                                                  Case  1:19-cv-03729-DLF Document 35-11 FAFiled
                                                    Vendor                                  Budget 07/12/21    Page
                                                                                                          Processed Pay 1Pay
                                                                                                                          of 499
 WBS Element            WBS Name          Cost Center    Number       Last Name   First Name      FPPS Org      Fund        Program   PE Code      Period    Code          Pay Name        Pay Hours   Total Labor
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40214944   ABITU          RICKY         LLCAD08510   18XL5017AP   L51050000   NU0000    201819      010     REGULAR TIME               70.00  $ 4,182.39
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40214944   ABITU          RICKY         LLCAD08510   18XL5017AP   L51050000   NU0000    201819      110     OVERTIME‐REGULAR‐UNS       57.00  $ 1,903.28
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40214944   ABITU          RICKY         LLCAD08510   18XL5017AP   L51050000   NU0000    201819      130     NIGHT DIFFERENTIAL‐W        0.00     $ 20.33
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40214944   ABITU          RICKY         LLCAD08510   18XL5017AP   L51050000   NU0000    201819      140     SUNDAY PREMIUM‐WORKE        0.00    $ 101.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40214944   ABITU          RICKY         LLCAD08510   18XL5017AP   L51050000   NU0000    201819      FLS     FLSA PREMIUM                0.00    $ 980.61
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40214944   ABITU          RICKY         LLCAD08510   18XL5017AP   L51050000   NU0000    201820      010     REGULAR TIME               10.00    $ 593.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40214944   ABITU          RICKY         LLCAD08510   18XL5017AP   L51050000   NU0000    201820      051     HOLIDAY‐WORKED              0.00    $ 333.95
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40214944   ABITU          RICKY         LLCAD08510   18XL5017AP   L51050000   NU0000    201820      110     OVERTIME‐REGULAR‐UNS       42.00  $ 1,402.58
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40214944   ABITU          RICKY         LLCAD08510   18XL5017AP   L51050000   NU0000    201820      140     SUNDAY PREMIUM‐WORKE        0.00    $ 100.93
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40214944   ABITU          RICKY         LLCAD08510   18XL5017AP   L51050000   NU0000    201820      FLS     FLSA PREMIUM                0.00    $ 808.18
                                                        40214944   Total                                                                                                                      179.00 $ 10,427.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40014850   ALBRIGHT       CALVIN        LLCAN02000   18XL5017AP   L51050000   NU0000    201819      110     OVERTIME‐REGULAR‐UNS       71.00  $ 3,220.64
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40014850   ALBRIGHT       CALVIN        LLCAN02000   18XL5017AP   L51050000   NU0000    201819      130     NIGHT DIFFERENTIAL‐W        0.00     $ 27.61
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40014850   ALBRIGHT       CALVIN        LLCAN02000   18XL5017AP   L51050000   NU0000    201819      FLS     FLSA PREMIUM                0.00  $ 1,615.66
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40014850   ALBRIGHT       CALVIN        LLCAN02000   18XL5017AP   L51050000   NU0000    201820      010     REGULAR TIME               16.00  $ 1,075.47
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40014850   ALBRIGHT       CALVIN        LLCAN02000   18XL5017AP   L51050000   NU0000    201820      051     HOLIDAY‐WORKED              0.00    $ 302.23
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40014850   ALBRIGHT       CALVIN        LLCAN02000   18XL5017AP   L51050000   NU0000    201820      110     OVERTIME‐REGULAR‐UNS       40.00  $ 1,813.40
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40014850   ALBRIGHT       CALVIN        LLCAN02000   18XL5017AP   L51050000   NU0000    201820      180     ADMIN UNCONTROLED OV        0.00    $ 178.05
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40014850   ALBRIGHT       CALVIN        LLCAN02000   18XL5017AP   L51050000   NU0000    201820      FLS     FLSA PREMIUM                0.00    $ 955.64
                                                        40014850   Total                                                                                                                      127.00  $ 9,188.70
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40003840   ALLEN          CHRISTOPHER   LLWO120700   18XL5017AP   L51050000   NV0000    201818      110     OVERTIME‐REGULAR‐UNS       10.00    $ 457.72
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40003840   ALLEN          CHRISTOPHER   LLWO120700   18XL5017AP   L51050000   NV0000    201819      010     REGULAR TIME               51.00  $ 3,919.69
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40003840   ALLEN          CHRISTOPHER   LLWO120700   18XL5017AP   L51050000   NV0000    201819      110     OVERTIME‐REGULAR‐UNS       59.00  $ 2,702.88
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40003840   ALLEN          CHRISTOPHER   LLWO120700   18XL5017AP   L51050000   NV0000    201819      130     NIGHT DIFFERENTIAL‐W        0.00    $ 462.83
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40003840   ALLEN          CHRISTOPHER   LLWO120700   18XL5017AP   L51050000   NV0000    201819      EAP     AVAILABILITY PAY            0.00    $ 805.06
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40003840   ALLEN          CHRISTOPHER   LLWO120700   18XL5017AP   L51050000   NV0000    201819      FLS     FLSA PREMIUM                0.00  $ 1,480.53
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40003840   ALLEN          CHRISTOPHER   LLWO120700   18XL5017AP   L51050000   NV0000    201820      051     HOLIDAY‐WORKED              0.00    $ 366.45
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40003840   ALLEN          CHRISTOPHER   LLWO120700   18XL5017AP   L51050000   NV0000    201820      110     OVERTIME‐REGULAR‐UNS       22.00  $ 1,007.79
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40003840   ALLEN          CHRISTOPHER   LLWO120700   18XL5017AP   L51050000   NV0000    201820      130     NIGHT DIFFERENTIAL‐W        0.00     $ 66.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40003840   ALLEN          CHRISTOPHER   LLWO120700   18XL5017AP   L51050000   NV0000    201820      FLS     FLSA PREMIUM                0.00    $ 575.53
                                                        40003840   Total                                                                                                                      142.00 $ 11,844.90
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201809      010     REGULAR TIME               17.00  $ 1,106.60
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201809      180     ADMIN UNCONTROLED OV        0.00    $ 347.06
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201810      010     REGULAR TIME               28.00  $ 1,824.90
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201810      180     ADMIN UNCONTROLED OV        0.00    $ 485.80
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201810      FLS     FLSA PREMIUM                0.00     $ 63.27
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201811      010     REGULAR TIME               24.50  $ 1,597.06
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201811      180     ADMIN UNCONTROLED OV        0.00    $ 330.66
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201811      FLS     FLSA PREMIUM                0.00     $ 57.44
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201812      010     REGULAR TIME               18.00  $ 1,173.53
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201812      180     ADMIN UNCONTROLED OV        0.00    $ 242.91
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201812      FLS     FLSA PREMIUM                0.00    $ 214.82
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201813      010     REGULAR TIME                5.00    $ 325.83
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201813      180     ADMIN UNCONTROLED OV        0.00     $ 67.47
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201814      010     REGULAR TIME               39.00  $ 2,526.46
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201814      110     OVERTIME‐REGULAR‐UNS        4.25    $ 176.56
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201814      180     ADMIN UNCONTROLED OV        0.00    $ 523.12
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201814      FLS     FLSA PREMIUM                0.00    $ 294.80
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201815      010     REGULAR TIME               34.50  $ 2,249.31
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201815      110     OVERTIME‐REGULAR‐UNS        2.75    $ 106.90
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201815      180     ADMIN UNCONTROLED OV        0.00    $ 465.69
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201815      FLS     FLSA PREMIUM                0.00     $ 94.10
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201816      010     REGULAR TIME               44.50  $ 2,921.03
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201816      110     OVERTIME‐REGULAR‐UNS        4.75    $ 176.43
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201816      180     ADMIN UNCONTROLED OV        0.00    $ 600.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201816      FLS     FLSA PREMIUM                0.00    $ 288.90
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201817      010     REGULAR TIME               58.50  $ 3,839.75
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201817      180     ADMIN UNCONTROLED OV        0.00    $ 789.63
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201818      010     REGULAR TIME               56.50  $ 3,713.61
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201818      180     ADMIN UNCONTROLED OV        0.00    $ 762.78
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201819      010     REGULAR TIME               40.00  $ 2,629.71
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201819      180     ADMIN UNCONTROLED OV        0.00    $ 540.14
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500    40175374   ANDRES         REBECCA       LLNVC00010   18XL5017AP   L51050000   EA0000    201819      FLS     FLSA PREMIUM              AR11161
                                                                                                                                                                                                0.00    $ 131.42
LV.RC.F1805950   2018 BURNING MAN EVENT           Case
                                          LLNVW03500      1:19-cv-03729-DLF
                                                    40175374 ANDRES    REBECCA Document      35-11 L51050000
                                                                                LLNVC00010 18XL5017AP Filed 07/12/21
                                                                                                             EA0000 201820Page 010
                                                                                                                               2 of 499
                                                                                                                                    REGULAR TIME                              9.00    $ 587.11
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   EA0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 121.51
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   EA0000   201820   FLS   FLSA PREMIUM             0.00     $ 31.86
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   EA0000   201821   010   REGULAR TIME             3.00    $ 197.21
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   EA0000   201821   180   ADMIN UNCONTROLED OV     0.00     $ 40.50
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   EA0000   201822   010   REGULAR TIME             1.00     $ 65.26
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   EA0000   201822   180   ADMIN UNCONTROLED OV     0.00     $ 13.49
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   EA0000   201823   010   REGULAR TIME             8.50    $ 555.10
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   EA0000   201823   180   ADMIN UNCONTROLED OV     0.00    $ 114.74
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   EA0000   201824   010   REGULAR TIME            42.50  $ 2,774.70
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   EA0000   201824   180   ADMIN UNCONTROLED OV     0.00    $ 573.54
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   EA0000   201824   FLS   FLSA PREMIUM             0.00    $ 185.96
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   EA0000   201825   010   REGULAR TIME            25.75  $ 1,660.88
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   EA0000   201825   180   ADMIN UNCONTROLED OV     0.00    $ 343.32
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   EA0000   201825   FLS   FLSA PREMIUM             0.00    $ 121.92
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   EA0000   201826   010   REGULAR TIME            39.50  $ 2,473.47
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   EA0000   201826   180   ADMIN UNCONTROLED OV     0.00    $ 511.23
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   EA0000   201826   FLS   FLSA PREMIUM             0.00     $ 67.87
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   EA0000   201827   010   REGULAR TIME            31.00  $ 1,941.16
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   EA0000   201827   180   ADMIN UNCONTROLED OV     0.00    $ 401.24
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   EA0000   201827   FLS   FLSA PREMIUM             0.00    $ 104.30
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201810   FLS   FLSA PREMIUM             0.00    $ 180.12
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201811   FLS   FLSA PREMIUM             0.00    $ 128.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201813   FLS   FLSA PREMIUM             0.00     $ 52.91
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201814   FLS   FLSA PREMIUM             0.00    $ 103.83
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201815   110   OVERTIME‐REGULAR‐UNS     0.50     $ 17.76
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201815   FLS   FLSA PREMIUM             0.00     $ 73.34
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201816   FLS   FLSA PREMIUM             0.00     $ 54.52
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201817   110   OVERTIME‐REGULAR‐UNS    25.25  $ 1,089.72
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201817   FLS   FLSA PREMIUM             0.00    $ 675.85
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201818   FLS   FLSA PREMIUM             0.00     $ 91.57
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            39.00  $ 2,563.95
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS   100.75  $ 4,526.78
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 247.17
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 526.64
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 2,331.22
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            16.00  $ 1,043.73
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 312.56
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    26.00  $ 1,238.81
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 61.30
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 215.99
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 716.33
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201823   FLS   FLSA PREMIUM             0.00     $ 57.71
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201824   FLS   FLSA PREMIUM             0.00    $ 191.70
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201825   FLS   FLSA PREMIUM             0.00     $ 60.60
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLNVC00010   18XL5017AP   L51050000   NU0000   201826   FLS   FLSA PREMIUM             0.00     $ 81.99
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLWO120700   18XL5017AP   L51050000   EA0000   201807   010   REGULAR TIME            10.00    $ 746.25
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLWO120700   18XL5017AP   L51050000   EA0000   201807   180   ADMIN UNCONTROLED OV     0.00    $ 154.51
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLWO120700   18XL5017AP   L51050000   EA0000   201808   010   REGULAR TIME            17.00  $ 1,268.66
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40175374   ANDRES     REBECCA   LLWO120700   18XL5017AP   L51050000   EA0000   201808   180   ADMIN UNCONTROLED OV     0.00    $ 262.66
                                                       40175374   Total                                                                                                     772.00 $ 62,631.60
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012161   ARBONIES   ANGELA    LLNVW03000   18XL5017AP L51050000     EA0000   201817   010   REGULAR TIME             3.00    $ 172.85
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012161   ARBONIES   ANGELA    LLNVW03000   18XL5017AP L51050000     EA0000   201818   110   OVERTIME‐REGULAR‐UNS     4.00    $ 151.51
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012161   ARBONIES   ANGELA    LLNVW03000   18XL5017AP L51050000     EA0000   201818   FLS   FLSA PREMIUM             0.00     $ 75.75
                                                       40012161   Total                                                                                                       7.00    $ 400.11
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219380   BALDWIN    DENIS     LLNVW01000   18XL5017AP   L51050000   EA0000   201818   010   REGULAR TIME             7.00    $ 363.07
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219380   BALDWIN    DENIS     LLNVW01000   18XL5017AP   L51050000   EA0000   201818   110   OVERTIME‐REGULAR‐UNS     2.00     $ 85.66
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219380   BALDWIN    DENIS     LLNVW01000   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME            55.00  $ 2,941.50
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219380   BALDWIN    DENIS     LLNVW01000   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS    76.50  $ 3,289.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219380   BALDWIN    DENIS     LLNVW01000   18XL5017AP   L51050000   EA0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 194.00
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219380   BALDWIN    DENIS     LLNVW01000   18XL5017AP   L51050000   EA0000   201820   010   REGULAR TIME            16.00    $ 848.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219380   BALDWIN    DENIS     LLNVW01000   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED           0.00    $ 259.93
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219380   BALDWIN    DENIS     LLNVW01000   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS    22.00    $ 714.80
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219380   BALDWIN    DENIS     LLNVW01000   18XL5017AP   L51050000   EA0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 39.25
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219380   BALDWIN    DENIS     LLNVW01000   18XL5017AP   L51050000   EA0000   201820   FLS   FLSA PREMIUM           AR11162
                                                                                                                                                                              0.00    $ 388.89
LV.RC.F1805950   2018 BURNING MAN EVENT           Case
                                          LLNVW03500      1:19-cv-03729-DLF
                                                    40219380 BALDWIN   DENIS Document      35-11 L51050000
                                                                              LLNVW01000 18XL5017AP Filed 07/12/21
                                                                                                           EA0000 201822Page 110
                                                                                                                             3 of 499
                                                                                                                                  OVERTIME‐REGULAR‐UNS                         0.00   $ ‐802.14
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219380   BALDWIN     DENIS     LLNVW01000   18XL5017AP L51050000     EA0000   201822   FLS   FLSA PREMIUM             0.00  $ 1,287.21
                                                       40219380   Total                                                                                                      178.50  $ 9,609.60
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40204645   BENAVIDEZ   NELSON    LLCAD08500   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            70.00  $ 3,677.00
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40204645   BENAVIDEZ   NELSON    LLCAD08500   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    55.50  $ 1,855.30
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40204645   BENAVIDEZ   NELSON    LLCAD08500   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 325.51
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40204645   BENAVIDEZ   NELSON    LLCAD08500   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00    $ 305.37
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40204645   BENAVIDEZ   NELSON    LLCAD08500   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,046.19
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40204645   BENAVIDEZ   NELSON    LLCAD08500   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            10.00    $ 521.18
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40204645   BENAVIDEZ   NELSON    LLCAD08500   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    16.00    $ 534.64
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40204645   BENAVIDEZ   NELSON    LLCAD08500   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 36.32
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40204645   BENAVIDEZ   NELSON    LLCAD08500   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00    $ 100.99
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40204645   BENAVIDEZ   NELSON    LLCAD08500   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 331.27
                                                       40204645   Total                                                                                                      151.50  $ 8,733.77
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005143   BOIK        ERIC      LLWO120700   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            72.00  $ 6,387.51
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005143   BOIK        ERIC      LLWO120700   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS   103.00  $ 6,559.03
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005143   BOIK        ERIC      LLWO120700   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 179.89
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005143   BOIK        ERIC      LLWO120700   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00  $ 1,311.92
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005143   BOIK        ERIC      LLWO120700   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 3,144.45
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005143   BOIK        ERIC      LLWO120700   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            16.00  $ 1,408.52
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005143   BOIK        ERIC      LLWO120700   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 407.43
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005143   BOIK        ERIC      LLWO120700   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    26.00  $ 1,655.19
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005143   BOIK        ERIC      LLWO120700   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 43.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005143   BOIK        ERIC      LLWO120700   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 291.50
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005143   BOIK        ERIC      LLWO120700   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 818.23
                                                       40005143   Total                                                                                                      217.00 $ 22,206.75
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40148353   BOXX        MELISSA   LLCAD06500   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            80.00  $ 5,081.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40148353   BOXX        MELISSA   LLCAD06500   18XL5017AP   L51050000   NU0000   201819   040   COMP TIME‐EARNED        54.00  $ 1,972.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40148353   BOXX        MELISSA   LLCAD06500   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 430.18
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40148353   BOXX        MELISSA   LLCAD06500   18XL5017AP   L51050000   NU0000   201820   040   COMP TIME‐EARNED        44.00  $ 1,606.88
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40148353   BOXX        MELISSA   LLCAD06500   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 392.92
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40148353   BOXX        MELISSA   LLCAD06500   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00    $ 260.93
                                                       40148353   Total                                                                                                      178.00  $ 9,744.41
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40187002   BRIDGES     JOEL      LLORM05000   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME            72.00  $ 1,509.48
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40187002   BRIDGES     JOEL      LLORM05000   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS    95.00  $ 1,636.28
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40187002   BRIDGES     JOEL      LLORM05000   18XL5017AP   L51050000   EA0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 301.88
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40187002   BRIDGES     JOEL      LLORM05000   18XL5017AP   L51050000   EA0000   201819   FLS   FLSA PREMIUM             0.00    $ 885.64
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40187002   BRIDGES     JOEL      LLORM05000   18XL5017AP   L51050000   EA0000   201820   010   REGULAR TIME            32.00    $ 665.84
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40187002   BRIDGES     JOEL      LLORM05000   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED           0.00    $ 137.80
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40187002   BRIDGES     JOEL      LLORM05000   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS    49.00    $ 843.98
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40187002   BRIDGES     JOEL      LLORM05000   18XL5017AP   L51050000   EA0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00    $ 112.37
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40187002   BRIDGES     JOEL      LLORM05000   18XL5017AP   L51050000   EA0000   201820   FLS   FLSA PREMIUM             0.00    $ 463.12
                                                       40187002   Total                                                                                                      248.00  $ 6,556.39
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010575   BRISCOE     LOGAN     LLNVC00010   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            80.00  $ 6,679.14
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010575   BRISCOE     LOGAN     LLNVC00010   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    99.50  $ 5,933.47
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010575   BRISCOE     LOGAN     LLNVC00010   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 302.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010575   BRISCOE     LOGAN     LLNVC00010   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00  $ 1,371.85
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010575   BRISCOE     LOGAN     LLNVC00010   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 3,037.15
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010575   BRISCOE     LOGAN     LLNVC00010   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            16.00  $ 1,324.45
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010575   BRISCOE     LOGAN     LLNVC00010   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 381.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010575   BRISCOE     LOGAN     LLNVC00010   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    23.50  $ 1,399.27
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010575   BRISCOE     LOGAN     LLNVC00010   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 60.44
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010575   BRISCOE     LOGAN     LLNVC00010   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 274.09
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010575   BRISCOE     LOGAN     LLNVC00010   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 779.48
                                                       40010575   Total                                                                                                      219.00 $ 21,542.43
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40117616   BROWN       JAY       LLIDB00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            56.00  $ 3,589.84
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40117616   BROWN       JAY       LLIDB00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    65.00  $ 2,825.18
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40117616   BROWN       JAY       LLIDB00000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 351.70
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40117616   BROWN       JAY       LLIDB00000   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00    $ 260.83
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40117616   BROWN       JAY       LLIDB00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 737.36
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40117616   BROWN       JAY       LLIDB00000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,477.81
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40117616   BROWN       JAY       LLIDB00000   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME             8.00    $ 522.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40117616   BROWN       JAY       LLIDB00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 293.72
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40117616   BROWN       JAY       LLIDB00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS     9.50    $ 371.06
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40117616   BROWN       JAY       LLIDB00000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W   AR11163
                                                                                                                                                                               0.00     $ 82.01
LV.RC.F1805950   2018 BURNING MAN EVENT           Case
                                          LLNVW03500      1:19-cv-03729-DLF
                                                    40117616 BROWN     JAY  Document
                                                                             LLIDB00000   35-11 L51050000
                                                                                        18XL5017AP Filed 07/12/21
                                                                                                          NU0000 201820Page 140
                                                                                                                            4 of 499
                                                                                                                                 SUNDAY PREMIUM‐WORKE                          0.00     $ 88.77
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40117616   BROWN      JAY        LLIDB00000   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 108.03
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40117616   BROWN      JAY        LLIDB00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 157.80
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40117616   BROWN      JAY        LLIDB00000   18XL5017AP   L51050000   NU0000   201821   110   OVERTIME‐REGULAR‐UNS     8.00    $ 339.74
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40117616   BROWN      JAY        LLIDB00000   18XL5017AP   L51050000   NU0000   201821   180   ADMIN UNCONTROLED OV     0.00      $ ‐0.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40117616   BROWN      JAY        LLIDB00000   18XL5017AP   L51050000   NU0000   201821   FLS   FLSA PREMIUM             0.00    $ 177.94
                                                       40117616   Total                                                                                                      146.50 $ 11,383.79
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40036296   BUCHANAN   STANLEY    LLIDB00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            56.00  $ 4,150.63
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40036296   BUCHANAN   STANLEY    LLIDB00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    73.75  $ 4,067.30
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40036296   BUCHANAN   STANLEY    LLIDB00000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 493.81
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40036296   BUCHANAN   STANLEY    LLIDB00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 852.52
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40036296   BUCHANAN   STANLEY    LLIDB00000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,991.31
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40036296   BUCHANAN   STANLEY    LLIDB00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 352.87
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40036296   BUCHANAN   STANLEY    LLIDB00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    19.00  $ 1,047.61
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40036296   BUCHANAN   STANLEY    LLIDB00000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00    $ 117.19
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40036296   BUCHANAN   STANLEY    LLIDB00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 509.89
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40036296   BUCHANAN   STANLEY    LLIDB00000   18XL5017AP   L51050000   NU0000   201821   110   OVERTIME‐REGULAR‐UNS     8.00    $ 441.57
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40036296   BUCHANAN   STANLEY    LLIDB00000   18XL5017AP   L51050000   NU0000   201821   130   NIGHT DIFFERENTIAL‐W     0.00     $ 32.24
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40036296   BUCHANAN   STANLEY    LLIDB00000   18XL5017AP   L51050000   NU0000   201821   180   ADMIN UNCONTROLED OV     0.00       $ 0.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40036296   BUCHANAN   STANLEY    LLIDB00000   18XL5017AP   L51050000   NU0000   201821   FLS   FLSA PREMIUM             0.00    $ 226.84
                                                       40036296   Total                                                                                                      156.75 $ 14,283.79
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070050   BULKLEY    JASON      LLAZA00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            50.00  $ 3,211.39
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070050   BULKLEY    JASON      LLAZA00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    92.00  $ 3,729.34
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070050   BULKLEY    JASON      LLAZA00000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 407.24
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070050   BULKLEY    JASON      LLAZA00000   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00    $ 224.02
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070050   BULKLEY    JASON      LLAZA00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 659.66
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070050   BULKLEY    JASON      LLAZA00000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 2,019.85
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070050   BULKLEY    JASON      LLAZA00000   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            10.00    $ 636.80
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070050   BULKLEY    JASON      LLAZA00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 367.34
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070050   BULKLEY    JASON      LLAZA00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS     5.00    $ 229.59
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070050   BULKLEY    JASON      LLAZA00000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 48.79
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070050   BULKLEY    JASON      LLAZA00000   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00    $ 111.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070050   BULKLEY    JASON      LLAZA00000   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 131.79
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070050   BULKLEY    JASON      LLAZA00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 142.56
                                                       40070050   Total                                                                                                      157.00 $ 11,919.38
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40125565   BURGESS    NATHAN     LLAZP00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            72.00  $ 4,273.52
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40125565   BURGESS    NATHAN     LLAZP00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    58.50  $ 2,396.57
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40125565   BURGESS    NATHAN     LLAZP00000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 318.94
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40125565   BURGESS    NATHAN     LLAZP00000   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00     $ 89.76
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40125565   BURGESS    NATHAN     LLAZP00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 877.74
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40125565   BURGESS    NATHAN     LLAZP00000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,234.60
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40125565   BURGESS    NATHAN     LLAZP00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 261.84
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40125565   BURGESS    NATHAN     LLAZP00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    19.00    $ 760.71
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40125565   BURGESS    NATHAN     LLAZP00000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 39.52
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40125565   BURGESS    NATHAN     LLAZP00000   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00     $ 79.07
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40125565   BURGESS    NATHAN     LLAZP00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 294.34
                                                       40125565   Total                                                                                                      149.50 $ 10,626.61
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012149   CADIGAN    KATHLEEN   LLNVW03000   18XL5017AP   L51050000   EA0000   201816   110   OVERTIME‐REGULAR‐UNS    10.00    $ 346.59
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012149   CADIGAN    KATHLEEN   LLNVW03000   18XL5017AP   L51050000   EA0000   201816   FLS   FLSA PREMIUM             0.00    $ 173.36
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012149   CADIGAN    KATHLEEN   LLNVW03000   18XL5017AP   L51050000   EA0000   201818   010   REGULAR TIME            25.50  $ 1,350.85
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012149   CADIGAN    KATHLEEN   LLNVW03000   18XL5017AP   L51050000   EA0000   201818   110   OVERTIME‐REGULAR‐UNS     4.00    $ 138.63
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012149   CADIGAN    KATHLEEN   LLNVW03000   18XL5017AP   L51050000   EA0000   201818   FLS   FLSA PREMIUM             0.00     $ 69.33
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012149   CADIGAN    KATHLEEN   LLNVW03000   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME            53.00  $ 2,809.94
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012149   CADIGAN    KATHLEEN   LLNVW03000   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS    55.50  $ 1,925.44
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012149   CADIGAN    KATHLEEN   LLNVW03000   18XL5017AP   L51050000   EA0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00     $ 46.54
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012149   CADIGAN    KATHLEEN   LLNVW03000   18XL5017AP   L51050000   EA0000   201819   FLS   FLSA PREMIUM             0.00    $ 970.74
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012149   CADIGAN    KATHLEEN   LLNVW03000   18XL5017AP   L51050000   EA0000   201822   010   REGULAR TIME            14.00    $ 737.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012149   CADIGAN    KATHLEEN   LLNVW03000   18XL5017AP   L51050000   EA0000   201822   110   OVERTIME‐REGULAR‐UNS     7.00    $ 242.66
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012149   CADIGAN    KATHLEEN   LLNVW03000   18XL5017AP   L51050000   EA0000   201822   FLS   FLSA PREMIUM             0.00    $ 121.36
                                                       40012149   Total                                                                                                      169.00  $ 8,932.52
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017282   CARTER     DOUGLAS    LLCA933300   18XL5017AP   L51050000   NU0000   201818   010   REGULAR TIME            40.00  $ 3,005.39
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017282   CARTER     DOUGLAS    LLCA933300   18XL5017AP   L51050000   NU0000   201818   110   OVERTIME‐REGULAR‐UNS    44.00  $ 2,065.13
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017282   CARTER     DOUGLAS    LLCA933300   18XL5017AP   L51050000   NU0000   201818   FLS   FLSA PREMIUM             0.00  $ 1,032.81
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017282   CARTER     DOUGLAS    LLCA933300   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            70.00  $ 5,266.49
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017282   CARTER     DOUGLAS    LLCA933300   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS   AR11164
                                                                                                                                                                             112.00  $ 5,265.95
LV.RC.F1805950   2018 BURNING MAN EVENT           Case
                                          LLNVW03500      1:19-cv-03729-DLF
                                                    40017282 CARTER    DOUGLAS Document
                                                                                LLCA933300   35-11 L51050000
                                                                                           18XL5017AP Filed 07/12/21
                                                                                                             NU0000 201819Page 130
                                                                                                                               5 of 499
                                                                                                                                    NIGHT DIFFERENTIAL‐W                         0.00    $ 781.70
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017282   CARTER        DOUGLAS   LLCA933300   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 2,820.43
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017282   CARTER        DOUGLAS   LLCA933300   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME             0.00    $ 214.49
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017282   CARTER        DOUGLAS   LLCA933300   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    44.00  $ 2,352.98
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017282   CARTER        DOUGLAS   LLCA933300   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 23.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017282   CARTER        DOUGLAS   LLCA933300   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00  $ 1,181.69
                                                       40017282   Total                                                                                                        310.00 $ 24,010.14
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40103009   CASTRO        JUSTIN    LLORC00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            72.00  $ 4,345.59
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40103009   CASTRO        JUSTIN    LLORC00000   18XL5017AP   L51050000   NU0000   201819   099   ENVIRON HAZARD DIFF‐     0.00     $ 99.34
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40103009   CASTRO        JUSTIN    LLORC00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS   100.00  $ 4,203.65
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40103009   CASTRO        JUSTIN    LLORC00000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 560.97
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40103009   CASTRO        JUSTIN    LLORC00000   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00    $ 163.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40103009   CASTRO        JUSTIN    LLORC00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 892.46
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40103009   CASTRO        JUSTIN    LLORC00000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 2,160.31
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40103009   CASTRO        JUSTIN    LLORC00000   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME             8.00    $ 478.51
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40103009   CASTRO        JUSTIN    LLORC00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 268.45
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40103009   CASTRO        JUSTIN    LLORC00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS     5.00    $ 167.78
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40103009   CASTRO        JUSTIN    LLORC00000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 44.60
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40103009   CASTRO        JUSTIN    LLORC00000   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00     $ 81.05
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40103009   CASTRO        JUSTIN    LLORC00000   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00     $ 99.03
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40103009   CASTRO        JUSTIN    LLORC00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00     $ 95.18
                                                       40103009   Total                                                                                                        185.00 $ 13,660.60
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015307   CHAIDEZ       GONZALO   LLCAD05600   18XL5017AP L51050000     NU0000   201819   010   REGULAR TIME            40.00  $ 2,978.06
                                                       40015307   Total                                                                                                         40.00  $ 2,978.06
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005205   CHODOROWSKI   DEREK     LLCOF07000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            64.00  $ 4,421.62
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005205   CHODOROWSKI   DEREK     LLCOF07000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    78.00  $ 3,780.29
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005205   CHODOROWSKI   DEREK     LLCOF07000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00     $ 56.67
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005205   CHODOROWSKI   DEREK     LLCOF07000   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00     $ 94.43
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005205   CHODOROWSKI   DEREK     LLCOF07000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 908.21
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005205   CHODOROWSKI   DEREK     LLCOF07000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,940.09
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005205   CHODOROWSKI   DEREK     LLCOF07000   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            16.00  $ 1,095.61
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005205   CHODOROWSKI   DEREK     LLCOF07000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 309.55
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005205   CHODOROWSKI   DEREK     LLCOF07000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    32.00  $ 1,547.74
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005205   CHODOROWSKI   DEREK     LLCOF07000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00       $ 9.37
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005205   CHODOROWSKI   DEREK     LLCOF07000   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00     $ 93.55
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005205   CHODOROWSKI   DEREK     LLCOF07000   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 226.73
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005205   CHODOROWSKI   DEREK     LLCOF07000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 861.74
                                                       40005205   Total                                                                                                        190.00 $ 15,345.60
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40132150   CULVER        STEVON    LLNVE00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            71.00  $ 4,432.11
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40132150   CULVER        STEVON    LLNVE00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS   101.00  $ 4,377.94
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40132150   CULVER        STEVON    LLNVE00000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 404.52
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40132150   CULVER        STEVON    LLNVE00000   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00    $ 285.00
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40132150   CULVER        STEVON    LLNVE00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 910.24
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40132150   CULVER        STEVON    LLNVE00000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 2,189.38
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40132150   CULVER        STEVON    LLNVE00000   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME             9.00    $ 536.32
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40132150   CULVER        STEVON    LLNVE00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 294.47
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40132150   CULVER        STEVON    LLNVE00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS     5.00    $ 180.44
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40132150   CULVER        STEVON    LLNVE00000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 67.26
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40132150   CULVER        STEVON    LLNVE00000   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00     $ 88.96
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40132150   CULVER        STEVON    LLNVE00000   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 110.97
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40132150   CULVER        STEVON    LLNVE00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 109.15
                                                       40132150   Total                                                                                                        186.00 $ 13,986.76
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40062111   CUNNINGHAM    STEVE     LLCOF02000   18XL5017AP   L51050000   NU0000   201818   010   REGULAR TIME             8.00    $ 528.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40062111   CUNNINGHAM    STEVE     LLCOF02000   18XL5017AP   L51050000   NU0000   201818   110   OVERTIME‐REGULAR‐UNS     4.00    $ 166.06
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40062111   CUNNINGHAM    STEVE     LLCOF02000   18XL5017AP   L51050000   NU0000   201818   180   ADMIN UNCONTROLED OV     0.00    $ 108.58
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40062111   CUNNINGHAM    STEVE     LLCOF02000   18XL5017AP   L51050000   NU0000   201818   FLS   FLSA PREMIUM             0.00     $ 86.07
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40062111   CUNNINGHAM    STEVE     LLCOF02000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            80.00  $ 5,292.24
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40062111   CUNNINGHAM    STEVE     LLCOF02000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    82.00  $ 3,920.55
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40062111   CUNNINGHAM    STEVE     LLCOF02000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 582.45
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40062111   CUNNINGHAM    STEVE     LLCOF02000   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00    $ 279.26
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40062111   CUNNINGHAM    STEVE     LLCOF02000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00  $ 1,087.04
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40062111   CUNNINGHAM    STEVE     LLCOF02000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 2,142.73
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40062111   CUNNINGHAM    STEVE     LLCOF02000   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME             8.00    $ 525.06
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40062111   CUNNINGHAM    STEVE     LLCOF02000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 305.82
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40062111   CUNNINGHAM    STEVE     LLCOF02000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS   AR11165
                                                                                                                                                                                31.00  $ 1,346.61
LV.RC.F1805950   2018 BURNING MAN EVENT           Case
                                          LLNVW03500      1:19-cv-03729-DLF
                                                    40062111 CUNNINGHAM STEVE Document
                                                                               LLCOF02000   35-11 L51050000
                                                                                          18XL5017AP Filed 07/12/21
                                                                                                            NU0000 201820Page 130
                                                                                                                              6 of 499
                                                                                                                                   NIGHT DIFFERENTIAL‐W                          0.00    $ 106.31
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40062111   CUNNINGHAM   STEVE      LLCOF02000   18XL5017AP L51050000     NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00     $ 92.35
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40062111   CUNNINGHAM   STEVE      LLCOF02000   18XL5017AP L51050000     NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 108.66
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40062111   CUNNINGHAM   STEVE      LLCOF02000   18XL5017AP L51050000     NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 770.58
                                                       40062111   Total                                                                                                        213.00 $ 17,449.05
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40195572   DAHL         LAWRENCE   LLOC384000   18XL5017AP L51050000     EA0000   201819   110   OVERTIME‐REGULAR‐UNS     5.00    $ 233.13
                                                       40195572   Total                                                                                                          5.00    $ 233.13
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010810   DAVIS        WESLEY     LLAZG00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            64.00  $ 4,118.34
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010810   DAVIS        WESLEY     LLAZG00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    80.00  $ 3,747.49
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010810   DAVIS        WESLEY     LLAZG00000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00     $ 55.55
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010810   DAVIS        WESLEY     LLAZG00000   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00     $ 92.66
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010810   DAVIS        WESLEY     LLAZG00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 845.93
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010810   DAVIS        WESLEY     LLAZG00000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,922.55
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010810   DAVIS        WESLEY     LLAZG00000   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            16.00  $ 1,021.52
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010810   DAVIS        WESLEY     LLAZG00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 304.35
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010810   DAVIS        WESLEY     LLAZG00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    11.00    $ 523.12
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010810   DAVIS        WESLEY     LLAZG00000   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00     $ 91.93
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010810   DAVIS        WESLEY     LLAZG00000   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 211.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010810   DAVIS        WESLEY     LLAZG00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 295.92
                                                       40010810   Total                                                                                                        171.00 $ 13,230.78
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068975   DUE          STEVEN     LLWO120000   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME            72.00  $ 4,585.74
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068975   DUE          STEVEN     LLWO120000   18XL5017AP   L51050000   EA0000   201819   040   COMP TIME‐EARNED        84.00  $ 3,051.72
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068975   DUE          STEVEN     LLWO120000   18XL5017AP   L51050000   EA0000   201819   046   TRAVEL‐COMP TIME‐EAR     8.00    $ 290.64
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068975   DUE          STEVEN     LLWO120000   18XL5017AP   L51050000   EA0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00     $ 71.03
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068975   DUE          STEVEN     LLWO120000   18XL5017AP   L51050000   EA0000   201820   010   REGULAR TIME            16.00  $ 1,011.69
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068975   DUE          STEVEN     LLWO120000   18XL5017AP   L51050000   EA0000   201820   040   COMP TIME‐EARNED        23.00    $ 835.59
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068975   DUE          STEVEN     LLWO120000   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED           0.00    $ 311.63
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068975   DUE          STEVEN     LLWO120000   18XL5017AP   L51050000   EA0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 18.81
                                                       40068975   Total                                                                                                        203.00 $ 10,176.85
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010761   DUHRSEN      JEFFREY    LLWO120100   18XL5017AP   L51050000   NV0000   201822   110   OVERTIME‐REGULAR‐UNS     0.00    $ ‐28.69
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010761   DUHRSEN      JEFFREY    LLWO120100   18XL5017AP   L51050000   NV0000   201822   FLS   FLSA PREMIUM             0.00   $ ‐291.94
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010761   DUHRSEN      JEFFREY    LLWO120500   18XL5017AP   L51050000   NV0000   201819   010   REGULAR TIME            64.00  $ 6,505.20
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010761   DUHRSEN      JEFFREY    LLWO120500   18XL5017AP   L51050000   NV0000   201819   110   OVERTIME‐REGULAR‐UNS    59.00  $ 3,607.45
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010761   DUHRSEN      JEFFREY    LLWO120500   18XL5017AP   L51050000   NV0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00     $ 93.22
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010761   DUHRSEN      JEFFREY    LLWO120500   18XL5017AP   L51050000   NV0000   201819   40D   NONFOREIGN ALLOWANCE     0.00    $ 159.71
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010761   DUHRSEN      JEFFREY    LLWO120500   18XL5017AP   L51050000   NV0000   201819   EAP   AVAILABILITY PAY         0.00  $ 1,336.12
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010761   DUHRSEN      JEFFREY    LLWO120500   18XL5017AP   L51050000   NV0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,877.44
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010761   DUHRSEN      JEFFREY    LLWO120500   18XL5017AP   L51050000   NV0000   201820   046   TRAVEL‐COMP TIME‐EAR     5.00    $ 274.10
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010761   DUHRSEN      JEFFREY    LLWO120500   18XL5017AP   L51050000   NV0000   201820   051   HOLIDAY‐WORKED           0.00    $ 353.39
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010761   DUHRSEN      JEFFREY    LLWO120500   18XL5017AP   L51050000   NV0000   201820   110   OVERTIME‐REGULAR‐UNS    13.00    $ 794.29
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010761   DUHRSEN      JEFFREY    LLWO120500   18XL5017AP   L51050000   NV0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 14.22
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010761   DUHRSEN      JEFFREY    LLWO120500   18XL5017AP   L51050000   NV0000   201820   FLS   FLSA PREMIUM             0.00    $ 291.37
                                                       40010761   Total                                                                                                        141.00 $ 14,985.88
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40131688   FELIX        ERNESTO    LLNVE00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            56.00  $ 3,884.73
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40131688   FELIX        ERNESTO    LLNVE00000   18XL5017AP   L51050000   NU0000   201819   11U   OVERTIME‐REGULAR SCH    76.00  $ 2,584.85
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40131688   FELIX        ERNESTO    LLNVE00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 797.91
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40131688   FELIX        ERNESTO    LLNVE00000   18XL5017AP   L51050000   NU0000   201819   CAR   OVERTIME CUTBACK‐REA     0.00       $ 0.04
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40131688   FELIX        ERNESTO    LLNVE00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 311.20
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40131688   FELIX        ERNESTO    LLNVE00000   18XL5017AP   L51050000   NU0000   201820   11U   OVERTIME‐REGULAR SCH    16.00    $ 686.12
                                                       40131688   Total                                                                                                        148.00  $ 8,264.85
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068059   FINCHER      JASON      LLCAD06500   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            80.00  $ 4,668.21
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068059   FINCHER      JASON      LLCAD06500   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    57.00  $ 1,847.58
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068059   FINCHER      JASON      LLCAD06500   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00     $ 47.38
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068059   FINCHER      JASON      LLCAD06500   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00     $ 98.70
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068059   FINCHER      JASON      LLCAD06500   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00    $ 957.55
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068059   FINCHER      JASON      LLCAD06500   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            20.00  $ 1,156.99
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068059   FINCHER      JASON      LLCAD06500   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 323.58
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068059   FINCHER      JASON      LLCAD06500   18XL5017AP   L51050000   NU0000   201820   121   OVERTIME‐SUNDAY‐WORK     3.00     $ 97.07
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068059   FINCHER      JASON      LLCAD06500   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00       $ 7.82
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068059   FINCHER      JASON      LLCAD06500   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00     $ 97.79
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068059   FINCHER      JASON      LLCAD06500   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00     $ 62.88
                                                       40068059   Total                                                                                                        160.00  $ 9,365.55
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40043515   FISCHER      SCOTT      LLNVC00010   18XL5017AP L51050000     NU0000   201818   010   REGULAR TIME             8.00    $ 546.80
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40043515   FISCHER      SCOTT      LLNVC00010   18XL5017AP L51050000     NU0000   201818   180   ADMIN UNCONTROLED OV     0.00    $ 112.29
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40043515   FISCHER      SCOTT      LLNVC00010   18XL5017AP L51050000     NU0000   201818   FLS   FLSA PREMIUM           AR11166
                                                                                                                                                                                 0.00     $ 55.83
LV.RC.F1805950   2018 BURNING MAN EVENT           Case
                                          LLNVW03500      1:19-cv-03729-DLF
                                                    40043515 FISCHER   SCOTT Document      35-11 L51050000
                                                                              LLNVC00010 18XL5017AP Filed 07/12/21
                                                                                                           NU0000 201819Page 010
                                                                                                                             7 of 499
                                                                                                                                  REGULAR TIME                               78.00  $ 5,333.54
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40043515   FISCHER    SCOTT     LLNVC00010   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    76.00  $ 3,471.10
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40043515   FISCHER    SCOTT     LLNVC00010   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00     $ 77.34
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40043515   FISCHER    SCOTT     LLNVC00010   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00     $ 99.85
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40043515   FISCHER    SCOTT     LLNVC00010   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00  $ 1,095.30
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40043515   FISCHER    SCOTT     LLNVC00010   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,878.80
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40043515   FISCHER    SCOTT     LLNVC00010   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME             8.00    $ 542.84
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40043515   FISCHER    SCOTT     LLNVC00010   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 327.86
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40043515   FISCHER    SCOTT     LLNVC00010   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    31.00  $ 1,443.67
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40043515   FISCHER    SCOTT     LLNVC00010   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 39.61
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40043515   FISCHER    SCOTT     LLNVC00010   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00     $ 99.07
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40043515   FISCHER    SCOTT     LLNVC00010   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 112.41
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40043515   FISCHER    SCOTT     LLNVC00010   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 854.04
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVC00010   40043515   FISCHER    SCOTT     LLNVC00010   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00     $ 54.88
                                                       40043515   Total                                                                                                     201.00 $ 16,145.23
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40050726   FONKEN     PETER     LLCAC09500   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            80.00  $ 6,806.96
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40050726   FONKEN     PETER     LLCAC09500   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    99.00  $ 2,285.45
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40050726   FONKEN     PETER     LLCAC09500   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 838.90
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40050726   FONKEN     PETER     LLCAC09500   18XL5017AP   L51050000   NU0000   201819   CAR   OVERTIME CUTBACK‐REA     0.00       $ 0.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40050726   FONKEN     PETER     LLCAC09500   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            10.00    $ 846.24
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40050726   FONKEN     PETER     LLCAC09500   18XL5017AP   L51050000   NU0000   201820   046   TRAVEL‐COMP TIME‐EAR     2.00     $ 90.54
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40050726   FONKEN     PETER     LLCAC09500   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 485.66
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40050726   FONKEN     PETER     LLCAC09500   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS     3.00    $ 160.82
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40050726   FONKEN     PETER     LLCAC09500   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 11.75
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40050726   FONKEN     PETER     LLCAC09500   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00    $ 146.71
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40050726   FONKEN     PETER     LLCAC09500   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 105.09
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40050726   FONKEN     PETER     LLCAC09500   18XL5017AP   L51050000   NU0000   201822   FLS   FLSA PREMIUM             0.00     $ 25.67
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40050726   FONKEN     PETER     LLCAC09500   18XL5017AP   L51050000   NU0000   201825   010   REGULAR TIME            10.00    $ 796.75
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40050726   FONKEN     PETER     LLCAC09500   18XL5017AP   L51050000   NU0000   201825   140   SUNDAY PREMIUM‐WORKE     0.00    $ 137.75
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40050726   FONKEN     PETER     LLCAC09500   18XL5017AP   L51050000   NU0000   201825   180   ADMIN UNCONTROLED OV     0.00     $ 98.80
                                                       40050726   Total                                                                                                     204.00 $ 12,837.17
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40006972   FREIBERG   DAVID     LLIDT03000   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME            40.00  $ 2,650.73
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40006972   FREIBERG   DAVID     LLIDT03000   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS    48.00  $ 2,949.21
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40006972   FREIBERG   DAVID     LLIDT03000   18XL5017AP   L51050000   EA0000   201820   010   REGULAR TIME            24.00  $ 1,585.98
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40006972   FREIBERG   DAVID     LLIDT03000   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED           0.00    $ 327.79
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40006972   FREIBERG   DAVID     LLIDT03000   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS    27.00  $ 1,106.29
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40006972   FREIBERG   DAVID     LLIDT03000   18XL5017AP   L51050000   EA0000   201820   FLS   FLSA PREMIUM             0.00    $ 593.62
                                                       40006972   Total                                                                                                     139.00  $ 9,213.62
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40214975   GAARD      BRAYDON   LLNVW03000   18XL5017AP   L51050000   EA0000   201817   010   REGULAR TIME            20.50    $ 753.70
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40214975   GAARD      BRAYDON   LLNVW03000   18XL5017AP   L51050000   EA0000   201817   110   OVERTIME‐REGULAR‐UNS    17.50    $ 456.65
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40214975   GAARD      BRAYDON   LLNVW03000   18XL5017AP   L51050000   EA0000   201817   FLS   FLSA PREMIUM             0.00    $ 228.33
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40214975   GAARD      BRAYDON   LLNVW03000   18XL5017AP   L51050000   EA0000   201818   010   REGULAR TIME            47.00  $ 1,730.04
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40214975   GAARD      BRAYDON   LLNVW03000   18XL5017AP   L51050000   EA0000   201818   110   OVERTIME‐REGULAR‐UNS    16.00    $ 417.51
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40214975   GAARD      BRAYDON   LLNVW03000   18XL5017AP   L51050000   EA0000   201818   FLS   FLSA PREMIUM             0.00    $ 208.73
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40214975   GAARD      BRAYDON   LLNVW03000   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME             8.00    $ 294.48
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40214975   GAARD      BRAYDON   LLNVW03000   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS     4.00    $ 104.38
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40214975   GAARD      BRAYDON   LLNVW03000   18XL5017AP   L51050000   EA0000   201819   FLS   FLSA PREMIUM             0.00     $ 52.83
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40214975   GAARD      BRAYDON   LLNVW03000   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED           0.00     $ 78.28
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40214975   GAARD      BRAYDON   LLNVW03000   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS    14.00    $ 365.32
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40214975   GAARD      BRAYDON   LLNVW03000   18XL5017AP   L51050000   EA0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00       $ 3.15
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40214975   GAARD      BRAYDON   LLNVW03000   18XL5017AP   L51050000   EA0000   201820   FLS   FLSA PREMIUM             0.00    $ 196.39
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40214975   GAARD      BRAYDON   LLNVW03000   18XL5017AP   L51050000   EA0000   201821   010   REGULAR TIME            13.00    $ 478.52
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40214975   GAARD      BRAYDON   LLNVW03000   18XL5017AP   L51050000   EA0000   201822   010   REGULAR TIME            25.50    $ 932.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40214975   GAARD      BRAYDON   LLNVW03000   18XL5017AP   L51050000   EA0000   201822   110   OVERTIME‐REGULAR‐UNS     7.50    $ 195.70
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40214975   GAARD      BRAYDON   LLNVW03000   18XL5017AP   L51050000   EA0000   201822   FLS   FLSA PREMIUM             0.00     $ 97.87
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40214975   GAARD      BRAYDON   LLNVW03000   18XL5017AP   L51050000   EA0000   201826   010   REGULAR TIME             4.00    $ 146.31
                                                       40214975   Total                                                                                                     177.00  $ 6,740.87
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40008468   GANDIAGA   KYLE      LLWO120000   18XL5017AP   L51050000   NV0000   201819   010   REGULAR TIME            56.00  $ 4,962.00
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40008468   GANDIAGA   KYLE      LLWO120000   18XL5017AP   L51050000   NV0000   201819   110   OVERTIME‐REGULAR‐UNS    68.00  $ 3,458.16
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40008468   GANDIAGA   KYLE      LLWO120000   18XL5017AP   L51050000   NV0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 247.71
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40008468   GANDIAGA   KYLE      LLWO120000   18XL5017AP   L51050000   NV0000   201819   EAP   AVAILABILITY PAY         0.00  $ 1,019.16
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40008468   GANDIAGA   KYLE      LLWO120000   18XL5017AP   L51050000   NV0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,846.83
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40008468   GANDIAGA   KYLE      LLWO120000   18XL5017AP   L51050000   NV0000   201820   051   HOLIDAY‐WORKED           0.00    $ 406.14
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40008468   GANDIAGA   KYLE      LLWO120000   18XL5017AP   L51050000   NV0000   201820   110   OVERTIME‐REGULAR‐UNS    16.00    $ 812.28
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40008468   GANDIAGA   KYLE      LLWO120000   18XL5017AP   L51050000   NV0000   201820   130   NIGHT DIFFERENTIAL‐W   AR11167
                                                                                                                                                                              0.00     $ 30.68
LV.RC.F1805950   2018 BURNING MAN EVENT           Case
                                          LLNVW03500      1:19-cv-03729-DLF
                                                    40008468 GANDIAGA  KYLE Document      35-11 L51050000
                                                                             LLWO120000 18XL5017AP Filed 07/12/21
                                                                                                          NV0000 201820Page FLS
                                                                                                                            8 of 499
                                                                                                                                 FLSA PREMIUM                                 0.00    $ 345.62
                                                       40008468   Total                                                                                                     140.00 $ 13,128.58
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40135029   GARSIDE    SHANE     LLNVW01000   18XL5017AP   L51050000   EA0000   201821   110   OVERTIME‐REGULAR‐UNS     9.00    $ 234.26
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40135029   GARSIDE    SHANE     LLNVW01000   18XL5017AP   L51050000   EA0000   201821   FLS   FLSA PREMIUM             0.00    $ 117.14
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40135029   GARSIDE    SHANE     LLNVW01000   18XL5017AP   L51050000   EA0000   201822   010   REGULAR TIME            10.00    $ 398.34
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40135029   GARSIDE    SHANE     LLNVW01000   18XL5017AP   L51050000   EA0000   201822   110   OVERTIME‐REGULAR‐UNS     3.00     $ 78.06
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40135029   GARSIDE    SHANE     LLNVW01000   18XL5017AP   L51050000   EA0000   201822   FLS   FLSA PREMIUM             0.00     $ 39.02
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40135029   GARSIDE    SHANE     LLNVW03000   18XL5017AP   L51050000   EA0000   201814   010   REGULAR TIME             0.50     $ 17.55
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40135029   GARSIDE    SHANE     LLNVW03000   18XL5017AP   L51050000   EA0000   201817   110   OVERTIME‐REGULAR‐UNS    21.00    $ 476.86
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40135029   GARSIDE    SHANE     LLNVW03000   18XL5017AP   L51050000   EA0000   201817   FLS   FLSA PREMIUM             0.00    $ 238.43
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40135029   GARSIDE    SHANE     LLNVW03000   18XL5017AP   L51050000   EA0000   201818   010   REGULAR TIME             9.00    $ 318.81
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40135029   GARSIDE    SHANE     LLNVW03000   18XL5017AP   L51050000   EA0000   201818   110   OVERTIME‐REGULAR‐UNS    32.00    $ 727.04
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40135029   GARSIDE    SHANE     LLNVW03000   18XL5017AP   L51050000   EA0000   201818   FLS   FLSA PREMIUM             0.00    $ 363.54
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40135029   GARSIDE    SHANE     LLNVW03000   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME             2.00     $ 70.85
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40135029   GARSIDE    SHANE     LLNVW03000   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS    16.00    $ 363.62
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40135029   GARSIDE    SHANE     LLNVW03000   18XL5017AP   L51050000   EA0000   201819   FLS   FLSA PREMIUM             0.00    $ 182.67
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40135029   GARSIDE    SHANE     LLNVW03000   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS    13.00    $ 295.17
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40135029   GARSIDE    SHANE     LLNVW03000   18XL5017AP   L51050000   EA0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00       $ 2.75
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40135029   GARSIDE    SHANE     LLNVW03000   18XL5017AP   L51050000   EA0000   201820   FLS   FLSA PREMIUM             0.00    $ 159.75
                                                       40135029   Total                                                                                                     115.50  $ 4,083.86
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40144053   GOCHIS     MATTHEW   LLUTW00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            64.00  $ 2,641.80
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40144053   GOCHIS     MATTHEW   LLUTW00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    63.00  $ 1,790.24
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40144053   GOCHIS     MATTHEW   LLUTW00000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 265.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40144053   GOCHIS     MATTHEW   LLUTW00000   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00    $ 176.57
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40144053   GOCHIS     MATTHEW   LLUTW00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 542.71
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40144053   GOCHIS     MATTHEW   LLUTW00000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00    $ 887.34
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40144053   GOCHIS     MATTHEW   LLUTW00000   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME             8.00    $ 327.59
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40144053   GOCHIS     MATTHEW   LLUTW00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 193.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40144053   GOCHIS     MATTHEW   LLUTW00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS     6.00    $ 152.84
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40144053   GOCHIS     MATTHEW   LLUTW00000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 55.49
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40144053   GOCHIS     MATTHEW   LLUTW00000   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00     $ 58.38
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40144053   GOCHIS     MATTHEW   LLUTW00000   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00     $ 67.81
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40144053   GOCHIS     MATTHEW   LLUTW00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00     $ 84.92
                                                       40144053   Total                                                                                                     141.00  $ 7,243.85
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010963   GONZALEZ   RENE      LLNML00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            80.00  $ 4,963.46
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010963   GONZALEZ   RENE      LLNML00000   18XL5017AP   L51050000   NU0000   201819   040   COMP TIME‐EARNED        62.00  $ 2,368.43
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010963   GONZALEZ   RENE      LLNML00000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 359.82
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010963   GONZALEZ   RENE      LLNML00000   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00    $ 130.22
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010963   GONZALEZ   RENE      LLNML00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00  $ 1,019.54
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010963   GONZALEZ   RENE      LLNML00000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00     $ 87.75
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010963   GONZALEZ   RENE      LLNML00000   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME             8.00    $ 492.73
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010963   GONZALEZ   RENE      LLNML00000   18XL5017AP   L51050000   NU0000   201820   040   COMP TIME‐EARNED        21.00    $ 831.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010963   GONZALEZ   RENE      LLNML00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 285.34
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010963   GONZALEZ   RENE      LLNML00000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 43.05
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010963   GONZALEZ   RENE      LLNML00000   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00     $ 86.18
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010963   GONZALEZ   RENE      LLNML00000   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 101.97
                                                       40010963   Total                                                                                                     171.00 $ 10,769.50
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40142910   GRAHAM     JEFFREY   LLORW02000   18XL5017AP   L51050000   EA0000   201820   010   REGULAR TIME            28.00  $ 1,176.89
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40142910   GRAHAM     JEFFREY   LLORW02000   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED           0.00    $ 192.22
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40142910   GRAHAM     JEFFREY   LLORW02000   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS    21.50    $ 516.58
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40142910   GRAHAM     JEFFREY   LLORW02000   18XL5017AP   L51050000   EA0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 23.27
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40142910   GRAHAM     JEFFREY   LLORW02000   18XL5017AP   L51050000   EA0000   201820   FLS   FLSA PREMIUM             0.00    $ 280.60
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40142910   GRAHAM     JEFFREY   LLORW02000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            72.00  $ 3,052.24
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40142910   GRAHAM     JEFFREY   LLORW02000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    87.00  $ 2,093.41
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40142910   GRAHAM     JEFFREY   LLORW02000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00     $ 57.23
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40142910   GRAHAM     JEFFREY   LLORW02000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,058.80
                                                       40142910   Total                                                                                                     208.50  $ 8,451.24
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035210   GRIMES     MICHAEL   LLOC362100   18XL5017AP   L51050000   EA0000   201818   010   REGULAR TIME            31.00  $ 1,578.21
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035210   GRIMES     MICHAEL   LLOC362100   18XL5017AP   L51050000   EA0000   201818   110   OVERTIME‐REGULAR‐UNS    33.00  $ 1,097.93
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035210   GRIMES     MICHAEL   LLOC362100   18XL5017AP   L51050000   EA0000   201818   FLS   FLSA PREMIUM             0.00    $ 548.96
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035210   GRIMES     MICHAEL   LLOC362100   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME            80.00  $ 4,075.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035210   GRIMES     MICHAEL   LLOC362100   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS   111.00  $ 3,696.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035210   GRIMES     MICHAEL   LLOC362100   18XL5017AP   L51050000   EA0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,848.03
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035210   GRIMES     MICHAEL   LLOC362100   18XL5017AP   L51050000   EA0000   201820   010   REGULAR TIME            32.00  $ 1,617.09
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035210   GRIMES     MICHAEL   LLOC362100   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED         AR11168
                                                                                                                                                                              0.00    $ 266.20
LV.RC.F1805950   2018 BURNING MAN EVENT           Case
                                          LLNVW03500      1:19-cv-03729-DLF
                                                    40035210 GRIMES    MICHAEL Document      35-11 L51050000
                                                                                LLOC362100 18XL5017AP Filed 07/12/21
                                                                                                             EA0000 201820Page 110
                                                                                                                               9 of 499
                                                                                                                                    OVERTIME‐REGULAR‐UNS                     35.00  $ 1,164.65
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035210   GRIMES     MICHAEL   LLOC362100   18XL5017AP L51050000     EA0000   201820   FLS   FLSA PREMIUM             0.00    $ 622.96
                                                       40035210   Total                                                                                                     322.00 $ 16,515.53
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201807   010   REGULAR TIME             2.00    $ 134.35
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201808   010   REGULAR TIME             6.00    $ 403.03
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201809   010   REGULAR TIME            13.00    $ 873.27
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201809   110   OVERTIME‐REGULAR‐UNS     4.00    $ 179.67
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201810   010   REGULAR TIME             7.50    $ 503.77
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201811   010   REGULAR TIME            10.50    $ 705.31
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201811   110   OVERTIME‐REGULAR‐UNS     2.50    $ 112.29
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201812   010   REGULAR TIME            13.00    $ 874.04
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201813   010   REGULAR TIME             4.50    $ 302.63
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201813   110   OVERTIME‐REGULAR‐UNS     2.00     $ 89.85
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201814   010   REGULAR TIME             6.00    $ 403.47
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201814   110   OVERTIME‐REGULAR‐UNS     9.00    $ 404.32
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201815   010   REGULAR TIME            10.50    $ 705.94
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201816   010   REGULAR TIME            19.50  $ 1,320.34
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201816   110   OVERTIME‐REGULAR‐UNS     3.50    $ 157.20
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201817   010   REGULAR TIME            32.00  $ 2,166.28
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201817   110   OVERTIME‐REGULAR‐UNS     2.00     $ 89.82
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201818   010   REGULAR TIME            18.00  $ 1,220.84
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME            61.50  $ 4,171.50
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS    71.00  $ 3,191.97
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201820   010   REGULAR TIME            24.00  $ 1,614.84
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED           0.00    $ 359.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS     4.50    $ 202.18
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201820   FLS   FLSA PREMIUM             0.00    $ 110.61
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201821   010   REGULAR TIME             0.50     $ 33.90
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201821   110   OVERTIME‐REGULAR‐UNS     1.50     $ 67.38
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201822   010   REGULAR TIME             4.00    $ 269.40
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201822   110   OVERTIME‐REGULAR‐UNS     0.50     $ 22.46
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201822   FLS   FLSA PREMIUM             0.00  $ 1,598.18
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201823   010   REGULAR TIME            15.00  $ 1,010.18
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201824   010   REGULAR TIME            14.00    $ 972.66
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201825   010   REGULAR TIME             2.50    $ 173.77
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201825   051   HOLIDAY‐WORKED           0.00     $ 46.43
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201826   010   REGULAR TIME             3.00    $ 208.43
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044663   HALL       MARK      LLNVW03000   18XL5017AP   L51050000   EA0000   201827   010   REGULAR TIME            24.50  $ 1,702.10
                                                       40044663   Total                                                                                                     392.00 $ 26,401.83
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017217   HARPER     DAVID     LLIDT00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            64.00  $ 2,921.66
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017217   HARPER     DAVID     LLIDT00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    57.50  $ 1,784.38
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017217   HARPER     DAVID     LLIDT00000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 250.58
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017217   HARPER     DAVID     LLIDT00000   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00    $ 181.30
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017217   HARPER     DAVID     LLIDT00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 600.19
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017217   HARPER     DAVID     LLIDT00000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00    $ 873.83
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017217   HARPER     DAVID     LLIDT00000   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME             8.00    $ 362.13
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017217   HARPER     DAVID     LLIDT00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 198.32
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017217   HARPER     DAVID     LLIDT00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    15.00    $ 445.35
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017217   HARPER     DAVID     LLIDT00000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 71.83
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017217   HARPER     DAVID     LLIDT00000   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00     $ 59.89
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017217   HARPER     DAVID     LLIDT00000   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00     $ 74.97
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017217   HARPER     DAVID     LLIDT00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 218.70
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017217   HARPER     DAVID     LLIDT00000   18XL5017AP   L51050000   NU0000   201821   180   ADMIN UNCONTROLED OV     0.00       $ 0.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017217   HARPER     DAVID     LLIDT00000   18XL5017AP   L51050000   NU0000   201821   FLS   FLSA PREMIUM             0.00       $ 0.00
                                                       40017217   Total                                                                                                     144.50  $ 8,043.14
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034978   HARRISON   KEVIN     LLCAC08300   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            40.00  $ 3,399.78
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034978   HARRISON   KEVIN     LLCAC08300   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    61.00  $ 2,905.92
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034978   HARRISON   KEVIN     LLCAC08300   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 231.99
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034978   HARRISON   KEVIN     LLCAC08300   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00    $ 144.99
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034978   HARRISON   KEVIN     LLCAC08300   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,544.78
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034978   HARRISON   KEVIN     LLCAC08300   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            10.00    $ 841.99
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034978   HARRISON   KEVIN     LLCAC08300   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 475.04
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034978   HARRISON   KEVIN     LLCAC08300   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 57.41
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034978   HARRISON   KEVIN     LLCAC08300   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00    $ 143.51
                                                       40034978   Total                                                                                                     AR11169
                                                                                                                                                                            111.00  $ 9,745.41
LV.RC.F1805950   2018 BURNING MAN EVENT          Case
                                          LLNVW03500    1:19-cv-03729-DLF
                                                   40035145 HAUCK     MICHAEL Document     35-11 L51050000
                                                                               LLWO120200 18XL5017AP Filed 07/12/21
                                                                                                            NV0000      Page 10
                                                                                                                   201819    010 of REGULAR
                                                                                                                                     499 TIME                                 56.00  $ 4,260.69
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035145   HAUCK       MICHAEL   LLWO120200   18XL5017AP   L51050000   NV0000   201819   110   OVERTIME‐REGULAR‐UNS    63.00  $ 3,468.30
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035145   HAUCK       MICHAEL   LLWO120200   18XL5017AP   L51050000   NV0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 875.12
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035145   HAUCK       MICHAEL   LLWO120200   18XL5017AP   L51050000   NV0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,582.92
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035145   HAUCK       MICHAEL   LLWO120200   18XL5017AP   L51050000   NV0000   201820   051   HOLIDAY‐WORKED           0.00    $ 352.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035145   HAUCK       MICHAEL   LLWO120200   18XL5017AP   L51050000   NV0000   201820   110   OVERTIME‐REGULAR‐UNS    18.00    $ 990.23
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035145   HAUCK       MICHAEL   LLWO120200   18XL5017AP   L51050000   NV0000   201820   FLS   FLSA PREMIUM             0.00    $ 465.82
                                                       40035145   Total                                                                                                      137.00 $ 11,995.16
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194803   HENDRIX     KYLE      LLNVB00000   18XL5017AP   L51050000   EA0000   201814   110   OVERTIME‐REGULAR‐UNS     6.00    $ 195.31
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194803   HENDRIX     KYLE      LLNVB00000   18XL5017AP   L51050000   EA0000   201814   FLS   FLSA PREMIUM             0.00     $ 97.69
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194803   HENDRIX     KYLE      LLNVB00000   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME            80.00  $ 5,078.82
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194803   HENDRIX     KYLE      LLNVB00000   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS   115.00  $ 4,953.97
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194803   HENDRIX     KYLE      LLNVB00000   18XL5017AP   L51050000   EA0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 327.20
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194803   HENDRIX     KYLE      LLNVB00000   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED           0.00    $ 302.31
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194803   HENDRIX     KYLE      LLNVB00000   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS    15.00    $ 566.82
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194803   HENDRIX     KYLE      LLNVB00000   18XL5017AP   L51050000   EA0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 13.71
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194803   HENDRIX     KYLE      LLNVB00000   18XL5017AP   L51050000   EA0000   201820   FLS   FLSA PREMIUM             0.00    $ 308.21
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194803   HENDRIX     KYLE      LLNVB00000   18XL5017AP   L51050000   EA0000   201825   110   OVERTIME‐REGULAR‐UNS     0.00   $ ‐605.38
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194803   HENDRIX     KYLE      LLNVB00000   18XL5017AP   L51050000   EA0000   201825   FLS   FLSA PREMIUM             0.00  $ 2,255.61
                                                       40194803   Total                                                                                                      216.00 $ 13,494.27
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40186801   HONE        JASON     LLWO120000   18XL5017AP   L51050000   NV0000   201819   010   REGULAR TIME            56.00  $ 5,093.73
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40186801   HONE        JASON     LLWO120000   18XL5017AP   L51050000   NV0000   201819   110   OVERTIME‐REGULAR‐UNS    64.00  $ 3,353.02
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40186801   HONE        JASON     LLWO120000   18XL5017AP   L51050000   NV0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 130.78
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40186801   HONE        JASON     LLWO120000   18XL5017AP   L51050000   NV0000   201819   EAP   AVAILABILITY PAY         0.00  $ 1,046.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40186801   HONE        JASON     LLWO120000   18XL5017AP   L51050000   NV0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,766.79
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40186801   HONE        JASON     LLWO120000   18XL5017AP   L51050000   NV0000   201820   051   HOLIDAY‐WORKED           0.00    $ 418.62
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40186801   HONE        JASON     LLWO120000   18XL5017AP   L51050000   NV0000   201820   110   OVERTIME‐REGULAR‐UNS    18.00    $ 941.88
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40186801   HONE        JASON     LLWO120000   18XL5017AP   L51050000   NV0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 18.97
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40186801   HONE        JASON     LLWO120000   18XL5017AP   L51050000   NV0000   201820   FLS   FLSA PREMIUM             0.00    $ 421.45
                                                       40186801   Total                                                                                                      138.00 $ 13,191.32
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40042632   HUEGERICH   THOMAS    LLWO120000   18XL5017AP   L51050000   NV0000   201819   010   REGULAR TIME            56.00  $ 6,125.61
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40042632   HUEGERICH   THOMAS    LLWO120000   18XL5017AP   L51050000   NV0000   201819   040   COMP TIME‐EARNED        14.00    $ 829.92
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40042632   HUEGERICH   THOMAS    LLWO120000   18XL5017AP   L51050000   NV0000   201819   046   TRAVEL‐COMP TIME‐EAR     2.00    $ 118.56
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40042632   HUEGERICH   THOMAS    LLWO120000   18XL5017AP   L51050000   NV0000   201819   110   OVERTIME‐REGULAR‐UNS    35.00  $ 2,230.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40042632   HUEGERICH   THOMAS    LLWO120000   18XL5017AP   L51050000   NV0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 151.63
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40042632   HUEGERICH   THOMAS    LLWO120000   18XL5017AP   L51050000   NV0000   201819   CAR   OVERTIME CUTBACK‐REA     0.00       $ 0.04
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40042632   HUEGERICH   THOMAS    LLWO120000   18XL5017AP   L51050000   NV0000   201819   EAP   AVAILABILITY PAY         0.00  $ 1,258.22
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40042632   HUEGERICH   THOMAS    LLWO120000   18XL5017AP   L51050000   NV0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,246.74
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40042632   HUEGERICH   THOMAS    LLWO120000   18XL5017AP   L51050000   NV0000   201820   040   COMP TIME‐EARNED        18.00  $ 1,067.04
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40042632   HUEGERICH   THOMAS    LLWO120000   18XL5017AP   L51050000   NV0000   201820   046   TRAVEL‐COMP TIME‐EAR     8.00    $ 474.24
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40042632   HUEGERICH   THOMAS    LLWO120000   18XL5017AP   L51050000   NV0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00    $ 107.74
                                                       40042632   Total                                                                                                      133.00 $ 13,610.16
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044215   HUSTON      CHARLES   LLMTC04000   18XL5017AP   L51050000   NU0000   201818   010   REGULAR TIME             8.00    $ 539.51
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044215   HUSTON      CHARLES   LLMTC04000   18XL5017AP   L51050000   NU0000   201818   110   OVERTIME‐REGULAR‐UNS     5.50    $ 230.78
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044215   HUSTON      CHARLES   LLMTC04000   18XL5017AP   L51050000   NU0000   201818   180   ADMIN UNCONTROLED OV     0.00    $ 110.79
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044215   HUSTON      CHARLES   LLMTC04000   18XL5017AP   L51050000   NU0000   201818   FLS   FLSA PREMIUM             0.00    $ 119.50
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044215   HUSTON      CHARLES   LLMTC04000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            80.00  $ 5,400.40
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044215   HUSTON      CHARLES   LLMTC04000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS   104.75  $ 4,951.79
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044215   HUSTON      CHARLES   LLMTC04000   18XL5017AP   L51050000   NU0000   201819   121   OVERTIME‐SUNDAY‐WORK     6.00    $ 283.63
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044215   HUSTON      CHARLES   LLMTC04000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 400.47
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044215   HUSTON      CHARLES   LLMTC04000   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00    $ 184.12
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044215   HUSTON      CHARLES   LLMTC04000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00  $ 1,109.22
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044215   HUSTON      CHARLES   LLMTC04000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 2,623.83
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044215   HUSTON      CHARLES   LLMTC04000   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            16.00  $ 1,070.29
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044215   HUSTON      CHARLES   LLMTC04000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 301.83
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044215   HUSTON      CHARLES   LLMTC04000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    17.50    $ 634.87
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044215   HUSTON      CHARLES   LLMTC04000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 88.87
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044215   HUSTON      CHARLES   LLMTC04000   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00    $ 182.33
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044215   HUSTON      CHARLES   LLMTC04000   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 221.49
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044215   HUSTON      CHARLES   LLMTC04000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 323.47
                                                       40044215   Total                                                                                                      237.75 $ 18,777.19
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004647   IAGULLI     JAMES     LLNV954000   18XL5017AP   L51050000   EA0000   201818   010   REGULAR TIME            32.00  $ 2,075.95
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004647   IAGULLI     JAMES     LLNV954000   18XL5017AP   L51050000   EA0000   201818   110   OVERTIME‐REGULAR‐UNS    38.00  $ 1,685.86
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004647   IAGULLI     JAMES     LLNV954000   18XL5017AP   L51050000   EA0000   201818   130   NIGHT DIFFERENTIAL‐W     0.00     $ 67.55
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004647   IAGULLI     JAMES     LLNV954000   18XL5017AP   L51050000   EA0000   201818   FLS   FLSA PREMIUM           AR11170
                                                                                                                                                                               0.00    $ 851.71
LV.RC.F1805950   2018 BURNING MAN EVENT          Case
                                          LLNVW03500    1:19-cv-03729-DLF
                                                   40004647 IAGULLI   JAMES Document     35-11 L51050000
                                                                             LLNV954000 18XL5017AP Filed 07/12/21
                                                                                                          EA0000      Page 11
                                                                                                                 201819    010 of REGULAR
                                                                                                                                   499 TIME                                  80.00  $ 5,192.69
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004647   IAGULLI   JAMES      LLNV954000   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS   116.00  $ 5,149.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004647   IAGULLI   JAMES      LLNV954000   18XL5017AP   L51050000   EA0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 227.12
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004647   IAGULLI   JAMES      LLNV954000   18XL5017AP   L51050000   EA0000   201819   FLS   FLSA PREMIUM             0.00  $ 2,630.37
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004647   IAGULLI   JAMES      LLNV954000   18XL5017AP   L51050000   EA0000   201820   010   REGULAR TIME            24.00  $ 1,545.43
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004647   IAGULLI   JAMES      LLNV954000   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED           0.00    $ 354.95
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004647   IAGULLI   JAMES      LLNV954000   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS    38.00  $ 1,686.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004647   IAGULLI   JAMES      LLNV954000   18XL5017AP   L51050000   EA0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 75.09
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004647   IAGULLI   JAMES      LLNV954000   18XL5017AP   L51050000   EA0000   201820   FLS   FLSA PREMIUM             0.00    $ 910.22
                                                       40004647   Total                                                                                                     328.00 $ 22,452.63
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003238   JONES     JENNIFER   LLUTY01300   18XL5017AP   L51050000   EA0000   201811   010   REGULAR TIME             3.00    $ 171.57
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003238   JONES     JENNIFER   LLUTY01300   18XL5017AP   L51050000   EA0000   201814   010   REGULAR TIME             1.00     $ 58.98
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003238   JONES     JENNIFER   LLUTY01300   18XL5017AP   L51050000   EA0000   201816   010   REGULAR TIME             1.00     $ 59.38
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003238   JONES     JENNIFER   LLUTY01300   18XL5017AP   L51050000   EA0000   201816   110   OVERTIME‐REGULAR‐UNS     2.50    $ 107.54
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003238   JONES     JENNIFER   LLUTY01300   18XL5017AP   L51050000   EA0000   201817   110   OVERTIME‐REGULAR‐UNS     5.00    $ 215.07
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003238   JONES     JENNIFER   LLUTY01300   18XL5017AP   L51050000   EA0000   201818   010   REGULAR TIME             1.50     $ 89.20
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003238   JONES     JENNIFER   LLUTY01300   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME            80.00  $ 4,761.65
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003238   JONES     JENNIFER   LLUTY01300   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS   127.25  $ 5,481.55
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003238   JONES     JENNIFER   LLUTY01300   18XL5017AP   L51050000   EA0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 333.11
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003238   JONES     JENNIFER   LLUTY01300   18XL5017AP   L51050000   EA0000   201820   010   REGULAR TIME            24.00  $ 1,416.70
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003238   JONES     JENNIFER   LLUTY01300   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED           0.00    $ 332.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003238   JONES     JENNIFER   LLUTY01300   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS    16.00    $ 688.58
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003238   JONES     JENNIFER   LLUTY01300   18XL5017AP   L51050000   EA0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 25.12
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003238   JONES     JENNIFER   LLUTY01300   18XL5017AP   L51050000   EA0000   201823   010   REGULAR TIME             3.00    $ 177.20
                                                       40003238   Total                                                                                                     264.25 $ 13,918.07
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40229921   KEACH     LEVI       LLNVW01000   18XL5017AP L51050000     EA0000   201820   110   OVERTIME‐REGULAR‐UNS    15.50    $ 665.38
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40229921   KEACH     LEVI       LLNVW01000   18XL5017AP L51050000     EA0000   201826   010   REGULAR TIME             6.75    $ 348.17
                                                       40229921   Total                                                                                                      22.25  $ 1,013.55
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40160305   KEREKES   WILLIAM    LLAZC00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            72.00  $ 3,779.54
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40160305   KEREKES   WILLIAM    LLAZC00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    61.00  $ 2,118.93
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40160305   KEREKES   WILLIAM    LLAZC00000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00     $ 39.57
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40160305   KEREKES   WILLIAM    LLAZC00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 776.16
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40160305   KEREKES   WILLIAM    LLAZC00000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,057.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40160305   KEREKES   WILLIAM    LLAZC00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 236.09
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40160305   KEREKES   WILLIAM    LLAZC00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    26.00    $ 847.82
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40160305   KEREKES   WILLIAM    LLAZC00000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00       $ 3.56
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40160305   KEREKES   WILLIAM    LLAZC00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 452.62
                                                       40160305   Total                                                                                                     159.00  $ 9,311.97
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO841000   18XL5017AP   L51050000   EA0000   201808   110   OVERTIME‐REGULAR‐UNS     1.50     $ 53.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO841000   18XL5017AP   L51050000   EA0000   201808   FLS   FLSA PREMIUM             0.00     $ 26.86
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO841000   18XL5017AP   L51050000   EA0000   201812   110   OVERTIME‐REGULAR‐UNS     4.50    $ 160.70
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO841000   18XL5017AP   L51050000   EA0000   201812   FLS   FLSA PREMIUM             0.00     $ 80.38
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO841000   18XL5017AP   L51050000   EA0000   201813   110   OVERTIME‐REGULAR‐UNS     4.00    $ 142.84
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO841000   18XL5017AP   L51050000   EA0000   201813   FLS   FLSA PREMIUM             0.00     $ 71.46
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO841000   18XL5017AP   L51050000   EA0000   201814   110   OVERTIME‐REGULAR‐UNS     2.00     $ 71.40
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO841000   18XL5017AP   L51050000   EA0000   201814   FLS   FLSA PREMIUM             0.00     $ 35.74
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO841000   18XL5017AP   L51050000   EA0000   201815   110   OVERTIME‐REGULAR‐UNS     2.00     $ 71.41
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO841000   18XL5017AP   L51050000   EA0000   201815   FLS   FLSA PREMIUM             0.00     $ 35.72
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO841000   18XL5017AP   L51050000   EA0000   201816   110   OVERTIME‐REGULAR‐UNS     5.00    $ 178.56
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO841000   18XL5017AP   L51050000   EA0000   201816   FLS   FLSA PREMIUM             0.00     $ 89.32
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO841000   18XL5017AP   L51050000   EA0000   201817   110   OVERTIME‐REGULAR‐UNS     8.00    $ 285.76
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO841000   18XL5017AP   L51050000   EA0000   201817   FLS   FLSA PREMIUM             0.00    $ 142.91
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO843000   18XL5017AP   L51050000   EA0000   201818   010   REGULAR TIME            40.00  $ 2,447.89
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO843000   18XL5017AP   L51050000   EA0000   201818   110   OVERTIME‐REGULAR‐UNS    55.50  $ 2,163.90
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO843000   18XL5017AP   L51050000   EA0000   201818   130   NIGHT DIFFERENTIAL‐W     0.00    $ 111.56
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO843000   18XL5017AP   L51050000   EA0000   201818   FLS   FLSA PREMIUM             0.00  $ 1,100.76
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO843000   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME            80.00  $ 4,898.63
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO843000   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS   116.00  $ 4,526.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO843000   18XL5017AP   L51050000   EA0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 399.04
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO843000   18XL5017AP   L51050000   EA0000   201819   FLS   FLSA PREMIUM             0.00  $ 2,359.71
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO843000   18XL5017AP   L51050000   EA0000   201820   010   REGULAR TIME            32.00  $ 1,944.32
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO843000   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED           0.00    $ 312.05
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO843000   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS    72.00  $ 2,808.44
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO843000   18XL5017AP   L51050000   EA0000   201820   120   OVERTIME‐HOLIDAY‐WOR     6.00    $ 234.04
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127746   KING      RYAN       LLWO843000   18XL5017AP   L51050000   EA0000   201820   130   NIGHT DIFFERENTIAL‐W   AR11171
                                                                                                                                                                              0.00    $ 212.11
LV.RC.F1805950   2018 BURNING MAN EVENT          Case
                                          LLNVW03500    1:19-cv-03729-DLF
                                                   40127746 KING      RYAN Document     35-11 L51050000
                                                                            LLWO843000 18XL5017AP Filed 07/12/21
                                                                                                         EA0000      Page 12
                                                                                                                201820    FLS of FLSA
                                                                                                                                  499 PREMIUM                                           0.00  $ 1,641.53
                                                       40127746   Total                                                                                                               428.50 $ 26,606.80
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012592   KNISLEY              JEFFREY   LLWO120500   18XL5017AP   L51050000   NV0000   201819   010   REGULAR TIME            56.00  $ 4,433.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012592   KNISLEY              JEFFREY   LLWO120500   18XL5017AP   L51050000   NV0000   201819   110   OVERTIME‐REGULAR‐UNS    54.00  $ 2,447.41
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012592   KNISLEY              JEFFREY   LLWO120500   18XL5017AP   L51050000   NV0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 452.47
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012592   KNISLEY              JEFFREY   LLWO120500   18XL5017AP   L51050000   NV0000   201819   EAP   AVAILABILITY PAY         0.00    $ 910.56
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012592   KNISLEY              JEFFREY   LLWO120500   18XL5017AP   L51050000   NV0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,331.54
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012592   KNISLEY              JEFFREY   LLWO120500   18XL5017AP   L51050000   NV0000   201820   051   HOLIDAY‐WORKED           0.00    $ 362.31
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012592   KNISLEY              JEFFREY   LLWO120500   18XL5017AP   L51050000   NV0000   201820   110   OVERTIME‐REGULAR‐UNS    20.00    $ 905.78
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012592   KNISLEY              JEFFREY   LLWO120500   18XL5017AP   L51050000   NV0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 98.51
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012592   KNISLEY              JEFFREY   LLWO120500   18XL5017AP   L51050000   NV0000   201820   FLS   FLSA PREMIUM             0.00    $ 519.59
                                                       40012592   Total                                                                                                               130.00 $ 11,461.59
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40220928   LACA                 ANDREW    LLNVW01000   18XL5017AP   L51050000   EA0000   201810   010   REGULAR TIME             4.50    $ 246.92
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40220928   LACA                 ANDREW    LLNVW01000   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME            44.00  $ 2,436.95
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40220928   LACA                 ANDREW    LLNVW01000   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS    37.00  $ 1,590.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40220928   LACA                 ANDREW    LLNVW01000   18XL5017AP   L51050000   EA0000   201819   230   CREDIT HOURS‐EARNED     10.00    $ 332.40
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40220928   LACA                 ANDREW    LLNVW01000   18XL5017AP   L51050000   EA0000   201822   110   OVERTIME‐REGULAR‐UNS     0.00   $ ‐271.25
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40220928   LACA                 ANDREW    LLNVW01000   18XL5017AP   L51050000   EA0000   201822   FLS   FLSA PREMIUM             0.00    $ 661.99
                                                       40220928   Total                                                                                                                95.50  $ 4,997.43
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40218456   LANNEN‐LITTLEFIELD   ANDREA    LLCAD01112   18XL5017AP   L51050000   EA0000   201812   010   REGULAR TIME             3.00    $ 171.92
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40218456   LANNEN‐LITTLEFIELD   ANDREA    LLCAD01112   18XL5017AP   L51050000   EA0000   201816   110   OVERTIME‐REGULAR‐UNS     4.00    $ 195.19
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40218456   LANNEN‐LITTLEFIELD   ANDREA    LLCAD01112   18XL5017AP   L51050000   EA0000   201817   110   OVERTIME‐REGULAR‐UNS     2.00     $ 71.48
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40218456   LANNEN‐LITTLEFIELD   ANDREA    LLCAD01112   18XL5017AP   L51050000   EA0000   201817   FLS   FLSA PREMIUM             0.00     $ 36.61
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40218456   LANNEN‐LITTLEFIELD   ANDREA    LLCAD01112   18XL5017AP   L51050000   EA0000   201818   010   REGULAR TIME            30.00  $ 1,790.47
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40218456   LANNEN‐LITTLEFIELD   ANDREA    LLCAD01112   18XL5017AP   L51050000   EA0000   201818   110   OVERTIME‐REGULAR‐UNS    16.00    $ 780.76
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40218456   LANNEN‐LITTLEFIELD   ANDREA    LLCAD01112   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS   105.50       $ 0.00
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40218456   LANNEN‐LITTLEFIELD   ANDREA    LLCAD01112   18XL5017AP   L51050000   EA0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 166.30
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40218456   LANNEN‐LITTLEFIELD   ANDREA    LLCAD01112   18XL5017AP   L51050000   EA0000   201819   51G   FEGLI‐GOVERNMENT SHA     0.00       $ 5.55
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40218456   LANNEN‐LITTLEFIELD   ANDREA    LLCAD01112   18XL5017AP   L51050000   EA0000   201819   FLS   FLSA PREMIUM             0.00     $ 68.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40218456   LANNEN‐LITTLEFIELD   ANDREA    LLCAD01112   18XL5017AP   L51050000   EA0000   201820   010   REGULAR TIME            92.00  $ 5,277.21
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40218456   LANNEN‐LITTLEFIELD   ANDREA    LLCAD01112   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED           0.00    $ 295.39
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40218456   LANNEN‐LITTLEFIELD   ANDREA    LLCAD01112   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS    45.50  $ 6,115.79
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40218456   LANNEN‐LITTLEFIELD   ANDREA    LLCAD01112   18XL5017AP   L51050000   EA0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 53.52
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40218456   LANNEN‐LITTLEFIELD   ANDREA    LLCAD01112   18XL5017AP   L51050000   EA0000   201820   51X   TSP‐GOVERNMENT MATCH     0.00    $ 109.76
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40218456   LANNEN‐LITTLEFIELD   ANDREA    LLCAD01112   18XL5017AP   L51050000   EA0000   201820   51Y   TSP‐GOVERNMENT BASIC     0.00     $ 27.44
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40218456   LANNEN‐LITTLEFIELD   ANDREA    LLCAD01112   18XL5017AP   L51050000   EA0000   201820   FLS   FLSA PREMIUM             0.00  $ 1,917.95
                                                       40218456   Total                                                                                                               298.00 $ 17,083.76
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005899   LLOYD                RICHARD   LLUTY00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            56.00  $ 4,114.61
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005899   LLOYD                RICHARD   LLUTY00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    83.75  $ 3,599.47
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005899   LLOYD                RICHARD   LLUTY00000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00     $ 96.05
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005899   LLOYD                RICHARD   LLUTY00000   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00    $ 101.03
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005899   LLOYD                RICHARD   LLUTY00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 845.21
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005899   LLOYD                RICHARD   LLUTY00000   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            16.00  $ 1,167.51
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005899   LLOYD                RICHARD   LLUTY00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 332.27
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005899   LLOYD                RICHARD   LLUTY00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    39.00  $ 2,024.83
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005899   LLOYD                RICHARD   LLUTY00000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 30.13
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005899   LLOYD                RICHARD   LLUTY00000   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00    $ 100.39
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005899   LLOYD                RICHARD   LLUTY00000   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 241.63
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005899   LLOYD                RICHARD   LLUTY00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00  $ 1,077.36
                                                       40005899   Total                                                                                                               194.75 $ 13,730.49
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017551   LLOYD                KENNETH   LLWYR01000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            56.00  $ 3,683.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017551   LLOYD                KENNETH   LLWYR01000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    77.00  $ 3,514.00
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017551   LLOYD                KENNETH   LLWYR01000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 361.97
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017551   LLOYD                KENNETH   LLWYR01000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 756.56
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017551   LLOYD                KENNETH   LLWYR01000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,732.44
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017551   LLOYD                KENNETH   LLWYR01000   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            16.00  $ 1,037.87
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017551   LLOYD                KENNETH   LLWYR01000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 293.90
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017551   LLOYD                KENNETH   LLWYR01000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    36.50  $ 1,506.69
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017551   LLOYD                KENNETH   LLWYR01000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00    $ 150.81
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017551   LLOYD                KENNETH   LLWYR01000   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00     $ 88.82
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017551   LLOYD                KENNETH   LLWYR01000   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 214.81
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017551   LLOYD                KENNETH   LLWYR01000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 793.22
                                                       40017551   Total                                                                                                               185.50 $ 14,134.10
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40006941   LOAN                 MARY      LLNVW00240   18XL5017AP L51050000     EA0000   201809   010   REGULAR TIME             6.00    $ 358.81
                                                       40006941   Total                                                                                                               AR11172
                                                                                                                                                                                        6.00    $ 358.81
LV.RC.F1805950   2018 BURNING MAN EVENT          Case
                                          LLNVW03500    1:19-cv-03729-DLF
                                                   40180943 LONTOC    ROSALINA Document     35-11 L51050000
                                                                                LLNV952100 18XL5017AP Filed 07/12/21
                                                                                                             AQ0000      Page 13
                                                                                                                    201811    010 of REGULAR
                                                                                                                                      499 TIME                                   1.00     $ 39.46
                                                       40180943   Total                                                                                                          1.00     $ 39.46
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40061937   MARSOOBIAN    JASON     LLAZP00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            62.00  $ 4,198.94
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40061937   MARSOOBIAN    JASON     LLAZP00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    74.50  $ 3,534.14
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40061937   MARSOOBIAN    JASON     LLAZP00000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00     $ 55.40
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40061937   MARSOOBIAN    JASON     LLAZP00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 862.28
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40061937   MARSOOBIAN    JASON     LLAZP00000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,646.96
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40061937   MARSOOBIAN    JASON     LLAZP00000   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            18.00  $ 1,209.24
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40061937   MARSOOBIAN    JASON     LLAZP00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 341.28
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40061937   MARSOOBIAN    JASON     LLAZP00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    34.00  $ 1,481.84
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40061937   MARSOOBIAN    JASON     LLAZP00000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 27.46
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40061937   MARSOOBIAN    JASON     LLAZP00000   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 250.16
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40061937   MARSOOBIAN    JASON     LLAZP00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 664.10
                                                       40061937   Total                                                                                                        188.50 $ 14,271.80
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40203437   MARTIN        ANDREW    LLWYD00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            72.00  $ 4,467.90
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40203437   MARTIN        ANDREW    LLWYD00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    65.00  $ 2,723.97
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40203437   MARTIN        ANDREW    LLWYD00000   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00     $ 84.45
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40203437   MARTIN        ANDREW    LLWYD00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 917.63
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40203437   MARTIN        ANDREW    LLWYD00000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,291.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40203437   MARTIN        ANDREW    LLWYD00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 277.21
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40203437   MARTIN        ANDREW    LLWYD00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    22.00    $ 868.70
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40203437   MARTIN        ANDREW    LLWYD00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 469.16
                                                       40203437   Total                                                                                                        159.00 $ 11,100.10
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40231655   MARTIN        JUSTIN    LLNVW03000   18XL5017AP   L51050000   EA0000   201821   010   REGULAR TIME            11.50    $ 696.67
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40231655   MARTIN        JUSTIN    LLNVW03000   18XL5017AP   L51050000   EA0000   201821   040   COMP TIME‐EARNED         6.50    $ 228.54
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40231655   MARTIN        JUSTIN    LLNVW03000   18XL5017AP   L51050000   EA0000   201822   010   REGULAR TIME            17.50  $ 1,052.70
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40231655   MARTIN        JUSTIN    LLNVW03000   18XL5017AP   L51050000   EA0000   201824   010   REGULAR TIME             1.00     $ 60.18
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40231655   MARTIN        JUSTIN    LLNVW03000   18XL5017AP   L51050000   EA0000   201827   010   REGULAR TIME             8.50    $ 511.31
                                                       40231655   Total                                                                                                         45.00  $ 2,549.40
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40206369   MATOS‐PAGAN   ROBERTO   LLCAD08500   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            60.00  $ 3,412.79
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40206369   MATOS‐PAGAN   ROBERTO   LLCAD08500   18XL5017AP   L51050000   NU0000   201819   051   HOLIDAY‐WORKED           0.00    $ 324.31
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40206369   MATOS‐PAGAN   ROBERTO   LLCAD08500   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    60.50  $ 1,962.03
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40206369   MATOS‐PAGAN   ROBERTO   LLCAD08500   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 316.00
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40206369   MATOS‐PAGAN   ROBERTO   LLCAD08500   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,139.93
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40206369   MATOS‐PAGAN   ROBERTO   LLCAD08500   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    26.00    $ 843.34
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40206369   MATOS‐PAGAN   ROBERTO   LLCAD08500   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 39.21
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40206369   MATOS‐PAGAN   ROBERTO   LLCAD08500   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 427.82
                                                       40206369   Total                                                                                                        146.50  $ 8,465.43
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014256   MATTHEWS      BRADLEE   LLNVB01000   18XL5017AP   L51050000   EA0000   201824   010   REGULAR TIME             4.00    $ 251.19
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014256   MATTHEWS      BRADLEE   LLNVE00110   18XL5017AP   L51050000   EA0000   201818   010   REGULAR TIME            32.00  $ 1,922.19
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014256   MATTHEWS      BRADLEE   LLNVE00110   18XL5017AP   L51050000   EA0000   201818   110   OVERTIME‐REGULAR‐UNS    30.00  $ 1,101.12
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014256   MATTHEWS      BRADLEE   LLNVE00110   18XL5017AP   L51050000   EA0000   201818   130   NIGHT DIFFERENTIAL‐W     0.00     $ 17.85
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014256   MATTHEWS      BRADLEE   LLNVE00110   18XL5017AP   L51050000   EA0000   201818   FLS   FLSA PREMIUM             0.00    $ 552.50
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014256   MATTHEWS      BRADLEE   LLNVE00110   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME            72.00  $ 4,330.32
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014256   MATTHEWS      BRADLEE   LLNVE00110   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS    97.00  $ 3,566.24
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014256   MATTHEWS      BRADLEE   LLNVE00110   18XL5017AP   L51050000   EA0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 232.57
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014256   MATTHEWS      BRADLEE   LLNVE00110   18XL5017AP   L51050000   EA0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,835.23
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014256   MATTHEWS      BRADLEE   LLNVE00110   18XL5017AP   L51050000   EA0000   201820   010   REGULAR TIME            32.00  $ 1,908.91
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014256   MATTHEWS      BRADLEE   LLNVE00110   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED           0.00    $ 293.86
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014256   MATTHEWS      BRADLEE   LLNVE00110   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS    46.00  $ 1,689.69
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014256   MATTHEWS      BRADLEE   LLNVE00110   18XL5017AP   L51050000   EA0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 26.61
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014256   MATTHEWS      BRADLEE   LLNVE00110   18XL5017AP   L51050000   EA0000   201820   FLS   FLSA PREMIUM             0.00    $ 902.60
                                                       40014256   Total                                                                                                        313.00 $ 18,630.88
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015322   MCCULLOUGH    ESTER     LLNVW00000   18XL5017AP   L51050000   EA0000   201813   010   REGULAR TIME             4.00    $ 344.56
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015322   MCCULLOUGH    ESTER     LLNVW00000   18XL5017AP   L51050000   EA0000   201814   010   REGULAR TIME            10.00    $ 861.45
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015322   MCCULLOUGH    ESTER     LLNVW00000   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME             8.50    $ 738.32
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015322   MCCULLOUGH    ESTER     LLNVW00000   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS     9.50    $ 554.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015322   MCCULLOUGH    ESTER     LLNVW00000   18XL5017AP   L51050000   EA0000   201825   010   REGULAR TIME             1.00     $ 88.82
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015322   MCCULLOUGH    ESTER     LLNVW00000   18XL5017AP   L51050000   EA0000   201827   010   REGULAR TIME             1.00     $ 86.97
                                                       40015322   Total                                                                                                         34.00  $ 2,674.20
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40208087   MCDANIEL      KOREY     LLAZC00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            64.00  $ 3,581.37
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40208087   MCDANIEL      KOREY     LLAZC00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS   105.50  $ 3,963.58
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40208087   MCDANIEL      KOREY     LLAZC00000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 370.02
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40208087   MCDANIEL      KOREY     LLAZC00000   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00    $ 160.02
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40208087   MCDANIEL      KOREY     LLAZC00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV   AR11173
                                                                                                                                                                                 0.00    $ 735.43
LV.RC.F1805950   2018 BURNING MAN EVENT          Case
                                          LLNVW03500    1:19-cv-03729-DLF
                                                   40208087 MCDANIEL  KOREY Document
                                                                             LLAZC00000  35-11 L51050000
                                                                                        18XL5017AP Filed 07/12/21
                                                                                                          NU0000      Page 14
                                                                                                                 201819    FLS of FLSA
                                                                                                                                   499 PREMIUM                                 0.00  $ 2,136.97
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40208087   MCDANIEL    KOREY     LLAZC00000   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME             8.00    $ 426.62
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40208087   MCDANIEL    KOREY     LLAZC00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 248.34
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40208087   MCDANIEL    KOREY     LLAZC00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    11.00    $ 296.91
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40208087   MCDANIEL    KOREY     LLAZC00000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 62.80
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40208087   MCDANIEL    KOREY     LLAZC00000   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00     $ 74.98
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40208087   MCDANIEL    KOREY     LLAZC00000   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00     $ 88.30
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40208087   MCDANIEL    KOREY     LLAZC00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 164.09
                                                       40208087   Total                                                                                                      188.50 $ 12,309.43
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40112825   MCDERMOTT   CLAYTON   LLNVS00570   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            56.00  $ 3,385.07
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40112825   MCDERMOTT   CLAYTON   LLNVS00570   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    73.00  $ 2,915.40
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40112825   MCDERMOTT   CLAYTON   LLNVS00570   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 360.43
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40112825   MCDERMOTT   CLAYTON   LLNVS00570   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00     $ 81.00
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40112825   MCDERMOTT   CLAYTON   LLNVS00570   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 556.17
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40112825   MCDERMOTT   CLAYTON   LLNVS00570   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,461.93
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40112825   MCDERMOTT   CLAYTON   LLNVS00570   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME             8.00    $ 479.04
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40112825   MCDERMOTT   CLAYTON   LLNVS00570   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 265.50
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40112825   MCDERMOTT   CLAYTON   LLNVS00570   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS     8.00    $ 318.60
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40112825   MCDERMOTT   CLAYTON   LLNVS00570   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 76.15
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40112825   MCDERMOTT   CLAYTON   LLNVS00570   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00     $ 80.16
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40112825   MCDERMOTT   CLAYTON   LLNVS00570   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00     $ 79.31
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40112825   MCDERMOTT   CLAYTON   LLNVS00570   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 190.67
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40112825   MCDERMOTT   CLAYTON   LLNVS00570   18XL5017AP   L51050000   NU0000   201821   110   OVERTIME‐REGULAR‐UNS     1.00     $ 40.06
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40112825   MCDERMOTT   CLAYTON   LLNVS00570   18XL5017AP   L51050000   NU0000   201821   140   SUNDAY PREMIUM‐WORKE     0.00     $ 81.22
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40112825   MCDERMOTT   CLAYTON   LLNVS00570   18XL5017AP   L51050000   NU0000   201821   180   ADMIN UNCONTROLED OV     0.00       $ 0.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40112825   MCDERMOTT   CLAYTON   LLNVS00570   18XL5017AP   L51050000   NU0000   201821   FLS   FLSA PREMIUM             0.00     $ 38.77
                                                       40112825   Total                                                                                                      146.00 $ 10,409.49
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017411   MCDONALD    MATTHEW   LLCAD09500   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            70.00  $ 5,398.06
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017411   MCDONALD    MATTHEW   LLCAD09500   18XL5017AP   L51050000   NU0000   201819   040   COMP TIME‐EARNED        20.00    $ 796.80
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017411   MCDONALD    MATTHEW   LLCAD09500   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    52.00  $ 2,224.06
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017411   MCDONALD    MATTHEW   LLCAD09500   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 468.09
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017411   MCDONALD    MATTHEW   LLCAD09500   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00    $ 390.46
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017411   MCDONALD    MATTHEW   LLCAD09500   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,233.58
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017411   MCDONALD    MATTHEW   LLCAD09500   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            10.00    $ 764.71
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017411   MCDONALD    MATTHEW   LLCAD09500   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    21.00    $ 896.98
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017411   MCDONALD    MATTHEW   LLCAD09500   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 97.94
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017411   MCDONALD    MATTHEW   LLCAD09500   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00    $ 129.00
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017411   MCDONALD    MATTHEW   LLCAD09500   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 480.88
                                                       40017411   Total                                                                                                      173.00 $ 12,880.56
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015350   MCGRATH     KEITH     LLWO120500   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            80.00  $ 7,291.32
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015350   MCGRATH     KEITH     LLWO120500   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    99.00  $ 6,489.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015350   MCGRATH     KEITH     LLWO120500   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 996.21
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015350   MCGRATH     KEITH     LLWO120500   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00  $ 1,497.43
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015350   MCGRATH     KEITH     LLWO120500   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 3,277.77
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015350   MCGRATH     KEITH     LLWO120500   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 419.20
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015350   MCGRATH     KEITH     LLWO120500   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    14.00    $ 916.99
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015350   MCGRATH     KEITH     LLWO120500   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 75.99
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015350   MCGRATH     KEITH     LLWO120500   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 418.62
                                                       40015350   Total                                                                                                      193.00 $ 21,383.21
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY    CHELSEA   LLNVW00000   18XL5017AP   L51050000   EA0000   201809   010   REGULAR TIME            23.50  $ 1,340.89
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY    CHELSEA   LLNVW00000   18XL5017AP   L51050000   EA0000   201810   010   REGULAR TIME             9.00    $ 513.52
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY    CHELSEA   LLNVW00000   18XL5017AP   L51050000   EA0000   201810   040   COMP TIME‐EARNED         6.00    $ 210.96
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY    CHELSEA   LLNVW00000   18XL5017AP   L51050000   EA0000   201810   230   CREDIT HOURS‐EARNED      4.00    $ 140.64
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY    CHELSEA   LLNVW00000   18XL5017AP   L51050000   EA0000   201811   010   REGULAR TIME            39.25  $ 2,239.52
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY    CHELSEA   LLNVW00000   18XL5017AP   L51050000   EA0000   201811   040   COMP TIME‐EARNED         5.00    $ 175.80
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY    CHELSEA   LLNVW00000   18XL5017AP   L51050000   EA0000   201812   010   REGULAR TIME            70.75  $ 4,038.40
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY    CHELSEA   LLNVW00000   18XL5017AP   L51050000   EA0000   201813   010   REGULAR TIME            46.50  $ 2,654.76
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY    CHELSEA   LLNVW00000   18XL5017AP   L51050000   EA0000   201813   110   OVERTIME‐REGULAR‐UNS    12.50    $ 472.13
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY    CHELSEA   LLNVW00000   18XL5017AP   L51050000   EA0000   201813   FLS   FLSA PREMIUM             0.00    $ 256.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY    CHELSEA   LLNVW00000   18XL5017AP   L51050000   EA0000   201814   010   REGULAR TIME            30.00  $ 1,712.47
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY    CHELSEA   LLNVW00000   18XL5017AP   L51050000   EA0000   201814   110   OVERTIME‐REGULAR‐UNS     8.00    $ 302.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY    CHELSEA   LLNVW00000   18XL5017AP   L51050000   EA0000   201814   FLS   FLSA PREMIUM             0.00    $ 151.04
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY    CHELSEA   LLNVW00000   18XL5017AP   L51050000   EA0000   201815   010   REGULAR TIME            54.00  $ 3,082.69
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY    CHELSEA   LLNVW00000   18XL5017AP   L51050000   EA0000   201815   110   OVERTIME‐REGULAR‐UNS    11.00    $ 415.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY    CHELSEA   LLNVW00000   18XL5017AP   L51050000   EA0000   201815   FLS   FLSA PREMIUM           AR11174
                                                                                                                                                                               0.00    $ 207.70
LV.RC.F1805950   2018 BURNING MAN EVENT          Case
                                          LLNVW03500    1:19-cv-03729-DLF
                                                   40207392 MCKINNEY  CHELSEA Document     35-11 L51050000
                                                                               LLNVW00000 18XL5017AP Filed 07/12/21
                                                                                                            EA0000      Page 15
                                                                                                                   201816    010 of REGULAR
                                                                                                                                     499 TIME                                  34.25  $ 1,969.54
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW00000   18XL5017AP   L51050000   EA0000   201816   110   OVERTIME‐REGULAR‐UNS      24.75    $ 935.24
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW00000   18XL5017AP   L51050000   EA0000   201816   FLS   FLSA PREMIUM               0.00    $ 467.62
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201807   010   REGULAR TIME               3.00    $ 148.92
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201808   010   REGULAR TIME              42.00  $ 2,148.11
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201817   010   REGULAR TIME              76.50  $ 4,210.07
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201817   040   COMP TIME‐EARNED          14.50    $ 453.71
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201818   010   REGULAR TIME              65.25  $ 3,367.39
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201818   040   COMP TIME‐EARNED           5.75    $ 179.92
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201818   110   OVERTIME‐REGULAR‐UNS       9.00    $ 302.56
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201818   FLS   FLSA PREMIUM               0.00    $ 151.33
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME              80.00  $ 4,131.60
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS     107.00  $ 3,600.43
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201819   130   NIGHT DIFFERENTIAL‐W       0.00    $ 235.59
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201819   FLS   FLSA PREMIUM               0.00  $ 1,856.03
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201820   010   REGULAR TIME              34.00  $ 1,741.72
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED             0.00    $ 268.98
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS      18.50    $ 622.02
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201820   130   NIGHT DIFFERENTIAL‐W       0.00     $ 29.46
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201820   FLS   FLSA PREMIUM               0.00    $ 334.78
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201821   010   REGULAR TIME              12.50    $ 645.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201822   010   REGULAR TIME              50.75  $ 2,599.89
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201823   010   REGULAR TIME              52.75  $ 2,703.06
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201824   010   REGULAR TIME              29.75  $ 1,524.09
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201825   010   REGULAR TIME              12.00    $ 615.21
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201826   010   REGULAR TIME              22.75  $ 1,165.46
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40207392   MCKINNEY   CHELSEA   LLNVW03000   18XL5017AP   L51050000   EA0000   201827   010   REGULAR TIME              22.00  $ 1,127.06
                                                       40207392   Total                                                                                                     1,036.50 $ 55,449.24
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011986   MCKINNON   JULIE     LLNVW03000   18XL5017AP   L51050000   EA0000   201818   010   REGULAR TIME               3.50    $ 205.96
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011986   MCKINNON   JULIE     LLNVW03000   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME              80.00  $ 4,719.60
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011986   MCKINNON   JULIE     LLNVW03000   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS      66.50  $ 2,857.63
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011986   MCKINNON   JULIE     LLNVW03000   18XL5017AP   L51050000   EA0000   201819   130   NIGHT DIFFERENTIAL‐W       0.00     $ 91.06
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011986   MCKINNON   JULIE     LLNVW03000   18XL5017AP   L51050000   EA0000   201821   010   REGULAR TIME              14.50    $ 853.89
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011986   MCKINNON   JULIE     LLNVW03000   18XL5017AP   L51050000   EA0000   201821   110   OVERTIME‐REGULAR‐UNS      11.00    $ 471.54
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011986   MCKINNON   JULIE     LLNVW03000   18XL5017AP   L51050000   EA0000   201822   110   OVERTIME‐REGULAR‐UNS       0.00   $ ‐487.51
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011986   MCKINNON   JULIE     LLNVW03000   18XL5017AP   L51050000   EA0000   201822   FLS   FLSA PREMIUM               0.00  $ 1,206.96
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011986   MCKINNON   JULIE     LLNVW03000   18XL5017AP   L51050000   NU0000   201817   010   REGULAR TIME               8.00    $ 470.17
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011986   MCKINNON   JULIE     LLNVW03000   18XL5017AP   L51050000   NU0000   201818   010   REGULAR TIME               5.00    $ 294.23
                                                       40011986   Total                                                                                                       188.50 $ 10,683.53
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40204615   MCMILLAN   BRIAN     LLNVW03000   18XL5017AP L51050000     EA0000   201822   010   REGULAR TIME               7.00    $ 278.89
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40204615   MCMILLAN   BRIAN     LLNVW03000   18XL5017AP L51050000     EA0000   201822   110   OVERTIME‐REGULAR‐UNS       5.00    $ 130.15
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40204615   MCMILLAN   BRIAN     LLNVW03000   18XL5017AP L51050000     EA0000   201822   FLS   FLSA PREMIUM               0.00     $ 65.07
                                                       40204615   Total                                                                                                        12.00    $ 474.11
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034469   MEUTH      GREGORY   LLORW00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME              80.00  $ 5,002.00
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034469   MEUTH      GREGORY   LLORW00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS      91.00  $ 4,065.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034469   MEUTH      GREGORY   LLORW00000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W       0.00    $ 517.02
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034469   MEUTH      GREGORY   LLORW00000   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE       0.00    $ 347.98
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034469   MEUTH      GREGORY   LLORW00000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM               0.00  $ 2,087.77
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034469   MEUTH      GREGORY   LLORW00000   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME              16.00    $ 953.60
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034469   MEUTH      GREGORY   LLORW00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED             0.00    $ 269.62
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034469   MEUTH      GREGORY   LLORW00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS      11.00    $ 438.74
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034469   MEUTH      GREGORY   LLORW00000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W       0.00     $ 65.06
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034469   MEUTH      GREGORY   LLORW00000   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE       0.00     $ 81.43
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034469   MEUTH      GREGORY   LLORW00000   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV       0.00    $ 197.37
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034469   MEUTH      GREGORY   LLORW00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM               0.00    $ 194.81
                                                       40034469   Total                                                                                                       198.00 $ 14,220.48
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004816   MILLER     JEFFERY   LLWO120800   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME              64.00  $ 5,849.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004816   MILLER     JEFFERY   LLWO120800   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS      80.00  $ 5,260.04
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004816   MILLER     JEFFERY   LLWO120800   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W       0.00    $ 121.55
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004816   MILLER     JEFFERY   LLWO120800   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV       0.00  $ 1,201.49
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004816   MILLER     JEFFERY   LLWO120800   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM               0.00  $ 2,476.12
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004816   MILLER     JEFFERY   LLWO120800   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME               8.00    $ 725.18
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004816   MILLER     JEFFERY   LLWO120800   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED             0.00    $ 420.33
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004816   MILLER     JEFFERY   LLWO120800   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS      20.50  $ 1,346.38
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004816   MILLER     JEFFERY   LLWO120800   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W    AR11175
                                                                                                                                                                                0.00     $ 19.01
LV.RC.F1805950   2018 BURNING MAN EVENT          Case
                                          LLNVW03500    1:19-cv-03729-DLF
                                                   40004816 MILLER    JEFFERY Document     35-11 L51050000
                                                                               LLWO120800 18XL5017AP Filed 07/12/21
                                                                                                            NU0000      Page 16
                                                                                                                   201820    180 of ADMIN
                                                                                                                                     499UNCONTROLED OV                          0.00    $ 150.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004816   MILLER      JEFFERY    LLWO120800   18XL5017AP L51050000     NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 646.77
                                                       40004816   Total                                                                                                       172.50 $ 18,216.63
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015697   MITSUYASU   ROBERT     LLORN00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            80.00  $ 6,862.20
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015697   MITSUYASU   ROBERT     LLORN00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    92.00  $ 1,368.79
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015697   MITSUYASU   ROBERT     LLORN00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00  $ 1,409.52
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015697   MITSUYASU   ROBERT     LLORN00000   18XL5017AP   L51050000   NU0000   201819   CAR   OVERTIME CUTBACK‐REA     0.00       $ 0.03
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015697   MITSUYASU   ROBERT     LLORN00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 395.53
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015697   MITSUYASU   ROBERT     LLORN00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    15.00    $ 927.03
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015697   MITSUYASU   ROBERT     LLORN00000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 11.96
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015697   MITSUYASU   ROBERT     LLORN00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 423.63
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015697   MITSUYASU   ROBERT     LLORN00000   18XL5017AP   L51050000   NU0000   201821   110   OVERTIME‐REGULAR‐UNS     0.00  $ 4,328.52
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015697   MITSUYASU   ROBERT     LLORN00000   18XL5017AP   L51050000   NU0000   201821   130   NIGHT DIFFERENTIAL‐W     0.00     $ 72.49
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015697   MITSUYASU   ROBERT     LLORN00000   18XL5017AP   L51050000   NU0000   201821   180   ADMIN UNCONTROLED OV     0.00      $ ‐0.02
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015697   MITSUYASU   ROBERT     LLORN00000   18XL5017AP   L51050000   NU0000   201821   CAR   OVERTIME CUTBACK‐REA     0.00      $ ‐0.03
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015697   MITSUYASU   ROBERT     LLORN00000   18XL5017AP   L51050000   NU0000   201821   FLS   FLSA PREMIUM             0.00  $ 2,781.24
                                                       40015697   Total                                                                                                       187.00 $ 18,580.89
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011624   MOORE       JASON      LLWO121000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            80.00  $ 6,903.38
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011624   MOORE       JASON      LLWO121000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    98.00  $ 6,056.91
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011624   MOORE       JASON      LLWO121000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 138.43
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011624   MOORE       JASON      LLWO121000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00  $ 1,417.85
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011624   MOORE       JASON      LLWO121000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 3,060.59
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011624   MOORE       JASON      LLWO121000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 395.04
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011624   MOORE       JASON      LLWO121000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    18.00  $ 1,111.06
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011624   MOORE       JASON      LLWO121000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 616.92
                                                       40011624   Total                                                                                                       196.00 $ 19,700.18
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127736   NEEL        STEPHEN    LLNVS00570   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            64.00  $ 3,408.73
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127736   NEEL        STEPHEN    LLNVS00570   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS     5.75    $ 210.52
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127736   NEEL        STEPHEN    LLNVS00570   18XL5017AP   L51050000   NU0000   201819   11U   OVERTIME‐REGULAR SCH    59.00  $ 2,213.41
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127736   NEEL        STEPHEN    LLNVS00570   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 324.78
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127736   NEEL        STEPHEN    LLNVS00570   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00     $ 80.18
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127736   NEEL        STEPHEN    LLNVS00570   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 699.97
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127736   NEEL        STEPHEN    LLNVS00570   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,369.99
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127736   NEEL        STEPHEN    LLNVS00570   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME             8.00    $ 422.91
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127736   NEEL        STEPHEN    LLNVS00570   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    17.00    $ 622.38
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127736   NEEL        STEPHEN    LLNVS00570   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 31.83
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127736   NEEL        STEPHEN    LLNVS00570   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00     $ 79.60
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127736   NEEL        STEPHEN    LLNVS00570   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00     $ 87.50
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40127736   NEEL        STEPHEN    LLNVS00570   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 303.27
                                                       40127736   Total                                                                                                       153.75  $ 9,855.07
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035233   NICHOLS     MITCHELL   LLOC368000   18XL5017AP   L51050000   EA0000   201818   010   REGULAR TIME            24.00  $ 1,885.69
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035233   NICHOLS     MITCHELL   LLOC368000   18XL5017AP   L51050000   EA0000   201818   110   OVERTIME‐REGULAR‐UNS    28.00  $ 1,381.45
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035233   NICHOLS     MITCHELL   LLOC368000   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME            16.00  $ 1,257.02
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035233   NICHOLS     MITCHELL   LLOC368000   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS    24.00  $ 1,183.94
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035233   NICHOLS     MITCHELL   LLOC368000   18XL5017AP   L51050000   EA0000   201819   FLS   FLSA PREMIUM             0.00    $ 693.27
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035233   NICHOLS     MITCHELL   LLOC368000   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS     0.00      $ ‐0.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40035233   NICHOLS     MITCHELL   LLOC368000   18XL5017AP   L51050000   EA0000   201820   FLS   FLSA PREMIUM             0.00    $ 594.23
                                                       40035233   Total                                                                                                        92.00  $ 6,995.59
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVC00010   40034369   PAIVA       GEORGE     LLNVC00010   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            24.00  $ 1,660.04
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVC00010   40034369   PAIVA       GEORGE     LLNVC00010   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    26.00  $ 1,128.27
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVC00010   40034369   PAIVA       GEORGE     LLNVC00010   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00     $ 33.11
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVC00010   40034369   PAIVA       GEORGE     LLNVC00010   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00     $ 94.61
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVC00010   40034369   PAIVA       GEORGE     LLNVC00010   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 340.96
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVC00010   40034369   PAIVA       GEORGE     LLNVC00010   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00    $ 607.86
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034369   PAIVA       GEORGE     LLNVC00010   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME             8.00    $ 545.83
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034369   PAIVA       GEORGE     LLNVC00010   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 310.74
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034369   PAIVA       GEORGE     LLNVC00010   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS     5.00    $ 188.55
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034369   PAIVA       GEORGE     LLNVC00010   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00     $ 93.91
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034369   PAIVA       GEORGE     LLNVC00010   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 112.95
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034369   PAIVA       GEORGE     LLNVC00010   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00     $ 66.90
                                                       40034369   Total                                                                                                        63.00  $ 5,183.73
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40213885   PHILIPP     CHASE      LLWO121000   18XL5017AP   L51050000   NV0000   201819   010   REGULAR TIME            64.00  $ 3,226.41
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40213885   PHILIPP     CHASE      LLWO121000   18XL5017AP   L51050000   NV0000   201819   046   TRAVEL‐COMP TIME‐EAR     4.00    $ 114.16
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40213885   PHILIPP     CHASE      LLWO121000   18XL5017AP   L51050000   NV0000   201819   110   OVERTIME‐REGULAR‐UNS    74.00  $ 2,269.12
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40213885   PHILIPP     CHASE      LLWO121000   18XL5017AP   L51050000   NV0000   201819   130   NIGHT DIFFERENTIAL‐W   AR11176
                                                                                                                                                                                0.00    $ 290.72
LV.RC.F1805950   2018 BURNING MAN EVENT          Case
                                          LLNVW03500    1:19-cv-03729-DLF
                                                   40213885 PHILIPP   CHASE Document     35-11 L51050000
                                                                             LLWO121000 18XL5017AP Filed 07/12/21
                                                                                                          NV0000      Page 17
                                                                                                                 201819    FLS of FLSA
                                                                                                                                   499 PREMIUM                             0.00  $ 1,191.79
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40213885   PHILIPP   CHASE   LLWO121000   18XL5017AP   L51050000   NV0000   201820   051   HOLIDAY‐WORKED           0.00    $ 244.94
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40213885   PHILIPP   CHASE   LLWO121000   18XL5017AP   L51050000   NV0000   201820   110   OVERTIME‐REGULAR‐UNS    15.00    $ 459.25
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40213885   PHILIPP   CHASE   LLWO121000   18XL5017AP   L51050000   NV0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 51.70
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40213885   PHILIPP   CHASE   LLWO121000   18XL5017AP   L51050000   NV0000   201820   FLS   FLSA PREMIUM             0.00    $ 252.31
                                                       40213885   Total                                                                                                  157.00  $ 8,100.40
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW00000   18XL5017AP   L51050000   EA0000   201807   010   REGULAR TIME            33.00  $ 1,039.87
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW00000   18XL5017AP   L51050000   EA0000   201808   010   REGULAR TIME            49.00  $ 1,544.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW00000   18XL5017AP   L51050000   EA0000   201809   010   REGULAR TIME            30.00    $ 945.43
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW00000   18XL5017AP   L51050000   EA0000   201809   52B   FERS‐ANNUITANT REIMB     0.00    $ 755.40
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW00000   18XL5017AP   L51050000   EA0000   201810   010   REGULAR TIME            55.00  $ 1,733.07
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW00000   18XL5017AP   L51050000   EA0000   201811   010   REGULAR TIME            35.00  $ 1,102.94
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW00000   18XL5017AP   L51050000   EA0000   201812   010   REGULAR TIME            30.00    $ 945.39
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW00000   18XL5017AP   L51050000   EA0000   201813   010   REGULAR TIME            29.00    $ 913.94
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW00000   18XL5017AP   L51050000   EA0000   201814   010   REGULAR TIME            44.00  $ 1,386.53
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW00000   18XL5017AP   L51050000   EA0000   201815   010   REGULAR TIME            22.00    $ 693.38
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW00000   18XL5017AP   L51050000   EA0000   201816   010   REGULAR TIME            46.00  $ 1,449.57
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW00000   18XL5017AP   L51050000   EA0000   201817   010   REGULAR TIME            80.00  $ 2,520.82
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW00000   18XL5017AP   L51050000   EA0000   201817   110   OVERTIME‐REGULAR‐UNS     8.00    $ 468.06
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW00000   18XL5017AP   L51050000   EA0000   201818   010   REGULAR TIME            80.00  $ 2,520.82
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW00000   18XL5017AP   L51050000   EA0000   201818   110   OVERTIME‐REGULAR‐UNS    28.00  $ 1,638.20
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW00000   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME            72.00  $ 2,268.79
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW00000   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS    46.00  $ 2,691.36
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW00000   18XL5017AP   L51050000   EA0000   201820   010   REGULAR TIME            64.00  $ 2,016.69
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW03000   18XL5017AP   L51050000   EA0000   201822   010   REGULAR TIME             8.00    $ 251.21
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW03000   18XL5017AP   L51050000   EA0000   201822   110   OVERTIME‐REGULAR‐UNS    42.00  $ 2,457.32
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW03000   18XL5017AP   L51050000   EA0000   201822   FLS   FLSA PREMIUM             0.00  $ 2,574.82
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW03000   18XL5017AP   L51050000   EA0000   201824   010   REGULAR TIME            31.00    $ 976.91
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW03000   18XL5017AP   L51050000   EA0000   201825   010   REGULAR TIME            13.00    $ 409.79
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW03000   18XL5017AP   L51050000   EA0000   201826   010   REGULAR TIME             7.00    $ 220.72
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011030   PIRTLE    MARK    LLNVW03000   18XL5017AP   L51050000   EA0000   201827   010   REGULAR TIME            12.00    $ 378.31
                                                       40011030   Total                                                                                                  864.00 $ 33,903.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017117   PRESLEY   SHANE   LLORC00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            64.00  $ 4,011.88
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017117   PRESLEY   SHANE   LLORC00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    61.75  $ 2,363.65
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017117   PRESLEY   SHANE   LLORC00000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 351.93
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017117   PRESLEY   SHANE   LLORC00000   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00     $ 87.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017117   PRESLEY   SHANE   LLORC00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 329.55
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017117   PRESLEY   SHANE   LLORC00000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,175.98
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017117   PRESLEY   SHANE   LLORC00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 285.67
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017117   PRESLEY   SHANE   LLORC00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    14.50    $ 605.88
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017117   PRESLEY   SHANE   LLORC00000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 53.86
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017117   PRESLEY   SHANE   LLORC00000   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00     $ 86.28
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017117   PRESLEY   SHANE   LLORC00000   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00      $ ‐0.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017117   PRESLEY   SHANE   LLORC00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 334.96
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017117   PRESLEY   SHANE   LLORC00000   18XL5017AP   L51050000   NU0000   201822   110   OVERTIME‐REGULAR‐UNS     0.00    $ ‐49.93
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017117   PRESLEY   SHANE   LLORC00000   18XL5017AP   L51050000   NU0000   201822   FLS   FLSA PREMIUM             0.00      $ ‐3.45
                                                       40017117   Total                                                                                                  140.25  $ 9,633.26
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40168587   PRICE     DUANE   LLNV952100   18XL5017AP L51050000     AQ0000   201809   010   REGULAR TIME             6.00    $ 456.97
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40168587   PRICE     DUANE   LLNV952100   18XL5017AP L51050000     AQ0000   201810   010   REGULAR TIME            55.00  $ 4,188.82
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40168587   PRICE     DUANE   LLNV952100   18XL5017AP L51050000     AQ0000   201811   010   REGULAR TIME             4.00    $ 304.65
                                                       40168587   Total                                                                                                   65.00  $ 4,950.44
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40203566   PURDY     KEVIN   LLCAD06500   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            60.00  $ 3,620.05
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40203566   PURDY     KEVIN   LLCAD06500   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    82.00  $ 2,656.34
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40203566   PURDY     KEVIN   LLCAD06500   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 351.16
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40203566   PURDY     KEVIN   LLCAD06500   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00    $ 197.30
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40203566   PURDY     KEVIN   LLCAD06500   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,448.07
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40203566   PURDY     KEVIN   LLCAD06500   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            10.00    $ 597.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40203566   PURDY     KEVIN   LLCAD06500   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 322.99
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40203566   PURDY     KEVIN   LLCAD06500   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS     6.00    $ 193.79
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40203566   PURDY     KEVIN   LLCAD06500   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 78.10
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40203566   PURDY     KEVIN   LLCAD06500   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00    $ 195.23
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40203566   PURDY     KEVIN   LLCAD06500   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 132.74
                                                       40203566   Total                                                                                                  158.00  $ 9,793.45
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015979   REGNELL   RYAN    LLCAD09500   18XL5017AP L51050000     NU0000   201819   010   REGULAR TIME            70.00  $ 5,346.16
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015979   REGNELL   RYAN    LLCAD09500   18XL5017AP L51050000     NU0000   201819   110   OVERTIME‐REGULAR‐UNS   AR11177
                                                                                                                                                                          65.00  $ 2,783.57
LV.RC.F1805950   2018 BURNING MAN EVENT          Case
                                          LLNVW03500    1:19-cv-03729-DLF
                                                   40015979 REGNELL   RYAN Document     35-11 L51050000
                                                                            LLCAD09500 18XL5017AP Filed 07/12/21
                                                                                                         NU0000      Page 18
                                                                                                                201819    130 of NIGHT
                                                                                                                                  499DIFFERENTIAL‐W                            0.00    $ 182.26
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015979   REGNELL    RYAN       LLCAD09500   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00    $ 130.31
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015979   REGNELL    RYAN       LLCAD09500   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,473.11
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015979   REGNELL    RYAN       LLCAD09500   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            10.00    $ 757.88
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015979   REGNELL    RYAN       LLCAD09500   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    31.50  $ 1,348.57
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015979   REGNELL    RYAN       LLCAD09500   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 51.67
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015979   REGNELL    RYAN       LLCAD09500   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00    $ 129.30
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015979   REGNELL    RYAN       LLCAD09500   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 801.57
                                                       40015979   Total                                                                                                      176.50 $ 13,004.40
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40010930   RICCI      LYNN       LLNVW00000   18XL5017AP L51050000     EA0000   201811   010   REGULAR TIME             1.00     $ 90.82
                                                       40010930   Total                                                                                                        1.00     $ 90.82
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40191274   RICH       JAROD      LLUT914200   18XL5017AP   L51050000   EA0000   201818   010   REGULAR TIME            40.00  $ 2,501.36
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40191274   RICH       JAROD      LLUT914200   18XL5017AP   L51050000   EA0000   201818   110   OVERTIME‐REGULAR‐UNS    44.00  $ 1,710.04
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40191274   RICH       JAROD      LLUT914200   18XL5017AP   L51050000   EA0000   201818   130   NIGHT DIFFERENTIAL‐W     0.00     $ 71.00
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40191274   RICH       JAROD      LLUT914200   18XL5017AP   L51050000   EA0000   201818   FLS   FLSA PREMIUM             0.00    $ 864.00
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40191274   RICH       JAROD      LLUT914200   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME            40.00  $ 2,501.30
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40191274   RICH       JAROD      LLUT914200   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS    58.00  $ 2,254.03
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40191274   RICH       JAROD      LLUT914200   18XL5017AP   L51050000   EA0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00     $ 85.20
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40191274   RICH       JAROD      LLUT914200   18XL5017AP   L51050000   EA0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,141.93
                                                       40191274   Total                                                                                                      182.00 $ 11,128.86
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005739   ROBINSON   CHAD       LLMTB07000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            64.00  $ 4,447.07
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005739   ROBINSON   CHAD       LLMTB07000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS   104.00  $ 4,792.46
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005739   ROBINSON   CHAD       LLMTB07000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 111.28
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005739   ROBINSON   CHAD       LLMTB07000   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00     $ 94.70
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005739   ROBINSON   CHAD       LLMTB07000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 730.71
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005739   ROBINSON   CHAD       LLMTB07000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 2,463.29
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005739   ROBINSON   CHAD       LLMTB07000   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME             8.00    $ 551.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005739   ROBINSON   CHAD       LLMTB07000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 310.47
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005739   ROBINSON   CHAD       LLMTB07000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    15.00    $ 583.64
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005739   ROBINSON   CHAD       LLMTB07000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 11.71
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005739   ROBINSON   CHAD       LLMTB07000   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00     $ 91.23
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40005739   ROBINSON   CHAD       LLMTB07000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 313.59
                                                       40005739   Total                                                                                                      191.00 $ 14,501.16
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011138   ROMERO     CLAYTON    LLAZG00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            56.00  $ 3,106.93
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011138   ROMERO     CLAYTON    LLAZG00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    79.00  $ 2,831.56
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011138   ROMERO     CLAYTON    LLAZG00000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 332.90
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011138   ROMERO     CLAYTON    LLAZG00000   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00    $ 147.82
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011138   ROMERO     CLAYTON    LLAZG00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 638.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011138   ROMERO     CLAYTON    LLAZG00000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,405.65
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011138   ROMERO     CLAYTON    LLAZG00000   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            16.00    $ 879.80
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011138   ROMERO     CLAYTON    LLAZG00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 242.50
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011138   ROMERO     CLAYTON    LLAZG00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS     9.75    $ 301.56
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011138   ROMERO     CLAYTON    LLAZG00000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 43.97
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011138   ROMERO     CLAYTON    LLAZG00000   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00     $ 73.22
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011138   ROMERO     CLAYTON    LLAZG00000   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 182.04
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011138   ROMERO     CLAYTON    LLAZG00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 116.67
                                                       40011138   Total                                                                                                      160.75 $ 10,302.63
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012685   ROOP       MICHAEL    LLWO120900   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            80.00  $ 7,712.92
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012685   ROOP       MICHAEL    LLWO120900   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    95.50  $ 6,650.11
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012685   ROOP       MICHAEL    LLWO120900   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 603.47
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012685   ROOP       MICHAEL    LLWO120900   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00  $ 1,584.28
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012685   ROOP       MICHAEL    LLWO120900   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 3,269.13
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012685   ROOP       MICHAEL    LLWO120900   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 445.51
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012685   ROOP       MICHAEL    LLWO120900   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    16.00  $ 1,113.80
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012685   ROOP       MICHAEL    LLWO120900   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 70.64
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012685   ROOP       MICHAEL    LLWO120900   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 520.79
                                                       40012685   Total                                                                                                      191.50 $ 21,970.65
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX      ZWAANTJE   LLNVW00000   18XL5017AP   L51050000   EA0000   201810   040   COMP TIME‐EARNED         2.00     $ 66.48
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX      ZWAANTJE   LLNVW00000   18XL5017AP   L51050000   EA0000   201811   010   REGULAR TIME            12.00    $ 700.41
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX      ZWAANTJE   LLNVW00000   18XL5017AP   L51050000   EA0000   201813   010   REGULAR TIME             2.00    $ 116.72
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX      ZWAANTJE   LLNVW00000   18XL5017AP   L51050000   EA0000   201814   010   REGULAR TIME            11.00    $ 642.03
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX      ZWAANTJE   LLNVW00000   18XL5017AP   L51050000   EA0000   201815   010   REGULAR TIME            19.00  $ 1,109.82
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX      ZWAANTJE   LLNVW00000   18XL5017AP   L51050000   EA0000   201816   010   REGULAR TIME            13.50    $ 793.91
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX      ZWAANTJE   LLNVW00000   18XL5017AP   L51050000   EA0000   201817   010   REGULAR TIME            31.00  $ 1,821.71
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX      ZWAANTJE   LLNVW00000   18XL5017AP   L51050000   EA0000   201818   010   REGULAR TIME           AR11178
                                                                                                                                                                              51.50  $ 3,032.37
LV.RC.F1805950   2018 BURNING MAN EVENT          Case
                                          LLNVW03500    1:19-cv-03729-DLF
                                                   40063390 ROREX     ZWAANTJE Document     35-11 L51050000
                                                                                LLNVW00000 18XL5017AP Filed 07/12/21
                                                                                                             EA0000      Page 19
                                                                                                                    201818    110 of OVERTIME‐REGULAR‐UNS
                                                                                                                                      499                                        9.50    $ 337.92
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX        ZWAANTJE   LLNVW00000   18XL5017AP   L51050000   EA0000   201818   FLS   FLSA PREMIUM             0.00    $ 168.96
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX        ZWAANTJE   LLNVW00000   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME            80.00  $ 4,718.66
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX        ZWAANTJE   LLNVW00000   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS    50.00  $ 1,782.76
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX        ZWAANTJE   LLNVW00000   18XL5017AP   L51050000   EA0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00     $ 60.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX        ZWAANTJE   LLNVW00000   18XL5017AP   L51050000   EA0000   201819   FLS   FLSA PREMIUM             0.00    $ 901.05
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX        ZWAANTJE   LLNVW00000   18XL5017AP   L51050000   EA0000   201820   010   REGULAR TIME            25.00  $ 1,462.32
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX        ZWAANTJE   LLNVW00000   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED           0.00    $ 284.92
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX        ZWAANTJE   LLNVW00000   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS    20.00    $ 712.29
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX        ZWAANTJE   LLNVW00000   18XL5017AP   L51050000   EA0000   201820   FLS   FLSA PREMIUM             0.00    $ 384.64
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX        ZWAANTJE   LLNVW00000   18XL5017AP   L51050000   EA0000   201821   010   REGULAR TIME            33.00  $ 1,941.53
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX        ZWAANTJE   LLNVW00210   18XL5017AP   L51050000   EA0000   201822   010   REGULAR TIME            44.00  $ 2,573.96
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX        ZWAANTJE   LLNVW00210   18XL5017AP   L51050000   EA0000   201822   110   OVERTIME‐REGULAR‐UNS     9.00    $ 385.64
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX        ZWAANTJE   LLNVW00210   18XL5017AP   L51050000   EA0000   201823   010   REGULAR TIME            24.00  $ 1,403.12
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX        ZWAANTJE   LLNVW00210   18XL5017AP   L51050000   EA0000   201824   010   REGULAR TIME            16.50    $ 964.62
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX        ZWAANTJE   LLNVW00210   18XL5017AP   L51050000   EA0000   201825   010   REGULAR TIME            15.00    $ 878.15
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40063390   ROREX        ZWAANTJE   LLNVW00210   18XL5017AP   L51050000   EA0000   201826   010   REGULAR TIME             1.00     $ 58.45
                                                       40063390   Total                                                                                                        469.00 $ 27,303.12
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40151566   RUSSELL      DAVID      LLUTC00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            56.00  $ 3,407.04
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40151566   RUSSELL      DAVID      LLUTC00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    81.50  $ 3,534.37
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40151566   RUSSELL      DAVID      LLUTC00000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 342.38
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40151566   RUSSELL      DAVID      LLUTC00000   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00     $ 84.48
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40151566   RUSSELL      DAVID      LLUTC00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 699.73
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40151566   RUSSELL      DAVID      LLUTC00000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,873.34
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40151566   RUSSELL      DAVID      LLUTC00000   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            40.00  $ 2,413.39
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40151566   RUSSELL      DAVID      LLUTC00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    17.00    $ 673.23
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40151566   RUSSELL      DAVID      LLUTC00000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00    $ 167.62
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40151566   RUSSELL      DAVID      LLUTC00000   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00     $ 83.74
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40151566   RUSSELL      DAVID      LLUTC00000   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 499.41
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40151566   RUSSELL      DAVID      LLUTC00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 353.60
                                                       40151566   Total                                                                                                        194.50 $ 14,132.33
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012511   SAKAHARA     BRYAN      LLWO120600   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            64.00  $ 5,731.00
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012511   SAKAHARA     BRYAN      LLWO120600   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    57.00  $ 3,737.07
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012511   SAKAHARA     BRYAN      LLWO120600   18XL5017AP   L51050000   NU0000   201819   121   OVERTIME‐SUNDAY‐WORK    13.00    $ 852.31
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012511   SAKAHARA     BRYAN      LLWO120600   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 159.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012511   SAKAHARA     BRYAN      LLWO120600   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00  $ 1,177.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012511   SAKAHARA     BRYAN      LLWO120600   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 2,149.37
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012511   SAKAHARA     BRYAN      LLWO120600   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 419.30
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012511   SAKAHARA     BRYAN      LLWO120600   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS     4.00    $ 262.06
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012511   SAKAHARA     BRYAN      LLWO120600   18XL5017AP   L51050000   NU0000   201820   121   OVERTIME‐SUNDAY‐WORK    14.00    $ 917.20
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012511   SAKAHARA     BRYAN      LLWO120600   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 554.64
                                                       40012511   Total                                                                                                        152.00 $ 15,959.64
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40130051   SARCINELLA   GARRETT    LLCAN03200   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            48.00  $ 2,975.77
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40130051   SARCINELLA   GARRETT    LLCAN03200   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    77.00  $ 2,669.41
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40130051   SARCINELLA   GARRETT    LLCAN03200   18XL5017AP   L51050000   NU0000   201819   121   OVERTIME‐SUNDAY‐WORK     5.50    $ 190.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40130051   SARCINELLA   GARRETT    LLCAN03200   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00     $ 50.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40130051   SARCINELLA   GARRETT    LLCAN03200   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00     $ 84.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40130051   SARCINELLA   GARRETT    LLCAN03200   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,475.66
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40130051   SARCINELLA   GARRETT    LLCAN03200   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS     5.00    $ 172.96
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40130051   SARCINELLA   GARRETT    LLCAN03200   18XL5017AP   L51050000   NU0000   201820   120   OVERTIME‐HOLIDAY‐WOR     3.00    $ 103.78
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40130051   SARCINELLA   GARRETT    LLCAN03200   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00       $ 8.37
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40130051   SARCINELLA   GARRETT    LLCAN03200   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 153.34
                                                       40130051   Total                                                                                                        138.50  $ 7,885.07
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40128289   SAWTELL      PETER      LLCAN06000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            70.00  $ 4,097.87
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40128289   SAWTELL      PETER      LLCAN06000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    62.00  $ 2,085.39
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40128289   SAWTELL      PETER      LLCAN06000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 380.88
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40128289   SAWTELL      PETER      LLCAN06000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,134.51
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40128289   SAWTELL      PETER      LLCAN06000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    21.75    $ 731.05
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40128289   SAWTELL      PETER      LLCAN06000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 72.10
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40128289   SAWTELL      PETER      LLCAN06000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 435.50
                                                       40128289   Total                                                                                                        153.75  $ 8,937.30
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164696   SCHWIRIAN    SCOTT      LLID956000   18XL5017AP   L51050000   EA0000   201818   110   OVERTIME‐REGULAR‐UNS    58.00  $ 2,010.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164696   SCHWIRIAN    SCOTT      LLID956000   18XL5017AP   L51050000   EA0000   201818   130   NIGHT DIFFERENTIAL‐W     0.00     $ 59.11
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164696   SCHWIRIAN    SCOTT      LLID956000   18XL5017AP   L51050000   EA0000   201818   FLS   FLSA PREMIUM             0.00  $ 1,015.32
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164696   SCHWIRIAN    SCOTT      LLID956000   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME           AR11179
                                                                                                                                                                                80.00  $ 4,724.02
LV.RC.F1805950   2018 BURNING MAN EVENT          Case
                                          LLNVW03500    1:19-cv-03729-DLF
                                                   40164696 SCHWIRIAN SCOTT Document
                                                                             LLID956000  35-11 L51050000
                                                                                        18XL5017AP Filed 07/12/21
                                                                                                          EA0000      Page 20
                                                                                                                 201819    110 of OVERTIME‐REGULAR‐UNS
                                                                                                                                   499                                        116.00  $ 4,142.34
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164696   SCHWIRIAN   SCOTT      LLID956000   18XL5017AP   L51050000   EA0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 182.32
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164696   SCHWIRIAN   SCOTT      LLID956000   18XL5017AP   L51050000   EA0000   201819   FLS   FLSA PREMIUM             0.00  $ 2,116.04
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164696   SCHWIRIAN   SCOTT      LLID956000   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED           0.00    $ 284.98
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164696   SCHWIRIAN   SCOTT      LLID956000   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS    14.00    $ 498.72
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164696   SCHWIRIAN   SCOTT      LLID956000   18XL5017AP   L51050000   EA0000   201820   120   OVERTIME‐HOLIDAY‐WOR     6.00    $ 213.74
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164696   SCHWIRIAN   SCOTT      LLID956000   18XL5017AP   L51050000   EA0000   201820   FLS   FLSA PREMIUM             0.00    $ 384.75
                                                       40164696   Total                                                                                                       274.00 $ 15,631.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012727   SHARKEY     THOMAS     LLWO120000   18XL5017AP   L51050000   NV0000   201819   010   REGULAR TIME            72.00  $ 6,828.64
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012727   SHARKEY     THOMAS     LLWO120000   18XL5017AP   L51050000   NV0000   201819   110   OVERTIME‐REGULAR‐UNS    57.00  $ 3,343.58
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012727   SHARKEY     THOMAS     LLWO120000   18XL5017AP   L51050000   NV0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 643.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012727   SHARKEY     THOMAS     LLWO120000   18XL5017AP   L51050000   NV0000   201819   EAP   AVAILABILITY PAY         0.00  $ 1,402.55
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012727   SHARKEY     THOMAS     LLWO120000   18XL5017AP   L51050000   NV0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,830.51
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012727   SHARKEY     THOMAS     LLWO120000   18XL5017AP   L51050000   NV0000   201820   051   HOLIDAY‐WORKED           0.00    $ 431.22
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012727   SHARKEY     THOMAS     LLWO120000   18XL5017AP   L51050000   NV0000   201820   110   OVERTIME‐REGULAR‐UNS    21.00  $ 1,131.97
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012727   SHARKEY     THOMAS     LLWO120000   18XL5017AP   L51050000   NV0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 78.20
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40012727   SHARKEY     THOMAS     LLWO120000   18XL5017AP   L51050000   NV0000   201820   FLS   FLSA PREMIUM             0.00    $ 538.57
                                                       40012727   Total                                                                                                       150.00 $ 16,228.32
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40199338   SHEDDEN     DANIELLE   LLNVW00240   18XL5017AP L51050000     EA0000   201826   010   REGULAR TIME            14.00    $ 382.73
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40199338   SHEDDEN     DANIELLE   LLNVW00240   18XL5017AP L51050000     EA0000   201827   010   REGULAR TIME             4.00    $ 109.36
                                                       40199338   Total                                                                                                        18.00    $ 492.09
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015848   SMITH       JASON      LLAZG00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            72.00  $ 4,274.56
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015848   SMITH       JASON      LLAZG00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    48.00  $ 1,976.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015848   SMITH       JASON      LLAZG00000   18XL5017AP   L51050000   NU0000   201819   121   OVERTIME‐SUNDAY‐WORK    13.00    $ 535.17
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015848   SMITH       JASON      LLAZG00000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00     $ 51.19
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015848   SMITH       JASON      LLAZG00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 878.02
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015848   SMITH       JASON      LLAZG00000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,253.94
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015848   SMITH       JASON      LLAZG00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 279.81
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015848   SMITH       JASON      LLAZG00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    14.00    $ 512.75
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015848   SMITH       JASON      LLAZG00000   18XL5017AP   L51050000   NU0000   201820   121   OVERTIME‐SUNDAY‐WORK    13.00    $ 476.12
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015848   SMITH       JASON      LLAZG00000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 10.58
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40015848   SMITH       JASON      LLAZG00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 545.79
                                                       40015848   Total                                                                                                       160.00 $ 10,793.94
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40045359   SPENCER     PAUL       LLNVC00310   18XL5017AP   L51050000   EA0000   201818   010   REGULAR TIME            30.00  $ 1,124.47
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40045359   SPENCER     PAUL       LLNVC00310   18XL5017AP   L51050000   EA0000   201818   110   OVERTIME‐REGULAR‐UNS    34.00    $ 834.91
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40045359   SPENCER     PAUL       LLNVC00310   18XL5017AP   L51050000   EA0000   201818   FLS   FLSA PREMIUM             0.00    $ 431.35
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40045359   SPENCER     PAUL       LLNVC00310   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME            72.00  $ 2,708.06
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40045359   SPENCER     PAUL       LLNVC00310   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS    97.00  $ 2,383.15
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40045359   SPENCER     PAUL       LLNVC00310   18XL5017AP   L51050000   EA0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,191.58
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40045359   SPENCER     PAUL       LLNVC00310   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            42.00  $ 1,567.46
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40045359   SPENCER     PAUL       LLNVC00310   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 196.49
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40045359   SPENCER     PAUL       LLNVC00310   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    46.00  $ 1,129.79
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40045359   SPENCER     PAUL       LLNVC00310   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 600.99
                                                       40045359   Total                                                                                                       321.00 $ 12,168.25
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044703   STOLTS      DAVID      LLNVS00570   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            64.00  $ 4,496.17
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044703   STOLTS      DAVID      LLNVS00570   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    71.00  $ 2,767.88
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044703   STOLTS      DAVID      LLNVS00570   18XL5017AP   L51050000   NU0000   201819   121   OVERTIME‐SUNDAY‐WORK    14.50       $ 0.00
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044703   STOLTS      DAVID      LLNVS00570   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 738.89
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044703   STOLTS      DAVID      LLNVS00570   18XL5017AP   L51050000   NU0000   201819   CAR   OVERTIME CUTBACK‐REA     0.00       $ 0.02
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044703   STOLTS      DAVID      LLNVS00570   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            16.00  $ 1,115.36
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044703   STOLTS      DAVID      LLNVS00570   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 314.58
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044703   STOLTS      DAVID      LLNVS00570   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    40.00  $ 1,734.14
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044703   STOLTS      DAVID      LLNVS00570   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00    $ 244.80
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40044703   STOLTS      DAVID      LLNVS00570   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 184.68
                                                       40044703   Total                                                                                                       205.50 $ 11,596.52
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017097   SUMINSKI    TONI       LLAZ957100   18XL5017AP   L51050000   EA0000   201817   110   OVERTIME‐REGULAR‐UNS     4.00    $ 143.02
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017097   SUMINSKI    TONI       LLAZ957100   18XL5017AP   L51050000   EA0000   201817   FLS   FLSA PREMIUM             0.00     $ 71.55
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017097   SUMINSKI    TONI       LLAZ957100   18XL5017AP   L51050000   EA0000   201818   010   REGULAR TIME            24.00  $ 1,310.25
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017097   SUMINSKI    TONI       LLAZ957100   18XL5017AP   L51050000   EA0000   201818   110   OVERTIME‐REGULAR‐UNS    31.50  $ 1,127.40
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017097   SUMINSKI    TONI       LLAZ957100   18XL5017AP   L51050000   EA0000   201818   130   NIGHT DIFFERENTIAL‐W     0.00     $ 69.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017097   SUMINSKI    TONI       LLAZ957100   18XL5017AP   L51050000   EA0000   201818   FLS   FLSA PREMIUM             0.00    $ 571.66
                                                       40017097   Total                                                                                                        59.50  $ 3,293.56
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017255   SUTTON      CHARLES    LLCAD07502   18XL5017AP L51050000     NU0000   201819   010   REGULAR TIME            56.00  $ 3,115.50
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017255   SUTTON      CHARLES    LLCAD07502   18XL5017AP L51050000     NU0000   201819   110   OVERTIME‐REGULAR‐UNS    71.00  $ 2,093.41
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017255   SUTTON      CHARLES    LLCAD07502   18XL5017AP L51050000     NU0000   201819   130   NIGHT DIFFERENTIAL‐W   AR11180
                                                                                                                                                                                0.00     $ 43.10
LV.RC.F1805950   2018 BURNING MAN EVENT          Case
                                          LLNVW03500    1:19-cv-03729-DLF
                                                   40017255 SUTTON    CHARLES Document     35-11 L51050000
                                                                               LLCAD07502 18XL5017AP Filed 07/12/21
                                                                                                            NU0000      Page 21
                                                                                                                   201819    140 of SUNDAY
                                                                                                                                     499 PREMIUM‐WORKE                           0.00     $ 71.79
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017255   SUTTON        CHARLES   LLCAD07502   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,082.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017255   SUTTON        CHARLES   LLCAD07502   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            16.00    $ 881.91
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017255   SUTTON        CHARLES   LLCAD07502   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 235.23
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017255   SUTTON        CHARLES   LLCAD07502   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS     8.75    $ 257.28
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017255   SUTTON        CHARLES   LLCAD07502   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00       $ 7.09
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017255   SUTTON        CHARLES   LLCAD07502   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00     $ 71.05
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40017255   SUTTON        CHARLES   LLCAD07502   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 155.56
                                                       40017255   Total                                                                                                        151.75  $ 8,014.00
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40013748   SWISHER       GARRETT   LLNVW03000   18XL5017AP L51050000     AL0000   201819   010   REGULAR TIME            35.00  $ 2,006.50
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40013748   SWISHER       GARRETT   LLNVW03000   18XL5017AP L51050000     AL0000   201820   010   REGULAR TIME            38.00  $ 2,162.16
                                                       40013748   Total                                                                                                         73.00  $ 4,168.66
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004012   SZYMPRUCH     JOHN      LLAZP00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            53.00  $ 3,825.94
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004012   SZYMPRUCH     JOHN      LLAZP00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    83.25  $ 3,823.86
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004012   SZYMPRUCH     JOHN      LLAZP00000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00     $ 62.66
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004012   SZYMPRUCH     JOHN      LLAZP00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 785.82
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004012   SZYMPRUCH     JOHN      LLAZP00000   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            13.00    $ 931.46
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004012   SZYMPRUCH     JOHN      LLAZP00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00    $ 386.31
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004012   SZYMPRUCH     JOHN      LLAZP00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS     7.00    $ 375.58
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004012   SZYMPRUCH     JOHN      LLAZP00000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 15.55
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004012   SZYMPRUCH     JOHN      LLAZP00000   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00    $ 116.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004012   SZYMPRUCH     JOHN      LLAZP00000   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 192.75
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40004012   SZYMPRUCH     JOHN      LLAZP00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 205.49
                                                       40004012   Total                                                                                                        156.25 $ 10,722.10
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40016531   TAYLOR        ELEANOR   LLNVW00210   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME            24.00  $ 1,042.51
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40016531   TAYLOR        ELEANOR   LLNVW00210   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS    61.00  $ 1,512.53
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40016531   TAYLOR        ELEANOR   LLNVW00210   18XL5017AP   L51050000   EA0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00     $ 15.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40016531   TAYLOR        ELEANOR   LLNVW00210   18XL5017AP   L51050000   EA0000   201819   FLS   FLSA PREMIUM             0.00    $ 758.88
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40016531   TAYLOR        ELEANOR   LLNVW00210   18XL5017AP   L51050000   EA0000   201820   010   REGULAR TIME             4.00    $ 172.33
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40016531   TAYLOR        ELEANOR   LLNVW00210   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED           0.00    $ 198.18
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40016531   TAYLOR        ELEANOR   LLNVW00210   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS    32.00    $ 792.71
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40016531   TAYLOR        ELEANOR   LLNVW00210   18XL5017AP   L51050000   EA0000   201820   FLS   FLSA PREMIUM             0.00    $ 424.78
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40016531   TAYLOR        ELEANOR   LLNVW00210   18XL5017AP   L51050000   EA0000   201821   010   REGULAR TIME             8.50    $ 368.13
                                                       40016531   Total                                                                                                        129.50  $ 5,285.13
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011049   TEMPLETON     WARREN    LLWO120200   18XL5017AP   L51050000   NV0000   201818   110   OVERTIME‐REGULAR‐UNS     6.00    $ 339.00
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011049   TEMPLETON     WARREN    LLWO120200   18XL5017AP   L51050000   NV0000   201819   010   REGULAR TIME            80.00  $ 7,834.20
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011049   TEMPLETON     WARREN    LLWO120200   18XL5017AP   L51050000   NV0000   201819   110   OVERTIME‐REGULAR‐UNS   100.00  $ 5,663.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011049   TEMPLETON     WARREN    LLWO120200   18XL5017AP   L51050000   NV0000   201819   EAP   AVAILABILITY PAY         0.00  $ 1,608.93
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011049   TEMPLETON     WARREN    LLWO120200   18XL5017AP   L51050000   NV0000   201819   FLS   FLSA PREMIUM             0.00  $ 2,971.95
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011049   TEMPLETON     WARREN    LLWO120200   18XL5017AP   L51050000   NV0000   201820   051   HOLIDAY‐WORKED           0.00    $ 452.47
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011049   TEMPLETON     WARREN    LLWO120200   18XL5017AP   L51050000   NV0000   201820   110   OVERTIME‐REGULAR‐UNS    22.00  $ 1,244.29
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40011049   TEMPLETON     WARREN    LLWO120200   18XL5017AP   L51050000   NV0000   201820   FLS   FLSA PREMIUM             0.00    $ 702.42
                                                       40011049   Total                                                                                                        208.00 $ 20,816.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068941   TITUS         AARON     LLCAD06500   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            80.00  $ 6,902.83
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068941   TITUS         AARON     LLCAD06500   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS   100.50  $ 4,869.00
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068941   TITUS         AARON     LLCAD06500   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 815.27
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068941   TITUS         AARON     LLCAD06500   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 2,621.28
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068941   TITUS         AARON     LLCAD06500   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME            11.00    $ 965.29
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068941   TITUS         AARON     LLCAD06500   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    14.00    $ 696.29
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068941   TITUS         AARON     LLCAD06500   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00    $ 108.11
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40068941   TITUS         AARON     LLCAD06500   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 355.49
                                                       40068941   Total                                                                                                        205.50 $ 17,333.56
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40232616   TRIPP         HANNAH    LLNVW03000   18XL5017AP L51050000     EA0000   201822   010   REGULAR TIME            12.50    $ 273.48
                                                       40232616   Total                                                                                                         12.50    $ 273.48
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40174532   VANAIRSDALE   GLENN     LLWO120000   18XL5017AP   L51050000   NV0000   201819   010   REGULAR TIME            64.00  $ 6,128.32
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40174532   VANAIRSDALE   GLENN     LLWO120000   18XL5017AP   L51050000   NV0000   201819   110   OVERTIME‐REGULAR‐UNS    56.00  $ 1,224.09
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40174532   VANAIRSDALE   GLENN     LLWO120000   18XL5017AP   L51050000   NV0000   201819   CAR   OVERTIME CUTBACK‐REA     0.00       $ 0.02
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40174532   VANAIRSDALE   GLENN     LLWO120000   18XL5017AP   L51050000   NV0000   201819   EAP   AVAILABILITY PAY         0.00  $ 1,258.65
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40174532   VANAIRSDALE   GLENN     LLWO120000   18XL5017AP   L51050000   NV0000   201820   010   REGULAR TIME             8.00    $ 760.41
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40174532   VANAIRSDALE   GLENN     LLWO120000   18XL5017AP   L51050000   NV0000   201820   051   HOLIDAY‐WORKED           0.00    $ 442.20
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40174532   VANAIRSDALE   GLENN     LLWO120000   18XL5017AP   L51050000   NV0000   201820   110   OVERTIME‐REGULAR‐UNS    15.00    $ 829.13
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40174532   VANAIRSDALE   GLENN     LLWO120000   18XL5017AP   L51050000   NV0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 66.74
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40174532   VANAIRSDALE   GLENN     LLWO120000   18XL5017AP   L51050000   NV0000   201820   EAP   AVAILABILITY PAY         0.00    $ 157.36
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40174532   VANAIRSDALE   GLENN     LLWO120000   18XL5017AP   L51050000   NV0000   201820   FLS   FLSA PREMIUM             0.00    $ 342.71
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40174532   VANAIRSDALE   GLENN     LLWO120400   18XL5017AP   L51050000   NV0000   201821   110   OVERTIME‐REGULAR‐UNS   AR11181
                                                                                                                                                                                 0.00  $ 1,877.70
LV.RC.F1805950   2018 BURNING MAN EVENT          Case
                                          LLNVW03500    1:19-cv-03729-DLF
                                                   40174532 VANAIRSDALE GLENN Document     35-11 L51050000
                                                                               LLWO120400 18XL5017AP Filed 07/12/21
                                                                                                            NV0000      Page 22
                                                                                                                   201821    130 of NIGHT
                                                                                                                                     499DIFFERENTIAL‐W                            0.00    $ 418.39
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40174532   VANAIRSDALE   GLENN      LLWO120400   18XL5017AP L51050000     NV0000   201821   CAR   OVERTIME CUTBACK‐REA     0.00      $ ‐0.02
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40174532   VANAIRSDALE   GLENN      LLWO120400   18XL5017AP L51050000     NV0000   201821   FLS   FLSA PREMIUM             0.00  $ 1,670.58
                                                       40174532   Total                                                                                                         143.00 $ 15,176.28
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014611   WEAVER        JONATHAN   LLWO120000   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME            56.00  $ 4,053.21
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014611   WEAVER        JONATHAN   LLWO120000   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS    76.75  $ 3,480.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014611   WEAVER        JONATHAN   LLWO120000   18XL5017AP   L51050000   EA0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00     $ 70.40
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014611   WEAVER        JONATHAN   LLWO120000   18XL5017AP   L51050000   EA0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,754.78
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014611   WEAVER        JONATHAN   LLWO120000   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED           0.00    $ 362.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014611   WEAVER        JONATHAN   LLWO120000   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS    17.00    $ 770.14
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014611   WEAVER        JONATHAN   LLWO120000   18XL5017AP   L51050000   EA0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00       $ 5.47
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40014611   WEAVER        JONATHAN   LLWO120000   18XL5017AP   L51050000   EA0000   201820   FLS   FLSA PREMIUM             0.00    $ 417.30
                                                       40014611   Total                                                                                                         149.75 $ 10,914.40
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034176   WELTY         DEVIN      LLNVC00310   18XL5017AP   L51050000   EA0000   201816   010   REGULAR TIME             6.00    $ 269.33
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034176   WELTY         DEVIN      LLNVC00310   18XL5017AP   L51050000   EA0000   201818   010   REGULAR TIME            24.50  $ 1,101.13
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034176   WELTY         DEVIN      LLNVC00310   18XL5017AP   L51050000   EA0000   201818   040   COMP TIME‐EARNED         7.50    $ 203.33
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034176   WELTY         DEVIN      LLNVC00310   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME            72.00  $ 3,334.00
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034176   WELTY         DEVIN      LLNVC00310   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS    93.00  $ 2,801.72
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034176   WELTY         DEVIN      LLNVC00310   18XL5017AP   L51050000   EA0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00     $ 80.70
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034176   WELTY         DEVIN      LLNVC00310   18XL5017AP   L51050000   EA0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,418.37
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034176   WELTY         DEVIN      LLNVC00310   18XL5017AP   L51050000   EA0000   201820   010   REGULAR TIME            24.00  $ 1,102.90
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034176   WELTY         DEVIN      LLNVC00310   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED           0.00    $ 240.98
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034176   WELTY         DEVIN      LLNVC00310   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS    29.00    $ 873.55
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034176   WELTY         DEVIN      LLNVC00310   18XL5017AP   L51050000   EA0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 18.19
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034176   WELTY         DEVIN      LLNVC00310   18XL5017AP   L51050000   EA0000   201820   FLS   FLSA PREMIUM             0.00    $ 470.96
                                                       40034176   Total                                                                                                         256.00 $ 11,915.16
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40155340   WHETSTONE     TANNER     LLNVW01000   18XL5017AP L51050000     EA0000   201810   010   REGULAR TIME             2.50    $ 125.94
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40155340   WHETSTONE     TANNER     LLNVW01000   18XL5017AP L51050000     EA0000   201820   010   REGULAR TIME            13.00    $ 654.90
                                                       40155340   Total                                                                                                          15.50    $ 780.84
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034457   WHITWORTH     LOUIE      LLIDB00000   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            72.00  $ 4,893.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034457   WHITWORTH     LOUIE      LLIDB00000   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    62.00  $ 2,690.94
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034457   WHITWORTH     LOUIE      LLIDB00000   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 415.75
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034457   WHITWORTH     LOUIE      LLIDB00000   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 603.04
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034457   WHITWORTH     LOUIE      LLIDB00000   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,337.86
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034457   WHITWORTH     LOUIE      LLIDB00000   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED           0.00     $ 75.34
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034457   WHITWORTH     LOUIE      LLIDB00000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS    22.00    $ 952.97
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034457   WHITWORTH     LOUIE      LLIDB00000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 91.02
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034457   WHITWORTH     LOUIE      LLIDB00000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 440.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034457   WHITWORTH     LOUIE      LLIDB00000   18XL5017AP   L51050000   NU0000   201821   110   OVERTIME‐REGULAR‐UNS     8.00    $ 302.95
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034457   WHITWORTH     LOUIE      LLIDB00000   18XL5017AP   L51050000   NU0000   201821   130   NIGHT DIFFERENTIAL‐W     0.00     $ 27.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40034457   WHITWORTH     LOUIE      LLIDB00000   18XL5017AP   L51050000   NU0000   201821   FLS   FLSA PREMIUM             0.00    $ 157.58
                                                       40034457   Total                                                                                                         164.00 $ 11,988.97
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070570   WILCOX        JOSEPH     LLORP00000   18XL5017AP   L51050000   NV0000   201818   180   ADMIN UNCONTROLED OV     0.00  $ 1,240.81
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070570   WILCOX        JOSEPH     LLORP00000   18XL5017AP   L51050000   NV0000   201819   010   REGULAR TIME            80.00  $ 5,160.33
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070570   WILCOX        JOSEPH     LLORP00000   18XL5017AP   L51050000   NV0000   201819   110   OVERTIME‐REGULAR‐UNS    78.25  $ 4,313.91
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070570   WILCOX        JOSEPH     LLORP00000   18XL5017AP   L51050000   NV0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 434.63
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070570   WILCOX        JOSEPH     LLORP00000   18XL5017AP   L51050000   NV0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00    $ 107.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070570   WILCOX        JOSEPH     LLORP00000   18XL5017AP   L51050000   NV0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 638.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070570   WILCOX        JOSEPH     LLORP00000   18XL5017AP   L51050000   NV0000   201819   FLS   FLSA PREMIUM             0.00  $ 2,108.02
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070570   WILCOX        JOSEPH     LLORP00000   18XL5017AP   L51050000   NV0000   201820   010   REGULAR TIME             8.00    $ 616.10
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070570   WILCOX        JOSEPH     LLORP00000   18XL5017AP   L51050000   NV0000   201820   051   HOLIDAY‐WORKED           0.00    $ 352.39
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070570   WILCOX        JOSEPH     LLORP00000   18XL5017AP   L51050000   NV0000   201820   110   OVERTIME‐REGULAR‐UNS     9.00    $ 495.56
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070570   WILCOX        JOSEPH     LLORP00000   18XL5017AP   L51050000   NV0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 53.18
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070570   WILCOX        JOSEPH     LLORP00000   18XL5017AP   L51050000   NV0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00    $ 106.48
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070570   WILCOX        JOSEPH     LLORP00000   18XL5017AP   L51050000   NV0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 127.49
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40070570   WILCOX        JOSEPH     LLORP00000   18XL5017AP   L51050000   NV0000   201820   FLS   FLSA PREMIUM             0.00    $ 107.61
                                                       40070570   Total                                                                                                         175.25 $ 15,861.94
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219660   WILCOX        JOEY       LLNVC00010   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME            80.00  $ 4,040.88
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219660   WILCOX        JOEY       LLNVC00010   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS    90.00  $ 3,423.26
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219660   WILCOX        JOEY       LLNVC00010   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 354.78
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219660   WILCOX        JOEY       LLNVC00010   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE     0.00     $ 74.05
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219660   WILCOX        JOEY       LLNVC00010   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV     0.00    $ 829.76
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219660   WILCOX        JOEY       LLNVC00010   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,820.98
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219660   WILCOX        JOEY       LLNVC00010   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME             8.00    $ 518.07
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219660   WILCOX        JOEY       LLNVC00010   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED         AR11182
                                                                                                                                                                                  0.00    $ 250.12
LV.RC.F1805950   2018 BURNING MAN EVENT          Case
                                          LLNVW03500    1:19-cv-03729-DLF
                                                   40219660 WILCOX    JOEY Document     35-11 L51050000
                                                                            LLNVC00010 18XL5017AP Filed 07/12/21
                                                                                                         NU0000      Page 23
                                                                                                                201820    110 of OVERTIME‐REGULAR‐UNS
                                                                                                                                  499                                       5.00    $ 266.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219660   WILCOX     JOEY    LLNVC00010   18XL5017AP   L51050000   NU0000   201820   120   OVERTIME‐HOLIDAY‐WOR     3.75    $ 126.74
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219660   WILCOX     JOEY    LLNVC00010   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00       $ 9.98
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219660   WILCOX     JOEY    LLNVC00010   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE     0.00     $ 77.57
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219660   WILCOX     JOEY    LLNVC00010   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV     0.00    $ 107.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40219660   WILCOX     JOEY    LLNVC00010   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00    $ 215.45
                                                       40219660   Total                                                                                                   186.75 $ 12,115.14
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40006380   WILSON     LISA    LLWO120700   18XL5017AP   L51050000   NV0000   201819   010   REGULAR TIME            56.00  $ 4,434.43
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40006380   WILSON     LISA    LLWO120700   18XL5017AP   L51050000   NV0000   201819   110   OVERTIME‐REGULAR‐UNS    49.00  $ 2,217.36
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40006380   WILSON     LISA    LLWO120700   18XL5017AP   L51050000   NV0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 457.28
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40006380   WILSON     LISA    LLWO120700   18XL5017AP   L51050000   NV0000   201819   EAP   AVAILABILITY PAY         0.00    $ 910.75
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40006380   WILSON     LISA    LLWO120700   18XL5017AP   L51050000   NV0000   201819   FLS   FLSA PREMIUM             0.00  $ 1,199.79
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40006380   WILSON     LISA    LLWO120700   18XL5017AP   L51050000   NV0000   201820   051   HOLIDAY‐WORKED           0.00    $ 361.62
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40006380   WILSON     LISA    LLWO120700   18XL5017AP   L51050000   NV0000   201820   110   OVERTIME‐REGULAR‐UNS    14.00    $ 633.05
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40006380   WILSON     LISA    LLWO120700   18XL5017AP   L51050000   NV0000   201820   120   OVERTIME‐HOLIDAY‐WOR     7.00    $ 316.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40006380   WILSON     LISA    LLWO120700   18XL5017AP   L51050000   NV0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 98.33
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40006380   WILSON     LISA    LLWO120700   18XL5017AP   L51050000   NV0000   201820   FLS   FLSA PREMIUM             0.00    $ 543.85
                                                       40006380   Total                                                                                                   126.00 $ 11,172.88
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164371   WISEMORE   KEVIN   LLNV954000   18XL5017AP   L51050000   EA0000   201817   110   OVERTIME‐REGULAR‐UNS     1.00     $ 34.70
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164371   WISEMORE   KEVIN   LLNV954000   18XL5017AP   L51050000   EA0000   201817   FLS   FLSA PREMIUM             0.00     $ 17.35
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164371   WISEMORE   KEVIN   LLNV954000   18XL5017AP   L51050000   EA0000   201819   010   REGULAR TIME            80.00  $ 4,035.94
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164371   WISEMORE   KEVIN   LLNV954000   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS   116.00  $ 4,148.36
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164371   WISEMORE   KEVIN   LLNV954000   18XL5017AP   L51050000   EA0000   201819   130   NIGHT DIFFERENTIAL‐W     0.00    $ 182.60
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164371   WISEMORE   KEVIN   LLNV954000   18XL5017AP   L51050000   EA0000   201819   FLS   FLSA PREMIUM             0.00  $ 2,119.13
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164371   WISEMORE   KEVIN   LLNV954000   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED           0.00    $ 285.98
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164371   WISEMORE   KEVIN   LLNV954000   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS    44.00  $ 1,572.92
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164371   WISEMORE   KEVIN   LLNV954000   18XL5017AP   L51050000   EA0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00     $ 77.64
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164371   WISEMORE   KEVIN   LLNV954000   18XL5017AP   L51050000   EA0000   201820   FLS   FLSA PREMIUM             0.00    $ 848.48
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164371   WISEMORE   KEVIN   LLNV954000   18XL5017AP   L51050000   NU0000   201818   010   REGULAR TIME            64.00  $ 3,133.96
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164371   WISEMORE   KEVIN   LLNV954000   18XL5017AP   L51050000   NU0000   201818   110   OVERTIME‐REGULAR‐UNS    76.00  $ 2,638.02
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164371   WISEMORE   KEVIN   LLNV954000   18XL5017AP   L51050000   NU0000   201818   130   NIGHT DIFFERENTIAL‐W     0.00     $ 63.43
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164371   WISEMORE   KEVIN   LLNV954000   18XL5017AP   L51050000   NU0000   201818   FLS   FLSA PREMIUM             0.00  $ 1,331.69
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164371   WISEMORE   KEVIN   LLNV954000   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME             0.00     $ 89.67
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164371   WISEMORE   KEVIN   LLNV954000   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS     0.00     $ 79.36
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164371   WISEMORE   KEVIN   LLNV954000   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W     0.00       $ 1.74
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40164371   WISEMORE   KEVIN   LLNV954000   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM             0.00     $ 40.11
                                                       40164371   Total                                                                                                   381.00 $ 20,701.08
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201808   010   REGULAR TIME             1.00     $ 90.36
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201808   180   ADMIN UNCONTROLED OV     0.00     $ 18.74
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201809   110   OVERTIME‐REGULAR‐UNS     2.00    $ 104.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201810   110   OVERTIME‐REGULAR‐UNS    11.00    $ 576.01
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201811   010   REGULAR TIME             4.50    $ 406.59
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201811   110   OVERTIME‐REGULAR‐UNS     4.00    $ 209.38
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201811   180   ADMIN UNCONTROLED OV     0.00     $ 84.17
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201812   010   REGULAR TIME             8.00    $ 723.38
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201812   110   OVERTIME‐REGULAR‐UNS    12.00       $ 0.00
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201812   180   ADMIN UNCONTROLED OV     0.00    $ 149.76
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201812   CAR   OVERTIME CUTBACK‐REA     0.00       $ 0.03
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201813   010   REGULAR TIME             4.00    $ 361.58
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201813   110   OVERTIME‐REGULAR‐UNS    16.00    $ 838.05
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201813   180   ADMIN UNCONTROLED OV     0.00     $ 74.87
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201814   110   OVERTIME‐REGULAR‐UNS    12.00    $ 628.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201814   180   ADMIN UNCONTROLED OV     0.00    $ 149.70
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201815   110   OVERTIME‐REGULAR‐UNS     8.00    $ 418.86
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201815   180   ADMIN UNCONTROLED OV     0.00  $ 1,496.69
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201816   110   OVERTIME‐REGULAR‐UNS    12.00    $ 628.42
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201816   180   ADMIN UNCONTROLED OV     0.00    $ 149.69
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201817   010   REGULAR TIME             5.00    $ 455.19
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201817   110   OVERTIME‐REGULAR‐UNS    25.00  $ 1,309.94
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201817   180   ADMIN UNCONTROLED OV     0.00     $ 93.61
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201818   010   REGULAR TIME            40.00  $ 3,641.16
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201818   046   TRAVEL‐COMP TIME‐EAR    13.00    $ 635.83
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201818   110   OVERTIME‐REGULAR‐UNS    66.50  $ 1,443.54
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201818   180   ADMIN UNCONTROLED OV     0.00    $ 747.82
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG      JON     LLWO120200   18XL5017AP   L51050000   EA0000   201818   CAR   OVERTIME CUTBACK‐REA   AR11183
                                                                                                                                                                            0.00       $ 0.11
LV.RC.F1805950   2018 BURNING MAN EVENT          Case
                                          LLNVW03500    1:19-cv-03729-DLF
                                                   40003647 YOUNG     JON Document     35-11 L51050000
                                                                           LLWO120200 18XL5017AP Filed 07/12/21
                                                                                                        EA0000      Page 24
                                                                                                               201819    010 of REGULAR
                                                                                                                                 499 TIME                                       80.00        $ 7,282.32
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG         JON    LLWO120200   18XL5017AP   L51050000   EA0000   201819   110   OVERTIME‐REGULAR‐UNS      116.00        $ 1,443.66
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG         JON    LLWO120200   18XL5017AP   L51050000   EA0000   201819   180   ADMIN UNCONTROLED OV        0.00        $ 1,495.65
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG         JON    LLWO120200   18XL5017AP   L51050000   EA0000   201820   010   REGULAR TIME               32.00        $ 2,895.74
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG         JON    LLWO120200   18XL5017AP   L51050000   EA0000   201820   051   HOLIDAY‐WORKED              0.00          $ 420.17
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG         JON    LLWO120200   18XL5017AP   L51050000   EA0000   201820   110   OVERTIME‐REGULAR‐UNS       70.00        $ 4,595.57
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG         JON    LLWO120200   18XL5017AP   L51050000   EA0000   201820   130   NIGHT DIFFERENTIAL‐W        0.00          $ 139.57
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG         JON    LLWO120200   18XL5017AP   L51050000   EA0000   201820   180   ADMIN UNCONTROLED OV        0.00          $ 599.20
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG         JON    LLWO120200   18XL5017AP   L51050000   EA0000   201820   FLS   FLSA PREMIUM                0.00        $ 2,422.68
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG         JON    LLWO120200   18XL5017AP   L51050000   EA0000   201821   110   OVERTIME‐REGULAR‐UNS        0.00        $ 9,110.15
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG         JON    LLWO120200   18XL5017AP   L51050000   EA0000   201821   130   NIGHT DIFFERENTIAL‐W        0.00          $ 675.99
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG         JON    LLWO120200   18XL5017AP   L51050000   EA0000   201821   180   ADMIN UNCONTROLED OV        0.00            $ ‐0.02
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG         JON    LLWO120200   18XL5017AP   L51050000   EA0000   201821   CAR   OVERTIME CUTBACK‐REA        0.00            $ ‐0.11
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40003647   YOUNG         JON    LLWO120200   18XL5017AP   L51050000   EA0000   201821   FLS   FLSA PREMIUM                0.00        $ 6,162.73
                                                       40003647   Total                                                                                                        542.00      $ 52,679.88
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194130   ZOHOVETZ      PAUL   LLNVC00010   18XL5017AP   L51050000   NU0000   201818   180   ADMIN UNCONTROLED OV        0.00          $ 204.58
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194130   ZOHOVETZ      PAUL   LLNVC00010   18XL5017AP   L51050000   NU0000   201819   010   REGULAR TIME               64.00        $ 3,990.95
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194130   ZOHOVETZ      PAUL   LLNVC00010   18XL5017AP   L51050000   NU0000   201819   110   OVERTIME‐REGULAR‐UNS       59.50        $ 2,049.84
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194130   ZOHOVETZ      PAUL   LLNVC00010   18XL5017AP   L51050000   NU0000   201819   130   NIGHT DIFFERENTIAL‐W        0.00          $ 341.70
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194130   ZOHOVETZ      PAUL   LLNVC00010   18XL5017AP   L51050000   NU0000   201819   140   SUNDAY PREMIUM‐WORKE        0.00          $ 168.63
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194130   ZOHOVETZ      PAUL   LLNVC00010   18XL5017AP   L51050000   NU0000   201819   180   ADMIN UNCONTROLED OV        0.00          $ 819.67
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194130   ZOHOVETZ      PAUL   LLNVC00010   18XL5017AP   L51050000   NU0000   201819   FLS   FLSA PREMIUM                0.00        $ 1,233.03
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194130   ZOHOVETZ      PAUL   LLNVC00010   18XL5017AP   L51050000   NU0000   201820   010   REGULAR TIME               16.00          $ 989.82
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194130   ZOHOVETZ      PAUL   LLNVC00010   18XL5017AP   L51050000   NU0000   201820   051   HOLIDAY‐WORKED              0.00          $ 276.80
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194130   ZOHOVETZ      PAUL   LLNVC00010   18XL5017AP   L51050000   NU0000   201820   110   OVERTIME‐REGULAR‐UNS       36.00        $ 1,042.35
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194130   ZOHOVETZ      PAUL   LLNVC00010   18XL5017AP   L51050000   NU0000   201820   130   NIGHT DIFFERENTIAL‐W        0.00          $ 192.46
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194130   ZOHOVETZ      PAUL   LLNVC00010   18XL5017AP   L51050000   NU0000   201820   140   SUNDAY PREMIUM‐WORKE        0.00           $ 83.62
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194130   ZOHOVETZ      PAUL   LLNVC00010   18XL5017AP   L51050000   NU0000   201820   180   ADMIN UNCONTROLED OV        0.00          $ 204.89
LV.RC.F1805950   2018 BURNING MAN EVENT   LLNVW03500   40194130   ZOHOVETZ      PAUL   LLNVC00010   18XL5017AP   L51050000   NU0000   201820   FLS   FLSA PREMIUM                0.00          $ 571.55
                                                       40194130   Total                                                                                                        175.50      $ 12,169.89
                                                                  Grand Total                                                                                               22,310.50   $ 1,527,140.67




                                                                                                                                                                              AR11184
                            Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 25 of 499
                                            2019 Burning Man Labor
 Vendor                                Processed Pay
 Number      Last Name    First Name      Period     Pay Code          Pay Name        Pay Hours    Total Labor
40014850   ALBRIGHT      CALVIN        201917      010          REGULAR TIME                16.00     $ 1,066.43
40014850   ALBRIGHT      CALVIN        201917      110          OVERTIME‐REGULAR‐UNS         4.00       $ 130.99
40014850   ALBRIGHT      CALVIN        201917      180          ADMIN UNCONTROLED OV         0.00       $ 180.73
40014850   ALBRIGHT      CALVIN        201917      FLS          FLSA PREMIUM                 0.00        $ 65.50
40014850   ALBRIGHT      CALVIN        201918      110          OVERTIME‐REGULAR‐UNS        99.50     $ 4,372.74
40014850   ALBRIGHT      CALVIN        201918      130          NIGHT DIFFERENTIAL‐W         0.00       $ 390.52
40014850   ALBRIGHT      CALVIN        201918      FLS          FLSA PREMIUM                 0.00     $ 2,276.08
40014850   ALBRIGHT      CALVIN        201919      110          OVERTIME‐REGULAR‐UNS        23.00     $ 1,028.60
40014850   ALBRIGHT      CALVIN        201919      130          NIGHT DIFFERENTIAL‐W         0.00        $ 53.20
40014850   ALBRIGHT      CALVIN        201919      FLS          FLSA PREMIUM                 0.00       $ 517.68
40014850   ALBRIGHT      Total                                                             142.50    $ 10,082.47
40003840   ALLEN         CHRISTOPHER   201917      110          OVERTIME‐REGULAR‐UNS        12.00       $ 559.61
40003840   ALLEN         CHRISTOPHER   201918      010          REGULAR TIME                16.00     $ 1,220.83
40003840   ALLEN         CHRISTOPHER   201918      110          OVERTIME‐REGULAR‐UNS        11.25       $ 524.67
40003840   ALLEN         CHRISTOPHER   201918      EAP          AVAILABILITY PAY             0.00       $ 257.03
40003840   ALLEN         CHRISTOPHER   201918      FLS          FLSA PREMIUM                 0.00       $ 236.85
40003840   ALLEN         Total                                                              39.25     $ 2,798.99
40197200   AMAR          PAUL          201918      010          REGULAR TIME                80.00     $ 4,767.23
40197200   AMAR          PAUL          201918      110          OVERTIME‐REGULAR‐UNS        64.00     $ 2,373.74
40197200   AMAR          PAUL          201918      130          NIGHT DIFFERENTIAL‐W         0.00        $ 24.21
40197200   AMAR          PAUL          201918      FLS          FLSA PREMIUM                 0.00     $ 1,191.34
40197200   AMAR          PAUL          201920      010          REGULAR TIME                72.00     $ 4,343.29
40197200   AMAR          Total                                                             216.00    $ 12,699.81
40175374   ANDRES        REBECCA       201908      010          REGULAR TIME                13.00       $ 856.56
40175374   ANDRES        REBECCA       201908      180          ADMIN UNCONTROLED OV         0.00       $ 184.21
40175374   ANDRES        REBECCA       201909      010          REGULAR TIME                14.50       $ 962.72
40175374   ANDRES        REBECCA       201909      180          ADMIN UNCONTROLED OV         0.00       $ 205.53
40175374   ANDRES        REBECCA       201909      FLS          FLSA PREMIUM                 0.00       $ 135.87
40175374   ANDRES        REBECCA       201910      010          REGULAR TIME                 2.00       $ 132.76
40175374   ANDRES        REBECCA       201910      180          ADMIN UNCONTROLED OV         0.00        $ 28.34
40175374   ANDRES        REBECCA       201910      FLS          FLSA PREMIUM                 0.00        $ 60.23
40175374   ANDRES        REBECCA       201911      010          REGULAR TIME                28.75     $ 1,908.56


                                                                                                                   AR11638
                       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 26 of 499
                                     2019 Burning Man Labor
40175374   ANDRES   REBECCA    201911       180       ADMIN UNCONTROLED OV          0.00       $ 407.45
40175374   ANDRES   REBECCA    201911       FLS       FLSA PREMIUM                  0.00       $ 283.48
40175374   ANDRES   REBECCA    201912       010       REGULAR TIME                 21.50     $ 1,426.69
40175374   ANDRES   REBECCA    201912       180       ADMIN UNCONTROLED OV          0.00       $ 304.57
40175374   ANDRES   REBECCA    201912       FLS       FLSA PREMIUM                  0.00       $ 351.76
40175374   ANDRES   REBECCA    201913       010       REGULAR TIME                 19.50     $ 1,293.89
40175374   ANDRES   REBECCA    201913       110       OVERTIME‐REGULAR‐UNS          3.00       $ 110.09
40175374   ANDRES   REBECCA    201913       180       ADMIN UNCONTROLED OV          0.00       $ 276.23
40175374   ANDRES   REBECCA    201913       FLS       FLSA PREMIUM                  0.00       $ 224.80
40175374   ANDRES   REBECCA    201914       010       REGULAR TIME                 40.00     $ 2,655.96
40175374   ANDRES   REBECCA    201914       180       ADMIN UNCONTROLED OV          0.00       $ 567.00
40175374   ANDRES   REBECCA    201914       FLS       FLSA PREMIUM                  0.00       $ 253.89
40175374   ANDRES   REBECCA    201915       010       REGULAR TIME                 37.50     $ 2,507.85
40175374   ANDRES   REBECCA    201915       180       ADMIN UNCONTROLED OV          0.00       $ 531.30
40175374   ANDRES   REBECCA    201915       FLS       FLSA PREMIUM                  0.00       $ 198.66
40175374   ANDRES   REBECCA    201916       010       REGULAR TIME                 56.00     $ 3,744.89
40175374   ANDRES   REBECCA    201916       180       ADMIN UNCONTROLED OV          0.00       $ 793.40
40175374   ANDRES   REBECCA    201916       FLS       FLSA PREMIUM                  0.00       $ 507.57
40175374   ANDRES   REBECCA    201917       010       REGULAR TIME                 51.50     $ 3,444.28
40175374   ANDRES   REBECCA    201917       180       ADMIN UNCONTROLED OV          0.00       $ 729.68
40175374   ANDRES   REBECCA    201917       FLS       FLSA PREMIUM                  0.00       $ 499.76
40175374   ANDRES   REBECCA    201919       010       REGULAR TIME                 17.00     $ 1,160.12
40175374   ANDRES   REBECCA    201919       180       ADMIN UNCONTROLED OV          0.00       $ 241.00
40175374   ANDRES   REBECCA    201919       FLS       FLSA PREMIUM                  0.00        $ 44.05
40175374   ANDRES   REBECCA    201920       010       REGULAR TIME                 29.50     $ 2,011.61
40175374   ANDRES   REBECCA    201920       180       ADMIN UNCONTROLED OV          0.00       $ 417.87
40175374   ANDRES   REBECCA    201920       FLS       FLSA PREMIUM                  0.00       $ 126.30
40175374   ANDRES   REBECCA    201921       FLS       FLSA PREMIUM                  0.00         $ ‐4.37
40175374   ANDRES   REBECCA    201921       FLS       FLSA PREMIUM                  0.00         $ ‐4.32
40175374   ANDRES   REBECCA    201921       FLS       FLSA PREMIUM                  0.00         $ ‐6.93
40175374   ANDRES   REBECCA    201921       010       REGULAR TIME                 21.50     $ 1,469.45
40175374   ANDRES   REBECCA    201921       180       ADMIN UNCONTROLED OV          0.00       $ 304.61
40175374   ANDRES   REBECCA    201921       FLS       FLSA PREMIUM                  0.00       $ 155.14
40175374   ANDRES   REBECCA    201922       010       REGULAR TIME                 27.50     $ 1,921.92


                                                                                                           AR11639
                         Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 27 of 499
                                       2019 Burning Man Labor
40175374   ANDRES     REBECCA    201922       180       ADMIN UNCONTROLED OV          0.00        $ 398.38
40175374   ANDRES     REBECCA    201922       FLS       FLSA PREMIUM                  0.00        $ 171.29
40175374   ANDRES     REBECCA    201924       010       REGULAR TIME                 10.00        $ 698.52
40175374   ANDRES     REBECCA    201924       180       ADMIN UNCONTROLED OV          0.00        $ 144.81
40175374   ANDRES     REBECCA    201924       FLS       FLSA PREMIUM                  0.00         $ 57.99
40175374   ANDRES     REBECCA    201925       010       REGULAR TIME                  6.00        $ 419.45
40175374   ANDRES     REBECCA    201925       180       ADMIN UNCONTROLED OV          0.00         $ 86.95
40175374   ANDRES     REBECCA    201926       010       REGULAR TIME                 13.00        $ 908.27
40175374   ANDRES     REBECCA    201926       180       ADMIN UNCONTROLED OV          0.00        $ 188.29
40175374   ANDRES     REBECCA    201926       FLS       FLSA PREMIUM                  0.00        $ 127.91
40175374   ANDRES     REBECCA    202001       010       REGULAR TIME                  7.00        $ 499.30
40175374   ANDRES     REBECCA    202001       180       ADMIN UNCONTROLED OV          0.00        $ 101.47
40175374   ANDRES     REBECCA    202001       FLS       FLSA PREMIUM                  0.00        $ 103.61
40175374   ANDRES     REBECCA    201908       FLS       FLSA PREMIUM                  0.00        $ 105.48
40175374   ANDRES     REBECCA    201918       010       REGULAR TIME                 80.00      $ 5,390.12
40175374   ANDRES     REBECCA    201918       110       OVERTIME‐REGULAR‐UNS        101.25      $ 5,188.93
40175374   ANDRES     REBECCA    201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 252.94
40175374   ANDRES     REBECCA    201918       180       ADMIN UNCONTROLED OV          0.00      $ 1,134.83
40175374   ANDRES     REBECCA    201918       FLS       FLSA PREMIUM                  0.00      $ 2,654.91
40175374   ANDRES     REBECCA    201919       010       REGULAR TIME                 16.00      $ 1,091.87
40175374   ANDRES     REBECCA    201919       051       HOLIDAY‐WORKED                0.00        $ 327.73
40175374   ANDRES     REBECCA    201919       110       OVERTIME‐REGULAR‐UNS         25.25      $ 1,293.01
40175374   ANDRES     REBECCA    201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 44.33
40175374   ANDRES     REBECCA    201919       180       ADMIN UNCONTROLED OV          0.00        $ 226.84
40175374   ANDRES     REBECCA    201919       FLS       FLSA PREMIUM                  0.00        $ 717.01
40175374   ANDRES     REBECCA    201921       110       OVERTIME‐REGULAR‐UNS          2.75        $ 108.75
40175374   ANDRES     REBECCA    201921       FLS       FLSA PREMIUM                  0.00         $ 54.47
40175374   ANDRES     Total                                                         644.00     $ 55,921.89
40012161   ARBONIES   ANGELA     201914       010       REGULAR TIME                  0.50         $ 28.21
40012161   ARBONIES   ANGELA     201915       010       REGULAR TIME                  1.00         $ 56.80
40012161   ARBONIES   Total                                                           1.50         $ 85.01
40205236   ASSELIN    JOHN       201918       010       REGULAR TIME                 64.00      $ 3,767.63
40205236   ASSELIN    JOHN       201918       110       OVERTIME‐REGULAR‐UNS         73.50      $ 3,255.38
40205236   ASSELIN    JOHN       201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 101.64


                                                                                                             AR11640
                        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 28 of 499
                                      2019 Burning Man Labor
40205236   ASSELIN   JOHN       201919       110       OVERTIME‐REGULAR‐UNS          0.00        $ ‐111.56
40205236   ASSELIN   JOHN       201919       FLS       FLSA PREMIUM                  0.00      $ 1,594.32
40205236   ASSELIN   JOHN       201919       010       REGULAR TIME                 16.00         $ 954.27
40205236   ASSELIN   JOHN       201919       051       HOLIDAY‐WORKED                0.00         $ 342.08
40205236   ASSELIN   JOHN       201919       110       OVERTIME‐REGULAR‐UNS         21.00         $ 897.95
40205236   ASSELIN   JOHN       201919       130       NIGHT DIFFERENTIAL‐W          0.00          $ 15.44
40205236   ASSELIN   JOHN       201919       FLS       FLSA PREMIUM                  0.00         $ 482.83
40205236   ASSELIN   Total                                                         174.50     $ 11,299.98
40145351   AZAR      JONATHAN   201918       010       REGULAR TIME                 64.00      $ 4,706.95
40145351   AZAR      JONATHAN   201918       110       OVERTIME‐REGULAR‐UNS         83.00      $ 2,399.86
40145351   AZAR      JONATHAN   201918       180       ADMIN UNCONTROLED OV          0.00         $ 991.12
40145351   AZAR      JONATHAN   201919       110       OVERTIME‐REGULAR‐UNS         ‐3.50           $ ‐0.03
40145351   AZAR      JONATHAN   201919       180       ADMIN UNCONTROLED OV          0.00           $ ‐0.01
40145351   AZAR      JONATHAN   201919       CAR       OVERTIME CUTBACK‐REA          0.00            $ 0.04
40145351   AZAR      JONATHAN   201919       010       REGULAR TIME                 12.00         $ 893.86
40145351   AZAR      JONATHAN   201919       051       HOLIDAY‐WORKED                0.00         $ 340.84
40145351   AZAR      JONATHAN   201919       110       OVERTIME‐REGULAR‐UNS         19.00         $ 838.21
40145351   AZAR      JONATHAN   201919       130       NIGHT DIFFERENTIAL‐W          0.00          $ 92.33
40145351   AZAR      JONATHAN   201919       180       ADMIN UNCONTROLED OV          0.00         $ 185.71
40145351   AZAR      JONATHAN   201920       110       OVERTIME‐REGULAR‐UNS          0.00      $ 1,323.92
40145351   AZAR      JONATHAN   201920       130       NIGHT DIFFERENTIAL‐W          0.00         $ 415.04
40145351   AZAR      JONATHAN   201920       CAR       OVERTIME CUTBACK‐REA          0.00           $ ‐0.04
40145351   AZAR      JONATHAN   201920       FLS       FLSA PREMIUM                  0.00      $ 2,195.59
40145351   AZAR      JONATHAN   201920       110       OVERTIME‐REGULAR‐UNS          0.00         $ 174.59
40145351   AZAR      JONATHAN   201920       FLS       FLSA PREMIUM                  0.00         $ 576.17
40145351   AZAR      Total                                                         174.50     $ 15,134.15
40136686   BACA      DANIEL     201918       010       REGULAR TIME                 53.00      $ 2,792.66
40136686   BACA      DANIEL     201918       110       OVERTIME‐REGULAR‐UNS         80.00      $ 2,812.89
40136686   BACA      DANIEL     201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 380.74
40136686   BACA      DANIEL     201918       140       SUNDAY PREMIUM‐WORKE          0.00          $ 85.77
40136686   BACA      DANIEL     201918       180       ADMIN UNCONTROLED OV          0.00         $ 587.93
40136686   BACA      DANIEL     201918       FLS       FLSA PREMIUM                  0.00      $ 1,395.57
40136686   BACA      DANIEL     201919       010       REGULAR TIME                 18.00         $ 961.01
40136686   BACA      DANIEL     201919       051       HOLIDAY‐WORKED                0.00         $ 288.69


                                                                                                              AR11641
                         Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 29 of 499
                                       2019 Burning Man Labor
40136686   BACA       DANIEL     201919       110       OVERTIME‐REGULAR‐UNS          6.00        $ 203.12
40136686   BACA       DANIEL     201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 46.28
40136686   BACA       DANIEL     201919       140       SUNDAY PREMIUM‐WORKE          0.00         $ 86.91
40136686   BACA       DANIEL     201919       180       ADMIN UNCONTROLED OV          0.00        $ 199.65
40136686   BACA       DANIEL     201919       FLS       FLSA PREMIUM                  0.00        $ 110.49
40136686   BACA       Total                                                         157.00      $ 9,951.71
40219380   BALDWIN    DENIS      201918       010       REGULAR TIME                 62.00      $ 3,376.64
40219380   BALDWIN    DENIS      201918       110       OVERTIME‐REGULAR‐UNS         88.50      $ 3,024.75
40219380   BALDWIN    DENIS      201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 208.94
40219380   BALDWIN    DENIS      201918       FLS       FLSA PREMIUM                  0.00      $ 1,558.51
40219380   BALDWIN    DENIS      201919       010       REGULAR TIME                  8.00        $ 487.71
40219380   BALDWIN    DENIS      201919       110       OVERTIME‐REGULAR‐UNS         18.50        $ 709.32
40219380   BALDWIN    DENIS      201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 23.04
40219380   BALDWIN    DENIS      201919       FLS       FLSA PREMIUM                  0.00        $ 356.44
40219380   BALDWIN    Total                                                         177.00      $ 9,745.35
40005143   BOIK       ERIC       201918       010       REGULAR TIME                 80.00      $ 7,227.22
40005143   BOIK       ERIC       201918       110       OVERTIME‐REGULAR‐UNS        104.00      $ 6,932.07
40005143   BOIK       ERIC       201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 171.00
40005143   BOIK       ERIC       201918       180       ADMIN UNCONTROLED OV          0.00      $ 1,521.60
40005143   BOIK       ERIC       201918       FLS       FLSA PREMIUM                  0.00      $ 3,322.14
40005143   BOIK       ERIC       201919       051       HOLIDAY‐WORKED                0.00        $ 426.36
40005143   BOIK       ERIC       201919       110       OVERTIME‐REGULAR‐UNS         22.00      $ 1,465.58
40005143   BOIK       ERIC       201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 44.90
40005143   BOIK       ERIC       201919       FLS       FLSA PREMIUM                  0.00        $ 692.43
40005143   BOIK       Total                                                         206.00     $ 21,803.30
40105825   BORGREEN   MICHAEL    201916       110       OVERTIME‐REGULAR‐UNS         38.50      $ 1,523.99
40105825   BORGREEN   MICHAEL    201916       FLS       FLSA PREMIUM                  0.00        $ 762.19
40105825   BORGREEN   MICHAEL    201917       010       REGULAR TIME                 10.00        $ 621.75
40105825   BORGREEN   MICHAEL    201917       110       OVERTIME‐REGULAR‐UNS         26.00      $ 1,028.47
40105825   BORGREEN   MICHAEL    201917       FLS       FLSA PREMIUM                  0.00        $ 514.37
40105825   BORGREEN   MICHAEL    201918       010       REGULAR TIME                 80.00      $ 5,012.42
40105825   BORGREEN   MICHAEL    201918       110       OVERTIME‐REGULAR‐UNS         73.50      $ 2,912.99
40105825   BORGREEN   MICHAEL    201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 96.40
40105825   BORGREEN   MICHAEL    201918       FLS       FLSA PREMIUM                  0.00      $ 1,475.85


                                                                                                             AR11642
                         Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 30 of 499
                                          2019 Burning Man Labor
40105825   BORGREEN   MICHAEL    201919       010       REGULAR TIME                 48.00      $ 3,044.18
40105825   BORGREEN   MICHAEL    201919       051       HOLIDAY‐WORKED                0.00        $ 316.55
40105825   BORGREEN   MICHAEL    201919       110       OVERTIME‐REGULAR‐UNS          8.50        $ 336.34
40105825   BORGREEN   MICHAEL    201919       FLS       FLSA PREMIUM                  0.00        $ 180.97
40105825   BORGREEN   Total                                                         284.50     $ 17,826.47
40179476   BOWEN      TODD       201918       010       REGULAR TIME                 77.00      $ 3,877.56
40179476   BOWEN      TODD       201918       110       OVERTIME‐REGULAR‐UNS         65.50      $ 2,240.39
40179476   BOWEN      TODD       201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 31.48
40179476   BOWEN      TODD       201918       FLS       FLSA PREMIUM                  0.00      $ 1,126.21
40179476   BOWEN      TODD       201919       010       REGULAR TIME                  8.00        $ 408.09
40179476   BOWEN      TODD       201919       051       HOLIDAY‐WORKED                0.00        $ 273.47
40179476   BOWEN      TODD       201919       110       OVERTIME‐REGULAR‐UNS         18.00        $ 615.31
40179476   BOWEN      TODD       201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 24.66
40179476   BOWEN      TODD       201919       FLS       FLSA PREMIUM                  0.00        $ 334.63
40179476   BOWEN      Total                                                         168.50      $ 8,931.80
40180905   BOWEN      ANDREA     201918       010       REGULAR TIME                 69.00      $ 3,576.08
40180905   BOWEN      ANDREA     201918       110       OVERTIME‐REGULAR‐UNS         67.00      $ 2,363.31
40180905   BOWEN      ANDREA     201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 38.74
40180905   BOWEN      ANDREA     201918       FLS       FLSA PREMIUM                  0.00      $ 1,188.86
40180905   BOWEN      ANDREA     201919       010       REGULAR TIME                  8.00        $ 419.99
40180905   BOWEN      ANDREA     201919       051       HOLIDAY‐WORKED                0.00        $ 282.01
40180905   BOWEN      ANDREA     201919       110       OVERTIME‐REGULAR‐UNS         18.00        $ 787.51
40180905   BOWEN      ANDREA     201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 25.45
40180905   BOWEN      Total                                                         162.00      $ 8,681.95
40010575   BRISCOE    LOGAN      201918       010       REGULAR TIME                 80.00      $ 6,631.94
40010575   BRISCOE    LOGAN      201918       110       OVERTIME‐REGULAR‐UNS         98.75      $ 1,989.50
40010575   BRISCOE    LOGAN      201918       180       ADMIN UNCONTROLED OV          0.00      $ 1,396.19
40010575   BRISCOE    LOGAN      201918       CAR       OVERTIME CUTBACK‐REA          0.00           $ 0.08
40010575   BRISCOE    LOGAN      201919       110       OVERTIME‐REGULAR‐UNS          0.00      $ 4,020.46
40010575   BRISCOE    LOGAN      201919       130       NIGHT DIFFERENTIAL‐W          0.00        $ 293.42
40010575   BRISCOE    LOGAN      201919       CAR       OVERTIME CUTBACK‐REA          0.00          $ ‐0.09
40010575   BRISCOE    LOGAN      201919       FLS       FLSA PREMIUM                  0.00      $ 3,077.41
40010575   BRISCOE    LOGAN      201919       051       HOLIDAY‐WORKED                0.00        $ 388.99
40010575   BRISCOE    LOGAN      201919       110       OVERTIME‐REGULAR‐UNS         20.00      $ 1,215.57


                                                                                                              AR11643
                         Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 31 of 499
                                          2019 Burning Man Labor
40010575   BRISCOE    LOGAN      201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 64.39
40010575   BRISCOE    LOGAN      201919       FLS       FLSA PREMIUM                  0.00        $ 660.42
40010575   BRISCOE    Total                                                         198.75     $ 19,738.28
40117616   BROWN      JAY        201918       010       REGULAR TIME                 56.00      $ 3,746.82
40117616   BROWN      JAY        201918       110       OVERTIME‐REGULAR‐UNS         71.75      $ 3,302.03
40117616   BROWN      JAY        201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 93.65
40117616   BROWN      JAY        201918       140       SUNDAY PREMIUM‐WORKE          0.00         $ 91.36
40117616   BROWN      JAY        201918       180       ADMIN UNCONTROLED OV          0.00        $ 788.82
40117616   BROWN      JAY        201918       FLS       FLSA PREMIUM                  0.00      $ 1,660.34
40117616   BROWN      JAY        201919       010       REGULAR TIME                  8.00        $ 541.89
40117616   BROWN      JAY        201919       051       HOLIDAY‐WORKED                0.00        $ 307.22
40117616   BROWN      JAY        201919       110       OVERTIME‐REGULAR‐UNS          8.00        $ 370.13
40117616   BROWN      JAY        201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 13.87
40117616   BROWN      JAY        201919       140       SUNDAY PREMIUM‐WORKE          0.00         $ 92.45
40117616   BROWN      JAY        201919       180       ADMIN UNCONTROLED OV          0.00        $ 112.59
40117616   BROWN      JAY        201919       FLS       FLSA PREMIUM                  0.00        $ 142.41
40117616   BROWN      JAY        201920       110       OVERTIME‐REGULAR‐UNS          6.00        $ 285.40
40117616   BROWN      JAY        201920       130       NIGHT DIFFERENTIAL‐W          0.00          $ ‐4.63
40117616   BROWN      JAY        201920       180       ADMIN UNCONTROLED OV          0.00           $ 0.01
40117616   BROWN      JAY        201920       FLS       FLSA PREMIUM                  0.00         $ 84.44
40117616   BROWN      Total                                                         149.75     $ 11,628.80
40182933   BROWN      CHARLES    201918       010       REGULAR TIME                 80.00      $ 5,429.86
40182933   BROWN      CHARLES    201918       110       OVERTIME‐REGULAR‐UNS         79.50      $ 4,145.05
40182933   BROWN      CHARLES    201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 59.47
40182933   BROWN      CHARLES    201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 198.06
40182933   BROWN      CHARLES    201918       180       ADMIN UNCONTROLED OV          0.00      $ 1,143.20
40182933   BROWN      CHARLES    201918       FLS       FLSA PREMIUM                  0.00      $ 2,126.63
40182933   BROWN      CHARLES    201919       010       REGULAR TIME                  8.00        $ 550.04
40182933   BROWN      CHARLES    201919       051       HOLIDAY‐WORKED                0.00        $ 333.49
40182933   BROWN      CHARLES    201919       140       SUNDAY PREMIUM‐WORKE          0.00        $ 100.31
40182933   BROWN      CHARLES    201919       180       ADMIN UNCONTROLED OV          0.00        $ 114.29
40182933   BROWN      Total                                                         167.50     $ 14,200.40
40036296   BUCHANAN   STANLEY    201918       010       REGULAR TIME                 80.00      $ 6,039.66
40036296   BUCHANAN   STANLEY    201918       110       OVERTIME‐REGULAR‐UNS         95.50      $ 5,507.90


                                                                                                              AR11644
                         Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 32 of 499
                                       2019 Burning Man Labor
40036296   BUCHANAN   STANLEY    201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 783.63
40036296   BUCHANAN   STANLEY    201918       180       ADMIN UNCONTROLED OV          0.00      $ 1,271.67
40036296   BUCHANAN   STANLEY    201918       FLS       FLSA PREMIUM                  0.00      $ 2,765.84
40036296   BUCHANAN   STANLEY    201919       051       HOLIDAY‐WORKED                0.00        $ 368.98
40036296   BUCHANAN   STANLEY    201919       110       OVERTIME‐REGULAR‐UNS         18.00      $ 1,037.75
40036296   BUCHANAN   STANLEY    201919       130       NIGHT DIFFERENTIAL‐W          0.00        $ 116.58
40036296   BUCHANAN   STANLEY    201919       FLS       FLSA PREMIUM                  0.00        $ 569.46
40036296   BUCHANAN   Total                                                         193.50     $ 18,461.47
40070050   BULKLEY    JASON      201918       010       REGULAR TIME                 50.00      $ 3,213.10
40070050   BULKLEY    JASON      201918       110       OVERTIME‐REGULAR‐UNS         87.00      $ 3,959.15
40070050   BULKLEY    JASON      201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 53.28
40070050   BULKLEY    JASON      201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 111.03
40070050   BULKLEY    JASON      201918       180       ADMIN UNCONTROLED OV          0.00        $ 676.54
40070050   BULKLEY    JASON      201918       FLS       FLSA PREMIUM                  0.00      $ 2,039.27
40070050   BULKLEY    JASON      201919       010       REGULAR TIME                 20.00      $ 1,301.35
40070050   BULKLEY    JASON      201919       110       OVERTIME‐REGULAR‐UNS         11.00        $ 427.94
40070050   BULKLEY    JASON      201919       140       SUNDAY PREMIUM‐WORKE          0.00        $ 112.38
40070050   BULKLEY    JASON      201919       180       ADMIN UNCONTROLED OV          0.00        $ 270.37
40070050   BULKLEY    JASON      201919       FLS       FLSA PREMIUM                  0.00        $ 257.54
40070050   BULKLEY    Total                                                         168.00     $ 12,421.95
40125565   BURGESS    NATHAN     201918       010       REGULAR TIME                 53.00      $ 3,213.36
40125565   BURGESS    NATHAN     201918       110       OVERTIME‐REGULAR‐UNS         85.25      $ 3,674.15
40125565   BURGESS    NATHAN     201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 368.56
40125565   BURGESS    NATHAN     201918       140       SUNDAY PREMIUM‐WORKE          0.00         $ 92.10
40125565   BURGESS    NATHAN     201918       180       ADMIN UNCONTROLED OV          0.00        $ 676.50
40125565   BURGESS    NATHAN     201918       FLS       FLSA PREMIUM                  0.00      $ 1,812.30
40125565   BURGESS    NATHAN     201919       010       REGULAR TIME                 27.00      $ 1,657.22
40125565   BURGESS    NATHAN     201919       051       HOLIDAY‐WORKED                0.00        $ 309.82
40125565   BURGESS    NATHAN     201919       110       OVERTIME‐REGULAR‐UNS         19.00        $ 776.33
40125565   BURGESS    NATHAN     201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 99.45
40125565   BURGESS    NATHAN     201919       140       SUNDAY PREMIUM‐WORKE          0.00         $ 93.19
40125565   BURGESS    NATHAN     201919       180       ADMIN UNCONTROLED OV          0.00        $ 344.27
40125565   BURGESS    NATHAN     201919       FLS       FLSA PREMIUM                  0.00        $ 306.59
40125565   BURGESS    Total                                                         184.25     $ 13,423.84


                                                                                                             AR11645
                        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 33 of 499
                                      2019 Burning Man Labor
40015510   CARTER   CHRISTINE   201918       010       REGULAR TIME                 56.00      $ 3,054.64
40015510   CARTER   CHRISTINE   201918       110       OVERTIME‐REGULAR‐UNS         75.00      $ 2,751.14
40015510   CARTER   CHRISTINE   201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 117.57
40015510   CARTER   CHRISTINE   201918       FLS       FLSA PREMIUM                  0.00      $ 1,399.86
40015510   CARTER   CHRISTINE   201919       051       HOLIDAY‐WORKED                0.00        $ 293.23
40015510   CARTER   CHRISTINE   201919       110       OVERTIME‐REGULAR‐UNS         14.00        $ 513.14
40015510   CARTER   CHRISTINE   201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 17.63
40015510   CARTER   CHRISTINE   201919       FLS       FLSA PREMIUM                  0.00        $ 296.50
40015510   CARTER   Total                                                          145.00      $ 8,443.71
40017282   CARTER   DOUGLAS     201917       110       OVERTIME‐REGULAR‐UNS         42.00      $ 2,135.26
40017282   CARTER   DOUGLAS     201917       FLS       FLSA PREMIUM                  0.00      $ 1,067.63
40017282   CARTER   DOUGLAS     201918       010       REGULAR TIME                 70.00      $ 5,522.84
40017282   CARTER   DOUGLAS     201918       110       OVERTIME‐REGULAR‐UNS        112.00      $ 5,703.16
40017282   CARTER   DOUGLAS     201918       FLS       FLSA PREMIUM                  0.00      $ 2,851.59
40017282   CARTER   DOUGLAS     201919       010       REGULAR TIME                 30.00      $ 2,379.01
40017282   CARTER   DOUGLAS     201919       090       ENVIRONMENTAL HAZARD          0.00        $ 164.69
40017282   CARTER   DOUGLAS     201919       110       OVERTIME‐REGULAR‐UNS         40.00      $ 2,033.80
40017282   CARTER   DOUGLAS     201919       130       NIGHT DIFFERENTIAL‐W          0.00        $ 110.14
40017282   CARTER   DOUGLAS     201919       FLS       FLSA PREMIUM                  0.00      $ 1,090.69
40017282   CARTER   DOUGLAS     201920       010       REGULAR TIME                 40.00      $ 3,195.61
40017282   CARTER   DOUGLAS     201920       110       OVERTIME‐REGULAR‐UNS         57.00      $ 2,899.30
40017282   CARTER   DOUGLAS     201920       FLS       FLSA PREMIUM                  0.00      $ 1,449.65
40017282   CARTER   Total                                                          391.00     $ 30,603.37
40103009   CASTRO   JUSTIN      201918       010       REGULAR TIME                 56.00      $ 3,440.50
40103009   CASTRO   JUSTIN      201918       110       OVERTIME‐REGULAR‐UNS         74.00      $ 2,997.50
40103009   CASTRO   JUSTIN      201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 338.93
40103009   CASTRO   JUSTIN      201918       140       SUNDAY PREMIUM‐WORKE          0.00         $ 83.69
40103009   CASTRO   JUSTIN      201918       180       ADMIN UNCONTROLED OV          0.00        $ 724.47
40103009   CASTRO   JUSTIN      201918       FLS       FLSA PREMIUM                  0.00      $ 1,477.80
40103009   CASTRO   JUSTIN      201919       010       REGULAR TIME                  8.00        $ 497.93
40103009   CASTRO   JUSTIN      201919       051       HOLIDAY‐WORKED                0.00        $ 281.77
40103009   CASTRO   JUSTIN      201919       110       OVERTIME‐REGULAR‐UNS          6.00        $ 203.20
40103009   CASTRO   JUSTIN      201919       120       OVERTIME‐HOLIDAY‐WOR          2.00         $ 67.73
40103009   CASTRO   JUSTIN      201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 46.62


                                                                                                            AR11646
                           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 34 of 499
                                             2019 Burning Man Labor
40103009   CASTRO       JUSTIN      201919      140       SUNDAY PREMIUM‐WORKE          0.00         $ 84.77
40103009   CASTRO       JUSTIN      201919      180       ADMIN UNCONTROLED OV          0.00        $ 103.46
40103009   CASTRO       JUSTIN      201919      FLS       FLSA PREMIUM                  0.00         $ 46.74
40103009   CASTRO       Total                                                         146.00     $ 10,395.11
40220496   COOPER       STEPHANIE   201919      010       REGULAR TIME                 12.00        $ 474.37
40220496   COOPER       STEPHANIE   201918      010       REGULAR TIME                 80.00      $ 3,123.21
40220496   COOPER       STEPHANIE   201918      110       OVERTIME‐REGULAR‐UNS         67.50      $ 1,789.51
40220496   COOPER       STEPHANIE   201918      130       NIGHT DIFFERENTIAL‐W          0.00         $ 12.61
40220496   COOPER       STEPHANIE   201918      FLS       FLSA PREMIUM                  0.00        $ 897.30
40220496   COOPER       Total                                                         159.50      $ 6,297.00
40232837   COPPLE       MARK        201919      011       REGULAR TIME‐CASUAL         202.50      $ 7,533.00
40232837   COPPLE       Total                                                         202.50      $ 7,533.00
40132150   CULVER       STEVON      201918      010       REGULAR TIME                 71.00      $ 4,510.76
40132150   CULVER       STEVON      201918      110       OVERTIME‐REGULAR‐UNS         96.00      $ 4,358.32
40132150   CULVER       STEVON      201918      130       NIGHT DIFFERENTIAL‐W          0.00        $ 366.59
40132150   CULVER       STEVON      201918      140       SUNDAY PREMIUM‐WORKE          0.00         $ 97.02
40132150   CULVER       STEVON      201918      180       ADMIN UNCONTROLED OV          0.00        $ 949.74
40132150   CULVER       STEVON      201918      FLS       FLSA PREMIUM                  0.00      $ 2,122.44
40132150   CULVER       STEVON      201919      010       REGULAR TIME                  9.00        $ 579.31
40132150   CULVER       STEVON      201919      051       HOLIDAY‐WORKED                0.00        $ 326.76
40132150   CULVER       STEVON      201919      110       OVERTIME‐REGULAR‐UNS          5.00        $ 189.09
40132150   CULVER       STEVON      201919      130       NIGHT DIFFERENTIAL‐W          0.00         $ 65.53
40132150   CULVER       STEVON      201919      140       SUNDAY PREMIUM‐WORKE          0.00         $ 98.30
40132150   CULVER       STEVON      201919      180       ADMIN UNCONTROLED OV          0.00        $ 120.35
40132150   CULVER       STEVON      201926      FLS       FLSA PREMIUM                  0.00         $ 53.04
40132150   CULVER       STEVON      201926      110       OVERTIME‐REGULAR‐UNS          0.00          $ ‐8.48
40132150   CULVER       Total                                                         181.00     $ 13,828.77
40062111   CUNNINGHAM   STEVE       201917      110       OVERTIME‐REGULAR‐UNS          2.00         $ 74.20
40062111   CUNNINGHAM   STEVE       201917      FLS       FLSA PREMIUM                  0.00         $ 38.53
40062111   CUNNINGHAM   STEVE       201918      010       REGULAR TIME                 80.00      $ 5,280.22
40062111   CUNNINGHAM   STEVE       201918      110       OVERTIME‐REGULAR‐UNS         99.00      $ 4,825.47
40062111   CUNNINGHAM   STEVE       201918      130       NIGHT DIFFERENTIAL‐W          0.00        $ 597.95
40062111   CUNNINGHAM   STEVE       201918      140       SUNDAY PREMIUM‐WORKE          0.00        $ 370.62
40062111   CUNNINGHAM   STEVE       201918      180       ADMIN UNCONTROLED OV          0.00      $ 1,111.60


                                                                                                                AR11647
                           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 35 of 499
                                         2019 Burning Man Labor
40062111   CUNNINGHAM   STEVE      201918       FLS       FLSA PREMIUM                  0.00      $ 2,638.60
40062111   CUNNINGHAM   STEVE      201919       010       REGULAR TIME                 16.00      $ 1,069.39
40062111   CUNNINGHAM   STEVE      201919       051       HOLIDAY‐WORKED                0.00        $ 311.60
40062111   CUNNINGHAM   STEVE      201919       110       OVERTIME‐REGULAR‐UNS         18.00        $ 876.35
40062111   CUNNINGHAM   STEVE      201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 65.68
40062111   CUNNINGHAM   STEVE      201919       140       SUNDAY PREMIUM‐WORKE          0.00         $ 93.80
40062111   CUNNINGHAM   STEVE      201919       180       ADMIN UNCONTROLED OV          0.00        $ 222.14
40062111   CUNNINGHAM   STEVE      201919       FLS       FLSA PREMIUM                  0.00        $ 507.17
40062111   CUNNINGHAM   Total                                                         215.00     $ 18,083.32
40006187   CURRY        JASON      201918       010       REGULAR TIME                 80.00      $ 6,454.02
40006187   CURRY        JASON      201918       110       OVERTIME‐REGULAR‐UNS         63.00      $ 3,676.30
40006187   CURRY        JASON      201918       180       ADMIN UNCONTROLED OV          0.00      $ 1,358.74
40006187   CURRY        JASON      201918       FLS       FLSA PREMIUM                  0.00      $ 1,677.87
40006187   CURRY        JASON      201919       051       HOLIDAY‐WORKED                0.00        $ 367.82
40006187   CURRY        JASON      201919       110       OVERTIME‐REGULAR‐UNS         18.00      $ 1,034.46
40006187   CURRY        JASON      201919       FLS       FLSA PREMIUM                  0.00        $ 486.51
40006187   CURRY        Total                                                         161.00     $ 15,055.72
40010810   DAVIS        WESLEY     201918       010       REGULAR TIME                 56.00      $ 3,802.72
40010810   DAVIS        WESLEY     201918       110       OVERTIME‐REGULAR‐UNS         76.50      $ 3,314.37
40010810   DAVIS        WESLEY     201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 373.18
40010810   DAVIS        WESLEY     201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 196.29
40010810   DAVIS        WESLEY     201918       180       ADMIN UNCONTROLED OV          0.00        $ 800.66
40010810   DAVIS        WESLEY     201918       FLS       FLSA PREMIUM                  0.00      $ 1,653.46
40010810   DAVIS        WESLEY     201919       010       REGULAR TIME                 16.00      $ 1,100.42
40010810   DAVIS        WESLEY     201919       051       HOLIDAY‐WORKED                0.00        $ 330.21
40010810   DAVIS        WESLEY     201919       110       OVERTIME‐REGULAR‐UNS         14.00        $ 642.08
40010810   DAVIS        WESLEY     201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 74.58
40010810   DAVIS        WESLEY     201919       140       SUNDAY PREMIUM‐WORKE          0.00        $ 198.80
40010810   DAVIS        WESLEY     201919       180       ADMIN UNCONTROLED OV          0.00        $ 228.63
40010810   DAVIS        WESLEY     201919       FLS       FLSA PREMIUM                  0.00        $ 311.14
40010810   DAVIS        Total                                                         162.50     $ 13,026.54
40065725   DEASY        JASON      201916       010       REGULAR TIME                 10.00        $ 460.58
40065725   DEASY        Total                                                          10.00        $ 460.58
40092291   DOLLARD      RICHARD    201918       010       REGULAR TIME                 56.00      $ 3,390.17


                                                                                                               AR11648
                          Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 36 of 499
                                           2019 Burning Man Labor
40092291   DOLLARD     RICHARD    201918       110       OVERTIME‐REGULAR‐UNS         81.00      $ 3,474.22
40092291   DOLLARD     RICHARD    201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 49.00
40092291   DOLLARD     RICHARD    201918       140       SUNDAY PREMIUM‐WORKE          0.00         $ 81.74
40092291   DOLLARD     RICHARD    201918       180       ADMIN UNCONTROLED OV          0.00        $ 713.75
40092291   DOLLARD     RICHARD    201918       FLS       FLSA PREMIUM                  0.00      $ 1,782.15
40092291   DOLLARD     RICHARD    201919       010       REGULAR TIME                 16.00        $ 980.29
40092291   DOLLARD     RICHARD    201919       046       TRAVEL‐COMP TIME‐EAR          4.25        $ 136.17
40092291   DOLLARD     RICHARD    201919       051       HOLIDAY‐WORKED                0.00        $ 274.80
40092291   DOLLARD     RICHARD    201919       110       OVERTIME‐REGULAR‐UNS         10.00        $ 429.38
40092291   DOLLARD     RICHARD    201919       140       SUNDAY PREMIUM‐WORKE          0.00         $ 82.68
40092291   DOLLARD     RICHARD    201919       180       ADMIN UNCONTROLED OV          0.00        $ 203.66
40092291   DOLLARD     RICHARD    201919       FLS       FLSA PREMIUM                  0.00        $ 233.83
40092291   DOLLARD     Total                                                         167.25     $ 11,831.84
40068975   DUE         STEVEN     201918       010       REGULAR TIME                 72.00      $ 4,681.20
40068975   DUE         STEVEN     201918       046       TRAVEL‐COMP TIME‐EAR          9.00        $ 343.17
40068975   DUE         STEVEN     201918       110       OVERTIME‐REGULAR‐UNS         84.00      $ 3,442.45
40068975   DUE         STEVEN     201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 58.34
40068975   DUE         STEVEN     201918       FLS       FLSA PREMIUM                  0.00      $ 1,733.42
40068975   DUE         STEVEN     201919       010       REGULAR TIME                 32.00      $ 2,107.40
40068975   DUE         STEVEN     201919       046       TRAVEL‐COMP TIME‐EAR         10.00        $ 381.30
40068975   DUE         STEVEN     201919       051       HOLIDAY‐WORKED                0.00        $ 327.63
40068975   DUE         STEVEN     201919       110       OVERTIME‐REGULAR‐UNS         37.00      $ 1,515.28
40068975   DUE         STEVEN     201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 24.61
40068975   DUE         STEVEN     201919       FLS       FLSA PREMIUM                  0.00        $ 812.68
40068975   DUE         Total                                                         244.00     $ 15,427.48
40169110   EDMONDSON   CLAY       201917       010       REGULAR TIME                  8.00        $ 373.61
40169110   EDMONDSON   CLAY       201917       110       OVERTIME‐REGULAR‐UNS          4.00        $ 174.92
40169110   EDMONDSON   Total                                                          12.00        $ 548.53
40006920   EDWARDS     JONATHAN   201918       010       REGULAR TIME                 56.00      $ 3,843.26
40006920   EDWARDS     JONATHAN   201918       110       OVERTIME‐REGULAR‐UNS         79.50      $ 3,813.08
40006920   EDWARDS     JONATHAN   201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 413.85
40006920   EDWARDS     JONATHAN   201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 198.04
40006920   EDWARDS     JONATHAN   201918       180       ADMIN UNCONTROLED OV          0.00        $ 485.46
40006920   EDWARDS     JONATHAN   201918       FLS       FLSA PREMIUM                  0.00      $ 1,940.97


                                                                                                              AR11649
                         Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 37 of 499
                                       2019 Burning Man Labor
40006920   EDWARDS    JONATHAN   201919       051       HOLIDAY‐WORKED                0.00         $ 333.49
40006920   EDWARDS    JONATHAN   201919       110       OVERTIME‐REGULAR‐UNS         16.00         $ 645.90
40006920   EDWARDS    JONATHAN   201919       130       NIGHT DIFFERENTIAL‐W          0.00          $ 90.37
40006920   EDWARDS    JONATHAN   201919       FLS       FLSA PREMIUM                  0.00         $ 327.53
40006920   EDWARDS    Total                                                         151.50     $ 12,091.95
40014207   ENTRICAN   DARREN     201920       010       REGULAR TIME                  0.00         $ 299.82
40014207   ENTRICAN   DARREN     201920       110       OVERTIME‐REGULAR‐UNS          0.00         $ 302.26
40014207   ENTRICAN   DARREN     201920       130       NIGHT DIFFERENTIAL‐W          0.00            $ 4.14
40014207   ENTRICAN   DARREN     201920       140       SUNDAY PREMIUM‐WORKE          0.00            $ 8.28
40014207   ENTRICAN   DARREN     201920       180       ADMIN UNCONTROLED OV          0.00          $ 62.48
40014207   ENTRICAN   DARREN     201920       FLS       FLSA PREMIUM                  0.00         $ 148.37
40014207   ENTRICAN   DARREN     201920       010       REGULAR TIME                  0.00          $ 85.66
40014207   ENTRICAN   DARREN     201920       051       HOLIDAY‐WORKED                0.00          $ 27.82
40014207   ENTRICAN   DARREN     201920       110       OVERTIME‐REGULAR‐UNS          0.00         $ 121.77
40014207   ENTRICAN   DARREN     201920       130       NIGHT DIFFERENTIAL‐W          0.00            $ 1.67
40014207   ENTRICAN   DARREN     201920       140       SUNDAY PREMIUM‐WORKE          0.00            $ 8.28
40014207   ENTRICAN   DARREN     201920       180       ADMIN UNCONTROLED OV          0.00          $ 17.85
40014207   ENTRICAN   DARREN     201920       FLS       FLSA PREMIUM                  0.00          $ 61.69
40014207   ENTRICAN   DARREN     201924       110       OVERTIME‐REGULAR‐UNS          0.00        $ ‐767.16
40014207   ENTRICAN   DARREN     201924       180       ADMIN UNCONTROLED OV          0.00        $ ‐790.99
40014207   ENTRICAN   DARREN     201924       FLS       FLSA PREMIUM                  0.00        $ ‐305.50
40014207   ENTRICAN   DARREN     201924       110       OVERTIME‐REGULAR‐UNS          0.00        $ ‐309.07
40014207   ENTRICAN   DARREN     201924       180       ADMIN UNCONTROLED OV          0.00        $ ‐225.99
40014207   ENTRICAN   DARREN     201924       FLS       FLSA PREMIUM                  0.00         $ ‐69.46
40014207   ENTRICAN   DARREN     201918       010       REGULAR TIME                 56.00      $ 3,932.62
40014207   ENTRICAN   DARREN     201918       110       OVERTIME‐REGULAR‐UNS         69.50      $ 3,522.89
40014207   ENTRICAN   DARREN     201918       130       NIGHT DIFFERENTIAL‐W          0.00          $ 48.17
40014207   ENTRICAN   DARREN     201918       140       SUNDAY PREMIUM‐WORKE          0.00          $ 96.36
40014207   ENTRICAN   DARREN     201918       180       ADMIN UNCONTROLED OV          0.00         $ 827.89
40014207   ENTRICAN   DARREN     201918       FLS       FLSA PREMIUM                  0.00      $ 1,734.71
40014207   ENTRICAN   DARREN     201919       010       REGULAR TIME                 16.00      $ 1,137.82
40014207   ENTRICAN   DARREN     201919       051       HOLIDAY‐WORKED                0.00         $ 324.06
40014207   ENTRICAN   DARREN     201919       110       OVERTIME‐REGULAR‐UNS         28.00      $ 1,417.72
40014207   ENTRICAN   DARREN     201919       130       NIGHT DIFFERENTIAL‐W          0.00          $ 19.50


                                                                                                               AR11650
                           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 38 of 499
                                            2019 Burning Man Labor
40014207   ENTRICAN     DARREN     201919       140       SUNDAY PREMIUM‐WORKE          0.00         $ 97.53
40014207   ENTRICAN     DARREN     201919       180       ADMIN UNCONTROLED OV          0.00        $ 236.35
40014207   ENTRICAN     DARREN     201919       FLS       FLSA PREMIUM                  0.00        $ 717.44
40014207   ENTRICAN     Total                                                         169.50     $ 12,794.98
40012335   ETCHEVERRY   JOHN       201916       010       REGULAR TIME                 10.00        $ 571.60
40012335   ETCHEVERRY   Total                                                          10.00        $ 571.60
40131688   FELIX        ERNESTO    201918       010       REGULAR TIME                 56.00      $ 4,461.04
40131688   FELIX        ERNESTO    201918       110       OVERTIME‐REGULAR‐UNS         72.00      $ 4,188.62
40131688   FELIX        ERNESTO    201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 491.49
40131688   FELIX        ERNESTO    201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 331.49
40131688   FELIX        ERNESTO    201918       180       ADMIN UNCONTROLED OV          0.00        $ 939.27
40131688   FELIX        ERNESTO    201918       FLS       FLSA PREMIUM                  0.00      $ 2,258.14
40131688   FELIX        ERNESTO    201919       010       REGULAR TIME                  8.00        $ 624.13
40131688   FELIX        ERNESTO    201919       051       HOLIDAY‐WORKED                0.00        $ 354.25
40131688   FELIX        ERNESTO    201919       110       OVERTIME‐REGULAR‐UNS          9.00        $ 425.67
40131688   FELIX        ERNESTO    201919       130       NIGHT DIFFERENTIAL‐W          0.00        $ 111.83
40131688   FELIX        ERNESTO    201919       140       SUNDAY PREMIUM‐WORKE          0.00        $ 106.55
40131688   FELIX        ERNESTO    201919       180       ADMIN UNCONTROLED OV          0.00        $ 129.66
40131688   FELIX        ERNESTO    201920       110       OVERTIME‐REGULAR‐UNS          2.00        $ 109.90
40131688   FELIX        ERNESTO    201920       180       ADMIN UNCONTROLED OV          0.00           $ 0.02
40131688   FELIX        ERNESTO    201920       FLS       FLSA PREMIUM                  0.00         $ 57.74
40131688   FELIX        Total                                                         147.00     $ 14,589.80
40068059   FINCHER      JASON      201918       010       REGULAR TIME                 80.00      $ 4,830.88
40068059   FINCHER      JASON      201918       110       OVERTIME‐REGULAR‐UNS         51.00      $ 1,738.69
40068059   FINCHER      JASON      201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 267.61
40068059   FINCHER      JASON      201918       FLS       FLSA PREMIUM                  0.00        $ 926.54
40068059   FINCHER      JASON      201919       010       REGULAR TIME                 30.00      $ 1,835.48
40068059   FINCHER      JASON      201919       051       HOLIDAY‐WORKED                0.00        $ 340.81
40068059   FINCHER      JASON      201919       121       OVERTIME‐SUNDAY‐WORK          4.00        $ 136.33
40068059   FINCHER      JASON      201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 45.18
40068059   FINCHER      JASON      201919       140       SUNDAY PREMIUM‐WORKE          0.00        $ 102.55
40068059   FINCHER      JASON      201919       FLS       FLSA PREMIUM                  0.00         $ 89.20
40068059   FINCHER      Total                                                         165.00     $ 10,313.27
40043515   FISCHER      SCOTT      201916       010       REGULAR TIME                  4.00        $ 265.34


                                                                                                                AR11651
                         Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 39 of 499
                                       2019 Burning Man Labor
40043515   FISCHER    SCOTT      201916       180       ADMIN UNCONTROLED OV          0.00         $ 56.23
40043515   FISCHER    SCOTT      201917       010       REGULAR TIME                  2.00        $ 132.67
40043515   FISCHER    SCOTT      201917       180       ADMIN UNCONTROLED OV          0.00         $ 28.10
40043515   FISCHER    SCOTT      201918       010       REGULAR TIME                 80.00      $ 5,342.70
40043515   FISCHER    SCOTT      201918       110       OVERTIME‐REGULAR‐UNS         67.00      $ 3,435.63
40043515   FISCHER    SCOTT      201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 147.24
40043515   FISCHER    SCOTT      201918       180       ADMIN UNCONTROLED OV          0.00      $ 1,124.84
40043515   FISCHER    SCOTT      201918       FLS       FLSA PREMIUM                  0.00      $ 1,602.54
40043515   FISCHER    SCOTT      201919       010       REGULAR TIME                 16.00      $ 1,082.62
40043515   FISCHER    SCOTT      201919       051       HOLIDAY‐WORKED                0.00        $ 328.07
40043515   FISCHER    SCOTT      201919       110       OVERTIME‐REGULAR‐UNS         19.00        $ 973.95
40043515   FISCHER    SCOTT      201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 34.51
40043515   FISCHER    SCOTT      201919       180       ADMIN UNCONTROLED OV          0.00        $ 224.91
40043515   FISCHER    SCOTT      201919       FLS       FLSA PREMIUM                  0.00        $ 370.39
40043515   FISCHER    Total                                                         188.00     $ 15,149.74
40050726   FONKEN     PETER      201918       010       REGULAR TIME                 80.00      $ 6,396.36
40050726   FONKEN     PETER      201918       046       TRAVEL‐COMP TIME‐EAR          2.00         $ 86.84
40050726   FONKEN     PETER      201918       110       OVERTIME‐REGULAR‐UNS         99.00      $ 4,795.71
40050726   FONKEN     PETER      201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 88.61
40050726   FONKEN     PETER      201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 277.12
40050726   FONKEN     PETER      201918       180       ADMIN UNCONTROLED OV          0.00        $ 808.09
40050726   FONKEN     PETER      201918       FLS       FLSA PREMIUM                  0.00      $ 2,553.61
40050726   FONKEN     PETER      201919       010       REGULAR TIME                 10.00        $ 808.96
40050726   FONKEN     PETER      201919       046       TRAVEL‐COMP TIME‐EAR          3.00        $ 130.26
40050726   FONKEN     PETER      201919       051       HOLIDAY‐WORKED                0.00        $ 465.48
40050726   FONKEN     PETER      201919       110       OVERTIME‐REGULAR‐UNS          3.00        $ 156.68
40050726   FONKEN     PETER      201919       140       SUNDAY PREMIUM‐WORKE          0.00        $ 140.09
40050726   FONKEN     PETER      201919       180       ADMIN UNCONTROLED OV          0.00        $ 100.84
40050726   FONKEN     PETER      201919       FLS       FLSA PREMIUM                  0.00         $ 41.04
40050726   FONKEN     Total                                                         197.00     $ 16,849.69
40082943   FREIDANK   JOEL       201918       010       REGULAR TIME                 72.00      $ 4,197.66
40082943   FREIDANK   JOEL       201918       110       OVERTIME‐REGULAR‐UNS         62.50      $ 2,000.31
40082943   FREIDANK   JOEL       201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 45.59
40082943   FREIDANK   JOEL       201918       140       SUNDAY PREMIUM‐WORKE          0.00         $ 76.05


                                                                                                             AR11652
                         Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 40 of 499
                                       2019 Burning Man Labor
40082943   FREIDANK   JOEL       201918       FLS       FLSA PREMIUM                  0.00      $ 1,034.13
40082943   FREIDANK   JOEL       201919       051       HOLIDAY‐WORKED                0.00        $ 255.86
40082943   FREIDANK   JOEL       201919       110       OVERTIME‐REGULAR‐UNS         24.00        $ 767.59
40082943   FREIDANK   JOEL       201919       130       NIGHT DIFFERENTIAL‐W          0.00           $ 7.69
40082943   FREIDANK   JOEL       201919       140       SUNDAY PREMIUM‐WORKE          0.00         $ 77.03
40082943   FREIDANK   JOEL       201919       FLS       FLSA PREMIUM                  0.00        $ 440.17
40082943   FREIDANK   Total                                                         158.50      $ 8,902.08
40214975   GAARD      BRAYDON    201912       010       REGULAR TIME                  2.00         $ 72.01
40214975   GAARD      BRAYDON    201914       010       REGULAR TIME                 10.00        $ 360.11
40214975   GAARD      BRAYDON    201916       010       REGULAR TIME                 12.00        $ 526.76
40214975   GAARD      BRAYDON    201916       110       OVERTIME‐REGULAR‐UNS          4.00        $ 128.41
40214975   GAARD      BRAYDON    201916       FLS       FLSA PREMIUM                  0.00         $ 64.20
40214975   GAARD      Total                                                          28.00      $ 1,151.49
40010284   GARCIA     BRIAN      201918       010       REGULAR TIME                 56.00      $ 3,591.14
40010284   GARCIA     BRIAN      201918       110       OVERTIME‐REGULAR‐UNS         83.00      $ 3,956.78
40010284   GARCIA     BRIAN      201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 410.69
40010284   GARCIA     BRIAN      201918       140       SUNDAY PREMIUM‐WORKE          0.00         $ 96.65
40010284   GARCIA     BRIAN      201918       180       ADMIN UNCONTROLED OV          0.00        $ 756.00
40010284   GARCIA     BRIAN      201918       FLS       FLSA PREMIUM                  0.00      $ 1,974.01
40010284   GARCIA     BRIAN      201919       010       REGULAR TIME                  8.00        $ 519.90
40010284   GARCIA     BRIAN      201919       051       HOLIDAY‐WORKED                0.00        $ 325.36
40010284   GARCIA     BRIAN      201919       110       OVERTIME‐REGULAR‐UNS         29.00      $ 1,340.24
40010284   GARCIA     BRIAN      201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 88.15
40010284   GARCIA     BRIAN      201919       140       SUNDAY PREMIUM‐WORKE          0.00         $ 97.93
40010284   GARCIA     BRIAN      201919       180       ADMIN UNCONTROLED OV          0.00        $ 108.00
40010284   GARCIA     BRIAN      201919       FLS       FLSA PREMIUM                  0.00        $ 692.89
40010284   GARCIA     BRIAN      201922       140       SUNDAY PREMIUM‐WORKE          0.00         $ 98.14
40010284   GARCIA     BRIAN      201922       180       ADMIN UNCONTROLED OV          0.00           $ 0.01
40010284   GARCIA     BRIAN      201922       FLS       FLSA PREMIUM                  0.00         $ 36.34
40010284   GARCIA     Total                                                         176.00     $ 14,092.23
40135029   GARSIDE    SHANE      201917       010       REGULAR TIME                  1.00         $ 39.51
40135029   GARSIDE    SHANE      201918       010       REGULAR TIME                 80.00      $ 3,180.90
40135029   GARSIDE    SHANE      201918       110       OVERTIME‐REGULAR‐UNS         63.00      $ 1,669.81
40135029   GARSIDE    SHANE      201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 15.76


                                                                                                              AR11653
                        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 41 of 499
                                         2019 Burning Man Labor
40135029   GARSIDE   SHANE      201918       FLS       FLSA PREMIUM                  0.00        $ 837.28
40135029   GARSIDE   SHANE      201919       110       OVERTIME‐REGULAR‐UNS          8.00        $ 211.76
40135029   GARSIDE   SHANE      201919       FLS       FLSA PREMIUM                  0.00        $ 105.92
40135029   GARSIDE   Total                                                         152.00      $ 6,060.94
40035995   GATES     RUSTY      201918       010       REGULAR TIME                 72.00      $ 3,667.82
40035995   GATES     RUSTY      201918       110       OVERTIME‐REGULAR‐UNS         82.00      $ 2,604.00
40035995   GATES     RUSTY      201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 33.97
40035995   GATES     RUSTY      201918       FLS       FLSA PREMIUM                  0.00      $ 1,309.04
40035995   GATES     RUSTY      201919       010       REGULAR TIME                 24.00      $ 1,238.03
40035995   GATES     RUSTY      201919       051       HOLIDAY‐WORKED                0.00        $ 253.77
40035995   GATES     RUSTY      201919       110       OVERTIME‐REGULAR‐UNS         26.00        $ 824.75
40035995   GATES     RUSTY      201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 21.01
40035995   GATES     RUSTY      201919       FLS       FLSA PREMIUM                  0.00        $ 445.55
40035995   GATES     Total                                                         204.00     $ 10,397.94
40116353   GENTZEL   COLEY      201919       051       HOLIDAY‐WORKED                0.00        $ 365.02
40116353   GENTZEL   COLEY      201919       110       OVERTIME‐REGULAR‐UNS         22.00      $ 1,036.63
40116353   GENTZEL   COLEY      201919       130       NIGHT DIFFERENTIAL‐W          0.00        $ 131.84
40116353   GENTZEL   COLEY      201919       FLS       FLSA PREMIUM                  0.00        $ 597.96
40116353   GENTZEL   COLEY      201920       110       OVERTIME‐REGULAR‐UNS         62.75      $ 2,963.37
40116353   GENTZEL   COLEY      201920       130       NIGHT DIFFERENTIAL‐W          0.00        $ 490.00
40116353   GENTZEL   COLEY      201920       FLS       FLSA PREMIUM                  0.00      $ 1,621.45
40116353   GENTZEL   Total                                                          84.75      $ 7,206.27
40144053   GOCHIS    MATTHEW    201918       010       REGULAR TIME                 72.00      $ 3,263.27
40144053   GOCHIS    MATTHEW    201918       110       OVERTIME‐REGULAR‐UNS         98.00      $ 3,356.39
40144053   GOCHIS    MATTHEW    201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 309.44
40144053   GOCHIS    MATTHEW    201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 195.28
40144053   GOCHIS    MATTHEW    201918       180       ADMIN UNCONTROLED OV          0.00        $ 687.03
40144053   GOCHIS    MATTHEW    201918       FLS       FLSA PREMIUM                  0.00      $ 1,694.64
40144053   GOCHIS    MATTHEW    201919       010       REGULAR TIME                  8.00        $ 367.33
40144053   GOCHIS    MATTHEW    201919       051       HOLIDAY‐WORKED                0.00        $ 219.10
40144053   GOCHIS    MATTHEW    201919       110       OVERTIME‐REGULAR‐UNS         13.00        $ 395.58
40144053   GOCHIS    MATTHEW    201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 39.60
40144053   GOCHIS    MATTHEW    201919       140       SUNDAY PREMIUM‐WORKE          0.00         $ 65.94
40144053   GOCHIS    MATTHEW    201919       180       ADMIN UNCONTROLED OV          0.00         $ 76.32


                                                                                                            AR11654
                         Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 42 of 499
                                          2019 Burning Man Labor
40144053   GOCHIS     MATTHEW    201919       FLS       FLSA PREMIUM                  0.00        $ 123.32
40144053   GOCHIS     Total                                                         191.00     $ 10,793.24
40010963   GONZALEZ   RENE       201918       010       REGULAR TIME                 72.00      $ 4,322.29
40010963   GONZALEZ   RENE       201918       040       COMP TIME‐EARNED             65.00      $ 2,636.40
40010963   GONZALEZ   RENE       201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 388.16
40010963   GONZALEZ   RENE       201918       180       ADMIN UNCONTROLED OV          0.00        $ 728.02
40010963   GONZALEZ   RENE       201919       010       REGULAR TIME                 16.00        $ 973.39
40010963   GONZALEZ   RENE       201919       040       COMP TIME‐EARNED             16.00        $ 648.96
40010963   GONZALEZ   RENE       201919       051       HOLIDAY‐WORKED                0.00        $ 290.56
40010963   GONZALEZ   RENE       201919       180       ADMIN UNCONTROLED OV          0.00        $ 161.79
40010963   GONZALEZ   Total                                                         169.00     $ 10,149.57
40142214   GOOCH      SAMANTHA   201921       010       REGULAR TIME                 12.00        $ 588.93
40142214   GOOCH      Total                                                          12.00        $ 588.93
40142910   GRAHAM     JEFFREY    201918       010       REGULAR TIME                 72.00      $ 3,095.20
40142910   GRAHAM     JEFFREY    201918       110       OVERTIME‐REGULAR‐UNS         82.00      $ 2,065.79
40142910   GRAHAM     JEFFREY    201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 32.89
40142910   GRAHAM     JEFFREY    201918       FLS       FLSA PREMIUM                  0.00      $ 1,040.36
40142910   GRAHAM     JEFFREY    201919       010       REGULAR TIME                 28.00      $ 1,218.42
40142910   GRAHAM     JEFFREY    201919       051       HOLIDAY‐WORKED                0.00        $ 201.21
40142910   GRAHAM     JEFFREY    201919       110       OVERTIME‐REGULAR‐UNS         26.00        $ 653.90
40142910   GRAHAM     JEFFREY    201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 16.64
40142910   GRAHAM     JEFFREY    201919       FLS       FLSA PREMIUM                  0.00        $ 353.24
40142910   GRAHAM     Total                                                         208.00      $ 8,677.65
40035210   GRIMES     MICHAEL    201917       010       REGULAR TIME                 31.00      $ 1,795.37
40035210   GRIMES     MICHAEL    201917       110       OVERTIME‐REGULAR‐UNS         37.00      $ 1,459.73
40035210   GRIMES     MICHAEL    201917       FLS       FLSA PREMIUM                  0.00        $ 729.87
40035210   GRIMES     MICHAEL    201918       010       REGULAR TIME                 72.00      $ 4,198.11
40035210   GRIMES     MICHAEL    201918       110       OVERTIME‐REGULAR‐UNS        110.00      $ 4,342.49
40035210   GRIMES     MICHAEL    201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 84.38
40035210   GRIMES     MICHAEL    201918       FLS       FLSA PREMIUM                  0.00      $ 2,191.37
40035210   GRIMES     MICHAEL    201919       010       REGULAR TIME                 32.00      $ 1,890.55
40035210   GRIMES     MICHAEL    201919       051       HOLIDAY‐WORKED                0.00        $ 315.75
40035210   GRIMES     MICHAEL    201919       110       OVERTIME‐REGULAR‐UNS         36.00      $ 1,420.88
40035210   GRIMES     MICHAEL    201919       FLS       FLSA PREMIUM                  0.00        $ 748.77


                                                                                                             AR11655
                       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 43 of 499
                                     2019 Burning Man Labor
40035210   GRIMES   Total                                                         318.00     $ 19,177.27
40044663   HALL     MARK       201908       51G       FEGLI‐GOVERNMENT SHA          0.00           $ 0.07
40044663   HALL     MARK       201908       51X       TSP‐GOVERNMENT MATCH          0.00           $ 2.30
40044663   HALL     MARK       201908       51Y       TSP‐GOVERNMENT BASIC          0.00           $ 0.58
40044663   HALL     MARK       201908       51G       FEGLI‐GOVERNMENT SHA          0.00           $ 0.07
40044663   HALL     MARK       201908       51X       TSP‐GOVERNMENT MATCH          0.00           $ 2.30
40044663   HALL     MARK       201908       51Y       TSP‐GOVERNMENT BASIC          0.00           $ 0.58
40044663   HALL     MARK       201908       51G       FEGLI‐GOVERNMENT SHA          0.00           $ 0.07
40044663   HALL     MARK       201908       51X       TSP‐GOVERNMENT MATCH          0.00           $ 2.30
40044663   HALL     MARK       201908       51Y       TSP‐GOVERNMENT BASIC          0.00           $ 0.58
40044663   HALL     MARK       201908       51G       FEGLI‐GOVERNMENT SHA          0.00           $ 0.07
40044663   HALL     MARK       201908       51X       TSP‐GOVERNMENT MATCH          0.00           $ 2.30
40044663   HALL     MARK       201908       51Y       TSP‐GOVERNMENT BASIC          0.00           $ 0.58
40044663   HALL     MARK       201908       51G       FEGLI‐GOVERNMENT SHA          0.00           $ 0.07
40044663   HALL     MARK       201908       51X       TSP‐GOVERNMENT MATCH          0.00           $ 2.30
40044663   HALL     MARK       201908       51Y       TSP‐GOVERNMENT BASIC          0.00           $ 0.58
40044663   HALL     MARK       201908       51G       FEGLI‐GOVERNMENT SHA          0.00           $ 0.07
40044663   HALL     MARK       201908       51X       TSP‐GOVERNMENT MATCH          0.00           $ 2.30
40044663   HALL     MARK       201908       51Y       TSP‐GOVERNMENT BASIC          0.00           $ 0.58
40044663   HALL     MARK       201908       010       REGULAR TIME                  3.00        $ 214.55
40044663   HALL     MARK       201909       010       REGULAR TIME                  1.50        $ 108.09
40044663   HALL     MARK       201910       010       REGULAR TIME                  4.00        $ 288.27
40044663   HALL     MARK       201911       010       REGULAR TIME                  8.50        $ 612.62
40044663   HALL     MARK       201912       010       REGULAR TIME                  5.50        $ 396.24
40044663   HALL     MARK       201913       010       REGULAR TIME                 11.50        $ 828.47
40044663   HALL     MARK       201914       010       REGULAR TIME                  7.50        $ 540.56
40044663   HALL     MARK       201915       010       REGULAR TIME                 10.00        $ 725.97
40044663   HALL     MARK       201916       010       REGULAR TIME                  8.50        $ 617.42
40044663   HALL     MARK       201916       110       OVERTIME‐REGULAR‐UNS         11.00        $ 518.13
40044663   HALL     MARK       201916       FLS       FLSA PREMIUM                  0.00        $ 259.06
40044663   HALL     MARK       201917       010       REGULAR TIME                 12.50        $ 908.77
40044663   HALL     MARK       201918       010       REGULAR TIME                 57.25      $ 4,190.54
40044663   HALL     MARK       201918       110       OVERTIME‐REGULAR‐UNS         72.00      $ 3,397.74
40044663   HALL     MARK       201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 154.02


                                                                                                            AR11656
                        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 44 of 499
                                         2019 Burning Man Labor
40044663   HALL      MARK       201918       FLS       FLSA PREMIUM                  0.00      $ 1,729.82
40044663   HALL      MARK       201919       010       REGULAR TIME                 21.50      $ 1,593.16
40044663   HALL      MARK       201919       051       HOLIDAY‐WORKED                0.00        $ 377.00
40044663   HALL      MARK       201919       110       OVERTIME‐REGULAR‐UNS          9.00        $ 424.12
40044663   HALL      MARK       201919       120       OVERTIME‐HOLIDAY‐WOR          4.50        $ 212.06
40044663   HALL      MARK       201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 42.53
40044663   HALL      MARK       201919       FLS       FLSA PREMIUM                  0.00        $ 347.91
40044663   HALL      MARK       201920       010       REGULAR TIME                  0.50         $ 37.03
40044663   HALL      MARK       201921       010       REGULAR TIME                  2.00        $ 148.40
40044663   HALL      MARK       201922       010       REGULAR TIME                 12.00        $ 904.95
40044663   HALL      MARK       201924       010       REGULAR TIME                  2.00        $ 155.26
40044663   HALL      MARK       201925       010       REGULAR TIME                  1.50        $ 116.51
40044663   HALL      MARK       201926       010       REGULAR TIME                  1.50        $ 116.44
40044663   HALL      MARK       202002       010       REGULAR TIME                  1.00         $ 81.35
40044663   HALL      MARK       202002       110       OVERTIME‐REGULAR‐UNS          1.50         $ 75.00
40044663   HALL      Total                                                         269.75     $ 20,139.69
40209874   HALLETT   KENNETH    201918       010       REGULAR TIME                 24.00      $ 1,503.52
40209874   HALLETT   KENNETH    201918       110       OVERTIME‐REGULAR‐UNS          2.00         $ 81.05
40209874   HALLETT   KENNETH    201918       FLS       FLSA PREMIUM                  0.00         $ 40.52
40209874   HALLETT   Total                                                          26.00      $ 1,625.09
40155459   HARDING   REX        201918       010       REGULAR TIME                 51.00      $ 2,765.70
40155459   HARDING   REX        201918       110       OVERTIME‐REGULAR‐UNS         76.00      $ 2,591.14
40155459   HARDING   REX        201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 44.60
40155459   HARDING   REX        201918       140       SUNDAY PREMIUM‐WORKE          0.00         $ 80.99
40155459   HARDING   REX        201918       FLS       FLSA PREMIUM                  0.00      $ 1,360.46
40155459   HARDING   REX        201919       010       REGULAR TIME                 13.00        $ 722.75
40155459   HARDING   REX        201919       051       HOLIDAY‐WORKED                0.00        $ 272.36
40155459   HARDING   REX        201919       140       SUNDAY PREMIUM‐WORKE          0.00         $ 81.97
40155459   HARDING   Total                                                         140.00      $ 7,919.97
40035145   HAUCK     MICHAEL    201918       010       REGULAR TIME                 56.00      $ 4,305.06
40035145   HAUCK     MICHAEL    201918       110       OVERTIME‐REGULAR‐UNS         56.00      $ 3,133.91
40035145   HAUCK     MICHAEL    201918       180       ADMIN UNCONTROLED OV          0.00        $ 906.43
40035145   HAUCK     MICHAEL    201918       FLS       FLSA PREMIUM                  0.00      $ 1,412.92
40035145   HAUCK     MICHAEL    201919       051       HOLIDAY‐WORKED                0.00        $ 357.78


                                                                                                            AR11657
                        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 45 of 499
                                         2019 Burning Man Labor
40035145   HAUCK     MICHAEL    201919       110       OVERTIME‐REGULAR‐UNS         21.00      $ 1,173.97
40035145   HAUCK     MICHAEL    201919       FLS       FLSA PREMIUM                  0.00        $ 563.70
40035145   HAUCK     Total                                                         133.00     $ 11,853.77
40205266   HAWKINS   TRAVIS     201918       010       REGULAR TIME                 64.00      $ 4,011.83
40205266   HAWKINS   TRAVIS     201918       110       OVERTIME‐REGULAR‐UNS         59.00      $ 2,345.56
40205266   HAWKINS   TRAVIS     201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 56.60
40205266   HAWKINS   TRAVIS     201918       EAP       AVAILABILITY PAY              0.00        $ 844.81
40205266   HAWKINS   TRAVIS     201918       FLS       FLSA PREMIUM                  0.00      $ 1,225.57
40205266   HAWKINS   TRAVIS     201919       010       REGULAR TIME                  8.00        $ 508.21
40205266   HAWKINS   TRAVIS     201919       051       HOLIDAY‐WORKED                0.00        $ 318.04
40205266   HAWKINS   TRAVIS     201919       110       OVERTIME‐REGULAR‐UNS         15.00        $ 596.32
40205266   HAWKINS   TRAVIS     201919       130       NIGHT DIFFERENTIAL‐W          0.00           $ 9.56
40205266   HAWKINS   TRAVIS     201919       EAP       AVAILABILITY PAY              0.00        $ 105.59
40205266   HAWKINS   TRAVIS     201919       FLS       FLSA PREMIUM                  0.00        $ 381.08
40205266   HAWKINS   Total                                                         146.00     $ 10,403.17
40045678   HILL      THOMAS     201918       010       REGULAR TIME                 68.00      $ 4,632.24
40045678   HILL      THOMAS     201918       110       OVERTIME‐REGULAR‐UNS         45.00      $ 1,739.57
40045678   HILL      THOMAS     201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 357.75
40045678   HILL      THOMAS     201918       EAP       AVAILABILITY PAY              0.00        $ 975.26
40045678   HILL      THOMAS     201918       FLS       FLSA PREMIUM                  0.00        $ 933.07
40045678   HILL      THOMAS     201919       010       REGULAR TIME                  8.00        $ 552.24
40045678   HILL      THOMAS     201919       051       HOLIDAY‐WORKED                0.00        $ 309.21
40045678   HILL      THOMAS     201919       110       OVERTIME‐REGULAR‐UNS         22.50        $ 869.65
40045678   HILL      THOMAS     201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 85.98
40045678   HILL      THOMAS     201919       EAP       AVAILABILITY PAY              0.00        $ 114.72
40045678   HILL      THOMAS     201919       FLS       FLSA PREMIUM                  0.00        $ 424.26
40045678   HILL      Total                                                         143.50     $ 10,993.95
40118641   HOEPER    DAVID      201918       010       REGULAR TIME                 56.00      $ 3,268.76
40118641   HOEPER    DAVID      201918       046       TRAVEL‐COMP TIME‐EAR          1.00         $ 32.80
40118641   HOEPER    DAVID      201918       110       OVERTIME‐REGULAR‐UNS         63.00      $ 2,473.62
40118641   HOEPER    DAVID      201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 376.99
40118641   HOEPER    DAVID      201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 251.31
40118641   HOEPER    DAVID      201918       180       ADMIN UNCONTROLED OV          0.00        $ 550.66
40118641   HOEPER    DAVID      201918       FLS       FLSA PREMIUM                  0.00      $ 1,348.31


                                                                                                             AR11658
                        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 46 of 499
                                      2019 Burning Man Labor
40118641   HOEPER    DAVID      201919       010       REGULAR TIME                  8.00        $ 472.99
40118641   HOEPER    DAVID      201919       051       HOLIDAY‐WORKED                0.00        $ 282.00
40118641   HOEPER    DAVID      201919       110       OVERTIME‐REGULAR‐UNS          7.00        $ 252.68
40118641   HOEPER    DAVID      201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 67.87
40118641   HOEPER    DAVID      201919       140       SUNDAY PREMIUM‐WORKE          0.00         $ 84.84
40118641   HOEPER    DAVID      201919       180       ADMIN UNCONTROLED OV          0.00         $ 78.63
40118641   HOEPER    DAVID      201919       FLS       FLSA PREMIUM                  0.00        $ 143.01
40118641   HOEPER    Total                                                         135.00      $ 9,684.47
40186801   HONE      JASON      201918       010       REGULAR TIME                 24.00      $ 2,323.39
40186801   HONE      JASON      201918       110       OVERTIME‐REGULAR‐UNS         26.00      $ 1,494.34
40186801   HONE      JASON      201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 54.66
40186801   HONE      JASON      201918       EAP       AVAILABILITY PAY              0.00        $ 489.22
40186801   HONE      Total                                                          50.00      $ 4,361.61
40044215   HUSTON    CHARLES    201917       010       REGULAR TIME                 24.00      $ 1,633.92
40044215   HUSTON    CHARLES    201917       110       OVERTIME‐REGULAR‐UNS          7.00        $ 321.17
40044215   HUSTON    CHARLES    201917       180       ADMIN UNCONTROLED OV          0.00        $ 346.17
40044215   HUSTON    CHARLES    201917       FLS       FLSA PREMIUM                  0.00         $ 97.48
40044215   HUSTON    CHARLES    201918       010       REGULAR TIME                 80.00      $ 5,486.38
40044215   HUSTON    CHARLES    201918       110       OVERTIME‐REGULAR‐UNS        110.00      $ 5,433.98
40044215   HUSTON    CHARLES    201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 662.02
40044215   HUSTON    CHARLES    201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 281.71
40044215   HUSTON    CHARLES    201918       180       ADMIN UNCONTROLED OV          0.00      $ 1,155.09
40044215   HUSTON    CHARLES    201918       FLS       FLSA PREMIUM                  0.00      $ 2,801.40
40044215   HUSTON    CHARLES    201919       010       REGULAR TIME                 16.00      $ 1,110.58
40044215   HUSTON    CHARLES    201919       051       HOLIDAY‐WORKED                0.00        $ 315.56
40044215   HUSTON    CHARLES    201919       110       OVERTIME‐REGULAR‐UNS         23.25        $ 926.37
40044215   HUSTON    CHARLES    201919       130       NIGHT DIFFERENTIAL‐W          0.00        $ 113.99
40044215   HUSTON    CHARLES    201919       140       SUNDAY PREMIUM‐WORKE          0.00        $ 189.96
40044215   HUSTON    CHARLES    201919       180       ADMIN UNCONTROLED OV          0.00        $ 230.71
40044215   HUSTON    CHARLES    201919       FLS       FLSA PREMIUM                  0.00        $ 488.52
40044215   HUSTON    Total                                                         260.25     $ 21,595.01
40004647   IAGULLI   JAMES      201917       010       REGULAR TIME                 32.00      $ 2,050.79
40004647   IAGULLI   JAMES      201917       110       OVERTIME‐REGULAR‐UNS         38.00      $ 1,719.40
40004647   IAGULLI   JAMES      201917       FLS       FLSA PREMIUM                  0.00        $ 859.90


                                                                                                            AR11659
                        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 47 of 499
                                      2019 Burning Man Labor
40004647   IAGULLI   JAMES      201918       010       REGULAR TIME                 72.00      $ 4,645.82
40004647   IAGULLI   JAMES      201918       110       OVERTIME‐REGULAR‐UNS        110.00      $ 4,980.48
40004647   IAGULLI   JAMES      201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 709.81
40004647   IAGULLI   JAMES      201918       FLS       FLSA PREMIUM                  0.00      $ 2,663.61
40004647   IAGULLI   JAMES      201919       010       REGULAR TIME                 24.00      $ 1,545.41
40004647   IAGULLI   JAMES      201919       051       HOLIDAY‐WORKED                0.00        $ 362.16
40004647   IAGULLI   JAMES      201919       110       OVERTIME‐REGULAR‐UNS         34.00      $ 1,539.18
40004647   IAGULLI   JAMES      201919       130       NIGHT DIFFERENTIAL‐W          0.00        $ 196.16
40004647   IAGULLI   JAMES      201919       FLS       FLSA PREMIUM                  0.00        $ 867.41
40004647   IAGULLI   Total                                                         310.00     $ 22,140.13
40009304   JENSEN    WESLEY     201919       051       HOLIDAY‐WORKED                0.00        $ 350.71
40009304   JENSEN    WESLEY     201919       110       OVERTIME‐REGULAR‐UNS         16.00        $ 701.41
40009304   JENSEN    WESLEY     201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 10.55
40009304   JENSEN    WESLEY     201919       FLS       FLSA PREMIUM                  0.00        $ 384.83
40009304   JENSEN    WESLEY     201918       010       REGULAR TIME                 64.00      $ 4,804.82
40009304   JENSEN    WESLEY     201918       110       OVERTIME‐REGULAR‐UNS         57.00      $ 2,501.23
40009304   JENSEN    WESLEY     201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 62.61
40009304   JENSEN    WESLEY     201918       EAP       AVAILABILITY PAY              0.00      $ 1,011.75
40009304   JENSEN    WESLEY     201918       FLS       FLSA PREMIUM                  0.00      $ 1,292.37
40009304   JENSEN    Total                                                         137.00     $ 11,120.28
40114851   JOHNSON   GREGORY    201918       010       REGULAR TIME                 72.00      $ 4,247.76
40114851   JOHNSON   GREGORY    201918       110       OVERTIME‐REGULAR‐UNS         91.50      $ 3,997.65
40114851   JOHNSON   GREGORY    201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 559.49
40114851   JOHNSON   GREGORY    201918       140       SUNDAY PREMIUM‐WORKE          0.00         $ 84.78
40114851   JOHNSON   GREGORY    201918       180       ADMIN UNCONTROLED OV          0.00        $ 894.41
40114851   JOHNSON   GREGORY    201918       FLS       FLSA PREMIUM                  0.00      $ 2,161.43
40114851   JOHNSON   GREGORY    201919       051       HOLIDAY‐WORKED                0.00        $ 285.22
40114851   JOHNSON   GREGORY    201919       110       OVERTIME‐REGULAR‐UNS         24.50      $ 1,091.89
40114851   JOHNSON   GREGORY    201919       130       NIGHT DIFFERENTIAL‐W          0.00        $ 113.73
40114851   JOHNSON   GREGORY    201919       140       SUNDAY PREMIUM‐WORKE          0.00         $ 85.82
40114851   JOHNSON   GREGORY    201919       FLS       FLSA PREMIUM                  0.00        $ 631.63
40114851   JOHNSON   Total                                                         188.00     $ 14,153.81
40003238   JONES     JENNIFER   201915       010       REGULAR TIME                  1.00         $ 58.57
40003238   JONES     JENNIFER   201908       110       OVERTIME‐REGULAR‐UNS          0.50         $ 21.84


                                                                                                            AR11660
                       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 48 of 499
                                     2019 Burning Man Labor
40003238   JONES   JENNIFER    201910       010       REGULAR TIME                  0.50         $ 29.05
40003238   JONES   JENNIFER    201912       010       REGULAR TIME                  1.75        $ 101.70
40003238   JONES   JENNIFER    201915       010       REGULAR TIME                  1.50         $ 87.86
40003238   JONES   JENNIFER    201917       110       OVERTIME‐REGULAR‐UNS          7.00        $ 305.94
40003238   JONES   JENNIFER    201918       010       REGULAR TIME                 80.00      $ 4,722.67
40003238   JONES   JENNIFER    201918       110       OVERTIME‐REGULAR‐UNS         91.00      $ 3,847.82
40003238   JONES   JENNIFER    201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 220.78
40003238   JONES   JENNIFER    201918       FLS       FLSA PREMIUM                  0.00      $ 1,973.85
40003238   JONES   JENNIFER    201919       010       REGULAR TIME                 24.00      $ 1,435.17
40003238   JONES   JENNIFER    201919       051       HOLIDAY‐WORKED                0.00        $ 338.08
40003238   JONES   JENNIFER    201919       110       OVERTIME‐REGULAR‐UNS         22.00        $ 929.72
40003238   JONES   JENNIFER    201919       120       OVERTIME‐HOLIDAY‐WOR         10.00        $ 422.60
40003238   JONES   JENNIFER    201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 33.05
40003238   JONES   JENNIFER    201919       FLS       FLSA PREMIUM                  0.00        $ 722.60
40003238   JONES   Total                                                          239.25     $ 15,251.30
40123154   JONES   BRADLEY     201918       010       REGULAR TIME                 64.00      $ 4,178.13
40123154   JONES   BRADLEY     201918       110       OVERTIME‐REGULAR‐UNS         73.00      $ 3,625.65
40123154   JONES   BRADLEY     201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 56.57
40123154   JONES   BRADLEY     201918       140       SUNDAY PREMIUM‐WORKE          0.00         $ 94.33
40123154   JONES   BRADLEY     201918       180       ADMIN UNCONTROLED OV          0.00        $ 879.87
40123154   JONES   BRADLEY     201918       FLS       FLSA PREMIUM                  0.00      $ 1,843.29
40123154   JONES   BRADLEY     201919       010       REGULAR TIME                 16.00      $ 1,058.15
40123154   JONES   BRADLEY     201919       051       HOLIDAY‐WORKED                0.00        $ 317.67
40123154   JONES   BRADLEY     201919       110       OVERTIME‐REGULAR‐UNS          9.00        $ 393.96
40123154   JONES   BRADLEY     201919       130       NIGHT DIFFERENTIAL‐W          0.00           $ 9.55
40123154   JONES   BRADLEY     201919       140       SUNDAY PREMIUM‐WORKE          0.00         $ 95.54
40123154   JONES   BRADLEY     201919       180       ADMIN UNCONTROLED OV          0.00        $ 219.87
40123154   JONES   Total                                                          162.00     $ 12,772.58
40229921   KEACH   LEVI        201918       010       REGULAR TIME                 26.00      $ 1,380.62
40229921   KEACH   LEVI        201918       110       OVERTIME‐REGULAR‐UNS         10.00        $ 330.36
40229921   KEACH   LEVI        201918       FLS       FLSA PREMIUM                  0.00        $ 165.16
40229921   KEACH   Total                                                           36.00      $ 1,876.14
40127746   KING    RYAN        201909       110       OVERTIME‐REGULAR‐UNS          1.00         $ 39.60
40127746   KING    RYAN        201909       FLS       FLSA PREMIUM                  0.00         $ 19.81


                                                                                                            AR11661
                              Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 49 of 499
                                            2019 Burning Man Labor
40127746   KING             RYAN      201910       110       OVERTIME‐REGULAR‐UNS          1.00         $ 39.60
40127746   KING             RYAN      201910       FLS       FLSA PREMIUM                  0.00         $ 19.80
40127746   KING             RYAN      201911       110       OVERTIME‐REGULAR‐UNS          6.00        $ 237.70
40127746   KING             RYAN      201911       FLS       FLSA PREMIUM                  0.00        $ 118.85
40127746   KING             RYAN      201912       110       OVERTIME‐REGULAR‐UNS          7.00        $ 277.35
40127746   KING             RYAN      201912       FLS       FLSA PREMIUM                  0.00        $ 138.67
40127746   KING             RYAN      201913       110       OVERTIME‐REGULAR‐UNS          8.00        $ 317.16
40127746   KING             RYAN      201913       FLS       FLSA PREMIUM                  0.00        $ 158.58
40127746   KING             RYAN      201914       010       REGULAR TIME                  2.00        $ 122.25
40127746   KING             RYAN      201914       110       OVERTIME‐REGULAR‐UNS          8.00        $ 317.23
40127746   KING             RYAN      201914       FLS       FLSA PREMIUM                  0.00        $ 158.61
40127746   KING             RYAN      201915       110       OVERTIME‐REGULAR‐UNS         12.00        $ 475.60
40127746   KING             RYAN      201915       FLS       FLSA PREMIUM                  0.00        $ 237.81
40127746   KING             RYAN      201916       110       OVERTIME‐REGULAR‐UNS         12.00        $ 475.60
40127746   KING             RYAN      201916       FLS       FLSA PREMIUM                  0.00        $ 237.80
40127746   KING             RYAN      201917       010       REGULAR TIME                 44.00      $ 2,793.47
40127746   KING             RYAN      201917       110       OVERTIME‐REGULAR‐UNS         70.50      $ 2,892.62
40127746   KING             RYAN      201917       FLS       FLSA PREMIUM                  0.00      $ 1,446.70
40127746   KING             RYAN      201918       010       REGULAR TIME                 80.00      $ 5,113.11
40127746   KING             RYAN      201918       110       OVERTIME‐REGULAR‐UNS        116.00      $ 4,762.28
40127746   KING             RYAN      201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 341.34
40127746   KING             RYAN      201918       FLS       FLSA PREMIUM                  0.00      $ 2,466.54
40127746   KING             RYAN      201919       130       NIGHT DIFFERENTIAL‐W          0.00        $ 123.70
40127746   KING             RYAN      201919       FLS       FLSA PREMIUM                  0.00         $ 23.54
40127746   KING             RYAN      201919       010       REGULAR TIME                 32.00      $ 2,071.30
40127746   KING             RYAN      201919       051       HOLIDAY‐WORKED                0.00        $ 328.14
40127746   KING             RYAN      201919       110       OVERTIME‐REGULAR‐UNS         46.00      $ 1,886.82
40127746   KING             RYAN      201919       130       NIGHT DIFFERENTIAL‐W          0.00        $ 123.43
40127746   KING             RYAN      201919       FLS       FLSA PREMIUM                  0.00      $ 1,022.21
40127746   KING             Total                                                        445.50     $ 28,787.22
40218456   LANNEN‐LITTLEFIE ANDREA    201917       010       REGULAR TIME                 16.00        $ 975.67
40218456   LANNEN‐LITTLEFIE ANDREA    201917       110       OVERTIME‐REGULAR‐UNS         23.50      $ 1,170.77
40218456   LANNEN‐LITTLEFIE ANDREA    201917       130       NIGHT DIFFERENTIAL‐W          0.00         $ 18.40
40218456   LANNEN‐LITTLEFIE ANDREA    201918       010       REGULAR TIME                 72.00      $ 4,418.04


                                                                                                                  AR11662
                               Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 50 of 499
                                                 2019 Burning Man Labor
40218456   LANNEN‐LITTLEFIE ANDREA      201918      110       OVERTIME‐REGULAR‐UNS        110.00      $ 3,757.38
40218456   LANNEN‐LITTLEFIE ANDREA      201918      CAR       OVERTIME CUTBACK‐REA          0.00           $ 0.04
40218456   LANNEN‐LITTLEFIE ANDREA      201919      010       REGULAR TIME                 16.00        $ 994.99
40218456   LANNEN‐LITTLEFIE ANDREA      201919      051       HOLIDAY‐WORKED                0.00        $ 311.32
40218456   LANNEN‐LITTLEFIE ANDREA      201919      110       OVERTIME‐REGULAR‐UNS         32.00      $ 1,594.25
40218456   LANNEN‐LITTLEFIETotal                                                          269.50     $ 13,240.86
40005899   LLOYD            RICHARD     201918      010       REGULAR TIME                 56.00      $ 4,193.76
40005899   LLOYD            RICHARD     201918      110       OVERTIME‐REGULAR‐UNS         87.25      $ 4,588.19
40005899   LLOYD            RICHARD     201918      130       NIGHT DIFFERENTIAL‐W          0.00         $ 98.15
40005899   LLOYD            RICHARD     201918      140       SUNDAY PREMIUM‐WORKE          0.00        $ 103.36
40005899   LLOYD            RICHARD     201918      180       ADMIN UNCONTROLED OV          0.00        $ 882.92
40005899   LLOYD            RICHARD     201918      FLS       FLSA PREMIUM                  0.00      $ 2,359.99
40005899   LLOYD            RICHARD     201919      010       REGULAR TIME                  8.00        $ 599.60
40005899   LLOYD            RICHARD     201919      051       HOLIDAY‐WORKED                0.00        $ 347.87
40005899   LLOYD            RICHARD     201919      110       OVERTIME‐REGULAR‐UNS          8.00        $ 365.21
40005899   LLOYD            RICHARD     201919      130       NIGHT DIFFERENTIAL‐W          0.00         $ 15.69
40005899   LLOYD            RICHARD     201919      140       SUNDAY PREMIUM‐WORKE          0.00        $ 104.68
40005899   LLOYD            RICHARD     201919      180       ADMIN UNCONTROLED OV          0.00        $ 124.58
40005899   LLOYD            RICHARD     201919      FLS       FLSA PREMIUM                  0.00        $ 201.72
40005899   LLOYD            Total                                                         159.25     $ 13,985.72
40005796   LODA             KENTON      201917      010       REGULAR TIME                  8.00        $ 521.14
40005796   LODA             KENTON      201917      110       OVERTIME‐REGULAR‐UNS          2.00         $ 94.24
40005796   LODA             KENTON      201917      FLS       FLSA PREMIUM                  0.00         $ 47.15
40005796   LODA             Total                                                          10.00        $ 662.53
40180943   LONTOC           ROSALINA    201910      010       REGULAR TIME                  0.50         $ 20.06
40180943   LONTOC           ROSALINA    201912      010       REGULAR TIME                  0.50         $ 20.06
40180943   LONTOC           Total                                                           1.00         $ 40.12
40234908   LUKINS           GABRIELLE   201925      010       REGULAR TIME                  4.00        $ 136.12
40234908   LUKINS           GABRIELLE   201925      110       OVERTIME‐REGULAR‐UNS          3.50         $ 75.70
40234908   LUKINS           GABRIELLE   201925      FLS       FLSA PREMIUM                  0.00         $ 37.87
40234908   LUKINS           GABRIELLE   201926      010       REGULAR TIME                 10.00        $ 339.80
40234908   LUKINS           GABRIELLE   201926      110       OVERTIME‐REGULAR‐UNS          3.00         $ 64.77
40234908   LUKINS           GABRIELLE   201926      FLS       FLSA PREMIUM                  0.00         $ 32.39
40234908   LUKINS           Total                                                          20.50        $ 686.65


                                                                                                                    AR11663
                            Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 51 of 499
                                              2019 Burning Man Labor
40234908   LUKINS        GABRIELLE   201917      010       REGULAR TIME                 11.50        $ 370.92
40234908   LUKINS        Total                                                          11.50        $ 370.92
40203437   MARTIN        ANDREW      201918      010       REGULAR TIME                 72.00      $ 4,424.43
40203437   MARTIN        ANDREW      201918      110       OVERTIME‐REGULAR‐UNS         63.00      $ 2,215.31
40203437   MARTIN        ANDREW      201918      130       NIGHT DIFFERENTIAL‐W          0.00        $ 372.53
40203437   MARTIN        ANDREW      201918      140       SUNDAY PREMIUM‐WORKE          0.00        $ 167.40
40203437   MARTIN        ANDREW      201918      180       ADMIN UNCONTROLED OV          0.00        $ 931.66
40203437   MARTIN        ANDREW      201918      FLS       FLSA PREMIUM                  0.00      $ 1,209.25
40203437   MARTIN        ANDREW      201919      010       REGULAR TIME                 16.00        $ 996.10
40203437   MARTIN        ANDREW      201919      051       HOLIDAY‐WORKED                0.00        $ 281.87
40203437   MARTIN        ANDREW      201919      110       OVERTIME‐REGULAR‐UNS         32.00      $ 1,284.88
40203437   MARTIN        ANDREW      201919      130       NIGHT DIFFERENTIAL‐W          0.00        $ 152.63
40203437   MARTIN        ANDREW      201919      180       ADMIN UNCONTROLED OV          0.00        $ 206.97
40203437   MARTIN        ANDREW      201919      FLS       FLSA PREMIUM                  0.00        $ 697.11
40203437   MARTIN        Total                                                         183.00     $ 12,940.14
40206369   MATOS‐PAGAN   ROBERTO     201918      010       REGULAR TIME                 40.00      $ 2,311.18
40206369   MATOS‐PAGAN   ROBERTO     201918      110       OVERTIME‐REGULAR‐UNS         91.00      $ 3,106.02
40206369   MATOS‐PAGAN   ROBERTO     201918      130       NIGHT DIFFERENTIAL‐W          0.00        $ 365.32
40206369   MATOS‐PAGAN   ROBERTO     201918      140       SUNDAY PREMIUM‐WORKE          0.00        $ 101.36
40206369   MATOS‐PAGAN   ROBERTO     201918      FLS       FLSA PREMIUM                  0.00      $ 1,708.64
40206369   MATOS‐PAGAN   ROBERTO     201919      010       REGULAR TIME                 10.00        $ 590.72
40206369   MATOS‐PAGAN   ROBERTO     201919      051       HOLIDAY‐WORKED                0.00        $ 341.06
40206369   MATOS‐PAGAN   ROBERTO     201919      110       OVERTIME‐REGULAR‐UNS          8.00        $ 272.84
40206369   MATOS‐PAGAN   ROBERTO     201919      140       SUNDAY PREMIUM‐WORKE          0.00        $ 102.64
40206369   MATOS‐PAGAN   ROBERTO     201919      FLS       FLSA PREMIUM                  0.00        $ 171.96
40206369   MATOS‐PAGAN   Total                                                         149.00      $ 9,071.74
40014256   MATTHEWS      BRADLEE     201918      010       REGULAR TIME                 80.00      $ 5,021.44
40014256   MATTHEWS      BRADLEE     201918      110       OVERTIME‐REGULAR‐UNS        102.00      $ 4,047.74
40014256   MATTHEWS      BRADLEE     201918      130       NIGHT DIFFERENTIAL‐W          0.00         $ 65.92
40014256   MATTHEWS      BRADLEE     201918      FLS       FLSA PREMIUM                  0.00      $ 2,039.73
40014256   MATTHEWS      BRADLEE     201919      010       REGULAR TIME                 32.00      $ 2,035.03
40014256   MATTHEWS      BRADLEE     201919      051       HOLIDAY‐WORKED                0.00        $ 317.36
40014256   MATTHEWS      BRADLEE     201919      110       OVERTIME‐REGULAR‐UNS         47.00      $ 1,864.49
40014256   MATTHEWS      BRADLEE     201919      130       NIGHT DIFFERENTIAL‐W          0.00         $ 28.61


                                                                                                                AR11664
                           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 52 of 499
                                            2019 Burning Man Labor
40014256   MATTHEWS     BRADLEE    201919       FLS       FLSA PREMIUM                  0.00        $ 985.51
40014256   MATTHEWS     BRADLEE    201921       010       REGULAR TIME                 40.00      $ 2,553.52
40014256   MATTHEWS     BRADLEE    201921       110       OVERTIME‐REGULAR‐UNS         38.00      $ 1,510.71
40014256   MATTHEWS     BRADLEE    201921       130       NIGHT DIFFERENTIAL‐W          0.00          $ 28.74
40014256   MATTHEWS     BRADLEE    201921       FLS       FLSA PREMIUM                  0.00        $ 759.24
40014256   MATTHEWS     BRADLEE    201917       010       REGULAR TIME                 40.00      $ 2,491.98
40014256   MATTHEWS     BRADLEE    201917       110       OVERTIME‐REGULAR‐UNS         38.00      $ 1,659.58
40014256   MATTHEWS     BRADLEE    201917       130       NIGHT DIFFERENTIAL‐W          0.00          $ 28.05
40014256   MATTHEWS     BRADLEE    201921       010       REGULAR TIME                ‐40.00     $ ‐2,553.52
40014256   MATTHEWS     BRADLEE    201921       110       OVERTIME‐REGULAR‐UNS        ‐38.00     $ ‐1,665.34
40014256   MATTHEWS     BRADLEE    201921       130       NIGHT DIFFERENTIAL‐W          0.00         $ ‐28.74
40014256   MATTHEWS     Total                                                         339.00     $ 21,190.05
40015322   MCCULLOUGH   ESTER      201911       010       REGULAR TIME                 14.00      $ 1,224.07
40015322   MCCULLOUGH   ESTER      201914       010       REGULAR TIME                  2.00        $ 174.88
40015322   MCCULLOUGH   ESTER      201915       010       REGULAR TIME                  4.00        $ 352.41
40015322   MCCULLOUGH   ESTER      201916       010       REGULAR TIME                  2.00        $ 176.23
40015322   MCCULLOUGH   ESTER      201917       010       REGULAR TIME                  3.00        $ 264.31
40015322   MCCULLOUGH   ESTER      201918       010       REGULAR TIME                 14.00      $ 1,241.62
40015322   MCCULLOUGH   ESTER      201918       110       OVERTIME‐REGULAR‐UNS         12.00        $ 734.01
40015322   MCCULLOUGH   ESTER      201918       FLS       FLSA PREMIUM                  0.00        $ 367.02
40015322   MCCULLOUGH   Total                                                          51.00      $ 4,534.55
40017411   MCDONALD     MATTHEW    201918       010       REGULAR TIME                 70.00      $ 5,365.60
40017411   MCDONALD     MATTHEW    201918       040       COMP TIME‐EARNED             33.00      $ 1,342.44
40017411   MCDONALD     MATTHEW    201918       110       OVERTIME‐REGULAR‐UNS         25.00      $ 1,090.67
40017411   MCDONALD     MATTHEW    201918       130       NIGHT DIFFERENTIAL‐W          0.00          $ 62.18
40017411   MCDONALD     MATTHEW    201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 129.51
40017411   MCDONALD     MATTHEW    201918       FLS       FLSA PREMIUM                  0.00        $ 565.97
40017411   MCDONALD     MATTHEW    201919       010       REGULAR TIME                 10.00        $ 776.92
40017411   MCDONALD     MATTHEW    201919       040       COMP TIME‐EARNED             30.00      $ 1,220.40
40017411   MCDONALD     MATTHEW    201919       051       HOLIDAY‐WORKED                0.00        $ 436.35
40017411   MCDONALD     MATTHEW    201919       110       OVERTIME‐REGULAR‐UNS         18.00        $ 785.43
40017411   MCDONALD     MATTHEW    201919       130       NIGHT DIFFERENTIAL‐W          0.00          $ 26.27
40017411   MCDONALD     MATTHEW    201919       140       SUNDAY PREMIUM‐WORKE          0.00        $ 131.27
40017411   MCDONALD     MATTHEW    201919       FLS       FLSA PREMIUM                  0.00        $ 450.83


                                                                                                                AR11665
                         Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 53 of 499
                                       2019 Burning Man Labor
40017411   MCDONALD   Total                                                         186.00     $ 12,383.84
40015350   MCGRATH    KEITH      201918       010       REGULAR TIME                 80.00      $ 7,417.88
40015350   MCGRATH    KEITH      201918       110       OVERTIME‐REGULAR‐UNS        100.00      $ 6,854.30
40015350   MCGRATH    KEITH      201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 934.31
40015350   MCGRATH    KEITH      201918       180       ADMIN UNCONTROLED OV          0.00      $ 1,561.93
40015350   MCGRATH    KEITH      201918       FLS       FLSA PREMIUM                  0.00      $ 3,446.46
40015350   MCGRATH    KEITH      201919       051       HOLIDAY‐WORKED                0.00        $ 438.34
40015350   MCGRATH    KEITH      201919       110       OVERTIME‐REGULAR‐UNS         17.00      $ 1,164.38
40015350   MCGRATH    KEITH      201919       130       NIGHT DIFFERENTIAL‐W          0.00        $ 131.87
40015350   MCGRATH    KEITH      201919       FLS       FLSA PREMIUM                  0.00        $ 639.08
40015350   MCGRATH    Total                                                         197.00     $ 22,588.55
40207392   MCKINNEY   CHELSEA    201909       010       REGULAR TIME                  8.50        $ 440.74
40207392   MCKINNEY   CHELSEA    201910       010       REGULAR TIME                 29.25      $ 1,516.65
40207392   MCKINNEY   CHELSEA    201911       010       REGULAR TIME                 24.75      $ 1,284.05
40207392   MCKINNEY   CHELSEA    201912       010       REGULAR TIME                 29.50      $ 1,530.21
40207392   MCKINNEY   CHELSEA    201912       110       OVERTIME‐REGULAR‐UNS         11.00        $ 387.43
40207392   MCKINNEY   CHELSEA    201912       FLS       FLSA PREMIUM                  0.00        $ 193.71
40207392   MCKINNEY   CHELSEA    201913       010       REGULAR TIME                 70.00      $ 3,934.50
40207392   MCKINNEY   CHELSEA    201913       040       COMP TIME‐EARNED             12.00        $ 428.88
40207392   MCKINNEY   CHELSEA    201914       010       REGULAR TIME                 46.00      $ 2,588.23
40207392   MCKINNEY   CHELSEA    201915       010       REGULAR TIME                 24.00      $ 1,359.30
40207392   MCKINNEY   CHELSEA    201916       010       REGULAR TIME                 43.00      $ 2,437.33
40207392   MCKINNEY   CHELSEA    201916       110       OVERTIME‐REGULAR‐UNS         19.00        $ 729.66
40207392   MCKINNEY   CHELSEA    201916       FLS       FLSA PREMIUM                  0.00        $ 364.82
40207392   MCKINNEY   CHELSEA    201917       010       REGULAR TIME                 73.00      $ 4,138.23
40207392   MCKINNEY   CHELSEA    201917       110       OVERTIME‐REGULAR‐UNS         31.00      $ 1,190.65
40207392   MCKINNEY   CHELSEA    201917       FLS       FLSA PREMIUM                  0.00        $ 595.30
40207392   MCKINNEY   CHELSEA    201918       010       REGULAR TIME                 80.00      $ 4,566.29
40207392   MCKINNEY   CHELSEA    201918       110       OVERTIME‐REGULAR‐UNS         97.00      $ 3,728.40
40207392   MCKINNEY   CHELSEA    201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 250.75
40207392   MCKINNEY   CHELSEA    201918       FLS       FLSA PREMIUM                  0.00      $ 1,921.58
40207392   MCKINNEY   CHELSEA    201919       010       REGULAR TIME                 49.00      $ 2,832.74
40207392   MCKINNEY   CHELSEA    201919       051       HOLIDAY‐WORKED                0.00        $ 307.27
40207392   MCKINNEY   CHELSEA    201919       110       OVERTIME‐REGULAR‐UNS         24.00        $ 921.81


                                                                                                             AR11666
                         Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 54 of 499
                                          2019 Burning Man Labor
40207392   MCKINNEY   CHELSEA    201919       120       OVERTIME‐HOLIDAY‐WOR          4.00        $ 153.63
40207392   MCKINNEY   CHELSEA    201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 23.08
40207392   MCKINNEY   CHELSEA    201919       FLS       FLSA PREMIUM                  0.00        $ 580.15
40207392   MCKINNEY   CHELSEA    201920       010       REGULAR TIME                 22.00      $ 1,271.18
40207392   MCKINNEY   CHELSEA    201921       010       REGULAR TIME                 51.00      $ 2,954.06
40207392   MCKINNEY   CHELSEA    201921       040       COMP TIME‐EARNED              7.00        $ 250.18
40207392   MCKINNEY   CHELSEA    201921       110       OVERTIME‐REGULAR‐UNS         20.00        $ 767.92
40207392   MCKINNEY   CHELSEA    201921       FLS       FLSA PREMIUM                  0.00        $ 383.95
40207392   MCKINNEY   CHELSEA    201922       010       REGULAR TIME                 30.00      $ 1,766.39
40207392   MCKINNEY   CHELSEA    201923       010       REGULAR TIME                 14.00        $ 824.29
40207392   MCKINNEY   CHELSEA    201924       010       REGULAR TIME                 18.00      $ 1,060.16
40207392   MCKINNEY   CHELSEA    202002       010       REGULAR TIME                 25.00      $ 1,543.67
40207392   MCKINNEY   CHELSEA    202002       230       CREDIT HOURS‐EARNED           1.00         $ 36.76
40207392   MCKINNEY   Total                                                         863.00     $ 49,263.95
40011986   MCKINNON   JULIE      201913       010       REGULAR TIME                  8.00        $ 460.24
40011986   MCKINNON   Total                                                           8.00        $ 460.24
40011986   MCKINNON   JULIE      201916       010       REGULAR TIME                  2.00        $ 116.01
40011986   MCKINNON   JULIE      201917       010       REGULAR TIME                 25.25      $ 1,463.74
40011986   MCKINNON   Total                                                          27.25      $ 1,579.75
40204615   MCMILLAN   BRIAN      201917       110       OVERTIME‐REGULAR‐UNS          5.00        $ 119.06
40204615   MCMILLAN   BRIAN      201917       FLS       FLSA PREMIUM                  0.00         $ 59.56
40204615   MCMILLAN   BRIAN      201918       010       REGULAR TIME                 16.00        $ 576.67
40204615   MCMILLAN   BRIAN      201921       010       REGULAR TIME                 24.50        $ 897.10
40204615   MCMILLAN   Total                                                          45.50      $ 1,652.39
40034469   MEUTH      GREGORY    201918       010       REGULAR TIME                 80.00      $ 5,141.56
40034469   MEUTH      GREGORY    201918       110       OVERTIME‐REGULAR‐UNS         99.00      $ 4,628.48
40034469   MEUTH      GREGORY    201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 608.59
40034469   MEUTH      GREGORY    201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 355.40
40034469   MEUTH      GREGORY    201918       180       ADMIN UNCONTROLED OV          0.00      $ 1,082.58
40034469   MEUTH      GREGORY    201918       FLS       FLSA PREMIUM                  0.00      $ 2,398.05
40034469   MEUTH      GREGORY    201919       010       REGULAR TIME                 16.00      $ 1,041.68
40034469   MEUTH      GREGORY    201919       051       HOLIDAY‐WORKED                0.00        $ 299.01
40034469   MEUTH      GREGORY    201919       110       OVERTIME‐REGULAR‐UNS         14.00        $ 654.10
40034469   MEUTH      GREGORY    201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 80.99


                                                                                                             AR11667
                          Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 55 of 499
                                           2019 Burning Man Labor
40034469   MEUTH       GREGORY    201919       140       SUNDAY PREMIUM‐WORKE          0.00         $ 89.97
40034469   MEUTH       GREGORY    201919       180       ADMIN UNCONTROLED OV          0.00        $ 216.43
40034469   MEUTH       GREGORY    201919       FLS       FLSA PREMIUM                  0.00        $ 362.94
40034469   MEUTH       Total                                                         209.00     $ 16,959.78
40179995   MIERS       KURT       201915       010       REGULAR TIME                  2.50        $ 122.34
40179995   MIERS       Total                                                           2.50        $ 122.34
40015697   MITSUYASU   ROBERT     201918       010       REGULAR TIME                 56.00      $ 4,773.68
40015697   MITSUYASU   ROBERT     201918       110       OVERTIME‐REGULAR‐UNS         71.00      $ 1,813.79
40015697   MITSUYASU   ROBERT     201918       180       ADMIN UNCONTROLED OV          0.00      $ 1,005.03
40015697   MITSUYASU   ROBERT     201918       CAR       OVERTIME CUTBACK‐REA          0.00           $ 0.03
40015697   MITSUYASU   ROBERT     201919       010       REGULAR TIME                 16.00      $ 1,382.54
40015697   MITSUYASU   ROBERT     201919       051       HOLIDAY‐WORKED                0.00        $ 403.21
40015697   MITSUYASU   ROBERT     201919       110       OVERTIME‐REGULAR‐UNS         25.00      $ 1,575.04
40015697   MITSUYASU   ROBERT     201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 18.18
40015697   MITSUYASU   ROBERT     201919       180       ADMIN UNCONTROLED OV          0.00        $ 287.21
40015697   MITSUYASU   ROBERT     201919       FLS       FLSA PREMIUM                  0.00        $ 772.56
40015697   MITSUYASU   ROBERT     201920       110       OVERTIME‐REGULAR‐UNS          0.00      $ 2,664.99
40015697   MITSUYASU   ROBERT     201920       130       NIGHT DIFFERENTIAL‐W          0.00         $ 72.90
40015697   MITSUYASU   ROBERT     201920       CAR       OVERTIME CUTBACK‐REA          0.00          $ ‐0.03
40015697   MITSUYASU   ROBERT     201920       FLS       FLSA PREMIUM                  0.00      $ 2,084.14
40015697   MITSUYASU   Total                                                         168.00     $ 16,853.27
40216262   MODELSKI    EMILY      201921       010       REGULAR TIME                 11.50        $ 453.56
40216262   MODELSKI    EMILY      201921       110       OVERTIME‐REGULAR‐UNS          9.75        $ 258.31
40216262   MODELSKI    EMILY      201921       FLS       FLSA PREMIUM                  0.00        $ 129.19
40216262   MODELSKI    Total                                                          21.25        $ 841.06
40011624   MOORE       JASON      201918       010       REGULAR TIME                 80.00      $ 7,032.68
40011624   MOORE       JASON      201918       110       OVERTIME‐REGULAR‐UNS         98.00      $ 6,342.71
40011624   MOORE       JASON      201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 141.50
40011624   MOORE       JASON      201918       180       ADMIN UNCONTROLED OV          0.00      $ 1,480.65
40011624   MOORE       JASON      201918       FLS       FLSA PREMIUM                  0.00      $ 3,205.57
40011624   MOORE       JASON      201919       051       HOLIDAY‐WORKED                0.00        $ 413.64
40011624   MOORE       JASON      201919       110       OVERTIME‐REGULAR‐UNS         20.00      $ 1,292.60
40011624   MOORE       JASON      201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 18.67
40011624   MOORE       JASON      201919       FLS       FLSA PREMIUM                  0.00        $ 717.87


                                                                                                               AR11668
                          Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 56 of 499
                                           2019 Burning Man Labor
40011624   MOORE       Total                                                         198.00     $ 20,645.89
40007975   NARDINGER   JOSEPH     201918       110       OVERTIME‐REGULAR‐UNS         60.00      $ 2,920.46
40007975   NARDINGER   JOSEPH     201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 75.07
40007975   NARDINGER   JOSEPH     201918       FLS       FLSA PREMIUM                  0.00      $ 1,528.23
40007975   NARDINGER   JOSEPH     201919       051       HOLIDAY‐WORKED                0.00        $ 389.28
40007975   NARDINGER   JOSEPH     201919       110       OVERTIME‐REGULAR‐UNS         18.00        $ 875.89
40007975   NARDINGER   JOSEPH     201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 23.40
40007975   NARDINGER   JOSEPH     201919       FLS       FLSA PREMIUM                  0.00        $ 538.98
40007975   NARDINGER   Total                                                          78.00      $ 6,351.31
40035233   NICHOLS     MITCHELL   201917       110       OVERTIME‐REGULAR‐UNS         32.00      $ 1,654.82
40035233   NICHOLS     MITCHELL   201917       FLS       FLSA PREMIUM                  0.00        $ 827.59
40035233   NICHOLS     MITCHELL   201918       110       OVERTIME‐REGULAR‐UNS          8.00        $ 413.22
40035233   NICHOLS     Total                                                          40.00      $ 2,895.63
40233605   NORTHRUP    JOSHUA     201917       010       REGULAR TIME                 30.00      $ 1,053.09
40233605   NORTHRUP    JOSHUA     201917       110       OVERTIME‐REGULAR‐UNS         40.00      $ 1,060.73
40233605   NORTHRUP    JOSHUA     201917       FLS       FLSA PREMIUM                  0.00        $ 530.59
40233605   NORTHRUP    JOSHUA     201918       010       REGULAR TIME                 48.00      $ 1,695.32
40233605   NORTHRUP    JOSHUA     201918       110       OVERTIME‐REGULAR‐UNS         64.00      $ 1,696.92
40233605   NORTHRUP    JOSHUA     201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 75.71
40233605   NORTHRUP    JOSHUA     201918       FLS       FLSA PREMIUM                  0.00        $ 862.56
40233605   NORTHRUP    JOSHUA     201919       010       REGULAR TIME                 40.00      $ 1,431.15
40233605   NORTHRUP    JOSHUA     201919       110       OVERTIME‐REGULAR‐UNS         22.00        $ 583.04
40233605   NORTHRUP    JOSHUA     201919       FLS       FLSA PREMIUM                  0.00        $ 291.63
40233605   NORTHRUP    Total                                                         244.00      $ 9,280.74
40206895   PINCUS      JARED      201917       110       OVERTIME‐REGULAR‐UNS         20.00        $ 594.46
40206895   PINCUS      JARED      201917       FLS       FLSA PREMIUM                  0.00        $ 297.23
40206895   PINCUS      JARED      201918       110       OVERTIME‐REGULAR‐UNS          3.00         $ 89.08
40206895   PINCUS      JARED      201918       FLS       FLSA PREMIUM                  0.00         $ 44.54
40206895   PINCUS      Total                                                          23.00      $ 1,025.31
40011030   PIRTLE      MARK       201908       010       REGULAR TIME                 37.00      $ 1,201.90
40011030   PIRTLE      MARK       201909       010       REGULAR TIME                 40.00      $ 1,299.31
40011030   PIRTLE      MARK       201910       010       REGULAR TIME                 37.00      $ 1,201.90
40011030   PIRTLE      MARK       201911       010       REGULAR TIME                 41.00      $ 1,331.84
40011030   PIRTLE      MARK       201912       010       REGULAR TIME                 31.00      $ 1,007.02


                                                                                                              AR11669
                       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 57 of 499
                                        2019 Burning Man Labor
40011030   PIRTLE   MARK       201913       010       REGULAR TIME                 36.00      $ 1,169.37
40011030   PIRTLE   MARK       201913       52B       FERS‐ANNUITANT REIMB          0.00        $ 906.48
40011030   PIRTLE   MARK       201914       010       REGULAR TIME                 13.00        $ 422.40
40011030   PIRTLE   MARK       201915       010       REGULAR TIME                 36.00      $ 1,169.38
40011030   PIRTLE   MARK       201916       010       REGULAR TIME                 72.00      $ 2,338.62
40011030   PIRTLE   MARK       201916       110       OVERTIME‐REGULAR‐UNS         12.00        $ 713.72
40011030   PIRTLE   MARK       201916       FLS       FLSA PREMIUM                  0.00        $ 356.93
40011030   PIRTLE   MARK       201917       010       REGULAR TIME                 80.00      $ 2,598.47
40011030   PIRTLE   MARK       201917       110       OVERTIME‐REGULAR‐UNS         32.00      $ 1,903.25
40011030   PIRTLE   MARK       201917       FLS       FLSA PREMIUM                  0.00        $ 951.80
40011030   PIRTLE   MARK       201918       010       REGULAR TIME                 80.00      $ 2,598.47
40011030   PIRTLE   MARK       201918       110       OVERTIME‐REGULAR‐UNS         89.00      $ 5,293.42
40011030   PIRTLE   MARK       201918       FLS       FLSA PREMIUM                  0.00      $ 2,647.20
40011030   PIRTLE   MARK       201919       010       REGULAR TIME                 36.00      $ 1,169.38
40011030   PIRTLE   MARK       201920       010       REGULAR TIME                 20.00        $ 649.74
40011030   PIRTLE   MARK       201921       010       REGULAR TIME                 20.00        $ 649.72
40011030   PIRTLE   MARK       201922       010       REGULAR TIME                 42.00      $ 1,364.29
40011030   PIRTLE   MARK       201923       010       REGULAR TIME                 35.00      $ 1,136.94
40011030   PIRTLE   MARK       201924       010       REGULAR TIME                 20.00        $ 649.73
40011030   PIRTLE   MARK       201925       010       REGULAR TIME                  6.00        $ 195.06
40011030   PIRTLE   Total                                                         815.00     $ 34,926.34
40168587   PRICE    DUANE      201910       010       REGULAR TIME                  4.00        $ 306.46
40168587   PRICE    DUANE      201911       010       REGULAR TIME                 11.00        $ 842.87
40168587   PRICE    Total                                                          15.00      $ 1,149.33
40203566   PURDY    KEVIN      201918       010       REGULAR TIME                 60.00      $ 3,694.28
40203566   PURDY    KEVIN      201918       110       OVERTIME‐REGULAR‐UNS         78.00      $ 2,658.13
40203566   PURDY    KEVIN      201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 52.70
40203566   PURDY    KEVIN      201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 101.19
40203566   PURDY    KEVIN      201918       FLS       FLSA PREMIUM                  0.00      $ 1,381.55
40203566   PURDY    KEVIN      201919       010       REGULAR TIME                 10.00        $ 622.78
40203566   PURDY    KEVIN      201919       110       OVERTIME‐REGULAR‐UNS          2.00         $ 67.95
40203566   PURDY    KEVIN      201919       140       SUNDAY PREMIUM‐WORKE          0.00        $ 102.27
40203566   PURDY    KEVIN      201919       FLS       FLSA PREMIUM                  0.00         $ 44.09
40203566   PURDY    Total                                                         150.00      $ 8,724.94


                                                                                                           AR11670
                          Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 58 of 499
                                        2019 Burning Man Labor
40015979   REGNELL    RYAN        201918       010       REGULAR TIME                 70.00      $ 5,443.24
40015979   REGNELL    RYAN        201918       110       OVERTIME‐REGULAR‐UNS         65.50      $ 2,943.18
40015979   REGNELL    RYAN        201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 64.01
40015979   REGNELL    RYAN        201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 133.39
40015979   REGNELL    RYAN        201918       FLS       FLSA PREMIUM                  0.00      $ 1,531.13
40015979   REGNELL    RYAN        201919       010       REGULAR TIME                 10.00        $ 787.66
40015979   REGNELL    RYAN        201919       051       HOLIDAY‐WORKED                0.00        $ 449.01
40015979   REGNELL    RYAN        201919       110       OVERTIME‐REGULAR‐UNS         17.00        $ 763.32
40015979   REGNELL    RYAN        201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 10.80
40015979   REGNELL    RYAN        201919       140       SUNDAY PREMIUM‐WORKE          0.00        $ 135.08
40015979   REGNELL    RYAN        201919       FLS       FLSA PREMIUM                  0.00        $ 466.76
40015979   REGNELL    Total                                                          162.50     $ 12,727.58
40079536   RICHARDS   BRIAN       201918       010       REGULAR TIME                 64.00      $ 5,791.17
40079536   RICHARDS   BRIAN       201918       110       OVERTIME‐REGULAR‐UNS         58.00      $ 3,052.67
40079536   RICHARDS   BRIAN       201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 562.46
40079536   RICHARDS   BRIAN       201918       EAP       AVAILABILITY PAY              0.00      $ 1,219.28
40079536   RICHARDS   BRIAN       201918       FLS       FLSA PREMIUM                  0.00      $ 1,671.21
40079536   RICHARDS   BRIAN       201919       051       HOLIDAY‐WORKED                0.00        $ 420.99
40079536   RICHARDS   BRIAN       201919       110       OVERTIME‐REGULAR‐UNS         14.00        $ 736.73
40079536   RICHARDS   BRIAN       201919       120       OVERTIME‐HOLIDAY‐WOR          5.00        $ 263.12
40079536   RICHARDS   BRIAN       201919       130       NIGHT DIFFERENTIAL‐W          0.00        $ 113.98
40079536   RICHARDS   BRIAN       201919       FLS       FLSA PREMIUM                  0.00        $ 571.09
40079536   RICHARDS   Total                                                          141.00     $ 14,402.70
40015765   ROBERTS    JEFFERY     201918       010       REGULAR TIME                 64.00      $ 4,525.09
40015765   ROBERTS    JEFFERY     201918       110       OVERTIME‐REGULAR‐UNS         71.00      $ 2,496.09
40015765   ROBERTS    JEFFERY     201918       180       ADMIN UNCONTROLED OV          0.00        $ 952.70
40015765   ROBERTS    JEFFERY     201918       CAR       OVERTIME CUTBACK‐REA          0.00           $ 0.16
40015765   ROBERTS    JEFFERY     201919       110       OVERTIME‐REGULAR‐UNS          0.00        $ 791.25
40015765   ROBERTS    JEFFERY     201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 59.23
40015765   ROBERTS    JEFFERY     201919       180       ADMIN UNCONTROLED OV          0.00          $ ‐0.02
40015765   ROBERTS    JEFFERY     201919       CAR       OVERTIME CUTBACK‐REA          0.00          $ ‐0.16
40015765   ROBERTS    JEFFERY     201919       FLS       FLSA PREMIUM                  0.00      $ 1,735.41
40015765   ROBERTS    JEFFERY     201919       051       HOLIDAY‐WORKED                0.00        $ 326.16
40015765   ROBERTS    JEFFERY     201919       110       OVERTIME‐REGULAR‐UNS         16.00        $ 696.47


                                                                                                               AR11671
                         Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 59 of 499
                                       2019 Burning Man Labor
40015765   ROBERTS    Total                                                         151.00     $ 11,582.38
40005739   ROBINSON   CHAD       201917       010       REGULAR TIME                  8.50        $ 578.40
40005739   ROBINSON   CHAD       201917       110       OVERTIME‐REGULAR‐UNS          4.25        $ 162.30
40005739   ROBINSON   CHAD       201917       180       ADMIN UNCONTROLED OV          0.00        $ 122.55
40005739   ROBINSON   CHAD       201917       FLS       FLSA PREMIUM                  0.00         $ 82.78
40005739   ROBINSON   CHAD       201918       010       REGULAR TIME                 80.00      $ 5,488.34
40005739   ROBINSON   CHAD       201918       110       OVERTIME‐REGULAR‐UNS        108.75      $ 5,149.70
40005739   ROBINSON   CHAD       201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 131.54
40005739   ROBINSON   CHAD       201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 187.92
40005739   ROBINSON   CHAD       201918       180       ADMIN UNCONTROLED OV          0.00      $ 1,155.49
40005739   ROBINSON   CHAD       201918       FLS       FLSA PREMIUM                  0.00      $ 2,736.88
40005739   ROBINSON   CHAD       201919       010       REGULAR TIME                 16.00      $ 1,111.19
40005739   ROBINSON   CHAD       201919       051       HOLIDAY‐WORKED                0.00        $ 315.82
40005739   ROBINSON   CHAD       201919       110       OVERTIME‐REGULAR‐UNS         30.00      $ 1,283.80
40005739   ROBINSON   CHAD       201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 28.52
40005739   ROBINSON   CHAD       201919       140       SUNDAY PREMIUM‐WORKE          0.00         $ 95.06
40005739   ROBINSON   CHAD       201919       180       ADMIN UNCONTROLED OV          0.00        $ 230.83
40005739   ROBINSON   CHAD       201919       FLS       FLSA PREMIUM                  0.00        $ 702.60
40005739   ROBINSON   Total                                                         247.50     $ 19,563.72
40011138   ROMERO     CLAYTON    201918       010       REGULAR TIME                 56.00      $ 3,076.86
40011138   ROMERO     CLAYTON    201918       110       OVERTIME‐REGULAR‐UNS         73.75      $ 2,390.25
40011138   ROMERO     CLAYTON    201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 279.05
40011138   ROMERO     CLAYTON    201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 293.34
40011138   ROMERO     CLAYTON    201918       180       ADMIN UNCONTROLED OV          0.00        $ 647.92
40011138   ROMERO     CLAYTON    201918       FLS       FLSA PREMIUM                  0.00      $ 1,203.28
40011138   ROMERO     CLAYTON    201919       010       REGULAR TIME                 16.00        $ 889.90
40011138   ROMERO     CLAYTON    201919       051       HOLIDAY‐WORKED                0.00        $ 246.53
40011138   ROMERO     CLAYTON    201919       110       OVERTIME‐REGULAR‐UNS         15.00        $ 523.81
40011138   ROMERO     CLAYTON    201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 81.71
40011138   ROMERO     CLAYTON    201919       140       SUNDAY PREMIUM‐WORKE          0.00        $ 148.38
40011138   ROMERO     CLAYTON    201919       180       ADMIN UNCONTROLED OV          0.00        $ 184.91
40011138   ROMERO     CLAYTON    201919       FLS       FLSA PREMIUM                  0.00        $ 188.89
40011138   ROMERO     Total                                                         160.75     $ 10,154.83
40012685   ROOP       MICHAEL    201918       010       REGULAR TIME                 80.00      $ 7,865.82


                                                                                                             AR11672
                        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 60 of 499
                                      2019 Burning Man Labor
40012685   ROOP      MICHAEL    201918       110       OVERTIME‐REGULAR‐UNS         94.75      $ 6,915.39
40012685   ROOP      MICHAEL    201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 617.18
40012685   ROOP      MICHAEL    201918       180       ADMIN UNCONTROLED OV          0.00      $ 1,656.16
40012685   ROOP      MICHAEL    201918       FLS       FLSA PREMIUM                  0.00      $ 3,398.71
40012685   ROOP      MICHAEL    201919       051       HOLIDAY‐WORKED                0.00        $ 466.88
40012685   ROOP      MICHAEL    201919       110       OVERTIME‐REGULAR‐UNS         17.00      $ 1,240.16
40012685   ROOP      MICHAEL    201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 80.78
40012685   ROOP      MICHAEL    201919       FLS       FLSA PREMIUM                  0.00        $ 565.56
40012685   ROOP      Total                                                         191.75     $ 22,806.64
40063390   ROREX     ZWAANTJE   201908       010       REGULAR TIME                  1.00         $ 57.69
40063390   ROREX     ZWAANTJE   201909       010       REGULAR TIME                  0.00           $ 0.81
40063390   ROREX     ZWAANTJE   201909       010       REGULAR TIME                  0.50         $ 29.50
40063390   ROREX     ZWAANTJE   201910       010       REGULAR TIME                  1.00         $ 58.98
40063390   ROREX     ZWAANTJE   201911       010       REGULAR TIME                  1.00         $ 58.97
40063390   ROREX     ZWAANTJE   201913       010       REGULAR TIME                  3.00        $ 176.88
40063390   ROREX     ZWAANTJE   201914       010       REGULAR TIME                  7.00        $ 413.18
40063390   ROREX     ZWAANTJE   201915       010       REGULAR TIME                  3.00        $ 178.23
40063390   ROREX     ZWAANTJE   201916       010       REGULAR TIME                  8.00        $ 475.80
40063390   ROREX     ZWAANTJE   201916       110       OVERTIME‐REGULAR‐UNS          6.50        $ 283.42
40063390   ROREX     ZWAANTJE   201917       010       REGULAR TIME                 25.50      $ 1,514.98
40063390   ROREX     ZWAANTJE   201918       010       REGULAR TIME                 80.00      $ 4,793.97
40063390   ROREX     ZWAANTJE   201918       110       OVERTIME‐REGULAR‐UNS         64.00      $ 2,795.25
40063390   ROREX     ZWAANTJE   201919       010       REGULAR TIME                 57.00      $ 3,456.61
40063390   ROREX     ZWAANTJE   201919       051       HOLIDAY‐WORKED                0.00        $ 298.01
40063390   ROREX     ZWAANTJE   201919       110       OVERTIME‐REGULAR‐UNS          5.00        $ 217.96
40063390   ROREX     ZWAANTJE   201919       120       OVERTIME‐HOLIDAY‐WOR          4.00        $ 174.36
40063390   ROREX     ZWAANTJE   201920       010       REGULAR TIME                 15.50        $ 939.64
40063390   ROREX     ZWAANTJE   201920       110       OVERTIME‐REGULAR‐UNS          9.00        $ 392.14
40063390   ROREX     ZWAANTJE   201921       010       REGULAR TIME                 51.50      $ 3,128.48
40063390   ROREX     ZWAANTJE   201921       110       OVERTIME‐REGULAR‐UNS          7.00        $ 304.94
40063390   ROREX     ZWAANTJE   201922       010       REGULAR TIME                 22.50      $ 1,388.10
40063390   ROREX     ZWAANTJE   201922       110       OVERTIME‐REGULAR‐UNS          2.00         $ 87.10
40063390   ROREX     Total                                                         374.00     $ 21,225.00
40151566   RUSSELL   DAVID      201918       010       REGULAR TIME                 56.00      $ 3,598.81


                                                                                                             AR11673
                           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 61 of 499
                                         2019 Burning Man Labor
40151566   RUSSELL      DAVID      201918       110       OVERTIME‐REGULAR‐UNS         80.00      $ 3,116.46
40151566   RUSSELL      DAVID      201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 386.43
40151566   RUSSELL      DAVID      201918       140       SUNDAY PREMIUM‐WORKE          0.00          $ 88.84
40151566   RUSSELL      DAVID      201918       180       ADMIN UNCONTROLED OV          0.00        $ 757.71
40151566   RUSSELL      DAVID      201918       FLS       FLSA PREMIUM                  0.00      $ 1,812.41
40151566   RUSSELL      DAVID      201919       010       REGULAR TIME                 16.00      $ 1,041.19
40151566   RUSSELL      DAVID      201919       051       HOLIDAY‐WORKED                0.00        $ 298.81
40151566   RUSSELL      DAVID      201919       110       OVERTIME‐REGULAR‐UNS         10.00        $ 395.26
40151566   RUSSELL      DAVID      201919       130       NIGHT DIFFERENTIAL‐W          0.00          $ 76.44
40151566   RUSSELL      DAVID      201919       140       SUNDAY PREMIUM‐WORKE          0.00          $ 89.91
40151566   RUSSELL      DAVID      201919       180       ADMIN UNCONTROLED OV          0.00        $ 216.33
40151566   RUSSELL      DAVID      201919       FLS       FLSA PREMIUM                  0.00        $ 262.31
40151566   RUSSELL      Total                                                         162.00     $ 12,140.91
40130051   SARCINELLA   GARRETT    201918       110       OVERTIME‐REGULAR‐UNS         61.00      $ 2,214.54
40130051   SARCINELLA   GARRETT    201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 344.85
40130051   SARCINELLA   GARRETT    201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 172.44
40130051   SARCINELLA   GARRETT    201918       FLS       FLSA PREMIUM                  0.00      $ 1,211.45
40130051   SARCINELLA   GARRETT    201919       010       REGULAR TIME                  9.00        $ 582.48
40130051   SARCINELLA   GARRETT    201919       110       OVERTIME‐REGULAR‐UNS         31.75      $ 1,152.39
40130051   SARCINELLA   GARRETT    201919       121       OVERTIME‐SUNDAY‐WORK          5.00        $ 181.48
40130051   SARCINELLA   GARRETT    201919       130       NIGHT DIFFERENTIAL‐W          0.00          $ 87.36
40130051   SARCINELLA   GARRETT    201919       140       SUNDAY PREMIUM‐WORKE          0.00          $ 87.36
40130051   SARCINELLA   GARRETT    201919       FLS       FLSA PREMIUM                  0.00        $ 724.54
40130051   SARCINELLA   GARRETT    201920       010       REGULAR TIME                 64.00      $ 4,149.62
40130051   SARCINELLA   GARRETT    201920       110       OVERTIME‐REGULAR‐UNS         ‐1.00         $ ‐36.40
40130051   SARCINELLA   GARRETT    201920       130       NIGHT DIFFERENTIAL‐W          0.00          $ 26.27
40130051   SARCINELLA   GARRETT    201920       FLS       FLSA PREMIUM                  0.00         $ ‐15.37
40130051   SARCINELLA   Total                                                         169.75     $ 10,883.01
40128289   SAWTELL      PETER      201918       010       REGULAR TIME                 40.00      $ 2,449.81
40128289   SAWTELL      PETER      201918       110       OVERTIME‐REGULAR‐UNS         92.75      $ 3,270.37
40128289   SAWTELL      PETER      201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 339.13
40128289   SAWTELL      PETER      201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 104.67
40128289   SAWTELL      PETER      201918       FLS       FLSA PREMIUM                  0.00      $ 1,762.88
40128289   SAWTELL      PETER      201919       010       REGULAR TIME                 10.00        $ 610.55


                                                                                                                AR11674
                          Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 62 of 499
                                             2019 Burning Man Labor
40128289   SAWTELL     PETER        201919      051      HOLIDAY‐WORKED                0.00        $ 352.19
40128289   SAWTELL     PETER        201919      110      OVERTIME‐REGULAR‐UNS          5.00        $ 176.09
40128289   SAWTELL     PETER        201919      130      NIGHT DIFFERENTIAL‐W          0.00         $ 67.81
40128289   SAWTELL     PETER        201919      140      SUNDAY PREMIUM‐WORKE          0.00        $ 105.95
40128289   SAWTELL     PETER        201919      FLS      FLSA PREMIUM                  0.00        $ 118.11
40128289   SAWTELL     Total                                                         147.75      $ 9,357.56
40164696   SCHWIRIAN   SCOTT        201917      010      REGULAR TIME                 40.00      $ 2,323.39
40164696   SCHWIRIAN   SCOTT        201917      110      OVERTIME‐REGULAR‐UNS         54.00      $ 1,958.53
40164696   SCHWIRIAN   SCOTT        201917      FLS      FLSA PREMIUM                  0.00        $ 979.27
40164696   SCHWIRIAN   SCOTT        201918      010      REGULAR TIME                 72.00      $ 4,212.01
40164696   SCHWIRIAN   SCOTT        201918      110      OVERTIME‐REGULAR‐UNS        110.00      $ 3,994.30
40164696   SCHWIRIAN   SCOTT        201918      FLS      FLSA PREMIUM                  0.00      $ 1,997.16
40164696   SCHWIRIAN   SCOTT        201919      010      REGULAR TIME                  8.00        $ 470.83
40164696   SCHWIRIAN   SCOTT        201919      051      HOLIDAY‐WORKED                0.00        $ 289.92
40164696   SCHWIRIAN   SCOTT        201919      110      OVERTIME‐REGULAR‐UNS         20.00      $ 1,087.20
40164696   SCHWIRIAN   SCOTT        201919      120      OVERTIME‐HOLIDAY‐WOR          6.00        $ 261.91
40164696   SCHWIRIAN   Total                                                         310.00     $ 17,574.52
40204635   SHAARDA     KRISTINA     201918      010      REGULAR TIME                 30.00        $ 885.80
40204635   SHAARDA     KRISTINA     201918      110      OVERTIME‐REGULAR‐UNS         32.00        $ 691.87
40204635   SHAARDA     KRISTINA     201918      FLS      FLSA PREMIUM                  0.00        $ 346.12
40204635   SHAARDA     KRISTINA     201919      010      REGULAR TIME                 20.00        $ 598.14
40204635   SHAARDA     KRISTINA     201919      051      HOLIDAY‐WORKED                0.00        $ 172.86
40204635   SHAARDA     KRISTINA     201919      110      OVERTIME‐REGULAR‐UNS          8.00        $ 172.86
40204635   SHAARDA     KRISTINA     201919      120      OVERTIME‐HOLIDAY‐WOR          4.00         $ 86.42
40204635   SHAARDA     KRISTINA     201919      FLS      FLSA PREMIUM                  0.00        $ 140.89
40204635   SHAARDA     Total                                                          94.00      $ 3,094.96
40011992   SHARKEY     ANNE‐MARIE   201918      010      REGULAR TIME                 42.00      $ 3,486.64
40011992   SHARKEY     ANNE‐MARIE   201918      110      OVERTIME‐REGULAR‐UNS         63.00      $ 3,065.27
40011992   SHARKEY     ANNE‐MARIE   201918      130      NIGHT DIFFERENTIAL‐W          0.00        $ 248.19
40011992   SHARKEY     ANNE‐MARIE   201918      EAP      AVAILABILITY PAY              0.00        $ 734.01
40011992   SHARKEY     ANNE‐MARIE   201918      FLS      FLSA PREMIUM                  0.00      $ 1,626.31
40011992   SHARKEY     ANNE‐MARIE   201919      051      HOLIDAY‐WORKED                0.00        $ 388.56
40011992   SHARKEY     ANNE‐MARIE   201919      110      OVERTIME‐REGULAR‐UNS         14.00        $ 679.98
40011992   SHARKEY     ANNE‐MARIE   201919      FLS      FLSA PREMIUM                  0.00        $ 364.32


                                                                                                              AR11675
                          Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 63 of 499
                                           2019 Burning Man Labor
40011992   SHARKEY     Total                                                         119.00     $ 10,593.28
40044282   SHEDDEN     KENNETH    201918       010       REGULAR TIME                 16.00        $ 901.47
40044282   SHEDDEN     KENNETH    201918       110       OVERTIME‐REGULAR‐UNS          8.00        $ 348.96
40044282   SHEDDEN     Total                                                          24.00      $ 1,250.43
40236100   SOLIS       PAULINA    201918       010       REGULAR TIME                 64.00      $ 2,048.24
40236100   SOLIS       PAULINA    201918       110       OVERTIME‐REGULAR‐UNS         79.50      $ 1,910.20
40236100   SOLIS       PAULINA    201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 218.06
40236100   SOLIS       PAULINA    201918       FLS       FLSA PREMIUM                  0.00      $ 1,001.30
40236100   SOLIS       PAULINA    201919       010       REGULAR TIME                  8.00        $ 285.64
40236100   SOLIS       PAULINA    201919       051       HOLIDAY‐WORKED                0.00        $ 191.84
40236100   SOLIS       PAULINA    201919       110       OVERTIME‐REGULAR‐UNS         13.75        $ 329.71
40236100   SOLIS       PAULINA    201919       120       OVERTIME‐HOLIDAY‐WOR          4.00         $ 95.92
40236100   SOLIS       PAULINA    201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 33.84
40236100   SOLIS       PAULINA    201919       FLS       FLSA PREMIUM                  0.00        $ 232.83
40236100   SOLIS       Total                                                         169.25      $ 6,347.58
40045359   SPENCER     PAUL       201917       010       REGULAR TIME                 30.00      $ 1,119.13
40045359   SPENCER     PAUL       201917       110       OVERTIME‐REGULAR‐UNS         35.00        $ 876.84
40045359   SPENCER     PAUL       201917       FLS       FLSA PREMIUM                  0.00        $ 438.42
40045359   SPENCER     PAUL       201918       010       REGULAR TIME                 70.00      $ 2,628.55
40045359   SPENCER     PAUL       201918       110       OVERTIME‐REGULAR‐UNS         99.00      $ 2,481.22
40045359   SPENCER     PAUL       201918       FLS       FLSA PREMIUM                  0.00      $ 1,240.60
40045359   SPENCER     PAUL       201919       051       HOLIDAY‐WORKED                0.00        $ 250.44
40045359   SPENCER     PAUL       201919       110       OVERTIME‐REGULAR‐UNS         16.00        $ 400.70
40045359   SPENCER     PAUL       201919       FLS       FLSA PREMIUM                  0.00        $ 236.10
40045359   SPENCER     Total                                                         250.00      $ 9,672.00
40043809   STEPLETON   FRANK      201918       010       REGULAR TIME                 64.00      $ 3,508.92
40043809   STEPLETON   FRANK      201918       110       OVERTIME‐REGULAR‐UNS         73.25      $ 2,715.85
40043809   STEPLETON   FRANK      201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 330.76
40043809   STEPLETON   FRANK      201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 146.78
40043809   STEPLETON   FRANK      201918       180       ADMIN UNCONTROLED OV          0.00        $ 591.14
40043809   STEPLETON   FRANK      201918       FLS       FLSA PREMIUM                  0.00      $ 1,461.78
40043809   STEPLETON   FRANK      201919       010       REGULAR TIME                  8.00        $ 444.12
40043809   STEPLETON   FRANK      201919       051       HOLIDAY‐WORKED                0.00        $ 246.84
40043809   STEPLETON   FRANK      201919       110       OVERTIME‐REGULAR‐UNS         17.00        $ 604.91


                                                                                                              AR11676
                           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 64 of 499
                                         2019 Burning Man Labor
40043809   STEPLETON    FRANK      201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 44.64
40043809   STEPLETON    FRANK      201919       140       SUNDAY PREMIUM‐WORKE          0.00         $ 74.28
40043809   STEPLETON    FRANK      201919       180       ADMIN UNCONTROLED OV          0.00         $ 73.83
40043809   STEPLETON    FRANK      201919       FLS       FLSA PREMIUM                  0.00        $ 331.70
40043809   STEPLETON    Total                                                         162.25     $ 10,575.55
40043500   STEVENS      ANGELA     201918       010       REGULAR TIME                 40.00      $ 3,380.20
40043500   STEVENS      ANGELA     201918       110       OVERTIME‐REGULAR‐UNS         40.00      $ 2,079.56
40043500   STEVENS      ANGELA     201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 203.55
40043500   STEVENS      ANGELA     201918       EAP       AVAILABILITY PAY              0.00        $ 711.68
40043500   STEVENS      ANGELA     201919       051       HOLIDAY‐WORKED                0.00        $ 415.85
40043500   STEVENS      ANGELA     201919       110       OVERTIME‐REGULAR‐UNS         14.00        $ 727.75
40043500   STEVENS      ANGELA     201919       120       OVERTIME‐HOLIDAY‐WOR          4.00        $ 207.93
40043500   STEVENS      Total                                                          98.00      $ 7,726.52
40044703   STOLTS       DAVID      201918       010       REGULAR TIME                 64.00      $ 4,596.39
40044703   STOLTS       DAVID      201918       110       OVERTIME‐REGULAR‐UNS         67.50      $ 2,983.02
40044703   STOLTS       DAVID      201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 413.06
40044703   STOLTS       DAVID      201918       180       ADMIN UNCONTROLED OV          0.00        $ 774.22
40044703   STOLTS       DAVID      201919       110       OVERTIME‐REGULAR‐UNS          0.00        $ 371.00
40044703   STOLTS       DAVID      201919       FLS       FLSA PREMIUM                  0.00      $ 1,776.90
40044703   STOLTS       DAVID      201919       010       REGULAR TIME                 16.00      $ 1,164.26
40044703   STOLTS       DAVID      201919       110       OVERTIME‐REGULAR‐UNS         34.00      $ 1,688.29
40044703   STOLTS       DAVID      201919       130       NIGHT DIFFERENTIAL‐W          0.00        $ 176.86
40044703   STOLTS       DAVID      201919       180       ADMIN UNCONTROLED OV          0.00        $ 193.51
40044703   STOLTS       DAVID      201919       FLS       FLSA PREMIUM                  0.00        $ 877.77
40044703   STOLTS       Total                                                         181.50     $ 15,015.28
40142983   STORLA       LAUREN     201918       010       REGULAR TIME                 80.00      $ 3,936.62
40142983   STORLA       LAUREN     201918       110       OVERTIME‐REGULAR‐UNS        101.00      $ 2,995.05
40142983   STORLA       LAUREN     201918       FLS       FLSA PREMIUM                  0.00      $ 1,497.50
40142983   STORLA       LAUREN     201919       010       REGULAR TIME                 32.00      $ 1,594.83
40142983   STORLA       LAUREN     201919       051       HOLIDAY‐WORKED                0.00        $ 237.03
40142983   STORLA       LAUREN     201919       110       OVERTIME‐REGULAR‐UNS         57.00      $ 1,688.82
40142983   STORLA       LAUREN     201919       FLS       FLSA PREMIUM                  0.00        $ 893.94
40142983   STORLA       Total                                                         270.00     $ 12,843.79
40043796   STRICKLAND   CLARENCE   201911       010       REGULAR TIME                  3.00        $ 229.39


                                                                                                               AR11677
                           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 65 of 499
                                            2019 Burning Man Labor
40043796   STRICKLAND   Total                                                           3.00        $ 229.39
40210894   SULLINS      BARRY      201918       010       REGULAR TIME                 48.00      $ 3,081.70
40210894   SULLINS      BARRY      201918       110       OVERTIME‐REGULAR‐UNS         74.50      $ 3,093.07
40210894   SULLINS      BARRY      201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 331.57
40210894   SULLINS      BARRY      201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 261.78
40210894   SULLINS      BARRY      201918       180       ADMIN UNCONTROLED OV          0.00        $ 648.83
40210894   SULLINS      BARRY      201918       FLS       FLSA PREMIUM                  0.00      $ 1,722.69
40210894   SULLINS      BARRY      201919       010       REGULAR TIME                 12.00        $ 780.04
40210894   SULLINS      BARRY      201919       051       HOLIDAY‐WORKED                0.00        $ 293.54
40210894   SULLINS      BARRY      201919       110       OVERTIME‐REGULAR‐UNS         11.00        $ 436.34
40210894   SULLINS      BARRY      201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 39.75
40210894   SULLINS      BARRY      201919       180       ADMIN UNCONTROLED OV          0.00        $ 162.06
40210894   SULLINS      BARRY      201919       FLS       FLSA PREMIUM                  0.00        $ 259.67
40210894   SULLINS      Total                                                         145.50     $ 11,111.04
40017255   SUTTON       CHARLES    201918       010       REGULAR TIME                 64.00      $ 4,073.52
40017255   SUTTON       CHARLES    201918       110       OVERTIME‐REGULAR‐UNS         60.00      $ 2,729.09
40017255   SUTTON       CHARLES    201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 345.74
40017255   SUTTON       CHARLES    201918       180       ADMIN UNCONTROLED OV          0.00        $ 857.81
40017255   SUTTON       CHARLES    201918       FLS       FLSA PREMIUM                  0.00      $ 1,309.55
40017255   SUTTON       CHARLES    201919       051       HOLIDAY‐WORKED                0.00        $ 290.94
40017255   SUTTON       CHARLES    201919       110       OVERTIME‐REGULAR‐UNS         26.00      $ 1,181.96
40017255   SUTTON       CHARLES    201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 74.41
40017255   SUTTON       CHARLES    201919       FLS       FLSA PREMIUM                  0.00        $ 590.54
40017255   SUTTON       Total                                                         150.00     $ 11,453.56
40011084   SWANSON      SCOTT      201918       010       REGULAR TIME                 64.00      $ 5,255.85
40011084   SWANSON      SCOTT      201918       110       OVERTIME‐REGULAR‐UNS         55.00      $ 2,607.34
40011084   SWANSON      SCOTT      201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 456.43
40011084   SWANSON      SCOTT      201918       EAP       AVAILABILITY PAY              0.00      $ 1,106.64
40011084   SWANSON      SCOTT      201918       FLS       FLSA PREMIUM                  0.00      $ 1,417.79
40011084   SWANSON      SCOTT      201919       051       HOLIDAY‐WORKED                0.00        $ 379.16
40011084   SWANSON      SCOTT      201919       110       OVERTIME‐REGULAR‐UNS         14.00        $ 663.54
40011084   SWANSON      SCOTT      201919       FLS       FLSA PREMIUM                  0.00        $ 355.50
40011084   SWANSON      Total                                                         133.00     $ 12,242.25
40013748   SWISHER      GARRETT    201918       010       REGULAR TIME                  8.00        $ 454.76


                                                                                                               AR11678
                          Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 66 of 499
                                           2019 Burning Man Labor
40013748   SWISHER     GARRETT    201918       110       OVERTIME‐REGULAR‐UNS         14.00        $ 491.50
40013748   SWISHER     GARRETT    201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 20.83
40013748   SWISHER     GARRETT    201918       FLS       FLSA PREMIUM                  0.00        $ 247.08
40013748   SWISHER     Total                                                          22.00      $ 1,214.17
40016531   TAYLOR      ELEANOR    201921       010       REGULAR TIME                  6.00        $ 261.81
40016531   TAYLOR      ELEANOR    201921       110       OVERTIME‐REGULAR‐UNS         18.00        $ 453.04
40016531   TAYLOR      ELEANOR    201921       FLS       FLSA PREMIUM                  0.00        $ 226.61
40016531   TAYLOR      ELEANOR    201922       010       REGULAR TIME                 12.00        $ 530.59
40016531   TAYLOR      Total                                                          36.00      $ 1,472.05
40011049   TEMPLETON   WARREN     201918       010       REGULAR TIME                 80.00      $ 7,450.64
40011049   TEMPLETON   WARREN     201918       110       OVERTIME‐REGULAR‐UNS         81.00      $ 4,461.77
40011049   TEMPLETON   WARREN     201918       EAP       AVAILABILITY PAY              0.00      $ 1,568.74
40011049   TEMPLETON   WARREN     201918       FLS       FLSA PREMIUM                  0.00      $ 2,337.74
40011049   TEMPLETON   WARREN     201919       010       REGULAR TIME                  8.00        $ 754.80
40011049   TEMPLETON   WARREN     201919       051       HOLIDAY‐WORKED                0.00        $ 440.41
40011049   TEMPLETON   WARREN     201919       110       OVERTIME‐REGULAR‐UNS         21.00      $ 1,156.08
40011049   TEMPLETON   WARREN     201919       EAP       AVAILABILITY PAY              0.00        $ 156.80
40011049   TEMPLETON   WARREN     201919       FLS       FLSA PREMIUM                  0.00        $ 706.46
40011049   TEMPLETON   Total                                                         190.00     $ 19,033.44
40068941   TITUS       AARON      201918       010       REGULAR TIME                 62.00      $ 5,367.67
40068941   TITUS       AARON      201918       110       OVERTIME‐REGULAR‐UNS         75.00      $ 4,774.28
40068941   TITUS       AARON      201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 553.29
40068941   TITUS       AARON      201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 136.05
40068941   TITUS       AARON      201918       180       ADMIN UNCONTROLED OV          0.00      $ 1,130.07
40068941   TITUS       AARON      201918       FLS       FLSA PREMIUM                  0.00      $ 2,344.65
40068941   TITUS       AARON      201919       010       REGULAR TIME                 27.00      $ 2,366.87
40068941   TITUS       AARON      201919       051       HOLIDAY‐WORKED                0.00        $ 457.77
40068941   TITUS       AARON      201919       110       OVERTIME‐REGULAR‐UNS         23.00      $ 1,462.30
40068941   TITUS       AARON      201919       130       NIGHT DIFFERENTIAL‐W          0.00        $ 244.83
40068941   TITUS       AARON      201919       180       ADMIN UNCONTROLED OV          0.00        $ 491.70
40068941   TITUS       AARON      201919       FLS       FLSA PREMIUM                  0.00        $ 613.88
40068941   TITUS       Total                                                         187.00     $ 19,943.36
40012149   TORRENCE    KATHLEEN   201916       010       REGULAR TIME                 10.00        $ 536.25
40012149   TORRENCE    KATHLEEN   201917       110       OVERTIME‐REGULAR‐UNS         10.50        $ 381.26


                                                                                                              AR11679
                         Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 67 of 499
                                       2019 Burning Man Labor
40012149   TORRENCE   KATHLEEN   201917       FLS       FLSA PREMIUM                  0.00        $ 190.63
40012149   TORRENCE   KATHLEEN   201918       010       REGULAR TIME                 80.00      $ 4,321.95
40012149   TORRENCE   KATHLEEN   201918       110       OVERTIME‐REGULAR‐UNS         70.50      $ 2,562.31
40012149   TORRENCE   KATHLEEN   201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 36.69
40012149   TORRENCE   KATHLEEN   201918       FLS       FLSA PREMIUM                  0.00      $ 1,288.73
40012149   TORRENCE   KATHLEEN   201919       010       REGULAR TIME                 16.00        $ 875.55
40012149   TORRENCE   KATHLEEN   201919       051       HOLIDAY‐WORKED                0.00        $ 290.56
40012149   TORRENCE   KATHLEEN   201919       110       OVERTIME‐REGULAR‐UNS         18.25        $ 662.84
40012149   TORRENCE   KATHLEEN   201919       130       NIGHT DIFFERENTIAL‐W          0.00           $ 7.65
40012149   TORRENCE   KATHLEEN   201919       FLS       FLSA PREMIUM                  0.00        $ 359.08
40012149   TORRENCE   KATHLEEN   201921       010       REGULAR TIME                 16.00        $ 877.37
40012149   TORRENCE   KATHLEEN   201921       110       OVERTIME‐REGULAR‐UNS         10.50        $ 381.30
40012149   TORRENCE   KATHLEEN   201921       FLS       FLSA PREMIUM                  0.00        $ 190.67
40012149   TORRENCE   Total                                                         231.75     $ 12,962.84
40197902   TORRES     ANTHONY    201918       010       REGULAR TIME                 56.00      $ 4,010.80
40197902   TORRES     ANTHONY    201918       046       TRAVEL‐COMP TIME‐EAR          2.00         $ 77.16
40197902   TORRES     ANTHONY    201918       110       OVERTIME‐REGULAR‐UNS         55.00      $ 2,279.50
40197902   TORRES     ANTHONY    201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 393.89
40197902   TORRES     ANTHONY    201918       EAP       AVAILABILITY PAY              0.00        $ 844.36
40197902   TORRES     ANTHONY    201918       FLS       FLSA PREMIUM                  0.00      $ 1,238.49
40197902   TORRES     ANTHONY    201919       051       HOLIDAY‐WORKED                0.00        $ 331.22
40197902   TORRES     ANTHONY    201919       110       OVERTIME‐REGULAR‐UNS         14.00        $ 579.63
40197902   TORRES     ANTHONY    201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 49.86
40197902   TORRES     ANTHONY    201919       FLS       FLSA PREMIUM                  0.00        $ 230.23
40197902   TORRES     Total                                                         127.00     $ 10,035.14
40017554   WAGGONER   SEAN       201918       010       REGULAR TIME                 64.00      $ 4,627.73
40017554   WAGGONER   SEAN       201918       110       OVERTIME‐REGULAR‐UNS         57.00      $ 2,469.76
40017554   WAGGONER   SEAN       201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 61.69
40017554   WAGGONER   SEAN       201918       EAP       AVAILABILITY PAY              0.00        $ 974.31
40017554   WAGGONER   SEAN       201918       FLS       FLSA PREMIUM                  0.00      $ 1,276.17
40017554   WAGGONER   SEAN       201919       010       REGULAR TIME                 32.00      $ 2,344.17
40017554   WAGGONER   SEAN       201919       051       HOLIDAY‐WORKED                0.00        $ 346.48
40017554   WAGGONER   SEAN       201919       110       OVERTIME‐REGULAR‐UNS         28.00      $ 1,212.66
40017554   WAGGONER   SEAN       201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 20.85


                                                                                                              AR11680
                          Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 68 of 499
                                           2019 Burning Man Labor
40017554   WAGGONER    SEAN       201919       EAP       AVAILABILITY PAY              0.00        $ 486.99
40017554   WAGGONER    SEAN       201919       FLS       FLSA PREMIUM                  0.00        $ 694.70
40017554   WAGGONER    Total                                                         181.00     $ 14,515.51
40014611   WEAVER      JONATHAN   201918       010       REGULAR TIME                 72.00      $ 5,160.65
40014611   WEAVER      JONATHAN   201918       110       OVERTIME‐REGULAR‐UNS         73.50      $ 3,388.59
40014611   WEAVER      JONATHAN   201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 73.91
40014611   WEAVER      JONATHAN   201918       FLS       FLSA PREMIUM                  0.00      $ 1,708.92
40014611   WEAVER      JONATHAN   201919       051       HOLIDAY‐WORKED                0.00        $ 368.48
40014611   WEAVER      JONATHAN   201919       110       OVERTIME‐REGULAR‐UNS         19.00        $ 875.15
40014611   WEAVER      JONATHAN   201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 11.07
40014611   WEAVER      JONATHAN   201919       FLS       FLSA PREMIUM                  0.00        $ 473.78
40014611   WEAVER      Total                                                         164.50     $ 12,060.55
40034176   WELTY       DEVIN      201917       010       REGULAR TIME                 13.00        $ 596.43
40034176   WELTY       DEVIN      201918       010       REGULAR TIME                 72.00      $ 3,324.87
40034176   WELTY       DEVIN      201918       110       OVERTIME‐REGULAR‐UNS         97.00      $ 2,980.70
40034176   WELTY       DEVIN      201918       130       NIGHT DIFFERENTIAL‐W          0.00         $ 73.12
40034176   WELTY       DEVIN      201918       FLS       FLSA PREMIUM                  0.00      $ 1,507.56
40034176   WELTY       DEVIN      201919       010       REGULAR TIME                  0.00         $ 93.55
40034176   WELTY       DEVIN      201919       110       OVERTIME‐REGULAR‐UNS          0.00         $ 92.93
40034176   WELTY       DEVIN      201919       130       NIGHT DIFFERENTIAL‐W          0.00           $ 2.06
40034176   WELTY       DEVIN      201919       FLS       FLSA PREMIUM                  0.00         $ 47.01
40034176   WELTY       DEVIN      201919       010       REGULAR TIME                 32.00      $ 1,540.78
40034176   WELTY       DEVIN      201919       110       OVERTIME‐REGULAR‐UNS         25.00        $ 792.07
40034176   WELTY       DEVIN      201919       130       NIGHT DIFFERENTIAL‐W          0.00         $ 11.42
40034176   WELTY       DEVIN      201919       FLS       FLSA PREMIUM                  0.00        $ 426.45
40034176   WELTY       Total                                                         239.00     $ 11,488.95
40155340   WHETSTONE   TANNER     202002       010       REGULAR TIME                  3.00        $ 168.39
40155340   WHETSTONE   Total                                                           3.00        $ 168.39
40219660   WILCOX      JOEY       201918       010       REGULAR TIME                 48.00      $ 2,643.65
40219660   WILCOX      JOEY       201918       110       OVERTIME‐REGULAR‐UNS         74.00      $ 2,860.92
40219660   WILCOX      JOEY       201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 227.45
40219660   WILCOX      JOEY       201918       140       SUNDAY PREMIUM‐WORKE          0.00         $ 81.23
40219660   WILCOX      JOEY       201918       180       ADMIN UNCONTROLED OV          0.00        $ 556.60
40219660   WILCOX      JOEY       201918       FLS       FLSA PREMIUM                  0.00      $ 1,586.52


                                                                                                               AR11681
                         Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 69 of 499
                                       2019 Burning Man Labor
40219660   WILCOX     JOEY       201919       010       REGULAR TIME                  8.00       $ 446.33
40219660   WILCOX     JOEY       201919       051       HOLIDAY‐WORKED                0.00       $ 273.56
40219660   WILCOX     JOEY       201919       120       OVERTIME‐HOLIDAY‐WOR          5.00       $ 192.11
40219660   WILCOX     JOEY       201919       121       OVERTIME‐SUNDAY‐WORK          6.00       $ 230.53
40219660   WILCOX     JOEY       201919       130       NIGHT DIFFERENTIAL‐W          0.00        $ 78.16
40219660   WILCOX     JOEY       201919       140       SUNDAY PREMIUM‐WORKE          0.00        $ 82.25
40219660   WILCOX     JOEY       201919       180       ADMIN UNCONTROLED OV          0.00        $ 92.72
40219660   WILCOX     JOEY       201919       FLS       FLSA PREMIUM                  0.00       $ 233.64
40219660   WILCOX     Total                                                         141.00     $ 9,585.67
40164371   WISEMORE   KEVIN      201908       010       REGULAR TIME                  0.50        $ 25.21
40164371   WISEMORE   KEVIN      201909       010       REGULAR TIME                  0.50        $ 25.39
40164371   WISEMORE   KEVIN      201910       010       REGULAR TIME                  6.00       $ 304.46
40164371   WISEMORE   KEVIN      201911       010       REGULAR TIME                  3.50       $ 177.62
40164371   WISEMORE   KEVIN      201912       010       REGULAR TIME                  9.00       $ 456.80
40164371   WISEMORE   KEVIN      201913       010       REGULAR TIME                  5.75       $ 291.89
40164371   WISEMORE   KEVIN      201914       010       REGULAR TIME                  5.00       $ 253.85
40164371   WISEMORE   KEVIN      201915       010       REGULAR TIME                 14.00       $ 716.09
40164371   WISEMORE   KEVIN      201915       110       OVERTIME‐REGULAR‐UNS          6.50       $ 243.08
40164371   WISEMORE   KEVIN      201915       FLS       FLSA PREMIUM                  0.00       $ 121.56
40164371   WISEMORE   KEVIN      201916       010       REGULAR TIME                  6.50       $ 331.43
40164371   WISEMORE   KEVIN      201916       110       OVERTIME‐REGULAR‐UNS          6.50       $ 243.15
40164371   WISEMORE   KEVIN      201916       FLS       FLSA PREMIUM                  0.00       $ 125.58
40164371   WISEMORE   KEVIN      201917       010       REGULAR TIME                 60.00     $ 3,070.75
40164371   WISEMORE   KEVIN      201917       110       OVERTIME‐REGULAR‐UNS         74.50     $ 2,787.98
40164371   WISEMORE   KEVIN      201917       FLS       FLSA PREMIUM                  0.00     $ 1,394.38
40164371   WISEMORE   KEVIN      201918       010       REGULAR TIME                 72.00     $ 3,708.62
40164371   WISEMORE   KEVIN      201918       110       OVERTIME‐REGULAR‐UNS        110.00     $ 4,117.21
40164371   WISEMORE   KEVIN      201918       130       NIGHT DIFFERENTIAL‐W          0.00       $ 173.38
40164371   WISEMORE   KEVIN      201918       FLS       FLSA PREMIUM                  0.00     $ 2,100.63
40164371   WISEMORE   KEVIN      201919       010       REGULAR TIME                 32.00     $ 1,664.71
40164371   WISEMORE   KEVIN      201919       051       HOLIDAY‐WORKED                0.00       $ 299.41
40164371   WISEMORE   KEVIN      201919       110       OVERTIME‐REGULAR‐UNS         42.00     $ 1,571.90
40164371   WISEMORE   KEVIN      201919       130       NIGHT DIFFERENTIAL‐W          0.00        $ 72.08
40164371   WISEMORE   KEVIN      201919       FLS       FLSA PREMIUM                  0.00       $ 857.11


                                                                                                            AR11682
                         Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 70 of 499
                                          2019 Burning Man Labor
40164371   WISEMORE   KEVIN      201920       010       REGULAR TIME                  1.00          $ 51.86
40164371   WISEMORE   Total                                                         455.25     $ 25,186.13
40129004   WOOD       NICHOLAS   201918       010       REGULAR TIME                 56.00      $ 3,407.30
40129004   WOOD       NICHOLAS   201918       110       OVERTIME‐REGULAR‐UNS         67.00      $ 2,449.11
40129004   WOOD       NICHOLAS   201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 204.90
40129004   WOOD       NICHOLAS   201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 167.27
40129004   WOOD       NICHOLAS   201918       180       ADMIN UNCONTROLED OV          0.00        $ 717.48
40129004   WOOD       NICHOLAS   201918       FLS       FLSA PREMIUM                  0.00      $ 1,413.93
40129004   WOOD       NICHOLAS   201919       010       REGULAR TIME                 10.00        $ 615.76
40129004   WOOD       NICHOLAS   201919       051       HOLIDAY‐WORKED                0.00        $ 351.49
40129004   WOOD       NICHOLAS   201919       110       OVERTIME‐REGULAR‐UNS          4.00        $ 162.54
40129004   WOOD       NICHOLAS   201919       130       NIGHT DIFFERENTIAL‐W          0.00          $ 54.98
40129004   WOOD       NICHOLAS   201919       180       ADMIN UNCONTROLED OV          0.00        $ 127.94
40129004   WOOD       NICHOLAS   201919       FLS       FLSA PREMIUM                  0.00          $ 55.17
40129004   WOOD       NICHOLAS   201921       010       REGULAR TIME                  4.00        $ 247.66
40129004   WOOD       NICHOLAS   201921       110       OVERTIME‐REGULAR‐UNS         ‐1.00         $ ‐33.48
40129004   WOOD       NICHOLAS   201921       130       NIGHT DIFFERENTIAL‐W          0.00        $ 140.50
40129004   WOOD       NICHOLAS   201921       140       SUNDAY PREMIUM‐WORKE          0.00          $ 42.57
40129004   WOOD       NICHOLAS   201921       180       ADMIN UNCONTROLED OV          0.00          $ 51.33
40129004   WOOD       NICHOLAS   201921       FLS       FLSA PREMIUM                  0.00         $ ‐22.16
40129004   WOOD       Total                                                         140.00     $ 10,154.29
40015002   WOSTAL     CARRIE     201918       010       REGULAR TIME                 56.00      $ 3,783.73
40015002   WOSTAL     CARRIE     201918       110       OVERTIME‐REGULAR‐UNS         78.00      $ 3,278.59
40015002   WOSTAL     CARRIE     201918       130       NIGHT DIFFERENTIAL‐W          0.00        $ 373.22
40015002   WOSTAL     CARRIE     201918       140       SUNDAY PREMIUM‐WORKE          0.00        $ 293.04
40015002   WOSTAL     CARRIE     201918       180       ADMIN UNCONTROLED OV          0.00        $ 796.71
40015002   WOSTAL     CARRIE     201918       FLS       FLSA PREMIUM                  0.00      $ 1,814.36
40015002   WOSTAL     CARRIE     201919       010       REGULAR TIME                 12.00        $ 821.44
40015002   WOSTAL     CARRIE     201919       051       HOLIDAY‐WORKED                0.00        $ 328.74
40015002   WOSTAL     CARRIE     201919       110       OVERTIME‐REGULAR‐UNS          7.00        $ 306.00
40015002   WOSTAL     CARRIE     201919       130       NIGHT DIFFERENTIAL‐W          0.00          $ 54.36
40015002   WOSTAL     CARRIE     201919       140       SUNDAY PREMIUM‐WORKE          0.00        $ 197.90
40015002   WOSTAL     CARRIE     201919       180       ADMIN UNCONTROLED OV          0.00        $ 170.67
40015002   WOSTAL     CARRIE     201919       FLS       FLSA PREMIUM                  0.00        $ 115.06


                                                                                                              AR11683
                               Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 71 of 499
                                             2019 Burning Man Labor
40015002   WOSTAL           Total                                                          153.00    $ 12,333.82
40194130   ZOHOVETZ         PAUL       201918       010       REGULAR TIME                  80.00      $ 5,101.55
40194130   ZOHOVETZ         PAUL       201918       110       OVERTIME‐REGULAR‐UNS          59.50      $ 2,551.84
40194130   ZOHOVETZ         PAUL       201918       130       NIGHT DIFFERENTIAL‐W           0.00        $ 389.81
40194130   ZOHOVETZ         PAUL       201918       140       SUNDAY PREMIUM‐WORKE           0.00         $ 97.47
40194130   ZOHOVETZ         PAUL       201918       180       ADMIN UNCONTROLED OV           0.00      $ 1,073.97
40194130   ZOHOVETZ         PAUL       201918       FLS       FLSA PREMIUM                   0.00      $ 1,234.60
40194130   ZOHOVETZ         PAUL       201919       110       OVERTIME‐REGULAR‐UNS          12.00        $ 413.77
40194130   ZOHOVETZ         PAUL       201919       FLS       FLSA PREMIUM                   0.00        $ 114.26
40194130   ZOHOVETZ         Total                                                          151.50    $ 10,977.27
40006921   ZURFLUH          ROBERT     201918       010       REGULAR TIME                  16.00        $ 860.49
40006921   ZURFLUH          ROBERT     201918       110       OVERTIME‐REGULAR‐UNS          10.00        $ 385.28
40006921   ZURFLUH          ROBERT     201918       FLS       FLSA PREMIUM                   0.00        $ 192.70
40006921   ZURFLUH          ROBERT     201919       055       HOLIDAY‐CALLBACK‐WOR           0.00         $ 77.06
40006921   ZURFLUH          Total                                                           26.00      $ 1,515.53
                      Grand Total                                                       22,306.00 $ 1,542,258.95




                                                                                                                    AR11684
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 72 of 499




 1   VERONICA LARVIE
     Acting Regional Solicitor
 2   JANELL M. BOGUE
     Assistant Regional Solicitor
 3   U.S. Department of the Interior
     Office of the Regional Solicitor
 4   Pacific Southwest Region
     2800 Cottage Way, Room E-1712
 5   Sacramento, CA 95825
     Telephone:     (916) 978-5690
 6   Facsimile:     (916) 978-5694
     janell.bogue@sol.doi.gov
 7
     Attorneys for the Bureau of Land Management
 8

 9                         UNITED STATES DEPARTMENT OF THE INTERIOR
                                OFFICE OF HEARINGS AND APPEALS
10                              INTERIOR BOARD OF LAND APPEALS
11   BLACK ROCK CITY LLC,                                  ) IBLA 2018-86
                                                           )
12                     Appellant,                          )
                                                           )
13           v.                                            ) Appeal from Cost Recovery Decision for
                                                           ) Burning Man 2017 Special Recreation Permit
14   BUREAU OF LAND MANAGEMENT,                            )
                                                           )
15                     Respondent.                         )
                                                           )
16                                                         )
17                           BLM ANSWER TO STATEMENT OF REASONS
18           The United States of America, Department of the Interior, Bureau of Land Management
19   (“BLM”), by and through its attorney of record, does hereby submit the BLM’s answer to Black
20   Rock City LLC’s (“BRC’s”) statement of reasons (“Appeal”) to the Interior Board of Land
21   Appeals (“Board”). The BLM hereby requests that the Board affirm the BLM’s above-captioned
22   decision.
23   I.      BACKGROUND
24           A.       Event history
25           Burning Man is a combination art festival, social event, and experiment in community
26   living. Administrative Record Document # (“AR”) 10 at 1-1.1 Burning Man was first held on
27
     1
      Much of this background is also set forth in the BLM’s Answer in Appellant’s appeals of the 2015 and 2016
28
     Burning Man event cost recovery decisions docketed as IBLA 2016-115 and 2017-126. AR 103, 184.


                                     BLM ANSWER TO STATEMENT OF REASONS - 1
                                                                                                           AR02869
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 73 of 499




 1   public lands of the Black Rock Desert in 1990 and has continued on an annual basis. Id.
 2   Attendance at Burning Man has generally grown steadily on an annual basis, although the
 3   population limit has remained at 70,000 paid participants for the past three years. Id.; AR 61,
 4   123, 141, 200.
 5          BRC applied for and received a multi-year special recreation permit (“SRP”) from the
 6   BLM to conduct the Burning Man event for the years of 1992 to 1995. AR 10 at 1-1. Due to the
 7   increasing size of the event and issues associated with that growth, the BLM completed
 8   additional environmental analysis and BRC applied for and received a second SRP from the
 9   BLM in 1996. See Coalition for the High Rock/Black Rock Emigrant Trail National
10   Conservation Area, 147 IBLA 92 (1998). In 1997, Burning Man was held on private land on
11   Hualapai Flat in Washoe County, Nevada. AR 10 at 1-1. In 1998 and 1999, Burning Man was
12   moved back onto public lands at the southern end of the Black Rock Desert playa, about four
13   miles north of Gerlach, Nevada. Id. The BLM completed an Environmental Assessment (“EA”)
14   under the National Environmental Policy Act and issued an SRP for these years. Id. From 2000
15   to 2011, the event was held approximately 8.5 miles northeast of Gerlach after the preparation of
16   four EAs and the issuance of an SRP for each year. Id. In 2011, the event sold out for the first
17   time. Id. In 2012, the BLM prepared an EA that analyzed Burning Man for the years 2012
18   through 2016. As the Proposed Action, the EA analyzed a Burning Man event with a maximum
19   population of 58,000 to 70,000 people, with the BLM authorized officer determining the
20   maximum population within that range for each year of the permit. For the 2017 event, the BLM
21   prepared a Determination of NEPA Adequacy (“DNA”) that outlined how the existing EA
22   analyzed the 2017 event. AR 198. The BLM then issued an SRP, including special stipulations,
23   to BRC on July 30, 2017 for a maximum population of 70,000 paid participants. AR 199, 200.
24   The Burning Man event is the largest, most complex SRP that the BLM issues and administers.
25   Declaration of Mark E. Hall (“Hall”) at ¶13.
26          B.        Cost recovery
27          From at least 2000 through 2006, BRC paid a permit fee for its SRP based upon “per
28   person per day” use. See Black Rock City LLC, 173 IBLA 49, 51 (2007). A portion of that fee


                                 BLM ANSWER TO STATEMENT OF REASONS - 2
                                                                                               AR02870
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 74 of 499




 1   covered the BLM’s costs of processing and administering the permit. Id. at 52. That fee grew as
 2   the event’s population and the participants’ length of stay grew. For example, the fee paid by
 3   BRC went from approximately $484,000 in 2000 to $710,000 in 2005. Id. Starting in 2007, the
 4   BLM determined that the Burning Man event required cost recovery under the BLM’s SRP
 5   regulations. See 43 C.F.R. § 2932.30.
 6           Relevant to this appeal, the BLM determined that more than 50 hours of staff time would
 7   be required to process the SRP for the 2017 Burning Man event and thus cost recovery of direct
 8   and indirect expenses related to issuing and administering the permit must be charged under the
 9   BLM’s regulations. Id.; AR 168, 196. The BLM calculated an estimate of the direct and indirect
10   costs for its administration of the 2017 Burning Man SRP in two phases.2 For Phase 1, which
11   included the initial planning for the 2017 Burning Man event, the estimated costs were $472,238.
12   AR 165, 168. Phase 2 included the balance of the estimated costs for the BLM to administer the
13   SRP, or $2,031,215. AR 196. The BLM’s total estimated costs for the 2017 Burning Man event
14   were $2,503,453. Id. The BLM transmitted both the Phase 1 and Phase 2 estimates as decisions
15   (collectively as the “Estimate Decision”) and BRC signed them, without filing any appeal. AR
16   168, 196. BRC began making payments on the estimated costs and paid the full amount prior to
17   the beginning of the 2017 Burning Man event, in accordance with the BLM’s regulations. AR
18   195; see also 43 C.F.R. § 2932.32.
19           After the event was complete and the BLM compiled its total actual costs for
20   administering the SRP and the 2017 Burning Man event, it issued a decision transmitting those
21   costs to BRC. AR 223 through 229 (“Closeout Decision”). The Closeout Decision dated
22   January 16, 2018 explained that based upon the Estimate Decision and the actual costs incurred
23

24   2
      BRC complains about the increases in costs for previous Burning Man events. Appeal at 5-15. None of those
     previous event costs are included in the decision under appeal and in some cases, BRC complains about costs that
25
     were never actually included in the relevant event cost recovery decisions. Appeal at 9-10. BRC could have
     appealed those BLM decisions, but the time for such appeals has long since passed. 43 C.F.R. § 4.411. For the
26
     2015 and 2016 Burning Man events, BRC did in fact appeal (IBLA 2016-115 and 2017-126). Likewise, BRC’s
     background section includes numerous unsupported assertions about BLM’s administration of previous Burning
27
     Man event SRPs, which are not at issue in this appeal. Appeal at 5-15. Accordingly, BRC’s complaints about past
     BLM actions are not relevant to this appeal and the Board should not give any weight to BRC’s unsubstantiated
28
     assertions of BLM error in past years.


                                     BLM ANSWER TO STATEMENT OF REASONS - 3
                                                                                                            AR02871
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 75 of 499




 1   by the BLM, BRC was owed a refund of $161,747.66 due to overpayment. AR 223 at 1. BRC
 2   timely filed its appeal from the Closeout Decision.
 3   II.    STATUTE, REGULATION, AND POLICY
 4          A.      FLPMA
 5          SRPs are issued under the general authority of the Secretary of the Interior to administer
 6   use of the public lands, pursuant to section 310 of the Federal Land Policy and Management Act
 7   (FLPMA). 43 U.S.C. § 1740; see also Michael Voegele, 174 IBLA 313, 318 (2008). Section
 8   304(a) of FLPMA authorizes the Department of the Interior to establish reasonable charges with
 9   respect to applications for use of the public lands. 43 U.S.C. § 1734(a). The Secretary of the
10   Interior may “require a deposit of any payments intended to reimburse the United States for
11   reasonable costs with respect to applications…relating to such lands.” Id. Section 304(b) of
12   FLPMA states that reasonable costs include, but are not limited to the costs of “monitoring
13   construction, operation, maintenance and termination of any authorized facility; or other special
14   activities.” 43 U.S.C. § 1734(b). That section further provides:
15          In determining whether costs are reasonable under this section, the Secretary may
            take into consideration actual costs (exclusive of management overhead), the
16          monetary value of the rights or privileges sought by the applicant, the efficiency
            to the government processing involved, that portion of the cost incurred for the
17          benefit of the general public interest rather than for the exclusive benefit of the
            applicant, the public service provided, and other factors relevant to determining
18          the reasonableness of the costs.
19   Id.; see also Michael Voegele, 174 IBLA at 318 (emphasis added). Section 303 grants the
20   Secretary of the Interior the authority to enforce Federal law on public lands. 43 U.S.C. §
21   1733(a); see also Black Rock City LLC, 173 IBLA 49 at fn.11-12 (2007).
22          B.      FLREA
23          The Federal Lands Recreation Enhancement Act of 2004 (FLREA) (16 U.S.C. § 6801-
24   6813) repealed the relevant provisions of the Land and Water Conservation Fund Act and
25   authorized the Secretary of the Interior to issue SRPs and charge fees for specialized recreation
26   uses of Federal recreation lands and waters such as group activities, recreation events, and
27   motorized recreational vehicle use. 16 U.S.C. § 6802(h). The FLREA states that any recreation
28   fee must be consistent with the following six criteria:


                                 BLM ANSWER TO STATEMENT OF REASONS - 4
                                                                                               AR02872
            Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 76 of 499




 1           (1) The amount of the recreation fee shall be commensurate with the benefits and
             services provided to the visitor.
 2           (2) The Secretary shall consider the aggregate effect of recreation fees on
             recreation users and recreation service providers.
 3           (3) The Secretary shall consider comparable fees charged elsewhere and by other
             public agencies and by nearby private sector operators.
 4           (4) The Secretary shall consider the public policy or management objectives
             served by the recreation fee.
 5           (5) The Secretary shall obtain input from the appropriate Recreation Resource
             Advisory Committee, as provided in section 4(d) [16 USCS § 6803(d)].
 6           (6) The Secretary shall consider such other factors or criteria as determined
             appropriate by the Secretary.
 7

 8   16 U.S.C. § 6802(b). Recreation fee is defined as “…an entrance fee, standard amenity
 9   recreation fee, expanded amenity recreation fee, or special recreation permit fee.” 16 U.S.C. §
10   6801(8). While FLREA is the sole authority for recreation fees, other federal and state laws are
11   unaffected. 16 U.S.C. § 6813(a), (d).
12           C.       SRP Regulations
13           The SRP regulations were promulgated by the Department of the Interior and became
14   effective in 2002.3 43 C.F.R. § 2930; 67 Fed. Reg. 61732 (October 1, 2002). The Burning Man
15   event has been classified by the BLM as a commercial use event, since BRC receives money
16   from participants for the Burning Man event held on public land. See 43 C.F.R. § 2932.5. The
17   BLM is authorized to charge a fee for commercial use of the public lands under an SRP in an
18   amount set by the BLM Director.4 43 C.F.R. § 2932.31(a). The BLM Director may adjust those
19   fees, as necessary, and must publish fees and adjustments in the Federal Register.5 43 C.F.R. §
20   2932.31(b), (c).
21           In addition to the commercial use fee set by the BLM Director described above, if the
22   BLM anticipates that it will need more than 50 hours of staff time to process an SRP for
23   commercial use in one year, it may charge a fee for recovery of the processing costs. 43 C.F.R. §
24
     3
       The Department of the Interior issued a proposed rule to modify the regulations to comply with FLREA on
25
     November 22, 2005 (70 Fed. Reg. 70570) and issued the final rule on February 21, 2007 (72 Fed. Reg. 7832).
     Those changes are not relevant to this appeal. See Black Rock City LLC, 173 IBLA at 58.
26   4
       BLM Instruction Memorandum 2014-055 sets forth the national special recreation permit fee schedule and
     establishes commercial use fees at 3% of gross revenue effective March 1, 2014. AR 29 and 30.
27   5
       Effective October 1, 1999, fee adjustments are made every three years using 1984 as the base year and based on the
     change in the Implicit Price Deflator Index. The automatic three-year fee adjustment policy and fee calculation
28
     method were published in the Federal Register in 1989 and 1999. See 54 Fed. Reg. 42998 and 64 Fed. Reg. 41133.


                                      BLM ANSWER TO STATEMENT OF REASONS - 5
                                                                                                               AR02873
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 77 of 499




 1   2932.31(e)(1). Cost recovery charges include the BLM’s costs of issuing the permit, including
 2   necessary environmental documentation, on-site monitoring, and permit enforcement. 43 C.F.R.
 3   § 2932.31(e)(3). All fees must be paid before the BLM will authorize use and any overpayment
 4   may be refunded. 43 C.F.R. §§ 2932.32, 2932.33. Fees may be waived on a case-by-case basis
 5   for accredited academic, scientific, and research institutions, therapeutic, or administrative uses.
 6   43 C.F.R. § 2932.34. In accordance with FLPMA, SRPs must provide for the protection of
 7   natural resources and public safety on the public lands. 43 C.F.R. §§ 2932.26, 2932.41.
 8          D.      1323 Manual
 9          The BLM’s Manual 1323 – Cost Recovery for Reimbursable Projects/Activities (“1323
10   Manual”) describes its policies and procedures for cost recovery. AR 1. The 1323 Manual states
11   that the BLM’s policy is that applicants “…will reimburse the Government for direct and indirect
12   costs involved in processing applications.” Id. at .06A. Indirect costs are defined as:
13          …costs expressed as a percent of direct costs which are of such a nature that the
            amounts applicable to a specific project cannot be accurately or readily
14          determined. Indirect/overhead costs are incurred either jointly for the benefit of
            more thanꞏ one cost reimbursable project, or in units which are so small that they
15          cannot practically be reported separately on Time and Attendance Reports or
            other accounting documents. Indirect/overhead costs include any costs which
16          must be coded to the following “overhead” activities: General Administration,
            Data Management, and Equal Employment Opportunity costs relative to BLM
17          employment.
18   Id. at Glossary page 2. The 1323 Manual also describes the accounting procedures for
19   calculating indirect costs.
20          The Bureau’s indirect/ overhead costs, exclusive of management overhead, are
            recovered by the application of a single predetermined indirect cost rate to direct
21          costs incurred. The Bureau has only one indirect cost rate and it is applicable to
            all cost recoverable services. This rate is subject to periodic review and change.
22          These indirect costs are automatically included in the category fee schedule.
23   Id. at .18B4 (emphasis added).
24          E.      SRP Handbook
25          The BLM Recreation Permit Administration Handbook H-2930-1 (“SRP Handbook”)
26   was updated on November 17, 2014 and describes both SRP administration and cost recovery
27   procedures. AR 46. “For commercial permits that exceed the 50-hour threshold, the BLM
28   charges cost recovery in addition to fees arising from the national recreation fee schedule.” Id. at


                                   BLM ANSWER TO STATEMENT OF REASONS - 6
                                                                                                  AR02874
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 78 of 499




 1   1-22. “Cost recovery covers all federal activities that convey special benefits to recipients
 2   beyond those accruing to the general public.” Id at 1-20. The SRP program uses the same cost
 3   recovery procedures as the BLM’s lands and realty program, so the 1323 Manual is applicable to
 4   cost recovery for SRPs. Id. at 1-27. The SRP Handbook defines indirect costs consistent with
 5   the 1323 Manual, but with more detailed examples.
 6           Indirect costs represent those administrative and program costs that may be
             attributed to processing the application, including a portion of the costs of
 7           equipment, space rental, telephone services, postage, personnel transfer costs,
             administrative and clerical support, training, safety, public information,
 8           cartography and basic series mapping, aviation management, telecommunications,
             equipment maintenance, and systems design and implementation. Excluded from
 9           indirect costs are management overhead, managerial work, evaluations of office
             activities, program coordination, technical program direction, environmental
10           education and interpretation, interagency planning, studies and research,
             preparation of NEPA documents relating to general program planning, law
11           enforcement, and firefighting. Nominal indirect costs are recovered through the
             indirect cost rate, determined annually by the BLM’s budget office in consultation
12           with the Interior Business Center (IBC) (22.9 percent of total direct costs as of
             2014), as part of the administration of cost recovery accounts.
13

14   Id. at 1-30. The SRP Handbook also requires the BLM to ensure public safety and resource
15   protection. Id. at vii, 1-3. As part of this requirement, law enforcement related to the SRP is
16   described as a direct cost. Id. at 1-28.
17           F.       Office of Management and Budget Circular No. A-25 (Revised)
18           The Office of Management and Budget (“OMB”) Circular A-25, released on July 8,
19   1993, establishes Federal policy regarding fees assessed for the use of Government resources.
20   AR 2.6 OMB developed Circular A-25 in accordance with Title V of the Independent Offices
21   Appropriations Act of 1952 (“IOAA”), codified at 31 U.S.C. § 9701. Id. Circular A-25
22   establishes a policy that “user charges will be sufficient to recover the full cost to the Federal
23   Government…” Id. at Section 6.a.2. Section 6.d.1. defines full cost as “all direct and indirect
24   costs to any part of the Federal Government” and includes direct and indirect personnel costs,
25   physical overhead, and other indirect costs such as material and supply costs, utilities, insurance,
26

27
     6
      The revised version of OMB Circular A-25 was also published in the Federal Register. 58 FR 38142 (July 15,
28
     1993). That version is included in the record as AR 3.


                                     BLM ANSWER TO STATEMENT OF REASONS - 7
                                                                                                           AR02875
            Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 79 of 499




 1   travel, rents or imputed rents, and management and supervisory costs. Id. at Section 6.d.1.(a)
 2   through (e); see also Black Rock City LLC, 173 IBLA at 58, fn.5.
 3           G.     BLM Instruction Memorandums and Policy
 4           In compliance with its law, regulation, and policy described above, the BLM has issued
 5   Instruction Memorandums (“IMs”) outlining SRP administration and cost recovery. AR 28 and
 6   29 (IM 2014-032 - indirect cost recovery rate and waiver), 30 and 31 (IM 2014-055 - adjustment
 7   of minimum SRP fees), 43 and 44 (IM 2014-119 - SRP administration). For example, IM 2014-
 8   032 describes how the BLM must engage in cost recovery.
 9           The BLM incurs administrative costs on all cost-recoverable, reimbursable,
             contributed trust account, and road maintenance projects. As these are real
10           administrative costs, the BLM should realize full cost recovery unless an
             approved waiver or reduction request of the indirect administrative cost rate can
11           be justified.
12   AR 28 at 3. That IM also provides examples of indirect costs, including administrative support
13   such as procurement, contracting, finance, office services, and record management, public
14   information, budget development, and training. Id. To implement the 1323 Manual’s
15   explanation regarding a single indirect rate, the BLM set the indirect cost rate at 23.4 percent of
16   direct costs across the BLM for Fiscal Year 2017. AR 134. Processing of SRPs for commercial
17   activities or groups is specifically listed as requiring the indirect cost recovery rate. AR 94 at 2,
18   242 at 2.
19   III.    LEGAL ARGUMENTS
20           A.     Standard and Scope of Review
21           SRPs are issued under the general authority of the Secretary of the Interior to administer
22   use of the public lands, in accordance with FLPMA and FLREA. BLM has considerable
23   discretion under section 302(b) of FLPMA in approving and issuing SRPs. 43 C.F.R. § 2932.26;
24   Michael Voegele, 174 IBLA at 318; Bookcliff Rattlers Motorcycle Club, 171 IBLA 6, 13 (2006);
25   Daniel T. Cooper, 150 IBLA 286, 291 (1999). If a BLM decision has any rational basis, it will
26   not be held arbitrary and capricious, or an abuse of discretion. Michael Voegele, 174 IBLA at
27   318; Obsidian Services, Inc., 155 IBLA 239, 248 (2001). An appellant challenging a decision
28   bears the burden of proof to show by a preponderance of the evidence that a challenged decision


                                  BLM ANSWER TO STATEMENT OF REASONS - 8
                                                                                                  AR02876
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 80 of 499




 1   is in error. Bookcliff Rattlers Motorcycle Club, 171 IBLA at 13. To demonstrate error by
 2   preponderance of the evidence, an appellant must “prove that something is more likely so than
 3   not so; in other words, the ‘preponderance of the evidence’ means such evidence, when
 4   considered and compared with that opposed to it, has more convincing force and produces in
 5   your minds belief that what is sought to be proved is more likely to be true than not true.”
 6   United States v. Feezor, 130 IBLA 146, 200 (1994). “Statements alleging impropriety
 7   unaccompanied by evidence and supporting documentation or mere differences of opinion are
 8   insufficient to demonstrate error in BLM’s decision.” Animal Protection Institute of America,
 9   118 IBLA 63, 66-67 (1991).
10          BRC generally challenges the BLM’s administration of the SRP for the Burning Man
11   event. See e.g., Appeal at 32 (arguing that the BLM should not have designated the event as
12   “mission-critical”), 37 (claiming that BLM staff spent excessive time providing communications
13   and technology services). The record, however, shows that the BLM’s administration is
14   reasonable and informed by the opinions of its staff, who are experts in their areas of work.
15   BRC’s opinion is that the BLM should have administered the SRP differently, possibly resulting
16   in lower cost recovery for BRC. However, in such instances, the Board has held that the BLM is
17   entitled to rely upon the opinions of its staff. “The Secretary is entitled to rely upon his technical
18   experts; absent showing of error by a preponderance of the evidence, a mere difference of
19   opinion with BLM's expert will not overcome the reasoned opinions of the Secretary's technical
20   staff.” Susan J. Doyle, 138 IBLA 324, 327 (1997).
21          As a remedy, BRC asks that the Board order the BLM to refund either in full or in part
22   the amount paid under the Closeout Decision. For example, BRC asks the Board to refund “any
23   amounts charged for law enforcement labor in 2017 that exceeded the reasonable public safety
24   needs of the Burning Man event.” Appeal at 28. BRC also requests that the Board require the
25   BLM to “revisit and correct all aspects of its Burning Man operations…” Appeal at 21. Such a
26   remedy is not appropriate, nor is it within the scope of the Board’s jurisdiction because the Board
27   has no general supervisory authority over the BLM. See Western Watersheds Project, 175 IBLA
28   237, 263 (2008); see also Yates Petroleum Corporation, 175 IBLA 44, 48 (“[A]lthough we may


                                  BLM ANSWER TO STATEMENT OF REASONS - 9
                                                                                                  AR02877
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 81 of 499




 1   consider BLM decisions ‘as fully...as might the Secretary,’ we cannot manage the public lands as
 2   a proxy for BLM. Rather, we may modify a BLM decision only to correct an underlying error of
 3   law or fact in the context of a challenge to the merits of that BLM decision.”). BRC asks the
 4   Board to put itself in the shoes of the BLM to weigh and balance what is necessary to administer
 5   the Burning Man SRP, but such a determination is not properly within the scope of the Board’s
 6   review. Instead, if the Board finds that the BLM’s Closeout Decision was not adequately
 7   supported, it should remand the decision back to the agency for action consistent with the
 8   Board’s opinion.
 9          B.      The BLM’s Closeout Decision is rational and adequately supported
10          BRC first complains that the BLM failed to sufficiently explain its costs for the 2017
11   Burning Man event. Appeal at 17-20. BRC’s attempt to characterize its disagreement with the
12   Closeout Decision as BLM’s failure to explain the costs does not support BRC’s burden on
13   appeal. The BLM provided ample explanation of its actual costs for administering the SRP
14   along with the Closeout Decision. The explanation included: 1) a summary of the BLM’s total
15   costs, breaking out labor costs, equipment charges, travel costs, and the indirect cost recovery
16   rate; 2) a project log naming each person working on the Burning Man 2017 SRP, the dates they
17   worked, their position, their duties before, during, and after the event, and the amount charged
18   for that work; 3) a summary sheet showing each contract entered into by the BLM for the
19   Burning Man 2017 SRP and the purpose and cost of that contract, as well as copies of the
20   contracts themselves; 4) travel expenses incurred by each person working on the Burning Man
21   2017 SRP; 5) vehicle utilization for each vehicle used for the Burning Man 2017 SRP; and 6) a
22   list of the supplies and equipment used for the Burning Man 2017 SRP, as well as the receipts
23   supporting each expense. AR 223 through 229. BRC was also provided with comparisons
24   between the Estimate and Closeout Decisions and 2016-2017 costs. AR 235-236.
25          The Closeout Decision was compiled from actual expense data which was formatted into
26   user-friendly documents that were provided to BRC. Declaration of Mark Pirtle (“Pirtle”) at ¶4.
27   Rather than rely upon the detailed information provided by the BLM, BRC argues that the BLM
28   must provide more detailed time records, including pay grades, for all staff and “the same


                                 BLM ANSWER TO STATEMENT OF REASONS - 10
                                                                                               AR02878
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 82 of 499




 1   information that BLM would itself require to support a claim for reimbursement” for travel.
 2   Appeal at 18-19. BRC further alleges that the BLM is “choosing to utilize personnel who have a
 3   higher pay grade than necessary,” inferring that the agency has a duty to use the lowest pay level
 4   required for each position it staffs. Id. at 18. BRC does not provide any evidence to support its
 5   claim. Nor does BRC outline any legal foundation for its argument, likely because no law,
 6   regulation, or policy requires such action by the BLM. Instead, “[t]he recipient of a BLM
 7   decision is entitled to a reasoned and factual explanation providing a basis for understanding and
 8   accepting the decision or, alternatively, for appealing and disputing it before the Board.”
 9   Bookcliff Rattlers, 171 IBLA at 21. The Closeout Decision, including the explanatory
10   spreadsheets, copies of receipts and contracts, as well as the documents comprising the
11   administrative record (which include emails, letters, and memorandums between the BLM and
12   BRC throughout the processing of the SRP) indeed provide a reasoned and factual explanation of
13   the total costs charged to BRC through cost recovery for the 2017 Burning Man event. BRC’s
14   opinion that more detail should have been provided or that the costs should have been lower does
15   not show error in the Closeout Decision.
16          Under the BLM’s SRP regulations, cost recovery charges consist of the BLM’s costs of
17   issuing the permit, including necessary environmental documentation, on-site monitoring, and
18   permit enforcement. 43 C.F.R. § 2932.31(e)(3); see also Bookcliff Rattlers, 171 IBLA at 17-18
19   (“We find that the limiting language in 43 C.F.R. § 2932.31(e)(3) is consistent with [FLPMA]
20   section 304(b), and that its inclusion in the SRP cost recovery regulation meets the
21   ‘reasonableness’ test set forth by the Court in Nevada Power Co. v. Watt, 711 F.2d at 927.”).
22   BRC has provided no evidence to show that the Closeout Decision includes more than those
23   costs incurred by the BLM for the 2017 Burning Man event. The BLM provided BRC with not
24   only a summary of those costs, but also the detailed contracts, invoices, and pay broken out by
25   each employee who worked to administer the SRP. BRC complains about the specific level of
26   detail provided by the BLM, but BRC’s complaint is only a difference of opinion rather than a
27   demonstration of error. For example, BRC argues that the BLM should provide BRC with more
28   detailed information about the tasks performed by each employee charged through the Closeout


                                 BLM ANSWER TO STATEMENT OF REASONS - 11
                                                                                                   AR02879
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 83 of 499




 1   Decision. See Appeal at 18 (arguing that the BLM should have provided the pay level for each
 2   employee and that more details must be provided about each individual’s travel). BRC provides
 3   no support for its claim, and in any event, the BLM did actually provide such detail. AR 225
 4   (description of work, total hours worked, and total pay for each employee charged to the cost
 5   recovery account), 227 (travel expenses for each employee). This is the underlying data
 6   supporting the BLM’s Closeout Decision and that data allows BRC to ascertain how the BLM’s
 7   charges were calculated. See Bookcliff Rattlers, 171 IBLA at 21. The BLM used the raw
 8   computer reports to compile the data upon which the Closeout Decision was based, but then also
 9   provided the support underlying that compilation, including the contracts, receipts, and the total
10   hours worked by each person along with their duties during the BLM’s planning for the event
11   and during the event itself. This is more than sufficient documentation to show how the BLM
12   arrived at the amount in the Closeout Decision. BRC provides no support for its claim that it
13   must be provided information such as pay grade and the exact locations that each employee
14   traveled from. Accordingly, the BLM’s Closeout Decision is properly supported, rational, and
15   should be affirmed.
16          BRC further speculates, without support, that the BLM based its Closeout Decision on
17   costs mandated by prior BLM employees. Appeal at 20-21. Such speculation does not support
18   BRC’s burden on appeal. In reality, the BLM engages in a nearly year-long planning process to
19   prepare for the Burning Man event. Hall at ¶4, 10; Pirtle at ¶3; Declaration of Rebecca Andres
20   (“Andres”) at ¶7. During that planning process, the BLM’s entire administration of the SRP is
21   reviewed to determine where efficiencies can be found and where practices may need to change.
22   Hall at ¶4; AR 193. The BLM then includes a listing of the planned staff positions, including
23   estimated hours that will be necessary, in its Estimate Decision. AR 196. BLM bases its staffing
24   levels and estimated hours on previous years’ after action reviews and input from various
25   stakeholders, including BRC. Additionally, the BLM based its decisions about administration of
26   the 2017 Burning Man SRP on the operational assessment prepared after the 2016 event. Hall at
27   ¶4; AR 142. Indeed, the BLM specifically detailed the cost differences between 2016 and 2017
28   in its Closeout Decision. AR 236. That comparison shows that a large part of the difference in


                                 BLM ANSWER TO STATEMENT OF REASONS - 12
                                                                                               AR02880
            Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 84 of 499




 1   direct costs was due to BRC’s January 2017 decision to stop funding two proffer accounts, which
 2   had been used to pay the salaries of the BLM’s Burning Man project manager and outdoor
 3   recreation planner. Id., AR 151. Once BRC stopped funding those accounts directly, they were
 4   captured by the cost recovery process as a direct cost, resulting in increases for 2017.7 One
 5   additional reason that the direct costs were more in 2017 than 2016 was because the BLM added
 6   a law enforcement project manager for the Burning Man event. AR 236. Thus the BLM has
 7   adequately explained how it calculated the costs in the Closeout Decision and those costs and
 8   explanations are reasonable and supported by the record. There is simply no evidence to support
 9   BRC’s claim that the BLM’s explanation was insufficient.
10            BRC alleges that the BLM’s costs have risen even though the Burning Man event’s
11   population has remained fairly static.8 Appeal at 20. However, BRC offers no support for its
12   implication that the BLM’s costs must correspond to the population size at the Burning Man
13   event. While BRC argues that it is “absurd” that the Burning Man event is regulated by the
14   BLM, BRC ignores the fact that Black Rock City temporarily becomes one of the largest cities in
15   Nevada and is located solely on public lands managed by the BLM. Hall at ¶¶10-13. The
16   BLM’s administration of the SRP is consistent with its duty to protect natural resources and
17   public safety on public lands. Id. Additionally, the BLM’s cost recovery has generally trended
18   down since 2013, and the small rise in 2017 can be mostly attributed to BRC’s decision to cease
19   funding the proffer accounts. The record does not support BRC’s claims that the BLM’s erred in
20   the Closeout Decision. It is clear that BRC does not agree with the costs incurred by the BLM in
21   its administration of the Burning Man SRP, but that disagreement does not demonstrate agency
22   error and is not sufficient to meet the burden on appeal.
23

24   7
       Those direct costs then became subject to the required indirect cost recovery rate of 23.4%. The indirect cost
     recovery rate did not apply to the proffer accounts that were paid directly by BRC, and so BRC’s decision to stop
25
     funding the proffer accounts resulted in additional increases.
     8
       BRC cites the Declaration of Marnee Benson at Exhibit L. That chart includes those costs attributed to the indirect
26
     cost recovery rate and commercial use fees. Those amounts are imposed by the BLM on an agency-wide basis and
     do not support BRC’s claims that the fees for the Burning Man event are unreasonable. The indirect cost recovery
27
     rate is charged as a percentage of the direct costs. That amount rose from 17.1% in 2011 to 23.4% in 2017.
     Commercial use fees have remained steady at 3% of gross revenue of the SRP holder, so Appellant’s increased gross
28
     revenue resulted in increased commercial use fees. Both increases are outside the scope of this appeal.


                                      BLM ANSWER TO STATEMENT OF REASONS - 13
                                                                                                               AR02881
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 85 of 499




 1           C.       BLM’s designation of the Burning Man event as mission-critical is
 2                    reasonable and adequately supported
 3           BRC also objects to the BLM’s designation of the 2017 Burning Man event as mission-
 4   critical work. Appeal at 32-34. BRC provides no support for its claim that the BLM’s
 5   designation was in error, and instead alleges that it is a “relic” of past BLM managers and that
 6   the BLM has not shown that it could staff the event without such a designation. Appeal at 32-33.
 7   BRC’s allegations are clearly contradicted by the record, which shows that the BLM’s
 8   determination was reasonable and supported.
 9           By regulation, the BLM may determine that an employee is needed to perform work that
10   is critical to the mission of the agency and once that designation is made, the agency must pay
11   premium pay. 5 C.F.R. §550.106(b)(1); Declaration of Logan Briscoe (“Briscoe”) at ¶¶8-11;
12   Hall at ¶8-9. The BLM’s Deputy Assistant Director for Human Capital Management made the
13   determination that the 2017 Burning Man event was mission-critical work, allowing those BLM
14   employees working at the event to earn premium pay. AR 167. As BRC points out, the BLM
15   previously designated Burning Man as an emergency event from 2012-2016, which also entitled
16   employees to earn premium pay. AR 12, 25, 42, 58, 92. That designation was made because of
17   the event’s remote location, the substantial and rapid population growth to over 70,000 people,
18   and the limited nature of local resources. AR 99 at 1.9 Both the mission-critical designation and
19   the emergency designation allow the agency to pay the overtime rate as a true time-and-a-half
20   rate and remove the per-period pay cap of paid regular hours and overtime hours combined. 5
21   C.F.R. § 550.107; see also AR 99 at 2. This is important because without the designation lifting
22   the pay cap, BLM employees working at the event would be compensated at less than their
23   normal pay rate, which would not be fair or reasonable. Hall at ¶8. That would also make it
24   difficult for the BLM to fully staff the event. Id., Briscoe at ¶¶10-11. The Burning Man event is
25   designated as a national detail, which means that it exceeds the level of law enforcement support
26

27   9
      See also Declaration of William Mack filed in support of the BLM’s Answer in BRC’s Appeal of the 2016
     Burning Man Event Closeout Decision (AR 184 at 45-46); Declaration of Zachary Oper filed in support of the
28
     BLM’s Answer in BRC’s appeal of the 2015 Burning Man Event Closeout Decision (AR 103 at 33-34).


                                    BLM ANSWER TO STATEMENT OF REASONS - 14
                                                                                                           AR02882
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 86 of 499




 1   that the Nevada BLM can provide and staff must be detailed from outside the area. AR 133;
 2   Hall at ¶¶5-7.
 3           While BRC objects to the designation, the BLM’s calculations regarding premium pay
 4   before the 2016 Burning Man event are illustrative of the rationale for the designation and
 5   demonstrate that the designation does not cause increased costs to BRC. For the 2016 event, the
 6   BLM calculated the estimated costs that would be charged through cost recovery both with and
 7   without premium pay. AR 99. Without premium pay, the BLM would potentially need up to
 8   three rotations of employees to work at the event, since some employees at certain General
 9   Schedule (“GS”) grade would have their work hours limited. Id. at 2. That would require
10   additional costs for travel, vehicle use, fuel, and operations equipment for those additional
11   rotations. Id. More importantly, additional rotations of BLM employees would stretch the
12   agency’s overall workforce thin, especially for law enforcement positions. Id.; Hall at ¶¶5-6;
13   Briscoe at ¶¶10-11. Using three rotations could require the BLM to rely more on law
14   enforcement officers from outside the BLM (via an interagency agreement), if such officers were
15   even available to work at the event. AR 99. Interagency agreements carry associated
16   contracting and indirect cost recovery rates, also increasing the amount that BRC would be
17   required to pay through cost recovery. Id. It was estimated that the use of premium pay actually
18   reduces the overall costs to BRC and while the BLM did not carry through the full calculation
19   for the 2017 Burning Man event, staffing remained at similar levels so savings would be
20   approximately the same.10 Critically, however, premium pay ensures that there are adequate
21   employees to carry out the BLM’s duties at the Burning Man event and across the public lands
22   nationwide. Hall at ¶6; Briscoe at ¶11.
23

24

25
     10
        For the 2016 event, using the same GS grades that were reflected in the Estimate Decision, the BLM projected
26
     that there would be 95 employees that would be affected by the pay period cap. Premium pay and using one rotation
     for those employees would cost $539,550 including labor, travel, and vehicle utilization. AR 99 at 6. Without
27
     premium pay, the BLM would have to utilize three rotations and costs would be projected to increase to $642,798.
     Id. at 11. Thus, for the 2016 event, the BLM estimated that the paying premium pay would actually decrease its
28
     labor, travel, and vehicle utilization costs by over $100,000. Id.


                                    BLM ANSWER TO STATEMENT OF REASONS - 15
                                                                                                           AR02883
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 87 of 499




 1          BRC has only shown that it disagrees with the BLM’s mission-critical designation, rather
 2   than demonstrating error on the part of the agency. BRC’s mere opinion that the BLM should
 3   have administered the event differently is insufficient to overturn the decision on appeal.
 4          This Board has long held that even when an appellant’s assertions are neither
            erroneous nor unreasonable, merely representing a different point of view in the
 5          controversy over what course of action is in the public interest, a BLM decision in
            the exercise of its discretion will ordinarily be affirmed when such judgment has
 6          been exercised by an official duly delegated with the authority to do so.
 7   Arizona Zoological Society, 167 IBLA 347, 356 (2005) (citing Rosita Trujillo, 21 IBLA 289, 291
 8   (1975)).
 9          BRC also attempts to lay error at the feet of prior BLM employees, who were not
10   involved in the planning or decision-making for the 2017 Burning Man event. Appeal at 32.
11   The mission-critical designation was made by agency experts familiar with the Burning Man
12   event in order to address public safety and resource protection concerns. Hall at ¶¶3-9. “[T]he
13   Board will not substitute its judgment for that of the technical experts employed by the
14   Department acting within their field of expertise in the absence of clear error.” Arizona
15   Zoological Society, 167 IBLA at 356 (2006). Accordingly, BRC has not supported its burden on
16   appeal and the BLM Closeout Decision should be affirmed.
17          D.      BRC has not shown error in the Closeout Decision regarding the BLM’s law
18                  enforcement operations
19          BRC also challenges the BLM’s Closeout Decision with regard to the agency’s law
20   enforcement operations. BRC specifically disagrees with how the BLM determines the
21   appropriate level of law enforcement staffing for the Burning Man event (Appeal at 21-24),
22   argues that the BLM is working outside the proper scope of its law enforcement activities
23   (Appeal at 24-28), complains about the use of specific kinds of officers (Appeal at 29-31), and
24   challenges the BLM’s establishment of a substation within Black Rock City (Appeal at 31-32).
25   However, BRC’s mere disagreement with the BLM’s law enforcement operations does not show
26   BLM error in the Closeout Decision. See Bookcliff Rattlers Motorcycle Club, 171 IBLA at 13.
27   The BLM has shown that its law enforcement operations are necessary to protect public safety
28   and natural resources, especially considering that the Burning Man event temporarily becomes


                                 BLM ANSWER TO STATEMENT OF REASONS - 16
                                                                                                   AR02884
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 88 of 499




 1   the one of the largest cities in Nevada with approximately 76,000 people on the BLM-
 2   administered lands of the Black Rock playa. AR 142 at 1. Moreover, the record shows that the
 3   BLM has provided an adequate explanation for the necessity of its law enforcement operations at
 4   the event. BRC’s arguments, therefore, do not support its burden on appeal.
 5                    1.      The scale and scope of the BLM’s law enforcement at the Burning
 6                            Man event is appropriate and adequately explained
 7           As an initial matter, the BLM has the authority and discretion to determine the level of
 8   law enforcement necessary on the public lands. See Black Rock City, 173 IBLA at 66, fn. 11; see
 9   also Reed v. U.S. Department of the Interior, 231 F.3d 501, 505-506 (2000). Under FLPMA, the
10   BLM is required to ensure resource protection and public safety on the public lands. 43 U.S.C. §
11   1733. Staffing levels are set in order to meet the law enforcement operational objectives, which
12   for the Burning Man event included safeguarding and protecting human life and natural
13   resources, to ensuring that the event occurred without disruption, and maintaining law and order.
14   Andres at ¶6. Given the size of the Burning Man event and the number of participants, as well as
15   the rugged terrain and the resource values at the Black Rock Desert, the BLM must be prepared
16   for many different kinds of incidents. The BLM determined that 75 law enforcement officers
17   were needed for the 2017 Burning Man event based upon the projected number of participants,
18   although due to staffing limitations only 73 officers were actually present. Andres at ¶¶7, 9;
19   Briscoe at ¶¶10-11. Such a calculation is entirely within the discretion of the agency and here,
20   the BLM’s determination is reasonable and adequately explained.
21           BRC points out that since 2011, the BLM’s law enforcement staffing levels have
22   increased. Appeal at 21. That is evident from the record, although it should be noted that the
23   number of BLM officers has decreased since 2016. AR 141.11 Regardless, BRC provides no
24   objective evidence to support its implication that the BLM erred by changing its law enforcement
25   staffing levels over time or illustrate how the BLM’s 2017 Closeout Decision was in error. BRC
26

27   11
       This chart shows the BLM law enforcement staffing levels at the Burning Man event from 2010-2016. For the
     2017 Burning Man event, the BLM planned for 75 officers but only 73 were available. Andres at ¶9. The peak
28
     participant population was 69,121, although total population reached 79,454. AR 220.


                                    BLM ANSWER TO STATEMENT OF REASONS - 17
                                                                                                         AR02885
            Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 89 of 499




 1   argues that the BLM has never assessed the appropriate number of law enforcement officers
 2   needed at the Burning Man event. Appeal at 22. In support of its arguments, BRC attempts to
 3   blame BLM employees that were not even involved with the 2017 Burning Man event. Id. But
 4   its unsupported allegations cannot sustain the burden on appeal, especially when the record is
 5   clear that the appropriate BLM staff and decision makers actually did consider all the relevant
 6   factors in setting its staffing levels for the 2017 event.12 The BLM’s Law Enforcement Project
 7   Manager for the 2017 Burning Man event described how the BLM planning team determined the
 8   number of law enforcement staff that would be required. Andres at ¶¶6-29; see also Briscoe at
 9   ¶¶9-11 (BLM Law Enforcement Operations Chief for 2017 Burning Man event); Hall at ¶¶3-16
10   (BLM Authorizing Official for 2017 Burning Man event). The planning team considered the
11   recommended staffing levels from the International Association of Chiefs of Police and the
12   number of deputies assigned to the event from the Pershing County Sheriff’s Office (“PCSO”). 13
13   Andres at ¶¶12-14. Further, the BLM planning team considered the after-action reviews
14   (“AAR”) and operational assessments compiled each year by both BLM and BRC. AR 13, 18,
15   26, 47, 51, 81, 82, 84, 85, 138-143. Especially relevant to the 2017 Burning Man event, the
16   BLM’s 2016 Operational Assessment determined that law enforcement staffing levels should
17   continue at the same levels for the 2017 event. AR 142 at 16-20. While the BLM planned for
18   the same number of law enforcement officers, staffing limitations resulted in only 73 officers at
19   2017 event. Andres at ¶9. The number of planned law enforcement officers actually decreased
20   for 2016 and 2017 versus 2015 and 2014, while the event population trended up. See AR 141,
21   220. Therefore, the record clearly shows that the BLM reviews its staffing needs on a yearly
22

23

24   12
        Appellant made similar claims in its appeal regarding the 2015 and 2016 events. The BLM explained in response
     to those appeals that the agency’s planning process each year involves reevaluating its law enforcement and civilian
25
     staffing needs. AR 103, 184. BLM’s Table of Organization for the 2017 event lists all required positions. AR 193.
     13
        After the 2016 event, the Pershing County Sheriff noted, “The Burning Man festival has, for several years, far
26
     exceeded the resources of not only Pershing County, but the Law Enforcement resources of Northern Nevada as a
     whole.” 2016 Pershing County Post Mission Synopsis at 2 (attached to BRC’s Statement of Reasons as Exhibit B to
27
     Declaration of Roger Vind in the appeal of the 2016 Burning Man Event Closeout Decision (IBLA 2017-126)). The
     BLM and PCSO entered into a memorandum of understanding before the 2017 Burning Man event and agreed to
28
     cooperate, assist, and coordinate to protect persons and property on the public lands. AR 170; Andres at ¶11.


                                     BLM ANSWER TO STATEMENT OF REASONS - 18
                                                                                                              AR02886
            Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 90 of 499




 1   basis and has a well-explained rationale for the numbers at the 2017 Burning Man event. BRC’s
 2   unsubstantiated opinion does not show error in the Closeout Decision.
 3           BRC also claims that the BLM increased the number of law enforcement officers for the
 4   2017 event, without explanation. Appeal at 23. That claim is belied by the record.14 The BLM
 5   planned for 75 officers at the 2017 event, the same level as in 2016. AR 141; Andres at ¶7;
 6   Briscoe at ¶9-10; Hall at ¶6.15 Indeed, BRC signed Estimate Decision prior to the beginning of
 7   the 2017 event, which set forth the same number of officers.16 AR 196. The BLM has
 8   repeatedly outlined the reasons for its staffing levels and BRC’s mere disagreement with those
 9   reasons does not show agency error in the Closeout Decision.
10           Next, BRC argues that the statistics show that the BLM’s law enforcement officers are
11   not necessary at the staffing levels implemented for the 2017 Burning Man event. Appeal at 24-
12   28. BRC particularly complains about the BLM’s public contacts and questions the necessity of
13   traffic stops and the enforcement of drug laws at the Burning Man event. Id. However, BRC’s
14   attempt to direct BLM’s law enforcement activities on public lands, supported by only by BRC’s
15   unsubstantiated opinion, is not sufficient to support its burden on appeal. The BLM has
16   explained how it enforces public land laws, including ensuring public safety and resource
17   protection, by educating public land users. Andres at ¶¶20-25, 27-28; Briscoe at ¶¶12-14; Hall at
18   ¶¶10-16. At the Burning Man event, law enforcement officers use proactive contact, generally
19   classified as “public contact” in its computer-aided dispatch (“CAD”) system, with participants
20   in order to ensure that they are aware of all the relevant rules. Andres at ¶¶16-18; Briscoe at ¶14;
21   Hall at ¶¶12-14. This is especially important for new participants who make up approximately
22   39% of the total city population. Andres at ¶17. Public contact is done during the officers’
23   patrols and also at the law enforcement substation located along the Esplanade, which is the
24   “main street” of Black Rock City. Andres at ¶¶17-18; Hall at ¶¶14-15. Contrary to BRC’s
25
     14
        BRC also claims that the BLM’s law enforcement labor costs increased by over $23,000 from 2016 to 2017.
26
     Appeal at 23. BLM has determined that the increase was only $9,912.75, which can mostly be attributed to the
     general federal employee pay raise of 2.1%. Andres at ¶10.
27   15
        See also Declaration of Logan Briscoe at ¶7, filed with the BLM’s Answer in the appeal of the 2016 Closeout
     Decision (IBLA 2017-126). AR 184 at 36.
28   16
        Staffing difficulties meant that there were only 73 officers working at the 2017 Burning Man event. Andres at ¶9.


                                     BLM ANSWER TO STATEMENT OF REASONS - 19
                                                                                                               AR02887
            Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 91 of 499




 1   allegations, statistics alone do not dictate the level of law enforcement needed at the Burning
 2   Man event. Andres at ¶20. The record demonstrates how BLM’s unique law enforcement
 3   presence at the Burning Man event acts as a crime deterrent and works to maintain the safety of
 4   the event participants. Id; Briscoe at ¶14; Hall at ¶¶10-16. While BRC may believe that the
 5   BLM law enforcement staffing levels are too high, BRC provides no legal support for its
 6   suggestion that the BLM is only allowed to staff the event based upon the number of past
 7   incidents or on citations issued in previous years. Appeal at 24-28. BRC also fails to provide
 8   any legal support for its implication that an SRP holder must approve of agency law enforcement
 9   practices on public lands. Appeal at 20.
10           As described above, the BLM and BRC each compile an AAR yearly to provide post-
11   operational assessments of the management of the event, including recommendations for future
12   years. AR 13, 18, 26, 47, 51, 81, 82, 84, 85, 138-143. Those reports have documented incidents
13   including a rainstorm that caused a closure of the entire event for a period of time, a participant
14   that barricaded himself in a vehicle and threatened harm to himself and others, and a vehicle-
15   caused fatality. AR 81 at 3-4. They also described an incident where a participant battered
16   BRC’s own Black Rock Rangers, requiring BLM’s law enforcement officers to use force to
17   subdue the assailant. AR 138 at 14, 140 at 29-30.17 The AARs detail thousands of law
18   enforcement public contact and assistance events, as well as hundreds of BLM citations issued
19   for violations of federal laws or the closure order. AR 143. BLM’s law enforcement staffing
20   level for the 2017 Burning Man event is consistent with those reports.
21           BRC also argues that the cost of BLM’s investigators should not be included in the
22   Closeout Decision. Appeal at 29-30. As the BLM’s lead planner for law enforcement operations
23   for the 2017 Burning Man event explained, the BLM uses an integrated command model at the
24   event, and during 2017 approximately 12 BLM officers per day are paired with PCSO deputies.
25   Andres at ¶¶24, 29. This provides the most efficient policing possible, since it allows the federal
26   officers to handle any violations of federal regulations and the local deputies to handle state/local
27
     17
      As a result, BRC expressed interest in hiring private security personnel for the 2017 Burning Man event. See
28
     Andres at ¶19. This potentially illustrates the need for more law enforcement at Burning Man, not less.


                                     BLM ANSWER TO STATEMENT OF REASONS - 20
                                                                                                             AR02888
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 92 of 499




 1   law issues, without waiting for the other to respond. Id. at ¶29. Further, the BLM investigators
 2   generally assist with narcotics investigations, person on person crimes, and violations of federal
 3   regulations that take more time than a ranger can handle in a short period of time. Id. at ¶24.
 4   This model is in accordance with the BLM-PCSO MOU signed in early 2017. AR 170. BRC
 5   has not provided any evidence of BLM error in its use of the integrated command model and
 6   investigators, especially considering the unique nature of the Burning Man event on public lands.
 7   Hall at ¶¶10-13.
 8           BRC further complains about the BLM’s use of an agent from the Office of Law
 9   Enforcement and Security, Office of Professional Responsibility (“OPR”). Appeal at 30-31.
10   During the Burning Man event, the BLM uses a supervisory structure to ensure that its law
11   enforcement officers are following all applicable agency protocols and policies. Andres at ¶30-
12   32. The presence of an OPR agent is critical to meeting BLM requirements for reporting and
13   evidence review. Id. Additionally, the OPR agent is on-site and available to investigate any
14   allegations of misconduct against federal personnel assigned to the Burning Man event. Id. at
15   ¶32. Since Burning Man event participants come from across the country and sometimes the
16   world, investigations would be logistically difficult to conduct after the event. Id.18
17   Accordingly, the special challenges presented by the Burning Man event have led the BLM to
18   determine that the presence of an OPR agent is required and necessary to the administration of
19   the Burning Man SRP and should therefore be subject to cost recovery under the applicable
20   regulations. Id. at ¶¶30-32. BRC provides no evidence of BLM error and while it might
21   disagree with the BLM’s rationale, BRC’s disagreement does not support its burden on appeal.
22           Ultimately, the BLM has the discretion to determine the nature and extent of its law
23   enforcement operations in order to administer the Burning Man SRP. Other than mere
24   disagreement with the BLM’s determinations, BRC points to no error in law, regulation, or
25   policy on the part of the agency. Accordingly, BRC has not met its burden to overturn the
26   BLM’s Closeout Decision.
27
     18
       In the past, BRC has supported the presence of an OPR agent and recognized that it serves as a way for BLM to
28
     be transparent and responsive regarding complaints about BLM law enforcement operations. Andres at ¶31.


                                     BLM ANSWER TO STATEMENT OF REASONS - 21
                                                                                                            AR02889
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 93 of 499




 1                  2.      The BLM’s substation is reasonable
 2          BRC next argues that it should not be required to pay for the costs associated with the
 3   BLM’s law enforcement substation. Appeal at 31-32. However, the BLM has explained and
 4   demonstrated the important law enforcement purposes served by the substation and BRC’s
 5   complaints do not support its burden on appeal.
 6          As described above, the BLM’s law enforcement substation is centrally located in Black
 7   Rock City. Andres at ¶34-37. The Joint Operations Center (“JOC”), the main hub for both
 8   civilian and law enforcement operations, is located approximately a half-mile outside of Black
 9   Rock City and so participant access is somewhat limited. Id. The substation is a central location
10   where Burning Man participants can access law enforcement, in order to do things like report
11   criminal activity and file missing person reports. Id. at ¶¶ 34-35; see also Declaration of Jon
12   Young (“Young”) at ¶4; Hall at ¶15-16. This central location and ready access is especially
13   important given the size and scale of the event. Id.
14          For the 2017 Burning Man event, the BLM assigned one officer at a time to work at the
15   substation for two hour shifts, which provided 24-hour coverage. Andres at ¶35. Patrols were
16   ongoing throughout the event but there were limited uniformed officers on duty at any one time
17   compared to the nearly 80,000 people on the playa at peak population. Id. at ¶¶14-15; AR 220.
18   Having a location where participants had direct access to law enforcement was determined to be
19   important to public safety. Andres at ¶¶34-37. The substation also provides a place where
20   officers can interview witnesses or victims without the added stress and time that could result
21   from removing them to the JOC. Id. at ¶34. For these reasons, the BLM has determined that the
22   substation is necessary to ensure public safety at the Burning Man event.
23          Officers also can utilize the substation to write reports so they don’t have to travel back to
24   the JOC, which creates efficiencies and reduces labor costs. Id. at ¶34. Given that the trailer that
25   serves as the substation was purchased by the BLM with its own funds and not via cost recovery,
26   the substation actually provides a no-cost benefit to BRC. Id. at ¶34. The BLM has determined
27   that the substation serves an important public safety purpose for the Burning Man event. The
28   substation may be incidentally beneficial to the BLM because those Burning Man participants


                                 BLM ANSWER TO STATEMENT OF REASONS - 22
                                                                                                AR02890
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 94 of 499




 1   who had a fun and safe experience at the event will have a positive view of public lands in
 2   general, but the substation’s main purpose is as a necessary component of the BLM’s overall
 3   public safety and resource protection goal for the Burning Man event. OMB Circular A-25
 4   directs the government to seek full reimbursement for the special benefit provided, even when
 5   the public receives an incidental benefit.
 6          [W]hen the public obtains benefits as a necessary consequence of an agency's
            provision of special benefits to an identifiable recipient (i.e., the public benefits
 7          are not independent of, but merely incidental to, the special benefits), an agency
            need not allocate any costs to the public and should seek to recover from the
 8          identifiable recipient either the full cost to the Federal Government of providing
            the special benefit or the market price, whichever applies.
 9

10   AR 2 at 3 (emphasis added). While BRC may disagree with the BLM’s establishment of the law
11   enforcement substation at the 2017 Burning Man event, it has not shown error in the Closeout
12   Decision.
13                  3.      Satellite tracking is necessary for law enforcement operations
14          Next, BRC claims that it should not be charged for satellite tracking services used by the
15   BLM at the Burning Man event. Appeal at 37-38. Since 2013, it is the BLM’s established safety
16   practice at Burning Man to use these two-way satellite tracking and communication devices.
17   Young at ¶10. The agency has determined that the functions of these devices are necessary to
18   the safety of BLM personnel at the Burning Man event. Id. They track, in near real-time, the
19   location and position of officers and integrate with the CAD system. Id. The trackers also have
20   an SOS feature that allows officers to send an emergency notification or request for assistance.
21   Id. The trackers used at the Burning Man event were purchased using cost recovery funds in
22   previous years and in accordance with BRC’s request, are only used for the Burning Man event.
23   Id. at ¶12. The costs included in the Closeout Decision are for necessary firmware updates and
24   service charges for the trackers used at the 2017 Burning Man event. Id.
25          BRC has, in the past and in its Appeal, suggested that other methods would be sufficient
26   to track BLM’s law enforcement officers. Appeal at 38; Young at ¶11. However, those
27   suggestions have been determined to be insufficient for the BLM’s safety needs. Young at ¶11.
28   Thus, BRC offers only its mere disagreement with the use of such devices and unsupported


                                 BLM ANSWER TO STATEMENT OF REASONS - 23
                                                                                                    AR02891
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 95 of 499




 1   speculation that radios may be sufficient for tracking purposes. BRC also suggests that BLM’s
 2   officers already work in pairs so the trackers are unnecessary, but that allegation is not correct.
 3   Appeal at 38; Young at ¶11; Andres at ¶29. BRC’s opinion is insufficient to support its burden
 4   on appeal and accordingly, BRC has not shown error on the part of the BLM.
 5          E.      BRC has not shown error in the Closeout Decision for the BLM’s
 6                  communications and information technology systems
 7          BRC also challenges the BLM’s Closeout Decision with regard to the costs required to
 8   set up and run BLM’s communications and information technology systems at the 2017 Burning
 9   Man event. Specifically, BRC objects to the costs involved in: 1) setting up and running the
10   systems (Appeal at 34-36); 2) network services (Appeal at 38-40); 3) the CAD system (Appeal at
11   41), and 4) accessories for the BLM’s radios (Appeal at 42-43). BRC claims that it must
12   determine whether the BLM’s services or equipment improve public safety or protect the public
13   lands (Appeal at 37) but BRC does not provide any statutory, regulatory, or policy support for its
14   argument. On the contrary, the BLM’s administration of the Burning Man SRP must ensure
15   public safety and resource protection of the public lands. AR 46 at 1-9, 1-42. The BLM cannot
16   delegate those responsibilities to BRC. BRC claims that the BLM just wants to use “fancy
17   technology,” (Appeal at 2) but the record shows that the BLM’s experts have deemed it
18   necessary to administer the Burning Man SRP. Again, BRC only shows its disagreement with
19   the BLM, but fails to provide any objective evidence of BLM error in the Closeout Decision.
20                  1.      Labor for communications and network setup and service
21          First, BRC claims that the BLM’s costs for labor for the communications and network
22   systems were in error. Appeal at 34-36. But other than speculating that BLM employees worked
23   too many hours on setting up the systems, BRC provides no objective evidence of error. For
24   example, BRC complains about the hours logged by the BLM Communications Branch Chief for
25   the 2017 Burning Man event. Id. However, that BLM employee has extensive experience
26   planning for the Burning Man event and was heavily involved in the communications planning
27   aspects in 2017, as he was in past years. Young at ¶¶3, 6-8. He helped to develop the Estimate
28   Decision, as well as the statements of work for communications-related service acquisitions. Id.


                                 BLM ANSWER TO STATEMENT OF REASONS - 24
                                                                                                 AR02892
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 96 of 499




 1   He also had lead responsibility for development of the microwave network system, the event
 2   dispatch system, and the deployable cellular system, and was responsible for deploying the
 3   satellite trackers used by BLM law enforcement. Id. For the eight months leading up to the
 4   2017 Burning Man event, a significant portion of his time was spent planning the
 5   communications and network systems for the BLM’s operations at the event and all of those
 6   hours, plus the hours he worked at the event itself, were accurately logged. Id. at ¶¶6-7. The
 7   other communications staff highlighted by BRC were also necessary to set up and maintain the
 8   infrastructure necessary for the event, and even did work related to BRC’s infrastructure. Id. at
 9   ¶8; AR 240 (BLM’s answers to BRC questions about specific communications staff members).
10   BRC provides no objective evidence of BLM error. Instead, BRC acknowledges that the BLM
11   requires these critical infrastructure systems but argues, without supporting evidence, that it
12   should take less time to provide them. Appeal at 36. Such an argument does not support BRC’s
13   burden on appeal, especially when BLM’s own experts have demonstrated that the labor was
14   necessary to administer the SRP. Young at ¶¶3, 6-9.
15           Appellant additionally complains that the BLM was unable to access reports from the
16   CAD system. Appeal at 36. The CAD system has historically been administered by the BLM,
17   through a government contract, to provide statistical reports of incidents at the Burning Man
18   event. For the first time in 2017, the BLM allowed BRC to administer the contract directly in
19   through the contracting MOU program between the BLM and BRC. Pirtle at ¶10; Young at ¶9.
20   BRC, however, failed to ensure that its contractor executed the BLM’s statement of work and it
21   resulted in the BLM’s inability to access CAD reports. Andres at ¶21. BRC’s failure to ensure
22   adherence to the required specifications does not demonstrate any BLM error. Further, BRC
23   already acknowledged that cannot appeal costs that are not included in the Closeout Decision.
24   Appeal at 9, fn. 6. Accordingly, BRC’s complaints about the contract for the CAD system are
25   not at issue in this appeal.
26                   2.      Network services
27           BRC also argues that BLM’s contracts for network services are unreasonable and not
28   supported. Appeal at 38-40. BRC complains that the BLM has not explained why it needs such


                                    BLM ANSWER TO STATEMENT OF REASONS - 25
                                                                                                AR02893
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 97 of 499




 1   network services, but the record shows otherwise. Young at ¶¶13-17. Specifically, BRC argues
 2   that it should not have to pay for any network or communications costs that support the law
 3   enforcement substation, including the microwave, internet, and network systems. Appeal at 39.
 4   BRC’s objections depend upon its characterization of the substation as unnecessary, but the
 5   BLM has described why the substation is needed as a central location for law enforcement
 6   services within Black Rock City. See III.D.2., above. The BLM’s substation systems actually
 7   mirror how BRC provides similar systems to its fire and emergency medical substations
 8   throughout Black Rock City. Young at ¶¶4-5. The record includes the contracts for providing
 9   those systems, showing that the Closeout Decision only includes the BLM’s actual costs for
10   those services. AR 226. BRC has not demonstrated any error on the part of the BLM.
11           BRC also complains about the BLM’s use of cameras, computers, display monitors, and
12   networking equipment at the JOC and the temporary holding facility. Appeal at 39-40. Again,
13   though, BRC’s mere opinion does not contradict the BLM’s experts, who have determined that
14   use of the equipment adheres to law enforcement best practices and is necessary at the Burning
15   Man event. Young at ¶15-16.
16           Finally, BRC argues that the BLM should not charge for phone lines that serve the JOC
17   and the substation because there are too many of them and because cell phones can be used
18   instead. Appeal at 40. However, the BLM has determined that the lines are needed to execute
19   necessary functions at the Burning Man event. Young at ¶17. The BLM has also evaluated the
20   purpose and need for each line and uses the minimum number of lines necessary to accomplish
21   its mission. Id. Again, BRC merely expresses disagreements with the BLM’s network and
22   communications at the 2017 Burning Man event, but has not shown error in the Closeout
23   Decision. BRC’s mere disagreement with these costs does not meet its burden on appeal
24                    3.       CAD servers and racks
25           BRC challenges the BLM’s purchase of CAD servers and racks, which were charged in
26   the Closeout Decision.19 Appeal at 40-42. BRC argues that the BLM should have purchased a
27
     19
       It is important to note that the CAD system and server/rack are used jointly by BRC and the BLM, so the system
28
     provides significant benefit to the Burning Man event. Young at ¶18-19.


                                     BLM ANSWER TO STATEMENT OF REASONS - 26
                                                                                                            AR02894
            Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 98 of 499




 1   different configuration, used the cloud, or rented servers and that any of those would have
 2   resulted in lower costs to BRC. Id. The BLM’s experts, however, determined that BRC’s
 3   suggestions would not function as needed for the Burning Man event. Young at ¶¶18-19; AR
 4   241. In June 2016, the BLM communications lead alerted BRC to failure risks resulting from
 5   using a single server. Young at ¶18; AR 97. The agency then researched solutions and
 6   consulted with the CAD vendor selected by BRC. Id. While less costly servers were available,
 7   the BLM determined that they did not offer equivalent functionality to the server that was
 8   eventually chosen. Id., AR 241. Further, the BLM determined that a cloud solution would not
 9   be a practical investment of time or money due to restrictive security requirements. Young at
10   ¶19; AR 241. BRC was offered the opportunity to provide input and engage in the process.20
11   Young at ¶18; AR 97. Ultimately, the BLM’s costs to acquire the server was included in the
12   Phase 1 Estimate Decision, which BRC accepted and did not appeal. AR 168. Rather than any
13   evidence of BLM error, BRC offers only speculation that a cheaper solution was available and
14   opinion that the costs were excessive. Appeal at 40-42. BRC has therefore failed to carry its
15   burden on appeal.
16                    4.       Radios
17           BRC argues that BLM has no reasonable basis for the costs of radio accessories,
18   including encryption, used at the 2017 Burning Man event. Appeal at 42-43. The radios as well
19   as their associated services and accessories are necessary to the BLM’s administration of the
20   SRP and the actual costs are correctly charged to BRC’s cost recovery account. In reality, the
21   charges in 2017 represent a cost savings to BRC over the long term, as detailed below.21
22   Declaration of Dalton Black (“Black”) at ¶¶4-14.
23           Prior to the 2015 event, the BLM and BRC agreed to create a cache of radios for use only
24   at the Burning Man event. Id. at ¶4. BRC purchased 60 radios in 2015, which were used at the
25   2015 event and then were utilized by BRC for its own purposes throughout the year. Id. at ¶¶4-
26
     20
        Only after the Closeout Decision was issued did BRC offer contrary opinions about the need for and choice of the
27
     CAD servers. AR 241 (BRC questions received 2/15/18).
     21
        The BLM also fully detailed these costs in its Answer to BRC’s appeal of the 2016 event Closeout Decision. AR
28
     184.


                                     BLM ANSWER TO STATEMENT OF REASONS - 27
                                                                                                              AR02895
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 99 of 499




 1   6. BRC planned to purchase another 60 radios in 2016. Id. at ¶4. But before BRC made its
 2   purchase in 2016, the BLM was able to acquire, at no cost to BRC, radios that could be used for
 3   the cache. Id. at ¶¶7-8. The only costs that were charged to BRC’s cost recovery account in
 4   2016 were the necessary encryption and accessories for the new radios such as microphones,
 5   rechargeable batteries, and chargers. Id. at ¶¶8-10. Those radios and accessories remain in the
 6   cache during the year and are only used for the Burning Man event. Id. at ¶4. Likewise, for the
 7   2017 event, the BLM acquired another 40 radios that were agency excess and contributed them
 8   to the Burning Man radio cache. Id. at ¶11. The only costs to BRC in 2017 were for encrypting
 9   the radios and accessories like microphones, batteries, and chargers. Id.; AR 241 at 3. These
10   accessories were necessary for the 2017 Burning Man event, so that the BLM staff all had radios
11   to use. So while BRC complains about those costs, the BLM’s acquisition of the radios at no
12   charge actually saved BRC a significant amount of money. Black at ¶8. The BLM has never
13   determined that any radios or accessories were unnecessary or “eligible for replacement each
14   year.” Appeal at 42; Black at ¶7.
15          BRC further objects to the BLM’s purchase of a communications repeater, necessary for
16   radio functionality. Appeal at 43. The BLM, however, explained that the equipment was needed
17   since the agency is required to digitally encrypt its communication system. Black at ¶15. Also,
18   the BLM needed to cover an area of approximately 30 miles around the event site for law
19   enforcement and safety communications. AR 241 at 2. The BLM’s purchase was reasonable
20   and the agency’s record supports its explanation.
21          While BRC complains about the cost for the BLM’s communications equipment used at
22   the 2017 Burning Man event, it provides no evidence of BLM error in the agency’s calculations.
23   Mere disagreement with a charge, or opinion that it should have been cheaper, is insufficient to
24   support BRC’s burden on appeal.
25          F.      BRC has not shown error regarding the BLM Medical Team
26          BRC also complains about the BLM’s use of a medical unit for federal employees
27   working at the Burning Man event. Appeal at 43-45. The agency has explained, however, that
28   its BLM Medical Team is a necessary operational function for the BLM to administer the SRP


                                BLM ANSWER TO STATEMENT OF REASONS - 28
                                                                                              AR02896
          Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 100 of 499




 1   for Burning Man. Andres at ¶¶38-44; Hall at ¶¶17-18. The U.S. Department of Health and
 2   Human Services prepared a medical threat assessment for the Burning Man event, which
 3   outlined the unique health risks to federal employees working at the event. AR 210. That report
 4   concluded that the BLM Medical Team enhances the mission. Id. at 3, 21. The BLM Medical
 5   Team serves as a federal patient advocate, providing personalized medical care for all
 6   government employees working at the Burning Man event and maintaining a sealed medical
 7   history on each person. Andres at ¶39; Hall at ¶17. The BLM Medical Team is capable of
 8   providing federal employees immediate access to critical incident stress management services if
 9   needed during the event and initiating necessary workmen's compensation paperwork. Id. In
10   addition, the BLM Medical Team members are trained in tactical medicine and are capable of
11   providing care under fire, tactical first aid in an unsecured trauma scene, and can act as a force
12   multiplier in active shooter and mass casualty environments. Andres at ¶41. These services are
13   invaluable in keeping over 100 federal employees healthy in the austere environment at the
14   Burning Man event. Id. Other the labor of the BLM employees responsible for pre-event
15   planning and working at the event (AR 225 at 3, 7), there are minimal costs. See AR 229 at lines
16   R-42 ($280.51), R-43 ($103.43), R-44 ($29.85), and R-84 ($90.92). The Department of Health
17   and Human Services, which also provides staff for the BLM Medical Team, has not traditionally
18   charged for its services at the Burning Man event. See AR 54, 71, 157, 224 (showing that HHS
19   has not invoiced the BLM for its services at the Burning Man events for 2014-2017).
20          BRC has instead proposed that federal employees use the first aid stations and the
21   medical facility available for event participants. See Appeal at 43-44. Prior to the event, BRC
22   also formally requested that the BLM not provide a medical unit for its employees and instead
23   use BRC’s facilities. AR 166. However, the BLM declined BRC’s proposal because the agency
24   determined that BRC’s facility would not provide for a tactical medical response team, provide
25   adequate space for uniformed law enforcement to securely receive care, allow for pre-screening
26   of BLM employees, ensure patient confidentiality, provide continuity of care and patient
27   advocacy, or initiate worker's compensation claims. AR 169, 181, 182. Under BRC’s proposal,
28   federal employees working at the Burning Man event would lose access to secure medical care


                                 BLM ANSWER TO STATEMENT OF REASONS - 29
                                                                                                 AR02897
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 101 of 499




 1   with trusted providers. Id. Due to the specialized needs of the BLM's operations at the Burning
 2   Man event, including care to uniformed law enforcement officers, the BLM determined that the
 3   BLM Medical Team is not a redundant function when compared to the medical services BRC
 4   provides for the participants at the Burning Man event. Id. The services provided by the BLM
 5   Medical Team are invaluable to the government and integral to employee safety and health while
 6   working at the Burning Man event. BRC offers only unsubstantiated opinion otherwise.
 7           Since the BLM must recover the full costs it incurs to administer the SRP for the Burning
 8   Man event and the BLM Medical Team has been determined to be necessary to the BLM’s
 9   administration of the SRP, it was included in cost recovery in accordance with FLPMA, the
10   BLM’s SRP regulations, the BLM’s cost recovery and recreation policies, and OMB Circular A-
11   25. BRC has not shown error and accordingly the Closeout Decision should be affirmed.
12           G.       BLM’s vendor monitoring is appropriate
13           BRC further complains that it should not be required to pay for the costs of monitoring
14   vendors who serve Burning Man event participants. Appeal at 45-46. As part of the event,
15   vendors may provide needed services to participants including bus transportation to the event,
16   RV greywater cleaning, or site cleanup post-event. Many of these vendors serve the so-called
17   “plug and play” camps.22 Since these vendors are working on public lands, they are required to
18   obtain a permit. While they could be covered under the main Burning Man SRP, that option
19   would require BRC’s oversight because any violation of permit terms by one of those vendors
20   would be a violation of BRC’s SRP. Hall at ¶¶19-24. As an alternative, the BLM has allowed
21   each vendor to obtain its own permit, so that compliance with permit terms can be monitored
22   vendor by vendor. There were 82 vendors who provided services to participants in 2017 and the
23   labor to ensure they have the required permits is therefore charged to BRC’s cost recovery
24   account. Id.
25           BRC essentially argues that the BLM should charge its vendor compliance labor to the
26   individual vendors themselves, or that the fees charged by the BLM for commercial use SRPs are
27
     22
       More information about plug and play or turnkey camps is available on the Burning Man website at
28
     https://burningman.org/event/camps/turnkey-camping/ (last visited June 18, 2018).


                                    BLM ANSWER TO STATEMENT OF REASONS - 30
                                                                                                          AR02898
          Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 102 of 499




 1   sufficient to reimburse that labor. Appeal at 46. Neither argument has merit here. The vendors
 2   are only present to provide services to the participants at the Burning Man event, for which BRC
 3   is responsible, and in fact those vendors cannot provide their services to other public land users
 4   because the area is subject to a closure order. Hall at ¶¶19-20. In some cases, BRC actually
 5   controls which vendors may be present and issues its own authorizations for vendors. See AR
 6   200 at Stipulation 13 (outlining the process for BRC to recommend/authorize vendors to the
 7   BLM so that the BLM can determine if it will issue an SRP). Indeed, estimates of BLM’s labor
 8   costs for vendor compliance were included in the Estimate Decision and BRC did not object at
 9   that time. AR 196. Additionally, the 3% of gross receipts paid by all commercial SRP holders
10   does not pay for processing and administration of the permit, as BRC argues. Appeal at 46.
11   Instead, fees for commercial use permits are intended to provide a fair return to the government
12   for the opportunity to make a profit by using public lands and related waters. AR 46 at 1-23
13   through 1-25 (example illustrates that both cost recovery and a commercial use fee are charged
14   for commercial events). Accordingly, it is appropriate and reasonable for the BLM to monitor
15   vendor compliance at the Burning Man event and to include those costs in the Closeout Decision.
16   BRC has not shown BLM error and therefore has not supported its burden on appeal.
17          H.      BLM’s purchase of miscellaneous supplies is not in error
18          BRC argues that the BLM should not charge through cost recovery for the purchase of
19   miscellaneous supplies, including protective equipment, for employees working at the Burning
20   Man event. Appeal at 47-49. However, these supplies and protective equipment are considered
21   necessary to the BLM’s administration of the Burning Man SRP. BRC has not demonstrated any
22   error in the Closeout Decision.
23          Goggles and shemagh (scarves) are needed as protective equipment, ensuring the health
24   and safety of BLM staff working at the event due to the harsh conditions on the playa and the
25   frequent dust storms that occur. Pirtle at ¶12; AR 241 at 9. Goggles are also designated as
26   Personal Protection Equipment (“PPE”) by the BLM and once issued, are not thereafter re-issued
27

28



                                 BLM ANSWER TO STATEMENT OF REASONS - 31
                                                                                                AR02899
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 103 of 499




 1   to other staff.23 Id. While some BLM staff working at the Burning Man event bring their own
 2   goggles, it is unknown ahead of time exactly how many pairs of goggles will be needed and so
 3   the BLM orders a sufficient quantity for everyone. Id. Even those employees who have worked
 4   at the event in the past may have lost or damaged the goggles during the prior year’s event or
 5   over the intervening time period. Those goggles that are unused are stored so they can be used at
 6   future Burning Man events. Id. Such use of goggles has been the BLM’s standard operating
 7   procedure since 1996. Id. Ultimately, BRC’s mere disagreement with the BLM’s practice of
 8   providing PPE to its employees working at the Burning Man event is insufficient to show error.
 9           BRC also complains about uniforms for the civilian operations team, polo shirts for the
10   communications team, and collar brass for law enforcement command staff. Appeal at 47.
11   However, the BLM outlined their necessity. 24 AR 241. The uniforms and polo shirts are used
12   only at the Burning Man event in order to identify BLM staff. Id. at 5-6. The collar brass is
13   likewise necessary, since many BLM staff may not fulfill the same roles at the event as they do
14   in their home offices. Id. at 9; Andres at ¶45. The collar brass purchased for the Burning Man
15   event is retained and used only for the event. Andres at ¶45. BRC may disagree with the BLM’s
16   determination that these items are necessary, but that does not show agency error.
17   IV.     CONCLUSION
18           Based on the legal arguments above that are supported by evidence in the record, BRC
19   has not met its burden to show BLM error by a preponderance of the evidence. BRC’s mere
20   opinion that the BLM should have spent less on administering the 2017 Burning Man SRP is
21   insufficient to overturn the BLM’s Closeout Decision. BRC submitted its SRP application and
22   signed the cost recovery agreement, which included the Estimate Decision. The Estimate
23   Decision was actually more than the Closeout Decision, so BRC received a refund of
24   $161,705.34. AR 223. The Board has stated that “the entire point of an estimate is to convey
25   general cost information to an applicant so that it can decide whether to proceed.” Bookcliff
26
     23
        The Department of Labor, Occupational Safety and Health Administration (“OSHA”) has more information about
27
     PPE at https://www.osha.gov/SLTC/personalprotectiveequipment/ (last visited June 24, 2017).
     24
        Indeed, the BLM provided BRC with an explanation for nearly every miscellaneous purchase charged through the
28
     Closeout Decision. AR 241 at 5-10.


                                    BLM ANSWER TO STATEMENT OF REASONS - 32
                                                                                                          AR02900
          Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 104 of 499




     Rattlers, 171 IBLA at 19. Here, BRC knew about the costs and accepted them by signing the
2    Estimate Decision, then proceeded with the 2017 Burning Man event. BRC cannot now
3    complain that it does not agree with the BLM's costs and attempt to shift the agency's expenses
4    for the 2017 Burning Man event onto the public. The Closeout Decision has a rational basis, is
5    supported by the record, and is a proper exercise of the BLM's discretion. Since BRC has not
6    demonstrated that the BLM is in error, the Closeout Decision should be affirmed.
7           DATED this 25th day of June 2018.
8                                                Respectfully submitted,
9
                                                       Gs7Q____
                                                 Janell M. Bogu
10                                               Attorney for the Bureau of Land Management
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                BLM ANSWER TO STATEMENT OF REASONS - 33
                                                                                            AR02901
      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 105 of 499




CLEMENTINE JOSEPHSON
Regional Solicitor
JANELL M. BOGUE
Assistant Regional Solicitor
U.S. Department of the Interior
Office of the Regional Solicitor
Pacific Southwest Region
2800 Cottage Way, Room E-1712
Sacramento, CA 95825
Telephone: (916) 978-5690
Facsimile:     (916) 978-5694
janell.bogue@sol.doi.gov

Attorneys for the Bureau of Land Management


                    UNITED STATES DEPARTMENT OF THE INTERIOR
                         OFFICE OF HEARINGS AND APPEALS
                         INTERIOR BOARD OF LAND APPEALS

BLACK ROCK CITY LLC,                            ) IBLA 2018-0086
                                                )
                Appellant,                      )
                                                )
       v.                                       ) DECLARATION OF REBECCA ANDRES
                                                )
BUREAU OF LAND MANAGEMENT,                      )
                                                )
                Respondent.                     )
                                                )
_______________.)
I, Rebecca Andres, hereby declare as follows:
I have personal knowledge of the matters set forth herein and if called to testify I could and
would testify competently thereto.

1.      I have 12 years of experience in federal land management law enforcement. I am
currently employed as the Bureau of Land Management (BLM), Nevada, Zone 1 Staff Law
Enforcement Ranger (Winnemucca and Carson City Districts). I have been employed with the
BLM in this position since February of 2017. Prior to this position, I was the Field Staff Law
Enforcement Ranger in the BLM Price Field Office (Utah) since 2014.
2.      I have 3 years of experience working at the Burning Man event, both in planning the
BLM operation and executing the operation at the event site. I have served in multiple positions
at the event, to include Patrol Officer, Patrol Supervisor, and Planning Section/Deputy
Operations Chief.


                       IBLA 2018-86 - Declaration of Rebecca Andres - Page I
                                                                                            AR02902
      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 106 of 499




3.      The BLM, Winnemucca District manages the Black Rock Desert-High Rock Canyon
Emigrant Trail National Conservation Area (NCA); within this NCA are the Black Rock Desert
and the "playa.'' The playa encompasses about 265 square miles (169,000 acres) of public and
private lands in the Washoe, Pershing, and Humboldt Counties, Nevada.

4.    The Burning Man Event is a combination art festival, social event, and experiment in
community living. The event is held on public lands administered by the BLM in Pershing
County, Nevada on the playa of the Black Rock Desert, approximately 10 miles northeast of the
community of Gerlach, Nevada.

5.     I have reviewed the appeal filed by Black Rock City LLC (BRC), the organizer of
Burning Man and the applicant for the Burning Man Special Recreation Permit. I am personally
familiar with the 2017 special recreation permit (SRP) and I served as the lead planner for law
enforcement operations for the 2017 event, as well as the Law Enforcement Deputy Operations
Chief/Planner during the event.

Law enforcement officer staffing levels

6.      It is BLM's responsibility to determine staffing levels and costs associated with the
administering the law enforcement function at the event through the Cost Recovery Agreement
(CRA). As stated in the 2017 Law Enforcement Operations Plan, the primary goal of the
operation is to provide for public safety and resource protection through the enforcement of
federal laws, state laws, county ordinances, regulations, event closure orders, and permit
stipulations. The law enforcement operational objectives for the 2017 event were: to safeguard
and protect human life, to safeguard and protect natural and cultural resources, to ensure the
permitted event occurs without disruption, and to keep costs commensurate with incident needs.

7.      To ensure these objectives were met, the BLM planning team determined 75 federal law
enforcement officers were needed for the 2017 Burning Man event. Of these 75 officers, 10
were assigned administrative support or oversight roles, leaving 65 officers to patrol and provide
investigative support in the city. Officers were divided into three overlapping shifts (21 officers
per shift), providing 24 hour coverage through the city while accounting for travel to and from
Gerlach. These officers conducted high visibility patrols throughout Black Rock City across five
patrol sectors through a combination of vehicle and foot patrols.

8.      The 2017 event was difficult to staff due to competing national priorities; as such, the
BLM began the event down one officer. Two other officers left the event in the early stages due
to personal emergency and other agency priorities. One officer was able to travel to the event to
replace a drop out, leaving two positions unstaffed. Due to these staffing challenges, the BLM is
forced to staff the event with any qualified and available officer, regardless of pay grade. In
order to augment staffing, the BLM enters into an Interagency Agreement with the United States
Forest Service (USFS). This allows the BLM to augment staffing with lower graded officers,
however, the USFS also fell short on requested staffing, leaving one officer assignment unfilled.
Due to the limited availability of officers at the national level, travel is incurred from locations
throughout the western United States and Alaska, requiring up to two days of travel to and from
the event site in certain cases. All government personnel are required to follow agency policies




                       IBLA 2018-86 - Declaration of Rebecca Andres - Page 2
                                                                                            AR02903
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 107 of 499




pertaining to government lodging, per diem, and driving hour limitations while travelling to and
from the event site.

9.     The appellant asserts the number oflaw enforcement officers increased in 2017 compared
with 2016 by three officers. On the contrary, the BLM planned for 75 officers in both 2016 and
2017. Due to staffing limitations as described above, the actual number of officers on playa
during main event in 2017 was 73, resulting in two fewer officers as compared to 2016.
10.     The appellant asserts law enforcement labor costs increased $23,000 from 2016 to 2017.
Based on the record, the BLM compared the law enforcement labor costs charged to the
appellant and found only a $9,912.75 increase in 2017 compared to 2016. This small increase is
based on several factors. In 2017, federal civilian employees received a 2.1% pay raise. When
this raise is added to the 2016 labor costs, the increase should have been $21,685.56. The
resulting difference in labor costs shows a reduction in law enforcement labor costs of
$11,772.81. The 2017 pay raise applied to 2016 law enforcement labor costs could have resulted
in over twenty thousand additional dollars but the BLM's conscientious event assignments
resulted in less than ten thousand dollars in increase in labor costs even with the 2.1% pay raise.
11. Because the event is held on federal public lands administered by the BLM under a SRP,
it is the responsibility of the BLM to ensure law enforcement priorities are met during the event.
Federal public lands administered by the BLM fall under proprietary jurisdiction, meaning state
and local law enforcement agencies, in this case the Pershing County Sheriff's Office (PCSO),
also have full authority and responsibility for ensuring public safety. In April 2017, a
Memorandum of Understanding (MOU) was signed between the BLM and PCSO. Through the
MOU, both agencies mutually agreed to provide the maximum cooperation, assistance, and
coordination possible to assure the protection of persons and property on the public lands within
Pershing County, Nevada. During the 2017 event, PCSO was the only agency with the
jurisdiction to investigate person-on-person crime, including domestic violence, assault and
battery, theft, sexual assaults, etc. As the authorizer of the event, the BLM must ensure affected
state and/or local law enforcement agencies have the resources to ensure response to, and
investigation of, person-on-person crimes.
12.     During the 2017 event, PCSO staffed the event with approximately 20 patrol deputies
and/or investigators. This means there were approximately three times more BLM officers than
PCSO officers assigned to patrol and investigative support during the event. Because of the
disparity in staffing, BLM officers responded to PCSO calls for service because PCSO patrol
officers were not available under the aforementioned MOU. This was problematic because BLM
officers have limited training in investigating person-on-person crimes falling under the Nevada
Revised Statutes. Due to the sensitive nature of these crimes, coupled with the specific skillset
and knowledge required to conduct such investigations, PCSO staffing would have to increase to
a level allowing them to investigate all person-on-person crimes investigations from the onset of
the initial report. Absent adequate staffing by PCSO, the BLM provided assistance to PCSO as
requested in the interest of public safety at the event. BLM law enforcement resources are
available to PCSO for any operation or operational assistance needed under the MOU and
integrated command.




                       IBLA 2018-86 - Declaration of Rebecca Andres - Page 3
                                                                                            AR02904
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 108 of 499




13.     According to the PCSO Post Mission Synopsis (PMS) report from the 2016 event, PCSO
has approximately one deputy for every 400 persons permanently residing in Pershing County,
outside of the event. PCSO explains this level of staffing is needed to perform all of the duties
statutorily mandated for the Sheriff's Office. The Sheriff recommended funding be provided by
BRC to allow his office to staff the event with 40 deputies per shift (or 80 deputies total).

14.     In accordance with the recommendations of the International Association of Chiefs of
Police (IACP), the ratio of law enforcement officers to population for a population range of
50,000-99,999 people should be 1.8 officers per 1,000 people. The peak population ofBlack
Rock City is approximately 76,000. Using the IACP recommended staffing ratio, at the highest
level of staffing at the 2017 event, during overlapping shifts (representing 13 hours during a 24
hour period), BLM had 42 uniformed officers, and the Pershing County Sheriff's Office (PCSO)
had 12, yielding 1.8 officers per 2,533 people. During the lowest level of staffing at the 2017
event, with a single shift on duty (representing 11 hours during a 24 hour period), BLM had 21
uniformed officers and PCSO had 5, yielding 1.8 officers per 5,261 people. Both of these ratios
fall short of the IACP staffing recommendations.
15.     For the BLM only, from the hours of 8:00 AM to 3:00 PM, day shift is the only shift on
playa with a total of 17 BLM uniformed patrol officers deployed throughout Black Rock City.
At the peak population, approximately 76,000 people were present within the city, which yields
an officer to participant ratio of 1 to 4,470. During the hours of 3:00 PM to 5:00 PM, there is
overlap between the day shift and swing shift, resulting in 34 BLM uniformed officers, leading
to an officer to participant ratio of 1 to 2,235. From 5:00 PM to 7:00 PM, swing shift is the only
shift on playa, staffed by 17 BLM uniformed officers, leading to an officer to participant ratio of
1 to 4,470. From 7:00 PM to 3:00 AM, the swing shift and night shift overlap, staffed by 34
uniformed officers, leading to an officer to participant ratio of 1 to 2,235. From 3:00 AM to 5:00
AM, night shift is the only shift of playa, staffed with 17 uniformed BLM officers, leading to an
officer to participant ratio of 1 to 4,470. From 5:00 AM to 8:00 AM, the night shift and day shift
overlap, staffed by 34 uniformed officers, leading to an officer to participant ratio of 1 to 2,235.
16.     The appellant has stated that BLM law enforcement's engagement in public contacts
during the event indicates the BLM is overstaffing the event. The central tenet ofBLM law
enforcement is achieving compliance with laws and regulations at the lowest level possible level
through educating public land users. As affirmed in a May 12, 2017 e-mail from Secretary of the
Interior Zinke, Department oflnterior law enforcement officers" ...may be called on to render
emergency medical care, investigate complex resource crimes, perform harrowing technical
rescues, or engage in proactive community policing." As such, a large component of achieving
compliance with rules and regulations on public lands is through proactively contacting members
of the public by BLM law enforcement rangers. This principle holds true during patrols of
public lands outside of the event, as well as during the event.
17.     According to the draft BRC Census from the 2017 event, approximately 39% of
participants at the Burning Man event are new. As such, many of the visiting public do not have
a clear understanding of the rules and regulations governing the event. BLM law enforcement
officers make hundreds of contacts a day, a product of conducting high visibility patrols in a
largely pedestrian city. In the operational briefing for the 2017 event, BLM officers were
instructed to seek out positive contacts with the public through the course of their patrols. These


                       IBLA 2018-86 - Declaration of Rebecca Andres - Page 4
                                                                                            AR02905
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 109 of 499




contacts allowed BLM law enforcement officers to educate the visiting public on rules and
regulations that govern the event, as well as provide information pertaining to Black Rock City
resources. Although BRC may have a different belief about what BLM law enforcement's job
should be during the event, the methodology by which BLM law enforcement officers approach
the job capitalizes on positive interactions with the public in helping achieve compliance at the
lowest level.
18.     Through staffing of a BLM law enforcement substation, located along the Esplanade, or
the"main street" ofBlack Rock City, participants make hundreds of contacts each day with the
law enforcement officer staffing the substation. During the 2017 event, these contacts were
reported through dispatch and captured within Computer Aided Dispatch (CAD) as public
contacts. The appellant feels BLM is engaging in public relations efforts in order to justify the
presence of law enforcement personnel on site. Contrary to BRC's opinion, these public contacts
are not used by the BLM to support or justify staffing levels for the event. As previously
mentioned, the BLM determines staffing levels to ensure the four main objectives identified in
the operations plan are met. "Public contacts" as an event type in CAD do not have a follow-up
administrative reporting requirement, and as such are not used as a measurement of workload in
determining the appropriate level ofBLM law enforcement staffing for the event. On the
contrary, incidents involving a law enforcement action taken, such as warnings, citations, or
arrests, do involve the additional task of report writing and contribute to the workload
requirements and staffing needs of the event.
19.     Although BRC contends BLM law enforcement is overstaffed, BRC's Law Enforcement
Liaison stated in a meeting on May 17, 2017 that BRC was planning to employ contracted
security personnel for BRC staff at the event because BRC staff were assaulted in the 2016
event. In BRC's 2016 event After Action Review at page 14, BRC states there were reports of
battery against Rangers (referring to Black Rock Rangers) by participants. BRC stated they
would work with law enforcement to find additional solutions for dealing with combative
participants, which could include increased training and education, eviction from the event,
and/or the use of other remedies available under Nevada law. On May 25, 2017, BRC's Director
of Event Operations informed BLM they were interested in using private security to address the
"violent human niche" at the event; however, due to the"flakiness" of security companies, the
three they had lined up fell through. He indicated BRC was still interested in using private
security for future events, but it did not happen for the 2017 event. BRC's attempt to provide
additional security for staff at the 2017 event serves as an indication law enforcement staffing
during the event may not be sufficient to ensuring the safety of event participants. The appellant
is launching a sexual assault prevention, education, and awareness campaign for the 2018 event.
This effort is one of the top four priorities for the communications team.
20.     Statistics cannot be relied upon as the only measurement tool of the effectiveness or need
for law enforcement at the event. Relying solely on quantitative data ignores the deterrent effect
high visibility patrols have on criminal activity within Black Rock City. Deterrence is most
powerful when a potential violator perceives they will be caught committing a crime. BLM law
enforcement provides proactive, highly visible patrols throughout the city and participants can
observe law enforcement taking action, working to minimize criminal behavior. Additionally,
participants often state they feel the presence of law enforcement officers in the city makes them
feel safer. While, like deterrence, this variable cannot be measured statistically, the mere


                       IBLA 2018-86 - Declaration of Rebecca Andres - Page 5
                                                                                           AR02906
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 110 of 499




presence of law enforcement in the city is important to the safety the visiting public. The
appellant's 2017 After Action Report noted a second consecutive year of reduced negative
participant feedback submissions and a second consecutive year of increased positive participant
feedback submissions. The positive relationship BLM law enforcen:ient continues to build with
Black Rock City allows for education based enforcement to be used as the first line of
compliance with federal rules and regulations.
21. BLM historically analyzed CAD data to provide statistical reports to the appellant in the
agency After Action Review (AAR). In 2017, the CAD vendor contracted and managed by the
appellant was unable to produce these reports. The appellant's staff were able to access BLM
CAD data but failed to ensure their contracted vendor provided reports and data to the BLM. As
such, the BLM was unable to report statistics outside of the agency's own reporting database, the
Incident Management and Reporting System (IMARS). The BLM would have preferred to have
the supplemental CAD data as a tool for analyzing all law enforcement activities at the event,
because the appellant failed to execute the government's statement of work for the CAD vendor
contract, this information is not available.

22.     Black Rock City consists of 56 miles of surveyed, engineered, and maintained roads, to
include street names, signs, traffic control devices, and signed speed limits. There is only one
gate for general admission ticket holders to enter the event; during the peak ingress period,
thousands of vehicles are entering through this point in a span of hours. Despite the large
volume of vehicles entering the event on the access road, BRC states traffic offenses hardly pose
a serious threat to public safety. However, BRC themselves have implemented their own
standards for ensuring vehicle safety. The appellant asserts the PCSO has primary responsibility
for enforcing state traffic laws at the event, but that is not accurate. PCSO has advised the BLM
that the Nevada Revised Statutes (NRS) specific to traffic regulations do not apply on the playa
during the Burning Man event. As such, the PCSO does not have the authority to enforce
existing state traffic laws at the event. Since these traffic laws are not enforced by a state or local
law enforcement entity at the event, the BLM put forth a restriction order regarding motor
vehicle use and operation to provide for public safety for the approximately 40,000 vehicles that
entered and exited the 2017 event. BLM is therefore responsible for motor vehicle safety at the
Burning Man event.
23.     As previously stated, a substantial number of vehicles traverse across the playa during the
event during ingress and egress. The appellant contends enforcement of traffic laws during the
event by BLM law enforcement is unreasonable in light ofBRC's safety record. This opinion
does not account for the deterrent effects ofBLM law enforcement conducting proactive, highly
visible law enforcement patrols on the roadways leading to and within the city. BLM law
enforcement conducted a traffic stop on an average of less than 5% of the vehicles entering the
city. At least three serious traffic incidents at the 2017 event involved BRC staff and vehicles.
In total, two participants run over by vehicles at the 2017 event, both of which had to be
transported off playa for advanced medical care. One participant was run over by her significant
other when she exited the vehicle as it was moving and the trailer in tow ran over her. One
participant was sleeping in his tent when a BRC employee in a BRC large truck ran over the tent
and the individual. A deputy working the event was chased down from the 12-mile road and
onto County Road 34 by a BRC gate and perimeter employee in a BRC pick-up truck who



                        IBLA 2018-86 - Declaration of Rebecca Andres - Page 6
                                                                                               AR02907
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 111 of 499




passed vehicles on the right to park in the path of the deputy because of perceived speeding,
exceeding his scope and without a valid driver's license.

24.     Every year a significant number of controlled substances violations are investigated by
law enforcement inside the Burning Man event. The majority of illicit substances are transported
via privately owned vehicles, entering the event from one of two entrance points. These
controlled substances are often times uncovered through the course of a traffic stop. Removing
these substances before they enter the city helps reduce the potential for harm to members of the
visiting public and employees. In 2017, federal law enforcement officers issued 181 citations for
possession of controlled substances; PCSO issued 121. Additionally, PCSO made 57 arrests in
2017, many of which were related to trafficking of controlled substances. BLM further asserts a
need for 12 investigative agents to assist in narcotics investigations, person on person crimes,
and federal regulation violations occurring within the event requiring more investigation than a
ranger can handle in a short period of time. These investigative agents are available to assist
PCSO at any time under unified command and the MOU for public health and safety and
resource protection. It should be noted that BRC staff control gate operations (both entry and
exodus) without any law enforcement presence. BLM and PCSO seized multiple firearms during
the 2017 event, even though firearms are prohibited within the city. During the 2017 event, I am
not aware of any narcotic violations or firearm violations reported to law enforcement by BRC
gate personnel. Either BRC gate personnel lack the proper training and expertise to locate
narcotics and weapons or they are purposely ignoring violations of law.

25.     Referring to use of K9 units used to detect illicit substances, the appellant opines BLM
has not provided justification for spending so much on this law enforcement tool because PCSO
is the primary enforcer of controlled substance laws at the event. BLM's enforcement of
controlled substance laws and regulations is mandated by BLM policy. Law Enforcement
General Order 33 directs BLM to make public lands drug-free through enforcement of applicable
regulations and laws in cooperation with all Federal, State, and local law enforcement agencies.
Policy further requires the BLM to counter illegal drug activity on public lands by aggressively
seeking to detect and investigate drug activity; seeking prosecution of persons engaged in drug
cultivation, manufacture, trafficking, and use; and obtaining and coordinating drug-related
intelligence to assist investigation, interdiction, and prosecution efforts. During the planning
phase of the event, BLM law enforcement and PCSO, under integrated command, collaborated
on the appropriate strategy for detecting, investigating, and prosecuting drug offenses during the
2017 event. Part of the strategy was to use BLM K9 units as a tool for narcotic detection.
During the 2017 event, 8 K9 units were deployed across the three shifts to further the drug
enforcement strategy.

26.    In 2017, due to extreme temperatures on playa (116 degrees Fahrenheit) and multiple
vehicle air conditioner failures, the BLM requested BRC erect shade structures for K9 units to
park their patrol vehicles under during report writing and meal breaks. These were requested ad
hoc due to the extreme, un-forecasted heat to ensure the protection of government property and
K9 health. The remoteness of the event site makes it difficult to accurately forecast weather
conditions and provide emergency repairs to vehicle air conditioning failures. Vehicles had to be
taken off playa for service and one vehicle was shuttled from Boise, Idaho to keep officers
operational.



                      IBLA 2018-86 - Declaration of Rebecca Andres - Page 7
                                                                                           AR02908
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 112 of 499




27.     The appellant conflates the prosecution of cases and the actual cases initiated by law
enforcement on playa. Once a citation is issued, the BLM is subject to the judicial system in
regards to case prosecution and adjudication. Following the 2017 event, the BLM received
either payment or guilty pleas in 87 marijuana cases, 7 MOMA cases, 5 Ketarnine cases, 2 LSD
cases, 2 cocaine cases, 2 psilocybin mushrooms cases, and 1 opioid case. This does not include
drug related charges pursued and prosecuted by the Pershing County Sheriffs Office and District
Attorney, who handled the majority of drug trafficking charges. Cases were resolved without the
extra burden on tax-payers of a jury trial, the expense of hundreds of jury trials is untenable for
the government. Case adjudication within the judicial system is not a reflection of the BLM's
policy directives to combat illegal drug activity on public lands, nor is it used by the BLM as a
tool in determining staffing needs at the event.

28.     The appellant's assertion that BLM officers were not engaged in active calls 70% of the
time is wholly misleading. In addition to patrol time, BLM officers are allotted time for report
writing, evidence processing, travel to and from the event site from lodging in Gerlach, and meal
breaks within their tours of duty. None of this time is accounted for in the appellant's analysis of
time available for a call. Often during the 2017 event, event participants called for service but
experienced delayed response time due to a lack of available officers. These calls included
participants seeking help with missing children, assaults, and environmental compliance. To
ensure quality reports, the event operations plan requires reports to be completed and reviewed
prior to the end of each shift. The appellant notes BLM drug related charges doubled from 2016
to 2017, an illustration not of overstaffing but of requisite need for additional law enforcement
staffing at the event. As the appellant recognizes, there were 62 BLM law enforcement
responses to assault calls during the eight day event in 2017.

29.     The appellant's assertion that BLM officers work in pairs with other federal officers at
the event is not accurate. BLM officers do not as patrol in pairs; this is done to maximize the
number of high visibility patrols throughout the city. Under the integrated command model,
approximately 12 BLM officers per day are paired with Pershing County deputies. This provides
the most efficient policing possible to allow for federal officers to handle federal regulation
violations and cooperatively allow the deputies to deal with state and local law violations without
the delay of waiting for each other to respond. The appellant also asserts the Northwestern
University Police Staff and Command School staffing model as the best practice nationwide.
The BLM law enforcement planning team is not aware of this staffing model; the BLM does
consider the IACP staffing recommendations for this event as nationally and internationally
recognized standards.

30.     The appellant claims it is not reasonable for BLM to charge BRC for costs associated
with a representative from BLM's Office of Professional Responsibility (OPR) at the event.
During the event, the BLM uses a supervisory structure to ensure BLM officers are following a
myriad of agency protocols and policies, both in the patrol and investigation functions.
Similarly, the BLM staffs one special agent from OPR to review Use of Force (UOF) reports to
ensure compliance with the agency UOF policy. During the 2017 event, 3 UOF reports were
filed by BLM Rangers. UOF reports are time consuming and occur at the event with regularity
due in part to substance abuse at the event. Use of force complaints must be investigated by
OPR according to BLM policy, and numerous evidentiary items associated with a UOF incident



                       IBLA 2018-86 - Declaration of Rebecca Andres - Page 8
                                                                                            AR02909
      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 113 of 499




must be collected by a Senior QPR Special Agent soon after the incident, since they are
perishable. The presence of the OPR agent on playa is critical to meeting these requirements.

31.    It is important to note, BRC has supported the presence of an QPR agent in the past as a
mechanism to be more responsive toward participant complaints against law enforcement
operations and actions during the event.

32.     In addition to reviewing and investigating UQF reports, the QPR agent is on-site and
available to investigate all incidents, allegations, or complaints of misconduct against federal
personnel assigned to the event. Due to the fact participants are from all over the country, and up
to 20% international visitors, it would be a logistical challenge and substantial cost to conduct
follow-up investigations after the fact. By having an QPR agent on-site, follow up interviews
and investigations can occur in a transparent, timely and efficient manner as directed by policy.
During the 201 7 event, only one such complaint against a BLM officer was investigated. Due to
the unique circumstances of the event, the BLM feels the position is required and legally
obligated to charge this expense to cost recovery as the work would not be necessary without the
event.

BLM community relations/public outreach efforts

33.    BLM piloted a new law enforcement position in 201 7 at the event to focus solely on
community outreach and relations. This position was paid for entirely by BLM and was not
charged to BRC through cost recovery. The officer engaged in participant outreach and
education throughout Black Rock City, promoting the Black Rock Desert-High Rock Canyon
Emigrant Trails National Conservation Area.

BLM Law Enforcement Substation

34.     The appellant stated BLM's staffing of the LE Substation did not have any effect on
public safety at the 201 7 event, and as such, BLM did not demonstrate the costs were reasonable
to the administration ofBRC's permit. On the contrary, the BLM has determined that the LE
Substation is important because it is used as an established location within the city where
participants can report criminal activity and file missing person's reports. Additionally, the LE
Substation affords a location central to the city for interviews of witness and victims without the
added stress of removing witnesses and victims to the Joint Operations Center (JQC) for
interviews. The LE Substation is equipped with a radio, which allows officers to coordinate a
response to a crime report within the city. In addition to being utilized to improve participant
access to law enforcement services, the LE Substation is used as a mobile report writing station.
This allows for efficiency and reduces labor costs because officers can write a report without
travelling out of the city to the JOC.

35.     During the 201 7 event, one officer at a time was assigned to work the LE Substation for
two hours during their shift, providing 24-hour coverage at the substation. As previously stated,
the primary focus of the LE Substation was to provide participant access to law enforcement and
allow for more efficient reporting, with a secondary function of community interaction. Since
BRC cannot provide law enforcement services to the participants of the event, the LE Substation
is necessary to provide participants direct access to law enforcement. Visitation to the LE



                      IBLA 20 18-86 - Declaration of Rebecca Andres - Page 9
                                                                                            AR02910
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 114 of 499




Substation is evidence that, while Black Rock Rangers and Earth Guardians provide useful
service to participants, these services were not sufficient to meet the needs of participants
looking for directions or reporting crimes within Black Rock City. The mere presence of a law
enforcement officer at the LE Substation may lead to an informal interaction with a member of
the public. As previously stated, BLM officers are encouraged to engage with the visiting public
as part of integration with the community and community policing as directed by Interior
Secretary Zinke.
36.     Several participants in an altered mental state came to the substation during the 2017
event stating they only felt safe in the presence of law enforcement. As an example, one
individual admitted to using cocaine but did not like the effects; the individual refused medical
assistance from the appellant's service providers. The individual professed a severe distrust of
anyone not in law enforcement. The individual was provided water and offered information
about personal drug use at the event. The appellant's resources were available to this individual
and BLM officers encouraged use of these resources but the individual could not be persuaded to
trust anyone but BLM officers, staying for several hours until the individual felt safe to leave.
37.     It is customary in municipalities to staff a law enforcement substation central to the
population with strong community outreach to build trust with citizens and increase operational
efficiencies. The IACP recognizes the importance of mobile computing capabilities specifically
at substations to increase efficiencies and increase proximity of officers to citizens. Black Rock
City is touted as one of the largest cities in Nevada during the event and as such it is reasonable
to compare municipality policing methodology to the event, since nothing else like it exists on
other public lands administered by the BLM. Based on that, the BLM has determined that the
LE Substation is an important and necessary part of the agency's administration of the SRP for
the Burning Man event.

BLM Medical Team
38.     The appellant contends BLM's use of a separate medical facility is wasteful and
redundant and should not be imposed on BRC through cost recovery. In 2017, the BLM Medical
Team was required at the event to mitigate threats to employee health, safety, and well-being
through a 24-hour mobile medical element. The team provided time-sensitive response and care
to BLM employees in a secured environment at the JOC and in Gerlach. If not for the Burning
Man event, these threats would not exist or need mitigation through the BLM Medical Team. As
such, the medical trailer and labor costs for the BLM Medical Team were charged to the CRA
for the 20 l 7 event.
39.     The BLM Medical Team leader is responsible for planning and coordination throughout
the year to ensure a comprehensive medical plan is in place to mitigate threats to public health
and safety. During the event, the medical unit leader ensures the team serves as a federal patient
advocate, providing personalized medical care for all government employees. This team is
solely dedicated to providing care for federal employees assigned to the event. As such,
definitive patient care is delivered rapidly, which is one of the most critical tenets of mitigating
medical threats to employees working at Burning Man. The BLM Medical Team maintains a
sealed medical history on each person assigned to the Burning Man event in case a patient
becomes unable to communicate, imperative to continuity of treatment. In addition to on-site


                      IBLA 2018-86 - Declaration of Rebecca Andres - Page I 0
                                                                                             AR02911
      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 115 of 499




care, the BLM Medical Team provides care on and off-playa with medical staff available at
Black Rock Fire Station and house calls in Gerlach, NV. The BLM Medical Team is capable of
providing federal employees immediate access to peer/Critical Incident Stress Management
services if needed during the event and initiating necessary workmen's compensation paperwork.
The BLM Medical Team provides personalized care to employees and has earned employee trust
in care, provides comprehensive care, and reduces advanced medical issues during the event.
The BLM Medical Team provides daily briefings to employees tailored to trends noted during
the event to further employee health and safety.

40.     The addition of a second BLM medical team representative in 2017 was in lieu of a
contracted employee used in 2016. The second BLM medical team representative allowed for
24-hour BLM representation on the team and did not increase the overall number of team
members from 2016. The appellant references BLM insisting the appellant provide separate
medical care to BRC employees. This is unfounded, the BLM requires the appellant to pay for
costs associated with the event related to the medical team keeping government employees safe
and healthy by providing early care and preventative measures. The BLM does not require BRC
provide medical services to BRC staff as asserted by the appellant.

41.     BLM Medical Team members are trained in tactical medicine and are capable of
providing care under fire, tactical first aid in an unsecured trauma scene, and act as a force
multiplier in active shooter and mass casualty environments. These services are invaluable to
keeping over 100 federal employees healthy in an austere environment. In addition, each shift
was assigned a patrol officer also certified as an Emergency Medical Technician (EMT) to be
used as a force multiplier to the BLM Medical Team. The layered approach of the medical plan
for the 2017 event provided efficiencies and continuity of care from operations to the BLM
Medical Team, similar to medical units in wildland firefighting, providing personalized medical
surveillance, early preventative care, occupational medicine, and the ability to recognize changes
in employees that may be in need of care.

42.     There is no assurance BRC and their medical provider can ensure rapid and immediate
patient care for federal employees as they have primary care for a city of approximately 76,000
people. In addition, BRC's medical provider does not provide a tactical medical response team,
provide adequate space for uniformed law enforcement personnel to securely receive care, does
not allow for pre-screening of BLM employees or ensure patient confidentiality, does not
provide continuity of care or patient advocacy, and cannot initiate workers compensation claims.

43.     The Federal Emergency Management Agency (FEMA) Special Events Contingency
Planning Job Aids Manual (Special Events Manual) advises emergency management to consider
medical personnel for public safety workers and to ensure safety of medical staff. FEMA's
Special Events Manual advises medical requirements at an event be planned for the most critical
injury or illness foreseeable and determination of a need for a mobile medical team. It is
important to note these are the guiding principles for urban large scale, short-term special events
with supplemental resources in close proximity to the event; due to the remote, austere
environment in which federal personnel work at Burning Man, these variables are intensified,
further driving the need for the BLM Medical Program. The nearest hospital to the event site is
approximately 100 miles away.



                      IBLA 201 8-86 - Declaration of Rebecca Andres - Page 1 1
                                                                                            AR02912
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 116 of 499




44.     The 2017 Medical Unit provided a minimum personnel hour savings of 136 hours for the
ten day operational period through preventative care which mitigated prolonged illness and loss
of duty time. In addition, the Office of Worker's Compensation (OWCP) paperwork was
completed for several officers assigned to the event. On September 2, 2017 an event participant
ran into the effigy bum and sustained fatal injuries to which several BLM employees responded
and observed. The medical unit CISM team was offered to all government staff wishing to
discuss the trauma of witnessing a man bum alive and the emergency care rendered
45.     The appellant contends collar brass purchased by BLM law enforcement for command
staff identification at the event should not be charged to cost recovery. Collar brass has been
purchased and charged to the cost recovery account without objection in prior years. BLM staff
at the event rarely fulfill the same role as at their home unit and thus do not have the collar brass
representative of their assignment at the event. Collar brass is important when dealing with
public contacts as many members of the general public recognize rank indicated by collar brass
while engaged in contact with law enforcement. The BLM purchases collar brass for all
command staff and due to the austere environment at the event and the propensity for damaging
collar brass while engaged in official duties, spare collar brass is kept on hand and reused in
future years. If not for the Burning Man event this is not a cost the BLM would incur.




                                                                      Date: 6/g /rg




                      ISLA 2018-86 - Declaration of Rebecca Andres - Page 12
                                                                                              AR02913
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 117 of 499




CLEMENTINE JOSEPHSON
Regional Solicitor
JANELL M. BOGUE
Assistant Regional Solicitor
U.S. Department of the Interior
Office of the Regional Solicitor
Pacific Southwest Region
2800 Cottage Way, Room E-1712
Sacramento, CA 95825
Telephone:     (916) 978-5690
Facsimile:     (916) 978-5694
janell.bogue@sol.doi.gov

Attorneys for the Bureau of Land Management


                    UNITED STATES DEPARTMENT OF THE INTERIOR
                         OFFICE OF HEARINGS AND APPEALS
                         INTERIOR BOARD OF LAND APPEALS

BLACK ROCK CITY LLC,                            ) IBLA 2018-0086
                                                )
                Appellant,                      )
                                                )
       v.                                       ) DECLARATION OF DALTON BLACK
                                                )
BUREAU OF LAND MANAGEMENT,                      )
                                                )
                Respondent.                     )
                                                )
                                                )

I, Dalton Black, hereby declare as follows:

I have personal knowledge of the matters set forth herein and if called to testify I could and
would testify competently thereto.

1.     I am currently employed as the Nevada State Telecommunications Manager for the Bureau
of Land Management (BLM). I have been employed with the BLM in this position since February
2013. Before this position, I was a Telecommunications Specialist for the BLM for 6 years. I have
worked in the Telecommunications department with the BLM for 11 years.

2.    I have 7 years of experience working the Burning Man Event (Event), both in planning the
BLM operation and executing the operation at the event site. I have served in two positions. I was
a Communications Technician for 2 years and a Communications Unit Leader for the other 5 years.




                        IBLA 2018-86 – Declaration of Dalton Black – Page 1
                                                                                           AR02914
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 118 of 499




3.      My duties during the 2017 event, as the Communications Unit Leader, included designing
the radio system, installing dispatch consoles, creating the frequency plan and installing the radio
network.

BLM’s Burning Man Midland Radio Cache Program

4.     Prior to the 2015 event, the BLM and Black Rock City, LLC (BRC) jointly agreed to create
a radio cache for the Burning Man event. This cache would hold all the radios that would be
needed for each year’s Burning Man event for both the BLM and the Pershing County Sheriff’s
Office and would be used exclusively for the event. The Pershing County Sheriff’s Office’s own
radios do not function on the Burning Man event’s radio system. 120 radios were planned for
purchase in total. 60 radios would be purchased before the 2015 event and 60 radios would be
purchased before the 2016 event.

5.      BRC and the BLM initially agreed that the radios would be made by Motorola because the
BLM’s law enforcement officers were familiar with them, but then determined that Midland radios
were $5,000 less per radio. As agreed, BRC purchased 60 Midland radios prior to the 2015 event
for a cost of $52,300 with a savings of over $300,000 compared to the Motorola radios. Those 60
radios were used at the 2015 Burning Man event by Pershing County Sheriff’s Office staff as well
as BLM civilian staff members.

6.     After the 2015 Burning Man event, BRC expressed interest in using those 60 Midland
radios from the cache for other purposes throughout the year. BLM agreed to remove the
encryption and programing from the radios and leave them with the BRC’s radio contractor for
the remainder of the year, with the agreement that BLM would pick the radios up before the 2016
event.

7.      After the 2015 event, the BLM completed testing with multiple radios of various brands to
determine a standardized radio for its fire program. This testing concluded with a decision to
transition from its existing Midland radios to another brand. This left the BLM with 80 Midland
radios that were no longer needed for the fire program. The BLM communicated to BRC that
those radios could be used for the Burning Man event radio cache, rather than BRC buying
additional radios as had been agreed upon before the 2015 event. The BLM communicated to
BRC that it planned to use those 80 radios transferred from the fire program for BLM employees
at the Burning Man event, while the 60 radios purchased before the 2015 event would be used by
the Pershing County Sheriff’s Office. The BLM did not determine that any radios were
unnecessary or unneeded.

8.      By acquiring radios for the Burning Man event cache from the fire program, the BLM
saved BRC money that BRC would have spent on purchasing radios as it had agreed to do. BRC
was only financially responsible for covering the costs of having the radios encrypted and buying
the additional accessories needed. That cost was $21,976. That cost was actually less than
anticipated, because Midland only charged the BLM for encrypting 50 radios and the BLM had
spare accessories available, so they did not all need to be purchased.

9.     For the 2016 event, the BLM needed 120 radios total for its employees. 80 radios were
needed by BLM law enforcement staff and those came from the Burning Man event radio cache,



                        IBLA 2018-86 – Declaration of Dalton Black – Page 2
                                                                                          AR02915
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 119 of 499




as transferred from the fire program. The remaining 40 radios were needed by BLM civilian staff
and those came from the BLM’s own telecommunications program. The BLM covered the cost
of encrypting and programing these 40 radios and those costs were not charged to BRC. The BLM
determined that those radios would be used for the 2016 Burning Man event and then would be
repurposed within the BLM, so the agency would not shift the financial burden for these costs to
the BRC. The encryption and programming cost to the BLM for these 40 radios was $12,000.
The 60 Midland radios purchased by BRC prior to the 2015 event, and used by BRC throughout
the year, were used by the Pershing County Sheriff’s Office.

10.     After the 2016 event, I understand that BRC sold the 60 Midland radios and accessories
directly to the Pershing County Sheriff’s Office.

11.     For the 2017 event the BLM could no longer provide the 40 civilian radios, as those radios
were transitioned into radios for fire personnel. The BLM lifecycled an additional 40 Midland
radios that it already had to the Burning Man radio cache. BRC was not required to pay for the
radios themselves, but BRC was required to pay for encrypting the radios, at a cost of $9,160

Radio Accessories

12.     All accessories and radio equipment purchased by BLM for the 2017 event were for the 40
Midland radios that were contributed to the Burning Man event radio cache through the BLM fire
program. BRC agreed to the purchase of those items, which include microphones, rechargeable
batteries, and battery chargers.

13.    The accessories purchased for the 2016 event were for the 80 radios provided to the event
through the BLM Fire program.

14.    The accessories purchased by BRC for the 2015 event were for the 60 Midland radios
purchased by BRC and used by the Pershing County Sheriff’s Office and BLM civilian staff. These
same accessories were used by and sold to the Pershing County Sheriff’s Office after the 2016
event.

15.     The repeater for the 2017 event was purchased to allow for digital encryption of the
Command Repeater for the Burning Man Event. Under General Order 18 the requirement for
digitally encrypted communication for Law Enforcement is required. To be in compliance with
BLM Policy a new repeater was required.




Signature:     /s/ Dalton Black                             Date: 06/22/2018




                       IBLA 2018-86 – Declaration of Dalton Black – Page 3
                                                                                         AR02916
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 120 of 499



CLEMENTINE JOSEPHSON
Regional Solicitor
JANELL M. BOGUE
Assistant Regional Solicitor
U.S. Department of the Interior
Office of the Regional Solicitor
Pacific Southwest Region
2800 Cottage Way, Room E-1712
Sacramento, CA 95825
Telephone: (91 6) 978-5690
Facsimile:     (91 6) 978-5694
janell.bogue@sol.doi.gov

Attorneys for the Bureau of Land Management


                    UNITED STATES DEPARTMENT OF THE INTERIOR
                         OFFlCE OF HEARINGS AND APPEALS
                         INTERIOR BOARD OF LAND APPEALS

BLACK ROCK CITY LLC,                            ) IBLA 201 8-0086
                                                )
                Appellant,                      )
                                                )
       V.                                       ) DECLARATION OF LOGAN BRISCOE
                                                )
BUREAU OF LAND MANAGEMENT,                      )
                                                )
                Respondent.                     )

_______________                                 )
                                                )

I, Logan Briscoe, hereby declare as follows:
I have personal knowledge of the matters set forth herein and if called to testify I could and
would testify competently thereto.
1. I am currently employed as the Bureau of Land Management (BLM), Nevada, Zone 1
   Supervisory Ranger (Winnemucca and Carson City Districts). l have been employed with the
   BLM in this position since June 2014. Prior to this position, I was the Field Staff Law
   Enforcement Ranger in the BLM Tres Rios Field Office (Colorado) since 2005.

2. I have 5 years of experience working at the Burning Man event, both in planning the BLM
   operation and executing the operation at the event site. I have served in multiple positions at
   the event, to include Patrol Officer, Patrol Commander, Planning Section Operations Chief,
   and Law Enforcement Branch Chief.



                       IBLA 2018-86 - Declaration of Logan Briscoe - Page I
                                                                                           AR02917
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 121 of 499



3. The BLM, Winnemucca District manages the Black Rock Desert-High Rock Canyon
   Emigrant Trail National Conservation Area (NCA); within this NCA are the Black Rock
   Desert and the "playa. The playa encompasses about 265 square miles ( 1 69,000 acres) of
                         11

   public and private lands in the Washoe, Pershing, and Humboldt Counties, Nevada.

4. The Burning Man Event is a combination art festival, social event, and experiment in
   community living. The event is held on public lands administered by the BLM in Pershing
   County, Nevada on the playa of the Black Rock Desert, approximately 10 miles northeast of
   the community of Gerlach, Nevada.

5. I have reviewed the appeal filed by Black Rock City LLC (BRC), the organizer ofBurning
   Man and the applicant for the Burning Man Special Recreation Permit (SRP). I am
   personally familiar with the 2017 SRP and served as a member of the planning team for the
   2017 event, as well as the Law Enforcement Operations Chief during the event.

6. From 201 2 through 2016, the biweekly pay cap and the Fair Labor and Standards Act
   (FLSA) overtime requirements were lifted for employees working the Burning Man Event,
   designated by the BLM as an emergency under the authority of 5 CFR 550.106(a)(l ). This
   action was supported by the Nevada State Director and the Director of the Office of Law
   Enforcement and Security, approved by the BLM Assistant Director for Human Capital
   Management.

7. In an email to William Mack, Field Office Manager of the BLM Black Rock Field Office,
   dated January 19, 2017, Black Rock City LLC (BRC) stated "BRC fully supports fair pay to
   BLM staff working the Burning Man event and wants to cooperate with BLM to ensure fair
   pay, but we have never received a detailed explanation for the increased wages paid to some
   BLM employees, and we haven't received any documentation or references for the
   emergency designation."

8. For the 2017 Burning Man event, the BLM lifted the bi-weekly pay cap through the authority
   of 5 CFR 550.1 06(b)(l ). Under this authority, the head of an agency (or designee), in his or
   her sole discretion, can determine an employee is needed to perform work that is critical to
   the mission of the agency, and as such, employees would be entitled to premium pay under
   the annual maximum earning limitations while assigned to the event. Because of the potential
   threats to human life or safety, serious damage to property, or serious disruption of
   operations, the 20 I 7 event was deemed as "mission critical work" to ensure public health and
   safety. This action was supported by the BLM Nevada State Director, the Director of the
   Office of Law Enforcement and Security, and ultimately approved by the BLM Assistant
   Director for Human Capital Management.

9. During the 2017 event, BLM determined 75 law enforcement officers (approximately a third
   of the entire BLM law enforcement program) were required to safeguard and protect public
   health and safety at the 2017 event. Pursuant to Instruction Memorandum (IM) WO-IM-
   2016-146, Law Enforcement Staffing Requirements for Fiscal Year 2017 Special Events and
   High Use Recreation Areas, the 2017 Burning Man event was classified as a national detail.
   The IM defines a national detail as "a high use weekend or special event where the ability to


                      IBLA 201 8-86 - Declaration of Logan Briscoe - Page 2
                                                                                        AR02918
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 122 of 499



   manage the activity in a reasonably safe manner for both the public and the LEOs assigned
   exceeds the capability of the resources within the State where the event is occurring."
   Through issuance of the IM, the agency determined the Burning Man event to be mission
   critical work requiring mandatory detail assignment of law enforcement officers throughout
   the Bureau.

1 0. As previously stated, BLM determined the need for 75 officers to safely meet the needs of
     the law enforcement portion of administering the Burning Man event permit. As of the
     event, the entire BLM agency had a combined total of approximately 277 law enforcement
     credentialed staff that could potentially be assigned to work at the Burning Man event. That
     number includes all leadership and management staff. Absent lifting the pay-cap, officers
     would be compensated at less than their normal pay rate, regardless of whether the employee
     is exempt or non-exempt under FLSA. This would not be a fair and reasonable practice to
     law enforcement officers on public lands. Officers at the Burning Man event endure an
     austere working environment and subpar living conditions while working, and to do so for
     less than their normal pay rate would not be appealing to BLM employees. In that case, the
     BLM would have difficulty getting sufficient numbers oflaw enforcement staff for the event.

1 1 . Absent the ..Mission Critical Designation" and lifting of the pay cap, the BLM would have to
      implement a three wave rotation of 75 officers, or a combined total of228 officers, to ensure
      BLM employees are fairly compensated for the services they provide at the event. This
      approach would exhaust BLM law enforcement resources nationwide both in the field and in
      critical leadership positions. In the 201 7 event, BLM law enforcement was unable to fill all
      75 positions due to drop-outs, and the standby list was completely exhausted. This illustrates
      the difficulty BLM law enforcement faces when staffing the event with 75 officers, let alone
      seeking 228 officers. In addition, the costs of not having the designation in place would
      increase lodging, meal, travel, and other associated costs for BLM Law enforcement
      personnel assigned to the event. Adequate lodging for 75 officers in the rural community in
      which the event is held is barely attainable as multiple officers share motel rooms and travel
      trailers to meet housing need. The rural community near the Burning Man event site
      currently does not have lodging capacity for an additional 1 40 officers.

12. The appellant contends BLM has never established authority behind a "no drugs policy" on
    public lands. BLM law enforcement derives its authority from the Federal Land Policy and
    Management Act and specifically 43 USC 1733. Under this authority, BLM law
    enforcement has authority to enforce violations of the Controlled Substance Act of 1 970 (2 1
    USC 841 ), as well as possession, distribution, or trafficking a controlled substance under 43
    CFR 8365. l -4(b)(l ) and (2). Contrary to the appellant's opinion that BLM "typically relies
    on other law enforcement agencies to enforce laws related to illegal drugs on public lands",
    the enforcement of these laws by BLM law enforcement occurs outside of the Burning Man
    event on a daily basis throughout the public lands. Therefore, enforcement of these laws
    during the Burning Man event is not atypical and requires no change in policy or procedure.

13. In addition to legal authority to enforce possession of controlled substances on public lands,
    BLM's enforcement of controlled substance laws and regulations is directed by BLM policy.
    Law Enforcement General Order (GO) 33 directs BLM law enforcement to make public



                       lBLA 2018-86 - Declaration of Logan Briscoe - Page 3
                                                                                           AR02919
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 123 of 499



   lands drug-free through enforcement of applicable regulations and laws in cooperation with
   all Federal, State, and local law enforcement agencies. GO33 further requires the BLM to
   counter illegal drug activity on public lands by aggressively seeking to detect and investigate
   drug activity; seeking prosecution of persons engaged in drug cultivation, manufacture,
   trafficking, and use; and obtaining and coordinating drug-related intelligence to assist
   investigation, interdiction, and prosecution efforts. During the planning phase of the event,
   BLM law enforcement and PCSO, under integrated command, collaborated on the
   appropriate strategy for detecting, investigating, and prosecuting drug offenses during the
   2017 event.

1 4. During its administration of the Burning Man SRP, BLM law enforcement, in conjunction
     with state and local law enforcement, is responsible for providing law enforcement services
     in a city of approximately 76,000. BLM law enforcement doesn't patrol a city environment
     outside of the event. Instead, BLM law enforcement patrols public lands in support of a
     myriad of federal regulations to protect resources, provide for employee safety, and provide
     for public health and safety. During the Burning Man event, to which there is no comparable
     activity or event anywhere else in the BLM, the mission and focus of BLM law enforcement
     has to adapt to police a city of approximately 76,000. As the appellant contends, this cannot
     be replicated outside of the event, because there is no comparable event on public lands
     managed by the BLM. As such, comparisons between what BLM law enforcement does
     within this event to normal operations outside of the event cannot be made.




Signature:_-�                    · _________Date:
                   ;....__....,..=--                                           6�:2.� \.8
           7.....::;




                       IBLA 201 8-86 - Declaration of Logan Briscoe - Page 4
                                                                                          AR02920
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 124 of 499



CLEMENTINE JOSEPHSON
Regional Solicitor
JANELL M. BOGUE
Assistant Regional Solicitor
U.S. Department of the Interior
Office of the Regional Solicitor
Pacific Southwest Region
2800 Cottage Way, Room E-1 7 1 2
Sacramento, CA 95825
Telephone: (9 1 6) 978-5690
Facsimile:     (9 1 6) 978-5694
janell.bogue@sol.doi.gov

Attorneys for the Bureau of Land Management


                    UNITED STATES DEPARTMENT OF THE INTERIOR
                          OFFICE OF HEARINGS AND APPEALS
                         INTERIOR BOARD OF LAND APPEALS

BLACK ROCK CITY LLCt                            ) IBLA 201 8-0086
                                                )
                Appellant,                      )
                                                )
       v.                                       ) DECLARATION OF MARK E. HALL
                                                )
BUREAU OF LAND MANAGEMENT,                      )
                                                )
                Respondent.                     )

________________)                               )


I, Mark E. Hall, hereby declare as follows:

I have personal knowledge of the matters set forth herein and if called to testify I could and
would testify competently thereto.

1.       I am currently employed as a Field Manager for the Bureau of Land Management
(BLM ) Winnemucca District, Black Rock Field Office. In 201 7 I was the acting Field Manager
for the Black Rock Field Office and the Authorized Officer for the Burning Man Event. I have 8
years of experience working for the BLM and four years of experience with the Burning Man
SRP.

2.      My duties during the 201 7 Burning Man event as Field Manager were as the
Authorizing Official (AO) for the Burning Man event permit. I was on playa during the event
and implementation of the SRP. I had-input in the development of the event Table of
Organization; the development of the event Cost Recovery Agreement Estimate; the


                        IBLA 201 8-86 - Declaration of Mark E. Hall - Page l
                                                                                           AR02921
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 125 of 499



development of the event Pennit Stipulations; and the development of the event Closure Order
Restrictions. I was responsible for leading the effort for the closeout of the 201 7 Cost Recovery
Agreement and After Action Review (AAR).

Mission Critical Status

3.      The Burning Man event is held in a remote desert location with the nearest full service
community over 200 miles away. During the time of year that the event is held, it is also the peak
time of Fire Season for the BLM around the U.S. Conditions are often extremely rigorous during
the event due to heat, dryness and dust. While the event itself is only a week long, set-up· and
clean-up requires approximately a month ho.th before and after the event.

4.       BLM engages in a nearly year-round planning process for its administration of the
Burning Man event Special Recreation Pennit. Each year, BLM reviews its entire administration
staff and process to detennine where efficiencies can be found or where processes can be
changed. Based on input from the planning team, stakeholders, previous years' After Action
Reviews, and Operational Assessments, the BLM detennines how many civilian employees and
law enforcement officers (LEOs) will be needed to properly staff the event. Staffing levels for
the non-law enforcement (commonly called "civ-ops") positions is contingent upon which
activities will be taken over and perfonned by Black Rock City, LLC.

5.       Pursuant to Instruction Memorandum (IM) No. 201 6-146, Law Enforcement Staffing
Requirements for Fiscal Year 201 7 Special Events and High Use Recreation Areas, the 201 7
Burning Man event was classified as a national detail. The IM defines a national detail as "a high
use weekend or special event where the ability to manage the activity in a reasonably safe
manner for both the public and the LEOs assigned exceeds the capability of the resources within
the State where the event is occurring."

6.       BLM requires a minimum of 75 officers to safely fulfill the law enforcement portion of
administering the Burning Man event pennit, 2 officers in the command staff and 73 officers in
the support, patrol and investigative operation. In August 201 7, the entire BLM agency had a
combined total of 277 law enforcement credentialed staff that could potentially be assigned to
work at the Burning Man event. That number includes all leadership and management staff. To
staff the event without the "Mission Critical" would require a three wave rotation of 73 officers,
or a combined total of 2 1 9 officers, to be assigned to the event. To take this approach would
exhaust BLM law enforcement resources nationwide both in the field and in critical leadership
positions. In addition, the costs of not having the designation in place, which only requires one
set of 73 officers, would increase lodging, meal, travel, and other associated costs for BLM Law·
enforcement personnel assigned to the event. Adequate lodging for 73 officers in the rural
community in which the event is held is barely attainable as multiple officers share motel rooms
and travel trailers to meet housing need. The rural community near the Burning Man event site
currently does not have lodging capacity for an additional 146 officers.

7.     For non-LEO positions, the BLM requires 3 1 employees to work at the event. The
Winnemucca District Office (WOO), table of organization, has a total of 7 1 employees (non-Fire
and Aviation). Many of these employees are in critical positions that cannot be released for
working the Burning Man event. Other employees in the WOO are reluctant to work the event


                        IBLA 201 8-86 - Declaration of Mark E. Hall - Page 2
                                                                                          AR02922
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 126 of 499



for religious or moral reasons. To staff the event, the Black Rock Field Office must reach out to
other field offices within the BLM.

8.       The Mission Critical Designation lifts the pay-cap placed on federal employees to ensure
that they are fairly compensated for the service they provide through their work at the event.
Absent lifting the pay-cap, federal employees would be compensated at less than their normal
pay rate, regardless of if the employee is exempt or non-exempt. This would not be a fair and
reasonable practice to law enforcement officers or management employees on public lands. This
also incentivizes detailed officers and non-LEO employees to volunteer to staff the event and
without this incentive it would be difficult to pr_ovide the needed safety and security to event
participants, and to ensure no unnecessary and undue degradation of affected public lands.
Employees at the Burning Man event endure an austere working environment and subpar living
conditions while working and to do so for less than their normal pay rate is not appealing or
adequately providing for just federal employee compensation.

9.      As outlined above, the Burning Man event fits is appropriate for the "Mission-Critical"
designation.

Law Enforcement Staffing Levels and Roles

1 0.     BLM law enforcement has a unique role as outlined in the BLM's 9260 Manual Law
Enforcement Index of General Orders. As stated in General Order 5: "The objective of the law
enforcement program is to ensure compliance with those Federal laws that relate to the public
lands, their resources and regulations." This includes traffic stops (General Order 22), drug
enforcement (General Order 33), and unauthorized storage and disposal of hazardous wastes on
the public lands (General Order 34). Associated with General Order 33, is General Order 36
which allows for the use of canine units.

11.      As acting Field Manager for the Black Rock Field Office in 201 7, per General Order 4, I
was responsible for implementing a resource protection and law enforcement program for the
Burning Man event. The level of law enforcement was decided by myself as Authorized Officer
and Field Manager. This decision was based on a recommendation from law enforcement
specialists and made in consultation with the Nevada State Director.

12.     The Burning Man event is held within the Black Rock-High Rock Emigrant Trails
National Conservation Area. One of my job duties is to ensure compliance with goals and
objectives of the BLM's National Lands Conservation System and the Black Rock-High Rock
Emigrant Trails Resource Management Plan. The use oflaw enforcement officers is one means
of ensuring these policies and plans are implemented.

13.      It needs to be noted that the Burning Man event is essentially the temporary construction
of a tent and recreational vehicle city inside the Black Rock-High Rock Emigrant Trails National
Conservation Area. The population of the city in 201 7 was approximately 80,000 people. This
event is the largest Special Recreation Permit (SRP) that the BLM manages; no other SRP comes
close in size or scope. It is also an event where copious amounts of alcohol and illicit substances
are consumed, and many participants bring extra gasoline and fuel oil for bums. The uniqueness
and size of the Burning Man event requires a unique law enforcement response.


                        IBLA 201 8-86 - Declaration of Mark E. Hall - Page 3
                                                                                         AR02923
      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 127 of 499



14.      As Authorized Officer, I did ride with law enforcement officers on patrol. While BRC
is correct in noting some of the public contact calls were for directions, I also observed law
enforcement officers educating the public on appropriate hazardous material storage, potential
environmental issues such as greywater/blackwater leaks, and safety recommendations. Not all
contacts need to result in a citation. Further, while BRC's staff and volunteers provide some
support in these areas, the fact that law enforcement officers are providing·these services
suggests that more BRC staff is needed.

  1 5.     Since there were only 73 field law enforcement officers at the event that were split
  between 3 shifts, the LE substation is an important site since participants can find an officer there
· around the clock. From my experience from spending at least 30 minutes a day there, law
  enforcement working the substation are queried by participants on issues ranging from how to
  resolve citations, cortcerns over potential criminal activities, complaints about other participants,
  questions concerning the event stipulations and regulations, and general questions concerning the
  Burning Man permit. Per General Order 4, public contact on public lands is a job duty of
  Supervisory Law Enforcement Rangers and Law Enforcement Rangers. When not addressing
  concerns from participants, the substation allows provides a space for officers to write their
  reports.

1 6.     The LE substation is not a redundancy to the services BRC offers at the event since it is
staffed by sworn law enforcement officers capable of receiving criminal reports and coordinating
a law enforcement response from within the city. Substations in urban communities are one way
of building trust with citizens. Black Rock City is touted by the Burning Man organization as
one of the largest cities in Nevada when the event occurs; and it was my determination that it
was reasonable to use an urban staffing model for the Burning Man Event.

BLM Medical Facilities

17.      The BLM Medical Team is a necessary component for the BLM to administer the
Burning Man SRP. This unit provides medical care for all government employees working the
event; maintains an employee's sealed medical history; they can get employee immediate access
to Critical Incident Stress Management services if needed; and initiate the necessary workmen's
compensation paperwork. Further, the BLM Medical Team serves as a patient advocate when
care transfers to the next level. BRC's medical unit cannot provide these services to government
employees, nor can they institute a workmen's compensation claim.

18.     A letter justifying BLM's Medical Team was sent to BRC by certified mail and email on
June 20, 201 7.

Vendor Compliance

1 9.    In 201 7 the Burning Man event had 82 vendors who attend the event specifically to
provide services to the participants of the Burning Man event. These vendors were not
covered/authorized under the Burning Man event SRP. The vendors were present on federal
lands specifically because of the event. If the event were not present these vendors would not be
present on federal lands conducting commercial business activities.



                         IBLA 201 8-86 - Declaration of Mark E. Hall - Page 4
                                                                                             AR02924
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 128 of 499



20.     To process and administer 82 additional SRPs that are directly associated with the
BLM's implementation and monitoring of the Burning Man event's SRP, results in a direct cost
to the BLM for labor associated with the issuance and monitoring of those additional permits.
The Vending Compliance Team for the 201 7 Burning Man event consisted ofjust one
individual.

21.     Vending Compliance Team members must have sufficient skills and experience to
complete compliance and monitoring on vendor SRPs that are issued for the Burning Man event.
They must also possess the skills needed to process newly identified SRPs as they are discovered
during the event, and adjudicate complicated and nuanced SRP-related questions, situations and
disputes.

22.      Although each vendor is issued an individual permit for its commercial business
practices conducted at the Burning Man event, they are present to conduct those business
activities for participants directly tied to the Burning Man event as a result of BRC's SRP. Per
the SRP regulations, policy and manuals, BRC could have all those vendors operating under their
permit. BRC would have to either pay or recruit volunteers to process the associated paperwork
for those vendors. BRC would be held responsible for any violations by the vendors. BRC
would be responsible for collecting the vending fees owed the US government.

23.      The Burning Man event is a year-round workload that includes but not limited to
preparing NEPA documents for the event and vending SRP, preparing the actual SRPs, issuing
and collecting fees for vendor SRPs, attending numerous meetings and conference calls,
preparing the After Action Review, assisting in the preparation of the cost recovery estimate and
cost recovery account closeout, and reviewing numerous documents submitted to the BLM by
BRC. It is the overall responsibility of the BLM and its staff to monitor all aspects of the
implementation of the SRP including but not limited to safety, GIS, Environmental and Vending
Compliance, and as the permitting agency the BLM reserves the right to assign adequate staff to
monitor these areas of activity during the event to ensure compliance with the SRP stipulations
and Closure Order by the permittee. BLM holds the overall responsibility for compliance on
Federal Lands and not the permit holder.

24.       Per the SRP regulations, approval of an SRP is a discretionary action made by the
Authorized Officer. When the permit will take more than 50 hours to process or administer, all
costs incurred by the BLM in order to implement the SRP must be reimbursed to the BLM by the
permittee through cost recovery. If the permittee believes that cost recovery is not in its best
interest, then the permittee can choose to move its event off public lands.




                       IBLA 20 1 8-86 - Declaration of Mark E. Hall -Page 5
                                                                                        AR02925
      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 129 of 499




CLEMENTINE JOSEPHSON
Regional Solicitor
JANELL M. BOGUE
Assistant Regional Solicitor
U.S. Department of the Interior
Office ofthe·Regional Solicitor
Pacific Southwest Region
2800 Cottage Way, Room E-1 71 2
Sacramento, CA 95825
Telephone: (916) 978-5690
Facsimile:     (916) 978-5694
j_anell.bogue@sol.doi.gov

Attorneys for the Bureau of Land Management


                    UNITED STATES DEPARTMENT OF THE INTERIOR
                         OFFICE OF HEARINGS AND APPEALS
                         INTERIOR BOARD OF LAND APPEALS

BLACK ROCK CITY LLC,                            ) IBLA 201 8-0086

               Appellant,
                                                )
                                                )
                                                )
       v.                                       ) DECLARATION OF MARK PIRTLE

BUREAU OF LAND MANAGEMENT,
                                                )
                                                )
                Respondent.
                                                )
                                                )

_______________
                                                )
                                                )_

I, Mark Pirtle, hereby declare as following:

I have personal knowledge of the matters set forth herein and if called to testify I could and
would testify competently thereto.

1.      I am currently employed as a Reemployed Annuitant for the Bureau of Land
Management (BLM) in Nevada, Winnemucca District Office (WDO), as a Special Projects
Manager for the Burning Man (BM) Special Recreation Permit (SRP). I have been employed
with the BLM in this position since June 2012. Before this position, I was the BLM, Office of
Law Enforcement and Security (OLES) Special Agent-in Charge (SAC) of Region 3
(Nevada/Utah). I retired from the SAC position in January 201 2, after 26 years of service.

2.      I have 22 years of experience working the BM SRP, both in planning the BLM
operations and executing the operations at the event site. My experience includes 1 6 years in
law enforcement event operations and 6 years in compliance/support event operations. I have


                         IBLA 2018-86 - Declaration of Mark Pirtle - Page 1
                                                                                            AR02926
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 130 of 499




worked on closeout of the SRP cost recovery account for 5 years. I have served in multiple
positions, to include BLM's planning team member and/or lead, BLM's event lead for illegal
drug interdiction, BLM's event lead for all law enforcement operations, BLM's event Deputy
Incident Commander, BLM's event Incident Commander, BLM's event Project Manager,
BLM's event Facility Manager, BLM's Civilian Operations Chief and I am currently serving as
the BLM's 2018 civilian planning team lead and operational Civilian Branch Chief.

3.        My duties during the 2017 event as the BLM Incident Commander included serving as a
planning team member with lead responsibilities in: the development of the event logistics
program; the development of the event communication network program; the development of the
event lodging plan; the development of the event Joint Operation Center (JOC) Compound plan;
the development of the event Incident Action Operational Plan; the development of the
BLM/BRC Memorandum of Understanding (MOU)/Statements of Work (SOW) program; the
development of the event Table of Organization; the development of the event Cost Recovery
Agreement Estimate; the development of the event Contracting plan; the development of the
event Permit Stipulations; and the development of the event Closure Order Restrictions. During
event operations, as the BLM Incident Commander I was the overall supervisor of the BLM's
logistic team, communication team and compliance team. I was also the BLM coordinator of all
the BRC MOU/SOW activities on playa. In addition, I was on the 2017 Cost Recovery (CR)
closeout team which developed the CR package sent to BRC after the event.

2017 Cost Recovery Closeout Program

4.      To calculate the cost recovery closeout for the 2017, BLM collected actual expense data
from the BLM's financial system (FBMS). The closeout team requested raw data reports
specific to the Burning Man event by querying the Work Breakdown Structure (WBS)
established only for the 2017 event. Costs included in the closeout reports were only those with
the identified WBS. The team sorted the expenses into categories (e.g. labor, contracts, travel,
and micro-purchasing). The team formatted the raw data reports into user-friendly documents to
be provided to BRC. BLM does not provide internal government documents (i.e., each
government employee's labor submissions in "Quicktime" and each government employees
travel vouchers submissions in "Concur") as part of the closeout package, but the agency does
provide BRC with summary spreadsheets of all those costs broken down by employee. BLM
also provide BRC copies of all micro-purchase receipts and copies of government contract
solicitations/awards as part of the closeout package. All those materials were included in the cost
recovery closeout decision for the 2017 Burning Man event.

5.     Based upon the direction provided in BLM policy, I included a 23.4 percent surcharge on
the Direct Costs to account for the BLM's indirect costs incurred in permitting the 2017 Burning
Man event.

6.      BLM1s Indirect Costs account for administrative and program activities that are done for
the 2017 Burning Man event but cannot be captured as a Direct Cost. Examples of these
activities include: cell phone costs, sending mail/packages, secretarial support to reserve travel
for meetings, portion of the costs of general equipment used each day such as laptops, desktops,
and telephones, and maintenance for vehicles completed by the fleet manager. Another example



                         IBLA 2018-86 - Declaration of Mark Pirtle - Page 2
                                                                                           AR02927
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 131 of 499




includes activities required when invoices are submitted for third party contracts issued by BLM.
The invoices are routed through our National Operational Center payments division for payment.

7.     In reference to the indirect administrative cost rate, no costs for management overhead
were charged to the 2017 Burning Man event's cost recovery account.
8.      The close out documents included all information that the BLM was required to provide
to BRC in accordance with the BLM Manual 1323 "Cost Recovery for Reimbursable
Projects/Activities." The close out documents included sufficient information detailing the costs
associated with the cost recovery account. The project log includes a date and description of the
work performed for the amount charged. The project log and other attachments are only required
to detail the charges expensed to the cost recovery account, and not to explain why the BLM
expended the costs.

Contracting MOU Program Between BLM and BRC

9.      In 2014, as the event project manager of that year, I was assigned to develop the first
contracting MOU between the BLM and Black Rock City LLC (BRC). The MOU would allow
BRC to procure (contract) designated logistical support items/services for BLM's operation
during the annual Burning Man event. Under section III. A. Procedures, BLM also agreed to
identify actions (contracts) that are designated inherently governmental and as such would
remain within the control of the BLM and be procured by the BLM through a government
contract. The MOU was signed by BRC (Charlie Dolman, BRC Executive Operations Director)
on February 27, 2014 and was counter-signed by BLM (Gene Seidlitz, BLM Winnemucca
District Manager and Authorizing Officer of SRP) on March 3, 2014. The MOU was in effect
for three event years (through the 2016 event). BLM provided BRC a BLM contracting plan
every year during the event planning phase which identified the contracts offered to BRC to
contract and the contracts retained by BLM. BLM also retained the right to convert any MOU
contracts back to government contracts based on the performance ofBRC and/or their contractor
from the previous event year. For the contracts offered to BRC, BLM provide Statements of
Work (SOW) to BRC which identified the work/item/service needed by BLM as part of their
event operation. The overall program was considered a success by BLM and BRC. The MOU
program was renewed for another three years during the planning phase of 2017. The second
MOU was signed by BRC (Charlie Dolman, BRC Executive Operations Director) on January 19,
2017 and was counter signed by BLM (William Mack, BLM Winnemucca Black Rock Field
Manager and Authorizing Officer of SRP) on January 29, 2017.
10.     In the 2017 BLM Contracting Plan, BLM separated the JOC Network Services and
Support contract from the JOC Microwave Internet Bandwidth contract (they had been one
contract in previous years) into two separate contracts. Starting with this change, during
coordinated planning of the 2017 event between BLM and BRC, BLM identified, as per the
MOU, ten (10) logistical support contracts to be contracted by BRC for BLM: 1) the Joint
Operation Center (JOC) build-out and services contract; 2) the Law Enforcement (LE) City Sub­
Station build-out and services contract; 3) the JOC Fueling Services contract; 4) the JOC Food
Vendor Meals Services contract; 5) the Gerlach Lodging contract; 6) the UTV/Golf Cart rental
contract; 7) the Computer Aided Dispatch (CAD) services contract; 8) the JOC IT Equipment
rental contract; 9) the Dispatcher services contract; and 10) the JOC Microwave Internet


                        IBLA 201 8-86 - Declaration of Mark Pirtle - Page 3
                                                                                          AR02928
      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 132 of 499




Bandwidth contract. BLM also identified five (5) contracts as inherently governmental and as
such remained procured by the BLM as a government contract: 1) the CAD Licensing contract;
2) the Satellite Tracking Services for Delorme Trackers (worn by BLM detailers) contract; 3) the
JOC Network Services and Support contract; 4) the one-time purchase of an event Radio
Repeater contract; and 5) the one-time purchase of new event CAD Computer Servers contract.
11.      In 2017 BRC accepted nine (9) of the MOU contracts offered to it by BLM. The
contracts were accepted via an e-mail to BLM. BRC declined the LE City Sub-Station build-out
and services contract and stated so in an e-mail. The BLM's City Sub-Station is a participant
contact point and LE officer work station on the main city road and consists of a BLM-owned
trailer next to the main BRC event medical facility. The MOU SOW for this program consisted
of support items including fencing and sanitation services. BRC stated that it did not believe that
the substation was a necessary part of BLM's event operation and therefore BRC did not want to
pay for its infrastructure. The Sub-Station program was converted to government work and a
government contract by BLM and remained an integral part of the BLM's LE event operation.

Goggles Micro-Purchase

12.     In 2017, BLM had 136 employees and contractors"on site" at the Burning Man event.
BLM purchased and issued goggles due to the many playa dust storms that occur every year
during the event operational days. BLM purchases the goggles with cost recovery agreement
estimate funds under the category of"miscellaneous supplies and equipment." Goggles are
considered Personal Protection Equipment (PPE) by BLM and therefore are not re-issued over
the years or to other people. Many detailers that have been to previous events do bring their same
goggles back from previous events and reuse them, as long as they are still servable, but they are
not told they have to reuse previously issued goggles or are they told they have to turn in their
used goggles at the end of the operation because goggles are designated as PPE. Any goggles
purchased in a particular year with CRA funds that were not issued are stored so they can be
issued in future BM event operations. This practice has been BLM's standard operating
procedure since 1996.

Proffer Accounts for BLM Employees Working Burning Man SRP

13.     In 2014, as the BLM's project manager of that year's Burning Man event, I was assigned
to develop two Memorandum of Agreements (MOAs) between the BLM and (BRC) for two
proffer accounts. These proffer accounts would be established to fund the labor of BLM's
Burning Man SRP Project Manager (PM) position and BLM's Burning Man SRP Outdoor
Recreation Planner (ORP) position, since those two BLM positions worked the majority of the
year on the Burning Man SRP. The PM MOA was signed by BRC (Charlie Dolman, BRC
Executive Operations Director) on March 3, 2014 and was counter signed by BLM (Gene
Seidlitz, BLM Winnemucca District Manager and Authorizing Officer of SRP) on March 17,
2014. The ORP MOA was signed by BRC (Charlie Dolman, BRC Executive Operations
Director) on June 18, 2014 and was counter signed by BLM (Gene Seidlitz, BLM Winnemucca
District Manager and Authorizing Officer of SRP) on June 20, 2014. The MOAs were in effect
for nearly three years with BRC providing quarterly checks for each position that BLM deposited
into the proffer accounts to fund the labor of the positions.



                         IBLA 201 8-86 - Declaration of Mark Pirtle - Page 4
                                                                                           AR02929
      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 133 of 499




14.     In January 2017, Rosalie Barnes, BRC Government Relation Manager, sent a letter to
BLM, William Mack, BLM Black Rock Field Manager dated January 10, 2017 stating BRC was
cancelling the two MOAs and suspending any further funding to the proffer accounts. BRC
stated they were dissatisfied with BLM's work reporting standards of how the proffer funds were
used and complained that BRC lacked evidence of cost saving efficiencies. The labor costs for
these two positions to administer the 2017 Burning Man event SRP were converted back to
direct charges in the 2017 Cost Recovery Account, as it had been previous to the MOA
establishments.




                       IBLA 2018-86 - Declaration of Mark Pirt1e - Page 5
                                                                                       AR02930
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 134 of 499




CLEMENTINE JOSEPHSON
Regional Solicitor
JANELL M. BOGUE
Assistant Regional Solicitor
U.S. Department of the Interior
Office of the Regional Solicitor
Pacific Southwest Region
2800 Cottage Way, Room E-1712
Sacramento, CA 95825
Telephone:     (916) 978-5690
Facsimile:     (916) 978-5694
janell.bogue@sol.doi.gov

Attorneys for the Bureau of Land Management


                    UNITED STATES DEPARTMENT OF THE INTERIOR
                         OFFICE OF HEARINGS AND APPEALS
                         INTERIOR BOARD OF LAND APPEALS

BLACK ROCK CITY LLC,                            ) IBLA 2017-0086
                                                )
                Appellant,                      )
                                                )
       v.                                       ) DECLARATION OF JON YOUNG
                                                )
BUREAU OF LAND MANAGEMENT,                      )
                                                )
                Respondent.                     )
                                                )
                                                )

I, Jon Young, hereby declare as follows:

I have personal knowledge of the matters set forth herein and if called to testify I could and
would testify competently thereto.

1.     I am currently employed as the State Chief Ranger for the Bureau of Land Management's
(BLM), Office of Law Enforcement and Security (OLES), Region 5 Arizona. I have been
employed with the BLM in this position since May 2011. Before this position, I was a BLM,
Law Enforcement Ranger in Arizona and California for 9 years. I have 20 years of total law
enforcement experience with the United States Department of the Interior.

2.     I have 12 years’ experience working the Burning Man Event, both in planning the BLM
operation and executing the operation at the event site. I have served in multiple positions, to
include Law Enforcement Officer, Law Enforcement Supervisor, Law Enforcement Branch



                         IBLA 2018-86 – Declaration of Jon Young – Page 1
                                                                                           AR02931
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 135 of 499




Chief and Technical Subject Matter Expert for Communications and currently (2018) serving as
the Technical Subject Matter Expert for Communications and Communications Branch Chief.

3.       My duties during the 2017 event as a BLM Technical Subject Matter Expert for
Communications included being a planning team member with lead responsibilities of the
development of the event microwave network system; the development of the event dispatch
trailer and operation; the development of the Computer Aided Dispatch system; the coordination
of the deployable cellular network; the development of the event Incident Command Post (ICP)
Compound plan; and the acquisition, development and deployment of the 2 way satellite tracking
devices for employee safety among other things. As a planning team member I also had input on
the development of the event Table of Organization; the development of the event Cost Recovery
Agreement Estimate; and the development of the statements of work for specific service
acquisitions. During event operations, as the BLM Technical Subject Matter Expert for
Communications I was field supervisor of the BLM's contractors for Computer Aided Dispatch
and Microwave Network. In addition, I also provided daily oversight for the Dispatch Center and
technical operations.

Substation

4.       The substation concept was created by BLM in response to years’ worth of criticism and
complaints from BRC about BLM Law Enforcement not integrating with the participants and
principles of Burning Man/Black Rock City as well as they thought we could. The substation
was developed as a tactic for “Community Based Policing” allowing officers to engage in
proactive positive communications with the community. The substation was also developed as a
tactic for allowing officers to be effective and efficient when working within Black Rock City.
Officers are able to take reports, make phone calls, perform routine work requirements, etc. at
the substation rather than traveling back to the Joint Operations Center (JOC). The BLM has
determined that the costs associated with the technology for the substation are requirements to
operate effectively and efficiently.

5.     The BLM developed the substation by following routine business practices successfully
used by BRC, which has numerous remote fire and emergency medical substations all
throughout Black Rock City.

Labor Costs

6.      During the eight months leading up to the 2017 Burning Man Event, I contributed a
substantial portion my time toward working on, collaborating on, and preparing for the delivery
of a safe and successful Burning Man event. I did this work with the full knowledge of my
government supervisor and used a substantial portion of my government “base time” working on
the event. These were hours compensated by Cost Recovery dollars, but this was also time I was
unavailable to perform my normal government functions. During the planning phase for the 2017
Event, every hour of my time was logged on a “project log” with a detailed explanation provided
for each hour worked.

7.     I also worked at the 2017 Event and accurately all logged my time that was involved in
supporting the event and BRC’s Special Recreation Permit (SRP). My duties required me to



                        IBLA 2018-86 – Declaration of Jon Young – Page 2
                                                                                       AR02932
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 136 of 499




arrive early and setup the communications infrastructure and equipment before the “pre-patrol”
portion of the event and remain late and break down the communication infrastructure and
equipment after the event. The majority of my labor costs were the result of time spent at the
event location.

8.       There were a number of other communications employees who worked tirelessly to set
up the communications infrastructure and equipment necessary to support the event. These
employees are among the first government employees at the event and the last ones to depart.
They not only build the systems, but also maintain the systems 24 hours per day to ensure high-
reliability. A number of these employees worked to support Black Rock City, LLC (BRC),
improve their efficiency, and reduce their cost. On July 7, 2017, BRC officially requested that
BLM receive a shipment of Information Technology and computer equipment on behalf of BRC.
The equipment was shipped from a third party contractor to the BLM Nevada State Office in
Reno, Nevada. BLM Communications employees received the equipment, inventoried it, and
loaded it into a transport truck and hand delivered it to BRC personnel at the Joint Operations
Center (JOC). BRC also requested BLM account for the equipment at the end of the event and
package, transport and ship the equipment back to the contractor. BLM was pleased to
collaborate with BRC on this effort to reduce duplicate workload, reduce costs for BRC and
work efficiently in collaboration. This was not a small amount of work, added complexity and
complications for BLM, but BLM delivered on their promise to BRC for the second year. BLM
also handled these responsibilities in 2016.

9.     The “$228,000 contract with iNet Public Safety for CAD services and support” is a
contract issued and managed by BRC pursuant to the MOU between BLM and BRC
“Contracting Plan and Implementation of the Burning Man Special Recreation Permit.” BRC
reviews and approves the Statement of Work for this contract each year prior to issuing the
contract. BRC issues the contract and task orders to iNet Public Safety for this service and
manages all aspects of the contractual relationship. The service provided under this contract is
provided to BRC and BLM who both use the CAD system.

Satellite Tracking and Communication Devices

10.      BLM has an established safety practice of using 2-way satellite tracking and
communication devices (brand name DeLorme) at the Burning Man event. BLM's 2015 After
Action Review (AAR) reported that the devices are a great way of tracking employees at the
event. BLM also has an established safety practice of using the same type of devices nationwide
for daily government operations. There are several reasons for this safety practice. The devices
track (near real time) the position of government employees. The devices also capture location
information and allows for the (near real time) display of the location and allow for the capture
of this location information into a Computer Aided Dispatch (CAD) system. The devices further
allow for 2-way Short Message Service (SMS) messages to be sent between field users, directly
from the device or through a Bluetooth pairing connection with most smartphones. Additionally,
the devices have an emergency activation feature (SOS) which allows for sending an emergency
notification/request for assistance. The SOS feature is configurable to allow sending this
message to a group of cell phones and email addresses. The integration with the CAD system
allows for a Common Operating Picture (COP). The purpose and functionality of these devices is
not simply limited to tracking. BLM feels these devices and functions are necessary for the


                        IBLA 2018-86 – Declaration of Jon Young – Page 3
                                                                                        AR02933
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 137 of 499




safety of our personnel. Each Authorizing Officer (AO) for the successive years of the event
since 2013, has assessed, acknowledged and supported the enhanced operational efficiency and
safety provided by this solution.

11.     Black Rock City, LLC (BRC) did not offer any reasonable alternative solutions for the
devices. At no time has BLM dissuaded BRC from offering ideas or solutions needed by the
government. In preparation for the 2016 Burning Man Event, BRC made an offer to the
government to use BRC’s MotoTrbo Radio GPS tracking solution by giving government
employees a non-government radio to track them. BRC’s offer for GPS Tracking through
additional technology does not offer equivalent functionality to meet BLM requirements, but
more importantly, is in direct conflict with existing Departmental Policy, Department of the
Interior, Departmental Manual 446 DM - Chapter 16 - Law Enforcement Radio and
Telecommunications Systems, which states in Chapter 16.7 - Use of non-government owned
communication devices is strictly prohibited for government business. This includes two way
radios, satellite-based communication devices, smart phones, etc. The suggestion offered in
BRC’s Statement of Reasons for 2016, that the BLM’s regular radios are sufficient and that
officers work in pairs, likewise is insufficient to meet the BLM’s safety needs. In preparation for
the 2017 Burning Man Event, Black Rock City, LLC (BRC) did not offer any alternative
solutions for the devices. At no time has BLM dissuaded BRC from offering ideas or solutions to
requirements needed by the government.

12.    BLM purchased the hardware for this service under cost recovery for BRC’s SRP. As
such, and in concurrence with BRC’s request, this hardware is only used for the Burning Man
event and is stored the remainder of the year. The costs charged to BRC’s cost recovery
agreement are for firmware updates on the hardware and service for the Burning Man event.

Network Services

13.     In preparation for the 2017 Burning Man Event, BLM issued a competitive government
solicitation for “Network Services and Support” to ensure open competition among potential
contractors. A comprehensive “Technical Evaluation” and “Pricing Evaluation” was conducted
for the submitted bids by a Technical Proposal Evaluation Committee. Price Analysis Procedures
were used to evaluate price reasonableness, review line item prices, other costs and fixed rates,
review labor categories and level of effort to ensure the reflect the technical offering, review
price realism, review and confirm and understanding of the requirements, review potential risk.
After reviewing all bidder “Technical Proposals” and “Price Quotes” BLM selected the best
qualified contractor. This contractor’s price was the lowest price of any bidders.

14.     On June 14, 2017, BRC notified BLM of BRC’s intent to have BRC ESD network
support provided by a vendor. BRC expressed their intent to have this as an “add on SOW” for
the “same vendor that BLM selects.” At the request of BRC, BLM included the following
language in the 2017 solicitation, “This Statement of Work and the response to the Bureau of
Land Management’s solicitation is for work to be provided to the Government only. Potential
contractors are hereby notified, Black Rock City (BRC) aka Burning Man, LLC., has expressed
interest in using the Government selected contractor to provide additional network service and
support for BRC / Burning Man. A separate Statement of Work would be provided by BRC, after
the government’s award is made. Potential contractors would have the opportunity to bid on this


                         IBLA 2018-86 – Declaration of Jon Young – Page 4
                                                                                          AR02934
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 138 of 499




work directly with BRC, provided it does not interfere with the government network service and
support and specifically does not degrade the network service and support provided to the
government. There is no guarantee for this work or opportunity. It is, however, in the best
interest of the government and BRC to leverage this opportunity to work together for network
service and support.” In 2017, BRC selected the same contractor as BLM selected for network
support. For 2018, BRC notified BLM of BRC’s intent to have BRC ESD network support again
provided by a vendor. BRC expressed their intent to have this as an “add on SOW” for the “same
vendor that BLM selects. At the request of BRC, BLM included the same language above in the
2018 competitive network contract solicitation.

15.      The Internet Protocol (IP) camera at the substation, which can be remotely viewed and
monitored, has been part of BLM’s requirements for at least four years, if not longer. These
items are provided as part of a third party contract and are not purchased or owned by BLM. As a
result, the cost is quite low. The open market cost of these items continue to drop in price and are
relatively inexpensive to purchase. BLM leadership has determined this is necessary and
beneficial for support of the event. This equipment and its operation is similar to the Burning
Man Event Live Webcast publicly available each year at: https://burningman.org/event/live-
webcast/. The difference is BLM does not make the substation camera publicly accessible and
retains local control of camera operations and imagery. The camera used by BLM is in a
different location from the BRC camera, provides different viewpoints and has the added benefit
of allowing the viewing of officers at the substation, though this is not its sole purpose.

16.     The temporary holding facility used at the Joint Operations Center (JOC) is used to
temporarily hold suspects who are under arrest until they can be transported for booking. It is not
uncommon for multiple suspects to be in holding at any given time. The holding of these
suspects impinges on their liberty; however, they are still entitled to constitutional rights. They
have the right to be housed in humane facilities, the right to be free from “Cruel and Unusual”
punishment, the right to be free from sexual crimes, including sexual harassment, the right to
complain about prison conditions and voice their concerns about the treatment they receive. They
also have a right of access to the courts to air these complaints. In our litigious society, it is
common for individuals to assert violations of their rights have occurred while in custody. The
video monitoring of the temporary holding facility is a prudent measure to protect the rights of
accused individuals. It is also a prudent measure to provide the BLM and Pershing County
Sheriff’s Office (PCSO), as agencies, from potential liability incurred while supporting the
Burning Man Event. I am not aware of any holding facility, which does not use video
monitoring. It is a “Best Business Practice” in the field of criminal justice and is expected by the
court systems and by detained or incarcerated individuals. Black Rock City, LLC (BRC) has
made a voluntary choice to produce the Burning Man Event and in doing so creates a substantial
increased liability for BLM and PCSO. It is reasonable and necessary to protect the rights of
accused individuals and to protect the agencies from liability.

17.     The Joint Operations Center (JOC) is a large compound used to support public safety
operations for the Burning Man Event. It is several hundred yards across this compound. BLM
uses eight separate buildings in this compound. Inside those buildings are 23 rooms or spaces
used for various purposes. In some spaces more than one phone / phone line is needed to support
the mission. BLM has never, to my knowledge, made the argument that phones / phone lines
would be used simultaneously. The number of phones, placed, strategically around the


                         IBLA 2018-86 – Declaration of Jon Young – Page 5
                                                                                           AR02935
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 139 of 499




compound are used to execute business functions in an efficient manner. BLM has evaluated the
purpose and need for each phone / phone line, and requests and uses the minimum necessary to
accomplish the mission. Voice over IP (VoIP) technology is different from traditional telephone
technology and the cost structure is much different. The fact that multiple lines are used does not
mean the cost is excessively high or unreasonable.

CAD Servers and Racks

18.     In 2016, BRC requested to use the same CAD system as BLM for the Burning Man
Event for BRC personnel in the BRC Emergency Services Department, Emergency Dispatch
Center, which is jointly operated by BLM and BRC. This “joint” effort involved extensive
technical and operational planning. Until 2016, had been using a single server, for BLM CAD
needs. With the inclusion of BRC, a single server was no longer acceptable to handle the
workload, but more importantly presented a failure risk, which was unacceptable in a remote,
austere, mission critical environment. On June 26, 2016, I highlighted to BLM and BRC
leadership, by email “2016 BURNING MAN - DISPATCH - RISK CONCERNS ABOUT CAD
SERVER(S) HARDWARE”, my concerns regarding the risk both agencies were facing and I
proposed several solutions. BRC leadership responded and acknowledged “BRC understands the
importance of redundancy in a server environment.” BRC leadership posed a number of
questions, which I answered in detail. In 2016, no decision was made by BRC leadership and I
voluntarily sought out and repurposed excessed government server equipment to create a
redundant server setup for BLM and BRC. The value of this equipment was in the tens of
thousands of dollars and the value of my efforts to acquire and setup this equipment was in the
thousands of dollars. These costs were borne solely by BLM. In addition to the servers BLM
spent agency dollars in the amount of approximately $30,000.00 for redundant security appliance
/ routers and later another $24,000.00 for redundant switches. These cost were borne solely by
BLM, but were for the benefit of BLM and BRC. In 2017, the risk of using excessed equipment
was still present so the decision to purchase new servers for the benefit of BLM and BRC was
agreed upon and was highlighted in the Cost Recovery Estimates. Research into what servers to
buy and what requirements were needed were conducted by BLM with input from the CAD
Vendor contracted by BRC. An integrated solution was chosen for its ability to provide
redundancy and high-availability in a compact solution. The solution was also consistent with
other solutions in use by the government elsewhere, which were known to work well and which
were familiar to government IT specialists responsible for setup and maintenance. BLM spent an
inordinate amount of time briefing BRC on the risk and the need for this hardware, offering
options and solutions with almost no engagement from BRC. This was surprising based on
BRC’s need to have this hardware support the CAD system they were and are using.

19.     Renting servers in a Cloud Environment is possible, however the security requirements to
host applications in a cloud environment are stringent and often take multiple years to get
approved. A system such as a CAD system would be rated as Category Moderate or High,
pursuant to The Federal Information Security Management Act (FISMA). To host this level of
categorization of application in a cloud environment would require approval through Federal
Risk and Authorization Management Program (FedRAMP), there is only one known hosting
center at this level which is FedRAMP approved. The work associated with this process and
these security approvals would take lots of work (years) during the off season and is not a
practical investment of time or money for BLM or BRC for a three-week event. Additionally,


                         IBLA 2018-86 – Declaration of Jon Young – Page 6
                                                                                          AR02936
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 140 of 499




because BLM and BRC share the CAD system for mutual benefit, it would further complicate
efforts for trying to host government data jointly with private data in a cloud hosting
environment.



Signature:                                                       Date: 06/22/2018




                       IBLA 2018-86 – Declaration of Jon Young – Page 7
                                                                                    AR02937
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 141 of 499




                                      CERTIFICATE OF SERVICE
 2   Re:    Black Rock City LLC v. Bureau of Land Management; IBLA 2018-086
 3          I, the undersigned, declare that:
 4          I am a citizen, of the United States, over the age of eighteen, and not a part of this
5    litigation. On June 25, 2018 I served the
 6                        BLM ANSWER TO STATEMENT OF REASONS
 7   by placing a true copy enclosed in a sealed envelope via U.S. Postal Service certified mail and
 8   email at Sacramento, California, addressed as follows:
 9                         United States Department oflnterior
                           Office of Hearings and Appeals
1o                         Interior Board of Land Appeals
                           801 N. Quincy St., Suite 300
11                         Arlington, VA 22203
                           703-235-3750
12                         ibla@oha.doi.gov
13                         Elizabeth B. Stallard, Esq.
                           Downey Brand LLP
14                         621 Capitol Mall, 18th Floor
                           Sacramento, CA 95814
15                         estallard@downeybrand.com
16
            I declare under penalty of perjury that the foregoing is true and correct. Executed on the
17
     25th day of June 2018, at Sacramento, California.
18

19

20

21
                                                                     ssistant
22

23

24

25

26

27

28




                                                                                                AR02938
7/16/2019         IMCase   1:19-cv-03729-DLF
                     2018-015                             Document
                              - Law Enforcement Staffing Requirements for 35-11
                                                                          Fiscal YearFiled 07/12/21
                                                                                     2018 Special          Page
                                                                                                  Events and       142
                                                                                                             High Use    of 499Areas; DD: 12/11/2…
                                                                                                                      Recreation



                                 UNITED STATES DEPARTMENT OF THE INTERIOR
                                       BUREAU OF LAND MANAGEMENT
                                           WASHINGTON, D.C. 20240
                                              http://www.blm.gov

                                                              November 29, 2017

  In Reply Refer To:
  9260 (120) I

  EMS TRANSMISSION 12/05/2017
  Instruction Memorandum No. 2018-015
  Expires: 09/30/2018

  To:             All Field Office Officials
                  Attn: State Directors
                       District / Field Managers
                       Special Agents-in-Charge
                       State Chief Rangers<

  From:           Director, Office of Law Enforcement and Security

  Subject: Law Enforcement Staffing Requirements for Fiscal Year 2018 Special DD: 12/11/2017
           Events and High Use Recreation Areas

  Program Area: Law Enforcement

  Purpose: The purpose of this Instruction Memorandum (IM) is to establish Bureau-wide
  priorities for law enforcement staffing at special events and high use recreation areas for Fiscal
  Year (FY) 2018.

  Policy/Action: The Bureau has identified specific special events and high use recreation areas
  which require a level of law enforcement support that exceeds the staffing capacity of the State
  or office where the event is occurring. In order to ensure these special events and high use
  recreation areas can be operated safely, law enforcement officers (LEOs) from outside the area
  must be temporarily detailed to provide support. The special events and high use recreation areas
  requiring the support of detailed LEOs fall within the following two categories:

            National Detail – A special event or high use recreation area where the ability to manage
            activities in a reasonably safe manner for both the public and the assigned LEOs exceeds
            the capability of the law enforcement resources of the State where the event is occurring.
            See Attachment 1 for the National Detail List.
            State/Local Detail – A special event or high use recreation area where the ability to manage
            activities in a reasonably safe manner for both the public and the assigned LEOs exceeds
                                                                                                                           AR07704
https://web.blm.gov/internal/wo-500/directives/dir-18/im2018-015.html                                                                          1/3
7/16/2019         IMCase   1:19-cv-03729-DLF
                     2018-015                             Document
                              - Law Enforcement Staffing Requirements for 35-11
                                                                          Fiscal YearFiled 07/12/21
                                                                                     2018 Special          Page
                                                                                                  Events and       143
                                                                                                             High Use    of 499Areas; DD: 12/11/2…
                                                                                                                      Recreation

            the capability of the law enforcement resources of the office where the event is occurring.
            At this time the State Chief Rangers, in concert with their respective State Leadership
            Teams, have not identified any State/Local Detail events in FY 2018 that require the
            support of detailed LEOs. A formal request for resources will be issued should the need for
            detailed LEOs arise in the future.

  In order to ensure there are sufficient numbers of LEOs to support the designated details, each
  Law Enforcement Ranger can be required, based on need, to provide up to 14 days of National
  or State/Local Detail support annually. To ensure this detail-related workload is distributed
  equitably, each State has a designated annual quota of LEOs it must make available for detail
  deployment. Each State's quota is based on the total number of Law Enforcement Ranger
  positions authorized within the State. State Chief Rangers and Special Agents have not been
  included within the State quotas. However, these personnel may be made available for detail
  assignments with the approval of the Special Agent-in-Charge. If the State Chief Ranger and/or
  Special Agents from a given State are made available, their participation will count toward
  fulfilling the State's assigned quota. Due to travel distances and associated costs, Alaska has not
  been assigned a quota.

  States have the option to choose the method (e.g., volunteers, directed assignment) used to fill
  their National and State/Local Detail quotas. National Detail quotas have priority and must be
  filled before accepting LEO nominations for State/Local Details. In filling quotas for National
  and State/Local Details, it is expected that, to the extent possible, all local LEOs (i.e., LEOs
  assigned to the office in which the detail is occurring) will support the detail. This local level
  support is in addition to the State's assigned detail quota.

  State Chief Rangers will coordinate completion of the State's National and State/Local Detail
  roster. The master roster for National Details will be maintained by the BLM Office of Law
  Enforcement and Security (OLES) National Office. If State Chief Rangers experience difficulty
  obtaining the quota of LEOs necessary to support State/Local Details, they will notify the OLES
  National Office.

  In order to efficiently manage for operational needs and funding limitations, the State Chief
  Ranger or LEO in charge of each detail will review all LEO nominations and make the final
  determination as to which LEOs are assigned to a detail. All nominated LEOs will subsequently
  be notified if they are assigned to the detail or have been placed on a standby list. Assigned
  LEOs will be provided charge codes, radio frequencies, and other detail-related information at
  least thirty days prior to the detail.

  Time Frame: Effective immediately. Each State's roster of LEOs available for National Detail
  assignment must be provided to (acting) Chief, Law Enforcement Programs, Keith McGrath by
  September 24, 2017.

  Budget Impact: The LEO's home office is responsible for paying the detailed LEO's base labor
  charges for up to 14 days of National or State/Local Detail support per year. The receiving office

                                                                                                                           AR07705
https://web.blm.gov/internal/wo-500/directives/dir-18/im2018-015.html                                                                          2/3
7/16/2019         IMCase   1:19-cv-03729-DLF
                     2018-015                             Document
                              - Law Enforcement Staffing Requirements for 35-11
                                                                          Fiscal YearFiled 07/12/21
                                                                                     2018 Special          Page
                                                                                                  Events and       144
                                                                                                             High Use    of 499Areas; DD: 12/11/2…
                                                                                                                      Recreation

  will pay premium pay, mileage, and per diem for the detailed LEO. The one exception is the
  Burning Man Event where all labor is paid by the permittee.

  Background: This is a continuation of the policy establishing Bureau-wide priorities for law
  enforcement staffing at special events and high use recreation areas in FY 2017. Based upon an
  evaluation of National and State/Local Detail activities in FY 2017, it is anticipated that
  visitation levels at FY 2018 events will again exceed the law enforcement staffing capacity of
  the State or office where these events are occurring. In order to ensure these events can be
  operated safely, mandatory detail requirements and quotas will continue to be employed in FY
  2018.

  Manual/Handbook Sections Affected: None

  Coordination: The IM was formulated in coordination with the Field Committee Liaison to the
  Ranger Leadership Team, and the Special Agents-in-Charge.

  Contact: Any questions regarding this IM should be directed to Keith McGrath, (acting) Chief,
  Law Enforcement Programs, at 208-387-5130.

  Signed by:                                                             Authenticated by:
  William C. Woody                                                       Robert M. Williams
  Director, Office of Law Enforcement and                                Division of IT Policy and Planning,WO-870
  Security

  1 Attachment:

            1 – National Detail List (1 p)




                                                                                                                           AR07706
https://web.blm.gov/internal/wo-500/directives/dir-18/im2018-015.html                                                                          3/3
                           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 145 of 499                                           Attachment 1

                                                     National Law Enforcement Details
                                                                 FY 2018

Detail Location                  CA                CA                CA                   CA                   AZ                  NV
Hosting Office               El Centro          El Centro         El Centro            El Centro             AZSO              Winnemucca
                              ISDRA              ISDRA             ISDRA                ISDRA                ROAM              Burning Man
Detail Name
                             Halloween         Thanksgiving      New Year's         Presidents Day        Border Details          Event
                             Oct 26-29,         Nov 21-26       Dec 28, 2017 -        Feb 15-19                                  Aug 23-
Dates                                                                                                      Various TBD
                               2017               2017           Jan 1, 2018             2018                                  Sept 3, 2018
No. of Detailed
                                 301               351                351                  301                  962                 533
LEOs Needed
                            State Quota        State Quota       State Quota          State Quota          State Quota         State Quota
           AZ                    5                  5                  5                    5                   14                  8
           CA                    10                 12                12                   10                   31                  18
           CO                    2                  2                  2                    2                    6                  3
           ID                    1                  2                  2                    1                    5                  3
           MT                    1                  1                  1                    1                    4                  2
           NM                    2                  2                  2                    2                    5                  3
           NV                    3                  4                  4                    3                   11                  6
           OR                    3                  4                  4                    3                   10                  5
           UT                    2                  2                  2                    2                    6                  3
          WY                     1                  1                  1                    1                    4                  2
          Total                  30                 35                35                   30                   96                  53

1
    ISDRA Special Resource Needs for each event:
       Four Police Canine Teams
       Five Rangers to serve as shift leads
       Two Supervisory LEOs or State Chief Rangers to serve as Operations Chiefs
      NOTE: LEOs must bring a portable radio
2
    Operation ROAM Special Resource Needs for each surge
       LEOs may be assigned to Phoenix or Gila Districts
      Two K9 Teams per surge
3
    Burning Man Special Resource Needs:
      Three female LEOs
      Six LEOs to serve as Patrol Supervisors
      Ten K9 Teams
      An additional 22 support positions will be needed to staff command positions, investigations, evidence, and medical positions, which are
         typically filled by OLES personnel.

                                                                                                                                       AR07707
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 146 of 499




                                                                 AR11602
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 147 of 499




                                                                 AR11603
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 148 of 499



 1     David S. Levin (CA Bar No. 156336)
       LEVIN LAW FIRM
 2     405 Sherman Ave
       Palo Alto, CA 94306-1827
 3     Telephone: (650) 858-8500
       david@levinlawfirm.com
 4
       Attorneys for Appellant,
 5     Black Rock City LLC

 6

 7

 8                       UNITED STATES DEPARTMENT OF INTERIOR
 9                           INTERIOR BOARD OF LAND APPEALS
10

11     BLACK ROCK CITY LLC,                      Case Identification No.: IBLA-2019-0109

12                   Appellant,                  Special Recreation Permit
                                                 LLNVW03500-18-01
13            v.                                 2930 (NV030.10)

14     BUREAU OF LAND MANAGEMENT,

15                   Appellee.
                                                 Reply Brief Supporting Appeal
16

17

18

19

20

21

22

23

24

25

26

27

28

                                            REPLY BRIEF
                                                                              AR11604
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 149 of 499



 1                                                       Table of Contents
 2

 3    1.    BLM Ignores The Statutory Requirement That Recoverable Costs Must Be
 4          “Reasonable.” ....................................................................................................... 1

 5          A.         BRC is not telling BLM how to police the public lands. ......................... 2
            B.         BLM’s comparison of the event to other national details affirms the
 6                     unreasonableness of BLM’s law enforcement costs. ............................... 3
 7    2.    BLM Failed To Justify Its Purported Need For 75 Law Enforcement Officers. . 6

 8    3.    BLM Cannot Dismiss BRC’S Objective Evidence of Overstaffing As A
            “Difference of Opinion.” .................................................................................... 10
 9
            A.         BLM is illegally using cost recovery to pay for the enforcement of state
10                     law by local government. ....................................................................... 11
11          B.         BRC’s specific, objective evidence of law enforcement overstaffing
                       meets its burden to establish that BLM’s costs were unreasonable. ...... 13
12                     (i)    Dispatch data proves that BLM officers are idle almost two-
                              thirds of the time. ....................................................................... 13
13
                       (ii)   BLM’s administrative record acknowledges that BLM’s patrol
14                            ranks are overstaffed. ................................................................. 14
                       (iii) Numerous BLM law enforcement officers performing
15                            “aggressive” drug enforcement for the “general public interest”
                              is objective evidence of overstaffing.......................................... 15
16
      4.    BLM Fails to Justify Its “Mission Critical” Designation And Corresponding
17          “Premium Pay” Compensation. ......................................................................... 16
18          A.         BLM’s “mission critical” designation was unreasonable and not
                       supported by the record. ......................................................................... 16
19
            B.         BLM failed to explain how it calculated overtime and premium pay
20                     rates and amounts. .................................................................................. 17
      5.    BRC Never “Accepted” BLM’s 2018 Final Closeout Decision When It Signed
21
            BLM’s Earlier Estimate Decision. ..................................................................... 18
22
      6.    Refund Is The Statutory Remedy When BLM Overcharges An Applicant For
23          Unreasonable Costs. ........................................................................................... 19
24

25

26

27

28

                                                                  REPLY BRIEF
                                                                                                                          AR11605
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 150 of 499



 1           In response to BLM’s Answer to Statement of Reasons (“2018 Answer”), Appellant

 2    Black Rock City LLC (“BRC”) replies with the following six points:

 3
      1.     BLM Ignores The Statutory Requirement That Recoverable Costs Must Be
 4           “Reasonable.”
 5           Both sides agree that “the recipient of a BLM decision is entitled to a reasoned and

 6    factual explanation providing a basis for understanding and accepting the decision . . . .”

 7    2018 Answer 11:9-12 (citing Bookcliff Rattlers Motorcycle Club, 171 IBLA 6, 17 (2006)).

 8    BLM argues that it met this requirement because its 2018 Cost Decision provides an “ample

 9    explanation of its actual costs for administering the SRP along with the Closeout Decision.”

10    2018 Answer 10:13-14. Thus, BLM maintains its position that it must only report “what” it

11    spent, and has no obligation to explain or justify “why” it spent an applicant’s money.

12           As it has done in all of BRC’s pending cost appeals, BLM erroneously contends that

13    “actual costs” are synonymous with “reasonable costs” BLM cannot, however, ignore the

14    deliberate decision by Congress to use the limiting word “reasonable” to ensure that the

15    agency did not have unchecked discretion to recover all of its actual costs from the permittee.

16    See Nevada Power Co. v. Watt, 711 F.2d 913, 925 (10th Cir. 1983) (“Our review of this

17    unusually abundant legislative history reinforces our conclusion that the reasonableness factors

18    were intended to limit the Secretary's authorization to charge reasonable costs.”).

19           BLM responds to the Nevada Power decision by arguing that the court “acknowledged

20    that an agency’s costs could, in fact, be reasonable.” 2018 Answer 11:26. But BRC has never

21    claimed otherwise. An agency’s actual costs obviously “could” be reasonable costs subject to

22    cost recovery under FLPMA § 304(b). (Section 304(b) provides, “in determining whether

23    costs are reasonable under this section, the Secretary may take into consideration actual costs

24    (exclusive of management and overhead) . . . .” See 43 U.S.C. § 1734(b).) Nevada Power

25    affirmed, however, that “actual costs” are not the only consideration, and Congress added

26    several other factors to the cost recovery statute “to ensure that applicants would not as a

27    matter of course bear all of the costs occasioned by their application.” 711 F.2d at 925. These

28    factors include the “efficiency of the government processing involved,” and whether any
                                                         1
                                                  REPLY BRIEF                               AR11606
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 151 of 499



 1    portion of the costs are not recoverable because they were incurred “for the benefit of the

 2    general public interest rather than for the exclusive benefit of the applicant.”

 3           BLM’s extensive drug enforcement operation is one example of an “actual cost” that is

 4    “incurred for the benefit of the general public interest” and not the “exclusive benefit” of BRC.

 5    43 U.S.C. § 1734(b).) BLM does not dispute or even address BRC’s detailed account of

 6    BLM’s extensive drug enforcement operations at the Event. See Statement pp. 24-28. The

 7    2018 Andres Declaration confirms that BLM conducted a myriad of vehicle stops in 2018

 8    (almost 5% of all vehicles entering the Event) and tended to search these vehicles for drugs.

 9    2018 Andres Decl. ¶¶ 22-23. The search for drugs was assisted by six K9 teams and numerous

10    patrol-level officers who initiated the vehicle stops for this purpose. Id.

11           BLM also acknowledges that its 2018 drug enforcement activities were to further its

12    general law enforcement objectives for all public lands, claiming that they were “mandated by

13    BLM policy and its Declarant cites “Law Enforcement General Order 33 [which] directs BLM

14    to make public lands drug-free . . . .” 2018 Andres Decl. ¶ 25. Thus, BLM admits that it is

15    “aggressively seeking to detect and investigate drug activity,” for the good of the “general

16    public interest.” BLM is not deploying six K9 units and numerous patrol officers to stop

17    vehicles for minor driving infractions, or issuing citations for simple possession of controlled

18    substances that the US attorney will inevitably decline to prosecute as such, for BRC’s

19    “exclusive” benefit. According to the definition of “reasonable” costs under Section 1734(b),

20    the “portion” BLM’s “actual costs” related to drug enforcement are not “reasonable costs.”

21           A.      BRC is not telling BLM how to police the public lands.
22           Whenever BRC challenges a specific category or activity by BLM personnel, BLM

23    reflexively dismisses “BRC’s attempt to direct BLM’s law enforcement activities on public

24    lands supported by only by BRC’s unsubstantiated opinion . . . .” 2018 Answer 19:14. BRC

25    addresses BLM’s “unsubstantiated opinion” refrain in Section 3 below.

26           BRC’s Statement of Reasons made clear that it is NOT telling BLM how to police the

27    public lands. Statement 20:1-16. BRC has never questioned BLM’s authority to conduct

28    “aggressive” drug enforcement operations pursuant to BLM General Order 33 and General
                                                          2
                                                   REPLY BRIEF                            AR11607
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 152 of 499



 1    Orders 1-32. BRC does, however, object to paying the cost of BLM’s fulfillment of its general

 2    law enforcement objectives for the public lands. Funding for such law enforcement serving

 3    the “general public interest” can come from the agency’s general operating budget where it

 4    would be subject to public scrutiny for the law enforcement priorities BLM chooses to

 5    prioritize. But these costs are not for the “exclusive benefit of the applicant” for an SRP, and

 6    they cannot reasonably be charged to the applicant pursuant to 43 U.S.C. § 1734(b).

 7           The same is true of BLM’s outsized number of public relations outreach contacts,

 8    among to one-third of all its 2018 law enforcement “events.” Statement 23:15 – 24:10. Field

 9    Manager Hall affirmed in his Declaration that “[p]er General Order 4, public contact on public

10    land is a job duty of [Law Enforcement] Rangers.” Hall Decl. ¶ 28. BRC has never argued

11    that BLM should be barred from conducting public outreach, including the construction and

12    staffing of an additional substation to greet participants and hand out BLM logo merchandise.

13    BRC’s objection is that BLM’s expenditures on these “general public interest” activities are

14    not “reasonable costs” that can be charged to BRC through cost recovery.

15           B.      BLM’s comparison of the event to other national details affirms the
                     unreasonableness of BLM’s law enforcement costs.
16

17           BLM refers to other national details, and BLM’s “drug interdiction” during such

18    operations, to support its claim that BLM’s “aggressive” drug enforcement at Burning Man is

19    a reasonable cost. 2018 Andres Decl. ¶ 26. According to BLM’s Administrative Record

20    (“A.R.”), BLM formed six “national details” to staff “special events and high use recreation

21    areas for FY 2018.” See A.R. Document # 246, Attachment 1. The 2018 “national details”

22    are described in IM 2018-015 and include four holiday weekend events at the Imperial Sand

23    Dunes Recreation Area in Glamis, California, border enforcement “surges” in Arizona called

24    “ROAM,” and BRC’s Burning Man Event. BLM argues that since K9 units and “the same

25    interdiction tactics” are used in other “national details,” BLM’s aggressive drug enforcement

26    activity at BRC’s Event must be reasonable. 2018 Andres Decl. ¶ 26.

27           As an initial matter, none of these other “national details” is relevant to the issues in

28    this appeal. One is exclusively a government operation, and the rest are events that are not
                                                         3
                                                  REPLY BRIEF                              AR11608
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 153 of 499



 1    subject to cost recovery. To BRC’s knowledge, the Imperial Sand Dunes events are gatherings

 2    of 100,000 to 150,000 dune-buggy enthusiasts who use the area under individual recreation

 3    use permits and pay only their permit fees. No other “national detail” involves a single special

 4    recreation permit holder like BRC. Thus, the law enforcement costs associated with these

 5    details are not subject to the “reasonableness factors” of FLPMA § 304(b).

 6            Presumably, BLM law enforcement costs for its Imperial Sand Dunes operations are

 7    paid, in whole or in part, from the permit fees collected from recreation users. A similar

 8    funding mechanism exists for BRC’s Event. In 2018, BRC paid BLM a permit fee of

 9    $1,275,801, or 3% of its 2018 gross revenue from the Event. Benson Decl., Ex C. BLM could

10    pay for its “drug interdiction” operations serving the “general public interest” from the permit

11    fees it collects like it does for other national details staffing recreational events. 1

12            Furthermore, a comparison between the Burning Man national detail and other BLM

13    national details in 2018 actually demonstrates that BLM acted arbitrarily and capriciously

14    towards BRC. According to IM 2018-015, an assigned law enforcement officer’s (“LEO”)

15    home office:

16            is responsible for paying the LEO’s base labor charges for up to 14 days of National
              or State/Local Detail support per year. The receiving office will pay premium pay,
17            mileage and per diem for the detailed LEO. The one exception is the Burning Man
              Event where all labor is paid by the permittee.
18

19    A.R. Document # 246, pp. 2-3 (emphasis added). Thus, for every other national detail, the

20    assigned officers’ home jurisdictions paid their base pay, and the receiving jurisdictions paid

21    the premium pay, mileage and per diem for any officers assigned to assist them. This was the

22    case with all four recreation events at Imperial Sand Dunes and the “ROAM” border

23    enforcement “surges,” where BLM deployed a whopping 96 officers to Arizona.

24    1
       BLM erroneously claims that “the 3% of gross receipts paid by all commercial SRP
25    holders does not pay for processing and administration of the permit, as BRC argues.” 2018 Answer
      29:11-12. BLM’s Recreation Permit and Fee Handbook H-2930 at 2-19, however, states the opposite:
26    “[E]ach BLM office is allocated 100 percent of recreation fee receipts for use at the site of collection.
      At least 85 percent of these funds must be used directly for recreation facilities, services and
27    programs . . . such as . . . . (5) Law enforcement directly related to public use and recreation. (6)
      Direct (operating or capital) costs and expenses. . . .” Nowhere in its Answer or Administrative
28    Record does the local BLM field office account for how it spent BRC’s $1.2 million permit fee or
      applied 85% BRC’s permit fee to the cost of administering BRC’s permit.
                                                             4
                                                     REPLY BRIEF                                 AR11609
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 154 of 499



 1            Without explanation or justification, BLM implemented a special and arbitrary

 2    “exception” for Burning Man. Under a unique cost allocation scheme, BLM forced BRC to

 3    shoulder 100% of the assigned officer’s labor cost instead of having the officer’s home office

 4    pay the base labor costs, like it does when an officer is assigned to any other national detail.

 5    Thus, BLM used the Burning Man SRP to effectively relieve itself from having to fund any

 6    costs associated with up to 75 law enforcement agents for two or more weeks every year.

 7            The unreasonableness of the Burning Man labor “exception” is underscored by BLM’s

 8    decision to staff the “additional 22 support positions” described in IM 2018-015 with senior

 9    law enforcement officers (including multiple special agents, senior special agents and state

10    chief rangers) instead of lower-paid employees who traditionally fill “support positions.” As

11    explained below in Section XX, BLM fails to justify the costs of bringing virtually every

12    member of its law enforcement senior leadership ranks to Burning Man every year.

13            But IM 2018-015 sheds some light. When BLM assigns multiple State Chief Rangers

14    to “support positions” at the Event, BLM transfers the cost of that Ranger’s entire salary to

15    BRC for those two weeks. The higher the salary, the greater the budgetary savings to BLM’s

16    annual payroll cost. Thus, BLM’s special “exception” has resulted in BRC paying for

17    arbitrary and unreasonable staffing costs.

18            Finally, BLM’s misguided comparison to other “national details” reveals other

19    anomalies that affirm the unreasonableness of its costs to administer the Burning Man SRP.

20    The biggest anomaly is the disparity in staffing levels between Burning Man and the four

21    Imperial Sand Dunes Events. While attendance at these four holiday weekend events exceeds

22    100,000 people, and can be as much as double the number of Burning Man event participants,

23    BLM only allocates 35 law enforcement officers to each of these events, compared to the 75

24    officers it assigns to Burning Man. 2 A.R. Document # 246; Attachment 1. Similarly, IM

25

26    2
        The dangerous nature and presumably higher rates of property damage and bodily injury from dune
      buggy racing in the Imperial Sand Dunes further discredit BLM’s staffing decisions for BRC’s Event.
27
      These other “national detail” recreation events are substantially larger and lack a single organizer with
28    thousands of support personnel, confirming the excessiveness of BLM’s law enforcement staffing at
      Burning Man.
                                                             5
                                                     REPLY BRIEF                                 AR11610
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 155 of 499



 1    2018-015 specifies that four K9 teams be used for Sand Dunes recreational events, while

 2    directing the use of 10 K9 units at Burning Man, despite the significantly smaller event

 3    population.

 4           The Imperial Sand Dunes events also do not appear to have expensive communication

 5    and technology programs with satellite tracking or law enforcement substations. Unlike the

 6    Burning Man Event, where BRC is forced to spend hundreds of thousands of dollars on

 7    unnecessarily elaborate dispatch and computer infrastructure, IM 2018-015 directs BLM law

 8    enforcement officers who work the Sand Dunes national details as follows: “NOTE: LEOs

 9    must bring a portable radio.” A.R. Document # 246; Attachment 1, fn. 1. Thus, comparisons

10    between BRC’s event and other “national detail” recreational events illustrate BLM’s arbitrary

11    and unreasonable treatment of BRC.

12    2.     BLM Failed To Justify Its Purported Need For 75 Law Enforcement Officers.
13           While BLM must concede that “actual costs” are not synonymous with “reasonable

14    costs” under 43 U.S.C. § 1734(b), BLM fails to justify the reasonableness of assigning 75

15    federal law enforcement officers to the 2018 Burning Man event, including 12 for

16    “administrative, support, or oversight roles,” and 63 officers to “patrol and investigative

17    support in the city.” 2018 Andres Decl. ¶ 7.

18           Instead, the record is replete with inconsistent staffing detail. Ranger Andres’ account

19    of 63 patrol officers and 12 support personal conflicts with BLM’s national IM 2018-015,

20    which claimed that 53 law enforcement officers and 22 support personnel were needed. See

21    A.R. Document # 246, Attachment 1. Adding to the confusion, Field Manager Hall recites

22    totally different numbers in his Declaration: “2 officers in the command staff and 73 officers in

23    the support, patrol and investigative operation.” 2018 Hall Decl. ¶ 8. Which numbers are

24    accurate?

25           The only evidence BLM cites to support its claim that is law enforcement staffing

26    levels were reasonable is the declaration of a single witness with scant law enforcement

27    experience: Rebecca Andres. Although Ranger Andres has only been a BLM law

28    enforcement officer since 2014, she identifies herself as the “lead planner for law enforcement
                                                         6
                                                  REPLY BRIEF                             AR11611
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 156 of 499



 1    operations for the 2018 event” and a “Deputy Operations Chief.” 2018 Andres Decl. ¶ 5

 2            Ranger Andres fails to justify or even explain why BLM assigned 75 law enforcement

 3    officers to the event. In the 15 single spaced pages of her Declaration, Ranger Andres devotes

 4    a single sentence to how BLM decided on the number of law enforcement officers — by far

 5    the single largest cost charged to BRC:

 6            To ensure these [Law Enforcement] objectives were met, the BLM planning team
              reevaluated reasonableness and efficiencies before determining 75 federal law
 7            enforcement officers were needed for the 2018 Burning Man event.”
 8    2018 Andres Decl. ¶ 7.

 9            These are just empty words. Who was on the “BLM planning team” and how did it

10    decide that 75 was the correct number instead of 53, 61, or any other number? In its

11    “reasonableness” evaluation, did the “planning team” make any attempt to allocate its law

12    enforcement activities between general public interest and benefit to BRC? What materials

13    and objective sources did the “planning team” consider? BLM has provided none of this

14    information in connection with the Cost Recovery Decision or this appeal. The only objective

15    source evidence BLM cites anywhere in its Answer and Declarations is the same tired and

16    inapplicable ratios from the Chiefs of Police trade association. For years, BRC has refuted

17    these generic population ratios as a gauge of law enforcement staffing by citing the

18    association’s own caveat that “[r]atios, such as officers-per-thousand population as a basis for

19    staffing decision,” are “totally inappropriate” and have “no place in the IACP

20    methodology.” See, e.g., Statement of Reasons 22:23 fn. 12.3

21            BLM fails to explain how or why it settled on 75 law enforcement officers for the 2018

22    Event, or why it needed precisely 63 uniformed patrol level officers and 12 administrative or

23    supervisory officers. As BRC explained in its Statement, BLM has become unreasonably

24    opaque and secretive about how it determined law enforcement staffing levels and law

25
      3
         For the first time, BLM’s witness acknowledges that “IACP standards are imperfect as are
26
      traditional industry standards.” 2018 Andres Decl. ¶ 14. It is unclear what “traditional industry
27    standards” the witness has in mind, since no other standards or metrics are included anywhere in
      BLM’s Administrative Record. If population ratios are flawed when applied to the Event, BLM is
28    abusing its discretion by continuing to rely on these ratios as its only independent evidence of
      reasonable law enforcement staffing.
                                                           7
                                                    REPLY BRIEF                               AR11612
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 157 of 499



 1    enforcement priorities at the Event. In past years, BLM produced an After Action Review

 2    (“AAR”) which gave BRC at least some information about how BLM spent BRC’s money.

 3    But BLM failed to prepare a report in 2018. 4

 4            The only insight BRC can glean from BLM’s Answer is the statement, “BLM bases its

 5    staffing levels and estimated hours on previous years’ After Action Reviews and input from

 6    various stakeholders, including BRC.” 2018 Answer 13:4-5. This brief sentence reveals a

 7    great deal. 5

 8            BLM acknowledges that it determines current year law enforcement staffing based

 9    largely on what it did the previous year. This supports BRC’s understanding that the agency’s

10    staffing levels from prior years are baked into its decision on law enforcement staffing for the

11    present year. Statement 20:18 – 22:19. BLM’s reliance on prior year staffing levels is why

12    disgraced former Special Agent Daniel Love is so important to the analysis. BLM seeks to

13    dismiss BRC’s references to Special Agent Love by claiming that “BRC attempts to blame

14    BLM employees that were not even involved in the 2018 Burning Man event.” 2018 Answer

15    17:23-24. While Special Agent Love may have been fired for his unethical practices and

16    documented abuses, including overstaffing at the 2015 Event (See Allen Decl. Ex. B), the

17    nearly 300% increase in overall costs that were mandated Special Agent Love and other

18    former BLM personnel remain in BLM’s cost decisions to this day. 6 Subsequent BLM

19
      4
         An Internal BLM Memorandum from October 2018 provides insight into why BLM stopped
20    preparing After Action Reviews as it has done for many years. Apparently, BLM discontinued the
      practice because BRC was citing BLM’s AAR in BRC’s cost appeals to point out inconsistencies and
21    illegality by BLM. See A.R. Document # 323 at p. 1 (“Items from the precious procedures of the AAR
      process continue to arise in the permittee’s Interior Board of Land Appeals (IBLA) Appeal
22
      documents”). Instead of reforming the underlying practices challenged by BRC, BLM sought to stop
23    producing the document entirely. Thus, BLM responded to criticism of its regulatory abuses by
      becoming even less transparent and more secretive towards BRC and the general public.
24    5
        The sentence is also deeply hypocritical since BLM stopped preparing its After Action Review, and
      this lack of transparency about spending BRC’s money is one of the legal deficiencies of BLM’s
25    underlying Cost Decision. And who are the “various stakeholders, including BRC”? BLM is
      obviously ignoring BRC’s “input,” as evidenced by the pending Cost Appeals for the 2015 -2017
26    Events. The only other possible “stakeholder” is the local county sheriff. But as explained below in
      Section 3A, the sheriff is generally biased against BRC, and he has made false and ludicrous statements
27
      about reasonable law enforcement staffing at the Event.
28    6
       For example, costs for unnecessary satellite tracking of personnel and the redundant medical unit
      exclusively for BLM personnel were new costs which Special Agent Love initiated in 2012 during his
                                                           8
                                                    REPLY BRIEF                               AR11613
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 158 of 499



 1    management staff have added to the corrupt foundation laid by Special Agent Love.

 2            In its Answer, BLM reports that, despite the documented abuses by Special Agent

 3    Love, “the 2016 Operational Assessment recommended no change in law enforcement

 4    staffing.” 2018 Answer 18:14-15. Thus, BLM fixed the number of law enforcement officers

 5    in 2016 at 75, and it reflexively repeated the same number for the 2017 and 2018 Events.           But

 6    BLM’s own documents from its Administrative Record describe alternative and conflicting

 7    staffing numbers and needs.

 8            For example, in an “Internal Working Document” dated June 25, 2018, Field Manager

 9    Hall states that IM 2018-015 (the National Detail Instruction Memorandum discussed above)

10    “mandates 53 uniformed rangers to work the event, even though 75 LEOs are required for the

11    operation. The additional 22 support positions have typically filled [sic] by OLES personnel,

12    although OLES employees are not mandated to work the event through the IM.” A.R.

13    Document # 256 p. 1. In other words, BLM’s magic 75 number is really only 53 uniformed

14    law enforcement. BLM failed to explain why the additional 22 “support positions” described

15    in IM 2018-015 could not be filled by non-uniformed, lower pay rate employees.

16            BRC describes it its Statement how BLM does the opposite, filling its “support

17    positions” with senior-level employees to work as “investigators” with high rank and high pay.

18    Statement 30:26 – 31:4.7 In response, BLM claims that BRC cites “no law, regulation or

19    policy” by which “the agency has a duty to use the lowest pay level required for each position

20    it staffs.” 2018 Answer 11:6-9. In fact, the applicable law is 43 U.S.C. § 1734(b) and its

21    requirement that recoverable costs be “reasonable costs.” If the work can be performed by a

22    lower-cost person, it is unreasonable to fill the position with a higher-cost person absent any

23    other compelling need, as this forces the permittee to bear the cost of the agency’s

24    inefficiency.

25

26    first year overseeing BLM law enforcement at the Event. While BLM terminated Love long before the
      2018 event, Love’s successors continued these same Love legacy costs in 2018. BLM therefore cannot
27    credibly argue that Dan Love’s abuses of discretion are irrelevant to the 2018 costs.
      7
28     Charging BRC for the costs of these investigators, who were assigned to support the local state law
      enforcement jurisdiction, was wholly unreasonable for other reasons discussed below.
                                                           9
                                                    REPLY BRIEF                               AR11614
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 159 of 499



 1           BLM’s defense to any challenge to its staffing spending is to declare that its employees

 2    are “experts in their areas of work” and to cite this Board’s holdings that an agency can rely on

 3    its staff of “technical experts,” 2018 Answer 9:12-21. According to BLM, it has the discretion

 4    to decide reasonable staffing levels costs based on whatever its employees say because

 5    whatever its employees say is reasonable. In other words, “it’s good to be the king.”

 6           But how do we know the king isn’t really naked? The only objective evidence on law

 7    enforcement staffing is the Declaration of a single, staff-level law enforcement ranger who has

 8    only been a BLM law enforcement ranger since 2014 and who was only transferred to Nevada

 9    Zone 1 in 2017. On the face of her Declaration, Ranger Andres’s principal qualification is that

10    she worked at two Burning Man Events prior to 2018. For her third Event in 2018, Staff Law

11    Enforcement Ranger Andres was promoted to “lead planner” and Law Enforcement Deputy

12    Operations Chief/Planner.” 2018 Andres Decl. ¶¶ 1, 5. Ranger Andres’ dearth of subject

13    matter expertise is evident in her Declaration, which repeat staffing ratios for municipalities

14    that were deemed “totally inappropriate” for staffing decisions by the group that promulgated

15    the ratios. Id. ¶ 14; see Statement 22:23 fn. 12.

16           In total, BLM’s only supporting “evidence” to justify its purported need for 75 law

17    enforcement officers consists of a few anecdotal references to rainstorms and isolated incidents

18    from past Events where BRC staff appreciated the response of BLM law enforcement. 2018

19    Answer 20:8-13 BLM’s anecdotal reference to law enforcement incidents that occurred at past

20    Events and the Declaration of a junior employee “expert” do not refute BRC’s objective

21    evidence of law enforcement overstaffing as summarized below.

22    3.     BLM Cannot Dismiss BRC’S Objective Evidence of Overstaffing As A
             “Difference of Opinion.”
23

24           Whenever BRC challenges a category of BLM law enforcement costs as excessive or

25    unreasonable under cost recovery, BLM dismisses the challenge as a “difference of opinion.”

26    See, e.g., 2018 Answer 9:15-16 (“BRC’s opinion is that the BLM should have administered

27    the SRP differently, possibly resulting in lower cost recovery for BRC.”). Mischaracterizing

28    BRC’s legal arguments and factual evidence as “opinion” is lazy and presumptuous and
                                                          10
                                                  REPLY BRIEF                             AR11615
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 160 of 499



 1    demonstrates that the agency feels entitled to spend BRC’s money without restraint or

 2    accountability as required by federal regulations. What follows are not “opinions” but a

 3    recitation of several objective examples of unreasonable BLM law enforcement costs that

 4    should not be borne by BRC.

 5           A.      BLM is illegally using cost recovery to pay for the enforcement of state law
                     by local government.
 6

 7           BLM does not dispute that it assigned six of its most senior law enforcement officers to

 8    work exclusively for the county sheriff and investigate violations of state law at the Burning

 9    Man event.8 Even the threadbare activity description in BLM’s labor log confirms that the six

10    senior BLM officers “work[ed] for Pershing County Sheriffs [sic] to assist in investigations of

11    state violations.” See Statement 30:25-26.

12           In its Answer, BLM contradicts its own record and claims that BLM investigators

13    handle “violations of federal regulations that take more time than a ranger can handle in a short

14    period of time.” 2018 Answer 20:25 – 21:1. BLM creates a false narrative that its six senior

15    officers enforced federal law and were necessary to administer the BRC’s permit. In truth,

16    BLM was padding the staffing of the local law enforcement agency by using BLM’s senior

17    officers as “investigators” of state law matters. BLM then forced BRC to pay for the cost of

18    these senior state law “investigators” through cost recovery. Thus, BLM used cost recovery to

19    require BRC to fund six additional law enforcement positions for the sole purpose of

20    augmenting the local sheriff’s ranks, and at a cost of $88,195 for labor and $3,061 for travel.

21           This is an outrageous abuse of BLM’s discretion, since BRC has a separate, ten-year

22    Funding Agreement from 2013 with the local county government, which contains a formula

23    for determining BRC’s annual payment to the county. As explained in BRC’s Statement, the

24    Funding Agreement expressly covers all Event-related law enforcement costs incurred by the

25    county sheriff. See Statement 31:19 – 28. Thus, BLM is interfering with BRC’s separate

26    contract with Pershing County, an independent government body.

27
      8
28     The six “investigators” were Allen, Duhresen, Hauk, Huegerich, Knisley, Wilson, all holding the rank
      of special agent or senior special agent. See Statement 30:23-28
                                                          11
                                                   REPLY BRIEF                               AR11616
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 161 of 499



 1           The Administrative Record makes clear that this interference was intentional and that

 2    BLM was acting as advocate for current Pershing County Sheriff, Jerry Allen. The Funding

 3    Agreement was reached in 2013, before Sherriff Allen took office. Supplemental Benson

 4    Decl. ¶ 2. His predecessor had a vastly different assessment and understanding of law

 5    enforcement staffing needs and priorities for the Burning Man Event. During former Sheriff

 6    Richard Machado’s four-year tenure, county law enforcement arrested a small number of

 7    participants (always less than 10, compared to the 44 arrested in 2018) and issued few

 8    citations. See Vind Decl. ¶ 9. Former Sheriff Machado was able to operate successfully for

 9    two years under the agreed funding formula contained in the 2013 Agreement. Supplemental

10    Benson Decl. ¶ 2.

11           Current Sheriff Allen took over before the 2015 Event, and he immediately voiced his

12    displeasure with Event and the 2013 Funding Agreement. Supplemental Benson Decl., ¶ 3;

13    Exhibit A. Prior to the 2015 Event, he complained about his funding from BRC. He called

14    for BRC to pay for the Sheriff to hire 100 more officers (131 total) and stated that he would

15    use his “personnel to issue citations to 70,000 naked people on the Playa.”   According to

16    Sheriff Allen, “Burning Man brings nothing to Pershing County except heartache.”

17    Supplemental Benson Decl., Exhibit A.

18           Due to Sheriff Allen’s documented bias against BRC and ridiculous views on

19    reasonable law enforcement staffing levels for the Event, his claims that he requires more law

20    enforcement officers are simply not credible.

21           Despite Sheriff Allen’s lack of credibility, BLM’s Answer and witnesses quote his

22    After Action Reports (and his cries for more money) as the sole justification for the six senior

23    “investigators” BLM assigned to Pershing County in 2018. Moreover, BLM’s Administrative

24    Record shows how BLM deployed the six “investigators” deliberately to help Sheriff Allen

25    circumvent his government’s Funding Agreement with BRC. In a May 25 internal working

26    memorandum regarding 2018 law enforcement staffing, Field Manager Hall claims that “the

27    new sheriff was hamstrung by an inability to contract enough officers for the event due to . . .

28    a settlement agreement with BRC in 2013 setting the reimbursable limit for the county in costs
                                                        12
                                                 REPLY BRIEF                              AR11617
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 162 of 499



 1    associated with the event.” A.R. Document #324 p. 2.

 2           Thus, BLM acknowledged that it assigned a team of six senior law enforcement

 3    officers to the local sheriff so that he could circumvent the Funding Agreement that his

 4    government had negotiated and executed with BRC, and thereby force BRC to give the Sheriff

 5    funding that his own government did not deem necessary for the County’s law enforcement

 6    operations at the Event. The Funding Agreement was unanimously approved by the Pershing

 7    County Commission, with the support of the District Attorney and the Sheriff at that time.

 8    The current Sheriff does not like the agreement, and Field Manager Hall has elected to listen to

 9    him, instead of respecting the County’s agreement with BRC.

10           This naked interference with BRC private agreement with a separate government entity

11    was an abuse of the cost recovery system. BLM was objectively unreasonable in charging

12    BRC for the cost of law enforcement personnel who did not enforce federal law and did not

13    even serve the federal agency that charged BRC for their costs.

14           B.      BRC’s specific, objective evidence of law enforcement overstaffing meets
                     its burden to establish that BLM’s costs were unreasonable.
15

16           As noted above, BLM has provided no independent credible evidence to justify its
17    purported need for 75 officers. See Section 2. Its only evidence is the Declaration of a staff-
18    level law enforcement ranger that vaguely references an anonymous “planning team” in a
19    single sentence. Andres Decl. ¶ 7. BLM does not refute — or in some instances, even
20    acknowledge — BRC’s objective evidence that the following BLM’s law enforcement costs
21    are objectively unreasonable.
22
                     (i)     Dispatch data proves that BLM officers are idle almost two-thirds
23                           of the time.

24           BRC has presented extensive expert testimony from an experienced, senior law

25    enforcement expert who reviewed BLM’s Computer Assisted Dispatch (“CAD”) and Incident

26    Management, Analysis and Reporting System (“IMARS”) data. This expert witness concluded

27    that BLM law enforcement officers sit idle nearly two-thirds of the time, while a typical

28    efficient staffing ratio is the opposite: officers should be engaged two-thirds of the time and
                                                        13
                                                  REPLY BRIEF                             AR11618
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 163 of 499



 1    idle only one-third. See Vind Decl. ¶¶ 23–27.

 2            Nowhere in its Answer or Declarations does BLM dispute BRC’s expert’s conclusion

 3    that BLM law enforcement officers sat idle nearly two-thirds of the time. Instead, BLM

 4    claims only that the number is misleading since its officers were taking meal breaks, writing

 5    reports and traveling during their extensive idle time. All law enforcement officers take meal

 6    breaks, write reports and travel to their job sites, however. Unlike BLM law enforcement at

 7    the Event, officers at efficiently staffed agencies are able to fit their meal breaks and report

 8    writing into their one-third idle time.

 9                    (ii)    BLM’s administrative record acknowledges that BLM’s patrol
                              ranks are overstaffed.
10

11            Documents from BLM’s Administrative Record provide further objective evidence that

12    BLM is overstaffing the event with too many officers. For example, for the 2018 Event, BLM

13    claims it needed 63 patrol officers at the 2018 Event, 2018 Andres Decl. ¶ 7, and it originally

14    proposed filling 14 “investigator” positions, including one Investigations Chief, one Office of

15    Professional Responsibility officer, six investigative support officers, and six integrated

16    investigations officers.9 A.R. Document # 256, p. 1.

17            Prior to the 2018 Event, BLM national leadership told the Winnemucca District Office

18    that it would not fill the six “investigative support” positions. A.R. Document # 256, p. 3.

19    Instead of reducing the total number of investigators or limiting their use to federal law

20    enforcement needs, BLM filled all 14 investigator positions in 2018 (including the six

21    investigators given to the Pershing County Sheriff) by reducing the number of patrol officers

22    working at the Event: “[R]angers will have to be pulled from patrol duties to conduct BLM

23    specific investigations, resulting in an inadequate number of high visibility patrols throughout

24    the city.” A.R. Document # 256, p. 3.

25            But there is no evidence in BLM’s Administrative Record, Answer or Declarations that

26
      9
        BLM admits that the latter “integrated investigations officers” assisted the Pershing County Sheriff’s
27
      Office with investigations of state law violations. A.R. Document # 256, p. 1. This admission bolster’s
28    BRC’s argument in Section 3.A. that BLM used cost recovery to second-guess a contract between BRC
      and the County, augment local law enforcement staffing, and force BRC to pay those costs.
                                                           14
                                                    REPLY BRIEF                                AR11619
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 164 of 499



 1    patrol functions suffered or that crime at the Event increased in 2018 because BLM reduced

 2    the “high visibility” patrols that it claims to need for “deterrence.” To the contrary, BLM’s

 3    law enforcement witness, Ranger Andres, reports that BLM was able to staff three shifts of 17

 4    uniformed patrol officers for the Event. Shifts overlapped for 2-3 hours, and during the

 5    overlap periods, 34 officers patrolled the Event. 2018 Andres Decl. ¶ 15. This is the same

 6    level of patrol staffing Ranger Andres described for the 2017 Event. 2017 Andres Decl. ¶ 15.

 7           Thus, BLM was able to achieve the identical patrol staffing in 2018 as in 2017. Yet six

 8    of its patrol officers were re-assigned from patrol to “investigative support” according to

 9    BLM’s June 25, 2018 Memorandum. See A. R. Document # 256, p. 1. The only explanation

10    for BLM achieving the same staffing levels with six fewer patrol officers is that BLM has

11    consistently overstaffed its patrol ranks. This evidence of overstaffing, coupled with BRC’s

12    unrefuted evidence that all BLM law enforcement officers spent almost two-thirds of their

13    time idle, provides substantial objective support for BRC’s claim that law enforcement staffing

14    levels in 2018 were unreasonably high. Moreover, BLM’s arbitrary shuffling of positions

15    affirms that its primary goal is to reach a predetermined target number, and that it gives scant

16    consideration to what the officers are doing or how to utilize their time most efficiently.

17                   (iii)   Numerous BLM law enforcement officers performing “aggressive”
                             drug enforcement for the “general public interest” is objective
18                           evidence of overstaffing.
19    BRC explains above in Section 1 that BLM law enforcement performing “aggressive” drug

20    enforcement action furthering the “general public interest” cannot be charged to BRC under

21    cost recovery. Therefore, the numerous officers BLM devoted to drug enforcement was

22    excessive and the associated costs unreasonable under 43 U.S.C. § 1734(b). From BLM’s

23    scant labor summary (A.R. Document # 312, Attachment 1), BRC cannot quantify the amount

24    of law enforcement staffing devoted to “aggressive” drug enforcement. But BLM admits that

25    drug enforcement was a substantial component of law enforcement activity at the 2018 Event.

26    2018 Andres Decl. ¶¶ 23, 25. Charging BRC for the costs associated with these activities was

27    objectively unreasonable for cost recovery purposes, and affirms that BRC’s objections to

28    BLM’s cost decision are based on facts and not mere “differences of opinion.”
                                                        15
                                                  REPLY BRIEF                              AR11620
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 165 of 499



 1    4.     BLM Fails to Justify Its “Mission Critical” Designation And Corresponding
             “Premium Pay” Compensation.
 2
             After falsely designating the Event an “emergency event” in from 2012 through 2016,
 3
      BLM re-cast the 2017 and 2018 Events as “mission critical” work.10 Beginning with the 2018
 4
      Event, BLM institutionalized the “mission critical” designation with a permanent instruction
 5
      memorandum (2018-010). A. R. Document # 251. In its Answer, BLM claims, “By
 6
      regulation, the BLM may determine that an employee is needed to perform work that is critical
 7
      to the mission of the agency and once that designation is made, the agency must pay
 8
      premium pay. . . .” 2018 Answer 14:21-23.
 9
             Again, BLM’s response is deceptive. Yes, BLM “may” (and in this instance did)
10
      designate the work “mission critical.” And once it makes the “mission critical” designation,
11
      BLM “must pay premium pay.” But as explained below, BRC is disputing whether BLM’s
12
      “mission critical” designation was justified and reasonable in the first place.
13
             A.      BLM’s “mission critical” designation was unreasonable and not supported
14                   by the record.

15           Nothing in BLM’s Administrative Record explains why BLM could not staff the 2018

16    Event with employees who were compensated at their regular rates of pay. In its Answer,

17    BLM makes the ridiculous statement, “[the] record shows clearly that current BLM managers

18    made the decision and that the BLM was required to assign officers to work at the 2018 event

19    because there were insufficient volunteers.” 2018 Answer 14:17-18. BLM fails to cite any

20    evidence for this assertion, and does not even explain how having “insufficient volunteers” can

21    serve as a basis for a mission-critical work designation. BLM law enforcement is not a

22    “volunteer” force.11

23           BLM also makes the straw-man argument that “without the designation lifting the pay

24    cap, some BLM employees working at the event would be compensated at less than their

25    10
        The fact that BLM abandoned its previous “emergency” designations constitutes an admission by
26    BLM that its prior “emergency” declarations were legally erroneous and that BRC’s 2015 and 2016
      Appeals challenging the erroneous “emergency” declarations should be sustained.
27    11
        Apparently, BLM accommodates “religious or moral” objections from its local Winnemucca District
28    Office employees who are “reluctant to work the event,” and as a result, the District must seek a
      “mission critical” designation to access employees from other districts. See 2018 Hall Decl. ¶ 9.
                                                        16
                                                  REPLY BRIEF                              AR11621
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 166 of 499



 1    normal pay rate, which would not be fair or reasonable.” 2018 Answer 15:9-11. BRC has

 2    never argued that BLM employees deserve less than “normal pay.” Instead, BRC points out

 3    that BLM is the source of any alleged staffing shortages.

 4           In Section 3 above, BRC documents how law enforcement staffing is bloated with too

 5    many patrol officers performing unnecessary public relation outreach contacts and self-

 6    directed “aggressive” drug law enforcement. Other officers are simply loaned out to the local

 7    Sheriff to assist with investigations of state law matters. Forcing BRC to cover the costs of

 8    premium pay for unnecessary officers is objectively unreasonable. If BLM were to shed its

 9    self-imposed excesses, it would need fewer employees and could staff the Event without

10    resorting to an unjustified “mission-critical” designation.

11           B.      BLM failed to explain how it calculated overtime and premium pay rates
                     and amounts.
12

13           BLM charged BRC more than $1,275,801 for law enforcement labor in 2018 but

14    provided no explanation for any of those costs beyond the total pay amounts in the labor

15    summary table attached to is 2018 Cost Decision. Benson Decl. Ex C.; A.R. Document # 312,

16    Attachment 1. Regardless of whether BLM’s mission critical designation was correct, BRC

17    has the right to know the amount of additional labor costs associated with the “mission

18    critical” designation.

19           In its Answer, BLM asserts, “It is important to note that this designation only applied

20    to 25 of the 75 assigned law enforcement positions at the 2018 event.” 2018 Answer 14:12-

21    14. But BLM fails to explain which law enforcement officers received extra pay, how many of

22    these were highly compensated special agents, and how much overtime or premium pay was

23    actually distributed. BRC has no means of verifying whether BLM’s statement is true.

24           In the past, BLM has provided a “Labor Detail YTD” spreadsheet which explained

25    each employee’s regular pay, overtime pay, premium pay and a host of other incentive pay

26    items like “night differential,” “admin uncontrolled,” “Sunday premium” and “Holiday

27    worked.” See e.g. A.R. Document # 69. Following BRC’s cost appeals, BLM now only

28    provides BRC (and this Board) with the rudimentary labor summary described above. Once
                                                        17
                                                  REPLY BRIEF                            AR11622
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 167 of 499



 1    again, BLM responded to BRC’s appeals with more opacity and less information about its

 2    labor costs. BLM’s lack of transparency and failure to produce basic labor breakdown (which

 3    it has previously provided to both BRC and this Board) is itself sufficient grounds for a

 4    remand and instructions for BLM to explain its labor costs in greater detail. 12

 5    5.      BRC Never “Accepted” BLM’s 2018 Final Closeout Decision When It Signed
              BLM’s Earlier Estimate Decision.
 6

 7            Throughout its Answer, BLM makes the absurd argument that BRC “signed the 2018

 8    Estimate Decision and thereby accepted [BLM’s] costs.” 2018 Answer 13:7-8. BLM is

 9    basically implying that BRC should be estopped from challenging BLM’s estimate costs in

10    this appeal because BRC “signed” BLM’s “Estimate Decision.” BLM’s contention is both

11    false and misleading.

12            First, BRC had no ability to challenge or revise the bloated costs BLM proscribes in its

13    cost “Estimate Decision.” BLM does not negotiate with BRC over any of the costs BLM

14    demands in its “Estimate Decision.” In past years, BRC has raised concerns over numerous

15    excessive costs demanded from BRC. But in each instance, BLM has rejected any attempt by

16    BRC to lower cost items in BLM’s “Estimate Decision.” BLM’s cost “Estimate Decision” is

17    presented to BRC on a take it or leave it basis. Supplemental Benson Decl. ¶¶ 7,8. Since

18    BLM’s “Estimate Decision” was not a final, appealable decision, BRC’s only recourse was to

19    wait for BLM to issue its final Cost Decision, and then appeal to this Board.

20            As BLM has previously sought to mislead the Board by claiming BRC “signed”

21    BLM’s “Estimate Decision” and thereby accepted its contents, BRC expressly demanded that

22    BLM include the following clarifying term:

23            [BRC] would also like this additional term in Section IV:
24            F.    By entering into this Agreement, Applicant does not admit that BLM’s Draft
              Labor Detail and Operational Costs Summary included in the 2019 Phase 2 CRA
25
      12
        Alternatively, if BLM’s “mission critical” designation for Burning Man Events is sustained, BLM
26
      should treat the Burning Man “national detail” like all other assignments where each law enforcement
27    officer’s home district pays the officers’ base compensation. See Section 1.B. infra. At most, BRC
      should only be liable for “premium pay” and “mileage” for the 25 law enforcement officers whom
28    BLM claims were subject to the “mission critical” designation. See 2018 Answer 14:13. Otherwise,
      BLM is arbitrarily forcing BRC to subsidize the personnel budgets for the officers’ home districts.
                                                          18
                                                   REPLY BRIEF                               AR11623
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 168 of 499



 1           Estimate are reasonable costs as defined under 43 U.S.C. 1734(b), and nothing
             herein shall be deemed to cause Applicant to waive its right to appeal BLM’s final
 2           Cost Recovery Decision.

 3    See Supplemental Benson Decl., Exhibit B. BLM refused BRC’s request, however, providing

 4    the following response:

 5           It is a proponents [sic] right to appeal the close out cost recovery. Adding the
             suggested language is redundant. BLM will not edit the Cost Recovery
 6           Agreement to include your additional term.

 7    Id. (emphasis added).

 8           Thus, BLM — not BRC — should be estopped from arguing a contrary position in this

 9    appeal. BLM expressly told BRC that signing BLM’s “Estimate Decision” did not waive

10    BRC’s right to appeal BLM’s Final Decision. Yet BLM’s attorneys are suggesting the

11    opposite. Such duplicity should not be allowed by this Board.

12           Finally, BLM misleads the Board by implying that BRC had a choice whether to sign

13    BLM’s “Estimate Decision.” In past interactions with BLM over its cost recovery estimate,

14    BLM said: 1) BLM would not work on BRC’s special recreation permit application unless the

15    “Estimate Decision” was signed; and 2) any delay in signing the cost recovery estimate would

16    result in BLM charging significantly higher costs. Supplemental Benson Decl. ¶ 7. If BLM

17    refused to work on BRC’s permit application, or delayed work processing the permit, BRC

18    would not have received its permit in time to produce its Event. Id.

19           Without a permit, BRC would have had to cancel its Event. Cancellation of the Event

20    would have caused tens of thousands of existing ticket holders to demand refunds, which

21    would have had ruinous financial consequences for BRC. Id. at ¶8. BRC thus had no choice

22    but to sign BLM’s estimate. BLM cannot use its “Estimate Decision” to hold BRC’s permit

23    hostage and then proclaim “gotcha” when BRC appeals the final Cost Decision.

24    6.     Refund Is The Statutory Remedy When BLM Overcharges An Applicant For
             Unreasonable Costs.
25
             In response to BRC’s demand for a refund of unreasonable costs, BLM asserts that “the
26
      Board has no general supervisory authority over the BLM.” 2018 Answer 9:26-27. In fact,
27
      BRC is not asking the Board to generally supervise the BLM or “balance what is necessary” in
28
      their “shoes.” 2018 Answer 9:5. Instead, BRC is asking the Board to do what its own cited
                                                       19
                                                 REPLY BRIEF                           AR11624
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 169 of 499



 1    authority proscribes: “modify a BLM decision [and] correct an underlying error of law or fact

 2    in the context of a challenge to the merits of that BLM decision.” Yates Petroleum

 3    Corporation, 175 IBLA 44, 48 (2008).

 4           When the Board finds that BLM committed an error of law, as in this case, the

 5    appropriate statutory remedy is for BLM to refund the unlawfully charged costs.

 6           In any case where it shall appear to the satisfaction of the Secretary that any person
             has made a payment under any statute relating to the sale, lease, use, or other
 7           disposition of public lands which is not required or is in excess of the amount
             required by applicable law and the regulations issued by the Secretary,
 8           the Secretary, upon application or otherwise, may cause a refund to be made from
             applicable funds.
 9
      43 U.S.C. § 1734(c) (emphases added). Contrary to BLM’s assertion, ordering a remedy is
10
      “within the scope of the Board’s jurisdiction.” 2018 Answer 9:27.
11
             For all of the reasons started herein and in its Statement, BRC respectfully requests a
12
      refund of the following specific BLM cost items that were not “reasonable costs” under 43
13
      U.S.C. § 1734(b):
14
                 Labor, travel and lodging costs for BLM law enforcement staffing not reasonably
15
                 necessary for the administration of BRC’s permit or whose work served “the
16               general public interest” rather than being for BRC’s “exclusive benefit”;
17               Labor, travel and lodging costs for the six senior BLM law enforcement officers
18               who were assigned to “investigate” state law matters for the local sheriff;

19               Labor, travel and lodging costs for all BLM “internal affairs” officers;

20               Unnecessary costs associated with BLM’s law enforcement substation;

21               All “premium pay” and other additional compensation paid to BLM employees
                 based on the erroneous “mission critical” designation;
22
                 Unnecessary costs associated with BLM’s communication and technology
23
                 program, including satellite tracking;
24
                 Labor, travel and lodging costs for BLM’s duplicative medical services for the
25               exclusive use of BLM personnel; and
26               Labor, travel and lodging costs associated with BLM’s compliance monitoring for
27               special recreation permits issued to third-parties, not owned or affiliated with BRC.

28
                                                        20
                                                 REPLY BRIEF                                AR11625
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 170 of 499



 1
       DATED: November 11, 2019           LEVIN LAW FIRM
 2

 3
                                          By: /s/ David S. Levin
 4
                                             Davis S. Levin
 5                                           Attorneys for Appellant,
                                             BLACK ROCK CITY LLC
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            21
                                       REPLY BRIEF                      AR11626
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 171 of 499




                                                                 AR11627
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 172 of 499




                                                                 AR11628
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 173 of 499




                                                                 AR11629
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 174 of 499




                                                                 AR11630
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 175 of 499




                                                                 AR11631
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 176 of 499




                                                                 AR11632
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 177 of 499




                                                                 AR11633
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 178 of 499




                                                                 AR11634
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 179 of 499




                                                                 AR11635
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 180 of 499




                                                                 AR11636
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 181 of 499




                                                                 AR11637
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 182 of 499




                                                                 AR11159
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 183 of 499




                                                                 AR11160
                                                                                                                                                                                                                       Agency Event To Dispatch
Event ID

BMAN160004
             BLM

             BLM
                   Event Type

                   TRAFFIC STOP
                                   Location

                                   GATE 414NTM.NV
                                                                             Zone
                                                                                    Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 184 of 499
                                                                             3 O'clock Response Area
                                                                                                           Agency Create Method

                                                                                                           CREATE
                                                                                                                                  Answer To Agency Event Answer To Dispatch Unit Answer To Onscene

                                                                                                                                  0                      0                      0
                                                                                                                                                                                                     Answer To Close

                                                                                                                                                                                                     2233
                                                                                                                                                                                                                       Unit
                                                                                                                                                                                                                       0                       0
                                                                                                                                                                                                                                                Agency Event To Onscene Agency Event To Close

                                                                                                                                                                                                                                                                       2233
                                                                                                                                                                                                                                                                                                Primary Unit

                                                                                                                                                                                                                                                                                                B113
                                                                                                                                                                                                                                                                                                               Primary Unit Employee

                                                                                                                                                                                                                                                                                                               BOXX, MELISSA J
                                                                                                                                                                                                                                                                                                                                       Answering Employee   Disposition

                                                                                                                                                                                                                                                                                                                                                            WRITTEN WARNING
                                                                                                                                                                                                                                                                                                                                                                                 Create Date

                                                                                                                                                                                                                                                                                                                                                                                 08/23/16 08:29:37
                                                                                                                                                                                                                                                                                                                                                                                                     Event Source

                                                                                                                                                                                                                                                                                                                                                                                                     FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                                                                                                                                                                                            X

                                                                                                                                                                                                                                                                                                                                                                                                                            -119.2034335
                                                                                                                                                                                                                                                                                                                                                                                                                                           Y

                                                                                                                                                                                                                                                                                                                                                                                                                                           40.778
BMAN160005   BLM   TRAFFIC STOP    AT MILE 12                                9 O'clock Response Area       CREATE                 0                      0                      0                    1091              0                       0                       1091                     B224           MURRELL, SHELLEY                             VERBAL WARNING       08/23/16 08:58:36   FIELD_EVENT_DISPATCH   -119.2162491   40.7842
BMAN160006   BLM   TRAFFIC STOP    @600 J                                    3 O'clock Response Area       CREATE                 0                      0                      0                    4819              0                       0                       4819                     B113           BOXX, MELISSA J                              CITATION             08/23/16 09:08:41   FIELD_EVENT_DISPATCH   -119.21945     40.7766
BMAN160007   BLM   ASSIST          @JOC                                      Perimeter Response Area       CREATE                 0                      0                      0                    31440295          0                       0                       31440295                 PASSDOWN                                                    NO ACTION            08/23/16 09:36:40   FIELD_EVENT_DISPATCH   -119.23354     40.78
BMAN160008   BLM   TRAFFIC STOP    the man                                   3 O'clock Response Area       CREATE                 0                      0                      0                    2305              0                       0                       2305                     PASSDOWN                                                    CANCEL               08/23/16 10:18:04   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN160009   BLM   TRAFFIC STOP    @DPW Depot                                3 O'clock Response Area       CREATE                 0                      0                      0                    2962              0                       0                       2962                     B113           BOXX, MELISSA J                              WRITTEN WARNING      08/23/16 10:29:21   FIELD_EVENT_DISPATCH   -119.21784     40.7715
BMAN160010   BLM   TRAFFIC STOP    GREETERS GATE                             3 O'clock Response Area       CREATE                 0                      0                      0                    362               0                       0                       362                      B113           BOXX, MELISSA J                              NO ACTION            08/23/16 12:46:48   FIELD_EVENT_DISPATCH   -119.2034335   40.778
BMAN160011   BLM   TRAFFIC STOP    30 H                                      3 O'clock Response Area       CREATE                 0                      0                      0                    455               0                       0                       455                      B113           BOXX, MELISSA J                              NO ACTION            08/23/16 13:19:04   FIELD_EVENT_DISPATCH   -119.2034335   40.778
BMAN160012   BLM   TRAFFIC STOP    GREETERS GATE                             3 O'clock Response Area       CREATE                 0                      0                      0                    253976            0                       0                       253976                   B224           MURRELL, SHELLEY                             VERBAL WARNING RPT   08/23/16 13:48:30   FIELD_EVENT_DISPATCH   -119.21945     40.7766
BMAN160013   BLM   TRAFFIC STOP    ENT RD                                    3 O'clock Response Area       CREATE                 0                      0                      0                    3180              0                       0                       3180                     B113           BOXX, MELISSA J                              WRITTEN WARNING      08/23/16 14:03:42   FIELD_EVENT_DISPATCH   -119.2034335   40.778
BMAN160014   BLM   MEDICAL         THE MAN                                   3 O'clock Response Area       CREATE                 0                      0                      0                    362               0                       0                       362                      PASSDOWN                                                                         08/23/16 14:42:47   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN160015   BLM   TRAFFIC STOP    GREETERS GATE                             3 O'clock Response Area       CREATE                 0                      0                      0                    250532            0                       0                       250532                   B224           MURRELL, SHELLEY                             VERBAL WARNING RPT   08/23/16 14:47:41   FIELD_EVENT_DISPATCH   -119.21945     40.7766
BMAN160016   BLM   TRAFFIC STOP    ENT RD                                    3 O'clock Response Area       CREATE                 0                      0                      0                    152               0                       0                       152                      B113           BOXX, MELISSA J                              NO ACTION            08/23/16 14:51:20   FIELD_EVENT_DISPATCH   -119.2034335   40.778
BMAN160017   BLM   TRAFFIC STOP    @Gate                                     Gate Road Response Area       CREATE                 0                      0                      0                    162               0                       0                       162                      K322           CARPENTER, MICHAEL                           NO ACTION            08/23/16 18:28:47   FIELD_EVENT_DISPATCH   -119.23565     40.7595
BMAN160018   BLM   TRAFFIC STOP    ENTRANCE GREETERS GATE                    9 O'clock Response Area       CREATE                 0                      0                      0                    54                0                       0                       54                       K322           CARPENTER, MICHAEL                           NO ACTION            08/23/16 18:32:16   FIELD_EVENT_DISPATCH   -119.2235598   40.7768
BMAN160019   BLM   TRAFFIC STOP    ENTRANCE RD .5                            9 O'clock Response Area       CREATE                 0                      0                      0                    62                0                       0                       62                       K322           CARPENTER, MICHAEL                           NO ACTION            08/23/16 18:43:12   FIELD_EVENT_DISPATCH   -119.2235598   40.7768
BMAN160020   BLM   HAZMAT          ENTRANCE RD                               9 O'clock Response Area       CREATE                 0                      0                      0                    4554              0                       0                       4554                     613                                                         NO ACTION            08/23/16 18:44:59   FIELD_EVENT_DISPATCH   -119.2235598   40.7768
BMAN160021   BLM   TRAFFIC STOP    ENTRANCE RD                               9 O'clock Response Area       CREATE                 0                      0                      0                    89                0                       0                       89                       K214           BOLES, TIMOTHY D                             NO ACTION            08/23/16 18:47:49   FIELD_EVENT_DISPATCH   -119.1943355   40.8009
BMAN160022   BLM   TRAFFIC STOP    ENTRANCE RD                               9 O'clock Response Area       CREATE                 0                      0                      0                    108               0                       0                       108                      K322           CARPENTER, MICHAEL                           VERBAL WARNING       08/23/16 18:50:09   FIELD_EVENT_DISPATCH   -119.2235598   40.7768
BMAN160023   BLM   TRAFFIC STOP    ENTRANCE ROAD                             9 O'clock Response Area       CREATE                 0                      0                      0                    705               0                       0                       705                      K214           BOLES, TIMOTHY D                             WRITTEN WARNING      08/23/16 18:54:38   FIELD_EVENT_DISPATCH   -119.1943355   40.8009
BMAN160024   BLM   TRAFFIC STOP    ENTRANCE RD 1.5                           9 O'clock Response Area       CREATE                 0                      0                      0                    1707              0                       0                       1707                     K214           BOLES, TIMOTHY D                             VERBAL WARNING       08/23/16 19:13:07   FIELD_EVENT_DISPATCH   -119.1943355   40.8009
BMAN160025   BLM   TRAFFIC STOP    ENTER TN                                  9 O'clock Response Area       CREATE                 0                      0                      0                    123               0                       0                       123                      K322           CARPENTER, MICHAEL                           NO ACTION            08/23/16 19:16:20   FIELD_EVENT_DISPATCH   -119.2235598   40.7768
BMAN160026   BLM   TRAFFIC STOP    GATE RD                                   9 O'clock Response Area       CREATE                 0                      0                      0                    849               0                       0                       849                      K322           CARPENTER, MICHAEL                           VERBAL WARNING       08/23/16 19:18:57   FIELD_EVENT_DISPATCH   -119.2235598   40.7768
BMAN160027   BLM   TRAFFIC STOP    GATE RD MM 2                              9 O'clock Response Area       CREATE                 0                      0                      0                    432               0                       0                       432                      K322           CARPENTER, MICHAEL                           VERBAL WARNING       08/23/16 19:43:45   FIELD_EVENT_DISPATCH   -119.1943355   40.8009
BMAN160028   BLM   TRAFFIC STOP    ENTRANCE MM 2                             9 O'clock Response Area       CREATE                 0                      0                      0                    778               0                       0                       778                      K214           BOLES, TIMOTHY D                             VERBAL WARNING       08/23/16 19:57:16   FIELD_EVENT_DISPATCH   -119.1943355   40.8009
BMAN160029   BLM   TRAFFIC STOP    ENTRANCE RD MM 1                          3 O'clock Response Area       CREATE                 0                      0                      0                    444               0                       0                       444                      K316           MAGALLON, CHRIS                              VERBAL WARNING       08/23/16 19:59:15   FIELD_EVENT_DISPATCH   -119.1943355   40.7875
BMAN160030   BLM   TRAFFIC STOP    THE PLAYA 1909                            9 O'clock Response Area       CREATE                 0                      0                      0                    658               0                       0                       658                      K310           PARR, RYAN                                   VERBAL WARNING       08/23/16 20:16:39   FIELD_EVENT_DISPATCH   -119.1943355   40.8009
BMAN160031   BLM   TRAFFIC STOP    CRUZERS ROAD MM.5                         9 O'clock Response Area       CREATE                 0                      0                      0                    2781              0                       0                       2781                     K322           CARPENTER, MICHAEL                           CITATION             08/23/16 20:30:12   FIELD_EVENT_DISPATCH   -119.1943355   40.8009
BMAN160032   BLM   INVESTIGATION   447                                       9 O'clock Response Area       CREATE                 0                      0                      0                    79464             0                       0                       79464                    I100           OPER, ZACHARY                                NO ACTION            08/23/16 21:34:36   FIELD_EVENT_DISPATCH   -119.1943355   40.8009
BMAN160033   BLM   TRAFFIC STOP    ENTRANCE MM1.5                            9 O'clock Response Area       CREATE                 0                      0                      0                    234               0                       0                       234                      K316           MAGALLON, CHRIS                              VERBAL WARNING       08/23/16 21:49:30   FIELD_EVENT_DISPATCH   -119.1943355   40.8009
BMAN160034   BLM   TRAFFIC STOP    GATE TRD MM1                              9 O'clock Response Area       CREATE                 0                      0                      0                    150               0                       0                       150                      K322           CARPENTER, MICHAEL                           VERBAL WARNING       08/23/16 21:55:14   FIELD_EVENT_DISPATCH   -119.1943355   40.8009
BMAN160035   BLM   TRAFFIC STOP    ENTRANCE RD MM 1                          9 O'clock Response Area       CREATE                 0                      0                      0                    541               0                       0                       541                      K214           BOLES, TIMOTHY D                             VERBAL WARNING       08/23/16 22:04:37   FIELD_EVENT_DISPATCH   -119.1943355   40.8009
BMAN160036   BLM   TRAFFIC STOP    C9 ENTRANCE ROAD 2211                     9 O'clock Response Area       CREATE                 0                      0                      0                    493               0                       0                       493                      K310           PARR, RYAN                                   VERBAL WARNING       08/23/16 22:18:45   FIELD_EVENT_DISPATCH   -119.1943355   40.8009
BMAN160037   BLM   TRAFFIC STOP    GATE RD MM 1.5                            9 O'clock Response Area       CREATE                 0                      0                      0                    14169             0                       0                       14169                    K214           BOLES, TIMOTHY D                             VERBAL WARNING       08/23/16 22:26:25   FIELD_EVENT_DISPATCH   -119.1943355   40.8009
BMAN160038   BLM   TRAFFIC STOP    GATE RD 1.5                               9 O'clock Response Area       CREATE                 0                      0                      0                    7724              0                       0                       7724                     K316           MAGALLON, CHRIS                              TRANSFER             08/24/16 04:02:18   FIELD_EVENT_DISPATCH   -119.1943355   40.8009
BMAN160039   BLM   ASSIST          @Gate                                     Gate Road Response Area       CREATE                 72                     601                    676                  3653              529                     604                     3581                     K322           CARPENTER, MICHAEL Kel, Rae                  NO ACTION            08/24/16 05:37:58   911                    -119.23565     40.7595
BMAN160040   BLM   TRAFFIC STOP    GREETERS GATE                             Perimeter Response Area       CREATE                 0                      0                      0                    4324              0                       0                       4324                     B224           MURRELL, SHELLEY                             VERBAL WARNING       08/24/16 06:49:35   FIELD_EVENT_DISPATCH   -119.23565     40.7461
BMAN160041   BLM   TRAFFIC STOP    ENTRANCE RD                               Perimeter Response Area       CREATE                 0                      0                      0                    816               0                       0                       816                      B215           LLOYD, KENNETH                               VERBAL WARNING       08/24/16 08:25:49   FIELD_EVENT_DISPATCH   -119.23565     40.7461
BMAN160042   BLM   TRAFFIC STOP    : Nearest: @Gate Actual 3.5               Gate Road Response Area       CREATE                 0                      0                      0                    4037              0                       0                       4037                     B113           BOXX, MELISSA J                              CITATION             08/24/16 09:09:17   FIELD_EVENT_DISPATCH   -119.23532     40.7592
BMAN160043   BLM   TRAFFIC STOP    GREETERS GATE                             Gate Road Response Area       CREATE                 0                      0                      0                    199               0                       0                       199                      K112           STOLTS, DAVID                                NO ACTION            08/24/16 10:16:31   FIELD_EVENT_DISPATCH   -119.23532     40.7592
BMAN160044   BLM   TRAFFIC STOP    GREETERS GATE 54                          9 O'clock Response Area       CREATE                 0                      0                      0                    468               0                       0                       468                      K222           MANSEAU, CORY                                VERBAL WARNING       08/24/16 10:25:12   FIELD_EVENT_DISPATCH   -119.1943355   40.8009
BMAN160045   BLM   TRAFFIC STOP    @Greeters                                 Gate Road Response Area       CREATE                 0                      0                      0                    3474              0                       0                       3474                     B113           BOXX, MELISSA J                              WRITTEN WARNING      08/24/16 10:27:53   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160046   BLM   ASSIST          GG                                        Gate Road Response Area       CREATE                 40                                                                 3099                                                              3059                                                            GOWDY, LUCY          CANCEL               08/24/16 10:42:41   DISPATCH               0              0
BMAN160047   BLM   TRAFFIC STOP    @545 L                                    3 O'clock Response Area       CREATE                 0                      0                      0                    5941              0                       0                       5941                     B113           BOXX, MELISSA J                              CITATION             08/24/16 13:03:41   FIELD_EVENT_DISPATCH   -119.2187      40.7743
BMAN160048   BLM   TRAFFIC STOP    8 MILE                                    Gate Road Response Area       CREATE                 0                      0                      0                    170428            0                       0                       170428                   B224           MURRELL, SHELLEY                             VERBAL WARNING       08/24/16 13:04:39   FIELD_EVENT_DISPATCH   -119.27787     40.7539
BMAN160049   BLM   TRAFFIC STOP    ENTRANCE 5                                9 O'clock Response Area       CREATE                 0                      0                      0                    404               0                       0                       404                      K222           MANSEAU, CORY                                VERBAL WARNING       08/24/16 14:51:25   FIELD_EVENT_DISPATCH   -119.1943355   40.8009
BMAN160050   BLM   TRAFFIC STOP    ENTRANCE ROAD .5                          9 O'clock Response Area       CREATE                 0                      0                      0                    451               0                       0                       451                      K222           MANSEAU, CORY                                VERBAL WARNING       08/24/16 15:01:01   FIELD_EVENT_DISPATCH   -119.1943355   40.8009
BMAN160051   BLM   TRAFFIC STOP    ENTRANCE RD 5                             9 O'clock Response Area       CREATE                 0                      0                      0                    467               0                       0                       467                      K222           MANSEAU, CORY                                VERBAL WARNING       08/24/16 15:12:13   FIELD_EVENT_DISPATCH   -119.1943355   40.8009
BMAN160052   BLM   TRAFFIC STOP    @Greeters GATE                            Gate Road Response Area       CREATE                 0                      0                      0                    435               0                       0                       435                      B113           BOXX, MELISSA J                              NO ACTION            08/24/16 15:21:52   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160053   BLM   TRAFFIC STOP    ENTRANCE RD                               9 O'clock Response Area       CREATE                 0                      0                      0                    475               0                       0                       475                      K222           MANSEAU, CORY                                VERBAL WARNING       08/24/16 15:22:39   FIELD_EVENT_DISPATCH   -119.1943355   40.8009
BMAN160054   BLM   TRAFFIC STOP    C9 PLAYA 1543                             3 O'clock Response Area       CREATE                 0                      0                      0                    160187            0                       0                       160187                   B224           MURRELL, SHELLEY                             VERBAL WARNING RPT   08/24/16 15:57:22   FIELD_EVENT_DISPATCH   -119.2187      40.7743
BMAN160055   BLM   TRAFFIC STOP    @Gate Road                                Gate Road Response Area       CREATE                 0                      0                      0                    96009             0                       0                       96009                    B215           LLOYD, KENNETH                               VERBAL WARNING RPT   08/24/16 16:07:35   FIELD_EVENT_DISPATCH   -119.24852     40.7546
BMAN160056   BLM   TRAFFIC STOP    ENTRANCE RD HWY                           3 O'clock Response Area       CREATE                 0                      0                      0                    132               0                       0                       132                      B224           MURRELL, SHELLEY                             NO ACTION            08/24/16 16:19:37   FIELD_EVENT_DISPATCH   -119.2187      40.7743
BMAN160057   BLM   ASSIST          @545 E:look for the spinning radar atop a 3 O'clock Response Area       CREATE                 198                    392                    674                  948               194                     476                     750                      B224           MURRELL, SHELLEY        Chapman, Brent       NO ACTION            08/24/16 16:49:20   911                    -119.21501     40.778
BMAN160058   BLM   TRAFFIC STOP    JOC                                       Perimeter Response Area       CREATE                 0                      0                      0                    364               0                       0                       364                      COMMS          YOUNG, JON                                   CANCEL               08/24/16 17:38:44   FIELD_EVENT_DISPATCH   -119.2335418   40.78
BMAN160059   BLM   TRAFFIC STOP    @545 D                                    3 O'clock Response Area       CREATE                 0                      0                      0                    326               0                       0                       326                      K316           MAGALLON, CHRIS                              VERBAL WARNING       08/24/16 18:52:07   FIELD_EVENT_DISPATCH   -119.21449     40.7785
BMAN160060   BLM   TRAFFIC STOP    THE MAN                                   3 O'clock Response Area       CREATE                 0                      0                      0                    932               0                       0                       932                      PASSDOWN                                                    NO ACTION            08/24/16 19:44:13   FIELD_EVENT_DISPATCH   -119.2065449   40.7826
BMAN160061   BLM   TRAFFIC STOP    @Gate                                     Gate Road Response Area       CREATE                 0                      0                      0                    351               0                       0                       351                      K214           BOLES, TIMOTHY D                             VERBAL WARNING       08/24/16 19:51:29   FIELD_EVENT_DISPATCH   -119.23565     40.7595
BMAN160062   BLM   TRAFFIC STOP    @Gate Road POINT 5                        Gate Road Response Area       CREATE                 0                      0                      0                    306               0                       0                       306                      K316           MAGALLON, CHRIS                              VERBAL WARNING       08/24/16 20:02:12   FIELD_EVENT_DISPATCH   -119.24852     40.7546
BMAN160063   BLM   TRAFFIC STOP    @Gate Road                                Gate Road Response Area       CREATE                 0                      0                      0                    2923              0                       0                       2923                     K322           CARPENTER, MICHAEL                           CITATION             08/24/16 20:07:32   FIELD_EVENT_DISPATCH   -119.24852     40.7546
BMAN160064   BLM   TRAFFIC STOP    @Gate Road                                Gate Road Response Area       CREATE                 0                      0                      0                    2056              0                       0                       2056                     K316           MAGALLON, CHRIS                              VERBAL WARNING       08/24/16 21:12:01   FIELD_EVENT_DISPATCH   -119.24852     40.7546
BMAN160065   BLM   TRAFFIC STOP    er 2                                      Gate Road Response Area       CREATE                 0                      0                      0                    211               0                       0                       211                      K316           MAGALLON, CHRIS                              VERBAL WARNING       08/24/16 21:41:45   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160066   BLM   TRAFFIC STOP    ENTRANCE                                  Gate Road Response Area       CREATE                 0                      0                      0                    17838             0                       0                       17838                    K214           BOLES, TIMOTHY D                             LE ASSIST            08/24/16 22:03:59   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160067   BLM   PUBLIC CONTACT JOC                                        Perimeter Response Area       CREATE                 0                      0                      0                    881               0                       0                       881                      B300           SULLIVAN, DEBORAH                            NO ACTION            08/24/16 23:44:30   FIELD_EVENT_DISPATCH   -119.2335418   40.78
BMAN160068   BLM   ASSIST          @Tokyo                                    9 O'clock Response Area       CREATE                 80                     750                    2349                 3186              670                     2269                    3106                     B300           SULLIVAN, DEBORAH       Stramback, Greg      NO ACTION            08/25/16 00:59:44   911                    -119.2154      40.793
BMAN160070   BLM   TRAFFIC STOP    ENTRANCE RD MI 0.5                        Gate Road Response Area       CREATE                 0                      0                      0                    4042              0                       0                       4042                     K316                                                        NO ACTION            08/25/16 02:03:57   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160071   BLM   TRAFFIC STOP    ENTRANCE RD .75 MI                        Gate Road Response Area       CREATE                 0                      0                      0                    524               0                       0                       524                      K322           CARPENTER, MICHAEL                           VERBAL WARNING       08/25/16 03:19:54   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160072   BLM   TRAFFIC STOP    GATE RD 1.5                               Gate Road Response Area       CREATE                 0                      0                      0                    178               0                       0                       178                      K322           CARPENTER, MICHAEL                           VERBAL WARNING       08/25/16 04:26:39   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160073   BLM   TRAFFIC STOP    GATE RD 1.5                               Gate Road Response Area       CREATE                 0                      0                      0                    321               0                       0                       321                      K322           CARPENTER, MICHAEL                           VERBAL WARNING       08/25/16 04:51:26   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160074   BLM   TRAFFIC STOP    ENT RD 1.5                                Gate Road Response Area       CREATE                 0                      0                      0                    1567              0                       0                       1567                     K322           CARPENTER, MICHAEL                           VERBAL WARNING       08/25/16 05:05:10   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160075   BLM   TRAFFIC STOP    ENTRANCE                                  3 O'clock Response Area       CREATE                 0                      0                      0                    1590              0                       0                       1590                     B224           MURRELL, SHELLEY                             VERBAL WARNING       08/25/16 07:09:44   FIELD_EVENT_DISPATCH   -119.2159431   40.7756
                                   :@:40.75, -119.2 @MM2 ENTRANCE
BMAN160076   BLM   TRAFFIC STOP                                              Perimeter Response Area       CREATE                 0                      0                      0                    4595              0                       0                       4595                     B113           BOXX, MELISSA J                              CITATION             08/25/16 07:22:01   FIELD_EVENT_DISPATCH   -119.23535     40.7457
                                   RD
BMAN160077   BLM   TRAFFIC STOP    ENTRANCE RD MM2 UHAUL                     Perimeter Response Area       CREATE                 0                      0                      0                    3371              0                       0                       3371                     B113           BOXX, MELISSA J                                                   08/25/16 08:46:38   FIELD_EVENT_DISPATCH   -119.2356506   40.7461
BMAN160078   BLM   PUBLIC CONTACT ENTRANCE RD                                Perimeter Response Area       CREATE                 0                      0                      0                    76                0                       0                       76                       B215           LLOYD, KENNETH                               VERBAL WARNING       08/25/16 09:11:20   FIELD_EVENT_DISPATCH   -119.2356506   40.7461
BMAN160079   BLM   TRAFFIC STOP    ENTRANCE RD                               3 O'clock Response Area       CREATE                 0                      0                      0                    587               0                       0                       587                      K222           MANSEAU, CORY                                VERBAL WARNING       08/25/16 09:18:59   FIELD_EVENT_DISPATCH   -119.2159431   40.7756
BMAN160080   BLM   TRAFFIC STOP    ENTRANCE GATE                             Perimeter Response Area       CREATE                 0                      0                      0                    34                0                       0                       34                       B215           LLOYD, KENNETH                               NO ACTION            08/25/16 09:40:52   FIELD_EVENT_DISPATCH   -119.2356506   40.7461
BMAN160081   BLM   TRAFFIC STOP    ENTRANCE GATE                             3 O'clock Response Area       CREATE                 0                      0                      0                    6103              0                       0                       6103                     K222           MANSEAU, CORY                                WRITTEN WARNING      08/25/16 09:44:58   FIELD_EVENT_DISPATCH   -119.2159431   40.7756
BMAN160082   BLM   TRAFFIC STOP    WILL CALL                                 Perimeter Response Area       CREATE                 0                      0                      0                    1541              0                       0                       1541                     B113           BOXX, MELISSA J                              NO ACTION            08/25/16 09:52:53   FIELD_EVENT_DISPATCH   -119.2372392   40.7584
BMAN160083   BLM   ASSIST          : east playa highway, near south runway   Perimeter Response Area       CREATE                 155                    339                    584                  3734              184                     429                     3579                     B224           MURRELL, SHELLEY        Schultz, David       LE ASSIST            08/25/16 10:22:16   911
BMAN160084   BLM   TEST            :TEST                                     3 O'clock Response Area       CREATE                 145                                                                429                                                               284                                                             Taylor, JoAnn                             08/25/16 13:17:29   DISPATCH               0              0
BMAN160085   BLM   TRAFFIC STOP    ENTRANCE RD                               Perimeter Response Area       CREATE                 0                      0                      0                    82686             0                       0                       82686                    B224           MURRELL, SHELLEY                             VERBAL WARNING       08/25/16 13:55:57   FIELD_EVENT_DISPATCH   -119.2356506   40.7461
BMAN160086   BLM   PUBLIC CONTACT ENTRANCE RD                                Perimeter Response Area       CREATE                 0                      0                      0                    82075             0                       0                       82075                    B224           MURRELL, SHELLEY                             PUBLIC ASSIST        08/25/16 14:07:16   FIELD_EVENT_DISPATCH   -119.2356506   40.7461
BMAN160087   BLM   TRAFFIC STOP    ENTRANCE RD 2 MIL                         Perimeter Response Area       CREATE                 0                      0                      0                    79836             0                       0                       79836                    B224           MURRELL, SHELLEY                             WRITTEN WARNING      08/25/16 14:46:53   FIELD_EVENT_DISPATCH   -119.2356506   40.7461
BMAN160088   BLM   INVESTIGATION   @Airport: outside of airport, east side toy Perimeter Response Area     CREATE                 147                    249                    675                  1655              102                     528                     1508                     B200           R295                    Kel, Rae             WRITTEN WARNING      08/25/16 15:25:16   911                    -119.20842     40.7644
BMAN160089   BLM   INVESTIGATION   @Airport: outside of airport, east side toy 3 O'clock Response Area     COPY                   374                                                                391                                                               391                                                             Kel, Rae             CANCEL               08/25/16 15:31:31   911                    -119.20842     40.7644
BMAN160090   BLM   INVESTIGATION   @Airport: outside of airport, east side toy Perimeter Response Area     COPY                   420                                                                357                                                               357                                                             Kel, Rae             CANCEL               08/25/16 15:32:17   911                    -119.20842     40.7644
BMAN160091   BLM   TRAFFIC STOP    @Greeters                                 Gate Road Response Area       CREATE                 0                      0                      0                    842               0                       0                       842                      K112           STOLTS, DAVID                                WRITTEN WARNING      08/25/16 16:11:43   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160092   BLM   TRAFFIC STOP    @Gate Road                                Gate Road Response Area       CREATE                 0                      0                      0                    990               0                       0                       990                      K322           CARPENTER, MICHAEL                           WRITTEN WARNING      08/25/16 20:12:29   FIELD_EVENT_DISPATCH   -119.24852     40.7546
BMAN160093   BLM   TRAFFIC STOP    CLOCK 9 @JOC                              Perimeter Response Area       CREATE                 0                      0                      0                    948               0                       0                       948                      K310           PARR, RYAN                                   WRITTEN WARNING      08/25/16 20:16:31   FIELD_EVENT_DISPATCH   -119.21945     40.7631
BMAN160095   BLM   TRAFFIC STOP    @Gate                                     Gate Road Response Area       CREATE                 0                      0                      0                    1193              0                       0                       1193                     K214           BOLES, TIMOTHY D                             VERBAL WARNING       08/25/16 20:38:58   FIELD_EVENT_DISPATCH   -119.23565     40.7595
BMAN160096   BLM   TRAFFIC STOP    ENTRANCE ROAD                             Gate Road Response Area       CREATE                 0                      0                      0                    381               0                       0                       381                      K316           MAGALLON, CHRIS                              VERBAL WARNING       08/25/16 21:01:51   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160097   BLM   TRAFFIC STOP    ENTRANCE RD                               Outside Event Response Area   CREATE                 0                      0                      0                    107               0                       0                       107                      K214           BOLES, TIMOTHY D                             CANCEL               08/25/16 21:13:41   FIELD_EVENT_DISPATCH   -119.2356506   40.7327
BMAN160098   BLM   TRAFFIC STOP    Point 5                                   Gate Road Response Area       CREATE                 0                      0                      0                    36                0                       0                       36                       K316           MAGALLON, CHRIS                              VERBAL WARNING       08/25/16 21:25:33   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160099   BLM   TRAFFIC STOP    ENTRANCE                                  Gate Road Response Area       CREATE                 0                      0                      0                    1148              0                       0                       1148                     K310           PARR, RYAN                                   WRITTEN WARNING      08/25/16 21:29:31   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160100   BLM   TRAFFIC STOP    ENTRANCE RD                               Gate Road Response Area       CREATE                 0                      0                      0                    269               0                       0                       269                      K322           CARPENTER, MICHAEL                           VERBAL WARNING       08/25/16 21:40:41   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160101   BLM   TRAFFIC STOP    ENTRANCE 1.5                              Gate Road Response Area       CREATE                 0                      1                      1                    139               1                       1                       139                      K316           MAGALLON, CHRIS                              VERBAL WARNING       08/25/16 21:42:22   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160102   BLM   TRAFFIC STOP    GATE                                      Gate Road Response Area       CREATE                 0                      0                      0                    2835              0                       0                       2835                     K322           CARPENTER, MICHAEL                           LE ASSIST            08/25/16 21:45:37   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160103   BLM   TRAFFIC STOP    @Gate                                     Gate Road Response Area       CREATE                 0                      0                      0                    235               0                       0                       235                      K322           CARPENTER, MICHAEL                           NO ACTION            08/25/16 22:35:37   FIELD_EVENT_DISPATCH   -119.23565     40.7595
BMAN160104   BLM   TRAFFIC STOP    @Gate Road                                Gate Road Response Area       CREATE                 0                      0                      0                    561               0                       0                       561                      K322           CARPENTER, MICHAEL                           VERBAL WARNING       08/25/16 22:43:20   FIELD_EVENT_DISPATCH   -119.24852     40.7546
BMAN160105   BLM   TRAFFIC STOP    C9 GATE 2233                              Gate Road Response Area       CREATE                 0                      0                      0                    470               0                       0                       470                      K214           BOLES, TIMOTHY D                             VERBAL WARNING       08/25/16 22:44:18   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160106   BLM   TRAFFIC STOP    GATE                                      Gate Road Response Area       CREATE                 0                      0                      0                    481               0                       0                       481                      K322           CARPENTER, MICHAEL                           VERBAL WARNING       08/25/16 22:52:58   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160107   BLM   TRAFFIC STOP    ENTRANCE RD                               Gate Road Response Area       CREATE                 0                      0                      0                    90                0                       0                       90                       K214           BOLES, TIMOTHY D                             NO ACTION            08/25/16 22:56:47   FIELD_EVENT_DISPATCH   -119.2356506   40.7595




                                                                                                                                                                                                                                                                                                                                                                                                                     ER00001
BMAN160108   BLM   TRAFFIC STOP    @Gate Road                      Gate Road Response Area       CREATE   0      0      0      2821     0      0      2821     K322     CARPENTER, MICHAEL                     VERBAL WARNING RPT   08/25/16 23:04:07   FIELD_EVENT_DISPATCH   -119.24852     40.7546
BMAN160109
BMAN160110
             BLM
             BLM
                   TRAFFIC STOP
                   TRAFFIC STOP
                                   3.5 ENTRANCE RD
                                   C9 GATE 2233
                                                                         Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 185 of 499
                                                                   Gate Road Response Area
                                                                   Gate Road Response Area
                                                                                                 CREATE
                                                                                                 CREATE
                                                                                                          0
                                                                                                          0
                                                                                                                 0
                                                                                                                 0
                                                                                                                        0
                                                                                                                        0
                                                                                                                               309
                                                                                                                               11
                                                                                                                                        0
                                                                                                                                        0
                                                                                                                                               0
                                                                                                                                               0
                                                                                                                                                      309
                                                                                                                                                      11
                                                                                                                                                               K214
                                                                                                                                                               K316
                                                                                                                                                                        BOLES, TIMOTHY D
                                                                                                                                                                        MAGALLON, CHRIS
                                                                                                                                                                                                               VERBAL WARNING
                                                                                                                                                                                                               CANCEL
                                                                                                                                                                                                                                    08/25/16 23:14:33
                                                                                                                                                                                                                                    08/25/16 23:20:31
                                                                                                                                                                                                                                                        FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                        FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                                               -119.2356506
                                                                                                                                                                                                                                                                               -119.2356506
                                                                                                                                                                                                                                                                                              40.7595
                                                                                                                                                                                                                                                                                              40.7595
BMAN160111   BLM   TRAFFIC STOP    ENTRANCE RD                     Gate Road Response Area       CREATE   0      0      0      331      0      0      331      K214     BOLES, TIMOTHY D                       VERBAL WARNING RPT   08/25/16 23:34:54   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160112   BLM   TRAFFIC STOP    ENTRANCE RD                     Gate Road Response Area       CREATE   0      0      0      4990     0      0      4990     K322     R201                                   VERBAL WARNING RPT   08/26/16 00:02:36   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160113   BLM   TRAFFIC STOP    ENTRACE 1.5                     Gate Road Response Area       CREATE   0      0      0      172      0      0      172      K316     MAGALLON, CHRIS                        VERBAL WARNING       08/26/16 00:06:44   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160114   BLM   TRAFFIC STOP    ENTRANCE RD MI 1.5              Gate Road Response Area       CREATE   0      0      0      416      0      0      416      K316     MAGALLON, CHRIS                        VERBAL WARNING       08/26/16 00:34:22   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160115   BLM   ASSAULT         @545 D:dpw ghetto               3 O'clock Response Area       CREATE   92     1480          1881     1388          1789                                   Anderson, Bryan   TRANSFER             08/26/16 00:46:15   911                    -119.21449     40.7785
BMAN160116   BLM   TRAFFIC STOP    ENTRANCE RD                     Gate Road Response Area       CREATE   0      0      0      246094   0      0      246094   K310     PARR, RYAN                             VERBAL WARNING RPT   08/26/16 02:03:15   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160117   BLM   TRAFFIC STOP    ENTRANCE RD                     Gate Road Response Area       CREATE   0      1      1      182      1      1      182      K322     CARPENTER, MICHAEL                     VERBAL WARNING       08/26/16 02:49:56   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160118   BLM   TRAFFIC STOP    ENTRANCE RD                     Gate Road Response Area       CREATE   0      0      0      228      0      0      228      K322     CARPENTER, MICHAEL                     VERBAL WARNING       08/26/16 02:54:20   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160119   BLM   TRAFFIC STOP    ENTRANCE RD                     Gate Road Response Area       CREATE   0      0      0      186      0      0      186      K322     CARPENTER, MICHAEL                     VERBAL WARNING       08/26/16 03:01:37   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160120   BLM   TRAFFIC STOP    ENTRANCE RD                     Gate Road Response Area       CREATE   0      0      0      1885     0      0      1885     K316     MAGALLON, CHRIS                        VERBAL WARNING       08/26/16 03:03:59   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160121   BLM   TRAFFIC STOP    GATE RD                         Gate Road Response Area       CREATE   0      0      0      462      0      0      462      K322     CARPENTER, MICHAEL                     VERBAL WARNING       08/26/16 03:07:41   FIELD_EVENT_DISPATCH   -119.2485206   40.7546
BMAN160122   BLM   TRAFFIC STOP    GATE RD                         Gate Road Response Area       CREATE   0      1      1      241956   1      1      241956   K322     CARPENTER, MICHAEL                     VERBAL WARNING RPT   08/26/16 03:24:31   FIELD_EVENT_DISPATCH   -119.2485206   40.7546
BMAN160123   BLM   TRAFFIC STOP    ENTRANCE RD                     Gate Road Response Area       CREATE   0      0      0      143      0      0      143      K214     BOLES, TIMOTHY D                       NO ACTION            08/26/16 03:26:32   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160124   BLM   TRAFFIC STOP    ENTRANCE RD MM1                 Gate Road Response Area       CREATE   0      0      0      2776     0      0      2776     K310     PARR, RYAN                             VERBAL WARNING       08/26/16 03:33:46   FIELD_EVENT_DISPATCH   -119.2356506   40.7595
BMAN160125   BLM   ASSIST          @Rampart                        3 O'clock Response Area       COPY     1000   34     1037   1404     34     1037   1404     B300     SULLIVAN, DEBORAH    Anderson, Bryan   NO ACTION            08/26/16 03:47:07   911                    -119.21027     40.7796
BMAN160126   BLM   TRAFFIC STOP    @ ENTRANCE RD                   Perimeter Response Area       CREATE   0      0      0      2448     0      0      2448     K214     BOLES, TIMOTHY D                       CITATION             08/26/16 04:33:42   FIELD_EVENT_DISPATCH   -119.23217     40.7556
BMAN160127   BLM   TRAFFIC STOP    ENTRANCE RD                     Gate Road Response Area       CREATE   0      0      0      296      0      0      296      K322     CARPENTER, MICHAEL                     VERBAL WARNING       08/26/16 04:34:37   FIELD_EVENT_DISPATCH   -119.2485206   40.7546
BMAN160128   BLM   TRAFFIC STOP    @Greeters                       Gate Road Response Area       CREATE   0      0      0      7526     0      0      7526     B113     BOXX, MELISSA J                        LE ASSIST            08/26/16 07:16:08   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160129   BLM   TRAFFIC STOP    ENTRANCE RD 3.5                 Gate Road Response Area       CREATE   0      0      0      43832    0      0      43832    B224     MURRELL, SHELLEY                       VERBAL WARNING RPT   08/26/16 08:41:04   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160130   BLM   TRAFFIC STOP    ENTRANCE GATE                   Gate Road Response Area       CREATE   0      0      0      749      0      0      749      K222     MANSEAU, CORY                          WRITTEN WARNING      08/26/16 09:14:45   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160131   BLM   PUBLIC CONTACT ENTRANCE RD                      Gate Road Response Area       CREATE   0      0      0      343      0      0      343      K222     MANSEAU, CORY                          PUBLIC ASSIST        08/26/16 09:31:34   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160132   BLM   TRAFFIC STOP    ENTRANCE RD 1/2 N FIRST CURVE   Gate Road Response Area       CREATE   0      0      0      341      0      0      341      B215     LLOYD, KENNETH                         VERBAL WARNING       08/26/16 09:40:15   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160133   BLM   TRAFFIC STOP    ENTRANCE                        Gate Road Response Area       CREATE   0      0      0      622      0      0      622      K222     MANSEAU, CORY                          WRITTEN WARNING      08/26/16 09:40:25   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160134   BLM   PUBLIC CONTACT JAIL                             Gate Road Response Area       CREATE   0      0      0      477      0      0      477      MEDIC1   TEMPLETON, WARREN                      PUBLIC ASSIST        08/26/16 09:44:47   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160135   BLM   TRAFFIC STOP    ENTRANCE .5                     Gate Road Response Area       CREATE   0      0      0      494      0      0      494      K222     MANSEAU, CORY                          VERBAL WARNING       08/26/16 09:51:36   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160136   BLM   TRAFFIC STOP    ENTRANCE 1ST CURVE              Gate Road Response Area       CREATE   0      0      0      288      0      0      288      B215     LLOYD, KENNETH                         VERBAL WARNING       08/26/16 09:52:48   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160137   BLM   TRAFFIC STOP    ENTRANCE .5                     Gate Road Response Area       CREATE   0      0      0      1031     0      0      1031     K222     MANSEAU, CORY                          VERBAL WARNING       08/26/16 10:18:20   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160138   BLM   TRAFFIC STOP    @Will Call Lot                  Perimeter Response Area       CREATE   0      0      0      3916     0      0      3916     B113     BOXX, MELISSA J                        CITATION             08/26/16 10:30:03   FIELD_EVENT_DISPATCH   -119.23724     40.7584
BMAN160139   BLM   TRAFFIC STOP    ENTRANCE N FIRST CURVE          Gate Road Response Area       CREATE   0      0      0      458      0      0      458      B215     LLOYD, KENNETH                         VERBAL WARNING       08/26/16 10:38:40   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160140   BLM   PATROL CHECK    IN THE CITY                     9 O'clock Response Area       CREATE   0      0      0      146      0      0      146      B215     LLOYD, KENNETH                         NO ACTION            08/26/16 12:05:47   FIELD_EVENT_DISPATCH   -119.2232705   40.7875
BMAN160141   BLM   TRAFFIC STOP    ENTRANCE 1.5                    9 O'clock Response Area       CREATE   0      0      0      1117     0      0      1117     B215     LLOYD, KENNETH                         VERBAL WARNING RPT   08/26/16 12:31:51   FIELD_EVENT_DISPATCH   -119.2232705   40.7875
BMAN160142   BLM   ASSIST          MM12 HWY 84                     Perimeter Response Area       CREATE   0      0      0      1164     0      0      1164     613                                             LE ASSIST            08/26/16 12:59:44   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160143   BLM   TRAFFIC STOP    ENTRANCE RD 2.5                 9 O'clock Response Area       CREATE   0      0      0      307      0      0      307      B215     LLOYD, KENNETH                         VERBAL WARNING       08/26/16 13:01:25   FIELD_EVENT_DISPATCH   -119.2232705   40.7875
BMAN160144   BLM   TRAFFIC STOP    ENTRANCE RD .2                  9 O'clock Response Area       CREATE   0      0      0      54       0      0      54       B215     LLOYD, KENNETH                         NO ACTION            08/26/16 13:23:24   FIELD_EVENT_DISPATCH   -119.2232705   40.7875
BMAN160145   BLM   TRAFFIC STOP    ENTRANCE .2                     Gate Road Response Area       CREATE   0      0      0      515      0      0      515      K222     MANSEAU, CORY                          VERBAL WARNING       08/26/16 13:27:53   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160146   BLM   TRAFFIC STOP    ENTRANCE .5                     Gate Road Response Area       CREATE   0      0      0      1055     0      0      1055     K222     MANSEAU, CORY                          VERBAL WARNING       08/26/16 13:40:15   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160147   BLM   TRAFFIC STOP    ENTRANCE RD                     Gate Road Response Area       CREATE   0      0      0      5592     0      0      5592     B215     LLOYD, KENNETH                         CITATION             08/26/16 15:04:56   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160148   BLM   TRAFFIC STOP    ENTRANCE RD 1.5                 Gate Road Response Area       CREATE   0      0      0      294      0      0      294      K222     MANSEAU, CORY                          VERBAL WARNING       08/26/16 15:25:44   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160149   BLM   TRAFFIC STOP    ENTRANCE RD 1                   Gate Road Response Area       CREATE   0      0      0      416      0      0      416      K222     MANSEAU, CORY                          VERBAL WARNING       08/26/16 15:41:49   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160150   BLM   TRAFFIC STOP    ENTRANCE RD FIRST TURN          Perimeter Response Area       CREATE   0      0      0      383      0      0      383      B224     MURRELL, SHELLEY                       VERBAL WARNING       08/26/16 15:56:20   FIELD_EVENT_DISPATCH   -119.2356506   40.7461
BMAN160151   BLM   TRAFFIC STOP    ENTRANCE RD MI 3                Gate Road Response Area       CREATE   0      0      0      779      0      0      779      K222     MANSEAU, CORY                                               08/26/16 16:16:02   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160152   BLM   TRAFFIC STOP    PT 5 ENTRANCE                   Perimeter Response Area       CREATE   0      0      0      397      0      0      397      B224     MURRELL, SHELLEY                       VERBAL WARNING       08/26/16 16:24:03   FIELD_EVENT_DISPATCH   -119.2356506   40.7461
BMAN160153   BLM   TRAFFIC STOP    ENTRANCE RD                     Gate Road Response Area       CREATE   0      0      0      4465     0      0      4465     B113     BOXX, MELISSA J                        VERBAL WARNING       08/26/16 16:31:50   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160154   BLM   TRAFFIC STOP    FIRST TURN ENTRANCE RD          Perimeter Response Area       CREATE   0      0      0      6147     0      0      6147     B224     MURRELL, SHELLEY                       LE ASSIST            08/26/16 16:46:41   FIELD_EVENT_DISPATCH   -119.2356506   40.7461
BMAN160155   BLM   ASSIST          515 ESPLANADE                   3 O'clock Response Area       CREATE   40     586           596      546           556      B300     SULLIVAN, DEBORAH    Stramback, Greg   CANCEL               08/26/16 16:51:00   Ops1                   -119.21003     40.78
BMAN160156   BLM   PUBLIC CONTACT 447                              Perimeter Response Area       CREATE   0      0      0      373      0      0      373      613                                             PUBLIC ASSIST        08/26/16 17:48:08   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160157   BLM   TRAFFIC STOP    ENTRANCE                        Perimeter Response Area       CREATE   0      0      0      86       0      0      86       K214     BOLES, TIMOTHY D                       NO ACTION            08/26/16 18:58:13   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160158   BLM   TRAFFIC STOP    10-12 C123                      Perimeter Response Area       CREATE   0      0      0      154      0      0      154      K322     CARPENTER, MICHAEL                     NO ACTION            08/26/16 19:14:52   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160159   BLM   TRAFFIC STOP    GATE RD                         Perimeter Response Area       CREATE   0      0      0      184431   0      0      184431   K322     R201                                   VERBAL WARNING RPT   08/26/16 19:20:26   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160160   BLM   TRAFFIC STOP    ENTRANCE ROAD MM1               Perimeter Response Area       CREATE   0      0      0      1850     0      0      1850     K316     MAGALLON, CHRIS                        VERBAL WARNING       08/26/16 21:40:53   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160161   BLM   PUBLIC CONTACT WALKTHROUGH CENTER CAMP          Perimeter Response Area       CREATE   0      0      127    1044     0      127    1044     I100     OPER, ZACHARY                          NO ACTION            08/26/16 21:46:51   FIELD_EVENT_DISPATCH   -119.2359555   40.7841
BMAN160162   BLM   TRAFFIC STOP    GATE RD                         Perimeter Response Area       CREATE   0      0      0      3491     0      0      3491     K310     PARR, RYAN                             VERBAL WARNING       08/26/16 22:15:24   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160163   BLM   TRAFFIC STOP    WITH C124                       Perimeter Response Area       CREATE   0      0      0      470      0      0      470      K214     BOLES, TIMOTHY D                       VERBAL WARNING       08/26/16 22:31:34   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160164   BLM   TRAFFIC STOP    GATE RD                         Perimeter Response Area       CREATE   0      0      0      207      0      0      207      K322     CARPENTER, MICHAEL                     VERBAL WARNING       08/26/16 22:52:03   FIELD_EVENT_DISPATCH   -119.2485206   40.7546
BMAN160165   BLM   TRAFFIC STOP    ENTRANCE ROAD 3MM               Perimeter Response Area       CREATE   0      0      0      769      0      0      769      K214     BOLES, TIMOTHY D                       VERBAL WARNING       08/26/16 23:04:58   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160166   BLM   TRAFFIC STOP    ENTRANCE ROD                    Perimeter Response Area       CREATE   0      0      0      474      0      0      474      K310     PARR, RYAN                             VERBAL WARNING       08/26/16 23:22:18   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160167   BLM   TRAFFIC STOP    ENTRANCE ROAD                   Perimeter Response Area       CREATE   0      0      0      819      0      0      819      K322     CARPENTER, MICHAEL                     VERBAL WARNING       08/26/16 23:26:55   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160168   BLM   TRAFFIC STOP    ENTRANCE ROAD                   Perimeter Response Area       CREATE   0      0      0      218      0      0      218      K316     MAGALLON, CHRIS                        VERBAL WARNING       08/26/16 23:32:44   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160169   BLM   TRAFFIC STOP    GATE ROAD CA                    Perimeter Response Area       CREATE   0      0      0      4944     0      0      4944     K322     CARPENTER, MICHAEL                     VERBAL WARNING       08/26/16 23:40:13   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160171   BLM   TRAFFIC STOP    ENTRANCE ROAD 3MM=              Perimeter Response Area       CREATE   0      0      26     150873   0      26     150873   K214     BOLES, TIMOTHY D                       LE ASSIST            08/26/16 23:52:19   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160172   BLM   TRAFFIC STOP    GATE RD                         Perimeter Response Area       CREATE   0      0      0      162      0      0      162      K322     CARPENTER, MICHAEL                     VERBAL WARNING       08/27/16 01:58:45   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160173   BLM   TRAFFIC STOP    GATE RD                         Perimeter Response Area       CREATE   0      0      0      933      0      0      933      K316     MAGALLON, CHRIS                        VERBAL WARNING       08/27/16 02:01:57   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160174   BLM   TRAFFIC STOP    ENTRANCE ROAD                   Perimeter Response Area       CREATE   0      0      0      157518   0      0      157518   K310     PARR, RYAN                             VERBAL WARNING RPT   08/27/16 02:14:39   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160175   BLM   TRAFFIC STOP    GATE RD                         Perimeter Response Area       CREATE   0      0      0      3165     0      0      3165     K322     CARPENTER, MICHAEL                     VERBAL WARNING       08/27/16 03:32:44   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160176   BLM   TRAFFIC STOP    ENTRANCE RD MM2                 Perimeter Response Area       CREATE   0      0      0      4856     0      0      4856     K316     MAGALLON, CHRIS                        LE ASSIST            08/27/16 03:37:25   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160177   BLM   TRAFFIC STOP    GATE RD                         Perimeter Response Area       CREATE   0      0      0      93       0      0      93       K322     CARPENTER, MICHAEL                     VERBAL WARNING       08/27/16 04:37:57   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160178   BLM   TRAFFIC STOP    GATE RD                         Perimeter Response Area       CREATE   0      0      0      171      0      0      171      K322     CARPENTER, MICHAEL                     NO ACTION            08/27/16 04:51:32   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160179   BLM   TRAFFIC STOP    ENTRANCE ROAD                   3 O'clock Response Area       CREATE   0      0      0      404      0      0      404      K123     RICE, CHRISTOPHER                      VERBAL WARNING       08/27/16 04:56:43   FIELD_EVENT_DISPATCH   -119.2161934   40.7761
BMAN160180   BLM   TRAFFIC STOP    GREETERS GATE                   Perimeter Response Area       CREATE   0      0      0      422      0      0      422      B113     BOXX, MELISSA J                        NO ACTION            08/27/16 06:40:52   FIELD_EVENT_DISPATCH   -119.2161934   40.7627
BMAN160181   BLM   TRAFFIC STOP    ENTRANCE RD                     Perimeter Response Area       CREATE   0      0      0      470      0      0      470      B110     SONES, BRADLEY P                       VERBAL WARNING       08/27/16 06:42:35   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
BMAN160182   BLM   TRAFFIC STOP    GREETERS                        Gate Road Response Area       CREATE   0      0      0      717      0      0      717      B113     BOXX, MELISSA J                        VERBAL WARNING       08/27/16 06:49:33   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN160183   BLM   TRAFFIC STOP    MM1 GATE RD                     Perimeter Response Area       CREATE   0      0      0      1469     0      0      1469     B115     JOHNSON, RAYMOND I                     CITATION             08/27/16 07:04:00   FIELD_EVENT_DISPATCH   -119.2161934   40.7627
BMAN160184   BLM   TRAFFIC STOP    CHARLIE @215                    Gate Road Response Area       CREATE   0      0      0      9109     0      0      9109     B113     BOXX, MELISSA J                        CITATION             08/27/16 07:05:15   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN160185   BLM   TRAFFIC STOP    GATE RD                         Perimeter Response Area       CREATE   0      0      0      701      0      0      701      B110     SONES, BRADLEY P                       WRITTEN WARNING      08/27/16 07:14:42   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
BMAN160186   BLM   TRAFFIC STOP    LORENZO 8 OCLOCK                Perimeter Response Area       CREATE   0      0      0      1365     0      0      1365     B127     MACHLER, FRANK                         CITATION             08/27/16 07:19:49   FIELD_EVENT_DISPATCH   -119.22327     40.7468
BMAN160187   BLM   TRAFFIC STOP    GATE ROAD                       Gate Road Response Area       CREATE   0      0      0      655      0      0      655      B124     FELIX, ERNESTO                         CITATION             08/27/16 07:21:12   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160188   BLM   PUBLIC CONTACT 12 MILE ENTRANCE RD              Perimeter Response Area       CREATE   0      0      0      143      0      0      143      B128     FONKEN, PETER                          VERBAL WARNING       08/27/16 07:29:59   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
BMAN160189   BLM   PUBLIC CONTACT CENTER CAMP                      3 O'clock Response Area       CREATE   0      0      0      23       0      0      23       B129     SMITH, IRA                             PUBLIC ASSIST        08/27/16 07:37:25   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN160190   BLM   PUBLIC CONTACT CENTER CAMP                      3 O'clock Response Area       CREATE   0      0      0      95       0      0      95       B129     SMITH, IRA                             CITATION             08/27/16 07:41:24   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN160191   BLM   PUBLIC CONTACT CENTER CAMP                      3 O'clock Response Area       CREATE   0      0      0      12       0      0      12       B129     SMITH, IRA                             CITATION             08/27/16 07:43:49   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN160192   BLM   TRAFFIC STOP    GATE RD                         Perimeter Response Area       CREATE   0      0      0      405      0      0      405      B115     JOHNSON, RAYMOND I                     VERBAL WARNING       08/27/16 07:57:50   FIELD_EVENT_DISPATCH   -119.2161934   40.7627
BMAN160193   BLM   PUBLIC CONTACT PT 2 JUST NORTH                  Perimeter Response Area       CREATE   0      0      0      1131     0      0      1131     B128     FONKEN, PETER                          PUBLIC ASSIST        08/27/16 07:59:12   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
BMAN161859   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area                0                    259140                 259140                                                   NO ACTION            08/27/16 08:05:20                          -119.20965     40.7799
BMAN161861   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area                0                    259140                 259140                                                   NO ACTION            08/27/16 08:05:20                          -119.20965     40.7799
BMAN161856   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area                0                    259140                 259140                                                   NO ACTION            08/27/16 08:05:20                          -119.20965     40.7799
BMAN161857   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area                0                    259140                 259140                                                   NO ACTION            08/27/16 08:05:20                          -119.20965     40.7799
BMAN161860   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area                0                    259140                 259140                                                   NO ACTION            08/27/16 08:05:20                          -119.20965     40.7799
BMAN161862   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area                0                    259140                 259140                                                   NO ACTION            08/27/16 08:05:20                          -119.20965     40.7799
BMAN161864   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area                0                    259140                 259140                                                   NO ACTION            08/27/16 08:05:20                          -119.20965     40.7799
BMAN161858   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area                0                    259140                 259140                                                   NO ACTION            08/27/16 08:05:20                          -119.20965     40.7799
BMAN161863   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area                0                    259140                 259140                                                   NO ACTION            08/27/16 08:05:20                          -119.20965     40.7799
BMAN160194   BLM   PUBLIC CONTACT BLM COMMAND STN                  3 O'clock Response Area       CREATE   0      0      0      35       0      0      35       B129     SMITH, IRA                             PUBLIC ASSIST        08/27/16 08:06:20   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN160195   BLM   PUBLIC CONTACT BLM COMMAND STN                  Perimeter Response Area       CREATE   0      0      0      43       0      0      43       B116     NALEN, SHANE                           PUBLIC ASSIST        08/27/16 08:07:38   FIELD_EVENT_DISPATCH   -119.22327     40.7468
BMAN160196   BLM   PUBLIC CONTACT 2OCLOCK ESPLANADE                Perimeter Response Area       CREATE   0      0      0      233      0      0      233      B100     LLOYD, RICHARD                         PUBLIC ASSIST        08/27/16 08:09:40   FIELD_EVENT_DISPATCH   -119.22327     40.7468
BMAN160197   BLM   PUBLIC CONTACT HWY 34                           Outside Event Response Area   CREATE   0      0      0      206      0      0      206      I100     OPER, ZACHARY                          PUBLIC ASSIST        08/27/16 08:28:02   FIELD_EVENT_DISPATCH   -119.22327     40.7334
BMAN160198   BLM   TRAFFIC STOP    JUSTICE 5                       Perimeter Response Area       CREATE   0      0      0      758      0      0      758      B116     NALEN, SHANE                           PUBLIC ASSIST        08/27/16 08:32:32   FIELD_EVENT_DISPATCH   -119.22327     40.7468
BMAN160199   BLM   PUBLIC CONTACT @415                             Gate Road Response Area       CREATE   0      0      0      248      0      0      248      B124     FELIX, ERNESTO                         PUBLIC ASSIST        08/27/16 08:38:17   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160201   BLM   PUBLIC CONTACT 330 G                            3 O'clock Response Area       CREATE   0      0      0      67       0      0      67       B129     SMITH, IRA                             PUBLIC ASSIST        08/27/16 08:55:07   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN160202   BLM   PUBLIC CONTACT HWY34 8MILE                      Outside Event Response Area   CREATE   0      0      0      479      0      0      479      B127     MACHLER, FRANK                         PUBLIC ASSIST        08/27/16 08:58:13   FIELD_EVENT_DISPATCH   -119.22327     40.72
BMAN161866   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area                0                    60                     60                                                       NO ACTION            08/27/16 09:05:20                          -119.20965     40.7799
BMAN161867   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area                0                    60                     60                                                       NO ACTION            08/27/16 09:05:20                          -119.20965     40.7799




                                                                                                                                                                                                                                                                        ER00002
BMAN161872   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 09:05:20                          -119.20965     40.7799
BMAN161874
BMAN161878
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 186 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                              60
                                                                                                              60
                                                                                                                              60
                                                                                                                              60
                                                                                                                                                                  NO ACTION
                                                                                                                                                                  NO ACTION
                                                                                                                                                                                    08/27/16 09:05:20
                                                                                                                                                                                    08/27/16 09:05:20
                                                                                                                                                                                                                               -119.20965
                                                                                                                                                                                                                               -119.20965
                                                                                                                                                                                                                                              40.7799
                                                                                                                                                                                                                                              40.7799
BMAN161881   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 09:05:20                          -119.20965     40.7799
BMAN161869   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 09:05:20                          -119.20965     40.7799
BMAN161870   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 09:05:20                          -119.20965     40.7799
BMAN161876   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 09:05:20                          -119.20965     40.7799
BMAN161877   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 09:05:20                          -119.20965     40.7799
BMAN161868   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 09:05:20                          -119.20965     40.7799
BMAN161875   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 09:05:20                          -119.20965     40.7799
BMAN161880   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 09:05:20                          -119.20965     40.7799
BMAN161871   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 09:05:20                          -119.20965     40.7799
BMAN161873   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 09:05:20                          -119.20965     40.7799
BMAN161879   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 09:05:20                          -119.20965     40.7799
BMAN161882   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 09:05:20                          -119.20965     40.7799
BMAN160203   BLM   TRAFFIC STOP    HWY 34 WASHOE COUNTY LINE   Perimeter Response Area   CREATE   0   0   0   69      0   0   69      B127   MACHLER, FRANK       PUBLIC ASSIST     08/27/16 09:09:41   FIELD_EVENT_DISPATCH   -119.22327     40.7468
BMAN160204   BLM   TRAFFIC STOP    500 GATE                    Gate Road Response Area   CREATE   0   0   0   869     0   0   869     B124   FELIX, ERNESTO       VERBAL WARNING    08/27/16 09:21:45   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160205   BLM   TRAFFIC STOP    GATE RD                     Perimeter Response Area   CREATE   0   0   0   1085    0   0   1085    B115   JOHNSON, RAYMOND I   CITATION          08/27/16 09:28:26   FIELD_EVENT_DISPATCH   -119.2161934   40.7627
BMAN160206   BLM   TRAFFIC STOP    CLOSURE AREA                Perimeter Response Area   CREATE   0   0   0   128     0   0   128     B127   MACHLER, FRANK       NO ACTION         08/27/16 09:35:46   FIELD_EVENT_DISPATCH   -119.22327     40.7468
BMAN160207   BLM   TRAFFIC STOP    GREETERS                    Perimeter Response Area   CREATE   0   0   0   194     0   0   194     B110   SONES, BRADLEY P     NO ACTION         08/27/16 09:39:29   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
BMAN160208   BLM   TRAFFIC STOP    L AND 700                   3 O'clock Response Area   CREATE   0   0   0   670     0   0   670     B129   SMITH, IRA           VERBAL WARNING    08/27/16 09:46:47   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN160209   BLM   TRAFFIC STOP    GATE @ .75 MM               Perimeter Response Area   CREATE   0   0   0   895     0   0   895     B115   JOHNSON, RAYMOND I   VERBAL WARNING    08/27/16 09:54:29   FIELD_EVENT_DISPATCH   -119.2161934   40.7627
BMAN160210   BLM   PUBLIC CONTACT @645 G                       9 O'clock Response Area   CREATE   0   0   0   617     0   0   617     B116   NALEN, SHANE         PUBLIC ASSIST     08/27/16 09:59:58   FIELD_EVENT_DISPATCH   -119.22103     40.7818
BMAN160211   BLM   TRAFFIC STOP    GREETERS GATE               Perimeter Response Area   CREATE   0   0   0   115     0   0   115     B110   SONES, BRADLEY P     NO ACTION         08/27/16 10:03:50   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
BMAN161888   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 10:05:20                          -119.20965     40.7799
BMAN161891   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 10:05:20                          -119.20965     40.7799
BMAN161893   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 10:05:20                          -119.20965     40.7799
BMAN161884   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 10:05:20                          -119.20965     40.7799
BMAN161886   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 10:05:20                          -119.20965     40.7799
BMAN161883   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 10:05:20                          -119.20965     40.7799
BMAN161887   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 10:05:20                          -119.20965     40.7799
BMAN161892   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 10:05:20                          -119.20965     40.7799
BMAN161885   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 10:05:20                          -119.20965     40.7799
BMAN161889   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 10:05:20                          -119.20965     40.7799
BMAN161890   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 10:05:20                          -119.20965     40.7799
BMAN160212   BLM   PUBLIC CONTACT GREETERS GATE                Perimeter Response Area   CREATE   0   0   0   3422    0   0   3422    B110   SONES, BRADLEY P     TRANSFER          08/27/16 10:22:18   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
BMAN160213   BLM   PUBLIC CONTACT 900 J                        3 O'clock Response Area   CREATE   0   0   0   28      0   0   28      B129   SMITH, IRA           PUBLIC ASSIST     08/27/16 10:49:40   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN161894   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 11:05:20                          -119.20965     40.7799
BMAN161896   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 11:05:20                          -119.20965     40.7799
BMAN161897   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 11:05:20                          -119.20965     40.7799
BMAN161900   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 11:05:20                          -119.20965     40.7799
BMAN161899   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 11:05:20                          -119.20965     40.7799
BMAN161901   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 11:05:20                          -119.20965     40.7799
BMAN161898   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 11:05:20                          -119.20965     40.7799
BMAN161903   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 11:05:20                          -119.20965     40.7799
BMAN161895   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 11:05:20                          -119.20965     40.7799
BMAN161902   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 11:05:20                          -119.20965     40.7799
BMAN160214   BLM   PUBLIC CONTACT 800 E                        Perimeter Response Area   CREATE   0   0   0   67      0   0   67      B117   CHAIDEZ, GONZALO     VERBAL WARNING    08/27/16 11:18:45   FIELD_EVENT_DISPATCH   -119.2161934   40.7492
                                                                                                                                             MARSOOBIAN, JASON
BMAN160215   BLM   PUBLIC CONTACT 1200 E                       Perimeter Response Area   CREATE   0   0   0   224     0   0   224     B121                        PUBLIC ASSIST     08/27/16 11:20:03   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
                                                                                                                                             A
BMAN160216   BLM   PUBLIC CONTACT 800 A                        Perimeter Response Area   CREATE   0   0   0   115     0   0   115     B117   CHAIDEZ, GONZALO     VERBAL WARNING    08/27/16 11:20:48   FIELD_EVENT_DISPATCH   -119.2161934   40.7492
BMAN160217   BLM   PUBLIC CONTACT @800 F                       9 O'clock Response Area   CREATE   0   0   0   192     0   0   192     B117   CHAIDEZ, GONZALO     VERBAL WARNING    08/27/16 11:29:26   FIELD_EVENT_DISPATCH   -119.22085     40.7894
                                                                                                                                             MARSOOBIAN, JASON
BMAN160218   BLM   PUBLIC CONTACT 600 E                        Perimeter Response Area   CREATE   0   0   0   14      0   0   14      B121                        PUBLIC ASSIST     08/27/16 11:38:23   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
                                                                                                                                             A
BMAN160219   BLM   PUBLIC CONTACT @0830J                       Perimeter Response Area   CREATE   0   0   0   1053    0   0   1053    B117   CHAIDEZ, GONZALO     NO ACTION         08/27/16 11:47:25   FIELD_EVENT_DISPATCH   -119.2161934   40.7492
BMAN160220   BLM   TRAFFIC STOP    GATE MM 1.5                 Gate Road Response Area   CREATE   0   0   0   413     0   0   413     B126   ROMERO, CLAYTON      VERBAL WARNING    08/27/16 11:52:36   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN161904   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 12:05:20                          -119.20965     40.7799
BMAN161906   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 12:05:20                          -119.20965     40.7799
BMAN161908   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 12:05:20                          -119.20965     40.7799
BMAN161910   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 12:05:20                          -119.20965     40.7799
BMAN161905   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 12:05:20                          -119.20965     40.7799
BMAN161909   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 12:05:20                          -119.20965     40.7799
BMAN161911   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 12:05:20                          -119.20965     40.7799
BMAN161907   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 12:05:20                          -119.20965     40.7799
BMAN161912   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 12:05:20                          -119.20965     40.7799
BMAN161914   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 12:05:20                          -119.20965     40.7799
BMAN161913   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 12:05:20                          -119.20965     40.7799
                                                                                                                                             MARSOOBIAN, JASON
BMAN160221   BLM   PUBLIC CONTACT 1000 E                       Perimeter Response Area   CREATE   0   0   0   12      0   0   12      B121                        PUBLIC ASSIST     08/27/16 12:05:35   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
                                                                                                                                             A
BMAN160222   BLM   TRAFFIC STOP    C3 @JOC 1126                Gate Road Response Area   CREATE   0   0   0   1956    0   0   1956    B124   FELIX, ERNESTO       CITATION          08/27/16 12:05:56   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160223   BLM   PUBLIC CONTACT 815 G                        Perimeter Response Area   CREATE   0   0   0   19      0   0   19      B127   MACHLER, FRANK       PUBLIC ASSIST     08/27/16 12:29:15   FIELD_EVENT_DISPATCH   -119.22327     40.7468
BMAN160224   BLM   TRAFFIC STOP    @Greeters                   Perimeter Response Area   CREATE   0   0   0   639     0   0   639     B113   BOXX, MELISSA J      VERBAL WARNING    08/27/16 12:32:05   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160225   BLM   PUBLIC CONTACT 800 F                        Perimeter Response Area   CREATE   0   0   0   23      0   0   23      B127   MACHLER, FRANK       PUBLIC ASSIST     08/27/16 12:37:43   FIELD_EVENT_DISPATCH   -119.22327     40.7468
BMAN160226   BLM   PUBLIC CONTACT Y                            Gate Road Response Area   CREATE   0   0   0   524     0   0   524     B124   FELIX, ERNESTO       PUBLIC ASSIST     08/27/16 12:38:41   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160227   BLM   TRAFFIC STOP    GREETERS                    Gate Road Response Area   CREATE   0   0   0   805     0   0   805     K123   RICE, CHRISTOPHER    WRITTEN WARNING   08/27/16 12:41:43   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN160228   BLM   ASSIST          @3Y (Wye)                   3 O'clock Response Area   CREATE   0   0   0   160     0   0   160     B124   FELIX, ERNESTO       PUBLIC ASSIST     08/27/16 12:47:46   FIELD_EVENT_DISPATCH   -119.2217      40.7739
BMAN160229   BLM   TRAFFIC STOP    600 L                       Perimeter Response Area   CREATE   0   0   0   183     0   0   183     B127   MACHLER, FRANK       VERBAL WARNING    08/27/16 13:01:04   FIELD_EVENT_DISPATCH   -119.22327     40.7468
BMAN161915   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 13:05:20                          -119.20965     40.7799
BMAN161917   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 13:05:20                          -119.20965     40.7799
BMAN161916   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           60              60                                  NO ACTION         08/27/16 13:05:20                          -119.20965     40.7799
BMAN160230   BLM   PUBLIC CONTACT PT 2                         Perimeter Response Area   CREATE   0   0   0   1185    0   0   1185    B128   FONKEN, PETER        CITATION          08/27/16 13:06:57   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
BMAN161922   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/27/16 13:11:03                          -119.20965     40.7799
BMAN161924   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/27/16 13:11:03                          -119.20965     40.7799
BMAN161926   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/27/16 13:11:03                          -119.20965     40.7799
BMAN161919   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/27/16 13:11:03                          -119.20965     40.7799
BMAN161921   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/27/16 13:11:03                          -119.20965     40.7799
BMAN161923   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/27/16 13:11:03                          -119.20965     40.7799
BMAN161925   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/27/16 13:11:03                          -119.20965     40.7799
BMAN161918   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/27/16 13:11:03                          -119.20965     40.7799
BMAN161920   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/27/16 13:11:03                          -119.20965     40.7799
BMAN160231   BLM   TRAFFIC STOP    @600 L                      3 O'clock Response Area   CREATE   0   0   0   509     0   0   509     B127   MACHLER, FRANK       VERBAL WARNING    08/27/16 13:11:12   FIELD_EVENT_DISPATCH   -119.22068     40.7756
BMAN160232   BLM   PUBLIC CONTACT THE MAN                      Perimeter Response Area   CREATE   0   0   0   48      0   0   48      B100   LLOYD, RICHARD       PUBLIC ASSIST     08/27/16 13:13:04   FIELD_EVENT_DISPATCH   -119.22327     40.7468
BMAN160233   BLM   TRAFFIC STOP    600 L                       Perimeter Response Area   CREATE   0   0   0   102     0   0   102     B127   MACHLER, FRANK       VERBAL WARNING    08/27/16 13:20:05   FIELD_EVENT_DISPATCH   -119.22327     40.7468
BMAN160234   BLM   TRAFFIC STOP    THE Y                       Gate Road Response Area   CREATE   0   0   0   2395    0   0   2395    B124   FELIX, ERNESTO       CITATION          08/27/16 13:30:34   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
                                                                                                                                             MARSOOBIAN, JASON
BMAN160235   BLM   TRAFFIC STOP    @630 L                      9 O'clock Response Area   CREATE   0   0   0   14887   0   0   14887   B121                        LE ASSIST         08/27/16 13:37:26   FIELD_EVENT_DISPATCH   -119.22387     40.7788
                                                                                                                                             A
BMAN160236   BLM   TRAFFIC STOP    GREETERS                    Perimeter Response Area   CREATE   0   0   0   437     0   0   437     B127   MACHLER, FRANK       NO ACTION         08/27/16 13:45:17   FIELD_EVENT_DISPATCH   -119.22327     40.7468
BMAN160238   BLM   TRAFFIC STOP    GREETER                     Gate Road Response Area   CREATE   0   0   0   1317    0   0   1317    B113   BOXX, MELISSA J      NO ACTION         08/27/16 13:58:47   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN161927   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/27/16 14:11:03                          -119.20965     40.7799
BMAN161930   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/27/16 14:11:03                          -119.20965     40.7799
BMAN161937   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/27/16 14:11:03                          -119.20965     40.7799
BMAN161940   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/27/16 14:11:03                          -119.20965     40.7799
BMAN161947   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/27/16 14:11:03                          -119.20965     40.7799
BMAN161931   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/27/16 14:11:03                          -119.20965     40.7799
BMAN161943   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/27/16 14:11:03                          -119.20965     40.7799
BMAN161945   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/27/16 14:11:03                          -119.20965     40.7799
BMAN161929   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/27/16 14:11:03                          -119.20965     40.7799
BMAN161933   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/27/16 14:11:03                          -119.20965     40.7799




                                                                                                                                                                                                                        ER00003
BMAN161935   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 14:11:03                          -119.20965     40.7799
BMAN161939
BMAN161941
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 187 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                              0
                                                                                                              0
                                                                                                                              0
                                                                                                                              0
                                                                                                                                                                  NO ACTION
                                                                                                                                                                  NO ACTION
                                                                                                                                                                                       08/27/16 14:11:03
                                                                                                                                                                                       08/27/16 14:11:03
                                                                                                                                                                                                                                  -119.20965
                                                                                                                                                                                                                                  -119.20965
                                                                                                                                                                                                                                                 40.7799
                                                                                                                                                                                                                                                 40.7799
BMAN161928   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 14:11:03                          -119.20965     40.7799
BMAN161932   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 14:11:03                          -119.20965     40.7799
BMAN161934   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 14:11:03                          -119.20965     40.7799
BMAN161936   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 14:11:03                          -119.20965     40.7799
BMAN161938   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 14:11:03                          -119.20965     40.7799
BMAN161942   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 14:11:03                          -119.20965     40.7799
BMAN161944   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 14:11:03                          -119.20965     40.7799
BMAN161946   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 14:11:03                          -119.20965     40.7799
BMAN160239   BLM   PUBLIC CONTACT THE Y                        Perimeter Response Area   CREATE   0   0   0   73      0   0   73      B127   MACHLER, FRANK       PUBLIC ASSIST        08/27/16 14:29:50   FIELD_EVENT_DISPATCH   -119.22327     40.7468
BMAN160240   BLM   PUBLIC CONTACT DMV                          Perimeter Response Area   CREATE   0   0   0   29      0   0   29      B129   SMITH, IRA           PUBLIC ASSIST        08/27/16 14:30:08   FIELD_EVENT_DISPATCH   -119.2232728   40.7602
BMAN160241   BLM   PUBLIC CONTACT DMV                          Perimeter Response Area   CREATE   0   0   0   15      0   0   15      B129   SMITH, IRA           PUBLIC ASSIST        08/27/16 14:31:17   FIELD_EVENT_DISPATCH   -119.2232728   40.7602
BMAN160242   BLM   PUBLIC CONTACT DMV                          Perimeter Response Area   CREATE   0   0   0   6       0   0   6       B129   SMITH, IRA           PUBLIC ASSIST        08/27/16 14:31:44   FIELD_EVENT_DISPATCH   -119.2232728   40.7602
BMAN160243   BLM   TRAFFIC STOP    @630 K                      9 O'clock Response Area   CREATE   0   0   0   522     0   0   522     B127   MACHLER, FRANK       NO ACTION            08/27/16 14:32:38   FIELD_EVENT_DISPATCH   -119.22312     40.7791
BMAN160244   BLM   PUBLIC CONTACT 945 I                        Perimeter Response Area   CREATE   0   0   0   27      0   0   27      B117   CHAIDEZ, GONZALO     PUBLIC ASSIST        08/27/16 14:41:58   FIELD_EVENT_DISPATCH   -119.2161934   40.7492
BMAN160245   BLM   PUBLIC CONTACT 800 L                        Perimeter Response Area   CREATE   0   0   0   10      0   0   10      B127   MACHLER, FRANK       NO ACTION            08/27/16 14:49:03   FIELD_EVENT_DISPATCH   -119.22327     40.7468
BMAN160246   BLM   TRAFFIC STOP    MM 1                        Gate Road Response Area   CREATE   0   0   0   208     0   0   208     B113   BOXX, MELISSA J      VERBAL WARNING       08/27/16 14:52:20   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN160247   BLM   TRAFFIC STOP    MM1                         Gate Road Response Area   CREATE   0   0   0   702     0   0   702     B113   BOXX, MELISSA J      VERBAL WARNING       08/27/16 15:01:22   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN160248   BLM   TRAFFIC STOP    3MM 1                       Gate Road Response Area   CREATE   0   0   0   199     0   0   199     B126   ROMERO, CLAYTON      VERBAL WARNING       08/27/16 15:08:28   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN161949   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 15:11:03                          -119.20965     40.7799
BMAN161951   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 15:11:03                          -119.20965     40.7799
BMAN161952   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 15:11:03                          -119.20965     40.7799
BMAN161948   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 15:11:03                          -119.20965     40.7799
BMAN161950   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 15:11:03                          -119.20965     40.7799
BMAN161953   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 15:11:03                          -119.20965     40.7799
BMAN160249   BLM   TRAFFIC STOP    GUILD                       Perimeter Response Area   CREATE   0   0   0   214     0   0   214     B127   MACHLER, FRANK       VERBAL WARNING       08/27/16 15:11:05   FIELD_EVENT_DISPATCH   -119.22327     40.7468
BMAN160250   BLM   TRAFFIC STOP    @Gate Road                  Gate Road Response Area   CREATE   0   0   0   3277    0   0   3277    B113   BOXX, MELISSA J      VERBAL WARNING       08/27/16 15:14:05   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN160251   BLM   ASSIST          @9Y (Wye)                   9 O'clock Response Area   CREATE   0   0   0   109     0   0   109     B129   SMITH, IRA           PUBLIC ASSIST        08/27/16 15:20:37   FIELD_EVENT_DISPATCH   -119.223       40.7749
BMAN160252   BLM   ASSIST          @9Y (Wye)                   9 O'clock Response Area   CREATE   0   0   0   32      0   0   32      B129   SMITH, IRA           PUBLIC ASSIST        08/27/16 15:22:38   FIELD_EVENT_DISPATCH   -119.223       40.7749
                   COMPLIANCE      SOUL PARADISE AND DELIRUM
BMAN160253   BLM                                               Perimeter Response Area   CREATE   0   0   0   12937   0   0   12937   613    GARCIA, BRIAN        TRANSFER             08/27/16 15:26:47   FIELD_EVENT_DISPATCH   -119.2232728   40.7602
                   CHECK           SALOON
BMAN160254   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area   CREATE   0   0   0   525     0   0   525     B115   JOHNSON, RAYMOND I   VERBAL WARNING       08/27/16 15:31:23   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160255   BLM   INVESTIGATION   @Greeters                   Perimeter Response Area   CREATE   0   0   0   1014    0   0   1014    B129   SMITH, IRA           CITATION             08/27/16 15:52:57   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160256   BLM   TRAFFIC STOP    @Greeters                   Perimeter Response Area   CREATE   0   0   0   1039    0   0   1039    B126   ROMERO, CLAYTON      VERBAL WARNING RPT   08/27/16 15:58:56   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160257   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area   CREATE   0   0   0   1073    0   0   1073    B115   JOHNSON, RAYMOND I   CITATION             08/27/16 15:59:19   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN161957   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN161959   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN161961   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN161972   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN161974   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN161955   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN161960   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN161965   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN161967   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN161969   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN161971   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN161962   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN161964   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN161966   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN161968   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN161973   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN161975   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN161954   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN161956   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN161958   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN161963   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN161970   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 16:11:03                          -119.20965     40.7799
BMAN160258   BLM   PUBLIC CONTACT @GATE                        Gate Road Response Area   CREATE   0   0   0   1164    0   0   1164    B126   ROMERO, CLAYTON      NO ACTION            08/27/16 16:19:56   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN160259   BLM   TRAFFIC STOP    MM1.5                       3 O'clock Response Area   CREATE   0   0   0   954     0   0   954     B113   BOXX, MELISSA J      LE ASSIST            08/27/16 16:22:32   FIELD_EVENT_DISPATCH   -119.210953    40.7644
BMAN160260   BLM   TRAFFIC STOP    MM .25 ENTRANCE RD          Perimeter Response Area   CREATE   0   0   0   122     0   0   122     B226   BUCHANAN, STANLEY    VERBAL WARNING       08/27/16 16:41:00   FIELD_EVENT_DISPATCH   -119.2302985   40.7627
BMAN160261   BLM   TRAFFIC STOP    .5 GATE RD                  Gate Road Response Area   CREATE   0   0   0   210     0   0   210     B226   BUCHANAN, STANLEY    VERBAL WARNING       08/27/16 16:44:16   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN160262   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area   CREATE   0   0   0   454     0   0   454     B226   BUCHANAN, STANLEY    VERBAL WARNING       08/27/16 16:53:07   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN160263   BLM   PUBLIC CONTACT CITY 1627                    Perimeter Response Area   CREATE   0   0   0   111     0   0   111     B217   GARCIA, BRIAN        VERBAL WARNING       08/27/16 16:59:06   FIELD_EVENT_DISPATCH   -119.2232728   40.7602
BMAN160264   BLM   TRAFFIC STOP    GATE RD 5                   Gate Road Response Area   CREATE   0   0   0   803     0   0   803     B226   BUCHANAN, STANLEY    VERBAL WARNING       08/27/16 17:03:35   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN161978   BLM   PUBLIC CONTACT @BLM Mobile Command Center                                      0           0               0                                   NO ACTION            08/27/16 17:11:03                          -119.20965     40.7799
BMAN161977   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:11:03                          -119.20965     40.7799
BMAN160265   BLM   TRAFFIC STOP    @Gate Road                  Gate Road Response Area   CREATE   0   0   0   605     0   0   605     B215   LLOYD, KENNETH       VERBAL WARNING       08/27/16 17:14:05   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN160266   BLM   PUBLIC CONTACT gate                         Perimeter Response Area   CREATE   0   0   0   240     0   0   240     B217   GARCIA, BRIAN        PUBLIC ASSIST        08/27/16 17:14:32   FIELD_EVENT_DISPATCH   -119.2232728   40.7602
BMAN160267   BLM   PUBLIC CONTACT IN CITY 1624                 Perimeter Response Area   CREATE   0   0   0   79      0   0   79      B227   SMITH, JASON         PUBLIC ASSIST        08/27/16 17:15:05   FIELD_EVENT_DISPATCH   -119.2232728   40.7468
BMAN161982   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN161984   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN161986   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN161988   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN161990   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN161997   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162006   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162019   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162020   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162021   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162023   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162027   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162028   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162031   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162033   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN161983   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN161985   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN161987   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN161989   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN161991   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162005   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162009   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162011   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162013   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162016   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162022   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162024   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162025   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162030   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN161980   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN161992   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN161994   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN161996   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN161998   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799




                                                                                                                                                                                                                           ER00004
BMAN162002   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162004
BMAN162008
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 188 of 499
                                                                3 O'clock Response Area
                                                                3 O'clock Response Area
                                                                                                       0
                                                                                                       0
                                                                                                                   0
                                                                                                                   0
                                                                                                                                  0
                                                                                                                                  0
                                                                                                                                                                     NO ACTION
                                                                                                                                                                     NO ACTION
                                                                                                                                                                                          08/27/16 17:15:37
                                                                                                                                                                                          08/27/16 17:15:37
                                                                                                                                                                                                                                     -119.20965
                                                                                                                                                                                                                                     -119.20965
                                                                                                                                                                                                                                                    40.7799
                                                                                                                                                                                                                                                    40.7799
BMAN162010   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162017   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162018   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162029   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162032   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162034   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162035   BLM   PUBLIC CONTACT @BLM Mobile Command Center                                           0           0              0                                  NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN161979   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN161981   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN161993   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN161995   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN161999   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162000   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162001   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162003   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162007   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162012   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162014   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162015   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN162026   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:15:37                          -119.20965     40.7799
BMAN160268   BLM   PUBLIC CONTACT gate                          Perimeter Response Area       CREATE   0   0   0   8      0   0   8      B217   GARCIA, BRIAN        PUBLIC ASSIST        08/27/16 17:18:41   FIELD_EVENT_DISPATCH   -119.2232728   40.7602
BMAN160269   BLM   PUBLIC CONTACT gate                          Perimeter Response Area       CREATE   0   0   0   9      0   0   9      B217   GARCIA, BRIAN        PUBLIC ASSIST        08/27/16 17:18:56   FIELD_EVENT_DISPATCH   -119.2232728   40.7602
BMAN162037   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:20:21                          -119.20965     40.7799
BMAN162038   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:20:21                          -119.20965     40.7799
BMAN162041   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:20:21                          -119.20965     40.7799
BMAN162043   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:20:21                          -119.20965     40.7799
BMAN162040   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:20:21                          -119.20965     40.7799
BMAN162047   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:20:21                          -119.20965     40.7799
BMAN162036   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:20:21                          -119.20965     40.7799
BMAN162046   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:20:21                          -119.20965     40.7799
BMAN162039   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:20:21                          -119.20965     40.7799
BMAN162042   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:20:21                          -119.20965     40.7799
BMAN162044   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:20:21                          -119.20965     40.7799
BMAN162045   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 17:20:21                          -119.20965     40.7799
BMAN160271   BLM   TRAFFIC STOP    @745 G                       9 O'clock Response Area       CREATE   0   0   0   685    0   0   685    B311   R267                 PUBLIC ASSIST        08/27/16 17:24:56   FIELD_EVENT_DISPATCH   -119.22209     40.788
BMAN160270   BLM   TRAFFIC STOP    .5 GATE RD                   Gate Road Response Area       CREATE   0   0   0   363    0   0   363    B226   BUCHANAN, STANLEY    VERBAL WARNING RPT   08/27/16 17:25:17   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN160275   BLM   TRAFFIC STOP    gate rd .5                   Perimeter Response Area       CREATE   0   0   0   413    0   0   413    K222   MANSEAU, CORY        VERBAL WARNING       08/27/16 17:25:34   FIELD_EVENT_DISPATCH   -119.22387     40.7654
BMAN160276   BLM   TRAFFIC STOP    GATE RD                      Gate Road Response Area       CREATE   0   0   0   79     0   0   79     B226   BUCHANAN, STANLEY    NO ACTION            08/27/16 17:34:22   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160277   BLM   TRAFFIC STOP    @Gate Road                   Gate Road Response Area       CREATE   0   0   0   116    0   0   116    B215   LLOYD, KENNETH       VERBAL WARNING       08/27/16 17:35:54   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN160278   BLM   TRAFFIC STOP    @Gate Road                   Gate Road Response Area       CREATE   0   0   0   3172   0   0   3172   B215   LLOYD, KENNETH       CANCEL               08/27/16 17:43:16   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN160279   BLM   TRAFFIC STOP    .5 GATE RD                   Gate Road Response Area       CREATE   0   0   0   311    0   0   311    B226   BUCHANAN, STANLEY    VERBAL WARNING       08/27/16 17:51:41   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN160280   BLM   TRAFFIC STOP    @Gate Road                   Gate Road Response Area       CREATE   0   0   0   29     0   0   29     B213   FISCHER, SCOTT       VERBAL WARNING       08/27/16 17:53:54   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN160281   BLM   ASSIST          730 G                        Perimeter Response Area       CREATE   0   0   0   15     0   0   15     B323   WAGGONER, SEAN       PUBLIC ASSIST        08/27/16 18:06:29   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN160282   BLM   ASSIST          @Gerlach, Nevada             Outside Event Response Area   CREATE   0   0   0   127    0   0   127    K112   STOLTS, DAVID        PUBLIC ASSIST        08/27/16 18:09:40   FIELD_EVENT_DISPATCH   -119.35383     40.652
BMAN160283   BLM   TRAFFIC STOP    @Gate Road                   Gate Road Response Area       CREATE   0   0   0   4652   0   0   4652   B210   MCGRATH, KEITH       CITATION             08/27/16 18:14:33   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN160284   BLM   TRAFFIC STOP    @Point 5                     3 O'clock Response Area       CREATE   0   0   0   562    0   0   562    B200   ROOP, MICHAEL        VERBAL WARNING       08/27/16 18:18:50   FIELD_EVENT_DISPATCH   -119.21095     40.7644
BMAN160285   BLM   TRAFFIC STOP    GATE ROAD                    3 O'clock Response Area       CREATE   0   0   0   276    0   0   276    K322   CARPENTER, MICHAEL   CANCEL               08/27/16 18:20:20   FIELD_EVENT_DISPATCH   -119.2065449   40.7691
BMAN162059   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162061   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162063   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162067   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162079   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162052   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162054   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162055   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162066   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162071   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162073   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162076   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162048   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162051   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162053   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162056   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162060   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162062   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162064   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162068   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162072   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162074   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162075   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162049   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162050   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162057   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162058   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162065   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162069   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162070   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162077   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN162078   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:20:21                          -119.20965     40.7799
BMAN160286   BLM   TRAFFIC STOP    @700 L                       9 O'clock Response Area       CREATE   0   0   0   504    0   0   504    B224   MURRELL, SHELLEY     VERBAL WARNING       08/27/16 18:23:33   FIELD_EVENT_DISPATCH   -119.22587     40.7825
BMAN162116   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:25:07                          -119.20965     40.7799
BMAN162114   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:25:07                          -119.20965     40.7799
BMAN162117   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:25:07                          -119.20965     40.7799
BMAN162115   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:25:07                          -119.20965     40.7799
BMAN162118   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:25:07                          -119.20965     40.7799
BMAN162119   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 18:25:07                          -119.20965     40.7799
BMAN160287   BLM   TRAFFIC STOP    430 ESP                      Perimeter Response Area       CREATE   0   0   0   499    0   0   499    B314   LASHER, NICHOLAS S   VERBAL WARNING RPT   08/27/16 18:26:00   FIELD_EVENT_DISPATCH   -119.2232728   40.7468
BMAN160288   BLM   TRAFFIC STOP    645 L NO PLATE VIZ WHT VAN   3 O'clock Response Area       CREATE   0   0   0   1087   0   0   1087   B317   CULVER, STEVON       VERBAL WARNING       08/27/16 18:27:45   FIELD_EVENT_DISPATCH   -119.2065449   40.7691
BMAN160289   BLM   TRAFFIC STOP    POINT 2                      Perimeter Response Area       CREATE   0   0   0   426    0   0   426    B326   HOWELL, THOMAS       NO ACTION            08/27/16 18:41:21   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160290   BLM   ASSIST          730 G                        Perimeter Response Area       CREATE   0   0   0   48     0   0   48     B217   GARCIA, BRIAN        PUBLIC ASSIST        08/27/16 18:45:11   FIELD_EVENT_DISPATCH   -119.2232728   40.7602
BMAN160291   BLM   PUBLIC CONTACT 745 G                         Perimeter Response Area       CREATE   0   0   0   565    0   0   565    B217   GARCIA, BRIAN        PUBLIC ASSIST        08/27/16 18:46:29   FIELD_EVENT_DISPATCH   -119.2232728   40.7602
BMAN160292   BLM   TRAFFIC STOP    ENTRANCE MM1                 Perimeter Response Area       CREATE   0   0   0   436    0   0   436    B200   ROOP, MICHAEL        VERBAL WARNING       08/27/16 18:47:29   FIELD_EVENT_DISPATCH   -119.2302985   40.7645
BMAN160297   BLM   ASSIST          @JOC                         Perimeter Response Area       CREATE   0   0   0   220    0   0   220    B315   BLEVINS, COLE        NO ACTION            08/27/16 18:52:18   FIELD_EVENT_DISPATCH   -119.23354     40.78
BMAN160300   BLM   PUBLIC CONTACT TEMPLE                        Gate Road Response Area       CREATE   0   0   0   1539   0   0   1539   I203   S053                 LE ASSIST            08/27/16 18:55:27   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN160301   BLM   TRAFFIC STOP    ENTRANCE RD .5               Gate Road Response Area       CREATE   0   0   0   228    0   0   228    K222   MANSEAU, CORY        VERBAL WARNING       08/27/16 18:56:00   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN160302   BLM   TRAFFIC STOP    gate rd                      Perimeter Response Area       CREATE   0   0   0   4655   0   0   4655   K211   ALBRIGHT, CALVIN     CITATION             08/27/16 19:03:24   FIELD_EVENT_DISPATCH   -119.2302985   40.7645
BMAN162125   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 19:25:07                          -119.20965     40.7799
BMAN162128   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 19:25:07                          -119.20965     40.7799
BMAN162129   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 19:25:07                          -119.20965     40.7799
BMAN162136   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 19:25:07                          -119.20965     40.7799
BMAN162141   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0           0              0                                  NO ACTION            08/27/16 19:25:07                          -119.20965     40.7799




                                                                                                                                                                                                                              ER00005
BMAN162142   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162150
BMAN162153
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 189 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                         0
                                                                                         0
                                                                                               0
                                                                                               0
                                                                                                               0
                                                                                                               0
                                                                                                                                    NO ACTION
                                                                                                                                    NO ACTION
                                                                                                                                                08/27/16 19:25:07
                                                                                                                                                08/27/16 19:25:07
                                                                                                                                                                      -119.20965
                                                                                                                                                                      -119.20965
                                                                                                                                                                                   40.7799
                                                                                                                                                                                   40.7799
BMAN162154   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162157   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162161   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162162   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162170   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162173   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162174   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162177   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162181   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162186   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162193   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162194   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162197   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162198   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162199   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162126   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162131   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162132   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162140   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162143   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162147   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162155   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162158   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162159   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162160   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162163   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162167   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162171   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162172   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162190   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162192   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162200   BLM   PUBLIC CONTACT @BLM Mobile Command Center                             0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162123   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162124   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162127   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162134   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162135   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162138   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162139   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162146   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162151   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162152   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162166   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162175   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162178   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162179   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162180   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162182   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162195   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162122   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162130   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162133   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162137   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162144   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162145   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162148   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162149   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162156   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162164   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162165   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162168   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162169   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162176   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162183   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162184   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162185   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162187   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162188   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162189   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162191   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162196   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162201   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:25:07     -119.20965   40.7799
BMAN162206   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162209   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162210   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162212   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162213   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162218   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162221   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162224   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162231   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162235   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162207   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162208   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162217   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162219   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162222   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162223   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162225   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162230   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162232   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162233   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162211   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162215   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162226   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162229   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162234   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162214   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162216   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162220   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799
BMAN162227   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 19:32:43     -119.20965   40.7799




                                                                                                                                                                    ER00006
BMAN162228   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 19:32:43                          -119.20965     40.7799
BMAN160303
BMAN160304
             BLM
             BLM
                   ASSIST
                   TRAFFIC STOP
                                   CENTER CAMP
                                   @Gate Road
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 190 of 499
                                                               Perimeter Response Area
                                                               Gate Road Response Area
                                                                                         CREATE
                                                                                         CREATE
                                                                                                  0
                                                                                                  0
                                                                                                      0
                                                                                                      0
                                                                                                          0
                                                                                                          0
                                                                                                              31
                                                                                                              3701
                                                                                                                      0
                                                                                                                      0
                                                                                                                          0
                                                                                                                          0
                                                                                                                              31
                                                                                                                              3701
                                                                                                                                      B328
                                                                                                                                      K214
                                                                                                                                             WOOD, NICHOLAS
                                                                                                                                             BOLES, TIMOTHY D
                                                                                                                                                                  PUBLIC ASSIST
                                                                                                                                                                  CITATION
                                                                                                                                                                                       08/27/16 19:34:31
                                                                                                                                                                                       08/27/16 19:37:59
                                                                                                                                                                                                           FIELD_EVENT_DISPATCH
                                                                                                                                                                                                           FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                  -119.2302985
                                                                                                                                                                                                                                  -119.25127
                                                                                                                                                                                                                                                 40.7492
                                                                                                                                                                                                                                                 40.7559
BMAN160305   BLM   TRAFFIC STOP    ENTRANCE RD                 Gate Road Response Area   CREATE   0   0   0   307     0   0   307     B224   MURRELL, SHELLEY     VERBAL WARNING       08/27/16 19:55:47   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN160306   BLM   ASSIST          GATE ROAD MM1.5             9 O'clock Response Area   CREATE   0   0   0   431     0   0   431     B313   ANDRES, BECKY        VERBAL WARNING       08/27/16 20:04:30   FIELD_EVENT_DISPATCH   -119.22587     40.7825
BMAN160307   BLM   TRAFFIC STOP    I8                          Perimeter Response Area   CREATE   0   0   0   1469    0   0   1469    B314   LASHER, NICHOLAS S   VERBAL WARNING RPT   08/27/16 20:11:50   FIELD_EVENT_DISPATCH   -119.2232728   40.7468
BMAN160308   BLM   TRAFFIC STOP    8L                          Perimeter Response Area   CREATE   0   0   0   4538    0   0   4538    B317   CULVER, STEVON       VERBAL WARNING       08/27/16 20:18:22   FIELD_EVENT_DISPATCH   -119.2302985   40.7492
BMAN160309   BLM   TRAFFIC STOP    GREETERS                    Perimeter Response Area   CREATE   0   0   0   810     0   0   810     B315   BLEVINS, COLE        VERBAL WARNING       08/27/16 20:21:09   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN160310   BLM   TRAFFIC STOP    830 F                       Perimeter Response Area   CREATE   0   0   0   478     0   0   478     B320   TITUS, AARON R       VERBAL WARNING       08/27/16 20:23:49   FIELD_EVENT_DISPATCH   -119.22387     40.7654
BMAN160311   BLM   TRAFFIC STOP    @Gate Road MM 2             Gate Road Response Area   CREATE   0   0   0   91459   0   0   91459   B312   BOONE, TRENT         CITATION             08/27/16 20:24:56   FIELD_EVENT_DISPATCH   -119.24888     40.7588
BMAN162240   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162243   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162247   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162248   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162256   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162259   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162260   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162263   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162267   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162268   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162276   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162279   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162280   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162282   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162237   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162238   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162246   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162249   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162251   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162254   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162266   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162269   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162270   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162277   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162278   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162239   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162241   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162244   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162252   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162253   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162255   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162261   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162264   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162272   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162273   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162275   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162281   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162242   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162245   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162250   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162257   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162258   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162262   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162265   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162271   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN162274   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 20:32:43                          -119.20965     40.7799
BMAN160313   BLM   TRAFFIC STOP    630 KING                    Perimeter Response Area   CREATE   0   0   0   1169    0   0   1169    B221   R358                 VERBAL WARNING       08/27/16 20:36:20   FIELD_EVENT_DISPATCH   -119.2232728   40.7468
BMAN160314   BLM   TRAFFIC STOP    530 J                       Perimeter Response Area   CREATE   0   0   0   49      0   0   49      B213   FISCHER, SCOTT       VERBAL WARNING       08/27/16 20:40:13   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN160315   BLM   TRAFFIC STOP    630 L                       Perimeter Response Area   CREATE   0   0   0   696     0   0   696     B221   JOHNSON, GREGORY L   VERBAL WARNING       08/27/16 20:44:39   FIELD_EVENT_DISPATCH   -119.2232728   40.7468
BMAN160317   BLM   TRAFFIC STOP    630 K                       Perimeter Response Area   CREATE   0   0   0   388     0   0   388     B200   ROOP, MICHAEL        VERBAL WARNING       08/27/16 20:58:00   FIELD_EVENT_DISPATCH   -119.2302985   40.7645
BMAN160318   BLM   TRAFFIC STOP    ENTRANCE RD MM .5           Gate Road Response Area   CREATE   0   0   0   323     0   0   323     K222   MANSEAU, CORY        VERBAL WARNING       08/27/16 20:59:55   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN160319   BLM   TRAFFIC STOP    gate                        Gate Road Response Area   CREATE   0   0   0   244     0   0   244     B315   BLEVINS, COLE        VERBAL WARNING       08/27/16 21:03:59   FIELD_EVENT_DISPATCH   -119.24888     40.7588
BMAN160320   BLM   TRAFFIC STOP    gate rd mm2                 Perimeter Response Area   CREATE   0   0   0   2784    0   0   2784    B324   HAUCK, MICHAEL       VERBAL WARNING RPT   08/27/16 21:05:39   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN160321   BLM   TRAFFIC STOP    645 L                       Gate Road Response Area   CREATE   0   0   0   815     0   0   815     B224   MURRELL, SHELLEY     VERBAL WARNING       08/27/16 21:05:45   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN160322   BLM   TRAFFIC STOP    L 700                       Perimeter Response Area   CREATE   0   0   0   315     0   0   315     B221   JOHNSON, GREGORY L   NO ACTION            08/27/16 21:06:47   FIELD_EVENT_DISPATCH   -119.2232728   40.7468
BMAN160323   BLM   TRAFFIC STOP    gate ag60329.az             Gate Road Response Area   CREATE   0   0   0   136     0   0   136     K322   CARPENTER, MICHAEL   VERBAL WARNING       08/27/16 21:07:25   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN160324   BLM   TRAFFIC STOP    gate                        Gate Road Response Area   CREATE   0   0   0   575     0   0   575     B315   BLEVINS, COLE        VERBAL WARNING       08/27/16 21:08:31   FIELD_EVENT_DISPATCH   -119.24888     40.7588
BMAN160325   BLM   TRAFFIC STOP    @700 E                      9 O'clock Response Area   CREATE   0   0   0   615     0   0   615     B200   ROOP, MICHAEL        VERBAL WARNING       08/27/16 21:09:08   FIELD_EVENT_DISPATCH   -119.22002     40.7837
BMAN160326   BLM   TRAFFIC STOP    gate rd                     Gate Road Response Area   CREATE   0   0   0   195     0   0   195     K322   CARPENTER, MICHAEL   VERBAL WARNING       08/27/16 21:09:59   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN160327   BLM   TRAFFIC STOP    8l                          Gate Road Response Area   CREATE   0   0   0   711     0   0   711     B217   GARCIA, BRIAN        VERBAL WARNING       08/27/16 21:10:05   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN160328   BLM   PUBLIC CONTACT gate                         Gate Road Response Area   CREATE   0   0   0   21      0   0   21      B216   MITSUYASU, ROBERT    PUBLIC ASSIST        08/27/16 21:10:28   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN160329   BLM   PUBLIC CONTACT gate                         Gate Road Response Area   CREATE   0   0   0   17      0   0   17      B216   MITSUYASU, ROBERT    PUBLIC ASSIST        08/27/16 21:10:56   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN160330   BLM   PUBLIC CONTACT gate                         Gate Road Response Area   CREATE   0   0   0   184     0   0   184     B216   MITSUYASU, ROBERT    PUBLIC ASSIST        08/27/16 21:11:17   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN160331   BLM   TRAFFIC STOP    M1.5 NO PLATE               Gate Road Response Area   CREATE   0   0   0   546     0   0   546     B313   ANDRES, BECKY        VERBAL WARNING       08/27/16 21:12:48   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN160332   BLM   PUBLIC CONTACT 530 g                        Perimeter Response Area   CREATE   0   0   0   15      0   0   15      B321   CUNNINGHAM, STEVE    PUBLIC ASSIST        08/27/16 21:15:25   FIELD_EVENT_DISPATCH   -119.2232728   40.7602
BMAN160333   BLM   PUBLIC CONTACT 830 c                        Perimeter Response Area   CREATE   0   0   0   12      0   0   12      B311   DEAN, JUSTIN         PUBLIC ASSIST        08/27/16 21:16:18   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN160334   BLM   TRAFFIC STOP    L 700                       9 O'clock Response Area   CREATE   0   0   0   1739    0   0   1739    B221   JOHNSON, GREGORY L   NO ACTION            08/27/16 21:23:25   FIELD_EVENT_DISPATCH   -119.2258689   40.7825
BMAN160335   BLM   TRAFFIC STOP    @Greeters                   Perimeter Response Area   CREATE   0   0   0   559     0   0   559     B315   BLEVINS, COLE        VERBAL WARNING       08/27/16 21:24:15   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160337   BLM   TRAFFIC STOP    GATE ROAD                   Gate Road Response Area   CREATE   0   0   0   2461    0   0   2461    B313   ANDRES, BECKY        VERBAL WARNING RPT   08/27/16 21:29:55   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN160338   BLM   TRAFFIC STOP    ENTRANCE RD .5 MARKER       Gate Road Response Area   CREATE   0   0   0   872     0   0   872     P203   WILSON, LISA         WRITTEN WARNING      08/27/16 21:30:15   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN162284   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 21:32:43                          -119.20965     40.7799
BMAN162290   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 21:32:43                          -119.20965     40.7799
BMAN162297   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 21:32:43                          -119.20965     40.7799
BMAN162298   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 21:32:43                          -119.20965     40.7799
BMAN162285   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 21:32:43                          -119.20965     40.7799
BMAN162296   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 21:32:43                          -119.20965     40.7799
BMAN162299   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 21:32:43                          -119.20965     40.7799
BMAN162286   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 21:32:43                          -119.20965     40.7799
BMAN162289   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 21:32:43                          -119.20965     40.7799
BMAN162292   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 21:32:43                          -119.20965     40.7799
BMAN162293   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 21:32:43                          -119.20965     40.7799
BMAN162295   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 21:32:43                          -119.20965     40.7799
BMAN162287   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 21:32:43                          -119.20965     40.7799
BMAN162288   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 21:32:43                          -119.20965     40.7799
BMAN162291   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 21:32:43                          -119.20965     40.7799
BMAN162294   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 21:32:43                          -119.20965     40.7799
BMAN160339   BLM   ASSIST          845 l                       Perimeter Response Area   CREATE   0   0   0   6       0   0   6       B317   CULVER, STEVON       PUBLIC ASSIST        08/27/16 21:34:21   FIELD_EVENT_DISPATCH   -119.2302985   40.7492
BMAN160340   BLM   TRAFFIC STOP    GREETERS QFJL8011 QUEBEC    Perimeter Response Area   CREATE   0   0   0   395     0   0   395     B315                        VERBAL WARNING       08/27/16 21:35:07   FIELD_EVENT_DISPATCH   -119.2302985   40.7627
BMAN160341   BLM   TRAFFIC STOP    730 l                       Perimeter Response Area   CREATE   0   0   0   555     0   0   555     B317   CULVER, STEVON       VERBAL WARNING       08/27/16 21:41:27   FIELD_EVENT_DISPATCH   -119.2302985   40.7492
BMAN160342   BLM   TRAFFIC STOP    NON MOTORIZED ZONE          Perimeter Response Area   CREATE   0   0   0   670     0   0   670     B311   DEAN, JUSTIN         VERBAL WARNING       08/27/16 21:51:26   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN162407   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162409   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162412   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162415   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799




                                                                                                                                                                                                                           ER00007
BMAN162420   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162421
BMAN162424
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 191 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                                     0
                                                                                                                     0
                                                                                                                                           0
                                                                                                                                           0
                                                                                                                                                                                                 NO ACTION
                                                                                                                                                                                                 NO ACTION
                                                                                                                                                                                                                      08/27/16 21:51:57
                                                                                                                                                                                                                      08/27/16 21:51:57
                                                                                                                                                                                                                                                                 -119.20965
                                                                                                                                                                                                                                                                 -119.20965
                                                                                                                                                                                                                                                                                40.7799
                                                                                                                                                                                                                                                                                40.7799
BMAN162434   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162436   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162438   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162405   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162413   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162419   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162426   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162428   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162432   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162435   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162414   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162416   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162418   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162423   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162427   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162429   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162430   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162431   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162437   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162406   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162408   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162410   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162411   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162417   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162422   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162425   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN162433   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 21:51:57                          -119.20965     40.7799
BMAN160343   BLM   TRAFFIC STOP    GATE                        Perimeter Response Area   CREATE   0    0      0      238     0      0      238     B315   BLEVINS, COLE                          VERBAL WARNING       08/27/16 21:51:59   FIELD_EVENT_DISPATCH   -119.2302985   40.7627
BMAN160344   BLM   TRAFFIC STOP    615 esp                     Perimeter Response Area   CREATE   0    0      0      173     0      0      173     B200   ROOP, MICHAEL                          VERBAL WARNING       08/27/16 21:53:28   FIELD_EVENT_DISPATCH   -119.2302985   40.7645
BMAN160345   BLM   TRAFFIC STOP    ENTRANCE                    Gate Road Response Area   CREATE   0    0      0      221     0      0      221     P203   WILSON, LISA                           PUBLIC ASSIST        08/27/16 21:55:03   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN160346   BLM   TRAFFIC STOP    830 L                       Perimeter Response Area   CREATE   0    0      0      371     0      0      371     B317   CULVER, STEVON                         VERBAL WARNING       08/27/16 21:55:35   FIELD_EVENT_DISPATCH   -119.2302985   40.7492
BMAN160347   BLM   TRAFFIC STOP    630 K                       9 O'clock Response Area   CREATE   0    0      0      530     0      0      530     B221   JOHNSON, GREGORY L                     VERBAL WARNING       08/27/16 21:56:25   FIELD_EVENT_DISPATCH   -119.2258689   40.7825
BMAN160350   BLM   TRAFFIC STOP    @800 B                      9 O'clock Response Area   CREATE   0    0      0      554     0      0      554     I305   RICHARDSON, ERIC                       VERBAL WARNING       08/27/16 22:01:14   FIELD_EVENT_DISPATCH   -119.21751     40.7887
BMAN160351   BLM   ASSAULT         @415 C                      3 O'clock Response Area   CREATE   58   1172   1894   8067    1114   1836   8009    P204   BARNES, DANIEL       Rieger, Steve     LE ASSIST            08/27/16 22:05:06   911                    -119.20486     40.7771
BMAN160352   BLM   TRAFFIC STOP    GATE ROAD                   Gate Road Response Area   CREATE   0    0      0      12635   0      0      12635   B313   ANDRES, BECKY                          VERBAL WARNING RPT   08/27/16 22:11:47   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN160353   BLM   TRAFFIC STOP    @Greeters                   Perimeter Response Area   CREATE   0    0      0      362     0      0      362     B315   BLEVINS, COLE                          VERBAL WARNING       08/27/16 22:12:12   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160354   BLM   TRAFFIC STOP    @The Man                    3 O'clock Response Area   CREATE   0    0      0      223     0      0      223     B321   CUNNINGHAM, STEVE                      VERBAL WARNING       08/27/16 22:13:52   FIELD_EVENT_DISPATCH   -119.20645     40.7864
BMAN160355   BLM   FIRE            @Will Call Lot              Perimeter Response Area   CREATE   83   157           738     74            655     B314   LASHER, NICHOLAS S   Stramback, Greg   CANCEL               08/27/16 22:17:31   911                    -119.23949     40.7618
BMAN160356   BLM   TRAFFIC STOP    GATE ROAD MM2               Perimeter Response Area   CREATE   0    0      0      4428    0      0      4428    B324   HAUCK, MICHAEL                         CITATION             08/27/16 22:23:39   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN160357   BLM   ASSIST          430 C                       9 O'clock Response Area   CREATE   0    0      0      8       0      0      8       B327   STEPHENSON, CAMM                       PUBLIC ASSIST        08/27/16 22:24:48   FIELD_EVENT_DISPATCH   -119.219255    40.7863
BMAN160358   BLM   PUBLIC CONTACT 600 I                        Perimeter Response Area   CREATE   0    0      0      2605    0      0      2605    B314   LASHER, NICHOLAS S                     PUBLIC ASSIST        08/27/16 22:32:07   FIELD_EVENT_DISPATCH   -119.2302985   40.7492
BMAN160359   BLM   TRAFFIC STOP    L 530                       9 O'clock Response Area   CREATE   0    0      0      504     0      0      504     B221   JOHNSON, GREGORY L                     VERBAL WARNING       08/27/16 22:32:51   FIELD_EVENT_DISPATCH   -119.2258689   40.7825
BMAN160361   BLM   TRAFFIC STOP    GATE                        Perimeter Response Area   CREATE   0    0      0      314     0      0      314     B320   TITUS, AARON R                         VERBAL WARNING       08/27/16 22:42:09   FIELD_EVENT_DISPATCH   -119.22387     40.7654
BMAN160362   BLM   TRAFFIC STOP    GATE ROAD GATE              Gate Road Response Area   CREATE   0    0      0      9974    0      0      9974    B312   BOONE, TRENT                           CITATION             08/27/16 22:44:38   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN160363   BLM   TRAFFIC STOP    gate                        Perimeter Response Area   CREATE   0    0      0      1701    0      0      1701    B315   BLEVINS, COLE                          VERBAL WARNING RPT   08/27/16 22:45:16   FIELD_EVENT_DISPATCH   -119.2302985   40.7492
BMAN160364   BLM   TRAFFIC STOP    @730 L                      9 O'clock Response Area   CREATE   0    0      0      217     0      0      217     B224   MURRELL, SHELLEY                       VERBAL WARNING       08/27/16 22:48:32   FIELD_EVENT_DISPATCH   -119.22655     40.7864
BMAN160365   BLM   TRAFFIC STOP    630 L                       9 O'clock Response Area   CREATE   0    0      0      418     0      0      418     B221   JOHNSON, GREGORY L                     NO ACTION            08/27/16 22:49:53   FIELD_EVENT_DISPATCH   -119.2258689   40.7825
BMAN162302   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162304   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162308   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162310   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162312   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162318   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162321   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162323   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162329   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162331   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162334   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162340   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162342   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162348   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162355   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162356   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162362   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162368   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162372   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162374   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162378   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162383   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162385   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162387   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162389   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162392   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162394   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162398   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162400   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162401   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162404   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162300   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162306   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162311   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162314   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162325   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162327   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162333   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162337   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162339   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162341   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162344   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162350   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162361   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162364   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162370   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162384   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162390   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162396   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162305   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162307   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162309   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162313   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799
BMAN162317   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                     0                                                     NO ACTION            08/27/16 22:51:57                          -119.20965     40.7799




                                                                                                                                                                                                                                                          ER00008
BMAN162319   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162320
BMAN162326
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 192 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                              0
                                                                                                              0
                                                                                                                           0
                                                                                                                           0
                                                                                                                                                            NO ACTION
                                                                                                                                                            NO ACTION
                                                                                                                                                                            08/27/16 22:51:57
                                                                                                                                                                            08/27/16 22:51:57
                                                                                                                                                                                                                       -119.20965
                                                                                                                                                                                                                       -119.20965
                                                                                                                                                                                                                                      40.7799
                                                                                                                                                                                                                                      40.7799
BMAN162335   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162336   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162343   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162347   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162349   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162352   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162354   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162358   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162363   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162367   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162369   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162375   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162376   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162377   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162382   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162388   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162393   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162395   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162397   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162399   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162402   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162301   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162303   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162315   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162316   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162322   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162324   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162328   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162330   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162332   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162338   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162345   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162346   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162351   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162353   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162359   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162360   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162365   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162366   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162371   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162373   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162379   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162380   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162386   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162391   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 22:51:57                          -119.20965     40.7799
BMAN162725   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:02:07                          -119.20965     40.7799
BMAN162727   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:02:07                          -119.20965     40.7799
BMAN162730   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:02:07                          -119.20965     40.7799
BMAN162734   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:02:07                          -119.20965     40.7799
BMAN162737   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:02:07                          -119.20965     40.7799
BMAN162738   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:02:07                          -119.20965     40.7799
BMAN162742   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:02:07                          -119.20965     40.7799
BMAN162724   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:02:07                          -119.20965     40.7799
BMAN162728   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:02:07                          -119.20965     40.7799
BMAN162732   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:02:07                          -119.20965     40.7799
BMAN162729   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:02:07                          -119.20965     40.7799
BMAN162733   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:02:07                          -119.20965     40.7799
BMAN162739   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:02:07                          -119.20965     40.7799
BMAN162741   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:02:07                          -119.20965     40.7799
BMAN162726   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:02:07                          -119.20965     40.7799
BMAN162731   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:02:07                          -119.20965     40.7799
BMAN162735   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:02:07                          -119.20965     40.7799
BMAN162736   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:02:07                          -119.20965     40.7799
BMAN162740   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:02:07                          -119.20965     40.7799
BMAN160366   BLM   PUBLIC CONTACT 600L                         3 O'clock Response Area   CREATE   0   0   0   53   0   0   53   B221   JOHNSON, GREGORY L   PUBLIC ASSIST   08/27/16 23:03:56   FIELD_EVENT_DISPATCH   -119.2206785   40.7756
BMAN162745   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:12:02                          -119.20965     40.7799
BMAN162743   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:12:02                          -119.20965     40.7799
BMAN162746   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:12:02                          -119.20965     40.7799
BMAN162744   BLM   PUBLIC CONTACT @BLM Mobile Command Center                                      0           60           60                               NO ACTION       08/27/16 23:13:02                          -119.20965     40.7799
BMAN162753   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:14:21                          -119.20965     40.7799
BMAN162755   BLM   PUBLIC CONTACT @BLM Mobile Command Center                                      0           0            0                                NO ACTION       08/27/16 23:14:21                          -119.20965     40.7799
BMAN162752   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:14:21                          -119.20965     40.7799
BMAN162750   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:14:21                          -119.20965     40.7799
BMAN162754   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:14:21                          -119.20965     40.7799
BMAN162749   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:14:21                          -119.20965     40.7799
BMAN162751   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:14:21                          -119.20965     40.7799
BMAN162935   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN162937   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN162939   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN162943   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN162945   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN162949   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN162951   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN162963   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN162965   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN162969   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN162971   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN162983   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN162985   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN162989   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN162991   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN163000   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN163006   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN163007   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN163008   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN163011   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN163013   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN163020   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN163026   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN163027   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799
BMAN163028   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0            0                                NO ACTION       08/27/16 23:19:33                          -119.20965     40.7799




                                                                                                                                                                                                                ER00009
BMAN163032   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163034
BMAN163035
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 193 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                         0
                                                                                         0
                                                                                               0
                                                                                               0
                                                                                                               0
                                                                                                               0
                                                                                                                                    NO ACTION
                                                                                                                                    NO ACTION
                                                                                                                                                08/27/16 23:19:33
                                                                                                                                                08/27/16 23:19:33
                                                                                                                                                                      -119.20965
                                                                                                                                                                      -119.20965
                                                                                                                                                                                   40.7799
                                                                                                                                                                                   40.7799
BMAN163042   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163044   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163045   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163050   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163052   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163054   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163056   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163058   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163061   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163063   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163075   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162942   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162944   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162946   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162948   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162950   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162962   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162964   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162966   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162968   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162972   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162974   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162976   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162978   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162980   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162987   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162992   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162994   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162996   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162998   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163001   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163003   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163021   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163023   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163030   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163036   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163037   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163038   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163040   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163046   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163047   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163048   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163051   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163053   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163057   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163060   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163066   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163067   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163068   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162934   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162938   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162941   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162953   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162955   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162957   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162959   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162961   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162973   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162975   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162977   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162979   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162981   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162993   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162995   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162999   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163009   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163015   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163019   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163029   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163031   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163033   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163041   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163043   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163062   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163064   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163065   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163071   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163073   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163077   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162940   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162947   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162952   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162954   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162956   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162958   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162960   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162967   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162970   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162982   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162984   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162986   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162988   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162990   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN162997   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163002   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163004   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163005   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163010   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163012   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163014   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799
BMAN163016   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/27/16 23:19:33     -119.20965   40.7799




                                                                                                                                                                    ER00010
BMAN163018   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/27/16 23:19:33                          -119.20965     40.7799
BMAN163022
BMAN163024
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 194 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                              0
                                                                                                              0
                                                                                                                             0
                                                                                                                             0
                                                                                                                                                                NO ACTION
                                                                                                                                                                NO ACTION
                                                                                                                                                                                     08/27/16 23:19:33
                                                                                                                                                                                     08/27/16 23:19:33
                                                                                                                                                                                                                                -119.20965
                                                                                                                                                                                                                                -119.20965
                                                                                                                                                                                                                                               40.7799
                                                                                                                                                                                                                                               40.7799
BMAN163025   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/27/16 23:19:33                          -119.20965     40.7799
BMAN163039   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/27/16 23:19:33                          -119.20965     40.7799
BMAN163049   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/27/16 23:19:33                          -119.20965     40.7799
BMAN163055   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/27/16 23:19:33                          -119.20965     40.7799
BMAN163059   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/27/16 23:19:33                          -119.20965     40.7799
BMAN163069   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/27/16 23:19:33                          -119.20965     40.7799
BMAN163070   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/27/16 23:19:33                          -119.20965     40.7799
BMAN163072   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/27/16 23:19:33                          -119.20965     40.7799
BMAN163074   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/27/16 23:19:33                          -119.20965     40.7799
BMAN163076   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/27/16 23:19:33                          -119.20965     40.7799
BMAN163078   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/27/16 23:19:33                          -119.20965     40.7799
BMAN160367   BLM   TRAFFIC STOP    200ES                       3 O'clock Response Area   CREATE   0   0   0   360    0   0   360    B225   WOODS, JASON         VERBAL WARNING       08/27/16 23:28:26   FIELD_EVENT_DISPATCH   -119.1977515   40.7846
BMAN160368   BLM   TRAFFIC STOP    ENT RD MI POST 1            Perimeter Response Area   CREATE   0   0   0   176    0   0   176    K316   MAGALLON, CHRIS      VERBAL WARNING       08/27/16 23:42:15   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN160369   BLM   TRAFFIC STOP    ENTRANCE                    Perimeter Response Area   CREATE   0   0   0   747    0   0   747    B215   LLOYD, KENNETH       VERBAL WARNING RPT   08/27/16 23:49:18   FIELD_EVENT_DISPATCH   -119.2302985   40.7627
BMAN160370   BLM   TRAFFIC STOP    ENTRANCE RD RD M 1.5        Perimeter Response Area   CREATE   0   0   0   7595   0   0   7595   K316   MAGALLON, CHRIS      CITATION             08/27/16 23:52:14   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN161403   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           60             60                                 PUBLIC ASSIST        08/28/16 00:01:23
BMAN161407   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           60             60                                 PUBLIC ASSIST        08/28/16 00:01:23
BMAN161409   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           60             60                                 PUBLIC ASSIST        08/28/16 00:01:23
BMAN161400   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           60             60                                 PUBLIC ASSIST        08/28/16 00:01:23
BMAN161401   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           60             60                                 PUBLIC ASSIST        08/28/16 00:01:23
BMAN161404   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           60             60                                 PUBLIC ASSIST        08/28/16 00:01:23
BMAN161406   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           60             60                                 PUBLIC ASSIST        08/28/16 00:01:23
BMAN161408   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           60             60                                 PUBLIC ASSIST        08/28/16 00:01:23
BMAN161402   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           60             60                                 PUBLIC ASSIST        08/28/16 00:01:23
BMAN161405   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           60             60                                 PUBLIC ASSIST        08/28/16 00:01:23
BMAN161410   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           60             60                                 PUBLIC ASSIST        08/28/16 00:01:23
BMAN161411   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           60             60                                 PUBLIC ASSIST        08/28/16 00:01:23
BMAN160371   BLM   TRAFFIC STOP    ENTRANCE RD                 Perimeter Response Area   CREATE   0   0   0   374    0   0   374    B215   LLOYD, KENNETH       VERBAL WARNING       08/28/16 00:02:15   FIELD_EVENT_DISPATCH   -119.2302985   40.7627
BMAN160372   BLM   TRAFFIC STOP    ENTRANCE                    Perimeter Response Area   CREATE   0   0   0   314    0   0   314    B210   MCGRATH, KEITH       VERBAL WARNING       08/28/16 00:02:43   FIELD_EVENT_DISPATCH   -119.2302985   40.7627
BMAN160374   BLM   TRAFFIC STOP    630J                        Gate Road Response Area   CREATE   0   0   0   495    0   0   495    B217   GARCIA, BRIAN        VERBAL WARNING       08/28/16 00:04:21   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN160373   BLM   PUBLIC CONTACT 300 & ESPLANE                3 O'clock Response Area   CREATE   0   0   0   151    0   0   151    B327   STEPHENSON, CAMM     NO ACTION            08/28/16 00:04:35   FIELD_EVENT_DISPATCH   -119.209771    40.7798
BMAN160375   BLM   TRAFFIC STOP    ENTRANCE RD                 Perimeter Response Area   CREATE   0   0   0   69     0   0   69     K222   MANSEAU, CORY        VERBAL WARNING       08/28/16 00:07:18   FIELD_EVENT_DISPATCH   -119.2302985   40.7627
BMAN160376   BLM   TRAFFIC STOP    @230 Es                     3 O'clock Response Area   CREATE   0   0   0   1647   0   0   1647   B327   STEPHENSON, CAMM     CITATION             08/28/16 00:08:22   FIELD_EVENT_DISPATCH   -119.19865     40.783
BMAN160377   BLM   PATROL CHECK    MAIN GATE                   9 O'clock Response Area   CREATE   0   0   0   2906   0   0   2906   I100   OPER, ZACHARY        CANCEL               08/28/16 00:10:00   FIELD_EVENT_DISPATCH   -119.22387     40.7788
BMAN160378   BLM   PUBLIC CONTACT 600 E                        Perimeter Response Area   CREATE   0   0   0   317    0   0   317    B311   R267                 PUBLIC ASSIST        08/28/16 00:10:21   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN160379   BLM   TRAFFIC STOP    GATE MM 1.5                 Gate Road Response Area   CREATE   0   0   0   143    0   0   143    B226   BUCHANAN, STANLEY    VERBAL WARNING       08/28/16 00:13:40   FIELD_EVENT_DISPATCH   -119.268136    40.7482
BMAN163080   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163086   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163087   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163088   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163090   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163092   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163094   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163096   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163098   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163106   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163111   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163081   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163083   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163091   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163093   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163097   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163104   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163105   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163108   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163109   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163116   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163119   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163089   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163100   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163103   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163107   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163113   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163114   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163115   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163117   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163118   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163079   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163082   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163084   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163085   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163095   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163099   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163101   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163102   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163110   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN163112   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            08/28/16 00:19:33                          -119.20965     40.7799
BMAN160381   BLM   TRAFFIC STOP    ENTRANCE RD                 Perimeter Response Area   CREATE   0   0   0   607    0   0   607    B215   LLOYD, KENNETH       VERBAL WARNING       08/28/16 00:22:41   FIELD_EVENT_DISPATCH   -119.2302985   40.7627
BMAN160382   BLM   TRAFFIC STOP    GATE MM 1.5                 Gate Road Response Area   CREATE   0   0   0   229    0   0   229    B226   BUCHANAN, STANLEY    VERBAL WARNING       08/28/16 00:26:54   FIELD_EVENT_DISPATCH   -119.2538178   40.7526
BMAN160383   BLM   TRAFFIC STOP    ENTRANCE RD                 Perimeter Response Area   CREATE   0   0   0   648    0   0   648    B215   LLOYD, KENNETH       VERBAL WARNING RPT   08/28/16 00:39:57   FIELD_EVENT_DISPATCH   -119.2302985   40.7627
BMAN160384   BLM   TRAFFIC STOP    @Greeters                   Perimeter Response Area   CREATE   0   0   0   147    0   0   147    B315   BLEVINS, COLE        VERBAL WARNING       08/28/16 00:41:43   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160385   BLM   TRAFFIC STOP    MI .5 GATE RD               Gate Road Response Area   CREATE   0   0   0   1764   0   0   1764   B226   BUCHANAN, STANLEY    VERBAL WARNING       08/28/16 00:46:16   FIELD_EVENT_DISPATCH   -119.271848    40.7501
BMAN160386   BLM   PATROL CHECK    @430 B                      3 O'clock Response Area   CREATE   0   0   0   106    0   0   106    B221   JOHNSON, GREGORY L   NO ACTION            08/28/16 00:47:13   FIELD_EVENT_DISPATCH   -119.20646     40.7777
BMAN160387   BLM   TRAFFIC STOP    GATE RD M.5                 Gate Road Response Area   CREATE   0   0   0   426    0   0   426    B226   BUCHANAN, STANLEY    VERBAL WARNING       08/28/16 00:53:55   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN160388   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area   CREATE   0   0   0   543    0   0   543    B215   LLOYD, KENNETH       VERBAL WARNING       08/28/16 00:54:37   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160389   BLM   TRAFFIC STOP    @645 K                      9 O'clock Response Area   CREATE   0   0   0   257    0   0   257    B317   CULVER, STEVON       NO ACTION            08/28/16 00:57:38   FIELD_EVENT_DISPATCH   -119.22423     40.7808
BMAN160390   BLM   TRAFFIC STOP    1000ES                      9 O'clock Response Area   CREATE   0   0   0   502    0   0   502    B311   DEAN, JUSTIN         VERBAL WARNING       08/28/16 00:58:35   FIELD_EVENT_DISPATCH   -119.2087646   40.793
BMAN160391   BLM   TRAFFIC STOP    @645 L                      9 O'clock Response Area   CREATE   0   0   0   558    0   0   558    B217   GARCIA, BRIAN        VERBAL WARNING       08/28/16 00:58:48   FIELD_EVENT_DISPATCH   -119.22503     40.7806
BMAN160392   BLM   TRAFFIC STOP    ENTRANCE RD MP 1            Perimeter Response Area   CREATE   0   0   0   2108   0   0   2108   K214   BOLES, TIMOTHY D     CANCEL               08/28/16 01:00:55   FIELD_EVENT_DISPATCH   -119.2302985   40.7492
BMAN160785   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           60             60                                 PUBLIC ASSIST        08/28/16 01:01:16
BMAN160799   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           900            900                                PUBLIC ASSIST        08/28/16 01:01:16
BMAN160802   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           1080           1080                               PUBLIC ASSIST        08/28/16 01:01:16
BMAN160803   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           1140           1140                               PUBLIC ASSIST        08/28/16 01:01:16
BMAN160787   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           180            180                                PUBLIC ASSIST        08/28/16 01:01:16
BMAN160789   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           300            300                                PUBLIC ASSIST        08/28/16 01:01:16
BMAN160792   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           480            480                                PUBLIC ASSIST        08/28/16 01:01:16
BMAN160793   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           540            540                                PUBLIC ASSIST        08/28/16 01:01:16
BMAN160794   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           600            600                                PUBLIC ASSIST        08/28/16 01:01:16
BMAN160796   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           720            720                                PUBLIC ASSIST        08/28/16 01:01:16
BMAN160797   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           780            780                                PUBLIC ASSIST        08/28/16 01:01:16
BMAN160798   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           840            840                                PUBLIC ASSIST        08/28/16 01:01:16




                                                                                                                                                                                                                         ER00011
BMAN160786   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           120             120                                 PUBLIC ASSIST        08/28/16 01:01:16
BMAN160788
BMAN160791
             BLM
             BLM
                   PUBLIC CONTACT MOBILE COMMAND
                   PUBLIC CONTACT MOBILE COMMAND
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 195 of 499
                                                                                                  0
                                                                                                  0
                                                                                                              240
                                                                                                              420
                                                                                                                              240
                                                                                                                              420
                                                                                                                                                                  PUBLIC ASSIST
                                                                                                                                                                  PUBLIC ASSIST
                                                                                                                                                                                       08/28/16 01:01:16
                                                                                                                                                                                       08/28/16 01:01:16
BMAN160805   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           1260            1260                                PUBLIC ASSIST        08/28/16 01:01:16
BMAN160790   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           360             360                                 PUBLIC ASSIST        08/28/16 01:01:16
BMAN160795   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           660             660                                 PUBLIC ASSIST        08/28/16 01:01:16
BMAN160800   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           960             960                                 PUBLIC ASSIST        08/28/16 01:01:16
BMAN160801   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           1020            1020                                PUBLIC ASSIST        08/28/16 01:01:16
BMAN160804   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           1200            1200                                PUBLIC ASSIST        08/28/16 01:01:16
BMAN160393   BLM   TRAFFIC STOP    GATE RD MM 5                Gate Road Response Area   CREATE   0   0   0   2803    0   0   2803    K211   ALBRIGHT, CALVIN     CITATION             08/28/16 01:02:51   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN160394   BLM   TRAFFIC STOP    630L                        9 O'clock Response Area   CREATE   0   0   0   477     0   0   477     B225   WOODS, JASON         VERBAL WARNING       08/28/16 01:03:13   FIELD_EVENT_DISPATCH   -119.2238671   40.7788
BMAN160395   BLM   PUBLIC CONTACT 1000B                        9 O'clock Response Area   CREATE   0   0   0   22      0   0   22      B311   DEAN, JUSTIN         PUBLIC ASSIST        08/28/16 01:10:27   FIELD_EVENT_DISPATCH   -119.2093953   40.7948
BMAN160396   BLM   TRAFFIC STOP    630J                        9 O'clock Response Area   CREATE   0   0   0   419     0   0   419     B220   JENSEN, WESLEY       VERBAL WARNING       08/28/16 01:11:43   FIELD_EVENT_DISPATCH   -119.2223664   40.7794
BMAN160397   BLM   TRAFFIC STOP    700 L                       9 O'clock Response Area   CREATE   0   0   0   596     0   0   596     B217   GARCIA, BRIAN        VERBAL WARNING       08/28/16 01:14:21   FIELD_EVENT_DISPATCH   -119.2258689   40.7825
BMAN160398   BLM   TRAFFIC STOP    .5 GATE RD                  Gate Road Response Area   CREATE   0   0   0   42      0   0   42      B210   MCGRATH, KEITH       VERBAL WARNING       08/28/16 01:17:03   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN160399   BLM   TRAFFIC STOP    GATE .5                     Gate Road Response Area   CREATE   0   0   0   402     0   0   402     B226   BUCHANAN, STANLEY    VERBAL WARNING       08/28/16 01:18:09   FIELD_EVENT_DISPATCH   -119.269488    40.7489
BMAN160400   BLM   TRAFFIC STOP    515L                        3 O'clock Response Area   CREATE   0   0   0   465     0   0   465     B221   JOHNSON, GREGORY L   VERBAL WARNING       08/28/16 01:19:10   FIELD_EVENT_DISPATCH   -119.2141644   40.7723
BMAN163120   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163122   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163123   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163131   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163141   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163124   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163125   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163127   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163128   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163129   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163132   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163140   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163142   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163143   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163126   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163130   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163133   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163134   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163135   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163137   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163144   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163121   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163136   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN163139   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 01:19:33                          -119.20965     40.7799
BMAN160401   BLM   TRAFFIC STOP    GATE RD .05                 Gate Road Response Area   CREATE   0   0   0   660     0   0   660     B215   LLOYD, KENNETH       VERBAL WARNING       08/28/16 01:22:42   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160402   BLM   TRAFFIC STOP    500L                        3 O'clock Response Area   CREATE   0   0   0   504     0   0   504     B327   STEPHENSON, CAMM     VERBAL WARNING       08/28/16 01:22:54   FIELD_EVENT_DISPATCH   -119.2116763   40.7717
BMAN160403   BLM   TRAFFIC STOP    500L                        3 O'clock Response Area   CREATE   0   0   0   316     0   0   316     B221   JOHNSON, GREGORY L   VERBAL WARNING       08/28/16 01:27:10   FIELD_EVENT_DISPATCH   -119.2116763   40.7717
BMAN160404   BLM   TRAFFIC STOP    @645 K                      9 O'clock Response Area   CREATE   0   0   0   1096    0   0   1096    I306   CURRY, JASON         VERBAL WARNING       08/28/16 01:27:53   FIELD_EVENT_DISPATCH   -119.22423     40.7808
BMAN160405   BLM   TRAFFIC STOP    GATE RD MM .05              Gate Road Response Area   CREATE   0   0   0   177     0   0   177     B210   MCGRATH, KEITH       VERBAL WARNING       08/28/16 01:31:40   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN160406   BLM   TRAFFIC STOP    @415 L                      3 O'clock Response Area   CREATE   0   0   0   719     0   0   719     I204   ANDREWS, JOSIAH      VERBAL WARNING       08/28/16 01:32:24   FIELD_EVENT_DISPATCH   -119.20385     40.7713
BMAN160407   BLM   TRAFFIC STOP    @730 J                      9 O'clock Response Area   CREATE   0   0   0   483     0   0   483     B225   WOODS, JASON         VERBAL WARNING       08/28/16 01:34:59   FIELD_EVENT_DISPATCH   -119.22482     40.7864
BMAN160408   BLM   TRAFFIC STOP    ENTRANCE ROAD               Gate Road Response Area   CREATE   0   0   0   4905    0   0   4905    B224   MURRELL, SHELLEY     WRITTEN WARNING      08/28/16 01:37:31   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN160409   BLM   TRAFFIC STOP    730K                        9 O'clock Response Area   CREATE   0   0   0   696     0   0   696     B217   GARCIA, BRIAN        VERBAL WARNING       08/28/16 01:52:37   FIELD_EVENT_DISPATCH   -119.2258689   40.7825
BMAN160410   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area   CREATE   0   0   0   234     0   0   234     B215   LLOYD, KENNETH       VERBAL WARNING       08/28/16 01:52:53   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160411   BLM   PUBLIC CONTACT ENTRANCE RD                  Gate Road Response Area   CREATE   0   0   0   787     0   0   787     B215   LLOYD, KENNETH       VERBAL WARNING       08/28/16 01:56:55   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160412   BLM   TRAFFIC STOP    @715 J                      9 O'clock Response Area   CREATE   0   0   0   668     0   0   668     I306   CURRY, JASON         VERBAL WARNING       08/28/16 01:58:01   FIELD_EVENT_DISPATCH   -119.22466     40.7846
BMAN160413   BLM   TRAFFIC STOP    Z/8                         Perimeter Response Area   CREATE   0   0   0   176     0   0   176     B314   LASHER, NICHOLAS S   CITATION             08/28/16 01:58:27   FIELD_EVENT_DISPATCH   -119.2302985   40.7492
BMAN160414   BLM   TRAFFIC STOP    ENTRANCE RD .05             Gate Road Response Area   CREATE   0   0   0   570     0   0   570     B200   ROOP, MICHAEL        VERBAL WARNING       08/28/16 01:58:50   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160415   BLM   TRAFFIC STOP    ENTRANCE RD .05             Gate Road Response Area   CREATE   0   0   0   155     0   0   155     B200   ROOP, MICHAEL        VERBAL WARNING       08/28/16 02:08:47   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160416   BLM   TRAFFIC STOP    730J                        9 O'clock Response Area   CREATE   0   0   0   545     0   0   545     I306   CURRY, JASON         VERBAL WARNING       08/28/16 02:11:17   FIELD_EVENT_DISPATCH   -119.2248161   40.7864
BMAN160417   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area   CREATE   0   0   0   339     0   0   339     K211   ALBRIGHT, CALVIN     VERBAL WARNING       08/28/16 02:16:38   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160418   BLM   PUBLIC CONTACT 600K                         3 O'clock Response Area   CREATE   0   0   0   592     0   0   592     B221   JOHNSON, GREGORY L   PUBLIC ASSIST        08/28/16 02:17:38   FIELD_EVENT_DISPATCH   -119.2200642   40.7761
BMAN160419   BLM   TRAFFIC STOP    12 MI EXIT                  Perimeter Response Area   CREATE   0   0   0   451     0   0   451     B326   HOWELL, THOMAS       NO ACTION            08/28/16 02:22:50   FIELD_EVENT_DISPATCH   -119.22327     40.7602
BMAN160420   BLM   TRAFFIC STOP    @630 J                      9 O'clock Response Area   CREATE   0   0   0   132     0   0   132     B327   STEPHENSON, CAMM     VERBAL WARNING       08/28/16 02:26:20   FIELD_EVENT_DISPATCH   -119.22237     40.7794
BMAN160421   BLM   TRAFFIC STOP    715J                        9 O'clock Response Area   CREATE   0   0   0   696     0   0   696     I306   CURRY, JASON         VERBAL WARNING       08/28/16 02:28:17   FIELD_EVENT_DISPATCH   -119.2246619   40.7846
BMAN160422   BLM   TRAFFIC STOP    ENTRANCE RD .05             Gate Road Response Area   CREATE   0   0   0   660     0   0   660     B200   ROOP, MICHAEL        VERBAL WARNING       08/28/16 02:35:11   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160423   BLM   TRAFFIC STOP    ENTRANCE RD                 Gate Road Response Area   CREATE   0   0   0   916     0   0   916     B215   LLOYD, KENNETH       VERBAL WARNING RPT   08/28/16 02:37:11   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160424   BLM   TRAFFIC STOP    ENTRANCE RD                 Gate Road Response Area   CREATE   0   0   0   69112   0   0   69112   B200   ROOP, MICHAEL        VERBAL WARNING RPT   08/28/16 02:49:34   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160425   BLM   TRAFFIC STOP    GATE RD 1MM                 Gate Road Response Area   CREATE   0   0   0   654     0   0   654     B323   WAGGONER, SEAN       VERBAL WARNING       08/28/16 02:49:36   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160426   BLM   TRAFFIC STOP    GATE RD 3MM                 Perimeter Response Area   CREATE   0   0   0   188     0   0   188     K310   PARR, RYAN           VERBAL WARNING       08/28/16 02:50:29   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN160427   BLM   TRAFFIC STOP    GATE RD MM3                 Perimeter Response Area   CREATE   0   0   0   8321    0   0   8321    K310   PARR, RYAN           CITATION             08/28/16 02:55:46   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN160809   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           120             120                                 PUBLIC ASSIST        08/28/16 03:00:16
BMAN160813   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           360             360                                 PUBLIC ASSIST        08/28/16 03:00:16
BMAN160819   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           720             720                                 PUBLIC ASSIST        08/28/16 03:00:16
BMAN160821   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           840             840                                 PUBLIC ASSIST        08/28/16 03:00:16
BMAN160810   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           180             180                                 PUBLIC ASSIST        08/28/16 03:00:16
BMAN160812   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           300             300                                 PUBLIC ASSIST        08/28/16 03:00:16
BMAN160816   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           540             540                                 PUBLIC ASSIST        08/28/16 03:00:16
BMAN160818   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           660             660                                 PUBLIC ASSIST        08/28/16 03:00:16
BMAN160806   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           0               0                                   PUBLIC ASSIST        08/28/16 03:00:16
BMAN160807   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           0               0                                   PUBLIC ASSIST        08/28/16 03:00:16
BMAN160811   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           240             240                                 PUBLIC ASSIST        08/28/16 03:00:16
BMAN160814   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           420             420                                 PUBLIC ASSIST        08/28/16 03:00:16
BMAN160815   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           480             480                                 PUBLIC ASSIST        08/28/16 03:00:16
BMAN160817   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           600             600                                 PUBLIC ASSIST        08/28/16 03:00:16
BMAN160808   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           60              60                                  PUBLIC ASSIST        08/28/16 03:00:16
BMAN160820   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           780             780                                 PUBLIC ASSIST        08/28/16 03:00:16
BMAN160822   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0           900             900                                 PUBLIC ASSIST        08/28/16 03:00:16
BMAN160428   BLM   TRAFFIC STOP    ENTRANCE RD MI 1            Perimeter Response Area   CREATE   0   0   0   39      0   0   39      K316   MAGALLON, CHRIS      VERBAL WARNING       08/28/16 03:03:51   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN160429   BLM   TRAFFIC STOP    GATE ROAD 1M                Gate Road Response Area   CREATE   0   0   0   71135   0   0   71135   K322   CARPENTER, MICHAEL   CITATION             08/28/16 03:04:03   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160430   BLM   TRAFFIC STOP    ENTRANCE RD MI 1            Perimeter Response Area   CREATE   0   0   0   141     0   0   141     K316   MAGALLON, CHRIS      VERBAL WARNING       08/28/16 03:05:01   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN163145   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 03:19:33                          -119.20965     40.7799
BMAN163148   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 03:19:33                          -119.20965     40.7799
BMAN163149   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 03:19:33                          -119.20965     40.7799
BMAN163155   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 03:19:33                          -119.20965     40.7799
BMAN163159   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 03:19:33                          -119.20965     40.7799
BMAN163146   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 03:19:33                          -119.20965     40.7799
BMAN163156   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 03:19:33                          -119.20965     40.7799
BMAN163160   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 03:19:33                          -119.20965     40.7799
BMAN163147   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 03:19:33                          -119.20965     40.7799
BMAN163150   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 03:19:33                          -119.20965     40.7799
BMAN163153   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 03:19:33                          -119.20965     40.7799
BMAN163154   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 03:19:33                          -119.20965     40.7799
BMAN163157   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 03:19:33                          -119.20965     40.7799
BMAN163158   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 03:19:33                          -119.20965     40.7799
BMAN163151   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 03:19:33                          -119.20965     40.7799
BMAN163152   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION            08/28/16 03:19:33                          -119.20965     40.7799




                                                                                                                                                                                                                           ER00012
BMAN160431   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area       CREATE   0   0   0   565    0   0   565    B314   LASHER, NICHOLAS S   VERBAL WARNING       08/28/16 03:59:04   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160432
BMAN160433
             BLM
             BLM
                   TRAFFIC STOP
                   TRAFFIC STOP
                                   ENTRANCE ROAD M1
                                   ENTRANCE ROAD 1M
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 196 of 499
                                                               Perimeter Response Area
                                                               Perimeter Response Area
                                                                                             CREATE
                                                                                             CREATE
                                                                                                      0
                                                                                                      0
                                                                                                          0
                                                                                                          0
                                                                                                              0
                                                                                                              0
                                                                                                                  404
                                                                                                                  224
                                                                                                                         0
                                                                                                                         0
                                                                                                                             0
                                                                                                                             0
                                                                                                                                 404
                                                                                                                                 224
                                                                                                                                        K316
                                                                                                                                        K316
                                                                                                                                               MAGALLON, CHRIS
                                                                                                                                               MAGALLON, CHRIS
                                                                                                                                                                    VERBAL WARNING
                                                                                                                                                                    VERBAL WARNING
                                                                                                                                                                                         08/28/16 04:36:36
                                                                                                                                                                                         08/28/16 04:46:13
                                                                                                                                                                                                             FIELD_EVENT_DISPATCH
                                                                                                                                                                                                             FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                    -119.2512657
                                                                                                                                                                                                                                    -119.2512657
                                                                                                                                                                                                                                                   40.7424
                                                                                                                                                                                                                                                   40.7424
BMAN160434   BLM   TRAFFIC STOP    7J                          Perimeter Response Area       CREATE   0   0   0   476    0   0   476    B320   TITUS, AARON R       VERBAL WARNING       08/28/16 04:58:28   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN160435   BLM   TRAFFIC STOP    ENTRANCE ROAD 1.5M          Perimeter Response Area       CREATE   0   0   0   5579   0   0   5579   K316   MAGALLON, CHRIS      VERBAL WARNING       08/28/16 04:59:49   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN160824   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           120            120                                PUBLIC ASSIST        08/28/16 05:00:16
BMAN160829   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           360            360                                PUBLIC ASSIST        08/28/16 05:00:16
BMAN160830   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           420            420                                PUBLIC ASSIST        08/28/16 05:00:16
BMAN160832   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           540            540                                PUBLIC ASSIST        08/28/16 05:00:16
BMAN160825   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           120            120                                PUBLIC ASSIST        08/28/16 05:00:16
BMAN160827   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           240            240                                PUBLIC ASSIST        08/28/16 05:00:16
BMAN160823   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           60             60                                 PUBLIC ASSIST        08/28/16 05:00:16
BMAN160826   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           180            180                                PUBLIC ASSIST        08/28/16 05:00:16
BMAN160828   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           300            300                                PUBLIC ASSIST        08/28/16 05:00:16
BMAN160831   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           480            480                                PUBLIC ASSIST        08/28/16 05:00:16
BMAN160436   BLM   TRAFFIC STOP    GATE ROAD                   Gate Road Response Area       CREATE   0   0   0   601    0   0   601    B325   PETERSEN, MARK       VERBAL WARNING       08/28/16 05:15:12   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN163161   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                  NO ACTION            08/28/16 05:19:33                          -119.20965     40.7799
BMAN163162   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                  NO ACTION            08/28/16 05:19:33                          -119.20965     40.7799
BMAN163166   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                  NO ACTION            08/28/16 05:19:33                          -119.20965     40.7799
BMAN163170   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                  NO ACTION            08/28/16 05:19:33                          -119.20965     40.7799
BMAN163163   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                  NO ACTION            08/28/16 05:19:33                          -119.20965     40.7799
BMAN163167   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                  NO ACTION            08/28/16 05:19:33                          -119.20965     40.7799
BMAN163168   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                  NO ACTION            08/28/16 05:19:33                          -119.20965     40.7799
BMAN163164   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                  NO ACTION            08/28/16 05:19:33                          -119.20965     40.7799
BMAN163165   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                  NO ACTION            08/28/16 05:19:33                          -119.20965     40.7799
BMAN163169   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                  NO ACTION            08/28/16 05:19:33                          -119.20965     40.7799
BMAN160437   BLM   TRAFFIC STOP    GATE ROAD 1M                Gate Road Response Area       CREATE   0   0   0   360    0   0   360    B314   LASHER, NICHOLAS S   VERBAL WARNING RPT   08/28/16 05:27:41   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160438   BLM   TRAFFIC STOP    GATE RD M1                  Gate Road Response Area       CREATE   0   0   0   470    0   0   470    B321   CUNNINGHAM, STEVE    VERBAL WARNING       08/28/16 05:30:26   FIELD_EVENT_DISPATCH   -119.2587719   40.7464
BMAN160439   BLM   PUBLIC CONTACT GREETER\                     Gate Road Response Area       CREATE   0   0   0   73     0   0   73     K322   CARPENTER, MICHAEL   PUBLIC ASSIST        08/28/16 05:35:45   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160440   BLM   TRAFFIC STOP    GATE ROAD 1M                Gate Road Response Area       CREATE   0   0   0   440    0   0   440    B314   LASHER, NICHOLAS S   VERBAL WARNING       08/28/16 05:36:26   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160442   BLM   TRAFFIC STOP    GATE M2                     Perimeter Response Area       CREATE   0   0   0   537    0   0   537    B317   CULVER, STEVON       NO ACTION            08/28/16 05:37:43   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN160443   BLM   TRAFFIC STOP    GREETERS                    Gate Road Response Area       CREATE   0   0   0   503    0   0   503    B323   WAGGONER, SEAN       VERBAL WARNING RPT   08/28/16 05:41:45   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN160444   BLM   TRAFFIC STOP    900L                        9 O'clock Response Area       CREATE   0   0   0   312    0   0   312    B323   WAGGONER, SEAN       VERBAL WARNING       08/28/16 05:50:03   FIELD_EVENT_DISPATCH   -119.2206414   40.7972
BMAN160445   BLM   TRAFFIC STOP    900L                        9 O'clock Response Area       CREATE   0   0   0   156    0   0   156    K322   CARPENTER, MICHAEL   VERBAL WARNING       08/28/16 05:53:48   FIELD_EVENT_DISPATCH   -119.2206414   40.7972
BMAN160446   BLM   TRAFFIC STOP    ENTRANCE ROAD               Gate Road Response Area       CREATE   0   0   0   908    0   0   908    B325   PETERSEN, MARK       PUBLIC ASSIST        08/28/16 05:56:41   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160447   BLM   TRAFFIC STOP    GREETER GATE                Gate Road Response Area       CREATE   0   0   0   453    0   0   453    B314   LASHER, NICHOLAS S   VERBAL WARNING RPT   08/28/16 05:59:26   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160838   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           60             60                                 PUBLIC ASSIST        08/28/16 06:00:16
BMAN160841   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           60             60                                 PUBLIC ASSIST        08/28/16 06:00:16
BMAN160843   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           60             60                                 PUBLIC ASSIST        08/28/16 06:00:16
BMAN160844   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           60             60                                 PUBLIC ASSIST        08/28/16 06:00:16
BMAN160835   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           60             60                                 PUBLIC ASSIST        08/28/16 06:00:16
BMAN160840   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           60             60                                 PUBLIC ASSIST        08/28/16 06:00:16
BMAN160833   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           60             60                                 PUBLIC ASSIST        08/28/16 06:00:16
BMAN160834   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           60             60                                 PUBLIC ASSIST        08/28/16 06:00:16
BMAN160839   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           60             60                                 PUBLIC ASSIST        08/28/16 06:00:16
BMAN160842   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           60             60                                 PUBLIC ASSIST        08/28/16 06:00:16
BMAN160836   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           60             60                                 PUBLIC ASSIST        08/28/16 06:00:16
BMAN160837   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           60             60                                 PUBLIC ASSIST        08/28/16 06:00:16
BMAN160845   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           60             60                                 PUBLIC ASSIST        08/28/16 06:00:16
BMAN160448   BLM   TRAFFIC STOP    900L                        9 O'clock Response Area       CREATE   0   0   0   235    0   0   235    B323   WAGGONER, SEAN       VERBAL WARNING       08/28/16 06:01:02   FIELD_EVENT_DISPATCH   -119.2206414   40.7972
BMAN160449   BLM   TRAFFIC STOP    GREETER GATE                9 O'clock Response Area       CREATE   0   0   0   94     0   0   94     K322   CARPENTER, MICHAEL   VERBAL WARNING       08/28/16 06:06:43   FIELD_EVENT_DISPATCH   -119.2206414   40.7972
BMAN160450   BLM   PUBLIC CONTACT 630H                         9 O'clock Response Area       CREATE   0   0   0   6      0   0   6      B315   BLEVINS, COLE        PUBLIC ASSIST        08/28/16 06:19:51   FIELD_EVENT_DISPATCH   -119.2208682   40.7801
BMAN160451   BLM   TRAFFIC STOP    @Greeters                   Perimeter Response Area       CREATE   0   0   0   3978   0   0   3978   B113   BOXX, MELISSA J      CITATION             08/28/16 06:25:45   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160452   BLM   TRAFFIC STOP    GATE RD 3.4                 Outside Event Response Area   CREATE   0   0   0   5357   0   0   5357   B124   FELIX, ERNESTO       CITATION             08/28/16 06:26:44   FIELD_EVENT_DISPATCH   -119.2512657   40.729
BMAN160453   BLM   TRAFFIC STOP    GATE RD M3                  Gate Road Response Area       CREATE   0   0   0   1643   0   0   1643   B115   JOHNSON, RAYMOND I   VERBAL WARNING RPT   08/28/16 06:28:22   FIELD_EVENT_DISPATCH   -119.2351107   40.7607
BMAN160454   BLM   TRAFFIC STOP    GREETERS GATE               Perimeter Response Area       CREATE   0   0   0   2662   0   0   2662   B125   PAIVA, GEORGE        CITATION             08/28/16 06:29:12   FIELD_EVENT_DISPATCH   -119.232086    40.7801
BMAN160455   BLM   TRAFFIC STOP    GATE ROAD 3M                Perimeter Response Area       CREATE   0   0   0   988    0   0   988    B326   HOWELL, THOMAS       VERBAL WARNING       08/28/16 06:40:39   FIELD_EVENT_DISPATCH   -119.253351    40.7563
BMAN160456   BLM   PUBLIC CONTACT 5H                           9 O'clock Response Area       CREATE   0   0   0   17     0   0   17     B311   DEAN, JUSTIN         PUBLIC ASSIST        08/28/16 06:45:03   FIELD_EVENT_DISPATCH   -119.2093953   40.7948
BMAN160457   BLM   TRAFFIC STOP    GATE RD 3.5                 Gate Road Response Area       CREATE   0   0   0   3571   0   0   3571   B110   SONES, BRADLEY P     CITATION             08/28/16 06:47:16   FIELD_EVENT_DISPATCH   -119.231228    40.7678
                                                                                                                                               MARSOOBIAN, JASON
BMAN160458   BLM   TRAFFIC STOP    @645 D                      9 O'clock Response Area       CREATE   0   0   0   1083   0   0   1083   B121                        VERBAL WARNING RPT   08/28/16 06:54:37   FIELD_EVENT_DISPATCH   -119.21863     40.7826
                                                                                                                                               A
BMAN160846   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           60             60                                 PUBLIC ASSIST        08/28/16 07:00:16
BMAN160848   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           180            180                                PUBLIC ASSIST        08/28/16 07:00:16
BMAN160849   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           240            240                                PUBLIC ASSIST        08/28/16 07:00:16
BMAN160847   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           120            120                                PUBLIC ASSIST        08/28/16 07:00:16
BMAN160850   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           300            300                                PUBLIC ASSIST        08/28/16 07:00:16
BMAN160851   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           360            360                                PUBLIC ASSIST        08/28/16 07:00:16
BMAN160459   BLM   TRAFFIC STOP    ENTRANCE GATE 3.5           Gate Road Response Area       CREATE   0   0   0   117    0   0   117    B115   JOHNSON, RAYMOND I   NO ACTION            08/28/16 07:08:04   FIELD_EVENT_DISPATCH   -119.2351107   40.7607
BMAN160460   BLM   TRAFFIC STOP    GREETERS GATE               Outside Event Response Area   CREATE   0   0   0   7849   0   0   7849   B116   NALEN, SHANE         CITATION             08/28/16 07:16:31   FIELD_EVENT_DISPATCH   -119.2512657   40.729
BMAN160461   BLM   TRAFFIC STOP    GATE RD 3.74                Gate Road Response Area       CREATE   0   0   0   1196   0   0   1196   B115   JOHNSON, RAYMOND I   CITATION             08/28/16 07:18:51   FIELD_EVENT_DISPATCH   -119.2351107   40.7607
                                                                                                                                               MARSOOBIAN, JASON
BMAN160462   BLM   PUBLIC CONTACT @0700H                       Perimeter Response Area       CREATE   0   0   0   436    0   0   436    B121                        PUBLIC ASSIST        08/28/16 07:19:33   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
                                                                                                                                               A
BMAN160463   BLM   TRAFFIC STOP    830 G                       Perimeter Response Area       CREATE   0   0   0   1040   0   0   1040   B129   SMITH, IRA           VERBAL WARNING       08/28/16 07:31:45   FIELD_EVENT_DISPATCH   -119.232966    40.7795
                                                                                                                                               MARSOOBIAN, JASON
BMAN160464   BLM   TRAFFIC STOP    @0630J                      Perimeter Response Area       CREATE   0   0   0   208    0   0   208    B121                        NO ACTION            08/28/16 07:33:18   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
                                                                                                                                               A
                                                                                                                                               MARSOOBIAN, JASON
BMAN160465   BLM   TRAFFIC STOP    @0600H                      Perimeter Response Area       CREATE   0   0   0   2729   0   0   2729   B121                        VERBAL WARNING RPT   08/28/16 07:38:32   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
                                                                                                                                               A
BMAN160466   BLM   PUBLIC CONTACT 830 H                        9 O'clock Response Area       CREATE   0   0   0   27     0   0   27     K111   HUSTON, CHARLES      PUBLIC ASSIST        08/28/16 07:50:01   FIELD_EVENT_DISPATCH   -119.220821    40.7924
BMAN160467   BLM   TRAFFIC STOP    830 I                       Perimeter Response Area       CREATE   0   0   0   331    0   0   331    B129   SMITH, IRA           VERBAL WARNING       08/28/16 07:51:13   FIELD_EVENT_DISPATCH   -119.232966    40.7795
BMAN160468   BLM   TRAFFIC STOP    630 J                       Gate Road Response Area       CREATE   0   0   0   987    0   0   987    B125   PAIVA, GEORGE        VERBAL WARNING       08/28/16 07:53:32   FIELD_EVENT_DISPATCH   -119.223846    40.7727
BMAN160469   BLM   TRAFFIC STOP    GREETERS                    Gate Road Response Area       CREATE   0   0   0   6667   0   0   6667   B113   BOXX, MELISSA J      VERBAL WARNING RPT   08/28/16 07:56:22   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN160470   BLM   PUBLIC CONTACT 845 K                        9 O'clock Response Area       CREATE   0   0   0   23     0   0   23     K111   HUSTON, CHARLES      PUBLIC ASSIST        08/28/16 07:57:05   FIELD_EVENT_DISPATCH   -119.220821    40.7924
BMAN160854   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           121            121                                PUBLIC ASSIST        08/28/16 08:00:16
BMAN160855   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           181            181                                PUBLIC ASSIST        08/28/16 08:00:16
BMAN160852   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           1              1                                  PUBLIC ASSIST        08/28/16 08:00:16
BMAN160857   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           241            241                                PUBLIC ASSIST        08/28/16 08:00:16
BMAN160861   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           481            481                                PUBLIC ASSIST        08/28/16 08:00:16
BMAN160864   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           661            661                                PUBLIC ASSIST        08/28/16 08:00:16
BMAN160865   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           721            721                                PUBLIC ASSIST        08/28/16 08:00:16
BMAN160866   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           781            781                                PUBLIC ASSIST        08/28/16 08:00:16
BMAN160867   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           841            841                                PUBLIC ASSIST        08/28/16 08:00:16
BMAN160853   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           61             61                                 PUBLIC ASSIST        08/28/16 08:00:16
BMAN160858   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           301            301                                PUBLIC ASSIST        08/28/16 08:00:16
BMAN160860   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           421            421                                PUBLIC ASSIST        08/28/16 08:00:16
BMAN160862   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           541            541                                PUBLIC ASSIST        08/28/16 08:00:16
BMAN160868   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           901            901                                PUBLIC ASSIST        08/28/16 08:00:16
BMAN160859   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           361            361                                PUBLIC ASSIST        08/28/16 08:00:16
BMAN160863   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           601            601                                PUBLIC ASSIST        08/28/16 08:00:16
BMAN160869   BLM   PUBLIC CONTACT MOBILE COMMAND                                                      0           961            961                                PUBLIC ASSIST        08/28/16 08:00:16
BMAN160471   BLM   TRAFFIC STOP    GREETERS                    Gate Road Response Area       CREATE   0   0   0   97     0   0   97     B127   MACHLER, FRANK       VERBAL WARNING       08/28/16 08:00:44   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN160472   BLM   TRAFFIC STOP    GREETERS                    Gate Road Response Area       CREATE   0   0   0   577    0   0   577    B124   FELIX, ERNESTO       VERBAL WARNING       08/28/16 08:06:30   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN160473   BLM   TRAFFIC STOP    GREETERS                    Gate Road Response Area       CREATE   0   0   0   1451   0   0   1451   B127   MACHLER, FRANK       CITATION             08/28/16 08:13:49   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN160474   BLM   PUBLIC CONTACT @830 J                       9 O'clock Response Area       CREATE   0   0   0   2097   0   0   2097   B129   SMITH, IRA           NO ACTION            08/28/16 08:21:15   FIELD_EVENT_DISPATCH   -119.22234     40.7934
BMAN160475   BLM   TRAFFIC STOP    @Greeters                   Perimeter Response Area       CREATE   0   0   0   4803   0   0   4803   B126   ROMERO, CLAYTON      CITATION             08/28/16 08:29:56   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160476   BLM   TRAFFIC STOP    GATE 3 5                    Gate Road Response Area       CREATE   0   0   0   2593   0   0   2593   B124   FELIX, ERNESTO       CITATION             08/28/16 08:30:55   FIELD_EVENT_DISPATCH   -119.23129     40.7657
BMAN160477   BLM   TRAFFIC STOP    GATE ROAD                   Gate Road Response Area       CREATE   0   0   0   1282   0   0   1282   B127   MACHLER, FRANK       NO ACTION            08/28/16 08:42:01   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160478   BLM   ASSIST          AIRPORT                     Perimeter Response Area       CREATE   0   0   0   2192   0   0   2192   B128   FONKEN, PETER        CITATION             08/28/16 08:42:32   FIELD_EVENT_DISPATCH   -119.21108     40.7643
BMAN160480   BLM   PUBLIC CONTACT MOBILE COMMAND               3 O'clock Response Area       CREATE   0   0   0   1075   0   0   1075   B114   R192                 PUBLIC ASSIST        08/28/16 08:53:31   FIELD_EVENT_DISPATCH   -119.209641    40.7799




                                                                                                                                                                                                                             ER00013
BMAN160481   BLM   PUBLIC CONTACT 745 J                           Perimeter Response Area       CREATE   0    0     0     15      0     0     15      B129    SMITH, IRA                          PUBLIC ASSIST        08/28/16 08:56:22   FIELD_EVENT_DISPATCH   -119.232966    40.7795
BMAN160873
BMAN160879
             BLM
             BLM
                   PUBLIC CONTACT MOBILE COMMAND
                   PUBLIC CONTACT MOBILE COMMAND
                                                                        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 197 of 499
                                                                                                         0
                                                                                                         0
                                                                                                                          241
                                                                                                                          601
                                                                                                                                              241
                                                                                                                                              601
                                                                                                                                                                                                  PUBLIC ASSIST
                                                                                                                                                                                                  PUBLIC ASSIST
                                                                                                                                                                                                                       08/28/16 09:00:16
                                                                                                                                                                                                                       08/28/16 09:00:16
BMAN160880   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                661                 661                                                 PUBLIC ASSIST        08/28/16 09:00:16
BMAN160881   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                721                 721                                                 PUBLIC ASSIST        08/28/16 09:00:16
BMAN160884   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                901                 901                                                 PUBLIC ASSIST        08/28/16 09:00:16
BMAN160871   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                121                 121                                                 PUBLIC ASSIST        08/28/16 09:00:16
BMAN160874   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                301                 301                                                 PUBLIC ASSIST        08/28/16 09:00:16
BMAN160875   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                361                 361                                                 PUBLIC ASSIST        08/28/16 09:00:16
BMAN160877   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                481                 481                                                 PUBLIC ASSIST        08/28/16 09:00:16
BMAN160870   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                61                  61                                                  PUBLIC ASSIST        08/28/16 09:00:16
BMAN160872   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                181                 181                                                 PUBLIC ASSIST        08/28/16 09:00:16
BMAN160876   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                421                 421                                                 PUBLIC ASSIST        08/28/16 09:00:16
BMAN160878   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                541                 541                                                 PUBLIC ASSIST        08/28/16 09:00:16
BMAN160882   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                781                 781                                                 PUBLIC ASSIST        08/28/16 09:00:16
BMAN160883   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                841                 841                                                 PUBLIC ASSIST        08/28/16 09:00:16
BMAN160482   BLM   TRAFFIC STOP    GATE RD 3.5                    Gate Road Response Area       CREATE   0    0     0     462     0     0     462     B124    FELIX, ERNESTO                      VERBAL WARNING       08/28/16 09:26:15   FIELD_EVENT_DISPATCH   -119.2312915   40.7657
BMAN160483   BLM   TRAFFIC STOP    @630K                          3 O'clock Response Area       CREATE   0    0     0     1690    0     0     1690    B125    PAIVA, GEORGE                       CITATION             08/28/16 09:34:08   FIELD_EVENT_DISPATCH   -119.222151    40.7732
BMAN160484   BLM   TRAFFIC STOP    GATE RD MM3                    Gate Road Response Area       CREATE   0    0     0     710     0     0     710     B124    FELIX, ERNESTO                      VERBAL WARNING       08/28/16 09:38:30   FIELD_EVENT_DISPATCH   -119.2351107   40.7607
BMAN160485   BLM   TRAFFIC STOP    630 J                          Perimeter Response Area       CREATE   0    0     0     101     0     0     101     B129    SMITH, IRA                          VERBAL WARNING       08/28/16 09:38:51   FIELD_EVENT_DISPATCH   -119.232966    40.7795
BMAN160486   BLM   TRAFFIC STOP    MAIN ENTRANCE                  Perimeter Response Area       CREATE   0    0     0     805     0     0     805     B128    FONKEN, PETER                       VERBAL WARNING       08/28/16 09:44:51   FIELD_EVENT_DISPATCH   -119.272105    40.7551
BMAN160487   BLM   TRAFFIC STOP    630 K                          Perimeter Response Area       CREATE   0    0     0     389     0     0     389     B129    SMITH, IRA                          VERBAL WARNING       08/28/16 09:51:27   FIELD_EVENT_DISPATCH   -119.232966    40.7795
                                   COMM JOC BY JUNGLE RD THRU
BMAN160488   BLM   TRAFFIC STOP                                   3 O'clock Response Area       CREATE   0    0     0     197     0     0     197     COMMS   YOUNG, JON                          NO ACTION            08/28/16 09:52:36   FIELD_EVENT_DISPATCH   -119.209641    40.7665
                                   FROG
BMAN160489   BLM   TRAFFIC STOP    GREETERS                       Gate Road Response Area       CREATE   0    0     0     1140    0     0     1140    B113    BOXX, MELISSA J                     VERBAL WARNING RPT   08/28/16 09:53:22   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN160490   BLM   TRAFFIC STOP    GREETERS 3.5                   Gate Road Response Area       CREATE   0    0     0     1090    0     0     1090    B124    FELIX, ERNESTO                      VERBAL WARNING       08/28/16 09:58:53   FIELD_EVENT_DISPATCH   -119.2351107   40.7607
BMAN160889   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                301                 301                                                 PUBLIC ASSIST        08/28/16 10:00:16
BMAN160893   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                541                 541                                                 PUBLIC ASSIST        08/28/16 10:00:16
BMAN160899   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                901                 901                                                 PUBLIC ASSIST        08/28/16 10:00:16
BMAN160900   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                961                 961                                                 PUBLIC ASSIST        08/28/16 10:00:16
BMAN160901   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                1020                1020                                                                     08/28/16 10:00:16
BMAN160903   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                1140                1140                                                                     08/28/16 10:00:16
BMAN160909   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                1500                1500                                                                     08/28/16 10:00:16
BMAN160912   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                1680                1680                                                                     08/28/16 10:00:16
BMAN160917   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                1980                1980                                                                     08/28/16 10:00:16
BMAN160918   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                2040                2040                                                                     08/28/16 10:00:16
BMAN160904   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                1200                1200                                                                     08/28/16 10:00:16
BMAN160905   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                1260                1260                                                                     08/28/16 10:00:16
BMAN160910   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                1560                1560                                                                     08/28/16 10:00:16
BMAN160914   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                1800                1800                                                                     08/28/16 10:00:16
BMAN160885   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                61                  61                                                  PUBLIC ASSIST        08/28/16 10:00:16
BMAN160886   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                121                 121                                                 PUBLIC ASSIST        08/28/16 10:00:16
BMAN160888   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                241                 241                                                 PUBLIC ASSIST        08/28/16 10:00:16
BMAN160890   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                361                 361                                                 PUBLIC ASSIST        08/28/16 10:00:16
BMAN160892   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                481                 481                                                 PUBLIC ASSIST        08/28/16 10:00:16
BMAN160898   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                841                 841                                                 PUBLIC ASSIST        08/28/16 10:00:16
BMAN160906   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                1320                1320                                                                     08/28/16 10:00:16
BMAN160907   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                1380                1380                                                                     08/28/16 10:00:16
BMAN160908   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                1440                1440                                                                     08/28/16 10:00:16
BMAN160911   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                1620                1620                                                                     08/28/16 10:00:16
BMAN160916   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                1920                1920                                                                     08/28/16 10:00:16
BMAN160887   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                181                 181                                                 PUBLIC ASSIST        08/28/16 10:00:16
BMAN160891   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                421                 421                                                 PUBLIC ASSIST        08/28/16 10:00:16
BMAN160894   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                601                 601                                                 PUBLIC ASSIST        08/28/16 10:00:16
BMAN160895   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                661                 661                                                 PUBLIC ASSIST        08/28/16 10:00:16
BMAN160896   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                721                 721                                                 PUBLIC ASSIST        08/28/16 10:00:16
BMAN160897   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                781                 781                                                 PUBLIC ASSIST        08/28/16 10:00:16
BMAN160902   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                1080                1080                                                                     08/28/16 10:00:16
BMAN160913   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                1740                1740                                                                     08/28/16 10:00:16
BMAN160915   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                1860                1860                                                                     08/28/16 10:00:16
BMAN160491   BLM   PUBLIC CONTACT 630 K                           Perimeter Response Area       CREATE   0    0     0     10      0     0     10      B129    SMITH, IRA                          PUBLIC ASSIST        08/28/16 10:03:53   FIELD_EVENT_DISPATCH   -119.232966    40.7795
BMAN160492   BLM   PUBLIC CONTACT 730 K                           Perimeter Response Area       CREATE   0    0     0     7       0     0     7       B129    SMITH, IRA                          PUBLIC ASSIST        08/28/16 10:10:09   FIELD_EVENT_DISPATCH   -119.232966    40.7795
BMAN160493   BLM   TRAFFIC STOP    GREETERS                       Gate Road Response Area       CREATE   0    0     0     879     0     0     879     B127    MACHLER, FRANK                      VERBAL WARNING       08/28/16 10:13:49   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN160494   BLM   TRAFFIC STOP    GREETERS MM3.5                 Gate Road Response Area       CREATE   0    0     0     2288    0     0     2288    B124    FELIX, ERNESTO                      CITATION             08/28/16 10:18:55   FIELD_EVENT_DISPATCH   -119.2351107   40.7607
BMAN160495   BLM   TRAFFIC STOP    GREETERS                       Gate Road Response Area       CREATE   0    0     0     33      0     0     33      K112    STOLTS, DAVID                       NO ACTION            08/28/16 10:20:49   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN160496   BLM   TRAFFIC STOP    @0330G                         3 O'clock Response Area       CREATE   0    0     0     2099    0     0     2099    B117    CHAIDEZ, GONZALO                    VERBAL WARNING       08/28/16 10:24:23   FIELD_EVENT_DISPATCH   -119.187863    40.7828
BMAN160498   BLM   TRAFFIC STOP    ENTRANCE RD BETWEEN 10 AND 6   9 O'clock Response Area       CREATE   0    0     0     1970    0     0     1970    B125    PAIVA, GEORGE                       CITATION             08/28/16 10:26:11   FIELD_EVENT_DISPATCH   -119.221251    40.7769
BMAN160497   BLM   TRAFFIC STOP    GREETERS                       Gate Road Response Area       CREATE   0    0     0     3142    0     0     3142    B113    BOXX, MELISSA J                     VERBAL WARNING RPT   08/28/16 10:26:23   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN160499   BLM   ASSIST          GREETERS                       Gate Road Response Area       CREATE   0    0     0     18037   0     0     18037   K123    RICE, CHRISTOPHER                   LE ASSIST            08/28/16 10:28:57   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
                                                                                                                                                              MARSOOBIAN, JASON
BMAN160500   BLM   TRAFFIC STOP    @345L                          Perimeter Response Area       CREATE   0    0     0     1845    0     0     1845    B121                                        VERBAL WARNING       08/28/16 10:29:20   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
                                                                                                                                                              A
BMAN160501   BLM   TRESPASS        @Will Call Lot                 Perimeter Response Area       CREATE   97   384   963   3214    287   866   3117    B128    FONKEN, PETER        Davis, April   CITATION             08/28/16 10:41:11                          -119.23949     40.7618
BMAN160502   BLM   TRAFFIC STOP    WELCOME GATE                   Outside Event Response Area   CREATE   0    0     0     124     0     0     124     B115    JOHNSON, RAYMOND I                  VERBAL WARNING       08/28/16 10:59:20   FIELD_EVENT_DISPATCH   -119.2512657   40.729
BMAN160919   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                60                  60                                                                       08/28/16 11:00:16
BMAN160922   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                240                 240                                                                      08/28/16 11:00:16
BMAN160932   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16
BMAN160934   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16
BMAN160936   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16
BMAN160940   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16
BMAN160950   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                 PUBLIC ASSIST        08/28/16 11:00:16
BMAN160951   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                 PUBLIC ASSIST        08/28/16 11:00:16
BMAN160920   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                120                 120                                                                      08/28/16 11:00:16
BMAN160924   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16
BMAN160928   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16
BMAN160929   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16
BMAN160931   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16
BMAN160935   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16
BMAN160943   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16
BMAN160948   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                 PUBLIC ASSIST        08/28/16 11:00:16
BMAN160921   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                180                 180                                                                      08/28/16 11:00:16
BMAN160923   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                300                 300                                                                      08/28/16 11:00:16
BMAN160926   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16
BMAN160930   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16
BMAN160937   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16
BMAN160942   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16
BMAN160944   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16
BMAN160946   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16
BMAN160949   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                 PUBLIC ASSIST        08/28/16 11:00:16
BMAN160952   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                 PUBLIC ASSIST        08/28/16 11:00:16
BMAN160953   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                 PUBLIC ASSIST        08/28/16 11:00:16
BMAN160925   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16
BMAN160927   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16
BMAN160933   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16
BMAN160938   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16
BMAN160939   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16
BMAN160941   BLM   PUBLIC CONTACT MOBILE COMMAND                                                         0                360                 360                                                                      08/28/16 11:00:16




                                                                                                                                                                                                                                                           ER00014
BMAN160945   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           360             360                                                      08/28/16 11:00:16
BMAN160947
BMAN160503
             BLM
             BLM
                   PUBLIC CONTACT MOBILE COMMAND
                   TRAFFIC STOP    ENTRANCE RD 3.8
                                                               Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 198 of 499
                                                         Outside Event Response Area   CREATE
                                                                                                0
                                                                                                0   0   0
                                                                                                            360
                                                                                                            645     0   0
                                                                                                                            360
                                                                                                                            645     B115   JOHNSON, RAYMOND I
                                                                                                                                                                PUBLIC ASSIST
                                                                                                                                                                VERBAL WARNING RPT
                                                                                                                                                                                     08/28/16 11:00:16
                                                                                                                                                                                     08/28/16 11:15:48   FIELD_EVENT_DISPATCH   -119.2512657   40.729
BMAN160504   BLM   TRAFFIC STOP    ENTRANCE RD 3.7       Outside Event Response Area   CREATE   0   0   0   6789    0   0   6789    B115   JOHNSON, RAYMOND I   CITATION             08/28/16 11:28:26   FIELD_EVENT_DISPATCH   -119.2512657   40.729
BMAN160505   BLM   ASSIST          700 L                 Perimeter Response Area       CREATE   0   0   0   6       0   0   6       B129   SMITH, IRA           PUBLIC ASSIST        08/28/16 11:31:23   FIELD_EVENT_DISPATCH   -119.232966    40.7795
BMAN160955   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 12:00:16
BMAN160956   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 12:00:16
BMAN160962   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 12:00:16
BMAN160963   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 12:00:16
BMAN160954   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 12:00:16
BMAN160958   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 12:00:16
BMAN160957   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 12:00:16
BMAN160961   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 12:00:16
BMAN160959   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 12:00:16
BMAN160960   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 12:00:16
BMAN160506   BLM   TRAFFIC STOP    GATE RD MM3           Gate Road Response Area       CREATE   0   0   0   10981   0   0   10981   B110   SONES, BRADLEY P     WRITTEN WARNING      08/28/16 12:55:32   FIELD_EVENT_DISPATCH   -119.2351107   40.7607
BMAN160507   BLM   TRAFFIC STOP    TEMPLE                9 O'clock Response Area       CREATE   0   0   0   143     0   0   143     B113   BOXX, MELISSA J      NO ACTION            08/28/16 12:59:08   FIELD_EVENT_DISPATCH   -119.20872     40.7933
BMAN160965   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160970   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160975   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160977   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160982   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160984   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160986   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160964   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160966   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160968   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160971   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160976   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160981   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160985   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160967   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160983   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160988   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160969   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160972   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160973   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160974   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160978   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160979   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160980   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160987   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 13:00:16
BMAN160508   BLM   TRAFFIC STOP    GREETERS GATE         Perimeter Response Area       CREATE   0   0   0   4423    0   0   4423    B128   FONKEN, PETER        VERBAL WARNING RPT   08/28/16 13:05:37   FIELD_EVENT_DISPATCH   -119.22831     40.7726
                                                                                                                                           BRASINGTON,
BMAN160509   BLM   TRAFFIC STOP    GATE RD 1.5           Gate Road Response Area       CREATE   0   0   0   305     0   0   305     B114                        VERBAL WARNING       08/28/16 13:33:24   FIELD_EVENT_DISPATCH   -119.2538178   40.7526
                                                                                                                                           PATRICK
BMAN160510   BLM   TRAFFIC STOP    ENTRANCE 1.5          Gate Road Response Area       CREATE   0   0   0   2203    0   0   2203    B113   BOXX, MELISSA J      VERBAL WARNING RPT   08/28/16 13:42:05   FIELD_EVENT_DISPATCH   -119.256398    40.7486
BMAN160512   BLM   PUBLIC CONTACT JOC                    Perimeter Response Area       CREATE   0   0   0   23      0   0   23      K111   HUSTON, CHARLES      PUBLIC ASSIST        08/28/16 14:05:19   FIELD_EVENT_DISPATCH   -119.23256     40.7798
BMAN160511   BLM   TRAFFIC STOP    GATE RD MM 3.5        Gate Road Response Area       CREATE   0   0   0   932     0   0   932     B110   SONES, BRADLEY P     NO ACTION            08/28/16 14:05:33   FIELD_EVENT_DISPATCH   -119.2312915   40.7657
                                                                                                                                           MARSOOBIAN, JASON
BMAN160513   BLM   TRAFFIC STOP    WYE9                  Perimeter Response Area       CREATE   0   0   0   60      0   0   60      B121                        NO ACTION            08/28/16 14:09:26   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
                                                                                                                                           A
BMAN160514   BLM   PUBLIC CONTACT @1430E                 Perimeter Response Area       CREATE   0   0   0   12      0   0   12      B129   SMITH, IRA           PUBLIC ASSIST        08/28/16 14:12:19   FIELD_EVENT_DISPATCH   -119.232966    40.7795
                                                                                                                                           MARSOOBIAN, JASON
BMAN160515   BLM   PUBLIC CONTACT @0630L                 Perimeter Response Area       CREATE   0   0   0   226     0   0   226     B121                        PUBLIC ASSIST        08/28/16 14:14:33   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
                                                                                                                                           A
BMAN160516   BLM   TRAFFIC STOP    ENTRANCE RD .5        Gate Road Response Area       CREATE   0   0   0   333     0   0   333     B113   BOXX, MELISSA J      VERBAL WARNING       08/28/16 14:21:32   FIELD_EVENT_DISPATCH   -119.255153    40.7507
BMAN160517   BLM   TRAFFIC STOP    ENTRANCE 1.5          Gate Road Response Area       CREATE   0   0   0   3411    0   0   3411    B113   BOXX, MELISSA J      CITATION             08/28/16 14:32:44   FIELD_EVENT_DISPATCH   -119.255455    40.7503
BMAN160518   BLM   TRAFFIC STOP    @0645I                9 O'clock Response Area       CREATE   0   0   0   1772    0   0   1772    B110   SONES, BRADLEY P     WRITTEN WARNING      08/28/16 14:47:48   FIELD_EVENT_DISPATCH   -119.222688    40.7748
BMAN160519   BLM   PUBLIC CONTACT @04304H                Perimeter Response Area       CREATE   0   0   0   9       0   0   9       B129   SMITH, IRA           PUBLIC ASSIST        08/28/16 14:49:44   FIELD_EVENT_DISPATCH   -119.232966    40.7795
BMAN160520   BLM   TRAFFIC STOP    @0515G                Perimeter Response Area       CREATE   0   0   0   401     0   0   401     B129   SMITH, IRA           VERBAL WARNING       08/28/16 14:54:47   FIELD_EVENT_DISPATCH   -119.232966    40.7795
BMAN160521   BLM   TRAFFIC STOP    515L                  3 O'clock Response Area       CREATE   0   0   0   294     0   0   294     B129   SMITH, IRA           VERBAL WARNING       08/28/16 15:12:14   FIELD_EVENT_DISPATCH   -119.2141644   40.7723
BMAN160522   BLM   PUBLIC CONTACT @Blue Pit              Perimeter Response Area       CREATE   0   0   0   1063    0   0   1063    B128   FONKEN, PETER        PUBLIC ASSIST        08/28/16 15:23:16   FIELD_EVENT_DISPATCH   -119.26733     40.7841
BMAN160523   BLM   TRAFFIC STOP    GATE RD 1 5           Gate Road Response Area       CREATE   0   0   0   373     0   0   373     B126   ROMERO, CLAYTON      VERBAL WARNING       08/28/16 15:36:19   FIELD_EVENT_DISPATCH   -119.25382     40.7526
BMAN160524   BLM   TRAFFIC STOP    GATE RD .75           Outside Event Response Area   CREATE   0   0   0   497     0   0   497     B115   JOHNSON, RAYMOND I   CANCEL               08/28/16 15:42:17   FIELD_EVENT_DISPATCH   -119.2512657   40.729
BMAN160525   BLM   TRAFFIC STOP    GATE RD 1.5           Gate Road Response Area       CREATE   0   0   0   358     0   0   358     B126   ROMERO, CLAYTON      VERBAL WARNING       08/28/16 15:50:57   FIELD_EVENT_DISPATCH   -119.2538178   40.7526
                                                                                                                                           MARSOOBIAN, JASON
BMAN160526   BLM   ASSIST          500L                  3 O'clock Response Area       CREATE   0   0   0   924     0   0   924     B121                        PUBLIC ASSIST        08/28/16 15:56:11   FIELD_EVENT_DISPATCH   -119.2116763   40.7717
                                                                                                                                           A
BMAN160527   BLM   TRAFFIC STOP    M .75                 Outside Event Response Area   CREATE   0   0   0   2261    0   0   2261    B115   JOHNSON, RAYMOND I   CITATION             08/28/16 15:57:10   FIELD_EVENT_DISPATCH   -119.2512657   40.729
                                                                                                                                           BRASINGTON,
BMAN160528   BLM   TRAFFIC STOP    GATE RD 1             Gate Road Response Area       CREATE   0   0   0   601     0   0   601     B114                        VERBAL WARNING       08/28/16 15:59:04   FIELD_EVENT_DISPATCH   -119.256956    40.7488
                                                                                                                                           PATRICK
BMAN160991   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 16:00:16
BMAN160996   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 16:00:16
BMAN160990   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 16:00:16
BMAN160995   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 16:00:16
BMAN160989   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 16:00:16
BMAN160997   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 16:00:16
BMAN160992   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 16:00:16
BMAN160993   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 16:00:16
BMAN160994   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 16:00:16
BMAN160998   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 16:00:16
BMAN160999   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 16:00:16
BMAN161000   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 16:00:16
BMAN160531   BLM   ASSIST          915 L                 9 O'clock Response Area       CREATE   0   0   0   544     0   0   544     B215   LLOYD, KENNETH       PUBLIC ASSIST        08/28/16 16:41:06   FIELD_EVENT_DISPATCH   -119.2186619   40.7985
BMAN160532   BLM   TRAFFIC STOP    ENTRANCE GRADER       Perimeter Response Area       CREATE   0   0   0   701     0   0   701     K222   MANSEAU, CORY        VERBAL WARNING RPT   08/28/16 16:50:04   FIELD_EVENT_DISPATCH   -119.232731    40.7798
BMAN160533   BLM   TRAFFIC STOP    ENTRANCE ROAD MM .5   9 O'clock Response Area       CREATE   0   0   0   3692    0   0   3692    B215   LLOYD, KENNETH       CITATION             08/28/16 16:50:39   FIELD_EVENT_DISPATCH   -119.2186619   40.7985
BMAN160534   BLM   PUBLIC CONTACT I 700                  9 O'clock Response Area       CREATE   0   0   0   48      0   0   48      P102   SHILAIKIS, ROBERT    NO ACTION            08/28/16 16:56:41   FIELD_EVENT_DISPATCH   -119.2233607   40.783
BMAN160535   BLM   TRAFFIC STOP    3Y                    3 O'clock Response Area       CREATE   0   0   0   122     0   0   122     B210   MCGRATH, KEITH       NO ACTION            08/28/16 16:59:31   FIELD_EVENT_DISPATCH   -119.21874     40.7738
BMAN161006   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161009   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161017   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161018   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161020   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161021   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161026   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161029   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161031   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161035   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161039   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161043   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161047   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161050   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161051   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161056   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161059   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161062   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161063   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161001   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161004   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161005   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161012   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16
BMAN161013   BLM   PUBLIC CONTACT MOBILE COMMAND                                                0           60              60                                  PUBLIC ASSIST        08/28/16 17:00:16




                                                                                                                                                                                                                         ER00015
BMAN161024   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161025
BMAN161034
             BLM
             BLM
                   PUBLIC CONTACT MOBILE COMMAND
                   PUBLIC CONTACT MOBILE COMMAND
                                                                    Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 199 of 499
                                                                                                     0
                                                                                                     0
                                                                                                                 60
                                                                                                                 60
                                                                                                                                60
                                                                                                                                60
                                                                                                                                                                  PUBLIC ASSIST
                                                                                                                                                                  PUBLIC ASSIST
                                                                                                                                                                                   08/28/16 17:00:16
                                                                                                                                                                                   08/28/16 17:00:16
BMAN161038   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161044   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161048   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161052   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161053   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161067   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161068   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161070   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161002   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161003   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161011   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161014   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161015   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161022   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161023   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161030   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161032   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161036   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161040   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161042   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161046   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161054   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161055   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161060   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161061   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161066   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161069   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161007   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161008   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161010   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161016   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161019   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161027   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161028   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161033   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161037   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161041   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161045   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161049   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161057   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161058   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161064   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN161065   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 17:00:16
BMAN160537   BLM   TRAFFIC STOP    L 530                      3 O'clock Response Area       CREATE   0   0   0   151    0   0   151    B210   MCGRATH, KEITH      NO ACTION        08/28/16 17:06:11   FIELD_EVENT_DISPATCH   -119.217688   40.7734
BMAN160538   BLM   PUBLIC CONTACT @Point 2                    Perimeter Response Area       CREATE   0   0   0   535    0   0   535    B228   HINCKLEY, ELLIOTT   NO ACTION        08/28/16 17:18:15   FIELD_EVENT_DISPATCH   -119.21945    40.806
BMAN160539   BLM   TRAFFIC STOP    ENTRANCE RD PT 5 WY        Gate Road Response Area       CREATE   0   0   0   66     0   0   66     K222   MANSEAU, CORY       NO ACTION        08/28/16 17:19:15   FIELD_EVENT_DISPATCH   -119.265518   40.7468
BMAN160540   BLM   PUBLIC CONTACT @400 H                      3 O'clock Response Area       CREATE   0   1   1   951    1   1   951    B226   BUCHANAN, STANLEY   PUBLIC ASSIST    08/28/16 17:20:35   FIELD_EVENT_DISPATCH   -119.20216    40.7742
BMAN160541   BLM   PUBLIC CONTACT THE MAN                     3 O'clock Response Area       CREATE   0   0   0   977    0   0   977    B227   SMITH, JASON        PUBLIC ASSIST    08/28/16 17:24:01   FIELD_EVENT_DISPATCH   -119.202368   40.7861
BMAN160542   BLM   TRAFFIC STOP    ENTRANCE ROAD .5           Gate Road Response Area       CREATE   0   0   0   8311   0   0   8311   B212   R355                LE ASSIST        08/28/16 17:28:09   FIELD_EVENT_DISPATCH   -119.268178   40.7476
BMAN160543   BLM   TRAFFIC STOP    ENTRANCE RD .5             Gate Road Response Area       CREATE   0   0   0   622    0   0   622    K222   MANSEAU, CORY       VERBAL WARNING   08/28/16 17:28:52   FIELD_EVENT_DISPATCH   -119.265518   40.7468
BMAN160544   BLM   TRAFFIC STOP    L7                         9 O'clock Response Area       CREATE   0   0   0   526    0   0   526    B210   MCGRATH, KEITH      NO ACTION        08/28/16 17:31:47   FIELD_EVENT_DISPATCH   -119.22359    40.7778
BMAN160545   BLM   TRAFFIC STOP   PT 5                        3 O'clock Response Area       CREATE   0   0   0   609    0   0   609    B226   BUCHANAN, STANLEY   VERBAL WARNING   08/28/16 17:46:19   FIELD_EVENT_DISPATCH   -119.214556   40.7723
                                  ENTRANCE ROAD MM 1.5 JUST
BMAN160546   BLM   TRAFFIC STOP                               Outside Event Response Area   CREATE   0   0   0   384    0   0   384    B200   ROOP, MICHAEL       VERBAL WARNING   08/28/16 17:54:31   FIELD_EVENT_DISPATCH   -119.351391   40.6541
                                  PASSED
BMAN161072   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161076   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161087   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161088   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161090   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161091   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161096   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161099   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161103   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161104   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161107   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161108   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161116   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161123   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161124   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161127   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161128   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161129   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161134   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161135   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161138   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161139   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161144   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161145   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161148   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161149   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161071   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161075   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161079   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161082   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161083   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161094   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161095   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161100   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161102   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161115   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161119   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161120   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161122   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161130   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161133   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161137   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161146   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161150   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161073   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161077   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161081   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16
BMAN161084   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0           60             60                                PUBLIC ASSIST    08/28/16 18:00:16




                                                                                                                                                                                                                       ER00016
BMAN161085   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161092
BMAN161093
             BLM
             BLM
                   PUBLIC CONTACT MOBILE COMMAND
                   PUBLIC CONTACT MOBILE COMMAND
                                                                      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 200 of 499
                                                                                                       0
                                                                                                       0
                                                                                                                    60
                                                                                                                    60
                                                                                                                                   60
                                                                                                                                   60
                                                                                                                                                                                     PUBLIC ASSIST
                                                                                                                                                                                     PUBLIC ASSIST
                                                                                                                                                                                                          08/28/16 18:00:16
                                                                                                                                                                                                          08/28/16 18:00:16
BMAN161105   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161109   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161110   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161111   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161112   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161125   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161136   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161140   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161143   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161147   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161074   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161078   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161080   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161086   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161089   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161097   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161098   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161101   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161106   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161113   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161114   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161117   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161118   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161121   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161126   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161131   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161132   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161141   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
BMAN161142   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 18:00:16
                                  ENTRANCE ROAD RESTROOMS (.1
BMAN160547   BLM   TRAFFIC STOP                                 9 O'clock Response Area       CREATE   0    0   0   2154   0   0   2154   B215   LLOYD, KENNETH                      VERBAL WARNING RPT   08/28/16 18:02:53   FIELD_EVENT_DISPATCH   -119.2186619   40.7985
                                  AS YOU
BMAN160548   BLM   TRAFFIC STOP   PT 5                          Gate Road Response Area       CREATE   0    0   0   656    0   0   656    B226   BUCHANAN, STANLEY                   WRITTEN WARNING      08/28/16 18:03:53   FIELD_EVENT_DISPATCH   -119.265453    40.7469
BMAN160549   BLM   PUBLIC CONTACT @Frog Pond                    Outside Event Response Area   CREATE   0    0   0   780    0   0   780    B228   HINCKLEY, ELLIOTT                   PUBLIC ASSIST        08/28/16 18:05:23   FIELD_EVENT_DISPATCH   -119.17078     40.7462
BMAN160550   BLM   TRAFFIC STOP   @Greeters                     Perimeter Response Area       CREATE   0    0   0   1732   0   0   1732   B220   JENSEN, WESLEY                      VERBAL WARNING       08/28/16 18:16:39   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN160551   BLM   TRAFFIC STOP   640 L                         Perimeter Response Area       CREATE   0    0   0   637    0   0   637    B213   FISCHER, SCOTT                      VERBAL WARNING RPT   08/28/16 18:19:35   FIELD_EVENT_DISPATCH   -119.222688    40.7614
BMAN160552   BLM   STOLEN         @Airport                      Perimeter Response Area       CREATE   52           322            270                                Nelson, Brad   CANCEL               08/28/16 18:29:47   911                    -119.20842     40.7644
BMAN160553   BLM   TRAFFIC STOP   ENTRANCE RD                   Perimeter Response Area       CREATE   0    1   1   105    1   1   105    P204   ALLEN, CHRISTOPHER                  NO ACTION            08/28/16 18:33:50   FIELD_EVENT_DISPATCH   -119.232366    40.7794
BMAN160554   BLM   TRAFFIC STOP   L AND GREETERS GATE           Perimeter Response Area       CREATE   0    0   0   2383   0   0   2383   B213   FISCHER, SCOTT                      VERBAL WARNING RPT   08/28/16 18:35:32   FIELD_EVENT_DISPATCH   -119.222688    40.7614
                                  ENTRANCE ROAD .5, RESTROOMS
BMAN160556   BLM   TRAFFIC STOP                                 9 O'clock Response Area       CREATE   0    0   0   3414   0   0   3414   B215   LLOYD, KENNETH                      VERBAL WARNING RPT   08/28/16 18:40:34   FIELD_EVENT_DISPATCH   -119.2186619   40.7985
                                  FIRST
BMAN160557   BLM   TRAFFIC STOP   ENTRANCE                      Perimeter Response Area       CREATE   0    0   0   63     0   0   63     P204   ALLEN, CHRISTOPHER                  NO ACTION            08/28/16 18:47:38   FIELD_EVENT_DISPATCH   -119.232366    40.7794
BMAN160558   BLM   TRAFFIC STOP   PT5                           Gate Road Response Area       CREATE   0    0   0   476    0   0   476    B226   BUCHANAN, STANLEY                   VERBAL WARNING       08/28/16 18:50:21   FIELD_EVENT_DISPATCH   -119.259338    40.7457
BMAN160559   BLM   PUBLIC CONTACT JOC                           3 O'clock Response Area       CREATE   0    0   0   4977   0   0   4977   P305   HONE, JASON                         NO ACTION            08/28/16 18:57:40   FIELD_EVENT_DISPATCH   -119.2065449   40.7691
BMAN160560   BLM   TRAFFIC STOP   GATE ROAD FIRST TURN          Gate Road Response Area       CREATE   0    0   0   620    0   0   620    B216   MITSUYASU, ROBERT                   VERBAL WARNING       08/28/16 18:57:41   FIELD_EVENT_DISPATCH   -119.266998    40.747
BMAN160561   BLM   TRAFFIC STOP   @Point 5                      3 O'clock Response Area       CREATE   0    0   0   572    0   0   572    B227   SMITH, JASON                        VERBAL WARNING       08/28/16 18:58:28   FIELD_EVENT_DISPATCH   -119.21095     40.7644
BMAN161153   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161154   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161157   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161158   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161160   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161161   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161162   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161175   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161178   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161179   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161180   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161183   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161151   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161152   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161166   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161170   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161173   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161174   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161177   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161181   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161182   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161156   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161165   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161169   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161171   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161172   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161155   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161159   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161163   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161164   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161167   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161168   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161176   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161184   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            60             60                                                PUBLIC ASSIST        08/28/16 19:00:16
BMAN161185   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            120            120                                               PUBLIC ASSIST        08/28/16 19:00:16                          0              0
BMAN160562   BLM   TRAFFIC STOP   GATE RD                       9 O'clock Response Area       CREATE   0    0   0   5554   0   0   5554   B215   LLOYD, KENNETH                      CITATION             08/28/16 19:06:39   FIELD_EVENT_DISPATCH   -119.2186619   40.7985
BMAN160563   BLM   TRAFFIC STOP   ENTER                         Outside Event Response Area   CREATE   0    0   0   679    0   0   679    B200   ROOP, MICHAEL                       VERBAL WARNING       08/28/16 19:10:21   FIELD_EVENT_DISPATCH   -119.351391    40.6541
BMAN160564   BLM   TRAFFIC STOP   L630                          Perimeter Response Area       CREATE   0    0   0   686    0   0   686    B213   FISCHER, SCOTT                      VERBAL WARNING RPT   08/28/16 19:15:24   FIELD_EVENT_DISPATCH   -119.222688    40.7614
BMAN160565   BLM   TRAFFIC STOP   GATE .5                       Gate Road Response Area       CREATE   0    0   0   1179   0   0   1179   B216   MITSUYASU, ROBERT                   VERBAL WARNING       08/28/16 19:23:45   FIELD_EVENT_DISPATCH   -119.263845    40.746
BMAN160566   BLM   TRAFFIC STOP   GATE ROAD MM .5               Gate Road Response Area       CREATE   0    0   0   2640   0   0   2640   B210   MCGRATH, KEITH                      VERBAL WARNING       08/28/16 19:24:30   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN160567   BLM   TRAFFIC STOP   @12 Mile Road                 Perimeter Response Area       CREATE   0    0   0   432    0   0   432    B228   HINCKLEY, ELLIOTT                   VERBAL WARNING       08/28/16 19:26:13   FIELD_EVENT_DISPATCH   -119.24905     40.7784
BMAN160568   BLM   TRAFFIC STOP   gr                            Gate Road Response Area       CREATE   0    0   0   1557   0   0   1557   K222   MANSEAU, CORY                       VERBAL WARNING       08/28/16 19:31:06   FIELD_EVENT_DISPATCH   -119.263973    40.746
BMAN160569   BLM   TRAFFIC STOP   :Nearest: Gate Road MM .5     Gate Road Response Area       CREATE   0    0   0   1150   0   0   1150   B210   MCGRATH, KEITH                      VERBAL WARNING       08/28/16 19:33:01   FIELD_EVENT_DISPATCH   -119.26524     40.7459
BMAN160570   BLM   TRAFFIC STOP   645 l                         9 O'clock Response Area       CREATE   0    0   0   494    0   0   494    B225   WOODS, JASON                        VERBAL WARNING RPT   08/28/16 19:34:39   FIELD_EVENT_DISPATCH   -119.2250269   40.7806
BMAN160571   BLM   TRAFFIC STOP   ENTRANCE 1.5                  Gate Road Response Area       CREATE   0    0   0   613    0   0   613    K214   BOLES, TIMOTHY D                    VERBAL WARNING       08/28/16 19:36:14   FIELD_EVENT_DISPATCH   -119.255668    40.751
BMAN160572   BLM   TRAFFIC STOP   @Point 5                      3 O'clock Response Area       CREATE   0    0   0   522    0   0   522    B226   BUCHANAN, STANLEY                   VERBAL WARNING RPT   08/28/16 19:50:35   FIELD_EVENT_DISPATCH   -119.21095     40.7644
BMAN161187   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            0              0                                                 PUBLIC ASSIST        08/28/16 19:51:23
BMAN161191   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            0              0                                                 PUBLIC ASSIST        08/28/16 19:51:23
BMAN161196   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            0              0                                                 PUBLIC ASSIST        08/28/16 19:51:23
BMAN161201   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            0              0                                                 PUBLIC ASSIST        08/28/16 19:51:23
BMAN161203   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            0              0                                                 PUBLIC ASSIST        08/28/16 19:51:23
BMAN161207   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            0              0                                                 PUBLIC ASSIST        08/28/16 19:51:23
BMAN161208   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            0              0                                                 PUBLIC ASSIST        08/28/16 19:51:23
BMAN161210   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            0              0                                                 PUBLIC ASSIST        08/28/16 19:51:23
BMAN161188   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            0              0                                                 PUBLIC ASSIST        08/28/16 19:51:23
BMAN161189   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            0              0                                                 PUBLIC ASSIST        08/28/16 19:51:23
BMAN161190   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            0              0                                                 PUBLIC ASSIST        08/28/16 19:51:23
BMAN161192   BLM   PUBLIC CONTACT MOBILE COMMAND                                                       0            0              0                                                 PUBLIC ASSIST        08/28/16 19:51:23




                                                                                                                                                                                                                                              ER00017
BMAN161205   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               0                 0                                                     PUBLIC ASSIST        08/28/16 19:51:23
BMAN161206
BMAN161195
             BLM
             BLM
                   PUBLIC CONTACT MOBILE COMMAND
                   PUBLIC CONTACT MOBILE COMMAND
                                                             Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 201 of 499
                                                                                              0
                                                                                              0
                                                                                                              0
                                                                                                              0
                                                                                                                                0
                                                                                                                                0
                                                                                                                                                                                      PUBLIC ASSIST
                                                                                                                                                                                      PUBLIC ASSIST
                                                                                                                                                                                                           08/28/16 19:51:23
                                                                                                                                                                                                           08/28/16 19:51:23
BMAN161199   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               0                 0                                                     PUBLIC ASSIST        08/28/16 19:51:23
BMAN161202   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               0                 0                                                     PUBLIC ASSIST        08/28/16 19:51:23
BMAN161209   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               0                 0                                                     PUBLIC ASSIST        08/28/16 19:51:23
BMAN161186   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               0                 0                                                     PUBLIC ASSIST        08/28/16 19:51:23
BMAN161193   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               0                 0                                                     PUBLIC ASSIST        08/28/16 19:51:23
BMAN161194   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               0                 0                                                     PUBLIC ASSIST        08/28/16 19:51:23
BMAN161197   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               0                 0                                                     PUBLIC ASSIST        08/28/16 19:51:23
BMAN161198   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               0                 0                                                     PUBLIC ASSIST        08/28/16 19:51:23
BMAN161200   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               0                 0                                                     PUBLIC ASSIST        08/28/16 19:51:23
BMAN161204   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               0                 0                                                     PUBLIC ASSIST        08/28/16 19:51:23
BMAN160573   BLM   ASSAULT         @420 L              3 O'clock Response Area       CREATE   114             386               272                                  Chalup, Strata   CANCEL               08/28/16 19:52:11   911                    -119.20472     40.7712
BMAN160574   BLM   TRAFFIC STOP    GATE ROAD MM .5     Gate Road Response Area       CREATE   0     0   0     713     0   0     713     B210    MCGRATH, KEITH                        VERBAL WARNING RPT   08/28/16 19:56:14   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN160575   BLM   ASSAULT         @420 L              3 O'clock Response Area       COPY     271             86                86                                   Chalup, Strata   CANCEL               08/28/16 19:56:42   911                    -119.20472     40.7712
BMAN160576   BLM   TRAFFIC STOP    ENTRANCE ROAD .5    Outside Event Response Area   CREATE   0     0   0     531     0   0     531     B200    ROOP, MICHAEL                         VERBAL WARNING       08/28/16 19:59:54   FIELD_EVENT_DISPATCH   -119.351391    40.6541
BMAN161211   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161213   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161217   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161218   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161220   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161224   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161234   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161244   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161251   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161215   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161216   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161222   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161229   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161230   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161232   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161239   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161243   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161245   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161246   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161252   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161214   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161221   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161227   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161228   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161231   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161237   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161238   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161241   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161247   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161248   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161250   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161212   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161219   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161223   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161225   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161226   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161233   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161235   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161236   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161240   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161242   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN161249   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 20:01:23
BMAN160577   BLM   INVESTIGATION   @12 Mile Access     Perimeter Response Area       CREATE   0     0   0     16999   0   0     16999   B228    R255                                  CITATION             08/28/16 20:04:33   FIELD_EVENT_DISPATCH   -119.26393     40.7762
BMAN160578   BLM   ASSAULT         @420 L              3 O'clock Response Area       CREATE   0     0   499   8772    0   499   8772    P203    WILSON, LISA                          LE ASSIST            08/28/16 20:10:25   911                    -119.20472     40.7712
BMAN160579   BLM   TRAFFIC STOP    @Point 5            3 O'clock Response Area       CREATE   0     0   0     18225   0   0     18225   B220    R333                                  CITATION             08/28/16 20:15:36   FIELD_EVENT_DISPATCH   -119.21095     40.7644
BMAN160580   BLM   ASSIST          5/ESPLANADE         9 O'clock Response Area       CREATE   0     0   0     2631    0   0     2631    B323    WAGGONER, SEAN                        PUBLIC ASSIST        08/28/16 20:19:32   FIELD_EVENT_DISPATCH   -119.215371    40.7824
BMAN160581   BLM   TRAFFIC STOP    745 J               9 O'clock Response Area       CREATE   0     0   0     624     0   0     624     B314    LASHER, NICHOLAS S                    PUBLIC ASSIST        08/28/16 20:21:52   FIELD_EVENT_DISPATCH   -119.224656    40.7882
BMAN160582   BLM   TRAFFIC STOP    645 L               9 O'clock Response Area       CREATE   0     0   0     228     0   0     228     B315    BLEVINS, COLE                         VERBAL WARNING       08/28/16 20:22:36   FIELD_EVENT_DISPATCH   -119.2250269   40.7806
BMAN160583   BLM   MEDICAL         WILL CALL           Perimeter Response Area       CREATE   0     0   0     1320    0   0     1320    B327    R115                                                       08/28/16 20:23:07   FIELD_EVENT_DISPATCH   -119.2394944   40.7618
BMAN160584   BLM   TRAFFIC STOP    @Point 5            3 O'clock Response Area       CREATE   0     0   0     945     0   0     945     B227    SMITH, JASON                          VERBAL WARNING       08/28/16 20:23:26   FIELD_EVENT_DISPATCH   -119.21095     40.7644
BMAN160585   BLM   TRAFFIC STOP    POINT 5             3 O'clock Response Area       CREATE   0     0   0     495     0   0     495     B226    BUCHANAN, STANLEY                     VERBAL WARNING       08/28/16 20:24:56   FIELD_EVENT_DISPATCH   -119.210953    40.7644
BMAN160586   BLM   TRAFFIC STOP    K645                9 O'clock Response Area       CREATE   0     0   0     553     0   0     553     B217    GARCIA, BRIAN                         VERBAL WARNING       08/28/16 20:27:49   FIELD_EVENT_DISPATCH   -119.2242254   40.7808
BMAN160587   BLM   TRAFFIC STOP    SOLDIER MEADOW RD   3 O'clock Response Area       CREATE   0     0   0     7898    0   0     7898    LEOPS   BRISCOE, LOGAN                        LE ASSIST            08/28/16 20:40:48   FIELD_EVENT_DISPATCH   -119.2201688   40.7715
BMAN160588   BLM   TRAFFIC STOP    630 L               9 O'clock Response Area       CREATE   0     0   0     524     0   0     524     B315    BLEVINS, COLE                         PUBLIC ASSIST        08/28/16 20:43:52   FIELD_EVENT_DISPATCH   -119.2238671   40.7788
BMAN160589   BLM   TRAFFIC STOP    GATE                Gate Road Response Area       CREATE   0     0   0     479     0   0     479     B216    MITSUYASU, ROBERT                     VERBAL WARNING       08/28/16 20:44:14   FIELD_EVENT_DISPATCH   -119.264145    40.7458
BMAN160590   BLM   TRAFFIC STOP    730K                9 O'clock Response Area       CREATE   0     0   0     429     0   0     429     B217    GARCIA, BRIAN                         VERBAL WARNING       08/28/16 20:45:24   FIELD_EVENT_DISPATCH   -119.2256806   40.7864
BMAN160591   BLM   TRAFFIC STOP    645 L               9 O'clock Response Area       CREATE   0     0   0     313     0   0     313     B315    BLEVINS, COLE                         VERBAL WARNING       08/28/16 20:53:35   FIELD_EVENT_DISPATCH   -119.2250269   40.7806
BMAN160592   BLM   TRAFFIC STOP    POINT 5             3 O'clock Response Area       CREATE   0     0   0     662     0   0     662     B227    SMITH, JASON                          VERBAL WARNING       08/28/16 20:54:10   FIELD_EVENT_DISPATCH   -119.210953    40.7644
BMAN160593   BLM   ASSIST          315 L               3 O'clock Response Area       CREATE   0     0   0     21      0   0     21      B324    HAUCK, MICHAEL                        PUBLIC ASSIST        08/28/16 20:54:55   FIELD_EVENT_DISPATCH   -119.1942361   40.7743
BMAN160594   BLM   TRAFFIC STOP    915K                9 O'clock Response Area       CREATE   0     0   0     721     0   0     721     B317    CULVER, STEVON                        VERBAL WARNING       08/28/16 21:01:18   FIELD_EVENT_DISPATCH   -119.2181357   40.798
BMAN161253   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161257   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161258   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161265   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161266   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161272   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161277   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161279   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161283   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161285   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161286   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161290   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161292   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161294   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161299   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161300   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161255   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161256   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161260   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161264   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161271   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161273   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161278   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161284   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161297   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161303   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23
BMAN161305   BLM   PUBLIC CONTACT MOBILE COMMAND                                              0               60                60                                                    PUBLIC ASSIST        08/28/16 21:01:23




                                                                                                                                                                                                                                               ER00018
BMAN161254   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161262
BMAN161269
             BLM
             BLM
                   PUBLIC CONTACT MOBILE COMMAND
                   PUBLIC CONTACT MOBILE COMMAND
                                                                 Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 202 of 499
                                                                                                  0
                                                                                                  0
                                                                                                                    60
                                                                                                                    60
                                                                                                                                        60
                                                                                                                                        60
                                                                                                                                                                                                PUBLIC ASSIST
                                                                                                                                                                                                PUBLIC ASSIST
                                                                                                                                                                                                                  08/28/16 21:01:23
                                                                                                                                                                                                                  08/28/16 21:01:23
BMAN161275   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161276   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161280   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161282   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161289   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161291   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161293   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161296   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161298   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161301   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161304   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161259   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161261   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161263   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161267   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161268   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161270   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161274   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161281   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161287   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161288   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161295   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN161302   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 21:01:23
BMAN160595   BLM   TRAFFIC STOP     730 L                  9 O'clock Response Area       CREATE   0     0     0     219     0     0     219     B313    ANDRES, BECKY                           VERBAL WARNING    08/28/16 21:02:50   FIELD_EVENT_DISPATCH   -119.2265474   40.7864
BMAN160596   BLM   TRAFFIC STOP     5 ESPLANADE            9 O'clock Response Area       CREATE   0     0     0     2967    0     0     2967    I306    CURRY, JASON                            VERBAL WARNING    08/28/16 21:02:57   FIELD_EVENT_DISPATCH   -119.211916    40.7843
BMAN160597   BLM   TRAFFIC STOP     845 J                  9 O'clock Response Area       CREATE   0     0     0     402     0     0     402     B217    GARCIA, BRIAN                           VERBAL WARNING    08/28/16 21:04:59   FIELD_EVENT_DISPATCH   -119.221006    40.7949
BMAN160598   BLM   TRAFFIC STOP     ENTRANCE 27617W1.CA    Perimeter Response Area       CREATE   0     0     0     835     0     0     835     B326    HOWELL, THOMAS                          VERBAL WARNING    08/28/16 21:05:00   FIELD_EVENT_DISPATCH   -119.257041    40.7743
BMAN160599   BLM   TRAFFIC STOP     GATE RD                Gate Road Response Area       CREATE   0     0     0     1067    0     0     1067    B216    MITSUYASU, ROBERT                       VERBAL WARNING    08/28/16 21:05:32   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160600   BLM   TRAFFIC STOP     GATE RD                Gate Road Response Area       CREATE   0     0     0     2655    0     0     2655    B327    STEPHENSON, CAMM                        VERBAL WARNING    08/28/16 21:11:46   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160602   BLM   TRESPASS         @Will Call Lot         Perimeter Response Area       CREATE   63                266                 203                                  Chalup, Strata     CANCEL            08/28/16 21:12:01   911                    -119.23949     40.7618
BMAN160601   BLM   TRAFFIC STOP     GATE                   Gate Road Response Area       CREATE   0     0     0     11079   0     0     11079   B321    CUNNINGHAM, STEVE                       CITATION          08/28/16 21:12:58   FIELD_EVENT_DISPATCH   -119.265518    40.7475
                   COMPLIANCE
BMAN160603   BLM                    @Will Call Lot         Perimeter Response Area       COPY     160   228   882   5098    228   882   5098    B210    R285                 Chalup, Strata     LE ASSIST         08/28/16 21:14:41   911                    -119.23949     40.7618
                   CHECK
BMAN160604   BLM   TEST             :123 test st           1                             CREATE   31    379         396     348         365     iNet1   default, default     iNetBLM, Support                     08/28/16 21:20:12   OTHER                  0              0
BMAN160605   BLM   TRAFFIC STOP     715L                   9 O'clock Response Area       CREATE   0     0     0     1546    0     0     1546    B317    CULVER, STEVON                          VERBAL WARNING    08/28/16 21:27:24   FIELD_EVENT_DISPATCH   -119.2263787   40.7844
BMAN160606   BLM   TRAFFIC STOP     ENTRANCE RD .1         Outside Event Response Area   CREATE   0     0     0     1641    0     0     1641    B200    ROOP, MICHAEL                           WRITTEN WARNING   08/28/16 21:28:43   FIELD_EVENT_DISPATCH   -119.351391    40.6541
BMAN160607   BLM   TRAFFIC STOP     530 D                  3 O'clock Response Area       CREATE   0     0     0     35592   0     0     35592   I305    RICHARDSON, ERIC                        NO ACTION         08/28/16 21:34:48   FIELD_EVENT_DISPATCH   -119.21329     40.777
BMAN160608   BLM   PUBLIC CONTACT SLUT GARDEN              9 O'clock Response Area       CREATE   0     0     0     1174    0     0     1174    B217    GARCIA, BRIAN                           CANCEL            08/28/16 21:36:10   FIELD_EVENT_DISPATCH   -119.214148    40.7901
BMAN160609   BLM   TRAFFIC STOP     645 L                  9 O'clock Response Area       CREATE   0     0     0     517     0     0     517     B323    WAGGONER, SEAN                          VERBAL WARNING    08/28/16 21:39:12   FIELD_EVENT_DISPATCH   -119.2250269   40.7806
BMAN160610   BLM   TRAFFIC STOP     GATE RD                Gate Road Response Area       CREATE   0     0     0     700     0     0     700     B221    JOHNSON, GREGORY L                      VERBAL WARNING    08/28/16 21:40:53   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160613   BLM   PUBLIC CONTACT 3 esplanade              3 O'clock Response Area       CREATE   0     0     0     6       0     0     6       P306    BARNES, DANIEL                          PUBLIC ASSIST     08/28/16 21:45:31   FIELD_EVENT_DISPATCH   -119.203311    40.7817
BMAN160615   BLM   TRAFFIC STOP     point 5                3 O'clock Response Area       CREATE   0     0     0     951     0     0     951     B311    DEAN, JUSTIN                            CITATION          08/28/16 21:46:10   FIELD_EVENT_DISPATCH   -119.210953    40.7644
BMAN160616   BLM   PUBLIC CONTACT SLUT GARDEN              9 O'clock Response Area       CREATE   0     0     0     2250    0     0     2250    B313    ANDRES, BECKY                           PUBLIC ASSIST     08/28/16 21:54:51   FIELD_EVENT_DISPATCH   -119.214235    40.7899
BMAN160617   BLM   TRAFFIC STOP     :Nearest: Comm Shack   Perimeter Response Area       CREATE   0     0     0     3084    0     0     3084    I100    OPER, ZACHARY                           CITATION          08/28/16 21:57:08   FIELD_EVENT_DISPATCH   -119.232966    40.7795
BMAN160618   BLM   TRAFFIC STOP     630 E                  9 O'clock Response Area       CREATE   0     0     0     1067    0     0     1067    B317    CULVER, STEVON                          VERBAL WARNING    08/28/16 21:58:36   FIELD_EVENT_DISPATCH   -119.2186207   40.7811
BMAN160619   BLM   PUBLIC CONTACT 400 L                    Outside Event Response Area   CREATE   0     0     0     34224   0     0     34224   B325    PETERSEN, MARK                          PUBLIC ASSIST     08/28/16 21:59:47   FIELD_EVENT_DISPATCH   -119.351691    40.654
BMAN160620   BLM   ASSIST           400 L                  Outside Event Response Area   CREATE   0     0     0     42      0     0     42      B325    PETERSEN, MARK                          PUBLIC ASSIST     08/28/16 22:00:26   FIELD_EVENT_DISPATCH   -119.351691    40.654
BMAN161308   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161315   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161316   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161317   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161324   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161328   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161332   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161334   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161338   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161345   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161347   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161349   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161354   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161358   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161361   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161363   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161313   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161319   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161320   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161322   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161330   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161336   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161340   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161346   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161351   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161353   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161359   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161365   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161306   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161307   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161311   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161314   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161325   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161326   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161327   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161335   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161337   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161339   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161342   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161344   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161348   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161355   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161356   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161357   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161360   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161362   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161309   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161310   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161312   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161318   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161321   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161323   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161329   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161331   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23
BMAN161333   BLM   PUBLIC CONTACT MOBILE COMMAND                                                  0                 60                  60                                                      PUBLIC ASSIST     08/28/16 22:01:23




                                                                                                                                                                                                                                                      ER00019
BMAN161341   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 22:01:23
BMAN161343
BMAN161350
             BLM
             BLM
                   PUBLIC CONTACT MOBILE COMMAND
                   PUBLIC CONTACT MOBILE COMMAND
                                                                    Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 203 of 499
                                                                                                     0
                                                                                                     0
                                                                                                                         60
                                                                                                                         60
                                                                                                                                              60
                                                                                                                                              60
                                                                                                                                                                                                   PUBLIC ASSIST
                                                                                                                                                                                                   PUBLIC ASSIST
                                                                                                                                                                                                                        08/28/16 22:01:23
                                                                                                                                                                                                                        08/28/16 22:01:23
BMAN161352   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 22:01:23
BMAN161364   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 22:01:23
BMAN160621   BLM   TRAFFIC STOP    gate                       Gate Road Response Area       CREATE   0      0     0      868     0     0      868     B311   DEAN, JUSTIN                          VERBAL WARNING       08/28/16 22:02:06   FIELD_EVENT_DISPATCH   -119.270153    40.7498
BMAN160622   BLM   TRAFFIC STOP    L 830                      9 O'clock Response Area       CREATE   0      0     0      2832    0     0      2832    B314   LASHER, NICHOLAS S                    CANCEL               08/28/16 22:05:18   FIELD_EVENT_DISPATCH   -119.224255    40.7937
BMAN160623   BLM   TRAFFIC STOP    GATE 1.5                   Gate Road Response Area       CREATE   0      0     0      402     0     0      402     K214   BOLES, TIMOTHY D                      VERBAL WARNING       08/28/16 22:08:39   FIELD_EVENT_DISPATCH   -119.261355    40.7444
BMAN160624   BLM   TRAFFIC STOP    GATE RD                    Gate Road Response Area       CREATE   0      0     0      132     0     0      132     B221   JOHNSON, GREGORY L                    NO ACTION            08/28/16 22:12:04   FIELD_EVENT_DISPATCH   -119.266098    40.7476
BMAN160625   BLM   ASSIST          ARTWORK 453@1340           9 O'clock Response Area       CREATE   0      0     0      371     0     0      371     B225   WOODS, JASON                          LE ASSIST            08/28/16 22:15:24   FIELD_EVENT_DISPATCH   -119.2250269   40.7806
BMAN160626   BLM   TRAFFIC STOP    gate rd 1jt8304.ca         Perimeter Response Area       CREATE   0      0     0      821     0     0      821     B311   DEAN, JUSTIN                          VERBAL WARNING       08/28/16 22:16:03   FIELD_EVENT_DISPATCH   -119.273951    40.7513
BMAN160627   BLM   TRAFFIC STOP    745 L                      9 O'clock Response Area       CREATE   0      0     0      594     0     0      594     B314   LASHER, NICHOLAS S                    VERBAL WARNING       08/28/16 22:18:56   FIELD_EVENT_DISPATCH   -119.226421    40.7892
BMAN160628   BLM   TRAFFIC STOP    7I                         9 O'clock Response Area       CREATE   0      0     0      553     0     0      553     I306   CURRY, JASON                          VERBAL WARNING       08/28/16 22:20:48   FIELD_EVENT_DISPATCH   -119.225821    40.7818
BMAN160629   BLM   PUBLIC CONTACT 600 D                       9 O'clock Response Area       CREATE   0      0     0      270     0     0      270     B317   CULVER, STEVON                        PUBLIC ASSIST        08/28/16 22:23:26   FIELD_EVENT_DISPATCH   -119.2186207   40.7811
BMAN160630   BLM   PUBLIC CONTACT 600 D                       9 O'clock Response Area       CREATE   0      0     0      22      0     0      22      B317   CULVER, STEVON                        PUBLIC ASSIST        08/28/16 22:28:20   FIELD_EVENT_DISPATCH   -119.2186207   40.7811
BMAN160631   BLM   PUBLIC CONTACT 600 D                       9 O'clock Response Area       CREATE   0      0     0      12      0     0      12      B317   CULVER, STEVON                        PUBLIC ASSIST        08/28/16 22:29:40   FIELD_EVENT_DISPATCH   -119.2186207   40.7811
BMAN160632   BLM   TRAFFIC STOP    gate                       Gate Road Response Area       CREATE   0      0     0      1737    0     0      1737    B311   DEAN, JUSTIN                          VERBAL WARNING       08/28/16 22:31:01   FIELD_EVENT_DISPATCH   -119.271976    40.7503
BMAN160633   BLM   TRAFFIC STOP    745 L                      9 O'clock Response Area       CREATE   0      0     0      963     0     0      963     B314   LASHER, NICHOLAS S                    VERBAL WARNING       08/28/16 22:33:37   FIELD_EVENT_DISPATCH   -119.226765    40.7875
BMAN160635   BLM   PUBLIC CONTACT @Airport                    Perimeter Response Area       CREATE   100                 333                  233                                 Chalup, Strata   CANCEL               08/28/16 22:35:00   911                    -119.20842     40.7644
BMAN160634   BLM   TRAFFIC STOP    ENTRANCE RD MM2            Gate Road Response Area       CREATE   0      0     0      175     0     0      175     K214   BOLES, TIMOTHY D                      VERBAL WARNING       08/28/16 22:35:37   FIELD_EVENT_DISPATCH   -119.254768    40.7511
BMAN160636   BLM   PUBLIC CONTACT 645 L                       9 O'clock Response Area       CREATE   0      0     0      82      0     0      82      B217   GARCIA, BRIAN                         PUBLIC ASSIST        08/28/16 22:37:41   FIELD_EVENT_DISPATCH   -119.225285    40.7807
                   COMPLIANCE
BMAN160637   BLM                  @Airport                    Perimeter Response Area       COPY     205    264   1321   5043    264   1321   5043    P305   HONE, JASON          Chalup, Strata   CITATION             08/28/16 22:38:25   911                    -119.20842     40.7644
                   CHECK
BMAN160638   BLM   TRAFFIC STOP   @715 L                      9 O'clock Response Area       CREATE   0      0     0      9017    0     0      9017    B315   BLEVINS, COLE                         CITATION             08/28/16 22:39:46   FIELD_EVENT_DISPATCH   -119.21952     40.7851
BMAN160639   BLM   TRAFFIC STOP    @715 L                     9 O'clock Response Area       CREATE   0      0     0      294     0     0      294     B313   ANDRES, BECKY                         VERBAL WARNING       08/28/16 22:40:29   FIELD_EVENT_DISPATCH   -119.22638     40.7844
BMAN160640   BLM   TRAFFIC STOP    730 L                      9 O'clock Response Area       CREATE   0      0     0      3742    0     0      3742    B313   ANDRES, BECKY                         CITATION             08/28/16 22:45:28   FIELD_EVENT_DISPATCH   -119.21402     40.789
BMAN160641   BLM   FIRE            @730 G                     9 O'clock Response Area       COPY     288    146   431    515     146   431    515     B200   ROOP, MICHAEL        Chalup, Strata   NO ACTION            08/28/16 22:50:42   911                    -119.22222     40.7864
BMAN160642   BLM   TRAFFIC STOP    MM 5                       Gate Road Response Area       CREATE   0      0     0      12146   0     0      12146   B227   SMITH, JASON                          CITATION             08/28/16 22:53:03   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN160643   BLM   TRAFFIC STOP    @700 L                     9 O'clock Response Area       CREATE   0      0     0      1305    0     0      1305    B317   CULVER, STEVON                        VERBAL WARNING       08/28/16 22:57:25   FIELD_EVENT_DISPATCH   -119.22587     40.7825
BMAN161366   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161367   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161371   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161374   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161378   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161383   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161387   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161389   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161390   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161392   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161398   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161369   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161370   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161372   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161381   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161384   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161395   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161396   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161373   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161379   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161380   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161385   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161386   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161391   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161394   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161368   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161375   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161376   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161377   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161382   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161388   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161393   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161397   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN161399   BLM   PUBLIC CONTACT MOBILE COMMAND                                                     0                   60                   60                                                   PUBLIC ASSIST        08/28/16 23:01:23
BMAN160644   BLM   TRAFFIC STOP    @Gate Road MM .5           Gate Road Response Area       CREATE   0      0     0      1040    0     0      1040    B312   BOONE, TRENT                          VERBAL WARNING       08/28/16 23:02:08   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN160645   BLM   FIRE            @730 G                     9 O'clock Response Area       COPY     1054   315   327    1641    315   327    1641    B314   LASHER, NICHOLAS S   Chalup, Strata   NO ACTION            08/28/16 23:03:28   911                    -119.22222     40.7864
BMAN160646   BLM   TRAFFIC STOP    2 GATE RD                  Gate Road Response Area       CREATE   0      0     0      410     0     0      410     B311   DEAN, JUSTIN                          VERBAL WARNING       08/28/16 23:04:38   FIELD_EVENT_DISPATCH   -119.24888     40.7588
BMAN160647   BLM   TRAFFIC STOP    7L                         9 O'clock Response Area       CREATE   0      0     0      697     0     0      697     B217   GARCIA, BRIAN                         VERBAL WARNING       08/28/16 23:08:02   FIELD_EVENT_DISPATCH   -119.225328    40.7807
BMAN160648   BLM   PATROL CHECK    SLUT GARDEN                9 O'clock Response Area       CREATE   0      0     0      3120    0     0      3120    I203   BARRIOS, KYNAN                        NO ACTION            08/28/16 23:14:35   FIELD_EVENT_DISPATCH   -119.21844     40.7933
BMAN160649   BLM   TRAFFIC STOP    GATE RD                    Gate Road Response Area       CREATE   0      0     0      128     0     0      128     K316   MAGALLON, CHRIS                       CANCEL               08/28/16 23:15:57   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160650   BLM   TRAFFIC STOP    730L                       9 O'clock Response Area       CREATE   0      0     0      520     0     0      520     B320   TITUS, AARON R                        VERBAL WARNING       08/28/16 23:22:46   FIELD_EVENT_DISPATCH   -119.2265474   40.7864
BMAN160651   BLM   TRAFFIC STOP    700L                       Perimeter Response Area       CREATE   0      0     0      28665   0     0      28665   B224   MURRELL, SHELLEY                      NO ACTION            08/28/16 23:24:07   FIELD_EVENT_DISPATCH   -119.226401    40.7732
BMAN160652   BLM   TRAFFIC STOP    700L                       Perimeter Response Area       CREATE   0      0     0      28701   0     0      28701   B224   MURRELL, SHELLEY                      NO ACTION            08/28/16 23:24:07   FIELD_EVENT_DISPATCH   -119.226401    40.7732
BMAN160653   BLM   PUBLIC CONTACT 700L                        Perimeter Response Area       CREATE   0      0     0      287     0     0      287     B224   MURRELL, SHELLEY                      PUBLIC ASSIST        08/28/16 23:24:07   FIELD_EVENT_DISPATCH   -119.226401    40.7732
BMAN160654   BLM   TRAFFIC STOP    GATE MM5                   Gate Road Response Area       CREATE   0      0     0      99      0     0      99      B312   BOONE, TRENT                          VERBAL WARNING       08/28/16 23:24:07   FIELD_EVENT_DISPATCH   -119.26938     40.7485
BMAN160655   BLM   TRAFFIC STOP    715 L                      9 O'clock Response Area       CREATE   0      0     0      389     0     0      389     B317   CULVER, STEVON                        VERBAL WARNING       08/28/16 23:26:11   FIELD_EVENT_DISPATCH   -119.2186207   40.7811
BMAN160656   BLM   PUBLIC CONTACT @Airport                    Perimeter Response Area       CREATE   0      0     0      258     0     0      258     P306   BARNES, DANIEL                        CANCEL               08/28/16 23:26:31   FIELD_EVENT_DISPATCH   -119.20842     40.7644
BMAN160657   BLM   TRAFFIC STOP    730L                       9 O'clock Response Area       CREATE   0      0     0      308     0     0      308     B212   RUSSELL, DAVID W                      VERBAL WARNING       08/28/16 23:26:31   FIELD_EVENT_DISPATCH   -119.230843    40.7804
BMAN160658   BLM   TRAFFIC STOP    GATE MM2                   Gate Road Response Area       CREATE   0      0     0      82      0     0      82      B312   BOONE, TRENT                          VERBAL WARNING       08/28/16 23:26:47   FIELD_EVENT_DISPATCH   -119.26938     40.7485
BMAN160659   BLM   TRAFFIC STOP    715/L                      9 O'clock Response Area       CREATE   0      0     0      684     0     0      684     B217   GARCIA, BRIAN                         VERBAL WARNING       08/28/16 23:28:00   FIELD_EVENT_DISPATCH   -119.225328    40.7807
BMAN160660   BLM   PUBLIC CONTACT 530/L                       Outside Event Response Area   CREATE   0      0     0      3249    0     0      3249    B325   PETERSEN, MARK                        PUBLIC ASSIST        08/28/16 23:33:38   FIELD_EVENT_DISPATCH   -119.351691    40.654
BMAN160661   BLM   TRAFFIC STOP    630L                       9 O'clock Response Area       CREATE   0      0     0      1195    0     0      1195    B212   RUSSELL, DAVID W                      VERBAL WARNING       08/28/16 23:36:05   FIELD_EVENT_DISPATCH   -119.230843    40.7804
BMAN160662   BLM   TRAFFIC STOP    GATE .5                    Gate Road Response Area       CREATE   0      0     0      219     0     0      219     B312   BOONE, TRENT                          VERBAL WARNING       08/28/16 23:36:20   FIELD_EVENT_DISPATCH   -119.26938     40.7485
BMAN160663   BLM   ASSIST          GATE RD                    Gate Road Response Area       CREATE   0      0     0      66      0     0      66      B311   DEAN, JUSTIN                          NO ACTION            08/28/16 23:38:47   FIELD_EVENT_DISPATCH   -119.26938     40.7485
BMAN160664   BLM   TRAFFIC STOP    GATE MM.2                  Gate Road Response Area       CREATE   0      0     0      296     0     0      296     B311   DEAN, JUSTIN                          VERBAL WARNING       08/28/16 23:44:05   FIELD_EVENT_DISPATCH   -119.26938     40.7485
BMAN160665   BLM   TRAFFIC STOP    GATE RD MM.5               Perimeter Response Area       CREATE   0      0     0      320     0     0      320     B210   MCGRATH, KEITH                        VERBAL WARNING       08/28/16 23:44:35   FIELD_EVENT_DISPATCH   -119.238846    40.7617
BMAN160666   BLM   TRAFFIC STOP    GATE RD PAST FIRST CURVE   Gate Road Response Area       CREATE   0      0     0      921     0     0      921     B216   MITSUYASU, ROBERT                     VERBAL WARNING       08/28/16 23:47:34   FIELD_EVENT_DISPATCH   -119.263951    40.7449
BMAN160667   BLM   TRAFFIC STOP    GATE MM.5                  Gate Road Response Area       CREATE   0      0     0      120     0     0      120     B312   BOONE, TRENT                          VERBAL WARNING       08/28/16 23:51:17   FIELD_EVENT_DISPATCH   -119.261441    40.7442
BMAN160668   BLM   TRAFFIC STOP    530/L                      9 O'clock Response Area       CREATE   0      0     0      353     0     0      353     B212   RUSSELL, DAVID W                      VERBAL WARNING       08/28/16 23:56:24   FIELD_EVENT_DISPATCH   -119.230843    40.7804
BMAN160669   BLM   TRAFFIC STOP    630L                       Perimeter Response Area       CREATE   0      0     0      619     0     0      619     B224   MURRELL, SHELLEY                      VERBAL WARNING       08/29/16 00:01:28   FIELD_EVENT_DISPATCH   -119.226401    40.7732
BMAN160670   BLM   TRAFFIC STOP    6/L                        9 O'clock Response Area       CREATE   0      0     0      329     0     0      329     B217   GARCIA, BRIAN                         VERBAL WARNING       08/29/16 00:01:50   FIELD_EVENT_DISPATCH   -119.225328    40.7807
BMAN160671   BLM   PUBLIC CONTACT JOC                         Gate Road Response Area       CREATE   0      0     0      65      0     0      65      B221   R358                                  PUBLIC ASSIST        08/29/16 00:03:01   FIELD_EVENT_DISPATCH   -119.263286    40.7456
BMAN160672   BLM   PUBLIC CONTACT JOC                         9 O'clock Response Area       COPY     23     53    58     92      53    58     92      B221   JOHNSON, GREGORY L                    PUBLIC ASSIST        08/29/16 00:03:24   FIELD_EVENT_DISPATCH   -119.263286    40.7456
BMAN160673   BLM   TRAFFIC STOP    645L                       9 O'clock Response Area       CREATE   0      0     0      532     0     0      532     B220   JENSEN, WESLEY                        VERBAL WARNING       08/29/16 00:04:45   FIELD_EVENT_DISPATCH   -119.22447     40.779
BMAN160674   BLM   PUBLIC CONTACT 730L                        9 O'clock Response Area       CREATE   0      0     0      18      0     0      18      B315   BLEVINS, COLE                         PUBLIC ASSIST        08/29/16 00:05:08   FIELD_EVENT_DISPATCH   -119.226636    40.7857
BMAN160675   BLM   TRAFFIC STOP    GATE RD MI.5               Perimeter Response Area       CREATE   0      0     0      3561    0     0      3561    B210   MCGRATH, KEITH                        VERBAL WARNING RPT   08/29/16 00:07:41   FIELD_EVENT_DISPATCH   -119.238846    40.7617
BMAN160676   BLM   TRAFFIC STOP    530/L                      9 O'clock Response Area       CREATE   0      0     0      638     0     0      638     B212   RUSSELL, DAVID W                      VERBAL WARNING       08/29/16 00:10:21   FIELD_EVENT_DISPATCH   -119.230843    40.7804
BMAN160677   BLM   PUBLIC CONTACT 700L                        9 O'clock Response Area       CREATE   0      0     0      13      0     0      13      B317   CULVER, STEVON                        PUBLIC ASSIST        08/29/16 00:11:45   FIELD_EVENT_DISPATCH   -119.2186207   40.7811
BMAN160678   BLM   PUBLIC CONTACT 700L                        9 O'clock Response Area       CREATE   0      0     0      14      0     0      14      B317   CULVER, STEVON                        PUBLIC ASSIST        08/29/16 00:12:13   FIELD_EVENT_DISPATCH   -119.2186207   40.7811
BMAN160679   BLM   TRAFFIC STOP    GATE ROAD .5M              3 O'clock Response Area       CREATE   0      0     0      321     0     0      321     B226   BUCHANAN, STANLEY                     VERBAL WARNING       08/29/16 00:12:18   FIELD_EVENT_DISPATCH   -119.209578    40.7798
BMAN160680   BLM   PUBLIC CONTACT 700L                        9 O'clock Response Area       CREATE   0      0     0      13      0     0      13      B317   CULVER, STEVON                        PUBLIC ASSIST        08/29/16 00:12:35   FIELD_EVENT_DISPATCH   -119.2186207   40.7811
BMAN160681   BLM   PUBLIC CONTACT 700L                        9 O'clock Response Area       CREATE   0      0     0      11      0     0      11      B317   CULVER, STEVON                        PUBLIC ASSIST        08/29/16 00:12:55   FIELD_EVENT_DISPATCH   -119.2186207   40.7811
BMAN160682   BLM   PUBLIC CONTACT 700L                        9 O'clock Response Area       CREATE   0      0     0      11      0     0      11      B317   CULVER, STEVON                        PUBLIC ASSIST        08/29/16 00:13:12   FIELD_EVENT_DISPATCH   -119.2186207   40.7811
BMAN160683   BLM   PUBLIC CONTACT 700L                        9 O'clock Response Area       CREATE   0      0     0      11      0     0      11      B317   CULVER, STEVON                        PUBLIC ASSIST        08/29/16 00:13:28   FIELD_EVENT_DISPATCH   -119.2186207   40.7811
BMAN160684   BLM   PUBLIC CONTACT 615L                        9 O'clock Response Area       CREATE   0      0     0      294     0     0      294     B217   GARCIA, BRIAN                         PUBLIC ASSIST        08/29/16 00:16:58   FIELD_EVENT_DISPATCH   -119.225328    40.7807
BMAN160685   BLM   PUBLIC CONTACT 630L                        9 O'clock Response Area       CREATE   0      0     0      159     0     0      159     B313   R368                                  PUBLIC ASSIST        08/29/16 00:19:15   FIELD_EVENT_DISPATCH   -119.21402     40.789




                                                                                                                                                                                                                                                            ER00020
BMAN160686   BLM   TRAFFIC STOP    GATE MM.5                   Gate Road Response Area   CREATE   0     0     0     2033    0     0     2033    K316    MAGALLON, CHRIS                       LE ASSIST            08/29/16 00:19:39   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160687
BMAN160688
             BLM
             BLM
                   PUBLIC CONTACT 630L
                   TRAFFIC STOP    645L
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 204 of 499
                                                               9 O'clock Response Area
                                                               9 O'clock Response Area
                                                                                         COPY
                                                                                         CREATE
                                                                                                  147
                                                                                                  0
                                                                                                        920
                                                                                                        0
                                                                                                              920
                                                                                                              0
                                                                                                                    927
                                                                                                                    143
                                                                                                                            920
                                                                                                                            0
                                                                                                                                  920
                                                                                                                                  0
                                                                                                                                        927
                                                                                                                                        143
                                                                                                                                                B315
                                                                                                                                                B217
                                                                                                                                                        BLEVINS, COLE
                                                                                                                                                        GARCIA, BRIAN
                                                                                                                                                                                              PUBLIC ASSIST
                                                                                                                                                                                              NO ACTION
                                                                                                                                                                                                                   08/29/16 00:21:43
                                                                                                                                                                                                                   08/29/16 00:22:04
                                                                                                                                                                                                                                       FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                       FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                              -119.21402
                                                                                                                                                                                                                                                              -119.225328
                                                                                                                                                                                                                                                                             40.789
                                                                                                                                                                                                                                                                             40.7807
BMAN160689   BLM   TRAFFIC STOP    700L                        9 O'clock Response Area   CREATE   0     0     0     62      0     0     62      B224    MURRELL, SHELLEY                      NO ACTION            08/29/16 00:23:07   FIELD_EVENT_DISPATCH   -119.2258689   40.7825
BMAN160690   BLM   TRAFFIC STOP    @900 L                      9 O'clock Response Area   CREATE   0     0     0     118     0     0     118     B215    LLOYD, KENNETH                        NO ACTION            08/29/16 00:25:54   FIELD_EVENT_DISPATCH   -119.22064     40.7972
BMAN160691   BLM   TRAFFIC STOP    GATE RD .5                  9 O'clock Response Area   CREATE   0     0     0     168     0     0     168     B327    STEPHENSON, CAMM                      VERBAL WARNING       08/29/16 00:26:21   FIELD_EVENT_DISPATCH   -119.212453    40.7961
BMAN160692   BLM   TRAFFIC STOP    HWY 447 SB                  Perimeter Response Area   CREATE   0     0     0     2178    0     0     2178    COMMS   YOUNG, JON                            NO ACTION            08/29/16 00:32:15   FIELD_EVENT_DISPATCH   -119.2302985   40.7909
BMAN160693   BLM   TRAFFIC STOP    GATE MM.5                   Gate Road Response Area   CREATE   0     0     0     2067    0     0     2067    B312    BOONE, TRENT                          VERBAL WARNING RPT   08/29/16 00:42:14   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN160694   BLM   TRAFFIC STOP    ENTRANCE RD MP 2            Perimeter Response Area   CREATE   0     0     0     408     0     0     408     K214    BOLES, TIMOTHY D                      VERBAL WARNING       08/29/16 00:49:52   FIELD_EVENT_DISPATCH   -119.237001    40.7747
BMAN160695   BLM   TRAFFIC STOP    630L                        Gate Road Response Area   CREATE   0     0     0     616     0     0     616     B221    JOHNSON, GREGORY L                    VERBAL WARNING       08/29/16 00:55:39   FIELD_EVENT_DISPATCH   -119.263286    40.7456
BMAN160696   BLM   TRAFFIC STOP    630L                        9 O'clock Response Area   CREATE   0     0     0     391     0     0     391     B212    RUSSELL, DAVID W                      NO ACTION            08/29/16 00:57:05   FIELD_EVENT_DISPATCH   -119.230843    40.7804
BMAN160697   BLM   TRAFFIC STOP    GATE MM.2                   Gate Road Response Area   CREATE   0     0     0     810     0     0     810     B312    BOONE, TRENT                          VERBAL WARNING RPT   08/29/16 01:00:09   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN160698   BLM   TRAFFIC STOP    6L                          9 O'clock Response Area   CREATE   0     0     0     887     0     0     887     B217    GARCIA, BRIAN                         VERBAL WARNING       08/29/16 01:00:51   FIELD_EVENT_DISPATCH   -119.225328    40.7807
BMAN163205   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 01:01:28                          -119.20965     40.7799
BMAN163206   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 01:01:28                          -119.20965     40.7799
BMAN163209   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 01:01:28                          -119.20965     40.7799
BMAN163211   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 01:01:28                          -119.20965     40.7799
BMAN163214   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 01:01:28                          -119.20965     40.7799
BMAN163215   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 01:01:28                          -119.20965     40.7799
BMAN163216   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 01:01:28                          -119.20965     40.7799
BMAN163207   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 01:01:28                          -119.20965     40.7799
BMAN163208   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 01:01:28                          -119.20965     40.7799
BMAN163219   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 01:01:28                          -119.20965     40.7799
BMAN163220   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 01:01:28                          -119.20965     40.7799
BMAN163212   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 01:01:28                          -119.20965     40.7799
BMAN163202   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 01:01:28                          -119.20965     40.7799
BMAN163203   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 01:01:28                          -119.20965     40.7799
BMAN163210   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 01:01:28                          -119.20965     40.7799
BMAN163213   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 01:01:28                          -119.20965     40.7799
BMAN163217   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 01:01:28                          -119.20965     40.7799
BMAN163218   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 01:01:28                          -119.20965     40.7799
BMAN160699   BLM   TRAFFIC STOP    LATE RD M.5                 Perimeter Response Area   CREATE   0     0     0     142     0     0     142     K211    ALBRIGHT, CALVIN                      CANCEL               08/29/16 01:01:40   FIELD_EVENT_DISPATCH   -119.252621    40.749
BMAN160700   BLM   PUBLIC CONTACT E OF THE JOC                 9 O'clock Response Area   CREATE   0     0     0     1897    0     0     1897    B212    RUSSELL, DAVID W                      PUBLIC ASSIST        08/29/16 01:08:49   FIELD_EVENT_DISPATCH   -119.230843    40.7804
BMAN160701   BLM   TRAFFIC STOP    GATE RD 1ST CURVE           Gate Road Response Area   CREATE   0     0     0     1146    0     0     1146    B216    MITSUYASU, ROBERT                     CITATION             08/29/16 01:09:20   FIELD_EVENT_DISPATCH   -119.263951    40.7449
BMAN160702   BLM   PATROL CHECK    BLACK OCEAN                 9 O'clock Response Area   CREATE   0     0     0     2139    0     0     2139    I203    BARRIOS, KYNAN                        NO ACTION            08/29/16 01:13:12   FIELD_EVENT_DISPATCH   -119.21844     40.7933
BMAN160703   BLM   TRAFFIC STOP    530L                        9 O'clock Response Area   CREATE   0     0     0     651     0     0     651     B217    GARCIA, BRIAN                         VERBAL WARNING       08/29/16 01:16:02   FIELD_EVENT_DISPATCH   -119.225328    40.7807
BMAN160704   BLM   TRAFFIC STOP    GATE ROAD M 5               Gate Road Response Area   CREATE   0     0     0     389     0     0     389     B226    BUCHANAN, STANLEY                     VERBAL WARNING       08/29/16 01:17:56   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN160705   BLM   PUBLIC CONTACT 12 MILE                      Perimeter Response Area   CREATE   0     0     0     1458    0     0     1458    B326    HOWELL, THOMAS                        VERBAL WARNING       08/29/16 01:19:35   FIELD_EVENT_DISPATCH   -119.236465    40.7823
BMAN160706   BLM   PUBLIC CONTACT 630L                         9 O'clock Response Area   CREATE   0     0     0     18      0     0     18      B313    ANDRES, BECKY                         PUBLIC ASSIST        08/29/16 01:20:32   FIELD_EVENT_DISPATCH   -119.21402     40.789
BMAN160707   BLM   TRAFFIC STOP    530L                        9 O'clock Response Area   CREATE   0     0     0     587     0     0     587     B217    GARCIA, BRIAN                         VERBAL WARNING       08/29/16 01:29:32   FIELD_EVENT_DISPATCH   -119.225328    40.7807
BMAN160708   BLM   TRAFFIC STOP    GATE ROAD M 5               Gate Road Response Area   CREATE   0     0     0     502     0     0     502     B327    STEPHENSON, CAMM                      VERBAL WARNING       08/29/16 01:31:01   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN160709   BLM   TRAFFIC STOP    IHEART                      Gate Road Response Area   CREATE   0     1     1     48      1     1     48      B227    SMITH, JASON                          VERBAL WARNING       08/29/16 01:33:02   FIELD_EVENT_DISPATCH   -119.265946    40.7475
BMAN160710   BLM   TRAFFIC STOP    GATE RD                     Perimeter Response Area   CREATE   0     0     0     338     0     0     338     B210    MCGRATH, KEITH                        VERBAL WARNING       08/29/16 01:39:44   FIELD_EVENT_DISPATCH   -119.238846    40.7617
BMAN160711   BLM   TRAFFIC STOP    GATE ROAD                   3 O'clock Response Area   CREATE   0     0     0     252     0     0     252     B226    BUCHANAN, STANLEY                     VERBAL WARNING       08/29/16 01:40:29   FIELD_EVENT_DISPATCH   -119.209578    40.7798
BMAN160712   BLM   TRAFFIC STOP    GATE ROAD M 5               Gate Road Response Area   CREATE   0     0     0     1046    0     0     1046    B327    STEPHENSON, CAMM                      WRITTEN WARNING      08/29/16 01:46:32   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN163227   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 02:01:28                          -119.20965     40.7799
BMAN163228   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 02:01:28                          -119.20965     40.7799
BMAN163232   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 02:01:28                          -119.20965     40.7799
BMAN163233   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 02:01:28                          -119.20965     40.7799
BMAN163222   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 02:01:28                          -119.20965     40.7799
BMAN163223   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 02:01:28                          -119.20965     40.7799
BMAN163231   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 02:01:28                          -119.20965     40.7799
BMAN163234   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 02:01:28                          -119.20965     40.7799
BMAN163235   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 02:01:28                          -119.20965     40.7799
BMAN163221   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 02:01:28                          -119.20965     40.7799
BMAN163236   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 02:01:28                          -119.20965     40.7799
BMAN163224   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 02:01:28                          -119.20965     40.7799
BMAN163225   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 02:01:28                          -119.20965     40.7799
BMAN163226   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 02:01:28                          -119.20965     40.7799
BMAN163229   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 02:01:28                          -119.20965     40.7799
BMAN163230   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 02:01:28                          -119.20965     40.7799
BMAN163237   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 02:01:28                          -119.20965     40.7799
BMAN160713   BLM   TRAFFIC STOP    ENTRANCE RD MM.5            Gate Road Response Area   CREATE   0     0     0     1877    0     0     1877    B215    LLOYD, KENNETH                        CITATION             08/29/16 02:09:30   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN160714   BLM   TRAFFIC STOP    8OO K                       9 O'clock Response Area   CREATE   0     0     0     555     0     0     555     P306    BARNES, DANIEL                        CITATION             08/29/16 02:09:50   FIELD_EVENT_DISPATCH   -119.209706    40.7968
BMAN160715   BLM   PUBLIC CONTACT 615L                         9 O'clock Response Area   CREATE   0     0     0     67      0     0     67      B217    GARCIA, BRIAN                         PUBLIC ASSIST        08/29/16 02:12:07   FIELD_EVENT_DISPATCH   -119.225328    40.7807
BMAN160716   BLM   TRAFFIC STOP    @Gate Road MM 1             Gate Road Response Area   CREATE   0     0     0     1424    0     0     1424    B213    FISCHER, SCOTT                        CITATION             08/29/16 02:12:56   FIELD_EVENT_DISPATCH   -119.25877     40.7464
BMAN160717   BLM   PUBLIC CONTACT 615L                         9 O'clock Response Area   CREATE   0     0     0     13      0     0     13      B217    GARCIA, BRIAN                         PUBLIC ASSIST        08/29/16 02:13:21   FIELD_EVENT_DISPATCH   -119.225328    40.7807
BMAN160718   BLM   PUBLIC CONTACT 615L                         9 O'clock Response Area   CREATE   0     0     0     10      0     0     10      B217    GARCIA, BRIAN                         PUBLIC ASSIST        08/29/16 02:13:41   FIELD_EVENT_DISPATCH   -119.225328    40.7807
BMAN160719   BLM   PUBLIC CONTACT 615L                         9 O'clock Response Area   CREATE   0     0     0     11      0     0     11      B217    GARCIA, BRIAN                         PUBLIC ASSIST        08/29/16 02:13:56   FIELD_EVENT_DISPATCH   -119.225328    40.7807
BMAN160720   BLM   PUBLIC CONTACT 615L                         9 O'clock Response Area   CREATE   0     0     0     13      0     0     13      B217    GARCIA, BRIAN                         PUBLIC ASSIST        08/29/16 02:14:11   FIELD_EVENT_DISPATCH   -119.225328    40.7807
BMAN160721   BLM   PUBLIC CONTACT 615L                         9 O'clock Response Area   CREATE   0     0     0     14      0     0     14      B217    GARCIA, BRIAN                         PUBLIC ASSIST        08/29/16 02:14:27   FIELD_EVENT_DISPATCH   -119.225328    40.7807
BMAN160722   BLM   PUBLIC CONTACT 615L                         9 O'clock Response Area   CREATE   0     0     0     13      0     0     13      B217    GARCIA, BRIAN                         PUBLIC ASSIST        08/29/16 02:14:45   FIELD_EVENT_DISPATCH   -119.225328    40.7807
BMAN160723   BLM   PUBLIC CONTACT 615L                         9 O'clock Response Area   CREATE   0     0     0     16      0     0     16      B217    GARCIA, BRIAN                         PUBLIC ASSIST        08/29/16 02:15:03   FIELD_EVENT_DISPATCH   -119.225328    40.7807
BMAN160724   BLM   PUBLIC CONTACT 615L                         9 O'clock Response Area   CREATE   0     0     0     17      0     0     17      B217    GARCIA, BRIAN                         PUBLIC ASSIST        08/29/16 02:15:27   FIELD_EVENT_DISPATCH   -119.225328    40.7807
BMAN160725   BLM   PUBLIC CONTACT 615L                         9 O'clock Response Area   CREATE   0     0     0     11      0     0     11      B217    GARCIA, BRIAN                         PUBLIC ASSIST        08/29/16 02:15:51   FIELD_EVENT_DISPATCH   -119.225328    40.7807
BMAN160726   BLM   TRAFFIC STOP    GATE ROAD M.5               Gate Road Response Area   CREATE   0     0     0     3766    0     0     3766    B312    BOONE, TRENT                          CITATION             08/29/16 02:16:59   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN160727   BLM   TRAFFIC STOP    GATE ROAD M.5               9 O'clock Response Area   CREATE   0     0     0     576     0     0     576     B313    ANDRES, BECKY                         VERBAL WARNING       08/29/16 02:31:24   FIELD_EVENT_DISPATCH   -119.21402     40.789
BMAN160728   BLM   TRAFFIC STOP    GATE ROAD M1                9 O'clock Response Area   CREATE   0     0     0     1587    0     0     1587    B313    ANDRES, BECKY                         CITATION             08/29/16 02:49:44   FIELD_EVENT_DISPATCH   -119.21402     40.789
BMAN160729   BLM   ASSIST          @830 Es                     9 O'clock Response Area   CREATE   0     0     0     1008    0     0     1008    B327    STEPHENSON, CAMM                      NO ACTION            08/29/16 02:55:38   FIELD_EVENT_DISPATCH   -119.21424     40.7898
BMAN160730   BLM   PUBLIC CONTACT THE MAN                      Gate Road Response Area   CREATE   0     0     0     18      0     0     18      B311    DEAN, JUSTIN                          PUBLIC ASSIST        08/29/16 02:59:06   FIELD_EVENT_DISPATCH   -119.26938     40.7485
BMAN163242   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 03:01:28                          -119.20965     40.7799
BMAN163240   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 03:01:28                          -119.20965     40.7799
BMAN163243   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 03:01:28                          -119.20965     40.7799
BMAN163238   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 03:01:28                          -119.20965     40.7799
BMAN163239   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 03:01:28                          -119.20965     40.7799
BMAN163241   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 03:01:28                          -119.20965     40.7799
BMAN163244   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 03:01:28                          -119.20965     40.7799
BMAN163245   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 03:01:28                          -119.20965     40.7799
BMAN160731   BLM   TRAFFIC STOP    GATE RD MM1                 Perimeter Response Area   CREATE   0     0     0     1831    0     0     1831    K322    CARPENTER, MICHAEL                    VERBAL WARNING RPT   08/29/16 03:10:14   FIELD_EVENT_DISPATCH   -119.232751    40.7797
BMAN160732   BLM   TRAFFIC STOP    530K                        9 O'clock Response Area   CREATE   0     0     0     1605    0     0     1605    B314    LASHER, NICHOLAS S                    CITATION             08/29/16 03:11:05   FIELD_EVENT_DISPATCH   -119.226508    40.7883
BMAN160733   BLM   PUBLIC CONTACT GATE ROAD                    9 O'clock Response Area   CREATE   0     0     0     27      0     0     27      B313    ANDRES, BECKY                         PUBLIC ASSIST        08/29/16 03:24:38   FIELD_EVENT_DISPATCH   -119.21402     40.789
BMAN160734   BLM   TRAFFIC STOP    ENTRANCE ROAD M.5           Gate Road Response Area   CREATE   0     0     0     158     0     0     158     K316    MAGALLON, CHRIS                       VERBAL WARNING       08/29/16 03:27:05   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160735   BLM   TRAFFIC STOP    GATE ROAD                   9 O'clock Response Area   CREATE   0     0     0     226     0     0     226     B315    BLEVINS, COLE                         VERBAL WARNING       08/29/16 03:32:52   FIELD_EVENT_DISPATCH   -119.226636    40.7857
BMAN160736   BLM   TRAFFIC STOP    GATE ROAD M.5               Gate Road Response Area   CREATE   0     0     0     1168    0     0     1168    K316    MAGALLON, CHRIS                       VERBAL WARNING       08/29/16 03:38:03   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN160738   BLM   ASSIST          @Point 5                    3 O'clock Response Area   CREATE   129   296   490   2052    167   361   1923    B326    HOWELL, THOMAS       Harris, Meggin   VERBAL WARNING       08/29/16 03:44:49   911                    -119.21095     40.7644
BMAN160739   BLM   PUBLIC CONTACT CENTER CAMP                  Gate Road Response Area   CREATE   0     0     0     19      0     0     19      B311    DEAN, JUSTIN                          PUBLIC ASSIST        08/29/16 03:48:08   FIELD_EVENT_DISPATCH   -119.26938     40.7485
BMAN160740   BLM   TRAFFIC STOP    GATE ROAD M1 5              Gate Road Response Area   CREATE   0     0     0     11735   0     0     11735   B324    HAUCK, MICHAEL                        CITATION             08/29/16 03:56:57   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN160741   BLM   PUBLIC CONTACT CENTER CAMP                  Gate Road Response Area   CREATE   0     0     0     23      0     0     23      B311    DEAN, JUSTIN                          PUBLIC ASSIST        08/29/16 03:57:16   FIELD_EVENT_DISPATCH   -119.26938     40.7485
BMAN160742   BLM   PUBLIC CONTACT CENTER CAMP                  Gate Road Response Area   CREATE   0     0     0     17      0     0     17      B311    DEAN, JUSTIN                          PUBLIC ASSIST        08/29/16 03:57:44   FIELD_EVENT_DISPATCH   -119.26938     40.7485
BMAN160743   BLM   TRAFFIC STOP    GATE ROAD M.5               Gate Road Response Area   CREATE   0     0     0     5990    0     0     5990    B312    BOONE, TRENT                          CITATION             08/29/16 03:59:15   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN163247   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 04:01:28                          -119.20965     40.7799
BMAN163248   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 04:01:28                          -119.20965     40.7799
BMAN163250   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 04:01:28                          -119.20965     40.7799
BMAN163246   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 04:01:28                          -119.20965     40.7799




                                                                                                                                                                                                                                                       ER00021
BMAN163249   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 04:01:28                          -119.20965     40.7799
BMAN160744
BMAN160745
             BLM
             BLM
                   PUBLIC CONTACT 900 G
                   TRAFFIC STOP    3I
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 205 of 499
                                                               Gate Road Response Area
                                                               9 O'clock Response Area
                                                                                         CREATE
                                                                                         CREATE
                                                                                                  0
                                                                                                  0
                                                                                                      0
                                                                                                      0
                                                                                                          0
                                                                                                          0
                                                                                                              12
                                                                                                              2053
                                                                                                                      0
                                                                                                                      0
                                                                                                                          0
                                                                                                                          0
                                                                                                                              12
                                                                                                                              2053
                                                                                                                                      B321
                                                                                                                                      B317
                                                                                                                                             CUNNINGHAM, STEVE
                                                                                                                                             CULVER, STEVON
                                                                                                                                                                  PUBLIC ASSIST
                                                                                                                                                                  VERBAL WARNING
                                                                                                                                                                                    08/29/16 04:10:02
                                                                                                                                                                                    08/29/16 04:27:06
                                                                                                                                                                                                        FIELD_EVENT_DISPATCH
                                                                                                                                                                                                        FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                               -119.261441
                                                                                                                                                                                                                               -119.2186207
                                                                                                                                                                                                                                              40.7442
                                                                                                                                                                                                                                              40.7811
BMAN160746   BLM   TRAFFIC STOP    2D                          Gate Road Response Area   CREATE   0   0   0   96      0   0   96      B311   DEAN, JUSTIN         NO ACTION         08/29/16 04:28:41   FIELD_EVENT_DISPATCH   -119.26938     40.7485
BMAN160747   BLM   TRAFFIC STOP    GATE ROAD M.5               9 O'clock Response Area   CREATE   0   0   0   2075    0   0   2075    B315   BLEVINS, COLE        VERBAL WARNING    08/29/16 04:39:35   FIELD_EVENT_DISPATCH   -119.226636    40.7857
BMAN160748   BLM   PUBLIC CONTACT 215F                         Gate Road Response Area   CREATE   0   0   0   18      0   0   18      B311   DEAN, JUSTIN         PUBLIC ASSIST     08/29/16 04:47:19   FIELD_EVENT_DISPATCH   -119.26938     40.7485
BMAN163252   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 05:01:28                          -119.20965     40.7799
BMAN163253   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 05:01:28                          -119.20965     40.7799
BMAN160749   BLM   TRAFFIC STOP    245L                        9 O'clock Response Area   CREATE   0   0   0   710     0   0   710     B317   CULVER, STEVON       VERBAL WARNING    08/29/16 05:07:01   FIELD_EVENT_DISPATCH   -119.2186207   40.7811
BMAN160750   BLM   TRAFFIC STOP    GATE RD                     9 O'clock Response Area   CREATE   0   0   0   1833    0   0   1833    B315   BLEVINS, COLE        VERBAL WARNING    08/29/16 05:17:52   FIELD_EVENT_DISPATCH   -119.226636    40.7857
BMAN160751   BLM   PUBLIC CONTACT 245L                         9 O'clock Response Area   CREATE   0   0   0   14      0   0   14      B317   CULVER, STEVON       PUBLIC ASSIST     08/29/16 05:44:01   FIELD_EVENT_DISPATCH   -119.2186207   40.7811
BMAN160752   BLM   PUBLIC CONTACT 254L                         9 O'clock Response Area   CREATE   0   0   0   24      0   0   24      B317   CULVER, STEVON       PUBLIC ASSIST     08/29/16 05:44:28   FIELD_EVENT_DISPATCH   -119.2186207   40.7811
BMAN160753   BLM   PUBLIC CONTACT 254L                         9 O'clock Response Area   CREATE   0   0   0   26      0   0   26      B317   CULVER, STEVON       PUBLIC ASSIST     08/29/16 05:45:01   FIELD_EVENT_DISPATCH   -119.2186207   40.7811
BMAN163257   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 06:01:28                          -119.20965     40.7799
BMAN163258   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 06:01:28                          -119.20965     40.7799
BMAN163261   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 06:01:28                          -119.20965     40.7799
BMAN163255   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 06:01:28                          -119.20965     40.7799
BMAN163256   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 06:01:28                          -119.20965     40.7799
BMAN163259   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 06:01:28                          -119.20965     40.7799
BMAN163262   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 06:01:28                          -119.20965     40.7799
BMAN163254   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 06:01:28                          -119.20965     40.7799
BMAN163260   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 06:01:28                          -119.20965     40.7799
BMAN163263   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 06:01:28                          -119.20965     40.7799
BMAN160754   BLM   TRAFFIC STOP    GATE RD                     Perimeter Response Area   CREATE   0   0   0   1376    0   0   1376    B124   FELIX, ERNESTO       VERBAL WARNING    08/29/16 06:08:07   FIELD_EVENT_DISPATCH   -119.2186207   40.7677
BMAN160755   BLM   TRAFFIC STOP    GREETER                     9 O'clock Response Area   CREATE   0   0   0   188     0   0   188     B315   BLEVINS, COLE        VERBAL WARNING    08/29/16 06:10:23   FIELD_EVENT_DISPATCH   -119.226636    40.7857
BMAN160756   BLM   TRAFFIC STOP    545 L                       9 O'clock Response Area   CREATE   0   0   0   92      0   0   92      B314   LASHER, NICHOLAS S   NO ACTION         08/29/16 06:11:06   FIELD_EVENT_DISPATCH   -119.226508    40.7883
BMAN160757   BLM   PUBLIC CONTACT GREETER                      9 O'clock Response Area   CREATE   0   0   0   12      0   0   12      B315   BLEVINS, COLE        PUBLIC ASSIST     08/29/16 06:13:45   FIELD_EVENT_DISPATCH   -119.226636    40.7857
BMAN160758   BLM   TRAFFIC STOP    515 L                       9 O'clock Response Area   CREATE   0   0   0   693     0   0   693     B314   LASHER, NICHOLAS S   NO ACTION         08/29/16 06:15:16   FIELD_EVENT_DISPATCH   -119.226508    40.7883
BMAN160759   BLM   TRAFFIC STOP    600 D                       9 O'clock Response Area   CREATE   0   0   0   793     0   0   793     B317   CULVER, STEVON       VERBAL WARNING    08/29/16 06:16:36   FIELD_EVENT_DISPATCH   -119.2186207   40.7811
                                                                                                                                             MARSOOBIAN, JASON
BMAN160760   BLM   TRAFFIC STOP    530L                        Perimeter Response Area   CREATE   0   0   0   72      0   0   72      B121                        NO ACTION         08/29/16 06:21:14   FIELD_EVENT_DISPATCH   -119.2302985   40.7909
                                                                                                                                             A
BMAN160761   BLM   PUBLIC CONTACT DEEP PLAYA                   Gate Road Response Area   CREATE   0   0   0   287     0   0   287     B129   SMITH, IRA           NO ACTION         08/29/16 06:23:05   FIELD_EVENT_DISPATCH   -119.226636    40.7723
BMAN160762   BLM   TRAFFIC STOP    GATE RD MM 2                Gate Road Response Area   CREATE   0   0   0   21881   0   0   21881   B113   BOXX, MELISSA J      LE ASSIST         08/29/16 06:27:46   FIELD_EVENT_DISPATCH   -119.2488794   40.7588
BMAN160763   BLM   TRAFFIC STOP    GREETER                     Gate Road Response Area   CREATE   0   0   0   930     0   0   930     B127   MACHLER, FRANK       NO ACTION         08/29/16 06:33:48   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
                                                                                                                                             MARSOOBIAN, JASON
BMAN160764   BLM   PUBLIC CONTACT GREETER                      Gate Road Response Area   CREATE   0   0   0   8       0   0   8       B121                        PUBLIC ASSIST     08/29/16 06:36:38   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
                                                                                                                                             A
                                                                                                                                             MARSOOBIAN, JASON
BMAN160765   BLM   PUBLIC CONTACT GREETER                      Gate Road Response Area   CREATE   0   0   0   10      0   0   10      B121                        PUBLIC ASSIST     08/29/16 06:36:51   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
                                                                                                                                             A
BMAN160766   BLM   TRAFFIC STOP    645L                        9 O'clock Response Area   CREATE   0   0   0   475     0   0   475     B124   FELIX, ERNESTO       VERBAL WARNING    08/29/16 06:36:56   FIELD_EVENT_DISPATCH   -119.2250269   40.7806
BMAN160767   BLM   TRAFFIC STOP    GATE RD MM3                 Gate Road Response Area   CREATE   0   0   0   305     0   0   305     B115   JOHNSON, RAYMOND I   VERBAL WARNING    08/29/16 06:47:34   FIELD_EVENT_DISPATCH   -119.2351107   40.7607
                                                                                                                                             MARSOOBIAN, JASON
BMAN160768   BLM   TRAFFIC STOP    530 SIDE OF THE Y           Gate Road Response Area   CREATE   0   0   0   4270    0   0   4270    B121                        CITATION          08/29/16 06:47:36   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
                                                                                                                                             A
BMAN160769   BLM   TRAFFIC STOP    GATE RD MM3.5               Perimeter Response Area   CREATE   0   0   0   569     0   0   569     K123   RICE, CHRISTOPHER    NO ACTION         08/29/16 06:49:35   FIELD_EVENT_DISPATCH   -119.2186207   40.7677
BMAN160770   BLM   TRAFFIC STOP    530 L                       Gate Road Response Area   CREATE   0   0   0   596     0   0   596     B127   MACHLER, FRANK       VERBAL WARNING    08/29/16 06:58:25   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN160771   BLM   TRAFFIC STOP    GATE RD MM3.5               Perimeter Response Area   CREATE   0   0   0   281     0   0   281     K123   RICE, CHRISTOPHER    NO ACTION         08/29/16 06:59:56   FIELD_EVENT_DISPATCH   -119.2186207   40.7677
BMAN160772   BLM   TRAFFIC STOP    GATE RD 3.6                 Gate Road Response Area   CREATE   0   0   0   1429    0   0   1429    B115   JOHNSON, RAYMOND I   CITATION          08/29/16 07:01:01   FIELD_EVENT_DISPATCH   -119.2351107   40.7607
BMAN163264   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 07:01:28                          -119.20965     40.7799
BMAN163265   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 07:01:28                          -119.20965     40.7799
BMAN163266   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 07:01:28                          -119.20965     40.7799
BMAN163269   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 07:01:28                          -119.20965     40.7799
BMAN163272   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 07:01:28                          -119.20965     40.7799
BMAN163267   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 07:01:28                          -119.20965     40.7799
BMAN163268   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 07:01:28                          -119.20965     40.7799
BMAN163271   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 07:01:28                          -119.20965     40.7799
BMAN163274   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 07:01:28                          -119.20965     40.7799
BMAN163270   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 07:01:28                          -119.20965     40.7799
BMAN160773   BLM   PUBLIC CONTACT @0300J                       9 O'clock Response Area   CREATE   0   0   0   342     0   0   342     B124   FELIX, ERNESTO       PUBLIC ASSIST     08/29/16 07:19:30   FIELD_EVENT_DISPATCH   -119.2250269   40.7806
BMAN160774   BLM   PUBLIC CONTACT @0400G                       Gate Road Response Area   CREATE   0   0   0   12      0   0   12      B125   PAIVA, GEORGE        PUBLIC ASSIST     08/29/16 07:26:57   FIELD_EVENT_DISPATCH   -119.226636    40.7723
BMAN160775   BLM   TRAFFIC STOP    @0330D                      Gate Road Response Area   CREATE   0   0   0   4584    0   0   4584    B125   PAIVA, GEORGE        CITATION          08/29/16 07:30:59   FIELD_EVENT_DISPATCH   -119.226636    40.7723
BMAN160776   BLM   TRAFFIC STOP    @Greeters                   Perimeter Response Area   CREATE   0   0   0   5364    0   0   5364    B115   JOHNSON, RAYMOND I   CITATION          08/29/16 07:31:12   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN163280   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 08:01:28                          -119.20965     40.7799
BMAN163283   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 08:01:28                          -119.20965     40.7799
BMAN163287   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 08:01:28                          -119.20965     40.7799
BMAN163288   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 08:01:28                          -119.20965     40.7799
BMAN163277   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 08:01:28                          -119.20965     40.7799
BMAN163278   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 08:01:28                          -119.20965     40.7799
BMAN163289   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 08:01:28                          -119.20965     40.7799
BMAN163290   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 08:01:28                          -119.20965     40.7799
BMAN163275   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 08:01:28                          -119.20965     40.7799
BMAN163276   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 08:01:28                          -119.20965     40.7799
BMAN163279   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 08:01:28                          -119.20965     40.7799
BMAN163281   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 08:01:28                          -119.20965     40.7799
BMAN163284   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 08:01:28                          -119.20965     40.7799
BMAN163285   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 08:01:28                          -119.20965     40.7799
BMAN163286   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 08:01:28                          -119.20965     40.7799
BMAN160777   BLM   TRAFFIC STOP    GREETERS                    Perimeter Response Area   CREATE   0   0   0   807     0   0   807     B113   BOXX, MELISSA J      NO ACTION         08/29/16 08:02:34   FIELD_EVENT_DISPATCH   -119.232301    40.7804
BMAN160778   BLM   TRAFFIC STOP    ENTRANCE RD 1.5             Gate Road Response Area   CREATE   0   0   0   864     0   0   864     B129   SMITH, IRA           WRITTEN WARNING   08/29/16 08:05:45   FIELD_EVENT_DISPATCH   -119.245948    40.7628
BMAN160779   BLM   TRAFFIC STOP    630 J                       9 O'clock Response Area   CREATE   0   0   0   7329    0   0   7329    B120   MILLER, JEFFERY      CITATION          08/29/16 08:07:49   FIELD_EVENT_DISPATCH   -119.222603    40.7793
BMAN160780   BLM   TRAFFIC STOP    900 Y                       3 O'clock Response Area   CREATE   0   0   0   7699    0   0   7699    B127   MACHLER, FRANK       CITATION          08/29/16 08:08:11   FIELD_EVENT_DISPATCH   -119.217195    40.7733
BMAN160781   BLM   PUBLIC CONTACT CENTER CAMP                  3 O'clock Response Area   CREATE   0   0   0   58      0   0   58      P102   SHILAIKIS, ROBERT    PUBLIC ASSIST     08/29/16 08:16:43   FIELD_EVENT_DISPATCH   -119.212903    40.781
BMAN160782   BLM   PUBLIC CONTACT CENTER CAMP                  3 O'clock Response Area   CREATE   0   0   0   23      0   0   23      P102   SHILAIKIS, ROBERT    PUBLIC ASSIST     08/29/16 08:17:52   FIELD_EVENT_DISPATCH   -119.212903    40.781
BMAN160783   BLM   TRAFFIC STOP    GREETERS                    Gate Road Response Area   CREATE   0   0   0   6508    0   0   6508    B113   BOXX, MELISSA J      LE ASSIST         08/29/16 08:20:31   FIELD_EVENT_DISPATCH   -119.235133    40.7607
BMAN160784   BLM   TRAFFIC STOP    THE Y                       9 O'clock Response Area   CREATE   0   0   0   530     0   0   530     B124   FELIX, ERNESTO       VERBAL WARNING    08/29/16 08:32:07   FIELD_EVENT_DISPATCH   -119.2250269   40.7806
BMAN160856   BLM   TRAFFIC STOP    ENTRANCE RD .5              Gate Road Response Area   CREATE   0   0   0   8064    0   0   8064    B129   SMITH, IRA           CITATION          08/29/16 08:39:13   FIELD_EVENT_DISPATCH   -119.25245     40.7536
BMAN163291   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163294   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163295   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163296   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163301   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163304   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163308   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163312   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163318   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163292   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163303   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163306   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163309   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163311   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163314   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163299   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163300   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163302   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163310   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163315   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163320   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163293   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163297   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799
BMAN163298   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION         08/29/16 09:01:28                          -119.20965     40.7799




                                                                                                                                                                                                                        ER00022
BMAN163305   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 09:01:28                          -119.20965     40.7799
BMAN163307
BMAN163316
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                                  Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 206 of 499
                                                                            3 O'clock Response Area
                                                                            3 O'clock Response Area
                                                                                                               0
                                                                                                               0
                                                                                                                               0
                                                                                                                               0
                                                                                                                                                0
                                                                                                                                                0
                                                                                                                                                                                                        NO ACTION
                                                                                                                                                                                                        NO ACTION
                                                                                                                                                                                                                              08/29/16 09:01:28
                                                                                                                                                                                                                              08/29/16 09:01:28
                                                                                                                                                                                                                                                                         -119.20965
                                                                                                                                                                                                                                                                         -119.20965
                                                                                                                                                                                                                                                                                        40.7799
                                                                                                                                                                                                                                                                                        40.7799
BMAN163317   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 09:01:28                          -119.20965     40.7799
BMAN163319   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 09:01:28                          -119.20965     40.7799
BMAN161412   BLM   PUBLIC CONTACT 900 I                                     9 O'clock Response Area   CREATE   0     0    0    2065   0    0    2065   B117     CHAIDEZ, GONZALO                        PUBLIC ASSIST         08/29/16 09:10:06   FIELD_EVENT_DISPATCH   -119.21638     40.7922
BMAN161413   BLM   ASSIST          @415 H                                   3 O'clock Response Area   CREATE   0     0    0    715    0    0    715    B100     R325                                    PUBLIC ASSIST         08/29/16 09:38:46   FIELD_EVENT_DISPATCH   -119.2043      40.7739
BMAN161414   BLM   ASSIST          @900 L                                   9 O'clock Response Area   CREATE   0     0    0    1115   0    0    1115   CHIEF1   R294                                    PUBLIC ASSIST         08/29/16 09:52:27   FIELD_EVENT_DISPATCH   -119.22064     40.7972
BMAN161415   BLM   TRAFFIC STOP    GREETERS                                 Gate Road Response Area   CREATE   0     0    0    323    0    0    323    K123     RICE, CHRISTOPHER                       NO ACTION             08/29/16 09:54:45   FIELD_EVENT_DISPATCH   -119.229598    40.7713
BMAN161416   BLM   ASSIST          @630 J                                   9 O'clock Response Area   CREATE   24    37   37   327    13   13   303    B124     R372                Taylor, JoAnn       PUBLIC ASSIST         08/29/16 09:57:23   DISPATCH               -119.22237     40.7794
BMAN161420   BLM   HAZMAT          @200 I: camp monkey Love Gray water      3 O'clock Response Area   CREATE   768             6198             5430                                Johansen, Josette   NO ACTION             08/29/16 09:59:43   911                    -119.18954     40.783
BMAN163321   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163322   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163324   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163328   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163333   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163336   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163339   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163343   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163323   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163329   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163335   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163337   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163345   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163331   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163334   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163341   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163342   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163344   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163325   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163326   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163327   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163330   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163332   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163338   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN163340   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 10:01:28                          -119.20965     40.7799
BMAN161419   BLM   PUBLIC CONTACT JOC                                       Perimeter Response Area   CREATE   0     0    0    32     0    0    32     B125     PAIVA, GEORGE                           PUBLIC ASSIST         08/29/16 10:11:40   FIELD_EVENT_DISPATCH   -119.232236    40.7803
BMAN161421   BLM   TRAFFIC STOP    @!0500 L                                 Perimeter Response Area   CREATE   0     0    0    174    0    0    174    B125     PAIVA, GEORGE                           NO ACTION             08/29/16 10:16:56   FIELD_EVENT_DISPATCH   -119.232236    40.7803
BMAN161423   BLM   PUBLIC CONTACT 0630 E                                    9 O'clock Response Area   CREATE   0     0    0    21     0    0    21     B124     FELIX, ERNESTO                          PUBLIC ASSIST         08/29/16 10:23:22   FIELD_EVENT_DISPATCH   -119.22237     40.7794
BMAN161425   BLM   ASSIST          @Airport                                 Perimeter Response Area   CREATE   149             9216             9067                                GOWDY, LUCY         ZZ CLEAR DEPRACATED   08/29/16 10:27:23   DISPATCH               -119.20842     40.7644
                                                                                                                                                                MARSOOBIAN, JASON
BMAN161424   BLM   PUBLIC CONTACT GREETERS GATE                             Gate Road Response Area   CREATE   0     0    0    10     0    0    10     B121                                             PUBLIC ASSIST         08/29/16 10:29:32   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
                                                                                                                                                                A
BMAN161426   BLM   PUBLIC CONTACT @ 0400 G                                  Perimeter Response Area   CREATE   0     0    0    1083   0    0    1083   B125     PAIVA, GEORGE                           PUBLIC ASSIST         08/29/16 10:30:54   FIELD_EVENT_DISPATCH   -119.232236    40.7803
BMAN161428   BLM   HAZMAT          @950 L: art car leaking hydrolic fluid   9 O'clock Response Area   CREATE   76              3775             3699                                Johansen, Josette   NO ACTION             08/29/16 10:36:32   911                    -119.2133      40.8008
BMAN161430   BLM   PUBLIC CONTACT 915 I                                     9 O'clock Response Area   CREATE   0     0    0    203    0    0    203    B117     CHAIDEZ, GONZALO                        VERBAL WARNING        08/29/16 10:51:45   FIELD_EVENT_DISPATCH   -119.224083    40.7877
BMAN163355   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163357   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163360   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163373   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163376   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163379   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163381   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163393   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163396   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163399   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163401   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163404   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163414   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163416   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163418   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163421   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163350   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163352   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163363   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163365   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163366   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163367   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163369   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163371   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163374   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163378   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163382   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163384   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163388   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163391   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163394   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163398   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163400   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163403   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163410   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163411   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163420   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163353   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163356   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163359   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163362   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163364   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163368   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163375   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163377   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163383   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163385   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163386   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163387   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163389   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163395   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163397   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163402   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163406   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163408   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163412   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163415   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163417   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163351   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799
BMAN163354   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area            0               0                0                                                       NO ACTION             08/29/16 11:01:28                          -119.20965     40.7799




                                                                                                                                                                                                                                                                  ER00023
BMAN163358   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 11:01:28                          -119.20965    40.7799
BMAN163361
BMAN163370
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 207 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                              0
                                                                                                              0
                                                                                                                             0
                                                                                                                             0
                                                                                                                                                              NO ACTION
                                                                                                                                                              NO ACTION
                                                                                                                                                                               08/29/16 11:01:28
                                                                                                                                                                               08/29/16 11:01:28
                                                                                                                                                                                                                          -119.20965
                                                                                                                                                                                                                          -119.20965
                                                                                                                                                                                                                                        40.7799
                                                                                                                                                                                                                                        40.7799
BMAN163372   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 11:01:28                          -119.20965    40.7799
BMAN163380   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 11:01:28                          -119.20965    40.7799
BMAN163390   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 11:01:28                          -119.20965    40.7799
BMAN163392   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 11:01:28                          -119.20965    40.7799
BMAN163405   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 11:01:28                          -119.20965    40.7799
BMAN163407   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 11:01:28                          -119.20965    40.7799
BMAN163409   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 11:01:28                          -119.20965    40.7799
BMAN163413   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 11:01:28                          -119.20965    40.7799
BMAN163419   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 11:01:28                          -119.20965    40.7799
BMAN161431   BLM   PUBLIC CONTACT @0515J                       9 O'clock Response Area   CREATE   0   0   0   23     0   0   23     B124   FELIX, ERNESTO     PUBLIC ASSIST    08/29/16 11:40:47   FIELD_EVENT_DISPATCH   -119.22237    40.7794
BMAN161432   BLM   PUBLIC CONTACT 945 L                        9 O'clock Response Area   CREATE   0   0   0   294    0   0   294    B117   CHAIDEZ, GONZALO   PUBLIC ASSIST    08/29/16 11:53:29   FIELD_EVENT_DISPATCH   -119.212453   40.8011
BMAN161433   BLM   PUBLIC CONTACT K                            Gate Road Response Area   CREATE   0   0   0   24     0   0   24     B128   FONKEN, PETER      PUBLIC ASSIST    08/29/16 11:54:17   FIELD_EVENT_DISPATCH   -119.227816   40.7715
BMAN163425   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163426   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163431   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163441   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163444   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163448   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163454   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163427   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163429   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163432   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163434   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163436   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163438   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163442   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163445   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163446   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163452   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163455   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163435   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163437   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163439   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163447   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163449   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163453   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163424   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163428   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163430   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163433   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163440   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163443   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163450   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN163451   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 12:01:28                          -119.20965    40.7799
BMAN161434   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area   CREATE   0   0   0   254    0   0   254    B128   FONKEN, PETER      NO ACTION        08/29/16 12:01:33   FIELD_EVENT_DISPATCH   -119.227838   40.7715
BMAN161435   BLM   PUBLIC CONTACT 730 K                        9 O'clock Response Area   CREATE   0   0   0   16     0   0   16     B117   CHAIDEZ, GONZALO   PUBLIC ASSIST    08/29/16 12:18:28   FIELD_EVENT_DISPATCH   -119.225821   40.7875
BMAN161436   BLM   TRAFFIC STOP    GREETERS MM3                9 O'clock Response Area   CREATE   0   0   0   540    0   0   540    B124   FELIX, ERNESTO     VERBAL WARNING   08/29/16 12:23:45   FIELD_EVENT_DISPATCH   -119.22237    40.7794
BMAN161437   BLM   PUBLIC CONTACT 645 H                        9 O'clock Response Area   CREATE   0   0   0   19     0   0   19     B117   CHAIDEZ, GONZALO   PUBLIC ASSIST    08/29/16 12:30:38   FIELD_EVENT_DISPATCH   -119.22198    40.7815
BMAN161438   BLM   PUBLIC CONTACT GATE RD MM3.5                9 O'clock Response Area   CREATE   0   0   0   26     0   0   26     B124   FELIX, ERNESTO     PUBLIC ASSIST    08/29/16 12:45:38   FIELD_EVENT_DISPATCH   -119.22237    40.7794
BMAN161439   BLM   MEDICAL         800 E                       9 O'clock Response Area   CREATE   0   0   0   3065   0   0   3065   B117   R224                                08/29/16 12:54:21   FIELD_EVENT_DISPATCH   -119.215393   40.7859
BMAN163460   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163461   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163472   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163476   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163478   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163482   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163485   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163486   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163492   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163496   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163498   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163508   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163464   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163468   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163475   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163477   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163479   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163483   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163487   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163489   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163495   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163497   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163499   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163500   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163501   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163503   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163505   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163507   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163510   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163456   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163458   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163463   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163467   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163469   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163471   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163474   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163484   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163488   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163491   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163494   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163502   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163504   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163506   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163457   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163459   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163462   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163465   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163466   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163470   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163473   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799
BMAN163480   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                NO ACTION        08/29/16 13:01:28                          -119.20965    40.7799




                                                                                                                                                                                                                   ER00024
BMAN163481   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 13:01:28                          -119.20965     40.7799
BMAN163490
BMAN163493
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 208 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                      0
                                                                                                      0
                                                                                                                        0
                                                                                                                        0
                                                                                                                                            0
                                                                                                                                            0
                                                                                                                                                                                                     NO ACTION
                                                                                                                                                                                                     NO ACTION
                                                                                                                                                                                                                          08/29/16 13:01:28
                                                                                                                                                                                                                          08/29/16 13:01:28
                                                                                                                                                                                                                                                                     -119.20965
                                                                                                                                                                                                                                                                     -119.20965
                                                                                                                                                                                                                                                                                    40.7799
                                                                                                                                                                                                                                                                                    40.7799
BMAN163509   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 13:01:28                          -119.20965     40.7799
BMAN163511   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 13:01:28                          -119.20965     40.7799
BMAN161440   BLM   TRAFFIC STOP    GATE RD .75                 Gate Road Response Area       CREATE   0    0     0      637    0     0      637    B115     JOHNSON, RAYMOND I                       VERBAL WARNING       08/29/16 13:06:54   FIELD_EVENT_DISPATCH   -119.2351107   40.7607
BMAN161442   BLM   ASSAULT         @430 C:Camp Hardley         3 O'clock Response Area       CREATE   88   323   1213   3571   235   1125   3483   P101     JOHNSON, MICHAEL J   Johansen, Josette   LE ASSIST            08/29/16 13:10:38   911                    -119.20646     40.7771
BMAN161445   BLM   TRAFFIC STOP    @Gate Road                  Gate Road Response Area       CREATE   0    0     0      5657   0     0      5657   B116     NALEN, SHANE                             NO ACTION            08/29/16 13:18:11   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN161446   BLM   TRAFFIC STOP    GATE RD 1                   Gate Road Response Area       CREATE   0    0     0      644    0     0      644    B115     JOHNSON, RAYMOND I                       CITATION             08/29/16 13:18:42   FIELD_EVENT_DISPATCH   -119.2351107   40.7607
BMAN161447   BLM   TRAFFIC STOP    GATE MM2                    Perimeter Response Area       CREATE   0    0     0      274    0     0      274    K123     RICE, CHRISTOPHER                        VERBAL WARNING       08/29/16 13:33:47   FIELD_EVENT_DISPATCH   -119.23258     40.7725
BMAN161448   BLM   TRAFFIC STOP    @Gate Road MM 1             Gate Road Response Area       CREATE   0    0     0      534    0     0      534    B126     ROMERO, CLAYTON                          VERBAL WARNING       08/29/16 13:42:04   FIELD_EVENT_DISPATCH   -119.25877     40.7464
BMAN161449   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area       CREATE   0    0     0      232    0     0      232    B115     JOHNSON, RAYMOND I                       VERBAL WARNING       08/29/16 13:46:57   FIELD_EVENT_DISPATCH   -119.2351107   40.7607
BMAN161450   BLM   ASSAULT         @Ranger HQ                  3 O'clock Response Area       CREATE   36   919          1355   883          1319   I101     NARDINGER, JOSEPH    Johansen, Josette   LE ASSIST            08/29/16 13:48:08   911                    -119.21151     40.7814
BMAN161451   BLM   TRAFFIC STOP    @Gate Road MM 1             Gate Road Response Area       CREATE   0    0     0      424    0     0      424    B126     ROMERO, CLAYTON                          VERBAL WARNING       08/29/16 13:59:41   FIELD_EVENT_DISPATCH   -119.25877     40.7464
BMAN163512   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 14:01:28                          -119.20965     40.7799
BMAN163522   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 14:01:28                          -119.20965     40.7799
BMAN163524   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 14:01:28                          -119.20965     40.7799
BMAN163513   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 14:01:28                          -119.20965     40.7799
BMAN163517   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 14:01:28                          -119.20965     40.7799
BMAN163519   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 14:01:28                          -119.20965     40.7799
BMAN163523   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 14:01:28                          -119.20965     40.7799
BMAN163527   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 14:01:28                          -119.20965     40.7799
BMAN163515   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 14:01:28                          -119.20965     40.7799
BMAN163518   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 14:01:28                          -119.20965     40.7799
BMAN163520   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 14:01:28                          -119.20965     40.7799
BMAN163521   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 14:01:28                          -119.20965     40.7799
BMAN163525   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 14:01:28                          -119.20965     40.7799
BMAN163514   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 14:01:28                          -119.20965     40.7799
BMAN163516   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 14:01:28                          -119.20965     40.7799
BMAN163526   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 14:01:28                          -119.20965     40.7799
BMAN163528   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 14:01:28                          -119.20965     40.7799
BMAN161452   BLM   TRAFFIC STOP    GATE RD .7                  Gate Road Response Area       CREATE   0    0     0      4412   0     0      4412   B115     JOHNSON, RAYMOND I                       CITATION             08/29/16 14:07:50   FIELD_EVENT_DISPATCH   -119.2351107   40.7607
BMAN161453   BLM   TRAFFIC STOP    MM1                         Gate Road Response Area       CREATE   0    0     0      2526   0     0      2526   B110     SONES, BRADLEY P                         VERBAL WARNING RPT   08/29/16 14:09:09   FIELD_EVENT_DISPATCH   -119.263265    40.746
BMAN161454   BLM   PUBLIC CONTACT @0530I                       3 O'clock Response Area       CREATE   0    0     0      1138   0     0      1138   B113     BOXX, MELISSA J                          PUBLIC ASSIST        08/29/16 14:14:30   FIELD_EVENT_DISPATCH   -119.21387     40.778
BMAN161455   BLM   TRAFFIC STOP    GATEMM3                     Outside Event Response Area   CREATE   0    0     0      1212   0     0      1212   B124     FELIX, ERNESTO                           CITATION             08/29/16 14:26:52   FIELD_EVENT_DISPATCH   -119.26593     40.7333
BMAN161456   BLM   PUBLIC CONTACT THE MAN                      3 O'clock Response Area       CREATE   0    0     0      21     0     0      21     B129     SMITH, IRA                               PUBLIC ASSIST        08/29/16 14:43:55   FIELD_EVENT_DISPATCH   -119.2096      40.7799
BMAN161457   BLM   PUBLIC CONTACT PERIMETER                                                  CREATE   0    0     0      33     0     0      33     B128     FONKEN, PETER                            PUBLIC ASSIST        08/29/16 14:44:21   FIELD_EVENT_DISPATCH   -119.025943    41.0515
BMAN161458   BLM   PUBLIC CONTACT PERIMETER                                                  CREATE   0    0     0      15     0     0      15     B128     FONKEN, PETER                            PUBLIC ASSIST        08/29/16 14:45:01   FIELD_EVENT_DISPATCH   -119.023733    41.0504
BMAN163529   BLM   PUBLIC CONTACT @BLM Mobile Command Center                                          0                 0                   0                                                        NO ACTION            08/29/16 15:01:28                          -119.20965     40.7799
BMAN161459   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area       CREATE   0    0     0      691    0     0      691    K123     RICE, CHRISTOPHER                        VERBAL WARNING       08/29/16 15:06:16   FIELD_EVENT_DISPATCH   -119.260968    40.7443
BMAN161460   BLM   ASSIST          930 G                       3 O'clock Response Area       CREATE   0    0     0      35     0     0      35     B129     SMITH, IRA                               PUBLIC ASSIST        08/29/16 15:23:21   FIELD_EVENT_DISPATCH   -119.2096      40.7799
BMAN161461   BLM   TRAFFIC STOP    @Greeters AT 6              Perimeter Response Area       CREATE   0    0     0      1989   0     0      1989   B116     NALEN, SHANE                             WRITTEN WARNING      08/29/16 15:23:55   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN161462   BLM   TRAFFIC STOP    GATE RD .75                 Gate Road Response Area       CREATE   0    0     0      2496   0     0      2496   K112     STOLTS, DAVID                            CITATION             08/29/16 15:31:28   FIELD_EVENT_DISPATCH   -119.261698    40.7451
BMAN161465   BLM   TRAFFIC STOP    @Gate Road MM 1             Gate Road Response Area       CREATE   0    0     0      289    0     0      289    B110     SONES, BRADLEY P                         VERBAL WARNING       08/29/16 15:36:34   FIELD_EVENT_DISPATCH   -119.25877     40.7464
                                                                                                                                                            BRASINGTON,
BMAN161467   BLM   ASSIST          @245 I                      3 O'clock Response Area       CREATE   83   135   146    161    52    63     78     B114                          CULLIFER, JOY       PUBLIC ASSIST        08/29/16 15:42:57   DISPATCH               -119.19257     40.7783
                                                                                                                                                            PATRICK
BMAN161466   BLM   PUBLIC CONTACT POINT 3                      9 O'clock Response Area       CREATE   0    0     0      710    0     0      710    B129     SMITH, IRA                               VERBAL WARNING       08/29/16 15:43:38   FIELD_EVENT_DISPATCH   -119.19576     40.802
                                                                                                                                                            BRASINGTON,
BMAN161468   BLM   ASSIST          245 I                       3 O'clock Response Area       CREATE   0    0     0      27     0     0      27     B114                                              PUBLIC ASSIST        08/29/16 15:46:15   FIELD_EVENT_DISPATCH   -119.1925748   40.7783
                                                                                                                                                            PATRICK
                                                                                                                                                            BRASINGTON,
BMAN161469   BLM   PUBLIC CONTACT 245 I                        3 O'clock Response Area       CREATE   0    0     0      26     0     0      26     B114                                              PUBLIC ASSIST        08/29/16 15:46:52   FIELD_EVENT_DISPATCH   -119.1925748   40.7783
                                                                                                                                                            PATRICK
BMAN161471   BLM   ASSIST          GREETERS                    9 O'clock Response Area       CREATE   0    0     0      41     0     0      41     K111     HUSTON, CHARLES                          PUBLIC ASSIST        08/29/16 15:52:13   FIELD_EVENT_DISPATCH   -119.22301     40.776
BMAN161474   BLM   PUBLIC CONTACT AIRPORT                      Perimeter Response Area       CREATE   0    0     0      632    0     0      632    B128     FONKEN, PETER                            VERBAL WARNING       08/29/16 16:15:06   FIELD_EVENT_DISPATCH   -119.17898     40.7859
BMAN161475   BLM   TRAFFIC STOP    Y                           Gate Road Response Area       CREATE   0    0     0      579    0     0      579    K123     RICE, CHRISTOPHER                        NO ACTION            08/29/16 16:20:51   FIELD_EVENT_DISPATCH   -119.22623     40.7732
BMAN161476   BLM   TRAFFIC STOP    GATE                        Gate Road Response Area       CREATE   0    0     0      128    0     0      128    B224     MURRELL, SHELLEY                         NO ACTION            08/29/16 16:35:07   FIELD_EVENT_DISPATCH   -119.265518    40.747
BMAN163531   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 16:35:15                          -119.20965     40.7799
BMAN163533   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 16:35:15                          -119.20965     40.7799
BMAN163537   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 16:35:15                          -119.20965     40.7799
BMAN163539   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 16:35:15                          -119.20965     40.7799
BMAN163540   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 16:35:15                          -119.20965     40.7799
BMAN163541   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 16:35:15                          -119.20965     40.7799
BMAN163543   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 16:35:15                          -119.20965     40.7799
BMAN163545   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 16:35:15                          -119.20965     40.7799
BMAN163547   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 16:35:15                          -119.20965     40.7799
BMAN163532   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 16:35:15                          -119.20965     40.7799
BMAN163549   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 16:35:15                          -119.20965     40.7799
BMAN163534   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 16:35:15                          -119.20965     40.7799
BMAN163536   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 16:35:15                          -119.20965     40.7799
BMAN163542   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 16:35:15                          -119.20965     40.7799
BMAN163544   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 16:35:15                          -119.20965     40.7799
BMAN163546   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 16:35:15                          -119.20965     40.7799
BMAN163535   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 16:35:15                          -119.20965     40.7799
BMAN163538   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 16:35:15                          -119.20965     40.7799
BMAN163548   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 16:35:15                          -119.20965     40.7799
BMAN161477   BLM   TRESPASS        MOBILE COMMAND              Perimeter Response Area       CREATE   0    0     0      2263   0     0      2263   B215     LLOYD, KENNETH                           TRESPASS             08/29/16 16:36:03   FIELD_EVENT_DISPATCH   -119.232065    40.7802
BMAN161478   BLM   TRAFFIC STOP    @Gate Road                  Gate Road Response Area       CREATE   0    0     0      678    0     0      678    B224     MURRELL, SHELLEY                         VERBAL WARNING       08/29/16 16:38:14   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN161479   BLM   TRAFFIC STOP    @Gate Road                  Gate Road Response Area       CREATE   0    0     0      597    0     0      597    B200     ROOP, MICHAEL                            VERBAL WARNING       08/29/16 16:39:03   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN161480   BLM   TRAFFIC STOP    FIRST CORNER MM.5           Gate Road Response Area       CREATE   0    0     0      848    0     0      848    B217     GARCIA, BRIAN                            VERBAL WARNING       08/29/16 16:41:32   FIELD_EVENT_DISPATCH   -119.26584     40.747
BMAN161482   BLM   TRAFFIC STOP    GATE                        Outside Event Response Area   CREATE   0    0     0      369    0     0      369    K222     MANSEAU, CORY                            VERBAL WARNING       08/29/16 16:44:33   FIELD_EVENT_DISPATCH   -119.351863    40.654
BMAN161483   BLM   TRAFFIC STOP    545                         Gate Road Response Area       CREATE   0    0     0      163    0     0      163    K123     RICE, CHRISTOPHER                        NO ACTION            08/29/16 16:51:39   FIELD_EVENT_DISPATCH   -119.22623     40.7732
BMAN161484   BLM   MEDICAL         @615 H                      9 O'clock Response Area       CREATE   0    0     0      6642   0     0      6642   CHIEF1   BOIK, ERIC                                                    08/29/16 16:53:34   FIELD_EVENT_DISPATCH   -119.21966     40.7787
BMAN161485   BLM   TRAFFIC STOP    gate rd first curve         Outside Event Response Area   CREATE   0    0     0      801    0     0      801    K222     MANSEAU, CORY                            VERBAL WARNING       08/29/16 16:59:12   FIELD_EVENT_DISPATCH   -119.351863    40.654
BMAN161486   BLM   TRAFFIC STOP    ENTRANCE MM 5               Gate Road Response Area       CREATE   0    0     0      133    0     0      133    B217     GARCIA, BRIAN                            VERBAL WARNING       08/29/16 17:03:01   FIELD_EVENT_DISPATCH   -119.264445    40.7452
BMAN161488   BLM   TRAFFIC STOP    GATE                        Outside Event Response Area   CREATE   0    0     0      461    0     0      461    K222     MANSEAU, CORY                            VERBAL WARNING       08/29/16 17:12:51   FIELD_EVENT_DISPATCH   -119.351863    40.654
BMAN161489   BLM   TRAFFIC STOP    @300 D: behind sta 3        3 O'clock Response Area       CREATE   30   121   217    5604   91    187    5574   P204     ALLEN, CHRISTOPHER Romaine, Patty        CITATION             08/29/16 17:16:21   911                    -119.19714     40.7793
BMAN161490   BLM   TRAFFIC STOP    GATE                        Gate Road Response Area       CREATE   0    0     0      756    0     0      756    B225     WOODS, JASON                             VERBAL WARNING       08/29/16 17:16:27   FIELD_EVENT_DISPATCH   -119.262385    40.7445
BMAN161492   BLM   TRAFFIC STOP    FIRST TURN ENTRANCE RD      Gate Road Response Area       CREATE   0    0     0      85     0     0      85     B224     MURRELL, SHELLEY                         VERBAL WARNING       08/29/16 17:26:36   FIELD_EVENT_DISPATCH   -119.259466    40.7454
BMAN161493   BLM   TRAFFIC STOP    gate rd mm1                 Gate Road Response Area       CREATE   0    0     0      228    0     0      228    B217     GARCIA, BRIAN                            VERBAL WARNING       08/29/16 17:33:05   FIELD_EVENT_DISPATCH   -119.259681    40.7456
BMAN161494   BLM   TRAFFIC STOP    gate rd 1st turn            Gate Road Response Area       CREATE   0    0     0      1462   0     0      1462   B225     WOODS, JASON                             CITATION             08/29/16 17:33:48   FIELD_EVENT_DISPATCH   -119.257686    40.7478
BMAN163550   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 17:35:15                          -119.20965     40.7799
BMAN163555   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 17:35:15                          -119.20965     40.7799
BMAN163558   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 17:35:15                          -119.20965     40.7799
BMAN163560   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 17:35:15                          -119.20965     40.7799
BMAN163561   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 17:35:15                          -119.20965     40.7799
BMAN163551   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 17:35:15                          -119.20965     40.7799
BMAN163553   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 17:35:15                          -119.20965     40.7799
BMAN163557   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 17:35:15                          -119.20965     40.7799
BMAN163554   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 17:35:15                          -119.20965     40.7799
BMAN163556   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 17:35:15                          -119.20965     40.7799
BMAN163563   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 17:35:15                          -119.20965     40.7799
BMAN163552   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 17:35:15                          -119.20965     40.7799
BMAN163559   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 17:35:15                          -119.20965     40.7799
BMAN163562   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                   0                                                        NO ACTION            08/29/16 17:35:15                          -119.20965     40.7799
BMAN163564   BLM   PUBLIC CONTACT @BLM Mobile Command Center                                          0                 0                   0                                                        NO ACTION            08/29/16 17:35:15                          -119.20965     40.7799
BMAN161495   BLM   ASSAULT         @815 K                      9 O'clock Response Area       CREATE   0    0     459    594    0     459    594    B226     BUCHANAN, STANLEY                        LE ASSIST            08/29/16 17:39:32   911                    -119.22421     40.792
BMAN161496   BLM   TRAFFIC STOP    ENTRANCE RD MM1             Gate Road Response Area       CREATE   0    0     0      9819   0     0      9819   B217     GARCIA, BRIAN                            CITATION             08/29/16 17:42:00   FIELD_EVENT_DISPATCH   -119.257365    40.7483
BMAN161497   BLM   PUBLIC CONTACT 430 A                        3 O'clock Response Area       CREATE   0    0     0      34     0     0      34     B124     FELIX, ERNESTO                           PUBLIC ASSIST        08/29/16 17:42:54   FIELD_EVENT_DISPATCH   -119.2064612   40.7784




                                                                                                                                                                                                                                                              ER00025
BMAN163566   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163571
BMAN163573
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 209 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                                    0
                                                                                                                    0
                                                                                                                                        0
                                                                                                                                        0
                                                                                                                                                                                                                   08/29/16 17:46:10
                                                                                                                                                                                                                   08/29/16 17:46:10
                                                                                                                                                                                                                                                              -119.20965
                                                                                                                                                                                                                                                              -119.20965
                                                                                                                                                                                                                                                                             40.7799
                                                                                                                                                                                                                                                                             40.7799
BMAN163577   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163579   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163580   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163581   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163583   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163585   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163587   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163591   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163593   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163597   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163599   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163600   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163605   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163606   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163615   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163618   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163620   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163625   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163626   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163628   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163569   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163570   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163575   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163578   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163588   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163590   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163595   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163598   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163602   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163604   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163610   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163612   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163616   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163622   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163624   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163565   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163567   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163574   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163576   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163582   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163584   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163586   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163594   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163596   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163603   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163607   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163609   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163613   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163614   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163619   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163623   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163627   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163568   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163572   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163589   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163592   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163601   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163608   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163611   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163617   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN163621   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                                          08/29/16 17:46:10                          -119.20965     40.7799
BMAN161503   BLM   TRAFFIC STOP    gate rd mm 1                Perimeter Response Area   CREATE   0     0     0     1029    0     0     1029    B213   FISCHER, SCOTT                         VERBAL WARNING       08/29/16 17:48:42   FIELD_EVENT_DISPATCH   -119.273478    40.7514
BMAN161504   BLM   TRAFFIC STOP    ENTRANCE RD MM1             Gate Road Response Area   CREATE   0     0     0     5400    0     0     5400    B224   MURRELL, SHELLEY                       CITATION             08/29/16 17:52:14   FIELD_EVENT_DISPATCH   -119.258008    40.7478
BMAN161505   BLM   TRAFFIC STOP    GATE RD FIRST TURN          Gate Road Response Area   CREATE   0     0     0     696     0     0     696     B225   WOODS, JASON                           VERBAL WARNING       08/29/16 18:09:15   FIELD_EVENT_DISPATCH   -119.259231    40.7451
BMAN161506   BLM   PUBLIC CONTACT 530 g                        3 O'clock Response Area   CREATE   0     0     0     10      0     0     10      B227   SMITH, JASON                           PUBLIC ASSIST        08/29/16 18:32:32   FIELD_EVENT_DISPATCH   -119.209556    40.7802
BMAN161509   BLM   INVESTIGATION   @630 E                      9 O'clock Response Area   CREATE   125   182   603   923     57    478   798     B221   JOHNSON, GREGORY L ROBERSON, LAUREN    NO ACTION            08/29/16 18:58:20   DISPATCH               -119.21862     40.7811
BMAN161508   BLM   TRANSPORT       MOBILE COMMAND POST                                   CREATE   0     0     863   885     0     863   885     B226   BUCHANAN, STANLEY                                           08/29/16 18:58:48                          0              0
BMAN161510   BLM   PUBLIC CONTACT MOBILE COMMAND               3 O'clock Response Area   CREATE   0     0     0     9162    0     0     9162    B226   BUCHANAN, STANLEY                      LE ASSIST            08/29/16 19:13:50   FIELD_EVENT_DISPATCH   -119.209706    40.7801
BMAN161511   BLM   TRAFFIC STOP    @915 L                      9 O'clock Response Area   CREATE   0     0     0     570     0     0     570     B215   LLOYD, KENNETH                         VERBAL WARNING       08/29/16 19:17:10   FIELD_EVENT_DISPATCH   -119.21866     40.7985
BMAN161512   BLM   TRAFFIC STOP    GATE RD .5                  3 O'clock Response Area   CREATE   0     0     0     342     0     0     342     B227   SMITH, JASON                           VERBAL WARNING       08/29/16 19:21:48   FIELD_EVENT_DISPATCH   -119.209556    40.7802
BMAN163649   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:24:00                          -119.20965     40.7799
BMAN163652   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:24:00                          -119.20965     40.7799
BMAN163653   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:24:00                          -119.20965     40.7799
BMAN163654   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:24:00                          -119.20965     40.7799
BMAN163650   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:24:00                          -119.20965     40.7799
BMAN163651   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:24:00                          -119.20965     40.7799
BMAN163663   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:25:12                          -119.20965     40.7799
BMAN163664   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:25:12                          -119.20965     40.7799
BMAN163669   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:25:12                          -119.20965     40.7799
BMAN163670   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:25:12                          -119.20965     40.7799
BMAN163657   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:25:12                          -119.20965     40.7799
BMAN163659   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:25:12                          -119.20965     40.7799
BMAN163660   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:25:12                          -119.20965     40.7799
BMAN163662   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:25:12                          -119.20965     40.7799
BMAN163666   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:25:12                          -119.20965     40.7799
BMAN163671   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:25:12                          -119.20965     40.7799
BMAN163658   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:25:12                          -119.20965     40.7799
BMAN163665   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:25:12                          -119.20965     40.7799
BMAN163668   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:25:12                          -119.20965     40.7799
BMAN163655   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:25:12                          -119.20965     40.7799
BMAN163656   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:25:12                          -119.20965     40.7799
BMAN163661   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:25:12                          -119.20965     40.7799
BMAN163667   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION            08/29/16 19:25:12                          -119.20965     40.7799
BMAN161513   BLM   MEDICAL         @750 K                      9 O'clock Response Area   COPY     997   165   281   594     165   281   594     B215   LLOYD, KENNETH      Metteer, Jessica                        08/29/16 19:36:35   Ops2                   -119.22538     40.789
BMAN161514   BLM   ASSAULT         @230 A                      3 O'clock Response Area   CREATE   71    491   491   2343    420   420   2272    B216   MITSUYASU, ROBERT   Romaine, Patty     LE ASSIST            08/29/16 19:39:21   911                    -119.19728     40.7824
BMAN161515   BLM   TRAFFIC STOP    GATE RD .7                  3 O'clock Response Area   CREATE   0     0     0     573     0     0     573     B227   SMITH, JASON                           VERBAL WARNING       08/29/16 19:45:00   FIELD_EVENT_DISPATCH   -119.209556    40.7802
BMAN161516   BLM   TRAFFIC STOP    1.5 MILE                    Gate Road Response Area   CREATE   0     0     0     1316    0     0     1316    B210   MCGRATH, KEITH                         VERBAL WARNING       08/29/16 19:47:45   FIELD_EVENT_DISPATCH   -119.257858    40.7472
BMAN161518   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area   CREATE   0     0     0     368     0     0     368     B220   JENSEN, WESLEY                         VERBAL WARNING       08/29/16 19:55:02   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN161519   BLM   TRAFFIC STOP    GATE .5                     3 O'clock Response Area   CREATE   0     0     0     172     0     0     172     B227   SMITH, JASON                           NO ACTION            08/29/16 19:55:23   FIELD_EVENT_DISPATCH   -119.209556    40.7802
BMAN161520   BLM   TRAFFIC STOP    GATE RD .5                  3 O'clock Response Area   CREATE   0     0     0     23261   0     0     23261   B227   SMITH, JASON                           VERBAL WARNING RPT   08/29/16 20:01:29   FIELD_EVENT_DISPATCH   -119.209556    40.7802
BMAN161521   BLM   TRAFFIC STOP    GATE .5                     Gate Road Response Area   CREATE   0     0     0     547     0     0     547     B220   JENSEN, WESLEY                         VERBAL WARNING       08/29/16 20:06:22   FIELD_EVENT_DISPATCH   -119.26099     40.7447




                                                                                                                                                                                                                                                       ER00026
BMAN161522   BLM   TRAFFIC STOP     ENTRANCE                   Gate Road Response Area   CREATE   0     0     0     2651   0     0     2651   I204     S088                                    PUBLIC ASSIST        08/29/16 20:12:21   FIELD_EVENT_DISPATCH   -119.256163    40.749
BMAN161523
BMAN161524
             BLM
             BLM
                   ASSIST
                   ASSIST
                                    @600 K
                                    645 J
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 210 of 499
                                                               3 O'clock Response Area
                                                               9 O'clock Response Area
                                                                                         CREATE
                                                                                         CREATE
                                                                                                  0
                                                                                                  0
                                                                                                        0
                                                                                                        0
                                                                                                              0
                                                                                                              0
                                                                                                                    95
                                                                                                                    31
                                                                                                                           0
                                                                                                                           0
                                                                                                                                 0
                                                                                                                                 0
                                                                                                                                       95
                                                                                                                                       31
                                                                                                                                              B315
                                                                                                                                              B328
                                                                                                                                                       BLEVINS, COLE
                                                                                                                                                       WOOD, NICHOLAS
                                                                                                                                                                                               PUBLIC ASSIST
                                                                                                                                                                                               PUBLIC ASSIST
                                                                                                                                                                                                                    08/29/16 20:15:41
                                                                                                                                                                                                                    08/29/16 20:22:35
                                                                                                                                                                                                                                        FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                        FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                               -119.22006
                                                                                                                                                                                                                                                               -119.2234264
                                                                                                                                                                                                                                                                              40.7761
                                                                                                                                                                                                                                                                              40.7811
BMAN163675   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN163678   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN163688   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN163677   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN163681   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN163687   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN163689   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN163691   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN163672   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN163676   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN163680   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN163685   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN163686   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN163690   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN163692   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN163673   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN163674   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN163679   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN163682   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN163683   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN163684   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN163693   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 20:25:12                          -119.20965     40.7799
BMAN161525   BLM   TRAFFIC STOP     GATE RD MM 5               Gate Road Response Area   CREATE   0     0     0     5560   0     0     5560   B323     WAGGONER, SEAN                          CITATION             08/29/16 20:26:01   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN161526   BLM   TRAFFIC STOP     gate rd mm1 4muk576.ca     3 O'clock Response Area   CREATE   0     0     0     563    0     0     563    B227     SMITH, JASON                            VERBAL WARNING       08/29/16 20:27:15   FIELD_EVENT_DISPATCH   -119.209556    40.7802
BMAN161527   BLM   TRAFFIC STOP     @300 C                     3 O'clock Response Area   CREATE   0     0     0     501    0     0     501    B314     LASHER, NICHOLAS S                      VERBAL WARNING       08/29/16 20:28:35   FIELD_EVENT_DISPATCH   -119.19781     40.7795
BMAN161528   BLM   ASSIST           MM 1.5                     Gate Road Response Area   CREATE   0     0     0     429    0     0     429    I203     S053                                    CANCEL               08/29/16 20:32:02   FIELD_EVENT_DISPATCH   -119.2538178   40.7526
BMAN161529   BLM   TRAFFIC STOP     GATE RD 1                  Gate Road Response Area   CREATE   0     0     0     1059   0     0     1059   B220     JENSEN, WESLEY                          VERBAL WARNING       08/29/16 20:32:12   FIELD_EVENT_DISPATCH   -119.258243    40.7479
BMAN161530   BLM   ASSIST           @200 E                     3 O'clock Response Area   CREATE   0     0     0     78     0     0     78     B327     STEPHENSON, CAMM                        PUBLIC ASSIST        08/29/16 20:41:51   FIELD_EVENT_DISPATCH   -119.19288     40.7836
BMAN161531   BLM   ASSIST           200 E                      3 O'clock Response Area   CREATE   0     0     0     30     0     0     30     B327     STEPHENSON, CAMM                        PUBLIC ASSIST        08/29/16 20:43:22   FIELD_EVENT_DISPATCH   -119.1928828   40.7836
BMAN161532   BLM   TRAFFIC STOP     530 E                      3 O'clock Response Area   CREATE   0     0     0     619    0     0     619    B328     WOOD, NICHOLAS                          VERBAL WARNING       08/29/16 20:49:22   FIELD_EVENT_DISPATCH   -119.2134863   40.7772
BMAN161533   BLM   TRAFFIC STOP     GATE RD                    Gate Road Response Area   CREATE   0     0     0     650    0     0     650    B325     PETERSEN, MARK                          VERBAL WARNING       08/29/16 20:50:16   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN161534   BLM   TRAFFIC STOP     GATE RD .5                 Gate Road Response Area   CREATE   0     0     0     257    0     0     257    K211     ALBRIGHT, CALVIN                        VERBAL WARNING       08/29/16 20:56:45   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN161535   BLM   TRAFFIC STOP     GATE RD .75                Perimeter Response Area   CREATE   0     0     0     348    0     0     348    B200     ROOP, MICHAEL                           VERBAL WARNING       08/29/16 21:01:15   FIELD_EVENT_DISPATCH   -119.20842     40.7509
BMAN161536   BLM   TRAFFIC STOP     GATE RD 2.5                Gate Road Response Area   CREATE   0     0     0     367    0     0     367    B325     PETERSEN, MARK                          VERBAL WARNING       08/29/16 21:09:05   FIELD_EVENT_DISPATCH   -119.2429836   40.7645
BMAN161537   BLM   TRAFFIC STOP     10-08 2054                 Gate Road Response Area   CREATE   0     0     0     678    0     0     678    B215     LLOYD, KENNETH                          VERBAL WARNING RPT   08/29/16 21:09:17   FIELD_EVENT_DISPATCH   -119.266805    40.7467
BMAN161538   BLM   TRAFFIC STOP     GATE RD MM .5              Gate Road Response Area   CREATE   0     0     0     1066   0     0     1066   B210     MCGRATH, KEITH                          VERBAL WARNING       08/29/16 21:11:24   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN161539   BLM   TRAFFIC STOP     GATE RD 2                  Perimeter Response Area   CREATE   0     0     0     118    0     0     118    B312     BOONE, TRENT                            VERBAL WARNING       08/29/16 21:13:09   FIELD_EVENT_DISPATCH   -119.2302985   40.7909
BMAN161540   BLM   SAR              @945 G                     9 O'clock Response Area   CREATE   76    390   825   5325   314   749   5249   CHIEF2   MOORE, JASON         Davis, April       PUBLIC ASSIST        08/29/16 21:14:51                          -119.21246     40.7975
BMAN161541   BLM   TRAFFIC STOP     ENTRANCE RD                Perimeter Response Area   CREATE   0     0     0     2564   0     0     2564   B200     R295                                    CITATION             08/29/16 21:17:28   FIELD_EVENT_DISPATCH   -119.20842     40.7509
BMAN161542   BLM   TRAFFIC STOP     GATE RD                    Gate Road Response Area   CREATE   0     0     0     297    0     0     297    K310     PARR, RYAN                              VERBAL WARNING       08/29/16 21:19:46   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN161543   BLM   TRAFFIC STOP     GATE RD .5                 Gate Road Response Area   CREATE   0     0     0     222    0     0     222    B312     BOONE, TRENT                            VERBAL WARNING       08/29/16 21:24:09   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN163695   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 21:25:12                          -119.20965     40.7799
BMAN163698   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 21:25:12                          -119.20965     40.7799
BMAN163702   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 21:25:12                          -119.20965     40.7799
BMAN163708   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 21:25:12                          -119.20965     40.7799
BMAN163697   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 21:25:12                          -119.20965     40.7799
BMAN163700   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 21:25:12                          -119.20965     40.7799
BMAN163701   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 21:25:12                          -119.20965     40.7799
BMAN163704   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 21:25:12                          -119.20965     40.7799
BMAN163694   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 21:25:12                          -119.20965     40.7799
BMAN163699   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 21:25:12                          -119.20965     40.7799
BMAN163705   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 21:25:12                          -119.20965     40.7799
BMAN163707   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 21:25:12                          -119.20965     40.7799
BMAN163696   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 21:25:12                          -119.20965     40.7799
BMAN163703   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 21:25:12                          -119.20965     40.7799
BMAN163706   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 21:25:12                          -119.20965     40.7799
BMAN163709   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 21:25:12                          -119.20965     40.7799
BMAN161544   BLM   TRAFFIC STOP     GATE RD                    Gate Road Response Area   CREATE   0     0     0     248    0     0     248    B312     BOONE, TRENT                            NO ACTION            08/29/16 21:27:35   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN161545   BLM   TRAFFIC STOP     GATE RD MM1                Gate Road Response Area   CREATE   0     0     0     3459   0     0     3459   B312     BOONE, TRENT                            CITATION             08/29/16 21:32:06   FIELD_EVENT_DISPATCH   -119.2587719   40.7464
BMAN161547   BLM   TRAFFIC STOP     GATE RD .5                 Gate Road Response Area   CREATE   0     0     0     2576   0     0     2576   K316     MAGALLON, CHRIS                         VERBAL WARNING       08/29/16 21:32:40   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN161548   BLM   ASSIST           GATE .5                    Gate Road Response Area   CREATE   0     0     0     47     0     0     47     B325     PETERSEN, MARK                          PUBLIC ASSIST        08/29/16 21:40:12   FIELD_EVENT_DISPATCH   -119.271805    40.7504
BMAN161549   BLM   ASSIST           745 G                      9 O'clock Response Area   CREATE   0     0     0     25     0     0     25     B321     CUNNINGHAM, STEVE                       PUBLIC ASSIST        08/29/16 21:43:49   FIELD_EVENT_DISPATCH   -119.2220852   40.788
BMAN161550   BLM   TRAFFIC STOP     @900 F                     9 O'clock Response Area   CREATE   0     0     0     2337   0     0     2337   B328     WOOD, NICHOLAS                          VERBAL WARNING       08/29/16 21:47:17   FIELD_EVENT_DISPATCH   -119.21698     40.7944
BMAN161551   BLM   PUBLIC CONTACT gate rd .5                   Gate Road Response Area   CREATE   0     0     0     142    0     0     142    B312     BOONE, TRENT                            CANCEL               08/29/16 21:48:36   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN161552   BLM   TRAFFIC STOP     GATE .25                   Gate Road Response Area   CREATE   0     0     0     1819   0     0     1819   B317     CULVER, STEVON                          CITATION             08/29/16 21:50:11   FIELD_EVENT_DISPATCH   -119.274445    40.7518
BMAN161553   BLM   PUBLIC CONTACT @200 G                       3 O'clock Response Area   CREATE   0     0     0     2427   0     0     2427   B313     ANDRES, BECKY                           TRANSFER             08/29/16 21:50:42   FIELD_EVENT_DISPATCH   -119.19121     40.7833
BMAN161554   BLM   TRAFFIC STOP     ENTRANCE MM .5             Gate Road Response Area   CREATE   0     0     0     4211   0     0     4211   B213     FISCHER, SCOTT                          CITATION             08/29/16 22:04:03   FIELD_EVENT_DISPATCH   -119.273371    40.7513
BMAN161555   BLM   TRAFFIC STOP      ENTRANCE RD MM 1          Gate Road Response Area   CREATE   0     0     0     658    0     0     658    B215     LLOYD, KENNETH                          VERBAL WARNING       08/29/16 22:07:08   FIELD_EVENT_DISPATCH   -119.264766    40.7468
                   COMPLIANCE
BMAN161556   BLM                    630 L                      9 O'clock Response Area   CREATE   0     0     0     1047   0     0     1047   B326     HOWELL, THOMAS                          VERBAL WARNING RPT   08/29/16 22:10:52   FIELD_EVENT_DISPATCH   -119.2238671   40.7788
                   CHECK
BMAN161557   BLM   TRAFFIC STOP     GATE RD MM3                Gate Road Response Area   CREATE   0     0     0     1020   0     0     1020   B325     PETERSEN, MARK                          VERBAL WARNING       08/29/16 22:16:46   FIELD_EVENT_DISPATCH   -119.2351107   40.7607
BMAN161558   BLM   TRAFFIC STOP     GATE .5                    Gate Road Response Area   CREATE   0     0     0     81     0     0     81     K316     MAGALLON, CHRIS                         VERBAL WARNING       08/29/16 22:22:17   FIELD_EVENT_DISPATCH   -119.265346    40.7468
BMAN161559   BLM   TRAFFIC STOP     GATE                       Gate Road Response Area   CREATE   0     0     0     417    0     0     417    B226     BUCHANAN, STANLEY                       VERBAL WARNING RPT   08/29/16 22:22:49   FIELD_EVENT_DISPATCH   -119.268243    40.7476
BMAN161560   BLM   TRAFFIC STOP     ENTRANCE RD MM 1.5         Gate Road Response Area   CREATE   0     0     0     1248   0     0     1248   B215     LLOYD, KENNETH                          VERBAL WARNING       08/29/16 22:22:57   FIELD_EVENT_DISPATCH   -119.258223    40.7473
BMAN163718   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163719   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163722   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163728   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163734   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163737   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163713   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163715   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163716   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163723   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163726   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163729   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163730   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163731   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163732   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163714   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163717   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163725   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163733   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163736   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163710   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163711   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163720   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163721   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163724   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163727   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN163735   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                                       NO ACTION            08/29/16 22:25:12                          -119.20965     40.7799
BMAN161561   BLM   MEDICAL          : Nearest: @Gate Actual    Gate Road Response Area   COPY     336   220   374   1239   220   374   1239   B325     PETERSEN, MARK       Metteer, Jessica                        08/29/16 22:30:11   911                    -119.23707     40.7617




                                                                                                                                                                                                                                                        ER00027
BMAN161562   BLM   TRAFFIC STOP     GATE M.5                     Perimeter Response Area   CREATE   0   0   0   4624    0   0   4624    K316   MAGALLON, CHRIS      CITATION         08/29/16 22:34:25   FIELD_EVENT_DISPATCH   -119.272556    40.7503
BMAN161563
BMAN161564
             BLM
             BLM
                   TRAFFIC STOP     GATE
                   PUBLIC CONTACT @830 D
                                                                       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 211 of 499
                                                                 Gate Road Response Area
                                                                 9 O'clock Response Area
                                                                                           CREATE
                                                                                           CREATE
                                                                                                    0
                                                                                                    0
                                                                                                        0
                                                                                                        0
                                                                                                            0
                                                                                                            0
                                                                                                                126
                                                                                                                45
                                                                                                                        0
                                                                                                                        0
                                                                                                                            0
                                                                                                                            0
                                                                                                                                126
                                                                                                                                45
                                                                                                                                        B317
                                                                                                                                        B327
                                                                                                                                               CULVER, STEVON
                                                                                                                                               STEPHENSON, CAMM
                                                                                                                                                                    NO ACTION
                                                                                                                                                                    PUBLIC ASSIST
                                                                                                                                                                                     08/29/16 22:35:56
                                                                                                                                                                                     08/29/16 22:38:22
                                                                                                                                                                                                         FIELD_EVENT_DISPATCH
                                                                                                                                                                                                         FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                -119.266935
                                                                                                                                                                                                                                -119.21785
                                                                                                                                                                                                                                               40.7474
                                                                                                                                                                                                                                               40.7914
BMAN161565   BLM   PUBLIC CONTACT :Nearest: 830 D                9 O'clock Response Area   CREATE   0   0   0   23      0   0   23      B327   STEPHENSON, CAMM     PUBLIC ASSIST    08/29/16 22:39:16   FIELD_EVENT_DISPATCH   -119.2178546   40.7914
BMAN161566   BLM   PUBLIC CONTACT @530 E                         3 O'clock Response Area   CREATE   0   0   0   24      0   0   24      B311   DEAN, JUSTIN         PUBLIC ASSIST    08/29/16 22:39:47   FIELD_EVENT_DISPATCH   -119.21349     40.7772
BMAN161567   BLM   PUBLIC CONTACT @Center Camp                   3 O'clock Response Area   CREATE   0   0   0   33      0   0   33      P306   BARNES, DANIEL       PUBLIC ASSIST    08/29/16 22:47:35   FIELD_EVENT_DISPATCH   -119.21386     40.7808
BMAN161568   BLM   TRAFFIC STOP     GATE RD .5                   Gate Road Response Area   CREATE   0   0   0   265     0   0   265     B226   BUCHANAN, STANLEY    VERBAL WARNING   08/29/16 22:49:06   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN161569   BLM   TRAFFIC STOP     GATE RD                      Gate Road Response Area   CREATE   0   0   0   3693    0   0   3693    B317   CULVER, STEVON       CITATION         08/29/16 22:53:06   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN161570   BLM   PUBLIC CONTACT 200f                           3 O'clock Response Area   CREATE   0   0   0   10      0   0   10      B311   DEAN, JUSTIN         PUBLIC ASSIST    08/29/16 22:57:49   FIELD_EVENT_DISPATCH   -119.192411    40.7844
BMAN161571   BLM   TRAFFIC STOP     GATE RD .5                   Gate Road Response Area   CREATE   0   0   0   2780    0   0   2780    B226   BUCHANAN, STANLEY    VERBAL WARNING   08/29/16 23:01:11   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN161572   BLM   TRAFFIC STOP     GATE ROAD M1                 Gate Road Response Area   CREATE   0   0   0   268     0   0   268     B325   PETERSEN, MARK       NO ACTION        08/29/16 23:05:06   FIELD_EVENT_DISPATCH   -119.239533    40.7637
BMAN161573   BLM   TRAFFIC STOP     GATE RD .5                   Gate Road Response Area   CREATE   0   0   0   2086    0   0   2086    K211   ALBRIGHT, CALVIN     CITATION         08/29/16 23:08:12   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN161574   BLM   TRAFFIC STOP     GATE .5                      Gate Road Response Area   CREATE   0   0   0   2121    0   0   2121    B226   BUCHANAN, STANLEY    CITATION         08/29/16 23:15:34   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN161575   BLM   PUBLIC CONTACT 430 C                          Gate Road Response Area   CREATE   0   0   0   11      0   0   11      B314   LASHER, NICHOLAS S   PUBLIC ASSIST    08/29/16 23:21:17   FIELD_EVENT_DISPATCH   -119.265431    40.7469
BMAN161576   BLM   PUBLIC CONTACT 430 C                          Gate Road Response Area   CREATE   0   0   0   10      0   0   10      B314   LASHER, NICHOLAS S   PUBLIC ASSIST    08/29/16 23:21:32   FIELD_EVENT_DISPATCH   -119.265431    40.7469
BMAN163744   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163747   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163750   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163751   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163754   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163757   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163763   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163768   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163769   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163775   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163777   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163740   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163741   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163742   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163752   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163758   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163760   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163761   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163762   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163773   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163776   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163779   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163738   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163739   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163743   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163746   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163748   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163753   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163756   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163759   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163764   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163767   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163772   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163778   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163783   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163745   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163755   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163765   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163766   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163770   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163771   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163774   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163780   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163781   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN163782   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/29/16 23:25:12                          -119.20965     40.7799
BMAN161578   BLM   TRAFFIC STOP     GATE ROAD 2                  Gate Road Response Area   CREATE   0   0   0   17766   0   0   17766   B312   BOONE, TRENT         TRANSFER         08/29/16 23:26:57   FIELD_EVENT_DISPATCH   -119.24888     40.7588
BMAN161579   BLM   PUBLIC CONTACT CENTER CAMP                    3 O'clock Response Area   CREATE   0   0   0   11      0   0   11      B216   MITSUYASU, ROBERT    PUBLIC ASSIST    08/29/16 23:28:53   FIELD_EVENT_DISPATCH   -119.208011    40.78
BMAN161580   BLM   PUBLIC CONTACT CENTER CAMP                    3 O'clock Response Area   CREATE   0   0   0   10      0   0   10      B216   MITSUYASU, ROBERT    PUBLIC ASSIST    08/29/16 23:29:07   FIELD_EVENT_DISPATCH   -119.208011    40.78
BMAN161581   BLM   PUBLIC CONTACT CENTER CAMP                    3 O'clock Response Area   CREATE   0   0   0   14      0   0   14      B216   MITSUYASU, ROBERT    PUBLIC ASSIST    08/29/16 23:29:21   FIELD_EVENT_DISPATCH   -119.208011    40.78
BMAN161582   BLM   PUBLIC CONTACT CENTER CAMP                    3 O'clock Response Area   CREATE   0   0   0   10      0   0   10      B216   MITSUYASU, ROBERT    PUBLIC ASSIST    08/29/16 23:29:44   FIELD_EVENT_DISPATCH   -119.208011    40.78
BMAN161583   BLM   PUBLIC CONTACT CENTER CAMP                    3 O'clock Response Area   CREATE   0   0   0   3519    0   0   3519    B216   MITSUYASU, ROBERT    PUBLIC ASSIST    08/29/16 23:30:01   FIELD_EVENT_DISPATCH   -119.208011    40.78
BMAN161584   BLM   PUBLIC CONTACT 745 I                          9 O'clock Response Area   CREATE   0   0   0   42      0   0   42      B328   WOOD, NICHOLAS       PUBLIC ASSIST    08/29/16 23:34:02   FIELD_EVENT_DISPATCH   -119.2152023   40.7932
BMAN161585   BLM   PUBLIC CONTACT 200 F                          3 O'clock Response Area   CREATE   0   0   0   12      0   0   12      B313   ANDRES, BECKY        PUBLIC ASSIST    08/29/16 23:35:22   FIELD_EVENT_DISPATCH   -119.191661    40.7838
BMAN161586   BLM   PUBLIC CONTACT 200 F                          3 O'clock Response Area   CREATE   0   0   0   16      0   0   16      B313   ANDRES, BECKY        PUBLIC ASSIST    08/29/16 23:35:36   FIELD_EVENT_DISPATCH   -119.191661    40.7838
BMAN161587   BLM   TRAFFIC STOP     GATE RD                      Perimeter Response Area   CREATE   0   0   0   17      0   0   17      B228   HINCKLEY, ELLIOTT    NO ACTION        08/29/16 23:35:41   FIELD_EVENT_DISPATCH   -119.192476    40.7668
BMAN161588   BLM   PUBLIC CONTACT 200 F                          3 O'clock Response Area   CREATE   0   0   0   16      0   0   16      B313   ANDRES, BECKY        PUBLIC ASSIST    08/29/16 23:35:55   FIELD_EVENT_DISPATCH   -119.191661    40.7838
BMAN161589   BLM   PUBLIC CONTACT 200 F                          3 O'clock Response Area   CREATE   0   0   0   21      0   0   21      B313   ANDRES, BECKY        PUBLIC ASSIST    08/29/16 23:36:25   FIELD_EVENT_DISPATCH   -119.191661    40.7838
BMAN161590   BLM   PUBLIC CONTACT 200 F                          3 O'clock Response Area   CREATE   0   0   0   13      0   0   13      B313   ANDRES, BECKY        PUBLIC ASSIST    08/29/16 23:36:51   FIELD_EVENT_DISPATCH   -119.191661    40.7838
BMAN161591   BLM   PUBLIC CONTACT 1000ES                         3 O'clock Response Area   CREATE   0   0   0   19      0   0   19      B227   SMITH, JASON         PUBLIC ASSIST    08/29/16 23:37:47   FIELD_EVENT_DISPATCH   -119.209556    40.7802
BMAN161592   BLM   PUBLIC CONTACT 930L                           3 O'clock Response Area   CREATE   0   0   0   658     0   0   658     P306   BARNES, DANIEL       CITATION         08/29/16 23:46:54   FIELD_EVENT_DISPATCH   -119.213933    40.7806
BMAN161593   BLM   TRAFFIC STOP     GATE .2                      Perimeter Response Area   CREATE   0   0   0   95      0   0   95      B228   HINCKLEY, ELLIOTT    NO ACTION        08/29/16 23:46:59   FIELD_EVENT_DISPATCH   -119.192476    40.7668
BMAN161594   BLM   TRAFFIC STOP     ENTRANCE RD MM 1             Perimeter Response Area   CREATE   0   0   0   1292    0   0   1292    B200   ROOP, MICHAEL        VERBAL WARNING   08/29/16 23:49:07   FIELD_EVENT_DISPATCH   -119.20842     40.7509
BMAN161595   BLM   TRAFFIC STOP     .5 GATE                      Gate Road Response Area   CREATE   0   0   0   443     0   0   443     B226   BUCHANAN, STANLEY    VERBAL WARNING   08/29/16 23:51:02   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN161596   BLM   TRAFFIC STOP     ENTRANCE RD                  Perimeter Response Area   CREATE   0   0   0   909     0   0   909     B215   LLOYD, KENNETH       VERBAL WARNING   08/29/16 23:56:48   FIELD_EVENT_DISPATCH   -119.250348    40.7601
BMAN161597   BLM   TRAFFIC STOP     GATE RD                      Gate Road Response Area   CREATE   0   0   0   12662   0   0   12662   B317   CULVER, STEVON       CITATION         08/30/16 00:00:32   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN161598   BLM   TRAFFIC STOP     430 L                        3 O'clock Response Area   CREATE   0   0   0   99      0   0   99      B315   BLEVINS, COLE        NO ACTION        08/30/16 00:02:46   FIELD_EVENT_DISPATCH   -119.19151     40.7836
BMAN161599   BLM   ASSIST           @430 Es:400' off esplanade   3 O'clock Response Area   CREATE   0   0   8   561     0   8   561     P305   HONE, JASON          NO ACTION        08/30/16 00:13:58                          -119.20646     40.7796
BMAN161600   BLM   PUBLIC CONTACT 345 L                          3 O'clock Response Area   CREATE   0   0   0   11      0   0   11      B313   ANDRES, BECKY        PUBLIC ASSIST    08/30/16 00:21:19   FIELD_EVENT_DISPATCH   -119.191661    40.7838
BMAN163786   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163789   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163792   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163798   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163799   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163800   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163806   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163807   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163811   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163813   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163817   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163820   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163826   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163827   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163788   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163790   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163791   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163794   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163801   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163803   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163809   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0               0                                   NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799




                                                                                                                                                                                                                         ER00028
BMAN163815   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163819
BMAN163821
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                                  Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 212 of 499
                                                                            3 O'clock Response Area
                                                                            3 O'clock Response Area
                                                                                                                   0
                                                                                                                   0
                                                                                                                                    0
                                                                                                                                    0
                                                                                                                                                       0
                                                                                                                                                       0
                                                                                                                                                                                                          NO ACTION
                                                                                                                                                                                                          NO ACTION
                                                                                                                                                                                                                           08/30/16 00:25:12
                                                                                                                                                                                                                           08/30/16 00:25:12
                                                                                                                                                                                                                                                                      -119.20965
                                                                                                                                                                                                                                                                      -119.20965
                                                                                                                                                                                                                                                                                     40.7799
                                                                                                                                                                                                                                                                                     40.7799
BMAN163823   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163829   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163830   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163785   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163793   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163796   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163802   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163804   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163808   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163810   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163814   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163816   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163822   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163824   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163828   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163784   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163787   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163795   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163797   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163805   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163812   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163818   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163825   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN163831   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 00:25:12                          -119.20965     40.7799
BMAN161601   BLM   ASSIST          700 ESP                                  9 O'clock Response Area       CREATE   0    0     0     2158   0     0     2158   B328   WOOD, NICHOLAS                       CITATION         08/30/16 00:30:00   FIELD_EVENT_DISPATCH   -119.2152023   40.7932
BMAN161602   BLM   TRAFFIC STOP    ENTRANCE RD .5                           Gate Road Response Area       CREATE   0    0     0     722    0     0     722    K316   MAGALLON, CHRIS                      VERBAL WARNING   08/30/16 00:30:54   FIELD_EVENT_DISPATCH   -119.265475    40.746
BMAN161603   BLM   TRAFFIC STOP    600 L                                    3 O'clock Response Area       CREATE   0    0     0     180    0     0     180    B313   ANDRES, BECKY                        VERBAL WARNING   08/30/16 00:35:02   FIELD_EVENT_DISPATCH   -119.191661    40.7838
BMAN161604   BLM   PUBLIC CONTACT JUNKO RD                                  Perimeter Response Area       CREATE   0    0     0     674    0     0     674    B228   HINCKLEY, ELLIOTT                    PUBLIC ASSIST    08/30/16 00:38:07   FIELD_EVENT_DISPATCH   -119.192476    40.7668
BMAN161605   BLM   PUBLIC CONTACT @1000 Es                                  9 O'clock Response Area       CREATE   0    0     0     2398   0     0     2398   B321   CUNNINGHAM, STEVE                    PUBLIC ASSIST    08/30/16 00:48:34   FIELD_EVENT_DISPATCH   -119.20876     40.793
BMAN161606   BLM   TRAFFIC STOP    .5 GATE                                  Gate Road Response Area       CREATE   0    0     0     2632   0     0     2632   B226   BUCHANAN, STANLEY                    CITATION         08/30/16 00:50:22   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN161607   BLM   PUBLIC CONTACT 930E                                      3 O'clock Response Area       CREATE   0    0     0     190    0     0     190    B227   SMITH, JASON                         NO ACTION        08/30/16 00:59:25   FIELD_EVENT_DISPATCH   -119.209556    40.7802
BMAN161608   BLM   ASSIST          @1000 Es                                 9 O'clock Response Area       CREATE   0    0     0     1095   0     0     1095   B327   STEPHENSON, CAMM                     PUBLIC ASSIST    08/30/16 01:02:01   FIELD_EVENT_DISPATCH   -119.20876     40.793
BMAN161609   BLM   PUBLIC CONTACT 300 ESP                                   3 O'clock Response Area       CREATE   0    0     0     24     0     0     24     B216   MITSUYASU, ROBERT                    PUBLIC ASSIST    08/30/16 01:03:05   FIELD_EVENT_DISPATCH   -119.208011    40.78
BMAN161610   BLM   PUBLIC CONTACT 300 ESP                                   3 O'clock Response Area       CREATE   0    0     0     12     0     0     12     B216   MITSUYASU, ROBERT                    PUBLIC ASSIST    08/30/16 01:03:33   FIELD_EVENT_DISPATCH   -119.208011    40.78
BMAN161611   BLM   PUBLIC CONTACT 300 ESP                                   3 O'clock Response Area       CREATE   0    0     0     11     0     0     11     B216   MITSUYASU, ROBERT                    PUBLIC ASSIST    08/30/16 01:03:49   FIELD_EVENT_DISPATCH   -119.208011    40.78
BMAN161612   BLM   PUBLIC CONTACT 300 ESP                                   3 O'clock Response Area       CREATE   0    0     0     10     0     0     10     B216   MITSUYASU, ROBERT                    PUBLIC ASSIST    08/30/16 01:04:03   FIELD_EVENT_DISPATCH   -119.208011    40.78
BMAN161613   BLM   PUBLIC CONTACT @ 0730 ESP                                9 O'clock Response Area       CREATE   0    0     0     1624   0     0     1624   B221   JOHNSON, GREGORY L                   PUBLIC ASSIST    08/30/16 01:10:30   FIELD_EVENT_DISPATCH   -119.209235    40.7932
BMAN161614   BLM   TRAFFIC STOP    ENT 0.5                                  Gate Road Response Area       CREATE   0    0     0     1964   0     0     1964   K316   MAGALLON, CHRIS                      VERBAL WARNING   08/30/16 01:13:56   FIELD_EVENT_DISPATCH   -119.265475    40.746
BMAN161615   BLM   TRAFFIC STOP    GATE RD MM1                              Gate Road Response Area       CREATE   0    0     0     196    0     0     196    B210   MCGRATH, KEITH                       VERBAL WARNING   08/30/16 01:36:56   FIELD_EVENT_DISPATCH   -119.266763    40.747
BMAN161616   BLM   TRAFFIC STOP    GATE RD                                  Gate Road Response Area       CREATE   0    0     0     485    0     0     485    K211   ALBRIGHT, CALVIN                     VERBAL WARNING   08/30/16 01:46:05   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN161617   BLM   PUBLIC CONTACT 530 ES                                    3 O'clock Response Area       CREATE   0    0     0     11     0     0     11     B311   DEAN, JUSTIN                         PUBLIC ASSIST    08/30/16 01:47:55   FIELD_EVENT_DISPATCH   -119.192411    40.7844
BMAN161618   BLM   TRAFFIC STOP    ENT RD .1                                Gate Road Response Area       CREATE   0    0     0     524    0     0     524    B220   JENSEN, WESLEY                       VERBAL WARNING   08/30/16 01:49:13   FIELD_EVENT_DISPATCH   -119.266826    40.7469
BMAN161619   BLM   PATROL CHECK    1145/TEMPLE                              3 O'clock Response Area       CREATE   0    0     0     1561   0     0     1561   P306   BARNES, DANIEL                       NO ACTION        08/30/16 01:57:36   FIELD_EVENT_DISPATCH   -119.213933    40.7806
BMAN161620   BLM   TRAFFIC STOP    1.5 GATE                                 3 O'clock Response Area       CREATE   0    0     0     648    0     0     648    B313   ANDRES, BECKY                        VERBAL WARNING   08/30/16 01:58:52   FIELD_EVENT_DISPATCH   -119.191661    40.7838
BMAN161621   BLM   PUBLIC CONTACT @Substation                               3 O'clock Response Area       CREATE   0    0     0     38     0     0     38     B300   SULLIVAN, DEBORAH                    PUBLIC ASSIST    08/30/16 02:04:28   FIELD_EVENT_DISPATCH   -119.21094     40.7807
BMAN161622   BLM   PUBLIC CONTACT SUBSTATION                                Outside Event Response Area   CREATE   0    0     0     12     0     0     12     B300   SULLIVAN, DEBORAH                    PUBLIC ASSIST    08/30/16 02:05:10   FIELD_EVENT_DISPATCH   -119.35165     40.654
BMAN161623   BLM   PUBLIC CONTACT SUBSTATION                                Perimeter Response Area       CREATE   0    0     0     10     0     0     10     B321   CUNNINGHAM, STEVE                    PUBLIC ASSIST    08/30/16 02:05:39   FIELD_EVENT_DISPATCH   -119.197991    40.8036
BMAN161624   BLM   PUBLIC CONTACT SUBSTATION                                Perimeter Response Area       CREATE   0    0     0     12     0     0     12     B321   CUNNINGHAM, STEVE                    PUBLIC ASSIST    08/30/16 02:05:54   FIELD_EVENT_DISPATCH   -119.197991    40.8036
BMAN161625   BLM   TRAFFIC STOP    600 EP                                   3 O'clock Response Area       CREATE   0    0     0     1248   0     0     1248   B216   MITSUYASU, ROBERT                    VERBAL WARNING   08/30/16 02:09:18   FIELD_EVENT_DISPATCH   -119.208011    40.78
BMAN161626   BLM   TRAFFIC STOP    GATE RD @ WILL CALL                      Perimeter Response Area       CREATE   0    0     0     253    0     0     253    B321   CUNNINGHAM, STEVE                    VERBAL WARNING   08/30/16 02:15:14   FIELD_EVENT_DISPATCH   -119.197991    40.8036
BMAN161627   BLM   TRAFFIC STOP    1.2 GATE RD                              3 O'clock Response Area       CREATE   0    0     0     90     0     0     90     B313   ANDRES, BECKY                        NO ACTION        08/30/16 02:19:49   FIELD_EVENT_DISPATCH   -119.191661    40.7838
BMAN161628   BLM   TRAFFIC STOP    .5 GATE RD                               3 O'clock Response Area       CREATE   0    0     0     511    0     0     511    B315   BLEVINS, COLE                        VERBAL WARNING   08/30/16 02:20:54   FIELD_EVENT_DISPATCH   -119.19151     40.7836
BMAN161629   BLM   TRAFFIC STOP    GATE ROAD M1 5                           Gate Road Response Area       CREATE   0    0     0     4077   0     0     4077   B315   BLEVINS, COLE                        CITATION         08/30/16 02:29:54   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN161630   BLM   TRAFFIC STOP    530                                      3 O'clock Response Area       CREATE   0    0     0     1674   0     0     1674   B216   MITSUYASU, ROBERT                    CITATION         08/30/16 02:34:56   FIELD_EVENT_DISPATCH   -119.208011    40.78
BMAN161631   BLM   TRAFFIC STOP    .5 GATE                                  9 O'clock Response Area       CREATE   0    0     0     7426   0     0     7426   B328   WOOD, NICHOLAS                       TRANSFER         08/30/16 02:37:41   FIELD_EVENT_DISPATCH   -119.2152023   40.7932
BMAN161632   BLM   PUBLIC CONTACT 1000G                                     9 O'clock Response Area       CREATE   0    0     0     1778   0     0     1778   B221   R358                                 PUBLIC ASSIST    08/30/16 02:40:37   FIELD_EVENT_DISPATCH   -119.209235    40.7932
BMAN161633   BLM   PUBLIC CONTACT 1000 RAVE                                 Gate Road Response Area       CREATE   0    0     0     9126   0     0     9126   K310   PARR, RYAN                           TRANSFER         08/30/16 02:46:36   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN161634   BLM   PUBLIC CONTACT 9 MID PLAYA                               3 O'clock Response Area       CREATE   0    0     0     15     0     0     15     B311   DEAN, JUSTIN                         PUBLIC ASSIST    08/30/16 03:00:49   FIELD_EVENT_DISPATCH   -119.192411    40.7844
BMAN161635   BLM   MEDICAL         @430 B : mystical misfits, possible OD   3 O'clock Response Area       CREATE   62   235   683   7587   173   621   7525   P306   BARNES, DANIEL       Rieger, Steve                    08/30/16 03:01:08   911                    -119.20646     40.7777
BMAN161636   BLM   TRAFFIC STOP    1200 PLAYA                               3 O'clock Response Area       CREATE   0    0     0     423    0     0     423    B311   DEAN, JUSTIN                         VERBAL WARNING   08/30/16 03:16:04   FIELD_EVENT_DISPATCH   -119.192411    40.7844
BMAN161637   BLM   PUBLIC CONTACT 230 D                                     Gate Road Response Area       CREATE   0    0     0     2120   0     0     2120   B325   PETERSEN, MARK                       PUBLIC ASSIST    08/30/16 03:17:17   FIELD_EVENT_DISPATCH   -119.239533    40.7637
BMAN161638   BLM   TRAFFIC STOP    GATE ROAD M.5                            3 O'clock Response Area       CREATE   0    0     0     1227   0     0     1227   B313   ANDRES, BECKY                        CITATION         08/30/16 03:30:37   FIELD_EVENT_DISPATCH   -119.191661    40.7838
BMAN161639   BLM   PUBLIC CONTACT 1000G                                     Gate Road Response Area       CREATE   0    0     0     2024   0     0     2024   B317   CULVER, STEVON                       TRANSFER         08/30/16 03:32:28   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN161640   BLM   PUBLIC CONTACT 815 D                                     Perimeter Response Area       CREATE   0    0     0     428    0     0     428    B323   WAGGONER, SEAN                       NO ACTION        08/30/16 03:38:29   FIELD_EVENT_DISPATCH   -119.232945    40.7794
BMAN161641   BLM   TRAFFIC STOP    GATE MM.1                                Perimeter Response Area       CREATE   0    0     0     860    0     0     860    B321   CUNNINGHAM, STEVE                    VERBAL WARNING   08/30/16 03:49:16   FIELD_EVENT_DISPATCH   -119.197991    40.8036
BMAN161642   BLM   MEDICAL         @630 C                                   9 O'clock Response Area       CREATE   0    0           329    0           329    P306   BARNES, DANIEL                                        08/30/16 03:55:04   DISPATCH               -119.21712     40.7817
BMAN161643   BLM   TRAFFIC STOP    GATE RD .7                               Perimeter Response Area       CREATE   0    0     0     2840   0     0     2840   B321   CUNNINGHAM, STEVE                    TRANSFER         08/30/16 04:02:36   FIELD_EVENT_DISPATCH   -119.197991    40.8036
BMAN161644   BLM   PUBLIC CONTACT 1000 D                                    3 O'clock Response Area       CREATE   0    0     0     18     0     0     18     B311   DEAN, JUSTIN                         PUBLIC ASSIST    08/30/16 04:07:15   FIELD_EVENT_DISPATCH   -119.192411    40.7844
BMAN161645   BLM   TRAFFIC STOP    .6 GATE RD                               3 O'clock Response Area       CREATE   0    0     0     310    0     0     310    B313   ANDRES, BECKY                        VERBAL WARNING   08/30/16 04:30:55   FIELD_EVENT_DISPATCH   -119.191661    40.7838
BMAN161646   BLM   PUBLIC CONTACT 815D                                      3 O'clock Response Area       CREATE   0    0     0     20     0     0     20     B311   DEAN, JUSTIN                         PUBLIC ASSIST    08/30/16 04:34:14   FIELD_EVENT_DISPATCH   -119.192411    40.7844
BMAN161647   BLM   MEDICAL         200 G                                    9 O'clock Response Area       CREATE   0    0     0     1360   0     0     1360   B324   S046                                                  08/30/16 04:43:39   FIELD_EVENT_DISPATCH   -119.2152023   40.7932
BMAN161648   BLM   PUBLIC CONTACT 500 P                                     3 O'clock Response Area       CREATE   0    0     0     13     0     0     13     B327   STEPHENSON, CAMM                     PUBLIC ASSIST    08/30/16 04:50:26   FIELD_EVENT_DISPATCH   -119.213526    40.7803
BMAN161649   BLM   TRAFFIC STOP    12 MI :830AVC ID                         3 O'clock Response Area       CREATE   0    0     0     89     0     0     89     P102   SHILAIKIS, ROBERT                    NO ACTION        08/30/16 05:11:03   FIELD_EVENT_DISPATCH   -119.197991    40.7902
BMAN161650   BLM   PUBLIC CONTACT 1000 DEEP PLAYA                           Gate Road Response Area       CREATE   0    0     0     125    0     0     125    K316   MAGALLON, CHRIS                      CITATION         08/30/16 05:15:46   FIELD_EVENT_DISPATCH   -119.265475    40.746
BMAN161651   BLM   TRAFFIC STOP    GATE ROAD M.5                            Perimeter Response Area       CREATE   0    0     0     435    0     0     435    B326   HOWELL, THOMAS                       VERBAL WARNING   08/30/16 05:18:02   FIELD_EVENT_DISPATCH   -119.233481    40.7805
BMAN161652   BLM   PUBLIC CONTACT 1000 DEEP PLAYA                           Gate Road Response Area       CREATE   0    0     0     248    0     0     248    K316   MAGALLON, CHRIS                      CITATION         08/30/16 05:23:52   FIELD_EVENT_DISPATCH   -119.265475    40.746
BMAN161653   BLM   PUBLIC CONTACT 1000 DEEP PLAYA                           Gate Road Response Area       CREATE   0    0     0     1524   0     0     1524   K316   MAGALLON, CHRIS                      CITATION         08/30/16 05:31:19   FIELD_EVENT_DISPATCH   -119.265475    40.746
BMAN161654   BLM   PUBLIC CONTACT 1000 B                                    3 O'clock Response Area       CREATE   0    0     0     16     0     0     16     B311   DEAN, JUSTIN                         PUBLIC ASSIST    08/30/16 05:40:13   FIELD_EVENT_DISPATCH   -119.192411    40.7844
BMAN161655   BLM   PUBLIC CONTACT 200 ES                                    Perimeter Response Area       CREATE   0    0     0     1285   0     0     1285   B323   WAGGONER, SEAN                       TRANSFER         08/30/16 05:52:36   FIELD_EVENT_DISPATCH   -119.232945    40.7794
BMAN161656   BLM   TRAFFIC STOP    GATE.5                                   3 O'clock Response Area       CREATE   0    0     0     396    0     0     396    B313   ANDRES, BECKY                        VERBAL WARNING   08/30/16 06:05:05   FIELD_EVENT_DISPATCH   -119.191661    40.7838
BMAN161657   BLM   TRAFFIC STOP    GATE 5                                   Gate Road Response Area       CREATE   0    0     0     3166   0     0     3166   B315   BLEVINS, COLE                        CITATION         08/30/16 06:16:09   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN161658   BLM   PUBLIC CONTACT 730 CAFE                                  Perimeter Response Area       CREATE   0    0     0     504    0     0     504    B129   SMITH, IRA                           PUBLIC ASSIST    08/30/16 06:17:58   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
BMAN163832   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 06:25:12                          -119.20965     40.7799
BMAN163834   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 06:25:12                          -119.20965     40.7799
BMAN163838   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 06:25:12                          -119.20965     40.7799
BMAN163836   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 06:25:12                          -119.20965     40.7799
BMAN163837   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 06:25:12                          -119.20965     40.7799
BMAN163833   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 06:25:12                          -119.20965     40.7799
BMAN163835   BLM   PUBLIC CONTACT @BLM Mobile Command Center                3 O'clock Response Area                0                0                  0                                                  NO ACTION        08/30/16 06:25:12                          -119.20965     40.7799
BMAN161659   BLM   PUBLIC CONTACT 1000 DEEP PLAYA                           Perimeter Response Area       CREATE   0    0     0     501    0     0     501    B129   SMITH, IRA                           PUBLIC ASSIST    08/30/16 06:28:27   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
BMAN161660   BLM   PUBLIC CONTACT GREETERS                                  9 O'clock Response Area       CREATE   0    0     0     10     0     0     10     B124   FELIX, ERNESTO                       PUBLIC ASSIST    08/30/16 06:34:13   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
BMAN161661   BLM   TRAFFIC STOP    GATE RD MM 3                             9 O'clock Response Area       CREATE   0    0     0     1288   0     0     1288   K123   RICE, CHRISTOPHER                    NO ACTION        08/30/16 06:35:03   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
BMAN161662   BLM   TRAFFIC STOP    GATE MI 1                                Perimeter Response Area       CREATE   0    0     0     308    0     0     308    B321   CUNNINGHAM, STEVE                    VERBAL WARNING   08/30/16 06:36:03   FIELD_EVENT_DISPATCH   -119.197991    40.8036
BMAN161663   BLM   PUBLIC CONTACT DEEP PLAYA                                Perimeter Response Area       CREATE   0    0     0     30     0     0     30     B129   SMITH, IRA                           PUBLIC ASSIST    08/30/16 06:39:12   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
                                                                                                                                                                     MARSOOBIAN, JASON
BMAN161664   BLM   PUBLIC CONTACT GREETER                                   9 O'clock Response Area       CREATE   0    0     0     14     0     0     14     B121                                        PUBLIC ASSIST    08/30/16 06:44:05   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
                                                                                                                                                                     A
BMAN161665   BLM   PUBLIC CONTACT 12 IHEART RAVE                            3 O'clock Response Area       CREATE   0    0     0     5630   0     0     5630   B110   SONES, BRADLEY P                     NO ACTION        08/30/16 06:44:57   FIELD_EVENT_DISPATCH   -119.197991    40.7902
BMAN161666   BLM   PUBLIC CONTACT 1000 L                                    Gate Road Response Area       CREATE   0    0     0     33     0     0     33     B314   LASHER, NICHOLAS S                   PUBLIC ASSIST    08/30/16 06:46:25   FIELD_EVENT_DISPATCH   -119.265431    40.7469
BMAN161667   BLM   PUBLIC CONTACT 1000 L                                    Gate Road Response Area       CREATE   0    0     0     9      0     0     9      B314   LASHER, NICHOLAS S                   PUBLIC ASSIST    08/30/16 06:47:01   FIELD_EVENT_DISPATCH   -119.265431    40.7469
BMAN161668   BLM   PUBLIC CONTACT 1100 DEEP PLAYA                           Perimeter Response Area       CREATE   0    0     0     513    0     0     513    B129   SMITH, IRA                           PUBLIC ASSIST    08/30/16 06:49:17   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
BMAN161669   BLM   TRAFFIC STOP    GATE RD MM 2                             Perimeter Response Area       CREATE   0    0     0     549    0     0     549    B321   CUNNINGHAM, STEVE                    VERBAL WARNING   08/30/16 06:52:34   FIELD_EVENT_DISPATCH   -119.197991    40.8036
BMAN161670   BLM   TRAFFIC STOP    GATE RD MM.5                             Gate Road Response Area       CREATE   0    0     0     403    0     0     403    B312   BOONE, TRENT                         VERBAL WARNING   08/30/16 06:52:58   FIELD_EVENT_DISPATCH   -119.266785    40.7469




                                                                                                                                                                                                                                                               ER00029
BMAN161671   BLM   PUBLIC CONTACT DEEP PLAYA MAYAN RAVE        Perimeter Response Area   CREATE   0   0   0   20     0   0   20     B129   SMITH, IRA           PUBLIC ASSIST    08/30/16 06:57:55   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
BMAN161673
BMAN161672
             BLM
             BLM
                   PUBLIC CONTACT @0530C
                   TRAFFIC STOP    MYAN RAVE
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 213 of 499
                                                               3 O'clock Response Area
                                                               Perimeter Response Area
                                                                                         CREATE
                                                                                         CREATE
                                                                                                  0
                                                                                                  0
                                                                                                      0
                                                                                                      0
                                                                                                          0
                                                                                                          0
                                                                                                              434
                                                                                                              2871
                                                                                                                     0
                                                                                                                     0
                                                                                                                         0
                                                                                                                         0
                                                                                                                             434
                                                                                                                             2871
                                                                                                                                    B127
                                                                                                                                    B129
                                                                                                                                           MACHLER, FRANK
                                                                                                                                           SMITH, IRA
                                                                                                                                                                PUBLIC ASSIST
                                                                                                                                                                CITATION
                                                                                                                                                                                 08/30/16 07:02:46
                                                                                                                                                                                 08/30/16 07:02:47
                                                                                                                                                                                                     FIELD_EVENT_DISPATCH
                                                                                                                                                                                                     FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                            -119.197991
                                                                                                                                                                                                                            -119.2302985
                                                                                                                                                                                                                                           40.7902
                                                                                                                                                                                                                                           40.7779
BMAN161674   BLM   TRAFFIC STOP    GREETERS                    9 O'clock Response Area   CREATE   0   0   0   975    0   0   975    B125   PAIVA, GEORGE        NO ACTION        08/30/16 07:03:41   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
                                                                                                                                           MARSOOBIAN, JASON
BMAN161675   BLM   PUBLIC CONTACT GREETERS                     9 O'clock Response Area   CREATE   0   0   0   13     0   0   13     B121                        PUBLIC ASSIST    08/30/16 07:05:13   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
                                                                                                                                           A
                                                                                                                                           MARSOOBIAN, JASON
BMAN161676   BLM   TRAFFIC STOP    THE Y                       9 O'clock Response Area   CREATE   0   0   0   542    0   0   542    B121                        NO ACTION        08/30/16 07:07:14   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
                                                                                                                                           A
BMAN161677   BLM   TRAFFIC STOP    @0600L                      9 O'clock Response Area   CREATE   0   0   0   1654   0   0   1654   B124   FELIX, ERNESTO       CITATION         08/30/16 07:12:07   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
BMAN161678   BLM   PUBLIC CONTACT AZTEC RAVE                   3 O'clock Response Area   CREATE   0   0   0   1185   0   0   1185   B122   MOE, THEODORE        NO ACTION        08/30/16 07:13:14   FIELD_EVENT_DISPATCH   -119.197991    40.7902
BMAN161679   BLM   TRAFFIC STOP    GREETERS                    9 O'clock Response Area   CREATE   0   0   0   723    0   0   723    B125   PAIVA, GEORGE        VERBAL WARNING   08/30/16 07:20:23   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
BMAN163839   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 07:25:12                          -119.20965     40.7799
BMAN163843   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 07:25:12                          -119.20965     40.7799
BMAN163849   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 07:25:12                          -119.20965     40.7799
BMAN163855   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 07:25:12                          -119.20965     40.7799
BMAN163859   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 07:25:12                          -119.20965     40.7799
BMAN163841   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 07:25:12                          -119.20965     40.7799
BMAN163846   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 07:25:12                          -119.20965     40.7799
BMAN163847   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 07:25:12                          -119.20965     40.7799
BMAN163851   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 07:25:12                          -119.20965     40.7799
BMAN163853   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 07:25:12                          -119.20965     40.7799
BMAN163857   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 07:25:12                          -119.20965     40.7799
BMAN163845   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 07:25:12                          -119.20965     40.7799
BMAN163858   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 07:25:12                          -119.20965     40.7799
BMAN163840   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 07:25:12                          -119.20965     40.7799
BMAN163842   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 07:25:12                          -119.20965     40.7799
BMAN163844   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 07:25:12                          -119.20965     40.7799
BMAN163848   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 07:25:12                          -119.20965     40.7799
BMAN163850   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 07:25:12                          -119.20965     40.7799
BMAN163852   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 07:25:12                          -119.20965     40.7799
BMAN163854   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 07:25:12                          -119.20965     40.7799
BMAN163856   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 07:25:12                          -119.20965     40.7799
BMAN161680   BLM   TRAFFIC STOP    GREETERS                    9 O'clock Response Area   CREATE   0   0   0   72     0   0   72     K123   RICE, CHRISTOPHER    NO ACTION        08/30/16 07:33:36   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
BMAN161681   BLM   PUBLIC CONTACT TEMPLE                       9 O'clock Response Area   CREATE   0   0   0   21     0   0   21     B115   JOHNSON, RAYMOND I   PUBLIC ASSIST    08/30/16 07:36:16   FIELD_EVENT_DISPATCH   -119.200123    40.7912
                                                                                                                                           MARSOOBIAN, JASON
BMAN161682   BLM   PUBLIC CONTACT GREETERS                     9 O'clock Response Area   CREATE   0   0   0   15     0   0   15     B121                        PUBLIC ASSIST    08/30/16 07:40:44   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
                                                                                                                                           A
                                                                                                                                           MARSOOBIAN, JASON
BMAN161683   BLM   PUBLIC CONTACT GREETERS                     9 O'clock Response Area   CREATE   0   0   0   10     0   0   10     B121                        PUBLIC ASSIST    08/30/16 07:41:07   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
                                                                                                                                           A
                                                                                                                                           MARSOOBIAN, JASON
BMAN161684   BLM   PUBLIC CONTACT GREETERS                     9 O'clock Response Area   CREATE   0   0   0   12     0   0   12     B121                        PUBLIC ASSIST    08/30/16 07:41:33   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
                                                                                                                                           A
                                                                                                                                           MARSOOBIAN, JASON
BMAN161685   BLM   PUBLIC CONTACT GREETERS                     9 O'clock Response Area   CREATE   0   0   0   11     0   0   11     B121                        PUBLIC ASSIST    08/30/16 07:42:02   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
                                                                                                                                           A
BMAN161686   BLM   TRAFFIC STOP    @Greeters                   Perimeter Response Area   CREATE   0   0   0   421    0   0   421    K123   RICE, CHRISTOPHER    NO ACTION        08/30/16 07:43:56   FIELD_EVENT_DISPATCH   -119.22327     40.7737
                                                                                                                                           MARSOOBIAN, JASON
BMAN161687   BLM   PUBLIC CONTACT THE Y                        9 O'clock Response Area   CREATE   0   0   0   262    0   0   262    B121                        PUBLIC ASSIST    08/30/16 07:45:40   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
                                                                                                                                           A
BMAN161688   BLM   TRAFFIC STOP    @L0530                      9 O'clock Response Area   CREATE   0   0   0   5910   0   0   5910   B125   PAIVA, GEORGE        LE ASSIST        08/30/16 07:51:11   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
BMAN161689   BLM   PUBLIC CONTACT 1000 E                       9 O'clock Response Area   CREATE   0   0   0   4      0   0   4      B126   ROMERO, CLAYTON      PUBLIC ASSIST    08/30/16 08:05:54   FIELD_EVENT_DISPATCH   -119.2100632   40.7967
BMAN161690   BLM   PUBLIC CONTACT @700 Es                      9 O'clock Response Area   CREATE   0   0   0   7749   0   0   7749   B115   JOHNSON, RAYMOND I   CITATION         08/30/16 08:23:51   FIELD_EVENT_DISPATCH   -119.21515     40.7847
BMAN163860   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163864   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163866   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163873   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163875   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163879   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163885   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163861   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163863   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163867   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163869   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163878   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163882   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163865   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163870   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163872   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163874   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163876   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163880   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163884   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163886   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163862   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163868   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163871   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163877   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163881   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163883   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN163887   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 08:25:12                          -119.20965     40.7799
BMAN161691   BLM   MEDICAL         MADUSA                      Perimeter Response Area   CREATE   0   0   0   28     0   0   28     B129   SMITH, IRA                            08/30/16 08:26:03   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
BMAN161692   BLM   TRAFFIC STOP    ENTRANCE 39769G1            Gate Road Response Area   CREATE   0   0   0   840    0   0   840    B116   NALEN, SHANE         VERBAL WARNING   08/30/16 08:53:24   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN161693   BLM   TRAFFIC STOP    @0545L                      9 O'clock Response Area   CREATE   0   0   0   1186   0   0   1186   B124   FELIX, ERNESTO       VERBAL WARNING   08/30/16 08:59:27   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
                                                                                                                                           MARSOOBIAN, JASON
BMAN161694   BLM   TRAFFIC STOP    0530 K                      9 O'clock Response Area   CREATE   0   0   0   1855   0   0   1855   B121                        VERBAL WARNING   08/30/16 09:01:35   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
                                                                                                                                           A
BMAN161695   BLM   TRAFFIC STOP    GATE RD MM3                 9 O'clock Response Area   CREATE   0   0   0   158    0   0   158    K123   RICE, CHRISTOPHER    NO ACTION        08/30/16 09:17:22   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
BMAN161696   BLM   TRAFFIC STOP    GATE MM.5                   Gate Road Response Area   CREATE   0   0   0   1871   0   0   1871   B116   NALEN, SHANE         VERBAL WARNING   08/30/16 09:19:45   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN161697   BLM   TRAFFIC STOP    GREETERS GATE MM3           9 O'clock Response Area   CREATE   0   0   0   5270   0   0   5270   K123   RICE, CHRISTOPHER    CITATION         08/30/16 09:20:20   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
BMAN163895   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163899   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163903   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163904   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163905   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163909   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163912   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163914   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163916   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163918   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163923   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163924   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163925   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163929   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163892   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163898   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163900   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163907   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163913   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163915   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163919   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163920   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163890   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163894   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163896   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163910   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163917   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163927   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799




                                                                                                                                                                                                                     ER00030
BMAN163889   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163891
BMAN163893
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 214 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                                      0
                                                                                                                      0
                                                                                                                                         0
                                                                                                                                         0
                                                                                                                                                                                                NO ACTION
                                                                                                                                                                                                NO ACTION
                                                                                                                                                                                                                 08/30/16 09:25:12
                                                                                                                                                                                                                 08/30/16 09:25:12
                                                                                                                                                                                                                                                            -119.20965
                                                                                                                                                                                                                                                            -119.20965
                                                                                                                                                                                                                                                                           40.7799
                                                                                                                                                                                                                                                                           40.7799
BMAN163897   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163901   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163902   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163906   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163908   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163911   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163921   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163922   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163926   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
BMAN163928   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 09:25:12                          -119.20965     40.7799
                                                                                                                                                       MARSOOBIAN, JASON
BMAN161698   BLM   PUBLIC CONTACT THE Y                        9 O'clock Response Area   CREATE   0     0      0      10     0     0     10     B121                                            PUBLIC ASSIST    08/30/16 09:32:40   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
                                                                                                                                                       A
BMAN161699   BLM   PUBLIC CONTACT 700 F                        9 O'clock Response Area   CREATE   0     0      0      59     0     0     59     P102   SHILAIKIS, ROBERT                        PUBLIC ASSIST    08/30/16 09:36:29   FIELD_EVENT_DISPATCH   -119.220855    40.7835
BMAN161702   BLM   ASSIST          @700 Es                     9 O'clock Response Area   CREATE   265   1238   1238   3602   973   973   3337   B116   NALEN, SHANE         Johansen, Josette   LE ASSIST        08/30/16 09:38:59   911                    -119.21515     40.7847
BMAN161700   BLM   PUBLIC CONTACT @0700 ES                     3 O'clock Response Area   CREATE   0     0      0      1366   0     0     1366   B127   MACHLER, FRANK                           NO ACTION        08/30/16 09:39:13   FIELD_EVENT_DISPATCH   -119.197991    40.7902
BMAN161701   BLM   TRAFFIC STOP    GREETERS GATE               3 O'clock Response Area   CREATE   0     0      0      107    0     0     107    B113   BOXX, MELISSA J                          NO ACTION        08/30/16 09:42:46   FIELD_EVENT_DISPATCH   -119.197991    40.7902
BMAN161703   BLM   TRAFFIC STOP    ENTRANCE RD MM2             3 O'clock Response Area   CREATE   0     0      0      3119   0     0     3119   B113   BOXX, MELISSA J                          CITATION         08/30/16 09:46:11   FIELD_EVENT_DISPATCH   -119.197991    40.7902
                                                                                                                                                       MARSOOBIAN, JASON
BMAN161704   BLM   PUBLIC CONTACT THE Y                        9 O'clock Response Area   CREATE   0     0      0      139    0     0     139    B121                                            PUBLIC ASSIST    08/30/16 09:50:16   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
                   COMPLIANCE                                                                                                                          A
BMAN161706   BLM                  @715 L                       9 O'clock Response Area   COPY     315   29     426    3059   29    426   3059   B126   ROMERO, CLAYTON                          CITATION         08/30/16 10:01:15   FIELD_EVENT_DISPATCH   -119.22638     40.7844
                   CHECK
BMAN161707   BLM   TRAFFIC STOP   @500 C                       3 O'clock Response Area   CREATE   0     0      0      201    0     0     201    I101   NARDINGER, JOSEPH                        NO ACTION        08/30/16 10:17:38   FIELD_EVENT_DISPATCH   -119.20965     40.7774
                                                                                                                                                       MARSOOBIAN, JASON
BMAN161708   BLM   TRAFFIC STOP    THE Y                       9 O'clock Response Area   CREATE   0     0      0      283    0     0     283    B121                                            PUBLIC ASSIST    08/30/16 10:18:36   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
                                                                                                                                                       A
BMAN161709   BLM   TRANSPORT       :Nearest: 3 700T            3 O'clock Response Area   CREATE   0     0      0      4106   0     0     4106   B127   MACHLER, FRANK                                            08/30/16 10:22:12   FIELD_EVENT_DISPATCH   -119.197991    40.7902
                                                                                                                                                       MARSOOBIAN, JASON
BMAN161710   BLM   TRAFFIC STOP    GREETERS GATE               9 O'clock Response Area   CREATE   0     0      0      116    0     0     116    B121                                            NO ACTION        08/30/16 10:23:51   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
                                                                                                                                                       A
BMAN161711   BLM   PUBLIC CONTACT D LOT                        Perimeter Response Area   CREATE   0     0      0      1648   0     0     1648   B128   FONKEN, PETER                            CITATION         08/30/16 10:25:08   FIELD_EVENT_DISPATCH   -119.2376234   40.7605
BMAN163930   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163943   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163945   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163949   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163953   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163954   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163955   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163959   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163961   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163937   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163940   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163947   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163950   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163957   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163931   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163932   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163936   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163938   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163941   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163951   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163960   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163933   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163934   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163935   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163939   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163942   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163944   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163946   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163948   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163952   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163956   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN163958   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 10:25:12                          -119.20965     40.7799
BMAN161712   BLM   HAZMAT          @Temple                     9 O'clock Response Area   CREATE   131                 2539               2408                               Johansen, Josette   TRANSFER         08/30/16 10:33:47   911                    -119.20012     40.7912
BMAN161713   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area   CREATE   0     0      0      52     0     0     52     B116   NALEN, SHANE                             NO ACTION        08/30/16 10:39:05   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN161714   BLM   TRAFFIC STOP    ENTRANCE RD MM2             3 O'clock Response Area   CREATE   0     0      0      5760   0     0     5760   B113   BOXX, MELISSA J                          CITATION         08/30/16 10:48:52   FIELD_EVENT_DISPATCH   -119.197991    40.7902
BMAN161715   BLM   PUBLIC CONTACT @0630 C                      9 O'clock Response Area   CREATE   0     0      0      11     0     0     11     B115   JOHNSON, RAYMOND I                       PUBLIC ASSIST    08/30/16 10:49:14   FIELD_EVENT_DISPATCH   -119.2200197   40.7837
BMAN161716   BLM   PUBLIC CONTACT @0630C                       9 O'clock Response Area   CREATE   0     0      0      9      0     0     9      B115   JOHNSON, RAYMOND I                       PUBLIC ASSIST    08/30/16 10:49:33   FIELD_EVENT_DISPATCH   -119.2200197   40.7837
BMAN161717   BLM   PUBLIC CONTACT @0630C                       9 O'clock Response Area   CREATE   0     0      0      8      0     0     8      B115   JOHNSON, RAYMOND I                       PUBLIC ASSIST    08/30/16 10:49:56   FIELD_EVENT_DISPATCH   -119.2200197   40.7837
BMAN161718   BLM   TRAFFIC STOP    @0545L                      9 O'clock Response Area   CREATE   0     0      0      1383   0     0     1383   B124   FELIX, ERNESTO                           CITATION         08/30/16 10:58:54   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
BMAN161719   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area   CREATE   0     0      0      423    0     0     423    B116   NALEN, SHANE                             VERBAL WARNING   08/30/16 11:03:17   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN161720   BLM   PUBLIC CONTACT 900 E                        9 O'clock Response Area   CREATE   0     0      0      35     0     0     35     B100   LLOYD, RICHARD                           PUBLIC ASSIST    08/30/16 11:08:01   FIELD_EVENT_DISPATCH   -119.2163663   40.794
BMAN161721   BLM   HAZMAT          @800 H :Porta Potty Bank    9 O'clock Response Area   CREATE   94                  881                787                                Johansen, Josette   NO ACTION        08/30/16 11:08:33   911                    -119.22251     40.7897
BMAN161725   BLM   PUBLIC CONTACT @730 K                       9 O'clock Response Area   CREATE   0     0      0      311    0     0     311    B100   LLOYD, RICHARD                           PUBLIC ASSIST    08/30/16 11:24:34   FIELD_EVENT_DISPATCH   -119.22568     40.7864
BMAN163965   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163969   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163971   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163972   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163976   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163978   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163981   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163982   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163986   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163992   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163996   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163963   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163964   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163987   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163991   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163967   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163973   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163974   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163975   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163979   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163983   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163984   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163988   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163993   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163994   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163995   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163962   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163966   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163968   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163970   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163977   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163980   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163985   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163989   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799
BMAN163990   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                   0                  0                                                      NO ACTION        08/30/16 11:25:12                          -119.20965     40.7799




                                                                                                                                                                                                                                                     ER00031
BMAN161726   BLM   ASSIST          700 ES                      9 O'clock Response Area   CREATE   0   0   0   111    0   0   111    B115   JOHNSON, RAYMOND I   PUBLIC ASSIST    08/30/16 11:38:37   FIELD_EVENT_DISPATCH   -119.2151473   40.7846
BMAN161727
BMAN161728
             BLM
             BLM
                   TRAFFIC STOP    WILL CALL
                   PUBLIC CONTACT NE OF 0200 RAVE
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 215 of 499
                                                               3 O'clock Response Area
                                                               Perimeter Response Area
                                                                                         CREATE
                                                                                         CREATE
                                                                                                  0
                                                                                                  0
                                                                                                      0
                                                                                                      0
                                                                                                          0
                                                                                                          0
                                                                                                              1865
                                                                                                              1404
                                                                                                                     0
                                                                                                                     0
                                                                                                                         0
                                                                                                                         0
                                                                                                                             1865
                                                                                                                             1404
                                                                                                                                    B127
                                                                                                                                    B117
                                                                                                                                           MACHLER, FRANK
                                                                                                                                           R224
                                                                                                                                                                CITATION
                                                                                                                                                                PUBLIC ASSIST
                                                                                                                                                                                 08/30/16 11:39:58
                                                                                                                                                                                 08/30/16 11:44:47
                                                                                                                                                                                                     FIELD_EVENT_DISPATCH
                                                                                                                                                                                                     FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                            -119.197991
                                                                                                                                                                                                                            -119.23949
                                                                                                                                                                                                                                           40.7902
                                                                                                                                                                                                                                           40.7618
BMAN161729   BLM   ASSIST          8D                          9 O'clock Response Area   CREATE   0   0   0   12     0   0   12     B126   ROMERO, CLAYTON      PUBLIC ASSIST    08/30/16 11:51:26   FIELD_EVENT_DISPATCH   -119.2200197   40.7837
BMAN161730   BLM   PUBLIC CONTACT @700 L                       9 O'clock Response Area   CREATE   0   0   0   22     0   0   22     B124   FELIX, ERNESTO       PUBLIC ASSIST    08/30/16 12:01:46   FIELD_EVENT_DISPATCH   -119.22587     40.7825
BMAN164247   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164248   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164251   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164257   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164258   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164261   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164263   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164266   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164268   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164270   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164274   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164280   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164284   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164244   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164249   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164252   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164259   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164262   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164267   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164269   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164273   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164275   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164276   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164285   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164286   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164290   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164243   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164245   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164246   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164253   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164255   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164256   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164265   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164272   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164279   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164282   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164287   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164289   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164291   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164293   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164250   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164254   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164260   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164264   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164271   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164277   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164278   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164281   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164283   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164288   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN164292   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 12:05:31                          -119.20965     40.7799
BMAN161731   BLM   PUBLIC CONTACT 700 J                        9 O'clock Response Area   CREATE   0   0   0   261    0   0   261    B126   ROMERO, CLAYTON      PUBLIC ASSIST    08/30/16 12:06:16   FIELD_EVENT_DISPATCH   -119.224196    40.7828
BMAN161732   BLM   ASSIST          230 ES                      3 O'clock Response Area   CREATE   0   0   0   98     0   0   98     B117   R224                 PUBLIC ASSIST    08/30/16 12:27:11   FIELD_EVENT_DISPATCH   -119.1986544   40.783
BMAN161733   BLM   TRAFFIC STOP    GATE ROAD MM 3.5            Gate Road Response Area   CREATE   0   0   0   183    0   0   183    B127   MACHLER, FRANK       NO ACTION        08/30/16 12:51:46   FIELD_EVENT_DISPATCH   -119.2312915   40.7657
BMAN161734   BLM   TRAFFIC STOP    GATE ROAD MM 3.5            Gate Road Response Area   CREATE   0   0   0   1111   0   0   1111   B127   MACHLER, FRANK       CITATION         08/30/16 12:55:22   FIELD_EVENT_DISPATCH   -119.2312915   40.7657
BMAN161735   BLM   ASSIST          930 E                       9 O'clock Response Area   CREATE   0   0   0   16     0   0   16     B124   FELIX, ERNESTO       PUBLIC ASSIST    08/30/16 13:01:41   FIELD_EVENT_DISPATCH   -119.2134536   40.7957
BMAN164299   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 13:05:31                          -119.20965     40.7799
BMAN164300   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 13:05:31                          -119.20965     40.7799
BMAN164305   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 13:05:31                          -119.20965     40.7799
BMAN164310   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 13:05:31                          -119.20965     40.7799
BMAN164312   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 13:05:31                          -119.20965     40.7799
BMAN164297   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 13:05:31                          -119.20965     40.7799
BMAN164298   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 13:05:31                          -119.20965     40.7799
BMAN164302   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 13:05:31                          -119.20965     40.7799
BMAN164308   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 13:05:31                          -119.20965     40.7799
BMAN164311   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 13:05:31                          -119.20965     40.7799
BMAN164295   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 13:05:31                          -119.20965     40.7799
BMAN164296   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 13:05:31                          -119.20965     40.7799
BMAN164301   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 13:05:31                          -119.20965     40.7799
BMAN164304   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 13:05:31                          -119.20965     40.7799
BMAN164313   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 13:05:31                          -119.20965     40.7799
BMAN164294   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 13:05:31                          -119.20965     40.7799
BMAN164303   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 13:05:31                          -119.20965     40.7799
BMAN164306   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 13:05:31                          -119.20965     40.7799
BMAN164307   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 13:05:31                          -119.20965     40.7799
BMAN164309   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 13:05:31                          -119.20965     40.7799
BMAN161736   BLM   ASSIST          ESP 9                       9 O'clock Response Area   CREATE   0   0   0   2849   0   0   2849   B124   R372                 PUBLIC ASSIST    08/30/16 13:11:43   FIELD_EVENT_DISPATCH   -119.2134536   40.7957
BMAN161737   BLM   TRAFFIC STOP    GREETERS                    Gate Road Response Area   CREATE   0   0   0   2143   0   0   2143   B127   MACHLER, FRANK       VERBAL WARNING   08/30/16 13:14:06   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN161739   BLM   PUBLIC CONTACT 730 G                        9 O'clock Response Area   CREATE   0   0   0   5      0   0   5      B124   FELIX, ERNESTO       PUBLIC ASSIST    08/30/16 13:59:26   FIELD_EVENT_DISPATCH   -119.2222227   40.7864
BMAN161740   BLM   TRAFFIC STOP    @800 G                      9 O'clock Response Area   CREATE   0   0   0   132    0   0   132    B124   FELIX, ERNESTO       VERBAL WARNING   08/30/16 14:01:25   FIELD_EVENT_DISPATCH   -119.22168     40.7895
BMAN164316   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 14:05:31                          -119.20965     40.7799
BMAN164317   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 14:05:31                          -119.20965     40.7799
BMAN164319   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 14:05:31                          -119.20965     40.7799
BMAN164322   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 14:05:31                          -119.20965     40.7799
BMAN164324   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 14:05:31                          -119.20965     40.7799
BMAN164328   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 14:05:31                          -119.20965     40.7799
BMAN164333   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 14:05:31                          -119.20965     40.7799
BMAN164314   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 14:05:31                          -119.20965     40.7799
BMAN164321   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 14:05:31                          -119.20965     40.7799
BMAN164323   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 14:05:31                          -119.20965     40.7799
BMAN164315   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 14:05:31                          -119.20965     40.7799
BMAN164320   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 14:05:31                          -119.20965     40.7799
BMAN164331   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 14:05:31                          -119.20965     40.7799
BMAN164318   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 14:05:31                          -119.20965     40.7799
BMAN164325   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 14:05:31                          -119.20965     40.7799
BMAN164326   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 14:05:31                          -119.20965     40.7799
BMAN164327   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 14:05:31                          -119.20965     40.7799
BMAN164329   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 14:05:31                          -119.20965     40.7799
BMAN164330   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/30/16 14:05:31                          -119.20965     40.7799




                                                                                                                                                                                                                     ER00032
BMAN164332   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 14:05:31                          -119.20965     40.7799
BMAN161742
BMAN161743
             BLM
             BLM
                   ASSIST
                   ASSIST
                                   MOBILE COMMAND CENTER 1219
                                   200 L
                                                                      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 216 of 499
                                                                3 O'clock Response Area
                                                                3 O'clock Response Area
                                                                                              CREATE
                                                                                              CREATE
                                                                                                       0
                                                                                                       0
                                                                                                            0
                                                                                                            0
                                                                                                                  0
                                                                                                                  0
                                                                                                                        37
                                                                                                                        44
                                                                                                                                0
                                                                                                                                0
                                                                                                                                      0
                                                                                                                                      0
                                                                                                                                            37
                                                                                                                                            44
                                                                                                                                                    B129
                                                                                                                                                    B129
                                                                                                                                                           SMITH, IRA
                                                                                                                                                           SMITH, IRA
                                                                                                                                                                                                    PUBLIC ASSIST
                                                                                                                                                                                                    PUBLIC ASSIST
                                                                                                                                                                                                                         08/30/16 14:10:47
                                                                                                                                                                                                                         08/30/16 14:11:32
                                                                                                                                                                                                                                             FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                             FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                                    -119.183335
                                                                                                                                                                                                                                                                    -119.1870405
                                                                                                                                                                                                                                                                                   40.7842
                                                                                                                                                                                                                                                                                   40.7824
BMAN161744   BLM   ASSIST          L 230                        3 O'clock Response Area       CREATE   0    0     0     11      0     0     11      B129   SMITH, IRA                               PUBLIC ASSIST        08/30/16 14:12:24   FIELD_EVENT_DISPATCH   -119.1890563   40.7787
BMAN161746   BLM   ASSIST          L 230                        3 O'clock Response Area       CREATE   0    0     0     21      0     0     21      B129   SMITH, IRA                               PUBLIC ASSIST        08/30/16 14:13:03   FIELD_EVENT_DISPATCH   -119.1890563   40.7787
BMAN161747   BLM   PUBLIC CONTACT 745 C                         9 O'clock Response Area       CREATE   0    1     1     351     1     1     351     P102   SHILAIKIS, ROBERT                        NO ACTION            08/30/16 14:16:23   FIELD_EVENT_DISPATCH   -119.2186574   40.7876
BMAN161748   BLM   PUBLIC CONTACT CENTER CAMP                   3 O'clock Response Area       CREATE   0    0     0     29      0     0     29      B100   LLOYD, RICHARD                           PUBLIC ASSIST        08/30/16 14:23:20   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN161749   BLM   PUBLIC CONTACT CENTER CAMP                   3 O'clock Response Area       CREATE   0    0     0     7       0     0     7       B100   LLOYD, RICHARD                           PUBLIC ASSIST        08/30/16 14:23:58   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN161750   BLM   PUBLIC CONTACT CENTER CAMP                   3 O'clock Response Area       CREATE   0    0     0     7       0     0     7       B100   LLOYD, RICHARD                           PUBLIC ASSIST        08/30/16 14:24:14   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN161751   BLM   PUBLIC CONTACT CENTER CAMP                   3 O'clock Response Area       CREATE   0    0     0     5       0     0     5       B100   LLOYD, RICHARD                           PUBLIC ASSIST        08/30/16 14:24:29   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN161752   BLM   PUBLIC CONTACT CENTER CAMP                   3 O'clock Response Area       CREATE   0    0     0     8       0     0     8       B100   LLOYD, RICHARD                           PUBLIC ASSIST        08/30/16 14:24:44   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN161753   BLM   PUBLIC CONTACT CENTER CAMP                   3 O'clock Response Area       CREATE   0    0     0     9       0     0     9       B100   LLOYD, RICHARD                           PUBLIC ASSIST        08/30/16 14:25:37   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN161754   BLM   PUBLIC CONTACT CENTER CAMP                   3 O'clock Response Area       CREATE   0    0     0     6       0     0     6       B100   LLOYD, RICHARD                           PUBLIC ASSIST        08/30/16 14:25:53   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN161755   BLM   PUBLIC CONTACT CENTER CAMP                   3 O'clock Response Area       CREATE   0    0     0     8       0     0     8       B100   LLOYD, RICHARD                           PUBLIC ASSIST        08/30/16 14:26:07   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN161756   BLM   PUBLIC CONTACT CENTER CAMP                   3 O'clock Response Area       CREATE   0    0     0     6       0     0     6       B100   LLOYD, RICHARD                           PUBLIC ASSIST        08/30/16 14:26:30   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN161757   BLM   TRAFFIC STOP    GREETERS                     Gate Road Response Area       CREATE   0    0     0     45      0     0     45      B115   JOHNSON, RAYMOND I                       NO ACTION            08/30/16 14:27:41   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN161758   BLM   TRAFFIC STOP    GATE RD                      Gate Road Response Area       CREATE   0    0     0     121     0     0     121     B115   JOHNSON, RAYMOND I                       NO ACTION            08/30/16 14:31:34   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN161759   BLM   PUBLIC CONTACT @0445 E                       3 O'clock Response Area       CREATE   0    0     0     36      0     0     36      B129   SMITH, IRA                               PUBLIC ASSIST        08/30/16 14:42:17   FIELD_EVENT_DISPATCH   -119.1890563   40.7787
BMAN161760   BLM   PUBLIC CONTACT @0500 E                       3 O'clock Response Area       CREATE   0    0     0     7       0     0     7       B129   SMITH, IRA                               PUBLIC ASSIST        08/30/16 14:43:05   FIELD_EVENT_DISPATCH   -119.1890563   40.7787
BMAN161761   BLM   PUBLIC CONTACT @0500 D                       3 O'clock Response Area       CREATE   0    0     0     14      0     0     14      B129   SMITH, IRA                               PUBLIC ASSIST        08/30/16 14:47:24   FIELD_EVENT_DISPATCH   -119.1890563   40.7787
BMAN161762   BLM   PUBLIC CONTACT 0500 D                        3 O'clock Response Area       CREATE   0    0     0     10      0     0     10      B129   SMITH, IRA                               PUBLIC ASSIST        08/30/16 14:47:45   FIELD_EVENT_DISPATCH   -119.1890563   40.7787
BMAN161763   BLM   ASSIST          730 D                        9 O'clock Response Area       CREATE   0    0     0     8       0     0     8       B116   NALEN, SHANE                             PUBLIC ASSIST        08/30/16 14:48:30   FIELD_EVENT_DISPATCH   -119.2196293   40.7864
BMAN161764   BLM   ASSAULT         @230 E                       3 O'clock Response Area       CREATE   52   284   839   3215    232   787   3163    P102   SHILAIKIS, ROBERT    Johansen, Josette   NO ACTION            08/30/16 14:49:57   911                    -119.19429     40.7811
BMAN161765   BLM   ASSIST          @445 L                       3 O'clock Response Area       CREATE   0    0     0     3112    0     0     3112    B125   R301                                     LE ASSIST            08/30/16 15:04:44   FIELD_EVENT_DISPATCH   -119.2091      40.7713
BMAN164343   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 15:05:31                          -119.20965     40.7799
BMAN164345   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 15:05:31                          -119.20965     40.7799
BMAN164346   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 15:05:31                          -119.20965     40.7799
BMAN164347   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 15:05:31                          -119.20965     40.7799
BMAN164335   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 15:05:31                          -119.20965     40.7799
BMAN164336   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 15:05:31                          -119.20965     40.7799
BMAN164337   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 15:05:31                          -119.20965     40.7799
BMAN164339   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 15:05:31                          -119.20965     40.7799
BMAN164341   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 15:05:31                          -119.20965     40.7799
BMAN164344   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 15:05:31                          -119.20965     40.7799
BMAN164334   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 15:05:31                          -119.20965     40.7799
BMAN164338   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 15:05:31                          -119.20965     40.7799
BMAN164340   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 15:05:31                          -119.20965     40.7799
BMAN164342   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 15:05:31                          -119.20965     40.7799
BMAN164348   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 15:05:31                          -119.20965     40.7799
BMAN161766   BLM   TRAFFIC STOP    GATE 3 5                     Gate Road Response Area       CREATE   0    0     0     967     0     0     967     B127   MACHLER, FRANK                           NO ACTION            08/30/16 15:09:20   FIELD_EVENT_DISPATCH   -119.23129     40.7657
BMAN161768   BLM   PUBLIC CONTACT MOBILE COMMAND                3 O'clock Response Area       CREATE   0    0     0     1427    0     0     1427    B117   CHAIDEZ, GONZALO                         PUBLIC ASSIST        08/30/16 15:16:49   FIELD_EVENT_DISPATCH   -119.209578    40.7798
BMAN161770   BLM   TRAFFIC STOP    @Greeters                    Perimeter Response Area       CREATE   0    0     0     434     0     0     434     B115   JOHNSON, RAYMOND I                       NO ACTION            08/30/16 15:19:05   FIELD_EVENT_DISPATCH   -119.22327     40.7737
BMAN161771   BLM   PUBLIC CONTACT 630 C                         3 O'clock Response Area       CREATE   0    0     0     19      0     0     19      B129   SMITH, IRA                               PUBLIC ASSIST        08/30/16 15:22:46   FIELD_EVENT_DISPATCH   -119.209728    40.7798
BMAN161772   BLM   PUBLIC CONTACT 330 C                         3 O'clock Response Area       CREATE   0    0     0     25      0     0     25      B129   SMITH, IRA                               PUBLIC ASSIST        08/30/16 15:23:17   FIELD_EVENT_DISPATCH   -119.209728    40.7798
BMAN161773   BLM   PUBLIC CONTACT GATE 3.5                      Gate Road Response Area       CREATE   0    0     0     47      0     0     47      B127   MACHLER, FRANK                           PUBLIC ASSIST        08/30/16 15:25:45   FIELD_EVENT_DISPATCH   -119.230928    40.7705
BMAN161774   BLM   TRAFFIC STOP    GREETERS GATE                Gate Road Response Area       CREATE   0    0     0     219     0     0     219     B127   MACHLER, FRANK                           NO ACTION            08/30/16 15:37:21   FIELD_EVENT_DISPATCH   -119.228955    40.7711
BMAN161776   BLM   TRAFFIC STOP    GATE RD                      Gate Road Response Area       CREATE   0    0     0     359     0     0     359     B115   JOHNSON, RAYMOND I                       VERBAL WARNING       08/30/16 15:42:31   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN161777   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area       CREATE   0    0     0     137     0     0     137     B117   CHAIDEZ, GONZALO                         PUBLIC ASSIST        08/30/16 15:43:14   FIELD_EVENT_DISPATCH   -119.20965     40.7799
BMAN161778   BLM   PUBLIC CONTACT @330 B                        3 O'clock Response Area       CREATE   0    0     0     34      0     0     34      B129   SMITH, IRA                               PUBLIC ASSIST        08/30/16 15:47:13   FIELD_EVENT_DISPATCH   -119.20073     40.7789
BMAN161779   BLM   TRAFFIC STOP    GATE RD                      Outside Event Response Area   CREATE   0    0     0     648     0     0     648     K123   RICE, CHRISTOPHER                        LE ASSIST            08/30/16 15:49:04   FIELD_EVENT_DISPATCH   -119.35165     40.6538
BMAN161783   BLM   TRAFFIC STOP    ENTRANCE RD MM 1             Gate Road Response Area       CREATE   0    0     0     3642    0     0     3642    B113   R344                                     CITATION             08/30/16 15:51:14   FIELD_EVENT_DISPATCH   -119.263415    40.7458
BMAN161784   BLM   ASSIST          GREETERS GATE                Gate Road Response Area       CREATE   0    0     0     5699    0     0     5699    B127                                            PUBLIC ASSIST        08/30/16 15:55:34   FIELD_EVENT_DISPATCH   -119.226765    40.7718
BMAN161785   BLM   TRAFFIC STOP    GATE RD                      Gate Road Response Area       CREATE   0    0     0     330     0     0     330     B115   JOHNSON, RAYMOND I                       VERBAL WARNING       08/30/16 15:56:29   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN161786   BLM   ASSIST         300 E                         3 O'clock Response Area       CREATE   0    0     0     845     0     0     845     I101   R203                                     PUBLIC ASSIST        08/30/16 16:00:18   FIELD_EVENT_DISPATCH   -119.1965281   40.7788
                                  C9 CHECKING BLACK ROCK AND
BMAN161787   BLM   TRAFFIC STOP                                                               CREATE   0    0     0     1008    0     0     1008    B128   FONKEN, PETER                            NO ACTION            08/30/16 16:04:09   FIELD_EVENT_DISPATCH   -119.011931    40.9817
                                  DOUBLE
BMAN164352   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164358   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164361   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164362   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164364   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164368   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164373   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164376   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164377   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164379   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164385   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164386   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164387   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164389   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164390   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164351   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164354   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164363   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164370   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164375   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164380   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164350   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164355   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164360   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164371   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164374   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164383   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164353   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164356   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164357   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164359   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164365   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164366   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164367   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164369   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164372   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164378   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164381   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164382   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164384   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164388   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN164391   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area                0                0                   0                                                       NO ACTION            08/30/16 16:05:31                          -119.20965     40.7799
BMAN161788   BLM   TRAFFIC STOP    GATE MP 3.6.                 Gate Road Response Area       CREATE   0    0     0     207     0     0     207     B115   JOHNSON, RAYMOND I                       VERBAL WARNING       08/30/16 16:07:12   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN161789   BLM   PUBLIC CONTACT L 615                         3 O'clock Response Area       CREATE   0    0     0     19      0     0     19      B129   SMITH, IRA                               PUBLIC ASSIST        08/30/16 16:07:24   FIELD_EVENT_DISPATCH   -119.200845    40.779
                                                                                                                                                           MARSOOBIAN, JASON
BMAN161790   BLM   PUBLIC CONTACT 9 O'CLOCK SIDE PLAYA          9 O'clock Response Area       CREATE   0    0     0     30      0     0     30      B121                                            PUBLIC ASSIST        08/30/16 16:15:08   FIELD_EVENT_DISPATCH   -119.2152023   40.7798
                                                                                                                                                           A
BMAN161791   BLM   TRAFFIC STOP    GATE RD MILE 3.5             Gate Road Response Area       CREATE   0    0     0     427     0     0     427     B115   JOHNSON, RAYMOND I                       VERBAL WARNING       08/30/16 16:16:21   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN161792   BLM   PUBLIC CONTACT @715 K                        9 O'clock Response Area       CREATE   0    0     0     839     0     0     839     B125   PAIVA, GEORGE                            PUBLIC ASSIST        08/30/16 16:23:17   FIELD_EVENT_DISPATCH   -119.22552     40.7845
BMAN161793   BLM   TRAFFIC STOP    GATE RD                      Gate Road Response Area       CREATE   0    0     0     1382    0     0     1382    B115   JOHNSON, RAYMOND I                       VERBAL WARNING RPT   08/30/16 16:23:38   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN161794   BLM   INVESTIGATION   515 L                        3 O'clock Response Area       CREATE   0    0     0     13853   0     0     13853   I203   BARRIOS, KYNAN                           EVICTION             08/30/16 16:27:50   FIELD_EVENT_DISPATCH   -119.2141644   40.7723




                                                                                                                                                                                                                                                             ER00033
BMAN161795   BLM   PUBLIC CONTACT 615 L                        9 O'clock Response Area       CREATE   0   1   1   9      1   1   9      B225   WOODS, JASON        PUBLIC ASSIST    08/30/16 16:28:38   FIELD_EVENT_DISPATCH   -119.223331    40.7778
BMAN161796
BMAN161797
             BLM
             BLM
                   COMPLIANCE
                   CHECK
                   TRAFFIC STOP
                                  430 F
                                  3Y
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 217 of 499
                                                               3 O'clock Response Area
                                                               9 O'clock Response Area
                                                                                             CREATE
                                                                                             CREATE
                                                                                                      0
                                                                                                      0
                                                                                                          0
                                                                                                          0
                                                                                                              0
                                                                                                              0
                                                                                                                  1331
                                                                                                                  54
                                                                                                                         0
                                                                                                                         0
                                                                                                                             0
                                                                                                                             0
                                                                                                                                 1331
                                                                                                                                 54
                                                                                                                                        I102
                                                                                                                                        B215
                                                                                                                                               S073
                                                                                                                                               LLOYD, KENNETH
                                                                                                                                                                   TRANSFER
                                                                                                                                                                   NO ACTION
                                                                                                                                                                                    08/30/16 16:29:20
                                                                                                                                                                                    08/30/16 16:30:46
                                                                                                                                                                                                        FIELD_EVENT_DISPATCH
                                                                                                                                                                                                        FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                               -119.2064673
                                                                                                                                                                                                                               -119.222775
                                                                                                                                                                                                                                              40.7751
                                                                                                                                                                                                                                              40.7757
BMAN161799   BLM   TRAFFIC STOP    GATE RD 5                   Gate Road Response Area       CREATE   0   0   0   756    0   0   756    B212   RUSSELL, DAVID W    VERBAL WARNING   08/30/16 16:36:41   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN161801   BLM   TRAFFIC STOP    GATE RD 1ST TURN 0.CA       Gate Road Response Area       CREATE   0   0   0   295    0   0   295    B224   MURRELL, SHELLEY    VERBAL WARNING   08/30/16 16:45:00   FIELD_EVENT_DISPATCH   -119.264295    40.7459
BMAN161802   BLM   ASSIST          8 K:Nearest: Comm Shack     Perimeter Response Area       CREATE   0   0   0   153    0   0   153    B125   PAIVA, GEORGE       PUBLIC ASSIST    08/30/16 16:49:54   FIELD_EVENT_DISPATCH   -119.232988    40.7794
BMAN161803   BLM   TRAFFIC STOP    ENTRANCE RD MM.5            Perimeter Response Area       CREATE   0   0   0   1190   0   0   1190   B212   RUSSELL, DAVID W    VERBAL WARNING   08/30/16 16:53:38   FIELD_EVENT_DISPATCH   -119.19429     40.7676
BMAN161804   BLM   TRAFFIC STOP    ENTRANCE FIRST TURN         Gate Road Response Area       CREATE   0   0   0   378    0   0   378    B224   MURRELL, SHELLEY    VERBAL WARNING   08/30/16 16:59:58   FIELD_EVENT_DISPATCH   -119.260261    40.7451
BMAN161805   BLM   TRAFFIC STOP    Y 3CLOCK                    9 O'clock Response Area       CREATE   0   0   0   60     0   0   60     B215   LLOYD, KENNETH      NO ACTION        08/30/16 17:02:22   FIELD_EVENT_DISPATCH   -119.222838    40.7743
BMAN164392   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164394   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164398   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164402   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164403   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164406   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164407   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164413   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164419   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164424   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164404   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164408   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164412   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164414   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164416   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164417   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164422   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164423   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164426   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164427   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164430   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164431   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164393   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164401   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164409   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164410   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164411   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164415   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164420   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164425   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164428   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164432   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164395   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164396   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164397   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164399   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164400   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164405   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164418   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164421   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN164429   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:05:31                          -119.20965     40.7799
BMAN161806   BLM   TRAFFIC STOP    530 L                       3 O'clock Response Area       CREATE   0   0   0   3489   0   0   3489   B215   R199                CITATION         08/30/16 17:05:55   FIELD_EVENT_DISPATCH   -119.218698    40.7737
BMAN164434   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:08:20                          -119.20965     40.7799
BMAN164438   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:08:20                          -119.20965     40.7799
BMAN164440   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:08:20                          -119.20965     40.7799
BMAN164445   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:08:20                          -119.20965     40.7799
BMAN164433   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:08:20                          -119.20965     40.7799
BMAN164436   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:08:20                          -119.20965     40.7799
BMAN164437   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:08:20                          -119.20965     40.7799
BMAN164444   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:08:20                          -119.20965     40.7799
BMAN164439   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:08:20                          -119.20965     40.7799
BMAN164442   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:08:20                          -119.20965     40.7799
BMAN164443   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:08:20                          -119.20965     40.7799
BMAN164446   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:08:20                          -119.20965     40.7799
BMAN164435   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:08:20                          -119.20965     40.7799
BMAN164441   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 17:08:20                          -119.20965     40.7799
BMAN161807   BLM   PUBLIC CONTACT 830 B                        Outside Event Response Area   CREATE   0   0   0   3988   0   0   3988   B226   BUCHANAN, STANLEY   PUBLIC ASSIST    08/30/16 17:10:00   FIELD_EVENT_DISPATCH   -119.358601    40.6501
BMAN161808   BLM   TRAFFIC STOP    GATE RD MM.5                Gate Road Response Area       CREATE   0   0   0   615    0   0   615    B227   SMITH, JASON        VERBAL WARNING   08/30/16 17:14:28   FIELD_EVENT_DISPATCH   -119.26629     40.7465
BMAN161809   BLM   TRAFFIC STOP    GATE RD MM1                 Perimeter Response Area       CREATE   0   0   0   809    0   0   809    B212   RUSSELL, DAVID W    VERBAL WARNING   08/30/16 17:15:32   FIELD_EVENT_DISPATCH   -119.19429     40.7676
BMAN161810   BLM   PUBLIC CONTACT @545 K                       3 O'clock Response Area       CREATE   0   0   0   5368   0   0   5368   B225   WOODS, JASON        LE ASSIST        08/30/16 17:20:17   FIELD_EVENT_DISPATCH   -119.21818     40.7748
BMAN161811   BLM   TRAFFIC STOP    GATE RD FIRST TURN          Gate Road Response Area       CREATE   0   0   0   3194   0   0   3194   B224   MURRELL, SHELLEY    CITATION         08/30/16 17:20:55   FIELD_EVENT_DISPATCH   -119.260433    40.7452
BMAN161812   BLM   TRAFFIC STOP    ENTRANCE RD .5              Perimeter Response Area       CREATE   0   0   0   272    0   0   272    K222   MANSEAU, CORY       VERBAL WARNING   08/30/16 17:22:55   FIELD_EVENT_DISPATCH   -119.2302985   40.7909
BMAN161813   BLM   TRAFFIC STOP    @Gate Road MM 1             Gate Road Response Area       CREATE   0   0   0   6383   0   0   6383   B212   RUSSELL, DAVID W    CITATION         08/30/16 17:31:19   FIELD_EVENT_DISPATCH   -119.25877     40.7464
BMAN164448   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164454   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164458   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164462   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164464   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164471   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164479   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164480   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164481   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164485   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164492   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164493   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164496   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164497   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164499   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164500   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164450   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164455   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164468   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164472   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164473   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164476   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164477   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164483   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164486   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164487   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164489   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164491   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164495   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164501   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164503   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799
BMAN164452   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0              0                                 NO ACTION        08/30/16 18:08:20                          -119.20965     40.7799




                                                                                                                                                                                                                        ER00034
BMAN164456   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164457
BMAN164463
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 218 of 499
                                                                3 O'clock Response Area
                                                                3 O'clock Response Area
                                                                                                   0
                                                                                                   0
                                                                                                                     0
                                                                                                                     0
                                                                                                                                         0
                                                                                                                                         0
                                                                                                                                                                                                NO ACTION
                                                                                                                                                                                                NO ACTION
                                                                                                                                                                                                                     08/30/16 18:08:20
                                                                                                                                                                                                                     08/30/16 18:08:20
                                                                                                                                                                                                                                                                -119.20965
                                                                                                                                                                                                                                                                -119.20965
                                                                                                                                                                                                                                                                               40.7799
                                                                                                                                                                                                                                                                               40.7799
BMAN164466   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164467   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164469   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164470   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164475   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164488   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164494   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164447   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164449   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164451   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164453   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164459   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164460   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164461   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164465   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164474   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164478   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164482   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164484   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164490   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164498   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN164502   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:08:20                          -119.20965     40.7799
BMAN161814   BLM   TRAFFIC STOP     ENTRANCE RD MM 1.5          3 O'clock Response Area   CREATE   0     0     0     614     0     0     614     K214   BOLES, TIMOTHY D                        VERBAL WARNING       08/30/16 18:15:55   FIELD_EVENT_DISPATCH   -119.219315    40.7723
BMAN162091   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:22:38                          -119.20965     40.7799
BMAN162093   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:22:38                          -119.20965     40.7799
BMAN162089   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:22:38                          -119.20965     40.7799
BMAN162090   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:22:38                          -119.20965     40.7799
BMAN162087   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:22:38                          -119.20965     40.7799
BMAN162088   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:22:38                          -119.20965     40.7799
BMAN162086   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:22:38                          -119.20965     40.7799
BMAN162092   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 18:22:38                          -119.20965     40.7799
BMAN161816   BLM   TRESPASS         @Airport                    Perimeter Response Area   CREATE   45    395         1269    350         1224    O11    HUEGERICH, THOMAS    Chalup, Strata     PUBLIC ASSIST        08/30/16 18:31:10   911                    -119.20842     40.7644
BMAN161817   BLM   MEDICAL          @Station 9                  9 O'clock Response Area   CREATE   0     0     218   1883    0     218   1883    P203   WILSON, LISA                                                 08/30/16 18:34:40   Ops2                   -119.21522     40.7932
BMAN161818   BLM   ASSIST           @Station 9                  9 O'clock Response Area   COPY     481   121   241   1813    121   241   1813    B200   ROOP, MICHAEL        Jacobsenguy, Lea   NO ACTION            08/30/16 18:35:57   Ops2                   -119.21522     40.7932
BMAN161819   BLM   TRAFFIC STOP     ENTRANCE RD MM 1.5          3 O'clock Response Area   CREATE   0     0     0     977     0     0     977     K214   BOLES, TIMOTHY D                        WRITTEN WARNING      08/30/16 18:43:41   FIELD_EVENT_DISPATCH   -119.219315    40.7723
BMAN161820   BLM   TRAFFIC STOP     530 L                       3 O'clock Response Area   CREATE   0     0     0     50      0     0     50      B220   JENSEN, WESLEY                          NO ACTION            08/30/16 18:49:48   FIELD_EVENT_DISPATCH   -119.217668    40.7734
BMAN161821   BLM   PUBLIC CONTACT E 900                         9 O'clock Response Area   CREATE   0     0     0     253     0     0     253     B216   MITSUYASU, ROBERT                       PUBLIC ASSIST        08/30/16 18:56:45   FIELD_EVENT_DISPATCH   -119.212625    40.7911
BMAN161822   BLM   PUBLIC CONTACT E 900                         9 O'clock Response Area   CREATE   0     0     0     30      0     0     30      B216   MITSUYASU, ROBERT                       PUBLIC ASSIST        08/30/16 19:01:11   FIELD_EVENT_DISPATCH   -119.212711    40.7912
BMAN161823   BLM   PUBLIC CONTACT 900 E                         9 O'clock Response Area   CREATE   0     0     0     25      0     0     25      B216   MITSUYASU, ROBERT                       PUBLIC ASSIST        08/30/16 19:01:55   FIELD_EVENT_DISPATCH   -119.212711    40.7912
BMAN161824   BLM   PUBLIC CONTACT :Nearest: 900 Es              9 O'clock Response Area   CREATE   0     0     0     36      0     0     36      B216   MITSUYASU, ROBERT                       PUBLIC ASSIST        08/30/16 19:02:31   FIELD_EVENT_DISPATCH   -119.212711    40.7912
BMAN161825   BLM   TRAFFIC STOP     GATE RD 1ST CURVE           Perimeter Response Area   CREATE   0     0     0     488     0     0     488     K222   MANSEAU, CORY                           VERBAL WARNING       08/30/16 19:08:03   FIELD_EVENT_DISPATCH   -119.2302985   40.7909
BMAN164506   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 19:08:20                          -119.20965     40.7799
BMAN164508   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 19:08:20                          -119.20965     40.7799
BMAN164510   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 19:08:20                          -119.20965     40.7799
BMAN164515   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 19:08:20                          -119.20965     40.7799
BMAN164518   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 19:08:20                          -119.20965     40.7799
BMAN164522   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 19:08:20                          -119.20965     40.7799
BMAN164504   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 19:08:20                          -119.20965     40.7799
BMAN164514   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 19:08:20                          -119.20965     40.7799
BMAN164516   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 19:08:20                          -119.20965     40.7799
BMAN164507   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 19:08:20                          -119.20965     40.7799
BMAN164509   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 19:08:20                          -119.20965     40.7799
BMAN164512   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 19:08:20                          -119.20965     40.7799
BMAN164520   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 19:08:20                          -119.20965     40.7799
BMAN164521   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 19:08:20                          -119.20965     40.7799
BMAN164505   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 19:08:20                          -119.20965     40.7799
BMAN164511   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 19:08:20                          -119.20965     40.7799
BMAN164513   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 19:08:20                          -119.20965     40.7799
BMAN164517   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 19:08:20                          -119.20965     40.7799
BMAN164519   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 19:08:20                          -119.20965     40.7799
BMAN164523   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 19:08:20                          -119.20965     40.7799
BMAN161826   BLM   TRAFFIC STOP     .5 ENTRANCE RD              Gate Road Response Area   CREATE   0     0     0     342     0     0     342     B227   SMITH, JASON                            VERBAL WARNING       08/30/16 19:26:53   FIELD_EVENT_DISPATCH   -119.261935    40.7449
BMAN161828   BLM   TRAFFIC STOP     :Nearest: Gate Road MM .5   Gate Road Response Area   CREATE   0     0     0     224     0     0     224     B227   SMITH, JASON                            VERBAL WARNING       08/30/16 19:44:06   FIELD_EVENT_DISPATCH   -119.265926    40.7475
BMAN161829   BLM   TRAFFIC STOP     :Nearest: Gate Road MM .5   Gate Road Response Area   CREATE   0     0     0     416     0     0     416     B227   SMITH, JASON                            VERBAL WARNING       08/30/16 19:52:14   FIELD_EVENT_DISPATCH   -119.26599     40.7474
BMAN161830   BLM   TRAFFIC STOP     ENTRANCE RD .5              Gate Road Response Area   CREATE   0     0     0     225     0     0     225     B220   JENSEN, WESLEY                          VERBAL WARNING       08/30/16 19:53:06   FIELD_EVENT_DISPATCH   -119.26599     40.7474
BMAN161831   BLM   TRAFFIC STOP     MILE 12 ENTRANCE            Perimeter Response Area   CREATE   0     0     0     177     0     0     177     B228   HINCKLEY, ELLIOTT                       PUBLIC ASSIST        08/30/16 19:54:45   FIELD_EVENT_DISPATCH   -119.252515    40.7774
BMAN161832   BLM   PUBLIC CONTACT @ART BRC Lighthouse Service   9 O'clock Response Area   CREATE   0     0     0     1636    0     0     1636    B217   R220                                    NO ACTION            08/30/16 19:59:23   FIELD_EVENT_DISPATCH   -119.20278     40.797
BMAN161833   BLM   PUBLIC CONTACT :Nearest: 6 100T              9 O'clock Response Area   CREATE   0     0     0     59      0     0     59      B216   MITSUYASU, ROBERT                       PUBLIC ASSIST        08/30/16 20:07:55   FIELD_EVENT_DISPATCH   -119.200351    40.7911
BMAN164524   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 20:08:20                          -119.20965     40.7799
BMAN164526   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 20:08:20                          -119.20965     40.7799
BMAN164530   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 20:08:20                          -119.20965     40.7799
BMAN164531   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 20:08:20                          -119.20965     40.7799
BMAN164535   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 20:08:20                          -119.20965     40.7799
BMAN164538   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 20:08:20                          -119.20965     40.7799
BMAN164529   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 20:08:20                          -119.20965     40.7799
BMAN164536   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 20:08:20                          -119.20965     40.7799
BMAN164542   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 20:08:20                          -119.20965     40.7799
BMAN164527   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 20:08:20                          -119.20965     40.7799
BMAN164532   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 20:08:20                          -119.20965     40.7799
BMAN164534   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 20:08:20                          -119.20965     40.7799
BMAN164541   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 20:08:20                          -119.20965     40.7799
BMAN164543   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 20:08:20                          -119.20965     40.7799
BMAN164525   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 20:08:20                          -119.20965     40.7799
BMAN164528   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 20:08:20                          -119.20965     40.7799
BMAN164533   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 20:08:20                          -119.20965     40.7799
BMAN164537   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 20:08:20                          -119.20965     40.7799
BMAN164539   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 20:08:20                          -119.20965     40.7799
BMAN164540   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                 0                   0                                                      NO ACTION            08/30/16 20:08:20                          -119.20965     40.7799
BMAN161834   BLM   PUBLIC CONTACT TEMPLE                        9 O'clock Response Area   CREATE   0     0     0     24      0     0     24      B216   MITSUYASU, ROBERT                       PUBLIC ASSIST        08/30/16 20:09:11   FIELD_EVENT_DISPATCH   -119.207218    40.7874
BMAN161835   BLM   PUBLIC CONTACT 600 J                         3 O'clock Response Area   CREATE   0     0     0     8       0     0     8       B317   CULVER, STEVON                          PUBLIC ASSIST        08/30/16 20:13:37   FIELD_EVENT_DISPATCH   -119.220543    40.7757
BMAN161836   BLM   PUBLIC CONTACT 600 J                         3 O'clock Response Area   CREATE   0     0     0     7       0     0     7       B317   CULVER, STEVON                          PUBLIC ASSIST        08/30/16 20:13:51   FIELD_EVENT_DISPATCH   -119.220543    40.7757
BMAN161837   BLM   TRAFFIC STOP     @600 L                      3 O'clock Response Area   CREATE   0     0     0     600     0     0     600     B314   LASHER, NICHOLAS S                      VERBAL WARNING       08/30/16 20:14:42   FIELD_EVENT_DISPATCH   -119.22068     40.7756
BMAN161838   BLM   TRAFFIC STOP     GATE RD .5                  Gate Road Response Area   CREATE   0     0     0     15949   0     0     15949   B312   R370                                    CITATION             08/30/16 20:18:40   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN161839   BLM   STOLEN           MOBILE COMMAND              Perimeter Response Area   CREATE   0     0     0     8170    0     0     8170    B212   RUSSELL, DAVID W                        CANCEL               08/30/16 20:18:56   FIELD_EVENT_DISPATCH   -119.19429     40.7676
BMAN161840   BLM   PATROL CHECK     @530 A                      3 O'clock Response Area   CREATE   0     0     0     2138    0     0     2138    B317   R369                                    PUBLIC ASSIST        08/30/16 20:22:30   FIELD_EVENT_DISPATCH   -119.21175     40.7794
BMAN161841   BLM   TRAFFIC STOP     AT JOC                      Perimeter Response Area   CREATE   0     0     0     452     0     0     452     B313   ANDRES, BECKY                           VERBAL WARNING       08/30/16 20:23:58   FIELD_EVENT_DISPATCH   -119.232645    40.7799
BMAN161842   BLM   TRAFFIC STOP     ENTRANCE RD                 3 O'clock Response Area   CREATE   0     0     0     244     0     0     244     B314   LASHER, NICHOLAS S                      VERBAL WARNING RPT   08/30/16 20:25:09   FIELD_EVENT_DISPATCH   -119.219791    40.7747
BMAN161843   BLM   TRAFFIC STOP     :Nearest: Gate Road MM .5   Gate Road Response Area   CREATE   0     0     0     19453   0     0     19453   B227   SMITH, JASON                            VERBAL WARNING       08/30/16 20:29:08   FIELD_EVENT_DISPATCH   -119.264766    40.7463
BMAN161844   BLM   PUBLIC CONTACT 500 L                         3 O'clock Response Area   CREATE   0     0     0     14      0     0     14      B311   DEAN, JUSTIN                            PUBLIC ASSIST        08/30/16 20:30:23   FIELD_EVENT_DISPATCH   -119.2116763   40.7717
BMAN161845   BLM   TRAFFIC STOP     545 K                       3 O'clock Response Area   CREATE   0     0     0     1101    0     0     1101    B314   LASHER, NICHOLAS S                      VERBAL WARNING RPT   08/30/16 20:30:44   FIELD_EVENT_DISPATCH   -119.218175    40.7748
BMAN161847   BLM   TRAFFIC STOP     9 TEMPLE                    Perimeter Response Area   CREATE   0     0     0     139     0     0     139     B328   WOOD, NICHOLAS                          VERBAL WARNING       08/30/16 20:38:20   FIELD_EVENT_DISPATCH   -119.232388    40.7798




                                                                                                                                                                                                                                                         ER00035
BMAN161848   BLM   ASSAULT         @Tokyo                      9 O'clock Response Area       CREATE   0    0   128   4616   0   128   4616   I100   OPER, ZACHARY                           LE ASSIST            08/30/16 20:42:40   911                    -119.2154     40.793
BMAN161849
BMAN161850
             BLM
             BLM
                   ASSIST
                   ASSIST
                                   @740 I
                                   PATROL 9 SECTOR
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 219 of 499
                                                               9 O'clock Response Area
                                                               9 O'clock Response Area
                                                                                             CREATE
                                                                                             CREATE
                                                                                                      35
                                                                                                      0    0   0
                                                                                                                     130
                                                                                                                     72     0   0
                                                                                                                                      95
                                                                                                                                      72     B327   STEPHENSON, CAMM
                                                                                                                                                                         Walczuk, Mikolaj   CANCEL
                                                                                                                                                                                            NO ACTION
                                                                                                                                                                                                                 08/30/16 20:45:00
                                                                                                                                                                                                                 08/30/16 20:48:13
                                                                                                                                                                                                                                     911
                                                                                                                                                                                                                                     FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                            -119.22388
                                                                                                                                                                                                                                                            -119.215156
                                                                                                                                                                                                                                                                          40.7876
                                                                                                                                                                                                                                                                          40.7846
BMAN161851   BLM   PUBLIC CONTACT @630 B                       9 O'clock Response Area       CREATE   0    0   0     24     0   0     24     B321   CUNNINGHAM, STEVE                       PUBLIC ASSIST        08/30/16 20:49:55   FIELD_EVENT_DISPATCH   -119.21637    40.7821
BMAN161852   BLM   TRAFFIC STOP    @Gate Road MM 1             Gate Road Response Area       CREATE   0    0   0     3411   0   0     3411   I305   RICHARDSON, ERIC                        VERBAL WARNING RPT   08/30/16 20:51:31   FIELD_EVENT_DISPATCH   -119.25877    40.7464
BMAN161853   BLM   PUBLIC CONTACT THE MAN                      9 O'clock Response Area       CREATE   0    0   0     28     0   0     28     B216   MITSUYASU, ROBERT                       PUBLIC ASSIST        08/30/16 20:52:40   FIELD_EVENT_DISPATCH   -119.21093    40.7837
BMAN161854   BLM   TRAFFIC STOP    FROG POND                   Outside Event Response Area   CREATE   0    0   0     3789   0   0     3789   B228   HINCKLEY, ELLIOTT                       PUBLIC ASSIST        08/30/16 20:54:52   FIELD_EVENT_DISPATCH   -119.15014    40.7558
BMAN162463   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162469   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162470   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162471   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162474   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162483   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162489   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162494   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162462   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162465   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162476   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162478   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162480   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162481   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162487   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162492   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162495   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162467   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162473   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162477   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162479   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162482   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162485   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162486   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162490   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162491   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162464   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162466   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162468   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162472   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162475   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162484   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162488   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:00:47                          -119.20965    40.7799
BMAN162497   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162499   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162508   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162511   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162513   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162522   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162524   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162526   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162532   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162539   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162541   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162543   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162547   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162502   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162504   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162506   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162509   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162512   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162519   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162528   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162534   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162536   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162542   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162500   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162501   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162505   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162507   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162510   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162515   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162518   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162529   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162531   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162533   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162537   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162540   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162545   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162548   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162498   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162503   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162514   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162516   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162520   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162521   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162523   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162525   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162527   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162530   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162535   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162538   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162544   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN162546   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:02:07                          -119.20965    40.7799
BMAN161855   BLM   TRAFFIC STOP    GATE RD .05                 Gate Road Response Area       CREATE   0    0   0     1438   0   0     1438   B313   ANDRES, BECKY                           VERBAL WARNING RPT   08/30/16 21:02:35   FIELD_EVENT_DISPATCH   -119.26333    40.7453
BMAN164552   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:08:20                          -119.20965    40.7799
BMAN164544   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:08:20                          -119.20965    40.7799
BMAN164546   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:08:20                          -119.20965    40.7799
BMAN164547   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:08:20                          -119.20965    40.7799
BMAN164549   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:08:20                          -119.20965    40.7799
BMAN164545   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:08:20                          -119.20965    40.7799
BMAN164548   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:08:20                          -119.20965    40.7799
BMAN164550   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:08:20                          -119.20965    40.7799
BMAN164551   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:08:20                          -119.20965    40.7799
BMAN161865   BLM   ASSAULT         @740 I                      9 O'clock Response Area       CREATE   0    0   14    682    0   14    682    P204   ALLEN, CHRISTOPHER                      LE ASSIST            08/30/16 21:08:51   911                    -119.22388    40.7876
BMAN164557   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:13:10                          -119.20965    40.7799
BMAN164561   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                     NO ACTION            08/30/16 21:13:10                          -119.20965    40.7799




                                                                                                                                                                                                                                                     ER00036
BMAN164563   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:13:10                          -119.20965     40.7799
BMAN164555
BMAN164558
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 220 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                      0
                                                                                                      0
                                                                                                                  0
                                                                                                                  0
                                                                                                                                  0
                                                                                                                                  0
                                                                                                                                                                      NO ACTION
                                                                                                                                                                      NO ACTION
                                                                                                                                                                                           08/30/16 21:13:10
                                                                                                                                                                                           08/30/16 21:13:10
                                                                                                                                                                                                                                      -119.20965
                                                                                                                                                                                                                                      -119.20965
                                                                                                                                                                                                                                                     40.7799
                                                                                                                                                                                                                                                     40.7799
BMAN164560   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:13:10                          -119.20965     40.7799
BMAN164554   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:13:10                          -119.20965     40.7799
BMAN164556   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:13:10                          -119.20965     40.7799
BMAN164559   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:13:10                          -119.20965     40.7799
BMAN164562   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:13:10                          -119.20965     40.7799
BMAN161976   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area       CREATE   0   0   0   228     0   0   228     P305   HONE, JASON          PUBLIC ASSIST        08/30/16 21:15:04   FIELD_EVENT_DISPATCH   -119.216788    40.765
BMAN162082   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:22:38                          -119.20965     40.7799
BMAN162084   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:22:38                          -119.20965     40.7799
BMAN162085   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:22:38                          -119.20965     40.7799
BMAN162080   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:22:38                          -119.20965     40.7799
BMAN162081   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:22:38                          -119.20965     40.7799
BMAN162083   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:22:38                          -119.20965     40.7799
BMAN162095   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area       CREATE   0   0   0   268     0   0   268     B312   BOONE, TRENT         VERBAL WARNING       08/30/16 21:27:09   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN162096   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area       CREATE   0   0   0   573     0   0   573     B213   FISCHER, SCOTT       VERBAL WARNING       08/30/16 21:28:15   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN162097   BLM   TRAFFIC STOP    :Nearest: Gerlach, Nevada   Outside Event Response Area   CREATE   0   0   0   695     0   0   695     B325   PETERSEN, MARK       CITATION             08/30/16 21:38:28   FIELD_EVENT_DISPATCH   -119.351885    40.6538
BMAN162098   BLM   TRAFFIC STOP    @Gate Road MM .5            Gate Road Response Area       CREATE   0   0   0   317     0   0   317     B200   ROOP, MICHAEL        VERBAL WARNING       08/30/16 21:39:56   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN162099   BLM   PUBLIC CONTACT @The Temple                  9 O'clock Response Area       CREATE   0   0   0   29      0   0   29      P306   BARNES, DANIEL       PUBLIC ASSIST        08/30/16 21:41:31   FIELD_EVENT_DISPATCH   -119.2001      40.7912
BMAN162100   BLM   TRAFFIC STOP    :Nearest: Gate Road MM .5   Gate Road Response Area       CREATE   0   0   0   1315    0   0   1315    B313   ANDRES, BECKY        CITATION             08/30/16 21:44:19   FIELD_EVENT_DISPATCH   -119.26732     40.7477
BMAN162101   BLM   TRAFFIC STOP    @800 I                      9 O'clock Response Area       CREATE   0   0   0   110     0   0   110     B314   LASHER, NICHOLAS S   VERBAL WARNING RPT   08/30/16 21:51:59   FIELD_EVENT_DISPATCH   -119.22335     40.7899
BMAN162102   BLM   PUBLIC CONTACT 500 D                        3 O'clock Response Area       CREATE   0   0   0   8       0   0   8       B311   DEAN, JUSTIN         PUBLIC ASSIST        08/30/16 21:55:19   FIELD_EVENT_DISPATCH   -119.2098758   40.7767
BMAN162103   BLM   PUBLIC CONTACT @300 E                       3 O'clock Response Area       CREATE   0   0   0   7075    0   0   7075    B315   BLEVINS, COLE        CITATION             08/30/16 21:56:56   FIELD_EVENT_DISPATCH   -119.19653     40.7789
BMAN162104   BLM   TRAFFIC STOP    :Nearest: Gate Road MM .5   Gate Road Response Area       CREATE   0   0   0   1760    0   0   1760    B312   BOONE, TRENT         CITATION             08/30/16 21:57:06   FIELD_EVENT_DISPATCH   -119.267085    40.7481
BMAN162443   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162449   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162450   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162451   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162454   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162442   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162445   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162453   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162457   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162459   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162439   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162440   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162441   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162447   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162456   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162458   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162460   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162461   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162444   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162446   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162448   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162452   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162455   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 21:58:38                          -119.20965     40.7799
BMAN162105   BLM   TRAFFIC STOP    C3 ENTRANCE RD PT 75 2150   Gate Road Response Area       CREATE   0   0   0   444     0   0   444     K322   CARPENTER, MICHAEL   VERBAL WARNING       08/30/16 22:01:45   FIELD_EVENT_DISPATCH   -119.262041    40.7445
BMAN162106   BLM   TRAFFIC STOP    @Gate Road                  Gate Road Response Area       CREATE   0   0   0   478     0   0   478     B200   ROOP, MICHAEL        WRITTEN WARNING      08/30/16 22:06:41   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN162107   BLM   TRAFFIC STOP    :Nearest: Gate Road MM .5   Gate Road Response Area       CREATE   0   0   0   716     0   0   716     B313   ANDRES, BECKY        CITATION             08/30/16 22:06:51   FIELD_EVENT_DISPATCH   -119.26732     40.7477
BMAN164565   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164572   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164582   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164584   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164593   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164597   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164599   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164566   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164568   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164571   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164573   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164577   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164579   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164583   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164587   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164589   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164592   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164594   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164567   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164569   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164574   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164576   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164586   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164588   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164590   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164591   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164595   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164564   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164570   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164575   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164578   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164580   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164581   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164585   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164596   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN164598   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0           0               0                                   NO ACTION            08/30/16 22:13:10                          -119.20965     40.7799
BMAN162108   BLM   PUBLIC CONTACT 200 A                        3 O'clock Response Area       CREATE   0   0   0   6       0   0   6       B315   BLEVINS, COLE        PUBLIC ASSIST        08/30/16 22:15:22   FIELD_EVENT_DISPATCH   -119.1962213   40.7843
BMAN162109   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area       CREATE   0   0   0   346     0   0   346     K222   MANSEAU, CORY        VERBAL WARNING       08/30/16 22:20:45   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN162110   BLM   PUBLIC CONTACT THUNDERDOME                  3 O'clock Response Area       CREATE   0   0   0   1396    0   0   1396    B311   DEAN, JUSTIN         NO ACTION            08/30/16 22:21:13   FIELD_EVENT_DISPATCH   -119.1995959   40.7824
BMAN162111   BLM   TRAFFIC STOP    ENTRANCE RD                 3 O'clock Response Area       CREATE   0   0   0   433     0   0   433     K214   BOLES, TIMOTHY D     VERBAL WARNING       08/30/16 22:23:15   FIELD_EVENT_DISPATCH   -119.219315    40.7723
BMAN162112   BLM   TRAFFIC STOP    3Y                          3 O'clock Response Area       CREATE   0   0   0   186     0   0   186     B215   LLOYD, KENNETH       VERBAL WARNING       08/30/16 22:23:33   FIELD_EVENT_DISPATCH   -119.22213     40.774
BMAN162113   BLM   ASSIST          730 A                       9 O'clock Response Area       CREATE   0   0   0   21      0   0   21      B328   WOOD, NICHOLAS       PUBLIC ASSIST        08/30/16 22:23:40   FIELD_EVENT_DISPATCH   -119.2170359   40.7864
BMAN162120   BLM   TRAFFIC STOP    GATE RD .6                  Gate Road Response Area       CREATE   0   0   0   729     0   0   729     B313   ANDRES, BECKY        CITATION             08/30/16 22:27:51   FIELD_EVENT_DISPATCH   -119.26333     40.7454
BMAN162121   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area       CREATE   0   0   0   622     0   0   622     K211   ALBRIGHT, CALVIN     VERBAL WARNING       08/30/16 22:28:23   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN162202   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area       CREATE   0   0   0   590     0   0   590     B228   HINCKLEY, ELLIOTT    VERBAL WARNING       08/30/16 22:34:21   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN162203   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area       CREATE   0   0   0   6758    0   0   6758    I306   CURRY, JASON         CITATION             08/30/16 22:35:37   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN162204   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area       CREATE   0   0   0   562     0   0   562     B325   PETERSEN, MARK       VERBAL WARNING       08/30/16 22:41:37   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN162205   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area       CREATE   0   0   0   10906   0   0   10906   B227   SMITH, JASON         CITATION             08/30/16 22:42:24   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN162236   BLM   TRAFFIC STOP    DEEP PLAYA                  3 O'clock Response Area       CREATE   0   0   0   1715    0   0   1715    B217   GARCIA, BRIAN        VERBAL WARNING       08/30/16 22:48:51   FIELD_EVENT_DISPATCH   -119.195395    40.79
BMAN162283   BLM   TRAFFIC STOP    @600 H                      3 O'clock Response Area       CREATE   0   0   0   709     0   0   709     B215   LLOYD, KENNETH       VERBAL WARNING       08/30/16 22:52:15   FIELD_EVENT_DISPATCH   -119.22006     40.7761
BMAN162357   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area       CREATE   0   0   0   2840    0   0   2840    B313   ANDRES, BECKY        VERBAL WARNING       08/30/16 22:55:26   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN162381   BLM   TRAFFIC STOP    600Y                        Perimeter Response Area       CREATE   0   0   0   12304   0   0   12304   B320   TITUS, AARON R       VERBAL WARNING       08/30/16 22:58:02   FIELD_EVENT_DISPATCH   -119.233138    40.7795
BMAN162403   BLM   PUBLIC CONTACT TEMPLE                       9 O'clock Response Area       CREATE   0   0   0   2155    0   0   2155    B327   STEPHENSON, CAMM     CITATION             08/30/16 22:58:29   FIELD_EVENT_DISPATCH   -119.2000994   40.7912




                                                                                                                                                                                                                               ER00037
BMAN162550   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162555
BMAN162558
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 221 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                         0
                                                                                         0
                                                                                               0
                                                                                               0
                                                                                                               0
                                                                                                               0
                                                                                                                                    NO ACTION
                                                                                                                                    NO ACTION
                                                                                                                                                08/30/16 23:02:07
                                                                                                                                                08/30/16 23:02:07
                                                                                                                                                                      -119.20965
                                                                                                                                                                      -119.20965
                                                                                                                                                                                   40.7799
                                                                                                                                                                                   40.7799
BMAN162563   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162567   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162570   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162575   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162578   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162583   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162598   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162605   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162608   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162612   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162614   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162621   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162627   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162637   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162639   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162642   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162644   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162655   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162658   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162662   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162664   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162675   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162678   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162682   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162684   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162695   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162698   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162709   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162710   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162714   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162717   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162718   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162723   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162549   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162551   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162553   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162557   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162562   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162564   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162574   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162576   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162580   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162581   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162585   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162587   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162592   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162594   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162596   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162599   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162601   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162617   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162619   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162625   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162628   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162631   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162638   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162641   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162647   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162649   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162650   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162652   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162653   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162656   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162661   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162667   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162669   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162671   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162677   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162680   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162683   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162686   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162691   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162697   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162703   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162706   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162711   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162715   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162716   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162722   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162552   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162559   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162566   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162568   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162572   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162579   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162588   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162604   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162609   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162611   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162618   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162620   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162622   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162623   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162626   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162630   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162633   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162635   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162636   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162648   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162654   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799
BMAN162659   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area   0     0               0                    NO ACTION   08/30/16 23:02:07     -119.20965   40.7799




                                                                                                                                                                    ER00038
BMAN162668   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162674
BMAN162679
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 222 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                      0
                                                                                                      0
                                                                                                                          0
                                                                                                                          0
                                                                                                                                               0
                                                                                                                                               0
                                                                                                                                                                                                    NO ACTION
                                                                                                                                                                                                    NO ACTION
                                                                                                                                                                                                                         08/30/16 23:02:07
                                                                                                                                                                                                                         08/30/16 23:02:07
                                                                                                                                                                                                                                                                    -119.20965
                                                                                                                                                                                                                                                                    -119.20965
                                                                                                                                                                                                                                                                                   40.7799
                                                                                                                                                                                                                                                                                   40.7799
BMAN162685   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162688   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162692   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162694   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162699   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162701   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162705   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162707   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162713   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162719   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162720   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162554   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162556   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162560   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162561   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162565   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162571   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162573   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162577   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162582   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162584   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162586   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162589   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162590   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162591   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162593   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162595   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162597   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162600   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162602   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162603   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162606   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162610   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162613   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162615   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162616   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162624   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162629   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162632   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162634   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162640   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162643   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162645   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162646   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162651   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162657   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162660   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162663   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162665   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162666   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162670   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162672   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162673   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162676   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162681   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162687   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162689   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162690   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162693   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162696   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162700   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162702   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162704   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162708   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162712   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162721   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                    NO ACTION            08/30/16 23:02:07                          -119.20965     40.7799
BMAN162493   BLM   TRAFFIC STOP    ENTRANCE RD MM 1            Gate Road Response Area       CREATE   0      0     0      540     0     0      540     B324   HAUCK, MICHAEL                        VERBAL WARNING       08/30/16 23:02:24   FIELD_EVENT_DISPATCH   -119.25877     40.7464
BMAN162496   BLM   TRAFFIC STOP    GATE ROAD M.6               Gate Road Response Area       CREATE   0      0     0      893     0     0      893     B313   ANDRES, BECKY                         CITATION             08/30/16 23:03:02   FIELD_EVENT_DISPATCH   -119.263973    40.7457
BMAN162517   BLM   TRAFFIC STOP    GATE RD .2MM                Gate Road Response Area       CREATE   0      0     0      9106    0     0      9106    B325   PETERSEN, MARK                        TRANSFER             08/30/16 23:04:14   FIELD_EVENT_DISPATCH   -119.24888     40.7588
BMAN162569   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area       CREATE   0      0     0      26688   0     0      26688   B313   ANDRES, BECKY                         TRANSFER             08/30/16 23:07:33   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN162607   BLM   TRAFFIC STOP    GATE ROAD M1                Gate Road Response Area       CREATE   0      0     0      661     0     0      661     B227   SMITH, JASON                          VERBAL WARNING       08/30/16 23:07:45   FIELD_EVENT_DISPATCH   -119.25863     40.7469
BMAN162747   BLM   TRAFFIC STOP    1100 DEEP PLAYA             9 O'clock Response Area       CREATE   0      0     0      1037    0     0      1037    B321   CUNNINGHAM, STEVE                     VERBAL WARNING       08/30/16 23:14:31   FIELD_EVENT_DISPATCH   -119.200736    40.793
BMAN162748   BLM   TRAFFIC STOP    AT JOC                      Outside Event Response Area   CREATE   0      0     0      101     0     0      101     B210   MCGRATH, KEITH                        NO ACTION            08/30/16 23:14:31   FIELD_EVENT_DISPATCH   -119.358236    40.6503
BMAN162756   BLM   TRAFFIC STOP    DEEP PLAYA                  3 O'clock Response Area       CREATE   0      0     0      5334    0     0      5334    B317   CULVER, STEVON                        CITATION             08/30/16 23:18:17   FIELD_EVENT_DISPATCH   -119.200845    40.7837
BMAN162757   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area       CREATE   0      0     0      293     0     0      293     B227   SMITH, JASON                          VERBAL WARNING       08/30/16 23:23:25   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN162758   BLM   PUBLIC CONTACT 830 ESP                      9 O'clock Response Area       CREATE   0      0     0      2203    0     0      2203    B328   WOOD, NICHOLAS                        TRANSFER             08/30/16 23:25:42   FIELD_EVENT_DISPATCH   -119.2142386   40.7898
BMAN162759   BLM   TRAFFIC STOP    ENTRANCE RD                 Gate Road Response Area       CREATE   0      0     0      802     0     0      802     K222   MANSEAU, CORY                         VERBAL WARNING RPT   08/30/16 23:26:35   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN162760   BLM   TRAFFIC STOP    ENTRANCE MM1                Gate Road Response Area       CREATE   0      0     0      925     0     0      925     B227   SMITH, JASON                          NO ACTION            08/30/16 23:30:54   FIELD_EVENT_DISPATCH   -119.262685    40.7454
BMAN162761   BLM   PUBLIC CONTACT DEEP PLAYA                   3 O'clock Response Area       CREATE   0      0     0      1261    0     0      1261    B217   GARCIA, BRIAN                         CITATION             08/30/16 23:33:24   FIELD_EVENT_DISPATCH   -119.200716    40.7836
BMAN162762   BLM   PUBLIC CONTACT DEEP PLAYA                   3 O'clock Response Area       CREATE   0      0     0      43      0     0      43      B311   DEAN, JUSTIN                          PUBLIC ASSIST        08/30/16 23:36:07   FIELD_EVENT_DISPATCH   -119.194708    40.7867
BMAN162763   BLM   TRAFFIC STOP    GATE RD MM1                 Gate Road Response Area       CREATE   0      0     0      5137    0     0      5137    B225   WOODS, JASON                          VERBAL WARNING       08/30/16 23:36:07   FIELD_EVENT_DISPATCH   -119.2587719   40.7464
BMAN162764   BLM   PUBLIC CONTACT ENTRANCE ROAD .5             Gate Road Response Area       CREATE   0      0     0      8       0     0      8       K222   MANSEAU, CORY                         PUBLIC ASSIST        08/30/16 23:40:24   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN162765   BLM   TRAFFIC STOP    ENT .5                      Perimeter Response Area       CREATE   0      0     0      3246    0     0      3246    B321   CUNNINGHAM, STEVE                     VERBAL WARNING       08/30/16 23:41:28   FIELD_EVENT_DISPATCH   -119.196275    40.8034
BMAN162766   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area       CREATE   0      0     0      159     0     0      159     B226   BUCHANAN, STANLEY                     VERBAL WARNING       08/30/16 23:48:55   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN162767   BLM   TRAFFIC STOP    GATE RD .2                  Gate Road Response Area       CREATE   0      0     0      279     0     0      279     B312   BOONE, TRENT                          VERBAL WARNING       08/30/16 23:52:16   FIELD_EVENT_DISPATCH   -119.27202     40.7501
BMAN162768   BLM   TRAFFIC STOP    LIGHTHOUSE LEFT SIDE        9 O'clock Response Area       CREATE   0      0     0      688     0     0      688     B221   JOHNSON, GREGORY L                    CITATION             08/30/16 23:54:03   FIELD_EVENT_DISPATCH   -119.204278    40.7975
BMAN162769   BLM   PUBLIC CONTACT 830 L                        9 O'clock Response Area       CREATE   0      0     0      449     0     0      449     B323   WAGGONER, SEAN                        CITATION             08/30/16 23:58:35   FIELD_EVENT_DISPATCH   -119.225865    40.792
BMAN162770   BLM   TRAFFIC STOP    GATE RD.5                   Gate Road Response Area       CREATE   0      0     0      2202    0     0      2202    B312   BOONE, TRENT                          VERBAL WARNING RPT   08/31/16 00:04:03   FIELD_EVENT_DISPATCH   -119.267728    40.7479
BMAN162771   BLM   TRAFFIC STOP    GATE ROAD                   Gate Road Response Area       CREATE   0      0     0      512     0     0      512     B213   FISCHER, SCOTT                        VERBAL WARNING       08/31/16 00:04:48   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN162772   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area       CREATE   0      0     0      101     0     0      101     B226   BUCHANAN, STANLEY                     VERBAL WARNING       08/31/16 00:06:20   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN162773   BLM   PUBLIC CONTACT 830 ES                       9 O'clock Response Area       CREATE   0      0     0      1656    0     0      1656    B328   WOOD, NICHOLAS                        CITATION             08/31/16 00:11:13   FIELD_EVENT_DISPATCH   -119.2142386   40.7898
BMAN162774   BLM   PUBLIC CONTACT LIGHTHOUSE                   9 O'clock Response Area       CREATE   0      0     0      547     0     0      547     B221   JOHNSON, GREGORY L                    CITATION             08/31/16 00:12:36   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN162775   BLM   PUBLIC CONTACT PT 3 & PT 4                  Perimeter Response Area       CREATE   0      0     0      492     0     0      492     B228   HINCKLEY, ELLIOTT                     PUBLIC ASSIST        08/31/16 00:14:04   FIELD_EVENT_DISPATCH   -119.19473     40.8034
BMAN162778   BLM   MEDICAL         @D Lot                      Perimeter Response Area       CREATE   58     899   1463   2399    841   1405   2341    P305   HONE, JASON          Chapman, Brent   NO ACTION            08/31/16 00:15:14   911                    -119.23762     40.7605
BMAN162777   BLM   TRAFFIC STOP    GATE RD .5                  9 O'clock Response Area       COPY     4082   28    28     7858    28    28     7858    K316   MAGALLON, CHRIS                       TRANSFER             08/31/16 00:15:36   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN162779   BLM   PUBLIC CONTACT 930 ES                       9 O'clock Response Area       CREATE   0      0     0      340     0     0      340     B323   WAGGONER, SEAN                        PUBLIC ASSIST        08/31/16 00:24:20   FIELD_EVENT_DISPATCH   -119.2109379   40.7923
BMAN162780   BLM   TRAFFIC STOP    GATE .2                     Gate Road Response Area       CREATE   0      0     0      647     0     0      647     B312   BOONE, TRENT                          VERBAL WARNING RPT   08/31/16 00:25:48   FIELD_EVENT_DISPATCH   -119.2488794   40.7588
BMAN162781   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area       CREATE   0      0     0      38      0     0      38      B215   LLOYD, KENNETH                        PUBLIC ASSIST        08/31/16 00:27:33   FIELD_EVENT_DISPATCH   -119.205415    40.8045
BMAN162782   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area       CREATE   0      0     0      15      0     0      15      B215   LLOYD, KENNETH                        PUBLIC ASSIST        08/31/16 00:28:24   FIELD_EVENT_DISPATCH   -119.205845    40.8045
BMAN162783   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area       CREATE   0      0     0      16      0     0      16      B215   LLOYD, KENNETH                        PUBLIC ASSIST        08/31/16 00:28:44   FIELD_EVENT_DISPATCH   -119.205845    40.8045
BMAN162784   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area       CREATE   0      0     0      15      0     0      15      B215   LLOYD, KENNETH                        PUBLIC ASSIST        08/31/16 00:29:05   FIELD_EVENT_DISPATCH   -119.205845    40.8045




                                                                                                                                                                                                                                                             ER00039
BMAN162785   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area       CREATE   0      0     0     12      0     0     12      B215   LLOYD, KENNETH                        PUBLIC ASSIST        08/31/16 00:29:23   FIELD_EVENT_DISPATCH   -119.205845    40.8045
BMAN162786
BMAN162787
             BLM
             BLM
                   PUBLIC CONTACT DEEP PLAYA
                   PUBLIC CONTACT 730 ES
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 223 of 499
                                                               Perimeter Response Area
                                                               9 O'clock Response Area
                                                                                             CREATE
                                                                                             CREATE
                                                                                                      0
                                                                                                      0
                                                                                                             0
                                                                                                             0
                                                                                                                   0
                                                                                                                   0
                                                                                                                         25
                                                                                                                         1121
                                                                                                                                 0
                                                                                                                                 0
                                                                                                                                       0
                                                                                                                                       0
                                                                                                                                             25
                                                                                                                                             1121
                                                                                                                                                     B215
                                                                                                                                                     B221
                                                                                                                                                            LLOYD, KENNETH
                                                                                                                                                            JOHNSON, GREGORY L
                                                                                                                                                                                                  PUBLIC ASSIST
                                                                                                                                                                                                  CANCEL
                                                                                                                                                                                                                       08/31/16 00:29:40
                                                                                                                                                                                                                       08/31/16 00:33:58
                                                                                                                                                                                                                                           FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                           FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                                  -119.205845
                                                                                                                                                                                                                                                                  -119.215451
                                                                                                                                                                                                                                                                                 40.8045
                                                                                                                                                                                                                                                                                 40.7864
BMAN162788   BLM   TRAFFIC STOP    .5 GATE RD                  Gate Road Response Area       CREATE   0      0     0     324     0     0     324     B226   BUCHANAN, STANLEY                     VERBAL WARNING       08/31/16 00:36:35   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN162789   BLM   TRAFFIC STOP    GATE RD MM2                 Gate Road Response Area       CREATE   0      0     0     1955    0     0     1955    B312   BOONE, TRENT                          VERBAL WARNING       08/31/16 00:42:13   FIELD_EVENT_DISPATCH   -119.2488794   40.7588
BMAN162790   BLM   PUBLIC CONTACT 815 ESP SLUT GARDEN          9 O'clock Response Area       CREATE   0      0     0     1159    0     0     1159    B323   WAGGONER, SEAN                        PUBLIC ASSIST        08/31/16 00:45:32   FIELD_EVENT_DISPATCH   -119.214063    40.7894
BMAN162791   BLM   TRAFFIC STOP    GATE RD M 1                 Gate Road Response Area       CREATE   0      0     0     315     0     0     315     B200   ROOP, MICHAEL                         VERBAL WARNING       08/31/16 00:46:32   FIELD_EVENT_DISPATCH   -119.2587719   40.7464
BMAN162792   BLM   TRAFFIC STOP    GATE ROAD M.5               Outside Event Response Area   CREATE   0      0     0     3447    0     0     3447    B210   MCGRATH, KEITH                        VERBAL WARNING       08/31/16 00:53:15   FIELD_EVENT_DISPATCH   -119.358236    40.6503
BMAN162793   BLM   TRAFFIC STOP    GATE ROAD M.5               Gate Road Response Area       CREATE   0      0     0     1352    0     0     1352    B213   FISCHER, SCOTT                        VERBAL WARNING       08/31/16 00:58:07   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN162795   BLM   TRAFFIC STOP    GATE ROAD M.5               Outside Event Response Area   CREATE   0      0     0     78      0     0     78      B210   MCGRATH, KEITH                        CANCEL               08/31/16 00:59:43   FIELD_EVENT_DISPATCH   -119.358236    40.6503
BMAN162794   BLM   TRAFFIC STOP    GATE RD .5 HN9400.CA        Gate Road Response Area       CREATE   0      0     0     489     0     0     489     B226   BUCHANAN, STANLEY                     NO ACTION            08/31/16 00:59:58   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN162796   BLM   PUBLIC CONTACT 830 ESP                      9 O'clock Response Area       CREATE   0      0     0     610     0     0     610     B225   WOODS, JASON                          PUBLIC ASSIST        08/31/16 01:02:00   FIELD_EVENT_DISPATCH   -119.2142386   40.7898
BMAN162797   BLM   TRAFFIC STOP    ENTRANCE RD .5              Gate Road Response Area       CREATE   0      0     0     214     0     0     214     K222   MANSEAU, CORY                         WRITTEN WARNING      08/31/16 01:04:12   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN162798   BLM   PUBLIC CONTACT 830 ESP                      9 O'clock Response Area       CREATE   0      0     0     24      0     0     24      B328   WOOD, NICHOLAS                        PUBLIC ASSIST        08/31/16 01:05:11   FIELD_EVENT_DISPATCH   -119.2142386   40.7898
BMAN162799   BLM   PUBLIC CONTACT 830 ESP                      9 O'clock Response Area       CREATE   0      0     0     7       0     0     7       B328   WOOD, NICHOLAS                        PUBLIC ASSIST        08/31/16 01:05:48   FIELD_EVENT_DISPATCH   -119.2142386   40.7898
BMAN162800   BLM   PUBLIC CONTACT 830 ESP                      9 O'clock Response Area       CREATE   0      0     0     6       0     0     6       B328   WOOD, NICHOLAS                        PUBLIC ASSIST        08/31/16 01:05:59   FIELD_EVENT_DISPATCH   -119.2142386   40.7898
BMAN162801   BLM   PUBLIC CONTACT 830 ESP                      9 O'clock Response Area       CREATE   0      0     0     6       0     0     6       B328   WOOD, NICHOLAS                        PUBLIC ASSIST        08/31/16 01:06:08   FIELD_EVENT_DISPATCH   -119.2142386   40.7898
BMAN164625   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 01:07:43                          -119.20965     40.7799
BMAN164626   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 01:07:43                          -119.20965     40.7799
BMAN164628   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 01:07:43                          -119.20965     40.7799
BMAN164630   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 01:07:43                          -119.20965     40.7799
BMAN164632   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 01:07:43                          -119.20965     40.7799
BMAN164623   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 01:07:43                          -119.20965     40.7799
BMAN164627   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 01:07:43                          -119.20965     40.7799
BMAN164629   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 01:07:43                          -119.20965     40.7799
BMAN164622   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 01:07:43                          -119.20965     40.7799
BMAN164624   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 01:07:43                          -119.20965     40.7799
BMAN164631   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 01:07:43                          -119.20965     40.7799
BMAN162802   BLM   PUBLIC CONTACT PLAYA                        3 O'clock Response Area       CREATE   0      1     1     9       1     1     9       B311   DEAN, JUSTIN                          PUBLIC ASSIST        08/31/16 01:11:12   FIELD_EVENT_DISPATCH   -119.2128078   40.7811
BMAN162803   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area       CREATE   0      0     0     967     0     0     967     B312   BOONE, TRENT                          CITATION             08/31/16 01:11:53   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN162804   BLM   TRAFFIC STOP    ENTRANCE ROAD               9 O'clock Response Area       CREATE   0      0     0     218     0     0     218     B200   ROOP, MICHAEL                         VERBAL WARNING       08/31/16 01:13:59   FIELD_EVENT_DISPATCH   -119.2146744   40.7843
BMAN162805   BLM   PUBLIC CONTACT 9 ES                         9 O'clock Response Area       CREATE   0      0     0     2725    0     0     2725    B225   R280                                  PUBLIC ASSIST        08/31/16 01:17:07   FIELD_EVENT_DISPATCH   -119.211638    40.7896
BMAN162806   BLM   PUBLIC CONTACT LIGHTHOUSE                   9 O'clock Response Area       CREATE   0      0     0     2045    0     0     2045    B321   CUNNINGHAM, STEVE                     CITATION             08/31/16 01:17:54   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN162807   BLM   PUBLIC CONTACT 530L                         3 O'clock Response Area       CREATE   0      0     0     11      0     0     11      B315   BLEVINS, COLE                         PUBLIC ASSIST        08/31/16 01:18:56   FIELD_EVENT_DISPATCH   -119.2165205   40.7732
BMAN162808   BLM   PUBLIC CONTACT DLOT                         Perimeter Response Area       CREATE   0      0     0     19      0     0     19      B226   BUCHANAN, STANLEY                     PUBLIC ASSIST        08/31/16 01:19:56   FIELD_EVENT_DISPATCH   -119.2376234   40.7605
BMAN162809   BLM   TRAFFIC STOP    ENTRANCE RD                 Gate Road Response Area       CREATE   0      0     0     1759    0     0     1759    B220   JENSEN, WESLEY                        CITATION             08/31/16 01:24:38   FIELD_EVENT_DISPATCH   -119.266226    40.7476
BMAN162810   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area       CREATE   0      0     0     808     0     0     808     B226   BUCHANAN, STANLEY                     VERBAL WARNING       08/31/16 01:34:14   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN162811   BLM   MEDICAL         @D Lot                      Perimeter Response Area       COPY     4900   281   281   910     281   281   910     B213   FISCHER, SCOTT       Chapman, Brent   NO ACTION            08/31/16 01:36:53   911                    -119.23762     40.7605
BMAN162813   BLM   TRAFFIC STOP    715 L                       9 O'clock Response Area       CREATE   0      0     0     597     0     0     597     P204   ALLEN, CHRISTOPHER                    NO ACTION            08/31/16 01:40:44   FIELD_EVENT_DISPATCH   -119.22198     40.7819
BMAN162812   BLM   PUBLIC CONTACT DLOT                         Perimeter Response Area       CREATE   0      0     0     12      0     0     12      B213   FISCHER, SCOTT                        CANCEL               08/31/16 01:40:45   FIELD_EVENT_DISPATCH   -119.2376234   40.7605
BMAN162814   BLM   TRAFFIC STOP    500B                        3 O'clock Response Area       CREATE   0      0     0     702     0     0     702     B215   LLOYD, KENNETH                        VERBAL WARNING       08/31/16 01:43:54   FIELD_EVENT_DISPATCH   -119.209426    40.778
BMAN162815   BLM   TRAFFIC STOP    ENTRANCE RD 1M              Gate Road Response Area       CREATE   0      0     0     3515    0     0     3515    K211   ALBRIGHT, CALVIN                      TRANSFER             08/31/16 01:45:59   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN162816   BLM   PUBLIC CONTACT 500 ES                       3 O'clock Response Area       CREATE   0      0     0     37      0     0     37      I204   ANDREWS, JOSIAH                       PUBLIC ASSIST        08/31/16 01:54:29   FIELD_EVENT_DISPATCH   -119.2087889   40.7798
BMAN162817   BLM   TRAFFIC STOP    GREETER                     Gate Road Response Area       CREATE   0      0     0     25      0     0     25      B215   LLOYD, KENNETH                        NO ACTION            08/31/16 02:00:15   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN162818   BLM   TRAFFIC STOP    @600 L                      3 O'clock Response Area       CREATE   0      0     0     197     0     0     197     B215   LLOYD, KENNETH                        VERBAL WARNING       08/31/16 02:04:26   FIELD_EVENT_DISPATCH   -119.22068     40.7756
BMAN162819   BLM   PUBLIC CONTACT LIGHTHOUSE                   9 O'clock Response Area       CREATE   0      0     0     260     0     0     260     B321   CUNNINGHAM, STEVE                     CITATION             08/31/16 02:06:05   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN164633   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 02:07:43                          -119.20965     40.7799
BMAN164637   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 02:07:43                          -119.20965     40.7799
BMAN164634   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 02:07:43                          -119.20965     40.7799
BMAN164635   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 02:07:43                          -119.20965     40.7799
BMAN164636   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 02:07:43                          -119.20965     40.7799
BMAN164638   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 02:07:43                          -119.20965     40.7799
BMAN162820   BLM   TRAFFIC STOP    GATE RD N SIDE              Perimeter Response Area       CREATE   0      0     0     206     0     0     206     K322   CARPENTER, MICHAEL                    VERBAL WARNING       08/31/16 02:27:02   FIELD_EVENT_DISPATCH   -119.232216    40.7803
BMAN162821   BLM   MEDICAL         @D Lot                      Perimeter Response Area       COPY     7950   278   931   12349   278   931   12349   B324   HAUCK, MICHAEL       Chapman, Brent   PUBLIC ASSIST        08/31/16 02:27:44   911                    -119.23762     40.7605
BMAN162822   BLM   TRAFFIC STOP    .5 GATE RD                  Gate Road Response Area       CREATE   0      0     0     2673    0     0     2673    B315   BLEVINS, COLE                         VERBAL WARNING RPT   08/31/16 02:29:50   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN162823   BLM   PUBLIC CONTACT 830 ESP                      9 O'clock Response Area       CREATE   0      0     0     1388    0     0     1388    B313   ANDRES, BECKY                         PUBLIC ASSIST        08/31/16 02:30:14   FIELD_EVENT_DISPATCH   -119.2142386   40.7898
BMAN162825   BLM   TRAFFIC STOP    GATE .1                     Gate Road Response Area       CREATE   0      0     0     558     0     0     558     B311   DEAN, JUSTIN                          VERBAL WARNING       08/31/16 02:42:16   FIELD_EVENT_DISPATCH   -119.2587719   40.7464
BMAN162826   BLM   PUBLIC CONTACT MAN                          3 O'clock Response Area       CREATE   0      0     0     44      0     0     44      P306   BARNES, DANIEL                        NO ACTION            08/31/16 02:43:34   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN162827   BLM   PUBLIC CONTACT MAN                          3 O'clock Response Area       CREATE   0      0     0     17      0     0     17      P306   BARNES, DANIEL                        NO ACTION            08/31/16 02:44:23   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN162828   BLM   PUBLIC CONTACT MAN                          3 O'clock Response Area       CREATE   0      0     0     13      0     0     13      P306   BARNES, DANIEL                        NO ACTION            08/31/16 02:44:44   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN162829   BLM   PUBLIC CONTACT 1000                         9 O'clock Response Area       CREATE   0      0     0     421     0     0     421     K316   MAGALLON, CHRIS                       CITATION             08/31/16 02:44:55   FIELD_EVENT_DISPATCH   -119.194858    40.8018
BMAN162830   BLM   PUBLIC CONTACT MAN                          3 O'clock Response Area       CREATE   0      0     0     35      0     0     35      P306   BARNES, DANIEL                        NO ACTION            08/31/16 02:45:00   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN162831   BLM   PUBLIC CONTACT 830 ESP                      9 O'clock Response Area       CREATE   0      0     0     11      0     0     11      B313   ANDRES, BECKY                         PUBLIC ASSIST        08/31/16 02:55:59   FIELD_EVENT_DISPATCH   -119.2142386   40.7898
BMAN162832   BLM   PUBLIC CONTACT WHITE OCEAN                  3 O'clock Response Area       CREATE   0      0     0     923     0     0     923     P306   BARNES, DANIEL                        CITATION             08/31/16 03:00:49   FIELD_EVENT_DISPATCH   -119.191681    40.7842
BMAN162833   BLM   PUBLIC CONTACT 1000 DP                      9 O'clock Response Area       CREATE   0      0     0     74      0     0     74      K316   MAGALLON, CHRIS                       CITATION             08/31/16 03:02:24   FIELD_EVENT_DISPATCH   -119.1946      40.8022
BMAN162834   BLM   PUBLIC CONTACT 730C                         9 O'clock Response Area       CREATE   0      1     1     13      1     1     13      B213   FISCHER, SCOTT                        PUBLIC ASSIST        08/31/16 03:02:38   FIELD_EVENT_DISPATCH   -119.2187648   40.7864
BMAN162835   BLM   PUBLIC CONTACT 1000 DP                      9 O'clock Response Area       CREATE   0      0     0     363     0     0     363     K316   MAGALLON, CHRIS                       CITATION             08/31/16 03:03:42   FIELD_EVENT_DISPATCH   -119.194901    40.8018
BMAN164639   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 03:07:43                          -119.20965     40.7799
BMAN164640   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 03:07:43                          -119.20965     40.7799
BMAN162836   BLM   PUBLIC CONTACT 1000                         9 O'clock Response Area       CREATE   0      0     0     430     0     0     430     K316   MAGALLON, CHRIS                       CITATION             08/31/16 03:10:23   FIELD_EVENT_DISPATCH   -119.1943      40.8021
BMAN162837   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area       CREATE   0      0     0     587     0     0     587     B323   WAGGONER, SEAN                        VERBAL WARNING RPT   08/31/16 03:11:15   FIELD_EVENT_DISPATCH   -119.2538178   40.7526
BMAN162838   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area       CREATE   0      0     0     213     0     0     213     B315   BLEVINS, COLE                         VERBAL WARNING       08/31/16 03:15:47   FIELD_EVENT_DISPATCH   -119.265796    40.7467
BMAN162839   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area       CREATE   0      1     1     583     1     1     583     I306   CURRY, JASON                          VERBAL WARNING       08/31/16 03:18:34   FIELD_EVENT_DISPATCH   -119.26584     40.7467
BMAN162840   BLM   TRAFFIC STOP    GATE RD 1M                  Gate Road Response Area       CREATE   0      0     0     365     0     0     365     B315   BLEVINS, COLE                         VERBAL WARNING       08/31/16 03:21:52   FIELD_EVENT_DISPATCH   -119.260798    40.7453
BMAN162841   BLM   PUBLIC CONTACT 1000                         9 O'clock Response Area       CREATE   0      0     0     940     0     0     940     K316   MAGALLON, CHRIS                       CITATION             08/31/16 03:22:02   FIELD_EVENT_DISPATCH   -119.194406    40.8023
BMAN162842   BLM   ASSAULT         @230 A                      3 O'clock Response Area       CREATE   26     36    134   457     10    108   431     I203   BARRIOS, KYNAN       Burke, Mark      NO ACTION            08/31/16 03:24:15   DISPATCH               -119.19728     40.7824
BMAN162843   BLM   PUBLIC CONTACT THE MAN                      9 O'clock Response Area       CREATE   0      0     0     9       0     0     9       B300   SULLIVAN, DEBORAH                     PUBLIC ASSIST        08/31/16 03:26:16   FIELD_EVENT_DISPATCH   -119.207153    40.7877
BMAN162844   BLM   PUBLIC CONTACT THE MAN                      9 O'clock Response Area       CREATE   0      0     0     10      0     0     10      B300   SULLIVAN, DEBORAH                     PUBLIC ASSIST        08/31/16 03:26:31   FIELD_EVENT_DISPATCH   -119.207153    40.7877
BMAN162845   BLM   TRAFFIC STOP    GATE TD .5                  3 O'clock Response Area       CREATE   0      1     1     697     1     1     697     B327   STEPHENSON, CAMM                      VERBAL WARNING       08/31/16 03:31:39   FIELD_EVENT_DISPATCH   -119.209556    40.7801
BMAN162846   BLM   TRAFFIC STOP    GATE RD 1M                  Perimeter Response Area       CREATE   0      0     0     481     0     0     481     B311   DEAN, JUSTIN                          VERBAL WARNING       08/31/16 03:33:08   FIELD_EVENT_DISPATCH   -119.273458    40.7515
BMAN162847   BLM   TRAFFIC STOP    5 GATE                      Gate Road Response Area       CREATE   0      0     0     2882    0     0     2882    I306   CURRY, JASON                          TRANSFER             08/31/16 03:38:15   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN162848   BLM   TRAFFIC STOP    200K                        3 O'clock Response Area       CREATE   0      0     0     117     0     0     117     B328   WOOD, NICHOLAS                        NO ACTION            08/31/16 03:42:12   FIELD_EVENT_DISPATCH   -119.187875    40.7826
BMAN162849   BLM   PUBLIC CONTACT 1000 DP                      9 O'clock Response Area       CREATE   0      0     0     316     0     0     316     K316   MAGALLON, CHRIS                       CITATION             08/31/16 03:46:58   FIELD_EVENT_DISPATCH   -119.194836    40.8018
BMAN162850   BLM   TRAFFIC STOP    GATE RD 1M                  Gate Road Response Area       CREATE   0      0     0     471     0     0     471     B315   BLEVINS, COLE                         VERBAL WARNING       08/31/16 03:57:14   FIELD_EVENT_DISPATCH   -119.266011    40.7474
BMAN162851   BLM   TRAFFIC STOP    5 GATE RD                   Gate Road Response Area       CREATE   0      0     0     311     0     0     311     B327   STEPHENSON, CAMM                      VERBAL WARNING       08/31/16 04:01:58   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN162852   BLM   TRAFFIC STOP    GATE RD .5                  9 O'clock Response Area       CREATE   0      0     0     362     0     0     362     B313   ANDRES, BECKY                         VERBAL WARNING RPT   08/31/16 04:02:15   FIELD_EVENT_DISPATCH   -119.204921    40.7956
BMAN164641   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 04:07:43                          -119.20965     40.7799
BMAN164647   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 04:07:43                          -119.20965     40.7799
BMAN164645   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 04:07:43                          -119.20965     40.7799
BMAN164648   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 04:07:43                          -119.20965     40.7799
BMAN164646   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 04:07:43                          -119.20965     40.7799
BMAN164642   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 04:07:43                          -119.20965     40.7799
BMAN164643   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 04:07:43                          -119.20965     40.7799
BMAN164644   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                   0                                                    NO ACTION            08/31/16 04:07:43                          -119.20965     40.7799
BMAN162853   BLM   TRAFFIC STOP    GATE RD 1 M                 Gate Road Response Area       CREATE   0      0     0     375     0     0     375     B315   BLEVINS, COLE                         VERBAL WARNING       08/31/16 04:07:48   FIELD_EVENT_DISPATCH   -119.25775     40.7475
BMAN162854   BLM   PUBLIC CONTACT @230 E                       3 O'clock Response Area       CREATE   0      0     0     11785   0     0     11785   B325   PETERSEN, MARK                        VERBAL WARNING       08/31/16 04:13:41   FIELD_EVENT_DISPATCH   -119.19429     40.7811
BMAN162855   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area       CREATE   0      0     0     161     0     0     161     B313   ANDRES, BECKY                         VERBAL WARNING       08/31/16 04:13:45   FIELD_EVENT_DISPATCH   -119.2679      40.7479
BMAN162856   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area       CREATE   0      0     0     582     0     0     582     B315   BLEVINS, COLE                         VERBAL WARNING       08/31/16 04:20:59   FIELD_EVENT_DISPATCH   -119.259166    40.7463
BMAN162857   BLM   TRAFFIC STOP    .GATE RD 5                  Gate Road Response Area       CREATE   0      0     0     2665    0     0     2665    B313   ANDRES, BECKY                         TRANSFER             08/31/16 04:31:02   FIELD_EVENT_DISPATCH   -119.268543    40.7484
BMAN162858   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area       CREATE   0      0     0     98      0     0     98      B315   BLEVINS, COLE                         VERBAL WARNING       08/31/16 04:32:38   FIELD_EVENT_DISPATCH   -119.25494     40.7512
BMAN162859   BLM   PUBLIC CONTACT 1000                         9 O'clock Response Area       CREATE   0      0     0     1809    0     0     1809    B328   WOOD, NICHOLAS                        TRANSFER             08/31/16 04:35:12   FIELD_EVENT_DISPATCH   -119.19475     40.8017
BMAN162861   BLM   TRAFFIC STOP    GATE .5                     Gate Road Response Area       CREATE   0      0     0     680     0     0     680     B311   DEAN, JUSTIN                          VERBAL WARNING       08/31/16 04:36:18   FIELD_EVENT_DISPATCH   -119.269831    40.7492
BMAN162862   BLM   TRAFFIC STOP    NW PNT 5                    Gate Road Response Area       CREATE   0      0     0     734     0     0     734     B311   DEAN, JUSTIN                          VERBAL WARNING       08/31/16 04:56:09   FIELD_EVENT_DISPATCH   -119.266505    40.7468
BMAN162863   BLM   TRAFFIC STOP    GATE RD 3                   Gate Road Response Area       CREATE   0      0     0     2304    0     0     2304    B327   STEPHENSON, CAMM                      TRANSFER             08/31/16 04:58:32   FIELD_EVENT_DISPATCH   -119.23511     40.7607




                                                                                                                                                                                                                                                           ER00040
BMAN162864   BLM   ASSAULT         @800 F                      9 O'clock Response Area   CREATE   74    172   536   3390    98    462   3316    P306   BARNES, DANIEL       Schultz, Angela   NO ACTION        08/31/16 05:03:36   911                    -119.22085     40.7894
BMAN164649
BMAN162865
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT 1000
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 224 of 499
                                                               3 O'clock Response Area
                                                               9 O'clock Response Area   CREATE
                                                                                                  0
                                                                                                  0     0     0
                                                                                                                    0
                                                                                                                    8225    0     0
                                                                                                                                        0
                                                                                                                                        8225    B314   LASHER, NICHOLAS S
                                                                                                                                                                                              NO ACTION
                                                                                                                                                                                              LE ASSIST
                                                                                                                                                                                                               08/31/16 05:07:43
                                                                                                                                                                                                               08/31/16 05:08:38   FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                          -119.20965
                                                                                                                                                                                                                                                          -119.19475
                                                                                                                                                                                                                                                                         40.7799
                                                                                                                                                                                                                                                                         40.8017
BMAN162866   BLM   TRAFFIC STOP    GATE RD .1                  Gate Road Response Area   CREATE   0     0     0     2250    0     0     2250    B311   DEAN, JUSTIN                           VERBAL WARNING   08/31/16 05:22:35   FIELD_EVENT_DISPATCH   -119.271933    40.7501
BMAN162867   BLM   PUBLIC CONTACT 1000 DP                      9 O'clock Response Area   CREATE   0     0     0     6776    0     0     6776    K316   MAGALLON, CHRIS                        CITATION         08/31/16 05:31:21   FIELD_EVENT_DISPATCH   -119.19475     40.8018
BMAN162868   BLM   TRAFFIC STOP    GATE RD 1                   Gate Road Response Area   CREATE   0     0     0     521     0     0     521     B315   BLEVINS, COLE                          VERBAL WARNING   08/31/16 05:47:08   FIELD_EVENT_DISPATCH   -119.269338    40.7491
BMAN162869   BLM   TRAFFIC STOP    1 MI GATE RD                Gate Road Response Area   CREATE   0     0     0     1661    0     0     1661    B315   BLEVINS, COLE                          VERBAL WARNING   08/31/16 05:56:53   FIELD_EVENT_DISPATCH   -119.257235    40.7484
BMAN162870   BLM   TRAFFIC STOP    GATE D-LOT                  3 O'clock Response Area   CREATE   0     0     0     104     0     0     104     B115   JOHNSON, RAYMOND I                     VERBAL WARNING   08/31/16 06:05:28   FIELD_EVENT_DISPATCH   -119.21149     40.7679
BMAN164655   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 06:07:43                          -119.20965     40.7799
BMAN164658   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 06:07:43                          -119.20965     40.7799
BMAN164660   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 06:07:43                          -119.20965     40.7799
BMAN164650   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 06:07:43                          -119.20965     40.7799
BMAN164652   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 06:07:43                          -119.20965     40.7799
BMAN164656   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 06:07:43                          -119.20965     40.7799
BMAN164662   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 06:07:43                          -119.20965     40.7799
BMAN164664   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 06:07:43                          -119.20965     40.7799
BMAN164653   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 06:07:43                          -119.20965     40.7799
BMAN164654   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 06:07:43                          -119.20965     40.7799
BMAN164659   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 06:07:43                          -119.20965     40.7799
BMAN164663   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 06:07:43                          -119.20965     40.7799
BMAN164651   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 06:07:43                          -119.20965     40.7799
BMAN164657   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 06:07:43                          -119.20965     40.7799
BMAN164661   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 06:07:43                          -119.20965     40.7799
BMAN162871   BLM   TRAFFIC STOP    @Gate Road MM 1             Gate Road Response Area   CREATE   0     0     0     488     0     0     488     B115   JOHNSON, RAYMOND I                     VERBAL WARNING   08/31/16 06:11:02   FIELD_EVENT_DISPATCH   -119.25877     40.7464
BMAN162872   BLM   PUBLIC CONTACT ROBOHEART RAVE               9 O'clock Response Area   CREATE   0     0     0     1000    0     0     1000    B126   ROMERO, CLAYTON                        CITATION         08/31/16 06:11:07   FIELD_EVENT_DISPATCH   -119.195201    40.8023
                                                                                                                                                       MARSOOBIAN, JASON
BMAN162873   BLM   PUBLIC CONTACT 900                          Perimeter Response Area   CREATE   0     0     0     29118   0     0     29118   B121                                          VERBAL WARNING   08/31/16 06:19:30   FIELD_EVENT_DISPATCH   -119.23511     40.7473
                                                                                                                                                       A
BMAN162874   BLM   PUBLIC CONTACT MIAYN WARRIOR RAVE           9 O'clock Response Area   CREATE   0     0     0     1849    0     0     1849    B100   LLOYD, RICHARD                         NO ACTION        08/31/16 06:20:09   FIELD_EVENT_DISPATCH   -119.197196    40.8003
BMAN162875   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area   CREATE   0     0     0     243     0     0     243     B315   BLEVINS, COLE                          VERBAL WARNING   08/31/16 06:24:38   FIELD_EVENT_DISPATCH   -119.263115    40.7457
BMAN162876   BLM   TRAFFIC STOP    @Gate Road MM 1             Gate Road Response Area   CREATE   0     0     0     2550    0     0     2550    B115   JOHNSON, RAYMOND I                     NO ACTION        08/31/16 06:25:59   FIELD_EVENT_DISPATCH   -119.25877     40.7464
                                                                                                                                                       MARSOOBIAN, JASON
BMAN162877   BLM   PUBLIC CONTACT ROBOHEART RAVE               Perimeter Response Area   CREATE   0     0     0     7044    0     0     7044    B121                                          PUBLIC ASSIST    08/31/16 06:30:24   FIELD_EVENT_DISPATCH   -119.23511     40.7473
                                                                                                                                                       A
BMAN162878   BLM   PUBLIC CONTACT MIIAYN RAVE                  9 O'clock Response Area   CREATE   0     0     0     10      0     0     10      B120   MILLER, JEFFERY                        PUBLIC ASSIST    08/31/16 06:34:16   FIELD_EVENT_DISPATCH   -119.197175    40.8002
BMAN162879   BLM   PUBLIC CONTACT ROBOHEART RAVE               Perimeter Response Area   CREATE   0     0     0     764     0     0     764     K123   RICE, CHRISTOPHER                      CITATION         08/31/16 06:37:17   FIELD_EVENT_DISPATCH   -119.194836    40.8033
BMAN162880   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area   CREATE   0     0     0     1783    0     0     1783    B129   SMITH, IRA                             PUBLIC ASSIST    08/31/16 06:45:32   FIELD_EVENT_DISPATCH   -119.232301    40.7798
BMAN162881   BLM   TRAFFIC STOP    GATE ROAD M1                Gate Road Response Area   CREATE   0     0     0     72      0     0     72      K111   HUSTON, CHARLES                        NO ACTION        08/31/16 06:56:20   FIELD_EVENT_DISPATCH   -119.2587719   40.7464
BMAN162882   BLM   PUBLIC CONTACT ROBOHEART RAVE               9 O'clock Response Area   CREATE   0     0     0     503     0     0     503     B110   SONES, BRADLEY P                       CITATION         08/31/16 07:04:14   FIELD_EVENT_DISPATCH   -119.19357     40.8026
BMAN164671   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 07:07:43                          -119.20965     40.7799
BMAN164677   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 07:07:43                          -119.20965     40.7799
BMAN164665   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 07:07:43                          -119.20965     40.7799
BMAN164666   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 07:07:43                          -119.20965     40.7799
BMAN164673   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 07:07:43                          -119.20965     40.7799
BMAN164674   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 07:07:43                          -119.20965     40.7799
BMAN164679   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 07:07:43                          -119.20965     40.7799
BMAN164681   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 07:07:43                          -119.20965     40.7799
BMAN164668   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 07:07:43                          -119.20965     40.7799
BMAN164672   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 07:07:43                          -119.20965     40.7799
BMAN164676   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 07:07:43                          -119.20965     40.7799
BMAN164682   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 07:07:43                          -119.20965     40.7799
BMAN164683   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 07:07:43                          -119.20965     40.7799
BMAN164684   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 07:07:43                          -119.20965     40.7799
BMAN164667   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 07:07:43                          -119.20965     40.7799
BMAN164669   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 07:07:43                          -119.20965     40.7799
BMAN164670   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 07:07:43                          -119.20965     40.7799
BMAN164675   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 07:07:43                          -119.20965     40.7799
BMAN164678   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 07:07:43                          -119.20965     40.7799
BMAN164680   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 07:07:43                          -119.20965     40.7799
BMAN162883   BLM   TRAFFIC STOP    GATE RD MM1                 Gate Road Response Area   CREATE   0     0     0     2690    0     0     2690    B115   JOHNSON, RAYMOND I                     CITATION         08/31/16 07:08:39   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN162884   BLM   PUBLIC CONTACT DEEP PLAYA                   9 O'clock Response Area   CREATE   0     0     0     272     0     0     272     B129   SMITH, IRA                             PUBLIC ASSIST    08/31/16 07:15:39   FIELD_EVENT_DISPATCH   -119.193226    40.8031
BMAN162885   BLM   TRAFFIC STOP    ENTRANCE RD                 Gate Road Response Area   CREATE   0     0     0     598     0     0     598     K111   HUSTON, CHARLES                        VERBAL WARNING   08/31/16 07:17:13   FIELD_EVENT_DISPATCH   -119.240735    40.7641
BMAN162886   BLM   PUBLIC CONTACT DEEP PLAYA                   9 O'clock Response Area   CREATE   0     0     0     858     0     0     858     B129   SMITH, IRA                             PUBLIC ASSIST    08/31/16 07:20:22   FIELD_EVENT_DISPATCH   -119.191661    40.8029
BMAN162887   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area   CREATE   0     0     0     378     0     0     378     K111   HUSTON, CHARLES                        VERBAL WARNING   08/31/16 07:26:55   FIELD_EVENT_DISPATCH   -119.25009     40.7578
BMAN162888   BLM   PUBLIC CONTACT @0500L                       3 O'clock Response Area   CREATE   0     0     0     16      0     0     16      K123   RICE, CHRISTOPHER                      PUBLIC ASSIST    08/31/16 07:33:41   FIELD_EVENT_DISPATCH   -119.199665    40.7741
BMAN162889   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area   CREATE   0     0     0     104     0     0     104     K111   HUSTON, CHARLES                        VERBAL WARNING   08/31/16 07:37:34   FIELD_EVENT_DISPATCH   -119.252215    40.7541
BMAN162890   BLM   PUBLIC CONTACT BETWEEN THE PYRAMIDS         3 O'clock Response Area   CREATE   0     0     0     1206    0     0     1206    B120   R191                                   PUBLIC ASSIST    08/31/16 07:48:37   FIELD_EVENT_DISPATCH   -119.18739     40.7909
BMAN162891   BLM   TRAFFIC STOP    GATE RD MM1                 Gate Road Response Area   CREATE   0     0     0     366     0     0     366     B115   JOHNSON, RAYMOND I                     VERBAL WARNING   08/31/16 07:53:38   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN162892   BLM   ASSIST          @805 I                      9 O'clock Response Area   CREATE   0     0     0     1291    0     0     1291    B117   R224                                   PUBLIC ASSIST    08/31/16 07:57:20   FIELD_EVENT_DISPATCH   -119.22313     40.7904
BMAN162893   BLM   TRAFFIC STOP    GATE RD MM1                 Gate Road Response Area   CREATE   0     0     0     406     0     0     406     B115   JOHNSON, RAYMOND I                     VERBAL WARNING   08/31/16 08:00:50   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN162894   BLM   ASSIST          ROBOHEART RAVE              9 O'clock Response Area   CREATE   0     0     0     1343    0     0     1343    B100   R325                                   LE ASSIST        08/31/16 08:01:40   FIELD_EVENT_DISPATCH   -119.19372     40.8007
BMAN162895   BLM   ASSIST          @The Temple                 9 O'clock Response Area   CREATE   175   635   854   1336    460   679   1161    B110   SONES, BRADLEY P     Eck, Adam         NO ACTION        08/31/16 08:02:21                          -119.2001      40.7912
BMAN164696   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164701   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164702   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164705   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164710   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164711   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164713   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164723   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164729   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164695   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164698   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164704   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164706   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164707   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164708   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164712   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164715   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164717   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164697   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164699   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164714   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164716   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164718   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164724   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164726   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164727   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164728   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164730   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164694   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164700   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164703   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164709   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164719   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164720   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164721   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799
BMAN164722   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                     NO ACTION        08/31/16 08:08:58                          -119.20965     40.7799




                                                                                                                                                                                                                                                   ER00041
BMAN164725   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 08:08:58                          -119.20965     40.7799
BMAN162896
BMAN162897
             BLM
             BLM
                   PUBLIC CONTACT 1000 PLAYA
                   TRAFFIC STOP    GATE RD 1MM
                                                                       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 225 of 499
                                                                 9 O'clock Response Area
                                                                 Gate Road Response Area
                                                                                               CREATE
                                                                                               CREATE
                                                                                                        0
                                                                                                        0
                                                                                                              0
                                                                                                              0
                                                                                                                    0
                                                                                                                    0
                                                                                                                          707
                                                                                                                          1512
                                                                                                                                 0
                                                                                                                                 0
                                                                                                                                       0
                                                                                                                                       0
                                                                                                                                             707
                                                                                                                                             1512
                                                                                                                                                    B127
                                                                                                                                                    B115
                                                                                                                                                           MACHLER, FRANK
                                                                                                                                                           JOHNSON, RAYMOND I
                                                                                                                                                                                            CITATION
                                                                                                                                                                                            VERBAL WARNING RPT
                                                                                                                                                                                                                 08/31/16 08:15:10
                                                                                                                                                                                                                 08/31/16 08:20:47
                                                                                                                                                                                                                                     FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                     FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                            -119.195093
                                                                                                                                                                                                                                                            -119.2512657
                                                                                                                                                                                                                                                                           40.8024
                                                                                                                                                                                                                                                                           40.7559
BMAN162899   BLM   PUBLIC CONTACT THE TEMPLE                     3 O'clock Response Area       CREATE   0     0     0     85     0     0     85     B120   MILLER, JEFFERY                  PUBLIC ASSIST        08/31/16 08:24:44   FIELD_EVENT_DISPATCH   -119.200501    40.7908
BMAN162898   BLM   PUBLIC CONTACT MADUSA                         Outside Event Response Area   CREATE   0     0     0     28     0     0     28     K112   STOLTS, DAVID                    PUBLIC ASSIST        08/31/16 08:24:50   FIELD_EVENT_DISPATCH   -119.351691    40.6539
BMAN162900   BLM   ASSAULT         300 ESPLANADE                 3 O'clock Response Area       CREATE   0     0     0     1671   0     0     1671   B129   SMITH, IRA                       NO ACTION            08/31/16 08:29:35   FIELD_EVENT_DISPATCH   -119.19999     40.7814
BMAN162901   BLM   ASSIST          @ART BRC Lighthouse Service   9 O'clock Response Area       CREATE   0     0     0     669    0     0     669    B127                                    NO ACTION            08/31/16 08:35:50   FIELD_EVENT_DISPATCH   -119.20278     40.797
BMAN162902   BLM   TRAFFIC STOP    @0500L                        3 O'clock Response Area       CREATE   0     0     0     66     0     0     66     K123   RICE, CHRISTOPHER                NO ACTION            08/31/16 08:36:55   FIELD_EVENT_DISPATCH   -119.211853    40.7818
BMAN162903   BLM   ASSIST          @945 K                        9 O'clock Response Area       CREATE   22    235   275   4675   213   253   4653   B127   MACHLER, FRANK       Eck, Adam   PUBLIC ASSIST        08/31/16 08:43:36                          -119.21378     40.7999
BMAN162905   BLM   ASSIST          @300 Es:KEYHOLE               3 O'clock Response Area       CREATE   126   469   469   1868   343   343   1742   B113   BOXX, MELISSA J      Eck, Adam   NO ACTION            08/31/16 08:50:07   911                    -119.20009     40.7816
BMAN162904   BLM   TRAFFIC STOP    GATE RD MM2                   Gate Road Response Area       CREATE   0     0     0     479    0     0     479    B115   JOHNSON, RAYMOND I               VERBAL WARNING       08/31/16 08:50:44   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN162906   BLM   TRAFFIC STOP    GATE RD MM1                   3 O'clock Response Area       CREATE   0     0     0     413    0     0     413    K123   RICE, CHRISTOPHER                NO ACTION            08/31/16 09:01:40   FIELD_EVENT_DISPATCH   -119.211638    40.7717
BMAN162907   BLM   TRAFFIC STOP    GATE RD MM3                   Gate Road Response Area       CREATE   0     0     0     182    0     0     182    B115   JOHNSON, RAYMOND I               VERBAL WARNING       08/31/16 09:04:13   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN162908   BLM   PUBLIC CONTACT TREGO HOT SPRINGS              Outside Event Response Area   CREATE   0     0     0     345    0     0     345    B128   FONKEN, PETER                    PUBLIC ASSIST        08/31/16 09:07:21   FIELD_EVENT_DISPATCH   -119.1164927   40.7719
BMAN164731   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164733   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164739   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164742   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164745   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164750   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164751   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164752   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164753   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164760   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164761   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164763   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164776   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164740   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164741   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164743   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164749   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164759   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164769   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164774   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164775   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164732   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164735   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164744   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164746   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164747   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164748   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164754   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164755   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164757   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164758   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164762   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164765   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164767   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164734   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164736   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164737   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164738   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164756   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164764   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164766   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164768   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164770   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164771   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164772   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN164773   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 09:08:58                          -119.20965     40.7799
BMAN162909   BLM   TRAFFIC STOP    GREETERS                      3 O'clock Response Area       CREATE   0     0     0     44     0     0     44     K123   RICE, CHRISTOPHER                NO ACTION            08/31/16 09:09:27   FIELD_EVENT_DISPATCH   -119.211638    40.7717
BMAN162910   BLM   TRAFFIC STOP    @Gate Road MM 2               Gate Road Response Area       CREATE   0     0     0     517    0     0     517    B115   JOHNSON, RAYMOND I               VERBAL WARNING       08/31/16 09:16:15   FIELD_EVENT_DISPATCH   -119.24888     40.7588
BMAN162911   BLM   ASSIST          @200 J                        3 O'clock Response Area       CREATE   0     0     0     1792   0     0     1792   B124   FELIX, ERNESTO                   CITATION             08/31/16 09:21:28   FIELD_EVENT_DISPATCH   -119.18871     40.7828
BMAN162913   BLM   TRAFFIC STOP    L 430                         3 O'clock Response Area       CREATE   0     0     0     6641   0     0     6641   K123   RICE, CHRISTOPHER                VERBAL WARNING       08/31/16 09:26:00   FIELD_EVENT_DISPATCH   -119.211638    40.7717
BMAN162914   BLM   TRAFFIC STOP    GATE ROAD MM2 :6JCV726.CA     Gate Road Response Area       CREATE   0     0     0     477    0     0     477    K111   HUSTON, CHARLES                  WRITTEN WARNING      08/31/16 09:27:16   FIELD_EVENT_DISPATCH   -119.250905    40.756
BMAN162915   BLM   PUBLIC CONTACT 930 E                          9 O'clock Response Area       CREATE   0     0     0     1574   0     0     1574   B117   R224                             PUBLIC ASSIST        08/31/16 09:31:16   FIELD_EVENT_DISPATCH   -119.2134536   40.7957
BMAN162916   BLM   TRAFFIC STOP    @0400 L                       3 O'clock Response Area       CREATE   0     0     0     5581   0     0     5581   B113   BOXX, MELISSA J                  LE ASSIST            08/31/16 09:31:46   FIELD_EVENT_DISPATCH   -119.20181     40.7732
BMAN162917   BLM   PUBLIC CONTACT CENTER CAMP                    3 O'clock Response Area       CREATE   0     0     0     104    0     0     104    P102   SHILAIKIS, ROBERT                NO ACTION            08/31/16 09:33:24   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN162918   BLM   MEDICAL         200 J                         3 O'clock Response Area       CREATE   0     0     0     1066   0     0     1066   B110   R158                                                  08/31/16 09:33:46   FIELD_EVENT_DISPATCH   -119.1887096   40.7828
BMAN162919   BLM   TRAFFIC STOP    GATE RD MM2                   Gate Road Response Area       CREATE   0     0     0     129    0     0     129    B115   JOHNSON, RAYMOND I               NO ACTION            08/31/16 09:41:04   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN162920   BLM   TRAFFIC STOP    GATE RD POST 2                Gate Road Response Area       CREATE   0     0     0     502    0     0     502    B115   JOHNSON, RAYMOND I               VERBAL WARNING       08/31/16 09:43:26   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN162922   BLM   TRAFFIC STOP    WILL CALL                     Perimeter Response Area       CREATE   0     0     0     1945   0     0     1945   B128   FONKEN, PETER                    CITATION             08/31/16 09:52:11   FIELD_EVENT_DISPATCH   -119.2394944   40.7618
BMAN162923   BLM   PUBLIC CONTACT @200J                          3 O'clock Response Area       CREATE   0     0     0     1366   0     0     1366   B124   FELIX, ERNESTO                   CITATION             08/31/16 09:59:36   FIELD_EVENT_DISPATCH   -119.21149     40.7679
BMAN162925   BLM   TRAFFIC STOP    GATE RD                       Gate Road Response Area       CREATE   0     0     0     647    0     0     647    B115   JOHNSON, RAYMOND I               VERBAL WARNING       08/31/16 09:59:46   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
                                                                                                                                                           MARSOOBIAN, JASON
BMAN162926   BLM   TRAFFIC STOP    900 ES                        9 O'clock Response Area       CREATE   0     0     0     804    0     0     804    B121                                    WRITTEN WARNING      08/31/16 10:04:40   FIELD_EVENT_DISPATCH   -119.212805    40.7913
                                                                                                                                                           A
BMAN162927   BLM   TRAFFIC STOP    @0315K                        3 O'clock Response Area       CREATE   0     0     0     744    0     0     744    B125   PAIVA, GEORGE                    VERBAL WARNING RPT   08/31/16 10:06:05   FIELD_EVENT_DISPATCH   -119.197711    40.7725
BMAN164785   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:08:58                          -119.20965     40.7799
BMAN164790   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:08:58                          -119.20965     40.7799
BMAN164791   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:08:58                          -119.20965     40.7799
BMAN164793   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:08:58                          -119.20965     40.7799
BMAN164786   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:08:58                          -119.20965     40.7799
BMAN164787   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:08:58                          -119.20965     40.7799
BMAN164788   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:08:58                          -119.20965     40.7799
BMAN164794   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:08:58                          -119.20965     40.7799
BMAN164796   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:08:58                          -119.20965     40.7799
BMAN164789   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:08:58                          -119.20965     40.7799
BMAN164792   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:08:58                          -119.20965     40.7799
BMAN164795   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:08:58                          -119.20965     40.7799
BMAN164797   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:08:58                          -119.20965     40.7799
BMAN164798   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:10:33                          -119.20965     40.7799
BMAN164801   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:10:33                          -119.20965     40.7799
BMAN164803   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:10:33                          -119.20965     40.7799
BMAN164807   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:10:33                          -119.20965     40.7799
BMAN164809   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:10:33                          -119.20965     40.7799
BMAN164810   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:10:33                          -119.20965     40.7799
BMAN164816   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:10:33                          -119.20965     40.7799
BMAN164817   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:10:33                          -119.20965     40.7799
BMAN164820   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:10:33                          -119.20965     40.7799
BMAN164824   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:10:33                          -119.20965     40.7799
BMAN164826   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:10:33                          -119.20965     40.7799
BMAN164835   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:10:33                          -119.20965     40.7799
BMAN164799   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:10:33                          -119.20965     40.7799
BMAN164805   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:10:33                          -119.20965     40.7799
BMAN164811   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                  0                                              NO ACTION            08/31/16 10:10:33                          -119.20965     40.7799




                                                                                                                                                                                                                                                     ER00042
BMAN164813   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164819
BMAN164822
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 226 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                              0
                                                                                                              0
                                                                                                                             0
                                                                                                                             0
                                                                                                                                                                NO ACTION
                                                                                                                                                                NO ACTION
                                                                                                                                                                                 08/31/16 10:10:33
                                                                                                                                                                                 08/31/16 10:10:33
                                                                                                                                                                                                                            -119.20965
                                                                                                                                                                                                                            -119.20965
                                                                                                                                                                                                                                           40.7799
                                                                                                                                                                                                                                           40.7799
BMAN164828   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164833   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164839   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164802   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164808   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164815   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164825   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164829   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164830   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164831   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164836   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164837   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164800   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164804   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164806   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164812   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164814   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164818   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164821   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164823   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164827   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164832   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164834   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164838   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN164840   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 10:10:33                          -119.20965     40.7799
BMAN162928   BLM   TRAFFIC STOP    GATE RD MM1.5               Gate Road Response Area   CREATE   0   0   0   371    0   0   371    K111   HUSTON, CHARLES      VERBAL WARNING   08/31/16 10:10:46   FIELD_EVENT_DISPATCH   -119.254253    40.7517
BMAN162929   BLM   PUBLIC CONTACT 700 L                        9 O'clock Response Area   CREATE   0   0   0   21     0   0   21     B126   ROMERO, CLAYTON      PUBLIC ASSIST    08/31/16 10:13:53   FIELD_EVENT_DISPATCH   -119.2258689   40.7825
BMAN162930   BLM   PUBLIC CONTACT @945 J                       9 O'clock Response Area   CREATE   0   0   0   2242   0   0   2242   B127   MACHLER, FRANK       NO ACTION        08/31/16 10:15:38   FIELD_EVENT_DISPATCH   -119.21345     40.7993
BMAN162931   BLM   PUBLIC CONTACT 730 L                        9 O'clock Response Area   CREATE   0   0   0   15     0   0   15     B100   LLOYD, RICHARD       PUBLIC ASSIST    08/31/16 10:18:19   FIELD_EVENT_DISPATCH   -119.2265474   40.7864
                                                                                                                                           MARSOOBIAN, JASON
BMAN162932   BLM   PUBLIC CONTACT 1000 ES                      9 O'clock Response Area   CREATE   0   0   0   5      0   0   5      B121                        PUBLIC ASSIST    08/31/16 10:20:19   FIELD_EVENT_DISPATCH   -119.2087646   40.793
                                                                                                                                           A
BMAN162933   BLM   PUBLIC CONTACT 745 L                        9 O'clock Response Area   CREATE   0   0   0   32     0   0   32     B100   LLOYD, RICHARD       PUBLIC ASSIST    08/31/16 10:20:42   FIELD_EVENT_DISPATCH   -119.2263722   40.7884
BMAN162936   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area   CREATE   0   0   0   1107   0   0   1107   B115   JOHNSON, RAYMOND I   CITATION         08/31/16 10:21:45   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN163017   BLM   PUBLIC CONTACT 900 F                        9 O'clock Response Area   CREATE   0   0   0   9      0   0   9      B126   ROMERO, CLAYTON      PUBLIC ASSIST    08/31/16 10:25:03   FIELD_EVENT_DISPATCH   -119.2169769   40.7944
BMAN163138   BLM   TRAFFIC STOP    ENTRANCE RD MM 2.5          Gate Road Response Area   CREATE   0   0   0   921    0   0   921    K112   STOLTS, DAVID        VERBAL WARNING   08/31/16 10:28:53   FIELD_EVENT_DISPATCH   -119.2429836   40.7645
BMAN163171   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area   CREATE   0   0   0   218    0   0   218    K111   HUSTON, CHARLES      VERBAL WARNING   08/31/16 10:31:31   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN163172   BLM   PUBLIC CONTACT WILL CALL                    Perimeter Response Area   CREATE   0   0   0   13     0   0   13     B128   FONKEN, PETER        PUBLIC ASSIST    08/31/16 10:32:23   FIELD_EVENT_DISPATCH   -119.2394944   40.7618
BMAN163173   BLM   PUBLIC CONTACT WILL CALL                    Perimeter Response Area   CREATE   0   0   0   25     0   0   25     B128   FONKEN, PETER        PUBLIC ASSIST    08/31/16 10:32:46   FIELD_EVENT_DISPATCH   -119.2394944   40.7618
BMAN163174   BLM   PUBLIC CONTACT 845 H                        9 O'clock Response Area   CREATE   0   0   0   13     0   0   13     B126   ROMERO, CLAYTON      PUBLIC ASSIST    08/31/16 10:33:40   FIELD_EVENT_DISPATCH   -119.2196355   40.7941
BMAN163175   BLM   PUBLIC CONTACT @0345K                       3 O'clock Response Area   CREATE   0   0   0   2483   0   0   2483   B125   PAIVA, GEORGE        LE ASSIST        08/31/16 10:35:55   FIELD_EVENT_DISPATCH   -119.199728    40.7726
BMAN163176   BLM   PUBLIC CONTACT 845 I                        9 O'clock Response Area   CREATE   0   0   0   30     0   0   30     B100   LLOYD, RICHARD       PUBLIC ASSIST    08/31/16 10:37:48   FIELD_EVENT_DISPATCH   -119.2203207   40.7945
                                                                                                                                           MARSOOBIAN, JASON
BMAN163177   BLM   PUBLIC CONTACT 745 L                        9 O'clock Response Area   CREATE   0   0   0   23     0   0   23     B121                        PUBLIC ASSIST    08/31/16 10:38:24   FIELD_EVENT_DISPATCH   -119.2263722   40.7884
                                                                                                                                           A
BMAN163178   BLM   PUBLIC CONTACT TEMPLE                       9 O'clock Response Area   CREATE   0   0   0   998    0   0   998    P102   SHILAIKIS, ROBERT    NO ACTION        08/31/16 10:39:56   FIELD_EVENT_DISPATCH   -119.2000994   40.7912
BMAN163179   BLM   TRAFFIC STOP    GATE RD MILE POST 2         Gate Road Response Area   CREATE   0   0   0   753    0   0   753    B115   JOHNSON, RAYMOND I   VERBAL WARNING   08/31/16 10:46:23   FIELD_EVENT_DISPATCH   -119.2488794   40.7588
BMAN163180   BLM   PUBLIC CONTACT 800 J                        9 O'clock Response Area   CREATE   0   0   0   2567   0   0   2567   B127   MACHLER, FRANK       LE ASSIST        08/31/16 10:47:32   FIELD_EVENT_DISPATCH   -119.2241844   40.79
BMAN163182   BLM   TRAFFIC STOP    GATE RD MM2                 Gate Road Response Area   CREATE   0   0   0   397    0   0   397    B115   JOHNSON, RAYMOND I   VERBAL WARNING   08/31/16 11:02:56   FIELD_EVENT_DISPATCH   -119.2488794   40.7588
BMAN163183   BLM   PUBLIC CONTACT 800 K                        9 O'clock Response Area   CREATE   0   0   0   4      0   0   4      B126   ROMERO, CLAYTON      PUBLIC ASSIST    08/31/16 11:05:05   FIELD_EVENT_DISPATCH   -119.2250192   40.7902
BMAN164848   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164858   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164865   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164871   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164877   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164880   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164886   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164887   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164893   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164899   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164910   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164914   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164918   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164921   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164923   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164924   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164925   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164932   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164936   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164937   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164941   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164943   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164944   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164945   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164949   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164955   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164959   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164962   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164966   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164967   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164980   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164988   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164845   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164853   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164855   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164859   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164861   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164863   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164869   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164870   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164872   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164874   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164876   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164882   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164884   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164888   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164895   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164902   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164906   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164907   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164922   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164926   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164929   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164942   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799
BMAN164946   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION        08/31/16 11:10:33                          -119.20965     40.7799




                                                                                                                                                                                                                     ER00043
BMAN164947   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164952
BMAN164956
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 227 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                               0
                                                                                                               0
                                                                                                                             0
                                                                                                                             0
                                                                                                                                                           NO ACTION
                                                                                                                                                           NO ACTION
                                                                                                                                                                           08/31/16 11:10:33
                                                                                                                                                                           08/31/16 11:10:33
                                                                                                                                                                                                                      -119.20965
                                                                                                                                                                                                                      -119.20965
                                                                                                                                                                                                                                     40.7799
                                                                                                                                                                                                                                     40.7799
BMAN164957   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164970   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164971   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164973   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164974   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164978   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164981   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164983   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164984   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164985   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164989   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164992   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164844   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164846   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164850   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164852   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164854   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164856   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164862   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164864   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164868   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164873   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164875   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164879   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164881   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164883   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164889   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164891   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164896   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164897   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164900   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164901   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164903   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164904   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164908   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164911   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164913   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164915   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164919   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164920   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164928   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164931   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164933   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164935   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164939   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164940   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164948   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164950   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164951   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164953   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164958   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164961   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164963   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164964   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164965   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164969   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164976   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164977   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164990   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164847   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164849   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164851   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164857   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164860   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164866   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164867   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164878   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164885   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164890   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164892   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164894   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164898   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164905   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164909   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164912   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164916   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164917   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164927   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164930   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164934   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164938   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164960   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164968   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164975   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164979   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164982   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164986   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164987   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN164991   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0             0                             NO ACTION       08/31/16 11:10:33                          -119.20965     40.7799
BMAN163185   BLM   PUBLIC CONTACT @0400G                       3 O'clock Response Area   CREATE   0   0   0    11   0   0    11   B125   PAIVA, GEORGE     PUBLIC ASSIST   08/31/16 11:17:33   FIELD_EVENT_DISPATCH   -119.199728    40.7726
BMAN163186   BLM   PUBLIC CONTACT @0400G                       3 O'clock Response Area   CREATE   0   0   0    8    0   0    8    B125   PAIVA, GEORGE     PUBLIC ASSIST   08/31/16 11:18:11   FIELD_EVENT_DISPATCH   -119.199728    40.7726
BMAN163187   BLM   PUBLIC CONTACT 0200J                        3 O'clock Response Area   CREATE   0   0   0    15   0   0    15   B124   FELIX, ERNESTO    PUBLIC ASSIST   08/31/16 11:21:08   FIELD_EVENT_DISPATCH   -119.21149     40.7679
BMAN163188   BLM   PUBLIC CONTACT 0200 J                       3 O'clock Response Area   CREATE   0   0   0    9    0   0    9    B124   FELIX, ERNESTO    PUBLIC ASSIST   08/31/16 11:21:32   FIELD_EVENT_DISPATCH   -119.21149     40.7679
BMAN163189   BLM   PUBLIC CONTACT 0200J                        3 O'clock Response Area   CREATE   0   0   0    8    0   0    8    B124   FELIX, ERNESTO    PUBLIC ASSIST   08/31/16 11:22:09   FIELD_EVENT_DISPATCH   -119.21149     40.7679
BMAN163190   BLM   PUBLIC CONTACT 700 L                        9 O'clock Response Area   CREATE   0   0   0    7    0   0    7    B126   ROMERO, CLAYTON   PUBLIC ASSIST   08/31/16 11:25:04   FIELD_EVENT_DISPATCH   -119.2258689   40.7825
BMAN163191   BLM   PUBLIC CONTACT 0200 J                       3 O'clock Response Area   CREATE   0   0   0    10   0   0    10   B124   FELIX, ERNESTO    PUBLIC ASSIST   08/31/16 11:25:19   FIELD_EVENT_DISPATCH   -119.21149     40.7679
BMAN163192   BLM   PUBLIC CONTACT 0200J                        3 O'clock Response Area   CREATE   0   0   0    7    0   0    7    B124   FELIX, ERNESTO    PUBLIC ASSIST   08/31/16 11:25:37   FIELD_EVENT_DISPATCH   -119.21149     40.7679
BMAN163193   BLM   PUBLIC CONTACT 0200 J                       3 O'clock Response Area   CREATE   0   0   0    10   0   0    10   B124   FELIX, ERNESTO    PUBLIC ASSIST   08/31/16 11:26:04   FIELD_EVENT_DISPATCH   -119.21149     40.7679
BMAN163194   BLM   PUBLIC CONTACT K 800                        9 O'clock Response Area   CREATE   0   1   17   35   1   17   35   B127   MACHLER, FRANK    NO ACTION       08/31/16 11:33:16   FIELD_EVENT_DISPATCH   -119.2250192   40.7902
BMAN163195   BLM   PUBLIC CONTACT 0530B                        3 O'clock Response Area   CREATE   0   0   0    7    0   0    7    B124   FELIX, ERNESTO    PUBLIC ASSIST   08/31/16 11:39:11   FIELD_EVENT_DISPATCH   -119.21149     40.7679
BMAN163196   BLM   PUBLIC CONTACT 730 K                        9 O'clock Response Area   CREATE   0   0   0    35   0   0    35   B127   MACHLER, FRANK    PUBLIC ASSIST   08/31/16 11:40:27   FIELD_EVENT_DISPATCH   -119.2256806   40.7864




                                                                                                                                                                                                               ER00044
BMAN163197   BLM   PUBLIC CONTACT 715 L                        9 O'clock Response Area   CREATE   0      0     0     7       0     0     7       B129   SMITH, IRA                             PUBLIC ASSIST    08/31/16 11:41:42   FIELD_EVENT_DISPATCH   -119.2263787   40.7844
BMAN163198
BMAN163199
             BLM
             BLM
                   PUBLIC CONTACT @The Black Hole
                   PUBLIC CONTACT 645 L
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 228 of 499
                                                               3 O'clock Response Area
                                                               9 O'clock Response Area
                                                                                         CREATE
                                                                                         CREATE
                                                                                                  0
                                                                                                  0
                                                                                                         0
                                                                                                         0
                                                                                                               0
                                                                                                               0
                                                                                                                     1229
                                                                                                                     214
                                                                                                                             0
                                                                                                                             0
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                         1229
                                                                                                                                         214
                                                                                                                                                 B124
                                                                                                                                                 B126
                                                                                                                                                        FELIX, ERNESTO
                                                                                                                                                        ROMERO, CLAYTON
                                                                                                                                                                                               LE ASSIST
                                                                                                                                                                                               PUBLIC ASSIST
                                                                                                                                                                                                                08/31/16 11:42:10
                                                                                                                                                                                                                08/31/16 11:43:56
                                                                                                                                                                                                                                    FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                    FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                           -119.21504
                                                                                                                                                                                                                                                           -119.2250269
                                                                                                                                                                                                                                                                          40.7777
                                                                                                                                                                                                                                                                          40.7806
BMAN163200   BLM   PUBLIC CONTACT 800 H                        9 O'clock Response Area   CREATE   0      0     0     9       0     0     9       B129   SMITH, IRA                             PUBLIC ASSIST    08/31/16 11:52:11   FIELD_EVENT_DISPATCH   -119.2225148   40.7897
BMAN163201   BLM   TRAFFIC STOP    GATE RD MM2                 Gate Road Response Area   CREATE   0      0     0     331     0     0     331     B115   JOHNSON, RAYMOND I                     VERBAL WARNING   08/31/16 11:54:43   FIELD_EVENT_DISPATCH   -119.2488794   40.7588
BMAN165045   BLM   PUBLIC CONTACT @BLM Mobile Command Center                                      0                  0                   0                                                     NO ACTION        08/31/16 12:01:14                          -119.20965     40.7799
BMAN165041   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:01:14                          -119.20965     40.7799
BMAN165042   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:01:14                          -119.20965     40.7799
BMAN165039   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:01:14                          -119.20965     40.7799
BMAN165043   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:01:14                          -119.20965     40.7799
BMAN165044   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:01:14                          -119.20965     40.7799
                   COMPLIANCE
BMAN163204   BLM                  830 L                        9 O'clock Response Area   CREATE   0      0     0     3031    0     0     3031    B126   ROMERO, CLAYTON                        PUBLIC ASSIST    08/31/16 12:02:30   FIELD_EVENT_DISPATCH   -119.2238416   40.7941
                   CHECK
BMAN163251   BLM   PUBLIC CONTACT 900 L                        9 O'clock Response Area   CREATE   0      0     0     14      0     0     14      B129   SMITH, IRA                             PUBLIC ASSIST    08/31/16 12:03:45   FIELD_EVENT_DISPATCH   -119.2206414   40.7972
BMAN163273   BLM   PUBLIC CONTACT 0600 J                       3 O'clock Response Area   CREATE   0      0     0     180     0     0     180     B120   MILLER, JEFFERY                        PUBLIC ASSIST    08/31/16 12:04:27   FIELD_EVENT_DISPATCH   -119.221315    40.7751
                                                                                                                                                        MARSOOBIAN, JASON
BMAN163282   BLM   TRAFFIC STOP    THE Y                       9 O'clock Response Area   CREATE   0      0     0     39      0     0     39      B121                                          NO ACTION        08/31/16 12:04:47   FIELD_EVENT_DISPATCH   -119.2263722   40.7884
                                                                                                                                                        A
BMAN163313   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area   CREATE   0      0     0     6859    0     0     6859    B115   JOHNSON, RAYMOND I                     CITATION         08/31/16 12:05:27   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN165050   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165053   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165054   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165060   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165064   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165070   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165057   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165058   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165059   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165063   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165067   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165068   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165055   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165065   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165066   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165047   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165048   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165049   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165051   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165052   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165056   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165061   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165062   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN165071   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 12:05:29                          -119.20965     40.7799
BMAN163346   BLM   PUBLIC CONTACT 0600 J                       9 O'clock Response Area   CREATE   0      0     0     7       0     0     7       B120   MILLER, JEFFERY                        PUBLIC ASSIST    08/31/16 12:07:36   FIELD_EVENT_DISPATCH   -119.223031    40.7743
BMAN163348   BLM   PUBLIC CONTACT 930 H                        9 O'clock Response Area   CREATE   0      0     0     1011    0     0     1011    B129   R384                                   VERBAL WARNING   08/31/16 12:09:57   FIELD_EVENT_DISPATCH   -119.2147476   40.7974
                                                                                                                                                        MARSOOBIAN, JASON
BMAN163349   BLM   TRAFFIC STOP    WYE 3 OCLOCK SIDE           9 O'clock Response Area   CREATE   0      0     0     71      0     0     71      B121                                          NO ACTION        08/31/16 12:15:00   FIELD_EVENT_DISPATCH   -119.2263722   40.7884
                                                                                                                                                        A
                                                                                                                                                        MARSOOBIAN, JASON
BMAN163422   BLM   TRAFFIC STOP    515 L                       3 O'clock Response Area   CREATE   0      0     0     77      0     0     77      B121                                          NO ACTION        08/31/16 12:20:03   FIELD_EVENT_DISPATCH   -119.2141644   40.7723
                                                                                                                                                        A
                                                                                                                                                        MARSOOBIAN, JASON
BMAN163423   BLM   PUBLIC CONTACT 500 L                        3 O'clock Response Area   CREATE   0      0     0     22      0     0     22      B121                                          PUBLIC ASSIST    08/31/16 12:25:18   FIELD_EVENT_DISPATCH   -119.2116763   40.7717
                                                                                                                                                        A
                                                                                                                                                        MARSOOBIAN, JASON
BMAN163530   BLM   TRAFFIC STOP    @500 L                      3 O'clock Response Area   CREATE   0      0     0     8977    0     0     8977    B121                                          CITATION         08/31/16 12:37:16   FIELD_EVENT_DISPATCH   -119.21168     40.7717
                                                                                                                                                        A
BMAN163632   BLM   HAZMAT          @815 C                      9 O'clock Response Area   CREATE   49     184   184   893     135   135   844     B128   FONKEN, PETER        Eck, Adam         CANCEL           08/31/16 13:02:56   OTHER                  -119.21782     40.79
BMAN165072   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 13:05:29                          -119.20965     40.7799
BMAN165073   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 13:05:29                          -119.20965     40.7799
BMAN165075   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 13:05:29                          -119.20965     40.7799
BMAN165076   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 13:05:29                          -119.20965     40.7799
BMAN165074   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 13:05:29                          -119.20965     40.7799
BMAN163633   BLM   TRAFFIC STOP    AVEH                        Perimeter Response Area   CREATE   0      0     0     622     0     0     622     B127   MACHLER, FRANK                         NO ACTION        08/31/16 13:06:00   FIELD_EVENT_DISPATCH   -119.232451    40.7799
BMAN163634   BLM   ASSAULT         @715 D                      9 O'clock Response Area   CREATE   124    224   489   1040    100   365   916     B113   BOXX, MELISSA J      Nelson, Brad      NO ACTION        08/31/16 13:23:28   Ops2                   -119.21952     40.7851
BMAN163635   BLM   PUBLIC CONTACT THE MAN                      3 O'clock Response Area   CREATE   0      0     0     6       0     0     6       B129   SMITH, IRA                             PUBLIC ASSIST    08/31/16 13:27:32   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN163636   BLM   PUBLIC CONTACT THE MAN                      3 O'clock Response Area   CREATE   0      0     0     41      0     0     41      B129   SMITH, IRA                             PUBLIC ASSIST    08/31/16 13:39:30   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN163637   BLM   PUBLIC CONTACT 500 J                        3 O'clock Response Area   CREATE   0      0     0     4       0     0     4       B113   BOXX, MELISSA J                        PUBLIC ASSIST    08/31/16 13:53:00   FIELD_EVENT_DISPATCH   -119.2112249   40.7729
BMAN163638   BLM   PUBLIC CONTACT 900 F                        9 O'clock Response Area   CREATE   0      0     0     1160    0     0     1160    P102   SHILAIKIS, ROBERT                      LE ASSIST        08/31/16 13:55:06   FIELD_EVENT_DISPATCH   -119.2169769   40.7944
BMAN163639   BLM   TRAFFIC STOP    GATE RD MM1                 Gate Road Response Area   CREATE   0      0     0     449     0     0     449     K123   RICE, CHRISTOPHER                      VERBAL WARNING   08/31/16 13:55:35   FIELD_EVENT_DISPATCH   -119.2587719   40.7464
BMAN163640   BLM   ASSAULT         @820 G                      9 O'clock Response Area   CREATE   31     292   735   13048   261   704   13017   I101   NARDINGER, JOSEPH    Eck, Adam         TRANSFER         08/31/16 13:59:28                          -119.22074     40.7915
BMAN163641   BLM   TRAFFIC STOP    700 D                       9 O'clock Response Area   CREATE   0      0     0     2147    0     0     2147    B125   PAIVA, GEORGE                          CITATION         08/31/16 14:02:27   FIELD_EVENT_DISPATCH   -119.2191844   40.7838
BMAN163642   BLM   TRAFFIC STOP    1000 ES                     9 O'clock Response Area   CREATE   0      0     0     487     0     0     487     B129   SMITH, IRA                             NO ACTION        08/31/16 14:03:49   FIELD_EVENT_DISPATCH   -119.2087646   40.793
BMAN165080   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 14:05:29                          -119.20965     40.7799
BMAN165091   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 14:05:29                          -119.20965     40.7799
BMAN165092   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 14:05:29                          -119.20965     40.7799
BMAN165077   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 14:05:29                          -119.20965     40.7799
BMAN165078   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 14:05:29                          -119.20965     40.7799
BMAN165079   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 14:05:29                          -119.20965     40.7799
BMAN165083   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 14:05:29                          -119.20965     40.7799
BMAN165084   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 14:05:29                          -119.20965     40.7799
BMAN165088   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 14:05:29                          -119.20965     40.7799
BMAN165089   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 14:05:29                          -119.20965     40.7799
BMAN165081   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 14:05:29                          -119.20965     40.7799
BMAN165082   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 14:05:29                          -119.20965     40.7799
BMAN165087   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 14:05:29                          -119.20965     40.7799
BMAN165090   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 14:05:29                          -119.20965     40.7799
BMAN165085   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 14:05:29                          -119.20965     40.7799
BMAN165086   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 14:05:29                          -119.20965     40.7799
BMAN163643   BLM   ASSAULT         @715 D: camp dada3          9 O'clock Response Area   COPY     2726   570   808   1056    570   808   1056    B113   BOXX, MELISSA J      Anderson, Bryan   NO ACTION        08/31/16 14:06:41   Ops1                   -119.21952     40.7851
BMAN163644   BLM   ASSIST          @Berlin                     3 O'clock Response Area   CREATE   59     305   785   2376    246   726   2317    B116   NALEN, SHANE         Eck, Adam         CANCEL           08/31/16 14:12:48   911                    -119.1975      40.7798
BMAN163646   BLM   ASSAULT         @815 G                      9 O'clock Response Area   CREATE   46     355   373   6055    309   327   6009    B113   BOXX, MELISSA J      Eck, Adam         LE ASSIST        08/31/16 14:18:26   911                    -119.22101     40.791
BMAN163645   BLM   PUBLIC CONTACT THE DISTRICT                 9 O'clock Response Area   CREATE   0      0     0     1225    0     0     1225    B122   MOE, THEODORE                          VERBAL WARNING   08/31/16 14:19:11   FIELD_EVENT_DISPATCH   -119.216295    40.796
BMAN163647   BLM   TRAFFIC STOP    @630 Es                     9 O'clock Response Area   CREATE   0      0     0     350     0     0     350     B120   MILLER, JEFFERY                        VERBAL WARNING   08/31/16 14:19:14   FIELD_EVENT_DISPATCH   -119.21425     40.783
BMAN163648   BLM   HAZMAT          @815 J                      9 O'clock Response Area   CREATE   44                 418                 374                                 Eck, Adam         NO ACTION        08/31/16 14:22:02   911                    -119.22341     40.7918
                                                                                                                                                        MARSOOBIAN, JASON
BMAN163749   BLM   PATROL CHECK    @500 L                      3 O'clock Response Area   CREATE   0      0     0     16      0     0     16      B121                                          PUBLIC ASSIST    08/31/16 14:30:47   FIELD_EVENT_DISPATCH   -119.21168     40.7717
                                                                                                                                                        A
BMAN163888   BLM   TRAFFIC STOP    GREETERS GATE               Gate Road Response Area   CREATE   0      0     0     3792    0     0     3792    K123   RICE, CHRISTOPHER                      VERBAL WARNING   08/31/16 14:41:05   FIELD_EVENT_DISPATCH   -119.223998    40.7739
BMAN165095   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 15:05:29                          -119.20965     40.7799
BMAN165096   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 15:05:29                          -119.20965     40.7799
BMAN165100   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 15:05:29                          -119.20965     40.7799
BMAN165103   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 15:05:29                          -119.20965     40.7799
BMAN165105   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 15:05:29                          -119.20965     40.7799
BMAN165108   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 15:05:29                          -119.20965     40.7799
BMAN165109   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 15:05:29                          -119.20965     40.7799
BMAN165115   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 15:05:29                          -119.20965     40.7799
BMAN165117   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 15:05:29                          -119.20965     40.7799
BMAN165118   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 15:05:29                          -119.20965     40.7799
BMAN165101   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 15:05:29                          -119.20965     40.7799
BMAN165104   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 15:05:29                          -119.20965     40.7799
BMAN165112   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 15:05:29                          -119.20965     40.7799
BMAN165116   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 15:05:29                          -119.20965     40.7799
BMAN165094   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 15:05:29                          -119.20965     40.7799
BMAN165099   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 15:05:29                          -119.20965     40.7799
BMAN165102   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 15:05:29                          -119.20965     40.7799
BMAN165106   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                     NO ACTION        08/31/16 15:05:29                          -119.20965     40.7799




                                                                                                                                                                                                                                                    ER00045
BMAN165111   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 15:05:29                          -119.20965     40.7799
BMAN165097
BMAN165098
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                         Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 229 of 499
                                                                   3 O'clock Response Area
                                                                   3 O'clock Response Area
                                                                                                      0
                                                                                                      0
                                                                                                                         0
                                                                                                                         0
                                                                                                                                              0
                                                                                                                                              0
                                                                                                                                                                                                  NO ACTION
                                                                                                                                                                                                  NO ACTION
                                                                                                                                                                                                                       08/31/16 15:05:29
                                                                                                                                                                                                                       08/31/16 15:05:29
                                                                                                                                                                                                                                                                  -119.20965
                                                                                                                                                                                                                                                                  -119.20965
                                                                                                                                                                                                                                                                                 40.7799
                                                                                                                                                                                                                                                                                 40.7799
BMAN165107   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 15:05:29                          -119.20965     40.7799
BMAN165110   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 15:05:29                          -119.20965     40.7799
BMAN165113   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 15:05:29                          -119.20965     40.7799
BMAN165114   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 15:05:29                          -119.20965     40.7799
BMAN163997   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area   CREATE   0     0     0      20085   0     0      20085   B115    JOHNSON, RAYMOND I                  PUBLIC ASSIST        08/31/16 15:15:40   FIELD_EVENT_DISPATCH   -119.20965     40.7799
BMAN163998   BLM   PUBLIC CONTACT A 600                            3 O'clock Response Area   CREATE   0     1     1      108     1     1      108     B127    MACHLER, FRANK                      PUBLIC ASSIST        08/31/16 15:19:55   FIELD_EVENT_DISPATCH   -119.214685    40.7787
BMAN163999   BLM   ASSIST          830 K                           9 O'clock Response Area   CREATE   0     0     0      86      0     0      86      B126    ROMERO, CLAYTON                     PUBLIC ASSIST        08/31/16 15:20:29   FIELD_EVENT_DISPATCH   -119.224061    40.7926
BMAN164000   BLM   TRESPASS        :WESTERN VORTEX 1 MILE          9 O'clock Response Area   CREATE   133   159   222    4928    26    89     4795    K112    R177                 Bremner, Cam   LE ASSIST            08/31/16 15:29:41   911                    0              0
BMAN164001   BLM   PUBLIC CONTACT @930 G                           9 O'clock Response Area   CREATE   0     0     0      1253    0     0      1253    LEOPS   R289                                NO ACTION            08/31/16 15:46:35   FIELD_EVENT_DISPATCH   -119.21432     40.7968
BMAN164002   BLM   PUBLIC CONTACT 430 ESPLANADE                    3 O'clock Response Area   CREATE   0     0     0      12      0     0      12      B127    MACHLER, FRANK                      PUBLIC ASSIST        08/31/16 15:59:30   FIELD_EVENT_DISPATCH   -119.20975     40.7799
BMAN164004   BLM   PUBLIC CONTACT 3 CIVIC PLAZA                    3 O'clock Response Area   CREATE   0     0     0      783     0     0      783     B127    MACHLER, FRANK                      PUBLIC ASSIST        08/31/16 16:12:52   FIELD_EVENT_DISPATCH   -119.198335    40.78
BMAN164005   BLM   ASSIST          730 B                           9 O'clock Response Area   CREATE   0     0     0      45      0     0      45      B221    JOHNSON, GREGORY L                  PUBLIC ASSIST        08/31/16 16:32:26   FIELD_EVENT_DISPATCH   -119.218976    40.7863
BMAN164006   BLM   PUBLIC CONTACT @230 H                           3 O'clock Response Area   CREATE   0     0     0      28      0     0      28      B127    MACHLER, FRANK                      PUBLIC ASSIST        08/31/16 16:37:17   FIELD_EVENT_DISPATCH   -119.19205     40.7801
BMAN164007   BLM   ASSIST          230 J                           3 O'clock Response Area   CREATE   0     0     0      16      0     0      16      B217    GARCIA, BRIAN                       PUBLIC ASSIST        08/31/16 16:38:32   FIELD_EVENT_DISPATCH   -119.1905518   40.7794
BMAN164008   BLM   PUBLIC CONTACT @500 L                           3 O'clock Response Area   CREATE   0     0     0      29      0     0      29      B117    CHAIDEZ, GONZALO                    PUBLIC ASSIST        08/31/16 16:39:01   FIELD_EVENT_DISPATCH   -119.21168     40.7717
BMAN164009   BLM   PUBLIC CONTACT R 220                            3 O'clock Response Area   CREATE   0     0     0      18      0     0      18      B217    GARCIA, BRIAN                       PUBLIC ASSIST        08/31/16 16:42:47   FIELD_EVENT_DISPATCH   -119.1905518   40.7794
BMAN164010   BLM   PUBLIC CONTACT 4 L                              3 O'clock Response Area   CREATE   0     0     0      10      0     0      10      B127    MACHLER, FRANK                      PUBLIC ASSIST        08/31/16 16:46:47   FIELD_EVENT_DISPATCH   -119.189343    40.7779
BMAN164011   BLM   TRAFFIC STOP    GATE RD                         Gate Road Response Area   CREATE   0     0     0      387     0     0      387     B225    WOODS, JASON                        VERBAL WARNING       08/31/16 16:49:12   FIELD_EVENT_DISPATCH   -119.256076    40.75
BMAN164012   BLM   PUBLIC CONTACT 630 L                            9 O'clock Response Area   CREATE   0     0     0      386     0     0      386     B217    GARCIA, BRIAN                       PUBLIC ASSIST        08/31/16 16:55:49   FIELD_EVENT_DISPATCH   -119.2238671   40.7788
BMAN164013   BLM   ASSIST          900 G                           9 O'clock Response Area   CREATE   0     0     0      25      0     0      25      B221    JOHNSON, GREGORY L                  PUBLIC ASSIST        08/31/16 16:55:53   FIELD_EVENT_DISPATCH   -119.217946    40.7948
BMAN164014   BLM   TRAFFIC STOP    GATE RD .5                      Perimeter Response Area   CREATE   0     0     0      523     0     0      523     B213    FISCHER, SCOTT                      VERBAL WARNING RPT   08/31/16 17:00:19   FIELD_EVENT_DISPATCH   -119.2302985   40.7784
BMAN164015   BLM   TRAFFIC STOP    GATE RD .5                      9 O'clock Response Area   CREATE   0     0     0      393     0     0      393     K222    MANSEAU, CORY                       VERBAL WARNING       08/31/16 17:01:36   FIELD_EVENT_DISPATCH   -119.219491    40.7896
BMAN164016   BLM   PUBLIC CONTACT 2 ESP                            9 O'clock Response Area   CREATE   0     0     0      31      0     0      31      B217    GARCIA, BRIAN                       PUBLIC ASSIST        08/31/16 17:02:22   FIELD_EVENT_DISPATCH   -119.2238671   40.7788
BMAN164017   BLM   PUBLIC CONTACT 2 ESP                            9 O'clock Response Area   CREATE   0     0     0      6       0     0      6       B217    GARCIA, BRIAN                       PUBLIC ASSIST        08/31/16 17:02:59   FIELD_EVENT_DISPATCH   -119.2238671   40.7788
BMAN164018   BLM   PUBLIC CONTACT 2 ESP                            9 O'clock Response Area   CREATE   0     0     0      6       0     0      6       B217    GARCIA, BRIAN                       PUBLIC ASSIST        08/31/16 17:03:13   FIELD_EVENT_DISPATCH   -119.2238671   40.7788
BMAN164019   BLM   PUBLIC CONTACT 2 ESP                            9 O'clock Response Area   CREATE   0     0     0      10      0     0      10      B217    GARCIA, BRIAN                       PUBLIC ASSIST        08/31/16 17:03:29   FIELD_EVENT_DISPATCH   -119.2238671   40.7788
BMAN165126   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:05:29                          -119.20965     40.7799
BMAN165127   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:05:29                          -119.20965     40.7799
BMAN165130   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:05:29                          -119.20965     40.7799
BMAN165123   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:05:29                          -119.20965     40.7799
BMAN165124   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:05:29                          -119.20965     40.7799
BMAN165131   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:05:29                          -119.20965     40.7799
BMAN165132   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:05:29                          -119.20965     40.7799
BMAN165125   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:05:29                          -119.20965     40.7799
BMAN165128   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:05:29                          -119.20965     40.7799
BMAN165129   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:05:29                          -119.20965     40.7799
BMAN165133   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:05:29                          -119.20965     40.7799
BMAN164020   BLM   TRAFFIC STOP    GATE RD                         Gate Road Response Area   CREATE   0     0     0      547     0     0      547     B225    WOODS, JASON                        VERBAL WARNING       08/31/16 17:05:59   FIELD_EVENT_DISPATCH   -119.254103    40.7524
BMAN164021   BLM   TRAFFIC STOP    ENTRANCE ROAD MM 1.5            Perimeter Response Area   CREATE   0     0     0      276     0     0      276     B215    LLOYD, KENNETH                      VERBAL WARNING       08/31/16 17:15:19   FIELD_EVENT_DISPATCH   -119.198335    40.7666
BMAN165137   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                                        08/31/16 17:19:26                          -119.20965     40.7799
BMAN165141   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165146   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165152   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165156   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165162   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165166   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165172   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165176   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165182   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165186   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165190   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165138   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165142   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165157   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165158   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165159   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165167   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165168   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165177   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165181   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165184   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165139   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165145   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165147   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165148   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165149   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165150   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165153   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165154   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165155   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165160   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165163   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165165   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165169   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165170   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165173   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165175   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165178   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165179   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165180   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165183   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165185   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165188   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165189   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165136   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                                        08/31/16 17:19:26                          -119.20965     40.7799
BMAN165140   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165143   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165144   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165151   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165161   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165164   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165171   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165174   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165187   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN165191   BLM   PUBLIC CONTACT @BLM Mobile Command Center       3 O'clock Response Area            0                  0                    0                                                   NO ACTION            08/31/16 17:19:26                          -119.20965     40.7799
BMAN164022   BLM   TRAFFIC STOP    GATE RD MM1.5                   Perimeter Response Area   CREATE   0     0     0      1828    0     0      1828    B215    LLOYD, KENNETH                      CITATION             08/31/16 17:25:52   FIELD_EVENT_DISPATCH   -119.198335    40.7666
BMAN164023   BLM   ASSIST         915 I                            9 O'clock Response Area   CREATE   0     0     0      29      0     0      29      B221    JOHNSON, GREGORY L                  PUBLIC ASSIST        08/31/16 17:27:48   FIELD_EVENT_DISPATCH   -119.217516    40.7969
                   COMPLIANCE
BMAN164024   BLM                  @325 E:FALAFEL CAMP              3 O'clock Response Area   CREATE   68    367   482    4181    299   414    4113    B217    GARCIA, BRIAN        Bremner, Cam   PUBLIC ASSIST        08/31/16 17:38:34   911                    -119.19892     40.7774
                   CHECK
BMAN164025   BLM   PUBLIC CONTACT TEMPLE                           9 O'clock Response Area   CREATE   0     0     0      17      0     0      17      COMMS   YOUNG, JON                          PUBLIC ASSIST        08/31/16 17:43:18   FIELD_EVENT_DISPATCH   -119.2000994   40.7912
BMAN164026   BLM   TRAFFIC STOP    GATE RD .5                      Perimeter Response Area   CREATE   0     0     0      52      0     0      52      B213    FISCHER, SCOTT                      NO ACTION            08/31/16 17:43:39   FIELD_EVENT_DISPATCH   -119.2302985   40.7784
BMAN164027   BLM   ASSAULT         :615 RODS ROAD - SOCK SAVIOUR   9 O'clock Response Area   CREATE   125   453   1496   8659    328   1371   8534    P204    ALLEN, CHRISTOPHER Bremner, Cam     LE ASSIST            08/31/16 17:47:19   911                    -119.21606     40.7797




                                                                                                                                                                                                                                                           ER00046
BMAN164028   BLM   TRAFFIC STOP    POINT 3                     Perimeter Response Area   CREATE   0    0     0     668    0    0     668    B228   HINCKLEY, ELLIOTT                  VERBAL WARNING   08/31/16 17:56:32   FIELD_EVENT_DISPATCH   -119.181726    40.7843
BMAN164029
BMAN164031
             BLM
             BLM
                   TRAFFIC STOP
                   TRAFFIC STOP
                                   GATE RD .5
                                   GATE RD
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 230 of 499
                                                               Perimeter Response Area
                                                               Gate Road Response Area
                                                                                         CREATE
                                                                                         CREATE
                                                                                                  0
                                                                                                  0
                                                                                                       0
                                                                                                       0
                                                                                                             0
                                                                                                             0
                                                                                                                   291
                                                                                                                   138
                                                                                                                          0
                                                                                                                          0
                                                                                                                               0
                                                                                                                               0
                                                                                                                                     291
                                                                                                                                     138
                                                                                                                                            B213
                                                                                                                                            B224
                                                                                                                                                   FISCHER, SCOTT
                                                                                                                                                   MURRELL, SHELLEY
                                                                                                                                                                                      NO ACTION
                                                                                                                                                                                      NO ACTION
                                                                                                                                                                                                       08/31/16 17:59:02
                                                                                                                                                                                                       08/31/16 18:18:29
                                                                                                                                                                                                                           FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                           FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                  -119.2302985
                                                                                                                                                                                                                                                  -119.271783
                                                                                                                                                                                                                                                                 40.7784
                                                                                                                                                                                                                                                                 40.7505
BMAN165195   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165198   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165199   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165206   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165208   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165216   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165218   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165219   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165193   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165194   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165203   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165205   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165210   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165217   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165192   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165196   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165200   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165201   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165202   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165211   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165212   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165215   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165197   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165207   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165209   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165213   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN165214   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 18:19:26                          -119.20965     40.7799
BMAN164032   BLM   TRAFFIC STOP    @Gate Road MM 1             Gate Road Response Area   CREATE   0    0     0     4518   0    0     4518   B213   R182                               CITATION         08/31/16 18:20:04   FIELD_EVENT_DISPATCH   -119.25877     40.7464
BMAN164033   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area   CREATE   0    0     0     432    0    0     432    B225   WOODS, JASON                       VERBAL WARNING   08/31/16 18:32:59   FIELD_EVENT_DISPATCH   -119.257771    40.7482
BMAN164034   BLM   ASSAULT         @745 D:NEXT TO GNOME CAMP   9 O'clock Response Area   CREATE   94   172   561   1239   78   467   1145   B227   SMITH, JASON        Bremner, Cam   NO ACTION        08/31/16 18:33:23   911                    -119.21951     40.7877
BMAN164035   BLM   ASSIST          800 K                       9 O'clock Response Area   CREATE   0    0     0     68     0    0     68     B226   BUCHANAN, STANLEY                  PUBLIC ASSIST    08/31/16 19:00:04   FIELD_EVENT_DISPATCH   -119.219663    40.789
BMAN165462   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165464   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165466   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165472   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165474   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165476   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165480   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165483   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165485   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165487   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165492   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165496   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165458   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165468   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165478   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165481   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165488   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165495   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165497   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165459   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165467   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165469   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165477   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165479   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165489   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165494   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165498   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165460   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165461   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165463   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165465   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165470   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165471   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165473   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165475   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165482   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165484   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165486   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165490   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165491   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN165493   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 19:01:39                          -119.20965     40.7799
BMAN164036   BLM   TRAFFIC STOP  ENTRANCE RD FIRST TURN 1      Gate Road Response Area   CREATE   0    0     0     418    0    0     418    B224   MURRELL, SHELLEY                   VERBAL WARNING   08/31/16 19:26:30   FIELD_EVENT_DISPATCH   -119.261785    40.745
BMAN164037   BLM   MASS CASUALTY @Station 9                    9 O'clock Response Area   CREATE   18               671               653                               Rose, Steve    CANCEL           08/31/16 19:36:08                          -119.21522     40.7932
                   INCIDENT
BMAN164038   BLM   ASSIST        @BLM Mobile Command Center    3 O'clock Response Area   CREATE   0    0     0     3280   0    0     3280   B221   R358                               NO ACTION        08/31/16 19:37:37   FIELD_EVENT_DISPATCH   -119.20965     40.7799
BMAN164039   BLM   TRAFFIC STOP    @Gate Road                  Gate Road Response Area   CREATE   0    0     0     774    0    0     774    B224   MURRELL, SHELLEY                   VERBAL WARNING   08/31/16 19:43:30   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN165499   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165502   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165506   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165522   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165524   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165526   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165531   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165537   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165539   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165542   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165544   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165546   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165547   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165551   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165504   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165507   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165509   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165510   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165513   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165515   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165518   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165532   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165534   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799
BMAN165536   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                NO ACTION        08/31/16 20:01:39                          -119.20965     40.7799




                                                                                                                                                                                                                                           ER00047
BMAN165508   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165512
BMAN165514
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 231 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                      0
                                                                                                      0
                                                                                                                        0
                                                                                                                        0
                                                                                                                                           0
                                                                                                                                           0
                                                                                                                                                                                              NO ACTION
                                                                                                                                                                                              NO ACTION
                                                                                                                                                                                                                   08/31/16 20:01:39
                                                                                                                                                                                                                   08/31/16 20:01:39
                                                                                                                                                                                                                                                              -119.20965
                                                                                                                                                                                                                                                              -119.20965
                                                                                                                                                                                                                                                                             40.7799
                                                                                                                                                                                                                                                                             40.7799
BMAN165516   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165517   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165521   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165527   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165529   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165530   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165533   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165535   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165538   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165541   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165549   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165550   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165500   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165501   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165503   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165505   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165511   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165519   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165520   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165523   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165525   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165528   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165540   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165543   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165545   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN165548   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 20:01:39                          -119.20965     40.7799
BMAN164040   BLM   TRAFFIC STOP    GATE RD .5                  Perimeter Response Area       CREATE   0     0     0     392    0     0     392    K214    BOLES, TIMOTHY D                    VERBAL WARNING       08/31/16 20:04:59   FIELD_EVENT_DISPATCH   -119.198335    40.7666
BMAN164042   BLM   ASSAULT         @1000 E:near Camp Twisted   9 O'clock Response Area       COPY     493   133   310   1983   133   310   1983   B227    SMITH, JASON         Nelson, Brad   NO ACTION            08/31/16 20:10:13   Ops2                   -119.21006     40.7967
BMAN164043   BLM   TRAFFIC STOP    gate rd 1st turn            Gate Road Response Area       CREATE   0     0     0     3107   0     0     3107   B224    R377                                CITATION             08/31/16 20:22:46   FIELD_EVENT_DISPATCH   -119.267685    40.7483
BMAN164044   BLM   TRAFFIC STOP    gate rd                     Gate Road Response Area       CREATE   0     0     0     438    0     0     438    B317    CULVER, STEVON                      VERBAL WARNING RPT   08/31/16 20:34:02   FIELD_EVENT_DISPATCH   -119.256828    40.7488
BMAN164045   BLM   TRAFFIC STOP    gate rd                     Perimeter Response Area       CREATE   0     0     0     997    0     0     997    B313    ANDRES, BECKY                       CITATION             08/31/16 20:34:45   FIELD_EVENT_DISPATCH   -119.23346     40.7773
BMAN164046   BLM   ASSIST          @730 J                      9 O'clock Response Area       CREATE   0     0     0     49     0     0     49     LEOPS   BRISCOE, LOGAN                      PUBLIC ASSIST        08/31/16 20:36:05   FIELD_EVENT_DISPATCH   -119.22482     40.7864
BMAN164047   BLM   TRAFFIC STOP    5 ESPLANADE                 9 O'clock Response Area       CREATE   0     0     0     121    0     0     121    B217    GARCIA, BRIAN                       VERBAL WARNING       08/31/16 20:38:00   FIELD_EVENT_DISPATCH   -119.2238671   40.7788
BMAN164048   BLM   TRAFFIC STOP    Y9                          Perimeter Response Area       CREATE   0     0     0     72     0     0     72     B315    BLEVINS, COLE                       VERBAL WARNING       08/31/16 20:39:15   FIELD_EVENT_DISPATCH   -119.232881    40.7798
BMAN164049   BLM   ASSIST          530I                        3 O'clock Response Area       CREATE   0     0     0     231    0     0     231    B221    JOHNSON, GREGORY L                  PUBLIC ASSIST        08/31/16 20:41:32   FIELD_EVENT_DISPATCH   -119.215265    40.7748
BMAN164050   BLM   PUBLIC CONTACT 600 L                        3 O'clock Response Area       CREATE   0     0     0     5      0     0     5      B315    BLEVINS, COLE                       PUBLIC ASSIST        08/31/16 20:42:30   FIELD_EVENT_DISPATCH   -119.2206785   40.7756
BMAN164051   BLM   TRAFFIC STOP    ENTRANCE RD MM1.5           Gate Road Response Area       CREATE   0     0     0     123    0     0     123    B215    LLOYD, KENNETH                      VERBAL WARNING       08/31/16 20:45:01   FIELD_EVENT_DISPATCH   -119.254381    40.7522
BMAN164052   BLM   TRAFFIC STOP    ENTRANCE RD 1.5             Gate Road Response Area       CREATE   0     0     0     322    0     0     322    B215    LLOYD, KENNETH                      VERBAL WARNING       08/31/16 20:50:41   FIELD_EVENT_DISPATCH   -119.254316    40.7522
BMAN165558   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165560   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165563   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165565   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165568   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165570   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165573   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165552   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165556   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165553   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165555   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165561   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165569   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165571   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165554   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165557   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165559   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165562   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165564   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165566   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165567   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165572   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN165574   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 21:01:39                          -119.20965     40.7799
BMAN164053   BLM   TRAFFIC STOP    GATE RD .75                 Perimeter Response Area       CREATE   0     0     0     572    0     0     572    B321    CUNNINGHAM, STEVE                   VERBAL WARNING RPT   08/31/16 21:02:47   FIELD_EVENT_DISPATCH   -119.251806    40.7578
BMAN164054   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area       CREATE   0     0     0     546    0     0     546    B313    ANDRES, BECKY                       VERBAL WARNING RPT   08/31/16 21:04:21   FIELD_EVENT_DISPATCH   -119.258265    40.7478
BMAN164055   BLM   PUBLIC CONTACT 12MILE ON THE PAVEMENT       Outside Event Response Area   CREATE   0     0     0     2803   0     0     2803   B326    HOWELL, THOMAS                      VERBAL WARNING RPT   08/31/16 21:08:38   FIELD_EVENT_DISPATCH   -119.262815    40.7724
BMAN164056   BLM   TRAFFIC STOP    GATE RD .2                  Gate Road Response Area       CREATE   0     0     0     865    0     0     865    B317    CULVER, STEVON                      VERBAL WARNING       08/31/16 21:12:35   FIELD_EVENT_DISPATCH   -119.269873    40.7492
BMAN164057   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area       CREATE   0     0     0     1342   0     0     1342   B313    ANDRES, BECKY                       VERBAL WARNING RPT   08/31/16 21:16:28   FIELD_EVENT_DISPATCH   -119.267428    40.7479
BMAN164058   BLM   TRAFFIC STOP    GATE .75                    Perimeter Response Area       CREATE   0     0     0     2636   0     0     2636   B328    WOOD, NICHOLAS                      VERBAL WARNING       08/31/16 21:21:31   FIELD_EVENT_DISPATCH   -119.233546    40.7671
BMAN164059   BLM   PUBLIC CONTACT 5A                           3 O'clock Response Area       CREATE   0     0     0     12     0     0     12     B311    DEAN, JUSTIN                        PUBLIC ASSIST        08/31/16 21:23:35   FIELD_EVENT_DISPATCH   -119.21138     40.7798
BMAN164061   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area       CREATE   0     0     0     259    0     0     259    B321    CUNNINGHAM, STEVE                   VERBAL WARNING       08/31/16 21:24:45   FIELD_EVENT_DISPATCH   -119.264853    40.7457
BMAN164060   BLM   PUBLIC CONTACT SOUTH OF POINT 2             Gate Road Response Area       CREATE   0     0     0     2415   0     0     2415   B228    HINCKLEY, ELLIOTT                   CITATION             08/31/16 21:25:04   FIELD_EVENT_DISPATCH   -119.230906    40.767
BMAN164062   BLM   TRAFFIC STOP    GATE RD 2                   Gate Road Response Area       CREATE   0     0     0     979    0     0     979    B317    CULVER, STEVON                      CITATION             08/31/16 21:27:25   FIELD_EVENT_DISPATCH   -119.254638    40.7516
BMAN164063   BLM   TRAFFIC STOP    GATE 2                      Gate Road Response Area       CREATE   0     0     0     324    0     0     324    B321    CUNNINGHAM, STEVE                   VERBAL WARNING       08/31/16 21:32:29   FIELD_EVENT_DISPATCH   -119.264853    40.7457
BMAN164064   BLM   PUBLIC CONTACT the man                      3 O'clock Response Area       CREATE   0     0     0     7      0     0     7      K316    MAGALLON, CHRIS                     PUBLIC ASSIST        08/31/16 21:39:44   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN164065   BLM   PUBLIC CONTACT the man                      3 O'clock Response Area       CREATE   0     0     0     14     0     0     14     K316    MAGALLON, CHRIS                     PUBLIC ASSIST        08/31/16 21:39:53   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN164066   BLM   PUBLIC CONTACT @530 ESPLANADE               3 O'clock Response Area       CREATE   0     0     0     1220   0     0     1220   B311    R267                                PUBLIC ASSIST        08/31/16 21:41:40   FIELD_EVENT_DISPATCH   -119.21096     40.7805
BMAN164067   BLM   TRAFFIC STOP    GATE RD 2.5                 Gate Road Response Area       CREATE   0     1     1     547    1     1     547    B313    ANDRES, BECKY                       VERBAL WARNING RPT   08/31/16 21:44:50   FIELD_EVENT_DISPATCH   -119.268178    40.7479
BMAN164068   BLM   TRAFFIC STOP    @Gate Road                  Gate Road Response Area       CREATE   0     0     0     315    0     0     315    B317    CULVER, STEVON                      VERBAL WARNING       08/31/16 21:49:49   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN164069   BLM   ASSIST          RAVE 200 C AND D            3 O'clock Response Area       CREATE   0     0     0     1009   0     0     1009   B227    SMITH, JASON                        LE ASSIST            08/31/16 21:53:42   FIELD_EVENT_DISPATCH   -119.193185    40.7845
BMAN164070   BLM   TRAFFIC STOP    GATE RD 2                   Gate Road Response Area       CREATE   0     0     0     190    0     0     190    B317    CULVER, STEVON                      NO ACTION            08/31/16 21:56:58   FIELD_EVENT_DISPATCH   -119.24685     40.7615
BMAN164071   BLM   TRAFFIC STOP    gate road mm 5              Gate Road Response Area       CREATE   0     0     0     2604   0     0     2604   B313    ANDRES, BECKY                       CITATION             08/31/16 21:58:16   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN164072   BLM   PUBLIC CONTACT 1000 ESP                     Perimeter Response Area       CREATE   0     0     0     86     0     0     86     K211    ALBRIGHT, CALVIN                    PUBLIC ASSIST        08/31/16 21:58:55   FIELD_EVENT_DISPATCH   -119.253095    40.7717
BMAN165576   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 22:01:39                          -119.20965     40.7799
BMAN165577   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 22:01:39                          -119.20965     40.7799
BMAN165582   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 22:01:39                          -119.20965     40.7799
BMAN165584   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 22:01:39                          -119.20965     40.7799
BMAN165586   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 22:01:39                          -119.20965     40.7799
BMAN165579   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 22:01:39                          -119.20965     40.7799
BMAN165590   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 22:01:39                          -119.20965     40.7799
BMAN165591   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 22:01:39                          -119.20965     40.7799
BMAN165575   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 22:01:39                          -119.20965     40.7799
BMAN165578   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 22:01:39                          -119.20965     40.7799
BMAN165580   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 22:01:39                          -119.20965     40.7799
BMAN165583   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 22:01:39                          -119.20965     40.7799
BMAN165585   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 22:01:39                          -119.20965     40.7799
BMAN165588   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 22:01:39                          -119.20965     40.7799
BMAN165581   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 22:01:39                          -119.20965     40.7799
BMAN165587   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 22:01:39                          -119.20965     40.7799
BMAN165589   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                 0                  0                                                  NO ACTION            08/31/16 22:01:39                          -119.20965     40.7799
BMAN164073   BLM   TRAFFIC STOP    GATE RD MM2.5               Gate Road Response Area       CREATE   0     0     0     264    0     0     264    B317    CULVER, STEVON                      VERBAL WARNING       08/31/16 22:03:54   FIELD_EVENT_DISPATCH   -119.245155    40.7637
BMAN164074   BLM   TRAFFIC STOP    GATE RD                     Perimeter Response Area       CREATE   0     0     0     243    0     0     243    B328    WOOD, NICHOLAS                      VERBAL WARNING       08/31/16 22:05:47   FIELD_EVENT_DISPATCH   -119.233546    40.7671
BMAN164075   BLM   TRAFFIC STOP    gate 2.5                    Gate Road Response Area       CREATE   0     0     0     655    0     0     655    B317    CULVER, STEVON                      VERBAL WARNING       08/31/16 22:12:39   FIELD_EVENT_DISPATCH   -119.2429836   40.7645




                                                                                                                                                                                                                                                       ER00048
BMAN164076   BLM   TRAFFIC STOP    ENTRANCE                           Perimeter Response Area       CREATE   0      0     0      96      0     0      96      B200   ROOP, MICHAEL                        VERBAL WARNING       08/31/16 22:15:08   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN164077
BMAN164078
             BLM
             BLM
                   TRAFFIC STOP
                   TRAFFIC STOP
                                   C3 PATROL 2152
                                   gate rd 2.5
                                                                            Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 232 of 499
                                                                      9 O'clock Response Area
                                                                      Gate Road Response Area
                                                                                                    CREATE
                                                                                                    CREATE
                                                                                                             0
                                                                                                             0
                                                                                                                    0
                                                                                                                    0
                                                                                                                          0
                                                                                                                          0
                                                                                                                                 379
                                                                                                                                 272
                                                                                                                                         0
                                                                                                                                         0
                                                                                                                                               0
                                                                                                                                               0
                                                                                                                                                      379
                                                                                                                                                      272
                                                                                                                                                              K222
                                                                                                                                                              B317
                                                                                                                                                                     MANSEAU, CORY
                                                                                                                                                                     CULVER, STEVON
                                                                                                                                                                                                          VERBAL WARNING
                                                                                                                                                                                                          VERBAL WARNING
                                                                                                                                                                                                                               08/31/16 22:23:03
                                                                                                                                                                                                                               08/31/16 22:23:39
                                                                                                                                                                                                                                                   FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                   FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                                          -119.219491
                                                                                                                                                                                                                                                                          -119.2429836
                                                                                                                                                                                                                                                                                         40.7896
                                                                                                                                                                                                                                                                                         40.7645
BMAN164079   BLM   TRAFFIC STOP    gate rd .5                         Gate Road Response Area       CREATE   0      0     0      12560   0     0      12560   K214   BOLES, TIMOTHY D                     CITATION             08/31/16 22:25:46   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN164080   BLM   TRAFFIC STOP    ENTRANCE RD MP 2.                  Perimeter Response Area       CREATE   0      0     0      808     0     0      808     B200   ROOP, MICHAEL                        VERBAL WARNING       08/31/16 22:26:13   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN164081   BLM   PUBLIC CONTACT @300 E                              3 O'clock Response Area       CREATE   0      0     0      7629    0     0      7629    I306   CURRY, JASON                         NO ACTION            08/31/16 22:29:01   FIELD_EVENT_DISPATCH   -119.19653     40.7789
BMAN164082   BLM   TRAFFIC STOP    gate rd 1                          Gate Road Response Area       CREATE   0      0     0      459     0     0      459     B317   CULVER, STEVON                       VERBAL WARNING       08/31/16 22:32:52   FIELD_EVENT_DISPATCH   -119.246678    40.7618
BMAN164083   BLM   TRAFFIC STOP    @Point 3                           Perimeter Response Area       CREATE   0      0     0      975     0     0      975     B323   WAGGONER, SEAN                       CITATION             08/31/16 22:36:13   FIELD_EVENT_DISPATCH   -119.1856      40.8022
BMAN164084   BLM   TRAFFIC STOP    GATE RD .5                         Gate Road Response Area       CREATE   0      0     0      354     0     0      354     B313   ANDRES, BECKY                        VERBAL WARNING RPT   08/31/16 22:41:28   FIELD_EVENT_DISPATCH   -119.268136    40.7476
BMAN164085   BLM   TRAFFIC STOP    gate rd 1 5                        Gate Road Response Area       CREATE   0      0     0      295     0     0      295     B317   CULVER, STEVON                       VERBAL WARNING       08/31/16 22:43:02   FIELD_EVENT_DISPATCH   -119.25382     40.7526
BMAN164086   BLM   TRAFFIC STOP    ENTRANCE RD                        Perimeter Response Area       CREATE   0      0     0      592     0     0      592     B210   MCGRATH, KEITH                       VERBAL WARNING       08/31/16 22:44:43   FIELD_EVENT_DISPATCH   -119.232473    40.7798
BMAN164087   BLM   TRAFFIC STOP    GATE .75                           Gate Road Response Area       CREATE   0      0     0      464     0     0      464     B313   ANDRES, BECKY                        VERBAL WARNING RPT   08/31/16 22:49:06   FIELD_EVENT_DISPATCH   -119.267341    40.7481
BMAN164088   BLM   TRAFFIC STOP    GATE RD .3                         3 O'clock Response Area       CREATE   0      0     0      720     0     0      720     B215   LLOYD, KENNETH                       CITATION             08/31/16 22:59:58   FIELD_EVENT_DISPATCH   -119.185438    40.8008
BMAN164089   BLM   TRAFFIC STOP    GATE RD .75                        Gate Road Response Area       CREATE   0      0     0      663     0     0      663     B313   ANDRES, BECKY                        CITATION             08/31/16 23:00:13   FIELD_EVENT_DISPATCH   -119.25878     40.7464
BMAN165597   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            08/31/16 23:01:39                          -119.20965     40.7799
BMAN165599   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            08/31/16 23:01:39                          -119.20965     40.7799
BMAN165592   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            08/31/16 23:01:39                          -119.20965     40.7799
BMAN165594   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            08/31/16 23:01:39                          -119.20965     40.7799
BMAN165596   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            08/31/16 23:01:39                          -119.20965     40.7799
BMAN165600   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            08/31/16 23:01:39                          -119.20965     40.7799
BMAN165602   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            08/31/16 23:01:39                          -119.20965     40.7799
BMAN165593   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            08/31/16 23:01:39                          -119.20965     40.7799
BMAN165595   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            08/31/16 23:01:39                          -119.20965     40.7799
BMAN165598   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            08/31/16 23:01:39                          -119.20965     40.7799
BMAN165601   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            08/31/16 23:01:39                          -119.20965     40.7799
BMAN164090   BLM   TRAFFIC STOP    ENTRANCE RD .5                     9 O'clock Response Area       CREATE   0      0     0      1637    0     0      1637    K222   MANSEAU, CORY                        VERBAL WARNING       08/31/16 23:04:50   FIELD_EVENT_DISPATCH   -119.219491    40.7896
BMAN164091   BLM   TRAFFIC STOP    GATE ROAD                          Gate Road Response Area       CREATE   0      0     0      606     0     0      606     B317   CULVER, STEVON                       VERBAL WARNING RPT   08/31/16 23:05:24   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN164092   BLM   TRAFFIC STOP    GATE ROAD                          Gate Road Response Area       CREATE   0      0     0      208     0     0      208     B311   DEAN, JUSTIN                         NO ACTION            08/31/16 23:06:58   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN164093   BLM   TRAFFIC STOP    1000 DEEP PLAYA                    3 O'clock Response Area       CREATE   0      0     0      181     0     0      181     B311   DEAN, JUSTIN                         VERBAL WARNING       08/31/16 23:13:44   FIELD_EVENT_DISPATCH   -119.201251    40.7868
BMAN164094   BLM   PUBLIC CONTACT 300 RAVE                            3 O'clock Response Area       CREATE   0      0     0      15      0     0      15      B315   BLEVINS, COLE                        PUBLIC ASSIST        08/31/16 23:14:04   FIELD_EVENT_DISPATCH   -119.193485    40.7848
BMAN164095   BLM   PUBLIC CONTACT 300 RAVE                            3 O'clock Response Area       CREATE   0      0     0      5       0     0      5       B315   BLEVINS, COLE                        PUBLIC ASSIST        08/31/16 23:14:23   FIELD_EVENT_DISPATCH   -119.193485    40.7848
BMAN164096   BLM   TRAFFIC STOP    GATE ROAD 3/4                      Gate Road Response Area       CREATE   0      0     0      432     0     0      432     B321   CUNNINGHAM, STEVE                    VERBAL WARNING       08/31/16 23:24:29   FIELD_EVENT_DISPATCH   -119.269273    40.7484
BMAN164097   BLM   TRAFFIC STOP    WYE AND GREETS GATE                Gate Road Response Area       CREATE   0      0     0      1656    0     0      1656    B317   CULVER, STEVON                       VERBAL WARNING       08/31/16 23:25:44   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN164098   BLM   PUBLIC CONTACT @530 ES                             3 O'clock Response Area       CREATE   0      0     0      6110    0     0      6110    P203   WILSON, LISA                         NO ACTION            08/31/16 23:26:36   FIELD_EVENT_DISPATCH   -119.21349     40.7772
BMAN164099   BLM   PUBLIC CONTACT 1000 DEEP PLAYA                     9 O'clock Response Area       CREATE   0      0     0      584     0     0      584     B200   ROOP, MICHAEL                        NO ACTION            08/31/16 23:29:09   FIELD_EVENT_DISPATCH   -119.2164734   40.7996
BMAN164100   BLM   TRAFFIC STOP    POINT 3 RAVE                       9 O'clock Response Area       CREATE   0      0     0      1995    0     0      1995    B215   LLOYD, KENNETH                       CITATION             08/31/16 23:34:44   FIELD_EVENT_DISPATCH   -119.186425    40.8022
BMAN164101   BLM   TRAFFIC STOP    GATE ROAD 5                        Gate Road Response Area       CREATE   0      0     0      5527    0     0      5527    B212   RUSSELL, DAVID W                     TRANSFER             08/31/16 23:43:16   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN164102   BLM   PUBLIC CONTACT 1000 ESP                            Perimeter Response Area       CREATE   0      0     0      618     0     0      618     P306   BARNES, DANIEL                       CITATION             08/31/16 23:43:38   FIELD_EVENT_DISPATCH   -119.262578    40.7715
BMAN164103   BLM   PUBLIC CONTACT 600 E                               3 O'clock Response Area       CREATE   0      0     0      8       0     0      8       B300   SULLIVAN, DEBORAH                    PUBLIC ASSIST        08/31/16 23:44:23   FIELD_EVENT_DISPATCH   -119.2163923   40.7789
BMAN164104   BLM   PUBLIC CONTACT 600 E                               3 O'clock Response Area       CREATE   0      0     0      9       0     0      9       B300   SULLIVAN, DEBORAH                    PUBLIC ASSIST        08/31/16 23:44:36   FIELD_EVENT_DISPATCH   -119.2163923   40.7789
BMAN164105   BLM   TRAFFIC STOP    GATE RD MM 1                       Gate Road Response Area       CREATE   0      0     0      4552    0     0      4552    K316   MAGALLON, CHRIS                      VERBAL WARNING       08/31/16 23:46:07   FIELD_EVENT_DISPATCH   -119.2587719   40.7464
BMAN164106   BLM   TRAFFIC STOP    GATE RD 1.5                        Gate Road Response Area       CREATE   0      0     0      3654    0     0      3654    B213   FISCHER, SCOTT                       VERBAL WARNING       08/31/16 23:49:34   FIELD_EVENT_DISPATCH   -119.2538178   40.7526
BMAN164107   BLM   TRAFFIC STOP    GATE RD MM 1.5                     Gate Road Response Area       CREATE   0      0     0      6078    0     0      6078    B313   ANDRES, BECKY                        TRANSFER             08/31/16 23:51:08   FIELD_EVENT_DISPATCH   -119.2538178   40.7526
BMAN164108   BLM   TRAFFIC STOP    GATE RD .5                         Gate Road Response Area       CREATE   0      0     0      297     0     0      297     B328   WOOD, NICHOLAS                       VERBAL WARNING       08/31/16 23:51:50   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN164109   BLM   TRAFFIC STOP    GATE MM 1.5                        Gate Road Response Area       CREATE   0      0     0      1404    0     0      1404    B321   CUNNINGHAM, STEVE                    VERBAL WARNING       08/31/16 23:57:05   FIELD_EVENT_DISPATCH   -119.2538178   40.7526
BMAN164110   BLM   PUBLIC CONTACT CENTER CAMP                         3 O'clock Response Area       CREATE   0      1     1      12      1     1      12      B311   DEAN, JUSTIN                         PUBLIC ASSIST        08/31/16 23:57:25   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN164111   BLM   TRAFFIC STOP    MM 1                               Gate Road Response Area       CREATE   0      0     0      406     0     0      406     B328   WOOD, NICHOLAS                       VERBAL WARNING       08/31/16 23:57:38   FIELD_EVENT_DISPATCH   -119.2587719   40.7464
BMAN164112   BLM   TRAFFIC STOP    GATE RD 1M                         9 O'clock Response Area       CREATE   0      0     0      287     0     0      287     B217   GARCIA, BRIAN                        VERBAL WARNING       08/31/16 23:58:21   FIELD_EVENT_DISPATCH   -119.2238671   40.7788
BMAN164113   BLM   PUBLIC CONTACT ES 530                              3 O'clock Response Area       CREATE   0      0     0      11      0     0      11      B311   DEAN, JUSTIN                         PUBLIC ASSIST        09/01/16 00:02:53   FIELD_EVENT_DISPATCH   -119.2109592   40.7805
BMAN164114   BLM   PUBLIC CONTACT PNT 3 DEEP PLAYA                    9 O'clock Response Area       CREATE   0      0     0      3287    0     0      3287    B323   WAGGONER, SEAN                       TRANSFER             09/01/16 00:11:38   FIELD_EVENT_DISPATCH   -119.186296    40.8019
BMAN164115   BLM   ASSIST          D 730 PLAYFULLY YOURS              9 O'clock Response Area       CREATE   0      0     0      1737    0     0      1737    B325   R318                                 NO ACTION            09/01/16 00:11:56   FIELD_EVENT_DISPATCH   -119.2196293   40.7864
BMAN165902   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            09/01/16 00:11:57                          -119.20965     40.7799
BMAN165904   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            09/01/16 00:11:57                          -119.20965     40.7799
BMAN165899   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            09/01/16 00:11:57                          -119.20965     40.7799
BMAN165901   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            09/01/16 00:11:57                          -119.20965     40.7799
BMAN165903   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            09/01/16 00:11:57                          -119.20965     40.7799
BMAN165898   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            09/01/16 00:11:57                          -119.20965     40.7799
BMAN165900   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            09/01/16 00:11:57                          -119.20965     40.7799
BMAN164116   BLM   TRAFFIC STOP    GATE .5                            Gate Road Response Area       CREATE   0      0     0      3506    0     0      3506    B321   CUNNINGHAM, STEVE                    VERBAL WARNING RPT   09/01/16 00:23:08   FIELD_EVENT_DISPATCH   -119.270946    40.7498
BMAN164117   BLM   TRAFFIC STOP    530 L                              3 O'clock Response Area       CREATE   0      0     0      506     0     0      506     B314   LASHER, NICHOLAS S                   VERBAL WARNING RPT   09/01/16 00:27:14   FIELD_EVENT_DISPATCH   -119.2165205   40.7732
BMAN164118   BLM   TRAFFIC STOP    .3 PERIMETER                       9 O'clock Response Area       CREATE   0      0     0      355     0     0      355     B215   LLOYD, KENNETH                       CANCEL               09/01/16 00:29:35   FIELD_EVENT_DISPATCH   -119.186575    40.8019
BMAN164119   BLM   PUBLIC CONTACT 200 ES                              3 O'clock Response Area       CREATE   0      0     0      516     0     0      516     B315   BLEVINS, COLE                        CITATION             09/01/16 00:42:36   FIELD_EVENT_DISPATCH   -119.1977515   40.7846
BMAN164120   BLM   TRAFFIC STOP    GATE RD 1.5                        Gate Road Response Area       CREATE   0      0     0      394     0     0      394     B217   GARCIA, BRIAN                        VERBAL WARNING       09/01/16 00:47:13   FIELD_EVENT_DISPATCH   -119.2538178   40.7526
BMAN164121   BLM   PUBLIC CONTACT 330 E                               3 O'clock Response Area       CREATE   0      0     0      91      0     0      91      K222   MANSEAU, CORY                        PUBLIC ASSIST        09/01/16 00:50:01   FIELD_EVENT_DISPATCH   -119.1994405   40.7772
BMAN164122   BLM   TRAFFIC STOP    GATE ROAD M1.5                     Gate Road Response Area       CREATE   0      0     0      836     0     0      836     B217   GARCIA, BRIAN                        VERBAL WARNING       09/01/16 00:55:00   FIELD_EVENT_DISPATCH   -119.2538178   40.7526
BMAN164123   BLM   PUBLIC CONTACT 430 ES                              3 O'clock Response Area       CREATE   0      0     0      1277    0     0      1277    B226   BUCHANAN, STANLEY                    PUBLIC ASSIST        09/01/16 00:56:19   FIELD_EVENT_DISPATCH   -119.2064589   40.7796
BMAN164124   BLM   TRAFFIC STOP    GATE ROAD M.5                      Gate Road Response Area       CREATE   0      0     0      247     0     0      247     B328   WOOD, NICHOLAS                       VERBAL WARNING       09/01/16 01:03:41   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN164125   BLM   PUBLIC CONTACT 2 ES                                3 O'clock Response Area       CREATE   0      0     0      11      0     0      11      B315   BLEVINS, COLE                        PUBLIC ASSIST        09/01/16 01:08:19   FIELD_EVENT_DISPATCH   -119.198076    40.7855
BMAN164126   BLM   TRAFFIC STOP    600L                               3 O'clock Response Area       CREATE   0      0     0      358     0     0      358     B314   LASHER, NICHOLAS S                   VERBAL WARNING RPT   09/01/16 01:10:48   FIELD_EVENT_DISPATCH   -119.2206785   40.7756
BMAN164127   BLM   TRAFFIC STOP    GATE RD 2.5                        Gate Road Response Area       CREATE   0      0     0      381     0     0      381     B217   GARCIA, BRIAN                        VERBAL WARNING       09/01/16 01:20:34   FIELD_EVENT_DISPATCH   -119.2429836   40.7645
BMAN164128   BLM   PUBLIC CONTACT 2 ES PCS                            3 O'clock Response Area       CREATE   0      0     0      738     0     0      738     B227   SMITH, JASON                         CITATION             09/01/16 01:25:05   FIELD_EVENT_DISPATCH   -119.19784     40.7852
BMAN164129   BLM   TRAFFIC STOP    ENTRANCE RD .5                     3 O'clock Response Area       CREATE   0      0     0      574     0     0      574     K222   MANSEAU, CORY                        VERBAL WARNING       09/01/16 01:25:32   FIELD_EVENT_DISPATCH   -119.1994405   40.7772
BMAN164130   BLM   TRAFFIC STOP    GATE ROAD 2.5                      Gate Road Response Area       CREATE   0      0     0      912     0     0      912     P306   BARNES, DANIEL                       TRANSFER             09/01/16 01:25:54   FIELD_EVENT_DISPATCH   -119.2429836   40.7645
BMAN164131   BLM   TRAFFIC STOP    GATE ROAD 2.5                      Gate Road Response Area       CREATE   0      0     0      3690    0     0      3690    P305   HONE, JASON                          TRANSFER             09/01/16 01:25:56   FIELD_EVENT_DISPATCH   -119.2429836   40.7645
BMAN164132   BLM   TRAFFIC STOP    515 L                              3 O'clock Response Area       CREATE   0      0     0      321     0     0      321     B315   BLEVINS, COLE                        VERBAL WARNING       09/01/16 01:32:33   FIELD_EVENT_DISPATCH   -119.2141644   40.7723
BMAN164133   BLM   TRAFFIC STOP    GATE ROAD M.5                      Gate Road Response Area       CREATE   0      0     0      285     0     0      285     B217   GARCIA, BRIAN                        VERBAL WARNING       09/01/16 01:41:37   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN164134   BLM   TRAFFIC STOP    630L                               9 O'clock Response Area       CREATE   0      0     0      3183    0     0      3183    B315   BLEVINS, COLE                        CITATION             09/01/16 01:42:55   FIELD_EVENT_DISPATCH   -119.2238671   40.7788
BMAN164135   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0      0     0      4772    0     0      4772    B216   MITSUYASU, ROBERT                    CITATION             09/01/16 01:48:58   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN164136   BLM   TRAFFIC STOP    GATE RD 3M                         Outside Event Response Area   CREATE   0      0     0      280     0     0      280     B324   HAUCK, MICHAEL                       VERBAL WARNING       09/01/16 02:07:48   FIELD_EVENT_DISPATCH   -119.262815    40.7724
BMAN165908   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            09/01/16 02:11:57                          -119.20965     40.7799
BMAN165905   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            09/01/16 02:11:57                          -119.20965     40.7799
BMAN165907   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            09/01/16 02:11:57                          -119.20965     40.7799
BMAN165909   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            09/01/16 02:11:57                          -119.20965     40.7799
BMAN165906   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            09/01/16 02:11:57                          -119.20965     40.7799
BMAN164137   BLM   INVESTIGATION   @The Temple:300yds off 4 o'clock   9 O'clock Response Area       COPY     1139   891   1350   1868    891   1350   1868    P305   HONE, JASON          Della, Marcos   NO ACTION            09/01/16 02:12:48   Ops1                   -119.2001      40.7912
BMAN164138   BLM   TRAFFIC STOP    GATE RD1.5                         Outside Event Response Area   CREATE   0      0     0      360     0     0      360     B324   HAUCK, MICHAEL                       VERBAL WARNING       09/01/16 02:22:00   FIELD_EVENT_DISPATCH   -119.262815    40.7724
BMAN164139   BLM   TRAFFIC STOP    GATE RD .5                         Gate Road Response Area       CREATE   0      0     0      211     0     0      211     K222   MANSEAU, CORY                        VERBAL WARNING       09/01/16 02:38:23   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN164140   BLM   TRAFFIC STOP    700ES                              9 O'clock Response Area       CREATE   0      0     0      105     0     0      105     B313   ANDRES, BECKY                        NO ACTION            09/01/16 02:41:23   FIELD_EVENT_DISPATCH   -119.2151473   40.7846
BMAN164141   BLM   PUBLIC CONTACT 915E                                9 O'clock Response Area       CREATE   0      0     0      11      0     0      11      B311   DEAN, JUSTIN                         PUBLIC ASSIST        09/01/16 02:44:31   FIELD_EVENT_DISPATCH   -119.214983    40.7949
BMAN164142   BLM   TRAFFIC STOP    GATE ROAD M.5                      Gate Road Response Area       CREATE   0      0     0      731     0     0      731     B312   BOONE, TRENT                         VERBAL WARNING       09/01/16 02:45:14   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN164143   BLM   TRAFFIC STOP    530 D                              3 O'clock Response Area       CREATE   0      0     0      771     0     0      771     I306   CURRY, JASON                         VERBAL WARNING       09/01/16 02:56:16   FIELD_EVENT_DISPATCH   -119.2130531   40.7777
BMAN164144   BLM   TRAFFIC STOP    GATE ROAD                          Gate Road Response Area       CREATE   0      0     0      4076    0     0      4076    B312   BOONE, TRENT                         TRANSFER             09/01/16 02:57:27   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN164145   BLM   PUBLIC CONTACT DEEP PLAYA                          Gate Road Response Area       CREATE   0      0     0      605     0     0      605     P306   BARNES, DANIEL                       CITATION             09/01/16 03:09:20   FIELD_EVENT_DISPATCH   -119.2429836   40.7645
BMAN165913   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            09/01/16 03:11:57                          -119.20965     40.7799
BMAN165915   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            09/01/16 03:11:57                          -119.20965     40.7799
BMAN165917   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            09/01/16 03:11:57                          -119.20965     40.7799
BMAN165919   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            09/01/16 03:11:57                          -119.20965     40.7799
BMAN165914   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            09/01/16 03:11:57                          -119.20965     40.7799
BMAN165916   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            09/01/16 03:11:57                          -119.20965     40.7799
BMAN165918   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                   0                    0                                                   NO ACTION            09/01/16 03:11:57                          -119.20965     40.7799
BMAN164146   BLM   TRAFFIC STOP    GATE ROAD M.5                      Gate Road Response Area       CREATE   0      0     0      650     0     0      650     B315   BLEVINS, COLE                        VERBAL WARNING       09/01/16 03:24:18   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN164147   BLM   PUBLIC CONTACT DEEP PLAYA                          Gate Road Response Area       CREATE   0      0     0      330     0     0      330     P306   BARNES, DANIEL                       CITATION             09/01/16 03:30:05   FIELD_EVENT_DISPATCH   -119.2429836   40.7645
BMAN164148   BLM   TRAFFIC STOP    GATE ROAD M1                       Gate Road Response Area       CREATE   0      0     0      2219    0     0      2219    B315   BLEVINS, COLE                        VERBAL WARNING       09/01/16 03:41:26   FIELD_EVENT_DISPATCH   -119.2587719   40.7464
BMAN164149   BLM   PUBLIC CONTACT RAVE                                9 O'clock Response Area       CREATE   0      0     0      860     0     0      860     B321   CUNNINGHAM, STEVE                    CITATION             09/01/16 03:42:39   FIELD_EVENT_DISPATCH   -119.202433    40.8031




                                                                                                                                                                                                                                                                   ER00049
BMAN164150   BLM   PUBLIC CONTACT 100 YRD OFF 200 F            Perimeter Response Area       CREATE   0    0    0    2143   0    0    2143   B328   WOOD, NICHOLAS                      VERBAL WARNING   09/01/16 03:43:51   FIELD_EVENT_DISPATCH   -119.23228     40.7799
BMAN164151
BMAN164152
             BLM
             BLM
                   PUBLIC CONTACT RAVE
                   PUBLIC CONTACT PERIMETER PT 3 RAVE
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 233 of 499
                                                               9 O'clock Response Area
                                                               Outside Event Response Area
                                                                                             CREATE
                                                                                             CREATE
                                                                                                      0
                                                                                                      0
                                                                                                           0
                                                                                                           0
                                                                                                                0
                                                                                                                0
                                                                                                                     107
                                                                                                                     191
                                                                                                                            0
                                                                                                                            0
                                                                                                                                 0
                                                                                                                                 0
                                                                                                                                      107
                                                                                                                                      191
                                                                                                                                             K310
                                                                                                                                             B215
                                                                                                                                                    PARR, RYAN
                                                                                                                                                    LLOYD, KENNETH
                                                                                                                                                                                        CITATION
                                                                                                                                                                                        CITATION
                                                                                                                                                                                                         09/01/16 03:53:18
                                                                                                                                                                                                         09/01/16 03:57:35
                                                                                                                                                                                                                             FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                             FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                    -119.202948
                                                                                                                                                                                                                                                    -119.2587719
                                                                                                                                                                                                                                                                   40.8031
                                                                                                                                                                                                                                                                   40.733
BMAN164153   BLM   PUBLIC CONTACT ROBOT HEART RAVE             Gate Road Response Area       CREATE   0    0    0    498    0    0    498    P306   BARNES, DANIEL                      CITATION         09/01/16 03:59:03   FIELD_EVENT_DISPATCH   -119.2429836   40.7645
BMAN164154   BLM   PUBLIC CONTACT RAVE                         9 O'clock Response Area       CREATE   0    0    0    442    0    0    442    K310   PARR, RYAN                          CITATION         09/01/16 04:01:32   FIELD_EVENT_DISPATCH   -119.202948    40.8031
BMAN164155   BLM   PUBLIC CONTACT RAVE                         9 O'clock Response Area       CREATE   0    0    0    1282   0    0    1282   B321   CUNNINGHAM, STEVE                   CITATION         09/01/16 04:05:46   FIELD_EVENT_DISPATCH   -119.202433    40.8031
BMAN164156   BLM   PUBLIC CONTACT 12 MILE ACCESS               Perimeter Response Area       CREATE   0    0    0    477    0    0    477    B326   HOWELL, THOMAS                      NO ACTION        09/01/16 04:11:03   FIELD_EVENT_DISPATCH   -119.26393     40.7762
BMAN164157   BLM   PUBLIC CONTACT rave                         9 O'clock Response Area       CREATE   0    0    0    182    0    0    182    K310   PARR, RYAN                          CITATION         09/01/16 04:11:51   FIELD_EVENT_DISPATCH   -119.202475    40.803
BMAN165921   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 04:11:57                          -119.20965     40.7799
BMAN165923   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 04:11:57                          -119.20965     40.7799
BMAN165920   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 04:11:57                          -119.20965     40.7799
BMAN165922   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 04:11:57                          -119.20965     40.7799
BMAN165924   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 04:11:57                          -119.20965     40.7799
BMAN164158   BLM   PUBLIC CONTACT ROBOT HEART RAVE             9 O'clock Response Area       CREATE   0    0    0    225    0    0    225    I306   CURRY, JASON                        CITATION         09/01/16 04:13:02   FIELD_EVENT_DISPATCH   -119.201831    40.8033
BMAN164159   BLM   PUBLIC CONTACT 1100D                        9 O'clock Response Area       CREATE   0    0    0    110    0    0    110    B317   CULVER, STEVON                      CITATION         09/01/16 04:13:41   FIELD_EVENT_DISPATCH   -119.200136    40.8029
BMAN164160   BLM   PUBLIC CONTACT 1145 DEEP PLAY               9 O'clock Response Area       CREATE   0    0    0    32     0    0    32     B311   DEAN, JUSTIN                        PUBLIC ASSIST    09/01/16 04:20:27   FIELD_EVENT_DISPATCH   -119.198463    40.7941
BMAN164161   BLM   TRAFFIC STOP    GATE RD 1M                  Gate Road Response Area       CREATE   0    0    0    1037   0    0    1037   B315   BLEVINS, COLE                       VERBAL WARNING   09/01/16 04:25:44   FIELD_EVENT_DISPATCH   -119.262878    40.7451
BMAN164162   BLM   PUBLIC CONTACT 200 G                        3 O'clock Response Area       CREATE   0    0    0    440    0    0    440    B328   WOOD, NICHOLAS                      CITATION         09/01/16 04:27:00   FIELD_EVENT_DISPATCH   -119.1912135   40.7833
BMAN164163   BLM   PUBLIC CONTACT RAVE                         9 O'clock Response Area       CREATE   0    0    0    390    0    0    390    B321   CUNNINGHAM, STEVE                   CITATION         09/01/16 04:34:47   FIELD_EVENT_DISPATCH   -119.202153    40.8037
BMAN164164   BLM   TRAFFIC STOP    GATE ROAD M.5               Gate Road Response Area       CREATE   0    0    0    4735   0    0    4735   B315   BLEVINS, COLE                       TRANSFER         09/01/16 04:43:06   FIELD_EVENT_DISPATCH   -119.263715    40.745
BMAN164165   BLM   PUBLIC CONTACT RAVE                         9 O'clock Response Area       CREATE   0    0    0    323    0    0    323    B321   CUNNINGHAM, STEVE                   CITATION         09/01/16 04:44:13   FIELD_EVENT_DISPATCH   -119.202605    40.8032
BMAN164166   BLM   PUBLIC CONTACT 200 H                        3 O'clock Response Area       CREATE   0    0    0    673    0    0    673    B328   WOOD, NICHOLAS                      CITATION         09/01/16 04:45:02   FIELD_EVENT_DISPATCH   -119.1903789   40.7831
BMAN164167   BLM   PUBLIC CONTACT 1100 DEEP PLAYA              9 O'clock Response Area       CREATE   0    0    0    1099   0    0    1099   B317   CULVER, STEVON                      CITATION         09/01/16 04:48:45   FIELD_EVENT_DISPATCH   -119.201188    40.8019
BMAN164168   BLM   PUBLIC CONTACT RAVE                         9 O'clock Response Area       CREATE   0    0    0    409    0    0    409    B321   CUNNINGHAM, STEVE                   CITATION         09/01/16 04:53:14   FIELD_EVENT_DISPATCH   -119.202131    40.8033
BMAN164169   BLM   PUBLIC CONTACT ROBOT HEART                  3 O'clock Response Area       CREATE   0    0    0    156    0    0    156    I305   RICHARDSON, ERIC                    CITATION         09/01/16 04:54:33   FIELD_EVENT_DISPATCH   -119.219663    40.7756
BMAN164170   BLM   PUBLIC CONTACT 700ES                        9 O'clock Response Area       CREATE   0    0    0    12     0    0    12     B313   ANDRES, BECKY                       PUBLIC ASSIST    09/01/16 04:56:24   FIELD_EVENT_DISPATCH   -119.213568    40.7845
BMAN164171   BLM   PUBLIC CONTACT 700ES                        9 O'clock Response Area       CREATE   0    0    0    10     0    0    10     B313   ANDRES, BECKY                       PUBLIC ASSIST    09/01/16 04:56:38   FIELD_EVENT_DISPATCH   -119.213568    40.7845
BMAN165928   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 05:11:57                          -119.20965     40.7799
BMAN165925   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 05:11:57                          -119.20965     40.7799
BMAN165927   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 05:11:57                          -119.20965     40.7799
BMAN165929   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 05:11:57                          -119.20965     40.7799
BMAN165926   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 05:11:57                          -119.20965     40.7799
BMAN164172   BLM   PUBLIC CONTACT 200 G                        3 O'clock Response Area       CREATE   0    0    0    482    0    0    482    B328   WOOD, NICHOLAS                      CITATION         09/01/16 05:12:48   FIELD_EVENT_DISPATCH   -119.1912135   40.7833
BMAN164173   BLM   PUBLIC CONTACT RAVE                         9 O'clock Response Area       CREATE   0    0    0    364    0    0    364    K310   PARR, RYAN                          CITATION         09/01/16 05:14:33   FIELD_EVENT_DISPATCH   -119.20181     40.803
BMAN164174   BLM   PUBLIC CONTACT DEEP PLAYA 10                Perimeter Response Area       CREATE   0    0    0    89     0    0    89     I306   CURRY, JASON                        CITATION         09/01/16 05:19:41   FIELD_EVENT_DISPATCH   -119.232923    40.7796
BMAN164175   BLM   PUBLIC CONTACT @800 Es                      9 O'clock Response Area       CREATE   0    0    0    31     0    0    31     B311   DEAN, JUSTIN                        PUBLIC ASSIST    09/01/16 05:21:51   FIELD_EVENT_DISPATCH   -119.21514     40.7882
BMAN164176   BLM   PUBLIC CONTACT RAVE                         9 O'clock Response Area       CREATE   0    0    0    2088   0    0    2088   K310   PARR, RYAN                          CITATION         09/01/16 05:28:51   FIELD_EVENT_DISPATCH   -119.201918    40.8036
BMAN164177   BLM   PUBLIC CONTACT 800 ES                       9 O'clock Response Area       CREATE   0    0    0    9      0    0    9      B311   DEAN, JUSTIN                        PUBLIC ASSIST    09/01/16 05:32:21   FIELD_EVENT_DISPATCH   -119.215328    40.7881
BMAN164178   BLM   PUBLIC CONTACT 200C                         3 O'clock Response Area       CREATE   0    0    0    24     0    0    24     B327   STEPHENSON, CAMM                    PUBLIC ASSIST    09/01/16 05:40:46   FIELD_EVENT_DISPATCH   -119.194552    40.784
BMAN164179   BLM   PUBLIC CONTACT 200C                         3 O'clock Response Area       CREATE   0    0    0    17     0    0    17     B327   STEPHENSON, CAMM                    PUBLIC ASSIST    09/01/16 05:41:15   FIELD_EVENT_DISPATCH   -119.194552    40.784
BMAN164180   BLM   PUBLIC CONTACT 200 C                        3 O'clock Response Area       CREATE   0    0    0    15     0    0    15     B327   STEPHENSON, CAMM                    PUBLIC ASSIST    09/01/16 05:45:15   FIELD_EVENT_DISPATCH   -119.194552    40.784
BMAN164181   BLM   PUBLIC CONTACT 200 ES                       3 O'clock Response Area       CREATE   0    0    0    93     0    0    93     B328                                       PUBLIC ASSIST    09/01/16 05:56:10   FIELD_EVENT_DISPATCH   -119.1977515   40.7846
BMAN164182   BLM   PUBLIC CONTACT 200 ES                       3 O'clock Response Area       CREATE   0    0    0    10     0    0    10     B328   WOOD, NICHOLAS                      PUBLIC ASSIST    09/01/16 05:58:14   FIELD_EVENT_DISPATCH   -119.1977515   40.7846
BMAN164183   BLM   PUBLIC CONTACT 200 ES                       3 O'clock Response Area       CREATE   0    0    0    7      0    0    7      B328   WOOD, NICHOLAS                      PUBLIC ASSIST    09/01/16 05:58:28   FIELD_EVENT_DISPATCH   -119.1977515   40.7846
BMAN164184   BLM   PUBLIC CONTACT 200 ES                       3 O'clock Response Area       CREATE   0    0    0    7      0    0    7      B328   WOOD, NICHOLAS                      PUBLIC ASSIST    09/01/16 05:58:38   FIELD_EVENT_DISPATCH   -119.1977515   40.7846
BMAN164185   BLM   PUBLIC CONTACT 200 ES                       3 O'clock Response Area       CREATE   0    0    0    5      0    0    5      B328   WOOD, NICHOLAS                      PUBLIC ASSIST    09/01/16 05:58:49   FIELD_EVENT_DISPATCH   -119.1977515   40.7846
BMAN164186   BLM   TRAFFIC STOP    530 ES                      3 O'clock Response Area       CREATE   0    0    0    123    0    0    123    B328   WOOD, NICHOLAS                      VERBAL WARNING   09/01/16 06:05:21   FIELD_EVENT_DISPATCH   -119.2109592   40.7805
BMAN165930   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 06:11:57                          -119.20965     40.7799
BMAN165931   BLM   PUBLIC CONTACT @BLM Mobile Command Center                                          0              0                0                                                 NO ACTION        09/01/16 06:11:57                          -119.20965     40.7799
BMAN164187   BLM   PUBLIC CONTACT PERMITER FENCE               3 O'clock Response Area       CREATE   0    0    0    17     0    0    17     B325   PETERSEN, MARK                      PUBLIC ASSIST    09/01/16 06:14:56   FIELD_EVENT_DISPATCH   -119.184945    40.7986
BMAN164188   BLM   PUBLIC CONTACT PERMITER FENCE               3 O'clock Response Area       CREATE   0    0    0    5      0    0    5      B325   PETERSEN, MARK                      PUBLIC ASSIST    09/01/16 06:15:17   FIELD_EVENT_DISPATCH   -119.184945    40.7986
BMAN164189   BLM   PUBLIC CONTACT 1000L HELLSTATION MEDICAL    9 O'clock Response Area       CREATE   0    0    0    251    0    0    251    B100   LLOYD, RICHARD                      PUBLIC ASSIST    09/01/16 06:21:39   FIELD_EVENT_DISPATCH   -119.204921    40.8036
BMAN164190   BLM   TRAFFIC STOP    GREETER                     Outside Event Response Area   CREATE   0    0    0    3858   0    0    3858   K123   RICE, CHRISTOPHER                   CITATION         09/01/16 06:24:51   FIELD_EVENT_DISPATCH   -119.351541    40.6542
BMAN164191   BLM   PUBLIC CONTACT MYAN RAVE                    Perimeter Response Area       CREATE   0    0    0    396    0    0    396    B129   SMITH, IRA                          CITATION         09/01/16 06:44:17   FIELD_EVENT_DISPATCH   -119.202496    40.8042
BMAN164192   BLM   PUBLIC CONTACT GATE RD                      Gate Road Response Area       CREATE   0    0    0    645    0    0    645    B326   HOWELL, THOMAS                      PUBLIC ASSIST    09/01/16 06:44:40   FIELD_EVENT_DISPATCH   -119.253351    40.7541
BMAN164193   BLM   PUBLIC CONTACT ROBOHEART RAVE               9 O'clock Response Area       CREATE   0    0    0    24     0    0    24     B126   ROMERO, CLAYTON                     PUBLIC ASSIST    09/01/16 06:46:00   FIELD_EVENT_DISPATCH   -119.20211     40.8035
BMAN164194   BLM   PUBLIC CONTACT ROBOHEART RAVE               9 O'clock Response Area       CREATE   0    0    0    42     0    0    42     B126   R314                                PUBLIC ASSIST    09/01/16 06:46:35   FIELD_EVENT_DISPATCH   -119.20211     40.8035
BMAN164195   BLM   PUBLIC CONTACT ROBOHEART RAVE               9 O'clock Response Area       COPY     18   48   48   89     48   48   89     B126   ROMERO, CLAYTON                     PUBLIC ASSIST    09/01/16 06:46:53   FIELD_EVENT_DISPATCH   -119.20211     40.8035
BMAN164196   BLM   PUBLIC CONTACT ROBO HEART RAVE              Perimeter Response Area       CREATE   0    0    0    344    0    0    344    B124   FELIX, ERNESTO                      CITATION         09/01/16 06:50:44   FIELD_EVENT_DISPATCH   -119.2015369   40.7581
BMAN164197   BLM   PUBLIC CONTACT @0230 D                      3 O'clock Response Area       CREATE   0    0    0    8      0    0    8      B325   PETERSEN, MARK                      PUBLIC ASSIST    09/01/16 06:56:15   FIELD_EVENT_DISPATCH   -119.192991    40.7851
BMAN164198   BLM   PUBLIC CONTACT ROBO HEART RAVE              9 O'clock Response Area       CREATE   0    0    0    950    0    0    950    B129   SMITH, IRA                          CITATION         09/01/16 06:57:46   FIELD_EVENT_DISPATCH   -119.200158    40.8029
BMAN164199   BLM   PUBLIC CONTACT @0200 ES                     Outside Event Response Area   CREATE   0    0    0    774    0    0    774    B125   R301                                PUBLIC ASSIST    09/01/16 06:59:37   FIELD_EVENT_DISPATCH   -119.35167     40.654
BMAN165935   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 07:05:33                          -119.20965     40.7799
BMAN165939   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 07:05:33                          -119.20965     40.7799
BMAN165941   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 07:05:33                          -119.20965     40.7799
BMAN165943   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 07:05:33                          -119.20965     40.7799
BMAN165947   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 07:05:33                          -119.20965     40.7799
BMAN165932   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 07:05:33                          -119.20965     40.7799
BMAN165934   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 07:05:33                          -119.20965     40.7799
BMAN165936   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 07:05:33                          -119.20965     40.7799
BMAN165945   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 07:05:33                          -119.20965     40.7799
BMAN165933   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 07:05:33                          -119.20965     40.7799
BMAN165937   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 07:05:33                          -119.20965     40.7799
BMAN165940   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 07:05:33                          -119.20965     40.7799
BMAN165948   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 07:05:33                          -119.20965     40.7799
BMAN165938   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 07:05:33                          -119.20965     40.7799
BMAN165942   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 07:05:33                          -119.20965     40.7799
BMAN165944   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 07:05:33                          -119.20965     40.7799
BMAN165946   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 07:05:33                          -119.20965     40.7799
                                                                                                                                                    MARSOOBIAN, JASON
BMAN164200   BLM   PUBLIC CONTACT FP RAVE                      3 O'clock Response Area       CREATE   0    0    0    13     0    0    13     B121                                       PUBLIC ASSIST    09/01/16 07:06:47   FIELD_EVENT_DISPATCH   -119.201188    40.7885
                                                                                                                                                    A
BMAN164201   BLM   PUBLIC CONTACT ROBO HEART RAVE              Perimeter Response Area       CREATE   0    0    0    572    0    0    572    B124   FELIX, ERNESTO                      CITATION         09/01/16 07:11:50   FIELD_EVENT_DISPATCH   -119.2015369   40.7581
BMAN164202   BLM   MEDICAL         @815 G                      9 O'clock Response Area       CREATE   69             4964             4895                              WEAVER, JULIE   TRANSFER         09/01/16 07:16:09   DISPATCH               -119.22101     40.791
                                                                                                                                                    MARSOOBIAN, JASON
BMAN164203   BLM   PUBLIC CONTACT ROBO HEART RAVE              3 O'clock Response Area       CREATE   0    0    0    13     0    0    13     B121                                       PUBLIC ASSIST    09/01/16 07:17:52   FIELD_EVENT_DISPATCH   -119.201188    40.7885
                                                                                                                                                    A
                                                                                                                                                    MARSOOBIAN, JASON
BMAN164204   BLM   MEDICAL         ROBO HEART RAVE             9 O'clock Response Area       CREATE   0    0    0    2665   0    0    2665   B121                                       TRANSFER         09/01/16 07:23:38   FIELD_EVENT_DISPATCH   -119.201553    40.8031
                                                                                                                                                    A
BMAN164205   BLM   PUBLIC CONTACT @0200 AND E                  Outside Event Response Area   CREATE   0    0    0    3747   0    0    3747   B125   PAIVA, GEORGE                       PUBLIC ASSIST    09/01/16 07:39:07   FIELD_EVENT_DISPATCH   -119.35167     40.654
BMAN164206   BLM   PUBLIC CONTACT DEEP PLAYA                   3 O'clock Response Area       CREATE   0    0    0    137    0    0    137    B128   FONKEN, PETER                       PUBLIC ASSIST    09/01/16 07:40:09   FIELD_EVENT_DISPATCH   -119.184558    40.7969
BMAN164207   BLM   TRAFFIC STOP    GREETERS                    Perimeter Response Area       CREATE   0    0    0    3408   0    0    3408   B113   BOXX, MELISSA J                     CITATION         09/01/16 07:44:30   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
BMAN165950   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 08:05:33                          -119.20965     40.7799
BMAN165958   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 08:05:33                          -119.20965     40.7799
BMAN165960   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 08:05:33                          -119.20965     40.7799
BMAN165968   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 08:05:33                          -119.20965     40.7799
BMAN165970   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 08:05:33                          -119.20965     40.7799
BMAN165978   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 08:05:33                          -119.20965     40.7799
BMAN165980   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 08:05:33                          -119.20965     40.7799
BMAN165995   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 08:05:33                          -119.20965     40.7799
BMAN165999   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 08:05:33                          -119.20965     40.7799
BMAN165949   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 08:05:33                          -119.20965     40.7799
BMAN165952   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 08:05:33                          -119.20965     40.7799
BMAN165954   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 08:05:33                          -119.20965     40.7799
BMAN165956   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 08:05:33                          -119.20965     40.7799
BMAN165962   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 08:05:33                          -119.20965     40.7799
BMAN165964   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 08:05:33                          -119.20965     40.7799
BMAN165966   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 08:05:33                          -119.20965     40.7799
BMAN165972   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0              0                0                                                 NO ACTION        09/01/16 08:05:33                          -119.20965     40.7799




                                                                                                                                                                                                                                             ER00050
BMAN165974   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165976
BMAN165988
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 234 of 499
                                                                 3 O'clock Response Area
                                                                 3 O'clock Response Area
                                                                                                    0
                                                                                                    0
                                                                                                                0
                                                                                                                0
                                                                                                                               0
                                                                                                                               0
                                                                                                                                                                NO ACTION
                                                                                                                                                                NO ACTION
                                                                                                                                                                                     09/01/16 08:05:33
                                                                                                                                                                                     09/01/16 08:05:33
                                                                                                                                                                                                                                -119.20965
                                                                                                                                                                                                                                -119.20965
                                                                                                                                                                                                                                               40.7799
                                                                                                                                                                                                                                               40.7799
BMAN165992   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165994   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165996   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN166001   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165955   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165959   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165961   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165963   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165965   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165967   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165969   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165971   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165973   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165975   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165977   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165979   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165981   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165983   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165985   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165987   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165989   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165990   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165998   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN166000   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165951   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165953   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165957   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165982   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165984   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165986   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165991   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165993   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN165997   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN166002   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 08:05:33                          -119.20965     40.7799
BMAN164208   BLM   PUBLIC CONTACT ROBO HEART RAVE                9 O'clock Response Area   CREATE   0   0   0   635    0   0   635    B126   ROMERO, CLAYTON    CITATION             09/01/16 08:32:17   FIELD_EVENT_DISPATCH   -119.200951    40.8034
BMAN164209   BLM   PUBLIC CONTACT ROBO HEART RAVE                9 O'clock Response Area   CREATE   0   0   0   477    0   0   477    K112   R177               PUBLIC ASSIST        09/01/16 08:40:16   FIELD_EVENT_DISPATCH   -119.201123    40.8034
BMAN164210   BLM   PUBLIC CONTACT AIRPORT                        3 O'clock Response Area   CREATE   0   0   0   212    0   0   212    B117   CHAIDEZ, GONZALO   PUBLIC ASSIST        09/01/16 08:54:33   FIELD_EVENT_DISPATCH   -119.211401    40.7657
BMAN164211   BLM   TRAFFIC STOP    GREETERS                      Perimeter Response Area   CREATE   0   0   0   2867   0   0   2867   B113   BOXX, MELISSA J    VERBAL WARNING RPT   09/01/16 08:56:25   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
BMAN166010   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166012   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166015   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166021   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166023   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166024   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166026   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166030   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166035   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166043   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166044   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166046   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166049   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166052   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166005   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166017   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166020   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166032   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166037   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166040   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166041   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166053   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166057   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166058   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166059   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166007   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166008   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166013   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166014   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166016   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166018   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166019   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166022   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166025   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166033   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166034   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166036   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166038   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166039   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166042   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166045   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166051   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166054   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166056   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166003   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166004   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166006   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166009   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166011   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166027   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166028   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166029   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166031   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166047   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166048   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166050   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166055   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN166060   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area            0           0              0                                NO ACTION            09/01/16 09:05:33                          -119.20965     40.7799
BMAN164212   BLM   PUBLIC CONTACT 1000 B                         9 O'clock Response Area   CREATE   0   0   0   10     0   0   10     B127   MACHLER, FRANK     PUBLIC ASSIST        09/01/16 09:06:24   FIELD_EVENT_DISPATCH   -119.208505    40.7957
BMAN164213   BLM   PUBLIC CONTACT ROBOHEART WAVE                 9 O'clock Response Area   CREATE   0   0   0   708    0   0   708    B110   SONES, BRADLEY P   PUBLIC ASSIST        09/01/16 09:08:14   FIELD_EVENT_DISPATCH   -119.205501    40.8015
BMAN164214   BLM   PUBLIC CONTACT 900 CIVIC PLAZA                9 O'clock Response Area   CREATE   0   0   0   8      0   0   8      B127   MACHLER, FRANK     PUBLIC ASSIST        09/01/16 09:19:40   FIELD_EVENT_DISPATCH   -119.213891    40.7932
BMAN164215   BLM   TRESPASS        PERIMETER N OF JOC            Perimeter Response Area   CREATE   0   0   0   1521   0   0   1521   B117   CHAIDEZ, GONZALO   CITATION             09/01/16 09:35:50   FIELD_EVENT_DISPATCH   -119.236013    40.7843
BMAN164216   BLM   PUBLIC CONTACT TRASH FENCE EAST OF PYRAMIDS   9 O'clock Response Area   CREATE   0   0   0   1080   0   0   1080   B116   NALEN, SHANE       CITATION             09/01/16 09:36:59   FIELD_EVENT_DISPATCH   -119.202131    40.7899




                                                                                                                                                                                                                         ER00051
BMAN164217   BLM   PUBLIC CONTACT 810 B                        9 O'clock Response Area   CREATE   0     0     0     6      0     0     6      B127   MACHLER, FRANK                 PUBLIC ASSIST    09/01/16 09:37:03   FIELD_EVENT_DISPATCH   -119.216123    40.7912
BMAN164218
BMAN164219
             BLM
             BLM
                   PUBLIC CONTACT ROBO HEART RAVE
                   PUBLIC CONTACT MOBILE COMMAND
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 235 of 499
                                                               9 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                         CREATE
                                                                                         CREATE
                                                                                                  0
                                                                                                  0
                                                                                                        0
                                                                                                        0
                                                                                                              0
                                                                                                              0
                                                                                                                    592
                                                                                                                    509
                                                                                                                           0
                                                                                                                           0
                                                                                                                                 0
                                                                                                                                 0
                                                                                                                                       592
                                                                                                                                       509
                                                                                                                                              B121
                                                                                                                                              B110
                                                                                                                                                     MARSOOBIAN, JASON
                                                                                                                                                     A
                                                                                                                                                     SONES, BRADLEY P
                                                                                                                                                                                    CITATION
                                                                                                                                                                                    PUBLIC ASSIST
                                                                                                                                                                                                     09/01/16 09:37:19
                                                                                                                                                                                                     09/01/16 09:39:47
                                                                                                                                                                                                                         FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                         FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                -119.201553
                                                                                                                                                                                                                                                -119.210136
                                                                                                                                                                                                                                                               40.8031
                                                                                                                                                                                                                                                               40.7806
BMAN164220   BLM   PUBLIC CONTACT 730 ES                       9 O'clock Response Area   CREATE   0     0     0     6      0     0     6      B126   ROMERO, CLAYTON                PUBLIC ASSIST    09/01/16 09:45:02   FIELD_EVENT_DISPATCH   -119.214513    40.7835
BMAN164221   BLM   PUBLIC CONTACT 800 A                        9 O'clock Response Area   CREATE   0     0     0     10     0     0     10     K111   HUSTON, CHARLES                PUBLIC ASSIST    09/01/16 09:45:41   FIELD_EVENT_DISPATCH   -119.200758    40.7917
BMAN164222   BLM   PUBLIC CONTACT 800 ES                       9 O'clock Response Area   CREATE   0     0     0     11     0     0     11     B126   ROMERO, CLAYTON                PUBLIC ASSIST    09/01/16 09:48:59   FIELD_EVENT_DISPATCH   -119.215006    40.7878
BMAN164223   BLM   PUBLIC CONTACT 800 ES                       9 O'clock Response Area   CREATE   0     0     0     38     0     0     38     B126   ROMERO, CLAYTON                PUBLIC ASSIST    09/01/16 09:49:39   FIELD_EVENT_DISPATCH   -119.21462     40.7882
BMAN164224   BLM   PUBLIC CONTACT 700 A                        9 O'clock Response Area   CREATE   0     0     0     7      0     0     7      B127   MACHLER, FRANK                 PUBLIC ASSIST    09/01/16 09:50:28   FIELD_EVENT_DISPATCH   -119.217731    40.7844
BMAN164225   BLM   PUBLIC CONTACT 800 ES                       9 O'clock Response Area   CREATE   0     0     0     9      0     0     9      B126   ROMERO, CLAYTON                PUBLIC ASSIST    09/01/16 09:50:53   FIELD_EVENT_DISPATCH   -119.21462     40.7882
BMAN164226   BLM   PUBLIC CONTACT 715 A                        9 O'clock Response Area   CREATE   0     0     0     9      0     0     9      B127   MACHLER, FRANK                 PUBLIC ASSIST    09/01/16 09:53:23   FIELD_EVENT_DISPATCH   -119.216336    40.7837
BMAN164227   BLM   PUBLIC CONTACT 0430 ES                      3 O'clock Response Area   CREATE   0     0     0     14     0     0     14     B120   MILLER, JEFFERY                PUBLIC ASSIST    09/01/16 09:56:07   FIELD_EVENT_DISPATCH   -119.209641    40.7812
                                                                                                                                                     MARSOOBIAN, JASON
BMAN164228   BLM   PUBLIC CONTACT ROBO HEART RAVE              9 O'clock Response Area   CREATE   0     0     0     1134   0     0     1134   B121                                  CITATION         09/01/16 09:56:49   FIELD_EVENT_DISPATCH   -119.201553    40.8031
                                                                                                                                                     A
BMAN164229   BLM   PUBLIC CONTACT ROBO HEART RAVE              Perimeter Response Area   CREATE   0     0     0     81     0     0     81     B115   R234                           PUBLIC ASSIST    09/01/16 09:59:41   FIELD_EVENT_DISPATCH   -119.1903789   40.7697
BMAN164230   BLM   PUBLIC CONTACT 700 B                        9 O'clock Response Area   CREATE   0     0     0     5      0     0     5      B127   MACHLER, FRANK                 PUBLIC ASSIST    09/01/16 10:01:18   FIELD_EVENT_DISPATCH   -119.21726     40.7832
BMAN166067   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166068   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166070   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166075   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166083   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166084   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166086   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166088   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166089   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166063   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166064   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166066   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166069   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166071   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166074   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166076   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166087   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166062   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166065   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166072   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166081   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166073   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166077   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166078   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166079   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166080   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166082   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166085   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN166090   BLM   PUBLIC CONTACT @BLM Mobile Command Center                                      0                 0                  0                                            NO ACTION        09/01/16 10:05:33                          -119.20965     40.7799
BMAN164231   BLM   TRAFFIC STOP    GATE RD MM3                 Perimeter Response Area   CREATE   0     0     0     9042   0     0     9042   B113   R344                           CITATION         09/01/16 10:08:25   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
BMAN166101   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:16:35                          -119.20965     40.7799
BMAN166102   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:16:35                          -119.20965     40.7799
BMAN166106   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:16:35                          -119.20965     40.7799
BMAN166111   BLM   PUBLIC CONTACT @BLM Mobile Command Center                                      0                 0                  0                                            NO ACTION        09/01/16 10:16:35                          -119.20965     40.7799
BMAN166095   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:16:35                          -119.20965     40.7799
BMAN166107   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:16:35                          -119.20965     40.7799
BMAN166094   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:16:35                          -119.20965     40.7799
BMAN166096   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:16:35                          -119.20965     40.7799
BMAN166098   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:16:35                          -119.20965     40.7799
BMAN166099   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:16:35                          -119.20965     40.7799
BMAN166103   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:16:35                          -119.20965     40.7799
BMAN166104   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:16:35                          -119.20965     40.7799
BMAN166105   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:16:35                          -119.20965     40.7799
BMAN166110   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:16:35                          -119.20965     40.7799
BMAN166097   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:16:35                          -119.20965     40.7799
BMAN166100   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:16:35                          -119.20965     40.7799
BMAN166108   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:16:35                          -119.20965     40.7799
BMAN166109   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:16:35                          -119.20965     40.7799
BMAN166112   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:19:00                          -119.20965     40.7799
BMAN166116   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:19:00                          -119.20965     40.7799
BMAN166120   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:19:00                          -119.20965     40.7799
BMAN166123   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:19:00                          -119.20965     40.7799
BMAN166113   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:19:00                          -119.20965     40.7799
BMAN166114   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:19:00                          -119.20965     40.7799
BMAN166115   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:19:00                          -119.20965     40.7799
BMAN166122   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:19:00                          -119.20965     40.7799
BMAN166117   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:19:00                          -119.20965     40.7799
BMAN166118   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:19:00                          -119.20965     40.7799
BMAN166119   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:19:00                          -119.20965     40.7799
BMAN166121   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:19:00                          -119.20965     40.7799
BMAN166124   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 10:19:00                          -119.20965     40.7799
BMAN164232   BLM   TRAFFIC STOP    830 B                       9 O'clock Response Area   CREATE   0     0     0     40     0     0     40     B127   MACHLER, FRANK                 VERBAL WARNING   09/01/16 10:21:05   FIELD_EVENT_DISPATCH   -119.21683     40.7899
BMAN164233   BLM   ASSIST          ROBO HEART RAVE             9 O'clock Response Area   CREATE   0     0     0     137    0     0     137    B126   ROMERO, CLAYTON                PUBLIC ASSIST    09/01/16 10:21:55   FIELD_EVENT_DISPATCH   -119.20121     40.803
BMAN164234   BLM   TRAFFIC STOP    @620 E: CAMP REMEMBER       9 O'clock Response Area   CREATE   112   236   580   4785   124   468   4673   B115   JOHNSON, RAYMOND I Eck, Adam   TRANSFER         09/01/16 10:25:44   911                    -119.2176      40.7799
BMAN164235   BLM   PUBLIC CONTACT TRASH FENCE AT .3            Perimeter Response Area   CREATE   0     0     0     171    0     0     171    B110   R158                           PUBLIC ASSIST    09/01/16 10:57:53   FIELD_EVENT_DISPATCH   -119.201595    40.8041
BMAN164236   BLM   PUBLIC CONTACT CENTER CAMP                  3 O'clock Response Area   CREATE   0     0     0     27     0     0     27     O11    HUEGERICH, THOMAS              PUBLIC ASSIST    09/01/16 11:07:20   FIELD_EVENT_DISPATCH   -119.20121     40.7895
BMAN164237   BLM   PUBLIC CONTACT CENTER CAMP                  3 O'clock Response Area   CREATE   0     0     0     506    0     0     506    O11    HUEGERICH, THOMAS              PUBLIC ASSIST    09/01/16 11:08:00   FIELD_EVENT_DISPATCH   -119.20121     40.7895
BMAN166325   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166334   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166336   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166337   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166339   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166341   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166343   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166345   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166350   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166356   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166359   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166360   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166366   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166367   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166369   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166370   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166376   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166379   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166392   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166393   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166398   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166404   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799
BMAN166328   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                  0                                            NO ACTION        09/01/16 11:09:13                          -119.20965     40.7799




                                                                                                                                                                                                                                         ER00052
BMAN166331   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166335
BMAN166342
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 236 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                              0
                                                                                                              0
                                                                                                                             0
                                                                                                                             0
                                                                                                                                                               NO ACTION
                                                                                                                                                               NO ACTION
                                                                                                                                                                               09/01/16 11:09:13
                                                                                                                                                                               09/01/16 11:09:13
                                                                                                                                                                                                                          -119.20965
                                                                                                                                                                                                                          -119.20965
                                                                                                                                                                                                                                        40.7799
                                                                                                                                                                                                                                        40.7799
BMAN166348   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166354   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166357   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166364   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166372   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166373   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166378   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166384   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166386   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166387   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166389   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166391   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166395   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166400   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166401   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166326   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166327   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166329   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166332   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166333   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166338   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166340   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166346   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166347   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166349   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166351   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166355   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166361   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166365   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166371   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166375   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166380   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166382   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166388   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166394   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166397   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166330   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166344   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166352   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166353   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166358   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166362   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166363   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166368   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166374   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166377   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166381   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166383   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166385   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166390   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166396   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166399   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166402   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166403   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:09:13                          -119.20965    40.7799
BMAN166125   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:19:00                          -119.20965    40.7799
BMAN166130   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:19:00                          -119.20965    40.7799
BMAN166138   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:19:00                          -119.20965    40.7799
BMAN166139   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:19:00                          -119.20965    40.7799
BMAN166141   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:19:00                          -119.20965    40.7799
BMAN166144   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:19:00                          -119.20965    40.7799
BMAN166129   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:19:00                          -119.20965    40.7799
BMAN166143   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:19:00                          -119.20965    40.7799
BMAN166127   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:19:00                          -119.20965    40.7799
BMAN166128   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:19:00                          -119.20965    40.7799
BMAN166131   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:19:00                          -119.20965    40.7799
BMAN166132   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:19:00                          -119.20965    40.7799
BMAN166135   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:19:00                          -119.20965    40.7799
BMAN166145   BLM   PUBLIC CONTACT @BLM Mobile Command Center                                      0           0              0                                 NO ACTION       09/01/16 11:19:00                          -119.20965    40.7799
BMAN166126   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:19:00                          -119.20965    40.7799
BMAN166133   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:19:00                          -119.20965    40.7799
BMAN166142   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 11:19:00                          -119.20965    40.7799
BMAN164238   BLM   PUBLIC CONTACT 615 D                        9 O'clock Response Area   CREATE   0   0   0   6      0   0   6      B127   MACHLER, FRANK      PUBLIC ASSIST   09/01/16 11:19:26   FIELD_EVENT_DISPATCH   -119.218911   40.7899
BMAN164239   BLM   PUBLIC CONTACT @0530L                       3 O'clock Response Area   CREATE   0   0   0   11     0   0   11     B117   CHAIDEZ, GONZALO    PUBLIC ASSIST   09/01/16 11:29:26   FIELD_EVENT_DISPATCH   -119.216466   40.7729
BMAN164240   BLM   PUBLIC CONTACT @0530L                       3 O'clock Response Area   CREATE   0   0   0   6      0   0   6      B117   CHAIDEZ, GONZALO    PUBLIC ASSIST   09/01/16 11:29:46   FIELD_EVENT_DISPATCH   -119.216466   40.7729
BMAN164241   BLM   PUBLIC CONTACT @0530L                       3 O'clock Response Area   CREATE   0   0   0   10     0   0   10     B117   CHAIDEZ, GONZALO    PUBLIC ASSIST   09/01/16 11:30:06   FIELD_EVENT_DISPATCH   -119.216466   40.7729
BMAN164242   BLM   PUBLIC CONTACT CENTER CAMP                  3 O'clock Response Area   CREATE   0   0   0   1417   0   0   1417   O11    HUEGERICH, THOMAS   PUBLIC ASSIST   09/01/16 11:32:27   FIELD_EVENT_DISPATCH   -119.20121    40.7895
BMAN164349   BLM   PUBLIC CONTACT @0330G                       3 O'clock Response Area   CREATE   0   0   0   13     0   0   13     B117   CHAIDEZ, GONZALO    PUBLIC ASSIST   09/01/16 12:06:23   FIELD_EVENT_DISPATCH   -119.198526   40.7759
BMAN166408   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166416   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166418   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166420   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166421   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166429   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166436   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166438   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166412   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166413   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166415   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166424   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166428   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166432   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166433   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166409   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166410   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166411   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166414   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166425   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166427   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166430   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166431   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799
BMAN166434   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                 NO ACTION       09/01/16 12:09:13                          -119.20965    40.7799




                                                                                                                                                                                                                   ER00053
BMAN166417   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 12:09:13                          -119.20965     40.7799
BMAN166419
BMAN166422
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 237 of 499
                                                                  3 O'clock Response Area
                                                                  3 O'clock Response Area
                                                                                                     0
                                                                                                     0
                                                                                                                         0
                                                                                                                         0
                                                                                                                                               0
                                                                                                                                               0
                                                                                                                                                                                                NO ACTION
                                                                                                                                                                                                NO ACTION
                                                                                                                                                                                                                 09/01/16 12:09:13
                                                                                                                                                                                                                 09/01/16 12:09:13
                                                                                                                                                                                                                                                            -119.20965
                                                                                                                                                                                                                                                            -119.20965
                                                                                                                                                                                                                                                                           40.7799
                                                                                                                                                                                                                                                                           40.7799
BMAN166423   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 12:09:13                          -119.20965     40.7799
BMAN166426   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 12:09:13                          -119.20965     40.7799
BMAN166437   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 12:09:13                          -119.20965     40.7799
BMAN166439   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 12:09:13                          -119.20965     40.7799
BMAN164553   BLM   PUBLIC CONTACT 700 E                           Perimeter Response Area   CREATE   0     0      0      8       0      0      8       B129    SMITH, IRA                       PUBLIC ASSIST    09/01/16 12:14:33   FIELD_EVENT_DISPATCH   -119.23346     40.7796
BMAN164600   BLM   PUBLIC CONTACT 945 L                           9 O'clock Response Area   CREATE   0     0      0      2334    0      0      2334    B110    SONES, BRADLEY P                 TRANSFER         09/01/16 12:29:32   FIELD_EVENT_DISPATCH   -119.21505     40.8005
BMAN164601   BLM   STOLEN          COMMAND POST                   3 O'clock Response Area   CREATE   0     0      0      2877    0      0      2877    B117    CHAIDEZ, GONZALO                 LE ASSIST        09/01/16 12:39:59   FIELD_EVENT_DISPATCH   -119.20947     40.78
BMAN164602   BLM   PUBLIC CONTACT THE MAN                         3 O'clock Response Area   CREATE   0     0      0      183     0      0      183     COMMS   YOUNG, JON                       PUBLIC ASSIST    09/01/16 12:44:49   FIELD_EVENT_DISPATCH   -119.208205    40.7846
BMAN164603   BLM   PUBLIC CONTACT THE MAN                         3 O'clock Response Area   CREATE   0     0      0      53      0      0      53      COMMS   YOUNG, JON                       PUBLIC ASSIST    09/01/16 12:48:10   FIELD_EVENT_DISPATCH   -119.208205    40.7846
BMAN164604   BLM   PUBLIC CONTACT THE MAN                         3 O'clock Response Area   CREATE   0     0      0      17      0      0      17      COMMS   YOUNG, JON                       PUBLIC ASSIST    09/01/16 12:49:14   FIELD_EVENT_DISPATCH   -119.210586    40.7822
BMAN164605   BLM   PUBLIC CONTACT THE MAN                         3 O'clock Response Area   CREATE   0     0      0      88      0      0      88      COMMS   YOUNG, JON                       PUBLIC ASSIST    09/01/16 12:49:54   FIELD_EVENT_DISPATCH   -119.21063     40.7822
BMAN164606   BLM   PUBLIC CONTACT @0200G                          Perimeter Response Area   CREATE   0     0      0      15      0      0      15      B129    SMITH, IRA                       PUBLIC ASSIST    09/01/16 12:50:01   FIELD_EVENT_DISPATCH   -119.23346     40.7796
BMAN164607   BLM   PUBLIC CONTACT @0200G                          Perimeter Response Area   CREATE   0     0      0      25      0      0      25      B129    SMITH, IRA                       PUBLIC ASSIST    09/01/16 12:50:34   FIELD_EVENT_DISPATCH   -119.23346     40.7796
BMAN164608   BLM   PUBLIC CONTACT THE MAN                         3 O'clock Response Area   CREATE   0     0      0      23      0      0      23      COMMS   YOUNG, JON                       PUBLIC ASSIST    09/01/16 12:51:31   FIELD_EVENT_DISPATCH   -119.21063     40.7822
BMAN166447   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 13:09:13                          -119.20965     40.7799
BMAN166449   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 13:09:13                          -119.20965     40.7799
BMAN166456   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 13:09:13                          -119.20965     40.7799
BMAN166440   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 13:09:13                          -119.20965     40.7799
BMAN166441   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 13:09:13                          -119.20965     40.7799
BMAN166444   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 13:09:13                          -119.20965     40.7799
BMAN166452   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 13:09:13                          -119.20965     40.7799
BMAN166453   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 13:09:13                          -119.20965     40.7799
BMAN166455   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 13:09:13                          -119.20965     40.7799
BMAN166457   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 13:09:13                          -119.20965     40.7799
BMAN166442   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 13:09:13                          -119.20965     40.7799
BMAN166443   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 13:09:13                          -119.20965     40.7799
BMAN166445   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 13:09:13                          -119.20965     40.7799
BMAN166450   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 13:09:13                          -119.20965     40.7799
BMAN166454   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 13:09:13                          -119.20965     40.7799
BMAN166458   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 13:09:13                          -119.20965     40.7799
BMAN166446   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 13:09:13                          -119.20965     40.7799
BMAN166448   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 13:09:13                          -119.20965     40.7799
BMAN166451   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 13:09:13                          -119.20965     40.7799
                                  @1000 I: FUNKY TOWN CLOSER TO
BMAN164609   BLM   ASSIST                                         9 O'clock Response Area   CREATE   243   1899   2398   10311   1656   2155   10068   P101    JOHNSON, MICHAEL J   Eck, Adam   LE ASSIST        09/01/16 13:15:28   911                    -119.21095     40.7993
                                  945
BMAN164610   BLM   PUBLIC CONTACT 500 I                           Perimeter Response Area   CREATE   0     0      0      21      0      0      21      B125    PAIVA, GEORGE                    PUBLIC ASSIST    09/01/16 13:19:42   FIELD_EVENT_DISPATCH   -119.232731    40.78
BMAN164611   BLM   PUBLIC CONTACT @0400L                          3 O'clock Response Area   CREATE   0     0      0      38      0      0      38      B129    SMITH, IRA                       PUBLIC ASSIST    09/01/16 13:33:25   FIELD_EVENT_DISPATCH   -119.20209     40.7713
BMAN164612   BLM   PUBLIC CONTACT 0800L                           Perimeter Response Area   CREATE   0     0      0      27      0      0      27      K112    STOLTS, DAVID                    PUBLIC ASSIST    09/01/16 13:33:51   FIELD_EVENT_DISPATCH   -119.232795    40.7799
BMAN164613   BLM   PUBLIC CONTACT @0800L                          Perimeter Response Area   CREATE   0     0      0      15      0      0      15      K112    STOLTS, DAVID                    PUBLIC ASSIST    09/01/16 13:34:41   FIELD_EVENT_DISPATCH   -119.232795    40.7799
BMAN164614   BLM   PUBLIC CONTACT @0815L                          Perimeter Response Area   CREATE   0     0      0      5084    0      0      5084    K112    R177                             PUBLIC ASSIST    09/01/16 13:36:10   FIELD_EVENT_DISPATCH   -119.232795    40.7799
BMAN164615   BLM   PUBLIC CONTACT @0300L                          3 O'clock Response Area   CREATE   0     0      0      12      0      0      12      B129    SMITH, IRA                       PUBLIC ASSIST    09/01/16 13:38:34   FIELD_EVENT_DISPATCH   -119.20209     40.7713
BMAN164616   BLM   PUBLIC CONTACT @0430L                          3 O'clock Response Area   CREATE   0     0      0      86      0      0      86      B126    ROMERO, CLAYTON                  PUBLIC ASSIST    09/01/16 13:40:43   FIELD_EVENT_DISPATCH   -119.210565    40.7749
BMAN164617   BLM   PUBLIC CONTACT @0700J                          9 O'clock Response Area   CREATE   0     0      0      93      0      0      93      B116    NALEN, SHANE                     PUBLIC ASSIST    09/01/16 13:44:07   FIELD_EVENT_DISPATCH   -119.202131    40.7899
BMAN164618   BLM   PUBLIC CONTACT @0300C                          3 O'clock Response Area   CREATE   0     0      0      21      0      0      21      B129    SMITH, IRA                       PUBLIC ASSIST    09/01/16 13:46:11   FIELD_EVENT_DISPATCH   -119.20209     40.7713
BMAN164619   BLM   PUBLIC CONTACT @0630E                          9 O'clock Response Area   CREATE   0     0      0      16      0      0      16      B115    JOHNSON, RAYMOND I               PUBLIC ASSIST    09/01/16 13:58:04   FIELD_EVENT_DISPATCH   -119.2176      40.7799
BMAN166462   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166463   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166466   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166472   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166473   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166475   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166484   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166488   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166495   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166497   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166499   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166464   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166468   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166477   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166479   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166482   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166483   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166486   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166490   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166491   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166494   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166460   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166461   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166470   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166471   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166474   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166485   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166487   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166496   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166498   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166459   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166465   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166467   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166469   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166476   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166478   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166480   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166481   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166489   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166492   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN166493   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 14:09:13                          -119.20965     40.7799
BMAN164620   BLM   PUBLIC CONTACT @0715L                          9 O'clock Response Area   CREATE   0     0      0      39      0      0      39      B116    NALEN, SHANE                     PUBLIC ASSIST    09/01/16 14:21:13   FIELD_EVENT_DISPATCH   -119.202131    40.7899
BMAN164621   BLM   TRAFFIC STOP    0300 ES                        3 O'clock Response Area   CREATE   0     0      0      363     0      0      363     B129    SMITH, IRA                       VERBAL WARNING   09/01/16 14:32:21   FIELD_EVENT_DISPATCH   -119.2096      40.7798
BMAN164685   BLM   PUBLIC CONTACT 430 A                           3 O'clock Response Area   CREATE   0     0      0      1606    0      0      1606    B127    MACHLER, FRANK                   LE ASSIST        09/01/16 14:51:33   FIELD_EVENT_DISPATCH   -119.2064612   40.7784
BMAN164686   BLM   INVESTIGATION   will call                      Perimeter Response Area   CREATE   0     0      0      607     0      0      607     B128    FONKEN, PETER                    VERBAL WARNING   09/01/16 15:01:43   FIELD_EVENT_DISPATCH   -119.238031    40.7612
BMAN164687   BLM   INVESTIGATION   will call                      Perimeter Response Area   CREATE   0     0      0      1110    0      0      1110    B215    LLOYD, KENNETH                   NO ACTION        09/01/16 15:05:28   FIELD_EVENT_DISPATCH   -119.232795    40.7799
BMAN166505   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 15:09:13                          -119.20965     40.7799
BMAN166508   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 15:09:13                          -119.20965     40.7799
BMAN166511   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 15:09:13                          -119.20965     40.7799
BMAN166515   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 15:09:13                          -119.20965     40.7799
BMAN166500   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 15:09:13                          -119.20965     40.7799
BMAN166501   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 15:09:13                          -119.20965     40.7799
BMAN166503   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 15:09:13                          -119.20965     40.7799
BMAN166510   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 15:09:13                          -119.20965     40.7799
BMAN166513   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 15:09:13                          -119.20965     40.7799
BMAN166507   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 15:09:13                          -119.20965     40.7799
BMAN166509   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area            0                   0                     0                                                NO ACTION        09/01/16 15:09:13                          -119.20965     40.7799




                                                                                                                                                                                                                                                     ER00054
BMAN166514   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 15:09:13                          -119.20965     40.7799
BMAN166517
BMAN166502
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 238 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                      0
                                                                                                      0
                                                                                                                    0
                                                                                                                    0
                                                                                                                                      0
                                                                                                                                      0
                                                                                                                                                                          NO ACTION
                                                                                                                                                                          NO ACTION
                                                                                                                                                                                          09/01/16 15:09:13
                                                                                                                                                                                          09/01/16 15:09:13
                                                                                                                                                                                                                                     -119.20965
                                                                                                                                                                                                                                     -119.20965
                                                                                                                                                                                                                                                    40.7799
                                                                                                                                                                                                                                                    40.7799
BMAN166504   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 15:09:13                          -119.20965     40.7799
BMAN166506   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 15:09:13                          -119.20965     40.7799
BMAN166512   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 15:09:13                          -119.20965     40.7799
BMAN166516   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 15:09:13                          -119.20965     40.7799
BMAN166518   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 15:09:13                          -119.20965     40.7799
BMAN164688   BLM   PUBLIC CONTACT 430A                         3 O'clock Response Area       CREATE   0   0   0     5       0   0     5       B127   MACHLER, FRANK       PUBLIC ASSIST   09/01/16 15:18:28   FIELD_EVENT_DISPATCH   -119.2064612   40.7784
BMAN164689   BLM   PUBLIC CONTACT 430 A                        3 O'clock Response Area       CREATE   0   0   0     6       0   0     6       B127   MACHLER, FRANK       PUBLIC ASSIST   09/01/16 15:18:43   FIELD_EVENT_DISPATCH   -119.2064612   40.7784
BMAN164690   BLM   TRAFFIC STOP    GATE .5                     Perimeter Response Area       CREATE   0   0   0     842     0   0     842     K112   STOLTS, DAVID        CITATION        09/01/16 15:21:48   FIELD_EVENT_DISPATCH   -119.232795    40.7799
BMAN164691   BLM   PUBLIC CONTACT 515 G                        3 O'clock Response Area       CREATE   0   0   0     8       0   0     8       B126   ROMERO, CLAYTON      PUBLIC ASSIST   09/01/16 15:24:37   FIELD_EVENT_DISPATCH   -119.2125033   40.7753
BMAN164692   BLM   TRAFFIC STOP    515 ESPLANADE               3 O'clock Response Area       CREATE   0   0   0     72      0   0     72      B126   ROMERO, CLAYTON      NO ACTION       09/01/16 15:32:00   FIELD_EVENT_DISPATCH   -119.213205    40.7754
BMAN164693   BLM   PUBLIC CONTACT 600 L                        3 O'clock Response Area       CREATE   0   0   0     20      0   0     20      K111   HUSTON, CHARLES      PUBLIC ASSIST   09/01/16 15:37:20   FIELD_EVENT_DISPATCH   -119.2206785   40.7756
BMAN164778   BLM   PUBLIC CONTACT 730 H                        9 O'clock Response Area       CREATE   0   0   0     11      0   0     11      K111   HUSTON, CHARLES      PUBLIC ASSIST   09/01/16 15:49:52   FIELD_EVENT_DISPATCH   -119.2233876   40.7866
BMAN164779   BLM   PUBLIC CONTACT 600 PROMENADE                9 O'clock Response Area       CREATE   0   0   0     7       0   0     7       B126   ROMERO, CLAYTON      PUBLIC ASSIST   09/01/16 15:51:12   FIELD_EVENT_DISPATCH   -119.209194    40.7844
BMAN164782   BLM   INVESTIGATION   DRAGONFLY                   3 O'clock Response Area       CREATE   0   0   0     2484    0   0     2484    B126   R314                 PUBLIC ASSIST   09/01/16 16:01:49   FIELD_EVENT_DISPATCH   -119.207325    40.785
BMAN164783   BLM   TRAFFIC STOP    @245 I                      3 O'clock Response Area       CREATE   0   0   0     218     0   0     218     B127   MACHLER, FRANK       NO ACTION       09/01/16 16:04:25   FIELD_EVENT_DISPATCH   -119.19257     40.7783
BMAN166520   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166521   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166523   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166532   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166534   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166536   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166537   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166540   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166541   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166543   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166524   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166527   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166529   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166538   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166519   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166525   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166528   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166539   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166545   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166522   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166526   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166530   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166531   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166533   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166535   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166542   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166544   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN166546   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 16:09:13                          -119.20965     40.7799
BMAN164841   BLM   TRAFFIC STOP    GREETERS GATE               Outside Event Response Area   CREATE   0   0   0     5698    0   0     5698    B227   SMITH, JASON         LE ASSIST       09/01/16 16:15:02   FIELD_EVENT_DISPATCH   -119.351563    40.6541
BMAN164842   BLM   ASSAULT         @915 D                      9 O'clock Response Area       CREATE   0   0   499   10140   0   499   10140   P305   HONE, JASON          NO ACTION       09/01/16 16:17:45   Ops2                   -119.21446     40.7944
BMAN164954   BLM   PUBLIC CONTACT 330 D                        3 O'clock Response Area       CREATE   0   0   0     8       0   0     8       B126   ROMERO, CLAYTON      PUBLIC ASSIST   09/01/16 16:22:07   FIELD_EVENT_DISPATCH   -119.1998716   40.7777
BMAN164972   BLM   PUBLIC CONTACT 330D                         3 O'clock Response Area       CREATE   0   0   0     4       0   0     4       B126   ROMERO, CLAYTON      PUBLIC ASSIST   09/01/16 16:22:27   FIELD_EVENT_DISPATCH   -119.1998716   40.7777
BMAN164993   BLM   ASSIST          830 A                       9 O'clock Response Area       CREATE   0   0   0     21      0   0     21      B125   PAIVA, GEORGE        PUBLIC ASSIST   09/01/16 16:23:02   FIELD_EVENT_DISPATCH   -119.211295    40.7943
BMAN164994   BLM   ASSIST          400 H                       3 O'clock Response Area       CREATE   0   0   0     33      0   0     33      B126   ROMERO, CLAYTON      PUBLIC ASSIST   09/01/16 16:29:11   FIELD_EVENT_DISPATCH   -119.202926    40.7763
BMAN164995   BLM   ASSIST          400 H                       3 O'clock Response Area       CREATE   0   0   0     9       0   0     9       B126   ROMERO, CLAYTON      PUBLIC ASSIST   09/01/16 16:30:00   FIELD_EVENT_DISPATCH   -119.202926    40.7763
BMAN164997   BLM   TRAFFIC STOP    @700 G                      9 O'clock Response Area       CREATE   0   0   11    904     0   11    904     P101   JOHNSON, MICHAEL J   LE ASSIST       09/01/16 16:56:21   FIELD_EVENT_DISPATCH   -119.22169     40.7833
                   COMPLIANCE
BMAN164998   BLM                   445 H                       3 O'clock Response Area       CREATE   0   0   0     10556   0   0     10556   B221   R358                 PUBLIC ASSIST   09/01/16 17:03:02   FIELD_EVENT_DISPATCH   -119.2086413   40.7739
                   CHECK
BMAN164999   BLM   ASSIST          PYRAMID                     9 O'clock Response Area       CREATE   0   0   0     42      0   0     42      B213   FISCHER, SCOTT       PUBLIC ASSIST   09/01/16 17:07:02   FIELD_EVENT_DISPATCH   -119.201981    40.7958
BMAN166547   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166550   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166551   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166553   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166560   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166561   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166563   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166565   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166572   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166574   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166576   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166580   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166583   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166595   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166598   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166603   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166609   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166611   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166614   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166625   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166626   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166627   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166631   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166634   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166548   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166557   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166559   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166569   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166577   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166579   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166581   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166585   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166592   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166594   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166596   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166601   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166604   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166612   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166618   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166623   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166629   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166632   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166549   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166555   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166558   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166568   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166575   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799
BMAN166578   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0                 0                                   NO ACTION       09/01/16 17:09:13                          -119.20965     40.7799




                                                                                                                                                                                                                              ER00055
BMAN166584   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166587
BMAN166589
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 239 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                                     0
                                                                                                                     0
                                                                                                                                         0
                                                                                                                                         0
                                                                                                                                                                                          NO ACTION
                                                                                                                                                                                          NO ACTION
                                                                                                                                                                                                               09/01/16 17:09:13
                                                                                                                                                                                                               09/01/16 17:09:13
                                                                                                                                                                                                                                                          -119.20965
                                                                                                                                                                                                                                                          -119.20965
                                                                                                                                                                                                                                                                         40.7799
                                                                                                                                                                                                                                                                         40.7799
BMAN166590   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166591   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166593   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166600   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166605   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166606   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166607   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166613   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166615   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166617   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166619   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166620   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166622   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166628   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166633   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166552   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166554   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166556   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166562   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166564   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166566   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166567   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166570   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166571   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166573   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166582   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166586   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166588   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166597   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166599   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166602   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166608   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166610   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166616   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166621   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166624   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN166630   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 17:09:13                          -119.20965     40.7799
BMAN165001   BLM   ASSIST          @615 J :in progress         9 O'clock Response Area   CREATE   42    85    325    1898   43    283    1856   B215   LLOYD, KENNETH     Rieger, Steve   VERBAL WARNING RPT   09/01/16 17:16:33   911                    -119.22103     40.7779
BMAN165003   BLM   TRAFFIC STOP    GATE RD                     Perimeter Response Area   CREATE   0     0     0      80     0     0      80     B128   FONKEN, PETER                      NO ACTION            09/01/16 17:39:19   FIELD_EVENT_DISPATCH   -119.26245     40.7719
BMAN165004   BLM   ASSIST          gate rd                     Perimeter Response Area   CREATE   0     0     0      6      0     0      6      B128   FONKEN, PETER                      PUBLIC ASSIST        09/01/16 17:40:44   FIELD_EVENT_DISPATCH   -119.262706    40.7728
BMAN165006   BLM   PUBLIC CONTACT @1000 B                      9 O'clock Response Area   CREATE   0     0     0      1737   0     0      1737   B213   R182                               NO ACTION            09/01/16 17:41:25   FIELD_EVENT_DISPATCH   -119.2094      40.7948
BMAN165008   BLM   PUBLIC CONTACT 745 E                        Perimeter Response Area   CREATE   0     0     0      2160   0     0      2160   B212   RUSSELL, DAVID W                   PUBLIC ASSIST        09/01/16 17:49:41   FIELD_EVENT_DISPATCH   -119.2290969   40.7779
BMAN165009   BLM   PUBLIC CONTACT 645 G                        Perimeter Response Area   CREATE   0     0     0      43     0     0      43     B210   MCGRATH, KEITH                     PUBLIC ASSIST        09/01/16 17:51:10   FIELD_EVENT_DISPATCH   -119.232173    40.78
BMAN165010   BLM   TRAFFIC STOP    7D                          9 O'clock Response Area   CREATE   0     0     0      93     0     0      93     B215   LLOYD, KENNETH                     NO ACTION            09/01/16 17:55:20   FIELD_EVENT_DISPATCH   -119.217946    40.7815
BMAN165012   BLM   PUBLIC CONTACT @830 D                       9 O'clock Response Area   CREATE   0     0     0      1360   0     0      1360   B215   R199                               NO ACTION            09/01/16 18:06:56   FIELD_EVENT_DISPATCH   -119.21785     40.7914
BMAN165013   BLM   ASSIST          @440 F                      3 O'clock Response Area   CREATE   54    579   1428   2353   525   1374   2299   B225   WOODS, JASON       Rieger, Steve   LE ASSIST            09/01/16 18:07:02   911                    -119.20777     40.7751
BMAN166637   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166642   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166648   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166653   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166659   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166639   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166640   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166646   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166647   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166651   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166654   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166658   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166638   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166643   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166645   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166649   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166650   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166652   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166656   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166636   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166641   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166644   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166655   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166657   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN166660   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 18:09:13                          -119.20965     40.7799
BMAN165015   BLM   ASSIST          RAMPART                     3 O'clock Response Area   CREATE   0     0     0      559    0     0      559    B213   FISCHER, SCOTT                     PUBLIC ASSIST        09/01/16 18:10:49   FIELD_EVENT_DISPATCH   -119.2102711   40.7796
BMAN165017   BLM   TRAFFIC STOP    10-6 AT JOC                 9 O'clock Response Area   CREATE   0     0     0      91     0     0      91     P203   WILSON, LISA                       CANCEL               09/01/16 18:36:06   FIELD_EVENT_DISPATCH   -119.21095     40.7858
BMAN165018   BLM   TRAFFIC STOP    1000 DEEP PLAYA             9 O'clock Response Area   CREATE   0     0     0      313    0     0      313    P203   WILSON, LISA                       VERBAL WARNING       09/01/16 18:38:15   FIELD_EVENT_DISPATCH   -119.21095     40.7858
BMAN165019   BLM   PUBLIC CONTACT 730 f                        9 O'clock Response Area   CREATE   0     0     0      174    0     0      174    B210   MCGRATH, KEITH                     PUBLIC ASSIST        09/01/16 18:44:21   FIELD_EVENT_DISPATCH   -119.2213582   40.7864
BMAN165020   BLM   TRESPASS        @8 Mile Access              Gate Road Response Area   CREATE   139   340   817    4362   201   678    4223   B210   R285               Rieger, Steve   LE ASSIST            09/01/16 18:52:50   911                    -119.27787     40.7539
BMAN165022   BLM   ASSIST          @THE MAN                    9 O'clock Response Area   CREATE   0     0     0      22     0     0      22     B213   FISCHER, SCOTT                     PUBLIC ASSIST        09/01/16 19:05:09   FIELD_EVENT_DISPATCH   -119.20621     40.7883
BMAN166662   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166668   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166672   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166678   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166681   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166683   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166689   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166690   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166661   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166664   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166670   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166675   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166676   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166677   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166684   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166688   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166693   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166663   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166665   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166667   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166669   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166673   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166679   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166680   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799




                                                                                                                                                                                                                                                   ER00056
BMAN166682   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166686
BMAN166691
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 240 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                              0
                                                                                                              0
                                                                                                                             0
                                                                                                                             0
                                                                                                                                                                NO ACTION
                                                                                                                                                                NO ACTION
                                                                                                                                                                                     09/01/16 19:09:13
                                                                                                                                                                                     09/01/16 19:09:13
                                                                                                                                                                                                                                -119.20965
                                                                                                                                                                                                                                -119.20965
                                                                                                                                                                                                                                               40.7799
                                                                                                                                                                                                                                               40.7799
BMAN166666   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166671   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166674   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166685   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166687   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN166692   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 19:09:13                          -119.20965     40.7799
BMAN165023   BLM   ASSIST          @THE MAN                    9 O'clock Response Area   CREATE   0   0   0   42     0   0   42     B213   FISCHER, SCOTT       PUBLIC ASSIST        09/01/16 19:14:17   FIELD_EVENT_DISPATCH   -119.208676    40.7894
BMAN165024   BLM   TRESPASS        8 MILE                      Gate Road Response Area   CREATE   0   0   0   753    0   0   753    B326   HOWELL, THOMAS       WRITTEN WARNING      09/01/16 19:15:19   FIELD_EVENT_DISPATCH   -119.27787     40.7539
BMAN165026   BLM   PUBLIC CONTACT CENTER CAMP                  3 O'clock Response Area   CREATE   0   0   0   1490   0   0   1490   B226   BUCHANAN, STANLEY    PUBLIC ASSIST        09/01/16 19:36:14   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
                   COMPLIANCE
BMAN165027   BLM                  645 K :PETTING ZOO           9 O'clock Response Area   CREATE   0   0   0   1965   0   0   1965   B217   GARCIA, BRIAN        NO ACTION            09/01/16 19:40:43   FIELD_EVENT_DISPATCH   -119.2242254   40.7808
                   CHECK
BMAN165028   BLM   INVESTIGATION @545 E                        3 O'clock Response Area   CREATE   0   0   0   5181   0   0   5181   B314   LASHER, NICHOLAS S   CITATION             09/01/16 19:43:30   911                    -119.21501     40.778
BMAN165029   BLM   PUBLIC CONTACT @330 B                       3 O'clock Response Area   CREATE   0   0   0   1356   0   0   1356   B220   R333                 NO ACTION            09/01/16 19:44:40   FIELD_EVENT_DISPATCH   -119.20073     40.7789
BMAN165030   BLM   ASSIST          LIGHTHOUSES                 9 O'clock Response Area   CREATE   0   0   0   77     0   0   77     B215   LLOYD, KENNETH       NO ACTION            09/01/16 19:50:30   FIELD_EVENT_DISPATCH   -119.215565    40.8006
BMAN166711   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166713   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166714   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166719   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166722   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166725   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166727   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166730   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166733   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166734   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166739   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166710   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166712   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166715   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166726   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166728   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166732   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166735   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166717   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166718   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166721   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166724   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166737   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166738   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166741   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166716   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166720   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166723   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166729   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166731   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166736   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166740   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:06:29                          -119.20965     40.7799
BMAN166695   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:09:13                          -119.20965     40.7799
BMAN166697   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:09:13                          -119.20965     40.7799
BMAN166699   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:09:13                          -119.20965     40.7799
BMAN166702   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:09:13                          -119.20965     40.7799
BMAN166705   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:09:13                          -119.20965     40.7799
BMAN166707   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:09:13                          -119.20965     40.7799
BMAN166696   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:09:13                          -119.20965     40.7799
BMAN166700   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:09:13                          -119.20965     40.7799
BMAN166703   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:09:13                          -119.20965     40.7799
BMAN166698   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:09:13                          -119.20965     40.7799
BMAN166701   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:09:13                          -119.20965     40.7799
BMAN166704   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:09:13                          -119.20965     40.7799
BMAN166706   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 20:09:13                          -119.20965     40.7799
BMAN166708   BLM   PUBLIC CONTACT @BLM Mobile Command Center                                      0           0              0                                  NO ACTION            09/01/16 20:09:13                          -119.20965     40.7799
BMAN165032   BLM   ASSIST          630 ESP L                   9 O'clock Response Area   CREATE   0   0   0   134    0   0   134    B217   GARCIA, BRIAN        PUBLIC ASSIST        09/01/16 20:16:42   FIELD_EVENT_DISPATCH   -119.2142506   40.783
BMAN165033   BLM   PUBLIC CONTACT @1000 L                      9 O'clock Response Area   CREATE   0   0   0   1935   0   0   1935   B317   CULVER, STEVON       LE ASSIST            09/01/16 20:22:47   FIELD_EVENT_DISPATCH   -119.21162     40.8012
BMAN165034   BLM   TRAFFIC STOP    GATE .5                     Perimeter Response Area   CREATE   0   0   0   493    0   0   493    B315   BLEVINS, COLE        VERBAL WARNING       09/01/16 20:46:14   FIELD_EVENT_DISPATCH   -119.232538    40.7799
BMAN165035   BLM   ASSIST          @THE MAN                    9 O'clock Response Area   CREATE   0   0   0   20     0   0   20     B313   ANDRES, BECKY        PUBLIC ASSIST        09/01/16 20:51:07   FIELD_EVENT_DISPATCH   -119.201616    40.7908
BMAN165036   BLM   TRAFFIC STOP    GATE RD MM1                 Gate Road Response Area   CREATE   0   0   0   467    0   0   467    B324   HAUCK, MICHAEL       VERBAL WARNING       09/01/16 20:52:55   FIELD_EVENT_DISPATCH   -119.2587719   40.7464
BMAN165037   BLM   ASSIST          200 ES                      3 O'clock Response Area   CREATE   0   0   0   8      0   0   8      B313   ANDRES, BECKY        PUBLIC ASSIST        09/01/16 20:56:55   FIELD_EVENT_DISPATCH   -119.1977515   40.7846
BMAN165038   BLM   ASSIST          200 ES                      3 O'clock Response Area   CREATE   0   0   0   4      0   0   4      B313   ANDRES, BECKY        PUBLIC ASSIST        09/01/16 20:57:11   FIELD_EVENT_DISPATCH   -119.1977515   40.7846
BMAN165040   BLM   TRAFFIC STOP    GATE ROAD 5                 Gate Road Response Area   CREATE   0   0   0   460    0   0   460    B315   BLEVINS, COLE        VERBAL WARNING RPT   09/01/16 21:03:31   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN165046   BLM   PUBLIC CONTACT 200 E                        3 O'clock Response Area   CREATE   0   0   0   917    0   0   917    B323   WAGGONER, SEAN       PUBLIC ASSIST        09/01/16 21:05:56   FIELD_EVENT_DISPATCH   -119.1928828   40.7836
BMAN166746   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166748   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166750   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166753   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166759   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166760   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166762   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166763   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166769   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166776   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166777   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166778   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166781   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166784   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166789   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166792   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166795   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166745   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166747   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166751   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166754   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166761   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166764   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166771   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166774   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166780   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166782   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166783   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166785   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166796   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166797   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166798   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166802   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799




                                                                                                                                                                                                                         ER00057
BMAN166742   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166743
BMAN166756
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 241 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                                    0
                                                                                                                    0
                                                                                                                                        0
                                                                                                                                        0
                                                                                                                                                                                               NO ACTION
                                                                                                                                                                                               NO ACTION
                                                                                                                                                                                                                    09/01/16 21:06:29
                                                                                                                                                                                                                    09/01/16 21:06:29
                                                                                                                                                                                                                                                               -119.20965
                                                                                                                                                                                                                                                               -119.20965
                                                                                                                                                                                                                                                                              40.7799
                                                                                                                                                                                                                                                                              40.7799
BMAN166757   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166758   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166766   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166768   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166770   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166773   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166779   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166787   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166788   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166791   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166794   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166744   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166749   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166752   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166755   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166767   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166772   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166775   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166786   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166790   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166793   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166799   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166800   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN166801   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 21:06:29                          -119.20965     40.7799
BMAN165069   BLM   ASSIST          900 K                       9 O'clock Response Area   CREATE   0     0     0     6       0     0     6       B313   ANDRES, BECKY                           PUBLIC ASSIST        09/01/16 21:08:03   FIELD_EVENT_DISPATCH   -119.2200297   40.7968
BMAN165093   BLM   ASSIST          1000 DEEP PLAYA             3 O'clock Response Area   CREATE   0     0     0     4       0     0     4       B312   BOONE, TRENT                            PUBLIC ASSIST        09/01/16 21:08:55   FIELD_EVENT_DISPATCH   -119.2142506   40.7696
BMAN165119   BLM   ASSIST          900 B                       9 O'clock Response Area   CREATE   0     0     0     8       0     0     8       B300   SULLIVAN, DEBORAH                       PUBLIC ASSIST        09/01/16 21:09:50   FIELD_EVENT_DISPATCH   -119.2145347   40.7926
BMAN165120   BLM   TRAFFIC STOP    GATE RD MM 1                Gate Road Response Area   CREATE   0     0     0     575     0     0     575     B324   HAUCK, MICHAEL                          VERBAL WARNING       09/01/16 21:10:15   FIELD_EVENT_DISPATCH   -119.2587719   40.7464
BMAN165121   BLM   TRAFFIC STOP    GATE .5                     Gate Road Response Area   CREATE   0     0     0     220     0     0     220     B315   BLEVINS, COLE                           VERBAL WARNING       09/01/16 21:12:17   FIELD_EVENT_DISPATCH   -119.265453    40.746
                   COMPLIANCE
BMAN165122   BLM                   @Haul Road                  9 O'clock Response Area   CREATE   23    680   933   29534   657   910   29511   B326   HOWELL, THOMAS       Walczuk, Mikolaj   CITATION             09/01/16 21:12:56   911                    -119.23098     40.7801
                   CHECK
BMAN165134   BLM   ASSIST          630 AND ES                  9 O'clock Response Area   CREATE   0     0     0     12      0     0     12      B311   DEAN, JUSTIN                            PUBLIC ASSIST        09/01/16 21:15:14   FIELD_EVENT_DISPATCH   -119.2142506   40.783
BMAN165135   BLM   TRAFFIC STOP    630 play                    9 O'clock Response Area   CREATE   0     0     0     388     0     0     388     B311   DEAN, JUSTIN                            VERBAL WARNING       09/01/16 21:17:03   FIELD_EVENT_DISPATCH   -119.209235    40.7847
BMAN165204   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area   CREATE   0     0     0     2573    0     0     2573    B315   BLEVINS, COLE                           CITATION             09/01/16 21:23:05   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165221   BLM   ASSAULT         @230 A                      3 O'clock Response Area   COPY     305   245   328   1793    245   328   1793    B328   WOOD, NICHOLAS       Walczuk, Mikolaj   LE ASSIST            09/01/16 21:28:42   911                    -119.19728     40.7824
BMAN165222   BLM   PUBLIC CONTACT 3 OCLOCK                     9 O'clock Response Area   CREATE   0     0     0     3440    0     0     3440    B327   STEPHENSON, CAMM                        PUBLIC ASSIST        09/01/16 21:48:57   FIELD_EVENT_DISPATCH   -119.211638    40.7991
BMAN165223   BLM   TRAFFIC STOP    715 L                       9 O'clock Response Area   CREATE   0     0     0     1358    0     0     1358    B314   LASHER, NICHOLAS S                      CITATION             09/01/16 21:49:05   FIELD_EVENT_DISPATCH   -119.2263787   40.7844
BMAN165225   BLM   ASSIST          @700 E                      9 O'clock Response Area   CREATE   0     0     0     11      0     0     11      B313   ANDRES, BECKY                           PUBLIC ASSIST        09/01/16 21:50:20   FIELD_EVENT_DISPATCH   -119.21515     40.7847
BMAN165226   BLM   MEDICAL         @200 G                      3 O'clock Response Area   CREATE   0     0     0     1151    0     0     1151    B210   R285                                                         09/01/16 21:52:30   FIELD_EVENT_DISPATCH   -119.19121     40.7833
BMAN165227   BLM   ASSIST          1000 PLAYA                  3 O'clock Response Area   CREATE   0     0     0     6       0     0     6       B312   BOONE, TRENT                            PUBLIC ASSIST        09/01/16 21:55:29   FIELD_EVENT_DISPATCH   -119.2142506   40.7696
BMAN165228   BLM   ASSIST          MAN                         3 O'clock Response Area   CREATE   0     0     0     4       0     0     4       B313   ANDRES, BECKY                           PUBLIC ASSIST        09/01/16 22:01:15   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN165229   BLM   PUBLIC CONTACT 400 D                        3 O'clock Response Area   CREATE   0     0     0     16      0     0     16      B217   GARCIA, BRIAN                           PUBLIC ASSIST        09/01/16 22:06:12   FIELD_EVENT_DISPATCH   -119.2030526   40.7767
BMAN165230   BLM   PUBLIC CONTACT @400 D                       3 O'clock Response Area   CREATE   0     0     0     17      0     0     17      B217   GARCIA, BRIAN                           PUBLIC ASSIST        09/01/16 22:06:34   FIELD_EVENT_DISPATCH   -119.20305     40.7767
BMAN165231   BLM   TRAFFIC STOP    POINT                       Gate Road Response Area   CREATE   0     0     0     278     0     0     278     B315   BLEVINS, COLE                           VERBAL WARNING       09/01/16 22:06:55   FIELD_EVENT_DISPATCH   -119.263158    40.7453
BMAN165232   BLM   PUBLIC CONTACT 400 D                        3 O'clock Response Area   CREATE   0     0     0     18      0     0     18      B217   GARCIA, BRIAN                           PUBLIC ASSIST        09/01/16 22:07:07   FIELD_EVENT_DISPATCH   -119.2030526   40.7767
BMAN165233   BLM   PUBLIC CONTACT 400 D                        3 O'clock Response Area   CREATE   0     0     0     4       0     0     4       B217   GARCIA, BRIAN                           PUBLIC ASSIST        09/01/16 22:07:47   FIELD_EVENT_DISPATCH   -119.2030526   40.7767
BMAN165234   BLM   ASSIST          1000 A                      9 O'clock Response Area   CREATE   0     0     0     3       0     0     3       B312   BOONE, TRENT                            PUBLIC ASSIST        09/01/16 22:10:41   FIELD_EVENT_DISPATCH   -119.2091727   40.7942
BMAN165235   BLM   PUBLIC CONTACT 230 A                        3 O'clock Response Area   CREATE   0     0     0     86      0     0     86      B215   LLOYD, KENNETH                          PUBLIC ASSIST        09/01/16 22:10:43   FIELD_EVENT_DISPATCH   -119.1972831   40.7824
BMAN165237   BLM   PUBLIC CONTACT 230 A                        3 O'clock Response Area   CREATE   0     0     0     11      0     0     11      B217   GARCIA, BRIAN                           PUBLIC ASSIST        09/01/16 22:12:35   FIELD_EVENT_DISPATCH   -119.1972831   40.7824
BMAN165238   BLM   ASSIST          GATE ROAD .5                Gate Road Response Area   CREATE   0     0     0     6       0     0     6       B324   HAUCK, MICHAEL                          PUBLIC ASSIST        09/01/16 22:13:41   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165239   BLM   PUBLIC CONTACT 230 A                        3 O'clock Response Area   CREATE   0     0     0     43      0     0     43      B215   LLOYD, KENNETH                          PUBLIC ASSIST        09/01/16 22:13:50   FIELD_EVENT_DISPATCH   -119.1972831   40.7824
BMAN165240   BLM   PUBLIC CONTACT 230 A                        3 O'clock Response Area   CREATE   0     0     0     12      0     0     12      B215   LLOYD, KENNETH                          PUBLIC ASSIST        09/01/16 22:15:05   FIELD_EVENT_DISPATCH   -119.1972831   40.7824
BMAN165241   BLM   PUBLIC CONTACT 230A                         3 O'clock Response Area   CREATE   0     0     0     8       0     0     8       B215   LLOYD, KENNETH                          PUBLIC ASSIST        09/01/16 22:15:35   FIELD_EVENT_DISPATCH   -119.1972831   40.7824
BMAN165242   BLM   PUBLIC CONTACT @230 A                       3 O'clock Response Area   CREATE   0     0     0     20      0     0     20      B215   LLOYD, KENNETH                          PUBLIC ASSIST        09/01/16 22:15:52   FIELD_EVENT_DISPATCH   -119.19728     40.7824
BMAN165243   BLM   PUBLIC CONTACT 230 A                        3 O'clock Response Area   CREATE   0     0     0     9       0     0     9       B215   LLOYD, KENNETH                          PUBLIC ASSIST        09/01/16 22:16:21   FIELD_EVENT_DISPATCH   -119.1972831   40.7824
BMAN165244   BLM   TRAFFIC STOP    GATE MM1                    Gate Road Response Area   CREATE   0     0     0     418     0     0     418     B315   BLEVINS, COLE                           VERBAL WARNING RPT   09/01/16 22:17:03   FIELD_EVENT_DISPATCH   -119.266311    40.7476
BMAN165245   BLM   ASSIST          ORCA BURN                   9 O'clock Response Area   CREATE   0     0     0     5       0     0     5       B311   DEAN, JUSTIN                            PUBLIC ASSIST        09/01/16 22:28:34   FIELD_EVENT_DISPATCH   -119.206445    40.7902
BMAN165246   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area   CREATE   0     0     0     1778    0     0     1778    I306   CURRY, JASON                            CITATION             09/01/16 22:33:20   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165247   BLM   ASSIST          @Center Camp                3 O'clock Response Area   CREATE   0     0     0     5       0     0     5       K316   MAGALLON, CHRIS                         PUBLIC ASSIST        09/01/16 22:35:17   FIELD_EVENT_DISPATCH   -119.21386     40.7808
BMAN165248   BLM   ASSIST          CENTER CAMP                 3 O'clock Response Area   CREATE   0     0     0     2       0     0     2       K316   MAGALLON, CHRIS                         PUBLIC ASSIST        09/01/16 22:35:37   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN165249   BLM   ASSIST          CENTER CAMP                 3 O'clock Response Area   CREATE   0     0     0     375     0     0     375     K316   MAGALLON, CHRIS                         PUBLIC ASSIST        09/01/16 22:35:46   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN165250   BLM   ASSIST          930 ES                      9 O'clock Response Area   CREATE   0     0     0     4       0     0     4       B312   BOONE, TRENT                            PUBLIC ASSIST        09/01/16 22:40:08   FIELD_EVENT_DISPATCH   -119.2109379   40.7923
BMAN165251   BLM   ASSIST          930 ES                      9 O'clock Response Area   CREATE   0     0     0     2       0     0     2       B312   BOONE, TRENT                            PUBLIC ASSIST        09/01/16 22:40:20   FIELD_EVENT_DISPATCH   -119.2109379   40.7923
BMAN165252   BLM   ASSIST          930 ES                      9 O'clock Response Area   CREATE   0     0     0     2       0     0     2       B312   BOONE, TRENT                            PUBLIC ASSIST        09/01/16 22:40:35   FIELD_EVENT_DISPATCH   -119.2109379   40.7923
BMAN165253   BLM   TRAFFIC STOP    GATE RD NO                  Gate Road Response Area   CREATE   0     0     0     626     0     0     626     B315   BLEVINS, COLE                           VERBAL WARNING RPT   09/01/16 22:41:01   FIELD_EVENT_DISPATCH   -119.260025    40.7452
BMAN165254   BLM   PUBLIC CONTACT @200 C                       3 O'clock Response Area   CREATE   0     0     0     2036    0     0     2036    B328                                           TRANSFER             09/01/16 22:45:09   FIELD_EVENT_DISPATCH   -119.19455     40.784
BMAN165256   BLM   ASSIST          THUNDERDOME                 3 O'clock Response Area   CREATE   0     0     0     6       0     0     6       K310   PARR, RYAN                              PUBLIC ASSIST        09/01/16 22:49:37   FIELD_EVENT_DISPATCH   -119.1995959   40.7824
BMAN165257   BLM   ASSIST          THUNDERDOME                 3 O'clock Response Area   CREATE   0     0     0     5       0     0     5       K310   PARR, RYAN                              PUBLIC ASSIST        09/01/16 22:49:50   FIELD_EVENT_DISPATCH   -119.1995959   40.7824
BMAN165258   BLM   ASSIST          THUDNERDOME                 3 O'clock Response Area   CREATE   0     0     0     4       0     0     4       K310   PARR, RYAN                              PUBLIC ASSIST        09/01/16 22:50:00   FIELD_EVENT_DISPATCH   -119.1995959   40.7824
BMAN165259   BLM   ASSIST          745 I                       9 O'clock Response Area   CREATE   0     0     0     3       0     0     3       B224   MURRELL, SHELLEY                        PUBLIC ASSIST        09/01/16 22:50:39   FIELD_EVENT_DISPATCH   -119.2237991   40.7882
BMAN165260   BLM   TEST            @630 Es:artery              9 O'clock Response Area   CREATE   64    417   596   1005    353   532   941     B312   BOONE, TRENT         Walczuk, Mikolaj   NO ACTION            09/01/16 22:50:57   911                    -119.21425     40.783
BMAN165261   BLM   TRAFFIC STOP    .5                          Gate Road Response Area   CREATE   0     0     0     696     0     0     696     B315   BLEVINS, COLE                           VERBAL WARNING       09/01/16 22:54:14   FIELD_EVENT_DISPATCH   -119.268071    40.7488
BMAN165262   BLM   PUBLIC CONTACT 200 A                        9 O'clock Response Area   CREATE   0     0     0     1697    0     0     1697    B327   STEPHENSON, CAMM                        PUBLIC ASSIST        09/01/16 22:58:29   FIELD_EVENT_DISPATCH   -119.206101    40.7908
BMAN166804   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 23:06:29                          -119.20965     40.7799
BMAN166807   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 23:06:29                          -119.20965     40.7799
BMAN166809   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 23:06:29                          -119.20965     40.7799
BMAN166803   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 23:06:29                          -119.20965     40.7799
BMAN166805   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 23:06:29                          -119.20965     40.7799
BMAN166806   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 23:06:29                          -119.20965     40.7799
BMAN166808   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                      NO ACTION            09/01/16 23:06:29                          -119.20965     40.7799
BMAN165263   BLM   PUBLIC CONTACT ORCA PROJECT BURN            9 O'clock Response Area   CREATE   0     1     1     3705    1     1     3705    B210   MCGRATH, KEITH                          PUBLIC ASSIST        09/01/16 23:06:56   FIELD_EVENT_DISPATCH   -119.2213582   40.7864
BMAN165264   BLM   PUBLIC CONTACT PLAYA                        9 O'clock Response Area   CREATE   0     0     0     31      0     0     31      B313   ANDRES, BECKY                           PUBLIC ASSIST        09/01/16 23:09:15   FIELD_EVENT_DISPATCH   -119.204706    40.7893
BMAN165265   BLM   PUBLIC CONTACT PLAYA                        9 O'clock Response Area   CREATE   0     0     0     14      0     0     14      B313   ANDRES, BECKY                           PUBLIC ASSIST        09/01/16 23:09:53   FIELD_EVENT_DISPATCH   -119.204706    40.7893
BMAN165266   BLM   PUBLIC CONTACT ORACLE BURN                  9 O'clock Response Area   CREATE   0     0     0     19      0     0     19      B311   DEAN, JUSTIN                            PUBLIC ASSIST        09/01/16 23:10:11   FIELD_EVENT_DISPATCH   -119.206573    40.7902
BMAN165267   BLM   PUBLIC CONTACT PLAYA                        9 O'clock Response Area   CREATE   0     0     0     20      0     0     20      B313   ANDRES, BECKY                           PUBLIC ASSIST        09/01/16 23:10:11   FIELD_EVENT_DISPATCH   -119.205093    40.7891
BMAN165268   BLM   PUBLIC CONTACT PLAYA                        9 O'clock Response Area   CREATE   0     0     0     22      0     0     22      B313   ANDRES, BECKY                           PUBLIC ASSIST        09/01/16 23:10:37   FIELD_EVENT_DISPATCH   -119.205093    40.7891
BMAN165269   BLM   PUBLIC CONTACT PLAYA                        9 O'clock Response Area   CREATE   0     0     0     18      0     0     18      B313   ANDRES, BECKY                           PUBLIC ASSIST        09/01/16 23:11:10   FIELD_EVENT_DISPATCH   -119.205093    40.7891
BMAN165270   BLM   TRAFFIC STOP    GATE RD MM1                 Gate Road Response Area   CREATE   0     0     0     1088    0     0     1088    B324   HAUCK, MICHAEL                          VERBAL WARNING       09/01/16 23:11:29   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165271   BLM   TRAFFIC STOP    GATE RD .5                  3 O'clock Response Area   CREATE   0     0     0     4273    0     0     4273    B325   PETERSEN, MARK                          NO ACTION            09/01/16 23:12:05   FIELD_EVENT_DISPATCH   -119.20578     40.7815
BMAN165272   BLM   TRAFFIC STOP    GATE ROAD                   Gate Road Response Area   CREATE   0     0     0     2976    0     0     2976    I306   CURRY, JASON                            TRANSFER             09/01/16 23:12:18   FIELD_EVENT_DISPATCH   -119.264295    40.7461
BMAN165273   BLM   TRAFFIC STOP    @Gate Road                  Gate Road Response Area   CREATE   0     0     0     2818    0     0     2818    I305   RICHARDSON, ERIC                        TRANSFER             09/01/16 23:16:18   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN165274   BLM   PUBLIC CONTACT MAN                          3 O'clock Response Area   CREATE   0     0     0     15      0     0     15      B311   DEAN, JUSTIN                            PUBLIC ASSIST        09/01/16 23:17:04   FIELD_EVENT_DISPATCH   -119.204085    40.7874
BMAN165275   BLM   PUBLIC CONTACT 900 ES                       9 O'clock Response Area   CREATE   0     0     0     1842    0     0     1842    B313   ANDRES, BECKY                           PUBLIC ASSIST        09/01/16 23:18:41   FIELD_EVENT_DISPATCH   -119.212431    40.7903
BMAN165276   BLM   PUBLIC CONTACT 300                          9 O'clock Response Area   CREATE   0     0     0     50      0     0     50      B217   GARCIA, BRIAN                           PUBLIC ASSIST        09/01/16 23:19:56   FIELD_EVENT_DISPATCH   -119.214255    40.7893
BMAN165277   BLM   PUBLIC CONTACT 300 ESP                      3 O'clock Response Area   CREATE   0     0     0     12      0     0     12      B217   GARCIA, BRIAN                           PUBLIC ASSIST        09/01/16 23:20:52   FIELD_EVENT_DISPATCH   -119.209406    40.78
BMAN165278   BLM   PUBLIC CONTACT 300 ESP                      3 O'clock Response Area   CREATE   0     0     0     12      0     0     12      B217   GARCIA, BRIAN                           PUBLIC ASSIST        09/01/16 23:21:09   FIELD_EVENT_DISPATCH   -119.209406    40.78
BMAN165279   BLM   PUBLIC CONTACT 300 ESP                      3 O'clock Response Area   CREATE   0     0     0     12      0     0     12      B217   GARCIA, BRIAN                           PUBLIC ASSIST        09/01/16 23:21:23   FIELD_EVENT_DISPATCH   -119.209406    40.78
BMAN165280   BLM   PUBLIC CONTACT 300 ESP                      3 O'clock Response Area   CREATE   0     0     0     34      0     0     34      B217   GARCIA, BRIAN                           PUBLIC ASSIST        09/01/16 23:21:48   FIELD_EVENT_DISPATCH   -119.209406    40.78
BMAN165281   BLM   PUBLIC CONTACT 300 ESP                      3 O'clock Response Area   CREATE   0     0     0     14      0     0     14      B217   GARCIA, BRIAN                           PUBLIC ASSIST        09/01/16 23:22:27   FIELD_EVENT_DISPATCH   -119.209406    40.78
BMAN165282   BLM   PUBLIC CONTACT 300 ESP                      3 O'clock Response Area   CREATE   0     0     0     10      0     0     10      B217   GARCIA, BRIAN                           PUBLIC ASSIST        09/01/16 23:22:46   FIELD_EVENT_DISPATCH   -119.209406    40.78
BMAN165283   BLM   PUBLIC CONTACT 300 ESP                      3 O'clock Response Area   CREATE   0     0     0     11      0     0     11      B217   GARCIA, BRIAN                           PUBLIC ASSIST        09/01/16 23:23:00   FIELD_EVENT_DISPATCH   -119.209406    40.78
BMAN165284   BLM   PUBLIC CONTACT 300 ESP                      3 O'clock Response Area   CREATE   0     0     0     23      0     0     23      B217   GARCIA, BRIAN                           VERBAL WARNING       09/01/16 23:23:15   FIELD_EVENT_DISPATCH   -119.209406    40.78




                                                                                                                                                                                                                                                        ER00058
BMAN165285   BLM   PUBLIC CONTACT 300 ESP                      3 O'clock Response Area   CREATE   0   0   0   20      0   0   20      B217   GARCIA, BRIAN        VERBAL WARNING   09/01/16 23:23:45   FIELD_EVENT_DISPATCH   -119.209406    40.78
BMAN165287
BMAN165286
             BLM
             BLM
                   PUBLIC CONTACT 300 ESP
                   PUBLIC CONTACT PLAYA
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 242 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                         CREATE
                                                                                         CREATE
                                                                                                  0
                                                                                                  0
                                                                                                      0
                                                                                                      0
                                                                                                          0
                                                                                                          0
                                                                                                              20
                                                                                                              26
                                                                                                                      0
                                                                                                                      0
                                                                                                                          0
                                                                                                                          0
                                                                                                                              20
                                                                                                                              26
                                                                                                                                      B217
                                                                                                                                      K316
                                                                                                                                             GARCIA, BRIAN
                                                                                                                                             MAGALLON, CHRIS
                                                                                                                                                                  VERBAL WARNING
                                                                                                                                                                  PUBLIC ASSIST
                                                                                                                                                                                   09/01/16 23:24:13
                                                                                                                                                                                   09/01/16 23:24:39
                                                                                                                                                                                                       FIELD_EVENT_DISPATCH
                                                                                                                                                                                                       FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                              -119.209406
                                                                                                                                                                                                                              -119.2128078
                                                                                                                                                                                                                                             40.78
                                                                                                                                                                                                                                             40.7811
BMAN165288   BLM   PUBLIC CONTACT PLAYA                        3 O'clock Response Area   CREATE   0   0   0   24      0   0   24      K316   MAGALLON, CHRIS      PUBLIC ASSIST    09/01/16 23:25:13   FIELD_EVENT_DISPATCH   -119.2128078   40.7811
BMAN165289   BLM   PUBLIC CONTACT PLAYA                        3 O'clock Response Area   CREATE   0   0   0   16      0   0   16      K316   MAGALLON, CHRIS      PUBLIC ASSIST    09/01/16 23:25:43   FIELD_EVENT_DISPATCH   -119.2128078   40.7811
BMAN165290   BLM   PUBLIC CONTACT 200 A RAVE                   3 O'clock Response Area   CREATE   0   0   0   12170   0   0   12170   B327   STEPHENSON, CAMM     TRANSFER         09/01/16 23:25:51   FIELD_EVENT_DISPATCH   -119.195823    40.7848
BMAN165292   BLM   PUBLIC CONTACT 200 G RAVE                   3 O'clock Response Area   CREATE   0   0   0   3223    0   0   3223    B215   LLOYD, KENNETH       TRANSFER         09/01/16 23:27:44   FIELD_EVENT_DISPATCH   -119.195073    40.7845
BMAN165291   BLM   PUBLIC CONTACT 500 ES                       3 O'clock Response Area   CREATE   0   0   0   4724    0   0   4724    P204   ALLEN, CHRISTOPHER   NO ACTION        09/01/16 23:28:14   FIELD_EVENT_DISPATCH   -119.2087889   40.7798
BMAN165293   BLM   PUBLIC CONTACT 430 B                        Perimeter Response Area   CREATE   0   0   0   863     0   0   863     B212   R355                 PUBLIC ASSIST    09/01/16 23:40:13   FIELD_EVENT_DISPATCH   -119.2290969   40.7779
BMAN165294   BLM   PUBLIC CONTACT 200 B                        3 O'clock Response Area   CREATE   0   0   0   179     0   0   179     B328   WOOD, NICHOLAS       PUBLIC ASSIST    09/01/16 23:41:04   FIELD_EVENT_DISPATCH   -119.196123    40.7852
BMAN165295   BLM   PUBLIC CONTACT 200 B                        3 O'clock Response Area   CREATE   0   0   0   11      0   0   11      B328   WOOD, NICHOLAS       PUBLIC ASSIST    09/01/16 23:44:04   FIELD_EVENT_DISPATCH   -119.20166     40.7825
BMAN165296   BLM   PUBLIC CONTACT 930 ES                       9 O'clock Response Area   CREATE   0   0   0   909     0   0   909     B317   CULVER, STEVON       LE ASSIST        09/01/16 23:44:16   FIELD_EVENT_DISPATCH   -119.210671    40.7923
BMAN165297   BLM   PUBLIC CONTACT 200 B                        3 O'clock Response Area   CREATE   0   0   0   10      0   0   10      B328   WOOD, NICHOLAS       PUBLIC ASSIST    09/01/16 23:44:19   FIELD_EVENT_DISPATCH   -119.202453    40.782
BMAN165298   BLM   PUBLIC CONTACT 200 B                        3 O'clock Response Area   CREATE   0   0   0   254     0   0   254     B328   WOOD, NICHOLAS       PUBLIC ASSIST    09/01/16 23:44:31   FIELD_EVENT_DISPATCH   -119.202453    40.782
BMAN165299   BLM   PUBLIC CONTACT DEEP PLAYA                   3 O'clock Response Area   CREATE   0   0   0   26      0   0   26      K316   MAGALLON, CHRIS      PUBLIC ASSIST    09/01/16 23:47:22   FIELD_EVENT_DISPATCH   -119.19548     40.7897
BMAN165300   BLM   PUBLIC CONTACT 800 DP                       9 O'clock Response Area   CREATE   0   0   0   64      0   0   64      B300   SULLIVAN, DEBORAH    PUBLIC ASSIST    09/01/16 23:47:47   FIELD_EVENT_DISPATCH   -119.219491    40.7985
BMAN165301   BLM   PUBLIC CONTACT 930 ES                       9 O'clock Response Area   CREATE   0   0   0   18      0   0   18      B313   ANDRES, BECKY        PUBLIC ASSIST    09/01/16 23:49:29   FIELD_EVENT_DISPATCH   -119.212216    40.7904
BMAN165302   BLM   PUBLIC CONTACT 930 ES                       9 O'clock Response Area   CREATE   0   0   0   8       0   0   8       B313   ANDRES, BECKY        PUBLIC ASSIST    09/01/16 23:49:50   FIELD_EVENT_DISPATCH   -119.212216    40.7904
BMAN165303   BLM   PUBLIC CONTACT GATE RD .5                   9 O'clock Response Area   CREATE   0   0   0   15      0   0   15      K222   MANSEAU, CORY        PUBLIC ASSIST    09/01/16 23:49:58   FIELD_EVENT_DISPATCH   -119.212883    40.7816
BMAN165304   BLM   PUBLIC CONTACT 930 ES                       9 O'clock Response Area   CREATE   0   0   0   9       0   0   9       B313   ANDRES, BECKY        PUBLIC ASSIST    09/01/16 23:50:01   FIELD_EVENT_DISPATCH   -119.212216    40.7904
BMAN165305   BLM   PUBLIC CONTACT 930 ES                       9 O'clock Response Area   CREATE   0   0   0   9       0   0   9       B313   ANDRES, BECKY        PUBLIC ASSIST    09/01/16 23:50:12   FIELD_EVENT_DISPATCH   -119.212216    40.7904
BMAN165307   BLM   PUBLIC CONTACT 930 ES                       9 O'clock Response Area   CREATE   0   0   0   9       0   0   9       B313   ANDRES, BECKY        PUBLIC ASSIST    09/01/16 23:50:25   FIELD_EVENT_DISPATCH   -119.212216    40.7904
BMAN165308   BLM   PUBLIC CONTACT 930 ES                       9 O'clock Response Area   CREATE   0   0   0   10      0   0   10      B313   ANDRES, BECKY        PUBLIC ASSIST    09/01/16 23:50:36   FIELD_EVENT_DISPATCH   -119.212216    40.7904
BMAN165310   BLM   PUBLIC CONTACT 930 ES                       9 O'clock Response Area   CREATE   0   0   0   15      0   0   15      B313   ANDRES, BECKY        PUBLIC ASSIST    09/01/16 23:50:49   FIELD_EVENT_DISPATCH   -119.212216    40.7904
BMAN165306   BLM   PUBLIC CONTACT CENTER CAMP                  3 O'clock Response Area   CREATE   0   0   0   13      0   0   13      K214   BOLES, TIMOTHY D     PUBLIC ASSIST    09/01/16 23:50:54   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN165312   BLM   PUBLIC CONTACT 930 ES                       9 O'clock Response Area   CREATE   0   0   0   10      0   0   10      B313   ANDRES, BECKY        PUBLIC ASSIST    09/01/16 23:51:06   FIELD_EVENT_DISPATCH   -119.212216    40.7904
BMAN165309   BLM   PUBLIC CONTACT CENTER CAMP                  3 O'clock Response Area   CREATE   0   0   0   10      0   0   10      K214   BOLES, TIMOTHY D     PUBLIC ASSIST    09/01/16 23:51:15   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN165315   BLM   PUBLIC CONTACT 930 ES                       9 O'clock Response Area   CREATE   0   0   0   9       0   0   9       B313   ANDRES, BECKY        PUBLIC ASSIST    09/01/16 23:51:23   FIELD_EVENT_DISPATCH   -119.212431    40.7887
BMAN165311   BLM   PUBLIC CONTACT CENTER CAMP                  3 O'clock Response Area   CREATE   0   0   0   9       0   0   9       K214   BOLES, TIMOTHY D     PUBLIC ASSIST    09/01/16 23:51:29   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN165316   BLM   PUBLIC CONTACT 930 ES                       9 O'clock Response Area   CREATE   0   0   0   16      0   0   16      B313   ANDRES, BECKY        PUBLIC ASSIST    09/01/16 23:51:36   FIELD_EVENT_DISPATCH   -119.212431    40.7887
BMAN165313   BLM   PUBLIC CONTACT CENTER CAMP                  3 O'clock Response Area   CREATE   0   0   0   8       0   0   8       K214   BOLES, TIMOTHY D     PUBLIC ASSIST    09/01/16 23:51:44   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN165319   BLM   PUBLIC CONTACT 930 ES                       9 O'clock Response Area   CREATE   0   0   0   12      0   0   12      B313   ANDRES, BECKY        PUBLIC ASSIST    09/01/16 23:51:55   FIELD_EVENT_DISPATCH   -119.212431    40.7887
BMAN165314   BLM   PUBLIC CONTACT CENTER CAMP                  3 O'clock Response Area   CREATE   0   0   0   7       0   0   7       K214   BOLES, TIMOTHY D     PUBLIC ASSIST    09/01/16 23:51:57   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN165317   BLM   PUBLIC CONTACT CENTER CAMP                  3 O'clock Response Area   CREATE   0   0   0   7       0   0   7       K214   BOLES, TIMOTHY D     PUBLIC ASSIST    09/01/16 23:52:12   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN165321   BLM   PUBLIC CONTACT 930 ES                       9 O'clock Response Area   CREATE   0   0   0   9       0   0   9       B313   ANDRES, BECKY        PUBLIC ASSIST    09/01/16 23:52:15   FIELD_EVENT_DISPATCH   -119.212431    40.7887
BMAN165318   BLM   PUBLIC CONTACT CENTER CAMP                  3 O'clock Response Area   CREATE   0   0   0   8       0   0   8       K214   BOLES, TIMOTHY D     PUBLIC ASSIST    09/01/16 23:52:21   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN165320   BLM   PUBLIC CONTACT CENTER CAMP                  3 O'clock Response Area   CREATE   0   0   0   9       0   0   9       K214   BOLES, TIMOTHY D     PUBLIC ASSIST    09/01/16 23:52:36   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN165323   BLM   PUBLIC CONTACT THE TEMPLE                   9 O'clock Response Area   CREATE   0   0   0   4175    0   0   4175    K222   MANSEAU, CORY        PUBLIC ASSIST    09/02/16 00:01:09   FIELD_EVENT_DISPATCH   -119.212883    40.7816
BMAN165324   BLM   PUBLIC CONTACT @315 K                       3 O'clock Response Area   CREATE   0   0   0   250     0   0   250     B215   LLOYD, KENNETH       PUBLIC ASSIST    09/02/16 00:02:39   FIELD_EVENT_DISPATCH   -119.19476     40.7748
BMAN165325   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area   CREATE   0   0   0   1236    0   0   1236    B315   BLEVINS, COLE        VERBAL WARNING   09/02/16 00:03:58   FIELD_EVENT_DISPATCH   -119.264488    40.7455
BMAN165326   BLM   TRAFFIC STOP    .5 GATE RD                  Gate Road Response Area   CREATE   0   0   0   793     0   0   793     I306   CURRY, JASON         VERBAL WARNING   09/02/16 00:04:23   FIELD_EVENT_DISPATCH   -119.26451     40.7455
BMAN165327   BLM   PUBLIC CONTACT 200 RAVE                     3 O'clock Response Area   CREATE   0   0   0   1877    0   0   1877    B226   BUCHANAN, STANLEY    NO ACTION        09/02/16 00:05:01   FIELD_EVENT_DISPATCH   -119.21149     40.7679
BMAN167297   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 00:05:55                          -119.20965     40.7799
BMAN167304   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 00:05:55                          -119.20965     40.7799
BMAN167306   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 00:05:55                          -119.20965     40.7799
BMAN167307   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 00:05:55                          -119.20965     40.7799
BMAN167295   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 00:05:55                          -119.20965     40.7799
BMAN167296   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 00:05:55                          -119.20965     40.7799
BMAN167300   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 00:05:55                          -119.20965     40.7799
BMAN167301   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 00:05:55                          -119.20965     40.7799
BMAN167302   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 00:05:55                          -119.20965     40.7799
BMAN167305   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 00:05:55                          -119.20965     40.7799
BMAN167291   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 00:05:55                          -119.20965     40.7799
BMAN167292   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 00:05:55                          -119.20965     40.7799
BMAN167298   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 00:05:55                          -119.20965     40.7799
BMAN167299   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 00:05:55                          -119.20965     40.7799
BMAN167290   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 00:05:55                          -119.20965     40.7799
BMAN167293   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 00:05:55                          -119.20965     40.7799
BMAN167294   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 00:05:55                          -119.20965     40.7799
BMAN167303   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 00:05:55                          -119.20965     40.7799
BMAN165328   BLM   PUBLIC CONTACT 600ES                        3 O'clock Response Area   CREATE   0   0   0   11      0   0   11      B313   ANDRES, BECKY        PUBLIC ASSIST    09/02/16 00:07:43   FIELD_EVENT_DISPATCH   -119.21093     40.7816
BMAN165329   BLM   PUBLIC CONTACT 600ES\                       3 O'clock Response Area   CREATE   0   0   0   16      0   0   16      B313   ANDRES, BECKY        PUBLIC ASSIST    09/02/16 00:07:56   FIELD_EVENT_DISPATCH   -119.21093     40.7816
BMAN165330   BLM   PUBLIC CONTACT @600 Es                      3 O'clock Response Area   CREATE   0   0   0   67      0   0   67      B313   ANDRES, BECKY        PUBLIC ASSIST    09/02/16 00:08:17   FIELD_EVENT_DISPATCH   -119.21194     40.7822
BMAN165331   BLM   PUBLIC CONTACT @600 Es                      3 O'clock Response Area   CREATE   0   0   0   34      0   0   34      B313   ANDRES, BECKY        PUBLIC ASSIST    09/02/16 00:09:26   FIELD_EVENT_DISPATCH   -119.21194     40.7822
BMAN165332   BLM   PUBLIC CONTACT 200A                         3 O'clock Response Area   CREATE   0   0   0   10      0   0   10      B320   TITUS, AARON R       PUBLIC ASSIST    09/02/16 00:10:07   FIELD_EVENT_DISPATCH   -119.195136    40.7852
BMAN165333   BLM   PUBLIC CONTACT 200A                         3 O'clock Response Area   CREATE   0   0   0   10      0   0   10      B320   TITUS, AARON R       PUBLIC ASSIST    09/02/16 00:10:20   FIELD_EVENT_DISPATCH   -119.195136    40.7852
BMAN165334   BLM   PUBLIC CONTACT PYRAMID                      3 O'clock Response Area   CREATE   0   0   0   19      0   0   19      B216   MITSUYASU, ROBERT    PUBLIC ASSIST    09/02/16 00:10:25   FIELD_EVENT_DISPATCH   -119.194       40.7895
BMAN165335   BLM   PUBLIC CONTACT 930 D                        9 O'clock Response Area   CREATE   0   0   0   43      0   0   43      B311   DEAN, JUSTIN         PUBLIC ASSIST    09/02/16 00:10:38   FIELD_EVENT_DISPATCH   -119.21299     40.7952
BMAN165336   BLM   PUBLIC CONTACT PYRAMID                      3 O'clock Response Area   CREATE   0   0   0   12      0   0   12      B216   MITSUYASU, ROBERT    PUBLIC ASSIST    09/02/16 00:10:51   FIELD_EVENT_DISPATCH   -119.194       40.7895
BMAN165337   BLM   PUBLIC CONTACT MAN                          9 O'clock Response Area   CREATE   0   0   0   12      0   0   12      B300   SULLIVAN, DEBORAH    PUBLIC ASSIST    09/02/16 00:11:15   FIELD_EVENT_DISPATCH   -119.209685    40.7859
BMAN165338   BLM   PUBLIC CONTACT MAN                          9 O'clock Response Area   CREATE   0   0   0   11      0   0   11      B300   SULLIVAN, DEBORAH    PUBLIC ASSIST    09/02/16 00:11:36   FIELD_EVENT_DISPATCH   -119.209685    40.7859
BMAN165339   BLM   PUBLIC CONTACT 945 D                        9 O'clock Response Area   CREATE   0   0   0   14      0   0   14      B311   DEAN, JUSTIN         PUBLIC ASSIST    09/02/16 00:12:05   FIELD_EVENT_DISPATCH   -119.21299     40.7952
BMAN165340   BLM   PUBLIC CONTACT PYRAMID                      3 O'clock Response Area   CREATE   0   0   0   24      0   0   24      B216   MITSUYASU, ROBERT    PUBLIC ASSIST    09/02/16 00:12:16   FIELD_EVENT_DISPATCH   -119.194       40.7895
BMAN165341   BLM   PUBLIC CONTACT 945 D                        9 O'clock Response Area   CREATE   0   0   0   542     0   0   542     B311   DEAN, JUSTIN         NO ACTION        09/02/16 00:13:03   FIELD_EVENT_DISPATCH   -119.212368    40.7954
BMAN165342   BLM   PUBLIC CONTACT THE MAN                      9 O'clock Response Area   CREATE   0   0   0   1471    0   0   1471    B217   GARCIA, BRIAN        PUBLIC ASSIST    09/02/16 00:15:45   FIELD_EVENT_DISPATCH   -119.208655    40.7852
BMAN165343   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area   CREATE   0   0   0   54      0   0   54      K322   CARPENTER, MICHAEL   VERBAL WARNING   09/02/16 00:15:49   FIELD_EVENT_DISPATCH   -119.265046    40.7461
BMAN165344   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area   CREATE   0   0   0   5046    0   0   5046    K322   CARPENTER, MICHAEL   CITATION         09/02/16 00:20:43   FIELD_EVENT_DISPATCH   -119.265046    40.7461
BMAN165345   BLM   PUBLIC CONTACT 200 RAVE                     3 O'clock Response Area   CREATE   0   0   0   77      0   0   77      B325   PETERSEN, MARK       PUBLIC ASSIST    09/02/16 00:23:28   FIELD_EVENT_DISPATCH   -119.19621     40.785
BMAN165346   BLM   TRAFFIC STOP    GATE ROAD                   Gate Road Response Area   CREATE   0   0   0   335     0   0   335     B315   BLEVINS, COLE        VERBAL WARNING   09/02/16 00:24:38   FIELD_EVENT_DISPATCH   -119.264273    40.746
BMAN165347   BLM   PUBLIC CONTACT 200 RAVE                     3 O'clock Response Area   CREATE   0   0   0   9       0   0   9       B325   PETERSEN, MARK       PUBLIC ASSIST    09/02/16 00:24:51   FIELD_EVENT_DISPATCH   -119.19621     40.785
BMAN165348   BLM   PUBLIC CONTACT 7 ES                         9 O'clock Response Area   CREATE   0   0   0   92      0   0   92      B313   ANDRES, BECKY        PUBLIC ASSIST    09/02/16 00:25:07   FIELD_EVENT_DISPATCH   -119.214941    40.7845
BMAN165349   BLM   PUBLIC CONTACT 6 THE MAN                    3 O'clock Response Area   CREATE   0   0   0   145     0   0   145     B220   JENSEN, WESLEY       PUBLIC ASSIST    09/02/16 00:25:38   FIELD_EVENT_DISPATCH   -119.207325    40.7856
BMAN165350   BLM   PUBLIC CONTACT 7 ES                         9 O'clock Response Area   CREATE   0   0   0   4       0   0   4       B313   ANDRES, BECKY        PUBLIC ASSIST    09/02/16 00:26:59   FIELD_EVENT_DISPATCH   -119.218396    40.7839
BMAN165351   BLM   PUBLIC CONTACT @700 Es                      9 O'clock Response Area   CREATE   0   0   0   83      0   0   83      B313   ANDRES, BECKY        PUBLIC ASSIST    09/02/16 00:27:08   FIELD_EVENT_DISPATCH   -119.21515     40.7847
BMAN165352   BLM   PUBLIC CONTACT 1000ES                       9 O'clock Response Area   CREATE   0   0   0   14      0   0   14      B225   WOODS, JASON         PUBLIC ASSIST    09/02/16 00:27:37   FIELD_EVENT_DISPATCH   -119.206745    40.7929
BMAN165353   BLM   PUBLIC CONTACT 700I                         9 O'clock Response Area   CREATE   0   0   0   9       0   0   9       B313   ANDRES, BECKY        PUBLIC ASSIST    09/02/16 00:28:39   FIELD_EVENT_DISPATCH   -119.2202      40.7835
BMAN165354   BLM   PUBLIC CONTACT WEST SIDE OF PYRAMID         3 O'clock Response Area   CREATE   0   0   0   254     0   0   254     B327   STEPHENSON, CAMM     PUBLIC ASSIST    09/02/16 00:30:26   FIELD_EVENT_DISPATCH   -119.213461    40.7803
BMAN165355   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area   CREATE   0   0   0   13      0   0   13      B221   JOHNSON, GREGORY L   PUBLIC ASSIST    09/02/16 00:30:52   FIELD_EVENT_DISPATCH   -119.233331    40.78
BMAN165356   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area   CREATE   0   0   0   11      0   0   11      B221   JOHNSON, GREGORY L   PUBLIC ASSIST    09/02/16 00:31:09   FIELD_EVENT_DISPATCH   -119.233331    40.78
BMAN165357   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area   CREATE   0   0   0   9       0   0   9       B221   JOHNSON, GREGORY L   PUBLIC ASSIST    09/02/16 00:31:27   FIELD_EVENT_DISPATCH   -119.233331    40.78
BMAN165358   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area   CREATE   0   0   0   10      0   0   10      B221   JOHNSON, GREGORY L   PUBLIC ASSIST    09/02/16 00:31:38   FIELD_EVENT_DISPATCH   -119.233331    40.78
BMAN165359   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area   CREATE   0   0   0   9       0   0   9       B221   JOHNSON, GREGORY L   PUBLIC ASSIST    09/02/16 00:31:51   FIELD_EVENT_DISPATCH   -119.232838    40.7798
BMAN165360   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area   CREATE   0   0   0   11      0   0   11      B221   JOHNSON, GREGORY L   PUBLIC ASSIST    09/02/16 00:32:06   FIELD_EVENT_DISPATCH   -119.232838    40.7798
BMAN165361   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area   CREATE   0   0   0   11      0   0   11      B221   JOHNSON, GREGORY L   PUBLIC ASSIST    09/02/16 00:32:21   FIELD_EVENT_DISPATCH   -119.232838    40.7798
BMAN165362   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area   CREATE   0   0   0   11      0   0   11      B221   JOHNSON, GREGORY L   PUBLIC ASSIST    09/02/16 00:32:35   FIELD_EVENT_DISPATCH   -119.232838    40.7798
BMAN165363   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area   CREATE   0   0   0   11      0   0   11      B200   ROOP, MICHAEL        PUBLIC ASSIST    09/02/16 00:32:51   FIELD_EVENT_DISPATCH   -119.21501     40.7645
BMAN165364   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area   CREATE   0   0   0   9       0   0   9       B200   ROOP, MICHAEL        PUBLIC ASSIST    09/02/16 00:33:05   FIELD_EVENT_DISPATCH   -119.21501     40.7645
BMAN165365   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area   CREATE   0   0   0   8       0   0   8       B200   ROOP, MICHAEL        PUBLIC ASSIST    09/02/16 00:33:17   FIELD_EVENT_DISPATCH   -119.21501     40.7645
BMAN165366   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area   CREATE   0   0   0   10      0   0   10      B200   ROOP, MICHAEL        PUBLIC ASSIST    09/02/16 00:33:29   FIELD_EVENT_DISPATCH   -119.21501     40.7645
BMAN165367   BLM   PUBLIC CONTACT 900 ES                       9 O'clock Response Area   CREATE   0   0   0   879     0   0   879     B220   JENSEN, WESLEY       NO ACTION        09/02/16 00:33:32   FIELD_EVENT_DISPATCH   -119.210693    40.7912
BMAN165368   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area   CREATE   0   0   0   10      0   0   10      B200   ROOP, MICHAEL        PUBLIC ASSIST    09/02/16 00:33:43   FIELD_EVENT_DISPATCH   -119.21501     40.7645
BMAN165369   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area   CREATE   0   0   0   8       0   0   8       B200   ROOP, MICHAEL        PUBLIC ASSIST    09/02/16 00:33:57   FIELD_EVENT_DISPATCH   -119.21501     40.7645
BMAN165370   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area   CREATE   0   1   1   10      1   1   10      B200   ROOP, MICHAEL        PUBLIC ASSIST    09/02/16 00:34:10   FIELD_EVENT_DISPATCH   -119.21501     40.7645
BMAN165371   BLM   PUBLIC CONTACT DEEP PLAYA                   Perimeter Response Area   CREATE   0   0   0   9       0   0   9       B200   ROOP, MICHAEL        PUBLIC ASSIST    09/02/16 00:34:23   FIELD_EVENT_DISPATCH   -119.21501     40.7645




                                                                                                                                                                                                                       ER00059
BMAN165733   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 00:38:59                          -119.20965     40.7799
BMAN165727
BMAN165728
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                                Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 243 of 499
                                                                          3 O'clock Response Area
                                                                          3 O'clock Response Area
                                                                                                             0
                                                                                                             0
                                                                                                                                0
                                                                                                                                0
                                                                                                                                                   0
                                                                                                                                                   0
                                                                                                                                                                                                 NO ACTION
                                                                                                                                                                                                 NO ACTION
                                                                                                                                                                                                                  09/02/16 00:38:59
                                                                                                                                                                                                                  09/02/16 00:38:59
                                                                                                                                                                                                                                                             -119.20965
                                                                                                                                                                                                                                                             -119.20965
                                                                                                                                                                                                                                                                            40.7799
                                                                                                                                                                                                                                                                            40.7799
BMAN165730   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 00:38:59                          -119.20965     40.7799
BMAN165732   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 00:38:59                          -119.20965     40.7799
BMAN165729   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 00:38:59                          -119.20965     40.7799
BMAN165731   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 00:38:59                          -119.20965     40.7799
BMAN165373   BLM   PUBLIC CONTACT 200 E                                   3 O'clock Response Area   CREATE   0     0     0      11     0     0     11     B327   STEPHENSON, CAMM                PUBLIC ASSIST    09/02/16 00:40:30   FIELD_EVENT_DISPATCH   -119.200651    40.7773
BMAN165374   BLM   PUBLIC CONTACT THE MAN                                 9 O'clock Response Area   CREATE   0     0     0      12     0     0     12     B217   GARCIA, BRIAN                   PUBLIC ASSIST    09/02/16 00:40:53   FIELD_EVENT_DISPATCH   -119.204063    40.7896
BMAN165375   BLM   TRAFFIC STOP    600 ES                                 9 O'clock Response Area   CREATE   0     0     0      3110   0     0     3110   B210   MCGRATH, KEITH                  TRANSFER         09/02/16 00:45:45   FIELD_EVENT_DISPATCH   -119.2213582   40.7864
BMAN165376   BLM   PUBLIC CONTACT @810 B                                  9 O'clock Response Area   CREATE   0     0     0      1406   0     0     1406   B224   MURRELL, SHELLEY                NO ACTION        09/02/16 00:49:51   FIELD_EVENT_DISPATCH   -119.2172      40.7894
BMAN165377   BLM   PUBLIC CONTACT 200 E                                   3 O'clock Response Area   CREATE   0     0     0      1941   0     0     1941   B327   STEPHENSON, CAMM                PUBLIC ASSIST    09/02/16 00:55:30   FIELD_EVENT_DISPATCH   -119.200651    40.7773
BMAN165378   BLM   TRAFFIC STOP    630 ES                                 9 O'clock Response Area   CREATE   0     0     0      3208   0     0     3208   B313   ANDRES, BECKY                   CITATION         09/02/16 00:59:20   FIELD_EVENT_DISPATCH   -119.224491    40.7788
BMAN167309   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 01:05:55                          -119.20965     40.7799
BMAN167310   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 01:05:55                          -119.20965     40.7799
BMAN167314   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 01:05:55                          -119.20965     40.7799
BMAN167308   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 01:05:55                          -119.20965     40.7799
BMAN167311   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 01:05:55                          -119.20965     40.7799
BMAN167312   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 01:05:55                          -119.20965     40.7799
BMAN167313   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 01:05:55                          -119.20965     40.7799
BMAN165379   BLM   PUBLIC CONTACT 900                                     3 O'clock Response Area   CREATE   0     0     0      719    0     0     719    B216   MITSUYASU, ROBERT               PUBLIC ASSIST    09/02/16 01:12:46   FIELD_EVENT_DISPATCH   -119.19473     40.79
BMAN165380   BLM   TRAFFIC STOP    MM 1 GATE RD                           Gate Road Response Area   CREATE   0     0     0      349    0     0     349    I306   CURRY, JASON                    VERBAL WARNING   09/02/16 01:20:48   FIELD_EVENT_DISPATCH   -119.264166    40.7451
BMAN165381   BLM   TRAFFIC STOP    1MM GATE                               Gate Road Response Area   CREATE   0     0     0      208    0     0     208    I306   CURRY, JASON                    VERBAL WARNING   09/02/16 01:30:21   FIELD_EVENT_DISPATCH   -119.256806    40.7481
BMAN165382   BLM   PUBLIC CONTACT 1000 D                                  9 O'clock Response Area   CREATE   0     0     0      18     0     0     18     B227   SMITH, JASON                    PUBLIC ASSIST    09/02/16 01:35:33   FIELD_EVENT_DISPATCH   -119.209578    40.7885
BMAN165383   BLM   PUBLIC CONTACT 400 ESP                                 9 O'clock Response Area   CREATE   0     0     0      645    0     0     645    B327   STEPHENSON, CAMM                NO ACTION        09/02/16 01:40:28   FIELD_EVENT_DISPATCH   -119.219105    40.7816
BMAN165384   BLM   PUBLIC CONTACT 300 ES                                  3 O'clock Response Area   CREATE   0     0     0      15     0     0     15     B217   GARCIA, BRIAN                   PUBLIC ASSIST    09/02/16 01:43:42   FIELD_EVENT_DISPATCH   -119.201853    40.7812
BMAN165385   BLM   PUBLIC CONTACT 300 ES                                  3 O'clock Response Area   CREATE   0     0     0      10     0     0     10     B217   GARCIA, BRIAN                   PUBLIC ASSIST    09/02/16 01:44:00   FIELD_EVENT_DISPATCH   -119.201853    40.7812
BMAN165386   BLM   PUBLIC CONTACT MYAN RAVE                               9 O'clock Response Area   CREATE   0     0     0      609    0     0     609    B221   JOHNSON, GREGORY L              CITATION         09/02/16 01:47:17   FIELD_EVENT_DISPATCH   -119.20357     40.7934
BMAN165387   BLM   PUBLIC CONTACT MYAN RAVE                               9 O'clock Response Area   CREATE   0     0     0      1143   0     0     1143   B225   WOODS, JASON                    PUBLIC ASSIST    09/02/16 01:48:00   FIELD_EVENT_DISPATCH   -119.201703    40.7938
BMAN165388   BLM   PUBLIC CONTACT CENTER CAMP                             3 O'clock Response Area   CREATE   0     0     0      5062   0     0     5062   B213   FISCHER, SCOTT                  NO ACTION        09/02/16 01:55:00   FIELD_EVENT_DISPATCH   -119.209491    40.7799
BMAN165389   BLM   TRAFFIC STOP    400 B                                  3 O'clock Response Area   CREATE   0     0     0      310    0     0     310    B311   DEAN, JUSTIN                    VERBAL WARNING   09/02/16 02:21:10   FIELD_EVENT_DISPATCH   -119.2034976   40.778
BMAN165390   BLM   TRAFFIC STOP    GATE 1.5                               Perimeter Response Area   CREATE   0     0     0      229    0     0     229    B313   ANDRES, BECKY                   VERBAL WARNING   09/02/16 02:31:26   FIELD_EVENT_DISPATCH   -119.24567     40.7655
BMAN165391   BLM   PUBLIC CONTACT 400 F                                   3 O'clock Response Area   CREATE   0     0     0      41     0     0     41     B311   DEAN, JUSTIN                    PUBLIC ASSIST    09/02/16 02:32:46   FIELD_EVENT_DISPATCH   -119.2026077   40.7755
BMAN165736   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 02:38:59                          -119.20965     40.7799
BMAN165734   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 02:38:59                          -119.20965     40.7799
BMAN165735   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 02:38:59                          -119.20965     40.7799
BMAN165737   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 02:38:59                          -119.20965     40.7799
BMAN165738   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 02:38:59                          -119.20965     40.7799
BMAN165392   BLM   TRAFFIC STOP    GATE 1.5                               Gate Road Response Area   CREATE   0     0     0      1811   0     0     1811   B313   ANDRES, BECKY                   CITATION         09/02/16 02:43:18   FIELD_EVENT_DISPATCH   -119.255111    40.7514
BMAN165393   BLM   TRAFFIC STOP    GATE 2MM                               Gate Road Response Area   CREATE   0     0     0      211    0     0     211    K322   CARPENTER, MICHAEL              VERBAL WARNING   09/02/16 03:09:52   FIELD_EVENT_DISPATCH   -119.254875    40.7521
BMAN165394   BLM   PUBLIC CONTACT 230 ES                                  3 O'clock Response Area   CREATE   0     0     0      3035   0     0     3035   I306   CURRY, JASON                    NO ACTION        09/02/16 03:14:13   FIELD_EVENT_DISPATCH   -119.1986544   40.783
BMAN165395   BLM   TRAFFIC STOP    200 RAVE                               3 O'clock Response Area   CREATE   0     0     0      297    0     0     297    B311   DEAN, JUSTIN                    VERBAL WARNING   09/02/16 03:20:47   FIELD_EVENT_DISPATCH   -119.1921208   40.7835
BMAN165396   BLM   TRAFFIC STOP    GATE RD 1.5                            Gate Road Response Area   CREATE   0     0     0      1741   0     0     1741   B313   ANDRES, BECKY                   TRANSFER         09/02/16 03:21:31   FIELD_EVENT_DISPATCH   -119.254853    40.7518
BMAN165743   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 03:38:59                          -119.20965     40.7799
BMAN165744   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 03:38:59                          -119.20965     40.7799
BMAN165741   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 03:38:59                          -119.20965     40.7799
BMAN165745   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 03:38:59                          -119.20965     40.7799
BMAN165739   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 03:38:59                          -119.20965     40.7799
BMAN165742   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 03:38:59                          -119.20965     40.7799
BMAN165740   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 03:38:59                          -119.20965     40.7799
BMAN165398   BLM   PUBLIC CONTACT 200 J                                   3 O'clock Response Area   CREATE   0     0     0      20     0     0     20     B311   DEAN, JUSTIN                    PUBLIC ASSIST    09/02/16 03:39:37   FIELD_EVENT_DISPATCH   -119.1887096   40.7828
BMAN165399   BLM   TRAFFIC STOP    GATE 1.5                               Gate Road Response Area   CREATE   0     0     14     29     0     14    29     B313   ANDRES, BECKY                   CITATION         09/02/16 03:50:40   FIELD_EVENT_DISPATCH   -119.255111    40.7514
BMAN165400   BLM   ASSIST          @600 G: last seen at Ashram Galatica   3 O'clock Response Area   CREATE   178   913   1124   5503   735   946   5325   K310   PARR, RYAN           Kel, Rae   TRANSFER         09/02/16 03:50:42   OTHER                  -119.21762     40.7779
BMAN165401   BLM   TRAFFIC STOP    GATE RD 1.5                            Gate Road Response Area   CREATE   0     0     0      240    0     0     240    B313   ANDRES, BECKY                   VERBAL WARNING   09/02/16 03:59:31   FIELD_EVENT_DISPATCH   -119.254768    40.7513
BMAN165402   BLM   PUBLIC CONTACT 200 RAVE                                3 O'clock Response Area   CREATE   0     0     0      1059   0     0     1059   B315   BLEVINS, COLE                   CITATION         09/02/16 04:00:48   FIELD_EVENT_DISPATCH   -119.1921208   40.7835
BMAN165403   BLM   PUBLIC CONTACT 200 D                                   3 O'clock Response Area   CREATE   0     0     0      642    0     0     642    B317   CULVER, STEVON                  TRANSFER         09/02/16 04:04:14   FIELD_EVENT_DISPATCH   -119.1937174   40.7838
BMAN165404   BLM   TRAFFIC STOP    GATE RAOD M1.5                         Gate Road Response Area   CREATE   0     0     0      4315   0     0     4315   B313   ANDRES, BECKY                   VERBAL WARNING   09/02/16 04:13:02   FIELD_EVENT_DISPATCH   -119.254231    40.7515
BMAN165405   BLM   PUBLIC CONTACT 200 RAVE                                3 O'clock Response Area   CREATE   0     0     0      979    0     0     979    B312   BOONE, TRENT                    CITATION         09/02/16 04:16:38   FIELD_EVENT_DISPATCH   -119.1921208   40.7835
BMAN165406   BLM   PUBLIC CONTACT 1000 ES                                 9 O'clock Response Area   CREATE   0     0     0      1444   0     0     1444   B328   WOOD, NICHOLAS                  TRANSFER         09/02/16 04:25:39   FIELD_EVENT_DISPATCH   -119.209063    40.7937
BMAN165407   BLM   PUBLIC CONTACT 600 ES                                  3 O'clock Response Area   CREATE   0     0     0      647    0     0     647    B311   DEAN, JUSTIN                    PUBLIC ASSIST    09/02/16 04:28:56   FIELD_EVENT_DISPATCH   -119.2119422   40.7822
BMAN165408   BLM   TRAFFIC STOP    GATE RD MM 1                           9 O'clock Response Area   CREATE   0     1     1      420    1     1     420    B327   STEPHENSON, CAMM                VERBAL WARNING   09/02/16 04:33:05   FIELD_EVENT_DISPATCH   -119.216638    40.7799
BMAN165409   BLM   TRAFFIC STOP    M1 CLOSURE AREA                        Gate Road Response Area   CREATE   0     0     0      204    0     0     204    B313   ANDRES, BECKY                   VERBAL WARNING   09/02/16 04:37:12   FIELD_EVENT_DISPATCH   -119.254123    40.7518
BMAN165747   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 04:38:59                          -119.20965     40.7799
BMAN165748   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 04:38:59                          -119.20965     40.7799
BMAN165750   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 04:38:59                          -119.20965     40.7799
BMAN165746   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 04:38:59                          -119.20965     40.7799
BMAN165749   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 04:38:59                          -119.20965     40.7799
BMAN165410   BLM   TRAFFIC STOP    .5 GATE                                9 O'clock Response Area   CREATE   0     0     0      2686   0     0     2686   B327   STEPHENSON, CAMM                VERBAL WARNING   09/02/16 04:42:48   FIELD_EVENT_DISPATCH   -119.217581    40.7786
BMAN165411   BLM   TRAFFIC STOP    1.5 GATE RD                            Gate Road Response Area   CREATE   0     0     0      603    0     0     603    B313   ANDRES, BECKY                   CITATION         09/02/16 04:46:39   FIELD_EVENT_DISPATCH   -119.2538178   40.7526
BMAN165412   BLM   PUBLIC CONTACT 830 C                                   9 O'clock Response Area   CREATE   0     0     0      215    0     0     215    B328   WOOD, NICHOLAS                  PUBLIC ASSIST    09/02/16 04:57:53   FIELD_EVENT_DISPATCH   -119.2171064   40.7911
BMAN167318   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 05:05:55                          -119.20965     40.7799
BMAN167320   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 05:05:55                          -119.20965     40.7799
BMAN167324   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 05:05:55                          -119.20965     40.7799
BMAN167315   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 05:05:55                          -119.20965     40.7799
BMAN167326   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 05:05:55                          -119.20965     40.7799
BMAN167327   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 05:05:55                          -119.20965     40.7799
BMAN167316   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 05:05:55                          -119.20965     40.7799
BMAN167319   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 05:05:55                          -119.20965     40.7799
BMAN167321   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 05:05:55                          -119.20965     40.7799
BMAN167322   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 05:05:55                          -119.20965     40.7799
BMAN167325   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 05:05:55                          -119.20965     40.7799
BMAN167317   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 05:05:55                          -119.20965     40.7799
BMAN167323   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 05:05:55                          -119.20965     40.7799
BMAN165413   BLM   TRAFFIC STOP    GATE RD MM1.5                          Gate Road Response Area   CREATE   0     1     1      232    1     1     232    B313   ANDRES, BECKY                   VERBAL WARNING   09/02/16 05:06:04   FIELD_EVENT_DISPATCH   -119.25258     40.7539
BMAN165414   BLM   TRAFFIC STOP    GATE RD 1.5                            Gate Road Response Area   CREATE   0     0     0      554    0     0     554    B313   ANDRES, BECKY                   CITATION         09/02/16 05:14:38   FIELD_EVENT_DISPATCH   -119.2538178   40.7526
BMAN165415   BLM   TRAFFIC STOP    GATE MM 2                              Gate Road Response Area   CREATE   0     0     0      218    0     0     218    K322   CARPENTER, MICHAEL              VERBAL WARNING   09/02/16 05:21:00   FIELD_EVENT_DISPATCH   -119.249875    40.758
BMAN165416   BLM   TRAFFIC STOP    GATE MM1                               Gate Road Response Area   CREATE   0     0     0      608    0     0     608    B313   ANDRES, BECKY                   CITATION         09/02/16 05:29:15   FIELD_EVENT_DISPATCH   -119.250046    40.758
BMAN165751   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 05:38:59                          -119.20965     40.7799
BMAN165753   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 05:38:59                          -119.20965     40.7799
BMAN165755   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 05:38:59                          -119.20965     40.7799
BMAN165754   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 05:38:59                          -119.20965     40.7799
BMAN165752   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 05:38:59                          -119.20965     40.7799
BMAN165417   BLM   PUBLIC CONTACT .3 DP                                   Perimeter Response Area   CREATE   0     0     0      11     0     0     11     B128   FONKEN, PETER                   PUBLIC ASSIST    09/02/16 05:50:25   FIELD_EVENT_DISPATCH   -119.186361    40.8023
BMAN165418   BLM   TRAFFIC STOP    GATE RD MM1                            Gate Road Response Area   CREATE   0     0     0      1693   0     0     1693   B313   ANDRES, BECKY                   TRANSFER         09/02/16 05:56:30   FIELD_EVENT_DISPATCH   -119.2587719   40.7464
BMAN167329   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 06:05:55                          -119.20965     40.7799
BMAN167328   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 06:05:55                          -119.20965     40.7799
BMAN167331   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 06:05:55                          -119.20965     40.7799
BMAN167332   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 06:05:55                          -119.20965     40.7799
BMAN167333   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 06:05:55                          -119.20965     40.7799
BMAN167330   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                  0                                             NO ACTION        09/02/16 06:05:55                          -119.20965     40.7799
BMAN165419   BLM   PUBLIC CONTACT GATE RD MM1                             Gate Road Response Area   CREATE   0     0     0      9      0     0     9      B313   ANDRES, BECKY                   PUBLIC ASSIST    09/02/16 06:24:52   FIELD_EVENT_DISPATCH   -119.2587719   40.7464
BMAN165420   BLM   PUBLIC CONTACT GATE RD MM1                             Gate Road Response Area   CREATE   0     0     0      5      0     0     5      B313   ANDRES, BECKY                   PUBLIC ASSIST    09/02/16 06:25:03   FIELD_EVENT_DISPATCH   -119.2587719   40.7464
BMAN165421   BLM   PUBLIC CONTACT GATE RD MM1                             Gate Road Response Area   CREATE   0     0     0      5      0     0     5      B313   ANDRES, BECKY                   PUBLIC ASSIST    09/02/16 06:25:11   FIELD_EVENT_DISPATCH   -119.2587719   40.7464
BMAN165422   BLM   PUBLIC CONTACT GATE RD MM1                             Gate Road Response Area   CREATE   0     0     0      4      0     0     4      B313   ANDRES, BECKY                   PUBLIC ASSIST    09/02/16 06:25:20   FIELD_EVENT_DISPATCH   -119.2587719   40.7464




                                                                                                                                                                                                                                                      ER00060
BMAN165423   BLM   PUBLIC CONTACT GATE RD MM1                  Gate Road Response Area   CREATE   0   0   0   4      0   0   4      B313   ANDRES, BECKY        PUBLIC ASSIST        09/02/16 06:25:27   FIELD_EVENT_DISPATCH   -119.2587719   40.7464
BMAN165424
BMAN165425
             BLM
             BLM
                   PUBLIC CONTACT GATE RD MM1
                   PUBLIC CONTACT GATE RD MM1
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 244 of 499
                                                               Gate Road Response Area
                                                               Gate Road Response Area
                                                                                         CREATE
                                                                                         CREATE
                                                                                                  0
                                                                                                  0
                                                                                                      0
                                                                                                      0
                                                                                                          0
                                                                                                          0
                                                                                                              4
                                                                                                              3
                                                                                                                     0
                                                                                                                     0
                                                                                                                         0
                                                                                                                         0
                                                                                                                             4
                                                                                                                             3
                                                                                                                                    B313
                                                                                                                                    B313
                                                                                                                                           ANDRES, BECKY
                                                                                                                                           ANDRES, BECKY
                                                                                                                                                                PUBLIC ASSIST
                                                                                                                                                                PUBLIC ASSIST
                                                                                                                                                                                     09/02/16 06:25:33
                                                                                                                                                                                     09/02/16 06:25:38
                                                                                                                                                                                                         FIELD_EVENT_DISPATCH
                                                                                                                                                                                                         FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                -119.2587719
                                                                                                                                                                                                                                -119.2587719
                                                                                                                                                                                                                                               40.7464
                                                                                                                                                                                                                                               40.7464
BMAN165426   BLM   PUBLIC CONTACT GATE RD MM1                  Gate Road Response Area   CREATE   0   0   0   4      0   0   4      B313   ANDRES, BECKY        PUBLIC ASSIST        09/02/16 06:25:44   FIELD_EVENT_DISPATCH   -119.2587719   40.7464
BMAN165758   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 06:38:59                          -119.20965     40.7799
BMAN165760   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 06:38:59                          -119.20965     40.7799
BMAN165756   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 06:38:59                          -119.20965     40.7799
BMAN165759   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 06:38:59                          -119.20965     40.7799
BMAN165757   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 06:38:59                          -119.20965     40.7799
BMAN165761   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 06:38:59                          -119.20965     40.7799
BMAN165427   BLM   PUBLIC CONTACT PYRAMID BURN                 Perimeter Response Area   CREATE   0   0   0   8355   0   0   8355   B124   FELIX, ERNESTO       CITATION             09/02/16 06:49:50   FIELD_EVENT_DISPATCH   -119.1921208   40.77
BMAN165428   BLM   TRAFFIC STOP    .3 PUBLIC CLOSURE           Perimeter Response Area   CREATE   0   0   0   1129   0   0   1129   B128   FONKEN, PETER        CITATION             09/02/16 06:51:04   FIELD_EVENT_DISPATCH   -119.172928    40.8007
BMAN165429   BLM   PUBLIC CONTACT PYRAMID BURN                 3 O'clock Response Area   CREATE   0   0   0   641    0   0   641    B317   CULVER, STEVON       CITATION             09/02/16 07:03:18   FIELD_EVENT_DISPATCH   -119.192133    40.7878
BMAN165430   BLM   PUBLIC CONTACT ROBO HEART RAVE              3 O'clock Response Area   CREATE   0   0   0   98     0   0   98     K111   HUSTON, CHARLES      PUBLIC ASSIST        09/02/16 07:08:59   FIELD_EVENT_DISPATCH   -119.197711    40.7897
BMAN165431   BLM   PUBLIC CONTACT ROBO HEART RAVE              3 O'clock Response Area   CREATE   0   0   0   8432   0   0   8432   B115   JOHNSON, RAYMOND I   CITATION             09/02/16 07:11:27   FIELD_EVENT_DISPATCH   -119.195373    40.7918
BMAN165432   BLM   PUBLIC CONTACT THE CHICKEN COOP             3 O'clock Response Area   CREATE   0   0   0   87     0   0   87     B127   MACHLER, FRANK       PUBLIC ASSIST        09/02/16 07:20:41   FIELD_EVENT_DISPATCH   -119.200565    40.7892
BMAN165433   BLM   PUBLIC CONTACT ENTRANCE GATE                Perimeter Response Area   CREATE   0   0   0   14     0   0   14     B129   SMITH, IRA           PUBLIC ASSIST        09/02/16 07:24:28   FIELD_EVENT_DISPATCH   -119.264058    40.7523
BMAN165434   BLM   PUBLIC CONTACT 0400 ON PLAYA                3 O'clock Response Area   CREATE   0   0   0   12     0   0   12     B315   BLEVINS, COLE        PUBLIC ASSIST        09/02/16 07:25:58   FIELD_EVENT_DISPATCH   -119.192005    40.7876
BMAN165765   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 07:38:59                          -119.20965     40.7799
BMAN165766   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 07:38:59                          -119.20965     40.7799
BMAN165775   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 07:38:59                          -119.20965     40.7799
BMAN165776   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 07:38:59                          -119.20965     40.7799
BMAN165767   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 07:38:59                          -119.20965     40.7799
BMAN165768   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 07:38:59                          -119.20965     40.7799
BMAN165777   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 07:38:59                          -119.20965     40.7799
BMAN165778   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 07:38:59                          -119.20965     40.7799
BMAN165762   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 07:38:59                          -119.20965     40.7799
BMAN165770   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 07:38:59                          -119.20965     40.7799
BMAN165772   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 07:38:59                          -119.20965     40.7799
BMAN165763   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 07:38:59                          -119.20965     40.7799
BMAN165764   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 07:38:59                          -119.20965     40.7799
BMAN165769   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 07:38:59                          -119.20965     40.7799
BMAN165773   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 07:38:59                          -119.20965     40.7799
BMAN165774   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 07:38:59                          -119.20965     40.7799
BMAN165779   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 07:38:59                          -119.20965     40.7799
BMAN165435   BLM   TRAFFIC STOP    ENTRANCE RD MM1             Perimeter Response Area   CREATE   0   0   0   709    0   0   709    B129   SMITH, IRA           VERBAL WARNING       09/02/16 07:58:30   FIELD_EVENT_DISPATCH   -119.273458    40.7517
                                                                                                                                           MARSOOBIAN, JASON
BMAN165436   BLM   MEDICAL         THE MYAN RAVE               Perimeter Response Area   CREATE   0   0   0   2252   0   0   2252   B121                        TRANSFER             09/02/16 08:01:04   FIELD_EVENT_DISPATCH   -119.232988    40.7794
                                                                                                                                           A
BMAN167339   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167356   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167357   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167359   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167360   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167364   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167367   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167378   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167380   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167385   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167337   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167344   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167346   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167347   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167349   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167353   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167358   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167366   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167369   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167371   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167372   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167373   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167375   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167384   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167386   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167387   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167340   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167341   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167345   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167351   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167352   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167355   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167363   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167368   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167370   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167338   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167342   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167343   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167348   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167350   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167354   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167361   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167362   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167365   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167374   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167376   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167377   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167379   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167381   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167382   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167383   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN167388   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:08:54                          -119.20965     40.7799
BMAN165437   BLM   TRAFFIC STOP    ROBO HEART WAVE 2.5         3 O'clock Response Area   CREATE   0   0   0   345    0   0   345    B110   SONES, BRADLEY P     CITATION             09/02/16 08:17:36   FIELD_EVENT_DISPATCH   -119.19533     40.792
BMAN165438   BLM   PUBLIC CONTACT 630 C                        9 O'clock Response Area   CREATE   0   0   0   25     0   0   25     B127   MACHLER, FRANK       PUBLIC ASSIST        09/02/16 08:27:09   FIELD_EVENT_DISPATCH   -119.215736    40.7822
BMAN165439   BLM   TRAFFIC STOP    ENTRANCE GATE MM2           Gate Road Response Area   CREATE   0   0   0   1415   0   0   1415   B129   SMITH, IRA           VERBAL WARNING       09/02/16 08:27:31   FIELD_EVENT_DISPATCH   -119.231658    40.7615
BMAN165440   BLM   ASSAULT         ROBO HEART RAVE 330 L       3 O'clock Response Area   CREATE   0   0   0   1998   0   0   1998   B110   SONES, BRADLEY P     VERBAL WARNING RPT   09/02/16 08:36:52   FIELD_EVENT_DISPATCH   -119.195351    40.7921
BMAN165780   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:38:59                          -119.20965     40.7799
BMAN165787   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:38:59                          -119.20965     40.7799
BMAN165788   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:38:59                          -119.20965     40.7799
BMAN165791   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:38:59                          -119.20965     40.7799
BMAN165795   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:38:59                          -119.20965     40.7799
BMAN165796   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:38:59                          -119.20965     40.7799
BMAN165809   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:38:59                          -119.20965     40.7799
BMAN165812   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:38:59                          -119.20965     40.7799
BMAN165815   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:38:59                          -119.20965     40.7799
BMAN165818   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:38:59                          -119.20965     40.7799
BMAN165827   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0              0                                  NO ACTION            09/02/16 08:38:59                          -119.20965     40.7799




                                                                                                                                                                                                                         ER00061
BMAN165830   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165831
BMAN165781
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 245 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                                   0
                                                                                                                   0
                                                                                                                                    0
                                                                                                                                    0
                                                                                                                                                                    NO ACTION
                                                                                                                                                                    NO ACTION
                                                                                                                                                                                     09/02/16 08:38:59
                                                                                                                                                                                     09/02/16 08:38:59
                                                                                                                                                                                                                                -119.20965
                                                                                                                                                                                                                                -119.20965
                                                                                                                                                                                                                                              40.7799
                                                                                                                                                                                                                                              40.7799
BMAN165785   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165793   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165794   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165799   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165800   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165801   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165804   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165807   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165817   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165820   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165821   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165824   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165829   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165783   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165786   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165789   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165790   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165792   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165805   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165810   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165811   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165814   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165819   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165823   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165826   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165832   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165782   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165784   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165797   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165798   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165802   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165803   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165806   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165808   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165813   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165816   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165822   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165825   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165828   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 08:38:59                          -119.20965    40.7799
BMAN165441   BLM   PUBLIC CONTACT 645 E CAMP CIVILVILLE        9 O'clock Response Area   CREATE   0      0    0    154    0    0    154    B127   MACHLER, FRANK    PUBLIC ASSIST    09/02/16 08:40:16   FIELD_EVENT_DISPATCH   -119.219706   40.7828
BMAN165442   BLM   ASSIST          : Nearest: @2 2800T         3 O'clock Response Area   COPY     2644   72   72   2741   72   72   2741   B120   MILLER, JEFFERY   PUBLIC ASSIST    09/02/16 08:45:07   FIELD_EVENT_DISPATCH   -119.19046    40.7887
BMAN165443   BLM   TRAFFIC STOP    RIDGE OVER GRAVEL PIT       Perimeter Response Area   CREATE   0      0    0    499    0    0    499    B128   FONKEN, PETER     VERBAL WARNING   09/02/16 08:51:57   FIELD_EVENT_DISPATCH   -119.266055   40.7832
BMAN167393   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167398   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167400   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167401   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167404   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167411   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167419   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167426   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167428   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167389   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167396   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167397   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167399   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167406   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167408   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167410   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167414   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167418   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167422   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167423   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167425   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167427   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167390   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167394   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167402   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167403   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167405   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167407   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167416   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167391   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167392   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167395   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167409   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167412   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167413   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167415   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167417   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167420   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167421   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN167424   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:08:54                          -119.20965    40.7799
BMAN165449   BLM   TRAFFIC STOP    430 ES                      3 O'clock Response Area   CREATE   0      0    0    597    0    0    597    B127   MACHLER, FRANK    VERBAL WARNING   09/02/16 09:21:29   FIELD_EVENT_DISPATCH   -119.206038   40.7795
BMAN165450   BLM   PUBLIC CONTACT 900 ES                       9 O'clock Response Area   CREATE   0      0    0    1231   0    0    1231   B117   R224              PUBLIC ASSIST    09/02/16 09:23:28   FIELD_EVENT_DISPATCH   -119.21269    40.7911
BMAN165451   BLM   TRAFFIC STOP    GREETERS GATE               3 O'clock Response Area   CREATE   0      0    0    4145   0    0    4145   B113   BOXX, MELISSA J   NO ACTION        09/02/16 09:33:16   FIELD_EVENT_DISPATCH   -119.195223   40.7919
BMAN165839   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:38:59                          -119.20965    40.7799
BMAN165840   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:38:59                          -119.20965    40.7799
BMAN165841   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:38:59                          -119.20965    40.7799
BMAN165844   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:38:59                          -119.20965    40.7799
BMAN165847   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:38:59                          -119.20965    40.7799
BMAN165859   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:38:59                          -119.20965    40.7799
BMAN165860   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:38:59                          -119.20965    40.7799
BMAN165864   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:38:59                          -119.20965    40.7799
BMAN165869   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:38:59                          -119.20965    40.7799
BMAN165870   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:38:59                          -119.20965    40.7799
BMAN165874   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:38:59                          -119.20965    40.7799
BMAN165879   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:38:59                          -119.20965    40.7799
BMAN165882   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:38:59                          -119.20965    40.7799
BMAN165885   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:38:59                          -119.20965    40.7799
BMAN165888   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:38:59                          -119.20965    40.7799
BMAN165890   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                0                               NO ACTION        09/02/16 09:38:59                          -119.20965    40.7799




                                                                                                                                                                                                                         ER00062
BMAN165834   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165837
BMAN165845
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 246 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                                 0
                                                                                                                 0
                                                                                                                                 0
                                                                                                                                 0
                                                                                                                                                                                   NO ACTION
                                                                                                                                                                                   NO ACTION
                                                                                                                                                                                                    09/02/16 09:38:59
                                                                                                                                                                                                    09/02/16 09:38:59
                                                                                                                                                                                                                                               -119.20965
                                                                                                                                                                                                                                               -119.20965
                                                                                                                                                                                                                                                              40.7799
                                                                                                                                                                                                                                                              40.7799
BMAN165850   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165851   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165854   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165857   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165861   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165867   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165871   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165877   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165887   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165836   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165838   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165849   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165852   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165853   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165856   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165858   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165863   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165866   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165873   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165876   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165883   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165886   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165891   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165835   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165842   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165843   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165846   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165848   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165855   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165862   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165865   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165868   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165872   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165875   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165878   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165880   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165881   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165884   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165889   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 09:38:59                          -119.20965     40.7799
BMAN165453   BLM   PUBLIC CONTACT 730 ES                       9 O'clock Response Area   CREATE   0     0   0    18     0   0    18     B126   ROMERO, CLAYTON                     PUBLIC ASSIST    09/02/16 09:46:16   FIELD_EVENT_DISPATCH   -119.208935    40.7935
                                                                                                                                               MARSOOBIAN, JASON
BMAN165454   BLM   PUBLIC CONTACT BUSY AT THE JOC MEDICAL      3 O'clock Response Area   CREATE   0     0   0    3535   0   0    3535   B121                                       NO ACTION        09/02/16 09:46:48   FIELD_EVENT_DISPATCH   -119.19046     40.7887
                                                                                                                                               A
BMAN165455   BLM   PUBLIC CONTACT 600 GREETERS                 3 O'clock Response Area   CREATE   0     0   39   336    0   39   336    B127   MACHLER, FRANK                      NO ACTION        09/02/16 09:52:57   FIELD_EVENT_DISPATCH   -119.2064589   40.7796
BMAN165456   BLM   TRAFFIC STOP    THE TEMPLE                  3 O'clock Response Area   CREATE   0     0   0    47     0   0    47     B115   JOHNSON, RAYMOND I                  VERBAL WARNING   09/02/16 09:53:27   FIELD_EVENT_DISPATCH   -119.208935    40.7801
BMAN165457   BLM   PUBLIC CONTACT CENTER CAMP                  3 O'clock Response Area   CREATE   0     0   0    10     0   0    10     B117   CHAIDEZ, GONZALO                    PUBLIC ASSIST    09/02/16 09:58:44   FIELD_EVENT_DISPATCH   -119.214298    40.78
BMAN167432   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167433   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167435   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167437   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167445   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167447   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167449   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167452   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167453   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167455   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167457   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167466   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167436   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167442   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167443   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167446   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167459   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167462   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167463   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167465   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167467   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167470   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167471   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167430   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167434   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167438   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167444   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167448   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167450   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167451   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167454   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167469   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167429   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167431   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167439   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167440   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167441   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167456   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167458   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167460   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167461   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167464   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN167468   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 10:27:03                          -119.20965     40.7799
BMAN165603   BLM   HAZMAT          @JOC:JAIL                   Perimeter Response Area   CREATE   121            1088            967                                Bremner, Cam   TRANSFER         09/02/16 10:37:02   911                    -119.23354     40.78
BMAN165604   BLM   PUBLIC CONTACT @The Man                     3 O'clock Response Area   CREATE   0     0   0    126    0   0    126    B115   JOHNSON, RAYMOND I                  PUBLIC ASSIST    09/02/16 10:45:16   FIELD_EVENT_DISPATCH   -119.20645     40.7864
BMAN165605   BLM   PUBLIC CONTACT MOBILE COMMAND               3 O'clock Response Area   CREATE   0     0   0    1394   0   0    1394   B120   MILLER, JEFFERY                     PUBLIC ASSIST    09/02/16 10:52:03   FIELD_EVENT_DISPATCH   -119.209578    40.7798
BMAN165606   BLM   PUBLIC CONTACT 945 G                        9 O'clock Response Area   CREATE   0     0   0    170    0   0    170    B127                                       PUBLIC ASSIST    09/02/16 10:55:18   FIELD_EVENT_DISPATCH   -119.214598    40.7969
BMAN165607   BLM   PUBLIC CONTACT 0300 AND PLAYA               3 O'clock Response Area   CREATE   0     0   0    46     0   0    46     B129   SMITH, IRA                          PUBLIC ASSIST    09/02/16 10:56:15   FIELD_EVENT_DISPATCH   -119.200201    40.7844
BMAN165608   BLM   PUBLIC CONTACT WHITE OCEAN CAMP             Perimeter Response Area   CREATE   0     0   0    2074   0   0    2074   B125   R301                                PUBLIC ASSIST    09/02/16 11:00:05   FIELD_EVENT_DISPATCH   -119.232988    40.7794
BMAN165609   BLM   ASSIST          8 MILE                      Perimeter Response Area   CREATE   0     0   0    52     0   0    52     B128   FONKEN, PETER                       PUBLIC ASSIST    09/02/16 11:11:14   FIELD_EVENT_DISPATCH   -119.275001    40.7518
BMAN167474   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 11:27:03                          -119.20965     40.7799
BMAN167478   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 11:27:03                          -119.20965     40.7799
BMAN167482   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 11:27:03                          -119.20965     40.7799
BMAN167483   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 11:27:03                          -119.20965     40.7799
BMAN167485   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 11:27:03                          -119.20965     40.7799
BMAN167487   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 11:27:03                          -119.20965     40.7799
BMAN167495   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0              0               0                                                 NO ACTION        09/02/16 11:27:03                          -119.20965     40.7799




                                                                                                                                                                                                                                        ER00063
BMAN167497   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167500
BMAN167501
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 247 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                               0
                                                                                                               0
                                                                                                                               0
                                                                                                                               0
                                                                                                                                                                 NO ACTION
                                                                                                                                                                 NO ACTION
                                                                                                                                                                                 09/02/16 11:27:03
                                                                                                                                                                                 09/02/16 11:27:03
                                                                                                                                                                                                                            -119.20965
                                                                                                                                                                                                                            -119.20965
                                                                                                                                                                                                                                           40.7799
                                                                                                                                                                                                                                           40.7799
BMAN167503   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167505   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167508   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167518   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167527   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167529   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167532   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167534   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167536   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167537   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167539   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167542   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167544   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167546   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167476   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167489   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167490   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167491   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167499   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167512   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167514   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167516   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167520   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167521   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167523   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167525   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167528   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167533   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167547   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167549   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167552   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167479   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167486   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167488   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167492   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167493   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167496   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167507   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167509   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167510   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167511   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167513   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167515   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167522   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167524   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167526   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167550   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167472   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167473   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167475   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167477   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167480   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167481   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167484   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167494   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167498   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167502   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167504   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167506   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167517   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167519   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167530   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167531   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167535   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167538   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167540   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167541   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167543   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167545   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167548   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN167551   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 11:27:03                          -119.20965     40.7799
BMAN165610   BLM   PUBLIC CONTACT @0430A                       3 O'clock Response Area   CREATE   0   0   0    27     0   0    27     B117   CHAIDEZ, GONZALO    PUBLIC ASSIST   09/02/16 11:35:01   FIELD_EVENT_DISPATCH   -119.208161    40.7784
BMAN165611   BLM   PUBLIC CONTACT @0200G                       3 O'clock Response Area   CREATE   0   0   0    19     0   0    19     B129   SMITH, IRA          PUBLIC ASSIST   09/02/16 11:36:03   FIELD_EVENT_DISPATCH   -119.191231    40.783
BMAN165612   BLM   PUBLIC CONTACT @0200G                       3 O'clock Response Area   CREATE   0   0   0    17     0   0    17     B129   SMITH, IRA          PUBLIC ASSIST   09/02/16 11:36:32   FIELD_EVENT_DISPATCH   -119.191231    40.783
BMAN165613   BLM   PUBLIC CONTACT @0200G                       3 O'clock Response Area   CREATE   0   0   0    7      0   0    7      B129   SMITH, IRA          PUBLIC ASSIST   09/02/16 11:36:58   FIELD_EVENT_DISPATCH   -119.191231    40.783
BMAN165615   BLM   TRAFFIC STOP    GATE RD                     Perimeter Response Area   CREATE   0   0   0    157    0   0    157    K123   RICE, CHRISTOPHER   NO ACTION       09/02/16 11:56:44   FIELD_EVENT_DISPATCH   -119.23228     40.7804
BMAN165616   BLM   PUBLIC CONTACT 600 L                        9 O'clock Response Area   CREATE   0   0   0    50     0   0    50     B117   CHAIDEZ, GONZALO    PUBLIC ASSIST   09/02/16 11:57:57   FIELD_EVENT_DISPATCH   -119.21917     40.7769
BMAN165617   BLM   TEST            @415 L                      3 O'clock Response Area   CREATE   0   0   47   64     0   47   64     B113   BOXX, MELISSA J     PUBLIC ASSIST   09/02/16 11:59:55   FIELD_EVENT_DISPATCH   -119.20385     40.7713
BMAN165618   BLM   PUBLIC CONTACT 330 L                        3 O'clock Response Area   CREATE   0   0   20   93     0   20   93     B113   BOXX, MELISSA J     PUBLIC ASSIST   09/02/16 12:03:25   FIELD_EVENT_DISPATCH   -119.1964241   40.7732
BMAN165619   BLM   PUBLIC CONTACT 300 J                        3 O'clock Response Area   CREATE   0   0   89   95     0   89   95     B113   BOXX, MELISSA J     PUBLIC ASSIST   09/02/16 12:05:37   FIELD_EVENT_DISPATCH   -119.1934769   40.7765
BMAN165620   BLM   PUBLIC CONTACT PLAYA .4                     Perimeter Response Area   CREATE   0   0   0    21     0   0    21     B128   FONKEN, PETER       PUBLIC ASSIST   09/02/16 12:07:52   FIELD_EVENT_DISPATCH   -119.194471    40.7705
BMAN165621   BLM   PUBLIC CONTACT @0830J                       Perimeter Response Area   CREATE   0   0   0    119    0   0    119    B116   R130                PUBLIC ASSIST   09/02/16 12:09:26   FIELD_EVENT_DISPATCH   -119.1921208   40.77
BMAN165622   BLM   STOLEN          MOBILE COMMAND              Perimeter Response Area   CREATE   0   0   0    1511   0   0    1511   B113   BOXX, MELISSA J     LE ASSIST       09/02/16 12:21:58   FIELD_EVENT_DISPATCH   -119.232988    40.7794
BMAN165623   BLM   TRAFFIC STOP    EXIT RD 0900                Perimeter Response Area   CREATE   0   0   0    41     0   0    41     B129   SMITH, IRA          NO ACTION       09/02/16 12:25:34   FIELD_EVENT_DISPATCH   -119.232001    40.7802
BMAN167554   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 12:27:03                          -119.20965     40.7799
BMAN167556   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 12:27:03                          -119.20965     40.7799
BMAN167567   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 12:27:03                          -119.20965     40.7799
BMAN167569   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 12:27:03                          -119.20965     40.7799
BMAN167580   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 12:27:03                          -119.20965     40.7799
BMAN167583   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 12:27:03                          -119.20965     40.7799
BMAN167597   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 12:27:03                          -119.20965     40.7799
BMAN167599   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 12:27:03                          -119.20965     40.7799
BMAN167600   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 12:27:03                          -119.20965     40.7799
BMAN167602   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 12:27:03                          -119.20965     40.7799
BMAN167562   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 12:27:03                          -119.20965     40.7799
BMAN167564   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 12:27:03                          -119.20965     40.7799
BMAN167566   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 12:27:03                          -119.20965     40.7799
BMAN167570   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 12:27:03                          -119.20965     40.7799
BMAN167571   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 12:27:03                          -119.20965     40.7799
BMAN167575   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 12:27:03                          -119.20965     40.7799
BMAN167578   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0            0               0                                 NO ACTION       09/02/16 12:27:03                          -119.20965     40.7799




                                                                                                                                                                                                                     ER00064
BMAN167584   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167586
BMAN167587
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 248 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                              0
                                                                                                              0
                                                                                                                              0
                                                                                                                              0
                                                                                                                                                                  NO ACTION
                                                                                                                                                                  NO ACTION
                                                                                                                                                                                   09/02/16 12:27:03
                                                                                                                                                                                   09/02/16 12:27:03
                                                                                                                                                                                                                              -119.20965
                                                                                                                                                                                                                              -119.20965
                                                                                                                                                                                                                                             40.7799
                                                                                                                                                                                                                                             40.7799
BMAN167589   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167592   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167594   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167596   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167601   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167604   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167553   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167555   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167558   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167573   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167582   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167603   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167557   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167559   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167560   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167561   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167563   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167565   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167568   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167572   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167574   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167576   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167577   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167579   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167581   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167585   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167588   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167590   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167591   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167593   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167595   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN167598   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 12:27:03                          -119.20965     40.7799
BMAN165624   BLM   TRAFFIC STOP    @0600L                      3 O'clock Response Area   CREATE   0   1   1   3302    1   1   3302    B129   SMITH, IRA           NO ACTION        09/02/16 12:39:05   FIELD_EVENT_DISPATCH   -119.211295    40.7715
BMAN165625   BLM   TRAFFIC STOP    0600L                       3 O'clock Response Area   CREATE   0   0   0   577     0   0   577     B115   JOHNSON, RAYMOND I   VERBAL WARNING   09/02/16 12:41:41   FIELD_EVENT_DISPATCH   -119.208935    40.7801
BMAN165626   BLM   TRAFFIC STOP    615 L                       Perimeter Response Area   CREATE   0   0   0   12360   0   0   12360   K123   RICE, CHRISTOPHER    CITATION         09/02/16 12:54:27   FIELD_EVENT_DISPATCH   -119.232323    40.7803
BMAN165628   BLM   PUBLIC CONTACT 845 J                        Perimeter Response Area   CREATE   0   0   0   128     0   0   128     K111   HUSTON, CHARLES      PUBLIC ASSIST    09/02/16 13:04:08   FIELD_EVENT_DISPATCH   -119.254681    40.7666
BMAN165629   BLM   TRAFFIC STOP    GREETERS G                  3 O'clock Response Area   CREATE   0   0   0   44      0   0   44      B115   JOHNSON, RAYMOND I   NO ACTION        09/02/16 13:09:26   FIELD_EVENT_DISPATCH   -119.208935    40.7801
BMAN165630   BLM   PUBLIC CONTACT MOBILE COMMAND               Perimeter Response Area   CREATE   0   0   0   2141    0   0   2141    B127   MACHLER, FRANK       LE ASSIST        09/02/16 13:15:54   FIELD_EVENT_DISPATCH   -119.232988    40.7794
BMAN167608   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167614   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167618   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167625   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167626   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167627   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167633   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167635   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167611   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167613   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167619   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167620   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167622   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167628   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167630   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167609   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167615   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167617   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167621   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167624   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167632   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167605   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167606   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167607   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167610   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167612   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167616   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167623   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167629   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167631   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN167634   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 13:27:03                          -119.20965     40.7799
BMAN165632   BLM   PUBLIC CONTACT THE MAN                      9 O'clock Response Area   CREATE   0   0   0   120     0   0   120     B129   SMITH, IRA           PUBLIC ASSIST    09/02/16 13:34:25   FIELD_EVENT_DISPATCH   -119.207668    40.7869
BMAN165633   BLM   PUBLIC CONTACT 0200 E                       Perimeter Response Area   CREATE   0   0   0   1376    0   0   1376    B124   R372                 PUBLIC ASSIST    09/02/16 13:37:16   FIELD_EVENT_DISPATCH   -119.1921208   40.77
BMAN165634   BLM   MEDICAL         900 C                       3 O'clock Response Area   CREATE   0   0   0   252     0   0   252     I102   GOOD, LOREN                           09/02/16 13:54:41   FIELD_EVENT_DISPATCH   -119.2167105   40.7717
BMAN165636   BLM   TRAFFIC STOP    GREETERS                    3 O'clock Response Area   CREATE   0   0   0   264     0   0   264     B115   JOHNSON, RAYMOND I   NO ACTION        09/02/16 14:02:38   FIELD_EVENT_DISPATCH   -119.208935    40.7801
BMAN165635   BLM   PUBLIC CONTACT WHITE OCEAN RAVE             3 O'clock Response Area   CREATE   0   0   0   54      0   0   54      P102   SHILAIKIS, ROBERT    PUBLIC ASSIST    09/02/16 14:03:12   FIELD_EVENT_DISPATCH   -119.190781    40.7859
BMAN165637   BLM   PUBLIC CONTACT MOBILE COMMAND               Perimeter Response Area   CREATE   0   0   0   967     0   0   967     B127   MACHLER, FRANK       PUBLIC ASSIST    09/02/16 14:10:08   FIELD_EVENT_DISPATCH   -119.232988    40.7794
BMAN165638   BLM   PUBLIC CONTACT 815 G                        9 O'clock Response Area   CREATE   0   0   0   65      0   0   65      B110   SONES, BRADLEY P     PUBLIC ASSIST    09/02/16 14:12:40   FIELD_EVENT_DISPATCH   -119.221745    40.7895
BMAN165639   BLM   PUBLIC CONTACT 0900G                        Perimeter Response Area   CREATE   0   0   0   37      0   0   37      B124   FELIX, ERNESTO       PUBLIC ASSIST    09/02/16 14:24:37   FIELD_EVENT_DISPATCH   -119.1921208   40.77
BMAN167636   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167640   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167646   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167653   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167659   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167663   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167665   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167667   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167637   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167643   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167645   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167647   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167649   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167655   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167657   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167660   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167662   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167666   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167639   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167641   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167644   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167650   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167652   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799
BMAN167656   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0           0               0                                   NO ACTION        09/02/16 14:27:03                          -119.20965     40.7799




                                                                                                                                                                                                                       ER00065
BMAN167664   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 14:27:03                          -119.20965     40.7799
BMAN167668
BMAN167638
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                                Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 249 of 499
                                                                          3 O'clock Response Area
                                                                          3 O'clock Response Area
                                                                                                             0
                                                                                                             0
                                                                                                                                0
                                                                                                                                0
                                                                                                                                                     0
                                                                                                                                                     0
                                                                                                                                                                                                         NO ACTION
                                                                                                                                                                                                         NO ACTION
                                                                                                                                                                                                                           09/02/16 14:27:03
                                                                                                                                                                                                                           09/02/16 14:27:03
                                                                                                                                                                                                                                                                      -119.20965
                                                                                                                                                                                                                                                                      -119.20965
                                                                                                                                                                                                                                                                                     40.7799
                                                                                                                                                                                                                                                                                     40.7799
BMAN167642   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 14:27:03                          -119.20965     40.7799
BMAN167648   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 14:27:03                          -119.20965     40.7799
BMAN167651   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 14:27:03                          -119.20965     40.7799
BMAN167654   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 14:27:03                          -119.20965     40.7799
BMAN167658   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 14:27:03                          -119.20965     40.7799
BMAN167661   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 14:27:03                          -119.20965     40.7799
BMAN165640   BLM   TRAFFIC STOP      0200O                                3 O'clock Response Area   CREATE   0     0     0      206     0     0      206     B129   SMITH, IRA                           VERBAL WARNING    09/02/16 14:40:02   FIELD_EVENT_DISPATCH   -119.184966    40.7855
BMAN165641   BLM   TRAFFIC STOP      345 I                                3 O'clock Response Area   CREATE   0     0     0      1401    0     0      1401    P101   JOHNSON, MICHAEL J                   CITATION          09/02/16 14:45:50   FIELD_EVENT_DISPATCH   -119.1997712   40.7741
BMAN165642   BLM   PUBLIC CONTACT 430 E                                   3 O'clock Response Area   CREATE   0     0     0      10      0     0      10      B115   JOHNSON, RAYMOND I                   PUBLIC ASSIST     09/02/16 14:51:06   FIELD_EVENT_DISPATCH   -119.208935    40.7801
BMAN165643   BLM   PUBLIC CONTACT 330 D                                   3 O'clock Response Area   CREATE   0     0     0      7       0     0      7       B129   SMITH, IRA                           PUBLIC ASSIST     09/02/16 15:06:19   FIELD_EVENT_DISPATCH   -119.1998716   40.7777
                   COMPLIANCE
BMAN165644   BLM                  245 B                                   3 O'clock Response Area   CREATE   0     0     0      502     0     0      502     B110   SONES, BRADLEY P                     NO ACTION         09/02/16 15:06:57   FIELD_EVENT_DISPATCH   -119.1973694   40.7811
                   CHECK
BMAN165645   BLM   HAZMAT         @840 K:on the open playa near parking   9 O'clock Response Area   CREATE   188   660   1725   2718    472   1537   2530    B117   CHAIDEZ, GONZALO     Ingram, Linda   PUBLIC ASSIST     09/02/16 15:09:18   911                    -119.22219     40.7948
BMAN165646   BLM   PUBLIC CONTACT E 200                                   3 O'clock Response Area   CREATE   0     0     0      65      0     0      65      B127   MACHLER, FRANK                       PUBLIC ASSIST     09/02/16 15:15:34   FIELD_EVENT_DISPATCH   -119.1928828   40.7836
                   COMPLIANCE
BMAN165647   BLM                  245 B                                   3 O'clock Response Area   CREATE   0     0     0      500     0     0      500     B110   SONES, BRADLEY P                     WRITTEN WARNING   09/02/16 15:15:58   FIELD_EVENT_DISPATCH   -119.1973694   40.7811
                   CHECK
BMAN167671   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167674   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167680   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167686   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167695   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167696   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167697   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167706   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167711   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167714   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167669   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167672   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167678   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167683   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167685   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167687   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167689   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167693   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167699   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167701   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167704   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167709   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167710   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167712   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167713   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167673   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167675   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167679   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167682   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167688   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167690   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167692   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167698   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167707   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167708   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167716   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167670   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167676   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167677   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167681   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167684   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167691   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167694   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167700   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167702   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167703   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167705   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167715   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN167717   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 15:27:03                          -119.20965     40.7799
BMAN165648   BLM   ASSIST            900 I                                9 O'clock Response Area   CREATE   0     0     0      17      0     0      17      B124   FELIX, ERNESTO                       PUBLIC ASSIST     09/02/16 15:27:38   FIELD_EVENT_DISPATCH   -119.2188086   40.7958
BMAN165649   BLM   ASSIST            900 I                                9 O'clock Response Area   CREATE   0     0     0      35      0     0      35      B124   FELIX, ERNESTO                       PUBLIC ASSIST     09/02/16 15:29:44   FIELD_EVENT_DISPATCH   -119.2188086   40.7958
BMAN165650   BLM   ASSIST            730 I                                9 O'clock Response Area   CREATE   0     0     0      30      0     0      30      B124   FELIX, ERNESTO                       PUBLIC ASSIST     09/02/16 15:38:20   FIELD_EVENT_DISPATCH   -119.2239516   40.7864
BMAN165651   BLM   PUBLIC CONTACT POINT 2                                 9 O'clock Response Area   CREATE   0     0     0      71      0     0      71      B128   FONKEN, PETER                        VERBAL WARNING    09/02/16 15:46:40   FIELD_EVENT_DISPATCH   -119.219453    40.806
BMAN165652   BLM   INVESTIGATION  POINT 4/AIRPORT                         3 O'clock Response Area   CREATE   0     0     0      283     0     0      283     B128   FONKEN, PETER                        NO ACTION         09/02/16 15:48:00   FIELD_EVENT_DISPATCH   -119.180093    40.7763
                                  WHITE TUNNEL ART NORTH OF                                                                                                         BRASINGTON,
BMAN165653   BLM   MEDICAL                                                3 O'clock Response Area   CREATE   0     0     0      14969   0     0      14969   B114                                                          09/02/16 15:48:31   FIELD_EVENT_DISPATCH   -119.194621    40.7843
                                  THE MAN                                                                                                                           PATRICK
BMAN165658   BLM   PUBLIC CONTACT @The Man                                3 O'clock Response Area   CREATE   0     0     0      48      0     0      48      B127   MACHLER, FRANK                       NO ACTION         09/02/16 16:06:32   FIELD_EVENT_DISPATCH   -119.20645     40.7864
BMAN165659   BLM   ASSIST            THE MAN                              Perimeter Response Area   CREATE   0     0     77     305     0     77     305     B127   MACHLER, FRANK                       PUBLIC ASSIST     09/02/16 16:07:53   FIELD_EVENT_DISPATCH   -119.232323    40.7669
BMAN167725   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167727   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167732   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167735   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167740   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167742   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167743   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167749   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167752   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167755   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167719   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167726   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167728   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167737   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167738   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167745   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167747   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167750   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167753   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167754   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167759   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167762   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167718   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167720   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167722   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167723   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167729   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167730   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167731   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799
BMAN167733   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                  0                    0                                                   NO ACTION         09/02/16 16:27:03                          -119.20965     40.7799




                                                                                                                                                                                                                                                               ER00066
BMAN167734   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 16:27:03                          -119.20965     40.7799
BMAN167739
BMAN167741
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 250 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                                     0
                                                                                                                     0
                                                                                                                                         0
                                                                                                                                         0
                                                                                                                                                                                             NO ACTION
                                                                                                                                                                                             NO ACTION
                                                                                                                                                                                                              09/02/16 16:27:03
                                                                                                                                                                                                              09/02/16 16:27:03
                                                                                                                                                                                                                                                         -119.20965
                                                                                                                                                                                                                                                         -119.20965
                                                                                                                                                                                                                                                                        40.7799
                                                                                                                                                                                                                                                                        40.7799
BMAN167744   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 16:27:03                          -119.20965     40.7799
BMAN167757   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 16:27:03                          -119.20965     40.7799
BMAN167758   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 16:27:03                          -119.20965     40.7799
BMAN167761   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 16:27:03                          -119.20965     40.7799
BMAN167721   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 16:27:03                          -119.20965     40.7799
BMAN167724   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 16:27:03                          -119.20965     40.7799
BMAN167736   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 16:27:03                          -119.20965     40.7799
BMAN167746   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 16:27:03                          -119.20965     40.7799
BMAN167748   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 16:27:03                          -119.20965     40.7799
BMAN167751   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 16:27:03                          -119.20965     40.7799
BMAN167756   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 16:27:03                          -119.20965     40.7799
BMAN167760   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 16:27:03                          -119.20965     40.7799
BMAN167763   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 16:27:03                          -119.20965     40.7799
BMAN167764   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 16:27:03                          -119.20965     40.7799
BMAN165660   BLM   PUBLIC CONTACT 500 A                        3 O'clock Response Area   CREATE   0      0     0     1365    0     0     1365    B221   JOHNSON, GREGORY L                   PUBLIC ASSIST    09/02/16 16:28:54   FIELD_EVENT_DISPATCH   -119.2092012   40.7786
BMAN165661   BLM   TRAFFIC STOP    @600 H                      3 O'clock Response Area   CREATE   0      0     0     1041    0     0     1041    B215   LLOYD, KENNETH                       NO ACTION        09/02/16 16:29:10   FIELD_EVENT_DISPATCH   -119.21823     40.7775
BMAN165662   BLM   PUBLIC CONTACT AIRPORT                      Perimeter Response Area   CREATE   0      0     0     49      0     0     49      B128   FONKEN, PETER                        VERBAL WARNING   09/02/16 16:30:05   FIELD_EVENT_DISPATCH   -119.2084177   40.7643
BMAN165663   BLM   PUBLIC CONTACT THE MAN ON FOOT 1614         9 O'clock Response Area   CREATE   0      0     0     1746    0     0     1746    B127                                        LE ASSIST        09/02/16 16:30:38   FIELD_EVENT_DISPATCH   -119.20666     40.7867
BMAN165664   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area   CREATE   0      0     0     710     0     0     710     B226   BUCHANAN, STANLEY                    VERBAL WARNING   09/02/16 16:32:21   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165665   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area   CREATE   0      0     0     691     0     0     691     K222   MANSEAU, CORY                        CITATION         09/02/16 16:39:08   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN165666   BLM   TRAFFIC STOP    GATE ROAD .5                Gate Road Response Area   CREATE   0      0     0     217     0     0     217     K211   ALBRIGHT, CALVIN                     VERBAL WARNING   09/02/16 16:39:15   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165667   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area   CREATE   0      0     0     200     0     0     200     B226   BUCHANAN, STANLEY                    VERBAL WARNING   09/02/16 16:44:14   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165668   BLM   PUBLIC CONTACT 840 K                        9 O'clock Response Area   CREATE   0      0     0     8       0     0     8       B117   CHAIDEZ, GONZALO                     PUBLIC ASSIST    09/02/16 16:50:03   FIELD_EVENT_DISPATCH   -119.2221884   40.7948
BMAN165669   BLM   TRAFFIC STOP    GATE RD MP 2                Gate Road Response Area   CREATE   0      0     0     74      0     0     74      B210   MCGRATH, KEITH                       NO ACTION        09/02/16 16:52:08   FIELD_EVENT_DISPATCH   -119.2488794   40.7588
BMAN165670   BLM   TRAFFIC STOP    GATE                        Gate Road Response Area   CREATE   0      0     0     297     0     0     297     B226   BUCHANAN, STANLEY                    VERBAL WARNING   09/02/16 16:53:00   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165671   BLM   TRAFFIC STOP    THE PLAYA                   3 O'clock Response Area   CREATE   0      0     0     115     0     0     115     B127   MACHLER, FRANK                       VERBAL WARNING   09/02/16 16:53:02   FIELD_EVENT_DISPATCH   -119.2128078   40.7811
BMAN165675   BLM   ASSIST          @715 D:P3 OASIS CAMP        9 O'clock Response Area   CREATE   379    834   862   13441   455   483   13062   P204   ALLEN, CHRISTOPHER Bremner, Cam      LE ASSIST        09/02/16 16:53:54   911                    -119.21952     40.7851
BMAN165673   BLM   TRESPASS        GREETERS                    Gate Road Response Area   CREATE   0      0     0     22146   0     0     22146   B227   R327                                 CITATION         09/02/16 16:55:19   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN165674   BLM   ASSIST          @500 D                      3 O'clock Response Area   CREATE   0      0     0     536     0     0     536     B215   R199                                 LE ASSIST        09/02/16 16:58:34   FIELD_EVENT_DISPATCH   -119.20988     40.7767
BMAN165676   BLM   PUBLIC CONTACT @500 C                       3 O'clock Response Area   CREATE   0      0     0     1310    0     0     1310    K214   R208                                 PUBLIC ASSIST    09/02/16 17:02:34   FIELD_EVENT_DISPATCH   -119.20965     40.7774
BMAN165678   BLM   ASSIST          THE MAN                     3 O'clock Response Area   CREATE   0      0     0     20      0     0     20      B225   WOODS, JASON                         PUBLIC ASSIST    09/02/16 17:10:33   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN165679   BLM   TRAFFIC STOP    GATE                        Gate Road Response Area   CREATE   0      0     0     312     0     0     312     B226   BUCHANAN, STANLEY                    VERBAL WARNING   09/02/16 17:12:20   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165680   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area   CREATE   0      0     0     1057    0     0     1057    K222   MANSEAU, CORY                        CITATION         09/02/16 17:15:48   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN165681   BLM   ASSIST          @845 B                      9 O'clock Response Area   COPY     2411   212   635   1572    212   635   1572    B224   MURRELL, SHELLEY     Ingram, Linda   NO ACTION        09/02/16 17:18:08   911                    -119.21552     40.7917
BMAN165682   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area   CREATE   0      0     0     624     0     0     624     B226   BUCHANAN, STANLEY                    VERBAL WARNING   09/02/16 17:19:24   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165683   BLM   ASSIST          @730 C                      9 O'clock Response Area   CREATE   0      0     0     65      0     0     65      O11    HUEGERICH, THOMAS                    PUBLIC ASSIST    09/02/16 17:19:56   FIELD_EVENT_DISPATCH   -119.21876     40.7864
BMAN167766   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167768   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167772   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167775   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167781   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167786   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167796   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167800   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167809   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167813   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167816   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167821   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167824   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167827   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167767   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167770   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167773   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167774   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167779   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167787   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167788   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167795   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167797   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167798   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167803   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167806   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167808   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167812   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167815   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167818   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167820   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167829   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167769   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167771   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167776   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167782   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167785   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167790   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167792   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167793   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167802   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167805   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167811   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167817   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167823   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167826   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167828   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167777   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167778   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167780   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167783   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167784   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167789   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167791   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167794   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167799   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167801   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167804   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167807   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167810   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167814   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167819   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167822   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN167825   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                  0                   0                                                   NO ACTION        09/02/16 17:27:03                          -119.20965     40.7799
BMAN165684   BLM   PUBLIC CONTACT 200 A                        3 O'clock Response Area   CREATE   0      0     0     1086    0     0     1086    B215   LLOYD, KENNETH                       PUBLIC ASSIST    09/02/16 17:29:36   FIELD_EVENT_DISPATCH   -119.1962213   40.7843




                                                                                                                                                                                                                                                  ER00067
                                    FROG POND ;NEAREST RAILROAD
BMAN165685   BLM   PUBLIC CONTACT                                 Outside Event Response Area   CREATE   0     0     0     507      0     0     507      B228   HINCKLEY, ELLIOTT                   NO ACTION            09/02/16 17:30:47   FIELD_EVENT_DISPATCH   -119.170782    40.7462
BMAN165686
BMAN165688
             BLM
             BLM
                   TRAFFIC STOP
                   ASSIST
                                    TRACKS
                                    GATE RD .5
                                    @Point 4
                                                                        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 251 of 499
                                                                  Gate Road Response Area
                                                                  Perimeter Response Area
                                                                                                CREATE
                                                                                                CREATE
                                                                                                         0
                                                                                                         348
                                                                                                               1
                                                                                                               471
                                                                                                                     1
                                                                                                                     939
                                                                                                                           438
                                                                                                                           1588
                                                                                                                                    1
                                                                                                                                    123
                                                                                                                                          1
                                                                                                                                          591
                                                                                                                                                438
                                                                                                                                                1240
                                                                                                                                                         K222
                                                                                                                                                         B228
                                                                                                                                                                MANSEAU, CORY
                                                                                                                                                                HINCKLEY, ELLIOTT   Ingram, Linda
                                                                                                                                                                                                    VERBAL WARNING
                                                                                                                                                                                                    PUBLIC ASSIST
                                                                                                                                                                                                                         09/02/16 17:33:31
                                                                                                                                                                                                                         09/02/16 17:34:22
                                                                                                                                                                                                                                             FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                             911
                                                                                                                                                                                                                                                                    -119.2659313
                                                                                                                                                                                                                                                                    -119.18009
                                                                                                                                                                                                                                                                                   40.7467
                                                                                                                                                                                                                                                                                   40.7763
BMAN165687   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area       CREATE   0     0     0     506      0     0     506      B221   R358                                NO ACTION            09/02/16 17:38:01   FIELD_EVENT_DISPATCH   -119.20965     40.7799
BMAN165689   BLM   TRAFFIC STOP     GATE RD .5                    Gate Road Response Area       CREATE   0     0     0     1114     0     0     1114     B226   BUCHANAN, STANLEY                   CITATION             09/02/16 17:54:10   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165690   BLM   TRAFFIC STOP     @Gate Road MM .5              Gate Road Response Area       CREATE   0     0     0     619      0     0     619      B212   RUSSELL, DAVID W                    CITATION             09/02/16 17:54:28   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN165691   BLM   ASSIST           JUNKO RD                      Outside Event Response Area   CREATE   0     0     0     2787     0     0     2787     B228   HINCKLEY, ELLIOTT                   LE ASSIST            09/02/16 18:01:29   FIELD_EVENT_DISPATCH   -119.170782    40.7462
BMAN165692   BLM   TRAFFIC STOP     @600 E                        3 O'clock Response Area       CREATE   0     0     0     2807     0     0     2807     B227   SMITH, JASON                        CITATION             09/02/16 18:07:33   FIELD_EVENT_DISPATCH   -119.21639     40.7789
BMAN165693   BLM   TRAFFIC STOP     GATE RD .5                    Perimeter Response Area       CREATE   0     0     0     854      0     0     854      B212   RUSSELL, DAVID W                    CITATION             09/02/16 18:08:27   FIELD_EVENT_DISPATCH   -119.232323    40.7669
BMAN165694   BLM   TRAFFIC STOP     GATE RD .5                    Gate Road Response Area       CREATE   0     0     0     442      0     0     442      B226   BUCHANAN, STANLEY                   CITATION             09/02/16 18:15:36   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165695   BLM   PUBLIC CONTACT THE TEMPLE                      9 O'clock Response Area       CREATE   0     0     0     7        0     0     7        B213   FISCHER, SCOTT                      PUBLIC ASSIST        09/02/16 18:24:11   FIELD_EVENT_DISPATCH   -119.195286    40.795
BMAN167831   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167837   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167853   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167856   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167858   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167862   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167865   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167868   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167879   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167832   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167835   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167838   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167842   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167843   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167845   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167846   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167848   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167852   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167855   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167861   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167867   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167872   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167873   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167876   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167878   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167880   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167881   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167833   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167836   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167851   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167854   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167857   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167860   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167864   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167869   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167875   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167830   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167834   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167839   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167840   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167841   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167844   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167847   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167849   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167850   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167859   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167863   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167870   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167871   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167874   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167877   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167882   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN167883   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 18:27:03                          -119.20965     40.7799
BMAN165696   BLM   TRAFFIC STOP     GATE RD .5                    Gate Road Response Area       CREATE   0     0     0     385      0     0     385      B226   BUCHANAN, STANLEY                   VERBAL WARNING       09/02/16 18:31:10   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165697   BLM   ASSIST           800 I                         9 O'clock Response Area       CREATE   0     0     0     331      0     0     331      B224   MURRELL, SHELLEY                    PUBLIC ASSIST        09/02/16 18:34:24   FIELD_EVENT_DISPATCH   -119.225263    40.7899
BMAN165698   BLM   ASSIST           @Airport                      Perimeter Response Area       CREATE   74                410779               410705                              Ingram, Linda   CANCEL               09/02/16 18:35:35   911                    -119.20842     40.7644
BMAN165700   BLM   TRAFFIC STOP     :Nearest: Gate Road MM .5     Gate Road Response Area       CREATE   0     0     0     202      0     0     202      B210   MCGRATH, KEITH                      VERBAL WARNING       09/02/16 18:43:43   FIELD_EVENT_DISPATCH   -119.266248    40.7474
BMAN165701   BLM   ASSIST           @500 F                        3 O'clock Response Area       CREATE   0     0     0     38       0     0     38       B215   LLOYD, KENNETH                      PUBLIC ASSIST        09/02/16 18:47:19   FIELD_EVENT_DISPATCH   -119.21033     40.7755
BMAN165702   BLM   TRAFFIC STOP     @Gate Road MM 1               Gate Road Response Area       CREATE   0     0     0     466      0     0     466      B226   BUCHANAN, STANLEY                   VERBAL WARNING RPT   09/02/16 18:51:40   FIELD_EVENT_DISPATCH   -119.25877     40.7464
BMAN165703   BLM   TRAFFIC STOP     GATE RD MM1                   Gate Road Response Area       CREATE   0     0     0     46       0     0     46       B210   MCGRATH, KEITH                      NO ACTION            09/02/16 18:57:59   FIELD_EVENT_DISPATCH   -119.261763    40.7444
BMAN165704   BLM   TRAFFIC STOP     GATE RD .5                    Gate Road Response Area       CREATE   0     0     0     909      0     0     909      K222   MANSEAU, CORY                       CITATION             09/02/16 19:02:19   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165705   BLM   TRAFFIC STOP     @Gate Road                    Gate Road Response Area       CREATE   0     0     0     1179     0     0     1179     B212   RUSSELL, DAVID W                    CITATION             09/02/16 19:02:41   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN165706   BLM   ASSIST           LIGHTHOUSE                    9 O'clock Response Area       CREATE   0     0     0     48       0     0     48       B224   R377                                PUBLIC ASSIST        09/02/16 19:04:51   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN165707   BLM   ASSIST           LIGHTHOUSE                    9 O'clock Response Area       COPY     30    210         220      210         220      B224   MURRELL, SHELLEY                    PUBLIC ASSIST        09/02/16 19:05:21   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN165708   BLM   ASSIST           LIGHTHOUSE                    9 O'clock Response Area       COPY     37    289         298      289         298      B224   MURRELL, SHELLEY                    PUBLIC ASSIST        09/02/16 19:05:27   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN165709   BLM   TRAFFIC STOP     GATE RD .5                    Gate Road Response Area       CREATE   0     0     0     160      0     0     160      B226   BUCHANAN, STANLEY                   VERBAL WARNING       09/02/16 19:05:58   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165710   BLM   TRAFFIC STOP     GATE RD .5                    Gate Road Response Area       CREATE   0     0     0     787      0     0     787      B210   MCGRATH, KEITH                      CITATION             09/02/16 19:09:04   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165711   BLM   TRAFFIC STOP     GATE RD .5                    Gate Road Response Area       CREATE   0     0     0     173      0     0     173      B226   BUCHANAN, STANLEY                   VERBAL WARNING       09/02/16 19:09:14   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165712   BLM   PUBLIC CONTACT 445 AND PLAYA                   Outside Event Response Area   CREATE   0     0     0     800      0     0     800      B220   R333                                LE ASSIST            09/02/16 19:16:22   FIELD_EVENT_DISPATCH   -119.309463    40.7278
BMAN165713   BLM   TRAFFIC STOP     GATE RD 5                     Gate Road Response Area       CREATE   0     0     0     711      0     0     711      B226   BUCHANAN, STANLEY                   CITATION             09/02/16 19:24:24   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN167889   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 19:27:03                          -119.20965     40.7799
BMAN167890   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 19:27:03                          -119.20965     40.7799
BMAN167899   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 19:27:03                          -119.20965     40.7799
BMAN167900   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 19:27:03                          -119.20965     40.7799
BMAN167884   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 19:27:03                          -119.20965     40.7799
BMAN167887   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 19:27:03                          -119.20965     40.7799
BMAN167891   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 19:27:03                          -119.20965     40.7799
BMAN167894   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 19:27:03                          -119.20965     40.7799
BMAN167897   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 19:27:03                          -119.20965     40.7799
BMAN167885   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 19:27:03                          -119.20965     40.7799
BMAN167892   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 19:27:03                          -119.20965     40.7799
BMAN167895   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 19:27:03                          -119.20965     40.7799
BMAN167898   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 19:27:03                          -119.20965     40.7799
BMAN167901   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 19:27:03                          -119.20965     40.7799
BMAN167886   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 19:27:03                          -119.20965     40.7799
BMAN167888   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 19:27:03                          -119.20965     40.7799
BMAN167893   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 19:27:03                          -119.20965     40.7799
BMAN167896   BLM   PUBLIC CONTACT @BLM Mobile Command Center      3 O'clock Response Area                0                 0                    0                                                   NO ACTION            09/02/16 19:27:03                          -119.20965     40.7799
BMAN165714   BLM   TRAFFIC STOP     GATE RD MM.5                  Gate Road Response Area       CREATE   0     0     0     1132     0     0     1132     K211   ALBRIGHT, CALVIN                    CITATION             09/02/16 19:28:40   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165716   BLM   TRAFFIC STOP     GATE RD.5                     Gate Road Response Area       CREATE   0     0     0     262      0     0     262      B200   ROOP, MICHAEL                       VERBAL WARNING       09/02/16 19:46:27   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165717   BLM   TRAFFIC STOP     GATE RD .5                    Gate Road Response Area       CREATE   0     0     0     218      0     0     218      B226   BUCHANAN, STANLEY                   VERBAL WARNING       09/02/16 19:47:13   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165718   BLM   TRANSPORT        @545 E                        3 O'clock Response Area       CREATE   0     0     0     662      0     0     662      B227   R327                                PUBLIC ASSIST        09/02/16 19:50:53   FIELD_EVENT_DISPATCH   -119.21501     40.778
BMAN165720   BLM   TRAFFIC STOP     GATE RD .5                    Gate Road Response Area       CREATE   0     0     0     314      0     0     314      B226   BUCHANAN, STANLEY                   VERBAL WARNING       09/02/16 20:14:01   FIELD_EVENT_DISPATCH   -119.2659313   40.7467




                                                                                                                                                                                                                                                             ER00068
BMAN165721   BLM   TRAFFIC STOP    GATE RD MP .5               Gate Road Response Area       CREATE   0    0    0   267    0    0   267    B210    MCGRATH, KEITH      VERBAL WARNING       09/02/16 20:19:39   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165722
BMAN167905
             BLM
             BLM
                   TRAFFIC STOP    GATE RD
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 252 of 499
                                                               Gate Road Response Area
                                                               3 O'clock Response Area
                                                                                             CREATE   0
                                                                                                      0
                                                                                                           0    0   378
                                                                                                                    0
                                                                                                                           0    0   378
                                                                                                                                    0
                                                                                                                                           B312    BOONE, TRENT        VERBAL WARNING RPT
                                                                                                                                                                       NO ACTION
                                                                                                                                                                                            09/02/16 20:24:57
                                                                                                                                                                                            09/02/16 20:27:03
                                                                                                                                                                                                                FIELD_EVENT_DISPATCH   -119.2512657
                                                                                                                                                                                                                                       -119.20965
                                                                                                                                                                                                                                                      40.7559
                                                                                                                                                                                                                                                      40.7799
BMAN167909   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167911   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167914   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167922   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167923   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167926   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167927   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167933   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167936   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167938   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167948   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167902   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167903   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167906   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167907   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167910   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167915   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167919   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167928   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167931   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167934   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167941   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167944   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167904   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167918   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167920   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167925   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167929   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167930   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167932   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167937   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167939   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167942   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167943   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167946   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167947   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167908   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167912   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167913   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167916   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167917   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167921   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167924   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167935   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167940   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN167945   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 20:27:03                          -119.20965     40.7799
BMAN165723   BLM   TRAFFIC STOP    @530 G                      3 O'clock Response Area       CREATE   0    0    0   384    0    0   384    B328    WOOD, NICHOLAS      VERBAL WARNING       09/02/16 20:27:26   FIELD_EVENT_DISPATCH   -119.21435     40.776
BMAN165724   BLM   TRANSPORT       @1000 G                     9 O'clock Response Area       CREATE   0    0    0   778    0    0   778    COMMS   R241                NO ACTION            09/02/16 20:33:42   FIELD_EVENT_DISPATCH   -119.21051     40.798
BMAN165725   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area       CREATE   0    0    0   706    0    0   706    B313    ANDRES, BECKY       CITATION             09/02/16 20:35:50   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN165726   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area       CREATE   0    0    0   153    0    0   153    B226    BUCHANAN, STANLEY   VERBAL WARNING       09/02/16 20:37:05   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165771   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area       CREATE   0    0    0   213    0    0   213    B312    BOONE, TRENT        VERBAL WARNING       09/02/16 20:42:22   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165833   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area       CREATE   0    0    0   98     0    0   98     B215    LLOYD, KENNETH      NO ACTION            09/02/16 20:44:31   FIELD_EVENT_DISPATCH   -119.2538178   40.7526
BMAN165892   BLM   PUBLIC CONTACT MOBILE COMMAND               3 O'clock Response Area       CREATE   0    0    0   1213   0    0   1213   B224    MURRELL, SHELLEY    NO ACTION            09/02/16 20:46:58   FIELD_EVENT_DISPATCH   -119.2096516   40.7799
BMAN165893   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area       CREATE   0    0    0   329    0    0   329    B313    ANDRES, BECKY       VERBAL WARNING       09/02/16 20:48:28   FIELD_EVENT_DISPATCH   -119.2538178   40.7526
BMAN165894   BLM   PUBLIC CONTACT 315 G 2047                   3 O'clock Response Area       CREATE   0    0    0   6      0    0   6      B328    WOOD, NICHOLAS      PUBLIC ASSIST        09/02/16 20:48:37   FIELD_EVENT_DISPATCH   -119.2143526   40.776
BMAN165895   BLM   PUBLIC CONTACT 10 OCLOCK RAVE               3 O'clock Response Area       CREATE   0    0    0   415    0    0   415    K214    BOLES, TIMOTHY D    CITATION             09/02/16 20:50:03   FIELD_EVENT_DISPATCH   -119.2096509   40.7774
BMAN165896   BLM   TRAFFIC STOP    GATE RD MP .5               Gate Road Response Area       CREATE   0    0    0   331    0    0   331    B210    MCGRATH, KEITH      VERBAL WARNING       09/02/16 20:51:11   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN165897   BLM   ASSIST          915 I                       9 O'clock Response Area       CREATE   0    0    0   31     0    0   31     B315    BLEVINS, COLE       PUBLIC ASSIST        09/02/16 20:52:32   FIELD_EVENT_DISPATCH   -119.2170848   40.797
BMAN165910   BLM   TRAFFIC STOP    AIRPORT                     Perimeter Response Area       CREATE   0    0    0   455    0    0   455    I306    CURRY, JASON        NO ACTION            09/02/16 20:56:03   FIELD_EVENT_DISPATCH   -119.2084177   40.7643
BMAN165911   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area       CREATE   0    0    0   668    0    0   668    B313    ANDRES, BECKY       CITATION             09/02/16 21:00:29   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN165912   BLM   PUBLIC CONTACT 900 C                        9 O'clock Response Area       CREATE   0    0    0   25     0    0   25     P306    BARNES, DANIEL      PUBLIC ASSIST        09/02/16 21:02:33   FIELD_EVENT_DISPATCH   -119.2152023   40.7932
BMAN166061   BLM   TRAFFIC STOP    ENTRANCE RD HALF MILE       Outside Event Response Area   CREATE   0    0    0   748    0    0   748    B220    JENSEN, WESLEY      VERBAL WARNING       09/02/16 21:11:40   FIELD_EVENT_DISPATCH   -119.309463    40.7278
BMAN166091   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area       CREATE   0    0    0   1337   0    0   1337   B312    BOONE, TRENT        VERBAL WARNING       09/02/16 21:12:22   FIELD_EVENT_DISPATCH   -119.2538178   40.7526
BMAN166092   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area       CREATE   0    0    0   3929   0    0   3929   B313    ANDRES, BECKY       CITATION             09/02/16 21:13:11   FIELD_EVENT_DISPATCH   -119.2538178   40.7526
BMAN166093   BLM   INVESTIGATION   200 G WHITE OCEAN           3 O'clock Response Area       CREATE   0    0    0   3867   0    0   3867   P306    BARNES, DANIEL      LE ASSIST            09/02/16 21:15:02   FIELD_EVENT_DISPATCH   -119.198141    40.7865
BMAN167952   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:20:53                          -119.20965     40.7799
BMAN167953   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:20:53                          -119.20965     40.7799
BMAN167956   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:20:53                          -119.20965     40.7799
BMAN167958   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:20:53                          -119.20965     40.7799
BMAN167960   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:20:53                          -119.20965     40.7799
BMAN167965   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:20:53                          -119.20965     40.7799
BMAN167967   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:20:53                          -119.20965     40.7799
BMAN167955   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:20:53                          -119.20965     40.7799
BMAN167957   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:20:53                          -119.20965     40.7799
BMAN167959   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:20:53                          -119.20965     40.7799
BMAN167951   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:20:53                          -119.20965     40.7799
BMAN167962   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:20:53                          -119.20965     40.7799
BMAN167963   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:20:53                          -119.20965     40.7799
BMAN167966   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:20:53                          -119.20965     40.7799
BMAN167968   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:20:53                          -119.20965     40.7799
BMAN167969   BLM   PUBLIC CONTACT @BLM Mobile Command Center                                          0             0               0                                  NO ACTION            09/02/16 21:20:53                          -119.20965     40.7799
BMAN167954   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:20:53                          -119.20965     40.7799
BMAN167964   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:20:53                          -119.20965     40.7799
BMAN166134   BLM   PUBLIC CONTACT 300 PLAYA                    3 O'clock Response Area       CREATE   0    0    0   4      0    0   4      B327    STEPHENSON, CAMM    PUBLIC ASSIST        09/02/16 21:21:44   FIELD_EVENT_DISPATCH   -119.1984129   40.7802
BMAN166136   BLM   PUBLIC CONTACT 300 PLAYA                    3 O'clock Response Area       CREATE   0    0    0   4      0    0   4      B327    STEPHENSON, CAMM    PUBLIC ASSIST        09/02/16 21:21:56   FIELD_EVENT_DISPATCH   -119.1984129   40.7802
BMAN167970   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:23:08                          -119.20965     40.7799
BMAN167975   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:23:08                          -119.20965     40.7799
BMAN167974   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:23:08                          -119.20965     40.7799
BMAN167972   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:23:08                          -119.20965     40.7799
BMAN167973   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:23:08                          -119.20965     40.7799
BMAN167971   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0             0               0                                  NO ACTION            09/02/16 21:23:08                          -119.20965     40.7799
BMAN166137   BLM   PUBLIC CONTACT 1000 B                       9 O'clock Response Area       CREATE   0    0    0   20     0    0   20     K316    MAGALLON, CHRIS     PUBLIC ASSIST        09/02/16 21:25:54   FIELD_EVENT_DISPATCH   -119.2093953   40.7948
BMAN166140   BLM   PUBLIC CONTACT 1000 B                       9 O'clock Response Area       CREATE   0    0    0   4      0    0   4      K316    MAGALLON, CHRIS     PUBLIC ASSIST        09/02/16 21:26:21   FIELD_EVENT_DISPATCH   -119.2093953   40.7948
BMAN166146   BLM   INVESTIGATION   LIGHTHOU                    9 O'clock Response Area       CREATE   0    0    0   2009   0    0   2009   B311    DEAN, JUSTIN        CITATION             09/02/16 21:26:58   FIELD_EVENT_DISPATCH   -119.202605    40.7963
BMAN166147   BLM   FIRE            230 E                       3 O'clock Response Area       CREATE   0    0    0   289    0    0   289    B227    R327                NO ACTION            09/02/16 21:28:15   FIELD_EVENT_DISPATCH   -119.1942914   40.7811
BMAN166148   BLM   ASSIST          1000 G                      9 O'clock Response Area       CREATE   0    0    0   40     0    0   40     B317    R369                PUBLIC ASSIST        09/02/16 21:28:28   FIELD_EVENT_DISPATCH   -119.2105085   40.798
BMAN166149   BLM   ASSIST          1000 G                      9 O'clock Response Area       COPY     20   27       39     27       39     B317    CULVER, STEVON      PUBLIC ASSIST        09/02/16 21:28:49   FIELD_EVENT_DISPATCH   -119.2105085   40.798
BMAN166150   BLM   ASSIST          1000 G                      9 O'clock Response Area       COPY     27   70       88     70       88     B317    CULVER, STEVON      PUBLIC ASSIST        09/02/16 21:28:56   FIELD_EVENT_DISPATCH   -119.2105085   40.798
BMAN166151   BLM   ASSIST          830 ESP                     9 O'clock Response Area       CREATE   0    0    0   19     0    0   19     B213    FISCHER, SCOTT      PUBLIC ASSIST        09/02/16 21:38:23   FIELD_EVENT_DISPATCH   -119.2142386   40.7898
BMAN166152   BLM   PUBLIC CONTACT 400 ESPLANADE 2139           3 O'clock Response Area       CREATE   0    0    0   5      0    0   5      B327    STEPHENSON, CAMM    PUBLIC ASSIST        09/02/16 21:41:01   FIELD_EVENT_DISPATCH   -119.191768    40.7831
BMAN166153   BLM   PUBLIC CONTACT 400 ESPLANADE                3 O'clock Response Area       CREATE   0    0    0   5      0    0   5      B327    STEPHENSON, CAMM    PUBLIC ASSIST        09/02/16 21:41:17   FIELD_EVENT_DISPATCH   -119.191768    40.7831




                                                                                                                                                                                                                                ER00069
BMAN166154   BLM   ASSIST          900 ESP                     9 O'clock Response Area       CREATE   0     0      0      18     0      0      18     B213    FISCHER, SCOTT                          PUBLIC ASSIST        09/02/16 21:41:40   FIELD_EVENT_DISPATCH   -119.212805    40.7913
BMAN166160
BMAN166155
             BLM
             BLM
                   TRESPASS
                   ASSIST
                                   POINT 3.5
                                   TEMPLE
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 253 of 499
                                                               Perimeter Response Area
                                                               9 O'clock Response Area
                                                                                             CREATE
                                                                                             CREATE
                                                                                                      241
                                                                                                      0
                                                                                                            491
                                                                                                            0
                                                                                                                   1349
                                                                                                                   0
                                                                                                                          3240
                                                                                                                          54
                                                                                                                                 250
                                                                                                                                 0
                                                                                                                                        1108
                                                                                                                                        0
                                                                                                                                               2999
                                                                                                                                               54
                                                                                                                                                      B228
                                                                                                                                                      B317
                                                                                                                                                              HINCKLEY, ELLIOTT
                                                                                                                                                              R369
                                                                                                                                                                                   Nelson, Brad       CITATION
                                                                                                                                                                                                      PUBLIC ASSIST
                                                                                                                                                                                                                           09/02/16 21:44:37
                                                                                                                                                                                                                           09/02/16 21:45:51
                                                                                                                                                                                                                                               911
                                                                                                                                                                                                                                               FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                                      -119.18286
                                                                                                                                                                                                                                                                      -119.2000994
                                                                                                                                                                                                                                                                                     40.7894
                                                                                                                                                                                                                                                                                     40.7912
BMAN166156   BLM   ASSIST          TEMPLE                      9 O'clock Response Area       COPY     30    38            47     38            47     B317    CULVER, STEVON                          PUBLIC ASSIST        09/02/16 21:46:22   FIELD_EVENT_DISPATCH   -119.2000994   40.7912
BMAN166157   BLM   ASSIST          TEMPLE                      9 O'clock Response Area       COPY     38    43            51     43            51     B317    CULVER, STEVON                          PUBLIC ASSIST        09/02/16 21:46:30   FIELD_EVENT_DISPATCH   -119.2000994   40.7912
BMAN166158   BLM   ASSIST          TEMPLE                      9 O'clock Response Area       COPY     47    129           138    129           138    B317    CULVER, STEVON                          PUBLIC ASSIST        09/02/16 21:46:38   FIELD_EVENT_DISPATCH   -119.2000994   40.7912
BMAN166159   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area       CREATE   0     0      0      1788   0      0      1788   B314    LASHER, NICHOLAS S                      CITATION             09/02/16 21:47:57   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN166161   BLM   PUBLIC CONTACT 200 I                        3 O'clock Response Area       CREATE   0     0      0      14     0      0      14     B328    WOOD, NICHOLAS                          CITATION             09/02/16 21:49:24   FIELD_EVENT_DISPATCH   -119.1895442   40.7829
BMAN166162   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area       CREATE   0     0      0      236    0      0      236    B323    WAGGONER, SEAN                          VERBAL WARNING       09/02/16 21:49:35   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN166163   BLM   ASSIST          LIGHTHOUSE                  9 O'clock Response Area       CREATE   0     0      0      18     0      0      18     B311    DEAN, JUSTIN                            PUBLIC ASSIST        09/02/16 22:01:07   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN166164   BLM   ASSIST          530 A                       3 O'clock Response Area       CREATE   0     0      0      23     0      0      23     B300    SULLIVAN, DEBORAH                       PUBLIC ASSIST        09/02/16 22:02:02   FIELD_EVENT_DISPATCH   -119.2117535   40.7794
BMAN166165   BLM   PUBLIC CONTACT 930 G                        9 O'clock Response Area       CREATE   0     0      0      78     0      0      78     COMMS   YOUNG, JON                              NO ACTION            09/02/16 22:06:50   FIELD_EVENT_DISPATCH   -119.2143163   40.7968
BMAN166166   BLM   TRAFFIC STOP    GATE RD 2                   Gate Road Response Area       CREATE   0     0      0      935    0      0      935    B323    WAGGONER, SEAN                          VERBAL WARNING       09/02/16 22:11:53   FIELD_EVENT_DISPATCH   -119.255283    40.7513
BMAN166167   BLM   PUBLIC CONTACT 400 ESPLANADE                3 O'clock Response Area       CREATE   0     0      0      4      0      0      4      B221    JOHNSON, GREGORY L                      PUBLIC ASSIST        09/02/16 22:12:24   FIELD_EVENT_DISPATCH   -119.204428    40.7801
BMAN167982   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 22:23:08                          -119.20965     40.7799
BMAN167983   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 22:23:08                          -119.20965     40.7799
BMAN167986   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 22:23:08                          -119.20965     40.7799
BMAN167988   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 22:23:08                          -119.20965     40.7799
BMAN167977   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 22:23:08                          -119.20965     40.7799
BMAN167979   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 22:23:08                          -119.20965     40.7799
BMAN167981   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 22:23:08                          -119.20965     40.7799
BMAN167991   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 22:23:08                          -119.20965     40.7799
BMAN167980   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 22:23:08                          -119.20965     40.7799
BMAN167985   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 22:23:08                          -119.20965     40.7799
BMAN167987   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 22:23:08                          -119.20965     40.7799
BMAN167989   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 22:23:08                          -119.20965     40.7799
BMAN167990   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 22:23:08                          -119.20965     40.7799
BMAN167992   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 22:23:08                          -119.20965     40.7799
BMAN167993   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 22:23:08                          -119.20965     40.7799
BMAN167976   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 22:23:08                          -119.20965     40.7799
BMAN167978   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 22:23:08                          -119.20965     40.7799
BMAN167984   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 22:23:08                          -119.20965     40.7799
BMAN166168   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area       CREATE   0     0      0      738    0      0      738    B215    LLOYD, KENNETH                          VERBAL WARNING       09/02/16 22:24:41   FIELD_EVENT_DISPATCH   -119.2538178   40.7526
BMAN166169   BLM   ASSIST          TEMPLE                      9 O'clock Response Area       CREATE   0     0      0      24     0      0      24     B311    DEAN, JUSTIN                            PUBLIC ASSIST        09/02/16 22:25:09   FIELD_EVENT_DISPATCH   -119.2000994   40.7912
                                                                                                                                                                                   WESTMORELAND,
BMAN166173   BLM   MISSING PERSON EVENT WIDE                   1                             CREATE   65    3477   3477   3527   3412   3412   3462   B300    SULLIVAN, DEBORAH                       PUBLIC ASSIST        09/02/16 22:26:37   DISPATCH               0              0
                                                                                                                                                                                   SARAH
BMAN166170   BLM   PUBLIC CONTACT 200 G                        3 O'clock Response Area       CREATE   0     0      0      4      0      0      4      B328    WOOD, NICHOLAS                          PUBLIC ASSIST        09/02/16 22:26:45   FIELD_EVENT_DISPATCH   -119.1912135   40.7833
BMAN166171   BLM   PUBLIC CONTACT 200 G                        3 O'clock Response Area       CREATE   0     0      0      3      0      0      3      B328    WOOD, NICHOLAS                          PUBLIC ASSIST        09/02/16 22:27:02   FIELD_EVENT_DISPATCH   -119.1912135   40.7833
BMAN166172   BLM   PUBLIC CONTACT 200 G                        3 O'clock Response Area       CREATE   0     0      0      6      0      0      6      B328    WOOD, NICHOLAS                          PUBLIC ASSIST        09/02/16 22:27:10   FIELD_EVENT_DISPATCH   -119.1912135   40.7833
BMAN166174   BLM   TRAFFIC STOP    GATE RD MM2                 Gate Road Response Area       CREATE   0     0      0      657    0      0      657    B215    LLOYD, KENNETH                          VERBAL WARNING       09/02/16 22:40:12   FIELD_EVENT_DISPATCH   -119.2488794   40.7588
BMAN166175   BLM   TRAFFIC STOP    GATE RD MM2                 Gate Road Response Area       CREATE   0     0      0      2684   0      0      2684   B312    BOONE, TRENT                            TRANSFER             09/02/16 22:40:47   FIELD_EVENT_DISPATCH   -119.2488794   40.7588
BMAN166176   BLM   ASSIST          DEEP PLAYA                  9 O'clock Response Area       CREATE   0     0      0      19     0      0      19     B320    TITUS, AARON R                          PUBLIC ASSIST        09/02/16 22:46:14   FIELD_EVENT_DISPATCH   -119.201875    40.7966
BMAN166177   BLM   TRAFFIC STOP    GATE RD MM2                 Gate Road Response Area       CREATE   0     0      0      278    0      0      278    B200    ROOP, MICHAEL                           PUBLIC ASSIST        09/02/16 23:00:39   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN166178   BLM   TRAFFIC STOP    E MM2                       3 O'clock Response Area       CREATE   0     0      0      418    0      0      418    K214    BOLES, TIMOTHY D                        VERBAL WARNING       09/02/16 23:02:11   FIELD_EVENT_DISPATCH   -119.2096509   40.7774
BMAN166179   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area       CREATE   0     0      0      6147   0      0      6147   B323    WAGGONER, SEAN                          TRANSFER             09/02/16 23:05:43   FIELD_EVENT_DISPATCH   -119.247793    40.7605
                                   GATE RD 100 YARDS FROM
BMAN166180   BLM   TRAFFIC STOP                                Gate Road Response Area       CREATE   0     0      0      409    0      0      409    B200    ROOP, MICHAEL                           VERBAL WARNING       09/02/16 23:13:04   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
                                   PAVEMENT
BMAN166181   BLM   TRAFFIC STOP    ENTRANCE RD MM.5            Gate Road Response Area       CREATE   0     0      0      941    0      0      941    K222    MANSEAU, CORY                           CITATION             09/02/16 23:17:45   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN166182   BLM   PUBLIC CONTACT THE MAN                      9 O'clock Response Area       CREATE   0     0      0      11     0      0      11     B311    DEAN, JUSTIN                            PUBLIC ASSIST        09/02/16 23:17:58   FIELD_EVENT_DISPATCH   -119.20829     40.7861
BMAN167995   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 23:23:08                          -119.20965     40.7799
BMAN167999   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 23:23:08                          -119.20965     40.7799
BMAN168002   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 23:23:08                          -119.20965     40.7799
BMAN167996   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 23:23:08                          -119.20965     40.7799
BMAN167997   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 23:23:08                          -119.20965     40.7799
BMAN167994   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 23:23:08                          -119.20965     40.7799
BMAN168001   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 23:23:08                          -119.20965     40.7799
BMAN167998   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 23:23:08                          -119.20965     40.7799
BMAN168000   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/02/16 23:23:08                          -119.20965     40.7799
BMAN166184   BLM   TRAFFIC STOP    GATE RD MM 1.5              Gate Road Response Area       CREATE   0     0      0      86     0      0      86     B312    BOONE, TRENT                            VERBAL WARNING       09/02/16 23:28:49   FIELD_EVENT_DISPATCH   -119.246356    40.7618
BMAN166185   BLM   ASSAULT         @Berlin                     3 O'clock Response Area       COPY     353   189    524    3124   189    524    3124   B224    MURRELL, SHELLEY     Bond, Kevin        TRANSFER             09/02/16 23:30:24   911                    -119.1975      40.7798
BMAN166186   BLM   TRAFFIC STOP    GATE RD 1.5 MM              Gate Road Response Area       CREATE   0     0      0      100    0      0      100    B312    BOONE, TRENT                            VERBAL WARNING       09/02/16 23:32:56   FIELD_EVENT_DISPATCH   -119.246356    40.7618
BMAN166187   BLM   TRAFFIC STOP    GATE RD 1 5                 Gate Road Response Area       CREATE   0     0      0      588    0      0      588    B312    BOONE, TRENT                            VERBAL WARNING       09/02/16 23:36:33   FIELD_EVENT_DISPATCH   -119.25382     40.7526
BMAN166188   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area       CREATE   0     0      0      403    0      0      403    B313    ANDRES, BECKY                           VERBAL WARNING       09/02/16 23:39:07   FIELD_EVENT_DISPATCH   -119.247408    40.7606
BMAN166189   BLM   TRAFFIC STOP    900 ESP                     Outside Event Response Area   CREATE   0     0      0      225    0      0      225    B217    GARCIA, BRIAN                           VERBAL WARNING       09/02/16 23:44:45   FIELD_EVENT_DISPATCH   -119.351606    40.6539
BMAN166190   BLM   PUBLIC CONTACT 800 ESP                      Outside Event Response Area   CREATE   0     0      0      1923   0      0      1923   B217    GARCIA, BRIAN                           PUBLIC ASSIST        09/02/16 23:51:16   FIELD_EVENT_DISPATCH   -119.351606    40.6539
BMAN166191   BLM   TRAFFIC STOP    615 K                       Gate Road Response Area       CREATE   0     0      0      279    0      0      279    B320    TITUS, AARON R                          VERBAL WARNING       09/02/16 23:52:00   FIELD_EVENT_DISPATCH   -119.245906    40.7623
BMAN166192   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area       CREATE   0     0      0      196    0      0      196    B312    BOONE, TRENT                            VERBAL WARNING       09/02/16 23:53:54   FIELD_EVENT_DISPATCH   -119.253566    40.7534
BMAN166193   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area       CREATE   0     0      0      1230   0      0      1230   B220    JENSEN, WESLEY                          CITATION             09/02/16 23:55:16   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN166194   BLM   TRAFFIC STOP    ENTRANCE .5                 Gate Road Response Area       CREATE   0     0      0      82     0      0      82     K222    MANSEAU, CORY                           VERBAL WARNING       09/02/16 23:56:01   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN166196   BLM   PUBLIC CONTACT GATE                         Gate Road Response Area       CREATE   0     0      0      11     0      0      11     K322    CARPENTER, MICHAEL                      PUBLIC ASSIST        09/02/16 23:59:12   FIELD_EVENT_DISPATCH   -119.246185    40.7617
BMAN166195   BLM   PUBLIC CONTACT 200 E                        3 O'clock Response Area       CREATE   0     0      0      2924   0      0      2924   B328    WOOD, NICHOLAS                          TRANSFER             09/02/16 23:59:31   FIELD_EVENT_DISPATCH   -119.1928828   40.7836
BMAN166197   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area       CREATE   0     0      0      1532   0      0      1532   B312    BOONE, TRENT                            TRANSFER             09/02/16 23:59:46   FIELD_EVENT_DISPATCH   -119.253566    40.7534
BMAN166198   BLM   PUBLIC CONTACT 400 THE MAN                  Gate Road Response Area       CREATE   0     0      0      322    0      0      322    B210    MCGRATH, KEITH                          CITATION             09/03/16 00:03:34   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN166199   BLM   PUBLIC CONTACT 300 ES                       3 O'clock Response Area       CREATE   0     0      0      3211   0      0      3211   B324    S046                                    PUBLIC ASSIST        09/03/16 00:04:37   FIELD_EVENT_DISPATCH   -119.2000881   40.7816
BMAN166200   BLM   PUBLIC CONTACT CENTER CAMP                  9 O'clock Response Area       CREATE   0     0      0      1439   0      0      1439   I204    ANDREWS, JOSIAH                         NO ACTION            09/03/16 00:05:08   FIELD_EVENT_DISPATCH   -119.214685    40.7809
BMAN166201   BLM   TRAFFIC STOP    GATE RD 1.7                 Gate Road Response Area       CREATE   0     0      0      810    0      0      810    B313    ANDRES, BECKY                           CITATION             09/03/16 00:05:56   FIELD_EVENT_DISPATCH   -119.24964     40.7579
BMAN166202   BLM   PUBLIC CONTACT MYIAN RAVE                   9 O'clock Response Area       CREATE   0     0      0      511    0      0      511    B315    BLEVINS, COLE                           CITATION             09/03/16 00:10:19   FIELD_EVENT_DISPATCH   -119.201553    40.7931
BMAN166203   BLM   TRAFFIC STOP    ENTR M.5                    Gate Road Response Area       CREATE   0     0      0      275    0      0      275    K222    MANSEAU, CORY                           VERBAL WARNING       09/03/16 00:19:53   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN166204   BLM   PUBLIC CONTACT THUNDER DOME                 Gate Road Response Area       CREATE   0     0      0      466    0      0      466    B210    MCGRATH, KEITH                          CITATION             09/03/16 00:22:47   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN166205   BLM   TRAFFIC STOP    600 ESP                     Outside Event Response Area   CREATE   0     0      0      439    0      0      439    B217    GARCIA, BRIAN                           VERBAL WARNING       09/03/16 00:23:20   FIELD_EVENT_DISPATCH   -119.351606    40.6539
BMAN166206   BLM   PUBLIC CONTACT CENTER CAMP                  3 O'clock Response Area       CREATE   0     0      0      37     0      0      37     I203    BARRIOS, KYNAN                          NO ACTION            09/03/16 00:29:21   FIELD_EVENT_DISPATCH   -119.213011    40.7814
BMAN166207   BLM   PUBLIC CONTACT THUNDERDOME                  3 O'clock Response Area       CREATE   0     0      0      19     0      0      19     B226    BUCHANAN, STANLEY                       PUBLIC ASSIST        09/03/16 00:34:19   FIELD_EVENT_DISPATCH   -119.1995959   40.7824
BMAN166208   BLM   TRAFFIC STOP    GATE ROAD M1.5              Gate Road Response Area       CREATE   0     0      0      2991   0      0      2991   B313    ANDRES, BECKY                           CITATION             09/03/16 00:34:46   FIELD_EVENT_DISPATCH   -119.249618    40.7579
BMAN166209   BLM   TRAFFIC STOP    ENTRANCE RD .5              Gate Road Response Area       CREATE   0     1      1      810    1      1      810    B200    ROOP, MICHAEL                           CITATION             09/03/16 00:35:49   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN166210   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area       CREATE   0     0      0      178    0      0      178    B312    BOONE, TRENT                            VERBAL WARNING       09/03/16 00:37:07   FIELD_EVENT_DISPATCH   -119.25687     40.7482
BMAN166211   BLM   TRAFFIC STOP    THE MAN 600                 3 O'clock Response Area       CREATE   0     0      0      1122   0      0      1122   B314    LASHER, NICHOLAS S                      VERBAL WARNING RPT   09/03/16 00:37:17   FIELD_EVENT_DISPATCH   -119.208118    40.783
BMAN166212   BLM   PUBLIC CONTACT 830 ESP SLUT GARDEN          9 O'clock Response Area       CREATE   0     0      0      2661   0      0      2661   B317    CULVER, STEVON                          PUBLIC ASSIST        09/03/16 00:37:36   FIELD_EVENT_DISPATCH   -119.214426    40.7901
BMAN166213   BLM   TRAFFIC STOP    GATE ROAD M1.4              Gate Road Response Area       CREATE   0     0      0      1278   0      0      1278   B312    BOONE, TRENT                            VERBAL WARNING       09/03/16 00:41:22   FIELD_EVENT_DISPATCH   -119.25687     40.7482
BMAN166214   BLM   PUBLIC CONTACT @1000 Rave                   9 O'clock Response Area       CREATE   0     0      0      500    0      0      500    B315    BLEVINS, COLE                           CITATION             09/03/16 00:43:29   FIELD_EVENT_DISPATCH   -119.21033     40.7973
BMAN166216   BLM   HAZMAT          @600 K                      3 O'clock Response Area       CREATE   130   3409   3409   6029   3279   3279   5899   B314    LASHER, NICHOLAS S   Eck, Adam          CITATION             09/03/16 00:45:51   911                    -119.22006     40.7761
BMAN166215   BLM   TRAFFIC STOP   GATE ROAD M1                 Gate Road Response Area       CREATE   0     0      0      420    0      0      420    K211    ALBRIGHT, CALVIN                        VERBAL WARNING       09/03/16 00:47:23   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
                                  RAVE BETWEEN TEMPLE AND
BMAN166217   BLM   PUBLIC CONTACT                              9 O'clock Response Area       CREATE   0     0      0      3479   0      0      3479   B216    MITSUYASU, ROBERT                       CITATION             09/03/16 00:52:49   FIELD_EVENT_DISPATCH   -119.201638    40.7957
                                  LIGHTHOUSE
BMAN166218   BLM   TRAFFIC STOP   ENTR RD .5                   Gate Road Response Area       CREATE   0     0      0      352    0      0      352    B220    JENSEN, WESLEY                          VERBAL WARNING       09/03/16 00:53:31   FIELD_EVENT_DISPATCH   -119.265968    40.7475
BMAN166219   BLM   INVESTIGATION   @345 I                      3 O'clock Response Area       CREATE   49    591    1102   3579   542    1053   3530   B325    PETERSEN, MARK       Person, Samantha   VERBAL WARNING RPT   09/03/16 00:55:21   DISPATCH               -119.19977     40.7741
BMAN166220   BLM   PUBLIC CONTACT 400 L                        3 O'clock Response Area       CREATE   0     0      0      126    0      0      126    B324    HAUCK, MICHAEL                          PUBLIC ASSIST        09/03/16 00:58:22   FIELD_EVENT_DISPATCH   -119.201274    40.7716
BMAN166221   BLM   ASSIST          @The Temple                 9 O'clock Response Area       CREATE   0     0      0      3161   0      0      3161   B215    LLOYD, KENNETH                          VERBAL WARNING RPT   09/03/16 01:01:24   FIELD_EVENT_DISPATCH   -119.2001      40.7912
BMAN166222   BLM   TRAFFIC STOP    GATE ROAD M.5               Gate Road Response Area       CREATE   0     0      0      343    0      0      343    B312    BOONE, TRENT                            VERBAL WARNING RPT   09/03/16 01:02:48   FIELD_EVENT_DISPATCH   -119.265518    40.7463
BMAN166223   BLM   INVESTIGATION   GATE RD .5                  Gate Road Response Area       CREATE   0     0      0      6302   0      0      6302   B200    ROOP, MICHAEL                                                09/03/16 01:06:25   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN166224   BLM   PUBLIC CONTACT MYIAN RAVE                   Outside Event Response Area   CREATE   0     0      0      587    0      0      587    B217    GARCIA, BRIAN                           CITATION             09/03/16 01:11:48   FIELD_EVENT_DISPATCH   -119.351606    40.6539
BMAN166225   BLM   TRAFFIC STOP    .5 ENT RD                   Gate Road Response Area       CREATE   0     0      0      158    0      0      158    B227    SMITH, JASON                            NO ACTION            09/03/16 01:12:53   FIELD_EVENT_DISPATCH   -119.26627     40.7464
BMAN166226   BLM   PUBLIC CONTACT LIGHTHOUSE                   9 O'clock Response Area       CREATE   0     0      0      26     0      0      26     P306    BARNES, DANIEL                          NO ACTION            09/03/16 01:15:28   FIELD_EVENT_DISPATCH   -119.20636     40.7949
BMAN166227   BLM   PUBLIC CONTACT LIGHTHOUSE                   9 O'clock Response Area       CREATE   0     0      0      15     0      0      15     P306    BARNES, DANIEL                          NO ACTION            09/03/16 01:15:58   FIELD_EVENT_DISPATCH   -119.20636     40.7949
BMAN166228   BLM   PUBLIC CONTACT LIGHTHOUSE                   9 O'clock Response Area       CREATE   0     0      0      16     0      0      16     P306    BARNES, DANIEL                          NO ACTION            09/03/16 01:16:18   FIELD_EVENT_DISPATCH   -119.20636     40.7949
BMAN168003   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/03/16 01:23:08                          -119.20965     40.7799
BMAN168004   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                   0                    0                                                      NO ACTION            09/03/16 01:23:08                          -119.20965     40.7799




                                                                                                                                                                                                                                                               ER00070
BMAN168006   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 01:23:08                          -119.20965     40.7799
BMAN168009
BMAN168013
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 254 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                                   0
                                                                                                                   0
                                                                                                                                     0
                                                                                                                                     0
                                                                                                                                                                                           NO ACTION
                                                                                                                                                                                           NO ACTION
                                                                                                                                                                                                                09/03/16 01:23:08
                                                                                                                                                                                                                09/03/16 01:23:08
                                                                                                                                                                                                                                                           -119.20965
                                                                                                                                                                                                                                                           -119.20965
                                                                                                                                                                                                                                                                          40.7799
                                                                                                                                                                                                                                                                          40.7799
BMAN168017   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 01:23:08                          -119.20965     40.7799
BMAN168019   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 01:23:08                          -119.20965     40.7799
BMAN168007   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 01:23:08                          -119.20965     40.7799
BMAN168011   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 01:23:08                          -119.20965     40.7799
BMAN168012   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 01:23:08                          -119.20965     40.7799
BMAN168014   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 01:23:08                          -119.20965     40.7799
BMAN168016   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 01:23:08                          -119.20965     40.7799
BMAN168008   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 01:23:08                          -119.20965     40.7799
BMAN168010   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 01:23:08                          -119.20965     40.7799
BMAN168005   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 01:23:08                          -119.20965     40.7799
BMAN168015   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 01:23:08                          -119.20965     40.7799
BMAN166229   BLM   PUBLIC CONTACT SLUT GARDEN                  3 O'clock Response Area   CREATE   0      0    0    1767    0    0    1767    B226   R341                                   CITATION             09/03/16 01:23:16   FIELD_EVENT_DISPATCH   -119.1995959   40.7824
BMAN166230   BLM   TRAFFIC STOP    600 I                       3 O'clock Response Area   CREATE   0      0    0    1041    0    0    1041    B314   LASHER, NICHOLAS S                     VERBAL WARNING RPT   09/03/16 01:25:15   FIELD_EVENT_DISPATCH   -119.209106    40.7805
BMAN166231   BLM   PUBLIC CONTACT 200 G                        3 O'clock Response Area   CREATE   0      0    0    8       0    0    8       B328   WOOD, NICHOLAS                         PUBLIC ASSIST        09/03/16 01:32:13   FIELD_EVENT_DISPATCH   -119.1912135   40.7833
BMAN166232   BLM   PUBLIC CONTACT 200 G                        3 O'clock Response Area   CREATE   0      0    0    4       0    0    4       B328   WOOD, NICHOLAS                         PUBLIC ASSIST        09/03/16 01:32:24   FIELD_EVENT_DISPATCH   -119.1912135   40.7833
BMAN166233   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area   CREATE   0      0    0    1630    0    0    1630    B312   BOONE, TRENT                           CITATION             09/03/16 01:53:25   FIELD_EVENT_DISPATCH   -119.251291    40.7565
BMAN166234   BLM   TRAFFIC STOP    600 P                       3 O'clock Response Area   CREATE   0      0    0    802     0    0    802     B215   LLOYD, KENNETH                         VERBAL WARNING RPT   09/03/16 01:54:22   FIELD_EVENT_DISPATCH   -119.211573    40.782
BMAN166235   BLM   ASSAULT         @Berlin                     3 O'clock Response Area   CREATE   0      0    14   37      0    14   37      B221   JOHNSON, GREGORY L                     TRANSFER             09/03/16 01:55:39   911                    -119.1975      40.7798
BMAN166236   BLM   PUBLIC CONTACT 1000C                        Perimeter Response Area   CREATE   0      0    0    16      0    0    16      B327   STEPHENSON, CAMM                       PUBLIC ASSIST        09/03/16 02:11:11   FIELD_EVENT_DISPATCH   -119.233438    40.7795
BMAN166237   BLM   PUBLIC CONTACT 800 ESP                      9 O'clock Response Area   CREATE   0      0    0    11      0    0    11      B213   FISCHER, SCOTT                         PUBLIC ASSIST        09/03/16 02:17:27   FIELD_EVENT_DISPATCH   -119.213355    40.7876
BMAN168023   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 02:23:08                          -119.20965     40.7799
BMAN168024   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 02:23:08                          -119.20965     40.7799
BMAN168026   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 02:23:08                          -119.20965     40.7799
BMAN168029   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 02:23:08                          -119.20965     40.7799
BMAN168020   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 02:23:08                          -119.20965     40.7799
BMAN168027   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 02:23:08                          -119.20965     40.7799
BMAN168031   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 02:23:08                          -119.20965     40.7799
BMAN168025   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 02:23:08                          -119.20965     40.7799
BMAN168030   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 02:23:08                          -119.20965     40.7799
BMAN168021   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 02:23:08                          -119.20965     40.7799
BMAN168022   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 02:23:08                          -119.20965     40.7799
BMAN168028   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 02:23:08                          -119.20965     40.7799
BMAN166238   BLM   TRAFFIC STOP    GATE 1.5                    Gate Road Response Area   CREATE   0      0    0    625     0    0    625     B312   BOONE, TRENT                           VERBAL WARNING       09/03/16 02:23:52   FIELD_EVENT_DISPATCH   -119.25406     40.7523
BMAN166239   BLM   PUBLIC CONTACT 615L                         Perimeter Response Area   CREATE   0      0    0    118     0    0    118     B313   ANDRES, BECKY                          NO ACTION            09/03/16 02:27:15   FIELD_EVENT_DISPATCH   -119.232451    40.7797
BMAN166240   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area   CREATE   0      0    0    386     0    0    386     B312   BOONE, TRENT                           VERBAL WARNING       09/03/16 02:34:36   FIELD_EVENT_DISPATCH   -119.254875    40.7514
BMAN166241   BLM   PUBLIC CONTACT 1000 ESP                     Perimeter Response Area   CREATE   0      0    0    41      0    0    41      B328   WOOD, NICHOLAS                         CITATION             09/03/16 02:36:07   FIELD_EVENT_DISPATCH   -119.232451    40.7794
BMAN166242   BLM   TRAFFIC STOP    GATE RD 1MM                 Gate Road Response Area   CREATE   0      0    0    78      0    0    78      B311   DEAN, JUSTIN                           NO ACTION            09/03/16 02:37:54   FIELD_EVENT_DISPATCH   -119.265603    40.7474
BMAN166243   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area   CREATE   0      0    0    206     0    0    206     B312   BOONE, TRENT                           VERBAL WARNING       09/03/16 02:41:07   FIELD_EVENT_DISPATCH   -119.252536    40.7534
BMAN166244   BLM   TRAFFIC STOP    GATE RD 2.5                 Gate Road Response Area   CREATE   0      0    0    1639    0    0    1639    K322   CARPENTER, MICHAEL                     TRANSFER             09/03/16 02:43:04   FIELD_EVENT_DISPATCH   -119.253416    40.7527
BMAN166245   BLM   PUBLIC CONTACT 1000 L                       9 O'clock Response Area   CREATE   0      0    0    13      0    0    13      B325   PETERSEN, MARK                         PUBLIC ASSIST        09/03/16 02:45:12   FIELD_EVENT_DISPATCH   -119.2116217   40.8012
BMAN166246   BLM   PUBLIC CONTACT 200 ES                       3 O'clock Response Area   CREATE   0      0    0    443     0    0    443     B317   CULVER, STEVON                         CITATION             09/03/16 02:58:49   FIELD_EVENT_DISPATCH   -119.1977515   40.7846
BMAN166247   BLM   PUBLIC CONTACT ROBOT HEART RAVE             3 O'clock Response Area   CREATE   0      0    0    1250    0    0    1250    I306   CURRY, JASON                           CANCEL               09/03/16 03:18:16   FIELD_EVENT_DISPATCH   -119.19754     40.7851
BMAN166248   BLM   PUBLIC CONTACT ROBOT HEART RAVE             3 O'clock Response Area   CREATE   0      0    0    1262    0    0    1262    I305   RICHARDSON, ERIC                       CANCEL               09/03/16 03:18:18   FIELD_EVENT_DISPATCH   -119.19754     40.7851
BMAN166249   BLM   ASSIST          ROBOT HEART RAVE            3 O'clock Response Area   COPY     2816   34   48   2593    34   48   2593    B317   CULVER, STEVON                         NO ACTION            09/03/16 03:20:14   FIELD_EVENT_DISPATCH   -119.19754     40.7851
BMAN166250   BLM   PUBLIC CONTACT 845 ESP SLUT GARDEN          9 O'clock Response Area   CREATE   0      0    0    4807    0    0    4807    B323   WAGGONER, SEAN                         PUBLIC ASSIST        09/03/16 03:23:12   FIELD_EVENT_DISPATCH   -119.210908    40.7916
BMAN166251   BLM   PUBLIC CONTACT 1000 ESP                     3 O'clock Response Area   CREATE   0      0    0    642     0    0    642     B327   STEPHENSON, CAMM                       CITATION             09/03/16 03:23:55   FIELD_EVENT_DISPATCH   -119.202433    40.775
BMAN166252   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area   CREATE   0      0    0    400     0    0    400     B313   ANDRES, BECKY                          VERBAL WARNING RPT   09/03/16 03:26:49   FIELD_EVENT_DISPATCH   -119.254446    40.7526
BMAN166253   BLM   PUBLIC CONTACT GATE ROAD                    Gate Road Response Area   CREATE   0      0    0    13      0    0    13      K322   CARPENTER, MICHAEL                     PUBLIC ASSIST        09/03/16 03:28:19   FIELD_EVENT_DISPATCH   -119.25451     40.7526
BMAN166254   BLM   PUBLIC CONTACT 1115 DP MYIAN RAVE           3 O'clock Response Area   CREATE   0      0    0    8357    0    0    8357    B327   STEPHENSON, CAMM                       PUBLIC ASSIST        09/03/16 03:34:40   FIELD_EVENT_DISPATCH   -119.197948    40.784
BMAN166255   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area   CREATE   0      0    0    968     0    0    968     B321   CUNNINGHAM, STEVE                      VERBAL WARNING       09/03/16 03:39:48   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN166256   BLM   ASSAULT         230 ESP                     3 O'clock Response Area   CREATE   0      0    0    11125   0    0    11125   B315   BLEVINS, COLE                          NO ACTION            09/03/16 03:39:59   FIELD_EVENT_DISPATCH   -119.198226    40.7838
BMAN166257   BLM   PUBLIC CONTACT DEEP PLAYA                   9 O'clock Response Area   CREATE   0      0    0    1967    0    0    1967    B328   WOOD, NICHOLAS                         CITATION             09/03/16 03:42:36   FIELD_EVENT_DISPATCH   -119.211701    40.8013
BMAN166258   BLM   TRAFFIC STOP    GATE ROAD M.5               Gate Road Response Area   CREATE   0      0    0    1245    0    0    1245    B311   DEAN, JUSTIN                           NO ACTION            09/03/16 03:45:43   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN166259   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area   CREATE   0      0    0    174     0    0    174     B321   CUNNINGHAM, STEVE                      VERBAL WARNING       09/03/16 03:46:18   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN166260   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area   CREATE   0      0    0    2466    0    0    2466    B313   ANDRES, BECKY                          TRANSFER             09/03/16 03:56:15   FIELD_EVENT_DISPATCH   -119.2538178   40.7526
BMAN166261   BLM   TRAFFIC STOP    GATE ROAD M.5               Gate Road Response Area   CREATE   0      0    0    750     0    0    750     B311   DEAN, JUSTIN                           CITATION             09/03/16 04:06:38   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN166262   BLM   PUBLIC CONTACT DEEP PLAYA ROBOHEART         9 O'clock Response Area   CREATE   0      0    0    812     0    0    812     B328   WOOD, NICHOLAS                         CITATION             09/03/16 04:15:28   FIELD_EVENT_DISPATCH   -119.195093    40.8005
BMAN166263   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area   CREATE   0      0    0    230     0    0    230     B311   DEAN, JUSTIN                           VERBAL WARNING       09/03/16 04:19:25   FIELD_EVENT_DISPATCH   -119.2538178   40.7526
BMAN166264   BLM   PUBLIC CONTACT GATE RD 1.5                  Gate Road Response Area   CREATE   0      0    0    9       0    0    9       K322   CARPENTER, MICHAEL                     PUBLIC ASSIST        09/03/16 04:24:01   FIELD_EVENT_DISPATCH   -119.2538178   40.7526
BMAN166265   BLM   PUBLIC CONTACT 330 ESP                      3 O'clock Response Area   CREATE   0      0    0    9       0    0    9       B325   PETERSEN, MARK                         PUBLIC ASSIST        09/03/16 04:34:51   FIELD_EVENT_DISPATCH   -119.2019551   40.7805
BMAN166266   BLM   TRAFFIC STOP    GATE RD MM2                 Gate Road Response Area   CREATE   0      0    0    370     0    0    370     B312   BOONE, TRENT                           VERBAL WARNING       09/03/16 04:37:41   FIELD_EVENT_DISPATCH   -119.2488794   40.7588
BMAN166267   BLM   PUBLIC CONTACT JOC                          Perimeter Response Area   CREATE   0      0    0    9       0    0    9       B317   CULVER, STEVON                         PUBLIC ASSIST        09/03/16 04:39:12   FIELD_EVENT_DISPATCH   -119.2335418   40.78
BMAN166268   BLM   PUBLIC CONTACT JOC                          Perimeter Response Area   CREATE   0      0    0    4       0    0    4       B317   CULVER, STEVON                         PUBLIC ASSIST        09/03/16 04:39:25   FIELD_EVENT_DISPATCH   -119.2335418   40.78
BMAN166269   BLM   PUBLIC CONTACT JOC                          Perimeter Response Area   CREATE   0      0    0    3       0    0    3       B317   CULVER, STEVON                         PUBLIC ASSIST        09/03/16 04:39:32   FIELD_EVENT_DISPATCH   -119.2335418   40.78
BMAN166270   BLM   TRAFFIC STOP    GATE RD M2                  Gate Road Response Area   CREATE   0      0    0    627     0    0    627     B313   ANDRES, BECKY                          VERBAL WARNING RPT   09/03/16 04:42:18   FIELD_EVENT_DISPATCH   -119.2488794   40.7588
BMAN166271   BLM   TRESPASS        @Point 2                    Perimeter Response Area   CREATE   0      0    0    309     0    0    309     B323   R210                                   NO ACTION            09/03/16 04:45:32   FIELD_EVENT_DISPATCH   -119.21945     40.806
BMAN166272   BLM   PUBLIC CONTACT DEEP PLAYA                   9 O'clock Response Area   CREATE   0      0    0    9       0    0    9       K316   MAGALLON, CHRIS                        PUBLIC ASSIST        09/03/16 04:45:38   FIELD_EVENT_DISPATCH   -119.195093    40.8005
BMAN166273   BLM   PUBLIC CONTACT DEEP PLAYA                   9 O'clock Response Area   CREATE   0      1    1    8       1    1    8       K316   MAGALLON, CHRIS                        PUBLIC ASSIST        09/03/16 04:45:53   FIELD_EVENT_DISPATCH   -119.195093    40.8005
BMAN166274   BLM   TRAFFIC STOP    gate road M1.5              Gate Road Response Area   CREATE   0      0    0    3506    0    0    3506    B312   BOONE, TRENT                           TRANSFER             09/03/16 05:19:56   FIELD_EVENT_DISPATCH   -119.251871    40.7548
BMAN166275   BLM   PUBLIC CONTACT DEEP PLAYA                   9 O'clock Response Area   CREATE   0      0    0    6       0    0    6       B328   WOOD, NICHOLAS                         PUBLIC ASSIST        09/03/16 05:22:01   FIELD_EVENT_DISPATCH   -119.195115    40.8005
BMAN166276   BLM   PUBLIC CONTACT DEEP PLAYA                   9 O'clock Response Area   CREATE   0      0    0    6       0    0    6       B328   WOOD, NICHOLAS                         PUBLIC ASSIST        09/03/16 05:22:08   FIELD_EVENT_DISPATCH   -119.195115    40.8005
BMAN166277   BLM   PUBLIC CONTACT DEEP PLAYA                   9 O'clock Response Area   CREATE   0      0    0    7       0    0    7       B328   WOOD, NICHOLAS                         PUBLIC ASSIST        09/03/16 05:22:16   FIELD_EVENT_DISPATCH   -119.195115    40.8005
BMAN168032   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 05:23:08                          -119.20965     40.7799
BMAN168035   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 05:23:08                          -119.20965     40.7799
BMAN168033   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 05:23:08                          -119.20965     40.7799
BMAN168037   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 05:23:08                          -119.20965     40.7799
BMAN168034   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 05:23:08                          -119.20965     40.7799
BMAN168036   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 05:23:08                          -119.20965     40.7799
BMAN166278   BLM   PUBLIC CONTACT 530 B                        3 O'clock Response Area   CREATE   0      0    0    13      0    0    13      B317   CULVER, STEVON                         PUBLIC ASSIST        09/03/16 05:31:52   FIELD_EVENT_DISPATCH   -119.2121867   40.7789
BMAN166279   BLM   PUBLIC CONTACT 200 A                        3 O'clock Response Area   CREATE   0      0    0    444     0    0    444     B315   BLEVINS, COLE                          CITATION             09/03/16 05:59:06   FIELD_EVENT_DISPATCH   -119.1962213   40.7843
BMAN166280   BLM   PUBLIC CONTACT DEEP PLAYA                   9 O'clock Response Area   CREATE   0      0    0    7       0    0    7       K316   MAGALLON, CHRIS                        PUBLIC ASSIST        09/03/16 06:06:26   FIELD_EVENT_DISPATCH   -119.195136    40.8005
BMAN166281   BLM   TRAFFIC STOP    430 L                       3 O'clock Response Area   CREATE   0      0    0    324     0    0    324     B314   LASHER, NICHOLAS S                     VERBAL WARNING       09/03/16 06:08:25   FIELD_EVENT_DISPATCH   -119.2064761   40.7711
BMAN166282   BLM   TRAFFIC STOP    GATE RD 1.5                 Gate Road Response Area   CREATE   0      0    0    380     0    0    380     B313   ANDRES, BECKY                          VERBAL WARNING RPT   09/03/16 06:13:33   FIELD_EVENT_DISPATCH   -119.2538178   40.7526
BMAN166283   BLM   PUBLIC CONTACT 1000 D                       9 O'clock Response Area   CREATE   0      0    0    29      0    0    29      B300   SULLIVAN, DEBORAH                      PUBLIC ASSIST        09/03/16 06:19:29   FIELD_EVENT_DISPATCH   -119.2098406   40.7961
BMAN168038   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 06:23:08                          -119.20965     40.7799
BMAN168039   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 06:23:08                          -119.20965     40.7799
BMAN168040   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 06:23:08                          -119.20965     40.7799
BMAN168041   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 06:23:08                          -119.20965     40.7799
BMAN168042   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 06:23:08                          -119.20965     40.7799
BMAN166284   BLM   PUBLIC CONTACT 1000 D                       9 O'clock Response Area   CREATE   0      0    0    9       0    0    9       B300   SULLIVAN, DEBORAH                      PUBLIC ASSIST        09/03/16 06:32:14   FIELD_EVENT_DISPATCH   -119.2098406   40.7961
BMAN166285   BLM   PUBLIC CONTACT 1000 D                       9 O'clock Response Area   CREATE   0      0    0    6       0    0    6       B300   SULLIVAN, DEBORAH                      PUBLIC ASSIST        09/03/16 06:32:31   FIELD_EVENT_DISPATCH   -119.2098406   40.7961
BMAN166286   BLM   PUBLIC CONTACT 1000 D                       9 O'clock Response Area   CREATE   0      0    0    8       0    0    8       B300   SULLIVAN, DEBORAH                      PUBLIC ASSIST        09/03/16 06:32:42   FIELD_EVENT_DISPATCH   -119.2098406   40.7961
BMAN166287   BLM   TRAFFIC STOP    GATE RD .5                  Gate Road Response Area   CREATE   0      0    0    212     0    0    212     B312   BOONE, TRENT                           VERBAL WARNING       09/03/16 06:35:34   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN166289   BLM   HAZMAT          @200 J:potties              3 O'clock Response Area   CREATE   54               6909              6855                                Schultz, Angela   TRANSFER             09/03/16 06:41:44                          -119.18871     40.7828
BMAN166288   BLM   PUBLIC CONTACT @0200B                       3 O'clock Response Area   CREATE   0      0    0    9       0    0    9       B315   BLEVINS, COLE                          PUBLIC ASSIST        09/03/16 06:42:31   FIELD_EVENT_DISPATCH   -119.190738    40.784
BMAN166290   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area   CREATE   0      0    0    408     0    0    408     B311   DEAN, JUSTIN                           VERBAL WARNING       09/03/16 06:59:05   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN168050   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 07:01:31                          -119.20965     40.7799
BMAN168049   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 07:01:31                          -119.20965     40.7799
BMAN168053   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 07:01:31                          -119.20965     40.7799
BMAN168057   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 07:01:31                          -119.20965     40.7799
BMAN168059   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                0                 0                                                     NO ACTION            09/03/16 07:01:31                          -119.20965     40.7799




                                                                                                                                                                                                                                                    ER00071
BMAN168060   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 07:01:31                          -119.20965     40.7799
BMAN168051
BMAN168052
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 255 of 499
                                                                3 O'clock Response Area
                                                                3 O'clock Response Area
                                                                                                   0
                                                                                                   0
                                                                                                                       0
                                                                                                                       0
                                                                                                                                            0
                                                                                                                                            0
                                                                                                                                                                                                     NO ACTION
                                                                                                                                                                                                     NO ACTION
                                                                                                                                                                                                                      09/03/16 07:01:31
                                                                                                                                                                                                                      09/03/16 07:01:31
                                                                                                                                                                                                                                                                 -119.20965
                                                                                                                                                                                                                                                                 -119.20965
                                                                                                                                                                                                                                                                                40.7799
                                                                                                                                                                                                                                                                                40.7799
BMAN168054   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 07:01:31                          -119.20965     40.7799
BMAN168056   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 07:01:31                          -119.20965     40.7799
BMAN168058   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 07:01:31                          -119.20965     40.7799
BMAN168061   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 07:01:31                          -119.20965     40.7799
BMAN168063   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 07:01:31                          -119.20965     40.7799
BMAN168064   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 07:01:31                          -119.20965     40.7799
BMAN168055   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 07:01:31                          -119.20965     40.7799
BMAN168062   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 07:01:31                          -119.20965     40.7799
BMAN168065   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 07:01:31                          -119.20965     40.7799
BMAN166292   BLM   HAZMAT          @815 J                       9 O'clock Response Area   CREATE   0     0      0      5451   0      0      5451   B323   R210                                       TRANSFER         09/03/16 07:01:57   FIELD_EVENT_DISPATCH   -119.22341     40.7918
BMAN166291   BLM   TRAFFIC STOP    ENTRANCE RD MM2              Gate Road Response Area   CREATE   0     0      0      381    0      0      381    B321   CUNNINGHAM, STEVE                          VERBAL WARNING   09/03/16 07:02:04   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN166293   BLM   PUBLIC CONTACT 0630L                         3 O'clock Response Area   CREATE   0     0      0      20     0      0      20     B315   BLEVINS, COLE                              PUBLIC ASSIST    09/03/16 07:09:53   FIELD_EVENT_DISPATCH   -119.190738    40.784
BMAN166294   BLM   PUBLIC CONTACT 0630L                         3 O'clock Response Area   CREATE   0     0      0      13     0      0      13     B315   BLEVINS, COLE                              PUBLIC ASSIST    09/03/16 07:10:22   FIELD_EVENT_DISPATCH   -119.190738    40.784
BMAN166295   BLM   PUBLIC CONTACT 0630L                         3 O'clock Response Area   CREATE   0     0      0      10     0      0      10     B315   BLEVINS, COLE                              PUBLIC ASSIST    09/03/16 07:10:44   FIELD_EVENT_DISPATCH   -119.190738    40.784
BMAN166296   BLM   TRAFFIC STOP    GATE .5                      Gate Road Response Area   CREATE   0     0      0      355    0      0      355    B311   DEAN, JUSTIN                               VERBAL WARNING   09/03/16 07:25:23   FIELD_EVENT_DISPATCH   -119.26672     40.7466
BMAN166297   BLM   PUBLIC CONTACT GREETERS                      3 O'clock Response Area   CREATE   0     0      0      16     0      0      16     B315   BLEVINS, COLE                              PUBLIC ASSIST    09/03/16 07:35:59   FIELD_EVENT_DISPATCH   -119.190738    40.784
BMAN166298   BLM   PUBLIC CONTACT GREETERS                      3 O'clock Response Area   CREATE   0     0      0      12     0      0      12     B315   BLEVINS, COLE                              PUBLIC ASSIST    09/03/16 07:36:22   FIELD_EVENT_DISPATCH   -119.190738    40.784
BMAN166299   BLM   PUBLIC CONTACT GREETERS                      3 O'clock Response Area   CREATE   0     0      0      11     0      0      11     B315   BLEVINS, COLE                              PUBLIC ASSIST    09/03/16 07:36:42   FIELD_EVENT_DISPATCH   -119.190738    40.784
BMAN166300   BLM   PUBLIC CONTACT GREETERS                      3 O'clock Response Area   CREATE   0     0      0      10     0      0      10     B315   BLEVINS, COLE                              PUBLIC ASSIST    09/03/16 07:37:02   FIELD_EVENT_DISPATCH   -119.190738    40.784
BMAN166301   BLM   PUBLIC CONTACT GREETERS                      3 O'clock Response Area   CREATE   0     0      0      10     0      0      10     B315   BLEVINS, COLE                              PUBLIC ASSIST    09/03/16 07:37:30   FIELD_EVENT_DISPATCH   -119.190738    40.784
BMAN166302   BLM   PUBLIC CONTACT GREETERS                      3 O'clock Response Area   CREATE   0     0      0      10     0      0      10     B315   BLEVINS, COLE                              PUBLIC ASSIST    09/03/16 07:37:51   FIELD_EVENT_DISPATCH   -119.190738    40.784
BMAN166303   BLM   PUBLIC CONTACT GREETERS                      3 O'clock Response Area   CREATE   0     0      0      10     0      0      10     B315   BLEVINS, COLE                              PUBLIC ASSIST    09/03/16 07:38:08   FIELD_EVENT_DISPATCH   -119.190738    40.784
BMAN166304   BLM   PUBLIC CONTACT GREETERS                      3 O'clock Response Area   CREATE   0     0      0      9      0      0      9      B315   BLEVINS, COLE                              PUBLIC ASSIST    09/03/16 07:38:25   FIELD_EVENT_DISPATCH   -119.190738    40.784
BMAN166305   BLM   PUBLIC CONTACT GREETERS                      3 O'clock Response Area   CREATE   0     0      0      8      0      0      8      B315   BLEVINS, COLE                              PUBLIC ASSIST    09/03/16 07:38:51   FIELD_EVENT_DISPATCH   -119.190738    40.784
BMAN166306   BLM   PUBLIC CONTACT GREETERS                      3 O'clock Response Area   CREATE   0     0      0      15     0      0      15     B315   BLEVINS, COLE                              PUBLIC ASSIST    09/03/16 07:39:07   FIELD_EVENT_DISPATCH   -119.190738    40.784
BMAN166307   BLM   ASSAULT         @515 E                       3 O'clock Response Area   COPY     512   2997   2997   3792   2997   2997   3792   B113   BOXX, MELISSA J     Metteer, Jessica       LE ASSIST        09/03/16 07:44:14                          -119.21184     40.7766
BMAN166308   BLM   ASSAULT         @515 E                       3 O'clock Response Area   CREATE   29    120    580    1580   91     551    1551   B315   BLEVINS, COLE       Ford, Cassandra        LE ASSIST        09/03/16 07:45:50   DISPATCH               -119.21184     40.7766
BMAN168071   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168072   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168074   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168076   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168078   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168081   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168083   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168084   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168086   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168092   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168095   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168098   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168101   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168102   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168106   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168112   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168116   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168067   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168069   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168073   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168077   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168079   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168080   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168087   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168089   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168091   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168093   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168094   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168096   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168107   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168111   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168068   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168070   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168085   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168090   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168097   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168099   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168100   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168105   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168108   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168109   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168110   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168113   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168114   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168115   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168075   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168082   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168088   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168103   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168104   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168117   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN168118   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 08:01:31                          -119.20965     40.7799
BMAN166309   BLM   PUBLIC CONTACT ROBO HEART                    Perimeter Response Area   CREATE   0     0      0      938    0      0      938    K112   STOLTS, DAVID                              CITATION         09/03/16 08:11:04   FIELD_EVENT_DISPATCH   -119.232688    40.7797
BMAN166310   BLM   ASSAULT         @Station 6                   3 O'clock Response Area   COPY     87    236    1881   1893   236    1881   1893   B113   BOXX, MELISSA J     Broderson, Christian   LE ASSIST        09/03/16 08:16:36   Ops2                   -119.21003     40.78
BMAN166311   BLM   PUBLIC CONTACT ROBO HEART RAVE               Perimeter Response Area   CREATE   0     0      0      776    0      0      776    B100   LLOYD, RICHARD                             CITATION         09/03/16 08:21:03   FIELD_EVENT_DISPATCH   -119.1946      40.8033
BMAN166313   BLM   PUBLIC CONTACT ROBO HEART RAVE               Perimeter Response Area   CREATE   0     0      0      510    0      0      510    B124   FELIX, ERNESTO                             CITATION         09/03/16 08:30:24   FIELD_EVENT_DISPATCH   -119.18871     40.7693
BMAN166314   BLM   PUBLIC CONTACT 0530G                         3 O'clock Response Area   CREATE   0     0      0      61     0      0      61     B126   ROMERO, CLAYTON                            PUBLIC ASSIST    09/03/16 08:38:31   FIELD_EVENT_DISPATCH   -119.21593     40.7739
BMAN166315   BLM   PUBLIC CONTACT 0530G                         3 O'clock Response Area   CREATE   0     0      0      22     0      0      22     B126   ROMERO, CLAYTON                            PUBLIC ASSIST    09/03/16 08:39:43   FIELD_EVENT_DISPATCH   -119.21344     40.7772
                                  ROBO HEART RAVE PT 2.5 NEAR
BMAN166316   BLM   PUBLIC CONTACT                               9 O'clock Response Area   CREATE   0     0      0      858    0      0      858    B110   R158                                       PUBLIC ASSIST    09/03/16 08:43:55   FIELD_EVENT_DISPATCH   -119.194578    40.8016
                                  TRASH                                                                                                                   MARSOOBIAN, JASON
BMAN166318   BLM   PUBLIC CONTACT ROBO HEART RAVE               9 O'clock Response Area   CREATE   0     0      0      1153   0      0      1153   B121                                              CITATION         09/03/16 08:55:56   FIELD_EVENT_DISPATCH   -119.197668    40.7939
                                                                                                                                                          A
BMAN166317   BLM   PUBLIC CONTACT ROBO HEART RAVE               9 O'clock Response Area   CREATE   0     0      0      903    0      0      903    K112   STOLTS, DAVID                              CITATION         09/03/16 08:55:56   FIELD_EVENT_DISPATCH   -119.194428    40.8018
BMAN166319   BLM   PUBLIC CONTACT .3 DEEP PLAYA                 9 O'clock Response Area   CREATE   0     0      0      4410   0      0      4410   B122   MOE, THEODORE                              PUBLIC ASSIST    09/03/16 08:56:59   FIELD_EVENT_DISPATCH   -119.193163    40.8009
BMAN168121   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 09:01:31                          -119.20965     40.7799
BMAN168122   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 09:01:31                          -119.20965     40.7799
BMAN168133   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 09:01:31                          -119.20965     40.7799
BMAN168134   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 09:01:31                          -119.20965     40.7799
BMAN168141   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 09:01:31                          -119.20965     40.7799
BMAN168142   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 09:01:31                          -119.20965     40.7799
BMAN168119   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 09:01:31                          -119.20965     40.7799
BMAN168123   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 09:01:31                          -119.20965     40.7799
BMAN168124   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 09:01:31                          -119.20965     40.7799
BMAN168130   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 09:01:31                          -119.20965     40.7799
BMAN168135   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 09:01:31                          -119.20965     40.7799
BMAN168138   BLM   PUBLIC CONTACT @BLM Mobile Command Center    3 O'clock Response Area            0                   0                    0                                                        NO ACTION        09/03/16 09:01:31                          -119.20965     40.7799




                                                                                                                                                                                                                                                          ER00072
BMAN168139   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 09:01:31                          -119.20965     40.7799
BMAN168143
BMAN168126
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 256 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                                    0
                                                                                                                    0
                                                                                                                                        0
                                                                                                                                        0
                                                                                                                                                                                             NO ACTION
                                                                                                                                                                                             NO ACTION
                                                                                                                                                                                                             09/03/16 09:01:31
                                                                                                                                                                                                             09/03/16 09:01:31
                                                                                                                                                                                                                                                        -119.20965
                                                                                                                                                                                                                                                        -119.20965
                                                                                                                                                                                                                                                                       40.7799
                                                                                                                                                                                                                                                                       40.7799
BMAN168127   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 09:01:31                          -119.20965     40.7799
BMAN168131   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 09:01:31                          -119.20965     40.7799
BMAN168132   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 09:01:31                          -119.20965     40.7799
BMAN168120   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 09:01:31                          -119.20965     40.7799
BMAN168125   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 09:01:31                          -119.20965     40.7799
BMAN168128   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 09:01:31                          -119.20965     40.7799
BMAN168129   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 09:01:31                          -119.20965     40.7799
BMAN168136   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 09:01:31                          -119.20965     40.7799
BMAN168137   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 09:01:31                          -119.20965     40.7799
BMAN168140   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 09:01:31                          -119.20965     40.7799
BMAN166320   BLM   PUBLIC CONTACT ROBO HEART RAVE              9 O'clock Response Area   COPY     425   592   592   602     592   592   602     K112   STOLTS, DAVID                         CANCEL          09/03/16 09:03:00   FIELD_EVENT_DISPATCH   -119.194428    40.8018
BMAN166321   BLM   PUBLIC CONTACT ROBO HEART RAVE              Perimeter Response Area   CREATE   0     0     0     80      0     0     80      K123   RICE, CHRISTOPHER                     CITATION        09/03/16 09:04:40   FIELD_EVENT_DISPATCH   -119.18871     40.7693
BMAN166322   BLM   PUBLIC CONTACT ROBO HEART RAVE              9 O'clock Response Area   COPY     655   110   110   7812    110   110   7812    B100   LLOYD, RICHARD                        NO ACTION       09/03/16 09:06:50   FIELD_EVENT_DISPATCH   -119.194428    40.8018
                                                                                                                                                       MARSOOBIAN, JASON
BMAN166323   BLM   TRESPASS        @D Lot                      Perimeter Response Area   CREATE   73    332   768   12543   259   695   12470   B121                        Chalup, Strata   CITATION        09/03/16 09:13:18   911                    -119.23762     40.7605
                                                                                                                                                       A
BMAN166324   BLM   PUBLIC CONTACT 900 ES                       9 O'clock Response Area   CREATE   0     0     0     7       0     0     7       B117   CHAIDEZ, GONZALO                      PUBLIC ASSIST   09/03/16 09:15:14   FIELD_EVENT_DISPATCH   -119.212805    40.7913
BMAN166405   BLM   INVESTIGATION   ROBO HEART RAVE             9 O'clock Response Area   CREATE   0     0     0     1295    0     0     1295    B115   JOHNSON, RAYMOND I                    CITATION        09/03/16 09:19:28   FIELD_EVENT_DISPATCH   -119.194428    40.8018
BMAN166406   BLM   ASSAULT         @915 G                      9 O'clock Response Area   CREATE   25    121   292   785     96    267   760     K123   RICE, CHRISTOPHER    Chalup, Strata   NO ACTION       09/03/16 09:40:07                          -119.21603     40.7959
BMAN166407   BLM   PUBLIC CONTACT PT 3                         Perimeter Response Area   CREATE   0     0     0     11      0     0     11      B128   FONKEN, PETER                         PUBLIC ASSIST   09/03/16 09:51:20   FIELD_EVENT_DISPATCH   -119.185603    40.8022
BMAN166435   BLM   PUBLIC CONTACT ROBO HEART RAVE              9 O'clock Response Area   CREATE   0     0     0     337     0     0     337     B110   SONES, BRADLEY P                      CITATION        09/03/16 09:56:09   FIELD_EVENT_DISPATCH   -119.194515    40.8007
BMAN168145   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168149   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168153   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168154   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168163   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168164   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168151   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168152   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168161   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168162   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168166   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168170   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168147   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168148   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168150   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168155   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168158   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168159   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168160   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168165   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168168   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168169   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168146   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168156   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168157   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN168167   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:01:31                          -119.20965     40.7799
BMAN166635   BLM   PUBLIC CONTACT 930 G                        9 O'clock Response Area   CREATE   0     0     0     12      0     0     12      B117   CHAIDEZ, GONZALO                      PUBLIC ASSIST   09/03/16 10:02:49   FIELD_EVENT_DISPATCH   -119.2143163   40.7968
BMAN166694   BLM   TRAFFIC STOP    745 L                       9 O'clock Response Area   CREATE   0     0     0     351     0     0     351     B113   BOXX, MELISSA J                       NO ACTION       09/03/16 10:07:09   FIELD_EVENT_DISPATCH   -119.2263722   40.7884
BMAN166709   BLM   PUBLIC CONTACT 930 G                        9 O'clock Response Area   CREATE   0     0     0     158     0     0     158     B117   R224                                  PUBLIC ASSIST   09/03/16 10:07:38   FIELD_EVENT_DISPATCH   -119.2143163   40.7968
BMAN166765   BLM   PUBLIC CONTACT LIGHTHOUSE                   9 O'clock Response Area   CREATE   0     0     0     5314    0     0     5314    B129   SMITH, IRA                            CITATION        09/03/16 10:10:44   FIELD_EVENT_DISPATCH   -119.202583    40.7964
BMAN166810   BLM   TRAFFIC STOP    745 L                       9 O'clock Response Area   CREATE   0     0     0     33      0     0     33      B113   BOXX, MELISSA J                       NO ACTION       09/03/16 10:13:17   FIELD_EVENT_DISPATCH   -119.2263722   40.7884
BMAN168175   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168177   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168178   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168179   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168180   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168185   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168188   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168189   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168196   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168197   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168200   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168201   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168202   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168208   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168209   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168210   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168213   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168214   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168223   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168224   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168173   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168174   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168183   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168184   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168190   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168195   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168198   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168199   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168203   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168204   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168211   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168212   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168218   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168219   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168220   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168221   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168222   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168171   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168181   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168182   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168186   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168193   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168194   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168205   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168206   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168217   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168172   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168176   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168187   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168191   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799
BMAN168192   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                   0                                                    NO ACTION       09/03/16 10:18:24                          -119.20965     40.7799




                                                                                                                                                                                                                                                 ER00073
BMAN168207   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 10:18:24                          -119.20965     40.7799
BMAN168215
BMAN168216
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 257 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                      0
                                                                                                      0
                                                                                                                   0
                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                                                    NO ACTION
                                                                                                                                                                    NO ACTION
                                                                                                                                                                                     09/03/16 10:18:24
                                                                                                                                                                                     09/03/16 10:18:24
                                                                                                                                                                                                                                -119.20965
                                                                                                                                                                                                                                -119.20965
                                                                                                                                                                                                                                               40.7799
                                                                                                                                                                                                                                               40.7799
BMAN166811   BLM   TRAFFIC STOP    ENTRANCE RD MM2.5           Perimeter Response Area       CREATE   0   0   0    1165   0   0    1165   B113   BOXX, MELISSA J    VERBAL WARNING   09/03/16 10:27:53   FIELD_EVENT_DISPATCH   -119.2376234   40.7605
BMAN166813   BLM   PUBLIC CONTACT @0300D                       3 O'clock Response Area       CREATE   0   0   0    104    0   0    104    B126   ROMERO, CLAYTON    PUBLIC ASSIST    09/03/16 10:40:14   FIELD_EVENT_DISPATCH   -119.198183    40.78
BMAN166812   BLM   PUBLIC CONTACT PT 3                         Perimeter Response Area       CREATE   0   0   0    6      0   0    6      B128   FONKEN, PETER      PUBLIC ASSIST    09/03/16 10:40:29   FIELD_EVENT_DISPATCH   -119.185603    40.8022
BMAN166814   BLM   PUBLIC CONTACT @0300D                       3 O'clock Response Area       CREATE   0   0   0    153    0   0    153    B126   ROMERO, CLAYTON    PUBLIC ASSIST    09/03/16 10:42:44   FIELD_EVENT_DISPATCH   -119.198506    40.7828
BMAN166815   BLM   PUBLIC CONTACT @0300D                       3 O'clock Response Area       CREATE   0   0   0    92     0   0    92     B126   ROMERO, CLAYTON    PUBLIC ASSIST    09/03/16 10:45:58   FIELD_EVENT_DISPATCH   -119.197111    40.7823
BMAN166816   BLM   TRAFFIC STOP    ENTRANCE RD MM 2.5          Gate Road Response Area       CREATE   0   0   0    131    0   0    131    B113   BOXX, MELISSA J    VERBAL WARNING   09/03/16 10:48:13   FIELD_EVENT_DISPATCH   -119.246098    40.7624
BMAN166817   BLM   PUBLIC CONTACT 700 K                        9 O'clock Response Area       CREATE   0   0   0    17     0   0    17     B116   NALEN, SHANE       PUBLIC ASSIST    09/03/16 10:57:58   FIELD_EVENT_DISPATCH   -119.2250312   40.7826
BMAN166818   BLM   PUBLIC CONTACT 700 K                        9 O'clock Response Area       CREATE   0   0   0    4      0   0    4      B116   NALEN, SHANE       PUBLIC ASSIST    09/03/16 11:01:14   FIELD_EVENT_DISPATCH   -119.2250312   40.7826
BMAN166819   BLM   PUBLIC CONTACT @0545D                       Perimeter Response Area       CREATE   0   0   0    1135   0   0    1135   B117   CHAIDEZ, GONZALO   NO ACTION        09/03/16 11:01:14   FIELD_EVENT_DISPATCH   -119.239018    40.7613
BMAN166820   BLM   PUBLIC CONTACT @0330 ES                     3 O'clock Response Area       CREATE   0   1   1    18     1   1    18     B126   ROMERO, CLAYTON    PUBLIC ASSIST    09/03/16 11:05:49   FIELD_EVENT_DISPATCH   -119.202796    40.7803
BMAN168228   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:18:24                          -119.20965     40.7799
BMAN168229   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:18:24                          -119.20965     40.7799
BMAN168225   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:18:24                          -119.20965     40.7799
BMAN168226   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:18:24                          -119.20965     40.7799
BMAN168227   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:18:24                          -119.20965     40.7799
BMAN168230   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168231   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168232   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168234   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168238   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168239   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168243   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168244   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168255   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168256   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168265   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168266   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168272   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168237   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168240   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168241   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168242   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168248   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168249   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168250   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168253   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168254   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168260   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168263   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168264   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168270   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168271   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168273   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168274   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168233   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168245   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168246   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168257   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168267   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168235   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168236   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168247   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168251   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168252   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168258   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168259   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168261   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168262   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168268   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN168269   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 11:22:48                          -119.20965     40.7799
BMAN166821   BLM   PUBLIC CONTACT 920 J                        9 O'clock Response Area       CREATE   0   0   0    153    0   0    153    B116   NALEN, SHANE       NO ACTION        09/03/16 11:25:35   FIELD_EVENT_DISPATCH   -119.2169632   40.7979
BMAN166822   BLM   MEDICAL         900 I                       9 O'clock Response Area       CREATE   0   0   0    978    0   0    978    B116   R130               TRANSFER         09/03/16 11:38:50   FIELD_EVENT_DISPATCH   -119.2188086   40.7958
BMAN166823   BLM   PUBLIC CONTACT MOBILE COMMAND               3 O'clock Response Area       CREATE   0   0   0    1329   0   0    1329   B113   BOXX, MELISSA J    LE ASSIST        09/03/16 11:43:11   FIELD_EVENT_DISPATCH   -119.2096516   40.7799
BMAN166824   BLM   PUBLIC CONTACT TREGO HOT SPRINGS            Outside Event Response Area   CREATE   0   0   0    4      0   0    4      B128   FONKEN, PETER      PUBLIC ASSIST    09/03/16 12:04:21   FIELD_EVENT_DISPATCH   -119.1164927   40.7719
BMAN166825   BLM   PUBLIC CONTACT 300 A                        3 O'clock Response Area       CREATE   0   0   0    26     0   0    26     B126   ROMERO, CLAYTON    PUBLIC ASSIST    09/03/16 12:05:27   FIELD_EVENT_DISPATCH   -119.1989692   40.7807
BMAN166826   BLM   PUBLIC CONTACT MOBILE COMMAND               3 O'clock Response Area       CREATE   0   0   20   411    0   20   411    B113   BOXX, MELISSA J    LE ASSIST        09/03/16 12:05:30   FIELD_EVENT_DISPATCH   -119.209621    40.7798
BMAN166827   BLM   TRAFFIC STOP    GATE ROAD                   Gate Road Response Area       CREATE   0   0   0    996    0   0    996    B124   FELIX, ERNESTO     VERBAL WARNING   09/03/16 12:06:19   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN168277   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168282   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168289   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168300   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168302   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168308   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168312   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168313   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168315   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168318   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168278   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168279   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168280   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168281   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168283   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168284   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168288   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168292   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168297   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168299   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168303   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168305   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168310   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168314   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168285   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168286   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168290   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168291   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168293   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168294   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168298   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168301   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168306   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168311   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0            0               0                                NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799




                                                                                                                                                                                                                         ER00074
BMAN168316   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168317
BMAN168275
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 258 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                  0
                                                                                                  0
                                                                                                                    0
                                                                                                                    0
                                                                                                                                         0
                                                                                                                                         0
                                                                                                                                                                                              NO ACTION
                                                                                                                                                                                              NO ACTION
                                                                                                                                                                                                               09/03/16 12:22:48
                                                                                                                                                                                                               09/03/16 12:22:48
                                                                                                                                                                                                                                                          -119.20965
                                                                                                                                                                                                                                                          -119.20965
                                                                                                                                                                                                                                                                         40.7799
                                                                                                                                                                                                                                                                         40.7799
BMAN168276   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168287   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168295   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168296   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168304   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168307   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN168309   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:22:48                          -119.20965     40.7799
BMAN166828   BLM   ASSAULT         @545 D                      3 O'clock Response Area   CREATE   26   156   882    1964    130   856    1938    I101   NARDINGER, JOSEPH    Chalup, Strata   LE ASSIST        09/03/16 12:25:54   911                    -119.21449     40.7785
BMAN166829   BLM   PUBLIC CONTACT THE MAN                      3 O'clock Response Area   CREATE   0    0     0      4       0     0      4       B100   LLOYD, RICHARD                        PUBLIC ASSIST    09/03/16 12:35:18   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN166830   BLM   PUBLIC CONTACT THE MAN                      3 O'clock Response Area   CREATE   0    0     0      6       0     0      6       B100   LLOYD, RICHARD                        PUBLIC ASSIST    09/03/16 12:37:37   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN168403   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:37:51                          -119.20965     40.7799
BMAN168402   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:37:51                          -119.20965     40.7799
BMAN168400   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:37:51                          -119.20965     40.7799
BMAN168401   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:37:51                          -119.20965     40.7799
BMAN168404   BLM   PUBLIC CONTACT @BLM Mobile Command Center                                      0                 0                    0                                                    NO ACTION        09/03/16 12:37:51                          -119.20965     40.7799
BMAN168405   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:45:53                          -119.20965     40.7799
BMAN168407   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:45:53                          -119.20965     40.7799
BMAN168409   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:45:53                          -119.20965     40.7799
BMAN168410   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:45:53                          -119.20965     40.7799
BMAN168411   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:45:53                          -119.20965     40.7799
BMAN168413   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:45:53                          -119.20965     40.7799
BMAN168408   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:45:53                          -119.20965     40.7799
BMAN168415   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:45:53                          -119.20965     40.7799
BMAN168406   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:45:53                          -119.20965     40.7799
BMAN168412   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:45:53                          -119.20965     40.7799
BMAN168414   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:45:53                          -119.20965     40.7799
BMAN168416   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:45:53                          -119.20965     40.7799
BMAN168417   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:46:48                          -119.20965     40.7799
BMAN168419   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:46:48                          -119.20965     40.7799
BMAN168420   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:46:48                          -119.20965     40.7799
BMAN168421   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:46:48                          -119.20965     40.7799
BMAN168423   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:46:48                          -119.20965     40.7799
BMAN168422   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:46:48                          -119.20965     40.7799
BMAN168425   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:46:48                          -119.20965     40.7799
BMAN168427   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:46:48                          -119.20965     40.7799
BMAN168429   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:46:48                          -119.20965     40.7799
BMAN168418   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:46:48                          -119.20965     40.7799
BMAN168428   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:46:48                          -119.20965     40.7799
BMAN168431   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:46:48                          -119.20965     40.7799
BMAN168424   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:46:48                          -119.20965     40.7799
BMAN168426   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:46:48                          -119.20965     40.7799
BMAN168430   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 12:46:48                          -119.20965     40.7799
BMAN166831   BLM   PUBLIC CONTACT THE LIGHTHOUSE               9 O'clock Response Area   CREATE   0    0     0      7       0     0      7       B100   LLOYD, RICHARD                        PUBLIC ASSIST    09/03/16 12:49:27   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN166832   BLM   TRAFFIC STOP    DEEP PLAYA                  9 O'clock Response Area   CREATE   0    0     0      9       0     0      9       B100   LLOYD, RICHARD                        NO ACTION        09/03/16 12:53:11   FIELD_EVENT_DISPATCH   -119.198055    40.7999
BMAN166833   BLM   PUBLIC CONTACT ROBO HEART RAVE              9 O'clock Response Area   CREATE   0    0     0      821     0     0      821     B100   LLOYD, RICHARD                        PUBLIC ASSIST    09/03/16 13:01:38   FIELD_EVENT_DISPATCH   -119.198055    40.7999
BMAN166834   BLM   TRAFFIC STOP    CLOCK 3                     3 O'clock Response Area   CREATE   0    0     0      21      0     0      21      B113   BOXX, MELISSA J                       NO ACTION        09/03/16 13:06:02   FIELD_EVENT_DISPATCH   -119.213143    40.7802
BMAN166835   BLM   INVESTIGATION   1000 C                      3 O'clock Response Area   CREATE   0    0     0      1141    0     0      1141    I102   GOOD, LOREN                           NO ACTION        09/03/16 13:12:19   FIELD_EVENT_DISPATCH   -119.21535     40.7788
BMAN166836   BLM   PUBLIC CONTACT ROBO HEART RAVE              9 O'clock Response Area   CREATE   0    0     0      4       0     0      4       B100   LLOYD, RICHARD                        PUBLIC ASSIST    09/03/16 13:14:37   FIELD_EVENT_DISPATCH   -119.194836    40.8005
BMAN166837   BLM   PUBLIC CONTACT THE TEMPLE                   9 O'clock Response Area   CREATE   0    0     0      367     0     0      367     B100   LLOYD, RICHARD                        NO ACTION        09/03/16 13:19:07   FIELD_EVENT_DISPATCH   -119.2000994   40.7912
BMAN166838   BLM   TRAFFIC STOP    MM3                         3 O'clock Response Area   CREATE   0    0     0      1624    0     0      1624    B113   BOXX, MELISSA J                       VERBAL WARNING   09/03/16 13:23:54   FIELD_EVENT_DISPATCH   -119.213143    40.7802
BMAN166839   BLM   PUBLIC CONTACT 915 ES                       9 O'clock Response Area   CREATE   0    0     0      604     0     0      604     B115   JOHNSON, RAYMOND I                    PUBLIC ASSIST    09/03/16 13:27:39   FIELD_EVENT_DISPATCH   -119.2119182   40.7918
BMAN166840   BLM   PUBLIC CONTACT 700 EP                       9 O'clock Response Area   CREATE   0    0     0      4       0     0      4       B126   ROMERO, CLAYTON                       PUBLIC ASSIST    09/03/16 13:28:26   FIELD_EVENT_DISPATCH   -119.215393    40.7853
BMAN166841   BLM   PUBLIC CONTACT 400 D                        3 O'clock Response Area   CREATE   0    0     0      8       0     0      8       B125   PAIVA, GEORGE                         PUBLIC ASSIST    09/03/16 13:28:55   FIELD_EVENT_DISPATCH   -119.2030526   40.7767
BMAN166842   BLM   PUBLIC CONTACT @The Temple                  9 O'clock Response Area   CREATE   0    0     0      64      0     0      64      B100   LLOYD, RICHARD                        NO ACTION        09/03/16 13:31:29   FIELD_EVENT_DISPATCH   -119.2001      40.7912
BMAN166843   BLM   TRAFFIC STOP    MM2.5                       Gate Road Response Area   CREATE   0    0     0      288     0     0      288     B124   FELIX, ERNESTO                        VERBAL WARNING   09/03/16 13:32:00   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN166846   BLM   ASSAULT         @Center Camp                3 O'clock Response Area   CREATE   81   525   1568   10604   444   1487   10523   I101   NARDINGER, JOSEPH    Chalup, Strata   EVICTION         09/03/16 13:35:12   911                    -119.21386     40.7808
BMAN166845   BLM   PUBLIC CONTACT 1000 D                       9 O'clock Response Area   CREATE   0    0     0      26      0     0      26      B100   LLOYD, RICHARD                        PUBLIC ASSIST    09/03/16 13:35:29   FIELD_EVENT_DISPATCH   -119.2098406   40.7961
BMAN166847   BLM   TRAFFIC STOP    MM 2.5                      Gate Road Response Area   CREATE   0    0     0      90      0     0      90      B127   MACHLER, FRANK                        NO ACTION        09/03/16 13:37:01   FIELD_EVENT_DISPATCH   -119.2429836   40.7645
BMAN166848   BLM   ASSIST          @530 L                      3 O'clock Response Area   CREATE   0    0     0      3618    0     0      3618    B115   R234                                  PUBLIC ASSIST    09/03/16 13:38:01   FIELD_EVENT_DISPATCH   -119.21652     40.7732
BMAN166849   BLM   TRAFFIC STOP    GATE RD                     Gate Road Response Area   CREATE   0    0     0      625     0     0      625     B124   FELIX, ERNESTO                        VERBAL WARNING   09/03/16 13:38:42   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN166850   BLM   TRAFFIC STOP    GATE RD MM2.5               Gate Road Response Area   CREATE   0    0     0      635     0     0      635     B127   MACHLER, FRANK                        VERBAL WARNING   09/03/16 13:39:09   FIELD_EVENT_DISPATCH   -119.249746    40.7577
BMAN168433   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168435   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168437   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168439   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168440   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168441   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168450   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168458   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168460   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168468   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168472   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168432   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168443   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168445   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168447   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168449   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168451   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168453   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168457   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168459   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168461   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168463   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168469   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168471   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168473   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168475   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168477   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168479   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168481   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168444   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168448   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168454   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168456   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168464   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168466   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168474   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168476   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168434   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168436   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168438   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area            0                 0                    0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799




                                                                                                                                                                                                                                                   ER00075
BMAN168442   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168446
BMAN168452
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 259 of 499
                                                               3 O'clock Response Area
                                                               3 O'clock Response Area
                                                                                                      0
                                                                                                      0
                                                                                                                         0
                                                                                                                         0
                                                                                                                                               0
                                                                                                                                               0
                                                                                                                                                                                                    NO ACTION
                                                                                                                                                                                                    NO ACTION
                                                                                                                                                                                                                     09/03/16 13:46:48
                                                                                                                                                                                                                     09/03/16 13:46:48
                                                                                                                                                                                                                                                                -119.20965
                                                                                                                                                                                                                                                                -119.20965
                                                                                                                                                                                                                                                                               40.7799
                                                                                                                                                                                                                                                                               40.7799
BMAN168455   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168462   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168465   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168467   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168470   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168478   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN168480   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 13:46:48                          -119.20965     40.7799
BMAN166852   BLM   TRAFFIC STOP     MM.5                       Gate Road Response Area       CREATE   0    0       0     1146    0       0     1146    B113   BOXX, MELISSA J                       VERBAL WARNING   09/03/16 13:50:00   FIELD_EVENT_DISPATCH   -119.245605    40.7631
BMAN166853   BLM   TRAFFIC STOP     GREETERS                   Gate Road Response Area       CREATE   0    0       0     4110    0       0     4110    B120   MILLER, JEFFERY                       CITATION         09/03/16 13:52:02   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN166854   BLM   PUBLIC CONTACT GRAVEL PT                    Perimeter Response Area       CREATE   0    0       0     56      0       0     56      B128   FONKEN, PETER                         VERBAL WARNING   09/03/16 13:52:26   FIELD_EVENT_DISPATCH   -119.267491    40.7838
BMAN166855   BLM   TRAFFIC STOP     MAIN RD                    Gate Road Response Area       CREATE   0    0       0     264     0       0     264     B127   MACHLER, FRANK                        VERBAL WARNING   09/03/16 13:52:28   FIELD_EVENT_DISPATCH   -119.249746    40.7576
BMAN166856   BLM   TRAFFIC STOP     GREETERS GATE              3 O'clock Response Area       CREATE   0    0       0     184     0       0     184     B125   R301                                  NO ACTION        09/03/16 13:58:44   FIELD_EVENT_DISPATCH   -119.203311    40.7766
BMAN166857   BLM   TRAFFIC STOP     GATE RD                    Gate Road Response Area       CREATE   0    0       0     1179    0       0     1179    B127   MACHLER, FRANK                        PUBLIC ASSIST    09/03/16 14:03:27   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN166858   BLM   PUBLIC CONTACT 500 K                        3 O'clock Response Area       CREATE   0    0       0     20      0       0     20      B100   LLOYD, RICHARD                        PUBLIC ASSIST    09/03/16 14:18:13   FIELD_EVENT_DISPATCH   -119.2114498   40.7723
BMAN166859   BLM   ASSIST           @1000 C                    9 O'clock Response Area       CREATE   92   27049         27056   26957         26964   I305   RICHARDSON, ERIC    Anderson, Bryan   VERBAL WARNING   09/03/16 14:18:46                          -119.20962     40.7955
                                                                                                                                                              MARSOOBIAN, JASON
BMAN166860   BLM   PUBLIC CONTACT CENTER CAMP                  3 O'clock Response Area       CREATE   0    0       0     10      0       0     10      B121                                         PUBLIC ASSIST    09/03/16 14:28:28   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
                                                                                                                                                              A
BMAN166861   BLM   TRAFFIC STOP     GREETERS                   Gate Road Response Area       CREATE   0    0       0     645     0       0     645     B127   MACHLER, FRANK                        VERBAL WARNING   09/03/16 14:30:31   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN166862   BLM   MEDICAL          815 G                      9 O'clock Response Area       CREATE   0    0       0     1054    0       0     1054    B126   R314                                  PUBLIC ASSIST    09/03/16 14:32:51   FIELD_EVENT_DISPATCH   -119.2210142   40.791
BMAN166863   BLM   PUBLIC CONTACT @The Temple                  9 O'clock Response Area       CREATE   0    0       0     180     0       0     180     B110   R158                                  PUBLIC ASSIST    09/03/16 14:39:17   FIELD_EVENT_DISPATCH   -119.2001      40.7912
BMAN166864   BLM   TRAFFIC STOP     BOX OFFICE                 Perimeter Response Area       CREATE   0    0       0     149     0       0     149     B127   MACHLER, FRANK                        NO ACTION        09/03/16 14:42:17   FIELD_EVENT_DISPATCH   -119.2384869   40.7612
BMAN166865   BLM   HAZMAT           450 G                      3 O'clock Response Area       CREATE   0    0       0     483     0       0     483     B100   LLOYD, RICHARD                        PUBLIC ASSIST    09/03/16 14:42:37   FIELD_EVENT_DISPATCH   -119.2092073   40.7746
BMAN168482   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168485   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168487   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168489   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168494   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168496   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168502   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168504   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168506   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168507   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168512   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168516   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168517   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168519   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168483   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168492   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168495   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168497   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168499   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168509   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168514   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168522   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168524   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168526   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168527   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168488   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168491   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168493   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168500   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168501   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168503   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168505   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168508   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168510   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168515   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168518   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168528   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168484   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168486   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168490   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168498   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168511   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168513   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168520   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168521   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168523   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN168525   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 14:46:48                          -119.20965     40.7799
BMAN166867   BLM   PUBLIC CONTACT 530 J                        3 O'clock Response Area       CREATE   0    0       0     4       0       0     4       B100   LLOYD, RICHARD                        PUBLIC ASSIST    09/03/16 14:50:53   FIELD_EVENT_DISPATCH   -119.2156521   40.7743
BMAN166868   BLM   TRAFFIC STOP     GATE                       Gate Road Response Area       CREATE   0    0       0     172     0       0     172     B127   MACHLER, FRANK                        NO ACTION        09/03/16 14:51:00   FIELD_EVENT_DISPATCH   -119.240713    40.7642
BMAN166869   BLM   ASSIST           POINT 4                    3 O'clock Response Area       CREATE   0    0       0     21      0       0     21      B128   FONKEN, PETER                         PUBLIC ASSIST    09/03/16 14:55:11   FIELD_EVENT_DISPATCH   -119.180093    40.7763
BMAN166870   BLM   TRAFFIC STOP     WILL CALL                  Perimeter Response Area       CREATE   0    0       0     353     0       0     353     B127   MACHLER, FRANK                        VERBAL WARNING   09/03/16 14:55:51   FIELD_EVENT_DISPATCH   -119.2394944   40.7618
BMAN166871   BLM   TRAFFIC STOP     MAIN GATE MM 2.5           Gate Road Response Area       CREATE   0    0       0     698     0       0     698     B127   MACHLER, FRANK                        VERBAL WARNING   09/03/16 15:04:39   FIELD_EVENT_DISPATCH   -119.239876    40.7631
BMAN166872   BLM   ASSIST           900 K                      9 O'clock Response Area       CREATE   0    0       0     27      0       0     27      B126   R314                                  PUBLIC ASSIST    09/03/16 15:07:17   FIELD_EVENT_DISPATCH   -119.2200297   40.7968
BMAN166875   BLM   ASSIST           @400 G                     3 O'clock Response Area       CREATE   0    0       0     2352    0       0     2352    B114   R192                                  PUBLIC ASSIST    09/03/16 15:07:27   FIELD_EVENT_DISPATCH   -119.20239     40.7748
BMAN166873   BLM   ASSIST           900 K                      9 O'clock Response Area       COPY     15   16      28    36      16      28    36      B126   ROMERO, CLAYTON                       PUBLIC ASSIST    09/03/16 15:07:32   FIELD_EVENT_DISPATCH   -119.2200297   40.7968
BMAN166876   BLM   PUBLIC CONTACT 900 perimeter                9 O'clock Response Area       CREATE   0    0       0     1581    0       0     1581    B129   SMITH, IRA                            CITATION         09/03/16 15:08:51   FIELD_EVENT_DISPATCH   -119.21683     40.7937
                                                                                                                                                              MARSOOBIAN, JASON
BMAN166877   BLM   TRAFFIC STOP     500 I                      3 O'clock Response Area       CREATE   0    0       0     15      0       0     15      B121                                         PUBLIC ASSIST    09/03/16 15:10:44   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
                                                                                                                                                              A
BMAN166878   BLM   TRAFFIC STOP     GATE RD                    Perimeter Response Area       CREATE   0    0       0     454     0       0     454     K123   RICE, CHRISTOPHER                     NO ACTION        09/03/16 15:11:26   FIELD_EVENT_DISPATCH   -119.18871     40.7693
BMAN166879   BLM   ASSIST           930 J                      9 O'clock Response Area       CREATE   0    0       0     34      0       0     34      B126   R314                                  PUBLIC ASSIST    09/03/16 15:12:00   FIELD_EVENT_DISPATCH   -119.218955    40.7985
BMAN166880   BLM   ASSIST           930 J                      9 O'clock Response Area       COPY     21   18            27      18            27      B126   ROMERO, CLAYTON                       PUBLIC ASSIST    09/03/16 15:12:20   FIELD_EVENT_DISPATCH   -119.218955    40.7985
BMAN166881   BLM   ASSIST           930 G                      9 O'clock Response Area       CREATE   0    0       0     33      0       0     33      B126   R314                                  PUBLIC ASSIST    09/03/16 15:14:19   FIELD_EVENT_DISPATCH   -119.218955    40.7985
BMAN166882   BLM   ASSIST           930 G                      9 O'clock Response Area       COPY     20   18            33      18            33      B126   ROMERO, CLAYTON                       PUBLIC ASSIST    09/03/16 15:14:39   FIELD_EVENT_DISPATCH   -119.218955    40.7985
BMAN166883   BLM   ASSIST           930 G                      9 O'clock Response Area       COPY     25   33            39      33            39      B126   ROMERO, CLAYTON                       PUBLIC ASSIST    09/03/16 15:14:44   FIELD_EVENT_DISPATCH   -119.218955    40.7985
BMAN166884   BLM   TRAFFIC STOP     GATE RD M 0                Outside Event Response Area   CREATE   0    0       0     5964    0       0     5964    B213   R182                                  CITATION         09/03/16 15:17:23   FIELD_EVENT_DISPATCH   -119.18871     40.7559
BMAN166885   BLM   TRAFFIC STOP     GATE RD                    Perimeter Response Area       CREATE   0    0       0     364     0       0     364     K123   RICE, CHRISTOPHER                     VERBAL WARNING   09/03/16 15:19:15   FIELD_EVENT_DISPATCH   -119.18871     40.7693
BMAN166889   BLM   ASSIST           915 L                      9 O'clock Response Area       CREATE   0    0       0     22      0       0     22      B126   ROMERO, CLAYTON                       PUBLIC ASSIST    09/03/16 15:35:57   FIELD_EVENT_DISPATCH   -119.218183    40.799
BMAN166890   BLM   PUBLIC CONTACT @330 I                       3 O'clock Response Area       CREATE   91   306     623   1637    215     532   1546    B117   CHAIDEZ, GONZALO    Schultz, David    PUBLIC ASSIST    09/03/16 15:38:41   OTHER                  -119.19772     40.7749
BMAN168529   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168532   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168536   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168537   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168541   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168549   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168550   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168551   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168553   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168555   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168560   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168561   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168563   BLM   PUBLIC CONTACT @BLM Mobile Command Center   3 O'clock Response Area                0                  0                     0                                                    NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799




                                                                                                                                                                                                                                                         ER00076
BMAN168531   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168539
BMAN168540
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 260 of 499
                                                                 3 O'clock Response Area
                                                                 3 O'clock Response Area
                                                                                                        0
                                                                                                        0
                                                                                                                            0
                                                                                                                            0
                                                                                                                                               0
                                                                                                                                               0
                                                                                                                                                                                                         NO ACTION
                                                                                                                                                                                                         NO ACTION
                                                                                                                                                                                                                          09/03/16 15:46:48
                                                                                                                                                                                                                          09/03/16 15:46:48
                                                                                                                                                                                                                                                                     -119.20965
                                                                                                                                                                                                                                                                     -119.20965
                                                                                                                                                                                                                                                                                    40.7799
                                                                                                                                                                                                                                                                                    40.7799
BMAN168543   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168545   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168548   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168558   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168530   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168533   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168535   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168538   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168544   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168552   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168554   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168556   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168557   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168562   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168564   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168534   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168542   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168546   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168547   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN168559   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 15:46:48                          -119.20965     40.7799
BMAN166893   BLM   ASSAULT         230 I CAMP GO FUCK YOURSELF   3 O'clock Response Area       COPY     96      25    90    1634   25    90    1634   B115   JOHNSON, RAYMOND I                          VERBAL WARNING   09/03/16 16:02:50   FIELD_EVENT_DISPATCH   -119.1912997   40.7797
                                                                                                                                                             BRASINGTON,
BMAN166894   BLM   PUBLIC CONTACT 230 I                          3 O'clock Response Area       CREATE   0       0     0     45     0     0     45     B114                                               NO ACTION        09/03/16 16:03:26   FIELD_EVENT_DISPATCH   -119.209771    40.7798
                                                                                                                                                             PATRICK
BMAN166895   BLM   MEDICAL         @600 E:HeBeGeBe healers       3 O'clock Response Area       CREATE   102     599   781   3046   497   679   2944   B128   FONKEN, PETER      Schultz, David           LE ASSIST        09/03/16 16:04:54   911                    -119.21639     40.7789
BMAN166897   BLM   ASSIST          1000 ESPLANADE                Perimeter Response Area       CREATE   0       0     0     45     0     0     45     B215   LLOYD, KENNETH                              PUBLIC ASSIST    09/03/16 16:44:20   FIELD_EVENT_DISPATCH   -119.21639     40.7654
BMAN166898   BLM   ASSIST          1000 ESPLANADE                Perimeter Response Area       COPY     15      34          42     34          42     B215   LLOYD, KENNETH                              PUBLIC ASSIST    09/03/16 16:44:35   FIELD_EVENT_DISPATCH   -119.21639     40.7654
BMAN166899   BLM   ASSIST          1000 ESPLANADE                Perimeter Response Area       COPY     20      53          61     53          61     B215   LLOYD, KENNETH                              PUBLIC ASSIST    09/03/16 16:44:40   FIELD_EVENT_DISPATCH   -119.21639     40.7654
BMAN166900   BLM   ASSIST          614 PROMENADE                 Perimeter Response Area       CREATE   0       0     0     43     0     0     43     K214   BOLES, TIMOTHY D                            PUBLIC ASSIST    09/03/16 16:50:53   FIELD_EVENT_DISPATCH   -119.21639     40.7654
BMAN166901   BLM   TRESPASS        @8 Mile Access                Gate Road Response Area       CREATE   59      485   714   7803   426   655   7744   B128   FONKEN, PETER        Conquergood, Heather   LE ASSIST        09/03/16 16:53:42   911                    -119.27787     40.7539
BMAN166902   BLM   ASSIST          POINT 2                       9 O'clock Response Area       CREATE   0       0     0     22     0     0     22     B125   PAIVA, GEORGE                               PUBLIC ASSIST    09/03/16 16:55:56   FIELD_EVENT_DISPATCH   -119.219453    40.806
BMAN166903   BLM   PUBLIC CONTACT SLUT GARDEN                    3 O'clock Response Area       COPY     56046   17    17    171    17    17    171    B226   BUCHANAN, STANLEY                           CITATION         09/03/16 16:57:21   FIELD_EVENT_DISPATCH   -119.1995959   40.7824
BMAN166904   BLM   TRAFFIC STOP    ENTRANCE RD .5                Perimeter Response Area       CREATE   0       0     0     819    0     0     819    K222   MANSEAU, CORY                               CITATION         09/03/16 16:57:26   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
BMAN166905   BLM   TRAFFIC STOP    ENTRANCE ED M 0               Gate Road Response Area       CREATE   0       0     0     324    0     0     324    B127   MACHLER, FRANK                              VERBAL WARNING   09/03/16 16:58:46   FIELD_EVENT_DISPATCH   -119.273993    40.7515
BMAN166906   BLM   TRAFFIC STOP    ENTRANCE RD M 0               Gate Road Response Area       CREATE   0       0     0     134    0     0     134    B127   MACHLER, FRANK                              VERBAL WARNING   09/03/16 17:04:38   FIELD_EVENT_DISPATCH   -119.273993    40.7515
                   COMPLIANCE
BMAN166907   BLM                   215 J                         9 O'clock Response Area       CREATE   0       1     1     6834   1     1     6834   B125   PAIVA, GEORGE                               VERBAL WARNING   09/03/16 17:04:47   FIELD_EVENT_DISPATCH   -119.219453    40.806
                   CHECK
BMAN166908   BLM   ASSIST          1000 PLAYA                    Perimeter Response Area       CREATE   0       0     0     21     0     0     21     B215   LLOYD, KENNETH                              PUBLIC ASSIST    09/03/16 17:09:23   FIELD_EVENT_DISPATCH   -119.21639     40.7654
BMAN166909   BLM   ASSIST          DEEP PLAYA                    3 O'clock Response Area       CREATE   0       0     0     56     0     0     56     B217   R220                                        PUBLIC ASSIST    09/03/16 17:10:47   FIELD_EVENT_DISPATCH   -119.191768    40.7919
BMAN166910   BLM   ASSIST          DEEP PLAYA                    3 O'clock Response Area       COPY     19      51          60     51          60     B217   GARCIA, BRIAN                               PUBLIC ASSIST    09/03/16 17:11:07   FIELD_EVENT_DISPATCH   -119.191768    40.7919
BMAN166911   BLM   ASSIST          DEEP PLAYA                    3 O'clock Response Area       COPY     31      66          74     66          74     B217   GARCIA, BRIAN                               PUBLIC ASSIST    09/03/16 17:11:18   FIELD_EVENT_DISPATCH   -119.191768    40.7919
BMAN166912   BLM   ASSIST          DEEP PLAYA                    3 O'clock Response Area       COPY     36      73          82     73          82     B217   GARCIA, BRIAN                               PUBLIC ASSIST    09/03/16 17:11:24   FIELD_EVENT_DISPATCH   -119.191768    40.7919
BMAN166913   BLM   ASSIST          DEEP PLAYA                    3 O'clock Response Area       COPY     43      79          88     79          88     B217   GARCIA, BRIAN                               PUBLIC ASSIST    09/03/16 17:11:30   FIELD_EVENT_DISPATCH   -119.191768    40.7919
BMAN166914   BLM   ASSIST          DEEP PLAYA                    3 O'clock Response Area       COPY     49      86          93     86          93     B217   GARCIA, BRIAN                               PUBLIC ASSIST    09/03/16 17:11:36   FIELD_EVENT_DISPATCH   -119.191768    40.7919
BMAN166917   BLM   ASSIST          THE MAN THE WHALE             9 O'clock Response Area       CREATE   0       0     0     169    0     0     169    B220   R333                                        PUBLIC ASSIST    09/03/16 17:13:50   FIELD_EVENT_DISPATCH   -119.211745    40.7825
BMAN166918   BLM   ASSIST          LIGHTHOUSE                    Perimeter Response Area       CREATE   0       0     0     33     0     0     33     B215   LLOYD, KENNETH                              PUBLIC ASSIST    09/03/16 17:14:04   FIELD_EVENT_DISPATCH   -119.21639     40.7654
BMAN166919   BLM   ASSIST          NW LIGHTHOUSE                 Perimeter Response Area       CREATE   0       0     0     735    0     0     735    B215   R199                                        PUBLIC ASSIST    09/03/16 17:16:40   FIELD_EVENT_DISPATCH   -119.21639     40.7654
BMAN166920   BLM   ASSAULT         @915 D:Zendo                  9 O'clock Response Area       CREATE   122     527   784   4445   405   662   4323   P203   WILSON, LISA         Romaine, Patty         LE ASSIST        09/03/16 17:18:18   Ops2                   -119.21446     40.7944
BMAN166921   BLM   PUBLIC CONTACT 630 C :PINK LIGHTENING CAMP    3 O'clock Response Area       CREATE   0       0     0     232    0     0     232    B115   JOHNSON, RAYMOND I                          PUBLIC ASSIST    09/03/16 17:22:13   FIELD_EVENT_DISPATCH   -119.1912997   40.7797
BMAN168570   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168571   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168573   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168575   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168580   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168581   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168583   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168585   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168588   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168578   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168590   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168591   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168593   BLM   PUBLIC CONTACT @BLM Mobile Command Center                                            0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168579   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168589   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168592   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168572   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168574   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168576   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168577   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168582   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168584   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168586   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168587   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:36:48                          -119.20965     40.7799
BMAN168594   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:38:08                          -119.20965     40.7799
BMAN168596   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:38:08                          -119.20965     40.7799
BMAN168597   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:38:08                          -119.20965     40.7799
BMAN168601   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:38:08                          -119.20965     40.7799
BMAN168599   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:38:08                          -119.20965     40.7799
BMAN168603   BLM   PUBLIC CONTACT @BLM Mobile Command Center                                            0                   0                  0                                                         NO ACTION        09/03/16 17:38:08                          -119.20965     40.7799
BMAN168598   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:38:08                          -119.20965     40.7799
BMAN168595   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:38:08                          -119.20965     40.7799
BMAN168600   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 17:38:08                          -119.20965     40.7799
BMAN166922   BLM   TRAFFIC STOP    @Gate Road                    Gate Road Response Area       CREATE   0       0     0     7606   0     0     7606   B212   R355                                        CITATION         09/03/16 17:40:56   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN166923   BLM   PUBLIC CONTACT PERIMETER                      3 O'clock Response Area       CREATE   0       0     0     254    0     0     254    B228   HINCKLEY, ELLIOTT                           NO ACTION        09/03/16 17:45:26   FIELD_EVENT_DISPATCH   -119.18428     40.7905
BMAN166924   BLM   PUBLIC CONTACT FROG POND CROSSING             Outside Event Response Area   CREATE   0       0     0     1848   0     0     1848   B228   HINCKLEY, ELLIOTT                           PUBLIC ASSIST    09/03/16 17:50:21   FIELD_EVENT_DISPATCH   -119.351091    40.654
BMAN166925   BLM   TRAFFIC STOP    GATE RD 5                     Gate Road Response Area       CREATE   0       0     0     984    0     0     984    B210   MCGRATH, KEITH                              CITATION         09/03/16 17:53:49   FIELD_EVENT_DISPATCH   -119.266355    40.7469
BMAN166926   BLM   TRAFFIC STOP    RIDGE LINE                    Outside Event Response Area   CREATE   0       0     0     134    0     0     134    B128   FONKEN, PETER                               VERBAL WARNING   09/03/16 18:05:42   FIELD_EVENT_DISPATCH   -119.26878     40.7806
BMAN166927   BLM   MEDICAL         THE DISTRICT                  Outside Event Response Area   CREATE   0       0     0     771    0     0     771    K211   R179                                                         09/03/16 18:08:28   FIELD_EVENT_DISPATCH   -119.18871     40.7425
BMAN166928   BLM   ASSIST          GRAVEL PIT                    Perimeter Response Area       CREATE   0       0     0     20     0     0     20     B128   FONKEN, PETER                               PUBLIC ASSIST    09/03/16 18:14:37   FIELD_EVENT_DISPATCH   -119.26672     40.7838
BMAN166929   BLM   TRAFFIC STOP    GATE RD .5                    Gate Road Response Area       CREATE   0       0     0     2863   0     0     2863   B210   R285                                        CITATION         09/03/16 18:15:49   FIELD_EVENT_DISPATCH   -119.265646    40.7465
BMAN166930   BLM   PUBLIC CONTACT @8 Mile Access                 Gate Road Response Area       CREATE   0       0     0     198    0     0     198    B326   HOWELL, THOMAS                              PUBLIC ASSIST    09/03/16 18:27:11   FIELD_EVENT_DISPATCH   -119.27787     40.7539
BMAN166931   BLM   PUBLIC CONTACT THE PAVEMENT 12 MILE ACCESS    Perimeter Response Area       CREATE   0       0     0     9      0     0     9      B326   HOWELL, THOMAS                              PUBLIC ASSIST    09/03/16 18:34:28   FIELD_EVENT_DISPATCH   -119.26217     40.7723
BMAN166932   BLM   INVESTIGATION   900 L                         Perimeter Response Area       CREATE   0       0     0     331    0     0     331    B215   LLOYD, KENNETH                              PUBLIC ASSIST    09/03/16 18:36:08   FIELD_EVENT_DISPATCH   -119.21639     40.7654
BMAN166933   BLM   STOLEN          @BLM Mobile Command Center    3 O'clock Response Area       CREATE   0       0     0     2481   0     0     2481   B216   R281                                        PUBLIC ASSIST    09/03/16 18:37:59   FIELD_EVENT_DISPATCH   -119.20965     40.7799
BMAN168607   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 18:39:28                          -119.20965     40.7799
BMAN168616   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 18:39:28                          -119.20965     40.7799
BMAN168617   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 18:39:28                          -119.20965     40.7799
BMAN168620   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 18:39:28                          -119.20965     40.7799
BMAN168626   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 18:39:28                          -119.20965     40.7799
BMAN168606   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 18:39:28                          -119.20965     40.7799
BMAN168613   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 18:39:28                          -119.20965     40.7799
BMAN168619   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 18:39:28                          -119.20965     40.7799
BMAN168623   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 18:39:28                          -119.20965     40.7799
BMAN168627   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                   0                  0                                                         NO ACTION        09/03/16 18:39:28                          -119.20965     40.7799




                                                                                                                                                                                                                                                              ER00077
BMAN168629   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                    0                                                      NO ACTION            09/03/16 18:39:28                          -119.20965     40.7799
BMAN168608
BMAN168611
             BLM
             BLM
                   PUBLIC CONTACT @BLM Mobile Command Center
                   PUBLIC CONTACT @BLM Mobile Command Center
                                                                       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 261 of 499
                                                                 3 O'clock Response Area
                                                                 3 O'clock Response Area
                                                                                                        0
                                                                                                        0
                                                                                                                          0
                                                                                                                          0
                                                                                                                                               0
                                                                                                                                               0
                                                                                                                                                                                                      NO ACTION
                                                                                                                                                                                                      NO ACTION
                                                                                                                                                                                                                           09/03/16 18:39:28
                                                                                                                                                                                                                           09/03/16 18:39:28
                                                                                                                                                                                                                                                                      -119.20965
                                                                                                                                                                                                                                                                      -119.20965
                                                                                                                                                                                                                                                                                     40.7799
                                                                                                                                                                                                                                                                                     40.7799
BMAN168614   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                    0                                                      NO ACTION            09/03/16 18:39:28                          -119.20965     40.7799
BMAN168615   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                    0                                                      NO ACTION            09/03/16 18:39:28                          -119.20965     40.7799
BMAN168621   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                    0                                                      NO ACTION            09/03/16 18:39:28                          -119.20965     40.7799
BMAN168624   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                    0                                                      NO ACTION            09/03/16 18:39:28                          -119.20965     40.7799
BMAN168625   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                    0                                                      NO ACTION            09/03/16 18:39:28                          -119.20965     40.7799
BMAN168605   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                    0                                                      NO ACTION            09/03/16 18:39:28                          -119.20965     40.7799
BMAN168609   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                    0                                                      NO ACTION            09/03/16 18:39:28                          -119.20965     40.7799
BMAN168610   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                    0                                                      NO ACTION            09/03/16 18:39:28                          -119.20965     40.7799
BMAN168612   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                    0                                                      NO ACTION            09/03/16 18:39:28                          -119.20965     40.7799
BMAN168618   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                    0                                                      NO ACTION            09/03/16 18:39:28                          -119.20965     40.7799
BMAN168622   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                    0                                                      NO ACTION            09/03/16 18:39:28                          -119.20965     40.7799
BMAN168628   BLM   PUBLIC CONTACT @BLM Mobile Command Center     3 O'clock Response Area                0                 0                    0                                                      NO ACTION            09/03/16 18:39:28                          -119.20965     40.7799
BMAN166934   BLM   PUBLIC CONTACT POINT 4 AND 5                  Outside Event Response Area   CREATE   0     0     0     16       0     0     16       B228     HINCKLEY, ELLIOTT                    PUBLIC ASSIST        09/03/16 18:44:15   FIELD_EVENT_DISPATCH   -119.351091    40.654
BMAN166935   BLM   PUBLIC CONTACT @545 D:lamplighters camp       3 O'clock Response Area       CREATE   116   492   699   1995     376   583   1879     B216     MITSUYASU, ROBERT    Rieger, Steve   PUBLIC ASSIST        09/03/16 19:11:30   911                    -119.21449     40.7785
BMAN166936   BLM   ASSIST           600 ESPLAN                   Perimeter Response Area       CREATE   0     0     0     32       0     0     32       B313     ANDRES, BECKY                        PUBLIC ASSIST        09/03/16 19:39:05   FIELD_EVENT_DISPATCH   -119.233375    40.7795
BMAN166937   BLM   ASSIST           700 E                        9 O'clock Response Area       CREATE   0     0     0     29       0     0     29       B300     SULLIVAN, DEBORAH                    PUBLIC ASSIST        09/03/16 19:39:48   FIELD_EVENT_DISPATCH   -119.221573    40.7833
BMAN166938   BLM   ASSIST           600 ROD'S                    9 O'clock Response Area       CREATE   0     0     0     58       0     0     58       B323     WAGGONER, SEAN                       PUBLIC ASSIST        09/03/16 19:43:56   FIELD_EVENT_DISPATCH   -119.219453    40.7926
BMAN166939   BLM   PUBLIC CONTACT 630 ESPLANADE                  3 O'clock Response Area       CREATE   0     0     0     11       0     0     11       B124     FELIX, ERNESTO                       PUBLIC ASSIST        09/03/16 19:44:28   FIELD_EVENT_DISPATCH   -119.21449     40.7785
BMAN166940   BLM   PUBLIC CONTACT THE MAN                        9 O'clock Response Area       CREATE   0     0     0     15       0     0     15       B315     BLEVINS, COLE                        PUBLIC ASSIST        09/03/16 19:54:04   FIELD_EVENT_DISPATCH   -119.20945     40.7844
BMAN166941   BLM   TRAFFIC STOP     GATE RD BY PAVEMENT          Perimeter Response Area       CREATE   0     0     0     207      0     0     207      K214     BOLES, TIMOTHY D                     VERBAL WARNING       09/03/16 19:58:47   FIELD_EVENT_DISPATCH   -119.21639     40.7654
BMAN166942   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     11       0     0     11       K322     CARPENTER, MICHAEL                   PUBLIC ASSIST        09/03/16 20:01:33   FIELD_EVENT_DISPATCH   -119.209513    40.7845
BMAN166943   BLM   ASSAULT          @745 H                       9 O'clock Response Area       CREATE   77    105   403   4704     28    326   4627     B314     LASHER, NICHOLAS S   Rieger, Steve   LE ASSIST            09/03/16 20:04:47   911                    -119.22294     40.7881
BMAN166944   BLM   ASSIST           200 L                        9 O'clock Response Area       CREATE   0     0     0     38       0     0     38       B317     R369                                 PUBLIC ASSIST        09/03/16 20:20:51   FIELD_EVENT_DISPATCH   -119.22294     40.7747
BMAN166945   BLM   ASSIST           200 L                        9 O'clock Response Area       COPY     29    22          35       22          35       B317     CULVER, STEVON                       PUBLIC ASSIST        09/03/16 20:21:20   FIELD_EVENT_DISPATCH   -119.22294     40.7747
BMAN166946   BLM   PUBLIC CONTACT THE MAN                        9 O'clock Response Area       CREATE   0     0     0     24       0     0     24       B315     BLEVINS, COLE                        PUBLIC ASSIST        09/03/16 20:23:06   FIELD_EVENT_DISPATCH   -119.209491    40.7845
BMAN166947   BLM   PUBLIC CONTACT THE MAN                        9 O'clock Response Area       CREATE   0     0     0     16       0     0     16       B311     DEAN, JUSTIN                         PUBLIC ASSIST        09/03/16 20:26:04   FIELD_EVENT_DISPATCH   -119.209621    40.7843
BMAN166948   BLM   PUBLIC CONTACT 200 L                          3 O'clock Response Area       CREATE   0     0     0     15       0     0     15       B317     CULVER, STEVON                       PUBLIC ASSIST        09/03/16 20:26:31   FIELD_EVENT_DISPATCH   -119.187498    40.781
BMAN166949   BLM   PUBLIC CONTACT 200 L                          3 O'clock Response Area       CREATE   0     0     0     12       0     0     12       B317     CULVER, STEVON                       PUBLIC ASSIST        09/03/16 20:26:52   FIELD_EVENT_DISPATCH   -119.187498    40.781
BMAN166950   BLM   ASSIST           @Ranger HQ                   3 O'clock Response Area       CREATE   79                316802               316723                                 Rieger, Steve   CANCEL               09/03/16 20:42:49   911                    -119.21149     40.7814
BMAN166951   BLM   PUBLIC CONTACT POINT 3 POINT 4                Outside Event Response Area   CREATE   0     0     0     41       0     0     41       B228     HINCKLEY, ELLIOTT                    PUBLIC ASSIST        09/03/16 20:44:45   FIELD_EVENT_DISPATCH   -119.351091    40.654
BMAN166952   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     35       0     0     35       B323     WAGGONER, SEAN                       PUBLIC ASSIST        09/03/16 20:47:48   FIELD_EVENT_DISPATCH   -119.219453    40.7926
BMAN166953   BLM   PUBLIC CONTACT THE MAN                        9 O'clock Response Area       CREATE   0     0     0     12       0     0     12       B311     DEAN, JUSTIN                         PUBLIC ASSIST        09/03/16 20:48:03   FIELD_EVENT_DISPATCH   -119.20945     40.7844
BMAN166954   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     14       0     0     14       B323     WAGGONER, SEAN                       PUBLIC ASSIST        09/03/16 20:48:44   FIELD_EVENT_DISPATCH   -119.219453    40.7926
BMAN166955   BLM   PUBLIC CONTACT MAN                            3 O'clock Response Area       CREATE   0     0     0     10       0     0     10       B317     CULVER, STEVON                       PUBLIC ASSIST        09/03/16 20:49:15   FIELD_EVENT_DISPATCH   -119.18739     40.7828
BMAN166956   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     9        0     0     9        B323     WAGGONER, SEAN                       PUBLIC ASSIST        09/03/16 20:49:42   FIELD_EVENT_DISPATCH   -119.219453    40.7926
BMAN166957   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     9        0     0     9        B323     WAGGONER, SEAN                       PUBLIC ASSIST        09/03/16 20:49:55   FIELD_EVENT_DISPATCH   -119.219453    40.7926
BMAN166958   BLM   PUBLIC CONTACT 600 THE MAN                    3 O'clock Response Area       CREATE   0     0     0     10       0     0     10       B312     BOONE, TRENT                         PUBLIC ASSIST        09/03/16 20:54:09   FIELD_EVENT_DISPATCH   -119.21149     40.7679
BMAN166959   BLM   PUBLIC CONTACT 600 THE MAN                                                           0                 0                    0                                                      PUBLIC ASSIST        09/03/16 20:54:48
BMAN166961   BLM   PUBLIC CONTACT 600 THE MAN                                                           0                 0                    0                                                      PUBLIC ASSIST        09/03/16 20:54:48
BMAN166964   BLM   PUBLIC CONTACT 600 THE MAN                                                           0                 0                    0                                                      PUBLIC ASSIST        09/03/16 20:54:48
BMAN166962   BLM   PUBLIC CONTACT 600 THE MAN                                                           0                 0                    0                                                      PUBLIC ASSIST        09/03/16 20:54:48
BMAN166963   BLM   PUBLIC CONTACT 600 THE MAN                                                           0                 0                    0                                                      PUBLIC ASSIST        09/03/16 20:54:48
BMAN166960   BLM   PUBLIC CONTACT 600 THE MAN                                                           0                 0                    0                                                      PUBLIC ASSIST        09/03/16 20:54:48
BMAN166965   BLM   TRAFFIC STOP     @Gate Road                   Gate Road Response Area       CREATE   0     0     0     60       0     0     60       B326     HOWELL, THOMAS                       NO ACTION            09/03/16 21:00:58   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN166966   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     7        0     0     7        B312     BOONE, TRENT                         PUBLIC ASSIST        09/03/16 21:06:18   FIELD_EVENT_DISPATCH   -119.20932     40.7844
BMAN166967   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     7        0     0     7        B312     BOONE, TRENT                         PUBLIC ASSIST        09/03/16 21:06:30   FIELD_EVENT_DISPATCH   -119.20932     40.7844
BMAN166968   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     5        0     0     5        B312     BOONE, TRENT                         PUBLIC ASSIST        09/03/16 21:06:49   FIELD_EVENT_DISPATCH   -119.20932     40.7844
BMAN166969   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     698      0     0     698      B315     BLEVINS, COLE                        CITATION             09/03/16 21:09:27   FIELD_EVENT_DISPATCH   -119.209921    40.7844
BMAN166970   BLM   PUBLIC CONTACT 600 MAN                        3 O'clock Response Area       CREATE   0     0     0     7        0     0     7        B220     JENSEN, WESLEY                       PUBLIC ASSIST        09/03/16 21:12:33   FIELD_EVENT_DISPATCH   -119.205008    40.7849
BMAN166971   BLM   PUBLIC CONTACT 600 MAN                        3 O'clock Response Area       CREATE   0     0     0     8        0     0     8        B220     JENSEN, WESLEY                       PUBLIC ASSIST        09/03/16 21:12:44   FIELD_EVENT_DISPATCH   -119.205008    40.7849
BMAN166972   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     8        0     0     8        B312     BOONE, TRENT                         PUBLIC ASSIST        09/03/16 21:15:28   FIELD_EVENT_DISPATCH   -119.20932     40.7844
BMAN166973   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     8        0     0     8        K322     CARPENTER, MICHAEL                   PUBLIC ASSIST        09/03/16 21:22:32   FIELD_EVENT_DISPATCH   -119.20932     40.7844
BMAN166974   BLM   PUBLIC CONTACT 600 MAN                        Perimeter Response Area       CREATE   0     0     0     13       0     0     13       K9310    KAHR, K9                             PUBLIC ASSIST        09/03/16 21:23:33   FIELD_EVENT_DISPATCH   -119.2302985   40.7645
BMAN166975   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     19       0     0     19       B312     BOONE, TRENT                         PUBLIC ASSIST        09/03/16 21:25:24   FIELD_EVENT_DISPATCH   -119.209298    40.7844
BMAN166976   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     11       0     0     11       B312     BOONE, TRENT                         PUBLIC ASSIST        09/03/16 21:25:50   FIELD_EVENT_DISPATCH   -119.209298    40.7844
BMAN166977   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     6        0     0     6        B312     BOONE, TRENT                         PUBLIC ASSIST        09/03/16 21:26:03   FIELD_EVENT_DISPATCH   -119.209298    40.7844
BMAN166978   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     7        0     0     7        B312     BOONE, TRENT                         PUBLIC ASSIST        09/03/16 21:26:12   FIELD_EVENT_DISPATCH   -119.209298    40.7844
BMAN166979   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     12       0     0     12       B323     WAGGONER, SEAN                       PUBLIC ASSIST        09/03/16 21:27:39   FIELD_EVENT_DISPATCH   -119.219453    40.7926
BMAN166980   BLM   PUBLIC CONTACT 600 MAN                        3 O'clock Response Area       CREATE   0     0     0     1571     0     0     1571     B313     ANDRES, BECKY                        TRANSFER             09/03/16 21:31:00   FIELD_EVENT_DISPATCH   -119.209856    40.7837
BMAN166981   BLM   TRESPASS         .1 AND .2                    Perimeter Response Area       CREATE   0     0     0     5543     0     0     5543     B326     R154                                 CITATION             09/03/16 21:33:27   FIELD_EVENT_DISPATCH   -119.239705    40.7884
BMAN166982   BLM   TRAFFIC STOP     .:Nearest: Gerlach, Nevada   Outside Event Response Area   CREATE   0     0     0     355      0     0     355      B228     HINCKLEY, ELLIOTT                    VERBAL WARNING RPT   09/03/16 21:35:46   FIELD_EVENT_DISPATCH   -119.351091    40.654
BMAN166983   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     6        0     0     6        B312     BOONE, TRENT                         PUBLIC ASSIST        09/03/16 21:38:27   FIELD_EVENT_DISPATCH   -119.209298    40.7844
BMAN166984   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     11       0     0     11       B320     TITUS, AARON R                       PUBLIC ASSIST        09/03/16 21:38:40   FIELD_EVENT_DISPATCH   -119.209256    40.7844
BMAN166985   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     5        0     0     5        K322     CARPENTER, MICHAEL                   PUBLIC ASSIST        09/03/16 21:39:13   FIELD_EVENT_DISPATCH   -119.209341    40.7844
BMAN166986   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     8        0     0     8        K322     CARPENTER, MICHAEL                   PUBLIC ASSIST        09/03/16 21:39:40   FIELD_EVENT_DISPATCH   -119.209341    40.7844
BMAN166987   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     9        0     0     9        K322     CARPENTER, MICHAEL                   PUBLIC ASSIST        09/03/16 21:39:55   FIELD_EVENT_DISPATCH   -119.209341    40.7844
BMAN166988   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     26       0     0     26       B300     SULLIVAN, DEBORAH                    PUBLIC ASSIST        09/03/16 21:40:22   FIELD_EVENT_DISPATCH   -119.2096      40.7847
BMAN166989   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     8        0     0     8        B300     SULLIVAN, DEBORAH                    PUBLIC ASSIST        09/03/16 21:42:41   FIELD_EVENT_DISPATCH   -119.209556    40.7844
BMAN166990   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     9        0     0     9        B300     SULLIVAN, DEBORAH                    PUBLIC ASSIST        09/03/16 21:42:51   FIELD_EVENT_DISPATCH   -119.209556    40.7844
BMAN166991   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     17       0     0     17       B300     SULLIVAN, DEBORAH                    PUBLIC ASSIST        09/03/16 21:43:18   FIELD_EVENT_DISPATCH   -119.209556    40.7844
BMAN166992   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     7        0     0     7        B300     SULLIVAN, DEBORAH                    PUBLIC ASSIST        09/03/16 21:43:38   FIELD_EVENT_DISPATCH   -119.209556    40.7844
BMAN166993   BLM   PUBLIC CONTACT @The Man                       3 O'clock Response Area       CREATE   0     0     0     528      0     0     528      B210     MCGRATH, KEITH                       CITATION             09/03/16 21:47:49   FIELD_EVENT_DISPATCH   -119.20645     40.7864
BMAN166994   BLM   TRAFFIC STOP     GATE RD GREETERS GATE        Perimeter Response Area       CREATE   0     0     0     539      0     0     539      B128     FONKEN, PETER                        VERBAL WARNING       09/03/16 21:49:30   FIELD_EVENT_DISPATCH   -119.239446    40.7866
BMAN166995   BLM   PUBLIC CONTACT STAGING AREA 3 'CLOCK          Perimeter Response Area       CREATE   0     0     0     2180     0     0     2180     B227     SMITH, JASON                         CITATION             09/03/16 21:58:47   FIELD_EVENT_DISPATCH   -119.21639     40.7654
BMAN166996   BLM   ASSIST           @The Man                     3 O'clock Response Area       CREATE   0     0     0     384      0     0     384      CHIEF1   BOIK, ERIC                           CANCEL               09/03/16 22:00:46   FIELD_EVENT_DISPATCH   -119.20645     40.7864
BMAN166997   BLM   MISSING PERSON @The Man :1100 off the man     3 O'clock Response Area       CREATE   123   202   680   2367     79    557   2244     B314     LASHER, NICHOLAS S   Rieger, Steve   LE ASSIST            09/03/16 22:05:11   911                    -119.20645     40.7864
BMAN166998   BLM   PUBLIC CONTACT @The Man                       3 O'clock Response Area       CREATE   0     0     0     5706     0     0     5706     P102     SHILAIKIS, ROBERT                    PUBLIC ASSIST        09/03/16 22:07:42   FIELD_EVENT_DISPATCH   -119.20645     40.7864
BMAN166999   BLM   TRESPASS         4.1 4.2 PERIMETER            Perimeter Response Area       CREATE   0     0     0     4937     0     0     4937     B128     R353                                 TRANSFER             09/03/16 22:13:38   FIELD_EVENT_DISPATCH   -119.18842     40.772
BMAN167000   BLM   ASSIST           @The Man                     3 O'clock Response Area       CREATE   0     0     0     297      0     0     297      K310     R150                                 NO ACTION            09/03/16 22:14:59   FIELD_EVENT_DISPATCH   -119.20645     40.7864
BMAN167001   BLM   MEDICAL          C3 THE MAN 2156              Perimeter Response Area       CREATE   0     0     0     249      0     0     249      B226     BUCHANAN, STANLEY                                         09/03/16 22:29:58   FIELD_EVENT_DISPATCH   -119.20239     40.7614
BMAN167002   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     33       0     0     33       B300     SULLIVAN, DEBORAH                    PUBLIC ASSIST        09/03/16 22:32:01   FIELD_EVENT_DISPATCH   -119.209341    40.7844
BMAN167003   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     12       0     0     12       B315     BLEVINS, COLE                        PUBLIC ASSIST        09/03/16 22:32:26   FIELD_EVENT_DISPATCH   -119.209556    40.7846
BMAN167004   BLM   PUBLIC CONTACT 3 OCLOCK SIDE OF MAN           Perimeter Response Area       CREATE   0     0     0     594      0     0     594      K214     BOLES, TIMOTHY D                     CITATION             09/03/16 22:32:49   FIELD_EVENT_DISPATCH   -119.21639     40.7654
BMAN167005   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     16       0     0     16       B312     BOONE, TRENT                         PUBLIC ASSIST        09/03/16 22:32:49   FIELD_EVENT_DISPATCH   -119.209793    40.7847
BMAN167006   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     9        0     0     9        B323     WAGGONER, SEAN                       PUBLIC ASSIST        09/03/16 22:33:53   FIELD_EVENT_DISPATCH   -119.219453    40.7926
BMAN167007   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     10       0     0     10       B323     WAGGONER, SEAN                       PUBLIC ASSIST        09/03/16 22:34:05   FIELD_EVENT_DISPATCH   -119.219453    40.7926
BMAN167008   BLM   TRAFFIC STOP     @600 K                       3 O'clock Response Area       CREATE   0     0     0     207      0     0     207      B317     CULVER, STEVON                       CITATION             09/03/16 22:37:28   FIELD_EVENT_DISPATCH   -119.22006     40.7761
BMAN167009   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     8        0     0     8        B323     WAGGONER, SEAN                       PUBLIC ASSIST        09/03/16 22:41:06   FIELD_EVENT_DISPATCH   -119.219453    40.7926
BMAN167010   BLM   PUBLIC CONTACT 600 MAN                        9 O'clock Response Area       CREATE   0     0     0     8        0     0     8        B323     WAGGONER, SEAN                       PUBLIC ASSIST        09/03/16 22:41:17   FIELD_EVENT_DISPATCH   -119.219453    40.7926
BMAN167011   BLM   PUBLIC CONTACT 600 MAN                                                               0                 0                    0                                                      PUBLIC ASSIST        09/03/16 22:41:54
BMAN167016   BLM   PUBLIC CONTACT 600 MAN                                                               0                 0                    0                                                      PUBLIC ASSIST        09/03/16 22:41:54
BMAN167022   BLM   PUBLIC CONTACT 600 MAN                                                               0                 0                    0                                                      PUBLIC ASSIST        09/03/16 22:41:54
BMAN167013   BLM   PUBLIC CONTACT 600 MAN                                                               0                 0                    0                                                      PUBLIC ASSIST        09/03/16 22:41:54
BMAN167014   BLM   PUBLIC CONTACT 600 MAN                                                               0                 0                    0                                                      PUBLIC ASSIST        09/03/16 22:41:54
BMAN167018   BLM   PUBLIC CONTACT 600 MAN                                                               0                 0                    0                                                      PUBLIC ASSIST        09/03/16 22:41:54
BMAN167019   BLM   PUBLIC CONTACT 600 MAN                                                               0                 0                    0                                                      PUBLIC ASSIST        09/03/16 22:41:54
BMAN167020   BLM   PUBLIC CONTACT 600 MAN                                                               0                 0                    0                                                      PUBLIC ASSIST        09/03/16 22:41:54
BMAN167012   BLM   PUBLIC CONTACT 600 MAN                                                               0                 0                    0                                                      PUBLIC ASSIST        09/03/16 22:41:54
BMAN167017   BLM   PUBLIC CONTACT 600 MAN                                                               0                 0                    0                                                      PUBLIC ASSIST        09/03/16 22:41:54
BMAN167021   BLM   PUBLIC CONTACT 600 MAN                                                               0                 0                    0                                                      PUBLIC ASSIST        09/03/16 22:41:54
BMAN167024   BLM   PUBLIC CONTACT 600 MAN                                                               0                 0                    0                                                      PUBLIC ASSIST        09/03/16 22:41:54




                                                                                                                                                                                                                                                               ER00078
BMAN167015   BLM   PUBLIC CONTACT 600 MAN                                                                    0                0                   0                                                   PUBLIC ASSIST    09/03/16 22:41:54
BMAN167023
BMAN167025
             BLM
             BLM
                   PUBLIC CONTACT 600 MAN
                   PUBLIC CONTACT 600 MAN
                                                                            Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 262 of 499
                                                                      9 O'clock Response Area       CREATE
                                                                                                             0
                                                                                                             0    0     0
                                                                                                                              0
                                                                                                                              8       0     0
                                                                                                                                                  0
                                                                                                                                                  8       B320   TITUS, AARON R
                                                                                                                                                                                                      PUBLIC ASSIST
                                                                                                                                                                                                      PUBLIC ASSIST
                                                                                                                                                                                                                       09/03/16 22:41:54
                                                                                                                                                                                                                       09/03/16 22:44:55   FIELD_EVENT_DISPATCH   -119.209428    40.7845
BMAN167037   BLM   PUBLIC CONTACT 600 MAN                                                                    0                0                   0                                                   PUBLIC ASSIST    09/03/16 22:48:21
BMAN167030   BLM   PUBLIC CONTACT 600 MAN                                                                    0                0                   0                                                   PUBLIC ASSIST    09/03/16 22:48:21
BMAN167032   BLM   PUBLIC CONTACT 600 MAN                                                                    0                0                   0                                                   PUBLIC ASSIST    09/03/16 22:48:21
BMAN167035   BLM   PUBLIC CONTACT 600 MAN                                                                    0                0                   0                                                   PUBLIC ASSIST    09/03/16 22:48:21
BMAN167033   BLM   PUBLIC CONTACT 600 MAN                                                                    0                0                   0                                                   PUBLIC ASSIST    09/03/16 22:48:21
BMAN167034   BLM   PUBLIC CONTACT 600 MAN                                                                    0                0                   0                                                   PUBLIC ASSIST    09/03/16 22:48:21
BMAN167036   BLM   PUBLIC CONTACT 600 MAN                                                                    0                0                   0                                                   PUBLIC ASSIST    09/03/16 22:48:21
BMAN167038   BLM   PUBLIC CONTACT 600 MAN                                                                    0                0                   0                                                   PUBLIC ASSIST    09/03/16 22:48:21
BMAN167028   BLM   PUBLIC CONTACT 600 MAN                                                                    0                0                   0                                                   PUBLIC ASSIST    09/03/16 22:48:21
BMAN167029   BLM   PUBLIC CONTACT 600 MAN                                                                    0                0                   0                                                   PUBLIC ASSIST    09/03/16 22:48:21
BMAN167031   BLM   PUBLIC CONTACT 600 MAN                                                                    0                0                   0                                                   PUBLIC ASSIST    09/03/16 22:48:21
BMAN167026   BLM   PUBLIC CONTACT 600 MAN                             3 O'clock Response Area       CREATE   0    0     0     7       0     0     7       B313   ANDRES, BECKY                        PUBLIC ASSIST    09/03/16 22:48:36   FIELD_EVENT_DISPATCH   -119.209856    40.7837
BMAN167027   BLM   PUBLIC CONTACT 600 MAN                             3 O'clock Response Area       CREATE   0    0     0     12      0     0     12      B313   ANDRES, BECKY                        PUBLIC ASSIST    09/03/16 22:48:46   FIELD_EVENT_DISPATCH   -119.209856    40.7837
BMAN167041   BLM   PUBLIC CONTACT 600 MAN                                                                    0                0                   0                                                   PUBLIC ASSIST    09/03/16 22:49:15
BMAN167046   BLM   PUBLIC CONTACT 600 MAN                                                                    0                0                   0                                                   PUBLIC ASSIST    09/03/16 22:49:15
BMAN167040   BLM   PUBLIC CONTACT 600 MAN                                                                    0                0                   0                                                   PUBLIC ASSIST    09/03/16 22:49:15
BMAN167045   BLM   PUBLIC CONTACT 600 MAN                                                                    0                0                   0                                                   PUBLIC ASSIST    09/03/16 22:49:15
BMAN167039   BLM   PUBLIC CONTACT 600 MAN                                                                    0                0                   0                                                   PUBLIC ASSIST    09/03/16 22:49:15
BMAN167043   BLM   PUBLIC CONTACT 600 MAN                                                                    0                0                   0                                                   PUBLIC ASSIST    09/03/16 22:49:15
BMAN167047   BLM   PUBLIC CONTACT 600 MAN                                                                    0                0                   0                                                   PUBLIC ASSIST    09/03/16 22:49:15
BMAN167042   BLM   PUBLIC CONTACT 600 MAN                                                                    0                0                   0                                                   PUBLIC ASSIST    09/03/16 22:49:15
BMAN167044   BLM   PUBLIC CONTACT 800 E                               9 O'clock Response Area       CREATE   0    0     0     20      0     0     20      B311   DEAN, JUSTIN                         PUBLIC ASSIST    09/03/16 22:50:35   FIELD_EVENT_DISPATCH   -119.210115    40.7849
BMAN167048   BLM   PUBLIC CONTACT 300 MAN                             Outside Event Response Area   CREATE   0    0     0     609     0     0     609     B221   JOHNSON, GREGORY L                   CITATION         09/03/16 22:52:36   FIELD_EVENT_DISPATCH   -119.352936    40.6541
BMAN167049   BLM   PUBLIC CONTACT 500ES                               3 O'clock Response Area       CREATE   0    0     0     9       0     0     9       B315   BLEVINS, COLE                        PUBLIC ASSIST    09/03/16 22:54:47   FIELD_EVENT_DISPATCH   -119.2087889   40.7798
BMAN167050   BLM   PUBLIC CONTACT 500ES                               3 O'clock Response Area       CREATE   0    0     0     6       0     0     6       B315   BLEVINS, COLE                        PUBLIC ASSIST    09/03/16 22:54:59   FIELD_EVENT_DISPATCH   -119.2087889   40.7798
BMAN167051   BLM   PUBLIC CONTACT DEEP PLAYA                          9 O'clock Response Area       CREATE   0    0     0     525     0     0     525     B313   ANDRES, BECKY                        CITATION         09/03/16 22:59:22   FIELD_EVENT_DISPATCH   -119.20932     40.7844
BMAN167052   BLM   PUBLIC CONTACT MAN                                 3 O'clock Response Area       CREATE   0    0     0     9       0     0     9       B328   WOOD, NICHOLAS                       PUBLIC ASSIST    09/03/16 23:00:40   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN167053   BLM   PUBLIC CONTACT 1000ES                              9 O'clock Response Area       CREATE   0    0     0     13      0     0     13      B311   DEAN, JUSTIN                         PUBLIC ASSIST    09/03/16 23:01:05   FIELD_EVENT_DISPATCH   -119.2087646   40.793
BMAN167054   BLM   PUBLIC CONTACT 1000 E                              9 O'clock Response Area       CREATE   0    0     0     6       0     0     6       B311   DEAN, JUSTIN                         PUBLIC ASSIST    09/03/16 23:01:21   FIELD_EVENT_DISPATCH   -119.2100632   40.7967
BMAN167055   BLM   PUBLIC CONTACT MAN                                 3 O'clock Response Area       CREATE   0    0     0     11      0     0     11      B328   WOOD, NICHOLAS                       PUBLIC ASSIST    09/03/16 23:01:23   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN167056   BLM   PUBLIC CONTACT MAN                                 3 O'clock Response Area       CREATE   0    0     0     6       0     0     6       B328   WOOD, NICHOLAS                       PUBLIC ASSIST    09/03/16 23:01:36   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN167057   BLM   PUBLIC CONTACT THE MAN 3 OCLOCK SIDE               Perimeter Response Area       CREATE   0    0     0     112     0     0     112     K214   BOLES, TIMOTHY D                     CITATION         09/03/16 23:01:43   FIELD_EVENT_DISPATCH   -119.21639     40.7654
BMAN167058   BLM   PUBLIC CONTACT 500E                                3 O'clock Response Area       CREATE   0    0     0     1224    0     0     1224    B317   CULVER, STEVON                       LE ASSIST        09/03/16 23:01:55   FIELD_EVENT_DISPATCH   -119.2101006   40.7761
                   COMPLIANCE
BMAN167059   BLM                  @The Man: 145 off the man art car   3 O'clock Response Area       CREATE   77   994         2749    917         2672    B300   R174                 Rieger, Steve   PUBLIC ASSIST    09/03/16 23:03:32   911                    -119.20645     40.7864
                   CHECK
BMAN167060   BLM   ASSAULT        @745 H                              9 O'clock Response Area       CREATE   22   168   209   10178   146   187   10156   B314   LASHER, NICHOLAS S   Rieger, Steve   NO ACTION        09/03/16 23:05:35   911                    -119.22294     40.7881
BMAN167061   BLM   PUBLIC CONTACT MAN                                 3 O'clock Response Area       CREATE   0    0     0     3623    0     0     3623    B328   WOOD, NICHOLAS                       CITATION         09/03/16 23:15:48   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN167062   BLM   PUBLIC CONTACT : Nearest: @455 D                   3 O'clock Response Area       CREATE   0    0     0     3288    0     0     3288    K211   ALBRIGHT, CALVIN                     CITATION         09/03/16 23:19:51   FIELD_EVENT_DISPATCH   -119.20919     40.7763
BMAN167063   BLM   TRAFFIC STOP      GATE ROAD M1                     Gate Road Response Area       CREATE   0    0     0     206     0     0     206     B313   ANDRES, BECKY                        VERBAL WARNING   09/03/16 23:27:10   FIELD_EVENT_DISPATCH   -119.2587719   40.7464
BMAN167064   BLM   PUBLIC CONTACT 3 MAN                               3 O'clock Response Area       CREATE   0    0     0     398     0     0     398     B224   MURRELL, SHELLEY                     CITATION         09/03/16 23:27:42   FIELD_EVENT_DISPATCH   -119.205308    40.7851
BMAN167065   BLM   PUBLIC CONTACT CENTER CAMP                         3 O'clock Response Area       CREATE   0    0     0     7       0     0     7       P306   BARNES, DANIEL                       PUBLIC ASSIST    09/03/16 23:32:58   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN167066   BLM   PUBLIC CONTACT CENTER CAMP                         3 O'clock Response Area       CREATE   0    0     0     7       0     0     7       P306   BARNES, DANIEL                       PUBLIC ASSIST    09/03/16 23:33:19   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN167067   BLM   PUBLIC CONTACT CENTER CAMP                         3 O'clock Response Area       CREATE   0    0     0     6       0     0     6       P306   BARNES, DANIEL                       PUBLIC ASSIST    09/03/16 23:33:29   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN167068   BLM   PUBLIC CONTACT CENTER CAMP                         3 O'clock Response Area       CREATE   0    0     0     5       0     0     5       P306   BARNES, DANIEL                       PUBLIC ASSIST    09/03/16 23:33:38   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN167069   BLM   PUBLIC CONTACT CENTER CAMP                         3 O'clock Response Area       CREATE   0    0     0     5       0     0     5       P306   BARNES, DANIEL                       PUBLIC ASSIST    09/03/16 23:33:45   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN167070   BLM   PUBLIC CONTACT CENTER CAMP                         3 O'clock Response Area       CREATE   0    0     0     15      0     0     15      P306   BARNES, DANIEL                       PUBLIC ASSIST    09/03/16 23:33:53   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN167071   BLM   PUBLIC CONTACT CENTER CAMP                         3 O'clock Response Area       CREATE   0    0     0     8       0     0     8       P306   BARNES, DANIEL                       PUBLIC ASSIST    09/03/16 23:34:11   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN167072   BLM   PUBLIC CONTACT 900 MAN                             9 O'clock Response Area       CREATE   0    0     0     112     0     0     112     B226   BUCHANAN, STANLEY                    CITATION         09/03/16 23:35:42   FIELD_EVENT_DISPATCH   -119.208161    40.7907
BMAN167073   BLM   TRAFFIC STOP      GATE ROAD M1.5                   Gate Road Response Area       CREATE   0    0     0     330     0     0     330     B313   ANDRES, BECKY                        VERBAL WARNING   09/03/16 23:39:11   FIELD_EVENT_DISPATCH   -119.255926    40.7498
BMAN168640   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                0                   0                                                   NO ACTION        09/03/16 23:39:28                          -119.20965     40.7799
BMAN168641   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                0                   0                                                   NO ACTION        09/03/16 23:39:28                          -119.20965     40.7799
BMAN168642   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                0                   0                                                   NO ACTION        09/03/16 23:39:28                          -119.20965     40.7799
BMAN167074   BLM   PUBLIC CONTACT 700 MAN                             9 O'clock Response Area       CREATE   0    0     0     210     0     0     210     B210   MCGRATH, KEITH                       CITATION         09/03/16 23:47:13   FIELD_EVENT_DISPATCH   -119.209943    40.7866
BMAN167076   BLM   TRAFFIC STOP      GATE ROAD M1.5                   Gate Road Response Area       CREATE   0    0     0     946     0     0     946     B313   ANDRES, BECKY                        VERBAL WARNING   09/03/16 23:52:03   FIELD_EVENT_DISPATCH   -119.25642     40.7491
BMAN167077   BLM   PUBLIC CONTACT 300 MAN                             Perimeter Response Area       CREATE   0    0     0     736     0     0     736     K222   MANSEAU, CORY                        CITATION         09/03/16 23:52:58   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
BMAN167078   BLM   PUBLIC CONTACT 900ES                               9 O'clock Response Area       CREATE   0    0     0     10      0     0     10      B311   DEAN, JUSTIN                         PUBLIC ASSIST    09/03/16 23:53:03   FIELD_EVENT_DISPATCH   -119.212805    40.7913
BMAN167079   BLM   PUBLIC CONTACT PLAYA                               3 O'clock Response Area       CREATE   0    0     0     17      0     0     17      B327   STEPHENSON, CAMM                     PUBLIC ASSIST    09/03/16 23:53:57   FIELD_EVENT_DISPATCH   -119.2128078   40.7811
BMAN167080   BLM   PUBLIC CONTACT 800ES                               9 O'clock Response Area       CREATE   0    0     0     628     0     0     628     B311   DEAN, JUSTIN                         PUBLIC ASSIST    09/03/16 23:58:28   FIELD_EVENT_DISPATCH   -119.2151411   40.7882
BMAN167081   BLM   PUBLIC CONTACT 900 LIGHT HOUSE                     9 O'clock Response Area       CREATE   0    0     0     432     0     0     432     B224   MURRELL, SHELLEY                     CITATION         09/03/16 23:59:54   FIELD_EVENT_DISPATCH   -119.20593     40.7966
BMAN167082   BLM   PUBLIC CONTACT PLAYA                               3 O'clock Response Area       CREATE   0    0     0     2499    0     0     2499    B327   STEPHENSON, CAMM                     CITATION         09/04/16 00:00:47   FIELD_EVENT_DISPATCH   -119.2128078   40.7811
BMAN167083   BLM   ASSAULT           @Berlin                          3 O'clock Response Area       CREATE   47   486   547   7251    439   500   7204    K214   BOLES, TIMOTHY D     Rieger, Steve   NO ACTION        09/04/16 00:02:25   911                    -119.1975      40.7798
BMAN167084   BLM   PUBLIC CONTACT 300 THE MAN                         3 O'clock Response Area       CREATE   0    0     0     489     0     0     489     B226   BUCHANAN, STANLEY                    CITATION         09/04/16 00:05:38   FIELD_EVENT_DISPATCH   -119.203848    40.7859
BMAN167085   BLM   ASSIST            300 PLAZA                        3 O'clock Response Area       CREATE   0    0     0     6888    0     0     6888    K222   MANSEAU, CORY                        NO ACTION        09/04/16 00:07:35   FIELD_EVENT_DISPATCH   -119.1984129   40.7802
BMAN167086   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0    0     0     630     0     0     630     B315   BLEVINS, COLE                        CITATION         09/04/16 00:13:26   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167087   BLM   PUBLIC CONTACT 300 MAN                             Perimeter Response Area       CREATE   0    0     0     62929   0     0     62929   B210   MCGRATH, KEITH                       CITATION         09/04/16 00:14:05   FIELD_EVENT_DISPATCH   -119.20239     40.7614
BMAN167088   BLM   PUBLIC CONTACT 900 LIGHTHOUSE                      9 O'clock Response Area       CREATE   0    0     0     158     0     0     158     B217   GARCIA, BRIAN                        VERBAL WARNING   09/04/16 00:16:09   FIELD_EVENT_DISPATCH   -119.205995    40.7965
BMAN167090   BLM   PUBLIC CONTACT DEEP PLAYA                          3 O'clock Response Area       CREATE   0    0     0     454     0     0     454     B226   BUCHANAN, STANLEY                    CITATION         09/04/16 00:19:53   FIELD_EVENT_DISPATCH   -119.21281     40.7811
BMAN167091   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0    0     0     9       0     0     9       B315   BLEVINS, COLE                        PUBLIC ASSIST    09/04/16 00:24:04   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167092   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0    0     0     326     0     0     326     B315   BLEVINS, COLE                        CITATION         09/04/16 00:33:22   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167093   BLM   PUBLIC CONTACT 900 LIGHTHOUSE                      9 O'clock Response Area       CREATE   0    0     0     193     0     0     193     B210   MCGRATH, KEITH                       CITATION         09/04/16 00:35:14   FIELD_EVENT_DISPATCH   -119.204986    40.7978
BMAN168644   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                0                   0                                                   NO ACTION        09/04/16 00:39:00                          -119.20965     40.7799
BMAN168645   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                0                   0                                                   NO ACTION        09/04/16 00:39:00                          -119.20965     40.7799
BMAN168646   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                0                   0                                                   NO ACTION        09/04/16 00:39:00                          -119.20965     40.7799
BMAN168647   BLM   PUBLIC CONTACT @BLM Mobile Command Center          3 O'clock Response Area                0                0                   0                                                   NO ACTION        09/04/16 00:39:00                          -119.20965     40.7799
BMAN167095   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0    0     0     8       0     0     8       B311   DEAN, JUSTIN                         PUBLIC ASSIST    09/04/16 00:41:56   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167096   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0    0     0     129     0     0     129     K322   CARPENTER, MICHAEL                   CITATION         09/04/16 00:42:40   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167097   BLM   PUBLIC CONTACT 900 LIGHTHOUSE                      Perimeter Response Area       CREATE   0    0     0     429     0     0     429     B226   BUCHANAN, STANLEY                    CITATION         09/04/16 00:42:57   FIELD_EVENT_DISPATCH   -119.20239     40.7614
BMAN167098   BLM   PUBLIC CONTACT 1000 LIGHTHOUSE                     Perimeter Response Area       CREATE   0    0     0     514     0     0     514     B200   ROOP, MICHAEL                        CITATION         09/04/16 00:48:35   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN167099   BLM   PUBLIC CONTACT 900 LIGHTHOUSE                      Perimeter Response Area       CREATE   0    0     0     769     0     0     769     B226   BUCHANAN, STANLEY                    CITATION         09/04/16 00:50:46   FIELD_EVENT_DISPATCH   -119.20239     40.7614
BMAN167100   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0    0     0     6       0     0     6       B313   ANDRES, BECKY                        PUBLIC ASSIST    09/04/16 00:50:56   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167101   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0    0     0     32      0     0     32      B313   ANDRES, BECKY                        PUBLIC ASSIST    09/04/16 00:51:08   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167102   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0    0     0     8       0     0     8       K322   CARPENTER, MICHAEL                   PUBLIC ASSIST    09/04/16 00:51:25   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167103   BLM   PUBLIC CONTACT 900 LIGHTHOUSE                      9 O'clock Response Area       CREATE   0    0     0     197     0     0     197     B210   MCGRATH, KEITH                       CITATION         09/04/16 00:51:54   FIELD_EVENT_DISPATCH   -119.204428    40.7977
BMAN167104   BLM   PUBLIC CONTACT 900 LIGHTHOUSE                      9 O'clock Response Area       CREATE   0    0     0     379     0     0     379     B224   MURRELL, SHELLEY                     CITATION         09/04/16 00:55:26   FIELD_EVENT_DISPATCH   -119.205351    40.7967
BMAN167105   BLM   PUBLIC CONTACT 1200 LIGHTHOUSE                     Outside Event Response Area   CREATE   0    0     0     899     0     0     899     B216   MITSUYASU, ROBERT                    CITATION         09/04/16 00:57:06   FIELD_EVENT_DISPATCH   -119.351756    40.6543
BMAN167106   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0    0     0     278     0     0     278     B215   LLOYD, KENNETH                       VERBAL WARNING   09/04/16 00:59:49   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167107   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0    0     0     370     0     0     370     B320   TITUS, AARON R                       CITATION         09/04/16 01:00:16   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167108   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0    0     0     126     0     0     126     B325   PETERSEN, MARK                       CITATION         09/04/16 01:03:17   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167109   BLM   PUBLIC CONTACT 900 LIGHTHOUSE                      9 O'clock Response Area       CREATE   0    0     0     322     0     0     322     B217   GARCIA, BRIAN                        CITATION         09/04/16 01:04:57   FIELD_EVENT_DISPATCH   -119.205286    40.7967
BMAN167110   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0    0     0     51      0     0     51      B325   PETERSEN, MARK                       CITATION         09/04/16 01:05:30   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167111   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0    0     0     571     0     0     571     I204   ANDREWS, JOSIAH                      CITATION         09/04/16 01:06:46   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167112   BLM   TRAFFIC STOP      POINT 2                          9 O'clock Response Area       CREATE   0    0     0     2743    0     0     2743    B228   HINCKLEY, ELLIOTT                    PUBLIC ASSIST    09/04/16 01:08:00   FIELD_EVENT_DISPATCH   -119.219453    40.806
BMAN167113   BLM   PUBLIC CONTACT 900 LIGHTHOUSE                      Perimeter Response Area       CREATE   0    0     0     336     0     0     336     B200   ROOP, MICHAEL                        CITATION         09/04/16 01:09:52   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN167114   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0    0     0     16      0     0     16      K310   PARR, RYAN                           PUBLIC ASSIST    09/04/16 01:14:41   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167115   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0    0     0     23      0     0     23      K322   CARPENTER, MICHAEL                   PUBLIC ASSIST    09/04/16 01:15:05   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167116   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0    0     0     15      0     0     15      K322   CARPENTER, MICHAEL                   PUBLIC ASSIST    09/04/16 01:16:13   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167117   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0    0     0     16      0     0     16      K322   CARPENTER, MICHAEL                   PUBLIC ASSIST    09/04/16 01:16:36   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167118   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0    0     0     6       0     0     6       K322   CARPENTER, MICHAEL                   PUBLIC ASSIST    09/04/16 01:16:55   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167119   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0    0     0     5       0     0     5       K322   CARPENTER, MICHAEL                   PUBLIC ASSIST    09/04/16 01:17:03   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167120   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0    0     0     13      0     0     13      K316   MAGALLON, CHRIS                      PUBLIC ASSIST    09/04/16 01:19:10   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167121   BLM   PUBLIC CONTACT LIGHTHOUSE                          9 O'clock Response Area       CREATE   0    0     0     8       0     0     8       K316   MAGALLON, CHRIS                      PUBLIC ASSIST    09/04/16 01:19:26   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167123   BLM   PUBLIC CONTACT 900 LIGHTHOUSE                      9 O'clock Response Area       CREATE   0    0     0     311     0     0     311     B217   GARCIA, BRIAN                        CITATION         09/04/16 01:24:38   FIELD_EVENT_DISPATCH   -119.205265    40.7967




                                                                                                                                                                                                                                                           ER00079
BMAN167124   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      11       0     0      11       B328   WOOD, NICHOLAS                       PUBLIC ASSIST        09/04/16 01:25:00   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167125
BMAN167126
             BLM
             BLM
                   PUBLIC CONTACT LIGHTHOUSE
                   PUBLIC CONTACT LIGHTHOUSE
                                                                               Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 263 of 499
                                                                         9 O'clock Response Area
                                                                         9 O'clock Response Area
                                                                                                   CREATE
                                                                                                   CREATE
                                                                                                            0
                                                                                                            0
                                                                                                                   0
                                                                                                                   0
                                                                                                                         0
                                                                                                                         0
                                                                                                                                6
                                                                                                                                12
                                                                                                                                         0
                                                                                                                                         0
                                                                                                                                               0
                                                                                                                                               0
                                                                                                                                                      6
                                                                                                                                                      12
                                                                                                                                                               B328
                                                                                                                                                               B320
                                                                                                                                                                      WOOD, NICHOLAS
                                                                                                                                                                      TITUS, AARON R
                                                                                                                                                                                                           PUBLIC ASSIST
                                                                                                                                                                                                           PUBLIC ASSIST
                                                                                                                                                                                                                                09/04/16 01:25:12
                                                                                                                                                                                                                                09/04/16 01:31:04
                                                                                                                                                                                                                                                    FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                    FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                                           -119.2027811
                                                                                                                                                                                                                                                                           -119.2027811
                                                                                                                                                                                                                                                                                          40.797
                                                                                                                                                                                                                                                                                          40.797
BMAN167127   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      8        0     0      8        B320   TITUS, AARON R                       PUBLIC ASSIST        09/04/16 01:31:20   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167128   BLM   PUBLIC CONTACT MOBILECOMMAND                          3 O'clock Response Area   CREATE   0      0     0      31       0     0      31       B312   BOONE, TRENT                         PUBLIC ASSIST        09/04/16 01:33:06   FIELD_EVENT_DISPATCH   -119.209621    40.7798
BMAN167129   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      5        0     0      5        B311   DEAN, JUSTIN                         PUBLIC ASSIST        09/04/16 01:33:30   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167130   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      15       0     0      15       B311   DEAN, JUSTIN                         PUBLIC ASSIST        09/04/16 01:33:37   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167131   BLM   PUBLIC CONTACT MOBILECOMMAND                          3 O'clock Response Area   CREATE   0      0     0      7        0     0      7        B312   BOONE, TRENT                         PUBLIC ASSIST        09/04/16 01:33:44   FIELD_EVENT_DISPATCH   -119.209621    40.7798
BMAN167132   BLM   PUBLIC CONTACT MOBILECOMMAND                          3 O'clock Response Area   CREATE   0      0     0      6        0     0      6        B312   BOONE, TRENT                         PUBLIC ASSIST        09/04/16 01:33:54   FIELD_EVENT_DISPATCH   -119.209621    40.7798
BMAN167133   BLM   PUBLIC CONTACT MOBILECOMMAND                          3 O'clock Response Area   CREATE   0      0     0      7        0     0      7        B312   BOONE, TRENT                         PUBLIC ASSIST        09/04/16 01:34:04   FIELD_EVENT_DISPATCH   -119.209621    40.7798
BMAN167134   BLM   PUBLIC CONTACT MOBILECOMMAND                          3 O'clock Response Area   CREATE   0      0     0      5        0     0      5        B312   BOONE, TRENT                         PUBLIC ASSIST        09/04/16 01:34:13   FIELD_EVENT_DISPATCH   -119.209621    40.7798
BMAN167135   BLM   PUBLIC CONTACT MOBILECOMMAND                          3 O'clock Response Area   CREATE   0      0     0      6        0     0      6        B312   BOONE, TRENT                         PUBLIC ASSIST        09/04/16 01:34:21   FIELD_EVENT_DISPATCH   -119.209621    40.7798
BMAN167136   BLM   PUBLIC CONTACT MOBILECOMMAND                          3 O'clock Response Area   CREATE   0      0     0      8        0     0      8        B312   BOONE, TRENT                         PUBLIC ASSIST        09/04/16 01:34:28   FIELD_EVENT_DISPATCH   -119.209621    40.7798
BMAN167137   BLM   PUBLIC CONTACT MOBILECOMMAND                          3 O'clock Response Area   CREATE   0      0     0      6        0     0      6        B312   BOONE, TRENT                         PUBLIC ASSIST        09/04/16 01:34:40   FIELD_EVENT_DISPATCH   -119.209621    40.7798
BMAN167138   BLM   PUBLIC CONTACT MOBILECOMMAND                          3 O'clock Response Area   CREATE   0      0     0      5        0     0      5        B312   BOONE, TRENT                         PUBLIC ASSIST        09/04/16 01:34:48   FIELD_EVENT_DISPATCH   -119.209621    40.7798
BMAN167139   BLM   PUBLIC CONTACT 900 LIGHTHHOUSE                        Perimeter Response Area   CREATE   0      0     0      358      0     0      358      B210   MCGRATH, KEITH                       CITATION             09/04/16 01:35:27   FIELD_EVENT_DISPATCH   -119.20651     40.8046
BMAN167140   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      10       0     0      10       B311   DEAN, JUSTIN                         PUBLIC ASSIST        09/04/16 01:36:35   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167141   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      7        0     0      7        B311   DEAN, JUSTIN                         PUBLIC ASSIST        09/04/16 01:36:48   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167142   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      7        0     0      7        B311   DEAN, JUSTIN                         PUBLIC ASSIST        09/04/16 01:36:57   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167143   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      14       0     0      14       P306   BARNES, DANIEL                       PUBLIC ASSIST        09/04/16 01:37:19   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167144   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      8        0     0      8        P306   BARNES, DANIEL                       PUBLIC ASSIST        09/04/16 01:37:44   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167145   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      5        0     0      5        P306   BARNES, DANIEL                       PUBLIC ASSIST        09/04/16 01:37:57   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167146   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      6        0     0      6        P306   BARNES, DANIEL                       PUBLIC ASSIST        09/04/16 01:38:05   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167147   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      22       0     0      22       P306   BARNES, DANIEL                       PUBLIC ASSIST        09/04/16 01:38:13   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167148   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      8        0     0      8        P306   BARNES, DANIEL                       PUBLIC ASSIST        09/04/16 01:38:39   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167149   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      10       0     0      10       P306   BARNES, DANIEL                       PUBLIC ASSIST        09/04/16 01:38:51   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN168648   BLM   PUBLIC CONTACT @BLM Mobile Command Center             3 O'clock Response Area            0                   0                     0                                                    NO ACTION            09/04/16 01:39:00                          -119.20965     40.7799
BMAN168649   BLM   PUBLIC CONTACT @BLM Mobile Command Center             3 O'clock Response Area            0                   0                     0                                                    NO ACTION            09/04/16 01:39:00                          -119.20965     40.7799
BMAN167150   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      6        0     0      6        P306   BARNES, DANIEL                       PUBLIC ASSIST        09/04/16 01:39:06   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167151   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      7        0     0      7        P306   BARNES, DANIEL                       PUBLIC ASSIST        09/04/16 01:39:14   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167152   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      7        0     0      7        P306   BARNES, DANIEL                       PUBLIC ASSIST        09/04/16 01:39:34   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167153   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      6        0     0      6        P306   BARNES, DANIEL                       PUBLIC ASSIST        09/04/16 01:39:43   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167154   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      6        0     0      6        B315   BLEVINS, COLE                        PUBLIC ASSIST        09/04/16 01:40:28   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167155   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      6        0     0      6        B315   BLEVINS, COLE                        PUBLIC ASSIST        09/04/16 01:40:36   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167156   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      5        0     0      5        B315   BLEVINS, COLE                        PUBLIC ASSIST        09/04/16 01:40:44   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167157   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      9        0     0      9        B313   ANDRES, BECKY                        PUBLIC ASSIST        09/04/16 01:40:56   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167158   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      6        0     0      6        B313   ANDRES, BECKY                        PUBLIC ASSIST        09/04/16 01:41:08   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167159   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      5        0     0      5        B313   ANDRES, BECKY                        PUBLIC ASSIST        09/04/16 01:41:17   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167160   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      7        0     0      7        B313   ANDRES, BECKY                        PUBLIC ASSIST        09/04/16 01:41:24   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167161   BLM   PUBLIC CONTACT LIGHTHOUSE                             9 O'clock Response Area   CREATE   0      0     0      5        0     0      5        B313   ANDRES, BECKY                        PUBLIC ASSIST        09/04/16 01:41:33   FIELD_EVENT_DISPATCH   -119.2027811   40.797
BMAN167162   BLM   PUBLIC CONTACT 900 LIGHTHOUSE                         9 O'clock Response Area   CREATE   0      0     0      545      0     0      545      B226   BUCHANAN, STANLEY                    CITATION             09/04/16 01:41:37   FIELD_EVENT_DISPATCH   -119.204385    40.7987
BMAN167163   BLM   PUBLIC CONTACT 1000ES                                 9 O'clock Response Area   CREATE   0      0     0      22       0     0      22       B313   ANDRES, BECKY                        PUBLIC ASSIST        09/04/16 01:42:45   FIELD_EVENT_DISPATCH   -119.2087646   40.793
BMAN167164   BLM   PUBLIC CONTACT 900 LIGHTHOUSE                         9 O'clock Response Area   CREATE   0      0     0      453      0     0      453      B221   JOHNSON, GREGORY L                   CITATION             09/04/16 01:43:30   FIELD_EVENT_DISPATCH   -119.20623     40.7968
BMAN167165   BLM   PUBLIC CONTACT 1000ES                                 9 O'clock Response Area   CREATE   0      0     0      8        0     0      8        B313   ANDRES, BECKY                        PUBLIC ASSIST        09/04/16 01:43:33   FIELD_EVENT_DISPATCH   -119.2087646   40.793
BMAN167166   BLM   PUBLIC CONTACT 900 LIGHTHOUSE                         9 O'clock Response Area   CREATE   0      0     0      564      0     0      564      B210   MCGRATH, KEITH                       CITATION             09/04/16 01:53:31   FIELD_EVENT_DISPATCH   -119.204428    40.7988
BMAN167167   BLM   PUBLIC CONTACT @200 G WHITE OCEAN                     Perimeter Response Area   CREATE   0      0     0      1344     0     0      1344     B314   LASHER, NICHOLAS S                   CITATION             09/04/16 01:55:31   FIELD_EVENT_DISPATCH   -119.23359     40.7796
BMAN167168   BLM   MEDICAL          1000 B RAVE                          9 O'clock Response Area   CREATE   0      0     0      1153     0     0      1153     B327   R115                                                      09/04/16 01:56:35   FIELD_EVENT_DISPATCH   -119.2093953   40.7948
BMAN167169   BLM   PUBLIC CONTACT GATE RD                                Gate Road Response Area   CREATE   0      0     0      451      0     0      451      B212   RUSSELL, DAVID W                     CITATION             09/04/16 01:59:13   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN167170   BLM   STOLEN           @Ranger HQ                           3 O'clock Response Area   CREATE   56                  297913                297857                               Rieger, Steve   CANCEL               09/04/16 02:00:50   911                    -119.21149     40.7814
BMAN167171   BLM   PUBLIC CONTACT 1000 E                                 9 O'clock Response Area   CREATE   0      0     0      30       0     0      30       B313   ANDRES, BECKY                        PUBLIC ASSIST        09/04/16 02:03:41   FIELD_EVENT_DISPATCH   -119.2100632   40.7967
BMAN167172   BLM   PUBLIC CONTACT 1000 E                                 9 O'clock Response Area   CREATE   0      0     0      9        0     0      9        B313   ANDRES, BECKY                        PUBLIC ASSIST        09/04/16 02:04:19   FIELD_EVENT_DISPATCH   -119.2100632   40.7967
BMAN167173   BLM   PUBLIC CONTACT 10 ES                                  9 O'clock Response Area   CREATE   0      0     0      1110     0     0      1110     B225   WOODS, JASON                         NO ACTION            09/04/16 02:15:27   FIELD_EVENT_DISPATCH   -119.207925    40.7928
BMAN167174   BLM   PUBLIC CONTACT 10 LIGHTHOUSE                          Perimeter Response Area   CREATE   0      0     0      20       0     0      20       B300   SULLIVAN, DEBORAH                    PUBLIC ASSIST        09/04/16 02:18:28   FIELD_EVENT_DISPATCH   -119.233396    40.7795
BMAN167175   BLM   PUBLIC CONTACT 10 LIGHTHOUSE                          Perimeter Response Area   CREATE   0      0     0      11       0     0      11       B300   SULLIVAN, DEBORAH                    PUBLIC ASSIST        09/04/16 02:18:52   FIELD_EVENT_DISPATCH   -119.233396    40.7795
BMAN167176   BLM   PUBLIC CONTACT 10 LIGHTHOUSE                          Perimeter Response Area   CREATE   0      0     0      11       0     0      11       B300   SULLIVAN, DEBORAH                    PUBLIC ASSIST        09/04/16 02:19:07   FIELD_EVENT_DISPATCH   -119.233396    40.7795
BMAN167177   BLM   PUBLIC CONTACT 10 LIGHTHOUSE                          Perimeter Response Area   CREATE   0      0     0      7        0     0      7        B300   SULLIVAN, DEBORAH                    PUBLIC ASSIST        09/04/16 02:19:23   FIELD_EVENT_DISPATCH   -119.233396    40.7795
BMAN167178   BLM   PUBLIC CONTACT 10 LIGHTHOUSE                          Perimeter Response Area   CREATE   0      0     0      36       0     0      36       B300   SULLIVAN, DEBORAH                    PUBLIC ASSIST        09/04/16 02:19:35   FIELD_EVENT_DISPATCH   -119.23346     40.7793
BMAN167179   BLM   PUBLIC CONTACT 10 LIGHTHOUSE                          Perimeter Response Area   CREATE   0      0     0      6        0     0      6        B300   SULLIVAN, DEBORAH                    PUBLIC ASSIST        09/04/16 02:20:20   FIELD_EVENT_DISPATCH   -119.23346     40.7793
BMAN167180   BLM   PUBLIC CONTACT 10 LIGHTHOUSE                          Perimeter Response Area   CREATE   0      0     0      11       0     0      11       B300   SULLIVAN, DEBORAH                    PUBLIC ASSIST        09/04/16 02:20:31   FIELD_EVENT_DISPATCH   -119.23346     40.7793
BMAN167181   BLM   PUBLIC CONTACT 10 LIGHTHOUSE                          Perimeter Response Area   CREATE   0      0     0      12       0     0      12       B300   SULLIVAN, DEBORAH                    PUBLIC ASSIST        09/04/16 02:20:48   FIELD_EVENT_DISPATCH   -119.233525    40.7795
BMAN167182   BLM   PUBLIC CONTACT 10 LIGHTHOUSE                          Perimeter Response Area   CREATE   0      0     0      7        0     0      7        B300   SULLIVAN, DEBORAH                    PUBLIC ASSIST        09/04/16 02:21:02   FIELD_EVENT_DISPATCH   -119.233525    40.7795
BMAN167183   BLM   PUBLIC CONTACT 10 LIGHTHOUSE                          Perimeter Response Area   CREATE   0      0     0      6        0     0      6        B300   SULLIVAN, DEBORAH                    PUBLIC ASSIST        09/04/16 02:21:17   FIELD_EVENT_DISPATCH   -119.233525    40.7795
BMAN167184   BLM   PUBLIC CONTACT 10 LIGHTHOUSE                          Perimeter Response Area   CREATE   0      0     0      7        0     0      7        B300   SULLIVAN, DEBORAH                    PUBLIC ASSIST        09/04/16 02:21:26   FIELD_EVENT_DISPATCH   -119.233525    40.7795
BMAN167185   BLM   PUBLIC CONTACT 10 LIGHTHOUSE                          Perimeter Response Area   CREATE   0      0     0      12       0     0      12       B300   SULLIVAN, DEBORAH                    PUBLIC ASSIST        09/04/16 02:21:38   FIELD_EVENT_DISPATCH   -119.233525    40.7795
BMAN167186   BLM   PUBLIC CONTACT 10 LIGHTHOUSE                          9 O'clock Response Area   CREATE   0      0     0      9        0     0      9        B213   FISCHER, SCOTT                       PUBLIC ASSIST        09/04/16 02:22:12   FIELD_EVENT_DISPATCH   -119.203098    40.7958
BMAN167187   BLM   TRAFFIC STOP     515 L                                3 O'clock Response Area   CREATE   0      0     0      388      0     0      388      B315   BLEVINS, COLE                        VERBAL WARNING       09/04/16 02:38:46   FIELD_EVENT_DISPATCH   -119.2141644   40.7723
BMAN167188   BLM   PUBLIC CONTACT POINT 1                                9 O'clock Response Area   CREATE   0      0     0      1326     0     0      1326     B326   HOWELL, THOMAS                       PUBLIC ASSIST        09/04/16 02:38:51   FIELD_EVENT_DISPATCH   -119.235633    40.783
BMAN168651   BLM   PUBLIC CONTACT @BLM Mobile Command Center             3 O'clock Response Area            0                   0                     0                                                    NO ACTION            09/04/16 02:39:00                          -119.20965     40.7799
BMAN168650   BLM   PUBLIC CONTACT @BLM Mobile Command Center             3 O'clock Response Area            0                   0                     0                                                    NO ACTION            09/04/16 02:39:00                          -119.20965     40.7799
BMAN167189   BLM   TRAFFIC STOP     GATE ROAD M1.5                       Gate Road Response Area   CREATE   0      0     0      4705     0     0      4705     B313   ANDRES, BECKY                        TRANSFER             09/04/16 02:44:13   FIELD_EVENT_DISPATCH   -119.25303     40.754
BMAN167190   BLM   PUBLIC CONTACT 800 ES PINK HEARTS                     9 O'clock Response Area   CREATE   0      0     0      634      0     0      634      I204   ANDREWS, JOSIAH                      PUBLIC ASSIST        09/04/16 02:49:02   FIELD_EVENT_DISPATCH   -119.214835    40.7885
BMAN167191   BLM   ASSAULT          @245 L                               3 O'clock Response Area   COPY     4002   961   1157   11909    961   1157   11909    B323   WAGGONER, SEAN       Rieger, Steve   PUBLIC ASSIST        09/04/16 02:59:33   911                    -119.19052     40.7771
BMAN167192   BLM   PUBLIC CONTACT 230 C                                  3 O'clock Response Area   CREATE   0      0     0      988      0     0      988      B213   FISCHER, SCOTT                       NO ACTION            09/04/16 03:00:48   FIELD_EVENT_DISPATCH   -119.1957872   40.7817
BMAN167193   BLM   PUBLIC CONTACT :Nearest: 1000 B                       9 O'clock Response Area   CREATE   0      0     0      596      0     0      596      B327   STEPHENSON, CAMM                     CITATION             09/04/16 03:03:07   FIELD_EVENT_DISPATCH   -119.2093953   40.7948
BMAN167194   BLM   PATROL CHECK     @Haul Road:300 feet from point one   9 O'clock Response Area   CREATE   201    389   869    2696     188   668    2495     B326   HOWELL, THOMAS       Rieger, Steve   PUBLIC ASSIST        09/04/16 03:09:10   911                    -119.23098     40.7801
BMAN167195   BLM   PUBLIC CONTACT .2                                     9 O'clock Response Area   CREATE   0      0     0      118      0     0      118      B228   HINCKLEY, ELLIOTT                    CITATION             09/04/16 03:13:21   FIELD_EVENT_DISPATCH   -119.219453    40.806
BMAN167196   BLM   PUBLIC CONTACT 230C                                   3 O'clock Response Area   CREATE   0      0     0      77       0     0      77       B317   CULVER, STEVON                       LE ASSIST            09/04/16 03:16:42   FIELD_EVENT_DISPATCH   -119.1957872   40.7817
BMAN167197   BLM   TRAFFIC STOP     JOC                                  3 O'clock Response Area   CREATE   0      0     0      671      0     0      671      P203   WILSON, LISA                         VERBAL WARNING RPT   09/04/16 03:32:23   FIELD_EVENT_DISPATCH   -119.21386     40.7674
BMAN168653   BLM   PUBLIC CONTACT @BLM Mobile Command Center             3 O'clock Response Area            0                   0                     0                                                    NO ACTION            09/04/16 03:39:00                          -119.20965     40.7799
BMAN168654   BLM   PUBLIC CONTACT @BLM Mobile Command Center             3 O'clock Response Area            0                   0                     0                                                    NO ACTION            09/04/16 03:39:00                          -119.20965     40.7799
BMAN168652   BLM   PUBLIC CONTACT @BLM Mobile Command Center             3 O'clock Response Area            0                   0                     0                                                    NO ACTION            09/04/16 03:39:00                          -119.20965     40.7799
BMAN167198   BLM   TRAFFIC STOP     630 L                                9 O'clock Response Area   CREATE   0      0     0      284      0     0      284      B215   LLOYD, KENNETH                       VERBAL WARNING       09/04/16 03:43:44   FIELD_EVENT_DISPATCH   -119.2238671   40.7788
BMAN167199   BLM   PUBLIC CONTACT MAN                                    3 O'clock Response Area   CREATE   0      0     0      510      0     0      510      P306   BARNES, DANIEL                       CITATION             09/04/16 03:47:52   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN167200   BLM   PUBLIC CONTACT RAVE                                   9 O'clock Response Area   CREATE   0      0     0      26       0     0      26       B327   STEPHENSON, CAMM                     PUBLIC ASSIST        09/04/16 03:50:05   FIELD_EVENT_DISPATCH   -119.2093953   40.7948
BMAN167201   BLM   PUBLIC CONTACT MAN                                    3 O'clock Response Area   CREATE   0      0     0      11       0     0      11       P305   HONE, JASON                          PUBLIC ASSIST        09/04/16 03:55:44   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN167202   BLM   PUBLIC CONTACT MAN                                    3 O'clock Response Area   CREATE   0      0     0      7        0     0      7        P305   HONE, JASON                          PUBLIC ASSIST        09/04/16 03:56:00   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN167204   BLM   PUBLIC CONTACT MAN                                    3 O'clock Response Area   CREATE   0      0     0      6        0     0      6        P305   HONE, JASON                          PUBLIC ASSIST        09/04/16 03:56:08   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN167205   BLM   PUBLIC CONTACT 12 MILE ACCESS                         Perimeter Response Area   CREATE   0      0     0      294      0     0      294      B326   HOWELL, THOMAS                       PUBLIC ASSIST        09/04/16 03:56:23   FIELD_EVENT_DISPATCH   -119.26393     40.7762
BMAN167206   BLM   ASSIST           @The Man: 300 250 feet off the man   3 O'clock Response Area   CREATE   188    391   539    4474     203   351    4286     B311   DEAN, JUSTIN         Rieger, Steve   TRANSFER             09/04/16 03:56:46   911                    -119.20645     40.7864
BMAN167207   BLM   PUBLIC CONTACT 315A                                   3 O'clock Response Area   CREATE   0      0     0      177      0     0      177      P306   BARNES, DANIEL                       PUBLIC ASSIST        09/04/16 04:09:23   FIELD_EVENT_DISPATCH   -119.200012    40.78
BMAN167208   BLM   TRAFFIC STOP     GATE RD .5                           Gate Road Response Area   CREATE   0      0     0      386      0     0      386      B312   BOONE, TRENT                         VERBAL WARNING       09/04/16 04:13:55   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN167210   BLM   ASSAULT          @Station 3                           3 O'clock Response Area   CREATE   0      0     388    6791     0     388    6791     P203   WILSON, LISA                         NO ACTION            09/04/16 04:30:47   Ops2                   -119.1978      40.7795
BMAN167211   BLM   TRAFFIC STOP     GATE RD .5                           Gate Road Response Area   CREATE   0      0     0      104      0     0      104      B312   BOONE, TRENT                         VERBAL WARNING       09/04/16 04:34:24   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN168656   BLM   PUBLIC CONTACT @BLM Mobile Command Center             3 O'clock Response Area            0                   0                     0                                                    NO ACTION            09/04/16 04:39:00                          -119.20965     40.7799
BMAN168658   BLM   PUBLIC CONTACT @BLM Mobile Command Center             3 O'clock Response Area            0                   0                     0                                                    NO ACTION            09/04/16 04:39:00                          -119.20965     40.7799
BMAN168657   BLM   PUBLIC CONTACT @BLM Mobile Command Center             3 O'clock Response Area            0                   0                     0                                                    NO ACTION            09/04/16 04:39:00                          -119.20965     40.7799
BMAN168655   BLM   PUBLIC CONTACT @BLM Mobile Command Center             3 O'clock Response Area            0                   0                     0                                                    NO ACTION            09/04/16 04:39:00                          -119.20965     40.7799
BMAN168659   BLM   PUBLIC CONTACT @BLM Mobile Command Center             3 O'clock Response Area            0                   0                     0                                                    NO ACTION            09/04/16 04:39:00                          -119.20965     40.7799
BMAN167212   BLM   PUBLIC CONTACT SLUT GARDEN                            9 O'clock Response Area   CREATE   0      0     0      404      0     0      404      B327   STEPHENSON, CAMM                     VERBAL WARNING       09/04/16 04:40:04   FIELD_EVENT_DISPATCH   -119.2093953   40.7948
BMAN167213   BLM   PUBLIC CONTACT RAMPART                                3 O'clock Response Area   CREATE   0      0     0      5424     0     0      5424     P204   ALLEN, CHRISTOPHER                   TRANSFER             09/04/16 04:40:26   FIELD_EVENT_DISPATCH   -119.2102711   40.7796
BMAN167214   BLM   TRAFFIC STOP     GATE RD 5                            Gate Road Response Area   CREATE   0      0     0      5522     0     0      5522     B312   BOONE, TRENT                         VERBAL WARNING       09/04/16 04:44:40   FIELD_EVENT_DISPATCH   -119.26593     40.7467
BMAN167215   BLM   PUBLIC CONTACT CENTER CAMP                            3 O'clock Response Area   CREATE   0      0     0      208      0     0      208      B327   STEPHENSON, CAMM                     PUBLIC ASSIST        09/04/16 04:49:55   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN167216   BLM   TRAFFIC STOP     GATE ROAD M.5                        Gate Road Response Area   CREATE   0      0     0      2330     0     0      2330     B312   BOONE, TRENT                         VERBAL WARNING       09/04/16 05:01:44   FIELD_EVENT_DISPATCH   -119.2659313   40.7467
BMAN167217   BLM   PUBLIC CONTACT DEEP PLAYA                             9 O'clock Response Area   CREATE   0      0     0      6        0     0      6        P306   BARNES, DANIEL                       PUBLIC ASSIST        09/04/16 05:02:52   FIELD_EVENT_DISPATCH   -119.193185    40.8022




                                                                                                                                                                                                                                                                    ER00080
BMAN167218   BLM   PUBLIC CONTACT DEEP PLAYA                              9 O'clock Response Area   CREATE   0    0     0      6       0     0      6       P306   BARNES, DANIEL                          PUBLIC ASSIST    09/04/16 05:03:03   FIELD_EVENT_DISPATCH   -119.193185    40.8022
BMAN167219
BMAN167220
             BLM
             BLM
                   PUBLIC CONTACT 1000A
                   PUBLIC CONTACT 1000A
                                                                                Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 264 of 499
                                                                          9 O'clock Response Area
                                                                          9 O'clock Response Area
                                                                                                    CREATE
                                                                                                    CREATE
                                                                                                             0
                                                                                                             0
                                                                                                                  0
                                                                                                                  0
                                                                                                                        0
                                                                                                                        0
                                                                                                                               282
                                                                                                                               14
                                                                                                                                       0
                                                                                                                                       0
                                                                                                                                             0
                                                                                                                                             0
                                                                                                                                                    282
                                                                                                                                                    14
                                                                                                                                                            B317
                                                                                                                                                            B317
                                                                                                                                                                   CULVER, STEVON
                                                                                                                                                                   CULVER, STEVON
                                                                                                                                                                                                           PUBLIC ASSIST
                                                                                                                                                                                                           PUBLIC ASSIST
                                                                                                                                                                                                                            09/04/16 05:11:02
                                                                                                                                                                                                                            09/04/16 05:15:51
                                                                                                                                                                                                                                                FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                                       -119.2091727
                                                                                                                                                                                                                                                                       -119.2091727
                                                                                                                                                                                                                                                                                      40.7942
                                                                                                                                                                                                                                                                                      40.7942
BMAN167221   BLM   PUBLIC CONTACT 1000A                                   9 O'clock Response Area   CREATE   0    0     0      8       0     0      8       B317   CULVER, STEVON                          PUBLIC ASSIST    09/04/16 05:16:10   FIELD_EVENT_DISPATCH   -119.2091727   40.7942
BMAN167222   BLM   ASSAULT         @530 D                                 3 O'clock Response Area   CREATE   83   444   993    2461    361   910    2378    B315   BLEVINS, COLE        Person, Samantha   TRANSFER         09/04/16 05:29:22   DISPATCH               -119.21305     40.7777
BMAN167223   BLM   PUBLIC CONTACT 200 ES                                  3 O'clock Response Area   CREATE   0    0     0      52      0     0      52      B315   BLEVINS, COLE                           PUBLIC ASSIST    09/04/16 05:32:46   FIELD_EVENT_DISPATCH   -119.1977515   40.7846
BMAN167224   BLM   PUBLIC CONTACT 200 ES                                  3 O'clock Response Area   CREATE   0    0     0      8       0     0      8       B315   BLEVINS, COLE                           PUBLIC ASSIST    09/04/16 05:33:41   FIELD_EVENT_DISPATCH   -119.1977515   40.7846
BMAN168663   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 05:39:00                          -119.20965     40.7799
BMAN168660   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 05:39:00                          -119.20965     40.7799
BMAN168662   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 05:39:00                          -119.20965     40.7799
BMAN168664   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 05:39:00                          -119.20965     40.7799
BMAN168661   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 05:39:00                          -119.20965     40.7799
BMAN167225   BLM   PUBLIC CONTACT 1000 B                                  9 O'clock Response Area   CREATE   0    0     0      1518    0     0      1518    B312   R370                                    PUBLIC ASSIST    09/04/16 05:42:41   FIELD_EVENT_DISPATCH   -119.2093953   40.7948
BMAN167226   BLM   PUBLIC CONTACT PLAYA                                   3 O'clock Response Area   CREATE   0    0     0      4       0     0      4       B327   STEPHENSON, CAMM                        PUBLIC ASSIST    09/04/16 05:46:22   FIELD_EVENT_DISPATCH   -119.2128078   40.7811
BMAN167227   BLM   PUBLIC CONTACT PLAYA                                   3 O'clock Response Area   CREATE   0    0     0      7       0     0      7       B327   STEPHENSON, CAMM                        PUBLIC ASSIST    09/04/16 05:46:28   FIELD_EVENT_DISPATCH   -119.2128078   40.7811
BMAN167228   BLM   PUBLIC CONTACT PLAYA                                   3 O'clock Response Area   CREATE   0    0     0      6       0     0      6       B327   STEPHENSON, CAMM                        PUBLIC ASSIST    09/04/16 05:46:39   FIELD_EVENT_DISPATCH   -119.2128078   40.7811
BMAN167229   BLM   PUBLIC CONTACT PLAYA                                   3 O'clock Response Area   CREATE   0    0     0      5       0     0      5       B327   STEPHENSON, CAMM                        PUBLIC ASSIST    09/04/16 05:46:47   FIELD_EVENT_DISPATCH   -119.2128078   40.7811
BMAN167230   BLM   PUBLIC CONTACT PLAYA                                   3 O'clock Response Area   CREATE   0    0     0      5       0     0      5       B327   STEPHENSON, CAMM                        PUBLIC ASSIST    09/04/16 05:46:54   FIELD_EVENT_DISPATCH   -119.2128078   40.7811
BMAN167231   BLM   PUBLIC CONTACT PLAYA                                   3 O'clock Response Area   CREATE   0    0     0      5       0     0      5       B327   STEPHENSON, CAMM                        PUBLIC ASSIST    09/04/16 05:47:02   FIELD_EVENT_DISPATCH   -119.2128078   40.7811
BMAN167232   BLM   PUBLIC CONTACT PLAYA                                   3 O'clock Response Area   CREATE   0    0     0      5       0     0      5       B327   STEPHENSON, CAMM                        PUBLIC ASSIST    09/04/16 05:47:09   FIELD_EVENT_DISPATCH   -119.2128078   40.7811
BMAN167233   BLM   PUBLIC CONTACT PLAYA                                   3 O'clock Response Area   CREATE   0    0     0      6       0     0      6       B327   STEPHENSON, CAMM                        PUBLIC ASSIST    09/04/16 05:47:16   FIELD_EVENT_DISPATCH   -119.2128078   40.7811
BMAN167234   BLM   PUBLIC CONTACT PLAYA                                   3 O'clock Response Area   CREATE   0    0     0      7       0     0      7       B327   STEPHENSON, CAMM                        PUBLIC ASSIST    09/04/16 05:47:24   FIELD_EVENT_DISPATCH   -119.2128078   40.7811
BMAN167235   BLM   PUBLIC CONTACT PLAYA                                   3 O'clock Response Area   CREATE   0    0     0      5       0     0      5       B327   STEPHENSON, CAMM                        PUBLIC ASSIST    09/04/16 05:47:34   FIELD_EVENT_DISPATCH   -119.2128078   40.7811
BMAN167236   BLM   TRAFFIC STOP    GATE ROAD M1.5                         Perimeter Response Area   CREATE   0    0     0      639     0     0      639     B313   ANDRES, BECKY                           VERBAL WARNING   09/04/16 05:53:31   FIELD_EVENT_DISPATCH   -119.234511    40.7773
BMAN167237   BLM   TRAFFIC STOP    GATE ROAD M1                           Gate Road Response Area   CREATE   0    0     0      377     0     0      377     B324   HAUCK, MICHAEL                          VERBAL WARNING   09/04/16 06:03:56   FIELD_EVENT_DISPATCH   -119.2587719   40.7464
BMAN167238   BLM   PUBLIC CONTACT DEEP PLAYA                              9 O'clock Response Area   CREATE   0    0     0      2754    0     0      2754    B321   CUNNINGHAM, STEVE                       NO ACTION        09/04/16 06:32:01   FIELD_EVENT_DISPATCH   -119.209428    40.7845
BMAN167239   BLM   PUBLIC CONTACT MAN                                     3 O'clock Response Area   CREATE   0    0     0      7       0     0      7       B313   ANDRES, BECKY                           PUBLIC ASSIST    09/04/16 06:45:01   FIELD_EVENT_DISPATCH   -119.2064461   40.7864
BMAN167240   BLM   ASSIST          @430 L                                 3 O'clock Response Area   CREATE   36   603   748    1373    567   712    1337    B315   BLEVINS, COLE        WEAVER, JULIE      NO ACTION        09/04/16 06:57:21   DISPATCH               -119.20648     40.7711
BMAN167241   BLM   PUBLIC CONTACT 0530L                                   Perimeter Response Area   CREATE   0    0     0      10      0     0      10      B315   BLEVINS, COLE                           PUBLIC ASSIST    09/04/16 07:06:38   FIELD_EVENT_DISPATCH   -119.23228     40.7804
BMAN167242   BLM   PUBLIC CONTACT 830 ESP                                 9 O'clock Response Area   CREATE   0    0     0      7       0     0      7       B325   PETERSEN, MARK                          PUBLIC ASSIST    09/04/16 07:36:43   FIELD_EVENT_DISPATCH   -119.2142386   40.7898
BMAN168665   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 07:39:00                          -119.20965     40.7799
BMAN168669   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 07:39:00                          -119.20965     40.7799
BMAN168668   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 07:39:00                          -119.20965     40.7799
BMAN168666   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 07:39:00                          -119.20965     40.7799
BMAN168667   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 07:39:00                          -119.20965     40.7799
BMAN167243   BLM   PUBLIC CONTACT 730 ESP                                 9 O'clock Response Area   CREATE   0    0     0      7       0     0      7       B325   PETERSEN, MARK                          PUBLIC ASSIST    09/04/16 07:43:27   FIELD_EVENT_DISPATCH   -119.215451    40.7864
BMAN167244   BLM   PUBLIC CONTACT CENTER CAMP                             3 O'clock Response Area   CREATE   0    0     0      18      0     0      18      P305   HONE, JASON                             PUBLIC ASSIST    09/04/16 07:43:52   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN167245   BLM   ASSIST          @Point 3: north of point 3 perimeter   Perimeter Response Area   CREATE   59   631   1001   7972    572   942    7913    B128   FONKEN, PETER        Ingram, Linda      CITATION         09/04/16 07:47:10   911                    -119.1856      40.8022
BMAN167246   BLM   PUBLIC CONTACT 0600L                                   3 O'clock Response Area   CREATE   0    0     0      47      0     0      47      B315   BLEVINS, COLE                           PUBLIC ASSIST    09/04/16 07:51:23   FIELD_EVENT_DISPATCH   -119.220521    40.7755
BMAN167247   BLM   PUBLIC CONTACT 600 G                                   Perimeter Response Area   CREATE   0    0     0      21      0     0      21      B115   JOHNSON, RAYMOND I                      PUBLIC ASSIST    09/04/16 08:36:09   FIELD_EVENT_DISPATCH   -119.1856      40.8022
                                                                                                                                                                   MARSOOBIAN, JASON
BMAN167248   BLM   PUBLIC CONTACT ROBO HEART RAVE                         Perimeter Response Area   CREATE   0    0     0      10556   0     0      10556   B121                                           NO ACTION        09/04/16 08:37:24   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
                                                                                                                                                                   A
BMAN168670   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 08:39:00                          -119.20965     40.7799
BMAN168676   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 08:39:00                          -119.20965     40.7799
BMAN168680   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 08:39:00                          -119.20965     40.7799
BMAN168682   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 08:39:00                          -119.20965     40.7799
BMAN168686   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 08:39:00                          -119.20965     40.7799
BMAN168673   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 08:39:00                          -119.20965     40.7799
BMAN168677   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 08:39:00                          -119.20965     40.7799
BMAN168679   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 08:39:00                          -119.20965     40.7799
BMAN168671   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 08:39:00                          -119.20965     40.7799
BMAN168674   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 08:39:00                          -119.20965     40.7799
BMAN168675   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 08:39:00                          -119.20965     40.7799
BMAN168683   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 08:39:00                          -119.20965     40.7799
BMAN168685   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 08:39:00                          -119.20965     40.7799
BMAN168672   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 08:39:00                          -119.20965     40.7799
BMAN168678   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 08:39:00                          -119.20965     40.7799
BMAN168681   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 08:39:00                          -119.20965     40.7799
BMAN168684   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 08:39:00                          -119.20965     40.7799
                                                                                                                                                                   MARSOOBIAN, JASON
BMAN167250   BLM   MEDICAL         ROBO HEART RAVE                        9 O'clock Response Area   CREATE   0    0     0      1284    0     0      1284    B121                                           TRANSFER         09/04/16 08:41:36   FIELD_EVENT_DISPATCH   -119.209106    40.8003
                                                                                                                                                                   A
                                                                                                                                                                   BRASINGTON,
BMAN167251   BLM   MISSING PERSON @BLM Mobile Command Center              3 O'clock Response Area   CREATE   31   217   217    9232    186   186    9201    B114                        Ford, Cassandra    NO ACTION        09/04/16 08:42:25   DISPATCH               -119.20965     40.7799
                                                                                                                                                                   PATRICK
BMAN167252   BLM   PUBLIC CONTACT @0230 D                                 Perimeter Response Area   CREATE   0    0     0      8       0     0      8       B124   FELIX, ERNESTO                          PUBLIC ASSIST    09/04/16 09:07:07   FIELD_EVENT_DISPATCH   -119.20648     40.7577
BMAN167253   BLM   TRAFFIC STOP    GATE RD MM1                            Gate Road Response Area   CREATE   0    0     0      1008    0     0      1008    B126   ROMERO, CLAYTON                         CITATION         09/04/16 09:11:30   FIELD_EVENT_DISPATCH   -119.2587719   40.7464
BMAN167254   BLM   TRAFFIC STOP    GREETERS GATE                          Perimeter Response Area   CREATE   0    0     0      3459    0     0      3459    B116   NALEN, SHANE                            CITATION         09/04/16 09:13:30   FIELD_EVENT_DISPATCH   -119.20648     40.7577
BMAN167255   BLM   ASSAULT         @645 Es:camp videogasm                 9 O'clock Response Area   CREATE   67   447   2066   4896    380   1999   4829    P101   JOHNSON, MICHAEL J   Ingram, Linda      NO ACTION        09/04/16 09:13:59   911                    -119.21477     40.7838
BMAN167256   BLM   MEDICAL         230 L                                  3 O'clock Response Area   CREATE   0    0     0      1816    0     0      1816    B117   R224                                                     09/04/16 09:18:50   FIELD_EVENT_DISPATCH   -119.1890563   40.7787
BMAN167257   BLM   PUBLIC CONTACT MOBILE COMMAND                          3 O'clock Response Area   CREATE   0    0     0      624     0     0      624     B113   BOXX, MELISSA J                         PUBLIC ASSIST    09/04/16 09:24:51   FIELD_EVENT_DISPATCH   -119.2096516   40.7799
BMAN167258   BLM   PUBLIC CONTACT JOC                                     Perimeter Response Area   CREATE   0    0     0      115     0     0      115     B110   SONES, BRADLEY P                        PUBLIC ASSIST    09/04/16 09:37:14   FIELD_EVENT_DISPATCH   -119.2335418   40.78
BMAN168687   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168689   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168691   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168694   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168695   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168700   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168702   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168711   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168693   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168699   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168704   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168709   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168713   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168716   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168692   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168698   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168701   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168707   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168708   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168710   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168688   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168690   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168696   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168697   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168703   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168705   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168706   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168712   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN168714   BLM   PUBLIC CONTACT @BLM Mobile Command Center              3 O'clock Response Area            0                 0                    0                                                      NO ACTION        09/04/16 09:39:00                          -119.20965     40.7799
BMAN167259   BLM   TRAFFIC STOP    GATE                                   3 O'clock Response Area   CREATE   0    0     0      446     0     0      446     B113   BOXX, MELISSA J                         NO ACTION        09/04/16 09:44:20   FIELD_EVENT_DISPATCH   -119.2096516   40.7799
BMAN167260   BLM   MISSING PERSON 445 E                                   3 O'clock Response Area   CREATE   0    0     0      1708    0     0      1708    B125   R301                                    PUBLIC ASSIST    09/04/16 09:44:35   FIELD_EVENT_DISPATCH   -119.2082992   40.7758
BMAN167261   BLM   TRAFFIC STOP    GATE RD                                Gate Road Response Area   CREATE   0    0     0      1503    0     0      1503    B126   ROMERO, CLAYTON                         CITATION         09/04/16 09:45:56   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN167262   BLM   PUBLIC CONTACT @0315H                                  Perimeter Response Area   CREATE   0    0     0      14      0     0      14      B124   FELIX, ERNESTO                          PUBLIC ASSIST    09/04/16 09:54:05   FIELD_EVENT_DISPATCH   -119.20648     40.7577
BMAN167263   BLM   PUBLIC CONTACT @245 H                                  3 O'clock Response Area   CREATE   0    0     0      650     0     0      650     B124   R372                                    PUBLIC ASSIST    09/04/16 09:57:07   FIELD_EVENT_DISPATCH   -119.19326     40.7787
BMAN167264   BLM   TRAFFIC STOP    MM1.5 SOUTH OF                         3 O'clock Response Area   CREATE   0    0     0      4468    0     0      4468    B113   BOXX, MELISSA J                         CITATION         09/04/16 09:59:22   FIELD_EVENT_DISPATCH   -119.2096516   40.7799
BMAN167266   BLM   PUBLIC CONTACT @215I                                   3 O'clock Response Area   CREATE   0    0     0      8       0     0      8       B124   FELIX, ERNESTO                          PUBLIC ASSIST    09/04/16 10:13:27   FIELD_EVENT_DISPATCH   -119.1932597   40.7787
BMAN167267   BLM   ASSAULT         @345 A: camp nalin of troy             3 O'clock Response Area   CREATE   45   180   473    4219    135   428    4174    B124   R372                 Ingram, Linda      CITATION         09/04/16 10:13:35   911                    -119.20241     40.779




                                                                                                                                                                                                                                                                ER00081
BMAN167268   BLM   TRAFFIC STOP    GATE RD MM3.5                       Gate Road Response Area       CREATE   0     0      0      540     0      0      540     K123   RICE, CHRISTOPHER                    PUBLIC ASSIST     09/04/16 10:14:36   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN167269
BMAN167270
             BLM
             BLM
                   PUBLIC CONTACT 0200 G
                   PUBLIC CONTACT 815 G
                                                                             Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 265 of 499
                                                                       Perimeter Response Area
                                                                       9 O'clock Response Area
                                                                                                     CREATE
                                                                                                     CREATE
                                                                                                              0
                                                                                                              0
                                                                                                                    0
                                                                                                                    0
                                                                                                                           0
                                                                                                                           0
                                                                                                                                  221
                                                                                                                                  8
                                                                                                                                          0
                                                                                                                                          0
                                                                                                                                                 0
                                                                                                                                                 0
                                                                                                                                                        221
                                                                                                                                                        8
                                                                                                                                                                B115
                                                                                                                                                                B129
                                                                                                                                                                       JOHNSON, RAYMOND I
                                                                                                                                                                       SMITH, IRA
                                                                                                                                                                                                            PUBLIC ASSIST
                                                                                                                                                                                                            PUBLIC ASSIST
                                                                                                                                                                                                                              09/04/16 10:19:45
                                                                                                                                                                                                                              09/04/16 10:34:04
                                                                                                                                                                                                                                                  FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                  FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                                         -119.1856
                                                                                                                                                                                                                                                                         -119.2210142
                                                                                                                                                                                                                                                                                        40.8022
                                                                                                                                                                                                                                                                                        40.791
BMAN167271   BLM   INVESTIGATION   @345 A:melon of troy                3 O'clock Response Area       CREATE   161   349    349    2634    188    188    2473    B125   PAIVA, GEORGE        Ingram, Linda   PUBLIC ASSIST     09/04/16 10:35:11   911                    -119.20241     40.779
BMAN168724   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168729   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168730   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168732   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168738   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168718   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168720   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168722   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168728   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168731   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168735   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168737   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168740   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168742   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168719   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168723   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168726   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168734   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168739   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168743   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168717   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168721   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168725   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168727   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168733   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168736   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN168741   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 10:39:00                          -119.20965     40.7799
BMAN167272   BLM   TRAFFIC STOP    0530L                               Perimeter Response Area       CREATE   0     0      0      684     0      0      684     B115   JOHNSON, RAYMOND I                   VERBAL WARNING    09/04/16 11:11:54   FIELD_EVENT_DISPATCH   -119.1856      40.8022
BMAN167273   BLM   TRAFFIC STOP    GATE RD                             Gate Road Response Area       CREATE   0     0      0      3501    0      0      3501    K123   RICE, CHRISTOPHER                    CITATION          09/04/16 11:14:20   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
                                                                                                                                                                       BRASINGTON,
BMAN167274   BLM   MISSING PERSON MOBILE COMMAND                       3 O'clock Response Area       CREATE   0     0      0      2090    0      0      2090    B114                                        NO ACTION         09/04/16 11:16:35   FIELD_EVENT_DISPATCH   -119.2096516   40.7799
                                                                                                                                                                       PATRICK
BMAN167275   BLM   TRAFFIC STOP    GREETERS                            Gate Road Response Area       CREATE   0     0      0      1722    0      0      1722    B115   JOHNSON, RAYMOND I                   CITATION          09/04/16 11:25:53   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN167276   BLM   ASSAULT         @Station 3                          3 O'clock Response Area       CREATE   53    466    555    2077    413    502    2024    B117   CHAIDEZ, GONZALO     Eck, Adam       TRANSFER          09/04/16 11:27:05                          -119.1978      40.7795
BMAN167277   BLM   MEDICAL         1000 A COSBA RAVE                   Perimeter Response Area       CREATE   0     0      0      1086    0      0      1086    B121   R282                                 TRANSFER          09/04/16 11:34:18   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
BMAN168747   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168748   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168750   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168752   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168758   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168760   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168762   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168768   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168744   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168754   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168759   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168764   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168769   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168745   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168746   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168751   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168755   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168757   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168761   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168767   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168771   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168749   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168753   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168756   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168763   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168766   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN168770   BLM   PUBLIC CONTACT @BLM Mobile Command Center           3 O'clock Response Area                0                   0                     0                                                   NO ACTION         09/04/16 11:39:00                          -119.20965     40.7799
BMAN167279   BLM   ASSIST          D LOT EXIT RD                       Perimeter Response Area       COPY     173                 624                   624                                                 CANCEL            09/04/16 11:41:49   FIELD_EVENT_DISPATCH   -119.23758     40.7607
BMAN167280   BLM   TRESPASS        @Point 2: between Pt2 and western   Perimeter Response Area       CREATE   78    498    713    1193    420    635    1115    B126   ROMERO, CLAYTON      Ingram, Linda   VERBAL WARNING    09/04/16 12:07:35   911                    -119.21945     40.806
BMAN167281   BLM   MEDICAL         1000 A COSBA RAVE                   Perimeter Response Area       CREATE   0     0      0      1007    0      0      1007    B121   R282                                 TRANSFER          09/04/16 12:10:21   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
BMAN167283   BLM   ASSIST          @Ranger HQ                          3 O'clock Response Area       CREATE   134   936           4371    802           4237    B113   BOXX, MELISSA J      Ingram, Linda   LE ASSIST         09/04/16 12:10:30   911                    -119.21149     40.7814
BMAN167282   BLM   TRAFFIC STOP    GREETERS GATE                       Gate Road Response Area       CREATE   0     0      0      24      0      0      24      B115   JOHNSON, RAYMOND I                   NO ACTION         09/04/16 12:11:54   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN167284   BLM   TRAFFIC STOP    GREETERS                            Gate Road Response Area       CREATE   0     0      0      630     0      0      630     B115   JOHNSON, RAYMOND I                   NO ACTION         09/04/16 12:22:43   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
                                                                                                                                                                       MARSOOBIAN, JASON
BMAN167287   BLM   PUBLIC CONTACT ROBO HEART RAVE                      Perimeter Response Area       CREATE   0     0      0      8       0      0      8       B121                                        PUBLIC ASSIST     09/04/16 12:32:43   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
                                                                                                                                                                       A
                                                                                                                                                                       MARSOOBIAN, JASON
BMAN167288   BLM   PUBLIC CONTACT 1000 A COSBA RAVE                    Perimeter Response Area       CREATE   0     0      0      4       0      0      4       B121                                        PUBLIC ASSIST     09/04/16 12:33:03   FIELD_EVENT_DISPATCH   -119.2302985   40.7779
                                                                                                                                                                       A
BMAN167289   BLM   ASSAULT         @Ranger HQ                          3 O'clock Response Area       CREATE   101   439    1141   11621   338    1040   11520   P101   JOHNSON, MICHAEL J   Ingram, Linda   PUBLIC ASSIST     09/04/16 12:42:37   911                    -119.21149     40.7814
BMAN167334   BLM   TRESPASS        @Point 1                            Perimeter Response Area       CREATE   59    319    480    8768    260    421    8709    B116   NALEN, SHANE         Ingram, Linda   CITATION          09/04/16 13:07:07   911                    -119.23563     40.783
BMAN167336   BLM   ASSAULT         @Ranger HQ                          3 O'clock Response Area       CREATE   99    451    451    2473    352    352    2374    B113   BOXX, MELISSA J      Ingram, Linda   LE ASSIST         09/04/16 13:16:03   911                    -119.21149     40.7814
BMAN167765   BLM   ASSAULT         @Tokyo                              9 O'clock Response Area       CREATE   59    335    335    7258    276    276    7199    I101   NARDINGER, JOSEPH    Ingram, Linda   TRANSFER          09/04/16 13:51:51   911                    -119.2154      40.793
BMAN167866   BLM   PUBLIC CONTACT 720 K                                9 O'clock Response Area       CREATE   0     0      0      86      0      0      86      B117   CHAIDEZ, GONZALO                     PUBLIC ASSIST     09/04/16 13:58:26   FIELD_EVENT_DISPATCH   -119.2256094   40.7852
BMAN167949   BLM   TRAFFIC STOP    0500L                               Perimeter Response Area       CREATE   0     0      0      97      0      0      97      B129   SMITH, IRA                           NO ACTION         09/04/16 14:14:51   FIELD_EVENT_DISPATCH   -119.232516    40.7801
                   COMPLIANCE
BMAN167950   BLM                   CAMP DORIS                          Perimeter Response Area       CREATE   0     0      0      5530    0      0      5530    B125   PAIVA, GEORGE                        CITATION          09/04/16 14:15:46   FIELD_EVENT_DISPATCH   -119.233438    40.7797
                   CHECK
BMAN167961   BLM   TRAFFIC STOP    GREETERS                            Gate Road Response Area       CREATE   0     0      0      407     0      0      407     B115   JOHNSON, RAYMOND I                   NO ACTION         09/04/16 14:24:10   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN168018   BLM   TRAFFIC STOP    GREETERS                            Gate Road Response Area       CREATE   0     0      0      61      0      0      61      B115   JOHNSON, RAYMOND I                   NO ACTION         09/04/16 14:31:04   FIELD_EVENT_DISPATCH   -119.2232728   40.7737
BMAN168043   BLM   ASSIST          @Station 9                          9 O'clock Response Area       CREATE   14    133    307    6960    119    293    6946    B129   R384                 Eck, Adam       LE ASSIST         09/04/16 14:40:17   Ops2                   -119.21522     40.7932
BMAN168044   BLM   TRESPASS        PT1                                 9 O'clock Response Area       CREATE   0     0      0      81038   0      0      81038   K123   RICE, CHRISTOPHER                    WRITTEN WARNING   09/04/16 14:48:44   FIELD_EVENT_DISPATCH   -119.205115    40.8016
BMAN168045   BLM   TRESPASS        POINT 1                             9 O'clock Response Area       CREATE   0     0      0      137     0      0      137     K123   RICE, CHRISTOPHER                                      09/04/16 14:50:21   FIELD_EVENT_DISPATCH   -119.235633    40.783
BMAN168046   BLM   ASSIST          @Gate Road                          Gate Road Response Area       CREATE   0     0      0      3439    0      0      3439    K111   HUSTON, CHARLES                      VERBAL WARNING    09/04/16 14:51:32   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN168047   BLM   ASSIST          HWY 34 NEAR 12 MILE ENTRANCE        Outside Event Response Area   CREATE   121   1970          3869    1849          3748    I204   ANDREWS, JOSIAH      WESTMORELAND,   NO ACTION         09/04/16 14:54:21   DISPATCH               0              0
                                                                                                                                                                                            SARAH
BMAN168048   BLM   ASSIST          @Playa Info                         3 O'clock Response Area       COPY     303   418    947    4582    418    947    4582    B113   BOXX, MELISSA J      Ingram, Linda   LE ASSIST         09/04/16 14:57:37   911                    -119.21281     40.7811
BMAN168066   BLM   TRAFFIC STOP    ENTRANCE GATE                       9 O'clock Response Area       CREATE   0     0      0      50      0      0      50      B228   HINCKLEY, ELLIOTT                    PUBLIC ASSIST     09/04/16 15:11:58   FIELD_EVENT_DISPATCH   -119.205115    40.7882
BMAN168144   BLM   STOLEN          @HQ                                 Perimeter Response Area       CREATE   78    442    945    1729    364    867    1651    B126   ROMERO, CLAYTON      Ingram, Linda   NO ACTION         09/04/16 15:12:41   911                    -119.23354     40.78
BMAN168319   BLM   PUBLIC CONTACT 400 ESPLANADE                        3 O'clock Response Area       CREATE   0     0      0      42      0      0      42      B129   SMITH, IRA                           PUBLIC ASSIST     09/04/16 15:35:55   FIELD_EVENT_DISPATCH   -119.210028    40.7797
BMAN168332   BLM   PUBLIC CONTACT @Gate Road MM 1                      Gate Road Response Area                0                   0                     0                                                   PUBLIC ASSIST     09/04/16 15:38:31                          -119.25877     40.7464
BMAN168333   BLM   PUBLIC CONTACT @Gate Road MM 1                      Gate Road Response Area                0                   0                     0                                                   PUBLIC ASSIST     09/04/16 15:38:31                          -119.25877     40.7464
BMAN168335   BLM   PUBLIC CONTACT @Gate Road MM 1                      Gate Road Response Area                0                   0                     0                                                   PUBLIC ASSIST     09/04/16 15:38:31                          -119.25877     40.7464
BMAN168338   BLM   PUBLIC CONTACT @Gate Road MM 1                      Gate Road Response Area                0                   0                     0                                                   PUBLIC ASSIST     09/04/16 15:38:31                          -119.25877     40.7464
BMAN168341   BLM   PUBLIC CONTACT @Gate Road MM 1                      Gate Road Response Area                0                   0                     0                                                   PUBLIC ASSIST     09/04/16 15:38:31                          -119.25877     40.7464
BMAN168346   BLM   PUBLIC CONTACT @Gate Road MM 1                      Gate Road Response Area                0                   0                     0                                                   PUBLIC ASSIST     09/04/16 15:38:31                          -119.25877     40.7464
BMAN168349   BLM   PUBLIC CONTACT @Gate Road MM 1                      Gate Road Response Area                0                   0                     0                                                   PUBLIC ASSIST     09/04/16 15:38:31                          -119.25877     40.7464
BMAN168322   BLM   PUBLIC CONTACT @Gate Road MM 1                      Gate Road Response Area                0                   0                     0                                                   PUBLIC ASSIST     09/04/16 15:38:31                          -119.25877     40.7464
BMAN168323   BLM   PUBLIC CONTACT @Gate Road MM 1                      Gate Road Response Area                0                   0                     0                                                   PUBLIC ASSIST     09/04/16 15:38:31                          -119.25877     40.7464
BMAN168325   BLM   PUBLIC CONTACT @Gate Road MM 1                      Gate Road Response Area                0                   0                     0                                                   PUBLIC ASSIST     09/04/16 15:38:31                          -119.25877     40.7464
BMAN168328   BLM   PUBLIC CONTACT @Gate Road MM 1                      Gate Road Response Area                0                   0                     0                                                   PUBLIC ASSIST     09/04/16 15:38:31                          -119.25877     40.7464
BMAN168330   BLM   PUBLIC CONTACT @Gate Road MM 1                      Gate Road Response Area                0                   0                     0                                                   PUBLIC ASSIST     09/04/16 15:38:31                          -119.25877     40.7464
BMAN168334   BLM   PUBLIC CONTACT @Gate Road MM 1                      Gate Road Response Area                0                   0                     0                                                   PUBLIC ASSIST     09/04/16 15:38:31                          -119.25877     40.7464




                                                                                                                                                                                                                                                                  ER00082
BMAN168320   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 15:38:31                          -119.25877     40.7464
BMAN168324
BMAN168331
             BLM
             BLM
                   PUBLIC CONTACT @Gate Road MM 1
                   PUBLIC CONTACT @Gate Road MM 1
                                                                   Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 266 of 499
                                                             Gate Road Response Area
                                                             Gate Road Response Area
                                                                                                0
                                                                                                0
                                                                                                                   0
                                                                                                                   0
                                                                                                                                        0
                                                                                                                                        0
                                                                                                                                                                                            PUBLIC ASSIST
                                                                                                                                                                                            PUBLIC ASSIST
                                                                                                                                                                                                                 09/04/16 15:38:31
                                                                                                                                                                                                                 09/04/16 15:38:31
                                                                                                                                                                                                                                                            -119.25877
                                                                                                                                                                                                                                                            -119.25877
                                                                                                                                                                                                                                                                           40.7464
                                                                                                                                                                                                                                                                           40.7464
BMAN168336   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 15:38:31                          -119.25877     40.7464
BMAN168337   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 15:38:31                          -119.25877     40.7464
BMAN168339   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 15:38:31                          -119.25877     40.7464
BMAN168342   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 15:38:31                          -119.25877     40.7464
BMAN168343   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 15:38:31                          -119.25877     40.7464
BMAN168345   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 15:38:31                          -119.25877     40.7464
BMAN168348   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 15:38:31                          -119.25877     40.7464
BMAN168321   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 15:38:31                          -119.25877     40.7464
BMAN168326   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 15:38:31                          -119.25877     40.7464
BMAN168327   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 15:38:31                          -119.25877     40.7464
BMAN168329   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 15:38:31                          -119.25877     40.7464
BMAN168340   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 15:38:31                          -119.25877     40.7464
BMAN168344   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 15:38:31                          -119.25877     40.7464
BMAN168347   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 15:38:31                          -119.25877     40.7464
BMAN168358   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   VERBAL WARNING       09/04/16 15:40:16                          -119.25877     40.7464
BMAN168360   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   VERBAL WARNING       09/04/16 15:40:16                          -119.25877     40.7464
BMAN168352   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   VERBAL WARNING       09/04/16 15:40:16                          -119.25877     40.7464
BMAN168353   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   VERBAL WARNING       09/04/16 15:40:16                          -119.25877     40.7464
BMAN168355   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   VERBAL WARNING       09/04/16 15:40:16                          -119.25877     40.7464
BMAN168362   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   VERBAL WARNING       09/04/16 15:40:16                          -119.25877     40.7464
BMAN168363   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   VERBAL WARNING       09/04/16 15:40:16                          -119.25877     40.7464
BMAN168365   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   VERBAL WARNING       09/04/16 15:40:16                          -119.25877     40.7464
BMAN168351   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   VERBAL WARNING       09/04/16 15:40:16                          -119.25877     40.7464
BMAN168356   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   VERBAL WARNING       09/04/16 15:40:16                          -119.25877     40.7464
BMAN168361   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   VERBAL WARNING       09/04/16 15:40:16                          -119.25877     40.7464
BMAN168354   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   VERBAL WARNING       09/04/16 15:40:16                          -119.25877     40.7464
BMAN168357   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   VERBAL WARNING       09/04/16 15:40:16                          -119.25877     40.7464
BMAN168359   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   VERBAL WARNING       09/04/16 15:40:16                          -119.25877     40.7464
BMAN168364   BLM   PUBLIC CONTACT @Gate Road MM 1            Gate Road Response Area            0                  0                    0                                                   VERBAL WARNING       09/04/16 15:40:16                          -119.25877     40.7464
                                  3 OCLOCK THE MAN FORMER
BMAN168350   BLM   MEDICAL                                   3 O'clock Response Area   CREATE   0     0     0      422     0     0      422     B129   SMITH, IRA                                                09/04/16 15:41:39   FIELD_EVENT_DISPATCH   -119.210028    40.7797
                                  LOCATION
BMAN168366   BLM   PUBLIC CONTACT @CENTER CAMP               9 O'clock Response Area   CREATE   0     0     0      25      0     0      25      B127   MACHLER, FRANK                       PUBLIC ASSIST        09/04/16 15:45:13   FIELD_EVENT_DISPATCH   -119.205115    40.8016
BMAN168367   BLM   PUBLIC CONTACT @715 Es                    9 O'clock Response Area   CREATE   0     0     0      845     0     0      845     B126   R314                                 PUBLIC ASSIST        09/04/16 15:49:17   FIELD_EVENT_DISPATCH   -119.21538     40.7855
BMAN168368   BLM   PUBLIC CONTACT 815 L                      9 O'clock Response Area   CREATE   0     0     0      6       0     0      6       B126   ROMERO, CLAYTON                      PUBLIC ASSIST        09/04/16 16:14:26   FIELD_EVENT_DISPATCH   -119.225435    40.7919
                   COMPLIANCE
BMAN168370   BLM                  @815 G                     9 O'clock Response Area   COPY     56    117   686    5521    117   686    5521    B125   PAIVA, GEORGE                        CITATION             09/04/16 16:23:46   FIELD_EVENT_DISPATCH   -119.22101     40.791
                   CHECK
BMAN168371   BLM   ASSIST         @Tokyo                     9 O'clock Response Area   CREATE   99                 408                  309                                 Ingram, Linda   CANCEL               09/04/16 16:25:56   911                    -119.2154      40.793
BMAN168373   BLM   TRESPASS         @Point 1                 Perimeter Response Area   CREATE   109   175   227    3032    66    118    2923    B227   SMITH, JASON         Ingram, Linda   CITATION             09/04/16 16:30:48   911                    -119.23563     40.783
BMAN168375   BLM   ASSAULT          @915 J                   9 O'clock Response Area   CREATE   70    230   458    6153    160   388    6083    B225   R280                 Morey, Mark     LE ASSIST            09/04/16 16:57:06   911                    -119.21761     40.7975
BMAN168376   BLM   ASSIST           @Tokyo                   9 O'clock Response Area   CREATE   0     0     182    12111   0     182    12111   P101   JOHNSON, MICHAEL J                   LE ASSIST            09/04/16 17:04:03   911                    -119.2154      40.793
BMAN168377   BLM   PUBLIC CONTACT H 245                      3 O'clock Response Area   CREATE   0     0     0      7219    0     0      7219    B216   MITSUYASU, ROBERT                    CITATION             09/04/16 17:15:14   FIELD_EVENT_DISPATCH   -119.1932597   40.7787
BMAN168378   BLM   ASSIST           @1000 B                  9 O'clock Response Area   CREATE   0     0     0      635     0     0      635     K222   R337                                 PUBLIC ASSIST        09/04/16 17:26:27   FIELD_EVENT_DISPATCH   -119.2094      40.7948
BMAN168379   BLM   PUBLIC CONTACT 415 B                      3 O'clock Response Area   CREATE   0     0     0      200     0     0      200     B215   LLOYD, KENNETH                       PUBLIC ASSIST        09/04/16 17:35:58   FIELD_EVENT_DISPATCH   -119.2049674   40.7778
BMAN168380   BLM   PUBLIC CONTACT H 430                      3 O'clock Response Area   CREATE   0     0     0      404     0     0      404     B213   FISCHER, SCOTT                       CITATION             09/04/16 17:40:33   FIELD_EVENT_DISPATCH   -119.20711     40.7737
BMAN168381   BLM   TRAFFIC STOP     @830 F                   9 O'clock Response Area   CREATE   0     0     0      693     0     0      693     B221   JOHNSON, GREGORY L                   PUBLIC ASSIST        09/04/16 17:46:27   FIELD_EVENT_DISPATCH   -119.21935     40.7921
BMAN168382   BLM   TRAFFIC STOP     THE MAN                  9 O'clock Response Area   CREATE   0     0     0      573     0     0      573     B215   LLOYD, KENNETH                       VERBAL WARNING       09/04/16 17:55:20   FIELD_EVENT_DISPATCH   -119.210371    40.7842
BMAN168383   BLM   TRESPASS         @Airport: vehicle ramp   Perimeter Response Area   CREATE   57    224   666    6403    167   609    6346    B217   GARCIA, BRIAN        Morey, Mark     CITATION             09/04/16 18:00:07   911                    -119.20842     40.7644
BMAN168390   BLM   PUBLIC CONTACT @830 F                     9 O'clock Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 18:01:51                          -119.21935     40.7921
BMAN168392   BLM   PUBLIC CONTACT @830 F                     9 O'clock Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 18:01:51                          -119.21935     40.7921
BMAN168395   BLM   PUBLIC CONTACT @830 F                     9 O'clock Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 18:01:51                          -119.21935     40.7921
BMAN168386   BLM   PUBLIC CONTACT @830 F                     9 O'clock Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 18:01:51                          -119.21935     40.7921
BMAN168389   BLM   PUBLIC CONTACT @830 F                     9 O'clock Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 18:01:51                          -119.21935     40.7921
BMAN168393   BLM   PUBLIC CONTACT @830 F                     9 O'clock Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 18:01:51                          -119.21935     40.7921
BMAN168385   BLM   PUBLIC CONTACT @830 F                     9 O'clock Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 18:01:51                          -119.21935     40.7921
BMAN168388   BLM   PUBLIC CONTACT @830 F                     9 O'clock Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 18:01:51                          -119.21935     40.7921
BMAN168394   BLM   PUBLIC CONTACT @830 F                     9 O'clock Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 18:01:51                          -119.21935     40.7921
BMAN168397   BLM   PUBLIC CONTACT @830 F                     9 O'clock Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 18:01:51                          -119.21935     40.7921
BMAN168387   BLM   PUBLIC CONTACT @830 F                     9 O'clock Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 18:01:51                          -119.21935     40.7921
BMAN168391   BLM   PUBLIC CONTACT @830 F                     9 O'clock Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 18:01:51                          -119.21935     40.7921
BMAN168396   BLM   PUBLIC CONTACT @830 F                     9 O'clock Response Area            0                  0                    0                                                   PUBLIC ASSIST        09/04/16 18:01:51                          -119.21935     40.7921
BMAN168384   BLM   PUBLIC CONTACT GATE RD MM2                Gate Road Response Area   CREATE   0     0     0      273     0     0      273     B326   HOWELL, THOMAS                       PUBLIC ASSIST        09/04/16 18:02:18   FIELD_EVENT_DISPATCH   -119.2488794   40.7588
BMAN168398   BLM   TRAFFIC STOP     1000 B                   9 O'clock Response Area   CREATE   0     0     0      61      0     0      61      B215   LLOYD, KENNETH                       VERBAL WARNING       09/04/16 18:14:09   FIELD_EVENT_DISPATCH   -119.2093953   40.7948
BMAN168565   BLM   TRESPASS         @Point 1                 Perimeter Response Area   CREATE   86    352   712    823     266   626    737     B224   MURRELL, SHELLEY     Morey, Mark     NO ACTION            09/04/16 19:03:43   911                    -119.23563     40.783
BMAN168566   BLM   TRAFFIC STOP     joc                      Perimeter Response Area   CREATE   0     0     0      1475    0     0      1475    B212   RUSSELL, DAVID W                     CITATION             09/04/16 19:11:39   FIELD_EVENT_DISPATCH   -119.2335418   40.78
BMAN168567   BLM   PUBLIC CONTACT 830 G                      9 O'clock Response Area   CREATE   0     0     0      1072    0     0      1072    B221   JOHNSON, GREGORY L                   PUBLIC ASSIST        09/04/16 19:13:49   FIELD_EVENT_DISPATCH   -119.2200991   40.7924
BMAN168568   BLM   PUBLIC CONTACT @Rampart                   3 O'clock Response Area   CREATE   44    613   613    1463    569   569    1419    B313   ANDRES, BECKY        Kel, Rae        PUBLIC ASSIST        09/04/16 19:22:34   Ops1                   -119.21027     40.7796
BMAN168569   BLM   PUBLIC CONTACT THE TEMPLE                 9 O'clock Response Area   CREATE   0     0     0      28      0     0      28      B311   DEAN, JUSTIN                         PUBLIC ASSIST        09/04/16 19:36:20   FIELD_EVENT_DISPATCH   -119.203483    40.7916
BMAN168602   BLM   PUBLIC CONTACT the temple                 9 O'clock Response Area   CREATE   0     0     0      9       0     0      9       B317   CULVER, STEVON                       PUBLIC ASSIST        09/04/16 19:40:17   FIELD_EVENT_DISPATCH   -119.2000994   40.7912
BMAN168604   BLM   PUBLIC CONTACT the temple                 9 O'clock Response Area   CREATE   0     0     0      4       0     0      4       B317   CULVER, STEVON                       PUBLIC ASSIST        09/04/16 19:40:30   FIELD_EVENT_DISPATCH   -119.2000994   40.7912
BMAN168630   BLM   PUBLIC CONTACT 330 ESPLANADE              3 O'clock Response Area   CREATE   0     0     0      22      0     0      22      B328   WOOD, NICHOLAS                       PUBLIC ASSIST        09/04/16 20:00:35   FIELD_EVENT_DISPATCH   -119.2019551   40.7805
BMAN168631   BLM   PUBLIC CONTACT 12 THE TEMPLE              3 O'clock Response Area   CREATE   0     0     0      10      0     0      10      B315   BLEVINS, COLE                        PUBLIC ASSIST        09/04/16 20:04:04   FIELD_EVENT_DISPATCH   -119.19694     40.7919
BMAN168632   BLM   ASSAULT          @Ranger HQ               3 O'clock Response Area   CREATE   120   195   609    4296    75    489    4176    P203   WILSON, LISA         Morey, Mark     LE ASSIST            09/04/16 20:04:34   911                    -119.21149     40.7814
BMAN168633   BLM   PUBLIC CONTACT THE TEMPLE                 9 O'clock Response Area   CREATE   0     0     0      8       0     0      8       B311   DEAN, JUSTIN                         PUBLIC ASSIST        09/04/16 20:07:49   FIELD_EVENT_DISPATCH   -119.203483    40.7914
BMAN168634   BLM   ASSIST           @725 B                   9 O'clock Response Area   CREATE   160   303   626    19936   143   466    19776   B321   CUNNINGHAM, STEVE Morey, Mark        LE ASSIST            09/04/16 20:22:31   911                    -119.21789     40.786
BMAN168635   BLM   PUBLIC CONTACT the temple                 9 O'clock Response Area   CREATE   0     0     0      5       0     0      5       B311   DEAN, JUSTIN                         PUBLIC ASSIST        09/04/16 20:36:20   FIELD_EVENT_DISPATCH   -119.2000994   40.7912
BMAN168636   BLM   PUBLIC CONTACT the temple                 9 O'clock Response Area   CREATE   0     0     0      4       0     0      4       B311   DEAN, JUSTIN                         PUBLIC ASSIST        09/04/16 20:36:30   FIELD_EVENT_DISPATCH   -119.2000994   40.7912
BMAN168637   BLM   PUBLIC CONTACT the temple                 9 O'clock Response Area   CREATE   0     0     0      4       0     0      4       B311   DEAN, JUSTIN                         PUBLIC ASSIST        09/04/16 20:36:36   FIELD_EVENT_DISPATCH   -119.2000994   40.7912
                   COMPLIANCE
BMAN168638   BLM                  @The Temple                9 O'clock Response Area   CREATE   0     0     0      875     0     0      875     B313   ANDRES, BECKY                        CITATION             09/04/16 20:37:45   FIELD_EVENT_DISPATCH   -119.2001      40.7912
                   CHECK
BMAN168643   BLM   PUBLIC CONTACT 12 O'CLOCK TEMPLE          9 O'clock Response Area   CREATE   0     0     0      916     0     0      916     B217   GARCIA, BRIAN                        CITATION             09/04/16 20:47:15   FIELD_EVENT_DISPATCH   -119.200673    40.7936
BMAN168765   BLM   ASSAULT          @430 D                   3 O'clock Response Area   CREATE   201   526   848    3366    325   647    3165    B213   FISCHER, SCOTT       Morey, Mark     PUBLIC ASSIST        09/04/16 20:47:23   911                    -119.20646     40.7764
BMAN168715   BLM   TRAFFIC STOP     10 O'CLOCK TEMPLE        9 O'clock Response Area   CREATE   0     0     0      1369    0     0      1369    B216   MITSUYASU, ROBERT                    CITATION             09/04/16 20:49:51   FIELD_EVENT_DISPATCH   -119.19872     40.7935
BMAN168772   BLM   PUBLIC CONTACT TEMPLE                     3 O'clock Response Area   CREATE   0     0     0      437     0     0      437     B313   ANDRES, BECKY                        CITATION             09/04/16 20:53:19   FIELD_EVENT_DISPATCH   -119.196875    40.7917
BMAN168773   BLM   PUBLIC CONTACT THE TEMPLE 12              3 O'clock Response Area   CREATE   0     0     0      9       0     0      9       B315   BLEVINS, COLE                        PUBLIC ASSIST        09/04/16 21:00:48   FIELD_EVENT_DISPATCH   -119.196961    40.7918
BMAN168775   BLM   ASSIST           @8 Mile Access:gravel    Gate Road Response Area   CREATE   158   686   1218   1820    528   1060   1662    B220   JENSEN, WESLEY       Morey, Mark     LE ASSIST            09/04/16 21:13:25   911                    -119.27787     40.7539
BMAN168774   BLM   TRAFFIC STOP     430D                     Perimeter Response Area   CREATE   0     0     0      593     0     0      593     B200   ROOP, MICHAEL                        VERBAL WARNING       09/04/16 21:14:35   FIELD_EVENT_DISPATCH   -119.232516    40.7667
BMAN168776   BLM   PUBLIC CONTACT 1000 PLAYA                 Perimeter Response Area   CREATE   0     0     0      6       0     0      6       B327   STEPHENSON, CAMM                     PUBLIC ASSIST        09/04/16 21:31:34   FIELD_EVENT_DISPATCH   -119.233053    40.7794
BMAN168777   BLM   PUBLIC CONTACT 1000 PLAYA                 Perimeter Response Area   CREATE   0     0     0      4       0     0      4       B327   STEPHENSON, CAMM                     PUBLIC ASSIST        09/04/16 21:31:43   FIELD_EVENT_DISPATCH   -119.233053    40.7794
BMAN168779   BLM   PUBLIC CONTACT 1000 PLAYA                 Perimeter Response Area   CREATE   0     0     0      15      0     0      15      B327   STEPHENSON, CAMM                     PUBLIC ASSIST        09/04/16 21:39:20   FIELD_EVENT_DISPATCH   -119.233053    40.7794
BMAN168780   BLM   PUBLIC CONTACT 1000 PLAYA                 Perimeter Response Area   CREATE   0     0     0      5       0     0      5       B327   STEPHENSON, CAMM                     PUBLIC ASSIST        09/04/16 21:39:37   FIELD_EVENT_DISPATCH   -119.233053    40.7794
BMAN168783   BLM   ASSIST           @The Temple:9 side       9 O'clock Response Area   CREATE   191   744   924    1183    553   733    992     B215   LLOYD, KENNETH       Morey, Mark     NO ACTION            09/04/16 21:44:09   911                    -119.2001      40.7912
BMAN168781   BLM   PUBLIC CONTACT JOC                        Perimeter Response Area   CREATE   0     0     0      8       0     0      8       B320   TITUS, AARON R                       PUBLIC ASSIST        09/04/16 21:46:41   FIELD_EVENT_DISPATCH   -119.2335418   40.78
BMAN168782   BLM   PUBLIC CONTACT JOC                        Perimeter Response Area   CREATE   0     0     0      7       0     0      7       B320   TITUS, AARON R                       PUBLIC ASSIST        09/04/16 21:46:57   FIELD_EVENT_DISPATCH   -119.2335418   40.78
BMAN168784   BLM   TRAFFIC STOP   @430 L                     3 O'clock Response Area   CREATE   0     0     0      53      0     0      53      B315   BLEVINS, COLE                        VERBAL WARNING       09/04/16 21:57:35   FIELD_EVENT_DISPATCH   -119.20648     40.7711
                   COMPLIANCE
BMAN168785   BLM                  @The Temple                9 O'clock Response Area   CREATE   0     0     0      230     0     0      230     B226   BUCHANAN, STANLEY                    CITATION             09/04/16 22:15:40   FIELD_EVENT_DISPATCH   -119.2001      40.7912
                   CHECK
BMAN168786   BLM   PUBLIC CONTACT 230 TEMPLE                 3 O'clock Response Area   CREATE   0     0     0      332     0     0      332     B220   JENSEN, WESLEY                       CITATION             09/04/16 22:21:27   FIELD_EVENT_DISPATCH   -119.2154      40.7796
BMAN168787   BLM   INVESTIGATION    900 TEMPLE               9 O'clock Response Area   CREATE   0     0     0      12750   0     0      12750   B323   WAGGONER, SEAN                       VERBAL WARNING RPT   09/04/16 22:23:12   FIELD_EVENT_DISPATCH   -119.199943    40.7917
BMAN168788   BLM   PUBLIC CONTACT 600 esplenade              Perimeter Response Area   CREATE   0     0     0      10      0     0      10      B212   RUSSELL, DAVID W                     PUBLIC ASSIST        09/04/16 22:35:32   FIELD_EVENT_DISPATCH   -119.2335418   40.78
BMAN168789   BLM   ASSIST           WHITE OCEANS             3 O'clock Response Area   CREATE   0     0     0      1884    0     0      1884    K322   CARPENTER, MICHAEL                   TRANSFER             09/04/16 22:37:00   FIELD_EVENT_DISPATCH   -119.21138     40.7813
BMAN168790   BLM   PUBLIC CONTACT ROBOT HEART RAVE           3 O'clock Response Area   CREATE   0     0     0      296     0     0      296     B210   MCGRATH, KEITH                       CITATION             09/04/16 22:38:22   FIELD_EVENT_DISPATCH   -119.205115    40.7748
BMAN168791   BLM   PUBLIC CONTACT 500 A                      3 O'clock Response Area   CREATE   0     0     0      7       0     0      7       B313   ANDRES, BECKY                        PUBLIC ASSIST        09/04/16 22:44:31   FIELD_EVENT_DISPATCH   -119.206488    40.7783
BMAN168792   BLM   TRAFFIC STOP     @500 A                   3 O'clock Response Area   CREATE   0     0     0      1159    0     0      1159    B313   ANDRES, BECKY                        CITATION             09/04/16 22:46:23   FIELD_EVENT_DISPATCH   -119.2092      40.7786
BMAN168793   BLM   TRAFFIC STOP     GATE RD                  Gate Road Response Area   CREATE   0     0     0      527     0     0      527     B315   BLEVINS, COLE                        VERBAL WARNING       09/04/16 22:46:58   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN168794   BLM   PUBLIC CONTACT GREETER                    Gate Road Response Area   CREATE   0     0     0      9       0     0      9       B315   BLEVINS, COLE                        PUBLIC ASSIST        09/04/16 22:55:50   FIELD_EVENT_DISPATCH   -119.229555    40.7716




                                                                                                                                                                                                                                                     ER00083
BMAN168795   BLM   TRAFFIC STOP    GREETER                              Gate Road Response Area   CREATE   0      0     0     2733    0     0     2733    B315   BLEVINS, COLE                            CITATION         09/04/16 22:56:22   FIELD_EVENT_DISPATCH   -119.229555    40.7716
BMAN168796
BMAN168797
             BLM
             BLM
                   ASSAULT         GATE RD 1/4
                   PUBLIC CONTACT GATE RD 8M
                                                                              Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 267 of 499
                                                                        Perimeter Response Area
                                                                        Perimeter Response Area
                                                                                                  CREATE
                                                                                                  CREATE
                                                                                                           0
                                                                                                           0
                                                                                                                  0
                                                                                                                  0
                                                                                                                        0
                                                                                                                        513
                                                                                                                              4976
                                                                                                                              3066
                                                                                                                                      0
                                                                                                                                      0
                                                                                                                                            0
                                                                                                                                            513
                                                                                                                                                  4976
                                                                                                                                                  3066
                                                                                                                                                          K316
                                                                                                                                                          B311
                                                                                                                                                                 MAGALLON, CHRIS
                                                                                                                                                                 DEAN, JUSTIN
                                                                                                                                                                                                          PUBLIC ASSIST
                                                                                                                                                                                                          NO ACTION
                                                                                                                                                                                                                           09/04/16 23:01:04
                                                                                                                                                                                                                           09/04/16 23:04:48
                                                                                                                                                                                                                                               FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                               FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                                      -119.265175
                                                                                                                                                                                                                                                                      -119.232623
                                                                                                                                                                                                                                                                                     40.7491
                                                                                                                                                                                                                                                                                     40.7806
BMAN168798   BLM   PUBLIC CONTACT @500 A                                3 O'clock Response Area   CREATE   0      0     0     10      0     0     10      B313   ANDRES, BECKY                            PUBLIC ASSIST    09/04/16 23:05:53   FIELD_EVENT_DISPATCH   -119.208976    40.7785
BMAN168799   BLM   PUBLIC CONTACT @500 A                                3 O'clock Response Area   CREATE   0      0     0     4       0     0     4       B313   ANDRES, BECKY                            PUBLIC ASSIST    09/04/16 23:06:07   FIELD_EVENT_DISPATCH   -119.208976    40.7785
BMAN168800   BLM   TRAFFIC STOP    445 L                                3 O'clock Response Area   CREATE   0      0     0     395     0     0     395     B313   ANDRES, BECKY                            VERBAL WARNING   09/04/16 23:17:44   FIELD_EVENT_DISPATCH   -119.2090989   40.7713
BMAN168801   BLM   ASSIST          ENTRANCE                             9 O'clock Response Area   CREATE   139    149   160   859     10    21    720     B212   RUSSELL, DAVID W     Love, Rachel        PUBLIC ASSIST    09/04/16 23:18:41   DISPATCH               0              0
BMAN168802   BLM   PUBLIC CONTACT 830 L                                 9 O'clock Response Area   CREATE   0      0     0     1141    0     0     1141    I204   ANDREWS, JOSIAH                          CANCEL           09/04/16 23:26:34   FIELD_EVENT_DISPATCH   -119.2238416   40.7941
BMAN168803   BLM   PUBLIC CONTACT RAMPART                               3 O'clock Response Area   CREATE   0      0     0     12      0     0     12      B221   JOHNSON, GREGORY L                       PUBLIC ASSIST    09/04/16 23:27:17   FIELD_EVENT_DISPATCH   -119.2102711   40.7796
BMAN168804   BLM   PUBLIC CONTACT RAMPART                               3 O'clock Response Area   CREATE   0      0     0     4       0     0     4       B221   JOHNSON, GREGORY L                       PUBLIC ASSIST    09/04/16 23:27:31   FIELD_EVENT_DISPATCH   -119.2102711   40.7796
BMAN168805   BLM   PUBLIC CONTACT RAMPART                               3 O'clock Response Area   CREATE   0      0     0     3       0     0     3       B221   JOHNSON, GREGORY L                       PUBLIC ASSIST    09/04/16 23:27:39   FIELD_EVENT_DISPATCH   -119.2102711   40.7796
BMAN168806   BLM   PUBLIC CONTACT RAMPART                               3 O'clock Response Area   CREATE   0      0     0     3       0     0     3       B221   JOHNSON, GREGORY L                       PUBLIC ASSIST    09/04/16 23:27:45   FIELD_EVENT_DISPATCH   -119.2102711   40.7796
BMAN168807   BLM   PUBLIC CONTACT RAMPART                               3 O'clock Response Area   CREATE   0      0     0     3       0     0     3       B221   JOHNSON, GREGORY L                       PUBLIC ASSIST    09/04/16 23:27:50   FIELD_EVENT_DISPATCH   -119.2102711   40.7796
BMAN168808   BLM   PUBLIC CONTACT RAMPART                               3 O'clock Response Area   CREATE   0      0     0     5       0     0     5       B221   JOHNSON, GREGORY L                       PUBLIC ASSIST    09/04/16 23:27:57   FIELD_EVENT_DISPATCH   -119.2102711   40.7796
BMAN168809   BLM   PUBLIC CONTACT RAMPART                               3 O'clock Response Area   CREATE   0      0     0     4       0     0     4       B221   JOHNSON, GREGORY L                       PUBLIC ASSIST    09/04/16 23:28:04   FIELD_EVENT_DISPATCH   -119.2102711   40.7796
BMAN168810   BLM   PUBLIC CONTACT 415 L                                 3 O'clock Response Area   CREATE   0      0     0     21      0     0     21      B313   ANDRES, BECKY                            PUBLIC ASSIST    09/04/16 23:33:49   FIELD_EVENT_DISPATCH   -119.2038529   40.7713
BMAN168811   BLM   PUBLIC CONTACT 930 L                                 9 O'clock Response Area   CREATE   0      0     0     849     0     0     849     B200   ROOP, MICHAEL                            NO ACTION        09/04/16 23:40:00   FIELD_EVENT_DISPATCH   -119.2164734   40.7996
BMAN168812   BLM   MISSING PERSON @HQ                                                             CREATE   0      0     0     1777    0     0     1777    I204   ANDREWS, JOSIAH                          NO ACTION        09/04/16 23:45:50   911
BMAN168813   BLM   PUBLIC CONTACT CENTER CAMP                           3 O'clock Response Area   CREATE   0      0     0     1020    0     0     1020    B216   MITSUYASU, ROBERT                        PUBLIC ASSIST    09/04/16 23:51:13   FIELD_EVENT_DISPATCH   -119.214406    40.7802
BMAN168814   BLM   PUBLIC CONTACT 600 PLAYA                             3 O'clock Response Area   CREATE   0      0     0     642     0     0     642     B226   BUCHANAN, STANLEY                        CITATION         09/05/16 00:00:02   FIELD_EVENT_DISPATCH   -119.205115    40.7748
BMAN168815   BLM   PUBLIC CONTACT GATE RD 2MM                           Perimeter Response Area   CREATE   0      0     0     151     0     0     151     B315   BLEVINS, COLE                            PUBLIC ASSIST    09/05/16 00:06:38   FIELD_EVENT_DISPATCH   -119.233246    40.7794
BMAN168816   BLM   PUBLIC CONTACT @730 A                                9 O'clock Response Area   CREATE   0      0     0     130     0     0     130     P306   BARNES, DANIEL                           PUBLIC ASSIST    09/05/16 00:06:51   FIELD_EVENT_DISPATCH   -119.21704     40.7864
BMAN168818   BLM   PUBLIC CONTACT CENTER CAMP                           9 O'clock Response Area   CREATE   0      0     0     19      0     0     19      B216   MITSUYASU, ROBERT                        PUBLIC ASSIST    09/05/16 00:08:24   FIELD_EVENT_DISPATCH   -119.214148    40.7808
BMAN168817   BLM   PUBLIC CONTACT 200 TEMPLE                            3 O'clock Response Area   CREATE   0      0     0     11      0     0     11      B221   JOHNSON, GREGORY L                       PUBLIC ASSIST    09/05/16 00:08:30   FIELD_EVENT_DISPATCH   -119.202475    40.7884
BMAN168819   BLM   PUBLIC CONTACT PLAYA                                 3 O'clock Response Area   CREATE   0      0     0     617     0     0     617     K211   ALBRIGHT, CALVIN                         CITATION         09/05/16 00:15:06   FIELD_EVENT_DISPATCH   -119.2128078   40.7811
BMAN168820   BLM   TRAFFIC STOP    1000 PLAYA                           9 O'clock Response Area   CREATE   0      0     0     2610    0     0     2610    B200   ROOP, MICHAEL                            VERBAL WARNING   09/05/16 00:16:59   FIELD_EVENT_DISPATCH   -119.2164734   40.7996
BMAN168821   BLM   INVESTIGATION   745 ESP                              9 O'clock Response Area   CREATE   0      0     0     2711    0     0     2711    B216   MITSUYASU, ROBERT                        LE ASSIST        09/05/16 00:26:44   FIELD_EVENT_DISPATCH   -119.209513    40.7925
BMAN168822   BLM   PUBLIC CONTACT TEMPLE                                3 O'clock Response Area   CREATE   0      0     0     77      0     0     77      B311   DEAN, JUSTIN                             PUBLIC ASSIST    09/05/16 00:35:14   FIELD_EVENT_DISPATCH   -119.199193    40.7915
BMAN168823   BLM   TRAFFIC STOP    @745 C                               9 O'clock Response Area   CREATE   0      0     0     1667    0     0     1667    B328   WOOD, NICHOLAS                           PUBLIC ASSIST    09/05/16 00:35:50   FIELD_EVENT_DISPATCH   -119.21866     40.7876
BMAN168824   BLM   PUBLIC CONTACT TEMPLE                                3 O'clock Response Area   CREATE   0      0     0     12      0     0     12      B311   DEAN, JUSTIN                             PUBLIC ASSIST    09/05/16 00:36:34   FIELD_EVENT_DISPATCH   -119.199771    40.7889
BMAN168825   BLM   PUBLIC CONTACT 600 THE MAN                           3 O'clock Response Area   CREATE   0      0     0     12      0     0     12      B226   BUCHANAN, STANLEY                        PUBLIC ASSIST    09/05/16 00:41:53   FIELD_EVENT_DISPATCH   -119.205115    40.7748
BMAN168826   BLM   TRAFFIC STOP    MM1 GATE RD                          Gate Road Response Area   CREATE   0      0     0     307     0     0     307     B228   HINCKLEY, ELLIOTT                        VERBAL WARNING   09/05/16 00:46:49   FIELD_EVENT_DISPATCH   -119.262621    40.7455
BMAN168827   BLM   PUBLIC CONTACT 12 TEMPLE                             3 O'clock Response Area   CREATE   0      0     0     2066    0     0     2066    B221   JOHNSON, GREGORY L                       CITATION         09/05/16 00:48:57   FIELD_EVENT_DISPATCH   -119.199578    40.7915
BMAN168828   BLM   TRAFFIC STOP    PLAYA 600                            3 O'clock Response Area   CREATE   0      0     0     10633   0     0     10633   K211   ALBRIGHT, CALVIN                         CITATION         09/05/16 00:50:59   FIELD_EVENT_DISPATCH   -119.2128078   40.7811
BMAN168829   BLM   PUBLIC CONTACT GATE RD                               Gate Road Response Area   CREATE   0      0     0     669     0     0     669     B312   BOONE, TRENT                             PUBLIC ASSIST    09/05/16 00:51:26   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN168830   BLM   PUBLIC CONTACT 12 TEMPLE                             3 O'clock Response Area   CREATE   0      0     0     1129    0     0     1129    K222   MANSEAU, CORY                            CITATION         09/05/16 00:53:38   FIELD_EVENT_DISPATCH   -119.199578    40.7916
BMAN168831   BLM   PUBLIC CONTACT ROBOHEART RAVE                        3 O'clock Response Area   CREATE   0      0     0     1528    0     0     1528    I203   BARRIOS, KYNAN                           PUBLIC ASSIST    09/05/16 00:55:43   FIELD_EVENT_DISPATCH   -119.199578    40.7782
BMAN168832   BLM   PUBLIC CONTACT 600 THE MAN                           3 O'clock Response Area   CREATE   0      0     0     198     0     0     198     B226   BUCHANAN, STANLEY                        CITATION         09/05/16 01:02:03   FIELD_EVENT_DISPATCH   -119.205115    40.7748
BMAN168833   BLM   PUBLIC CONTACT 600 DEEP PLAYA                        Perimeter Response Area   CREATE   0      0     0     793     0     0     793     B328   WOOD, NICHOLAS                           CITATION         09/05/16 01:03:42   FIELD_EVENT_DISPATCH   -119.232451    40.78
BMAN168834   BLM   PUBLIC CONTACT 600 THE MAN                           3 O'clock Response Area   CREATE   0      0     0     312     0     0     312     B210   MCGRATH, KEITH                           CITATION         09/05/16 01:08:21   FIELD_EVENT_DISPATCH   -119.202025    40.7884
BMAN168835   BLM   PUBLIC CONTACT .2 GATE RD                            Gate Road Response Area   CREATE   0      0     0     7       0     0     7       B228   HINCKLEY, ELLIOTT                        PUBLIC ASSIST    09/05/16 01:17:44   FIELD_EVENT_DISPATCH   -119.264295    40.7452
BMAN168836   BLM   TRAFFIC STOP    600 DEEP PLAYA                       Perimeter Response Area   CREATE   0      0     0     1046    0     0     1046    B328   WOOD, NICHOLAS                           CITATION         09/05/16 01:18:56   FIELD_EVENT_DISPATCH   -119.232451    40.78
BMAN168837   BLM   STOLEN          900 E                                3 O'clock Response Area   CREATE   0      0     0     847     0     0     847     B213   FISCHER, SCOTT                           TRANSFER         09/05/16 01:20:03   FIELD_EVENT_DISPATCH   -119.1932597   40.7787
BMAN168838   BLM   PUBLIC CONTACT GATE RD                               Gate Road Response Area   CREATE   0      0     0     6       0     0     6       B312   BOONE, TRENT                             PUBLIC ASSIST    09/05/16 01:21:25   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN168839   BLM   PUBLIC CONTACT GATE RD                               Gate Road Response Area   CREATE   0      0     0     4       0     0     4       B312   BOONE, TRENT                             PUBLIC ASSIST    09/05/16 01:21:35   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN168840   BLM   PUBLIC CONTACT GATE RD                               Gate Road Response Area   CREATE   0      0     0     3       0     0     3       B312   BOONE, TRENT                             PUBLIC ASSIST    09/05/16 01:21:44   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN168842   BLM   PUBLIC CONTACT 1000 E                                9 O'clock Response Area   CREATE   0      0     0     676     0     0     676     B216   MITSUYASU, ROBERT                        CITATION         09/05/16 01:29:51   FIELD_EVENT_DISPATCH   -119.2102      40.7969
BMAN168841   BLM   TRAFFIC STOP    GREETERS GATE                        3 O'clock Response Area   CREATE   0      1     1     292     1     1     292     B314   LASHER, NICHOLAS S                       VERBAL WARNING   09/05/16 01:30:25   FIELD_EVENT_DISPATCH   -119.200758    40.778
BMAN168843   BLM   PUBLIC CONTACT 500 DEEP PLAYA                        Perimeter Response Area   CREATE   0      0     0     381     0     0     381     B328   WOOD, NICHOLAS                           NO ACTION        09/05/16 01:36:32   FIELD_EVENT_DISPATCH   -119.232451    40.78
BMAN168844   BLM   ASSAULT         @945 G                               9 O'clock Response Area   CREATE   0      0     0     6082    0     0     6082    B213   FISCHER, SCOTT                           NO ACTION        09/05/16 01:37:18   FIELD_EVENT_DISPATCH   -119.21246     40.7975
BMAN168845   BLM   ASSIST          @245 F                               3 O'clock Response Area   CREATE   36     239   521   1290    203   485   1254    B220   JENSEN, WESLEY       Gardner, Jason      VERBAL WARNING   09/05/16 01:45:30                          -119.19463     40.7795
BMAN168846   BLM   PUBLIC CONTACT 930G                                  9 O'clock Response Area   CREATE   0      0     0     7       0     0     7       K316   MAGALLON, CHRIS                          PUBLIC ASSIST    09/05/16 01:53:39   FIELD_EVENT_DISPATCH   -119.2143163   40.7968
BMAN168847   BLM   PUBLIC CONTACT 500 D                                 9 O'clock Response Area   CREATE   0      0     0     17      0     0     17      B217   GARCIA, BRIAN                            PUBLIC ASSIST    09/05/16 01:56:40   FIELD_EVENT_DISPATCH   -119.225113    40.78
BMAN168848   BLM   PUBLIC CONTACT 500D                                  9 O'clock Response Area   CREATE   0      0     0     6       0     0     6       B217   GARCIA, BRIAN                            PUBLIC ASSIST    09/05/16 01:57:34   FIELD_EVENT_DISPATCH   -119.225113    40.78
BMAN168849   BLM   PUBLIC CONTACT 500D                                  9 O'clock Response Area   CREATE   0      0     0     5       0     0     5       B217   GARCIA, BRIAN                            PUBLIC ASSIST    09/05/16 01:57:42   FIELD_EVENT_DISPATCH   -119.225113    40.78
BMAN168850   BLM   PUBLIC CONTACT 500D                                  9 O'clock Response Area   CREATE   0      0     0     4       0     0     4       B217   GARCIA, BRIAN                            PUBLIC ASSIST    09/05/16 01:57:49   FIELD_EVENT_DISPATCH   -119.225113    40.78
BMAN168851   BLM   PUBLIC CONTACT 8 MI GATE                             Perimeter Response Area   CREATE   0      0     0     6179    0     0     6179    B326   HOWELL, THOMAS                           TRANSFER         09/05/16 02:08:57   FIELD_EVENT_DISPATCH   -119.232795    40.7799
BMAN168852   BLM   TRAFFIC STOP    GREETER GATE                         Perimeter Response Area   CREATE   0      0     0     6135    0     0     6135    B325   PETERSEN, MARK                           PUBLIC ASSIST    09/05/16 02:16:05   FIELD_EVENT_DISPATCH   -119.25318     40.7578
BMAN168853   BLM   TRAFFIC STOP    700F                                 9 O'clock Response Area   CREATE   0      0     0     352     0     0     352     B315   BLEVINS, COLE                            VERBAL WARNING   09/05/16 02:17:44   FIELD_EVENT_DISPATCH   -119.220855    40.7835
BMAN168854   BLM   PUBLIC CONTACT 345 E                                 3 O'clock Response Area   CREATE   0      0     0     5911    0     0     5911    B224   MURRELL, SHELLEY                         TRANSFER         09/05/16 02:19:23   FIELD_EVENT_DISPATCH   -119.2010895   40.7765
BMAN168855   BLM   TRAFFIC STOP    630 WYE                              9 O'clock Response Area   CREATE   0      0     0     1603    0     0     1603    B313   ANDRES, BECKY                            VERBAL WARNING   09/05/16 02:49:35   FIELD_EVENT_DISPATCH   -119.22213     40.7768
BMAN168856   BLM   PUBLIC CONTACT C9 1000 RAVE                          9 O'clock Response Area   CREATE   0      0     0     1449    0     0     1449    B312   BOONE, TRENT                             PUBLIC ASSIST    09/05/16 03:09:29   FIELD_EVENT_DISPATCH   -119.209063    40.8002
BMAN168857   BLM   TRAFFIC STOP    GATE RD 3.5                          Gate Road Response Area   CREATE   0      0     0     281     0     0     281     B313   ANDRES, BECKY                            VERBAL WARNING   09/05/16 03:22:51   FIELD_EVENT_DISPATCH   -119.2312915   40.7657
BMAN168858   BLM   TRAFFIC STOP    730 & PLAYA                          Perimeter Response Area   CREATE   0      0     0     551     0     0     551     B327   STEPHENSON, CAMM                         VERBAL WARNING   09/05/16 03:26:07   FIELD_EVENT_DISPATCH   -119.233053    40.7794
BMAN168859   BLM   PUBLIC CONTACT ES 330                                3 O'clock Response Area   CREATE   0      0     0     18      0     0     18      B311   DEAN, JUSTIN                             PUBLIC ASSIST    09/05/16 03:36:01   FIELD_EVENT_DISPATCH   -119.2019551   40.7805
BMAN168860   BLM   PUBLIC CONTACT 600 DEEP PLAYA                        9 O'clock Response Area   CREATE   0      0     0     284     0     0     284     B328   WOOD, NICHOLAS                           VERBAL WARNING   09/05/16 03:44:56   FIELD_EVENT_DISPATCH   -119.20784     40.801
BMAN168861   BLM   PUBLIC CONTACT 1000 E                                9 O'clock Response Area   CREATE   0      0     0     1076    0     0     1076    B312   BOONE, TRENT                             PUBLIC ASSIST    09/05/16 03:46:27   FIELD_EVENT_DISPATCH   -119.2100632   40.7967
BMAN168862   BLM   PUBLIC CONTACT CENTER CAMP                           3 O'clock Response Area   CREATE   0      0     0     1130    0     0     1130    B311   DEAN, JUSTIN                             PUBLIC ASSIST    09/05/16 04:10:37   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN168863   BLM   PUBLIC CONTACT ROBOHEART                             9 O'clock Response Area   CREATE   0      0     0     765     0     0     765     B314   LASHER, NICHOLAS S                       CITATION         09/05/16 04:36:25   FIELD_EVENT_DISPATCH   -119.207496    40.8005
BMAN168864   BLM   PUBLIC CONTACT 1000 E                                9 O'clock Response Area   CREATE   0      0     0     509     0     0     509     B312   BOONE, TRENT                             PUBLIC ASSIST    09/05/16 04:50:39   FIELD_EVENT_DISPATCH   -119.2100632   40.7967
BMAN168865   BLM   PUBLIC CONTACT WHITE OCEAN                           3 O'clock Response Area   CREATE   0      0     0     1270    0     0     1270    B317   CULVER, STEVON                           CITATION         09/05/16 04:54:53   FIELD_EVENT_DISPATCH   -119.191016    40.7834
BMAN168866   BLM   TRAFFIC STOP    745 L                                9 O'clock Response Area   CREATE   0      0     0     113     0     0     113     B328   WOOD, NICHOLAS                           VERBAL WARNING   09/05/16 05:02:33   FIELD_EVENT_DISPATCH   -119.2263722   40.7884
BMAN168867   BLM   PUBLIC CONTACT CENTER CAMP                           3 O'clock Response Area   CREATE   0      0     0     11      0     0     11      B311   DEAN, JUSTIN                             PUBLIC ASSIST    09/05/16 05:27:37   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN168868   BLM   PUBLIC CONTACT CENTER CAMP                           3 O'clock Response Area   CREATE   0      0     0     4       0     0     4       B311   DEAN, JUSTIN                             PUBLIC ASSIST    09/05/16 05:27:52   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN168869   BLM   PUBLIC CONTACT CENTER CAMP                           3 O'clock Response Area   CREATE   0      0     0     3       0     0     3       B311   DEAN, JUSTIN                             PUBLIC ASSIST    09/05/16 05:28:00   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN168870   BLM   PUBLIC CONTACT CENTER PLAZA                          9 O'clock Response Area   CREATE   0      0     0     1268    0     0     1268    B311   DEAN, JUSTIN                             PUBLIC ASSIST    09/05/16 05:51:40   FIELD_EVENT_DISPATCH   -119.2133723   40.7812
BMAN168871   BLM   PUBLIC CONTACT ROBOHEART                             9 O'clock Response Area   CREATE   0      0     0     1462    0     0     1462    K316   MAGALLON, CHRIS                          PUBLIC ASSIST    09/05/16 05:53:42   FIELD_EVENT_DISPATCH   -119.208505    40.8007
BMAN168872   BLM   PUBLIC CONTACT DEEP PLAYA                            9 O'clock Response Area   CREATE   0      0     0     322     0     0     322     B313   ANDRES, BECKY                            PUBLIC ASSIST    09/05/16 05:57:04   FIELD_EVENT_DISPATCH   -119.202153    40.7937
BMAN168873   BLM   PUBLIC CONTACT DEEP PLAYA                            9 O'clock Response Area   CREATE   0      0     0     8       0     0     8       B313   ANDRES, BECKY                            PUBLIC ASSIST    09/05/16 06:02:31   FIELD_EVENT_DISPATCH   -119.202153    40.7937
BMAN168875   BLM   PUBLIC CONTACT 600 L                                 3 O'clock Response Area   CREATE   0      0     0     8       0     0     8       B315   BLEVINS, COLE                            PUBLIC ASSIST    09/05/16 06:24:09   FIELD_EVENT_DISPATCH   -119.2206785   40.7756
BMAN168876   BLM   PUBLIC CONTACT WILLCALL                              Perimeter Response Area   CREATE   0      0     0     26      0     0     26      B325   PETERSEN, MARK                           PUBLIC ASSIST    09/05/16 06:26:50   FIELD_EVENT_DISPATCH   -119.256463    40.7533
BMAN168877   BLM   ASSIST          @Rampart                             3 O'clock Response Area   CREATE   78                 2911                2833                                Schultz, David      NO ACTION        09/05/16 07:10:36   Ops1                   -119.21027     40.7796
BMAN168882   BLM   PUBLIC CONTACT ROBO HEART RAVE 0807                  9 O'clock Response Area   CREATE   0      0     0     4726    0     0     4726    B100   LLOYD, RICHARD                           PUBLIC ASSIST    09/05/16 08:08:16   FIELD_EVENT_DISPATCH   -119.224105    40.7964
BMAN168883   BLM   TRAFFIC STOP    430 L                                3 O'clock Response Area   CREATE   0      0     0     10      0     0     10      K123   RICE, CHRISTOPHER                        NO ACTION        09/05/16 08:53:01   FIELD_EVENT_DISPATCH   -119.21027     40.7662
BMAN168884   BLM   TRAFFIC STOP    @630 L                               9 O'clock Response Area   CREATE   0      0     0     20321   0     0     20321   K123   RICE, CHRISTOPHER                        CITATION         09/05/16 09:08:48   FIELD_EVENT_DISPATCH   -119.22387     40.7788
BMAN168885   BLM   ASSAULT         @345 E                               3 O'clock Response Area   CREATE   30                 1893                1863                                Johansen, Josette   NO ACTION        09/05/16 09:11:24   911                    -119.20109     40.7765
BMAN168886   BLM   ASSAULT         @Rampart                             3 O'clock Response Area   CREATE   107                13753               13646                               Johansen, Josette   NO ACTION        09/05/16 09:14:44   911                    -119.21027     40.7796
BMAN168887   BLM   PUBLIC CONTACT 1000 L                                9 O'clock Response Area   CREATE   0      0     0     96      0     0     96      B215   LLOYD, KENNETH                           CITATION         09/05/16 10:03:54   FIELD_EVENT_DISPATCH   -119.230435    40.7799
BMAN168888   BLM   PUBLIC CONTACT ROBO HEART RAVE                       9 O'clock Response Area   CREATE   0      0     0     3812    0     0     3812    B100   LLOYD, RICHARD                           NO ACTION        09/05/16 10:19:03   FIELD_EVENT_DISPATCH   -119.227345    40.7841
BMAN168890   BLM   TRAFFIC STOP    1000 PLAYA                           9 O'clock Response Area   CREATE   0      0     0     726     0     0     726     B100   LLOYD, RICHARD                           CITATION         09/05/16 11:23:06   FIELD_EVENT_DISPATCH   -119.207946    40.8003
BMAN168891   BLM   ASSAULT         @345 E                               3 O'clock Response Area   CREATE   198                4563                4365                                Johansen, Josette   NO ACTION        09/05/16 11:46:57   911                    -119.20109     40.7765
BMAN168892   BLM   INVESTIGATION   @Station 6                           3 O'clock Response Area   CREATE   282                3145                2863                                Johansen, Josette   NO ACTION        09/05/16 11:51:44   911                    -119.21003     40.78
BMAN168893   BLM   INVESTIGATION   @Station 9                           9 O'clock Response Area   CREATE   149                3144                2995                                Johansen, Josette   NO ACTION        09/05/16 12:19:09   911                    -119.21522     40.7932
BMAN168894   BLM   TRAFFIC STOP    GATE RD                              Gate Road Response Area   CREATE   0      0     0     835     0     0     835     B215   LLOYD, KENNETH                           VERBAL WARNING   09/05/16 12:38:31   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN168895   BLM   TRAFFIC STOP    500 H                                3 O'clock Response Area   CREATE   0      0     0     447     0     0     447     B100   LLOYD, RICHARD                           NO ACTION        09/05/16 13:01:25   FIELD_EVENT_DISPATCH   -119.218203    40.7774
BMAN168896   BLM   TRAFFIC STOP    500 H                                3 O'clock Response Area   CREATE   0      0     0     283     0     0     283     B100   LLOYD, RICHARD                           VERBAL WARNING   09/05/16 13:01:27   FIELD_EVENT_DISPATCH   -119.218203    40.7774
BMAN168897   BLM   PUBLIC CONTACT THE MAN                               9 O'clock Response Area   CREATE   0      0     0     85      0     0     85      B100   LLOYD, RICHARD                           NO ACTION        09/05/16 13:13:13   FIELD_EVENT_DISPATCH   -119.222173    40.7818
BMAN168898   BLM   TRAFFIC STOP    1000 ES                              9 O'clock Response Area   CREATE   0      0     0     2721    0     0     2721    B100   LLOYD, RICHARD                           CITATION         09/05/16 13:16:24   FIELD_EVENT_DISPATCH   -119.205608    40.7879
BMAN168899   BLM   PUBLIC CONTACT 0200 L                                3 O'clock Response Area   CREATE   0      0     0     3082    0     0     3082    B215   LLOYD, KENNETH                           CITATION         09/05/16 14:13:49   FIELD_EVENT_DISPATCH   -119.184708    40.7868
BMAN168900   BLM   TRAFFIC STOP    PLAYA 7 OCLOCK                       Perimeter Response Area   CREATE   0      0     0     542     0     0     542     K211   ALBRIGHT, CALVIN                         NO ACTION        09/05/16 15:18:22   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
                                                                                                                                                                 MARSOOBIAN, JASON
BMAN168902   BLM   ASSIST          : Nearest: 555 G : 40 46.653, -119   3 O'clock Response Area   COPY     1167   33    769   1437    33    769   1437    B121                        Suminski, Toni      LE ASSIST        09/05/16 15:50:46   DISPATCH               -119.2168333   40.7776
                                                                                                                                                                 A
BMAN168903   BLM   ASSIST          : Nearest: @Point 2                  9 O'clock Response Area   CREATE   30                 116                 86                                  Anderson, Bryan     CANCEL           09/05/16 15:52:28                          -119.21851     40.8045
BMAN168904   BLM   ASSAULT         @Ranger HQ                           3 O'clock Response Area   CREATE   210                353                 143                                 Rose, Steve         CANCEL           09/05/16 15:53:48   911                    -119.21149     40.7814
BMAN168905   BLM   ASSIST          @930 A                               9 O'clock Response Area   CREATE   27                 88                  61                                  Schultz, Angela     CANCEL           09/05/16 16:37:58   911                    -119.21173     40.7934




                                                                                                                                                                                                                                                               ER00084
BMAN168906   BLM   PUBLIC CONTACT ESPLANADE 700               Perimeter Response Area       CREATE   0    0     0   564     0     0   564     K211   R179                                   PUBLIC ASSIST    09/05/16 16:49:35   FIELD_EVENT_DISPATCH   -119.2512657   40.7424
BMAN168908
BMAN168909
             BLM
             BLM
                   TRAFFIC STOP
                   TRAFFIC STOP
                                   900 playa
                                   9 PROMENADE W OF THE MAN
                                                                    Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 268 of 499
                                                              Perimeter Response Area
                                                              9 O'clock Response Area
                                                                                            CREATE
                                                                                            CREATE
                                                                                                     0
                                                                                                     0
                                                                                                          0
                                                                                                          0
                                                                                                                0
                                                                                                                0
                                                                                                                    1958
                                                                                                                    3683
                                                                                                                            0
                                                                                                                            0
                                                                                                                                  0
                                                                                                                                  0
                                                                                                                                      1958
                                                                                                                                      3683
                                                                                                                                              K211
                                                                                                                                              B215
                                                                                                                                                     R179
                                                                                                                                                     LLOYD, KENNETH
                                                                                                                                                                                            CITATION
                                                                                                                                                                                            CITATION
                                                                                                                                                                                                             09/05/16 17:03:26
                                                                                                                                                                                                             09/05/16 18:03:36
                                                                                                                                                                                                                                 FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                 FIELD_EVENT_DISPATCH
                                                                                                                                                                                                                                                        -119.2512657
                                                                                                                                                                                                                                                        -119.21314
                                                                                                                                                                                                                                                                       40.7424
                                                                                                                                                                                                                                                                       40.7837
BMAN168911   BLM   MISSING PERSON @630 E                      3 O'clock Response Area       CREATE   36             343               307                                 WESTMORELAND,     CANCEL           09/05/16 18:11:59   DISPATCH               -119.21862     40.7811
                                                                                                                                                                          SARAH
BMAN168912   BLM   INVESTIGATION   JUNGO RD                   Perimeter Response Area       CREATE   0    0     0   12061   0     0   12061   B326   HOWELL, THOMAS                         CITATION         09/05/16 18:24:51   FIELD_EVENT_DISPATCH   -119.21862     40.7677
BMAN168913   BLM   ASSAULT        @240 I                      3 O'clock Response Area       CREATE   86   244       6946    158       6860    K310   PARR, RYAN           Schultz, Angela   NO ACTION        09/05/16 18:38:19   911                    -119.19212     40.7788
                   COMPLIANCE
BMAN168914   BLM                  700 D                       3 O'clock Response Area       COPY     46             366               366                                                   CANCEL           09/05/16 18:48:07   FIELD_EVENT_DISPATCH   -119.2062105   40.7796
                   CHECK
BMAN168915   BLM   PUBLIC CONTACT 1.5 GATE RD TOWARD ICP      3 O'clock Response Area       CREATE   0    0     0   7674    0     0   7674    B321   R205                                   TRANSFER         09/05/16 18:52:21   FIELD_EVENT_DISPATCH   -119.2168333   40.7776
BMAN168916   BLM   FIRE            @215 D                     3 O'clock Response Area       CREATE   45             1150              1105                                Schultz, Angela   CANCEL           09/05/16 19:40:59   911                    -119.19427     40.7826
BMAN168917   BLM   TRAFFIC STOP    645 L                      Perimeter Response Area       CREATE   0    0     0   6303    0     0   6303    K310   PARR, RYAN                             CITATION         09/05/16 20:34:07   FIELD_EVENT_DISPATCH   -119.233418    40.7793
BMAN168918   BLM   TRAFFIC STOP    630L                       9 O'clock Response Area       CREATE   0    0     0   314     0     0   314     B300   SULLIVAN, DEBORAH                      VERBAL WARNING   09/05/16 23:28:39   FIELD_EVENT_DISPATCH   -119.2238671   40.7788
BMAN168919   BLM   PUBLIC CONTACT @Gate Road                  Gate Road Response Area       CREATE   0    0     0   108     0     0   108     K322   CARPENTER, MICHAEL                     PUBLIC ASSIST    09/05/16 23:54:14   FIELD_EVENT_DISPATCH   -119.25127     40.7559
BMAN168920   BLM   PUBLIC CONTACT 630 L                       9 O'clock Response Area       CREATE   0    0     0   15      0     0   15      B300   SULLIVAN, DEBORAH                      PUBLIC ASSIST    09/06/16 00:05:08   FIELD_EVENT_DISPATCH   -119.225135    40.7792
BMAN168921   BLM   TRAFFIC STOP    GATE RD 3.5                Perimeter Response Area       CREATE   0    0     0   5671    0     0   5671    K322   CARPENTER, MICHAEL                     TRANSFER         09/06/16 00:08:28   FIELD_EVENT_DISPATCH   -119.19212     40.7653
BMAN168924   BLM   TRAFFIC STOP    GATE RD 1.5                Perimeter Response Area       CREATE   0    0     0   90      0     0   90      K322   CARPENTER, MICHAEL                     VERBAL WARNING   09/06/16 04:57:27   FIELD_EVENT_DISPATCH   -119.19212     40.7653
BMAN168925   BLM   TRAFFIC STOP    645L                       9 O'clock Response Area       CREATE   0    0     0   974     0     0   974     K310   PARR, RYAN                             VERBAL WARNING   09/06/16 05:04:15   FIELD_EVENT_DISPATCH   -119.2250269   40.7806
BMAN168926   BLM   TRAFFIC STOP    GATE ROAD                  Gate Road Response Area       CREATE   0    0     0   263     0     0   263     B321   CUNNINGHAM, STEVE                      VERBAL WARNING   09/06/16 05:12:16   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN168927   BLM   TRAFFIC STOP    GATE ROAD                  Gate Road Response Area       CREATE   0    0     0   419     0     0   419     K322   CARPENTER, MICHAEL                     VERBAL WARNING   09/06/16 05:20:20   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN168928   BLM   TRAFFIC STOP    GATE ROAD M1.5             Gate Road Response Area       CREATE   0    0     0   291     0     0   291     K316   MAGALLON, CHRIS                        VERBAL WARNING   09/06/16 05:26:49   FIELD_EVENT_DISPATCH   -119.246141    40.762
BMAN168929   BLM   TRAFFIC STOP    GATE ROAD                  Gate Road Response Area       CREATE   0    0     0   3236    0     0   3236    K322   CARPENTER, MICHAEL                     ARREST           09/06/16 05:34:27   FIELD_EVENT_DISPATCH   -119.2512657   40.7559
BMAN168930   BLM   TRAFFIC STOP    GATE ROAD M1.5             Gate Road Response Area       CREATE   0    0     0   238     0     0   238     B321   CUNNINGHAM, STEVE                      VERBAL WARNING   09/06/16 05:38:13   FIELD_EVENT_DISPATCH   -119.242343    40.7646
BMAN168931   BLM   TRAFFIC STOP    COMMAND                    3 O'clock Response Area       CREATE   0    0     0   259     0     0   259     B215   LLOYD, KENNETH                         VERBAL WARNING   09/06/16 10:42:18   FIELD_EVENT_DISPATCH   -119.197776    40.7915
BMAN168932   BLM   TRAFFIC STOP    0600 PROMANADA             3 O'clock Response Area       CREATE   0    0     0   1522    0     0   1522    B215   LLOYD, KENNETH                         VERBAL WARNING   09/06/16 11:01:03   FIELD_EVENT_DISPATCH   -119.201423    40.7807
BMAN168936   BLM   PUBLIC CONTACT 730 h                       9 O'clock Response Area       CREATE   0    0     0   26      0     0   26      B100   LLOYD, RICHARD                         PUBLIC ASSIST    09/06/16 15:46:41   FIELD_EVENT_DISPATCH   -119.2233876   40.7866
BMAN168938   BLM   TRAFFIC STOP    GREETERS GATE              9 O'clock Response Area       CREATE   0    0     0   831     0     0   831     B215   LLOYD, KENNETH                         VERBAL WARNING   09/06/16 16:29:08   FIELD_EVENT_DISPATCH   -119.222581    40.7744
BMAN168939   BLM   TRAFFIC STOP    PLAYA NEAR JOC             3 O'clock Response Area       CREATE   0    0     0   1325    0     0   1325    B100   LLOYD, RICHARD                         CITATION         09/06/16 18:42:58   FIELD_EVENT_DISPATCH   -119.21281     40.7811
BMAN168940   BLM   TRANSPORT       @Center Camp               3 O'clock Response Area       CREATE   0    0         388     0         388     B300   SULLIVAN, DEBORAH                                       09/06/16 19:54:53   DISPATCH               -119.21386     40.7808
BMAN168941   BLM   TRAFFIC STOP    GATE RD                    Gate Road Response Area       CREATE   0    0     0   4712    0     0   4712    B321   CUNNINGHAM, STEVE                      TRANSFER         09/06/16 21:47:39   FIELD_EVENT_DISPATCH   -119.268415    40.7475
BMAN168942   BLM   PUBLIC CONTACT CENTER CAMP                 3 O'clock Response Area       CREATE   0    0     0   35      0     0   35      K310   PARR, RYAN                             PUBLIC ASSIST    09/07/16 02:25:43   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN168943   BLM   PUBLIC CONTACT 600 CENTER CAMP             Outside Event Response Area   CREATE   0    0     0   954     0     0   954     B300   SULLIVAN, DEBORAH                      PUBLIC ASSIST    09/07/16 02:34:02   FIELD_EVENT_DISPATCH   -119.351456    40.654
BMAN168944   BLM   PUBLIC CONTACT CENTER CAMP                 3 O'clock Response Area       CREATE   0    0     0   9       0     0   9       B300   SULLIVAN, DEBORAH                      PUBLIC ASSIST    09/07/16 02:51:28   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN168945   BLM   TRAFFIC STOP    CENTER CAMP                3 O'clock Response Area       CREATE   0    0     0   87      0     0   87      K310   PARR, RYAN                             NO ACTION        09/07/16 02:52:32   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN168946   BLM   TRAFFIC STOP    CENTER CAMP                3 O'clock Response Area       CREATE   0    0     0   183     0     0   183     K322   CARPENTER, MICHAEL                     VERBAL WARNING   09/07/16 02:54:49   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN168947   BLM   PUBLIC CONTACT CENTER CAMP                 3 O'clock Response Area       CREATE   0    0     0   28      0     0   28      K322   CARPENTER, MICHAEL                     PUBLIC ASSIST    09/07/16 02:57:58   FIELD_EVENT_DISPATCH   -119.2138613   40.7808
BMAN168948   BLM   PUBLIC CONTACT JOC                         Perimeter Response Area       CREATE   0    0     0   404     0     0   404     B300   SULLIVAN, DEBORAH                      VERBAL WARNING   09/07/16 03:50:01   FIELD_EVENT_DISPATCH   -119.2335418   40.78
BMAN168949   BLM   PUBLIC CONTACT 0400G                       Perimeter Response Area       CREATE   0    0     0   2104    0     0   2104    B215   LLOYD, KENNETH                         VERBAL WARNING   09/07/16 09:51:18   FIELD_EVENT_DISPATCH   -119.2302985   40.7779




                                                                                                                                                                                                                                                 ER00085
                                                                              Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 269 of 499
                                                                                                                                                                                                     eventSummary


                   Event                                                             Agency Create   Answer To Agency   Answer To Dispatch                                         Agency Event To      Agency Event To   Agency Event To                  Primary Unit
Event ID     BLM              Location                     Zone                                                                              Answer To Onscene   Answer To Close                                                            Primary Unit                      Answering Employee   Answering Device ID   Disposition       Create Date         Event Source   X                   Y
                   Type                                                              Method          Event              Unit                                                       Dispatch Unit        Onscene           Close                            Employee


                   TRAFFIC
BMAN170173   BLM              : Gate road                  Perimeter Response Area   CREATE          0                  0                    0                   1783              0                    0                 1783              B355                                                                         VERBAL WARNING    08/23/17 00:18:53   FIELD          -119.237433883593   40.8
                   STOP

                   TRAFFIC
BMAN170174   BLM              @Gate Road                   Perimeter Response Area   CREATE          0                  0                    0                   884               0                    0                 884               B366                                                                                           08/23/17 00:52:37   FIELD          -119.251265748      40.8
                   STOP
                   TRAFFIC
BMAN170175   BLM              : Gate Road                  Perimeter Response Area   CREATE          0                  0                    0                   405               0                    0                 405               B366                                                                         VERBAL WARNING    08/23/17 01:07:41   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170176   BLM              : Gate Road                  Perimeter Response Area   CREATE          0                  0                    0                   1420              0                    0                 1420              B355                                                                         CITATION          08/23/17 01:09:42   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170177   BLM              : Gate Road                  Perimeter Response Area   CREATE          0                  0                    0                   1366              0                    0                 1366              B361                                                                         CITATION          08/23/17 01:17:15   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170178   BLM              : Gate Road                  Perimeter Response Area   CREATE          0                  0                    0                   3054              0                    0                 3054              B366                                                                         CITATION          08/23/17 01:27:21   FIELD          -119.251265748      40.8
                   STOP
                   TRAFFIC
BMAN170179   BLM              : Gate Road                  Perimeter Response Area   CREATE          0                  0                    0                   1064              0                    0                 1064              B355                                                                         CITATION          08/23/17 01:48:36   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170180   BLM              : Gate Road                  Perimeter Response Area   CREATE          0                  1                    1                   82                1                    1                 82                B355                                                                         NO ACTION         08/23/17 02:25:54   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170181   BLM              : Gate Road                  Perimeter Response Area   CREATE          0                  0                    0                   479               0                    0                 479               B355                                                                         VERBAL WARNING    08/23/17 02:31:24   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170182   BLM              : Gate Road                  Perimeter Response Area   CREATE          0                  0                    0                   6049              0                    0                 6049              B355                                                                         CITATION          08/23/17 02:43:37   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170183   BLM              @Gate Road                   Perimeter Response Area   CREATE          0                  0                    0                   566               0                    0                 566               B361                                                                         WRITTEN WARNING   08/23/17 05:00:33   FIELD          -119.251265748      40.8
                   STOP
                   TRAFFIC                                                                                                                                                                                                                                 CARPENTER,
BMAN170184   BLM              : Gate Road                  Perimeter Response Area   CREATE          0                  0                    0                   56                0                    0                 56                K121                                                                         NO ACTION         08/23/17 07:58:44   FIELD          -119.251265748179   40.8
                   STOP                                                                                                                                                                                                                                    MICHAEL
                   TRAFFIC                                                                                                                                                                                                                                 CARPENTER,
BMAN170185   BLM              : Gate Road MM 1.5           Perimeter Response Area   CREATE          0                  0                    0                   256               0                    0                 256               K121                                                                         VERBAL WARNING    08/23/17 08:13:35   FIELD          -119.253817826547   40.8
                   STOP                                                                                                                                                                                                                                    MICHAEL
                   TRAFFIC
BMAN170186   BLM              : 530 D                      3 O'Clock Response Area   CREATE          0                  0                    0                   969               0                    0                 969               B230                                                                         WRITTEN WARNING   08/23/17 08:22:09   FIELD          -119.21322002105    40.8
                   STOP
                   TRAFFIC
BMAN170187   BLM              :GATE ROAD MM 1                                        CREATE          0                  1                    1                   5309              1                    1                 5309              B123           BOXX, MELISSA J                                               LE ASSIST         08/23/17 08:37:16   FIELD          0                   0
                   STOP
                   TRAFFIC
BMAN170188   BLM              : Gate Road MM 2             Perimeter Response Area   CREATE          0                  0                    0                   59                0                    0                 59                B230                                                                         NO ACTION         08/23/17 09:48:24   FIELD          -119.248879431388   40.8
                   STOP
                   TRAFFIC
BMAN170189   BLM              : Gate Road MM 2             Perimeter Response Area   CREATE          0                  0                    0                   1502              0                    0                 1502              B230                                                                         WRITTEN WARNING   08/23/17 09:49:57   FIELD          -119.248879431388   40.8
                   STOP
                   TRAFFIC
BMAN170190   BLM              : Gate Road MM 1.5           Perimeter Response Area   CREATE          0                  0                    0                   3007              0                    0                 3007              B123           BOXX, MELISSA J                                               CITATION          08/23/17 10:05:58   FIELD          -119.253817826547   40.8
                   STOP
BMAN170191   BLM   TEST       : JOC                        Perimeter Response Area   CREATE          0                  0                    0                   115395            0                    0                 115395            520            Suminski, Toni                                                                  08/23/17 10:08:00   FIELD          -119.233708715      40.8
                   TRAFFIC
BMAN170193   BLM              : Gate Road MM 1.5           Perimeter Response Area   CREATE          0                  0                    0                   4501              0                    0                 4501              B230                                                                         CITATION          08/23/17 10:50:19   FIELD          -119.253817826547   40.8
                   STOP
                   PUBLIC
BMAN170197   BLM              @215 H                       3 O'Clock Response Area   CREATE          0                  0                    0                   17021             0                    0                 17021             B123           BOXX, MELISSA J                                                                 08/23/17 14:13:35   FIELD          -119.191248765      40.8
                   CONTACT
                   TRAFFIC
BMAN170198   BLM              @Gate Road MM 1.5            Perimeter Response Area   CREATE          0                  0                    0                   442               0                    0                 442               B230                                                                         WRITTEN WARNING   08/23/17 15:39:33   FIELD          -119.253817827      40.8
                   STOP
                   TRAFFIC
BMAN170199   BLM              @Gate Road MM 1              Perimeter Response Area   CREATE          0                  0                    0                   293               0                    0                 293               B100           MOORE, JASON                                                  WRITTEN WARNING   08/23/17 15:57:38   FIELD          -119.258771872      40.7
                   STOP
                   TRAFFIC
BMAN170200   BLM              : mm1                                                  CREATE          0                  0                    0                   245               0                    0                 245               B100           MOORE, JASON                                                  NO ACTION         08/23/17 16:09:51   FIELD          0                   0
                   STOP
                   TRAFFIC
BMAN170201   BLM              @Gate Road MM 1              Perimeter Response Area   CREATE          0                  0                    0                   677               0                    0                 677               B230                                                                         VERBAL WARNING    08/23/17 16:10:45   FIELD          -119.258771872      40.7
                   STOP
                   PUBLIC
BMAN170202   BLM              : 445 H                      3 O'Clock Response Area   CREATE          0                  0                    0                   1281              0                    0                 1281              C103           CARMICHAEL, NATE                                              PUBLIC ASSIST     08/23/17 16:14:48   FIELD          -119.208808211      40.8
                   CONTACT
                   TRAFFIC
BMAN170203   BLM              : MM1                                                  CREATE          0                  0                    0                   375               0                    0                 375               B100           MOORE, JASON                                                  WRITTEN WARNING   08/23/17 16:30:18   FIELD          0                   0
                   STOP
                   INVESTIG
BMAN170204   BLM              : Gate Road                  Perimeter Response Area   CREATE          0                  0                    0                   4590              0                    0                 4590              OPS1           ANDRES, BECKY                                                 CITATION          08/23/17 17:06:41   FIELD          -119.251265748179   40.8
                   ATION
                   TRAFFIC
BMAN170211   BLM              @Gate Actual                 Perimeter Response Area   CREATE          0                  0                    0                   4389              0                    0                 4389              B361           ZOHOVETZ, PAUL                                                CITATION          08/23/17 20:21:49   FIELD          -119.237433884      40.8
                   STOP

                   TRAFFIC
BMAN170212   BLM              : Gate Actual                Perimeter Response Area   CREATE          0                  0                    0                   1102              0                    0                 1102              B355           RUSSELL, DAVID W                                              VERBAL WARNING    08/23/17 21:18:02   FIELD          -119.237433883593   40.8
                   STOP
                   TRAFFIC    @Restrooms Gate Road near
BMAN170213   BLM                                                                     CREATE          0                  0                    0                   639               0                    0                 639               B366           MEUTH, GREGORY                                                                  08/23/17 21:24:51   FIELD          -119.231633739      40.8
                   STOP       Greeters
                   TRAFFIC
BMAN170214   BLM              : Gate Road                  Perimeter Response Area   CREATE          0                  0                    0                   400               0                    0                 400               B355           RUSSELL, DAVID W                                              VERBAL WARNING    08/23/17 21:38:14   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170215   BLM              : Gate Road                  Perimeter Response Area   CREATE          0                  0                    0                   2662              0                    0                 2662              B355           RUSSELL, DAVID W                                              VERBAL WARNING    08/23/17 21:50:33   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170216   BLM              : Gate Actual                Perimeter Response Area   CREATE          0                  0                    0                   547               0                    0                 547               B366           MEUTH, GREGORY                                                VERBAL WARNING    08/23/17 22:51:44   FIELD          -119.237433883593   40.8
                   STOP
                   TRAFFIC
BMAN170217   BLM              : Gate Road GREETERS GATE    Perimeter Response Area   CREATE          0                  0                    0                   433               0                    0                 433               B366           MEUTH, GREGORY                                                VERBAL WARNING    08/23/17 23:06:11   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170218   BLM              : Gate Road                  Perimeter Response Area   CREATE          0                  0                    0                   2682              0                    0                 2682              B355           RUSSELL, DAVID W                                              CITATION          08/23/17 23:20:25   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC    @Restrooms Gate Road near
BMAN170219   BLM                                           Perimeter Response Area   CREATE          0                  1                    1                   256               1                    1                 256               B366           MEUTH, GREGORY                                                VERBAL WARNING    08/23/17 23:33:16   FIELD          -119.230908809      40.8
                   STOP       Greeters
                   TRAFFIC
BMAN170220   BLM              : ENTRANCE RD                                          CREATE          0                  0                    0                   461               0                    0                 461               B366           MEUTH, GREGORY                                                VERBAL WARNING    08/23/17 23:58:05   FIELD          0                   0
                   STOP
                   TRAFFIC
BMAN170221   BLM              : Gate Road                  Perimeter Response Area   CREATE          0                  0                    0                   492               0                    0                 492               B361           ZOHOVETZ, PAUL                                                WRITTEN WARNING   08/24/17 00:13:42   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170222   BLM              @200 D                       3 O'Clock Response Area   CREATE          0                  0                    0                   5109              0                    0                 5109              B366           MEUTH, GREGORY                                                CITATION          08/24/17 00:30:10   FIELD          -119.193884333      40.8
                   STOP
                   TRAFFIC
BMAN170223   BLM              @Gate Road                   Perimeter Response Area   CREATE          0                  0                    0                   623               0                    0                 623               B361           ZOHOVETZ, PAUL                                                WRITTEN WARNING   08/24/17 00:44:25   FIELD          -119.251265748      40.8
                   STOP
                   TRAFFIC
BMAN170224   BLM              : Gate Road                  Perimeter Response Area   CREATE          0                  0                    0                   1548              0                    0                 1548              B355           RUSSELL, DAVID W                                              VERBAL WARNING    08/24/17 00:49:04   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170225   BLM              @Gate Road                   Perimeter Response Area   CREATE          0                  0                    0                   853               0                    0                 853               B361           ZOHOVETZ, PAUL                                                VERBAL WARNING    08/24/17 01:13:25   FIELD          -119.251265748      40.8
                   STOP
                   TRAFFIC
BMAN170226   BLM              @Gate Road                   Perimeter Response Area   CREATE          0                  0                    0                   838               0                    0                 838               B361           ZOHOVETZ, PAUL                                                VERBAL WARNING    08/24/17 01:22:08   FIELD          -119.251265748      40.8
                   STOP
                   TRAFFIC
BMAN170227   BLM              : Gate Road                  Perimeter Response Area   CREATE          0                  0                    0                   690               0                    0                 690               B355           RUSSELL, DAVID W                                              VERBAL WARNING    08/24/17 01:31:00   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170228   BLM              : 3.8 Gate                   3 O'Clock Response Area   CREATE          0                  0                    0                   915               0                    0                 915               B366           MEUTH, GREGORY                                                VERBAL WARNING    08/24/17 04:48:30   FIELD          -119.181426087654   40.8
                   STOP
                   TRAFFIC
BMAN170229   BLM              : 3.8 Gate                   3 O'Clock Response Area   CREATE          0                  0                    0                   363               0                    0                 363               B355           RUSSELL, DAVID W                                              VERBAL WARNING    08/24/17 05:16:50   FIELD          -119.181426087654   40.8
                   STOP
                   TRAFFIC
BMAN170230   BLM              @Gate Road MM 2              Perimeter Response Area   CREATE          0                  0                    0                   3518              0                    0                 3518              B123           BOXX, MELISSA J                                               CITATION          08/24/17 07:42:32   FIELD          -119.248879431      40.8
                   STOP
                   TRAFFIC
BMAN170231   BLM              @Gate Road MM 2              Perimeter Response Area   CREATE          0                  0                    0                   549               0                    0                 549               C194           BECKETT, TIM                                                  VERBAL WARNING    08/24/17 08:40:39   FIELD          -119.248879431      40.8
                   STOP
                   TRAFFIC
BMAN170232   BLM              : Gate Road MM 2             Perimeter Response Area   CREATE          0                  0                    0                   102               0                    0                 102               C195           MCGILL, JOSEPH                                                NO ACTION         08/24/17 08:43:40   FIELD          -119.248879431388   40.8
                   STOP
                   TRAFFIC                                                                                                                                                                                                                                 CARPENTER,
BMAN170233   BLM              : Gate Road                  Perimeter Response Area   CREATE          0                  0                    0                   53                0                    0                 53                K121                                                                         NO ACTION         08/24/17 08:57:34   FIELD          -119.251265748179   40.8
                   STOP                                                                                                                                                                                                                                    MICHAEL
                   TRAFFIC
BMAN170234   BLM              : Gate Road                  Perimeter Response Area   CREATE          0                  0                    0                   242               0                    0                 242               C194           BECKETT, TIM                                                  VERBAL WARNING    08/24/17 08:59:36   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170235   BLM              : Gate Road MM 1.5           Perimeter Response Area   CREATE          0                  0                    0                   129               0                    0                 129               B230           SONES, BRAD                                                   NO ACTION         08/24/17 09:07:21   FIELD          -119.253817826547   40.8
                   STOP
                   TRAFFIC
BMAN170236   BLM              : entrance                                             CREATE          0                  0                    0                   69                0                    0                 69                C194           BECKETT, TIM                                                  NO ACTION         08/24/17 09:07:49   FIELD          0                   0
                   STOP
                   TRAFFIC
BMAN170237   BLM              : entrance road                                        CREATE          0                  0                    0                   535               0                    0                 535               C195           MCGILL, JOSEPH                                                VERBAL WARNING    08/24/17 09:09:36   FIELD          0                   0
                   STOP
                   TRAFFIC
BMAN170238   BLM              @Gate Road MM 2              Perimeter Response Area   CREATE          0                  0                    0                   598               0                    0                 598               B123           BOXX, MELISSA J                                               VERBAL WARNING    08/24/17 09:18:47   FIELD          -119.248879431      40.8
                   STOP
                   TRAFFIC
BMAN170239   BLM              : Gate Road MM 2             Perimeter Response Area   CREATE          0                  0                    0                   209               0                    0                 209               B123           BOXX, MELISSA J                                               VERBAL WARNING    08/24/17 09:29:01   FIELD          -119.248879431388   40.8
                   STOP
                   TRAFFIC
BMAN170240   BLM              : Gate Road MM 1.5           Perimeter Response Area   CREATE          0                  0                    0                   1750              0                    0                 1750              B230           SONES, BRAD                                                   CITATION          08/24/17 09:34:22   FIELD          -119.253817826547   40.8
                   STOP
                   TRAFFIC
BMAN170241   BLM              : Gate Road MM 1.5           Perimeter Response Area   CREATE          0                  0                    0                   1822              0                    0                 1822              B110           LLOYD, RICHARD                                                TRANSFER          08/24/17 09:35:53   FIELD          -119.253817826547   40.8
                   STOP
                   TRAFFIC
BMAN170242   BLM              : Gate Road MM 2             Perimeter Response Area   CREATE          0                  0                    0                   1017              0                    0                 1017              B123           BOXX, MELISSA J                                               VERBAL WARNING    08/24/17 09:42:15   FIELD          -119.248879431388   40.8
                   STOP
                   TRAFFIC
BMAN170243   BLM              : Gate Road MM 2             Perimeter Response Area   CREATE          0                  0                    0                   2581              0                    0                 2581              B123           BOXX, MELISSA J                                               VERBAL WARNING    08/24/17 09:57:45   FIELD          -119.248879431388   40.8
                   STOP
                   TRAFFIC
BMAN170244   BLM              @12 Mile Road                Perimeter Response Area   CREATE          0                  0                    0                   5289              0                    0                 5289              C124           FISHER, DOUG                                                  NO ACTION         08/24/17 10:01:30   FIELD          -119.249219562      40.8
                   STOP
                   TRAFFIC
BMAN170245   BLM              : Gate Road MM 1.5           Perimeter Response Area   CREATE          0                  0                    0                   460               0                    0                 460               B230           SONES, BRAD                                                   VERBAL WARNING    08/24/17 10:04:07   FIELD          -119.253817826547   40.8
                   STOP
                   TRAFFIC
BMAN170246   BLM              : Gate Road MM 2             Perimeter Response Area   CREATE          0                  0                    0                   297               0                    0                 297               C195           MCGILL, JOSEPH                                                NO ACTION         08/24/17 10:18:36   FIELD          -119.248879431388   40.8
                   STOP
                   TRAFFIC
BMAN170247   BLM              @Gate Road MM 2              Perimeter Response Area   CREATE          0                  0                    0                   371               0                    0                 371               C195           MCGILL, JOSEPH                                                                  08/24/17 10:25:58   FIELD          -119.248879431      40.8
                   STOP
                                                                                                                                                                                                                                                           CARPENTER,
BMAN170248   BLM   ASSIST     @12 Mile Access              Perimeter Response Area   CREATE          0                  0                    0                   28089             0                    0                 28089             K121                                                                         NO ACTION         08/24/17 10:35:55   FIELD          -119.263929989      40.8
                                                                                                                                                                                                                                                           MICHAEL
                   TRAFFIC
BMAN170249   BLM              : Gate Road MM 2.5           Perimeter Response Area   CREATE          0                  0                    0                   458               0                    0                 458               B230           SONES, BRAD                                                   VERBAL WARNING    08/24/17 10:41:41   FIELD          -119.24298360336    40.8
                   STOP
                   TRAFFIC
BMAN170250   BLM              : Gate Road MM 2             Perimeter Response Area   CREATE          0                  0                    0                   279               0                    0                 279               B110           LLOYD, RICHARD                                                VERBAL WARNING    08/24/17 10:58:24   FIELD          -119.248879431388   40.8
                   STOP
                   TRAFFIC
BMAN170251   BLM              : Gate Road MM 2             Perimeter Response Area   CREATE          0                  0                    0                   612               0                    0                 612               B110           LLOYD, RICHARD                                                VERBAL WARNING    08/24/17 11:08:53   FIELD          -119.248879431388   40.8
                   STOP
                   TRAFFIC
BMAN170252   BLM              : Gate Road MM 2             Perimeter Response Area   CREATE          0                  0                    0                   594               0                    0                 594               B230           SONES, BRAD                                                   VERBAL WARNING    08/24/17 11:10:44   FIELD          -119.248879431388   40.8
                   STOP
                   TRAFFIC
BMAN170253   BLM              : Gate Road MM 2             Perimeter Response Area   CREATE          0                  0                    0                   1047              0                    0                 1047              B110           LLOYD, RICHARD                                                CITATION          08/24/17 11:22:40   FIELD          -119.248879431388   40.8
                   STOP
                   TRAFFIC
BMAN170254   BLM              : Gate Road MM 2             Perimeter Response Area   CREATE          0                  0                    0                   1662              0                    0                 1662              B230           SONES, BRAD                                                   VERBAL WARNING    08/24/17 11:23:37   FIELD          -119.248879431388   40.8
                   STOP
                   TRAFFIC
BMAN170255   BLM              : Gate Road MM 1.5           Perimeter Response Area   CREATE          0                  0                    0                   432               0                    0                 432               B110           LLOYD, RICHARD                                                WRITTEN WARNING   08/24/17 12:57:46   FIELD          -119.253817826547   40.8
                   STOP
                   TRAFFIC
BMAN170256   BLM              : Gate Road MM 3.5                                     CREATE          0                  0                    0                   1029              0                    0                 1029              B123           BOXX, MELISSA J                                               VERBAL WARNING    08/24/17 13:07:28   FIELD          -119.231291456418   40.8
                   STOP
                   TRAFFIC
BMAN170257   BLM              : Gate Road MM 2             Perimeter Response Area   CREATE          0                  0                    0                   373               0                    0                 373               C195           MCGILL, JOSEPH                                                VERBAL WARNING    08/24/17 13:15:17   FIELD          -119.248879431388   40.8
                   STOP
                   TRAFFIC
BMAN170258   BLM              @Gate Road MM 3.5                                      CREATE          0                  0                    0                   660               0                    0                 660               B123           BOXX, MELISSA J                                               NO ACTION         08/24/17 13:25:26   FIELD          -119.231291456      40.8
                   STOP
                   TRAFFIC
BMAN170259   BLM              : Gate Road MM 1.5           Perimeter Response Area   CREATE          0                  0                    0                   149               0                    0                 149               C195           MCGILL, JOSEPH                                                PUBLIC ASSIST     08/24/17 13:29:11   FIELD          -119.253817826547   40.8
                   STOP
                   TRAFFIC
BMAN170260   BLM              : Restrooms Gate Road MM 1.4 Perimeter Response Area   CREATE          0                  0                    0                   300               0                    0                 300               B123           BOXX, MELISSA J                                               NO ACTION         08/24/17 13:42:37   FIELD          -119.254562373384   40.8
                   STOP
                   TRAFFIC
BMAN170261   BLM              @Will Call Lot               Perimeter Response Area   CREATE          0                  0                    0                   3888              0                    0                 3888              B123           BOXX, MELISSA J                                               CITATION          08/24/17 13:49:11   FIELD          -119.239494372      40.8
                   STOP
                                                                                                                                                                                                                                                                                                                                                                          ER00086
                                                                             Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 270 of 499
                                                                                                                                    eventSummary

                   TRAFFIC
BMAN170262   BLM              : Gate Road MM 1.5          Perimeter Response Area   CREATE   0     0       0       522      0          0           522      B230   SONES, BRAD                            NO ACTION         08/24/17 13:54:41   FIELD          -119.253817826547   40.8
                   STOP
                   TRAFFIC
BMAN170263   BLM              : Gate Road MM 1.5          Perimeter Response Area   CREATE   0     0       0       244      0          0           244      B230   SONES, BRAD                            WRITTEN WARNING   08/24/17 13:57:56   FIELD          -119.253817826547   40.8
                   STOP
                   TRAFFIC
BMAN170264   BLM              : Gate Road MM 1.5          Perimeter Response Area   CREATE   0     0       0       240      0          0           240      B110   LLOYD, RICHARD                         NO ACTION         08/24/17 14:00:50   FIELD          -119.253817826547   40.8
                   STOP
                   TRAFFIC
BMAN170265   BLM              @12 Mile Road               Perimeter Response Area   CREATE   0     0       0       902      0          0           902      C124   FISHER, DOUG                           NO ACTION         08/24/17 14:04:31   FIELD          -119.249219562      40.8
                   STOP
                   TRAFFIC
BMAN170266   BLM              : Gate Road MM 1.5          Perimeter Response Area   CREATE   0     0       0       378      0          0           378      B110   LLOYD, RICHARD                         VERBAL WARNING    08/24/17 14:21:04   FIELD          -119.253817826547   40.8
                   STOP
                   TRAFFIC
BMAN170267   BLM              : Gate Road                 Perimeter Response Area   CREATE   0     0       0       3085     0          0           3085     B123   BOXX, MELISSA J                        CITATION          08/24/17 14:59:55   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170268   BLM              : 12 MILE GATE                                        CREATE   0     0       0       1006     0          0           1006     C124   FISHER, DOUG                           NO ACTION         08/24/17 15:13:51   FIELD          0                   0
                   STOP
                   PUBLIC
BMAN170269   BLM              : Nearest: @520 E           3 O'clock Response Area   CREATE   143   393     2110    2643     250        1967        2500     C124   FISHER, DOUG        Metteer, Jessica   NO ACTION         08/24/17 15:26:49   Ops1           -119.212759736      40.8
                   CONTACT
                   TRAFFIC
BMAN170270   BLM              : Gate mm4                  Perimeter Response Area   CREATE   0     0       0       2271     0          0           2271     B123   BOXX, MELISSA J                        CITATION          08/24/17 15:58:29   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170271   BLM              : 630 L                     9 O'Clock Response Area   CREATE   0     0       0       60       0          0           60       B230   SONES, BRAD                            NO ACTION         08/24/17 16:12:31   FIELD          -119.22403402941    40.8
                   STOP
                   TRAFFIC
BMAN170272   BLM              : Greeters                  9 O'Clock Response Area   CREATE   0     0       0       641      0          0           641      C194   BECKETT, TIM                           VERBAL WARNING    08/24/17 16:39:38   FIELD          -119.223439735249   40.8
                   STOP
                   TRAFFIC
BMAN170273   BLM              : 12 Mile Road RV STROAGE   Perimeter Response Area   CREATE   0     0       0       968      0          0           968      C124   FISHER, DOUG                           NO ACTION         08/24/17 16:56:26   FIELD          -119.249219562146   40.8
                   STOP
                   TRAFFIC
BMAN170277   BLM              : Gate Road                 Perimeter Response Area   CREATE   0     0       0       877      0          0           877      B355   RUSSELL, DAVID W                       VERBAL WARNING    08/24/17 20:28:24   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170278   BLM              : Gate Road                 Perimeter Response Area   CREATE   0     0       0       1139     0          0           1139     B361   ZOHOVETZ, PAUL                         WRITTEN WARNING   08/24/17 20:30:12   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170279   BLM              : Gate Road                 Perimeter Response Area   CREATE   0     0       0       2291     0          0           2291     B355   RUSSELL, DAVID W                       CITATION          08/24/17 20:43:17   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170280   BLM              : Gate Road                 Perimeter Response Area   CREATE   0     0       0       1153     0          0           1153     B361   ZOHOVETZ, PAUL                         CITATION          08/24/17 20:50:54   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170281   BLM              : Gate Road MM 1            Perimeter Response Area   CREATE   0     0       0       383      0          0           383      B365   AZAR, JONATHAN J.                      VERBAL WARNING    08/24/17 21:07:04   FIELD          -119.258771871894   40.7
                   STOP
                   PUBLIC
BMAN170282   BLM              : entrance rd                                         CREATE   0     0       0       41       0          0           41       B361   ZOHOVETZ, PAUL                         PUBLIC ASSIST     08/24/17 21:16:40   FIELD          0                   0
                   CONTACT
                   TRAFFIC
BMAN170283   BLM              : Gate Road                 Perimeter Response Area   CREATE   0     0       0       899      0          0           899      B361   ZOHOVETZ, PAUL                         WRITTEN WARNING   08/24/17 21:20:54   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170284   BLM              : Gate Road                 Perimeter Response Area   CREATE   0     0       0       193      0          0           193      B355   RUSSELL, DAVID W                       NO ACTION         08/24/17 21:32:58   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170285   BLM              : Gate Road MM 1            Perimeter Response Area   CREATE   0     0       0       324      0          0           324      B365   AZAR, JONATHAN J.                      NO ACTION         08/24/17 21:34:19   FIELD          -119.258771871894   40.7
                   STOP
                   TRAFFIC
BMAN170286   BLM              : Gate Road                 Perimeter Response Area   CREATE   0     0       0       1776     0          0           1776     B355   RUSSELL, DAVID W                       VERBAL WARNING    08/24/17 21:37:40   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170287   BLM              : Gate Road                 Perimeter Response Area   CREATE   0     0       0       276      0          0           276      B365   AZAR, JONATHAN J.                      VERBAL WARNING    08/24/17 21:41:18   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170288   BLM              : Gate Road                 Perimeter Response Area   CREATE   0     0       0       1064     0          0           1064     B361   ZOHOVETZ, PAUL                         WRITTEN WARNING   08/24/17 22:01:47   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170289   BLM              : Gate Road                 Perimeter Response Area   CREATE   0     0       0       843      0          0           843      B355   RUSSELL, DAVID W                       CITATION          08/24/17 22:10:58   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170290   BLM              : Gate Road MM 1            Perimeter Response Area   CREATE   0     0       0       333      0          0           333      B365   AZAR, JONATHAN J.                      VERBAL WARNING    08/24/17 22:20:29   FIELD          -119.258771871894   40.7
                   STOP
                   TRAFFIC
BMAN170291   BLM              : Gate Road                 Perimeter Response Area   CREATE   0     0       0       162      0          0           162      B365   AZAR, JONATHAN J.                      VERBAL WARNING    08/24/17 22:50:50   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170292   BLM              : Gate Road                 Perimeter Response Area   CREATE   0     0       0       1694     0          0           1694     B365   AZAR, JONATHAN J.                      VERBAL WARNING    08/24/17 22:53:48   FIELD          -119.251265748179   40.8
                   STOP
                   TRAFFIC
BMAN170293   BLM              : 645 H                     9 O'Clock Response Area   CREATE   0     0       0       1192     0          0           1192     B365   AZAR, JONATHAN J.                      VERBAL WARNING    08/24/17 23:22:39   FIELD          -13271731.810458    ###
                   STOP
                   TRAFFIC                                                                                                                                         SULLIVAN,
BMAN170294   BLM              : 645 L                     9 O'Clock Response Area   CREATE   0     0       0       762      0          0           762      B300                                          VERBAL WARNING    08/24/17 23:45:37   FIELD          -13272087.871492    ###
                   STOP                                                                                                                                            DEBORAH




                   TRAFFIC
BMAN170295   BLM              @The Fallopian Tubes        9 O'Clock Response Area   CREATE   0     0       0       613      0          0           613      B365   AZAR, JONATHAN J.                      VERBAL WARNING    08/25/17 00:00:56   FIELD          -13271806.671787    ###
                   STOP
                   TRAFFIC                                                                                                                                         SULLIVAN,
BMAN170296   BLM              : 645 L                     9 O'Clock Response Area   CREATE   0     0       0       79       0          0           79       B300                                          VERBAL WARNING    08/25/17 00:09:36   FIELD          -13272087.871492    ###
                   STOP                                                                                                                                            DEBORAH
                   TRAFFIC
BMAN170297   BLM              : The Fallopian Tubes       9 O'Clock Response Area   CREATE   0     0       0       360      0          0           360      B365   AZAR, JONATHAN J.                      VERBAL WARNING    08/25/17 00:29:38   FIELD          -13271806.671787    ###
                   STOP
                   TRAFFIC                                                                                                                                         SULLIVAN,
BMAN170298   BLM              : 645 L                     9 O'Clock Response Area   CREATE   0     0       0       234      0          0           234      B300                                          VERBAL WARNING    08/25/17 00:38:06   FIELD          -13272087.871492    ###
                   STOP                                                                                                                                            DEBORAH
                   TRAFFIC
BMAN170299   BLM              : The Fallopian Tubes       9 O'Clock Response Area   CREATE   0     0       0       13139    0          0           13139    B365   AZAR, JONATHAN J.                      ARREST            08/25/17 00:41:25   FIELD          -13271806.671787    ###
                   STOP
                   TRAFFIC
BMAN170300   BLM              : 630 L                     9 O'Clock Response Area   CREATE   0     0       0       1040     0          0           1040     B361   ZOHOVETZ, PAUL                         WRITTEN WARNING   08/25/17 00:48:20   FIELD          -13271958.758475    ###
                   STOP
                   TRAFFIC
BMAN170301   BLM              @545 L                      3 O'Clock Response Area   CREATE   0     0       0       798      0          0           798      B361   ZOHOVETZ, PAUL                         WRITTEN WARNING   08/25/17 01:14:32   FIELD          -13271384.035625    ###
                   STOP
                   TRAFFIC
BMAN170302   BLM              : 545 L                     3 O'Clock Response Area   CREATE   0     0       0       786      0          0           786      B355   RUSSELL, DAVID W                       WRITTEN WARNING   08/25/17 01:25:19   FIELD          -13271384.035625    ###
                   STOP
                   TRAFFIC
BMAN170303   BLM              @600 K                      9 O'Clock Response Area   CREATE   0     0       0       854      0          0           854      B355   RUSSELL, DAVID W                       WRITTEN WARNING   08/25/17 01:44:22   FIELD          -13271535.420604    ###
                   STOP
                   TRAFFIC
BMAN170304   BLM              : 615 K                     9 O'Clock Response Area   CREATE   0     0       0       1068     0          0           1068     B361   ZOHOVETZ, PAUL                         CITATION          08/25/17 02:00:57   FIELD          -13271719.796737    ###
                   STOP
                   PUBLIC
BMAN170305   BLM              : The Fallopian Tubes       9 O'Clock Response Area   CREATE   0     0       0       144      0          0           144      B361   ZOHOVETZ, PAUL                         PUBLIC ASSIST     08/25/17 05:14:12   FIELD          -13271806.671787    ###
                   CONTACT
                   PUBLIC
BMAN170306   BLM              : 600 L                     9 O'Clock Response Area   CREATE   0     0       0       18       0          0           18       B361   ZOHOVETZ, PAUL                         PUBLIC ASSIST     08/25/17 05:20:39   FIELD          -13271603.803235    ###
                   CONTACT
                   PUBLIC
BMAN170307   BLM              : 200 L                     3 O'Clock Response Area   CREATE   0     0       0       5356     0          0           5356     B355   RUSSELL, DAVID W                       CITATION          08/25/17 05:40:16   FIELD          -13269051.586865    ###
                   CONTACT
                   TRAFFIC                                Outside Event Response
BMAN170308   BLM              @Pershing County Road 34                              CREATE   0     0       0       310      0          0           310      C103   CARMICHAEL, NATE                       VERBAL WARNING    08/25/17 06:55:58   FIELD          -13287754.587246    ###
                   STOP                                   Area
                   TRAFFIC                                                                                                                                                                                VERBAL WARNING
BMAN170309   BLM              : 530 G                     3 O'Clock Response Area   CREATE   0     0       0       473      0          0           473      B123   BOXX, MELISSA J                                          08/25/17 08:12:02   FIELD          -13270899.612884    ###
                   STOP                                                                                                                                                                                   RPT
                   TRAFFIC
BMAN170310   BLM              @630 L                      9 O'Clock Response Area   CREATE   0     0       0       7733     0          0           7733     B123   BOXX, MELISSA J                        CITATION          08/25/17 08:32:31   FIELD          -13271958.758475    ###
                   STOP
                   TRAFFIC
BMAN170311   BLM              @Gate Road MM 3             Perimeter Response Area   CREATE   0     0       0       33       0          0           33       B230   SONES, BRAD                            NO ACTION         08/25/17 08:34:10   FIELD          -13273191.810235    ###
                   STOP
                   TRAFFIC
BMAN170312   BLM              : Gate Road MM 3.5                                    CREATE   0     1       1       48       1          1           48       B230   SONES, BRAD                            NO ACTION         08/25/17 08:38:35   FIELD          -13272766.651554    ###
                   STOP
                   PUBLIC
BMAN170313   BLM              : 530 E                     3 O'Clock Response Area   CREATE   0     0       0       110      0          0           110      B110   LLOYD, RICHARD                         PUBLIC ASSIST     08/25/17 09:52:28   FIELD          -13270803.170412    ###
                   CONTACT
                   PUBLIC
BMAN170314   BLM              : 430 K                     3 O'Clock Response Area   CREATE   0     0       0       21       0          0           21       B110   LLOYD, RICHARD                         PUBLIC ASSIST     08/25/17 10:00:06   FIELD          -13270022.510853    ###
                   CONTACT
                   TRAFFIC
BMAN170315   BLM              @Gate Road MM 1.5           Perimeter Response Area   CREATE   0     0       0       2154     0          0           2154     B110   LLOYD, RICHARD                         VERBAL WARNING    08/25/17 12:10:00   FIELD          -13275274.275606    ###
                   STOP
                   INVESTIG
BMAN170316   BLM              @430 L                      3 O'clock Response Area   CREATE   42    231     574     865      189        532         823      B230   SONES, BRAD         DUNN, NORENE       NO ACTION         08/25/17 12:30:13   DISPATCH       -13270022.807264    ###
                   ATION
                   INVESTIG
BMAN170319   BLM              @JOC                        Perimeter Response Area   CREATE   364   42251   42251   166674   41887      41887       166310   C103   CARMICHAEL, NATE Suminski, Toni        NO ACTION         08/25/17 12:56:48   DISPATCH       -13273035.739541    ###
                   ATION
                   TRAFFIC
BMAN170317   BLM              @600 J                      9 O'Clock Response Area   CREATE   0     0       0       244      0          0           244      B230   SONES, BRAD                            NO ACTION         08/25/17 12:58:49   FIELD          -13271467.298089    ###
                   STOP
                   TRAFFIC
BMAN170318   BLM              @Gate Road MM 1             Perimeter Response Area   CREATE   0     0       0       390      0          0           390      B110   LLOYD, RICHARD                                           08/25/17 13:01:39   FIELD          -13275825.757411    ###
                   STOP
                   TRAFFIC                                                                                                                                         CARPENTER,
BMAN170320   BLM              : Gate Road MM 2            Perimeter Response Area   CREATE   0     0       0       51       0          0           51       K121                                          NO ACTION         08/25/17 13:07:30   FIELD          -13274724.535972    ###
                   STOP                                                                                                                                            MICHAEL
                   TRAFFIC
BMAN170321   BLM              @Gate Road MM 2             Perimeter Response Area   CREATE   0     0       0       299      0          0           299      B110   LLOYD, RICHARD                         VERBAL WARNING    08/25/17 13:13:41   FIELD          -13274724.535972    ###
                   STOP


                                                                                                                                                                                                                                                           ER00087
                                                                         Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 271 of 499
                                                                                                                         eventSummary

                   TRAFFIC                                                                                                                             CARPENTER,
BMAN170322   BLM              GATE ROAD MM4                                     CREATE   0     0     0     150     0        0           150     K121                                      NO ACTION         08/25/17 13:25:27   FIELD          0                  0
                   STOP                                                                                                                                MICHAEL
                   TRAFFIC                                                                                                                             CARPENTER,
BMAN170323   BLM              GATE ROAD MM4                                     CREATE   0     0     0     221     0        0           221     K121                                      NO ACTION         08/25/17 13:28:17   FIELD          0                  0
                   STOP                                                                                                                                MICHAEL

                   TRAFFIC
BMAN170324   BLM              : GATE ROAD MM 4                                  CREATE   0     0     0     296     0        0           296     B110   LLOYD, RICHARD                     WRITTEN WARNING   08/25/17 13:32:32   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN170325   BLM              GREETERS GATE                                     CREATE   0     0     0     3532    0        0           3532    B123   BOXX, MELISSA J                    CITATION          08/25/17 13:35:55   FIELD          0                  0
                   STOP
                   PUBLIC
BMAN170326   BLM              RV LOT                                            CREATE   0     0     0     3322    0        0           3322    C124   FISHER, DOUG                       NO ACTION         08/25/17 14:00:41   FIELD          0                  0
                   CONTACT
                   TRAFFIC
BMAN170327   BLM              gate rd mm 4                                      CREATE   0     0     0     8688    0        0           8688    C134   BOXX, MELISSA J                    ARREST            08/25/17 14:37:26   FIELD          0                  0
                   STOP
BMAN170328   BLM   ASSIST     1.25 mm                 Gate Road Response Area   CREATE   29                312                          283                               BLANTON, WILL   TRANSFER          08/25/17 15:01:34   DISPATCH       0                  0
                   INVESTIG
BMAN170329   BLM            12 m gate rd                                        CREATE   0     0     0     90      0        0           90      C124   FISHER, DOUG                       NO ACTION         08/25/17 15:20:16   FIELD          0                  0
                   ATION
BMAN170330   BLM   ASSIST     : D Lot                 Perimeter Response Area   CREATE   0     0     0     1531    0        0           1531    B366   MEUTH, GREGORY                     PUBLIC ASSIST     08/25/17 18:14:42   FIELD          -13273471.516996   ###
                   INVESTIG
BMAN170331   BLM            rv lot                                              CREATE   0     0     0     4532    0        0           4532    C194   BECKETT, TIM                       NO ACTION         08/25/17 18:41:49   FIELD          0                  0
                   ATION
BMAN170332   BLM   ASSIST     : D Lot                 Perimeter Response Area   CREATE   0     0     0     7023    0        0           7023    B366   MEUTH, GREGORY                     PUBLIC ASSIST     08/25/17 19:36:23   FIELD          -13273471.516996   ###
                   TRAFFIC                                                                                                                             WOYCHOWSKI,
BMAN170333   BLM              : Gate Road             Perimeter Response Area   CREATE   0     0     0     532     0        0           532     B360                                      VERBAL WARNING    08/25/17 19:46:08   FIELD          -13274990.179542   ###
                   STOP                                                                                                                                JOHN
                   TRAFFIC
BMAN170334   BLM              : Gate Road             Perimeter Response Area   CREATE   0     0     0     98      0        0           98      B353   CULVER, STEVON                     NO ACTION         08/25/17 19:47:58   FIELD          -13274990.179542   ###
                   STOP
                   TRAFFIC
BMAN170335   BLM              : GATE ROAD MM 4                                  CREATE   0     0     0     1203    0        0           1203    B367   HAWKINS, TRAVIS                    CITATION          08/25/17 19:54:27   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN170336   BLM              : Gate Road MM .5                                 CREATE   0     0     0     1516    0        0           1516    K362   MANSEAU, CORY                      CITATION          08/25/17 20:18:14   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC                                                                                                                                                                VERBAL WARNING
BMAN170337   BLM              : Gate Road MM 2.5                                CREATE   0     0     0     613     0        0           613     B353   CULVER, STEVON                                       08/25/17 20:20:45   FIELD          -13275152.60795    ###
                   STOP                                                                                                                                                                   RPT
                   TRAFFIC
BMAN170339   BLM              : GATE ROAD MM 4                                  CREATE   0     0     0     854     0        0           854     B367   HAWKINS, TRAVIS                    VERBAL WARNING    08/25/17 20:29:53   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN170340   BLM              : Gate Road                                       CREATE   0     0     0     1124    0        0           1124    B353   CULVER, STEVON                     CITATION          08/25/17 20:42:03   FIELD          -13275152.60795    ###
                   STOP
                   TRAFFIC
BMAN170341   BLM              : 630 K                                           CREATE   0     0     0     3931    0        0           3931    B361   ZOHOVETZ, PAUL                                       08/25/17 20:57:32   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN170342   BLM              : Gate Road MM 3                                  CREATE   0     0     0     403     0        0           403     B367   HAWKINS, TRAVIS                    VERBAL WARNING    08/25/17 21:03:15   FIELD          -13275152.60795    ###
                   STOP
                   TRAFFIC
BMAN170343   BLM              : Gate Road MM 3                                  CREATE   0     0     0     1058    0        0           1058    B353   CULVER, STEVON                     CITATION          08/25/17 21:10:58   FIELD          -13273366.182193   ###
                   ACCIDEN
                   STOP
                   T                                                                                                                                   THORNHILL,
BMAN170344   BLM              @530 L:dpw depot        3 O'Clock Response Area   COPY     369   71    311   3560    71       311         3560    C110                      Rieger, Steve   PUBLIC ASSIST     08/25/17 21:38:56   911            -13271140.935021   ###
                   INVESTIG                                                                                                                            SHAWN
                   TRAFFIC
                   ATION
BMAN170345   BLM              : 530 K                 3 O'Clock Response Area   CREATE   0     0     0     903     0        0           903     B355   RUSSELL, DAVID W                   WRITTEN WARNING   08/25/17 21:49:49   FIELD          -13271092.48694    ###
                   STOP
                   TRESPAS
BMAN170346   BLM              @Point 4                Perimeter Response Area   CREATE   40                1106                         1066                              Rieger, Steve   NO ACTION         08/25/17 21:54:52   911            -13267085.851789   ###
                   S
                   TRAFFIC
BMAN170347   BLM              : 530 L                                           CREATE   0     0     0     1050    0        0           1050    B355   RUSSELL, DAVID W                                     08/25/17 22:07:42   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN170348   BLM              : 530 L                 3 O'Clock Response Area   CREATE   0     0     0     297     0        0           297     B361   ZOHOVETZ, PAUL                     WRITTEN WARNING   08/25/17 22:24:40   FIELD          -13271140.935021   ###
                   STOP
                   TRAFFIC
BMAN170351   BLM              @The Fallopian Tubes    9 O'Clock Response Area   CREATE   0     0     0     5919    0        0           5919    B366   MEUTH, GREGORY                     CITATION          08/25/17 22:28:09   FIELD          -13271806.671787   ###
                   STOP
                   TRAFFIC
BMAN170352   BLM              : 630 L                 9 O'Clock Response Area   CREATE   0     0     0     243     0        0           243     B361   ZOHOVETZ, PAUL                     NO ACTION         08/25/17 22:44:11   FIELD          -13271958.758475   ###
                   STOP
                   TRAFFIC
BMAN170353   BLM              : 530 L                 3 O'Clock Response Area   CREATE   0     0     0     623     0        0           623     B355   RUSSELL, DAVID W                   VERBAL WARNING    08/25/17 22:47:15   FIELD          -13271140.935021   ###
                   STOP
                   TRAFFIC
BMAN170354   BLM              : 530 L                 3 O'Clock Response Area   CREATE   0     0     0     5000    0        0           5000    B355   RUSSELL, DAVID W                   CITATION          08/25/17 22:57:45   FIELD          -13271140.935021   ###
                   STOP
                   TRAFFIC
BMAN170355   BLM              : The Fallopian Tubes   9 O'Clock Response Area   CREATE   0     0     0     287     0        0           287     B366   MEUTH, GREGORY                     VERBAL WARNING    08/26/17 00:06:54   FIELD          -13271806.671787   ###
                   STOP
                   TRAFFIC
BMAN170356   BLM              : The Fallopian Tubes   9 O'Clock Response Area   CREATE   0     0     0     281     0        0           281     B366   MEUTH, GREGORY                     VERBAL WARNING    08/26/17 00:16:08   FIELD          -13271806.671787   ###
                   STOP
                   TRAFFIC
BMAN170357   BLM              : 430 L                 3 O'Clock Response Area   CREATE   0     0     0     126     0        0           126     B355   RUSSELL, DAVID W                   CANCEL            08/26/17 00:17:26   FIELD          -13270022.807264   ###
                   STOP
                   TRAFFIC
BMAN170358   BLM              : The Man               9 O'Clock Response Area   CREATE   0     0     0     231     0        0           231     B361   ZOHOVETZ, PAUL                     PUBLIC ASSIST     08/26/17 03:06:51   FIELD          -13270019.462054   ###
                   STOP
                   TRAFFIC
BMAN170359   BLM              @1000 J                 9 O'Clock Response Area   CREATE   0     0     0     4528    0        0           4528    B361   ZOHOVETZ, PAUL                     CITATION          08/26/17 03:23:30   FIELD          -13270546.039283   ###
                   STOP
                   TRAFFIC
BMAN170360   BLM              : 630 L                 9 O'Clock Response Area   CREATE   0     0     0     416     0        0           416     B366   MEUTH, GREGORY                     VERBAL WARNING    08/26/17 04:41:40   FIELD          -13271958.758475   ###
                   STOP
                   TRAFFIC                                                                                                                             GONZALEZ AVILA,
BMAN170361   BLM              : 630 G                 9 O'Clock Response Area   CREATE   0     0     0     37124   0        0           37124   C151                                      NO ACTION         08/26/17 04:52:52   FIELD          -13271541.525462   ###
                   STOP                                                                                                                                ADRIAN

                   TRAFFIC                                                                                                                             JOHNSON,
BMAN170362   BLM              : 700 L                 9 O'Clock Response Area   CREATE   0     0     0     277     0        0           277     B126                                      VERBAL WARNING    08/26/17 06:16:42   FIELD          -13272181.601501   ###
                   STOP                                                                                                                                RAYMOND I
                   TRAFFIC                                                                                                                             JOHNSON,
BMAN170363   BLM              : 630 K                 9 O'Clock Response Area   CREATE   0     0     0     635     0        0           635     B126                                      VERBAL WARNING    08/26/17 06:32:39   FIELD          -13271875.091923   ###
                   STOP                                                                                                                                RAYMOND I
                   PUBLIC
BMAN170364   BLM              : 0900 PRO                                        CREATE   0     0     0     92      0        0           92      B117   ROMERO, CLAYTON                    PUBLIC ASSIST     08/26/17 06:37:01   FIELD          0                  0
                   CONTACT
                   PUBLIC
BMAN170365   BLM              : The Man               9 O'Clock Response Area   CREATE   0     0     0     823     0        0           823     I118   BARNES, DANIEL                     NO ACTION         08/26/17 06:40:58   FIELD          -13270019.462054   ###
                   CONTACT
                   TRAFFIC                                                                                                                             JOHNSON,
BMAN170366   BLM              : 645 L                 9 O'Clock Response Area   CREATE   0     0     0     1013    0        0           1013    B126                                      CITATION          08/26/17 06:53:40   FIELD          -13272087.871492   ###
                   STOP                                                                                                                                RAYMOND I
                   TRAFFIC
BMAN170367   BLM              @Gate Road                                        CREATE   0     0     0     26      0        0           26      B110   LLOYD, RICHARD                     NO ACTION         08/26/17 06:56:51   FIELD          0                  0
                   STOP
                   TRAFFIC                                                                                                                             JOHNSON,
BMAN170368   BLM              : 645 L                 9 O'Clock Response Area   CREATE   0     0     0     2177    0        0           2177    B126                                      CITATION          08/26/17 07:14:16   FIELD          -13272087.871492   ###
                   STOP                                                                                                                                RAYMOND I
                   TRAFFIC
BMAN170369   BLM              430 ESPLANADE                                     CREATE   0     0     0     1374    0        0           1374    B120   MILLER, JEFFERY                    CITATION          08/26/17 07:35:38   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN170370   BLM              : 900 C                 9 O'Clock Response Area   CREATE   0     0     0     36      0        0           36      B112   BIERK, JOHN                        NO ACTION         08/26/17 07:41:07   FIELD          -13270994.197041   ###
                   STOP
                   TRAFFIC
BMAN170371   BLM              : Gate Road MM 2                                  CREATE   0     0     0     761     0        0           761     B110   LLOYD, RICHARD                     WRITTEN WARNING   08/26/17 08:14:53   FIELD          -13274743.6442     ###
                   STOP
                   PUBLIC                                                                                                                              MARSOOBIAN,
BMAN170372   BLM              : The Man               9 O'Clock Response Area   CREATE   0     0     0     12      0        0           12      B114                                      PUBLIC ASSIST     08/26/17 08:18:50   FIELD          -13270019.462054   ###
                   CONTACT                                                                                                                             JASON A
                   TRAFFIC                                                                                                                             CARPENTER,
BMAN170373   BLM              @Gate Road MM 4                                   CREATE   0     0     0     119     0        0           119     K121                                      NO ACTION         08/26/17 08:25:02   FIELD          0                  0
                   STOP                                                                                                                                MICHAEL
                   TRAFFIC                                                                                                                             CARPENTER,
BMAN170374   BLM              GREETERS GATE                                     CREATE   0     0     0     302     0        0           302     K121                                      NO ACTION         08/26/17 08:30:43   FIELD          0                  0
                   STOP                                                                                                                                MICHAEL
                   TRAFFIC
BMAN170375   BLM              : Gate Road MM 1                                  CREATE   0     0     0     711     0        0           711     B110   LLOYD, RICHARD                     WRITTEN WARNING   08/26/17 08:37:44   FIELD          -13275738.571432   ###
                   STOP
                   TRAFFIC
BMAN170376   BLM              : Gate Road MM 2                                  CREATE   0     0     0     2027    0        0           2027    B123   BOXX, MELISSA J                    NO ACTION         08/26/17 08:39:38   FIELD          -13274743.6442     ###
                   STOP
                   TRAFFIC
BMAN170377   BLM              : 430 ESPLANADE                                   CREATE   0     0     0     569     0        0           569     B120   MILLER, JEFFERY                    VERBAL WARNING    08/26/17 08:41:55   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN170378   BLM              : Gate Road MM 2                                  CREATE   0     0     0     610     0        0           610     B110   LLOYD, RICHARD                     CITATION          08/26/17 08:57:47   FIELD          -13274743.6442     ###
                   STOP
                   PUBLIC
BMAN170379   BLM              : 230 A                 3 O'Clock Response Area   CREATE   0     0     0     68      0        0           68      B127   MACHLER, FRANK                     PUBLIC ASSIST     08/26/17 09:00:06   FIELD          -13268999.443929   ###
                   CONTACT
                   TRAFFIC
BMAN170380   BLM              : Gate Road MM 1                                  CREATE   0     0     0     392     0        0           392     B117   ROMERO, CLAYTON                    VERBAL WARNING    08/26/17 09:03:25   FIELD          -13275738.571432   ###
                   STOP
                   PUBLIC                                                                                                                              MARSOOBIAN,
BMAN170381   BLM              : 1000 D                9 O'Clock Response Area   CREATE   0     0     0     12      0        0           12      B114                                      PUBLIC ASSIST     08/26/17 09:05:04   FIELD          -13270397.335311   ###
                   CONTACT                                                                                                                             JASON A
BMAN170382   BLM   ASSIST     @Gate Road MM .5        3 O'clock Response Area   CREATE   189   552   552   1092    363      363         903     I400   GANDIAGA, KYLE     DUNN, NORENE    LE ASSIST         08/26/17 09:12:24   OTHER          -13276584.524898   ###
                   PUBLIC
BMAN170383   BLM              @Gate Road MM 1.5                                 CREATE   0     0     0     206     0        0           206     B110   LLOYD, RICHARD                     PUBLIC ASSIST     08/26/17 09:23:11   FIELD          -13275238.446166   ###
                   CONTACT
                   PUBLIC
BMAN170384   BLM              : esplanade h                                     CREATE   0     0     0     11      0        0           11      I118   BARNES, DANIEL                     VERBAL WARNING    08/26/17 09:24:17   FIELD          0                  0
                   CONTACT
                   TRAFFIC
BMAN170385   BLM              : GATE ROAD MM 4                                  CREATE   0     0     0     2376    0        0           2376    B123   BOXX, MELISSA J                    NO ACTION         08/26/17 09:27:07   FIELD          0                  0
                   STOP
                   PUBLIC
BMAN170386   BLM              : Center Camp           9 O'Clock Response Area   CREATE   0     0     0     1409    0        0           1409    B112   BIERK, JOHN                        NO ACTION         08/26/17 09:27:58   FIELD          -13270844.918394   ###
                   CONTACT
                   PUBLIC
BMAN170387   BLM              : 915 H                 9 O'Clock Response Area   CREATE   0     0     0     130     0        0           130     I118   BARNES, DANIEL                     VERBAL WARNING    08/26/17 09:28:23   FIELD          -119.216658        40.8
                   CONTACT
                   TRAFFIC                                                                                                                             JOHNSON,
BMAN170388   BLM              GREETERS GATE                                     CREATE   0     0     0     429     0        0           429     B126                                      VERBAL WARNING    08/26/17 09:35:48   FIELD          0                  0
                   STOP                                                                                                                                RAYMOND I
                   TRAFFIC
BMAN170389   BLM              : Gate Road MM 1.5                                CREATE   0     0     0     397     0        0           397     B117   ROMERO, CLAYTON                    VERBAL WARNING    08/26/17 09:45:30   FIELD          -13275238.446166   ###
                   STOP
                   TRAFFIC                                                                                                                             JOHNSON,
BMAN170390   BLM              : 630 esplanade                                   CREATE   0     0     0     41      0        0           41      B126                                      NO ACTION         08/26/17 09:53:10   FIELD          0                  0
                   STOP                                                                                                                                RAYMOND I
                   TRAFFIC
BMAN170391   BLM              : 230 ESPLANADE                                   CREATE   0     0     0     339     0        0           339     B127   MACHLER, FRANK                     NO ACTION         08/26/17 09:53:39   FIELD          0                  0
                   STOP
                   PUBLIC
BMAN170392   BLM              : 845 H                 9 O'Clock Response Area   CREATE   0     0     0     433     0        0           433     I118   BARNES, DANIEL                     PUBLIC ASSIST     08/26/17 09:54:32   FIELD          -13271487.699638   ###
                   CONTACT
                   TRAFFIC
BMAN170393   BLM              : 600 Promenade         9 O'Clock Response Area   CREATE   0     0     0     361     0        0           361     B127   MACHLER, FRANK                     VERBAL WARNING    08/26/17 10:04:46   FIELD          -13270325.363082   ###
                   STOP
                   TRAFFIC                                                                                                                             BRASINGTON,
BMAN170394   BLM              : mm 7 i                                          CREATE   0     0     0     77      0        0           77      B118                                      PUBLIC ASSIST     08/26/17 10:16:48   FIELD          0                  0
                   STOP                                                                                                                                PATRICK
                   TRAFFIC
BMAN170395   BLM              : Gate Road MM 1                                  CREATE   0     0     0     4066    0        0           4066    B123   BOXX, MELISSA J                    CITATION          08/26/17 10:24:49   FIELD          -13275738.571432   ###
                   STOP
                   PUBLIC
BMAN170396   BLM              : 8M                                              CREATE   0     0     0     320     0        0           320     P128   FONKEN, PETER                      NO ACTION         08/26/17 10:28:10   FIELD          0                  0
                   CONTACT
                   PUBLIC
BMAN170397   BLM              : The Man               9 O'Clock Response Area   CREATE   0     0     0     5       0        0           5       B110   LLOYD, RICHARD                     PUBLIC ASSIST     08/26/17 10:37:33   FIELD          -13270019.462054   ###
                   CONTACT
                   PUBLIC
BMAN170398   BLM              : Blue Pit              Perimeter Response Area   CREATE   0     0     0     566     0        0           566     P128   FONKEN, PETER                      VERBAL WARNING    08/26/17 10:39:17   FIELD          -13276778.41764    ###
                   CONTACT
                   TRAFFIC
BMAN170399   BLM              : 300 Es                3 O'Clock Response Area   CREATE   0     0     0     1556    0        0           1556    B127   MACHLER, FRANK                     CITATION          08/26/17 10:52:09   FIELD          -13269311.699042   ###
                   STOP
                   PUBLIC
BMAN170400   BLM              @Center Camp            9 O'Clock Response Area   CREATE   0     0     0     364     0        0           364     B112   BIERK, JOHN                                          08/26/17 10:52:09   FIELD          -13270844.918394   ###
                   CONTACT
                   TRAFFIC                                                                                                                             JOHNSON,
BMAN170401   BLM              : 615 K                 9 O'Clock Response Area   CREATE   0     0     0     226     0        0           226     B126                                      VERBAL WARNING    08/26/17 11:13:35   FIELD          -13271719.796737   ###
                   STOP                                                                                                                                RAYMOND I
                   TRAFFIC                                                                                                                                                                VERBAL WARNING
BMAN170402   BLM              @400 E                  3 O'Clock Response Area   CREATE   0     0     0     1761    0        0           1761    B127   MACHLER, FRANK                                       08/26/17 11:30:15   FIELD          -13269616.937077   ###
                   STOP                                                                                                                                                                   RPT
                   PUBLIC
BMAN170403   BLM              : 800 K                 9 O'Clock Response Area   CREATE   0     0     0     636     0        0           636     B115   KANIA, AARON                       VERBAL WARNING    08/26/17 12:02:35   FIELD          -13272087.006456   ###
                   CONTACT
                   TRAFFIC                                                                                                                             JOHNSON,
BMAN170404   BLM              : 630 L                 9 O'Clock Response Area   CREATE   0     0     0     34      0        0           34      B126                                      NO ACTION         08/26/17 12:04:59   FIELD          -13271958.758475   ###
                   STOP                                                                                                                                RAYMOND I
                   TRAFFIC
BMAN170405   BLM              @600 Promenade          9 O'Clock Response Area   CREATE   0     0     0     255     0        0           255     B112   BIERK, JOHN                                          08/26/17 12:15:14   FIELD          -13270325.363082   ###
                   STOP
                                                                                                                                                                                                                                           ER00088
                                                                              Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 272 of 499
                                                                                                                                  eventSummary

                   TRAFFIC                                                                                                                                      BRASINGTON,
BMAN170406   BLM              @Haul Road                   Perimeter Response Area   CREATE   21     272    370    1471    251       349         1450    B115                      Broderson, Christian   VERBAL WARNING    08/26/17 12:29:31   911            -13273768.382932   ###
                   STOP                                                                                                                                         PATRICK
                   TRAFFIC
BMAN170407   BLM              : Gate Road MM 1                                       CREATE   0      0      0      642     0         0           642     B125   CASTRO, JUSTIN                            WRITTEN WARNING   08/26/17 12:30:05   FIELD          -13275738.571432   ###
                   STOP
                   TRAFFIC
BMAN170408   BLM              : Gate Road MM 1                                       CREATE   0      0      0      536     0         0           536     B117   ROMERO, CLAYTON                           VERBAL WARNING    08/26/17 12:31:34   FIELD          -13275738.571432   ###
                   STOP
                   TRAFFIC
BMAN170409   BLM              : 545 J                      3 O'Clock Response Area   CREATE   0      0      0      1003    0         0           1003    B113   WOOLEY, JENNIFER                          CITATION          08/26/17 12:36:10   FIELD          -13271266.446342   ###
                   STOP
                   PUBLIC
BMAN170410   BLM              : Center Camp                9 O'Clock Response Area   CREATE   0      0      0      6       0         0           6       B112   BIERK, JOHN                               PUBLIC ASSIST     08/26/17 12:36:21   FIELD          -13270844.918394   ###
                   CONTACT
                   TRAFFIC
BMAN170411   BLM              : 600 Promenade              9 O'Clock Response Area   CREATE   0      0      0      163     0         0           163     B122   ENTRICAN, DARREN                          VERBAL WARNING    08/26/17 12:39:32   FIELD          -13270325.363082   ###
                   STOP
                   PUBLIC
BMAN170412   BLM              HWY 34 HALL RD                                         CREATE   0      0      0      1275    0         0           1275    P128   FONKEN, PETER                             VERBAL WARNING    08/26/17 12:42:15   FIELD          0                  0
                   CONTACT
                   TRAFFIC
BMAN170413   BLM              : Gate Road MM 1.5                                     CREATE   0      0      0      588     0         0           588     B125   CASTRO, JUSTIN                            VERBAL WARNING    08/26/17 12:44:22   FIELD          -13275238.446166   ###
                   STOP
                   PUBLIC
BMAN170414   BLM              : 700 C                      9 O'Clock Response Area   CREATE   0      0      0      5       0         0           5       B112   BIERK, JOHN                               PUBLIC ASSIST     08/26/17 12:44:52   FIELD          -13271344.506491   ###
                   CONTACT
                   TRAFFIC
BMAN170415   BLM              : 530 K                      3 O'Clock Response Area   CREATE   0      0      0      113     0         0           113     B113   WOOLEY, JENNIFER                          NO ACTION         08/26/17 13:09:40   FIELD          -13271092.48694    ###
                   STOP
                   TRAFFIC                                                                                                                                      JOHNSON,
BMAN170416   BLM              : 630 L                      9 O'Clock Response Area   CREATE   0      0      0      72      0         0           72      B126                                             NO ACTION         08/26/17 13:16:47   FIELD          -13271958.758475   ###
                   STOP                                                                                                                                         RAYMOND I
                   TRAFFIC                                                                                                                                      JOHNSON,
BMAN170417   BLM              : 630 L                      9 O'Clock Response Area   CREATE   0      0      0      747     0         0           747     B126                                             VERBAL WARNING    08/26/17 13:24:23   FIELD          -13271958.758475   ###
                   STOP                                                                                                                                         RAYMOND I
                   TRAFFIC
BMAN170418   BLM              : 530 L                      3 O'Clock Response Area   CREATE   0      0      0      587     0         0           587     B113   WOOLEY, JENNIFER                          NO ACTION         08/26/17 13:27:00   FIELD          -13271140.935021   ###
                   STOP
                   PUBLIC
BMAN170419   BLM              : 745 I                      9 O'Clock Response Area   CREATE   0      0      0      90      0         0           90      B112   BIERK, JOHN                               PUBLIC ASSIST     08/26/17 13:40:14   FIELD          -13271951.18729    ###
                   CONTACT
                   PUBLIC
BMAN170420   BLM              : 830 J                      9 O'Clock Response Area   CREATE   0      0      0      10      0         0           10      I118   BARNES, DANIEL                            VERBAL WARNING    08/26/17 13:42:04   FIELD          -13271789.166598   ###
                   CONTACT
                   INVESTIG
BMAN170426   BLM              @JOC                         Perimeter Response Area   CREATE   1051   2619   2619   41126   1568      1568        40075   B100   MOORE, JASON       Suminski, Toni                           08/26/17 13:50:16   DISPATCH       -13273035.739541   ###
                   ATION
                   PUBLIC
BMAN170421   BLM              : 900 J                      9 O'Clock Response Area   CREATE   0      0      0      28      0         0           28      I118   BARNES, DANIEL                            VERBAL WARNING    08/26/17 13:56:14   FIELD          -13271463.616543   ###
                   CONTACT
                   PUBLIC                                                                                                                                       JOHNSON,
BMAN170422   BLM              : 615 L                      9 O'Clock Response Area   CREATE   0      0      0      10      0         0           10      B126                                             PUBLIC ASSIST     08/26/17 13:58:26   FIELD          -13271796.477667   ###
                   CONTACT                                                                                                                                      RAYMOND I
                   TRAFFIC
BMAN170423   BLM              : RV STORAGE                                           CREATE   0      0      0      1258    0         0           1258    C194   BECKETT, TIM                              NO ACTION         08/26/17 14:00:06   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN170424   BLM              : Gate Road MM 1                                       CREATE   0      0      0      363     0         0           363     B117   ROMERO, CLAYTON                           NO ACTION         08/26/17 14:00:41   FIELD          -13275738.571432   ###
                   STOP
                   TRAFFIC    : 530 L SUV W/ AN OBSCURED
BMAN170425   BLM                                                                     CREATE   0      0      0      128     0         0           128     B127   MACHLER, FRANK                            NO ACTION         08/26/17 14:07:14   FIELD          0                  0
                   STOP       1028
                   PUBLIC                                                                                                                                       BRASINGTON,
BMAN170427   BLM              : 700 D                      9 O'Clock Response Area   CREATE   0      0      0      240     0         0           240     B118                                             PUBLIC ASSIST     08/26/17 14:10:11   FIELD          -13271437.487608   ###
                   CONTACT                                                                                                                                      PATRICK
                   TRAFFIC
BMAN170428   BLM              : 515 L                      3 O'Clock Response Area   CREATE   0      0      0      6787    0         0           6787    B127   MACHLER, FRANK                            CITATION          08/26/17 14:12:27   FIELD          -13270878.657229   ###
                   STOP
                   TRAFFIC
BMAN170429   BLM              : Gate Road MM 2                                       CREATE   0      0      0      711     0         0           711     B117   ROMERO, CLAYTON                           VERBAL WARNING    08/26/17 14:13:26   FIELD          -13274743.6442     ###
                   STOP
                   PUBLIC
BMAN170430   BLM              : 445 J                      3 O'Clock Response Area   CREATE   0      0      0      347     0         0           347     B116   GONZALEZ, RENE                            VERBAL WARNING    08/26/17 14:14:38   FIELD          -13270289.213034   ###
                   CONTACT
                   TRAFFIC
BMAN170431   BLM              @Gate Road MM .5                                       CREATE   0      0      0      11912   0         0           11912   B123   BOXX, MELISSA J                           WRITTEN WARNING   08/26/17 14:18:16   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC                                                                                                                                      JOHNSON,
BMAN170432   BLM              : 645 L                      9 O'Clock Response Area   CREATE   0      0      0      337     0         0           337     B126                                             NO ACTION         08/26/17 14:19:16   FIELD          -13271958.758475   ###
                   STOP                                                                                                                                         RAYMOND I
                   PUBLIC
BMAN170433   BLM              : 515 J                      3 O'Clock Response Area   CREATE   0      0      0      822     0         0           822     B116   GONZALEZ, RENE                            VERBAL WARNING    08/26/17 14:23:02   FIELD          -13270804.566568   ###
                   CONTACT
                   PUBLIC                                                                                                                                       BRASINGTON,
BMAN170434   BLM              : 730 G                      9 O'Clock Response Area   CREATE   0      0      0      5       0         0           5       B118                                             PUBLIC ASSIST     08/26/17 14:25:12   FIELD          -13271775.704698   ###
                   CONTACT                                                                                                                                      PATRICK
BMAN170435   BLM   ASSIST     @Tokyo                       9 O'clock Response Area   CREATE   58     431    1634   2071    373       1576        2013    C195   MCGILL, JOSEPH     Bilbao, Marcos         NO ACTION         08/26/17 14:28:37   911            -13271015.682606   ###
                   INVESTIG
BMAN170436   BLM              @945 B                       9 O'Clock Response Area   CREATE   23                   76888                         76865                             DUNN, NORENE           NO ACTION         08/26/17 14:30:52   DISPATCH       -13270505.802392   ###
                   ATION
                   TRAFFIC                                                                                                                                      MARSOOBIAN,
BMAN170437   BLM              gate road mm 4                                         CREATE   0      0      0      687     0         0           687     B114                                             WRITTEN WARNING   08/26/17 14:32:30   FIELD          0                  0
                   STOP                                                                                                                                         JASON A
                   PUBLIC                                                                                                                                       BRASINGTON,
BMAN170438   BLM              : 700 E                      9 O'Clock Response Area   CREATE   0      0      0      21      0         0           21      B118                                             PUBLIC ASSIST     08/26/17 14:41:23   FIELD          -13271530.468725   ###
                   CONTACT                                                                                                                                      PATRICK
                   TRAFFIC                                                                                                                                      JOHNSON,
BMAN170439   BLM              : 630 L                      9 O'Clock Response Area   CREATE   0      0      0      47      0         0           47      B126                                             NO ACTION         08/26/17 14:56:54   FIELD          -13271958.758475   ###
                   STOP                                                                                                                                         RAYMOND I
                   TRAFFIC                                                                                                                                      JOHNSON,
BMAN170440   BLM              : 630 L                      9 O'Clock Response Area   CREATE   0      0      0      375     0         0           375     B126                                             VERBAL WARNING    08/26/17 14:58:55   FIELD          -13271958.758475   ###
                   STOP                                                                                                                                         RAYMOND I
                   TRAFFIC
BMAN170441   BLM              : mm1                                                  CREATE   0      0      0      137     0         0           137     B123   BOXX, MELISSA J                           NO ACTION         08/26/17 15:08:45   FIELD          0                  0
                   STOP
                   PUBLIC
BMAN170442   BLM              : 430 K                      3 O'Clock Response Area   CREATE   0      0      0      18      0         0           18      B110   LLOYD, RICHARD                            PUBLIC ASSIST     08/26/17 15:13:33   FIELD          -13270022.510853   ###
                   CONTACT
BMAN170443   BLM   ASSIST     : 715 L                      9 O'Clock Response Area   CREATE   0      0      0      3730    0         0           3730    600    KURTZ, JOHN                               NO ACTION         08/26/17 15:18:11   FIELD          -13272238.345462   ###
                   PUBLIC
BMAN170444   BLM           : 315 J                         3 O'Clock Response Area   CREATE   0      0      0      18      0         0           18      I119   WAGGONER, SEAN                            PUBLIC ASSIST     08/26/17 15:26:45   FIELD          -13268777.090889   ###
                   CONTACT
                   TRAFFIC
BMAN170445   BLM           : 930 B                         9 O'Clock Response Area   CREATE   0      0      0      297     0         0           297     B115   KANIA, AARON                              VERBAL WARNING    08/26/17 15:38:34   FIELD          -13270655.508113   ###
                   STOP
                                                                                                                                                                                   ROBERSON,
BMAN170446   BLM   ASSIST     mm1                          9 O'clock Response Area   CREATE   53     178    178    426     125       125         373     B125   CASTRO, JUSTIN                            PUBLIC ASSIST     08/26/17 15:55:28   DISPATCH       0                  0
                                                                                                                                                                                   LAUREN
                   TRAFFIC
BMAN170447   BLM              530 ESP                                                CREATE   0      0      0      4048    0         0           4048    B123   BOXX, MELISSA J                           CITATION          08/26/17 16:00:21   FIELD          0                  0
                   STOP
                   TRAFFIC                                                                                                                                      BRASINGTON,
BMAN170448   BLM              : 630 C                      9 O'Clock Response Area   CREATE   0      0      0      309     0         0           309     B118                                             WRITTEN WARNING   08/26/17 16:01:51   FIELD          -13271207.946902   ###
                   STOP                                                                                                                                         PATRICK
                   TRAFFIC                                                                                                                                      JOHNSON,
BMAN170449   BLM              : 630 L                      9 O'Clock Response Area   CREATE   0      0      0      240     0         0           240     B126                                             NO ACTION         08/26/17 16:21:13   FIELD          -13271958.758475   ###
                   STOP                                                                                                                                         RAYMOND I
                   PUBLIC
BMAN170450   BLM              MM3                                                    CREATE   0      0      0      151     0         0           151     P368   HOWELL, THOMAS                            NO ACTION         08/26/17 16:22:35   FIELD          0                  0
                   CONTACT
                   TRAFFIC
BMAN170451   BLM              : 1000 C                     9 O'Clock Response Area   CREATE   0      0      0      368     0         0           368     B115   KANIA, AARON                              WRITTEN WARNING   08/26/17 16:23:55   FIELD          -13270372.552928   ###
                   STOP
                   PUBLIC
BMAN170452   BLM              : 415 K                      3 O'Clock Response Area   CREATE   0      0      0      11      0         0           11      I119   WAGGONER, SEAN                            PUBLIC ASSIST     08/26/17 16:24:47   FIELD          -13269743.066627   ###
                   CONTACT
                   TRAFFIC
BMAN170453   BLM              : Gate Road MM 1.5                                     CREATE   0      0      0      136     0         0           136     B117   ROMERO, CLAYTON                           NO ACTION         08/26/17 16:33:51   FIELD          -13275238.446166   ###
                   STOP
                   TRAFFIC                                                                                                                                                                                VERBAL WARNING
BMAN170454   BLM              : Gate Road MM 1.5                                     CREATE   0      0      0      719     0         0           719     B232   WATSON, JAMES                                               08/26/17 16:34:23   FIELD          -13275238.446166   ###
                   STOP                                                                                                                                                                                   RPT
                   PUBLIC
BMAN170455   BLM              12MM                                                   CREATE   0      0      0      360     0         0           360     PM1    VERMEYS, MICHAEL                          CANCEL            08/26/17 16:47:10   FIELD          0                  0
                   CONTACT
                   TRAFFIC
BMAN170456   BLM              @Gate Road MM 1.5                                      CREATE   0      0      0      376     0         0           376     B231   BOONE, TRENT                              VERBAL WARNING    08/26/17 16:51:07   FIELD          -13275238.446166   ###
                   STOP
                   TRAFFIC
BMAN170457   BLM              : Gate Road MM 1.5                                     CREATE   0      0      0      307     0         0           307     B227   SMITH, JASON                              NO ACTION         08/26/17 16:59:33   FIELD          -13275238.446166   ###
                   STOP
                   PUBLIC                                                                                                                                       JOHNSON,
BMAN170458   BLM              : 615 J                      9 O'Clock Response Area   CREATE   0      0      0      17      0         0           17      B234                                             PUBLIC ASSIST     08/26/17 17:04:51   FIELD          -13271643.386812   ###
                   CONTACT                                                                                                                                      GREGORY L
                   PUBLIC
BMAN170459   BLM              : 700 L                      9 O'Clock Response Area   CREATE   0      0      0      17      0         0           17      B240   FELIX, ERNESTO                            PUBLIC ASSIST     08/26/17 17:06:35   FIELD          -13272181.601501   ###
                   CONTACT
                   TRAFFIC
BMAN170460   BLM              : Gate Road MM 2                                       CREATE   0      0      0      4159    0         0           4159    B231   BOONE, TRENT                              CITATION          08/26/17 17:09:25   FIELD          -13275238.446166   ###
                   STOP
                   PUBLIC
BMAN170461   BLM              : 700 L                      9 O'Clock Response Area   CREATE   0      0      0      15      0         0           15      B240   FELIX, ERNESTO                            PUBLIC ASSIST     08/26/17 17:10:32   FIELD          -13272181.601501   ###
                   CONTACT
                   TRAFFIC
BMAN170462   BLM              : 700 L                      9 O'Clock Response Area   CREATE   0      0      0      357     0         0           357     B240   FELIX, ERNESTO                            VERBAL WARNING    08/26/17 17:13:35   FIELD          -13272181.601501   ###
                   STOP
                   PUBLIC
BMAN170463   BLM              : 600 G                      9 O'Clock Response Area   CREATE   0      0      0      402     0         0           402     I248   MANTRAGA, MIKE                            PUBLIC ASSIST     08/26/17 17:31:04   FIELD          -13271262.923285   ###
                   CONTACT
                   TRAFFIC                                                                                                                                      BUCHANAN,                                 VERBAL WARNING
BMAN170464   BLM              : Gate Actual                                          CREATE   0      0      0      1707    0         0           1707    B246                                                               08/26/17 17:38:58   FIELD          -13273426.536319   ###
                   STOP                                                                                                                                         STANLEY                                   RPT
                   TRAFFIC
BMAN170465   BLM              : 530 L                      3 O'Clock Response Area   CREATE   0      0      0      307     0         0           307     B236   SAWTELL, PETER                            VERBAL WARNING    08/26/17 17:40:38   FIELD          -13271140.935021   ###
                   STOP
                   PUBLIC
BMAN170466   BLM              : 530 L                      3 O'Clock Response Area   CREATE   0      0      0      195     0         0           195     B236   SAWTELL, PETER                            PUBLIC ASSIST     08/26/17 17:46:08   FIELD          -13271140.935021   ###
                   CONTACT
                   PUBLIC
BMAN170467   BLM              : 530 A                      3 O'Clock Response Area   CREATE   0      0      0      314     0         0           314     B357   PETERSEN, MARK                            PUBLIC ASSIST     08/26/17 17:48:10   FIELD          -13270610.276998   ###
                   CONTACT
                   TRAFFIC
BMAN170468   BLM              : 530 H                      3 O'Clock Response Area   CREATE   0      0      0      124     0         0           124     B230   SONES, BRAD                               NO ACTION         08/26/17 18:08:57   FIELD          -13270947.832305   ###
                   STOP
                   TRAFFIC
BMAN170469   BLM              @700 G                       9 O'Clock Response Area   CREATE   0      1      1      358     1         1           358     B200   TITUS, AARON R                            NO ACTION         08/26/17 18:12:22   FIELD          -13271716.42975    ###
                   STOP
                   TRAFFIC
BMAN170470   BLM              : ENTRANCE RD MM POINT 5                               CREATE   0      0      0      1043    0         0           1043    K238   ALBRIGHT, CALVIN                          WRITTEN WARNING   08/26/17 18:12:51   FIELD          0                  0
                   STOP
                   PUBLIC                                                                                                                                       JOHNSON,
BMAN170471   BLM              : 430 A                      3 O'Clock Response Area   CREATE   0      0      0      11      0         0           11      B234                                             PUBLIC ASSIST     08/26/17 18:26:23   FIELD          -13270021.138893   ###
                   CONTACT                                                                                                                                      GREGORY L
                   TRESPAS
BMAN170472   BLM              @Airport                     Perimeter Response Area   CREATE   47     560    569    2705    513       522         2658    C134                      Rieger, Steve          EVICTION          08/26/17 18:28:11   911            -13270238.940512   ###
                   S
                   TRAFFIC                                                                                                                                      MCDONALD,
BMAN170473   BLM              : Gate Road MM 1.5                                     CREATE   0      0      0      133     0         0           133     B237                                             NO ACTION         08/26/17 18:30:20   FIELD          -13275238.446166   ###
                   STOP                                                                                                                                         MATTHEW
                   PUBLIC
BMAN170474   BLM              : 515 G                      3 O'Clock Response Area   CREATE   0      0      0      11      0         0           11      B357   PETERSEN, MARK                            PUBLIC ASSIST     08/26/17 18:31:34   FIELD          -13270693.746346   ###
                   CONTACT
                                                                                                                                                                                   Conquergood,
BMAN170475   BLM   MEDICAL @825 H                          9 O'Clock Response Area   COPY     1428   103    472    2013    103       472         2013    B240   FELIX, ERNESTO                            LE ASSIST         08/26/17 18:35:56   Ops1           -13271661.557413   ###
                                                                                                                                                                                   Heather
                   TRAFFIC
BMAN170476   BLM              : Gate Road MM 1                                       CREATE   0      0      0      5597    0         0           5597    B232   WATSON, JAMES                             CITATION          08/26/17 18:35:57   FIELD          -13275738.571432   ###
                   STOP
                   PUBLIC     @Haul Road: between haul
BMAN170478   BLM                                           Perimeter Response Area   CREATE   62     191    362    2602    129       300         2540    K352   PARR, RYAN         Rieger, Steve          NO ACTION         08/26/17 18:50:23   911            -13273768.382932   ###
                   CONTACT    road and 12
                   PUBLIC
BMAN170477   BLM              : 230 H                      3 O'Clock Response Area   CREATE   0      0      0      10      0         0           10      B354   FISCHER, SCOTT                            PUBLIC ASSIST     08/26/17 18:50:29   FIELD          -13268416.632082   ###
                   CONTACT
                   PUBLIC                                                                                                                                       JOHNSON,                                  VERBAL WARNING
BMAN170479   BLM              : 330 K                      3 O'Clock Response Area   CREATE   0      0      0      757     0         0           757     B234                                                               08/26/17 18:53:59   FIELD          -13268951.714494   ###
                   CONTACT                                                                                                                                      GREGORY L                                 RPT
                   TRAFFIC                                                                                                                                                                                VERBAL WARNING
BMAN170480   BLM              : Gate Road MM 1                                       CREATE   0      0      0      100     0         0           100     K238   ALBRIGHT, CALVIN                                            08/26/17 18:54:55   FIELD          -13275738.571432   ###
                   STOP                                                                                                                                                                                   RPT
                   TRAFFIC
BMAN170481   BLM              : 500 B                      3 O'Clock Response Area   CREATE   0      0      0      8       0         0           8       I248   MANTRAGA, MIKE                            VERBAL WARNING    08/26/17 18:59:26   FIELD          -13270351.188347   ###
                   STOP
                   PUBLIC
BMAN170482   BLM              : 745 K                      9 O'Clock Response Area   CREATE   0      0      0      12      0         0           12      I400   GANDIAGA, KYLE                            PUBLIC ASSIST     08/26/17 19:02:44   FIELD          -13272141.98042    ###
                   CONTACT
                   PUBLIC
BMAN170483   BLM              : 415 E                      3 O'Clock Response Area   CREATE   0      1      1      295     1         1           295     I248   MANTRAGA, MIKE                            PUBLIC ASSIST     08/26/17 19:23:40   FIELD          -13269817.586781   ###
                   CONTACT
                   PUBLIC
BMAN170484   BLM              : 830 G                      9 O'Clock Response Area   CREATE   0      1      1      8       1         1           8       B240   FELIX, ERNESTO                            PUBLIC ASSIST     08/26/17 19:27:29   FIELD          -13271539.304194   ###
                   CONTACT
                   TRAFFIC
BMAN170485   BLM              : JOC                        Perimeter Response Area   CREATE   0      0      0      1071    0         0           1071    B351   LIND, ROBERT R                            VERBAL WARNING    08/26/17 20:17:59   FIELD          -13273035.739541   ###
                   STOP
                   TRAFFIC
BMAN170486   BLM              : 645 L                      9 O'Clock Response Area   CREATE   0      0      0      367     0         0           367     B355   RUSSELL, DAVID W                          NO ACTION         08/26/17 20:24:27   FIELD          -13272087.871492   ###
                   STOP
                   TRAFFIC
BMAN170487   BLM              : 645 L                      9 O'Clock Response Area   CREATE   0      0      0      1355    0         0           1355    B236   SAWTELL, PETER                            VERBAL WARNING    08/26/17 20:32:27   FIELD          -13272087.871492   ###
                   STOP


                                                                                                                                                                                                                                                           ER00089
                                                                        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 273 of 499
                                                                                                                eventSummary

                   TRAFFIC
BMAN170488   BLM             : 700 G                 9 O'Clock Response Area   CREATE   0   0   0   654     0      0           654     B367     HAWKINS, TRAVIS     VERBAL WARNING    08/26/17 20:38:20   FIELD       -13271716.42975    ###
                   STOP
                   PUBLIC                            Outside Event Response
BMAN170489   BLM             : 3 Mile Access                                   CREATE   0   0   0   298     0      0           298     B351     LIND, ROBERT R      NO ACTION         08/26/17 20:45:25   FIELD       -13286069.044078   ###
                   CONTACT                           Area
                   TRAFFIC
BMAN170490   BLM             : 415 L                 3 O'Clock Response Area   CREATE   0   0   0   695     0      0           695     I248     MANTRAGA, MIKE      VERBAL WARNING    08/26/17 20:50:03   FIELD       -13269730.789161   ###
                   STOP
                   TRAFFIC
BMAN170491   BLM             : Gate Road MM 2                                  CREATE   0   0   0   25334   0      0           25334   B231     BOONE, TRENT        NO ACTION         08/26/17 20:52:05   FIELD       -13274743.6442     ###
                   STOP
                   TRAFFIC
BMAN170492   BLM             : Gate Road MM 2                                  CREATE   0   0   0   193     0      0           193     B231     BOONE, TRENT        VERBAL WARNING    08/26/17 20:52:15   FIELD       -13274743.6442     ###
                   STOP
                   TRAFFIC                                                                                                                      LASHER, NICHOLAS
BMAN170493   BLM             : ENTRANCE                                        CREATE   0   0   0   401     0      0           401     B356                         REPORT            08/26/17 20:53:57   FIELD       0                  0
                   STOP                                                                                                                         S
                   TRAFFIC
BMAN170494   BLM             : 445 L                 3 O'Clock Response Area   CREATE   0   0   0   699     0      0           699     B353     CULVER, STEVON      VERBAL WARNING    08/26/17 20:54:18   FIELD       -13270314.772134   ###
                   STOP
                   TRAFFIC
BMAN170495   BLM             : Gate Road MM 2.5                                CREATE   0   0   0   209     0      0           209     B231     BOONE, TRENT        VERBAL WARNING    08/26/17 20:59:06   FIELD       -13274163.163716   ###
                   STOP
                   TRAFFIC
BMAN170496   BLM             : Gate Road MM 1                                  CREATE   0   0   0   685     0      0           685     K238     ALBRIGHT, CALVIN    CITATION          08/26/17 21:00:34   FIELD       -13275738.571432   ###
                   STOP
                   TRAFFIC
BMAN170497   BLM             : 530 J                 3 O'Clock Response Area   CREATE   0   0   0   314     0      0           314     B236     SAWTELL, PETER      VERBAL WARNING    08/26/17 21:04:06   FIELD       -119.21565         40.8
                   STOP
                   TRAFFIC
BMAN170498   BLM             : Gate Road MM 1                                  CREATE   0   0   0   397     0      0           397     B231     BOONE, TRENT        VERBAL WARNING    08/26/17 21:06:59   FIELD       -13275738.571432   ###
                   STOP
                   TRAFFIC
BMAN170499   BLM             : 500 L                 3 O'Clock Response Area   CREATE   0   0   0   725     0      0           725     B236     SAWTELL, PETER      VERBAL WARNING    08/26/17 21:13:14   FIELD       -13270601.691967   ###
                   STOP
                   TRAFFIC                                                                                                                      JOHNSON,
BMAN170500   BLM             : 630 L                 9 O'Clock Response Area   CREATE   0   0   0   719     0      0           719     B234                         NO ACTION         08/26/17 21:15:01   FIELD       -13271958.758475   ###
                   STOP                                                                                                                         GREGORY L
                   TRAFFIC
BMAN170501   BLM             : GATE RD ENTRANCE                                CREATE   0   0   0   332     0      0           332     B353     CULVER, STEVON      VERBAL WARNING    08/26/17 21:15:54   FIELD       0                  0
                   STOP
                   TRAFFIC
BMAN170502   BLM             : Point 5               3 O'Clock Response Area   CREATE   0   0   0   1053    0      0           1053    CHIEF2   MCGRATH, KEITH      WRITTEN WARNING   08/26/17 21:18:28   FIELD       -13270521.171002   ###
                   STOP
                   TRAFFIC
BMAN170503   BLM             : 230 A                 3 O'Clock Response Area   CREATE   0   0   0   733     0      0           733     B354     FISCHER, SCOTT      VERBAL WARNING    08/26/17 21:23:03   FIELD       -13268999.443929   ###
                   STOP
                   TRAFFIC
BMAN170504   BLM             : 415 L                 3 O'Clock Response Area   CREATE   0   0   0   674     0      0           674     B351     LIND, ROBERT R      VERBAL WARNING    08/26/17 21:24:15   FIELD       -13269730.789161   ###
                   STOP
                   TRAFFIC                                                                                                                      LASHER, NICHOLAS
BMAN170506   BLM             : 515 L                 3 O'Clock Response Area   CREATE   0   0   0   1136    0      0           1136    B356                         CITATION          08/26/17 21:24:43   FIELD       -13270878.657229   ###
                   STOP                                                                                                                         S
                   TRAFFIC
BMAN170505   BLM             : Gate Road                                       CREATE   0   0   0   2962    0      0           2962    B231     BOONE, TRENT        CITATION          08/26/17 21:25:26   FIELD       -13275152.60795    ###
                   STOP
                   TRAFFIC
BMAN170507   BLM             : 500 L                 3 O'Clock Response Area   CREATE   0   0   0   284     0      0           284     B240     FELIX, ERNESTO      VERBAL WARNING    08/26/17 21:30:06   FIELD       -13270601.691967   ###
                   STOP
                   TRAFFIC
BMAN170508   BLM             : 500 L                 3 O'Clock Response Area   CREATE   0   0   0   514     0      0           514     B236     SAWTELL, PETER      VERBAL WARNING    08/26/17 21:31:37   FIELD       -13270601.691967   ###
                   STOP
                   PUBLIC
BMAN170510   BLM             : The Fallopian Tubes   9 O'Clock Response Area   CREATE   0   0   0   12      0      0           12      B361     ZOHOVETZ, PAUL      PUBLIC ASSIST     08/26/17 21:33:52   FIELD       -13271806.671787   ###
                   CONTACT
                   TRAFFIC                                                                                                                                          VERBAL WARNING
BMAN170511   BLM             @3.8 Gate               3 O'Clock Response Area   CREATE   0   0   0   637     0      0           637     B353     CULVER, STEVON                        08/26/17 21:33:58   FIELD       -13267215.664095   ###
                   STOP                                                                                                                                             RPT
                   TRAFFIC                                                                                                                      JOHNSON,
BMAN170509   BLM             : 530 L                 3 O'Clock Response Area   CREATE   0   0   0   277     0      0           277     B234                         NO ACTION         08/26/17 21:34:04   FIELD       -13271140.935021   ###
                   STOP                                                                                                                         GREGORY L
                   TRAFFIC                                                                                                                      CUNNINGHAM,
BMAN170512   BLM             : Gate Road MM .5                                 CREATE   0   0   0   360     0      0           360     B364                         VERBAL WARNING    08/26/17 21:39:53   FIELD       -13276584.524898   ###
                   STOP                                                                                                                         STEVE
                   PUBLIC                                                                                                                       THORNHILL,
BMAN170513   BLM             : 630 E                 9 O'Clock Response Area   CREATE   0   0   0   7       0      0           7       C110                         PUBLIC ASSIST     08/26/17 21:42:44   FIELD       -13271374.737997   ###
                   CONTACT                                                                                                                      SHAWN
                   TRAFFIC
BMAN170514   BLM             : 900 L                 9 O'Clock Response Area   CREATE   0   0   0   919     0      0           919     B361     ZOHOVETZ, PAUL      WRITTEN WARNING   08/26/17 21:51:50   FIELD       -13271599.675258   ###
                   STOP
                   TRAFFIC
BMAN170515   BLM             : 530 L                 3 O'Clock Response Area   CREATE   0   0   0   5208    0      0           5208    B351     LIND, ROBERT R      CITATION          08/26/17 21:52:10   FIELD       -13271140.935021   ###
                   STOP
                   TRAFFIC
BMAN170516   BLM             : 500 L                 3 O'Clock Response Area   CREATE   0   0   0   272     0      0           272     B240     FELIX, ERNESTO      NO ACTION         08/26/17 21:55:30   FIELD       -13270601.691967   ###
                   STOP
                   TRAFFIC
BMAN170517   BLM             : 345 L                 3 O'Clock Response Area   CREATE   0   0   0   272     0      0           272     B236     SAWTELL, PETER      VERBAL WARNING    08/26/17 21:58:26   FIELD       -13269166.474572   ###
                   STOP
                   TRAFFIC
BMAN170518   BLM             @530 L                  3 O'Clock Response Area   CREATE   0   0   0   425     0      0           425     B240     FELIX, ERNESTO      VERBAL WARNING    08/26/17 22:02:02   FIELD       -13271140.935021   ###
                   STOP
                   TRAFFIC                                                                                                                      CUNNINGHAM,
BMAN170519   BLM             @Gate Road MM 1                                   CREATE   0   0   0   546     0      0           546     B364                         VERBAL WARNING    08/26/17 22:05:43   FIELD       -13275738.571432   ###
                   STOP                                                                                                                         STEVE
                   TRAFFIC
BMAN170520   BLM             : 715 K                 9 O'Clock Response Area   CREATE   0   0   0   10838   0      0           10838   B235     MARTIN, CODY        CITATION          08/26/17 22:06:30   FIELD       -13272142.651881   ###
                   STOP
                   PUBLIC
BMAN170521   BLM             : 500 E                 3 O'Clock Response Area   CREATE   0   0   0   8       0      0           8       I358     NARDINGER, JOE      PUBLIC ASSIST     08/26/17 22:08:20   FIELD       -13270426.285595   ###
                   CONTACT
                   COMPLIA
BMAN170522   BLM   NCE       @8 Mile Access                                    CREATE   0   0   0   374     0      0           374     C103     CARMICHAEL, NATE    NO ACTION         08/26/17 22:13:54   FIELD       -13277951.750441   ###
                   CHECK
                   TRAFFIC                                                                                                                                          VERBAL WARNING
BMAN170523   BLM             : Gate Road MM 3.5                                CREATE   0   0   0   4488    0      0           4488    B353     CULVER, STEVON                        08/26/17 22:15:50   FIELD       -13272684.243237   ###
                   STOP                                                                                                                                             RPT
                   TRAFFIC
BMAN170524   BLM             : 630 L                 9 O'Clock Response Area   CREATE   0   0   0   91      0      0           91      B361     ZOHOVETZ, PAUL      NO ACTION         08/26/17 22:16:23   FIELD       -13271958.758475   ###
                   STOP
                   TRAFFIC
BMAN170525   BLM             : Gate Road MM 1.5                                CREATE   0   0   0   74      0      0           74      B230     SONES, BRAD         NO ACTION         08/26/17 22:22:32   FIELD       -13275238.446166   ###
                   STOP
                   PUBLIC
BMAN170526   BLM             : 8 MILE                                          CREATE   0   0   0   780     0      0           780     P368     HOWELL, THOMAS      PUBLIC ASSIST     08/26/17 22:24:25   FIELD       0                  0
                   CONTACT
                   TRAFFIC                                                                                                                                          VERBAL WARNING
BMAN170527   BLM             : Gate Road MM 1.5                                CREATE   0   0   0   16157   0      0           16157   B231     BOONE, TRENT                          08/26/17 22:26:31   FIELD       -13275238.446166   ###
                   STOP                                                                                                                                             RPT
                   TRAFFIC                                                                                                                                          VERBAL WARNING
BMAN170528   BLM             : Gate Road MM 1.5                                CREATE   0   0   0   887     0      0           887     B231     BOONE, TRENT                          08/26/17 22:38:32   FIELD       -13275238.446166   ###
                   STOP                                                                                                                                             RPT
                   TRAFFIC                                                                                                                      JOHNSON,
BMAN170529   BLM             : Gate Road MM 1.5                                CREATE   0   0   0   666     0      0           666     B234                         VERBAL WARNING    08/26/17 22:45:39   FIELD       -13275238.446166   ###
                   STOP                                                                                                                         GREGORY L
                   PUBLIC
BMAN170530   BLM             : Center Camp           9 O'Clock Response Area   CREATE   0   0   0   10      0      0           10      B243     HARRISON, KEVIN     PUBLIC ASSIST     08/26/17 22:48:22   FIELD       -13270844.918394   ###
                   CONTACT
                   TRAFFIC                                                                                                                      WOYCHOWSKI,
BMAN170531   BLM             : 700 L                 9 O'Clock Response Area   CREATE   0   0   0   521     0      0           521     B360                         VERBAL WARNING    08/26/17 22:49:01   FIELD       -13272181.601501   ###
                   STOP                                                                                                                         JOHN
                   TRAFFIC
BMAN170532   BLM             @630 L                  9 O'Clock Response Area   CREATE   0   0   0   327     0      0           327     B366     MEUTH, GREGORY      VERBAL WARNING    08/26/17 22:51:38   FIELD       -13271958.758475   ###
                   STOP
                   TRAFFIC
BMAN170533   BLM             : 545 L                 3 O'Clock Response Area   CREATE   0   0   0   6810    0      0           6810    B236     SAWTELL, PETER      VERBAL WARNING    08/26/17 22:53:21   FIELD       -13271384.035625   ###
                   STOP
                   TRAFFIC
BMAN170534   BLM             : GATE 7                                          CREATE   0   0   0   141     0      0           141     CHIEF2   MCGRATH, KEITH      VERBAL WARNING    08/26/17 22:54:47   FIELD       0                  0
                   STOP
                   TRAFFIC
BMAN170535   BLM             : 530 J                 3 O'Clock Response Area   CREATE   0   0   0   71      0      0           71      B243     HARRISON, KEVIN     NO ACTION         08/26/17 22:55:20   FIELD       -13271044.268728   ###
                   STOP
                   PUBLIC
BMAN170536   BLM             : 700 L                 9 O'Clock Response Area   CREATE   0   0   0   8       0      0           8       K244     ESTRADA, MICHELE    PUBLIC ASSIST     08/26/17 22:56:51   FIELD       -13272181.601501   ###
                   CONTACT
                   TRAFFIC
BMAN170538   BLM             @The Fallopian Tubes    9 O'Clock Response Area   CREATE   0   0   0   587     0      0           587     B365     AZAR, JONATHAN J.   VERBAL WARNING    08/26/17 22:58:30   FIELD       -13271806.671787   ###
                   STOP
                   TRAFFIC
BMAN170537   BLM             : Gate Road MM 1.5                                CREATE   0   0   0   1077    0      0           1077    K238     ALBRIGHT, CALVIN    CITATION          08/26/17 22:58:44   FIELD       -13275238.446166   ###
                   STOP
                   TRAFFIC
BMAN170539   BLM             @630 L                  9 O'Clock Response Area   CREATE   0   0   0   543     0      0           543     B366     MEUTH, GREGORY      VERBAL WARNING    08/26/17 23:00:29   FIELD       -13271958.758475   ###
                   STOP
                   TRAFFIC
BMAN170540   BLM             : 530 J                 3 O'Clock Response Area   CREATE   0   0   0   141     0      0           141     I359     NACCARA, BRENT      NO ACTION         08/26/17 23:00:34   FIELD       -13271044.268728   ###
                   STOP
                   TRAFFIC
BMAN170541   BLM             : 515 L                 3 O'Clock Response Area   CREATE   0   0   0   594     0      0           594     B240     FELIX, ERNESTO      VERBAL WARNING    08/26/17 23:04:28   FIELD       -13270878.657229   ###
                   STOP
                   TRAFFIC
BMAN170542   BLM             : 515 L                 3 O'Clock Response Area   CREATE   0   0   0   27      0      0           27      B236     SAWTELL, PETER      VERBAL WARNING    08/26/17 23:10:20   FIELD       -13270545.976371   ###
                   STOP
                   TRAFFIC
BMAN170543   BLM             : 515 L                 3 O'Clock Response Area   CREATE   0   0   0   338     0      0           338     B236     SAWTELL, PETER      VERBAL WARNING    08/26/17 23:11:52   FIELD       -13270878.657229   ###
                   STOP
                   TRAFFIC                                                                                                                      JOHNSON,
BMAN170544   BLM             @Gate Road MM 1.5                                 CREATE   0   0   0   1003    0      0           1003    B234                         VERBAL WARNING    08/26/17 23:14:17   FIELD       -13275238.446166   ###
                   STOP                                                                                                                         GREGORY L
                   TRAFFIC                                                                                                                      WOYCHOWSKI,
BMAN170545   BLM             : 645 L                 9 O'Clock Response Area   CREATE   0   0   0   41      0      0           41      B360                         NO ACTION         08/26/17 23:14:53   FIELD       -13272087.871492   ###
                   STOP                                                                                                                         JOHN
                   TRAFFIC                                                                                                                      BUCHANAN,
BMAN170546   BLM             : 645 L                 9 O'Clock Response Area   CREATE   0   0   0   359     0      0           359     B246                         VERBAL WARNING    08/26/17 23:18:43   FIELD       -13272087.871492   ###
                   STOP                                                                                                                         STANLEY
                   TRAFFIC                                                                                                                      LASHER, NICHOLAS
BMAN170547   BLM             : 530 LIGHTHOUSE                                  CREATE   0   0   0   343     0      0           343     B356                         VERBAL WARNING    08/26/17 23:21:01   FIELD       0                  0
                   STOP                                                                                                                         S
                   TRAFFIC
BMAN170548   BLM             : Gate Road                                       CREATE   0   0   0   173     0      0           173     CHIEF2   MCGRATH, KEITH      VERBAL WARNING    08/26/17 23:21:21   FIELD       -13275152.60795    ###
                   STOP
                   TRAFFIC
BMAN170549   BLM             : 500 L                 3 O'Clock Response Area   CREATE   0   0   0   242     0      0           242     B236     SAWTELL, PETER      VERBAL WARNING    08/26/17 23:21:44   FIELD       -13270601.691967   ###
                   STOP
                   TRAFFIC                                                                                                                      MCDONALD,
BMAN170550   BLM             530 ENTRANCE                                      CREATE   0   0   0   1176    0      0           1176    B237                         VERBAL WARNING    08/26/17 23:22:28   FIELD       0                  0
                   STOP                                                                                                                         MATTHEW
                   PUBLIC
BMAN170551   BLM             : The Man               9 O'Clock Response Area   CREATE   0   0   0   1032    0      0           1032    B354     FISCHER, SCOTT      PUBLIC ASSIST     08/26/17 23:23:55   FIELD       -13270019.462054   ###
                   CONTACT
                   PUBLIC
BMAN170552   BLM             : 200 C                 3 O'Clock Response Area   CREATE   0   0   0   234     0      0           234     B232     WATSON, JAMES       PUBLIC ASSIST     08/26/17 23:28:32   FIELD       -13268695.420575   ###
                   CONTACT
                   TRAFFIC
BMAN170553   BLM             @630 L                  9 O'Clock Response Area   CREATE   0   0   0   6655    0      0           6655    B366     MEUTH, GREGORY      CITATION          08/26/17 23:29:03   FIELD       -13271958.758475   ###
                   STOP
                   TRAFFIC
BMAN170554   BLM             : Gate Road MM .5                                 CREATE   0   0   0   1880    0      0           1880    B231     BOONE, TRENT        CITATION          08/26/17 23:31:57   FIELD       -13276584.524898   ###
                   STOP
                   TRAFFIC
BMAN170555   BLM             @Gate Road MM 3                                   CREATE   0   1   1   2631    1      1           2631    B353     CULVER, STEVON      CITATION          08/26/17 23:34:57   FIELD       -13273366.182193   ###
                   STOP
                   TRAFFIC
BMAN170556   BLM             : 515 L                 3 O'Clock Response Area   CREATE   0   0   0   4748    0      0           4748    B240     FELIX, ERNESTO      CITATION          08/26/17 23:35:50   FIELD       -13270878.657229   ###
                   STOP
                   TRAFFIC
BMAN170557   BLM             : 330 A                 3 O'Clock Response Area   CREATE   0   0   0   780     0      0           780     B242     VIGNESS, JARROD     VERBAL WARNING    08/26/17 23:38:36   FIELD       -13269431.549517   ###
                   STOP
                   TRAFFIC                                                                                                                      LASHER, NICHOLAS    VERBAL WARNING
BMAN170558   BLM             : 530 lighthouse                                  CREATE   0   0   0   262     0      0           262     B356                                           08/26/17 23:46:33   FIELD       0                  0
                   STOP                                                                                                                         S                   RPT
                   TRAFFIC                                                                                                                      JOHNSON,
BMAN170559   BLM             : Gate Road MM 1.5                                CREATE   0   0   0   51      0      0           51      B234                         NO ACTION         08/26/17 23:49:18   FIELD       -13275238.446166   ###
                   STOP                                                                                                                         GREGORY L
                   PUBLIC
BMAN170560   BLM             : 545 L                 3 O'Clock Response Area   CREATE   0   0   0   13      0      0           13      B243     HARRISON, KEVIN     PUBLIC ASSIST     08/26/17 23:53:04   FIELD       -13271384.035625   ###
                   CONTACT
                   PUBLIC                                                                                                                       SULLIVAN,
BMAN170561   BLM             : 545 L                 3 O'Clock Response Area   CREATE   0   0   0   34      0      0           34      B300                         PUBLIC ASSIST     08/26/17 23:56:16   FIELD       -13271384.035625   ###
                   CONTACT                                                                                                                      DEBORAH
                   PUBLIC                                                                                                                       SULLIVAN,
BMAN170562   BLM             : 545 L                 3 O'Clock Response Area   CREATE   0   0   0   9       0      0           9       B300                         PUBLIC ASSIST     08/26/17 23:56:56   FIELD       -13271384.035625   ###
                   CONTACT                                                                                                                      DEBORAH
                   TRAFFIC                                                                                                                      JOHNSON,
BMAN170563   BLM             : Gate Road MM 1.5                                CREATE   0   0   0   536     0      0           536     B234                         VERBAL WARNING    08/26/17 23:59:59   FIELD       -13275238.446166   ###
                   STOP                                                                                                                         GREGORY L

                   TRAFFIC
BMAN170564   BLM             : Gate Road MM .5                                 CREATE   0   0   0   374     0      0           374     B231     BOONE, TRENT        VERBAL WARNING    08/27/17 00:03:34   FIELD       -13276584.524898   ###
                   STOP
                   TRAFFIC
BMAN170565   BLM             : Gate Road MM 1.5                                CREATE   0   0   0   232     0      0           232     B231     BOONE, TRENT        VERBAL WARNING    08/27/17 00:24:48   FIELD       -13275238.446166   ###
                   STOP
                   TRAFFIC                                                                                                                      JOHNSON,
BMAN170566   BLM             : Gate Road MM .5                                 CREATE   0   0   0   463     0      0           463     B234                         VERBAL WARNING    08/27/17 00:30:27   FIELD       -13276584.524898   ###
                   STOP                                                                                                                         GREGORY L
                   TRAFFIC                                                                                                                                          VERBAL WARNING
BMAN170567   BLM             : 530 L                 3 O'Clock Response Area   CREATE   0   0   0   298     0      0           298     B232     WATSON, JAMES                         08/27/17 00:30:49   FIELD       -13271140.935021   ###
                   STOP                                                                                                                                             RPT
                   TRAFFIC                                                                                                                                          VERBAL WARNING
BMAN170568   BLM             : Gate Road MM 3                                  CREATE   0   0   0   496     0      0           496     B353     CULVER, STEVON                        08/27/17 00:32:23   FIELD       -13273366.182193   ###
                   STOP                                                                                                                                             RPT
                   TRAFFIC
BMAN170569   BLM             : Gate Road MM 1.5                                CREATE   0   0   0   3231    0      0           3231    B231     BOONE, TRENT        VERBAL WARNING    08/27/17 00:37:06   FIELD       -13275238.446166   ###
                   STOP

                                                                                                                                                                                                                  ER00090
                                                                                 Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 274 of 499
                                                                                                                                 eventSummary

                   TRAFFIC
BMAN170570   BLM              : 530 I                         3 O'Clock Response Area   CREATE   0     0     0     3514    0        0           3514    B242   VIGNESS, JARROD                      CITATION          08/27/17 00:42:58   FIELD          -13271207.773895   ###
                   STOP
                   TRAFFIC                                                                                                                                     CUNNINGHAM,
BMAN170571   BLM              : Gate Actual                                             CREATE   0     0     0     307     0        0           307     B364                                        VERBAL WARNING    08/27/17 00:51:48   FIELD          -13273426.536319   ###
                   STOP                                                                                                                                        STEVE
                   TRAFFIC
BMAN170572   BLM              : 515 L                         3 O'Clock Response Area   CREATE   0     0     0     5490    0        0           5490    B236   SAWTELL, PETER                       CITATION          08/27/17 00:55:44   FIELD          -13270878.657229   ###
                   STOP
                   TRAFFIC                                                                                                                                     CUNNINGHAM,
BMAN170573   BLM              @Gate Road                                                CREATE   0     1     1     4076    1        1           4076    B364                                        CITATION          08/27/17 00:59:06   FIELD          -13275152.60795    ###
                   STOP                                                                                                                                        STEVE
                   PUBLIC
BMAN170574   BLM              : 815 F                                                   CREATE   0     0     0     13      0        0           13      B233   JOHNSON, TAMSEN                      PUBLIC ASSIST     08/27/17 01:01:03   FIELD          0                  0
                   CONTACT
BMAN170575   BLM   ASSIST     @Turn 4                         Gate Road Response Area   CREATE   196   740   922   4602    544      726         4406    I405   CANAAN, IAN J       Gardner, Jason   CITATION          08/27/17 01:03:33   DISPATCH       -13272946.280271   ###
                   TRAFFIC
BMAN170576   BLM              : 645 L                         9 O'Clock Response Area   CREATE   0     0     0     11172   0        0           11172   B350   JENSEN, WESLEY                       CITATION          08/27/17 01:15:57   FIELD          -13272087.871492   ###
                   STOP
                              @530 E :utilities and housing
BMAN170577   BLM   ASSAULT                                    3 O'clock Response Area   CREATE   152   288   717   2912    136      565         2760    B354   COBB, CHARLES       Gardner, Jason   REPORT            08/27/17 01:44:14   DISPATCH       -13270803.170412   ###
                              camp
                   TRAFFIC
BMAN170578   BLM              : 630 L                         9 O'Clock Response Area   CREATE   0     0     0     706     0        0           706     B242   VIGNESS, JARROD                      VERBAL WARNING    08/27/17 01:47:16   FIELD          -13271958.758475   ###
                   STOP
                   PUBLIC
BMAN170579   BLM              @Point 3                        Perimeter Response Area   CREATE   0     0     0     1957    0        0           1957    P239   MOE, THEODORE                        NO ACTION         08/27/17 01:56:47   FIELD          -13267699.223009   ###
                   CONTACT
                   TRAFFIC
BMAN170580   BLM              @600 L                          9 O'Clock Response Area   CREATE   0     0     0     1371    0        0           1371    B355   RUSSELL, DAVID W                     NO ACTION         08/27/17 02:06:16   FIELD          -13271603.803235   ###
                   STOP
                   TRAFFIC
BMAN170581   BLM              : 515 L                         3 O'Clock Response Area   CREATE   0     0     0     533     0        0           533     B365   AZAR, JONATHAN J.                    VERBAL WARNING    08/27/17 02:06:51   FIELD          -13270878.657229   ###
                   STOP
                   TRAFFIC
BMAN170582   BLM              : 530 H                         3 O'Clock Response Area   CREATE   0     0     0     613     0        0           613     B367   HAWKINS, TRAVIS                      VERBAL WARNING    08/27/17 02:08:38   FIELD          -13270947.832305   ###
                   STOP
                   TRAFFIC
BMAN170583   BLM              : 500 L                         3 O'Clock Response Area   CREATE   0     0     0     129     0        0           129     B365   AZAR, JONATHAN J.                    VERBAL WARNING    08/27/17 02:16:22   FIELD          -13271140.935021   ###
                   STOP
                   TRAFFIC
BMAN170584   BLM              : 0600 K                                                  CREATE   0     0     0     623     0        0           623     B367   HAWKINS, TRAVIS                      VERBAL WARNING    08/27/17 02:21:23   FIELD          0                  0
                   STOP
                   PUBLIC
BMAN170585   BLM              : Gate Road                                               CREATE   0     0     0     636     0        0           636     I359   NACCARA, BRENT                       PUBLIC ASSIST     08/27/17 02:34:25   FIELD          -13275152.60795    ###
                   CONTACT
                   TRAFFIC
BMAN170586   BLM              : 545 L                         3 O'Clock Response Area   CREATE   0     0     0     587     0        0           587     B355   RUSSELL, DAVID W                     WRITTEN WARNING   08/27/17 02:38:17   FIELD          -13271384.035625   ###
                   STOP
                   TRAFFIC
BMAN170587   BLM              : 530 L                         3 O'Clock Response Area   CREATE   0     0     0     816     0        0           816     B355   RUSSELL, DAVID W                     VERBAL WARNING    08/27/17 02:53:10   FIELD          -13271140.935021   ###
                   STOP
                   TRAFFIC
BMAN170588   BLM              : Gate Road                                               CREATE   0     0     0     860     0        0           860     B353   CULVER, STEVON                       VERBAL WARNING    08/27/17 02:56:28   FIELD          -13275152.60795    ###
                   STOP
                   TRAFFIC
BMAN170589   BLM              : 530 K                         3 O'Clock Response Area   CREATE   0     0     0     257     0        0           257     B351   LIND, ROBERT R                       VERBAL WARNING    08/27/17 03:09:45   FIELD          -13271092.48694    ###
                   STOP
                   TRAFFIC
BMAN170590   BLM              : Gate Road                                               CREATE   0     0     0     477     0        0           477     B353   CULVER, STEVON                       VERBAL WARNING    08/27/17 03:12:52   FIELD          -13275152.60795    ###
                   STOP
                   TRAFFIC
BMAN170591   BLM              : Gate Road                                               CREATE   0     0     0     539     0        0           539     B353   CULVER, STEVON                       VERBAL WARNING    08/27/17 03:23:23   FIELD          -13275152.60795    ###
                   STOP
                   PUBLIC
BMAN170592   BLM              : pro                                                     CREATE   0     0     0     22      0        0           22      702    BRIDGES, JOEL                        CANCEL            08/27/17 03:28:08   FIELD          0                  0
                   CONTACT

                   TRAFFIC
BMAN170593   BLM              : Gate Road                                               CREATE   0     0     0     2408    0        0           2408    B353   CULVER, STEVON                       VERBAL WARNING    08/27/17 03:37:40   FIELD          -13275152.60795    ###
                   STOP
                   TRAFFIC                                                                                                                                     WOYCHOWSKI,
BMAN170594   BLM              : 630 L                         9 O'Clock Response Area   CREATE   0     0     0     815     0        0           815     B360                                        VERBAL WARNING    08/27/17 03:38:53   FIELD          -13271958.758475   ###
                   STOP                                                                                                                                        JOHN
                   PUBLIC
BMAN170595   BLM              @730 I                          9 O'Clock Response Area   CREATE   0     0     0     212     0        0           212     B361   ZOHOVETZ, PAUL                       NO ACTION         08/27/17 04:10:01   FIELD          -13271968.169828   ###
                   CONTACT
                   TRAFFIC
BMAN170596   BLM              : Gate Road                                               CREATE   0     0     0     3817    0        0           3817    B353   CULVER, STEVON                       CITATION          08/27/17 04:24:30   FIELD          -13275152.60795    ###
                   STOP
                   TRAFFIC
BMAN170597   BLM              : Gate Road MM 2.5                                        CREATE   0     0     0     562     0        0           562     B367   HAWKINS, TRAVIS                      PUBLIC ASSIST     08/27/17 04:26:18   FIELD          -13274163.163716   ###
                   STOP
                   TRAFFIC
BMAN170598   BLM              : 530 L                         3 O'Clock Response Area   CREATE   0     0     0     623     0        0           623     B355   RUSSELL, DAVID W                     NO ACTION         08/27/17 04:33:38   FIELD          -13271140.935021   ###
                   STOP
                   TRAFFIC
BMAN170599   BLM              : 515 K                         3 O'Clock Response Area   CREATE   0     0     0     752     0        0           752     B365   AZAR, JONATHAN J.                    VERBAL WARNING    08/27/17 04:51:05   FIELD          -13270841.505433   ###
                   STOP
                   PUBLIC
BMAN170600   BLM              : 500 L                         3 O'Clock Response Area   CREATE   0     0     0     5       0        0           5       B367   HAWKINS, TRAVIS                      PUBLIC ASSIST     08/27/17 05:17:53   FIELD          -13270601.691967   ###
                   CONTACT
                   TRAFFIC                                                                                                                                     WOYCHOWSKI,
BMAN170601   BLM              : 630 L                         9 O'Clock Response Area   CREATE   0     0     0     1088    0        0           1088    B360                                        CITATION          08/27/17 05:25:56   FIELD          -13271958.758475   ###
                   STOP                                                                                                                                        JOHN
                   TRAFFIC                                                                                                                                     LASHER, NICHOLAS
BMAN170602   BLM              : 630 K                         9 O'Clock Response Area   CREATE   0     0     0     126     0        0           126     B356                                        NO ACTION         08/27/17 05:36:58   FIELD          -13271875.091923   ###
                   STOP                                                                                                                                        S
BMAN170604   BLM   ASSIST     : Nearest: @Box Office          Gate Road Response Area   CREATE   94    304   644   1789    210      550         1695    P128   FONKEN, PETER       Gardner, Jason   VERBAL WARNING    08/27/17 05:42:09   911            -119.237778886     40.8
                   TRAFFIC
BMAN170603   BLM              : 600 L                         9 O'Clock Response Area   CREATE   0     0     0     3054    0        0           3054    B367   HAWKINS, TRAVIS                      CITATION          08/27/17 05:42:22   FIELD          -13271603.803235   ###
                   STOP
                   TRAFFIC                                                                                                                                     LASHER, NICHOLAS
BMAN170605   BLM              : 645 L                         9 O'Clock Response Area   CREATE   0     0     0     369     0        0           369     B356                                        WRITTEN WARNING   08/27/17 05:51:39   FIELD          -13272087.871492   ###
                   STOP                                                                                                                                        S
                   TRAFFIC
BMAN170606   BLM              @12 Mile Access                 Perimeter Response Area   CREATE   0     0     0     651     0        0           651     P368   HOWELL, THOMAS                       NO ACTION         08/27/17 05:52:22   FIELD          -13276399.9564     ###
                   STOP
                   TRAFFIC
BMAN170607   BLM              @Will Call Lot                  Perimeter Response Area   CREATE   0     0     0     719     0        0           719     B117   ROMERO, CLAYTON                      NO ACTION         08/27/17 06:15:10   FIELD          -13273757.426612   ###
                   STOP
                   TRAFFIC                                                                                                                                     JOHNSON,
BMAN170608   BLM              : Gate Road MM 1.5                                        CREATE   0     0     0     212     0        0           212     B126                                        VERBAL WARNING    08/27/17 06:23:58   FIELD          -13275238.446166   ###
                   STOP                                                                                                                                        RAYMOND I
                   TRAFFIC
BMAN170609   BLM              : Gate Road MM 1.5                                        CREATE   0     0     0     208     0        0           208     B115   KANIA, AARON                         WRITTEN WARNING   08/27/17 06:29:43   FIELD          -13275238.446166   ###
                   STOP
                   TRAFFIC                                                                                                                                     MARSOOBIAN,
BMAN170610   BLM              : 645 L                         9 O'Clock Response Area   CREATE   0     0     0     623     0        0           623     B114                                        WRITTEN WARNING   08/27/17 06:38:30   FIELD          -13272087.871492   ###
                   STOP                                                                                                                                        JASON A
                   TRAFFIC
BMAN170611   BLM              : Gate Road MM 1                                          CREATE   0     0     0     2931    0        0           2931    B115   KANIA, AARON                         CITATION          08/27/17 06:41:08   FIELD          -13275738.571432   ###
                   STOP
                   TRAFFIC                                    Gate Access Road
BMAN170612   BLM              : Gate Road MM 1.5                                        CREATE   0     0     0     2880    0        0           2880    B122   ENTRICAN, DARREN                     CITATION          08/27/17 06:47:16   FIELD          -13275238.446166   ###
                   STOP                                       Response
                   PUBLIC
BMAN170613   BLM              : Gate Road MM 1.5              Gate Road Response Area   CREATE   0     0     0     171     0        0           171     B110   LLOYD, RICHARD                       PUBLIC ASSIST     08/27/17 06:51:52   FIELD          -13275238.446166   ###
                   CONTACT
                   TRAFFIC
BMAN170614   BLM              : The Man                       9 O'Clock Response Area   CREATE   0     0     0     40      0        0           40      K124   ROBINSON, CHAD                       CITATION          08/27/17 06:53:42   FIELD          -13270019.462054   ###
                   STOP
                   PUBLIC
BMAN170615   BLM              : The Man                       9 O'Clock Response Area   CREATE   0     0     0     45      0        0           45      I118   BARNES, DANIEL                       PUBLIC ASSIST     08/27/17 06:54:53   FIELD          -13270019.462054   ###
                   CONTACT
                   TRAFFIC
BMAN170616   BLM              : 430 G                         3 O'Clock Response Area   CREATE   0     0     0     1642    0        0           1642    B113   WOOLEY, JENNIFER                     CITATION          08/27/17 07:13:28   FIELD          -13270021.961585   ###
                   STOP
                   TRAFFIC
BMAN170617   BLM              : 600 GREETERS GATE                                       CREATE   0     0     0     221     0        0           221     B127   MACHLER, FRANK                       NO ACTION         08/27/17 07:19:16   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN170618   BLM              : 600 GREETERS GATE                                       CREATE   0     0     0     157     0        0           157     B127   MACHLER, FRANK                       VERBAL WARNING    08/27/17 07:23:08   FIELD          0                  0
                   STOP
                   PUBLIC
BMAN170619   BLM              : 400 E                         3 O'Clock Response Area   CREATE   0     0     0     27      0        0           27      I119   WAGGONER, SEAN                       PUBLIC ASSIST     08/27/17 07:25:22   FIELD          -13269616.937077   ###
                   CONTACT
                   TRAFFIC                                                                                                                                     MARSOOBIAN,
BMAN170620   BLM              @830 L                          9 O'Clock Response Area   CREATE   0     0     0     4121    0        0           4121    B114                                        CITATION          08/27/17 07:29:57   FIELD          -13271955.921398   ###
                   STOP                                                                                                                                        JASON A
                   TRAFFIC                                                                                                                                     JOHNSON,
BMAN170621   BLM              : Gate Road MM 1.5              Gate Road Response Area   CREATE   0     0     0     221     0        0           221     B126                                        CITATION          08/27/17 07:31:48   FIELD          -13275238.446166   ###
                   STOP                                                                                                                                        RAYMOND I
                   TRAFFIC
BMAN170622   BLM              @600 L                          9 O'Clock Response Area   CREATE   0     0     0     269     0        0           269     B127   MACHLER, FRANK                       VERBAL WARNING    08/27/17 07:34:11   FIELD          -13271603.803235   ###
                   STOP
                   TRAFFIC
BMAN170623   BLM              @Gate Road MM 1                 Gate Road Response Area   CREATE   0     0     0     7023    0        0           7023    C194   BECKETT, TIM                         CITATION          08/27/17 07:41:09   FIELD          -13275738.571432   ###
                   STOP
                   TRAFFIC
BMAN170624   BLM              : Gate Road MM 1.5              Gate Road Response Area   CREATE   0     0     0     463     0        0           463     B115   KANIA, AARON                         WRITTEN WARNING   08/27/17 07:41:50   FIELD          -13275238.446166   ###
                   STOP
                   TRAFFIC
BMAN170625   BLM              : 530 L                         3 O'Clock Response Area   CREATE   0     0     0     775     0        0           775     B127   MACHLER, FRANK                       WRITTEN WARNING   08/27/17 07:44:53   FIELD          -13271140.935021   ###
                   STOP
                   TRAFFIC
BMAN170626   BLM              : Gate Road MM 1.5              Gate Road Response Area   CREATE   0     0     0     380     0        0           380     B122   ENTRICAN, DARREN                     VERBAL WARNING    08/27/17 07:56:48   FIELD          -13275238.446166   ###
                   STOP
                   TRAFFIC
BMAN170627   BLM              @Gate Road MM 2                 Gate Road Response Area   CREATE   0     0     0     476     0        0           476     B115   KANIA, AARON                         WRITTEN WARNING   08/27/17 07:58:03   FIELD          -13274743.6442     ###
                   STOP
                   TRAFFIC
BMAN170628   BLM              : 530 L                         3 O'Clock Response Area   CREATE   0     0     0     592     0        0           592     B127   MACHLER, FRANK                       WRITTEN WARNING   08/27/17 08:00:59   FIELD          -13271140.935021   ###
                   STOP
                   INVESTIG
BMAN170629   BLM              @McKinley Park                  9 O'Clock Response Area   CREATE   0     0     0     443     0        0           443     C124   FISHER, DOUG                         NO ACTION         08/27/17 08:08:20   FIELD          -13272780.999058   ###
                   ATION
                   TRAFFIC
BMAN170630   BLM              : Gate Road MM 1                Gate Road Response Area   CREATE   0     0     0     1383    0        0           1383    B115   KANIA, AARON                         CITATION          08/27/17 08:17:16   FIELD          -13275738.571432   ###
                   STOP
                   TRAFFIC
BMAN170631   BLM              @530 K                          3 O'Clock Response Area   CREATE   0     0     0     258     0        0           258     B127   MACHLER, FRANK                       VERBAL WARNING    08/27/17 08:18:28   FIELD          -13271092.48694    ###
                   STOP
                   TRAFFIC
BMAN170632   BLM              : Gate Road MM 2                Gate Road Response Area   CREATE   0     0     0     805     0        0           805     B117   ROMERO, CLAYTON                      VERBAL WARNING    08/27/17 08:20:16   FIELD          -13274743.6442     ###
                   STOP
                   TRAFFIC
BMAN170633   BLM              : 600 B                                                   CREATE   0     0     0     90      0        0           90      B112   BIERK, JOHN                          NO ACTION         08/27/17 08:27:26   FIELD          0                  0
                   STOP
                   PUBLIC
BMAN170634   BLM              : 545 I                         3 O'Clock Response Area   CREATE   0     0     0     13      0        0           13      B127   MACHLER, FRANK                       PUBLIC ASSIST     08/27/17 08:33:48   FIELD          -13271207.773895   ###
                   CONTACT
                   PUBLIC                                                                                                                                      STEENHOVEN,
BMAN170635   BLM              : 545 I                         3 O'Clock Response Area   CREATE   0     0     0     1960    0        0           1960    611                                         NO ACTION         08/27/17 08:36:20   FIELD          -13271207.773895   ###
                   CONTACT                                                                                                                                     CASEY
                   TRAFFIC
BMAN170636   BLM              : Gate Road MM .5               Gate Road Response Area   CREATE   0     0     0     419     0        0           419     P128   FONKEN, PETER                        VERBAL WARNING    08/27/17 08:40:56   FIELD          -13276584.524898   ###
                   STOP
                   PUBLIC
BMAN170637   BLM              DUSTY BUNNY CAMP                                          CREATE   0     0     0     278     0        0           278     B116   GONZALEZ, RENE                       PUBLIC ASSIST     08/27/17 08:41:31   FIELD          0                  0
                   CONTACT
                   TRAFFIC
BMAN170638   BLM              : 530 L                         3 O'Clock Response Area   CREATE   0     0     0     222     0        0           222     B127   MACHLER, FRANK                       NO ACTION         08/27/17 08:42:14   FIELD          -13271140.935021   ###
                   STOP
                   PUBLIC                                                                                                                                      MARSOOBIAN,
BMAN170639   BLM              : 845 L                         9 O'Clock Response Area   CREATE   0     1     1     304     1        1           304     B114                                        PUBLIC ASSIST     08/27/17 08:42:18   FIELD          -13271792.976388   ###
                   CONTACT                                                                                                                                     JASON A
                   PUBLIC
BMAN170640   BLM              : 530 K                         3 O'Clock Response Area   CREATE   0     0     0     6       0        0           6       I118   BARNES, DANIEL                       PUBLIC ASSIST     08/27/17 08:44:49   FIELD          -13271092.48694    ###
                   CONTACT
                   PUBLIC
BMAN170641   BLM              : DUSTY BUNNY CAMP                                        CREATE   0     0     0     11      0        0           11      B116   GONZALEZ, RENE                       PUBLIC ASSIST     08/27/17 08:46:22   FIELD          0                  0
                   CONTACT
                   PATROL                                                                                                                                                                           VERBAL WARNING
BMAN170642   BLM              @Kidsville ( 530 & G )          3 O'Clock Response Area   CREATE   0     0     0     2801    0        0           2801    B116   GONZALEZ, RENE                                         08/27/17 08:47:06   FIELD          -13270782.972117   ###
                   CHECK                                                                                                                                                                            RPT
                   TRAFFIC
BMAN170643   BLM              1015 K                                                    CREATE   0     0     0     483     0        0           483     B112   BIERK, JOHN                          VERBAL WARNING    08/27/17 08:48:05   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN170644   BLM              : 545 L                         3 O'Clock Response Area   CREATE   0     0     0     269     0        0           269     B127   MACHLER, FRANK                       VERBAL WARNING    08/27/17 08:49:20   FIELD          -13271384.035625   ###
                   STOP
                   PUBLIC
BMAN170645   BLM              : 700 H                         9 O'Clock Response Area   CREATE   0     0     0     857     0        0           857     B125   CASTRO, JUSTIN                       PUBLIC ASSIST     08/27/17 08:50:56   FIELD          -119.222753        40.8
                   CONTACT
                   TRAFFIC
BMAN170646   BLM              : Gate Road MM 1                Gate Road Response Area   CREATE   0     0     0     284     0        0           284     B122   ENTRICAN, DARREN                     VERBAL WARNING    08/27/17 08:53:29   FIELD          -13275738.571432   ###
                   STOP
                   TRAFFIC
BMAN170647   BLM              : 200 C                         3 O'Clock Response Area   CREATE   0     0     0     100     0        0           100     B112   BIERK, JOHN                          NO ACTION         08/27/17 08:56:46   FIELD          -13268695.420575   ###
                   STOP
                   TRAFFIC
BMAN170648   BLM              : Gate Road MM .5               Gate Road Response Area   CREATE   0     0     0     484     0        0           484     B117   ROMERO, CLAYTON                      VERBAL WARNING    08/27/17 08:59:05   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC
BMAN170649   BLM              @245 J                          3 O'Clock Response Area   CREATE   0     0     0     142     0        0           142     B112   BIERK, JOHN                          VERBAL WARNING    08/27/17 09:06:58   FIELD          -13268399.071241   ###
                   STOP
                   TRAFFIC
BMAN170650   BLM              : 630 L                         9 O'Clock Response Area   CREATE   0     0     0     538     0        0           538     B125   CASTRO, JUSTIN                       VERBAL WARNING    08/27/17 09:12:34   FIELD          -13271958.758475   ###
                   STOP
                   TRAFFIC
BMAN170651   BLM              : Gate Road                     Gate Road Response Area   CREATE   0     0     0     271     0        0           271     B122   ENTRICAN, DARREN                     VERBAL WARNING    08/27/17 09:22:38   FIELD          -13275152.60795    ###
                   STOP
                                                                                                                                                                                                                                                     ER00091
                                                                       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 275 of 499
                                                                                                                            eventSummary

                   TRAFFIC
BMAN170652   BLM              : 615 L               9 O'Clock Response Area   CREATE   0       0      0      784     0         0           784     B125   CASTRO, JUSTIN                      CITATION          08/27/17 09:27:34   FIELD          -13271796.477667   ###
                   STOP
                   TRAFFIC                                                                                                                                JOHNSON,
BMAN170653   BLM              : Gate Road MM 1.5    Gate Road Response Area   CREATE   0       0      0      779     0         0           779     B126                                       CITATION          08/27/17 09:28:46   FIELD          -13275238.446166   ###
                   STOP                                                                                                                                   RAYMOND I
                   TRAFFIC                                                                                                                                                                    VERBAL WARNING
BMAN170654   BLM              : Gate Road MM 1      Gate Road Response Area   CREATE   0       0      0      1853    0         0           1853    B123   BOXX, MELISSA J                                       08/27/17 09:33:07   FIELD          -13275238.446166   ###
                   STOP                                                                                                                                                                       RPT
                   PUBLIC
BMAN170655   BLM              : 300 A               3 O'Clock Response Area   CREATE   0       0      0      16      0         0           16      B112   BIERK, JOHN                         PUBLIC ASSIST     08/27/17 09:40:13   FIELD          -13269187.143495   ###
                   CONTACT
                   TRAFFIC
BMAN170656   BLM              : 500 I               3 O'Clock Response Area   CREATE   0       0      0      456     0         0           456     B116   GONZALEZ, RENE                      VERBAL WARNING    08/27/17 09:41:02   FIELD          -13270526.408403   ###
                   STOP
                   PUBLIC
BMAN170657   BLM              : 630 H               9 O'Clock Response Area   CREATE   0       0      0      15      0         0           15      B125   CASTRO, JUSTIN                      PUBLIC ASSIST     08/27/17 09:47:27   FIELD          -13271624.91859    ###
                   CONTACT
                   TRAFFIC                                                                                                                                JOHNSON,
BMAN170658   BLM              : Gate Road MM 1.5    Gate Road Response Area   CREATE   0       0      0      237     0         0           237     B126                                       VERBAL WARNING    08/27/17 09:51:05   FIELD          -13275238.446166   ###
                   STOP                                                                                                                                   RAYMOND I
                                                                                                                                                          STEENHOVEN,
BMAN170659   BLM   MEDICAL : 915 I                                            CREATE   0       0      0      464     0         0           464     611                                                          08/27/17 09:53:31   FIELD          0                  0
                                                                                                                                                          CASEY
                   PUBLIC
BMAN170660   BLM              : DUST BUNNIES CAMP                             CREATE   0       0      0      147     0         0           147     B116   GONZALEZ, RENE                      PUBLIC ASSIST     08/27/17 10:09:04   FIELD          0                  0
                   CONTACT
                   TRAFFIC
BMAN170661   BLM              : Gate Road MM .5     Gate Road Response Area   CREATE   0       0      0      3954    0         0           3954    B123   BOXX, MELISSA J                     CITATION          08/27/17 10:15:21   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC
BMAN170662   BLM              : 815 J               9 O'Clock Response Area   CREATE   0       0      0      1890    0         0           1890    B125   CASTRO, JUSTIN                      VERBAL WARNING    08/27/17 10:20:58   FIELD          -13271907.780616   ###
                   STOP
                   TRAFFIC
BMAN170663   BLM              : 300 L               3 O'Clock Response Area   CREATE   0       0      0      307     0         0           307     B113   WOOLEY, JENNIFER                    VERBAL WARNING    08/27/17 10:36:46   FIELD          -13268439.92878    ###
                   STOP
                   TRAFFIC                                                                                                                                JOHNSON,
BMAN170664   BLM              : Gate Road MM 1.5    Gate Road Response Area   CREATE   0       0      0      383     0         0           383     B126                                       VERBAL WARNING    08/27/17 10:42:51   FIELD          -13275238.446166   ###
                   STOP                                                                                                                                   RAYMOND I
                   PUBLIC                                                                                                                                                                     VERBAL WARNING
BMAN170665   BLM              @Point 5              3 O'Clock Response Area   CREATE   0       0      0      16174   0         0           16174   I400   GANDIAGA, KYLE                                        08/27/17 10:54:53   FIELD          -13270521.171002   ###
                   CONTACT                                                                                                                                                                    RPT
                   PUBLIC
BMAN170666   BLM              : 745 L               9 O'Clock Response Area   CREATE   0       0      0      22      0         0           22      B125   CASTRO, JUSTIN                      PUBLIC ASSIST     08/27/17 10:57:42   FIELD          -13272237.620767   ###
                   CONTACT
                   TRAFFIC                                                                                                                                JOHNSON,
BMAN170667   BLM              : Gate Road MM 1.5    Gate Road Response Area   CREATE   0       0      0      1724    0         0           1724    B126                                       CITATION          08/27/17 10:59:01   FIELD          -13275238.446166   ###
                   STOP                                                                                                                                   RAYMOND I
                   TRESPAS
BMAN170668   BLM              @Ranger HQ            3 O'clock Response Area   CREATE   150     1655   2163   5739    1505      2013        5589    C120   MITCHELL, EARL      Rieger, Steve   VERBAL WARNING    08/27/17 11:11:19   DISPATCH       -13270580.971021   ###
                   S
                   TRAFFIC
BMAN170669   BLM              : Gate Road MM .5     Gate Road Response Area   CREATE   0       0      0      414     0         0           414     P128   FONKEN, PETER                       VERBAL WARNING    08/27/17 11:33:19   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC                                                                                                                                JOHNSON,
BMAN170670   BLM              : 530 L               3 O'Clock Response Area   CREATE   0       1      1      59      1         1           59      B126                                       NO ACTION         08/27/17 12:11:31   FIELD          -13271140.935021   ###
                   STOP                                                                                                                                   RAYMOND I
                   TRAFFIC                                                                                                                                JOHNSON,
BMAN170671   BLM              @530 L                3 O'Clock Response Area   CREATE   0       0      0      200     0         0           200     B126                                       NO ACTION         08/27/17 12:17:20   FIELD          -13271140.935021   ###
                   STOP                                                                                                                                   RAYMOND I
                   TRAFFIC
BMAN170672   BLM              : Gate Road MM .5     Gate Road Response Area   CREATE   0       0      0      451     0         0           451     K124   ROBINSON, CHAD                      VERBAL WARNING    08/27/17 12:19:39   FIELD          -13276584.524898   ###
                   STOP
                   PUBLIC                                                                                                                                 JOHNSON,
BMAN170673   BLM              : 530 L               3 O'Clock Response Area   CREATE   0       0      0      15      0         0           15      B126                                       PUBLIC ASSIST     08/27/17 12:35:07   FIELD          -13271140.935021   ###
                   CONTACT                                                                                                                                RAYMOND I
                   PUBLIC                                                                                                                                 JOHNSON,
BMAN170674   BLM              : 530 L               3 O'Clock Response Area   CREATE   0       0      0      10      0         0           10      B126                                       PUBLIC ASSIST     08/27/17 12:35:33   FIELD          -13271140.935021   ###
                   CONTACT                                                                                                                                RAYMOND I
                   TRAFFIC
BMAN170675   BLM              : Gate Road MM 1      Gate Road Response Area   CREATE   0       0      0      376     0         0           376     K124   ROBINSON, CHAD                      VERBAL WARNING    08/27/17 12:37:05   FIELD          -13275738.571432   ###
                   STOP
                   TRAFFIC                                                                                                                                JOHNSON,
BMAN170676   BLM              : 530 L               3 O'Clock Response Area   CREATE   0       0      0      76      0         0           76      B126                                       NO ACTION         08/27/17 12:40:05   FIELD          -13271140.935021   ###
                   STOP                                                                                                                                   RAYMOND I
                   TRAFFIC                                                                                                                                JOHNSON,
BMAN170677   BLM              : 545 L               3 O'Clock Response Area   CREATE   0       0      0      101     0         0           101     B126                                       NO ACTION         08/27/17 12:49:52   FIELD          -13271384.035625   ###
                   STOP                                                                                                                                   RAYMOND I
                   TRAFFIC
BMAN170678   BLM              : Gate Road mm 3.5    Gate Road Response Area   CREATE   0       0      0      7263    0         0           7263    C120   MITCHELL, EARL                      CITATION          08/27/17 12:58:29   FIELD          -13275152.60795    ###
                   STOP
                   TRAFFIC                                                                                                                                JOHNSON,
BMAN170679   BLM              @515 H                3 O'Clock Response Area   CREATE   0       0      0      722     0         0           722     B126                                       VERBAL WARNING    08/27/17 12:59:45   FIELD          -13270730.68763    ###
                   STOP                                                                                                                                   RAYMOND    I
                   TRAFFIC                                                                                                                                JOHNSON,
BMAN170680   BLM              : 515 J               3 O'Clock Response Area   CREATE   0       0      0      553     0         0           553     B126                                       VERBAL WARNING    08/27/17 13:13:07   FIELD          -13270804.566568   ###
                   STOP                                                                                                                                   RAYMOND    I
                   PUBLIC                                                                                                                                 JOHNSON,
BMAN170681   BLM              @500 J                3 O'Clock Response Area   CREATE   0       0      0      173     0         0           173     B126                                       PUBLIC ASSIST     08/27/17 13:22:51   FIELD          -13270551.438803   ###
                   CONTACT                                                                                                                                RAYMOND    I
                   TRAFFIC                                                                                                                                JOHNSON,
BMAN170682   BLM              : 515 L               3 O'Clock Response Area   CREATE   0       0      0      8738    0         0           8738    B126                                       ARREST            08/27/17 13:30:54   FIELD          -13270878.657229   ###
                   STOP                                                                                                                                   RAYMOND    I
                   TRAFFIC
BMAN170683   BLM              : Gate Road MM 1.5    Gate Road Response Area   CREATE   0       0      0      474     0         0           474     B117   ROMERO, CLAYTON                     VERBAL WARNING    08/27/17 13:45:23   FIELD          -13275238.446166   ###
                   STOP
                   PUBLIC
BMAN170684   BLM              : Gate Road MM 2      Gate Road Response Area   CREATE   0       0      0      10      0         0           10      B125   CASTRO, JUSTIN                      PUBLIC ASSIST     08/27/17 13:49:03   FIELD          -13274743.6442     ###
                   CONTACT
                   PUBLIC
BMAN170685   BLM              : Temple              9 O'Clock Response Area   CREATE   0       0      0      56      0         0           56      B110   LLOYD, RICHARD                      VERBAL WARNING    08/27/17 13:50:10   FIELD          -13269312.947598   ###
                   CONTACT
                   TRAFFIC
BMAN170686   BLM              : 630 L               9 O'Clock Response Area   CREATE   0       0      0      2886    0         0           2886    B113   WOOLEY, JENNIFER                    CITATION          08/27/17 14:16:47   FIELD          -13271958.758475   ###
                   STOP
                   TRAFFIC
BMAN170687   BLM              : Gate Road MM 1      Gate Road Response Area   CREATE   0       0      0      55      0         0           55      B125   CASTRO, JUSTIN                      NO ACTION         08/27/17 14:18:30   FIELD          -13275738.571432   ###
                   STOP
                   TRAFFIC
BMAN170688   BLM              : Gate Road MM 1      Gate Road Response Area   CREATE   0       0      0      761     0         0           761     B125   CASTRO, JUSTIN                      VERBAL WARNING    08/27/17 14:21:00   FIELD          -13275738.571432   ###
                   STOP
                   TRAFFIC                                                                                                                                MARSOOBIAN,                         VERBAL WARNING
BMAN170689   BLM              gate road mm 3 8                                CREATE   0       0      0      976     0         0           976     B114                                                         08/27/17 14:24:27   FIELD          0                  0
                   STOP                                                                                                                                   JASON A                             RPT
                   TRAFFIC
BMAN170690   BLM              : Gate Road MM 1.5    Gate Road Response Area   CREATE   0       0      0      627     0         0           627     B125   CASTRO, JUSTIN                      WRITTEN WARNING   08/27/17 14:36:16   FIELD          -13275238.446166   ###
                   STOP
                   TRAFFIC
BMAN170691   BLM              : gate rd .4                                    CREATE   0       0      0      320     0         0           320     B117   ROMERO, CLAYTON                     NO ACTION         08/27/17 14:39:26   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN170692   BLM              @430 J                3 O'Clock Response Area   CREATE   0       0      0      235     0         0           235     I402   SHILAIKIS, ROBERT                   VERBAL WARNING    08/27/17 14:43:33   FIELD          -13270022.374141   ###
                   STOP
                   TRAFFIC
BMAN170693   BLM              : Gate Road MM 1.5    Gate Road Response Area   CREATE   0       0      0      5201    0         0           5201    B125   CASTRO, JUSTIN                      CITATION          08/27/17 14:49:35   FIELD          -13275238.446166   ###
                   STOP
                   PUBLIC                                                                                                                                                                     VERBAL WARNING
BMAN170694   BLM              @Point 5              3 O'Clock Response Area   COPY     14196   48     48     495     48        48          495     I118   BARNES, DANIEL                                        08/27/17 14:51:29   FIELD          -13270521.171002   ###
                   CONTACT                                                                                                                                                                    RPT
                   TRAFFIC
BMAN170695   BLM              : Point 5             3 O'Clock Response Area   CREATE   0       0      0      100     0         0           100     B110   LLOYD, RICHARD                      VERBAL WARNING    08/27/17 15:00:10   FIELD          -13270521.171002   ###
                   STOP
                   PUBLIC                                                                                                                                                                     VERBAL WARNING
BMAN170696   BLM              : Point 5             3 O'Clock Response Area   CREATE   0       0      0      1711    0         0           1711    I119   WAGGONER, SEAN                                        08/27/17 15:01:15   FIELD          -13270521.171002   ###
                   CONTACT                                                                                                                                                                    RPT
                   TRAFFIC
BMAN170697   BLM              gate road mm 4                                  CREATE   0       0      0      107     0         0           107     B127   MACHLER, FRANK                      NO ACTION         08/27/17 15:05:36   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN170698   BLM              gate road mm 4                                  CREATE   0       0      0      309     0         0           309     B127   MACHLER, FRANK                      NO ACTION         08/27/17 15:09:11   FIELD          0                  0
                   STOP
                   PUBLIC
BMAN170699   BLM              @Gate Road MM 1       Gate Road Response Area   CREATE   0       0      0      631     0         0           631     C115   BOYER, DANIEL                       NO ACTION         08/27/17 15:11:00   FIELD          -13275738.571432   ###
                   CONTACT
                   TRAFFIC
BMAN170700   BLM              : Gate Road MM .5     Gate Road Response Area   CREATE   0       0      0      594     0         0           594     C196   DYRUM, JASON                        WRITTEN WARNING   08/27/17 15:12:52   FIELD          -13276584.524898   ###
                   STOP
                   PUBLIC
BMAN170701   BLM              : 530 G               3 O'Clock Response Area   CREATE   0       0      0      22      0         0           22      C194   BECKETT, TIM                        PUBLIC ASSIST     08/27/17 15:14:46   FIELD          -13270899.612884   ###
                   CONTACT
                   TRAFFIC
BMAN170702   BLM              : Gate Road MM .5     Gate Road Response Area   CREATE   0       0      0      649     0         0           649     B110   LLOYD, RICHARD                      VERBAL WARNING    08/27/17 15:15:02   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC
BMAN170703   BLM              : Gate Road MM .5     Gate Road Response Area   CREATE   0       0      0      736     0         0           736     P128   FONKEN, PETER                       VERBAL WARNING    08/27/17 15:19:56   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC
BMAN170704   BLM              : 630 L               9 O'Clock Response Area   CREATE   0       0      0      44      0         0           44      B113   WOOLEY, JENNIFER                    NO ACTION         08/27/17 15:20:47   FIELD          -13271958.758475   ###
                   STOP
                   TRAFFIC                                                                                                                                MARSOOBIAN,
BMAN170705   BLM              : Gate Road MM .5     Gate Road Response Area   CREATE   0       0      0      780     0         0           780     B114                                       WRITTEN WARNING   08/27/17 15:22:19   FIELD          -13276584.524898   ###
                   STOP                                                                                                                                   JASON A
                   TRAFFIC
BMAN170706   BLM              : Gate Road MM .5     Gate Road Response Area   CREATE   0       0      0      1811    0         0           1811    B117   ROMERO, CLAYTON                     CITATION          08/27/17 15:23:37   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC
BMAN170707   BLM              : Gate Road MM .5     Gate Road Response Area   CREATE   0       0      0      790     0         0           790     B120   MILLER, JEFFERY                     VERBAL WARNING    08/27/17 15:26:31   FIELD          -13275238.446166   ###
                   ACCIDEN
                   STOP
                   T                                                                                                                                                          RETHERFORD,
BMAN170708   BLM              ENTRANCE RD           9 O'clock Response Area   CREATE   81      104    104    4978    23        23          4897    C120   MITCHELL, EARL                      PUBLIC ASSIST     08/27/17 15:33:18   DISPATCH       0                  0
                   INVESTIG                                                                                                                                                   HUNTER
                   ATION
                   TRAFFIC
BMAN170709   BLM              : Gate Road           Gate Road Response Area   CREATE   0       0      0      83      0         0           83      B110   LLOYD, RICHARD                      NO ACTION         08/27/17 15:39:06   FIELD          -13275152.60795    ###
                   STOP
                   TRAFFIC
BMAN170710   BLM              : Gate Road MM .5     Gate Road Response Area   CREATE   0       0      0      493     0         0           493     C196   DYRUM, JASON                        VERBAL WARNING    08/27/17 16:03:41   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC
BMAN170711   BLM              : Gate Road           Gate Road Response Area   CREATE   0       0      0      135     0         0           135     K124   ROBINSON, CHAD                      VERBAL WARNING    08/27/17 16:04:51   FIELD          -13275152.60795    ###
                   STOP
                   TRAFFIC
BMAN170712   BLM              : Gate Road MM 1      Gate Road Response Area   CREATE   0       0      0      356     0         0           356     K111   HUSTON, CHARLES                     VERBAL WARNING    08/27/17 16:07:32   FIELD          -13275738.571432   ###
                   STOP
                   INVESTIG
BMAN170713   BLM              : 515 I               3 O'Clock Response Area   CREATE   0       0      0      287     0         0           287     B115   KANIA, AARON                        NO ACTION         08/27/17 16:11:54   FIELD          -13270767.627704   ###
                   ATION
                   PUBLIC
BMAN170714   BLM              : 600 G               9 O'Clock Response Area   CREATE   0       0      0      144     0         0           144     B116   GONZALEZ, RENE                      PUBLIC ASSIST     08/27/17 16:22:17   FIELD          -13271262.923285   ###
                   CONTACT
BMAN170715   BLM   ASSIST     : 600 G               9 O'Clock Response Area   CREATE   0       0      0      119     0         0           119     B116   GONZALEZ, RENE                      PUBLIC ASSIST     08/27/17 16:25:16   FIELD          -13271262.923285   ###
                                                                                                                                                                              RETHERFORD,
BMAN170717   BLM   HAZMAT     @600 G                9 O'clock Response Area   CREATE   50      62            6300    12                    6250    PM1    VERMEYS, MICHAEL                    CANCEL            08/27/17 16:32:19   DISPATCH       -13271262.923285   ###
                                                                                                                                                                              HUNTER
                   PUBLIC
BMAN170716   BLM              : Gate Road           Gate Road Response Area   CREATE   0       0      0      15      0         0           15      P128   FONKEN, PETER                       PUBLIC ASSIST     08/27/17 16:32:55   FIELD          -13275152.60795    ###
                   CONTACT
                   TRAFFIC
BMAN170718   BLM              : Gate Road MM .5     Gate Road Response Area   CREATE   0       0      0      828     0         0           828     K238   ALBRIGHT, CALVIN                    CITATION          08/27/17 16:35:01   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC
BMAN170719   BLM              : 530 L               3 O'Clock Response Area   CREATE   0       0      0      440     0         0           440     B240   FELIX, ERNESTO                      VERBAL WARNING    08/27/17 16:41:21   FIELD          -13270601.691967   ###
                   STOP
                   PUBLIC
BMAN170720   BLM              : Airport             Perimeter Response Area   CREATE   0       0      0      1234    0         0           1234    I404   LAZZARO, ROB                        NO ACTION         08/27/17 16:49:44   FIELD          -13270238.940512   ###
                   CONTACT
                   PUBLIC
BMAN170722   BLM              : Airport             Perimeter Response Area   CREATE   0       0      0      1198    0         0           1198    K241   SPAIN, DAVID                        PUBLIC ASSIST     08/27/17 17:09:54   FIELD          -13270238.940512   ###
                   CONTACT
                   TRAFFIC
BMAN170723   BLM              @Gate Road            Gate Road Response Area   CREATE   0       0      0      846     0         0           846     B243   HARRISON, KEVIN                     LE ASSIST         08/27/17 17:18:40   FIELD          -13275152.60795    ###
                   STOP
                   TRAFFIC
BMAN170724   BLM              : Gate Road MM 1      Gate Road Response Area   CREATE   0       0      0      200     0         0           200     B235   MARTIN, KODY                        VERBAL WARNING    08/27/17 17:27:16   FIELD          -13275738.571432   ###
                   STOP
                   TRAFFIC
BMAN170725   BLM              : Gate Road           Gate Road Response Area   CREATE   0       0      0      27      0         0           27      B243   HARRISON, KEVIN                     NO ACTION         08/27/17 17:33:00   FIELD          -13275152.60795    ###
                   STOP
                   PUBLIC                                                                                                                                 JOHNSON,
BMAN170726   BLM              : 700 C               9 O'Clock Response Area   CREATE   0       0      0      114     0         0           114     B234                                       PUBLIC ASSIST     08/27/17 17:36:25   FIELD          -13271344.506491   ###
                   CONTACT                                                                                                                                GREGORY L
                   TRAFFIC
BMAN170727   BLM              : Gate Road MM 1      Gate Road Response Area   CREATE   0       0      0      220     0         0           220     B235   MARTIN, KODY                        VERBAL WARNING    08/27/17 17:38:37   FIELD          -13275738.571432   ###
                   STOP
                   PUBLIC
BMAN170728   BLM              : 900 B               9 O'Clock Response Area   CREATE   0       0      0      1036    0         0           1036    B232   WATSON, JAMES                       NO ACTION         08/27/17 17:39:25   FIELD          -13270919.883769   ###
                   CONTACT
BMAN170730   BLM   TEST       @930 h:TEST TEST      1                         CREATE   87                    96                            9                                  Jones, demo                       08/27/17 17:42:10   DISPATCH       0                  0
                   PUBLIC
BMAN170729   BLM              : 330 J               3 O'Clock Response Area   CREATE   0       0      0      305     0         0           305     B236   SAWTELL, PETER                      PUBLIC ASSIST     08/27/17 17:43:12   FIELD          -13268999.693157   ###
                   CONTACT
                   TRAFFIC
BMAN170731   BLM              : GATE ROAD MM 1.CA                             CREATE   0       0      0      151     0         0           151     B235   MARTIN, KODY                        VERBAL WARNING    08/27/17 17:50:52   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN170732   BLM              GATE ROAD MM 4                                  CREATE   0       0      0      908     0         0           908     B233   JOHNSON, TAMSEN                     CITATION          08/27/17 18:05:23   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN170733   BLM              : Gate Road MM 1      Gate Road Response Area   CREATE   0       0      0      326     0         0           326     B235   MARTIN, KODY                        VERBAL WARNING    08/27/17 18:12:51   FIELD          -13275738.571432   ###
                   STOP
                   TRAFFIC
BMAN170734   BLM              : Gate Road           Gate Road Response Area   CREATE   0       0      0      226     0         0           226     K241   SPAIN, DAVID                        VERBAL WARNING    08/27/17 18:16:15   FIELD          -13275152.60795    ###
                   STOP


                                                                                                                                                                                                                                               ER00092
                                                                              Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 276 of 499
                                                                                                                              eventSummary

                   PUBLIC
BMAN170735   BLM           : 400 A                         3 O'Clock Response Area   CREATE   0     0     0     490     0        0           490     B242     VIGNESS, JARROD                        PUBLIC ASSIST     08/27/17 18:20:58   FIELD          -13269716.008534   ###
                   CONTACT
                   TRAFFIC
BMAN170736   BLM           : Gate Road MM .5               Gate Road Response Area   CREATE   0     0     0     921     0        0           921     K238     ALBRIGHT, CALVIN                       CITATION          08/27/17 18:23:36   FIELD          -13276584.524898   ###
                   STOP

                   PUBLIC
BMAN170737   BLM              : Gate Road                  Gate Road Response Area   CREATE   0     0     0     146     0        0           146     B235     MARTIN, KODY                           PUBLIC ASSIST     08/27/17 18:27:30   FIELD          -13275152.60795    ###
                   CONTACT
                   TRAFFIC
BMAN170738   BLM              : ENTRANCE RD                                          CREATE   0     0     0     248     0        0           248     B200     TITUS, AARON R                         PUBLIC ASSIST     08/27/17 18:30:25   FIELD          0                  0
                   STOP
                   PUBLIC
BMAN170739   BLM              : 830 I                      9 O'Clock Response Area   CREATE   0     0     0     67      0        0           67      B232     WATSON, JAMES                          PUBLIC ASSIST     08/27/17 18:34:42   FIELD          -13271705.878727   ###
                   CONTACT
                   TRAFFIC
BMAN170740   BLM              : Gate Road                  Gate Road Response Area   CREATE   0     0     0     300     0        0           300     B235     MARTIN, KODY                           VERBAL WARNING    08/27/17 18:35:34   FIELD          -13275152.60795    ###
                   STOP
                   PUBLIC
BMAN170741   BLM              : 515 L                      3 O'Clock Response Area   CREATE   0     0     0     8       0        0           8       B240     FELIX, ERNESTO                         PUBLIC ASSIST     08/27/17 18:36:07   FIELD          -13270878.657229   ###
                   CONTACT
                   TRAFFIC
BMAN170742   BLM              900 WYE                                                CREATE   0     0     0     2843    0        0           2843    B233     JOHNSON, TAMSEN                        VERBAL WARNING    08/27/17 18:38:02   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN170743   BLM              @600 L                       9 O'Clock Response Area   CREATE   0     0     0     4315    0        0           4315    B240     FELIX, ERNESTO                         CITATION          08/27/17 18:40:33   FIELD          -13271603.803235   ###
                   STOP
                   INVESTIG
BMAN170744   BLM              @Gate Actual                 Gate Road Response Area   CREATE   88    455         2223    367                  2135                                Richman, Ashleigh   NO ACTION         08/27/17 18:47:37   911            -13273426.536319   ###
                   ATION
                   TRAFFIC
BMAN170745   BLM              : Gate Road MM 1             Gate Road Response Area   CREATE   0     0     0     1957    0        0           1957    B243     HARRISON, KEVIN                        VERBAL WARNING    08/27/17 18:52:18   FIELD          -13275738.571432   ###
                   STOP
                   TRAFFIC
BMAN170746   BLM              : Gate Road                  Gate Road Response Area   CREATE   0     0     0     2044    0        0           2044    K238     ALBRIGHT, CALVIN                       CITATION          08/27/17 19:07:25   FIELD          -13275152.60795    ###
                   STOP
                   PUBLIC
BMAN170748   BLM              : 715 L                      9 O'Clock Response Area   CREATE   0     0     0     207     0        0           207     B232     WATSON, JAMES                          PUBLIC ASSIST     08/27/17 19:14:48   FIELD          -13272238.345462   ###
                   CONTACT
                   PUBLIC                                                                                                                                     BUCHANAN,
BMAN170749   BLM              : 530 G                      3 O'Clock Response Area   CREATE   0     0     0     180     0        0           180     B246                                            PUBLIC ASSIST     08/27/17 19:15:56   FIELD          -13270899.612884   ###
                   CONTACT                                                                                                                                    STANLEY
                   PUBLIC
BMAN170750   BLM              : Gate Road                  Gate Road Response Area   CREATE   0     0     0     32      0        0           32      B233     JOHNSON, TAMSEN                        PUBLIC ASSIST     08/27/17 19:23:04   FIELD          -13275152.60795    ###
                   CONTACT
                   TRAFFIC                                                                                                                                    MCDONALD,
BMAN170751   BLM              : 630 K                      9 O'Clock Response Area   CREATE   0     0     0     57      0        0           57      B237                                            NO ACTION         08/27/17 19:25:43   FIELD          -13271875.091923   ###
                   STOP                                                                                                                                       MATTHEW
                   TRAFFIC
BMAN170752   BLM              : 530 K                      3 O'Clock Response Area   CREATE   0     0     0     235     0        0           235     B242     VIGNESS, JARROD                        VERBAL WARNING    08/27/17 19:31:37   FIELD          -13271092.48694    ###
                   STOP
                   TRAFFIC
BMAN170753   BLM              900 WYE                                                CREATE   0     0     0     266     0        0           266     B233     JOHNSON, TAMSEN                        VERBAL WARNING    08/27/17 19:37:10   FIELD          0                  0
                   STOP
                   TRAFFIC                                                                                                                                    MCDONALD,
BMAN170754   BLM              : 715 J                      9 O'Clock Response Area   CREATE   0     0     0     560     0        0           560     B237                                            VERBAL WARNING    08/27/17 19:49:11   FIELD          -13272047.230515   ###
                   STOP                                                                                                                                       MATTHEW
                   TRAFFIC
BMAN170755   BLM              : Gate Road MM .5            Gate Road Response Area   CREATE   0     1     1     266     1        1           266     B235     MARTIN, KODY                           VERBAL WARNING    08/27/17 19:56:02   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC
BMAN170756   BLM              : Gate Road MM .5            Gate Road Response Area   CREATE   0     0     0     172     0        0           172     B235     MARTIN, KODY                           NO ACTION         08/27/17 20:04:48   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC
BMAN170757   BLM              : 600 L                      9 O'Clock Response Area   CREATE   0     0     0     319     0        0           319     B242     VIGNESS, JARROD                        VERBAL WARNING    08/27/17 20:08:04   FIELD          -13271603.803235   ###
                   STOP
                   PUBLIC
BMAN170758   BLM              : GATE ROAD MM 4                                       CREATE   0     0     0     13      0        0           13      K241     SPAIN, DAVID                           PUBLIC ASSIST     08/27/17 20:11:16   FIELD          0                  0
                   CONTACT
                   TRAFFIC
BMAN170759   BLM              : Gate Road MM .5            Gate Road Response Area   CREATE   0     0     0     523     0        0           523     B235     MARTIN, KODY                           VERBAL WARNING    08/27/17 20:12:21   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC
BMAN170760   BLM              : 630 L                      9 O'Clock Response Area   CREATE   0     0     0     379     0        0           379     B242     VIGNESS, JARROD                        VERBAL WARNING    08/27/17 20:16:08   FIELD          -13271958.758475   ###
                   STOP
                   TRAFFIC
BMAN170761   BLM              630 WYE                      9 O'Clock Response Area   CREATE   0     0     0     2688    0        0           2688    B353     CULVER, STEVON                         CITATION          08/27/17 20:41:17   FIELD          -13271958.758475   ###
                   STOP
                   TRAFFIC
BMAN170762   BLM              : 630 L                      9 O'Clock Response Area   CREATE   0     0     0     551     0        0           551     B355     RUSSELL, DAVID W                       VERBAL WARNING    08/27/17 20:43:01   FIELD          -13271958.758475   ###
                   STOP
                                                                                                                                                                                 ROBERSON,
BMAN170764   BLM   FIRE       @Restrooms Deep Playa 2 side 3 O'Clock Response Area   CREATE   322   869         2880    547                  2558    P368     HOWELL, THOMAS                         CANCEL            08/27/17 20:49:40   DISPATCH       -13267867.926862   ###
                                                                                                                                                                                 LAUREN
                   TRAFFIC
BMAN170763   BLM              Gate Road GREETERS GATE                                CREATE   0     0     0     7248    0        0           7248    B351     LIND, ROBERT R                         CITATION          08/27/17 20:54:51   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN170765   BLM              : 630 I                      9 O'Clock Response Area   CREATE   0     0     0     1399    0        0           1399    B245     PURDY, KEVIN                           VERBAL WARNING    08/27/17 21:00:33   FIELD          -13271708.310507   ###
                   STOP
                                                                                                                                                              CUNNINGHAM,
BMAN170766   BLM   FIRE       @300 Es                      3 O'clock Response Area   CREATE   121   171   252   1237    50       131         1116    B364                        Holmes, Allison     CANCEL            08/27/17 21:06:03   911            -13269311.699042   ###
                                                                                                                                                              STEVE
                   TRAFFIC                                                                                                                                    MCDONALD,
BMAN170767   BLM              : 530 L                                                CREATE   0     0     0     355     0        0           355     B237                                            VERBAL WARNING    08/27/17 21:12:58   FIELD          0                  0
                   STOP                                                                                                                                       MATTHEW
                                                                                                                                                                                 ROBERSON,           ZZ CLEAR
BMAN170769   BLM   TEST       THE ENTRANCE                 3 O'clock Response Area   CREATE   49                343                          294                                                                       08/27/17 21:13:09   DISPATCH       0                  0
                                                                                                                                                                                 LAUREN              DEPRACATED
                   TRAFFIC
BMAN170768   BLM              : 730 L                      9 O'Clock Response Area   CREATE   0     0     0     5129    0        0           5129    B236     SAWTELL, PETER                         CITATION          08/27/17 21:13:28   FIELD          -13272257.127033   ###
                   STOP
                   PUBLIC
BMAN170770   BLM              : 630 L                      9 O'Clock Response Area   CREATE   0     0     0     4       0        0           4       B355     RUSSELL, DAVID W                       PUBLIC ASSIST     08/27/17 21:14:10   FIELD          -13271958.758475   ###
                   CONTACT
                   PUBLIC
BMAN170771   BLM              : 630 L                      9 O'Clock Response Area   CREATE   0     0     0     15      0        0           15      B355     RUSSELL, DAVID W                       PUBLIC ASSIST     08/27/17 21:14:17   FIELD          -13271958.758475   ###
                   CONTACT
                   TRAFFIC
BMAN170772   BLM              : 400 E                      3 O'Clock Response Area   CREATE   0     0     0     1212    0        0           1212    B361     ZOHOVETZ, PAUL                         WRITTEN WARNING   08/27/17 21:18:12   FIELD          -13269616.937077   ###
                   STOP
                   PUBLIC
BMAN170773   BLM              : 500 AIRPORT                                          CREATE   0     0     0     368     0        0           368     K362     ESTRADA, MICHELE                       PUBLIC ASSIST     08/27/17 21:21:27   FIELD          0                  0
                   CONTACT
                   TRAFFIC
BMAN170774   BLM              : 630 L                      9 O'Clock Response Area   CREATE   0     0     0     255     0        0           255     B355     RUSSELL, DAVID W                       NO ACTION         08/27/17 21:21:59   FIELD          -13271958.758475   ###
                   STOP
                   TRAFFIC                                                                                                                                                                           VERBAL WARNING
BMAN170775   BLM              : 630 L                      9 O'Clock Response Area   CREATE   0     0     0     255     0        0           255     B353     CULVER, STEVON                                           08/27/17 21:24:18   FIELD          -13271958.758475   ###
                   STOP                                                                                                                                                                              RPT
                   TRAFFIC
BMAN170776   BLM              : 630 L                      9 O'Clock Response Area   CREATE   0     0     0     529     0        0           529     B355     RUSSELL, DAVID W                       WRITTEN WARNING   08/27/17 21:26:35   FIELD          -13271958.758475   ###
                   STOP
                   TRAFFIC                                                                                                                                    MCDONALD,
BMAN170777   BLM              : 530 L                      3 O'Clock Response Area   CREATE   0     0     0     314     0        0           314     B237                                            VERBAL WARNING    08/27/17 21:26:48   FIELD          -13271140.935021   ###
                   STOP                                                                                                                                       MATTHEW
                   TRAFFIC                                                                                                                                                                           VERBAL WARNING
BMAN170778   BLM              : 615 L                      9 O'Clock Response Area   CREATE   0     0     0     405     0        0           405     B353     CULVER, STEVON                                           08/27/17 21:31:30   FIELD          -13271796.477667   ###
                   STOP                                                                                                                                                                              RPT
                   TRAFFIC
BMAN170779   BLM              : Gate Road MM .5            Gate Road Response Area   CREATE   0     0     0     242     0        0           242     B242     VIGNESS, JARROD                        VERBAL WARNING    08/27/17 21:37:55   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC
BMAN170780   BLM              : 630 L                      9 O'Clock Response Area   CREATE   0     0     0     883     0        0           883     B355     RUSSELL, DAVID W                       VERBAL WARNING    08/27/17 21:38:42   FIELD          -13271958.758475   ###
                   STOP
                   TRAFFIC                                                                                                                                    MCDONALD,
BMAN170781   BLM              : 530 L                      3 O'Clock Response Area   CREATE   0     0     0     487     0        0           487     B237                                            VERBAL WARNING    08/27/17 21:39:50   FIELD          -13271140.935021   ###
                   STOP                                                                                                                                       MATTHEW
                   TRAFFIC                                                                                                                                    LASHER, NICHOLAS
BMAN170782   BLM              : 815 K                      9 O'Clock Response Area   CREATE   0     0     0     42      0        0           42      B356                                            NO ACTION         08/27/17 21:42:36   FIELD          -13271996.650694   ###
                   STOP                                                                                                                                       S
                   PUBLIC
BMAN170783   BLM              : 500 G                      3 O'Clock Response Area   CREATE   0     0     0     15447   0        0           15447   B361     ZOHOVETZ, PAUL                         REPORT            08/27/17 21:44:41   FIELD          -13270476.347604   ###
                   CONTACT
                   TRAFFIC
BMAN170784   BLM              : 545 L                      3 O'Clock Response Area   CREATE   0     0     0     2984    0        0           2984    C115     BOYER, DANIEL                          CITATION          08/27/17 21:46:34   FIELD          -13271384.035625   ###
                   STOP
                   TRAFFIC                                                                                                                                                                           VERBAL WARNING
BMAN170785   BLM              : Gate Road MM 2             Gate Road Response Area   CREATE   0     0     0     811     0        0           811     B353     CULVER, STEVON                                           08/27/17 21:47:22   FIELD          -13274743.6442     ###
                   STOP                                                                                                                                                                              RPT
                   TRAFFIC
BMAN170786   BLM              : Gate Road MM .5            Gate Road Response Area   CREATE   0     0     0     517     0        0           517     B242     VIGNESS, JARROD                        VERBAL WARNING    08/27/17 21:48:47   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC
BMAN170787   BLM              : Gate Road MM .5            Gate Road Response Area   CREATE   0     0     0     169     0        0           169     B231     BOONE, TRENT                           VERBAL WARNING    08/27/17 21:49:34   FIELD          -13276584.524898   ###
                   STOP
                   PUBLIC                                                                                                                                     CUNNINGHAM,
BMAN170788   BLM              : 500 I                      3 O'Clock Response Area   CREATE   0     0     0     17      0        0           17      B364                                            PUBLIC ASSIST     08/27/17 21:56:20   FIELD          -13270526.408403   ###
                   CONTACT                                                                                                                                    STEVE
                                                                                                                                                              MCDONALD,
BMAN170789   BLM   ASSIST     @430 K                       3 O'clock Response Area   CREATE   51    178   368   2512    127      317         2461    B237                        Holmes, Allison     PUBLIC ASSIST     08/27/17 21:57:01   911            -13270022.510853   ###
                                                                                                                                                              MATTHEW
                   TRAFFIC                                                                                                                                    BUCHANAN,
BMAN170790   BLM              : Gate Road MM .5            Gate Road Response Area   CREATE   0     0     0     107     0        0           107     B246                                            VERBAL WARNING    08/27/17 21:59:47   FIELD          -13276584.524898   ###
                   STOP                                                                                                                                       STANLEY
                   TRAFFIC
BMAN170791   BLM              the wye                                                CREATE   0     0     0     464     0        0           464     B353     CULVER, STEVON                         VERBAL WARNING    08/27/17 22:05:02   FIELD          0                  0
                   STOP
                   TRAFFIC                                                                                                                                    BUCHANAN,
BMAN170792   BLM              : Point 5                    3 O'Clock Response Area   CREATE   0     0     0     159     0        0           159     B246                                            VERBAL WARNING    08/27/17 22:09:24   FIELD          -13270521.171002   ###
                   STOP                                                                                                                                       STANLEY
                   TRAFFIC
BMAN170793   BLM              : 630 I                      9 O'Clock Response Area   CREATE   0     0     0     285     0        0           285     B235     MARTIN, KODY                           VERBAL WARNING    08/27/17 22:10:07   FIELD          -13271708.310507   ###
                   STOP
                   TRAFFIC
BMAN170794   BLM              : Gate Road MM 1             Gate Road Response Area   CREATE   0     0     0     502     0        0           502     B367     HAWKINS, TRAVIS                        VERBAL WARNING    08/27/17 22:11:06   FIELD          -13275738.571432   ###
                   STOP
                   TRAFFIC
BMAN170795   BLM              : 645 L                      9 O'Clock Response Area   CREATE   0     0     0     495     0        0           495     B355     RUSSELL, DAVID W                       VERBAL WARNING    08/27/17 22:15:16   FIELD          -13272087.871492   ###
                   STOP
                   TRAFFIC
BMAN170796   BLM              : 630 L                      9 O'Clock Response Area   CREATE   0     0     0     4841    0        0           4841    I358     NARDINGER, JOE                         CITATION          08/27/17 22:17:32   FIELD          -13271958.758475   ###
                   STOP
                   TRAFFIC
BMAN170797   BLM              : Gate Road                  Gate Road Response Area   CREATE   0     0     0     241     0        0           241     B231     BOONE, TRENT                           VERBAL WARNING    08/27/17 22:23:32   FIELD          -13275152.60795    ###
                   STOP
                   TRAFFIC
BMAN170798   BLM              : Gate Road MM .5            Gate Road Response Area   CREATE   0     0     0     204     0        0           204     CHIEF2   MCGRATH, KEITH                         VERBAL WARNING    08/27/17 22:29:08   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC                                                                                                                                    LASHER, NICHOLAS                       VERBAL WARNING
BMAN170799   BLM              : 630 L                      9 O'Clock Response Area   CREATE   0     0     0     193     0        0           193     B356                                                              08/27/17 22:30:47   FIELD          -13271958.758475   ###
                   STOP                                                                                                                                       S                                      RPT
                   TRAFFIC
BMAN170800   BLM              : Gate Road MM .5            Gate Road Response Area   CREATE   0     0     0     113     0        0           113     B242     VIGNESS, JARROD                        VERBAL WARNING    08/27/17 22:32:03   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC                                                                                                                                                                           VERBAL WARNING
BMAN170801   BLM              : Gate Road MM .5            Gate Road Response Area   CREATE   0     0     0     2572    0        0           2572    B231     BOONE, TRENT                                             08/27/17 22:36:51   FIELD          -13276584.524898   ###
                   STOP                                                                                                                                                                              RPT
                   TRAFFIC
BMAN170802   BLM              : 630 K                      9 O'Clock Response Area   CREATE   0     0     0     691     0        0           691                                                     VERBAL WARNING    08/27/17 22:39:30   FIELD          -13271875.091923   ###
                   STOP
                   TRAFFIC
BMAN170803   BLM              : Gate Road MM .5            Gate Road Response Area   CREATE   0     0     0     437     0        0           437     B242     VIGNESS, JARROD                        VERBAL WARNING    08/27/17 22:40:16   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC                                                                                                                                    LASHER, NICHOLAS                       VERBAL WARNING
BMAN170804   BLM              : 630 L                      9 O'Clock Response Area   CREATE   0     0     0     259     0        0           259     B356                                                              08/27/17 22:43:52   FIELD          -13271958.758475   ###
                   STOP                                                                                                                                       S                                      RPT
                   PUBLIC
BMAN170805   BLM              : 515 L                      3 O'Clock Response Area   CREATE   0     0     0     6       0        0           6       B230     SONES, BRAD                            PUBLIC ASSIST     08/27/17 22:44:55   FIELD          -13270878.657229   ###
                   CONTACT
                   TRAFFIC                                                                                                                                    BUCHANAN,
BMAN170806   BLM              : Gate Road MM .5            Gate Road Response Area   CREATE   0     0     0     136     0        0           136     B246                                            VERBAL WARNING    08/27/17 22:45:28   FIELD          -13276584.524898   ###
                   STOP                                                                                                                                       STANLEY
                   TRAFFIC
BMAN170807   BLM              : 645 L                      9 O'Clock Response Area   CREATE   0     0     0     1116    0        0           1116    B355     RUSSELL, DAVID W                       WRITTEN WARNING   08/27/17 22:48:32   FIELD          -13272087.871492   ###
                   STOP
                   PUBLIC
BMAN170808   BLM              : 515 L                      3 O'Clock Response Area   CREATE   0     0     0     8       0        0           8       B233     JOHNSON, TAMSEN                        PUBLIC ASSIST     08/27/17 22:49:41   FIELD          -13270878.657229   ###
                   CONTACT
                   TRAFFIC
BMAN170809   BLM              : Gate Road MM .5            Gate Road Response Area   CREATE   0     0     0     2580    0        0           2580    B242     VIGNESS, JARROD                        WRITTEN WARNING   08/27/17 22:52:24   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC                                                                                                                                    WOYCHOWSKI,
BMAN170810   BLM              : 530 L                      3 O'Clock Response Area   CREATE   0     0     0     193     0        0           193     B360                                            VERBAL WARNING    08/27/17 22:52:47   FIELD          -13271140.935021   ###
                   STOP                                                                                                                                       JOHN
                   PUBLIC                                                                                                                                     JOHNSON,
BMAN170811   BLM              : 4 ES                                                 CREATE   0     0     0     11      0        0           11      B234                                            PUBLIC ASSIST     08/27/17 23:08:57   FIELD          0                  0
                   CONTACT                                                                                                                                    GREGORY L
                   TRAFFIC                                                                                                                                    WOYCHOWSKI,
BMAN170812   BLM              0600 WYE                                               CREATE   0     0     0     622     0        0           622     B360                                            WRITTEN WARNING   08/27/17 23:11:21   FIELD          0                  0
                   STOP                                                                                                                                       JOHN
                   TRAFFIC
BMAN170813   BLM              @The Fallopian Tubes         9 O'Clock Response Area   CREATE   0     0     0     503     0        0           503     B353     CULVER, STEVON                         VERBAL WARNING    08/27/17 23:13:02   FIELD          -13271806.671787   ###
                   STOP
                                                                                                                                                              CUNNINGHAM,
BMAN170814   BLM   ASSAULT : Nearest: @10 2400M            9 O'Clock Response Area   COPY     233   229   423   4438    229      423         4438    B364                        Bilbao, Marcos      REPORT            08/27/17 23:16:46   DISPATCH       -119.20884086      40.8
                                                                                                                                                              STEVE
                   TRAFFIC
BMAN170815   BLM           : ENTRANCE L                                              CREATE   0     1     1     343     1        1           343     B351     LIND, ROBERT R                         VERBAL WARNING    08/27/17 23:20:59   FIELD          0                  0
                   STOP
                   PUBLIC
BMAN170816   BLM           : 437 L                                                   CREATE   0     0     0     1099    0        0           1099    C115     BOYER, DANIEL                          PUBLIC ASSIST     08/27/17 23:21:11   FIELD          0                  0
                   CONTACT
                   TRAFFIC                                                                                                                                    WOYCHOWSKI,
BMAN170817   BLM           : 600 WYE                                                 CREATE   0     0     0     530     0        0           530     B360                                            VERBAL WARNING    08/27/17 23:22:08   FIELD          0                  0
                   STOP                                                                                                                                       JOHN
                                                                                                                                                                                                                                                      ER00093
                                                                              Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 277 of 499
                                                                                                                                eventSummary

                   TRAFFIC
BMAN170818   BLM             : 515 L                       3 O'Clock Response Area   CREATE   0      0     0     500      0        0           500      B235   MARTIN, KODY                         VERBAL WARNING    08/27/17 23:23:06   FIELD          -13270878.657229   ###
                   STOP
                   PUBLIC
BMAN170819   BLM             : 545 L                       3 O'Clock Response Area   CREATE   0      0     0     77026    0        0           77026    B353   CULVER, STEVON                       CANCEL            08/27/17 23:23:31   FIELD          -13271384.035625   ###
                   CONTACT
                   PUBLIC
BMAN170820   BLM             : 515 C                       3 O'Clock Response Area   CREATE   0      0     0     527      0        0           527      B366   MEUTH, GREGORY                       NO ACTION         08/27/17 23:24:03   FIELD          -13270545.976371   ###
                   CONTACT
                   PUBLIC
BMAN170821   BLM             : ENTRANCE L                                            CREATE   0      0     0     350      0        0           350      B351   LIND, ROBERT R                       PUBLIC ASSIST     08/27/17 23:28:29   FIELD          0                  0
                   CONTACT
                   TRAFFIC
BMAN170822   BLM             : 645 L                       9 O'Clock Response Area   CREATE   0      0     0     286      0        0           286      B355   RUSSELL, DAVID W                     NO ACTION         08/27/17 23:33:20   FIELD          -13272087.871492   ###
                   STOP
                   TRAFFIC                                                                                                                                     BUCHANAN,
BMAN170823   BLM             : Gate Road MM 1.5            Gate Road Response Area   CREATE   0      0     0     191      0        0           191      B246                                        VERBAL WARNING    08/27/17 23:38:39   FIELD          -13275238.446166   ###
                   STOP                                                                                                                                        STANLEY
                   TRAFFIC
BMAN170824   BLM             : Gate Road MM 2              Gate Road Response Area   CREATE   0      0     0     170      0        0           170      B231   BOONE, TRENT                         VERBAL WARNING    08/27/17 23:38:46   FIELD          -13274743.6442     ###
                   STOP
                   PUBLIC
BMAN170825   BLM             : 630 C                       9 O'Clock Response Area   CREATE   0      0     0     221      0        0           221      I405   APLEY, PATRICK                       PUBLIC ASSIST     08/27/17 23:39:04   FIELD          -13271207.946902   ###
                   CONTACT
BMAN170827   BLM   ASSAULT @Ranger HQ                      3 O'clock Response Area   CREATE   79     267   702   10102    188      623         10023    C112   PAREDES-NIETO,   Bilbao, Marcos      ARREST            08/27/17 23:43:41   911            -13270580.971021   ###
                                                                                                                                                               ALFREDO
                   TRAFFIC                                                                                                                                     LASHER, NICHOLAS
BMAN170826   BLM             : 630 L                       9 O'Clock Response Area   CREATE   0      0     0     218      0        0           218      B356                                        VERBAL WARNING    08/27/17 23:44:04   FIELD          -13271958.758475   ###
                   STOP                                                                                                                                        S
                   TRAFFIC
BMAN170828   BLM             @Gate Road MM .5              Gate Road Response Area   CREATE   0      0     0     217      0        0           217      B242   VIGNESS, JARROD                      VERBAL WARNING    08/27/17 23:46:44   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC
BMAN170829   BLM             : 645 L                       9 O'Clock Response Area   CREATE   0      0     0     641      0        0           641      B355   RUSSELL, DAVID W                     VERBAL WARNING    08/27/17 23:48:22   FIELD          -13272087.871492   ###
                   STOP
                   TRAFFIC
BMAN170830   BLM             @Gate Road MM .5              Gate Road Response Area   CREATE   0      0     0     268      0        0           268      B367   HAWKINS, TRAVIS                      VERBAL WARNING    08/27/17 23:48:38   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC
BMAN170831   BLM             : Gate Road MM 1              Gate Road Response Area   CREATE   0      0     0     1890     0        0           1890     B231   BOONE, TRENT                         VERBAL WARNING    08/27/17 23:58:38   FIELD          -13275738.571432   ###
                   STOP
                   TRAFFIC
BMAN170832   BLM             : Gate Road MM 5              Gate Road Response Area   CREATE   0      0     0     4320     0        0           4320     K238   ALBRIGHT, CALVIN                     CITATION          08/28/17 00:00:02   FIELD          -13275238.446166   ###
                   STOP
BMAN170833   BLM   ASSAULT @Gate Road                      Gate Road Response Area   CREATE   76     100   100   343      24       24          267      C112   PAREDES-NIETO,      GOWDY, LUCY                        08/28/17 00:01:50   DISPATCH       -13275152.60795    ###
                                                                                                                                                               ALFREDO
                   TRAFFIC
BMAN170834   BLM             : Gate Road MM .5             Gate Road Response Area   CREATE   0      0     0     641      0        0           641      B242   VIGNESS, JARROD                      VERBAL WARNING    08/28/17 00:03:51   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC                                                                                                                                     LASHER, NICHOLAS
BMAN170835   BLM             : 615 L                       9 O'Clock Response Area   CREATE   0      0     0     1279     0        0           1279     B356                                        CITATION          08/28/17 00:05:35   FIELD          -13271796.477667   ###
                   STOP                                                                                                                                        S
                   TRAFFIC
BMAN170836   BLM             : 645 L                       9 O'Clock Response Area   CREATE   0      0     0     499      0        0           499      B355   RUSSELL, DAVID W                     NO ACTION         08/28/17 00:07:24   FIELD          -13272087.871492   ###
                   STOP
                                                           Outside Event Response
BMAN170837   BLM   ASSAULT mm7 on co rd 34                                           CREATE   35     458   921   6709     423      886         6674     B361   ZOHOVETZ, PAUL      GOWDY, LUCY      PUBLIC ASSIST     08/28/17 00:09:53   DISPATCH
                                                           Area
BMAN170838   BLM   ASSAULT @645 I                          9 O'Clock Response Area   COPY     1606   109   261   2469     109      261         2469     B354   FISCHER, SCOTT      Bilbao, Marcos   NO ACTION         08/28/17 00:18:32   DISPATCH       -13271820.756756   ###
                   PUBLIC
BMAN170839   BLM             : 330 H                       3 O'Clock Response Area   CREATE   0      0     0     1787     0        0           1787     B232   WATSON, JAMES                        PUBLIC ASSIST     08/28/17 00:19:02   FIELD          -13269095.655322   ###
                   CONTACT
                   TRAFFIC
BMAN170840   BLM             : Gate Road MM .5             Gate Road Response Area   CREATE   0      0     0     573      0        0           573      B231   BOONE, TRENT                         VERBAL WARNING    08/28/17 00:21:39   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC
BMAN170841   BLM             : GATE RD .7                                            CREATE   0      0     0     132      0        0           132      B367   HAWKINS, TRAVIS                      VERBAL WARNING    08/28/17 00:30:11   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN170842   BLM             : 415 L                       3 O'Clock Response Area   CREATE   0      0     0     228      0        0           228      B235   MARTIN, KODY                         VERBAL WARNING    08/28/17 00:33:25   FIELD          -13269730.789161   ###
                   STOP
                   TRAFFIC
BMAN170843   BLM             : Gate Road MM .5             Gate Road Response Area   CREATE   0      0     0     252      0        0           252      B231   BOONE, TRENT                         VERBAL WARNING    08/28/17 00:34:42   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC
BMAN170844   BLM             : Gate Road MM .5             Gate Road Response Area   CREATE   0      0     0     247      0        0           247      B231   BOONE, TRENT                         VERBAL WARNING    08/28/17 00:39:28   FIELD          -13276584.524898   ###
                   STOP

                   TRAFFIC
BMAN170845   BLM             : Gate Road MM .5             Gate Road Response Area   CREATE   0      0     0     310      0        0           310      B242   VIGNESS, JARROD                      VERBAL WARNING    08/28/17 00:46:52   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC
BMAN170846   BLM             : Gate Road MM .5             Gate Road Response Area   CREATE   0      0     0     478      0        0           478      B231   BOONE, TRENT                         VERBAL WARNING    08/28/17 00:50:00   FIELD          -13276584.524898   ###
                   STOP
                   PUBLIC                                                                                                                                      JOHNSON,
BMAN170847   BLM             : 500 K                       3 O'Clock Response Area   CREATE   0      0     0     12       0        0           12       B234                                        PUBLIC ASSIST     08/28/17 00:53:36   FIELD          -13270576.467993   ###
                   CONTACT                                                                                                                                     GREGORY L
                   PUBLIC
BMAN170848   BLM             @Greeters                     9 O'Clock Response Area   CREATE   0      0     0     4616     0        0           4616     B366   MEUTH, GREGORY                       REPORT            08/28/17 00:54:54   FIELD          -13271892.601951   ###
                   CONTACT
                   TRAFFIC                                                                                                                                                                          VERBAL WARNING
BMAN170849   BLM             : Gate Road                   Gate Road Response Area   CREATE   0      0     0     1433     0        0           1433     B231   BOONE, TRENT                                           08/28/17 01:07:49   FIELD          -13275152.60795    ###
                   STOP                                                                                                                                                                             RPT
                   TRAFFIC
BMAN170850   BLM             : Gate Road MM 1.5            Gate Road Response Area   CREATE   0      0     0     380      0        0           380      B231   BOONE, TRENT                         VERBAL WARNING    08/28/17 01:32:13   FIELD          -13275238.446166   ###
                   STOP
                   PUBLIC
BMAN170851   BLM             : 12MI & PAVEMENT                                       CREATE   0      0     0     184825   0        0           184825   P368   HOWELL, THOMAS                       NO ACTION         08/28/17 01:55:47   FIELD          0                  0
                   CONTACT
                   PUBLIC                                                                                                                                                                           VERBAL WARNING
BMAN170852   BLM             12 MI GATE                                              CREATE   0      0     0     1392     0        0           1392     P368   HOWELL, THOMAS                                         08/28/17 01:56:07   FIELD          0                  0
                   CONTACT                                                                                                                                                                          RPT
                   TRESPAS
BMAN170853   BLM             @Ranger HQ                    3 O'clock Response Area   CREATE   156    375   876   6845     219      720         6689     B354   FISCHER, SCOTT      Bilbao, Marcos   LE ASSIST         08/28/17 02:04:10   DISPATCH       -13270580.971021   ###
                   S
                   TRAFFIC
BMAN170854   BLM             : 815 L                       9 O'Clock Response Area   CREATE   0      0     0     487      0        0           487      B236   SAWTELL, PETER                       VERBAL WARNING    08/28/17 02:10:43   FIELD          -13272085.721605   ###
                   STOP
                   TRAFFIC
BMAN170855   BLM             : 530 L                       3 O'Clock Response Area   CREATE   0      0     0     487      0        0           487      B242   VIGNESS, JARROD                      VERBAL WARNING    08/28/17 02:51:35   FIELD          -13271140.935021   ###
                   STOP
                   TRAFFIC                                                                                                                                     LASHER, NICHOLAS
BMAN170856   BLM             : Gate Road MM 2              Gate Road Response Area   CREATE   0      0     0     1037     0        0           1037     B356                                        CITATION          08/28/17 02:54:55   FIELD          -13274743.6442     ###
                   STOP                                                                                                                                        S
BMAN170857   BLM   ASSIST    @Rampart                      3 O'clock Response Area   CREATE   22     30    316   2051     8        294         2029     B232   WATSON, JAMES       LOVELL, HALEY    NO ACTION         08/28/17 02:55:19   DISPATCH       -13270445.260741   ###
                   TRAFFIC
BMAN170858   BLM             entrance rd                                             CREATE   0      0     0     7083     0        0           7083     B355   RUSSELL, DAVID W                     CITATION          08/28/17 03:13:55   FIELD          0                  0
                   STOP
                   TRAFFIC                                                                                                                                     LASHER, NICHOLAS
BMAN170859   BLM             : Gate Road MM 1              Gate Road Response Area   CREATE   0      0     0     387      0        0           387      B356                                        VERBAL WARNING    08/28/17 03:23:22   FIELD          -13275738.571432   ###
                   STOP                                                                                                                                        S
                   TRAFFIC
BMAN170860   BLM             : 530 L                       3 O'Clock Response Area   CREATE   0      0     0     215      0        0           215      B350   JENSEN, WESLEY                       VERBAL WARNING    08/28/17 03:56:17   FIELD          -13271140.935021   ###
                   STOP
                   PUBLIC
BMAN170861   BLM             CONTACT STATION                                         CREATE   0      0     0     25       0        0           25       I358   NARDINGER, JOE                       PUBLIC ASSIST     08/28/17 04:01:10   FIELD          0                  0
                   CONTACT
                   TRAFFIC
BMAN170862   BLM             : 630 L                       9 O'Clock Response Area   CREATE   0      0     0     364      0        0           364      B367   HAWKINS, TRAVIS                      VERBAL WARNING    08/28/17 04:14:29   FIELD          -13271958.758475   ###
                   STOP
BMAN170863   BLM   ASSAULT @900 D                          9 O'clock Response Area   CREATE   70     148   548   5068     78       478         4998     B367   HAWKINS, TRAVIS     Bilbao, Marcos   REPORT            08/28/17 04:21:07   911            -13271055.811821   ###
                   PUBLIC
BMAN170864   BLM           : BLM Mobile Command Center     3 O'Clock Response Area   CREATE   0      0     0     16       0        0           16       C119   COBB, CHARLES                        PUBLIC ASSIST     08/28/17 04:27:49   FIELD          -13270376.294966   ###
                   CONTACT
                                                                                                                                                               CUNNINGHAM,
BMAN170865   BLM   ASSAULT @730 C: Do More Now             9 O'Clock Response Area   COPY     644    141   444   3701     141      444         3701     B364                       Bilbao, Marcos   REPORT            08/28/17 04:29:38   911            -13271390.775649   ###
                                                                                                                                                               STEVE
BMAN170866   BLM   ASSIST    : 1000 G                      9 O'Clock Response Area   CREATE   0      0     0     217      0        0           217      K362   ESTRADA, MICHELE                                       08/28/17 04:45:07   FIELD          -13270471.684877   ###
                   TRESPAS
BMAN170867   BLM             : Nearest: @USS Camp          9 O'clock Response Area   CREATE   58     215   395   26987    157      337         26929    B122   ENTRICAN, DARREN Bilbao, Marcos                        08/28/17 05:06:22   911            -119.229106346     40.8
                   S
                   PUBLIC
BMAN170868   BLM             : WESTERN VORTEX                                        CREATE   0      0     0     136      0        0           136      P128   FONKEN, PETER                        NO ACTION         08/28/17 05:16:41   FIELD          0                  0
                   CONTACT
                   PUBLIC                                                                                                                                      BRASINGTON,
BMAN170869   BLM             : Zendo 3                     3 O'Clock Response Area   CREATE   0      0     0     58378    0        0           58378    B118                                        PUBLIC ASSIST     08/28/17 05:25:25   FIELD          -13269047.239906   ###
                   CONTACT                                                                                                                                     PATRICK
                   PUBLIC
BMAN170870   BLM             : BLM Mobile Command Center   3 O'Clock Response Area   CREATE   0      0     0     14       0        0           14       B353   CULVER, STEVON                       PUBLIC ASSIST     08/28/17 05:28:29   FIELD          -119.209535        40.8
                   CONTACT
                   PUBLIC
BMAN170871   BLM             : mobile command                                        CREATE   0      0     0     39       0        0           39       B353   CULVER, STEVON                       PUBLIC ASSIST     08/28/17 05:28:56   FIELD          0                  0
                   CONTACT
                   PUBLIC
BMAN170872   BLM             : BLM Mobile Command Center   3 O'Clock Response Area   CREATE   0      0     0     26       0        0           26       B353   CULVER, STEVON                       PUBLIC ASSIST     08/28/17 05:29:45   FIELD          -13270376.294966   ###
                   CONTACT
                   TRAFFIC
BMAN170873   BLM             : 800 L                       9 O'Clock Response Area   CREATE   0      1     1     238      1        1           238      B365   AZAR, JONATHAN J.                    NO ACTION         08/28/17 05:32:43   FIELD          -13272180.159371   ###
                   STOP
                   PUBLIC                                  Outside Event Response
BMAN170874   BLM             : 3 Mile Access                                         CREATE   0      0     0     1594     0        0           1594     510    BLACK, DALTON                        PUBLIC ASSIST     08/28/17 05:47:57   FIELD          -13286069.044078   ###
                   CONTACT                                 Area
                   PUBLIC
BMAN170875   BLM             : Gate Road                   Gate Road Response Area   CREATE   0      0     0     33       0        0           33       I358   NARDINGER, JOE                       PUBLIC ASSIST     08/28/17 06:19:57   FIELD          -13275152.60795    ###
                   CONTACT
                   PUBLIC
BMAN170876   BLM             : 630 K                       9 O'Clock Response Area   CREATE   0      0     0     618      0        0           618      I118   BARNES, DANIEL                       PUBLIC ASSIST     08/28/17 06:28:33   FIELD          -13271875.091923   ###
                   CONTACT
                   TRAFFIC
BMAN170877   BLM             @Greeters                     9 O'Clock Response Area   CREATE   0      0     0     343      0        0           343      B127   MACHLER, FRANK                       VERBAL WARNING    08/28/17 06:37:23   FIELD          -13271892.601951   ###
                   STOP
                   PUBLIC
BMAN170878   BLM             : 845 K                       9 O'Clock Response Area   CREATE   0      0     0     8        0        0           8        I118   BARNES, DANIEL                       PUBLIC ASSIST     08/28/17 06:42:52   FIELD          -13271716.545895   ###
                   CONTACT
                   TRAFFIC
BMAN170879   BLM             : GATE RD MM 4                                          CREATE   0      0     0     355      0        0           355      B127   MACHLER, FRANK                       NO ACTION         08/28/17 06:46:02   FIELD          0                  0
                   STOP
                   PUBLIC
BMAN170880   BLM             : 545 L                       3 O'Clock Response Area   CREATE   0      0     0     16       0        0           16       B125   CASTRO, JUSTIN                       PUBLIC ASSIST     08/28/17 06:47:40   FIELD          -13271384.035625   ###
                   CONTACT
                   TRAFFIC
BMAN170881   BLM             : Greeters                    9 O'Clock Response Area   CREATE   0      0     0     213      0        0           213      B127   MACHLER, FRANK                       NO ACTION         08/28/17 06:52:08   FIELD          -13271892.601951   ###
                   STOP
                   TRAFFIC
BMAN170882   BLM             : 1000 Es                     9 O'Clock Response Area   CREATE   0      0     0     1000     0        0           1000     B112   BIERK, JOHN                          CITATION          08/28/17 06:58:24   FIELD          -13270277.559846   ###
                   STOP
                   TRAFFIC
BMAN170883   BLM             : Greeters                    9 O'Clock Response Area   CREATE   0      0     0     498      0        0           498      B127   MACHLER, FRANK                       NO ACTION         08/28/17 07:01:48   FIELD          -13271892.601951   ###
                   STOP
                   TRAFFIC
BMAN170884   BLM             : 530 L                       3 O'Clock Response Area   CREATE   0      0     0     3039     0        0           3039     B116   GONZALEZ, RENE                       CITATION          08/28/17 07:07:19   FIELD          -13271140.935021   ###
                   STOP
                   PUBLIC
BMAN170885   BLM             : 300 Es                      3 O'Clock Response Area   CREATE   0      0     0     31       0        0           31       B122   ENTRICAN, DARREN                     PUBLIC ASSIST     08/28/17 07:10:19   FIELD          -13269311.699042   ###
                   CONTACT
                   TRAFFIC
BMAN170886   BLM             : 645 L                       9 O'Clock Response Area   CREATE   0      0     0     107      0        0           107      B123   BOXX, MELISSA J                      NO ACTION         08/28/17 07:10:21   FIELD          -13272087.871492   ###
                   STOP
                   PUBLIC
BMAN170887   BLM             : 330 Es                      3 O'Clock Response Area   CREATE   0      0     0     7        0        0           7        B117   ROMERO, CLAYTON                      PUBLIC ASSIST     08/28/17 07:10:57   FIELD          -13269519.527942   ###
                   CONTACT
                   PUBLIC
BMAN170888   BLM             : 330 Es                      3 O'Clock Response Area   CREATE   0      0     0     5        0        0           5        B117   ROMERO, CLAYTON                      PUBLIC ASSIST     08/28/17 07:11:07   FIELD          -13269519.527942   ###
                   CONTACT
                   PUBLIC
BMAN170889   BLM             : 330 Es                      3 O'Clock Response Area   CREATE   0      0     0     3        0        0           3        B117   ROMERO, CLAYTON                      PUBLIC ASSIST     08/28/17 07:11:13   FIELD          -13269519.527942   ###
                   CONTACT
                   PUBLIC                                                                                                                                      MARSOOBIAN,
BMAN170890   BLM             : 300 Es                      3 O'Clock Response Area   CREATE   0      0     0     3        0        0           3        B114                                        PUBLIC ASSIST     08/28/17 07:15:31   FIELD          -13269311.699042   ###
                   CONTACT                                                                                                                                     JASON A
                   TRAFFIC
BMAN170891   BLM             @745 K                        9 O'Clock Response Area   CREATE   0      0     0     5931     0        0           5931     B123   BOXX, MELISSA J                      WRITTEN WARNING   08/28/17 07:16:59   FIELD          -13272141.98042    ###
                   STOP
                   TRAFFIC
BMAN170892   BLM             : Greeters                    9 O'Clock Response Area   CREATE   0      0     0     83       0        0           83       B127   MACHLER, FRANK                       NO ACTION         08/28/17 07:20:51   FIELD          -13271892.601951   ###
                   STOP
                   TRAFFIC
BMAN170894   BLM             : GATE ROAD MM 4                                        CREATE   0      0     0     4620     0        0           4620     B127   MACHLER, FRANK                       CITATION          08/28/17 07:24:57   FIELD          0                  0
                   STOP
                   PUBLIC                                                                                                                                      MARSOOBIAN,
BMAN170895   BLM             : 230 A                       3 O'Clock Response Area   CREATE   0      0     0     5        0        0           5        B114                                        PUBLIC ASSIST     08/28/17 07:39:45   FIELD          -13268999.443929   ###
                   CONTACT                                                                                                                                     JASON A
                   PUBLIC
BMAN170896   BLM             : Airport                     Perimeter Response Area   CREATE   0      0     0     17       0        0           17       P128   FONKEN, PETER                        PUBLIC ASSIST     08/28/17 07:46:06   FIELD          -13270238.940512   ###
                   CONTACT
                   PUBLIC
BMAN170897   BLM             : 1000 F                                                CREATE   0      0     0     9        0        0           9        I118   BARNES, DANIEL                       PUBLIC ASSIST     08/28/17 07:58:46   FIELD          0                  0
                   CONTACT
                   PUBLIC
BMAN170898   BLM             : Center Camp                 9 O'Clock Response Area   CREATE   0      0     0     9        0        0           9        B117   ROMERO, CLAYTON                      PUBLIC ASSIST     08/28/17 08:23:24   FIELD          -13270844.918394   ###
                   CONTACT
                   PUBLIC
BMAN170899   BLM             : Center Camp                 9 O'Clock Response Area   CREATE   0      0     0     3        0        0           3        B117   ROMERO, CLAYTON                      PUBLIC ASSIST     08/28/17 08:23:36   FIELD          -13270844.918394   ###
                   CONTACT


                                                                                                                                                                                                                                                     ER00094
                                                                             Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 278 of 499
                                                                                                                               eventSummary

                   PUBLIC
BMAN170900   BLM              : Center Camp               9 O'Clock Response Area   CREATE   0     0      0     10       0        0           10       B117   ROMERO, CLAYTON                            PUBLIC ASSIST    08/28/17 08:23:42   FIELD          -13270844.918394   ###
                   CONTACT
                   TRAFFIC
BMAN170901   BLM              : GATE ROAD MM 4                                      CREATE   0     0      0     1986     0        0           1986     K124   ROBINSON, CHAD                             CITATION         08/28/17 08:26:09   FIELD          0                  0
                   STOP
                   PUBLIC
BMAN170902   BLM              : The Man                   9 O'Clock Response Area   CREATE   0     0      0     11       0        0           11       B110   LLOYD, RICHARD                             PUBLIC ASSIST    08/28/17 08:40:22   FIELD          -13270019.462054   ###
                   CONTACT
                   TRAFFIC
BMAN170903   BLM              : GATE ROAD MM 4                                      CREATE   0     0      0     399      0        0           399      B127   MACHLER, FRANK                             NO ACTION        08/28/17 08:42:24   FIELD          0                  0
                   STOP
                   PUBLIC
BMAN170904   BLM              : ROBOT                                               CREATE   0     0      0     2785     0        0           2785     C134   ROGERS, JOHN                               CITATION         08/28/17 08:43:30   FIELD          0                  0
                   CONTACT
                   TRAFFIC
BMAN170905   BLM              : BLUE PIT 1                                          CREATE   0     0      0     343      0        0           343      P128   FONKEN, PETER                              VERBAL WARNING   08/28/17 08:48:24   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN170906   BLM              @715 L                      9 O'Clock Response Area   CREATE   0     0      0     1413     0        0           1413     B123   BOXX, MELISSA J                            CITATION         08/28/17 08:56:48   FIELD          -13272238.345462   ###
                   STOP
                   PUBLIC                                                                                                                                     MARSOOBIAN,
BMAN170907   BLM              : 600 E                     9 O'Clock Response Area   CREATE   0     0      0     5        0        0           5        B114                                              PUBLIC ASSIST    08/28/17 08:58:07   FIELD          -13271126.668577   ###
                   CONTACT                                                                                                                                    JASON A
                   PUBLIC                                                                                                                                     CARPENTER,
BMAN170908   BLM              : Greeters                  9 O'Clock Response Area   CREATE   0     0      0     7        0        0           7        K121                                              PUBLIC ASSIST    08/28/17 08:59:24   FIELD          -13271892.601951   ###
                   CONTACT                                                                                                                                    MICHAEL
                   PUBLIC
BMAN170909   BLM              : 730 J                     9 O'Clock Response Area   CREATE   0     0      0     106      0        0           106      I402   SHILAIKIS, ROBERT                          PUBLIC ASSIST    08/28/17 09:01:19   FIELD          -13272064.401788   ###
                   CONTACT
                   TRAFFIC
BMAN170910   BLM              GATE ROAD MM 3 8                                      CREATE   0     0      0     7705     0        0           7705     B113   WOOLEY, JENNIFER                           CANCEL           08/28/17 09:04:39   FIELD          0                  0
                   STOP
                   PUBLIC
BMAN170911   BLM              : Center Camp               9 O'Clock Response Area   CREATE   0     0      0     49       0        0           49       B122   ENTRICAN, DARREN                           PUBLIC ASSIST    08/28/17 09:12:49   FIELD          -13270844.918394   ###
                   CONTACT
                   PUBLIC                                                                                                                                     JOHNSON,
BMAN170912   BLM              : 630 L                     9 O'Clock Response Area   CREATE   0     0      0     8        0        0           8        B126                                              PUBLIC ASSIST    08/28/17 09:18:50   FIELD          -13271958.758475   ###
                   CONTACT                                                                                                                                    RAYMOND I
                   PUBLIC
BMAN170913   BLM              : 500 Es                    3 O'Clock Response Area   CREATE   0     0      0     49       0        0           49       B122   ENTRICAN, DARREN                           PUBLIC ASSIST    08/28/17 09:22:49   FIELD          -13270280.260211   ###
                   CONTACT
                   TRAFFIC                                                                                                                                    JOHNSON,
BMAN170914   BLM              : 630 L                     9 O'Clock Response Area   CREATE   0     0      0     4915     0        0           4915     B126                                              CITATION         08/28/17 09:25:31   FIELD          -13271958.758475   ###
                   STOP                                                                                                                                       RAYMOND I
                   TRAFFIC
BMAN170915   BLM              : 900 L                     9 O'Clock Response Area   CREATE   0     0      0     1066     0        0           1066     B112   BIERK, JOHN                                CITATION         08/28/17 09:41:19   FIELD          -13271599.675258   ###
                   STOP
                   PUBLIC
BMAN170916   BLM              : Greeters                  9 O'Clock Response Area   CREATE   0     0      0     9        0        0           9        K124   ROBINSON, CHAD                             PUBLIC ASSIST    08/28/17 09:44:44   FIELD          -13271892.601951   ###
                   CONTACT
BMAN170917   BLM   MEDICAL JAIL                                                     CREATE   0     0      0     7541     0        0           7541     C151   GONZALEZ AVILA,                                             08/28/17 09:49:50   FIELD          0                  0
                                                                                                                                                              ADRIAN

BMAN170918   BLM   ASSAULT @745 E:camp beaverton          9 O'clock Response Area   CREATE   35    379    755   3552     344      720         3517     B110   LLOYD, RICHARD      Broderson, Christian   NO ACTION        08/28/17 09:51:03   911            -13271569.604661   ###
                   ASSIST-
BMAN170919   BLM              : 6 & G Plaza               9 O'Clock Response Area   CREATE   0     0      0     1722     0        0           1722     610    LOCKIE, VALDA                              NO ACTION        08/28/17 09:58:03   FIELD          -13271405.175176   ###
                   NLE
                   PUBLIC
BMAN170921   BLM              : 500 A                     3 O'Clock Response Area   CREATE   0     0      0     402      0        0           402      B122   ENTRICAN, DARREN                           PUBLIC ASSIST    08/28/17 10:06:41   FIELD          -13270326.155527   ###
                   CONTACT
                   PUBLIC                                                                                                                                     MARSOOBIAN,
BMAN170922   BLM              : The Man                   9 O'Clock Response Area   CREATE   0     0      0     5        0        0           5        B114                                              PUBLIC ASSIST    08/28/17 10:07:13   FIELD          -13270019.462054   ###
                   CONTACT                                                                                                                                    JASON A
                   PUBLIC                                                                                                                                     MARSOOBIAN,
BMAN170923   BLM              : The Man                   9 O'Clock Response Area   CREATE   0     0      0     3        0        0           3        B114                                              PUBLIC ASSIST    08/28/17 10:07:21   FIELD          -13270019.462054   ###
                   CONTACT                                                                                                                                    JASON A
                   PUBLIC
BMAN170924   BLM              : 230 G                     3 O'Clock Response Area   CREATE   0     0      0     526      0        0           526      C134   ROGERS, JOHN                               PUBLIC ASSIST    08/28/17 10:08:10   FIELD          -13268499.888498   ###
                   CONTACT
                   TRAFFIC
BMAN170925   BLM              : GATE ROAD MM 3.8                                    CREATE   0     0      0     70       0        0           70       B113   WOOLEY, JENNIFER                           NO ACTION        08/28/17 10:14:50   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN170926   BLM              : Gate Road MM .5           Gate Road Response Area   CREATE   0     0      0     283      0        0           283      P128   FONKEN, PETER                              VERBAL WARNING   08/28/17 10:21:03   FIELD          -13276584.524898   ###
                   STOP
                   PUBLIC                                                                                                                                     MARSOOBIAN,
BMAN170927   BLM              : 230 B                     3 O'Clock Response Area   CREATE   0     1      1     6        1        1           6        B114                                              PUBLIC ASSIST    08/28/17 10:28:24   FIELD          -13268916.182674   ###
                   CONTACT                                                                                                                                    JASON A
                   PUBLIC
BMAN170928   BLM              : GREETERS GATE                                       CREATE   0     0      0     21       0        0           21       B113   WOOLEY, JENNIFER                           PUBLIC ASSIST    08/28/17 10:28:31   FIELD          0                  0
                   CONTACT
                   TRAFFIC
BMAN170929   BLM              : GATE ROAD MM 3.8                                    CREATE   0     0      0     624      0        0           624      B113   WOOLEY, JENNIFER                           VERBAL WARNING   08/28/17 10:33:33   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN170930   BLM              : 900 B                     9 O'Clock Response Area   CREATE   0     0      0     2229     0        0           2229     B112   BIERK, JOHN                                VERBAL WARNING   08/28/17 10:37:28   FIELD          -13270919.883769   ###
                   STOP
                   TRAFFIC
BMAN170931   BLM              : 700 L                     9 O'Clock Response Area   CREATE   0     0      0     372      0        0           372      B123   BOXX, MELISSA J                            NO ACTION        08/28/17 10:43:22   FIELD          -13272181.601501   ###
                   STOP
                   PUBLIC                                                                                                                                     CARPENTER,
BMAN170932   BLM              : Greeters                  9 O'Clock Response Area   CREATE   0     0      0     12       0        0           12       K121                                              PUBLIC ASSIST    08/28/17 10:44:20   FIELD          -13271892.601951   ###
                   CONTACT                                                                                                                                    MICHAEL
                   PUBLIC
BMAN170933   BLM              : 530 A                     3 O'Clock Response Area   CREATE   0     0      0     118      0        0           118      C134   ROGERS, JOHN                               PUBLIC ASSIST    08/28/17 10:44:38   FIELD          -13270610.276998   ###
                   CONTACT
                   PUBLIC
BMAN170934   BLM              : 530 D                     3 O'Clock Response Area   CREATE   0     0      0     10       0        0           10       B116   GONZALEZ, RENE                             PUBLIC ASSIST    08/28/17 10:48:57   FIELD          -13270754.948571   ###
                   CONTACT
                   INVESTIG
BMAN170935   BLM              @430 L                      3 O'clock Response Area   CREATE   26    224    484   1064     198      458         1038     B117   ROMERO, CLAYTON Ford, Cassandra            NO ACTION        08/28/17 10:49:50   DISPATCH       -13270022.807264   ###
                   ATION
                   PUBLIC
BMAN170936   BLM              : 700 I                     9 O'Clock Response Area   CREATE   0     0      0     13       0        0           13       B110   LLOYD, RICHARD                             PUBLIC ASSIST    08/28/17 10:52:32   FIELD          -13271902.388355   ###
                   CONTACT
                   PUBLIC
BMAN170937   BLM              : RV STORAGE                                          CREATE   0     0      0     13       0        0           13       B116   GONZALEZ, RENE                             PUBLIC ASSIST    08/28/17 11:18:01   FIELD          0                  0
                   CONTACT
                   PUBLIC                                                                                                                                     JOHNSON, MICHAEL
BMAN170938   BLM              : Point 5                   3 O'Clock Response Area   CREATE   0     0      0     201      0        0           201      I401                                              NO ACTION        08/28/17 11:33:11   FIELD          -13270521.171002   ###
                   CONTACT                                                                                                                                    J
                                                          Outside Event Response                                                                                                  MAGNUSON,
BMAN170939   BLM   ASSIST     JUNGO RD SULPHER                                      CREATE   737                841                           104                                                        NO ACTION        08/28/17 11:38:21   DISPATCH       0                  0
                                                          Area                                                                                                                    ROXANNE
                   PUBLIC                                                                                                                                     JOHNSON, MICHAEL
BMAN170940   BLM              : Point 5                   3 O'Clock Response Area   CREATE   0     0      0     895      0        0           895      I401                                              NO ACTION        08/28/17 11:51:02   FIELD          -13270521.171002   ###
                   CONTACT                                                                                                                                    J
                   TRAFFIC
BMAN170941   BLM              : JOC                       Perimeter Response Area   CREATE   0     0      0     418      0        0           418      P128   FONKEN, PETER                              VERBAL WARNING   08/28/17 11:54:21   FIELD          -13273035.739541   ###
                   STOP
                   PUBLIC
BMAN170942   BLM              : JOC                       Perimeter Response Area   CREATE   0     0      0     108      0        0           108      B110   LLOYD, RICHARD                             CANCEL           08/28/17 12:03:21   FIELD          -13273035.739541   ###
                   CONTACT
                   PUBLIC                                                                                                                                     JOHNSON, MICHAEL
BMAN170943   BLM              : Point 5                   3 O'Clock Response Area   CREATE   0     0      0     319      0        0           319      I401                                              NO ACTION        08/28/17 12:06:52   FIELD          -13270521.171002   ###
                   CONTACT                                                                                                                                    J
                   PUBLIC
BMAN170944   BLM              : 615 L                     9 O'Clock Response Area   CREATE   0     0      0     17       0        0           17       B125   CASTRO, JUSTIN                             PUBLIC ASSIST    08/28/17 12:09:32   FIELD          -13271796.477667   ###
                   CONTACT
                   PUBLIC                                                                                                                                     JOHNSON, MICHAEL
BMAN170945   BLM              : Point 5                   3 O'Clock Response Area   CREATE   0     0      0     134      0        0           134      I401                                              NO ACTION        08/28/17 12:12:37   FIELD          -13270521.171002   ###
                   CONTACT                                                                                                                                    J
                   TRAFFIC
BMAN170946   BLM              : 700 J                     9 O'Clock Response Area   CREATE   0     0      0     73       0        0           73       B125   CASTRO, JUSTIN                             NO ACTION        08/28/17 12:23:59   FIELD          -13271995.367053   ###
                   STOP
                   PUBLIC
BMAN170947   BLM              : 815 J                     9 O'Clock Response Area   CREATE   0     0      0     842      0        0           842      B113   WOOLEY, JENNIFER                           NO ACTION        08/28/17 12:31:35   FIELD          -13271907.780616   ###
                   CONTACT
                   TRAFFIC                                                                                                                                                                               VERBAL WARNING
BMAN170948   BLM              : Gate Road                 Gate Road Response Area   CREATE   0     0      0     1839     0        0           1839     B117   ROMERO, CLAYTON                                             08/28/17 12:34:59   FIELD          -13275152.60795    ###
                   STOP                                                                                                                                                                                  RPT
                   TRAFFIC
BMAN170949   BLM              : 615 L                     9 O'Clock Response Area   CREATE   0     0      0     272      0        0           272      B127   MACHLER, FRANK                             VERBAL WARNING   08/28/17 12:52:46   FIELD          -13271796.477667   ###
                   STOP
                   PUBLIC
BMAN170950   BLM              : 830 K                     9 O'Clock Response Area   CREATE   0     0      0     382      0        0           382      K124   ROBINSON, CHAD                             VERBAL WARNING   08/28/17 12:57:41   FIELD          -13271872.45568    ###
                   CONTACT
                   TRAFFIC
BMAN170951   BLM              : 630 L                     9 O'Clock Response Area   CREATE   0     0      0     127      0        0           127      B127   MACHLER, FRANK                             NO ACTION        08/28/17 13:01:38   FIELD          -13271958.758475   ###
                   STOP
                   INVESTIG
BMAN170953   BLM              @430 L                      3 O'clock Response Area   CREATE   102   131    219   1637     29       117         1535     B123   BOXX, MELISSA J     DUNN, NORENE           NO ACTION        08/28/17 13:16:32   DISPATCH       -13270022.807264   ###
                   ATION
                   TRAFFIC
BMAN170952   BLM              : 530 L                     3 O'Clock Response Area   CREATE   0     0      0     49       0        0           49       B123   BOXX, MELISSA J                            NO ACTION        08/28/17 13:16:53   FIELD          -13271140.935021   ###
                   STOP
                   TRAFFIC
BMAN170954   BLM              : GATE ROAD MM .4                                     CREATE   0     0      0     486      0        0           486      B117   ROMERO, CLAYTON                            VERBAL WARNING   08/28/17 13:18:22   FIELD          0                  0
                   STOP
                   PUBLIC
BMAN170955   BLM              : 630 J                     9 O'Clock Response Area   CREATE   0     0      0     488      0        0           488      K124   ROBINSON, CHAD                             NO ACTION        08/28/17 13:26:22   FIELD          -13271791.701215   ###
                   CONTACT
                   TRAFFIC
BMAN170956   BLM              : 230 L                     3 O'Clock Response Area   CREATE   0     0      0     49       0        0           49       B123   BOXX, MELISSA J                            NO ACTION        08/28/17 13:44:59   FIELD          -13268083.639086   ###
                   STOP
                   PUBLIC
BMAN170957   BLM              : 730 G                     9 O'Clock Response Area   CREATE   0     0      0     28       0        0           28       I118   BARNES, DANIEL                             VERBAL WARNING   08/28/17 13:53:11   FIELD          -13271775.704698   ###
                   CONTACT
                   TRAFFIC
BMAN170958   BLM              : 400 L                     3 O'Clock Response Area   CREATE   0     0      0     1476     0        0           1476     B123   BOXX, MELISSA J                            NO ACTION        08/28/17 13:53:18   FIELD          -13269443.712048   ###
                   STOP
BMAN170959   BLM   MEDICAL ART OF STEAM                                             CREATE   0     0      0     1289     0        0           1289     K124   ROBINSON, CHAD                                              08/28/17 13:56:01   FIELD          0                  0
                   PUBLIC
BMAN170960   BLM              : Center Camp               9 O'Clock Response Area   CREATE   0     0      0     56       0        0           56       B122   ENTRICAN, DARREN                           PUBLIC ASSIST    08/28/17 14:11:20   FIELD          -13270844.918394   ###
                   CONTACT
                   TRAFFIC
BMAN170961   BLM              @400 L                      3 O'Clock Response Area   CREATE   0     0      0     119      0        0           119      B123   BOXX, MELISSA J                                             08/28/17 14:18:36   FIELD          -13269443.712048   ###
                   STOP
                   PUBLIC
BMAN170962   BLM              : 700 F                     9 O'Clock Response Area   CREATE   0     0      0     17       0        0           17       K124   ROBINSON, CHAD                             PUBLIC ASSIST    08/28/17 14:28:06   FIELD          -13271623.449843   ###
                   CONTACT
                   PUBLIC
BMAN170963   BLM              : 700 G                     9 O'Clock Response Area   CREATE   0     0      0     8        0        0           8        B113   WOOLEY, JENNIFER                           PUBLIC ASSIST    08/28/17 14:36:35   FIELD          -13271716.42975    ###
                   CONTACT
                   TRAFFIC
BMAN170964   BLM              : 500 L                     3 O'Clock Response Area   CREATE   0     0      0     108      0        0           108      B123   BOXX, MELISSA J                            NO ACTION        08/28/17 14:36:41   FIELD          -13270601.691967   ###
                   STOP
                   TRAFFIC
BMAN170965   BLM              : GATE ROAD MM .4                                     CREATE   0     0      0     343      0        0           343      B117   ROMERO, CLAYTON                            VERBAL WARNING   08/28/17 14:37:23   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN170966   BLM              : 515 L                     3 O'Clock Response Area   CREATE   0     0      0     4168     0        0           4168     B123   BOXX, MELISSA J                            CITATION         08/28/17 14:38:53   FIELD          -13270878.657229   ###
                   STOP
                   PUBLIC
BMAN170967   BLM              : 900 Plaza                 9 O'Clock Response Area   CREATE   0     0      0     14       0        0           14       K124   ROBINSON, CHAD                             PUBLIC ASSIST    08/28/17 14:49:37   FIELD          -13270925.88579    ###
                   CONTACT
                   PUBLIC
BMAN170968   BLM              : GATE ROAD MM .4                                     CREATE   0     1      1     13       1        1           13       B117   ROMERO, CLAYTON                            PUBLIC ASSIST    08/28/17 14:51:53   FIELD          0                  0
                   CONTACT
                   INVESTIG
BMAN170969   BLM              @BLM Mobile Command Center 3 O'Clock Response Area    CREATE   42    1035         5852     993                  5810     C134   ROGERS, JOHN        BLANTON, WILL          PUBLIC ASSIST    08/28/17 14:56:46   DISPATCH       -13270376.294966   ###
                   ATION
                   TRAFFIC
BMAN170970   BLM              : GATE ROAD MM .4                                     CREATE   0     1      1     432      1        1           432      B117   ROMERO, CLAYTON                            VERBAL WARNING   08/28/17 14:58:30   FIELD          0                  0
                   STOP
                   TRAFFIC                                                                                                                                                                               ZZ CLEAR
BMAN170971   BLM              : GATE E                                              CREATE   0     0      0     435662   0        0           435662   B127   MACHLER, FRANK                                              08/28/17 15:00:45   FIELD          0                  0
                   STOP                                                                                                                                                                                  DEPRACATED
                   TRAFFIC
BMAN170972   BLM              : 750 J                                               CREATE   0     0      0     1211     0        0           1211     B127   MACHLER, FRANK                             VERBAL WARNING   08/28/17 15:00:58   FIELD          0                  0
                   STOP
                   PUBLIC                                                                                                                                     MARSOOBIAN,
BMAN170973   BLM              : ENTRANCE                                            CREATE   0     0      0     5        0        0           5        B114                                              PUBLIC ASSIST    08/28/17 15:20:28   FIELD          0                  0
                   CONTACT                                                                                                                                    JASON A
                   PUBLIC
BMAN170974   BLM              : 415 Esplanade             3 O'Clock Response Area   CREATE   0     0      0     624      0        0           624      B115   KANIA, AARON                               VERBAL WARNING   08/28/17 15:25:14   FIELD          -13269890.045366   ###
                   CONTACT
                   PUBLIC
BMAN170975   BLM              : 630 ENTRANCE RD                                     CREATE   0     0      0     10       0        0           10       B125   CASTRO, JUSTIN                             PUBLIC ASSIST    08/28/17 15:30:49   FIELD          0                  0
                   CONTACT
                   TRAFFIC
BMAN170976   BLM              : 745 L                     9 O'Clock Response Area   CREATE   0     0      0     828      0        0           828      B113   WOOLEY, JENNIFER                           VERBAL WARNING   08/28/17 15:32:46   FIELD          -13272237.620767   ###
                   STOP
                   TRAFFIC
BMAN170977   BLM              : 730 L                     9 O'Clock Response Area   CREATE   0     0      0     621      0        0           621      B127   MACHLER, FRANK                             VERBAL WARNING   08/28/17 15:56:21   FIELD          -13272238.345462   ###
                   STOP
                   TRAFFIC
BMAN170978   BLM              : Gate Road MM 3.5          Gate Road Response Area   CREATE   0     0      0     459      0        0           459      B125   CASTRO, JUSTIN                             VERBAL WARNING   08/28/17 15:57:52   FIELD          -13272684.243237   ###
                   STOP
                   PUBLIC
BMAN170979   BLM              : 615 G                     9 O'Clock Response Area   CREATE   0     0      0     56       0        0           56       I118   BARNES, DANIEL                             PUBLIC ASSIST    08/28/17 16:12:20   FIELD          -13271414.152196   ###
                   CONTACT
                   PUBLIC
BMAN170980   BLM              : 1100 MAN                  9 O'Clock Response Area   CREATE   0     0      0     2655     0        0           2655     B127   MACHLER, FRANK                                              08/28/17 16:22:31   FIELD          -119.222573185     40.8
                   CONTACT
                   PUBLIC
BMAN170981   BLM              : Center Camp               9 O'Clock Response Area   CREATE   0     0      0     5        0        0           5        I247   MONTOYA, ROMAN                             PUBLIC ASSIST    08/28/17 16:38:37   FIELD          -13270844.918394   ###
                   CONTACT


                                                                                                                                                                                                                                                         ER00095
                                                                               Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 279 of 499
                                                                                                                                eventSummary

                   TRAFFIC
BMAN170982   BLM              : Gate Road MM .5             Gate Road Response Area   CREATE   0     0     0     199      0        0           199      B231   BOONE, TRENT                          REPORT            08/28/17 16:41:55   FIELD          -13276584.524898   ###
                   STOP
                   PUBLIC                                                                                                                                                          LITTLEFIELD,
BMAN170990   BLM              @Playa Info                   3 O'clock Response Area   CREATE   664   670   855   197791   6        191         197127   OPS2   ANDRES, BECKY                         NO ACTION         08/28/17 16:42:15   DISPATCH       -13270727.64367    ###
                   CONTACT                                                                                                                                                         ANDREA
                   TRAFFIC
BMAN170983   BLM              : Gate Road MM .5             Gate Road Response Area   CREATE   0     0     0     316      0        0           316      B245   PURDY, KEVIN                          VERBAL WARNING    08/28/17 16:42:39   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC
BMAN170984   BLM              : 730 K                       9 O'Clock Response Area   CREATE   0     0     0     234      0        0           234      B236   SAWTELL, PETER                        NO ACTION         08/28/17 16:43:49   FIELD          -13272160.633747   ###
                   STOP
                   TRAFFIC                                                                                                                                                                           VERBAL WARNING
BMAN170985   BLM              : Gate Road MM 1              Gate Road Response Area   CREATE   0     0     0     418      0        0           418      B232   WATSON, JAMES                                           08/28/17 16:45:57   FIELD          -13275738.571432   ###
                   STOP                                                                                                                                                                              RPT
                   PUBLIC
BMAN170986   BLM              : 700 B                       9 O'Clock Response Area   CREATE   0     0     0     71       0        0           71       B240   FELIX, ERNESTO                        PUBLIC ASSIST     08/28/17 16:46:45   FIELD          -13271251.524164   ###
                   CONTACT
                   PUBLIC
BMAN170987   BLM              : 700 B                       9 O'Clock Response Area   CREATE   0     0     0     104      0        0           104      B240   FELIX, ERNESTO                        PUBLIC ASSIST     08/28/17 16:48:03   FIELD          -13271251.524164   ###
                   CONTACT
                   TRAFFIC
BMAN170988   BLM              : Gate Road MM 1              Gate Road Response Area   CREATE   0     0     0     975      0        0           975      K238   ALBRIGHT, CALVIN                      VERBAL WARNING    08/28/17 16:51:05   FIELD          -13275738.571432   ###
                   STOP
                   PUBLIC
BMAN170989   BLM              : Gate Road MM 1.5            Gate Road Response Area   CREATE   0     0     0     358      0        0           358      B245   PURDY, KEVIN                          PUBLIC ASSIST     08/28/17 16:51:13   FIELD          -13275238.446166   ###
                   CONTACT
                   TRAFFIC                                                                                                                                                                           VERBAL WARNING
BMAN170991   BLM              : GATE RD .5MM                                          CREATE   0     0     0     582      0        0           582      B231   BOONE, TRENT                                            08/28/17 17:10:31   FIELD          0                  0
                   STOP                                                                                                                                                                              RPT
                   TRAFFIC
BMAN170992   BLM              : GATE RD .5MM                                          CREATE   0     0     0     436      0        0           436      B245   PURDY, KEVIN                          VERBAL WARNING    08/28/17 17:12:31   FIELD          0                  0
                   STOP
                   PUBLIC
BMAN170993   BLM              : 730 F                       9 O'Clock Response Area   CREATE   0     0     0     12       0        0           12       B233   JOHNSON, TAMSEN                       PUBLIC ASSIST     08/28/17 17:16:46   FIELD          -13271679.472738   ###
                   CONTACT
                   TRAFFIC
BMAN170994   BLM              : Gate Road MM .5             Gate Road Response Area   CREATE   0     0     0     177      0        0           177      B231   BOONE, TRENT                          VERBAL WARNING    08/28/17 17:25:57   FIELD          -13276584.524898   ###
                   STOP
                   PUBLIC
BMAN170995   BLM              : .5MM                                                  CREATE   0     0     0     173      0        0           173      B245   PURDY, KEVIN                          PUBLIC ASSIST     08/28/17 17:29:15   FIELD          0                  0
                   CONTACT
                   TRAFFIC
BMAN170996   BLM              @Gate Road MM .5              Gate Road Response Area   CREATE   0     0     0     767      0        0           767      B231   BOONE, TRENT                          VERBAL WARNING    08/28/17 17:31:34   FIELD          -13276584.524898   ###
                   STOP
                   PUBLIC
BMAN170997   BLM              : 1000 E                                                CREATE   0     0     0     25       0        0           25       B233   JOHNSON, TAMSEN                       PUBLIC ASSIST     08/28/17 17:46:18   FIELD          0                  0
                   CONTACT
                   TRAFFIC                                                                                                                                                                           VERBAL WARNING
BMAN170998   BLM              : Gate Road MM .5             Gate Road Response Area   CREATE   0     0     0     708      0        0           708      B231   BOONE, TRENT                                            08/28/17 17:48:44   FIELD          -13276584.524898   ###
                   STOP                                                                                                                                                                              RPT
                   TRAFFIC
BMAN170999   BLM              : Gate Road MM .5             Gate Road Response Area   CREATE   0     0     0     498      0        0           498      B232   WATSON, JAMES                         WRITTEN WARNING   08/28/17 17:50:52   FIELD          -13276584.524898   ###
                   STOP
                   TRAFFIC
BMAN171000   BLM              : Gate Road MM 1.5            Gate Road Response Area   CREATE   0     0     0     393      0        0           393      B245   PURDY, KEVIN                          VERBAL WARNING    08/28/17 17:56:20   FIELD          -13275238.446166   ###
                   STOP
                   PUBLIC
BMAN171001   BLM              : 900 G                       9 O'Clock Response Area   CREATE   0     0     0     2770     0        0           2770     B240   FELIX, ERNESTO                        CITATION          08/28/17 18:04:01   FIELD          -119.217755        40.8
                   CONTACT
                   TRAFFIC
BMAN171002   BLM              : Gate Road MM .5             Gate Road Response Area   CREATE   0     0     0     176      0        0           176      B232   WATSON, JAMES                         VERBAL WARNING    08/28/17 18:08:03   FIELD          -119.265589        40.7
                   STOP
                   MISSING
BMAN171003   BLM              : BLM Mobile Command Center   3 O'Clock Response Area   CREATE   0     0     0     5138     0        0           5138     C145   MITCHELL, EARL                        CANCEL            08/28/17 18:11:34   FIELD          -119.20982         40.8
                   PERSON
                   TRAFFIC
BMAN171004   BLM              : Gate Road MM .5             Gate Road Response Area   CREATE   0     0     0     496      0        0           496      B232   WATSON, JAMES                         WRITTEN WARNING   08/28/17 18:13:49   FIELD          -119.265589        40.7
                   STOP
                   TRAFFIC
BMAN171005   BLM              : Gate Road MM .5             Gate Road Response Area   CREATE   0     0     0     3202     0        0           3202     B245   PURDY, KEVIN                          WRITTEN WARNING   08/28/17 18:15:05   FIELD          -119.265589        40.7
                   STOP
                   PUBLIC                                                                                                                                      BUCHANAN,
BMAN171006   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0     0     0     10       0        0           10       B246                                         PUBLIC ASSIST     08/28/17 18:28:45   FIELD          -119.214029        40.8
                   CONTACT                                                                                                                                     STANLEY
                   PUBLIC                                                                                                                                      BUCHANAN,
BMAN171007   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0     0     0     5        0        0           5        B246                                         PUBLIC ASSIST     08/28/17 18:29:01   FIELD          -119.214029        40.8
                   CONTACT                                                                                                                                     STANLEY
                   PUBLIC
BMAN171008   BLM              : BLM Mobile Command Center   3 O'Clock Response Area   CREATE   0     0     0     65       0        0           65       I404   LAZZARO, ROB                          CANCEL            08/28/17 18:31:13   FIELD          -119.20982         40.8
                   CONTACT
                   PUBLIC
BMAN171009   BLM              : Point 3                     Perimeter Response Area   CREATE   0     0     0     7        0        0           7        P239   MOE, THEODORE                         PUBLIC ASSIST     08/28/17 18:31:16   FIELD          -119.185771        40.8
                   CONTACT
                   PUBLIC
BMAN171010   BLM              : Point 3                     Perimeter Response Area   CREATE   0     0     0     3        0        0           3        P239   MOE, THEODORE                         PUBLIC ASSIST     08/28/17 18:31:25   FIELD          -119.185771        40.8
                   CONTACT
                   PUBLIC
BMAN171011   BLM              : Point 3                     Perimeter Response Area   CREATE   0     0     0     3        0        0           3        P239   MOE, THEODORE                         PUBLIC ASSIST     08/28/17 18:31:31   FIELD          -119.185771        40.8
                   CONTACT
BMAN171012   BLM   HAZMAT     @Greeters                     9 O'clock Response Area   CREATE   40                350                           310                                 Schultz, Angela   NO ACTION         08/28/17 18:38:34   911            -119.223441        40.8
                   TRAFFIC
BMAN171013   BLM           : Gate Road MM 1.5               Gate Road Response Area   CREATE   0     1     1     587      1        1           587      B231   BOONE, TRENT                          VERBAL WARNING    08/28/17 18:47:01   FIELD          -119.253497        40.8
                   STOP
                   TRESPAS
BMAN171014   BLM           : Nearest: @Turn 4               Gate Road Response Area   CREATE   54    169   590   2170     115      536         2116     B231   BOONE, TRENT        Schultz, Angela   NO ACTION         08/28/17 19:00:11   911            -119.229609079     40.8
                   S
                                                                                                                                                                                   RETHERFORD,
BMAN171015   BLM   ASSIST     GREETER GATE                  9 O'clock Response Area   CREATE   22    41    48    748      19       26          726      C114   WAGNER, DARREN                        NO ACTION         08/28/17 19:21:53   DISPATCH       0                  0
                                                                                                                                                                                   HUNTER
                   TRAFFIC
BMAN171016   BLM              : Gate Road MM .5             Gate Road Response Area   CREATE   0     0     0     554      0        0           554      B232   WATSON, JAMES                         VERBAL WARNING    08/28/17 19:44:52   FIELD          -119.265589        40.7
                   STOP
                   PUBLIC
BMAN171017   BLM              : Substation                  3 O'Clock Response Area   CREATE   0     0     0     300      0        0           300      B235   MARTIN, KODY                          PUBLIC ASSIST     08/28/17 19:46:25   FIELD          -119.211103        40.8
                   CONTACT
                   TRAFFIC
BMAN171018   BLM              : Gate Road MM .5             Gate Road Response Area   CREATE   0     0     0     144      0        0           144      B232   WATSON, JAMES                         VERBAL WARNING    08/28/17 20:01:34   FIELD          -119.265589        40.7
                   STOP
                   TRAFFIC
BMAN171019   BLM              : Gate Road MM .5             Gate Road Response Area   CREATE   0     0     0     429      0        0           429      B245   PURDY, KEVIN                          VERBAL WARNING    08/28/17 20:03:06   FIELD          -119.265589        40.7
                   STOP
                   TRAFFIC                                                                                                                                                                           VERBAL WARNING
BMAN171020   BLM              : GATE RD .5MM                                          CREATE   0     0     0     649      0        0           649      B231   BOONE, TRENT                                            08/28/17 20:11:25   FIELD          0                  0
                   STOP                                                                                                                                                                              RPT
                   TRAFFIC
BMAN171021   BLM              : Gate Road MM .5             Gate Road Response Area   CREATE   0     0     0     219      0        0           219      B231   BOONE, TRENT                          VERBAL WARNING    08/28/17 20:25:40   FIELD          -119.265589        40.7
                   STOP
                   PUBLIC
BMAN171022   BLM              : 300 I                       3 O'Clock Response Area   CREATE   0     0     0     1153     0        0           1153     C125   TOLLE, JOHN                           CITATION          08/28/17 20:33:39   FIELD          -119.194255        40.8
                   CONTACT
                   TRAFFIC
BMAN171023   BLM              : GATE RD .5MM                                          CREATE   0     0     0     150      0        0           150      B231   BOONE, TRENT                          VERBAL WARNING    08/28/17 20:33:58   FIELD          0                  0
                   STOP
                   PUBLIC                                                                                                                                      THORNHILL,
BMAN171024   BLM              : The Man                     9 O'Clock Response Area   CREATE   0     0     0     8        0        0           8        C110                                         PUBLIC ASSIST     08/28/17 20:35:25   FIELD          -119.206614        40.8
                   CONTACT                                                                                                                                     SHAWN
                   PUBLIC                                                                                                                                      THORNHILL,
BMAN171025   BLM              : The Man                     9 O'Clock Response Area   CREATE   0     0     0     2        0        0           2        C110                                         PUBLIC ASSIST     08/28/17 20:35:34   FIELD          -119.206614        40.8
                   CONTACT                                                                                                                                     SHAWN
                   PUBLIC                                                                                                                                      THORNHILL,
BMAN171026   BLM              : The Man                     9 O'Clock Response Area   CREATE   0     0     0     3        0        0           3        C110                                         PUBLIC ASSIST     08/28/17 20:35:38   FIELD          -119.206614        40.8
                   CONTACT                                                                                                                                     SHAWN
                   TRAFFIC
BMAN171027   BLM              : Gate Road MM 3.5            Gate Road Response Area   CREATE   0     0     0     477      0        0           477      B365   AZAR, JONATHAN J.                     NO ACTION         08/28/17 20:41:48   FIELD          -119.230552        40.8
                   STOP
                   TRAFFIC                                                                                                                                                                           VERBAL WARNING
BMAN171028   BLM              : Restroom Gate Road MM .5    Gate Road Response Area   CREATE   0     0     0     480      0        0           480      K238   ALBRIGHT, CALVIN                                        08/28/17 20:44:41   FIELD          -119.265724        40.7
                   STOP                                                                                                                                                                              RPT
                   TRAFFIC
BMAN171029   BLM              : GREETER GATE                                          CREATE   0     0     0     340      0        0           340      B354   FISCHER, SCOTT                        VERBAL WARNING    08/28/17 20:45:35   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN171030   BLM              : 700 L                       9 O'Clock Response Area   CREATE   0     0     0     149      0        0           149      B366   MEUTH, GREGORY                        VERBAL WARNING    08/28/17 20:46:40   FIELD          -119.226037        40.8
                   STOP
                   TRAFFIC                                                                                                                                     LASHER, NICHOLAS                      VERBAL WARNING
BMAN171031   BLM              : Gate Road                   Gate Road Response Area   CREATE   0     0     0     124      0        0           124      B356                                                           08/28/17 20:47:21   FIELD          -119.252726        40.8
                   STOP                                                                                                                                        S                                     RPT
                   TRAFFIC
BMAN171032   BLM              : GATE RD .5MM                                          CREATE   0     0     0     156      0        0           156      B365   AZAR, JONATHAN J.                     NO ACTION         08/28/17 20:50:58   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN171033   BLM              : GATE MM 4                                             CREATE   0     0     0     120      0        0           120      K362   ESTRADA, MICHELE                      NO ACTION         08/28/17 20:53:10   FIELD          0                  0
                   STOP
                   TRAFFIC                                                                                                                                     LASHER, NICHOLAS
BMAN171034   BLM              @600 L                        9 O'Clock Response Area   CREATE   0     0     0     4579     0        0           4579     B356                                         CITATION          08/28/17 20:57:13   FIELD          -119.220846        40.8
                   STOP                                                                                                                                        S
                   TRAFFIC
BMAN171035   BLM              : Gate Road MM 3.5            Gate Road Response Area   CREATE   0     0     0     207      0        0           207      B231   BOONE, TRENT                          VERBAL WARNING    08/28/17 20:59:33   FIELD          -119.230552        40.8
                   STOP
                   TRAFFIC
BMAN171036   BLM              : 700 B                       9 O'Clock Response Area   CREATE   0     0     0     2053     0        0           2053     B361   ZOHOVETZ, PAUL                        CITATION          08/28/17 21:03:21   FIELD          -119.217682        40.8
                   STOP
                   TRAFFIC                                                                                                                                     BUCHANAN,
BMAN171037   BLM              @Gate Road MM .5              Gate Road Response Area   CREATE   0     0     0     3636     0        0           3636     B246                                         ARREST            08/28/17 21:04:07   FIELD          -119.265589        40.7
                   STOP                                                                                                                                        STANLEY
                   TRAFFIC
BMAN171038   BLM              : ENTRANCE .5                                           CREATE   0     0     0     56       0        0           56       K238   ALBRIGHT, CALVIN                      VERBAL WARNING    08/28/17 21:05:12   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN171039   BLM              : Gate Road MM .5             Gate Road Response Area   CREATE   0     0     0     202      0        0           202      B232   WATSON, JAMES                         VERBAL WARNING    08/28/17 21:08:46   FIELD          -119.265589        40.7
                   STOP
                   PUBLIC
BMAN171040   BLM              345 ESPLANADE                                           CREATE   0     0     0     285      0        0           285      C125   TOLLE, JOHN                           NO ACTION         08/28/17 21:14:18   FIELD          0                  0
                   CONTACT
                   PUBLIC
BMAN171041   BLM              : 930 F                       9 O'Clock Response Area   CREATE   0     0     0     1337     0        0           1337     B243   HARRISON, KEVIN                       PUBLIC ASSIST     08/28/17 21:20:27   FIELD          -119.214053        40.8
                   CONTACT
                   TRAFFIC
BMAN171042   BLM              : ENTRANCE                                              CREATE   0     0     0     833      0        0           833      B236   SAWTELL, PETER                        VERBAL WARNING    08/28/17 21:29:42   FIELD          0                  0
                   STOP
                   PUBLIC
BMAN171043   BLM              : 600 L                       9 O'Clock Response Area   CREATE   0     0     0     25       0        0           25       K352   PARR, RYAN                            PUBLIC ASSIST     08/28/17 21:35:31   FIELD          -119.220846        40.8
                   ACCIDEN
                   CONTACT
                   T          @Highway 447 (State Route                                                                                                                            RETHERFORD,
BMAN171044   BLM                                            Perimeter Response Area   CREATE   21                467                           446                                                   CANCEL            08/28/17 21:39:09   DISPATCH       -119.261441        40.8
                   INVESTIG   447)                                                                                                                                                 HUNTER
                   PUBLIC
                   ATION
BMAN171045   BLM              : 715 E                       9 O'Clock Response Area   CREATE   0     0     0     5        0        0           5        B230   SONES, BRAD                           PUBLIC ASSIST     08/28/17 21:43:03   FIELD          -119.220544        40.8
                   CONTACT
                   TRAFFIC
BMAN171046   BLM              : 1 M ON GATE RD                                        CREATE   0     0     0     151      0        0           151      B365   AZAR, JONATHAN J.                     VERBAL WARNING    08/28/17 21:45:02   FIELD          0                  0
                   ACCIDEN
                   STOP
BMAN171047   BLM   T          : WASHOE COUNTY LN                                      CREATE   0     0     0     9943     0        0           9943     C103   CARMICHAEL, NATE                      CITATION          08/28/17 21:48:03   FIELD          0                  0
                   INVESTIG
                   PUBLIC
                   ATION
BMAN171048   BLM              : 600 L                       9 O'Clock Response Area   CREATE   0     0     0     9        0        0           9        K352   PARR, RYAN                            PUBLIC ASSIST     08/28/17 21:48:11   FIELD          -119.220846        40.8
                   CONTACT
                   PUBLIC
BMAN171049   BLM              : 600 L                       9 O'Clock Response Area   CREATE   0     0     0     10       0        0           10       K352   PARR, RYAN                            PUBLIC ASSIST     08/28/17 21:48:35   FIELD          -119.220846        40.8
                   CONTACT
                   PUBLIC
BMAN171050   BLM              : 300 THE MAN                                           CREATE   0     0     0     50       0        0           50       I404   LAZZARO, ROB                          VERBAL WARNING    08/28/17 21:49:11   FIELD          0                  0
                   CONTACT
                   TRAFFIC
BMAN171051   BLM              : 430 L                       3 O'Clock Response Area   CREATE   0     0     0     641      0        0           641      B235   MARTIN, KODY                          VERBAL WARNING    08/28/17 21:57:57   FIELD          -119.206644        40.8
                   STOP
                   TRAFFIC                                                                                                                                                                           VERBAL WARNING
BMAN171052   BLM              : cr-304                                                CREATE   0     0     0     1484     0        0           1484     P368   HOWELL, THOMAS                                          08/28/17 21:59:07   FIELD          0                  0
                   STOP                                                                                                                                                                              RPT
                   PUBLIC
BMAN171053   BLM              : 515 ESPLANADE                                         CREATE   0     0     0     7        0        0           7        B233   JOHNSON, TAMSEN                       PUBLIC ASSIST     08/28/17 22:00:01   FIELD          0                  0
                   CONTACT
                   TRAFFIC
BMAN171054   BLM              : Greeters                    9 O'Clock Response Area   CREATE   0     0     0     477      0        0           477      B355   RUSSELL, DAVID W                      NO ACTION         08/28/17 22:05:42   FIELD          -119.223441        40.8
                   STOP
                   TRAFFIC                                                                                                                                     BUCHANAN,
BMAN171055   BLM              : entrance                                              CREATE   0     0     0     414      0        0           414      B246                                         NO ACTION         08/28/17 22:07:55   FIELD          0                  0
                   STOP                                                                                                                                        STANLEY
                   TRAFFIC
BMAN171056   BLM              : 630 L                                                 CREATE   0     0     0     330      0        0           330      B366   MEUTH, GREGORY                        VERBAL WARNING    08/28/17 22:17:37   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN171057   BLM              : 500 L                       3 O'Clock Response Area   CREATE   0     0     0     403      0        0           403      B235   MARTIN, KODY                          VERBAL WARNING    08/28/17 22:17:50   FIELD          -119.211844        40.8
                   STOP
                   TRAFFIC
BMAN171058   BLM              RIGHT WYE                                               CREATE   0     0     0     214      0        0           214      B355   RUSSELL, DAVID W                      NO ACTION         08/28/17 22:20:51   FIELD          0                  0
                   STOP
                   TRAFFIC
BMAN171059   BLM              : 500 L                       3 O'Clock Response Area   CREATE   0     0     0     334      0        0           334      B235   MARTIN, KODY                          VERBAL WARNING    08/28/17 22:31:14   FIELD          -119.211766        40.8
                   STOP
                   PUBLIC                                                                                                                                      SULLIVAN,
BMAN171060   BLM              : 700 G                       9 O'Clock Response Area   CREATE   0     0     0     7        0        0           7        B300                                         PUBLIC ASSIST     08/28/17 22:49:47   FIELD          -119.221858        40.8
                   CONTACT                                                                                                                                     DEBORAH

                   TRAFFIC                                                                                                                                     MCDONALD,
BMAN171061   BLM           : ENTRANCE .5                                              CREATE   0     0     0     237      0        0           237      B237                                         VERBAL WARNING    08/28/17 22:50:12   FIELD          0                  0
                   STOP                                                                                                                                        MATTHEW
                   PUBLIC
BMAN171062   BLM           : 615 L                          9 O'Clock Response Area   CREATE   0     0     0     17       0        0           17       B361   ZOHOVETZ, PAUL                        PUBLIC ASSIST     08/28/17 22:51:23   FIELD          -119.222577        40.8
                   CONTACT


                                                                                                                                                                                                                                                      ER00096
                                                                               Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 280 of 499
                                                                                                                                  eventSummary

                   PUBLIC
BMAN171063   BLM              : 230 ESPLANADE                                         CREATE   0       0     0     8        0        0           8        C125     TOLLE, JOHN                            PUBLIC ASSIST    08/28/17 22:53:51   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171064   BLM              : 230 ESPLANADE                                         CREATE   0       0     0     6        0        0           6        C125     TOLLE, JOHN                            PUBLIC ASSIST    08/28/17 22:54:11   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171065   BLM              : 230 ESPLANADE                                         CREATE   0       0     0     6        0        0           6        C125     TOLLE, JOHN                            PUBLIC ASSIST    08/28/17 22:54:29   FIELD          0             0
                   CONTACT
                   TRAFFIC                                                                                                                                         JOHNSON,
BMAN171066   BLM              ENTRANCE 5 MM                                           CREATE   0       0     0     342      0        0           342      B234                                            VERBAL WARNING   08/28/17 22:56:15   FIELD          0             0
                   STOP                                                                                                                                            GREGORY L
                   TRAFFIC
BMAN171067   BLM              : 700 B                       9 O'Clock Response Area   CREATE   0       0     0     315      0        0           315      B242     VIGNESS, JARROD                        VERBAL WARNING   08/28/17 22:56:20   FIELD          -119.217682   40.8
                   STOP
                   TRAFFIC
BMAN171068   BLM              : WILL CALL                                             CREATE   0       0     0     6151     0        0           6151     B355     RUSSELL, DAVID W                       CITATION         08/28/17 22:58:40   FIELD          0             0
                   STOP
                   TRAFFIC
BMAN171069   BLM              @515 Es                       3 O'Clock Response Area   CREATE   0       0     0     120      0        0           120      B232     WATSON, JAMES                          NO ACTION        08/28/17 23:14:12   FIELD          -119.210072   40.8
                   STOP
                   TRAFFIC                                                                                                                                         WOYCHOWSKI,
BMAN171070   BLM              : WYE                                                   CREATE   0       0     0     39       0        0           39       B360                                            NO ACTION        08/28/17 23:33:19   FIELD          0             0
                   STOP                                                                                                                                            JOHN
                   TRAFFIC
BMAN171071   BLM              : Gate Road MM .5             Gate Road Response Area   CREATE   0       0     0     1048     0        0           1048     B230     SONES, BRAD                            VERBAL WARNING   08/28/17 23:33:52   FIELD          -119.265589   40.7
                   STOP
                   TRAFFIC                                                                                                                                         MCDONALD,
BMAN171072   BLM              : Gate Road MM .5             Gate Road Response Area   CREATE   0       0     0     835      0        0           835      B237                                            CITATION         08/28/17 23:34:28   FIELD          -119.265589   40.7
                   STOP                                                                                                                                            MATTHEW
                   TRAFFIC                                                                                                                                         JOHNSON,
BMAN171073   BLM              : Gate Road MM 1.5            Gate Road Response Area   CREATE   0       0     0     369      0        0           369      B234                                            VERBAL WARNING   08/28/17 23:35:00   FIELD          -119.253497   40.8
                   STOP                                                                                                                                            GREGORY L
                   TRAFFIC                                                                                                                                         JOHNSON,
BMAN171074   BLM              : GATE RD .5                                            CREATE   0       0     0     106950   0        0           106950   B234                                            NO ACTION        08/28/17 23:35:00   FIELD          0             0
                   STOP                                                                                                                                            GREGORY L
                   PUBLIC
BMAN171075   BLM              : 330 D                       3 O'Clock Response Area   CREATE   0       0     0     9        0        0           9        B235     MARTIN, KODY                           PUBLIC ASSIST    08/28/17 23:40:08   FIELD          -119.20004    40.8
                   CONTACT
                   TRAFFIC
BMAN171076   BLM              : 615 J                       9 O'Clock Response Area   CREATE   0       0     0     202      0        0           202      B351     LIND, ROBERT R                         NO ACTION        08/28/17 23:42:30   FIELD          -119.221202   40.8
                   STOP
                   TRAFFIC                                                                                                                                         JOHNSON,
BMAN171077   BLM              : Gate Road MM 1.5            Gate Road Response Area   CREATE   0       0     0     85       0        0           85       B234                                            NO ACTION        08/28/17 23:51:57   FIELD          -119.253497   40.8
                   STOP                                                                                                                                            GREGORY L
                   PUBLIC
BMAN171078   BLM              : 445 K                       3 O'Clock Response Area   CREATE   0       0     0     363      0        0           363      B351     LIND, ROBERT R                         PUBLIC ASSIST    08/28/17 23:53:08   FIELD          -119.209151   40.8
                   CONTACT
                   TRAFFIC                                                                                                                                         MCDONALD,
BMAN171079   BLM              : Gate Road MM .5             Gate Road Response Area   CREATE   0       0     0     4003     0        0           4003     B237                                            CITATION         08/28/17 23:54:58   FIELD          -119.265589   40.7
                   STOP                                                                                                                                            MATTHEW
                   TRAFFIC
BMAN171080   BLM              : 600 L                       9 O'Clock Response Area   CREATE   0       0     0     217      0        0           217      B350     JENSEN, WESLEY                         VERBAL WARNING   08/28/17 23:57:46   FIELD          -119.220846   40.8
                   STOP

                   TRAFFIC
BMAN171081   BLM              @530 E                        3 O'Clock Response Area   CREATE   0       0     0     104722   0        0           104722   B354     FISCHER, SCOTT                         VERBAL WARNING   08/29/17 00:13:48   FIELD          -119.213654   40.8
                   STOP
                   TRAFFIC
BMAN171082   BLM              : GATE & WILL CALL                                      CREATE   0       0     0     819      0        0           819      B236     SAWTELL, PETER                         VERBAL WARNING   08/29/17 00:16:14   FIELD          0             0
                   STOP
                   PUBLIC
BMAN171083   BLM              : 4 ESPLANADE                                           CREATE   0       0     0     15       0        0           15       C125     TOLLE, JOHN                            PUBLIC ASSIST    08/29/17 00:30:22   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171084   BLM              : 4 ES                                                  CREATE   0       0     0     9        0        0           9        C125     TOLLE, JOHN                            PUBLIC ASSIST    08/29/17 00:30:41   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171085   BLM              : MAYAN WARRIOR                                         CREATE   0       0     0     660      0        0           660      B367     HAWKINS, TRAVIS                        CITATION         08/29/17 00:51:02   FIELD          0             0
                   CONTACT
                   TRAFFIC
BMAN171086   BLM              : Gate Road MM 2              Gate Road Response Area   CREATE   0       0     0     3364     0        0           3364     B236     SAWTELL, PETER                         CITATION         08/29/17 00:52:42   FIELD          -119.249052   40.8
                   STOP
                   PUBLIC                                                                                                                                          JOHNSON,
BMAN171087   BLM              : GATE RD 2MM                                           CREATE   0       1     1     15       1        1           15       B234                                            PUBLIC ASSIST    08/29/17 00:54:37   FIELD          0             0
                   CONTACT                                                                                                                                         GREGORY L
                   PUBLIC                                                                                                                                          JOHNSON,
BMAN171088   BLM              : GATE RD 2MM                                           CREATE   0       0     0     5        0        0           5        B234                                            PUBLIC ASSIST    08/29/17 00:54:54   FIELD          0             0
                   CONTACT                                                                                                                                         GREGORY L
                   TRAFFIC
BMAN171089   BLM              : MM .5 AVEH 7RXN271.CA                                 CREATE   0       0     0     184      0        0           184      K238     ALBRIGHT, CALVIN                       VERBAL WARNING   08/29/17 01:36:52   FIELD          0             0
                   STOP
                   TRAFFIC                                                                                                                                                                                VERBAL WARNING
BMAN171090   BLM              : Gate Road MM .5             Gate Road Response Area   CREATE   0       0     0     1965     0        0           1965     K238     ALBRIGHT, CALVIN                                        08/29/17 01:46:42   FIELD          -119.265589   40.7
                   STOP                                                                                                                                                                                   RPT
                   TRESPAS                                                                                                                                         JOHNSON,                               VERBAL WARNING
BMAN171093   BLM              @Will Call Lot                Gate Road Response Area   CREATE   106     292   518   4813     186      412         4707     B234                         Eck, Adam                           08/29/17 01:51:57   911            -119.240193   40.8
                   S                                                                                                                                               GREGORY L                              RPT
                   PUBLIC
BMAN171091   BLM              630 ESPLANADE                                           CREATE   0       0     0     1211     0        0           1211     B243     HARRISON, KEVIN                        NO ACTION        08/29/17 01:52:11   FIELD          0             0
                   CONTACT
                   TRAFFIC                                                                                                                                         JOHNSON,
BMAN171092   BLM              : Gate Road MM 1.5            Gate Road Response Area   CREATE   0       0     0     136      0        0           136      B234                                            NO ACTION        08/29/17 01:52:38   FIELD          -119.253497   40.8
                   STOP                                                                                                                                            GREGORY L
                   PUBLIC                                                                                                                                          LASHER, NICHOLAS
BMAN171094   BLM              : BLM Mobile Command Center   3 O'Clock Response Area   CREATE   0       0     0     20       0        0           20       B356                                            PUBLIC ASSIST    08/29/17 02:00:33   FIELD          -119.20982    40.8
                   CONTACT                                                                                                                                         S
                   PUBLIC
BMAN171095   BLM              @BLM Mobile Command Center 3 O'Clock Response Area               0                   0                             0                                                        PUBLIC ASSIST    08/29/17 02:01:07                  -119.20982    40.8
                   CONTACT
                   PUBLIC
BMAN171096   BLM              @BLM Mobile Command Center 3 O'Clock Response Area               0                   0                             0                                                        PUBLIC ASSIST    08/29/17 02:01:07                  -119.20982    40.8
                   CONTACT
                   PUBLIC
BMAN171097   BLM              @BLM Mobile Command Center 3 O'Clock Response Area               0                   0                             0                                                        PUBLIC ASSIST    08/29/17 02:01:07                  -119.20982    40.8
                   CONTACT
                   PUBLIC
BMAN171098   BLM              @BLM Mobile Command Center 3 O'Clock Response Area               0                   0                             0                                                        PUBLIC ASSIST    08/29/17 02:01:07                  -119.20982    40.8
                   CONTACT
                   PUBLIC
BMAN171099   BLM              @BLM Mobile Command Center 3 O'Clock Response Area               0                   0                             0                                                        PUBLIC ASSIST    08/29/17 02:01:07                  -119.20982    40.8
                   CONTACT
                   PUBLIC
BMAN171100   BLM              @BLM Mobile Command Center 3 O'Clock Response Area               0                   0                             0                                                        PUBLIC ASSIST    08/29/17 02:01:07                  -119.20982    40.8
                   CONTACT
                   PUBLIC
BMAN171101   BLM              @BLM Mobile Command Center 3 O'Clock Response Area               0                   0                             0                                                        PUBLIC ASSIST    08/29/17 02:01:07                  -119.20982    40.8
                   CONTACT
                   PUBLIC
BMAN171102   BLM              @BLM Mobile Command Center 3 O'Clock Response Area               0                   0                             0                                                        PUBLIC ASSIST    08/29/17 02:01:07                  -119.20982    40.8
                   CONTACT
                   PUBLIC
BMAN171103   BLM              @BLM Mobile Command Center 3 O'Clock Response Area               0                   0                             0                                                        PUBLIC ASSIST    08/29/17 02:01:07                  -119.20982    40.8
                   CONTACT
                   PUBLIC
BMAN171104   BLM              : 1000 E                      9 O'Clock Response Area   CREATE   0       0     0     3109     0        0           3109     B231     BOONE, TRENT                           CITATION         08/29/17 02:12:30   FIELD          -119.210231   40.8
                   CONTACT
                   TRAFFIC
BMAN171105   BLM              @530 L                        3 O'Clock Response Area   CREATE   0       0     0     2131     0        0           2131     B366     MEUTH, GREGORY                         CITATION         08/29/17 02:16:06   FIELD          -119.216688   40.8
                   STOP
BMAN171106   BLM   ASSIST     @Rampart                      3 O'Clock Response Area   COPY     192     13    13    526      13       13          526      B365     AZAR, JONATHAN J.   Metteer, Jessica   NO ACTION        08/29/17 02:23:53   Ops1           -119.210439   40.8
                   TRAFFIC
BMAN171107   BLM           : FALLOPIAN 615                                            CREATE   0       0     0     917      0        0           917      C125     TOLLE, JOHN                            VERBAL WARNING   08/29/17 02:26:34   FIELD          0             0
                   STOP
                   PUBLIC
BMAN171108   BLM           900 ESPLANADE                                              CREATE   0       0     0     1813     0        0           1813     B351     LIND, ROBERT R                         CITATION         08/29/17 02:33:22   FIELD          0             0
                   CONTACT
                   TRAFFIC                                                                                                                                         WOYCHOWSKI,
BMAN171109   BLM           : FALLOPIAN                                                CREATE   0       0     0     2785     0        0           2785     B360                                            CITATION         08/29/17 02:36:38   FIELD          0             0
                   STOP                                                                                                                                            JOHN


BMAN171110   BLM   ASSIST     : GRAVEL PITE                                           CREATE   0       0     0     2996     0        0           2996     P368     HOWELL, THOMAS                         PUBLIC ASSIST    08/29/17 02:38:15   FIELD          0             0
                   INVESTIG
BMAN171111   BLM              : 0515J                                                 CREATE   0       0     0     10912    0        0           10912    B235     MARTIN, KODY                                            08/29/17 02:38:41   FIELD          0             0
                   ATION
                   TRAFFIC
BMAN171112   BLM              : The Fallopian Tubes         9 O'Clock Response Area   CREATE   0       0     0     313      0        0           313      B366     MEUTH, GREGORY                         VERBAL WARNING   08/29/17 02:52:54   FIELD          -119.222669   40.8
                   STOP
                   TRAFFIC
BMAN171113   BLM              : 530 L                       3 O'Clock Response Area   CREATE   0       0     0     397      0        0           397      B235     MARTIN, KODY                           VERBAL WARNING   08/29/17 02:53:14   FIELD          -119.216688   40.8
                   STOP
                   PUBLIC     : Restrooms Deep Playa 10
BMAN171114   BLM                                            9 O'Clock Response Area   CREATE   0       0     0     1996     0        0           1996     B354     FISCHER, SCOTT                         CITATION         08/29/17 02:53:16   FIELD          -119.195259   40.8
                   CONTACT    side
                   TRAFFIC
BMAN171115   BLM              : 630 L                       9 O'Clock Response Area   CREATE   0       0     0     271      0        0           271      B366     MEUTH, GREGORY                         VERBAL WARNING   08/29/17 03:07:55   FIELD          -119.224035   40.8
                   STOP
                   PUBLIC                                                                                                                                          THORNHILL,
BMAN171116   BLM              1000 PLAYA MAYAN RAVE                                   CREATE   0       0     0     1643     0        0           1643     C110                                            PUBLIC ASSIST    08/29/17 03:12:37   FIELD          0             0
                   CONTACT                                                                                                                                         SHAWN
                   PUBLIC                                                                                                                                                                                 VERBAL WARNING
BMAN171117   BLM              : 8 MI                                                  CREATE   0       0     0     5484     0        0           5484     P368     HOWELL, THOMAS                                          08/29/17 03:18:37   FIELD          0             0
                   CONTACT                                                                                                                                                                                RPT
                   TRAFFIC                                                                                                                                         WOYCHOWSKI,
BMAN171118   BLM              @3Y (Wye)                     3 O'Clock Response Area   CREATE   0       0     0     4741     0        0           4741     B360                                            CITATION         08/29/17 03:28:40   FIELD          -119.221871   40.8
                   STOP                                                                                                                                            JOHN
                   TRAFFIC                                                                                                                                                                                VERBAL WARNING
BMAN171119   BLM              : Gate Road MM 2.5            Gate Road Response Area   CREATE   0       0     0     692      0        0           692      C125     TOLLE, JOHN                                             08/29/17 03:29:44   FIELD          -119.243838   40.8
                   STOP                                                                                                                                                                                   RPT
                   PUBLIC
BMAN171120   BLM              : 900 ESPLANADE                                         CREATE   0       0     0     883      0        0           883      CHIEF2   MCGRATH, KEITH                         CITATION         08/29/17 03:47:01   FIELD          0             0
                   CONTACT
                   TRAFFIC
BMAN171121   BLM              : 600 L                       9 O'Clock Response Area   CREATE   0       0     0     1058     0        0           1058     I358     NARDINGER, JOE                         VERBAL WARNING   08/29/17 03:53:48   FIELD          -119.220846   40.8
                   STOP
                   TRAFFIC
BMAN171122   BLM              : 530 L                       3 O'Clock Response Area   CREATE   0       0     0     677      0        0           677      C125     TOLLE, JOHN                            VERBAL WARNING   08/29/17 03:57:16   FIELD          -119.218872   40.8
                   STOP
                   TRAFFIC
BMAN171123   BLM              : 600 Y                                                 CREATE   0       0     0     5211     0        0           5211     C125     TOLLE, JOHN                            CITATION         08/29/17 04:34:29   FIELD          0             0
                   STOP
BMAN171124   BLM   ASSAULT @900 C                           9 O'clock Response Area   CREATE   39      106   455   10865    67       416         10826    B354     FISCHER, SCOTT      Eck, Adam          CITATION         08/29/17 04:34:35   DISPATCH       -119.21537    40.8
                   PUBLIC
BMAN171125   BLM              : 945 L                       9 O'Clock Response Area   CREATE   0       0     0     757      0        0           757      I358     NARDINGER, JOE                         PUBLIC ASSIST    08/29/17 04:37:08   FIELD          -119.214281   40.8
                   CONTACT
                   TRAFFIC                                                                                                                                                                                VERBAL WARNING
BMAN171126   BLM              : 600 L                       9 O'Clock Response Area   CREATE   0       0     0     2412     0        0           2412     B366     MEUTH, GREGORY                                          08/29/17 04:45:09   FIELD          -119.220846   40.8
                   STOP                                                                                                                                                                                   RPT
                   PUBLIC
BMAN171127   BLM              : 6 ES                                                  CREATE   0       0     0     5        0        0           5        B361     ZOHOVETZ, PAUL                         PUBLIC ASSIST    08/29/17 05:27:08   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171128   BLM              : The Man                     9 O'Clock Response Area   CREATE   0       0     0     10       0        0           10       B361     ZOHOVETZ, PAUL                         PUBLIC ASSIST    08/29/17 05:27:19   FIELD          -119.206614   40.8
                   CONTACT
                   INVESTIG
BMAN171129   BLM              : 0515J                       3 O'clock Response Area   COPY     10887   101   101   262      101      101         262      K352     PARR, RYAN                             CITATION         08/29/17 05:40:08   FIELD
                   ATION
                   PUBLIC
BMAN171130   BLM              @The Man                      9 O'Clock Response Area   CREATE   0       0     0     26       0        0           26       B361     ZOHOVETZ, PAUL                         PUBLIC ASSIST    08/29/17 06:02:39   FIELD          -119.206614   40.8
                   CONTACT
                   PUBLIC
BMAN171131   BLM              : The Man                     9 O'Clock Response Area   CREATE   0       0     0     4        0        0           4        B361     ZOHOVETZ, PAUL                         PUBLIC ASSIST    08/29/17 06:03:10   FIELD          -119.206614   40.8
                   CONTACT
                   PUBLIC
BMAN171132   BLM              : The Man                     9 O'Clock Response Area   CREATE   0       0     0     4        0        0           4        B361     ZOHOVETZ, PAUL                         PUBLIC ASSIST    08/29/17 06:03:18   FIELD          -119.206614   40.8
                   CONTACT
                   TRAFFIC
BMAN171133   BLM              : 530 L                       3 O'Clock Response Area   CREATE   0       0     0     61       0        0           61       B116     GONZALEZ, RENE                         NO ACTION        08/29/17 06:16:03   FIELD          -119.216688   40.8
                   STOP
                   PUBLIC
BMAN171134   BLM              : MAYAN RAVE                                            CREATE   0       0     0     858      0        0           858      K124     ROBINSON, CHAD                         CITATION         08/29/17 06:20:02   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171135   BLM              : 615 L                       9 O'Clock Response Area   CREATE   0       0     0     10       0        0           10       B112     BIERK, JOHN                            PUBLIC ASSIST    08/29/17 06:29:23   FIELD          -119.222577   40.8
                   CONTACT
                   PUBLIC
BMAN171136   BLM              : at the Y                                              CREATE   0       0     0     10       0        0           10       B113     WOOLEY, JENNIFER                       PUBLIC ASSIST    08/29/17 06:42:06   FIELD          0             0
                   CONTACT
                   TRAFFIC
BMAN171137   BLM              :y                                                      CREATE   0       0     0     79       0        0           79       B113     WOOLEY, JENNIFER                       NO ACTION        08/29/17 06:45:28   FIELD          0             0
                   STOP
                   PUBLIC
BMAN171138   BLM              : 900 man                                               CREATE   0       0     0     545      0        0           545      K124     ROBINSON, CHAD                         CITATION         08/29/17 06:46:58   FIELD          0             0
                   CONTACT
                   TRAFFIC
BMAN171139   BLM              : the y                                                 CREATE   0       0     0     58       0        0           58       B113     WOOLEY, JENNIFER                       NO ACTION        08/29/17 06:53:30   FIELD          0             0
                   STOP
                   PUBLIC                                                                                                                                          JOHNSON,
BMAN171140   BLM              : ROBOHEART                                             CREATE   0       0     0     22276    0        0           22276    B126                                            CITATION         08/29/17 06:56:12   FIELD          0             0
                   CONTACT                                                                                                                                         RAYMOND I
                   TRAFFIC
BMAN171141   BLM              : 545 L                       3 O'Clock Response Area   CREATE   0       0     0     768      0        0           768      B113     WOOLEY, JENNIFER                       VERBAL WARNING   08/29/17 06:57:30   FIELD          -119.218848   40.8
                   STOP
                   PUBLIC
BMAN171142   BLM              : "Y"                                                   CREATE   0       0     0     9        0        0           9        B113     WOOLEY, JENNIFER                       PUBLIC ASSIST    08/29/17 07:11:43   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171143   BLM              : 1000 B                      9 O'Clock Response Area   CREATE   0       0     0     1046     0        0           1046     B110     LLOYD, RICHARD                         CITATION         08/29/17 07:12:05   FIELD          -119.209563   40.8
                   CONTACT

                                                                                                                                                                                                                                                          ER00097
                                                                         Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 281 of 499
                                                                                                                        eventSummary

                   INVESTIG
BMAN171144   BLM            : Mayan Rave                                        CREATE   0    0     0     254     0        0           254     N103                                         REPORT           08/29/17 07:13:37   FIELD          0             0
                   ATION
                   PUBLIC
BMAN171145   BLM            @505 Es                   3 O'Clock Response Area   CREATE   0    0     0     1636    0        0           1636    B115   KANIA, AARON                          PUBLIC ASSIST    08/29/17 07:18:41   FIELD          -119.209334   40.8
                   CONTACT
                                                                                                                                                      THORNHILL,
BMAN171146   BLM   ASSAULT : 945 H                    9 O'Clock Response Area   CREATE   0    0     0     406     0        0           406     C110                                         CANCEL           08/29/17 07:19:24   FIELD          -119.212962   40.8
                                                                                                                                                      SHAWN
                   PUBLIC
BMAN171147   BLM              : "Y"                                             CREATE   0    0     0     13      0        0           13      B113   WOOLEY, JENNIFER                      PUBLIC ASSIST    08/29/17 07:24:54   FIELD          0             0
                   CONTACT
                   TRAFFIC
BMAN171148   BLM              : 600 L                 9 O'Clock Response Area   CREATE   0    0     0     707     0        0           707     B113   WOOLEY, JENNIFER                      VERBAL WARNING   08/29/17 07:29:24   FIELD          -119.220846   40.8
                   STOP
                   PUBLIC
BMAN171149   BLM              : 545 K                 3 O'Clock Response Area   CREATE   0    0     0     140     0        0           140     B116   GONZALEZ, RENE                        VERBAL WARNING   08/29/17 07:43:54   FIELD          -119.218343   40.8
                   CONTACT
                   PUBLIC
BMAN171150   BLM              @The Man                                          CREATE   0    0     0     250     0        0           250     I118   BARNES, DANIEL                        NO ACTION        08/29/17 07:44:14   FIELD          -119.206614   40.8
                   CONTACT
                   PUBLIC
BMAN171151   BLM              : 515 Es                3 O'Clock Response Area   CREATE   0    0     0     59      0        0           59      B117   ROMERO, CLAYTON                       PUBLIC ASSIST    08/29/17 08:03:57   FIELD          -119.210072   40.8
                   CONTACT
BMAN171152   BLM   ASSIST     GREETERS GATE                                     CREATE   0    0     0     1936    0        0           1936    P128   FONKEN, PETER                         PUBLIC ASSIST    08/29/17 08:05:12   FIELD          0             0
                   TRAFFIC
BMAN171153   BLM              @The Man                9 O'Clock Response Area   CREATE   0    0     0     1962    0        0           1962    B123   BOXX, MELISSA J                       CITATION         08/29/17 08:19:11   FIELD          -119.206614   40.8
                   STOP
                   TRAFFIC
BMAN171154   BLM              : 600 L                 9 O'Clock Response Area   CREATE   0    0     0     414     0        0           414     B116   GONZALEZ, RENE                        NO ACTION        08/29/17 08:19:16   FIELD          -119.220846   40.8
                   STOP
                   TRAFFIC
BMAN171155   BLM              @Greeters "Y"                                     CREATE   0    0     0     8024    0        0           8024    K121   ENZO, ENZO                            CITATION         08/29/17 08:30:54   FIELD          0             0
                   STOP
                   PUBLIC
BMAN171156   BLM              : 300 TEMPLE                                      CREATE   0    0     0     1016    0        0           1016    B117   ROMERO, CLAYTON                       PUBLIC ASSIST    08/29/17 08:46:32   FIELD          0             0
                   CONTACT
                   INVESTIG                           Outside Event Response
BMAN171157   BLM              : Trego Hot Springs                               CREATE   0    0     0     10294   0        0           10294   P128   FONKEN, PETER                         NO ACTION        08/29/17 08:47:03   FIELD          -119.116494   40.8
                   ATION                              Area
BMAN171158   BLM   ASSIST     @830 L                  9 O'clock Response Area   CREATE   41   79    154   4712    38       113         4671    B123   BOXX, MELISSA J     Rieger, Steve     NO ACTION        08/29/17 08:58:41   911            -119.22401    40.8
                   PUBLIC
BMAN171159   BLM              : 830 G                 9 O'Clock Response Area   CREATE   0    0     0     5       0        0           5       K124   ROBINSON, CHAD                        PUBLIC ASSIST    08/29/17 09:11:41   FIELD          -119.220267   40.8
                   CONTACT
                   PUBLIC
BMAN171160   BLM              : LOST & FOUND                                    CREATE   0    0     0     7       0        0           7       B120   MILLER, JEFFERY                       PUBLIC ASSIST    08/29/17 09:12:12   FIELD          0             0
                   CONTACT
                   PUBLIC                                                                                                                             MARSOOBIAN,
BMAN171161   BLM              : 1000 I                9 O'Clock Response Area   CREATE   0    0     0     5       0        0           5       B114                                         PUBLIC ASSIST    08/29/17 09:13:40   FIELD          -119.211122   40.8
                   CONTACT                                                                                                                            JASON A
                   PUBLIC                                                                                                                             MARSOOBIAN,
BMAN171162   BLM              : 1000 I                9 O'Clock Response Area   CREATE   0    0     0     3       0        0           3       B114                                         PUBLIC ASSIST    08/29/17 09:13:47   FIELD          -119.211122   40.8
                   CONTACT                                                                                                                            JASON A
                   PUBLIC                                                                                                                             MARSOOBIAN,
BMAN171163   BLM              : 1000 I                9 O'Clock Response Area   CREATE   0    0     0     4       0        0           4       B114                                         PUBLIC ASSIST    08/29/17 09:13:53   FIELD          -119.211122   40.8
                   CONTACT                                                                                                                            JASON A
                   PUBLIC
BMAN171164   BLM              : 400 L                 3 O'Clock Response Area   CREATE   0    0     0     20      0        0           20      B117   ROMERO, CLAYTON                       PUBLIC ASSIST    08/29/17 09:19:56   FIELD          -119.201442   40.8
                   CONTACT
                   PUBLIC
BMAN171165   BLM              : 400 L                 3 O'Clock Response Area   CREATE   0    0     0     5       0        0           5       B117   ROMERO, CLAYTON                       PUBLIC ASSIST    08/29/17 09:20:20   FIELD          -119.201442   40.8
                   CONTACT
                   TRAFFIC                                                                                                                            CARPENTER,
BMAN171166   BLM              : Gate Road             Gate Road Response Area   CREATE   0    0     0     168     0        0           168     K121                                         NO ACTION        08/29/17 09:21:58   FIELD          -119.252726   40.8
                   STOP                                                                                                                               MICHAEL
                   TRAFFIC
BMAN171167   BLM              : 630 L                 9 O'Clock Response Area   CREATE   0    0     0     1667    0        0           1667    B127   MACHLER, FRANK                        CITATION         08/29/17 09:25:39   FIELD          -119.224035   40.8
                   STOP
                   PUBLIC                                                                                                                             JOHNSON,
BMAN171168   BLM              : 230 D                 3 O'Clock Response Area   CREATE   0    0     0     273     0        0           273     B126                                         PUBLIC ASSIST    08/29/17 09:26:12   FIELD          -119.195207   40.8
                   CONTACT                                                                                                                            RAYMOND I
                   TRAFFIC
BMAN171169   BLM              :Y                                                CREATE   0    0     0     411     0        0           411     B113   WOOLEY, JENNIFER                      VERBAL WARNING   08/29/17 09:31:51   FIELD          0             0
                   STOP
                   PUBLIC
BMAN171170   BLM              : 300 E                 3 O'Clock Response Area   CREATE   0    0     0     13      0        0           13      B117   ROMERO, CLAYTON                       PUBLIC ASSIST    08/29/17 09:34:10   FIELD          -119.196696   40.8
                   CONTACT
                   PUBLIC                                                                                                                             JOHNSON,
BMAN171171   BLM              : 400 E                 3 O'Clock Response Area   CREATE   0    0     0     6       0        0           6       B126                                         PUBLIC ASSIST    08/29/17 09:34:34   FIELD          -119.202998   40.8
                   CONTACT                                                                                                                            RAYMOND I
                   PUBLIC                                                                                                                             JOHNSON,
BMAN171172   BLM              : 400 E                 3 O'Clock Response Area   CREATE   0    0     0     4       0        0           4       B126                                         PUBLIC ASSIST    08/29/17 09:34:42   FIELD          -119.202998   40.8
                   CONTACT                                                                                                                            RAYMOND I
                   PUBLIC
BMAN171173   BLM              : 300 E                 3 O'Clock Response Area   CREATE   0    0     0     8       0        0           8       B117   ROMERO, CLAYTON                       PUBLIC ASSIST    08/29/17 09:34:53   FIELD          -119.196696   40.8
                   CONTACT
                   PUBLIC
BMAN171174   BLM              : 400 E                 3 O'Clock Response Area   CREATE   0    0     0     48      0        0           48      I402   SHILAIKIS, ROBERT                     PUBLIC ASSIST    08/29/17 09:36:38   FIELD          -119.202998   40.8
                   CONTACT
                   TRAFFIC
BMAN171175   BLM              : 615 L                 9 O'Clock Response Area   CREATE   0    0     0     677     0        0           677     B125   CASTRO, JUSTIN                        VERBAL WARNING   08/29/17 09:41:32   FIELD          -119.222577   40.8
                   STOP
                   PUBLIC
BMAN171176   BLM              : Greeters              9 O'Clock Response Area   CREATE   0    0     0     18      0        0           18      B113   WOOLEY, JENNIFER                      PUBLIC ASSIST    08/29/17 09:48:00   FIELD          -119.223441   40.8
                   CONTACT
                   PUBLIC
BMAN171177   BLM              @630 K                  9 O'Clock Response Area   CREATE   0    0     0     385     0        0           385     C124   FISHER, DOUG                          PUBLIC ASSIST    08/29/17 09:48:47   FIELD          -119.223283   40.8
                   CONTACT
                   TRAFFIC                                                                                                                            MARSOOBIAN,
BMAN171178   BLM              : 645 L                 9 O'Clock Response Area   CREATE   0    0     0     3001    0        0           3001    B114                                         CITATION         08/29/17 09:51:26   FIELD          -119.225195   40.8
                   STOP                                                                                                                               JASON A
                   PUBLIC
BMAN171179   BLM              : 630 L                 9 O'Clock Response Area   CREATE   0    0     0     1880    0        0           1880    B127   MACHLER, FRANK                        PUBLIC ASSIST    08/29/17 09:53:35   FIELD          -119.224035   40.8
                   CONTACT
                   PUBLIC
BMAN171180   BLM              : Center Camp           9 O'Clock Response Area   CREATE   0    0     0     10      0        0           10      B117   ROMERO, CLAYTON                       PUBLIC ASSIST    08/29/17 10:17:44   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC                                                                                                                             JOHNSON,
BMAN171181   BLM              : 330 C                 3 O'Clock Response Area   CREATE   0    0     0     6       0        0           6       B126                                         PUBLIC ASSIST    08/29/17 10:26:35   FIELD          -119.200471   40.8
                   CONTACT                                                                                                                            RAYMOND I
                   TRAFFIC
BMAN171182   BLM              : 530 L                 3 O'Clock Response Area   CREATE   0    0     0     62      0        0           62      B113   WOOLEY, JENNIFER                      NO ACTION        08/29/17 10:39:09   FIELD          -119.216688   40.8
                   STOP
                   TRAFFIC
BMAN171183   BLM              : THE Y                                           CREATE   0    0     0     43      0        0           43      B113   WOOLEY, JENNIFER                      NO ACTION        08/29/17 10:49:45   FIELD          0             0
                   STOP
                   TRAFFIC
BMAN171184   BLM              : 700 L                 9 O'Clock Response Area   CREATE   0    0     0     543     0        0           543     B120   MILLER, JEFFERY                       VERBAL WARNING   08/29/17 10:54:29   FIELD          -119.226037   40.8
                   STOP
                   PUBLIC
BMAN171185   BLM              : 245 L                 3 O'Clock Response Area   CREATE   0    0     0     470     0        0           470     B117   ROMERO, CLAYTON                       PUBLIC ASSIST    08/29/17 10:55:53   FIELD          -119.190688   40.8
                   CONTACT
                   PUBLIC
BMAN171186   BLM              : trash bin                                       CREATE   0    0     0     644     0        0           644     I402   SHILAIKIS, ROBERT                     PUBLIC ASSIST    08/29/17 11:06:05   FIELD          0             0
                   CONTACT
                   TRAFFIC
BMAN171187   BLM              : 600 J                 9 O'Clock Response Area   CREATE   0    0     0     215     0        0           215     B127   MACHLER, FRANK                        VERBAL WARNING   08/29/17 11:08:01   FIELD          -119.21962    40.8
                   STOP
                   PUBLIC
BMAN171188   BLM              : Center Camp           9 O'Clock Response Area   CREATE   0    0     0     10      0        0           10      B117   ROMERO, CLAYTON                       PUBLIC ASSIST    08/29/17 11:30:36   FIELD          -119.214029   40.8
                   CONTACT
BMAN171189   BLM   ASSAULT @Greeters                  9 O'clock Response Area   CREATE   58   287   368   2908    229      310         2850    B116   GONZALEZ, RENE      Rieger, Steve     NO ACTION        08/29/17 11:42:00   911            -119.223441   40.8
                   PUBLIC
BMAN171190   BLM              : 900 E                 9 O'Clock Response Area   CREATE   0    0     0     22      0        0           22      B110   LLOYD, RICHARD                        PUBLIC ASSIST    08/29/17 11:51:00   FIELD          -119.216534   40.8
                   CONTACT
                   PUBLIC
BMAN171191   BLM              : Greeters              9 O'Clock Response Area   CREATE   0    0     0     40      0        0           40      I402   SHILAIKIS, ROBERT                     TRANSFER         08/29/17 12:11:56   FIELD          -119.223441   40.8
                   CONTACT
                   PUBLIC
BMAN171192   BLM              @The Man                9 O'Clock Response Area   CREATE   0    0     0     879     0        0           879     B110   LLOYD, RICHARD                        TRANSFER         08/29/17 12:13:29   FIELD          -119.206614   40.8
                   CONTACT
                   TRAFFIC
BMAN171193   BLM              @The Man : ESPALANADE   9 O'clock Response Area   CREATE   45               523                          478                                Ford, Cassandra   CANCEL           08/29/17 12:13:34   DISPATCH       -119.206614   40.8
                   STOP
                   PUBLIC
BMAN171194   BLM              : 200 C                 3 O'Clock Response Area   CREATE   0    0     0     9       0        0           9       B125   CASTRO, JUSTIN                        PUBLIC ASSIST    08/29/17 12:15:20   FIELD          -119.19472    40.8
                   CONTACT
                   TRAFFIC
BMAN171195   BLM              : 300 Es                3 O'Clock Response Area   CREATE   0    0     0     113     0        0           113     B100   MOORE, JASON                          NO ACTION        08/29/17 12:18:00   FIELD          -119.200256   40.8
                   STOP
                   TRAFFIC
BMAN171196   BLM              : 515 L                 3 O'Clock Response Area   CREATE   0    0     0     431     0        0           431     B113   WOOLEY, JENNIFER                      VERBAL WARNING   08/29/17 12:20:40   FIELD          -119.214332   40.8
                   STOP
                   PUBLIC
BMAN171197   BLM              : 330 Es                3 O'Clock Response Area   CREATE   0    0     0     12      0        0           12      B125   CASTRO, JUSTIN                        PUBLIC ASSIST    08/29/17 12:30:03   FIELD          -119.202123   40.8
                   CONTACT
                   PUBLIC
BMAN171198   BLM              : 330 Es                3 O'Clock Response Area   CREATE   0    0     0     5       0        0           5       B125   CASTRO, JUSTIN                        PUBLIC ASSIST    08/29/17 12:30:19   FIELD          -119.202123   40.8
                   CONTACT
                   PUBLIC
BMAN171199   BLM              : 1000 E                9 O'Clock Response Area   CREATE   0    0     0     9       0        0           9       B112   BIERK, JOHN                           PUBLIC ASSIST    08/29/17 12:41:49   FIELD          -119.210231   40.8
                   CONTACT
                   PUBLIC
BMAN171200   BLM              : JOC                   Perimeter Response Area   CREATE   0    0     0     978     0        0           978     B127   MACHLER, FRANK                        NO ACTION        08/29/17 12:43:15   FIELD          -119.23371    40.8
                   CONTACT
                   TRAFFIC
BMAN171201   BLM              : 300 K                 3 O'Clock Response Area   CREATE   0    0     0     594     0        0           594     B113   WOOLEY, JENNIFER                      VERBAL WARNING   08/29/17 12:45:17   FIELD          -119.193035   40.8
                   STOP
                   TRAFFIC
BMAN171202   BLM              GATE ROAD MM4                                     CREATE   0    0     0     402     0        0           402     K111   HUSTON, CHARLES                       VERBAL WARNING   08/29/17 12:47:39   FIELD          0             0
                   STOP
                   PUBLIC
BMAN171203   BLM              : The Man               3 O'Clock Response Area   CREATE   0    0     0     6       0        0           6       K124   ROBINSON, CHAD                        PUBLIC ASSIST    08/29/17 13:01:58   FIELD          -119.206401   40.8
                   CONTACT
                   TRAFFIC
BMAN171204   BLM              : Gate Road MM 1        Gate Road Response Area   CREATE   0    0     0     708     0        0           708     K111   HUSTON, CHARLES                       NO ACTION        08/29/17 13:04:18   FIELD          -119.25799    40.7
                   STOP
                   TRAFFIC
BMAN171205   BLM              : 515 L                 3 O'Clock Response Area   CREATE   0    0     0     90      0        0           90      B127   MACHLER, FRANK                        VERBAL WARNING   08/29/17 13:08:21   FIELD          -119.214332   40.8
                   STOP
                   PUBLIC
BMAN171206   BLM              : 445 J                 3 O'Clock Response Area   CREATE   0    0     0     119     0        0           119     B127   MACHLER, FRANK                        PUBLIC ASSIST    08/29/17 13:14:39   FIELD          -119.209037   40.8
                   CONTACT
                   TRAFFIC
BMAN171207   BLM              : Gate Road MM 1        Gate Road Response Area   CREATE   0    0     0     900     0        0           900     K111   HUSTON, CHARLES                       VERBAL WARNING   08/29/17 13:18:48   FIELD          -119.25799    40.7
                   STOP
                   PUBLIC
BMAN171208   BLM              : 445 J                 3 O'Clock Response Area   CREATE   0    0     0     10      0        0           10      B127   MACHLER, FRANK                        PUBLIC ASSIST    08/29/17 13:26:40   FIELD          -119.209037   40.8
                   CONTACT
                   PUBLIC
BMAN171209   BLM              : 415 I                 3 O'Clock Response Area   CREATE   0    0     0     19      0        0           19      B127   MACHLER, FRANK                        PUBLIC ASSIST    08/29/17 13:33:22   FIELD          -119.204354   40.8
                   CONTACT
                   PUBLIC                                                                                                                             CARPENTER,
BMAN171210   BLM              : Greeters              9 O'Clock Response Area   CREATE   0    0     0     8       0        0           8       K121                                         PUBLIC ASSIST    08/29/17 13:37:10   FIELD          -119.223441   40.8
                   CONTACT                                                                                                                            MICHAEL
                   PUBLIC                                                                                                                             CARPENTER,
BMAN171211   BLM              : Greeters              9 O'Clock Response Area   CREATE   0    0     0     4       0        0           4       K121                                         PUBLIC ASSIST    08/29/17 13:37:22   FIELD          -119.223441   40.8
                   CONTACT                                                                                                                            MICHAEL
                   TRAFFIC
BMAN171212   BLM              : 515 L                 3 O'Clock Response Area   CREATE   0    0     0     81      0        0           81      C194   BECKETT, TIM                          NO ACTION        08/29/17 13:38:10   FIELD          -119.214332   40.8
                   STOP
                   PUBLIC                                                                                                                             CARPENTER,
BMAN171213   BLM              : Greeters              9 O'Clock Response Area   CREATE   0    0     0     10      0        0           10      K121                                         PUBLIC ASSIST    08/29/17 13:39:04   FIELD          -119.223441   40.8
                   CONTACT                                                                                                                            MICHAEL
                   TRAFFIC
BMAN171214   BLM              : 500 L                 3 O'Clock Response Area   CREATE   0    0     0     450     0        0           450     B123   BOXX, MELISSA J                       NO ACTION        08/29/17 13:42:34   FIELD          -119.211844   40.8
                   STOP
                   PUBLIC
BMAN171215   BLM              : 845 K PC                                        CREATE   0    0     0     6       0        0           6       B117   ROMERO, CLAYTON                       PUBLIC ASSIST    08/29/17 13:46:58   FIELD          0             0
                   CONTACT
                   TRAFFIC
BMAN171216   BLM              : Gate Road MM .5       Gate Road Response Area   CREATE   0    0     0     376     0        0           376     B120   MILLER, JEFFERY                       VERBAL WARNING   08/29/17 13:47:27   FIELD          -119.265589   40.7
                   STOP
                   TRAFFIC
BMAN171217   BLM              : 630 Es                9 O'Clock Response Area   CREATE   0    0     0     284     0        0           284     B112   BIERK, JOHN                           VERBAL WARNING   08/29/17 13:48:41   FIELD          -119.214419   40.8
                   STOP
                   TRAFFIC
BMAN171218   BLM              : 530 L                 3 O'Clock Response Area   CREATE   0    0     0     5666    0        0           5666    B123   BOXX, MELISSA J                       CITATION         08/29/17 13:58:51   FIELD          -119.216688   40.8
                   STOP
                   PUBLIC
BMAN171219   BLM              @600 E                  9 O'Clock Response Area   CREATE   0    0     0     1018    0        0           1018    B116   GONZALEZ, RENE                        PUBLIC ASSIST    08/29/17 14:22:18   FIELD          -119.21656    40.8
                   CONTACT
                   TRAFFIC                                                                                                                            JOHNSON,
BMAN171220   BLM              : 630 L                 9 O'Clock Response Area   CREATE   0    0     0     194     0        0           194     B126                                         NO ACTION        08/29/17 14:25:55   FIELD          -119.224035   40.8
                   STOP                                                                                                                               RAYMOND I
                   TRAFFIC
BMAN171221   BLM              : Gate Road MM 1        Gate Road Response Area   CREATE   0    0     0     300     0        0           300     K111   HUSTON, CHARLES                       VERBAL WARNING   08/29/17 14:32:33   FIELD          -119.25799    40.7
                   STOP
                   PUBLIC                                                                                                                             JOHNSON,
BMAN171222   BLM              : 830 D                 9 O'Clock Response Area   CREATE   0    0     0     10      0        0           10      B126                                         PUBLIC ASSIST    08/29/17 14:54:31   FIELD          -119.218023   40.8
                   CONTACT                                                                                                                            RAYMOND I
                   PUBLIC
BMAN171223   BLM              : 815 G                 9 O'Clock Response Area   CREATE   0    0     0     8       0        0           8       I118   BARNES, DANIEL                        PUBLIC ASSIST    08/29/17 15:03:26   FIELD          -119.221182   40.8
                   CONTACT
BMAN171225   BLM   MEDICAL @Station 73                9 O'clock Response Area   CREATE   66   315   405   5335    249      339         5269    B117   ROMERO, CLAYTON Bilbao, Marcos        NO ACTION        08/29/17 15:12:18   911            -119.223255   40.8
                   TRAFFIC
BMAN171224   BLM              : Gate Road .5          Gate Road Response Area   CREATE   0    0     0     696     0        0           696     B120   MILLER, JEFFERY                       VERBAL WARNING   08/29/17 15:13:03   FIELD          -119.252726   40.8
                   STOP


                                                                                                                                                                                                                                            ER00098
                                                                             Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 282 of 499
                                                                                                                              eventSummary

                   TRAFFIC
BMAN171226   BLM              : GREETERS AND WYE                                    CREATE   0      0     0     37      0        0           37      C194    BECKETT, TIM                        NO ACTION        08/29/17 15:14:27   FIELD          0             0
                   STOP
                   PUBLIC
BMAN171227   BLM              : 830 G                     9 O'Clock Response Area   CREATE   0      0     0     2087    0        0           2087    I118    BARNES, DANIEL                      NO ACTION        08/29/17 15:14:35   FIELD          -119.220267   40.8
                   CONTACT
                   TRAFFIC
BMAN171228   BLM              : GREETERS WYE                                        CREATE   0      0     0     28      0        0           28      C194    BECKETT, TIM                        NO ACTION        08/29/17 15:16:01   FIELD          0             0
                   STOP
                   PUBLIC
BMAN171229   BLM              : 430 E                     3 O'Clock Response Area   CREATE   0      0     0     128     0        0           128     B116    GONZALEZ, RENE                      PUBLIC ASSIST    08/29/17 15:17:27   FIELD          -119.206634   40.8
                   CONTACT
                   PUBLIC
BMAN171230   BLM              : 445 C                     3 O'Clock Response Area   CREATE   0      0     0     1611    0        0           1611    B116    GONZALEZ, RENE                      PUBLIC ASSIST    08/29/17 15:20:30   FIELD          -119.208239   40.8
                   CONTACT
                   PUBLIC
BMAN171231   BLM              : 830 G                     9 O'Clock Response Area   CREATE   0      0     0     1720    0        0           1720    B122    ENTRICAN, DARREN                    NO ACTION        08/29/17 15:21:17   FIELD          -119.220267   40.8
                   CONTACT
                   TRAFFIC                                                                                                                                   CARPENTER,
BMAN171232   BLM              : Greeters                  9 O'Clock Response Area   CREATE   0      0     0     22      0        0           22      K121                                        NO ACTION        08/29/17 15:28:53   FIELD          -119.223441   40.8
                   STOP                                                                                                                                      MICHAEL
                   TRAFFIC
BMAN171233   BLM              : Gate Road MM .5           Gate Road Response Area   CREATE   0      0     0     817     0        0           817     B120    MILLER, JEFFERY                     VERBAL WARNING   08/29/17 15:28:54   FIELD          -119.265589   40.7
                   STOP
                   TRAFFIC
BMAN171234   BLM              : Greeters                  9 O'Clock Response Area   CREATE   0      0     0     18      0        0           18      C194    BECKETT, TIM                        NO ACTION        08/29/17 15:30:06   FIELD          -119.223441   40.8
                   STOP
                   TRAFFIC                                                                                                                                   CARPENTER,
BMAN171235   BLM              : Gate Road                 Gate Road Response Area   CREATE   0      0     0     21      0        0           21      K121                                        NO ACTION        08/29/17 15:31:26   FIELD          -119.252726   40.8
                   STOP                                                                                                                                      MICHAEL
                   PUBLIC
BMAN171236   BLM              : WYE                                                 CREATE   0      0     0     4       0        0           4       B113    WOOLEY, JENNIFER                    PUBLIC ASSIST    08/29/17 15:33:29   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171237   BLM              : WYE                                                 CREATE   0      0     0     3       0        0           3       B113    WOOLEY, JENNIFER                    PUBLIC ASSIST    08/29/17 15:33:36   FIELD          0             0
                   CONTACT
                   PUBLIC                                                                                                                                    CARPENTER,
BMAN171238   BLM              : Greeters                  9 O'Clock Response Area   CREATE   0      0     0     6       0        0           6       K121                                        PUBLIC ASSIST    08/29/17 15:33:44   FIELD          -119.223441   40.8
                   CONTACT                                                                                                                                   MICHAEL
                   TRAFFIC                                                                                                                                                                       VERBAL WARNING
BMAN171239   BLM              : 600 K                     9 O'Clock Response Area   CREATE   0      0     0     2104    0        0           2104    B123    BOXX, MELISSA J                                      08/29/17 15:34:28   FIELD          -119.220232   40.8
                   STOP                                                                                                                                                                          RPT
                   TRAFFIC
BMAN171240   BLM              : 530 L                     3 O'Clock Response Area   CREATE   0      0     0     183     0        0           183     B127    MACHLER, FRANK                      VERBAL WARNING   08/29/17 15:39:05   FIELD          -119.216688   40.8
                   STOP
                   PUBLIC
BMAN171241   BLM              : 700 A                     9 O'Clock Response Area   CREATE   0      0     0     5       0        0           5       B122    ENTRICAN, DARREN                    PUBLIC ASSIST    08/29/17 15:59:34   FIELD          -119.216847   40.8
                   CONTACT
                   TRAFFIC
BMAN171242   BLM              : Gate Road MM 1            Gate Road Response Area   CREATE   0      0     0     352     0        0           352     K111    HUSTON, CHARLES                     VERBAL WARNING   08/29/17 16:00:48   FIELD          -119.25799    40.7
                   STOP
BMAN171243   BLM   STOLEN     @Substation                 3 O'Clock Response Area   CREATE   0      0     0     5546    0        0           5546    C120    MITCHELL, EARL                      REPORT           08/29/17 16:04:27   FIELD          -119.211103   40.8
                   TRAFFIC
BMAN171244   BLM              : Gate Road MM 1            Gate Road Response Area   CREATE   0      0     0     673     0        0           673     B120    MILLER, JEFFERY                     VERBAL WARNING   08/29/17 16:10:39   FIELD          -119.25799    40.7
                   STOP
                   PUBLIC
BMAN171245   BLM              : Center Camp               9 O'Clock Response Area   CREATE   0      0     0     2107    0        0           2107    I118    BARNES, DANIEL                      NO ACTION        08/29/17 16:11:27   FIELD          -119.214029   40.8
                   CONTACT
                   TRAFFIC
BMAN171246   BLM              : Gate Road MM 1.5          Gate Road Response Area   CREATE   0      0     0     408     0        0           408     K111    HUSTON, CHARLES                     VERBAL WARNING   08/29/17 16:17:17   FIELD          -119.253497   40.8
                   STOP
                   PUBLIC
BMAN171247   BLM              : 230 E                     3 O'Clock Response Area   CREATE   0      0     0     2694    0        0           2694    B116    GONZALEZ, RENE                      PUBLIC ASSIST    08/29/17 16:28:13   FIELD          -119.194459   40.8
                   CONTACT
                   TRAFFIC
BMAN171248   BLM              : Gate Road MM .5           Gate Road Response Area   CREATE   0      0     0     228     0        0           228     B242    VIGNESS, JARROD                     VERBAL WARNING   08/29/17 16:28:58   FIELD          -119.265589   40.7
                   STOP
                   TRAFFIC
BMAN171249   BLM              : Gate Road MM .5           Gate Road Response Area   CREATE   0      0     0     231     0        0           231     K9238   ERIC, K9                            VERBAL WARNING   08/29/17 16:40:25   FIELD          -119.265589   40.7
                   STOP
                   TRAFFIC
BMAN171250   BLM              : 600 L                     9 O'Clock Response Area   CREATE   0      0     0     31      0        0           31      B113    WOOLEY, JENNIFER                    NO ACTION        08/29/17 16:41:20   FIELD          -119.220846   40.8
                   STOP
                                                                                                                                                                                ROBERSON,
BMAN171252   BLM   MEDICAL @800 G                         9 O'Clock Response Area   CREATE   153    159   285   1839    6        132         1686    B240    FELIX, ERNESTO                                       08/29/17 16:52:09   DISPATCH       -119.221848   40.8
                                                                                                                                                                                LAUREN
                   TRAFFIC
BMAN171251   BLM              : ENTERANCE ROAD                                      CREATE   0      0     0     189     0        0           189     B242    VIGNESS, JARROD                     VERBAL WARNING   08/29/17 16:52:11   FIELD          0             0
                   STOP
                   TRAFFIC
BMAN171253   BLM              : Gate Road MM .5           Gate Road Response Area   CREATE   0      0     0     4853    0        0           4853    B242    VIGNESS, JARROD                     CITATION         08/29/17 17:26:42   FIELD          -119.265589   40.7
                   STOP
                   PUBLIC
BMAN171254   BLM              @400 D                      3 O'Clock Response Area   CREATE   0      0     0     610     0        0           610     B236    SAWTELL, PETER                      PUBLIC ASSIST    08/29/17 17:32:06   FIELD          -119.203221   40.8
                   CONTACT
                   TRAFFIC                                                                                                                                   MCDONALD,                           VERBAL WARNING
BMAN171255   BLM              : Gate Road MM 1.5          Gate Road Response Area   CREATE   0      0     0     434     0        0           434     B237                                                         08/29/17 17:37:02   FIELD          -119.253497   40.8
                   STOP                                                                                                                                      MATTHEW                             RPT
BMAN171257   BLM   ASSIST     @Point 1                    Perimeter Response Area   CREATE   75     266   991   1620    191      916         1545    C111    REED, GLENN        Bilbao, Marcos   PUBLIC ASSIST    08/29/17 17:50:50   911            -119.235801   40.8

BMAN171256   BLM   ASSIST     @Point 1                    Perimeter Response Area   CREATE   23     87    87    1091    64       64          1068    B117    ROMERO, CLAYTON Rhodes, Carl        NO ACTION        08/29/17 17:50:52   DISPATCH       -119.235801   40.8
                   ACCIDEN
BMAN171259   BLM   T          @830 F                      9 O'clock Response Area   CREATE   65     159   487   3607    94       422         3542    B245    HARRISON, KEVIN    Bilbao, Marcos   REPORT           08/29/17 17:56:02   DISPATCH       -119.219519   40.8
                   INVESTIG
                   PUBLIC
                   ATION                                                                                                                                     JOHNSON,
BMAN171258   BLM              : 545 L                     3 O'Clock Response Area   CREATE   0      0     0     34      0        0           34      B234                                        PUBLIC ASSIST    08/29/17 17:56:09   FIELD          -119.218872   40.8
                   CONTACT                                                                                                                                   GREGORY L
                   PUBLIC
BMAN171260   BLM              : 200 Es                    3 O'Clock Response Area   CREATE   0      0     0     10      0        0           10      B233    JOHNSON, TAMSEN                     PUBLIC ASSIST    08/29/17 18:16:53   FIELD          -119.197919   40.8
                   CONTACT
                   TRAFFIC                                                                                                                                   MCDONALD,                           VERBAL WARNING
BMAN171261   BLM              ENTERANCE ROAD 5                                      CREATE   0      0     0     206     0        0           206     B237                                                         08/29/17 18:29:04   FIELD          0             0
                   STOP                                                                                                                                      MATTHEW                             RPT
                   PUBLIC
BMAN171262   BLM              : 900 K                     9 O'Clock Response Area   CREATE   0      0     0     8       0        0           8       I247    MONTOYA, ROMAN                      PUBLIC ASSIST    08/29/17 18:29:54   FIELD          -119.220198   40.8
                   CONTACT
                   PUBLIC
BMAN171263   BLM              : 900 G                     9 O'Clock Response Area   CREATE   0      0     0     11      0        0           11      I247    MONTOYA, ROMAN                      PUBLIC ASSIST    08/29/17 18:30:13   FIELD          -119.217755   40.8
                   CONTACT
BMAN171264   BLM   FIRE       @700 E                      9 O'clock Response Area   CREATE   28     166         426     138                  398     B240    FELIX, ERNESTO     Bilbao, Marcos   ARREST           08/29/17 18:43:26   911            -119.220188   40.8
                   TRAFFIC                                                                                                                                   MCDONALD,                           VERBAL WARNING
BMAN171265   BLM              ENTERANCE ROAD .5                                     CREATE   0      0     0     331     0        0           331     B237                                                         08/29/17 18:47:10   FIELD          0             0
                   STOP                                                                                                                                      MATTHEW                             RPT
                   PUBLIC
BMAN171266   BLM              : 500 I                     3 O'Clock Response Area   CREATE   0      0     0     9       0        0           9       B233    JOHNSON, TAMSEN                     PUBLIC ASSIST    08/29/17 18:55:10   FIELD          -119.211168   40.8
                   CONTACT
                   PUBLIC
BMAN171267   BLM              : 800 E                     9 O'Clock Response Area   CREATE   0      0     0     200     0        0           200     B243    HARRISON, KEVIN                     NO ACTION        08/29/17 18:56:17   FIELD          -119.220178   40.8
                   CONTACT
                   PUBLIC                                                                                                                                    BUCHANAN,
BMAN171268   BLM              : 900 E                     9 O'Clock Response Area   CREATE   0      0     0     48      0        0           48      B246                                        PUBLIC ASSIST    08/29/17 19:15:51   FIELD          -119.216534   40.8
                   CONTACT                                                                                                                                   STANLEY
                   INVESTIG
BMAN171269   BLM              : Rampart                   3 O'Clock Response Area   CREATE   0      0     0     1520    0        0           1520    B243    HARRISON, KEVIN                     NO ACTION        08/29/17 19:16:51   FIELD          -119.210439   40.8
                   ATION
                   INVESTIG                                                                                                                                  COOMBS,
BMAN171270   BLM              GATE ROAD MM8                                         CREATE   0      0     0     5231    0        0           5231    C197                                        CITATION         08/29/17 19:18:31   FIELD          0             0
                   ATION                                                                                                                                     BRANDON
                   PUBLIC
BMAN171271   BLM              : 1000 Es                   9 O'Clock Response Area   CREATE   0      0     0     6       0        0           6       B233    JOHNSON, TAMSEN                     PUBLIC ASSIST    08/29/17 19:20:16   FIELD          -119.208933   40.8
                   CONTACT
                   PUBLIC
BMAN171272   BLM              : 1000 Es                   9 O'Clock Response Area   CREATE   0      0     0     2       0        0           2       B233    JOHNSON, TAMSEN                     PUBLIC ASSIST    08/29/17 19:20:24   FIELD          -119.208933   40.8
                   CONTACT
                   PUBLIC
BMAN171273   BLM              : 1000 Es                   9 O'Clock Response Area   CREATE   0      0     0     2       0        0           2       B233    JOHNSON, TAMSEN                     PUBLIC ASSIST    08/29/17 19:20:28   FIELD          -119.208933   40.8
                   CONTACT
                   PUBLIC
BMAN171274   BLM              : 12 Mile Access            Perimeter Response Area   CREATE   0      0     0     42      0        0           42      P368    HOWELL, THOMAS                      PUBLIC ASSIST    08/29/17 19:20:29   FIELD          -119.263931   40.8
                   CONTACT
                   PUBLIC
BMAN171275   BLM              : 1000 Es                   9 O'Clock Response Area   CREATE   0      0     0     2       0        0           2       B233    JOHNSON, TAMSEN                     PUBLIC ASSIST    08/29/17 19:20:31   FIELD          -119.208933   40.8
                   CONTACT
                   TRAFFIC                                                                                                                                   MCDONALD,                           VERBAL WARNING
BMAN171276   BLM              : Gate Road                 Gate Road Response Area   CREATE   0      0     0     1012    0        0           1012    B237                                                         08/29/17 19:24:35   FIELD          -119.252726   40.8
                   STOP                                                                                                                                      MATTHEW                             RPT
BMAN171277   BLM   MEDICAL @900 G                         9 O'Clock Response Area   CREATE   0      0     0     506     0        0           506     B240    FELIX, ERNESTO                                       08/29/17 19:29:03   FIELD          -119.217755   40.8
                   PUBLIC
BMAN171278   BLM              @530 L                      3 O'Clock Response Area   CREATE   0      0     0     1559    0        0           1559    B233    JOHNSON, TAMSEN                     LE ASSIST        08/29/17 19:38:54   FIELD          -119.216688   40.8
                   CONTACT
                   PUBLIC                                                                                                                                    LASHER, NICHOLAS
BMAN171279   BLM              : 315 K                     3 O'Clock Response Area   CREATE   0      0     0     418     0        0           418     B356                                        PUBLIC ASSIST    08/29/17 19:40:15   FIELD          -119.194929   40.8
                   CONTACT                                                                                                                                   S
                   PUBLIC
BMAN171280   BLM              : 930 G                     9 O'Clock Response Area   CREATE   0      0     0     9       0        0           9       B230    SONES, BRAD                         PUBLIC ASSIST    08/29/17 19:43:33   FIELD          -119.214484   40.8
                   CONTACT
                   PUBLIC
BMAN171281   BLM              : 930 G                     9 O'Clock Response Area   CREATE   0      0     0     6       0        0           6       B230    SONES, BRAD                         PUBLIC ASSIST    08/29/17 19:43:47   FIELD          -119.214484   40.8
                   CONTACT
                   TRAFFIC
BMAN171282   BLM              : .5                                                  CREATE   0      0     0     377     0        0           377     K238    ALBRIGHT, CALVIN                    VERBAL WARNING   08/29/17 19:48:53   FIELD          0             0
                   STOP
                   TRAFFIC
BMAN171283   BLM              @430 L                      3 O'Clock Response Area   CREATE   0      0     0     337     0        0           337     B236    SAWTELL, PETER                      VERBAL WARNING   08/29/17 19:49:39   FIELD          -119.206644   40.8
                   STOP
                   TRAFFIC
BMAN171284   BLM              : 500 L                     3 O'Clock Response Area   CREATE   0      0     0     416     0        0           416     B236    SAWTELL, PETER                      VERBAL WARNING   08/29/17 19:59:12   FIELD          -119.211844   40.8
                   STOP
                   TRAFFIC
BMAN171285   BLM              @Gate Road MM .5            Gate Road Response Area   CREATE   0      0     0     10690   0        0           10690   B242    VIGNESS, JARROD                     CITATION         08/29/17 20:10:06   FIELD          -119.265589   40.7
                   STOP
                   PUBLIC
BMAN171286   BLM              : 800 ESPLANADE                                       CREATE   0      0     0     160     0        0           160     C111    REED, GLENN                         PUBLIC ASSIST    08/29/17 20:10:55   FIELD          0             0
                   CONTACT
BMAN171287   BLM   MEDICAL @715 G: Hobo camp              9 O'Clock Response Area   COPY     1024   145   569   2130    145      569         2130    B351    LIND, ROBERT R     Bilbao, Marcos   LE ASSIST        08/29/17 20:20:31   OTHER          -119.222258   40.8
                   TRAFFIC                                                                                                                                   WOYCHOWSKI,
BMAN171288   BLM              : WYE L                                               CREATE   0      0     0     121     0        0           121     B360                                        NO ACTION        08/29/17 20:58:17   FIELD          0             0
                   STOP                                                                                                                                      JOHN

                   TRAFFIC                                                                                                                                   LASHER, NICHOLAS
BMAN171289   BLM              @Gate Road                  Gate Road Response Area   CREATE   0      0     0     380     0        0           380     B356                                        VERBAL WARNING   08/29/17 20:59:43   FIELD          -119.252726   40.8
                   STOP                                                                                                                                      S
                   TRAFFIC                                                                                                                                   WOYCHOWSKI,                         VERBAL WARNING
BMAN171290   BLM              : WYE 530                                             CREATE   0      0     0     2683    0        0           2683    B360                                                         08/29/17 21:04:46   FIELD          0             0
                   STOP                                                                                                                                      JOHN                                RPT
                   TRAFFIC                                                                                                                                   LASHER, NICHOLAS                    VERBAL WARNING
BMAN171291   BLM              : Gate Road                 Gate Road Response Area   CREATE   0      0     0     88      0        0           88      B356                                                         08/29/17 21:16:39   FIELD          -119.252726   40.8
                   STOP                                                                                                                                      S                                   RPT
                   TRAFFIC                                                                                                                                   WOYCHOWSKI,
BMAN171292   BLM              : WYE 6                                               CREATE   0      0     0     24      0        0           24      B360                                        NO ACTION        08/29/17 21:18:24   FIELD          0             0
                   STOP                                                                                                                                      JOHN
                   TRAFFIC                                                                                                                                   LASHER, NICHOLAS
BMAN171293   BLM              : Gate Road                 Gate Road Response Area   CREATE   0      0     0     297     0        0           297     B356                                        NO ACTION        08/29/17 21:20:58   FIELD          -119.252726   40.8
                   STOP                                                                                                                                      S
                   PUBLIC
BMAN171294   BLM              : 415 F                     3 O'Clock Response Area   CREATE   0      0     0     6       0        0           6       B361    ZOHOVETZ, PAUL                      PUBLIC ASSIST    08/29/17 21:23:58   FIELD          -119.204689   40.8
                   CONTACT
                   PUBLIC
BMAN171295   BLM              : Gate Actual               Gate Road Response Area   CREATE   0      0     0     4       0        0           4       K363    WHITWORTH, LOUIE                    PUBLIC ASSIST    08/29/17 21:24:34   FIELD          -119.23722    40.8
                   CONTACT
                   TRAFFIC                                                                                                                                   BUCHANAN,
BMAN171296   BLM              : WYE 6                                               CREATE   0      0     0     222     0        0           222     B246                                        VERBAL WARNING   08/29/17 21:25:49   FIELD          0             0
                   STOP                                                                                                                                      STANLEY
                   TRAFFIC                                                                                                                                   LASHER, NICHOLAS
BMAN171297   BLM              : Gate Road                 Gate Road Response Area   CREATE   0      0     0     355     0        0           355     B356                                        VERBAL WARNING   08/29/17 21:28:56   FIELD          -119.252726   40.8
                   STOP                                                                                                                                      S
                   PUBLIC
BMAN171298   BLM              : Thunderdome               3 O'Clock Response Area   CREATE   0      0     0     3       0        0           3       B366    MEUTH, GREGORY                      PUBLIC ASSIST    08/29/17 21:28:58   FIELD          -119.199764   40.8
                   CONTACT
                   PUBLIC
BMAN171299   BLM              : Thunderdome               3 O'Clock Response Area   CREATE   0      0     0     7       0        0           7       B366    MEUTH, GREGORY                      PUBLIC ASSIST    08/29/17 21:29:03   FIELD          -119.199764   40.8
                   CONTACT
                   PUBLIC     : PLAYA SIDE OF
BMAN171300   BLM                                                                    CREATE   0      0     0     1409    0        0           1409    B366    MEUTH, GREGORY                      LE ASSIST        08/29/17 21:31:04   FIELD          0             0
                   CONTACT    THUNDERDOME
                   TRESPAS
BMAN171301   BLM              @PNT 1.4                    9 O'clock Response Area   CREATE   66     195   395   2673    129      329         2607    C111    REED, GLENN        Bilbao, Marcos   EVICTION         08/29/17 21:32:20   911            -119.229317   40.8
                   S
                   TRAFFIC                                                                                                                                   WOYCHOWSKI,
BMAN171302   BLM              : Greeters                  9 O'Clock Response Area   CREATE   0      0     0     1500    0        0           1500    B360                                        VERBAL WARNING   08/29/17 21:34:48   FIELD          -119.223441   40.8
                   STOP                                                                                                                                      JOHN
                   TRAFFIC
BMAN171303   BLM              : 215 L                     3 O'Clock Response Area   CREATE   0      0     0     433     0        0           433     K362    ESTRADA, MICHELE                    VERBAL WARNING   08/29/17 21:41:05   FIELD          -119.188058   40.8
                   STOP
                   TRAFFIC                                                                                                                                   LASHER, NICHOLAS
BMAN171304   BLM              : entrance rd                                         CREATE   0      0     0     102     0        0           102     B356                                        NO ACTION        08/29/17 21:41:42   FIELD          0             0
                   STOP                                                                                                                                      S
                   PUBLIC
BMAN171305   BLM              : the temple of awareness                             CREATE   0      0     0     1355    0        0           1355    B233    JOHNSON, TAMSEN                     PUBLIC ASSIST    08/29/17 21:42:48   FIELD          0             0
                   CONTACT
                   PUBLIC                                                                                                                                    JOHNSON,
BMAN171306   BLM              : 930 A                     9 O'Clock Response Area   CREATE   0      0     0     6       0        0           6       B234                                        PUBLIC ASSIST    08/29/17 21:49:56   FIELD          -119.211896   40.8
                   CONTACT                                                                                                                                   GREGORY L


                                                                                                                                                                                                                                                 ER00099
                                                                                 Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 283 of 499
                                                                                                                                    eventSummary

                   TRAFFIC                                                                                                                                           LASHER, NICHOLAS
BMAN171307   BLM              @600 I                          9 O'Clock Response Area   CREATE   0      0     0      8645     0        0           8645     B356                                              CITATION          08/29/17 21:52:41   FIELD          -119.219008      40.8
                   STOP                                                                                                                                              S
                   TRAFFIC                                                                                                                                           LASHER, NICHOLAS                         VERBAL WARNING
BMAN171308   BLM              : Gate Road                     Gate Road Response Area   CREATE   0      0     0      477      0        0           477      B356                                                                08/29/17 21:58:08   FIELD          -119.252726      40.8
                   STOP                                                                                                                                              S                                        RPT
                   TRAFFIC                                                                                                                                           CUNNINGHAM,
BMAN171309   BLM              PLAYA 1 BY LED TREE                                       CREATE   0      0     0      224      0        0           224      B364                                              VERBAL WARNING    08/29/17 22:00:20   FIELD          0                0
                   STOP                                                                                                                                              STEVE
                   PUBLIC
BMAN171310   BLM              : 1000 ESPLANADE                                          CREATE   0      0     0      1893     0        0           1893     B351     LIND, ROBERT R                           PUBLIC ASSIST     08/29/17 22:09:44   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN171311   BLM              : 700 D                         9 O'Clock Response Area   CREATE   0      0     0      102      0        0           102      I358     NARDINGER, JOE                           PUBLIC ASSIST     08/29/17 22:12:02   FIELD          -119.219352      40.8
                   CONTACT
                   TRAFFIC
BMAN171312   BLM              : MC 18J5315.CA                                           CREATE   0      0     0      314      0        0           314      B245     PURDY, KEVIN                             VERBAL WARNING    08/29/17 22:14:29   FIELD          0                0
                   STOP
                   TRAFFIC
BMAN171313   BLM              : MC                                                      CREATE   0      0     0      56       0        0           56       B245     PURDY, KEVIN                             CANCEL            08/29/17 22:14:40   FIELD          0                0
                   STOP
                   TRAFFIC                                                                                                                                                                                    VERBAL WARNING
BMAN171314   BLM              : ENTRANCE GATE 600                                       CREATE   0      0     0      1233     0        0           1233     B355     RUSSELL, DAVID W                                           08/29/17 22:18:13   FIELD          0                0
                   STOP                                                                                                                                                                                       RPT
                   TRAFFIC
BMAN171315   BLM              : Playa Info                    3 O'Clock Response Area   CREATE   0      0     0      319      0        0           319      B365     AZAR, JONATHAN J.                        VERBAL WARNING    08/29/17 22:21:02   FIELD          -119.212976      40.8
                   STOP
                   TRAFFIC                                                                                                                                           BUCHANAN,
BMAN171316   BLM              @Gate Road MM .5                Gate Road Response Area   CREATE   0      0     0      334      0        0           334      B246                                              VERBAL WARNING    08/29/17 22:24:00   FIELD          -119.265589      40.7
                   STOP                                                                                                                                              STANLEY
                   PUBLIC
BMAN171317   BLM              : 700 D                         9 O'Clock Response Area   CREATE   0      0     0      4415     0        0           4415     B240     FELIX, ERNESTO                           PUBLIC ASSIST     08/29/17 22:25:21   FIELD          -119.219352      40.8
                   CONTACT
                   TRAFFIC
BMAN171318   BLM              : Point 5                       3 O'Clock Response Area   CREATE   0      0     0      2611     0        0           2611     B245     PURDY, KEVIN                             WRITTEN WARNING   08/29/17 22:32:35   FIELD          -119.211121      40.8
                   STOP
                   PUBLIC
BMAN171319   BLM              : 830 D                         9 O'Clock Response Area   CREATE   0      0     0      8        0        0           8        B233     JOHNSON, TAMSEN                          PUBLIC ASSIST     08/29/17 22:46:20   FIELD          -119.218023      40.8
                   CONTACT
                   TRESPAS
BMAN171321   BLM              @Gate Actual:Box Office         Gate Road Response Area   CREATE   79     452   589    3539     373      510         3460     B232     WATSON, JAMES       Bilbao, Marcos       WRITTEN WARNING   08/29/17 22:52:19   911            -119.23722       40.8
                   S
                   TRAFFIC
BMAN171320   BLM              : Gate Road                     Gate Road Response Area   CREATE   0      0     0      451      0        0           451      B355     RUSSELL, DAVID W                         NO ACTION         08/29/17 22:53:07   FIELD          -119.252726      40.8
                   STOP
                   TRAFFIC
BMAN171322   BLM              : Gate Road MM .5               Gate Road Response Area   CREATE   0      0     0      237      0        0           237      B245     PURDY, KEVIN                             VERBAL WARNING    08/29/17 23:24:44   FIELD          -119.265589      40.7
                   STOP
                   PUBLIC
BMAN171323   BLM              : 900 Es                        9 O'Clock Response Area   CREATE   0      0     0      1304     0        0           1304     C144     LARKIN, BRAD                             CITATION          08/29/17 23:30:23   FIELD          -119.212973      40.8
                   CONTACT
                   TRAFFIC
BMAN171324   BLM              : Gate Road MM 1.5              Gate Road Response Area   CREATE   0      0     0      4206     0        0           4206     P368     HOWELL, THOMAS                           CITATION          08/29/17 23:35:37   FIELD          -119.253497      40.8
                   STOP
                   TRAFFIC
BMAN171325   BLM              @9Y (Wye)                       9 O'Clock Response Area   CREATE   0      0     0      361      0        0           361      B355     RUSSELL, DAVID W                         VERBAL WARNING    08/29/17 23:51:33   FIELD          -119.223166      40.8
                   STOP
                   TRAFFIC
BMAN171326   BLM              : 930 PLAYA                                               CREATE   0      0     0      358      0        0           358      K362     ESTRADA, MICHELE                         NO ACTION         08/30/17 00:00:41   FIELD          0                0
                   STOP
                   TRAFFIC
BMAN171327   BLM              @9Y (Wye)                       9 O'Clock Response Area   CREATE   0      0     0      578      0        0           578      B355     RUSSELL, DAVID W                         NO ACTION         08/30/17 00:02:06   FIELD          -119.223166      40.8
                   STOP
                   TRAFFIC    : BLM Mobile Command Center
BMAN171328   BLM                                          3 O'Clock Response Area       CREATE   0      0     0      561      0        0           561      B353     CULVER, STEVON                           REPORT            08/30/17 00:04:13   FIELD          -119.20982       40.8
                   STOP        :
                   PUBLIC
BMAN171329   BLM              : The Man                       9 O'Clock Response Area   CREATE   0      0     0      19       0        0           19       B235     MARTIN, KODY                             PUBLIC ASSIST     08/30/17 00:17:42   FIELD          -119.206614      40.8
                   CONTACT
                   PUBLIC                                                                                                                                            JOHNSON,
BMAN171330   BLM              : The Man                       9 O'Clock Response Area   CREATE   0      0     0      6        0        0           6        B234                                              PUBLIC ASSIST     08/30/17 00:18:07   FIELD          -119.206614      40.8
                   CONTACT                                                                                                                                           GREGORY L
                   PUBLIC                                                                                                                                            JOHNSON,
BMAN171331   BLM              : The Man                       9 O'Clock Response Area   CREATE   0      0     0      4        0        0           4        B234                                              PUBLIC ASSIST     08/30/17 00:18:19   FIELD          -119.206614      40.8
                   CONTACT                                                                                                                                           GREGORY L
                   PUBLIC                                                                                                                                            JOHNSON,
BMAN171332   BLM              : The Man                       9 O'Clock Response Area   CREATE   0      0     0      4        0        0           4        B234                                              PUBLIC ASSIST     08/30/17 00:18:26   FIELD          -119.206614      40.8
                   CONTACT                                                                                                                                           GREGORY L
                   PUBLIC                                                                                                                                            JOHNSON,
BMAN171333   BLM              : The Man                       9 O'Clock Response Area   CREATE   0      0     0      4        0        0           4        B234                                              PUBLIC ASSIST     08/30/17 00:18:32   FIELD          -119.206614      40.8
                   CONTACT                                                                                                                                           GREGORY L
                   PUBLIC                                                                                                                                            JOHNSON,
BMAN171334   BLM              : The Man                       9 O'Clock Response Area   CREATE   0      0     0      4        0        0           4        B234                                              PUBLIC ASSIST     08/30/17 00:18:38   FIELD          -119.206614      40.8
                   CONTACT                                                                                                                                           GREGORY L
                   PUBLIC                                                                                                                                            JOHNSON,
BMAN171335   BLM              : The Man                       9 O'Clock Response Area   CREATE   0      0     0      3        0        0           3        B234                                              PUBLIC ASSIST     08/30/17 00:18:44   FIELD          -119.206614      40.8
                   CONTACT                                                                                                                                           GREGORY L
                   PUBLIC
BMAN171336   BLM              : LED TREE                                                CREATE   0      0     0      43       0        0           43       K362     ESTRADA, MICHELE                         PUBLIC ASSIST     08/30/17 00:20:31   FIELD          0                0
                   CONTACT
                   TRAFFIC
BMAN171337   BLM              @9Y (Wye)                       9 O'Clock Response Area   CREATE   0      0     0      355      0        0           355      B355     RUSSELL, DAVID W                         NO ACTION         08/30/17 00:33:51   FIELD          -119.223166      40.8
                   STOP
                   PUBLIC                                                                                                                                            JOHNSON,
BMAN171338   BLM              ESPLANADE 1000                                            CREATE   0      0     0      1360     0        0           1360     B234                                              PUBLIC ASSIST     08/30/17 00:34:48   FIELD          0                0
                   CONTACT                                                                                                                                           GREGORY L
                   TRAFFIC
BMAN171339   BLM              : 630 D                         9 O'Clock Response Area   CREATE   0      0     0      1477     0        0           1477     B235     MARTIN, KODY                             VERBAL WARNING    08/30/17 00:43:59   FIELD          -119.21804       40.8
                   STOP
                   TRAFFIC
BMAN171340   BLM              : PARIMETER 3.5                                           CREATE   0      0     0      8205     0        0           8205     P239     MOE, THEODORE                            CITATION          08/30/17 00:44:51   FIELD          0                0
                   STOP
                   TRAFFIC
BMAN171341   BLM              @9Y (Wye)                       9 O'Clock Response Area   CREATE   0      0     0      4611     0        0           4611     B355     RUSSELL, DAVID W                         CITATION          08/30/17 00:47:25   FIELD          -119.223166      40.8
                   STOP
                                                                                                                                                                     CUNNINGHAM,
BMAN171342   BLM   STOLEN     @Berlin                         3 O'Clock Response Area   COPY     119    88    460    1297     88       460         1297     B364                         Dunkle, Jacalyn      REPORT            08/30/17 00:50:56   911            -119.19767       40.8
                                                                                                                                                                     STEVE
                   TRAFFIC                                                                                                                                           BUCHANAN,
BMAN171343   BLM              : Gate Road MM .5               Gate Road Response Area   CREATE   0      0     0      168      0        0           168      B246                                              VERBAL WARNING    08/30/17 00:52:42   FIELD          -119.265589      40.7
                   STOP                                                                                                                                              STANLEY
                   TRAFFIC                                                                                                                                           BUCHANAN,
BMAN171344   BLM              : Gate Road MM .5               Gate Road Response Area   CREATE   0      0     0      319      0        0           319      B246                                              VERBAL WARNING    08/30/17 01:06:03   FIELD          -119.265589      40.7
                   STOP                                                                                                                                              STANLEY
                              : Nearest: @Station 12 /
BMAN171345   BLM   ASSAULT                                    3 O'clock Response Area   CREATE   33     104   462    3080     71       429         3047     B243     HARRISON, KEVIN     Dunkle, Jacalyn      NO ACTION         08/30/17 01:08:27   911            -119.203182661   40.8
                              Outpost Zero
                   PUBLIC
BMAN171346   BLM              : 1000 ESPLANADE                                          CREATE   0      0     0      73       0        0           73       B351     LIND, ROBERT R                           VERBAL WARNING    08/30/17 01:23:02   FIELD          0                0
                   CONTACT
                   PUBLIC                                                                                                                                            JOHNSON,
BMAN171347   BLM              : 1000 ESPLANADE                                          CREATE   0      0     0      13       0        0           13       B234                                              PUBLIC ASSIST     08/30/17 01:46:59   FIELD          0                0
                   CONTACT                                                                                                                                           GREGORY L
                   PUBLIC
BMAN171348   BLM              : Greeters                      9 O'Clock Response Area   CREATE   0      0     0      909      0        0           909      I406     CANAAN, IAN J                            NO ACTION         08/30/17 01:47:04   FIELD          -119.223441      40.8
                   CONTACT
                   PUBLIC                                                                                                                                            JOHNSON,
BMAN171349   BLM              : 1000 ESPLANADE                                          CREATE   0      0     0      10       0        0           10       B234                                              PUBLIC ASSIST     08/30/17 01:47:26   FIELD          0                0
                   CONTACT                                                                                                                                           GREGORY L
                   TRAFFIC
BMAN171350   BLM              : GREETER & Y                                             CREATE   0      0     0      71       0        0           71       CHIEF2   MCGRATH, KEITH                           NO ACTION         08/30/17 02:11:43   FIELD          0                0
                   STOP
                   PUBLIC
BMAN171351   BLM              : 1000 E                        9 O'Clock Response Area   CREATE   0      0     0      306      0        0           306      B361     ZOHOVETZ, PAUL                           PUBLIC ASSIST     08/30/17 02:21:08   FIELD          -119.210231      40.8
                   CONTACT
BMAN171352   BLM   ASSAULT @Station 6                         3 O'clock Response Area   CREATE   63     231   636    1556     168      573         1493     B361     BOYER, DANIEL       Dinapoli, desAnges   NO ACTION         08/30/17 02:52:18   Ops2           -119.2102        40.8
                   TRAFFIC                                                                                                                                           LASHER, NICHOLAS
BMAN171353   BLM              : 645 L                         9 O'Clock Response Area   CREATE   0      0     0      184      0        0           184      B356                                              VERBAL WARNING    08/30/17 03:19:49   FIELD          -119.225195      40.8
                   STOP                                                                                                                                              S
                   TRAFFIC                                                                                                                                           LASHER, NICHOLAS
BMAN171354   BLM              : 600 L                         9 O'Clock Response Area   CREATE   0      0     0      269      0        0           269      B356                                              NO ACTION         08/30/17 03:29:21   FIELD          -119.220846      40.8
                   STOP                                                                                                                                              S
                   PUBLIC
BMAN171355   BLM              @545 L                          3 O'Clock Response Area   CREATE   0      0     0      1091     0        0           1091     B350     JENSEN, WESLEY                           NO ACTION         08/30/17 03:32:08   FIELD          -119.218872      40.8
                   CONTACT
                   TRAFFIC
BMAN171356   BLM              : 530 J                         3 O'Clock Response Area   CREATE   0      0     0      7678     0        0           7678     B353     CULVER, STEVON                           ARREST            08/30/17 03:32:33   FIELD          -119.21582       40.8
                   STOP
                   PUBLIC
BMAN171358   BLM              @Center Camp                    9 O'clock Response Area   CREATE   170    555   1264   1892     385      1094        1722     B366     MEUTH, GREGORY      Dunkle, Jacalyn      PUBLIC ASSIST     08/30/17 04:05:03   DISPATCH       -119.214029      40.8
                   CONTACT
BMAN171357   BLM   ASSIST     @Center Camp                    9 O'clock Response Area   CREATE   77     98           269      21                   192      I358     NACCARA, BRENT      Dunkle, Jacalyn      NO ACTION         08/30/17 04:05:10   911            -119.214029      40.8
                   PUBLIC                                                                                                                                            CUNNINGHAM,
BMAN171359   BLM              : The Man                       9 O'Clock Response Area   CREATE   0      0     0      521      0        0           521      B364                                              CITATION          08/30/17 04:11:04   FIELD          -119.206614      40.8
                   CONTACT                                                                                                                                           STEVE
                   PUBLIC
BMAN171360   BLM              : SALTINE CRACKER                                         CREATE   0      0     0      1015     0        0           1015     K362     ESTRADA, MICHELE                         PUBLIC ASSIST     08/30/17 05:18:30   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN171361   BLM              : ROBOHEART                                               CREATE   0      0     0      1831     0        0           1831     B366     MEUTH, GREGORY                           REPORT            08/30/17 05:29:23   FIELD          0                0
                   CONTACT
                   TRAFFIC
BMAN171362   BLM              :Y                                                        CREATE   0      0     0      55       0        0           55       B113     WOOLEY, JENNIFER                         NO ACTION         08/30/17 06:10:24   FIELD          0                0
                   STOP
                   TRAFFIC
BMAN171363   BLM              :Y                                                        CREATE   0      0     0      54       0        0           54       B113     WOOLEY, JENNIFER                         NO ACTION         08/30/17 06:20:43   FIELD          0                0
                   STOP
                   PUBLIC
BMAN171364   BLM              @630 L                          9 O'Clock Response Area   CREATE   0      0     0      6702     0        0           6702     C134     ROGERS, JOHN                             CITATION          08/30/17 06:25:00   FIELD          -119.224035      40.8
                   CONTACT
                   PUBLIC
BMAN171365   BLM              : ROBOTHEART RAVE                                         CREATE   0      0     0      2091     0        0           2091     K124     ROBINSON, CHAD                           CITATION          08/30/17 06:27:16   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN171366   BLM              : ROBOT HEART                                             CREATE   0      1     1      820      1        1           820      B367     HAWKINS, TRAVIS                          CITATION          08/30/17 06:30:09   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN171367   BLM              : 1000 L                        9 O'Clock Response Area   CREATE   0      0     0      8        0        0           8        I119     WAGGONER, SEAN                           PUBLIC ASSIST     08/30/17 06:30:58   FIELD          -119.21179       40.8
                   CONTACT
                   PUBLIC
BMAN171368   BLM              : ROBOT HEART                                             CREATE   0      0     0      7        0        0           7        K363     WHITWORTH, LOUIE                         PUBLIC ASSIST     08/30/17 06:36:24   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN171369   BLM              : THE HANGING STONES                                      CREATE   0      0     0      1092     0        0           1092     B117     ROMERO, CLAYTON                          PUBLIC ASSIST     08/30/17 06:37:32   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN171370   BLM              : mayan rave                                              CREATE   0      0     0      1585     0        0           1585     B122     ENTRICAN, DARREN                         PUBLIC ASSIST     08/30/17 06:59:12   FIELD          0                0
                   CONTACT
                   INVESTIG                                                                                                                                                                                   VERBAL WARNING
BMAN171371   BLM              @JOC                            Perimeter Response Area   CREATE   18     32    313    3489     14       295         3471     P128     FONKEN, PETER       BLANTON, WILL                          08/30/17 07:01:36   DISPATCH       -119.23371       40.8
                   ATION                                                                                                                                                                                      RPT
                   PUBLIC
BMAN171372   BLM              : robotheart                                              CREATE   0      0     0      1165     0        0           1165     I402     SHILAIKIS, ROBERT                        CITATION          08/30/17 07:04:34   FIELD          0                0
                   CONTACT
                   TRAFFIC
BMAN171373   BLM              : RoboHeart                                               CREATE   0      0     0      591      0        0           591      K124     ROBINSON, CHAD                           CITATION          08/30/17 07:16:26   FIELD          0                0
                   STOP
                   TRAFFIC
BMAN171374   BLM              : 1000 deep playa                                         CREATE   0      0     0      4364     0        0           4364     K352     PARR, RYAN                               TRANSFER          08/30/17 07:19:04   FIELD          0                0
                   STOP
                                                              Outside Event Response
BMAN171375   BLM   FIRE       BUFFALO HILLS                                             CREATE   119                 25787                         25668                                 Ford, Cassandra      NO ACTION         08/30/17 07:33:17   DISPATCH       0                0
                                                              Area
                   PUBLIC                                                                                                                                            JOHNSON,
BMAN171376   BLM              : ROBOHEART RAVE                                          CREATE   0      0     0      636      0        0           636      B126                                              CITATION          08/30/17 07:39:55   FIELD          0                0
                   CONTACT                                                                                                                                           RAYMOND I
                   PUBLIC
BMAN171377   BLM              : The Man                       9 O'Clock Response Area   CREATE   0      0     0      17       0        0           17       B117     ROMERO, CLAYTON                          PUBLIC ASSIST     08/30/17 07:58:03   FIELD          -119.206614      40.8
                   CONTACT
                   PUBLIC
BMAN171378   BLM              : The Man                       9 O'Clock Response Area   CREATE   0      0     0      176      0        0           176      B117     ROMERO, CLAYTON                          PUBLIC ASSIST     08/30/17 07:58:31   FIELD          -119.206614      40.8
                   CONTACT
                   PUBLIC                                                                                                                                            MARSOOBIAN,
BMAN171379   BLM              : ROBOHEART RAVE                                          CREATE   0      0     0      16       0        0           16       B114                                              PUBLIC ASSIST     08/30/17 07:59:02   FIELD          0                0
                   CONTACT                                                                                                                                           JASON A
                   PUBLIC                                                                                                                                            MARSOOBIAN,
BMAN171380   BLM              : ROBOHEART RAVE                                          CREATE   0      0     0      12       0        0           12       B114                                              PUBLIC ASSIST     08/30/17 07:59:21   FIELD          0                0
                   CONTACT                                                                                                                                           JASON A
                   PUBLIC
BMAN171381   BLM              : PERIMETER FENCE : 300 - 400                             CREATE   0      0     0      725      0        0           725      P128     FONKEN, PETER                            CITATION          08/30/17 08:34:13   FIELD          0                0
                   CONTACT
                   TRAFFIC
BMAN171382   BLM              : 1000 Es                       9 O'Clock Response Area   CREATE   0      0     0      80       0        0           80       B120     MILLER, JEFFERY                          NO ACTION         08/30/17 08:34:53   FIELD          -119.208933      40.8
                   STOP
                              @Rod's Road (Ring Road): 545
BMAN171383   BLM   MEDICAL                                 9 O'Clock Response Area      COPY     1285   226   404    772      226      404         772      B100     MOORE, JASON        anzelone, aleassa    NO ACTION         08/30/17 08:48:21   911            -119.215975      40.8
                              and rods
                   PUBLIC
BMAN171384   BLM           : ROBOT HEART RAVE                                           CREATE   0      0     0      10       0        0           10       K124     ROBINSON, CHAD                           PUBLIC ASSIST     08/30/17 08:49:01   FIELD          0                0
                   CONTACT
BMAN171385   BLM   MEDICAL @1000 B                            9 O'Clock Response Area   CREATE   0      0     0      284046   0        0           284046   B127     MACHLER, FRANK                           PUBLIC ASSIST     08/30/17 09:09:47   FIELD          -119.209563      40.8
                   PUBLIC
BMAN171386   BLM           : Point 3                          Perimeter Response Area   CREATE   0      0     0      13       0        0           13       P128     FONKEN, PETER                            PUBLIC ASSIST     08/30/17 09:13:27   FIELD          -119.185771      40.8
                   CONTACT
                   PUBLIC
BMAN171387   BLM           : OWL                                                        CREATE   0      0     0      901      0        0           901      B123     BOXX, MELISSA J                          PUBLIC ASSIST     08/30/17 09:14:26   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN171388   BLM           : Point 3                          Perimeter Response Area   CREATE   0      0     0      18       0        0           18       P128     FONKEN, PETER                            PUBLIC ASSIST     08/30/17 09:22:05   FIELD          -119.185771      40.8
                   CONTACT


                                                                                                                                                                                                                                                               ER00100
                                                                            Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 284 of 499
                                                                                                                               eventSummary

                                                                                                                                                              JOHNSON,
BMAN171389   BLM   MEDICAL : 930 E                       9 O'Clock Response Area   CREATE   0      0     0      598      0        0           598      B126                                                          08/30/17 09:27:15   FIELD          -119.213622   40.8
                                                                                                                                                              RAYMOND I
                   PUBLIC
BMAN171390   BLM              : 400 F                    3 O'Clock Response Area   CREATE   0      0     0      137      0        0           137      K111   HUSTON, CHARLES                       PUBLIC ASSIST    08/30/17 09:29:34   FIELD          -119.202776   40.8
                   CONTACT
                   PUBLIC
BMAN171391   BLM              : 1000 B                   9 O'Clock Response Area   CREATE   0      0     0      5856     0        0           5856     B127   MACHLER, FRANK                        ARREST           08/30/17 09:33:37   FIELD          -119.209563   40.8
                   CONTACT
                   PUBLIC
BMAN171392   BLM              @630 L                     9 O'Clock Response Area   CREATE   0      0     0      63       0        0           63       B122   ENTRICAN, DARREN                      PUBLIC ASSIST    08/30/17 09:53:16   FIELD          -119.224035   40.8
                   CONTACT
                   INVESTIG                                                                                                                                   JOHNSON, MICHAEL
BMAN171393   BLM              @JOC                       Perimeter Response Area   CREATE   256    276   276    914      20       20          658      I401                    Ford, Cassandra      CANCEL           08/30/17 10:00:37   DISPATCH       -119.23371    40.8
                   ATION                                                                                                                                      J
                   PUBLIC
BMAN171394   BLM              @600 L                     9 O'Clock Response Area   CREATE   0      0     0      58       0        0           58       B113   WOOLEY, JENNIFER                      PUBLIC ASSIST    08/30/17 10:12:08   FIELD          -119.220846   40.8
                   CONTACT
                   TRAFFIC
BMAN171395   BLM              : 600 K                    9 O'Clock Response Area   CREATE   0      0     0      26       0        0           26       B113   WOOLEY, JENNIFER                      NO ACTION        08/30/17 10:17:09   FIELD          -119.220232   40.8
                   STOP
                   INVESTIG
BMAN171396   BLM              @JOC                       Perimeter Response Area   CREATE   25     132   132    204377   107      107         204352                              Ford, Cassandra   PUBLIC ASSIST    08/30/17 10:17:21   DISPATCH       -119.23371    40.8
                   ATION
                   PUBLIC
BMAN171397   BLM              : 530 D                    3 O'Clock Response Area   CREATE   0      0     0      54       0        0           54       B112   BIERK, JOHN                           PUBLIC ASSIST    08/30/17 10:19:11   FIELD          -119.213221   40.8
                   CONTACT
                   PUBLIC
BMAN171398   BLM              : 800 C                    9 O'Clock Response Area   CREATE   0      0     0      16       0        0           16       B125   CASTRO, JUSTIN                        PUBLIC ASSIST    08/30/17 10:21:43   FIELD          -119.218509   40.8
                   CONTACT
BMAN171399   BLM   ASSIST     @Airport                   Perimeter Response Area   CREATE   35     163   465    3297     128      430         3262     P128   FONKEN, PETER       Rieger, Steve     CITATION         08/30/17 10:25:13   911            -119.208586   40.8
                   TRAFFIC
BMAN171400   BLM              : Gate Road MM 1.5         Gate Road Response Area   CREATE   0      0     0      1591     0        0           1591     B125   CASTRO, JUSTIN                        VERBAL WARNING   08/30/17 10:34:04   FIELD          -119.253497   40.8
                   STOP
                   TRAFFIC
BMAN171401   BLM              : Gate Road MM 2           Gate Road Response Area   CREATE   0      0     0      535      0        0           535      B113   WOOLEY, JENNIFER                      VERBAL WARNING   08/30/17 10:41:04   FIELD          -119.249052   40.8
                   STOP
                   PUBLIC
BMAN171402   BLM              : 430 E                    3 O'Clock Response Area   CREATE   0      0     0      773      0        0           773      B122   ENTRICAN, DARREN                      PUBLIC ASSIST    08/30/17 10:50:19   FIELD          -119.206634   40.8
                   CONTACT
                   PUBLIC
BMAN171403   BLM              : Kidsville ( 530 & G )    3 O'Clock Response Area   CREATE   0      0     0      8        0        0           8        B117   ROMERO, CLAYTON                       PUBLIC ASSIST    08/30/17 10:51:03   FIELD          -119.213473   40.8
                   CONTACT
                   PUBLIC
BMAN171404   BLM              : Kidsville ( 530 & G )    3 O'Clock Response Area   CREATE   0      0     0      7        0        0           7        B117   ROMERO, CLAYTON                       PUBLIC ASSIST    08/30/17 10:51:23   FIELD          -119.213473   40.8
                   CONTACT
                   PUBLIC
BMAN171405   BLM              : 345 K                    3 O'Clock Response Area   CREATE   0      0     0      3039     0        0           3039     I118   BARNES, DANIEL                        PUBLIC ASSIST    08/30/17 10:57:56   FIELD          -119.19928    40.8
                   CONTACT
                   TRAFFIC
BMAN171406   BLM              : Gate Road MM 1           Gate Road Response Area   CREATE   0      0     0      451      0        0           451      B125   CASTRO, JUSTIN                        VERBAL WARNING   08/30/17 11:04:52   FIELD          -119.25799    40.7
                   STOP
BMAN171407   BLM   ASSIST     @920 L                     9 O'Clock Response Area   CREATE   0      0     0      1828     0        0           1828     600    KURTZ, JOHN                           PUBLIC ASSIST    08/30/17 11:09:22   FIELD          -119.218122   40.8
                   TRAFFIC
BMAN171408   BLM           : Gate Road MM .5             Gate Road Response Area   CREATE   0      0     0      528      0        0           528      B125   CASTRO, JUSTIN                        VERBAL WARNING   08/30/17 11:15:22   FIELD          -119.265589   40.7
                   STOP
                   PUBLIC
BMAN171409   BLM           : 200 H                       3 O'Clock Response Area   CREATE   0      0     0      219      0        0           219      B117   ROMERO, CLAYTON                       PUBLIC ASSIST    08/30/17 11:20:35   FIELD          -119.190547   40.8
                   CONTACT
                   PUBLIC
BMAN171410   BLM           : Airport                     Perimeter Response Area   CREATE   0      0     0      431      0        0           431      C124   FISHER, DOUG                          VERBAL WARNING   08/30/17 11:25:14   FIELD          -119.208586   40.8
                   CONTACT
BMAN171411   BLM   ASSAULT @Ranger HQ                    3 O'Clock Response Area   CREATE   79     470   1175   6508     391      1096        6429     C124   FISHER, DOUG        Rieger, Steve     REPORT           08/30/17 11:31:07   911            -119.211658   40.8
                   PUBLIC                                                                                                                                     MARSOOBIAN,
BMAN171412   BLM              : 530 H                    3 O'Clock Response Area   CREATE   0      0     0      4        0        0           4        B114                                         PUBLIC ASSIST    08/30/17 11:48:51   FIELD          -119.214954   40.8
                   CONTACT                                                                                                                                    JASON A
                   PUBLIC
BMAN171413   BLM              : MOBILE CMD                                         CREATE   0      0     0      17       0        0           17       B115   KANIA, AARON                          PUBLIC ASSIST    08/30/17 11:55:47   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171414   BLM              : 545 L                    3 O'Clock Response Area   CREATE   0      0     0      15       0        0           15       B125   CASTRO, JUSTIN                        PUBLIC ASSIST    08/30/17 11:57:30   FIELD          -119.218872   40.8
                   CONTACT
                   TRAFFIC
BMAN171415   BLM              : Gate Road MM .5          Gate Road Response Area   CREATE   0      0     0      604      0        0           604      B123   BOXX, MELISSA J                       VERBAL WARNING   08/30/17 12:02:24   FIELD          -119.230552   40.8
                   STOP
                   TRAFFIC
BMAN171416   BLM              : Gate Road MM .5          Gate Road Response Area   CREATE   0      0     0      3277     0        0           3277     B123   BOXX, MELISSA J                       CITATION         08/30/17 12:15:59   FIELD          -119.265589   40.7
                   STOP
                   PUBLIC
BMAN171417   BLM              : GATE ROAD MM 3.8                                   CREATE   0      0     0      12       0        0           12       B116   GONZALEZ, RENE                        PUBLIC ASSIST    08/30/17 12:24:25   FIELD          0             0
                   CONTACT
BMAN171418   BLM   ASSIST     @Gate Road                 Gate Road Response Area   CREATE   68     168          3355     100                  3287     K111   JACK, K9            Rieger, Steve     NO ACTION        08/30/17 12:30:19   911            -119.252726   40.8
                   PUBLIC
BMAN171419   BLM           : 600 J                       9 O'Clock Response Area   CREATE   0      0     0      42       0        0           42       K124   ROBINSON, CHAD                        PUBLIC ASSIST    08/30/17 12:48:36   FIELD          -119.21962    40.8
                   CONTACT
BMAN171420   BLM   ASSAULT @Tokyo                        9 O'clock Response Area   CREATE   73     364   1113   63433    291      1040        63360    C124   FISHER, DOUG        Rieger, Steve                      08/30/17 12:56:27   911            -119.215563   40.8
                   REQUEST                                                                                                                                                        MAGNUSON,
BMAN171421   BLM              @845 L                     9 O'clock Response Area   CREATE   170    340   344    468      170      174         298      B117   ROMERO, CLAYTON                                        08/30/17 13:06:40   DISPATCH       -119.222546   40.8
                   BRC                                                                                                                                                            ROXANNE
                   TRAFFIC                                                                                                                                                                          VERBAL WARNING
BMAN171422   BLM              : Gate Road MM .5          Gate Road Response Area   CREATE   0      0     0      677      0        0           677      B123   BOXX, MELISSA J                                        08/30/17 13:20:01   FIELD          -119.265589   40.7
                   STOP                                                                                                                                                                             RPT
                   TRAFFIC
BMAN171423   BLM              : Temple                   9 O'Clock Response Area   CREATE   0      0     0      608      0        0           608      B110   LLOYD, RICHARD                        CITATION         08/30/17 13:20:18   FIELD          -119.200267   40.8
                   STOP
                   PUBLIC
BMAN171424   BLM              : Kidsville ( 530 & G )    3 O'Clock Response Area   CREATE   0      0     0      23       0        0           23       C196   DYRUM, JASON                          PUBLIC ASSIST    08/30/17 13:23:53   FIELD          -119.213473   40.8
                   CONTACT
                   PUBLIC
BMAN171425   BLM              : Kidsville ( 530 & G )    3 O'Clock Response Area   CREATE   0      0     0      21       0        0           21       C196   DYRUM, JASON                          PUBLIC ASSIST    08/30/17 13:24:25   FIELD          -119.213473   40.8
                   CONTACT
                   PUBLIC                                                                                                                                     MARSOOBIAN,
BMAN171426   BLM              : 515 L                    3 O'Clock Response Area   CREATE   0      0     0      9        0        0           9        B114                                         PUBLIC ASSIST    08/30/17 13:25:31   FIELD          -119.214332   40.8
                   CONTACT                                                                                                                                    JASON A
                   TRAFFIC
BMAN171427   BLM              : Gate Road MM 1           Gate Road Response Area   CREATE   0      0     0      395      0        0           395      B122   ENTRICAN, DARREN                      VERBAL WARNING   08/30/17 13:40:06   FIELD          -119.25799    40.7
                   STOP
                   PUBLIC
BMAN171428   BLM              : 230 D                    3 O'Clock Response Area   CREATE   0      0     0      10       0        0           10       K124   ROBINSON, CHAD                        PUBLIC ASSIST    08/30/17 13:41:59   FIELD          -119.195207   40.8
                   CONTACT
                   PUBLIC
BMAN171429   BLM              : 230 D                    3 O'Clock Response Area   CREATE   0      0     0      10       0        0           10       K124   ROBINSON, CHAD                        PUBLIC ASSIST    08/30/17 13:44:39   FIELD          -119.195207   40.8
                   CONTACT
                   PUBLIC                                                                                                                                     JOHNSON,
BMAN171430   BLM              : 530 L                    3 O'Clock Response Area   CREATE   0      0     0      26       0        0           26       B126                                         PUBLIC ASSIST    08/30/17 13:48:59   FIELD          -119.216688   40.8
                   CONTACT                                                                                                                                    RAYMOND I
                   PUBLIC                                                                                                                                     JOHNSON,
BMAN171431   BLM              : 530 L                    3 O'Clock Response Area   CREATE   0      0     0      35       0        0           35       B126                                         PUBLIC ASSIST    08/30/17 13:51:16   FIELD          -119.216688   40.8
                   CONTACT                                                                                                                                    RAYMOND I
                   TRAFFIC                                                                                                                                    JOHNSON,
BMAN171432   BLM              : 530 L                    3 O'Clock Response Area   CREATE   0      0     0      99       0        0           99       B126                                         NO ACTION        08/30/17 13:58:28   FIELD          -119.216688   40.8
                   STOP                                                                                                                                       RAYMOND I
                   PUBLIC
BMAN171433   BLM              : 600 L                    9 O'Clock Response Area   CREATE   0      0     0      10       0        0           10       B113   WOOLEY, JENNIFER                      PUBLIC ASSIST    08/30/17 13:59:13   FIELD          -119.220846   40.8
                   CONTACT
                   PUBLIC
BMAN171434   BLM              : 700 D                    9 O'Clock Response Area   CREATE   0      0     0      4        0        0           4        B117   ROMERO, CLAYTON                       PUBLIC ASSIST    08/30/17 14:01:10   FIELD          -119.219352   40.8
                   CONTACT
                                                                                                                                                              MARSOOBIAN,
BMAN171435   BLM   ASSIST     @245 C                     3 O'Clock Response Area   COPY     6640   158   666    10446    158      666         10446    B114                       Rieger, Steve     LE ASSIST        08/30/17 14:19:26   911            -119.196852   40.8
                                                                                                                                                              JASON A
                   PUBLIC
BMAN171436   BLM           : GATE ROAD MM 4                                        CREATE   0      0     0      5        0        0           5        B122   ENTRICAN, DARREN                      PUBLIC ASSIST    08/30/17 14:26:36   FIELD          0             0
                   CONTACT
                   COMPLIA
BMAN171437   BLM   NCE        : 1000 L                   9 O'Clock Response Area   CREATE   0      0     0      1784     0        0           1784     B116   GONZALEZ, RENE                        PUBLIC ASSIST    08/30/17 14:32:50   FIELD          -119.21179    40.8
                   CHECK
                   TRAFFIC
BMAN171438   BLM              : 600 L                    9 O'Clock Response Area   CREATE   0      0     0      3022     0        0           3022     B123   BOXX, MELISSA J                       CITATION         08/30/17 14:34:09   FIELD          -119.220846   40.8
                   STOP
                   PUBLIC                                                                                                                                     JOHNSON,
BMAN171440   BLM              : 400 F                    3 O'Clock Response Area   CREATE   0      0     0      983      0        0           983      B126                                         PUBLIC ASSIST    08/30/17 15:10:01   FIELD          -119.202776   40.8
                   CONTACT                                                                                                                                    RAYMOND I
                   PUBLIC
BMAN171441   BLM              @900 G                     9 O'Clock Response Area   CREATE   0      0     0      1631     0        0           1631     B116   GONZALEZ, RENE                        CITATION         08/30/17 15:18:37   FIELD          -119.217755   40.8
                   CONTACT
                   PUBLIC
BMAN171442   BLM              : 430 A                    3 O'Clock Response Area   CREATE   0      0     0      200      0        0           200      I118   BARNES, DANIEL                        NO ACTION        08/30/17 15:28:19   FIELD          -119.206629   40.8
                   CONTACT
                   PUBLIC                                                                                                                                     JOHNSON,
BMAN171443   BLM              : 345 K                    3 O'Clock Response Area   CREATE   0      0     0      139      0        0           139      B126                                         PUBLIC ASSIST    08/30/17 15:29:02   FIELD          -119.19928    40.8
                   CONTACT                                                                                                                                    RAYMOND I
                   PUBLIC
BMAN171444   BLM              : Airport                  Perimeter Response Area   CREATE   0      0     0      1035     0        0           1035     C124   FISHER, DOUG                          NO ACTION        08/30/17 15:38:20   FIELD          -119.208586   40.8
                   CONTACT
                   PUBLIC
BMAN171445   BLM              : 600 J                    9 O'Clock Response Area   CREATE   0      0     0      8        0        0           8        B125   CASTRO, JUSTIN                        PUBLIC ASSIST    08/30/17 15:41:56   FIELD          -119.21962    40.8
                   CONTACT
                   INVESTIG
BMAN171446   BLM              @Ranger HQ                 3 O'clock Response Area   CREATE   47     235   4207   6751     188      4160        6704     B116   MCGILL, JOSEPH      Dibrell, Sam      NO ACTION        08/30/17 15:42:26   911            -119.211658   40.8
                   ATION
                   PUBLIC
BMAN171447   BLM              : 845 J                    9 O'Clock Response Area   CREATE   0      0     0      170      0        0           170      I402   SHILAIKIS, ROBERT                     PUBLIC ASSIST    08/30/17 15:44:55   FIELD          -119.221174   40.8
                   CONTACT
                   TRAFFIC
BMAN171448   BLM              : 630 ESP                  9 O'Clock Response Area   CREATE   0      0     0      517      0        0           517      B120   MILLER, JEFFERY                       VERBAL WARNING   08/30/17 15:45:36   FIELD          -119.214419   40.8
                   STOP
                   TRAFFIC
BMAN171449   BLM              @Gate Road MM 2.5          Gate Road Response Area   CREATE   0      0     0      513      0        0           513      B122   ENTRICAN, DARREN                      VERBAL WARNING   08/30/17 15:54:22   FIELD          -119.243838   40.8
                   STOP
                   PUBLIC
BMAN171450   BLM              : Airport                  Perimeter Response Area   CREATE   0      0     0      369      0        0           369      C124   FISHER, DOUG                          NO ACTION        08/30/17 15:56:24   FIELD          -119.208586   40.8
                   CONTACT
                   INVESTIG
BMAN171451   BLM              : 800 D                    9 O'Clock Response Area   CREATE   0      0     0      2438     0        0           2438     B116   GONZALEZ, RENE                        CITATION         08/30/17 16:01:38   FIELD          -119.219344   40.8
                   ATION
                   PUBLIC
BMAN171452   BLM              : Airport                  Perimeter Response Area   CREATE   0      0     0      652      0        0           652      C124   FISHER, DOUG                          NO ACTION        08/30/17 16:20:21   FIELD          -119.208586   40.8
                   CONTACT
                                                         Outside Event Response
BMAN171453   BLM   ASSIST     CR 447                                               CREATE   243                 320                           77                                  STAMP, AMANDA     NO ACTION        08/30/17 16:21:01   DISPATCH       0             0
                                                         Area
                   TRAFFIC                                                                                                                                    BUCHANAN,
BMAN171454   BLM              @Gate Road MM .5           Gate Road Response Area   CREATE   0      0     0      2832     0        0           2832     B246                                         CITATION         08/30/17 16:30:41   FIELD          -119.265589   40.7
                   STOP                                                                                                                                       STANLEY
                   TRESPAS                                                                                                                                                                          VERBAL WARNING
BMAN171456   BLM              :hwy 34 north of 12 mile   Perimeter Response Area   CREATE   123    458   1061   2034     335      938         1911     P239   MOE, THEODORE       McGill, Sean                       08/30/17 16:36:57   911
                   S                                                                                                                                                                                RPT
                   PUBLIC
BMAN171455   BLM              : Airport                  Perimeter Response Area   CREATE   0      0     0      514      0        0           514      C124   FISHER, DOUG                          NO ACTION        08/30/17 16:38:25   FIELD          -119.208586   40.8
                   CONTACT
                   PUBLIC
BMAN171457   BLM              : 630 L                    9 O'Clock Response Area   CREATE   0      0     0      115      0        0           115      B122   ENTRICAN, DARREN                      PUBLIC ASSIST    08/30/17 16:41:34   FIELD          -119.224035   40.8
                   CONTACT
                   TRAFFIC
BMAN171458   BLM              @Gate Road MM 2            Gate Road Response Area   CREATE   0      0     0      473      0        0           473      B236   SAWTELL, PETER                        VERBAL WARNING   08/30/17 16:46:50   FIELD          -119.249052   40.8
                   STOP
                   PUBLIC
BMAN171459   BLM              : Airport                  Perimeter Response Area   CREATE   0      0     0      740      0        0           740      C124   FISHER, DOUG                          NO ACTION        08/30/17 16:47:35   FIELD          -119.208586   40.8
                   CONTACT
                   PUBLIC                                                                                                                                     JOHNSON,
BMAN171460   BLM              : 930 G                    9 O'Clock Response Area   CREATE   0      0     0      4346     0        0           4346     B234                                         PUBLIC ASSIST    08/30/17 16:56:56   FIELD          -119.214484   40.8
                   CONTACT                                                                                                                                    GREGORY L
                   PUBLIC
BMAN171461   BLM              : 200 PLAYA                                          CREATE   0      0     0      351      0        0           351      B243   HARRISON, KEVIN                       PUBLIC ASSIST    08/30/17 16:59:06   FIELD          0             0
                   CONTACT
                   TRAFFIC
BMAN171462   BLM              : Gate Road MM 1           Gate Road Response Area   CREATE   0      0     0      483      0        0           483      B236   SAWTELL, PETER                        VERBAL WARNING   08/30/17 17:05:09   FIELD          -119.25799    40.7
                   STOP
                   TRAFFIC
BMAN171463   BLM              : ENTRANCE RD MM1                                    CREATE   0      0     0      541      0        0           541      B236   SAWTELL, PETER                        VERBAL WARNING   08/30/17 17:23:33   FIELD          0             0
                   STOP
                   PUBLIC
BMAN171464   BLM              : Center Camp              9 O'Clock Response Area   CREATE   0      0     0      4        0        0           4        B242   VIGNESS, JARROD                       PUBLIC ASSIST    08/30/17 17:26:37   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171465   BLM              : Center Camp              9 O'Clock Response Area   CREATE   0      0     0      2        0        0           2        B242   VIGNESS, JARROD                       PUBLIC ASSIST    08/30/17 17:26:44   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171466   BLM              : Center Camp              9 O'Clock Response Area   CREATE   0      0     0      2        0        0           2        B242   VIGNESS, JARROD                       PUBLIC ASSIST    08/30/17 17:26:47   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171467   BLM              : Center Camp              9 O'Clock Response Area   CREATE   0      0     0      2        0        0           2        B242   VIGNESS, JARROD                       PUBLIC ASSIST    08/30/17 17:26:52   FIELD          -119.214029   40.8
                   CONTACT
                   TRAFFIC
BMAN171468   BLM              : Gate Road MM 3.5         Gate Road Response Area   CREATE   0      0     0      1159     0        0           1159     K238   ALBRIGHT, CALVIN                      CITATION         08/30/17 17:27:03   FIELD          -119.230552   40.8
                   STOP
BMAN171469   BLM   ASSAULT @430 H : Pineapple Motel      3 O'clock Response Area   COPY     851    77    77     4416     77       77          4416     B240   FELIX, ERNESTO      Dibrell, Sam      LE ASSIST        08/30/17 17:40:39   Ops2           -119.206452   40.8
                   TRAFFIC                                                                                                                                    BUCHANAN,
BMAN171470   BLM              ENTERANCE 5                                          CREATE   0      0     0      240      0        0           240      B246                                         VERBAL WARNING   08/30/17 17:44:15   FIELD          0             0
                   STOP                                                                                                                                       STANLEY
                   TRAFFIC
BMAN171471   BLM              : ENTERANCE ROAD MM 1                                CREATE   0      0     0      725      0        0           725      B236   SAWTELL, PETER                        VERBAL WARNING   08/30/17 17:45:20   FIELD          0             0
                   STOP


                                                                                                                                                                                                                                                    ER00101
                                                                                Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 285 of 499
                                                                                                                                   eventSummary

                   TRAFFIC                                                                                                                                         BUCHANAN,
BMAN171472   BLM             @Gate Road MM .5                Gate Road Response Area   CREATE   0      0      0      320     0        0           320     B246                                               VERBAL WARNING   08/30/17 17:56:28   FIELD          -119.265589   40.7
                   STOP                                                                                                                                            STANLEY
                   TRAFFIC
BMAN171473   BLM             @Gate Road MM 1.5               Gate Road Response Area   CREATE   0      0      0      474     0        0           474     B236     SAWTELL, PETER                            VERBAL WARNING   08/30/17 17:58:55   FIELD          -119.253497   40.8
                   STOP
BMAN171474   BLM   ASSAULT @650 E                            9 O'clock Response Area   CREATE   370    511    680    4111    141      310         3741    B232     WATSON, JAMES      Dibrell, Sam           REPORT           08/30/17 17:59:50   Ops2           -119.219821   40.8
                   PUBLIC
BMAN171475   BLM             @500 E                          3 O'Clock Response Area   CREATE   0      0      0      605     0        0           605     B245     PURDY, KEVIN                              PUBLIC ASSIST    08/30/17 18:06:57   FIELD          -119.210269   40.8
                   CONTACT
                   TRAFFIC                                                                                                                                         BUCHANAN,
BMAN171476   BLM             @Gate Road MM .5                Gate Road Response Area   CREATE   0      0      0      175     0        0           175     B246                                               VERBAL WARNING   08/30/17 18:13:01   FIELD          -119.265589   40.7
                   STOP                                                                                                                                            STANLEY
                   TRAFFIC
BMAN171477   BLM             @Gate Road MM .5                Gate Road Response Area   CREATE   0      0      0      6415    0        0           6415    B236     SAWTELL, PETER                            CITATION         08/30/17 18:18:16   FIELD          -119.265589   40.7
                   STOP
                   PUBLIC
BMAN171478   BLM             : Airport                       Perimeter Response Area   CREATE   0      0      0      672     0        0           672     C124     FISHER, DOUG                              NO ACTION        08/30/17 18:26:23   FIELD          -119.208586   40.8
                   CONTACT
                   TRAFFIC
BMAN171479   BLM             : Gate Road MM 3                Gate Road Response Area   CREATE   0      0      0      573     0        0           573     B123     BOXX, MELISSA J                           NO ACTION        08/30/17 18:43:01   FIELD          -119.236678   40.8
                   STOP
                   PUBLIC
BMAN171480   BLM             : 430 K                         3 O'Clock Response Area   CREATE   0      0      0      6       0        0           6       B242     VIGNESS, JARROD                           PUBLIC ASSIST    08/30/17 18:48:45   FIELD          -119.206641   40.8
                   CONTACT
                   TRAFFIC                                                                                                                                         BUCHANAN,
BMAN171481   BLM             : Gate Road MM 3                Gate Road Response Area   CREATE   0      0      0      1111    0        0           1111    B246                                               CITATION         08/30/17 19:04:35   FIELD          -119.236678   40.8
                   STOP                                                                                                                                            STANLEY
                   PUBLIC                                                                                                                                          JOHNSON,
BMAN171482   BLM             : 930 G                         9 O'Clock Response Area   CREATE   0      0      0      4       0        0           4       B234                                               PUBLIC ASSIST    08/30/17 19:10:34   FIELD          -119.214484   40.8
                   CONTACT                                                                                                                                         GREGORY L
                   PUBLIC
BMAN171483   BLM             : 200 G                         3 O'Clock Response Area   CREATE   0      0      0      1660    0        0           1660    B242     VIGNESS, JARROD                           PUBLIC ASSIST    08/30/17 19:23:53   FIELD          -119.191381   40.8
                   CONTACT
                   PUBLIC                                                                                                                                          JOHNSON,
BMAN171484   BLM             : 630 L                         9 O'Clock Response Area   CREATE   0      0      0      4       0        0           4       B234                                               PUBLIC ASSIST    08/30/17 19:30:26   FIELD          -119.224035   40.8
                   CONTACT                                                                                                                                         GREGORY L
                   PUBLIC                                                                                                                                          BUCHANAN,
BMAN171485   BLM             : Gate Road MM 1                Gate Road Response Area   CREATE   0      0      0      540     0        0           540     B246                                               PUBLIC ASSIST    08/30/17 19:42:18   FIELD          -119.25799    40.7
                   CONTACT                                                                                                                                         STANLEY
                   PUBLIC                                                                                                                                          MCDONALD,
BMAN171486   BLM             : 700 ESPLANADE                                           CREATE   0      0      0      1678    0        0           1678    B237                                               CITATION         08/30/17 19:43:29   FIELD          0             0
                   CONTACT                                                                                                                                         MATTHEW
                   PUBLIC                                                                                                                                          COOMBS,
BMAN171487   BLM             PLAYA AT 3                                                CREATE   0      0      0      96      0        0           96      C197                                               PUBLIC ASSIST    08/30/17 19:43:48   FIELD          0             0
                   CONTACT                                                                                                                                         BRANDON
                   PUBLIC                                                                                                                                          COOMBS,
BMAN171488   BLM             : PLAYA AT 3                                              CREATE   0      0      0      18      0        0           18      C197                                               PUBLIC ASSIST    08/30/17 19:45:32   FIELD          0             0
                   CONTACT                                                                                                                                         BRANDON
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN171489   BLM             : PLAYA 3                                                 CREATE   0      0      0      4380    0        0           4380    B300                                               EVICTION         08/30/17 19:46:01   FIELD          0             0
                   CONTACT                                                                                                                                         DEBORAH
                                                                                                                                                                   JOHNSON,
BMAN171490   BLM   MEDICAL : OWL ESPLANADE                                             CREATE   0      0      0      1318    0        0           1318    B234                                                                08/30/17 19:51:02   FIELD          0             0
                                                                                                                                                                   GREGORY L
                   TRAFFIC
BMAN171491   BLM             : 600 L                         9 O'Clock Response Area   CREATE   0      0      0      81      0        0           81      B353     CULVER, STEVON                            NO ACTION        08/30/17 20:26:11   FIELD          -119.220846   40.8
                   STOP
                   TRAFFIC
BMAN171492   BLM             : 615 L                         9 O'Clock Response Area   CREATE   0      0      0      406     0        0           406     B355     RUSSELL, DAVID W                          NO ACTION        08/30/17 20:28:51   FIELD          -119.222577   40.8
                   STOP
                   TRAFFIC
BMAN171493   BLM             : Gate Road                     Gate Road Response Area   CREATE   0      0      0      10172   0        0           10172   C115     BOYER, DANIEL                             CITATION         08/30/17 20:29:34   FIELD          -119.252726   40.8
                   STOP
                   TRAFFIC
BMAN171494   BLM             : 700 L                         9 O'Clock Response Area   CREATE   0      0      0      82      0        0           82      I359     NACCARA, BRENT                            NO ACTION        08/30/17 20:38:58   FIELD          -119.226037   40.8
                   STOP
                   TRAFFIC
BMAN171495   BLM             : 1000 L                                                  CREATE   0      0      0      2312    0        0           2312    K362     ESTRADA, MICHELE                          NO ACTION        08/30/17 20:53:48   FIELD          0             0
                   STOP
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN171496   BLM             : Restrooms Deep Playa 2 side   3 O'Clock Response Area   CREATE   0      0      0      10      0        0           10      B300                                               PUBLIC ASSIST    08/30/17 21:01:33   FIELD          -119.187286   40.8
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN171497   BLM             : Restrooms Deep Playa 2 side   3 O'Clock Response Area   CREATE   0      0      0      10      0        0           10      B300                                               PUBLIC ASSIST    08/30/17 21:01:58   FIELD          -119.187286   40.8
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN171498   BLM             : Restrooms Deep Playa 2 side   3 O'Clock Response Area   CREATE   0      0      0      7       0        0           7       B300                                               PUBLIC ASSIST    08/30/17 21:02:15   FIELD          -119.187286   40.8
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC
BMAN171499   BLM             : Restrooms Deep Playa 2 side   3 O'Clock Response Area   CREATE   0      0      0      18      0        0           18      B243     HARRISON, KEVIN                           PUBLIC ASSIST    08/30/17 21:08:34   FIELD          -119.187286   40.8
                   CONTACT
                   PUBLIC
BMAN171500   BLM             : THE TEMPLE 1000                                         CREATE   0      0      0      3683    0        0           3683    B366     MEUTH, GREGORY                            CITATION         08/30/17 21:17:10   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171501   BLM             THE TEMPLE                                                CREATE   0      0      0      857     0        0           857     C119     COBB, CHARLES                             PUBLIC ASSIST    08/30/17 21:17:49   FIELD          0             0
                   CONTACT
                   TRAFFIC
BMAN171502   BLM             : 600 H                         9 O'Clock Response Area   CREATE   0      0      0      261     0        0           261     B232     WATSON, JAMES                             VERBAL WARNING   08/30/17 21:21:08   FIELD          -119.218396   40.8
                   STOP
                   TRAFFIC
BMAN171503   BLM             : ENTRANCE MM2.5                                          CREATE   0      0      0      429     0        0           429     B244     GARCIA, BRIAN                             VERBAL WARNING   08/30/17 21:32:54   FIELD          0             0
                   STOP
                   PUBLIC
BMAN171504   BLM             : 1000 A                        9 O'Clock Response Area   CREATE   0      0      0      275     0        0           275     C119     COBB, CHARLES                             PUBLIC ASSIST    08/30/17 21:40:30   FIELD          -119.209341   40.8
                   CONTACT
                   PUBLIC                                                                                                                                          CUNNINGHAM,
BMAN171505   BLM             : MYAN WARRIOR                                            CREATE   0      0      0      3815    0        0           3815    B364                                               PUBLIC ASSIST    08/30/17 21:41:02   FIELD          0             0
                   CONTACT                                                                                                                                         STEVE
                   TRAFFIC
BMAN171506   BLM             : ENTRANCE MM .5                                          CREATE   0      0      0      845     0        0           845     B244     GARCIA, BRIAN                             PUBLIC ASSIST    08/30/17 21:52:46   FIELD          0             0
                   STOP
                   PUBLIC
BMAN171507   BLM             : the temple                                              CREATE   0      0      0      5       0        0           5       B233     JOHNSON, TAMSEN                           PUBLIC ASSIST    08/30/17 22:02:04   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171508   BLM             : 230 E                         3 O'Clock Response Area   CREATE   0      0      0      43      0        0           43      B230     SONES, BRAD                               PUBLIC ASSIST    08/30/17 22:28:20   FIELD          -119.194459   40.8
                   CONTACT
                   PUBLIC
BMAN171509   BLM             : 745 L                         9 O'Clock Response Area   CREATE   0      0      0      11      0        0           11      K362     ESTRADA, MICHELE                          PUBLIC ASSIST    08/30/17 22:28:57   FIELD          -119.22654    40.8
                   CONTACT
                   PUBLIC
BMAN171510   BLM             @1000 ESPLANADE                                           CREATE   0      0      0      12960   0        0           12960   B242     VIGNESS, JARROD                           REPORT           08/30/17 22:29:26   FIELD          0             0
                   CONTACT
                   TRAFFIC
BMAN171511   BLM             : ENTRANCE 1.5                                            CREATE   0      0      0      3191    0        0           3191    B244     GARCIA, BRIAN                             CITATION         08/30/17 22:35:36   FIELD          0             0
                   STOP
                   TRAFFIC
BMAN171512   BLM             : MM9                                                     CREATE   0      0      0      35      0        0           35      B361     ZOHOVETZ, PAUL                            NO ACTION        08/30/17 22:38:59   FIELD          0             0
                   STOP
BMAN171517   BLM   ASSAULT @400 E:Barbie Death Village       3 O'clock Response Area   CREATE   1255   1370   1773   3276    115      518         2021    B233     JOHNSON, TAMSEN    Dibrell, Sam           NO ACTION        08/30/17 22:41:07   911            -119.202998   40.8
                   PUBLIC                                                                                                                                          CUNNINGHAM,
BMAN171513   BLM             SLUTGARDEN                                                CREATE   0      0      0      11383   0        0           11383   B364                                               CITATION         08/30/17 22:44:45   FIELD          0             0
                   CONTACT                                                                                                                                         STEVE
                   PUBLIC                                                                                                                                          LASHER, NICHOLAS
BMAN171514   BLM             : Rampart                       3 O'Clock Response Area   CREATE   0      1      1      1094    1        1           1094    B356                                               NO ACTION        08/30/17 22:47:06   FIELD          -119.210439   40.8
                   CONTACT                                                                                                                                         S
                   PUBLIC
BMAN171515   BLM             : THE TREE                                                CREATE   0      0      0      8246    0        0           8246    B355     RUSSELL, DAVID W                          CITATION         08/30/17 22:48:51   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171516   BLM             : THE TREE                                                CREATE   0      0      0      380     0        0           380     C111     REED, GLENN                               CITATION         08/30/17 22:55:22   FIELD          0             0
                   CONTACT
                   PUBLIC                                                                                                                                          LASHER, NICHOLAS
BMAN171518   BLM             @The Man                        9 O'Clock Response Area   CREATE   0      0      0      825     0        0           825     B356                                               PUBLIC ASSIST    08/30/17 23:05:25   FIELD          -119.206614   40.8
                   CONTACT                                                                                                                                         S
                   TRAFFIC
BMAN171519   BLM             : 1000 PLAYA                                              CREATE   0      0      0      299     0        0           299     K362     ESTRADA, MICHELE                          NO ACTION        08/30/17 23:12:15   FIELD          0             0
                   STOP
BMAN171520   BLM   ASSAULT @Station 43                       3 O'clock Response Area   CREATE   87     146    535    5490    59       448         5403    B236     SAWTELL, PETER     Broderson, Christian   LE ASSIST        08/30/17 23:13:22   DISPATCH       -119.206638   40.8
                   PUBLIC
BMAN171521   BLM           : 700 E                           9 O'Clock Response Area   CREATE   0      0      0      1029    0        0           1029    B243     HARRISON, KEVIN                           PUBLIC ASSIST    08/30/17 23:27:29   FIELD          -119.220188   40.8
                   CONTACT
BMAN171525   BLM   ASSAULT @515 A: Zendo tent                3 O'clock Response Area   CREATE   117    413    863    3430    296      746         3313    I404     LAZZARO, ROB       Broderson, Christian   NO ACTION        08/30/17 23:32:26   DISPATCH       -119.21068    40.8
                   PUBLIC
BMAN171522   BLM             : Center Camp                   9 O'Clock Response Area   CREATE   0      0      0      6       0        0           6       K363     WHITWORTH, LOUIE                          PUBLIC ASSIST    08/30/17 23:33:26   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171523   BLM             : Center Camp                   9 O'Clock Response Area   CREATE   0      0      0      7       0        0           7       K363     WHITWORTH, LOUIE                          PUBLIC ASSIST    08/30/17 23:33:37   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171524   BLM             : Center Camp                   9 O'Clock Response Area   CREATE   0      0      0      7       0        0           7       K363     WHITWORTH, LOUIE                          PUBLIC ASSIST    08/30/17 23:33:53   FIELD          -119.214029   40.8
                   CONTACT
                   TRAFFIC
BMAN171526   BLM             : The Man                       9 O'Clock Response Area   CREATE   0      0      0      1316    0        0           1316    C119     COBB, CHARLES                             NO ACTION        08/30/17 23:38:12   FIELD          -119.206614   40.8
                   STOP
                   TRAFFIC                                                                                                                                         LASHER, NICHOLAS                          VERBAL WARNING
BMAN171527   BLM             : 515 L                         3 O'Clock Response Area   CREATE   0      0      0      460     0        0           460     B356                                                                08/30/17 23:52:59   FIELD          -119.214332   40.8
                   STOP                                                                                                                                            S                                         RPT
BMAN171528   BLM   ASSIST    @800 A                          9 O'clock Response Area   CREATE   31     307    485    1900    276      454         1869    B240     FELIX, ERNESTO     McGill, Sean           REPORT           08/30/17 23:54:21   Ops2           -119.216839   40.8
                   PUBLIC
BMAN171529   BLM             615 & ES                                                  CREATE   0      0      0      871     0        0           871     C198     WOOLRIDGE, ALLEN                          NO ACTION        08/30/17 23:58:02   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171530   BLM             : 345 Es                        3 O'Clock Response Area   CREATE   0      0      0      431     0        0           431     B353     CULVER, STEVON                            CITATION         08/31/17 00:04:40   FIELD          -119.20318    40.8
                   CONTACT
                   PUBLIC                                                                                                                                          MCDONALD,
BMAN171531   BLM             : 400 Es                        3 O'Clock Response Area   CREATE   0      0      0      10      0        0           10      B237                                               PUBLIC ASSIST    08/31/17 00:08:28   FIELD          -119.204296   40.8
                   CONTACT                                                                                                                                         MATTHEW
                   PUBLIC
BMAN171532   BLM             : 700 ESPLANADE                                           CREATE   0      0      0      21      0        0           21      K363     WHITWORTH, LOUIE                          PUBLIC ASSIST    08/31/17 00:19:00   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171533   BLM             : The Man                       9 O'Clock Response Area   CREATE   0      0      0      7       0        0           7       B233     JOHNSON, TAMSEN                           PUBLIC ASSIST    08/31/17 00:22:59   FIELD          -119.206614   40.8
                   CONTACT
                   PUBLIC
BMAN171534   BLM             : 1000 DEEP PLAYA                                         CREATE   0      0      0      14      0        0           14      B366     MEUTH, GREGORY                            PUBLIC ASSIST    08/31/17 00:23:37   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171535   BLM             : 600 E                         9 O'Clock Response Area   CREATE   0      0      0      49      0        0           49      B355     RUSSELL, DAVID W                          NO ACTION        08/31/17 00:47:11   FIELD          -119.21656    40.8
                   CONTACT
                   TRAFFIC
BMAN171536   BLM             : Gate Road MM .5               Gate Road Response Area   CREATE   0      0      0      296     0        0           296     K238     ALBRIGHT, CALVIN                          VERBAL WARNING   08/31/17 01:00:08   FIELD          -119.265589   40.7
                   STOP
                   PUBLIC                                                                                                                                          MCDONALD,
BMAN171537   BLM             @200 Es                         3 O'Clock Response Area   CREATE   0      0      0      814     0        0           814     B237                                               CITATION         08/31/17 01:01:27   FIELD          -119.197919   40.8
                   CONTACT                                                                                                                                         MATTHEW
                   TRAFFIC                                                                                                                                         WOYCHOWSKI,
BMAN171538   BLM             : 600 L                         9 O'Clock Response Area   CREATE   0      0      0      1495    0        0           1495    B360                                               REPORT           08/31/17 01:04:30   FIELD          -119.220846   40.8
                   STOP                                                                                                                                            JOHN
                   PUBLIC
BMAN171539   BLM             : The Man                       9 O'Clock Response Area   CREATE   0      0      0      2089    0        0           2089    I358     NARDINGER, JOE                            PUBLIC ASSIST    08/31/17 01:08:05   FIELD          -119.206614   40.8
                   CONTACT
                   PUBLIC
BMAN171540   BLM             : ROBOT HEART RAVE                                        CREATE   0      0      0      1227    0        0           1227    B366     MEUTH, GREGORY                            CITATION         08/31/17 01:17:45   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171541   BLM             : 200 D                         3 O'Clock Response Area   CREATE   0      0      0      2274    0        0           2274    C198     WOOLRIDGE, ALLEN                          CITATION         08/31/17 01:24:10   FIELD          -119.193885   40.8
                   CONTACT
                   PUBLIC
BMAN171542   BLM             : ROBOT HEART RAVE                                        CREATE   0      0      0      854     0        0           854     CHIEF2   MCGRATH, KEITH                            CITATION         08/31/17 01:26:36   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171543   BLM             : 200 Es                        3 O'Clock Response Area   CREATE   0      0      0      535     0        0           535     B230     SONES, BRAD                               CITATION         08/31/17 01:27:11   FIELD          -119.197919   40.8
                   CONTACT
                   TRAFFIC
BMAN171544   BLM             : 400 L                         3 O'Clock Response Area   CREATE   0      0      0      196     0        0           196     K238     ALBRIGHT, CALVIN                          NO ACTION        08/31/17 01:30:59   FIELD          -119.201442   40.8
                   STOP
                   PUBLIC                                                                                                                                          THORNHILL,
BMAN171545   BLM             : 1000 E                        9 O'Clock Response Area   CREATE   0      0      0      1706    0        0           1706    C110                                               CITATION         08/31/17 01:34:19   FIELD          -119.210231   40.8
                   CONTACT                                                                                                                                         SHAWN
BMAN171546   BLM   ASSIST    @815 D:                         9 O'clock Response Area   CREATE   66     158    373    763     92       307         697     B366     MEUTH, GREGORY     laycock, patricia      PUBLIC ASSIST    08/31/17 01:44:45   Ops2           -119.218787   40.8
                   PUBLIC
BMAN171547   BLM             @800 B: playfully yours         9 O'clock Response Area   CREATE   64     188    371    626     124      307         562     K363     WHITWORTH, LOUIE Kel, Rae                 PUBLIC ASSIST    08/31/17 01:54:00   911            -119.217674   40.8
                   CONTACT
                   PUBLIC
BMAN171548   BLM             : LED TREE                                                CREATE   0      0      0      18      0        0           18      K362     ESTRADA, MICHELE                          PUBLIC ASSIST    08/31/17 02:30:04   FIELD          0             0
                   CONTACT
                   TRAFFIC
BMAN171549   BLM             : 8 MI                                                    CREATE   0      0      0      1021    0        0           1021    P368     HOWELL, THOMAS                            PUBLIC ASSIST    08/31/17 02:32:38   FIELD          0             0
                   STOP
                   PUBLIC
BMAN171550   BLM             : ROBOT HEART RAVE                                        CREATE   0      0      0      3411    0        0           3411    B351     LIND, ROBERT R                            REPORT           08/31/17 02:36:40   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171551   BLM             : 1000 ESPLANADE                                          CREATE   0      0      0      876     0        0           876     C111     REED, GLENN                               NO ACTION        08/31/17 02:58:35   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171552   BLM             : Airport                       Perimeter Response Area   CREATE   0      0      0      977     0        0           977     I404     LAZZARO, ROB                              NO ACTION        08/31/17 03:03:12   FIELD          -119.208586   40.8
                   CONTACT
                   PUBLIC
BMAN171553   BLM             : 1000 C                                                  CREATE   0      0      0      886     0        0           886     B355     RUSSELL, DAVID W                          PUBLIC ASSIST    08/31/17 03:10:40   FIELD          0             0
                   CONTACT


                                                                                                                                                                                                                                                             ER00102
                                                                              Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 286 of 499
                                                                                                                               eventSummary

BMAN171554   BLM   SAR       @Station 73                   9 O'clock Response Area   CREATE   140   280   568    2717    140      428         2577    I404     LAZZARO, ROB        Kel, Rae            NO ACTION        08/31/17 03:14:34   911            -119.223255   40.8
                   PUBLIC                                                                                                                                      COOMBS,
BMAN171555   BLM           : MAYAN RAVE                                              CREATE   0     0     0      1317    0        0           1317    C197                                             CITATION         08/31/17 03:27:58   FIELD          0             0
                   CONTACT                                                                                                                                     BRANDON
BMAN171557   BLM   ASSIST    @730 I                        9 O'clock Response Area   CREATE   516   712   1093   3372    196      577         2856    I358     NARDINGER, JOE      laycock, patricia   PUBLIC ASSIST    08/31/17 03:32:25   Ops2           -119.22412    40.8
                   PUBLIC                                                                                                                                      THORNHILL,
BMAN171556   BLM           : MAYAN RAVE                                              CREATE   0     0     0      912     0        0           912     C110                                             CITATION         08/31/17 03:33:44   FIELD          0             0
                   CONTACT                                                                                                                                     SHAWN
                   PUBLIC
BMAN171558   BLM           : ROBOT HEART RAVE                                        CREATE   0     0     0      828     0        0           828     B354     FISCHER, SCOTT                          CITATION         08/31/17 03:41:32   FIELD          0             0
                   CONTACT

                   PUBLIC
BMAN171559   BLM             : ROBOT HEART RAVE                                      CREATE   0     0     0      216     0        0           216     C119     COBB, CHARLES                           PUBLIC ASSIST    08/31/17 04:02:12   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171560   BLM             : 615 L                       9 O'Clock Response Area   CREATE   0     0     0      9       0        0           9       B367     HAWKINS, TRAVIS                         PUBLIC ASSIST    08/31/17 04:02:54   FIELD          -119.222577   40.8
                   CONTACT
                   TRAFFIC
BMAN171561   BLM             : 500 E                       3 O'Clock Response Area   CREATE   0     0     0      86      0        0           86      B366     MEUTH, GREGORY                          NO ACTION        08/31/17 04:08:11   FIELD          -119.210269   40.8
                   STOP
                   PUBLIC
BMAN171562   BLM             : ROBOT HEART RAVE                                      CREATE   0     0     0      1057    0        0           1057    B353     CULVER, STEVON                          REPORT           08/31/17 04:15:16   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171563   BLM             : 200 Es                      3 O'Clock Response Area   CREATE   0     0     0      3       0        0           3       B366     MEUTH, GREGORY                          PUBLIC ASSIST    08/31/17 04:26:07   FIELD          -119.197919   40.8
                   CONTACT
                   PUBLIC
BMAN171564   BLM             : ROBOT HEART RAVE                                      CREATE   0     0     0      319     0        0           319     B353     CULVER, STEVON                          CITATION         08/31/17 04:47:47   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171565   BLM             : 12 Mile Road                Perimeter Response Area   CREATE   0     0     0      11      0        0           11      CHIEF1   BOIK, ERIC                              PUBLIC ASSIST    08/31/17 04:54:16   FIELD          -119.249221   40.8
                   CONTACT
                   PUBLIC
BMAN171566   BLM             @400 Es                       3 O'clock Response Area   CREATE   18    24    178    807     6        160         789     B361     BOYER, DANIEL       LOVELL, HALEY       PUBLIC ASSIST    08/31/17 04:56:37   DISPATCH       -119.204296   40.8
                   CONTACT
                   PUBLIC                                  Outside Event Response
BMAN171567   BLM             : Gerlach, Nevada                                       CREATE   0     0     0      23      0        0           23      B122     ENTRICAN, DARREN                        PUBLIC ASSIST    08/31/17 05:03:44   FIELD          -119.353829   40.7
                   CONTACT                                 Area
                   PUBLIC                                                                                                                                      THORNHILL,
BMAN171568   BLM             : 200 & ES                                              CREATE   0     0     0      1417    0        0           1417    C110                                             ARREST           08/31/17 05:07:15   FIELD          0             0
                   CONTACT                                                                                                                                     SHAWN
                   PUBLIC
BMAN171569   BLM             : LED TREE                                              CREATE   0     0     0      836     0        0           836     B367     HAWKINS, TRAVIS                         CITATION         08/31/17 05:12:29   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171570   BLM             : ROBOT HEART RAVE                                      CREATE   0     0     0      486     0        0           486     B353     CULVER, STEVON                          CITATION         08/31/17 05:20:16   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171571   BLM             : ROBOT HEART RAVE                                      CREATE   0     0     0      4       0        0           4       I358     NARDINGER, JOE                          PUBLIC ASSIST    08/31/17 05:29:44   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171572   BLM             : ROBOT HEART RAVE                                      CREATE   0     0     0      5       0        0           5       I358     NARDINGER, JOE                          PUBLIC ASSIST    08/31/17 05:29:56   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171573   BLM             : ROBOT HEART RAVE                                      CREATE   0     0     0      4       0        0           4       I358     NARDINGER, JOE                          PUBLIC ASSIST    08/31/17 05:30:08   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171574   BLM             : ROBOT HEART RAVE                                      CREATE   0     0     0      266     0        0           266     C119     COBB, CHARLES                           VERBAL WARNING   08/31/17 05:31:43   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171575   BLM             @400 Es                       3 O'clock Response Area   CREATE   15    18    42     109     3        27          94      I405     APLEY, PATRICK      LOVELL, HALEY       PUBLIC ASSIST    08/31/17 06:13:50   DISPATCH       -119.204296   40.8
                   CONTACT
                   PUBLIC
BMAN171576   BLM             TREE OF TENERIS                                         CREATE   0     0     0      437     0        0           437     K111     HUSTON, CHARLES                         PUBLIC ASSIST    08/31/17 06:40:17   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171577   BLM             : ROBOT HEART RAVE                                      CREATE   0     0     0      695     0        0           695     K124     ROBINSON, CHAD                          CITATION         08/31/17 06:47:40   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171578   BLM             : Roboheart                                             CREATE   0     0     0      1831    0        0           1831    B125     CASTRO, JUSTIN                          CITATION         08/31/17 07:04:15   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171579   BLM             : ROBOHEART RAVE                                        CREATE   0     0     0      18      0        0           18      K111     HUSTON, CHARLES                         PUBLIC ASSIST    08/31/17 07:04:43   FIELD          0             0
                   CONTACT
                   TRAFFIC
BMAN171580   BLM             : ROBOHEART                                             CREATE   0     0     0      1478    0        0           1478    K124     ROBINSON, CHAD                          CITATION         08/31/17 07:08:32   FIELD          0             0
                   STOP
                   PUBLIC
BMAN171581   BLM             : PERIMETER 100                                         CREATE   0     0     0      28      0        0           28      B112     BIERK, JOHN                             PUBLIC ASSIST    08/31/17 07:09:38   FIELD          0             0
                   CONTACT
                   TRAFFIC
BMAN171582   BLM             : DEEP PLAYA MM .4                                      CREATE   0     0     0      12      0        0           12      P128     FONKEN, PETER                           VERBAL WARNING   08/31/17 07:14:37   FIELD          0             0
                   STOP
                   PUBLIC                                                                                                                                      JOHNSON,
BMAN171583   BLM             : ROBOHEART RAVE                                        CREATE   0     0     0      2431    0        0           2431    B126                                             CITATION         08/31/17 07:28:52   FIELD          0             0
                   CONTACT                                                                                                                                     RAYMOND I
                   PUBLIC
BMAN171584   BLM             : 600 L                       9 O'Clock Response Area   CREATE   0     0     0      23      0        0           23      B115     KANIA, AARON                            PUBLIC ASSIST    08/31/17 07:31:04   FIELD          -119.220846   40.8
                   CONTACT
                   TRAFFIC
BMAN171585   BLM             @800 L                        9 O'Clock Response Area   CREATE   0     0     0      4978    0        0           4978    B123     BOXX, MELISSA J                         CITATION         08/31/17 07:31:29   FIELD          -119.226024   40.8
                   STOP
                   PUBLIC
BMAN171586   BLM             : BLM Mobile Command Center   3 O'Clock Response Area   CREATE   0     0     0      23      0        0           23      B122     ENTRICAN, DARREN                        VERBAL WARNING   08/31/17 07:52:06   FIELD          -119.20982    40.8
                   CONTACT
                   PUBLIC
BMAN171587   BLM             : ROBOHEART RAVE                                        CREATE   0     0     0      7       0        0           7       B117     ROMERO, CLAYTON                         PUBLIC ASSIST    08/31/17 07:52:37   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171588   BLM             : ROBOHEART                                             CREATE   0     0     0      536     0        0           536     K124     ROBINSON, CHAD                          CITATION         08/31/17 07:56:12   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171589   BLM             : ROBOHEART RAVE                                        CREATE   0     0     0      5       0        0           5       B127     MACHLER, FRANK                          PUBLIC ASSIST    08/31/17 08:03:24   FIELD          0             0
                   CONTACT
BMAN171590   BLM   ASSAULT @700 D                          9 O'clock Response Area   CREATE   50    167   775    1539    117      725         1489    I402     SHILAIKIS, ROBERT   Holmes, Allison     NO ACTION        08/31/17 08:09:45   911            -119.219352   40.8
                   PUBLIC
BMAN171591   BLM             : 600 OF ROBOHEART                                      CREATE   0     0     0      26      0        0           26      I118     BARNES, DANIEL                          PUBLIC ASSIST    08/31/17 08:10:51   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171592   BLM             : ROBO HEART                                            CREATE   0     0     0      34      0        0           34      I118     BARNES, DANIEL                          PUBLIC ASSIST    08/31/17 08:11:55   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171594   BLM             ROBO HEART                                                       0                  0                            0                                                                         08/31/17 08:14:11
                   CONTACT
                   PUBLIC
BMAN171595   BLM             ROBO HEART                                                       0                  60                           60                                                                        08/31/17 08:15:11
                   CONTACT
                   PUBLIC                                                                                                                                      JOHNSON,
BMAN171593   BLM             : ROBOHEART RAVE                                        CREATE   0     0     0      135     0        0           135     B126                                             NO ACTION        08/31/17 08:15:58   FIELD          0             0
                   CONTACT                                                                                                                                     RAYMOND I
                   PUBLIC
BMAN171596   BLM             ROBO HEART                                                       0                  120                          120                                                                       08/31/17 08:16:11
                   CONTACT
                   PUBLIC
BMAN171597   BLM             ROBO HEART                                                       0                  180                          180                                                                       08/31/17 08:17:11
                   CONTACT
                   PUBLIC
BMAN171598   BLM             ROBO HEART                                                       0                  240                          240                                                                       08/31/17 08:18:11
                   CONTACT
                   PUBLIC                                                                                                                                      BRASINGTON,
BMAN171601   BLM             : 400 Es                      3 O'Clock Response Area   CREATE   0     0     0      7       0        0           7       B118                                             PUBLIC ASSIST    08/31/17 08:18:55   FIELD          -119.204296   40.8
                   CONTACT                                                                                                                                     PATRICK
                   PUBLIC
BMAN171602   BLM             : ROBOHEART RAVE                                        CREATE   0     0     0      208     0        0           208     B127     MACHLER, FRANK                          PUBLIC ASSIST    08/31/17 08:18:56   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171599   BLM             ROBO HEART                                                       0                  300                          300                                                                       08/31/17 08:19:11
                   CONTACT
                   PUBLIC
BMAN171603   BLM             ROBOHEART                                                        0                  0                            0                                                                         08/31/17 08:20:07
                   CONTACT
                   PUBLIC
BMAN171600   BLM             ROBO HEART                                                       0                  360                          360                                                                       08/31/17 08:20:11
                   CONTACT
                   PUBLIC
BMAN171604   BLM             ROBOHEART                                                        0                  60                           60                                                                        08/31/17 08:21:07
                   CONTACT
                   PUBLIC
BMAN171605   BLM             ROBOHEART                                                        0                  120                          120                                                                       08/31/17 08:22:07
                   CONTACT
                   PUBLIC
BMAN171606   BLM             ROBOHEART                                                        0                  180                          180                                                                       08/31/17 08:23:07
                   CONTACT
                   PUBLIC
BMAN171607   BLM             ROBOHEART                                                        0                  240                          240                                                                       08/31/17 08:24:07
                   CONTACT
                   PUBLIC
BMAN171608   BLM             ROBOHEART                                                        0                  300                          300                                                                       08/31/17 08:25:07
                   CONTACT
                   PUBLIC
BMAN171609   BLM             ROBOHEART                                                        0                  300                          300                                                      PUBLIC ASSIST    08/31/17 08:25:07
                   CONTACT
                   PUBLIC                                                                                                                                      JOHNSON,
BMAN171610   BLM             : ROBOHEART RAVE                                        CREATE   0     0     0      1215    0        0           1215    B126                                             CITATION         08/31/17 08:25:11   FIELD          0             0
                   CONTACT                                                                                                                                     RAYMOND I
                   PUBLIC
BMAN171611   BLM             : ROBOHEART                                             CREATE   0     0     0      2337    0        0           2337    B127     MACHLER, FRANK                          PUBLIC ASSIST    08/31/17 08:29:35   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171612   BLM             : 300 DEEP PLAYA                                        CREATE   0     0     0      7       0        0           7       I118     BARNES, DANIEL                          PUBLIC ASSIST    08/31/17 08:37:55   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171613   BLM             : ROBOHEART RAVE                                        CREATE   0     0     0      7       0        0           7       K111     HUSTON, CHARLES                         PUBLIC ASSIST    08/31/17 08:42:07   FIELD          0             0
                   CONTACT
BMAN171614   BLM   ASSIST    @Sanctuary                    3 O'clock Response Area   CREATE   260   562   1185   2472    302      925         2212    B115     KANIA, AARON        Holmes, Allison     LE ASSIST        08/31/17 08:42:10   911            -119.212181   40.8
                   PUBLIC
BMAN171615   BLM             @Substation                   3 O'Clock Response Area   CREATE   0     0     0      2160    0        0           2160    B122     ENTRICAN, DARREN                        CITATION         08/31/17 08:46:43   FIELD          -119.211103   40.8
                   CONTACT
                   PUBLIC
BMAN171616   BLM             THE TEMPLE                                              CREATE   0     0     0      427     0        0           427     B117     ROMERO, CLAYTON                         VERBAL WARNING   08/31/17 08:52:29   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171617   BLM             : ROBOHEART                                             CREATE   0     0     0      2290    0        0           2290    B127     MACHLER, FRANK                          CITATION         08/31/17 08:55:57   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171618   BLM             : BLM Mobile Command Center   3 O'Clock Response Area   CREATE   0     0     0      195     0        0           195     B122     ENTRICAN, DARREN                        PUBLIC ASSIST    08/31/17 08:57:53   FIELD          -119.209728   40.8
                   CONTACT
                   PUBLIC
BMAN171619   BLM             : ROBOHEART                                             CREATE   0     0     0      211     0        0           211     B120     MILLER, JEFFERY                         NO ACTION        08/31/17 09:01:47   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171620   BLM             @Ranger HQ                    3 O'Clock Response Area   CREATE   0     0     0      10837   0        0           10837   CHIEF1   BOIK, ERIC                              NO ACTION        08/31/17 09:03:03   FIELD          -119.211658   40.8
                   CONTACT
                   PUBLIC
BMAN171621   BLM             : 630 G                       9 O'Clock Response Area   CREATE   0     0     0      10      0        0           10      B110     LLOYD, RICHARD                          PUBLIC ASSIST    08/31/17 09:07:17   FIELD          -119.220287   40.8
                   CONTACT
                   PUBLIC                                                                                                                                      JOHNSON,
BMAN171622   BLM             : ROBOHEART RAVE                                        CREATE   0     0     0      1538    0        0           1538    B126                                             CITATION         08/31/17 09:09:05   FIELD          0             0
                   CONTACT                                                                                                                                     RAYMOND I
                   PUBLIC                                                                                                                                      CARPENTER,
BMAN171623   BLM             : 1000 Rave                   9 O'Clock Response Area   CREATE   0     0     0      10      0        0           10      K121                                             PUBLIC ASSIST    08/31/17 09:11:07   FIELD          -119.210494   40.8
                   CONTACT                                                                                                                                     MICHAEL
                   PUBLIC
BMAN171624   BLM             : ROBOHEART                                             CREATE   0     0     0      38      0        0           38      B127     MACHLER, FRANK                          PUBLIC ASSIST    08/31/17 09:11:41   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171625   BLM             : ROBOHEART                                             CREATE   0     0     0      324     0        0           324     B127     MACHLER, FRANK                          PUBLIC ASSIST    08/31/17 09:13:23   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171626   BLM             : THE TEMPLE                                            CREATE   0     0     0      24      0        0           24      B110     LLOYD, RICHARD                          PUBLIC ASSIST    08/31/17 09:18:39   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171627   BLM             : THE TEMPLE                                            CREATE   0     0     0      22      0        0           22      B110     LLOYD, RICHARD                          PUBLIC ASSIST    08/31/17 09:22:30   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171628   BLM             : DEEP PLAYA MM .3                                      CREATE   0     0     0      14      0        0           14      P128     FONKEN, PETER                           PUBLIC ASSIST    08/31/17 09:24:38   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171629   BLM             : 545 ESPLANADE                                         CREATE   0     0     0      55      0        0           55      B122     ENTRICAN, DARREN                        PUBLIC ASSIST    08/31/17 09:29:20   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171630   BLM             : CENTERCAMP                                            CREATE   0     0     0      53      0        0           53      I118     BARNES, DANIEL                          PUBLIC ASSIST    08/31/17 09:31:05   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171631   BLM             : 300 Es                      3 O'Clock Response Area   CREATE   0     0     0      8       0        0           8       I118     BARNES, DANIEL                          PUBLIC ASSIST    08/31/17 09:33:26   FIELD          -119.200256   40.8
                   CONTACT
                   PUBLIC
BMAN171632   BLM             : ROBOHEART                                             CREATE   0     0     0      215     0        0           215     B127     MACHLER, FRANK                          PUBLIC ASSIST    08/31/17 09:35:13   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171633   BLM             : 430 Es                      3 O'Clock Response Area   CREATE   0     0     0      8       0        0           8       B113     WOOLEY, JENNIFER                        PUBLIC ASSIST    08/31/17 09:48:34   FIELD          -119.206627   40.8
                   CONTACT
                   TRAFFIC
BMAN171634   BLM             OUTER PLAYA                                             CREATE   0     0     0      2004    0        0           2004    B123     BOXX, MELISSA J                         CITATION         08/31/17 09:50:49   FIELD          0             0
                   STOP
                   PUBLIC
BMAN171635   BLM             : 200 J                       3 O'Clock Response Area   CREATE   0     0     0      7       0        0           7       B117     ROMERO, CLAYTON                         PUBLIC ASSIST    08/31/17 09:53:15   FIELD          -119.188878   40.8
                   CONTACT
                                                                                                                                                                                                                                                       ER00103
                                                                               Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 287 of 499
                                                                                                                                 eventSummary

                   PUBLIC
BMAN171636   BLM              : 200 J                       3 O'Clock Response Area   CREATE   0      0     0      4       0        0           4       B117   ROMERO, CLAYTON                      PUBLIC ASSIST    08/31/17 09:53:24   FIELD          -119.188878   40.8
                   CONTACT
                   PUBLIC
BMAN171637   BLM              : 200 J                       3 O'Clock Response Area   CREATE   0      0     0      3       0        0           3       B117   ROMERO, CLAYTON                      PUBLIC ASSIST    08/31/17 09:53:31   FIELD          -119.188878   40.8
                   CONTACT
                   PUBLIC
BMAN171638   BLM              : 200 J                       3 O'Clock Response Area   CREATE   0      0     0      4       0        0           4       B117   ROMERO, CLAYTON                      PUBLIC ASSIST    08/31/17 09:53:37   FIELD          -119.188878   40.8
                   CONTACT
                   INVESTIG
BMAN171640   BLM              @530 E: tsunami               3 O'clock Response Area   CREATE   151    252   676    2681    101      525         2530    B113   WOOLEY, JENNIFER   Holmes, Allison   NO ACTION        08/31/17 09:57:28   911            -119.213654   40.8
                   ATION
                   TRAFFIC                                                                                                                                     JOHNSON,
BMAN171639   BLM              @Gate Road MM 3.5             Gate Road Response Area   CREATE   0      0     0      2249    0        0           2249    B126                                        CITATION         08/31/17 09:59:24   FIELD          -119.230552   40.8
                   STOP                                                                                                                                        RAYMOND I
                   PUBLIC
BMAN171641   BLM              : 200 Es                      3 O'Clock Response Area   CREATE   0      0     0      14      0        0           14      B117   ROMERO, CLAYTON                      PUBLIC ASSIST    08/31/17 10:02:22   FIELD          -119.197919   40.8
                   CONTACT
                   PUBLIC
BMAN171642   BLM              : 500 Es                      3 O'Clock Response Area   CREATE   0      0     0      9       0        0           9       B117   ROMERO, CLAYTON                      PUBLIC ASSIST    08/31/17 10:09:06   FIELD          -119.208957   40.8
                   CONTACT
                   TRAFFIC
BMAN171643   BLM              : 500 Es                      3 O'Clock Response Area   CREATE   0      0     0      11      0        0           11      B122   ENTRICAN, DARREN                     VERBAL WARNING   08/31/17 10:11:17   FIELD          -119.208957   40.8
                   STOP
                   PUBLIC
BMAN171644   BLM              : 300 I                       3 O'Clock Response Area   CREATE   0      0     0      561     0        0           561     B110   LLOYD, RICHARD                       CITATION         08/31/17 10:16:38   FIELD          -119.194255   40.8
                   CONTACT
BMAN171645   BLM   MEDICAL : 1000 OPEN PLAYA                                          CREATE   0      0     0      795     0        0           795     B120   MILLER, JEFFERY                      PUBLIC ASSIST    08/31/17 10:23:49   FIELD          0             0

BMAN171646   BLM   ASSAULT @Station 73                      9 O'clock Response Area   CREATE   58     175   307    5544    117      249         5486    B127   MACHLER, FRANK     Chalup, Strata    LE ASSIST        08/31/17 10:30:27   Ops2           -119.223255   40.8
                   PUBLIC
BMAN171647   BLM              : BLM Mobile Command Center   3 O'Clock Response Area   CREATE   0      0     0      1873    0        0           1873    B116   GONZALEZ, RENE                       PUBLIC ASSIST    08/31/17 10:31:57   FIELD          -119.20982    40.8
                   CONTACT
                   PUBLIC
BMAN171648   BLM              : 430 L                       3 O'Clock Response Area   CREATE   0      0     0      5       0        0           5       B110   LLOYD, RICHARD                       PUBLIC ASSIST    08/31/17 10:32:10   FIELD          -119.206644   40.8
                   CONTACT
                   TRAFFIC
BMAN171649   BLM              : Gate Road MM 2              Gate Road Response Area   CREATE   0      0     0      563     0        0           563     B125   CASTRO, JUSTIN                       VERBAL WARNING   08/31/17 10:33:45   FIELD          -119.249052   40.8
                   STOP
                   TRAFFIC                                                                                                                                     JOHNSON,
BMAN171650   BLM              : Greeters                    9 O'Clock Response Area   CREATE   0      0     0      61      0        0           61      B126                                        NO ACTION        08/31/17 10:38:15   FIELD          -119.223441   40.8
                   STOP                                                                                                                                        RAYMOND I
                   TRAFFIC
BMAN171651   BLM              : Gate Road                   Gate Road Response Area   CREATE   0      0     0      1077    0        0           1077    B125   CASTRO, JUSTIN                       CITATION         08/31/17 10:50:42   FIELD          -119.252726   40.8
                   STOP
                   PUBLIC
BMAN171652   BLM              : 615 I                       9 O'Clock Response Area   CREATE   0      0     0      14      0        0           14      B113   WOOLEY, JENNIFER                     PUBLIC ASSIST    08/31/17 10:50:42   FIELD          -119.220516   40.8
                   CONTACT
                   PUBLIC
BMAN171653   BLM              @Temple                       9 O'Clock Response Area            0                   0                            0                                                   PUBLIC ASSIST    08/31/17 10:51:04                  -119.200267   40.8
                   CONTACT
                   PUBLIC
BMAN171654   BLM              @Temple                       9 O'Clock Response Area            0                   60                           60                                                  PUBLIC ASSIST    08/31/17 10:52:04                  -119.200267   40.8
                   CONTACT
                   PUBLIC
BMAN171655   BLM              : THE Y                                                 CREATE   0      0     0      11      0        0           11      B113   WOOLEY, JENNIFER                     PUBLIC ASSIST    08/31/17 10:52:41   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171656   BLM              @Temple                       9 O'Clock Response Area            0                   120                          120                                                 PUBLIC ASSIST    08/31/17 10:53:04                  -119.200267   40.8
                   CONTACT
                   TRAFFIC                                                                                                                                     JOHNSON,
BMAN171660   BLM              : Gate Road MM 1.5            Gate Road Response Area   CREATE   0      0     0      1517    0        0           1517    B126                                        CITATION         08/31/17 10:53:43   FIELD          -119.249052   40.8
                   STOP                                                                                                                                        RAYMOND I
                   PUBLIC
BMAN171657   BLM              @Temple                       9 O'Clock Response Area            0                   180                          180                                                 PUBLIC ASSIST    08/31/17 10:54:04                  -119.200267   40.8
                   CONTACT
                   PUBLIC
BMAN171661   BLM              : 400 D                       3 O'Clock Response Area   CREATE   0      0     0      7       0        0           7       B117   ROMERO, CLAYTON                      PUBLIC ASSIST    08/31/17 10:54:14   FIELD          -119.203221   40.8
                   CONTACT
                   PUBLIC
BMAN171658   BLM              @Temple                       9 O'Clock Response Area            0                   240                          240                                                 PUBLIC ASSIST    08/31/17 10:55:04                  -119.200267   40.8
                   CONTACT
                   PUBLIC
BMAN171659   BLM              @Temple                       9 O'Clock Response Area            0                   300                          300                                                 PUBLIC ASSIST    08/31/17 10:56:04                  -119.200267   40.8
                   CONTACT
                   PUBLIC
BMAN171662   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0      0     0      14      0        0           14      I118   BARNES, DANIEL                       PUBLIC ASSIST    08/31/17 11:03:49   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171663   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0      0     0      3       0        0           3       I118   BARNES, DANIEL                       PUBLIC ASSIST    08/31/17 11:04:06   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171664   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0      0     0      3       0        0           3       I118   BARNES, DANIEL                       PUBLIC ASSIST    08/31/17 11:04:13   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171665   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0      0     0      3       0        0           3       I118   BARNES, DANIEL                       PUBLIC ASSIST    08/31/17 11:04:19   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171666   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0      0     0      4       0        0           4       I118   BARNES, DANIEL                       PUBLIC ASSIST    08/31/17 11:04:25   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171667   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0      0     0      2       0        0           2       I118   BARNES, DANIEL                       PUBLIC ASSIST    08/31/17 11:04:30   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171668   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0      0     0      3       0        0           3       I118   BARNES, DANIEL                       PUBLIC ASSIST    08/31/17 11:04:35   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171669   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0      0     0      2       0        0           2       I118   BARNES, DANIEL                       PUBLIC ASSIST    08/31/17 11:04:41   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171670   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0      0     0      3       0        0           3       I118   BARNES, DANIEL                       PUBLIC ASSIST    08/31/17 11:04:46   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171671   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0      0     0      3       0        0           3       I118   BARNES, DANIEL                       PUBLIC ASSIST    08/31/17 11:04:52   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171672   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0      0     0      3       0        0           3       I118   BARNES, DANIEL                       PUBLIC ASSIST    08/31/17 11:04:57   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171673   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0      0     0      3       0        0           3       I118   BARNES, DANIEL                       PUBLIC ASSIST    08/31/17 11:05:02   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171674   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0      0     0      3       0        0           3       I118   BARNES, DANIEL                       PUBLIC ASSIST    08/31/17 11:05:09   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171675   BLM              : HWY 34/12- MILE ENTRANCE                              CREATE   0      0     0      11      0        0           11      P128   FONKEN, PETER                        PUBLIC ASSIST    08/31/17 11:05:53   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171676   BLM              : 330 E                       3 O'Clock Response Area   CREATE   0      0     0      6       0        0           6       B117   ROMERO, CLAYTON                      PUBLIC ASSIST    08/31/17 11:19:02   FIELD          -119.199608   40.8
                   CONTACT
                   PUBLIC
BMAN171677   BLM              : 500 Es                      3 O'Clock Response Area   CREATE   0      0     0      7       0        0           7       K111   HUSTON, CHARLES                      PUBLIC ASSIST    08/31/17 11:19:21   FIELD          -119.208957   40.8
                   CONTACT
                   PUBLIC
BMAN171678   BLM              : 345 E                       3 O'Clock Response Area   CREATE   0      0     0      10      0        0           10      B117   ROMERO, CLAYTON                      PUBLIC ASSIST    08/31/17 11:21:12   FIELD          -119.201257   40.8
                   CONTACT
                   PUBLIC
BMAN171679   BLM              : ROBOHEART                                             CREATE   0      0     0      28      0        0           28      C103   CARMICHAEL, NATE                     PUBLIC ASSIST    08/31/17 11:23:28   FIELD          0             0
                   CONTACT
BMAN171680   BLM   ASSAULT : 745 H                          9 O'Clock Response Area   CREATE   0      0     0      14316   0        0           14316   C134   ROGERS, JOHN                         REPORT           08/31/17 11:28:06   FIELD          -119.22311    40.8
                   PUBLIC
BMAN171681   BLM              : 500 L                       3 O'Clock Response Area   CREATE   0      0     0      402     0        0           402     K111   HUSTON, CHARLES                      PUBLIC ASSIST    08/31/17 11:29:05   FIELD          -119.211844   40.8
                   CONTACT
                   PUBLIC
BMAN171682   BLM              : 500 L                       3 O'Clock Response Area   CREATE   0      0     0      6       0        0           6       K111   HUSTON, CHARLES                      PUBLIC ASSIST    08/31/17 11:35:52   FIELD          -119.211844   40.8
                   CONTACT
                   TRAFFIC
BMAN171683   BLM              : THE Y                                                 CREATE   0      0     0      70      0        0           70      B116   GONZALEZ, RENE                       NO ACTION        08/31/17 11:54:22   FIELD          0             0
                   STOP
                   TRAFFIC
BMAN171684   BLM              : HWY 34/8-MILE                                         CREATE   0      0     0      4480    0        0           4480    P128   FONKEN, PETER                        CITATION         08/31/17 12:10:20   FIELD          0             0
                   STOP
BMAN171685   BLM   MEDICAL @200 Es: porta potties           3 O'Clock Response Area   COPY     2487   406   1627   2251    406      1627        2251    B125   CASTRO, JUSTIN     Holmes, Allison   NO ACTION        08/31/17 12:11:59   911            -119.197919   40.8
                   PUBLIC
BMAN171686   BLM              : BLM Mobile Command Center   3 O'Clock Response Area   CREATE   0      0     0      8       0        0           8       B115   KANIA, AARON                         PUBLIC ASSIST    08/31/17 12:30:38   FIELD          -119.20982    40.8
                   CONTACT
                   PUBLIC
BMAN171687   BLM              : 630 K                       9 O'Clock Response Area   CREATE   0      0     0      1922    0        0           1922    B112   BIERK, JOHN                          VERBAL WARNING   08/31/17 12:30:51   FIELD          -119.223283   40.8
                   CONTACT
                   MISSING
BMAN171689   BLM              @845 C:Camp Fubar             9 O'clock Response Area   CREATE   535    852   1478   3725    317      943         3190    B110   LLOYD, RICHARD     Holmes, Allison   LE ASSIST        08/31/17 12:31:11   911            -119.216377   40.8
                   PERSON
                   PUBLIC
BMAN171688   BLM              : Sanctuary                   3 O'Clock Response Area   CREATE   0      0     0      4699    0        0           4699    C124   FISHER, DOUG                         NO ACTION        08/31/17 12:31:49   FIELD          -119.212181   40.8
                   CONTACT
BMAN171690   BLM   MEDICAL @745 H                           9 O'clock Response Area   CREATE   138                 1627                         1489                              Holmes, Allison   LE ASSIST        08/31/17 12:39:30   911            -119.22311    40.8
                   PUBLIC                                                                                                                                      MARSOOBIAN,
BMAN171691   BLM              : The Man                     9 O'Clock Response Area   CREATE   0      0     0      12      0        0           12      B114                                        PUBLIC ASSIST    08/31/17 13:12:21   FIELD          -119.206614   40.8
                   CONTACT                                                                                                                                     JASON A
                   PUBLIC                                                                                                                                      BRASINGTON,
BMAN171692   BLM              @BLM Mobile Command Center 3 O'Clock Response Area      CREATE   0      0     0      1739    0        0           1739    B118                                        NO ACTION        08/31/17 13:27:47   FIELD          -119.20982    40.8
                   CONTACT                                                                                                                                     PATRICK
                   PUBLIC
BMAN171693   BLM              : 200 L                       3 O'Clock Response Area   CREATE   0      0     0      11      0        0           11      B117   ROMERO, CLAYTON                      PUBLIC ASSIST    08/31/17 13:29:32   FIELD          -119.187208   40.8
                   CONTACT
                   PUBLIC
BMAN171694   BLM              : BLM Mobile Command Center   3 O'Clock Response Area   CREATE   0      0     0      20      0        0           20      B115   KANIA, AARON                         PUBLIC ASSIST    08/31/17 13:30:50   FIELD          -119.20982    40.8
                   CONTACT
                   PUBLIC
BMAN171695   BLM              : Tokyo                       9 O'Clock Response Area   CREATE   0      0     0      7       0        0           7       B110   LLOYD, RICHARD                       PUBLIC ASSIST    08/31/17 13:33:38   FIELD          -119.215563   40.8
                   CONTACT
                   PUBLIC
BMAN171696   BLM              : 900 L                       9 O'Clock Response Area   CREATE   0      0     0      21      0        0           21      B110   LLOYD, RICHARD                       PUBLIC ASSIST    08/31/17 13:34:02   FIELD          -119.220809   40.8
                   CONTACT
                   PUBLIC
BMAN171697   BLM              : HWY 34/GATE RD                                        CREATE   0      0     0      31      0        0           31      P128   FONKEN, PETER                        PUBLIC ASSIST    08/31/17 13:42:32   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171698   BLM              : 700 K                       9 O'Clock Response Area   CREATE   0      0     0      13      0        0           13      B117   ROMERO, CLAYTON                      PUBLIC ASSIST    08/31/17 13:56:47   FIELD          -119.225199   40.8
                   CONTACT
                   PUBLIC                                                                                                                                      MARSOOBIAN,
BMAN171699   BLM              : Ranger Station Moscow       3 O'Clock Response Area   CREATE   0      0     0      1410    0        0           1410    B114                                        PUBLIC ASSIST    08/31/17 14:03:06   FIELD          -119.211881   40.8
                   CONTACT                                                                                                                                     JASON A
                   TRAFFIC
BMAN171700   BLM              : 1000 H                      9 O'Clock Response Area   CREATE   0      0     0      83      0        0           83      I118   BARNES, DANIEL                       NO ACTION        08/31/17 14:20:51   FIELD          -119.210899   40.8
                   STOP
                   PUBLIC
BMAN171701   BLM              : 500 Es                      3 O'Clock Response Area   CREATE   0      0     0      70      0        0           70      I118   BARNES, DANIEL                       PUBLIC ASSIST    08/31/17 14:25:07   FIELD          -119.208957   40.8
                   CONTACT
                   TRAFFIC
BMAN171702   BLM              : GATE ROAD MM 4                                        CREATE   0      0     0      667     0        0           667     B123   BOXX, MELISSA J                      NO ACTION        08/31/17 14:25:37   FIELD          0             0
                   STOP
                   PUBLIC
BMAN171703   BLM              : BLM Mobile Command Center   3 O'Clock Response Area   CREATE   0      0     0      4353    0        0           4353    B113                                        PUBLIC ASSIST    08/31/17 14:27:18   FIELD          -119.20982    40.8
                   CONTACT
                   INVESTIG
BMAN171704   BLM              @845 C                        9 O'Clock Response Area   CREATE   0      0     0      353     0        0           353     B110   LLOYD, RICHARD                       NO ACTION        08/31/17 14:36:30   FIELD          -119.216377   40.8
                   ATION
                   TRAFFIC
BMAN171705   BLM              : Gate Road MM 4              Gate Road Response Area   CREATE   0      0     0      3633    0        0           3633    B123   BOXX, MELISSA J                      CITATION         08/31/17 14:39:07   FIELD          -119.252726   40.8
                   STOP
                   PUBLIC
BMAN171706   BLM              : 500 B                       3 O'Clock Response Area   CREATE   0      0     0      7       0        0           7       B122   ENTRICAN, DARREN                     PUBLIC ASSIST    08/31/17 14:41:07   FIELD          -119.209594   40.8
                   CONTACT
                   PUBLIC
BMAN171707   BLM              : 945 J                       9 O'Clock Response Area   CREATE   0      0     0      124     0        0           124     I118   BARNES, DANIEL                       PUBLIC ASSIST    08/31/17 14:45:09   FIELD          -119.213621   40.8
                   CONTACT
                   PUBLIC
BMAN171708   BLM              : 500 PLAYA                                             CREATE   0      0     0      5       0        0           5       B122   ENTRICAN, DARREN                     PUBLIC ASSIST    08/31/17 14:45:59   FIELD          0             0
                   CONTACT
                   TRAFFIC
BMAN171709   BLM              : 545 J                       3 O'Clock Response Area   CREATE   0      0     0      69      0        0           69      B125   CASTRO, JUSTIN                       NO ACTION        08/31/17 14:53:23   FIELD          -119.217816   40.8
                   STOP
                   TRAFFIC
BMAN171710   BLM              @730 L                        9 O'Clock Response Area   CREATE   0      1     1      157     1        1           157     B127   MACHLER, FRANK                       NO ACTION        08/31/17 14:55:38   FIELD          -119.226715   40.8
                   STOP
                   PUBLIC
BMAN171711   BLM              : Center Camp                 3 O'Clock Response Area   CREATE   0      0     0      5       0        0           5       B125   CASTRO, JUSTIN                       PUBLIC ASSIST    08/31/17 15:05:54   FIELD          -119.213676   40.8
                   CONTACT
                   PUBLIC
BMAN171712   BLM              : 615 H                       9 O'Clock Response Area   CREATE   0      0     0      13      0        0           13      B117   ROMERO, CLAYTON                      PUBLIC ASSIST    08/31/17 15:06:09   FIELD          -119.219829   40.8
                   CONTACT
                   PUBLIC
BMAN171713   BLM              : Center Camp                 3 O'Clock Response Area   CREATE   0      0     0      6       0        0           6       B125   CASTRO, JUSTIN                       PUBLIC ASSIST    08/31/17 15:06:53   FIELD          -119.213698   40.8
                   CONTACT
                   PUBLIC
BMAN171714   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0      0     0      5       0        0           5       B125   CASTRO, JUSTIN                       PUBLIC ASSIST    08/31/17 15:18:31   FIELD          -119.214029   40.8
                   CONTACT
                   MISSING
BMAN171717   BLM              @Tokyo                        9 O'clock Response Area   CREATE   41     278   554    5503    237      513         5462    C134   ROGERS, JOHN       Rhodes, Carl      REPORT           08/31/17 15:18:52   DISPATCH       -119.215563   40.8
                   PERSON
                   PUBLIC
BMAN171715   BLM              : 1000 J                      9 O'Clock Response Area   CREATE   0      1     1      13      1        1           13      K111   HUSTON, CHARLES                      PUBLIC ASSIST    08/31/17 15:19:01   FIELD          -119.211344   40.8
                   CONTACT
                   PUBLIC                                                                                                                                      MARSOOBIAN,
BMAN171716   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0      0     0      13      0        0           13      B114                                        PUBLIC ASSIST    08/31/17 15:19:25   FIELD          -119.214029   40.8
                   CONTACT                                                                                                                                     JASON A


                                                                                                                                                                                                                                                    ER00104
                                                                              Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 288 of 499
                                                                                                                                eventSummary

                   PUBLIC                                                                                                                                    MARSOOBIAN,
BMAN171718   BLM             : Center Camp                 9 O'Clock Response Area   CREATE   0     0      0      5      0         0           5      B114                                      PUBLIC ASSIST    08/31/17 15:19:44   FIELD          -119.214029   40.8
                   CONTACT                                                                                                                                   JASON A
                   TRAFFIC
BMAN171719   BLM             : BLM Mobile Command Center   3 O'Clock Response Area   CREATE   0     0      0      82     0         0           82     B116   GONZALEZ, RENE                     NO ACTION        08/31/17 15:38:32   FIELD          -119.20982    40.8
                   STOP
                   TRAFFIC
BMAN171720   BLM             GATE ROAD MM .4                                         CREATE   0     0      0      411    0         0           411    C194   BECKETT, TIM                       VERBAL WARNING   08/31/17 15:44:23   FIELD          0             0
                   STOP
                   PUBLIC
BMAN171721   BLM             : Center Camp                 9 O'Clock Response Area   CREATE   0     0      0      4      0         0           4      B115   KANIA, AARON                       PUBLIC ASSIST    08/31/17 15:46:29   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171722   BLM             : 500 AND ESP                                           CREATE   0     0      0      24     0         0           24     OPS2   ANDRES, BECKY                      PUBLIC ASSIST    08/31/17 15:46:37   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171723   BLM             : Center Camp                 9 O'Clock Response Area   CREATE   0     0      0      6      0         0           6      B115   KANIA, AARON                       PUBLIC ASSIST    08/31/17 15:46:43   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171724   BLM             : Center Camp                 9 O'Clock Response Area   CREATE   0     0      0      8      0         0           8      B115   KANIA, AARON                       PUBLIC ASSIST    08/31/17 15:46:54   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171725   BLM             : Center Camp                 9 O'Clock Response Area   CREATE   0     0      0      7      0         0           7      B115   KANIA, AARON                       PUBLIC ASSIST    08/31/17 15:47:05   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171726   BLM             : Center Camp                 9 O'Clock Response Area   CREATE   0     0      0      5      0         0           5      B115   KANIA, AARON                       PUBLIC ASSIST    08/31/17 15:47:13   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171727   BLM             : Center Camp                 9 O'Clock Response Area   CREATE   0     0      0      8      0         0           8      B115   KANIA, AARON                       PUBLIC ASSIST    08/31/17 15:47:22   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN171728   BLM             : The Man                     9 O'Clock Response Area   CREATE   0     0      0      6      0         0           6      K111   HUSTON, CHARLES                    PUBLIC ASSIST    08/31/17 15:52:35   FIELD          -119.206614   40.8
                   CONTACT
                   PUBLIC
BMAN171729   BLM             : 600 G                       9 O'Clock Response Area   CREATE   0     0      0      6      0         0           6      B125   CASTRO, JUSTIN                     PUBLIC ASSIST    08/31/17 15:59:21   FIELD          -119.217784   40.8
                   CONTACT
                   PUBLIC
BMAN171730   BLM             : 730 H                       9 O'Clock Response Area   CREATE   0     0      0      618    0         0           618    I402   SHILAIKIS, ROBERT                  NO ACTION        08/31/17 15:59:26   FIELD          -119.223556   40.8
                   CONTACT
                   PUBLIC
BMAN171731   BLM             : 900 G                       9 O'Clock Response Area   CREATE   0     0      0      3034   0         0           3034   B116   GONZALEZ, RENE                     VERBAL WARNING   08/31/17 16:03:08   FIELD          -119.217755   40.8
                   CONTACT
                   PUBLIC
BMAN171732   BLM             : 600 L                       9 O'Clock Response Area   CREATE   0     0      0      7      0         0           7      B125   CASTRO, JUSTIN                     PUBLIC ASSIST    08/31/17 16:04:11   FIELD          -119.220846   40.8
                   CONTACT
                   TRAFFIC
BMAN171733   BLM             : 530 A                       3 O'Clock Response Area   CREATE   0     0      0      3357   0         0           3357   B115   KANIA, AARON                       CITATION         08/31/17 16:12:57   FIELD          -119.211921   40.8
                   STOP
                   PUBLIC
BMAN171734   BLM             : 945 G                       9 O'Clock Response Area   CREATE   0     0      0      125    0         0           125    B110   LLOYD, RICHARD                     PUBLIC ASSIST    08/31/17 16:19:31   FIELD          -119.212632   40.8
                   CONTACT
                   PUBLIC
BMAN171735   BLM             : blm substation                                        CREATE   0     0      0      694    0         0           694    B110   LLOYD, RICHARD                     PUBLIC ASSIST    08/31/17 16:22:45   FIELD          0             0
                   CONTACT
                   TRAFFIC                                                                                                                                   BUCHANAN,
BMAN171736   BLM             @Gate Road MM .5              Gate Road Response Area   CREATE   0     0      0      54     0         0           54     B246                                      NO ACTION        08/31/17 16:24:03   FIELD          -119.265589   40.7
                   STOP                                                                                                                                      STANLEY
                   MISSING
BMAN171737   BLM             @245 Es:cesna crash           3 O'clock Response Area   CREATE   54    208    480    3138   154       426         3084   I404   LAZZARO, ROB        Rhodes, Carl   LE ASSIST        08/31/17 16:24:50   911            -119.199478   40.8
                   PERSON
                   MISSING
BMAN171740   BLM             @245 Es                       3 O'clock Response Area   CREATE   159   1308   1308   2339   1149      1149        2180   B110   DYRUM, JASON        Rhodes, Carl   LE ASSIST        08/31/17 16:38:09   911            -119.199478   40.8
                   PERSON
                   TRAFFIC                                                                                                                                   BUCHANAN,
BMAN171738   BLM             @Gate Road MM .5              Gate Road Response Area   CREATE   0     0      0      350    0         0           350    B246                                      VERBAL WARNING   08/31/17 16:39:33   FIELD          -119.265589   40.7
                   STOP                                                                                                                                      STANLEY
                   PUBLIC
BMAN171739   BLM             : 730 A                       9 O'Clock Response Area   CREATE   0     0      0      51     0         0           51     I118   BARNES, DANIEL                     PUBLIC ASSIST    08/31/17 16:39:35   FIELD          -119.217204   40.8
                   CONTACT
                   PUBLIC
BMAN171741   BLM             : 800 L                       9 O'Clock Response Area   CREATE   0     0      0      11     0         0           11     B113   WOOLEY, JENNIFER                   PUBLIC ASSIST    08/31/17 16:44:10   FIELD          -119.226024   40.8
                   CONTACT
                   PUBLIC
BMAN171742   BLM             : 800 L                       9 O'Clock Response Area   CREATE   0     0      0      6      0         0           6      B113   WOOLEY, JENNIFER                   PUBLIC ASSIST    08/31/17 16:44:29   FIELD          -119.226024   40.8
                   CONTACT
                   PUBLIC                                                                                                                                    JOHNSON,
BMAN171743   BLM             : 200 H                       3 O'Clock Response Area   CREATE   0     0      0      3      0         0           3      B234                                      PUBLIC ASSIST    08/31/17 16:44:55   FIELD          -119.190716   40.8
                   CONTACT                                                                                                                                   GREGORY L
                   TRAFFIC
BMAN171744   BLM             : 300 Plaza                   3 O'Clock Response Area   CREATE   0     0      0      4      0         0           4      B122   ENTRICAN, DARREN                   VERBAL WARNING   08/31/17 16:47:41   FIELD          -119.198581   40.8
                   STOP
                   TRAFFIC
BMAN171745   BLM             @Gate Road MM 1.5             Gate Road Response Area   CREATE   0     0      0      413    0         0           413    B233   JOHNSON, TAMSEN                    VERBAL WARNING   08/31/17 16:48:33   FIELD          -119.253497   40.8
                   STOP
                   PUBLIC
BMAN171746   BLM             : 300 Plaza                   3 O'Clock Response Area   CREATE   0     0      0      3      0         0           3      B122   ENTRICAN, DARREN                   PUBLIC ASSIST    08/31/17 16:50:21   FIELD          -119.198581   40.8
                   CONTACT
BMAN171748   BLM   ASSIST    8 mile gravel entrance        Gate Road Response Area   CREATE   92    282    766    1079   190       674         987    P239   MOE, THEODORE       Rhodes, Carl   NO ACTION        08/31/17 16:51:37   DISPATCH
                   PUBLIC
BMAN171747   BLM             @Gate Road MM 1               Gate Road Response Area   CREATE   0     0      0      7498   0         0           7498   B232   WATSON, JAMES                      NO ACTION        08/31/17 16:52:54   FIELD          -119.25799    40.7
                   CONTACT
                   TRAFFIC                                                                                                                                   BUCHANAN,
BMAN171749   BLM             : .5                                                    CREATE   0     0      0      110    0         0           110    B246                                      VERBAL WARNING   08/31/17 16:53:50   FIELD          0             0
                   STOP                                                                                                                                      STANLEY
                   PUBLIC
BMAN171750   BLM             : 300 Plaza                   3 O'Clock Response Area   CREATE   0     0      0      3      0         0           3      B122   ENTRICAN, DARREN                   PUBLIC ASSIST    08/31/17 16:54:08   FIELD          -119.198581   40.8
                   CONTACT
                   PUBLIC
BMAN171751   BLM             : 430 J                       3 O'Clock Response Area   CREATE   0     0      0      5      0         0           5      B230   SONES, BRAD                        PUBLIC ASSIST    08/31/17 16:54:23   FIELD          -119.20664    40.8
                   CONTACT
BMAN171752   BLM   ASSAULT @Ranger HQ                      3 O'clock Response Area   CREATE   71    219    767    4177   148       696         4106   B116   GONZALEZ, RENE      Rhodes, Carl   NO ACTION        08/31/17 16:55:02   911            -119.211658   40.8
                   TRAFFIC
BMAN171753   BLM             : Gate Road MM 1.5            Gate Road Response Area   CREATE   0     0      0      1775   0         0           1775   B233   JOHNSON, TAMSEN                    CITATION         08/31/17 16:57:45   FIELD          -119.265589   40.7
                   STOP
                   PUBLIC
BMAN171754   BLM             : 630 J                       9 O'Clock Response Area   CREATE   0     0      0      289    0         0           289    B112   BIERK, JOHN                        PUBLIC ASSIST    08/31/17 17:03:36   FIELD          -119.222534   40.8
                   CONTACT
                   TRAFFIC
BMAN171755   BLM             : 300 Plaza                   3 O'Clock Response Area   CREATE   0     0      0      6      0         0           6      B122   ENTRICAN, DARREN                   VERBAL WARNING   08/31/17 17:04:44   FIELD          -119.198581   40.8
                   STOP
                   PUBLIC
BMAN171756   BLM             : 600 I                       9 O'Clock Response Area   CREATE   0     0      0      364    0         0           364    B240   FELIX, ERNESTO                     PUBLIC ASSIST    08/31/17 17:05:55   FIELD          -119.219008   40.8
                   CONTACT
                   TRAFFIC                                                                                                                                   BUCHANAN,
BMAN171757   BLM             @Gate Road MM .5              Gate Road Response Area   CREATE   0     0      0      44     0         0           44     B246                                      NO ACTION        08/31/17 17:06:40   FIELD          -119.265589   40.7
                   STOP                                                                                                                                      STANLEY
                   PUBLIC
BMAN171758   BLM             : 500 F                       3 O'Clock Response Area   CREATE   0     0      0      3      0         0           3      B122   ENTRICAN, DARREN                   PUBLIC ASSIST    08/31/17 17:09:39   FIELD          -119.210493   40.8
                   CONTACT
                   PUBLIC                                                                                                                                    JOHNSON,
BMAN171759   BLM             : 300 E                       3 O'Clock Response Area   CREATE   0     0      0      3      0         0           3      B234                                      PUBLIC ASSIST    08/31/17 17:10:17   FIELD          -119.196696   40.8
                   CONTACT                                                                                                                                   GREGORY L
                   TRAFFIC
BMAN171760   BLM             @Gate Road MM 1.5             Gate Road Response Area   CREATE   0     0      0      479    0         0           479    B233   JOHNSON, TAMSEN                    VERBAL WARNING   08/31/17 17:30:08   FIELD          -119.253497   40.8
                   STOP
                   PUBLIC
BMAN171761   BLM             @945 I                        9 O'Clock Response Area   CREATE   0     0      0      3873   0         0           3873   B240   FELIX, ERNESTO                     NO ACTION        08/31/17 17:39:45   FIELD          -119.213291   40.8
                   CONTACT
                   TRAFFIC                                                                                                                                   BUCHANAN,
BMAN171762   BLM             : Point 5                     3 O'Clock Response Area   CREATE   0     0      0      142    0         0           142    B246                                      VERBAL WARNING   08/31/17 17:45:31   FIELD          -119.211121   40.8
                   STOP                                                                                                                                      STANLEY
                   PUBLIC                                                                                                                                    JOHNSON,
BMAN171763   BLM             : 400 F                       3 O'Clock Response Area   CREATE   0     0      0      5      0         0           5      B234                                      PUBLIC ASSIST    08/31/17 17:50:22   FIELD          -119.202776   40.8
                   CONTACT                                                                                                                                   GREGORY L
                   PUBLIC                                                                                                                                    JOHNSON,
BMAN171764   BLM             : 400 F                       3 O'Clock Response Area   CREATE   0     0      0      2      0         0           2      B234                                      PUBLIC ASSIST    08/31/17 17:50:29   FIELD          -119.202776   40.8
                   CONTACT                                                                                                                                   GREGORY L
                   PUBLIC                                                                                                                                    JOHNSON,
BMAN171765   BLM             : 400 F                       3 O'Clock Response Area   CREATE   0     0      0      2      0         0           2      B234                                      PUBLIC ASSIST    08/31/17 17:50:34   FIELD          -119.202776   40.8
                   CONTACT                                                                                                                                   GREGORY L
                   PUBLIC                                                                                                                                    JOHNSON,
BMAN171766   BLM             : 400 F                       3 O'Clock Response Area   CREATE   0     0      0      2      0         0           2      B234                                      PUBLIC ASSIST    08/31/17 17:50:37   FIELD          -119.202776   40.8
                   CONTACT                                                                                                                                   GREGORY L
                   PUBLIC                                                                                                                                    JOHNSON,
BMAN171767   BLM             @400 E                        3 O'Clock Response Area   CREATE   0     0      0      202    0         0           202    B234                                      PUBLIC ASSIST    08/31/17 17:51:24   FIELD          -119.202998   40.8
                   CONTACT                                                                                                                                   GREGORY L
                   TRAFFIC                                                                                                                                   BUCHANAN,
BMAN171768   BLM             @Gate Road MM .5              Gate Road Response Area   CREATE   0     0      0      188    0         0           188    B246                                      VERBAL WARNING   08/31/17 17:53:42   FIELD          -119.265589   40.7
                   STOP                                                                                                                                      STANLEY
BMAN171769   BLM   MEDICAL : 900 F                         9 O'Clock Response Area   CREATE   0     0      0      664    0         0           664    I248   MATRAGA, MIKE                                       08/31/17 17:55:04   FIELD          -119.211106   40.8
                   TRAFFIC                                                                                                                                   MCDONALD,
BMAN171770   BLM           : 400 A                         3 O'Clock Response Area   CREATE   0     0      0      1164   0         0           1164   B237                                      CITATION         08/31/17 18:01:53   FIELD          -119.203888   40.8
                   STOP                                                                                                                                      MATTHEW
                   PUBLIC                                                                                                                                    JOHNSON,
BMAN171771   BLM           : 430 E                         3 O'Clock Response Area   CREATE   0     0      0      7      0         0           7      B234                                      PUBLIC ASSIST    08/31/17 18:02:37   FIELD          -119.206634   40.8
                   CONTACT                                                                                                                                   GREGORY L
                   TRAFFIC                                                                                                                                   BUCHANAN,
BMAN171772   BLM           : Gate Road MM 1                Gate Road Response Area   CREATE   0     0      0      100    0         0           100    B246                                      VERBAL WARNING   08/31/17 18:02:44   FIELD          -119.25799    40.7
                   STOP                                                                                                                                      STANLEY
BMAN171773   BLM   ASSAULT @930 Es:camp love cow           9 O'Clock Response Area   COPY     330   148    319    1819   148       319         1819   B243   HARRISON, KEVIN     Rhodes, Carl   NO ACTION        08/31/17 18:08:59   911            -119.211106   40.8
                   PUBLIC
BMAN171774   BLM           : 530 E                         3 O'Clock Response Area   CREATE   0     0      0      3      0         0           3      B242   VIGNESS, JARROD                    PUBLIC ASSIST    08/31/17 18:13:04   FIELD          -119.213654   40.8
                   CONTACT
                   TRAFFIC
BMAN171775   BLM           @Gate Road MM .5                Gate Road Response Area   CREATE   0     0      0      1022   0         0           1022   K238   ALBRIGHT, CALVIN                   CITATION         08/31/17 18:20:10   FIELD          -119.265589   40.7
                   STOP
                   TRAFFIC
BMAN171776   BLM           : Gate Road MM 2                Gate Road Response Area   CREATE   0     0      0      344    0         0           344    B233   JOHNSON, TAMSEN                    VERBAL WARNING   08/31/17 18:25:41   FIELD          -119.249052   40.8
                   STOP
BMAN171778   BLM   ASSIST    @Airport                      Perimeter Response Area   CREATE   119   245    940    951    126       821         832    P239   MOE, THEODORE       Rhodes, Carl   CANCEL           08/31/17 18:40:53   DISPATCH       -119.208586   40.8
                   PUBLIC
BMAN171777   BLM             : 700 B                       9 O'Clock Response Area   CREATE   0     0      0      6      0         0           6      B230   SONES, BRAD                        PUBLIC ASSIST    08/31/17 18:41:59   FIELD          -119.217682   40.8
                   CONTACT
                   PUBLIC
BMAN171779   BLM             @730 E                        9 O'Clock Response Area   CREATE   0     0      0      1199   0         0           1199   B230   SONES, BRAD                        PUBLIC ASSIST    08/31/17 18:43:18   FIELD          -119.220662   40.8
                   CONTACT
                   TRAFFIC                                                                                                                                   BUCHANAN,
BMAN171780   BLM             : Gate Road MM .5             Gate Road Response Area   CREATE   0     0      0      254    0         0           254    B246                                      VERBAL WARNING   08/31/17 18:45:44   FIELD          -119.265589   40.7
                   STOP                                                                                                                                      STANLEY
                   TRAFFIC
BMAN171781   BLM             : 3 MI                                                  CREATE   0     0      0      560    0         0           560    K363   WHITWORTH, LOUIE                   VERBAL WARNING   08/31/17 18:48:11   FIELD          0             0
                   STOP
                   TRAFFIC
BMAN171782   BLM             @Gate Road MM .5              Gate Road Response Area   CREATE   0     0      0      1179   0         0           1179   K238   ALBRIGHT, CALVIN                   CITATION         08/31/17 18:49:13   FIELD          -119.265589   40.7
                   STOP
                   TRAFFIC                                                                                                                                   BUCHANAN,
BMAN171783   BLM             @Gate Road MM .5              Gate Road Response Area   CREATE   0     0      0      439    0         0           439    B246                                      VERBAL WARNING   08/31/17 18:52:26   FIELD          -119.265589   40.7
                   STOP                                                                                                                                      STANLEY
                   PUBLIC
BMAN171784   BLM             : 825 K                       9 O'Clock Response Area   CREATE   0     0      0      2441   0         0           2441   B244   GARCIA, BRIAN                      CITATION         08/31/17 18:53:11   FIELD          -119.223664   40.8
                   CONTACT
                   TRAFFIC
BMAN171785   BLM             : Gate Road MM 1.5            Gate Road Response Area   CREATE   0     0      0      447    0         0           447    B233   JOHNSON, TAMSEN                    VERBAL WARNING   08/31/17 18:56:47   FIELD          -119.253497   40.8
                   STOP
                   PUBLIC
BMAN171786   BLM             : Airport                     Perimeter Response Area   CREATE   0     0      0      1845   0         0           1845   P239   MOE, THEODORE                      VERBAL WARNING   08/31/17 19:04:06   FIELD          -119.208586   40.8
                   CONTACT
BMAN171788   BLM   ASSAULT @Ranger HQ                      3 O'clock Response Area   CREATE   99    175    288    4793   76        189         4694   B242   VIGNESS, JARROD     Rhodes, Carl   LE ASSIST        08/31/17 19:04:29   911            -119.211658   40.8
                   TRAFFIC                                                                                                                                   BUCHANAN,
BMAN171787   BLM             : Gate Road MM .5             Gate Road Response Area   CREATE   0     0      0      2112   0         0           2112   B246                                      CITATION         08/31/17 19:06:07   FIELD          -119.265589   40.7
                   STOP                                                                                                                                      STANLEY
                   TRAFFIC                                                                                                                                                                      VERBAL WARNING
BMAN171789   BLM             : Gate Road MM 1.5            Gate Road Response Area   CREATE   0     0      0      416    0         0           416    B233   JOHNSON, TAMSEN                                     08/31/17 19:06:53   FIELD          -119.253497   40.8
                   STOP                                                                                                                                                                         RPT
                   PUBLIC
BMAN171791   BLM             @Station 73                   9 O'clock Response Area   CREATE   70    358    766    2846   288       696         2776   B245   PURDY, KEVIN        Rhodes, Carl   NO ACTION        08/31/17 19:09:30   911            -119.223255   40.8
                   CONTACT
                   PUBLIC
BMAN171790   BLM             : 630 B                       9 O'Clock Response Area   CREATE   0     0      0      6      0         0           6      B245   PURDY, KEVIN                       PUBLIC ASSIST    08/31/17 19:10:19   FIELD          -119.216541   40.8
                   CONTACT
BMAN171792   BLM   ASSAULT @Station 73                     9 O'Clock Response Area   COPY     358                 443                          443                               Rhodes, Carl   CANCEL           08/31/17 19:15:29   911            -119.223255   40.8
                   PUBLIC                                                                                                                                    JOHNSON,
BMAN171793   BLM             : The Man                     9 O'Clock Response Area   CREATE   0     0      0      3      0         0           3      B234                                      PUBLIC ASSIST    08/31/17 19:21:48   FIELD          -119.206614   40.8
                   CONTACT                                                                                                                                   GREGORY L
                   PUBLIC                                                                                                                                    JOHNSON,
BMAN171794   BLM             : The Man                     9 O'Clock Response Area   CREATE   0     0      0      6      0         0           6      B234                                      PUBLIC ASSIST    08/31/17 19:21:53   FIELD          -119.206614   40.8
                   CONTACT                                                                                                                                   GREGORY L
                   PUBLIC                                                                                                                                    JOHNSON,
BMAN171795   BLM             : The Man                     9 O'Clock Response Area   CREATE   0     0      0      3      0         0           3      B234                                      PUBLIC ASSIST    08/31/17 19:22:02   FIELD          -119.206614   40.8
                   CONTACT                                                                                                                                   GREGORY L
                   PUBLIC                                                                                                                                    JOHNSON,
BMAN171796   BLM             : The Man                     9 O'Clock Response Area   CREATE   0     0      0      2      0         0           2      B234                                      PUBLIC ASSIST    08/31/17 19:22:09   FIELD          -119.206614   40.8
                   CONTACT                                                                                                                                   GREGORY L
                   PUBLIC                                                                                                                                    JOHNSON,
BMAN171797   BLM             : The Man                     9 O'Clock Response Area   CREATE   0     0      0      2      0         0           2      B234                                      PUBLIC ASSIST    08/31/17 19:22:13   FIELD          -119.206614   40.8
                   CONTACT                                                                                                                                   GREGORY L
                   PUBLIC                                                                                                                                    JOHNSON,
BMAN171798   BLM             : The Man                     9 O'Clock Response Area   CREATE   0     0      0      1      0         0           1      B234                                      PUBLIC ASSIST    08/31/17 19:22:16   FIELD          -119.206614   40.8
                   CONTACT                                                                                                                                   GREGORY L
                   PUBLIC                                                                                                                                    JOHNSON,
BMAN171799   BLM             : The Man                     9 O'Clock Response Area   CREATE   0     0      0      1      0         0           1      B234                                      PUBLIC ASSIST    08/31/17 19:22:19   FIELD          -119.206614   40.8
                   CONTACT                                                                                                                                   GREGORY L


                                                                                                                                                                                                                                                ER00105
                                                                                Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 289 of 499
                                                                                                                                  eventSummary

                   PUBLIC                                                                                                                                       JOHNSON,
BMAN171800   BLM              : The Man                      9 O'Clock Response Area   CREATE   0      0     0      2       0        0           2       B234                                            PUBLIC ASSIST     08/31/17 19:22:23   FIELD          -119.206614   40.8
                   CONTACT                                                                                                                                      GREGORY L
                   PUBLIC
BMAN171801   BLM              : 300 PROMENADE                                          CREATE   0      0     0      49      0        0           49      B236   SAWTELL, PETER                           PUBLIC ASSIST     08/31/17 19:23:29   FIELD          0             0
                   CONTACT
                   TRAFFIC
BMAN171802   BLM              @Gate Road                     Gate Road Response Area   CREATE   0      0     0      187     0        0           187     K238   ALBRIGHT, CALVIN                         VERBAL WARNING    08/31/17 19:23:38   FIELD          -119.252726   40.8
                   STOP
                   PUBLIC
BMAN171803   BLM              : Center Camp                  9 O'Clock Response Area   CREATE   0      0     0      191     0        0           191     I248   MATRAGA, MIKE                            NO ACTION         08/31/17 19:27:29   FIELD          -119.214029   40.8
                   CONTACT
                   TRAFFIC
BMAN171804   BLM              @Gate Road MM .5               Gate Road Response Area   CREATE   0      0     0      274     0        0           274     B232   WATSON, JAMES                            VERBAL WARNING    08/31/17 19:33:25   FIELD          -119.265589   40.7
                   STOP
                   TRAFFIC                                                                                                                                                                               VERBAL WARNING
BMAN171805   BLM              @Gate Road MM .5               Gate Road Response Area   CREATE   0      0     0      1545    0        0           1545    K238   ALBRIGHT, CALVIN                                           08/31/17 19:37:07   FIELD          -119.265589   40.7
                   STOP                                                                                                                                                                                  RPT
                                                                                                                                                                JOHNSON,
BMAN171806   BLM   ASSAULT @200 E                            3 O'clock Response Area   CREATE   137    262   582    2316    125      445         2179    B234                       Rhodes, Carl         REPORT            08/31/17 19:37:50   911            -119.193051   40.8
                                                                                                                                                                GREGORY L
                   PUBLIC                                                                                                                                       JOHNSON,
BMAN171807   BLM           : THE TEMPLE                                                CREATE   0      0     0      3       0        0           3       B234                                            PUBLIC ASSIST     08/31/17 19:41:55   FIELD          0             0
                   CONTACT                                                                                                                                      GREGORY L
                   PUBLIC                                                                                                                                       JOHNSON,
BMAN171808   BLM           : THE TEMPLE                                                CREATE   0      0     0      2       0        0           2       B234                                            PUBLIC ASSIST     08/31/17 19:42:00   FIELD          0             0
                   CONTACT                                                                                                                                      GREGORY L
                   TRAFFIC
BMAN171809   BLM           MM 4                                                        CREATE   0      0     0      996     0        0           996     B233   JOHNSON, TAMSEN                          CITATION          08/31/17 19:44:50   FIELD          0             0
                   STOP
                   COMPLIA
BMAN171810   BLM   NCE        @730 I                         9 O'clock Response Area   CREATE   97     427   1954   2040    330      1857        1943    PM1    VERMEYS, MICHAEL Strickland, Donna       NO ACTION         08/31/17 19:53:50   FIELD          -119.22412    40.8
                   CHECK
                   TRAFFIC                                                                                                                                      MCDONALD,
BMAN171811   BLM              : 500 E                        3 O'Clock Response Area   CREATE   0      0     0      87      0        0           87      B237                                            NO ACTION         08/31/17 20:09:38   FIELD          -119.210269   40.8
                   STOP                                                                                                                                         MATTHEW
                   TRAFFIC                                                                                                                                      LASHER, NICHOLAS
BMAN171812   BLM              : 615 L                        9 O'Clock Response Area   CREATE   0      0     0      154     0        0           154     B356                                            NO ACTION         08/31/17 20:22:00   FIELD          -119.222577   40.8
                   STOP                                                                                                                                         S
                   TRAFFIC
BMAN171813   BLM              : 400 L                        3 O'Clock Response Area   CREATE   0      0     0      750     0        0           750     B235   MARTIN, KODY                             VERBAL WARNING    08/31/17 20:29:19   FIELD          -119.201442   40.8
                   STOP
                   TRAFFIC
BMAN171814   BLM              MM 4                                                     CREATE   0      0     0      3701    0        0           3701    B233   JOHNSON, TAMSEN                          CITATION          08/31/17 20:30:01   FIELD          0             0
                   STOP
                   PUBLIC
BMAN171815   BLM              : 800 L                        9 O'Clock Response Area   CREATE   0      0     0      84      0        0           84      B354   FISCHER, SCOTT                           NO ACTION         08/31/17 20:33:10   FIELD          -119.226024   40.8
                   CONTACT
                   TRAFFIC                                                                                                                                      WOYCHOWSKI,
BMAN171816   BLM              : WYE 500 SIDE                                           CREATE   0      0     0      1374    0        0           1374    B360                                            WRITTEN WARNING   08/31/17 20:40:28   FIELD          0             0
                   STOP                                                                                                                                         JOHN
                   TRAFFIC                                                                                                                                                                               VERBAL WARNING
BMAN171817   BLM              : 445 L                        3 O'Clock Response Area   CREATE   0      0     0      2108    0        0           2108    B235   MARTIN, KODY                                               08/31/17 20:42:53   FIELD          -119.209267   40.8
                   STOP                                                                                                                                                                                  RPT
                   PUBLIC
BMAN171818   BLM              : 830 I                        9 O'Clock Response Area   CREATE   0      0     0      498     0        0           498     B354   FISCHER, SCOTT                           PUBLIC ASSIST     08/31/17 20:43:14   FIELD          -119.221763   40.8
                   CONTACT
                   PUBLIC
BMAN171819   BLM              : WYE L                                                  CREATE   0      0     0      104     0        0           104     B361   ZOHOVETZ, PAUL                           NO ACTION         08/31/17 20:46:27   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171820   BLM              : 645 K                        9 O'Clock Response Area   CREATE   0      0     0      1677    0        0           1677    B240   FELIX, ERNESTO                           PUBLIC ASSIST     08/31/17 20:55:34   FIELD          -119.225195   40.8
                   CONTACT
                   TRAFFIC
BMAN171821   BLM              : 1000 Es                      9 O'Clock Response Area   CREATE   0      0     0      7521    0        0           7521    I358   NARDINGER, JOE                           ARREST            08/31/17 20:56:35   FIELD          -119.208933   40.8
                   STOP
                   PUBLIC
BMAN171822   BLM              : The Man                      9 O'Clock Response Area   CREATE   0      0     0      4       0        0           4       B366   MEUTH, GREGORY                                             08/31/17 21:02:38   FIELD          -119.206614   40.8
                   CONTACT
BMAN171823   BLM   ASSAULT : 630 L                           9 O'Clock Response Area   CREATE   0      0     0      1141    0        0           1141    B200   TITUS, AARON R                           LE ASSIST         08/31/17 21:25:12   FIELD          -119.224035   40.8
                   TRAFFIC                                                                                                                                      WOYCHOWSKI,
BMAN171824   BLM              : WYE                                                    CREATE   0      0     0      1468    0        0           1468    B360                                            CITATION          08/31/17 21:31:37   FIELD          0             0
                   STOP                                                                                                                                         JOHN
                   PUBLIC
BMAN171825   BLM              : 900 Promenade                9 O'Clock Response Area   CREATE   0      0     0      7677    0        0           7677    B236   SAWTELL, PETER                           REPORT            08/31/17 21:32:03   FIELD          -119.209803   40.8
                   CONTACT
                   PUBLIC
BMAN171826   BLM              : THE FIRE TOWER                                         CREATE   0      1     1      3       1        1           3       B366   MEUTH, GREGORY                           PUBLIC ASSIST     08/31/17 21:34:16   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171827   BLM              : 400 I                        3 O'Clock Response Area   CREATE   0      0     0      6       0        0           6       B361   ZOHOVETZ, PAUL                           PUBLIC ASSIST     08/31/17 21:35:21   FIELD          -119.202108   40.8
                   CONTACT
BMAN171828   BLM   ASSAULT @Ranger Station Tokyo             9 O'clock Response Area   CREATE   150    700   1212   5074    550      1062        4924    C121   PUCKET, CHRIS       Rhodes, Carl         NO ACTION         08/31/17 21:37:16   911            -119.215563   40.8
                   PUBLIC
BMAN171829   BLM              : FLOWER TOWER                                           CREATE   0      0     0      3       0        0           3       B367   HAWKINS, TRAVIS                          PUBLIC ASSIST     08/31/17 21:41:04   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171830   BLM              MAIN GATE                                                CREATE   0      0     0      2588    0        0           2588    P368   HOWELL, THOMAS                           LE ASSIST         08/31/17 21:41:43   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171831   BLM              : 1000 L                       9 O'Clock Response Area   CREATE   0      0     0      589     0        0           589     B353   CULVER, STEVON                           CITATION          08/31/17 21:55:38   FIELD          -119.21179    40.8
                   CONTACT
                   INVESTIG                                                                                                                                     WOYCHOWSKI,
BMAN171832   BLM              @Gate Actual                   Gate Road Response Area   CREATE   96     370   792    11152   274      696         11056   B360                       Rhodes, Carl         LE ASSIST         08/31/17 22:07:45   DISPATCH       -119.23722    40.8
                   ATION                                                                                                                                        JOHN
                   TRAFFIC
BMAN171833   BLM              : N OF THE MAN S OF THE TREE                             CREATE   0      0     0      624     0        0           624     B361   ZOHOVETZ, PAUL                           WRITTEN WARNING   08/31/17 22:13:01   FIELD          0             0
                   STOP
                   PUBLIC
BMAN171834   BLM              : 1000 C                       9 O'Clock Response Area   CREATE   0      0     0      801     0        0           801     I358   NARDINGER, JOE                           PUBLIC ASSIST     08/31/17 22:15:59   FIELD          -119.209786   40.8
                   CONTACT
                   PUBLIC
BMAN171835   BLM              : 530 L                        3 O'Clock Response Area   CREATE   0      0     0      184     0        0           184     B366   MEUTH, GREGORY                           NO ACTION         08/31/17 22:30:11   FIELD          -119.216688   40.8
                   CONTACT
                   TRAFFIC                                                                                                                                      BUCHANAN,
BMAN171836   BLM              @830 Es                        9 O'Clock Response Area   CREATE   0      0     0      3340    0        0           3340    B246                                            CITATION          08/31/17 22:35:09   FIELD          -119.214407   40.8
                   STOP                                                                                                                                         STANLEY
                   PUBLIC                                                                                                                                       CUNNINGHAM,
BMAN171837   BLM              : Thunderdome                  3 O'Clock Response Area   CREATE   0      0     0      1464    0        0           1464    B364                                            CITATION          08/31/17 22:35:11   FIELD          -119.199764   40.8
                   CONTACT                                                                                                                                      STEVE
                   PUBLIC     : Substation SEND CHARLIE
BMAN171838   BLM                                             3 O'Clock Response Area   CREATE   0      0     0      575     0        0           575                                                     CANCEL            08/31/17 22:44:35   FIELD          -119.211103   40.8
                   CONTACT    UNIT
                   TRAFFIC                                                                                                                                      LASHER, NICHOLAS                         VERBAL WARNING
BMAN171839   BLM              : 530 L                        3 O'Clock Response Area   CREATE   0      0     0      414     0        0           414     B356                                                              08/31/17 22:48:39   FIELD          -119.216688   40.8
                   STOP                                                                                                                                         S                                        RPT
                   PUBLIC
BMAN171840   BLM              mm 12                                                    CREATE   0      0     0      3708    0        0           3708    C114   WAGNER, DARREN                           PUBLIC ASSIST     08/31/17 22:52:30   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171841   BLM              : 1000 ROBOT HEART RAVE                                  CREATE   0      0     0      1709    0        0           1709    B351   LIND, ROBERT R                           PUBLIC ASSIST     08/31/17 22:59:32   FIELD          0             0
                   CONTACT
BMAN171844   BLM   ASSAULT @700 C                            9 O'Clock Response Area   CREATE   290    510   943    1647    220      653         1357    B233   JOHNSON, TAMSEN     laycock, patricia    NO ACTION         08/31/17 23:06:22   Ops2           -119.218517   40.8
                   TRAFFIC
BMAN171842   BLM           : 8MI                                                       CREATE   0      0     0      111     0        0           111     P368   HOWELL, THOMAS                           NO ACTION         08/31/17 23:07:58   FIELD          0             0
                   STOP
                   TRAFFIC                                                                                                                                      LASHER, NICHOLAS
BMAN171843   BLM           : 630 L                           9 O'Clock Response Area   CREATE   0      0     0      1877    0        0           1877    B356                                            REPORT            08/31/17 23:10:15   FIELD          -119.224035   40.8
                   STOP                                                                                                                                         S
                   PUBLIC
BMAN171845   BLM           : MAYAN WARRIOR RAVE                                        CREATE   0      0     0      458     0        0           458     B353   CULVER, STEVON                           CITATION          08/31/17 23:19:08   FIELD          0             0
                   CONTACT
BMAN171847   BLM   ASSAULT @Center Camp:600 B near           9 O'clock Response Area   CREATE   175    440   449    1069    265      274         894     I247   MONTOYA, ROMAN      Rhodes, Carl         NO ACTION         08/31/17 23:26:41   911            -119.214029   40.8
                   PUBLIC
BMAN171846   BLM              : Gate Road                    Gate Road Response Area   CREATE   0      0     0      1153    0        0           1153    P368   HOWELL, THOMAS                           PUBLIC ASSIST     08/31/17 23:26:57   FIELD          -119.252726   40.8
                   CONTACT
                   TRAFFIC
BMAN171848   BLM              : Restroom Will Call           Gate Road Response Area   CREATE   0      0     0      891     0        0           891     B361   ZOHOVETZ, PAUL                           WRITTEN WARNING   08/31/17 23:44:01   FIELD          -119.239352   40.8
                   STOP
                   PUBLIC     : Restrooms Deep Playa 10
BMAN171849   BLM                                             9 O'Clock Response Area   CREATE   0      0     0      17      0        0           17      B365   AZAR, JONATHAN J.                        PUBLIC ASSIST     08/31/17 23:44:17   FIELD          -119.195259   40.8
                   CONTACT    side
                   TRAFFIC                                                                                                                                                                               VERBAL WARNING
BMAN171850   BLM              : 600 H                        9 O'Clock Response Area   CREATE   0      0     0      2580    0        0           2580    B366   MEUTH, GREGORY                                             08/31/17 23:47:18   FIELD          -119.218396   40.8
                   STOP                                                                                                                                                                                  RPT
                   TRAFFIC                                                                                                                                      WOYCHOWSKI,
BMAN171851   BLM              @Will Call Lot                 Gate Road Response Area   CREATE   0      1     1      8564    1        1           8564    B360                                            CITATION          08/31/17 23:55:10   FIELD          -119.240193   40.8
                   STOP                                                                                                                                         JOHN
                   PUBLIC                                                                                                                                       THORNHILL,
BMAN171852   BLM              : Gate Actual                  Gate Road Response Area   CREATE   0      0     0      2590    0        0           2590    C110                                            ARREST            08/31/17 23:55:42   FIELD          -119.23722    40.8
                   CONTACT                                                                                                                                      SHAWN

                   PUBLIC
BMAN171853   BLM              : SLUTGARDEN                                             CREATE   0      0     0      714     0        0           714     B235   MARTIN, KODY                             CITATION          09/01/17 00:03:17   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171854   BLM              : 945 ESPLANADE                                          CREATE   0      0     0      1096    0        0           1096    B353   CULVER, STEVON                           CITATION          09/01/17 00:07:04   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171855   BLM              : 1000 ESPLANADE                                         CREATE   0      0     0      168     0        0           168     B232   WATSON, JAMES                            PUBLIC ASSIST     09/01/17 00:19:04   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171856   BLM              : 330 E                        3 O'Clock Response Area   CREATE   0      0     0      183     0        0           183     B245   PURDY, KEVIN                             PUBLIC ASSIST     09/01/17 00:30:19   FIELD          -119.199608   40.8
                   CONTACT
                   PUBLIC
BMAN171857   BLM              : Substation                   3 O'Clock Response Area   CREATE   0      0     0      27      0        0           27      B365   AZAR, JONATHAN J.                        NO ACTION         09/01/17 00:35:16   FIELD          -119.211103   40.8
                   CONTACT
BMAN171858   BLM   SAR        @Ranger HQ                     3 O'clock Response Area   CREATE   70     116   242    867     46       172         797     B366   MEUTH, GREGORY      Dinapoli, desAnges   NO ACTION         09/01/17 00:49:36   DISPATCH       -119.211658   40.8
                   INVESTIG
BMAN171859   BLM              @800 G: couch bunnies          9 O'Clock Response Area   COPY     1497   190   383    1466    190      383         1466    B353   CULVER, STEVON      laycock, patricia    NO ACTION         09/01/17 00:58:27   Ops2           -119.221848   40.8
                   ATION
                   PUBLIC
BMAN171860   BLM              : 430 K                        3 O'Clock Response Area   CREATE   0      0     0      657     0        0           657     I248   MATRAGA, MIKE                            NO ACTION         09/01/17 00:59:17   FIELD          -119.206641   40.8
                   CONTACT
                   TRAFFIC
BMAN171861   BLM              :8l                                                      CREATE   0      0     0      258     0        0           258     B354   FISCHER, SCOTT                           VERBAL WARNING    09/01/17 00:59:55   FIELD          0             0
                   STOP
                   TRAFFIC
BMAN171862   BLM              : Will Call Lot                Gate Road Response Area   CREATE   0      0     0      5828    0        0           5828    B243   HARRISON, KEVIN                          ARREST            09/01/17 01:00:47   FIELD          -119.240193   40.8
                   STOP
                   PUBLIC                                                                                                                                       LASHER, NICHOLAS
BMAN171863   BLM              : 500 Es                       3 O'Clock Response Area   CREATE   0      0     0      549     0        0           549     B356                                            PUBLIC ASSIST     09/01/17 01:02:17   FIELD          -119.208957   40.8
                   CONTACT                                                                                                                                      S
                   PUBLIC
BMAN171864   BLM              PYRAMID RAVE                                             CREATE   0      0     0      1625    0        0           1625    B351   LIND, ROBERT R                           REPORT            09/01/17 01:04:34   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171865   BLM              : 1000 E                       9 O'Clock Response Area   CREATE   0      0     0      2265    0        0           2265    B242   VIGNESS, JARROD                          REPORT            09/01/17 01:06:50   FIELD          -119.210231   40.8
                   CONTACT
                   PUBLIC                                                                                                                                       LASHER, NICHOLAS
BMAN171866   BLM              : BLM Mobile Command Center    3 O'Clock Response Area   CREATE   0      0     0      232     0        0           232     B356                                            NO ACTION         09/01/17 01:18:49   FIELD          -119.20982    40.8
                   CONTACT                                                                                                                                      S
                   PUBLIC
BMAN171867   BLM              : 200 ESPLANADE                                          CREATE   0      0     0      285     0        0           285     I358   NARDINGER, JOE                           PUBLIC ASSIST     09/01/17 01:20:16   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171868   BLM              : 1200 DEEP PLAYA                                        CREATE   0      0     0      1364    0        0           1364    B245   PURDY, KEVIN                             CITATION          09/01/17 01:28:53   FIELD          0             0
                   CONTACT
                   PUBLIC                                                                                                                                       JOHNSON,
BMAN171869   BLM              : MAYAN RAVE                                             CREATE   0      0     0      728     0        0           728     B234                                            CITATION          09/01/17 01:38:13   FIELD          0             0
                   CONTACT                                                                                                                                      GREGORY L
BMAN171870   BLM   ASSAULT @915 G                            9 O'clock Response Area   CREATE   32     47    47     1511    15       15          1479    K352   KAHR, K9            Dinapoli, desAnges   NO ACTION         09/01/17 01:40:56   911            -119.216202   40.8
                   PUBLIC
BMAN171871   BLM              : 800 H                        9 O'Clock Response Area   CREATE   0      0     0      921     0        0           921     B354   FISCHER, SCOTT                           NO ACTION         09/01/17 01:42:49   FIELD          -119.221013   40.8
                   CONTACT
                   PUBLIC                                                                                                                                       CUNNINGHAM,
BMAN171872   BLM              : 500 ESP                                                CREATE   0      0     0      493     0        0           493     B364                                            PUBLIC ASSIST     09/01/17 01:43:00   FIELD          0             0
                   CONTACT                                                                                                                                      STEVE
                   TRAFFIC
BMAN171873   BLM              : Gate Road                    Gate Road Response Area   CREATE   0      0     0      236     0        0           236     B350   JENSEN, WESLEY                           VERBAL WARNING    09/01/17 01:49:26   FIELD          -119.252726   40.8
                   STOP
                   PUBLIC
BMAN171874   BLM              : PYRAMID RAVE                                           CREATE   0      1     1      641     1        1           641     B240   FELIX, ERNESTO                           CITATION          09/01/17 01:54:33   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171875   BLM              : 830 ESPLANADE                                          CREATE   0      0     0      98      0        0           98      B365   AZAR, JONATHAN J.                        NO ACTION         09/01/17 02:01:10   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171876   BLM              : MAYAN RAVE                                             CREATE   0      0     0      2871    0        0           2871    B367   HAWKINS, TRAVIS                          REPORT            09/01/17 02:14:39   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171877   BLM              : 1000 E                       9 O'Clock Response Area   CREATE   0      0     0      660     0        0           660     B236   SAWTELL, PETER                           PUBLIC ASSIST     09/01/17 02:28:29   FIELD          -119.210231   40.8
                   CONTACT
                   PUBLIC
BMAN171878   BLM              : THE TEMPLE                                             CREATE   0      0     0      349     0        0           349     K352   PARR, RYAN                               PUBLIC ASSIST     09/01/17 02:40:49   FIELD          0             0
                   CONTACT
BMAN171879   BLM   ASSAULT @900 B                            9 O'Clock Response Area   CREATE   86     424   919    1182    338      833         1096    B366   MEUTH, GREGORY      Dinapoli, desAnges   NO ACTION         09/01/17 02:53:25   911            -119.214703   40.8
                   PUBLIC
BMAN171880   BLM           : Gate Road                       Gate Road Response Area   CREATE   0      0     0      59      0        0           59      B236   SAWTELL, PETER                           PUBLIC ASSIST     09/01/17 03:37:43   FIELD          -119.252726   40.8
                   CONTACT
                   PUBLIC                                                                                                                                       CUNNINGHAM,
BMAN171881   BLM           : TEMPLE                                                    CREATE   0      0     0      97      0        0           97      B364                                            NO ACTION         09/01/17 03:54:01   FIELD          0             0
                   CONTACT                                                                                                                                      STEVE

                                                                                                                                                                                                                                                          ER00106
                                                                              Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 290 of 499
                                                                                                                               eventSummary



BMAN171882   BLM   ASSIST    @830 E:Burners Court          9 O'clock Response Area   CREATE   115   291   486   1407     176      371         1292     I405     CANAAN, IAN J      Dinapoli, desAnges   PUBLIC ASSIST     09/01/17 03:54:14   DISPATCH       -119.218771   40.8
                   TRAFFIC
BMAN171883   BLM             @Greeters                     9 O'Clock Response Area   CREATE   0     0     0     1591     0        0           1591     I358     NARDINGER, JOE                          VERBAL WARNING    09/01/17 04:03:51   FIELD          -119.223441   40.8
                   STOP
                   PUBLIC
BMAN171884   BLM             : 600 DEEP PLAYA                                        CREATE   0     0     0     180      0        0           180      B351     LIND, ROBERT R                          VERBAL WARNING    09/01/17 04:17:25   FIELD          0             0
                   CONTACT
                   PUBLIC                                                                                                                                                                               VERBAL WARNING
BMAN171885   BLM             : CLOSURE @ GRAVEL PIT                                  CREATE   0     0     0     2999     0        0           2999     P368     HOWELL, THOMAS                                            09/01/17 04:20:15   FIELD          0             0
                   CONTACT                                                                                                                                                                              RPT
                   PUBLIC    @600 E: across from Vulcan
BMAN171886   BLM                                           9 O'Clock Response Area   COPY     203   181   549   744      181      549         744      I405     CANAAN, IAN J      Dinapoli, desAnges   NO ACTION         09/01/17 04:23:59   911            -119.21656    40.8
                   CONTACT   Empire
                   PUBLIC
BMAN171887   BLM             : 1000 L                      9 O'Clock Response Area   CREATE   0     0     0     396      0        0           396      CHIEF2   MCGRATH, KEITH                          CITATION          09/01/17 04:32:50   FIELD          -119.21179    40.8
                   CONTACT
                   PUBLIC
BMAN171888   BLM             : MAYAN RAVE                                            CREATE   0     0     0     161726   0        0           161726   B361     ZOHOVETZ, PAUL                          LE ASSIST         09/01/17 04:46:50   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171889   BLM             : 1000 PLAYA                                            CREATE   0     0     0     1004     0        0           1004     C125     TOLLE, JOHN                             CITATION          09/01/17 05:01:20   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171890   BLM             : MAYAN RAVE                                            CREATE   0     0     0     1835     0        0           1835     B367     HAWKINS, TRAVIS                         REPORT            09/01/17 05:09:28   FIELD          0             0
                   CONTACT
                   PUBLIC                                                                                                                                       LASHER, NICHOLAS
BMAN171891   BLM             : MAYAN RAVE                                            CREATE   0     0     0     1058     0        0           1058     B356                                             NO ACTION         09/01/17 05:12:11   FIELD          0             0
                   CONTACT                                                                                                                                      S
                   PUBLIC
BMAN171892   BLM             : 530 C                       3 O'Clock Response Area   CREATE   0     0     0     6        0        0           6        K362     ESTRADA, MICHELE                        PUBLIC ASSIST     09/01/17 05:14:24   FIELD          -119.212788   40.8
                   CONTACT
                   PUBLIC
BMAN171893   BLM             : 1000 L                      9 O'Clock Response Area   CREATE   0     0     0     593      0        0           593      CHIEF2   MCGRATH, KEITH                          CITATION          09/01/17 05:15:11   FIELD          -119.21179    40.8
                   CONTACT
                   PUBLIC
BMAN171894   BLM             : DEEP PLAYA @ POINT THREE                              CREATE   0     0     0     423      0        0           423      C119     COBB, CHARLES                           PUBLIC ASSIST     09/01/17 05:23:12   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171895   BLM             : 700 F                       9 O'Clock Response Area   CREATE   0     0     0     681      0        0           681      K362     ESTRADA, MICHELE                        PUBLIC ASSIST     09/01/17 05:31:13   FIELD          -119.221023   40.8
                   CONTACT
                   PUBLIC
BMAN171896   BLM             : 100 DEEP PLAYA                                        CREATE   0     0     0     121      0        0           121      K352     PARR, RYAN                              PUBLIC ASSIST     09/01/17 05:34:12   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171897   BLM             : MAYAN WARRIOR RAVE                                    CREATE   0     1     1     300      1        1           300      B361     ZOHOVETZ, PAUL                          NO ACTION         09/01/17 05:41:59   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171898   BLM             : MAYAN WARRIOR                                         CREATE   0     0     0     618      0        0           618      I358     NARDINGER, JOE                          PUBLIC ASSIST     09/01/17 05:49:06   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171899   BLM             : MAYAN WARRIOR RAVE                                    CREATE   0     0     0     1221     0        0           1221     I359     NACCARA, BRENT                          PUBLIC ASSIST     09/01/17 05:53:59   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171900   BLM             : MAYAN WARRIOR RAVE                                    CREATE   0     0     0     44       0        0           44       B361     ZOHOVETZ, PAUL                          PUBLIC ASSIST     09/01/17 05:57:53   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171901   BLM             : MAYAN WARRIOR RAVE                                    CREATE   0     0     0     21       0        0           21       B361     ZOHOVETZ, PAUL                          PUBLIC ASSIST     09/01/17 06:00:01   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171902   BLM             : MAYAN WARRIOR RAVE                                    CREATE   0     0     0     3        0        0           3        B361     ZOHOVETZ, PAUL                          PUBLIC ASSIST     09/01/17 06:00:30   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171903   BLM             : MAYAN WARRIOR RAVE                                    CREATE   0     0     0     4        0        0           4        B361     ZOHOVETZ, PAUL                          PUBLIC ASSIST     09/01/17 06:00:39   FIELD          0             0
                   CONTACT
                   PUBLIC                                                                                                                                       LASHER, NICHOLAS
BMAN171904   BLM             : MAYAN RAVE                                            CREATE   0     0     0     2229     0        0           2229     B356                                             PUBLIC ASSIST     09/01/17 06:01:52   FIELD          0             0
                   CONTACT                                                                                                                                      S
                   PUBLIC
BMAN171905   BLM             : 1000 DEEP PLAYA                                       CREATE   0     0     0     29       0        0           29       B361     ZOHOVETZ, PAUL                          PUBLIC ASSIST     09/01/17 06:08:21   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171906   BLM             : 630 C                       9 O'Clock Response Area   CREATE   0     0     0     4        0        0           4        B115     KANIA, AARON                            PUBLIC ASSIST     09/01/17 06:12:11   FIELD          -119.21729    40.8
                   CONTACT
                   PUBLIC
BMAN171907   BLM             : 300 SIDE OF MAYAN RAVE                                CREATE   0     0     0     127      0        0           127      B125     CASTRO, JUSTIN                          PUBLIC ASSIST     09/01/17 06:19:15   FIELD          0             0
                   CONTACT
                   PUBLIC                                                                                                                                       CARPENTER,
BMAN171908   BLM             : 245 L                       3 O'Clock Response Area   CREATE   0     0     0     219      0        0           219      K121                                             NO ACTION         09/01/17 06:28:55   FIELD          -119.190688   40.8
                   CONTACT                                                                                                                                      MICHAEL
                   PUBLIC                                                                                                                                       STEENHOVEN,
BMAN171909   BLM             : 245 L                       3 O'Clock Response Area   CREATE   0     0     0     3168     0        0           3168     611                                              CANCEL            09/01/17 06:31:49   FIELD          -119.190688   40.8
                   CONTACT                                                                                                                                      CASEY
                   PUBLIC
BMAN171910   BLM             : BLM Mobile Command Center   3 O'Clock Response Area   CREATE   0     0     0     9        0        0           9        B115     KANIA, AARON                            PUBLIC ASSIST     09/01/17 06:33:45   FIELD          -119.20982    40.8
                   CONTACT
                   PUBLIC
BMAN171911   BLM             : 0300 SIDE ROBOTHEART                                  CREATE   0     0     0     735      0        0           735      K124     ROBINSON, CHAD                          CITATION          09/01/17 06:34:37   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171912   BLM             : 1100 PLAYA                                            CREATE   0     0     0     6        0        0           6        B112     BIERK, JOHN                             PUBLIC ASSIST     09/01/17 06:38:03   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171913   BLM             : 1100 PLAYA                                            CREATE   0     0     0     488      0        0           488      B112     BIERK, JOHN                             PUBLIC ASSIST     09/01/17 06:38:18   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171914   BLM             : 1100 PLAYA                                            CREATE   0     0     0     695      0        0           695      B112     BIERK, JOHN                             CITATION          09/01/17 06:57:44   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171915   BLM             : ROBOHEART                                             CREATE   0     0     0     2212     0        0           2212     K124     ROBINSON, CHAD                          CITATION          09/01/17 07:10:08   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171916   BLM             : MAYAN RAVE                                            CREATE   0     0     0     787      0        0           787      B113     WOOLEY, JENNIFER                        CITATION          09/01/17 07:12:08   FIELD          0             0
                   CONTACT
BMAN171917   BLM   STOLEN    : BLM Mobile Command Center   3 O'Clock Response Area   CREATE   0     0     0     1443     0        0           1443     B116     GONZALEZ, RENE                          REPORT            09/01/17 07:17:02   FIELD          -119.20982    40.8
                   PUBLIC
BMAN171918   BLM             : MAHAN RAVE                                            CREATE   0     0     0     5134     0        0           5134     B117     ROMERO, CLAYTON                         CITATION          09/01/17 07:42:06   FIELD          0             0
                   CONTACT
                   PUBLIC                                                                                                                                       MARSOOBIAN,
BMAN171919   BLM             : MAHAN RAVE                                            CREATE   0     0     0     9        0        0           9        B114                                             PUBLIC ASSIST     09/01/17 07:43:40   FIELD          0             0
                   CONTACT                                                                                                                                      JASON A
                   PUBLIC                                                                                                                                       MARSOOBIAN,
BMAN171920   BLM             : MAHAN RAVE                                            CREATE   0     0     0     2        0        0           2        B114                                             PUBLIC ASSIST     09/01/17 07:43:51   FIELD          0             0
                   CONTACT                                                                                                                                      JASON A
                   PUBLIC    : Restrooms Deep Playa 10                                                                                                          MARSOOBIAN,
BMAN171921   BLM                                           9 O'Clock Response Area   CREATE   0     0     0     5        0        0           5        B114                                             PUBLIC ASSIST     09/01/17 07:48:15   FIELD          -119.195259   40.8
                   CONTACT   side                                                                                                                               JASON A
                                                                                                                                                                CARPENTER,
BMAN171922   BLM   MEDICAL : ROBOT HEART WAVE                                        CREATE   0     0     0     1346     0        0           1346     K121                                                               09/01/17 07:54:40   FIELD          0             0
                                                                                                                                                                MICHAEL
                   TRAFFIC
BMAN171923   BLM             : deep playa near point 3                               CREATE   0     0     0     25       0        0           25       P128     FONKEN, PETER                           VERBAL WARNING    09/01/17 07:58:49   FIELD          0             0
                   STOP
                   PUBLIC
BMAN171924   BLM             : SOUTH OF MAYAN                                        CREATE   0     0     0     2323     0        0           2323     B116     GONZALEZ, RENE                          CITATION          09/01/17 08:02:21   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171925   BLM             : 300 Plaza                   3 O'Clock Response Area   CREATE   0     0     0     10       0        0           10       B100     MOORE, JASON                            PUBLIC ASSIST     09/01/17 08:04:27   FIELD          -119.198581   40.8
                   CONTACT
                   PUBLIC
BMAN171926   BLM             : PLAYA 1100                                            CREATE   0     0     0     5        0        0           5        B112     BIERK, JOHN                             PUBLIC ASSIST     09/01/17 08:11:12   FIELD          0             0
                   CONTACT
                   PATROL
BMAN171927   BLM             : 600 ZELETROBE                                         CREATE   0     0     0     457      0        0           457      B100     MOORE, JASON                            PUBLIC ASSIST     09/01/17 08:14:53   FIELD          0             0
                   CHECK
                   PUBLIC                                                                                                                                       JOHNSON,
BMAN171928   BLM             : ROBOT HEART                                           CREATE   0     0     0     1615     0        0           1615     B126                                             CITATION          09/01/17 08:16:05   FIELD          0             0
                   CONTACT                                                                                                                                      RAYMOND I
                   PUBLIC                                                                                                                                       CARPENTER,
BMAN171929   BLM             : ROBOT HEART WAVE                                      CREATE   0     0     0     7        0        0           7        K121                                             PUBLIC ASSIST     09/01/17 08:29:00   FIELD          0             0
                   CONTACT                                                                                                                                      MICHAEL
                   PUBLIC                                                                                                                                       CARPENTER,
BMAN171930   BLM             : ROBOT HEART WAVE                                      CREATE   0     0     0     4        0        0           4        K121                                             PUBLIC ASSIST     09/01/17 08:29:10   FIELD          0             0
                   CONTACT                                                                                                                                      MICHAEL
                   PUBLIC
BMAN171931   BLM             : 1100 DEEP PLAYA                                       CREATE   0     0     0     6        0        0           6        I118     BARNES, DANIEL                          PUBLIC ASSIST     09/01/17 08:29:39   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171932   BLM             : 1100 DEEP PLAYA                                       CREATE   0     0     0     3        0        0           3        I118     BARNES, DANIEL                          PUBLIC ASSIST     09/01/17 08:29:47   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171933   BLM             : 600 L                       9 O'Clock Response Area   CREATE   0     0     0     12       0        0           12       B115     KANIA, AARON                            PUBLIC ASSIST     09/01/17 08:30:37   FIELD          -119.220846   40.8
                   CONTACT
                   PUBLIC
BMAN171934   BLM             : JOC                         Perimeter Response Area   CREATE   0     0     0     7        0        0           7        B117     ROMERO, CLAYTON                         PUBLIC ASSIST     09/01/17 08:31:11   FIELD          -119.23371    40.8
                   CONTACT
                   PUBLIC
BMAN171935   BLM             : THE TEMPLE                                            CREATE   0     0     0     4        0        0           4        B113     WOOLEY, JENNIFER                        PUBLIC ASSIST     09/01/17 08:31:40   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171936   BLM             : The Man                     9 O'Clock Response Area   CREATE   0     0     0     326      0        0           326      C103     CARMICHAEL, NATE                        TRANSFER          09/01/17 08:45:45   FIELD          -119.206614   40.8
                   CONTACT
                   PUBLIC
BMAN171937   BLM             : MACHO RAVE                                            CREATE   0     0     0     1026     0        0           1026     B116     GONZALEZ, RENE                          CITATION          09/01/17 08:46:33   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171938   BLM             : ROBOT HEART RAVE                                      CREATE   0     0     0     7        0        0           7        K124     ROBINSON, CHAD                          PUBLIC ASSIST     09/01/17 08:47:34   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171939   BLM             : ROBOT HEART RAVE                                      CREATE   0     0     0     4        0        0           4        K124     ROBINSON, CHAD                          PUBLIC ASSIST     09/01/17 08:47:43   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171940   BLM             : ROBOT HEART RAVE                                      CREATE   0     0     0     4        0        0           4        K124     ROBINSON, CHAD                          PUBLIC ASSIST     09/01/17 08:47:50   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171941   BLM             : ROBOT HEART RAVE                                      CREATE   0     0     0     3        0        0           3        K124     ROBINSON, CHAD                          PUBLIC ASSIST     09/01/17 08:47:57   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171942   BLM             : ROBOT HEART RAVE                                      CREATE   0     0     0     4        0        0           4        K124     ROBINSON, CHAD                          PUBLIC ASSIST     09/01/17 08:48:04   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171943   BLM             : 800 C                       9 O'Clock Response Area   CREATE   0     0     0     5        0        0           5        B112     BIERK, JOHN                             PUBLIC ASSIST     09/01/17 08:49:57   FIELD          -119.218509   40.8
                   CONTACT
                   PUBLIC
BMAN171944   BLM             : 600 MAN                                               CREATE   0     0     0     8        0        0           8        B100     MOORE, JASON                            PUBLIC ASSIST     09/01/17 08:54:11   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171945   BLM             : Ranger HQ                   3 O'Clock Response Area   CREATE   0     0     0     19091    0        0           19091    CHIEF1   BOIK, ERIC                              PUBLIC ASSIST     09/01/17 08:58:24   FIELD          -119.211658   40.8
                   CONTACT
                   TRAFFIC
BMAN171946   BLM             : Airport                     Perimeter Response Area   CREATE   0     0     0     5761     0        0           5761     I118     BARNES, DANIEL                          CITATION          09/01/17 09:13:16   FIELD          -119.208586   40.8
                   STOP
                   PUBLIC
BMAN171947   BLM             : ROBOT HEART RAVE                                      CREATE   0     0     0     864      0        0           864      B127     MACHLER, FRANK                          CITATION          09/01/17 09:22:29   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN171948   BLM             : 530 L                       3 O'Clock Response Area   CREATE   0     0     0     94       0        0           94       K111     HUSTON, CHARLES                         PUBLIC ASSIST     09/01/17 09:24:46   FIELD          -119.216688   40.8
                   CONTACT
                   TRAFFIC
BMAN171949   BLM             : 8 Mile Access               Gate Road Response Area   CREATE   0     0     0     211      0        0           211      P128     FONKEN, PETER                           ARREST            09/01/17 09:27:52   FIELD          -119.277871   40.8
                   STOP
                   PUBLIC
BMAN171950   BLM             : MACHO RAVE                                            CREATE   0     0     0     1035     0        0           1035     B116     GONZALEZ, RENE                          CITATION          09/01/17 09:30:39   FIELD          0             0
                   CONTACT
                   TRAFFIC                                                                                                                                      JOHNSON,
BMAN171951   BLM             : Gate Road MM 1.75           Gate Road Response Area   CREATE   0     0     0     364      0        0           364      B126                                             VERBAL WARNING    09/01/17 09:31:49   FIELD          -119.249052   40.8
                   STOP                                                                                                                                         RAYMOND I
BMAN171952   BLM   MEDICAL @Temple                                                   CREATE   0     0     0     2365     0        0           2365     B113     WOOLEY, JENNIFER                        PUBLIC ASSIST     09/01/17 09:33:31   FIELD          -119.200267   40.8
                   PUBLIC
BMAN171953   BLM           : 300 Es                        3 O'Clock Response Area   CREATE   0     0     0     5        0        0           5        K124     ROBINSON, CHAD                          PUBLIC ASSIST     09/01/17 09:42:21   FIELD          -119.200256   40.8
                   CONTACT
                   PUBLIC
BMAN171954   BLM           : 230 C                         3 O'Clock Response Area   CREATE   0     0     0     4        0        0           4        B123     BOXX, MELISSA J                         PUBLIC ASSIST     09/01/17 09:46:15   FIELD          -119.195955   40.8
                   CONTACT
                   TRAFFIC
BMAN171955   BLM           : 200 C                         3 O'Clock Response Area   CREATE   0     0     0     2866     0        0           2866     B123     BOXX, MELISSA J                         CITATION          09/01/17 09:48:09   FIELD          -119.19472    40.8
                   STOP
BMAN171956   BLM   HAZMAT    @Thunderdome                  3 O'clock Response Area   CREATE   96    338         1518     242                  1422     610      LOCKIE, VALDA      Eck, Adam            CANCEL            09/01/17 10:03:20   DISPATCH       -119.199764   40.8

BMAN171957   BLM   MEDICAL : Temple                        9 O'Clock Response Area   CREATE   0     0     0     1974     0        0           1974     B113     WOOLEY, JENNIFER                                          09/01/17 10:14:25   FIELD          -119.200267   40.8
                   TRAFFIC                                                                                                                                      JOHNSON,
BMAN171958   BLM             : Gate Road MM 2              Gate Road Response Area   CREATE   0     0     0     306      0        0           306      B126                                             VERBAL WARNING    09/01/17 10:15:41   FIELD          -119.249052   40.8
                   STOP                                                                                                                                         RAYMOND I
                   PUBLIC
BMAN171959   BLM             : 700 D                       9 O'Clock Response Area   CREATE   0     0     0     12       0        0           12       B117     ROMERO, CLAYTON                         PUBLIC ASSIST     09/01/17 10:24:27   FIELD          -119.219352   40.8
                   CONTACT
                   TRAFFIC                                                                                                                                      JOHNSON,
BMAN171960   BLM             : Gate Road MM 2              Gate Road Response Area   CREATE   0     0     0     939      0        0           939      B126                                             WRITTEN WARNING   09/01/17 10:26:01   FIELD          -119.249052   40.8
                   STOP                                                                                                                                         RAYMOND I
                   PUBLIC
BMAN171961   BLM             : Temple                      9 O'Clock Response Area   CREATE   0     0     0     5        0        0           5        B113     WOOLEY, JENNIFER                        PUBLIC ASSIST     09/01/17 10:44:33   FIELD          -119.200267   40.8
                   CONTACT
                   PUBLIC
BMAN171962   BLM             : Temple                      9 O'Clock Response Area   CREATE   0     0     0     3        0        0           3        B113     WOOLEY, JENNIFER                        PUBLIC ASSIST     09/01/17 10:44:40   FIELD          -119.200267   40.8
                   CONTACT


                                                                                                                                                                                                                                                         ER00107
                                                                               Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 291 of 499
                                                                                                                                   eventSummary

                   PUBLIC
BMAN171963   BLM              : Temple :TEMPLE OF GRAVITY   9 O'Clock Response Area   CREATE   0       0     0      469      0        0           469      B113    WOOLEY, JENNIFER                        PUBLIC ASSIST    09/01/17 10:44:48   FIELD          -119.200267      40.8
                   CONTACT
                   PUBLIC                                                                                                                                          MARSOOBIAN,
BMAN171964   BLM              : 1000 Es                     9 O'Clock Response Area   CREATE   0       0     0      4        0        0           4        B114                                            PUBLIC ASSIST    09/01/17 10:51:31   FIELD          -119.208933      40.8
                   CONTACT                                                                                                                                         JASON A
                   PUBLIC
BMAN171965   BLM              : Gate Road MM 1.5            Gate Road Response Area   CREATE   0       0     0      10       0        0           10       B110    LLOYD, RICHARD                          PUBLIC ASSIST    09/01/17 10:52:10   FIELD          -119.253497      40.8
                   CONTACT
                   PUBLIC
BMAN171966   BLM              : 1000 A                      9 O'Clock Response Area   CREATE   0       0     0      817      0        0           817      B113    WOOLEY, JENNIFER                        PUBLIC ASSIST    09/01/17 10:52:50   FIELD          -119.209341      40.8
                   CONTACT
                   TRAFFIC                                                                                                                                         JOHNSON,
BMAN171967   BLM              : Gate Road MM 2              Gate Road Response Area   CREATE   0       0     0      1870     0        0           1870     B126                                            CITATION         09/01/17 10:57:42   FIELD          -119.249052      40.8
                   STOP                                                                                                                                            RAYMOND I
                   PUBLIC                                                                                                                                                                                  VERBAL WARNING
BMAN171968   BLM              : Point 5                     3 O'Clock Response Area   CREATE   0       0     0      4059     0        0           4059     I400    GANDIAGA, KYLE                                           09/01/17 11:02:59   FIELD          -119.211121      40.8
                   CONTACT                                                                                                                                                                                 RPT
                   PUBLIC
BMAN171969   BLM              : Point 5                     3 O'Clock Response Area   CREATE   0       0     0      360      0        0           360      I118    BARNES, DANIEL                          NO ACTION        09/01/17 11:27:32   FIELD          -119.211121      40.8
                   CONTACT
                   PUBLIC                                                                                                                                          MARSOOBIAN,
BMAN171970   BLM              : ROBOT HEART RAVE                                      CREATE   0       0     0      4        0        0           4        B114                                            PUBLIC ASSIST    09/01/17 11:29:39   FIELD          0                0
                   CONTACT                                                                                                                                         JASON A
                   PUBLIC
BMAN171971   BLM              : Point 5                     3 O'Clock Response Area   CREATE   0       0     0      1340     0        0           1340     I118    BARNES, DANIEL                          NO ACTION        09/01/17 11:33:38   FIELD          -119.211121      40.8
                   CONTACT
                   INVESTIG
BMAN171972   BLM              : 830 D (CAMP FUCK YEAH)      9 O'Clock Response Area   CREATE   0       0     0      166957   0        0           166957   I400    GANDIAGA, KYLE                          REPORT           09/01/17 12:34:55   FIELD          -119.218023      40.8
                   ATION
                   PUBLIC
BMAN171973   BLM              : 900 Plaza                   9 O'Clock Response Area   CREATE   0       0     0      4        0        0           4        B100    MOORE, JASON                            PUBLIC ASSIST    09/01/17 12:39:21   FIELD          -119.214757      40.8
                   CONTACT
                   PUBLIC
BMAN171974   BLM              : 600 L                       9 O'Clock Response Area   CREATE   0       0     0      18       0        0           18       B112    BIERK, JOHN                             PUBLIC ASSIST    09/01/17 12:43:01   FIELD          -119.220846      40.8
                   CONTACT
                   PUBLIC
BMAN171975   BLM              : 845 E                       9 O'Clock Response Area   CREATE   0       0     0      10       0        0           10       B125    CASTRO, JUSTIN                          PUBLIC ASSIST    09/01/17 12:48:15   FIELD          -119.217748      40.8
                   CONTACT
                   PUBLIC
BMAN171976   BLM              : 845 E                       9 O'Clock Response Area   CREATE   0       0     0      2        0        0           2        B125    CASTRO, JUSTIN                          PUBLIC ASSIST    09/01/17 12:48:29   FIELD          -119.217748      40.8
                   CONTACT
                   PUBLIC
BMAN171977   BLM              : 845 E                       9 O'Clock Response Area   CREATE   0       0     0      3        0        0           3        B125    CASTRO, JUSTIN                          PUBLIC ASSIST    09/01/17 12:48:34   FIELD          -119.217748      40.8
                   CONTACT
                   PUBLIC
BMAN171978   BLM              : 845 E                       9 O'Clock Response Area   CREATE   0       0     0      2        0        0           2        B125    CASTRO, JUSTIN                          PUBLIC ASSIST    09/01/17 12:48:38   FIELD          -119.217748      40.8
                   CONTACT
                   INVESTIG                                                                                                                                        CARPENTER,
BMAN171979   BLM              : The Man                     9 O'Clock Response Area   CREATE   0       0     0      471      0        0           471      K121                                            PUBLIC ASSIST    09/01/17 12:48:50   FIELD          -119.206614      40.8
                   ATION                                                                                                                                           MICHAEL
                   PUBLIC
BMAN171980   BLM              : 845 E                       9 O'Clock Response Area   CREATE   0       0     0      14       0        0           14       B125    CASTRO, JUSTIN                          PUBLIC ASSIST    09/01/17 12:52:46   FIELD          -119.217748      40.8
                   CONTACT
                   PUBLIC
BMAN171981   BLM              : 900 F                       9 O'Clock Response Area   CREATE   0       0     0      10       0        0           10       B125    CASTRO, JUSTIN                          PUBLIC ASSIST    09/01/17 12:57:02   FIELD          -119.217145      40.8
                   CONTACT
                   PUBLIC
BMAN171982   BLM              : 500 E                       3 O'Clock Response Area   CREATE   0       0     0      9        0        0           9        B127    MACHLER, FRANK                          PUBLIC ASSIST    09/01/17 13:01:24   FIELD          -119.210269      40.8
                   CONTACT
                   PUBLIC                                                                                                                                          CARPENTER,
BMAN171983   BLM              : 900 Es                      9 O'Clock Response Area   CREATE   0       0     0      1367     0        0           1367     K121                                            PUBLIC ASSIST    09/01/17 13:07:13   FIELD          -119.212973      40.8
                   CONTACT                                                                                                                                         MICHAEL
BMAN171984   BLM   ASSAULT @200 B: OOLIGAN ALLEY            3 O'Clock Response Area   COPY     57433   64    64     1598     64       64          1598     B117    DYRUM, JASON       Della, Marcos        NO ACTION        09/01/17 13:08:13   Ops2           -119.195555      40.8
                   TRAFFIC
BMAN171985   BLM              : Greeters                    9 O'Clock Response Area   CREATE   0       0     0      93       0        0           93       P128    FONKEN, PETER                           NO ACTION        09/01/17 13:30:48   FIELD          -119.223441      40.8
                   STOP
                   PUBLIC
BMAN171986   BLM              : 215 A                       3 O'Clock Response Area   CREATE   0       0     0      8        0        0           8        B127    MACHLER, FRANK                          PUBLIC ASSIST    09/01/17 13:33:38   FIELD          -119.196837      40.8
                   CONTACT
                   TRAFFIC
BMAN171987   BLM              : 200 J                       3 O'Clock Response Area   CREATE   0       0     0      2409     0        0           2409     B127    MACHLER, FRANK                          CITATION         09/01/17 13:42:56   FIELD          -119.188956      40.8
                   STOP
                   PUBLIC     : Restrooms Deep Playa 10                                                                                                            CARPENTER,
BMAN171988   BLM                                            9 O'Clock Response Area   CREATE   0       0     0      9        0        0           9        K121                                            PUBLIC ASSIST    09/01/17 14:02:08   FIELD          -119.195259      40.8
                   CONTACT    side                                                                                                                                 MICHAEL
                   PUBLIC                                                                                                                                          MARSOOBIAN,
BMAN171989   BLM              : 430 L                       3 O'Clock Response Area   CREATE   0       0     0      10       0        0           10       B114                                            PUBLIC ASSIST    09/01/17 14:04:02   FIELD          -119.206644      40.8
                   CONTACT                                                                                                                                         JASON A
BMAN171990   BLM   STOLEN     : MOBILE CMD                                            CREATE   0       0     0      2253     0        0           2253     C134    ROGERS, JOHN                            LE ASSIST        09/01/17 14:21:01   FIELD          0                0
                   PUBLIC
BMAN171991   BLM           @900 C                           9 O'Clock Response Area   CREATE   0       0     0      3781     0        0           3781     B123    BOXX, MELISSA J                         REPORT           09/01/17 14:26:06   FIELD          -119.21537       40.8
                   CONTACT
                   PUBLIC
BMAN171992   BLM           : 445 D                          3 O'Clock Response Area   CREATE   0       0     0      18       0        0           18       B117    ROMERO, CLAYTON                         PUBLIC ASSIST    09/01/17 14:26:27   FIELD          -119.208353      40.8
                   CONTACT
                   PUBLIC
BMAN171993   BLM           : 215 H                          3 O'Clock Response Area   CREATE   0       0     0      134      0        0           134      B127    MACHLER, FRANK                          PUBLIC ASSIST    09/01/17 14:30:16   FIELD          -119.19125       40.8
                   CONTACT
BMAN171994   BLM   MEDICAL : 700 E                          9 O'Clock Response Area   CREATE   0       0     0      507      0        0           507      600     KURTZ, JOHN                                              09/01/17 14:30:46   FIELD          -119.220188      40.8
                   INVESTIG                                 Outside Event Response
BMAN171995   BLM              : 40 49 39, -119 14 56                                  CREATE   0       0     0      7728     0        0           7728     B240    FELIX, ERNESTO                          REPORT           09/01/17 15:03:04   FIELD          -119.248888889   40.8
                   ATION                                    Area
                   PUBLIC
BMAN171996   BLM              : 900 Plaza                   9 O'Clock Response Area   CREATE   0       0     0      8        0        0           8        B100    MOORE, JASON                            PUBLIC ASSIST    09/01/17 15:11:24   FIELD          -119.214757      40.8
                   CONTACT
                   PUBLIC
BMAN171997   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0       0     0      4        0        0           4        I118    BARNES, DANIEL                          PUBLIC ASSIST    09/01/17 15:11:34   FIELD          -119.214029      40.8
                   CONTACT
                   PUBLIC
BMAN171998   BLM              : 900 Plaza                   9 O'Clock Response Area   CREATE   0       0     0      7        0        0           7        B100    MOORE, JASON                            PUBLIC ASSIST    09/01/17 15:11:39   FIELD          -119.214757      40.8
                   CONTACT
                   PUBLIC
BMAN171999   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0       0     0      2        0        0           2        I118    BARNES, DANIEL                          PUBLIC ASSIST    09/01/17 15:11:39   FIELD          -119.214029      40.8
                   CONTACT
                   PUBLIC
BMAN172000   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0       0     0      2        0        0           2        I118    BARNES, DANIEL                          PUBLIC ASSIST    09/01/17 15:11:43   FIELD          -119.214029      40.8
                   CONTACT
                   PUBLIC
BMAN172001   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0       0     0      3        0        0           3        I118    BARNES, DANIEL                          PUBLIC ASSIST    09/01/17 15:12:49   FIELD          -119.214029      40.8
                   CONTACT
                   PUBLIC                                                                                                                                          CARPENTER,
BMAN172002   BLM              : 900 B                       9 O'Clock Response Area   CREATE   0       0     0      244      0        0           244      K121                                            PUBLIC ASSIST    09/01/17 15:24:11   FIELD          -119.214703      40.8
                   CONTACT                                                                                                                                         MICHAEL
                   PUBLIC
BMAN172003   BLM              : 400 D                       3 O'Clock Response Area   CREATE   0       0     0      1411     0        0           1411     I119    WAGGONER, SEAN                          VERBAL WARNING   09/01/17 15:25:34   FIELD          -119.203221      40.8
                   CONTACT
BMAN172009   BLM   ASSAULT @Ranger HQ                       3 O'clock Response Area   CREATE   576     670   1235   10263    94       659         9687     B113    MITCHELL, EARL     Dinapoli, desAnges   CITATION         09/01/17 15:25:48   911            -119.211658      40.8
                   PUBLIC
BMAN172004   BLM              : THE TEMPLE                                            CREATE   0       0     0      10       0        0           10       B115    KANIA, AARON                            PUBLIC ASSIST    09/01/17 15:27:50   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172005   BLM              : 200 H                       3 O'Clock Response Area   CREATE   0       0     0      5        0        0           5        B127    MACHLER, FRANK                          PUBLIC ASSIST    09/01/17 15:28:21   FIELD          -119.190547      40.8
                   CONTACT
                   PUBLIC                                                                                                                                          CARPENTER,
BMAN172006   BLM              : 900 B                       9 O'Clock Response Area   CREATE   0       0     0      9        0        0           9        K121                                            PUBLIC ASSIST    09/01/17 15:29:09   FIELD          -119.214703      40.8
                   CONTACT                                                                                                                                         MICHAEL
                   PUBLIC
BMAN172007   BLM              : 300 Plaza                   3 O'Clock Response Area   CREATE   0       0     0      41       0        0           41       B100    MOORE, JASON                            VERBAL WARNING   09/01/17 15:29:40   FIELD          -119.198581      40.8
                   CONTACT
                   PUBLIC
BMAN172008   BLM              : 300 Plaza                   3 O'Clock Response Area   CREATE   0       0     0      8        0        0           8        B100    MOORE, JASON                            PUBLIC ASSIST    09/01/17 15:30:55   FIELD          -119.198581      40.8
                   CONTACT
BMAN172010   BLM   ASSIST     : 730 L                       9 O'Clock Response Area   CREATE   0       0     0      1013     0        0           1013     B123    BOXX, MELISSA J                         NO ACTION        09/01/17 15:37:04   FIELD          -119.226715      40.8
                   PUBLIC
BMAN172011   BLM           : 630 L                          9 O'Clock Response Area   CREATE   0       0     0      6        0        0           6        B113    WOOLEY, JENNIFER                        PUBLIC ASSIST    09/01/17 15:37:51   FIELD          -119.224035      40.8
                   CONTACT
                   PUBLIC
BMAN172012   BLM           : BLM Mobile Command Center      3 O'Clock Response Area   CREATE   0       0     0      498      0        0           498      B112    BIERK, JOHN                             PUBLIC ASSIST    09/01/17 15:38:32   FIELD          -119.20982       40.8
                   CONTACT
                   PUBLIC                                                                                                                                          JOHNSON,
BMAN172013   BLM           : 730 D                          9 O'Clock Response Area   CREATE   0       0     0      2462     0        0           2462     B126                                            CITATION         09/01/17 15:41:46   FIELD          -119.219797      40.8
                   CONTACT                                                                                                                                         RAYMOND I
BMAN172014   BLM   STOLEN     @BLM Mobile Command Center 3 O'Clock Response Area      CREATE   0       0     0      206      0        0           206      C134    ROGERS, JOHN                            NO ACTION        09/01/17 15:43:59   FIELD          -119.20982       40.8
                   PUBLIC
BMAN172015   BLM           : 530 D                          3 O'Clock Response Area   CREATE   0       0     0      5        0        0           5        I119    WAGGONER, SEAN                          PUBLIC ASSIST    09/01/17 15:53:29   FIELD          -119.213221      40.8
                   CONTACT
BMAN172016   BLM   ASSIST     @Airport                      Perimeter Response Area   CREATE   82      261          313      179                  231      P128    FONKEN, PETER      Dinapoli, desAnges   CANCEL           09/01/17 15:55:45   DISPATCH       -119.208586      40.8
                   PUBLIC
BMAN172017   BLM           @515 Es                          3 O'Clock Response Area   CREATE   0       0     0      2268     0        0           2268     B117    ROMERO, CLAYTON                         LE ASSIST        09/01/17 16:00:52   FIELD          -119.210072      40.8
                   CONTACT
BMAN172018   BLM   HAZMAT     @Airport                      Perimeter Response Area   CREATE   54      264   1096   6767     210      1042        6713     610     LOCKIE, VALDA      Dinapoli, desAnges   PUBLIC ASSIST    09/01/17 16:06:24   DISPATCH       -119.208586      40.8

BMAN172019   BLM   ASSAULT @Ranger HQ                       3 O'clock Response Area   CREATE   96      491   1313   7397     395      1217        7301     I404    LAZZARO, ROB       Dinapoli, desAnges   NO ACTION        09/01/17 16:09:51   DISPATCH       -119.211658      40.8
                   TRAFFIC                                                                                                                                         JOHNSON,
BMAN172020   BLM              : 745 E                       9 O'Clock Response Area   CREATE   0       0     0      76       0        0           76       B126                                            NO ACTION        09/01/17 16:24:19   FIELD          -119.220539      40.8
                   STOP                                                                                                                                            RAYMOND I
                   PUBLIC
BMAN172021   BLM              : 600 Es                      9 O'Clock Response Area   CREATE   0       0     0      6        0        0           6        K111    HUSTON, CHARLES                         PUBLIC ASSIST    09/01/17 16:30:03   FIELD          -119.21211       40.8
                   CONTACT
                   TRAFFIC
BMAN172022   BLM              @Gate Road                    Gate Road Response Area   CREATE   0       0     0      1670     0        0           1670     B236    SAWTELL, PETER                          VERBAL WARNING   09/01/17 17:05:06   FIELD          -119.252726      40.8
                   STOP
                   TRAFFIC
BMAN172023   BLM              : Gate Road MM 2              Gate Road Response Area   CREATE   0       0     0      320      0        0           320      B236    SAWTELL, PETER                          VERBAL WARNING   09/01/17 17:37:03   FIELD          -119.249052      40.8
                   STOP
                   TRAFFIC
BMAN172024   BLM              @Gate Road MM .5              Gate Road Response Area   CREATE   0       0     0      404      0        0           404      B230    SONES, BRAD                             VERBAL WARNING   09/01/17 17:46:17   FIELD          -119.265589      40.7
                   STOP
                   TRAFFIC                                                                                                                                                                                 VERBAL WARNING
BMAN172025   BLM              : Gate Road MM .5             Gate Road Response Area   CREATE   0       0     0      542      0        0           542      B236    SAWTELL, PETER                                           09/01/17 18:03:39   FIELD          -119.265589      40.7
                   STOP                                                                                                                                                                                    RPT
                                                                                                                                                                   JOHNSON,
BMAN172026   BLM   MEDICAL : 900 F                          9 O'Clock Response Area   CREATE   0       0     0      1179     0        0           1179     B234                                            PUBLIC ASSIST    09/01/17 18:04:03   FIELD          -119.217145      40.8
                                                                                                                                                                   GREGORY L
                   PUBLIC
BMAN172027   BLM           : 900 F                          9 O'Clock Response Area   CREATE   0       0     0      7        0        0           7        B240    FELIX, ERNESTO                          PUBLIC ASSIST    09/01/17 18:27:02   FIELD          -119.217145      40.8
                   CONTACT
                   TRAFFIC
BMAN172028   BLM           : Gate Road MM 1                 Gate Road Response Area   CREATE   0       0     0      3923     0        0           3923     B236    SAWTELL, PETER                          CITATION         09/01/17 18:32:16   FIELD          -119.25799       40.7
                   STOP
                   PUBLIC
BMAN172029   BLM           : 500 I                          3 O'Clock Response Area   CREATE   0       0     0      15414    0        0           15414    C114    WAGNER, DARREN                          PUBLIC ASSIST    09/01/17 18:33:23   FIELD          -119.211168      40.8
                   CONTACT
BMAN172030   BLM   ASSIST     @430 E                        3 O'clock Response Area   CREATE   13                   287                           274                                 STAMP, AMANDA        NO ACTION        09/01/17 18:35:06   DISPATCH       -119.206634      40.8
                   PUBLIC
BMAN172031   BLM              : 1000 D                      9 O'Clock Response Area   CREATE   0       0     0      6        0        0           6        B240    FELIX, ERNESTO                          PUBLIC ASSIST    09/01/17 18:39:17   FIELD          -119.210009      40.8
                   CONTACT
                   PUBLIC
BMAN172032   BLM              : 530 A                       3 O'Clock Response Area   CREATE   0       0     0      357      0        0           357      I247    MONTOYA, ROMAN                          NO ACTION        09/01/17 18:53:31   FIELD          -119.211921      40.8
                   CONTACT
                   PUBLIC
BMAN172033   BLM              : ENTRANCE RD                                           CREATE   0       0     0      93       0        0           93       I404    LAZZARO, ROB                            VERBAL WARNING   09/01/17 19:03:33   FIELD          0                0
                   CONTACT
                   TRAFFIC
BMAN172034   BLM              : Gate Road MM 1              Gate Road Response Area   CREATE   0       0     0      740      0        0           740      K9238   ERIC, K9                                CITATION         09/01/17 19:03:58   FIELD          -119.25799       40.7
                   STOP
                   PUBLIC
BMAN172035   BLM              : 1200 THE MAN                                          CREATE   0       0     0      12486    0        0           12486    B235    MARTIN, KODY                                             09/01/17 19:10:00   FIELD          0                0
                   ACCIDEN
                   CONTACT
BMAN172036   BLM   T          @530 G                        3 O'clock Response Area   CREATE   49      158   630    2863     109      581         2814     B243    HARRISON, KEVIN    Chapman, Brent       LE ASSIST        09/01/17 19:12:51   DISPATCH       -119.214521      40.8
                   INVESTIG
                   PUBLIC
                   ATION
BMAN172037   BLM              : 200 E                       3 O'Clock Response Area   CREATE   0       0     0      955      0        0           955      I404    LAZZARO, ROB                            NO ACTION        09/01/17 19:25:22   FIELD          -119.193051      40.8
                   CONTACT
                   PUBLIC
BMAN172038   BLM              : 900 G                       9 O'Clock Response Area   CREATE   0       0     0      1270     0        0           1270     C121    PUCKET, CHRIS                           PUBLIC ASSIST    09/01/17 19:25:49   FIELD          -119.217755      40.8
                   CONTACT
                   TRAFFIC
BMAN172039   BLM              : Gate Road MM .5             Gate Road Response Area   CREATE   0       0     0      322      0        0           322      K9238   ERIC, K9                                VERBAL WARNING   09/01/17 19:25:51   FIELD          -119.265589      40.7
                   STOP
                   TRAFFIC                                                                                                                                         BUCHANAN,
BMAN172040   BLM              : Gate Road MM .5             Gate Road Response Area   CREATE   0       0     0      1820     0        0           1820     B246                                            CITATION         09/01/17 19:26:11   FIELD          -119.265589      40.7
                   STOP                                                                                                                                            STANLEY
                   PUBLIC
BMAN172041   BLM              : 545 K                       3 O'Clock Response Area   CREATE   0       0     0      280      0        0           280      B235    MARTIN, KODY                            PUBLIC ASSIST    09/01/17 19:49:19   FIELD          -119.218343      40.8
                   CONTACT
                                                                                                                                                                                      ROBERSON,
BMAN172042   BLM   MEDICAL @715 I                           9 O'clock Response Area   CREATE   273     308   308    1279     35       35          1006     I359    NACCARA, BRENT                                           09/01/17 19:52:04   DISPATCH       -119.223973      40.8
                                                                                                                                                                                      LAUREN
                   TRAFFIC                                                                                                                                         LASHER, NICHOLAS
BMAN172043   BLM              : Greeters                    9 O'Clock Response Area   CREATE   0       0     0      885      0        0           885      B356                                            CITATION         09/01/17 20:02:10   FIELD          -119.223441      40.8
                   STOP                                                                                                                                            S
                   TRAFFIC
BMAN172044   BLM              : 300 F                       3 O'Clock Response Area   CREATE   0       0     0      485      0        0           485      B243    HARRISON, KEVIN                         NO ACTION        09/01/17 20:09:54   FIELD          -119.196086      40.8
                   STOP


                                                                                                                                                                                                                                                           ER00108
                                                                             Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 292 of 499
                                                                                                                                eventSummary

                   PUBLIC                                                                                                                                       THORNHILL,
BMAN172045   BLM              @800 Es                     9 O'Clock Response Area   CREATE   0       0     0      431     0        0           431     C110                                             PUBLIC ASSIST     09/01/17 20:11:45   FIELD          -119.215309      40.8
                   CONTACT                                                                                                                                      SHAWN
                   TRAFFIC                                                                                                                                                                              VERBAL WARNING
BMAN172046   BLM              : 530 E                     3 O'Clock Response Area   CREATE   0       0     0      207     0        0           207     B353     CULVER, STEVON                                            09/01/17 20:20:34   FIELD          -119.213654      40.8
                   STOP                                                                                                                                                                                 RPT
                   TRAFFIC                                                                                                                                      LASHER, NICHOLAS                        VERBAL WARNING
BMAN172047   BLM              : ENTRANCE NEAR GREETER                               CREATE   0       1     1      810     1        1           810     B356                                                               09/01/17 20:27:06   FIELD          0                0
                   STOP                                                                                                                                         S                                       RPT
                   PUBLIC                                                                                                                                       THORNHILL,
BMAN172048   BLM              : 900 B                     9 O'Clock Response Area   CREATE   0       0     0      58      0        0           58      C110                                             PUBLIC ASSIST     09/01/17 20:42:44   FIELD          -119.214703      40.8
                   CONTACT                                                                                                                                      SHAWN
                   TRAFFIC                                                                                                                                      LASHER, NICHOLAS                        VERBAL WARNING
BMAN172050   BLM              : 515 L                     3 O'Clock Response Area   CREATE   0       0     0      679     0        0           679     B356                                                               09/01/17 20:50:27   FIELD          -119.214332      40.8
                   STOP                                                                                                                                         S                                       RPT
                   PUBLIC
BMAN172051   BLM              : GREETERS GATE                                       CREATE   0       0     0      13      0        0           13      B233     JOHNSON, TAMSEN                         PUBLIC ASSIST     09/01/17 20:50:58   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172052   BLM              : THE BURN OFF 200                                    CREATE   0       0     0      2112    0        0           2112    B353     CULVER, STEVON                          REPORT            09/01/17 20:51:13   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172053   BLM              : 940 E                     9 O'Clock Response Area   CREATE   0       0     0      333     0        0           333     B366     MEUTH, GREGORY                          PUBLIC ASSIST     09/01/17 21:01:43   FIELD          -119.212534      40.8
                   CONTACT
                   TRAFFIC                                                                                                                                      LASHER, NICHOLAS
BMAN172054   BLM              : GREETERS GATE                                       CREATE   0       0     0      845     0        0           845     B356                                             CITATION          09/01/17 21:06:26   FIELD          0                0
                   STOP                                                                                                                                         S
                   PUBLIC
BMAN172055   BLM              : 745 J                     9 O'Clock Response Area   CREATE   0       0     0      104     0        0           104     B236     SAWTELL, PETER                          PUBLIC ASSIST     09/01/17 21:07:25   FIELD          -119.224824      40.8
                   CONTACT
                   PUBLIC
BMAN172056   BLM              : 730 Es                    9 O'Clock Response Area   CREATE   0       0     0      7       0        0           7       C123     BATY, KEEGAN                            PUBLIC ASSIST     09/01/17 21:09:23   FIELD          -119.215619      40.8
                   CONTACT
                   PUBLIC
BMAN172057   BLM              : 730 Es                    9 O'Clock Response Area   CREATE   0       0     0      7       0        0           7       C123     BATY, KEEGAN                            PUBLIC ASSIST     09/01/17 21:09:40   FIELD          -119.215619      40.8
                   CONTACT
                   PUBLIC
BMAN172058   BLM              : 900 Plaza                 9 O'Clock Response Area   CREATE   0       0     0      9       0        0           9       K9238    ERIC, K9                                PUBLIC ASSIST     09/01/17 21:16:05   FIELD          -119.214757      40.8
                   CONTACT
                   PUBLIC
BMAN172059   BLM              : 830 ES                                              CREATE   0       0     0      5843    0        0           5843    B236     SAWTELL, PETER                          NO ACTION         09/01/17 21:29:03   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172060   BLM              : Temple                    9 O'Clock Response Area   CREATE   0       0     0      762     0        0           762     C115     BOYER, DANIEL                           PUBLIC ASSIST     09/01/17 21:38:20   FIELD          -119.200267      40.8
                   CONTACT
                   PUBLIC
BMAN172061   BLM              : THUNDER DOME                                        CREATE   0       0     0      10      0        0           10      I358     NARDINGER, JOE                          PUBLIC ASSIST     09/01/17 21:46:22   FIELD          0                0
                   CONTACT


BMAN172062   BLM   ASSAULT @350 E: Barbie Death Village   3 O'clock Response Area   CREATE   49      278   1113   25744   229      1064        25695   I404     LAZZARO, ROB       Dinapoli, desAnges   REPORT            09/01/17 21:46:24   DISPATCH       -119.201829      40.8
                   PUBLIC
BMAN172063   BLM              : THE MAN @ Y                                         CREATE   0       0     0      17      0        0           17      520      Suminski, Toni                          PUBLIC ASSIST     09/01/17 21:56:12   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172064   BLM              : CONTACT STATION                                     CREATE   0       0     0      4       0        0           4       I359     NACCARA, BRENT                          PUBLIC ASSIST     09/01/17 21:56:33   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172065   BLM              : CONTACT STATION                                     CREATE   0       0     0      1       0        0           1       I359     NACCARA, BRENT                          PUBLIC ASSIST     09/01/17 21:56:38   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172066   BLM              : The Man                   9 O'Clock Response Area   CREATE   0       0     0      8       0        0           8       B367     HAWKINS, TRAVIS                         PUBLIC ASSIST     09/01/17 21:59:26   FIELD          -119.206614      40.8
                   CONTACT
                   PUBLIC
BMAN172067   BLM              : 815 A                     9 O'Clock Response Area   CREATE   0       0     0      125     0        0           125     C123     BATY, KEEGAN                            PUBLIC ASSIST     09/01/17 22:02:08   FIELD          -119.216392      40.8
                   CONTACT
                   PUBLIC
BMAN172068   BLM              : Thunderdome               3 O'Clock Response Area   CREATE   0       0     0      592     0        0           592     B353     CULVER, STEVON                          PUBLIC ASSIST     09/01/17 22:06:51   FIELD          -119.199764      40.8
                   CONTACT
                   PUBLIC
BMAN172069   BLM              : THE TEMPLE                                          CREATE   0       0     0      252     0        0           252     B367     HAWKINS, TRAVIS                         PUBLIC ASSIST     09/01/17 22:07:48   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172070   BLM              : The Man                   9 O'Clock Response Area   CREATE   0       0     0      10      0        0           10      K9238    ERIC, K9                                PUBLIC ASSIST     09/01/17 22:09:05   FIELD          -119.206614      40.8
                   CONTACT
                   PUBLIC
BMAN172071   BLM              : Ranger Station Berlin     3 O'Clock Response Area   CREATE   0       0     0      1305    0        0           1305    K241     SPAIN, DAVID                            PUBLIC ASSIST     09/01/17 22:14:45   FIELD          -119.19767       40.8
                   CONTACT
                   PUBLIC
BMAN172072   BLM              : 330 E                     3 O'Clock Response Area   CREATE   0       0     0      3       0        0           3       K352     PARR, RYAN                              PUBLIC ASSIST     09/01/17 22:22:51   FIELD          -119.199608      40.8
                   CONTACT
                   PUBLIC
BMAN172073   BLM              : 330 E                     3 O'Clock Response Area   CREATE   0       0     0      1       0        0           1       K352     PARR, RYAN                              PUBLIC ASSIST     09/01/17 22:22:57   FIELD          -119.199608      40.8
                   CONTACT
                   TRAFFIC
BMAN172074   BLM              : GATE ROAD MM .75                                    CREATE   0       0     0      2975    0        0           2975    B235     MARTIN, KODY                            CITATION          09/01/17 22:24:25   FIELD          0                0
                   STOP
                   PUBLIC                                                                                                                                       SULLIVAN,
BMAN172075   BLM              : 1000 E                    9 O'Clock Response Area   CREATE   0       0     0      6       0        0           6       B300                                             PUBLIC ASSIST     09/01/17 22:31:01   FIELD          -119.210231      40.8
                   CONTACT                                                                                                                                      DEBORAH
                   PUBLIC                                                                                                                                       SULLIVAN,
BMAN172076   BLM              : 1000 E                    9 O'Clock Response Area   CREATE   0       0     0      5       0        0           5       B300                                             PUBLIC ASSIST     09/01/17 22:31:12   FIELD          -119.210231      40.8
                   CONTACT                                                                                                                                      DEBORAH
                   PUBLIC                                                                                                                                       SULLIVAN,
BMAN172077   BLM              : 1000 E                    9 O'Clock Response Area   CREATE   0       0     0      7       0        0           7       B300                                             PUBLIC ASSIST     09/01/17 22:31:23   FIELD          -119.210231      40.8
                   CONTACT                                                                                                                                      DEBORAH
                   TRESPAS
BMAN172078   BLM              : Nearest: @8 Mile Access   Gate Road Response Area   CREATE   95      188   509    9152    93       414         9057    P368     HOWELL, THOMAS     Dinapoli, desAnges   CITATION          09/01/17 22:32:03   911            -119.276737135   40.8
                   S
                   TRAFFIC
BMAN172079   BLM              : 1000 K                    9 O'Clock Response Area   CREATE   0       0     0      303     0        0           303     B242     VIGNESS, JARROD                         VERBAL WARNING    09/01/17 22:36:39   FIELD          -119.211567      40.8
                   STOP
                   PUBLIC
BMAN172080   BLM              : Gate Road MM 3            Gate Road Response Area   CREATE   0       0     0      690     0        0           690     P368     HOWELL, THOMAS                          NO ACTION         09/01/17 22:41:11   FIELD          -119.236678      40.8
                   CONTACT
                   TRAFFIC                                                                                                                                      LASHER, NICHOLAS                        VERBAL WARNING
BMAN172081   BLM              : GREETERS GATE                                       CREATE   0       0     0      565     0        0           565     B356                                                               09/01/17 22:44:15   FIELD          0                0
                   STOP                                                                                                                                         S                                       RPT
                   PUBLIC
BMAN172082   BLM              : Thunderdome               3 O'Clock Response Area   CREATE   0       0     0      1018    0        0           1018    I405     APLEY, PATRICK                          CITATION          09/01/17 22:50:31   FIELD          -119.199764      40.8
                   CONTACT
                   PUBLIC                                                                                                                                       COOMBS,
BMAN172083   BLM              : MAYAN RAVE                                          CREATE   0       0     0      2902    0        0           2902    C197                                             NO ACTION         09/01/17 22:56:20   FIELD          0                0
                   CONTACT                                                                                                                                      BRANDON
                   PUBLIC                                                                                                                                       THORNHILL,
BMAN172084   BLM              : MAYAN RAVE                                          CREATE   0       0     0      836     0        0           836     C110                                             CITATION          09/01/17 22:58:00   FIELD          0                0
                   CONTACT                                                                                                                                      SHAWN
                   TRAFFIC                                                                                                                                      LASHER, NICHOLAS                        VERBAL WARNING
BMAN172085   BLM              : Greeters                  9 O'Clock Response Area   CREATE   0       0     0      402     0        0           402     B356                                                               09/01/17 22:58:51   FIELD          -119.223441      40.8
                   STOP                                                                                                                                         S                                       RPT
                   TRAFFIC
BMAN172086   BLM              @Gate Road MM .5            Gate Road Response Area   CREATE   0       0     0      465     0        0           465     B242     VIGNESS, JARROD                         VERBAL WARNING    09/01/17 23:07:59   FIELD          -119.265589      40.7
                   STOP
BMAN172089   BLM   ASSIST     : Nearest: @7 2500M         9 O'clock Response Area   CREATE   210     370   1029   3057    160      819         2847    B244     GARCIA, BRIAN      Dinapoli, desAnges   PUBLIC ASSIST     09/01/17 23:18:51   911            -119.215964101   40.8
                   TRAFFIC                                                                                                                                      LASHER, NICHOLAS                        VERBAL WARNING
BMAN172087   BLM              : ENTRANCE RD                                         CREATE   0       0     0      255     0        0           255     B356                                                               09/01/17 23:20:26   FIELD          0                0
                   STOP                                                                                                                                         S                                       RPT
                   PUBLIC
BMAN172088   BLM              : MAYAN RAVE                                          CREATE   0       0     0      2712    0        0           2712    B366     MEUTH, GREGORY                          ARREST            09/01/17 23:21:57   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172090   BLM              @Thunderdome                3 O'Clock Response Area   CREATE   0       0     0      5130    0        0           5130    I405     APLEY, PATRICK                          CITATION          09/01/17 23:22:24   FIELD          -119.199764      40.8
                   CONTACT
                   TRAFFIC
BMAN172091   BLM              : Gate Road MM 3.5          Gate Road Response Area   CREATE   0       0     0      688     0        0           688     B242     VIGNESS, JARROD                         VERBAL WARNING    09/01/17 23:23:11   FIELD          -119.230552      40.8
                   STOP
                   TRAFFIC                                                                                                                                      LASHER, NICHOLAS
BMAN172092   BLM              : Greeters                  9 O'Clock Response Area   CREATE   0       0     0      1679    0        0           1679    B356                                             CITATION          09/01/17 23:37:58   FIELD          -119.223441      40.8
                   STOP                                                                                                                                         S
                   PUBLIC                                                                                                                                       MCDONALD,
BMAN172093   BLM              : 200 Es                    3 O'Clock Response Area   CREATE   0       0     0      478     0        0           478     B237                                             CITATION          09/01/17 23:42:56   FIELD          -119.198033      40.8
                   CONTACT                                                                                                                                      MATTHEW
BMAN172094   BLM   ASSAULT @745 I                         9 O'clock Response Area   CREATE   71      211   265    985     140      194         914     B367     HAWKINS, TRAVIS    anzelone, aleassa    NO ACTION         09/01/17 23:45:20   911            -119.223967      40.8
                   TRAFFIC                                                                                                                                      BUCHANAN,
BMAN172095   BLM              : 10 & D                                              CREATE   0       0     0      4989    0        0           4989    B246                                             CITATION          09/01/17 23:48:37   FIELD          0                0
                   STOP                                                                                                                                         STANLEY
                   PUBLIC                                                                                                                                       MCDONALD,
BMAN172096   BLM              : 200 Es                    3 O'Clock Response Area   CREATE   0       0     0      7       0        0           7       B237                                             PUBLIC ASSIST     09/01/17 23:52:30   FIELD          -119.197919      40.8
                   CONTACT                                                                                                                                      MATTHEW
                   PUBLIC
BMAN172097   BLM              : ENTRANCE FROM HWY                                   CREATE   0       0     0      44      0        0           44      B235     MARTIN, KODY                            NO ACTION         09/01/17 23:59:15   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172098   BLM              : Thunderdome               3 O'Clock Response Area   CREATE   0       0     0      359     0        0           359     B351     LIND, ROBERT R                          CITATION          09/02/17 00:12:28   FIELD          -119.199764      40.8
                   CONTACT
                   PUBLIC                                                                                                                                       THORNHILL,
BMAN172099   BLM              : 800 I                     9 O'Clock Response Area   CREATE   0       0     0      6       0        0           6       C110                                             PUBLIC ASSIST     09/02/17 00:13:20   FIELD          -119.223518      40.8
                   CONTACT                                                                                                                                      SHAWN
                   PUBLIC                                                                                                                                       MCDONALD,
BMAN172100   BLM              : 200 Es                    3 O'Clock Response Area   CREATE   0       0     0      550     0        0           550     B237                                             CITATION          09/02/17 00:18:41   FIELD          -119.197919      40.8
                   CONTACT                                                                                                                                      MATTHEW
                   PUBLIC
BMAN172101   BLM              : 200 Es                    3 O'Clock Response Area   CREATE   0       0     0      1714    0        0           1714    B355     RUSSELL, DAVID W                        CITATION          09/02/17 00:20:01   FIELD          -119.197919      40.8
                   CONTACT
                   INVESTIG
BMAN172102   BLM              : Nearest: @12 1000M        3 O'clock Response Area   CREATE   41      161   221    3587    120      180         3546    K241     SPAIN, DAVID       anzelone, aleassa    NO ACTION         09/02/17 00:32:47   911            -119.203717684   40.8
                   ATION
                   PUBLIC
BMAN172103   BLM              : 1000 MAN                                            CREATE   0       0     0      528     0        0           528     SAFETY   CLEMENTI, MATT                          CANCEL            09/02/17 00:34:26   FIELD          0                0
                   CONTACT
BMAN172104   BLM   ASSAULT @Rampart                       3 O'Clock Response Area   COPY     26862   160   434    61315   160      434         61315   I404     LAZZARO, ROB       Chalup, Strata       REPORT            09/02/17 00:38:29   Ops2           -119.210439      40.8
                   INVESTIG                                                                                                                                     CUNNINGHAM,
BMAN172105   BLM            @400 G                        3 O'clock Response Area   CREATE   185     471   1403   1591    286      1218        1406    B364                        anzelone, aleassa    NO ACTION         09/02/17 00:39:33   911            -119.202553      40.8
                   ATION                                                                                                                                        STEVE
                   PUBLIC                                                                                                                                       THORNHILL,
BMAN172106   BLM            : 900 Plaza                   9 O'Clock Response Area   CREATE   0       0     0      5       0        0           5       C110                                             PUBLIC ASSIST     09/02/17 00:45:19   FIELD          -119.214757      40.8
                   CONTACT                                                                                                                                      SHAWN
BMAN172107   BLM   ASSAULT @730 Plaza                     9 O'clock Response Area   CREATE   24      278   557    2471    254      533         2447    B243     HARRISON, KEVIN    anzelone, aleassa    PUBLIC ASSIST     09/02/17 01:07:14   911            -119.222445      40.8
                                                                                                                                                                MCDONALD,
BMAN172109   BLM   ASSAULT @Rampart                       3 O'clock Response Area   CREATE   73      108   411    544     35       338         471     B237                        anzelone, aleassa    NO ACTION         09/02/17 01:10:12   Ops1           -119.210439      40.8
                                                                                                                                                                MATTHEW
                   PUBLIC
BMAN172108   BLM              : 900 PLAYA RAVE            9 O'Clock Response Area   CREATE   0       0     0      143     0        0           143     K362     ESTRADA, MICHELE                        NO ACTION         09/02/17 01:10:23   FIELD          -119.214757      40.8
                   CONTACT
                   TRAFFIC
BMAN172110   BLM              : GATE MM 1                                           CREATE   0       1     1      583     1        1           583     B242     VIGNESS, JARROD                         VERBAL WARNING    09/02/17 01:13:14   FIELD          0                0
                   STOP
                   PUBLIC                                                                                                                                       THORNHILL,
BMAN172111   BLM              : 200 Es                    3 O'Clock Response Area   CREATE   0       0     0      815     0        0           815     C110                                             ARREST            09/02/17 01:20:32   FIELD          -119.197919      40.8
                   CONTACT                                                                                                                                      SHAWN
                   TRAFFIC
BMAN172112   BLM              : Gate Road MM .5           Gate Road Response Area   CREATE   0       0     0      690     0        0           690     K9238    ERIC, K9                                CITATION          09/02/17 01:38:06   FIELD          -119.230552      40.8
                   STOP
BMAN172113   BLM   ASSIST     @Station 6                  3 O'Clock Response Area   COPY     11820   327   327    1927    327      327         1927    B355     RUSSELL, DAVID W   Chalup, Strata       NO ACTION         09/02/17 02:12:52   Ops2           -119.2102        40.8
                   TRAFFIC                                                                                                                                      WOYCHOWSKI,
BMAN172114   BLM              : 600 L                     9 O'Clock Response Area   CREATE   0       0     0      4058    0        0           4058    B360                                             CITATION          09/02/17 02:59:06   FIELD          -119.220846      40.8
                   STOP                                                                                                                                         JOHN
                                                                                                                                                                CUNNINGHAM,
BMAN172115   BLM   ASSIST     @200 B:hooligan alley       3 O'clock Response Area   CREATE   38      109   406    3331    71       368         3293    B364                        Dibrell, Sam         CITATION          09/02/17 03:18:36   911            -119.195555      40.8
                                                                                                                                                                STEVE
                   TRESPAS
BMAN172117   BLM              : Nearest: @PNT 4.5         Perimeter Response Area   CREATE   95      314   1026   5364    219      931         5269    P368     HOWELL, THOMAS     Dibrell, Sam         CITATION          09/02/17 03:27:23   911            -119.196218298   40.8
                   S
                   PUBLIC
BMAN172116   BLM              : THE BURN 300 PLAYA                                  CREATE   0       0     0      2851    0        0           2851    B366     MEUTH, GREGORY                          REPORT            09/02/17 03:28:12   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172118   BLM              : MAYAN RAVE                                          CREATE   0       0     0      2033    0        0           2033    B354     FISCHER, SCOTT                          REPORT            09/02/17 03:39:06   FIELD          0                0
                   CONTACT
                   PUBLIC                                                                                                                                       LASHER, NICHOLAS
BMAN172119   BLM              : MAYAN RAVE                                          CREATE   0       0     0      24      0        0           24      B356                                             NO ACTION         09/02/17 03:42:08   FIELD          0                0
                   CONTACT                                                                                                                                      S
                   PUBLIC
BMAN172120   BLM              : ROBOT HEART RAVE                                    CREATE   0       0     0      2353    0        0           2353    B353     CULVER, STEVON                          REPORT            09/02/17 04:48:34   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172121   BLM              : 1000 ESPLANADE                                      CREATE   0       0     0      5       0        0           5       I358     NARDINGER, JOE                          PUBLIC ASSIST     09/02/17 05:18:39   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172122   BLM              : ROBOT HEART RAVE                                    CREATE   0       0     0      213     0        0           213     B351     LIND, ROBERT R                          PUBLIC ASSIST     09/02/17 05:23:30   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172123   BLM              : Gate Actual               Gate Road Response Area   CREATE   0       0     0      9       0        0           9       K362     ESTRADA, MICHELE                        PUBLIC ASSIST     09/02/17 05:45:58   FIELD          -119.23722       40.8
                   CONTACT
                   TRESPAS
BMAN172124   BLM              : Nearest: @PNT 3.5         Perimeter Response Area   CREATE   70      231   1132   7131    161      1062        7061    P368     HOWELL, THOMAS     Schultz, David       WRITTEN WARNING   09/02/17 06:20:01   OTHER          -119.183005822   40.8
                   S
                   INVESTIG
BMAN172125   BLM              @Temple                     9 O'clock Response Area   CREATE   82      193   338    675     111      256         593     B351     LIND, ROBERT R     Schultz, David       NO ACTION         09/02/17 06:37:42   911            -119.200267      40.8
                   ATION
BMAN172126   BLM   HAZMAT     : 615 L                     9 O'Clock Response Area   CREATE   0       0     0      405     0        0           405     GIS      ROREX, ZWAANTJE                         NO ACTION         09/02/17 07:47:57   FIELD          -119.222577      40.8
                   TRAFFIC
BMAN172127   BLM              : 845 L                     9 O'Clock Response Area   CREATE   0       0     0      213     0        0           213     B115     KANIA, AARON                            WRITTEN WARNING   09/02/17 07:58:49   FIELD          -119.222546      40.8
                   STOP
                                                                                                                                                                                                                                                         ER00109
                                                                               Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 293 of 499
                                                                                                                                 eventSummary

BMAN172130   BLM   ASSAULT @630 Es                          9 O'clock Response Area   CREATE   268    423   1521   7800    155      1253        7532    B127   MACHLER, FRANK     Bilbao, Marcos   NO ACTION         09/02/17 07:58:58   911            -119.214419   40.8
                   TRAFFIC
BMAN172128   BLM              @Blue Pit                     Perimeter Response Area   CREATE   0      0     0      491     0        0           491     P128   FONKEN, PETER                       VERBAL WARNING    09/02/17 07:59:08   FIELD          -119.267331   40.8
                   STOP
                   INVESTIG
BMAN172129   BLM              @615 L                        9 O'Clock Response Area   CREATE   0      0     0      291     0        0           291     B122   ENTRICAN, DARREN                    REPORT            09/02/17 08:00:11   FIELD          -119.222577   40.8
                   ATION
                   PUBLIC
BMAN172131   BLM              : ROBOT HEART RAVE                                      CREATE   0      0     0      9       0        0           9       B125   CASTRO, JUSTIN                      PUBLIC ASSIST     09/02/17 08:03:55   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN172132   BLM              : ROBOT HEART RAVE                                      CREATE   0      0     0      7       0        0           7       B125   CASTRO, JUSTIN                      PUBLIC ASSIST     09/02/17 08:04:08   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN172133   BLM              : 1045 DEEP PLAYA                                       CREATE   0      0     0      1306    0        0           1306    B116   GONZALEZ, RENE                      PUBLIC ASSIST     09/02/17 08:05:27   FIELD          0             0
                   CONTACT
                   TRAFFIC
BMAN172134   BLM              @Blue Pit                     Perimeter Response Area   CREATE   0      0     0      87      0        0           87      P128   FONKEN, PETER                       NO ACTION         09/02/17 08:07:37   FIELD          -119.267331   40.8
                   STOP
                   PUBLIC
BMAN172135   BLM              : 830 I                       9 O'Clock Response Area   CREATE   0      0     0      24      0        0           24      B115   KANIA, AARON                        PUBLIC ASSIST     09/02/17 08:09:08   FIELD          -119.221763   40.8
                   CONTACT
                   PUBLIC                                                                                                                                      CARPENTER,
BMAN172136   BLM              : ROBOT HEART RAVE                                      CREATE   0      0     0      20      0        0           20      K121                                       PUBLIC ASSIST     09/02/17 08:09:42   FIELD          0             0
                   CONTACT                                                                                                                                     MICHAEL
                   TRAFFIC
BMAN172137   BLM              : GREETERS GATE                                         CREATE   0      0     0      145     0        0           145     C194   BECKETT, TIM                        NO ACTION         09/02/17 08:10:36   FIELD          0             0
                   STOP
                   PUBLIC
BMAN172138   BLM              : TRASH BIN                                             CREATE   0      0     0      428     0        0           428     B110   LLOYD, RICHARD                      CITATION          09/02/17 08:12:08   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN172139   BLM              : ROBOT HEART RAVE                                      CREATE   0      0     0      6       0        0           6       B125   CASTRO, JUSTIN                      PUBLIC ASSIST     09/02/17 08:14:16   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN172140   BLM              : 900 J                       9 O'Clock Response Area   CREATE   0      0     0      15      0        0           15      B115   KANIA, AARON                        PUBLIC ASSIST     09/02/17 08:15:13   FIELD          -119.219587   40.8
                   CONTACT
                   PUBLIC
BMAN172141   BLM              : Temple                      9 O'Clock Response Area   CREATE   0      0     0      25      0        0           25      K124   ROBINSON, CHAD                      ARREST            09/02/17 08:19:36   FIELD          -119.200267   40.8
                   CONTACT
                   REQUEST
BMAN172142   BLM              : TRASH BIN                                             CREATE   0      0     0      2317    0        0           2317    I119   WAGGONER, SEAN                                        09/02/17 08:20:24   FIELD          0             0
                   BRC
                   TRAFFIC
BMAN172143   BLM              : GREETERS GATE                                         CREATE   0      0     0      2467    0        0           2467    B123   BOXX, MELISSA J                     CITATION          09/02/17 08:22:56   FIELD          0             0
                   STOP
                   PUBLIC
BMAN172144   BLM              : 900 B                       9 O'Clock Response Area   CREATE   0      0     0      11      0        0           11      B115   KANIA, AARON                        PUBLIC ASSIST     09/02/17 08:23:51   FIELD          -119.214703   40.8
                   CONTACT
                   PUBLIC
BMAN172145   BLM              : 900 A                       9 O'Clock Response Area   CREATE   0      0     0      18      0        0           18      B115   KANIA, AARON                        PUBLIC ASSIST     09/02/17 08:24:28   FIELD          -119.214092   40.8
                   CONTACT
                                                                                                                                                               CARPENTER,
BMAN172146   BLM   MEDICAL : ROBOT HEART RAVE                                         CREATE   0      0     0      510     0        0           510     K121                                       PUBLIC ASSIST     09/02/17 08:31:43   FIELD          0             0
                                                                                                                                                               MICHAEL
                   PUBLIC
BMAN172147   BLM           : ROBOT HEART RAVE                                         CREATE   0      0     0      224     0        0           224     B115   KANIA, AARON                        WRITTEN WARNING   09/02/17 08:38:01   FIELD          0             0
                   CONTACT
BMAN172148   BLM   ASSAULT @Station 43                      3 O'clock Response Area   CREATE   93     249   427    2096    156      334         2003    C134   ROGERS, JOHN       Knoll, Wil       REPORT            09/02/17 08:42:09   Ops2           -119.206638   40.8
                   TRAFFIC
BMAN172149   BLM              : ROBOHEART                                             CREATE   0      0     0      2560    0        0           2560    B116   GONZALEZ, RENE                      CITATION          09/02/17 08:51:35   FIELD          0             0
                   STOP
                   PUBLIC
BMAN172150   BLM              ROBOHEART                                               CREATE   0      0     0      743     0        0           743     B115   KANIA, AARON                        CITATION          09/02/17 08:57:11   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN172151   BLM              : Ranger HQ                   3 O'Clock Response Area   CREATE   0      0     0      2544    0        0           2544    C124   FISHER, DOUG                        NO ACTION         09/02/17 09:02:12   FIELD          -119.211658   40.8
                   CONTACT
                   PUBLIC
BMAN172152   BLM              : ROBOT HEART RAVE                                      CREATE   0      0     0      1625    0        0           1625    B113   WOOLEY, JENNIFER                    CITATION          09/02/17 09:07:43   FIELD          0             0
                   CONTACT
BMAN172153   BLM   ASSIST     @330 Es                       3 O'Clock Response Area   COPY     947    236   545    716     236      545         716     B123   BECKETT, TIM       Knoll, Wil       CANCEL            09/02/17 09:12:01   Ops2           -119.202123   40.8
                   PUBLIC
BMAN172154   BLM              : ROBOT HEART RAVE                                      CREATE   0      0     0      414     0        0           414     B125   CASTRO, JUSTIN                      CITATION          09/02/17 09:15:52   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN172155   BLM              : 330 G                       3 O'Clock Response Area   CREATE   0      0     0      22      0        0           22      K124   ROBINSON, CHAD                      VERBAL WARNING    09/02/17 09:16:13   FIELD          -119.198746   40.8
                   CONTACT
                   PUBLIC
BMAN172156   BLM              : BLM Mobile Command Center   3 O'Clock Response Area   CREATE   0      0     0      975     0        0           975     C134   ROGERS, JOHN                        REPORT            09/02/17 09:26:19   FIELD          -119.20982    40.8
                   CONTACT
                   PUBLIC
BMAN172157   BLM              : 1100 ROBOT HEART                                      CREATE   0      0     0      151     0        0           151     B115   KANIA, AARON                        PUBLIC ASSIST     09/02/17 09:30:56   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN172158   BLM              : 345 K                       3 O'Clock Response Area   CREATE   0      0     0      52      0        0           52      I118   BARNES, DANIEL                      PUBLIC ASSIST     09/02/17 09:31:53   FIELD          -119.19928    40.8
                   CONTACT
                   MISSING
BMAN172159   BLM              @245 D                        3 O'clock Response Area   CREATE   167    287   463    4275    120      296         4108    B116   MCGILL, JOSEPH     Bilbao, Marcos   REPORT            09/02/17 09:36:41   911            -119.196167   40.8
                   PERSON
                   PUBLIC
BMAN172160   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0      0     0      46      0        0           46      B115   KANIA, AARON                        PUBLIC ASSIST     09/02/17 09:53:45   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN172161   BLM              : 630 C                       9 O'Clock Response Area   CREATE   0      0     0      11      0        0           11      B115   KANIA, AARON                        PUBLIC ASSIST     09/02/17 09:58:36   FIELD          -119.21729    40.8
                   CONTACT
                   INVESTIG
BMAN172162   BLM              : BLM Mobile Command Center   3 O'Clock Response Area   CREATE   0      0     0      3938    0        0           3938    C134   ROGERS, JOHN                        REPORT            09/02/17 10:03:01   FIELD          -119.20982    40.8
                   ATION
                   PUBLIC
BMAN172163   BLM              : Temple                      9 O'Clock Response Area   CREATE   0      0     0      8       0        0           8       C196   DYRUM, JASON                        PUBLIC ASSIST     09/02/17 10:04:50   FIELD          -119.200267   40.8
                   CONTACT
                   PUBLIC
BMAN172164   BLM              : 400 A                       3 O'Clock Response Area   CREATE   0      0     0      374     0        0           374     C199                                       NO ACTION         09/02/17 10:07:01   FIELD          -119.206629   40.8
                   CONTACT
                   PUBLIC
BMAN172165   BLM              : Point 3                     Perimeter Response Area   CREATE   0      0     0      42      0        0           42      P128   FONKEN, PETER                       VERBAL WARNING    09/02/17 10:10:52   FIELD          -119.185771   40.8
                   CONTACT
                   PUBLIC
BMAN172166   BLM              : Point 3                     Perimeter Response Area   CREATE   0      0     0      11      0        0           11      P128   FONKEN, PETER                       PUBLIC ASSIST     09/02/17 10:11:43   FIELD          -119.185771   40.8
                   CONTACT
                   PUBLIC
BMAN172167   BLM              : 600 Es                      9 O'Clock Response Area   CREATE   0      0     0      10      0        0           10      C196   DYRUM, JASON                        PUBLIC ASSIST     09/02/17 10:13:33   FIELD          -119.21211    40.8
                   CONTACT
                   PUBLIC                                                                                                                                      MARSOOBIAN,
BMAN172168   BLM              : ROBOHEART                                             CREATE   0      0     0      44      0        0           44      B114                                       PUBLIC ASSIST     09/02/17 10:19:40   FIELD          0             0
                   CONTACT                                                                                                                                     JASON A
                   PUBLIC                                                                                                                                      MARSOOBIAN,
BMAN172169   BLM              : ROBOHEART                                             CREATE   0      0     0      17      0        0           17      B114                                       PUBLIC ASSIST     09/02/17 10:20:40   FIELD          0             0
                   CONTACT                                                                                                                                     JASON A
                   TRAFFIC
BMAN172172   BLM              @Airport                      Perimeter Response Area   CREATE   153    235   459    2291    82       306         2138    P128   FONKEN, PETER      Bilbao, Marcos   CITATION          09/02/17 10:33:57   911            -119.208586   40.8
                   STOP
                   PUBLIC
BMAN172170   BLM              : 445 L                       3 O'Clock Response Area   CREATE   0      0     0      1062    0        0           1062    C120   MITCHELL, EARL                      PUBLIC ASSIST     09/02/17 10:34:07   FIELD          -119.209267   40.8
                   CONTACT
                   PUBLIC
BMAN172171   BLM              : 730 A                       9 O'Clock Response Area   CREATE   0      0     0      9       0        0           9       C196   DYRUM, JASON                        PUBLIC ASSIST     09/02/17 10:34:39   FIELD          -119.217204   40.8
                   CONTACT
BMAN172173   BLM   MEDICAL 100 TEMPLE                                                 CREATE   0      0     0      1253    0        0           1253    I119   WAGGONER, SEAN                      PUBLIC ASSIST     09/02/17 10:39:28   FIELD          0             0
                   PUBLIC
BMAN172174   BLM              : 245 D                       3 O'Clock Response Area   CREATE   0      0     0      636     0        0           636     C195   MCGILL, JOSEPH                      CITATION          09/02/17 10:48:08   FIELD          -119.196167   40.8
                   CONTACT
                   PUBLIC
BMAN172175   BLM              : 400 E                       3 O'Clock Response Area   CREATE   0      0     0      14      0        0           14      I118   BARNES, DANIEL                      PUBLIC ASSIST     09/02/17 10:52:04   FIELD          -119.202998   40.8
                   CONTACT
                   PUBLIC
BMAN172176   BLM              : 200 G                       3 O'Clock Response Area   CREATE   0      0     0      342     0        0           342     C194   BECKETT, TIM                        PUBLIC ASSIST     09/02/17 10:58:56   FIELD          -119.191381   40.8
                   CONTACT
                   PUBLIC                                                                                                                                      BRASINGTON,
BMAN172177   BLM              : 345 K                       3 O'Clock Response Area   CREATE   0      0     0      6       0        0           6       B118                                       PUBLIC ASSIST     09/02/17 10:59:32   FIELD          -119.19928    40.8
                   CONTACT                                                                                                                                     PATRICK
                   TRAFFIC
BMAN172178   BLM              : 630 H                       9 O'Clock Response Area   CREATE   0      0     0      537     0        0           537     B112   BIERK, JOHN                         VERBAL WARNING    09/02/17 11:01:19   FIELD          -119.221036   40.8
                   STOP
BMAN172179   BLM   MEDICAL @215 C:camp Misfits              3 O'Clock Response Area   COPY     2388   267   470    1428    267      470         1428    B123   BECKETT, TIM       Bilbao, Marcos   NO ACTION         09/02/17 11:02:38   911            -119.19524    40.8
                   PUBLIC
BMAN172180   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0      0     0      11      0        0           11      I118   BARNES, DANIEL                      PUBLIC ASSIST     09/02/17 11:14:04   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN172181   BLM              : Center Camp                 9 O'Clock Response Area   CREATE   0      0     0      12      0        0           12      I118   BARNES, DANIEL                      PUBLIC ASSIST     09/02/17 11:14:24   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC                                                                                                                                      JOHNSON,
BMAN172182   BLM              : 625 L                       9 O'Clock Response Area   CREATE   0      0     0      254     0        0           254     B126                                       TRANSFER          09/02/17 11:15:26   FIELD          -119.223581   40.8
                   CONTACT                                                                                                                                     RAYMOND I
                   PUBLIC
BMAN172183   BLM              : 830 I                       9 O'Clock Response Area   CREATE   0      0     0      15      0        0           15      B115   KANIA, AARON                        PUBLIC ASSIST     09/02/17 11:15:43   FIELD          -119.221763   40.8
                   CONTACT
                   PUBLIC                                                                                                                                                                          VERBAL WARNING
BMAN172184   BLM              : 1000 H                      9 O'Clock Response Area   CREATE   0      0     0      2976    0        0           2976    B110   LLOYD, RICHARD                                        09/02/17 11:16:11   FIELD          -119.210899   40.8
                   CONTACT                                                                                                                                                                         RPT
                   PUBLIC
BMAN172185   BLM              : 830 I                       9 O'Clock Response Area   CREATE   0      0     0      55      0        0           55      B115   KANIA, AARON                        PUBLIC ASSIST     09/02/17 11:27:06   FIELD          -119.221763   40.8
                   CONTACT
BMAN172186   BLM   MEDICAL @430 Es:Honey Jar                3 O'clock Response Area   CREATE   137    272   528    1108    135      391         971     B123   BOXX, MELISSA J    Knoll, Wil       LE ASSIST         09/02/17 11:31:33   Ops2           -119.206627   40.8

BMAN172187   BLM   MEDICAL @215 C:camp Misfits              3 O'Clock Response Area   COPY     4266                280                          280                               Bilbao, Marcos   CANCEL            09/02/17 11:33:56   911            -119.19524    40.8
                   PUBLIC
BMAN172188   BLM              : GREETERS GATE                                         CREATE   0      0     0      7       0        0           7       P128   FONKEN, PETER                       PUBLIC ASSIST     09/02/17 11:38:29   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN172189   BLM              : 600 THE MAN                                           CREATE   0      0     0      21      0        0           21      I118   BARNES, DANIEL                      PUBLIC ASSIST     09/02/17 11:40:50   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN172190   BLM              : 830 L                       9 O'Clock Response Area   CREATE   0      0     0      17      0        0           17      B115   KANIA, AARON                        PUBLIC ASSIST     09/02/17 11:42:01   FIELD          -119.22401    40.8
                   CONTACT
                   MISSING    @Center Camp Cafe:900 side
BMAN172191   BLM                                            9 O'clock Response Area   CREATE   157    245   739    2239    88       582         2082    B127   MACHLER, FRANK     Bilbao, Marcos   PUBLIC ASSIST     09/02/17 11:43:07   911            -119.214083   40.8
                   PERSON     by stage
                   PUBLIC
BMAN172192   BLM              : 830 L                       9 O'Clock Response Area   CREATE   0      0     0      13      0        0           13      B115   KANIA, AARON                        PUBLIC ASSIST     09/02/17 11:49:30   FIELD          -119.22401    40.8
                   CONTACT
                   MISSING    @900 F:Swing City camp near
BMAN172193   BLM                                            9 O'clock Response Area   CREATE   76     234   480    1060    158      404         984     B116   GONZALEZ, RENE     Bilbao, Marcos   PUBLIC ASSIST     09/02/17 11:49:33   911            -119.217145   40.8
                   PERSON     big dome
                   PUBLIC
BMAN172194   BLM              : 615 L                       9 O'Clock Response Area   CREATE   0      0     0      20858   0        0           20858   B112   BIERK, JOHN                         CITATION          09/02/17 11:55:41   FIELD          -119.222577   40.8
                   CONTACT
                   PUBLIC
BMAN172195   BLM              : Tokyo                       9 O'Clock Response Area   CREATE   0      0     0      613     0        0           613     K124   ROBINSON, CHAD                      CANCEL            09/02/17 11:55:59   FIELD          -119.215563   40.8
                   CONTACT
BMAN172196   BLM   ASSAULT @Center Camp                     9 O'clock Response Area   CREATE   201    330          742     129                  541     B127   MACHLER, FRANK     Bilbao, Marcos   NO ACTION         09/02/17 11:57:53   911            -119.214029   40.8
                   PUBLIC                                                                                                                                      CARPENTER,
BMAN172197   BLM              : JOC                         Perimeter Response Area   CREATE   0      0     0      16      0        0           16      K121                                       PUBLIC ASSIST     09/02/17 12:02:01   FIELD          -119.23371    40.8
                   CONTACT                                                                                                                                     MICHAEL
                   PUBLIC
BMAN172198   BLM              : 615 L                       9 O'Clock Response Area   CREATE   0      0     0      1484    0        0           1484    B122   ENTRICAN, DARREN                    CITATION          09/02/17 12:03:06   FIELD          -119.222577   40.8
                   CONTACT
                   PUBLIC
BMAN172199   BLM              : 830 L                       9 O'Clock Response Area   CREATE   0      0     0      31      0        0           31      B115   KANIA, AARON                        PUBLIC ASSIST     09/02/17 12:06:30   FIELD          -119.22401    40.8
                   CONTACT
                   TRESPAS
BMAN172200   BLM              @Tokyo                        9 O'clock Response Area   CREATE   108    171   246    5190    63       138         5082    B113   WOOLEY, JENNIFER   Bilbao, Marcos                     09/02/17 12:11:50   911            -119.215563   40.8
                   S
BMAN172201   BLM   ASSAULT @730 I                           9 O'clock Response Area   CREATE   68     202   391    4190    134      323         4122    B120                      Knoll, Wil       NO ACTION         09/02/17 12:28:34   DISPATCH       -119.22412    40.8

BMAN172202   BLM   ASSAULT @Station 9                       9 O'clock Response Area   CREATE   29     68    159    28059   39       130         28030   B123   BOXX, MELISSA J    Bilbao, Marcos   LE ASSIST         09/02/17 12:48:33   911            -119.215383   40.8

BMAN172204   BLM   STOLEN     : BLM Mobile Command Center   3 O'Clock Response Area   CREATE   0      0     0      5688    0        0           5688    B116   GONZALEZ, RENE                      REPORT            09/02/17 13:00:02   FIELD          -119.20982    40.8

BMAN172205   BLM   MEDICAL @Rampart                         3 O'Clock Response Area   COPY     9876   166   187    13335   166      187         13335   B113   WOOLEY, JENNIFER   Bilbao, Marcos   LE ASSIST         09/02/17 13:07:27   911            -119.210439   40.8
                   PUBLIC
BMAN172206   BLM           : 745 J                          9 O'Clock Response Area   CREATE   0      0     0      117     0        0           117     C196   DYRUM, JASON                        PUBLIC ASSIST     09/02/17 13:19:12   FIELD          -119.224824   40.8
                   CONTACT
BMAN172207   BLM   ASSAULT @Station 6                       3 O'clock Response Area   CREATE   95     217   698    9528    122      603         9433    B127   MACHLER, FRANK     Knoll, Wil       LE ASSIST         09/02/17 13:26:52   Ops2           -119.2102     40.8
                   PUBLIC   : Jungo Road (Pershing County   Outside Event Response
BMAN172208   BLM                                                                      CREATE   0      1     1      138     1        1           138     P128   FONKEN, PETER                       PUBLIC ASSIST     09/02/17 13:34:28   FIELD          -119.147543   40.8
                   CONTACT Road 49)                         Area
                   INVESTIG
BMAN172209   BLM            @Gate Actual                    Gate Road Response Area   CREATE   99     185   650    2378    86       551         2279    P128   FONKEN, PETER      Bilbao, Marcos   CITATION          09/02/17 13:39:48   911            -119.23722    40.8
                   ATION
                   TRAFFIC                                                                                                                                     JOHNSON,
BMAN172210   BLM            : 800 L                         9 O'Clock Response Area   CREATE   0      0     0      303     0        0           303     B126                                       VERBAL WARNING    09/02/17 13:45:01   FIELD          -119.226024   40.8
                   STOP                                                                                                                                        RAYMOND I


                                                                                                                                                                                                                                                    ER00110
                                                                              Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 294 of 499
                                                                                                                                    eventSummary

                   PUBLIC
BMAN172211   BLM           : 1100 DEEP PLAYA                                         CREATE   0     0       0       3410    0          0           3410    I119   WAGGONER, SEAN                         PUBLIC ASSIST     09/02/17 13:58:48   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN172212   BLM           : 900 Plaza                     9 O'Clock Response Area   CREATE   0     0       0       19      0          0           19      B112   BIERK, JOHN                            PUBLIC ASSIST     09/02/17 14:01:15   FIELD          -119.214757   40.8
                   CONTACT
BMAN172213   BLM   ASSAULT @930 Es:Camp Love Cow           9 O'clock Response Area   CREATE   116   399     907     9009    283        791         8893    C134                      Bilbao, Marcos      PUBLIC ASSIST     09/02/17 14:01:52   911            -119.211106   40.8
                   PUBLIC
BMAN172214   BLM             : 500 Es                      3 O'Clock Response Area   CREATE   0     0       0       18      0          0           18      K111   HUSTON, CHARLES                        PUBLIC ASSIST     09/02/17 14:28:08   FIELD          -119.208957   40.8
                   CONTACT
                   TRAFFIC                                                                                                                                        JOHNSON,
BMAN172215   BLM             : 900 L                       9 O'Clock Response Area   CREATE   0     0       0       387     0          0           387     B126                                          VERBAL WARNING    09/02/17 14:29:02   FIELD          -119.220809   40.8
                   STOP                                                                                                                                           RAYMOND I
                   PUBLIC
BMAN172216   BLM             : 900 Plaza                   9 O'Clock Response Area   CREATE   0     0       0       4       0          0           4       K124   ROBINSON, CHAD                         PUBLIC ASSIST     09/02/17 14:36:20   FIELD          -119.214757   40.8
                   CONTACT
                   PUBLIC
BMAN172217   BLM             : Will Call Lot               Gate Road Response Area   CREATE   0     1       1       1185    1          1           1185    P128   FONKEN, PETER                          NO ACTION         09/02/17 14:38:14   FIELD          -119.240193   40.8
                   CONTACT
                   PUBLIC
BMAN172218   BLM             : 900 Plaza                   9 O'Clock Response Area   CREATE   0     0       0       4       0          0           4       K124   ROBINSON, CHAD                         PUBLIC ASSIST     09/02/17 14:45:56   FIELD          -119.214757   40.8
                   CONTACT
BMAN172219   BLM   HAZMAT    @845 K:betwen K and L         9 O'clock Response Area   CREATE   83    228     663     4707    145        580         4624    600    KURTZ, JOHN        Bilbao, Marcos      NO ACTION         09/02/17 14:49:00   911            -119.221859   40.8
                   PUBLIC
BMAN172220   BLM            : The Man                      9 O'Clock Response Area   CREATE   0     0       0       6       0          0           6       B110   LLOYD, RICHARD                         PUBLIC ASSIST     09/02/17 14:50:53   FIELD          -119.206614   40.8
                   CONTACT
                   INVESTIG
BMAN172221   BLM            1100 TEMPLE                                              CREATE   0     0       0       878     0          0           878     I119   WAGGONER, SEAN                         VERBAL WARNING    09/02/17 14:51:57   FIELD          0             0
                   ATION
BMAN172222   BLM   ASSAULT @Ranger HQ                      3 O'clock Response Area   CREATE   78    350     1492    5346    272        1414        5268    B116   MCGILL, JOSEPH     Bilbao, Marcos      PUBLIC ASSIST     09/02/17 14:55:39   911            -119.211658   40.8
                   TRAFFIC
BMAN172223   BLM             : 900 TEMPLE                                            CREATE   0     0       0       13      0          0           13      B110   LLOYD, RICHARD                         CANCEL            09/02/17 14:58:53   FIELD          0             0
                   STOP
BMAN172224   BLM   FIRE      : 600 L                       9 O'Clock Response Area   CREATE   0     0       0       136     0          0           136     C195   MCGILL, JOSEPH                         PUBLIC ASSIST     09/02/17 15:13:44   FIELD          -119.220846   40.8
                   PUBLIC
BMAN172225   BLM             : 800 L                       9 O'Clock Response Area   CREATE   0     0       0       738     0          0           738     I119   WAGGONER, SEAN                         CITATION          09/02/17 15:19:33   FIELD          -119.226024   40.8
                   CONTACT
                   PUBLIC
BMAN172226   BLM             : 900 Plaza                   9 O'Clock Response Area   CREATE   0     0       0       5       0          0           5       B112   BIERK, JOHN                            PUBLIC ASSIST     09/02/17 15:38:13   FIELD          -119.214757   40.8
                   CONTACT
                   PUBLIC
BMAN172227   BLM             : Center Camp                 9 O'Clock Response Area   CREATE   0     0       0       728     0          0           728     I118   BARNES, DANIEL                         PUBLIC ASSIST     09/02/17 15:47:13   FIELD          -119.214029   40.8
                   CONTACT
                   PUBLIC
BMAN172228   BLM             : The Man                     9 O'Clock Response Area   CREATE   0     0       0       8       0          0           8       B110   LLOYD, RICHARD                         VERBAL WARNING    09/02/17 15:48:45   FIELD          -119.206614   40.8
                   CONTACT
                   PUBLIC
BMAN172229   BLM             : 500 D                       3 O'Clock Response Area   CREATE   0     0       0       2       0          0           2       K111   HUSTON, CHARLES                        PUBLIC ASSIST     09/02/17 15:51:06   FIELD          -119.210044   40.8
                   CONTACT
BMAN172230   BLM   ASSAULT @Ranger Station Berlin          3 O'clock Response Area   CREATE   81    301     551     19079   220        470         18998   B120   MILLER, JEFFERY    laycock, patricia   LE ASSIST         09/02/17 15:57:46   911            -119.19767    40.8
                   TRESPAS
BMAN172231   BLM             @300 Plaza                    3 O'clock Response Area   CREATE   81    214     267     11865   133        186         11784   B127   MACHLER, FRANK     laycock, patricia   NO ACTION         09/02/17 16:05:49   911            -119.198581   40.8
                   S
                   PUBLIC
BMAN172232   BLM             : 600 PLAZA                                             CREATE   0     0       0       1362    0          0           1362    C134   ROGERS, JOHN                           NO ACTION         09/02/17 16:09:55   FIELD          0             0
                   CONTACT
                   PUBLIC                                                                                                                                         JOHNSON, MICHAEL
BMAN172233   BLM             : 200 B                       3 O'Clock Response Area   CREATE   0     0       0       672     0          0           672     I401                                          NO ACTION         09/02/17 16:20:44   FIELD          -119.195555   40.8
                   CONTACT                                                                                                                                        J
                   PUBLIC                                  Outside Event Response
BMAN172234   BLM             : Pershing County Road 34                               CREATE   0     0       0       27306   0          0           27306   C164   BARTEL, TAMARA                         NO ACTION         09/02/17 16:22:24   FIELD          -119.365931   40.7
                   CONTACT                                 Area
                             :Half way between Man and
BMAN172235   BLM   ASSIST                                  3 O'clock Response Area   CREATE   243   345     425     1073    102        182         830     B240   FELIX, ERNESTO     laycock, patricia   PUBLIC ASSIST     09/02/17 16:33:45   911            -119.210439   40.8
                             Rampart
                   PUBLIC
BMAN172236   BLM             : 545 J                       3 O'Clock Response Area   CREATE   0     0       0       929     0          0           929     B236   SAWTELL, PETER                         PUBLIC ASSIST     09/02/17 16:43:22   FIELD          -119.217816   40.8
                   CONTACT
                   PUBLIC
BMAN172237   BLM             : BLM Mobile Command Center   3 O'Clock Response Area   CREATE   0     0       0       75      0          0           75      B115   KANIA, AARON                           REPORT            09/02/17 16:43:57   FIELD          -119.20982    40.8
                   CONTACT
                   PUBLIC
BMAN172238   BLM             : 600 R                                                 CREATE   0     1       1       5       1          1           5       B112   BIERK, JOHN                            PUBLIC ASSIST     09/02/17 16:44:55   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN172239   BLM             : 600 L                       9 O'Clock Response Area   CREATE   0     0       0       4       0          0           4       B112   BIERK, JOHN                            PUBLIC ASSIST     09/02/17 16:45:20   FIELD          -119.220846   40.8
                   CONTACT
                   PUBLIC
BMAN172240   BLM             : Substation                  3 O'Clock Response Area   CREATE   0     0       0       318     0          0           318     B235   MARTIN, KODY                           REPORT            09/02/17 16:56:42   FIELD          -119.211103   40.8
                   CONTACT
                   PUBLIC
BMAN172241   BLM             : 730 L                       9 O'Clock Response Area   CREATE   0     0       0       8       0          0           8       B242   VIGNESS, JARROD                        PUBLIC ASSIST     09/02/17 16:56:51   FIELD          -119.226715   40.8
                   CONTACT
                   PUBLIC
BMAN172242   BLM             : 730 Es                      9 O'Clock Response Area   CREATE   0     0       0       202     0          0           202     B244   GARCIA, BRIAN                          PUBLIC ASSIST     09/02/17 17:01:46   FIELD          -119.215619   40.8
                   CONTACT
                   PUBLIC
BMAN172243   BLM             : 900 H                       9 O'Clock Response Area   CREATE   0     0       0       9169    0          0           9169    I248   MATRAGA, MIKE                          PUBLIC ASSIST     09/02/17 17:02:08   FIELD          -119.218366   40.8
                   CONTACT
BMAN172244   BLM   ASSIST    : Playa Info                  3 O'Clock Response Area   CREATE   0     0       0       45777   0          0           45777   521                                           NO ACTION         09/02/17 17:04:18   FIELD          -119.212976   40.8
                   PUBLIC
BMAN172245   BLM           : 830 E                         9 O'Clock Response Area   CREATE   0     0       0       820     0          0           820     K238   ALBRIGHT, CALVIN                       CITATION          09/02/17 17:09:42   FIELD          -119.218771   40.8
                   CONTACT
                   PUBLIC
BMAN172246   BLM           : 530 D                         3 O'Clock Response Area   CREATE   0     0       0       979     0          0           979     B233   JOHNSON, TAMSEN                        WRITTEN WARNING   09/02/17 17:10:18   FIELD          -119.213221   40.8
                   CONTACT
                   PUBLIC
BMAN172247   BLM           @200 E                          3 O'clock Response Area   CREATE   35    311     311     708     276        276         673     B117   ROMERO, CLAYTON STAMP, AMANDA          PUBLIC ASSIST     09/02/17 17:20:05   DISPATCH       -119.193051   40.8
                   CONTACT
BMAN172248   BLM   ASSAULT : 715 G                         9 O'Clock Response Area   CREATE   0     0       0       1169    0          0           1169    B240   FELIX, ERNESTO                         PUBLIC ASSIST     09/02/17 17:33:30   FIELD          -119.222258   40.8
                   PUBLIC
BMAN172249   BLM             : 530 D                       3 O'Clock Response Area   CREATE   0     0       0       85      0          0           85      B233   JOHNSON, TAMSEN                        PUBLIC ASSIST     09/02/17 17:35:06   FIELD          -119.213221   40.8
                   CONTACT
                   PUBLIC
BMAN172250   BLM             : 700 C                       9 O'Clock Response Area   CREATE   0     0       0       9       0          0           9       B245   PURDY, KEVIN                           PUBLIC ASSIST     09/02/17 17:37:39   FIELD          -119.218517   40.8
                   CONTACT
                   PUBLIC
BMAN172251   BLM             : 815 Es                      9 O'Clock Response Area   CREATE   0     0       0       640     0          0           640     K124   ROBINSON, CHAD                         PUBLIC ASSIST     09/02/17 17:47:26   FIELD          -119.214929   40.8
                   CONTACT
                   TRAFFIC
BMAN172252   BLM             : 700 A                       9 O'Clock Response Area   CREATE   0     0       0       216     0          0           216     K124   ROBINSON, CHAD                         VERBAL WARNING    09/02/17 18:07:16   FIELD          -119.216847   40.8
                   STOP
                   PUBLIC
BMAN172253   BLM             : MM3 CR-34                                             CREATE   0     0       0       224     0          0           224     P368   HOWELL, THOMAS                         PUBLIC ASSIST     09/02/17 18:09:05   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN172254   BLM             : 1200 THE MAN                                          CREATE   0     0       0       481     0          0           481     I404   LAZZARO, ROB                           VERBAL WARNING    09/02/17 18:56:16   FIELD          0             0
                   CONTACT
                   PUBLIC
BMAN172255   BLM             OUTSIDE JOC                                             CREATE   0     0       0       69      0          0           69      P128   FONKEN, PETER                          VERBAL WARNING    09/02/17 18:59:12   FIELD          0             0
                   CONTACT
                   PUBLIC                                                                                                                                         JOHNSON,
BMAN172256   BLM             : 915 L                       9 O'Clock Response Area   CREATE   0     0       0       26      0          0           26      B126                                          PUBLIC ASSIST     09/02/17 19:02:42   FIELD          -119.21883    40.8
                   CONTACT                                                                                                                                        RAYMOND I
                   PUBLIC
BMAN172257   BLM             : 800 L                       9 O'Clock Response Area   CREATE   0     0       0       608     0          0           608     I119   WAGGONER, SEAN                         PUBLIC ASSIST     09/02/17 19:05:57   FIELD          -119.226024   40.8
                   CONTACT
                   PUBLIC
BMAN172258   BLM             : 615 L                       9 O'Clock Response Area   CREATE   0     0       0       125     0          0           125     K238   ALBRIGHT, CALVIN                       REPORT            09/02/17 19:14:29   FIELD          -119.222577   40.8
                   CONTACT
                   PUBLIC
BMAN172259   BLM             @545 K                        3 O'Clock Response Area   CREATE   0     0       0       1694    0          0           1694    GIS    ROREX, ZWAANTJE                        NO ACTION         09/02/17 19:36:55   FIELD          -119.218343   40.8
                   CONTACT
                   PUBLIC
BMAN172260   BLM             : 100 NEAR THE MAN                                      CREATE   0     0       0       633     0          0           633     B200   TITUS, AARON R                         PUBLIC ASSIST     09/02/17 20:59:48   FIELD          0             0
                   CONTACT
                   PUBLIC                                                                                                                                         JOHNSON,
BMAN172261   BLM             : 900 OUTSIDE PLAYA                                     CREATE   0     0       0       404     0          0           404     B126                                          CITATION          09/02/17 21:00:01   FIELD          0             0
                   CONTACT                                                                                                                                        RAYMOND I
                   PUBLIC                                                                                                                                         MCDONALD,
BMAN172262   BLM             @The Man                      9 O'Clock Response Area   CREATE   0     0       0       2490    0          0           2490    B237                                          CITATION          09/02/17 21:02:51   FIELD          -119.206614   40.8
                   CONTACT                                                                                                                                        MATTHEW
                   PUBLIC
BMAN172263   BLM             : 1200 ES                                               CREATE   0     0       0       328     0          0           328     C120   MITCHELL, EARL                         NO ACTION         09/02/17 21:08:06   FIELD          0             0
                   CONTACT
                   TRAFFIC
BMAN172264   BLM             : MAIN GATE                                             CREATE   0     0       0       269     0          0           269     C195   MCGILL, JOSEPH                         NO ACTION         09/02/17 21:14:46   FIELD          0             0
                   STOP
                   PUBLIC                                                                                                                                         SULLIVAN,
BMAN172324   BLM             @The Man                      9 O'Clock Response Area            0     27888   27888   27896   27888      27888       27896   B300                                          NO ACTION         09/02/17 21:15:03   DISPATCH       -119.206614   40.8
                   CONTACT                                                                                                                                        DEBORAH
                   PUBLIC                                                                                                                                         SULLIVAN,
BMAN172325   BLM             @The Man                      9 O'Clock Response Area            0     27936   27936   27942   27936      27936       27942   B300                                          NO ACTION         09/02/17 21:15:04                  -119.206614   40.8
                   CONTACT                                                                                                                                        DEBORAH
                   PUBLIC                                                                                                                                         SULLIVAN,
BMAN172326   BLM             @The Man                      9 O'Clock Response Area            0     29846   29846   29855   29846      29846       29855   B300                                          NO ACTION         09/02/17 21:15:06                  -119.206614   40.8
                   CONTACT                                                                                                                                        DEBORAH
                   PUBLIC                                                                                                                                         SULLIVAN,
BMAN172327   BLM             @The Man                      9 O'Clock Response Area            0     29882   29882   29895   29882      29882       29895   B300                                          NO ACTION         09/02/17 21:15:10                  -119.206614   40.8
                   CONTACT                                                                                                                                        DEBORAH
                   PUBLIC                                                                                                                                         SULLIVAN,
BMAN172328   BLM             @The Man                      9 O'Clock Response Area            0     29942   29942   29949   29942      29942       29949   B300                                          NO ACTION         09/02/17 21:15:15                  -119.206614   40.8
                   CONTACT                                                                                                                                        DEBORAH
                   PUBLIC                                                                                                                                         SULLIVAN,
BMAN172329   BLM             @The Man                      9 O'Clock Response Area            0     29922   29922   29929   29922      29922       29929   B300                                          NO ACTION         09/02/17 21:16:15                  -119.206614   40.8
                   CONTACT                                                                                                                                        DEBORAH
                   PUBLIC                                                                                                                                         SULLIVAN,
BMAN172330   BLM             @The Man                      9 O'Clock Response Area            0     29663   29663   29670   29663      29663       29670   B300                                          NO ACTION         09/02/17 21:21:15                  -119.206614   40.8
                   CONTACT                                                                                                                                        DEBORAH
                   PUBLIC
BMAN172265   BLM             : Greeters                    9 O'Clock Response Area   CREATE   0     0       0       2890    0          0           2890    P128   FONKEN, PETER                          CITATION          09/02/17 21:23:10   FIELD          -119.223441   40.8
                   CONTACT
                   PUBLIC                                                                                                                                         SULLIVAN,
BMAN172331   BLM             @The Man                      9 O'Clock Response Area            0     29461   29461   29467   29461      29461       29467   B300                                          NO ACTION         09/02/17 21:25:15                  -119.206614   40.8
                   CONTACT                                                                                                                                        DEBORAH
                   PUBLIC                                                                                                                                         SULLIVAN,
BMAN172332   BLM             @The Man                      9 O'Clock Response Area            0     29435   29435   29444   29435      29435       29444   B300                                          NO ACTION         09/02/17 21:26:15                  -119.206614   40.8
                   CONTACT                                                                                                                                        DEBORAH
                   PUBLIC
BMAN172266   BLM             : 1030 PLAYA                                            CREATE   0     0       0       4980    0          0           4980    C103   CARMICHAEL, NATE                       NO ACTION         09/02/17 21:41:46   FIELD          0             0
                   CONTACT
                   MISSING
BMAN172267   BLM             : 900 K                       9 O'Clock Response Area   CREATE   0     0       0       1164    0          0           1164    B115   KANIA, AARON                           PUBLIC ASSIST     09/02/17 21:47:59   FIELD          -119.220198   40.8
                   PERSON
                   TRESPAS
BMAN172268   BLM             :Fence at 2.4                 Perimeter Response Area   CREATE   56    373     980     3303    317        924         3247    P239   MOE, THEODORE      laycock, patricia   CITATION          09/02/17 21:48:42   911
                   S
                   MISSING   @The Man:last seen 200yards
BMAN172269   BLM                                           9 O'clock Response Area   CREATE   100   347     347     387     247        247         287     B125   CASTRO, JUSTIN     Chapman, Brent      PUBLIC ASSIST     09/02/17 21:50:20   911            -119.206614   40.8
                   PERSON    from ICP
                   TRAFFIC
BMAN172270   BLM             : Greeters                    9 O'Clock Response Area   CREATE   0     0       0       2849    0          0           2849    P368   HOWELL, THOMAS                         CITATION          09/02/17 21:56:49   FIELD          -119.223441   40.8
                   STOP
                   PUBLIC                                                                                                                                         SULLIVAN,
BMAN172333   BLM             @The Man                      9 O'Clock Response Area            0     27437   27437   27442   27437      27437       27442   B300                                          NO ACTION         09/02/17 22:00:15                  -119.206614   40.8
                   CONTACT                                                                                                                                        DEBORAH
                   PUBLIC
BMAN172271   BLM             : 845 H                       9 O'Clock Response Area   CREATE   0     0       0       142     0          0           142     C120   MITCHELL, EARL                         NO ACTION         09/02/17 22:02:03   FIELD          -119.219803   40.8
                   CONTACT
                   PUBLIC                                                                                                                                         SULLIVAN,
BMAN172334   BLM             @The Man                      9 O'Clock Response Area            0     27350   27350   27357   27350      27350       27357   B300                                          NO ACTION         09/02/17 22:02:15                  -119.206614   40.8
                   CONTACT                                                                                                                                        DEBORAH
                   PUBLIC
BMAN172272   BLM             : 300 THE MAN                                           CREATE   0     0       0       371     0          0           371     B236   SAWTELL, PETER                         PUBLIC ASSIST     09/02/17 22:07:10   FIELD          0             0
                   CONTACT
                   TRESPAS
BMAN172275   BLM             :West SHORELINE 1.2           Perimeter Response Area   CREATE   97    226     483     2844    129        386         2747    P128   FONKEN, PETER      laycock, patricia   CITATION          09/02/17 22:07:50   911
                   S
                   PUBLIC
BMAN172273   BLM             : The Man                     9 O'Clock Response Area   CREATE   0     0       0       2285    0          0           2285                                                  PUBLIC ASSIST     09/02/17 22:07:56   FIELD          -119.206614   40.8
                   CONTACT
                   TRAFFIC
BMAN172274   BLM             : Haul Road L                 Perimeter Response Area   CREATE   0     0       0       222     0          0           222     C120   MITCHELL, EARL                         NO ACTION         09/02/17 22:08:25   FIELD          -119.240291   40.8
                   STOP
                   PUBLIC
BMAN172276   BLM             @The Man                      9 O'Clock Response Area   CREATE   0     0       0       24323   0          0           24323   C104                                          REPORT            09/02/17 22:20:28   FIELD          -119.206614   40.8
                   CONTACT
                   PUBLIC
BMAN172277   BLM             @930 Es                       9 O'Clock Response Area   CREATE   0     0       0       278     0          0           278     C195   MCGILL, JOSEPH                         PUBLIC ASSIST     09/02/17 22:22:17   FIELD          -119.211106   40.8
                   CONTACT
                   PUBLIC                                                                                                                                         JOHNSON,
BMAN172278   BLM             : 900 THE MAN                                           CREATE   0     0       0       51      0          0           51      B126                                          CITATION          09/02/17 22:24:14   FIELD          0             0
                   CONTACT                                                                                                                                        RAYMOND I
                   PUBLIC
BMAN172279   BLM             : 700 J                       9 O'Clock Response Area   CREATE   0     0       0       378     0          0           378     PIO    HENDRIX, KYLE                          NO ACTION         09/02/17 22:25:44   FIELD          -119.224364   40.8
                   CONTACT
                   PUBLIC                                                                                                                                         SULLIVAN,
BMAN172337   BLM             @The Man                      9 O'Clock Response Area            0     28630   28630   28638   28630      28630       28638   B300                                          NO ACTION         09/02/17 22:30:28                  -119.206614   40.8
                   CONTACT                                                                                                                                        DEBORAH
                   PUBLIC                                                                                                                                         SULLIVAN,
BMAN172280   BLM             : 600 THE MAN                                           CREATE   0     0       0       16      0          0           16      B300                                          NO ACTION         09/02/17 22:33:24   FIELD          0             0
                   CONTACT                                                                                                                                        DEBORAH


                                                                                                                                                                                                                                                          ER00111
                                                                               Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 295 of 499
                                                                                                                                     eventSummary

                   TRAFFIC
BMAN172281   BLM              : 845 L                       9 O'Clock Response Area   CREATE   0     0       0       257     0          0           257     C195   MCGILL, JOSEPH                         NO ACTION        09/02/17 22:42:36   FIELD       -119.222546   40.8
                   STOP
                   INVESTIG
BMAN172282   BLM              @Station 9                    9 O'clock Response Area   CREATE   42    457     808     2821    415        766         2779    B116   MCGILL, JOSEPH     laycock, patricia   REPORT           09/02/17 22:43:07   911         -119.215383   40.8
                   ATION
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172338   BLM              @The Man                      9 O'Clock Response Area            0     27770   27770   27776   27770      27770       27776   B300                                          NO ACTION        09/02/17 22:45:28               -119.206614   40.8
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172339   BLM              @The Man                      9 O'Clock Response Area            0     26917   26917   26922   26917      26917       26922   B300                                          NO ACTION        09/02/17 23:00:28               -119.206614   40.8
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172340   BLM              @The Man                      9 O'Clock Response Area            0     26355   26355   26359   26355      26355       26359   B300                                          NO ACTION        09/02/17 23:10:28               -119.206614   40.8
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC                                                                                                                                                             Conquergood,
BMAN172283   BLM              @Station 12 / Outpost Zero    9 O'clock Response Area   CREATE   51    253     598     1606    202        547         1555    I247   MONTOYA, ROMAN                         NO ACTION        09/02/17 23:13:06   911         -119.203417   40.8
                   CONTACT                                                                                                                                                            Heather
                   PUBLIC
BMAN172284   BLM              : The Man                     9 O'Clock Response Area   CREATE   0     0       0       3518    0          0           3518    B235   MARTIN, KODY                           PUBLIC ASSIST    09/02/17 23:16:53   FIELD       -119.206614   40.8
                   CONTACT
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172341   BLM              @The Man                      9 O'Clock Response Area            0     22448   22448   22458   22448      22448       22458   B300                                          NO ACTION        09/02/17 23:30:06               -119.206614   40.8
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172342   BLM              @The Man                      9 O'Clock Response Area            0     22303   22303   22309   22303      22303       22309   B300                                          NO ACTION        09/02/17 23:33:06               -119.206614   40.8
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172343   BLM              @The Man                      9 O'Clock Response Area            0     22211   22211   22219   22211      22211       22219   B300                                          NO ACTION        09/02/17 23:35:10               -119.206614   40.8
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172344   BLM              @The Man                      9 O'Clock Response Area            0     21952   21952   21956   21952      21952       21956   B300                                          NO ACTION        09/02/17 23:40:09               -119.206614   40.8
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC
BMAN172285   BLM              : 500 Es                      3 O'Clock Response Area   CREATE   0     0       0       1196    0          0           1196    C115   BOYER, DANIEL                          REPORT           09/02/17 23:51:41   FIELD       -119.208957   40.8
                   CONTACT
                   TRESPAS
BMAN172286   BLM              @PNT 4.5                      Perimeter Response Area   CREATE   80    144     639     3643    64         559         3563    P368   HOWELL, THOMAS     Richard, Crystal    CITATION         09/02/17 23:52:23   911         -119.19553    40.8
                   S

                   TRAFFIC
BMAN172287   BLM              @JOC                          Perimeter Response Area   CREATE   0     0       0       3181    0          0           3181    B361   ZOHOVETZ, PAUL                         CITATION         09/03/17 00:00:08   FIELD       -119.23371    40.8
                   STOP
                   TRAFFIC                                                                                                                                         LASHER, NICHOLAS
BMAN172288   BLM              : Greeters                    9 O'Clock Response Area   CREATE   0     0       0       370     0          0           370     B356                                          VERBAL WARNING   09/03/17 00:05:00   FIELD       -119.223441   40.8
                   STOP                                                                                                                                            S
BMAN172290   BLM   SAR        @Sanctuary                    3 O'clock Response Area   CREATE   141   285     465     5989    144        324         5848    I403   STEVENS, ANGELA    Richard, Crystal    REPORT           09/03/17 00:05:02   911         -119.212181   40.8
                   PUBLIC
BMAN172289   BLM           : 12 Mile Road                   Perimeter Response Area   CREATE   0     0       0       17      0          0           17      B244   GARCIA, BRIAN                          NO ACTION        09/03/17 00:07:05   FIELD       -119.249221   40.8
                   CONTACT
                                                                                                                                                                   SULLIVAN,
BMAN172291   BLM   SAR        @Temple                       9 O'clock Response Area   CREATE   33    106     228     16215   73         195         16182   B300                      Richard, Crystal    REPORT           09/03/17 00:07:26   911         -119.200267   40.8
                                                                                                                                                                   DEBORAH
                   PUBLIC
BMAN172292   BLM              : Rampart                     3 O'Clock Response Area   CREATE   0     0       0       343     0          0           343     B243   HARRISON, KEVIN                        NO ACTION        09/03/17 00:16:24   FIELD       -119.210439   40.8
                   CONTACT
                   TRAFFIC                                                                                                                                         LASHER, NICHOLAS
BMAN172293   BLM              : 645 L                       9 O'Clock Response Area   CREATE   0     0       0       1247    0          0           1247    B356                                          VERBAL WARNING   09/03/17 00:27:14   FIELD       -119.225195   40.8
                   STOP                                                                                                                                            S
                   PUBLIC
BMAN172294   BLM              : The Man                     9 O'Clock Response Area   CREATE   0     0       0       1028    0          0           1028    B350   JENSEN, WESLEY                         PUBLIC ASSIST    09/03/17 00:28:37   FIELD       -119.206614   40.8
                   CONTACT
                   PUBLIC
BMAN172295   BLM              : MAYAN RAVE                                            CREATE   0     0       0       1638    0          0           1638    B353   CULVER, STEVON                         REPORT           09/03/17 00:39:17   FIELD       0             0
                   CONTACT
                   PUBLIC
BMAN172296   BLM              : 200 I                       3 O'Clock Response Area   CREATE   0     0       0       448     0          0           448     B236   SAWTELL, PETER                         PUBLIC ASSIST    09/03/17 00:39:34   FIELD       -119.189712   40.8
                   CONTACT
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172351   BLM              10 AND PLAYA                                                     0     19791   19791   19809   19791      19791       19809   B300                                          NO ACTION        09/03/17 01:00:47
                   CONTACT                                                                                                                                         DEBORAH
                   TRAFFIC                                                                                                                                         LASHER, NICHOLAS
BMAN172297   BLM              : Greeters                    9 O'Clock Response Area   CREATE   0     0       0       105     0          0           105     B356                                          NO ACTION        09/03/17 01:04:13   FIELD       -119.223441   40.8
                   STOP                                                                                                                                            S
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172352   BLM              10 AND PLAYA                                                     0     19591   19591   19600   19591      19591       19600   B300                                          NO ACTION        09/03/17 01:05:00
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC
BMAN172298   BLM              : LED TREE                                              CREATE   0     0       0       596     0          0           596     B367   HAWKINS, TRAVIS                        CITATION         09/03/17 01:06:40   FIELD       0             0
                   CONTACT
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172353   BLM              10 AND PLAYA                                                     0     19387   19387   19393   19387      19387       19393   B300                                          NO ACTION        09/03/17 01:09:05
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172354   BLM              10 AND PLAYA                                                     0     19104   19104   19108   19104      19104       19108   B300                                          NO ACTION        09/03/17 01:15:15
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172299   BLM              : 900 L                       9 O'Clock Response Area   CREATE   0     0       0       25      0          0           25      B300                                          PUBLIC ASSIST    09/03/17 01:16:25   FIELD       -119.220809   40.8
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172300   BLM              : 900 L                       9 O'Clock Response Area   CREATE   0     0       0       14      0          0           14      B300                                          PUBLIC ASSIST    09/03/17 01:16:55   FIELD       -119.220809   40.8
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172355   BLM              10 AND PLAYA                                                     0     18833   18833   18840   18833      18833       18840   B300                                          NO ACTION        09/03/17 01:20:15
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC
BMAN172301   BLM              : 730 ESPLANADE                                         CREATE   0     0       0       1008    0          0           1008    B233   JOHNSON, TAMSEN                        NO ACTION        09/03/17 01:20:49   FIELD       0             0
                   CONTACT
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172356   BLM              10 AND PLAYA                                                     0     18804   18804   18812   18804      18804       18812   B300                                          NO ACTION        09/03/17 01:22:00
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172357   BLM              10 AND PLAYA                                                     0     82307   82307   82311   82307      82307       82311   B300                                          NO ACTION        09/03/17 01:24:00
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172358   BLM              10 AND PLAYA                                                     0     81987   81987   81996   81987      81987       81996   B300                                          NO ACTION        09/03/17 01:30:00
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172359   BLM              10 AND PLAYA                                                     0     81906   81906   81919   81906      81906       81919   B300                                          NO ACTION        09/03/17 01:32:10
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC                                                                                                                                          MCDONALD,
BMAN172302   BLM              : 11 AND PLAYA                                          CREATE   0     0       0       161     0          0           161     B237                                          CITATION         09/03/17 01:34:16   FIELD       0             0
                   CONTACT                                                                                                                                         MATTHEW
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172360   BLM              10 AND PLAYA                                                     0     81771   81771   81777   81771      81771       81777   B300                                          NO ACTION        09/03/17 01:35:10
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC                                                                                                                                          MCDONALD,
BMAN172303   BLM              : 11 AND PLAYA                                          CREATE   0     0       0       66      0          0           66      B237                                          PUBLIC ASSIST    09/03/17 01:38:30   FIELD       0             0
                   CONTACT                                                                                                                                         MATTHEW
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172361   BLM              10 AND PLAYA                                                     0     81208   81208   81214   81208      81208       81214   B300                                          NO ACTION        09/03/17 01:45:12
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC
BMAN172304   BLM              : 1000 E                      9 O'Clock Response Area   CREATE   0     0       0       700     0          0           700     B240   FELIX, ERNESTO                         PUBLIC ASSIST    09/03/17 02:05:58   FIELD       -119.210231   40.8
                   CONTACT

                   PUBLIC
BMAN172305   BLM           @200 E                           3 O'Clock Response Area   CREATE   0     0       0       790     0          0           790     B242   VIGNESS, JARROD                        CITATION         09/03/17 02:11:26   FIELD       -119.193051   40.8
                   CONTACT
                   PUBLIC
BMAN172306   BLM           : 515 K                          3 O'Clock Response Area   CREATE   0     0       0       7692    0          0           7692    K352   PARR, RYAN                             PUBLIC ASSIST    09/03/17 02:20:15   FIELD       -119.213667   40.8
                   CONTACT
                                                                                                                                                                   MCDONALD,
BMAN172307   BLM   ASSAULT @Station 9                       9 O'clock Response Area   CREATE   85    210     489     3136    125        404         3051    B237                      McGill, Sean        REPORT           09/03/17 02:21:01   Ops2        -119.215383   40.8
                                                                                                                                                                   MATTHEW
                   PUBLIC
BMAN172308   BLM              : 415 E                       3 O'Clock Response Area   CREATE   0     0       0       1740    0          0           1740    B243   HARRISON, KEVIN                        CITATION         09/03/17 02:24:21   FIELD       -119.204801   40.8
                   CONTACT
                   PUBLIC
BMAN172309   BLM              : 200 Es                      3 O'Clock Response Area   CREATE   0     0       0       599     0          0           599     B245   PURDY, KEVIN                           NO ACTION        09/03/17 02:29:19   FIELD       -119.197919   40.8
                   CONTACT
                   PUBLIC
BMAN172310   BLM              : ROBOT HEART                                           CREATE   0     0       0       607     0          0           607     B240   FELIX, ERNESTO                         VERBAL WARNING   09/03/17 02:33:02   FIELD       0             0
                   CONTACT
                   PUBLIC
BMAN172311   BLM              : 200 Es                      3 O'Clock Response Area   CREATE   0     0       0       276     0          0           276     B244   GARCIA, BRIAN                          NO ACTION        09/03/17 02:52:00   FIELD       -119.197919   40.8
                   CONTACT
                   PUBLIC
BMAN172312   BLM              : MAYAN RAVE                                            CREATE   0     0       0       1736    0          0           1736    B366   MEUTH, GREGORY                         LE ASSIST        09/03/17 03:06:10   FIELD       0             0
                   CONTACT
                   PUBLIC                                                                                                                                          THORNHILL,
BMAN172313   BLM              : MYAN RAVE                                             CREATE   0     0       0       2573    0          0           2573    C110                                          ARREST           09/03/17 03:26:06   FIELD       0             0
                   CONTACT                                                                                                                                         SHAWN
                   PUBLIC                                                                                                                                          COOMBS,
BMAN172314   BLM              : MYAN RAVE                                             CREATE   0     0       0       354     0          0           354     C197                                          NO ACTION        09/03/17 03:26:32   FIELD       0             0
                   CONTACT                                                                                                                                         BRANDON
                   PUBLIC
BMAN172315   BLM              : Turn 2                      Gate Road Response Area   CREATE   0     0       0       359     0          0           359     I404   LAZZARO, ROB                           NO ACTION        09/03/17 03:29:40   FIELD       -119.243837   40.8
                   CONTACT
                   PUBLIC
BMAN172316   BLM              : MAYAN RAVE                                            CREATE   0     0       0       2687    0          0           2687    B366   MEUTH, GREGORY                         ARREST           09/03/17 03:47:47   FIELD       0             0
                   CONTACT
BMAN172317   BLM   MEDICAL @730 Es:the pier                 9 O'clock Response Area   CREATE   72    135     186     1335    63         114         1263    I247   MONTOYA, ROMAN     Richard, Crystal    NO ACTION        09/03/17 03:47:55   911         -119.215619   40.8
                   PUBLIC                                                                                                                                          LASHER, NICHOLAS
BMAN172318   BLM           : The Man                        9 O'Clock Response Area   CREATE   0     0       0       1544    0          0           1544    B356                                          CITATION         09/03/17 03:52:41   FIELD       -119.206614   40.8
                   CONTACT                                                                                                                                         S
                   PUBLIC
BMAN172319   BLM           : 1000 I                         9 O'Clock Response Area   CREATE   0     0       0       6       0          0           6       B240   FELIX, ERNESTO                         PUBLIC ASSIST    09/03/17 04:04:12   FIELD       -119.211122   40.8
                   CONTACT
BMAN172320   BLM   ASSIST     @730 Es                       9 O'clock Response Area   CREATE   117   144     411     1200    27         294         1083    I247   MONTOYA, ROMAN     Richard, Crystal    NO ACTION        09/03/17 04:11:08   Ops2        -119.215619   40.8
                   PUBLIC
BMAN172321   BLM              : The Man                     9 O'Clock Response Area   CREATE   0     0       0       8       0          0           8       B361   ZOHOVETZ, PAUL                         PUBLIC ASSIST    09/03/17 04:20:26   FIELD       -119.206614   40.8
                   CONTACT
                   PUBLIC
BMAN172322   BLM              : The Man                     9 O'Clock Response Area   CREATE   0     0       0       5       0          0           5       B361   ZOHOVETZ, PAUL                         PUBLIC ASSIST    09/03/17 04:20:43   FIELD       -119.206614   40.8
                   CONTACT
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172323   BLM              @The Man                      9 O'Clock Response Area   CREATE   0     0       0       322     0          0           322     B300                                          NO ACTION        09/03/17 04:42:59   FIELD       -119.206614   40.8
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC                                                                                                                                          WOYCHOWSKI,
BMAN172335   BLM              : MAYAN WARRIOR                                         CREATE   0     0       0       385     0          0           385     B360                                          NO ACTION        09/03/17 04:49:03   FIELD       0             0
                   CONTACT                                                                                                                                         JOHN
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172336   BLM              : MT                                                    CREATE   0     0       0       5151    0          0           5151    B300                                          NO ACTION        09/03/17 04:53:48   FIELD       0             0
                   CONTACT                                                                                                                                         DEBORAH
BMAN172345   BLM   MEDICAL @515 A:NEAR RED HEART            3 O'clock Response Area   CREATE   58    165     199     1293    107        141         1235    K352   KAHR, K9           Bremner, Cam        VERBAL WARNING   09/03/17 05:20:38   OTHER       -119.21068    40.8
                   PUBLIC
BMAN172346   BLM              : 1000 Rave                   9 O'Clock Response Area   CREATE   0     0       0       691     0          0           691     C113   NICHOLSON, ADAM                        PUBLIC ASSIST    09/03/17 05:24:18   FIELD       -119.210494   40.8
                   CONTACT
                   PUBLIC                                                                                                                                          COOMBS,
BMAN172347   BLM              : MAYAN RAVE                                            CREATE   0     0       0       57      0          0           57      C197                                          CANCEL           09/03/17 05:24:33   FIELD       0             0
                   CONTACT                                                                                                                                         BRANDON
                   TRAFFIC                                                                                                                                         LASHER, NICHOLAS
BMAN172348   BLM              : Greeters                    9 O'Clock Response Area   CREATE   0     0       0       1114    0          0           1114    B356                                          CITATION         09/03/17 05:39:59   FIELD       -119.223441   40.8
                   STOP                                                                                                                                            S
                   PUBLIC
BMAN172349   BLM              : ROBOT HEART RAVE                                      CREATE   0     0       0       3492    0          0           3492    B367   HAWKINS, TRAVIS                        CITATION         09/03/17 05:45:26   FIELD       0             0
                   CONTACT
                   PUBLIC                                                                                                                                          SULLIVAN,
BMAN172350   BLM              : MT                                                    CREATE   0     0       0       91      0          0           91      B300                                          NO ACTION        09/03/17 06:02:59   FIELD       0             0
                   CONTACT                                                                                                                                         DEBORAH
                   PUBLIC
BMAN172362   BLM              : 1200 DEEP PLAYA                                       CREATE   0     0       0       929     0          0           929     I359   NACCARA, BRENT                         PUBLIC ASSIST    09/03/17 06:48:17   FIELD       0             0
                   CONTACT
BMAN172363   BLM   ASSIST     @The Man                      9 O'clock Response Area   CREATE   96    238     934     2280    142        838         2184    B353   CULVER, STEVON     Richard, Crystal    NO ACTION        09/03/17 07:05:46   911         -119.206614   40.8
                   PUBLIC
BMAN172364   BLM           : 430 E                          3 O'Clock Response Area   CREATE   0     0       0       4788    0          0           4788    B351   LIND, ROBERT R                         NO ACTION        09/03/17 07:13:39   FIELD       -119.206634   40.8
                   CONTACT
                   PUBLIC                                                                                                                                          JOHNSON, MICHAEL
BMAN172365   BLM           : 430 E                          3 O'Clock Response Area   CREATE   0     0       0       12261   0          0           12261   I401                                          REPORT           09/03/17 07:44:07   FIELD       -119.206634   40.8
                   CONTACT                                                                                                                                         J
                   PUBLIC
BMAN172366   BLM           @Temple : TRASH FENCE            9 O'Clock Response Area   CREATE   0     0       0       5378    0          0           5378    I119   WAGGONER, SEAN                         CITATION         09/03/17 08:09:48   FIELD       -119.200267   40.8
                   CONTACT
                                                                                                                                                                   BRASINGTON,
BMAN172367   BLM   ASSIST     @Rampart                      3 O'Clock Response Area   COPY     321   215     799     3713    215        799         3713    B118                      Holmes, Allison     NO ACTION        09/03/17 08:31:48   Ops1        -119.210439   40.8
                                                                                                                                                                   PATRICK
BMAN172368   BLM   MEDICAL @JOC : JAIL                      Perimeter Response Area   CREATE   0     1       1       753     1          1           753     C124   FISHER, DOUG                                            09/03/17 08:46:40   FIELD       -119.23371    40.8
                   PUBLIC
BMAN172369   BLM              @JOC:jail                     Perimeter Response Area   CREATE   0     0       0       7081    0          0           7081    C124   FISHER, DOUG                           PUBLIC ASSIST    09/03/17 09:14:01   FIELD       -119.23371    40.8
                   CONTACT
                   PUBLIC
BMAN172370   BLM              : Temple                      9 O'Clock Response Area   CREATE   0     0       0       12      0          0           12      B125   CASTRO, JUSTIN                         PUBLIC ASSIST    09/03/17 09:16:26   FIELD       -119.200267   40.8
                   CONTACT
                   PUBLIC
BMAN172371   BLM              : 810 K                       9 O'Clock Response Area   CREATE   0     0       0       1420    0          0           1420    B112   BIERK, JOHN                            PUBLIC ASSIST    09/03/17 09:31:26   FIELD       -119.224681   40.8
                   CONTACT
                   PUBLIC                                                                                                                                          BRASINGTON,
BMAN172372   BLM              : BLM Mobile Command Center   3 O'Clock Response Area   CREATE   0     0       0       903     0          0           903     B118                                          PUBLIC ASSIST    09/03/17 09:33:59   FIELD       -119.20982    40.8
                   CONTACT                                                                                                                                         PATRICK
                   PUBLIC     @Temple : 1000 YD FROM
BMAN172373   BLM                                            9 O'Clock Response Area   CREATE   0     0       0       1408    0          0           1408    K124   ROBINSON, CHAD                         PUBLIC ASSIST    09/03/17 09:34:32   FIELD       -119.200267   40.8
                   CONTACT    TRASH FENCE

                                                                                                                                                                                                                                                       ER00112
                                                                               Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 296 of 499
                                                                                                                                  eventSummary

                   PUBLIC
BMAN172374   BLM             : BLM Mobile Command Center    3 O'Clock Response Area   CREATE   0      0      0      3485    0        0           3485    B115     KANIA, AARON                                            09/03/17 09:36:40   FIELD          -119.20982       40.8
                   CONTACT
                   PUBLIC
BMAN172375   BLM             : 1015 l                                                 CREATE   0      0      0      20      0        0           20      K111     HUSTON, CHARLES                       PUBLIC ASSIST     09/03/17 09:43:54   FIELD          0                0
                   CONTACT
                   REQUEST
BMAN172376   BLM             @Temple : 1200 DEEP PLAYA      9 O'Clock Response Area   CREATE   0      0      0      454     0        0           454     I118     BARNES, DANIEL                                          09/03/17 09:44:51   FIELD          -119.200267      40.8
                   BRC
                   PUBLIC
BMAN172377   BLM             : The Man                      9 O'Clock Response Area   CREATE   0      0      0      444     0        0           444     B110     LLOYD, RICHARD                        PUBLIC ASSIST     09/03/17 09:52:44   FIELD          -119.206614      40.8
                   CONTACT
                                                                                                                                                                                                        VERBAL WARNING
BMAN172385   BLM   ASSAULT @545 H:Entheos                   3 O'clock Response Area   CREATE   1148   1220   1468   6589    72       320         5441    B127     MACHLER, FRANK      Bilbao, Marcos                      09/03/17 09:59:38   911            -119.216762      40.8
                                                                                                                                                                                                        RPT
                   PUBLIC
BMAN172378   BLM           : GREEN TREE                                               CREATE   0      0      0      35      0        0           35      I118     BARNES, DANIEL                        CITATION          09/03/17 10:02:05   FIELD          0                0
                   CONTACT
BMAN172380   BLM   ASSIST    : Between 8 and 12 mile        Perimeter Response Area   CREATE   132    213           827     81                   695     P128     FONKEN, PETER       Bilbao, Marcos    NO ACTION         09/03/17 10:02:54   911            -119.262913844   40.8
                   PUBLIC
BMAN172379   BLM             : 1000 PLAYA                                             CREATE   0      0      0      10      0        0           10      B112     BIERK, JOHN                           PUBLIC ASSIST     09/03/17 10:03:49   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172381   BLM             : Temple                       9 O'Clock Response Area   CREATE   0      0      0      908     0        0           908     B113     WOOLEY, JENNIFER                      CITATION          09/03/17 10:06:50   FIELD          -119.200267      40.8
                   CONTACT
                   TRAFFIC
BMAN172382   BLM             : 500 D                        3 O'Clock Response Area   CREATE   0      0      0      226     0        0           226     B123     BOXX, MELISSA J                       VERBAL WARNING    09/03/17 10:11:14   FIELD          -119.210044      40.8
                   STOP
                   PUBLIC
BMAN172383   BLM             : 700 DEEP PLAYA                                         CREATE   0      0      0      1328    0        0           1328    B110     LLOYD, RICHARD                        CITATION          09/03/17 10:12:32   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172384   BLM             : The Man                      9 O'Clock Response Area   CREATE   0      0      0      258     0        0           258     I118     BARNES, DANIEL                        PUBLIC ASSIST     09/03/17 10:15:16   FIELD          -119.206614      40.8
                   CONTACT
BMAN172386   BLM   ASSAULT @400 H:funky monkey              3 O'Clock Response Area   CREATE   113    1072   1255   3933    959      1142        3820    B123     BECKETT, TIM        BLANTON, WILL     CITATION          09/03/17 10:16:58   DISPATCH       -119.202331      40.8
                   PUBLIC
BMAN172387   BLM           @The Man : 600                   9 O'Clock Response Area   CREATE   0      0      0      5582    0        0           5582    B116     GONZALEZ, RENE                        CITATION          09/03/17 10:21:57   FIELD          -119.206614      40.8
                   CONTACT
                   MISSING                                                                                                                                        MARSOOBIAN,
BMAN172392   BLM           @715 K                           9 O'clock Response Area   CREATE   463    773    2277   3084    310      1814        2621    B114                         Ford, Cassandra   NO ACTION         09/03/17 10:24:06   DISPATCH       -119.225687      40.8
                   PERSON                                                                                                                                         JASON A
BMAN172388   BLM   MEDICAL : 900 G                          9 O'Clock Response Area   CREATE   0      0      0      2100    0        0           2100    B112     BIERK, JOHN                                             09/03/17 10:26:52   FIELD          -119.217755      40.8
                   TRAFFIC
BMAN172389   BLM             : 12 Mile Road                 Perimeter Response Area   CREATE   0      0      0      119     0        0           119     P128     FONKEN, PETER                         NO ACTION         09/03/17 10:28:26   FIELD          -119.249221      40.8
                   STOP
                                                            Outside Event Response
BMAN172393   BLM   ASSIST    : 40 42.2, -119 08.0                                     CREATE   335                  8226                         7891                                 Suminski, Toni    PUBLIC ASSIST     09/03/17 10:29:27   DISPATCH       -119.133333333   40.7
                                                            Area
                   PUBLIC                                                                                                                                         MARSOOBIAN,
BMAN172390   BLM           : ROBOHEART RAVE                                           CREATE   0      0      0      6       0        0           6       B114                                           PUBLIC ASSIST     09/03/17 10:29:56   FIELD          0                0
                   CONTACT                                                                                                                                        JASON A
                   PUBLIC                                                                                                                                         MARSOOBIAN,
BMAN172391   BLM           : ROBOHEART RAVE                                           CREATE   0      0      0      78      0        0           78      B114                                           PUBLIC ASSIST     09/03/17 10:30:15   FIELD          0                0
                   CONTACT                                                                                                                                        JASON A
BMAN172396   BLM   MEDICAL : 545 K                          3 O'Clock Response Area   CREATE   0      0      0      846     0        0           846     B125     CASTRO, JUSTIN                                          09/03/17 10:46:12   FIELD          -119.218872      40.8
                   TRAFFIC                                                                                                                                        JOHNSON,
BMAN172398   BLM             : 700 POINT 1                                            CREATE   0      0      0      12349   0        0           12349   B126                                           REPORT            09/03/17 11:43:56   FIELD          0                0
                   STOP                                                                                                                                           RAYMOND I
BMAN172399   BLM   STOLEN    : 800 Es                       9 O'Clock Response Area   CREATE   0      0      0      2538    0        0           2538    K9111                                                            09/03/17 11:46:09   FIELD          -119.215315      40.8

BMAN172400   BLM   ASSIST    @Station 6:LE interview room   3 O'clock Response Area   CREATE   97     159    1852   2078    62       1755        1981    B127     MITCHELL, EARL      Ingram, Linda     NO ACTION         09/03/17 11:54:32   Ops2           -119.2102        40.8
                   MISSING
BMAN172401   BLM           : 615 L                          9 O'Clock Response Area   CREATE   0      0      0      7400    0        0           7400    C134     ROGERS, JOHN                          REPORT            09/03/17 12:00:23   FIELD          -119.222577      40.8
                   PERSON
                   PUBLIC
BMAN172402   BLM           : 200 B                          3 O'Clock Response Area   CREATE   0      0      0      384     0        0           384     I402     SHILAIKIS, ROBERT                     PUBLIC ASSIST     09/03/17 12:04:45   FIELD          -119.195555      40.8
                   CONTACT
                   COMPLIA
BMAN172403   BLM   NCE       : 745 ESPLANADE                                          CREATE   0      0      0      1426    0        0           1426    B112                                           CITATION          09/03/17 12:05:10   FIELD          0                0
                   CHECK
                   PUBLIC
BMAN172404   BLM             @Rampart                       3 O'Clock Response Area   CREATE   0      0      0      62      0        0           62      C124     FISHER, DOUG                          PUBLIC ASSIST     09/03/17 12:06:43   FIELD          -119.210439      40.8
                   CONTACT
                   PUBLIC
BMAN172405   BLM             : Rampart                      3 O'Clock Response Area   CREATE   0      0      0      5       0        0           5       C124     FISHER, DOUG                          PUBLIC ASSIST     09/03/17 12:08:02   FIELD          -119.210439      40.8
                   CONTACT
                   PUBLIC
BMAN172406   BLM             : 800 Es                       9 O'Clock Response Area   CREATE   0      0      0      10      0        0           10      K111     HUSTON, CHARLES                       PUBLIC ASSIST     09/03/17 12:11:33   FIELD          -119.215309      40.8
                   CONTACT
                   TRAFFIC
BMAN172407   BLM             : 700 POINT 1                                            CREATE   0      0      0      205     0        0           205     C120                                                             09/03/17 12:21:49   FIELD          0                0
                   STOP
                   TRAFFIC                                                                                                                                                                              VERBAL WARNING
BMAN172408   BLM             : 700 POINT 1                                            CREATE   0      0      0      874     0        0           874     C194     BECKETT, TIM                                            09/03/17 12:23:45   FIELD          0                0
                   STOP                                                                                                                                                                                 RPT
                                                                                                                                                                                      MAGNUSON,
BMAN172410   BLM   HAZMAT    @500 K                         3 O'clock Response Area   CREATE   494    586    1040   5303    92       546         4809    K111     HUSTON, CHARLES                       PUBLIC ASSIST     09/03/17 12:28:06   DISPATCH       -119.211618      40.8
                                                                                                                                                                                      ROXANNE
BMAN172409   BLM   MEDICAL : 745 ESPLANADE                                            CREATE   0      0      0      667     0        0           667     B112     BIERK, JOHN                                             09/03/17 12:29:13   FIELD          0                0
                   TRAFFIC
BMAN172411   BLM             : The Man                      9 O'Clock Response Area   CREATE   0      0      0      760     0        0           760     B110     LLOYD, RICHARD                        CITATION          09/03/17 14:03:44   FIELD          -119.206614      40.8
                   STOP
                   MISSING
BMAN172412   BLM             : 530 B                        3 O'Clock Response Area   CREATE   0      0      0      977     0        0           977     B115     KANIA, AARON                          NO ACTION         09/03/17 14:04:22   FIELD          -119.212355      40.8
                   PERSON
                   PUBLIC
BMAN172413   BLM             : BLM Mobile Command Center    3 O'Clock Response Area   CREATE   0      0      0      8       0        0           8       B115     KANIA, AARON                          PUBLIC ASSIST     09/03/17 14:34:24   FIELD          -119.20982       40.8
                   CONTACT
                   PUBLIC
BMAN172414   BLM             : 930 L                        9 O'Clock Response Area   CREATE   0      0      0      35      0        0           35      B127     MACHLER, FRANK                        PUBLIC ASSIST     09/03/17 14:35:03   FIELD          -119.216641      40.8
                   CONTACT
                   PUBLIC
BMAN172415   BLM             : 900 I                        9 O'Clock Response Area   CREATE   0      0      0      15      0        0           15      B127     MACHLER, FRANK                        PUBLIC ASSIST     09/03/17 14:55:43   FIELD          -119.218977      40.8
                   CONTACT
                   PUBLIC
BMAN172416   BLM             : 900 the man                                            CREATE   0      0      0      313     0        0           313     B115     KANIA, AARON                          WRITTEN WARNING   09/03/17 15:10:26   FIELD          0                0
                   CONTACT
                   PUBLIC    : PLAYA AT 600 SIDE CENTER                                                                                                           MARSOOBIAN,
BMAN172417   BLM                                                                      CREATE   0      0      0      1252    0        0           1252    B114                                           PUBLIC ASSIST     09/03/17 15:15:07   FIELD          0                0
                   CONTACT   CAMP                                                                                                                                 JASON A
                   PUBLIC
BMAN172418   BLM             : 830 G                        9 O'Clock Response Area   CREATE   0      0      0      284     0        0           284     B127     MACHLER, FRANK                        NO ACTION         09/03/17 15:18:22   FIELD          -119.220267      40.8
                   CONTACT
                   PUBLIC                                                                                                                                                                               VERBAL WARNING
BMAN172419   BLM             : Haul Road                    Perimeter Response Area   CREATE   0      0      0      1902    0        0           1902    C194     BECKETT, TIM                                            09/03/17 15:30:44   FIELD          -119.240291      40.8
                   CONTACT                                                                                                                                                                              RPT
                   PUBLIC                                                                                                                                         MARSOOBIAN,
BMAN172420   BLM             : CENTER CAMP 600                                        CREATE   0      0      0      3       0        0           3       B114                                           PUBLIC ASSIST     09/03/17 15:36:06   FIELD          0                0
                   CONTACT                                                                                                                                        JASON A
                   PUBLIC
BMAN172421   BLM             : 1000 L                       9 O'Clock Response Area   CREATE   0      0      0      11      0        0           11      B113     WOOLEY, JENNIFER                      PUBLIC ASSIST     09/03/17 15:51:28   FIELD          -119.21179       40.8
                   CONTACT
                   PUBLIC
BMAN172422   BLM             : 1100 THE MAN                                           CREATE   0      0      0      220     0        0           220     B115     KANIA, AARON                          VERBAL WARNING    09/03/17 15:53:21   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172423   BLM             : 300 Promenade                3 O'Clock Response Area   CREATE   0      0      0      13      0        0           13      B117     ROMERO, CLAYTON                       PUBLIC ASSIST     09/03/17 15:59:58   FIELD          -119.203441      40.8
                   CONTACT
                   PUBLIC                                                                                                                                                             RETHERFORD,
BMAN172424   BLM             HWY 34 MM 08                   3 O'clock Response Area   CREATE   39     183    349    878     144      310         839     P128     FONKEN, PETER                         PUBLIC ASSIST     09/03/17 16:18:04   DISPATCH       0                0
                   CONTACT                                                                                                                                                            HUNTER
                   PUBLIC                                                                                                                                         CARPENTER,
BMAN172425   BLM             : 730 L                        9 O'Clock Response Area   CREATE   0      0      0      8       0        0           8       K121                                           PUBLIC ASSIST     09/03/17 16:26:23   FIELD          -119.226715      40.8
                   CONTACT                                                                                                                                        MICHAEL
BMAN172426   BLM   ASSIST    @Airport                       Perimeter Response Area   CREATE   117                  205                          88                                   Dunkle, Jacalyn   CANCEL            09/03/17 16:29:11   911            -119.208586      40.8
                   PUBLIC
BMAN172427   BLM             : 645 D                        9 O'Clock Response Area   CREATE   0      1      1      7       1        1           7       B243     HARRISON, KEVIN                       PUBLIC ASSIST     09/03/17 16:33:52   FIELD          -119.2188        40.8
                   CONTACT
                   PUBLIC
BMAN172428   BLM             : 630 I                        9 O'Clock Response Area   CREATE   0      0      0      132     0        0           132     P128     FONKEN, PETER                         PUBLIC ASSIST     09/03/17 16:43:49   FIELD          -119.221785      40.8
                   CONTACT
                   TRAFFIC
BMAN172429   BLM             : 1000 L                       9 O'Clock Response Area   CREATE   0      0      0      9435    0        0           9435    B230     SONES, BRAD                           CITATION          09/03/17 16:46:37   FIELD          -119.21179       40.8
                   STOP
                   PUBLIC
BMAN172430   BLM             : 600 Es                       9 O'Clock Response Area   CREATE   0      0      0      238     0        0           238     B245     PURDY, KEVIN                          PUBLIC ASSIST     09/03/17 17:05:20   FIELD          -119.21211       40.8
                   CONTACT
                   PUBLIC
BMAN172431   BLM             : Ranger HQ                    3 O'Clock Response Area   CREATE   0      0      0      650     0        0           650     B127     MACHLER, FRANK                        PUBLIC ASSIST     09/03/17 17:41:50   FIELD          -119.211658      40.8
                   CONTACT
                   PUBLIC
BMAN172432   BLM             : JOC                          Perimeter Response Area   CREATE   0      1      1      2631    1        1           2631    B200     TITUS, AARON R                        PUBLIC ASSIST     09/03/17 17:43:24   FIELD          -119.23371       40.8
                   CONTACT
                   PUBLIC
BMAN172433   BLM             : .4 .5                                                  CREATE   0      0      0      1805    0        0           1805    P239     MOE, THEODORE                         NO ACTION         09/03/17 17:47:59   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172434   BLM             : 600 Es                       9 O'Clock Response Area   CREATE   0      0      0      11537   0        0           11537   C113     NICHOLSON, ADAM                       REPORT            09/03/17 17:53:01   FIELD          -119.21211       40.8
                   CONTACT
BMAN172437   BLM   ASSIST    @Ranger HQ                     3 O'clock Response Area   CREATE   438    552    885    5619    114      447         5181    C114     WAGNER, DARREN      Dunkle, Jacalyn   NO ACTION         09/03/17 17:53:50   911            -119.211658      40.8
                   PUBLIC
BMAN172435   BLM           : 830 G                          9 O'Clock Response Area   CREATE   0      0      0      638     0        0           638     B235     MARTIN, KODY                          CITATION          09/03/17 17:56:41   FIELD          -119.220267      40.8
                   CONTACT
                           @Point 1: Black Dodge Pickup,
BMAN172438   BLM   STOLEN                                   Perimeter Response Area   CREATE   183    884    1790   3121    701      1607        2938    C111     REED, GLENN         Dunkle, Jacalyn   REPORT            09/03/17 18:01:17   911            -119.235801      40.8
                           oss
                   PUBLIC
BMAN172439   BLM           : 630 H                          9 O'Clock Response Area   CREATE   0      0      0      6       0        0           6       I118     BARNES, DANIEL                        PUBLIC ASSIST     09/03/17 18:10:49   FIELD          -119.221036      40.8
                   CONTACT
                   PUBLIC
BMAN172440   BLM             : 500 I                        3 O'Clock Response Area   CREATE   0      0      0      6       0        0           6       I118     BARNES, DANIEL                        PUBLIC ASSIST     09/03/17 18:22:30   FIELD          -119.211168      40.8
                   CONTACT
                   PUBLIC
BMAN172441   BLM             : JOC                          Perimeter Response Area   CREATE   0      0      0      10      0        0           10      P128     FONKEN, PETER                         NO ACTION         09/03/17 18:23:16   FIELD          -119.23371       40.8
                   CONTACT
                   PUBLIC
BMAN172442   BLM             : 12 M                                                   CREATE   0      0      0      19      0        0           19      P128     FONKEN, PETER                         NO ACTION         09/03/17 18:27:10   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172443   BLM             : 830 G                        9 O'Clock Response Area   CREATE   0      0      0      1726    0        0           1726    B232     WATSON, JAMES                         CITATION          09/03/17 18:27:56   FIELD          -119.220267      40.8
                   CONTACT
                   PUBLIC
BMAN172444   BLM             : Ranger HQ                    3 O'Clock Response Area   CREATE   0      0      0      256     0        0           256     C124     FISHER, DOUG                          NO ACTION         09/03/17 18:30:38   FIELD          -119.211658      40.8
                   CONTACT
                   PUBLIC
BMAN172445   BLM             : 1.5                                                    CREATE   0      0      0      14      0        0           14      P128     FONKEN, PETER                         CITATION          09/03/17 18:56:14   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172446   BLM             : 1.5                                                    CREATE   0      0      0      15      0        0           15      P128     FONKEN, PETER                         CITATION          09/03/17 18:56:33   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172447   BLM             : LOST AND FOUND                                         CREATE   0      0      0      55      0        0           55      B235     MARTIN, KODY                          PUBLIC ASSIST     09/03/17 18:57:55   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172448   BLM             : 1.5                                                    CREATE   0      0      0      15      0        0           15      P128     FONKEN, PETER                         CITATION          09/03/17 19:04:08   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172449   BLM             @600 L                         9 O'Clock Response Area   CREATE   0      0      0      161     0        0           161     B116     GONZALEZ, RENE                                          09/03/17 19:05:21   FIELD          -119.220846      40.8
                   CONTACT
                   PUBLIC
BMAN172450   BLM             : 900 TEMPLE                                             CREATE   0      0      0      14      0        0           14      B115     KANIA, AARON                          PUBLIC ASSIST     09/03/17 19:11:22   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172451   BLM             : Ranger HQ                    3 O'Clock Response Area   CREATE   0      0      0      5595    0        0           5595    C114     WAGNER, DARREN                        NO ACTION         09/03/17 19:27:33   FIELD          -119.211658      40.8
                   CONTACT
BMAN172452   BLM   ASSIST    @Ranger HQ                     3 O'clock Response Area   CREATE   156    457           2001    301                  1845    B351     LIND, ROBERT R      Kel, Rae          CANCEL            09/03/17 19:38:00   911            -119.211658      40.8
                   PUBLIC
BMAN172453   BLM             : 430 Es                       3 O'Clock Response Area   CREATE   0      0      0      226     0        0           226     B127     MACHLER, FRANK                        VERBAL WARNING    09/03/17 19:43:16   FIELD          -119.206627      40.8
                   CONTACT
                   PUBLIC
BMAN172454   BLM             : 430 Es                       3 O'Clock Response Area   CREATE   0      0      0      1041    0        0           1041    B127     MACHLER, FRANK                        REPORT            09/03/17 19:52:55   FIELD          -119.206627      40.8
                   CONTACT
                   PUBLIC
BMAN172455   BLM             : Temple                       9 O'Clock Response Area   CREATE   0      0      0      9       0        0           9       C123     BATY, KEEGAN                          PUBLIC ASSIST     09/03/17 20:35:35   FIELD          -119.200267      40.8
                   CONTACT
                   PUBLIC                                                                                                                                         SULLIVAN,
BMAN172456   BLM             : Temple                       9 O'Clock Response Area   CREATE   0      0      0      4       0        0           4       B300                                           PUBLIC ASSIST     09/03/17 20:44:14   FIELD          -119.200267      40.8
                   CONTACT                                                                                                                                        DEBORAH
                   PUBLIC
BMAN172457   BLM             : 1000 L                       9 O'Clock Response Area   CREATE   0      0      0      175     0        0           175     B122     ENTRICAN, DARREN                      PUBLIC ASSIST     09/03/17 20:48:51   FIELD          -119.21179       40.8
                   CONTACT
                   PUBLIC
BMAN172458   BLM             AIRPORT 4                                                CREATE   0      0      0      1490    0        0           1490    P239     MOE, THEODORE                         CITATION          09/03/17 20:49:03   FIELD          0                0
                   CONTACT
                   TRAFFIC
BMAN172459   BLM             : 915 L                        9 O'Clock Response Area   CREATE   0      0      0      173     0        0           173     CHIEF2   MCGRATH, KEITH                        VERBAL WARNING    09/03/17 20:51:05   FIELD          -119.21883       40.8
                   STOP


                                                                                                                                                                                                                                                         ER00113
                                                                              Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 297 of 499
                                                                                                                                  eventSummary

                   INVESTIG
BMAN172460   BLM              @Ranger HQ                   3 O'clock Response Area    CREATE   149   1030   1410   3124    881       1261        2975    B243   HARRISON, KEVIN     Kel, Rae           REPORT           09/03/17 20:52:27   911            -119.211658      40.8
                   ATION
                   TRAFFIC                                                                                                                                      LASHER, NICHOLAS
BMAN172461   BLM              : 900 K                      9 O'Clock Response Area    CREATE   0     0      0      540     0         0           540     B356                                          VERBAL WARNING   09/03/17 21:02:18   FIELD          -119.220198      40.8
                   STOP                                                                                                                                         S
                   PUBLIC
BMAN172462   BLM              : 845 K                      9 O'Clock Response Area    CREATE   0     0      0      5       0         0           5       B236   SAWTELL, PETER                         PUBLIC ASSIST    09/03/17 21:05:48   FIELD          -119.221859      40.8
                   CONTACT
                   TRAFFIC
BMAN172463   BLM              : 900 Plaza                  9 O'Clock Response Area    CREATE   0     0      0      104     0         0           104     B366   MEUTH, GREGORY                         VERBAL WARNING   09/03/17 21:06:27   FIELD          -119.214757      40.8
                   ACCIDEN
                   STOP
BMAN172464   BLM   T          @Gate Road                   3 O'clock Response Area    CREATE   63    716    1260   1793    653       1197        1730    B361   ZOHOVETZ, PAUL      GORE, MATT         NO ACTION        09/03/17 21:09:11   DISPATCH       -119.252726      40.8
                   INVESTIG
                   TRAFFIC
                   ATION
BMAN172465   BLM              : 900 L                      9 O'Clock Response Area    CREATE   0     0      0      248     0         0           248     C123   BATY, KEEGAN                           VERBAL WARNING   09/03/17 21:23:47   FIELD          -119.220809      40.8
                   STOP
                   INVESTIG
BMAN172466   BLM              @3 Mile Access               3 O'clock Response Area    CREATE   112   545           755     433                   643     P368   HOWELL, THOMAS      GORE, MATT         NO ACTION        09/03/17 21:25:39   FIELD          -119.35079       40.7
                   ATION
BMAN172467   BLM   ASSIST     MM10                         9 O'clock Response Area    CREATE   63    403           737     340                   674     B361   BOYER, DANIEL       GORE, MATT         NO ACTION        09/03/17 21:34:41   FIELD          0                0
                   TRAFFIC                                                                                                                                                                             VERBAL WARNING
BMAN172468   BLM              : 730 B                      9 O'Clock Response Area    CREATE   0     0      0      749     0         0           749     C123   BATY, KEEGAN                                            09/03/17 21:37:09   FIELD          -119.218068      40.8
                   STOP                                                                                                                                                                                RPT
                   TRAFFIC
BMAN172469   BLM              : 715 L                      9 O'Clock Response Area    CREATE   0     0      0      5706    0         0           5706    B366   MEUTH, GREGORY                         ARREST           09/03/17 21:50:56   FIELD          -119.226547      40.8
                   STOP
                   ASSIST-
BMAN172470   BLM              : Playa Info                 3 O'Clock Response Area    CREATE   0     0      0      6635    0         0           6635    PIO    HENDRIX, KYLE                          NO ACTION        09/03/17 21:52:09   FIELD          -119.212976      40.8
                   NLE
                   TRAFFIC                                                                                                                                      LASHER, NICHOLAS
BMAN172471   BLM              : 500 L                      3 O'Clock Response Area    CREATE   0     0      0      338     0         0           338     B356                                          VERBAL WARNING   09/03/17 22:12:40   FIELD          -119.211844      40.8
                   STOP                                                                                                                                         S
                   TRAFFIC
BMAN172472   BLM              : 815 L                      9 O'Clock Response Area    CREATE   0     0      0      210     0         0           210     B365   AZAR, JONATHAN J.                      VERBAL WARNING   09/03/17 22:20:57   FIELD          -119.225176      40.8
                   STOP
                   PUBLIC                                                                                                                                       LASHER, NICHOLAS
BMAN172473   BLM              : 300 MAN                                               CREATE   0     0      0      1757    0         0           1757    B356                                          NO ACTION        09/03/17 22:46:23   FIELD          0                0
                   CONTACT                                                                                                                                      S
BMAN172474   BLM   ASSAULT : Nearest: @510 A               3 O'clock Response Area    CREATE   83    145    1161   1794    62        1078        1711    I406   CANAAN, IAN J       Gardner, Jason     NO ACTION        09/03/17 23:01:14   911            -119.210116765   40.8
                   TRAFFIC
BMAN172475   BLM              : Temple                     9 O'Clock Response Area    CREATE   0     0      0      216     0         0           216     B236   SAWTELL, PETER                         VERBAL WARNING   09/03/17 23:08:12   FIELD          -119.200267      40.8
                   STOP
                   PUBLIC                                                                                                                                       CUNNINGHAM,
BMAN172476   BLM              : JOC                        Perimeter Response Area    CREATE   0     0      0      8       0         0           8       B364                                          PUBLIC ASSIST    09/03/17 23:08:52   FIELD          -119.23371       40.8
                   CONTACT                                                                                                                                      STEVE
                   PUBLIC
BMAN172477   BLM              : Temple                     9 O'Clock Response Area    CREATE   0     0      0      1863    0         0           1863    B236   SAWTELL, PETER                         LE ASSIST        09/03/17 23:12:29   FIELD          -119.200267      40.8
                   CONTACT
                   PUBLIC                                  Outside Event Response
BMAN172478   BLM              : 3 Mile Access                                         CREATE   0     0      0      64      0         0           64      511    CARTER, DOUG                           CANCEL           09/03/17 23:15:10   FIELD          -119.35079       40.7
                   CONTACT                                 Area
                   MISSING
BMAN172479   BLM              : Ranger HQ                  3 O'Clock Response Area    CREATE   0     0      0      3470    0         0           3470    C114   WAGNER, DARREN                         REPORT           09/03/17 23:24:26   FIELD          -119.211658      40.8
                   PERSON
                   PUBLIC
BMAN172480   BLM              : 200 G                      3 O'Clock Response Area    CREATE   0     0      0      650     0         0           650     B236   SAWTELL, PETER                         PUBLIC ASSIST    09/03/17 23:49:18   FIELD          -119.191381      40.8
                   CONTACT
                   PUBLIC
BMAN172481   BLM              : robo hear                                             CREATE   0     0      0      261     0         0           261     B236   SAWTELL, PETER                         NO ACTION        09/04/17 01:07:47   FIELD          0                0
                   CONTACT

                   PUBLIC                                                                                                                                       MCDONALD,
BMAN172482   BLM              : robo heart                                            CREATE   0     0      0      11      0         0           11      B237                                          PUBLIC ASSIST    09/04/17 01:07:59   FIELD          0                0
                   CONTACT                                                                                                                                      MATTHEW
                   TRAFFIC
BMAN172483   BLM              : 415 L                      3 O'Clock Response Area    CREATE   0     0      0      17639   0         0           17639   B353   CULVER, STEVON                         NO ACTION        09/04/17 01:12:20   FIELD          -119.204021      40.8
                   STOP
                   TRAFFIC
BMAN172484   BLM              : 415 L                      3 O'Clock Response Area    CREATE   0     0      0      17656   0         0           17656   B353   CULVER, STEVON                         NO ACTION        09/04/17 01:12:33   FIELD          -119.204021      40.8
                   STOP
                   TRAFFIC
BMAN172485   BLM              : 415 L                      3 O'Clock Response Area    CREATE   0     0      0      382     0         0           382     B353   CULVER, STEVON                         VERBAL WARNING   09/04/17 01:12:45   FIELD          -119.204021      40.8
                   STOP
                   TRESPAS
BMAN172486   BLM              @Point 1                     Perimeter Response Area    CREATE   201   297    718    2549    96        517         2348    P368   HOWELL, THOMAS      Gardner, Jason     VERBAL WARNING   09/04/17 01:55:52   911            -119.235801      40.8
                   S
                   TRAFFIC                                                                                                                                      LASHER, NICHOLAS
BMAN172487   BLM              : Gate Road                  Gate Road Response Area    CREATE   0     0      0      1936    0         0           1936    B356                                          REPORT           09/04/17 02:59:25   FIELD          -119.252726      40.8
                   STOP                                                                                                                                         S
BMAN172488   BLM   ASSAULT @245 E:                         3 O'clock Response Area    CREATE   88    136    379    4616    48        291         4528    B361   BOYER, DANIEL       Bremner, Cam       LE ASSIST        09/04/17 03:02:48   911            -119.195482      40.8
                   TRAFFIC                                                                                                                                      LASHER, NICHOLAS
BMAN172489   BLM              : Gate Road                  Gate Road Response Area    CREATE   0     0      0      254     0         0           254     B356                                          VERBAL WARNING   09/04/17 03:34:30   FIELD          -119.252726      40.8
                   STOP                                                                                                                                         S
                   TRAFFIC                                                                                                                                                                             VERBAL WARNING
BMAN172490   BLM              : Greeters                   9 O'Clock Response Area    CREATE   0     0      0      1945    0         0           1945    C123   BATY, KEEGAN                                            09/04/17 03:43:13   FIELD          -119.223441      40.8
                   STOP                                                                                                                                                                                RPT
                   TRAFFIC                                                                                                                                      LASHER, NICHOLAS
BMAN172491   BLM              : Gate Road                  Gate Road Response Area    CREATE   0     0      0      382     0         0           382     B356                                          VERBAL WARNING   09/04/17 03:48:02   FIELD          -119.252726      40.8
                   STOP                                                                                                                                         S
                   TRAFFIC                                                                                                                                      LASHER, NICHOLAS
BMAN172492   BLM              : Gate Road                  Gate Road Response Area    CREATE   0     0      0      4735    0         0           4735    B356                                          REPORT           09/04/17 03:58:53   FIELD          -119.252726      40.8
                   STOP                                                                                                                                         S
BMAN172493   BLM   ASSIST     : Nearest: @205 Es           3 O'clock Response Area    CREATE   96    149    797    926     53        701         830     B365   AZAR, JONATHAN J.   Gardner, Jason     NO ACTION        09/04/17 04:20:02   911            -119.197751557   40.8
                   TRAFFIC
BMAN172494   BLM              : GREETER GATE                                          CREATE   0     0      0      496     0         0           496     C123   BATY, KEEGAN                           VERBAL WARNING   09/04/17 04:24:07   FIELD          0                0
                   STOP
                   PUBLIC
BMAN172495   BLM              : 245 D                      3 O'Clock Response Area    CREATE   0     0      0      913     0         0           913     C115   BOYER, DANIEL                          PUBLIC ASSIST    09/04/17 04:25:36   FIELD          -119.196167      40.8
                   CONTACT
                   TRAFFIC
BMAN172496   BLM              : 600 PLAZA                                             CREATE   0     0      0      352     0         0           352     K362   ESTRADA, MICHELE                       VERBAL WARNING   09/04/17 04:27:10   FIELD          0                0
                   STOP
                   TRAFFIC
BMAN172497   BLM              : Greeters                   9 O'Clock Response Area    CREATE   0     0      0      187     0         0           187     C123   BATY, KEEGAN                           VERBAL WARNING   09/04/17 04:34:53   FIELD          -119.223441      40.8
                   STOP
                   TRAFFIC
BMAN172498   BLM              : Gate Road                  Gate Road Response Area    CREATE   0     0      0      303     0         0           303     C123   BATY, KEEGAN                           VERBAL WARNING   09/04/17 04:41:35   FIELD          -119.252726      40.8
                   STOP
                   TRAFFIC
BMAN172499   BLM              : Gate Road                  Gate Road Response Area    CREATE   0     0      0      255     0         0           255     C123   BATY, KEEGAN                           VERBAL WARNING   09/04/17 04:58:59   FIELD          -119.252726      40.8
                   STOP
                   PUBLIC                                                                                                                                       SULLIVAN,
BMAN172500   BLM              : JOC                        Perimeter Response Area    CREATE   0     0      0      55      0         0           55      B300                                          PUBLIC ASSIST    09/04/17 05:03:08   FIELD          -119.23371       40.8
                   CONTACT                                                                                                                                      DEBORAH
                   TRAFFIC
BMAN172501   BLM              : Gate Road MM 1             Gate Road Response Area    CREATE   0     0      0      129     0         0           129     C123   BATY, KEEGAN                           VERBAL WARNING   09/04/17 05:09:09   FIELD          -119.25799       40.7
                   STOP
                   PUBLIC
BMAN172502   BLM              : 930 J                      9 O'Clock Response Area    CREATE   0     0      0      784     0         0           784     I405   APLEY, PATRICK                         NO ACTION        09/04/17 05:14:10   FIELD          -119.215778      40.8
                   CONTACT
                   TRAFFIC
BMAN172503   BLM              : Greeters                   9 O'Clock Response Area    CREATE   0     0      0      245     0         0           245     C123   BATY, KEEGAN                           VERBAL WARNING   09/04/17 05:14:52   FIELD          -119.223441      40.8
                   STOP
                   TRAFFIC
BMAN172504   BLM              : Greeters                   9 O'Clock Response Area    CREATE   0     0      0      1674    0         0           1674    C123   BATY, KEEGAN                           CITATION         09/04/17 05:50:05   FIELD          -119.223441      40.8
                   STOP
                   MISSING
BMAN172505   BLM              @JOC                         Perimeter Response Area    CREATE   377                 2481                          2104                               DUNN, NORENE       CANCEL           09/04/17 07:34:55   DISPATCH       -119.23371       40.8
                   PERSON
                   MISSING
BMAN172506   BLM              @JOC                         Perimeter Response Area    CREATE   248   9623   9623   10675   9375      9375        10427   C124   FISHER, DOUG        DUNN, NORENE       NO ACTION        09/04/17 08:17:53   DISPATCH       -119.23371       40.8
                   PERSON
                   PUBLIC
BMAN172507   BLM              : Center Camp                9 O'Clock Response Area    CREATE   0     0      0      12      0         0           12      B110   LLOYD, RICHARD                         PUBLIC ASSIST    09/04/17 08:29:08   FIELD          -119.214029      40.8
                   CONTACT
                   PUBLIC
BMAN172508   BLM              Lost and Found                                          CREATE   0     0      0      36      0         0           36      B110   LLOYD, RICHARD                         PUBLIC ASSIST    09/04/17 08:29:31   FIELD          0                0
                   CONTACT
                   TRANSPO                                                                                                                                      MARSOOBIAN,
BMAN172509   BLM              : Roboheart                                             CREATE   0     0      0      2201    0         0           2201    B114                                                           09/04/17 08:37:09   FIELD          0                0
                   RT                                                                                                                                           JASON A
                   PUBLIC
BMAN172510   BLM              @Ranger HQ                   3 O'clock Response Area    CREATE   90    170    343    956     80        253         866     C134   ROGERS, JOHN        Richard, Crystal   PUBLIC ASSIST    09/04/17 08:49:16   911            -119.211658      40.8
                   CONTACT
                   PUBLIC
BMAN172511   BLM              : 820 L                      9 O'Clock Response Area    CREATE   0     0      0      1704    0         0           1704    B110   LLOYD, RICHARD                         CITATION         09/04/17 09:11:27   FIELD          -119.224821      40.8
                   CONTACT
BMAN172513   BLM   STOLEN     @Tokyo                       9 O'Clock Response Area    CREATE   163   321    1112   2550    158       949         2387    C134   ROBINSON, DONNA Richard, Crystal       REPORT           09/04/17 09:13:36   911            -119.215563      40.8
                   PUBLIC                                                                                                                                       MARSOOBIAN,
BMAN172512   BLM           : 200 H                         3 O'Clock Response Area    CREATE   0     0      0      9       0         0           9       B114                                          PUBLIC ASSIST    09/04/17 09:13:58   FIELD          -119.190547      40.8
                   CONTACT                                                                                                                                      JASON A
BMAN172514   BLM   STOLEN     @Ranger HQ                   3 O'clock Response Area    CREATE   79    186    710    84992   107       631         84913   K121   ENZO, K9            Richard, Crystal   CANCEL           09/04/17 09:27:21   911            -119.211658      40.8
                                                                                                                                                                MARSOOBIAN,         MAGNUSON,
BMAN172515   BLM   STOLEN     @The Man: 900                9 O'Clock Response Area    CREATE   72    133    548    558     61        476         486     B114                                          VERBAL WARNING   09/04/17 09:36:10   DISPATCH       -119.206614      40.8
                                                                                                                                                                JASON A             ROXANNE
BMAN172516   BLM   ASSAULT @300 F                          3 O'Clock Response Area    CREATE   82    233    508    24712   151       426         24630   K121   ENZO, K9            Richard, Crystal   LE ASSIST        09/04/17 10:17:51   911            -119.196086      40.8
                   PUBLIC                                                                                                                                       MARSOOBIAN,
BMAN172517   BLM           : 900 F                         9 O'Clock Response Area    CREATE   0     0      0      9       0         0           9       B114                                          PUBLIC ASSIST    09/04/17 10:21:09   FIELD          -119.217145      40.8
                   CONTACT                                                                                                                                      JASON A
BMAN172518   BLM   ASSAULT @420 L                          3 O'clock Response Area    CREATE   72    651    1196   4240    579       1124        4168    C124   FISHER, DOUG        Richard, Crystal   NO ACTION        09/04/17 11:05:07   911            -119.204893      40.8

BMAN172520   BLM   ASSAULT @530 Es : ART CAR CAMP          3 O'Clock Response Area    CREATE   404   477    619    5314    73        215         4910    C151   GONZALEZ AVILA,     Richard, Crystal                    09/04/17 11:31:42   911            -119.211127      40.8
                                                                                                                                                                ADRIAN
BMAN172519   BLM   STOLEN     @615 J                       9 O'clock Response Area    CREATE   114   850    1237   2269    736       1123        2155    C124   FISHER, DOUG        Richard, Crystal   REPORT           09/04/17 11:34:32   DISPATCH       -119.221202      40.8
                   TRAFFIC
BMAN172521   BLM              : HWY 34 MM 7.5                                         CREATE   0     0      0      725     0         0           725     500    YOUNG, JON                             CITATION         09/04/17 11:48:09   FIELD          0                0
                   STOP
                   TRAFFIC
BMAN172522   BLM              : JOC : 12 MILE GATE ROAD    Perimeter Response Area    CREATE   0     0      0      808     0         0           808     B110   LLOYD, RICHARD                         VERBAL WARNING   09/04/17 12:10:06   FIELD          -119.23371       40.8
                   STOP
BMAN172523   BLM   ASSIST   @12 Mile Access                Perimeter Response Area    CREATE   87                  761                           674                                Richard, Crystal   NO ACTION        09/04/17 12:19:35   911            -119.263931      40.8
                   ACCIDEN
BMAN172524   BLM   T        @Gravel T                      Gate Road Response Area    CREATE   128   262    420    1947    134       292         1819    K238   ALBRIGHT, CALVIN    Richard, Crystal   REPORT           09/04/17 12:32:36   911            -119.274783      40.8
                   INVESTIG
                   ATION
BMAN172525   BLM   STOLEN @Tokyo :900 C                    9 O'clock Response Area    CREATE   100   247    953    1556    147       853         1456    C134   ROGERS, JOHN        Richard, Crystal   REPORT           09/04/17 12:54:18   911            -119.215563      40.8
                   PUBLIC
BMAN172526   BLM              : 8 Mile Access              Gate Road Response Area    CREATE   0     0      0      11      0         0           11      B110   LLOYD, RICHARD                         PUBLIC ASSIST    09/04/17 13:09:20   FIELD          -119.277871      40.8
                   ACCIDEN
                   CONTACT
                   T          @Gate Road: end of gate road,
BMAN172527   BLM                                            Gate Road Response Area   CREATE   193   237    2186   2955    44        1993        2762    B114   MITCHELL, EARL      Richard, Crystal   PUBLIC ASSIST    09/04/17 13:25:48   911            -119.252726      40.8
                   INVESTIG   start of 34
                   PUBLIC
                   ATION                                                                                                                                        MARSOOBIAN,
BMAN172528   BLM              : GATE ROAD MM4                                         CREATE   0     0      0      1128    0         0           1128    B114                                          PUBLIC ASSIST    09/04/17 13:39:11   FIELD          0                0
                   CONTACT                                                                                                                                      JASON A
                   PUBLIC                                                                                                                                       JOHNSON,
BMAN172529   BLM              : 815 H                      9 O'Clock Response Area    CREATE   0     0      0      7       0         0           7       B234                                          PUBLIC ASSIST    09/04/17 14:33:19   FIELD          -119.22198       40.8
                   CONTACT                                                                                                                                      GREGORY L
                   PUBLIC
BMAN172530   BLM              @800 A                       9 O'Clock Response Area    CREATE   0     0      0      1325    0         0           1325    B110   LLOYD, RICHARD                         REPORT           09/04/17 14:59:40   FIELD          -119.216839      40.8
                   CONTACT
                   TRESPAS                                                                                                                                                          RETHERFORD,
BMAN172531   BLM              highway 34 flygiser          3 O'clock Response Area    CREATE   33    38     2665   2678    5         2632        2645    C134   ROGERS, JOHN                                            09/04/17 15:06:41   DISPATCH       0                0
                   S                                                                                                                                                                HUNTER
BMAN172532   BLM   MEDICAL @Rampart                        3 O'clock Response Area    CREATE   59                  282                           223                                Dibrell, Sam       CANCEL           09/04/17 15:07:38   Ops2           -119.210439      40.8
                   TRESPAS                                                                                                                                      JOHNSON,
BMAN172533   BLM           @Ranger HQ                      3 O'clock Response Area    CREATE   204   260    788    3508    56        584         3304    B234                       Harris, Meggin     LE ASSIST        09/04/17 16:16:03   911            -119.211658      40.8
                   S                                                                                                                                            GREGORY L
BMAN172534   BLM   STOLEN     @430 B : camp ohm-skillet    3 O'clock Response Area    CREATE   488   681    1256   2995    193       768         2507    C199   ROBINSON, DONNA Harris, Meggin         NO ACTION        09/04/17 16:56:53   911            -119.20663       40.8
                                                                                                                                                                MARSOOBIAN,
BMAN172535   BLM   STOLEN     @250 L :shot to hell         3 O'clock Response Area    CREATE   225   330    1749   2503    105       1524        2278    B114                       Harris, Meggin     NO ACTION        09/04/17 17:40:38   911            -119.191238      40.8
                                                                                                                                                                JASON A
                   PUBLIC                                                                                                                                       SULLIVAN,
BMAN172536   BLM           : 815 I                         9 O'Clock Response Area    CREATE   0     0      0      238     0         0           238     B300                                          PUBLIC ASSIST    09/04/17 18:45:27   FIELD          -119.222779      40.8
                   CONTACT                                                                                                                                      DEBORAH
                   PUBLIC                                                                                                                                       SULLIVAN,
BMAN172537   BLM           : 815 I                         9 O'Clock Response Area    CREATE   0     0      0      5       0         0           5       B300                                          PUBLIC ASSIST    09/04/17 18:49:32   FIELD          -119.222779      40.8
                   CONTACT                                                                                                                                      DEBORAH
                   PUBLIC                                                                                                                                       SULLIVAN,
BMAN172538   BLM           : 815 I                         9 O'Clock Response Area    CREATE   0     0      0      11      0         0           11      B300                                          PUBLIC ASSIST    09/04/17 18:49:47   FIELD          -119.222779      40.8
                   CONTACT                                                                                                                                      DEBORAH
BMAN172539   BLM   HAZMAT     : 845 L RED MOON             9 O'Clock Response Area    CREATE   0     0      0      8424    0         0           8424    B361   ZOHOVETZ, PAUL                         CITATION         09/04/17 18:50:52   FIELD          -119.222546      40.8

BMAN172540   BLM   STOLEN     @700 Es : Ice Pirate         9 O'clock Response Area    CREATE   104   456    1183   4778    352       1079        4674    C113   NICHOLSON, ADAM     Harris, Meggin     REPORT           09/04/17 18:58:18   911            -119.215315      40.8


                                                                                                                                                                                                                                                       ER00114
                                                                                Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 298 of 499
                                                                                                                                   eventSummary
                   ACCIDEN
BMAN172541   BLM   T        @530 K                           3 O'clock Response Area   COPY     390     59    328    12934   59       328         12934   B361   ZOHOVETZ, PAUL     Schultz, David    REPORT           09/04/17 19:52:25   911            -119.216253      40.8
                   INVESTIG
                   PUBLIC
                   ATION
BMAN172542   BLM            @245 L                           3 O'clock Response Area   CREATE   26      247   654    2588    221      628         2562    K352   PARR, RYAN         STAMP, AMANDA     NO ACTION        09/04/17 20:39:53   DISPATCH       -119.190688      40.8
                   CONTACT
BMAN172543   BLM   HAZMAT     @815 E : heebee geebee camp 9 O'clock Response Area      CREATE   241     596   1197   2411    355      956         2170    B233   JOHNSON, TAMSEN    Harris, Meggin    LE ASSIST        09/04/17 21:21:45   OTHER          -119.219586      40.8
                   MISSING
BMAN172544   BLM              : 300 A                        3 O'Clock Response Area   CREATE   0       0     0      42056   0        0           42056   C114   WAGNER, DARREN                       NO ACTION        09/04/17 22:31:47   FIELD          -119.199137      40.8
                   PERSON
                   TRAFFIC                                                                                                                                       SULLIVAN,
BMAN172545   BLM              : The Man                      9 O'Clock Response Area   CREATE   0       0     0      19      0        0           19      B300                                        VERBAL WARNING   09/04/17 23:25:25   FIELD          -119.206614      40.8
                   STOP                                                                                                                                          DEBORAH
BMAN172546   BLM   ASSIST     @700 Es:ice pirates            9 O'Clock Response Area   COPY     10365   174   305    6990    174      305         6990    K352   PARR, RYAN         Harris, Meggin    PUBLIC ASSIST    09/04/17 23:34:59   911            -119.215315      40.8

                   TRESPAS
BMAN172547   BLM           @Rampart                          9 O'clock Response Area   CREATE   52      66           2326    14                   2274    C125   TOLLE, JOHN        GORE, MATT                         09/05/17 01:29:52   DISPATCH       -119.210439      40.8
                   S
                                                                                                                                                                 COOMBS,
BMAN172548   BLM   ASSAULT @430 F                            3 O'clock Response Area   CREATE   50      88    527    1222    38       477         1172    C197                      Gardner, Jason    NO ACTION        09/05/17 02:11:41   911            -119.206635      40.8
                                                                                                                                                                 BRANDON
                   PUBLIC                                                                                                                                        STEAVENS,
BMAN172549   BLM              : 530 & L                                                CREATE   0       0     0      31      0        0           31      B223                                        PUBLIC ASSIST    09/05/17 02:34:14   FIELD          0                0
                   CONTACT                                                                                                                                       TAUREAN R
                   TRESPAS
BMAN172550   BLM              @Ranger HQ                     3 O'clock Response Area   CREATE   107     188   511    1005    81       404         898     C113   NICHOLSON, ADAM    Morey, Mark       REPORT           09/05/17 03:45:09   911            -119.211658      40.8
                   S
                   TRAFFIC
BMAN172551   BLM              : 700 G                        9 O'Clock Response Area   CREATE   0       0     0      556     0        0           556     K352   PARR, RYAN                           VERBAL WARNING   09/05/17 04:40:30   FIELD          -119.221858      40.8
                   STOP
                   PUBLIC
BMAN172552   BLM              : 700 I                        9 O'Clock Response Area   CREATE   0       0     0      19      0        0           19      K352   PARR, RYAN                           PUBLIC ASSIST    09/05/17 05:59:46   FIELD          -119.223529      40.8
                   CONTACT
                   PUBLIC
BMAN172553   BLM              : 430 F                        3 O'Clock Response Area   CREATE   0       0     0      147     0        0           147     B110   LLOYD, RICHARD                       PUBLIC ASSIST    09/05/17 08:05:36   FIELD          -119.206635      40.8
                   CONTACT
                   PUBLIC
BMAN172554   BLM              : Center Camp                  9 O'Clock Response Area   CREATE   0       0     0      197     0        0           197     B110   LLOYD, RICHARD                       PUBLIC ASSIST    09/05/17 08:16:58   FIELD          -119.214029      40.8
                   CONTACT
                   PUBLIC                                                                                                                                        CARPENTER,
BMAN172555   BLM              : 345 I                        3 O'Clock Response Area   CREATE   0       0     0      337     0        0           337     K121                                        PUBLIC ASSIST    09/05/17 08:40:13   FIELD          -119.199939      40.8
                   CONTACT                                                                                                                                       MICHAEL
                   PUBLIC
BMAN172556   BLM              : 200 Es                       3 O'Clock Response Area   CREATE   0       0     0      14      0        0           14      B110   LLOYD, RICHARD                       PUBLIC ASSIST    09/05/17 08:44:13   FIELD          -119.197919      40.8
                   CONTACT
                   PUBLIC
BMAN172557   BLM              : JOC                          Perimeter Response Area   CREATE   0       0     0      11      0        0           11      B110   LLOYD, RICHARD                       PUBLIC ASSIST    09/05/17 09:08:17   FIELD          -119.23371       40.8
                   CONTACT
                   PUBLIC
BMAN172558   BLM              : 300 D                        3 O'Clock Response Area   CREATE   0       0     0      46      0        0           46      B110   LLOYD, RICHARD                       PUBLIC ASSIST    09/05/17 09:42:52   FIELD          -119.197306      40.8
                   CONTACT
                   PATROL                                    Outside Event Response
BMAN172559   BLM              : Trego Hot Springs                                      CREATE   0       0     0      59      0        0           59      B110   LLOYD, RICHARD                       PUBLIC ASSIST    09/05/17 09:54:48   FIELD          -119.116494      40.8
                   CHECK                                     Area
                   PUBLIC
BMAN172560   BLM              : 345 H                        3 O'Clock Response Area   CREATE   0       0     0      1705    0        0           1705    B110   LLOYD, RICHARD                       PUBLIC ASSIST    09/05/17 10:00:27   FIELD          -119.200269      40.8
                   CONTACT
                   PUBLIC                                                                                                                                                                             VERBAL WARNING
BMAN172561   BLM              : 545 I                        3 O'Clock Response Area   CREATE   0       0     0      304     0        0           304     B110   LLOYD, RICHARD                                        09/05/17 10:04:26   FIELD          -119.217289      40.8
                   CONTACT                                                                                                                                                                            RPT
                   PUBLIC
BMAN172562   BLM              : 800 A                        9 O'Clock Response Area   CREATE   0       0     0      229     0        0           229     B110   LLOYD, RICHARD                       NO ACTION        09/05/17 10:24:07   FIELD          -119.216839      40.8
                   CONTACT
                   TRAFFIC                                                                                                                                       CARPENTER,
BMAN172563   BLM              : 730 L                        9 O'Clock Response Area   CREATE   0       0     0      52      0        0           52      K121                                        NO ACTION        09/05/17 10:51:07   FIELD          -119.226715      40.8
                   STOP                                                                                                                                          MICHAEL
                                                                                                                                                                 CARPENTER,
BMAN172564   BLM   ASSIST     @D Lot: along flag line        Gate Road Response Area   CREATE   347     412   792    1227    65       445         880     K121                      Schultz, David    NO ACTION        09/05/17 12:20:33   911            -119.238644      40.8
                                                                                                                                                                 MICHAEL
                              : Nearest: @12 1200T: flower
BMAN172565   BLM   MEDICAL                                   3 O'Clock Response Area   COPY     3079                 120                          120                               Schultz, Angela                    09/05/17 13:24:44   Ops1           -119.197107797   40.8
                              tower
BMAN172566   BLM   MEDICAL    @530 K                         3 O'clock Response Area   CREATE   37      154   825    2632    117      788         2595    K238   ALBRIGHT, CALVIN   Schultz, Angela   NO ACTION        09/05/17 16:20:49   Ops1           -119.216253      40.8
                   ACCIDEN
BMAN172567   BLM   T          : Gate Road                    Gate Road Response Area   CREATE   0       0     0      136     0        0           136     B110   LLOYD, RICHARD                       LE ASSIST        09/05/17 17:21:57   FIELD          -119.252726      40.8
                   INVESTIG
                   PUBLIC
                   ATION
BMAN172568   BLM              : 3M                                                     CREATE   0       0     0      95      0        0           95      B361   ZOHOVETZ, PAUL                       PUBLIC ASSIST    09/05/17 18:10:20   FIELD          0                0
                   CONTACT
                   PUBLIC
BMAN172569   BLM              : 1000 B                       9 O'Clock Response Area   CREATE   0       0     0      4       0        0           4       B233   JOHNSON, TAMSEN                      NO ACTION        09/05/17 20:20:49   FIELD          -119.209563      40.8
                   CONTACT
                   PUBLIC
BMAN172570   BLM              : 830 G                        9 O'Clock Response Area   CREATE   0       0     0      6       0        0           6       B110   LLOYD, RICHARD                       NO ACTION        09/06/17 07:35:32   FIELD          -119.220267      40.8
                   CONTACT
                   PUBLIC
BMAN172571   BLM              : 530 J                        3 O'Clock Response Area   CREATE   0       0     0      498     0        0           498     K238   ALBRIGHT, CALVIN                     NO ACTION        09/06/17 07:44:24   FIELD          -119.21582       40.8
                   CONTACT
                   PUBLIC
BMAN172572   BLM              : Gate Road                    Gate Road Response Area   CREATE   0       0     0      28      0        0           28      B110   LLOYD, RICHARD                       NO ACTION        09/06/17 08:06:48   FIELD          -119.252726      40.8
                   CONTACT
                   PUBLIC                                                                                                                                        MARSOOBIAN,
BMAN172573   BLM              : Center Camp                  9 O'Clock Response Area   CREATE   0       1     1      114     1        1           114     B114                                        PUBLIC ASSIST    09/06/17 09:23:26   FIELD          -119.214029      40.8
                   CONTACT                                                                                                                                       JASON A
                   PUBLIC
BMAN172574   BLM              : 530 K                        3 O'Clock Response Area   CREATE   0       0     0      551     0        0           551     B110   LLOYD, RICHARD                       NO ACTION        09/06/17 11:44:19   FIELD          -119.216253      40.8
                   CONTACT
                   PUBLIC
BMAN172575   BLM              : Point 3                      Perimeter Response Area   CREATE   0       0     0      16      0        0           16      B110   LLOYD, RICHARD                       NO ACTION        09/06/17 12:12:06   FIELD          -119.185771      40.8
                   CONTACT

                   PUBLIC
BMAN172576   BLM           : 530 K                           3 O'Clock Response Area   CREATE   0       0     0      756     0        0           756     B110   LLOYD, RICHARD                       TRANSFER         09/06/17 12:23:43   FIELD          -119.216253      40.8
                   CONTACT




                                                                                                                                                                                                                                                      ER00115
                                                                                                                 Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 299 of 499
                                                                                                                                                                                                                                                                                   EventSummary

                                                                              Agency Create   Answer To Agency                     Answer To Dispatch                                                                        Agency Event To   Agency Event To   Agency Event To                                                                                           Response Time (w/   Response Time w/                                                                                                                                                 date to
Event ID      BLM   Event Type       Location            Zone                                                    time in pending                        response time   Answer To Onscene   onscene time   Answer To Close                                                         Time in Pending (min) Response Time (min) Pending (w/ logic)   Pending w/ super logic                                          On Scene time (Min)   Primary Unit   Disposition       date / time      Create date   create time   Event Source   X              Y                          event days
                                                                              Method          Event                                Unit                                                                                      Dispatch Unit     Onscene           Close                                                                                                     logic)              super logic                                                                                                                                                      integer
                                                         Perimeter
BMAN1800001   BLM   TRAFFIC STOP     GATE ROAD MM 1.5
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   926            926               0                 0                 926               0.0                  0.0                                                                                                       15.4                  P127           VERBAL WARNING    08/21/18 08:40   8/21/2018     08:40:41 AM   FIELD          -119.253236    40.759756             21           -4
                                                         Perimeter
BMAN1800002   BLM   TRAFFIC STOP     @Gate Actual
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   53955          53955             0                 0                 53955             0.0                  0.0                                                                                                       899.3                 P127           VERBAL WARNING    08/21/18 09:08   8/21/2018     09:08:35 AM   FIELD          -119.237632    40.766539             21           -4
                                                         Perimeter                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        21           -4
BMAN1800004   BLM   TRAFFIC STOP     @Gate Actual                             CREATE          0                  0                 0                    0               0                   683            683               0                 0                 683               0.0                  0.0                                                                                                       11.4                  B358           VERBAL WARNING    08/21/18 05:45   8/21/2018     05:45:35 AM   FIELD          -119.237632    40.766539
                                                         Response Area
                                                         3 O'Clock Response
BMAN1800005   BLM   TRAFFIC STOP     : 3.8 Gate                               CREATE          0                  0                 0                    0               0                   387            387               0                 0                 387               0.0                  0.0                                                                                                       6.5                   P127           VERBAL WARNING    08/21/18 05:49   8/21/2018     05:49:22 AM   FIELD          -119.181327    40.781266             21           -4
                                                         Area
                                                         3 O'Clock Response
BMAN1800006   BLM   TRAFFIC STOP     : 3.8 Gate                               CREATE          0                  0                 0                    0               0                   443            443               0                 0                 443               0.0                  0.0                                                                                                       7.4                   P127           VERBAL WARNING    08/21/18 06:17   8/21/2018     06:17:24 AM   FIELD          -119.181327    40.781266             21           -4
                                                         Area
                                                         3 O'Clock Response
BMAN1800007   BLM   TRAFFIC STOP     : 3.8 Gate
                                                         Area
                                                                              CREATE          0                  0                 0                    0               0                   432            432               0                 0                 432               0.0                  0.0                                                                                                       7.2                   P127           VERBAL WARNING    08/21/18 06:26   8/21/2018     06:26:09 AM   FIELD          -119.181327    40.781266             21           -4
                                                         3 O'Clock Response
BMAN1800008   BLM   ASSIST           430 Es
                                                         Area
                                                                              CREATE          124                168               292                  -292                                18570          18570             168                                 18446             2.8                  -4.9                  2.8                 2.8                      -4.9                -4.9               307.4                 B362           PUBLIC ASSIST     08/21/18 06:44   8/21/2018     06:44:31 AM   911            -119.206527    40.779561             21           -4
                                                         Gate Road                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        21           -4
BMAN1800009   BLM   TRAFFIC STOP     : Greeters                               CREATE          0                  0                 0                    0               0                   107            107               0                 0                 107               0.0                  0.0                                                                                                       1.8                   B241           NO ACTION         08/21/18 19:29   8/21/2018     07:29:02 PM   FIELD          -119.223341    40.773668
                                                         Response Area
                                                         Gate Road
BMAN1800010   BLM   TRAFFIC STOP     @Will Call Lot                           CREATE          0                  0                 0                    0               0                   297            297               0                 0                 297               0.0                  0.0                                                                                                       5.0                   B353           VERBAL WARNING    08/21/18 08:04   8/21/2018     08:04:58 AM   FIELD          -119.239939    40.765583             21           -4
                                                         Response Area
                                                         Gate Road
BMAN1800011   BLM   PUBLIC CONTACT   8 Mile Access                            CREATE          0                  0                 0                    0               0                   229            229               0                 0                 229               0.0                  0.0                                                                                                       3.8                   B350           PUBLIC ASSIST     08/21/18 20:46   8/21/2018     08:46:08 PM   FIELD          -119.277938    40.753857             21           -4
                                                         Response Area
                                                         Gate Road
BMAN1800012   BLM   TRAFFIC STOP     : Will Call Lot
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   620            620               0                 0                 620               0.0                  0.0                                                                                                       10.3                  B353           VERBAL WARNING    08/21/18 21:00   8/21/2018     09:00:51 PM   FIELD          -119.239939    40.765583             21           -4
                                                         Perimeter
BMAN1800013   BLM   TRAFFIC STOP     GATE ROAD MM 1.5
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   20001          20001             0                 0                 20001             0.0                  0.0                                                                                                       333.4                 B353           VERBAL WARNING    08/21/18 21:31   8/21/2018     09:31:25 PM   FIELD          -119.253236    40.759756             21           -4
                                                         3 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               21           -4
BMAN1800014   BLM   TRAFFIC STOP     600 Es                                   CREATE          0                  0                 0                    0               0                   438            438               0                 0                 438               0.0                  0.0                                                                                                       7.3                   B350           VERBAL WARNING    08/21/18 21:52   8/21/2018     09:52:08 PM   FIELD          -119.21201     40.782239
                                                         Area
                                                         Perimeter
BMAN1800015   BLM   TRAFFIC STOP     Gate Actual                              CREATE          0                  0                 0                    0               0                   337            337               0                 0                 337               0.0                  0.0                                                                                                       5.6                   B241           VERBAL WARNING    08/21/18 22:07   8/21/2018     10:07:03 PM   FIELD          -119.237632    40.766539             21           -4
                                                         Response Area
                                                         Perimeter
BMAN1800026   BLM   TRAFFIC STOP     @Gate Actual                             CREATE          0                  0                 0                    0               0                   17430          17430             0                 0                 17430             0.0                  0.0                                                                                                       290.5                 B241           VERBAL WARNING    08/21/18 22:38   8/21/2018     10:38:07 PM   FIELD          -119.237632    40.766539             21           -4
                                                         Response Area
                                                         Gate Road
BMAN1800027   BLM   TRAFFIC STOP     : Greeters
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   19             19                0                 0                 19                0.0                  0.0                                                                                                       0.3                   B300           NO ACTION         08/21/18 22:41   8/21/2018     10:41:00 PM   FIELD          -119.223341    40.773668             21           -4
                                                         Perimeter
BMAN1800028   BLM   TRAFFIC STOP     GATE ROAD MM 2
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   15186          15186             0                 0                 15186             0.0                  0.0                                                                                                       253.1                 B354           NO ACTION         08/21/18 22:41   8/21/2018     10:41:48 PM   FIELD          -119.248388    40.76584              21           -4
                                                         Perimeter                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        21           -4
BMAN1800040   BLM   TRAFFIC STOP     : JOC                                    CREATE          0                  0                 0                    0               0                   16923          16923             0                 0                 16923             0.0                  0.0                                                                                                       282.1                 B350           VERBAL WARNING    08/21/18 23:06   8/21/2018     11:06:36 PM   FIELD          -119.23361     40.779955
                                                         Response Area
                                                         Perimeter
BMAN1800041   BLM   TRAFFIC STOP     Gate Actual                              CREATE          0                  0                 0                    0               0                   13093          13093             0                 0                 13093             0.0                  0.0                                                                                                       218.2                 B241           VERBAL WARNING    08/21/18 23:31   8/21/2018     11:31:00 PM   FIELD          -119.237632    40.766539             21           -4
                                                         Response Area
                                                         9 O'Clock Response
BMAN1800042   BLM   TRAFFIC STOP     @PNT 1.5                                 CREATE          0                  0                 0                    0               0                   667            667               0                 0                 667               0.0                  0.0                                                                                                       11.1                  B354           VERBAL WARNING    08/21/18 23:33   8/21/2018     11:33:15 PM   FIELD          -119.227599    40.794487             21           -4
                                                         Area
                                                         Perimeter
BMAN1800043   BLM   TRAFFIC STOP     : JOC
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   288            288               0                 0                 288               0.0                  0.0                                                                                                       4.8                   B350           VERBAL WARNING    08/21/18 23:49   8/21/2018     11:49:51 PM   FIELD          -119.23361     40.779955             21           -4
                                                         3 O'Clock Response
BMAN1800044   BLM   TRAFFIC STOP     : 545 J
                                                         Area
                                                                              CREATE          0                  0                 0                    0               0                   76             76                0                 0                 76                0.0                  0.0                                                                                                       1.3                   B353           VERBAL WARNING    08/21/18 23:50   8/21/2018     11:50:33 PM   FIELD          -119.217716    40.77534              21           -4
                                                         Perimeter                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        21           -4
BMAN1800045   BLM   TRAFFIC STOP     Gate Actual                              CREATE          0                  0                 0                    0               0                   628            628               0                 0                 628               0.0                  0.0                                                                                                       10.5                  B241           VERBAL WARNING    08/21/18 23:52   8/21/2018     11:52:32 PM   FIELD          -119.237632    40.766539
                                                         Response Area
                                                         9 O'Clock Response
BMAN1800046   BLM   TRAFFIC STOP     PNT 1.5                                  CREATE          0                  0                 0                    0               0                   347            347               0                 0                 347               0.0                  0.0                                                                                                       5.8                   B354           CITATION          08/21/18 23:59   8/21/2018     11:59:16 PM   FIELD          -119.227599    40.794487             21           -4
                                                         Area
                                                         Gate Road
BMAN1800047   BLM   TRAFFIC STOP     @Will Call Lot                           CREATE          0                  0                 0                    0               0                   299            299               0                 0                 299               0.0                  0.0                                                                                                       5.0                   B241           VERBAL WARNING    08/22/18 00:04   8/22/2018     12:04:57 AM   FIELD          -119.239939    40.765583             22           -3
                                                         Response Area
                                                         Perimeter
BMAN1800048   BLM   TRAFFIC STOP     Gate Actual
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   234            234               0                 0                 234               0.0                  0.0                                                                                                       3.9                   B353           NO ACTION         08/22/18 00:46   8/22/2018     12:46:19 AM   FIELD          -119.237632    40.766539             22           -3
                                                         Perimeter
BMAN1800049   BLM   TRAFFIC STOP     Gate Actual
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   2328           2328              0                 0                 2328              0.0                  0.0                                                                                                       38.8                  B350           CITATION          08/22/18 03:15   8/22/2018     03:15:10 AM   FIELD          -119.237632    40.766539             22           -3
                                                         Perimeter
BMAN1800050   BLM   TRAFFIC STOP     GATE ROAD MM .5
                                                         Response
                                                                              CREATE          0                  1                 1                    0               1                   182            183               1                 1                 183               0.0                  0.0                   0.0                 0.0                                                             3.0                   B241           NO ACTION         08/22/18 03:40   8/22/2018     03:40:48 AM   FIELD          -119.237632    40.766539             22           -3
                                                         Perimeter
BMAN1800051   BLM   TRAFFIC STOP     : Gate Actual
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   989            989               0                 0                 989               0.0                  0.0                                                                                                       16.5                  B241           VERBAL WARNING    08/22/18 04:39   8/22/2018     04:39:42 AM   FIELD          -119.237632    40.766539             22           -3
                                                         Perimeter                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        22           -3
BMAN1800052   BLM   TRAFFIC STOP     GATE ROAD MM .5                          CREATE          0                  0                 0                    0               0                   128            128               0                 0                 128               0.0                  0.0                                                                                                       2.1                   C103           VERBAL WARNING    08/22/18 07:33   8/22/2018     07:33:37 AM   FIELD          -119.2654      40.748552
                                                         Response Area
                                                         9 O'Clock Response
BMAN1800053   BLM   PUBLIC CONTACT   : 800 L                                  CREATE          0                  0                 0                    0               0                   1491           1491              0                 0                 1491              0.0                  0.0                                                                                                       24.9                  B358           NO ACTION         08/22/18 07:45   8/22/2018     07:45:02 AM   FIELD          -119.225924    40.790379             22           -3
                                                         Area
                                                         Outside Event
BMAN1800054   BLM   TRAFFIC STOP     3 Mile Access
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   81             81                0                 0                 81                0.0                  0.0                                                                                                       1.4                   P127           NO ACTION         08/22/18 08:05   8/22/2018     08:05:47 AM   FIELD          -119.350857    40.696713             22           -3
                                                         Outside Event
BMAN1800055   BLM   PUBLIC CONTACT   : 3 Mile Access                          CREATE          0                  0                 0                    0               0                   2963           2963              0                 0                 2963              0.0                  0.0                                                                                                       49.4                  P127           PUBLIC ASSIST     08/22/18 08:10   8/22/2018     08:10:02 AM   FIELD          -119.350857    40.696713             22           -3
                                                         Response Area
                                                         Perimeter                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        22           -3
BMAN1800056   BLM   PUBLIC CONTACT   GATE ROAD MM .5                          CREATE          0                  0                 0                    0               0                   129            129               0                 0                 129               0.0                  0.0                                                                                                       2.2                   B358           NO ACTION         08/22/18 08:54   8/22/2018     08:54:47 AM   FIELD          -119.2654      40.748552
                                                         Response Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               22           -3
BMAN1800058   BLM   TRAFFIC STOP     @The Man:                                CREATE          0                  0                 0                    0               0                   102            102               0                 0                 102               0.0                  0.0                                                                                                       1.7                   B358           NO ACTION         08/22/18 12:15   8/22/2018     12:15:17 PM   FIELD          -119.206514    40.786405
                                                         Area
                                                         3 O'Clock Response
BMAN1800059   BLM   TRAFFIC STOP     : The Man                                CREATE          0                  0                 0                    0               0                   322            322               0                 0                 322               0.0                  0.0                                                                                                       5.4                   B358           VERBAL WARNING    08/22/18 12:24   8/22/2018     12:24:15 PM   FIELD          -119.206514    40.786405             22           -3
                                                         Area
                                                         Gate Road
BMAN1800060   BLM   TRAFFIC STOP     GATE ROAD MM 3
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   628            628               0                 0                 628               0.0                  0.0                                                                                                       10.5                  B100           VERBAL WARNING    08/22/18 13:19   8/22/2018     01:19:38 PM   FIELD          -119.230717    40.767581             22           -3
                                                         Perimeter
BMAN1800061   BLM   TRAFFIC STOP     GATE ROAD MM 1                           CREATE          0                  0                 0                    0               0                   1139           1139              0                 0                 1139              0.0                  0.0                                                                                                       19.0                  B358           CITATION          08/22/18 16:06   8/22/2018     04:06:52 PM   FIELD          -119.258348    40.753337             22           -3
                                                         Response Area
                                                         Perimeter                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        22           -3
BMAN1800062   BLM   TRAFFIC STOP     GATE ROAD MM 1                           CREATE          0                  0                 0                    0               0                   100            100               0                 0                 100               0.0                  0.0                                                                                                       1.7                   B358           NO ACTION         08/22/18 16:39   8/22/2018     04:39:38 PM   FIELD          -119.258348    40.753337
                                                         Response Area
                                                         Perimeter                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        22           -3
BMAN1800063   BLM   TRAFFIC STOP     GATE ROAD MM 1                           CREATE          0                  0                 0                    0               0                   743            743               0                 0                 743               0.0                  0.0                                                                                                       12.4                  B358           VERBAL WARNING    08/22/18 16:53   8/22/2018     04:53:16 PM   FIELD          -119.258348    40.753337
                                                         Response Area
                                                         Perimeter
BMAN1800064   BLM   TRAFFIC STOP     GATE ROAD MM 1                           CREATE          0                  0                 0                    0               0                   25738          25738             0                 0                 25738             0.0                  0.0                                                                                                       429.0                 P127           VERBAL WARNING    08/22/18 17:26   8/22/2018     05:26:01 PM   FIELD          -119.258348    40.753337             22           -3
                                                         Response Area
                                                         3 O'Clock Response
BMAN1800065   BLM   INVESTIGATION    430 I
                                                         Area
                                                                              CREATE          594                9                 603                  4               607                 112            719               9                 13                125               0.2                  0.1                   0.2                 0.2                      0.1                 0.1                1.9                   B100           NO ACTION         08/22/18 18:12   8/22/2018     06:12:47 PM   Admin          -119.206539    40.7731               22           -3
                                                         Perimeter
BMAN1800066   BLM   PATROL CHECK     @D Lot                                   CREATE          35                 131               166                  271             437                 5614           6051              131               402               6016              2.2                  4.5                   2.2                 2.2                      4.5                 4.5                93.6                  B241           CITATION          08/22/18 19:21   8/22/2018     07:21:14 PM   OTHER          -119.238417    40.765319             22           -3
                                                         Response Area
                                                         3 O'clock Response                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               22           -3
BMAN1800067   BLM   PATROL CHECK     @BLM Mobile                              CREATE          205                108               313                  8               321                 1148           1469              108               116               1264              1.8                  0.1                   1.8                 1.8                      0.1                 0.1                19.1                  B300           NO ACTION         08/22/18 19:48   8/22/2018     07:48:32 PM   OTHER          -119.20972     40.779854
                                                         Area
                                                         Perimeter                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        22           -3
BMAN1800068   BLM   TRAFFIC STOP     : GATE ROAD MM 2                         CREATE          0                  0                 0                    0               0                   392            392               0                 0                 392               0.0                  0.0                                                                                                       6.5                   B353           VERBAL WARNING    08/22/18 20:25   8/22/2018     08:25:22 PM   FIELD          -119.248388    40.76584
                                                         Response Area
                                                         Perimeter
BMAN1800069   BLM   TRAFFIC STOP     GATE ROAD MM 2                           CREATE          0                  0                 0                    0               0                   452            452               0                 0                 452               0.0                  0.0                                                                                                       7.5                   B353           VERBAL WARNING    08/22/18 21:44   8/22/2018     09:44:54 PM   FIELD          -119.248388    40.76584              22           -3
                                                         Response Area
                                                         Gate Road
BMAN1800070   BLM   TRAFFIC STOP     : GATE ROAD MM 2
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   1013           1013              0                 0                 1013              0.0                  0.0                                                                                                       16.9                  B353           VERBAL WARNING    08/22/18 22:56   8/22/2018     10:56:37 PM   FIELD          -119.230717    40.767581             22           -3
                                                         9 O'Clock Response
BMAN1800071   BLM   TRAFFIC STOP     : 615 L                                  CREATE          0                  0                 0                    0               0                   189            189               0                 0                 189               0.0                  0.0                                                                                                       3.2                   B241           NO ACTION         08/23/18 02:25   8/23/2018     02:25:59 AM   FIELD          -119.222477    40.777121             23           -2
                                                         Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               23           -2
BMAN1800072   BLM   TRAFFIC STOP     : 600 L                                  CREATE          0                  0                 0                    0               0                   242            242               0                 0                 242               0.0                  0.0                                                                                                       4.0                   B300           NO ACTION         08/23/18 02:45   8/23/2018     02:45:20 AM   FIELD          -119.220746    40.775617
                                                         Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               23           -2
BMAN1800073   BLM   TRAFFIC STOP     @600 L                                   CREATE          0                  0                 0                    0               0                   240            240               0                 0                 240               0.0                  0.0                                                                                                       4.0                   B354           PUBLIC ASSIST     08/23/18 02:50   8/23/2018     02:50:54 AM   FIELD          -119.220746    40.775617
                                                         Area
                                                         3 O'Clock Response
BMAN1800074   BLM   TRAFFIC STOP     : 545 I                                  CREATE          0                  0                 0                    0               0                   54064          54064             0                 0                 54064             0.0                  0.0                                                                                                       901.1                 B353           NO ACTION         08/23/18 03:01   8/23/2018     03:01:15 AM   FIELD          -119.217189    40.77586              23           -2
                                                         Area
                                                         3 O'Clock Response
BMAN1800075   BLM   TRAFFIC STOP     : 530 L
                                                         Area
                                                                              CREATE          0                  0                 0                    0               0                   240            240               0                 0                 240               0.0                  0.0                                                                                                       4.0                   B241           NO ACTION         08/23/18 03:07   8/23/2018     03:07:00 AM   FIELD          -119.216588    40.773185             23           -2
                                                         3 O'Clock Response
BMAN1800076   BLM   TRAFFIC STOP     @530 L                                   CREATE          0                  0                 0                    0               0                   679            679               0                 0                 679               0.0                  0.0                                                                                                       11.3                  B241           NO ACTION         08/23/18 03:24   8/23/2018     03:24:31 AM   FIELD          -119.216588    40.773185             23           -2
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               23           -2
BMAN1800077   BLM   TRAFFIC STOP     : 615 L                                  CREATE          0                  0                 0                    0               0                   4359           4359              0                 0                 4359              0.0                  0.0                                                                                                       72.7                  B241           CITATION          08/23/18 03:45   8/23/2018     03:45:42 AM   FIELD          -119.222477    40.777121
                                                         Area
                                                         Gate Road                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        23           -2
BMAN1800078   BLM   PUBLIC CONTACT   : GATE ROAD MM 3                         CREATE          0                  0                 0                    0               0                   127            127               0                 0                 127               0.0                  0.0                                                                                                       2.1                   B358           NO ACTION         08/23/18 07:28   8/23/2018     07:28:55 AM   FIELD          -119.230717    40.767581
                                                         Response Area
                                                         Perimeter
BMAN1800079   BLM   TRAFFIC STOP     GATE ROAD MM .5                          CREATE          0                  0                 0                    0               0                   1506           1506              0                 0                 1506              0.0                  0.0                                                                                                       25.1                  P127           WRITTEN WARNING 08/23/18 07:32     8/23/2018     07:32:51 AM   FIELD          -119.2654      40.748552             23           -2
                                                         Response Area
                                                         3 O'clock Response
BMAN1800080   BLM   PUBLIC CONTACT   @430 L
                                                         Area
                                                                              CREATE          64                 245               309                  489             798                 499            1297              245               734               1233              4.1                  8.2                   4.1                 4.1                      8.2                 8.2                8.3                   I119           NO ACTION         08/23/18 08:09   8/23/2018     08:09:17 AM   OTHER          -119.206544    40.771128             23           -2
                                                         3 O'Clock Response
BMAN1800081   BLM   TRAFFIC STOP     : The Man                                CREATE          0                  0                 0                    0               0                   73             73                0                 0                 73                0.0                  0.0                                                                                                       1.2                   B200           VERBAL WARNING    08/23/18 08:24   8/23/2018     08:24:04 AM   FIELD          -119.206514    40.786405             23           -2
                                                         Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               23           -2
BMAN1800082   BLM   PUBLIC CONTACT   : 600 I                                  CREATE          0                  0                 0                    0               0                   136            136               0                 0                 136               0.0                  0.0                                                                                                       2.3                   B358           NO ACTION         08/23/18 08:59   8/23/2018     08:59:28 AM   FIELD          -119.218908    40.77701
                                                         Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               23           -2
BMAN1800083   BLM   TRAFFIC STOP     : The Man                                CREATE          0                  0                 0                    0               0                   3106           3106              0                 0                 3106              0.0                  0.0                                                                                                       51.8                  B358           CITATION          08/23/18 09:19   8/23/2018     09:19:16 AM   FIELD          -119.206514    40.786405
                                                         Area
                                                         Perimeter
BMAN1800084   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE          0                  0                 0                    0               0                   799            799               0                 0                 799               0.0                  0.0                                                                                                       13.3                  P127           CITATION          08/23/18 09:38   8/23/2018     09:38:59 AM   FIELD          -119.2654      40.748552             23           -2
                                                         Response Area
                                                         Perimeter
BMAN1800085   BLM   PUBLIC CONTACT   : 12 Mile Road
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   267            267               0                 0                 267               0.0                  0.0                                                                                                       4.5                   B200           PUBLIC ASSIST     08/23/18 10:15   8/23/2018     10:15:48 AM   FIELD          -119.249121    40.778347             23           -2
                                                         3 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                            VERBAL WARNING
BMAN1800086   BLM   TRAFFIC STOP     400 H                                    CREATE          0                  0                 0                    0               0                   859            859               0                 0                 859               0.0                  0.0                                                                                                       14.3                  K232                             08/23/18 10:35   8/23/2018     10:35:00 AM   FIELD          -119.202231    40.774183             23           -2
                                                         Area                                                                                                                                                                                                                                                                                                                                                                                          RPT
                                                         3 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               23           -2
BMAN1800087   BLM   TRAFFIC STOP     The Temple                               CREATE          0                  0                 0                    0               0                   42             42                0                 0                 42                0.0                  0.0                                                                                                       0.7                   K231           NO ACTION         08/23/18 12:40   8/23/2018     12:40:17 PM   FIELD          -119.200167    40.791235
                                                         Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               23           -2
BMAN1800088   BLM   PUBLIC CONTACT   : 530 A                                  CREATE          0                  0                 0                    0               0                   139            139               0                 0                 139               0.0                  0.0                                                                                                       2.3                   B362           NO ACTION         08/23/18 12:42   8/23/2018     12:42:42 PM   FIELD          -119.211821    40.77944
                                                         Area
                    COMPLIANCE                           9 O'Clock Response
BMAN1800090   BLM                    @745 K                                   CREATE          0                  0                 0                    334             334                 76903          77237             0                 334               77237             0.0                  5.6                                                                5.6                 5.6                1281.7                B362           CITATION          08/23/18 12:49   8/23/2018     12:49:14 PM   FIELD          -119.225581    40.788333             23           -2
                    CHECK                                Area
                                                         Perimeter
BMAN1800091   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   547            547               0                 0                 547               0.0                  0.0                                                                                                       9.1                   P127           VERBAL WARNING    08/23/18 13:15   8/23/2018     01:15:20 PM   FIELD          -119.2654      40.748552             23           -2
                    COMPLIANCE                           3 O'Clock Response
BMAN1800092   BLM                    : 430 H                                  CREATE          0                  0                 0                    0               0                   295            295               0                 0                 295               0.0                  0.0                                                                                                       4.9                   E1             NO ACTION         08/23/18 13:29   8/23/2018     01:29:54 PM   FIELD          -119.206516    40.773724             23           -2
                    CHECK                                Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               23           -2
BMAN1800093   BLM   ASSIST-NLE       : Nearest:                               CREATE          0                  0                 0                    19              19                  669            688               0                 19                688               0.0                  0.3                                                                0.3                 0.3                11.2                  B362           NO ACTION         08/23/18 14:02   8/23/2018     02:02:44 PM   FIELD          -119.22644     40.788419
                                                         Area
                                                         9 O'clock Response                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               23           -2
BMAN1800094   BLM   MISSING PERSON   @700 G                                   CREATE          113                218               331                  105             436                 2182           2618              218               323               2505              3.6                  1.8                   3.6                 3.6                      1.8                 1.8                36.4                  C103           VERBAL WARNING    08/23/18 14:01   8/23/2018     02:01:11 PM   FIELD          -119.221758    40.783317
                                                         Area
                                                         9 O'Clock Response
BMAN1800095   BLM   MEDICAL          : 730 Es                                 CREATE          0                  0                 0                    0               0                   1446           1446              0                 0                 1446              0.0                  0.0                                                                                                       24.1                  I119           PUBLIC ASSIST     08/23/18 17:40   8/23/2018     05:40:42 PM   FIELD          -119.215519    40.786415             23           -2
                                                         Area
                                                         Perimeter
BMAN1800096   BLM   TRAFFIC STOP     GATE ROAD MM 1
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   1994           1994              0                 0                 1994              0.0                  0.0                                                                                                       33.2                  P127           CITATION          08/23/18 17:42   8/23/2018     05:42:56 PM   FIELD          -119.258348    40.753337             23           -2
                                                         Perimeter
BMAN1800098   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE          0                  0                 0                    0               0                   1613           1613              0                 0                 1613              0.0                  0.0                                                                                                       26.9                  B350           CITATION          08/23/18 20:46   8/23/2018     08:46:48 PM   FIELD          -119.2654      40.748552             23           -2
                                                         Response Area
                                                         Perimeter                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        23           -2
BMAN1800099   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE          0                  0                 0                    0               0                   279            279               0                 0                 279               0.0                  0.0                                                                                                       4.7                   B300           PUBLIC ASSIST     08/23/18 20:55   8/23/2018     08:55:38 PM   FIELD          -119.2654      40.748552
                                                         Response Area
                                                         Perimeter                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        23           -2
BMAN1800100   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE          0                  0                 0                    0               0                   219            219               0                 0                 219               0.0                  0.0                                                                                                       3.7                   B353           VERBAL WARNING    08/23/18 20:56   8/23/2018     08:56:05 PM   FIELD          -119.2654      40.748552
                                                         Response Area
                                                         Perimeter
BMAN1800101   BLM   ASSIST           Blue Pit (Landing                        CREATE          86                 7                 93                   86              179                 26             205               7                 93                119               0.1                  1.4                   0.1                 0.1                      1.4                 1.4                0.4                   B300           NO ACTION         08/23/18 21:14   8/23/2018     09:14:50 PM   OTHER          -119.267398    40.784074             23           -2
                                                         Response Area
                                                         Perimeter
BMAN1800102   BLM   TRAFFIC STOP     : GATE ROAD MM 1
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   1395           1395              0                 0                 1395              0.0                  0.0                                                                                                       23.3                  B353           WRITTEN WARNING 08/23/18 21:20     8/23/2018     09:20:32 PM   FIELD          -119.258348    40.753337             23           -2
                                                         Perimeter
BMAN1800103   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE          0                  0                 0                    0               0                   801            801               0                 0                 801               0.0                  0.0                                                                                                       13.4                  B353           VERBAL WARNING    08/23/18 22:16   8/23/2018     10:16:24 PM   FIELD          -119.2654      40.748552             23           -2
                                                         Response Area
                                                         Perimeter                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        23           -2
BMAN1800104   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE          0                  0                 0                    0               0                   2092           2092              0                 0                 2092              0.0                  0.0                                                                                                       34.9                  B354           REPORT            08/23/18 22:33   8/23/2018     10:33:44 PM   FIELD          -119.2654      40.748552
                                                         Response Area
                                                         Perimeter                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        23           -2
BMAN1800105   BLM   TRAFFIC STOP     GATE ROAD MM .5                          CREATE          0                  0                 0                    0               0                   500            500               0                 0                 500               0.0                  0.0                                                                                                       8.3                   B353           VERBAL WARNING    08/23/18 22:39   8/23/2018     10:39:12 PM   OTHER          -119.2654      40.748552
                                                         Response Area
                                                         Perimeter
BMAN1800106   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE          0                  0                 0                    0               0                   546            546               0                 0                 546               0.0                  0.0                                                                                                       9.1                   B241           NO ACTION         08/23/18 22:59   8/23/2018     10:59:51 PM   FIELD          -119.2654      40.748552             23           -2
                                                         Response Area
                                                         Perimeter
BMAN1800107   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   1040           1040              0                 0                 1040              0.0                  0.0                                                                                                       17.3                  B241           CITATION          08/23/18 23:10   8/23/2018     11:10:10 PM   FIELD          -119.2654      40.748552             23           -2
                                                         3 O'clock Response
BMAN1800108   BLM   ASSAULT          Ranger HQ                                CREATE          108                295               403                  812             1215                1326           2541              295               1107              2433              4.9                  13.5                  4.9                 4.9                      13.5                13.5               22.1                  B354           LE ASSIST         08/23/18 23:30   8/23/2018     11:30:09 PM   911            -119.211558    40.78136              23           -2
                                                         Area
                                                         Gate Road                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        23           -2
BMAN1800109   BLM   TRAFFIC STOP     : GATE ROAD MM 3                         CREATE          0                  0                 0                    0               0                   353            353               0                 0                 353               0.0                  0.0                                                                                                       5.9                   B353           VERBAL WARNING    08/23/18 23:33   8/23/2018     11:33:37 PM   FIELD          -119.230717    40.767581
                                                         Response Area
                                                         Perimeter                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        23           -2
BMAN1800110   BLM   TRAFFIC STOP     : GATE ROAD MM 1                         CREATE          0                  0                 0                    0               0                   884            884               0                 0                 884               0.0                  0.0                                                                                                       14.7                  B354           WRITTEN WARNING 08/23/18 23:43     8/23/2018     11:43:49 PM   FIELD          -119.258348    40.753337
                                                         Response Area
                                                         Perimeter
BMAN1800111   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE          0                  0                 0                    0               0                   473            473               0                 0                 473               0.0                  0.0                                                                                                       7.9                   B353           VERBAL WARNING    08/23/18 23:44   8/23/2018     11:44:14 PM   FIELD          -119.2654      40.748552             23           -2
                                                         Response Area
                                                         Perimeter
BMAN1800112   BLM   TRAFFIC STOP     : 12 Mile Road
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   408            408               0                 0                 408               0.0                  0.0                                                                                                       6.8                   B241           VERBAL WARNING    08/24/18 00:20   8/24/2018     12:20:06 AM   FIELD          -119.249121    40.778347             24           -1
                                                         Perimeter
BMAN1800113   BLM   PATROL CHECK     : GATE ROAD MM .5                        CREATE          0                  0                 0                    0               0                   286            286               0                 0                 286               0.0                  0.0                                                                                                       4.8                   B300           PUBLIC ASSIST     08/24/18 00:26   8/24/2018     12:26:33 AM   FIELD          -119.2654      40.748552             24           -1
                                                         Response Area
                                                         Perimeter                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        24           -1
BMAN1800114   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE          0                  0                 0                    0               0                   527            527               0                 0                 527               0.0                  0.0                                                                                                       8.8                   B354           VERBAL WARNING    08/24/18 00:28   8/24/2018     12:28:59 AM   FIELD          -119.2654      40.748552
                                                         Response Area
                                                         Perimeter                                                                                                                                                                                                                                                                                                                                                                                     VERBAL WARNING                                                                                                     24           -1
BMAN1800115   BLM   TRAFFIC STOP     : GATE ROAD MM 1                         CREATE          0                  0                 0                    0               0                   697            697               0                 0                 697               0.0                  0.0                                                                                                       11.6                  B353                             08/24/18 02:53   8/24/2018     02:53:40 AM   FIELD          -119.258348    40.753337
                                                         Response Area                                                                                                                                                                                                                                                                                                                                                                                 RPT
                                                         Perimeter
BMAN1800116   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE          0                  0                 0                    0               0                   270            270               0                 0                 270               0.0                  0.0                                                                                                       4.5                   B353           VERBAL WARNING    08/24/18 03:32   8/24/2018     03:32:58 AM   FIELD          -119.2654      40.748552             24           -1
                                                         Response Area
                                                         Perimeter
BMAN1800117   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   1056           1056              0                 0                 1056              0.0                  0.0                                                                                                       17.6                  B241           VERBAL WARNING    08/24/18 04:08   8/24/2018     04:08:54 AM   FIELD          -119.2654      40.748552             24           -1
                                                         9 O'Clock Response
BMAN1800118   BLM   TRAFFIC STOP     : 645 L                                  CREATE          0                  0                 0                    0               0                   199            199               0                 0                 199               0.0                  0.0                                                                                                       3.3                   B350           PUBLIC ASSIST     08/24/18 04:22   8/24/2018     04:22:06 AM   FIELD          -119.225095    40.780578             24           -1
                                                         Area
                                     @GATE ROAD          Perimeter                                                                                                                                                                                                                                                                                                                                                                                     VERBAL WARNING                                                                                                     24           -1
BMAN1800119   BLM   TRAFFIC STOP                                              CREATE          0                  0                 0                    0               0                   429092         429092            0                 0                 429092            0.0                  0.0                                                                                                       7151.5                B353                             08/24/18 04:32   8/24/2018     04:32:17 AM   FIELD          -119.2654      40.748552
                                     MM .5               Response Area                                                                                                                                                                                                                                                                                                                                                                                 RPT
                                                         Perimeter                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        24           -1
BMAN1800120   BLM   TRAFFIC STOP     : GATE ROAD MM 1                         CREATE          0                  0                 0                    0               0                   409            409               0                 0                 409               0.0                  0.0                                                                                                       6.8                   B241           VERBAL WARNING    08/24/18 04:39   8/24/2018     04:39:01 AM   FIELD          -119.2654      40.748552
                                                         Response
                                                         9 O'Clock Response
BMAN1800121   BLM   PUBLIC CONTACT   PNT 1.1
                                                         Area
                                                                              CREATE          0                  0                 0                    0               0                   568            568               0                 0                 568               0.0                  0.0                                                                                                       9.5                   B241           NO ACTION         08/24/18 05:16   8/24/2018     05:16:43 AM   FIELD          -119.23407     40.785295             24           -1
                                                         Perimeter
BMAN1800122   BLM   TEST             : GATE ROAD MM .5
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   38             38                0                 0                 38                0.0                  0.0                                                                                                       0.6                   B241           CANCEL            08/24/18 05:27   8/24/2018     05:27:01 AM   FIELD          -119.2654      40.748552             24           -1
                                                         Perimeter
BMAN1800123   BLM   TRAFFIC STOP     : Gate Actual                            CREATE          0                  0                 0                    0               0                   212            212               0                 0                 212               0.0                  0.0                                                                                                       3.5                   B358           NO ACTION         08/24/18 07:46   8/24/2018     07:46:31 AM   FIELD          -119.237632    40.766539             24           -1
                                                         Response Area
                                                         Perimeter
BMAN1800124   BLM   TRAFFIC STOP     : GATE ROAD MM 2
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   630            630               0                 0                 630               0.0                  0.0                                                                                                       10.5                  B358           VERBAL WARNING    08/24/18 07:57   8/24/2018     07:57:10 AM   FIELD          -119.248388    40.76584              24           -1
                                                         Perimeter
BMAN1800125   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                         Response Area
                                                                              CREATE          0                  0                 0                    0               0                   176            176               0                 0                 176               0.0                  0.0                                                                                                       2.9                   K118           VERBAL WARNING    08/24/18 08:09   8/24/2018     08:09:19 AM   FIELD          -119.2654      40.748552             24           -1
                                                         Perimeter                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        24           -1
BMAN1800126   BLM   TRAFFIC STOP     GATE ROAD MM 1.5                         CREATE          0                  0                 0                    0               0                   67             67                0                 0                 67                0.0                  0.0                                                                                                       1.1                   B358           NO ACTION         08/24/18 08:18   8/24/2018     08:18:38 AM   FIELD          -119.253236    40.759756
                                                         Response Area
                                                         Perimeter                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        24           -1
BMAN1800127   BLM   ASSIST           : 12 MILE                                CREATE          0                  0                 0                    0               0                   3035           3035              0                 0                 3035              0.0                  0.0                                                                                                       50.6                  B358           CITATION          08/24/18 09:25   8/24/2018     09:25:04 AM   FIELD          -119.249121    40.778347
                                                         Response Area
                                                         Perimeter
BMAN1800128   BLM   TRAFFIC STOP     : GATE ROAD MM 2                         CREATE          0                  0                 0                    0               0                   916            916               0                 0                 916               0.0                  0.0                                                                                                       15.3                  P127           CITATION          08/24/18 10:16   8/24/2018     10:16:00 AM   FIELD          -119.248388    40.76584              24           -1
                                                         Response Area
                                                         9 O'Clock Response
BMAN1800129   BLM   PUBLIC CONTACT   : 700 J
                                                         Area
                                                                              CREATE          0                  0                 0                    0               0                   350            350               0                 0                 350               0.0                  0.0                                                                                                       5.8                   K232           PUBLIC ASSIST     08/24/18 12:42   8/24/2018     12:42:41 PM   FIELD          -119.224264    40.782809             24           -1
                                                         3 O'clock Response
BMAN1800130   BLM   REQUEST LE       Ranger HQ
                                                         Area
                                                                              CREATE          56                 1412              1468                 219             1687                4599           6286              1412              1631              6230              23.5                 3.7                   23.5                23.5                     3.7                 3.7                76.7                  B358           PUBLIC ASSIST     08/24/18 12:43   8/24/2018     12:43:36 PM   911            -119.211558    40.78136              24           -1
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               24           -1
BMAN1800131   BLM   PUBLIC CONTACT   : 745 I                                  CREATE          0                  0                 0                    0               0                   484            484               0                 0                 484               0.0                  0.0                                                                                                       8.1                   K232           NO ACTION         08/24/18 12:48   8/24/2018     12:48:45 PM   FIELD          -119.223867    40.78816
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                            VERBAL FUEL                                                                                                        24           -1
BMAN1800133   BLM   PUBLIC CONTACT   : 900 H                                  CREATE          0                  0                 0                    0               0                   22             22                0                 0                 22                0.0                  0.0                                                                                                       0.4                   P127                             08/24/18 13:15   8/24/2018     01:15:14 PM   FIELD          -119.218266    40.795361
                                                         Area                                                                                                                                                                                                                                                                                                                                                                                          STORAGE
                    COMPLIANCE                           9 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                            VERBAL FUEL
BMAN1800134   BLM                    : 900 E                                  CREATE          0                  0                 0                    0               0                   21             21                0                 0                 21                0.0                  0.0                                                                                                       0.4                   P127                             08/24/18 13:20   8/24/2018     01:20:20 PM   FIELD          -119.216434    40.793966             24           -1
                    CHECK                                Area                                                                                                                                                                                                                                                                                                                                                                                          STORAGE
                    COMPLIANCE                           9 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                            VERBAL FUEL
BMAN1800135   BLM
                    CHECK
                                     : 900 E
                                                         Area
                                                                              CREATE          0                  0                 0                    0               0                   16             16                0                 0                 16                0.0                  0.0                                                                                                       0.3                   P127
                                                                                                                                                                                                                                                                                                                                                                                                                                                       STORAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         08/24/18 13:20   8/24/2018     01:20:47 PM   FIELD          -119.216434    40.793966             24           -1
                    COMPLIANCE                           9 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                            VERBAL FUEL
BMAN1800136   BLM
                    CHECK
                                     : 830 B
                                                         Area
                                                                              CREATE          0                  0                 0                    0               0                   29             29                0                 0                 29                0.0                  0.0                                                                                                       0.5                   P127
                                                                                                                                                                                                                                                                                                                                                                                                                                                       STORAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         08/24/18 13:28   8/24/2018     01:28:15 PM   FIELD          -119.216426    40.790769             24           -1
                    COMPLIANCE                           9 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                            VERBAL FUEL                                                                                                        24           -1
BMAN1800137   BLM                    : 830 B                                  CREATE          0                  0                 0                    0               0                   15             15                0                 0                 15                0.0                  0.0                                                                                                       0.3                   P127                             08/24/18 13:28   8/24/2018     01:28:46 PM   FIELD          -119.216426    40.790769
                    CHECK                                Area                                                                                                                                                                                                                                                                                                                                                                                          STORAGE
                                                         Perimeter                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        24           -1
BMAN1800138   BLM   TRAFFIC STOP     GATE ROAD MM 1                           CREATE          0                  0                 0                    0               0                   4139           4139              0                 0                 4139              0.0                  0.0                                                                                                       69.0                  I119           CITATION          08/24/18 13:31   8/24/2018     01:31:32 PM   FIELD          -119.258348    40.753337
                                                         Response Area
                                                         9 O'Clock Response
BMAN1800139   BLM   PUBLIC CONTACT   : 730 B                                  CREATE          0                  0                 0                    0               0                   29             29                0                 0                 29                0.0                  0.0                                                                                                       0.5                   P127           PUBLIC ASSIST     08/24/18 13:36   8/24/2018     01:36:49 PM   FIELD          -119.217968    40.786417             24           -1
                                                         Area
                    COMPLIANCE                           9 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                            VERBAL FUEL
BMAN1800140   BLM
                    CHECK
                                     : 730 E
                                                         Area
                                                                              CREATE          0                  0                 0                    0               0                   18             18                0                 0                 18                0.0                  0.0                                                                                                       0.3                   P127
                                                                                                                                                                                                                                                                                                                                                                                                                                                       STORAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         08/24/18 13:49   8/24/2018     01:49:12 PM   FIELD          -119.220562    40.78642              24           -1


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ER00116
                                                                                               Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 300 of 499
                                                                                                                                                              EventSummary

                    COMPLIANCE                             3 O'Clock Response                                                                                                                                                VERBAL FUEL
BMAN1800141   BLM                    : 545 J                                    CREATE   0     0     0     0      0      17      17      0     0      17      0.0            0.0                              0.3     P127                     08/24/18 14:00   8/24/2018   02:00:41 PM   FIELD      -119.217716    40.77534    24   -1
                    CHECK                                  Area                                                                                                                                                              STORAGE
                    COMPLIANCE                             3 O'Clock Response                                                                                                                                                VERBAL FUEL
BMAN1800142   BLM
                    CHECK
                                     : 545 J
                                                           Area
                                                                                CREATE   0     0     0     0      0      14      14      0     0      14      0.0            0.0                              0.2     P127
                                                                                                                                                                                                                             STORAGE
                                                                                                                                                                                                                                               08/24/18 14:01   8/24/2018   02:01:01 PM   FIELD      -119.217716    40.77534    24   -1
                                                           3 O'Clock Response
BMAN1800143   BLM   TRAFFIC STOP     : 500 K
                                                           Area
                                                                                CREATE   0     0     0     0      0      99      99      0     0      99      0.0            0.0                              1.7     P127   NO ACTION         08/24/18 14:07   8/24/2018   02:07:02 PM   FIELD      -119.211518    40.772289   24   -1
                                                           Perimeter                                                                                                                                                                                                                                                            24   -1
BMAN1800144   BLM   TRAFFIC STOP     : GATE ROAD MM 1                           CREATE   0     0     0     0      0      758     758     0     0      758     0.0            0.0                              12.6    I119   CITATION          08/24/18 14:30   8/24/2018   02:30:19 PM   FIELD      -119.258348    40.753337
                                                           Response Area
                                                           9 O'Clock Response
BMAN1800145   BLM   PUBLIC CONTACT   @1000 Es                                   CREATE   0     0     0     0      0      122     122     0     0      122     0.0            0.0                              2.0     C109   PUBLIC ASSIST     08/24/18 14:32   8/24/2018   02:32:59 PM   FIELD      -119.208833    40.793019   24   -1
                                                           Area
                                                           Perimeter
BMAN1800146   BLM   ASSIST           : Airport                                  CREATE   0     0     0     0      0      1364    1364    0     0      1364    0.0            0.0                              22.7    C109   NO ACTION         08/24/18 15:58   8/24/2018   03:58:02 PM   FIELD      -119.208486    40.764345   24   -1
                                                           Response Area
                                                           3 O'Clock Response
BMAN1800147   BLM   PUBLIC CONTACT   : 445 L
                                                           Area
                                                                                CREATE   0     0     0     0      0      482     482     0     0      482     0.0            0.0                              8.0     I119   VERBAL WARNING    08/24/18 16:05   8/24/2018   04:05:01 PM   FIELD      -119.209167    40.771262   24   -1
                                                           3 O'Clock Response                                                                                                                                                VERBAL GRY/BLK
BMAN1800148   BLM   TRAFFIC STOP     : 445 L
                                                           Area
                                                                                CREATE   0     0     0     0      0      477     477     0     0      477     0.0            0.0                              8.0     I119
                                                                                                                                                                                                                             WATER
                                                                                                                                                                                                                                               08/24/18 16:18   8/24/2018   04:18:32 PM   FIELD      -119.209167    40.771262   24   -1
                                                           3 O'Clock Response                                                                                                                                                                                                                                                   24   -1
BMAN1800149   BLM   PUBLIC CONTACT   : 430 Es                                   CREATE   0     0     0     0      0      35      35      0     0      35      0.0            0.0                              0.6     B358   PUBLIC ASSIST     08/24/18 16:31   8/24/2018   04:31:23 PM   FIELD      -119.206527    40.779561
                                                           Area
                                                           Outside Event
BMAN1800150   BLM   ASSIST           3 Mile Access Point                        CREATE   0     0     0     0      0      1607    1607    0     0      1607    0.0            0.0                              26.8    P127   NO ACTION         08/24/18 17:17   8/24/2018   05:17:15 PM   FIELD      -119.350857    40.696713   24   -1
                                                           Response Area
                                                           Perimeter
BMAN1800151   BLM   PUBLIC CONTACT   Highway 447 (State                         CREATE   0     0     0     0      0      1539    1539    0     0      1539    0.0            0.0                              25.7    K232   PUBLIC ASSIST     08/24/18 19:05   8/24/2018   07:05:04 PM   FIELD      -119.261508    40.766669   24   -1
                                                           Response Area
                                                           3 O'clock Response
BMAN1800152   BLM   FIRE             The Temple
                                                           Area
                                                                                CREATE   65    214   279   162    441    41      482     214   376    417     3.6            2.7    3.6   3.6   2.7    2.7    0.7     B241   NO ACTION         08/24/18 19:15   8/24/2018   07:15:18 PM   DISPATCH   -119.200167    40.791235   24   -1
                                                           Perimeter                                                                                                                                                         VERBAL WARNING
BMAN1800154   BLM   TRAFFIC STOP     GATE ROAD MM 1
                                                           Response Area
                                                                                CREATE   0     0     0     0      0      1038    1038    0     0      1038    0.0            0.0                              17.3    B353
                                                                                                                                                                                                                             RPT
                                                                                                                                                                                                                                               08/24/18 20:21   8/24/2018   08:21:51 PM   FIELD      -119.258348    40.753337   24   -1
                                                           3 O'Clock Response                                                                                                                                                                                                                                                   24   -1
BMAN1800155   BLM   TRAFFIC STOP     : 400 L                                    CREATE   0     0     0     0      0      229     229     0     0      229     0.0            0.0                              3.8     E1     VERBAL WARNING    08/24/18 20:27   8/24/2018   08:27:35 PM   FIELD      -119.201342    40.771643
                                                           Area
                                                           Perimeter
BMAN1800156   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0     0     0      0      227     227     0     0      227     0.0            0.0                              3.8     B241   VERBAL WARNING    08/24/18 20:34   8/24/2018   08:34:40 PM   FIELD      -119.2654      40.748552   24   -1
                                                           Response Area
                                                           Perimeter
BMAN1800157   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0     0     0      0      375     375     0     0      375     0.0            0.0                              6.3     B353   VERBAL WARNING    08/24/18 20:40   8/24/2018   08:40:14 PM   FIELD      -119.2654      40.748552   24   -1
                                                           Response Area
                                                           Perimeter
BMAN1800158   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                           Response Area
                                                                                CREATE   0     0     0     0      0      318     318     0     0      318     0.0            0.0                              5.3     B354   VERBAL WARNING    08/24/18 20:50   8/24/2018   08:50:48 PM   FIELD      -119.2654      40.748552   24   -1
                                                           Perimeter                                                                                                                                                         VERBAL WARNING
BMAN1800159   BLM   TRAFFIC STOP     : GATE ROAD MM 1
                                                           Response Area
                                                                                CREATE   0     0     0     0      0      1873    1873    0     0      1873    0.0            0.0                              31.2    B353
                                                                                                                                                                                                                             RPT
                                                                                                                                                                                                                                               08/24/18 20:55   8/24/2018   08:55:01 PM   FIELD      -119.258348    40.753337   24   -1
                                                           Perimeter                                                                                                                                                                                                                                                            24   -1
BMAN1800160   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0     0     0      0      16      16      0     0      16      0.0            0.0                              0.3     B241   VERBAL WARNING    08/24/18 20:59   8/24/2018   08:59:07 PM   FIELD      -119.2654      40.748552
                                                           Response Area
                                                           Outside Event
BMAN1800161   BLM   PATROL CHECK     Blue Pit                                   CREATE   92    32    124   1124   1248   443     1691    32    1156   1599    0.5            18.7   0.5   0.5   18.7   18.7   7.4     B354   NO ACTION         08/24/18 21:10   8/24/2018   09:10:51 PM   Admin      -119.267398    40.784074   24   -1
                                                           Response Area
                                                           Perimeter                                                                                                                                                         VERBAL WARNING
BMAN1800162   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0     0     0      0      790     790     0     0      790     0.0            0.0                              13.2    B241                     08/24/18 21:13   8/24/2018   09:13:28 PM   FIELD      -119.2654      40.748552   24   -1
                                                           Response Area                                                                                                                                                     RPT
                                                           Perimeter                                                                                                                                                         VERBAL WARNING
BMAN1800163   BLM   TRAFFIC STOP     : GATE ROAD MM 1
                                                           Response Area
                                                                                CREATE   0     0     0     0      0      564     564     0     0      564     0.0            0.0                              9.4     B241
                                                                                                                                                                                                                             RPT
                                                                                                                                                                                                                                               08/24/18 21:38   8/24/2018   09:38:09 PM   FIELD      -119.258348    40.753337   24   -1
                                                           Perimeter
BMAN1800164   BLM   TRAFFIC STOP     GATE ROAD MM .5
                                                           Response Area
                                                                                CREATE   0     0     0     0      0      2013    2013    0     0      2013    0.0            0.0                              33.6    B353   CITATION          08/24/18 21:45   8/24/2018   09:45:16 PM   FIELD      -119.2654      40.748552   24   -1
                                                           Perimeter                                                                                                                                                                                                                                                            24   -1
BMAN1800165   BLM   TRAFFIC STOP     GATE ROAD MM 1                             CREATE   0     0     0     0      0      104     104     0     0      104     0.0            0.0                              1.7     B241   VERBAL WARNING    08/24/18 21:50   8/24/2018   09:50:37 PM   FIELD      -119.258348    40.753337
                                                           Response Area
                                                           Gate Road                                                                                                                                                         VERBAL WARNING
BMAN1800166   BLM   TRAFFIC STOP     : GATE ROAD MM 3                           CREATE   0     0     0     0      0      443     443     0     0      443     0.0            0.0                              7.4     B241                     08/24/18 22:15   8/24/2018   10:15:55 PM   FIELD      -119.230717    40.767581   24   -1
                                                           Response Area                                                                                                                                                     RPT
                                                           3 O'Clock Response
BMAN1800167   BLM   ASSIST           @545 E                                     CREATE   0     0     0     0      0      222     222     0     0      222     0.0            0.0                              3.7     C110   PUBLIC ASSIST     08/24/18 22:22   8/24/2018   10:22:16 PM   FIELD      -119.215081    40.777944   24   -1
                                                           Area
                                                           Perimeter
BMAN1800168   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                           Response Area
                                                                                CREATE   0     0     0     0      0      151     151     0     0      151     0.0            0.0                              2.5     B241   VERBAL WARNING    08/24/18 22:29   8/24/2018   10:29:39 PM   FIELD      -119.2654      40.748552   24   -1
                                                           Perimeter
BMAN1800169   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                           Response Area
                                                                                CREATE   0     0     0     0      0      1881    1881    0     0      1881    0.0            0.0                              31.4    B241   WRITTEN WARNING 08/24/18 22:47     8/24/2018   10:47:19 PM   FIELD      -119.2654      40.748552   24   -1
                                                           Perimeter                                                                                                                                                                                                                                                            24   -1
BMAN1800170   BLM   TRAFFIC STOP     GATE ROAD MM .5                            CREATE   0     0     0     0      0      430     430     0     0      430     0.0            0.0                              7.2     B350   VERBAL WARNING    08/24/18 23:22   8/24/2018   11:22:41 PM   FIELD      -119.2654      40.748552
                                                           Response Area
                                                           Perimeter
BMAN1800171   BLM   TRAFFIC STOP     GATE ROAD MM 2.5                           CREATE   0     0     0     0      0      150     150     0     0      150     0.0            0.0                              2.5     B241   VERBAL WARNING    08/24/18 23:28   8/24/2018   11:28:19 PM   FIELD      -119.240167    40.767091   24   -1
                                                           Response Area
                                                           Perimeter
BMAN1800172   BLM   TRAFFIC STOP     @GATE ROAD                                 CREATE   0     0     0     0      0      364     364     0     0      364     0.0            0.0                              6.1     B241   VERBAL WARNING    08/24/18 23:38   8/24/2018   11:38:08 PM   FIELD      -119.240167    40.767091   24   -1
                                                           Response Area
                                                           Perimeter
BMAN1800173   BLM   TRAFFIC STOP     : GATE ROAD MM
                                                           Response Area
                                                                                CREATE   0     0     0     0      0      4251    4251    0     0      4251    0.0            0.0                              70.9    B353   CITATION          08/25/18 00:14   8/25/2018   12:14:13 AM   FIELD      -119.240167    40.767091   25   0
                                                           Perimeter
BMAN1800174   BLM   TRAFFIC STOP     GATE ROAD MM .5
                                                           Response Area
                                                                                CREATE   0     0     0     0      0      383     383     0     0      383     0.0            0.0                              6.4     B354   VERBAL WARNING    08/25/18 00:24   8/25/2018   12:24:58 AM   FIELD      -119.2654      40.748552   25   0
                                                           3 O'clock Response                                                                                                                                                                                                                                                   25   0
BMAN1800175   BLM   ASSAULT          530 G                                      CREATE   302   115   417   424    841    3402    4243    115   539    3941    1.9            7.1    1.9   1.9   7.1    7.1    56.7    B241   NO ACTION         08/25/18 01:56   8/25/2018   01:56:42 AM   FIELD      -119.214421    40.776029
                                                           Area
                                     The Fallopian         3 O'Clock Response
BMAN1800176   BLM   TRAFFIC STOP                                                CREATE   0     0     0     0      0      380     380     0     0      380     0.0            0.0                              6.3     B350   VERBAL WARNING    08/25/18 02:26   8/25/2018   02:26:54 AM   FIELD      -119.222569    40.774267   25   0
                                     Tubes                 Area
                                                           Gate Road
BMAN1800177   BLM   PUBLIC CONTACT   : Greeters                                 CREATE   0     0     0     0      0      346     346     0     0      346     0.0            0.0                              5.8     B350   PUBLIC ASSIST     08/25/18 02:37   8/25/2018   02:37:19 AM   FIELD      -119.223341    40.773668   25   0
                                                           Response Area
                                     The Fallopian         3 O'Clock Response
BMAN1800178   BLM   TRAFFIC STOP
                                     Tubes                 Area
                                                                                CREATE   0     0     0     0      0      1449    1449    0     0      1449    0.0            0.0                              24.2    B350   WRITTEN WARNING 08/25/18 02:45     8/25/2018   02:45:30 AM   FIELD      -119.222569    40.774267   25   0
                                                           3 O'Clock Response
BMAN1800179   BLM   TRAFFIC STOP     530 H
                                                           Area
                                                                                CREATE   0     0     0     0      0      42      42      0     0      42      0.0            0.0                              0.7     C114   CANCEL            08/25/18 02:56   8/25/2018   02:56:10 AM   FIELD      -119.214854    40.77546    25   0
                                     The Fallopian         3 O'Clock Response                                                                                                                                                                                                                                                   25   0
BMAN1800180   BLM   TRAFFIC STOP                                                CREATE   0     0     0     0      0      5939    5939    0     0      5939    0.0            0.0                              99.0    B241   NO ACTION         08/25/18 03:39   8/25/2018   03:39:52 AM   FIELD      -119.222569    40.774267
                                     Tubes                 Area
                                                           Perimeter
BMAN1800181   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0     0     0      0      691     691     0     0      691     0.0            0.0                              11.5    B350   VERBAL WARNING    08/25/18 03:50   8/25/2018   03:50:49 AM   FIELD      -119.2654      40.748552   25   0
                                                           Response Area
                                                           3 O'Clock Response
BMAN1800182   BLM   TRAFFIC STOP     : 600 L                                    CREATE   0     0     0     0      0      202     202     0     0      202     0.0            0.0                              3.4     B300   PUBLIC ASSIST     08/25/18 03:57   8/25/2018   03:57:00 AM   FIELD      -119.220746    40.775617   25   0
                                                           Area
                                                           Perimeter
BMAN1800183   BLM   TRAFFIC STOP     GATE ROAD MM .5
                                                           Response Area
                                                                                CREATE   0     0     0     0      0      714     714     0     0      714     0.0            0.0                              11.9    B350   VERBAL WARNING    08/25/18 04:21   8/25/2018   04:21:51 AM   FIELD      -119.2654      40.748552   25   0
                                                           9 O'Clock Response
BMAN1800184   BLM   PUBLIC CONTACT   @730 Es
                                                           Area
                                                                                CREATE   0     0     0     0      0      884     884     0     0      884     0.0            0.0                              14.7    P127   CITATION          08/25/18 06:35   8/25/2018   06:35:18 AM   FIELD      -119.215519    40.786415   25   0
                                                           3 O'Clock Response                                                                                                                                                                                                                                                   25   0
BMAN1800185   BLM   PUBLIC CONTACT   @530 E                                     CREATE   0     0     0     0      0      238     238     0     0      238     0.0            0.0                              4.0     B124   NO ACTION         08/25/18 07:57   8/25/2018   07:57:15 AM   FIELD      -119.213554    40.777166
                                                           Area
                                                           9 O'Clock Response
BMAN1800186   BLM   REQUEST BRC      : 845 L                                    CREATE   0     0     0     0      0      677     677     0     0      677     0.0            0.0                              11.3    B121   PUBLIC ASSIST     08/25/18 09:32   8/25/2018   09:32:28 AM   FIELD      -119.222446    40.795722   25   0
                                                           Area
                    COMPLIANCE                             9 O'Clock Response                                                                                                                                                VERBAL FUEL
BMAN1800187   BLM                    : 815 D                                    CREATE   0     0     0     0      0      441     441     0     0      441     0.0            0.0                              7.4     I119                     08/25/18 09:50   8/25/2018   09:50:26 AM   FIELD      -119.218687    40.790253   25   0
                    CHECK                                  Area                                                                                                                                                              STORAGE
                    COMPLIANCE                             9 O'Clock Response
BMAN1800188   BLM
                    CHECK
                                     @845 D
                                                           Area
                                                                                CREATE   0     0     0     0      0      1770    1770    0     0      1770    0.0            0.0                              29.5    I119   VERBAL WARNING    08/25/18 10:06   8/25/2018   10:06:20 AM   FIELD      -119.216963    40.792516   25   0
                    COMPLIANCE
BMAN1800189   BLM
                    CHECK
                                     : Tokyo               9 O'Clock Response CREATE     0     0     0     0      0      64      64      0     0      64      0.0            0.0                              1.1     I119   VERBAL FUEL       08/25/18 10:16   8/25/2018   10:16:39 AM   FIELD      -119.215463    40.793033   25   0
                                                         Perimeter                                                                                                                                                                                                                                                              25   0
BMAN1800190   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0     0     0      0      46      46      0     0      46      0.0            0.0                              0.8     B114   NO ACTION         08/25/18 10:53   8/25/2018   10:53:02 AM   FIELD      -119.2654      40.748552
                                                         Response Area
                                                         Perimeter
BMAN1800191   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                         Response Area
                                                                                CREATE   0     0     0     0      0      1036    1036    0     0      1036    0.0            0.0                              17.3    B116   VERBAL WARNING    08/25/18 11:04   8/25/2018   11:04:25 AM   FIELD      -119.2654      40.748552   25   0
                                     : GATE ROAD MM .5 Perimeter
BMAN1800192   BLM   TRAFFIC STOP
                                                         Response Area
                                                                                CREATE   0     0     0     0      0      375     375     0     0      375     0.0            0.0                              6.3     B116   VERBAL WARNING    08/25/18 11:39   8/25/2018   11:39:21 AM   FIELD      -119.2654      40.748552   25   0
                                                         9 O'Clock Response
BMAN1800193   BLM   PUBLIC CONTACT   : 800 E                                    CREATE   0     0     0     0      0      3304    3304    0     0      3304    0.0            0.0                              55.1    B112   PUBLIC ASSIST     08/25/18 12:25   8/25/2018   12:25:22 PM   FIELD      -119.220078    40.789183   25   0
                                                         Area
                                                         Perimeter
BMAN1800194   BLM   TRAFFIC STOP     : GATE ROAD MM 1
                                                         Response Area
                                                                                CREATE   0     0     0     0      0      2129    2129    0     0      2129    0.0            0.0                              35.5    K111   CITATION          08/25/18 12:30   8/25/2018   12:30:32 PM   FIELD      -119.258348    40.753337   25   0
                                                         Perimeter
BMAN1800195   BLM   TRAFFIC STOP     GATE ROAD MM 1.5                           CREATE   0     0     0     0      0      2097    2097    0     0      2097    0.0            0.0                              35.0    B124   VERBAL WARNING    08/25/18 12:34   8/25/2018   12:34:51 PM   FIELD      -119.253236    40.759756   25   0
                                                         Response Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                     25   0
BMAN1800196   BLM   TRAFFIC STOP     : 900 L                                    CREATE   0     0     0     0      0      467     467     0     0      467     0.0            0.0                              7.8     B115   NO ACTION         08/25/18 12:36   8/25/2018   12:36:12 PM   FIELD      -119.220709    40.797223
                                                         Area
                                                         Perimeter                                                                                                                                                                                                                                                              25   0
BMAN1800197   BLM   TRAFFIC STOP     : GATE ROAD MM 1                           CREATE   0     0     0     0      0      467     467     0     0      467     0.0            0.0                              7.8     B114   VERBAL WARNING    08/25/18 12:41   8/25/2018   12:41:15 PM   FIELD      -119.258348    40.753337
                                                         Response Area
                    COMPLIANCE                           9 O'Clock Response
BMAN1800198   BLM                    : 900 B                                    CREATE   0     0     0     0      0      809     809     0     0      809     0.0            0.0                              13.5    B113   WRITTEN WARNING 08/25/18 12:44     8/25/2018   12:44:07 PM   FIELD      -119.214634    40.792578   25   0
                    CHECK                                Area
                                                         3 O'Clock Response
BMAN1800199   BLM   PUBLIC CONTACT   @Walk-In Camp
                                                         Area
                                                                                CREATE   0     0     0     0      0      74      74      0     0      74      0.0            0.0                              1.2     P127   WRITTEN WARNING 08/25/18 12:48     8/25/2018   12:48:33 PM   FIELD      -119.195487    40.771813   25   0
                                                         9 O'Clock Response
BMAN1800200   BLM   PUBLIC CONTACT   : 630 D                                    CREATE   0     0     0     0      0      1090    1090    0     0      1090    0.0            0.0                              18.2    B117   PUBLIC ASSIST     08/25/18 12:59   8/25/2018   12:59:40 PM   FIELD      -119.21794     40.781407   25   0
                                                         Area
                                                         Gate Road                                                                                                                                                                                                                                                              25   0
BMAN1800201   BLM   TRAFFIC STOP     8 Mile Access                              CREATE   0     0     0     0      0      162     162     0     0      162     0.0            0.0                              2.7     B116   NO ACTION         08/25/18 13:05   8/25/2018   01:05:08 PM   FIELD      -119.277938    40.753857
                                                         Response Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                     25   0
BMAN1800202   BLM   PUBLIC CONTACT   : 930 Es                                   CREATE   0     0     0     0      0      968     968     0     0      968     0.0            0.0                              16.1    B113   VERBAL WARNING    08/25/18 13:06   8/25/2018   01:06:51 PM   FIELD      -119.211006    40.792338
                                                         Area
                                                         Perimeter
BMAN1800203   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0     0     0      0      594     594     0     0      594     0.0            0.0                              9.9     B124   WRITTEN WARNING 08/25/18 13:08     8/25/2018   01:08:23 PM   FIELD      -119.2654      40.748552   25   0
                                                         Response Area
                                                         Perimeter
BMAN1800204   BLM   PUBLIC CONTACT   : GATE ROAD MM .5
                                                         Response Area
                                                                                CREATE   0     0     0     0      0      71      71      0     0      71      0.0            0.0                              1.2     B113   NO ACTION         08/25/18 13:15   8/25/2018   01:15:20 PM   FIELD      -119.2654      40.748552   25   0
                    COMPLIANCE                           9 O'Clock Response                                                                                                                                                  VERBAL FUEL
BMAN1800205   BLM                    : 645 J                                    CREATE   0     0     0     0      0      406     406     0     0      406     0.0            0.0                              6.8     B117                     08/25/18 13:17   8/25/2018   01:17:56 PM   FIELD      -119.223494    40.781079   25   0
                    CHECK                                Area                                                                                                                                                                STORAGE
                                                         9 O'Clock Response                                                                                                                                                                                                                                                     25   0
BMAN1800206   BLM   PUBLIC CONTACT   : 730 Es                                   CREATE   0     0     0     0      0      1572    1572    0     0      1572    0.0            0.0                              26.2    I119   VERBAL WARNING    08/25/18 13:21   8/25/2018   01:21:21 PM   FIELD      -119.215519    40.786415
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                     25   0
BMAN1800207   BLM   TRAFFIC STOP     @Point 2 : entrance                        CREATE   0     0     0     0      0      764     764     0     0      764     0.0            0.0                              12.7    I128   WRITTEN WARNING 08/25/18 13:26     8/25/2018   01:26:30 PM   FIELD      -119.219521    40.805983
                                                         Area
                    COMPLIANCE                           9 O'Clock Response
BMAN1800208   BLM                    : 945 E                                    CREATE   0     0     0     0      0      671     671     0     0      671     0.0            0.0                              11.2    B112   NO ACTION         08/25/18 13:27   8/25/2018   01:27:07 PM   FIELD      -119.211872    40.796276   25   0
                    CHECK                                Area
                                                         Perimeter
BMAN1800209   BLM   TRAFFIC STOP     GATE ROAD MM 1
                                                         Response Area
                                                                                CREATE   0     0     0     0      0      430     430     0     0      430     0.0            0.0                              7.2     B114   NO ACTION         08/25/18 13:32   8/25/2018   01:32:47 PM   FIELD      -119.258348    40.753337   25   0
                                                         Perimeter
BMAN1800210   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0     0     0      0      1319    1319    0     0      1319    0.0            0.0                              22.0    B124   WRITTEN WARNING 08/25/18 13:33     8/25/2018   01:33:02 PM   FIELD      -119.2654      40.748552   25   0
                                                         Response Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                     25   0
BMAN1800211   BLM   PUBLIC CONTACT   : 915 J                                    CREATE   0     0     0     0      0      100     100     0     0      100     0.0            0.0                              1.7     B113   PUBLIC ASSIST     08/25/18 13:33   8/25/2018   01:33:58 PM   FIELD      -119.217678    40.797494
                                                         Area
                    COMPLIANCE                           9 O'Clock Response                                                                                                                                                                                                                                                     25   0
BMAN1800212   BLM                    830 Es                                     CREATE   0     0     0     0      0      10677   10677   0     0      10677   0.0            0.0                              178.0   I119   NO ACTION         08/25/18 13:37   8/25/2018   01:37:32 PM   FIELD      -119.214307    40.789836
                    CHECK                                Area
                    COMPLIANCE                           9 O'Clock Response                                                                                                                                                  VERBAL FUEL
BMAN1800213   BLM                    : 945 D                                    CREATE   0     0     0     0      0      76      76      0     0      76      0.0            0.0                              1.3     B112                     08/25/18 13:40   8/25/2018   01:40:43 PM   FIELD      -119.211543    40.795668   25   0
                    CHECK                                Area                                                                                                                                                                STORAGE
                    COMPLIANCE                           9 O'Clock Response
BMAN1800214   BLM
                    CHECK
                                     : 915 J
                                                         Area
                                                                                CREATE   0     0     0     0      0      668     668     0     0      668     0.0            0.0                              11.1    B113   WRITTEN WARNING 08/25/18 13:41     8/25/2018   01:41:19 PM   FIELD      -119.217678    40.797494   25   0
                    COMPLIANCE                           9 O'Clock Response
BMAN1800215   BLM                    : 915 D                                    CREATE   0     0     0     0      0      361     361     0     0      361     0.0            0.0                              6.0     B112   NO ACTION         08/25/18 13:45   8/25/2018   01:45:28 PM   FIELD      -119.214526    40.794363   25   0
                    CHECK                                Area
                                                         Perimeter                                                                                                                                                                                                                                                              25   0
BMAN1800216   BLM   PUBLIC CONTACT   : Blue Pit                                 CREATE   0     0     0     0      0      481     481     0     0      481     0.0            0.0                              8.0     P127   WRITTEN WARNING 08/25/18 13:47     8/25/2018   01:47:51 PM   FIELD      -119.267398    40.784074
                                                         Response Area
                                                         Gate Road                                                                                                                                                                                                                                                              25   0
BMAN1800217   BLM   TRAFFIC STOP     8 Mile Access                              CREATE   0     0     0     0      0      597     597     0     0      597     0.0            0.0                              10.0    B116   VERBAL WARNING    08/25/18 13:49   8/25/2018   01:49:20 PM   FIELD      -119.277938    40.753857
                                                         Response Area
                    COMPLIANCE                           9 O'Clock Response
BMAN1800218   BLM                    : 615 J                                    CREATE   0     0     0     0      0      670     670     0     0      670     0.0            0.0                              11.2    B117   WRITTEN WARNING 08/25/18 13:50     8/25/2018   01:50:53 PM   FIELD      -119.221102    40.77792    25   0
                    CHECK                                Area
                    COMPLIANCE                           9 O'Clock Response
BMAN1800219   BLM
                    CHECK
                                     : 915 D
                                                         Area
                                                                                CREATE   0     0     0     0      0      425     425     0     0      425     0.0            0.0                              7.1     B112   NO ACTION         08/25/18 13:54   8/25/2018   01:54:20 PM   FIELD      -119.214526    40.794363   25   0
                                                         3 O'clock Response
BMAN1800220   BLM   INVESTIGATION    215 Es                                     CREATE   333   3     336   14     350    8       358     3     17     25      0.1            0.2    0.1   0.1   0.2    0.2    0.1     B100   NO ACTION         08/25/18 13:52   8/25/2018   01:52:26 PM   Admin      -119.1982      40.783777   25   0
                                                         Area
                                                         Perimeter                                                                                                                                                                                                                                                              25   0
BMAN1800221   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0     0     0      0      34      34      0     0      34      0.0            0.0                              0.6     K111   NO ACTION         08/25/18 13:59   8/25/2018   01:59:44 PM   FIELD      -119.2654      40.748552
                                                         Response Area
                    COMPLIANCE                           9 O'Clock Response                                                                                                                                                  VERBAL FUEL                                                                                        25   0
BMAN1800222   BLM                    : 845 D                                    CREATE   0     0     0     0      0      243     243     0     0      243     0.0            0.0                              4.1     B112                     08/25/18 14:02   8/25/2018   02:02:18 PM   FIELD      -119.216963    40.792516
                    CHECK                                Area                                                                                                                                                                STORAGE
                                                         Perimeter
BMAN1800223   BLM   TRAFFIC STOP     GATE ROAD MM 1                             CREATE   0     0     0     0      0      4097    4097    0     0      4097    0.0            0.0                              68.3    I128   WRITTEN WARNING 08/25/18 14:09     8/25/2018   02:09:26 PM   FIELD      -119.258348    40.753337   25   0
                                                         Response Area
                                                         Perimeter
BMAN1800224   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                         Response Area
                                                                                CREATE   0     0     0     0      0      149     149     0     0      149     0.0            0.0                              2.5     K111   VERBAL WARNING    08/25/18 14:11   8/25/2018   02:11:31 PM   FIELD      -119.2654      40.748552   25   0
                                                         Perimeter
BMAN1800225   BLM   TRAFFIC STOP     : GATE ROAD MM 2                           CREATE   0     0     0     0      0      362     362     0     0      362     0.0            0.0                              6.0     K111   VERBAL WARNING    08/25/18 14:16   8/25/2018   02:16:22 PM   FIELD      -119.248388    40.76584    25   0
                                                         Response Area
                                                         Perimeter                                                                                                                                                                                                                                                              25   0
BMAN1800226   BLM   TRAFFIC STOP     GATE ROAD MM 1                             CREATE   0     0     0     0      0      789     789     0     0      789     0.0            0.0                              13.2    B124   CITATION          08/25/18 14:19   8/25/2018   02:19:29 PM   FIELD      -119.258348    40.753337
                                                         Response Area
                    COMPLIANCE                           9 O'Clock Response                                                                                                                                                                                                                                                     25   0
BMAN1800227   BLM                    : 945 C                                    CREATE   0     0     0     0      0      613     613     0     0      613     0.0            0.0                              10.2    B112   NO ACTION         08/25/18 14:35   8/25/2018   02:35:26 PM   FIELD      -119.211213    40.795061
                    CHECK                                Area
                                                         3 O'Clock Response
BMAN1800228   BLM   REQUEST BRC      : 415 G                                    CREATE   0     0     0     0      0      1288    1288    0     0      1288    0.0            0.0                              21.5    B121   PUBLIC ASSIST     08/25/18 14:38   8/25/2018   02:38:20 PM   FIELD      -119.204477    40.774514   25   0
                                                         Area
                                                         3 O'clock Response
BMAN1800229   BLM   PUBLIC CONTACT   @530 G :kidsville
                                                         Area
                                                                                CREATE   337   12    349   0      349    4053    4402    12    12     4065    0.2            0.0    0.2   0.2                 67.6    B110   NO ACTION         08/25/18 14:36   8/25/2018   02:36:24 PM   Control1   -119.214421    40.776029   25   0
                                                         Perimeter
BMAN1800230   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0     0     0      0      194     194     0     0      194     0.0            0.0                              3.2     K111   VERBAL WARNING    08/25/18 14:46   8/25/2018   02:46:23 PM   FIELD      -119.2654      40.748552   25   0
                                                         Response Area
                                                         Outside Event                                                                                                                                                                                                                                                          25   0
BMAN1800231   BLM   PUBLIC CONTACT   Pershing County                            CREATE   0     0     0     0      0      454     454     0     0      454     0.0            0.0                              7.6     I248   NO ACTION         08/25/18 14:47   8/25/2018   02:47:36 PM   FIELD      -119.365998    40.671163
                                                         Response Area
                                                         Gate Road                                                                                                                                                           VERBAL WARNING                                                                                     25   0
BMAN1800232   BLM   TRAFFIC STOP     : 8 Mile Access                            CREATE   0     0     0     0      0      665     665     0     0      665     0.0            0.0                              11.1    B116                     08/25/18 14:50   8/25/2018   02:50:08 PM   FIELD      -119.277938    40.753857
                                                         Response Area                                                                                                                                                       RPT
                                                         3 O'Clock Response
BMAN1800233   BLM   TRAFFIC STOP     : 230 H                                    CREATE   0     0     0     0      0      374     374     0     0      374     0.0            0.0                              6.2     B125   VERBAL WARNING    08/25/18 14:56   8/25/2018   02:56:53 PM   FIELD      -119.192116    40.780065   25   0
                                                         Area
                                                         Gate Road
BMAN1800234   BLM   TRAFFIC STOP     : 8 Mile Access
                                                         Response Area
                                                                                CREATE   0     0     0     0      0      346     346     0     0      346     0.0            0.0                              5.8     B116   VERBAL WARNING    08/25/18 15:06   8/25/2018   03:06:36 PM   FIELD      -119.277938    40.753857   25   0
                                                         Perimeter
BMAN1800235   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0     0     0      0      508     508     0     0      508     0.0            0.0                              8.5     B124   VERBAL WARNING    08/25/18 15:13   8/25/2018   03:13:16 PM   FIELD      -119.2654      40.748552   25   0
                                                         Response Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                     25   0
BMAN1800236   BLM   PUBLIC CONTACT   : 600 E                                    CREATE   0     0     0     0      0      725     725     0     0      725     0.0            0.0                              12.1    B113   NO ACTION         08/25/18 15:20   8/25/2018   03:20:58 PM   FIELD      -119.21646     40.778866
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                     25   0
BMAN1800237   BLM   TRAFFIC STOP     815 J                                      CREATE   0     0     0     0      0      1051    1051    0     0      1051    0.0            0.0                              17.5    B115   CITATION          08/25/18 15:24   8/25/2018   03:24:09 PM   FIELD      -119.223477    40.791766
                                                         Area
                                                         Perimeter
BMAN1800238   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0     0     0      0      161     161     0     0      161     0.0            0.0                              2.7     B116   NO ACTION         08/25/18 15:32   8/25/2018   03:32:22 PM   FIELD      -119.2654      40.748552   25   0
                                                         Response Area
                    COMPLIANCE                           9 O'Clock Response                                                                                                                                                  VERBAL FUEL
BMAN1800239   BLM
                    CHECK
                                     : 815 C
                                                         Area
                                                                                CREATE   0     0     0     0      0      406     406     0     0      406     0.0            0.0                              6.8     I119
                                                                                                                                                                                                                             STORAGE
                                                                                                                                                                                                                                               08/25/18 15:38   8/25/2018   03:38:39 PM   FIELD      -119.217889    40.79       25   0
                                                         3 O'Clock Response
BMAN1800240   BLM   PUBLIC CONTACT   : 445 G                                    CREATE   0     0     0     0      0      646     646     0     0      646     0.0            0.0                              10.8    B125   PUBLIC ASSIST     08/25/18 16:22   8/25/2018   04:22:57 PM   FIELD      -119.208595    40.774519   25   0
                                                         Area
                                                         Gate Road                                                                                                                                                                                                                                                              25   0
BMAN1800241   BLM   TRAFFIC STOP     : GATE ROAD MM 3                           CREATE   0     0     0     0      0      1376    1376    0     0      1376    0.0            0.0                              22.9    I248   WRITTEN WARNING 08/25/18 16:24     8/25/2018   04:24:36 PM   FIELD      -119.230717    40.767581
                                                         Response Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                     25   0
BMAN1800242   BLM   TRAFFIC STOP     : 700 D                                    CREATE   0     0     0     0      0      340     340     0     0      340     0.0            0.0                              5.7     B240   VERBAL WARNING    08/25/18 16:34   8/25/2018   04:34:35 PM   FIELD      -119.219252    40.783825
                                                         Area
                                                         9 O'Clock Response
BMAN1800243   BLM   PUBLIC CONTACT   : 730 E                                    CREATE   0     0     0     0      0      41      41      0     0      41      0.0            0.0                              0.7     B240   NO ACTION         08/25/18 16:43   8/25/2018   04:43:30 PM   FIELD      -119.220562    40.78642    25   0
                                                         Area
                                                         Perimeter
BMAN1800244   BLM   TRAFFIC STOP     : GATE ROAD MM 1
                                                         Response Area
                                                                                CREATE   0     0     0     0      0      877     877     0     0      877     0.0            0.0                              14.6    I248   VERBAL WARNING    08/25/18 16:53   8/25/2018   04:53:07 PM   FIELD      -119.258348    40.753337   25   0
                                                         3 O'Clock Response
BMAN1800245   BLM   PUBLIC CONTACT   : 400 A                                    CREATE   0     0     0     0      0      671     671     0     0      671     0.0            0.0                              11.2    B125   NO ACTION         08/25/18 17:01   8/25/2018   05:01:06 PM   FIELD      -119.203788    40.778628   25   0
                                                         Area
                    COMPLIANCE                           9 O'Clock Response                                                                                                                                                                                                                                                     25   0
BMAN1800246   BLM                    : 830 H                                    CREATE   0     0     0     0      0      583     583     0     0      583     0.0            0.0                              9.7     B245   VERBAL WARNING    08/25/18 17:03   8/25/2018   05:03:33 PM   FIELD      -119.220915    40.792744
                    CHECK                                Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                     25   0
BMAN1800247   BLM   TRAFFIC STOP     : 330 C                                    CREATE   0     0     0     0      0      323     323     0     0      323     0.0            0.0                              5.4     B238   VERBAL WARNING    08/25/18 17:27   8/25/2018   05:27:03 PM   FIELD      -119.200371    40.77829
                                                         Area
                    COMPLIANCE                           3 O'Clock Response
BMAN1800248   BLM                    : 230 A                                    CREATE   0     0     0     0      0      2457    2457    0     0      2457    0.0            0.0                              41.0    B238   CITATION          08/25/18 17:42   8/25/2018   05:42:23 PM   FIELD      -119.197351    40.782371   25   0
                    CHECK                                Area
                    COMPLIANCE                           3 O'Clock Response
BMAN1800249   BLM
                    CHECK
                                     : 430 Es
                                                         Area
                                                                                CREATE   0     0     0     0      0      1209    1209    0     0      1209    0.0            0.0                              20.2    B236   PUBLIC ASSIST     08/25/18 17:45   8/25/2018   05:45:27 PM   FIELD      -119.206527    40.779561   25   0
                                                         9 O'Clock Response
BMAN1800250   BLM   TRAFFIC STOP     : 630 A                                    CREATE   0     0     0     0      0      440     440     0     0      440     0.0            0.0                              7.3     B240   VERBAL WARNING    08/25/18 17:46   8/25/2018   05:46:20 PM   FIELD      -119.215692    40.78239    25   0
                                                         Area
                                                         Perimeter                                                                                                                                                                                                                                                              25   0
BMAN1800251   BLM   PUBLIC CONTACT   : GATE ROAD MM                             CREATE   0     0     0     0      0      125     125     0     0      125     0.0            0.0                              2.1     B244   NO ACTION         08/25/18 17:51   8/25/2018   05:51:52 PM   FIELD      -119.240167    40.767091
                                                         Response Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                     25   0
BMAN1800252   BLM   PUBLIC CONTACT   : 230 D                                    CREATE   0     0     0     0      0      22      22      0     0      22      0.0            0.0                              0.4     B362   NO ACTION         08/25/18 17:53   8/25/2018   05:53:31 PM   FIELD      -119.195107    40.781382
                                                         Area
                                                         Perimeter
BMAN1800253   BLM   TRAFFIC STOP     : GATE ROAD MM 1                           CREATE   0     0     0     0      0      66      66      0     0      66      0.0            0.0                              1.1     B364   NO ACTION         08/25/18 17:58   8/25/2018   05:58:48 PM   FIELD      -119.258348    40.753337   25   0
                                                         Response Area
                                                         Perimeter
BMAN1800254   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                         Response Area
                                                                                CREATE   0     0     0     0      0      633     633     0     0      633     0.0            0.0                              10.6    B355   VERBAL WARNING    08/25/18 18:01   8/25/2018   06:01:42 PM   FIELD      -119.2654      40.748552   25   0
                                                         Perimeter
BMAN1800255   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0     0     0      0      51      51      0     0      51      0.0            0.0                              0.9     B364   NO ACTION         08/25/18 18:04   8/25/2018   06:04:21 PM   FIELD      -119.2654      40.748552   25   0
                                                         Response Area
                                                         Perimeter                                                                                                                                                                                                                                                              25   0
BMAN1800256   BLM   TRAFFIC STOP     GATE ROAD MM 1                             CREATE   0     0     0     0      0      615     615     0     0      615     0.0            0.0                              10.3    B364   NO ACTION         08/25/18 18:07   8/25/2018   06:07:38 PM   FIELD      -119.258348    40.753337
                                                         Response


                                                                                                                                                                                                                                                                                                                   ER00117
                                                                                             Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 301 of 499
                                                                                                                                                  EventSummary

                                                          3 O'Clock Response
BMAN1800258   BLM   PUBLIC CONTACT   : 300 K                                   CREATE   0    0     0   0   0   281      281      0   0   281      0.0            0.0                4.7      B362   PUBLIC ASSIST     08/25/18 18:15   8/25/2018   06:15:50 PM   FIELD   -119.192935    40.776052   25   0
                                                          Area
                                                          9 O'Clock Response
BMAN1800259   BLM   PUBLIC CONTACT   : 930 J
                                                          Area
                                                                               CREATE   0    0     0   0   0   323      323      0   0   323      0.0            0.0                5.4      B352   VERBAL WARNING    08/25/18 18:16   8/25/2018   06:16:50 PM   FIELD   -119.215678    40.798507   25   0
                                                          Perimeter
BMAN1800260   BLM   PUBLIC CONTACT   : GATE ROAD MM
                                                          Response Area
                                                                               CREATE   0    0     0   0   0   406      406      0   0   406      0.0            0.0                6.8      B244   PUBLIC ASSIST     08/25/18 18:17   8/25/2018   06:17:38 PM   FIELD   -119.240167    40.767091   25   0
                                                          Perimeter
BMAN1800261   BLM   TRAFFIC STOP     : GATE ROAD MM
                                                          Response Area
                                                                               CREATE   0    0     0   0   0   349      349      0   0   349      0.0            0.0                5.8      B364   NO ACTION         08/25/18 18:22   8/25/2018   06:22:09 PM   FIELD   -119.240167    40.767091   25   0
                                                          Perimeter                                                                                                                                                                                                                                 25   0
BMAN1800262   BLM   PUBLIC CONTACT   Blue Pit                                  CREATE   0    0     0   0   0   655      655      0   0   655      0.0            0.0                10.9     P242   CANCEL            08/25/18 18:30   8/25/2018   06:30:35 PM   FIELD   -119.267398    40.784074
                                                          Response Area
                    COMPLIANCE                            9 O'Clock Response                                                                                                                        VERBAL FUEL                                                                                     25   0
BMAN1800263   BLM                    : 900 J                                   CREATE   0    0     0   0   0   48       48       0   0   48       0.0            0.0                0.8      B352                     08/25/18 18:32   8/25/2018   06:32:17 PM   FIELD   -119.219487    40.796292
                    CHECK                                 Area                                                                                                                                      STORAGE
                                                          Perimeter
BMAN1800264   BLM   TRAFFIC STOP     GATE ROAD MM .5                           CREATE   0    0     0   0   0   81       81       0   0   81       0.0            0.0                1.4      B364   NO ACTION         08/25/18 18:34   8/25/2018   06:34:07 PM   FIELD   -119.2654      40.748552   25   0
                                                          Response Area
                                                          9 O'Clock Response
BMAN1800265   BLM   PUBLIC CONTACT   : 845 J
                                                          Area
                                                                               CREATE   0    0     0   0   0   160      160      0   0   160      0.0            0.0                2.7      B352   VERBAL WARNING    08/25/18 18:37   8/25/2018   06:37:07 PM   FIELD   -119.221074    40.79492    25   0
                                                          Perimeter
BMAN1800266   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0   0   0   416      416      0   0   416      0.0            0.0                6.9      B355   VERBAL WARNING    08/25/18 18:38   8/25/2018   06:38:48 PM   FIELD   -119.2654      40.748552   25   0
                                                          Response Area
                                                          Perimeter                                                                                                                                                                                                                                 25   0
BMAN1800267   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0   0   0   213      213      0   0   213      0.0            0.0                3.6      B364   NO ACTION         08/25/18 18:39   8/25/2018   06:39:26 PM   FIELD   -119.2654      40.748552
                                                          Response Area
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                                                                                                        25   0
BMAN1800268   BLM                    : 320 I                                   CREATE   0    0     0   0   0   39943    39943    0   0   39943    0.0            0.0                665.7    B367   REPORT            08/25/18 18:43   8/25/2018   06:43:26 PM   FIELD   -119.196495    40.775495
                    CHECK                                 Area
                                                          Perimeter
BMAN1800269   BLM   TRAFFIC STOP     GATE ROAD MM 1                            CREATE   0    0     0   0   0   532      532      0   0   532      0.0            0.0                8.9      B364   NO ACTION         08/25/18 18:50   8/25/2018   06:50:27 PM   FIELD   -119.258348    40.753337   25   0
                                                          Response Area
                                                          Perimeter
BMAN1800270   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0    0     0   0   0   118      118      0   0   118      0.0            0.0                2.0      B355   NO ACTION         08/25/18 18:58   8/25/2018   06:58:27 PM   FIELD   -119.2654      40.748552   25   0
                                                          Perimeter
BMAN1810258   BLM   TRAFFIC STOP     Gate Actual                               CREATE   0    0     0   0   0   378      378      0   0   378      0.0            0.0                6.3      B238   VERBAL WARNING    08/25/18 20:24   8/25/2018   08:24:59 PM   FIELD   -119.237632    40.766539   25   0
                                                          Response Area
                                                          3 O'Clock Response                                                                                                                                                                                                                        25   0
BMAN1810259   BLM   TRAFFIC STOP     : 315 K                                   CREATE   0    0     0   0   0   672      672      0   0   672      0.0            0.0                11.2     B365   VERBAL WARNING    08/25/18 20:28   8/25/2018   08:28:08 PM   FIELD   -119.194829    40.774794
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                        25   0
BMAN1810260   BLM   PUBLIC CONTACT   : 730 E                                   CREATE   0    0     0   0   0   49       49       0   0   49       0.0            0.0                0.8      B245   PUBLIC ASSIST     08/25/18 20:31   8/25/2018   08:31:46 PM   FIELD   -119.220562    40.78642
                                                          Area
                                                          Outside Event
BMAN1810261   BLM   PUBLIC CONTACT   Trego Hot Springs                         CREATE   0    0     0   0   0   66       66       0   0   66       0.0            0.0                1.1      P242   NO ACTION         08/25/18 20:33   8/25/2018   08:33:24 PM   FIELD   -119.116561    40.771907   25   0
                                                          Response Area
                                                          9 O'Clock Response
BMAN1810262   BLM   PUBLIC CONTACT   : 700 E
                                                          Area
                                                                               CREATE   0    0     0   0   0   75       75       0   0   75       0.0            0.0                1.3      B240   VERBAL WARNING    08/25/18 20:34   8/25/2018   08:34:54 PM   FIELD   -119.220088    40.783656   25   0
                                                          9 O'Clock Response
BMAN1810263   BLM   PUBLIC CONTACT   : 630 C                                   CREATE   0    0     0   0   0   61       61       0   0   61       0.0            0.0                1.0      K232   NO ACTION         08/25/18 20:37   8/25/2018   08:37:03 PM   FIELD   -119.21719     40.781735   25   0
                                                          Area
                                                          Perimeter                                                                                                                                                                                                                                 25   0
BMAN1810264   BLM   TRAFFIC STOP     GATE ROAD MM 1                            CREATE   0    0     0   0   0   84       84       0   0   84       0.0            0.0                1.4      B364   VERBAL WARNING    08/25/18 20:37   8/25/2018   08:37:40 PM   FIELD   -119.258348    40.753337
                                                          Response Area
                                                          9 O'Clock Response                                                                                                                                                                                                                        25   0
BMAN1810265   BLM   PUBLIC CONTACT   : 930 B                                   CREATE   0    0     0   0   0   51       51       0   0   51       0.0            0.0                0.9      B357   VERBAL WARNING    08/25/18 20:38   8/25/2018   08:38:42 PM   FIELD   -119.212228    40.793951
                                                          Area
                                                          Perimeter
BMAN1810266   BLM   TRAFFIC STOP     GATE ROAD MM 1                            CREATE   0    0     0   0   0   24       24       0   0   24       0.0            0.0                0.4      B364   NO ACTION         08/25/18 20:39   8/25/2018   08:39:28 PM   FIELD   -119.258348    40.753337   25   0
                                                          Response Area
                                                          3 O'Clock Response
BMAN1810267   BLM   TRAFFIC STOP     : 600 Es
                                                          Area
                                                                               CREATE   0    0     0   0   0   63       63       0   0   63       0.0            0.0                1.1      B365   VERBAL WARNING    08/25/18 20:39   8/25/2018   08:39:56 PM   FIELD   -119.21201     40.782239   25   0
                                                          Perimeter
BMAN1810268   BLM   TRAFFIC STOP     GATE ROAD MM .5                           CREATE   0    0     0   0   0   14       14       0   0   14       0.0            0.0                0.2      B355   NO ACTION         08/25/18 20:40   8/25/2018   08:40:23 PM   FIELD   -119.2654      40.748552   25   0
                                                          Response Area
                                                          Perimeter                                                                                                                                                                                                                                 25   0
BMAN1810269   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0   0   0   473      473      0   0   473      0.0            0.0                7.9      B244   VERBAL WARNING    08/25/18 20:40   8/25/2018   08:40:35 PM   FIELD   -119.2654      40.748552
                                                          Response Area
                                                          Perimeter                                                                                                                                                                                                                                 25   0
BMAN1810270   BLM   TRAFFIC STOP     : GATE ROAD MM 1                          CREATE   0    0     0   0   0   385      385      0   0   385      0.0            0.0                6.4      B354   VERBAL WARNING    08/25/18 20:41   8/25/2018   08:41:08 PM   FIELD   -119.258348    40.753337
                                                          Response Area
                                                          Perimeter
BMAN1810271   BLM   TRAFFIC STOP     GATE ROAD MM .5                           CREATE   0    0     0   0   0   25       25       0   0   25       0.0            0.0                0.4      B244   VERBAL WARNING    08/25/18 20:42   8/25/2018   08:42:11 PM   FIELD   -119.2654      40.748552   25   0
                                                          Response Area
                                                          Perimeter
BMAN1810272   BLM   TRAFFIC STOP     : GATE ROAD MM
                                                          Response Area
                                                                               CREATE   0    0     0   0   0   29942    29942    0   0   29942    0.0            0.0                499.0    B364   CITATION          08/25/18 20:43   8/25/2018   08:43:00 PM   FIELD   -119.253236    40.759756   25   0
                    COMPLIANCE                            9 O'clock Response
BMAN1810273   BLM                    @810 J                                    CREATE   22   -22       0       207      207              185      -0.4           0.0   -0.4         3.1             NO ACTION         08/25/18 20:46   8/25/2018   08:46:20 PM   FIELD   -119.223769    40.791198   25   0
                    CHECK                                 Area
                                                          Perimeter                                                                                                                                                                                                                                 25   0
BMAN1810274   BLM   TRAFFIC STOP     Gate Actual                               CREATE   0    0     0   0   0   104      104      0   0   104      0.0            0.0                1.7      B355   VERBAL WARNING    08/25/18 20:49   8/25/2018   08:49:28 PM   FIELD   -119.237632    40.766539
                                                          Response Area
                    COMPLIANCE                            3 O'clock Response                                                                                                                                                                                                                        25   0
BMAN1810275   BLM                    @230 J                                    CREATE   22   -22       0       245      245              223      -0.4           0.0   -0.4         3.7             NO ACTION         08/25/18 20:50   8/25/2018   08:50:03 PM   OTHER   -119.19062     40.779406
                    CHECK                                 Area
                    COMPLIANCE                            3 O'clock Response
BMAN1810276   BLM                    @415 L                                    CREATE   17   -17       0       181      181              164      -0.3           0.0   -0.3         2.7             NO ACTION         08/25/18 20:54   8/25/2018   08:54:12 PM   OTHER   -119.203921    40.771256   25   0
                    CHECK                                 Area
                                                          Perimeter
BMAN1810277   BLM   TRAFFIC STOP     GATE ROAD MM 1
                                                          Response Area
                                                                               CREATE   0    0     0   0   0   4039     4039     0   0   4039     0.0            0.0                67.3     B244   CITATION          08/25/18 20:56   8/25/2018   08:56:39 PM   FIELD   -119.258348    40.753337   25   0
                                                          Perimeter
BMAN1810278   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    1     1   0   1   352      353      1   1   353      0.0            0.0   0.0    0.0   5.9      B354   VERBAL WARNING    08/25/18 21:03   8/25/2018   09:03:29 PM   FIELD   -119.2654      40.748552   25   0
                                                          Response Area
                                                          Gate Road                                                                                                                                                                                                                                 25   0
BMAN1810279   BLM   TRAFFIC STOP     : Greeters                                CREATE   0    0     0   0   0   562      562      0   0   562      0.0            0.0                9.4      B365   VERBAL WARNING    08/25/18 21:09   8/25/2018   09:09:28 PM   FIELD   -119.223341    40.773668
                                                          Response Area
                                                          3 O'Clock Response                                                                                                                                                                                                                        25   0
BMAN1810280   BLM   TRAFFIC STOP     @430 F                                    CREATE   0    0     0   0   0   689      689      0   0   689      0.0            0.0                11.5     B240   VERBAL WARNING    08/25/18 21:13   8/25/2018   09:13:11 PM   FIELD   -119.206535    40.775071
                                                          Area
                                                          Gate Road
BMAN1810281   BLM   TRAFFIC STOP     8 Mile Access                             CREATE   0    0     0   0   0   2364     2364     0   0   2364     0.0            0.0                39.4     B355   VERBAL WARNING    08/25/18 21:14   8/25/2018   09:14:32 PM   FIELD   -119.277938    40.753857   25   0
                                                          Response Area
                                                          3 O'Clock Response
BMAN1810282   BLM   TRAFFIC STOP     300 I
                                                          Area
                                                                               CREATE   0    0     0   0   0   270      270      0   0   270      0.0            0.0                4.5      B237   VERBAL WARNING    08/25/18 21:17   8/25/2018   09:17:15 PM   FIELD   -119.194155    40.776983   25   0
                                                          Gate Road
BMAN1810283   BLM   TRAFFIC STOP     : Greeters                                CREATE   0    0     0   0   0   51       51       0   0   51       0.0            0.0                0.9      B365   NO ACTION         08/25/18 21:19   8/25/2018   09:19:05 PM   FIELD   -119.223341    40.773668   25   0
                                                          Response Area
                                     The Fallopian        3 O'Clock Response                                                                                                                                                                                                                        25   0
BMAN1810284   BLM   TRAFFIC STOP                                               CREATE   0    0     0   0   0   3566     3566     0   0   3566     0.0            0.0                59.4     B243   CITATION          08/25/18 21:22   8/25/2018   09:22:58 PM   FIELD   -119.222569    40.774267
                                     Tubes                Area
                                                          Perimeter                                                                                                                                                                                                                                 25   0
BMAN1810285   BLM   TRAFFIC STOP     : GATE ROAD MM                            CREATE   0    0     0   0   0   330      330      0   0   330      0.0            0.0                5.5      I368   NO ACTION         08/25/18 21:25   8/25/2018   09:25:18 PM   FIELD   -119.253236    40.759756
                                                          Response Area
                                                          3 O'Clock Response
BMAN1810286   BLM   PUBLIC CONTACT   : 500 F                                   CREATE   0    0     0   0   0   18       18       0   0   18       0.0            0.0                0.3      I248   PUBLIC ASSIST     08/25/18 21:28   8/25/2018   09:28:43 PM   FIELD   -119.210393    40.775461   25   0
                                                          Area
                                                          Gate Road
BMAN1810287   BLM   TRAFFIC STOP     : GATE ROAD MM 3
                                                          Response Area
                                                                               CREATE   0    0     0   0   0   1583     1583     0   0   1583     0.0            0.0                26.4     B365   CITATION          08/25/18 21:33   8/25/2018   09:33:23 PM   FIELD   -119.230717    40.767581   25   0
                                                          3 O'Clock Response
BMAN1810288   BLM   TRAFFIC STOP     : 530 L                                   CREATE   0    1     1   0   1   585      586      1   1   586      0.0            0.0   0.0    0.0   9.8      B240   VERBAL WARNING    08/25/18 21:34   8/25/2018   09:34:30 PM   FIELD   -119.216588    40.773185   25   0
                                                          Area
                                                          Gate Road                                                                                                                                                                                                                                 25   0
BMAN1810289   BLM   TRAFFIC STOP     : Greeters                                CREATE   0    0     0   0   0   1684     1684     0   0   1684     0.0            0.0                28.1     I248   WRITTEN WARNING 08/25/18 21:41     8/25/2018   09:41:07 PM   FIELD   -119.223341    40.773668
                                                          Response Area
                                                          Perimeter                                                                                                                                                                                                                                 25   0
BMAN1810290   BLM   TRAFFIC STOP     Highway 447 (State                        CREATE   0    0     0   0   0   434      434      0   0   434      0.0            0.0                7.2      C105   VERBAL WARNING    08/25/18 21:49   8/25/2018   09:49:55 PM   FIELD   -119.261508    40.766669
                                                          Response Area
                                                          Perimeter
BMAN1810291   BLM   TRAFFIC STOP     Highway 447 (State                        CREATE   0    0     0   0   0   1618     1618     0   0   1618     0.0            0.0                27.0     C110   VERBAL WARNING    08/25/18 21:56   8/25/2018   09:56:16 PM   FIELD   -119.261508    40.766669   25   0
                                                          Response Area
                                                          Perimeter
BMAN1810292   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0    0     0   0   0   646      646      0   0   646      0.0            0.0                10.8     B241   VERBAL WARNING    08/25/18 22:02   8/25/2018   10:02:43 PM   FIELD   -119.2654      40.748552   25   0
                                                          Perimeter
BMAN1810293   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0   0   0   1765     1765     0   0   1765     0.0            0.0                29.4     B354   PUBLIC ASSIST     08/25/18 22:04   8/25/2018   10:04:43 PM   FIELD   -119.2654      40.748552   25   0
                                                          Response Area
                                                          Gate Road                                                                                                                                                                                                                                 25   0
BMAN1810294   BLM   TRAFFIC STOP     : GATE ROAD MM 3                          CREATE   0    0     0   0   0   336      336      0   0   336      0.0            0.0                5.6      B365   VERBAL WARNING    08/25/18 22:06   8/25/2018   10:06:08 PM   FIELD   -119.230717    40.767581
                                                          Response Area
                                                          Perimeter                                                                                                                                                                                                                                 25   0
BMAN1810295   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0   0   0   424      424      0   0   424      0.0            0.0                7.1      B300   PUBLIC ASSIST     08/25/18 22:06   8/25/2018   10:06:56 PM   FIELD   -119.2654      40.748552
                                                          Response Area
                                                          Perimeter
BMAN1810296   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0   0   0   603      603      0   0   603      0.0            0.0                10.1     B355   VERBAL WARNING    08/25/18 22:08   8/25/2018   10:08:44 PM   FIELD   -119.2654      40.748552   25   0
                                                          Response Area
                                                          Outside Event
BMAN1810297   BLM   TRAFFIC STOP     : 3 Mile Access
                                                          Response Area
                                                                               CREATE   0    0     0   0   0   499      499      0   0   499      0.0            0.0                8.3      B230   VERBAL WARNING    08/25/18 22:09   8/25/2018   10:09:55 PM   FIELD   -119.350857    40.696713   25   0
                                                          Perimeter
BMAN1810298   BLM   TRAFFIC STOP     : GATE ROAD MM                            CREATE   0    0     0   0   0   172      172      0   0   172      0.0            0.0                2.9      B233   VERBAL WARNING    08/25/18 22:11   8/25/2018   10:11:44 PM   FIELD   -119.253236    40.759756   25   0
                                                          Response Area
                                                          Perimeter                                                                                                                                 VERBAL WARNING                                                                                  25   0
BMAN1810299   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0   0   0   968      968      0   0   968      0.0            0.0                16.1     B364                     08/25/18 22:12   8/25/2018   10:12:03 PM   FIELD   -119.2654      40.748552
                                                          Response Area                                                                                                                             RPT
                                                          9 O'Clock Response                                                                                                                                                                                                                        25   0
BMAN1810300   BLM   PUBLIC CONTACT   @630 G                                    CREATE   0    0     0   0   0   100985   100985   0   0   100985   0.0            0.0                1683.1   B238   PUBLIC ASSIST     08/25/18 22:27   8/25/2018   10:27:37 PM   FIELD   -119.220187    40.780424
                                                          Area
                                                          Perimeter
BMAN1810301   BLM   TRAFFIC STOP     GATE ROAD MM .5                           CREATE   0    0     0   0   0   536      536      0   0   536      0.0            0.0                8.9      B241   VERBAL WARNING    08/25/18 22:27   8/25/2018   10:27:48 PM   FIELD   -119.2654      40.748552   25   0
                                                          Response Area
                                                          9 O'Clock Response
BMAN1810302   BLM   REQUEST BRC      : 630 G
                                                          Area
                                                                               CREATE   0    0     0   0   0   581      581      0   0   581      0.0            0.0                9.7      B238   PUBLIC ASSIST     08/25/18 22:27   8/25/2018   10:27:51 PM   FIELD   -119.220187    40.780424   25   0
                                                          Gate Road
BMAN1810303   BLM   TRAFFIC STOP     : GATE ROAD MM 3                          CREATE   0    0     0   0   0   444      444      0   0   444      0.0            0.0                7.4      B365   VERBAL WARNING    08/25/18 22:28   8/25/2018   10:28:47 PM   FIELD   -119.230717    40.767581   25   0
                                                          Response Area
                                                          Perimeter                                                                                                                                                                                                                                 25   0
BMAN1810304   BLM   TRAFFIC STOP     GATE ROAD MM 1                            CREATE   0    0     0   0   0   2163     2163     0   0   2163     0.0            0.0                36.1     B364   NO ACTION         08/25/18 22:32   8/25/2018   10:32:04 PM   FIELD   -119.258348    40.753337
                                                          Response Area
                                                          Perimeter                                                                                                                                                                                                                                 25   0
BMAN1810305   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0   0   0   47       47       0   0   47       0.0            0.0                0.8      B354   PUBLIC ASSIST     08/25/18 22:32   8/25/2018   10:32:55 PM   FIELD   -119.2654      40.748552
                                                          Response Area
                                                          Perimeter
BMAN1810306   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0   0   0   92       92       0   0   92       0.0            0.0                1.5      B241   NO ACTION         08/25/18 22:34   8/25/2018   10:34:55 PM   FIELD   -119.2654      40.748552   25   0
                                                          Response Area
                                                          Gate Road
BMAN1810307   BLM   TRAFFIC STOP     : Greeters
                                                          Response Area
                                                                               CREATE   0    0     0   0   0   2160     2160     0   0   2160     0.0            0.0                36.0     B230   CITATION          08/25/18 22:36   8/25/2018   10:36:51 PM   FIELD   -119.223341    40.773668   25   0
                                                          3 O'Clock Response
BMAN1810308   BLM   TRAFFIC STOP     @530 L                                    CREATE   0    0     0   0   0   462      462      0   0   462      0.0            0.0                7.7      B240   VERBAL WARNING    08/25/18 22:38   8/25/2018   10:38:51 PM   FIELD   -119.216588    40.773185   25   0
                                                          Area
                                                          Perimeter                                                                                                                                                                                                                                 25   0
BMAN1810309   BLM   TRAFFIC STOP     Highway 447 (State                        CREATE   0    0     0   0   0   3878     3878     0   0   3878     0.0            0.0                64.6     C110   VERBAL WARNING    08/25/18 22:40   8/25/2018   10:40:19 PM   OTHER   -119.261508    40.766669
                                                          Response Area
                                                          3 O'Clock Response                                                                                                                                                                                                                        25   0
BMAN1810310   BLM   TRAFFIC STOP     : 300 Es                                  CREATE   0    0     0   0   0   445      445      0   0   445      0.0            0.0                7.4      B363   VERBAL WARNING    08/25/18 22:45   8/25/2018   10:45:24 PM   FIELD   -119.200156    40.781559
                                                          Area
BMAN1810311   BLM   TRAFFIC STOP     : 630 L              9 O'Clock Response CREATE     0    0     0   0   0   4464     4464     0   0   4464     0.0            0.0                74.4     B233   CITATION          08/25/18 22:47   8/25/2018   10:47:55 PM   FIELD   -119.223935    40.778784   25   0
                                                          Perimeter
BMAN1810312   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0    0     0   0   0   2473     2473     0   0   2473     0.0            0.0                41.2     B355   WRITTEN WARNING 08/25/18 22:56     8/25/2018   10:56:31 PM   FIELD   -119.2654      40.748552   25   0
                                                          Outside Event
BMAN1810313   BLM   TRAFFIC STOP     : hwy 447 mm 10                           CREATE   0    0     0   0   0   2521     2521     0   0   2521     0.0            0.0                42.0     C113   CITATION          08/25/18 22:59   8/25/2018   10:59:03 PM   FIELD   -119.290495    40.74122    25   0
                                                          Response Area
                                                          3 O'Clock Response                                                                                                                                                                                                                        25   0
BMAN1810314   BLM   TRAFFIC STOP     : 300 B                                   CREATE   0    0     0   0   0   183      183      0   0   183      0.0            0.0                3.1      B363   NO ACTION         08/25/18 23:01   8/25/2018   11:01:34 PM   FIELD   -119.198395    40.780232
                                                          Area
                                                          Perimeter
BMAN1810315   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0    0     0   0   0   289      289      0   0   289      0.0            0.0                4.8      B200   VERBAL WARNING    08/25/18 23:02   8/25/2018   11:02:11 PM   FIELD   -119.2654      40.748552   25   0
                                                          Perimeter
BMAN1810316   BLM   TRAFFIC STOP     : Gate Actual
                                                          Response Area
                                                                               CREATE   0    0     0   0   0   187      187      0   0   187      0.0            0.0                3.1      B364   NO ACTION         08/25/18 23:04   8/25/2018   11:04:25 PM   FIELD   -119.237632    40.766539   25   0
                                                          Perimeter                                                                                                                                                                                                                                 25   0
BMAN1810317   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0   0   0   1042     1042     0   0   1042     0.0            0.0                17.4     B200   WRITTEN WARNING 08/25/18 23:22     8/25/2018   11:22:21 PM   FIELD   -119.2654      40.748552
                                                          Response Area
                                                          Perimeter
BMAN1810318   BLM   TRAFFIC STOP     GATE ROAD MM 1.5                          CREATE   0    0     0   0   0   559      559      0   0   559      0.0            0.0                9.3      B364   NO ACTION         08/25/18 23:23   8/25/2018   11:23:12 PM   FIELD   -119.253236    40.759756   25   0
                                                          Response Area
                                                          9 O'Clock Response
BMAN1810319   BLM   TRAFFIC STOP     : 10h
                                                          Area
                                                                               CREATE   0    0     0   0   0   395      395      0   0   395      0.0            0.0                6.6      B358   CITATION          08/25/18 23:27   8/25/2018   11:27:26 PM   FIELD   -119.20917     40.796763   25   0
                                                          3 O'Clock Response
BMAN1810320   BLM   TRAFFIC STOP     The Temple
                                                          Area
                                                                               CREATE   0    0     0   0   0   337      337      0   0   337      0.0            0.0                5.6      I359   NO ACTION         08/25/18 23:33   8/25/2018   11:33:17 PM   FIELD   -119.200167    40.791235   25   0
                                                          Perimeter                                                                                                                                                                                                                                 25   0
BMAN1810321   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0   0   0   766      766      0   0   766      0.0            0.0                12.8     B246   VERBAL WARNING    08/25/18 23:34   8/25/2018   11:34:47 PM   FIELD   -119.2654      40.748552
                                                          Response Area
                                                          Perimeter                                                                                                                                                                                                                                 25   0
BMAN1810322   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0   0   0   486      486      0   0   486      0.0            0.0                8.1      B354   VERBAL WARNING    08/25/18 23:38   8/25/2018   11:38:36 PM   FIELD   -119.2654      40.748552
                                                          Response Area
                                                          Perimeter
BMAN1810323   BLM   TRAFFIC STOP     : GATE ROAD MM 1                          CREATE   0    0     0   0   0   772      772      0   0   772      0.0            0.0                12.9     B364   NO ACTION         08/25/18 23:53   8/25/2018   11:53:08 PM   FIELD   -119.258348    40.753337   25   0
                                                          Response Area
                                                          Perimeter
BMAN1810324   BLM   TRAFFIC STOP     : GATE ROAD MM
                                                          Response Area
                                                                               CREATE   0    0     0   0   0   44       44       0   0   44       0.0            0.0                0.7      B364   NO ACTION         08/25/18 23:53   8/25/2018   11:53:15 PM   FIELD   -119.253236    40.759756   25   0
                                                          3 O'Clock Response
BMAN1810325   BLM   PUBLIC CONTACT   330 A
                                                          Area
                                                                               CREATE   0    0     0   0   0   610      610      0   0   610      0.0            0.0                10.2     B245   NO ACTION         08/25/18 23:55   8/25/2018   11:55:09 PM   FIELD   -119.201233    40.779429   25   0
                                                          Perimeter                                                                                                                                                                                                                                 25   0
BMAN1810326   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0   0   0   1511     1511     0   0   1511     0.0            0.0                25.2     B355   VERBAL WARNING    08/25/18 23:55   8/25/2018   11:55:40 PM   FIELD   -119.2654      40.748552
                                                          Response Area
                                     The Fallopian        3 O'Clock Response                                                                                                                                                                                                                        25   0
BMAN1810327   BLM   TRAFFIC STOP                                               CREATE   0    0     0   0   0   328      328      0   0   328      0.0            0.0                5.5      I248   NO ACTION         08/25/18 23:57   8/25/2018   11:57:58 PM   FIELD   -119.222569    40.774267
                                     Tubes                Area
                                                          3 O'Clock Response
BMAN1810328   BLM   TRAFFIC STOP     @330 H                                    CREATE   0    0     0   0   0   515      515      0   0   515      0.0            0.0                8.6      B363   VERBAL WARNING    08/25/18 23:58   8/25/2018   11:58:54 PM   FIELD   -119.198215    40.775442   25   0
                                                          Area
                                                          3 O'Clock Response
BMAN1810329   BLM   PUBLIC CONTACT   : Center Camp
                                                          Area
                                                                               CREATE   0    0     0   0   0   2207     2207     0   0   2207     0.0            0.0                36.8     B358   NO ACTION         08/26/18 00:01   8/26/2018   12:01:37 AM   FIELD   -119.213938    40.780764   26   1
                                                          Perimeter
BMAN1810330   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0    0     0   0   0   409      409      0   0   409      0.0            0.0                6.8      B246   VERBAL WARNING    08/26/18 00:03   8/26/2018   12:03:47 AM   FIELD   -119.2654      40.748552   26   1
                                                          Perimeter                                                                                                                                                                                                                                 26   1
BMAN1810331   BLM   TRAFFIC STOP     Highway 447 (State                        CREATE   0    0     0   0   0   619      619      0   0   619      0.0            0.0                10.3     C105   VERBAL WARNING    08/26/18 00:03   8/26/2018   12:03:54 AM   FIELD   -119.261508    40.766669
                                                          Response Area
                                                          3 O'Clock Response                                                                                                                                                                                                                        26   1
BMAN1810332   BLM   TRAFFIC STOP     @The Fallopian                            CREATE   0    0     0   0   0   655      655      0   0   655      0.0            0.0                10.9     B365   NO ACTION         08/26/18 00:08   8/26/2018   12:08:12 AM   FIELD   -119.222569    40.774267
                                                          Area
                                                          Perimeter
BMAN1810333   BLM   TRAFFIC STOP     : GATE RD MM .5                           CREATE   0    0     0   0   0   676      676      0   0   676      0.0            0.0                11.3     I368   VERBAL WARNING    08/26/18 00:11   8/26/2018   12:11:57 AM   FIELD   -119.263715    40.748741   26   1
                                                          Response Area
                                                          Perimeter
BMAN1810334   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0    0     0   0   0   799      799      0   0   799      0.0            0.0                13.3     B246   VERBAL WARNING    08/26/18 00:12   8/26/2018   12:12:27 AM   FIELD   -119.2654      40.748552   26   1
                                                          Perimeter
BMAN1810335   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0    0     0   0   0   217      217      0   0   217      0.0            0.0                3.6      B246   VERBAL WARNING    08/26/18 00:25   8/26/2018   12:25:50 AM   FIELD   -119.2654      40.748552   26   1
                                                          9 O'Clock Response                                                                                                                                                                                                                        26   1
BMAN1810336   BLM   TRAFFIC STOP     : 630 L                                   CREATE   0    0     0   0   0   615      615      0   0   615      0.0            0.0                10.3     B240   VERBAL WARNING    08/26/18 00:28   8/26/2018   12:28:50 AM   FIELD   -119.223935    40.778784
                                                          Area
                                     The Fallopian        3 O'Clock Response                                                                                                                                                                                                                        26   1
BMAN1810337   BLM   ASSIST-NLE                                                 CREATE   0    0     0   0   0   3885     3885     0   0   3885     0.0            0.0                64.8     P242   NO ACTION         08/26/18 00:33   8/26/2018   12:33:00 AM   FIELD   -119.222569    40.774267
                                     Tubes                Area
                                                          Perimeter
BMAN1810338   BLM   TRAFFIC STOP     : GATE ROAD MM 1                          CREATE   0    0     0   0   0   618      618      0   0   618      0.0            0.0                10.3     B230   VERBAL WARNING    08/26/18 00:35   8/26/2018   12:35:50 AM   FIELD   -119.258348    40.753337   26   1
                                                          Response Area
                                                          3 O'Clock Response
BMAN1810339   BLM   PUBLIC CONTACT   : 500 Es
                                                          Area
                                                                               CREATE   0    0     0   0   0   1131     1131     0   0   1131     0.0            0.0                18.9     B365   NO ACTION         08/26/18 00:40   8/26/2018   12:40:32 AM   FIELD   -119.208857    40.779797   26   1
                                                          Perimeter
BMAN1810340   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0    0     0   0   0   11243    11243    0   0   11243    0.0            0.0                187.4    B355   CITATION          08/26/18 00:47   8/26/2018   12:47:38 AM   FIELD   -119.2654      40.748552   26   1
                                                          Perimeter                                                                                                                                                                                                                                 26   1
BMAN1810341   BLM   TRAFFIC STOP     : GATE ROAD MM .1                         CREATE   0    1     1   0   1   734      735      1   1   735      0.0            0.0   0.0    0.0   12.2     I368   VERBAL WARNING    08/26/18 00:50   8/26/2018   12:50:03 AM   FIELD   -119.2654      40.748552
                                                          Response Area
                                                          Perimeter                                                                                                                                                                                                                                 26   1
BMAN1810342   BLM   TRAFFIC STOP     : GATE ROAD MM 1                          CREATE   0    0     0   0   0   600      600      0   0   600      0.0            0.0                10.0     B246   VERBAL WARNING    08/26/18 00:53   8/26/2018   12:53:10 AM   FIELD   -119.258348    40.753337
                                                          Response Area
                                                          3 O'Clock Response
BMAN1810343   BLM   TRAFFIC STOP     : 530 L                                   CREATE   0    0     0   0   0   675      675      0   0   675      0.0            0.0                11.3     B235   VERBAL WARNING    08/26/18 00:54   8/26/2018   12:54:56 AM   FIELD   -119.216588    40.773185   26   1
                                                          Area
                                                          9 O'Clock Response
BMAN1810344   BLM   TRAFFIC STOP     : 730 L
                                                          Area
                                                                               CREATE   0    0     0   0   0   275      275      0   0   275      0.0            0.0                4.6      B238   VERBAL WARNING    08/26/18 01:01   8/26/2018   01:01:52 AM   FIELD   -119.226615    40.786426   26   1
                                                          3 O'Clock Response
BMAN1810345   BLM   PUBLIC CONTACT   : 500 K
                                                          Area
                                                                               CREATE   0    0     0   0   0   138      138      0   0   138      0.0            0.0                2.3      B365   PUBLIC ASSIST     08/26/18 01:07   8/26/2018   01:07:51 AM   FIELD   -119.211518    40.772289   26   1
                                                          3 O'Clock Response                                                                                                                                                                                                                        26   1
BMAN1810346   BLM   TRAFFIC STOP     : 515 K                                   CREATE   0    0     0   0   0   57       57       0   0   57       0.0            0.0                1.0      B365   NO ACTION         08/26/18 01:13   8/26/2018   01:13:35 AM   FIELD   -119.213899    40.772906
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                        26   1
BMAN1810347   BLM   TRAFFIC STOP     : 515 L                                   CREATE   0    0     0   0   0   370      370      0   0   370      0.0            0.0                6.2      B365   VERBAL WARNING    08/26/18 01:15   8/26/2018   01:15:44 AM   FIELD   -119.214232    40.772299
                                                          Area
                                                          Perimeter
BMAN1810348   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0   0   0   1009     1009     0   0   1009     0.0            0.0                16.8     B362   VERBAL WARNING    08/26/18 01:20   8/26/2018   01:20:00 AM   FIELD   -119.258348    40.753337   26   1
                                                          Response Area
                                                          3 O'Clock Response
BMAN1810349   BLM   TRAFFIC STOP     : 530 L
                                                          Area
                                                                               CREATE   0    0     0   0   0   76       76       0   0   76       0.0            0.0                1.3      B237   VERBAL WARNING    08/26/18 01:22   8/26/2018   01:22:21 AM   FIELD   -119.216588    40.773185   26   1
                                                          3 O'Clock Response
BMAN1810350   BLM   TRAFFIC STOP     : 545 E
                                                          Area
                                                                               CREATE   0    0     0   0   0   173      173      0   0   173      0.0            0.0                2.9      I248   VERBAL WARNING    08/26/18 01:31   8/26/2018   01:31:05 AM   FIELD   -119.215081    40.777944   26   1
                                                          9 O'Clock Response                                                                                                                                                                                                                        26   1
BMAN1810351   BLM   TRAFFIC STOP     : 900esplanade                            CREATE   0    0     0   0   0   2655     2655     0   0   2655     0.0            0.0                44.3     B364   CITATION          08/26/18 01:40   8/26/2018   01:40:33 AM   FIELD   -119.21211     40.790863
                                                          Area
                                                          Perimeter                                                                                                                                                                                                                                 26   1
BMAN1810352   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0   0   0   537      537      0   0   537      0.0            0.0                9.0      C130   VERBAL WARNING    08/26/18 01:53   8/26/2018   01:53:54 AM   FIELD   -119.2654      40.748552
                                                          Response Area
                                                          Perimeter                                                                                                                                 VERBAL WARNING
BMAN1810353   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0   0   0   371      371      0   0   371      0.0            0.0                6.2      C130                     08/26/18 02:03   8/26/2018   02:03:32 AM   FIELD   -119.2654      40.748552   26   1
                                                          Response Area                                                                                                                             RPT
                                                          3 O'Clock Response
BMAN1810354   BLM   TRAFFIC STOP     @600 L
                                                          Area
                                                                               CREATE   0    0     0   0   0   449      449      0   0   449      0.0            0.0                7.5      B246   VERBAL WARNING    08/26/18 02:09   8/26/2018   02:09:02 AM   FIELD   -119.220746    40.775617   26   1
                                                          9 O'Clock Response
BMAN1810355   BLM   PUBLIC CONTACT   @730 Es
                                                          Area
                                                                               CREATE   0    0     0   0   0   967      967      0   0   967      0.0            0.0                16.1     B238   NO ACTION         08/26/18 02:09   8/26/2018   02:09:47 AM   FIELD   -119.215519    40.786415   26   1
                                                          Perimeter                                                                                                                                                                                                                                 26   1
BMAN1810356   BLM   TRAFFIC STOP     : GATE ROAD MM                            CREATE   0    0     0   0   0   1559     1559     0   0   1559     0.0            0.0                26.0     B362   VERBAL WARNING    08/26/18 02:11   8/26/2018   02:11:13 AM   FIELD   -119.253236    40.759756
                                                          Response Area
                                                          Perimeter                                                                                                                                 VERBAL WARNING                                                                                  26   1
BMAN1810357   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0   0   0   648      648      0   0   648      0.0            0.0                10.8     C130                     08/26/18 02:11   8/26/2018   02:11:47 AM   FIELD   -119.2654      40.748552
                                                          Response Area                                                                                                                             RPT
                                                          3 O'Clock Response
BMAN1810358   BLM   TRAFFIC STOP     @600 L                                    CREATE   0    0     0   0   0   264776   264776   0   0   264776   0.0            0.0                4412.9   B365   VERBAL WARNING    08/26/18 02:13   8/26/2018   02:13:10 AM   FIELD   -119.220746    40.775617   26   1
                                                          Area
                                                          Perimeter
BMAN1810359   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0    0     0   0   0   1092     1092     0   0   1092     0.0            0.0                18.2     I368   PUBLIC ASSIST     08/26/18 02:16   8/26/2018   02:16:27 AM   FIELD   -119.2654      40.748552   26   1


                                                                                                                                                                                                                                                                                       ER00118
                                                                                             Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 302 of 499
                                                                                                                                                            EventSummary

                                                          9 O'Clock Response
BMAN1810360   BLM   REQUEST BRC      : 700 H                                   CREATE   0    0     0     0     0     565      565      0     0     565      0.0            0.0                           9.4      I239     NO ACTION         08/26/18 02:27   8/26/2018   02:27:01 AM   FIELD   -119.222593      40.783148      26   1
                                                          Area
                                                          3 O'Clock Response
BMAN1810361   BLM   TRAFFIC STOP     : 530 L
                                                          Area
                                                                               CREATE   0    0     0     0     0     632      632      0     0     632      0.0            0.0                           10.5     B365     VERBAL WARNING    08/26/18 02:35   8/26/2018   02:35:43 AM   FIELD   -119.216588      40.773185      26   1
                                                          Perimeter
BMAN1810362   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0    0     0     0     0     6030     6030     0     0     6030     0.0            0.0                           100.5    S2       CITATION          08/26/18 02:41   8/26/2018   02:41:37 AM   FIELD   -119.2654        40.748552      26   1
                                                          9 O'Clock Response                                                                                                                                                                                                                                                    26   1
BMAN1810363   BLM   PUBLIC CONTACT   @800 Es                                   CREATE   0    0     0     0     0     4037     4037     0     0     4037     0.0            0.0                           67.3     C109     NO ACTION         08/26/18 02:56   8/26/2018   02:56:27 AM   FIELD   -119.215209      40.788186
                                                          Area
                                                          9 O'Clock Response
BMAN1810364   BLM   PATROL CHECK     : 1000 I                                  CREATE   0    0     0     0     0     918      918      0     0     918      0.0            0.0                           15.3     B233     NO ACTION         08/26/18 02:59   8/26/2018   02:59:51 AM   FIELD   -119.211022      40.799262      26   1
                                                          Area
                                                          3 O'clock Response
BMAN1810365   BLM   REQUEST LE       Station 6                                 CREATE   78   152   230   385   615   4349     4964     152   537   4886     2.5            6.4   2.5   2.5   6.4   6.4   72.5     C140     NO ACTION         08/26/18 03:19   8/26/2018   03:19:01 AM   911     -119.2101        40.779963      26   1
                                                          Area
                                                          9 O'Clock Response
BMAN1810366   BLM   TRAFFIC STOP     @615 L
                                                          Area
                                                                               CREATE   0    0     0     0     0     323      323      0     0     323      0.0            0.0                           5.4      B365     NO ACTION         08/26/18 03:33   8/26/2018   03:33:17 AM   FIELD   -119.222477      40.777121      26   1
                                                          Perimeter
BMAN1810367   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0    0     0     0     0     311      311      0     0     311      0.0            0.0                           5.2      B364     VERBAL WARNING    08/26/18 03:47   8/26/2018   03:47:20 AM   FIELD   -119.2654        40.748552      26   1
                                                          3 O'Clock Response                                                                                                                                                                                                                                                    26   1
BMAN1810368   BLM   TRAFFIC STOP     : 600 K                                   CREATE   0    0     0     0     0     97       97       0     0     97       0.0            0.0                           1.6      B365     NO ACTION         08/26/18 04:19   8/26/2018   04:19:26 AM   FIELD   -119.220132      40.776082
                                                          Area
                                                          3 O'Clock Response
BMAN1810369   BLM   TRAFFIC STOP     : 530 J                                   CREATE   0    0     0     0     0     819      819      0     0     819      0.0            0.0                           13.7     B365     VERBAL WARNING    08/26/18 04:23   8/26/2018   04:23:13 AM   FIELD   -119.21572       40.774323      26   1
                                                          Area
                                                          3 O'Clock Response
BMAN1810370   BLM   TRAFFIC STOP     : 530 L                                   CREATE   0    0     0     0     0     459      459      0     0     459      0.0            0.0                           7.7      B365     VERBAL WARNING    08/26/18 04:39   8/26/2018   04:39:39 AM   FIELD   -119.216588      40.773185      26   1
                                                          Area
                                                          9 O'clock Response
BMAN1810371   BLM   FIRE             @800 H
                                                          Area
                                                                               CREATE   37   440   477   346   823   1759     2582     440   786   2545     7.3            5.8   7.3   7.3   5.8   5.8   29.3     B300     NO ACTION         08/26/18 04:44   8/26/2018   04:44:36 AM   911     -119.222583      40.789695      26   1
                                                          Gate Road
BMAN1810372   BLM   TRAFFIC STOP     : Greeters
                                                          Response Area
                                                                               CREATE   0    0     0     0     0     447      447      0     0     447      0.0            0.0                           7.5      B365     VERBAL WARNING    08/26/18 04:52   8/26/2018   04:52:47 AM   FIELD   -119.223341      40.773668      26   1
                                                          3 O'Clock Response                                                                                                                                                                                                                                                    26   1
BMAN1810373   BLM   TRAFFIC STOP     : 600 L                                   CREATE   0    0     0     0     0     1325     1325     0     0     1325     0.0            0.0                           22.1     B365     VERBAL WARNING    08/26/18 05:00   8/26/2018   05:00:59 AM   FIELD   -119.220746      40.775617
                                                          Area
                                                          9 O'Clock Response
BMAN1810374   BLM   REQUEST BRC      @1000 E                                   CREATE   0    0     0     0     0     657      657      0     0     657      0.0            0.0                           11.0     MEDIC1   LE ASSIST         08/26/18 06:17   8/26/2018   06:17:19 AM   FIELD   -119.210131      40.796723      26   1
                                                          Area
                                                          Perimeter
BMAN1810375   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0     0     0     278      278      0     0     278      0.0            0.0                           4.6      K111     VERBAL WARNING    08/26/18 06:24   8/26/2018   06:24:03 AM   FIELD   -119.2654        40.748552      26   1
                                                          Response Area
                                                          9 O'Clock Response
BMAN1810376   BLM   PUBLIC CONTACT   : 630 L
                                                          Area
                                                                               CREATE   0    0     0     0     0     28       28       0     0     28       0.0            0.0                           0.5      B113     NO ACTION         08/26/18 06:24   8/26/2018   06:24:35 AM   FIELD   -119.223935      40.778784      26   1
                                                          Gate Road
BMAN1810377   BLM   TRAFFIC STOP     : GATE ROAD MM 3
                                                          Response Area
                                                                               CREATE   0    0     0     0     0     753      753      0     0     753      0.0            0.0                           12.6     K111     CITATION          08/26/18 06:50   8/26/2018   06:50:01 AM   FIELD   -119.230717      40.767581      26   1
                    COMPLIANCE                                                                                                                                                                                                                                                                                                  26   1
BMAN1810378   BLM                    : 430 K              3 O'Clock Response CREATE     0    0     0     0     0     389      389      0     0     389      0.0            0.0                           6.5      B112     NO ACTION         08/26/18 06:51   8/26/2018   06:51:30 AM   FIELD   -119.206541      40.771786
                    CHECK
                                                          3 O'Clock Response
BMAN1810379   BLM   PUBLIC CONTACT   : 400 L                                   CREATE   0    0     0     0     0     232      232      0     0     232      0.0            0.0                           3.9      B117     NO ACTION         08/26/18 06:56   8/26/2018   06:56:34 AM   FIELD   -119.201342      40.771643      26   1
                                                          Area
                                                          Perimeter
BMAN1810380   BLM   TRAFFIC STOP     GATE ROAD MM .5                           CREATE   0    0     0     0     0     284      284      0     0     284      0.0            0.0                           4.7      C137     VERBAL WARNING    08/26/18 06:58   8/26/2018   06:58:15 AM   FIELD   -119.2654        40.748552      26   1
                                                          Response Area
                    COMPLIANCE                            3 O'Clock Response
BMAN1810381   BLM
                    CHECK
                                     : 415 K
                                                          Area
                                                                               CREATE   0    0     0     0     0     365      365      0     0     365      0.0            0.0                           6.1      B112     NO ACTION         08/26/18 07:01   8/26/2018   07:01:26 AM   FIELD   -119.204031      40.771908      26   1
                                                          3 O'Clock Response
BMAN1810382   BLM   TRAFFIC STOP     : 330 L
                                                          Area
                                                                               CREATE   0    0     0     0     0     332      332      0     0     332      0.0            0.0                           5.5      B117     VERBAL WARNING    08/26/18 07:02   8/26/2018   07:02:33 AM   FIELD   -119.196492      40.773164      26   1
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                               VERBAL FUEL
BMAN1810383   BLM
                    CHECK
                                     : 230 G
                                                          Area
                                                                               CREATE   0    0     0     0     0     1050     1050     0     0     1050     0.0            0.0                           17.5     I119
                                                                                                                                                                                                                           STORAGE
                                                                                                                                                                                                                                             08/26/18 07:06   8/26/2018   07:06:53 AM   FIELD   -119.192864      40.780394      26   1
                                                          9 O'Clock Response
BMAN1810384   BLM   ASSAULT          : @1000 E
                                                          Area
                                                                               CREATE   0    0     0     108   108   3058     3166     0     108   3166     0.0            1.8               1.8   1.8   51.0     I404     NO ACTION         08/26/18 07:07   8/26/2018   07:07:21 AM   FIELD   -119.210131      40.796723      26   1
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                                                                                                                                    26   1
BMAN1810385   BLM                    : 415 K                                   CREATE   0    0     0     0     0     508      508      0     0     508      0.0            0.0                           8.5      B112     NO ACTION         08/26/18 07:08   8/26/2018   07:08:42 AM   FIELD   -119.204031      40.771908
                    CHECK                                 Area
                                                          Perimeter
BMAN1810386   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0     0     0     46       46       0     0     46       0.0            0.0                           0.8      C137     NO ACTION         08/26/18 07:10   8/26/2018   07:10:33 AM   FIELD   -119.2654        40.748552      26   1
                                                          Response Area
                                                          Gate Road
BMAN1810387   BLM   TRAFFIC STOP     : GATE ROAD MM 3
                                                          Response Area
                                                                               CREATE   0    0     0     0     0     1005     1005     0     0     1005     0.0            0.0                           16.8     B124     CITATION          08/26/18 07:15   8/26/2018   07:15:08 AM   FIELD   -119.230717      40.767581      26   1
                                                          Perimeter
BMAN1810388   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0     0     0     60       60       0     0     60       0.0            0.0                           1.0      B116     NO ACTION         08/26/18 07:17   8/26/2018   07:17:08 AM   FIELD   -119.2654        40.748552      26   1
                                                          Response Area
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                                                                                                                                    26   1
BMAN1810389   BLM                    : 415 K                                   CREATE   0    0     0     0     0     311      311      0     0     311      0.0            0.0                           5.2      B112     NO ACTION         08/26/18 07:18   8/26/2018   07:18:19 AM   FIELD   -119.204031      40.771908
                    CHECK                                 Area
                                                          Perimeter                                                                                                                                                                                                                                                             26   1
BMAN1810390   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0     0     0     893      893      0     0     893      0.0            0.0                           14.9     C137     CITATION          08/26/18 07:20   8/26/2018   07:20:37 AM   FIELD   -119.2654        40.748552
                                                          Response Area
                                                          Perimeter
BMAN1810391   BLM   TRAFFIC STOP     : GATE ROAD MM 1                          CREATE   0    0     0     0     0     332      332      0     0     332      0.0            0.0                           5.5      B123     VERBAL WARNING    08/26/18 07:31   8/26/2018   07:31:36 AM   FIELD   -119.258348      40.753337      26   1
                                                          Response Area
                                                          Gate Road
BMAN1810392   BLM   TRAFFIC STOP     : 8 Mile Access
                                                          Response Area
                                                                               CREATE   0    0     0     0     0     343      343      0     0     343      0.0            0.0                           5.7      B116     VERBAL WARNING    08/26/18 07:32   8/26/2018   07:32:19 AM   FIELD   -119.277938      40.753857      26   1
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                               VERBAL FUEL
BMAN1810393   BLM                    : 300 Es                                  CREATE   0    0     0     0     0     206      206      0     0     206      0.0            0.0                           3.4      I119                       08/26/18 07:33   8/26/2018   07:33:12 AM   FIELD   -119.200156      40.781559      26   1
                    CHECK                                 Area                                                                                                                                                             STORAGE
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                                                                                                                                    26   1
BMAN1810394   BLM                    : 400 K                                   CREATE   0    0     0     0     0     205      205      0     0     205      0.0            0.0                           3.4      B112     NO ACTION         08/26/18 07:33   8/26/2018   07:33:48 AM   FIELD   -119.207612843   40.769836206
                    CHECK                                 Area
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                                                                                                                                    26   1
BMAN1810395   BLM                    : 400 K                                   CREATE   0    0     0     0     0     928      928      0     0     928      0.0            0.0                           15.5     B112     NO ACTION         08/26/18 07:38   8/26/2018   07:38:06 AM   FIELD   -119.201563      40.772278
                    CHECK                                 Area
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                               VERBAL FUEL
BMAN1810396   BLM                    400 I                                     CREATE   0    0     0     0     0     647      647      0     0     647      0.0            0.0                           10.8     B117                       08/26/18 07:41   8/26/2018   07:41:28 AM   FIELD   -119.202008      40.773548      26   1
                    CHECK                                 Area                                                                                                                                                             STORAGE
                    COMPLIANCE                            3 O'Clock Response
BMAN1810397   BLM
                    CHECK
                                     : 430 B
                                                          Area
                                                                               CREATE   0    0     0     0     0     426      426      0     0     426      0.0            0.0                           7.1      B113     WRITTEN WARNING 08/26/18 07:42     8/26/2018   07:42:59 AM   FIELD   -119.20653       40.777699      26   1
                                                          Perimeter
BMAN1810398   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0     0     0     686      686      0     0     686      0.0            0.0                           11.4     B124     VERBAL WARNING    08/26/18 07:44   8/26/2018   07:44:51 AM   FIELD   -119.2654        40.748552      26   1
                                                          Response Area
                                                          Perimeter                                                                                                                                                                                                                                                             26   1
BMAN1810399   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    1     1     0     1     1192     1193     1     1     1193     0.0            0.0   0.0   0.0               19.9     B116     CITATION          08/26/18 07:46   8/26/2018   07:46:39 AM   FIELD   -119.2654        40.748552
                                                          Response Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                    26   1
BMAN1810400   BLM   PUBLIC CONTACT   : 430 D                                   CREATE   0    0     0     0     0     30       30       0     0     30       0.0            0.0                           0.5      B113     NO ACTION         08/26/18 07:52   8/26/2018   07:52:44 AM   FIELD   -119.206533      40.776385
                                                          Area
                                                          Perimeter
BMAN1810401   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0     0     0     37       37       0     0     37       0.0            0.0                           0.6      C137     NO ACTION         08/26/18 07:57   8/26/2018   07:57:58 AM   FIELD   -119.2654        40.748552      26   1
                                                          Response Area
                                                          Perimeter
BMAN1810402   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0    0     0     0     0     580      580      0     0     580      0.0            0.0                           9.7      B124     VERBAL WARNING    08/26/18 08:03   8/26/2018   08:03:21 AM   FIELD   -119.2654        40.748552      26   1
                                                          3 O'Clock Response
BMAN1810403   BLM   PUBLIC CONTACT   : 330 K                                   CREATE   0    0     0     0     0     374      374      0     0     374      0.0            0.0                           6.2      B112     NO ACTION         08/26/18 08:03   8/26/2018   08:03:29 AM   FIELD   -119.196922      40.773734      26   1
                                                          Area
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                                                                                                                                    26   1
BMAN1810404   BLM                    : 400 K                                   CREATE   0    0     0     0     0     201      201      0     0     201      0.0            0.0                           3.4      B117     NO ACTION         08/26/18 08:04   8/26/2018   08:04:57 AM   FIELD   -119.201563      40.772278
                    CHECK                                 Area
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                                                                                                                                    26   1
BMAN1810405   BLM                    : 330 K                                   CREATE   0    0     0     0     0     483      483      0     0     483      0.0            0.0                           8.1      B112     NO ACTION         08/26/18 08:10   8/26/2018   08:10:35 AM   FIELD   -119.196922      40.773734
                    CHECK                                 Area
                                                          3 O'Clock Response
BMAN1810406   BLM   TRAFFIC STOP     : 330 H                                   CREATE   0    0     0     0     0     247      247      0     0     247      0.0            0.0                           4.1      B115     VERBAL WARNING    08/26/18 08:15   8/26/2018   08:15:17 AM   FIELD   -119.198215      40.775442      26   1
                                                          Area
                    COMPLIANCE                            3 O'Clock Response
BMAN1810407   BLM
                    CHECK
                                     : 300 L
                                                          Area
                                                                               CREATE   0    0     0     0     0     60       60       0     0     60       0.0            0.0                           1.0      B117     NO ACTION         08/26/18 08:20   8/26/2018   08:20:04 AM   FIELD   -119.192325      40.775587      26   1
                                                          Perimeter
BMAN1810408   BLM   TRAFFIC STOP     : Gate Actual                             CREATE   0    0     0     0     0     36       36       0     0     36       0.0            0.0                           0.6      C137     NO ACTION         08/26/18 08:21   8/26/2018   08:21:02 AM   FIELD   -119.237632      40.766539      26   1
                                                          Response Area
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                               VERBAL FUEL                                                                                          26   1
BMAN1810409   BLM                    : 315 L                                   CREATE   0    0     0     0     0     213      213      0     0     213      0.0            0.0                           3.6      B110                       08/26/18 08:21   8/26/2018   08:21:11 AM   FIELD   -119.194304      40.774271
                    CHECK                                 Area                                                                                                                                                             STORAGE
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                                                                                                                                    26   1
BMAN1810410   BLM                    : 300 K                                   CREATE   0    0     0     0     0     31       31       0     0     31       0.0            0.0                           0.5      B112     NO ACTION         08/26/18 08:21   8/26/2018   08:21:40 AM   FIELD   -119.192935      40.776052
                    CHECK                                 Area
                    COMPLIANCE                            3 O'Clock Response
BMAN1810411   BLM                    : 300 K                                   CREATE   0    0     0     0     0     328      328      0     0     328      0.0            0.0                           5.5      B112     NO ACTION         08/26/18 08:22   8/26/2018   08:22:25 AM   FIELD   -119.192935      40.776052      26   1
                    CHECK                                 Area
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                               VERBAL FUEL
BMAN1810412   BLM
                    CHECK
                                     : 245 L
                                                          Area
                                                                               CREATE   0    0     0     0     0     1153     1153     0     0     1153     0.0            0.0                           19.2     B117
                                                                                                                                                                                                                           STORAGE
                                                                                                                                                                                                                                             08/26/18 08:23   8/26/2018   08:23:31 AM   FIELD   -119.190588      40.777087      26   1
                                                          Gate Road
BMAN1810413   BLM   TRAFFIC STOP     : 8 Mile Access                           CREATE   0    0     0     0     0     448      448      0     0     448      0.0            0.0                           7.5      B116     VERBAL WARNING    08/26/18 08:24   8/26/2018   08:24:04 AM   FIELD   -119.277938      40.753857      26   1
                                                          Response Area
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                                                                                                                                    26   1
BMAN1810414   BLM                    : 245 K                                   CREATE   0    0     0     0     0     313      313      0     0     313      0.0            0.0                           5.2      B112     NO ACTION         08/26/18 08:29   8/26/2018   08:29:00 AM   FIELD   -119.191273      40.777488
                    CHECK                                 Area
                                                          Perimeter                                                                                                                                                                                                                                                             26   1
BMAN1810415   BLM   TRAFFIC STOP     : GATE ROAD MM                            CREATE   0    0     0     0     0     411      411      0     0     411      0.0            0.0                           6.9      B123     VERBAL WARNING    08/26/18 08:32   8/26/2018   08:32:20 AM   FIELD   -119.253236      40.759756
                                                          Response Area
                                                          Perimeter
BMAN1810416   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0     0     0     1379     1379     0     0     1379     0.0            0.0                           23.0     B124     VERBAL WARNING    08/26/18 08:34   8/26/2018   08:34:42 AM   FIELD   -119.2654        40.748552      26   1
                                                          Response Area
                    COMPLIANCE                            3 O'Clock Response
BMAN1810417   BLM
                    CHECK
                                     : 230 K
                                                          Area
                                                                               CREATE   0    0     0     0     0     547      547      0     0     547      0.0            0.0                           9.1      B112     NO ACTION         08/26/18 08:35   8/26/2018   08:35:13 AM   FIELD   -119.189872      40.779076      26   1
                                                          Perimeter
BMAN1810418   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0     0     0     870      870      0     0     870      0.0            0.0                           14.5     C137     VERBAL WARNING    08/26/18 08:38   8/26/2018   08:38:06 AM   FIELD   -119.2654        40.748552      26   1
                                                          Response Area
                                                          Gate Road                                                                                                                                                                                                                                                             26   1
BMAN1810419   BLM   TRAFFIC STOP     8 Mile Access                             CREATE   0    0     0     0     0     241536   241536   0     0     241536   0.0            0.0                           4025.6   B116     NO ACTION         08/26/18 08:41   8/26/2018   08:41:30 AM   FIELD   -119.277938      40.753857
                                                          Response Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                    26   1
BMAN1810420   BLM   PUBLIC CONTACT   : 515 G                                   CREATE   0    0     0     0     0     1395     1395     0     0     1395     0.0            0.0                           23.3     C139     NO ACTION         08/26/18 08:46   8/26/2018   08:46:27 AM   FIELD   -119.212571      40.775333
                                                          Area
                    COMPLIANCE                            3 O'Clock Response
BMAN1810421   BLM                    : 200 K                                   CREATE   0    0     0     0     0     266      266      0     0     266      0.0            0.0                           4.4      B112     NO ACTION         08/26/18 08:49   8/26/2018   08:49:07 AM   FIELD   -119.187943      40.7826        26   1
                    CHECK                                 Area
                    COMPLIANCE                            3 O'Clock Response
BMAN1810422   BLM
                    CHECK
                                     : 200 J
                                                          Area
                                                                               CREATE   0    0     0     0     0     324      324      0     0     324      0.0            0.0                           5.4      B112     NO ACTION         08/26/18 08:58   8/26/2018   08:58:35 AM   FIELD   -119.188778      40.782771      26   1
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                               VERBAL FUEL
BMAN1810423   BLM                    300 Es                                    CREATE   0    0     0     0     0     65       65       0     0     65       0.0            0.0                           1.1      I119                       08/26/18 09:01   8/26/2018   09:01:44 AM   FIELD   -119.200156      40.781559      26   1
                    CHECK                                 Area                                                                                                                                                             STORAGE
                                                          Gate Road                                                                                                                                                                                                                                                             26   1
BMAN1810424   BLM   TRAFFIC STOP     : 8 Mile Access                           CREATE   0    0     0     0     0     1575     1575     0     0     1575     0.0            0.0                           26.3     B116     VERBAL WARNING    08/26/18 09:02   8/26/2018   09:02:29 AM   FIELD   -119.277938      40.753857
                                                          Response Area
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                               VERBAL FUEL                                                                                          26   1
BMAN1810425   BLM                    : 245 I                                   CREATE   0    0     0     0     0     135      135      0     0     135      0.0            0.0                           2.3      B117                       08/26/18 09:02   8/26/2018   09:02:42 AM   FIELD   -119.192643      40.77829
                    CHECK                                 Area                                                                                                                                                             STORAGE
                                                          Perimeter
BMAN1810426   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0     0     0     637      637      0     0     637      0.0            0.0                           10.6     C137     NO ACTION         08/26/18 09:05   8/26/2018   09:05:51 AM   FIELD   -119.2654        40.748552      26   1
                                                          Response Area
                                                          3 O'Clock Response
BMAN1810427   BLM   PUBLIC CONTACT   : 215 J
                                                          Area
                                                                               CREATE   0    0     0     0     0     79       79       0     0     79       0.0            0.0                           1.3      B112     NO ACTION         08/26/18 09:08   8/26/2018   09:08:28 AM   FIELD   -119.189554      40.781043      26   1
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                               VERBAL FUEL
BMAN1810428   BLM                    : 315 I                                   CREATE   0    0     0     0     0     262      262      0     0     262      0.0            0.0                           4.4      B117                       08/26/18 09:08   8/26/2018   09:08:54 AM   FIELD   -119.195879      40.775837      26   1
                    CHECK                                 Area                                                                                                                                                             STORAGE
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                               VERBAL FUEL                                                                                          26   1
BMAN1810429   BLM                    : 415 H                                   CREATE   0    0     0     0     0     359      359      0     0     359      0.0            0.0                           6.0      B113                       08/26/18 09:12   8/26/2018   09:12:35 AM   FIELD   -119.204366      40.773863
                    CHECK                                 Area                                                                                                                                                             STORAGE
                                                          Perimeter                                                                                                                                                                                                                                                             26   1
BMAN1810430   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0     0     0     330      330      0     0     330      0.0            0.0                           5.5      B124     VERBAL WARNING    08/26/18 09:12   8/26/2018   09:12:51 AM   FIELD   -119.2654        40.748552
                                                          Response Area
                    COMPLIANCE                            3 O'Clock Response
BMAN1810431   BLM                    : 315 I                                   CREATE   0    0     0     0     0     1112     1112     0     0     1112     0.0            0.0                           18.5     B117     PUBLIC ASSIST     08/26/18 09:15   8/26/2018   09:15:37 AM   FIELD   -119.195879      40.775837      26   1
                    CHECK                                 Area
                                                          3 O'Clock Response
BMAN1810432   BLM   PUBLIC CONTACT   : 430 H
                                                          Area
                                                                               CREATE   0    0     0     0     0     546      546      0     0     546      0.0            0.0                           9.1      B113     WRITTEN WARNING 08/26/18 09:20     8/26/2018   09:20:33 AM   FIELD   -119.206516      40.773724      26   1
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                               VERBAL FUEL
BMAN1810433   BLM                    : 215 B                                   CREATE   0    0     0     0     0     43       43       0     0     43       0.0            0.0                           0.7      I119                       08/26/18 09:21   8/26/2018   09:21:47 AM   FIELD   -119.195938      40.783062      26   1
                    CHECK                                 Area                                                                                                                                                             STORAGE
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                                                                                                                                    26   1
BMAN1810434   BLM                    : 230 J                                   CREATE   0    0     0     0     0     384      384      0     0     384      0.0            0.0                           6.4      B112     NO ACTION         08/26/18 09:22   8/26/2018   09:22:56 AM   FIELD   -119.19062       40.779406
                    CHECK                                 Area
                                                          Perimeter                                                                                                                                                                                                                                                             26   1
BMAN1810435   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0     0     0     341      341      0     0     341      0.0            0.0                           5.7      B124     VERBAL WARNING    08/26/18 09:25   8/26/2018   09:25:10 AM   FIELD   -119.2654        40.748552
                                                          Response Area
                                                          Perimeter
BMAN1810436   BLM   TRAFFIC STOP     : GATE ROAD MM 1                          CREATE   0    0     0     0     0     395      395      0     0     395      0.0            0.0                           6.6      B123     VERBAL WARNING    08/26/18 09:27   8/26/2018   09:27:03 AM   FIELD   -119.258348      40.753337      26   1
                                                          Response Area
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                               VERBAL FUEL
BMAN1810437   BLM
                    CHECK
                                     : 230 B
                                                          Area
                                                                               CREATE   0    0     0     0     0     56       56       0     0     56       0.0            0.0                           0.9      I119
                                                                                                                                                                                                                           STORAGE
                                                                                                                                                                                                                                             08/26/18 09:28   8/26/2018   09:28:17 AM   FIELD   -119.196603      40.782041      26   1
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                               VERBAL FUEL
BMAN1810438   BLM                    : 245 J                                   CREATE   0    0     0     0     0     432      432      0     0     432      0.0            0.0                           7.2      B112                       08/26/18 09:29   8/26/2018   09:29:56 AM   FIELD   -119.191958      40.777889      26   1
                    CHECK                                 Area                                                                                                                                                             STORAGE
                                                          Perimeter                                                                                                                                                                                                                                                             26   1
BMAN1810439   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0     0     0     505      505      0     0     505      0.0            0.0                           8.4      C137     VERBAL WARNING    08/26/18 09:34   8/26/2018   09:34:07 AM   FIELD   -119.2654        40.748552
                                                          Response Area
                                                          Perimeter                                                                                                                                                                                                                                                             26   1
BMAN1810440   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0     0     0     34       34       0     0     34       0.0            0.0                           0.6      B124     NO ACTION         08/26/18 09:37   8/26/2018   09:37:08 AM   FIELD   -119.2654        40.748552
                                                          Response Area
                                                          3 O'Clock Response
BMAN1810441   BLM   PUBLIC CONTACT   : 230 B                                   CREATE   0    0     0     0     0     69       69       0     0     69       0.0            0.0                           1.2      I119     NO ACTION         08/26/18 09:38   8/26/2018   09:38:11 AM   FIELD   -119.196603      40.782041      26   1
                                                          Area
                                                          Gate Road
BMAN1810442   BLM   TRAFFIC STOP     : 8 Mile Access
                                                          Response Area
                                                                               CREATE   0    0     0     0     0     22       22       0     0     22       0.0            0.0                           0.4      B116     NO ACTION         08/26/18 09:38   8/26/2018   09:38:54 AM   FIELD   -119.277938      40.753857      26   1
                    COMPLIANCE                            3 O'Clock Response
BMAN1810443   BLM                    : 300 J                                   CREATE   0    0     0     0     0     145      145      0     0     145      0.0            0.0                           2.4      B112     NO ACTION         08/26/18 09:52   8/26/2018   09:52:45 AM   FIELD   -119.193545      40.776518      26   1
                    CHECK                                 Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                    26   1
BMAN1810444   BLM   PUBLIC CONTACT   : 300 J                                   CREATE   0    0     0     0     0     337      337      0     0     337      0.0            0.0                           5.6      B112     NO ACTION         08/26/18 09:55   8/26/2018   09:55:19 AM   FIELD   -119.193613      40.776271
                                                          Area
                    COMPLIANCE                                                                                                                                                                                                                                                                                                  26   1
BMAN1810445   BLM                    : 245 B              3 O'Clock Response CREATE     0    0     0     0     0     83       83       0     0     83       0.0            0.0                           1.4      I119     VERBAL FUEL       08/26/18 09:56   8/26/2018   09:56:01 AM   FIELD   -119.197437      40.781095
                    CHECK
                                                          3 O'Clock Response
BMAN1810446   BLM   TRAFFIC STOP     : 300 K                                   CREATE   0    0     0     0     0     570      570      0     0     570      0.0            0.0                           9.5      B115     NO ACTION         08/26/18 09:58   8/26/2018   09:58:25 AM   FIELD   -119.192935      40.776052      26   1
                                                          Area
                                                          9 O'Clock Response
BMAN1810447   BLM   PUBLIC CONTACT   : 615 I
                                                          Area
                                                                               CREATE   0    0     0     0     0     1806     1806     0     0     1806     0.0            0.0                           30.1     C139     PUBLIC ASSIST     08/26/18 10:01   8/26/2018   10:01:28 AM   FIELD   -119.220416      40.77832       26   1
                                                          3 O'Clock Response
BMAN1810448   BLM   TRAFFIC STOP     : 300 B :camp                             CREATE   0    0     0     0     0     621      621      0     0     621      0.0            0.0                           10.4     I119     VERBAL WARNING    08/26/18 10:03   8/26/2018   10:03:22 AM   FIELD   -119.198395      40.780232      26   1
                                                          Area
                                                          Perimeter                                                                                                                                                                                                                                                             26   1
BMAN1810449   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0     0     0     47       47       0     0     47       0.0            0.0                           0.8      C137     NO ACTION         08/26/18 10:08   8/26/2018   10:08:29 AM   FIELD   -119.2654        40.748552
                                                          Response Area
                                                          Perimeter                                                                                                                                                                                                                                                             26   1
BMAN1810450   BLM   TRAFFIC STOP     : Gate Actual                             CREATE   0    0     0     0     0     126      126      0     0     126      0.0            0.0                           2.1      C137     NO ACTION         08/26/18 10:12   8/26/2018   10:12:34 AM   FIELD   -119.237632      40.766539
                                                          Response Area
                                                          3 O'Clock Response
BMAN1810451   BLM   PUBLIC CONTACT   : 300 H
                                                          Area
                                                                               CREATE   0    0     0     0     0     67       67       0     0     67       0.0            0.0                           1.1      B110     PUBLIC ASSIST     08/26/18 10:14   8/26/2018   10:14:17 AM   FIELD   -119.194765      40.777448      26   1
                                                          3 O'Clock Response
BMAN1810452   BLM   TRAFFIC STOP     230 H
                                                          Area
                                                                               CREATE   0    0     0     0     0     678      678      0     0     678      0.0            0.0                           11.3     B115     VERBAL WARNING    08/26/18 10:16   8/26/2018   10:16:42 AM   FIELD   -119.192116      40.780065      26   1
                                                          Perimeter
BMAN1810453   BLM   MEDICAL          : GATE ROAD MM .5                         CREATE   0    0     0     0     0     1977     1977     0     0     1977     0.0            0.0                           33.0     B124     PUBLIC ASSIST     08/26/18 10:18   8/26/2018   10:18:10 AM   FIELD   -119.2654        40.748552      26   1
                                                          Response Area
                                                          3 O'Clock Response
BMAN1810454   BLM   PUBLIC CONTACT   245 B
                                                          Area
                                                                                        0    0           0           0        0                    0        0.0            0.0                           0.0               PUBLIC ASSIST     08/26/18 10:19   8/26/2018   10:19:17 AM           -119.197437      40.781095      26   1
                                                          3 O'Clock Response
BMAN1810455   BLM   PUBLIC CONTACT   245 B
                                                          Area
                                                                                        0    0           0           0        0                    0        0.0            0.0                           0.0               PUBLIC ASSIST     08/26/18 10:19   8/26/2018   10:19:17 AM           -119.197437      40.781095      26   1
                                                          3 O'Clock Response                                                                                                                                                                                                                                                    26   1
BMAN1810456   BLM   PUBLIC CONTACT   245 B                                              0    0           0           0        0                    0        0.0            0.0                           0.0               PUBLIC ASSIST     08/26/18 10:19   8/26/2018   10:19:17 AM           -119.197437      40.781095
                                                          Area
                                                          3 O'Clock Response                                                                                                                                               VERBAL FUEL                                                                                          26   1
BMAN1810457   BLM   PATROL CHECK     : 315 B :between a                        CREATE   0    0     0     0     0     110      110      0     0     110      0.0            0.0                           1.8      I119                       08/26/18 10:25   8/26/2018   10:25:59 AM   FIELD   -119.199555      40.779491
                                                          Area                                                                                                                                                             STORAGE
                                                          Gate Road
BMAN1810458   BLM   TRAFFIC STOP     : 8 Mile Access                           CREATE   0    0     0     0     0     343      343      0     0     343      0.0            0.0                           5.7      B116     NO ACTION         08/26/18 10:29   8/26/2018   10:29:04 AM   FIELD   -119.277938      40.753857      26   1
                                                          Response Area
                                                          3 O'Clock Response
BMAN1810459   BLM   PUBLIC CONTACT   : 530 I
                                                          Area
                                                                               CREATE   0    0     0     0     0     29       29       0     0     29       0.0            0.0                           0.5      B110     PUBLIC ASSIST     08/26/18 10:29   8/26/2018   10:29:50 AM   FIELD   -119.215287      40.774892      26   1
                                                          Perimeter
BMAN1810460   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0    0     0     0     0     145      145      0     0     145      0.0            0.0                           2.4      K118     VERBAL WARNING    08/26/18 10:30   8/26/2018   10:30:26 AM   FIELD   -119.2654        40.748552      26   1
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                               VERBAL FUEL                                                                                          26   1
BMAN1810461   BLM                    @330 B ::                                 CREATE   0    0     0     0     0     74       74       0     0     74       0.0            0.0                           1.2      I119                       08/26/18 10:35   8/26/2018   10:35:35 AM   FIELD   -119.200802      40.778859
                    CHECK                                 Area                                                                                                                                                             STORAGE
                                                          9 O'Clock Response                                                                                                                                                                                                                                                    26   1
BMAN1810462   BLM   REQUEST LE       @Tokyo :900C                              CREATE   59   115   174   293   467   2199     2666     115   408   2607     1.9            4.9   1.9   1.9   4.9   4.9   36.7     B122     PUBLIC ASSIST     08/26/18 10:44   8/26/2018   10:44:09 AM   911     -119.215463      40.793033
                                                          Area
                                                          Perimeter
BMAN1810463   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0     0     0     170      170      0     0     170      0.0            0.0                           2.8      C137     NO ACTION         08/26/18 10:47   8/26/2018   10:47:18 AM   FIELD   -119.2654        40.748552      26   1
                                                          Response Area
                                                          3 O'Clock Response                                                                                                                                               VERBAL FUEL
BMAN1810464   BLM   PATROL CHECK     : 345 B: kegel
                                                          Area
                                                                               CREATE   0    0     0     0     0     100      100      0     0     100      0.0            0.0                           1.7      I119
                                                                                                                                                                                                                           STORAGE
                                                                                                                                                                                                                                             08/26/18 10:48   8/26/2018   10:48:01 AM   FIELD   -119.202146      40.778357      26   1
                                                          3 O'Clock Response
BMAN1810465   BLM   PUBLIC CONTACT   @345 B
                                                          Area
                                                                                        0    0           0           0        0                    0        0.0            0.0                           0.0               PUBLIC ASSIST     08/26/18 10:49   8/26/2018   10:49:52 AM           -119.202146      40.778357      26   1
                                                          3 O'Clock Response                                                                                                                                                                                                                                                    26   1
BMAN1810466   BLM   PUBLIC CONTACT   @345 B                                             0    0           0           0        0                    0        0.0            0.0                           0.0               PUBLIC ASSIST     08/26/18 10:49   8/26/2018   10:49:52 AM           -119.202146      40.778357
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                    26   1
BMAN1810467   BLM   PUBLIC CONTACT   @345 B                                             0    0           0           0        0                    0        0.0            0.0                           0.0               PUBLIC ASSIST     08/26/18 10:49   8/26/2018   10:49:52 AM           -119.202146      40.778357
                                                          Area
                                                          3 O'Clock Response
BMAN1810468   BLM   PUBLIC CONTACT   @345 B                                             0    0           0           0        0                    0        0.0            0.0                           0.0               PUBLIC ASSIST     08/26/18 10:49   8/26/2018   10:49:52 AM           -119.202146      40.778357      26   1
                                                          Area
                                                          3 O'Clock Response
BMAN1810469   BLM   PUBLIC CONTACT   : 500 G
                                                          Area
                                                                               CREATE   0    0     0     0     0     27       27       0     0     27       0.0            0.0                           0.5      B113     PUBLIC ASSIST     08/26/18 10:52   8/26/2018   10:52:38 AM   FIELD   -119.210618      40.774827      26   1
                                                          3 O'Clock Response
BMAN1810470   BLM   PUBLIC CONTACT   : 400 B
                                                          Area
                                                                               CREATE   0    0     0     0     0     26       26       0     0     26       0.0            0.0                           0.4      I119     PUBLIC ASSIST     08/26/18 11:02   8/26/2018   11:02:43 AM   FIELD   -119.203566      40.777993      26   1
                                                          3 O'Clock Response                                                                                                                                                                                                                                                    26   1
BMAN1810471   BLM   PUBLIC CONTACT   : 400 B                                   CREATE   0    0     0     0     0     142      142      0     0     142      0.0            0.0                           2.4      I119     PUBLIC ASSIST     08/26/18 11:03   8/26/2018   11:03:16 AM   FIELD   -119.203566      40.777993
                                                          Area
                                                          Perimeter                                                                                                                                                                                                                                                             26   1
BMAN1810472   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0    0     0     0     0     3816     3816     0     0     3816     0.0            0.0                           63.6     B114     CITATION          08/26/18 11:18   8/26/2018   11:18:09 AM   FIELD   -119.2654        40.748552
                                                          Response Area
                                                          Perimeter
BMAN1810473   BLM   TRAFFIC STOP     : GATE ROAD :34                           CREATE   0    0     0     0     0     614      614      0     0     614      0.0            0.0                           10.2     B116     VERBAL WARNING    08/26/18 11:45   8/26/2018   11:45:48 AM   FIELD   -119.240167      40.767091      26   1
                                                          Response Area
                                                          Gate Road
BMAN1810474   BLM   TRAFFIC STOP     : 8 Mile Access
                                                          Response Area
                                                                               CREATE   0    0     0     0     0     171      171      0     0     171      0.0            0.0                           2.9      B116     NO ACTION         08/26/18 12:01   8/26/2018   12:01:03 PM   FIELD   -119.277938      40.753857      26   1


                                                                                                                                                                                                                                                                                                              ER00119
                                                                                              Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 303 of 499
                                                                                                                                                                  EventSummary

                                                          Gate Road
BMAN1810475   BLM   TRAFFIC STOP      : 8 Mile Access                          CREATE   0     0      0      0     0      6794     6794     0      0      6794     0.0            0.0                                  113.2     B116    ARREST            08/26/18 12:11   8/26/2018   12:11:12 PM   FIELD      -119.277938    40.753857   26   1
                                                          Response Area
                                                          Perimeter
BMAN1810476   BLM   TRAFFIC STOP      GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0     0      0      0     0      295      295      0      0      295      0.0            0.0                                  4.9       B124    VERBAL WARNING    08/26/18 12:33   8/26/2018   12:33:02 PM   FIELD      -119.2654      40.748552   26   1
                                                          3 O'Clock Response
BMAN1810477   BLM   PUBLIC CONTACT    : 215 G
                                                          Area
                                                                               CREATE   0     0      0      0     0      33       33       0      0      33       0.0            0.0                                  0.6       P127    PUBLIC ASSIST     08/26/18 12:41   8/26/2018   12:41:42 PM   FIELD      -119.191948    40.7818     26   1
                                                          Perimeter                                                                                                                                                                                                                                                                        26   1
BMAN1810478   BLM   TRAFFIC STOP      : GATE ROAD MM .5                        CREATE   0     0      0      0     0      335      335      0      0      335      0.0            0.0                                  5.6       B124    VERBAL WARNING    08/26/18 12:48   8/26/2018   12:48:14 PM   FIELD      -119.2654      40.748552
                                                          Response Area
                    COMPLIANCE                            3 O'Clock Response
BMAN1810479   BLM                     : 430 A                                  CREATE   0     0      0      0     0      470      470      0      0      470      0.0            0.0                                  7.8       B113    WRITTEN WARNING 08/26/18 12:55     8/26/2018   12:55:28 PM   FIELD      -119.206529    40.778356   26   1
                    CHECK                                 Area
                                                          Perimeter
BMAN1810480   BLM   TRAFFIC STOP      : GATE ROAD MM .5                        CREATE   0     0      0      0     0      324      324      0      0      324      0.0            0.0                                  5.4       B124    VERBAL WARNING    08/26/18 13:13   8/26/2018   01:13:25 PM   FIELD      -119.2654      40.748552   26   1
                                                          Response Area
                                                          Perimeter
BMAN1810481   BLM   TRAFFIC STOP      : GATE ROAD MM 1
                                                          Response Area
                                                                               CREATE   0     0      0      0     0      695      695      0      0      695      0.0            0.0                                  11.6      K111    CITATION          08/26/18 13:21   8/26/2018   01:21:35 PM   FIELD      -119.258348    40.753337   26   1
                                                          Perimeter
BMAN1810482   BLM   TRAFFIC STOP      : GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0     0      0      0     0      721      721      0      0      721      0.0            0.0                                  12.0      B124    WRITTEN WARNING 08/26/18 13:37     8/26/2018   01:37:02 PM   FIELD      -119.2654      40.748552   26   1
                                                          3 O'Clock Response                                                                                                                                                                                                                                                               26   1
BMAN1810483   BLM   PUBLIC CONTACT    : 300 A                                  CREATE   0     0      0      0     0      36       36       0      0      36       0.0            0.0                                  0.6       B113    PUBLIC ASSIST     08/26/18 13:38   8/26/2018   01:38:02 PM   FIELD      -119.199037    40.780706
                                                          Area
                                                          9 O'Clock Response
BMAN1810484   BLM   TRAFFIC STOP      : 900 C                                  CREATE   0     0      0      0     0      277      277      0      0      277      0.0            0.0                                  4.6       B115    VERBAL WARNING    08/26/18 13:48   8/26/2018   01:48:57 PM   FIELD      -119.215247    40.793044   26   1
                                                          Area
                                                          9 O'Clock Response
BMAN1810485   BLM   REQUEST LE        @900 C                                   CREATE   298   112    410    502   912    501      1413     112    614    1115     1.9            8.4    1.9     1.9     8.4    8.4    8.4       B112    REPORT            08/26/18 13:59   8/26/2018   01:59:00 PM   Control1   -119.215247    40.793044   26   1
                                                          Area
                                                          9 O'Clock Response
BMAN1810486   BLM   ASSAULT           @900 C :ESD STA 9
                                                          Area
                                                                               CREATE   69    328    397    0     397    3764     4161     328    328    4092     5.5            0.0    5.5     5.5                   62.7      C139    REPORT            08/26/18 14:17   8/26/2018   02:17:35 PM   OTHER      -119.215247    40.793044   26   1
                                                          Perimeter
BMAN1810487   BLM   TRAFFIC STOP      : GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0     0      0      0     0      297      297      0      0      297      0.0            0.0                                  5.0       K118    VERBAL WARNING    08/26/18 14:54   8/26/2018   02:54:46 PM   FIELD      -119.2654      40.748552   26   1
                                                          Perimeter                                                                                                                                                                                                                                                                        26   1
BMAN1810488   BLM   TRAFFIC STOP      : GATE ROAD MM .5                        CREATE   0     1      1      0     1      60       61       1      1      61       0.0            0.0    0.0     0.0                   1.0       C137    NO ACTION         08/26/18 15:15   8/26/2018   03:15:47 PM   FIELD      -119.2654      40.748552
                                                          Response Area
                                                          3 O'Clock Response
BMAN1810489   BLM   PUBLIC CONTACT    : 200 A                                  CREATE   0     0      0      0     0      22       22       0      0      22       0.0            0.0                                  0.4       B125    PUBLIC ASSIST     08/26/18 15:19   8/26/2018   03:19:59 PM   FIELD      -119.196289    40.784311   26   1
                                                          Area
                                                          Perimeter
BMAN1810490   BLM   TRAFFIC STOP      @GATE ROAD                               CREATE   0     0      0      0     0      562      562      0      0      562      0.0            0.0                                  9.4       C137    VERBAL WARNING    08/26/18 15:23   8/26/2018   03:23:25 PM   FIELD      -119.2654      40.748552   26   1
                                                          Response Area
                                                          Perimeter
BMAN1810491   BLM   TRAFFIC STOP      : GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0     0      0      0     0      66       66       0      0      66       0.0            0.0                                  1.1       B124    VERBAL WARNING    08/26/18 15:30   8/26/2018   03:30:52 PM   FIELD      -119.2654      40.748552   26   1
                                                          Perimeter
BMAN1810492   BLM   PUBLIC CONTACT    @Point 3
                                                          Response Area
                                                                               CREATE   0     0      0      0     0      58       58       0      0      58       0.0            0.0                                  1.0       P127    VERBAL WARNING    08/26/18 15:33   8/26/2018   03:33:06 PM   FIELD      -119.185671    40.802213   26   1
                                                          Perimeter                                                                                                                                                                                                                                                                        26   1
BMAN1810493   BLM   TRAFFIC STOP      : GATE ROAD MM .5                        CREATE   0     0      0      0     0      359      359      0      0      359      0.0            0.0                                  6.0       C137    VERBAL WARNING    08/26/18 15:39   8/26/2018   03:39:30 PM   FIELD      -119.2654      40.748552
                                                          Response Area
                                                          Gate Road
BMAN1810494   BLM   PUBLIC CONTACT    8 Mile Access                            CREATE   39    58     97     6     103    19249    19352    58     64     19313    1.0            0.1    1.0     1.0     0.1    0.1    320.8     LEOPS   NO ACTION         08/26/18 15:40   8/26/2018   03:40:37 PM   OTHER      -119.277938    40.753857   26   1
                                                          Response Area
                                                          Perimeter
BMAN1810495   BLM   TRAFFIC STOP      : GATE ROAD MM .5                        CREATE   0     0      0      0     0      65       65       0      0      65       0.0            0.0                                  1.1       C137    NO ACTION         08/26/18 16:10   8/26/2018   04:10:42 PM   FIELD      -119.2654      40.748552   26   1
                                                          Response Area
                                                          Gate Road
BMAN1810496   BLM   REQUEST BRC       : 8 Mile Access
                                                          Response Area
                                                                               CREATE   0     0      0      0     0      6683     6683     0      0      6683     0.0            0.0                                  111.4     B233    PUBLIC ASSIST     08/26/18 16:54   8/26/2018   04:54:19 PM   FIELD      -119.277938    40.753857   26   1
                                                          9 O'Clock Response
BMAN1810497   BLM   PUBLIC CONTACT    : 700 L
                                                          Area
                                                                               CREATE   0     0      0      0     0      667      667      0      0      667      0.0            0.0                                  11.1      I119    PUBLIC ASSIST     08/26/18 16:58   8/26/2018   04:58:32 PM   FIELD      -119.225937    40.782471   26   1
                                                          Gate Road                                                                                                                                                                                                                                                                        26   1
BMAN1810498   BLM   PUBLIC CONTACT    @8 Mile Access                           CREATE   0     0      0      0     0      683933   683933   0      0      683933   0.0            0.0                                  11398.9   B112    NO ACTION         08/26/18 17:33   8/26/2018   05:33:08 PM   FIELD      -119.277938    40.753857
                                                          Response Area
                                                          3 O'Clock Response
BMAN1810499   BLM   PUBLIC CONTACT    : 600 J                                  CREATE   0     0      0      0     0      50       50       0      0      50       0.0            0.0                                  0.8       I239    PUBLIC ASSIST     08/26/18 17:35   8/26/2018   05:35:17 PM   FIELD      -119.21952     40.776546   26   1
                                                          Area
                                                          3 O'Clock Response
BMAN1810500   BLM   PUBLIC CONTACT    : 600 J                                  CREATE   0     0      0      0     0      11       11       0      0      11       0.0            0.0                                  0.2       I239    PUBLIC ASSIST     08/26/18 17:36   8/26/2018   05:36:15 PM   FIELD      -119.21952     40.776546   26   1
                                                          Area
                                                          9 O'Clock Response
BMAN1810501   BLM   PUBLIC CONTACT    : 800 Es
                                                          Area
                                                                               CREATE   0     0      0      0     0      26       26       0      0      26       0.0            0.0                                  0.4       I239    PUBLIC ASSIST     08/26/18 17:58   8/26/2018   05:58:29 PM   FIELD      -119.215209    40.788186   26   1
                                                          Gate Road
BMAN1810502   BLM   ASSIST            : 8 Mile Access
                                                          Response Area
                                                                               CREATE   0     0      0      0     0      110      110      0      0      110      0.0            0.0                                  1.8       B112    PUBLIC ASSIST     08/26/18 18:05   8/26/2018   06:05:37 PM   FIELD      -119.277938    40.753857   26   1
                    COMPLIANCE                            9 O'Clock Response                                                                                                                                                            VERBAL FUEL                                                                                        26   1
BMAN1810503   BLM                     : 800 L                                  CREATE   0     0      0      0     0      203      203      0      0      203      0.0            0.0                                  3.4       B238                      08/26/18 18:12   8/26/2018   06:12:14 PM   FIELD      -119.225924    40.790379
                    CHECK                                 Area                                                                                                                                                                          STORAGE
                    COMPLIANCE                            9 O'Clock Response
BMAN1810504   BLM                     : 800 K                                  CREATE   0     0      0      0     0      768      768      0      0      768      0.0            0.0                                  12.8      B238    CITATION          08/26/18 18:16   8/26/2018   06:16:32 PM   FIELD      -119.225924    40.790379   26   1
                    CHECK                                 Area
                                                          9 O'Clock Response
BMAN1810505   BLM   PUBLIC CONTACT    : 930 Es                                 CREATE   0     0      0      0     0      1597     1597     0      0      1597     0.0            0.0                                  26.6      B237    PUBLIC ASSIST     08/26/18 18:24   8/26/2018   06:24:30 PM   FIELD      -119.211006    40.792338   26   1
                                                          Area
                                                          9 O'Clock Response
BMAN1810506   BLM   PUBLIC CONTACT    : 730 D
                                                          Area
                                                                               CREATE   0     0      0      0     0      7        7        0      0      7        0.0            0.0                                  0.1       I239    PUBLIC ASSIST     08/26/18 18:34   8/26/2018   06:34:08 PM   FIELD      -119.219697    40.786419   26   1
                                                          9 O'Clock Response
BMAN1810507   BLM   PUBLIC CONTACT    : 730 D
                                                          Area
                                                                               CREATE   0     0      0      0     0      13       13       0      0      13       0.0            0.0                                  0.2       I239    PUBLIC ASSIST     08/26/18 18:34   8/26/2018   06:34:20 PM   FIELD      -119.219697    40.786419   26   1
                                                          Gate Road                                                                                                                                                                                                                                                                        26   1
BMAN1810508   BLM   PUBLIC CONTACT    @Greeters                                CREATE   0     0      0      0     0      1594     1594     0      0      1594     0.0            0.0                                  26.6      P242    PUBLIC ASSIST     08/26/18 18:44   8/26/2018   06:44:32 PM   FIELD      -119.223341    40.773668
                                                          Response Area
                                                          9 O'Clock Response
BMAN1810509   BLM   TRAFFIC STOP      : 730 B                                  CREATE   0     0      0      0     0      2945     2945     0      0      2945     0.0            0.0                                  49.1      B244    VERBAL WARNING    08/26/18 18:55   8/26/2018   06:55:08 PM   FIELD      -119.217968    40.786417   26   1
                                                          Area
                                                          3 O'Clock Response
BMAN1810510   BLM   REQUEST BRC       : 430 G                                  CREATE   0     0      0      0     0      938      938      0      0      938      0.0            0.0                                  15.6      B233    PUBLIC ASSIST     08/26/18 18:55   8/26/2018   06:55:52 PM   FIELD      -119.206516    40.774383   26   1
                                                          Area
                                                          3 O'Clock Response
BMAN1810511   BLM   TRAFFIC STOP      : 600 Es
                                                          Area
                                                                               CREATE   0     0      0      0     0      490      490      0      0      490      0.0            0.0                                  8.2       I248    WRITTEN WARNING 08/26/18 19:01     8/26/2018   07:01:17 PM   FIELD      -119.21201     40.782239   26   1
BMAN1810512   BLM   PUBLIC CONTACT    : 830 K             9 O'Clock Response CREATE     0     0      0      0     0      139      139      0      0      139      0.0            0.0                                  2.3       B238    PUBLIC ASSIST     08/26/18 19:14   8/26/2018   07:14:08 PM   FIELD      -119.22316     40.793732   26   1
                                                          3 O'Clock Response                                                                                                                                                                                                                                                               26   1
BMAN1810513   BLM   PUBLIC CONTACT    600 Es                                   CREATE   0     0      0      0     0      130      130      0      0      130      0.0            0.0                                  2.2       B244    VERBAL WARNING    08/26/18 19:14   8/26/2018   07:14:11 PM   FIELD      -119.21201     40.782239
                                                          Area
                                                          9 O'Clock Response
BMAN1810514   BLM   PUBLIC CONTACT    : 1000 L                                 CREATE   0     0      0      0     0      27       27       0      0      27       0.0            0.0                                  0.5       I239    PUBLIC ASSIST     08/26/18 19:17   8/26/2018   07:17:54 PM   FIELD      -119.21169     40.801167   26   1
                                                          Area
                                                          3 O'Clock Response
BMAN1810515   BLM   PUBLIC CONTACT    : 230 C                                  CREATE   0     0      0      0     0      683      683      0      0      683      0.0            0.0                                  11.4      B245    PUBLIC ASSIST     08/26/18 19:21   8/26/2018   07:21:53 PM   FIELD      -119.195855    40.781712   26   1
                                                          Area
                                                          9 O'Clock Response
BMAN1810516   BLM   PUBLIC CONTACT    : 1000 L
                                                          Area
                                                                               CREATE   0     0      0      0     0      10       10       0      0      10       0.0            0.0                                  0.2       B230    PUBLIC ASSIST     08/26/18 19:27   8/26/2018   07:27:05 PM   FIELD      -119.21169     40.801167   26   1
                                                          9 O'Clock Response
BMAN1810517   BLM   PUBLIC CONTACT    : 1000 L
                                                          Area
                                                                               CREATE   0     0      0      0     0      3        3        0      0      3        0.0            0.0                                  0.1       B230    PUBLIC ASSIST     08/26/18 19:27   8/26/2018   07:27:18 PM   FIELD      -119.21169     40.801167   26   1
                                                          Gate Road                                                                                                                                                                                                                                                                        26   1
BMAN1810518   BLM   TRAFFIC STOP      : GATE ROAD MM 3                         CREATE   0     0      0      0     0      159      159      0      0      159      0.0            0.0                                  2.7       C105    VERBAL WARNING    08/26/18 19:29   8/26/2018   07:29:29 PM   FIELD      -119.230717    40.767581
                                                          Response Area
                                                          9 O'Clock Response
BMAN1810519   BLM   MEDICAL           : 715 G
                                                          Area
                                                                               CREATE   0     0      0      0     0      366      366      0      0      366      0.0            0.0                                  6.1       C123    PUBLIC ASSIST     08/26/18 19:54   8/26/2018   07:54:17 PM   FIELD      -119.222158    40.784856   26   1
                                                          9 O'Clock Response
BMAN1810520   BLM   TRAFFIC STOP      : 700 L
                                                          Area
                                                                               CREATE   0     0      0      0     0      387      387      0      0      387      0.0            0.0                                  6.5       B235    VERBAL WARNING    08/26/18 20:02   8/26/2018   08:02:51 PM   FIELD      -119.225937    40.782471   26   1
                                      The Fallopian       3 O'Clock Response
BMAN1810521   BLM   TRAFFIC STOP                                               CREATE   0     0      0      0     0      669      669      0      0      669      0.0            0.0                                  11.2      B246    VERBAL WARNING    08/26/18 20:03   8/26/2018   08:03:50 PM   FIELD      -119.222569    40.774267   26   1
                                      Tubes               Area
                                                          9 O'Clock Response
BMAN1810522   BLM   PUBLIC CONTACT    : 700 L
                                                          Area
                                                                               CREATE   0     0      0      0     0      11       11       0      0      11       0.0            0.0                                  0.2       B235    PUBLIC ASSIST     08/26/18 20:09   8/26/2018   08:09:28 PM   FIELD      -119.225937    40.782471   26   1
                                                          9 O'Clock Response
BMAN1810523   BLM   TRAFFIC STOP      : 630 Es                                 CREATE   0     0      0      0     0      177      177      0      0      177      0.0            0.0                                  3.0       I410    VERBAL WARNING    08/26/18 20:23   8/26/2018   08:23:49 PM   FIELD      -119.214319    40.782991   26   1
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                               26   1
BMAN1810524   BLM   TRAFFIC STOP      : 645 L                                  CREATE   0     0      0      0     0      235      235      0      0      235      0.0            0.0                                  3.9       B363    NO ACTION         08/26/18 20:26   8/26/2018   08:26:28 PM   FIELD      -119.225095    40.780578
                                                          Area
                                      The Fallopian       3 O'Clock Response                                                                                                                                                                                                                                                               26   1
BMAN1810525   BLM   TRAFFIC STOP                                               CREATE   0     0      0      0     0      230      230      0      0      230      0.0            0.0                                  3.8       B354    VERBAL WARNING    08/26/18 20:27   8/26/2018   08:27:37 PM   FIELD      -119.222569    40.774267
                                      Tubes               Area
                                                          3 O'Clock Response
BMAN1810526   BLM   TRAFFIC STOP      : 545 J                                  CREATE   0     0      0      0     0      316      316      0      0      316      0.0            0.0                                  5.3       B355    VERBAL WARNING    08/26/18 20:28   8/26/2018   08:28:08 PM   FIELD      -119.217716    40.77534    26   1
                                                          Area
                                                          Perimeter
BMAN1810527   BLM   TRAFFIC STOP      : GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0     0      0      0     0      443      443      0      0      443      0.0            0.0                                  7.4       K351    VERBAL WARNING    08/26/18 20:30   8/26/2018   08:30:29 PM   FIELD      -119.2654      40.748552   26   1
                                                          3 O'Clock Response
BMAN1810528   BLM   TRAFFIC STOP      : 600 K                                  CREATE   0     0      0      0     0      104      104      0      0      104      0.0            0.0                                  1.7       B364    NO ACTION         08/26/18 20:40   8/26/2018   08:40:32 PM   FIELD      -119.220132    40.776082   26   1
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                               26   1
BMAN1810529   BLM   TRAFFIC STOP      : 530 J                                  CREATE   0     0      0      0     0      2068     2068     0      0      2068     0.0            0.0                                  34.5      B355    VERBAL WARNING    08/26/18 20:42   8/26/2018   08:42:14 PM   FIELD      -119.21572     40.774323
                                                          Area
                                                          Perimeter                                                                                                                                                                                                                                                                        26   1
BMAN1810530   BLM   PATROL CHECK      : D Lot                                  CREATE   0     0      0      0     0      900      900      0      0      900      0.0            0.0                                  15.0      B365    NO ACTION         08/26/18 20:46   8/26/2018   08:46:37 PM   FIELD      -119.238417    40.765319
                                                          Response Area
                                                          9 O'Clock Response
BMAN1810531   BLM   TRAFFIC STOP      @630 J                                   CREATE   0     0      0      0     0      782      782      0      0      782      0.0            0.0                                  13.0      B243    WRITTEN WARNING 08/26/18 20:46     8/26/2018   08:46:39 PM   FIELD      -119.222434    40.77944    26   1
                                                          Area
                                                          Perimeter
BMAN1810532   BLM   TRAFFIC STOP      : GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0     0      0      0     0      440      440      0      0      440      0.0            0.0                                  7.3       K351    VERBAL WARNING    08/26/18 20:48   8/26/2018   08:48:02 PM   FIELD      -119.2654      40.748552   26   1
                                                          3 O'Clock Response
BMAN1810533   BLM   TRAFFIC STOP      3Y (Wye)                                 CREATE   0     0      0      0     0      151      151      0      0      151      0.0            0.0                                  2.5       B354    VERBAL WARNING    08/26/18 20:54   8/26/2018   08:54:57 PM   FIELD      -119.221771    40.773908   26   1
                                                          Area
                                                          Gate Road                                                                                                                                                                                                                                                                        26   1
BMAN1810534   BLM   TRAFFIC STOP      : GATE ROAD MM 3                         CREATE   0     0      0      0     0      51       51       0      0      51       0.0            0.0                                  0.9       B366    NO ACTION         08/26/18 20:58   8/26/2018   08:58:29 PM   FIELD      -119.230717    40.767581
                                                          Response Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                               26   1
BMAN1810535   BLM   TRAFFIC STOP      : 600 Es                                 CREATE   0     0      0      0     0      786      786      0      0      786      0.0            0.0                                  13.1      I248    WRITTEN WARNING 08/26/18 21:01     8/26/2018   09:01:56 PM   FIELD      -119.21201     40.782239
                                                          Area
                                                          3 O'Clock Response
BMAN1810536   BLM   TRAFFIC STOP      : 600 K                                  CREATE   0     0      0      0     0      368      368      0      0      368      0.0            0.0                                  6.1       B364    VERBAL WARNING    08/26/18 21:03   8/26/2018   09:03:16 PM   FIELD      -119.220132    40.776082   26   1
                                                          Area
                                                          9 O'Clock Response
BMAN1810537   BLM   TRAFFIC STOP      9Y (Wye)
                                                          Area
                                                                               CREATE   0     0      0      0     0      203      203      0      0      203      0.0            0.0                                  3.4       B354    VERBAL WARNING    08/26/18 21:04   8/26/2018   09:04:41 PM   FIELD      -119.223066    40.774884   26   1
                                                          Perimeter
BMAN1810538   BLM   TRAFFIC STOP      : GATE ROAD MM .5                        CREATE   0     0      0      0     0      595      595      0      0      595      0.0            0.0                                  9.9       K351    VERBAL WARNING    08/26/18 21:05   8/26/2018   09:05:33 PM   FIELD      -119.2654      40.748552   26   1
                                                          Response Area
                                                          Gate Road                                                                                                                                                                                                                                                                        26   1
BMAN1810539   BLM   TRAFFIC STOP      : Greeters                               CREATE   0     0      0      0     0      409      409      0      0      409      0.0            0.0                                  6.8       K231    VERBAL WARNING    08/26/18 21:09   8/26/2018   09:09:21 PM   FIELD      -119.223341    40.773668
                                                          Response Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                               26   1
BMAN1810540   BLM   TRAFFIC STOP      : 630 L                                  CREATE   0     0      0      0     0      2693     2693     0      0      2693     0.0            0.0                                  44.9      B243    WRITTEN WARNING 08/26/18 21:15     8/26/2018   09:15:54 PM   FIELD      -119.223935    40.778784
                                                          Area
                                                          9 O'Clock Response
BMAN1810541   BLM   TRAFFIC STOP      @3Y (Wye)                                CREATE   0     0      0      0     0      520      520      0      0      520      0.0            0.0                                  8.7       B246    VERBAL WARNING    08/26/18 21:18   8/26/2018   09:18:57 PM   FIELD      -119.223066    40.774884   26   1
                                                          Area
                                                          9 O'Clock Response
BMAN1810542   BLM   PUBLIC CONTACT    : 730 J
                                                          Area
                                                                               CREATE   0     0      0      0     0      237      237      0      0      237      0.0            0.0                                  4.0       K232    PUBLIC ASSIST     08/26/18 21:19   8/26/2018   09:19:44 PM   FIELD      -119.224884    40.786424   26   1
                                                          3 O'Clock Response
BMAN1810543   BLM   TRAFFIC STOP      : 530 L                                  CREATE   0     0      0      0     0      481      481      0      0      481      0.0            0.0                                  8.0       B355    VERBAL WARNING    08/26/18 21:21   8/26/2018   09:21:13 PM   FIELD      -119.216588    40.773185   26   1
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                               26   1
BMAN1810544   BLM   PUBLIC CONTACT    : 800 C                                  CREATE   0     0      0      0     0      249      249      0      0      249      0.0            0.0                                  4.2       B245    NO ACTION         08/26/18 21:23   8/26/2018   09:23:00 PM   FIELD      -119.218409    40.788841
                                                          Area
                                                          Perimeter                                                                                                                                                                                                                                                                        26   1
BMAN1810545   BLM   TRAFFIC STOP      : GATE ROAD MM .5                        CREATE   0     0      0      0     0      579      579      0      0      579      0.0            0.0                                  9.7       K351    VERBAL WARNING    08/26/18 21:27   8/26/2018   09:27:33 PM   FIELD      -119.2654      40.748552
                                                          Response Area
                                                          9 O'Clock Response
BMAN1810546   BLM   TRAFFIC STOP      @700 L                                   CREATE   0     0      0      0     0      3405     3405     0      0      3405     0.0            0.0                                  56.8      B364    WRITTEN WARNING 08/26/18 21:29     8/26/2018   09:29:46 PM   FIELD      -119.225937    40.782471   26   1
                                                          Area
                                                          Gate Road
BMAN1810547   BLM   TRAFFIC STOP      : 8 Mile Access
                                                          Response Area
                                                                               CREATE   0     0      0      0     0      1969     1969     0      0      1969     0.0            0.0                                  32.8      C110    CITATION          08/26/18 21:33   8/26/2018   09:33:54 PM   FIELD      -119.277938    40.753857   26   1
                                                          9 O'Clock Response
BMAN1810548   BLM   TRAFFIC STOP      : 645 L                                  CREATE   0     0      0      0     0      359      359      0      0      359      0.0            0.0                                  6.0       B240    VERBAL WARNING    08/26/18 21:35   8/26/2018   09:35:30 PM   FIELD      -119.225095    40.780578   26   1
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                               26   1
BMAN1810549   BLM   PUBLIC CONTACT    300 Es                                            0     7993   7993   0     7993   35       8028     7993   7993   8028     133.2          0.0    133.2   133.2                 0.6       I239    PUBLIC ASSIST     08/26/18 21:36   8/26/2018   09:36:40 PM   FIELD      -119.200156    40.781559
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                               26   1
BMAN1810550   BLM   PUBLIC CONTACT    300 Es                                            0     8054   8054   0     8054   23       8077     8054   8054   8077     134.2          0.0    134.2   134.2                 0.4       I239    PUBLIC ASSIST     08/26/18 21:36   8/26/2018   09:36:40 PM   FIELD      -119.200156    40.781559
                                                          Area
                                                          3 O'Clock Response
BMAN1810551   BLM   PUBLIC CONTACT    300 Es                                            0     8197   8197   0     8197   23       8220     8197   8197   8220     136.6          0.0    136.6   136.6                 0.4       I239    PUBLIC ASSIST     08/26/18 21:36   8/26/2018   09:36:40 PM   FIELD      -119.200156    40.781559   26   1
                                                          Area
                                                          3 O'Clock Response
BMAN1810552   BLM   PUBLIC CONTACT    300 Es
                                                          Area
                                                                                        0     8140   8140   0     8140   140      8280     8140   8140   8280     135.7          0.0    135.7   135.7                 2.3       I239    PUBLIC ASSIST     08/26/18 21:36   8/26/2018   09:36:40 PM   FIELD      -119.200156    40.781559   26   1
                                                          9 O'Clock Response
BMAN1810553   BLM   MEDICAL           : 730 I                                  CREATE   0     0      0      0     0      475      475      0      0      475      0.0            0.0                                  7.9       I359    PUBLIC ASSIST     08/26/18 21:38   8/26/2018   09:38:24 PM   FIELD      -119.22402     40.786423   26   1
                                                          Area
                                                          Perimeter                                                                                                                                                                                                                                                                        26   1
BMAN1810554   BLM   TRAFFIC STOP      : GATE ROAD MM .5                        CREATE   0     0      0      0     0      628      628      0      0      628      0.0            0.0                                  10.5      B365    VERBAL WARNING    08/26/18 21:42   8/26/2018   09:42:27 PM   FIELD      -119.2654      40.748552
                                                          Response Area
                                                          Gate Road                                                                                                                                                                                                                                                                        26   1
BMAN1810555   BLM   TRAFFIC STOP      : Greeters                               CREATE   0     0      0      0     0      152      152      0      0      152      0.0            0.0                                  2.5       B366    VERBAL WARNING    08/26/18 21:42   8/26/2018   09:42:35 PM   FIELD      -119.223341    40.773668
                                                          Response Area
                                                          9 O'Clock Response
BMAN1810556   BLM   TRAFFIC STOP      : 630 L                                  CREATE   0     0      0      0     0      561      561      0      0      561      0.0            0.0                                  9.4       I248    PUBLIC ASSIST     08/26/18 21:48   8/26/2018   09:48:57 PM   FIELD      -119.223935    40.778784   26   1
                                                          Area
                                                          9 O'Clock Response
BMAN1810557   BLM   TRAFFIC STOP      @9Y (Wye): L
                                                          Area
                                                                               CREATE   0     0      0      0     0      389      389      0      0      389      0.0            0.0                                  6.5       B240    VERBAL WARNING    08/26/18 21:50   8/26/2018   09:50:29 PM   FIELD      -119.223066    40.774884   26   1
                                                          3 O'Clock Response
BMAN1810558   BLM   TRAFFIC STOP      : 3Y (Wye)                               CREATE   0     0      0      0     0      73       73       0      0      73       0.0            0.0                                  1.2       B357    NO ACTION         08/26/18 21:50   8/26/2018   09:50:42 PM   FIELD      -119.221771    40.773908   26   1
                                                          Area
                                                          Perimeter                                                                                                                                                                                                                                                                        26   1
BMAN1810559   BLM   TRAFFIC STOP      : GATE ROAD MM .5                        CREATE   0     0      0      0     0      718      718      0      0      718      0.0            0.0                                  12.0      B352    VERBAL WARNING    08/26/18 21:51   8/26/2018   09:51:24 PM   FIELD      -119.2654      40.748552
                                                          Response Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                               26   1
BMAN1810560   BLM   TRAFFIC STOP      @700 L                                   CREATE   0     0      0      0     0      885      885      0      0      885      0.0            0.0                                  14.8      B363    VERBAL WARNING    08/26/18 21:56   8/26/2018   09:56:02 PM   FIELD      -119.225937    40.782471
                                                          Area
                                                          9 O'Clock Response
BMAN1810561   BLM   PUBLIC CONTACT    : 700 Es                                 CREATE   0     0      0      0     0      2955     2955     0      0      2955     0.0            0.0                                  49.3      C119    NO ACTION         08/26/18 21:56   8/26/2018   09:56:49 PM   FIELD      -119.215215    40.784643   26   1
                                                          Area
                                                          3 O'Clock Response
BMAN1810562   BLM   TRAFFIC STOP      : 530 L
                                                          Area
                                                                               CREATE   0     0      0      0     0      623      623      0      0      623      0.0            0.0                                  10.4      B355    VERBAL WARNING    08/26/18 21:57   8/26/2018   09:57:56 PM   FIELD      -119.216588    40.773185   26   1
                                                          3 O'Clock Response
BMAN1810563   BLM   PUBLIC CONTACT    300 Es                                            0     6867   6867   0     6867   11       6878     6867   6867   6878     114.5          0.0    114.5   114.5                 0.2       I239    PUBLIC ASSIST     08/26/18 21:57   8/26/2018   09:57:20 PM   FIELD      -119.200156    40.781559   26   1
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                               26   1
BMAN1810564   BLM   PUBLIC CONTACT    300 Es                                            0     7276   7276   0     7276   74       7350     7276   7276   7350     121.3          0.0    121.3   121.3                 1.2       I239    PUBLIC ASSIST     08/26/18 21:57   8/26/2018   09:57:20 PM   FIELD      -119.200156    40.781559
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                               26   1
BMAN1810565   BLM   PUBLIC CONTACT    : 700 E                                  CREATE   0     0      0      0     0      1400     1400     0      0      1400     0.0            0.0                                  23.3      C123    NO ACTION         08/26/18 22:00   8/26/2018   10:00:04 PM   FIELD      -119.220088    40.783656
                                                          Area
                                                          Perimeter
BMAN1810566   BLM   TRAFFIC STOP      : GATE ROAD MM .5                        CREATE   0     0      0      0     0      441      441      0      0      441      0.0            0.0                                  7.4       B358    VERBAL WARNING    08/26/18 22:08   8/26/2018   10:08:35 PM   FIELD      -119.2654      40.748552   26   1
                                                          Response Area
                                                          9 O'Clock Response
BMAN1810567   BLM   TRAFFIC STOP      : 645 L
                                                          Area
                                                                               CREATE   0     0      0      0     0      1858     1858     0      0      1858     0.0            0.0                                  31.0      I248    WRITTEN WARNING 08/26/18 22:09     8/26/2018   10:09:37 PM   FIELD      -119.225095    40.780578   26   1
                                                          Perimeter
BMAN1810568   BLM   TRAFFIC STOP      : GATE ROAD MM .5                        CREATE   0     0      0      0     0      2164     2164     0      0      2164     0.0            0.0                                  36.1      B352    CITATION          08/26/18 22:10   8/26/2018   10:10:14 PM   FIELD      -119.2654      40.748552   26   1
                                                          Response Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                               26   1
BMAN1810569   BLM   TRAFFIC STOP      : 645 L                                  CREATE   0     0      0      0     0      390      390      0      0      390      0.0            0.0                                  6.5       B240    VERBAL WARNING    08/26/18 22:14   8/26/2018   10:14:28 PM   FIELD      -119.225095    40.780578
                                                          Area
                                                          Perimeter                                                                                                                                                                                                                                                                        26   1
BMAN1810570   BLM   TRAFFIC STOP      : GATE ROAD MM .5                        CREATE   0     0      0      0     0      10       10       0      0      10       0.0            0.0                                  0.2       B365    NO ACTION         08/26/18 22:18   8/26/2018   10:18:10 PM   FIELD      -119.2654      40.748552
                                                          Response Area
                                                          Gate Road
BMAN1810571   BLM   TRAFFIC STOP      : 8 Mile Access                          CREATE   0     0      0      0     0      1392     1392     0      0      1392     0.0            0.0                                  23.2      C110    VERBAL WARNING    08/26/18 22:21   8/26/2018   10:21:30 PM   FIELD      -119.277938    40.753857   26   1
                                                          Response Area
                                                          3 O'Clock Response
BMAN1810572   BLM   PUBLIC CONTACT    @The Man
                                                          Area
                                                                               CREATE   0     0      0      0     0      1004     1004     0      0      1004     0.0            0.0                                  16.7      I359    PUBLIC ASSIST     08/26/18 22:22   8/26/2018   10:22:07 PM   FIELD      -119.206514    40.786405   26   1
                                                          3 O'Clock Response
BMAN1810573   BLM   PUBLIC CONTACT    : The Temple                             CREATE   0     0      0      0     0      83       83       0      0      83       0.0            0.0                                  1.4       B234    NO ACTION         08/26/18 22:29   8/26/2018   10:29:29 PM   FIELD      -119.200167    40.791235   26   1
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                               26   1
BMAN1810574   BLM   PUBLIC CONTACT    : 1000 C                                 CREATE   0     0      0      0     0      2627     2627     0      0      2627     0.0            0.0                                  43.8      C119    CITATION          08/26/18 22:31   8/26/2018   10:31:12 PM   FIELD      -119.209686    40.795453
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                               26   1
BMAN1810575   BLM   PUBLIC CONTACT    @200 Es                                           0     5755   5755   0     5755   24       5779     5755   5755   5779     95.9           0.0    95.9    95.9                  0.4       I239    PUBLIC ASSIST     08/26/18 22:24   8/26/2018   10:24:24 PM   FIELD      -119.19782     40.784624
                                                          Area
                                                          9 O'Clock Response
BMAN1810576   BLM   TRAFFIC STOP      @915 J                                   CREATE   0     0      0      0     0      159      159      0      0      159      0.0            0.0                                  2.7       B364    NO ACTION         08/26/18 22:36   8/26/2018   10:36:49 PM   FIELD      -119.217678    40.797494   26   1
                                                          Area
                                                          3 O'Clock Response
BMAN1810577   BLM   PUBLIC CONTACT-   @300 Es
                                                          Area
                                                                                        0     0             0            420      420                    420      0.0            0.0                                  7.0               PUBLIC ASSIST     08/26/18 22:31   8/26/2018   10:31:52 PM              -119.200156    40.781559   26   1
BMAN1810578   BLM   TRAFFIC STOP      : 730 L             9 O'Clock Response CREATE     0     0      0      0     0      1771     1771     0      0      1771     0.0            0.0                                  29.5      B246    WRITTEN WARNING 08/26/18 22:44     8/26/2018   10:44:34 PM   FIELD      -119.226615    40.786426   26   1
                                                        3 O'Clock Response                                                                                                                                                                                                                                                                 26   1
BMAN1810579   BLM   PUBLIC CONTACT    @300 Es                                           0     5158   5158   0     5158   16       5174     5158   5158   5174     86.0           0.0    86.0    86.0                  0.3       I239    PUBLIC ASSIST     08/26/18 22:36   8/26/2018   10:36:30 PM   FIELD      -119.200156    40.781559
                                                        Area
                                                        Gate Road                                                                                                                                                                       VERBAL WARNING                                                                                     26   1
BMAN1810580   BLM   TRAFFIC STOP      : Greeters                               CREATE   0     0      0      0     0      1768     1768     0      0      1768     0.0            0.0                                  29.5      B366                      08/26/18 22:47   8/26/2018   10:47:26 PM   FIELD      -119.223341    40.773668
                                                        Response Area                                                                                                                                                                   RPT
                                                        3 O'Clock Response
BMAN1810581   BLM   PUBLIC CONTACT    : 300 A                                  CREATE   0     0      0      0     0      133      133      0      0      133      0.0            0.0                                  2.2       I239    NO ACTION         08/26/18 23:10   8/26/2018   11:10:05 PM   FIELD      -119.199037    40.780706   26   1
                                                        Area
                                                        Perimeter
BMAN1810582   BLM   TRAFFIC STOP      : GATE ROAD MM 1
                                                        Response Area
                                                                               CREATE   0     0      0      0     0      2479     2479     0      0      2479     0.0            0.0                                  41.3      B358    CITATION          08/26/18 23:16   8/26/2018   11:16:44 PM   FIELD      -119.258348    40.753337   26   1
                                                        3 O'Clock Response
BMAN1810583   BLM   TRAFFIC STOP      @410 L                                   CREATE   0     0      0      0     0      1130     1130     0      0      1130     0.0            0.0                                  18.8      B234    CITATION          08/26/18 23:16   8/26/2018   11:16:49 PM   FIELD      -119.203054    40.771356   26   1
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                                 26   1
BMAN1810584   BLM   PUBLIC CONTACT    : 1000 C                                 CREATE   0     0      0      0     0      1093     1093     0      0      1093     0.0            0.0                                  18.2      C119    NO ACTION         08/26/18 23:17   8/26/2018   11:17:18 PM   FIELD      -119.209686    40.795453
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                                 26   1
BMAN1810585   BLM   TRAFFIC STOP      : 730 E                                  CREATE   0     0      0      0     0      558      558      0      0      558      0.0            0.0                                  9.3       K232    WRITTEN WARNING 08/26/18 23:17     8/26/2018   11:17:23 PM   FIELD      -119.220562    40.78642
                                                        Area
                                                        Perimeter
BMAN1810586   BLM   TRAFFIC STOP      : GATE ROAD MM .5                        CREATE   0     0      0      0     0      750      750      0      0      750      0.0            0.0                                  12.5      B352    VERBAL WARNING    08/26/18 23:18   8/26/2018   11:18:07 PM   FIELD      -119.2654      40.748552   26   1
                                                        Response Area
                                      @GATE ROAD        Perimeter
BMAN1810587   BLM   TRAFFIC STOP
                                      MM .5             Response Area
                                                                               CREATE   0     0      0      0     0      1672     1672     0      0      1672     0.0            0.0                                  27.9      C105    VERBAL WARNING    08/26/18 23:21   8/26/2018   11:21:06 PM   FIELD      -119.2654      40.748552   26   1
                                      @730 H:med        9 O'Clock Response
BMAN1810588   BLM   REQUEST LE
                                      station           Area
                                                                               COPY     0     508    508    851   1359   7541     8900     508    1359   8900     8.5            14.2   8.5     8.5     14.2   14.2   125.7     B364    NO ACTION         08/26/18 23:21   8/26/2018   11:21:28 PM   911        -119.223456    40.786614   26   1
                                                        Gate Road
BMAN1810589   BLM   TRAFFIC STOP      : Greeters
                                                        Response Area
                                                                               CREATE   0     0      0      0     0      2373     2373     0      0      2373     0.0            0.0                                  39.6      P242    CITATION          08/26/18 23:25   8/26/2018   11:25:26 PM   FIELD      -119.223341    40.773668   26   1


                                                                                                                                                                                                                                                                                                                              ER00120
                                                                                               Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 304 of 499
                                                                                                                                                           EventSummary

                                                           Perimeter
BMAN1810590   BLM   TRAFFIC STOP     GATE ROAD MM .5                            CREATE   0     0     0     0     0     1060    1060    0     0     1060    0.0            0.0                           17.7    B365   VERBAL WARNING    08/26/18 23:26   8/26/2018   11:26:24 PM   FIELD   -119.2654      40.748552   26   1
                                                           Response Area
                                                           3 O'Clock Response                                                                                                                                          VERBAL WARNING
BMAN1810591   BLM   TRAFFIC STOP     : 500 L
                                                           Area
                                                                                CREATE   0     0     0     0     0     562     562     0     0     562     0.0            0.0                           9.4     B353
                                                                                                                                                                                                                       RPT
                                                                                                                                                                                                                                         08/26/18 23:28   8/26/2018   11:28:55 PM   FIELD   -119.211744    40.771654   26   1
                                                           9 O'Clock Response
BMAN1810592   BLM   PUBLIC CONTACT   @1000 J
                                                           Area
                                                                                CREATE   0     0     0     0     0     1622    1622    0     0     1622    0.0            0.0                           27.0    I248   NO ACTION         08/26/18 23:29   8/26/2018   11:29:24 PM   FIELD   -119.211244    40.799897   26   1
                                                           9 O'Clock Response                                                                                                                                                                                                                                          26   1
BMAN1810593   BLM   PUBLIC CONTACT   @1000 C                                    CREATE   0     0     0     0     0     2391    2391    0     0     2391    0.0            0.0                           39.9    B241   NO ACTION         08/26/18 23:30   8/26/2018   11:30:16 PM   FIELD   -119.209686    40.795453
                                                           Area
                                                           Perimeter
BMAN1810594   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0     0     0     0     396     396     0     0     396     0.0            0.0                           6.6     I410   VERBAL WARNING    08/26/18 23:31   8/26/2018   11:31:39 PM   FIELD   -119.2654      40.748552   26   1
                                                           Response Area
                                                           3 O'Clock Response
BMAN1810595   BLM   TRAFFIC STOP     : 300 Es                                   CREATE   0     0     0     0     0     402     402     0     0     402     0.0            0.0                           6.7     B238   VERBAL WARNING    08/26/18 23:33   8/26/2018   11:33:33 PM   FIELD   -119.200156    40.781559   26   1
                                                           Area
                                                           9 O'Clock Response
BMAN1810596   BLM   TRAFFIC STOP     : 645 L
                                                           Area
                                                                                CREATE   0     0     0     0     0     1467    1467    0     0     1467    0.0            0.0                           24.5    B237   VERBAL WARNING    08/26/18 23:34   8/26/2018   11:34:30 PM   FIELD   -119.225095    40.780578   26   1
                                                           Perimeter
BMAN1810597   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                           Response Area
                                                                                CREATE   0     0     0     0     0     518     518     0     0     518     0.0            0.0                           8.6     B365   VERBAL WARNING    08/26/18 23:44   8/26/2018   11:44:08 PM   FIELD   -119.2654      40.748552   26   1
                                                           3 O'Clock Response                                                                                                                                                                                                                                          26   1
BMAN1810598   BLM   TRAFFIC STOP     : 530 L                                    CREATE   0     0     0     0     0     3614    3614    0     0     3614    0.0            0.0                           60.2    B353   CITATION          08/26/18 23:44   8/26/2018   11:44:35 PM   FIELD   -119.216588    40.773185
                                                           Area
                                                           3 O'Clock Response
BMAN1810599   BLM   TRAFFIC STOP     @The Fallopian                             CREATE   0     0     0     0     0     596     596     0     0     596     0.0            0.0                           9.9     B350   VERBAL WARNING    08/26/18 23:44   8/26/2018   11:44:38 PM   FIELD   -119.222569    40.774267   26   1
                                                           Area
                                                           9 O'Clock Response
BMAN1810600   BLM   TRAFFIC STOP     : 630 K                                    CREATE   0     0     0     0     0     156     156     0     0     156     0.0            0.0                           2.6     I368   NO ACTION         08/26/18 23:51   8/26/2018   11:51:19 PM   FIELD   -119.223183    40.779112   26   1
                                                           Area
                                                           Perimeter
BMAN1810601   BLM   TRAFFIC STOP     : GATE ROAD MM 1
                                                           Response Area
                                                                                CREATE   0     0     0     0     0     266     266     0     0     266     0.0            0.0                           4.4     B352   NO ACTION         08/27/18 00:02   8/27/2018   12:02:25 AM   FIELD   -119.258348    40.753337   27   2
                                                           Gate Road                                                                                                                                                   VERBAL WARNING
BMAN1810602   BLM   TRAFFIC STOP     : Will Call Lot
                                                           Response Area
                                                                                CREATE   0     0     0     0     0     260     260     0     0     260     0.0            0.0                           4.3     B350
                                                                                                                                                                                                                       RPT
                                                                                                                                                                                                                                         08/27/18 00:03   8/27/2018   12:03:53 AM   FIELD   -119.239939    40.765583   27   2
                                                           Perimeter                                                                                                                                                                                                                                                   27   2
BMAN1810603   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0     0     0     0     1874    1874    0     0     1874    0.0            0.0                           31.2    B367   CITATION          08/27/18 00:05   8/27/2018   12:05:51 AM   FIELD   -119.2654      40.748552
                                                           Response Area
                                                           3 O'Clock Response
BMAN1810604   BLM   TRAFFIC STOP     @The Fallopian                             CREATE   0     0     0     0     0     3825    3825    0     0     3825    0.0            0.0                           63.8    B362   CITATION          08/27/18 00:08   8/27/2018   12:08:40 AM   FIELD   -119.222569    40.774267   27   2
                                                           Area
                                                           3 O'Clock Response
BMAN1810605   BLM   TRAFFIC STOP     : Center Camp                              CREATE   0     0     0     0     0     86      86      0     0     86      0.0            0.0                           1.4     B238   PUBLIC ASSIST     08/27/18 00:08   8/27/2018   12:08:40 AM   FIELD   -119.213938    40.780764   27   2
                                                           Area
                                                           3 O'Clock Response
BMAN1810606   BLM   TRAFFIC STOP     @530 K
                                                           Area
                                                                                CREATE   0     0     0     0     0     366     366     0     0     366     0.0            0.0                           6.1     B238   VERBAL WARNING    08/27/18 00:10   8/27/2018   12:10:58 AM   FIELD   -119.216153    40.773754   27   2
                                                           Perimeter
BMAN1810607   BLM   PUBLIC CONTACT   @Point 3
                                                           Response Area
                                                                                CREATE   0     0     0     0     0     216     216     0     0     216     0.0            0.0                           3.6     I248   NO ACTION         08/27/18 00:14   8/27/2018   12:14:01 AM   FIELD   -119.185671    40.802213   27   2
                                                           Perimeter                                                                                                                                                                                                                                                   27   2
BMAN1810608   BLM   TRAFFIC STOP     : GATE ROAD MM 2                           CREATE   0     0     0     0     0     529     529     0     0     529     0.0            0.0                           8.8     B352   VERBAL WARNING    08/27/18 00:15   8/27/2018   12:15:44 AM   FIELD   -119.248388    40.76584
                                                           Response Area
                                                           9 O'Clock Response
BMAN1810609   BLM   TRAFFIC STOP     : 630 I                                    CREATE   0     0     0     0     0     495     495     0     0     495     0.0            0.0                           8.3     B366   VERBAL WARNING    08/27/18 00:19   8/27/2018   12:19:10 AM   FIELD   -119.221685    40.779768   27   2
                                                           Area
                                                           9 O'Clock Response
BMAN1810610   BLM   ASSIST-NLE       @615 E                                     CREATE   0     0     0     0     0     2612    2612    0     0     2612    0.0            0.0                           43.5    B238   PUBLIC ASSIST     08/27/18 00:21   8/27/2018   12:21:24 AM   FIELD   -119.21767     40.779917   27   2
                                                           Area
                                                           Gate Road
BMAN1810611   BLM   TRAFFIC STOP     : Will Call Lot
                                                           Response Area
                                                                                CREATE   0     0     0     0     0     369     369     0     0     369     0.0            0.0                           6.2     P356   NO ACTION         08/27/18 00:32   8/27/2018   12:32:41 AM   FIELD   -119.239939    40.765583   27   2
                                                           9 O'Clock Response
BMAN1810612   BLM   PATROL CHECK     @1000 C
                                                           Area
                                                                                CREATE   0     0     0     0     0     414     414     0     0     414     0.0            0.0                           6.9     B244   VERBAL WARNING    08/27/18 00:34   8/27/2018   12:34:56 AM   FIELD   -119.209686    40.795453   27   2
                                                           3 O'Clock Response                                                                                                                                                                                                                                          27   2
BMAN1810613   BLM   TRAFFIC STOP     @500 L                                     CREATE   0     0     0     0     0     616     616     0     0     616     0.0            0.0                           10.3    B355   VERBAL WARNING    08/27/18 00:38   8/27/2018   12:38:33 AM   FIELD   -119.211744    40.771654
                                                           Area
                                                           Perimeter
BMAN1810614   BLM   TRAFFIC STOP     : GATE ROAD MM 1                           CREATE   0     0     0     0     0     4379    4379    0     0     4379    0.0            0.0                           73.0    B352   CITATION          08/27/18 00:44   8/27/2018   12:44:43 AM   FIELD   -119.258348    40.753337   27   2
                                                           Response Area
                                                           9 O'Clock Response
BMAN1810615   BLM   PUBLIC CONTACT   1000 E                                     CREATE   0     0     0     0     0     2277    2277    0     0     2277    0.0            0.0                           38.0           NO ACTION         08/27/18 00:45   8/27/2018   12:45:04 AM   FIELD   -119.210131    40.796723   27   2
                                                           Area
                                                           3 O'Clock Response
BMAN1810616   BLM   TRAFFIC STOP     : The Man
                                                           Area
                                                                                CREATE   0     0     0     0     0     341     341     0     0     341     0.0            0.0                           5.7     I248   VERBAL WARNING    08/27/18 00:45   8/27/2018   12:45:11 AM   FIELD   -119.206514    40.786405   27   2
                                                           9 O'Clock Response
BMAN1810617   BLM   PUBLIC CONTACT   : 1000 C
                                                           Area
                                                                                CREATE   0     0     0     0     0     2035    2035    0     0     2035    0.0            0.0                           33.9    C110   CITATION          08/27/18 00:52   8/27/2018   12:52:40 AM   FIELD   -119.209686    40.795453   27   2
                                                           9 O'Clock Response                                                                                                                                                                                                                                          27   2
BMAN1810618   BLM   PUBLIC CONTACT   : 1000 C                                   CREATE   0     0     0     0     0     1027    1027    0     0     1027    0.0            0.0                           17.1    C129   NO ACTION         08/27/18 01:15   8/27/2018   01:15:55 AM   FIELD   -119.209686    40.795453
                                                           Area
                                                           3 O'Clock Response
BMAN1810619   BLM   TRAFFIC STOP     @530 L                                     CREATE   0     0     0     0     0     334     334     0     0     334     0.0            0.0                           5.6     B357   VERBAL WARNING    08/27/18 02:00   8/27/2018   02:00:44 AM   FIELD   -119.216588    40.773185   27   2
                                                           Area
                                                           3 O'Clock Response
BMAN1810620   BLM   PUBLIC CONTACT   : 600                                      CREATE   0     0     0     0     0     68      68      0     0     68      0.0            0.0                           1.1     B365   NO ACTION         08/27/18 02:08   8/27/2018   02:08:14 AM   FIELD   -119.220746    40.775617   27   2
                                                           Area
                                                           3 O'Clock Response
BMAN1810621   BLM   PUBLIC CONTACT   : 600 L
                                                           Area
                                                                                CREATE   0     0     0     0     0     9       9       0     0     9       0.0            0.0                           0.2     B365   NO ACTION         08/27/18 02:10   8/27/2018   02:10:04 AM   FIELD   -119.220746    40.775617   27   2
                                                           9 O'Clock Response
BMAN1810622   BLM   PUBLIC CONTACT   robo heart rave
                                                           Area
                                                                                CREATE   0     0     0     0     0     397     397     0     0     397     0.0            0.0                           6.6     B354   CITATION          08/27/18 02:10   8/27/2018   02:10:35 AM   FIELD   -119.210394    40.79731    27   2
                                                           3 O'Clock Response                                                                                                                                                                                                                                          27   2
BMAN1810623   BLM   TRAFFIC STOP     : 530 L                                    CREATE   0     0     0     0     0     478     478     0     0     478     0.0            0.0                           8.0     B357   NO ACTION         08/27/18 02:11   8/27/2018   02:11:44 AM   FIELD   -119.216588    40.773185
                                                           Area
                                                           3 O'Clock Response
BMAN1810624   BLM   PUBLIC CONTACT   @530 L                                     CREATE   0     0     0     0     0     1498    1498    0     0     1498    0.0            0.0                           25.0    B234   PUBLIC ASSIST     08/27/18 02:16   8/27/2018   02:16:37 AM   FIELD   -119.216588    40.773185   27   2
                                                           Area
                                                           Gate Road
BMAN1810625   BLM   TRAFFIC STOP     : GATE ROAD MM 3                           CREATE   0     0     0     0     0     437     437     0     0     437     0.0            0.0                           7.3     B364   REPORT            08/27/18 02:22   8/27/2018   02:22:02 AM   FIELD   -119.230717    40.767581   27   2
                                                           Response Area
                                                           3 O'Clock Response
BMAN1810626   BLM   TRAFFIC STOP     : The Fallopian
                                                           Area
                                                                                CREATE   0     0     0     0     0     1249    1249    0     0     1249    0.0            0.0                           20.8    B362   CITATION          08/27/18 02:22   8/27/2018   02:22:34 AM   FIELD   -119.222569    40.774267   27   2
                                                           Gate Road
BMAN1810627   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                           Response Area
                                                                                CREATE   0     0     0     0     0     2187    2187    0     0     2187    0.0            0.0                           36.5    B357   WRITTEN WARNING 08/27/18 02:26     8/27/2018   02:26:42 AM   FIELD   -119.230717    40.767581   27   2
                                                           Perimeter                                                                                                                                                   VERBAL WARNING                                                                                  27   2
BMAN1810628   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0     0     0     0     717     717     0     0     717     0.0            0.0                           12.0    B366                     08/27/18 02:29   8/27/2018   02:29:42 AM   FIELD   -119.2654      40.748552
                                                           Response Area                                                                                                                                               RPT
                                                           9 O'Clock Response
BMAN1810629   BLM   TRAFFIC STOP     : 645 L                                    CREATE   0     0     0     0     0     375     375     0     0     375     0.0            0.0                           6.3     I248   NO ACTION         08/27/18 02:31   8/27/2018   02:31:12 AM   FIELD   -119.225095    40.780578   27   2
                                                           Area
                                                           9 O'Clock Response
BMAN1810630   BLM   PATROL CHECK     : 900 L                                    CREATE   0     0     0     0     0     542     542     0     0     542     0.0            0.0                           9.0     B354   CITATION          08/27/18 02:34   8/27/2018   02:34:04 AM   FIELD   -119.220709    40.797223   27   2
                                                           Area
                                                           9 O'Clock Response
BMAN1810631   BLM   TRAFFIC STOP     : 630 L
                                                           Area
                                                                                CREATE   0     0     0     0     0     2581    2581    0     0     2581    0.0            0.0                           43.0    B230   CITATION          08/27/18 02:35   8/27/2018   02:35:02 AM   FIELD   -119.223935    40.778784   27   2
                                                           9 O'Clock Response
BMAN1810632   BLM   TRAFFIC STOP     : 800 Es
                                                           Area
                                                                                CREATE   0     0     0     0     0     152     152     0     0     152     0.0            0.0                           2.5     I248   NO ACTION         08/27/18 02:43   8/27/2018   02:43:14 AM   FIELD   -119.215209    40.788186   27   2
                                                           3 O'Clock Response                                                                                                                                                                                                                                          27   2
BMAN1810633   BLM   TRAFFIC STOP     : 515 L                                    CREATE   0     0     0     0     0     773     773     0     0     773     0.0            0.0                           12.9    B234   CITATION          08/27/18 02:43   8/27/2018   02:43:43 AM   FIELD   -119.214232    40.772299
                                                           Area
                                                           9 O'Clock Response
BMAN1810634   BLM   PUBLIC CONTACT   730 H                                      CREATE   0     0     0     0     0     4614    4614    0     0     4614    0.0            0.0                           76.9    C119   NO ACTION         08/27/18 03:00   8/27/2018   03:00:25 AM   FIELD   -119.223456    40.786614   27   2
                                                           Area
                                                           Gate Road
BMAN1810635   BLM   TRAFFIC STOP     : GATE ROAD MM                             CREATE   0     0     0     0     0     151     151     0     0     151     0.0            0.0                           2.5     B364   VERBAL WARNING    08/27/18 03:03   8/27/2018   03:03:13 AM   FIELD   -119.230717    40.767581   27   2
                                                           Response Area
                                                           9 O'Clock Response
BMAN1810636   BLM   PUBLIC CONTACT   @1000 C
                                                           Area
                                                                                CREATE   0     0     0     0     0     4292    4292    0     0     4292    0.0            0.0                           71.5    C129   NO ACTION         08/27/18 03:05   8/27/2018   03:05:20 AM   FIELD   -119.209686    40.795453   27   2
                                                           9 O'Clock Response
BMAN1810637   BLM   TRAFFIC STOP     : 730 Es
                                                           Area
                                                                                CREATE   0     0     0     0     0     309     309     0     0     309     0.0            0.0                           5.2     S2     VERBAL WARNING    08/27/18 03:05   8/27/2018   03:05:57 AM   FIELD   -119.215519    40.786415   27   2
                                                           9 O'Clock Response                                                                                                                                                                                                                                          27   2
BMAN1810638   BLM   PUBLIC CONTACT   : 630 L                                    CREATE   0     0     0     0     0     22      22      0     0     22      0.0            0.0                           0.4     B234   PUBLIC ASSIST     08/27/18 03:08   8/27/2018   03:08:00 AM   FIELD   -119.223935    40.778784
                                                           Area
                                                           Perimeter
BMAN1810639   BLM   TRAFFIC STOP     GATE ROAD MM .5                            CREATE   0     0     0     0     0     4535    4535    0     0     4535    0.0            0.0                           75.6    B364   CITATION          08/27/18 03:19   8/27/2018   03:19:49 AM   FIELD   -119.2654      40.748552   27   2
                                                           Response Area
                                                           Perimeter
BMAN1810640   BLM   REQUEST LE       Point 1                                    CREATE   108   145   253   160   413   4039    4452    145   305   4344    2.4            2.7   2.4   2.4   2.7   2.7   67.3    P356   CITATION          08/27/18 03:28   8/27/2018   03:28:09 AM   911     -119.235701    40.783003   27   2
                                                           Response Area
                                                           Gate Road
BMAN1810641   BLM   TRAFFIC STOP     : Greeters
                                                           Response Area
                                                                                CREATE   0     0     0     0     0     465     465     0     0     465     0.0            0.0                           7.8     B362   VERBAL WARNING    08/27/18 03:39   8/27/2018   03:39:53 AM   FIELD   -119.223341    40.773668   27   2
                                                           Perimeter
BMAN1810642   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                           Response Area
                                                                                CREATE   0     0     0     0     0     516     516     0     0     516     0.0            0.0                           8.6     B354   VERBAL WARNING    08/27/18 03:45   8/27/2018   03:45:59 AM   FIELD   -119.2654      40.748552   27   2
                                                           9 O'Clock Response                                                                                                                                                                                                                                          27   2
BMAN1810643   BLM   TRAFFIC STOP     : 730 D                                    CREATE   0     0     0     0     0     1288    1288    0     0     1288    0.0            0.0                           21.5    B355   WRITTEN WARNING 08/27/18 03:56     8/27/2018   03:56:37 AM   FIELD   -119.219697    40.786419
                                                           Area
                                                           9 O'Clock Response
BMAN1810644   BLM   PUBLIC CONTACT   1000 E                                     CREATE   0     0     0     0     0     971     971     0     0     971     0.0            0.0                           16.2    C110   NO ACTION         08/27/18 04:14   8/27/2018   04:14:16 AM   FIELD   -119.210131    40.796723   27   2
                                                           Area
                                                           Perimeter
BMAN1810645   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0     0     0     0     312     312     0     0     312     0.0            0.0                           5.2     B366   VERBAL WARNING    08/27/18 04:15   8/27/2018   04:15:20 AM   FIELD   -119.2654      40.748552   27   2
                                                           Response Area
                                                           Perimeter
BMAN1810646   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                           Response
                                                                                CREATE   0     0     0     0     0     2527    2527    0     0     2527    0.0            0.0                           42.1    K361   CITATION          08/27/18 04:21   8/27/2018   04:21:51 AM   FIELD   -119.2654      40.748552   27   2
                                                           Perimeter
BMAN1810647   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                           Response Area
                                                                                CREATE   0     0     0     0     0     361     361     0     0     361     0.0            0.0                           6.0     B360   VERBAL WARNING    08/27/18 04:22   8/27/2018   04:22:34 AM   FIELD   -119.2654      40.748552   27   2
                                                           9 O'Clock Response                                                                                                                                                                                                                                          27   2
BMAN1810648   BLM   TRAFFIC STOP     : 645 L                                    CREATE   0     0     0     0     0     235     235     0     0     235     0.0            0.0                           3.9     B355   VERBAL WARNING    08/27/18 04:29   8/27/2018   04:29:09 AM   FIELD   -119.225095    40.780578
                                                           Area
                                                           9 O'Clock Response
BMAN1810649   BLM   PUBLIC CONTACT   : 730 Es                                   CREATE   0     0     0     0     0     2638    2638    0     0     2638    0.0            0.0                           44.0    C119   CITATION          08/27/18 04:32   8/27/2018   04:32:57 AM   FIELD   -119.215519    40.786415   27   2
                                                           Area
                                                           9 O'Clock Response
BMAN1810650   BLM   PUBLIC CONTACT   : 730 Es                                   CREATE   0     0     0     0     0     420     420     0     0     420     0.0            0.0                           7.0     C110   NO ACTION         08/27/18 05:13   8/27/2018   05:13:10 AM   FIELD   -119.215519    40.786415   27   2
                                                           Area
                                                           9 O'Clock Response
BMAN1810651   BLM   PUBLIC CONTACT   : 730 Es
                                                           Area
                                                                                CREATE   0     0     0     0     0     141     141     0     0     141     0.0            0.0                           2.4     C119   NO ACTION         08/27/18 05:18   8/27/2018   05:18:44 AM   FIELD   -119.215519    40.786415   27   2
                                                           Perimeter
BMAN1810652   BLM   TRAFFIC STOP     GATE ROAD MM 2
                                                           Response Area
                                                                                CREATE   0     0     0     0     0     553     553     0     0     553     0.0            0.0                           9.2     C139   VERBAL WARNING    08/27/18 05:35   8/27/2018   05:35:20 AM   FIELD   -119.248388    40.76584    27   2
                                                           Perimeter                                                                                                                                                                                                                                                   27   2
BMAN1810653   BLM   TRAFFIC STOP     : GATE ROAD MM 2                           CREATE   0     0     0     0     0     1157    1157    0     0     1157    0.0            0.0                           19.3    C139   PUBLIC ASSIST     08/27/18 05:45   8/27/2018   05:45:09 AM   FIELD   -119.248388    40.76584
                                                           Response Area
                                                           Perimeter
BMAN1810654   BLM   PUBLIC CONTACT   Point 5                                    CREATE   0     0     0     0     0     270     270     0     0     270     0.0            0.0                           4.5     B355   NO ACTION         08/27/18 05:53   8/27/2018   05:53:57 AM   FIELD   -119.211021    40.764363   27   2
                                                           Response Area
                                                           3 O'Clock Response
BMAN1810655   BLM   PUBLIC CONTACT   @The Temple
                                                           Area
                                                                                CREATE   0     0     0     0     0     1321    1321    0     0     1321    0.0            0.0                           22.0    I119   NO ACTION         08/27/18 06:24   8/27/2018   06:24:45 AM   FIELD   -119.200167    40.791235   27   2
                                                           9 O'Clock Response
BMAN1810656   BLM   TRAFFIC STOP     : 730 L
                                                           Area
                                                                                CREATE   0     0     0     0     0     1465    1465    0     0     1465    0.0            0.0                           24.4    I406   VERBAL WARNING    08/27/18 06:30   8/27/2018   06:30:04 AM   FIELD   -119.226615    40.786426   27   2
                                                           Perimeter
BMAN1810657   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                           Response Area
                                                                                CREATE   0     0     0     0     0     212     212     0     0     212     0.0            0.0                           3.5     B366   NO ACTION         08/27/18 06:42   8/27/2018   06:42:55 AM   FIELD   -119.2654      40.748552   27   2
                                                           Perimeter
BMAN1810658   BLM   REQUEST LE       D Lot                                      CREATE   237   306   543   435   978   1389    2367    306   741   2130    5.1            7.3   5.1   5.1   7.3   7.3   23.2    B123   NO ACTION         08/27/18 06:47   8/27/2018   06:47:07 AM   911     -119.238417    40.765319   27   2
                                                           Response Area
                                                           Perimeter                                                                                                                                                                                                                                                   27   2
BMAN1810659   BLM   TRAFFIC STOP     : GATE ROAD MM                             CREATE   0     0     0     0     0     369     369     0     0     369     0.0            0.0                           6.2     B124   NO ACTION         08/27/18 07:03   8/27/2018   07:03:08 AM   FIELD   -119.240167    40.767091
                                                           Response Area
                                                           Perimeter                                                                                                                                                                                                                                                   27   2
BMAN1810660   BLM   TRAFFIC STOP     GATE ROAD MM 1.5                           CREATE   0     0     0     0     0     1319    1319    0     0     1319    0.0            0.0                           22.0    B124   VERBAL WARNING    08/27/18 07:09   8/27/2018   07:09:23 AM   FIELD   -119.253236    40.759756
                                                           Response Area
                    COMPLIANCE                             Perimeter
BMAN1810661   BLM                    @D Lot                                     CREATE   0     0     0     0     0     714     714     0     0     714     0.0            0.0                           11.9    B114   LE ASSIST         08/27/18 07:11   8/27/2018   07:11:26 AM   FIELD   -119.238417    40.765319   27   2
                    CHECK                                  Response Area
                                                           9 O'Clock Response
BMAN1810662   BLM   PUBLIC CONTACT   10 1000M
                                                           Area
                                                                                CREATE   0     0     0     0     0     100     100     0     0     100     0.0            0.0                           1.7     B110   PUBLIC ASSIST     08/27/18 07:13   8/27/2018   07:13:00 AM   FIELD   -119.207444    40.789058   27   2
                                                           9 O'Clock Response
BMAN1810663   BLM   PUBLIC CONTACT   10 1000M                                   CREATE   0     0     0     0     0     36      36      0     0     36      0.0            0.0                           0.6     B110   PUBLIC ASSIST     08/27/18 07:14   8/27/2018   07:14:58 AM   FIELD   -119.207444    40.789058   27   2
                                                           Area
                                                           3 O'Clock Response                                                                                                                                          VERBAL FUEL                                                                                     27   2
BMAN1810664   BLM   PUBLIC CONTACT   : 215 J                                    CREATE   0     0     0     0     0     272     272     0     0     272     0.0            0.0                           4.5     B121                     08/27/18 07:15   8/27/2018   07:15:15 AM   FIELD   -119.189554    40.781043
                                                           Area                                                                                                                                                        STORAGE
                                                           9 O'Clock Response                                                                                                                                                                                                                                          27   2
BMAN1810665   BLM   PUBLIC CONTACT   10 1800M                                   CREATE   0     0     0     0     0     34      34      0     0     34      0.0            0.0                           0.6     B110   PUBLIC ASSIST     08/27/18 07:16   8/27/2018   07:16:19 AM   FIELD   -119.208188    40.791179
                                                           Area
                                                           9 O'Clock Response
BMAN1810666   BLM   PUBLIC CONTACT   @1000 L:                                   CREATE   0     0     0     0     0     10314   10314   0     0     10314   0.0            0.0                           171.9   C139   ARREST            08/27/18 07:18   8/27/2018   07:18:10 AM   FIELD   -119.21169     40.801167   27   2
                                                           Area
                                                           Perimeter
BMAN1810667   BLM   TRAFFIC STOP     GATE ROAD MM 1
                                                           Response Area
                                                                                CREATE   0     0     0     0     0     1254    1254    0     0     1254    0.0            0.0                           20.9    B114   VERBAL WARNING    08/27/18 07:45   8/27/2018   07:45:11 AM   FIELD   -119.258348    40.753337   27   2
                                                           9 O'Clock Response
BMAN1810668   BLM   PUBLIC CONTACT   : 900 F                                    CREATE   0     0     0     0     0     25      25      0     0     25      0.0            0.0                           0.4     B110   PUBLIC ASSIST     08/27/18 07:47   8/27/2018   07:47:17 AM   FIELD   -119.217045    40.794431   27   2
                                                           Area
                                                           Perimeter                                                                                                                                                                                                                                                   27   2
BMAN1810669   BLM   TRAFFIC STOP     GATE ROAD MM 1                             CREATE   0     0     0     0     0     299     299     0     0     299     0.0            0.0                           5.0     B123   VERBAL WARNING    08/27/18 07:52   8/27/2018   07:52:41 AM   FIELD   -119.258348    40.753337
                                                           Response Area
                                     : 500                 3 O'Clock Response                                                                                                                                                                                                                                          27   2
BMAN1810670   BLM   REQUEST LE                                                  CREATE   0     0     0     0     0     1700    1700    0     0     1700    0.0            0.0                           28.3    C139   NO ACTION         08/27/18 08:03   8/27/2018   08:03:15 AM   FIELD   -119.208857    40.779797
                                     Es :@RAMPART          Area
                                                           3 O'Clock Response
BMAN1810671   BLM   PUBLIC CONTACT   : 500 L                                    CREATE   0     0     0     0     0     391     391     0     0     391     0.0            0.0                           6.5     B125   PUBLIC ASSIST     08/27/18 08:04   8/27/2018   08:04:43 AM   FIELD   -119.211744    40.771654   27   2
                                                           Area
                                                           Perimeter
BMAN1810672   BLM   TRAFFIC STOP     GATE ROAD MM 1
                                                           Response Area
                                                                                CREATE   0     0     0     0     0     314     314     0     0     314     0.0            0.0                           5.2     B124   VERBAL WARNING    08/27/18 08:07   8/27/2018   08:07:03 AM   FIELD   -119.258348    40.753337   27   2
                    COMPLIANCE                             3 O'Clock Response
BMAN1810673   BLM                    : 330 I                                    CREATE   0     0     0     0     0     1541    1541    0     0     1541    0.0            0.0                           25.7    B121   CITATION          08/27/18 08:13   8/27/2018   08:13:20 AM   FIELD   -119.197784    40.774873   27   2
                    CHECK                                  Area
                                                           Perimeter                                                                                                                                                                                                                                                   27   2
BMAN1810674   BLM   TRAFFIC STOP     GATE ROAD MM .5                            CREATE   0     0     0     0     0     316     316     0     0     316     0.0            0.0                           5.3     B114   VERBAL WARNING    08/27/18 08:24   8/27/2018   08:24:34 AM   FIELD   -119.2654      40.748552
                                                           Response Area
                                                           Perimeter                                                                                                                                                                                                                                                   27   2
BMAN1810675   BLM   TRAFFIC STOP     GATE ROAD MM .5                            CREATE   0     0     0     0     0     516     516     0     0     516     0.0            0.0                           8.6     B123   VERBAL WARNING    08/27/18 08:28   8/27/2018   08:28:34 AM   FIELD   -119.2654      40.748552
                                                           Response Area
                    COMPLIANCE                             3 O'Clock Response
BMAN1810676   BLM                    : 330 I                                    CREATE   0     0     0     0     0     1476    1476    0     0     1476    0.0            0.0                           24.6    B121   CITATION          08/27/18 08:39   8/27/2018   08:39:10 AM   FIELD   -119.197784    40.774873   27   2
                    CHECK                                  Area
                    COMPLIANCE                             3 O'Clock Response
BMAN1810677   BLM
                    CHECK
                                     : 215 E
                                                           Area
                                                                                CREATE   0     0     0     0     0     1156    1156    0     0     1156    0.0            0.0                           19.3    B122   CITATION          08/27/18 08:51   8/27/2018   08:51:51 AM   FIELD   -119.193544    40.782305   27   2
                                                           3 O'Clock Response
BMAN1810678   BLM   MEDICAL          Ranger HQ                                  CREATE   0     0     0     0     0     689     689     0     0     689     0.0            0.0                           11.5    C109   PUBLIC ASSIST     08/27/18 08:54   8/27/2018   08:54:25 AM   FIELD   -119.211558    40.78136    27   2
                                                           Area
                                                           Perimeter                                                                                                                                                                                                                                                   27   2
BMAN1810679   BLM   TRAFFIC STOP     GATE ROAD MM 1                             CREATE   0     0     0     0     0     440     440     0     0     440     0.0            0.0                           7.3     B124   VERBAL WARNING    08/27/18 08:57   8/27/2018   08:57:37 AM   FIELD   -119.258348    40.753337
                                                           Response Area
                                                           Outside Event                                                                                                                                                                                                                                               27   2
BMAN1810680   BLM   PUBLIC CONTACT   : Trego Hot Springs                        CREATE   0     0     0     0     0     27      27      0     0     27      0.0            0.0                           0.5     P127   PUBLIC ASSIST     08/27/18 09:04   8/27/2018   09:04:06 AM   FIELD   -119.116561    40.771907
                                                           Response Area
                                                           Perimeter                                                                                                                                                   VERBAL WARNING
BMAN1810681   BLM   TRAFFIC STOP     : GATE ROAD MM                             CREATE   0     0     0     0     0     689     689     0     0     689     0.0            0.0                           11.5    B124                     08/27/18 09:08   8/27/2018   09:08:16 AM   FIELD   -119.240167    40.767091   27   2
                                                           Response Area                                                                                                                                               RPT
                                                           9 O'Clock Response
BMAN1810682   BLM   PUBLIC CONTACT   : 1000 C
                                                           Area
                                                                                CREATE   0     0     0     0     0     1305    1305    0     0     1305    0.0            0.0                           21.8    B113   CITATION          08/27/18 09:14   8/27/2018   09:14:54 AM   FIELD   -119.209686    40.795453   27   2
                                                           Perimeter
BMAN1810683   BLM   TRAFFIC STOP     GATE ROAD MM 1                             CREATE   0     0     0     0     0     300     300     0     0     300     0.0            0.0                           5.0     B114   VERBAL WARNING    08/27/18 09:15   8/27/2018   09:15:44 AM   FIELD   -119.258348    40.753337   27   2
                                                           Response Area
                                                           9 O'Clock Response                                                                                                                                                                                                                                          27   2
BMAN1810684   BLM   TRAFFIC STOP     @1000 Es                                   CREATE   0     0     0     0     0     99      99      0     0     99      0.0            0.0                           1.7     C187   PUBLIC ASSIST     08/27/18 09:17   8/27/2018   09:17:09 AM   FIELD   -119.208833    40.793019
                                                           Area
                                                           3 O'Clock Response                                                                                                                                                                                                                                          27   2
BMAN1810685   BLM   PUBLIC CONTACT   : 300 L                                    CREATE   0     0     0     0     0     54      54      0     0     54      0.0            0.0                           0.9     B122   PUBLIC ASSIST     08/27/18 09:19   8/27/2018   09:19:41 AM   FIELD   -119.192325    40.775587
                                                           Area
                    COMPLIANCE                             3 O'Clock Response
BMAN1810686   BLM                    : 300 L                                    CREATE   0     0     0     0     0     832     832     0     0     832     0.0            0.0                           13.9    B122   CITATION          08/27/18 09:20   8/27/2018   09:20:42 AM   FIELD   -119.192325    40.775587   27   2
                    CHECK                                  Area
                                                           3 O'Clock Response
BMAN1810687   BLM   PUBLIC CONTACT   : 545 H
                                                           Area
                                                                                CREATE   0     0     0     0     0     20      20      0     0     20      0.0            0.0                           0.3     B125   PUBLIC ASSIST     08/27/18 09:27   8/27/2018   09:27:41 AM   FIELD   -119.216662    40.776381   27   2
                                                           9 O'Clock Response
BMAN1810688   BLM   PUBLIC CONTACT   : 810 J                                    CREATE   0     0     0     0     0     695     695     0     0     695     0.0            0.0                           11.6    B117   CITATION          08/27/18 09:39   8/27/2018   09:39:25 AM   FIELD   -119.223769    40.791198   27   2
                                                           Area
                    COMPLIANCE                             3 O'Clock Response                                                                                                                                          VERBAL FUEL                                                                                     27   2
BMAN1810689   BLM                    : 430 L                                    CREATE   0     0     0     0     0     240     240     0     0     240     0.0            0.0                           4.0     B122                     08/27/18 09:43   8/27/2018   09:43:33 AM   FIELD   -119.206544    40.771128
                    CHECK                                  Area                                                                                                                                                        STORAGE
                                                           3 O'Clock Response                                                                                                                                                                                                                                          27   2
BMAN1810690   BLM   PUBLIC CONTACT   500 Es                                     CREATE   0     0     0     0     0     13      13      0     0     13      0.0            0.0                           0.2     B113   PUBLIC ASSIST     08/27/18 09:43   8/27/2018   09:43:37 AM   FIELD   -119.208857    40.779797
                                                           Area
                                                           3 O'Clock Response
BMAN1810691   BLM   PUBLIC CONTACT   : 530 J                                    CREATE   0     0     0     0     0     858     858     0     0     858     0.0            0.0                           14.3    B125   CITATION          08/27/18 09:46   8/27/2018   09:46:40 AM   FIELD   -119.21572     40.774323   27   2
                                                           Area
                                                           3 O'Clock Response
BMAN1810692   BLM   PUBLIC CONTACT   : 430 L
                                                           Area
                                                                                CREATE   0     0     0     0     0     33      33      0     0     33      0.0            0.0                           0.6     B122   PUBLIC ASSIST     08/27/18 09:48   8/27/2018   09:48:05 AM   FIELD   -119.206544    40.771128   27   2
                                                           3 O'Clock Response
BMAN1810693   BLM   PUBLIC CONTACT   600 Es                                              0     0           0           0       0                   0       0.0            0.0                           0.0            PUBLIC ASSIST     08/27/18 09:47   8/27/2018   09:47:57 AM           -119.21201     40.782239   27   2
                                                           Area
                                                           Gate Road                                                                                                                                                                                                                                                   27   2
BMAN1810694   BLM   TRAFFIC STOP     : GATE ROAD : 34                           CREATE   0     0     0     0     0     1141    1141    0     0     1141    0.0            0.0                           19.0    B116   VERBAL WARNING    08/27/18 09:49   8/27/2018   09:49:57 AM   FIELD   -119.230717    40.767581
                                                           Response Area
                                                           3 O'Clock Response                                                                                                                                                                                                                                          27   2
BMAN1810695   BLM   PUBLIC CONTACT   600 Es                                              0     0           0           0       0                   0       0.0            0.0                           0.0            PUBLIC ASSIST     08/27/18 09:47   8/27/2018   09:47:57 AM           -119.21201     40.782239
                                                           Area
                                                           3 O'Clock Response
BMAN1810696   BLM   PUBLIC CONTACT   : 545 L                                    CREATE   0     0     0     0     0     7       7       0     0     7       0.0            0.0                           0.1     B122   PUBLIC ASSIST     08/27/18 09:54   8/27/2018   09:54:39 AM   FIELD   -119.218772    40.774298   27   2
                                                           Area
                                                           3 O'Clock Response
BMAN1810697   BLM   PUBLIC CONTACT   : 545 L
                                                           Area
                                                                                CREATE   0     0     0     0     0     4       4       0     0     4       0.0            0.0                           0.1     B122   PUBLIC ASSIST     08/27/18 09:54   8/27/2018   09:54:53 AM   FIELD   -119.218772    40.774298   27   2
                                                           9 O'Clock Response
BMAN1810698   BLM   TRAFFIC STOP     : 930 L                                    CREATE   0     0     0     0     0     66      66      0     0     66      0.0            0.0                           1.1     B115   NO ACTION         08/27/18 10:04   8/27/2018   10:04:07 AM   FIELD   -119.216541    40.799646   27   2
                                                           Area
                                                           Perimeter                                                                                                                                                                                                                                                   27   2
BMAN1810699   BLM   TRAFFIC STOP     GATE ROAD MM 1                             CREATE   0     0     0     0     0     2241    2241    0     0     2241    0.0            0.0                           37.4    B124   WRITTEN WARNING 08/27/18 10:07     8/27/2018   10:07:29 AM   FIELD   -119.258348    40.753337
                                                           Response Area
                    COMPLIANCE                             9 O'Clock Response                                                                                                                                                                                                                                          27   2
BMAN1810700   BLM                    : 1000 C                                   CREATE   0     0     0     0     0     1326    1326    0     0     1326    0.0            0.0                           22.1    I119   CITATION          08/27/18 10:15   8/27/2018   10:15:27 AM   FIELD   -119.209686    40.795453
                    CHECK                                  Area
                                                           Gate Road
BMAN1810701   BLM   TRAFFIC STOP     : GATE ROAD MM 3                           CREATE   0     0     0     0     0     457     457     0     0     457     0.0            0.0                           7.6     B116   VERBAL WARNING    08/27/18 10:17   8/27/2018   10:17:20 AM   FIELD   -119.230717    40.767581   27   2
                                                           Response Area
                    COMPLIANCE                             9 O'Clock Response
BMAN1810702   BLM
                    CHECK
                                     : 810 J
                                                           Area
                                                                                CREATE   0     0     0     0     0     381     381     0     0     381     0.0            0.0                           6.4     B117   NO ACTION         08/27/18 10:21   8/27/2018   10:21:57 AM   FIELD   -119.223769    40.791198   27   2
                                                           9 O'Clock Response
BMAN1810703   BLM   PUBLIC CONTACT   : 630 C                                    CREATE   0     0     0     0     0     12      12      0     0     12      0.0            0.0                           0.2     K118   PUBLIC ASSIST     08/27/18 10:25   8/27/2018   10:25:39 AM   FIELD   -119.21719     40.781735   27   2
                                                           Area
                                                           9 O'Clock Response                                                                                                                                                                                                                                          27   2
BMAN1810704   BLM   PUBLIC CONTACT   : 730 K                                    CREATE   0     0     0     0     0     713     713     0     0     713     0.0            0.0                           11.9    B113   PUBLIC ASSIST     08/27/18 10:33   8/27/2018   10:33:54 AM   FIELD   -119.225749    40.786425
                                                           Area


                                                                                                                                                                                                                                                                                                          ER00121
                                                                                            Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 305 of 499
                                                                                                                                                        EventSummary

                                                         Perimeter
BMAN1810705   BLM   TRAFFIC STOP     : GATE ROAD MM 1                         CREATE   0    0     0     0     0     370     370     0     0     370     0.0            0.0                               6.2     B114   VERBAL WARNING    08/27/18 10:41   8/27/2018   10:41:28 AM   FIELD      -119.258348    40.753337   27   2
                                                         Response Area
                    COMPLIANCE                           9 O'Clock Response
BMAN1810706   BLM
                    CHECK
                                     : 930 C
                                                         Area
                                                                              CREATE   0    0     0     0     0     409     409     0     0     409     0.0            0.0                               6.8     B112   CITATION          08/27/18 10:52   8/27/2018   10:52:01 AM   FIELD      -119.212659    40.794521   27   2
                                                         9 O'Clock Response
BMAN1810707   BLM   PUBLIC CONTACT   : 630 J
                                                         Area
                                                                              CREATE   0    0     0     0     0     137     137     0     0     137     0.0            0.0                               2.3     B117   NO ACTION         08/27/18 11:00   8/27/2018   11:00:30 AM   FIELD      -119.222434    40.77944    27   2
                                                         Perimeter                                                                                                                                                                                                                                                         27   2
BMAN1810708   BLM   TRAFFIC STOP     : GATE ROAD MM                           CREATE   0    0     0     0     0     337     337     0     0     337     0.0            0.0                               5.6     B124   VERBAL WARNING    08/27/18 11:01   8/27/2018   11:01:02 AM   FIELD      -119.253236    40.759756
                                                         Response Area
                                                         9 O'Clock Response
BMAN1810709   BLM   PUBLIC CONTACT   : 915 C                                  CREATE   0    0     0     0     0     43      43      0     0     43      0.0            0.0                               0.7     I119   PUBLIC ASSIST     08/27/18 11:02   8/27/2018   11:02:32 AM   FIELD      -119.214       40.793842   27   2
                                                         Area
                                                         9 O'Clock Response
BMAN1810710   BLM   PUBLIC CONTACT   : 915 C                                  CREATE   0    0     0     0     0     15      15      0     0     15      0.0            0.0                               0.3     I119   PUBLIC ASSIST     08/27/18 11:03   8/27/2018   11:03:24 AM   FIELD      -119.214       40.793842   27   2
                                                         Area
                                                         9 O'Clock Response
BMAN1810711   BLM   PUBLIC CONTACT   : 915 C
                                                         Area
                                                                              CREATE   0    0     0     0     0     9       9       0     0     9       0.0            0.0                               0.2     B112   PUBLIC ASSIST     08/27/18 11:04   8/27/2018   11:04:56 AM   FIELD      -119.214       40.793842   27   2
                    COMPLIANCE                           9 O'Clock Response                                                                                                                                             VERBAL GRY/BLK
BMAN1810712   BLM
                    CHECK
                                     : 1000 B
                                                         Area
                                                                              CREATE   0    0     0     0     0     181     181     0     0     181     0.0            0.0                               3.0     I119
                                                                                                                                                                                                                        WATER
                                                                                                                                                                                                                                          08/27/18 11:32   8/27/2018   11:32:44 AM   FIELD      -119.209463    40.794818   27   2
BMAN1810713   BLM   MEDICAL          Station 6           3 O'clock Response CREATE     87   -87         0           3443    3443                3356    -1.5           0.0    -1.5                       55.9           CANCEL            08/27/18 11:38   8/27/2018   11:38:49 AM   Ops2       -119.2101      40.779963   27   2
                                                         Perimeter
BMAN1810714   BLM   PUBLIC CONTACT   : JOC                                    CREATE   0    0     0     0     0     11      11      0     0     11      0.0            0.0                               0.2     B115   PUBLIC ASSIST     08/27/18 11:48   8/27/2018   11:48:07 AM   FIELD      -119.23361     40.779955   27   2
                                                         Response Area
                                                         3 O'Clock Response
BMAN1810715   BLM   PUBLIC CONTACT   : 515 L                                  CREATE   0    0     0     0     0     15      15      0     0     15      0.0            0.0                               0.3     P127   PUBLIC ASSIST     08/27/18 11:49   8/27/2018   11:49:31 AM   FIELD      -119.214232    40.772299   27   2
                                                         Area
                    COMPLIANCE                           3 O'Clock Response                                                                                                                                             VERBAL FUEL
BMAN1810716   BLM
                    CHECK
                                     : 515 L
                                                         Area
                                                                              CREATE   0    0     0     0     0     22      22      0     0     22      0.0            0.0                               0.4     P127
                                                                                                                                                                                                                        STORAGE
                                                                                                                                                                                                                                          08/27/18 11:49   8/27/2018   11:49:48 AM   FIELD      -119.214232    40.772299   27   2
                                                         3 O'Clock Response
BMAN1810717   BLM   PUBLIC CONTACT   : 600 Es
                                                         Area
                                                                              CREATE   0    0     0     0     0     14      14      0     0     14      0.0            0.0                               0.2     B113   PUBLIC ASSIST     08/27/18 11:50   8/27/2018   11:50:21 AM   FIELD      -119.21201     40.782239   27   2
                                                         3 O'Clock Response                                                                                                                                                                                                                                                27   2
BMAN1810718   BLM   PUBLIC CONTACT   : 515 K                                  CREATE   0    0     0     0     0     425     425     0     0     425     0.0            0.0                               7.1     P127   NO ACTION         08/27/18 11:56   8/27/2018   11:56:52 AM   FIELD      -119.213899    40.772906
                                                         Area
                                                         3 O'clock Response
BMAN1810719   BLM   MISSING PERSON   @400 A                                   CREATE   65   123   188   604   792   537     1329    123   727   1264    2.1            10.1   2.1    2.1   10.1   10.1   9.0     C139   PUBLIC ASSIST     08/27/18 12:07   8/27/2018   12:07:04 PM   911        -119.203788    40.778628   27   2
                                                         Area
                                                         3 O'Clock Response
BMAN1810720   BLM   PUBLIC CONTACT   : 330 L                                  CREATE   0    0     0     0     0     8       8       0     0     8       0.0            0.0                               0.1     P127   PUBLIC ASSIST     08/27/18 12:21   8/27/2018   12:21:31 PM   FIELD      -119.196492    40.773164   27   2
                                                         Area
                                                         3 O'Clock Response
BMAN1810721   BLM   PUBLIC CONTACT   : 330 L
                                                         Area
                                                                              CREATE   0    0     0     0     0     4       4       0     0     4       0.0            0.0                               0.1     P127   PUBLIC ASSIST     08/27/18 12:21   8/27/2018   12:21:43 PM   FIELD      -119.196492    40.773164   27   2
                                                         Gate Road
BMAN1810722   BLM   PUBLIC CONTACT   : GATE ROAD MM 3
                                                         Response Area
                                                                              CREATE   0    0     0     0     0     74      74      0     0     74      0.0            0.0                               1.2     B116   NO ACTION         08/27/18 12:22   8/27/2018   12:22:19 PM   FIELD      -119.230717    40.767581   27   2
                    COMPLIANCE                           3 O'Clock Response
BMAN1810723   BLM
                    CHECK
                                     : 515 L
                                                         Area
                                                                              CREATE   0    0     0     0     0     1067    1067    0     0     1067    0.0            0.0                               17.8    B117   CITATION          08/27/18 12:22   8/27/2018   12:22:44 PM   FIELD      -119.214232    40.772299   27   2
                                                         Perimeter
BMAN1810724   BLM   TRAFFIC STOP     GATE ROAD MM .5
                                                         Response Area
                                                                              CREATE   0    0     0     0     0     329     329     0     0     329     0.0            0.0                               5.5     B114   VERBAL WARNING    08/27/18 12:35   8/27/2018   12:35:21 PM   FIELD      -119.2654      40.748552   27   2
                                                         Gate Road                                                                                                                                                                                                                                                         27   2
BMAN1810725   BLM   TRAFFIC STOP     @GATE ROAD MM 3                          CREATE   0    0     0     0     0     55671   55671   0     0     55671   0.0            0.0                               927.9   B116   VERBAL WARNING    08/27/18 12:38   8/27/2018   12:38:00 PM   FIELD      -119.230717    40.767581
                                                         Response Area
                                                         3 O'Clock Response
BMAN1810726   BLM   PUBLIC CONTACT   430 Es                                   CREATE   0    0     0     0     0     136     136     0     0     136     0.0            0.0                               2.3     C109   PUBLIC ASSIST     08/27/18 12:38   8/27/2018   12:38:42 PM   FIELD      -119.206527    40.779561   27   2
                                                         Area
                    COMPLIANCE                           9 O'clock Response
BMAN1810727   BLM
                    CHECK
                                     @815 L: garage
                                                         Area
                                                                              CREATE   99   162   261   197   458   207     665     162   359   566     2.7            3.3    2.7    2.7   3.3    3.3    3.5     B125   NO ACTION         08/27/18 12:42   8/27/2018   12:42:32 PM   911        -119.225076    40.792271   27   2
                                                         3 O'Clock Response
BMAN1810728   BLM   PUBLIC CONTACT   @400 Es                                  CREATE   0    0     0     0     0     980     980     0     0     980     0.0            0.0                               16.3    B115   NO ACTION         08/27/18 12:44   8/27/2018   12:44:17 PM   FIELD      -119.204196    40.779792   27   2
                                                         Area
                                                         Gate Road                                                                                                                                                                                                                                                         27   2
BMAN1810729   BLM   TRAFFIC STOP     8 Mile Access                            CREATE   0    0     0     0     0     486     486     0     0     486     0.0            0.0                               8.1     C105   NO ACTION         08/27/18 12:54   8/27/2018   12:54:42 PM   FIELD      -119.277938    40.753857
                                                         Response Area
                                                         Perimeter                                                                                                                                                                                                                                                         27   2
BMAN1810730   BLM   MEDICAL          @JOC :JAIL                               CREATE   0    0     0     0     0     11405   11405   0     0     11405   0.0            0.0                               190.1   C101   PUBLIC ASSIST     08/27/18 12:55   8/27/2018   12:55:39 PM   FIELD      -119.23361     40.779955
                                                         Response Area
                                                         Perimeter
BMAN1810731   BLM   TRAFFIC STOP     GATE ROAD MM 1.5                         CREATE   0    0     0     0     0     380     380     0     0     380     0.0            0.0                               6.3     B124   VERBAL WARNING    08/27/18 12:56   8/27/2018   12:56:28 PM   FIELD      -119.253236    40.759756   27   2
                                                         Response Area
                                                         3 O'Clock Response
BMAN1810732   BLM   TRAFFIC STOP     @430 D
                                                         Area
                                                                              CREATE   0    0     0     0     0     6911    6911    0     0     6911    0.0            0.0                               115.2   C187   ARREST            08/27/18 13:08   8/27/2018   01:08:12 PM   FIELD      -119.206533    40.776385   27   2
                                                         3 O'Clock Response
BMAN1810733   BLM   PUBLIC CONTACT   : 215 H                                  CREATE   0    0     0     0     0     8       8       0     0     8       0.0            0.0                               0.1     P127   PUBLIC ASSIST     08/27/18 13:09   8/27/2018   01:09:19 PM   FIELD      -119.19115     40.781547   27   2
                                                         Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                27   2
BMAN1810734   BLM   PUBLIC CONTACT   : 215 H                                  CREATE   0    0     0     0     0     5       5       0     0     5       0.0            0.0                               0.1     P127   PUBLIC ASSIST     08/27/18 13:09   8/27/2018   01:09:30 PM   FIELD      -119.19115     40.781547
                                                         Area
                                                         Gate Road                                                                                                                                                                                                                                                         27   2
BMAN1810735   BLM   TRAFFIC STOP     : GATE ROAD :34                          CREATE   0    0     0     0     0     3062    3062    0     0     3062    0.0            0.0                               51.0    B116   CITATION          08/27/18 13:10   8/27/2018   01:10:58 PM   FIELD      -119.230717    40.767581
                                                         Response Area
                                                         Perimeter
BMAN1810736   BLM   TRAFFIC STOP     : GATE ROAD MM                           CREATE   0    0     0     0     0     729     729     0     0     729     0.0            0.0                               12.2    B124   VERBAL WARNING    08/27/18 13:17   8/27/2018   01:17:50 PM   FIELD      -119.240167    40.767091   27   2
                                                         Response Area
                                     @GATE ROAD :        Perimeter
BMAN1810737   BLM   TRAFFIC STOP
                                     MM .                Response Area
                                                                              CREATE   0    0     0     0     0     829     829     0     0     829     0.0            0.0                               13.8    B114   CITATION          08/27/18 13:25   8/27/2018   01:25:00 PM   FIELD      -119.2654      40.748552   27   2
                                                         3 O'Clock Response
BMAN1810738   BLM   PUBLIC CONTACT   : 230 G                                  CREATE   0    0     0     0     0     11      11      0     0     11      0.0            0.0                               0.2     B115   PUBLIC ASSIST     08/27/18 13:27   8/27/2018   01:27:24 PM   FIELD      -119.192864    40.780394   27   2
                                                         Area
                                                         3 O'clock Response                                                                                                                                                                                                                                                27   2
BMAN1810739   BLM   ASSIST           @430 L                                   CREATE   31   149   180   305   485   1136    1621    149   454   1590    2.5            5.1    2.5    2.5   5.1    5.1    18.9    B115   NO ACTION         08/27/18 13:33   8/27/2018   01:33:19 PM   OTHER      -119.206544    40.771128
                                                         Area
                    COMPLIANCE                           3 O'Clock Response                                                                                                                                                                                                                                                27   2
BMAN1810740   BLM                    : 545 K                                  CREATE   0    0     0     0     0     870     870     0     0     870     0.0            0.0                               14.5    B112   CITATION          08/27/18 13:34   8/27/2018   01:34:43 PM   FIELD      -119.218243    40.774819
                    CHECK                                Area
                                     : GATE ROAD:        Perimeter
BMAN1810741   BLM   TRAFFIC STOP                                              CREATE   0    0     0     0     0     1108    1108    0     0     1108    0.0            0.0                               18.5    B124   VERBAL WARNING    08/27/18 13:34   8/27/2018   01:34:54 PM   FIELD      -119.240167    40.767091   27   2
                                     MM .7               Response Area
                    COMPLIANCE                           3 O'Clock Response
BMAN1810742   BLM
                    CHECK
                                     : 430 L
                                                         Area
                                                                              CREATE   0    0     0     0     0     1480    1480    0     0     1480    0.0            0.0                               24.7    B115   NO ACTION         08/27/18 14:00   8/27/2018   02:00:41 PM   FIELD      -119.206544    40.771128   27   2
                                                         Perimeter
BMAN1810743   BLM   TRAFFIC STOP     GATE ROAD MM 1.5                         CREATE   0    0     0     0     0     560     560     0     0     560     0.0            0.0                               9.3     B123   VERBAL WARNING    08/27/18 14:02   8/27/2018   02:02:28 PM   FIELD      -119.253236    40.759756   27   2
                                                         Response Area
                    COMPLIANCE                           3 O'Clock Response                                                                                                                                                                                                                                                27   2
BMAN1810744   BLM                    : 500 K                                  CREATE   0    0     0     0     0     429     429     0     0     429     0.0            0.0                               7.2     B112   PUBLIC ASSIST     08/27/18 14:06   8/27/2018   02:06:22 PM   FIELD      -119.211518    40.772289
                    CHECK                                Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                27   2
BMAN1810745   BLM   TRAFFIC STOP     : 300 Es                                 CREATE   0    0     0     0     0     399     399     0     0     399     0.0            0.0                               6.7     I119   VERBAL WARNING    08/27/18 14:11   8/27/2018   02:11:01 PM   FIELD      -119.200156    40.781559
                                                         Area
                                                         3 O'Clock Response
BMAN1810746   BLM   PUBLIC CONTACT   : 300 Es                                 CREATE   0    0     0     0     0     10      10      0     0     10      0.0            0.0                               0.2     I119   PUBLIC ASSIST     08/27/18 14:17   8/27/2018   02:17:49 PM   FIELD      -119.200156    40.781559   27   2
                                                         Area
                                                         3 O'Clock Response
BMAN1810747   BLM   PUBLIC CONTACT   : 300 Es
                                                         Area
                                                                              CREATE   0    0     0     0     0     7       7       0     0     7       0.0            0.0                               0.1     I119   PUBLIC ASSIST     08/27/18 14:18   8/27/2018   02:18:02 PM   FIELD      -119.200156    40.781559   27   2
                                                         3 O'Clock Response
BMAN1810748   BLM   PUBLIC CONTACT   : 300 B                                  CREATE   0    0     0     0     0     445     445     0     0     445     0.0            0.0                               7.4     I119   NO ACTION         08/27/18 14:23   8/27/2018   02:23:44 PM   FIELD      -119.198395    40.780232   27   2
                                                         Area
                                                         Gate Road                                                                                                                                                                                                                                                         27   2
BMAN1810749   BLM   TRAFFIC STOP     : GATE ROAD MM 3                         CREATE   0    0     0     0     0     400     400     0     0     400     0.0            0.0                               6.7     B116   NO ACTION         08/27/18 14:24   8/27/2018   02:24:53 PM   FIELD      -119.230717    40.767581
                                                         Response Area
                    COMPLIANCE                           3 O'Clock Response                                                                                                                                                                                                                                                27   2
BMAN1810750   BLM                    : 415 K                                  CREATE   0    0     0     0     0     2163    2163    0     0     2163    0.0            0.0                               36.1    B112   NO ACTION         08/27/18 14:24   8/27/2018   02:24:56 PM   FIELD      -119.204031    40.771908
                    CHECK                                Area
                                                         9 O'Clock Response
BMAN1810751   BLM   PUBLIC CONTACT   : 900 D                                  CREATE   0    0     0     0     0     387     387     0     0     387     0.0            0.0                               6.5     B125   PUBLIC ASSIST     08/27/18 14:28   8/27/2018   02:28:31 PM   FIELD      -119.215824    40.7935     27   2
                                                         Area
                                                         Perimeter
BMAN1810752   BLM   TRAFFIC STOP     GATE ROAD MM 1.5
                                                         Response Area
                                                                              CREATE   0    0     0     0     0     618     618     0     0     618     0.0            0.0                               10.3    B123   VERBAL WARNING    08/27/18 14:28   8/27/2018   02:28:50 PM   FIELD      -119.253236    40.759756   27   2
                                                         Gate Road
BMAN1810753   BLM   TRAFFIC STOP     : GATE ROAD MM 3                         CREATE   0    0     0     0     0     840     840     0     0     840     0.0            0.0                               14.0    K111   CITATION          08/27/18 14:36   8/27/2018   02:36:36 PM   FIELD      -119.230717    40.767581   27   2
                                                         Response Area
                                                         Perimeter                                                                                                                                                                                                                                                         27   2
BMAN1810754   BLM   TRAFFIC STOP     GATE ROAD MM 1.5                         CREATE   0    0     0     0     0     221     221     0     0     221     0.0            0.0                               3.7     B124   VERBAL WARNING    08/27/18 14:40   8/27/2018   02:40:47 PM   FIELD      -119.253236    40.759756
                                                         Response Area
                                     : GATE ROAD         Perimeter                                                                                                                                                                                                                                                         27   2
BMAN1810755   BLM   TRAFFIC STOP                                              CREATE   0    0     0     0     0     333     333     0     0     333     0.0            0.0                               5.6     B124   VERBAL WARNING    08/27/18 14:46   8/27/2018   02:46:52 PM   FIELD      -119.240167    40.767091
                                     MM1.5               Response Area
                                                         Perimeter
BMAN1810756   BLM   TRAFFIC STOP     GATE ROAD MM 1.5                         CREATE   0    0     0     0     0     598     598     0     0     598     0.0            0.0                               10.0    B123   VERBAL WARNING    08/27/18 14:54   8/27/2018   02:54:29 PM   FIELD      -119.253236    40.759756   27   2
                                                         Response Area
                                                         3 O'Clock Response
BMAN1810757   BLM   PUBLIC CONTACT   : 215 E
                                                         Area
                                                                              CREATE   0    0     0     0     0     648     648     0     0     648     0.0            0.0                               10.8    I119   CITATION          08/27/18 14:54   8/27/2018   02:54:44 PM   FIELD      -119.193544    40.782305   27   2
                                                         Perimeter
BMAN1810758   BLM   TRAFFIC STOP     GATE ROAD MM 1                           CREATE   0    0     0     0     0     394     394     0     0     394     0.0            0.0                               6.6     B124   VERBAL WARNING    08/27/18 14:58   8/27/2018   02:58:12 PM   FIELD      -119.258348    40.753337   27   2
                                                         Response Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                27   2
BMAN1810759   BLM   PUBLIC CONTACT   : 315 K                                  CREATE   0    0     0     0     0     6       6       0     0     6       0.0            0.0                               0.1     B112   PUBLIC ASSIST     08/27/18 15:01   8/27/2018   03:01:11 PM   FIELD      -119.194829    40.774794
                                                         Area
                                                         3 O'Clock Response                                                                                                                                             VERBAL FUEL                                                                                        27   2
BMAN1810760   BLM   PUBLIC CONTACT   : 215 E                                  CREATE   0    0     0     0     0     32      32      0     0     32      0.0            0.0                               0.5     I119                     08/27/18 15:13   8/27/2018   03:13:00 PM   FIELD      -119.193544    40.782305
                                                         Area                                                                                                                                                           STORAGE
                                                         9 O'Clock Response
BMAN1810761   BLM   TRAFFIC STOP     : 900 K                                  CREATE   0    0     0     0     0     464     464     0     0     464     0.0            0.0                               7.7     B125   VERBAL WARNING    08/27/18 15:13   8/27/2018   03:13:43 PM   FIELD      -119.220098    40.796757   27   2
                                                         Area
                                                         3 O'Clock Response
BMAN1810762   BLM   PUBLIC CONTACT   : 215 E
                                                         Area
                                                                              CREATE   0    0     0     0     0     20      20      0     0     20      0.0            0.0                               0.3     I119   PUBLIC ASSIST     08/27/18 15:13   8/27/2018   03:13:54 PM   FIELD      -119.193544    40.782305   27   2
                                                         Perimeter
BMAN1810763   BLM   TRAFFIC STOP     : GATE ROAD MM 1                         CREATE   0    0     0     0     0     1813    1813    0     0     1813    0.0            0.0                               30.2    K111   CITATION          08/27/18 15:18   8/27/2018   03:18:10 PM   FIELD      -119.258348    40.753337   27   2
                                                         Response Area
                    COMPLIANCE                           9 O'Clock Response                                                                                                                                                                                                                                                27   2
BMAN1810764   BLM                    : 645 L                                  CREATE   0    0     0     0     0     3348    3348    0     0     3348    0.0            0.0                               55.8    B243   WRITTEN WARNING 08/27/18 16:01     8/27/2018   04:01:54 PM   FIELD      -119.225095    40.780578
                    CHECK                                Area
                                                         Perimeter                                                                                                                                                                                                                                                         27   2
BMAN1810765   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0    0     0     0     0     310     310     0     0     310     0.0            0.0                               5.2     K118   VERBAL WARNING    08/27/18 16:10   8/27/2018   04:10:23 PM   FIELD      -119.2654      40.748552
                                                         Response Area
                                                         9 O'Clock Response
BMAN1810766   BLM   PUBLIC CONTACT   1000 E                                   CREATE   0    0     0     0     0     383     383     0     0     383     0.0            0.0                               6.4     B234   PUBLIC ASSIST     08/27/18 16:15   8/27/2018   04:15:18 PM   FIELD      -119.210131    40.796723   27   2
                                                         Area
                                                         3 O'clock Response
BMAN1810767   BLM   REQUEST LE       @Ranger HQ
                                                         Area
                                                                              CREATE   85   139   224   0     224   8209    8433    139   139   8348    2.3            0.0    2.3    2.3                 136.8   B230   PUBLIC ASSIST     08/27/18 16:16   8/27/2018   04:16:32 PM   Control1   -119.211558    40.78136    27   2
                                                         Perimeter
BMAN1810768   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0    0     0     0     0     639     639     0     0     639     0.0            0.0                               10.7    K118   VERBAL WARNING    08/27/18 16:24   8/27/2018   04:24:39 PM   FIELD      -119.2654      40.748552   27   2
                                                         Response Area
                                                         Perimeter                                                                                                                                                                                                                                                         27   2
BMAN1810769   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0    0     0     0     0     294     294     0     0     294     0.0            0.0                               4.9     B124   VERBAL WARNING    08/27/18 16:29   8/27/2018   04:29:45 PM   FIELD      -119.2654      40.748552
                                                         Response Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                27   2
BMAN1810770   BLM   PUBLIC CONTACT   : The Man                                CREATE   0    0     0     0     0     42      42      0     0     42      0.0            0.0                               0.7     K231   PUBLIC ASSIST     08/27/18 16:38   8/27/2018   04:38:16 PM   FIELD      -119.206514    40.786405
                                                         Area
                                                         3 O'Clock Response
BMAN1810771   BLM   PUBLIC CONTACT   : 345 G                                  CREATE   0    0     0     0     0     529     529     0     0     529     0.0            0.0                               8.8     B234   NO ACTION         08/27/18 16:51   8/27/2018   04:51:32 PM   FIELD      -119.200498    40.77532    27   2
                                                         Area
                                                         Gate Road
BMAN1810772   BLM   TRAFFIC STOP     : 8 Mile Access
                                                         Response Area
                                                                              CREATE   0    0     0     0     0     676     676     0     0     676     0.0            0.0                               11.3    C105   VERBAL WARNING    08/27/18 17:00   8/27/2018   05:00:53 PM   FIELD      -119.277938    40.753857   27   2
                    COMPLIANCE                           9 O'Clock Response
BMAN1810773   BLM                    : 730 J                                  CREATE   0    0     0     0     0     1072    1072    0     0     1072    0.0            0.0                               17.9    B243   CITATION          08/27/18 17:03   8/27/2018   05:03:51 PM   FIELD      -119.224884    40.786424   27   2
                    CHECK                                Area
                    COMPLIANCE                           3 O'Clock Response                                                                                                                                                                                                                                                27   2
BMAN1810774   BLM                    : 430 A                                  CREATE   0    0     0     0     0     443     443     0     0     443     0.0            0.0                               7.4     B238   CITATION          08/27/18 17:05   8/27/2018   05:05:36 PM   FIELD      -119.206529    40.778356
                    CHECK                                Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                27   2
BMAN1810775   BLM   TRAFFIC STOP     : 715 L                                  CREATE   0    0     0     0     0     515     515     0     0     515     0.0            0.0                               8.6     B240   VERBAL WARNING    08/27/18 17:08   8/27/2018   05:08:29 PM   FIELD      -119.226447    40.784431
                                                         Area
                    COMPLIANCE                           3 O'Clock Response
BMAN1810776   BLM                    : 235 J                                  CREATE   0    0     0     0     0     901     901     0     0     901     0.0            0.0                               15.0    B234   CITATION          08/27/18 17:09   8/27/2018   05:09:02 PM   FIELD      -119.191037    40.778886   27   2
                    CHECK                                Area
                                                         Gate Road
BMAN1810777   BLM   TRAFFIC STOP     8 Mile Access
                                                         Response Area
                                                                              CREATE   0    0     0     0     0     2004    2004    0     0     2004    0.0            0.0                               33.4    C105   CITATION          08/27/18 17:18   8/27/2018   05:18:52 PM   FIELD      -119.277938    40.753857   27   2
                    COMPLIANCE                           3 O'Clock Response
BMAN1810778   BLM                    : 430 C                                  CREATE   0    0     0     0     0     935     935     0     0     935     0.0            0.0                               15.6    B238   CITATION          08/27/18 17:22   8/27/2018   05:22:35 PM   FIELD      -119.206532    40.777042   27   2
                    CHECK                                Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                27   2
BMAN1810779   BLM   PUBLIC CONTACT   : 500 A                                  CREATE   0    0     0     0     0     11      11      0     0     11      0.0            0.0                               0.2     I239   VERBAL WARNING    08/27/18 17:30   8/27/2018   05:30:10 PM   FIELD      -119.209269    40.778634
                                                         Area
BMAN1810780   BLM   MEDICAL          : 945 K             9 O'Clock Response CREATE     0    0     0     0     0     2233    2233    0     0     2233    0.0            0.0                               37.2    B240   PUBLIC ASSIST     08/27/18 17:34   8/27/2018   05:34:27 PM   FIELD      -119.213851    40.79992    27   2
                                                       3 O'Clock Response
BMAN1810781   BLM   PUBLIC CONTACT   : Center Camp                            CREATE   0    0     0     0     0     43      43      0     0     43      0.0            0.0                               0.7     K231   PUBLIC ASSIST     08/27/18 17:48   8/27/2018   05:48:21 PM   FIELD      -119.213938    40.780764   27   2
                                                       Area
                    COMPLIANCE                         3 O'Clock Response
BMAN1810782   BLM
                    CHECK
                                     : 430 C
                                                       Area
                                                                              CREATE   0    0     0     0     0     700     700     0     0     700     0.0            0.0                               11.7    B238   CITATION          08/27/18 17:48   8/27/2018   05:48:35 PM   FIELD      -119.206532    40.777042   27   2
                                                       3 O'Clock Response
BMAN1810783   BLM   PUBLIC CONTACT   : dewey 330                              CREATE   0    0     0     0     0     29      29      0     0     29      0.0            0.0                               0.5     I239   PUBLIC ASSIST     08/27/18 17:53   8/27/2018   05:53:10 PM   FIELD      -119.200695    40.777333   27   2
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                  27   2
BMAN1810784   BLM   PUBLIC CONTACT   : 530 D                                  CREATE   0    0     0     0     0     401     401     0     0     401     0.0            0.0                               6.7     E1     PUBLIC ASSIST     08/27/18 17:56   8/27/2018   05:56:44 PM   FIELD      -119.213121    40.777735
                                                       Area
                                                       Gate Road                                                                                                                                                                                                                                                           27   2
BMAN1810785   BLM   TRAFFIC STOP     @8 Mile Access:                          CREATE   0    0     0     0     0     1055    1055    0     0     1055    0.0            0.0                               17.6    C187   VERBAL WARNING    08/27/18 18:02   8/27/2018   06:02:55 PM   FIELD      -119.277938    40.753857
                                                       Response Area
                    COMPLIANCE                         3 O'Clock Response
BMAN1810786   BLM                    : 430 G                                  CREATE   0    0     0     0     0     1270    1270    0     0     1270    0.0            0.0                               21.2    B238   CITATION          08/27/18 18:05   8/27/2018   06:05:59 PM   FIELD      -119.206516    40.774383   27   2
                    CHECK                              Area
                                                       3 O'Clock Response
BMAN1810787   BLM   PUBLIC CONTACT   @530 D
                                                       Area
                                                                                       0    0           0           402     402                 402     0.0            0.0                               6.7            PUBLIC ASSIST     08/27/18 17:56   8/27/2018   05:56:44 PM              -119.213121    40.777735   27   2
                                                       3 O'Clock Response
BMAN1810788   BLM   PUBLIC CONTACT   @530 D                                            0    0           0           402     402                 402     0.0            0.0                               6.7            PUBLIC ASSIST     08/27/18 17:56   8/27/2018   05:56:44 PM              -119.213121    40.777735   27   2
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                  27   2
BMAN1810789   BLM   PUBLIC CONTACT   @530 D                                            0    0           0           402     402                 402     0.0            0.0                               6.7            PUBLIC ASSIST     08/27/18 17:56   8/27/2018   05:56:44 PM              -119.213121    40.777735
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                  27   2
BMAN1810790   BLM   PUBLIC CONTACT   @530 D                                            0    0           0           402     402                 402     0.0            0.0                               6.7            PUBLIC ASSIST     08/27/18 17:56   8/27/2018   05:56:44 PM              -119.213121    40.777735
                                                       Area
                                                       3 O'Clock Response
BMAN1810791   BLM   PUBLIC CONTACT   : 330 G
                                                       Area
                                                                              CREATE   0    0     0     0     0     27      27      0     0     27      0.0            0.0                               0.5     K231   PUBLIC ASSIST     08/27/18 18:20   8/27/2018   06:20:01 PM   FIELD      -119.198646    40.776012   27   2
                                                       9 O'Clock Response
BMAN1810792   BLM   ASSAULT          : THUNDER DOME
                                                       Area
                                                                              CREATE   0    0     0     0     0     975     975     0     0     975     0.0            0.0                               16.3    C121   VERBAL WARNING    08/27/18 18:20   8/27/2018   06:20:59 PM   FIELD      -119.212883    40.788706   27   2
                                                       3 O'Clock Response
BMAN1810793   BLM   PUBLIC CONTACT   330 L                                    CREATE   0    0     0     0     0     84      84      0     0     84      0.0            0.0                               1.4     I239   PUBLIC ASSIST     08/27/18 18:28   8/27/2018   06:28:54 PM   FIELD      -119.196492    40.773164   27   2
                                                       Area
                                                       Gate Road
BMAN1810794   BLM   TRAFFIC STOP     : 8 Mile Access :
                                                       Response Area
                                                                              CREATE   0    0     0     0     0     6248    6248    0     0     6248    0.0            0.0                               104.1   C187   ARREST            08/27/18 18:31   8/27/2018   06:31:29 PM   FIELD      -119.277938    40.753857   27   2
                                                       3 O'Clock Response
BMAN1810795   BLM   PUBLIC CONTACT   330 L
                                                       Area
                                                                                       0    0           0           84      84                  84      0.0            0.0                               1.4            PUBLIC ASSIST     08/27/18 18:28   8/27/2018   06:28:53 PM              -119.196492    40.773164   27   2
                                                       3 O'Clock Response                                                                                                                                                                                                                                                  27   2
BMAN1810796   BLM   PUBLIC CONTACT   330 L                                             0    0           0           84      84                  84      0.0            0.0                               1.4            PUBLIC ASSIST     08/27/18 18:28   8/27/2018   06:28:53 PM              -119.196492    40.773164
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                  27   2
BMAN1810797   BLM   PUBLIC CONTACT   : 430 B                                  CREATE   0    0     0     0     0     33      33      0     0     33      0.0            0.0                               0.6     I239   PUBLIC ASSIST     08/27/18 18:44   8/27/2018   06:44:59 PM   FIELD      -119.20653     40.777699
                                                       Area
                                                       3 O'Clock Response
BMAN1810798   BLM   PUBLIC CONTACT   430 B                                             0    0           0           33      33                  33      0.0            0.0                               0.6            PUBLIC ASSIST     08/27/18 18:44   8/27/2018   06:44:59 PM              -119.20653     40.777699   27   2
                                                       Area
                                                       3 O'Clock Response
BMAN1810799   BLM   PUBLIC CONTACT   430 B
                                                       Area
                                                                                       0    0           0           33      33                  33      0.0            0.0                               0.6            PUBLIC ASSIST     08/27/18 18:44   8/27/2018   06:44:59 PM              -119.20653     40.777699   27   2
                                                       3 O'Clock Response
BMAN1810800   BLM   PUBLIC CONTACT   : 530 B
                                                       Area
                                                                              CREATE   0    0     0     0     0     27      27      0     0     27      0.0            0.0                               0.5     I239   VERBAL WARNING    08/27/18 18:59   8/27/2018   06:59:57 PM   FIELD      -119.212255    40.778872   27   2
                                                       3 O'Clock Response                                                                                                                                                                                                                                                  27   2
BMAN1810801   BLM   PUBLIC CONTACT   530 B                                             0    0           0           27      27                  27      0.0            0.0                               0.5            VERBAL WARNING    08/27/18 18:59   8/27/2018   06:59:56 PM              -119.212255    40.778872
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                  27   2
BMAN1810802   BLM   PUBLIC CONTACT   530 B                                             0    0           0           27      27                  27      0.0            0.0                               0.5            VERBAL WARNING    08/27/18 18:59   8/27/2018   06:59:56 PM              -119.212255    40.778872
                                                       Area
                                                       3 O'Clock Response
BMAN1810803   BLM   PUBLIC CONTACT   530 B                                             0    0           0           27      27                  27      0.0            0.0                               0.5            VERBAL WARNING    08/27/18 18:59   8/27/2018   06:59:56 PM              -119.212255    40.778872   27   2
                                                       Area
                                                       3 O'Clock Response
BMAN1810804   BLM   PUBLIC CONTACT   530 B
                                                       Area
                                                                                       0    0           0           27      27                  27      0.0            0.0                               0.5            VERBAL WARNING    08/27/18 18:59   8/27/2018   06:59:56 PM              -119.212255    40.778872   27   2
                                                       3 O'Clock Response
BMAN1810805   BLM   PUBLIC CONTACT   : 430 E
                                                       Area
                                                                              CREATE   0    0     0     0     0     22      22      0     0     22      0.0            0.0                               0.4     I239   PUBLIC ASSIST     08/27/18 19:08   8/27/2018   07:08:57 PM   FIELD      -119.206534    40.775728   27   2
                                                       3 O'Clock Response                                                                                                                                                                                                                                                  27   2
BMAN1810806   BLM   PUBLIC CONTACT   : 430 Es                                 CREATE   0    0     0     0     0     17      17      0     0     17      0.0            0.0                               0.3     I239   PUBLIC ASSIST     08/27/18 19:32   8/27/2018   07:32:19 PM   FIELD      -119.206527    40.779561
                                                       Area
                                                       9 O'Clock Response                                                                                                                                                                                                                                                  27   2
BMAN1810807   BLM   PUBLIC CONTACT   : 930 Es                                 CREATE   0    0     0     0     0     12847   12847   0     0     12847   0.0            0.0                               214.1   I248   ARREST            08/27/18 19:44   8/27/2018   07:44:17 PM   FIELD      -119.211006    40.792338
                                                       Area
                                                       9 O'Clock Response
BMAN1810808   BLM   PUBLIC CONTACT   : 900 I                                  CREATE   0    0     0     0     0     235     235     0     0     235     0.0            0.0                               3.9     B236   PUBLIC ASSIST     08/27/18 19:44   8/27/2018   07:44:45 PM   FIELD      -119.218877    40.795827   27   2
                                                       Area
                                                       9 O'Clock Response
BMAN1810809   BLM   MEDICAL          930 C
                                                       Area
                                                                              CREATE   0    0     0     0     0     4555    4555    0     0     4555    0.0            0.0                               75.9    B240   PUBLIC ASSIST     08/27/18 19:46   8/27/2018   07:46:56 PM   FIELD      -119.212659    40.794521   27   2
                                                       3 O'Clock Response
BMAN1810810   BLM   TRAFFIC STOP     : 530 L
                                                       Area
                                                                              CREATE   0    0     0     0     0     637     637     0     0     637     0.0            0.0                               10.6    B230   VERBAL WARNING    08/27/18 19:54   8/27/2018   07:54:56 PM   FIELD      -119.216588    40.773185   27   2
                                                       Perimeter                                                                                                                                                                                                                                                           27   2
BMAN1810811   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0    0     0     0     0     151     151     0     0     151     0.0            0.0                               2.5     I248   VERBAL WARNING    08/27/18 19:58   8/27/2018   07:58:50 PM   FIELD      -119.2654      40.748552
                                                       Response Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                  27   2
BMAN1810812   BLM   PUBLIC CONTACT   : 515 H                                  CREATE   0    0     0     0     0     23      23      0     0     23      0.0            0.0                               0.4     I239   PUBLIC ASSIST     08/27/18 20:10   8/27/2018   08:10:00 PM   FIELD      -119.212903    40.774726
                                                       Area
                                                       3 O'Clock Response
BMAN1810813   BLM   PATROL CHECK     @430 E                                            0    0           0           22      22                  22      0.0            0.0                               0.4            CANCEL            08/27/18 19:08   8/27/2018   07:08:56 PM              -119.206527    40.779561   27   2
                                                       Area
                                                       3 O'Clock Response
BMAN1810814   BLM   TRAFFIC STOP     : 530 L
                                                       Area
                                                                              CREATE   0    0     0     0     0     674     674     0     0     674     0.0            0.0                               11.2    B230   VERBAL WARNING    08/27/18 20:15   8/27/2018   08:15:30 PM   FIELD      -119.216588    40.773185   27   2
                                                       9 O'Clock Response
BMAN1810815   BLM   PUBLIC CONTACT   : 800 J
                                                       Area
                                                                              CREATE   0    0     0     0     0     10      10      0     0     10      0.0            0.0                               0.2     B357   PUBLIC ASSIST     08/27/18 20:23   8/27/2018   08:23:27 PM   FIELD      -119.224252    40.790037   27   2
                                                       Perimeter                                                                                                                                                                                                                                                           27   2
BMAN1810816   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0    0     0     0     0     370     370     0     0     370     0.0            0.0                               6.2     K351   VERBAL WARNING    08/27/18 20:24   8/27/2018   08:24:48 PM   FIELD      -119.2654      40.748552
                                                       Response Area
                                                       9 O'Clock Response                                                                                                                                                                                                                                                  27   2
BMAN1810817   BLM   PUBLIC CONTACT   : 900 I                                  CREATE   0    0     0     0     0     1777    1777    0     0     1777    0.0            0.0                               29.6    B365   CITATION          08/27/18 20:28   8/27/2018   08:28:29 PM   FIELD      -119.218877    40.795827
                                                       Area
                                                       Gate Road
BMAN1810818   BLM   TRAFFIC STOP     : GATE                                   CREATE   0    0     0     0     0     363     363     0     0     363     0.0            0.0                               6.1     B353   VERBAL WARNING    08/27/18 20:33   8/27/2018   08:33:46 PM   FIELD      -119.230717    40.767581   27   2
                                                       Response Area
                                                       9 O'Clock Response
BMAN1810819   BLM   TRAFFIC STOP     : 700 L
                                                       Area
                                                                              CREATE   0    0     0     0     0     2337    2337    0     0     2337    0.0            0.0                               39.0    B243   VERBAL WARNING    08/27/18 20:34   8/27/2018   08:34:03 PM   FIELD      -119.225937    40.782471   27   2


                                                                                                                                                                                                                                                                                                              ER00122
                                                                                             Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 306 of 499
                                                                                                                                                                    EventSummary

                                                       9 O'Clock Response                                                                                                                                                              VERBAL WARNING
BMAN1810820   BLM   TRAFFIC STOP     : 715 L                                  CREATE   0     0       0       0      0       4353    4353    0       0       4353    0.0            0.0                                  72.6    B241                     08/27/18 20:38   8/27/2018   08:38:58 PM   FIELD   -119.226447      40.784431     27   2
                                                       Area                                                                                                                                                                            RPT
                                                       Perimeter
BMAN1810821   BLM   TRAFFIC STOP     : GATE ROAD MM 1
                                                       Response Area
                                                                              CREATE   0     0       0       0      0       4085    4085    0       0       4085    0.0            0.0                                  68.1    B358   CITATION          08/27/18 20:41   8/27/2018   08:41:04 PM   FIELD   -119.258348      40.753337     27   2
                                                       9 O'Clock Response
BMAN1810822   BLM   TRAFFIC STOP     : 650 L
                                                       Area
                                                                              CREATE   0     0       0       0      0       729     729     0       0       729     0.0            0.0                                  12.2    B234   CITATION          08/27/18 20:44   8/27/2018   08:44:02 PM   FIELD   -119.225412      40.781199     27   2
                                                       Perimeter                                                                                                                                                                                                                                                                           27   2
BMAN1810823   BLM   PUBLIC CONTACT   Airport                                  CREATE   0     0       0       0      0       479     479     0       0       479     0.0            0.0                                  8.0     B352   NO ACTION         08/27/18 20:44   8/27/2018   08:44:47 PM   FIELD   -119.208486      40.764345
                                                       Response Area
                                                       Perimeter
BMAN1810824   BLM   REQUEST LE       GATE ROAD MM 2.5                         CREATE   164   156     320     188    508     13682   14190   156     344     14026   2.6            3.1    2.6     2.6     3.1    3.1    228.0   C110   CITATION          08/27/18 20:54   8/27/2018   08:54:05 PM   911     -119.240167      40.767091     27   2
                                                       Response Area
                                                       9 O'Clock Response
BMAN1810825   BLM   TRAFFIC STOP     : 630 L : 645                            CREATE   0     0       0       0      0       154     154     0       0       154     0.0            0.0                                  2.6     B241   NO ACTION         08/27/18 20:58   8/27/2018   08:58:25 PM   FIELD   -119.223935      40.778784     27   2
                                                       Area
                                                       9 O'Clock Response
BMAN1810826   BLM   TRAFFIC STOP     : 720 L
                                                       Area
                                                                              CREATE   0     0       0       0      0       2466    2466    0       0       2466    0.0            0.0                                  41.1    B234   CITATION          08/27/18 21:00   8/27/2018   09:00:37 PM   FIELD   -119.226541      40.785094     27   2
                                                       9 O'Clock Response
BMAN1810827   BLM   TRAFFIC STOP     @645 L
                                                       Area
                                                                              CREATE   0     0       0       0      0       1170    1170    0       0       1170    0.0            0.0                                  19.5    B241   VERBAL WARNING    08/27/18 21:01   8/27/2018   09:01:27 PM   FIELD   -119.225095      40.780578     27   2
                                                       9 O'Clock Response                                                                                                                                                                                                                                                                  27   2
BMAN1810828   BLM   PUBLIC CONTACT   : 900 L                                  CREATE   0     0       0       0      0       14      14      0       0       14      0.0            0.0                                  0.2     B245   PUBLIC ASSIST     08/27/18 21:06   8/27/2018   09:06:42 PM   FIELD   -119.220709      40.797223
                                                       Area
                                                       9 O'Clock Response
BMAN1810829   BLM   TRAFFIC STOP     : 9Y (Wye)                               CREATE   0     0       0       0      0       1966    1966    0       0       1966    0.0            0.0                                  32.8    B363   CITATION          08/27/18 21:10   8/27/2018   09:10:42 PM   FIELD   -119.223066      40.774884     27   2
                                                       Area
                    COMPLIANCE                         9 O'Clock Response                                                                                                                                                              VERBAL FUEL
BMAN1810830   BLM                    : 920 J                                  CREATE   0     0       0       0      0       1082    1082    0       0       1082    0.0            0.0                                  18.0    B365                     08/27/18 21:18   8/27/2018   09:18:24 PM   FIELD   -119.217031      40.797854     27   2
                    CHECK                              Area                                                                                                                                                                            STORAGE
                                                       9 O'Clock Response
BMAN1810831   BLM   PUBLIC CONTACT   : 800 Es
                                                       Area
                                                                              CREATE   0     0       0       0      0       10      10      0       0       10      0.0            0.0                                  0.2     I239   PUBLIC ASSIST     08/27/18 21:23   8/27/2018   09:23:31 PM   FIELD   -119.215209      40.788186     27   2
                                                       Gate Road
BMAN1810832   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                       Response Area
                                                                              CREATE   0     0       0       0      0       3778    3778    0       0       3778    0.0            0.0                                  63.0    B353   CITATION          08/27/18 21:24   8/27/2018   09:24:34 PM   FIELD   -119.230717      40.767581     27   2
                                                       9 O'Clock Response                                                                                                                                                                                                                                                                  27   2
BMAN1810833   BLM   TRAFFIC STOP     : 9Y (Wye)                               CREATE   0     0       0       0      0       112     112     0       0       112     0.0            0.0                                  1.9     B241   VERBAL WARNING    08/27/18 21:29   8/27/2018   09:29:21 PM   FIELD   -119.223066      40.774884
                                                       Area
                                                       3 O'Clock Response
BMAN1810834   BLM   TRAFFIC STOP     : 600 L                                  CREATE   0     0       0       0      0       203     203     0       0       203     0.0            0.0                                  3.4     B241   NO ACTION         08/27/18 21:31   8/27/2018   09:31:56 PM   FIELD   -119.220746      40.775617     27   2
                                                       Area
                                                       9 O'Clock Response
BMAN1810835   BLM   PUBLIC CONTACT   : 930 Es                                 CREATE   0     0       0       0      0       5       5       0       0       5       0.0            0.0                                  0.1     I239   PUBLIC ASSIST     08/27/18 21:40   8/27/2018   09:40:53 PM   FIELD   -119.211006      40.792338     27   2
                                                       Area
                                                       3 O'Clock Response
BMAN1810836   BLM   PUBLIC CONTACT   : 230 Es
                                                       Area
                                                                              CREATE   0     0       0       0      0       104     104     0       0       104     0.0            0.0                                  1.7     B357   PUBLIC ASSIST     08/27/18 21:42   8/27/2018   09:42:01 PM   FIELD   -119.198722      40.782975     27   2
                                                       9 O'Clock Response
BMAN1810837   BLM   PUBLIC CONTACT   @930 Es
                                                       Area
                                                                                       0     0               0              0       0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/27/18 21:41   8/27/2018   09:41:31 PM           -119.211006      40.792338     27   2
                                                       9 O'Clock Response                                                                                                                                                                                                                                                                  27   2
BMAN1810838   BLM   PUBLIC CONTACT   @930 Es                                           0     0               0              0       0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/27/18 21:41   8/27/2018   09:41:31 PM           -119.211006      40.792338
                                                       Area
                                                       9 O'Clock Response
BMAN1810839   BLM   PUBLIC CONTACT   @930 Es                                           0     0               0              0       0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/27/18 21:41   8/27/2018   09:41:31 PM           -119.211006      40.792338     27   2
                                                       Area
                                                       9 O'Clock Response
BMAN1810840   BLM   PUBLIC CONTACT   @930 Es                                           0     0               0              0       0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/27/18 21:41   8/27/2018   09:41:31 PM           -119.211006      40.792338     27   2
                                                       Area
                                                       9 O'Clock Response
BMAN1810841   BLM   PUBLIC CONTACT   : 1000 C
                                                       Area
                                                                              CREATE   0     0       0       0      0       11      11      0       0       11      0.0            0.0                                  0.2     B365   PUBLIC ASSIST     08/27/18 21:52   8/27/2018   09:52:00 PM   FIELD   -119.209686      40.795453     27   2
                                                       3 O'Clock Response
BMAN1810842   BLM   PUBLIC CONTACT   : 345 L
                                                       Area
                                                                              CREATE   0     0       0       0      0       731     731     0       0       731     0.0            0.0                                  12.2    B243   VERBAL WARNING    08/27/18 21:54   8/27/2018   09:54:10 PM   FIELD   -119.198852      40.772283     27   2
                                                       Perimeter                                                                                                                                                                                                                                                                           27   2
BMAN1810843   BLM   PUBLIC CONTACT   Airport                                  CREATE   0     0       0       0      0       308     308     0       0       308     0.0            0.0                                  5.1     P242   NO ACTION         08/27/18 21:55   8/27/2018   09:55:16 PM   FIELD   -119.208486      40.764345
                                                       Response Area
                                                       Perimeter
BMAN1810844   BLM   TRAFFIC STOP     : GATE ROAD MM 1                         CREATE   0     0       0       0      0       1310    1310    0       0       1310    0.0            0.0                                  21.8    B358   CITATION          08/27/18 22:04   8/27/2018   10:04:12 PM   FIELD   -119.258348      40.753337     27   2
                                                       Response Area
                                                       3 O'Clock Response
BMAN1810845   BLM   TRAFFIC STOP     : 600 G                                  CREATE   0     0       0       0      0       217     217     0       0       217     0.0            0.0                                  3.6     B241   VERBAL WARNING    08/27/18 22:09   8/27/2018   10:09:21 PM   FIELD   -119.217684      40.777938     27   2
                                                       Area
                                                       Perimeter
BMAN1810846   BLM   PUBLIC CONTACT   : Point 4
                                                       Response Area
                                                                              CREATE   0     0       0       0      0       16144   16144   0       0       16144   0.0            0.0                                  269.1   P242   NO ACTION         08/27/18 22:09   8/27/2018   10:09:58 PM   FIELD   -119.180161      40.776283     27   2
BMAN1810847   BLM   TRAFFIC STOP     Pershing County     Outside Event        CREATE   0     0       0       0      0       198     198     0       0       198     0.0            0.0                                  3.3     C105   NO ACTION         08/27/18 22:13   8/27/2018   10:13:51 PM   FIELD   -119.365998      40.671163     27   2
                                                         3 O'Clock Response                                                                                                                                                                                                                                                                27   2
BMAN1810848   BLM   PUBLIC CONTACT   : The Temple:200                         CREATE   0     0       0       0      0       517     517     0       0       517     0.0            0.0                                  8.6     I359   VERBAL WARNING    08/27/18 22:14   8/27/2018   10:14:39 PM   FIELD   -119.200167      40.791235
                                                         Area
                                                         Perimeter
BMAN1810849   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0     0       0       0      0       1116    1116    0       0       1116    0.0            0.0                                  18.6    B362   WRITTEN WARNING 08/27/18 22:15     8/27/2018   10:15:17 PM   FIELD   -119.2654        40.748552     27   2
                                                         Response Area
                                                         Perimeter
BMAN1810850   BLM   TRAFFIC STOP     : GATE ROAD MM 2                         CREATE   0     0       0       0      0       406     406     0       0       406     0.0            0.0                                  6.8     I410   PUBLIC ASSIST     08/27/18 22:16   8/27/2018   10:16:41 PM   FIELD   -119.248388      40.76584      27   2
                                                         Response Area
                                                         Perimeter                                                                                                                                                                     VERBAL WARNING
BMAN1810851   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                         Response Area
                                                                              CREATE   0     0       0       0      0       757     757     0       0       757     0.0            0.0                                  12.6    B364
                                                                                                                                                                                                                                       RPT
                                                                                                                                                                                                                                                         08/27/18 22:17   8/27/2018   10:17:01 PM   FIELD   -119.2654        40.748552     27   2
                                                         9 O'Clock Response
BMAN1810852   BLM   PUBLIC CONTACT   @930 F
                                                         Area
                                                                                       0     0               0              0       0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/27/18 22:16   8/27/2018   10:16:31 PM   FIELD   -119.213953      40.796229     27   2
                                                         3 O'Clock Response                                                                                                                                                                                                                                                                27   2
BMAN1810853   BLM   TRAFFIC STOP     : 600 G                                  CREATE   0     0       0       0      0       206     206     0       0       206     0.0            0.0                                  3.4     B241   VERBAL WARNING    08/27/18 22:18   8/27/2018   10:18:30 PM   FIELD   -119.217684      40.777938
                                                         Area
                                                         9 O'Clock Response
BMAN1810854   BLM   PUBLIC CONTACT   @930 F                                            0     0               0              0       0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/27/18 22:16   8/27/2018   10:16:31 PM   FIELD   -119.213953      40.796229     27   2
                                                         Area
                                                         9 O'Clock Response
BMAN1810855   BLM   PUBLIC CONTACT   @930 F                                            0     0               0              0       0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/27/18 22:16   8/27/2018   10:16:31 PM   FIELD   -119.213953      40.796229     27   2
                                                         Area
                                                         9 O'Clock Response
BMAN1810856   BLM   PUBLIC CONTACT   @930 F
                                                         Area
                                                                                       0     0               0              0       0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/27/18 22:16   8/27/2018   10:16:31 PM   FIELD   -119.213953      40.796229     27   2
                                                         9 O'Clock Response
BMAN1810857   BLM   PUBLIC CONTACT   @930 F
                                                         Area
                                                                                       0     0               0              0       0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/27/18 22:16   8/27/2018   10:16:31 PM   FIELD   -119.213953      40.796229     27   2
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                27   2
BMAN1810858   BLM   PUBLIC CONTACT   @930 F                                            0     0               0              0       0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/27/18 22:16   8/27/2018   10:16:31 PM   FIELD   -119.213953      40.796229
                                                         Area
                                                         9 O'Clock Response
BMAN1810859   BLM   PUBLIC CONTACT   @930 F
                                                         Area
                                                                                       0     0               0              0       0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/27/18 22:16   8/27/2018   10:16:31 PM   FIELD   -119.213953      40.796229     27   2
                                                         9 O'Clock Response
BMAN1810860   BLM   PUBLIC CONTACT   @930 F
                                                         Area
                                                                                       0     0               0              0       0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/27/18 22:16   8/27/2018   10:16:31 PM   FIELD   -119.213953      40.796229     27   2
                                                         9 O'Clock Response
BMAN1810861   BLM   PUBLIC CONTACT   @930 F                                            0     0               0              0       0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/27/18 22:16   8/27/2018   10:16:31 PM   FIELD   -119.213953      40.796229     27   2
                                                         Area
                                                         9 O'Clock Response
BMAN1810862   BLM   PUBLIC CONTACT   @930 F
                                                         Area
                                                                                       0     0               0              0       0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/27/18 22:16   8/27/2018   10:16:31 PM   FIELD   -119.213953      40.796229     27   2
                                                         9 O'Clock Response
BMAN1810863   BLM   PUBLIC CONTACT   @930 F                                            0     0               0              0       0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/27/18 22:16   8/27/2018   10:16:31 PM   FIELD   -119.213953      40.796229     27   2
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                27   2
BMAN1810864   BLM   PUBLIC CONTACT   @930 F                                            0     0               0              0       0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/27/18 22:16   8/27/2018   10:16:31 PM   FIELD   -119.213953      40.796229
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                27   2
BMAN1810865   BLM   PUBLIC CONTACT   @930 F                                            0     0               0              0       0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/27/18 22:16   8/27/2018   10:16:31 PM   FIELD   -119.213953      40.796229
                                                         Area
                                                         9 O'Clock Response
BMAN1810866   BLM   TRAFFIC STOP     : 630 L                                  CREATE   0     0       0       0      0       9110    9110    0       0       9110    0.0            0.0                                  151.8   B230   CITATION          08/27/18 22:22   8/27/2018   10:22:13 PM   FIELD   -119.223935      40.778784     27   2
                                                         Area
                                                         Outside Event
BMAN1810867   BLM   TRAFFIC STOP     Pershing County
                                                         Response Area
                                                                              CREATE   0     0       0       0      0       670     670     0       0       670     0.0            0.0                                  11.2    C105   VERBAL WARNING    08/27/18 22:22   8/27/2018   10:22:22 PM   FIELD   -119.365998      40.671163     27   2
                                                         3 O'Clock Response
BMAN1810868   BLM   TRAFFIC STOP     : 445 L                                  CREATE   0     0       0       0      0       54      54      0       0       54      0.0            0.0                                  0.9     B244   NO ACTION         08/27/18 22:24   8/27/2018   10:24:14 PM   FIELD   -119.209167      40.771262     27   2
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                27   2
BMAN1810869   BLM   PUBLIC CONTACT   : 1000 C                                 CREATE   0     0       0       0      0       9       9       0       0       9       0.0            0.0                                  0.2     B365   PUBLIC ASSIST     08/27/18 22:25   8/27/2018   10:25:32 PM   FIELD   -119.209686      40.795453
                                                         Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                                27   2
BMAN1810870   BLM   TRAFFIC STOP     : 600 L                                  CREATE   0     0       0       0      0       602     602     0       0       602     0.0            0.0                                  10.0    B230   NO ACTION         08/27/18 22:29   8/27/2018   10:29:05 PM   FIELD   -119.220746      40.775617
                                                         Area
                                                         3 O'Clock Response
BMAN1810871   BLM   TRAFFIC STOP     : 430 E                                  CREATE   0     0       0       0      0       437     437     0       0       437     0.0            0.0                                  7.3     B243   VERBAL WARNING    08/27/18 22:31   8/27/2018   10:31:11 PM   FIELD   -119.206534      40.775728     27   2
                                                         Area
                                                         Perimeter
BMAN1810872   BLM   TRAFFIC STOP     : GATE ROAD MM 1
                                                         Response Area
                                                                              CREATE   0     0       0       0      0       73      73      0       0       73      0.0            0.0                                  1.2     B358   NO ACTION         08/27/18 22:32   8/27/2018   10:32:22 PM   FIELD   -119.258348      40.753337     27   2
                                                         9 O'Clock Response
BMAN1810873   BLM   PUBLIC CONTACT   : 900 J                                  CREATE   0     0       0       0      0       959     959     0       0       959     0.0            0.0                                  16.0    I239   PUBLIC ASSIST     08/27/18 22:35   8/27/2018   10:35:34 PM   FIELD   -119.219487      40.796292     27   2
                                                         Area
                                                         Perimeter                                                                                                                                                                                                                                                                         27   2
BMAN1810874   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0     0       0       0      0       93      93      0       0       93      0.0            0.0                                  1.6     B360   PUBLIC ASSIST     08/27/18 22:38   8/27/2018   10:38:55 PM   FIELD   -119.2654        40.748552
                                                         Response Area
                                                         Perimeter                                                                                                                                                                                                                                                                         27   2
BMAN1810875   BLM   TRAFFIC STOP     : GATE ROAD MM 2                         CREATE   0     0       0       0      0       1226    1226    0       0       1226    0.0            0.0                                  20.4    B362   CITATION          08/27/18 22:42   8/27/2018   10:42:28 PM   FIELD   -119.248388      40.76584
                                                         Response Area
                                                         Perimeter
BMAN1810876   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0     0       0       0      0       58      58      0       0       58      0.0            0.0                                  1.0     B358   NO ACTION         08/27/18 22:44   8/27/2018   10:44:08 PM   FIELD   -119.2654        40.748552     27   2
                                                         Response Area
                                                         Perimeter
BMAN1810877   BLM   TRAFFIC STOP     : GATE ROAD MM 1
                                                         Response Area
                                                                              CREATE   0     0       0       0      0       507     507     0       0       507     0.0            0.0                                  8.5     B364   PUBLIC ASSIST     08/27/18 22:47   8/27/2018   10:47:14 PM   FIELD   -119.258348      40.753337     27   2
                                                         Gate Road
BMAN1810878   BLM   TRAFFIC STOP     : GATE ROAD MM 3                         CREATE   0     0       0       0      0       744     744     0       0       744     0.0            0.0                                  12.4    P356   NO ACTION         08/27/18 22:54   8/27/2018   10:54:19 PM   FIELD   -119.230717      40.767581     27   2
                                                         Response Area
                                                         Perimeter                                                                                                                                                                                                                                                                         27   2
BMAN1810879   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0     0       0       0      0       651     651     0       0       651     0.0            0.0                                  10.9    B358   VERBAL WARNING    08/27/18 22:55   8/27/2018   10:55:08 PM   FIELD   -119.2654        40.748552
                                                         Response Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                27   2
BMAN1810880   BLM   TRAFFIC STOP     : 745 L                                  CREATE   0     0       0       0      0       4410    4410    0       0       4410    0.0            0.0                                  73.5    B363   CITATION          08/27/18 22:57   8/27/2018   10:57:27 PM   FIELD   -119.22644       40.788419
                                                         Area
                                                         9 O'Clock Response
BMAN1810881   BLM   PUBLIC CONTACT   900 B                                    CREATE   0     0       0       0      0       28      28      0       0       28      0.0            0.0                                  0.5     I239   PUBLIC ASSIST     08/27/18 22:59   8/27/2018   10:59:56 PM   FIELD   -119.214634      40.792578     27   2
                                                         Area
                                                         3 O'Clock Response
BMAN1810882   BLM   TRAFFIC STOP     : 545 L
                                                         Area
                                                                              CREATE   0     0       0       0      0       430     430     0       0       430     0.0            0.0                                  7.2     B240   VERBAL WARNING    08/27/18 23:07   8/27/2018   11:07:40 PM   FIELD   -119.218772      40.774298     27   2
                                                         Perimeter
BMAN1810883   BLM   TRAFFIC STOP     : GATE ROAD MM                           CREATE   0     0       0       0      0       870     870     0       0       870     0.0            0.0                                  14.5    B362   VERBAL WARNING    08/27/18 23:09   8/27/2018   11:09:33 PM   FIELD   -119.240167      40.767091     27   2
                                                         Response Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                27   2
BMAN1810884   BLM   PUBLIC CONTACT   : 1000 D                                 CREATE   0     0       0       0      0       29      29      0       0       29      0.0            0.0                                  0.5     B365   PUBLIC ASSIST     08/27/18 23:26   8/27/2018   11:26:27 PM   FIELD   -119.209909      40.796088
                                                         Area
                                                         Perimeter                                                                                                                                                                                                                                                                         27   2
BMAN1810885   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0     0       0       0      0       1516    1516    0       0       1516    0.0            0.0                                  25.3    B364   PUBLIC ASSIST     08/27/18 23:26   8/27/2018   11:26:32 PM   FIELD   -119.2654        40.748552
                                                         Response Area
                                                         9 O'Clock Response
BMAN1810886   BLM   PUBLIC CONTACT   : 1000 Es                                CREATE   0     0       0       0      0       27      27      0       0       27      0.0            0.0                                  0.5     I239   PUBLIC ASSIST     08/27/18 23:30   8/27/2018   11:30:25 PM   FIELD   -119.208833      40.793019     27   2
                                                         Area
                                                         9 O'Clock Response
BMAN1810887   BLM   PUBLIC CONTACT   : 900 J
                                                         Area
                                                                              CREATE   0     0       0       0      0       19      19      0       0       19      0.0            0.0                                  0.3     B233   PUBLIC ASSIST     08/27/18 23:31   8/27/2018   11:31:33 PM   FIELD   -119.219487      40.796292     27   2
                                                         9 O'Clock Response
BMAN1810888   BLM   PUBLIC CONTACT   : 1000 Es                                CREATE   0     0       0       0      0       22      22      0       0       22      0.0            0.0                                  0.4     I239   PUBLIC ASSIST     08/27/18 23:36   8/27/2018   11:36:05 PM   FIELD   -119.208833      40.793019     27   2
                                                         Area
                                                         Perimeter                                                                                                                                                                                                                                                                         27   2
BMAN1810889   BLM   TRAFFIC STOP     : GATE ROAD MM                           CREATE   0     0       0       0      0       2029    2029    0       0       2029    0.0            0.0                                  33.8    B358   CITATION          08/27/18 23:42   8/27/2018   11:42:05 PM   FIELD   -119.253236      40.759756
                                                         Response Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                                27   2
BMAN1810890   BLM   PUBLIC CONTACT   : 215 Es                                 CREATE   0     0       0       0      0       85      85      0       0       85      0.0            0.0                                  1.4     I368   NO ACTION         08/27/18 23:42   8/27/2018   11:42:35 PM   FIELD   -119.1982        40.783777
                                                         Area
                                                         Perimeter
BMAN1810891   BLM   TRAFFIC STOP     : GATE ROAD MM                           CREATE   0     0       0       0      0       625     625     0       0       625     0.0            0.0                                  10.4    B360   VERBAL WARNING    08/27/18 23:42   8/27/2018   11:42:42 PM   FIELD   -119.253236      40.759756     27   2
                                                         Response Area
                                                         3 O'Clock Response
BMAN1810892   BLM   PUBLIC CONTACT   : 600 L
                                                         Area
                                                                              CREATE   0     0       0       0      0       19      19      0       0       19      0.0            0.0                                  0.3     B235   PUBLIC ASSIST     08/27/18 23:47   8/27/2018   11:47:34 PM   FIELD   -119.220746      40.775617     27   2
                                                         Perimeter
BMAN1810893   BLM   TRAFFIC STOP     : GATE ROAD MM 1                         CREATE   0     0       0       0      0       211     211     0       0       211     0.0            0.0                                  3.5     B362   NO ACTION         08/27/18 23:52   8/27/2018   11:52:18 PM   FIELD   -119.258348      40.753337     27   2
                                                         Response Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                27   2
BMAN1810894   BLM   PUBLIC CONTACT   : 730 D                                  CREATE   0     0       0       0      0       20      20      0       0       20      0.0            0.0                                  0.3     I239   PUBLIC ASSIST     08/27/18 23:58   8/27/2018   11:58:33 PM   FIELD   -119.219697      40.786419
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                28   3
BMAN1810895   BLM   PUBLIC CONTACT   : 815 E                                  CREATE   0     0       0       0      0       13      13      0       0       13      0.0            0.0                                  0.2     I368   PUBLIC ASSIST     08/28/18 00:01   8/28/2018   12:01:15 AM   FIELD   -119.219486      40.790505
                                                         Area
                                                         3 O'Clock Response
BMAN1810896   BLM   TRAFFIC STOP     : 530 L                                  CREATE   0     0       0       0      0       1255    1255    0       0       1255    0.0            0.0                                  20.9    B235   VERBAL WARNING    08/28/18 00:01   8/28/2018   12:01:35 AM   FIELD   -119.216588      40.773185     28   3
                                                         Area
                                                         Perimeter
BMAN1810897   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                         Response Area
                                                                              CREATE   0     1       1       0      1       400     401     1       1       401     0.0            0.0    0.0     0.0                   6.7     B364   NO ACTION         08/28/18 00:09   8/28/2018   12:09:26 AM   FIELD   -119.2654        40.748552     28   3
                                                         3 O'Clock Response
BMAN1810898   BLM   PUBLIC CONTACT   : 300 Es                                 CREATE   0     0       0       0      0       1679    1679    0       0       1679    0.0            0.0                                  28.0    B244   CITATION          08/28/18 00:10   8/28/2018   12:10:20 AM   FIELD   -119.200156      40.781559     28   3
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                28   3
BMAN1810899   BLM   MEDICAL          : 1000 L                                 CREATE   0     0       0       0      0       523     523     0       0       523     0.0            0.0                                  8.7     B234   PUBLIC ASSIST     08/28/18 00:10   8/28/2018   12:10:26 AM   FIELD   -119.21169       40.801167
                                                         Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                                28   3
BMAN1810900   BLM   PUBLIC CONTACT   @215 Es                                           0     13038   13038   4      13042   1019    14061   13038   13042   14061   217.3          0.1    217.3   217.3   0.1    0.1    17.0    I368   PUBLIC ASSIST     08/28/18 23:42   8/28/2018   11:42:35 PM   OTHER   -119.1982        40.783777
                                                         Area
                                                         Perimeter
BMAN1810901   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0     0       0       0      0       6083    6083    0       0       6083    0.0            0.0                                  101.4   B364   ARREST            08/28/18 00:28   8/28/2018   12:28:02 AM   FIELD   -119.2654        40.748552     28   3
                                                         Response Area
                                                         3 O'Clock Response
BMAN1810902   BLM   TRAFFIC STOP     : 445 G
                                                         Area
                                                                              CREATE   0     0       0       0      0       2079    2079    0       0       2079    0.0            0.0                                  34.7    B241   VERBAL WARNING    08/28/18 00:28   8/28/2018   12:28:33 AM   FIELD   -119.208595      40.774519     28   3
                                                         9 O'Clock Response
BMAN1810903   BLM   PUBLIC CONTACT   : 1000 J                                 CREATE   0     0       0       0      0       10      10      0       0       10      0.0            0.0                                  0.2     B365   PUBLIC ASSIST     08/28/18 00:33   8/28/2018   12:33:48 AM   FIELD   -119.211244      40.799897     28   3
                                                         Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                                28   3
BMAN1810904   BLM   PUBLIC CONTACT   @215 Es                                           0     13059   13059   8      13067   6       13073   13059   13067   13073   217.7          0.1    217.7   217.7   0.1    0.1    0.1     I368   PUBLIC ASSIST     08/28/18 23:42   8/28/2018   11:42:35 PM           -119.1982        40.783777
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                28   3
BMAN1810905   BLM   PUBLIC CONTACT   : 1000 I                                 CREATE   0     0       0       0      0       4391    4391    0       0       4391    0.0            0.0                                  73.2    B238   PUBLIC ASSIST     08/28/18 00:37   8/28/2018   12:37:13 AM   FIELD   -119.211022      40.799262
                                                         Area
                                                         3 O'Clock Response
BMAN1810906   BLM   PUBLIC CONTACT   @215 Es                                           0     12966   12966   5      12971   10      12981   12966   12971   12981   216.1          0.1    216.1   216.1   0.1    0.1    0.2     I368   PUBLIC ASSIST     08/28/18 23:42   8/28/2018   11:42:35 PM   OTHER   -119.1982        40.783777     28   3
                                                         Area
                                                         3 O'Clock Response
BMAN1810907   BLM   PUBLIC CONTACT   @215 Es
                                                         Area
                                                                                       0     12992   12992   4      12996   7       13003   12992   12996   13003   216.5          0.1    216.5   216.5   0.1    0.1    0.1     I368   PUBLIC ASSIST     08/28/18 23:42   8/28/2018   11:42:35 PM   OTHER   -119.1982        40.783777     28   3
                                                         3 O'Clock Response
BMAN1810908   BLM   TRAFFIC STOP     : 530 K                                  CREATE   0     0       0       0      0       133     133     0       0       133     0.0            0.0                                  2.2     B363   VERBAL WARNING    08/28/18 00:44   8/28/2018   12:44:05 AM   FIELD   -119.216153      40.773754     28   3
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                28   3
BMAN1810909   BLM   PUBLIC CONTACT   : 850 G                                  CREATE   0     0       0       0      0       94      94      0       0       94      0.0            0.0                                  1.6     B365   PUBLIC ASSIST     08/28/18 00:58   8/28/2018   12:58:06 AM   FIELD   -119.218587      40.794126
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                28   3
BMAN1810910   BLM   PUBLIC CONTACT   : 830 J                                  CREATE   0     0       0       0      0       1132    1132    0       0       1132    0.0            0.0                                  18.9    B365   PUBLIC ASSIST     08/28/18 01:02   8/28/2018   01:02:36 AM   FIELD   -119.222412      40.793403
                                                         Area
                                                         Perimeter
BMAN1810911   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0     0       0       0      0       925     925     0       0       925     0.0            0.0                                  15.4    K351   VERBAL WARNING    08/28/18 01:05   8/28/2018   01:05:58 AM   FIELD   -119.2654        40.748552     28   3
                                                         Response Area
                                     @1000 B: at         9 O'Clock Response
BMAN1810912   BLM   REQUEST LE
                                     opulent             Area
                                                                              COPY     0     483     483     0      483     6       489     483     483     489     8.1            0.0    8.1     8.1                   0.1     B300   NO ACTION         08/28/18 01:09   8/28/2018   01:09:39 AM   911     -119.209463      40.794818     28   3
                                                         3 O'Clock Response
BMAN1810913   BLM   PUBLIC CONTACT   : Substation                             CREATE   0     0       0       0      0       1015    1015    0       0       1015    0.0            0.0                                  16.9    B366   PUBLIC ASSIST     08/28/18 01:12   8/28/2018   01:12:28 AM   FIELD   -119.211003      40.780716     28   3
                                                         Area
                                                         Perimeter                                                                                                                                                                                                                                                                         28   3
BMAN1810914   BLM   TRAFFIC STOP     : GATE ROAD MM 2                         CREATE   0     0       0       0      0       448     448     0       0       448     0.0            0.0                                  7.5     B362   VERBAL WARNING    08/28/18 01:17   8/28/2018   01:17:48 AM   FIELD   -119.248388      40.76584
                                                         Response Area
                                                         9 O'clock Response                                                                                                                                                                                                                                                                28   3
BMAN1810915   BLM   REQUEST BRC      : Nearest: @800 D                        CREATE   161   226     387     -387           612     612     226             451     3.8            -6.5   3.8     3.8     -6.5   -6.5   7.5     B200   PUBLIC ASSIST     08/28/18 01:15   8/28/2018   01:15:10 AM   Ops2    -119.219207766   40.78891673
                                                         Area
                                                         9 O'Clock Response
BMAN1810916   BLM   REQUEST BRC      : Nearest: @800 D                        COPY     0     157     157     -157           159     159     157             159     2.6            -2.6   2.6     2.6     -2.6   -2.6   2.7     B200   PUBLIC ASSIST     08/28/18 01:23   8/28/2018   01:23:42 AM   Ops2    -119.219207766   40.78891673   28   3
                                                         Area
                                                         3 O'Clock Response
BMAN1810917   BLM   PUBLIC CONTACT   @The Temple
                                                         Area
                                                                              CREATE   0     0       0       0      0       727     727     0       0       727     0.0            0.0                                  12.1    K232   NO ACTION         08/28/18 01:28   8/28/2018   01:28:07 AM   FIELD   -119.200167      40.791235     28   3
BMAN1810918   BLM   PUBLIC CONTACT   : 530 J             3 O'Clock Response CREATE     0     0       0       0      0       1355    1355    0       0       1355    0.0            0.0                                  22.6    B363   NO ACTION         08/28/18 02:00   8/28/2018   02:00:32 AM   FIELD   -119.21572       40.774323     28   3
                                                       9 O'Clock Response                                                                                                                                                                                                                                                                  28   3
BMAN1810919   BLM   PUBLIC CONTACT   @830 Es                                  CREATE   0     0       0       0      0       134     134     0       0       134     0.0            0.0                                  2.2     I239   PUBLIC ASSIST     08/28/18 02:02   8/28/2018   02:02:28 AM   FIELD   -119.214307      40.789836
                                                       Area
                                                       9 O'Clock Response                                                                                                                                                                                                                                                                  28   3
BMAN1810920   BLM   PUBLIC CONTACT   1000 D                                   CREATE   0     0       0       0      0       2134    2134    0       0       2134    0.0            0.0                                  35.6    I368   CITATION          08/28/18 02:08   8/28/2018   02:08:22 AM   FIELD   -119.209909      40.796088
                                                       Area
                                                       Perimeter
BMAN1810921   BLM   TRAFFIC STOP     : GATE ROAD MM 2                         CREATE   0     0       0       0      0       82      82      0       0       82      0.0            0.0                                  1.4     B355   NO ACTION         08/28/18 02:11   8/28/2018   02:11:22 AM   FIELD   -119.248388      40.76584      28   3
                                                       Response Area
                                                       9 O'clock Response
BMAN1810922   BLM   REQUEST LE       @730 C
                                                       Area
                                                                              CREATE   45    -45             0              1488    1488                    1443    -0.8           0.0    -0.8                          24.1           TRANSFER          08/28/18 02:13   8/28/2018   02:13:25 AM   911     -119.218833      40.786418     28   3
                                                       9 O'Clock Response
BMAN1810923   BLM   ASSAULT          : 730 C                                  CREATE   0     0       0       0      0       3824    3824    0       0       3824    0.0            0.0                                  63.7    B236   ARREST            08/28/18 02:14   8/28/2018   02:14:42 AM   FIELD   -119.218833      40.786418     28   3
                                                       Area
                                                       9 O'clock Response                                                                                                                                                                                                                                                                  28   3
BMAN1810924   BLM   REQUEST LE       730 C                                    CREATE   27    -27             0              1194    1194                    1167    -0.5           0.0    -0.5                          19.5           NO ACTION         08/28/18 02:14   8/28/2018   02:14:29 AM   Ops1    -119.218833      40.786418
                                                       Area
                                                       Perimeter                                                                                                                                                                                                                                                                           28   3
BMAN1810925   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0     0       0       0      0       471     471     0       0       471     0.0            0.0                                  7.9     B355   VERBAL WARNING    08/28/18 02:23   8/28/2018   02:23:11 AM   FIELD   -119.2654        40.748552
                                                       Response Area
                                                       3 O'Clock Response
BMAN1810926   BLM   PUBLIC CONTACT   Playa Info                               CREATE   0     0       0       0      0       25      25      0       0       25      0.0            0.0                                  0.4     B353   PUBLIC ASSIST     08/28/18 02:27   8/28/2018   02:27:43 AM   FIELD   -119.212876      40.781131     28   3
                                                       Area
                                                       9 O'Clock Response
BMAN1810927   BLM   ASSIST           : 730 C
                                                       Area
                                                                              CREATE   0     0       0       0      0       2808    2808    0       0       2808    0.0            0.0                                  46.8    B243   LE ASSIST         08/28/18 02:30   8/28/2018   02:30:47 AM   FIELD   -119.218833      40.786418     28   3
                                                       Perimeter
BMAN1810928   BLM   REQUEST BRC      @Airport
                                                       Response Area
                                                                              CREATE   0     0       0       0      0       1961    1961    0       0       1961    0.0            0.0                                  32.7    B363   PUBLIC ASSIST     08/28/18 02:32   8/28/2018   02:32:41 AM   FIELD   -119.208486      40.764345     28   3
                                                       Perimeter
BMAN1810929   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                       Response Area
                                                                              CREATE   0     0       0       0      0       941     941     0       0       941     0.0            0.0                                  15.7    B355   VERBAL WARNING    08/28/18 02:35   8/28/2018   02:35:29 AM   FIELD   -119.2654        40.748552     28   3
                                                       Gate Road
BMAN1810930   BLM   TRAFFIC STOP     : Greeters
                                                       Response Area
                                                                              CREATE   0     0       0       0      0       1051    1051    0       0       1051    0.0            0.0                                  17.5    B365   NO ACTION         08/28/18 02:48   8/28/2018   02:48:57 AM   FIELD   -119.223341      40.773668     28   3
                                                       3 O'Clock Response                                                                                                                                                              VERBAL FUEL                                                                                         28   3
BMAN1810931   BLM   PATROL CHECK     : 500 G                                  CREATE   0     0       0       0      0       479     479     0       0       479     0.0            0.0                                  8.0     B365                     08/28/18 03:17   8/28/2018   03:17:48 AM   FIELD   -119.210618      40.774827
                                                       Area                                                                                                                                                                            STORAGE
                                                       Perimeter                                                                                                                                                                                                                                                                           28   3
BMAN1810932   BLM   TRAFFIC STOP     : GATE ROAD MM                           CREATE   0     0       0       0      0       852     852     0       0       852     0.0            0.0                                  14.2    B355   VERBAL WARNING    08/28/18 03:18   8/28/2018   03:18:55 AM   FIELD   -119.253236      40.759756
                                                       Response Area
                                                       Perimeter
BMAN1810933   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0     0       0       0      0       1832    1832    0       0       1832    0.0            0.0                                  30.5    B366   VERBAL WARNING    08/28/18 03:22   8/28/2018   03:22:48 AM   FIELD   -119.2654        40.748552     28   3
                                                       Response Area
                                                       3 O'clock Response
BMAN1810934   BLM   REQUEST BRC      Rampart
                                                       Area
                                                                              CREATE   35    774     809     0      809     219     1028    774     774     993     12.9           0.0    12.9    12.9                  3.7     B358   PUBLIC ASSIST     08/28/18 03:41   8/28/2018   03:41:11 AM   Ops1    -119.210339      40.779574     28   3


                                                                                                                                                                                                                                                                                                                          ER00123
                                                                                              Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 307 of 499
                                                                                                                                                                 EventSummary

                                                          Perimeter
BMAN1810935   BLM   TRAFFIC STOP     : GATE ROAD MM 2                          CREATE   0     0      0     0       0       1698    1698    0     0       1698    0.0            0.0                                  28.3     B355   REPORT            08/28/18 03:44   8/28/2018   03:44:04 AM   FIELD      -119.248388    40.76584    28   3
                                                          Response Area
                                                          3 O'clock Response
BMAN1810936   BLM   MEDICAL          @545 K
                                                          Area
                                                                               CREATE   111   57     168   269     437     1190    1627    57    326     1516    1.0            4.5     1.0    1.0   4.5     4.5     19.8     B362   PUBLIC ASSIST     08/28/18 03:42   8/28/2018   03:42:47 AM   DISPATCH   -119.218243    40.774819   28   3
                                                          3 O'Clock Response
BMAN1810937   BLM   PUBLIC CONTACT   @500 H
                                                          Area
                                                                               CREATE   0     0      0     0       0       600     600     0     0       600     0.0            0.0                                  10.0     I368   PUBLIC ASSIST     08/28/18 03:47   8/28/2018   03:47:55 AM   FIELD      -119.210843    40.774193   28   3
                                                          9 O'Clock Response                                                                                                                                                                                                                                                            28   3
BMAN1810938   BLM   PUBLIC CONTACT   1000 H                                    CREATE   0     0      0     0       0       286     286     0     0       286     0.0            0.0                                  4.8      I368   NO ACTION         08/28/18 03:58   8/28/2018   03:58:04 AM   FIELD      -119.210799    40.798628
                                                          Area
                                                          Perimeter
BMAN1810939   BLM   PUBLIC CONTACT   Point 3                                   CREATE   0     0      0     0       0       153     153     0     0       153     0.0            0.0                                  2.6      B353   CITATION          08/28/18 04:06   8/28/2018   04:06:42 AM   FIELD      -119.185671    40.802213   28   3
                                                          Response Area
                                                          9 O'Clock Response
BMAN1810940   BLM   PUBLIC CONTACT   deep playa                                CREATE   0     0      0     0       0       1197    1197    0     0       1197    0.0            0.0                                  20.0     B357   VERBAL WARNING    08/28/18 04:21   8/28/2018   04:21:47 AM   FIELD      -119.210799    40.798628   28   3
                                                          Area
                                                          9 O'Clock Response
BMAN1810941   BLM   PUBLIC CONTACT   : 1000 H
                                                          Area
                                                                               CREATE   0     0      0     0       0       651     651     0     0       651     0.0            0.0                                  10.9     B353   CITATION          08/28/18 04:22   8/28/2018   04:22:19 AM   FIELD      -119.210799    40.798628   28   3
                                                          Gate Road
BMAN1810942   BLM   TRAFFIC STOP     Greeters
                                                          Response Area
                                                                               CREATE   0     0      0     0       0       2862    2862    0     0       2862    0.0            0.0                                  47.7     B355   CITATION          08/28/18 04:24   8/28/2018   04:24:37 AM   FIELD      -119.223341    40.773668   28   3
                                                          3 O'Clock Response                                                                                                                                                                                                                                                            28   3
BMAN1810943   BLM   PUBLIC CONTACT   : 445 Es                                  CREATE   0     0      0     0       0       1148    1148    0     0       1148    0.0            0.0                                  19.1     B365   NO ACTION         08/28/18 04:25   8/28/2018   04:25:01 AM   FIELD      -119.207702    40.779621
                                                          Area
                                                          Gate Road
BMAN1810944   BLM   TRAFFIC STOP     : Will Call Lot                           CREATE   0     0      0     0       0       267     267     0     0       267     0.0            0.0                                  4.5      P356   NO ACTION         08/28/18 04:28   8/28/2018   04:28:14 AM   FIELD      -119.239939    40.765583   28   3
                                                          Response Area
                                     @Point 3:deep        Perimeter
BMAN1810945   BLM   PUBLIC CONTACT                                             CREATE   0     0      0     0       0       974     974     0     0       974     0.0            0.0                                  16.2     I368   CITATION          08/28/18 04:44   8/28/2018   04:44:08 AM   FIELD      -119.185671    40.802213   28   3
                                     playa                Response Area
                                                          9 O'Clock Response
BMAN1810946   BLM   PUBLIC CONTACT   : 1000 H
                                                          Area
                                                                               CREATE   0     0      0     0       0       2654    2654    0     0       2654    0.0            0.0                                  44.2     C119   CITATION          08/28/18 05:12   8/28/2018   05:12:48 AM   FIELD      -119.210799    40.798628   28   3
                                                          Perimeter
BMAN1810947   BLM   TRAFFIC STOP     @Point 5
                                                          Response Area
                                                                               CREATE   0     0      0     0       0       1614    1614    0     0       1614    0.0            0.0                                  26.9     P127   WRITTEN WARNING 08/28/18 05:15     8/28/2018   05:15:39 AM   FIELD      -119.211021    40.764363   28   3
                                                          9 O'Clock Response                                                                                                                                                                                                                                                            28   3
BMAN1810948   BLM   PUBLIC CONTACT   : 1000                                    CREATE   0     0      0     0       0       77      77      0     0       77      0.0            0.0                                  1.3      B357   PUBLIC ASSIST     08/28/18 05:22   8/28/2018   05:22:09 AM   FIELD      -119.208833    40.793019
                                                          Area
                                                          9 O'Clock Response
BMAN1810949   BLM   PUBLIC CONTACT   : 1000                                    CREATE   0     0      0     0       0       561     561     0     0       561     0.0            0.0                                  9.4      B357   CITATION          08/28/18 05:33   8/28/2018   05:33:36 AM   FIELD      -119.208833    40.793019   28   3
                                                          Area
                                                          9 O'Clock Response
BMAN1810950   BLM   PUBLIC CONTACT   : 1000                                    CREATE   0     0      0     0       0       37      37      0     0       37      0.0            0.0                                  0.6      B357   PUBLIC ASSIST     08/28/18 05:45   8/28/2018   05:45:30 AM   FIELD      -119.208833    40.793019   28   3
                                                          Area
                                                          9 O'Clock Response
BMAN1810951   BLM   PUBLIC CONTACT   : 1000
                                                          Area
                                                                               CREATE   0     0      0     0       0       526     526     0     0       526     0.0            0.0                                  8.8      B357   CITATION          08/28/18 05:51   8/28/2018   05:51:12 AM   FIELD      -119.208833    40.793019   28   3
                                                          9 O'Clock Response
BMAN1810952   BLM   PUBLIC CONTACT   @1000 H
                                                          Area
                                                                               CREATE   0     0      0     0       0       505     505     0     0       505     0.0            0.0                                  8.4      B354   CITATION          08/28/18 05:51   8/28/2018   05:51:34 AM   FIELD      -119.210799    40.798628   28   3
                                                          9 O'Clock Response                                                                                                                                                                                                                                                            28   3
BMAN1810953   BLM   PUBLIC CONTACT   : 1000 G                                  CREATE   0     0      0     0       0       72      72      0     0       72      0.0            0.0                                  1.2      B365   CITATION          08/28/18 05:59   8/28/2018   05:59:14 AM   FIELD      -119.210576    40.797993
                                                          Area
                                                          3 O'Clock Response
BMAN1810954   BLM   PUBLIC CONTACT   The Temple                                CREATE   0     0      0     0       0       1089    1089    0     0       1089    0.0            0.0                                  18.2     B110   NO ACTION         08/28/18 06:13   8/28/2018   06:13:45 AM   FIELD      -119.200167    40.791235   28   3
                                                          Area
                                                          9 O'Clock Response
BMAN1810955   BLM   PUBLIC CONTACT   1000 H                                    CREATE   0     0      0     0       0       1606    1606    0     0       1606    0.0            0.0                                  26.8     K111   NO ACTION         08/28/18 06:18   8/28/2018   06:18:32 AM   FIELD      -119.210799    40.798628   28   3
                                                          Area
                                                          9 O'Clock Response
BMAN1810956   BLM   PUBLIC CONTACT   : 1000 Es
                                                          Area
                                                                               CREATE   0     0      0     0       0       58      58      0     0       58      0.0            0.0                                  1.0      B357   PUBLIC ASSIST     08/28/18 06:21   8/28/2018   06:21:19 AM   FIELD      -119.208833    40.793019   28   3
                                                          Perimeter
BMAN1810957   BLM   TRANSPORT        @JOC
                                                          Response Area
                                                                               CREATE   0     0      0     0       0       15849   15849   0     0       15849   0.0            0.0                                  264.2    B121   PUBLIC ASSIST     08/28/18 06:24   8/28/2018   06:24:53 AM   FIELD      -119.23361     40.779955   28   3
                                                          3 O'Clock Response                                                                                                                                                                                                                                                            28   3
BMAN1810958   BLM   PUBLIC CONTACT   : 330 L                                   CREATE   0     0      0     0       0       47      47      0     0       47      0.0            0.0                                  0.8      B115   NO ACTION         08/28/18 06:29   8/28/2018   06:29:42 AM   FIELD      -119.196492    40.773164
                                                          Area
                                                          9 O'Clock Response
BMAN1810959   BLM   TRAFFIC STOP     : 1000 H                                  CREATE   0     0      0     0       0       12658   12658   0     0       12658   0.0            0.0                                  211.0    B122   CITATION          08/28/18 06:38   8/28/2018   06:38:09 AM   FIELD      -119.210799    40.798628   28   3
                                                          Area
                                                          Perimeter
BMAN1810960   BLM   TRAFFIC STOP     GATE ROAD MM 1.5                          CREATE   0     0      0     0       0       435     435     0     0       435     0.0            0.0                                  7.3      B124   VERBAL WARNING    08/28/18 07:11   8/28/2018   07:11:27 AM   FIELD      -119.253236    40.759756   28   3
                                                          Response Area
                                     @1000 J:deep         9 O'Clock Response
BMAN1810961   BLM   PUBLIC CONTACT
                                     playa                Area
                                                                               CREATE   0     0      0     0       0       3141    3141    0     0       3141    0.0            0.0                                  52.4     B115   PUBLIC ASSIST     08/28/18 07:12   8/28/2018   07:12:33 AM   FIELD      -119.211244    40.799897   28   3
                                                          Perimeter
BMAN1810962   BLM   TRAFFIC STOP     GATE ROAD MM 1.5
                                                          Response Area
                                                                               CREATE   0     0      0     0       0       72980   72980   0     0       72980   0.0            0.0                                  1216.3   B124   VERBAL WARNING    08/28/18 07:32   8/28/2018   07:32:20 AM   FIELD      -119.253236    40.759756   28   3
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                                                                                                                                            28   3
BMAN1810963   BLM                    : 400 L                                   CREATE   0     0      0     0       0       307     307     0     0       307     0.0            0.0                                  5.1      B117   NO ACTION         08/28/18 07:51   8/28/2018   07:51:37 AM   FIELD      -119.201342    40.771643
                    CHECK                                 Area
                                                          Perimeter
BMAN1810964   BLM   TRAFFIC STOP     GATE ROAD MM 2.5                          CREATE   0     0      0     0       0       147     147     0     0       147     0.0            0.0                                  2.5      B124   VERBAL WARNING    08/28/18 07:55   8/28/2018   07:55:30 AM   FIELD      -119.240167    40.767091   28   3
                                                          Response Area
                                                          Perimeter
BMAN1810965   BLM   TRANSPORT        JOC                                       CREATE   43    13     56    12674   12730   47      12777   13    12687   12734   0.2            211.2   0.2    0.2   211.2   211.2   0.8      C169   TRANSFER          08/28/18 08:00   8/28/2018   08:00:52 AM   DISPATCH   -119.23361     40.779955   28   3
                                                          Response Area
                    COMPLIANCE                            3 O'Clock Response
BMAN1810966   BLM
                    CHECK
                                     : 345 H
                                                          Area
                                                                               CREATE   0     0      0     0       0       715     715     0     0       715     0.0            0.0                                  11.9     B117   CITATION          08/28/18 08:19   8/28/2018   08:19:54 AM   FIELD      -119.200169    40.774713   28   3
                                     @GATE ROAD           Perimeter
BMAN1810967   BLM   TRAFFIC STOP
                                     MM .5:               Response Area
                                                                               CREATE   0     0      0     0       0       288     288     0     0       288     0.0            0.0                                  4.8      B124   VERBAL WARNING    08/28/18 08:33   8/28/2018   08:33:26 AM   FIELD      -119.2654      40.748552   28   3
                                                          3 O'Clock Response                                                                                                                                                                                                                                                            28   3
BMAN1810968   BLM   PUBLIC CONTACT   : 300 L                                   CREATE   0     1      1     0       1       37      38      1     1       38      0.0            0.0     0.0    0.0                   0.6      B113   PUBLIC ASSIST     08/28/18 08:45   8/28/2018   08:45:24 AM   FIELD      -119.192325    40.775587
                                                          Area
                    COMPLIANCE                            3 O'Clock Response
BMAN1810969   BLM                    : 430 H                                   CREATE   0     0      0     0       0       942     942     0     0       942     0.0            0.0                                  15.7     B112   CITATION          08/28/18 08:47   8/28/2018   08:47:25 AM   FIELD      -119.206516    40.773724   28   3
                    CHECK                                 Area
                                                          Perimeter
BMAN1810970   BLM   TRAFFIC STOP     GATE ROAD MM 1                            CREATE   0     0      0     0       0       877     877     0     0       877     0.0            0.0                                  14.6     B124   VERBAL WARNING    08/28/18 09:00   8/28/2018   09:00:51 AM   FIELD      -119.258348    40.753337   28   3
                                                          Response Area
                                                          Perimeter
BMAN1810971   BLM   TRAFFIC STOP     GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0     0      0     0       0       562     562     0     0       562     0.0            0.0                                  9.4      B116   VERBAL WARNING    08/28/18 09:03   8/28/2018   09:03:41 AM   FIELD      -119.2654      40.748552   28   3
                                                          9 O'Clock Response
BMAN1810972   BLM   PUBLIC CONTACT   @1000 Es:POLAR
                                                          Area
                                                                               CREATE   0     0      0     0       0       174     174     0     0       174     0.0            0.0                                  2.9      B114   PUBLIC ASSIST     08/28/18 09:06   8/28/2018   09:06:02 AM   FIELD      -119.208833    40.793019   28   3
                                                          3 O'Clock Response                                                                                                                                                                                                                                                            28   3
BMAN1810973   BLM   PUBLIC CONTACT   @430 I                                    CREATE   0     0      0     0       0       185     185     0     0       185     0.0            0.0                                  3.1      B112   PUBLIC ASSIST     08/28/18 09:06   8/28/2018   09:06:37 AM   FIELD      -119.206539    40.7731
                                                          Area
                    COMPLIANCE                            3 O'Clock Response
BMAN1810974   BLM                    @345 L                                    CREATE   0     0      0     0       0       985     985     0     0       985     0.0            0.0                                  16.4     B117   CITATION          08/28/18 09:07   8/28/2018   09:07:40 AM   FIELD      -119.198852    40.772283   28   3
                    CHECK                                 Area
                                                          9 O'Clock Response
BMAN1810976   BLM   PUBLIC CONTACT   : 830 Es                                  CREATE   0     0      0     0       0       7422    7422    0     0       7422    0.0            0.0                                  123.7    I404   ARREST            08/28/18 09:08   8/28/2018   09:08:06 AM   FIELD      -119.214307    40.789836   28   3
                                                          Area
                                     @GATE ROAD           Perimeter
BMAN1810978   BLM   TRAFFIC STOP
                                     MM .5:               Response Area
                                                                               CREATE   0     0      0     0       0       678     678     0     0       678     0.0            0.0                                  11.3     B124   CITATION          08/28/18 09:21   8/28/2018   09:21:48 AM   FIELD      -119.2654      40.748552   28   3
                                                          9 O'Clock Response
BMAN1810979   BLM   PUBLIC CONTACT   @1000 J:roboheart
                                                          Area
                                                                               CREATE   0     0      0     0       0       883     883     0     0       883     0.0            0.0                                  14.7     B125   PUBLIC ASSIST     08/28/18 09:28   8/28/2018   09:28:15 AM   FIELD      -119.211244    40.799897   28   3
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                                                                                                                                            28   3
BMAN1810980   BLM                    @445 K                                    CREATE   0     0      0     0       0       528     528     0     0       528     0.0            0.0                                  8.8      B112   CITATION          08/28/18 09:36   8/28/2018   09:36:24 AM   FIELD      -119.209051    40.771914
                    CHECK                                 Area
                    COMPLIANCE                            3 O'Clock Response
BMAN1810981   BLM                    @445 K                                    CREATE   0     0      0     0       0       733     733     0     0       733     0.0            0.0                                  12.2     B112   CITATION          08/28/18 09:47   8/28/2018   09:47:05 AM   FIELD      -119.209051    40.771914   28   3
                    CHECK                                 Area
                                     @GATE ROAD           Perimeter
BMAN1810982   BLM   TRAFFIC STOP                                               CREATE   0     0      0     0       0       352     352     0     0       352     0.0            0.0                                  5.9      B124   VERBAL WARNING    08/28/18 09:51   8/28/2018   09:51:48 AM   FIELD      -119.2654      40.748552   28   3
                                     MM .5:               Response Area
                    COMPLIANCE                            Perimeter
BMAN1810983   BLM
                    CHECK
                                     : Airport
                                                          Response Area
                                                                               CREATE   0     0      0     0       0       859     859     0     0       859     0.0            0.0                                  14.3     B113   CITATION          08/28/18 09:53   8/28/2018   09:53:49 AM   FIELD      -119.208486    40.764345   28   3
                                                          3 O'Clock Response
BMAN1810984   BLM   STOLEN           : 300 E
                                                          Area
                                                                               CREATE   0     0      0     0       0       1146    1146    0     0       1146    0.0            0.0                                  19.1     B114   PUBLIC ASSIST     08/28/18 10:12   8/28/2018   10:12:31 AM   FIELD      -119.196596    40.778844   28   3
                                                          Gate Road                                                                                                                                                                                                                                                                     28   3
BMAN1810985   BLM   TRAFFIC STOP     : GATE ROAD MM 3                          CREATE   0     0      0     0       0       1833    1833    0     0       1833    0.0            0.0                                  30.6     B116   CITATION          08/28/18 10:13   8/28/2018   10:13:28 AM   FIELD      -119.230717    40.767581
                                                          Response Area
                                                          9 O'Clock Response
BMAN1810986   BLM   PUBLIC CONTACT   : 730 K                                   CREATE   0     0      0     0       0       745     745     0     0       745     0.0            0.0                                  12.4     B125   CITATION          08/28/18 10:15   8/28/2018   10:15:59 AM   FIELD      -119.225749    40.786425   28   3
                                                          Area
                    COMPLIANCE
BMAN1810987   BLM                    : 200 E              3 O'Clock Response CREATE     0     0      0     0       0       1190    1190    0     0       1190    0.0            0.0                                  19.8     B115   CITATION          08/28/18 10:38   8/28/2018   10:38:32 AM   FIELD      -119.192951    40.783627   28   3
                    CHECK
                                     @GATE ROAD           Perimeter
BMAN1810988   BLM   TRAFFIC STOP
                                     MM .5:               Response Area
                                                                               CREATE   0     0      0     0       0       7160    7160    0     0       7160    0.0            0.0                                  119.3    B116   CITATION          08/28/18 10:47   8/28/2018   10:47:51 AM   FIELD      -119.2654      40.748552   28   3
                                                          3 O'Clock Response
BMAN1810989   BLM   TRAFFIC STOP     : 445 H
                                                          Area
                                                                               CREATE   0     0      0     0       0       760     760     0     0       760     0.0            0.0                                  12.7     B112   CITATION          08/28/18 10:48   8/28/2018   10:48:03 AM   FIELD      -119.208709    40.773867   28   3
                                                          3 O'Clock Response                                                                                                                                                                                                                                                            28   3
BMAN1810990   BLM   PUBLIC CONTACT   : 600 D                                   CREATE   0     0      0     0       0       14      14      0     0       14      0.0            0.0                                  0.2      I128   PUBLIC ASSIST     08/28/18 10:49   8/28/2018   10:49:09 AM   FIELD      -119.215848    40.77933
                                                          Area
                                                          9 O'Clock Response
BMAN1810991   BLM   PUBLIC CONTACT   : 730 C                                   CREATE   0     0      0     0       0       34      34      0     0       34      0.0            0.0                                  0.6      I128   PUBLIC ASSIST     08/28/18 11:03   8/28/2018   11:03:32 AM   FIELD      -119.218833    40.786418   28   3
                                                          Area
                    COMPLIANCE                            Perimeter                                                                                                                                                                  VERBAL FUEL
BMAN1810992   BLM                    : Airport                                 CREATE   0     0      0     0       0       21      21      0     0       21      0.0            0.0                                  0.4      P127                     08/28/18 11:12   8/28/2018   11:12:28 AM   FIELD      -119.208486    40.764345   28   3
                    CHECK                                 Response Area                                                                                                                                                              STORAGE
                                                          3 O'Clock Response
BMAN1810993   BLM   TRAFFIC STOP     : 300 E
                                                          Area
                                                                               CREATE   0     0      0     0       0       1154    1154    0     0       1154    0.0            0.0                                  19.2     B113   CITATION          08/28/18 11:13   8/28/2018   11:13:28 AM   FIELD      -119.196596    40.778844   28   3
                                                          3 O'clock Response
BMAN1810994   BLM   REQUEST BRC      @330 K
                                                          Area
                                                                               CREATE   102   -102         0               190     190                   88      -1.7           0.0     -1.7                         1.5             CANCEL            08/28/18 11:23   8/28/2018   11:23:04 AM   Ops2       -119.196922    40.773734   28   3
                    COMPLIANCE                            Perimeter                                                                                                                                                                  VERBAL FUEL                                                                                        28   3
BMAN1810995   BLM                    : Airport                                 CREATE   0     0      0     0       0       31      31      0     0       31      0.0            0.0                                  0.5      P127                     08/28/18 11:36   8/28/2018   11:36:36 AM   FIELD      -119.208486    40.764345
                    CHECK                                 Response Area                                                                                                                                                              STORAGE
                                                          3 O'Clock Response
BMAN1810996   BLM   PUBLIC CONTACT   : 415 J                                   CREATE   0     0      0     0       0       657     657     0     0       657     0.0            0.0                                  11.0     B125   CITATION          08/28/18 11:52   8/28/2018   11:52:39 AM   FIELD      -119.204143    40.77256    28   3
                                                          Area
                                                          3 O'Clock Response
BMAN1810997   BLM   PUBLIC CONTACT   : 530 Es
                                                          Area
                                                                               CREATE   0     0      0     0       0       27      27      0     0       27      0.0            0.0                                  0.5      I128   PUBLIC ASSIST     08/28/18 12:06   8/28/2018   12:06:42 PM   FIELD      -119.211027    40.780483   28   3
                                                          3 O'Clock Response
BMAN1810998   BLM   PUBLIC CONTACT   : 300 D
                                                          Area
                                                                               CREATE   0     0      0     0       0       64      64      0     0       64      0.0            0.0                                  1.1      I128   PUBLIC ASSIST     08/28/18 12:19   8/28/2018   12:19:58 PM   FIELD      -119.197206    40.77931    28   3
                                                          Perimeter
BMAN1810999   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0     0      0     0       0       359     359     0     0       359     0.0            0.0                                  6.0      B114   NO ACTION         08/28/18 12:32   8/28/2018   12:32:03 PM   FIELD      -119.2654      40.748552   28   3
                                                          3 O'Clock Response
BMAN1811000   BLM   ASSAULT          BLM Mobile                                CREATE   0     0      0     0       0       4286    4286    0     0       4286    0.0            0.0                                  71.4     I119   NO ACTION         08/28/18 12:34   8/28/2018   12:34:45 PM   FIELD      -119.20972     40.779854   28   3
                                                          Area
                                                          Perimeter                                                                                                                                                                                                                                                                     28   3
BMAN1811001   BLM   PUBLIC CONTACT   12 Mile Access                            CREATE   0     0      0     0       0       111     111     0     0       111     0.0            0.0                                  1.9      P127   VERBAL WARNING    08/28/18 12:38   8/28/2018   12:38:32 PM   FIELD      -119.262656    40.772298
                                                          Response Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                            28   3
BMAN1811002   BLM   PUBLIC CONTACT   : 430 B                                   CREATE   0     0      0     0       0       16      16      0     0       16      0.0            0.0                                  0.3      I128   PUBLIC ASSIST     08/28/18 12:54   8/28/2018   12:54:11 PM   FIELD      -119.20653     40.777699
                                                          Area
                                                          9 O'Clock Response
BMAN1811003   BLM   PUBLIC CONTACT   : 1000 Es                                 CREATE   0     0      0     0       0       898     898     0     0       898     0.0            0.0                                  15.0     B113   PUBLIC ASSIST     08/28/18 12:57   8/28/2018   12:57:54 PM   FIELD      -119.208833    40.793019   28   3
                                                          Area
                                                          3 O'Clock Response
BMAN1811004   BLM   PUBLIC CONTACT   : 530 E
                                                          Area
                                                                               CREATE   0     0      0     0       0       13      13      0     0       13      0.0            0.0                                  0.2      I128   PUBLIC ASSIST     08/28/18 13:02   8/28/2018   01:02:10 PM   FIELD      -119.213554    40.777166   28   3
                                                          9 O'Clock Response
BMAN1811005   BLM   REQUEST LE       800 C                                     COPY     0     37     37    153     190     2403    2593    37    190     2593    0.6            2.6     0.6    0.6   2.6     2.6     40.1     C137   VERBAL WARNING    08/28/18 13:29   8/28/2018   01:29:08 PM   Ops1       -119.218409    40.788841   28   3
                                                          Area
                                                          Outside Event                                                                                                                                                                                                                                                                 28   3
BMAN1811006   BLM   TRAFFIC STOP     Pershing County                           CREATE   0     0      0     0       0       177     177     0     0       177     0.0            0.0                                  3.0      C105   NO ACTION         08/28/18 13:36   8/28/2018   01:36:01 PM   FIELD      -119.365998    40.671163
                                                          Response Area
                                                          Outside Event                                                                                                                                                                                                                                                                 28   3
BMAN1811007   BLM   TRAFFIC STOP     Pershing County                           CREATE   0     0      0     0       0       559     559     0     0       559     0.0            0.0                                  9.3      C105   PUBLIC ASSIST     08/28/18 13:46   8/28/2018   01:46:03 PM   FIELD      -119.365998    40.671163
                                                          Response Area
                                                          3 O'Clock Response
BMAN1811008   BLM   MISSING PERSON   : Substation                              CREATE   0     0      0     0       0       3452    3452    0     0       3452    0.0            0.0                                  57.5     C195   REPORT            08/28/18 14:13   8/28/2018   02:13:15 PM   FIELD      -119.211003    40.780716   28   3
                                                          Area
                                                          Outside Event
BMAN1811009   BLM   TRAFFIC STOP     @Pershing County
                                                          Response Area
                                                                               CREATE   0     0      0     0       0       346     346     0     0       346     0.0            0.0                                  5.8      C105   PUBLIC ASSIST     08/28/18 14:21   8/28/2018   02:21:41 PM   FIELD      -119.365998    40.671163   28   3
                                                          3 O'Clock Response
BMAN1811010   BLM   TRAFFIC STOP     @530 L                                    CREATE   0     0      0     0       0       143     143     0     0       143     0.0            0.0                                  2.4      B121   VERBAL WARNING    08/28/18 14:22   8/28/2018   02:22:31 PM   FIELD      -119.216588    40.773185   28   3
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                            28   3
BMAN1811011   BLM   REQUEST LE       @300 A                                    COPY     0     200    200   -200            1316    1316    200           1316    3.3            -3.3    3.3    3.3   -3.3    -3.3    21.9     B120   LE ASSIST         08/28/18 14:22   8/28/2018   02:22:47 PM   DISPATCH   -119.199037    40.780706
                                                          Area
                                                          Outside Event                                                                                                                                                              VERBAL WARNING                                                                                     28   3
BMAN1811012   BLM   TRAFFIC STOP     @Pershing County                          CREATE   0     0      0     0       0       1120    1120    0     0       1120    0.0            0.0                                  18.7     C137                     08/28/18 14:34   8/28/2018   02:34:35 PM   FIELD      -119.365998    40.671163
                                                          Response Area                                                                                                                                                              RPT
                                                          3 O'Clock Response
BMAN1811013   BLM   ASSAULT          @Station 6 :515 ES                        CREATE   103   595    698   758     1456    4049    5505    595   1353    5402    9.9            12.6    9.9    9.9   12.6    12.6    67.5     I404   LE ASSIST         08/28/18 14:36   8/28/2018   02:36:27 PM   Control1   -119.2101      40.779963   28   3
                                                          Area
                                                          Gate Road
BMAN1811014   BLM   REQUEST LE       @Will Call Lot
                                                          Response Area
                                                                               CREATE   139   176    315   520     835     5653    6488    176   696     6349    2.9            8.7     2.9    2.9   8.7     8.7     94.2     B123   CITATION          08/28/18 14:40   8/28/2018   02:40:29 PM   911        -119.239939    40.765583   28   3
                                                          Perimeter
BMAN1811015   BLM   TRAFFIC STOP     : Gate Actual                             CREATE   0     0      0     0       0       129     129     0     0       129     0.0            0.0                                  2.2      B114   NO ACTION         08/28/18 14:59   8/28/2018   02:59:07 PM   FIELD      -119.237632    40.766539   28   3
                                                          Response Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                            28   3
BMAN1811016   BLM   TRAFFIC STOP     : 845 L                                   CREATE   0     0      0     0       0       42      42      0     0       42      0.0            0.0                                  0.7      B115   NO ACTION         08/28/18 14:59   8/28/2018   02:59:59 PM   FIELD      -119.222446    40.795722
                                                          Area
                                                          Outside Event                                                                                                                                                                                                                                                                 28   3
BMAN1811017   BLM   TRAFFIC STOP     @Pershing County                          CREATE   0     0      0     0       0       1228    1228    0     0       1228    0.0            0.0                                  20.5     C137   VERBAL WARNING    08/28/18 15:00   8/28/2018   03:00:47 PM   FIELD      -119.365998    40.671163
                                                          Response Area
                                                          Perimeter
BMAN1811018   BLM   REQUEST LE       @Airport (Runway):                        CREATE   61    135    196   201     397     4034    4431    135   336     4370    2.3            3.4     2.3    2.3   3.4     3.4     67.2     P127   CITATION          08/28/18 15:05   8/28/2018   03:05:43 PM   911        -119.198177    40.765473   28   3
                                                          Response Area
                                                          Perimeter
BMAN1811019   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0     0      0     0       0       264     264     0     0       264     0.0            0.0                                  4.4      B114   NO ACTION         08/28/18 15:20   8/28/2018   03:20:43 PM   FIELD      -119.2654      40.748552   28   3
                    COMPLIANCE                            9 O'Clock Response
BMAN1811020   BLM                    : 915 D                                   CREATE   0     0      0     0       0       365     365     0     0       365     0.0            0.0                                  6.1      B112   CITATION          08/28/18 15:31   8/28/2018   03:31:27 PM   FIELD      -119.214526    40.794363   28   3
                    CHECK                                 Area
                                                          Outside Event                                                                                                                                                                                                                                                                 28   3
BMAN1811021   BLM   TRAFFIC STOP     @Pershing County                          CREATE   0     0      0     0       0       760     760     0     0       760     0.0            0.0                                  12.7     C187   NO ACTION         08/28/18 15:34   8/28/2018   03:34:22 PM   FIELD      -119.365998    40.671163
                                                          Response Area
                                                          Outside Event                                                                                                                                                                                                                                                                 28   3
BMAN1811022   BLM   TRAFFIC STOP     Pershing County                           CREATE   0     0      0     0       0       516     516     0     0       516     0.0            0.0                                  8.6      C105   VERBAL WARNING    08/28/18 16:18   8/28/2018   04:18:22 PM   FIELD      -119.365998    40.671163
                                                          Response Area
                                                          3 O'Clock Response
BMAN1811023   BLM   PUBLIC CONTACT   : 500 D                                   CREATE   0     0      0     0       0       20      20      0     0       20      0.0            0.0                                  0.3      B245   PUBLIC ASSIST     08/28/18 16:33   8/28/2018   04:33:06 PM   FIELD      -119.209944    40.77673    28   3
                                                          Area
                                                          3 O'Clock Response
BMAN1811024   BLM   PUBLIC CONTACT   : Playa Info :
                                                          Area
                                                                               CREATE   0     0      0     0       0       14      14      0     0       14      0.0            0.0                                  0.2      I128   PUBLIC ASSIST     08/28/18 16:38   8/28/2018   04:38:33 PM   FIELD      -119.212876    40.781131   28   3
                                                          Outside Event
BMAN1811025   BLM   TRAFFIC STOP     Pershing County                           CREATE   0     0      0     0       0       119     119     0     0       119     0.0            0.0                                  2.0      C137   NO ACTION         08/28/18 16:42   8/28/2018   04:42:54 PM   FIELD      -119.365998    40.671163   28   3
                                                          Response Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                            28   3
BMAN1811026   BLM   PUBLIC CONTACT   Center Camp 6 O                           CREATE   0     0      0     0       0       51      51      0     0       51      0.0            0.0                                  0.9      I239   PUBLIC ASSIST     08/28/18 16:47   8/28/2018   04:47:31 PM   FIELD      -119.214757    40.780192
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                            28   3
BMAN1811027   BLM   PUBLIC CONTACT   Center Camp 6 O                                    0     0            0               51      51                    51      0.0            0.0                                  0.9             PUBLIC ASSIST     08/28/18 16:47   8/28/2018   04:47:30 PM              -119.214757    40.780192
                                                          Area
                                                          3 O'Clock Response
BMAN1811028   BLM   PUBLIC CONTACT   : Center Camp 6 O                         CREATE   0     0      0     0       0       36      36      0     0       36      0.0            0.0                                  0.6      I239   PUBLIC ASSIST     08/28/18 16:50   8/28/2018   04:50:53 PM   FIELD      -119.214757    40.780192   28   3
                                                          Area
                                                          3 O'Clock Response
BMAN1811029   BLM   PUBLIC CONTACT   Center Camp 6 O
                                                          Area
                                                                                        0     0            0               37      37                    37      0.0            0.0                                  0.6             PUBLIC ASSIST     08/28/18 16:50   8/28/2018   04:50:53 PM              -119.214757    40.780192   28   3
                                                          Perimeter
BMAN1811030   BLM   ASSIST           Airport                                   CREATE   258   60     318   0       318     682     1000    60    60      742     1.0            0.0     1.0    1.0                   11.4     I402   PUBLIC ASSIST     08/28/18 17:00   8/28/2018   05:00:17 PM   OTHER      -119.208486    40.764345   28   3
                                                          Response Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                            28   3
BMAN1811031   BLM   PUBLIC CONTACT   : 700 Es                                  CREATE   0     0      0     0       0       18      18      0     0       18      0.0            0.0                                  0.3      I239   PUBLIC ASSIST     08/28/18 17:07   8/28/2018   05:07:52 PM   FIELD      -119.215215    40.784643
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                            28   3
BMAN1811032   BLM   PUBLIC CONTACT   700 Es                                             0     0            0               18      18                    18      0.0            0.0                                  0.3             PUBLIC ASSIST     08/28/18 17:07   8/28/2018   05:07:51 PM   FIELD      -119.215215    40.784643
                                                          Area
                                                          3 O'Clock Response
BMAN1811033   BLM   PUBLIC CONTACT   : 530 C                                   CREATE   0     0      0     0       0       10      10      0     0       10      0.0            0.0                                  0.2      B240   PUBLIC ASSIST     08/28/18 17:09   8/28/2018   05:09:38 PM   FIELD      -119.212688    40.778303   28   3
                                                          Area
                                                          9 O'Clock Response
BMAN1811034   BLM   PUBLIC CONTACT   : 815 Es
                                                          Area
                                                                               CREATE   0     0      0     0       0       17      17      0     0       17      0.0            0.0                                  0.3      I239   PUBLIC ASSIST     08/28/18 17:15   8/28/2018   05:15:02 PM   FIELD      -119.214829    40.789033   28   3
                    COMPLIANCE                            9 O'Clock Response
BMAN1811035   BLM                    : 806 K                                   CREATE   0     0      0     0       0       1206    1206    0     0       1206    0.0            0.0                                  20.1     B233   CITATION          08/28/18 17:24   8/28/2018   05:24:49 PM   FIELD      -119.224105    40.792075   28   3
                    CHECK                                 Area
                                                          3 O'clock Response                                                                                                                                                                                                                                                            28   3
BMAN1811036   BLM   REQUEST LE       @Center Camp                              CREATE   128   81     209   206     415     10221   10636   81    287     10508   1.4            3.4     1.4    1.4   3.4     3.4     170.4    C121   LE ASSIST         08/28/18 17:23   8/28/2018   05:23:40 PM   Control1   -119.213938    40.780764
                                                          Area
                    COMPLIANCE                            3 O'Clock Response                                                                                                                                                         VERBAL FUEL                                                                                        28   3
BMAN1811037   BLM                    : 415 L                                   CREATE   0     0      0     0       0       454     454     0     0       454     0.0            0.0                                  7.6      B243                     08/28/18 17:53   8/28/2018   05:53:57 PM   FIELD      -119.203921    40.771256
                    CHECK                                 Area                                                                                                                                                                       STORAGE
                    COMPLIANCE                            9 O'Clock Response
BMAN1811038   BLM                    @700 L                                    CREATE   0     0      0     0       0       598     598     0     0       598     0.0            0.0                                  10.0     B233   CITATION          08/28/18 18:02   8/28/2018   06:02:15 PM   FIELD      -119.225937    40.782471   28   3
                    CHECK                                 Area
                    COMPLIANCE                            3 O'Clock Response
BMAN1811039   BLM
                    CHECK
                                     @400 K
                                                          Area
                                                                               CREATE   0     0      0     0       0       235     235     0     0       235     0.0            0.0                                  3.9      B243   PUBLIC ASSIST     08/28/18 18:06   8/28/2018   06:06:05 PM   FIELD      -119.201563    40.772278   28   3
                                                          9 O'Clock Response
BMAN1811040   BLM   PUBLIC CONTACT   : 900 L                                   CREATE   0     0      0     0       0       129     129     0     0       129     0.0            0.0                                  2.2      B238   VERBAL WARNING    08/28/18 18:08   8/28/2018   06:08:58 PM   FIELD      -119.220709    40.797223   28   3
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                            28   3
BMAN1811042   BLM   PUBLIC CONTACT   : 900 Es                                  CREATE   0     0      0     0       0       728     728     0     0       728     0.0            0.0                                  12.1     B234   WRITTEN WARNING 08/28/18 18:17     8/28/2018   06:17:13 PM   FIELD      -119.212873    40.791252
                                                          Area
                                                          Outside Event                                                                                                                                                                                                                                                                 28   3
BMAN1811043   BLM   TRAFFIC STOP     @Pershing County                          CREATE   0     0      0     0       0       234     234     0     0       234     0.0            0.0                                  3.9      C137   NO ACTION         08/28/18 18:17   8/28/2018   06:17:40 PM   FIELD      -119.365998    40.671163
                                                          Response Area
                                                          Outside Event
BMAN1811044   BLM   TRAFFIC STOP     @Pershing County                          CREATE   0     0      0     0       0       1032    1032    0     0       1032    0.0            0.0                                  17.2     C187   VERBAL WARNING    08/28/18 18:23   8/28/2018   06:23:35 PM   FIELD      -119.365998    40.671163   28   3
                                                          Response Area
                                                          3 O'Clock Response
BMAN1811045   BLM   PUBLIC CONTACT   : Center Camp
                                                          Area
                                                                               CREATE   0     0      0     0       0       13      13      0     0       13      0.0            0.0                                  0.2      B230   EVICTION          08/28/18 18:29   8/28/2018   06:29:54 PM   FIELD      -119.213938    40.780764   28   3
                                                          Outside Event
BMAN1811047   BLM   TRAFFIC STOP     @Pershing County                          CREATE   0     0      0     0       0       4240    4240    0     0       4240    0.0            0.0                                  70.7     C187   CITATION          08/28/18 18:45   8/28/2018   06:45:48 PM   FIELD      -119.365998    40.671163   28   3
                                                          Response Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                            28   3
BMAN1811048   BLM   PUBLIC CONTACT   : 315 L                                   CREATE   0     0      0     0       0       3823    3823    0     0       3823    0.0            0.0                                  63.7     P242   PUBLIC ASSIST     08/28/18 18:46   8/28/2018   06:46:07 PM   FIELD      -119.194304    40.774271
                                                          Area
                                                          Outside Event                                                                                                                                                                                                                                                                 28   3
BMAN1811049   BLM   TRAFFIC STOP     : Pershing County                         CREATE   0     0      0     0       0       435     435     0     0       435     0.0            0.0                                  7.3      C105   VERBAL WARNING    08/28/18 18:48   8/28/2018   06:48:33 PM   FIELD      -119.365998    40.671163
                                                          Response Area
                                                          9 O'Clock Response
BMAN1811050   BLM   PUBLIC CONTACT   @900 Es:AT THE                            CREATE   0     0      0     0       0       62      62      0     0       62      0.0            0.0                                  1.0      B244   PUBLIC ASSIST     08/28/18 18:52   8/28/2018   06:52:56 PM   FIELD      -119.212873    40.791252   28   3
                                                          Area
                                                          9 O'Clock Response
BMAN1811051   BLM   PUBLIC CONTACT   930 L
                                                          Area
                                                                               CREATE   0     0      0     0       0       1411    1411    0     0       1411    0.0            0.0                                  23.5     B237   PUBLIC ASSIST     08/28/18 19:04   8/28/2018   07:04:26 PM   FIELD      -119.216541    40.799646   28   3
                                                          3 O'Clock Response
BMAN1811052   BLM   PUBLIC CONTACT   : 545 L                                   CREATE   0     0      0     0       0       7739    7739    0     0       7739    0.0            0.0                                  129.0    C133   REPORT            08/28/18 19:20   8/28/2018   07:20:50 PM   FIELD      -119.218772    40.774298   28   3
                                                          Area
                                                          3 O'clock Response                                                                                                                                                                                                                                                            28   3
BMAN1811053   BLM   PUBLIC CONTACT   @545 L                                    CREATE   45    16     61    231     292     1974    2266    16    247     2221    0.3            3.9     0.3    0.3   3.9     3.9     32.9     C123   NO ACTION         08/28/18 19:29   8/28/2018   07:29:08 PM   OTHER      -119.218772    40.774298
                                                          Area


                                                                                                                                                                                                                                                                                                                           ER00124
                                                                                              Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 308 of 499
                                                                                                                                                            EventSummary

                                                          3 O'Clock Response
BMAN1811054   BLM   PUBLIC CONTACT   : Substation                            CREATE     0     0     0     0      0      42931   42931   0     0     42931   0.0            0.0                                715.5    I402   PUBLIC ASSIST     08/28/18 19:42   8/28/2018   07:42:10 PM   FIELD      -119.211003      40.780716     28   3
                                                          Area
                                                          3 O'Clock Response
BMAN1811055   BLM   TRAFFIC STOP     @Playa Info:930
                                                          Area
                                                                             CREATE     0     0     0     0      0      1146    1146    0     0     1146    0.0            0.0                                19.1     B238   CITATION          08/28/18 19:43   8/28/2018   07:43:37 PM   FIELD      -119.212876      40.781131     28   3
BMAN1811056   BLM   TRAFFIC STOP     : 550 L              3 O'Clock Response CREATE     0     0     0     0      0      500     500     0     0     500     0.0            0.0                                8.3      B243   VERBAL WARNING    08/28/18 20:05   8/28/2018   08:05:21 PM   FIELD      -119.219455      40.774715     28   3
                                                          3 O'clock Response                                                                                                                                                                                                                                                         28   3
BMAN1811057   BLM   REQUEST BRC      @530 D                                    CREATE   47    31    78    8      86     776     862     31    39    815     0.5            0.1    0.5    0.5    0.1    0.1    12.9     B240                     08/28/18 20:21   8/28/2018   08:21:14 PM   DISPATCH   -119.213121      40.777735
                                                          Area
                                                          9 O'Clock Response
BMAN1811058   BLM   PUBLIC CONTACT   : 900 Es                                  CREATE   0     0     0     0      0      367     367     0     0     367     0.0            0.0                                6.1      B234   VERBAL WARNING    08/28/18 20:27   8/28/2018   08:27:23 PM   FIELD      -119.212873      40.791252     28   3
                                                          Area
                                                          9 O'Clock Response
BMAN1811059   BLM   PUBLIC CONTACT   : 1000 P                                  CREATE   0     0     0     0      0      16      16      0     0     16      0.0            0.0                                0.3      I368   PUBLIC ASSIST     08/28/18 20:41   8/28/2018   08:41:35 PM   FIELD      -119.20269       40.800851     28   3
                                                          Area
                                                          9 O'Clock Response
BMAN1811060   BLM   PUBLIC CONTACT   @900 Promenade:
                                                          Area
                                                                               CREATE   0     0     0     0      0      1095    1095    0     0     1095    0.0            0.0                                18.3     B245   PUBLIC ASSIST     08/28/18 20:51   8/28/2018   08:51:28 PM   FIELD      -119.209703      40.788787     28   3
                    COMPLIANCE                            3 O'Clock Response
BMAN1811061   BLM
                    CHECK
                                     : 315 L
                                                          Area
                                                                               CREATE   0     0     0     0      0      1049    1049    0     0     1049    0.0            0.0                                17.5     B357   CITATION          08/28/18 20:53   8/28/2018   08:53:40 PM   FIELD      -119.194304      40.774271     28   3
                                                          3 O'clock Response                                                                                                                                                                                                                                                         28   3
BMAN1811062   BLM   REQUEST LE       @Ranger HQ:                               CREATE   45    623   668   88     756    14220   14976   623   711   14931   10.4           1.5    10.4   10.4   1.5    1.5    237.0    C140   REPORT            08/28/18 21:01   8/28/2018   09:01:08 PM   OTHER      -119.211558      40.78136
                                                          Area
                                                          Gate Road
BMAN1811063   BLM   TRAFFIC STOP     @8 Mile Access:                           CREATE   0     0     0     0      0      1103    1103    0     0     1103    0.0            0.0                                18.4     C116   WRITTEN WARNING 08/28/18 21:09     8/28/2018   09:09:55 PM   FIELD      -119.277938      40.753857     28   3
                                                          Response Area
                                                          Perimeter                                                                                                                                                           VERBAL WARNING
BMAN1811064   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0     0     0     0      0      610     610     0     0     610     0.0            0.0                                10.2     B365                     08/28/18 21:18   8/28/2018   09:18:18 PM   FIELD      -119.2654        40.748552     28   3
                                                          Response Area                                                                                                                                                       RPT
                                                          3 O'clock Response
BMAN1811065   BLM   REQUEST LE       @The Temple
                                                          Area
                                                                               CREATE   115   120   235   53     288    1893    2181    120   173   2066    2.0            0.9    2.0    2.0    0.9    0.9    31.6     B355   PUBLIC ASSIST     08/28/18 21:25   8/28/2018   09:25:19 PM   Control1   -119.200167      40.791235     28   3
                                                          Perimeter
BMAN1811066   BLM   TRAFFIC STOP     : GATE ROAD MM 1
                                                          Response Area
                                                                               CREATE   0     0     0     0      0      5981    5981    0     0     5981    0.0            0.0                                99.7     B364   CITATION          08/28/18 21:27   8/28/2018   09:27:20 PM   FIELD      -119.258348      40.753337     28   3
                                                          Perimeter
BMAN1811067   BLM   REQUEST LE       @Airport (Runway):
                                                          Response Area
                                                                               CREATE   64    271   335   101    436    5555    5991    271   372   5927    4.5            1.7    4.5    4.5    1.7    1.7    92.6     P242   CITATION          08/28/18 21:29   8/28/2018   09:29:18 PM   911        -119.198177      40.765473     28   3
                                                          Perimeter
BMAN1811068   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0     0     0     0      0      97      97      0     0     97      0.0            0.0                                1.6      B365   NO ACTION         08/28/18 21:30   8/28/2018   09:30:40 PM   FIELD      -119.2654        40.748552     28   3
                                                          3 O'Clock Response                                                                                                                                                  VERBAL WARNING                                                                                         28   3
BMAN1811069   BLM   TRAFFIC STOP     1 1800M                                   CREATE   0     0     0     0      0      417     417     0     0     417     0.0            0.0                                7.0      B244                     08/28/18 21:31   8/28/2018   09:31:35 PM   FIELD      -119.200233      40.787677
                                                          Area                                                                                                                                                                RPT
                                                          3 O'Clock Response
BMAN1811070   BLM   PUBLIC CONTACT   3Y (Wye)                                  CREATE   0     0     0     0      0      2803    2803    0     0     2803    0.0            0.0                                46.7     I359   CITATION          08/28/18 21:43   8/28/2018   09:43:52 PM   FIELD      -119.221771      40.773908     28   3
                                                          Area
                                                          Gate Road
BMAN1811071   BLM   TRAFFIC STOP     @8 Mile Access:
                                                          Response Area
                                                                               CREATE   0     0     0     0      0      3474    3474    0     0     3474    0.0            0.0                                57.9     C116   WRITTEN WARNING 08/28/18 21:44     8/28/2018   09:44:39 PM   FIELD      -119.277938      40.753857     28   3
                                                          Perimeter
BMAN1811072   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0     0     0     0      0      4873    4873    0     0     4873    0.0            0.0                                81.2     B365   CITATION          08/28/18 21:55   8/28/2018   09:55:44 PM   FIELD      -119.2654        40.748552     28   3
                                                          Response Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         28   3
BMAN1811073   BLM   TRAFFIC STOP     : 530 K                                   CREATE   0     0     0     0      0      89      89      0     0     89      0.0            0.0                                1.5      B358   NO ACTION         08/28/18 21:58   8/28/2018   09:58:20 PM   FIELD      -119.216153      40.773754
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                         28   3
BMAN1811074   BLM   PUBLIC CONTACT   11 1800M                                  CREATE   0     0     0     0      0      16      16      0     0     16      0.0            0.0                                0.3      B241   PUBLIC ASSIST     08/28/18 21:58   8/28/2018   09:58:26 PM   FIELD      -119.204797      40.791171
                                                          Area
                                                          9 O'Clock Response
BMAN1811075   BLM   PUBLIC CONTACT   : DEEP PLAYA                              CREATE   0     0     0     0      0      705     705     0     0     705     0.0            0.0                                11.8     B241   PUBLIC ASSIST     08/28/18 22:00   8/28/2018   10:00:28 PM   FIELD      -119.195158      40.798813     28   3
                                                          Area
                                                          3 O'Clock Response
BMAN1811076   BLM   MEDICAL          @The Temple
                                                          Area
                                                                               CREATE   0     0     0     0      0      307     307     0     0     307     0.0            0.0                                5.1      500    NO ACTION         08/28/18 22:07   8/28/2018   10:07:40 PM   OTHER      -119.200167      40.791235     28   3
                                                          9 O'Clock Response
BMAN1811077   BLM   PUBLIC CONTACT   1000 J                                    CREATE   0     0     0     0      0      39657   39657   0     0     39657   0.0            0.0                                661.0    C125   ARREST            08/28/18 22:16   8/28/2018   10:16:09 PM   FIELD      -119.211244      40.799897     28   3
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                         28   3
BMAN1811078   BLM   PUBLIC CONTACT   : 1130 DEEP PLAYA                         CREATE   0     0     0     0      0      2774    2774    0     0     2774    0.0            0.0                                46.2     C123   CITATION          08/28/18 22:37   8/28/2018   10:37:26 PM   FIELD      -119.194858      40.798426
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                         28   3
BMAN1811079   BLM   TRAFFIC STOP     : 730 L                                   CREATE   0     0     0     0      0      54      54      0     0     54      0.0            0.0                                0.9      C133   NO ACTION         08/28/18 23:08   8/28/2018   11:08:19 PM   FIELD      -119.226615      40.786426
                                                          Area
                                     @1000 J:DEEP         9 O'Clock Response
BMAN1811080   BLM   PUBLIC CONTACT                                             CREATE   0     0     0     0      0      12      12      0     0     12      0.0            0.0                                0.2      I368   PUBLIC ASSIST     08/28/18 23:09   8/28/2018   11:09:37 PM   FIELD      -119.211244      40.799897     28   3
                                     PLAYA                Area
                                                          3 O'Clock Response
BMAN1811081   BLM   PUBLIC CONTACT   : 445 Es
                                                          Area
                                                                               CREATE   0     0     0     0      0      540     540     0     0     540     0.0            0.0                                9.0      B235   PUBLIC ASSIST     08/28/18 23:10   8/28/2018   11:10:51 PM   FIELD      -119.207702      40.779621     28   3
                                                          9 O'clock Response
BMAN1811082   BLM   REQUEST LE       @900 E                                    CREATE   78    245   323   502    825    4135    4960    245   747   4882    4.1            8.4    4.1    4.1    8.4    8.4    68.9     C129   NO ACTION         08/28/18 23:16   8/28/2018   11:16:45 PM   Control1   -119.216434      40.793966     28   3
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         28   3
BMAN1811083   BLM   PUBLIC CONTACT   : 400 Es                                  CREATE   0     0     0     0      0      12      12      0     0     12      0.0            0.0                                0.2      I239   PUBLIC ASSIST     08/28/18 23:18   8/28/2018   11:18:53 PM   FIELD      -119.204196      40.779792
                                                          Area
                                     1100 NEAR THE        9 O'Clock Response                                                                                                                                                                                                                                                         28   3
BMAN1811084   BLM   PUBLIC CONTACT                                             CREATE   0     0     0     0      0      553     553     0     0     553     0.0            0.0                                9.2      B362   NO ACTION         08/28/18 23:20   8/28/2018   11:20:22 PM   FIELD      -119.202068      40.800873
                                     747                  Area
                                                          Perimeter                                                                                                                                                           VERBAL WARNING
BMAN1811085   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0     0     0     0      0      441     441     0     0     441     0.0            0.0                                7.4      B352                     08/28/18 23:22   8/28/2018   11:22:33 PM   FIELD      -119.2654        40.748552     28   3
                                                          Response Area                                                                                                                                                       RPT
                                                          3 O'Clock Response
BMAN1811086   BLM   PUBLIC CONTACT   : 430 Es
                                                          Area
                                                                               CREATE   0     0     0     0      0      55      55      0     0     55      0.0            0.0                                0.9      I239   NO ACTION         08/28/18 23:27   8/28/2018   11:27:16 PM   FIELD      -119.206527      40.779561     28   3
                                                          9 O'Clock Response
BMAN1811087   BLM   PUBLIC CONTACT   : 1000 Es                                 CREATE   0     0     0     0      0      422     422     0     0     422     0.0            0.0                                7.0      I248   NO ACTION         08/28/18 23:28   8/28/2018   11:28:42 PM   FIELD      -119.208833      40.793019     28   3
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         28   3
BMAN1811088   BLM   PUBLIC CONTACT   : The Man                                 CREATE   0     0     0     0      0      2489    2489    0     0     2489    0.0            0.0                                41.5     I368   PUBLIC ASSIST     08/28/18 23:35   8/28/2018   11:35:12 PM   FIELD      -119.206514      40.786405
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         28   3
BMAN1811089   BLM   PUBLIC CONTACT   : 100t                                    CREATE   0     0     0     0      0      532     532     0     0     532     0.0            0.0                                8.9      B357   CITATION          08/28/18 23:36   8/28/2018   11:36:03 PM   FIELD      -119.186596      40.795926
                                                          Area
                                                          Perimeter                                                                                                                                                           VERBAL WARNING
BMAN1811090   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0     0     0     0      0      1068    1068    0     0     1068    0.0            0.0                                17.8     B352                     08/28/18 23:40   8/28/2018   11:40:08 PM   FIELD      -119.2654        40.748552     28   3
                                                          Response Area                                                                                                                                                       RPT
                                                          9 O'Clock Response
BMAN1811091   BLM   PUBLIC CONTACT   : MAYAN RAVE
                                                          Area
                                                                               CREATE   0     0     0     0      0      1860    1860    0     0     1860    0.0            0.0                                31.0     B241   CITATION          08/28/18 23:43   8/28/2018   11:43:49 PM   FIELD      -119.199943      40.799328     28   3
                                                          Perimeter
BMAN1811092   BLM   INVESTIGATION    : Airport                                 CREATE   0     0     0     0      0      1857    1857    0     0     1857    0.0            0.0                                31.0     B242   NO ACTION         08/28/18 23:47   8/28/2018   11:47:12 PM   FIELD      -119.208486      40.764345     28   3
                                                          Response Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                         28   3
BMAN1811093   BLM   PUBLIC CONTACT   @1000 Es                                  CREATE   0     0     0     0      0      3210    3210    0     0     3210    0.0            0.0                                53.5     B245   CITATION          08/28/18 23:48   8/28/2018   11:48:00 PM   FIELD      -119.208833      40.793019
                                                          Area
                                                          3 O'clock Response                                                                                                                                                                                                                                                         28   3
BMAN1811094   BLM   REQUEST LE       Ranger HQ                                 CREATE   56    377   433   -433          443     443     377         387     6.3            -7.2   6.3    6.3    -7.2   -7.2   6.5      B353   NO ACTION         08/28/18 23:55   8/28/2018   11:55:16 PM   Control1   -119.211558      40.78136
                                                          Area
                                                          3 O'clock Response
BMAN1811095   BLM   REQUEST LE       @215 C                                    CREATE   443   128   571   494    1065   1193    2258    128   622   1815    2.1            8.2    2.1    2.1    8.2    8.2    19.9     B233   PUBLIC ASSIST     08/28/18 23:49   8/28/2018   11:49:54 PM   Control1   -119.19514       40.782809     28   3
                                                          Area
                                                          9 O'Clock Response
BMAN1811096   BLM   PUBLIC CONTACT   : 730 E
                                                          Area
                                                                               CREATE   0     0     0     0      0      253     253     0     0     253     0.0            0.0                                4.2      B243   NO ACTION         08/28/18 23:59   8/28/2018   11:59:54 PM   FIELD      -119.220562      40.78642      28   3
                                                          9 O'Clock Response
BMAN1811097   BLM   TRAFFIC STOP     @715 L                                    CREATE   0     0     0     0      0      443     443     0     0     443     0.0            0.0                                7.4      B363   VERBAL WARNING    08/29/18 00:05   8/29/2018   12:05:05 AM   FIELD      -119.226447      40.784431     29   4
                                                          Area
                                                          9 O'clock Response                                                                                                                                                                                                                                                         29   4
BMAN1811098   BLM   REQUEST BRC      @945 C                                    CREATE   282   310   592   -592          645     645     310         363     5.2            -9.9   5.2    5.2    -9.9   -9.9   6.1      I248                     08/29/18 00:01   8/29/2018   12:01:35 AM   OTHER      -119.211213      40.795061
                                                          Area
                                                          Perimeter                                                                                                                                                                                                                                                                  29   4
BMAN1811099   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0     0     0     0      0      495     495     0     0     495     0.0            0.0                                8.3      B352   VERBAL WARNING    08/29/18 00:22   8/29/2018   12:22:49 AM   FIELD      -119.2654        40.748552
                                                          Response Area
                                                          3 O'clock Response
BMAN1811100   BLM   HAZMAT           @The Man                                  CREATE   43    220   263   276    539    1250    1789    220   496   1746    3.7            4.6    3.7    3.7    4.6    4.6    20.8     B238   CITATION          08/29/18 00:23   8/29/2018   12:23:48 AM   DISPATCH   -119.206514      40.786405     29   4
                                                          Area
                                                          3 O'Clock Response
BMAN1811101   BLM   PUBLIC CONTACT   : The Man
                                                          Area
                                                                               CREATE   0     0     0     0      0      23      23      0     0     23      0.0            0.0                                0.4      K231   PUBLIC ASSIST     08/29/18 00:29   8/29/2018   12:29:22 AM   FIELD      -119.206514      40.786405     29   4
                                                          9 O'Clock Response
BMAN1811102   BLM   PUBLIC CONTACT   : 630 L                                   CREATE   0     0     0     0      0      19      19      0     0     19      0.0            0.0                                0.3      B243   NO ACTION         08/29/18 00:29   8/29/2018   12:29:31 AM   FIELD      -119.223935      40.778784     29   4
                                                          Area
                                                          Perimeter                                                                                                                                                                                                                                                                  29   4
BMAN1811103   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0     0     0     0      0      911     911     0     0     911     0.0            0.0                                15.2     B365   VERBAL WARNING    08/29/18 00:40   8/29/2018   12:40:10 AM   FIELD      -119.2654        40.748552
                                                          Response Area
                                                          3 O'clock Response                                                                                                                                                                                                                                                         29   4
BMAN1811104   BLM   ASSAULT          Rampart                                   CREATE   43    338   381   440    821    1039    1860    338   778   1817    5.6            7.3    5.6    5.6    7.3    7.3    17.3     B353   NO ACTION         08/29/18 00:40   8/29/2018   12:40:28 AM   Ops1       -119.210339      40.779574
                                                          Area
                                                          Perimeter
BMAN1811105   BLM   TRAFFIC STOP     : GATE ROAD MM .5                         CREATE   0     0     0     0      0      394     394     0     0     394     0.0            0.0                                6.6      B352   VERBAL WARNING    08/29/18 00:41   8/29/2018   12:41:51 AM   FIELD      -119.2654        40.748552     29   4
                                                          Response Area
                                                          9 O'Clock Response
BMAN1811106   BLM   PUBLIC CONTACT   10 1400M
                                                          Area
                                                                               CREATE   0     0     0     0      0      1989    1989    0     0     1989    0.0            0.0                                33.2     B244   CITATION          08/29/18 00:45   8/29/2018   12:45:57 AM   FIELD      -119.207816      40.790118     29   4
                                                          Perimeter
BMAN1811107   BLM   TRAFFIC STOP     : Gate Actual                             CREATE   0     0     0     0      0      602     602     0     0     602     0.0            0.0                                10.0     C105   VERBAL WARNING    08/29/18 00:46   8/29/2018   12:46:48 AM   FIELD      -119.237632      40.766539     29   4
                                                          Response Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         29   4
BMAN1811108   BLM   PUBLIC CONTACT   : 200 Es                                  CREATE   0     0     0     0      0      957     957     0     0     957     0.0            0.0                                16.0     B235   PUBLIC ASSIST     08/29/18 00:52   8/29/2018   12:52:25 AM   FIELD      -119.19782       40.784624
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         29   4
BMAN1811109   BLM   PUBLIC CONTACT   500 D                                     CREATE   0     0     0     0      0      395     395     0     0     395     0.0            0.0                                6.6      B357   CITATION          08/29/18 00:57   8/29/2018   12:57:36 AM   FIELD      -119.209944      40.77673
                                                          Area
                                                          3 O'Clock Response
BMAN1811110   BLM   PUBLIC CONTACT   : 300 Promenade                           CREATE   0     0     0     0      0      354     354     0     0     354     0.0            0.0                                5.9      I368   NO ACTION         08/29/18 01:02   8/29/2018   01:02:20 AM   FIELD      -119.203341      40.783937     29   4
                                                          Area
                                                          3 O'Clock Response
BMAN1811111   BLM   PUBLIC CONTACT   : 300 D
                                                          Area
                                                                               CREATE   0     0     0     0      0      143     143     0     0     143     0.0            0.0                                2.4      C129   NO ACTION         08/29/18 01:07   8/29/2018   01:07:54 AM   FIELD      -119.197206      40.77931      29   4
                                                          9 O'Clock Response                                                                                                                                                  VERBAL WARNING
BMAN1811112   BLM   TRAFFIC STOP     @DMZ                                      CREATE   0     0     0     0      0      4022    4022    0     0     4022    0.0            0.0                                67.0     I248                     08/29/18 01:11   8/29/2018   01:11:57 AM   FIELD      -119.202797      40.800654     29   4
                                                          Area                                                                                                                                                                RPT
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         29   4
BMAN1811113   BLM   TRAFFIC STOP     @600 L                                    CREATE   0     0     0     0      0      567     567     0     0     567     0.0            0.0                                9.5      P356   NO ACTION         08/29/18 01:14   8/29/2018   01:14:31 AM   FIELD      -119.220746      40.775617
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         29   4
BMAN1811114   BLM   PUBLIC CONTACT   : 100t                                    CREATE   0     0     0     0      0      1568    1568    0     0     1568    0.0            0.0                                26.1     B357   CITATION          08/29/18 01:16   8/29/2018   01:16:46 AM   FIELD      -119.19194       40.79714
                                                          Area
                                                          9 O'Clock Response
BMAN1811115   BLM   PUBLIC CONTACT   : 800 K                                   CREATE   0     0     0     0      0      331     331     0     0     331     0.0            0.0                                5.5      I368   NO ACTION         08/29/18 01:30   8/29/2018   01:30:21 AM   FIELD      -119.225087      40.790208     29   4
                                                          Area
                                                          3 O'Clock Response
BMAN1811116   BLM   PUBLIC CONTACT   @300 E
                                                          Area
                                                                               CREATE   0     0     0     0      0      159     159     0     0     159     0.0            0.0                                2.7      B238   NO ACTION         08/29/18 01:39   8/29/2018   01:39:13 AM   FIELD      -119.196596      40.778844     29   4
                                                          9 O'Clock Response
BMAN1811117   BLM   PUBLIC CONTACT   @1000 Es                                  CREATE   0     0     0     0      0      570     570     0     0     570     0.0            0.0                                9.5      I359   CITATION          08/29/18 01:42   8/29/2018   01:42:37 AM   FIELD      -119.208833      40.793019     29   4
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         29   4
BMAN1811118   BLM   PUBLIC CONTACT   : 100t                                    CREATE   0     0     0     0      0      897     897     0     0     897     0.0            0.0                                15.0     B357   CITATION          08/29/18 01:43   8/29/2018   01:43:25 AM   FIELD      -119.192111      40.797203
                                                          Area
BMAN1811119   BLM   TRAFFIC STOP     : 630 G              9 O'Clock Response CREATE     0     0     0     0      0      71      71      0     0     71      0.0            0.0                                1.2      S2     NO ACTION         08/29/18 01:50   8/29/2018   01:50:30 AM   FIELD      -119.220187      40.780424     29   4
                                                          9 O'Clock Response
BMAN1811120   BLM   PUBLIC CONTACT   900 C                                              0     518   518   5      523    11      534     518   523   534     8.6            0.1    8.6    8.6    0.1    0.1    0.2      I368   PUBLIC ASSIST     08/29/18 02:00   8/29/2018   02:00:13 AM   FIELD      -119.215247      40.793044     29   4
                                                          Area
                                                          9 O'Clock Response
BMAN1811121   BLM   PUBLIC CONTACT   900 C
                                                          Area
                                                                                        0     452   452   4      456    29      485     452   456   485     7.5            0.1    7.5    7.5    0.1    0.1    0.5      I368   PUBLIC ASSIST     08/29/18 02:00   8/29/2018   02:00:13 AM              -119.215247      40.793044     29   4
                                                          9 O'Clock Response
BMAN1811122   BLM   PUBLIC CONTACT   900 C                                              0     578   578   5      583    10      593     578   583   593     9.6            0.1    9.6    9.6    0.1    0.1    0.2      I368   PUBLIC ASSIST     08/29/18 02:00   8/29/2018   02:00:13 AM              -119.215247      40.793044     29   4
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                         29   4
BMAN1811123   BLM   PUBLIC CONTACT   900 C                                              0     495   495   5      500    12      512     495   500   512     8.3            0.1    8.3    8.3    0.1    0.1    0.2      I368   PUBLIC ASSIST     08/29/18 02:00   8/29/2018   02:00:13 AM              -119.215247      40.793044
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                         29   4
BMAN1811124   BLM   PUBLIC CONTACT   900 C                                              0     551   551   6      557    9       566     551   557   566     9.2            0.1    9.2    9.2    0.1    0.1    0.2      I368   PUBLIC ASSIST     08/29/18 02:00   8/29/2018   02:00:13 AM   FIELD      -119.215247      40.793044
                                                          Area
                                                          9 O'Clock Response
BMAN1811125   BLM   PUBLIC CONTACT   900 C                                              0     600   600   4      604    12      616     600   604   616     10.0           0.1    10.0   10.0   0.1    0.1    0.2      I368   PUBLIC ASSIST     08/29/18 02:00   8/29/2018   02:00:13 AM   FIELD      -119.215247      40.793044     29   4
                                                          Area
                                                          3 O'Clock Response
BMAN1811126   BLM   PUBLIC CONTACT   : 500 Es
                                                          Area
                                                                               CREATE   0     0     0     0      0      20      20      0     0     20      0.0            0.0                                0.3      I239   NO ACTION         08/29/18 02:05   8/29/2018   02:05:57 AM   FIELD      -119.208857      40.779797     29   4
                                                          Perimeter
BMAN1811127   BLM   PUBLIC CONTACT   : JOC                                     CREATE   0     0     0     0      0      47      47      0     0     47      0.0            0.0                                0.8      B230   NO ACTION         08/29/18 02:08   8/29/2018   02:08:48 AM   FIELD      -119.23361       40.779955     29   4
                                                          Response Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                         29   4
BMAN1811128   BLM   PUBLIC CONTACT   @900 Es                                   CREATE   0     0     0     0      0      2388    2388    0     0     2388    0.0            0.0                                39.8     S2     CITATION          08/29/18 02:24   8/29/2018   02:24:17 AM   FIELD      -119.212873      40.791252
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         29   4
BMAN1811129   BLM   TRAFFIC STOP     : 300 Es                                  CREATE   0     0     0     0      0      434     434     0     0     434     0.0            0.0                                7.2      B238   VERBAL WARNING    08/29/18 02:27   8/29/2018   02:27:16 AM   FIELD      -119.200156      40.781559
                                                          Area
                                     : OCCUCLAS           9 O'Clock Response
BMAN1811130   BLM   PUBLIC CONTACT                                             CREATE   0     0     0     0      0      2979    2979    0     0     2979    0.0            0.0                                49.7     B243   PUBLIC ASSIST     08/29/18 02:36   8/29/2018   02:36:13 AM   FIELD      -119.208461      40.793835     29   4
                                     TEMPLE               Area
                                                          3 O'clock Response
BMAN1811132   BLM   SAR              @245 Es:LARGE
                                                          Area
                                                                               CREATE   148   242   390   -390          461     461     242         313     4.0            -6.5   4.0    4.0    -6.5   -6.5   5.2      B365   CANCEL            08/29/18 02:40   8/29/2018   02:40:22 AM   911        -119.199378      40.782231     29   4
                                                          9 O'Clock Response
BMAN1811133   BLM   PUBLIC CONTACT   @1000 Rave                                CREATE   0     0     0     0      0      10441   10441   0     0     10441   0.0            0.0                                174.0    C125   CITATION          08/29/18 02:47   8/29/2018   02:47:43 AM   FIELD      -119.210394      40.79731      29   4
                                                          Area
                                                          3 O'clock Response                                                                                                                                                                                                                                                         29   4
BMAN1811134   BLM   ASSAULT          Rampart                                   CREATE   85    335   420   0      420    303     723     335   335   638     5.6            0.0    5.6    5.6                  5.1      B360   NO ACTION         08/29/18 02:48   8/29/2018   02:48:47 AM   Ops2       -119.210339      40.779574
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         29   4
BMAN1811135   BLM   PUBLIC CONTACT   : 430 H                                   CREATE   0     0     0     0      0      7       7       0     0     7       0.0            0.0                                0.1      B367   PUBLIC ASSIST     08/29/18 02:54   8/29/2018   02:54:05 AM   FIELD      -119.206516      40.773724
                                                          Area
                                                          3 O'Clock Response
BMAN1811136   BLM   PUBLIC CONTACT   : 400 B
                                                          Area
                                                                               CREATE   0     0     0     0      0      169     169     0     0     169     0.0            0.0                                2.8      B365   NO ACTION         08/29/18 02:57   8/29/2018   02:57:54 AM   FIELD      -119.203566      40.777993     29   4
                                                          9 O'Clock Response
BMAN1811137   BLM   PATROL CHECK     @1000 Rave
                                                          Area
                                                                               CREATE   0     0     0     0      0      1198    1198    0     0     1198    0.0            0.0                                20.0     B355   NO ACTION         08/29/18 03:01   8/29/2018   03:01:30 AM   FIELD      -119.210394      40.79731      29   4
                                                          Gate Road
BMAN1811138   BLM   PUBLIC CONTACT   : GATE ROAD MM 3                          CREATE   0     0     0     0      0      92      92      0     0     92      0.0            0.0                                1.5      B353   PUBLIC ASSIST     08/29/18 03:04   8/29/2018   03:04:27 AM   FIELD      -119.230717      40.767581     29   4
                                                          Response Area
                                                          9 O'Clock Response
BMAN1811139   BLM   PATROL CHECK     : 1000 Es
                                                          Area
                                                                               CREATE   0     0     0     0      0      998     998     0     0     998     0.0            0.0                                16.6     B354   NO ACTION         08/29/18 03:05   8/29/2018   03:05:07 AM   FIELD      -119.208833      40.793019     29   4
                                                          3 O'Clock Response
BMAN1811140   BLM   PUBLIC CONTACT   : 415 L
                                                          Area
                                                                               CREATE   0     0     0     0      0      19      19      0     0     19      0.0            0.0                                0.3      B363   PUBLIC ASSIST     08/29/18 03:05   8/29/2018   03:05:16 AM   FIELD      -119.203921      40.771256     29   4
                                                          Perimeter                                                                                                                                                                                                                                                                  29   4
BMAN1811141   BLM   TRAFFIC STOP     Highway 447 (State                        CREATE   0     0     0     0      0      1558    1558    0     0     1558    0.0            0.0                                26.0     B241   NO ACTION         08/29/18 03:39   8/29/2018   03:39:07 AM   FIELD      -119.261508      40.766669
                                                          Response Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         29   4
BMAN1811142   BLM   PUBLIC CONTACT   : 1200 DEEP PLAYA                         CREATE   0     0     0     0      0      536     536     0     0     536     0.0            0.0                                8.9      B354   CITATION          08/29/18 03:48   8/29/2018   03:48:06 AM   FIELD      -119.191703      40.797203
                                                          Area
                                                          Perimeter
BMAN1811143   BLM   REQUEST LE       : Nearest: @West                          CREATE   110   179   289   94     383    1714    2097    179   273   1987    3.0            1.6    3.0    3.0    1.6    1.6    28.6     B353   WRITTEN WARNING 08/29/18 03:48     8/29/2018   03:48:36 AM   911        -119.235478426   40.77225358   29   4
                                                          Response Area
                                                          9 O'Clock Response                                                                                                                                                  VERBAL WARNING
BMAN1811144   BLM   PUBLIC CONTACT   @930 Es
                                                          Area
                                                                               CREATE   0     0     0     0      0      5358    5358    0     0     5358    0.0            0.0                                89.3     I359
                                                                                                                                                                                                                              RPT
                                                                                                                                                                                                                                                08/29/18 03:51   8/29/2018   03:51:21 AM   FIELD      -119.211006      40.792338     29   4
                                                          Perimeter
BMAN1811145   BLM   PUBLIC CONTACT   @Point 4
                                                          Response Area
                                                                               CREATE   0     0     0     0      0      240     240     0     0     240     0.0            0.0                                4.0      P356   NO ACTION         08/29/18 03:55   8/29/2018   03:55:44 AM   FIELD      -119.180161      40.776283     29   4
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         29   4
BMAN1811146   BLM   PUBLIC CONTACT   : 300 Es                                  CREATE   0     0     0     0      0      15      15      0     0     15      0.0            0.0                                0.3      B367   PUBLIC ASSIST     08/29/18 04:05   8/29/2018   04:05:35 AM   FIELD      -119.200156      40.781559
                                                          Area
                                                          Perimeter                                                                                                                                                                                                                                                                  29   4
BMAN1811147   BLM   TRAFFIC STOP     GATE ROAD MM 1                            CREATE   0     0     0     0      0      355     355     0     0     355     0.0            0.0                                5.9      B353   VERBAL WARNING    08/29/18 04:32   8/29/2018   04:32:31 AM   FIELD      -119.258348      40.753337
                                                          Response Area
                                                          3 O'Clock Response
BMAN1811148   BLM   PUBLIC CONTACT   @1200 Promenade                           CREATE   0     0     0     0      0      994     994     0     0     994     0.0            0.0                                16.6     B352   CITATION          08/29/18 04:34   8/29/2018   04:34:12 AM   FIELD      -119.203422      40.788781     29   4
                                                          Area
                                                          9 O'Clock Response
BMAN1811149   BLM   PUBLIC CONTACT   : 1145 DEEP PLAYA
                                                          Area
                                                                               CREATE   0     0     0     0      0      1095    1095    0     0     1095    0.0            0.0                                18.3     B355   CITATION          08/29/18 04:39   8/29/2018   04:39:04 AM   FIELD      -119.198355      40.796431     29   4
                                                          Perimeter
BMAN1811150   BLM   TRAFFIC STOP     : GATE ROAD MM
                                                          Response Area
                                                                               CREATE   0     0     0     0      0      552     552     0     0     552     0.0            0.0                                9.2      B353   VERBAL WARNING    08/29/18 05:01   8/29/2018   05:01:42 AM   FIELD      -119.253236      40.759756     29   4
                                                          9 O'Clock Response                                                                                                                                                                                                                                                         29   4
BMAN1811151   BLM   TRAFFIC STOP     @900 L                                    CREATE   0     0     0     0      0      429     429     0     0     429     0.0            0.0                                7.2      P356   VERBAL WARNING    08/29/18 05:05   8/29/2018   05:05:00 AM   FIELD      -119.220709      40.797223
                                                          Area
                                                          Perimeter                                                                                                                                                                                                                                                                  29   4
BMAN1811152   BLM   PUBLIC CONTACT   : GATE ROAD MM                            CREATE   0     0     0     0      0      55      55      0     0     55      0.0            0.0                                0.9      B353   PUBLIC ASSIST     08/29/18 05:11   8/29/2018   05:11:14 AM   FIELD      -119.253236      40.759756
                                                          Response Area
                                                          9 O'Clock Response
BMAN1811153   BLM   PUBLIC CONTACT   @DMZ                                      CREATE   0     0     0     0      0      3681    3681    0     0     3681    0.0            0.0                                61.4     I368   EVICTION          08/29/18 05:22   8/29/2018   05:22:59 AM   FIELD      -119.202797      40.800654     29   4
                                                          Area
                                     : 900 100 YARD       9 O'Clock Response
BMAN1811154   BLM   PUBLIC CONTACT
                                     OFF                  Area
                                                                               CREATE   0     0     0     0      0      1170    1170    0     0     1170    0.0            0.0                                19.5     B114   NO ACTION         08/29/18 06:32   8/29/2018   06:32:22 AM   FIELD      -119.210093      40.790005     29   4
                                                          Perimeter
BMAN1811155   BLM   PUBLIC CONTACT   Point 3
                                                          Response Area
                                                                               CREATE   0     0     0     0      0      20      20      0     0     20      0.0            0.0                                0.3      P127   VERBAL WARNING    08/29/18 06:33   8/29/2018   06:33:32 AM   FIELD      -119.185671      40.802213     29   4
                                                          Perimeter                                                                                                                                                                                                                                                                  29   4
BMAN1811156   BLM   REQUEST LE       @JOC : EOC                                CREATE   59    76    135   -135          407     407     76          348     1.3            -2.3   1.3    1.3    -2.3   -2.3   5.8      B300   NO ACTION         08/29/18 06:46   8/29/2018   06:46:24 AM   911        -119.23361       40.779955
                                                          Response Area
                                                          9 O'Clock Response                                                                                                                                                  VERBAL WARNING                                                                                         29   4
BMAN1811157   BLM   PUBLIC CONTACT   : 900 Es                                  CREATE   0     0     0     0      0      968     968     0     0     968     0.0            0.0                                16.1     B120                     08/29/18 06:59   8/29/2018   06:59:30 AM   FIELD      -119.212873      40.791252
                                                          Area                                                                                                                                                                RPT
                                                          3 O'Clock Response
BMAN1811158   BLM   PUBLIC CONTACT   : 500 Es                                  CREATE   0     0     0     0      0      17      17      0     0     17      0.0            0.0                                0.3      B125   PUBLIC ASSIST     08/29/18 07:10   8/29/2018   07:10:39 AM   FIELD      -119.208857      40.779797     29   4
                                                          Area
                                                          3 O'Clock Response
BMAN1811159   BLM   PUBLIC CONTACT   : 330 Es
                                                          Area
                                                                               CREATE   0     0     0     0      0      31      31      0     0     31      0.0            0.0                                0.5      B125   PUBLIC ASSIST     08/29/18 07:18   8/29/2018   07:18:09 AM   FIELD      -119.202023      40.780473     29   4
                                                          3 O'Clock Response
BMAN1811160   BLM   PUBLIC CONTACT   : 530 D
                                                          Area
                                                                               CREATE   0     0     0     0      0      73858   73858   0     0     73858   0.0            0.0                                1231.0   C121   REPORT            08/29/18 07:27   8/29/2018   07:27:11 AM   FIELD      -119.213121      40.777735     29   4
                                                          3 O'clock Response                                                                                                                                                                                                                                                         29   4
BMAN1811161   BLM   HAZMAT           @400 L                                    CREATE   152   749   901   0      901    1310    2211    749   749   2059    12.5           0.0    12.5   12.5                 21.8     B120   NO ACTION         08/29/18 07:29   8/29/2018   07:29:18 AM   911        -119.201342      40.771643
                                                          Area
                                     : 1000 L : robo      9 O'Clock Response                                                                                                                                                                                                                                                         29   4
BMAN1811162   BLM   PUBLIC CONTACT                                             CREATE   0     0     0     0      0      53      53      0     0     53      0.0            0.0                                0.9      K111   PUBLIC ASSIST     08/29/18 07:40   8/29/2018   07:40:09 AM   FIELD      -119.21169       40.801167
                                     heart                Area
                                                          9 O'Clock Response
BMAN1811163   BLM   PUBLIC CONTACT   : ROBOHEART                               CREATE   0     0     0     0      0      24      24      0     0     24      0.0            0.0                                0.4      B112   PUBLIC ASSIST     08/29/18 07:40   8/29/2018   07:40:57 AM   FIELD      -119.203655      40.800025     29   4
                                                          Area
                                                          3 O'clock Response
BMAN1811164   BLM   ASSAULT          Ranger HQ
                                                          Area
                                                                               CREATE   59    314   373   441    814    2801    3615    314   755   3556    5.2            7.4    5.2    5.2    7.4    7.4    46.7     C126   REPORT            08/29/18 07:56   8/29/2018   07:56:59 AM   911        -119.211558      40.78136      29   4
                                                          3 O'Clock Response
BMAN1811165   BLM   TRAFFIC STOP     : 200 G
                                                          Area
                                                                               CREATE   0     0     0     0      0      303     303     0     0     303     0.0            0.0                                5.1      B121   VERBAL WARNING    08/29/18 08:07   8/29/2018   08:07:48 AM   FIELD      -119.191281      40.783284     29   4
                                                          9 O'Clock Response                                                                                                                                                                                                                                                         29   4
BMAN1811166   BLM   PUBLIC CONTACT   : 800 D                                   CREATE   0     0     0     0      0      850     850     0     0     850     0.0            0.0                                14.2     B113   CITATION          08/29/18 08:10   8/29/2018   08:10:50 AM   FIELD      -119.219244      40.789012
                                                          Area
                    COMPLIANCE                            9 O'Clock Response                                                                                                                                                                                                                                                         29   4
BMAN1811167   BLM                    : 915 J                                   CREATE   0     0     0     0      0      1124    1124    0     0     1124    0.0            0.0                                18.7     B117   CITATION          08/29/18 08:13   8/29/2018   08:13:01 AM   FIELD      -119.217678      40.797494
                    CHECK                                 Area
                                                          3 O'Clock Response
BMAN1811168   BLM   PUBLIC CONTACT   : 330 B                                   CREATE   0     0     0     0      0      19      19      0     0     19      0.0            0.0                                0.3      B125   PUBLIC ASSIST     08/29/18 08:24   8/29/2018   08:24:33 AM   FIELD      -119.200802      40.778859     29   4
                                                          Area
                    COMPLIANCE                            3 O'Clock Response
BMAN1811169   BLM
                    CHECK
                                     : 330 B
                                                          Area
                                                                               CREATE   0     0     0     0      0      14022   14022   0     0     14022   0.0            0.0                                233.7    B125   CITATION          08/29/18 08:27   8/29/2018   08:27:06 AM   FIELD      -119.200802      40.778859     29   4


                                                                                                                                                                                                                                                                                                                    ER00125
                                                                                            Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 309 of 499
                                                                                                                                                             EventSummary

                                                       9 O'Clock Response
BMAN1811170   BLM   PUBLIC CONTACT   @800 H                                  CREATE   0     0     0     0     0      728      728      0     0      728      0.0            0.0                                12.1     B115   CITATION          08/29/18 08:34   8/29/2018   08:34:04 AM   FIELD      -119.222583    40.789695   29   4
                                                       Area
                                                       9 O'Clock Response
BMAN1811171   BLM   ASSIST           : 815 L
                                                       Area
                                                                             CREATE   0     0     0     0     0      1201     1201     0     0      1201     0.0            0.0                                20.0     B117   PUBLIC ASSIST     08/29/18 08:48   8/29/2018   08:48:19 AM   FIELD      -119.225076    40.792271   29   4
                    COMPLIANCE                         3 O'Clock Response                                                                                                                                                      VERBAL FUEL
BMAN1811172   BLM
                    CHECK
                                     : 200 B
                                                       Area
                                                                             CREATE   0     0     0     0     0      213      213      0     0      213      0.0            0.0                                3.6      K118
                                                                                                                                                                                                                               STORAGE
                                                                                                                                                                                                                                                 08/29/18 08:56   8/29/2018   08:56:26 AM   FIELD      -119.195455    40.78414    29   4
                    COMPLIANCE                         9 O'Clock Response                                                                                                                                                      VERBAL FUEL                                                                                        29   4
BMAN1811173   BLM                    : 930 E                                 CREATE   0     0     0     0     0      293      293      0     0      293      0.0            0.0                                4.9      B116                     08/29/18 09:06   8/29/2018   09:06:48 AM   FIELD      -119.213522    40.79566
                    CHECK                              Area                                                                                                                                                                    STORAGE
                                                       3 O'Clock Response
BMAN1811174   BLM   PUBLIC CONTACT   : 430 A                                 CREATE   0     0     0     0     0      25       25       0     0      25       0.0            0.0                                0.4      B125   PUBLIC ASSIST     08/29/18 09:10   8/29/2018   09:10:14 AM   FIELD      -119.206529    40.778356   29   4
                                                       Area
                    COMPLIANCE                         9 O'Clock Response
BMAN1811175   BLM                    : 800 L                                 CREATE   0     0     0     0     0      1998     1998     0     0      1998     0.0            0.0                                33.3     B112   CITATION          08/29/18 09:14   8/29/2018   09:14:26 AM   FIELD      -119.225924    40.790379   29   4
                    CHECK                              Area
                                                       3 O'clock Response
BMAN1811176   BLM   REQUEST LE       @200 Esp: Camp
                                                       Area
                                                                             COPY     0     65    65    116   181    3069     3250     65    181    3250     1.1            1.9    1.1    1.1    1.9    1.9    51.2     B125   PUBLIC ASSIST     08/29/18 09:16   8/29/2018   09:16:00 AM   911        -119.19782     40.784624   29   4
                    COMPLIANCE                         9 O'Clock Response
BMAN1811177   BLM
                    CHECK
                                     : 930 A
                                                       Area
                                                                             CREATE   0     0     0     0     0      1630     1630     0     0      1630     0.0            0.0                                27.2     B116   CITATION          08/29/18 09:16   8/29/2018   09:16:20 AM   FIELD      -119.211797    40.793382   29   4
                                                       9 O'Clock Response                                                                                                                                                                                                                                                         29   4
BMAN1811178   BLM   MEDICAL          : 900 E                                 CREATE   0     0     0     0     0      1362     1362     0     0      1362     0.0            0.0                                22.7     B113   PUBLIC ASSIST     08/29/18 09:34   8/29/2018   09:34:21 AM   FIELD      -119.216434    40.793966
                                                       Area
                                                       9 O'Clock Response
BMAN1811179   BLM   PUBLIC CONTACT   : 930 A                                 CREATE   0     0     0     0     0      1132     1132     0     0      1132     0.0            0.0                                18.9     B116   CITATION          08/29/18 09:51   8/29/2018   09:51:50 AM   FIELD      -119.211797    40.793382   29   4
                                                       Area
                                                       3 O'clock Response
BMAN1811180   BLM   STOLEN           BLM Mobile                              CREATE   48    642   690   374   1064   1257     2321     642   1016   2273     10.7           6.2    10.7   10.7   6.2    6.2    21.0     C118   REPORT            08/29/18 09:56   8/29/2018   09:56:56 AM   DISPATCH   -119.20972     40.779854   29   4
                                                       Area
                    COMPLIANCE                         9 O'Clock Response
BMAN1811181   BLM
                    CHECK
                                     : 645 I
                                                       Area
                                                                             CREATE   0     0     0     0     0      185      185      0     0      185      0.0            0.0                                3.1      B117   NO ACTION         08/29/18 10:03   8/29/2018   10:03:44 AM   FIELD      -119.222695    40.78133    29   4
                    COMPLIANCE                         9 O'Clock Response
BMAN1811182   BLM
                    CHECK
                                     : 815 L
                                                       Area
                                                                             CREATE   0     0     0     0     0      710      710      0     0      710      0.0            0.0                                11.8     I119   CITATION          08/29/18 10:07   8/29/2018   10:07:13 AM   FIELD      -119.225076    40.792271   29   4
                                                       9 O'Clock Response                                                                                                                                                      VERBAL FUEL                                                                                        29   4
BMAN1811183   BLM   PUBLIC CONTACT   : 915 A :AGORITHM                       CREATE   0     0     0     0     0      509      509      0     0      509      0.0            0.0                                8.5      B116                     08/29/18 10:11   8/29/2018   10:11:51 AM   FIELD      -119.212949    40.792798
                                                       Area                                                                                                                                                                    STORAGE
                                                       Perimeter
BMAN1811184   BLM   INVESTIGATION    : Nearest:                              CREATE   0     0     0     0     0      1475     1475     0     0      1475     0.0            0.0                                24.6     P127   NO ACTION         08/29/18 10:17   8/29/2018   10:17:28 AM   FIELD      -119.232881    40.780595   29   4
                                                       Response Area
                    COMPLIANCE                         9 O'Clock Response
BMAN1811185   BLM                    : 800 L                                 CREATE   0     0     0     0     0      1038     1038     0     0      1038     0.0            0.0                                17.3     B112   CITATION          08/29/18 10:20   8/29/2018   10:20:43 AM   FIELD      -119.225924    40.790379   29   4
                    CHECK                              Area
                    COMPLIANCE                         9 O'Clock Response
BMAN1811186   BLM
                    CHECK
                                     : 900 A
                                                       Area
                                                                             CREATE   0     0     0     0     0      896      896      0     0      896      0.0            0.0                                14.9     B116   CITATION          08/29/18 10:21   8/29/2018   10:21:35 AM   FIELD      -119.213992    40.792105   29   4
BMAN1811187   BLM   ASSIST           : 900A             9 O'Clock Response CREATE     0     0     0     0     0      249      249      0     0      249      0.0            0.0                                4.2      B116   PUBLIC ASSIST     08/29/18 10:38   8/29/2018   10:38:55 AM   FIELD      -119.213311    40.792558   29   4
                                                        9 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811188   BLM   PUBLIC CONTACT   : 630 C                                 CREATE   0     0     0     0     0      404      404      0     0      404      0.0            0.0                                6.7      B115   PUBLIC ASSIST     08/29/18 10:45   8/29/2018   10:45:26 AM   FIELD      -119.21719     40.781735
                                                        Area
                    COMPLIANCE                          9 O'Clock Response
BMAN1811189   BLM                    : 715 L                                 CREATE   0     0     0     0     0      581      581      0     0      581      0.0            0.0                                9.7      B112   CITATION          08/29/18 10:47   8/29/2018   10:47:22 AM   FIELD      -119.226447    40.784431   29   4
                    CHECK                               Area
                    COMPLIANCE                          3 O'Clock Response
BMAN1811190   BLM                    : 415 H                                 CREATE   0     0     0     0     0      373      373      0     0      373      0.0            0.0                                6.2      B122   NO ACTION         08/29/18 10:51   8/29/2018   10:51:29 AM   FIELD      -119.204366    40.773863   29   4
                    CHECK                               Area
                                                        Perimeter
BMAN1811191   BLM   TRANSPORT        @JOC
                                                        Response Area
                                                                             CREATE   72    2     74    9     83     25461    25544    2     11     25472    0.0            0.2    0.0    0.0    0.2    0.2    424.4    C151                     08/29/18 10:55   8/29/2018   10:55:14 AM   Admin      -119.23361     40.779955   29   4
                                                        9 O'Clock Response
BMAN1811192   BLM   TRAFFIC STOP     : 715 K
                                                        Area
                                                                             CREATE   0     0     0     0     0      1153     1153     0     0      1153     0.0            0.0                                19.2     B112   CITATION          08/29/18 11:01   8/29/2018   11:01:20 AM   FIELD      -119.225587    40.784516   29   4
                    COMPLIANCE                          9 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811193   BLM                    : 715 K                                 CREATE   0     0     0     0     0      1144     1144     0     0      1144     0.0            0.0                                19.1     B112   CITATION          08/29/18 11:11   8/29/2018   11:11:25 AM   FIELD      -119.225587    40.784516
                    CHECK                               Area
                                                        3 O'Clock Response
BMAN1811194   BLM   PUBLIC CONTACT   : 300 H                                 CREATE   0     0     0     0     0      36       36       0     0      36       0.0            0.0                                0.6      B122   PUBLIC ASSIST     08/29/18 11:14   8/29/2018   11:14:56 AM   FIELD      -119.194765    40.777448   29   4
                                                        Area
                                                        3 O'Clock Response
BMAN1811195   BLM   PUBLIC CONTACT   : Center Camp                           CREATE   0     0     0     0     0      27       27       0     0      27       0.0            0.0                                0.5      B110   PUBLIC ASSIST     08/29/18 12:09   8/29/2018   12:09:24 PM   FIELD      -119.213938    40.780764   29   4
                                                        Area
                    COMPLIANCE                          3 O'Clock Response
BMAN1811196   BLM
                    CHECK
                                     : 400 L
                                                        Area
                                                                             CREATE   0     0     0     0     0      686      686      0     0      686      0.0            0.0                                11.4     B117   CITATION          08/29/18 12:23   8/29/2018   12:23:09 PM   FIELD      -119.201342    40.771643   29   4
                                                        9 O'Clock Response
BMAN1811197   BLM   PUBLIC CONTACT   : 900 H
                                                        Area
                                                                             CREATE   0     0     0     0     0      43       43       0     0      43       0.0            0.0                                0.7      B122   PUBLIC ASSIST     08/29/18 12:58   8/29/2018   12:58:46 PM   FIELD      -119.218266    40.795361   29   4
                                                        3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811198   BLM   PUBLIC CONTACT   : 330 K                                 CREATE   0     0     0     0     0      954      954      0     0      954      0.0            0.0                                15.9     B117   PUBLIC ASSIST     08/29/18 13:07   8/29/2018   01:07:46 PM   FIELD      -119.196922    40.773734
                                                        Area
                                                        9 O'Clock Response
BMAN1811199   BLM   ASSIST           : 745 I                                 CREATE   0     0     0     0     0      3417     3417     0     0      3417     0.0            0.0                                57.0     B124   NO ACTION         08/29/18 13:12   8/29/2018   01:12:50 PM   FIELD      -119.223867    40.78816    29   4
                                                        Area
                                                        3 O'Clock Response
BMAN1811200   BLM   TRAFFIC STOP     : 445 K                                 CREATE   0     0     0     0     0      687      687      0     0      687      0.0            0.0                                11.5     I119   CITATION          08/29/18 13:13   8/29/2018   01:13:30 PM   FIELD      -119.209051    40.771914   29   4
                                                        Area
                                                        9 O'clock Response
BMAN1811201   BLM   FIRE             @650 I
                                                        Area
                                                                             CREATE   91    169   260   473   733    2534     3267     169   642    3176     2.8            7.9    2.8    2.8    7.9    7.9    42.2     B122   REPORT            08/29/18 13:15   8/29/2018   01:15:40 PM   Control1   -119.222971    40.781871   29   4
                                                        Outside Event
BMAN1811202   BLM   PUBLIC CONTACT   @Pershing County
                                                        Response Area
                                                                             CREATE   0     0     0     0     0      942      942      0     0      942      0.0            0.0                                15.7     C105   PUBLIC ASSIST     08/29/18 13:20   8/29/2018   01:20:43 PM   FIELD      -119.365998    40.671163   29   4
                                                        9 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811203   BLM   PUBLIC CONTACT   : 900 F                                 CREATE   0     0     0     0     0      20       20       0     0      20       0.0            0.0                                0.3      B110   PUBLIC ASSIST     08/29/18 13:27   8/29/2018   01:27:21 PM   FIELD      -119.217045    40.794431
                                                        Area
                    COMPLIANCE                          9 O'Clock Response
BMAN1811204   BLM
                    CHECK
                                     : 900 I
                                                        Area
                                                                             CREATE   0     0     0     0     0      2762     2762     0     0      2762     0.0            0.0                                46.0     B121   NO ACTION         08/29/18 13:29   8/29/2018   01:29:30 PM   FIELD      -119.218877    40.795827   29   4
                                                        3 O'Clock Response
BMAN1811205   BLM   PUBLIC CONTACT   : 330 L
                                                        Area
                                                                             CREATE   0     0     0     0     0      40       40       0     0      40       0.0            0.0                                0.7      P127   PUBLIC ASSIST     08/29/18 13:35   8/29/2018   01:35:09 PM   FIELD      -119.196492    40.773164   29   4
                                                        Perimeter
BMAN1811206   BLM   PUBLIC CONTACT   : Airport                               CREATE   0     0     0     0     0      575      575      0     0      575      0.0            0.0                                9.6      P127   CITATION          08/29/18 13:38   8/29/2018   01:38:06 PM   FIELD      -119.208486    40.764345   29   4
                                                        Response Area
                                                        Perimeter
BMAN1811207   BLM   REQUEST LE       @Airport: Right of
                                                        Response Area
                                                                             CREATE   81    371   452   13    465    5916     6381     371   384    6300     6.2            0.2    6.2    6.2    0.2    0.2    98.6     P127   REPORT            08/29/18 13:40   8/29/2018   01:40:29 PM   911        -119.208486    40.764345   29   4
                    COMPLIANCE                          3 O'Clock Response
BMAN1811208   BLM                    : 430 K                                 CREATE   0     0     0     0     0      1089     1089     0     0      1089     0.0            0.0                                18.2     B117   CITATION          08/29/18 13:44   8/29/2018   01:44:52 PM   FIELD      -119.206541    40.771786   29   4
                    CHECK                               Area
                                                        Gate Road                                                                                                                                                                                                                                                                 29   4
BMAN1811209   BLM   TRAFFIC STOP     : 8 Mile Access                         CREATE   0     0     0     0     0      46       46       0     0      46       0.0            0.0                                0.8      C137   NO ACTION         08/29/18 13:45   8/29/2018   01:45:09 PM   FIELD      -119.277938    40.753857
                                                        Response Area
                                                        Gate Road                                                                                                                                                                                                                                                                 29   4
BMAN1811210   BLM   TRAFFIC STOP     : 8 Mile Access                         CREATE   0     0     0     0     0      59       59       0     0      59       0.0            0.0                                1.0      C137   NO ACTION         08/29/18 13:49   8/29/2018   01:49:49 PM   FIELD      -119.277938    40.753857
                                                        Response Area
                                                        Perimeter
BMAN1811211   BLM   TRAFFIC STOP     : 12 Mile Road                          CREATE   0     0     0     0     0      37       37       0     0      37       0.0            0.0                                0.6      C105   NO ACTION         08/29/18 14:03   8/29/2018   02:03:42 PM   FIELD      -119.249121    40.778347   29   4
                                                        Response Area
                                                        Gate Road
BMAN1811212   BLM   TRAFFIC STOP     : 8 Mile Access
                                                        Response Area
                                                                             CREATE   0     0     0     0     0      264      264      0     0      264      0.0            0.0                                4.4      C105   VERBAL WARNING    08/29/18 14:13   8/29/2018   02:13:44 PM   FIELD      -119.277938    40.753857   29   4
                    COMPLIANCE                          3 O'Clock Response                                                                                                                                                     VERBAL FUEL
BMAN1811213   BLM                    @515 L                                           0     0           0            0        0                     0        0.0            0.0                                0.0                               08/29/18 14:18   8/29/2018   02:18:43 PM              -119.214232    40.772299   29   4
                    CHECK                               Area                                                                                                                                                                   STORAGE
                    COMPLIANCE                          3 O'Clock Response                                                                                                                                                     VERBAL FUEL                                                                                        29   4
BMAN1811214   BLM                    @515 L                                           0     0           0            0        0                     0        0.0            0.0                                0.0                               08/29/18 14:20   8/29/2018   02:20:03 PM              -119.214232    40.772299
                    CHECK                               Area                                                                                                                                                                   STORAGE
                    COMPLIANCE                          3 O'Clock Response                                                                                                                                                     VERBAL FUEL                                                                                        29   4
BMAN1811215   BLM                    @515 L                                           0     0           0            0        0                     0        0.0            0.0                                0.0                               08/29/18 14:20   8/29/2018   02:20:03 PM   FIELD      -119.214232    40.772299
                    CHECK                               Area                                                                                                                                                                   STORAGE
                    COMPLIANCE                          3 O'Clock Response                                                                                                                                                     VERBAL FUEL
BMAN1811216   BLM                    @515 L                                           0     0           0            0        0                     0        0.0            0.0                                0.0                               08/29/18 14:20   8/29/2018   02:20:03 PM              -119.214232    40.772299   29   4
                    CHECK                               Area                                                                                                                                                                   STORAGE
                                                        3 O'Clock Response
BMAN1811217   BLM   PUBLIC CONTACT   @515 L
                                                        Area
                                                                                      0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 14:20   8/29/2018   02:20:03 PM              -119.214232    40.772299   29   4
                                                        3 O'Clock Response
BMAN1811218   BLM   PUBLIC CONTACT   @515 L                                           0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 14:20   8/29/2018   02:20:03 PM              -119.214232    40.772299   29   4
                                                        Area
                    COMPLIANCE                          9 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811219   BLM                    : 845 J                                 CREATE   0     0     0     0     0      740      740      0     0      740      0.0            0.0                                12.3     B122   REPORT            08/29/18 14:22   8/29/2018   02:22:53 PM   FIELD      -119.221074    40.79492
                    CHECK                               Area
                    COMPLIANCE                          3 O'Clock Response                                                                                                                                                     VERBAL FUEL                                                                                        29   4
BMAN1811220   BLM                    @515 L                                           0     0           0            0        0                     0        0.0            0.0                                0.0                               08/29/18 14:25   8/29/2018   02:25:09 PM   FIELD      -119.214232    40.772299
                    CHECK                               Area                                                                                                                                                                   STORAGE
                    COMPLIANCE                          3 O'Clock Response                                                                                                                                                     VERBAL FUEL
BMAN1811221   BLM                    @515 L                                           0     0           0            0        0                     0        0.0            0.0                                0.0                               08/29/18 14:25   8/29/2018   02:25:09 PM   FIELD      -119.214232    40.772299   29   4
                    CHECK                               Area                                                                                                                                                                   STORAGE
                    COMPLIANCE                          3 O'Clock Response                                                                                                                                                     VERBAL FUEL
BMAN1811222   BLM
                    CHECK
                                     @515 L
                                                        Area
                                                                                      0     0           0            0        0                     0        0.0            0.0                                0.0
                                                                                                                                                                                                                               STORAGE
                                                                                                                                                                                                                                                 08/29/18 14:25   8/29/2018   02:25:09 PM   FIELD      -119.214232    40.772299   29   4
                    COMPLIANCE                          3 O'Clock Response                                                                                                                                                     VERBAL FUEL
BMAN1811223   BLM                    @515 L                                           0     0           0            0        0                     0        0.0            0.0                                0.0                               08/29/18 14:25   8/29/2018   02:25:09 PM   FIELD      -119.214232    40.772299   29   4
                    CHECK                               Area                                                                                                                                                                   STORAGE
                                                        Gate Road                                                                                                                                                                                                                                                                 29   4
BMAN1811224   BLM   TRAFFIC STOP     : 8 Mile Access                         CREATE   0     0     0     0     0      295      295      0     0      295      0.0            0.0                                4.9      C137   VERBAL WARNING    08/29/18 14:26   8/29/2018   02:26:33 PM   FIELD      -119.277938    40.753857
                                                        Response Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811225   BLM   PUBLIC CONTACT   @515 L                                           0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 14:25   8/29/2018   02:25:09 PM              -119.214232    40.772299
                                                        Area
                                                        3 O'clock Response
BMAN1811226   BLM   REQUEST LE       @Rampart                                CREATE   26    233   259   73    332    10313    10645    233   306    10619    3.9            1.2    3.9    3.9    1.2    1.2    171.9    C187   EVICTION          08/29/18 14:28   8/29/2018   02:28:59 PM   Ops1       -119.210339    40.779574   29   4
                                                        Area
                                                        Gate Road
BMAN1811227   BLM   TRAFFIC STOP     : 8 Mile Access
                                                        Response Area
                                                                             CREATE   0     0     0     0     0      112      112      0     0      112      0.0            0.0                                1.9      C105   NO ACTION         08/29/18 14:47   8/29/2018   02:47:39 PM   FIELD      -119.277938    40.753857   29   4
                    COMPLIANCE                          3 O'Clock Response                                                                                                                                                     VERBAL FUEL
BMAN1811228   BLM                    : 500 G                                 CREATE   0     0     0     0     0      26       26       0     0      26       0.0            0.0                                0.4      I119                     08/29/18 14:52   8/29/2018   02:52:58 PM   FIELD      -119.210618    40.774827   29   4
                    CHECK                               Area                                                                                                                                                                   STORAGE
                                                        3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811229   BLM   PUBLIC CONTACT   : 500 G                                 CREATE   0     0     0     0     0      11       11       0     0      11       0.0            0.0                                0.2      I119   PUBLIC ASSIST     08/29/18 14:53   8/29/2018   02:53:31 PM   FIELD      -119.210618    40.774827
                                                        Area
                                                        Outside Event                                                                                                                                                                                                                                                             29   4
BMAN1811230   BLM   TRAFFIC STOP     @Pershing County                        CREATE   0     0     0     0     0      1938     1938     0     0      1938     0.0            0.0                                32.3     C105   VERBAL WARNING    08/29/18 15:13   8/29/2018   03:13:19 PM   FIELD      -119.365998    40.671163
                                                        Response Area
                                                        9 O'Clock Response
BMAN1811231   BLM   PUBLIC CONTACT   @900 J:DISTRIKT                         CREATE   0     0     0     0     0      354      354      0     0      354      0.0            0.0                                5.9      B124   PUBLIC ASSIST     08/29/18 15:36   8/29/2018   03:36:25 PM   FIELD      -119.219487    40.796292   29   4
                                                        Area
                                     : @Ranger HQ:      3 O'Clock Response
BMAN1811232   BLM   ASSIST
                                     back               Area
                                                                             CREATE   0     0     0     714   714    2641     3355     0     714    3355     0.0            11.9                 11.9   11.9   44.0     B123   NO ACTION         08/29/18 15:39   8/29/2018   03:39:38 PM   Control1   -119.211558    40.78136    29   4
                                     @Ranger HQ: back 3 O'Clock Response
BMAN1811233   BLM   ASSAULT                                                  COPY     0     0           0            570      570                   570      0.0            0.0                                9.5             CANCEL            08/29/18 15:44   8/29/2018   03:44:02 PM   Control1   -119.211558    40.78136    29   4
                                     at                 Area
                                                        9 O'clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811234   BLM   ASSAULT          @630 E:Rootpile                         CREATE   79    301   380   427   807    8441     9248     301   728    9169     5.0            7.1    5.0    5.0    7.1    7.1    140.7    C126   REPORT            08/29/18 15:43   8/29/2018   03:43:42 PM   Control1   -119.218689    40.781079
                                                        Area
                                                        Outside Event                                                                                                                                                                                                                                                             29   4
BMAN1811235   BLM   TRAFFIC STOP     Pershing County                         CREATE   0     0     0     0     0      83       83       0     0      83       0.0            0.0                                1.4      C137   NO ACTION         08/29/18 15:46   8/29/2018   03:46:13 PM   FIELD      -119.365998    40.671163
                                                        Response Area
                                                        3 O'clock Response
BMAN1811236   BLM   ASSAULT          BLM Mobile                              CREATE   34    116   150   0     150    3972     4122     116   116    4088     1.9            0.0    1.9    1.9                  66.2     C195   NO ACTION         08/29/18 15:58   8/29/2018   03:58:23 PM   FIELD      -119.20972     40.779854   29   4
                                                        Area
                                                        3 O'Clock Response
BMAN1811237   BLM   PUBLIC CONTACT   : 300 E
                                                        Area
                                                                             CREATE   0     0     0     0     0      29       29       0     0      29       0.0            0.0                                0.5      K118   PUBLIC ASSIST     08/29/18 16:08   8/29/2018   04:08:10 PM   FIELD      -119.196596    40.778844   29   4
                                                        9 O'Clock Response
BMAN1811238   BLM   PUBLIC CONTACT   : 900 J                                 CREATE   0     0     0     0     0      2107     2107     0     0      2107     0.0            0.0                                35.1     B245   PUBLIC ASSIST     08/29/18 16:17   8/29/2018   04:17:29 PM   FIELD      -119.219487    40.796292   29   4
                                                        Area
                                                        Perimeter                                                                                                                                                                                                                                                                 29   4
BMAN1811239   BLM   REQUEST LE       Box Office                              CREATE   152   130   282   196   478    2301     2779     130   326    2627     2.2            3.3    2.2    2.2    3.3    3.3    38.4     C187   ARREST            08/29/18 16:16   8/29/2018   04:16:33 PM   911        -119.238412    40.766051
                                                        Response Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811240   BLM   PUBLIC CONTACT   : 545 L                                 CREATE   0     0     0     0     0      653      653      0     0      653      0.0            0.0                                10.9     B243   WRITTEN WARNING 08/29/18 16:31     8/29/2018   04:31:02 PM   FIELD      -119.218772    40.774298
                                                        Area
                                                        9 O'Clock Response
BMAN1811241   BLM   TRAFFIC STOP     : 930 J                                 CREATE   0     0     0     0     0      196      196      0     0      196      0.0            0.0                                3.3      B116   NO ACTION         08/29/18 16:37   8/29/2018   04:37:50 PM   FIELD      -119.215678    40.798507   29   4
                                                        Area
                                                        9 O'Clock Response
BMAN1811242   BLM   PUBLIC CONTACT   @1000 H: IROBOT
                                                        Area
                                                                             CREATE   0     0     0     0     0      1903     1903     0     0      1903     0.0            0.0                                31.7     B234   PUBLIC ASSIST     08/29/18 16:50   8/29/2018   04:50:06 PM   FIELD      -119.210799    40.798628   29   4
                                                        9 O'Clock Response
BMAN1811243   BLM   MEDICAL          900 G                                   CREATE   0     0     0     0     0      1170     1170     0     0      1170     0.0            0.0                                19.5     K232   PUBLIC ASSIST     08/29/18 16:55   8/29/2018   04:55:39 PM   FIELD      -119.217699    40.794907   29   4
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811244   BLM   PUBLIC CONTACT   : 415 J                                 CREATE   0     0     0     0     0      1089     1089     0     0      1089     0.0            0.0                                18.2     B243   CITATION          08/29/18 17:05   8/29/2018   05:05:50 PM   FIELD      -119.204143    40.77256
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811245   BLM   PUBLIC CONTACT   : 500 E                                 CREATE   0     0     0     0     0      573      573      0     0      573      0.0            0.0                                9.6      B245   PUBLIC ASSIST     08/29/18 17:07   8/29/2018   05:07:36 PM   FIELD      -119.210169    40.776096
                                                        Area
                                     @930 E:barbie      9 O'clock Response
BMAN1811246   BLM   ASSAULT                                                  CREATE   196   191   387   283   670    407779   408449   191   474    408253   3.2            4.7    3.2    3.2    4.7    4.7    6796.3   C195   LE ASSIST         08/29/18 17:06   8/29/2018   05:06:54 PM   Control1   -119.213522    40.79566    29   4
                                     death              Area
                                                        3 O'Clock Response
BMAN1811248   BLM   PUBLIC CONTACT   330 K
                                                        Area
                                                                                      0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 17:33   8/29/2018   05:33:53 PM              -119.196922    40.773734   29   4
                                                        3 O'Clock Response
BMAN1811249   BLM   PUBLIC CONTACT   330 K                                            0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 17:33   8/29/2018   05:33:53 PM              -119.196922    40.773734   29   4
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811251   BLM   PUBLIC CONTACT   : 915 L                                 CREATE   0     0     0     0     0      52       52       0     0      52       0.0            0.0                                0.9      B247   VERBAL WARNING    08/29/18 17:45   8/29/2018   05:45:03 PM   FIELD      -119.21873     40.798538
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811252   BLM   PUBLIC CONTACT   : 900 I                                 CREATE   0     0     0     0     0      6        6        0     0      6        0.0            0.0                                0.1      B236   PUBLIC ASSIST     08/29/18 17:46   8/29/2018   05:46:39 PM   FIELD      -119.218877    40.795827
                                                        Area
                                                        9 O'Clock Response
BMAN1811253   BLM   PUBLIC CONTACT   : 900 I                                 CREATE   0     0     0     0     0      11       11       0     0      11       0.0            0.0                                0.2      B236   PUBLIC ASSIST     08/29/18 17:46   8/29/2018   05:46:50 PM   FIELD      -119.218877    40.795827   29   4
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                     VERBAL WARNING
BMAN1811254   BLM   PATROL CHECK     : 900 H
                                                        Area
                                                                             CREATE   0     0     0     0     0      419      419      0     0      419      0.0            0.0                                7.0      B244
                                                                                                                                                                                                                               RPT
                                                                                                                                                                                                                                                 08/29/18 17:54   8/29/2018   05:54:58 PM   FIELD      -119.218266    40.795361   29   4
                                                        9 O'Clock Response
BMAN1811255   BLM   PUBLIC CONTACT   : 900 D                                 CREATE   0     0     0     0     0      3633     3633     0     0      3633     0.0            0.0                                60.6     B236   PUBLIC ASSIST     08/29/18 17:57   8/29/2018   05:57:45 PM   FIELD      -119.218877    40.795827   29   4
                                                        Area
BMAN1811256   BLM   PUBLIC CONTACT   : 815M             9 O'Clock Response CREATE     0     0     0     0     0      420      420      0     0      420      0.0            0.0                                7.0      B240   PUBLIC ASSIST     08/29/18 18:08   8/29/2018   06:08:46 PM   FIELD      -119.226165    40.79024    29   4
                                                        3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811257   BLM   PUBLIC CONTACT   @530 E                                           0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 18:09   8/29/2018   06:09:33 PM              -119.213554    40.777166
                                                        Area
                                                        3 O'Clock Response
BMAN1811258   BLM   PUBLIC CONTACT   @530 E                                           0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 18:09   8/29/2018   06:09:33 PM              -119.213554    40.777166   29   4
                                                        Area
                                                        3 O'Clock Response
BMAN1811259   BLM   PUBLIC CONTACT   @530 E
                                                        Area
                                                                                      0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 18:09   8/29/2018   06:09:33 PM              -119.213554    40.777166   29   4
                                                        3 O'Clock Response
BMAN1811260   BLM   PUBLIC CONTACT   @530 E                                           0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 18:09   8/29/2018   06:09:33 PM              -119.213554    40.777166   29   4
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811261   BLM   PUBLIC CONTACT   @530 E                                           0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 18:09   8/29/2018   06:09:33 PM              -119.213554    40.777166
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811262   BLM   PUBLIC CONTACT   @530 E                                           0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 18:09   8/29/2018   06:09:33 PM              -119.213554    40.777166
                                                        Area
                                                        3 O'Clock Response
BMAN1811263   BLM   PUBLIC CONTACT   @530 E                                           0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 18:09   8/29/2018   06:09:33 PM              -119.213554    40.777166   29   4
                                                        Area
                                                        3 O'Clock Response
BMAN1811264   BLM   PUBLIC CONTACT   @530 E
                                                        Area
                                                                                      0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 18:09   8/29/2018   06:09:33 PM              -119.213554    40.777166   29   4
                                                        3 O'Clock Response
BMAN1811265   BLM   PUBLIC CONTACT   : 430 E                                 CREATE   0     0     0     0     0      43       43       0     0      43       0.0            0.0                                0.7      K231   PUBLIC ASSIST     08/29/18 18:16   8/29/2018   06:16:42 PM   FIELD      -119.206534    40.775728   29   4
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811266   BLM   PUBLIC CONTACT   : 430 D                                 CREATE   0     0     0     0     0      30       30       0     0      30       0.0            0.0                                0.5      K231   PUBLIC ASSIST     08/29/18 18:19   8/29/2018   06:19:21 PM   FIELD      -119.206533    40.776385
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811267   BLM   PUBLIC CONTACT   : 400 B                                 CREATE   0     0     0     0     0      25       25       0     0      25       0.0            0.0                                0.4      B243   PUBLIC ASSIST     08/29/18 18:22   8/29/2018   06:22:56 PM   FIELD      -119.203566    40.777993
                                                        Area
                                                        9 O'Clock Response
BMAN1811268   BLM   PUBLIC CONTACT   @900 J                                  CREATE   0     0     0     0     0      4811     4811     0     0      4811     0.0            0.0                                80.2     C187   ARREST            08/29/18 18:50   8/29/2018   06:50:13 PM   FIELD      -119.219487    40.796292   29   4
                                                        Area
                                                        3 O'Clock Response
BMAN1811269   BLM   PUBLIC CONTACT   530 I
                                                        Area
                                                                                      0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 18:57   8/29/2018   06:57:59 PM              -119.215287    40.774892   29   4
                                                        3 O'Clock Response
BMAN1811270   BLM   PUBLIC CONTACT   530 I                                            0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 18:57   8/29/2018   06:57:59 PM              -119.215287    40.774892   29   4
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811271   BLM   MEDICAL          200 Es                                  CREATE   0     0     0     0     0      871      871      0     0      871      0.0            0.0                                14.5     K231   PUBLIC ASSIST     08/29/18 19:09   8/29/2018   07:09:20 PM   FIELD      -119.19782     40.784624
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811272   BLM   PUBLIC CONTACT   : 415 Es                                CREATE   0     0     0     0     0      65       65       0     0      65       0.0            0.0                                1.1      B243   PUBLIC ASSIST     08/29/18 19:15   8/29/2018   07:15:05 PM   FIELD      -119.205352    40.779618
                                                        Area
                                                        3 O'Clock Response
BMAN1811273   BLM   PUBLIC CONTACT   : 215 L                                 CREATE   0     0     0     0     0      503      503      0     0      503      0.0            0.0                                8.4      P242   PUBLIC ASSIST     08/29/18 19:21   8/29/2018   07:21:05 PM   FIELD      -119.187958    40.780538   29   4
                                                        Area
                                                        Perimeter
BMAN1811274   BLM   INVESTIGATION    @JOC
                                                        Response Area
                                                                             CREATE   70    13    83    0     83     486      569      13    13     499      0.2            0.0    0.2    0.2                  8.1      C114   NO ACTION         08/29/18 19:21   8/29/2018   07:21:15 PM   OTHER      -119.23361     40.779955   29   4
                                                        3 O'Clock Response
BMAN1811275   BLM   PUBLIC CONTACT   : 300 I
                                                        Area
                                                                             CREATE   0     0     0     0     0      25       25       0     0      25       0.0            0.0                                0.4      B243   PUBLIC ASSIST     08/29/18 19:24   8/29/2018   07:24:37 PM   FIELD      -119.194155    40.776983   29   4
                                                        3 O'Clock Response
BMAN1811276   BLM   PATROL CHECK     : 215 K
                                                        Area
                                                                             CREATE   0     0     0     0     0      364      364      0     0      364      0.0            0.0                                6.1      B243   VERBAL WARNING    08/29/18 19:31   8/29/2018   07:31:55 PM   FIELD      -119.188756    40.78079    29   4
                                                        3 O'Clock Response
BMAN1811277   BLM   PUBLIC CONTACT   : 300 Plaza
                                                        Area
                                                                             CREATE   0     0     0     0     0      12       12       0     0      12       0.0            0.0                                0.2      B236   PUBLIC ASSIST     08/29/18 19:42   8/29/2018   07:42:43 PM   FIELD      -119.198395    40.780232   29   4
                                                        3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811278   BLM   PUBLIC CONTACT   : 300 Plaza                             CREATE   0     0     0     0     0      7        7        0     0      7        0.0            0.0                                0.1      B236   PUBLIC ASSIST     08/29/18 19:42   8/29/2018   07:42:59 PM   FIELD      -119.198395    40.780232
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811279   BLM   PUBLIC CONTACT   @215 J                                           0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 19:45   8/29/2018   07:45:33 PM              -119.189554    40.781043
                                                        Area
                                                        3 O'Clock Response
BMAN1811280   BLM   PUBLIC CONTACT   @215 J                                           0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 19:45   8/29/2018   07:45:33 PM              -119.189554    40.781043   29   4
                                                        Area
                                                        3 O'Clock Response
BMAN1811281   BLM   PUBLIC CONTACT   @215 J
                                                        Area
                                                                                      0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 19:45   8/29/2018   07:45:33 PM              -119.189554    40.781043   29   4
                                                        3 O'Clock Response
BMAN1811282   BLM   PUBLIC CONTACT   @215 J
                                                        Area
                                                                                      0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 19:45   8/29/2018   07:45:33 PM              -119.189554    40.781043   29   4
                                                        3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811283   BLM   PUBLIC CONTACT   @215 J                                           0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 19:45   8/29/2018   07:45:33 PM              -119.189554    40.781043
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811284   BLM   PUBLIC CONTACT   @215 J                                           0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 19:45   8/29/2018   07:45:33 PM              -119.189554    40.781043
                                                        Area
                                                        3 O'Clock Response
BMAN1811285   BLM   PUBLIC CONTACT   @215 J                                           0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 19:45   8/29/2018   07:45:33 PM              -119.189554    40.781043   29   4
                                                        Area
                                                        3 O'Clock Response
BMAN1811286   BLM   PUBLIC CONTACT   @215 J
                                                        Area
                                                                                      0     0           0            0        0                     0        0.0            0.0                                0.0             PUBLIC ASSIST     08/29/18 19:45   8/29/2018   07:45:33 PM              -119.189554    40.781043   29   4


                                                                                                                                                                                                                                                                                                                     ER00126
                                                                                              Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 310 of 499
                                                                                                                                                                EventSummary

                                                          3 O'Clock Response
BMAN1811287   BLM   PUBLIC CONTACT   @215 J                                             0     0           0             0        0                     0        0.0            0.0                              0.0              PUBLIC ASSIST     08/29/18 19:45   8/29/2018   07:45:33 PM           -119.189554    40.781043   29   4
                                                          Area
                                                          3 O'Clock Response
BMAN1811288   BLM   PUBLIC CONTACT   @215 J
                                                          Area
                                                                                        0     0           0             0        0                     0        0.0            0.0                              0.0              PUBLIC ASSIST     08/29/18 19:45   8/29/2018   07:45:33 PM           -119.189554    40.781043   29   4
                                                          3 O'Clock Response
BMAN1811289   BLM   PUBLIC CONTACT   @215 J
                                                          Area
                                                                                        0     0           0             0        0                     0        0.0            0.0                              0.0              PUBLIC ASSIST     08/29/18 19:45   8/29/2018   07:45:33 PM           -119.189554    40.781043   29   4
                                                          3 O'Clock Response                                                                                                                                                                                                                                                     29   4
BMAN1811290   BLM   PUBLIC CONTACT   @215 J                                             0     0           0             0        0                     0        0.0            0.0                              0.0              PUBLIC ASSIST     08/29/18 19:45   8/29/2018   07:45:33 PM           -119.189554    40.781043
                                                          Area
                                                          9 O'Clock Response
BMAN1811291   BLM   PUBLIC CONTACT   : 600PROM                                 CREATE   0     0     0     0      0      67       67       0     0      67       0.0            0.0                              1.1      I248    PUBLIC ASSIST     08/29/18 19:48   8/29/2018   07:48:58 PM   FIELD   -119.2105      40.784115   29   4
                                                          Area
                                                          9 O'Clock Response
BMAN1811292   BLM   PUBLIC CONTACT   : 900 J                                   CREATE   0     0     0     0      0      2384     2384     0     0      2384     0.0            0.0                              39.7     B245    PUBLIC ASSIST     08/29/18 19:57   8/29/2018   07:57:40 PM   FIELD   -119.219487    40.796292   29   4
                                                          Area
                                                          9 O'Clock Response
BMAN1811293   BLM   PUBLIC CONTACT   : 630 J
                                                          Area
                                                                               CREATE   0     0     0     0      0      304      304      0     0      304      0.0            0.0                              5.1      K231    PUBLIC ASSIST     08/29/18 20:04   8/29/2018   08:04:16 PM   FIELD   -119.222434    40.77944    29   4
                                                          3 O'Clock Response
BMAN1811294   BLM   MEDICAL          : 345 Es
                                                          Area
                                                                               CREATE   0     0     0     0      0      643      643      0     0      643      0.0            0.0                              10.7     I239    PUBLIC ASSIST     08/29/18 20:04   8/29/2018   08:04:41 PM   FIELD   -119.20308     40.780078   29   4
                                                          3 O'Clock Response                                                                                                                                                                                                                                                     29   4
BMAN1811295   BLM   PUBLIC CONTACT   : 345 Es                                  CREATE   0     0     0     0      0      496      496      0     0      496      0.0            0.0                              8.3      C119    PUBLIC ASSIST     08/29/18 20:08   8/29/2018   08:08:32 PM   FIELD   -119.20308     40.780078
                                                          Area
                                                          3 O'clock Response
BMAN1811296   BLM   MISSING PERSON   Station 43                                CREATE   84    321   405   156    561    1145     1706     321   477    1622     5.4            2.6    5.4   5.4   2.6    2.6    19.1     C119    PUBLIC ASSIST     08/29/18 20:10   8/29/2018   08:10:11 PM   911     -119.206139    40.773485   29   4
                                                          Area
                                                          Perimeter
BMAN1811297   BLM   PATROL CHECK     : JOC                                     CREATE   0     0     0     0      0      301      301      0     0      301      0.0            0.0                              5.0      I359    NO ACTION         08/29/18 20:13   8/29/2018   08:13:44 PM   FIELD   -119.23361     40.779955   29   4
                                                          Response Area
                                                          3 O'Clock Response
BMAN1811298   BLM   TRAFFIC STOP     : 3Y (Wye):ABOUT L
                                                          Area
                                                                               CREATE   0     0     0     0      0      275      275      0     0      275      0.0            0.0                              4.6      B367    PUBLIC ASSIST     08/29/18 20:17   8/29/2018   08:17:52 PM   FIELD   -119.221771    40.773908   29   4
                                                          3 O'Clock Response
BMAN1811299   BLM   MISSING PERSON   : 430 Es
                                                          Area
                                                                               CREATE   0     0     0     0      0      930      930      0     0      930      0.0            0.0                              15.5     I239    PUBLIC ASSIST     08/29/18 20:20   8/29/2018   08:20:53 PM   FIELD   -119.206527    40.779561   29   4
                                     @GATE ROAD           Perimeter                                                                                                                                                                                                                                                              29   4
BMAN1811300   BLM   TRAFFIC STOP                                               CREATE   0     0     0     0      0      483      483      0     0      483      0.0            0.0                              8.1      B365    VERBAL WARNING    08/29/18 20:33   8/29/2018   08:33:13 PM   FIELD   -119.2654      40.748552
                                     MM .5                Response Area
                                                          3 O'clock Response
BMAN1811301   BLM   SAR              @245 Es:car shish                         CREATE   153   82    235   136    371    391      762      82    218    609      1.4            2.3    1.4   1.4   2.3    2.3    6.5      B367    PUBLIC ASSIST     08/29/18 20:35   8/29/2018   08:35:11 PM   Ops2    -119.199378    40.782231   29   4
                                                          Area
                                                          9 O'Clock Response
BMAN1811302   BLM   PATROL CHECK     : 1000 D                                  CREATE   0     0     0     0      0      2701     2701     0     0      2701     0.0            0.0                              45.0     I368    PUBLIC ASSIST     08/29/18 20:45   8/29/2018   08:45:43 PM   FIELD   -119.209909    40.796088   29   4
                                                          Area
                                                          9 O'Clock Response
BMAN1811303   BLM   TRAFFIC STOP     : 800 D
                                                          Area
                                                                               CREATE   0     0     0     0      0      443      443      0     0      443      0.0            0.0                              7.4      I248    NO ACTION         08/29/18 20:56   8/29/2018   08:56:42 PM   FIELD   -119.219244    40.789012   29   4
                                                          Perimeter
BMAN1811306   BLM   TRAFFIC STOP     GATE ROAD MM .5
                                                          Response Area
                                                                               CREATE   0     0     0     0      0      167      167      0     0      167      0.0            0.0                              2.8      C105    PUBLIC ASSIST     08/29/18 21:25   8/29/2018   09:25:53 PM   FIELD   -119.2654      40.748552   29   4
                                                          Outside Event                                                                                                                                                                                                                                                          29   4
BMAN1811307   BLM   TRAFFIC STOP     @Pershing County                          CREATE   0     0     0     0      0      1617     1617     0     0      1617     0.0            0.0                              27.0     C187    VERBAL WARNING    08/29/18 21:33   8/29/2018   09:33:31 PM   FIELD   -119.365998    40.671163
                                                          Response Area
                                                          3 O'Clock Response
BMAN1811308   BLM   TRAFFIC STOP     545 G                                     CREATE   0     1     1     0      1      1581     1582     1     1      1582     0.0            0.0    0.0   0.0                 26.4     B241    WRITTEN WARNING 08/29/18 21:35     8/29/2018   09:35:59 PM   FIELD   -119.216135    40.776902   29   4
                                                          Area
                                                          Outside Event
BMAN1811309   BLM   TRANSPORT        @Pershing County                          CREATE   0     0     0     0      0      22947    22947    0     0      22947    0.0            0.0                              382.5    C168    NO ACTION         08/29/18 21:45   8/29/2018   09:45:15 PM   FIELD   -119.365998    40.671163   29   4
                                                          Response Area
                                                          9 O'Clock Response
BMAN1811310   BLM   PUBLIC CONTACT   @900 Es
                                                          Area
                                                                               CREATE   0     0     0     0      0      312      312      0     0      312      0.0            0.0                              5.2      K231    PUBLIC ASSIST     08/29/18 21:47   8/29/2018   09:47:38 PM   FIELD   -119.212873    40.791252   29   4
                                                          9 O'Clock Response
BMAN1811311   BLM   PUBLIC CONTACT   : 930 F
                                                          Area
                                                                               CREATE   0     0     0     0      0      241      241      0     0      241      0.0            0.0                              4.0      B357    PUBLIC ASSIST     08/29/18 21:48   8/29/2018   09:48:23 PM   FIELD   -119.213953    40.796229   29   4
                                                          9 O'Clock Response                                                                                                                                                                                                                                                     29   4
BMAN1811312   BLM   PUBLIC CONTACT   : 930 F                                   CREATE   0     0     0     0      0      24       24       0     0      24       0.0            0.0                              0.4      B357    PUBLIC ASSIST     08/29/18 21:51   8/29/2018   09:51:40 PM   FIELD   -119.213953    40.796229
                                                          Area
                                                          9 O'Clock Response
BMAN1811313   BLM   PUBLIC CONTACT   : 930 F                                   CREATE   0     0     0     0      0      28       28       0     0      28       0.0            0.0                              0.5      B357    PUBLIC ASSIST     08/29/18 21:52   8/29/2018   09:52:29 PM   FIELD   -119.213805    40.796045   29   4
                                                          Area
                                                          9 O'Clock Response
BMAN1811314   BLM   PUBLIC CONTACT   : 930 F                                   CREATE   0     0     0     0      0      5        5        0     0      5        0.0            0.0                              0.1      B357    PUBLIC ASSIST     08/29/18 21:53   8/29/2018   09:53:02 PM   FIELD   -119.213953    40.796229   29   4
                                                          Area
                                                          3 O'Clock Response
BMAN1811315   BLM   PUBLIC CONTACT   : 330 D
                                                          Area
                                                                               CREATE   0     0     0     0      0      426      426      0     0      426      0.0            0.0                              7.1      I248    NO ACTION         08/29/18 21:56   8/29/2018   09:56:51 PM   FIELD   -119.19994     40.77772    29   4
                                                          3 O'Clock Response
BMAN1811316   BLM   PUBLIC CONTACT   @The Man:1000
                                                          Area
                                                                               CREATE   0     0     0     0      0      1379     1379     0     0      1379     0.0            0.0                              23.0     C140    CITATION          08/29/18 21:58   8/29/2018   09:58:17 PM   FIELD   -119.206514    40.786405   29   4
                                                          9 O'Clock Response                                                                                                                                                                                                                                                     29   4
BMAN1811317   BLM   PUBLIC CONTACT   : 900 H                                   CREATE   0     0     0     0      0      262      262      0     0      262      0.0            0.0                              4.4      K232    PUBLIC ASSIST     08/29/18 22:02   8/29/2018   10:02:49 PM   FIELD   -119.218266    40.795361
                                                          Area
                                                          9 O'Clock Response
BMAN1811318   BLM   PUBLIC CONTACT   @745 L:INNER                              CREATE   0     0     0     0      0      256      256      0     0      256      0.0            0.0                              4.3      P356    VERBAL WARNING    08/29/18 22:14   8/29/2018   10:14:49 PM   FIELD   -119.22644     40.788419   29   4
                                                          Area
                                                          9 O'Clock Response
BMAN1811319   BLM   TRAFFIC STOP     : 730 D                                   CREATE   0     0     0     0      0      108      108      0     0      108      0.0            0.0                              1.8      K232    VERBAL WARNING    08/29/18 22:16   8/29/2018   10:16:10 PM   FIELD   -119.219697    40.786419   29   4
                                                          Area
                                                          9 O'Clock Response
BMAN1811320   BLM   PUBLIC CONTACT   @900 Es:THUNDER
                                                          Area
                                                                               CREATE   0     0     0     0      0      11       11       0     0      11       0.0            0.0                              0.2      B236    PUBLIC ASSIST     08/29/18 22:21   8/29/2018   10:21:13 PM   FIELD   -119.212873    40.791252   29   4
                                                          9 O'Clock Response
BMAN1811321   BLM   PUBLIC CONTACT   @900 Es:THUNDER
                                                          Area
                                                                               CREATE   0     0     0     0      0      6        6        0     0      6        0.0            0.0                              0.1      B236    PUBLIC ASSIST     08/29/18 22:21   8/29/2018   10:21:33 PM   FIELD   -119.212873    40.791252   29   4
                                                          9 O'Clock Response                                                                                                                                                                                                                                                     29   4
BMAN1811322   BLM   PUBLIC CONTACT   @900 Es:THUNDER                           CREATE   0     0     0     0      0      4        4        0     0      4        0.0            0.0                              0.1      B236    PUBLIC ASSIST     08/29/18 22:21   8/29/2018   10:21:42 PM   FIELD   -119.212873    40.791252
                                                          Area
                                                          9 O'Clock Response
BMAN1811323   BLM   PUBLIC CONTACT   @900 Es:THUNDER                           CREATE   0     0     0     0      0      3        3        0     0      3        0.0            0.0                              0.1      B236    PUBLIC ASSIST     08/29/18 22:21   8/29/2018   10:21:49 PM   FIELD   -119.212873    40.791252   29   4
                                                          Area
                                                          9 O'Clock Response
BMAN1811324   BLM   PUBLIC CONTACT   @900 Es:THUNDER                           CREATE   0     0     0     0      0      4        4        0     0      4        0.0            0.0                              0.1      B236    PUBLIC ASSIST     08/29/18 22:21   8/29/2018   10:21:54 PM   FIELD   -119.212873    40.791252   29   4
                                                          Area
BMAN1811325   BLM   TRAFFIC STOP     : Pershing County    Outside Event        CREATE   0     0     0     0      0      277      277      0     0      277      0.0            0.0                              4.6      C137    VERBAL WARNING    08/29/18 22:22   8/29/2018   10:22:49 PM   FIELD   -119.365998    40.671163   29   4
                                                       Outside Event
BMAN1811326   BLM   TRAFFIC STOP     : Pershing County
                                                       Response Area
                                                                               CREATE   0     0     0     0      0      351      351      0     0      351      0.0            0.0                              5.9      C105    VERBAL WARNING    08/29/18 22:23   8/29/2018   10:23:45 PM   FIELD   -119.365998    40.671163   29   4
                                                       9 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811327   BLM   PUBLIC CONTACT   : 1000 L                                  CREATE   0     0     0     0      0      10       10       0     0      10       0.0            0.0                              0.2      B357    PUBLIC ASSIST     08/29/18 22:32   8/29/2018   10:32:59 PM   FIELD   -119.21169     40.801167
                                                       Area
                                                       9 O'Clock Response
BMAN1811328   BLM   PATROL CHECK     : 900 Es                                  CREATE   0     0     0     0      0      1283     1283     0     0      1283     0.0            0.0                              21.4     B358    CITATION          08/29/18 22:35   8/29/2018   10:35:43 PM   FIELD   -119.212873    40.791252   29   4
                                                       Area
                                                       9 O'Clock Response
BMAN1811329   BLM   PUBLIC CONTACT   : 830 L                                   CREATE   0     0     0     0      0      401      401      0     0      401      0.0            0.0                              6.7      B234    VERBAL WARNING    08/29/18 22:36   8/29/2018   10:36:35 PM   FIELD   -119.22391     40.794062   29   4
                                                       Area
                                                       3 O'Clock Response
BMAN1811331   BLM   PUBLIC CONTACT   : The Man
                                                       Area
                                                                               CREATE   0     0     0     0      0      62       62       0     0      62       0.0            0.0                              1.0      B241    PUBLIC ASSIST     08/29/18 22:44   8/29/2018   10:44:12 PM   FIELD   -119.206514    40.786405   29   4
                                                       Outside Event
BMAN1811332   BLM   TRAFFIC STOP     : Pershing County
                                                       Response Area
                                                                               CREATE   0     0     0     0      0      449      449      0     0      449      0.0            0.0                              7.5      C137    VERBAL WARNING    08/29/18 22:44   8/29/2018   10:44:36 PM   FIELD   -119.365998    40.671163   29   4
                                                       Gate Road                                                                                                                                                                                                                                                                 29   4
BMAN1811333   BLM   PUBLIC CONTACT   : Greeters                                CREATE   0     0     0     0      0      440      440      0     0      440      0.0            0.0                              7.3      B300    PUBLIC ASSIST     08/29/18 22:51   8/29/2018   10:51:03 PM   FIELD   -119.223341    40.773668
                                                       Response Area
                                                       9 O'Clock Response
BMAN1811334   BLM   INVESTIGATION    : 745 L                                   CREATE   0     0     0     0      0      6404     6404     0     0      6404     0.0            0.0                              106.7    C123    REPORT            08/29/18 22:54   8/29/2018   10:54:14 PM   FIELD   -119.22644     40.788419   29   4
                                                       Area
                                                       Outside Event
BMAN1811335   BLM   TRAFFIC STOP     : Pershing County                         CREATE   0     0     0     0      0      557      557      0     0      557      0.0            0.0                              9.3      C137    NO ACTION         08/29/18 22:58   8/29/2018   10:58:55 PM   FIELD   -119.365998    40.671163   29   4
                                                       Response Area
                                                       3 O'Clock Response
BMAN1811336   BLM   TRAFFIC STOP     : 515 L
                                                       Area
                                                                               CREATE   0     0     0     0      0      155      155      0     0      155      0.0            0.0                              2.6      P356    NO ACTION         08/29/18 23:06   8/29/2018   11:06:41 PM   FIELD   -119.214232    40.772299   29   4
                                                       9 O'Clock Response
BMAN1811337   BLM   PUBLIC CONTACT   : 930 I
                                                       Area
                                                                               CREATE   0     0     0     0      0      8        8        0     0      8        0.0            0.0                              0.1      B234    PUBLIC ASSIST     08/29/18 23:07   8/29/2018   11:07:08 PM   FIELD   -119.215247    40.797937   29   4
                                                       3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811338   BLM   PUBLIC CONTACT   : 100ES                                   CREATE   0     0     0     0      0      1072     1072     0     0      1072     0.0            0.0                              17.9     I410    PUBLIC ASSIST     08/29/18 23:15   8/29/2018   11:15:10 PM   FIELD   -119.195351    40.789415
                                                       Area
                                                       9 O'Clock Response
BMAN1811339   BLM   PUBLIC CONTACT   : PROMINADE N OF                          CREATE   0     0     0     0      0      15       15       0     0      15       0.0            0.0                              0.3      I248    NO ACTION         08/29/18 23:16   8/29/2018   11:16:27 PM   FIELD   -119.202475    40.790305   29   4
                                                       Area
                                                       9 O'Clock Response
BMAN1811340   BLM   PUBLIC CONTACT   : 900 Es                                  CREATE   0     0     0     0      0      850      850      0     0      850      0.0            0.0                              14.2     I239    PUBLIC ASSIST     08/29/18 23:19   8/29/2018   11:19:20 PM   FIELD   -119.212873    40.791252   29   4
                                                       Area
                                                       9 O'Clock Response
BMAN1811341   BLM   PUBLIC CONTACT   : 745 L
                                                       Area
                                                                               CREATE   0     0     0     0      0      2055     2055     0     0      2055     0.0            0.0                              34.3     B234    PUBLIC ASSIST     08/29/18 23:22   8/29/2018   11:22:11 PM   FIELD   -119.22644     40.788419   29   4
                                                       3 O'Clock Response
BMAN1811342   BLM   PUBLIC CONTACT   The Temple
                                                       Area
                                                                               CREATE   0     0     0     0      0      939      939      0     0      939      0.0            0.0                              15.7     B352    CITATION          08/29/18 23:27   8/29/2018   11:27:12 PM   FIELD   -119.200167    40.791235   29   4
                                                       3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811343   BLM   PUBLIC CONTACT   : 200 G                                   CREATE   0     0     0     0      0      139      139      0     0      139      0.0            0.0                              2.3      B366    PUBLIC ASSIST     08/29/18 23:31   8/29/2018   11:31:25 PM   FIELD   -119.191281    40.783284
                                                       Area
                                     The Fallopian     3 O'Clock Response
BMAN1811344   BLM   PUBLIC CONTACT                                             CREATE   0     0     0     0      0      101      101      0     0      101      0.0            0.0                              1.7      B246    PUBLIC ASSIST     08/29/18 23:31   8/29/2018   11:31:47 PM   FIELD   -119.222569    40.774267   29   4
                                     Tubes             Area
                                                       9 O'Clock Response
BMAN1811345   BLM   PUBLIC CONTACT   : 745 L
                                                       Area
                                                                               CREATE   0     0     0     0      0      541      541      0     0      541      0.0            0.0                              9.0      B354    CITATION          08/29/18 23:32   8/29/2018   11:32:49 PM   FIELD   -119.22644     40.788419   29   4
                                                       3 O'Clock Response
BMAN1811346   BLM   PUBLIC CONTACT   : 200 G
                                                       Area
                                                                               CREATE   0     0     0     0      0      99       99       0     0      99       0.0            0.0                              1.7      B364    PUBLIC ASSIST     08/29/18 23:33   8/29/2018   11:33:11 PM   FIELD   -119.191281    40.783284   29   4
                                                       9 O'Clock Response
BMAN1811347   BLM   PUBLIC CONTACT   : 730 Es
                                                       Area
                                                                               CREATE   0     0     0     0      0      8        8        0     0      8        0.0            0.0                              0.1      B357    PUBLIC ASSIST     08/29/18 23:33   8/29/2018   11:33:54 PM   FIELD   -119.215519    40.786415   29   4
                                                       3 O'Clock Response
BMAN1811348   BLM   PUBLIC CONTACT   : 200 G                                   COPY     0     29    29    5      34     23       57       29    34     57       0.5            0.1    0.5   0.5   0.1    0.1    0.4      B364    PUBLIC ASSIST     08/29/18 23:34   8/29/2018   11:34:31 PM   FIELD   -119.191281    40.783284   29   4
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811349   BLM   PUBLIC CONTACT   : 200 G                                   CREATE   0     0     0     0      0      84       84       0     0      84       0.0            0.0                              1.4      B364    PUBLIC ASSIST     08/29/18 23:35   8/29/2018   11:35:44 PM   FIELD   -119.191281    40.783284
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811350   BLM   PUBLIC CONTACT   : 200 G                                   CREATE   0     0     0     0      0      43       43       0     0      43       0.0            0.0                              0.7      B364    PUBLIC ASSIST     08/29/18 23:38   8/29/2018   11:38:14 PM   FIELD   -119.191281    40.783284
                                                       Area
                                                       3 O'Clock Response
BMAN1811351   BLM   PUBLIC CONTACT   : 200 G                                   CREATE   0     0     0     0      0      16       16       0     0      16       0.0            0.0                              0.3      B364    PUBLIC ASSIST     08/29/18 23:39   8/29/2018   11:39:08 PM   FIELD   -119.191281    40.783284   29   4
                                                       Area
                                                       3 O'Clock Response
BMAN1811352   BLM   PUBLIC CONTACT   : 200 G
                                                       Area
                                                                               CREATE   0     0     0     0      0      22       22       0     0      22       0.0            0.0                              0.4      B364    PUBLIC ASSIST     08/29/18 23:39   8/29/2018   11:39:31 PM   FIELD   -119.191281    40.783284   29   4
                                                       3 O'Clock Response
BMAN1811353   BLM   PUBLIC CONTACT   : 200 G                                   CREATE   0     0     0     0      0      26       26       0     0      26       0.0            0.0                              0.4      B364    PUBLIC ASSIST     08/29/18 23:40   8/29/2018   11:40:12 PM   FIELD   -119.191281    40.783284   29   4
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811354   BLM   PUBLIC CONTACT   : 200 G                                   CREATE   0     0     0     0      0      15       15       0     0      15       0.0            0.0                              0.3      B364    PUBLIC ASSIST     08/29/18 23:40   8/29/2018   11:40:44 PM   FIELD   -119.191281    40.783284
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811355   BLM   PUBLIC CONTACT   : 200 G                                   CREATE   0     0     0     0      0      18       18       0     0      18       0.0            0.0                              0.3      B364    PUBLIC ASSIST     08/29/18 23:41   8/29/2018   11:41:03 PM   FIELD   -119.191281    40.783284
                                                       Area
                                                       3 O'Clock Response
BMAN1811356   BLM   PUBLIC CONTACT   : 200 G                                   CREATE   0     0     0     0      0      14       14       0     0      14       0.0            0.0                              0.2      B364    PUBLIC ASSIST     08/29/18 23:41   8/29/2018   11:41:24 PM   FIELD   -119.191281    40.783284   29   4
                                                       Area
                                                       3 O'Clock Response
BMAN1811357   BLM   PUBLIC CONTACT   @The Temple
                                                       Area
                                                                               CREATE   0     0     0     0      0      1932     1932     0     0      1932     0.0            0.0                              32.2     K232    CITATION          08/29/18 23:41   8/29/2018   11:41:31 PM   FIELD   -119.200167    40.791235   29   4
                                                       3 O'Clock Response
BMAN1811358   BLM   PUBLIC CONTACT   : 215 J                                   CREATE   0     0     0     0      0      2938     2938     0     0      2938     0.0            0.0                              49.0     B244    REPORT            08/29/18 23:49   8/29/2018   11:49:52 PM   FIELD   -119.189554    40.781043   29   4
                                                       Area
                                                       9 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811359   BLM   PUBLIC CONTACT   : 930 Es                                  CREATE   0     0     0     0      0      16       16       0     0      16       0.0            0.0                              0.3      I368    PUBLIC ASSIST     08/29/18 23:53   8/29/2018   11:53:45 PM   FIELD   -119.211006    40.792338
                                                       Area
                                                       Perimeter                                                                                                                                                                                                                                                                 29   4
BMAN1811360   BLM   REQUEST BRC      @JOC                                      CREATE   138   18    156   0      156    2674     2830     18    18     2692     0.3            0.0    0.3   0.3                 44.6     LEOPS                     08/29/18 23:51   8/29/2018   11:51:33 PM   Admin   -119.23361     40.779955
                                                       Response Area
                                                       9 O'Clock Response
BMAN1811361   BLM   PUBLIC CONTACT   : 700 L                                   CREATE   0     0     0     0      0      18       18       0     0      18       0.0            0.0                              0.3      K231    PUBLIC ASSIST     08/29/18 23:54   8/29/2018   11:54:38 PM   FIELD   -119.225937    40.782471   29   4
                                                       Area
                                                       3 O'Clock Response
BMAN1811362   BLM   PUBLIC CONTACT   : 215 J
                                                       Area
                                                                               CREATE   0     0     0     0      0      191      191      0     0      191      0.0            0.0                              3.2      B240    NO ACTION         08/29/18 23:54   8/29/2018   11:54:43 PM   FIELD   -119.189554    40.781043   29   4
                                                       3 O'Clock Response
BMAN1811363   BLM   PUBLIC CONTACT   : 200 Es                                  CREATE   0     0     0     0      0      18       18       0     0      18       0.0            0.0                              0.3      K361    PUBLIC ASSIST     08/29/18 23:55   8/29/2018   11:55:58 PM   FIELD   -119.19782     40.784624   29   4
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                        29   4
BMAN1811364   BLM   PUBLIC CONTACT   : The Temple                              CREATE   0     0     0     0      0      14       14       0     0      14       0.0            0.0                              0.2      B367    PUBLIC ASSIST     08/29/18 23:56   8/29/2018   11:56:29 PM   FIELD   -119.200167    40.791235
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                        30   5
BMAN1811365   BLM   PUBLIC CONTACT   : 600 Es                                  CREATE   0     0     0     0      0      17       17       0     0      17       0.0            0.0                              0.3      B236    PUBLIC ASSIST     08/30/18 00:01   8/30/2018   12:01:47 AM   FIELD   -119.21201     40.782239
                                                       Area
                                                       9 O'Clock Response
BMAN1811366   BLM   PUBLIC CONTACT   : 1000 Es                                 CREATE   0     0     0     0      0      13       13       0     0      13       0.0            0.0                              0.2      I239    PUBLIC ASSIST     08/30/18 00:06   8/30/2018   12:06:29 AM   FIELD   -119.208833    40.793019   30   5
                                                       Area
                                                       3 O'Clock Response
BMAN1811367   BLM   PUBLIC CONTACT   : 400 Es
                                                       Area
                                                                               CREATE   0     0     0     0      0      14       14       0     0      14       0.0            0.0                              0.2      B363    PUBLIC ASSIST     08/30/18 00:06   8/30/2018   12:06:43 AM   FIELD   -119.204196    40.779792   30   5
                                                       3 O'Clock Response
BMAN1811368   BLM   PUBLIC CONTACT   : The Temple                              CREATE   0     0     0     0      0      21296    21296    0     0      21296    0.0            0.0                              354.9    B365    TRANSFER          08/30/18 00:07   8/30/2018   12:07:12 AM   FIELD   -119.200167    40.791235   30   5
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                        30   5
BMAN1811369   BLM   PUBLIC CONTACT   : 330 Es                                  CREATE   0     0     0     0      0      4788     4788     0     0      4788     0.0            0.0                              79.8     B244    ARREST            08/30/18 00:10   8/30/2018   12:10:58 AM   OTHER   -119.202023    40.780473
                                                       Area
                                                       3 O'clock Response                                                                                                                                                                                                                                                        30   5
BMAN1811370   BLM   REQUEST LE       Center Camp 6 O                           CREATE   71    261   332   1124   1456   1459     2915     261   1385   2844     4.4            18.7   4.4   4.4   18.7   18.7   24.3     B358    NO ACTION         08/30/18 00:11   8/30/2018   12:11:38 AM   OTHER   -119.214757    40.780192
                                                       Area
                                                       9 O'Clock Response
BMAN1811371   BLM   PUBLIC CONTACT   : 1000 D                                  CREATE   0     0     0     0      0      546      546      0     0      546      0.0            0.0                              9.1      I368    CITATION          08/30/18 00:20   8/30/2018   12:20:06 AM   FIELD   -119.209909    40.796088   30   5
                                                       Area
                                                       3 O'Clock Response
BMAN1811372   BLM   PUBLIC CONTACT   : The Temple
                                                       Area
                                                                               CREATE   0     0     0     0      0      32       32       0     0      32       0.0            0.0                              0.5      B367    PUBLIC ASSIST     08/30/18 00:20   8/30/2018   12:20:17 AM   FIELD   -119.200167    40.791235   30   5
                                                       3 O'Clock Response
BMAN1811373   BLM   PUBLIC CONTACT   : The Temple                              CREATE   0     0     0     0      0      14       14       0     0      14       0.0            0.0                              0.2      B367    PUBLIC ASSIST     08/30/18 00:21   8/30/2018   12:21:48 AM   FIELD   -119.200167    40.791235   30   5
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                        30   5
BMAN1811374   BLM   PUBLIC CONTACT   : The Temple                              CREATE   0     0     0     0      0      12       12       0     0      12       0.0            0.0                              0.2      B367    PUBLIC ASSIST     08/30/18 00:22   8/30/2018   12:22:06 AM   FIELD   -119.200167    40.791235
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                        30   5
BMAN1811375   BLM   PUBLIC CONTACT   : The Temple                              CREATE   0     0     0     0      0      13       13       0     0      13       0.0            0.0                              0.2      B367    PUBLIC ASSIST     08/30/18 00:22   8/30/2018   12:22:21 AM   FIELD   -119.200167    40.791235
                                                       Area
                                                       3 O'Clock Response
BMAN1811376   BLM   PUBLIC CONTACT   : 600 Es                                  CREATE   0     0     0     0      0      14       14       0     0      14       0.0            0.0                              0.2      I359    PUBLIC ASSIST     08/30/18 00:29   8/30/2018   12:29:37 AM   FIELD   -119.21201     40.782239   30   5
                                                       Area
                                                       Perimeter
BMAN1811377   BLM   TRAFFIC STOP     : JOC
                                                       Response Area
                                                                               CREATE   0     0     0     0      0      274      274      0     0      274      0.0            0.0                              4.6      I406    NO ACTION         08/30/18 00:32   8/30/2018   12:32:57 AM   FIELD   -119.23361     40.779955   30   5
                                                       3 O'Clock Response
BMAN1811378   BLM   PUBLIC CONTACT   : Substation                              CREATE   0     0     0     0      0      15       15       0     0      15       0.0            0.0                              0.3      B357    PUBLIC ASSIST     08/30/18 00:33   8/30/2018   12:33:07 AM   FIELD   -119.211003    40.780716   30   5
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                        30   5
BMAN1811379   BLM   PUBLIC CONTACT   : 200 G                                   CREATE   0     0     0     0      0      99       99       0     0      99       0.0            0.0                              1.7      B365    TRANSFER          08/30/18 00:39   8/30/2018   12:39:03 AM   FIELD   -119.191281    40.783284
                                                       Area
                                                       9 O'Clock Response                                                                                                                                                                                                                                                        30   5
BMAN1811380   BLM   PUBLIC CONTACT   : 1000 L                                  CREATE   0     0     0     0      0      18       18       0     0      18       0.0            0.0                              0.3      I239    PUBLIC ASSIST     08/30/18 00:39   8/30/2018   12:39:24 AM   FIELD   -119.21169     40.801167
                                                       Area
                                                       3 O'Clock Response
BMAN1811381   BLM   PUBLIC CONTACT   : Center Camp                             CREATE   0     0     0     0      0      39       39       0     0      39       0.0            0.0                              0.7      B235    PUBLIC ASSIST     08/30/18 00:41   8/30/2018   12:41:21 AM   FIELD   -119.213938    40.780764   30   5
                                                       Area
                                                       9 O'Clock Response
BMAN1811382   BLM   PUBLIC CONTACT   : 1000 D
                                                       Area
                                                                               CREATE   0     0     0     0      0      19       19       0     0      19       0.0            0.0                              0.3      B353    CITATION          08/30/18 00:44   8/30/2018   12:44:09 AM   FIELD   -119.209909    40.796088   30   5
                                                       9 O'Clock Response
BMAN1811383   BLM   PUBLIC CONTACT   : 1000 D                                  CREATE   0     0     0     0      0      896      896      0     0      896      0.0            0.0                              14.9     I368    CITATION          08/30/18 00:46   8/30/2018   12:46:34 AM   FIELD   -119.209909    40.796088   30   5
                                                       Area
                                                       9 O'Clock Response                                                                                                                                                                                                                                                        30   5
BMAN1811384   BLM   PUBLIC CONTACT   : 1000 L                                  CREATE   0     0     0     0      0      7        7        0     0      7        0.0            0.0                              0.1      I239    PUBLIC ASSIST     08/30/18 00:59   8/30/2018   12:59:41 AM   FIELD   -119.21169     40.801167
                                                       Area
                                                       9 O'Clock Response                                                                                                                                                                                                                                                        30   5
BMAN1811385   BLM   PUBLIC CONTACT   : 1000 L                                  CREATE   0     0     0     0      0      6        6        0     0      6        0.0            0.0                              0.1      I239    PUBLIC ASSIST     08/30/18 00:59   8/30/2018   12:59:58 AM   FIELD   -119.21169     40.801167
                                                       Area
                                                       9 O'Clock Response
BMAN1811386   BLM   PUBLIC CONTACT   : 1000 L                                  CREATE   0     0     0     0      0      14       14       0     0      14       0.0            0.0                              0.2      I239    PUBLIC ASSIST     08/30/18 01:01   8/30/2018   01:01:03 AM   FIELD   -119.21169     40.801167   30   5
                                                       Area
                                                       3 O'clock Response
BMAN1811387   BLM   ASSAULT          @300 D:camp
                                                       Area
                                                                               CREATE   104   323   427   559    986    4468     5454     323   882    5350     5.4            9.3    5.4   5.4   9.3    9.3    74.5     C114    NO ACTION         08/30/18 00:59   8/30/2018   12:59:22 AM   911     -119.197206    40.77931    30   5
                                                       3 O'Clock Response
BMAN1811388   BLM   PUBLIC CONTACT   : 200 G                                   CREATE   0     0     0     0      0      364      364      0     0      364      0.0            0.0                              6.1      B367    CITATION          08/30/18 01:04   8/30/2018   01:04:38 AM   FIELD   -119.191281    40.783284   30   5
                                                       Area
                                                       9 O'Clock Response                                                                                                                                                                                                                                                        30   5
BMAN1811389   BLM   PUBLIC CONTACT   @1000 B                                   CREATE   0     0     0     0      0      326      326      0     0      326      0.0            0.0                              5.4      B354    CITATION          08/30/18 01:06   8/30/2018   01:06:22 AM   FIELD   -119.209463    40.794818
                                                       Area
                                                       3 O'clock Response                                                                                                                                                                                                                                                        30   5
BMAN1811390   BLM   REQUEST LE       Rampart                                   CREATE   148   111   259   1046   1305   2853     4158     111   1157   4010     1.9            17.4   1.9   1.9   17.4   17.4   47.6     C123    REPORT            08/30/18 01:08   8/30/2018   01:08:05 AM   Ops2    -119.210339    40.779574
                                                       Area
                                                       9 O'Clock Response
BMAN1811391   BLM   PUBLIC CONTACT   : 1000 D                                  CREATE   0     0     0     0      0      405      405      0     0      405      0.0            0.0                              6.8      B354    CITATION          08/30/18 01:12   8/30/2018   01:12:31 AM   FIELD   -119.209909    40.796088   30   5
                                                       Area
                                                       9 O'Clock Response
BMAN1811392   BLM   PUBLIC CONTACT   : 1000 D
                                                       Area
                                                                               CREATE   0     0     0     0      0      36       36       0     0      36       0.0            0.0                              0.6      I368    CITATION          08/30/18 01:15   8/30/2018   01:15:47 AM   FIELD   -119.209909    40.796088   30   5
BMAN1811393   BLM   REQUEST LE       @1000 Es:oppulant 9 O'clock Response CREATE        122   258   380   75     455    87       542      258   333    420      4.3            1.3    4.3   4.3   1.3    1.3    1.5      B234    NO ACTION         08/30/18 01:18   8/30/2018   01:18:30 AM   911     -119.208833    40.793019   30   5
                                                          3 O'Clock Response                                                                                                                                                                                                                                                     30   5
BMAN1811394   BLM   PUBLIC CONTACT   515 Es                                    CREATE   0     0     0     0      0      938      938      0     0      938      0.0            0.0                              15.6     B357    NO ACTION         08/30/18 01:24   8/30/2018   01:24:01 AM   FIELD   -119.209972    40.780086
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                     30   5
BMAN1811395   BLM   PUBLIC CONTACT   : DEEP PLAYA                              CREATE   0     0     0     0      0      1369     1369     0     0      1369     0.0            0.0                              22.8     C119    PUBLIC ASSIST     08/30/18 01:29   8/30/2018   01:29:13 AM   FIELD   -119.200201    40.792795
                                                          Area
                                                          3 O'Clock Response
BMAN1811396   BLM   PUBLIC CONTACT   : 200 G                                   CREATE   0     0     0     0      0      3881     3881     0     0      3881     0.0            0.0                              64.7     B241    CITATION          08/30/18 01:31   8/30/2018   01:31:20 AM   FIELD   -119.191281    40.783284   30   5
                                                          Area
                                                          9 O'Clock Response
BMAN1811397   BLM   PUBLIC CONTACT   : 1000 C
                                                          Area
                                                                               CREATE   0     0     0     0      0      31       31       0     0      31       0.0            0.0                              0.5      B234    PUBLIC ASSIST     08/30/18 01:34   8/30/2018   01:34:47 AM   FIELD   -119.209686    40.795453   30   5
                                                          9 O'Clock Response
BMAN1811398   BLM   PUBLIC CONTACT   : 1000 C                                  CREATE   0     0     0     0      0      22       22       0     0      22       0.0            0.0                              0.4      B234    PUBLIC ASSIST     08/30/18 01:35   8/30/2018   01:35:21 AM   FIELD   -119.209686    40.795453   30   5
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                     30   5
BMAN1811399   BLM   PUBLIC CONTACT   : 1000 C                                  CREATE   0     0     0     0      0      370023   370023   0     0      370023   0.0            0.0                              6167.1   B234    PUBLIC ASSIST     08/30/18 01:35   8/30/2018   01:35:21 AM   FIELD   -119.209686    40.795453
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                     30   5
BMAN1811400   BLM   PUBLIC CONTACT   : 1000 D                                  CREATE   0     0     0     0      0      1307     1307     0     0      1307     0.0            0.0                              21.8     B354    CITATION          08/30/18 01:35   8/30/2018   01:35:36 AM   FIELD   -119.209909    40.796088
                                                          Area
                                                          9 O'Clock Response
BMAN1811401   BLM   PUBLIC CONTACT   : 1000 C                                  CREATE   0     0     0     0      0      6        6        0     0      6        0.0            0.0                              0.1      B234    PUBLIC ASSIST     08/30/18 01:35   8/30/2018   01:35:54 AM   FIELD   -119.209686    40.795453   30   5
                                                          Area
                                                          3 O'clock Response
BMAN1811402   BLM   REQUEST LE       200 L
                                                          Area
                                                                               CREATE   42    46    88    263    351    1399     1750     46    309    1708     0.8            4.4    0.8   0.8   4.4    4.4    23.3     I405    NO ACTION         08/30/18 01:47   8/30/2018   01:47:30 AM   911     -119.187109    40.782429   30   5
                                                          9 O'Clock Response
BMAN1811403   BLM   PUBLIC CONTACT   : 1000 Es                                 CREATE   0     0     0     0      0      12       12       0     0      12       0.0            0.0                              0.2      K231    PUBLIC ASSIST     08/30/18 01:56   8/30/2018   01:56:11 AM   FIELD   -119.208833    40.793019   30   5
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                     30   5
BMAN1811404   BLM   PUBLIC CONTACT   : 930 L                                   CREATE   0     0     0     0      0      571      571      0     0      571      0.0            0.0                              9.5      I248    NO ACTION         08/30/18 02:00   8/30/2018   02:00:19 AM   FIELD   -119.216541    40.799646
                                                          Area


                                                                                                                                                                                                                                                                                                                    ER00127
                                                                                             Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 311 of 499
                                                                                                                                                            EventSummary

                                                        9 O'Clock Response
BMAN1811405   BLM   PUBLIC CONTACT   : 1000 Es                                CREATE   0     0      0      0      0      82     82     0      0      82     0.0            0.0                                1.4     K231   PUBLIC ASSIST     08/30/18 02:02   8/30/2018   02:02:04 AM   FIELD      -119.208833    40.793019   30   5
                                                        Area
                                                        3 O'Clock Response
BMAN1811406   BLM   PUBLIC CONTACT   @300 L
                                                        Area
                                                                              CREATE   0     0      0      0      0      928    928    0      0      928    0.0            0.0                                15.5    P242   NO ACTION         08/30/18 02:02   8/30/2018   02:02:44 AM   FIELD      -119.192325    40.775587   30   5
                                                        9 O'Clock Response
BMAN1811407   BLM   PUBLIC CONTACT   : 1000 Es
                                                        Area
                                                                              CREATE   0     0      0      0      0      847    847    0      0      847    0.0            0.0                                14.1    K231   NO ACTION         08/30/18 02:03   8/30/2018   02:03:41 AM   FIELD      -119.208833    40.793019   30   5
                                                        3 O'Clock Response                                                                                                                                                                                                                                                      30   5
BMAN1811408   BLM   PUBLIC CONTACT   : 200 J                                  CREATE   0     0      0      0      0      136    136    0      0      136    0.0            0.0                                2.3     K351   NO ACTION         08/30/18 03:04   8/30/2018   03:04:45 AM   FIELD      -119.188778    40.782771
                                                        Area
                                                        3 O'Clock Response
BMAN1811409   BLM   PUBLIC CONTACT   : 330 Es                                 CREATE   0     0      0      0      0      85     85     0      0      85     0.0            0.0                                1.4     B355   PUBLIC ASSIST     08/30/18 03:20   8/30/2018   03:20:39 AM   FIELD      -119.202023    40.780473   30   5
                                                        Area
                                                        9 O'Clock Response
BMAN1811410   BLM   PUBLIC CONTACT   : 630 L                                  CREATE   0     0      0      0      0      17     17     0      0      17     0.0            0.0                                0.3     B362   PUBLIC ASSIST     08/30/18 03:24   8/30/2018   03:24:00 AM   FIELD      -119.223935    40.778784   30   5
                                                        Area
                                                        9 O'Clock Response
BMAN1811411   BLM   PUBLIC CONTACT   : 645 G
                                                        Area
                                                                              CREATE   0     0      0      0      0      61     61     0      0      61     0.0            0.0                                1.0     B362   PUBLIC ASSIST     08/30/18 03:32   8/30/2018   03:32:09 AM   FIELD      -119.221097    40.781831   30   5
                                                        9 O'Clock Response
BMAN1811412   BLM   PUBLIC CONTACT   : 1000 B
                                                        Area
                                                                              CREATE   0     0      0      0      0      43     43     0      0      43     0.0            0.0                                0.7     I368   PUBLIC ASSIST     08/30/18 03:47   8/30/2018   03:47:54 AM   FIELD      -119.209463    40.794818   30   5
                                                        9 O'clock Response
BMAN1811413   BLM   ASSAULT          @700 A:Interaction
                                                        Area
                                                                              CREATE   109   146    255    343    598    6650   7248   146    489    7139   2.4            5.7    2.4    2.4    5.7    5.7    110.8   C189   ARREST            08/30/18 03:46   8/30/2018   03:46:09 AM   911        -119.216747    40.784333   30   5
                                                        Perimeter
BMAN1811414   BLM   PUBLIC CONTACT   Point 3
                                                        Response Area
                                                                              CREATE   0     0      0      0      0      174    174    0      0      174    0.0            0.0                                2.9     P356   PUBLIC ASSIST     08/30/18 03:48   8/30/2018   03:48:12 AM   FIELD      -119.185671    40.802213   30   5
                                                        Perimeter                                                                                                                                                                                                                                                               30   5
BMAN1811415   BLM   PUBLIC CONTACT   : pnt3                                   CREATE   0     0      0      0      0      3603   3603   0      0      3603   0.0            0.0                                60.1    P356   PUBLIC ASSIST     08/30/18 03:52   8/30/2018   03:52:35 AM   FIELD      -119.182133    40.794531
                                                        Response Area
                                                        Outside Event
BMAN1811416   BLM   TRAFFIC STOP      HWY 34 SB                               CREATE   0     0      0      0      0      493    493    0      0      493    0.0            0.0                                8.2     B244   NO ACTION         08/30/18 03:59   8/30/2018   03:59:59 AM   FIELD      -119.306158    40.729268   30   5
                                                        Response Area
                                                        Perimeter
BMAN1811417   BLM   PUBLIC CONTACT   : JOC
                                                        Response Area
                                                                              CREATE   0     0      0      0      0      65     65     0      0      65     0.0            0.0                                1.1     B366   PUBLIC ASSIST     08/30/18 04:07   8/30/2018   04:07:45 AM   FIELD      -119.23361     40.779955   30   5
                                                        9 O'Clock Response
BMAN1811418   BLM   REQUEST LE       @745 K                                   CREATE   105   2356   2461   0      2461   8      2469   2356   2356   2364   39.3           0.0    39.3   39.3                 0.1     S2     NO ACTION         08/30/18 04:14   8/30/2018   04:14:46 AM   911        -119.225581    40.788333   30   5
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                      30   5
BMAN1811419   BLM   PUBLIC CONTACT   : 800 B                                  CREATE   0     0      0      0      0      410    410    0      0      410    0.0            0.0                                6.8     B367   PUBLIC ASSIST     08/30/18 04:21   8/30/2018   04:21:06 AM   FIELD      -119.217574    40.78867
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                      30   5
BMAN1811420   BLM   PUBLIC CONTACT   @10 1800M:DEEP                           CREATE   0     0      0      0      0      672    672    0      0      672    0.0            0.0                                11.2    B354   CITATION          08/30/18 04:44   8/30/2018   04:44:50 AM   FIELD      -119.208188    40.791179
                                                        Area
                                                        9 O'Clock Response
BMAN1811421   BLM   TRAFFIC STOP     : 930 A                                  CREATE   0     0      0      0      0      3517   3517   0      0      3517   0.0            0.0                                58.6    B367   CITATION          08/30/18 04:48   8/30/2018   04:48:33 AM   FIELD      -119.211797    40.793382   30   5
                                                        Area
                                                        9 O'Clock Response
BMAN1811422   BLM   PUBLIC CONTACT   1000 Rave
                                                        Area
                                                                              CREATE   0     0      0      0      0      0             0      0             0.0            0.0                                0.0     B354   CITATION          08/30/18 05:26   8/30/2018   05:26:27 AM   FIELD      -119.210394    40.79731    30   5
                                                        9 O'Clock Response
BMAN1811423   BLM   PUBLIC CONTACT   : 930 B                                  CREATE   0     0      0      0      0      36     36     0      0      36     0.0            0.0                                0.6     K361   PUBLIC ASSIST     08/30/18 05:47   8/30/2018   05:47:24 AM   FIELD      -119.212228    40.793951   30   5
                                                        Area
                                                        Perimeter                                                                                                                                                                                                                                                               30   5
BMAN1811424   BLM   PUBLIC CONTACT   : JOC                                    CREATE   0     0      0      0      0      30     30     0      0      30     0.0            0.0                                0.5     P127   PUBLIC ASSIST     08/30/18 06:07   8/30/2018   06:07:11 AM   FIELD      -119.23361     40.779955
                                                        Response Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                      30   5
BMAN1811425   BLM   PUBLIC CONTACT   @The Man                                 CREATE   0     0      0      0      0      501    501    0      0      501    0.0            0.0                                8.4     B363   PUBLIC ASSIST     08/30/18 06:13   8/30/2018   06:13:57 AM   FIELD      -119.206514    40.786405
                                                        Area
                                                        9 O'Clock Response
BMAN1811426   BLM   PUBLIC CONTACT   : 1000 B                                 CREATE   0     0      0      0      0      4328   4328   0      0      4328   0.0            0.0                                72.1    B125   PUBLIC ASSIST     08/30/18 06:22   8/30/2018   06:22:03 AM   FIELD      -119.209463    40.794818   30   5
                                                        Area
                                                        Perimeter
BMAN1811427   BLM   REQUEST LE       Point 3
                                                        Response Area
                                                                              CREATE   35    132    167    343    510    1263   1773   132    475    1738   2.2            5.7    2.2    2.2    5.7    5.7    21.1    P127   CITATION          08/30/18 06:30   8/30/2018   06:30:43 AM   911        -119.185671    40.802213   30   5
                                                        Perimeter
BMAN1811428   BLM   PUBLIC CONTACT   @Point 3                                 CREATE   0     0      0      0      0      296    296    0      0      296    0.0            0.0                                4.9     B110   CITATION          08/30/18 06:37   8/30/2018   06:37:28 AM   FIELD      -119.185671    40.802213   30   5
                                                        Response Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                      30   5
BMAN1811429   BLM   PUBLIC CONTACT   : 1000 B                                 CREATE   0     0      0      0      0      60     60     0      0      60     0.0            0.0                                1.0     B122   PUBLIC ASSIST     08/30/18 06:41   8/30/2018   06:41:43 AM   FIELD      -119.209463    40.794818
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                      30   5
BMAN1811430   BLM   PUBLIC CONTACT   : 1000 B                                 CREATE   0     0      0      0      0      4373   4373   0      0      4373   0.0            0.0                                72.9    B122   PUBLIC ASSIST     08/30/18 06:43   8/30/2018   06:43:02 AM   FIELD      -119.209463    40.794818
                                                        Area
                                                        3 O'Clock Response
BMAN1811431   BLM   PUBLIC CONTACT   : 400 L                                  CREATE   0     0      0      0      0      1064   1064   0      0      1064   0.0            0.0                                17.7    B115   CITATION          08/30/18 06:44   8/30/2018   06:44:45 AM   FIELD      -119.201342    40.771643   30   5
                                                        Area
                                                        9 O'Clock Response
BMAN1811432   BLM   PUBLIC CONTACT   : 1000 B
                                                        Area
                                                                              CREATE   0     0      0      0      0      384    384    0      0      384    0.0            0.0                                6.4     B124   NO ACTION         08/30/18 06:52   8/30/2018   06:52:53 AM   FIELD      -119.209463    40.794818   30   5
                                                        9 O'Clock Response
BMAN1811433   BLM   PUBLIC CONTACT   : 1000 B                                 CREATE   0     0      0      0      0      1497   1497   0      0      1497   0.0            0.0                                25.0    B124   CITATION          08/30/18 07:02   8/30/2018   07:02:34 AM   FIELD      -119.209463    40.794818   30   5
                                                        Area
                    COMPLIANCE                          3 O'Clock Response                                                                                                                                                                                                                                                      30   5
BMAN1811434   BLM                    : 200 C                                  CREATE   0     0      0      0      0      1454   1454   0      0      1454   0.0            0.0                                24.2    B117   CITATION          08/30/18 07:13   8/30/2018   07:13:38 AM   FIELD      -119.19462     40.783969
                    CHECK                               Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                      30   5
BMAN1811435   BLM   PUBLIC CONTACT   : 1000 L                                 CREATE   0     0      0      0      0      181    181    0      0      181    0.0            0.0                                3.0     B124   PUBLIC ASSIST     08/30/18 07:24   8/30/2018   07:24:09 AM   FIELD      -119.21169     40.801167
                                                        Area
                                                        9 O'Clock Response
BMAN1811436   BLM   MEDICAL          : 1000 L                                 CREATE   0     0      0      0      0      381    381    0      0      381    0.0            0.0                                6.4     B121   PUBLIC ASSIST     08/30/18 07:27   8/30/2018   07:27:38 AM   FIELD      -119.21169     40.801167   30   5
                                                        Area
                                                        9 O'Clock Response
BMAN1811437   BLM   PUBLIC CONTACT   : 1000 L
                                                        Area
                                                                              CREATE   0     0      0      0      0      71     71     0      0      71     0.0            0.0                                1.2     C195   PUBLIC ASSIST     08/30/18 07:47   8/30/2018   07:47:15 AM   FIELD      -119.21169     40.801167   30   5
                                                        9 O'Clock Response
BMAN1811438   BLM   PUBLIC CONTACT   : roboheart                              CREATE   0     0      0      0      0      2065   2065   0      0      2065   0.0            0.0                                34.4    B123   PUBLIC ASSIST     08/30/18 07:50   8/30/2018   07:50:02 AM   FIELD      -119.203076    40.799425   30   5
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                      30   5
BMAN1811439   BLM   PUBLIC CONTACT   : 1000 L                                 CREATE   0     0      0      0      0      1323   1323   0      0      1323   0.0            0.0                                22.1    B124   CITATION          08/30/18 07:57   8/30/2018   07:57:55 AM   FIELD      -119.21169     40.801167
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                      30   5
BMAN1811440   BLM   PUBLIC CONTACT   : 530 C                                  CREATE   0     0      0      0      0      164    164    0      0      164    0.0            0.0                                2.7     B112   PUBLIC ASSIST     08/30/18 07:59   8/30/2018   07:59:14 AM   FIELD      -119.212688    40.778303
                                                        Area
                                                        3 O'Clock Response
BMAN1811441   BLM   PUBLIC CONTACT   : 400 K                                  CREATE   0     0      0      0      0      373    373    0      0      373    0.0            0.0                                6.2     B116   NO ACTION         08/30/18 08:22   8/30/2018   08:22:16 AM   FIELD      -119.201563    40.772278   30   5
                                                        Area
                                                        9 O'Clock Response
BMAN1811442   BLM   MEDICAL          @10 1800M:DEEP
                                                        Area
                                                                              CREATE   0     0      0      0      0      129    129    0      0      129    0.0            0.0                                2.2     K111   PUBLIC ASSIST     08/30/18 08:24   8/30/2018   08:24:32 AM   FIELD      -119.208188    40.791179   30   5
                                                        9 O'Clock Response
BMAN1811443   BLM   PUBLIC CONTACT   @10 1800M:DEEP                           CREATE   0     0      0      0      0      1480   1480   0      0      1480   0.0            0.0                                24.7    C195   CITATION          08/30/18 08:28   8/30/2018   08:28:51 AM   FIELD      -119.208188    40.791179   30   5
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                      30   5
BMAN1811444   BLM   TRAFFIC STOP     : 745 L                                  CREATE   0     0      0      0      0      1318   1318   0      0      1318   0.0            0.0                                22.0    B121   CITATION          08/30/18 08:30   8/30/2018   08:30:35 AM   FIELD      -119.22644     40.788419
                                                        Area
                    COMPLIANCE                          3 O'Clock Response                                                                                                                                                                                                                                                      30   5
BMAN1811445   BLM                    : 315 G                                  CREATE   0     0      0      0      0      1036   1036   0      0      1036   0.0            0.0                                17.3    B115   CITATION          08/30/18 08:47   8/30/2018   08:47:49 AM   FIELD      -119.196929    40.776881
                    CHECK                               Area
                                                        9 O'Clock Response
BMAN1811446   BLM   MEDICAL          @1000 L:                                 CREATE   0     0      0      0      0      586    586    0      0      586    0.0            0.0                                9.8     B124   PUBLIC ASSIST     08/30/18 08:47   8/30/2018   08:47:54 AM   FIELD      -119.21169     40.801167   30   5
                                                        Area
                                                        3 O'clock Response
BMAN1811447   BLM   MISSING PERSON   Center Camp
                                                        Area
                                                                              CREATE   399   56     455    111    566    1233   1799   56     167    1400   0.9            1.9    0.9    0.9    1.9    1.9    20.6    C120   PUBLIC ASSIST     08/30/18 08:53   8/30/2018   08:53:58 AM   911        -119.213938    40.780764   30   5
                                                        9 O'Clock Response
BMAN1811448   BLM   PUBLIC CONTACT   @1000 L                                  CREATE   0     0      0      0      0      2119   2119   0      0      2119   0.0            0.0                                35.3    B124   CITATION          08/30/18 09:05   8/30/2018   09:05:53 AM   FIELD      -119.21169     40.801167   30   5
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                      30   5
BMAN1811449   BLM   MEDICAL          : 630 G                                  CREATE   0     0      0      0      0      1742   1742   0      0      1742   0.0            0.0                                29.0    B123   PUBLIC ASSIST     08/30/18 09:17   8/30/2018   09:17:37 AM   FIELD      -119.220187    40.780424
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                      30   5
BMAN1811450   BLM   PUBLIC CONTACT   : 400 C                                  CREATE   0     0      0      0      0      414    414    0      0      414    0.0            0.0                                6.9     B116   PUBLIC ASSIST     08/30/18 09:24   8/30/2018   09:24:16 AM   FIELD      -119.203343    40.777358
                                                        Area
                                                        3 O'Clock Response
BMAN1811451   BLM   MISSING PERSON   : Ranger HQ                              CREATE   0     0      0      0      0      938    938    0      0      938    0.0            0.0                                15.6    C109   LE ASSIST         08/30/18 09:29   8/30/2018   09:29:49 AM   FIELD      -119.211558    40.78136    30   5
                                                        Area
                                                        9 O'Clock Response
BMAN1811452   BLM   PUBLIC CONTACT   : 630 E
                                                        Area
                                                                              CREATE   0     0      0      0      0      292    292    0      0      292    0.0            0.0                                4.9     C109   PUBLIC ASSIST     08/30/18 09:47   8/30/2018   09:47:33 AM   FIELD      -119.218689    40.781079   30   5
                                                        3 O'Clock Response
BMAN1811453   BLM   PUBLIC CONTACT   : 245 L                                  CREATE   0     0      0      0      0      57     57     0      0      57     0.0            0.0                                1.0     B116   NO ACTION         08/30/18 10:07   8/30/2018   10:07:43 AM   FIELD      -119.190588    40.777087   30   5
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                      30   5
BMAN1811454   BLM   PUBLIC CONTACT   : 200 H                                  CREATE   0     0      0      0      0      10     10     0      0      10     0.0            0.0                                0.2     B110   PUBLIC ASSIST     08/30/18 10:14   8/30/2018   10:14:06 AM   FIELD      -119.190447    40.783113
                                                        Area
                    COMPLIANCE                          3 O'Clock Response                                                                                                                                                                                                                                                      30   5
BMAN1811455   BLM                    : 245 L                                  CREATE   0     0      0      0      0      677    677    0      0      677    0.0            0.0                                11.3    B116   CITATION          08/30/18 10:14   8/30/2018   10:14:42 AM   FIELD      -119.190588    40.777087
                    CHECK                               Area
                                                        9 O'Clock Response
BMAN1811456   BLM   PUBLIC CONTACT   : 730 D                                  CREATE   0     0      0      0      0      26     26     0      0      26     0.0            0.0                                0.4     B125   PUBLIC ASSIST     08/30/18 10:24   8/30/2018   10:24:27 AM   FIELD      -119.219697    40.786419   30   5
                                                        Area
                    COMPLIANCE                          3 O'Clock Response
BMAN1811457   BLM
                    CHECK
                                     : 245 L
                                                        Area
                                                                              CREATE   0     0      0      0      0      891    891    0      0      891    0.0            0.0                                14.9    B116   CITATION          08/30/18 10:26   8/30/2018   10:26:10 AM   FIELD      -119.190588    40.777087   30   5
                                                        3 O'Clock Response
BMAN1811458   BLM   TRAFFIC STOP     : 515 Es                                 CREATE   0     0      0      0      0      21     21     0      0      21     0.0            0.0                                0.4     I119   VERBAL WARNING    08/30/18 10:40   8/30/2018   10:40:17 AM   FIELD      -119.209972    40.780086   30   5
                                                        Area
                    COMPLIANCE                          3 O'Clock Response                                                                                                                                                   VERBAL FUEL                                                                                        30   5
BMAN1811459   BLM                    : 245 L                                  CREATE   0     0      0      0      0      733    733    0      0      733    0.0            0.0                                12.2    B116                     08/30/18 10:41   8/30/2018   10:41:08 AM   FIELD      -119.190588    40.777087
                    CHECK                               Area                                                                                                                                                                 STORAGE
BMAN1811460   BLM   PUBLIC CONTACT   : Center Camp      3 O'Clock Response CREATE      0     0      0      0      0      36     36     0      0      36     0.0            0.0                                0.6     C109   PUBLIC ASSIST     08/30/18 10:43   8/30/2018   10:43:19 AM   FIELD      -119.213938    40.780764   30   5
                    COMPLIANCE                           3 O'Clock Response
BMAN1811461   BLM                    : 245 L                                  CREATE   0     0      0      0      0      199    199    0      0      199    0.0            0.0                                3.3     B116   VERBAL WARNING    08/30/18 10:53   8/30/2018   10:53:36 AM   FIELD      -119.190588    40.777087   30   5
                    CHECK                                Area
                                                         9 O'Clock Response
BMAN1811462   BLM   PUBLIC CONTACT   : 630 E
                                                         Area
                                                                              CREATE   0     0      0      0      0      455    455    0      0      455    0.0            0.0                                7.6     K118   PUBLIC ASSIST     08/30/18 10:56   8/30/2018   10:56:50 AM   FIELD      -119.218689    40.781079   30   5
                    COMPLIANCE                           3 O'Clock Response
BMAN1811463   BLM                    : 230 I                                  CREATE   0     0      0      0      0      1074   1074   0      0      1074   0.0            0.0                                17.9    B113   CITATION          08/30/18 11:01   8/30/2018   11:01:14 AM   FIELD      -119.191368    40.779735   30   5
                    CHECK                                Area
                                                         Perimeter                                                                                                                                                                                                                                                              30   5
BMAN1811464   BLM   TRAFFIC STOP     : GATE ROAD MM 1                         CREATE   0     0      0      0      0      298    298    0      0      298    0.0            0.0                                5.0     P127   VERBAL WARNING    08/30/18 11:18   8/30/2018   11:18:04 AM   FIELD      -119.258348    40.753337
                                                         Response Area
                    COMPLIANCE                           9 O'Clock Response                                                                                                                                                                                                                                                     30   5
BMAN1811465   BLM                    : 900 L                                  CREATE   0     0      0      0      0      826    826    0      0      826    0.0            0.0                                13.8    I128   CITATION          08/30/18 11:20   8/30/2018   11:20:06 AM   FIELD      -119.220709    40.797223
                    CHECK                                Area
                                     : Station           3 O'Clock Response
BMAN1811467   BLM   PUBLIC CONTACT                                            CREATE   0     0      0      0      0      1029   1029   0      0      1029   0.0            0.0                                17.2    C109   PUBLIC ASSIST     08/30/18 11:28   8/30/2018   11:28:39 AM   FIELD      -119.2101      40.779963   30   5
                                     6 :OUTSIDE          Area
                                                         Outside Event
BMAN1811468   BLM   TRAFFIC STOP     Pershing County
                                                         Response Area
                                                                              CREATE   0     0      0      0      0      305    305    0      0      305    0.0            0.0                                5.1     C187   VERBAL WARNING    08/30/18 11:46   8/30/2018   11:46:47 AM   FIELD      -119.365998    40.671163   30   5
                                                         Perimeter
BMAN1811469   BLM   TRAFFIC STOP     : Airport                                CREATE   0     0      0      0      0      28     28     0      0      28     0.0            0.0                                0.5     P127   VERBAL WARNING    08/30/18 11:48   8/30/2018   11:48:04 AM   FIELD      -119.208486    40.764345   30   5
                                                         Response Area
                                                         Outside Event                                                                                                                                                                                                                                                          30   5
BMAN1811470   BLM   TRAFFIC STOP     Pershing County                          CREATE   0     0      0      0      0      406    406    0      0      406    0.0            0.0                                6.8     C187   VERBAL WARNING    08/30/18 11:57   8/30/2018   11:57:09 AM   FIELD      -119.365998    40.671163
                                                         Response Area
                                                         9 O'clock Response                                                                                                                                                                                                                                                     30   5
BMAN1811471   BLM   REQUEST LE       745 E                                    CREATE   144   212    356    272    628    829    1457   212    484    1313   3.5            4.5    3.5    3.5    4.5    4.5    13.8    B114   PUBLIC ASSIST     08/30/18 12:06   8/30/2018   12:06:36 PM   Control1   -119.220439    40.787813
                                                         Area
                                                         3 O'Clock Response
BMAN1811472   BLM   ASSIST           : Station 6                              CREATE   0     1      1      0      1      857    858    1      1      858    0.0            0.0    0.0    0.0                  14.3    C103   PUBLIC ASSIST     08/30/18 12:44   8/30/2018   12:44:39 PM   FIELD      -119.2101      40.779963   30   5
                                                         Area
                                                         3 O'Clock Response
BMAN1811473   BLM   PUBLIC CONTACT   : 600 G:CAMP FUN
                                                         Area
                                                                              CREATE   0     0      0      0      0      1258   1258   0      0      1258   0.0            0.0                                21.0    C121   VERBAL WARNING    08/30/18 12:49   8/30/2018   12:49:23 PM   FIELD      -119.217684    40.777938   30   5
                                                         9 O'Clock Response
BMAN1811474   BLM   PUBLIC CONTACT   : 945 H                                  CREATE   0     0      0      0      0      42     42     0      0      42     0.0            0.0                                0.7     B114   PUBLIC ASSIST     08/30/18 12:59   8/30/2018   12:59:50 PM   FIELD      -119.212862    40.798098   30   5
                                                         Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                     30   5
BMAN1811475   BLM   PUBLIC CONTACT   : The Man                                CREATE   0     0      0      0      0      13     13     0      0      13     0.0            0.0                                0.2     B113   PUBLIC ASSIST     08/30/18 13:28   8/30/2018   01:28:40 PM   FIELD      -119.206514    40.786405
                                                         Area
                    COMPLIANCE                           9 O'Clock Response                                                                                                                                                  VERBAL GRY/BLK                                                                                     30   5
BMAN1811476   BLM                    : 800 G                                  CREATE   0     0      0      0      0      69     69     0      0      69     0.0            0.0                                1.2     B112                     08/30/18 13:29   8/30/2018   01:29:05 PM   FIELD      -119.221748    40.789524
                    CHECK                                Area                                                                                                                                                                WATER
                    COMPLIANCE                           9 O'Clock Response
BMAN1811477   BLM                    : 945 D                                  CREATE   0     0      0      0      0      1447   1447   0      0      1447   0.0            0.0                                24.1    B115   CITATION          08/30/18 13:43   8/30/2018   01:43:24 PM   FIELD      -119.211543    40.795668   30   5
                    CHECK                                Area
                                                         9 O'Clock Response
BMAN1811478   BLM   PUBLIC CONTACT   : 700 J
                                                         Area
                                                                              CREATE   0     0      0      0      0      1396   1396   0      0      1396   0.0            0.0                                23.3    B124   REPORT            08/30/18 13:45   8/30/2018   01:45:42 PM   FIELD      -119.224264    40.782809   30   5
                                                         9 O'clock Response
BMAN1811479   BLM   REQUEST LE       @705 A                                   CREATE   114   168    282    460    742    2439   3181   168    628    3067   2.8            7.7    2.8    2.8    7.7    7.7    40.7    C151   PUBLIC ASSIST     08/30/18 13:45   8/30/2018   01:45:04 PM   911        -119.216856    40.784674   30   5
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                     30   5
BMAN1811480   BLM   STOLEN           @815 C                                   CREATE   72    138    210    1781   1991   1440   3431   138    1919   3359   2.3            29.7   2.3    2.3    29.7   29.7   24.0    B123   REPORT            08/30/18 13:46   8/30/2018   01:46:43 PM   OTHER      -119.217889    40.79
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                     30   5
BMAN1811481   BLM   PUBLIC CONTACT   : 830 J                                  CREATE   0     0      0      0      0      559    559    0      0      559    0.0            0.0                                9.3     B116   VERBAL WARNING    08/30/18 13:50   8/30/2018   01:50:52 PM   FIELD      -119.222412    40.793403
                                                         Area
                                                         9 O'Clock Response
BMAN1811482   BLM   PUBLIC CONTACT   : 945 K
                                                         Area
                                                                              CREATE   0     0      0      0      0      26     26     0      0      26     0.0            0.0                                0.4     B112   PUBLIC ASSIST     08/30/18 13:52   8/30/2018   01:52:06 PM   FIELD      -119.213851    40.79992    30   5
                    COMPLIANCE                           9 O'Clock Response
BMAN1811483   BLM
                    CHECK
                                     : 625 I
                                                         Area
                                                                              CREATE   0     0      0      0      0      1043   1043   0      0      1043   0.0            0.0                                17.4    B117   CITATION          08/30/18 14:02   8/30/2018   02:02:40 PM   FIELD      -119.22129     40.779271   30   5
                                                         9 O'Clock Response
BMAN1811484   BLM   PUBLIC CONTACT   : 800 J                                  CREATE   0     0      0      0      0      156    156    0      0      156    0.0            0.0                                2.6     B116   NO ACTION         08/30/18 14:03   8/30/2018   02:03:59 PM   FIELD      -119.224252    40.790037   30   5
                                                         Area
                                                         9 O'Clock Response
BMAN1811485   BLM   MEDICAL          : 815 K
                                                         Area
                                                                              CREATE   0     0      0      0      0      1578   1578   0      0      1578   0.0            0.0                                26.3    I119   PUBLIC ASSIST     08/30/18 14:16   8/30/2018   02:16:08 PM   FIELD      -119.224275    40.792018   30   5
                                                         9 O'Clock Response                                                                                                                                                  VERBAL FUEL
BMAN1811486   BLM   PUBLIC CONTACT   : 830 E
                                                         Area
                                                                              CREATE   0     0      0      0      0      525    525    0      0      525    0.0            0.0                                8.8     B116
                                                                                                                                                                                                                             STORAGE
                                                                                                                                                                                                                                               08/30/18 14:18   8/30/2018   02:18:34 PM   FIELD      -119.218671    40.791757   30   5
                                                         9 O'Clock Response                                                                                                                                                                                                                                                     30   5
BMAN1811487   BLM   PUBLIC CONTACT   : 930 E                                  CREATE   0     0      0      0      0      337    337    0      0      337    0.0            0.0                                5.6     B113   WRITTEN WARNING 08/30/18 14:24     8/30/2018   02:24:34 PM   FIELD      -119.213522    40.79566
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                     30   5
BMAN1811488   BLM   PUBLIC CONTACT   @815 H                                   CREATE   0     0      0      0      0      22     22     0      0      22     0.0            0.0                                0.4     B110   PUBLIC ASSIST     08/30/18 14:35   8/30/2018   02:35:19 PM   FIELD      -119.221881    40.791261
                                                         Area
                    COMPLIANCE                           9 O'Clock Response
BMAN1811489   BLM                    : 930 B                                  CREATE   0     0      0      0      0      121    121    0      0      121    0.0            0.0                                2.0     B116   NO ACTION         08/30/18 14:37   8/30/2018   02:37:09 PM   FIELD      -119.212228    40.793951   30   5
                    CHECK                                Area
                                                         9 O'Clock Response                                                                                                                                                  VERBAL FUEL
BMAN1811490   BLM   PUBLIC CONTACT   : 745 J
                                                         Area
                                                                              CREATE   0     0      0      0      0      355    355    0      0      355    0.0            0.0                                5.9     B113
                                                                                                                                                                                                                             STORAGE
                                                                                                                                                                                                                                               08/30/18 14:46   8/30/2018   02:46:20 PM   FIELD      -119.224724    40.788246   30   5
                                                         Perimeter
BMAN1811491   BLM   TRAFFIC STOP     : GATE ROAD MM 1
                                                         Response Area
                                                                              CREATE   0     0      0      0      0      1558   1558   0      0      1558   0.0            0.0                                26.0    P127   CITATION          08/30/18 14:46   8/30/2018   02:46:27 PM   FIELD      -119.258348    40.753337   30   5
                                                         3 O'clock Response                                                                                                                                                                                                                                                     30   5
BMAN1811492   BLM   MISSING PERSON   The Temple                               CREATE   764   90     854    451    1305   424    1729   90     541    965    1.5            7.5    1.5    1.5    7.5    7.5    7.1     C139   VERBAL WARNING    08/30/18 14:34   8/30/2018   02:34:26 PM   Control1   -119.200167    40.791235
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                  VERBAL FUEL                                                                                        30   5
BMAN1811493   BLM   PUBLIC CONTACT   : 945 E                                  CREATE   0     0      0      0      0      572    572    0      0      572    0.0            0.0                                9.5     B116                     08/30/18 14:53   8/30/2018   02:53:26 PM   FIELD      -119.211872    40.796276
                                                         Area                                                                                                                                                                STORAGE
                                                         3 O'clock Response
BMAN1811494   BLM   REQUEST LE       Ranger HQ                                CREATE   76    168    244    869    1113   479    1592   168    1037   1516   2.8            14.5   2.8    2.8    14.5   14.5   8.0     C137   LE ASSIST         08/30/18 14:57   8/30/2018   02:57:23 PM   911        -119.211558    40.78136    30   5
                                                         Area
                                                         9 O'Clock Response
BMAN1811495   BLM   PUBLIC CONTACT   : 945 J
                                                         Area
                                                                              CREATE   0     0      0      0      0      187    187    0      0      187    0.0            0.0                                3.1     B116   NO ACTION         08/30/18 15:05   8/30/2018   03:05:12 PM   FIELD      -119.213521    40.799313   30   5
                    COMPLIANCE                           9 O'Clock Response                                                                                                                                                  VERBAL FUEL
BMAN1811496   BLM
                    CHECK
                                     : 845 J
                                                         Area
                                                                              CREATE   0     0      0      0      0      41     41     0      0      41     0.0            0.0                                0.7     I119
                                                                                                                                                                                                                             STORAGE
                                                                                                                                                                                                                                               08/30/18 15:12   8/30/2018   03:12:11 PM   FIELD      -119.221074    40.79492    30   5
                                                         9 O'Clock Response                                                                                                                                                                                                                                                     30   5
BMAN1811497   BLM   PUBLIC CONTACT   : 700 I                                  CREATE   0     0      0      0      0      716    716    0      0      716    0.0            0.0                                11.9    B117   CITATION          08/30/18 15:27   8/30/2018   03:27:59 PM   FIELD      -119.223429    40.782979
                                                         Area
                                                         Outside Event                                                                                                                                                                                                                                                          30   5
BMAN1811498   BLM   PUBLIC CONTACT   : Trego Hot Springs                      CREATE   0     0      0      0      0      511    511    0      0      511    0.0            0.0                                8.5     P127   VERBAL WARNING    08/30/18 15:44   8/30/2018   03:44:09 PM   FIELD      -119.116561    40.771907
                                                         Response Area
                                                         9 O'Clock Response
BMAN1811499   BLM   PUBLIC CONTACT   @700 B                                   CREATE   0     0      0      0      0      2452   2452   0      0      2452   0.0            0.0                                40.9    C121   VERBAL WARNING    08/30/18 15:44   8/30/2018   03:44:17 PM   FIELD      -119.217582    40.784164   30   5
                                                         Area
                                                         9 O'Clock Response
BMAN1811500   BLM   PUBLIC CONTACT   830 F
                                                         Area
                                                                                       0     0             0             0      0                    0      0.0            0.0                                0.0            PUBLIC ASSIST     08/30/18 15:45   8/30/2018   03:45:53 PM              -119.219419    40.792086   30   5
                                                         9 O'Clock Response
BMAN1811501   BLM   PUBLIC CONTACT   830 F
                                                         Area
                                                                                       0     0             0             0      0                    0      0.0            0.0                                0.0            PUBLIC ASSIST     08/30/18 15:45   8/30/2018   03:45:53 PM              -119.219419    40.792086   30   5
                                                         9 O'Clock Response                                                                                                                                                                                                                                                     30   5
BMAN1811502   BLM   PUBLIC CONTACT   830 F                                             0     0             0             0      0                    0      0.0            0.0                                0.0            PUBLIC ASSIST     08/30/18 15:45   8/30/2018   03:45:53 PM              -119.219419    40.792086
                                                         Area
                                                         Perimeter                                                                                                                                                           VERBAL WARNING                                                                                     30   5
BMAN1811503   BLM   REQUEST LE       Gate Actual                              COPY     0     136    136    381    517    3331   3848   136    517    3848   2.3            6.4    2.3    2.3    6.4    6.4    55.5    P127                     08/30/18 15:51   8/30/2018   03:51:30 PM   911        -119.237632    40.766539
                                                         Response Area                                                                                                                                                       RPT
                                     @Gate Actual: D     Perimeter
BMAN1811504   BLM   REQUEST LE                                                CREATE   39    -39           0             179    179                  140    -0.7           0.0    -0.7                        2.3            CANCEL            08/30/18 15:51   8/30/2018   03:51:15 PM   911        -119.237632    40.766539   30   5
                                     Lot                 Response Area
                                                         Perimeter
BMAN1811505   BLM   TRAFFIC STOP     : Gate road
                                                         Response Area
                                                                              CREATE   0     0      0      0      0      208    208    0      0      208    0.0            0.0                                3.5     C105   NO ACTION         08/30/18 15:59   8/30/2018   03:59:32 PM   FIELD      -119.237632    40.766539   30   5
                                                         9 O'Clock Response
BMAN1811507   BLM   TRAFFIC STOP     : 1000 K
                                                         Area
                                                                              CREATE   0     0      0      0      0      130    130    0      0      130    0.0            0.0                                2.2     B112   VERBAL WARNING    08/30/18 16:13   8/30/2018   04:13:51 PM   FIELD      -119.211467    40.800532   30   5
                                                         9 O'clock Response                                                                                                                                                                                                                                                     30   5
BMAN1811508   BLM   REQUEST LE       @1000 Es:opulent                         CREATE   49    166    215    -215          2044   2044   166           1995   2.8            -3.6   2.8    2.8    -3.6   -3.6   33.3    C137   NO ACTION         08/30/18 16:13   8/30/2018   04:13:31 PM   Ops1       -119.208833    40.793019
                                                         Area
                                                         3 O'clock Response                                                                                                                                                                                                                                                     30   5
BMAN1811509   BLM   PUBLIC CONTACT   @245 F                                   CREATE   517   99     616    1117   1733   589    2322   99     1216   1805   1.7            18.6   1.7    1.7    18.6   18.6   9.8     B240   NO ACTION         08/30/18 16:06   8/30/2018   04:06:25 PM   DISPATCH   -119.194698    40.779492
                                                         Area
                                                         3 O'Clock Response
BMAN1811510   BLM   MEDICAL          @545 G                                   CREATE   0     0      0      0      0      670    670    0      0      670    0.0            0.0                                11.2    B246   PUBLIC ASSIST     08/30/18 16:23   8/30/2018   04:23:59 PM   FIELD      -119.216135    40.776902   30   5
                                                         Area
                                                         9 O'Clock Response
BMAN1811511   BLM   PUBLIC CONTACT   : 830 K
                                                         Area
                                                                              CREATE   0     0      0      0      0      2888   2888   0      0      2888   0.0            0.0                                48.1    I248   CITATION          08/30/18 16:28   8/30/2018   04:28:03 PM   FIELD      -119.22316     40.793732   30   5
                    COMPLIANCE                           3 O'Clock Response
BMAN1811512   BLM
                    CHECK
                                     : 215 J
                                                         Area
                                                                              CREATE   0     0      0      0      0      4859   4859   0      0      4859   0.0            0.0                                81.0    P242   NO ACTION         08/30/18 16:37   8/30/2018   04:37:23 PM   FIELD      -119.189554    40.781043   30   5
                                                         Perimeter                                                                                                                                                                                                                                                              30   5
BMAN1811513   BLM   TRAFFIC STOP     : Gate Actual                            CREATE   0     0      0      0      0      218    218    0      0      218    0.0            0.0                                3.6     C116   VERBAL WARNING    08/30/18 16:46   8/30/2018   04:46:01 PM   FIELD      -119.237632    40.766539
                                                         Response Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                     30   5
BMAN1811514   BLM   REQUEST LE       : Substation                             CREATE   0     0      0      0      0      565    565    0      0      565    0.0            0.0                                9.4     B123   NO ACTION         08/30/18 16:47   8/30/2018   04:47:48 PM   FIELD      -119.211003    40.780716
                                                         Area
                                                         9 O'Clock Response
BMAN1811515   BLM   PUBLIC CONTACT   1000 C                                            0     0             0             0      0                    0      0.0            0.0                                0.0            PUBLIC ASSIST     08/30/18 16:53   8/30/2018   04:53:42 PM              -119.209686    40.795453   30   5
                                                         Area
                                                         9 O'Clock Response
BMAN1811516   BLM   PUBLIC CONTACT   : 800 K
                                                         Area
                                                                              CREATE   0     0      0      0      0      916    916    0      0      916    0.0            0.0                                15.3    B237   PUBLIC ASSIST     08/30/18 17:01   8/30/2018   05:01:12 PM   FIELD      -119.225087    40.790208   30   5
                                                         3 O'Clock Response
BMAN1811517   BLM   PUBLIC CONTACT   : 230 G
                                                         Area
                                                                              CREATE   0     0      0      0      0      713    713    0      0      713    0.0            0.0                                11.9    B246   NO ACTION         08/30/18 17:02   8/30/2018   05:02:29 PM   FIELD      -119.192864    40.780394   30   5
                                                         9 O'Clock Response                                                                                                                                                                                                                                                     30   5
BMAN1811518   BLM   PUBLIC CONTACT   1000 C                                            0     0             0             0      0                    0      0.0            0.0                                0.0            PUBLIC ASSIST     08/30/18 16:53   8/30/2018   04:53:42 PM              -119.209686    40.795453
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                     30   5
BMAN1811519   BLM   PUBLIC CONTACT   1000 C                                            0     0             0             0      0                    0      0.0            0.0                                0.0            PUBLIC ASSIST     08/30/18 16:53   8/30/2018   04:53:42 PM              -119.209686    40.795453
                                                         Area
                                                         Perimeter
BMAN1811520   BLM   PUBLIC CONTACT   @JOC: AT THE                             CREATE   0     0      0      0      0      565    565    0      0      565    0.0            0.0                                9.4     B200   NO ACTION         08/30/18 17:10   8/30/2018   05:10:05 PM   FIELD      -119.23361     40.779955   30   5
                                                         Response Area
                                                         Perimeter
BMAN1811521   BLM   PUBLIC CONTACT   : JOC
                                                         Response Area
                                                                              CREATE   0     0      0      0      0      7805   7805   0      0      7805   0.0            0.0                                130.1   C101   PUBLIC ASSIST     08/30/18 17:11   8/30/2018   05:11:57 PM   FIELD      -119.23361     40.779955   30   5


                                                                                                                                                                                                                                                                                                                   ER00128
                                                                                             Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 312 of 499
                                                                                                                                                               EventSummary

                                                         9 O'Clock Response
BMAN1811522   BLM   PATROL CHECK     : 800 A                                CREATE     0     0      0      0      0      3996    3996    0      0      3996    0.0            0.0                                  66.6    B238   CITATION          08/30/18 17:14   8/30/2018   05:14:57 PM   FIELD      -119.216739    40.788499   30   5
                                                         Area
                                                         Perimeter
BMAN1811524   BLM   REQUEST LE       @Airport (Runway)
                                                         Response Area
                                                                            CREATE     71    111    182    992    1174   17241   18415   111    1103   18344   1.9            16.5   1.9     1.9     16.5   16.5   287.4   C137   ARREST            08/30/18 17:34   8/30/2018   05:34:06 PM   911        -119.198177    40.765473   30   5
                                                         3 O'Clock Response
BMAN1811525   BLM   PUBLIC CONTACT   600 D
                                                         Area
                                                                                       0     0             0             0       0                     0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/30/18 17:35   8/30/2018   05:35:48 PM              -119.215848    40.77933    30   5
                                                         3 O'Clock Response                                                                                                                                                                                                                                                          30   5
BMAN1811526   BLM   PUBLIC CONTACT   600 D                                             0     0             0             0       0                     0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/30/18 17:35   8/30/2018   05:35:48 PM              -119.215848    40.77933
                                                         Area
                                                         3 O'Clock Response
BMAN1811527   BLM   PUBLIC CONTACT   600 D                                             0     0             0             0       0                     0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/30/18 17:35   8/30/2018   05:35:48 PM              -119.215848    40.77933    30   5
                                                         Area
                                                         3 O'Clock Response
BMAN1811528   BLM   PUBLIC CONTACT   600 D                                             0     0             0             0       0                     0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/30/18 17:35   8/30/2018   05:35:48 PM              -119.215848    40.77933    30   5
                                                         Area
                                                         9 O'Clock Response
BMAN1811529   BLM   PUBLIC CONTACT   830 F
                                                         Area
                                                                                       0     0             0             0       0                     0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/30/18 17:37   8/30/2018   05:37:22 PM              -119.219419    40.792086   30   5
BMAN1811530   BLM   PUBLIC CONTACT   830 F               9 O'Clock Response            0     0             0             0       0                     0       0.0            0.0                                  0.0            VERBAL WARNING    08/30/18 17:38   8/30/2018   05:38:23 PM              -119.219419    40.792086   30   5
                                                        3 O'Clock Response                                                                                                                                                                                                                                                           30   5
BMAN1811531   BLM   PUBLIC CONTACT   : 330 L                                  CREATE   0     0      0      0      0      27      27      0      0      27      0.0            0.0                                  0.5     K231   PUBLIC ASSIST     08/30/18 17:40   8/30/2018   05:40:10 PM   FIELD      -119.196492    40.773164
                                                        Area
                                                        3 O'Clock Response
BMAN1811532   BLM   PUBLIC CONTACT   : 430 L                                  CREATE   0     0      0      0      0      226     226     0      0      226     0.0            0.0                                  3.8     K231   PUBLIC ASSIST     08/30/18 17:40   8/30/2018   05:40:46 PM   FIELD      -119.206544    40.771128   30   5
                                                        Area
                                                        9 O'Clock Response
BMAN1811533   BLM   TRAFFIC STOP     : 815 J                                  CREATE   0     0      0      0      0      489     489     0      0      489     0.0            0.0                                  8.2     B243   VERBAL WARNING    08/30/18 17:42   8/30/2018   05:42:12 PM   FIELD      -119.223477    40.791766   30   5
                                                        Area
                                                        9 O'Clock Response
BMAN1811534   BLM   PATROL CHECK     : 700 D
                                                        Area
                                                                              CREATE   0     0      0      0      0      84      84      0      0      84      0.0            0.0                                  1.4     C121   NO ACTION         08/30/18 17:51   8/30/2018   05:51:26 PM   FIELD      -119.219252    40.783825   30   5
                                                        9 O'Clock Response
BMAN1811535   BLM   PATROL CHECK     : 815 J
                                                        Area
                                                                              CREATE   0     0      0      0      0      758     758     0      0      758     0.0            0.0                                  12.6    B243   VERBAL WARNING    08/30/18 17:51   8/30/2018   05:51:39 PM   FIELD      -119.223477    40.791766   30   5
                                                        9 O'Clock Response                                                                                                                                                                                                                                                           30   5
BMAN1811536   BLM   PUBLIC CONTACT   730 G                                             0     0             0             0       0                     0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/30/18 17:53   8/30/2018   05:53:13 PM              -119.222291    40.786421
                                                        Area
                                                        3 O'Clock Response
BMAN1811537   BLM   MEDICAL          : 230 J                                  CREATE   0     0      0      0      0      1917    1917    0      0      1917    0.0            0.0                                  32.0    B240   LE ASSIST         08/30/18 18:01   8/30/2018   06:01:15 PM   FIELD      -119.19062     40.779406   30   5
                                                        Area
                                                        9 O'Clock Response
BMAN1811538   BLM   PATROL CHECK     : 845 E                                  CREATE   0     0      0      0      0      773     773     0      0      773     0.0            0.0                                  12.9    C121   VERBAL WARNING    08/30/18 18:04   8/30/2018   06:04:03 PM   FIELD      -119.217648    40.792917   30   5
                                                        Area
                                                        9 O'Clock Response
BMAN1811539   BLM   PATROL CHECK     @830 G :PINK
                                                        Area
                                                                              CREATE   0     0      0      0      0      883     883     0      0      883     0.0            0.0                                  14.7    B234   PUBLIC ASSIST     08/30/18 18:05   8/30/2018   06:05:16 PM   FIELD      -119.220167    40.792415   30   5
                                                        9 O'Clock Response
BMAN1811540   BLM   PUBLIC CONTACT   730 G
                                                        Area
                                                                                       0     0             0             0       0                     0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/30/18 17:53   8/30/2018   05:53:13 PM              -119.222291    40.786421   30   5
                                                        9 O'Clock Response                                                                                                                                                                                                                                                           30   5
BMAN1811541   BLM   PUBLIC CONTACT   730 G                                             0     0             0             0       0                     0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/30/18 17:53   8/30/2018   05:53:13 PM              -119.222291    40.786421
                                                        Area
                                                        9 O'Clock Response
BMAN1811542   BLM   PUBLIC CONTACT   730 G                                             0     0             0             0       0                     0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/30/18 17:53   8/30/2018   05:53:13 PM              -119.222291    40.786421   30   5
                                                        Area
                                                        9 O'Clock Response
BMAN1811543   BLM   PUBLIC CONTACT   : 730 F                                  CREATE   0     0      0      0      0      33      33      0      0      33      0.0            0.0                                  0.6     I239   PUBLIC ASSIST     08/30/18 18:23   8/30/2018   06:23:29 PM   FIELD      -119.221426    40.786421   30   5
                                                        Area
                                                        9 O'Clock Response
BMAN1811544   BLM   PUBLIC CONTACT   : 800 H
                                                        Area
                                                                              CREATE   0     0      0      0      0      14      14      0      0      14      0.0            0.0                                  0.2     I239   PUBLIC ASSIST     08/30/18 18:26   8/30/2018   06:26:37 PM   FIELD      -119.222583    40.789695   30   5
                                                        9 O'Clock Response
BMAN1811545   BLM   TRAFFIC STOP     : 615 K
                                                        Area
                                                                              CREATE   0     0      0      0      0      1095    1095    0      0      1095    0.0            0.0                                  18.3    B234   CITATION          08/30/18 18:32   8/30/2018   06:32:07 PM   FIELD      -119.221788    40.777521   30   5
                                                        Perimeter                                                                                                                                                                                                                                                                    30   5
BMAN1811546   BLM   PUBLIC CONTACT   : GATE ROAD MM                           CREATE   0     0      0      0      0      10      10      0      0      10      0.0            0.0                                  0.2     B360   PUBLIC ASSIST     08/30/18 18:34   8/30/2018   06:34:11 PM   FIELD      -119.240167    40.767091
                                                        Response Area
                                                        3 O'Clock Response
BMAN1811548   BLM   REQUEST LE       Rampart                                  CREATE   0     0      0      0      0      3090    3090    0      0      3090    0.0            0.0                                  51.5    C111   NO ACTION         08/30/18 18:43   8/30/2018   06:43:41 PM   FIELD      -119.210339    40.779574   30   5
                                                        Area
                                                        3 O'Clock Response
BMAN1811550   BLM   ASSIST           : 530 D                                  CREATE   0     0      0      0      0      477     477     0      0      477     0.0            0.0                                  8.0     I402   CANCEL            08/30/18 18:54   8/30/2018   06:54:28 PM   FIELD      -119.213121    40.777735   30   5
                                                        Area
                                                        9 O'Clock Response
BMAN1811551   BLM   PUBLIC CONTACT   700 H
                                                        Area
                                                                                       0     0             0             0       0                     0       0.0            0.0                                  0.0            PUBLIC ASSIST     08/30/18 18:55   8/30/2018   06:55:32 PM              -119.222593    40.783148   30   5
                                                        9 O'Clock Response
BMAN1811552   BLM   PUBLIC CONTACT   700 H
                                                        Area
                                                                                       0     7568   7568   4      7572   17      7589    7568   7572   7589    126.1          0.1    126.1   126.1   0.1    0.1    0.3     B200   PUBLIC ASSIST     08/30/18 18:55   8/30/2018   06:55:32 PM   FIELD      -119.222593    40.783148   30   5
                                                        9 O'Clock Response                                                                                                                                                                                                                                                           30   5
BMAN1811553   BLM   PUBLIC CONTACT   700 H                                             0     7603   7603   0      7603   4113    11716   7603   7603   11716   126.7          0.0    126.7   126.7                 68.6    B200   PUBLIC ASSIST     08/30/18 18:55   8/30/2018   06:55:32 PM   OTHER      -119.222593    40.783148
                                                        Area
                                                        9 O'Clock Response
BMAN1811554   BLM   PUBLIC CONTACT   : 845 E
                                                        Area
                                                                              CREATE   0     0      0      0      0      458     458     0      0      458     0.0            0.0                                  7.6     B241   PUBLIC ASSIST     08/30/18 19:03   8/30/2018   07:03:19 PM   FIELD      -119.217648    40.792917   30   5
                                                        9 O'clock Response
BMAN1811555   BLM   REQUEST BRC      800 G
                                                        Area
                                                                              CREATE   44    227    271    0      271    507     778     227    227    734     3.8            0.0    3.8     3.8                   8.5     B243                     08/30/18 19:07   8/30/2018   07:07:03 PM   FIELD      -119.221748    40.789524   30   5
                                                        3 O'Clock Response
BMAN1811556   BLM   ASSAULT          @The Man : 600                           CREATE   0     0      0      0      0      2132    2132    0      0      2132    0.0            0.0                                  35.5    B237   ARREST            08/30/18 19:12   8/30/2018   07:12:59 PM   FIELD      -119.206514    40.786405   30   5
                                                        Area
                                                        3 O'Clock Response
BMAN1811557   BLM   PUBLIC CONTACT   : 215 K
                                                        Area
                                                                              CREATE   0     0      0      0      0      284     284     0      0      284     0.0            0.0                                  4.7     B240   NO ACTION         08/30/18 19:13   8/30/2018   07:13:46 PM   FIELD      -119.188756    40.78079    30   5
                                                        3 O'Clock Response
BMAN1811558   BLM   PUBLIC CONTACT   : The Temple                             CREATE   0     0      0      0      0      45      45      0      0      45      0.0            0.0                                  0.8     I248   PUBLIC ASSIST     08/30/18 19:16   8/30/2018   07:16:24 PM   FIELD      -119.200167    40.791235   30   5
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                           30   5
BMAN1811559   BLM   TRAFFIC STOP     : 545 L                                  CREATE   0     0      0      0      0      180     180     0      0      180     0.0            0.0                                  3.0     B200   VERBAL WARNING    08/30/18 19:24   8/30/2018   07:24:17 PM   FIELD      -119.218772    40.774298
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                           30   5
BMAN1811560   BLM   TRAFFIC STOP     : 330 I                                  CREATE   0     0      0      0      0      219     219     0      0      219     0.0            0.0                                  3.7     B241   VERBAL WARNING    08/30/18 19:25   8/30/2018   07:25:35 PM   FIELD      -119.197784    40.774873
                                                        Area
                                                        3 O'Clock Response
BMAN1811561   BLM   PUBLIC CONTACT   : 330 G                                  CREATE   0     0      0      0      0      38      38      0      0      38      0.0            0.0                                  0.6     K231   PUBLIC ASSIST     08/30/18 19:28   8/30/2018   07:28:34 PM   FIELD      -119.198646    40.776012   30   5
                                                        Area
                                                        3 O'clock Response
BMAN1811562   BLM   REQUEST LE       @515 E
                                                        Area
                                                                              CREATE   209   346    555    782    1337   295     1632    346    1128   1423    5.8            13.0   5.8     5.8     13.0   13.0   4.9     C125   NO ACTION         08/30/18 19:25   8/30/2018   07:25:19 PM   Control1   -119.211908    40.776547   30   5
                                                        3 O'Clock Response
BMAN1811563   BLM   PUBLIC CONTACT   : 300 Es                                 CREATE   0     0      0      0      0      156     156     0      0      156     0.0            0.0                                  2.6     K231   PUBLIC ASSIST     08/30/18 19:29   8/30/2018   07:29:35 PM   FIELD      -119.200156    40.781559   30   5
                                                        Area
                                                        Perimeter                                                                                                                                                                                                                                                                    30   5
BMAN1811564   BLM   PUBLIC CONTACT   : JOC                                    CREATE   0     0      0      0      0      2306    2306    0      0      2306    0.0            0.0                                  38.4    C189   VERBAL WARNING    08/30/18 19:41   8/30/2018   07:41:33 PM   FIELD      -119.23361     40.779955
                                                        Response Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                           30   5
BMAN1811565   BLM   TRAFFIC STOP     : The Man                                CREATE   0     0      0      0      0      94      94      0      0      94      0.0            0.0                                  1.6     B235   NO ACTION         08/30/18 19:43   8/30/2018   07:43:55 PM   FIELD      -119.206514    40.786405
                                                        Area
                                                        9 O'Clock Response
BMAN1811566   BLM   PUBLIC CONTACT   : 700 Es                                 CREATE   0     1      1      0      1      1200    1201    1      1      1201    0.0            0.0    0.0     0.0                   20.0    I248   PUBLIC ASSIST     08/30/18 19:50   8/30/2018   07:50:13 PM   FIELD      -119.215215    40.784643   30   5
                                                        Area
                                                        3 O'clock Response
BMAN1811567   BLM   ASSAULT          @545 Es
                                                        Area
                                                                              CREATE   698   202    900    242    1142   906     2048    202    444    1350    3.4            4.0    3.4     3.4     4.0    4.0    15.1    B241   NO ACTION         08/30/18 20:20   8/30/2018   08:20:04 PM   Control1   -119.215081    40.777944   30   5
                                                        3 O'Clock Response
BMAN1811568   BLM   TRAFFIC STOP     : 500 L                                  CREATE   0     0      0      0      0      60      60      0      0      60      0.0            0.0                                  1.0     B357   VERBAL WARNING    08/30/18 20:32   8/30/2018   08:32:50 PM   FIELD      -119.211744    40.771654   30   5
                                                        Area
                                                        Perimeter                                                                                                                                                                                                                                                                    30   5
BMAN1811569   BLM   TRAFFIC STOP     : GATE ROAD MM 1                         CREATE   0     0      0      0      0      386     386     0      0      386     0.0            0.0                                  6.4     B355   VERBAL WARNING    08/30/18 20:41   8/30/2018   08:41:36 PM   FIELD      -119.258348    40.753337
                                                        Response Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                           30   5
BMAN1811571   BLM   PUBLIC CONTACT   : 900 K                                  CREATE   0     0      0      0      0      6018    6018    0      0      6018    0.0            0.0                                  100.3   B238   ARREST            08/30/18 20:46   8/30/2018   08:46:48 PM   FIELD      -119.220098    40.796757
                                                        Area
                                                        3 O'Clock Response
BMAN1811572   BLM   PUBLIC CONTACT   BLM Mobile                               CREATE   0     0      0      0      0      349     349     0      0      349     0.0            0.0                                  5.8     B234   PUBLIC ASSIST     08/30/18 20:50   8/30/2018   08:50:37 PM   FIELD      -119.20972     40.779854   30   5
                                                        Area
                                                        Perimeter
BMAN1811573   BLM   TRAFFIC STOP     : GATE ROAD:
                                                        Response Area
                                                                              CREATE   0     0      0      0      0      6763    6763    0      0      6763    0.0            0.0                                  112.7   C130   ARREST            08/30/18 21:04   8/30/2018   09:04:06 PM   FIELD      -119.248388    40.76584    30   5
                    COMPLIANCE                          3 O'Clock Response
BMAN1811574   BLM                    : 320 E                                  CREATE   0     0      0      0      0      264     264     0      0      264     0.0            0.0                                  4.4     B357   NO ACTION         08/30/18 21:07   8/30/2018   09:07:35 PM   FIELD      -119.198474    40.77765    30   5
                    CHECK                               Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                           30   5
BMAN1811575   BLM   PUBLIC CONTACT   : 300 K                                  CREATE   0     0      0      0      0      180     180     0      0      180     0.0            0.0                                  3.0     I239   PUBLIC ASSIST     08/30/18 21:09   8/30/2018   09:09:16 PM   FIELD      -119.192935    40.776052
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                           30   5
BMAN1811576   BLM   PUBLIC CONTACT   : 215 H                                  CREATE   0     0      0      0      0      2106    2106    0      0      2106    0.0            0.0                                  35.1    P242   PUBLIC ASSIST     08/30/18 21:22   8/30/2018   09:22:59 PM   FIELD      -119.19115     40.781547
                                                        Area
                                                        9 O'Clock Response
BMAN1811577   BLM   PUBLIC CONTACT   : 930 Es                                 CREATE   0     0      0      0      0      222     222     0      0      222     0.0            0.0                                  3.7     B365   VERBAL WARNING    08/30/18 21:24   8/30/2018   09:24:42 PM   FIELD      -119.211006    40.792338   30   5
                                                        Area
                                                        9 O'Clock Response
BMAN1811578   BLM   PUBLIC CONTACT   : 900 G
                                                        Area
                                                                              CREATE   0     0      0      0      0      65      65      0      0      65      0.0            0.0                                  1.1     B245   PUBLIC ASSIST     08/30/18 21:29   8/30/2018   09:29:00 PM   FIELD      -119.217699    40.794907   30   5
                                                        Perimeter
BMAN1811579   BLM   REQUEST LE       @Airport: Arrivals                       CREATE   113   133    246    574    820    935     1755    133    707    1642    2.2            9.6    2.2     2.2     9.6    9.6    15.6    C123   NO ACTION         08/30/18 21:28   8/30/2018   09:28:31 PM   911        -119.208486    40.764345   30   5
                                                        Response Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                           30   5
BMAN1811580   BLM   PUBLIC CONTACT   : 400 Es                                 CREATE   0     0      0      0      0      21      21      0      0      21      0.0            0.0                                  0.4     I359   PUBLIC ASSIST     08/30/18 21:36   8/30/2018   09:36:29 PM   FIELD      -119.204196    40.779792
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                           30   5
BMAN1811581   BLM   PUBLIC CONTACT   : 400 Es                                 CREATE   0     0      0      0      0      7       7       0      0      7       0.0            0.0                                  0.1     I359   PUBLIC ASSIST     08/30/18 21:37   8/30/2018   09:37:02 PM   FIELD      -119.204196    40.779792
                                                        Area
                                                        9 O'Clock Response
BMAN1811582   BLM   PUBLIC CONTACT   : 800 I                                  CREATE   0     0      0      0      0      871     871     0      0      871     0.0            0.0                                  14.5    B247   PUBLIC ASSIST     08/30/18 21:44   8/30/2018   09:44:16 PM   FIELD      -119.223418    40.789866   30   5
                                                        Area
                                                        3 O'Clock Response
BMAN1811583   BLM   PUBLIC CONTACT   : The Temple
                                                        Area
                                                                              CREATE   0     0      0      0      0      7       7       0      0      7       0.0            0.0                                  0.1     B362   PUBLIC ASSIST     08/30/18 21:57   8/30/2018   09:57:21 PM   FIELD      -119.200167    40.791235   30   5
                                                        3 O'Clock Response
BMAN1811584   BLM   PUBLIC CONTACT   : The Temple                             CREATE   0     0      0      0      0      7       7       0      0      7       0.0            0.0                                  0.1     B362   PUBLIC ASSIST     08/30/18 21:57   8/30/2018   09:57:37 PM   FIELD      -119.200167    40.791235   30   5
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                           30   5
BMAN1811585   BLM   PUBLIC CONTACT   : The Temple                             CREATE   0     0      0      0      0      15      15      0      0      15      0.0            0.0                                  0.3     B357   PUBLIC ASSIST     08/30/18 22:00   8/30/2018   10:00:14 PM   FIELD      -119.200167    40.791235
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                           30   5
BMAN1811586   BLM   PUBLIC CONTACT   : The Temple                             CREATE   0     0      0      0      0      3030    3030    0      0      3030    0.0            0.0                                  50.5    B362   REPORT            08/30/18 22:01   8/30/2018   10:01:31 PM   FIELD      -119.200167    40.791235
                                                        Area
                                                        3 O'clock Response
BMAN1811587   BLM   MISSING PERSON   JOC                                      CREATE   128   26     154    0      154    1492    1646    26     26     1518    0.4            0.0    0.4     0.4                   24.9    I402   NO ACTION         08/30/18 22:09   8/30/2018   10:09:13 PM   OTHER      -119.23361     40.779955   30   5
                                                        Area
                                                        Gate Road
BMAN1811588   BLM   ASSIST-NLE       : @Greeters :GATE
                                                        Response Area
                                                                              CREATE   0     0      0      1055   1055   56181   57236   0      1055   57236   0.0            17.6                   17.6   17.6   936.4   B112   NO ACTION         08/30/18 22:17   8/30/2018   10:17:47 PM   FIELD      -119.223341    40.773668   30   5
                                                        Perimeter
BMAN1811589   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0     0      0      0      0      4157    4157    0      0      4157    0.0            0.0                                  69.3    B360   CITATION          08/30/18 22:20   8/30/2018   10:20:38 PM   FIELD      -119.2654      40.748552   30   5
                                                        Response Area
                                                        Gate Road                                                                                                                                                                                                                                                                    30   5
BMAN1811590   BLM   TRAFFIC STOP     8 Mile Access                            CREATE   0     0      0      0      0      194     194     0      0      194     0.0            0.0                                  3.2     C105   VERBAL WARNING    08/30/18 22:23   8/30/2018   10:23:25 PM   FIELD      -119.277938    40.753857
                                                        Response Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                           30   5
BMAN1811591   BLM   TRAFFIC STOP     : 520 G                                  CREATE   0     0      0      0      0      749     749     0      0      749     0.0            0.0                                  12.5    I406   VERBAL WARNING    08/30/18 22:28   8/30/2018   10:28:30 PM   FIELD      -119.213201    40.775545
                                                        Area
                                                        Gate Road
BMAN1811592   BLM   TRAFFIC STOP     : 8 Mile Access                          CREATE   0     0      0      0      0      173     173     0      0      173     0.0            0.0                                  2.9     C116   NO ACTION         08/30/18 22:31   8/30/2018   10:31:22 PM   FIELD      -119.277938    40.753857   30   5
                                                        Response Area
                                                        3 O'Clock Response
BMAN1811593   BLM   PUBLIC CONTACT   : 200 L
                                                        Area
                                                                              CREATE   0     0      0      0      0      1653    1653    0      0      1653    0.0            0.0                                  27.6    I239   PUBLIC ASSIST     08/30/18 22:34   8/30/2018   10:34:42 PM   FIELD      -119.187109    40.782429   30   5
                                                        3 O'Clock Response
BMAN1811594   BLM   PUBLIC CONTACT   : 300 TEMPLE                             CREATE   0     0      0      0      0      16      16      0      0      16      0.0            0.0                                  0.3     B357   PUBLIC ASSIST     08/30/18 22:40   8/30/2018   10:40:16 PM   FIELD      -119.192776    40.790745   30   5
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                           30   5
BMAN1811595   BLM   PUBLIC CONTACT   : Center Camp                            CREATE   0     0      0      0      0      10      10      0      0      10      0.0            0.0                                  0.2     B366   PUBLIC ASSIST     08/30/18 22:43   8/30/2018   10:43:23 PM   FIELD      -119.213938    40.780764
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                           30   5
BMAN1811596   BLM   PUBLIC CONTACT   @Playa Info:500                          CREATE   0     0      0      0      0      49      49      0      0      49      0.0            0.0                                  0.8     B352   PUBLIC ASSIST     08/30/18 22:46   8/30/2018   10:46:20 PM   FIELD      -119.212876    40.781131
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                        VERBAL WARNING
BMAN1811597   BLM   TRAFFIC STOP     @9Y (Wye) : AND L                        CREATE   0     0      0      0      0      925     925     0      0      925     0.0            0.0                                  15.4    B364                     08/30/18 22:47   8/30/2018   10:47:26 PM   FIELD      -119.223066    40.774884   30   5
                                                        Area                                                                                                                                                                      RPT
                                                        9 O'Clock Response
BMAN1811598   BLM   PUBLIC CONTACT   : 9Y (Wye)
                                                        Area
                                                                              CREATE   0     0      0      0      0      23      23      0      0      23      0.0            0.0                                  0.4     B366   PUBLIC ASSIST     08/30/18 23:02   8/30/2018   11:02:11 PM   FIELD      -119.223066    40.774884   30   5
                                                        9 O'Clock Response                                                                                                                                                        VERBAL WARNING
BMAN1811599   BLM   TRAFFIC STOP     : 9Y (Wye)                               CREATE   0     0      0      0      0      1696    1696    0      0      1696    0.0            0.0                                  28.3    B366                     08/30/18 23:04   8/30/2018   11:04:11 PM   FIELD      -119.223066    40.774884   30   5
                                                        Area                                                                                                                                                                      RPT
BMAN1811600   BLM   TRAFFIC STOP     : 645 L             9 O'Clock Response CREATE     0     0      0      0      0      649     649     0      0      649     0.0            0.0                                  10.8    B364   VERBAL WARNING    08/30/18 23:05   8/30/2018   11:05:30 PM   FIELD      -119.225095    40.780578   30   5
                                                       9 O'Clock Response                                                                                                                                                                                                                                                            30   5
BMAN1811601   BLM   TRAFFIC STOP     : 9Y (Wye)                               CREATE   0     0      0      0      0      845     845     0      0      845     0.0            0.0                                  14.1    I248   WRITTEN WARNING 08/30/18 23:07     8/30/2018   11:07:01 PM   FIELD      -119.223066    40.774884
                                                       Area
                                                       9 O'Clock Response
BMAN1811602   BLM   PUBLIC CONTACT   : 945 L                                  CREATE   0     0      0      0      0      1494    1494    0      0      1494    0.0            0.0                                  24.9    B362   NO ACTION         08/30/18 23:09   8/30/2018   11:09:58 PM   FIELD      -119.214181    40.800527   30   5
                                                       Area
                                                       3 O'clock Response
BMAN1811603   BLM   ASSAULT          @230 G:foam
                                                       Area
                                                                              CREATE   39    106    145    229    374    3844    4218    106    335    4179    1.8            3.8    1.8     1.8     3.8    3.8    64.1    C114   NO ACTION         08/30/18 23:15   8/30/2018   11:15:52 PM   911        -119.192864    40.780394   30   5
                                                       Perimeter
BMAN1811604   BLM   TRAFFIC STOP     : GATE ROAD MM 1                         CREATE   0     0      0      0      0      641     641     0      0      641     0.0            0.0                                  10.7    B350   VERBAL WARNING    08/30/18 23:16   8/30/2018   11:16:45 PM   FIELD      -119.258348    40.753337   30   5
                                                       Response Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                            30   5
BMAN1811605   BLM   PUBLIC CONTACT   : 200 I                                  CREATE   0     0      0      0      0      1576    1576    0      0      1576    0.0            0.0                                  26.3    B354   CITATION          08/30/18 23:16   8/30/2018   11:16:58 PM   FIELD      -119.189612    40.782942
                                                       Area
                                                       9 O'Clock Response                                                                                                                                                                                                                                                            30   5
BMAN1811606   BLM   PUBLIC CONTACT   : 900 L                                  CREATE   0     0      0      0      0      17      17      0      0      17      0.0            0.0                                  0.3     P356   PUBLIC ASSIST     08/30/18 23:24   8/30/2018   11:24:05 PM   FIELD      -119.220709    40.797223
                                                       Area
                                                       3 O'Clock Response
BMAN1811607   BLM   PUBLIC CONTACT   600 G                                    CREATE   0     0      0      0      0      0               0      0              0.0            0.0                                  0.0     B236   PUBLIC ASSIST     08/30/18 23:27   8/30/2018   11:27:32 PM   FIELD      -119.217684    40.777938   30   5
                                                       Area
                                                       3 O'Clock Response
BMAN1811608   BLM   PUBLIC CONTACT   @600 G
                                                       Area
                                                                              CREATE   0     0      0      0      0      1446    1446    0      0      1446    0.0            0.0                                  24.1    B236   PUBLIC ASSIST     08/30/18 23:28   8/30/2018   11:28:04 PM   FIELD      -119.217684    40.777938   30   5
                                                       Perimeter
BMAN1811609   BLM   PUBLIC CONTACT   : GREETERS GATE                          CREATE   0     0      0      0      0      3680    3680    0      0      3680    0.0            0.0                                  61.3    B362   PUBLIC ASSIST     08/30/18 23:35   8/30/2018   11:35:09 PM   FIELD      -119.232601    40.78065    30   5
                                                       Response Area
                                                       9 O'Clock Response                                                                                                                                                                                                                                                            30   5
BMAN1811610   BLM   TRAFFIC STOP     : 630 L                                  CREATE   0     0      0      0      0      17081   17081   0      0      17081   0.0            0.0                                  284.7   B358   CITATION          08/30/18 23:37   8/30/2018   11:37:14 PM   FIELD      -119.223935    40.778784
                                                       Area
                                                       9 O'Clock Response                                                                                                                                                                                                                                                            30   5
BMAN1811611   BLM   TRAFFIC STOP     @9Y (Wye)                                CREATE   0     0      0      0      0      1912    1912    0      0      1912    0.0            0.0                                  31.9    B366   CITATION          08/30/18 23:39   8/30/2018   11:39:55 PM   FIELD      -119.223066    40.774884
                                                       Area
                                                       Outside Event
BMAN1811612   BLM   TRAFFIC STOP     @Pershing County                         CREATE   0     0      0      0      0      2515    2515    0      0      2515    0.0            0.0                                  41.9    C116   VERBAL WARNING    08/30/18 23:42   8/30/2018   11:42:35 PM   FIELD      -119.365998    40.671163   30   5
                                                       Response Area
                                                       3 O'Clock Response
BMAN1811613   BLM   PUBLIC CONTACT   : 200 L
                                                       Area
                                                                              CREATE   0     0      0      0      0      456     456     0      0      456     0.0            0.0                                  7.6     B354   NO ACTION         08/30/18 23:42   8/30/2018   11:42:40 PM   FIELD      -119.187109    40.782429   30   5
                                                       3 O'Clock Response
BMAN1811614   BLM   TRAFFIC STOP     @600 L                                   CREATE   0     0      0      0      0      565     565     0      0      565     0.0            0.0                                  9.4     I248   VERBAL WARNING    08/30/18 23:43   8/30/2018   11:43:25 PM   FIELD      -119.220746    40.775617   30   5
                                                       Area
                                                       Gate Road                                                                                                                                                                                                                                                                     30   5
BMAN1811615   BLM   TRAFFIC STOP     : GATE ROAD MM 3                         CREATE   0     0      0      0      0      4679    4679    0      0      4679    0.0            0.0                                  78.0    B364   CITATION          08/30/18 23:48   8/30/2018   11:48:37 PM   FIELD      -119.230717    40.767581
                                                       Response Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                            30   5
BMAN1811616   BLM   PUBLIC CONTACT   : 345 G                                  CREATE   0     0      0      0      0      61      61      0      0      61      0.0            0.0                                  1.0     I239   PUBLIC ASSIST     08/30/18 23:49   8/30/2018   11:49:28 PM   FIELD      -119.200498    40.77532
                                                       Area
                                                       Gate Road
BMAN1811617   BLM   TRAFFIC STOP     : gate road mm .5                        CREATE   0     0      0      0      0      1786    1786    0      0      1786    0.0            0.0                                  29.8    B350   CITATION          08/30/18 23:54   8/30/2018   11:54:20 PM   FIELD      -119.26539     40.748023   30   5
                                                       Response Area
                                                       9 O'Clock Response
BMAN1811618   BLM   PUBLIC CONTACT   @1000 Es
                                                       Area
                                                                              CREATE   0     0      0      0      0      5451    5451    0      0      5451    0.0            0.0                                  90.9    C122   ARREST            08/30/18 23:58   8/30/2018   11:58:23 PM   FIELD      -119.208833    40.793019   30   5
                                                       9 O'Clock Response
BMAN1811619   BLM   PUBLIC CONTACT   : MAYAN RAVE                             CREATE   0     0      0      0      0      1150    1150    0      0      1150    0.0            0.0                                  19.2    B244   CITATION          08/31/18 00:05   8/31/2018   12:05:38 AM   FIELD      -119.199365    40.800745   31   6
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                            31   6
BMAN1811620   BLM   TRAFFIC STOP     3Y (Wye)                                 CREATE   0     0      0      0      0      619     619     0      0      619     0.0            0.0                                  10.3    P356   NO ACTION         08/31/18 00:29   8/31/2018   12:29:26 AM   FIELD      -119.221771    40.773908
                                                       Area
                                                       9 O'Clock Response                                                                                                                                                                                                                                                            31   6
BMAN1811621   BLM   PUBLIC CONTACT   @10 1500M:747                            CREATE   0     0      0      0      0      782     782     0      0      782     0.0            0.0                                  13.0    B243   NO ACTION         08/31/18 00:35   8/31/2018   12:35:38 AM   FIELD      -119.207909    40.790384
                                                       Area
                                                       Perimeter
BMAN1811622   BLM   TRAFFIC STOP     : Gate Actual                            CREATE   0     0      0      0      0      294     294     0      0      294     0.0            0.0                                  4.9     C105   VERBAL WARNING    08/31/18 00:41   8/31/2018   12:41:14 AM   FIELD      -119.237632    40.766539   31   6
                                                       Response Area
                                                       3 O'Clock Response
BMAN1811623   BLM   PUBLIC CONTACT   : Rampart
                                                       Area
                                                                              CREATE   0     0      0      0      0      16      16      0      0      16      0.0            0.0                                  0.3     B234   PUBLIC ASSIST     08/31/18 00:42   8/31/2018   12:42:34 AM   FIELD      -119.210339    40.779574   31   6
                                                       9 O'Clock Response
BMAN1811624   BLM   PUBLIC CONTACT   @9Y (Wye)
                                                       Area
                                                                              CREATE   0     0      0      0      0      10      10      0      0      10      0.0            0.0                                  0.2     B362   PUBLIC ASSIST     08/31/18 00:43   8/31/2018   12:43:41 AM   FIELD      -119.223066    40.774884   31   6
                                                       9 O'Clock Response
BMAN1811625   BLM   PUBLIC CONTACT   :Y
                                                       Area
                                                                              CREATE   0     0      0      0      0      7       7       0      0      7       0.0            0.0                                  0.1     B362   PUBLIC ASSIST     08/31/18 00:44   8/31/2018   12:44:10 AM   FIELD      -119.223096    40.77418    31   6
                                                       9 O'Clock Response
BMAN1811626   BLM   PUBLIC CONTACT   :Y
                                                       Area
                                                                              CREATE   0     0      0      0      0      6       6       0      0      6       0.0            0.0                                  0.1     B362   PUBLIC ASSIST     08/31/18 00:44   8/31/2018   12:44:21 AM   FIELD      -119.223096    40.77418    31   6
                                     The Fallopian     3 O'Clock Response                                                                                                                                                                                                                                                            31   6
BMAN1811627   BLM   PUBLIC CONTACT                                            CREATE   0     0      0      0      0      4       4       0      0      4       0.0            0.0                                  0.1     B362   PUBLIC ASSIST     08/31/18 00:44   8/31/2018   12:44:29 AM   FIELD      -119.222569    40.774267
                                     Tubes             Area
                                                       Perimeter                                                                                                                                                                                                                                                                     31   6
BMAN1811628   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0     0      0      0      0      331     331     0      0      331     0.0            0.0                                  5.5     B360   VERBAL WARNING    08/31/18 00:48   8/31/2018   12:48:01 AM   FIELD      -119.2654      40.748552
                                                       Response Area
                                                       Perimeter
BMAN1811629   BLM   PUBLIC CONTACT   Point 3                                  CREATE   0     0      0      0      0      1317    1317    0      0      1317    0.0            0.0                                  22.0    B238   PUBLIC ASSIST     08/31/18 00:50   8/31/2018   12:50:42 AM   FIELD      -119.185671    40.802213   31   6
                                                       Response Area
                                                       3 O'Clock Response
BMAN1811630   BLM   PUBLIC CONTACT   : The Man
                                                       Area
                                                                              CREATE   0     0      0      0      0      7       7       0      0      7       0.0            0.0                                  0.1     I368   PUBLIC ASSIST     08/31/18 00:52   8/31/2018   12:52:00 AM   FIELD      -119.206514    40.786405   31   6
                                                       3 O'Clock Response
BMAN1811631   BLM   PUBLIC CONTACT   : Substation
                                                       Area
                                                                              CREATE   0     0      0      0      0      349     349     0      0      349     0.0            0.0                                  5.8     B236   PUBLIC ASSIST     08/31/18 00:55   8/31/2018   12:55:46 AM   FIELD      -119.211003    40.780716   31   6
                                                       9 O'Clock Response                                                                                                                                                                                                                                                            31   6
BMAN1811632   BLM   TRAFFIC STOP     : MAYAN RAVE                             CREATE   0     0      0      0      0      438     438     0      0      438     0.0            0.0                                  7.3     B230   VERBAL WARNING    08/31/18 00:57   8/31/2018   12:57:03 AM   FIELD      -119.198055    40.803566
                                                       Area
                                                       9 O'Clock Response                                                                                                                                                                                                                                                            31   6
BMAN1811633   BLM   PUBLIC CONTACT   : 700 L                                  CREATE   0     0      0      0      0      20      20      0      0      20      0.0            0.0                                  0.3     B366   NO ACTION         08/31/18 00:59   8/31/2018   12:59:18 AM   FIELD      -119.225937    40.782471
                                                       Area
                                                       Perimeter
BMAN1811634   BLM   TRAFFIC STOP     : Gate Actual                            CREATE   0     0      0      0      0      578     578     0      0      578     0.0            0.0                                  9.6     C105   WRITTEN WARNING 08/31/18 01:02     8/31/2018   01:02:53 AM   FIELD      -119.237632    40.766539   31   6
                                                       Response Area
                                                       Perimeter
BMAN1811635   BLM   TRAFFIC STOP     GATE ROAD MM .5
                                                       Response Area
                                                                              CREATE   0     0      0      0      0      661     661     0      0      661     0.0            0.0                                  11.0    C189   PUBLIC ASSIST     08/31/18 01:03   8/31/2018   01:03:21 AM   FIELD      -119.2654      40.748552   31   6
                                                       3 O'Clock Response
BMAN1811636   BLM   PUBLIC CONTACT   The Temple
                                                       Area
                                                                              CREATE   0     0      0      0      0      19      19      0      0      19      0.0            0.0                                  0.3     B362   NO ACTION         08/31/18 01:09   8/31/2018   01:09:00 AM   FIELD      -119.200167    40.791235   31   6
                                                       3 O'Clock Response                                                                                                                                                                                                                                                            31   6
BMAN1811637   BLM   PUBLIC CONTACT   : The Temple                             CREATE   0     0      0      0      0      78      78      0      0      78      0.0            0.0                                  1.3     I368   PUBLIC ASSIST     08/31/18 01:12   8/31/2018   01:12:48 AM   FIELD      -119.200167    40.791235
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                            31   6
BMAN1811638   BLM   PUBLIC CONTACT   : The Temple                             CREATE   0     0      0      0      0      6       6       0      0      6       0.0            0.0                                  0.1     I368   PUBLIC ASSIST     08/31/18 01:14   8/31/2018   01:14:30 AM   FIELD      -119.200167    40.791235
                                                       Area
                                                       9 O'Clock Response
BMAN1811639   BLM   PUBLIC CONTACT   : 1000 Es                                CREATE   0     0      0      0      0      306     306     0      0      306     0.0            0.0                                  5.1     B243   NO ACTION         08/31/18 01:15   8/31/2018   01:15:27 AM   FIELD      -119.208833    40.793019   31   6
                                                       Area
                                                       9 O'Clock Response
BMAN1811640   BLM   PUBLIC CONTACT   @11 1800M:DEEP
                                                       Area
                                                                              CREATE   0     0      0      0      0      747     747     0      0      747     0.0            0.0                                  12.5    I359   CITATION          08/31/18 01:15   8/31/2018   01:15:44 AM   FIELD      -119.204797    40.791171   31   6


                                                                                                                                                                                                                                                                                                                        ER00129
                                                                                               Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 313 of 499
                                                                                                                                                                 EventSummary

                                                           3 O'Clock Response
BMAN1811641   BLM   PUBLIC CONTACT   : The Temple                               CREATE   0     0      0      0      0      8       8       0      0      8       0.0            0.0                                0.1     I368   PUBLIC ASSIST     08/31/18 01:16   8/31/2018   01:16:11 AM   FIELD      -119.200167    40.791235   31   6
                                                           Area
                                                           3 O'Clock Response
BMAN1811642   BLM   PUBLIC CONTACT   : The Temple
                                                           Area
                                                                                CREATE   0     0      0      0      0      4       4       0      0      4       0.0            0.0                                0.1     I368   PUBLIC ASSIST     08/31/18 01:16   8/31/2018   01:16:23 AM   FIELD      -119.200167    40.791235   31   6
                                                           9 O'Clock Response
BMAN1811643   BLM   PUBLIC CONTACT   : 100t
                                                           Area
                                                                                CREATE   0     0      0      0      0      289     289     0      0      289     0.0            0.0                                4.8     B357   VERBAL WARNING    08/31/18 01:25   8/31/2018   01:25:36 AM   FIELD      -119.195695    40.795143   31   6
                                                           9 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811644   BLM   PUBLIC CONTACT   : 630 L                                    CREATE   0     0      0      0      0      8       8       0      0      8       0.0            0.0                                0.1     B364   PUBLIC ASSIST     08/31/18 01:26   8/31/2018   01:26:49 AM   FIELD      -119.223935    40.778784
                                                           Area
                                                           3 O'Clock Response
BMAN1811645   BLM   PUBLIC CONTACT   : Rampart                                  CREATE   0     0      0      0      0      69      69      0      0      69      0.0            0.0                                1.2     B236   PUBLIC ASSIST     08/31/18 01:30   8/31/2018   01:30:54 AM   FIELD      -119.210339    40.779574   31   6
                                                           Area
                                                           3 O'Clock Response
BMAN1811646   BLM   PUBLIC CONTACT   : The Man                                  CREATE   0     0      0      0      0      441     441     0      0      441     0.0            0.0                                7.4     B363   CANCEL            08/31/18 01:33   8/31/2018   01:33:39 AM   FIELD      -119.206514    40.786405   31   6
                                                           Area
                                                           Perimeter
BMAN1811647   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                           Response Area
                                                                                CREATE   0     0      0      0      0      194     194     0      0      194     0.0            0.0                                3.2     B367   VERBAL WARNING    08/31/18 01:35   8/31/2018   01:35:19 AM   FIELD      -119.2654      40.748552   31   6
                                     The Fallopian         3 O'Clock Response
BMAN1811648   BLM   TRAFFIC STOP
                                     Tubes                 Area
                                                                                CREATE   0     0      0      0      0      398     398     0      0      398     0.0            0.0                                6.6     B233   VERBAL WARNING    08/31/18 01:44   8/31/2018   01:44:33 AM   FIELD      -119.222569    40.774267   31   6
                                                           3 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811649   BLM   PUBLIC CONTACT   : 530 L                                    CREATE   0     0      0      0      0      10      10      0      0      10      0.0            0.0                                0.2     B366   PUBLIC ASSIST     08/31/18 01:51   8/31/2018   01:51:48 AM   FIELD      -119.216588    40.773185
                                                           Area
                                                           3 O'Clock Response
BMAN1811650   BLM   PUBLIC CONTACT   : 530 D                                    CREATE   0     0      0      0      0      11      11      0      0      11      0.0            0.0                                0.2     B364   PUBLIC ASSIST     08/31/18 01:55   8/31/2018   01:55:43 AM   FIELD      -119.213121    40.777735   31   6
                                                           Area
                                                           9 O'Clock Response
BMAN1811651   BLM   TRANSPORT        @11 1800M:DEEP                             CREATE   0     0      0      0      0      9610    9610    0      0      9610    0.0            0.0                                160.2   B354   CITATION          08/31/18 01:59   8/31/2018   01:59:59 AM   FIELD      -119.204797    40.791171   31   6
                                                           Area
                                                           3 O'Clock Response
BMAN1811652   BLM   PUBLIC CONTACT   : 200 K
                                                           Area
                                                                                CREATE   0     0      0      0      0      1049    1049    0      0      1049    0.0            0.0                                17.5    I239   PUBLIC ASSIST     08/31/18 02:10   8/31/2018   02:10:08 AM   FIELD      -119.187943    40.7826     31   6
                                                           9 O'Clock Response
BMAN1811653   BLM   PUBLIC CONTACT   : 900 Es
                                                           Area
                                                                                CREATE   0     0      0      0      0      15      15      0      0      15      0.0            0.0                                0.3     I368   PUBLIC ASSIST     08/31/18 02:19   8/31/2018   02:19:50 AM   FIELD      -119.212873    40.791252   31   6
                                                           9 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811654   BLM   PUBLIC CONTACT   : 900 Es                                   CREATE   0     0      0      0      0      14      14      0      0      14      0.0            0.0                                0.2     I368   PUBLIC ASSIST     08/31/18 02:20   8/31/2018   02:20:10 AM   FIELD      -119.212873    40.791252
                                                           Area
                                                           9 O'Clock Response
BMAN1811655   BLM   PUBLIC CONTACT   : 900 Es                                   CREATE   0     0      0      0      0      15      15      0      0      15      0.0            0.0                                0.3     I368   PUBLIC ASSIST     08/31/18 02:20   8/31/2018   02:20:28 AM   FIELD      -119.212873    40.791252   31   6
                                                           Area
                                                           Perimeter
BMAN1811656   BLM   REQUEST LE       @Point 1 : by trash                        CREATE   218   80     298    225    523    9074    9597    80     305    9379    1.3            3.8    1.3    1.3    3.8    3.8    151.2   C123   ARREST            08/31/18 02:25   8/31/2018   02:25:29 AM   911        -119.235701    40.783003   31   6
                                                           Response Area
                                                           3 O'clock Response
BMAN1811657   BLM   REQUEST BRC      @Center Camp
                                                           Area
                                                                                CREATE   327   227    554    0      554    134     688     227    227    361     3.8            0.0    3.8    3.8                  2.2     B300   PUBLIC ASSIST     08/31/18 02:27   8/31/2018   02:27:21 AM   DISPATCH   -119.213938    40.780764   31   6
                                                           3 O'Clock Response
BMAN1811658   BLM   PUBLIC CONTACT   : 230 Es
                                                           Area
                                                                                CREATE   0     0      0      0      0      1025    1025    0      0      1025    0.0            0.0                                17.1    B363   PUBLIC ASSIST     08/31/18 02:39   8/31/2018   02:39:05 AM   FIELD      -119.198722    40.782975   31   6
                                                           9 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811659   BLM   PUBLIC CONTACT   @10 1800M:DEEP                             CREATE   0     0      0      0      0      170     170     0      0      170     0.0            0.0                                2.8     B354   CITATION          08/31/18 02:39   8/31/2018   02:39:17 AM   FIELD      -119.208188    40.791179
                                                           Area
                                                           9 O'Clock Response
BMAN1811660   BLM   PUBLIC CONTACT   : 1000 J                                   CREATE   0     0      0      0      0      1700    1700    0      0      1700    0.0            0.0                                28.3    I248   WRITTEN WARNING 08/31/18 02:44     8/31/2018   02:44:35 AM   FIELD      -119.211244    40.799897   31   6
                                                           Area
                                                           9 O'Clock Response
BMAN1811661   BLM   PUBLIC CONTACT   @10 1800M:DEEP                             CREATE   0     0      0      0      0      2323    2323    0      0      2323    0.0            0.0                                38.7    C111   CITATION          08/31/18 02:48   8/31/2018   02:48:49 AM   FIELD      -119.208188    40.791179   31   6
                                                           Area
                                                           9 O'Clock Response
BMAN1811662   BLM   PUBLIC CONTACT   @11 1800M:747
                                                           Area
                                                                                CREATE   0     0      0      0      0      597     597     0      0      597     0.0            0.0                                10.0    I359   VERBAL WARNING    08/31/18 02:49   8/31/2018   02:49:47 AM   FIELD      -119.204797    40.791171   31   6
                                                           9 O'Clock Response
BMAN1811663   BLM   PUBLIC CONTACT   : 1000 Es
                                                           Area
                                                                                CREATE   0     1      1      0      1      567     568     1      1      568     0.0            0.0    0.0    0.0                  9.5     B245   PUBLIC ASSIST     08/31/18 02:53   8/31/2018   02:53:22 AM   FIELD      -119.208833    40.793019   31   6
                                                           Perimeter                                                                                                                                                                                                                                                                 31   6
BMAN1811664   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0      0      0      0      1011    1011    0      0      1011    0.0            0.0                                16.9    K351   REPORT            08/31/18 02:54   8/31/2018   02:54:12 AM   FIELD      -119.2654      40.748552
                                                           Response Area
                                                           9 O'Clock Response
BMAN1811665   BLM   PUBLIC CONTACT   @10 1800M:747                              CREATE   0     0      0      0      0      298     298     0      0      298     0.0            0.0                                5.0     B357   VERBAL WARNING    08/31/18 02:55   8/31/2018   02:55:47 AM   FIELD      -119.208188    40.791179   31   6
                                                           Area
                                                           3 O'Clock Response
BMAN1811666   BLM   PUBLIC CONTACT   : 200 E                                    CREATE   0     0      0      0      0      1963    1963    0      0      1963    0.0            0.0                                32.7    B365   NO ACTION         08/31/18 03:07   8/31/2018   03:07:27 AM   FIELD      -119.192951    40.783627   31   6
                                                           Area
                                                           Perimeter
BMAN1811667   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                           Response
                                                                                CREATE   0     0      0      0      0      1076    1076    0      0      1076    0.0            0.0                                17.9    B367   CITATION          08/31/18 03:12   8/31/2018   03:12:41 AM   FIELD      -119.2654      40.748552   31   6
                                     @700 Es:DEEP          9 O'Clock Response
BMAN1811668   BLM   PUBLIC CONTACT
                                     PLAYA                 Area
                                                                                CREATE   0     0      0      0      0      107     107     0      0      107     0.0            0.0                                1.8     C125   PUBLIC ASSIST     08/31/18 03:21   8/31/2018   03:21:34 AM   FIELD      -119.215215    40.784643   31   6
                                                           9 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811669   BLM   PUBLIC CONTACT   : 945 L                                    CREATE   0     0      0      0      0      1179    1179    0      0      1179    0.0            0.0                                19.7    B352   CITATION          08/31/18 03:28   8/31/2018   03:28:10 AM   FIELD      -119.214181    40.800527
                                                           Area
                                                           9 O'Clock Response
BMAN1811670   BLM   PUBLIC CONTACT   : 1100 RAVE                                CREATE   0     0      0      0      0      643     643     0      0      643     0.0            0.0                                10.7    I368   CITATION          08/31/18 03:35   8/31/2018   03:35:41 AM   FIELD      -119.196618    40.796925   31   6
                                                           Area
                                                           Perimeter
BMAN1811671   BLM   TRAFFIC STOP     : GATE ROAD MM 1                           CREATE   0     0      0      0      0      1077    1077    0      0      1077    0.0            0.0                                18.0    B367   CITATION          08/31/18 03:43   8/31/2018   03:43:46 AM   FIELD      -119.258348    40.753337   31   6
                                                           Response Area
                                                           9 O'Clock Response
BMAN1811672   BLM   PUBLIC CONTACT   : ROBOHEART
                                                           Area
                                                                                CREATE   0     0      0      0      0      683     683     0      0      683     0.0            0.0                                11.4    B354   CITATION          08/31/18 03:44   8/31/2018   03:44:07 AM   FIELD      -119.198548    40.800851   31   6
                                                           3 O'Clock Response
BMAN1811673   BLM   PUBLIC CONTACT   : 200 I
                                                           Area
                                                                                CREATE   0     0      0      0      0      610     610     0      0      610     0.0            0.0                                10.2    B365   CITATION          08/31/18 03:48   8/31/2018   03:48:50 AM   FIELD      -119.189612    40.782942   31   6
                                                           9 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811674   BLM   PUBLIC CONTACT   @11 1000M:1130                             CREATE   0     0      0      0      0      724     724     0      0      724     0.0            0.0                                12.1    I368   CITATION          08/31/18 03:49   8/31/2018   03:49:48 AM   FIELD      -119.20556     40.789053
                                                           Area
                                                           3 O'Clock Response
BMAN1811675   BLM   PUBLIC CONTACT   : Center Camp                              CREATE   0     0      0      0      0      29      29      0      0      29      0.0            0.0                                0.5     B366   PUBLIC ASSIST     08/31/18 04:00   8/31/2018   04:00:28 AM   FIELD      -119.213938    40.780764   31   6
                                                           Area
                                     : ROBOHEART           9 O'Clock Response
BMAN1811676   BLM   PUBLIC CONTACT                                              CREATE   0     0      0      0      0      371     371     0      0      371     0.0            0.0                                6.2     B354   CITATION          08/31/18 04:02   8/31/2018   04:02:25 AM   FIELD      -119.19769     40.80157    31   6
                                     RAVE                  Area
                                                           9 O'Clock Response
BMAN1811677   BLM   PUBLIC CONTACT   : 1100 DP RAVE
                                                           Area
                                                                                CREATE   0     0      0      0      0      499     499     0      0      499     0.0            0.0                                8.3     I368   CITATION          08/31/18 04:05   8/31/2018   04:05:32 AM   FIELD      -119.196531    40.797408   31   6
                                                           9 O'Clock Response
BMAN1811678   BLM   PUBLIC CONTACT   : 1130 DP
                                                           Area
                                                                                CREATE   0     0      0      0      0      721     721     0      0      721     0.0            0.0                                12.0    I368   CITATION          08/31/18 04:19   8/31/2018   04:19:12 AM   FIELD      -119.196703    40.797428   31   6
                                                           9 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811679   BLM   PUBLIC CONTACT   : 1100 DP                                  CREATE   0     0      0      0      0      403     403     0      0      403     0.0            0.0                                6.7     B357   CITATION          08/31/18 04:30   8/31/2018   04:30:23 AM   FIELD      -119.198355    40.801376
                                                           Area
                                                           Perimeter
BMAN1811680   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0      0      0      0      2877    2877    0      0      2877    0.0            0.0                                48.0    B367   CITATION          08/31/18 04:36   8/31/2018   04:36:11 AM   FIELD      -119.2654      40.748552   31   6
                                                           Response Area
                                                           9 O'Clock Response
BMAN1811681   BLM   PUBLIC CONTACT   : 1100 DP                                  CREATE   0     0      0      0      0      563     563     0      0      563     0.0            0.0                                9.4     B357   CITATION          08/31/18 04:39   8/31/2018   04:39:40 AM   FIELD      -119.198828    40.801205   31   6
                                                           Area
                                                           3 O'Clock Response
BMAN1811682   BLM   PUBLIC CONTACT   200 G
                                                           Area
                                                                                CREATE   0     0      0      0      0      12564   12564   0      0      12564   0.0            0.0                                209.4   C111   ARREST            08/31/18 04:43   8/31/2018   04:43:48 AM   FIELD      -119.191281    40.783284   31   6
                                                           9 O'Clock Response
BMAN1811683   BLM   ACCIDENT         : 1130 DP
                                                           Area
                                                                                CREATE   0     0      0      0      0      1928    1928    0      0      1928    0.0            0.0                                32.1    I359   CITATION          08/31/18 04:50   8/31/2018   04:50:02 AM   FIELD      -119.198398    40.801376   31   6
                                                           3 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811684   BLM   PUBLIC CONTACT   : Center Camp                              CREATE   0     0      0      0      0      26      26      0      0      26      0.0            0.0                                0.4     K361   PUBLIC ASSIST     08/31/18 04:56   8/31/2018   04:56:13 AM   FIELD      -119.213938    40.780764
                                                           Area
                                                           9 O'Clock Response
BMAN1811685   BLM   PUBLIC CONTACT   : 1000 B                                   CREATE   0     0      0      0      0      504     504     0      0      504     0.0            0.0                                8.4     S2     NO ACTION         08/31/18 05:16   8/31/2018   05:16:31 AM   FIELD      -119.209463    40.794818   31   6
                                                           Area
                                                           9 O'Clock Response
BMAN1811686   BLM   PUBLIC CONTACT   @11 1000M:MAYAN                            CREATE   0     0      0      0      0      510     510     0      0      510     0.0            0.0                                8.5     B365   CITATION          08/31/18 05:19   8/31/2018   05:19:02 AM   FIELD      -119.20556     40.789053   31   6
                                                           Area
                                                           9 O'Clock Response
BMAN1811687   BLM   PUBLIC CONTACT   @DMZ
                                                           Area
                                                                                CREATE   0     0      0      0      0      1834    1834    0      0      1834    0.0            0.0                                30.6    B357   CITATION          08/31/18 05:36   8/31/2018   05:36:16 AM   FIELD      -119.202797    40.800654   31   6
                                                           9 O'Clock Response
BMAN1811688   BLM   PUBLIC CONTACT   : paramid
                                                           Area
                                                                                CREATE   0     0      0      0      0      5058    5058    0      0      5058    0.0            0.0                                84.3    B356   REPORT            08/31/18 05:39   8/31/2018   05:39:23 AM   FIELD      -119.210371    40.797655   31   6
                                                           9 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811689   BLM   PUBLIC CONTACT   : 900 L                                    CREATE   0     0      0      0      0      14      14      0      0      14      0.0            0.0                                0.2     B356   NO ACTION         08/31/18 06:12   8/31/2018   06:12:57 AM   FIELD      -119.220709    40.797223
                                                           Area
                                                           Perimeter
BMAN1811690   BLM   PUBLIC CONTACT   : Point 3                                  CREATE   0     0      0      0      0      18      18      0      0      18      0.0            0.0                                0.3     P127   PUBLIC ASSIST     08/31/18 06:20   8/31/2018   06:20:50 AM   FIELD      -119.185671    40.802213   31   6
                                                           Response Area
                                                           9 O'clock Response
BMAN1811691   BLM   REQUEST LE       @945 E
                                                           Area
                                                                                CREATE   80    65     145    0      145    19960   20105   65     65     20025   1.1            0.0    1.1    1.1                  332.7   B123   ARREST            08/31/18 06:21   8/31/2018   06:21:35 AM   911        -119.211872    40.796276   31   6
                                                           Perimeter
BMAN1811692   BLM   PUBLIC CONTACT   @Point 4
                                                           Response Area
                                                                                CREATE   0     0      0      0      0      14      14      0      0      14      0.0            0.0                                0.2     P127   PUBLIC ASSIST     08/31/18 06:37   8/31/2018   06:37:38 AM   FIELD      -119.180161    40.776283   31   6
                                                           9 O'Clock Response
BMAN1811693   BLM   PUBLIC CONTACT   : 900M
                                                           Area
                                                                                CREATE   0     0      0      0      0      277     277     0      0      277     0.0            0.0                                4.6     B110   REPORT            08/31/18 06:43   8/31/2018   06:43:36 AM   FIELD      -119.209654    40.785769   31   6
                                                           9 O'Clock Response
BMAN1811694   BLM   PUBLIC CONTACT   : DMZ                                      CREATE   0     0      0      0      0      1277    1277    0      0      1277    0.0            0.0                                21.3    B122   PUBLIC ASSIST     08/31/18 06:51   8/31/2018   06:51:51 AM   FIELD      -119.202797    40.800654   31   6
                                                           Area
                                                           3 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811695   BLM   REQUEST LE       430 C                                      COPY     0     223    223    144    367    2799    3166    223    367    3166    3.7            2.4    3.7    3.7    2.4    2.4    46.7    I119   LE ASSIST         08/31/18 06:53   8/31/2018   06:53:25 AM   Ops2       -119.206532    40.777042
                                                           Area
                                                           9 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811696   BLM   PUBLIC CONTACT   : 730 L                                    CREATE   0     0      0      0      0      17      17      0      0      17      0.0            0.0                                0.3     B117   VERBAL WARNING    08/31/18 07:14   8/31/2018   07:14:18 AM   FIELD      -119.226615    40.786426
                                                           Area
                                                           9 O'Clock Response
BMAN1811697   BLM   PUBLIC CONTACT   : 730 L                                    CREATE   0     0      0      0      0      4       4       0      0      4       0.0            0.0                                0.1     B117   VERBAL WARNING    08/31/18 07:14   8/31/2018   07:14:37 AM   FIELD      -119.226615    40.786426   31   6
                                                           Area
                                                           9 O'Clock Response
BMAN1811698   BLM   PUBLIC CONTACT   : 730 L
                                                           Area
                                                                                CREATE   0     0      0      0      0      5       5       0      0      5       0.0            0.0                                0.1     B117   VERBAL WARNING    08/31/18 07:14   8/31/2018   07:14:43 AM   FIELD      -119.226615    40.786426   31   6
                                                           9 O'Clock Response
BMAN1811699   BLM   PUBLIC CONTACT   : 730 L                                    CREATE   0     0      0      0      0      4       4       0      0      4       0.0            0.0                                0.1     B117   VERBAL WARNING    08/31/18 07:14   8/31/2018   07:14:51 AM   FIELD      -119.226615    40.786426   31   6
                                                           Area
                                                           9 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811700   BLM   PUBLIC CONTACT   : 900 L                                    CREATE   0     0      0      0      0      1647    1647    0      0      1647    0.0            0.0                                27.5    B117   VERBAL WARNING    08/31/18 07:23   8/31/2018   07:23:14 AM   FIELD      -119.220709    40.797223
                                                           Area
                                                           3 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811701   BLM   MEDICAL          The Temple                                 CREATE   0     0      0      0      0      201     201     0      0      201     0.0            0.0                                3.4     B125   PUBLIC ASSIST     08/31/18 07:27   8/31/2018   07:27:00 AM   FIELD      -119.200167    40.791235
                                                           Area
                                                           9 O'Clock Response
BMAN1811702   BLM   PUBLIC CONTACT   : 930 K                                    CREATE   0     0      0      0      0      872     872     0      0      872     0.0            0.0                                14.5    B117   CITATION          08/31/18 07:56   8/31/2018   07:56:40 AM   FIELD      -119.21611     40.799076   31   6
                                                           Area
                    COMPLIANCE                             3 O'Clock Response
BMAN1811703   BLM
                    CHECK
                                     : The Temple :900
                                                           Area
                                                                                CREATE   0     0      0      0      0      56      56      0      0      56      0.0            0.0                                0.9     B114   NO ACTION         08/31/18 08:01   8/31/2018   08:01:11 AM   FIELD      -119.200167    40.791235   31   6
                                                           9 O'Clock Response
BMAN1811704   BLM   TRAFFIC STOP     @630 K                                     CREATE   0     0      0      0      0      763     763     0      0      763     0.0            0.0                                12.7    B112   CITATION          08/31/18 08:02   8/31/2018   08:02:37 AM   FIELD      -119.223183    40.779112   31   6
                                                           Area
                                                           Perimeter                                                                                                                                                                                                                                                                 31   6
BMAN1811705   BLM   REQUEST LE       D Lot                                      CREATE   28    431    459    386    845    7241    8086    431    817    8058    7.2            6.4    7.2    7.2    6.4    6.4    120.7   P127   CITATION          08/31/18 08:07   8/31/2018   08:07:53 AM   911        -119.238417    40.765319
                                                           Response Area
                                                           9 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811706   BLM   REQUEST BRC      : 930 L                                    CREATE   0     0      0      0      0      564     564     0      0      564     0.0            0.0                                9.4     B110   REPORT            08/31/18 08:36   8/31/2018   08:36:44 AM   FIELD      -119.216541    40.799646
                                                           Area
                                                           9 O'Clock Response
BMAN1811707   BLM   REQUEST BRC      : 830 L                                    CREATE   0     0      0      0      0      303     303     0      0      303     0.0            0.0                                5.1     B110   REPORT            08/31/18 08:40   8/31/2018   08:40:09 AM   FIELD      -119.22391     40.794062   31   6
                                                           Area
                                                           3 O'Clock Response
BMAN1811709   BLM   PUBLIC CONTACT   : Center Camp
                                                           Area
                                                                                CREATE   0     0      0      0      0      43      43      0      0      43      0.0            0.0                                0.7     C139   PUBLIC ASSIST     08/31/18 08:42   8/31/2018   08:42:07 AM   FIELD      -119.213938    40.780764   31   6
                    COMPLIANCE                             9 O'Clock Response
BMAN1811710   BLM                    : 815 A                                    CREATE   0     0      0      0      0      2614    2614    0      0      2614    0.0            0.0                                43.6    I119   CITATION          08/31/18 08:44   8/31/2018   08:44:06 AM   FIELD      -119.216292    40.789496   31   6
                    CHECK                                  Area
                                                           9 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811711   BLM   PUBLIC CONTACT   @10 1800M:                                 CREATE   0     0      0      0      0      1914    1914    0      0      1914    0.0            0.0                                31.9    B124   CITATION          08/31/18 08:57   8/31/2018   08:57:40 AM   FIELD      -119.208188    40.791179
                                                           Area
                                                           3 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811712   BLM   PUBLIC CONTACT   : The Man                                  CREATE   0     0      0      0      0      19      19      0      0      19      0.0            0.0                                0.3     B125   PUBLIC ASSIST     08/31/18 09:01   8/31/2018   09:01:25 AM   FIELD      -119.206514    40.786405
                                                           Area
                                                           9 O'Clock Response
BMAN1811713   BLM   PUBLIC CONTACT   @11 1500M:                                 CREATE   0     0      0      0      0      25      25      0      0      25      0.0            0.0                                0.4     B122   PUBLIC ASSIST     08/31/18 09:02   8/31/2018   09:02:16 AM   FIELD      -119.205083    40.790377   31   6
                                                           Area
                                                           9 O'Clock Response
BMAN1811714   BLM   TRAFFIC STOP     @1000 Es
                                                           Area
                                                                                CREATE   0     0      0      0      0      314     314     0      0      314     0.0            0.0                                5.2     B124   VERBAL WARNING    08/31/18 09:23   8/31/2018   09:23:47 AM   FIELD      -119.208833    40.793019   31   6
                                                           3 O'Clock Response
BMAN1811715   BLM   MEDICAL          : 545 J                                    CREATE   0     0      0      0      0      948     948     0      0      948     0.0            0.0                                15.8    B121   PUBLIC ASSIST     08/31/18 09:24   8/31/2018   09:24:27 AM   FIELD      -119.217716    40.77534    31   6
                                                           Area
                                                           9 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811716   BLM   PUBLIC CONTACT   : 730 L                                    CREATE   0     0      0      0      0      44      44      0      0      44      0.0            0.0                                0.7     B117   VERBAL WARNING    08/31/18 09:46   8/31/2018   09:46:58 AM   FIELD      -119.226615    40.786426
                                                           Area
                                                           9 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811718   BLM   PUBLIC CONTACT   : 730 L                                    CREATE   0     0      0      0      0      5       5       0      0      5       0.0            0.0                                0.1     B117   VERBAL WARNING    08/31/18 09:47   8/31/2018   09:47:47 AM   FIELD      -119.226615    40.786426
                                                           Area
                                                           9 O'Clock Response
BMAN1811719   BLM   PUBLIC CONTACT   : 730 L                                    CREATE   0     0      0      0      0      3       3       0      0      3       0.0            0.0                                0.1     B117   VERBAL WARNING    08/31/18 09:47   8/31/2018   09:47:55 AM   FIELD      -119.226615    40.786426   31   6
                                                           Area
                                                           9 O'Clock Response
BMAN1811720   BLM   PUBLIC CONTACT   : 730 L
                                                           Area
                                                                                CREATE   0     0      0      0      0      4       4       0      0      4       0.0            0.0                                0.1     B117   VERBAL WARNING    08/31/18 09:48   8/31/2018   09:48:02 AM   FIELD      -119.226615    40.786426   31   6
                                                           9 O'Clock Response
BMAN1811721   BLM   PUBLIC CONTACT   : 730 L                                    CREATE   0     1      1      0      1      3       4       1      1      4       0.0            0.0    0.0    0.0                  0.1     B117   VERBAL WARNING    08/31/18 09:48   8/31/2018   09:48:09 AM   FIELD      -119.226615    40.786426   31   6
                                                           Area
                                                           9 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811722   BLM   PUBLIC CONTACT   : 730 L                                    CREATE   0     0      0      0      0      3       3       0      0      3       0.0            0.0                                0.1     B117   VERBAL WARNING    08/31/18 09:48   8/31/2018   09:48:15 AM   FIELD      -119.226615    40.786426
                                                           Area
                                                           Perimeter                                                                                                                                                                                                                                                                 31   6
BMAN1811724   BLM   TRAFFIC STOP     : GATE ROAD MM                             CREATE   0     0      0      0      0      1919    1919    0      0      1919    0.0            0.0                                32.0    B113   CITATION          08/31/18 10:02   8/31/2018   10:02:54 AM   FIELD      -119.240167    40.767091
                                                           Response Area
                                                           9 O'Clock Response
BMAN1811725   BLM   PUBLIC CONTACT   : 1000 A                                   CREATE   0     0      0      0      0      163     163     0      0      163     0.0            0.0                                2.7     B112   VERBAL WARNING    08/31/18 10:11   8/31/2018   10:11:50 AM   FIELD      -119.209241    40.794183   31   6
                                                           Area
                                                           Perimeter
BMAN1811726   BLM   TRAFFIC STOP     : D Lot
                                                           Response Area
                                                                                CREATE   0     0      0      0      0      1461    1461    0      0      1461    0.0            0.0                                24.4    B116   CITATION          08/31/18 10:16   8/31/2018   10:16:01 AM   FIELD      -119.238417    40.765319   31   6
                                                           3 O'Clock Response
BMAN1811727   BLM   PUBLIC CONTACT   : 330 G                                    CREATE   0     0      0      0      0      13      13      0      0      13      0.0            0.0                                0.2     B125   PUBLIC ASSIST     08/31/18 10:18   8/31/2018   10:18:27 AM   FIELD      -119.198646    40.776012   31   6
                                                           Area
                                                           9 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811728   BLM   PUBLIC CONTACT   : 1000 A                                   CREATE   0     0      0      0      0      98      98      0      0      98      0.0            0.0                                1.6     B112   VERBAL WARNING    08/31/18 10:23   8/31/2018   10:23:06 AM   FIELD      -119.209241    40.794183
                                                           Area
                                                           3 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811729   BLM   TRAFFIC STOP     : 400 G                                    CREATE   0     0      0      0      0      982     982     0      0      982     0.0            0.0                                16.4    B125   VERBAL WARNING    08/31/18 10:26   8/31/2018   10:26:48 AM   FIELD      -119.202453    40.774818
                                                           Area
                                                           3 O'clock Response
BMAN1811730   BLM   REQUEST LE       Ranger HQ                                  CREATE   139   106    245    711    956    1132    2088    106    817    1949    1.8            11.9   1.8    1.8    11.9   11.9   18.9    C109   PUBLIC ASSIST     08/31/18 10:24   8/31/2018   10:24:57 AM   911        -119.211558    40.78136    31   6
                                                           Area
                                                           9 O'Clock Response
BMAN1811731   BLM   PUBLIC CONTACT   : 1000 A
                                                           Area
                                                                                CREATE   0     0      0      0      0      697     697     0      0      697     0.0            0.0                                11.6    B114   PUBLIC ASSIST     08/31/18 10:31   8/31/2018   10:31:29 AM   FIELD      -119.209241    40.794183   31   6
                    COMPLIANCE                             9 O'Clock Response
BMAN1811732   BLM                    : 845 K                                    CREATE   0     0      0      0      0      501     501     0      0      501     0.0            0.0                                8.4     B117   NO ACTION         08/31/18 10:40   8/31/2018   10:40:53 AM   FIELD      -119.221759    40.795321   31   6
                    CHECK                                  Area
                                                           9 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811733   BLM   PUBLIC CONTACT   : 700 E                                    CREATE   0     0      0      0      0      34      34      0      0      34      0.0            0.0                                0.6     B113   PUBLIC ASSIST     08/31/18 10:49   8/31/2018   10:49:56 AM   FIELD      -119.220088    40.783656
                                                           Area
                                                           3 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811734   BLM   ASSIST           : The Fallopian                            CREATE   0     0      0      0      0      1813    1813    0      0      1813    0.0            0.0                                30.2    P127   VERBAL WARNING    08/31/18 10:53   8/31/2018   10:53:53 AM   FIELD      -119.222569    40.774267
                                                           Area
                                                           Perimeter
BMAN1811735   BLM   TRAFFIC STOP     GATE ROAD MM 1.5                           CREATE   0     0      0      0      0      1070    1070    0      0      1070    0.0            0.0                                17.8    B116   CITATION          08/31/18 11:00   8/31/2018   11:00:21 AM   FIELD      -119.253236    40.759756   31   6
                                                           Response Area
                                                           9 O'Clock Response
BMAN1811736   BLM   MEDICAL          : 1000 A
                                                           Area
                                                                                CREATE   0     0      0      0      0      771     771     0      0      771     0.0            0.0                                12.9    C137   PUBLIC ASSIST     08/31/18 11:08   8/31/2018   11:08:20 AM   FIELD      -119.209241    40.794183   31   6
                                                           Perimeter
BMAN1811737   BLM   TRAFFIC STOP     : GATE ROAD MM 1                           CREATE   0     0      0      0      0      64      64      0      0      64      0.0            0.0                                1.1     B116   NO ACTION         08/31/18 11:18   8/31/2018   11:18:33 AM   FIELD      -119.258348    40.753337   31   6
                                                           Response
                                                           Perimeter                                                                                                                                                                                                                                                                 31   6
BMAN1811738   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0      0      0      0      347     347     0      0      347     0.0            0.0                                5.8     B116   VERBAL WARNING    08/31/18 11:22   8/31/2018   11:22:35 AM   FIELD      -119.2654      40.748552
                                                           Response Area
                                                           Perimeter                                                                                                                                                                                                                                                                 31   6
BMAN1811739   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0      0      0      0      1305    1305    0      0      1305    0.0            0.0                                21.8    B116   CITATION          08/31/18 11:30   8/31/2018   11:30:51 AM   FIELD      -119.2654      40.748552
                                                           Response Area
                    COMPLIANCE                             9 O'Clock Response
BMAN1811740   BLM                    : 830 M                                    CREATE   0     0      0      0      0      733     733     0      0      733     0.0            0.0                                12.2    B110   CITATION          08/31/18 11:31   8/31/2018   11:31:12 AM   FIELD      -119.224642    40.79436    31   6
                    CHECK                                  Area
                                                           9 O'Clock Response
BMAN1811741   BLM   PUBLIC CONTACT   @800 M
                                                           Area
                                                                                CREATE   0     0      0      0      0      596     596     0      0      596     0.0            0.0                                9.9     B112   CITATION          08/31/18 11:36   8/31/2018   11:36:58 AM   FIELD      -119.226733    40.790522   31   6
                                                           9 O'Clock Response
BMAN1811742   BLM   PUBLIC CONTACT   : 800 M                                    CREATE   0     0      0      0      0      155     155     0      0      155     0.0            0.0                                2.6     B110   REPORT            08/31/18 11:45   8/31/2018   11:45:49 AM   FIELD      -119.226733    40.790522   31   6
                                                           Area
                                                           3 O'clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811743   BLM   PUBLIC CONTACT   BLM Mobile                                 CREATE   132   273    405    1336   1741   1050    2791    273    1609   2659    4.6            22.3   4.6    4.6    22.3   22.3   17.5    C139   PUBLIC ASSIST     08/31/18 11:49   8/31/2018   11:49:26 AM   DISPATCH   -119.20972     40.779854
                                                           Area
                                                           3 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811744   BLM   ASSIST           : 500 L                                    CREATE   0     0      0      0      0      17      17      0      0      17      0.0            0.0                                0.3     P127   PUBLIC ASSIST     08/31/18 11:52   8/31/2018   11:52:10 AM   FIELD      -119.211744    40.771654
                                                           Area
                                                           Perimeter
BMAN1811745   BLM   TRAFFIC STOP     : GATE ROAD MM                             CREATE   0     0      0      0      0      102     102     0      0      102     0.0            0.0                                1.7     B116   NO ACTION         08/31/18 11:55   8/31/2018   11:55:36 AM   FIELD      -119.253236    40.759756   31   6
                                                           Response Area
                                                           Perimeter
BMAN1811746   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                           Response Area
                                                                                CREATE   0     0      0      0      0      47      47      0      0      47      0.0            0.0                                0.8     B116   NO ACTION         08/31/18 11:58   8/31/2018   11:58:30 AM   FIELD      -119.2654      40.748552   31   6
                                                           3 O'Clock Response
BMAN1811747   BLM   ASSIST           : Rampart                                  CREATE   0     0      0      0      0      2338    2338    0      0      2338    0.0            0.0                                39.0    B122   LE ASSIST         08/31/18 12:02   8/31/2018   12:02:07 PM   FIELD      -119.210339    40.779574   31   6
                                                           Area
                                                           Perimeter                                                                                                                                                                                                                                                                 31   6
BMAN1811748   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0      0      0      0      96      96      0      0      96      0.0            0.0                                1.6     B116   NO ACTION         08/31/18 12:17   8/31/2018   12:17:03 PM   FIELD      -119.2654      40.748552
                                                           Response Area
                                                           Perimeter                                                                                                                                                                                                                                                                 31   6
BMAN1811749   BLM   TRAFFIC STOP     : GATE ROAD MM .5                          CREATE   0     0      0      0      0      1249    1249    0      0      1249    0.0            0.0                                20.8    B116   CITATION          08/31/18 12:20   8/31/2018   12:20:53 PM   FIELD      -119.2654      40.748552
                                                           Response Area
                                                           3 O'clock Response
BMAN1811750   BLM   REQUEST LE       @Rampart                                   CREATE   41    200    241    186    427    266     693     200    386    652     3.3            3.1    3.3    3.3    3.1    3.1    4.4     B114   LE ASSIST         08/31/18 12:26   8/31/2018   12:26:12 PM   Ops1       -119.210339    40.779574   31   6
                                                           Area
                                                           3 O'Clock Response
BMAN1811751   BLM   REQUEST LE       @Rampart
                                                           Area
                                                                                COPY     0     1927   1927   5      1932   19      1951    1927   1932   1951    32.1           0.1    32.1   32.1   0.1    0.1    0.3     B122   LE ASSIST         08/31/18 12:27   8/31/2018   12:27:46 PM   Ops1       -119.210339    40.779574   31   6
                                                           Perimeter
BMAN1811752   BLM   TRAFFIC STOP     @GATE ROAD MM                              CREATE   0     0      0      0      0      332     332     0      0      332     0.0            0.0                                5.5     B116   VERBAL WARNING    08/31/18 12:47   8/31/2018   12:47:03 PM   FIELD      -119.258348    40.753337   31   6
                                                           Response Area
                                                           Outside Event                                                                                                                                                                                                                                                             31   6
BMAN1811753   BLM   TRAFFIC STOP     @Pershing County                           CREATE   0     0      0      0      0      324     324     0      0      324     0.0            0.0                                5.4     C105   VERBAL WARNING    08/31/18 12:53   8/31/2018   12:53:33 PM   FIELD      -119.365998    40.671163
                                                           Response Area
                                                           9 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811754   BLM   TRAFFIC STOP     : 630 D                                    CREATE   0     0      0      0      0      429     429     0      0      429     0.0            0.0                                7.2     C137   VERBAL WARNING    08/31/18 13:08   8/31/2018   01:08:55 PM   FIELD      -119.21794     40.781407
                                                           Area
                                                           9 O'clock Response
BMAN1811755   BLM   REQUEST LE       @745 D:camp                                CREATE   149   69     218    165    383    4265    4648    69     234    4499    1.2            2.8    1.2    1.2    2.8    2.8    71.1    C195   NO ACTION         08/31/18 13:11   8/31/2018   01:11:27 PM   911        -119.219582    40.787727   31   6
                                                           Area
                                                           3 O'Clock Response
BMAN1811756   BLM   STOLEN           BLM Mobile
                                                           Area
                                                                                CREATE   0     0      0      0      0      1870    1870    0      0      1870    0.0            0.0                                31.2    C137   REPORT            08/31/18 13:15   8/31/2018   01:15:04 PM   FIELD      -119.20972     40.779854   31   6
                                                           3 O'clock Response
BMAN1811757   BLM   STOLEN           @BLM Mobile                                CREATE   27    -27           0             1240    1240                  1213    -0.5           0.0    -0.5                        20.2           CANCEL            08/31/18 13:17   8/31/2018   01:17:01 PM   DISPATCH   -119.20972     40.779854   31   6
                                                           Area
                                                           3 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811758   BLM   MEDICAL          : 200 J                                    CREATE   0     0      0      0      0      1620    1620    0      0      1620    0.0            0.0                                27.0    B117   CITATION          08/31/18 13:17   8/31/2018   01:17:35 PM   FIELD      -119.188778    40.782771
                                                           Area


                                                                                                                                                                                                                                                                                                                        ER00130
                                                                                              Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 314 of 499
                                                                                                                                                               EventSummary

                                                         Outside Event
BMAN1811759   BLM   TRAFFIC STOP     @Pershing County                         CREATE   0      0      0      0      0      129     129     0     0      129     0.0            0.0                                2.2     C116    VERBAL WARNING   08/31/18 13:19   8/31/2018   01:19:24 PM   FIELD      -119.365998    40.671163   31   6
                                                         Response Area
                                                         Perimeter
BMAN1811760   BLM   ASSIST           : D Lot
                                                         Response Area
                                                                              CREATE   0      0      0      0      0      6978    6978    0     0      6978    0.0            0.0                                116.3   I119    PUBLIC ASSIST    08/31/18 13:51   8/31/2018   01:51:34 PM   FIELD      -119.238417    40.765319   31   6
                                                         3 O'Clock Response
BMAN1811761   BLM   TRAFFIC STOP     : 430 Es
                                                         Area
                                                                              CREATE   0      0      0      0      0      215     215     0     0      215     0.0            0.0                                3.6     C137    VERBAL WARNING   08/31/18 13:57   8/31/2018   01:57:30 PM   FIELD      -119.206527    40.779561   31   6
                                                         3 O'clock Response
BMAN1811762   BLM   REQUEST LE       @Rampart
                                                         Area
                                                                              CREATE   37     48     85     41     126    272     398     48    89     361     0.8            0.7    0.8    0.8    0.7    0.7    4.5     B114    LE ASSIST        08/31/18 14:06   8/31/2018   02:06:16 PM   Ops1       -119.210339    40.779574   31   6
                                                         3 O'Clock Response
BMAN1811763   BLM   REQUEST LE       @Rampart
                                                         Area
                                                                              COPY     0      0             0             114     114                  114     0.0            0.0                                1.9             CANCEL           08/31/18 14:12   8/31/2018   02:12:15 PM   Ops1       -119.210339    40.779574   31   6
                                                         3 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811764   BLM   PUBLIC CONTACT   BLM Mobile                               CREATE   0      0      0      0      0      3192    3192    0     0      3192    0.0            0.0                                53.2    C139    PUBLIC ASSIST    08/31/18 14:15   8/31/2018   02:15:30 PM   FIELD      -119.20972     40.779854
                                                         Area
                                                         Perimeter
BMAN1811765   BLM   REQUEST LE       Airport                                  CREATE   68     163    231    420    651    1922    2573    163   583    2505    2.7            7.0    2.7    2.7    7.0    7.0    32.0    P127    CITATION         08/31/18 14:17   8/31/2018   02:17:50 PM   Control1   -119.208486    40.764345   31   6
                                                         Response Area
                                                         Perimeter
BMAN1811766   BLM   REQUEST LE       Airport
                                                         Response Area
                                                                              COPY     0      0             0             295     295                  295     0.0            0.0                                4.9             CANCEL           08/31/18 14:19   8/31/2018   02:19:46 PM   Control1   -119.208486    40.764345   31   6
                                                         3 O'Clock Response
BMAN1811767   BLM   STOLEN           BLM Mobile                               CREATE   0      0      0      0      0      2094    2094    0     0      2094    0.0            0.0                                34.9    C121    REPORT           08/31/18 14:26   8/31/2018   02:26:43 PM   FIELD      -119.20972     40.779854   31   6
                                                         Area
                                                         9 O'clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811768   BLM   REQUEST LE       @745 D                                   CREATE   70     47     117    387    504    146     650     47    434    580     0.8            6.5    0.8    0.8    6.5    6.5    2.4     C195    CANCEL           08/31/18 14:40   8/31/2018   02:40:43 PM   911        -119.219582    40.787727
                                                         Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811769   BLM   REQUEST BRC      : Rampart                                CREATE   0      0      0      0      0      248     248     0     0      248     0.0            0.0                                4.1     C121    PUBLIC ASSIST    08/31/18 14:42   8/31/2018   02:42:43 PM   FIELD      -119.210339    40.779574
                                                         Area
                                                         3 O'Clock Response
BMAN1811770   BLM   PUBLIC CONTACT   600 Es                                   CREATE   0      0      0      0      0      17      17      0     0      17      0.0            0.0                                0.3     I128    PUBLIC ASSIST    08/31/18 14:50   8/31/2018   02:50:30 PM   FIELD      -119.21201     40.782239   31   6
                                                         Area
                                                         Perimeter
BMAN1811771   BLM   TRAFFIC STOP     : JOC
                                                         Response Area
                                                                              CREATE   0      0      0      0      0      172     172     0     0      172     0.0            0.0                                2.9     C109    NO ACTION        08/31/18 15:05   8/31/2018   03:05:29 PM   FIELD      -119.23361     40.779955   31   6
                                                         3 O'clock Response
BMAN1811772   BLM   ASSIST           500 Es                                   CREATE   107    -107          0             243     243                  136     -1.8           0.0    -1.8                        2.3             CANCEL           08/31/18 15:13   8/31/2018   03:13:36 PM   DISPATCH   -119.208857    40.779797   31   6
                                                         Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811773   BLM   PUBLIC CONTACT   : 430 Es                                 CREATE   0      0      0      0      0      397     397     0     0      397     0.0            0.0                                6.6     C139    REPORT           08/31/18 15:18   8/31/2018   03:18:56 PM   FIELD      -119.206527    40.779561
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811774   BLM   PUBLIC CONTACT   : 900 I                                  CREATE   0      0      0      0      0      16      16      0     0      16      0.0            0.0                                0.3     B110    PUBLIC ASSIST    08/31/18 15:19   8/31/2018   03:19:35 PM   FIELD      -119.218877    40.795827
                                                         Area
                                                         Perimeter
BMAN1811775   BLM   PUBLIC CONTACT   : Point 3                                CREATE   0      0      0      0      0      12      12      0     0      12      0.0            0.0                                0.2     B122    PUBLIC ASSIST    08/31/18 15:22   8/31/2018   03:22:48 PM   FIELD      -119.185671    40.802213   31   6
                                                         Response Area
                                                         3 O'Clock Response
BMAN1811776   BLM   PUBLIC CONTACT   : Center Camp
                                                         Area
                                                                              CREATE   0      0      0      0      0      9       9       0     0      9       0.0            0.0                                0.2     I128    PUBLIC ASSIST    08/31/18 15:23   8/31/2018   03:23:12 PM   FIELD      -119.213938    40.780764   31   6
                                                         3 O'clock Response
BMAN1811777   BLM   ASSIST           The Man                                  CREATE   1487   5      1492   13     1505   15      1520    5     18     33      0.1            0.2    0.1    0.1    0.2    0.2    0.3     B110    NO ACTION        08/31/18 15:01   8/31/2018   03:01:10 PM   OTHER      -119.206514    40.786405   31   6
                                                         Area
BMAN1811778   BLM   ASSAULT          @JOC                1                    CREATE   99     216    315    2106   2421   19537   21958   216   2322   21859   3.6            35.1   3.6    3.6    35.1   35.1   325.6   C198    LE ASSIST        08/31/18 15:56   8/31/2018   03:56:32 PM   Admin      -119.23361     40.779955   31   6
                                                        3 O'clock Response                                                                                                                                                                                                                                                         31   6
BMAN1811779   BLM   REQUEST LE       Ranger HQ                                CREATE   66     193    259    291    550    4305    4855    193   484    4789    3.2            4.9    3.2    3.2    4.9    4.9    71.8    C187    REPORT           08/31/18 16:06   8/31/2018   04:06:46 PM   Control1   -119.211558    40.78136
                                                        Area
                    COMPLIANCE                          9 O'Clock Response                                                                                                                                                       VERBAL FUEL
BMAN1811780   BLM                    : 750 K                                  CREATE   0      0      0      0      0      338     338     0     0      338     0.0            0.0                                5.6     B243                     08/31/18 16:11   8/31/2018   04:11:22 PM   FIELD      -119.225452    40.788963   31   6
                    CHECK                               Area                                                                                                                                                                     STORAGE
                                                        9 O'Clock Response
BMAN1811781   BLM   PUBLIC CONTACT   : 800 L
                                                        Area
                                                                              CREATE   0      0      0      0      0      1018    1018    0     0      1018    0.0            0.0                                17.0    B243    CITATION         08/31/18 16:19   8/31/2018   04:19:42 PM   FIELD      -119.225924    40.790379   31   6
                                                        Perimeter
BMAN1811782   BLM   REQUEST LE       @12 Mile Access                          CREATE   113    265    378    79     457    5939    6396    265   344    6283    4.4            1.3    4.4    4.4    1.3    1.3    99.0    P242    PUBLIC ASSIST    08/31/18 16:22   8/31/2018   04:22:39 PM   911        -119.262656    40.772298   31   6
                                                        Response Area
                                     @The Man:300       3 O'Clock Response                                                                                                                                                                                                                                                         31   6
BMAN1811783   BLM   PUBLIC CONTACT                                            CREATE   0      0      0      0      0      74      74      0     0      74      0.0            0.0                                1.2     K231    PUBLIC ASSIST    08/31/18 16:28   8/31/2018   04:28:17 PM   FIELD      -119.206514    40.786405
                                     SIDE               Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                         31   6
BMAN1811784   BLM   TRAFFIC STOP     : 900 K                                  CREATE   0      0      0      0      0      460     460     0     0      460     0.0            0.0                                7.7     B124    VERBAL WARNING   08/31/18 16:32   8/31/2018   04:32:56 PM   FIELD      -119.220098    40.796757
                                                        Area
                                                        Outside Event
BMAN1811785   BLM   TRAFFIC STOP     Jungo Road                               CREATE   0      0      0      0      0      256     256     0     0      256     0.0            0.0                                4.3     500     NO ACTION        08/31/18 16:37   8/31/2018   04:37:01 PM   FIELD      -119.14761     40.755295   31   6
                                                        Response Area
                                                        9 O'Clock Response
BMAN1811786   BLM   PUBLIC CONTACT   : 815 K
                                                        Area
                                                                              CREATE   0      0      0      0      0      1327    1327    0     0      1327    0.0            0.0                                22.1    B243    CITATION         08/31/18 16:41   8/31/2018   04:41:00 PM   FIELD      -119.224275    40.792018   31   6
                                                        9 O'Clock Response
BMAN1811787   BLM   PUBLIC CONTACT   : 915 L                                  CREATE   0      0      0      0      0      855     855     0     0      855     0.0            0.0                                14.3    B122    PUBLIC ASSIST    08/31/18 16:42   8/31/2018   04:42:45 PM   FIELD      -119.21873     40.798538   31   6
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                         31   6
BMAN1811788   BLM   PUBLIC CONTACT   : DMV                                    CREATE   0      0      0      0      0      45      45      0     0      45      0.0            0.0                                0.8     B234    PUBLIC ASSIST    08/31/18 16:52   8/31/2018   04:52:45 PM   FIELD      -119.2111      40.782124
                                                        Area
                                                        Perimeter                                                                                                                                                                                                                                                                  31   6
BMAN1811789   BLM   TRAFFIC STOP     : Point 3                                CREATE   0      0      0      0      0      555     555     0     0      555     0.0            0.0                                9.3     B230    VERBAL WARNING   08/31/18 16:54   8/31/2018   04:54:40 PM   FIELD      -119.185671    40.802213
                                                        Response Area
                                                        3 O'Clock Response
BMAN1811790   BLM   PUBLIC CONTACT   : 530 Es                                 CREATE   0      0      0      0      0      13      13      0     0      13      0.0            0.0                                0.2     I239    PUBLIC ASSIST    08/31/18 17:02   8/31/2018   05:02:02 PM   FIELD      -119.211027    40.780483   31   6
                                                        Area
                                                        9 O'Clock Response
BMAN1811791   BLM   PUBLIC CONTACT   : 815 K
                                                        Area
                                                                              CREATE   0      0      0      0      0      14      14      0     0      14      0.0            0.0                                0.2     B243    PUBLIC ASSIST    08/31/18 17:06   8/31/2018   05:06:55 PM   FIELD      -119.224275    40.792018   31   6
                                                        9 O'Clock Response
BMAN1811792   BLM   PUBLIC CONTACT   : 815 K                                  CREATE   0      0      0      0      0      22      22      0     0      22      0.0            0.0                                0.4     B243    PUBLIC ASSIST    08/31/18 17:07   8/31/2018   05:07:12 PM   FIELD      -119.224275    40.792018   31   6
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                         31   6
BMAN1811793   BLM   PUBLIC CONTACT   : 830 K                                  CREATE   0      0      0      0      0      335     335     0     0      335     0.0            0.0                                5.6     B243    VERBAL WARNING   08/31/18 17:09   8/31/2018   05:09:46 PM   FIELD      -119.22316     40.793732
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                         31   6
BMAN1811794   BLM   PUBLIC CONTACT   @300 J                                   CREATE   0      0      0      0      0      33454   33454   0     0      33454   0.0            0.0                                557.6   B233    CITATION         08/31/18 17:14   8/31/2018   05:14:38 PM   FIELD      -119.193545    40.776518
                                                        Area
                                                        9 O'Clock Response
BMAN1811795   BLM   PUBLIC CONTACT   : 845 K                                  CREATE   0      0      0      0      0      63      63      0     0      63      0.0            0.0                                1.1     B243    PUBLIC ASSIST    08/31/18 17:18   8/31/2018   05:18:02 PM   FIELD      -119.221759    40.795321   31   6
                                                        Area
                                                        9 O'Clock Response
BMAN1811796   BLM   PUBLIC CONTACT   @900 J
                                                        Area
                                                                              CREATE   0      0      0      0      0      29265   29265   0     0      29265   0.0            0.0                                487.8   B244    CITATION         08/31/18 17:20   8/31/2018   05:20:54 PM   FIELD      -119.219487    40.796292   31   6
                                                        3 O'Clock Response
BMAN1811797   BLM   PUBLIC CONTACT   : Substation                             CREATE   0      0      0      0      0      1055    1055    0     0      1055    0.0            0.0                                17.6    C187    REPORT           08/31/18 17:21   8/31/2018   05:21:22 PM   FIELD      -119.211003    40.780716   31   6
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                         31   6
BMAN1811798   BLM   PUBLIC CONTACT   : 630 E                                  CREATE   0      0      0      0      0      13      13      0     0      13      0.0            0.0                                0.2     B236    PUBLIC ASSIST    08/31/18 17:29   8/31/2018   05:29:37 PM   FIELD      -119.218689    40.781079
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                         31   6
BMAN1811799   BLM   PUBLIC CONTACT   : 630 E                                  CREATE   0      0      0      0      0      210     210     0     0      210     0.0            0.0                                3.5     B236    PUBLIC ASSIST    08/31/18 17:29   8/31/2018   05:29:53 PM   FIELD      -119.218689    40.781079
                                                        Area
                                                        Perimeter
BMAN1811800   BLM   REQUEST LE       @D Lot                                   CREATE   72     92     164    783    947    4780    5727    92    875    5655    1.5            13.1   1.5    1.5    13.1   13.1   79.7    P242    NO ACTION        08/31/18 17:39   8/31/2018   05:39:58 PM   911        -119.238417    40.765319   31   6
                                                        Response Area
                                                        3 O'Clock Response
BMAN1811801   BLM   PUBLIC CONTACT   : 200 E
                                                        Area
                                                                              CREATE   0      0      0      0      0      72      72      0     0      72      0.0            0.0                                1.2     K231    PUBLIC ASSIST    08/31/18 17:49   8/31/2018   05:49:17 PM   FIELD      -119.192951    40.783627   31   6
                                                        3 O'Clock Response
BMAN1811802   BLM   INVESTIGATION    : 200 D RENO                             CREATE   0      0      0      0      0      1546    1546    0     0      1546    0.0            0.0                                25.8    C137    NO ACTION        08/31/18 17:49   8/31/2018   05:49:39 PM   FIELD      -119.20621     40.78022    31   6
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                         31   6
BMAN1811803   BLM   PUBLIC CONTACT   : 615 I                                  CREATE   0      0      0      0      0      374     374     0     0      374     0.0            0.0                                6.2     B243    NO ACTION        08/31/18 17:50   8/31/2018   05:50:57 PM   FIELD      -119.220416    40.77832
                                                        Area
                                                        3 O'clock Response
BMAN1811804   BLM   REQUEST LE       @Ranger HQ
                                                        Area
                                                                              CREATE   95     669    764    162    926    7330    8256    669   831    8161    11.2           2.7    11.2   11.2   2.7    2.7    122.2   C111    REPORT           08/31/18 17:59   8/31/2018   05:59:42 PM   911        -119.211558    40.78136    31   6
                                                        9 O'Clock Response                                                                                                                                                       VERBAL FUEL                                                                                       31   6
BMAN1811805   BLM   PUBLIC CONTACT   : 710 I                                  CREATE   0      0      0      0      0      388     388     0     0      388     0.0            0.0                                6.5     B243                     08/31/18 18:05   8/31/2018   06:05:41 PM   FIELD      -119.223757    40.784112
                                                        Area                                                                                                                                                                     STORAGE
                                                        3 O'Clock Response
BMAN1811806   BLM   PUBLIC CONTACT   : 430 L                                  CREATE   0      0      0      0      0      231     231     0     0      231     0.0            0.0                                3.9     K231    PUBLIC ASSIST    08/31/18 18:05   8/31/2018   06:05:51 PM   FIELD      -119.206544    40.771128   31   6
                                                        Area
                                                        3 O'Clock Response
BMAN1811807   BLM   PUBLIC CONTACT   : 600 H
                                                        Area
                                                                              CREATE   0      0      0      0      0      116     116     0     0      116     0.0            0.0                                1.9     C139    VERBAL WARNING   08/31/18 18:15   8/31/2018   06:15:31 PM   FIELD      -119.218296    40.777474   31   6
                                                        9 O'Clock Response
BMAN1811808   BLM   PUBLIC CONTACT   : 750 I                                  CREATE   0      0      0      0      0      198     198     0     0      198     0.0            0.0                                3.3     B243    NO ACTION        08/31/18 18:18   8/31/2018   06:18:11 PM   FIELD      -119.22375     40.788733   31   6
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                         31   6
BMAN1811809   BLM   MEDICAL          : 900 J                                  CREATE   0      0      0      0      0      1191    1191    0     0      1191    0.0            0.0                                19.9    B240    PUBLIC ASSIST    08/31/18 18:22   8/31/2018   06:22:03 PM   FIELD      -119.219487    40.796292
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                         31   6
BMAN1811810   BLM   PUBLIC CONTACT   : 600PROMEDADE:                          CREATE   0      0      0      0      0      1331    1331    0     0      1331    0.0            0.0                                22.2    B234    CITATION         08/31/18 18:30   8/31/2018   06:30:23 PM   FIELD      -119.21151     40.781185
                                                        Area
                                                        9 O'Clock Response
BMAN1811811   BLM   PUBLIC CONTACT   : 750 F                                  CREATE   0      0      0      0      0      512     512     0     0      512     0.0            0.0                                8.5     B243    VERBAL WARNING   08/31/18 18:30   8/31/2018   06:30:30 PM   FIELD      -119.221196    40.788389   31   6
                                                        Area
                                                        9 O'Clock Response
BMAN1811812   BLM   PUBLIC CONTACT   : DEEP PLAYA:
                                                        Area
                                                                              CREATE   0      0      0      0      0      307     307     0     0      307     0.0            0.0                                5.1     I239    NO ACTION        08/31/18 18:37   8/31/2018   06:37:40 PM   FIELD      -119.20608     40.800636   31   6
                                                        3 O'Clock Response
BMAN1811813   BLM   MEDICAL          : 215 Es                                 CREATE   0      0      0      0      0      1725    1725    0     0      1725    0.0            0.0                                28.8    500     PUBLIC ASSIST    08/31/18 18:39   8/31/2018   06:39:16 PM   FIELD      -119.1982      40.783777   31   6
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                         31   6
BMAN1811814   BLM   PUBLIC CONTACT   : 700 A                                  CREATE   0      0      0      0      0      129     129     0     0      129     0.0            0.0                                2.2     B246    NO ACTION        08/31/18 18:47   8/31/2018   06:47:43 PM   FIELD      -119.216747    40.784333
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                         31   6
BMAN1811815   BLM   PUBLIC CONTACT   BLM Mobile                               CREATE   0      0      0      0      0      61      61      0     0      61      0.0            0.0                                1.0     K231    PUBLIC ASSIST    08/31/18 18:54   8/31/2018   06:54:46 PM   FIELD      -119.20972     40.779854
                                                        Area
                                                        3 O'Clock Response
BMAN1811816   BLM   PUBLIC CONTACT   : BLM Mobile                             CREATE   0      0      0      0      0      15      15      0     0      15      0.0            0.0                                0.3     K231    PUBLIC ASSIST    08/31/18 18:56   8/31/2018   06:56:00 PM   FIELD      -119.20972     40.779854   31   6
                                                        Area
                                                        3 O'Clock Response
BMAN1811817   BLM   PUBLIC CONTACT   : BLM Mobile
                                                        Area
                                                                              CREATE   0      0      0      0      0      9       9       0     0      9       0.0            0.0                                0.2     K231    PUBLIC ASSIST    08/31/18 18:56   8/31/2018   06:56:22 PM   FIELD      -119.20972     40.779854   31   6
                                                        3 O'Clock Response
BMAN1811818   BLM   PUBLIC CONTACT   : BLM Mobile                             CREATE   0      0      0      0      0      6       6       0     0      6       0.0            0.0                                0.1     K231    PUBLIC ASSIST    08/31/18 18:56   8/31/2018   06:56:35 PM   FIELD      -119.20972     40.779854   31   6
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                         31   6
BMAN1811819   BLM   PUBLIC CONTACT   : BLM Mobile                             CREATE   0      0      0      0      0      4       4       0     0      4       0.0            0.0                                0.1     K231    PUBLIC ASSIST    08/31/18 18:56   8/31/2018   06:56:45 PM   FIELD      -119.20972     40.779854
                                                        Area
                                                        Perimeter                                                                                                                                                                                                                                                                  31   6
BMAN1811820   BLM   PUBLIC CONTACT   : D Lot                                  CREATE   0      0      0      0      0      3687    3687    0     0      3687    0.0            0.0                                61.5    P242    CITATION         08/31/18 18:57   8/31/2018   06:57:37 PM   FIELD      -119.238417    40.765319
                                                        Response Area
                                                        9 O'Clock Response
BMAN1811822   BLM   HAZMAT           :820 K                                   CREATE   61     133    194    583    777    2404    3181    133   716    3120    2.2            9.7    2.2    2.2    9.7    9.7    40.1    E1      CITATION         08/31/18 19:04   8/31/2018   07:04:24 PM   VOIP       -119.224275    40.792018   31   6
                                                        Area
                                                        9 O'Clock Response
BMAN1811823   BLM   MEDICAL          : 700 G
                                                        Area
                                                                              CREATE   0      0      0      0      0      1166    1166    0     0      1166    0.0            0.0                                19.4    B233    PUBLIC ASSIST    08/31/18 19:16   8/31/2018   07:16:34 PM   FIELD      -119.221758    40.783317   31   6
                                                        3 O'clock Response
BMAN1811824   BLM   ASSAULT          300 Promenade                            CREATE   147    106    253    710    963    376     1339    106   816    1192    1.8            11.8   1.8    1.8    11.8   11.8   6.3     C125    NO ACTION        08/31/18 19:22   8/31/2018   07:22:45 PM   911        -119.203341    40.783937   31   6
                                                        Area
                                                        9 O'clock Response                                                                                                                                                                                                                                                         31   6
BMAN1811825   BLM   MEDICAL          @700 I                                   CREATE   83     15     98     131    229    492     721     15    146    638     0.3            2.2    0.3    0.3    2.2    2.2    8.2     B234    PUBLIC ASSIST    08/31/18 19:34   8/31/2018   07:34:01 PM   FIELD      -119.223429    40.782979
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                         31   6
BMAN1811826   BLM   TRAFFIC STOP     @12 1800M: DEEP                          CREATE   0      0      0      0      0      122     122     0     0      122     0.0            0.0                                2.0     500     VERBAL WARNING   08/31/18 19:55   8/31/2018   07:55:00 PM   FIELD      -119.201913    40.789896
                                                        Area
                                                        3 O'clock Response
BMAN1811827   BLM   REQUEST LE       @245 Es : Half way                       CREATE   316    91     407    608    1015   897     1912    91    699    1596    1.5            10.1   1.5    1.5    10.1   10.1   15.0    C125    NO ACTION        08/31/18 19:49   8/31/2018   07:49:51 PM   Control1   -119.199378    40.782231   31   6
                                                        Area
                                                        Perimeter
BMAN1811828   BLM   PUBLIC CONTACT   @Point 3:EAST OF
                                                        Response Area
                                                                              CREATE   0      0      0      0      0      796     796     0     0      796     0.0            0.0                                13.3    K232    NO ACTION        08/31/18 20:00   8/31/2018   08:00:33 PM   FIELD      -119.185671    40.802213   31   6
                                                        9 O'Clock Response
BMAN1811829   BLM   PUBLIC CONTACT   : THE SPHERE                             CREATE   0      0      0      0      0      794     794     0     0      794     0.0            0.0                                13.2    B240    CITATION         08/31/18 20:03   8/31/2018   08:03:30 PM   FIELD      -119.210693    40.79156    31   6
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                         31   6
BMAN1811830   BLM   PUBLIC CONTACT   : 200 C                                  CREATE   0      0      0      0      0      11      11      0     0      11      0.0            0.0                                0.2     B235    PUBLIC ASSIST    08/31/18 20:04   8/31/2018   08:04:21 PM   FIELD      -119.19462     40.783969
                                                        Area
                                     : GATE ROAD        Perimeter                                                                                                                                                                                                                                                                  31   6
BMAN1811831   BLM   TRAFFIC STOP                                              CREATE   0      0      0      0      0      344     344     0     0      344     0.0            0.0                                5.7     C105    VERBAL WARNING   08/31/18 20:11   8/31/2018   08:11:56 PM   FIELD      -119.2654      40.748552
                                     MM .5:             Response Area
                                                        9 O'clock Response
BMAN1811832   BLM   REQUEST LE       @745 D                                   CREATE   105    73     178    1465   1643   2868    4511    73    1538   4406    1.2            24.4   1.2    1.2    24.4   24.4   47.8    C125    PUBLIC ASSIST    08/31/18 20:11   8/31/2018   08:11:20 PM   Control1   -119.219582    40.787727   31   6
                                                        Area
                                                        9 O'clock Response
BMAN1811833   BLM   PATROL CHECK     @800 E
                                                        Area
                                                                              CREATE   25     57     82     148    230    552     782     57    205    757     1.0            2.5    1.0    1.0    2.5    2.5    9.2     B246    NO ACTION        08/31/18 20:16   8/31/2018   08:16:23 PM   FIELD      -119.220078    40.789183   31   6
                                                        9 O'Clock Response
BMAN1811834   BLM   PUBLIC CONTACT   : 1000 J:                                CREATE   0      0      0      0      0      1051    1051    0     0      1051    0.0            0.0                                17.5    C137    ARREST           08/31/18 20:18   8/31/2018   08:18:44 PM   FIELD      -119.211244    40.799897   31   6
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                         31   6
BMAN1811835   BLM   PUBLIC CONTACT   : 345 Es                                 CREATE   0      0      0      0      0      464     464     0     0      464     0.0            0.0                                7.7     B241    PUBLIC ASSIST    08/31/18 20:31   8/31/2018   08:31:01 PM   FIELD      -119.20308     40.780078
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                         31   6
BMAN1811836   BLM   PUBLIC CONTACT   : 930 E                                  CREATE   0      0      0      0      0      29      29      0     0      29      0.0            0.0                                0.5     B244    VERBAL WARNING   08/31/18 20:33   8/31/2018   08:33:11 PM   FIELD      -119.213522    40.79566
                                                        Area
                                                        3 O'Clock Response
BMAN1811837   BLM   PUBLIC CONTACT   : 600 Es                                 CREATE   0      0      0      0      0      15      15      0     0      15      0.0            0.0                                0.3     C111    PUBLIC ASSIST    08/31/18 20:34   8/31/2018   08:34:52 PM   FIELD      -119.21201     40.782239   31   6
                                                        Area
                                     @GATE ROAD         Perimeter
BMAN1811838   BLM   TRAFFIC STOP
                                     MM .5:             Response Area
                                                                              CREATE   0      0      0      0      0      190     190     0     0      190     0.0            0.0                                3.2     C105    VERBAL WARNING   08/31/18 20:38   8/31/2018   08:38:28 PM   FIELD      -119.2654      40.748552   31   6
BMAN1811839   BLM   TRAFFIC STOP     : The Man:300 SIDE 3 O'Clock Response CREATE      0      0      0      0      0      137     137     0     0      137     0.0            0.0                                2.3     B238    VERBAL WARNING   08/31/18 20:42   8/31/2018   08:42:18 PM   FIELD      -119.206514    40.786405   31   6
                                                         3 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811840   BLM   PUBLIC CONTACT   : 600 Es                                 CREATE   0      0      0      0      0      17      17      0     0      17      0.0            0.0                                0.3     B243    PUBLIC ASSIST    08/31/18 20:45   8/31/2018   08:45:23 PM   FIELD      -119.21201     40.782239
                                                         Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811841   BLM   PUBLIC CONTACT   : 600 Es                                 CREATE   0      0      0      0      0      15      15      0     0      15      0.0            0.0                                0.3     B243    PUBLIC ASSIST    08/31/18 20:45   8/31/2018   08:45:48 PM   FIELD      -119.21201     40.782239
                                                         Area
                                                         3 O'Clock Response
BMAN1811842   BLM   PUBLIC CONTACT   @315 Es:TRAIN                            CREATE   0      0      0      0      0      102     102     0     0      102     0.0            0.0                                1.7     K361    PUBLIC ASSIST    08/31/18 20:56   8/31/2018   08:56:04 PM   FIELD      -119.201043    40.780969   31   6
                                                         Area
                                                         Outside Event
BMAN1811843   BLM   TRAFFIC STOP     @Pershing County
                                                         Response Area
                                                                              CREATE   0      0      0      0      0      525     525     0     0      525     0.0            0.0                                8.8     C105    VERBAL WARNING   08/31/18 20:57   8/31/2018   08:57:55 PM   FIELD      -119.365998    40.671163   31   6
                                                         3 O'Clock Response
BMAN1811844   BLM   PUBLIC CONTACT   @315 Es:TRAIN                            CREATE   0      0      0      0      0      63      63      0     0      63      0.0            0.0                                1.1     K361    PUBLIC ASSIST    08/31/18 20:57   8/31/2018   08:57:58 PM   FIELD      -119.201043    40.780969   31   6
                                                         Area
                                                         Perimeter                                                                                                                                                                                                                                                                 31   6
BMAN1811845   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0      0      0      0      0      5095    5095    0     0      5095    0.0            0.0                                84.9    C140    CITATION         08/31/18 21:03   8/31/2018   09:03:13 PM   FIELD      -119.2654      40.748552
                                                         Response Area
                                                         3 O'clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811846   BLM   REQUEST LE       Ranger HQ                                CREATE   163    211    374    541    915    1055    1970    211   752    1807    3.5            9.0    3.5    3.5    9.0    9.0    17.6    I406    NO ACTION        08/31/18 21:02   8/31/2018   09:02:46 PM   Control1   -119.211558    40.78136
                                                         Area
                                                         9 O'clock Response
BMAN1811847   BLM   REQUEST LE       @915 E                                   CREATE   151    397    548    984    1532   4227    5759    397   1381   5608    6.6            16.4   6.6    6.6    16.4   16.4   70.5    C125    ARREST           08/31/18 21:05   8/31/2018   09:05:41 PM   Control1   -119.215051    40.794885   31   6
                                                         Area
                                     @GATE ROAD          Perimeter
BMAN1811848   BLM   TRAFFIC STOP
                                     MM .5:              Response Area
                                                                              CREATE   0      0      0      0      0      446     446     0     0      446     0.0            0.0                                7.4     C105    VERBAL WARNING   08/31/18 21:10   8/31/2018   09:10:57 PM   FIELD      -119.2654      40.748552   31   6
                                                         3 O'Clock Response
BMAN1811849   BLM   PUBLIC CONTACT   : 345 Es:ENTHENOS                        CREATE   0      0      0      0      0      4016    4016    0     0      4016    0.0            0.0                                66.9    B230    PUBLIC ASSIST    08/31/18 21:13   8/31/2018   09:13:43 PM   FIELD      -119.20308     40.780078   31   6
                                                         Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811850   BLM   PUBLIC CONTACT   : TRAINWRECK:315                         CREATE   0      0      0      0      0      1329    1329    0     0      1329    0.0            0.0                                22.2    B234    LE ASSIST        08/31/18 21:15   8/31/2018   09:15:13 PM   FIELD      -119.202625    40.781078
                                                         Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811851   BLM   MISSING PERSON   : TRAIN FIRE                             CREATE   0      0      0      0      0      1726    1726    0     0      1726    0.0            0.0                                28.8    C119    NO ACTION        08/31/18 21:16   8/31/2018   09:16:40 PM   FIELD      -119.202625    40.780971
                                                         Area
                                     @315 Es: Great      3 O'clock Response
BMAN1811852   BLM   REQUEST LE                                                CREATE   128    390    518    882    1400   4867    6267    390   1272   6139    6.5            14.7   6.5    6.5    14.7   14.7   81.1    C111    REPORT           08/31/18 21:16   8/31/2018   09:16:28 PM   Control1   -119.201043    40.780969   31   6
                                     Train               Area
                                                         3 O'Clock Response
BMAN1811853   BLM   PUBLIC CONTACT   : 300 Es
                                                         Area
                                                                              CREATE   0      0      0      0      0      1273    1273    0     0      1273    0.0            0.0                                21.2    I239    PUBLIC ASSIST    08/31/18 21:25   8/31/2018   09:25:30 PM   FIELD      -119.200156    40.781559   31   6
                                                         Perimeter
BMAN1811855   BLM   TRESPASS         D Lot                                    CREATE   31     54     85     435    520    4734    5254    54    489    5223    0.9            7.3    0.9    0.9    7.3    7.3    78.9    B300    CITATION         08/31/18 21:30   8/31/2018   09:30:03 PM   OTHER      -119.238417    40.765319   31   6
                                                         Response Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811856   BLM   REQUEST LE       : Substation                             CREATE   0      0      0      0      0      128     128     0     0      128     0.0            0.0                                2.1     B236    PUBLIC ASSIST    08/31/18 21:35   8/31/2018   09:35:20 PM   FIELD      -119.211003    40.780716
                                                         Area
                                                         3 O'clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811858   BLM   REQUEST LE       @Ranger HQ : 545                         CREATE   269    207    476    97     573    2323    2896    207   304    2627    3.5            1.6    3.5    3.5    1.6    1.6    38.7    B360    PUBLIC ASSIST    08/31/18 21:44   8/31/2018   09:44:29 PM   Control1   -119.211558    40.78136
                                                         Area
                                                         Perimeter
BMAN1811859   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0      0      0      0      0      291     291     0     0      291     0.0            0.0                                4.9     B354    VERBAL WARNING   08/31/18 21:51   8/31/2018   09:51:58 PM   FIELD      -119.2654      40.748552   31   6
                                                         Response Area
                                                         9 O'Clock Response
BMAN1811860   BLM   PUBLIC CONTACT   : 1030
                                                         Area
                                                                              CREATE   0      0      0      0      0      1493    1493    0     0      1493    0.0            0.0                                24.9    B355    CITATION         08/31/18 21:59   8/31/2018   09:59:45 PM   FIELD      -119.20387     40.798823   31   6
                                                         3 O'Clock Response
BMAN1811861   BLM   PATROL CHECK     @3 1500M:HONEY                           CREATE   0      0      0      0      0      149     149     0     0      149     0.0            0.0                                2.5     I239    VERBAL WARNING   08/31/18 22:18   8/31/2018   10:18:41 PM   FIELD      -119.20269     40.78349    31   6
                                                         Area
                                                         Perimeter                                                                                                                                                                                                                                                                 31   6
BMAN1811862   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0      0      0      0      0      445     445     0     0      445     0.0            0.0                                7.4     B354    VERBAL WARNING   08/31/18 22:20   8/31/2018   10:20:22 PM   FIELD      -119.2654      40.748552
                                                         Response Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811863   BLM   REQUEST BRC      : 745 L                                  CREATE   0      0      0      0      0      574     574     0     0      574     0.0            0.0                                9.6     LEOPS   PUBLIC ASSIST    08/31/18 22:24   8/31/2018   10:24:50 PM   FIELD      -119.22644     40.788419
                                                         Area
                                                         Perimeter
BMAN1811864   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0      0      0      0      0      443     443     0     0      443     0.0            0.0                                7.4     B354    VERBAL WARNING   08/31/18 22:39   8/31/2018   10:39:11 PM   FIELD      -119.2654      40.748552   31   6
                                                         Response Area
                                                         9 O'Clock Response
BMAN1811865   BLM   PUBLIC CONTACT   : 1030
                                                         Area
                                                                              CREATE   0      0      0      0      0      248     248     0     0      248     0.0            0.0                                4.1     I239    VERBAL WARNING   08/31/18 22:44   8/31/2018   10:44:12 PM   FIELD      -119.203205    40.799231   31   6
                                                         3 O'Clock Response
BMAN1811866   BLM   PUBLIC CONTACT   : 200 G                                  CREATE   0      0      0      0      0      15      15      0     0      15      0.0            0.0                                0.3     B367    PUBLIC ASSIST    08/31/18 22:45   8/31/2018   10:45:24 PM   FIELD      -119.191281    40.783284   31   6
                                                         Area
                                                         3 O'Clock Response
BMAN1811867   BLM   PUBLIC CONTACT   : 200 Rave
                                                         Area
                                                                              CREATE   0      0      0      0      0      70      70      0     0      70      0.0            0.0                                1.2     K232    VERBAL WARNING   08/31/18 22:46   8/31/2018   10:46:23 PM   FIELD      -119.192189    40.783451   31   6
                                                         Gate Road
BMAN1811868   BLM   REQUEST LE       8 Mile Access
                                                         Response Area
                                                                              CREATE   55     211    266    123    389    732     1121    211   334    1066    3.5            2.1    3.5    3.5    2.1    2.1    12.2    C140    NO ACTION        08/31/18 22:48   8/31/2018   10:48:30 PM   911        -119.277938    40.753857   31   6
                                                         Perimeter                                                                                                                                                                                                                                                                 31   6
BMAN1811869   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0      0      0      0      0      31      31      0     0      31      0.0            0.0                                0.5     B354    NO ACTION        08/31/18 22:50   8/31/2018   10:50:02 PM   FIELD      -119.2654      40.748552
                                                         Response Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811870   BLM   MEDICAL          : 920 K                                  CREATE   0      0      0      0      0      3035    3035    0     0      3035    0.0            0.0                                50.6    B230    PUBLIC ASSIST    08/31/18 22:50   8/31/2018   10:50:12 PM   FIELD      -119.217526    40.798393
                                                         Area
                                     @JOC : BTW JOC      Perimeter
BMAN1811871   BLM   TRAFFIC STOP                                              CREATE   0      0      0      0      0      1068    1068    0     0      1068    0.0            0.0                                17.8    I406    PUBLIC ASSIST    08/31/18 22:52   8/31/2018   10:52:35 PM   FIELD      -119.23361     40.779955   31   6
                                     AND                 Response Area
                                                         3 O'Clock Response
BMAN1811872   BLM   PUBLIC CONTACT   : 300 D
                                                         Area
                                                                              CREATE   0      0      0      0      0      8       8       0     0      8       0.0            0.0                                0.1     B246    PUBLIC ASSIST    08/31/18 22:54   8/31/2018   10:54:47 PM   FIELD      -119.197206    40.77931    31   6
                                                         9 O'Clock Response
BMAN1811873   BLM   PUBLIC CONTACT   : DMZ
                                                         Area
                                                                              CREATE   0      0      0      0      0      778     778     0     0      778     0.0            0.0                                13.0    K231    NO ACTION        08/31/18 23:07   8/31/2018   11:07:30 PM   FIELD      -119.202797    40.800654   31   6
                                                         3 O'Clock Response                                                                                                                                                                                                                                                        31   6
BMAN1811874   BLM   PUBLIC CONTACT   : 200 E                                  CREATE   0      0      0      0      0      23      23      0     0      23      0.0            0.0                                0.4     B364    NO ACTION        08/31/18 23:17   8/31/2018   11:17:16 PM   FIELD      -119.192951    40.783627
                                                         Area
                                                         Perimeter                                                                                                                                                                                                                                                                 31   6
BMAN1811875   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0      0      0      0      0      374     374     0     0      374     0.0            0.0                                6.2     B354    VERBAL WARNING   08/31/18 23:23   8/31/2018   11:23:22 PM   FIELD      -119.2654      40.748552
                                                         Response Area
                                                         3 O'Clock Response
BMAN1811876   BLM   PUBLIC CONTACT   : 200 Es                                 CREATE   0      0      0      0      0      20      20      0     0      20      0.0            0.0                                0.3     B366    NO ACTION        08/31/18 23:27   8/31/2018   11:27:15 PM   FIELD      -119.19782     40.784624   31   6
                                                         Area



                                                                                                                                                                                                                                                                                                                      ER00131
                                                                                             Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 315 of 499
                                                                                                                                                             EventSummary

                                                         9 O'Clock Response
BMAN1811877   BLM   PUBLIC CONTACT   : 1000 Es                                CREATE   0     0     0     0      0     976      976      0     0     976      0.0            0.0                              16.3     K231   NO ACTION        08/31/18 23:28   8/31/2018   11:28:39 PM   FIELD   -119.208833      40.793019      31   6
                                                         Area
                                                         9 O'Clock Response
BMAN1811878   BLM   PUBLIC CONTACT   @DMZ
                                                         Area
                                                                              CREATE   0     0     0     0      0     7003     7003     0     0     7003     0.0            0.0                              116.7    B244   ARREST           08/31/18 23:29   8/31/2018   11:29:15 PM   FIELD   -119.202797      40.800654      31   6
                                                         Perimeter
BMAN1811879   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                         Response Area
                                                                              CREATE   0     0     0     0      0     469      469      0     0     469      0.0            0.0                              7.8      B354   VERBAL WARNING   08/31/18 23:35   8/31/2018   11:35:36 PM   FIELD   -119.2654        40.748552      31   6
                                                         9 O'Clock Response                                                                                                                                                                                                                                                      31   6
BMAN1811880   BLM   PUBLIC CONTACT   : 845 Es                                 CREATE   0     0     0     0      0     6528     6528     0     0     6528     0.0            0.0                              108.8    B358   REPORT           08/31/18 23:35   8/31/2018   11:35:55 PM   OTHER   -119.214307      40.789836
                                                         Area
                                                         9 O'Clock Response
BMAN1811881   BLM   PUBLIC CONTACT   : 1000 Es                                CREATE   0     0     0     0      0     17       17       0     0     17       0.0            0.0                              0.3      B357   PUBLIC ASSIST    08/31/18 23:37   8/31/2018   11:37:21 PM   FIELD   -119.208833      40.793019      31   6
                                                         Area
                                                         9 O'Clock Response
BMAN1811882   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     66       66       0     0     66       0.0            0.0                              1.1      I359   PUBLIC ASSIST    08/31/18 23:38   8/31/2018   11:38:33 PM   FIELD   -119.202797      40.800654      31   6
                                                         Area
                                                         9 O'Clock Response
BMAN1811883   BLM   PUBLIC CONTACT   @DMZ
                                                         Area
                                                                              CREATE   0     0     0     0      0     581      581      0     0     581      0.0            0.0                              9.7      B365   CITATION         08/31/18 23:39   8/31/2018   11:39:40 PM   FIELD   -119.202797      40.800654      31   6
                                                         9 O'Clock Response
BMAN1811884   BLM   PUBLIC CONTACT   : 1000 E
                                                         Area
                                                                              CREATE   0     0     0     0      0     1227     1227     0     0     1227     0.0            0.0                              20.5     B355   NO ACTION        08/31/18 23:41   8/31/2018   11:41:57 PM   FIELD   -119.210131      40.796723      31   6
                                                         Perimeter                                                                                                                                                                                                                                                               31   6
BMAN1811885   BLM   TRAFFIC STOP     : Gate Actual                            CREATE   0     0     0     0      0     374      374      0     0     374      0.0            0.0                              6.2      C105   VERBAL WARNING   08/31/18 23:42   8/31/2018   11:42:47 PM   FIELD   -119.237632      40.766539
                                                         Response Area
                                                         9 O'Clock Response
BMAN1811886   BLM   PUBLIC CONTACT   : 1000 Es                                CREATE   0     0     0     0      0     18       18       0     0     18       0.0            0.0                              0.3      B357   PUBLIC ASSIST    08/31/18 23:43   8/31/2018   11:43:59 PM   FIELD   -119.208833      40.793019      31   6
                                                         Area
                                                         9 O'Clock Response
BMAN1811887   BLM   PUBLIC CONTACT   @11 1500M:MAYAN                          CREATE   0     0     0     0      0     33       33       0     0     33       0.0            0.0                              0.6      B234   PUBLIC ASSIST    08/31/18 23:50   8/31/2018   11:50:35 PM   FIELD   -119.205083      40.790377      31   6
                                                         Area
                                     : Mayan Warrior     9 O'Clock Response
BMAN1811888   BLM   PUBLIC CONTACT
                                     Rave                Area
                                                                              CREATE   0     0     0     0      0     10       10       0     0     10       0.0            0.0                              0.2      B234   PUBLIC ASSIST    08/31/18 23:51   8/31/2018   11:51:32 PM   FIELD   -119.193785      40.797278      31   6
                                     : Mayan Warrior     9 O'Clock Response
BMAN1811889   BLM   PUBLIC CONTACT
                                     Rave                Area
                                                                              CREATE   0     0     0     0      0     4        4        0     0     4        0.0            0.0                              0.1      B234   PUBLIC ASSIST    08/31/18 23:51   8/31/2018   11:51:45 PM   FIELD   -119.193785      40.797278      31   6
                                     : Mayan Warrior     9 O'Clock Response                                                                                                                                                                                                                                                      31   6
BMAN1811890   BLM   PUBLIC CONTACT                                            CREATE   0     0     0     0      0     7        7        0     0     7        0.0            0.0                              0.1      B234   PUBLIC ASSIST    08/31/18 23:51   8/31/2018   11:51:53 PM   FIELD   -119.193785      40.797278
                                     Rave                Area
                                                         9 O'Clock Response
BMAN1811891   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     13       13       0     0     13       0.0            0.0                              0.2      B352   PUBLIC ASSIST    08/31/18 23:54   8/31/2018   11:54:24 PM   FIELD   -119.202797      40.800654      31   6
                                                         Area
                                                         9 O'Clock Response
BMAN1811892   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     23       23       0     0     23       0.0            0.0                              0.4      B357   PUBLIC ASSIST    08/31/18 23:55   8/31/2018   11:55:00 PM   FIELD   -119.202797      40.800654      31   6
                                                         Area
                                                         9 O'Clock Response
BMAN1811893   BLM   PUBLIC CONTACT   : DMZ
                                                         Area
                                                                              CREATE   0     0     0     0      0     20       20       0     0     20       0.0            0.0                              0.3      B352   PUBLIC ASSIST    08/31/18 23:55   8/31/2018   11:55:36 PM   FIELD   -119.202797      40.800654      31   6
                                                         9 O'Clock Response
BMAN1811894   BLM   PUBLIC CONTACT   : DMZ
                                                         Area
                                                                              CREATE   0     0     0     0      0     7        7        0     0     7        0.0            0.0                              0.1      B352   PUBLIC ASSIST    08/31/18 23:56   8/31/2018   11:56:02 PM   FIELD   -119.202797      40.800654      31   6
                                                         9 O'Clock Response                                                                                                                                                                                                                                                      31   6
BMAN1811895   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     7        7        0     0     7        0.0            0.0                              0.1      B352   PUBLIC ASSIST    08/31/18 23:56   8/31/2018   11:56:12 PM   FIELD   -119.202797      40.800654
                                                         Area
                                                         9 O'Clock Response
BMAN1811896   BLM   PUBLIC CONTACT   : 1000 D                                 CREATE   0     0     0     0      0     75       75       0     0     75       0.0            0.0                              1.3      B357   NO ACTION        08/31/18 23:58   8/31/2018   11:58:11 PM   FIELD   -119.209909      40.796088      31   6
                                                         Area
                                                         9 O'Clock Response
BMAN1811897   BLM   PUBLIC CONTACT   : 1000 D                                 CREATE   0     0     0     0      0     1479     1479     0     0     1479     0.0            0.0                              24.7     B238   NO ACTION        09/01/18 00:01   9/1/2018    12:01:52 AM   FIELD   -119.209909      40.796088       1   7
                                                         Area
                                                         9 O'Clock Response
BMAN1811898   BLM   PUBLIC CONTACT   : 630 L
                                                         Area
                                                                              CREATE   0     0     0     0      0     13227    13227    0     0     13227    0.0            0.0                              220.5    C198   REPORT           09/01/18 00:10   9/1/2018    12:10:20 AM   FIELD   -119.223935      40.778784       1   7
                                                         Perimeter
BMAN1811899   BLM   TRESPASS         : Nearest:
                                                         Response Area
                                                                              CREATE   0     0     0     0      0     1943     1943     0     0     1943     0.0            0.0                              32.4     P242   PUBLIC ASSIST    09/01/18 00:11   9/1/2018    12:11:02 AM   FIELD   -119.183958      40.800155       1   7
                                                         Perimeter                                                                                                                                                                                                                                                                1   7
BMAN1811900   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0     0     0     0      0     347      347      0     0     347      0.0            0.0                              5.8      B354   VERBAL WARNING   09/01/18 00:16   9/1/2018    12:16:34 AM   FIELD   -119.2654        40.748552
                                                         Response Area
                                                         9 O'Clock Response
BMAN1811901   BLM   PUBLIC CONTACT   : MAYAN RAVE                             CREATE   0     0     0     0      0     336      336      0     0     336      0.0            0.0                              5.6      B367   NO ACTION        09/01/18 00:17   9/1/2018    12:17:27 AM   FIELD   -119.192305      40.797965       1   7
                                                         Area
                                                         3 O'Clock Response
BMAN1811902   BLM   PUBLIC CONTACT   : 200DP                                  CREATE   0     0     0     0      0     417      417      0     0     417      0.0            0.0                              7.0      I368   CITATION         09/01/18 00:18   9/1/2018    12:18:22 AM   FIELD   -119.188463      40.795046       1   7
                                                         Area
                                                         9 O'Clock Response
BMAN1811903   BLM   PUBLIC CONTACT   : 1000 L
                                                         Area
                                                                              CREATE   0     0     0     0      0     2227     2227     0     0     2227     0.0            0.0                              37.1            PUBLIC ASSIST    09/01/18 00:20   9/1/2018    12:20:27 AM   FIELD   -119.21169       40.801167       1   7
                                                         Perimeter
BMAN1811906   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                         Response Area
                                                                              CREATE   0     0     0     0      0     312      312      0     0     312      0.0            0.0                              5.2      B354   VERBAL WARNING   09/01/18 00:29   9/1/2018    12:29:44 AM   FIELD   -119.2654        40.748552       1   7
                                                         9 O'Clock Response                                                                                                                                                                                                                                                       1   7
BMAN1811907   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     1414     1414     0     0     1414     0.0            0.0                              23.6     I239   PUBLIC ASSIST    09/01/18 00:33   9/1/2018    12:33:25 AM   FIELD   -119.202797      40.800654
                                                         Area
                                                         3 O'Clock Response
BMAN1811908   BLM   PUBLIC CONTACT   : 400 Es                                 CREATE   0     0     0     0      0     2111     2111     0     0     2111     0.0            0.0                              35.2     B352   PUBLIC ASSIST    09/01/18 00:34   9/1/2018    12:34:49 AM   FIELD   -119.204196      40.779792       1   7
                                                         Area
                                                         Perimeter
BMAN1811909   BLM   TRAFFIC STOP     @GATE ROAD MM                            CREATE   0     0     0     0      0     141      141      0     0     141      0.0            0.0                              2.4      K351   VERBAL WARNING   09/01/18 00:36   9/1/2018    12:36:16 AM   FIELD   -119.253236      40.759756       1   7
                                                         Response Area
                                                         9 O'Clock Response
BMAN1811910   BLM   PUBLIC CONTACT   : 945 K
                                                         Area
                                                                              CREATE   0     0     0     0      0     1943     1943     0     0     1943     0.0            0.0                              32.4     B357   REPORT           09/01/18 00:41   9/1/2018    12:41:30 AM   FIELD   -119.213851      40.79992        1   7
BMAN1811911   BLM   ASSAULT          @655 J              9 O'Clock Response CREATE     244   294   538   185    723   207907   208630   294   479   208386   4.9            3.1    4.9   4.9   3.1    3.1    3465.1   B230   LE ASSIST        09/01/18 00:37   9/1/2018    12:37:50 AM   FIELD   -119.224041      40.782224       1   7
                                                        Perimeter                                                                                                                                                                                                                                                                 1   7
BMAN1811912   BLM   TRAFFIC STOP     : GATE ROAD MM .5                        CREATE   0     0     0     0      0     363      363      0     0     363      0.0            0.0                              6.1      B354   VERBAL WARNING   09/01/18 00:46   9/1/2018    12:46:59 AM   FIELD   -119.2654        40.748552
                                                        Response Area
                                                        3 O'Clock Response
BMAN1811913   BLM   PUBLIC CONTACT   : 1200 DP                                CREATE   0     0     0     0      0     78       78       0     0     78       0.0            0.0                              1.3      B240   NO ACTION        09/01/18 00:57   9/1/2018    12:57:32 AM   FIELD   -119.192455      40.78773        1   7
                                                        Area
                                                        9 O'Clock Response
BMAN1811914   BLM   PUBLIC CONTACT   : Mayan Warrior                          CREATE   0     0     0     0      0     89       89       0     0     89       0.0            0.0                              1.5      B234   PUBLIC ASSIST    09/01/18 01:03   9/1/2018    01:03:08 AM   FIELD   -119.19254       40.797751       1   7
                                                        Area
                                                        9 O'Clock Response
BMAN1811915   BLM   PUBLIC CONTACT   @11 1500M:MAYAN
                                                        Area
                                                                              CREATE   0     0     0     0      0     43       43       0     0     43       0.0            0.0                              0.7      K231   PUBLIC ASSIST    09/01/18 01:03   9/1/2018    01:03:29 AM   FIELD   -119.205083      40.790377       1   7
                                                        9 O'Clock Response
BMAN1811916   BLM   PUBLIC CONTACT   : DMZ
                                                        Area
                                                                              CREATE   0     0     0     0      0     7        7        0     0     7        0.0            0.0                              0.1      K231   PUBLIC ASSIST    09/01/18 01:09   9/1/2018    01:09:55 AM   FIELD   -119.202797      40.800654       1   7
                                                        9 O'Clock Response                                                                                                                                                                                                                                                        1   7
BMAN1811917   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     6        6        0     0     6        0.0            0.0                              0.1      K231   PUBLIC ASSIST    09/01/18 01:10   9/1/2018    01:10:05 AM   FIELD   -119.202797      40.800654
                                                        Area
                                                        9 O'Clock Response
BMAN1811918   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     10       10       0     0     10       0.0            0.0                              0.2      K231   PUBLIC ASSIST    09/01/18 01:10   9/1/2018    01:10:16 AM   FIELD   -119.202797      40.800654       1   7
                                                        Area
                                                        9 O'Clock Response
BMAN1811919   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     6        6        0     0     6        0.0            0.0                              0.1      K231   PUBLIC ASSIST    09/01/18 01:10   9/1/2018    01:10:28 AM   FIELD   -119.202797      40.800654       1   7
                                                        Area
                                                        9 O'Clock Response
BMAN1811920   BLM   PUBLIC CONTACT   : DMZ
                                                        Area
                                                                              CREATE   0     0     0     0      0     6        6        0     0     6        0.0            0.0                              0.1      K231   PUBLIC ASSIST    09/01/18 01:10   9/1/2018    01:10:37 AM   FIELD   -119.202797      40.800654       1   7
                                                        9 O'Clock Response
BMAN1811921   BLM   PUBLIC CONTACT   : DMZ
                                                        Area
                                                                              CREATE   0     0     0     0      0     8        8        0     0     8        0.0            0.0                              0.1      K231   PUBLIC ASSIST    09/01/18 01:10   9/1/2018    01:10:47 AM   FIELD   -119.202797      40.800654       1   7
                                                        9 O'Clock Response                                                                                                                                                                                                                                                        1   7
BMAN1811922   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     4        4        0     0     4        0.0            0.0                              0.1      K231   PUBLIC ASSIST    09/01/18 01:11   9/1/2018    01:11:00 AM   FIELD   -119.202797      40.800654
                                                        Area
                                                        9 O'Clock Response
BMAN1811923   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     7        7        0     0     7        0.0            0.0                              0.1      K231   PUBLIC ASSIST    09/01/18 01:11   9/1/2018    01:11:07 AM   FIELD   -119.202797      40.800654       1   7
                                                        Area
                                                        9 O'Clock Response
BMAN1811924   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     18       18       0     0     18       0.0            0.0                              0.3      B234   PUBLIC ASSIST    09/01/18 01:11   9/1/2018    01:11:38 AM   FIELD   -119.202797      40.800654       1   7
                                                        Area
                                                        9 O'Clock Response
BMAN1811925   BLM   PUBLIC CONTACT   : DMZ
                                                        Area
                                                                              CREATE   0     0     0     0      0     11       11       0     0     11       0.0            0.0                              0.2      B234   PUBLIC ASSIST    09/01/18 01:12   9/1/2018    01:12:00 AM   FIELD   -119.202797      40.800654       1   7
                                                        9 O'Clock Response
BMAN1811926   BLM   PUBLIC CONTACT   : DMZ
                                                        Area
                                                                              CREATE   0     0     0     0      0     17       17       0     0     17       0.0            0.0                              0.3      B234   PUBLIC ASSIST    09/01/18 01:12   9/1/2018    01:12:30 AM   FIELD   -119.202797      40.800654       1   7
                                                        9 O'Clock Response                                                                                                                                                                                                                                                        1   7
BMAN1811927   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     19       19       0     0     19       0.0            0.0                              0.3      B365   PUBLIC ASSIST    09/01/18 01:12   9/1/2018    01:12:59 AM   FIELD   -119.202797      40.800654
                                                        Area
                                                        9 O'Clock Response
BMAN1811928   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     10       10       0     0     10       0.0            0.0                              0.2      B365   PUBLIC ASSIST    09/01/18 01:13   9/1/2018    01:13:22 AM   FIELD   -119.202797      40.800654       1   7
                                                        Area
                                                        9 O'Clock Response
BMAN1811929   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     14       14       0     0     14       0.0            0.0                              0.2      B365   PUBLIC ASSIST    09/01/18 01:13   9/1/2018    01:13:36 AM   FIELD   -119.202797      40.800654       1   7
                                                        Area
                                                        9 O'Clock Response
BMAN1811930   BLM   PUBLIC CONTACT   : DMZ
                                                        Area
                                                                              CREATE   0     0     0     0      0     14       14       0     0     14       0.0            0.0                              0.2      B365   PUBLIC ASSIST    09/01/18 01:13   9/1/2018    01:13:57 AM   FIELD   -119.202797      40.800654       1   7
                                                        9 O'Clock Response
BMAN1811931   BLM   PUBLIC CONTACT   : DMZ
                                                        Area
                                                                              CREATE   0     0     0     0      0     11       11       0     0     11       0.0            0.0                              0.2      B365   PUBLIC ASSIST    09/01/18 01:14   9/1/2018    01:14:20 AM   FIELD   -119.202797      40.800654       1   7
                                                        3 O'Clock Response                                                                                                                                                                                                                                                        1   7
BMAN1811932   BLM   PUBLIC CONTACT   @545 K                                   CREATE   0     0     0     0      0     23668    23668    0     0     23668    0.0            0.0                              394.5    B245   PUBLIC ASSIST    09/01/18 01:28   9/1/2018    01:28:51 AM   FIELD   -119.218243      40.774819
                                                        Area
                                                        9 O'Clock Response
BMAN1811933   BLM   PUBLIC CONTACT   : 715 I                                  CREATE   0     0     0     0      0     11       11       0     0     11       0.0            0.0                              0.2      B357   PUBLIC ASSIST    09/01/18 01:32   9/1/2018    01:32:24 AM   FIELD   -119.223873      40.784686       1   7
                                                        Area
                                                        9 O'Clock Response
BMAN1811934   BLM   TRAFFIC STOP     : dmz 2 p3                               CREATE   0     0     0     0      0     1903     1903     0     0     1903     0.0            0.0                              31.7     B234   CITATION         09/01/18 01:51   9/1/2018    01:51:28 AM   FIELD   -119.201746      40.801451       1   7
                                                        Area
                                                        3 O'Clock Response
BMAN1811935   BLM   PUBLIC CONTACT   : 300 BEAR
                                                        Area
                                                                              CREATE   0     0     0     0      0     1543     1543     0     0     1543     0.0            0.0                              25.7     B363   PUBLIC ASSIST    09/01/18 01:53   9/1/2018    01:53:05 AM   FIELD   -119.197283      40.787226       1   7
                                                        3 O'Clock Response
BMAN1811936   BLM   PUBLIC CONTACT   200 E
                                                        Area
                                                                              CREATE   0     0     0     0      0     178      178      0     0     178      0.0            0.0                              3.0      I239   NO ACTION        09/01/18 02:04   9/1/2018    02:04:02 AM   FIELD   -119.192951      40.783627       1   7
                                                        9 O'Clock Response
BMAN1811937   BLM   PUBLIC CONTACT   : 1000 A
                                                        Area
                                                                              CREATE   0     0     0     0      0     1487     1487     0     0     1487     0.0            0.0                              24.8     B364   NO ACTION        09/01/18 02:10   9/1/2018    02:10:12 AM   FIELD   -119.209241      40.794183       1   7
                                                        3 O'Clock Response
BMAN1811938   BLM   PUBLIC CONTACT   : 545 E
                                                        Area
                                                                              CREATE   0     0     0     0      0     372      372      0     0     372      0.0            0.0                              6.2      B354   CITATION         09/01/18 02:22   9/1/2018    02:22:43 AM   FIELD   -119.215081      40.777944       1   7
                                                        9 O'Clock Response                                                                                                                                                                                                                                                        1   7
BMAN1811939   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     829      829      0     0     829      0.0            0.0                              13.8     I368   CITATION         09/01/18 02:23   9/1/2018    02:23:30 AM   FIELD   -119.202797      40.800654
                                                        Area
                                                        9 O'Clock Response
BMAN1811940   BLM   PUBLIC CONTACT   @DMZ                                     CREATE   0     0     0     0      0     688      688      0     0     688      0.0            0.0                              11.5     I368   CITATION         09/01/18 02:41   9/1/2018    02:41:18 AM   FIELD   -119.202797      40.800654       1   7
                                                        Area
                                                        3 O'Clock Response
BMAN1811941   BLM   PUBLIC CONTACT   : 200 J
                                                        Area
                                                                              CREATE   0     0     0     0      0     80       80       0     0     80       0.0            0.0                              1.3      B357   NO ACTION        09/01/18 02:42   9/1/2018    02:42:52 AM   FIELD   -119.188778      40.782771       1   7
                                                        9 O'Clock Response
BMAN1811942   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     4071     4071     0     0     4071     0.0            0.0                              67.9     I368   CITATION         09/01/18 02:53   9/1/2018    02:53:23 AM   FIELD   -119.202797      40.800654       1   7
                                                        Area
                                     @4 1800M:430       3 O'Clock Response                                                                                                                                                                                                                                                        1   7
BMAN1811943   BLM   PUBLIC CONTACT                                            CREATE   0     0     0     0      0     855      855      0     0     855      0.0            0.0                              14.3     B352   CITATION         09/01/18 03:03   9/1/2018    03:03:15 AM   FIELD   -119.204841      40.781632
                                     DEEP               Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                        1   7
BMAN1811944   BLM   PUBLIC CONTACT   : 1000 C                                 CREATE   0     0     0     0      0     9        9        0     0     9        0.0            0.0                              0.2      B365   PUBLIC ASSIST    09/01/18 03:06   9/1/2018    03:06:19 AM   FIELD   -119.209686      40.795453
                                                        Area
                                                        9 O'Clock Response
BMAN1811945   BLM   PUBLIC CONTACT   : 1000 Es                                CREATE   0     0     0     0      0     19       19       0     0     19       0.0            0.0                              0.3      B363   PUBLIC ASSIST    09/01/18 03:14   9/1/2018    03:14:10 AM   FIELD   -119.208833      40.793019       1   7
                                                        Area
                                                        9 O'Clock Response
BMAN1811946   BLM   PUBLIC CONTACT   : 1000 A
                                                        Area
                                                                              CREATE   0     0     0     0      0     849      849      0     0     849      0.0            0.0                              14.2     B362   PUBLIC ASSIST    09/01/18 03:20   9/1/2018    03:20:53 AM   FIELD   -119.209241      40.794183       1   7
                                                        3 O'Clock Response
BMAN1811948   BLM   PUBLIC CONTACT   : 200 E                                  CREATE   0     0     0     0      0     1866     1866     0     0     1866     0.0            0.0                              31.1     S2     CITATION         09/01/18 03:24   9/1/2018    03:24:11 AM   FIELD   -119.192951      40.783627       1   7
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                        1   7
BMAN1811949   BLM   PUBLIC CONTACT   : 1000 C                                 CREATE   0     0     0     0      0     333      333      0     0     333      0.0            0.0                              5.6      B367   PUBLIC ASSIST    09/01/18 03:24   9/1/2018    03:24:24 AM   FIELD   -119.209686      40.795453
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                        1   7
BMAN1811950   BLM   PUBLIC CONTACT   : 1000 A                                 CREATE   0     0     0     0      0     442      442      0     0     442      0.0            0.0                              7.4      B365   NO ACTION        09/01/18 03:31   9/1/2018    03:31:58 AM   FIELD   -119.209241      40.794183
                                                        Area
                                                        9 O'Clock Response
BMAN1811951   BLM   PUBLIC CONTACT   : 1000 C                                 CREATE   0     0     0     0      0     971      971      0     0     971      0.0            0.0                              16.2     B362   PUBLIC ASSIST    09/01/18 03:37   9/1/2018    03:37:46 AM   FIELD   -119.209686      40.795453       1   7
                                                        Area
                                                        9 O'Clock Response
BMAN1811952   BLM   PUBLIC CONTACT   @DMZ
                                                        Area
                                                                              CREATE   0     0     0     0      0     681      681      0     0     681      0.0            0.0                              11.4     I359   CITATION         09/01/18 03:47   9/1/2018    03:47:20 AM   FIELD   -119.202797      40.800654       1   7
                                                        9 O'Clock Response
BMAN1811953   BLM   PUBLIC CONTACT   : slut garden                            CREATE   0     0     0     0      0     1902     1902     0     0     1902     0.0            0.0                              31.7     B364   NO ACTION        09/01/18 04:07   9/1/2018    04:07:19 AM   FIELD   -119.214385      40.78803        1   7
                                                        Area
                                                        Gate Road                                                                                                                                                                                                                                                                 1   7
BMAN1811954   BLM   PUBLIC CONTACT   : Greeters                               CREATE   0     0     0     0      0     734      734      0     0     734      0.0            0.0                              12.2     B363   NO ACTION        09/01/18 04:08   9/1/2018    04:08:29 AM   FIELD   -119.223341      40.773668
                                                        Response Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                        1   7
BMAN1811955   BLM   PUBLIC CONTACT   : 745 L                                  CREATE   0     0     0     0      0     581      581      0     0     581      0.0            0.0                              9.7      B362   NO ACTION        09/01/18 04:20   9/1/2018    04:20:08 AM   FIELD   -119.22644       40.788419
                                                        Area
                                                        9 O'Clock Response
BMAN1811956   BLM   PUBLIC CONTACT   @DMZ                                     CREATE   0     0     0     0      0     3527     3527     0     0     3527     0.0            0.0                              58.8     C211   ARREST           09/01/18 04:25   9/1/2018    04:25:24 AM   FIELD   -119.202797      40.800654       1   7
                                                        Area
                                                        9 O'Clock Response
BMAN1811957   BLM   PUBLIC CONTACT   @830 Es
                                                        Area
                                                                              CREATE   0     0     0     0      0     2700     2700     0     0     2700     0.0            0.0                              45.0     K351   NO ACTION        09/01/18 04:31   9/1/2018    04:31:02 AM   FIELD   -119.214307      40.789836       1   7
                                                        9 O'Clock Response
BMAN1811958   BLM   PUBLIC CONTACT   : 1000 A                                 CREATE   0     0     0     0      0     1294     1294     0     0     1294     0.0            0.0                              21.6     B364   NO ACTION        09/01/18 04:42   9/1/2018    04:42:56 AM   FIELD   -119.209241      40.794183       1   7
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                        1   7
BMAN1811959   BLM   PUBLIC CONTACT   : 930 Es                                 CREATE   0     0     0     0      0     9        9        0     0     9        0.0            0.0                              0.2      B362   PUBLIC ASSIST    09/01/18 04:52   9/1/2018    04:52:36 AM   FIELD   -119.211006      40.792338
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                        1   7
BMAN1811960   BLM   PUBLIC CONTACT   @DMZ                                     CREATE   0     0     0     0      0     1658     1658     0     0     1658     0.0            0.0                              27.6     B367   CITATION         09/01/18 04:54   9/1/2018    04:54:05 AM   FIELD   -119.202797      40.800654
                                                        Area
                                                        9 O'Clock Response
BMAN1811961   BLM   PUBLIC CONTACT   : 630 L                                  CREATE   0     0     0     0      0     27       27       0     0     27       0.0            0.0                              0.5      P356   NO ACTION        09/01/18 05:02   9/1/2018    05:02:52 AM   FIELD   -119.223935      40.778784       1   7
                                                        Area
                                                        9 O'Clock Response
BMAN1811962   BLM   PUBLIC CONTACT   : DMZ
                                                        Area
                                                                              CREATE   0     0     0     0      0     400      400      0     0     400      0.0            0.0                              6.7      B354   CITATION         09/01/18 05:18   9/1/2018    05:18:40 AM   FIELD   -119.202797      40.800654       1   7
                                                        9 O'Clock Response
BMAN1811963   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     737      737      0     0     737      0.0            0.0                              12.3     I368   CITATION         09/01/18 05:24   9/1/2018    05:24:14 AM   FIELD   -119.202797      40.800654       1   7
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                        1   7
BMAN1811964   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     526      526      0     0     526      0.0            0.0                              8.8             NO ACTION        09/01/18 05:24   9/1/2018    05:24:43 AM   FIELD   -119.202797      40.800654
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                        1   7
BMAN1811965   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     283      283      0     0     283      0.0            0.0                              4.7      B364   NO ACTION        09/01/18 05:24   9/1/2018    05:24:59 AM   FIELD   -119.202797      40.800654
                                                        Area
                                                        9 O'Clock Response
BMAN1811966   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     504      504      0     0     504      0.0            0.0                              8.4      B366   CITATION         09/01/18 05:28   9/1/2018    05:28:15 AM   FIELD   -119.202797      40.800654       1   7
                                                        Area
                                                        3 O'Clock Response
BMAN1811967   BLM   REQUEST LE       : Substation
                                                        Area
                                                                              CREATE   0     0     0     0      0     8585     8585     0     0     8585     0.0            0.0                              143.1    I405   LE ASSIST        09/01/18 05:28   9/1/2018    05:28:51 AM   FIELD   -119.211003      40.780716       1   7
                                                        9 O'Clock Response
BMAN1811968   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     445      445      0     0     445      0.0            0.0                              7.4      B354   CITATION         09/01/18 05:32   9/1/2018    05:32:31 AM   FIELD   -119.202797      40.800654       1   7
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                        1   7
BMAN1811969   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     813      813      0     0     813      0.0            0.0                              13.6     B365   CITATION         09/01/18 05:34   9/1/2018    05:34:15 AM   FIELD   -119.202797      40.800654
                                                        Area
                                                        9 O'clock Response                                                                                                                                                                                                                                                        1   7
BMAN1811970   BLM   ASSAULT          : Nearest: @930 D:                       CREATE   130   76    206   -206         432      432      76          302      1.3            -3.4   1.3   1.3   -3.4   -3.4   5.0      I368   CANCEL           09/01/18 05:42   9/1/2018    05:42:42 AM   911     -119.213394529   40.795105313
                                                        Area
                                     @930 D:camp i      9 O'clock Response
BMAN1811971   BLM   ASSAULT                                                   CREATE   50    147   197   4      201   1013     1214     147   151   1164     2.5            0.1    2.5   2.5   0.1    0.1    16.9     I368   NO ACTION        09/01/18 05:47   9/1/2018    05:47:10 AM   911     -119.21309       40.79509        1   7
                                     need               Area
                                                        9 O'Clock Response
BMAN1811972   BLM   PUBLIC CONTACT   : 1000 G
                                                        Area
                                                                              CREATE   0     0     0     0      0     327      327      0     0     327      0.0            0.0                              5.5      B363   NO ACTION        09/01/18 05:48   9/1/2018    05:48:41 AM   FIELD   -119.210576      40.797993       1   7
                                                        9 O'Clock Response
BMAN1811973   BLM   PUBLIC CONTACT   @DMZ                                     CREATE   0     0     0     0      0     326      326      0     0     326      0.0            0.0                              5.4      B365   CITATION         09/01/18 05:51   9/1/2018    05:51:17 AM   FIELD   -119.202797      40.800654       1   7
                                                        Area
                                                        Perimeter                                                                                                                                                                                                                                                                 1   7
BMAN1811974   BLM   REQUEST LE       Point 4                                  CREATE   138   51    189   52     241   4035     4276     51    103   4138     0.9            0.9    0.9   0.9   0.9    0.9    67.3     P356   VERBAL WARNING   09/01/18 05:51   9/1/2018    05:51:05 AM   911     -119.180161      40.776283
                                                        Response Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                        1   7
BMAN1811975   BLM   PUBLIC CONTACT   : 1000 G                                 CREATE   0     0     0     0      0     8        8        0     0     8        0.0            0.0                              0.1      K351   NO ACTION        09/01/18 05:59   9/1/2018    05:59:51 AM   FIELD   -119.210576      40.797993
                                                        Area
                                                        9 O'Clock Response
BMAN1811976   BLM   PUBLIC CONTACT   : DMZ                                    CREATE   0     0     0     0      0     39       39       0     0     39       0.0            0.0                              0.7      S2     NO ACTION        09/01/18 06:15   9/1/2018    06:15:00 AM   FIELD   -119.202797      40.800654       1   7
                                                        Area
                                                        9 O'Clock Response
BMAN1811977   BLM   PUBLIC CONTACT   DMZ
                                                        Area
                                                                              CREATE   0     0     0     0      0     366      366      0     0     366      0.0            0.0                              6.1      B365   NO ACTION        09/01/18 06:43   9/1/2018    06:43:49 AM   FIELD   -119.202797      40.800654       1   7
BMAN1811978   BLM   PUBLIC CONTACT   @DMZ                9 O'Clock Response CREATE     0     0     0     0      0     423      423      0     0     423      0.0            0.0                              7.1      B362   NO ACTION        09/01/18 06:48   9/1/2018    06:48:44 AM   FIELD   -119.202797      40.800654       1   7
                                                         9 O'Clock Response                                                                                                                                                                                                                                                       1   7
BMAN1811979   BLM   REQUEST BRC      @DMZ                                     COPY     0     0           0            368      368                  368      0.0            0.0                              6.1             PUBLIC ASSIST    09/01/18 06:54   9/1/2018    06:54:39 AM   FIELD   -119.202797      40.800654
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                       1   7
BMAN1811980   BLM   PUBLIC CONTACT   : 800 K                                  CREATE   0     0     0     0      0     24       24       0     0     24       0.0            0.0                              0.4      B362   PUBLIC ASSIST    09/01/18 07:10   9/1/2018    07:10:35 AM   FIELD   -119.225087      40.790208
                                                         Area
                                                         Outside Event
BMAN1811981   BLM   TRAFFIC STOP     @Pershing County                         CREATE   0     0     0     0      0     475      475      0     0     475      0.0            0.0                              7.9      P127   VERBAL WARNING   09/01/18 07:14   9/1/2018    07:14:04 AM   FIELD   -119.365998      40.671163       1   7
                                                         Response Area
                                                         3 O'Clock Response
BMAN1811982   BLM   PUBLIC CONTACT   : Rampart
                                                         Area
                                                                              CREATE   0     0     0     0      0     3855     3855     0     0     3855     0.0            0.0                              64.3     C151   PUBLIC ASSIST    09/01/18 08:32   9/1/2018    08:32:38 AM   FIELD   -119.210339      40.779574       1   7
                                     @915                9 O'Clock Response
BMAN1811983   BLM   PUBLIC CONTACT                                            CREATE   0     0     0     0      0     1531     1531     0     0     1531     0.0            0.0                              25.5     C195   CITATION         09/01/18 08:35   9/1/2018    08:35:46 AM   FIELD   -119.21873       40.798538       1   7
                                     L:ROBOHEART         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                       1   7
BMAN1811984   BLM   MEDICAL          : 830 E:SLUT                             CREATE   0     0     0     0      0     985      985      0     0     985      0.0            0.0                              16.4     B122   PUBLIC ASSIST    09/01/18 08:41   9/1/2018    08:41:15 AM   FIELD   -119.218671      40.791757
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                       1   7
BMAN1811985   BLM   PUBLIC CONTACT   : 915 L                                  CREATE   0     0     0     0      0     3524     3524     0     0     3524     0.0            0.0                              58.7     K111   CITATION         09/01/18 08:56   9/1/2018    08:56:24 AM   FIELD   -119.21873       40.798538
                                                         Area
                                                         3 O'Clock Response
BMAN1811986   BLM   PUBLIC CONTACT   : 600 E                                  CREATE   0     0     0     0      0     20       20       0     0     20       0.0            0.0                              0.3      B113   PUBLIC ASSIST    09/01/18 09:12   9/1/2018    09:12:15 AM   FIELD   -119.21646       40.778866       1   7
                                                         Area
                                                         3 O'Clock Response
BMAN1811987   BLM   PUBLIC CONTACT   : The Temple
                                                         Area
                                                                              CREATE   0     0     0     0      0     41       41       0     0     41       0.0            0.0                              0.7      B112   PUBLIC ASSIST    09/01/18 09:19   9/1/2018    09:19:40 AM   FIELD   -119.200167      40.791235       1   7
                                     @1000 L:W SIDE      9 O'Clock Response
BMAN1811988   BLM   PUBLIC CONTACT                                            CREATE   0     0     0     0      0     1571     1571     0     0     1571     0.0            0.0                              26.2     C195   CITATION         09/01/18 09:19   9/1/2018    09:19:51 AM   FIELD   -119.21169       40.801167       1   7
                                     OF                  Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                       1   7
BMAN1811989   BLM   REQUEST BRC      The Temple                               CREATE   0     0     0     0      0     285      285      0     0     285      0.0            0.0                              4.8      B114   PUBLIC ASSIST    09/01/18 09:21   9/1/2018    09:21:56 AM   FIELD   -119.200167      40.791235
                                                         Area
                                                         Perimeter                                                                                                                                                           VERBAL FUEL                                                                                          1   7
BMAN1811990   BLM   HAZMAT           @Point 3:MAYAN                           CREATE   0     0     0     0      0     381      381      0     0     381      0.0            0.0                              6.4      B122                    09/01/18 09:26   9/1/2018    09:26:09 AM   FIELD   -119.185671      40.802213
                                                         Response Area                                                                                                                                                       STORAGE
                                                         9 O'Clock Response
BMAN1811991   BLM   PUBLIC CONTACT   : 900 L                                  CREATE   0     0     0     0      0     400      400      0     0     400      0.0            0.0                              6.7      B116   VERBAL WARNING   09/01/18 09:29   9/1/2018    09:29:54 AM   FIELD   -119.220709      40.797223       1   7
                                                         Area
                                                         9 O'Clock Response
BMAN1811992   BLM   MEDICAL          : 1000 J
                                                         Area
                                                                              CREATE   0     0     0     0      0     448      448      0     0     448      0.0            0.0                              7.5      C137   PUBLIC ASSIST    09/01/18 09:43   9/1/2018    09:43:50 AM   FIELD   -119.211244      40.799897       1   7
                                     @Point              9 O'Clock Response
BMAN1811993   BLM   PUBLIC CONTACT                                            CREATE   0     0     0     0      0     67       67       0     0     67       0.0            0.0                              1.1      B122   PUBLIC ASSIST    09/01/18 09:44   9/1/2018    09:44:20 AM   FIELD   -119.219521      40.805983       1   7
                                     2:PERIMETER         Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                       1   7
BMAN1811994   BLM   PUBLIC CONTACT   : 330 G                                  CREATE   0     0     0     0      0     482      482      0     0     482      0.0            0.0                              8.0      I119   REPORT           09/01/18 10:06   9/1/2018    10:06:14 AM   FIELD   -119.198646      40.776012
                                                         Area


                                                                                                                                                                                                                                                                                                               ER00132
                                                                                              Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 316 of 499
                                                                                                                                                               EventSummary

                                                        3 O'Clock Response
BMAN1811995   BLM   STOLEN           @550 L: NO SIDE                           CREATE   0     0      0      0     0      1143    1143    0      0      1143    0.0            0.0                             19.1     C195   CITATION          09/01/18 10:12   9/1/2018   10:12:19 AM   FIELD      -119.219455      40.774715      1   7
                                                        Area
                    COMPLIANCE                          3 O'Clock Response
BMAN1811996   BLM
                    CHECK
                                     : 245 G
                                                        Area
                                                                               CREATE   0     0      0      0     0      641     641     0      0      641     0.0            0.0                             10.7     B112   CITATION          09/01/18 10:22   9/1/2018   10:22:40 AM   FIELD      -119.194013      40.779091      1   7
                                                        9 O'Clock Response
BMAN1811997   BLM   PUBLIC CONTACT   : 1000 J
                                                        Area
                                                                               CREATE   0     0      0      0     0      8164    8164    0      0      8164    0.0            0.0                             136.1    C137   ARREST            09/01/18 10:28   9/1/2018   10:28:19 AM   FIELD      -119.211244      40.799897      1   7
                                                        3 O'Clock Response                                                                                                                                                                                                                                                           1   7
BMAN1811998   BLM   TRAFFIC STOP     : 215 L                                   CREATE   0     0      0      0     0      50      50      0      0      50      0.0            0.0                             0.8      B116   NO ACTION         09/01/18 10:35   9/1/2018   10:35:15 AM   FIELD      -119.187958      40.780538
                                                        Area
                    COMPLIANCE                          3 O'Clock Response
BMAN1811999   BLM                    : 230 L                                   CREATE   0     0      0      0     0      1269    1269    0      0      1269    0.0            0.0                             21.2     B116   CITATION          09/01/18 10:41   9/1/2018   10:41:35 AM   FIELD      -119.189124      40.778747      1   7
                    CHECK                               Area
                    COMPLIANCE                          3 O'Clock Response                                                                                                                                                    VERBAL FUEL
BMAN1812000   BLM                    : 315 G                                   CREATE   0     0      0      0     0      60      60      0      0      60      0.0            0.0                             1.0      I119                     09/01/18 10:44   9/1/2018   10:44:32 AM   FIELD      -119.196929      40.776881      1   7
                    CHECK                               Area                                                                                                                                                                  STORAGE
                                                        9 O'Clock Response
BMAN1812001   BLM   PUBLIC CONTACT   @1000 L:
                                                        Area
                                                                               CREATE   0     0      0      0     0      1846    1846    0      0      1846    0.0            0.0                             30.8     C195   CITATION          09/01/18 10:56   9/1/2018   10:56:21 AM   FIELD      -119.21169       40.801167      1   7
                                                        Perimeter
BMAN1812002   BLM   ASSIST           Highway 447 (State
                                                        Response Area
                                                                               CREATE   66    -66           0            546     546                   480     -1.1           0.0   -1.1                      8.0             CANCEL            09/01/18 10:58   9/1/2018   10:58:42 AM   DISPATCH   -119.261508      40.766669      1   7
                    COMPLIANCE                          3 O'Clock Response                                                                                                                                                    VERBAL FUEL                                                                                            1   7
BMAN1812003   BLM                    : 230 L                                   CREATE   0     0      0      0     0      105     105     0      0      105     0.0            0.0                             1.8      B116                     09/01/18 11:02   9/1/2018   11:02:53 AM   FIELD      -119.189124      40.778747
                    CHECK                               Area                                                                                                                                                                  STORAGE
                                                        3 O'Clock Response
BMAN1812004   BLM   PUBLIC CONTACT   : 230 L                                   CREATE   0     0      0      0     0      872     872     0      0      872     0.0            0.0                             14.5     B116   CITATION          09/01/18 11:06   9/1/2018   11:06:23 AM   FIELD      -119.189124      40.778747      1   7
                                                        Area
                                                        Perimeter
BMAN1812005   BLM   HAZMAT           Airport (Runway)                          CREATE   134   -134          0            5488    5488                  5354    -2.2           0.0   -2.2                      89.2            PUBLIC ASSIST     09/01/18 11:08   9/1/2018   11:08:55 AM   911        -119.198177      40.765473      1   7
                                                        Response Area
                                                        Perimeter
BMAN1812006   BLM   PUBLIC CONTACT   Airport
                                                        Response Area
                                                                               CREATE   71    62     133    265   398    4870    5268    62     327    5197    1.0            4.4   1.0    1.0    4.4   4.4   81.2     P127   PUBLIC ASSIST     09/01/18 11:10   9/1/2018   11:10:59 AM   OTHER      -119.208486      40.764345      1   7
                                                        3 O'Clock Response                                                                                                                                                    VERBAL FUEL
BMAN1812007   BLM   PUBLIC CONTACT   : 245 K
                                                        Area
                                                                               CREATE   0     0      0      0     0      338     338     0      0      338     0.0            0.0                             5.6      B116
                                                                                                                                                                                                                              STORAGE
                                                                                                                                                                                                                                                09/01/18 11:27   9/1/2018   11:27:43 AM   FIELD      -119.191273      40.777488      1   7
                                                        3 O'Clock Response
BMAN1812008   BLM   TRAFFIC STOP     : 230 I                                   CREATE   0     0      0      0     0      1218    1218    0      0      1218    0.0            0.0                             20.3     B116   VERBAL WARNING    09/01/18 11:38   9/1/2018   11:38:09 AM   FIELD      -119.191368      40.779735      1   7
                                                        Area
                                                        Gate Road                                                                                                                                                                                                                                                                    1   7
BMAN1812009   BLM   TRAFFIC STOP     : 8 Mile Access                           CREATE   0     0      0      0     0      238     238     0      0      238     0.0            0.0                             4.0      C105   VERBAL WARNING    09/01/18 11:54   9/1/2018   11:54:20 AM   FIELD      -119.277938      40.753857
                                                        Response Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                           1   7
BMAN1812010   BLM   PUBLIC CONTACT   : 230 L                                   CREATE   0     0      0      0     0      836     836     0      0      836     0.0            0.0                             13.9     B116   WRITTEN WARNING 09/01/18 11:59     9/1/2018   11:59:40 AM   FIELD      -119.189124      40.778747
                                                        Area
                                                        Outside Event
BMAN1812011   BLM   PUBLIC CONTACT   : Pershing County                         CREATE   0     0      0      0     0      421     421     0      0      421     0.0            0.0                             7.0      C105   PUBLIC ASSIST     09/01/18 12:36   9/1/2018   12:36:26 PM   FIELD      -119.365998      40.671163      1   7
                                                        Response Area
                                                        9 O'Clock Response
BMAN1812012   BLM   MEDICAL          : 1000 A
                                                        Area
                                                                               CREATE   0     0      0      0     0      1524    1524    0      0      1524    0.0            0.0                             25.4     K118   PUBLIC ASSIST     09/01/18 12:46   9/1/2018   12:46:45 PM   FIELD      -119.209241      40.794183      1   7
                                                        Perimeter
BMAN1812013   BLM   PUBLIC CONTACT   : JOC                                     CREATE   0     0      0      0     0      17      17      0      0      17      0.0            0.0                             0.3      I128   PUBLIC ASSIST     09/01/18 12:49   9/1/2018   12:49:00 PM   FIELD      -119.23361       40.779955      1   7
                                                        Response Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                           1   7
BMAN1812014   BLM   PUBLIC CONTACT   : 930 F                                   CREATE   0     0      0      0     0      14      14      0      0      14      0.0            0.0                             0.2      B110   PUBLIC ASSIST     09/01/18 12:50   9/1/2018   12:50:18 PM   FIELD      -119.213953      40.796229
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                           1   7
BMAN1812015   BLM   PUBLIC CONTACT   @1000 Es                                  CREATE   0     0      0      0     0      3021    3021    0      0      3021    0.0            0.0                             50.4     K118   CITATION          09/01/18 13:11   9/1/2018   01:11:23 PM   FIELD      -119.208833      40.793019
                                                        Area
                                                        3 O'Clock Response
BMAN1812016   BLM   PUBLIC CONTACT   : CENTER CIRCLE                           CREATE   0     0      0      0     0      18      18      0      0      18      0.0            0.0                             0.3      B125   PUBLIC ASSIST     09/01/18 13:12   9/1/2018   01:12:07 PM   FIELD      -119.21284       40.781325      1   7
                                                        Area
                                                        Perimeter
BMAN1812017   BLM   TRANSPORT        @JOC
                                                        Response Area
                                                                               CREATE   20    185    205    116   321    24634   24955   185    301    24935   3.1            1.9   3.1    3.1    1.9   1.9   410.6    C154                     09/01/18 13:14   9/1/2018   01:14:15 PM   DISPATCH   -119.23361       40.779955      1   7
                                                        3 O'Clock Response
BMAN1812018   BLM   PUBLIC CONTACT   : 330 A                                   CREATE   0     0      0      0     0      17      17      0      0      17      0.0            0.0                             0.3      I128   PUBLIC ASSIST     09/01/18 13:22   9/1/2018   01:22:20 PM   FIELD      -119.201233      40.779429      1   7
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                           1   7
BMAN1812019   BLM   PUBLIC CONTACT   : 800 Es                                  CREATE   0     0      0      0     0      236     236     0      0      236     0.0            0.0                             3.9      C139   PUBLIC ASSIST     09/01/18 13:25   9/1/2018   01:25:42 PM   FIELD      -119.215209      40.788186
                                                        Area
                                                        Perimeter                                                                                                                                                                                                                                                                    1   7
BMAN1812020   BLM   ASSIST           12 Mile Access                            CREATE   22    775    797    370   1167   578     1745    775    1145   1723    12.9           6.2   12.9   12.9   6.2   6.2   9.6      C105                     09/01/18 13:37   9/1/2018   01:37:22 PM   VOIP       -119.262656      40.772298
                                                        Response Area
                    COMPLIANCE                          9 O'Clock Response                                                                                                                                                    VERBAL GRY/BLK
BMAN1812021   BLM                    : 745 M                                   CREATE   0     0      0      0     0      65      65      0      0      65      0.0            0.0                             1.1      B117                     09/01/18 13:45   9/1/2018   01:45:34 PM   FIELD      -119.227268      40.78848       1   7
                    CHECK                               Area                                                                                                                                                                  WATER
                                                        9 O'Clock Response
BMAN1812022   BLM   TRAFFIC STOP     : 800 B
                                                        Area
                                                                               CREATE   0     0      0      0     0      384     384     0      0      384     0.0            0.0                             6.4      B115   VERBAL WARNING    09/01/18 13:46   9/1/2018   01:46:02 PM   FIELD      -119.217574      40.78867       1   7
                    COMPLIANCE                          9 O'Clock Response                                                                                                                                                    VERBAL GRY/BLK
BMAN1812023   BLM                    : 8 800M                                  CREATE   0     0      0      0     0      24      24      0      0      24      0.0            0.0                             0.4      B117                     09/01/18 13:49   9/1/2018   01:49:49 PM   FIELD      -119.209303      40.786977      1   7
                    CHECK                               Area                                                                                                                                                                  WATER
                                                        9 O'Clock Response                                                                                                                                                                                                                                                           1   7
BMAN1812024   BLM   PUBLIC CONTACT   : 700 I                                   CREATE   0     0      0      0     0      1234    1234    0      0      1234    0.0            0.0                             20.6     B116   WRITTEN WARNING 09/01/18 13:58     9/1/2018   01:58:39 PM   FIELD      -119.223429      40.782979
                                                        Area
                                                        3 O'clock Response                                                                                                                                                                                                                                                           1   7
BMAN1812025   BLM   REQUEST LE       @Ranger HQ                                CREATE   86    177    263    335   598    6163    6761    177    512    6675    3.0            5.6   3.0    3.0    5.6   5.6   102.7    C139   REPORT            09/01/18 14:00   9/1/2018   02:00:38 PM   Control1   -119.211558      40.78136
                                                        Area
                                                        9 O'Clock Response
BMAN1812026   BLM   PUBLIC CONTACT   : 745 M                                   CREATE   0     0      0      0     0      1180    1180    0      0      1180    0.0            0.0                             19.7     B117   CITATION          09/01/18 14:06   9/1/2018   02:06:15 PM   FIELD      -119.227268      40.78848       1   7
                                                        Area
                                                        9 O'Clock Response
BMAN1812027   BLM   MEDICAL          @900 Es :RAINBOW
                                                        Area
                                                                               CREATE   0     0      0      0     0      870     870     0      0      870     0.0            0.0                             14.5     B114   PUBLIC ASSIST     09/01/18 14:12   9/1/2018   02:12:05 PM   FIELD      -119.212873      40.791252      1   7
                                                        9 O'Clock Response
BMAN1812028   BLM   PUBLIC CONTACT   : 830 J                                   CREATE   0     0      0      0     0      374     374     0      0      374     0.0            0.0                             6.2      B113   VERBAL WARNING    09/01/18 14:15   9/1/2018   02:15:53 PM   FIELD      -119.222412      40.793403      1   7
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                           1   7
BMAN1812029   BLM   MEDICAL          : 830 Es:SLUT                             CREATE   0     0      0      0     0      812     812     0      0      812     0.0            0.0                             13.5     B112   PUBLIC ASSIST     09/01/18 14:19   9/1/2018   02:19:35 PM   FIELD      -119.214307      40.789836
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                           1   7
BMAN1812030   BLM   TRAFFIC STOP     : 930 L                                   CREATE   0     0      0      0     0      85      85      0      0      85      0.0            0.0                             1.4      B115   NO ACTION         09/01/18 14:22   9/1/2018   02:22:53 PM   FIELD      -119.216541      40.799646
                                                        Area
                                                        9 O'Clock Response
BMAN1812031   BLM   PUBLIC CONTACT   : 830 Es                                  CREATE   0     0      0      0     0      1767    1767    0      0      1767    0.0            0.0                             29.5     B116   CITATION          09/01/18 14:30   9/1/2018   02:30:27 PM   FIELD      -119.214307      40.789836      1   7
                                                        Area
                                                        9 O'clock Response
BMAN1812032   BLM   REQUEST LE       @900 C:Ranger
                                                        Area
                                                                               CREATE   157   538    695    489   1184   547     1731    538    1027   1574    9.0            8.2   9.0    9.0    8.2   8.2   9.1      I404   NO ACTION         09/01/18 14:47   9/1/2018   02:47:54 PM   Control1   -119.215247      40.793044      1   7
                                     @Center            3 O'clock Response
BMAN1812034   BLM   ASSAULT                                                    CREATE   128   548    676    555   1231   3433    4664    548    1103   4536    9.1            9.3   9.1    9.1    9.3   9.3   57.2     C187   REPORT            09/01/18 15:05   9/1/2018   03:05:38 PM   911        -119.213938      40.780764      1   7
                                     Camp:black         Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                           1   7
BMAN1812035   BLM   PATROL CHECK     700 K                                     CREATE   0     0      0      0     0      1820    1820    0      0      1820    0.0            0.0                             30.3     B116   CITATION          09/01/18 15:16   9/1/2018   03:16:59 PM   FIELD      -119.225099      40.78264
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                           1   7
BMAN1812036   BLM   PUBLIC CONTACT   : 230 Es                                  CREATE   0     0      0      0     0      9       9       0      0      9       0.0            0.0                             0.2      I128   PUBLIC ASSIST     09/01/18 15:23   9/1/2018   03:23:57 PM   FIELD      -119.198722      40.782975
                                                        Area
                                                        9 O'Clock Response
BMAN1812037   BLM   ASSAULT          : 745 G                                   CREATE   0     0      0      0     0      6932    6932    0      0      6932    0.0            0.0                             115.5    C126   REPORT            09/01/18 15:54   9/1/2018   03:54:23 PM   FIELD      -119.222153      40.787986      1   7
                                                        Area
                                     : United Site      9 O'Clock Response
BMAN1812038   BLM   PUBLIC CONTACT
                                     Services           Area
                                                                               CREATE   0     0      0      0     0      7154    7154    0      0      7154    0.0            0.0                             119.2    I403   NO ACTION         09/01/18 15:54   9/1/2018   03:54:50 PM   FIELD      -119.226212      40.777783      1   7
                                                        9 O'Clock Response
BMAN1812039   BLM   PUBLIC CONTACT   : 900 J                                   CREATE   0     0      0      0     0      3044    3044    0      0      3044    0.0            0.0                             50.7     B112   VERBAL WARNING    09/01/18 16:00   9/1/2018   04:00:45 PM   FIELD      -119.219487      40.796292      1   7
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                           1   7
BMAN1812040   BLM   TRAFFIC STOP     : 915 L                                   CREATE   0     0      0      0     0      16      16      0      0      16      0.0            0.0                             0.3      B117   VERBAL WARNING    09/01/18 16:12   9/1/2018   04:12:35 PM   FIELD      -119.21873       40.798538
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                           1   7
BMAN1812041   BLM   PUBLIC CONTACT   : 415 H                                   CREATE   0     0      0      0     0      15      15      0      0      15      0.0            0.0                             0.3      B125   PUBLIC ASSIST     09/01/18 16:29   9/1/2018   04:29:27 PM   FIELD      -119.204366      40.773863
                                                        Area
                                                        9 O'clock Response
BMAN1812042   BLM   REQUEST LE       @Station 9                                CREATE   113   153    266    343   609    4085    4694    153    496    4581    2.6            5.7   2.6    2.6    5.7   5.7   68.1     C120   PUBLIC ASSIST     09/01/18 16:32   9/1/2018   04:32:28 PM   Ops2       -119.215228      40.793279      1   7
                                                        Area
                                                        9 O'clock Response
BMAN1812043   BLM   REQUEST BRC      @930 E:
                                                        Area
                                                                               CREATE   76    43     119    0     119    29      148     43     43     72      0.7            0.0   0.7    0.7                0.5      I248                     09/01/18 16:39   9/1/2018   04:39:28 PM   OTHER      -119.213522      40.79566       1   7
                                                        9 O'Clock Response
BMAN1812044   BLM   MEDICAL          : 1000 B: CASBA                           CREATE   0     0      0      0     0      1414    1414    0      0      1414    0.0            0.0                             23.6     B124   PUBLIC ASSIST     09/01/18 16:44   9/1/2018   04:44:25 PM   FIELD      -119.209463      40.794818      1   7
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                           1   7
BMAN1812045   BLM   TRAFFIC STOP     : 800 M                                   CREATE   0     0      0      0     0      73      73      0      0      73      0.0            0.0                             1.2      B116   VERBAL WARNING    09/01/18 16:46   9/1/2018   04:46:27 PM   FIELD      -119.226733      40.790522
                                                        Area
BMAN1812046   BLM   PUBLIC CONTACT   : 1000 Es            9 O'Clock Response CREATE     0     0      0      0     0      40      40      0      0      40      0.0            0.0                             0.7      I248   PUBLIC ASSIST     09/01/18 16:46   9/1/2018   04:46:42 PM   FIELD      -119.208833      40.793019      1   7
                                                          Perimeter
BMAN1812047   BLM   PUBLIC CONTACT   : Blue Pit                                CREATE   0     0      0      0     0      13      13      0      0      13      0.0            0.0                             0.2      P242   VERBAL WARNING    09/01/18 17:18   9/1/2018   05:18:49 PM   FIELD      -119.267398      40.784074      1   7
                                                          Response Area
                                                          3 O'Clock Response
BMAN1812048   BLM   PUBLIC CONTACT   : 315 F
                                                          Area
                                                                               CREATE   0     0      0      0     0      131     131     0      0      131     0.0            0.0                             2.2      B241   PUBLIC ASSIST     09/01/18 17:21   9/1/2018   05:21:26 PM   FIELD      -119.197454      40.777403      1   7
                                                          3 O'Clock Response
BMAN1812049   BLM   PUBLIC CONTACT   : Center Camp                             CREATE   0     0      0      0     0      11      11      0      0      11      0.0            0.0                             0.2      I128   PUBLIC ASSIST     09/01/18 17:35   9/1/2018   05:35:01 PM   FIELD      -119.213938      40.780764      1   7
                                                          Area
                                                          3 O'clock Response                                                                                                                                                                                                                                                         1   7
BMAN1812050   BLM   REQUEST LE       Ranger HQ                                 CREATE   306   67     373    0     373    2913    3286    67     67     2980    1.1            0.0   1.1    1.1                48.6     C137   NO ACTION         09/01/18 17:31   9/1/2018   05:31:19 PM   Control1   -119.211558      40.78136
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                         1   7
BMAN1812051   BLM   PUBLIC CONTACT   : 815 I                                   CREATE   0     0      0      0     0      266     266     0      0      266     0.0            0.0                             4.4      B243   VERBAL WARNING    09/01/18 17:41   9/1/2018   05:41:34 PM   FIELD      -119.222679      40.791514
                                                          Area
                                                          3 O'clock Response
BMAN1812052   BLM   ASSAULT          :545 rod ring road                        CREATE   104   1022   1126   389   1515   5309    6824    1022   1411   6720    17.0           6.5   17.0   17.0   6.5   6.5   88.5     C121   REPORT            09/01/18 17:41   9/1/2018   05:41:36 PM   OTHER      -119.214934758   40.778833074   1   7
                                                          Area
                                                          3 O'Clock Response
BMAN1812053   BLM   PUBLIC CONTACT   : 515 J
                                                          Area
                                                                               CREATE   0     0      0      0     0      357     357     0      0      357     0.0            0.0                             6.0      B243   VERBAL WARNING    09/01/18 17:49   9/1/2018   05:49:42 PM   FIELD      -119.213567      40.773513      1   7
                                                          3 O'Clock Response
BMAN1812054   BLM   PUBLIC CONTACT   : 215 I                                   CREATE   0     0      0      0     0      569     569     0      0      569     0.0            0.0                             9.5      B125   NO ACTION         09/01/18 17:50   9/1/2018   05:50:16 PM   FIELD      -119.190352      40.781295      1   7
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         1   7
BMAN1812055   BLM   PUBLIC CONTACT   : 230 G                                   CREATE   0     0      0      0     0      409     409     0      0      409     0.0            0.0                             6.8      C139   NO ACTION         09/01/18 17:54   9/1/2018   05:54:27 PM   FIELD      -119.192864      40.780394
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                         1   7
BMAN1812056   BLM   PUBLIC CONTACT   : 900 Es                                  CREATE   0     0      0      0     0      80      80      0      0      80      0.0            0.0                             1.3      B230   PUBLIC ASSIST     09/01/18 17:54   9/1/2018   05:54:44 PM   FIELD      -119.212873      40.791252
                                                          Area
                                                          3 O'Clock Response
BMAN1812057   BLM   PUBLIC CONTACT   : 315 E                                   CREATE   0     0      0      0     0      83      83      0      0      83      0.0            0.0                             1.4      B241   VERBAL WARNING    09/01/18 17:55   9/1/2018   05:55:52 PM   FIELD      -119.197979      40.777925      1   7
                                                          Area
                                                          3 O'Clock Response
BMAN1812058   BLM   PUBLIC CONTACT   : 430 J
                                                          Area
                                                                               CREATE   0     0      0      0     0      51      51      0      0      51      0.0            0.0                             0.9      B243   PUBLIC ASSIST     09/01/18 18:03   9/1/2018   06:03:48 PM   FIELD      -119.20654       40.772443      1   7
                                                          3 O'Clock Response
BMAN1812059   BLM   PUBLIC CONTACT   : 230 E                                   CREATE   0     0      0      0     0      7       7       0      0      7       0.0            0.0                             0.1      B125   PUBLIC ASSIST     09/01/18 18:09   9/1/2018   06:09:29 PM   FIELD      -119.194359      40.781053      1   7
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         1   7
BMAN1812060   BLM   PUBLIC CONTACT   : 600 E                                   CREATE   0     0      0      0     0      1130    1130    0      0      1130    0.0            0.0                             18.8     C151   NO ACTION         09/01/18 18:13   9/1/2018   06:13:49 PM   FIELD      -119.21646       40.778866
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                         1   7
BMAN1812061   BLM   PUBLIC CONTACT   @900 Promenade                            CREATE   0     0      0      0     0      37      37      0      0      37      0.0            0.0                             0.6      B234   PUBLIC ASSIST     09/01/18 18:16   9/1/2018   06:16:01 PM   FIELD      -119.209703      40.788787
                                                          Area
                                                          3 O'Clock Response
BMAN1812062   BLM   PUBLIC CONTACT   : 300 I                                   CREATE   0     0      0      0     0      488     488     0      0      488     0.0            0.0                             8.1      B243   VERBAL WARNING    09/01/18 18:18   9/1/2018   06:18:56 PM   FIELD      -119.194155      40.776983      1   7
                                                          Area
                                                          3 O'Clock Response
BMAN1812063   BLM   PUBLIC CONTACT   : 300 I
                                                          Area
                                                                               CREATE   0     0      0      0     0      2301    2301    0      0      2301    0.0            0.0                             38.4     B241   NO ACTION         09/01/18 18:27   9/1/2018   06:27:11 PM   FIELD      -119.194155      40.776983      1   7
                                                          3 O'Clock Response
BMAN1812064   BLM   PUBLIC CONTACT   : 530 L                                   CREATE   0     0      0      0     0      9       9       0      0      9       0.0            0.0                             0.2      B125   PUBLIC ASSIST     09/01/18 18:31   9/1/2018   06:31:22 PM   FIELD      -119.216588      40.773185      1   7
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         1   7
BMAN1812065   BLM   PUBLIC CONTACT   : Rampart: AT THE                         CREATE   0     0      0      0     0      1203    1203    0      0      1203    0.0            0.0                             20.1     I248   VERBAL WARNING    09/01/18 18:32   9/1/2018   06:32:08 PM   FIELD      -119.210339      40.779574
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         1   7
BMAN1812066   BLM   PUBLIC CONTACT   : 600 G                                   CREATE   0     0      0      0     0      54      54      0      0      54      0.0            0.0                             0.9      B233   PUBLIC ASSIST     09/01/18 18:44   9/1/2018   06:44:13 PM   FIELD      -119.217684      40.777938
                                                          Area
                                                          3 O'Clock Response
BMAN1812068   BLM   PUBLIC CONTACT   600 Es                                    CREATE   0     0      0      0     0      83      83      0      0      83      0.0            0.0                             1.4      C151   NO ACTION         09/01/18 19:02   9/1/2018   07:02:30 PM   FIELD      -119.21201       40.782239      1   7
                                                          Area
                                                          3 O'Clock Response
BMAN1812069   BLM   MEDICAL          : 400 L
                                                          Area
                                                                               CREATE   0     0      0      0     0      72439   72439   0      0      72439   0.0            0.0                             1207.3   C137   PUBLIC ASSIST     09/01/18 19:06   9/1/2018   07:06:07 PM   FIELD      -119.201342      40.771643      1   7
                                                          3 O'clock Response
BMAN1812070   BLM   REQUEST LE       Ranger HQ                                 CREATE   53    209    262    26    288    317     605     209    235    552     3.5            0.4   3.5    3.5    0.4   0.4   5.3      C139   NO ACTION         09/01/18 19:28   9/1/2018   07:28:46 PM   Control1   -119.211558      40.78136       1   7
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                         1   7
BMAN1812071   BLM   TRAFFIC STOP     : 700 Es                                  CREATE   0     0      0      0     0      837     837     0      0      837     0.0            0.0                             14.0     B116   VERBAL WARNING    09/01/18 19:32   9/1/2018   07:32:18 PM   FIELD      -119.215215      40.784643
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         1   7
BMAN1812072   BLM   PUBLIC CONTACT   : 3Y (Wye)                                CREATE   0     0      0      0     0      6       6       0      0      6       0.0            0.0                             0.1      B366   PUBLIC ASSIST     09/01/18 19:46   9/1/2018   07:46:00 PM   FIELD      -119.221771      40.773908
                                                          Area
                                                          3 O'Clock Response
BMAN1812073   BLM   PUBLIC CONTACT   : 300 Es                                  CREATE   0     0      0      0     0      49      49      0      0      49      0.0            0.0                             0.8      B367   PUBLIC ASSIST     09/01/18 20:05   9/1/2018   08:05:52 PM   FIELD      -119.200156      40.781559      1   7
                                                          Area
                                                          9 O'Clock Response
BMAN1812074   BLM   TRAFFIC STOP     : 900 C
                                                          Area
                                                                               CREATE   0     0      0      0     0      1323    1323    0      0      1323    0.0            0.0                             22.1     B116   VERBAL WARNING    09/01/18 20:17   9/1/2018   08:17:06 PM   FIELD      -119.215247      40.793044      1   7
                                                          9 O'Clock Response
BMAN1812075   BLM   PUBLIC CONTACT   : 900 Promenade                           CREATE   0     0      0      0     0      629     629     0      0      629     0.0            0.0                             10.5     B120   CITATION          09/01/18 20:24   9/1/2018   08:24:16 PM   FIELD      -119.209703      40.788787      1   7
                                                          Area
                                                          9 O'Clock Response
BMAN1812076   BLM   PUBLIC CONTACT   : 900 PROM
                                                          Area
                                                                               CREATE   0     0      0      0     0      837     837     0      0      837     0.0            0.0                             14.0     K118   CITATION          09/01/18 20:26   9/1/2018   08:26:00 PM   FIELD      -119.208205      40.788245      1   7
                                                          3 O'Clock Response
BMAN1812077   BLM   PUBLIC CONTACT   : The Man :3CLOCK
                                                          Area
                                                                               CREATE   0     0      0      0     0      46      46      0      0      46      0.0            0.0                             0.8      B367   PUBLIC ASSIST     09/01/18 20:29   9/1/2018   08:29:11 PM   FIELD      -119.206514      40.786405      1   7
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         1   7
BMAN1812078   BLM   PUBLIC CONTACT   : The Man :3CLOCK                         CREATE   0     0      0      0     0      11      11      0      0      11      0.0            0.0                             0.2      B352   PUBLIC ASSIST     09/01/18 20:29   9/1/2018   08:29:30 PM   FIELD      -119.206514      40.786405
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         1   7
BMAN1812079   BLM   PUBLIC CONTACT   : The Man :3CLOCK                         CREATE   0     0      0      0     0      7       7       0      0      7       0.0            0.0                             0.1      B352   PUBLIC ASSIST     09/01/18 20:30   9/1/2018   08:30:02 PM   FIELD      -119.206514      40.786405
                                                          Area
                                                          3 O'Clock Response
BMAN1812080   BLM   PUBLIC CONTACT   : The Man: 3CLOCK                         CREATE   0     0      0      0     0      2121    2121    0      0      2121    0.0            0.0                             35.4     B355   CITATION          09/01/18 20:30   9/1/2018   08:30:46 PM   FIELD      -119.206514      40.786405      1   7
                                                          Area
                                                          Perimeter
BMAN1812081   BLM   TRAFFIC STOP     : Blue Pit
                                                          Response Area
                                                                               CREATE   0     0      0      0     0      1497    1497    0      0      1497    0.0            0.0                             25.0     P242   NO ACTION         09/01/18 20:33   9/1/2018   08:33:59 PM   FIELD      -119.267398      40.784074      1   7
                                                          9 O'Clock Response
BMAN1812082   BLM   PUBLIC CONTACT   : 900 Promenade
                                                          Area
                                                                               CREATE   0     0      0      0     0      278     278     0      0      278     0.0            0.0                             4.6      B121   CITATION          09/01/18 20:36   9/1/2018   08:36:32 PM   FIELD      -119.209703      40.788787      1   7
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         1   7
BMAN1812083   BLM   PUBLIC CONTACT   : The Man : 400                           CREATE   0     0      0      0     0      7       7       0      0      7       0.0            0.0                             0.1      E2     PUBLIC ASSIST     09/01/18 20:39   9/1/2018   08:39:38 PM   FIELD      -119.206514      40.786405
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         1   7
BMAN1812084   BLM   PUBLIC CONTACT   : The Man : 400                           CREATE   0     0      0      0     0      14      14      0      0      14      0.0            0.0                             0.2      E2     PUBLIC ASSIST     09/01/18 20:39   9/1/2018   08:39:53 PM   FIELD      -119.206514      40.786405
                                                          Area
                                                          9 O'Clock Response
BMAN1812085   BLM   PUBLIC CONTACT   : 615 D                                   CREATE   0     0      0      0     0      71      71      0      0      71      0.0            0.0                             1.2      C128   PUBLIC ASSIST     09/01/18 20:44   9/1/2018   08:44:24 PM   FIELD      -119.216983      40.780316      1   7
                                                          Area
                                                          9 O'Clock Response
BMAN1812086   BLM   PUBLIC CONTACT   : 900 Promenade
                                                          Area
                                                                               CREATE   0     0      0      0     0      354     354     0      0      354     0.0            0.0                             5.9      B122   CITATION          09/01/18 20:48   9/1/2018   08:48:56 PM   FIELD      -119.209703      40.788787      1   7
                                                          3 O'Clock Response
BMAN1812087   BLM   PUBLIC CONTACT   : The Man :
                                                          Area
                                                                               CREATE   0     0      0      0     0      17      17      0      0      17      0.0            0.0                             0.3      E2     PUBLIC ASSIST     09/01/18 20:52   9/1/2018   08:52:55 PM   FIELD      -119.206514      40.786405      1   7
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         1   7
BMAN1812088   BLM   PUBLIC CONTACT   : The Man :                               CREATE   0     0      0      0     0      8       8       0      0      8       0.0            0.0                             0.1      B352   PUBLIC ASSIST     09/01/18 20:53   9/1/2018   08:53:20 PM   FIELD      -119.206514      40.786405
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         1   7
BMAN1812089   BLM   PUBLIC CONTACT   : The Man :                               CREATE   0     0      0      0     0      5       5       0      0      5       0.0            0.0                             0.1      B352   PUBLIC ASSIST     09/01/18 20:53   9/1/2018   08:53:31 PM   FIELD      -119.206514      40.786405
                                                          Area
                                                          3 O'Clock Response
BMAN1812090   BLM   PUBLIC CONTACT   : The Man                                 CREATE   0     0      0      0     0      25797   25797   0      0      25797   0.0            0.0                             430.0    B238   TRANSFER          09/01/18 20:55   9/1/2018   08:55:04 PM   FIELD      -119.206514      40.786405      1   7
                                                          Area
                                                          Perimeter
BMAN1812091   BLM   PUBLIC CONTACT   : Blue Pit
                                                          Response Area
                                                                               CREATE   0     0      0      0     0      38      38      0      0      38      0.0            0.0                             0.6      B354   PUBLIC ASSIST     09/01/18 20:55   9/1/2018   08:55:34 PM   FIELD      -119.267398      40.784074      1   7
                                                          3 O'Clock Response
BMAN1812092   BLM   PUBLIC CONTACT   : The Man :3CLOCK
                                                          Area
                                                                               CREATE   0     0      0      0     0      24      24      0      0      24      0.0            0.0                             0.4      B367   PUBLIC ASSIST     09/01/18 20:58   9/1/2018   08:58:47 PM   FIELD      -119.206514      40.786405      1   7
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         1   7
BMAN1812093   BLM   PUBLIC CONTACT   : 215 THE MAN                             CREATE   0     0      0      0     0      518     518     0      0      518     0.0            0.0                             8.6      B244   VERBAL WARNING    09/01/18 21:01   9/1/2018   09:01:44 PM   FIELD      -119.20829       40.784651
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         1   7
BMAN1812094   BLM   PUBLIC CONTACT   @600 Promenade:                           CREATE   0     0      0      0     0      2039    2039    0      0      2039    0.0            0.0                             34.0     C124   CITATION          09/01/18 21:11   9/1/2018   09:11:16 PM   FIELD      -119.209262      40.784355
                                                          Area
                                                          3 O'Clock Response
BMAN1812095   BLM   PUBLIC CONTACT   @300 Promenade:                           CREATE   0     0      0      0     0      1770    1770    0      0      1770    0.0            0.0                             29.5     B367   CITATION          09/01/18 21:13   9/1/2018   09:13:44 PM   FIELD      -119.203341      40.783937      1   7
                                                          Area
                                                          9 O'Clock Response
BMAN1812096   BLM   TRAFFIC STOP     : 930 Es
                                                          Area
                                                                               CREATE   0     0      0      0     0      143     143     0      0      143     0.0            0.0                             2.4      B116   VERBAL WARNING    09/01/18 21:14   9/1/2018   09:14:14 PM   FIELD      -119.211006      40.792338      1   7
                                                          Perimeter
BMAN1812097   BLM   PUBLIC CONTACT   : HWY 447
                                                          Response Area
                                                                               CREATE   0     0      0      0     0      42      42      0      0      42      0.0            0.0                             0.7      P242   PUBLIC ASSIST     09/01/18 21:17   9/1/2018   09:17:44 PM   FIELD      -119.262363      40.770306      1   7
                                                          Perimeter                                                                                                                                                                                                                                                                  1   7
BMAN1812098   BLM   PUBLIC CONTACT   : HWY 447                                 CREATE   0     0      0      0     0      7       7       0      0      7       0.0            0.0                             0.1      P242   PUBLIC ASSIST     09/01/18 21:19   9/1/2018   09:19:17 PM   FIELD      -119.262363      40.770306
                                                          Response Area
                                                          Perimeter                                                                                                                                                                                                                                                                  1   7
BMAN1812099   BLM   PUBLIC CONTACT   : HWY 447                                 CREATE   0     0      0      0     0      5       5       0      0      5       0.0            0.0                             0.1      P242   PUBLIC ASSIST     09/01/18 21:19   9/1/2018   09:19:32 PM   FIELD      -119.262363      40.770306
                                                          Response Area
                                                          9 O'Clock Response
BMAN1812100   BLM   PUBLIC CONTACT   : 900 Promenade                           CREATE   0     0      0      0     0      1259    1259    0      0      1259    0.0            0.0                             21.0     B122   CITATION          09/01/18 21:28   9/1/2018   09:28:59 PM   FIELD      -119.209703      40.788787      1   7
                                                          Area
                                                          9 O'Clock Response
BMAN1812101   BLM   PUBLIC CONTACT   : 830 Es
                                                          Area
                                                                               CREATE   0     0      0      0     0      1256    1256    0      0      1256    0.0            0.0                             20.9     B116   EVICTION          09/01/18 21:30   9/1/2018   09:30:21 PM   FIELD      -119.214307      40.789836      1   7
                                                          3 O'Clock Response
BMAN1812102   BLM   PUBLIC CONTACT   @Playa Info
                                                          Area
                                                                               CREATE   0     0      0      0     0      2179    2179    0      0      2179    0.0            0.0                             36.3     K118   ARREST            09/01/18 21:34   9/1/2018   09:34:06 PM   FIELD      -119.212876      40.781131      1   7
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         1   7
BMAN1812103   BLM   TRAFFIC STOP     : The Man :3clock                         CREATE   0     0      0      0     0      1296    1296    0      0      1296    0.0            0.0                             21.6     B358   CITATION          09/01/18 21:38   9/1/2018   09:38:13 PM   FIELD      -119.206514      40.786405
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         1   7
BMAN1812104   BLM   ASSAULT          : 600 Promenade                           CREATE   0     0      0      0     0      710     710     0      0      710     0.0            0.0                             11.8     B238   NO ACTION         09/01/18 21:42   9/1/2018   09:42:38 PM   FIELD      -119.209262      40.784355
                                                          Area
                                                          3 O'Clock Response
BMAN1812105   BLM   MEDICAL          : 1200 Promenade                          CREATE   0     0      0      0     0      1043    1043    0      0      1043    0.0            0.0                             17.4     500    PUBLIC ASSIST     09/01/18 21:47   9/1/2018   09:47:46 PM   FIELD      -119.203422      40.788781      1   7
                                                          Area
                                                          3 O'Clock Response
BMAN1812106   BLM   MEDICAL          : The Man
                                                          Area
                                                                               CREATE   0     0      0      0     0      595     595     0      0      595     0.0            0.0                             9.9      C109   PUBLIC ASSIST     09/01/18 22:03   9/1/2018   10:03:44 PM   FIELD      -119.206514      40.786405      1   7
                                                          3 O'Clock Response
BMAN1812107   BLM   PUBLIC CONTACT   @4 100M:THE MAN
                                                          Area
                                                                               CREATE   0     0      0      0     0      2170    2170    0      0      2170    0.0            0.0                             36.2     S1     NO ACTION         09/01/18 22:10   9/1/2018   10:10:37 PM   FIELD      -119.206421      40.78614       1   7
                                                          3 O'Clock Response                                                                                                                                                                                                                                                         1   7
BMAN1812108   BLM   ASSAULT          : 600 Promenade                           CREATE   0     0      0      0     0      320     320     0      0      320     0.0            0.0                             5.3      B241   NO ACTION         09/01/18 22:17   9/1/2018   10:17:45 PM   FIELD      -119.209262      40.784355
                                                          Area
                                                          Perimeter                                                                                                                                                                                                                                                                  1   7
BMAN1812109   BLM   PUBLIC CONTACT   : Blue Pit                                CREATE   0     0      0      0     0      17      17      0      0      17      0.0            0.0                             0.3      P242   VERBAL WARNING    09/01/18 22:19   9/1/2018   10:19:22 PM   FIELD      -119.267398      40.784074
                                                          Response Area
                                                          3 O'Clock Response
BMAN1812110   BLM   PUBLIC CONTACT   @600 Promenade:                           CREATE   0     0      0      0     0      37      37      0      0      37      0.0            0.0                             0.6      C128   PUBLIC ASSIST     09/01/18 22:21   9/1/2018   10:21:09 PM   FIELD      -119.209262      40.784355      1   7
                                                          Area
                                                          3 O'Clock Response
BMAN1812111   BLM   PUBLIC CONTACT   : The Man: 300
                                                          Area
                                                                               CREATE   0     0      0      0     0      493     493     0      0      493     0.0            0.0                             8.2      B352   CITATION          09/01/18 22:22   9/1/2018   10:22:13 PM   FIELD      -119.206514      40.786405      1   7


                                                                                                                                                                                                                                                                                                                   ER00133
                                                                                             Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 317 of 499
                                                                                                                                                            EventSummary

                                                           3 O'Clock Response
BMAN1812112   BLM   PUBLIC CONTACT   : The Man: 3clock                        CREATE   0     0     0     0     0     364      364      0     0     364      0.0            0.0                           6.1      B350   CITATION          09/01/18 22:32   9/1/2018   10:32:07 PM   FIELD      -119.206514      40.786405      1   7
                                                           Area
                                                           3 O'Clock Response
BMAN1812113   BLM   PUBLIC CONTACT   : 600 Promenade
                                                           Area
                                                                              CREATE   0     0     0     0     0     981      981      0     0     981      0.0            0.0                           16.4     B233   CITATION          09/01/18 22:34   9/1/2018   10:34:04 PM   FIELD      -119.209262      40.784355      1   7
BMAN1812114   BLM   PUBLIC CONTACT   @830 Es:SLUT          9 O'Clock Response CREATE   0     0     0     0     0     1900     1900     0     0     1900     0.0            0.0                           31.7     C112   NO ACTION         09/01/18 22:34   9/1/2018   10:34:53 PM   FIELD      -119.214307      40.789836      1   7
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       1   7
BMAN1812115   BLM   PUBLIC CONTACT   : 600 PROM                              CREATE    0     0     0     0     0     797      797      0     0     797      0.0            0.0                           13.3     B243   NO ACTION         09/01/18 22:37   9/1/2018   10:37:22 PM   FIELD      -119.208033      40.78507
                                                       Area
                                                       9 O'Clock Response
BMAN1812116   BLM   TRAFFIC STOP     : 1000 G                                CREATE    0     0     0     0     0     2167     2167     0     0     2167     0.0            0.0                           36.1     B365   CITATION          09/01/18 22:56   9/1/2018   10:56:36 PM   FIELD      -119.210576      40.797993      1   7
                                                       Area
                                                       Outside Event
BMAN1812117   BLM   PUBLIC CONTACT   : Trego Hot Springs                     CREATE    0     0     0     0     0     295      295      0     0     295      0.0            0.0                           4.9      P356   PUBLIC ASSIST     09/01/18 22:56   9/1/2018   10:56:53 PM   FIELD      -119.116561      40.771907      1   7
                                                       Response Area
                                                       3 O'Clock Response
BMAN1812118   BLM   PUBLIC CONTACT   : 200 E
                                                       Area
                                                                             CREATE    0     0     0     0     0     1431     1431     0     0     1431     0.0            0.0                           23.9     B355   NO ACTION         09/01/18 22:58   9/1/2018   10:58:11 PM   FIELD      -119.192951      40.783627      1   7
                                                       9 O'Clock Response
BMAN1812119   BLM   TRAFFIC STOP     : 630 C
                                                       Area
                                                                             CREATE    0     0     0     0     0     287      287      0     0     287      0.0            0.0                           4.8      B238   VERBAL WARNING    09/01/18 23:24   9/1/2018   11:24:51 PM   FIELD      -119.21719       40.781735      1   7
                                                       9 O'Clock Response                                                                                                                                                                                                                                                       1   7
BMAN1812120   BLM   TRAFFIC STOP     : 730 L                                 CREATE    0     0     0     0     0     337      337      0     0     337      0.0            0.0                           5.6      B241   NO ACTION         09/01/18 23:29   9/1/2018   11:29:07 PM   FIELD      -119.226615      40.786426
                                                       Area
                                                       3 O'Clock Response
BMAN1812121   BLM   PUBLIC CONTACT   : 600 side of The                       CREATE    0     0     0     0     0     5727     5727     0     0     5727     0.0            0.0                           95.5     C125   ARREST            09/01/18 23:38   9/1/2018   11:38:50 PM   FIELD      -119.209262      40.784355      1   7
                                                       Area
                                                       9 O'Clock Response
BMAN1812122   BLM   PUBLIC CONTACT   : Mayan Rave                            CREATE    0     0     0     0     0     729      729      0     0     729      0.0            0.0                           12.2     B358   VERBAL WARNING    09/01/18 23:41   9/1/2018   11:41:03 PM   FIELD      -119.198806      40.800046      1   7
                                                       Area
                                                       Gate Road                                                                                                                                                         VERBAL WARNING
BMAN1812123   BLM   TRAFFIC STOP     :Y
                                                       Response Area
                                                                             CREATE    0     0     0     0     0     881      881      0     0     881      0.0            0.0                           14.7     B364
                                                                                                                                                                                                                         RPT
                                                                                                                                                                                                                                           09/01/18 23:42   9/1/2018   11:42:03 PM   FIELD      -119.223846      40.7733        1   7
                                                       3 O'clock Response
BMAN1812124   BLM   MISSING PERSON   : Nearest:
                                                       Area
                                                                             CREATE    47    150   197   46    243   2548     2791     150   196   2744     2.5            0.8   2.5   2.5   0.8   0.8   42.5     K351   PUBLIC ASSIST     09/01/18 23:42   9/1/2018   11:42:37 PM   Ops1       -119.198435696   40.790675105   1   7
                                     : S OF THE MAN    3 O'Clock Response                                                                                                                                                                                                                                                       1   7
BMAN1812125   BLM   PUBLIC CONTACT                                           CREATE    0     0     0     0     0     102      102      0     0     102      0.0            0.0                           1.7      K232   NO ACTION         09/01/18 23:47   9/1/2018   11:47:35 PM   FIELD      -119.205866      40.785251
                                     600               Area
                                                       3 O'Clock Response
BMAN1812126   BLM   TRAFFIC STOP     @The Fallopian                          CREATE    0     0     0     0     0     671      671      0     0     671      0.0            0.0                           11.2     B364   WRITTEN WARNING 09/01/18 23:51     9/1/2018   11:51:59 PM   FIELD      -119.222569      40.774267      1   7
                                                       Area
                                                       9 O'Clock Response
BMAN1812127   BLM   PUBLIC CONTACT   : 1000 L                                CREATE    0     0     0     0     0     52       52       0     0     52       0.0            0.0                           0.9      B360   NO ACTION         09/02/18 00:00   9/2/2018   12:00:19 AM   FIELD      -119.21169       40.801167      2   8
                                                       Area
                                                       9 O'Clock Response                                                                                                                                                VERBAL WARNING
BMAN1812128   BLM   TRAFFIC STOP     : 630 L
                                                       Area
                                                                             CREATE    0     0     0     0     0     637      637      0     0     637      0.0            0.0                           10.6     B241
                                                                                                                                                                                                                         RPT
                                                                                                                                                                                                                                           09/02/18 00:04   9/2/2018   12:04:29 AM   FIELD      -119.223935      40.778784      2   8
                                                       9 O'Clock Response
BMAN1812129   BLM   PUBLIC CONTACT   : 630 L
                                                       Area
                                                                             CREATE    0     0     0     0     0     1261     1261     0     0     1261     0.0            0.0                           21.0     C112   NO ACTION         09/02/18 00:14   9/2/2018   12:14:55 AM   FIELD      -119.223935      40.778784      2   8
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812130   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     32       32       0     0     32       0.0            0.0                           0.5      B236   PUBLIC ASSIST     09/02/18 00:16   9/2/2018   12:16:08 AM   FIELD      -119.206514      40.786405
                                                       Area
                                                       Gate Road
BMAN1812131   BLM   TRAFFIC STOP     : GATE ROAD MM 3                        CREATE    0     0     0     0     0     120      120      0     0     120      0.0            0.0                           2.0      B364   NO ACTION         09/02/18 00:16   9/2/2018   12:16:08 AM   FIELD      -119.230717      40.767581      2   8
                                                       Response Area
                                                       9 O'Clock Response
BMAN1812132   BLM   PUBLIC CONTACT   : 635 L                                 CREATE    0     0     0     0     0     493      493      0     0     493      0.0            0.0                           8.2      B241   NO ACTION         09/02/18 00:17   9/2/2018   12:17:04 AM   FIELD      -119.224356      40.779369      2   8
                                                       Area
                                                       3 O'Clock Response
BMAN1812133   BLM   PUBLIC CONTACT   : The Man
                                                       Area
                                                                             CREATE    0     0     0     0     0     52       52       0     0     52       0.0            0.0                           0.9      B236   PUBLIC ASSIST     09/02/18 00:17   9/2/2018   12:17:13 AM   FIELD      -119.206514      40.786405      2   8
                                                       3 O'clock Response
BMAN1812134   BLM   REQUEST LE       @300 C
                                                       Area
                                                                             CREATE    62    88    150   198   348   125      473      88    286   411      1.5            3.3   1.5   1.5   3.3   3.3   2.1      B352   NO ACTION         09/02/18 00:16   9/2/2018   12:16:14 AM   911        -119.197783      40.779766      2   8
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812135   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     28       28       0     0     28       0.0            0.0                           0.5      B236   PUBLIC ASSIST     09/02/18 00:18   9/2/2018   12:18:40 AM   FIELD      -119.206514      40.786405
                                                       Area
                                                       3 O'Clock Response
BMAN1812136   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     48       48       0     0     48       0.0            0.0                           0.8      B236   PUBLIC ASSIST     09/02/18 00:19   9/2/2018   12:19:15 AM   FIELD      -119.206514      40.786405      2   8
                                                       Area
                                                       9 O'Clock Response
BMAN1812137   BLM   TRAFFIC STOP     : 630 L                                 CREATE    0     0     0     0     0     254      254      0     0     254      0.0            0.0                           4.2      B241   NO ACTION         09/02/18 00:25   9/2/2018   12:25:47 AM   FIELD      -119.223935      40.778784      2   8
                                                       Area
                                                       3 O'Clock Response
BMAN1812138   BLM   PUBLIC CONTACT   @The Temple:1200
                                                       Area
                                                                             CREATE    0     0     0     0     0     37       37       0     0     37       0.0            0.0                           0.6      C128   PUBLIC ASSIST     09/02/18 00:30   9/2/2018   12:30:15 AM   FIELD      -119.200167      40.791235      2   8
                                                       9 O'Clock Response
BMAN1812139   BLM   TRAFFIC STOP     @630 L
                                                       Area
                                                                             CREATE    0     0     0     0     0     531      531      0     0     531      0.0            0.0                           8.9      B241   REPORT            09/02/18 00:34   9/2/2018   12:34:59 AM   FIELD      -119.223935      40.778784      2   8
                                                       9 O'clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812140   BLM   REQUEST BRC      @PNT 1.8: near                          CREATE    120   102   222   236   458   21336    21794    102   338   21674    1.7            3.9   1.7   1.7   3.9   3.9   355.6    P356   REPORT            09/02/18 00:44   9/2/2018   12:44:06 AM   911        -119.222745      40.801381
                                                       Area
                                                       Gate Road
BMAN1812141   BLM   TRAFFIC STOP     : Greeters                              CREATE    0     0     0     0     0     1150     1150     0     0     1150     0.0            0.0                           19.2     B230   CITATION          09/02/18 00:47   9/2/2018   12:47:01 AM   FIELD      -119.223341      40.773668      2   8
                                                       Response Area
                                                       9 O'Clock Response
BMAN1812142   BLM   REQUEST LE       @PNT 1.8: near                          COPY      0     0           0           194      194                  194      0.0            0.0                           3.2             NO ACTION         09/02/18 00:47   9/2/2018   12:47:24 AM   911        -119.222745      40.801381      2   8
                                                       Area
                                                       9 O'Clock Response
BMAN1812143   BLM   TRAFFIC STOP     : 630 L
                                                       Area
                                                                             CREATE    0     0     0     0     0     1158     1158     0     0     1158     0.0            0.0                           19.3     B241   CITATION          09/02/18 00:50   9/2/2018   12:50:01 AM   FIELD      -119.223935      40.778784      2   8
                                                       Perimeter
BMAN1812144   BLM   PUBLIC CONTACT   Point 4
                                                       Response Area
                                                                             CREATE    0     0     0     0     0     2121     2121     0     0     2121     0.0            0.0                           35.4     P242   NO ACTION         09/02/18 00:50   9/2/2018   12:50:53 AM   FIELD      -119.180161      40.776283      2   8
                                                       Gate Road                                                                                                                                                         VERBAL WARNING
BMAN1812145   BLM   TRAFFIC STOP     @Will Call Lot
                                                       Response Area
                                                                             CREATE    0     0     0     0     0     610      610      0     0     610      0.0            0.0                           10.2     B364
                                                                                                                                                                                                                         RPT
                                                                                                                                                                                                                                           09/02/18 01:01   9/2/2018   01:01:26 AM   FIELD      -119.239939      40.765583      2   8
                                                       3 O'clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812146   BLM   PUBLIC CONTACT   @The Temple                             CREATE    169   24    193   5     198   2592     2790     24    29    2621     0.4            0.1   0.4   0.4   0.1   0.1   43.2     C111   NO ACTION         09/02/18 01:00   9/2/2018   01:00:36 AM   DISPATCH   -119.200167      40.791235
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812147   BLM   PUBLIC CONTACT   : 545 G                                 CREATE    0     0     0     0     0     4560     4560     0     0     4560     0.0            0.0                           76.0     C124   PUBLIC ASSIST     09/02/18 01:05   9/2/2018   01:05:29 AM   FIELD      -119.216135      40.776902
                                                       Area
                                                       9 O'Clock Response
BMAN1812148   BLM   PUBLIC CONTACT   : 1000 L                                CREATE    0     0     0     0     0     1125     1125     0     0     1125     0.0            0.0                           18.8     B242   NO ACTION         09/02/18 01:07   9/2/2018   01:07:48 AM   FIELD      -119.21169       40.801167      2   8
                                                       Area
                                                       9 O'Clock Response
BMAN1812149   BLM   TRAFFIC STOP     : 615 L
                                                       Area
                                                                             CREATE    0     0     0     0     0     367      367      0     0     367      0.0            0.0                           6.1      K231   VERBAL WARNING    09/02/18 01:08   9/2/2018   01:08:31 AM   FIELD      -119.222477      40.777121      2   8
                                                       3 O'Clock Response
BMAN1812150   BLM   PUBLIC CONTACT   : 200 Es                                CREATE    0     0     0     0     0     598      598      0     0     598      0.0            0.0                           10.0     B238   PUBLIC ASSIST     09/02/18 01:12   9/2/2018   01:12:07 AM   FIELD      -119.19782       40.784624      2   8
                                                       Area
                                                       9 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812151   BLM   PUBLIC CONTACT   : 1000 L                                CREATE    0     0     0     0     0     1262     1262     0     0     1262     0.0            0.0                           21.0     B243   WRITTEN WARNING 09/02/18 01:12     9/2/2018   01:12:39 AM   FIELD      -119.21169       40.801167
                                                       Area
                                                       9 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812152   BLM   TRAFFIC STOP     : 645 L                                 CREATE    0     0     0     0     0     327      327      0     0     327      0.0            0.0                           5.5      B241   VERBAL WARNING    09/02/18 01:18   9/2/2018   01:18:41 AM   FIELD      -119.225095      40.780578
                                                       Area
                                                       3 O'Clock Response
BMAN1812153   BLM   PUBLIC CONTACT   : 200 D                                 CREATE    0     0     0     0     0     888      888      0     0     888      0.0            0.0                           14.8     B238   LE ASSIST         09/02/18 01:26   9/2/2018   01:26:28 AM   FIELD      -119.193785      40.783798      2   8
                                                       Area
                                                       3 O'Clock Response
BMAN1812154   BLM   PUBLIC CONTACT   : 415 A
                                                       Area
                                                                             CREATE    0     0     0     0     0     49       49       0     0     49       0.0            0.0                           0.8      I239   PUBLIC ASSIST     09/02/18 01:28   9/2/2018   01:28:04 AM   FIELD      -119.205147      40.778424      2   8
                                                       3 O'Clock Response
BMAN1812155   BLM   PUBLIC CONTACT   : 415 A                                 CREATE    0     0     0     0     0     14       14       0     0     14       0.0            0.0                           0.2      I239   PUBLIC ASSIST     09/02/18 01:29   9/2/2018   01:29:16 AM   FIELD      -119.205147      40.778424      2   8
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812156   BLM   PUBLIC CONTACT   : 415 A                                 CREATE    0     0     0     0     0     6        6        0     0     6        0.0            0.0                           0.1      I239   PUBLIC ASSIST     09/02/18 01:29   9/2/2018   01:29:34 AM   FIELD      -119.205147      40.778424
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812157   BLM   PUBLIC CONTACT   : 415 A                                 CREATE    0     0     0     0     0     5        5        0     0     5        0.0            0.0                           0.1      I239   PUBLIC ASSIST     09/02/18 01:29   9/2/2018   01:29:44 AM   FIELD      -119.205147      40.778424
                                                       Area
                                                       Perimeter
BMAN1812158   BLM   REQUEST LE       @Point 1                                CREATE    62    88    150   128   278   1848     2126     88    216   2064     1.5            2.1   1.5   1.5   2.1   2.1   30.8     P356   CITATION          09/02/18 01:29   9/2/2018   01:29:06 AM   911        -119.235701      40.783003      2   8
                                                       Response Area
                                                       3 O'Clock Response
BMAN1812159   BLM   PUBLIC CONTACT   : The Man
                                                       Area
                                                                             CREATE    0     0     0     0     0     45       45       0     0     45       0.0            0.0                           0.8      B236   PUBLIC ASSIST     09/02/18 01:34   9/2/2018   01:34:28 AM   FIELD      -119.206514      40.786405      2   8
                                                       3 O'Clock Response
BMAN1812160   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     8        8        0     0     8        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:35   9/2/2018   01:35:15 AM   FIELD      -119.206514      40.786405      2   8
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812161   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     5        5        0     0     5        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:35   9/2/2018   01:35:28 AM   FIELD      -119.206514      40.786405
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812162   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     6        6        0     0     6        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:35   9/2/2018   01:35:39 AM   FIELD      -119.206514      40.786405
                                                       Area
                                                       3 O'Clock Response
BMAN1812163   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     6        6        0     0     6        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:35   9/2/2018   01:35:54 AM   FIELD      -119.206514      40.786405      2   8
                                                       Area
                                                       3 O'Clock Response
BMAN1812164   BLM   PUBLIC CONTACT   : The Man
                                                       Area
                                                                             CREATE    0     0     0     0     0     6        6        0     0     6        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:36   9/2/2018   01:36:13 AM   FIELD      -119.206514      40.786405      2   8
                                                       3 O'Clock Response
BMAN1812165   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     6        6        0     0     6        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:36   9/2/2018   01:36:26 AM   FIELD      -119.206514      40.786405      2   8
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812166   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     9        9        0     0     9        0.0            0.0                           0.2      B236   PUBLIC ASSIST     09/02/18 01:36   9/2/2018   01:36:36 AM   FIELD      -119.206514      40.786405
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812167   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     7        7        0     0     7        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:36   9/2/2018   01:36:49 AM   FIELD      -119.206514      40.786405
                                                       Area
                                                       3 O'Clock Response
BMAN1812168   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     5        5        0     0     5        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:37   9/2/2018   01:37:01 AM   FIELD      -119.206514      40.786405      2   8
                                                       Area
                                                       3 O'Clock Response
BMAN1812169   BLM   PUBLIC CONTACT   : The Man
                                                       Area
                                                                             CREATE    0     0     0     0     0     15       15       0     0     15       0.0            0.0                           0.3      B236   PUBLIC ASSIST     09/02/18 01:37   9/2/2018   01:37:12 AM   FIELD      -119.206514      40.786405      2   8
                                                       3 O'Clock Response
BMAN1812170   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     8        8        0     0     8        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:37   9/2/2018   01:37:34 AM   FIELD      -119.206514      40.786405      2   8
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812171   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     7        7        0     0     7        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:37   9/2/2018   01:37:51 AM   FIELD      -119.206514      40.786405
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812172   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     6        6        0     0     6        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:38   9/2/2018   01:38:03 AM   FIELD      -119.206514      40.786405
                                                       Area
                                                       3 O'Clock Response
BMAN1812173   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     7        7        0     0     7        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:38   9/2/2018   01:38:13 AM   FIELD      -119.206514      40.786405      2   8
                                                       Area
                                                       3 O'Clock Response
BMAN1812174   BLM   PUBLIC CONTACT   : The Man
                                                       Area
                                                                             CREATE    0     0     0     0     0     6        6        0     0     6        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:38   9/2/2018   01:38:23 AM   FIELD      -119.206514      40.786405      2   8
                                                       3 O'Clock Response
BMAN1812175   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     6        6        0     0     6        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:38   9/2/2018   01:38:35 AM   FIELD      -119.206514      40.786405      2   8
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812176   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     5        5        0     0     5        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:38   9/2/2018   01:38:48 AM   FIELD      -119.206514      40.786405
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812177   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     6        6        0     0     6        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:39   9/2/2018   01:39:00 AM   FIELD      -119.206514      40.786405
                                                       Area
                                                       3 O'Clock Response
BMAN1812178   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     110522   110522   0     0     110522   0.0            0.0                           1842.0   B236   PUBLIC ASSIST     09/02/18 01:39   9/2/2018   01:39:23 AM   FIELD      -119.206514      40.786405      2   8
                                                       Area
                                                       3 O'Clock Response
BMAN1812179   BLM   PUBLIC CONTACT   : The Man
                                                       Area
                                                                             CREATE    0     0     0     0     0     7        7        0     0     7        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:39   9/2/2018   01:39:31 AM   FIELD      -119.206514      40.786405      2   8
                                                       3 O'Clock Response
BMAN1812180   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     6        6        0     0     6        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:39   9/2/2018   01:39:46 AM   FIELD      -119.206514      40.786405      2   8
                                                       Area
BMAN1812181   BLM   PUBLIC CONTACT   : The Man             3 O'Clock Response CREATE   0     0     0     0     0     8        8        0     0     8        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:39   9/2/2018   01:39:56 AM   FIELD      -119.206514      40.786405      2   8
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812182   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     6        6        0     0     6        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:40   9/2/2018   01:40:10 AM   FIELD      -119.206514      40.786405
                                                       Area
                                                       3 O'Clock Response
BMAN1812183   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     8        8        0     0     8        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:40   9/2/2018   01:40:23 AM   FIELD      -119.206514      40.786405      2   8
                                                       Area
                                                       3 O'Clock Response
BMAN1812184   BLM   PUBLIC CONTACT   : The Man
                                                       Area
                                                                             CREATE    0     0     0     0     0     6        6        0     0     6        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:40   9/2/2018   01:40:36 AM   FIELD      -119.206514      40.786405      2   8
                                                       3 O'Clock Response
BMAN1812185   BLM   PUBLIC CONTACT   : The Man                               CREATE    0     0     0     0     0     6        6        0     0     6        0.0            0.0                           0.1      B236   PUBLIC ASSIST     09/02/18 01:40   9/2/2018   01:40:46 AM   FIELD      -119.206514      40.786405      2   8
                                                       Area
                                                       9 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812186   BLM   TRAFFIC STOP     : 945 D                                 CREATE    0     0     0     0     0     289      289      0     0     289      0.0            0.0                           4.8      K232   VERBAL WARNING    09/02/18 01:49   9/2/2018   01:49:40 AM   FIELD      -119.211543      40.795668
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812187   BLM   PUBLIC CONTACT   : 530 C                                 CREATE    0     0     0     0     0     931      931      0     0     931      0.0            0.0                           15.5     B355   LE ASSIST         09/02/18 02:02   9/2/2018   02:02:10 AM   FIELD      -119.212688      40.778303
                                                       Area
                                                       Perimeter
BMAN1812188   BLM   PUBLIC CONTACT   Point 1                                 CREATE    167   4     171   6     177   746      923      4     10    756      0.1            0.1   0.1   0.1   0.1   0.1   12.4     P242   NO ACTION         09/02/18 02:02   9/2/2018   02:02:46 AM   DISPATCH   -119.235701      40.783003      2   8
                                                       Response Area
                                                       9 O'Clock Response
BMAN1812189   BLM   TRAFFIC STOP     : 645 L
                                                       Area
                                                                             CREATE    0     0     0     0     0     419      419      0     0     419      0.0            0.0                           7.0      B241   VERBAL WARNING    09/02/18 02:11   9/2/2018   02:11:42 AM   FIELD      -119.225095      40.780578      2   8
                                                       Perimeter
BMAN1812190   BLM   PUBLIC CONTACT   : Point 3                               CREATE    0     0     0     0     0     391      391      0     0     391      0.0            0.0                           6.5      P356   NO ACTION         09/02/18 02:20   9/2/2018   02:20:20 AM   FIELD      -119.185671      40.802213      2   8
                                                       Response Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812191   BLM   PUBLIC CONTACT   : 200 J                                 CREATE    0     0     0     0     0     2068     2068     0     0     2068     0.0            0.0                           34.5     C140   CITATION          09/02/18 02:20   9/2/2018   02:20:37 AM   FIELD      -119.188778      40.782771
                                                       Area
                                                       9 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812192   BLM   PUBLIC CONTACT   : 1100 DP                               CREATE    0     0     0     0     0     369      369      0     0     369      0.0            0.0                           6.2      B354   CITATION          09/02/18 02:22   9/2/2018   02:22:41 AM   FIELD      -119.198098      40.796731
                                                       Area
                                                       9 O'Clock Response                                                                                                                                                VERBAL WARNING
BMAN1812193   BLM   TRAFFIC STOP     : 645 L                                 CREATE    0     0     0     0     0     366      366      0     0     366      0.0            0.0                           6.1      B241                     09/02/18 02:29   9/2/2018   02:29:11 AM   FIELD      -119.225095      40.780578      2   8
                                                       Area                                                                                                                                                              RPT
                                                       9 O'clock Response
BMAN1812194   BLM   REQUEST LE       PNT 1.2
                                                       Area
                                                                             CREATE    37    90    127   26    153   1788     1941     90    116   1904     1.5            0.4   1.5   1.5   0.4   0.4   29.8     P242   CITATION          09/02/18 02:30   9/2/2018   02:30:24 AM   DISPATCH   -119.232453      40.787593      2   8
                                                       9 O'Clock Response
BMAN1812195   BLM   TRAFFIC STOP     : 645 L                                 CREATE    0     0     0     0     0     377      377      0     0     377      0.0            0.0                           6.3      B247   VERBAL WARNING    09/02/18 02:37   9/2/2018   02:37:11 AM   FIELD      -119.225095      40.780578      2   8
                                                       Area
                                                       9 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812196   BLM   TRAFFIC STOP     : 645 L                                 CREATE    0     0     0     0     0     2950     2950     0     0     2950     0.0            0.0                           49.2     C125   TRANSFER          09/02/18 02:39   9/2/2018   02:39:08 AM   FIELD      -119.225095      40.780578
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812197   BLM   PUBLIC CONTACT   : 300 Es                                CREATE    0     0     0     0     0     17       17       0     0     17       0.0            0.0                           0.3      I239   PUBLIC ASSIST     09/02/18 02:49   9/2/2018   02:49:39 AM   FIELD      -119.200156      40.781559
                                                       Area
                                                       9 O'Clock Response
BMAN1812198   BLM   PUBLIC CONTACT   : 945 E                                 CREATE    0     0     0     0     0     106      106      0     0     106      0.0            0.0                           1.8      B243   PUBLIC ASSIST     09/02/18 02:50   9/2/2018   02:50:34 AM   FIELD      -119.211872      40.796276      2   8
                                                       Area
                                                       3 O'Clock Response
BMAN1812199   BLM   PUBLIC CONTACT   : 300 Es
                                                       Area
                                                                             CREATE    0     0     0     0     0     24       24       0     0     24       0.0            0.0                           0.4      I239   VERBAL WARNING    09/02/18 02:52   9/2/2018   02:52:36 AM   FIELD      -119.200156      40.781559      2   8
                                                       3 O'Clock Response
BMAN1812200   BLM   PUBLIC CONTACT   The Man                                 CREATE    0     0     0     0     0     2868     2868     0     0     2868     0.0            0.0                           47.8     B355   NO ACTION         09/02/18 03:10   9/2/2018   03:10:03 AM   FIELD      -119.206514      40.786405      2   8
                                                       Area
                                                       9 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812201   BLM   PUBLIC CONTACT   : 930 Es                                CREATE    0     0     0     0     0     134      134      0     0     134      0.0            0.0                           2.2      K351   NO ACTION         09/02/18 03:14   9/2/2018   03:14:12 AM   FIELD      -119.211006      40.792338
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812202   BLM   PUBLIC CONTACT   : 200 H                                 CREATE    0     0     0     0     0     10138    10138    0     0     10138    0.0            0.0                           169.0    B364   NO ACTION         09/02/18 03:15   9/2/2018   03:15:35 AM   FIELD      -119.190447      40.783113
                                                       Area
                                                       9 O'Clock Response
BMAN1812203   BLM   PUBLIC CONTACT   : 1100DP                                CREATE    0     0     0     0     0     379      379      0     0     379      0.0            0.0                           6.3      B354   CITATION          09/02/18 03:17   9/2/2018   03:17:06 AM   FIELD      -119.20033       40.800561      2   8
                                                       Area
                                                       9 O'Clock Response                                                                                                                                                VERBAL WARNING
BMAN1812204   BLM   TRAFFIC STOP     : 640 L
                                                       Area
                                                                             CREATE    0     0     0     0     0     536      536      0     0     536      0.0            0.0                           8.9      B230
                                                                                                                                                                                                                         RPT
                                                                                                                                                                                                                                           09/02/18 03:18   9/2/2018   03:18:30 AM   FIELD      -119.224743      40.779967      2   8
                                                       9 O'Clock Response
BMAN1812205   BLM   PUBLIC CONTACT   : ROBOHEART                             CREATE    0     0     0     0     0     454      454      0     0     454      0.0            0.0                           7.6      I248   CITATION          09/02/18 03:23   9/2/2018   03:23:50 AM   FIELD      -119.207475      40.801966      2   8
                                                       Area
                                                       9 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812206   BLM   PUBLIC CONTACT   @DMZ                                    CREATE    0     0     0     0     0     1500     1500     0     0     1500     0.0            0.0                           25.0     B237   CITATION          09/02/18 03:28   9/2/2018   03:28:09 AM   FIELD      -119.202797      40.800654
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812207   BLM   TRAFFIC STOP     : 500 L                                 CREATE    0     0     0     0     0     368      368      0     0     368      0.0            0.0                           6.1      B365   PUBLIC ASSIST     09/02/18 03:30   9/2/2018   03:30:18 AM   FIELD      -119.211744      40.771654
                                                       Area
                                                       9 O'Clock Response
BMAN1812208   BLM   PUBLIC CONTACT   @DMZ                                    CREATE    0     0     0     0     0     1573     1573     0     0     1573     0.0            0.0                           26.2     B358   CITATION          09/02/18 03:49   9/2/2018   03:49:34 AM   FIELD      -119.202797      40.800654      2   8
                                                       Area
                                                       3 O'Clock Response
BMAN1812209   BLM   TRAFFIC STOP     : 530 L
                                                       Area
                                                                             CREATE    0     0     0     0     0     751      751      0     0     751      0.0            0.0                           12.5     B365   VERBAL WARNING    09/02/18 03:56   9/2/2018   03:56:04 AM   FIELD      -119.216588      40.773185      2   8
                                                       Perimeter
BMAN1812210   BLM   PUBLIC CONTACT   Airport (Runway)                        CREATE    0     0     0     0     0     13       13       0     0     13       0.0            0.0                           0.2      B365   PUBLIC ASSIST     09/02/18 04:12   9/2/2018   04:12:15 AM   FIELD      -119.198177      40.765473      2   8
                                                       Response Area
                                                       9 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812211   BLM   PUBLIC CONTACT   @10 1800M:DEEP                          CREATE    0     0     0     0     0     1618     1618     0     0     1618     0.0            0.0                           27.0     B354   CITATION          09/02/18 04:16   9/2/2018   04:16:15 AM   FIELD      -119.208188      40.791179
                                                       Area
                                                       9 O'Clock Response
BMAN1812212   BLM   PUBLIC CONTACT   @1000 Es
                                                       Area
                                                                             CREATE    0     0     0     0     0     2759     2759     0     0     2759     0.0            0.0                           46.0     B355   CITATION          09/02/18 04:19   9/2/2018   04:19:31 AM   FIELD      -119.208833      40.793019      2   8
                                                       3 O'Clock Response
BMAN1812213   BLM   PUBLIC CONTACT   : 1000 DEEP PLAYA
                                                       Area
                                                                             CREATE    0     0     0     0     0     204      204      0     0     204      0.0            0.0                           3.4      B354   CANCEL            09/02/18 04:20   9/2/2018   04:20:12 AM   FIELD      -119.198205      40.789115      2   8
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812214   BLM   TRAFFIC STOP     : 430 G                                 CREATE    0     0     0     0     0     466      466      0     0     466      0.0            0.0                           7.8      B367   PUBLIC ASSIST     09/02/18 04:21   9/2/2018   04:21:51 AM   FIELD      -119.206516      40.774383
                                                       Area
                                                       3 O'Clock Response
BMAN1812215   BLM   TRAFFIC STOP     : 500 L                                 CREATE    0     0     0     0     0     412      412      0     0     412      0.0            0.0                           6.9      B365   VERBAL WARNING    09/02/18 04:31   9/2/2018   04:31:21 AM   FIELD      -119.211744      40.771654      2   8
                                                       Area
                                                       9 O'Clock Response
BMAN1812216   BLM   PUBLIC CONTACT   1000 E
                                                       Area
                                                                             CREATE    0     0     0     0     0     845      845      0     0     845      0.0            0.0                           14.1     C111   NO ACTION         09/02/18 04:37   9/2/2018   04:37:40 AM   FIELD      -119.210131      40.796723      2   8
                                                       9 O'Clock Response
BMAN1812217   BLM   PUBLIC CONTACT   @11 1800M:MAYAN
                                                       Area
                                                                             CREATE    0     0     0     0     0     533      533      0     0     533      0.0            0.0                           8.9      B350   CITATION          09/02/18 04:43   9/2/2018   04:43:37 AM   FIELD      -119.204797      40.791171      2   8
                                                       9 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812218   BLM   PUBLIC CONTACT   @DMZ                                    CREATE    0     0     0     0     0     1253     1253     0     0     1253     0.0            0.0                           20.9     C112   PUBLIC ASSIST     09/02/18 04:58   9/2/2018   04:58:44 AM   FIELD      -119.202797      40.800654
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812219   BLM   TRAFFIC STOP     : 515 L                                 CREATE    0     0     0     0     0     906      906      0     0     906      0.0            0.0                           15.1     B365   PUBLIC ASSIST     09/02/18 05:04   9/2/2018   05:04:20 AM   FIELD      -119.214232      40.772299
                                                       Area
                                                       9 O'clock Response
BMAN1812220   BLM   REQUEST BRC      @1000 G                                 CREATE    172   91    263   6     269   3964     4233     91    97    4061     1.5            0.1   1.5   1.5   0.1   0.1   66.1     C124   NO ACTION         09/02/18 05:02   9/2/2018   05:02:52 AM   DISPATCH   -119.210576      40.797993      2   8
                                                       Area
                                                       3 O'Clock Response
BMAN1812221   BLM   TRAFFIC STOP     : 515 L
                                                       Area
                                                                             CREATE    0     0     0     0     0     1344     1344     0     0     1344     0.0            0.0                           22.4     B367   CITATION          09/02/18 05:06   9/2/2018   05:06:18 AM   FIELD      -119.214232      40.772299      2   8
                                                       3 O'Clock Response
BMAN1812222   BLM   PUBLIC CONTACT   : 200 D
                                                       Area
                                                                             CREATE    0     0     0     0     0     376      376      0     0     376      0.0            0.0                           6.3      B366   CITATION          09/02/18 05:08   9/2/2018   05:08:10 AM   FIELD      -119.193785      40.783798      2   8
                                                       9 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812223   BLM   TRAFFIC STOP     : 730 E                                 CREATE    0     0     0     0     0     317      317      0     0     317      0.0            0.0                           5.3      I405   VERBAL WARNING    09/02/18 05:29   9/2/2018   05:29:54 AM   FIELD      -119.220562      40.78642
                                                       Area
                                                       3 O'Clock Response                                                                                                                                                                                                                                                       2   8
BMAN1812224   BLM   TRAFFIC STOP     : The Fallopian                         CREATE    0     0     0     0     0     458      458      0     0     458      0.0            0.0                           7.6      B365   VERBAL WARNING    09/02/18 05:36   9/2/2018   05:36:58 AM   FIELD      -119.222569      40.774267
                                                       Area
                                                       3 O'Clock Response
BMAN1812225   BLM   TRAFFIC STOP     : 600 D                                 CREATE    0     0     0     0     0     333      333      0     0     333      0.0            0.0                           5.6      I405   VERBAL WARNING    09/02/18 05:37   9/2/2018   05:37:06 AM   FIELD      -119.215848      40.77933       2   8
                                                       Area
                                                       Perimeter
BMAN1812226   BLM   TRAFFIC STOP     : GATE ROAD MM .5
                                                       Response Area
                                                                             CREATE    0     0     0     0     0     446      446      0     0     446      0.0            0.0                           7.4      B365   PUBLIC ASSIST     09/02/18 05:46   9/2/2018   05:46:00 AM   FIELD      -119.2654        40.748552      2   8


                                                                                                                                                                                                                                                                                                              ER00134
                                                                                             Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 318 of 499
                                                                                                                                                             EventSummary

                                                        3 O'Clock Response
BMAN1812227   BLM   PUBLIC CONTACT   : Substation                             CREATE   0     0      0     0      0      379     379     0     0      379     0.0            0.0                                   6.3     B363       PUBLIC ASSIST     09/02/18 06:17   9/2/2018   06:17:19 AM   FIELD      -119.211003     40.780716      2   8
                                                        Area
                                                        9 O'clock Response
BMAN1812228   BLM   REQUEST LE       @1000 L
                                                        Area
                                                                              CREATE   52    150    202   162    364    145     509     150   312    457     2.5            2.7     2.5    2.5    2.7     2.7     2.4     B353       NO ACTION         09/02/18 06:29   9/2/2018   06:29:17 AM   Ops1       -119.21169      40.801167      2   8
                                                        Perimeter
BMAN1812229   BLM   REQUEST LE       @Point 1:btwn pt 1
                                                        Response Area
                                                                              CREATE   191   137    328   222    550    412     962     137   359    771     2.3            3.7     2.3    2.3    3.7     3.7     6.9     P356       NO ACTION         09/02/18 06:33   9/2/2018   06:33:48 AM   911        -119.235701     40.783003      2   8
                                                        3 O'Clock Response                                                                                                                                                                                                                                                                 2   8
BMAN1812230   BLM   PUBLIC CONTACT   : 430 L                                  CREATE   0     0      0     0      0      254     254     0     0      254     0.0            0.0                                   4.2     I405       PUBLIC ASSIST     09/02/18 06:43   9/2/2018   06:43:37 AM   FIELD      -119.206544     40.771128
                                                        Area
                                                        3 O'Clock Response
BMAN1812231   BLM   PUBLIC CONTACT   @Center Camp:                            CREATE   0     0      0     0      0      791     791     0     0      791     0.0            0.0                                   13.2    C139       PUBLIC ASSIST     09/02/18 07:52   9/2/2018   07:52:13 AM   FIELD      -119.213938     40.780764      2   8
                                                        Area
                                                        3 O'Clock Response
BMAN1812232   BLM   PUBLIC CONTACT   : 215 I                                  CREATE   0     0      0     0      0      1921    1921    0     0      1921    0.0            0.0                                   32.0    B125       CITATION          09/02/18 08:05   9/2/2018   08:05:10 AM   FIELD      -119.190352     40.781295      2   8
                                                        Area
                                                        9 O'clock Response
BMAN1812233   BLM   MEDICAL          630 B
                                                        Area
                                                                              CREATE   48    317    365   134    499    1726    2225    317   451    2177    5.3            2.2     5.3    5.3    2.2     2.2     28.8    B113       NO ACTION         09/02/18 08:04   9/2/2018   08:04:41 AM   911        -119.216441     40.782063      2   8
                                                        3 O'Clock Response
BMAN1812234   BLM   PUBLIC CONTACT   : 230 G:FOAM
                                                        Area
                                                                              CREATE   0     0      0     0      0      9443    9443    0     0      9443    0.0            0.0                                   157.4   C139       REPORT            09/02/18 08:14   9/2/2018   08:14:02 AM   FIELD      -119.192864     40.780394      2   8
                                                        9 O'Clock Response                                                                                                                                                                                                                                                                 2   8
BMAN1812235   BLM   PUBLIC CONTACT   : 1000 L                                 CREATE   0     0      0     0      0      225     225     0     0      225     0.0            0.0                                   3.8     B116       VERBAL WARNING    09/02/18 08:20   9/2/2018   08:20:04 AM   FIELD      -119.21169      40.801167
                                                        Area
                                                        9 O'Clock Response
BMAN1812236   BLM   PUBLIC CONTACT   : 1000 Es                                CREATE   0     0      0     0      0      2433    2433    0     0      2433    0.0            0.0                                   40.6    B124       CITATION          09/02/18 08:25   9/2/2018   08:25:26 AM   FIELD      -119.208833     40.793019      2   8
                                                        Area
                                                        3 O'Clock Response
BMAN1812237   BLM   PUBLIC CONTACT   : BLM Mobile                             CREATE   0     0      0     0      0      2569    2569    0     0      2569    0.0            0.0                                   42.8    B112       REPORT            09/02/18 08:28   9/2/2018   08:28:11 AM   FIELD      -119.20972      40.779854      2   8
                                                        Area
                                                        9 O'Clock Response
BMAN1812238   BLM   PUBLIC CONTACT   : 630 G
                                                        Area
                                                                              CREATE   0     0      0     0      0      1848    1848    0     0      1848    0.0            0.0                                   30.8    B113       WRITTEN WARNING 09/02/18 08:48     9/2/2018   08:48:57 AM   FIELD      -119.220187     40.780424      2   8
                                                        3 O'Clock Response
BMAN1812239   BLM   PUBLIC CONTACT   : 230 G:FOAM
                                                        Area
                                                                              CREATE   0     0      0     0      0      7107    7107    0     0      7107    0.0            0.0                                   118.5   C139       REPORT            09/02/18 08:53   9/2/2018   08:53:51 AM   FIELD      -119.192864     40.780394      2   8
                                                        3 O'Clock Response                                                                                                                                                                                                                                                                 2   8
BMAN1812240   BLM   PUBLIC CONTACT   The Temple                               CREATE   0     0      0     0      0      331     331     0     0      331     0.0            0.0                                   5.5     B110       PUBLIC ASSIST     09/02/18 09:02   9/2/2018   09:02:11 AM   FIELD      -119.200167     40.791235
                                                        Area
                                                        9 O'Clock Response
BMAN1812241   BLM   PUBLIC CONTACT   : 730 K                                  CREATE   0     0      0     0      0      507     507     0     0      507     0.0            0.0                                   8.5     B116       WRITTEN WARNING 09/02/18 09:06     9/2/2018   09:06:10 AM   FIELD      -119.225749     40.786425      2   8
                                                        Area
                    COMPLIANCE                          9 O'Clock Response                                                                                                                                                           VERBAL FUEL
BMAN1812242   BLM                    : 730 K                                  CREATE   0     0      0     0      0      544     544     0     0      544     0.0            0.0                                   9.1     B116                         09/02/18 09:15   9/2/2018   09:15:03 AM   FIELD      -119.225749     40.786425      2   8
                    CHECK                               Area                                                                                                                                                                         STORAGE
                                                        Perimeter
BMAN1812243   BLM   ASSIST           12 Mile Road
                                                        Response Area
                                                                              CREATE   13    73     86    9      95     10      105     73    82     92      1.2            0.2     1.2    1.2    0.2     0.2     0.2     LEBRANCH   PUBLIC ASSIST     09/02/18 09:30   9/2/2018   09:30:00 AM   DISPATCH   -119.249121     40.778347      2   8
                                                        9 O'Clock Response
BMAN1812244   BLM   PUBLIC CONTACT   : 730m
                                                        Area
                                                                              CREATE   0     0      0     0      0      1078    1078    0     0      1078    0.0            0.0                                   18.0    B116       CITATION          09/02/18 09:31   9/2/2018   09:31:36 AM   FIELD      -119.22653      40.789768      2   8
                                                        3 O'Clock Response                                                                                                                                                                                                                                                                 2   8
BMAN1812245   BLM   TRAFFIC STOP     : 430 k                                  CREATE   0     0      0     0      0      1115    1115    0     0      1115    0.0            0.0                                   18.6    B115       CITATION          09/02/18 09:34   9/2/2018   09:34:29 AM   FIELD      -119.20654      40.772443
                                                        Area
                                                        3 O'Clock Response
BMAN1812246   BLM   PUBLIC CONTACT   : 300 L                                  CREATE   0     0      0     0      0      1916    1916    0     0      1916    0.0            0.0                                   31.9    B117       PUBLIC ASSIST     09/02/18 09:48   9/2/2018   09:48:00 AM   FIELD      -119.192325     40.775587      2   8
                                                        Area
                                                        9 O'Clock Response
BMAN1812247   BLM   PUBLIC CONTACT   : 730m                                   CREATE   0     0      0     0      0      70      70      0     0      70      0.0            0.0                                   1.2     B116       NO ACTION         09/02/18 09:49   9/2/2018   09:49:54 AM   FIELD      -119.226508     40.78979       2   8
                                                        Area
BMAN1812248   BLM   PUBLIC CONTACT   : Center Camp       3 O'Clock Response CREATE     0     0      0     0      0      12      12      0     0      12      0.0            0.0                                   0.2     I119       PUBLIC ASSIST     09/02/18 09:51   9/2/2018   09:51:52 AM   FIELD      -119.213938     40.780764      2   8
                                                         3 O'Clock Response
BMAN1812249   BLM   PUBLIC CONTACT   : Center Camp
                                                         Area
                                                                              CREATE   0     0      0     0      0      4       4       0     0      4       0.0            0.0                                   0.1     I119       PUBLIC ASSIST     09/02/18 09:52   9/2/2018   09:52:11 AM   FIELD      -119.213938     40.780764      2   8
                                                         3 O'Clock Response                                                                                                                                                                                                                                                                2   8
BMAN1812250   BLM   PUBLIC CONTACT   : Center Camp                            CREATE   0     0      0     0      0      3       3       0     0      3       0.0            0.0                                   0.1     I119       PUBLIC ASSIST     09/02/18 09:52   9/2/2018   09:52:16 AM   FIELD      -119.213938     40.780764
                                                         Area
                                                         3 O'Clock Response
BMAN1812251   BLM   PUBLIC CONTACT   : Center Camp                            CREATE   0     0      0     0      0      5       5       0     0      5       0.0            0.0                                   0.1     B112       PUBLIC ASSIST     09/02/18 09:52   9/2/2018   09:52:27 AM   FIELD      -119.213938     40.780764      2   8
                                                         Area
                                                         3 O'Clock Response
BMAN1812252   BLM   PUBLIC CONTACT   : Center Camp                            CREATE   0     0      0     0      0      2       2       0     0      2       0.0            0.0                                   0.0     B112       PUBLIC ASSIST     09/02/18 09:52   9/2/2018   09:52:34 AM   FIELD      -119.213938     40.780764      2   8
                                                         Area
                                                         9 O'Clock Response
BMAN1812253   BLM   PUBLIC CONTACT   : 730m
                                                         Area
                                                                              CREATE   0     0      0     0      0      80      80      0     0      80      0.0            0.0                                   1.3     B116       NO ACTION         09/02/18 09:52   9/2/2018   09:52:35 AM   FIELD      -119.226508     40.78979       2   8
                                                         3 O'Clock Response
BMAN1812254   BLM   PUBLIC CONTACT   : Center Camp
                                                         Area
                                                                              CREATE   0     0      0     0      0      2       2       0     0      2       0.0            0.0                                   0.0     B112       PUBLIC ASSIST     09/02/18 09:52   9/2/2018   09:52:39 AM   FIELD      -119.213938     40.780764      2   8
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                2   8
BMAN1812255   BLM   PUBLIC CONTACT   : 845 C                                  CREATE   0     0      0     0      0      17      17      0     0      17      0.0            0.0                                   0.3     B110       PUBLIC ASSIST     09/02/18 09:55   9/2/2018   09:55:45 AM   FIELD      -119.216277     40.792116
                                                         Area
                                                         9 O'Clock Response
BMAN1812256   BLM   PUBLIC CONTACT   : 1000 Es                                CREATE   0     0      0     0      0      746     746     0     0      746     0.0            0.0                                   12.4    B124       PUBLIC ASSIST     09/02/18 09:56   9/2/2018   09:56:30 AM   FIELD      -119.208833     40.793019      2   8
                                                         Area
                                                         Perimeter
BMAN1812257   BLM   PUBLIC CONTACT   : GATE ROAD MM 2                         CREATE   0     0      0     0      0      33      33      0     0      33      0.0            0.0                                   0.6     P127       VERBAL WARNING    09/02/18 10:00   9/2/2018   10:00:43 AM   FIELD      -119.248388     40.76584       2   8
                                                         Response Area
                                                         9 O'Clock Response
BMAN1812258   BLM   PUBLIC CONTACT   : 1000 E
                                                         Area
                                                                              CREATE   0     0      0     0      0      286     286     0     0      286     0.0            0.0                                   4.8     B110       PUBLIC ASSIST     09/02/18 10:01   9/2/2018   10:01:32 AM   FIELD      -119.210131     40.796723      2   8
                                                         9 O'Clock Response
BMAN1812259   BLM   PUBLIC CONTACT   : 815 M
                                                         Area
                                                                              CREATE   0     0      0     0      0      44      44      0     0      44      0.0            0.0                                   0.7     B116       NO ACTION         09/02/18 10:02   9/2/2018   10:02:03 AM   FIELD      -119.225853     40.792493      2   8
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                2   8
BMAN1812260   BLM   PUBLIC CONTACT   : 845 L                                  CREATE   0     0      0     0      0      47      47      0     0      47      0.0            0.0                                   0.8     B116       NO ACTION         09/02/18 10:10   9/2/2018   10:10:36 AM   FIELD      -119.222446     40.795722
                                                         Area
                                                         3 O'Clock Response
BMAN1812261   BLM   PUBLIC CONTACT   : The Temple                             CREATE   0     0      0     0      0      604     604     0     0      604     0.0            0.0                                   10.1    B120       PUBLIC ASSIST     09/02/18 10:14   9/2/2018   10:14:23 AM   FIELD      -119.200167     40.791235      2   8
                                                         Area
                                                         Perimeter
BMAN1812262   BLM   PUBLIC CONTACT   : GATE ROAD MM                           CREATE   0     0      0     0      0      44      44      0     0      44      0.0            0.0                                   0.7     P127       PUBLIC ASSIST     09/02/18 10:23   9/2/2018   10:23:00 AM   FIELD      -119.253236     40.759756      2   8
                                                         Response Area
                                                         9 O'clock Response
BMAN1812263   BLM   MEDICAL          @930 Es
                                                         Area
                                                                              CREATE   100   371    471   0      471    89      560     371   371    460     6.2            0.0     6.2    6.2                    1.5     B110       PUBLIC ASSIST     09/02/18 10:24   9/2/2018   10:24:49 AM   DISPATCH   -119.211006     40.792338      2   8
                                                         Perimeter
BMAN1812264   BLM   TRAFFIC STOP     : GATE ROAD MM 1
                                                         Response Area
                                                                              CREATE   0     0      0     0      0      330     330     0     0      330     0.0            0.0                                   5.5     P127       VERBAL WARNING    09/02/18 10:32   9/2/2018   10:32:58 AM   FIELD      -119.258348     40.753337      2   8
                                                         3 O'Clock Response                                                                                                                                                                                                                                                                2   8
BMAN1812265   BLM   PUBLIC CONTACT   : 600 D                                  CREATE   0     0      0     0      0      12      12      0     0      12      0.0            0.0                                   0.2     I128       PUBLIC ASSIST     09/02/18 10:50   9/2/2018   10:50:29 AM   FIELD      -119.215848     40.77933
                                                         Area
                                                         3 O'clock Response
BMAN1812266   BLM   STOLEN           BLM Mobile                               CREATE   57    280    337   458    795    3279    4074    280   738    4017    4.7            7.6     4.7    4.7    7.6     7.6     54.7    C121                         09/02/18 10:51   9/2/2018   10:51:31 AM   FIELD      -119.20972      40.779854      2   8
                                                         Area
                                                         3 O'Clock Response
BMAN1812267   BLM   TRAFFIC STOP     600 Promenade                            CREATE   0     0      0     0      0      147     147     0     0      147     0.0            0.0                                   2.5     B120       NO ACTION         09/02/18 10:56   9/2/2018   10:56:36 AM   FIELD      -119.209262     40.784355      2   8
                                                         Area
                                                         9 O'Clock Response
BMAN1812268   BLM   PUBLIC CONTACT   : 1000 G:PYRAMIND
                                                         Area
                                                                              CREATE   0     0      0     0      0      1790    1790    0     0      1790    0.0            0.0                                   29.8    C121       REPORT            09/02/18 10:58   9/2/2018   10:58:31 AM   FIELD      -119.210576     40.797993      2   8
                                                         9 O'Clock Response
BMAN1812269   BLM   PUBLIC CONTACT   : 1000 B
                                                         Area
                                                                              CREATE   0     0      0     0      0      547     547     0     0      547     0.0            0.0                                   9.1     B125       PUBLIC ASSIST     09/02/18 10:59   9/2/2018   10:59:19 AM   FIELD      -119.209463     40.794818      2   8
                                                         Perimeter                                                                                                                                                                                                                                                                         2   8
BMAN1812270   BLM   HAZMAT           D Lot                                    CREATE   126   105    231   214    445    965     1410    105   319    1284    1.8            3.6     1.8    1.8    3.6     3.6     16.1    P127       PUBLIC ASSIST     09/02/18 10:57   9/2/2018   10:57:19 AM   911        -119.238417     40.765319
                                                         Response Area
                                                         Perimeter
BMAN1812271   BLM   TRAFFIC STOP     : Airport                                CREATE   0     0      0     0      0      1234    1234    0     0      1234    0.0            0.0                                   20.6    P127       NO ACTION         09/02/18 11:49   9/2/2018   11:49:33 AM   FIELD      -119.208486     40.764345      2   8
                                                         Response Area
                                                         Perimeter
BMAN1812272   BLM   REQUEST LE       East Playa Road                          CREATE   268   156    424   -424          1812    1812    156          1544    2.6            -7.1    2.6    2.6    -7.1    -7.1    25.7    P127       NO ACTION         09/02/18 11:46   9/2/2018   11:46:03 AM   911        -119.187557     40.761196      2   8
                                                         Response Area
                                                         9 O'clock Response
BMAN1812273   BLM   REQUEST LE       @915 Es
                                                         Area
                                                                              CREATE   427   140    567   106    673    1055    1728    140   246    1301    2.3            1.8     2.3    2.3    1.8     1.8     17.6    B116       PUBLIC ASSIST     09/02/18 11:56   9/2/2018   11:56:22 AM   Control1   -119.211986     40.791841      2   8
                                                         3 O'Clock Response
BMAN1812274   BLM   PUBLIC CONTACT   : 200 B
                                                         Area
                                                                              CREATE   0     0      0     0      0      9       9       0     0      9       0.0            0.0                                   0.2     B112       PUBLIC ASSIST     09/02/18 12:12   9/2/2018   12:12:08 PM   FIELD      -119.195455     40.78414       2   8
                                                         3 O'Clock Response                                                                                                                                                                                                                                                                2   8
BMAN1812275   BLM   PUBLIC CONTACT   : 200 B                                  CREATE   0     0      0     0      0      3       3       0     0      3       0.0            0.0                                   0.1     B112       PUBLIC ASSIST     09/02/18 12:12   9/2/2018   12:12:19 PM   FIELD      -119.195455     40.78414
                                                         Area
                                                         3 O'Clock Response
BMAN1812276   BLM   PUBLIC CONTACT   : 200 B                                  CREATE   0     0      0     0      0      3       3       0     0      3       0.0            0.0                                   0.1     B112       PUBLIC ASSIST     09/02/18 12:12   9/2/2018   12:12:25 PM   FIELD      -119.195455     40.78414       2   8
                                                         Area
                                                         3 O'Clock Response
BMAN1812277   BLM   PUBLIC CONTACT   : 300 B                                  CREATE   0     0      0     0      0      7       7       0     0      7       0.0            0.0                                   0.1     I119       PUBLIC ASSIST     09/02/18 12:13   9/2/2018   12:13:20 PM   FIELD      -119.198395     40.780232      2   8
                                                         Area
                                                         3 O'Clock Response
BMAN1812278   BLM   PUBLIC CONTACT   : 300 B
                                                         Area
                                                                              CREATE   0     0      0     0      0      2       2       0     0      2       0.0            0.0                                   0.0     I119       PUBLIC ASSIST     09/02/18 12:13   9/2/2018   12:13:29 PM   FIELD      -119.198526     40.780091      2   8
                                                         9 O'Clock Response
BMAN1812279   BLM   PUBLIC CONTACT   : 900 B
                                                         Area
                                                                              CREATE   0     0      0     0      0      438     438     0     0      438     0.0            0.0                                   7.3     B116       VERBAL WARNING    09/02/18 12:27   9/2/2018   12:27:34 PM   FIELD      -119.214634     40.792578      2   8
                                                         9 O'clock Response
BMAN1812280   BLM   REQUEST LE       : Nearest: @12
                                                         Area
                                                                              CREATE   81    143    224   1013   1237   2992    4229    143   1156   4148    2.4            16.9    2.4    2.4    16.9    16.9    49.9    K111       REPORT            09/02/18 12:51   9/2/2018   12:51:24 PM   Control1   -119.1975832    40.796148898   2   8
                                                         9 O'clock Response
BMAN1812281   BLM   FIRE             1000 B
                                                         Area
                                                                              CREATE   27    207    234   94     328    195     523     207   301    496     3.5            1.6     3.5    3.5    1.6     1.6     3.3     K111       PUBLIC ASSIST     09/02/18 13:03   9/2/2018   01:03:00 PM   DISPATCH   -119.209463     40.794818      2   8
                                                         3 O'Clock Response                                                                                                                                                                                                                                                                2   8
BMAN1812282   BLM   STOLEN           : BLM Mobile                             CREATE   0     0      0     0      0      3340    3340    0     0      3340    0.0            0.0                                   55.7    C121       REPORT            09/02/18 13:06   9/2/2018   01:06:20 PM   FIELD      -119.20972      40.779854
                                                         Area
                                                         9 O'Clock Response
BMAN1812283   BLM   PUBLIC CONTACT   : 800 C                                  CREATE   0     0      0     0      0      161     161     0     0      161     0.0            0.0                                   2.7     B112       PUBLIC ASSIST     09/02/18 13:36   9/2/2018   01:36:44 PM   FIELD      -119.218409     40.788841      2   8
                                                         Area
                                                         9 O'Clock Response
BMAN1812284   BLM   TRAFFIC STOP     @730 A
                                                         Area
                                                                              CREATE   0     0      0     0      0      120     120     0     0      120     0.0            0.0                                   2.0     B115       NO ACTION         09/02/18 13:49   9/2/2018   01:49:17 PM   FIELD      -119.217104     40.786416      2   8
                                                         9 O'Clock Response
BMAN1812285   BLM   PUBLIC CONTACT   : 715 J                                  CREATE   0     0      0     0      0      561     561     0     0      561     0.0            0.0                                   9.4     B115       VERBAL WARNING    09/02/18 14:03   9/2/2018   02:03:27 PM   FIELD      -119.22473      40.784601      2   8
                                                         Area
                    COMPLIANCE                           9 O'Clock Response                                                                                                                                                          VERBAL GRY/BLK                                                                                        2   8
BMAN1812286   BLM                    : 815 L                                  CREATE   0     0      0     0      0      423     423     0     0      423     0.0            0.0                                   7.1     B112                         09/02/18 14:06   9/2/2018   02:06:22 PM   FIELD      -119.225076     40.792271
                    CHECK                                Area                                                                                                                                                                        WATER
                                                         3 O'Clock Response                                                                                                                                                                                                                                                                2   8
BMAN1812287   BLM   PUBLIC CONTACT   : 230 G                                  CREATE   0     0      0     0      0      185     185     0     0      185     0.0            0.0                                   3.1     C139       PUBLIC ASSIST     09/02/18 14:09   9/2/2018   02:09:07 PM   FIELD      -119.192864     40.780394
                                                         Area
                    COMPLIANCE                           9 O'Clock Response
BMAN1812289   BLM                    : 830 G                                  CREATE   0     0      0     0      0      154     154     0     0      154     0.0            0.0                                   2.6     B112       PUBLIC ASSIST     09/02/18 14:15   9/2/2018   02:15:13 PM   FIELD      -119.220167     40.792415      2   8
                    CHECK                                Area
                    COMPLIANCE                           9 O'Clock Response
BMAN1812290   BLM
                    CHECK
                                     945 G
                                                         Area
                                                                              CREATE   0     0      0     0      0      2053    2053    0     0      2053    0.0            0.0                                   34.2    B117       CITATION          09/02/18 14:16   9/2/2018   02:16:37 PM   FIELD      -119.212532     40.79749       2   8
                                                         9 O'Clock Response
BMAN1812291   BLM   MEDICAL          : 830 G                                  CREATE   0     0      0     0      0      1916    1916    0     0      1916    0.0            0.0                                   31.9    B112       REPORT            09/02/18 14:32   9/2/2018   02:32:44 PM   FIELD      -119.220167     40.792415      2   8
                                                         Area
                                                         3 O'Clock Response                                                                                                                                                                                                                                                                2   8
BMAN1812292   BLM   TRAFFIC STOP     : The Man                                CREATE   0     0      0     0      0      999     999     0     0      999     0.0            0.0                                   16.7    B114       CITATION          09/02/18 14:40   9/2/2018   02:40:22 PM   FIELD      -119.206514     40.786405
                                                         Area
                                                         Perimeter                                                                                                                                                                                                                                                                         2   8
BMAN1812293   BLM   TRAFFIC STOP     : GATE ROAD MM                           CREATE   0     0      0     0      0      12070   12070   0     0      12070   0.0            0.0                                   201.2   P127       CITATION          09/02/18 14:42   9/2/2018   02:42:31 PM   FIELD      -119.253236     40.759756
                                                         Response Area
                                                         3 O'Clock Response
BMAN1812294   BLM   PUBLIC CONTACT   @530 E:THE BLACK                         CREATE   0     0      0     0      0      2854    2854    0     0      2854    0.0            0.0                                   47.6    C121       PUBLIC ASSIST     09/02/18 14:42   9/2/2018   02:42:48 PM   FIELD      -119.213554     40.777166      2   8
                                                         Area
                                                         Perimeter
BMAN1812295   BLM   REQUEST LE       GATE ROAD MM 2
                                                         Response Area
                                                                              CREATE   160   113    273   508    781    2069    2850    113   621    2690    1.9            8.5     1.9    1.9    8.5     8.5     34.5    C118       NO ACTION         09/02/18 14:56   9/2/2018   02:56:36 PM   911        -119.248388     40.76584       2   8
                                                         9 O'Clock Response
BMAN1812296   BLM   PUBLIC CONTACT   : 700 F                                  CREATE   0     0      0     0      0      623     623     0     0      623     0.0            0.0                                   10.4    C109       NO ACTION         09/02/18 15:32   9/2/2018   03:32:29 PM   FIELD      -119.220923     40.783487      2   8
                                                         Area
                                                         3 O'clock Response                                                                                                                                                                                                                                                                2   8
BMAN1812297   BLM   STOLEN           BLM Mobile                               CREATE   76    183    259   315    574    605     1179    183   498    1103    3.1            5.3     3.1    3.1    5.3     5.3     10.1    C121       REPORT            09/02/18 15:46   9/2/2018   03:46:20 PM   OTHER      -119.20972      40.779854
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                2   8
BMAN1812298   BLM   PUBLIC CONTACT   : 900 L                                  CREATE   0     0      0     0      0      2024    2024    0     0      2024    0.0            0.0                                   33.7    B123       REPORT            09/02/18 16:17   9/2/2018   04:17:46 PM   FIELD      -119.220709     40.797223
                                                         Area
                                                         9 O'Clock Response
BMAN1812299   BLM   TRAFFIC STOP     : 645 L                                  CREATE   0     0      0     0      0      402     402     0     0      402     0.0            0.0                                   6.7     B243       VERBAL WARNING    09/02/18 16:19   9/2/2018   04:19:05 PM   FIELD      -119.225095     40.780578      2   8
                                                         Area
                                                         9 O'Clock Response
BMAN1812300   BLM   TRAFFIC STOP     : 900 L
                                                         Area
                                                                              CREATE   0     0      0     0      0      1383    1383    0     0      1383    0.0            0.0                                   23.1    B110       CITATION          09/02/18 16:20   9/2/2018   04:20:04 PM   FIELD      -119.220709     40.797223      2   8
                                                         9 O'Clock Response
BMAN1812301   BLM   PUBLIC CONTACT   : 830 E                                  CREATE   0     0      0     0      0      98      98      0     0      98      0.0            0.0                                   1.6     I128       PUBLIC ASSIST     09/02/18 16:29   9/2/2018   04:29:28 PM   FIELD      -119.218671     40.791757      2   8
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                2   8
BMAN1812302   BLM   PUBLIC CONTACT   : 1000 A                                 CREATE   0     0      0     0      0      79      79      0     0      79      0.0            0.0                                   1.3     I239       PUBLIC ASSIST     09/02/18 16:32   9/2/2018   04:32:28 PM   FIELD      -119.209241     40.794183
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                2   8
BMAN1812304   BLM   PUBLIC CONTACT   : 1000 J                                 CREATE   0     0      0     0      0      9       9       0     0      9       0.0            0.0                                   0.2     I239       PUBLIC ASSIST     09/02/18 16:36   9/2/2018   04:36:09 PM   FIELD      -119.211244     40.799897
                                                         Area
                                                         9 O'Clock Response
BMAN1812305   BLM   PUBLIC CONTACT   : 1000 J                                 CREATE   0     0      0     0      0      51      51      0     0      51      0.0            0.0                                   0.9     I239       PUBLIC ASSIST     09/02/18 16:36   9/2/2018   04:36:22 PM   FIELD      -119.211244     40.799897      2   8
                                                         Area
                                                         9 O'Clock Response
BMAN1812306   BLM   TRAFFIC STOP     : 700 L
                                                         Area
                                                                              CREATE   0     0      0     0      0      817     817     0     0      817     0.0            0.0                                   13.6    B243       WRITTEN WARNING 09/02/18 16:36     9/2/2018   04:36:32 PM   FIELD      -119.225937     40.782471      2   8
                                                         9 O'clock Response
BMAN1812307   BLM   HAZMAT           @930 C                                   CREATE   147   296    443   265    708    207     915     296   561    768     4.9            4.4     4.9    4.9    4.4     4.4     3.5     B100       NO ACTION         09/02/18 16:34   9/2/2018   04:34:29 PM   Control1   -119.212659     40.794521      2   8
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                2   8
BMAN1812309   BLM   REQUEST LE       @630 G                                   COPY     0     145    145   374    519    10356   10875   145   519    10875   2.4            6.2     2.4    2.4    6.2     6.2     172.6   C128       ARREST            09/02/18 16:41   9/2/2018   04:41:19 PM   Control1   -119.220187     40.780424
                                                         Area
                                                         9 O'Clock Response                                                                                                                                                                                                                                                                2   8
BMAN1812311   BLM   TRAFFIC STOP     @830 L                                   CREATE   0     0      0     0      0      1127    1127    0     0      1127    0.0            0.0                                   18.8    B246       CITATION          09/02/18 16:50   9/2/2018   04:50:56 PM   FIELD      -119.22391      40.794062
                                                         Area
                                                         9 O'Clock Response
BMAN1812312   BLM   TRAFFIC STOP     : 630 K                                  CREATE   0     0      0     0      0      564     564     0     0      564     0.0            0.0                                   9.4     B243       WRITTEN WARNING 09/02/18 17:01     9/2/2018   05:01:57 PM   FIELD      -119.223183     40.779112      2   8
                                                         Area
                                     : 430 Es : BTW      3 O'Clock Response
BMAN1812313   BLM   PUBLIC CONTACT
                                     MAN                 Area
                                                                              CREATE   0     0      0     0      0      6       6       0     0      6       0.0            0.0                                   0.1     I239       PUBLIC ASSIST     09/02/18 17:14   9/2/2018   05:14:48 PM   FIELD      -119.206527     40.779561      2   8
                                     : 430 Es : BTW      3 O'Clock Response
BMAN1812314   BLM   PUBLIC CONTACT                                            CREATE   0     0      0     0      0      5       5       0     0      5       0.0            0.0                                   0.1     I239       PUBLIC ASSIST     09/02/18 17:14   9/2/2018   05:14:56 PM   FIELD      -119.206527     40.779561      2   8
                                     MAN                 Area
                                     : 430 Es : BTW      3 O'Clock Response                                                                                                                                                                                                                                                                2   8
BMAN1812315   BLM   PUBLIC CONTACT                                            CREATE   0     0      0     0      0      6       6       0     0      6       0.0            0.0                                   0.1     I239       PUBLIC ASSIST     09/02/18 17:15   9/2/2018   05:15:08 PM   FIELD      -119.206527     40.779561
                                     MAN                 Area
                                                         Perimeter                                                                                                                                                                                                                                                                         2   8
BMAN1812316   BLM   PUBLIC CONTACT   : GATE ROAD MM                           CREATE   0     0      0     0      0      208     208     0     0      208     0.0            0.0                                   3.5     B114       PUBLIC ASSIST     09/02/18 17:32   9/2/2018   05:32:16 PM   FIELD      -119.253236     40.759756
                                                         Response Area
                                                         9 O'Clock Response
BMAN1812317   BLM   TRAFFIC STOP     : 645 L                                  CREATE   0     0      0     0      0      758     758     0     0      758     0.0            0.0                                   12.6    B243       WRITTEN WARNING 09/02/18 17:36     9/2/2018   05:36:48 PM   FIELD      -119.226447     40.784431      2   8
                                                         Area
                                                         3 O'clock Response
BMAN1812318   BLM   REQUEST LE       @Ranger HQ
                                                         Area
                                                                              CREATE   74    128    202   273    475    1580    2055    128   401    1981    2.1            4.6     2.1    2.1    4.6     4.6     26.3    C118       REPORT            09/02/18 17:38   9/2/2018   05:38:53 PM   Control1   -119.211558     40.78136       2   8
BMAN1812319   BLM   PUBLIC CONTACT   : 830 G: PINK       9 O'Clock Response CREATE     0     0      0     0      0      3169    3169    0     0      3169    0.0            0.0                                   52.8    B244       CITATION          09/02/18 17:41   9/2/2018   05:41:22 PM   FIELD      -119.220167     40.792415      2   8
                                                      3 O'clock Response                                                                                                                                                                                                                                                                   2   8
BMAN1812320   BLM   ASSAULT          Berlin                                   CREATE   54    146    200   1489   1689   33361   35050   146   1635   34996   2.4            24.8    2.4    2.4    24.8    24.8    556.0   C198       REPORT            09/02/18 17:41   9/2/2018   05:41:32 PM   Control1   -119.197429     40.779743
                                                      Area
                                                      Gate Road                                                                                                                                                                                                                                                                            2   8
BMAN1812321   BLM   PUBLIC CONTACT   : GATE ROAD MM 3                         CREATE   0     0      0     0      0      483     483     0     0      483     0.0            0.0                                   8.1     B230       PUBLIC ASSIST     09/02/18 17:44   9/2/2018   05:44:25 PM   FIELD      -119.230717     40.767581
                                                      Response Area
                                                      9 O'Clock Response
BMAN1812322   BLM   TRAFFIC STOP     645 L                                    CREATE   0     0      0     0      0      826     826     0     0      826     0.0            0.0                                   13.8    B243       WRITTEN WARNING 09/02/18 17:54     9/2/2018   05:54:45 PM   FIELD      -119.225095     40.780578      2   8
                                                      Area
                                                      3 O'Clock Response
BMAN1812323   BLM   PUBLIC CONTACT   : The Man:
                                                      Area
                                                                              CREATE   0     0      0     0      0      536     536     0     0      536     0.0            0.0                                   8.9     B237       CITATION          09/02/18 18:04   9/2/2018   06:04:54 PM   FIELD      -119.206514     40.786405      2   8
                                                      9 O'Clock Response
BMAN1812324   BLM   PUBLIC CONTACT   : 830 I                                  CREATE   0     1      1     0      1      8       9       1     1      9       0.0            0.0     0.0    0.0                    0.1     I239       PUBLIC ASSIST     09/02/18 18:09   9/2/2018   06:09:58 PM   FIELD      -119.221663     40.793074      2   8
                                                      Area
                                                      3 O'Clock Response                                                                                                                                                                                                                                                                   2   8
BMAN1812325   BLM   REQUEST LE       Berlin                                   COPY     0     0            0             207     207                  207     0.0            0.0                                   3.5                CANCEL            09/02/18 18:12   9/2/2018   06:12:18 PM   Control1   -119.197429     40.779743
                                                      Area
                                                      3 O'Clock Response                                                                                                                                                                                                                                                                   2   8
BMAN1812326   BLM   PUBLIC CONTACT   : Rampart                                CREATE   0     0      0     0      0      1694    1694    0     0      1694    0.0            0.0                                   28.2    B236       PUBLIC ASSIST     09/02/18 18:17   9/2/2018   06:17:18 PM   FIELD      -119.210339     40.779574
                                                      Area
                                                      9 O'Clock Response
BMAN1812327   BLM   TRAFFIC STOP     : 715 L                                  CREATE   0     0      0     0      0      1130    1130    0     0      1130    0.0            0.0                                   18.8    K231       WRITTEN WARNING 09/02/18 18:18     9/2/2018   06:18:16 PM   FIELD      -119.226447     40.784431      2   8
                                                      Area
                                                      9 O'Clock Response
BMAN1812328   BLM   PUBLIC CONTACT   : 900 C
                                                      Area
                                                                              CREATE   0     0      0     0      0      3       3       0     0      3       0.0            0.0                                   0.1     B241       PUBLIC ASSIST     09/02/18 18:26   9/2/2018   06:26:41 PM   FIELD      -119.215247     40.793044      2   8
                                                      Perimeter
BMAN1812329   BLM   STOLEN           : JOC                                    CREATE   0     0      0     0      0      7811    7811    0     0      7811    0.0            0.0                                   130.2   C118       REPORT            09/02/18 18:27   9/2/2018   06:27:37 PM   FIELD      -119.23361      40.779955      2   8
                                                      Response Area
                                                      Perimeter                                                                                                                                                                                                                                                                            2   8
BMAN1812330   BLM   PUBLIC CONTACT   : GATE ROAD MM 1                         CREATE   0     0      0     0      0      3329    3329    0     0      3329    0.0            0.0                                   55.5    P242       NO ACTION         09/02/18 18:31   9/2/2018   06:31:25 PM   FIELD      -119.258348     40.753337
                                                      Response Area
                                                      9 O'Clock Response                                                                                                                                                                                                                                                                   2   8
BMAN1812331   BLM   TRAFFIC STOP     : 715 L                                  CREATE   0     0      0     0      0      8323    8323    0     0      8323    0.0            0.0                                   138.7   B243       ARREST            09/02/18 18:35   9/2/2018   06:35:37 PM   FIELD      -119.226447     40.784431
                                                      Area
                                                      9 O'clock Response
BMAN1812333   BLM   MISSING PERSON   @930 I                                   CREATE   66    722    788   -788          839     839     722          773     12.0           -13.1   12.0   12.0   -13.1   -13.1   12.9    C139       CANCEL            09/02/18 18:42   9/2/2018   06:42:27 PM   FIELD      -119.215247     40.797937      2   8
                                                      Area
                                                      9 O'Clock Response
BMAN1812334   BLM   TRAFFIC STOP     : 730 H
                                                      Area
                                                                              CREATE   0     0      0     0      0      1341    1341    0     0      1341    0.0            0.0                                   22.4    B230       CITATION          09/02/18 18:45   9/2/2018   06:45:14 PM   FIELD      -119.223456     40.786614      2   8
                                                      9 O'Clock Response
BMAN1812335   BLM   PUBLIC CONTACT   : 800 F                                  CREATE   0     0      0     0      0      1528    1528    0     0      1528    0.0            0.0                                   25.5    B236       NO ACTION         09/02/18 18:45   9/2/2018   06:45:39 PM   FIELD      -119.220913     40.789354      2   8
                                                      Area
                                                      9 O'Clock Response                                                                                                                                                                                                                                                                   2   8
BMAN1812336   BLM   TRAFFIC STOP     @730 L                                   CREATE   0     0      0     0      0      469     469     0     0      469     0.0            0.0                                   7.8     I239       VERBAL WARNING    09/02/18 18:46   9/2/2018   06:46:54 PM   FIELD      -119.226615     40.786426
                                                      Area
                                                      9 O'clock Response                                                                                                                                                                                                                                                                   2   8
BMAN1812337   BLM   REQUEST BRC      @Station 9                               CREATE   58    -58          0             256     256                  198     -1.0           0.0     -1.0                          3.3                                  09/02/18 18:49   9/2/2018   06:49:44 PM   Ops2       -119.215228     40.793279
                                                      Area
                                                      9 O'Clock Response
BMAN1812338   BLM   PUBLIC CONTACT   : 800 G                                  CREATE   0     0      0     0      0      6       6       0     0      6       0.0            0.0                                   0.1     I239       PUBLIC ASSIST     09/02/18 19:00   9/2/2018   07:00:50 PM   FIELD      -119.221748     40.789524      2   8
                                                      Area
                                                      9 O'Clock Response
BMAN1812340   BLM   PUBLIC CONTACT   : 930 H
                                                      Area
                                                                              CREATE   0     0      0     0      0      6       6       0     0      6       0.0            0.0                                   0.1     I239       PUBLIC ASSIST     09/02/18 19:27   9/2/2018   07:27:54 PM   FIELD      -119.214816     40.797368      2   8
                                                      9 O'Clock Response
BMAN1812341   BLM   PUBLIC CONTACT   : 945 J                                  CREATE   0     0      0     0      0      10      10      0     0      10      0.0            0.0                                   0.2     I239       PUBLIC ASSIST     09/02/18 19:33   9/2/2018   07:33:53 PM   FIELD      -119.213521     40.799313      2   8
                                                      Area
                                                      9 O'Clock Response                                                                                                                                                                                                                                                                   2   8
BMAN1812342   BLM   PUBLIC CONTACT   : 945 J                                  CREATE   0     0      0     0      0      4       4       0     0      4       0.0            0.0                                   0.1     I239       PUBLIC ASSIST     09/02/18 19:34   9/2/2018   07:34:07 PM   FIELD      -119.213521     40.799313
                                                      Area
                                                      9 O'Clock Response                                                                                                                                                                                                                                                                   2   8
BMAN1812343   BLM   PUBLIC CONTACT   : 945 J                                  CREATE   0     0      0     0      0      5       5       0     0      5       0.0            0.0                                   0.1     I239       PUBLIC ASSIST     09/02/18 19:34   9/2/2018   07:34:16 PM   FIELD      -119.213521     40.799313
                                                      Area
                                                      Perimeter
BMAN1812344   BLM   REQUEST LE       Point 1                                  CREATE   85    209    294   273    567    1634    2201    209   482    2116    3.5            4.6     3.5    3.5    4.6     4.6     27.2    P242       VERBAL WARNING    09/02/18 19:33   9/2/2018   07:33:58 PM   911        -119.235701     40.783003      2   8
                                                      Response Area
                                                      Perimeter
BMAN1812345   BLM   PUBLIC CONTACT   : Point 1
                                                      Response Area
                                                                              CREATE   0     0      0     0      0      8       8       0     0      8       0.0            0.0                                   0.1     P242       VERBAL WARNING    09/02/18 20:11   9/2/2018   08:11:56 PM   FIELD      -119.235701     40.783003      2   8
                                                      9 O'clock Response
BMAN1812346   BLM   REQUEST BRC      @900 A                                   CREATE   107   -107         0             204     204                  97      -1.8           0.0     -1.8                          1.6                                  09/02/18 20:13   9/2/2018   08:13:23 PM   OTHER      -119.213992     40.792105      2   8
                                                      Area
                                                      Gate Road                                                                                                                                                                                                                                                                            2   8
BMAN1812347   BLM   TRAFFIC STOP     : GATE ROAD MM 3                         CREATE   0     0      0     0      0      160     160     0     0      160     0.0            0.0                                   2.7     B364       NO ACTION         09/02/18 20:30   9/2/2018   08:30:41 PM   FIELD      -119.230717     40.767581
                                                      Response Area


                                                                                                                                                                                                                                                                                                                           ER00135
                                                                                              Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 319 of 499
                                                                                                                                                                    EventSummary

                                                          Perimeter
BMAN1812348   BLM   TRAFFIC STOP     @GATE ROAD MM 1                           CREATE   0     0       0       0      0       1570   1570    0       0       1570    0.0            0.0                                  26.2    B364   REPORT            09/02/18 20:34   9/2/2018   08:34:16 PM   FIELD      -119.258348    40.753337   2   8
                                                          Response Area
                                                          9 O'Clock Response
BMAN1812349   BLM   TRAFFIC STOP     : 645 L
                                                          Area
                                                                               CREATE   0     0       0       0      0       807    807     0       0       807     0.0            0.0                                  13.5    B234   WRITTEN WARNING 09/02/18 20:44     9/2/2018   08:44:19 PM   FIELD      -119.225095    40.780578   2   8
                                                          9 O'Clock Response
BMAN1812350   BLM   TRAFFIC STOP     : 700 E
                                                          Area
                                                                               CREATE   0     0       0       0      0       866    866     0       0       866     0.0            0.0                                  14.4    B238   VERBAL WARNING    09/02/18 20:46   9/2/2018   08:46:41 PM   FIELD      -119.220088    40.783656   2   8
                                                          3 O'Clock Response                                                                                                                                                           VERBAL WARNING                                                                                    2   8
BMAN1812352   BLM   PUBLIC CONTACT   : The Temple : 700                        CREATE   0     0       0       0      0       8532   8532    0       0       8532    0.0            0.0                                  142.2   B353                     09/02/18 20:52   9/2/2018   08:52:11 PM   FIELD      -119.200167    40.791235
                                                          Area                                                                                                                                                                         RPT
                                                          Gate Road
BMAN1812354   BLM   TRAFFIC STOP     : Greeters                                CREATE   0     0       0       0      0       383    383     0       0       383     0.0            0.0                                  6.4     B364   NO ACTION         09/02/18 20:59   9/2/2018   08:59:20 PM   FIELD      -119.223341    40.773668   2   8
                                                          Response Area
                                                          Gate Road
BMAN1812355   BLM   TRAFFIC STOP     : Greeters                                CREATE   0     0       0       0      0       910    910     0       0       910     0.0            0.0                                  15.2    B300   VERBAL WARNING    09/02/18 21:00   9/2/2018   09:00:30 PM   FIELD      -119.223341    40.773668   2   8
                                                          Response Area
                                     : The Temple :       3 O'Clock Response
BMAN1812356   BLM   PUBLIC CONTACT
                                     9630                 Area
                                                                               CREATE   0     0       0       0      0       1690   1690    0       0       1690    0.0            0.0                                  28.2    B244   CITATION          09/02/18 21:01   9/2/2018   09:01:56 PM   FIELD      -119.200167    40.791235   2   8
                                                          Perimeter
BMAN1812357   BLM   PUBLIC CONTACT   : 12 Mile Road
                                                          Response Area
                                                                               CREATE   0     0       0       0      0       2563   2563    0       0       2563    0.0            0.0                                  42.7    P242   NO ACTION         09/02/18 21:03   9/2/2018   09:03:43 PM   FIELD      -119.249121    40.778347   2   8
                                                          Gate Road
BMAN1812358   BLM   TRAFFIC STOP     : GATE ROAD MM 3                          CREATE   0     0       0       0      0       308    308     0       0       308     0.0            0.0                                  5.1     B364   PUBLIC ASSIST     09/02/18 21:12   9/2/2018   09:12:41 PM   FIELD      -119.230717    40.767581   2   8
                                                          Response Area
                                                          Perimeter                                                                                                                                                                                                                                                                      2   8
BMAN1812359   BLM   PUBLIC CONTACT   : JOC                                     CREATE   0     0       0       0      0       6530   6530    0       0       6530    0.0            0.0                                  108.8   C101   LE ASSIST         09/02/18 21:12   9/2/2018   09:12:50 PM   FIELD      -119.23361     40.779955
                                                          Response Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                             2   8
BMAN1812360   BLM   TRAFFIC STOP     : 530 H                                   CREATE   0     0       0       0      0       1056   1056    0       0       1056    0.0            0.0                                  17.6    B366   CITATION          09/02/18 21:15   9/2/2018   09:15:17 PM   FIELD      -119.214854    40.77546
                                                          Area
                                                          3 O'Clock Response
BMAN1812361   BLM   PUBLIC CONTACT   : The Temple:                             CREATE   0     0       0       0      0       533    533     0       0       533     0.0            0.0                                  8.9     I359   CITATION          09/02/18 21:21   9/2/2018   09:21:08 PM   FIELD      -119.200167    40.791235   2   8
                                                          Area
                                                          Gate Road
BMAN1812362   BLM   TRAFFIC STOP     : Greeters
                                                          Response Area
                                                                               CREATE   0     0       0       0      0       253    253     0       0       253     0.0            0.0                                  4.2     B362   VERBAL WARNING    09/02/18 21:23   9/2/2018   09:23:39 PM   FIELD      -119.223341    40.773668   2   8
                                                          Gate Road                                                                                                                                                                    VERBAL WARNING
BMAN1812363   BLM   TRAFFIC STOP     : GATE ROAD MM 3                          CREATE   0     0       0       0      0       596    596     0       0       596     0.0            0.0                                  9.9     B364                     09/02/18 21:25   9/2/2018   09:25:22 PM   FIELD      -119.230717    40.767581   2   8
                                                          Response Area                                                                                                                                                                RPT
                                                          Gate Road                                                                                                                                                                                                                                                                      2   8
BMAN1812364   BLM   TRAFFIC STOP     : Greeters                                CREATE   0     0       0       0      0       119    119     0       0       119     0.0            0.0                                  2.0     B300   VERBAL WARNING    09/02/18 21:26   9/2/2018   09:26:36 PM   FIELD      -119.223341    40.773668
                                                          Response Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                             2   8
BMAN1812365   BLM   PUBLIC CONTACT   : The Temple                              CREATE   0     0       0       0      0       825    825     0       0       825     0.0            0.0                                  13.8    B367   PUBLIC ASSIST     09/02/18 21:30   9/2/2018   09:30:42 PM   FIELD      -119.200167    40.791235
                                                          Area
                                     : The Man :6         3 O'Clock Response
BMAN1812366   BLM   PUBLIC CONTACT                                             CREATE   0     0       0       0      0       8435   8435    0       0       8435    0.0            0.0                                  140.6   B353   CITATION          09/02/18 21:31   9/2/2018   09:31:31 PM   FIELD      -119.206514    40.786405   2   8
                                     CLOCK                Area
                                     @The Man: 200        3 O'Clock Response
BMAN1812367   BLM   PUBLIC CONTACT
                                     SIDE                 Area
                                                                               CREATE   0     0       0       0      0       1278   1278    0       0       1278    0.0            0.0                                  21.3    I359   CITATION          09/02/18 21:32   9/2/2018   09:32:16 PM   FIELD      -119.206514    40.786405   2   8
                                                          3 O'Clock Response
BMAN1812368   BLM   REQUEST LE       @1 1900M                                  COPY     0     83      83      251    334     533    867     83      334     867     1.4            4.2    1.4     1.4     4.2    4.2    8.9     B360   PUBLIC ASSIST     09/02/18 21:35   9/2/2018   09:35:06 PM   FIELD      -119.199884    40.787748   2   8
                                                          Area
                                                          Gate Road                                                                                                                                                                                                                                                                      2   8
BMAN1812369   BLM   TRAFFIC STOP     : Greeters                                CREATE   0     0       0       0      0       234    234     0       0       234     0.0            0.0                                  3.9     B300   VERBAL WARNING    09/02/18 21:41   9/2/2018   09:41:45 PM   FIELD      -119.223341    40.773668
                                                          Response Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                             2   8
BMAN1812370   BLM   PUBLIC CONTACT   @900 Promenade:                           CREATE   0     0       0       0      0       472    472     0       0       472     0.0            0.0                                  7.9     B234   CITATION          09/02/18 21:43   9/2/2018   09:43:35 PM   FIELD      -119.209703    40.788787
                                                          Area
                                                          Perimeter
BMAN1812371   BLM   PUBLIC CONTACT   : Blue Pit                                CREATE   0     0       0       0      0       207    207     0       0       207     0.0            0.0                                  3.5     P356   NO ACTION         09/02/18 21:45   9/2/2018   09:45:22 PM   FIELD      -119.267398    40.784074   2   8
                                                          Response Area
                                                          Perimeter
BMAN1812372   BLM   PUBLIC CONTACT   Blue Pit
                                                          Response Area
                                                                               CREATE   0     0       0       0      0       34     34      0       0       34      0.0            0.0                                  0.6     P242   NO ACTION         09/02/18 21:46   9/2/2018   09:46:35 PM   FIELD      -119.267398    40.784074   2   8
                                                          3 O'Clock Response
BMAN1812373   BLM   PUBLIC CONTACT   The Temple                                CREATE   0     0       0       0      0       872    872     0       0       872     0.0            0.0                                  14.5    B244   CITATION          09/02/18 21:46   9/2/2018   09:46:48 PM   FIELD      -119.200167    40.791235   2   8
                                                          Area
                                                          Gate Road                                                                                                                                                                                                                                                                      2   8
BMAN1812374   BLM   TRAFFIC STOP     : Greeters                                CREATE   0     0       0       0      0       642    642     0       0       642     0.0            0.0                                  10.7    B364   PUBLIC ASSIST     09/02/18 21:47   9/2/2018   09:47:41 PM   FIELD      -119.223341    40.773668
                                                          Response Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                             2   8
BMAN1812375   BLM   PUBLIC CONTACT   3Y (Wye)                                  CREATE   0     0       0       0      0       11     11      0       0       11      0.0            0.0                                  0.2     B362   PUBLIC ASSIST     09/02/18 21:49   9/2/2018   09:49:46 PM   FIELD      -119.221771    40.773908
                                                          Area
                                                          3 O'Clock Response
BMAN1812376   BLM   PUBLIC CONTACT   @3Y (Wye):WYE                             CREATE   0     0       0       0      0       7      7       0       0       7       0.0            0.0                                  0.1     B362   PUBLIC ASSIST     09/02/18 21:50   9/2/2018   09:50:00 PM   FIELD      -119.221771    40.773908   2   8
                                                          Area
                                                          3 O'Clock Response
BMAN1812377   BLM   PUBLIC CONTACT   : 330 E
                                                          Area
                                                                               CREATE   0     0       0       0      0       534    534     0       0       534     0.0            0.0                                  8.9     B362   PUBLIC ASSIST     09/02/18 21:51   9/2/2018   09:51:44 PM   FIELD      -119.199509    40.777151   2   8
                                                          3 O'Clock Response
BMAN1812378   BLM   TRAFFIC STOP     : 330 Es                                  CREATE   0     0       0       0      0       430    430     0       0       430     0.0            0.0                                  7.2     B366   VERBAL WARNING    09/02/18 21:54   9/2/2018   09:54:47 PM   FIELD      -119.199509    40.777151   2   8
                                                          Area
                                                          Gate Road                                                                                                                                                                                                                                                                      2   8
BMAN1812379   BLM   TRAFFIC STOP     : Greeters                                CREATE   0     0       0       0      0       446    446     0       0       446     0.0            0.0                                  7.4     B300   VERBAL WARNING    09/02/18 21:57   9/2/2018   09:57:40 PM   FIELD      -119.223341    40.773668
                                                          Response Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                             2   8
BMAN1812380   BLM   PUBLIC CONTACT   : The Temple                              CREATE   0     0       0       0      0       5      5       0       0       5       0.0            0.0                                  0.1     B365   PUBLIC ASSIST     09/02/18 21:59   9/2/2018   09:59:37 PM   FIELD      -119.200167    40.791235
                                                          Area
                                                          Gate Road
BMAN1812381   BLM   TRAFFIC STOP     : Greeters                                CREATE   0     0       0       0      0       185    185     0       0       185     0.0            0.0                                  3.1     I248   VERBAL WARNING    09/02/18 22:00   9/2/2018   10:00:36 PM   FIELD      -119.223341    40.773668   2   8
                                                          Response Area
                                                          Gate Road
BMAN1812382   BLM   TRAFFIC STOP     : GATE ROAD MM 3
                                                          Response Area
                                                                               CREATE   0     0       0       0      0       2409   2409    0       0       2409    0.0            0.0                                  40.2    B364   WRITTEN WARNING 09/02/18 22:02     9/2/2018   10:02:47 PM   FIELD      -119.230717    40.767581   2   8
                                                          3 O'Clock Response
BMAN1812383   BLM   PUBLIC CONTACT   The Temple                                         0     0               0              0      0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     09/02/18 22:06   9/2/2018   10:06:03 PM              -119.200167    40.791235   2   8
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                             2   8
BMAN1812384   BLM   PUBLIC CONTACT   1200 Promenade                            CREATE   0     0       0       0      0       99     99      0       0       99      0.0            0.0                                  1.7     B234   VERBAL WARNING    09/02/18 22:07   9/2/2018   10:07:23 PM   FIELD      -119.203422    40.788781
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                             2   8
BMAN1812385   BLM   PUBLIC CONTACT   The Temple                                         0     0               0              0      0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     09/02/18 22:06   9/2/2018   10:06:03 PM              -119.200167    40.791235
                                                          Area
                                                          3 O'Clock Response
BMAN1812386   BLM   PUBLIC CONTACT   The Temple                                         0     0               0              0      0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     09/02/18 22:06   9/2/2018   10:06:03 PM              -119.200167    40.791235   2   8
                                                          Area
                                                          3 O'Clock Response
BMAN1812387   BLM   PUBLIC CONTACT   The Temple
                                                          Area
                                                                                        0     0               0              0      0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     09/02/18 22:06   9/2/2018   10:06:03 PM              -119.200167    40.791235   2   8
                                                          3 O'Clock Response
BMAN1812388   BLM   PUBLIC CONTACT   The Temple                                         0     0               0              0      0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     09/02/18 22:06   9/2/2018   10:06:03 PM              -119.200167    40.791235   2   8
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                             2   8
BMAN1812389   BLM   PUBLIC CONTACT   The Temple                                         0     0               0              0      0                       0       0.0            0.0                                  0.0            PUBLIC ASSIST     09/02/18 22:06   9/2/2018   10:06:03 PM              -119.200167    40.791235
                                                          Area
BMAN1812390   BLM   PUBLIC CONTACT   : 1000 I : ROBO      9 O'Clock Response CREATE     0     0       0       0      0       2323   2323    0       0       2323    0.0            0.0                                  38.7    B355   PUBLIC ASSIST     09/02/18 22:12   9/2/2018   10:12:21 PM   FIELD      -119.211022    40.799262   2   8
                                                          3 O'Clock Response
BMAN1812391   BLM   PUBLIC CONTACT   : 500 L                                   CREATE   0     0       0       0      0       38     38      0       0       38      0.0            0.0                                  0.6     B366   PUBLIC ASSIST     09/02/18 22:15   9/2/2018   10:15:23 PM   FIELD      -119.211744    40.771654   2   8
                                                          Area
                                                          3 O'Clock Response
BMAN1812392   BLM   TRAFFIC STOP     : 500 I
                                                          Area
                                                                               CREATE   0     0       0       0      0       42     42      0       0       42      0.0            0.0                                  0.7     B366   NO ACTION         09/02/18 22:23   9/2/2018   10:23:54 PM   FIELD      -119.211068    40.773558   2   8
                                                          3 O'Clock Response
BMAN1812393   BLM   TRAFFIC STOP     : 530 E                                   CREATE   0     0       0       0      0       54     54      0       0       54      0.0            0.0                                  0.9     B366   NO ACTION         09/02/18 22:30   9/2/2018   10:30:41 PM   FIELD      -119.213554    40.777166   2   8
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                             2   8
BMAN1812394   BLM   REQUEST LE       Berlin                                    COPY     0     17616   17616   0      17616   19     17635   17616   17616   17635   293.6          0.0    293.6   293.6                 0.3     C198   REPORT            09/02/18 22:32   9/2/2018   10:32:53 PM   Control1   -119.197429    40.779743
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                             2   8
BMAN1812395   BLM   PUBLIC CONTACT   : The Temple                              CREATE   0     0       0       0      0       16     16      0       0       16      0.0            0.0                                  0.3     I368   NO ACTION         09/02/18 22:33   9/2/2018   10:33:34 PM   FIELD      -119.200167    40.791235
                                                          Area
                                                          3 O'Clock Response
BMAN1812396   BLM   PUBLIC CONTACT   : The Temple                              CREATE   0     0       0       0      0       15     15      0       0       15      0.0            0.0                                  0.3     I368   NO ACTION         09/02/18 22:33   9/2/2018   10:33:55 PM   FIELD      -119.200167    40.791235   2   8
                                                          Area
                                                          9 O'Clock Response
BMAN1812397   BLM   PUBLIC CONTACT   : 830 J
                                                          Area
                                                                               CREATE   0     0       0       0      0       287    287     0       0       287     0.0            0.0                                  4.8     B352   PUBLIC ASSIST     09/02/18 22:37   9/2/2018   10:37:53 PM   FIELD      -119.222412    40.793403   2   8
                                                          3 O'Clock Response                                                                                                                                                           VERBAL FUEL
BMAN1812398   BLM   TRAFFIC STOP     : 600 L                                   CREATE   0     0       0       0      0       84     84      0       0       84      0.0            0.0                                  1.4     B241                     09/02/18 22:43   9/2/2018   10:43:12 PM   FIELD      -119.220746    40.775617   2   8
                                                          Area                                                                                                                                                                         STORAGE
                                                          Gate Road                                                                                                                                                                    VERBAL WARNING                                                                                    2   8
BMAN1812399   BLM   TRAFFIC STOP     : Greeters                                CREATE   0     0       0       0      0       518    518     0       0       518     0.0            0.0                                  8.6     B364                     09/02/18 22:51   9/2/2018   10:51:13 PM   FIELD      -119.223341    40.773668
                                                          Response Area                                                                                                                                                                RPT
                                                          3 O'Clock Response                                                                                                                                                           VERBAL WARNING                                                                                    2   8
BMAN1812400   BLM   TRAFFIC STOP     @The Fallopian                            CREATE   0     0       0       0      0       1812   1812    0       0       1812    0.0            0.0                                  30.2    B241                     09/02/18 22:52   9/2/2018   10:52:40 PM   FIELD      -119.222569    40.774267
                                                          Area                                                                                                                                                                         RPT
                                                          Gate Road
BMAN1812401   BLM   TRAFFIC STOP     : Greeters                                CREATE   0     0       0       0      0       246    246     0       0       246     0.0            0.0                                  4.1     B300   VERBAL WARNING    09/02/18 22:57   9/2/2018   10:57:39 PM   FIELD      -119.223341    40.773668   2   8
                                                          Response Area
                                                          3 O'Clock Response
BMAN1812402   BLM   PUBLIC CONTACT   : The Fallopian
                                                          Area
                                                                               CREATE   0     0       0       0      0       3268   3268    0       0       3268    0.0            0.0                                  54.5    B355   VERBAL WARNING    09/02/18 23:04   9/2/2018   11:04:31 PM   FIELD      -119.222569    40.774267   2   8
                                                          9 O'Clock Response
BMAN1812403   BLM   TRAFFIC STOP     : DMZ                                     CREATE   0     0       0       0      0       1063   1063    0       0       1063    0.0            0.0                                  17.7    B357   CITATION          09/02/18 23:06   9/2/2018   11:06:03 PM   FIELD      -119.202797    40.800654   2   8
                                                          Area
                                                          Gate Road                                                                                                                                                                                                                                                                      2   8
BMAN1812404   BLM   TRAFFIC STOP     : Greeters                                CREATE   0     0       0       0      0       5064   5064    0       0       5064    0.0            0.0                                  84.4    B364   CITATION          09/02/18 23:07   9/2/2018   11:07:21 PM   FIELD      -119.223341    40.773668
                                                          Response Area
                                     The Fallopian        3 O'Clock Response                                                                                                                                                                                                                                                             2   8
BMAN1812405   BLM   TRAFFIC STOP                                               CREATE   0     0       0       0      0       398    398     0       0       398     0.0            0.0                                  6.6     B367   VERBAL WARNING    09/02/18 23:07   9/2/2018   11:07:40 PM   FIELD      -119.222569    40.774267
                                     Tubes                Area
                                                          3 O'Clock Response
BMAN1812406   BLM   TRAFFIC STOP     @The Fallopian                            CREATE   0     0       0       0      0       642    642     0       0       642     0.0            0.0                                  10.7    B367   WRITTEN WARNING 09/02/18 23:19     9/2/2018   11:19:03 PM   FIELD      -119.222569    40.774267   2   8
                                                          Area
                                                          9 O'Clock Response
BMAN1812407   BLM   PUBLIC CONTACT   @DMZ
                                                          Area
                                                                               CREATE   0     0       0       0      0       1295   1295    0       0       1295    0.0            0.0                                  21.6    B234   CITATION          09/02/18 23:20   9/2/2018   11:20:26 PM   FIELD      -119.202797    40.800654   2   8
                                                          3 O'Clock Response
BMAN1812408   BLM   TRAFFIC STOP     : 300 G                                   CREATE   0     0       0       0      0       279    279     0       0       279     0.0            0.0                                  4.7     B363   VERBAL WARNING    09/02/18 23:23   9/2/2018   11:23:28 PM   FIELD      -119.195332    40.777903   2   8
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                             2   8
BMAN1812409   BLM   PUBLIC CONTACT   : 930 L                                   CREATE   0     0       0       0      0       712    712     0       0       712     0.0            0.0                                  11.9    K232   NO ACTION         09/02/18 23:26   9/2/2018   11:26:21 PM   FIELD      -119.216541    40.799646
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                           VERBAL WARNING                                                                                    2   8
BMAN1812411   BLM   TRAFFIC STOP     : 530 L                                   CREATE   0     0       0       0      0       783    783     0       0       783     0.0            0.0                                  13.1    B241                     09/02/18 23:32   9/2/2018   11:32:11 PM   FIELD      -119.216588    40.773185
                                                          Area                                                                                                                                                                         RPT
                                     The Fallopian        3 O'Clock Response
BMAN1812412   BLM   TRAFFIC STOP                                               CREATE   0     0       0       0      0       2792   2792    0       0       2792    0.0            0.0                                  46.5    B367   CITATION          09/02/18 23:32   9/2/2018   11:32:44 PM   FIELD      -119.222569    40.774267   2   8
                                     Tubes                Area
                                                          9 O'Clock Response
BMAN1812413   BLM   PUBLIC CONTACT   : 900 I
                                                          Area
                                                                               CREATE   0     0       0       0      0       488    488     0       0       488     0.0            0.0                                  8.1     B358   NO ACTION         09/02/18 23:46   9/2/2018   11:46:52 PM   FIELD      -119.218877    40.795827   2   8
                                                          3 O'clock Response
BMAN1812414   BLM   REQUEST LE       415 Es                                    CREATE   54    94      148     0      148     757    905     94      94      851     1.6            0.0    1.6     1.6                   12.6    I239   NO ACTION         09/02/18 23:47   9/2/2018   11:47:11 PM   911        -119.205352    40.779618   2   8
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                             3   9
BMAN1812415   BLM   PUBLIC CONTACT   : 930 L                                   CREATE   0     0       0       0      0       1360   1360    0       0       1360    0.0            0.0                                  22.7    B358   NO ACTION         09/03/18 00:01   9/3/2018   12:01:27 AM   FIELD      -119.216541    40.799646
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                             3   9
BMAN1812416   BLM   PUBLIC CONTACT   : DMZ                                     CREATE   0     0       0       0      0       628    628     0       0       628     0.0            0.0                                  10.5    I359   CITATION          09/03/18 00:03   9/3/2018   12:03:06 AM   FIELD      -119.202797    40.800654
                                                          Area
                                                          9 O'Clock Response
BMAN1812417   BLM   PUBLIC CONTACT   : 930 L                                   CREATE   0     0       0       0      0       268    268     0       0       268     0.0            0.0                                  4.5     B357   CITATION          09/03/18 00:06   9/3/2018   12:06:44 AM   FIELD      -119.216541    40.799646   3   9
                                                          Area
                                                          9 O'Clock Response
BMAN1812418   BLM   PUBLIC CONTACT   : 930 L
                                                          Area
                                                                               CREATE   0     0       0       0      0       1332   1332    0       0       1332    0.0            0.0                                  22.2    B357   CITATION          09/03/18 00:15   9/3/2018   12:15:05 AM   FIELD      -119.216541    40.799646   3   9
                                     The Fallopian        3 O'Clock Response
BMAN1812419   BLM   TRAFFIC STOP                                               CREATE   0     0       0       0      0       269    269     0       0       269     0.0            0.0                                  4.5     B241   VERBAL WARNING    09/03/18 00:19   9/3/2018   12:19:33 AM   FIELD      -119.222569    40.774267   3   9
                                     Tubes                Area
                                                          Gate Road                                                                                                                                                                                                                                                                      3   9
BMAN1812420   BLM   TRAFFIC STOP     : GATE ROAD MM 3                          CREATE   0     0       0       0      0       335    335     0       0       335     0.0            0.0                                  5.6     B355   VERBAL WARNING    09/03/18 00:20   9/3/2018   12:20:13 AM   FIELD      -119.230717    40.767581
                                                          Response Area
                                                          Gate Road                                                                                                                                                                                                                                                                      3   9
BMAN1812421   BLM   TRAFFIC STOP     : GATE ROAD MM 3                          CREATE   0     0       0       0      0       104    104     0       0       104     0.0            0.0                                  1.7     P356   NO ACTION         09/03/18 00:23   9/3/2018   12:23:36 AM   FIELD      -119.230717    40.767581
                                                          Response Area
                                                          3 O'Clock Response
BMAN1812422   BLM   PUBLIC CONTACT   : 500 C                                   CREATE   0     0       0       0      0       588    588     0       0       588     0.0            0.0                                  9.8     B365   NO ACTION         09/03/18 00:28   9/3/2018   12:28:15 AM   FIELD      -119.209719    40.777365   3   9
                                                          Area
                                                          Gate Road
BMAN1812423   BLM   TRAFFIC STOP     : GATE ROAD MM 3
                                                          Response Area
                                                                               CREATE   0     0       0       0      0       580    580     0       0       580     0.0            0.0                                  9.7     B355   VERBAL WARNING    09/03/18 00:41   9/3/2018   12:41:30 AM   FIELD      -119.230717    40.767581   3   9
                                                          3 O'Clock Response
BMAN1812424   BLM   TRAFFIC STOP     : 500 D                                   CREATE   0     0       0       0      0       533    533     0       0       533     0.0            0.0                                  8.9     B240   VERBAL WARNING    09/03/18 00:41   9/3/2018   12:41:46 AM   FIELD      -119.209944    40.77673    3   9
                                                          Area
                                                          3 O'Clock Response
BMAN1812425   BLM   PUBLIC CONTACT   : 600 J
                                                          Area
                                                                               CREATE   0     0       0       0      0       24     24      0       0       24      0.0            0.0                                  0.4     I239   PUBLIC ASSIST     09/03/18 00:43   9/3/2018   12:43:29 AM   FIELD      -119.21952     40.776546   3   9
                                                          9 O'Clock Response
BMAN1812426   BLM   PUBLIC CONTACT   : 930 L
                                                          Area
                                                                               CREATE   0     0       0       0      0       886    886     0       0       886     0.0            0.0                                  14.8    I359   CITATION          09/03/18 00:43   9/3/2018   12:43:37 AM   FIELD      -119.216541    40.799646   3   9
                                                          3 O'Clock Response                                                                                                                                                                                                                                                             3   9
BMAN1812427   BLM   PUBLIC CONTACT   : 600 J                                   CREATE   0     0       0       0      0       14     14      0       0       14      0.0            0.0                                  0.2     I239   PUBLIC ASSIST     09/03/18 00:43   9/3/2018   12:43:57 AM   FIELD      -119.21952     40.776546
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                             3   9
BMAN1812428   BLM   PUBLIC CONTACT   : 600 J                                   CREATE   0     0       0       0      0       10     10      0       0       10      0.0            0.0                                  0.2     I239   PUBLIC ASSIST     09/03/18 00:44   9/3/2018   12:44:16 AM   FIELD      -119.21952     40.776546
                                                          Area
                                                          3 O'Clock Response
BMAN1812429   BLM   PUBLIC CONTACT   : 600 J                                   CREATE   0     0       0       0      0       10     10      0       0       10      0.0            0.0                                  0.2     I239   PUBLIC ASSIST     09/03/18 00:44   9/3/2018   12:44:32 AM   FIELD      -119.21952     40.776546   3   9
                                                          Area
                                                          3 O'Clock Response
BMAN1812430   BLM   PUBLIC CONTACT   : 600 J
                                                          Area
                                                                               CREATE   0     0       0       0      0       9      9       0       0       9       0.0            0.0                                  0.2     I239   PUBLIC ASSIST     09/03/18 00:44   9/3/2018   12:44:47 AM   FIELD      -119.21952     40.776546   3   9
                                                          9 O'Clock Response
BMAN1812431   BLM   PUBLIC CONTACT   : DMZ
                                                          Area
                                                                               CREATE   0     0       0       0      0       743    743     0       0       743     0.0            0.0                                  12.4    B352   CITATION          09/03/18 00:45   9/3/2018   12:45:37 AM   FIELD      -119.202797    40.800654   3   9
                                                          3 O'Clock Response                                                                                                                                                                                                                                                             3   9
BMAN1812432   BLM   PUBLIC CONTACT   : 600 I                                   CREATE   0     0       0       0      0       15     15      0       0       15      0.0            0.0                                  0.3     I239   NO ACTION         09/03/18 00:49   9/3/2018   12:49:58 AM   FIELD      -119.218908    40.77701
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                                                                                                                             3   9
BMAN1812433   BLM   PUBLIC CONTACT   : 600 I                                   CREATE   0     0       0       0      0       20     20      0       0       20      0.0            0.0                                  0.3     I239   NO ACTION         09/03/18 00:50   9/3/2018   12:50:44 AM   FIELD      -119.218908    40.77701
                                                          Area
                                                          3 O'Clock Response                                                                                                                                                           VERBAL WARNING
BMAN1812434   BLM   TRAFFIC STOP     : The Fallopian                           CREATE   0     0       0       0      0       769    769     0       0       769     0.0            0.0                                  12.8    B367                     09/03/18 00:58   9/3/2018   12:58:27 AM   FIELD      -119.222569    40.774267   3   9
                                                          Area                                                                                                                                                                         RPT
                                                          3 O'Clock Response
BMAN1812435   BLM   PUBLIC CONTACT   : The Man
                                                          Area
                                                                               CREATE   0     0       0       0      0       25     25      0       0       25      0.0            0.0                                  0.4     I239   NO ACTION         09/03/18 01:02   9/3/2018   01:02:32 AM   FIELD      -119.206514    40.786405   3   9
                                                          3 O'Clock Response
BMAN1812436   BLM   PUBLIC CONTACT   : The Man
                                                          Area
                                                                               CREATE   0     0       0       0      0       19     19      0       0       19      0.0            0.0                                  0.3     I239   NO ACTION         09/03/18 01:03   9/3/2018   01:03:02 AM   FIELD      -119.206514    40.786405   3   9
                                                          Perimeter                                                                                                                                                                                                                                                                      3   9
BMAN1812437   BLM   PUBLIC CONTACT   GATE ROAD MM .5                           CREATE   0     0       0       0      0       2397   2397    0       0       2397    0.0            0.0                                  40.0    P242   NO ACTION         09/03/18 01:05   9/3/2018   01:05:59 AM   FIELD      -119.2654      40.748552
                                                          Response Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                             3   9
BMAN1812438   BLM   PUBLIC CONTACT   : 930 L                                   CREATE   0     0       0       0      0       2178   2178    0       0       2178    0.0            0.0                                  36.3    K232   NO ACTION         09/03/18 01:10   9/3/2018   01:10:38 AM   FIELD      -119.216541    40.799646
                                                          Area
                                                          9 O'Clock Response
BMAN1812439   BLM   PUBLIC CONTACT   : 930 L                                   CREATE   0     0       0       0      0       854    854     0       0       854     0.0            0.0                                  14.2    B234   CITATION          09/03/18 02:00   9/3/2018   02:00:13 AM   FIELD      -119.216541    40.799646   3   9
                                                          Area
                                                          3 O'Clock Response
BMAN1812440   BLM   TRAFFIC STOP     3Y (Wye)
                                                          Area
                                                                               CREATE   0     0       0       0      0       4384   4384    0       0       4384    0.0            0.0                                  73.1    B358   CITATION          09/03/18 02:47   9/3/2018   02:47:46 AM   FIELD      -119.221771    40.773908   3   9
                                                          Gate Road
BMAN1812441   BLM   TRAFFIC STOP     : GATE ROAD MM 3
                                                          Response Area
                                                                               CREATE   0     0       0       0      0       1238   1238    0       0       1238    0.0            0.0                                  20.6    B365   CITATION          09/03/18 02:53   9/3/2018   02:53:29 AM   FIELD      -119.230717    40.767581   3   9
                                                          Perimeter                                                                                                                                                                                                                                                                      3   9
BMAN1812442   BLM   TRAFFIC STOP     @GATE ROAD MM 2                           CREATE   0     0       0       0      0       210    210     0       0       210     0.0            0.0                                  3.5     B365   PUBLIC ASSIST     09/03/18 03:21   9/3/2018   03:21:45 AM   FIELD      -119.248388    40.76584
                                                          Response Area
                                                          Gate Road                                                                                                                                                                                                                                                                      3   9
BMAN1812443   BLM   TRAFFIC STOP     @Greeters                                 CREATE   0     0       0       0      0       3153   3153    0       0       3153    0.0            0.0                                  52.6    B365   CITATION          09/03/18 03:39   9/3/2018   03:39:59 AM   FIELD      -119.223341    40.773668
                                                          Response Area
                                                          3 O'Clock Response
BMAN1812444   BLM   TRAFFIC STOP     @The Fallopian                            CREATE   0     0       0       0      0       584    584     0       0       584     0.0            0.0                                  9.7     B355   VERBAL WARNING    09/03/18 03:46   9/3/2018   03:46:03 AM   FIELD      -119.222569    40.774267   3   9
                                                          Area
                                                          9 O'Clock Response
BMAN1812445   BLM   PUBLIC CONTACT   @830 Es
                                                          Area
                                                                               CREATE   0     0       0       0      0       6699   6699    0       0       6699    0.0            0.0                                  111.7   C111   REPORT            09/03/18 03:53   9/3/2018   03:53:39 AM   FIELD      -119.214307    40.789836   3   9
                                                          3 O'Clock Response
BMAN1812446   BLM   PUBLIC CONTACT   : 315 E
                                                          Area
                                                                               CREATE   0     0       0       0      0       466    466     0       0       466     0.0            0.0                                  7.8     C125   NO ACTION         09/03/18 04:08   9/3/2018   04:08:14 AM   FIELD      -119.197979    40.777925   3   9
                                                          3 O'Clock Response                                                                                                                                                                                                                                                             3   9
BMAN1812447   BLM   TRAFFIC STOP     @The Man                                  CREATE   0     0       0       0      0       484    484     0       0       484     0.0            0.0                                  8.1     B364   PUBLIC ASSIST     09/03/18 04:25   9/3/2018   04:25:21 AM   FIELD      -119.206514    40.786405
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                             3   9
BMAN1812448   BLM   PUBLIC CONTACT   11 1000M                                  CREATE   0     0       0       0      0       3449   3449    0       0       3449    0.0            0.0                                  57.5    B355   CITATION          09/03/18 04:27   9/3/2018   04:27:51 AM   FIELD      -119.20556     40.789053
                                                          Area
                                                          3 O'Clock Response
BMAN1812449   BLM   TRAFFIC STOP     : The Man                                 CREATE   0     0       0       0      0       877    877     0       0       877     0.0            0.0                                  14.6    B366   CITATION          09/03/18 04:36   9/3/2018   04:36:26 AM   FIELD      -119.206514    40.786405   3   9
                                                          Area
                                                          9 O'Clock Response
BMAN1812450   BLM   REQUEST LE       @1000 Es
                                                          Area
                                                                               CREATE   98    89      187     200    387     1080   1467    89      289     1369    1.5            3.3    1.5     1.5     3.3    3.3    18.0    B364   NO ACTION         09/03/18 04:42   9/3/2018   04:42:53 AM   911        -119.208833    40.793019   3   9
                                                          9 O'Clock Response
BMAN1812451   BLM   PUBLIC CONTACT   : 1000 G
                                                          Area
                                                                               CREATE   0     0       0       0      0       44     44      0       0       44      0.0            0.0                                  0.7     B365   PUBLIC ASSIST     09/03/18 06:07   9/3/2018   06:07:08 AM   FIELD      -119.210576    40.797993   3   9
                                                          9 O'Clock Response                                                                                                                                                                                                                                                             3   9
BMAN1812452   BLM   PUBLIC CONTACT   @1000 Es:                                 CREATE   0     0       0       0      0       2973   2973    0       0       2973    0.0            0.0                                  49.6    B110   PUBLIC ASSIST     09/03/18 07:20   9/3/2018   07:20:18 AM   FIELD      -119.208833    40.793019
                                                          Area
                                                          9 O'Clock Response                                                                                                                                                                                                                                                             3   9
BMAN1812453   BLM   PUBLIC CONTACT   : 1000 Es:                                CREATE   0     0       0       0      0       30     30      0       0       30      0.0            0.0                                  0.5     B110   PUBLIC ASSIST     09/03/18 08:11   9/3/2018   08:11:34 AM   FIELD      -119.208833    40.793019
                                                          Area
                                                          Perimeter
BMAN1812454   BLM   REQUEST LE       Airport                                   CREATE   138   146     284     449    733     696    1429    146     595     1291    2.4            7.5    2.4     2.4     7.5    7.5    11.6    B125   PUBLIC ASSIST     09/03/18 08:37   9/3/2018   08:37:01 AM   911        -119.208486    40.764345   3   9
                                                          Response Area
                    COMPLIANCE                            9 O'Clock Response
BMAN1812456   BLM
                    CHECK
                                     : : 930 L
                                                          Area
                                                                               CREATE   0     0       0       89     89      813    902     0       89      902     0.0            1.5                    1.5    1.5    13.6    B121   CITATION          09/03/18 09:29   9/3/2018   09:29:24 AM   FIELD      -119.216541    40.799646   3   9
                                                          9 O'Clock Response
BMAN1812457   BLM   REQUEST LE       @845 K:ok coral
                                                          Area
                                                                               COPY     0     124     124     -124           233    233     124             233     2.1            -2.1   2.1     2.1     -2.1   -2.1   3.9     B125   NO ACTION         09/03/18 09:39   9/3/2018   09:39:52 AM   Ops2       -119.221759    40.795321   3   9
                    COMPLIANCE                            9 O'Clock Response                                                                                                                                                                                                                                                             3   9
BMAN1812458   BLM                    : 915 K                                   CREATE   0     0       0       0      0       55     55      0       0       55      0.0            0.0                                  0.9     B121   NO ACTION         09/03/18 09:45   9/3/2018   09:45:49 AM   FIELD      -119.218204    40.798016
                    CHECK                                 Area
BMAN1812459   BLM   REQUEST LE       @The Temple          3 O'clock Response CREATE     76    61      137     166    303     1582   1885    61      227     1809    1.0            2.8    1.0     1.0     2.8    2.8    26.4    B125   VERBAL WARNING    09/03/18 09:48   9/3/2018   09:48:36 AM   911        -119.200167    40.791235   3   9
                                                          9 O'Clock Response
BMAN1812460   BLM   PUBLIC CONTACT   : 1000 Es                                 CREATE   0     0       0       0      0       447    447     0       0       447     0.0            0.0                                  7.5     I128   PUBLIC ASSIST     09/03/18 09:54   9/3/2018   09:54:38 AM   FIELD      -119.208833    40.793019   3   9
                                                          Area
                                                          9 O'Clock Response
BMAN1812461   BLM   PUBLIC CONTACT   : 1000 Es
                                                          Area
                                                                               CREATE   0     0       0       0      0       417    417     0       0       417     0.0            0.0                                  7.0     I128   PUBLIC ASSIST     09/03/18 09:54   9/3/2018   09:54:53 AM   FIELD      -119.208833    40.793019   3   9
                                                          9 O'Clock Response
BMAN1812463   BLM   ASSIST-NLE       @645 G
                                                          Area
                                                                               CREATE   0     0       0       423    423     2171   2594    0       423     2594    0.0            7.1                    7.1    7.1    36.2    B121   VERBAL WARNING    09/03/18 10:17   9/3/2018   10:17:11 AM   FIELD      -119.221097    40.781831   3   9
                                                          9 O'Clock Response                                                                                                                                                                                                                                                             3   9
BMAN1812464   BLM   PUBLIC CONTACT   @1000 J:                                  CREATE   0     0       0       0      0       1688   1688    0       0       1688    0.0            0.0                                  28.1    C120   CITATION          09/03/18 10:18   9/3/2018   10:18:54 AM   FIELD      -119.211244    40.799897
                                                          Area
                    COMPLIANCE                            9 O'Clock Response                                                                                                                                                                                                                                                             3   9
BMAN1812465   BLM                    : 945 L                                   CREATE   0     0       0       0      0       253    253     0       0       253     0.0            0.0                                  4.2     B110   REPORT            09/03/18 10:49   9/3/2018   10:49:34 AM   FIELD      -119.214181    40.800527
                    CHECK                                 Area
                                                          9 O'clock Response
BMAN1812466   BLM   REQUEST LE       630 G                                     CREATE   109   58      167     670    837     1193   2030    58      728     1921    1.0            11.2   1.0     1.0     11.2   11.2   19.9    C139   REPORT            09/03/18 12:21   9/3/2018   12:21:37 PM   Control1   -119.220187    40.780424   3   9
                                                          Area
                                                          3 O'Clock Response
BMAN1812467   BLM   PUBLIC CONTACT   : 400 :DEEP PLAYA
                                                          Area
                                                                               CREATE   0     0       0       0      0       382    382     0       0       382     0.0            0.0                                  6.4     C195   VERBAL WARNING    09/03/18 12:25   9/3/2018   12:25:51 PM   FIELD      -119.203121    40.776723   3   9


                                                                                                                                                                                                                                                                                                                            ER00136
                                                                                            Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 320 of 499
                                                                                                                                                         EventSummary

                                                      Perimeter
BMAN1812468   BLM   TRAFFIC STOP     : GATE ROAD MM                          CREATE   0     0     0     0      0     826     826     0     0     826     0.0            0.0                               13.8    K111   VERBAL WARNING    09/03/18 12:29   9/3/2018   12:29:21 PM   FIELD      -119.253236    40.759756   3    9
                                                      Response Area
                                                      3 O'clock Response
BMAN1812469   BLM   ASSAULT          @530 G :CAMP
                                                      Area
                                                                             CREATE   37    154   191   -191         1129    1129    154         1092    2.6            -3.2   2.6    2.6   -3.2   -3.2   18.2    C195   PUBLIC ASSIST     09/03/18 12:42   9/3/2018   12:42:25 PM   Control1   -119.214421    40.776029   3    9
                                                      9 O'clock Response
BMAN1812470   BLM   REQUEST LE       @730 B
                                                      Area
                                                                             CREATE   71    222   293   429    722   388     1110    222   651   1039    3.7            7.2    3.7    3.7   7.2    7.2    6.5     C139   PUBLIC ASSIST     09/03/18 12:51   9/3/2018   12:51:48 PM   Control1   -119.217968    40.786417   3    9
                                                      3 O'clock Response                                                                                                                                                                                                                                                   3    9
BMAN1812471   BLM   REQUEST LE       @Ranger HQ                              CREATE   53    103   156   351    507   1039    1546    103   454   1493    1.7            5.9    1.7    1.7   5.9    5.9    17.3    B125   NO ACTION         09/03/18 12:54   9/3/2018   12:54:53 PM   OTHER      -119.211558    40.78136
                                                      Area
                                                      Perimeter
BMAN1812472   BLM   TRAFFIC STOP     : GATE ROAD MM                          CREATE   0     0     0     0      0     301     301     0     0     301     0.0            0.0                               5.0     K111   VERBAL WARNING    09/03/18 13:01   9/3/2018   01:01:23 PM   FIELD      -119.253236    40.759756   3    9
                                                      Response Area
                                                      3 O'Clock Response
BMAN1812474   BLM   ASSIST-NLE       @245 H                                  CREATE   0     0     0     540    540   2095    2635    0     540   2635    0.0            9.0                 9.0    9.0    34.9    K111   REPORT            09/03/18 13:08   9/3/2018   01:08:05 PM   FIELD      -119.193328    40.77869    3    9
                                                      Area
                                                      3 O'clock Response
BMAN1812475   BLM   STOLEN           @Ranger HQ
                                                      Area
                                                                             CREATE   17    79    96    286    382   871     1253    79    365   1236    1.3            4.8    1.3    1.3   4.8    4.8    14.5    C139   REPORT            09/03/18 13:14   9/3/2018   01:14:51 PM   FIELD      -119.211558    40.78136    3    9
                                                      3 O'Clock Response
BMAN1812476   BLM   STOLEN           : Ranger HQ
                                                      Area
                                                                             CREATE   0     0     0     0      0     671     671     0     0     671     0.0            0.0                               11.2    C139   REPORT            09/03/18 13:25   9/3/2018   01:25:52 PM   FIELD      -119.211558    40.78136    3    9
                                                      Perimeter                                                                                                                                                                                                                                                            3    9
BMAN1812477   BLM   REQUEST LE       @Point 1                                CREATE   218   26    244   497    741   497     1238    26    523   1020    0.4            8.3    0.4    0.4   8.3    8.3    8.3     B125   NO ACTION         09/03/18 13:58   9/3/2018   01:58:37 PM   911        -119.235701    40.783003
                                                      Response Area
                                                      Perimeter
BMAN1812478   BLM   MISSING PERSON   @JOC                                    CREATE   288   86    374   0      374   15110   15484   86    86    15196   1.4            0.0    1.4    1.4                 251.8   C109   REPORT            09/03/18 14:42   9/3/2018   02:42:40 PM   DISPATCH   -119.23361     40.779955   3    9
                                                      Response Area
                                                      3 O'Clock Response
BMAN1812480   BLM   PUBLIC CONTACT   : 300 F                                 CREATE   0     0     0     0      0     160     160     0     0     160     0.0            0.0                               2.7     B121   PUBLIC ASSIST     09/03/18 16:23   9/3/2018   04:23:28 PM   FIELD      -119.195986    40.778379   3    9
                                                      Area
                                                      9 O'Clock Response
BMAN1812481   BLM   TRAFFIC STOP     : 615 K
                                                      Area
                                                                             CREATE   0     0     0     0      0     225     225     0     0     225     0.0            0.0                               3.8     B110   VERBAL WARNING    09/03/18 16:35   9/3/2018   04:35:28 PM   FIELD      -119.221788    40.777521   3    9
                                                      9 O'Clock Response
BMAN1812482   BLM   PUBLIC CONTACT   : 645 K
                                                      Area
                                                                             CREATE   0     0     0     0      0     77      77      0     0     77      0.0            0.0                               1.3     I128   PUBLIC ASSIST     09/03/18 16:36   9/3/2018   04:36:47 PM   FIELD      -119.224293    40.780829   3    9
                                                      3 O'clock Response                                                                                                                                                                                                                                                   3    9
BMAN1812483   BLM   STOLEN           BLM Mobile                              CREATE   72    47    119   -119         283     283     47          211     0.8            -2.0   0.8    0.8   -2.0   -2.0   3.5     C118   REPORT            09/03/18 16:43   9/3/2018   04:43:37 PM   FIELD      -119.20972     40.779854
                                                      Area
                                                      9 O'Clock Response
BMAN1812484   BLM   PUBLIC CONTACT   : 1000 L                                CREATE   0     0     0     0      0     14      14      0     0     14      0.0            0.0                               0.2     I128   PUBLIC ASSIST     09/03/18 16:52   9/3/2018   04:52:02 PM   FIELD      -119.21169     40.801167   3    9
                                                      Area
                                                      9 O'clock Response
BMAN1812485   BLM   REQUEST LE       @630 D                                  CREATE   38    48    86    126    212   1576    1788    48    174   1750    0.8            2.1    0.8    0.8   2.1    2.1    26.3    B125   NO ACTION         09/03/18 16:52   9/3/2018   04:52:02 PM   Control1   -119.21794     40.781407   3    9
                                                      Area
                                                      Perimeter
BMAN1812486   BLM   PATROL CHECK     : JOC
                                                      Response Area
                                                                             CREATE   0     0     0     0      0     298     298     0     0     298     0.0            0.0                               5.0     C105   NO ACTION         09/03/18 17:16   9/3/2018   05:16:29 PM   FIELD      -119.23361     40.779955   3    9
                                     @Point 2: 100    9 O'clock Response
BMAN1812487   BLM   REQUEST LE
                                     yards            Area
                                                                             CREATE   51    107   158   -158         209     209     107         158     1.8            -2.6   1.8    1.8   -2.6   -2.6   2.6     B125   NO ACTION         09/03/18 17:44   9/3/2018   05:44:36 PM   911        -119.219521    40.805983   3    9
                                                      3 O'clock Response                                                                                                                                                                                                                                                   3    9
BMAN1812488   BLM   REQUEST LE       @400 F                                  CREATE   43    46    89    314    403   1319    1722    46    360   1679    0.8            5.2    0.8    0.8   5.2    5.2    22.0    B364   REPORT            09/03/18 19:39   9/3/2018   07:39:58 PM   911        -119.202676    40.775453
                                                      Area
                                                      Perimeter
BMAN1812489   BLM   PUBLIC CONTACT   : Point 3                               CREATE   0     0     0     0      0     441     441     0     0     441     0.0            0.0                               7.4     B234   REPORT            09/03/18 20:19   9/3/2018   08:19:47 PM   FIELD      -119.185671    40.802213   3    9
                                                      Response Area
                                                      3 O'Clock Response
BMAN1812490   BLM   TRAFFIC STOP     : 3Y (Wye)                              CREATE   0     0     0     0      0     457     457     0     0     457     0.0            0.0                               7.6     B230   VERBAL WARNING    09/03/18 20:30   9/3/2018   08:30:15 PM   FIELD      -119.221771    40.773908   3    9
                                                      Area
                                                      9 O'Clock Response
BMAN1812491   BLM   PUBLIC CONTACT   : 1000 L :
                                                      Area
                                                                             CREATE   0     0     0     0      0     10      10      0     0     10      0.0            0.0                               0.2     C128   PUBLIC ASSIST     09/03/18 20:32   9/3/2018   08:32:29 PM   FIELD      -119.21169     40.801167   3    9
                                                      Gate Road
BMAN1812492   BLM   TRAFFIC STOP     : Greeters
                                                      Response Area
                                                                             CREATE   0     0     0     0      0     338     338     0     0     338     0.0            0.0                               5.6     B230   PUBLIC ASSIST     09/03/18 20:40   9/3/2018   08:40:44 PM   FIELD      -119.223341    40.773668   3    9
                                                      9 O'Clock Response                                                                                                                                                                                                                                                   3    9
BMAN1812493   BLM   PUBLIC CONTACT   : 1000 E                                CREATE   0     0     0     0      0     5       5       0     0     5       0.0            0.0                               0.1     C128   PUBLIC ASSIST     09/03/18 21:09   9/3/2018   09:09:13 PM   FIELD      -119.210131    40.796723
                                                      Area
                                                      Gate Road
BMAN1812494   BLM   TRAFFIC STOP     : GATE ROAD MM 3                        CREATE   0     0     0     0      0     1210    1210    0     0     1210    0.0            0.0                               20.2    B230   VERBAL WARNING    09/03/18 22:55   9/3/2018   10:55:28 PM   FIELD      -119.230717    40.767581   3    9
                                                      Response Area
                                                      Gate Road
BMAN1812495   BLM   TRAFFIC STOP     GATE ROAD MM 3                          CREATE   0     0     0     0      0     983     983     0     0     983     0.0            0.0                               16.4    B230   CITATION          09/03/18 23:46   9/3/2018   11:46:51 PM   FIELD      -119.230717    40.767581   3    9
                                                      Response Area
                                                      Gate Road
BMAN1812496   BLM   TRAFFIC STOP     @GATE ROAD MM 3
                                                      Response Area
                                                                             CREATE   0     0     0     0      0     1147    1147    0     0     1147    0.0            0.0                               19.1    I248   CITATION          09/04/18 00:00   9/4/2018   12:00:29 AM   FIELD      -119.230717    40.767581   4   10
                                                      9 O'clock Response
BMAN1812497   BLM   REQUEST LE       PNT 2.8
                                                      Area
                                                                             CREATE   128   16    144   0      144   1916    2060    16    16    1932    0.3            0.0    0.3    0.3                 31.9    B234   CITATION          09/04/18 00:25   9/4/2018   12:25:59 AM   911        -119.192428    40.802962   4   10
                                                      9 O'Clock Response
BMAN1812498   BLM   TRAFFIC STOP     : 1000 Es
                                                      Area
                                                                             CREATE   0     0     0     0      0     484     484     0     0     484     0.0            0.0                               8.1     B234   WRITTEN WARNING 09/04/18 01:19     9/4/2018   01:19:35 AM   FIELD      -119.208833    40.793019   4   10
                                                      3 O'Clock Response                                                                                                                                                                                                                                                   4   10
BMAN1812499   BLM   PUBLIC CONTACT   530 E                                   CREATE   0     0     0     0      0     18      18      0     0     18      0.0            0.0                               0.3     B364   PUBLIC ASSIST     09/04/18 01:44   9/4/2018   01:44:10 AM   FIELD      -119.213554    40.777166
                                                      Area
                                                      3 O'Clock Response                                                                                                                                                                                                                                                   4   10
BMAN1812500   BLM   PUBLIC CONTACT   : 530 E                                 CREATE   0     0     0     0      0     15      15      0     0     15      0.0            0.0                               0.3     B230   PUBLIC ASSIST     09/04/18 01:47   9/4/2018   01:47:22 AM   FIELD      -119.213554    40.777166
                                                      Area
                                                      9 O'Clock Response
BMAN1812501   BLM   PUBLIC CONTACT   : 730 Es                                CREATE   0     0     0     0      0     13      13      0     0     13      0.0            0.0                               0.2     I248   PUBLIC ASSIST     09/04/18 03:23   9/4/2018   03:23:45 AM   FIELD      -119.215519    40.786415   4   10
                                                      Area
                                                      9 O'Clock Response
BMAN1812502   BLM   PUBLIC CONTACT   : 630 D
                                                      Area
                                                                             CREATE   0     0     0     0      0     19      19      0     0     19      0.0            0.0                               0.3     B234   NO ACTION         09/04/18 05:20   9/4/2018   05:20:23 AM   FIELD      -119.21794     40.781407   4   10
                                                      9 O'Clock Response
BMAN1812503   BLM   PUBLIC CONTACT   : 1000 A                                CREATE   0     0     0     0      0     15      15      0     0     15      0.0            0.0                               0.3     B364   PUBLIC ASSIST     09/04/18 05:22   9/4/2018   05:22:42 AM   FIELD      -119.209241    40.794183   4   10
                                                      Area
                                                      3 O'Clock Response                                                                                                                                                                                                                                                   4   10
BMAN1812504   BLM   TRAFFIC STOP     : 600 J                                 CREATE   0     0     0     0      0     352     352     0     0     352     0.0            0.0                               5.9     I248   PUBLIC ASSIST     09/04/18 05:44   9/4/2018   05:44:18 AM   FIELD      -119.21952     40.776546
                                                      Area
                                                      9 O'Clock Response                                                                                                                                                                                                                                                   4   10
BMAN1812505   BLM   PUBLIC CONTACT   @1000 G                                 CREATE   0     0     0     0      0     311     311     0     0     311     0.0            0.0                               5.2     B110   PUBLIC ASSIST     09/04/18 07:26   9/4/2018   07:26:38 AM   FIELD      -119.210576    40.797993
                                                      Area
                                                      3 O'Clock Response
BMAN1812506   BLM   PUBLIC CONTACT   @415 H                                  CREATE   0     0     0     0      0     1226    1226    0     0     1226    0.0            0.0                               20.4    K111   REPORT            09/04/18 07:30   9/4/2018   07:30:49 AM   FIELD      -119.204366    40.773863   4   10
                                                      Area
                                                      3 O'Clock Response
BMAN1812507   BLM   PUBLIC CONTACT   @315 I
                                                      Area
                                                                             CREATE   0     0     0     0      0     505     505     0     0     505     0.0            0.0                               8.4     K111   VERBAL WARNING    09/04/18 07:57   9/4/2018   07:57:34 AM   FIELD      -119.195879    40.775837   4   10
                                                      Perimeter
BMAN1812508   BLM   REQUEST LE       Airport                                 CREATE   242   8     250   256    506   543     1049    8     264   807     0.1            4.3    0.1    0.1   4.3    4.3    9.1     B125   NO ACTION         09/04/18 08:15   9/4/2018   08:15:24 AM   911        -119.208486    40.764345   4   10
                                                      Response Area
                                                      9 O'Clock Response                                                                                                                                                                                                                                                   4   10
BMAN1812509   BLM   PUBLIC CONTACT   : 930 H                                 CREATE   0     0     0     0      0     257     257     0     0     257     0.0            0.0                               4.3     B121   NO ACTION         09/04/18 09:05   9/4/2018   09:05:45 AM   FIELD      -119.214816    40.797368
                                                      Area
                                                      Perimeter                                                                                                                                                                                                                                                            4   10
BMAN1812510   BLM   PUBLIC CONTACT   JOC                                     CREATE   0     0     0     0      0     1306    1306    0     0     1306    0.0            0.0                               21.8    C195   PUBLIC ASSIST     09/04/18 10:01   9/4/2018   10:01:40 AM   FIELD      -119.23361     40.779955
                                                      Response Area
                                                      Perimeter
BMAN1812511   BLM   REQUEST LE       @Gravel Knoll                           CREATE   141   110   251   571    822   670     1492    110   681   1351    1.8            9.5    1.8    1.8   9.5    9.5    11.2    B125   VERBAL WARNING    09/04/18 10:00   9/4/2018   10:00:30 AM   911        -119.259237    40.762166   4   10
                                                      Response Area
                                                      9 O'Clock Response
BMAN1812513   BLM   ASSIST-NLE       : @945 H
                                                      Area
                                                                             CREATE   0     0     0     625    625   646     1271    0     625   1271    0.0            10.4                10.4   10.4   10.8    K111   CITATION          09/04/18 10:18   9/4/2018   10:18:31 AM   FIELD      -119.212862    40.798098   4   10
                                                      9 O'Clock Response                                                                                                                                                 VERBAL WARNING
BMAN1812514   BLM   PUBLIC CONTACT   : 715 E                                 CREATE   0     0     0     0      0     174     174     0     0     174     0.0            0.0                               2.9     B110                     09/04/18 10:57   9/4/2018   10:57:40 AM   FIELD      -119.220444    40.785026   4   10
                                                      Area                                                                                                                                                               RPT
                                                      3 O'Clock Response                                                                                                                                                                                                                                                   4   10
BMAN1812516   BLM   PUBLIC CONTACT   : 600 I                                 CREATE   0     0     0     0      0     108     108     0     0     108     0.0            0.0                               1.8     B110   PUBLIC ASSIST     09/04/18 11:08   9/4/2018   11:08:08 AM   FIELD      -119.218908    40.77701
                                                      Area
                                                      9 O'Clock Response                                                                                                                                                                                                                                                   4   10
BMAN1812517   BLM   PUBLIC CONTACT   : 830 K                                 CREATE   0     0     0     0      0     495     495     0     0     495     0.0            0.0                               8.3     B125   NO ACTION         09/04/18 11:09   9/4/2018   11:09:22 AM   FIELD      -119.22316     40.793732
                                                      Area
                                                      Perimeter
BMAN1812518   BLM   REQUEST LE       12 Mile Road                            CREATE   115   256   371   0      371   4       375     256   256   260     4.3            0.0    4.3    4.3                 0.1     B110   NO ACTION         09/04/18 11:12   9/4/2018   11:12:29 AM   911        -119.249121    40.778347   4   10
                                                      Response Area
                                                      9 O'Clock Response
BMAN1812519   BLM   PUBLIC CONTACT   : 900 A
                                                      Area
                                                                             CREATE   0     0     0     0      0     393     393     0     0     393     0.0            0.0                               6.6     K111   NO ACTION         09/04/18 11:54   9/4/2018   11:54:28 AM   FIELD      -119.213992    40.792105   4   10
                                                      9 O'Clock Response
BMAN1812520   BLM   PUBLIC CONTACT   : 930 J                                 CREATE   0     0     0     0      0     2049    2049    0     0     2049    0.0            0.0                               34.2    K111   CITATION          09/04/18 12:07   9/4/2018   12:07:57 PM   FIELD      -119.215678    40.798507   4   10
                                                      Area
                                                      3 O'Clock Response                                                                                                                                                                                                                                                   4   10
BMAN1812521   BLM   PUBLIC CONTACT   : 445 K                                 CREATE   0     0     0     0      0     82      82      0     0     82      0.0            0.0                               1.4     B110   NO ACTION         09/04/18 12:13   9/4/2018   12:13:48 PM   FIELD      -119.209051    40.771914
                                                      Area
                                     @Rampart:recover 3 O'clock Response                                                                                                                                                                                                                                                   4   10
BMAN1812522   BLM   REQUEST BRC                                              CREATE   53    -53         0            343     343                 290     -0.9           0.0    -0.9                       4.8            CANCEL            09/04/18 12:16   9/4/2018   12:16:49 PM   Ops1       -119.210339    40.779574
                                     y                Area
                                                      3 O'Clock Response
BMAN1812523   BLM   PUBLIC CONTACT   : 400 K                                 CREATE   0     0     0     0      0     4       4       0     0     4       0.0            0.0                               0.1     B110   NO ACTION         09/04/18 12:17   9/4/2018   12:17:47 PM   FIELD      -119.201563    40.772278   4   10
                                                      Area
                                                      3 O'Clock Response
BMAN1812524   BLM   PUBLIC CONTACT   : 400 K
                                                      Area
                                                                             CREATE   0     0     0     0      0     136     136     0     0     136     0.0            0.0                               2.3     B110   NO ACTION         09/04/18 12:17   9/4/2018   12:17:53 PM   FIELD      -119.201563    40.772278   4   10
                                                      9 O'Clock Response
BMAN1812525   BLM   PUBLIC CONTACT   : 945 K                                 CREATE   0     0     0     0      0     207     207     0     0     207     0.0            0.0                               3.5     B125   NO ACTION         09/04/18 12:42   9/4/2018   12:42:21 PM   FIELD      -119.213851    40.79992    4   10
                                                      Area
                                                      3 O'Clock Response                                                                                                                                                                                                                                                   4   10
BMAN1812526   BLM   PUBLIC CONTACT   @420 A                                  CREATE   0     0     0     0      0     305     305     0     0     305     0.0            0.0                               5.1     B110   PUBLIC ASSIST     09/04/18 12:43   9/4/2018   12:43:32 PM   FIELD      -119.205606    40.778386
                                                      Area
                                                      9 O'Clock Response                                                                                                                                                                                                                                                   4   10
BMAN1812527   BLM   MEDICAL          @McKinley Park :                        CREATE   172   77    249   66     315   15016   15331   77    143   15159   1.3            1.1    1.3    1.3   1.1    1.1    250.3   C101   REPORT            09/04/18 12:46   9/4/2018   12:46:39 PM   DISPATCH   -119.231321    40.784515
                                                      Area
                                                      3 O'Clock Response
BMAN1812528   BLM   PUBLIC CONTACT   : 500 L                                 CREATE   0     0     0     0      0     74      74      0     0     74      0.0            0.0                               1.2     B121   NO ACTION         09/04/18 13:09   9/4/2018   01:09:55 PM   FIELD      -119.211744    40.771654   4   10
                                                      Area
                                                      Gate Road
BMAN1812529   BLM   REQUEST LE       8 Mile Access
                                                      Response Area
                                                                             CREATE   109   71    180   327    507   1646    2153    71    398   2044    1.2            5.5    1.2    1.2   5.5    5.5    27.4    B125   CITATION          09/04/18 13:13   9/4/2018   01:13:35 PM   911        -119.277938    40.753857   4   10
                                                      3 O'Clock Response
BMAN1812530   BLM   PUBLIC CONTACT   : 530 J :JOHNNY                         CREATE   0     0     0     0      0     123     123     0     0     123     0.0            0.0                               2.1     B121   NO ACTION         09/04/18 14:00   9/4/2018   02:00:44 PM   FIELD      -119.21572     40.774323   4   10
                                                      Area
BMAN1812532   BLM   PUBLIC CONTACT   : 215 K            3 O'Clock Response CREATE     0     0     0     0      0     422     422     0     0     422     0.0            0.0                               7.0     B125   VERBAL WARNING    09/04/18 14:11   9/4/2018   02:11:28 PM   FIELD      -119.188756    40.78079    4   10
                                                        Perimeter                                                                                                                                                                                                                                                          4   10
BMAN1812533   BLM   TEST             The Cove                                CREATE   36    -36         0            266     266                 230     -0.6           0.0    -0.6                       3.8                              09/04/18 14:54   9/4/2018   02:54:14 PM   DISPATCH   -119.255711    40.770434
                                                        Response Area
                                                        3 O'Clock Response
BMAN1812534   BLM   PUBLIC CONTACT   : 330 J                                 CREATE   0     0     0     0      0     319     319     0     0     319     0.0            0.0                               5.3     B125   PUBLIC ASSIST     09/04/18 15:18   9/4/2018   03:18:53 PM   FIELD      -119.197353    40.774303   4   10
                                                        Area
                                                        3 O'Clock Response
BMAN1812535   BLM   PUBLIC CONTACT   : 300 L
                                                        Area
                                                                             CREATE   0     0     0     0      0     7       7       0     0     7       0.0            0.0                               0.1     B125   PUBLIC ASSIST     09/04/18 15:24   9/4/2018   03:24:24 PM   FIELD      -119.192325    40.775587   4   10
                                                        3 O'Clock Response
BMAN1812536   BLM   PUBLIC CONTACT   : 300 L                                 CREATE   0     0     0     0      0     1023    1023    0     0     1023    0.0            0.0                               17.1    B125   NO ACTION         09/04/18 15:29   9/4/2018   03:29:45 PM   FIELD      -119.192325    40.775587   4   10
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                 4   10
BMAN1812537   BLM   TRAFFIC STOP     : 1000 Es                               CREATE   0     0     0     0      0     567     567     0     0     567     0.0            0.0                               9.5     B110   NO ACTION         09/04/18 15:47   9/4/2018   03:47:16 PM   FIELD      -119.208833    40.793019
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                 4   10
BMAN1812538   BLM   PUBLIC CONTACT   : 930 E                                 CREATE   0     1     1     0      1     318     319     1     1     319     0.0            0.0    0.0    0.0                 5.3     B110   PUBLIC ASSIST     09/04/18 16:01   9/4/2018   04:01:34 PM   FIELD      -119.213522    40.79566
                                                        Area
                                                        3 O'Clock Response
BMAN1812539   BLM   PUBLIC CONTACT   : 430 A                                 CREATE   0     0     0     0      0     1712    1712    0     0     1712    0.0            0.0                               28.5    B110   CITATION          09/04/18 16:11   9/4/2018   04:11:17 PM   FIELD      -119.206529    40.778356   4   10
                                                        Area
                                                        Outside Event
BMAN1812540   BLM   PUBLIC CONTACT   @Pershing County
                                                        Response Area
                                                                             CREATE   0     0     0     0      0     3425    3425    0     0     3425    0.0            0.0                               57.1    C101   PUBLIC ASSIST     09/04/18 19:46   9/4/2018   07:46:32 PM   FIELD      -119.365998    40.671163   4   10
                                                        Perimeter
BMAN1812541   BLM   PUBLIC CONTACT   : Point 3                               CREATE   0     0     0     0      0     956     956     0     0     956     0.0            0.0                               15.9    B234   NO ACTION         09/04/18 20:30   9/4/2018   08:30:25 PM   FIELD      -119.185671    40.802213   4   10
                                                        Response Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                 4   10
BMAN1812542   BLM   PUBLIC CONTACT   : Center Camp                           CREATE   0     0     0     0      0     881     881     0     0     881     0.0            0.0                               14.7    B364   NO ACTION         09/04/18 21:20   9/4/2018   09:20:29 PM   FIELD      -119.213938    40.780764
                                                        Area
                    COMPLIANCE                          9 O'Clock Response                                                                                                                                                                                                                                                 4   10
BMAN1812544   BLM                    : 800 J                                 CREATE   0     0     0     0      0     869     869     0     0     869     0.0            0.0                               14.5    B234   WRITTEN WARNING 09/04/18 22:47     9/4/2018   10:47:01 PM   FIELD      -119.224252    40.790037
                    CHECK                               Area
                                                        3 O'Clock Response
BMAN1812545   BLM   PUBLIC CONTACT   : 530 Es                                CREATE   0     0     0     0      0     7042    7042    0     0     7042    0.0            0.0                               117.4   B230   PUBLIC ASSIST     09/05/18 04:05   9/5/2018   04:05:45 AM   FIELD      -119.211027    40.780483   5   11
                                                        Area
                                                        3 O'Clock Response
BMAN1812546   BLM   PUBLIC CONTACT   @445 I
                                                        Area
                                                                             CREATE   0     0     0     0      0     10229   10229   0     0     10229   0.0            0.0                               170.5   C103   REPORT            09/05/18 05:46   9/5/2018   05:46:34 AM   FIELD      -119.208823    40.773216   5   11
                                                        9 O'Clock Response
BMAN1812547   BLM   PUBLIC CONTACT   : 915 I                                 CREATE   0     0     0     0      0     180     180     0     0     180     0.0            0.0                               3.0     B110   PUBLIC ASSIST     09/05/18 07:58   9/5/2018   07:58:39 AM   FIELD      -119.217153    40.796972   5   11
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                 5   11
BMAN1812548   BLM   PUBLIC CONTACT   : 930 H                                 CREATE   0     0     0     0      0     40      40      0     0     40      0.0            0.0                               0.7     B110   PUBLIC ASSIST     09/05/18 08:03   9/5/2018   08:03:36 AM   FIELD      -119.214816    40.797368
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                 5   11
BMAN1812549   BLM   PUBLIC CONTACT   : 230 L                                 CREATE   0     0     0     0      0     208     208     0     0     208     0.0            0.0                               3.5     B125   NO ACTION         09/05/18 08:11   9/5/2018   08:11:32 AM   FIELD      -119.189124    40.778747
                                                        Area
                                                        3 O'Clock Response
BMAN1812550   BLM   PUBLIC CONTACT   : 245 L                                 CREATE   0     0     0     0      0     203     203     0     0     203     0.0            0.0                               3.4     B125   NO ACTION         09/05/18 08:15   9/5/2018   08:15:39 AM   FIELD      -119.190588    40.777087   5   11
                                                        Area
                                                        9 O'Clock Response
BMAN1812551   BLM   PUBLIC CONTACT   : 800 C
                                                        Area
                                                                             CREATE   0     0     0     0      0     245     245     0     0     245     0.0            0.0                               4.1     B110   NO ACTION         09/05/18 08:19   9/5/2018   08:19:29 AM   FIELD      -119.218409    40.788841   5   11
                                                        3 O'Clock Response
BMAN1812552   BLM   PUBLIC CONTACT   : 315 K                                 CREATE   0     0     0     0      0     224     224     0     0     224     0.0            0.0                               3.7     B125   NO ACTION         09/05/18 08:20   9/5/2018   08:20:41 AM   FIELD      -119.194829    40.774794   5   11
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                 5   11
BMAN1812553   BLM   PUBLIC CONTACT   : 315 K                                 CREATE   0     0     0     0      0     85      85      0     0     85      0.0            0.0                               1.4     B125   VERBAL WARNING    09/05/18 08:24   9/5/2018   08:24:57 AM   FIELD      -119.194829    40.774794
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                 5   11
BMAN1812554   BLM   PATROL CHECK     : 430 L                                 CREATE   0     0     0     0      0     127     127     0     0     127     0.0            0.0                               2.1     B125   NO ACTION         09/05/18 08:32   9/5/2018   08:32:16 AM   FIELD      -119.206544    40.771128
                                                        Area
                                                        3 O'Clock Response
BMAN1812555   BLM   PUBLIC CONTACT   : 315 L                                 CREATE   0     0     0     0      0     206     206     0     0     206     0.0            0.0                               3.4     K111   NO ACTION         09/05/18 08:34   9/5/2018   08:34:35 AM   FIELD      -119.194304    40.774271   5   11
                                                        Area
                                                        9 O'Clock Response
BMAN1812556   BLM   PUBLIC CONTACT   : 700 A
                                                        Area
                                                                             CREATE   0     0     0     0      0     970     970     0     0     970     0.0            0.0                               16.2    K111   CITATION          09/05/18 09:29   9/5/2018   09:29:22 AM   FIELD      -119.216747    40.784333   5   11
                                                        9 O'Clock Response
BMAN1812557   BLM   PUBLIC CONTACT   : 700 F                                 CREATE   0     0     0     0      0     966     966     0     0     966     0.0            0.0                               16.1    B110   CITATION          09/05/18 09:43   9/5/2018   09:43:39 AM   FIELD      -119.220923    40.783487   5   11
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                 5   11
BMAN1812558   BLM   TRAFFIC STOP     : 515 H                                 CREATE   0     0     0     0      0     204     204     0     0     204     0.0            0.0                               3.4     B125   NO ACTION         09/05/18 10:13   9/5/2018   10:13:45 AM   FIELD      -119.212903    40.774726
                                                        Area
                                                        9 O'Clock Response                                                                                                                                                                                                                                                 5   11
BMAN1812559   BLM   PUBLIC CONTACT   : 815 L                                 CREATE   0     0     0     0      0     2450    2450    0     0     2450    0.0            0.0                               40.8    B125   CITATION          09/05/18 11:03   9/5/2018   11:03:19 AM   FIELD      -119.225076    40.792271
                                                        Area
                                                        9 O'Clock Response
BMAN1812560   BLM   PUBLIC CONTACT   : 800 C                                 CREATE   0     0     0     0      0     76      76      0     0     76      0.0            0.0                               1.3     B110   PUBLIC ASSIST     09/05/18 12:37   9/5/2018   12:37:35 PM   FIELD      -119.218409    40.788841   5   11
                                                        Area
                                                        9 O'Clock Response
BMAN1812561   BLM   PUBLIC CONTACT   @645 Es
                                                        Area
                                                                             CREATE   0     0     0     0      0     2131    2131    0     0     2131    0.0            0.0                               35.5    K111   CITATION          09/05/18 12:44   9/5/2018   12:44:22 PM   FIELD      -119.214838    40.783795   5   11
                                                        3 O'clock Response
BMAN1812562   BLM   PUBLIC CONTACT   @545 K                                  CREATE   51    8     59    287    346   230     576     8     295   525     0.1            4.8    0.1    0.1   4.8    4.8    3.8     K111   PUBLIC ASSIST     09/05/18 13:49   9/5/2018   01:49:40 PM   DISPATCH   -119.218243    40.774819   5   11
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                 5   11
BMAN1812563   BLM   PUBLIC CONTACT   : 545 K                                 CREATE   0     0     0     0      0     171     171     0     0     171     0.0            0.0                               2.9     B125   NO ACTION         09/05/18 14:54   9/5/2018   02:54:32 PM   FIELD      -119.218243    40.774819
                                                        Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                 5   11
BMAN1812564   BLM   TRAFFIC STOP     : 515 I                                 CREATE   0     0     0     0      0     97      97      0     0     97      0.0            0.0                               1.6     B230   NO ACTION         09/05/18 18:54   9/5/2018   06:54:04 PM   FIELD      -119.213235    40.77412
                                                        Area
                                                        3 O'Clock Response
BMAN1812565   BLM   PUBLIC CONTACT   : 530 J                                 CREATE   0     0     0     0      0     784     784     0     0     784     0.0            0.0                               13.1    B364   NO ACTION         09/05/18 21:31   9/5/2018   09:31:56 PM   FIELD      -119.21572     40.774323   5   11
                                                        Area
                                                        3 O'Clock Response
BMAN1812566   BLM   PUBLIC CONTACT   : 530 J
                                                        Area
                                                                             CREATE   0     0     0     0      0     785     785     0     0     785     0.0            0.0                               13.1    B364   NO ACTION         09/05/18 21:45   9/5/2018   09:45:12 PM   FIELD      -119.21572     40.774323   5   11
                                                        Perimeter
BMAN1812567   BLM   PUBLIC CONTACT   : JOC                                   CREATE   0     0     0     0      0     838     838     0     0     838     0.0            0.0                               14.0    B234   PUBLIC ASSIST     09/05/18 21:56   9/5/2018   09:56:36 PM   FIELD      -119.23361     40.779955   5   11
                                                        Response Area
                                                        3 O'Clock Response                                                                                                                                                                                                                                                 5   11
BMAN1812568   BLM   PUBLIC CONTACT   : 215 J                                 CREATE   0     0     0     0      0     1194    1194    0     0     1194    0.0            0.0                               19.9    B230   PUBLIC ASSIST     09/05/18 23:07   9/5/2018   11:07:07 PM   FIELD      -119.189554    40.781043
                                                        Area
                                                        3 O'Clock Response
BMAN1812569   BLM   PUBLIC CONTACT   : 415 J
                                                        Area
                                                                             CREATE   0     0     0     0      0     65      65      0     0     65      0.0            0.0                               1.1     B364   NO ACTION         09/06/18 00:00   9/6/2018   12:00:35 AM   FIELD      -119.204143    40.77256    6   12
                                                        Perimeter
BMAN1812570   BLM   PUBLIC CONTACT   : Point 1
                                                        Response Area
                                                                             CREATE   0     0     0     0      0     1987    1987    0     0     1987    0.0            0.0                               33.1    B234   CITATION          09/06/18 01:58   9/6/2018   01:58:21 AM   FIELD      -119.235701    40.783003   6   12
                                                        Gate Road                                                                                                                                                                                                                                                          6   12
BMAN1812571   BLM   TRAFFIC STOP     @Greeters                               CREATE   0     0     0     0      0     1003    1003    0     0     1003    0.0            0.0                               16.7    B230   PUBLIC ASSIST     09/06/18 03:38   9/6/2018   03:38:56 AM   FIELD      -119.223341    40.773668
                                                        Response Area




                                                                                                                                                                                                                                                                                                              ER00137
                                                                                                                                 Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 321 of 499
                                                                                                                                                                                                                                                                                             eventSummary

                                                                            Agency Create   Answer To Agency                      Answer To Dispatch                                                                        Agency Event To   Agency Event To   Agency Event To                                                                                           Response Time (w/   Response Time w/                                                                                                                                                          date to
Event ID     Agency   Event Type     Location            Zone                                                  time in pending                         response time   Answer To Onscene   onscene time   Answer To Close                                                         Time in Pending (min) Response Time (min) Pending (w/ logic)   Pending w/ super logic                                          On Scene time (Min)   Primary Unit   Dispo. Code 1    date / time       Create date   create time   Event Source   X                  Y                               event days
                                                                            Method          Event                                 Unit                                                                                      Dispatch Unit     Onscene           Close                                                                                                     logic)              super logic                                                                                                                                                               integer
BMAN190005                                               3 O'Clock Response
             BLM      TRAFFIC STOP   Point 5                                CREATE          0                  0                  0                    0               0                   3432           3432              0                 0                 3432              0.0                  0.0                                                                                                       57.2                  B351           CITATION         8/21/19 8:18 a    8/21/2019     08:18:46 AM   FIELD          -1.3270452156056E7 4977554.109278             21           -3
2                                                        Area
BMAN190005                                               Gate Road                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                21           -3
             BLM      TRAFFIC STOP   : Gate Road MM .5                      CREATE          0                  0                  0                    0               0                   837            837               0                 0                 837               0.0                  0.0                                                                                                       14.0                  K231           CITATION         8/21/19 10:03 a   8/21/2019     10:03:34 AM   FIELD          -1.3276483177719E7 4975300.348168
4                                                        Response Area
BMAN190005                                               Gate Road                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                21           -3
             BLM      TRAFFIC STOP   : Gate Road                            CREATE          0                  0                  0                    0               0                   257            257               0                 0                 257               0.0                  0.0                                                                                                       4.3                   P128           VERBAL WARNING   8/21/19 10:08 a   8/21/2019     10:08:48 AM   FIELD          -1.3275653181068E7 4976402.04731
5                                                        Response Area
BMAN190005
6
             BLM      ASSIST         : 40 71.49240, -119                    CREATE          66                 172                238                  1607            1845                14130          15975             172               1779              15909             2.9                  26.8                  2.9                 2.9                      26.8                26.8               235.5                 P128           PUBLIC ASSIST    8/21/19 10:30 a   8/21/2019     10:30:11 AM   DISPATCH       -117.016666667     41.183333333               21           -3
BMAN190005                                               9 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                           VERBAL WARNING
7
             BLM      TRAFFIC STOP   : 815 I
                                                         Area
                                                                            CREATE          0                  0                  0                    0               0                   1596           1596              0                 0                 1596              0.0                  0.0                                                                                                       26.6                  B243
                                                                                                                                                                                                                                                                                                                                                                                                                                                      RPT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       8/21/19 12:47 a   8/21/2019     12:47:50 PM   FIELD          -1.3271814317165E7 4981602.039972             21           -3
BMAN190005                                               3 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                           VERBAL WARNING
             BLM      TRAFFIC STOP   @The Man                               CREATE          0                  0                  0                    0               0                   645            645               0                 0                 645               0.0                  0.0                                                                                                       10.8                  B351                            8/21/19 13:37 a   8/21/2019     01:37:35 PM   FIELD          -1.3269933407975E7 4980824.832099             21           -3
8                                                        Area                                                                                                                                                                                                                                                                                                                                                                                         RPT
BMAN190005                           : THE MAN :          9 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                          VERBAL WARNING
             BLM      TRAFFIC STOP                                             CREATE       0                  0                  0                    0               0                   526            526               0                 0                 526               0.0                  0.0                                                                                                       8.8                   B351                            8/21/19 14:28 a   8/21/2019     02:28:03 PM   FIELD          -1.3270166285503E7 4980887.827662             21           -3
9                                    6CLOCK               Area                                                                                                                                                                                                                                                                                                                                                                                        RPT
BMAN190006                                                Gate Road
             BLM      HAZMAT         Gate Road MM 1                            CREATE       0                  0                  0                    0               0                   1408           1408              0                 0                 1408              0.0                  0.0                                                                                                       23.5                  K231           CITATION         8/21/19 14:36 a   8/21/2019     02:36:35 PM   FIELD          -1.3275762847729E7 4976053.618867             21           -3
0                                                         Response Area
BMAN190006                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM .5                         CREATE       0                  0                  0                    0               0                   819            819               0                 0                 819               0.0                  0.0                                                                                                       13.7                  K118           VERBAL WARNING   8/21/19 14:57 a   8/21/2019     02:57:55 PM   FIELD          -1.3276483177719E7 4975300.348168             21           -3
1                                                         Response Area
BMAN190006                                                Gate Road
2
             BLM      TRAFFIC STOP   : Gate Road MM 1
                                                          Response Area
                                                                               CREATE       0                  0                  0                    0               0                   275            275               0                 0                 275               0.0                  0.0                                                                                                       4.6                   P128           VERBAL WARNING   8/21/19 15:26 a   8/21/2019     03:26:32 PM   FIELD          -119.258208        40.75352                   21           -3
BMAN190006                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 2                          CREATE       0                  0                  0                    0               0                   1591           1591              0                 0                 1591              0.0                  0.0                                                                                                       26.5                  P128           CITATION         8/21/19 17:03 a   8/21/2019     05:03:54 PM   FIELD          -119.248468        40.766504                  21           -3
3                                                         Response Area
BMAN190006                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM .5                         CREATE       0                  0                  0                    0               0                   274            274               0                 0                 274               0.0                  0.0                                                                                                       4.6                   B200           VERBAL WARNING   8/21/19 18:07 a   8/21/2019     06:07:28 PM   FIELD          -119.264679        40.748394                  21           -3
4                                                         Response Area
BMAN190006                                                3 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                          VERBAL WARNING
             BLM      TRAFFIC STOP   : 500 G                                   CREATE       0                  0                  0                    0               0                   558            558               0                 0                 558               0.0                  0.0                                                                                                       9.3                   B351                            8/21/19 18:11 a   8/21/2019     06:11:25 PM   FIELD          -119.210087        40.773831                  21           -3
5                                                         Area                                                                                                                                                                                                                                                                                                                                                                                        RPT
BMAN190006                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM .5                         CREATE       0                  0                  0                    0               0                   228            228               0                 0                 228               0.0                  0.0                                                                                                       3.8                   B200           VERBAL WARNING   8/21/19 18:24 a   8/21/2019     06:24:45 PM   FIELD          -119.264679        40.748394                  21           -3
6                                                         Response Area
BMAN190006                                                Gate Road
7
             BLM      TRAFFIC STOP   : Gate Road MM 1
                                                          Response Area
                                                                               CREATE       0                  0                  0                    0               0                   373            373               0                 0                 373               0.0                  0.0                                                                                                       6.2                   B364           VERBAL WARNING   8/21/19 20:18 a   8/21/2019     08:18:32 PM   FIELD          -119.258208        40.75352                   21           -3
BMAN190006                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM .5                         CREATE       0                  0                  0                    0               0                   410            410               0                 0                 410               0.0                  0.0                                                                                                       6.8                   B360           VERBAL WARNING   8/21/19 20:19 a   8/21/2019     08:19:47 PM   FIELD          -119.264679        40.748394                  21           -3
8                                                         Response Area
BMAN190006                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   10432          10432             0                 0                 10432             0.0                  0.0                                                                                                       173.9                 B353           WRITTEN WARNING 8/21/19 20:40 a    8/21/2019     08:40:38 PM   FIELD          -119.258208        40.75352                   21           -3
9                                                         Response Area
BMAN190007                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                   VERBAL WARNING
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   502            502               0                 0                 502               0.0                  0.0                                                                                                       8.4                   B236                            8/21/19 20:51 a   8/21/2019     08:51:37 PM   FIELD          -119.258208        40.75352                   21           -3
0                                                         Response Area                                                                                                                                                                                                                                                                                                                                                                               RPT
BMAN190007                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 1.5                        CREATE       0                  0                  0                    0               0                   134            134               0                 0                 134               0.0                  0.0                                                                                                       2.2                   B364           NO ACTION        8/21/19 20:55 a   8/21/2019     08:55:52 PM   FIELD          -119.253323        40.760061                  21           -3
1                                                         Response Area
BMAN190007                                                Gate Road
2
             BLM      TRAFFIC STOP   : Gate Road MM .5
                                                          Response Area
                                                                               CREATE       0                  0                  0                    0               0                   461            461               0                 0                 461               0.0                  0.0                                                                                                       7.7                   B364           VERBAL WARNING   8/21/19 21:10 a   8/21/2019     09:10:27 PM   FIELD          -119.264679        40.748394                  21           -3
BMAN190007                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM .5                         CREATE       0                  1                  1                    0               1                   299            300               1                 1                 300               0.0                  0.0                   0.0                 0.0                                                             5.0                   B236           VERBAL WARNING   8/21/19 21:29 a   8/21/2019     09:29:21 PM   FIELD          -119.264679        40.748394                  21           -3
3                                                         Response Area
BMAN190007                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   134            134               0                 0                 134               0.0                  0.0                                                                                                       2.2                   B364           NO ACTION        8/21/19 21:37 a   8/21/2019     09:37:10 PM   FIELD          -119.258208        40.75352                   21           -3
4                                                         Response Area
BMAN190007                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                   VERBAL WARNING
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   1619           1619              0                 0                 1619              0.0                  0.0                                                                                                       27.0                  B300                            8/21/19 21:37 a   8/21/2019     09:37:48 PM   FIELD          -119.258208        40.75352                   21           -3
5                                                         Response Area                                                                                                                                                                                                                                                                                                                                                                               RPT
BMAN190007                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   493            493               0                 0                 493               0.0                  0.0                                                                                                       8.2                   B236           VERBAL WARNING   8/21/19 21:50 a   8/21/2019     09:50:08 PM   FIELD          -119.258208        40.75352                   21           -3
6                                                         Response Area
BMAN190007                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                   VERBAL WARNING
7
             BLM      TRAFFIC STOP   : Gate Road MM 1
                                                          Response Area
                                                                               CREATE       0                  0                  0                    0               0                   792            792               0                 0                 792               0.0                  0.0                                                                                                       13.2                  B353
                                                                                                                                                                                                                                                                                                                                                                                                                                                      RPT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       8/21/19 21:50 a   8/21/2019     09:50:30 PM   FIELD          -119.258208        40.75352                   21           -3
BMAN190007                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 2                          CREATE       0                  0                  0                    0               0                   539            539               0                 0                 539               0.0                  0.0                                                                                                       9.0                   B364           VERBAL WARNING   8/21/19 21:55 a   8/21/2019     09:55:07 PM   FIELD          -119.248468        40.766504                  21           -3
8                                                         Response Area
BMAN190007                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                   VERBAL WARNING
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   1581           1581              0                 0                 1581              0.0                  0.0                                                                                                       26.4                  B353                            8/21/19 22:14 a   8/21/2019     10:14:47 PM   FIELD          -119.258208        40.75352                   21           -3
9                                                         Response Area                                                                                                                                                                                                                                                                                                                                                                               RPT
BMAN190008                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                   VERBAL WARNING
             BLM      TRAFFIC STOP   : Gate Road MM 1.5                        CREATE       0                  0                  0                    0               0                   967            967               0                 0                 967               0.0                  0.0                                                                                                       16.1                  B364                            8/21/19 22:32 a   8/21/2019     10:32:39 PM   FIELD          -119.253323        40.760061                  21           -3
0                                                         Response Area                                                                                                                                                                                                                                                                                                                                                                               RPT
BMAN190008                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   154            154               0                 0                 154               0.0                  0.0                                                                                                       2.6                   B300           NO ACTION        8/21/19 23:00 a   8/21/2019     11:00:20 PM   FIELD          -119.258208        40.75352                   21           -3
1                                                         Response Area
BMAN190008                                                Gate Road
2
             BLM      TRAFFIC STOP   : Gate Road MM .5
                                                          Response Area
                                                                               CREATE       0                  0                  0                    0               0                   470            470               0                 0                 470               0.0                  0.0                                                                                                       7.8                   B236           VERBAL WARNING   8/22/19 0:07 a    8/22/2019     12:07:12 AM   FIELD          -119.264679        40.748394                  22           -2
BMAN190008                                                Gate Road
             BLM      TRAFFIC STOP   @Gate Road MM .5                          CREATE       0                  0                  0                    0               0                   772            772               0                 0                 772               0.0                  0.0                                                                                                       12.9                  B236           WRITTEN WARNING 8/22/19 0:21 a     8/22/2019     12:21:52 AM   FIELD          -119.264679        40.748394                  22           -2
3                                                         Response Area
BMAN190008                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   235            235               0                 0                 235               0.0                  0.0                                                                                                       3.9                   B364           NO ACTION        8/22/19 2:13 a    8/22/2019     02:13:41 AM   FIELD          -119.258208        40.75352                   22           -2
4                                                         Response Area
BMAN190008                                                Gate Road
             BLM      TRAFFIC STOP   Gate Road MM 1.5                          CREATE       0                  0                  0                    0               0                   396            396               0                 0                 396               0.0                  0.0                                                                                                       6.6                   B364           VERBAL WARNING   8/22/19 2:52 a    8/22/2019     02:52:23 AM   FIELD          -119.253323        40.760061                  22           -2
5                                                         Response Area
BMAN190008                                                Gate Road
             BLM      TRAFFIC STOP   Gate Road MM 1                            CREATE       0                  0                  0                    0               0                   2068           2068              0                 0                 2068              0.0                  0.0                                                                                                       34.5                  B353           WRITTEN WARNING 8/22/19 3:46 a     8/22/2019     03:46:14 AM   FIELD          -119.258208        40.75352                   22           -2
6                                                         Response Area
BMAN190008                                                Gate Road
7
             BLM      TRAFFIC STOP   : Gate Road MM .5
                                                          Response Area
                                                                               CREATE       0                  0                  0                    0               0                   2902           2902              0                 0                 2902              0.0                  0.0                                                                                                       48.4                  B351           PUBLIC ASSIST    8/22/19 7:34 a    8/22/2019     07:34:50 AM   FIELD          -119.264679        40.748394                  22           -2
BMAN190008                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road                               CREATE       0                  0                  0                    0               0                   346            346               0                 0                 346               0.0                  0.0                                                                                                       5.8                   B200           VERBAL WARNING   8/22/19 8:39 a    8/22/2019     08:39:32 AM   FIELD          -119.257223        40.755891                  22           -2
8                                                         Response Area
BMAN190008                                                Outside Event
             BLM      TRAFFIC STOP   : West Playa Road                         CREATE       0                  0                  0                    0               0                   10818          10818             0                 0                 10818             0.0                  0.0                                                                                                       180.3                 P128           VERBAL WARNING   8/22/19 8:46 a    8/22/2019     08:46:16 AM   FIELD          -119.228628        40.795674                  22           -2
9                                                         Response Area
BMAN190009                                                Outside Event
             BLM      TRAFFIC STOP   : West Playa Road                         CREATE       0                  0                  0                    0               0                   60             60                0                 0                 60                0.0                  0.0                                                                                                       1.0                   P128           VERBAL WARNING   8/22/19 8:46 a    8/22/2019     08:46:28 AM   FIELD          -119.228628        40.795674                  22           -2
0                                                         Response Area
BMAN190009                           @Gate Road MM        Gate Road
             BLM      TRAFFIC STOP                                             CREATE       0                  0                  0                    0               0                   283            283               0                 0                 283               0.0                  0.0                                                                                                       4.7                   P128           VERBAL WARNING   8/22/19 9:00 a    8/22/2019     09:00:23 AM   FIELD          -119.253323        40.760061                  22           -2
2                                    1.5                  Response Area
BMAN190009                                                Gate Road
4
             BLM      TRAFFIC STOP   : Gate Road MM 1.5
                                                          Response Area
                                                                               CREATE       0                  0                  0                    0               0                   475            475               0                 0                 475               0.0                  0.0                                                                                                       7.9                   K231           VERBAL WARNING   8/22/19 9:05 a    8/22/2019     09:05:48 AM   FIELD          -119.253323        40.760061                  22           -2
BMAN190009                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   260            260               0                 0                 260               0.0                  0.0                                                                                                       4.3                   B243           NO ACTION        8/22/19 9:17 a    8/22/2019     09:17:25 AM   FIELD          -119.258208        40.75352                   22           -2
5                                                         Response Area
BMAN190009                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                   VERBAL WARNING
             BLM      TRAFFIC STOP   : Gate Road MM 2                          CREATE       0                  0                  0                    0               0                   598            598               0                 0                 598               0.0                  0.0                                                                                                       10.0                  B243                            8/22/19 9:38 a    8/22/2019     09:38:03 AM   FIELD          -119.248468        40.766504                  22           -2
7                                                         Response Area                                                                                                                                                                                                                                                                                                                                                                               RPT
BMAN190009                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM .5                         CREATE       0                  0                  0                    0               0                   702            702               0                 0                 702               0.0                  0.0                                                                                                       11.7                  B351           VERBAL WARNING   8/22/19 9:40 a    8/22/2019     09:40:11 AM   FIELD          -119.264679        40.748394                  22           -2
8                                                         Response Area
BMAN190009                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road                               CREATE       0                  0                  0                    0               0                   346            346               0                 0                 346               0.0                  0.0                                                                                                       5.8                   B351           VERBAL WARNING   8/22/19 9:43 a    8/22/2019     09:43:34 AM   FIELD          -119.257223        40.755891                  22           -2
9                                                         Response Area
BMAN190010                                                3 O'Clock Response
0
             BLM      TRAFFIC STOP   Point 5
                                                          Area
                                                                               CREATE       0                  0                  0                    0               0                   205            205               0                 0                 205               0.0                  0.0                                                                                                       3.4                   B200           VERBAL WARNING   8/22/19 9:44 a    8/22/2019     09:44:48 AM   FIELD          -119.210501        40.76373                   22           -2
BMAN190010                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   2293           2293              0                 0                 2293              0.0                  0.0                                                                                                       38.2                  B351           CITATION         8/22/19 9:54 a    8/22/2019     09:54:58 AM   FIELD          -119.258208        40.75352                   22           -2
1                                                         Response Area
BMAN190010                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   479            479               0                 0                 479               0.0                  0.0                                                                                                       8.0                   P128           VERBAL WARNING   8/22/19 10:43 a   8/22/2019     10:43:05 AM   FIELD          -119.258208        40.75352                   22           -2
2                                                         Response Area
BMAN190010                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   122            122               0                 0                 122               0.0                  0.0                                                                                                       2.0                   B243           NO ACTION        8/22/19 10:50 a   8/22/2019     10:50:17 AM   FIELD          -119.258208        40.75352                   22           -2
3                                                         Response Area
BMAN190010                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 1.5                        CREATE       0                  0                  0                    0               0                   1757           1757              0                 0                 1757              0.0                  0.0                                                                                                       29.3                  P128           WRITTEN WARNING 8/22/19 10:57 a    8/22/2019     10:57:54 AM   FIELD          -119.253323        40.760061                  22           -2
4                                                         Response Area
BMAN190010                                                Outside Event                                                                                                                                                                                                                                                                                                                                                                               VERBAL WARNING
5
             BLM      ASSIST         : Nearest: @8 Mile
                                                          Response Area
                                                                               CREATE       69                 93                 162                  418             580                 1508           2088              93                511               2019              1.6                  7.0                   1.6                 1.6                      7.0                 7.0                25.1                  B243
                                                                                                                                                                                                                                                                                                                                                                                                                                                      RPT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       8/22/19 11:05 a   8/22/2019     11:05:50 AM   911            -119.275788987     40.753465205               22           -2
BMAN190010                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 2.5                        CREATE       0                  0                  0                    0               0                   346            346               0                 0                 346               0.0                  0.0                                                                                                       5.8                   K231           VERBAL WARNING   8/22/19 12:23 a   8/22/2019     12:23:09 PM   FIELD          -119.239918        40.766034                  22           -2
8                                                         Response Area
BMAN190010                                                3 O'Clock Response
             BLM      ASSIST         @530 D: THE DPW                           CREATE       0                  0                  0                    0               0                   1469           1469              0                 0                 1469              0.0                  0.0                                                                                                       24.5                  C140           PUBLIC ASSIST    8/22/19 12:30 a   8/22/2019     12:30:19 PM   FIELD          -119.212694        40.776913                  22           -2
9                                                         Area
BMAN190011                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM .5                         CREATE       0                  0                  0                    0               0                   326            326               0                 0                 326               0.0                  0.0                                                                                                       5.4                   K231           VERBAL WARNING   8/22/19 12:31 a   8/22/2019     12:31:38 PM   FIELD          -119.264679        40.748394                  22           -2
0                                                         Response Area
BMAN190011                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                   VERBAL WARNING
             BLM      TRAFFIC STOP   Gate Road MM 1.5                          CREATE       0                  0                  0                    0               0                   411            411               0                 0                 411               0.0                  0.0                                                                                                       6.9                   B243                            8/22/19 12:46 a   8/22/2019     12:46:44 PM   FIELD          -119.253323        40.760061                  22           -2
1                                                         Response Area                                                                                                                                                                                                                                                                                                                                                                               RPT
BMAN190011                                                3 O'clock Response
3
             BLM      PATROL CHECK @Center Camp:
                                                          Area
                                                                               CREATE       576                -576                                    0                                   619            619                                                   43                -9.6                 0.0                   -9.6                                                                                0.7                                  PUBLIC ASSIST    8/22/19 12:53 a   8/22/2019     12:53:44 PM   DISPATCH       -119.213507        40.780137                  22           -2
BMAN190011                                                Gate Road
             BLM      TRAFFIC STOP   @Gate Road MM .5                          CREATE       0                  0                  0                    0               0                   19326          19326             0                 0                 19326             0.0                  0.0                                                                                                       322.1                 B200           VERBAL WARNING   8/22/19 12:57 a   8/22/2019     12:57:20 PM   FIELD          -119.264679        40.748394                  22           -2
2                                                         Response Area
BMAN190011                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   62             62                0                 0                 62                0.0                  0.0                                                                                                       1.0                   B243           NO ACTION        8/22/19 13:09 a   8/22/2019     01:09:00 PM   FIELD          -119.258208        40.75352                   22           -2
4                                                         Response Area
BMAN190011                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   59             59                0                 0                 59                0.0                  0.0                                                                                                       1.0                   B243           NO ACTION        8/22/19 13:35 a   8/22/2019     01:35:40 PM   FIELD          -119.258208        40.75352                   22           -2
6                                                         Response Area
BMAN190011                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   96             96                0                 0                 96                0.0                  0.0                                                                                                       1.6                   B243           NO ACTION        8/22/19 13:44 a   8/22/2019     01:44:22 PM   FIELD          -119.258208        40.75352                   22           -2
7                                                         Response Area
BMAN190011                                                Gate Road
8
             BLM      TRAFFIC STOP   : Gate Road MM 1
                                                          Response Area
                                                                               CREATE       0                  0                  0                    0               0                   1155           1155              0                 0                 1155              0.0                  0.0                                                                                                       19.3                  B200           WRITTEN WARNING 8/22/19 13:50 a    8/22/2019     01:50:51 PM   FIELD          -119.258208        40.75352                   22           -2
BMAN190011                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 1.5                        CREATE       0                  0                  0                    0               0                   205            205               0                 0                 205               0.0                  0.0                                                                                                       3.4                   B243           NO ACTION        8/22/19 13:54 a   8/22/2019     01:54:19 PM   FIELD          -119.253323        40.760061                  22           -2
9                                                         Response Area
BMAN190012                                                Gate Road
1
             BLM      TRAFFIC STOP   : Gate Road MM 1
                                                          Response
                                                                               CREATE       0                  0                  0                    0               0                   60852          60852             0                 0                 60852             0.0                  0.0                                                                                                       1014.2                K231           CITATION         8/22/19 14:31 a   8/22/2019     02:31:46 PM   FIELD          -119.258208        40.75352                   22           -2
                                                          Area                                                 0                                       0                                   0                                                                                      0.0                  0.0                                                                                                       0.0                                                                     12/30/1899    12:00:00 AM                                                                30            6
BMAN190012                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 1.5                        CREATE       0                  0                  0                    0               0                   457            457               0                 0                 457               0.0                  0.0                                                                                                       7.6                   P128           NO ACTION        8/22/19 14:35 a   8/22/2019     02:35:36 PM   FIELD          -119.253323        40.760061                  22           -2
3                                                         Response Area
BMAN190012                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                   VERBAL WARNING                                                                                                              22           -2
             BLM      TRAFFIC STOP   @Gate Actual                              CREATE       0                  0                  0                    0               0                   630            630               0                 0                 630               0.0                  0.0                                                                                                       10.5                  B351                            8/22/19 14:42 a   8/22/2019     02:42:04 PM   FIELD          -119.238361        40.76522
4                                                         Response Area                                                                                                                                                                                                                                                                                                                                                                               RPT
BMAN190012                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               22           -2
             BLM      TRAFFIC STOP   Gate Road MM 1.5                          CREATE       0                  0                  0                    0               0                   294            294               0                 0                 294               0.0                  0.0                                                                                                       4.9                   P128           VERBAL WARNING   8/22/19 14:50 a   8/22/2019     02:50:08 PM   FIELD          -119.253323        40.760061
5                                                         Response Area
BMAN190012                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM .5                         CREATE       0                  0                  0                    0               0                   176            176               0                 0                 176               0.0                  0.0                                                                                                       2.9                   B243           NO ACTION        8/22/19 14:58 a   8/22/2019     02:58:50 PM   FIELD          -119.264679        40.748394                  22           -2
6                                                         Response Area
BMAN190012                                                3 O'Clock Response
             BLM      CIT-SA/DV LE   : Rampart                                 CREATE       0                  0                  0                    0               0                   23586          23586             0                 0                 23586             0.0                  0.0                                                                                                       393.1                 C145           ARREST           8/22/19 15:08 a   8/22/2019     03:08:17 PM   FIELD          -119.209666        40.779149                  22           -2
7                                                         Area
BMAN190012                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                   VERBAL WARNING
             BLM      TRAFFIC STOP   : Gate Road MM 1.5                        CREATE       0                  0                  0                    0               0                   751            751               0                 0                 751               0.0                  0.0                                                                                                       12.5                  B243                            8/22/19 15:17 a   8/22/2019     03:17:25 PM   FIELD          -119.253323        40.760061                  22           -2
8                                                         Response Area                                                                                                                                                                                                                                                                                                                                                                               RPT
BMAN190012                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               22           -2
             BLM      TRAFFIC STOP   : Gate Road MM .5                         CREATE       0                  0                  0                    0               0                   519            519               0                 0                 519               0.0                  0.0                                                                                                       8.7                   B351           VERBAL WARNING   8/22/19 15:52 a   8/22/2019     03:52:22 PM   FIELD          -119.264679        40.748394
9                                                         Response Area
BMAN190013                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                   VERBAL WARNING                                                                                                              22           -2
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   1711           1711              0                 0                 1711              0.0                  0.0                                                                                                       28.5                  B243                            8/22/19 16:04 a   8/22/2019     04:04:32 PM   FIELD          -119.258208        40.75352
0                                                         Response Area                                                                                                                                                                                                                                                                                                                                                                               RPT
BMAN190013                                                9 O'clock Response
             BLM      ASSIST-NLE     : Gate Road MM 1                          COPY         0                  0                                       0                                   920            920                                                   920               0.0                  0.0                                                                                                       15.3                                 CANCEL           8/22/19 16:17 a   8/22/2019     04:17:41 PM   FIELD          -119.258208        40.75352                   22           -2
1                                                         Area
BMAN190013                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road                               CREATE       0                  0                  0                    0               0                   1370           1370              0                 0                 1370              0.0                  0.0                                                                                                       22.8                  B351           NO ACTION        8/22/19 16:39 a   8/22/2019     04:39:52 PM   FIELD          -119.257223        40.755891                  22           -2
3                                                         Response Area
BMAN190013                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road                               CREATE       0                  0                  0                    0               0                   436            436               0                 0                 436               0.0                  0.0                                                                                                       7.3                   B351           NO ACTION        8/22/19 16:48 a   8/22/2019     04:48:04 PM   FIELD          -119.257223        40.755891                  22           -2
4                                                         Response Area
BMAN190013                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               22           -2
             BLM      TRAFFIC STOP   Gate Road MM 1                            CREATE       0                  0                  0                    0               0                   554            554               0                 0                 554               0.0                  0.0                                                                                                       9.2                   B200           CITATION         8/22/19 16:55 a   8/22/2019     04:55:38 PM   FIELD          -119.258208        40.75352
5                                                         Response Area
BMAN190013            PUBLIC                              9 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                          VERBAL WARNING                                                                                                              22           -2
             BLM                     : 800 H                                   CREATE       0                  0                  0                    0               0                   2127           2127              0                 0                 2127              0.0                  0.0                                                                                                       35.5                  B351                            8/22/19 17:04 a   8/22/2019     05:04:24 PM   FIELD          -119.222665        40.789376
6                     CONTACT                             Area                                                                                                                                                                                                                                                                                                                                                                                        RPT
BMAN190013            PUBLIC                              9 O'clock Response
             BLM                     : 800 H                                   COPY         0                  56015              56015                -56015                              56033          56033             56015                               56033             933.6                -933.6                933.6               933.6                    -933.6              -933.6             933.9                 B351           VERBAL WARNING   8/22/19 17:32 a   8/22/2019     05:32:36 PM   FIELD          -119.222665        40.789376                  22           -2
8                     CONTACT                             Area
BMAN190013            PUBLIC                              Outside Event
             BLM                     : JOC                                     CREATE       0                  0                  0                    0               0                   4306           4306              0                 0                 4306              0.0                  0.0                                                                                                       71.8                  C105           CITATION         8/22/19 19:44 a   8/22/2019     07:44:44 PM   FIELD          -119.251315        40.770424                  22           -2
9                     CONTACT                             Response Area
BMAN190014                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM .5                         CREATE       0                  0                  0                    0               0                   313            313               0                 0                 313               0.0                  0.0                                                                                                       5.2                   B360           VERBAL WARNING   8/22/19 20:07 a   8/22/2019     08:07:29 PM   FIELD          -119.264679        40.748394                  22           -2
0                                                         Response Area
BMAN190014                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               22           -2
             BLM      TRAFFIC STOP   : Gate Road MM .5                         CREATE       0                  0                  0                    0               0                   315            315               0                 0                 315               0.0                  0.0                                                                                                       5.3                   B236           VERBAL WARNING   8/22/19 20:22 a   8/22/2019     08:22:48 PM   FIELD          -119.264679        40.748394
1                                                         Response Area
BMAN190014                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                   VERBAL WARNING                                                                                                              22           -2
             BLM      TRAFFIC STOP   : Gate Road MM .5                         CREATE       0                  0                  0                    0               0                   443            443               0                 0                 443               0.0                  0.0                                                                                                       7.4                   B236                            8/22/19 20:43 a   8/22/2019     08:43:38 PM   FIELD          -119.264679        40.748394
2                                                         Response Area                                                                                                                                                                                                                                                                                                                                                                               RPT
BMAN190014                                                Outside Event
             BLM      TRAFFIC STOP   @HWY 34 MM 6                              CREATE       0                  0                  0                    0               0                   559            559               0                 0                 559               0.0                  0.0                                                                                                       9.3                   C109           VERBAL WARNING   8/22/19 20:46 a   8/22/2019     08:46:48 PM   FIELD          -119.311958554     40.726543198               22           -2
3                                                         Response Area
BMAN190014                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM .5                         CREATE       0                  0                  0                    0               0                   321            321               0                 0                 321               0.0                  0.0                                                                                                       5.4                   B360           VERBAL WARNING   8/22/19 20:55 a   8/22/2019     08:55:46 PM   FIELD          -119.264679        40.748394                  22           -2
4                                                         Response Area
BMAN190014                                                Outside Event
             BLM      TEST           : JOC                                     CREATE       0                  0                  0                    0               0                   32             32                0                 0                 32                0.0                  0.0                                                                                                       0.5                   C105           NO ACTION        8/22/19 20:56 a   8/22/2019     08:56:42 PM   FIELD          -119.251315        40.770424                  22           -2
5                                                         Response Area
BMAN190014                                                Outside Event                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           22           -2
             BLM      TRAFFIC STOP   @HWY 34 MM 9                              CREATE       0                  0                  0                    0               0                   1327           1327              0                 0                 1327              0.0                  0.0                                                                                                       22.1                  C105           VERBAL WARNING   8/22/19 21:00 a   8/22/2019     09:00:33 PM   FIELD          -119.283977865     40.751452414
6                                                         Response Area
BMAN190014                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               22           -2
             BLM      TRAFFIC STOP   : Gate Road MM .5                         CREATE       0                  0                  0                    0               0                   837            837               0                 0                 837               0.0                  0.0                                                                                                       14.0                  B353           VERBAL WARNING   8/22/19 21:08 a   8/22/2019     09:08:16 PM   FIELD          -119.264679        40.748394
7                                                         Response Area
BMAN190014                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   2269           2269              0                 0                 2269              0.0                  0.0                                                                                                       37.8                  B364           WRITTEN WARNING 8/22/19 21:13 a    8/22/2019     09:13:07 PM   FIELD          -119.258208        40.75352                   22           -2
8                                                         Response Area
BMAN190014                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   443            443               0                 0                 443               0.0                  0.0                                                                                                       7.4                   B353           VERBAL WARNING   8/22/19 21:28 a   8/22/2019     09:28:00 PM   FIELD          -119.258208        40.75352                   22           -2
9                                                         Response Area
BMAN190015                                                Outside Event
             BLM      TRAFFIC STOP   @HWY 34 MM 8                              CREATE       0                  0                  0                    0               0                   670            670               0                 0                 670               0.0                  0.0                                                                                                       11.2                  C109           VERBAL WARNING   8/22/19 21:41 a   8/22/2019     09:41:48 PM   FIELD          -119.28996444      40.742753753               22           -2
0                                                         Response Area
BMAN190015                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               22           -2
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   646            646               0                 0                 646               0.0                  0.0                                                                                                       10.8                  B353           WRITTEN WARNING 8/22/19 21:42 a    8/22/2019     09:42:37 PM   FIELD          -119.258208        40.75352
1                                                         Response Area
BMAN190015                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               22           -2
             BLM      TRAFFIC STOP   : Gate Road MM .5                         CREATE       0                  0                  0                    0               0                   389            389               0                 0                 389               0.0                  0.0                                                                                                       6.5                   B364           VERBAL WARNING   8/22/19 21:53 a   8/22/2019     09:53:58 PM   FIELD          -119.264679        40.748394
2                                                         Response Area
BMAN190015                                                Gate Road
             BLM      TRAFFIC STOP   Gate Road MM .5                           CREATE       0                  0                  0                    0               0                   451            451               0                 0                 451               0.0                  0.0                                                                                                       7.5                   B236           VERBAL WARNING   8/22/19 21:54 a   8/22/2019     09:54:53 PM   FIELD          -119.264679        40.748394                  22           -2
3                                                         Response Area
BMAN190015                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   637            637               0                 0                 637               0.0                  0.0                                                                                                       10.6                  B364           VERBAL WARNING   8/22/19 22:00 a   8/22/2019     10:00:52 PM   FIELD          -119.258208        40.75352                   22           -2
4                                                         Response Area
BMAN190015                                                Outside Event
             BLM      TRAFFIC STOP   @HWY 34 MM 10                             CREATE       0                  0                  0                    0               0                   4527           4527              0                 0                 4527              0.0                  0.0                                                                                                       75.5                  C109           VERBAL WARNING   8/22/19 22:08 a   8/22/2019     10:08:43 PM   FIELD          -119.26710129      40.757400014               22           -2
5                                                         Response Area
BMAN190015                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                   VERBAL WARNING                                                                                                              22           -2
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   374            374               0                 0                 374               0.0                  0.0                                                                                                       6.2                   B236                            8/22/19 22:16 a   8/22/2019     10:16:00 PM   FIELD          -119.258208        40.75352
6                                                         Response Area                                                                                                                                                                                                                                                                                                                                                                               RPT
BMAN190015                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               22           -2
             BLM      TRAFFIC STOP   : Gate Road MM .5                         CREATE       0                  0                  0                    0               0                   735            735               0                 0                 735               0.0                  0.0                                                                                                       12.3                  B353           VERBAL WARNING   8/22/19 22:44 a   8/22/2019     10:44:27 PM   FIELD          -119.264679        40.748394
7                                                         Response Area
BMAN190015                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   370            370               0                 0                 370               0.0                  0.0                                                                                                       6.2                   B353           VERBAL WARNING   8/22/19 23:07 a   8/22/2019     11:07:02 PM   FIELD          -119.258208        40.75352                   22           -2
8                                                         Response Area
BMAN190015                                                Gate Road
             BLM      TRAFFIC STOP   Gate Road MM 1                            CREATE       0                  0                  0                    0               0                   149            149               0                 0                 149               0.0                  0.0                                                                                                       2.5                   B353           NO ACTION        8/22/19 23:16 a   8/22/2019     11:16:53 PM   FIELD          -119.258208        40.75352                   22           -2
9                                                         Response Area
BMAN190016                                                Outside Event
             BLM      TRAFFIC STOP   @HWY 34 MM 9                              CREATE       0                  0                  0                    0               0                   1504           1504              0                 0                 1504              0.0                  0.0                                                                                                       25.1                  C109           VERBAL WARNING   8/22/19 23:59 a   8/22/2019     11:59:50 PM   FIELD          -119.283977865     40.751452414               22           -2
0                                                         Response Area
BMAN190016                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               23           -1
             BLM      TRAFFIC STOP   Gate Road MM .5                           CREATE       0                  0                  0                    0               0                   356            356               0                 0                 356               0.0                  0.0                                                                                                       5.9                   B236           VERBAL WARNING   8/23/19 0:02 a    8/23/2019     12:02:29 AM   FIELD          -119.264679        40.748394
1                                                         Response Area
BMAN190016            PUBLIC                              9 O'Clock Response                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      23           -1
             BLM                     1000 E                                    CREATE       0                  0                  0                    0               0                   576            576               0                 0                 576               0.0                  0.0                                                                                                       9.6                   B364           WRITTEN WARNING 8/23/19 0:19 a     8/23/2019     12:19:09 AM   FIELD          -119.209704        40.796843
2                     CONTACT                             Area
BMAN190016                                                Gate Road
             BLM      TRAFFIC STOP   @Gate Road MM .5                          CREATE       0                  0                  0                    0               0                   819            819               0                 0                 819               0.0                  0.0                                                                                                       13.7                  B353           WRITTEN WARNING 8/23/19 0:21 a     8/23/2019     12:21:15 AM   FIELD          -119.264679        40.748394                  23           -1
3                                                         Response Area
BMAN190016                                                Gate Road
             BLM      TRAFFIC STOP   Gate Road MM 1                            CREATE       0                  0                  0                    0               0                   2096           2096              0                 0                 2096              0.0                  0.0                                                                                                       34.9                  B236           REPORT           8/23/19 0:35 a    8/23/2019     12:35:49 AM   FIELD          -119.258208        40.75352                   23           -1
4                                                         Response Area
BMAN190016                                                Gate Road
             BLM      TRAFFIC STOP   Gate Road MM 1.5                          CREATE       0                  0                  0                    0               0                   84             84                0                 0                 84                0.0                  0.0                                                                                                       1.4                   B300           PUBLIC ASSIST    8/23/19 0:39 a    8/23/2019     12:39:23 AM   FIELD          -119.253323        40.760061                  23           -1
5                                                         Response Area
BMAN190016                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               23           -1
             BLM      TRAFFIC STOP   @Gate Road MM .5                          CREATE       0                  0                  0                    0               0                   347            347               0                 0                 347               0.0                  0.0                                                                                                       5.8                   B300           VERBAL WARNING   8/23/19 1:58 a    8/23/2019     01:58:25 AM   FIELD          -119.264679        40.748394
6                                                         Response Area
BMAN190016                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               23           -1
             BLM      TRAFFIC STOP   @Gate Road MM .5                          CREATE       0                  0                  0                    0               0                   479            479               0                 0                 479               0.0                  0.0                                                                                                       8.0                   B353           VERBAL WARNING   8/23/19 2:02 a    8/23/2019     02:02:25 AM   FIELD          -119.264679        40.748394
7                                                         Response Area
BMAN190016                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM .5                         CREATE       0                  0                  0                    0               0                   832            832               0                 0                 832               0.0                  0.0                                                                                                       13.9                  B364           VERBAL WARNING   8/23/19 2:11 a    8/23/2019     02:11:08 AM   FIELD          -119.264679        40.748394                  23           -1
8                                                         Response Area
BMAN190016                                                Gate Road
             BLM      TRAFFIC STOP   : Gate Road MM 1                          CREATE       0                  0                  0                    0               0                   8              8                 0                 0                 8                 0.0                  0.0                                                                                                       0.1                   B300           NO ACTION        8/23/19 2:15 a    8/23/2019     02:15:12 AM   FIELD          -119.258208        40.75352                   23           -1
9                                                         Response Area
BMAN190017                                                Gate Road
             BLM      TRAFFIC STOP   @Gate Road MM .5                          CREATE       0                  0                  0                    0               0                   286            286               0                 0                 286               0.0                  0.0                                                                                                       4.8                   B360           REPORT           8/23/19 2:26 a    8/23/2019     02:26:51 AM   FIELD          -119.264679        40.748394                  23           -1
0                                                         Response Area
BMAN190017                                                Gate Road                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               23           -1
             BLM      TRAFFIC STOP   Gate Road MM 1.5                          CREATE       0                  0                  0                    0               0                   276            276               0                 0                 276               0.0                  0.0                                                                                                       4.6                   B364           VERBAL WARNING   8/23/19 2:36 a    8/23/2019     02:36:21 AM   FIELD          -119.253323        40.760061


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ER00138
1                                                         Response Area
                                                                                                 Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 322 of 499
                                                                                                                                                              eventSummary

BMAN190017                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     85      85      0    0     85      0.0           0.0                              1.4            CANCEL           8/23/19 2:53 a    8/23/2019    02:53:06 AM   FIELD      -119.264679       40.748394      23   -1
2                                                      Response Area
BMAN190017                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     294     294     0    0     294     0.0           0.0                              4.9     B236   VERBAL WARNING   8/23/19 2:53 a    8/23/2019    02:53:45 AM   FIELD      -119.264679       40.748394      23   -1
3                                                      Response Area
BMAN190017                                             Gate Road                                                                                                                                                     VERBAL WARNING                                                                                            23   -1
             BLM   TRAFFIC STOP   @Gate Road MM .5                          CREATE   0     0      0     0     0     606     606     0    0     606     0.0           0.0                              10.1    B236                    8/23/19 3:00 a    8/23/2019    03:00:02 AM   FIELD      -119.264679       40.748394
4                                                      Response Area                                                                                                                                                 RPT
BMAN190017                                             Gate Road                                                                                                                                                                                                                                                               23   -1
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     626     626     0    0     626     0.0           0.0                              10.4    B353   VERBAL WARNING   8/23/19 3:06 a    8/23/2019    03:06:36 AM   FIELD      -119.264679       40.748394
5                                                      Response Area
BMAN190017                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     385     385     0    0     385     0.0           0.0                              6.4     B364   VERBAL WARNING   8/23/19 3:13 a    8/23/2019    03:13:23 AM   FIELD      -119.264679       40.748394      23   -1
6                                                      Response Area
BMAN190017                                             Gate Road                                                                                                                                                     VERBAL WARNING
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     383     383     0    0     383     0.0           0.0                              6.4     B236                    8/23/19 3:23 a    8/23/2019    03:23:24 AM   FIELD      -119.264679       40.748394      23   -1
7                                                      Response Area                                                                                                                                                 RPT
BMAN190017                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     142     142     0    0     142     0.0           0.0                              2.4     B364   VERBAL WARNING   8/23/19 3:28 a    8/23/2019    03:28:50 AM   FIELD      -119.264679       40.748394      23   -1
8                                                      Response Area
BMAN190017                                             Gate Road                                                                                                                                                     VERBAL WARNING                                                                                            23   -1
             BLM   TRAFFIC STOP   @Gate Road MM .5                          CREATE   0     0      0     0     0     438     438     0    0     438     0.0           0.0                              7.3     B236                    8/23/19 3:53 a    8/23/2019    03:53:19 AM   FIELD      -119.264679       40.748394
9                                                      Response Area                                                                                                                                                 RPT
BMAN190018                                             Gate Road                                                                                                                                                                                                                                                               23   -1
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     202     202     0    0     202     0.0           0.0                              3.4     B364   VERBAL WARNING   8/23/19 4:10 a    8/23/2019    04:10:44 AM   FIELD      -119.264679       40.748394
0                                                      Response Area
BMAN190018                                             Gate Road                                                                                                                                                     VERBAL WARNING
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     372     372     0    0     372     0.0           0.0                              6.2     B364                    8/23/19 4:33 a    8/23/2019    04:33:14 AM   FIELD      -119.264679       40.748394      23   -1
1                                                      Response Area                                                                                                                                                 RPT
BMAN190018                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     162     162     0    0     162     0.0           0.0                              2.7     B364   VERBAL WARNING   8/23/19 4:55 a    8/23/2019    04:55:20 AM   FIELD      -119.264679       40.748394      23   -1
2                                                      Response Area
BMAN190018                                             Gate Road
             BLM   TRAFFIC STOP   @Gate Road MM 2                           CREATE   0     0      0     0     0     469     469     0    0     469     0.0           0.0                              7.8     K358   VERBAL WARNING   8/23/19 5:16 a    8/23/2019    05:16:44 AM   FIELD      -119.248468       40.766504      23   -1
3                                                      Response Area
BMAN190018                                             Gate Road                                                                                                                                                                                                                                                               23   -1
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0      0     0     0     369     369     0    0     369     0.0           0.0                              6.2     K358   VERBAL WARNING   8/23/19 5:26 a    8/23/2019    05:26:19 AM   FIELD      -119.248468       40.766504
4                                                      Response Area
BMAN190018                                             Outside Event                                                                                                                                                                                                                                                           23   -1
             BLM   TRAFFIC STOP   : JOC                                     CREATE   0     0      0     0     0     2068    2068    0    0     2068    0.0           0.0                              34.5    P128   CITATION         8/23/19 7:17 a    8/23/2019    07:17:27 AM   FIELD      -119.251315       40.770424
5                                                      Response Area
BMAN190018         PUBLIC                              3 O'Clock Response
             BLM                  : 445 F                                   CREATE   0     0      0     0     0     336     336     0    0     336     0.0           0.0                              5.6     B351   NO ACTION        8/23/19 7:22 a    8/23/2019    07:22:33 AM   FIELD      -119.207853       40.774167      23   -1
6                  CONTACT                             Area
BMAN190018                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2.5                        CREATE   0     0      0     0     0     343     343     0    0     343     0.0           0.0                              5.7     B200   VERBAL WARNING   8/23/19 7:27 a    8/23/2019    07:27:18 AM   FIELD      -119.239918       40.766034      23   -1
7                                                      Response Area
BMAN190018         PUBLIC                              3 O'Clock Response
             BLM                  : 200 G                                   CREATE   0     0      0     0     0     556     556     0    0     556     0.0           0.0                              9.3     B351   VERBAL WARNING   8/23/19 8:04 a    8/23/2019    08:04:58 AM   FIELD      -119.189858       40.782751      23   -1
8                  CONTACT                             Area
BMAN190018         COMPLIANCE                          3 O'clock Response                                                                                                                                                                                                                                                      23   -1
             BLM                  @200 G                                    CREATE   57    -57          0           1469    1469               1412    -1.0          0.0     -1.0                     23.5           NO ACTION        8/23/19 8:23 a    8/23/2019    08:23:01 AM   FIELD      -119.189858       40.782751
9                  CHECK                               Area
BMAN190019                                             Gate Road                                                                                                                                                                                                                                                               23   -1
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0      0     0     0     1357    1357    0    0     1357    0.0           0.0                              22.6    P128   CITATION         8/23/19 8:29 a    8/23/2019    08:29:03 AM   FIELD      -119.248468       40.766504
1                                                      Response Area
BMAN190019                                             Gate Road
4
             BLM   TRAFFIC STOP   : Gate Road MM 1.5
                                                       Response
                                                                            CREATE   0     0      0     0     0     430     430     0    0     430     0.0           0.0                              7.2     P128   VERBAL WARNING   8/23/19 9:02 a    8/23/2019    09:02:28 AM   FIELD      -119.253323       40.760061      23   -1
                                                       Area                                0            0           0                                  0.0           0.0                              0.0                                               12/30/1899   12:00:00 AM                                               30    6
BMAN190019                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0     0     676     676     0    0     676     0.0           0.0                              11.3    B200   CITATION         8/23/19 9:03 a    8/23/2019    09:03:06 AM   FIELD      -119.258208       40.75352       23   -1
5                                                      Response Area
BMAN190019                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0     0     541     541     0    0     541     0.0           0.0                              9.0     B351   VERBAL WARNING   8/23/19 9:16 a    8/23/2019    09:16:49 AM   FIELD      -119.253323       40.760061      23   -1
6                                                      Response Area
BMAN190019                                             Gate Road                                                                                                                                                                                                                                                               23   -1
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0     0     341     341     0    0     341     0.0           0.0                              5.7     P128   VERBAL WARNING   8/23/19 10:24 a   8/23/2019    10:24:30 AM   FIELD      -119.253323       40.760061
7                                                      Response Area
BMAN190019                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     330     330     0    0     330     0.0           0.0                              5.5     B200   VERBAL WARNING   8/23/19 10:35 a   8/23/2019    10:35:05 AM   FIELD      -119.264679       40.748394      23   -1
8                                                      Response Area
BMAN190019                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0     0     481     481     0    0     481     0.0           0.0                              8.0     B351   VERBAL WARNING   8/23/19 10:54 a   8/23/2019    10:54:34 AM   FIELD      -119.253323       40.760061      23   -1
9                                                      Response Area
BMAN190020         PUBLIC                              3 O'Clock Response
             BLM                  DPW Ghetto                                         0     0            0           0       0                  0       0.0           0.0                              0.0            PUBLIC ASSIST    8/23/19 11:56 a   8/23/2019    11:56:56 AM              -119.213674       40.777515      23   -1
1                  CONTACT                             Area
BMAN190020         PUBLIC                              3 O'Clock Response
             BLM                  DPW Ghetto                                         0     0            0           0       0                  0       0.0           0.0                              0.0            PUBLIC ASSIST    8/23/19 11:56 a   8/23/2019    11:56:56 AM              -119.213674       40.777515      23   -1
2                  CONTACT                             Area
BMAN190020                                             Gate Road                                                                                                                                                                                                                                                               23   -1
             BLM   TRAFFIC STOP   Gate Road MM 1.5                          CREATE   0     0      0     0     0     4094    4094    0    0     4094    0.0           0.0                              68.2    B351   CITATION         8/23/19 12:14 a   8/23/2019    12:14:16 PM   FIELD      -119.253323       40.760061
3                                                      Response Area
BMAN190020                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0     0     344     344     0    0     344     0.0           0.0                              5.7     B200   VERBAL WARNING   8/23/19 12:31 a   8/23/2019    12:31:54 PM   FIELD      -119.253323       40.760061      23   -1
4                                                      Response Area
BMAN190020                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0     0     344     344     0    0     344     0.0           0.0                              5.7     K231   VERBAL WARNING   8/23/19 12:39 a   8/23/2019    12:39:55 PM   FIELD      -119.253323       40.760061      23   -1
6                                                      Response Area
BMAN190020                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0     0     124     124     0    0     124     0.0           0.0                              2.1     B200   VERBAL WARNING   8/23/19 12:54 a   8/23/2019    12:54:48 PM   FIELD      -119.253323       40.760061      23   -1
7                                                      Response Area
BMAN190020                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0     0     308     308     0    0     308     0.0           0.0                              5.1     K118   VERBAL WARNING   8/23/19 13:07 a   8/23/2019    01:07:06 PM   FIELD      -119.253323       40.760061      23   -1
8                                                      Response Area
BMAN190020                                             Gate Road                                                                                                                                                                                                                                                               23   -1
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0     0     537     537     0    0     537     0.0           0.0                              9.0     K231   VERBAL WARNING   8/23/19 13:27 a   8/23/2019    01:27:43 PM   FIELD      -119.253323       40.760061
9                                                      Response Area
BMAN190021                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0      0     0     0     146     146     0    0     146     0.0           0.0                              2.4     B243   NO ACTION        8/23/19 13:47 a   8/23/2019    01:47:28 PM   FIELD      -119.248468       40.766504      23   -1
0                                                      Response Area
BMAN190021                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0      0     0     0     616     616     0    0     616     0.0           0.0                              10.3    B243   VERBAL WARNING   8/23/19 13:50 a   8/23/2019    01:50:51 PM   FIELD      -119.248468       40.766504      23   -1
1                                                      Response Area
BMAN190021                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0     0     203     203     0    0     203     0.0           0.0                              3.4     K118   VERBAL WARNING   8/23/19 14:36 a   8/23/2019    02:36:53 PM   FIELD      -119.253323       40.760061      23   -1
2                                                      Response Area
BMAN190021                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0     0     1031    1031    0    0     1031    0.0           0.0                              17.2    K118   CITATION         8/23/19 15:15 a   8/23/2019    03:15:53 PM   FIELD      -119.253323       40.760061      23   -1
3                                                      Response Area
BMAN190021                                             Gate Road                                                                                                                                                                                                                                                               23   -1
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0     0     321     321     0    0     321     0.0           0.0                              5.4     B351   VERBAL WARNING   8/23/19 15:35 a   8/23/2019    03:35:22 PM   FIELD      -119.258208       40.75352
4                                                      Response Area
BMAN190021         PUBLIC                              3 O'Clock Response
             BLM                  : 415 L                                   CREATE   0     0      0     0     0     31      31      0    0     31      0.0           0.0                              0.5     P128   VERBAL WARNING   8/23/19 15:43 a   8/23/2019    03:43:51 PM   FIELD      -119.203121       40.770528      23   -1
5                  CONTACT                             Area
BMAN190021         PUBLIC                              3 O'Clock Response
             BLM                  200 K                                     CREATE   0     0      0     0     0     669     669     0    0     669     0.0           0.0                              11.2    C138   PUBLIC ASSIST    8/23/19 16:34 a   8/23/2019    04:34:14 PM   FIELD      -119.186682       40.782109      23   -1
8                  CONTACT                             Area
BMAN190021                                             Outside Event
             BLM   FIRE           @HWY 34 MM 6                              CREATE   0     0      0     0     0     1530    1530    0    0     1530    0.0           0.0                              25.5    C105   PUBLIC ASSIST    8/23/19 16:52 a   8/23/2019    04:52:24 PM   FIELD      -119.311958554    40.726543198   23   -1
9                                                      Response Area
BMAN190022                                             Gate Road                                                                                                                                                     VERBAL WARNING
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0     0     438     438     0    0     438     0.0           0.0                              7.3     B243                    8/23/19 16:57 a   8/23/2019    04:57:26 PM   FIELD      -119.258208       40.75352       23   -1
0                                                      Response Area                                                                                                                                                 RPT
BMAN190022                                             Gate Road                                                                                                                                                                                                                                                               23   -1
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0     0     309     309     0    0     309     0.0           0.0                              5.2     B351   VERBAL WARNING   8/23/19 17:21 a   8/23/2019    05:21:39 PM   FIELD      -119.258208       40.75352
1                                                      Response Area
BMAN190022                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0      0     0     0     654     654     0    0     654     0.0           0.0                              10.9    C109   VERBAL WARNING   8/23/19 17:25 a   8/23/2019    05:25:57 PM   FIELD      -119.257223       40.755891      23   -1
2                                                      Response Area
BMAN190022                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     1409    1409    0    0     1409    0.0           0.0                              23.5    B243   CITATION         8/23/19 17:32 a   8/23/2019    05:32:50 PM   FIELD      -119.264679       40.748394      23   -1
3                                                      Response Area
BMAN190022         PUBLIC                              3 O'Clock Response
             BLM                  : Ranger HQ                               CREATE   0     0      0     0     0     280     280     0    0     280     0.0           0.0                              4.7     I403   NO ACTION        8/23/19 17:39 a   8/23/2019    05:39:04 PM   FIELD      -119.210885       40.780935      23   -1
4                  CONTACT                             Area
BMAN190022                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0      0     0     0     401     401     0    0     401     0.0           0.0                              6.7     C105   VERBAL WARNING   8/23/19 17:48 a   8/23/2019    05:48:18 PM   FIELD      -119.257223       40.755891      23   -1
5                                                      Response Area
BMAN190022                                             Gate Road                                                                                                                                                                                                                                                               23   -1
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0      0     0     0     346     346     0    0     346     0.0           0.0                              5.8     C105   WRITTEN WARNING 8/23/19 17:57 a    8/23/2019    05:57:20 PM   FIELD      -119.257223       40.755891
6                                                      Response Area
BMAN190022                                             Outside Event
             BLM   ASSIST         @HWY 34 MM 6                              CREATE   0     0      0     0     0     730     730     0    0     730     0.0           0.0                              12.2    C109   PUBLIC ASSIST    8/23/19 17:58 a   8/23/2019    05:58:32 PM   FIELD      -119.311958554    40.726543198   23   -1
7                                                      Response Area
BMAN190022                                             Gate Road
             BLM   TRAFFIC STOP   Gate Road                                 CREATE   0     0      0     0     0     21426   21426   0    0     21426   0.0           0.0                              357.1   B243   NO ACTION        8/23/19 18:00 a   8/23/2019    06:00:58 PM   FIELD      -119.257223       40.755891      23   -1
8                                                      Response Area
BMAN190022                                             Gate Road
             BLM   TRAFFIC STOP   Gate Road MM .5                           CREATE   0     0      0     0     0     367     367     0    0     367     0.0           0.0                              6.1     B351   VERBAL WARNING   8/23/19 18:03 a   8/23/2019    06:03:06 PM   FIELD      -119.264679       40.748394      23   -1
9                                                      Response Area
BMAN190023                                             Outside Event
             BLM   TRAFFIC STOP   @HWY 34 MM 9                              CREATE   0     0      0     0     0     4145    4145    0    0     4145    0.0           0.0                              69.1    C109   CITATION         8/23/19 18:12 a   8/23/2019    06:12:16 PM   FIELD      -119.283977865    40.751452414   23   -1
0                                                      Response Area
BMAN190023                                             9 O'Clock Response                                                                                                                                                                                                                                                      23   -1
             BLM   ASSAULT        @715 K : VENDOR                           CREATE   136   54     190   178   368   13256   13624   54   232   13488   0.9           3.0     0.9    0.9   3.0   3.0   220.9   I400   REPORT           8/23/19 18:28 a   8/23/2019    06:28:07 PM   OTHER      -119.22549        40.78398
1                                                      Area
BMAN190023                                             Gate Road
             BLM   TRAFFIC STOP   Gate Road MM 1.5                          CREATE   0     0      0     0     0     619     619     0    0     619     0.0           0.0                              10.3    B353   VERBAL WARNING   8/23/19 20:34 a   8/23/2019    08:34:49 PM   FIELD      -119.253323       40.760061      23   -1
2                                                      Response Area
BMAN190023                                             Gate Road                                                                                                                                                     VERBAL WARNING
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     1377    1377    0    0     1377    0.0           0.0                              23.0    B360                    8/23/19 21:03 a   8/23/2019    09:03:09 PM   FIELD      -119.264679       40.748394      23   -1
3                                                      Response Area                                                                                                                                                 RPT
BMAN190023                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     490     490     0    0     490     0.0           0.0                              8.2     B353   VERBAL WARNING   8/23/19 21:37 a   8/23/2019    09:37:44 PM   FIELD      -119.264679       40.748394      23   -1
4                                                      Response Area
BMAN190023                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0      0     0     0     334     334     0    0     334     0.0           0.0                              5.6     B360   VERBAL WARNING   8/23/19 22:09 a   8/23/2019    10:09:13 PM   FIELD      -119.257223       40.755891      23   -1
5                                                      Response Area
BMAN190023                                             Gate Road                                                                                                                                                                                                                                                               23   -1
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0      0     0     0     178     178     0    0     178     0.0           0.0                              3.0     B364   VERBAL WARNING   8/23/19 22:26 a   8/23/2019    10:26:12 PM   FIELD      -119.248468       40.766504
6                                                      Response Area
BMAN190023                                             Gate Road
             BLM   TRAFFIC STOP   Gate Road MM 1                            CREATE   0     0      0     0     0     129     129     0    0     129     0.0           0.0                              2.2     B364   VERBAL WARNING   8/23/19 22:35 a   8/23/2019    10:35:51 PM   FIELD      -119.258208       40.75352       23   -1
7                                                      Response Area
BMAN190023                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     265     265     0    0     265     0.0           0.0                              4.4     B364   VERBAL WARNING   8/23/19 22:46 a   8/23/2019    10:46:08 PM   FIELD      -119.264679       40.748394      23   -1
9                                                      Response Area
BMAN190024                                             Outside Event
             BLM   TRAFFIC STOP   @HWY 34 MM 8                              CREATE   0     0      0     0     0     713     713     0    0     713     0.0           0.0                              11.9    C105   VERBAL WARNING   8/23/19 23:03 a   8/23/2019    11:03:25 PM   FIELD      -119.28996444     40.742753753   23   -1
0                                                      Response Area
BMAN190024                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     318     318     0    0     318     0.0           0.0                              5.3     B364   VERBAL WARNING   8/23/19 23:07 a   8/23/2019    11:07:27 PM   FIELD      -119.264679       40.748394      23   -1
1                                                      Response Area
BMAN190024                                             Outside Event                                                                                                                                                                                                                                                           23   -1
             BLM   TRAFFIC STOP   @HWY 34 MM 8                              CREATE   0     0      0     0     0     596     596     0    0     596     0.0           0.0                              9.9     C105   VERBAL WARNING   8/23/19 23:19 a   8/23/2019    11:19:24 PM   FIELD      -119.28996444     40.742753753
2                                                      Response Area
BMAN190024                                             Gate Road                                                                                                                                                     VERBAL WARNING
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0     0     279     279     0    0     279     0.0           0.0                              4.7     B360                    8/23/19 23:21 a   8/23/2019    11:21:07 PM   FIELD      -119.258208       40.75352       23   -1
3                                                      Response Area                                                                                                                                                 RPT
BMAN190024                                             Gate Road                                                                                                                                                     VERBAL WARNING
             BLM   TRAFFIC STOP   Gate Road MM 1                            CREATE   0     0      0     0     0     11158   11158   0    0     11158   0.0           0.0                              186.0   B364                    8/23/19 23:21 a   8/23/2019    11:21:27 PM   FIELD      -119.258208       40.75352       23   -1
4                                                      Response Area                                                                                                                                                 RPT
BMAN190024                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     413     413     0    0     413     0.0           0.0                              6.9     B236   NO ACTION        8/23/19 23:22 a   8/23/2019    11:22:47 PM   FIELD      -119.264679       40.748394      23   -1
5                                                      Response Area
BMAN190024                                             Outside Event
             BLM   TRAFFIC STOP   @HWY 34 MM 8                              CREATE   0     0      0     0     0     412     412     0    0     412     0.0           0.0                              6.9     C105   VERBAL WARNING   8/23/19 23:32 a   8/23/2019    11:32:58 PM   FIELD      -119.28996444     40.742753753   23   -1
6                                                      Response Area
BMAN190024                                             Outside Event                                                                                                                                                                                                                                                           23   -1
             BLM   TRAFFIC STOP   @HWY 34 MM 8                              CREATE   0     0      0     0     0     767     767     0    0     767     0.0           0.0                              12.8    C105   VERBAL WARNING   8/23/19 23:43 a   8/23/2019    11:43:26 PM   FIELD      -119.28996444     40.742753753
7                                                      Response Area
BMAN190024                                             Gate Road                                                                                                                                                     VERBAL WARNING
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     131     131     0    0     131     0.0           0.0                              2.2     B364                    8/23/19 23:50 a   8/23/2019    11:50:25 PM   FIELD      -119.264679       40.748394      23   -1
8                                                      Response Area                                                                                                                                                 RPT
BMAN190024                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     4389    4389    0    0     4389    0.0           0.0                              73.2    B353   WRITTEN WARNING 8/24/19 0:05 a     8/24/2019    12:05:15 AM   FIELD      -119.264679       40.748394      24   0
9                                                      Response Area
BMAN190025                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     276     276     0    0     276     0.0           0.0                              4.6     B364   VERBAL WARNING   8/24/19 0:07 a    8/24/2019    12:07:00 AM   FIELD      -119.264679       40.748394      24   0
0                                                      Response Area
BMAN190025                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     78      78      0    0     78      0.0           0.0                              1.3     B300   VERBAL WARNING   8/24/19 0:08 a    8/24/2019    12:08:32 AM   FIELD      -119.264679       40.748394      24   0
1                                                      Response Area
BMAN190025                                             Gate Road                                                                                                                                                     VERBAL WARNING                                                                                            24   0
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     2414    2414    0    0     2414    0.0           0.0                              40.2    B360                    8/24/19 0:11 a    8/24/2019    12:11:18 AM   FIELD      -119.264679       40.748394
2                                                      Response Area                                                                                                                                                 RPT
BMAN190025                                             Outside Event
             BLM   TRANSPORT      @JOC                                      CREATE   57    36     93    0     93    22111   22204   36   36    22147   0.6           0.0     0.6    0.6               368.5   C150                    8/24/19 0:27 a    8/24/2019    12:27:03 AM   FIELD      -119.251315       40.770424      24   0
3                                                      Response Area
BMAN190025                                             Outside Event
             BLM   TRAFFIC STOP   @HWY 34 MM 8                              CREATE   0     0      0     0     0     405     405     0    0     405     0.0           0.0                              6.8     C109   VERBAL WARNING   8/24/19 0:34 a    8/24/2019    12:34:33 AM   FIELD      -119.28996444     40.742753753   24   0
4                                                      Response Area
BMAN190025                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     585     585     0    0     585     0.0           0.0                              9.8     B300   WRITTEN WARNING 8/24/19 1:13 a     8/24/2019    01:13:42 AM   FIELD      -119.264679       40.748394      24   0
5                                                      Response Area
BMAN190025                                             Outside Event
             BLM   TRAFFIC STOP   @HWY 34 MM 8                              CREATE   0     0      0     0     0     301     301     0    0     301     0.0           0.0                              5.0     C112   VERBAL WARNING   8/24/19 1:37 a    8/24/2019    01:37:16 AM   FIELD      -119.28996444     40.742753753   24   0
6                                                      Response Area
BMAN190025         PUBLIC                              9 O'Clock Response                                                                                                                                                                                                                                                      24   0
             BLM                  : 800 E                                   CREATE   0     0      0     0     0     1505    1505    0    0     1505    0.0           0.0                              25.1    C135   PUBLIC ASSIST    8/24/19 1:42 a    8/24/2019    01:42:53 AM   Control1   -119.22015        40.788868
7                  CONTACT                             Area
BMAN190025                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : The Man : 200                           CREATE   0     0      0     0     0     88      88      0    0     88      0.0           0.0                              1.5     B364   NO ACTION        8/24/19 3:02 a    8/24/2019    03:02:39 AM   FIELD      -119.205841       40.78598       24   0
8                                                      Area
BMAN190025                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     1055    1055    0    0     1055    0.0           0.0                              17.6    B353   VERBAL WARNING   8/24/19 3:29 a    8/24/2019    03:29:09 AM   FIELD      -119.264679       40.748394      24   0
9                                                      Response Area
BMAN190026                                             9 O'Clock Response
             BLM   TRAFFIC STOP   700 L                                     CREATE   0     0      0     0     0     1738    1738    0    0     1738    0.0           0.0                              29.0    B364   VERBAL WARNING   8/24/19 3:32 a    8/24/2019    03:32:21 AM   FIELD      -119.225641       40.781911      24   0
0                                                      Area
BMAN190026                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0     0     505     505     0    0     505     0.0           0.0                              8.4     B353   WRITTEN WARNING 8/24/19 3:45 a     8/24/2019    03:45:11 AM   FIELD      -119.258208       40.75352       24   0
1                                                      Response Area
BMAN190026                                             Gate Road                                                                                                                                                                                                                                                               24   0
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     358     358     0    0     358     0.0           0.0                              6.0     B360   VERBAL WARNING   8/24/19 4:10 a    8/24/2019    04:10:14 AM   FIELD      -119.264679       40.748394
2                                                      Response Area
BMAN190026                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     411     411     0    0     411     0.0           0.0                              6.9     B236   VERBAL WARNING   8/24/19 4:30 a    8/24/2019    04:30:26 AM   FIELD      -119.264679       40.748394      24   0
3                                                      Response Area
BMAN190026                                             Gate Road                                                                                                                                                     VERBAL WARNING
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0     2938    2938    0    0     2938    0.0           0.0                              49.0    B353                    8/24/19 4:38 a    8/24/2019    04:38:15 AM   FIELD      -119.264679       40.748394      24   0
4                                                      Response Area                                                                                                                                                 RPT
BMAN190026                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0     0     132     132     0    0     132     0.0           0.0                              2.2     B364   VERBAL WARNING   8/24/19 4:46 a    8/24/2019    04:46:15 AM   FIELD      -119.258208       40.75352       24   0
5                                                      Response Area
BMAN190026                                             Gate Road
6
             BLM   TRAFFIC STOP   : Gate Road MM .5
                                                       Response
                                                                            CREATE   0     0      0     0     0     210     210     0    0     210     0.0           0.0                              3.5     B364   VERBAL WARNING   8/24/19 5:09 a    8/24/2019    05:09:30 AM   FIELD      -119.264679       40.748394      24   0
                                                       Area                                0            0           0                                  0.0           0.0                              0.0                                               12/30/1899   12:00:00 AM                                               30   6
BMAN190026                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0     0     332     332     0    0     332     0.0           0.0                              5.5     K118   VERBAL WARNING   8/24/19 6:31 a    8/24/2019    06:31:32 AM   FIELD      -119.253323       40.760061      24   0
7                                                      Response Area
BMAN190026         PUBLIC                              3 O'Clock Response
             BLM                  : 500 J                                   CREATE   0     0      0     0     0     218     218     0    0     218     0.0           0.0                              3.6     B114   VERBAL WARNING   8/24/19 6:37 a    8/24/2019    06:37:10 AM   FIELD      -119.210754       40.771921      24   0
8                  CONTACT                             Area
BMAN190026                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0     0     890     890     0    0     890     0.0           0.0                              14.8    K118   CITATION         8/24/19 6:43 a    8/24/2019    06:43:23 AM   FIELD      -119.258208       40.75352       24   0
9                                                      Response Area
BMAN190027         PUBLIC                              3 O'Clock Response
             BLM                  Center Camp Plaza                         CREATE   0     0      0     0     0     187     187     0    0     187     0.0           0.0                              3.1     B114   VERBAL WARNING   8/24/19 6:52 a    8/24/2019    06:52:15 AM   FIELD      -119.212767       40.780762      24   0
0                  CONTACT                             Area
BMAN190027         PUBLIC                              9 O'Clock Response                                                                                                                                                                                                                                                      24   0
             BLM                  : 1000 G                                  CREATE   0     0      0     0     0     1794    1794    0    0     1794    0.0           0.0                              29.9    B123   REPORT           8/24/19 7:05 a    8/24/2019    07:05:16 AM   FIELD      -119.210156       40.798115
1                  CONTACT                             Area
BMAN190027         PUBLIC                              9 O'Clock Response
             BLM                  : 830 J                                   CREATE   0     0      0     0     0     961     961     0    0     961     0.0           0.0                              16.0    B120   VERBAL WARNING   8/24/19 7:12 a    8/24/2019    07:12:03 AM   FIELD      -119.222438       40.793226      24   0
2                  CONTACT                             Area
BMAN190027         PUBLIC                              9 O'Clock Response
             BLM                  : 930 L                                   CREATE   0     0      0     0     0     23      23      0    0     23      0.0           0.0                              0.4     B123   PUBLIC ASSIST    8/24/19 7:45 a    8/24/2019    07:45:59 AM   FIELD      -119.216136       40.799465      24   0
3                  CONTACT                             Area
BMAN190027         COMPLIANCE                          9 O'Clock Response                                                                                                                                            VERBAL WARNING
             BLM                  : 930 J                                   CREATE   0     0      0     0     0     267     267     0    0     267     0.0           0.0                              4.5     B123                    8/24/19 7:52 a    8/24/2019    07:52:01 AM   FIELD      -119.215447       40.798562      24   0
4                  CHECK                               Area                                                                                                                                                          RPT
BMAN190027         PUBLIC                              3 O'Clock Response
             BLM                  : 530 C                                   CREATE   0     0      0     0     0     12      12      0    0     12      0.0           0.0                              0.2     B110   PUBLIC ASSIST    8/24/19 7:54 a    8/24/2019    07:54:50 AM   FIELD      -119.212172       40.777603      24   0
5                  CONTACT                             Area
BMAN190027         PUBLIC                              9 O'Clock Response                                                                                                                                                                                                                                                      24   0
             BLM                  : Point 3                                 CREATE   0     0      0     0     0     30      30      0    0     30      0.0           0.0                              0.5     P128   PUBLIC ASSIST    8/24/19 7:54 a    8/24/2019    07:54:55 AM   FIELD      -119.185331       40.80163
6                  CONTACT                             Area
BMAN190027         PUBLIC                              9 O'Clock Response
             BLM                  : 800 K                                   CREATE   0     0      0     0     0     1260    1260    0    0     1260    0.0           0.0                              21.0    B123   PUBLIC ASSIST    8/24/19 8:06 a    8/24/2019    08:06:52 AM   FIELD      -119.225002       40.789847      24   0
8                  CONTACT                             Area
BMAN190027                                             9 O'Clock Response                                                                                                                                            VERBAL WARNING
             BLM   TRAFFIC STOP   : 630 J                                   CREATE   0     0      0     0     0     697     697     0    0     697     0.0           0.0                              11.6    B120                    8/24/19 8:13 a    8/24/2019    08:13:15 AM   FIELD      -119.222393       40.778679      24   0
9                                                      Area                                                                                                                                                          RPT
BMAN190028         PUBLIC                              9 O'Clock Response
             BLM                  @615 K                                    CREATE   0     0      0     0     0     76      76      0    0     76      0.0           0.0                              1.3     B115   PUBLIC ASSIST    8/24/19 8:14 a    8/24/2019    08:14:15 AM   FIELD      -119.221541       40.776781      24   0
0                  CONTACT                             Area
BMAN190028                                             9 O'clock Response
             BLM   REQUEST BRC    @800 K                                    CREATE   18    -18          0           244     244                226     -0.3          0.0     -0.3                     3.8                             8/24/19 8:23 a    8/24/2019    08:23:36 AM   DISPATCH   -119.225002       40.789847      24   0
1                                                      Area
BMAN190028         COMPLIANCE                          3 O'Clock Response                                                                                                                                                                                                                                                      24   0
             BLM                  : 500 A                                   CREATE   0     0      0     0     0     31      31      0    0     31      0.0           0.0                              0.5     B125   VERBAL WARNING   8/24/19 8:48 a    8/24/2019    08:48:57 AM   FIELD      -119.208566       40.778182
3                  CHECK                               Area
BMAN190028         PUBLIC                              3 O'Clock Response
             BLM                  : 500 A                                   CREATE   0     0      0     0     0     10      10      0    0     10      0.0           0.0                              0.2     B125   PUBLIC ASSIST    8/24/19 8:49 a    8/24/2019    08:49:33 AM   FIELD      -119.208566       40.778182      24   0
4                  CONTACT                             Area
BMAN190028                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : Center Camp: 600                        CREATE   0     0      0     0     0     143     143     0    0     143     0.0           0.0                              2.4     B127   NO ACTION        8/24/19 9:05 a    8/24/2019    09:05:24 AM   FIELD      -119.213507       40.780137      24   0
5                                                      Area
BMAN190028                                             9 O'Clock Response                                                                                                                                            VERBAL WARNING
             BLM   TRAFFIC STOP   @620 L                                    CREATE   0     0      0     0     0     1853    1853    0    0     1853    0.0           0.0                              30.9    B120                    8/24/19 9:22 a    8/24/2019    09:22:15 AM   FIELD      -119.222615       40.77701       24   0
6                                                      Area                                                                                                                                                          RPT
BMAN190028                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0     0     148     148     0    0     148     0.0           0.0                              2.5     P128   NO ACTION        8/24/19 9:22 a    8/24/2019    09:22:43 AM   FIELD      -119.253323       40.760061      24   0
7                                                      Response Area
BMAN190028         PUBLIC                              Outside Event                                                                                                                                                                                                                                                           24   0
             BLM                  : Airport                                 CREATE   0     0      0     0     0     232     232     0    0     232     0.0           0.0                              3.9     B115   PUBLIC ASSIST    8/24/19 9:34 a    8/24/2019    09:34:21 AM   FIELD      -119.207813       40.76392
8                  CONTACT                             Response Area
BMAN190028                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0     0     604     604     0    0     604     0.0           0.0                              10.1    P128   VERBAL WARNING   8/24/19 9:41 a    8/24/2019    09:41:15 AM   FIELD      -119.253323       40.760061      24   0
9                                                      Response Area
BMAN190029         PUBLIC                              3 O'Clock Response
             BLM                  : 445 I                                   CREATE   0     0      0     0     0     38      38      0    0     38      0.0           0.0                              0.6     B116   VERBAL WARNING   8/24/19 9:48 a    8/24/2019    09:48:14 AM   FIELD      -119.208187       40.772207      24   0
0                  CONTACT                             Area

                                                                                                                                                                                                                                                                                                               ER00139
                                                                                           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 323 of 499
                                                                                                                                                          eventSummary

BMAN190029         PUBLIC                          3 O'Clock Response
             BLM                  : 200 A                               CREATE   0    1     1     0     1     9        10       1    1     10       0.0          0.0     0.0   0.0                 0.2      B114   PUBLIC ASSIST    8/24/19 9:49 a    8/24/2019    09:49:35 AM   FIELD      -119.195582       40.783908      24   0
1                  CONTACT                         Area
BMAN190029                                         9 O'Clock Response
             BLM   TRAFFIC STOP   : 630 L                               CREATE   0    0     0     0     0     15013    15013    0    0     15013    0.0          0.0                               250.2    B120   REPORT           8/24/19 9:57 a    8/24/2019    09:57:43 AM   FIELD      -119.22358        40.778155      24   0
2                                                  Area
BMAN190029                                         Gate Road                                                                                                                                                                                                                                                                 24   0
             BLM   TRAFFIC STOP @Gate Road MM 2                         CREATE   0    0     0     0     0     5774     5774     0    0     5774     0.0          0.0                               96.2     C137   CITATION         8/24/19 10:06 a   8/24/2019    10:06:21 AM   FIELD      -119.248468       40.766504
3                                                  Response Area
BMAN190029                       @630 Esp :        9 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM   INVESTIGATION                                        CREATE   0    0     0     0     0     833      833      0    0     833      0.0          0.0                               13.9     C148   NO ACTION        8/24/19 10:09 a   8/24/2019    10:09:47 AM   FIELD      -119.213648       40.782537
5                                RANGER            Area
BMAN190029         PUBLIC                          3 O'Clock Response
             BLM                 : 500 E                                CREATE   0    0     0     0     0     19       19       0    0     19       0.0          0.0                               0.3      B125   VERBAL WARNING   8/24/19 10:14 a   8/24/2019    10:14:07 AM   FIELD      -119.209642       40.775104      24   0
6                  CONTACT                         Area
BMAN190029         PUBLIC                          9 O'Clock Response
             BLM                 : 830 E                                CREATE   0    0     0     0     0     997      997      0    0     997      0.0          0.0                               16.6     B123   PUBLIC ASSIST    8/24/19 10:37 a   8/24/2019    10:37:11 AM   FIELD      -119.218679       40.791585      24   0
7                  CONTACT                         Area
BMAN190029                                         3 O'clock Response                                                                                                                                              VERBAL WARNING
             BLM   HAZMAT        @300 F                                 CREATE   94   57    151   636   787   3429     4216     57   693   4122     1.0          10.6    1.0   1.0   10.6   10.6   57.2     B115                    8/24/19 11:08 a   8/24/2019    11:08:09 AM   911        -119.194737       40.777574      24   0
8                                                  Area                                                                                                                                                            RPT
BMAN190085         PUBLIC                          3 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM                 @SUBSTATION                                     0    0           0           334025   334025              334025   0.0          0.0                               5567.1          NO ACTION        8/24/19 11:20 a   8/24/2019    11:20:19 AM   FIELD      -119.20969        40.78015
6                  CONTACT                         Area
BMAN190085         PUBLIC                          3 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM                 @SUBSTATION                                     0    0           0           334047   334047              334047   0.0          0.0                               5567.5          NO ACTION        8/24/19 11:20 a   8/24/2019    11:20:19 AM   FIELD      -119.20969        40.78015
7                  CONTACT                         Area
BMAN190085         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           334331   334331              334331   0.0          0.0                               5572.2          NO ACTION        8/24/19 11:20 a   8/24/2019    11:20:19 AM   FIELD      -119.20969        40.78015       24   0
8                  CONTACT                         Area
BMAN190085         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           334529   334529              334529   0.0          0.0                               5575.5          NO ACTION        8/24/19 11:20 a   8/24/2019    11:20:19 AM   FIELD      -119.20969        40.78015       24   0
9                  CONTACT                         Area
BMAN190086         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           334578   334578              334578   0.0          0.0                               5576.3          NO ACTION        8/24/19 11:20 a   8/24/2019    11:20:19 AM   FIELD      -119.20969        40.78015       24   0
0                  CONTACT                         Area
BMAN190086         PUBLIC                          3 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM                 @SUBSTATION                                     0    0           0           334626   334626              334626   0.0          0.0                               5577.1          NO ACTION        8/24/19 11:20 a   8/24/2019    11:20:19 AM   FIELD      -119.20969        40.78015
1                  CONTACT                         Area
BMAN190086         PUBLIC                          3 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM                 @SUBSTATION                                     0    0           0           336466   336466              336466   0.0          0.0                               5607.8          NO ACTION        8/24/19 11:20 a   8/24/2019    11:20:19 AM   FIELD      -119.20969        40.78015
2                  CONTACT                         Area
BMAN190086         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           1        1                   1        0.0          0.0                               0.0             NO ACTION        8/24/19 11:20 a   8/24/2019    11:20:19 AM   FIELD      -119.20969        40.78015       24   0
3                  CONTACT                         Area
BMAN190086         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           336783   336783              336783   0.0          0.0                               5613.1          NO ACTION        8/24/19 11:20 a   8/24/2019    11:20:19 AM   FIELD      -119.20969        40.78015       24   0
4                  CONTACT                         Area
BMAN190086         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           1        1                   1        0.0          0.0                               0.0             NO ACTION        8/24/19 11:20 a   8/24/2019    11:20:19 AM   FIELD      -119.20969        40.78015       24   0
5                  CONTACT                         Area
BMAN190086         PUBLIC                          3 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM                 @SUBSTATION                                     0    0           0           1        1                   1        0.0          0.0                               0.0             NO ACTION        8/24/19 11:20 a   8/24/2019    11:20:19 AM   FIELD      -119.20969        40.78015
6                  CONTACT                         Area
BMAN190086         PUBLIC                          3 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM                 @SUBSTATION                                     0    0           0           1        1                   1        0.0          0.0                               0.0             NO ACTION        8/24/19 11:20 a   8/24/2019    11:20:19 AM   FIELD      -119.20969        40.78015
7                  CONTACT                         Area
BMAN190086         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           1        1                   1        0.0          0.0                               0.0             NO ACTION        8/24/19 11:20 a   8/24/2019    11:20:19 AM   FIELD      -119.20969        40.78015       24   0
8                  CONTACT                         Area
BMAN190086         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           1        1                   1        0.0          0.0                               0.0             NO ACTION        8/24/19 11:20 a   8/24/2019    11:20:19 AM   FIELD      -119.20969        40.78015       24   0
9                  CONTACT                         Area
BMAN190087         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           1        1                   1        0.0          0.0                               0.0             NO ACTION        8/24/19 11:20 a   8/24/2019    11:20:19 AM   FIELD      -119.20969        40.78015       24   0
0                  CONTACT                         Area
BMAN190087         PUBLIC                          3 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM                 @SUBSTATION                                     0    0           0           1        1                   1        0.0          0.0                               0.0             NO ACTION        8/24/19 11:20 a   8/24/2019    11:20:19 AM   FIELD      -119.20969        40.78015
1                  CONTACT                         Area
BMAN190087         PUBLIC                          3 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM                 @SUBSTATION                                     0    0           0           1        1                   1        0.0          0.0                               0.0             NO ACTION        8/24/19 11:20 a   8/24/2019    11:20:19 AM   FIELD      -119.20969        40.78015
2                  CONTACT                         Area
BMAN190029                                         3 O'Clock Response
             BLM   HAZMAT        : 230 F                                CREATE   0    0     0     0     0     109      109      0    0     109      0.0          0.0                               1.8      B125   LE ASSIST        8/24/19 11:48 a   8/24/2019    11:48:04 AM   FIELD      -119.192254       40.780045      24   0
9                                                  Area
BMAN190030         PUBLIC                          3 O'Clock Response
             BLM                 : 530 L                                CREATE   0    0     0     0     0     17       17       0    0     17       0.0          0.0                               0.3      B117   PUBLIC ASSIST    8/24/19 11:55 a   8/24/2019    11:55:34 AM   FIELD      -119.216057       40.772461      24   0
0                  CONTACT                         Area
BMAN190030         COMPLIANCE                      3 O'Clock Response
             BLM                 : 215 D                                CREATE   0    0     0     0     0     30       30       0    0     30       0.0          0.0                               0.5      B125   VERBAL WARNING   8/24/19 11:58 a   8/24/2019    11:58:07 AM   FIELD      -119.19312        40.781998      24   0
1                  CHECK                           Area
BMAN190030         PUBLIC                          9 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM                 : 730 C                                CREATE   0    0     0     0     0     96       96       0    0     96       0.0          0.0                               1.6      I401   VERBAL WARNING   8/24/19 12:21 a   8/24/2019    12:21:16 PM   FIELD      -119.218551       40.785959
3                  CONTACT                         Area
BMAN190030                                         Gate Road                                                                                                                                                                                                                                                                 24   0
             BLM   TRAFFIC STOP : Gate Road MM 1.5                      CREATE   0    0     0     0     0     44       44       0    0     44       0.0          0.0                               0.7      B114   NO ACTION        8/24/19 12:41 a   8/24/2019    12:41:37 PM   FIELD      -119.253323       40.760061
4                                                  Response Area
BMAN190104         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           329569   329569              329569   0.0          0.0                               5492.8          NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
2                  CONTACT                         Area
BMAN190104         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           329599   329599              329599   0.0          0.0                               5493.3          NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
3                  CONTACT                         Area
BMAN190104         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           329624   329624              329624   0.0          0.0                               5493.7          NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
4                  CONTACT                         Area
BMAN190104         PUBLIC                          3 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM                 @SUBSTATION                                     0    0           0           329650   329650              329650   0.0          0.0                               5494.2          NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015
5                  CONTACT                         Area
BMAN190104         PUBLIC                          3 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM                 @SUBSTATION                                     0    0           0           329671   329671              329671   0.0          0.0                               5494.5          NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015
6                  CONTACT                         Area
BMAN190104         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           329691   329691              329691   0.0          0.0                               5494.9          NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
7                  CONTACT                         Area
BMAN190104         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           329797   329797              329797   0.0          0.0                               5496.6          NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
8                  CONTACT                         Area
BMAN190104         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           329822   329822              329822   0.0          0.0                               5497.0          NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
9                  CONTACT                         Area
BMAN190105         PUBLIC                          3 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM                 @SUBSTATION                                     0    0           0           329845   329845              329845   0.0          0.0                               5497.4          NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015
0                  CONTACT                         Area
BMAN190105         PUBLIC                          3 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM                 @SUBSTATION                                     0    0           0           329869   329869              329869   0.0          0.0                               5497.8          NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015
1                  CONTACT                         Area
BMAN190105         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           331538   331538              331538   0.0          0.0                               5525.6          NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
2                  CONTACT                         Area
BMAN190105         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           331570   331570              331570   0.0          0.0                               5526.2          NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
4                  CONTACT                         Area
BMAN190105         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
5                  CONTACT                         Area
BMAN190105         PUBLIC                          3 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015
6                  CONTACT                         Area
BMAN190105         PUBLIC                          3 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015
7                  CONTACT                         Area
BMAN190105         PUBLIC
8
             BLM
                   CONTACT
                                 @SUBSTATION       3 O'Clock Response            0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
                                                   Area                               0           0           0                                     0.0          0.0                               0.0                                                12/30/1899   12:00:00 AM                                               30   6
BMAN190105         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
9                  CONTACT                         Area
BMAN190106         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
0                  CONTACT                         Area
BMAN190106         PUBLIC                          3 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015
1                  CONTACT                         Area
BMAN190106         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
2                  CONTACT                         Area
BMAN190106         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
3                  CONTACT                         Area
BMAN190106         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
4                  CONTACT                         Area
BMAN190106         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
5                  CONTACT                         Area
BMAN190106         PUBLIC                          3 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015
6                  CONTACT                         Area
BMAN190106         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
7                  CONTACT                         Area
BMAN190106         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
8                  CONTACT                         Area
BMAN190106         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
9                  CONTACT                         Area
BMAN190107         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
0                  CONTACT                         Area
BMAN190107         PUBLIC                          3 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015
1                  CONTACT                         Area
BMAN190107         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
2                  CONTACT                         Area
BMAN190107         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
3                  CONTACT                         Area
BMAN190107         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
4                  CONTACT                         Area
BMAN190107         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
5                  CONTACT                         Area
BMAN190107         PUBLIC                          3 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015
6                  CONTACT                         Area
BMAN190107         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
7                  CONTACT                         Area
BMAN190107         PUBLIC                          3 O'Clock Response
             BLM                 @SUBSTATION                                     0    0           0           0        0                   0        0.0          0.0                               0.0             NO ACTION        8/24/19 12:43 a   8/24/2019    12:43:53 PM   FIELD      -119.20969        40.78015       24   0
8                  CONTACT                         Area
BMAN190030                       : Gate Road MM    Gate Road
             BLM   TRAFFIC STOP                                         CREATE   0    0     0     0     0     3776     3776     0    0     3776     0.0          0.0                               62.9     B123   CITATION         8/24/19 13:11 a   8/24/2019    01:11:47 PM   FIELD      -119.253323       40.760061      24   0
6                                1.5:              Response Area
BMAN190030                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road                             CREATE   0    0     0     0     0     845      845      0    0     845      0.0          0.0                               14.1     B127   NO ACTION        8/24/19 13:19 a   8/24/2019    01:19:26 PM   FIELD      -119.257223       40.755891      24   0
7                                                  Response Area
BMAN190030         COMPLIANCE                      3 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM                 : 315 I                                CREATE   0    0     0     0     0     3129     3129     0    0     3129     0.0          0.0                               52.2     B122   VERBAL WARNING   8/24/19 13:22 a   8/24/2019    01:22:02 PM   FIELD      -119.194689       40.77498
8                  CHECK                           Area
BMAN190030         PUBLIC                          Gate Road
             BLM                 : Gate Road MM 2                       CREATE   0    0     0     0     0     135      135      0    0     135      0.0          0.0                               2.3      I401   NO ACTION        8/24/19 13:31 a   8/24/2019    01:31:13 PM   FIELD      -119.248468       40.766504      24   0
9                  CONTACT                         Response Area
BMAN190031         PUBLIC                          Gate Road
             BLM                 : Gate Road MM .5                      CREATE   0    0     0     0     0     232      232      0    0     232      0.0          0.0                               3.9      B112   PUBLIC ASSIST    8/24/19 13:39 a   8/24/2019    01:39:46 PM   FIELD      -119.264679       40.748394      24   0
0                  CONTACT                         Response Area
BMAN190031         PUBLIC                          9 O'Clock Response
             BLM                 : 945 L                                CREATE   0    0     0     0     0     452      452      0    0     452      0.0          0.0                               7.5      B117   NO ACTION        8/24/19 13:48 a   8/24/2019    01:48:15 PM   FIELD      -119.213732       40.800371      24   0
1                  CONTACT                         Area
BMAN190031                                         Gate Road                                                                                                                                                       VERBAL WARNING
             BLM   TRAFFIC STOP : Gate Road MM .5                       CREATE   0    0     0     0     0     544      544      0    0     544      0.0          0.0                               9.1      B126                    8/24/19 14:05 a   8/24/2019    02:05:52 PM   FIELD      -119.264679       40.748394      24   0
2                                                  Response Area                                                                                                                                                   RPT
BMAN190031         COMPLIANCE                      3 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM                 : 200 H                                CREATE   0    0     0     0     0     212      212      0    0     212      0.0          0.0                               3.5      B122   NO ACTION        8/24/19 14:09 a   8/24/2019    02:09:11 PM   FIELD      -119.189019       40.782582
3                  CHECK                           Area
BMAN190031                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                       CREATE   0    0     0     0     0     343      343      0    0     343      0.0          0.0                               5.7      B112   VERBAL WARNING   8/24/19 14:27 a   8/24/2019    02:27:50 PM   FIELD      -119.264679       40.748394      24   0
5                                                  Response Area
BMAN190031                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                       CREATE   0    0     0     0     0     319      319      0    0     319      0.0          0.0                               5.3      B114   VERBAL WARNING   8/24/19 14:31 a   8/24/2019    02:31:14 PM   FIELD      -119.264679       40.748394      24   0
6                                                  Response Area
BMAN190031                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                       CREATE   0    0     0     0     0     452      452      0    0     452      0.0          0.0                               7.5      B127   VERBAL WARNING   8/24/19 14:44 a   8/24/2019    02:44:56 PM   FIELD      -119.264679       40.748394      24   0
7                                                  Response Area
BMAN190031                                         Gate Road
             BLM   TRAFFIC STOP Gate Road MM .5                         CREATE   0    0     0     0     0     1255     1255     0    0     1255     0.0          0.0                               20.9     C105   VERBAL WARNING   8/24/19 14:50 a   8/24/2019    02:50:02 PM   FIELD      -119.264679       40.748394      24   0
8                                                  Response Area
BMAN190031                                         Gate Road                                                                                                                                                       VERBAL WARNING                                                                                            24   0
             BLM   TRAFFIC STOP : Gate Road MM 2.5                      CREATE   0    0     0     0     0     322      322      0    0     322      0.0          0.0                               5.4      B110                    8/24/19 14:55 a   8/24/2019    02:55:25 PM   FIELD      -119.239918       40.766034
9                                                  Response Area                                                                                                                                                   RPT
BMAN190032                       @Gate Road MM .5: Gate Road
             BLM   TRAFFIC STOP                                         CREATE   0    0     0     0     0     747      747      0    0     747      0.0          0.0                               12.5     C105   VERBAL WARNING   8/24/19 14:57 a   8/24/2019    02:57:00 PM   FIELD      -119.264679       40.748394      24   0
0                                .                 Response Area
BMAN190032                                         Gate Road                                                                                                                                                       VERBAL WARNING
             BLM   TRAFFIC STOP : Gate Road MM 1                        CREATE   0    0     0     0     0     206      206      0    0     206      0.0          0.0                               3.4      B126                    8/24/19 14:58 a   8/24/2019    02:58:55 PM   FIELD      -119.258208       40.75352       24   0
1                                                  Response Area                                                                                                                                                   RPT
BMAN190032                                         Gate Road
             BLM   TRAFFIC STOP Gate Road                               CREATE   0    0     0     0     0     59       59       0    0     59       0.0          0.0                               1.0      B110   NO ACTION        8/24/19 15:06 a   8/24/2019    03:06:26 PM   FIELD      -119.257223       40.755891      24   0
2                                                  Response Area
BMAN190032                                         Outside Event
             BLM   TRAFFIC STOP @HWY 34 MM 1                            CREATE   0    0     0     0     0     354      354      0    0     354      0.0          0.0                               5.9      P128   NO ACTION        8/24/19 15:09 a   8/24/2019    03:09:53 PM   FIELD      -119.366707804    40.669913492   24   0
3                                                  Response Area
BMAN190032                                         Outside Event                                                                                                                                                                                                                                                             24   0
             BLM   TRAFFIC STOP @HWY 34 MM 8                            CREATE   0    0     0     0     0     464      464      0    0     464      0.0          0.0                               7.7      C105   VERBAL WARNING   8/24/19 15:17 a   8/24/2019    03:17:59 PM   FIELD      -119.28996444     40.742753753
5                                                  Response Area
BMAN190032                                         Outside Event
             BLM   TRAFFIC STOP @HWY 34 MM 12                           CREATE   0    0     0     0     0     270      270      0    0     270      0.0          0.0                               4.5      P128   VERBAL WARNING   8/24/19 15:19 a   8/24/2019    03:19:47 PM   FIELD      -119.262689596    40.772234936   24   0
6                                                  Response Area
BMAN190032                                         Gate Road
             BLM   TRAFFIC STOP Gate Road MM .5                         CREATE   0    0     0     0     0     59294    59294    0    0     59294    0.0          0.0                               988.2    C138   ARREST           8/24/19 15:46 a   8/24/2019    03:46:10 PM   FIELD      -119.264679       40.748394      24   0
7                                                  Response Area
BMAN190032         COMPLIANCE                      Outside Event
             BLM                 : D Lot                                CREATE   0    0     0     0     0     5868     5868     0    0     5868     0.0          0.0                               97.8     B125   CITATION         8/24/19 15:50 a   8/24/2019    03:50:16 PM   FIELD      -119.239693       40.764182      24   0
8                  CHECK                           Response Area
BMAN190032                                         3 O'Clock Response
             BLM   TRAFFIC STOP @600 Esp:green                          CREATE   0    0     0     0     0     165      165      0    0     165      0.0          0.0                               2.8      I401   VERBAL WARNING   8/24/19 16:16 a   8/24/2019    04:16:18 PM   FIELD      -119.211557       40.781617      24   0
9                                                  Area
BMAN190033                                         Gate Road                                                                                                                                                       VERBAL WARNING                                                                                            24   0
             BLM   TRAFFIC STOP : Gate Road MM .5                       CREATE   0    0     0     0     0     859      859      0    0     859      0.0          0.0                               14.3     B242                    8/24/19 16:44 a   8/24/2019    04:44:14 PM   FIELD      -119.264679       40.748394
0                                                  Response Area                                                                                                                                                   RPT
BMAN190033                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                       CREATE   0    0     0     0     0     542      542      0    0     542      0.0          0.0                               9.0      P248   NO ACTION        8/24/19 16:48 a   8/24/2019    04:48:43 PM   FIELD      -119.264679       40.748394      24   0
1                                                  Response Area
BMAN190033                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                       CREATE   0    0     0     0     0     262      262      0    0     262      0.0          0.0                               4.4      B233   VERBAL WARNING   8/24/19 16:52 a   8/24/2019    04:52:57 PM   FIELD      -119.264679       40.748394      24   0
2                                                  Response Area
BMAN190033                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road                             CREATE   0    0     0     0     0     258      258      0    0     258      0.0          0.0                               4.3      C105   NO ACTION        8/24/19 16:54 a   8/24/2019    04:54:06 PM   FIELD      -119.257223       40.755891      24   0
3                                                  Response Area
BMAN190033                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                       CREATE   0    0     0     0     0     288      288      0    0     288      0.0          0.0                               4.8      B233   VERBAL WARNING   8/24/19 17:01 a   8/24/2019    05:01:11 PM   FIELD      -119.264679       40.748394      24   0
4                                                  Response Area
BMAN190033                                         Gate Road                                                                                                                                                                                                                                                                 24   0
             BLM   TRAFFIC STOP : Gate Road MM .5                       CREATE   0    0     0     0     0     164      164      0    0     164      0.0          0.0                               2.7      B233   VERBAL WARNING   8/24/19 17:09 a   8/24/2019    05:09:48 PM   FIELD      -119.264679       40.748394
5                                                  Response Area
BMAN190033                                         Gate Road                                                                                                                                                       VERBAL WARNING
             BLM   TRAFFIC STOP : Gate Road MM .5                       CREATE   0    0     0     0     0     3613     3613     0    0     3613     0.0          0.0                               60.2     B242                    8/24/19 17:17 a   8/24/2019    05:17:05 PM   FIELD      -119.264679       40.748394      24   0
6                                                  Response Area                                                                                                                                                   RPT
BMAN190033                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road                             CREATE   0    0     0     0     0     14743    14743    0    0     14743    0.0          0.0                               245.7    C109   ARREST           8/24/19 17:20 a   8/24/2019    05:20:10 PM   FIELD      -119.257223       40.755891      24   0
7                                                  Response Area
BMAN190033                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                       CREATE   0    0     0     0     0     146      146      0    0     146      0.0          0.0                               2.4      B233   VERBAL WARNING   8/24/19 17:26 a   8/24/2019    05:26:27 PM   FIELD      -119.264679       40.748394      24   0
8                                                  Response Area
BMAN190033                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                       CREATE   0    0     0     0     0     258      258      0    0     258      0.0          0.0                               4.3      B233   VERBAL WARNING   8/24/19 17:37 a   8/24/2019    05:37:54 PM   FIELD      -119.264679       40.748394      24   0
9                                                  Response Area
BMAN190034                                         3 O'Clock Response                                                                                                                                                                                                                                                        24   0
             BLM   TRAFFIC STOP : The Man : 1200                        CREATE   0    0     0     0     0     401      401      0    0     401      0.0          0.0                               6.7      B235   VERBAL WARNING   8/24/19 17:50 a   8/24/2019    05:50:36 PM   FIELD      -119.205841       40.78598
0                                                  Area
BMAN190034                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road                             CREATE   0    0     0     0     0     39       39       0    0     39       0.0          0.0                               0.7      B234   NO ACTION        8/24/19 17:51 a   8/24/2019    05:51:48 PM   FIELD      -119.257223       40.755891      24   0
1                                                  Response Area
BMAN190034                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road                             CREATE   0    0     0     0     0     139      139      0    0     139      0.0          0.0                               2.3      B234   NO ACTION        8/24/19 17:58 a   8/24/2019    05:58:04 PM   FIELD      -119.257223       40.755891      24   0
2                                                  Response Area
BMAN190034                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                       CREATE   0    0     0     0     0     426      426      0    0     426      0.0          0.0                               7.1      B233   VERBAL WARNING   8/24/19 18:01 a   8/24/2019    06:01:02 PM   FIELD      -119.264679       40.748394      24   0
3                                                  Response Area
BMAN190034                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 3                        CREATE   0    0     0     0     0     777      777      0    0     777      0.0          0.0                               13.0     B237   VERBAL WARNING   8/24/19 18:06 a   8/24/2019    06:06:17 PM   FIELD      -119.231633       40.766147      24   0
4                                                  Response Area
BMAN190034                                         Gate Road                                                                                                                                                       VERBAL WARNING                                                                                            24   0
             BLM   TRAFFIC STOP : Gate Road MM .5                       CREATE   0    1     1     0     1     409      410      1    1     410      0.0          0.0     0.0   0.0                 6.8      B351                    8/24/19 18:06 a   8/24/2019    06:06:44 PM   FIELD      -119.264679       40.748394
5                                                  Response Area                                                                                                                                                   RPT
BMAN190034                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road                             CREATE   0    0     0     0     0     75       75       0    0     75       0.0          0.0                               1.3      B234   NO ACTION        8/24/19 18:07 a   8/24/2019    06:07:46 PM   FIELD      -119.257223       40.755891      24   0
6                                                  Response Area
BMAN190034         PUBLIC                          9 O'Clock Response
             BLM                 : Greeters                             CREATE   0    0     0     0     0     20       20       0    0     20       0.0          0.0                               0.3      K358   PUBLIC ASSIST    8/24/19 18:15 a   8/24/2019    06:15:13 PM   FIELD      -119.222929       40.773108      24   0
7                  CONTACT                         Area
BMAN190034                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road                             CREATE   0    0     0     0     0     124      124      0    0     124      0.0          0.0                               2.1      B234   VERBAL WARNING   8/24/19 18:17 a   8/24/2019    06:17:32 PM   FIELD      -119.257223       40.755891      24   0
8                                                  Response Area
BMAN190034                                         9 O'clock Response
             BLM   ASSIST        Greeters                               CREATE   68   41    109   796   905   374      1279     41   837   1211     0.7          13.3    0.7   0.7   13.3   13.3   6.2      I400   PUBLIC ASSIST    8/24/19 18:21 a   8/24/2019    06:21:00 PM   DISPATCH   -119.222929       40.773108      24   0
9                                                  Area
BMAN190035                                         Gate Road                                                                                                                                                                                                                                                                 24   0
             BLM   TRAFFIC STOP : Gate Road MM .5                       CREATE   0    0     0     0     0     470      470      0    0     470      0.0          0.0                               7.8      B233   VERBAL WARNING   8/24/19 18:22 a   8/24/2019    06:22:17 PM   FIELD      -119.264679       40.748394
0                                                  Response Area
BMAN190035                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 1                        CREATE   0    0     0     0     0     356      356      0    0     356      0.0          0.0                               5.9      B356   VERBAL WARNING   8/24/19 18:28 a   8/24/2019    06:28:21 PM   FIELD      -119.258208       40.75352       24   0
1                                                  Response Area



                                                                                                                                                                                                                                                                                                             ER00140
                                                                                                  Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 324 of 499
                                                                                                                                                      eventSummary

BMAN190035                                             Gate Road
             BLM   TRAFFIC STOP   @Gate Road: open                        CREATE     0     0       0   0   0   2157    2157    0   0   2157    0.0           0.0                  36.0    B367   CITATION         8/24/19 18:32 a   8/24/2019    06:32:26 PM   FIELD   -119.257223       40.755891      24   0
2                                                      Response Area
BMAN190035                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : 500 A                                 CREATE     0     0       0   0   0   745     745     0   0   745     0.0           0.0                  12.4    B237   NO ACTION        8/24/19 18:37 a   8/24/2019    06:37:31 PM   FIELD   -119.208566       40.778182      24   0
3                                                      Area
BMAN190035
4
             BLM   TRAFFIC STOP   : JOC                Outside Event      CREATE     0     0       0   0   0   28      28      0   0   28      0.0           0.0                  0.5     B357   VERBAL WARNING   8/24/19 18:43 a   8/24/2019    06:43:07 PM   FIELD   -119.251315       40.770424      24   0
                                                       Response Area                       0           0       0                               0.0           0.0                  0.0            RPT                                12/30/1899   12:00:00 AM                                            30   6
BMAN190035                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   205     205     0   0   205     0.0           0.0                  3.4     B233   VERBAL WARNING   8/24/19 18:44 a   8/24/2019    06:44:54 PM   FIELD   -119.264679       40.748394      24   0
5                                                      Response Area
BMAN190035         COMPLIANCE                          9 O'Clock Response
             BLM                  : 630 B                                   CREATE   0     0       0   0   0   505     505     0   0   505     0.0           0.0                  8.4     B354   CITATION         8/24/19 18:48 a   8/24/2019    06:48:46 PM   FIELD   -119.215929       40.781531      24   0
6                  CHECK                               Area
BMAN190035                                             Outside Event
             BLM   TRAFFIC STOP   @HWY 34 MM 12                             CREATE   0     0       0   0   0   168     168     0   0   168     0.0           0.0                  2.8     P368   NO ACTION        8/24/19 18:49 a   8/24/2019    06:49:15 PM   FIELD   -119.262689596    40.772234936   24   0
7                                                      Response Area
BMAN190035                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0       0   0   0   367     367     0   0   367     0.0           0.0                  6.1     B234   VERBAL WARNING   8/24/19 18:56 a   8/24/2019    06:56:20 PM   FIELD   -119.257223       40.755891      24   0
8                                                      Response Area
BMAN190035                                             Gate Road                                                                                                                                                                                                                                        24   0
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   260     260     0   0   260     0.0           0.0                  4.3     B242   VERBAL WARNING   8/24/19 19:05 a   8/24/2019    07:05:22 PM   FIELD   -119.264679       40.748394
9                                                      Response Area
BMAN190036                                             9 O'Clock Response
             BLM   TRAFFIC STOP   900 G                                     CREATE   0     0       0   0   0   302     302     0   0   302     0.0           0.0                  5.0     B243   VERBAL WARNING   8/24/19 19:05 a   8/24/2019    07:05:52 PM   FIELD   -119.217561       40.794849      24   0
0                                                      Area
BMAN190036         PUBLIC                              9 O'Clock Response
             BLM                  : 800 C                                   CREATE   0     0       0   0   0   98      98      0   0   98      0.0           0.0                  1.6     B354   VERBAL WARNING   8/24/19 19:15 a   8/24/2019    07:15:48 PM   FIELD   -119.218126       40.78846       24   0
1                  CONTACT                             Area
BMAN190036                                             Outside Event
             BLM   TRAFFIC STOP   Airport                                   CREATE   0     0       0   0   0   36      36      0   0   36      0.0           0.0                  0.6     I403   NO ACTION        8/24/19 19:16 a   8/24/2019    07:16:24 PM   FIELD   -119.207813       40.76392       24   0
2                                                      Response Area
BMAN190036         COMPLIANCE                          9 O'Clock Response
             BLM                  : 830 C                                   CREATE   0     0       0   0   0   223     223     0   0   223     0.0           0.0                  3.7     B354   NO ACTION        8/24/19 19:18 a   8/24/2019    07:18:46 PM   FIELD   -119.216862       40.790792      24   0
3                  CHECK                               Area
BMAN190036                                             Gate Road                                                                                                                                 VERBAL WARNING                                                                                         24   0
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   321     321     0   0   321     0.0           0.0                  5.4     B356                    8/24/19 19:21 a   8/24/2019    07:21:54 PM   FIELD   -119.264679       40.748394
4                                                      Response Area                                                                                                                             RPT
BMAN190036                                             Gate Road
             BLM   TRAFFIC STOP   @Gate Road                                CREATE   0     0       0   0   0   270     270     0   0   270     0.0           0.0                  4.5     B357   NO ACTION        8/24/19 19:28 a   8/24/2019    07:28:57 PM   FIELD   -119.257223       40.755891      24   0
5                                                      Response Area
BMAN190036                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : 530 Esp                                 CREATE   0     0       0   0   0   290     290     0   0   290     0.0           0.0                  4.8     B246   WRITTEN WARNING 8/24/19 19:30 a    8/24/2019    07:30:20 PM   FIELD   -119.210338       40.780031      24   0
6                                                      Area
BMAN190036                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   352     352     0   0   352     0.0           0.0                  5.9     B242   VERBAL WARNING   8/24/19 19:31 a   8/24/2019    07:31:19 PM   FIELD   -119.264679       40.748394      24   0
7                                                      Response Area
BMAN190036                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0   0   0   908     908     0   0   908     0.0           0.0                  15.1    B356   CITATION         8/24/19 19:32 a   8/24/2019    07:32:16 PM   FIELD   -119.258208       40.75352       24   0
8                                                      Response Area
BMAN190036                                             Gate Road                                                                                                                                                                                                                                        24   0
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0       0   0   0   388     388     0   0   388     0.0           0.0                  6.5     B234   VERBAL WARNING   8/24/19 19:36 a   8/24/2019    07:36:18 PM   FIELD   -119.257223       40.755891
9                                                      Response Area
BMAN190037                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : 530 C                                   CREATE   0     0       0   0   0   1291    1291    0   0   1291    0.0           0.0                  21.5    I403   CITATION         8/24/19 19:37 a   8/24/2019    07:37:21 PM   FIELD   -119.212172       40.777603      24   0
0                                                      Area
BMAN190037                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0   0   0   1057    1057    0   0   1057    0.0           0.0                  17.6    B367   VERBAL WARNING   8/24/19 19:45 a   8/24/2019    07:45:04 PM   FIELD   -119.253323       40.760061      24   0
1                                                      Response Area
BMAN190037                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0       0   0   0   478     478     0   0   478     0.0           0.0                  8.0     B234   VERBAL WARNING   8/24/19 19:45 a   8/24/2019    07:45:09 PM   FIELD   -119.257223       40.755891      24   0
2                                                      Response Area
BMAN190037                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   157     157     0   0   157     0.0           0.0                  2.6     B364   VERBAL WARNING   8/24/19 19:48 a   8/24/2019    07:48:46 PM   FIELD   -119.264679       40.748394      24   0
3                                                      Response Area
BMAN190037                                             9 O'Clock Response                                                                                                                                                                                                                               24   0
             BLM   TRAFFIC STOP   : 630 L                                   CREATE   0     0       0   0   0   223     223     0   0   223     0.0           0.0                  3.7     B357   VERBAL WARNING   8/24/19 19:50 a   8/24/2019    07:50:13 PM   FIELD   -119.22358        40.778155
4                                                      Area
BMAN190037         PUBLIC                              9 O'Clock Response
             BLM                  @Point 2                                  CREATE   0     0       0   0   0   311     311     0   0   311     0.0           0.0                  5.2     P368   NO ACTION        8/24/19 19:55 a   8/24/2019    07:55:17 PM   FIELD   -119.219651       40.8057        24   0
5                  CONTACT                             Area
BMAN190037                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 700 J                                   CREATE   0     1       1   0   1   609     610     1   1   610     0.0           0.0     0.0    0.0   10.2    B357   NO ACTION        8/24/19 19:55 a   8/24/2019    07:55:46 PM   FIELD   -119.224315       40.782184      24   0
6                                                      Area
BMAN190037                                             Gate Road
             BLM   TRAFFIC STOP   Gate Road MM 1                            CREATE   0     0       0   0   0   3419    3419    0   0   3419    0.0           0.0                  57.0    B356   CITATION         8/24/19 19:56 a   8/24/2019    07:56:08 PM   FIELD   -119.258208       40.75352       24   0
7                                                      Response Area
BMAN190037         COMPLIANCE                          9 O'Clock Response
             BLM                  : 715 G                                   CREATE   0     0       0   0   0   3988    3988    0   0   3988    0.0           0.0                  66.5    B351   WRITTEN WARNING 8/24/19 20:01 a    8/24/2019    08:01:25 PM   FIELD   -119.222233       40.784312      24   0
8                  CHECK                               Area
BMAN190037         COMPLIANCE                          9 O'Clock Response                                                                                                                                                                                                                               24   0
             BLM                  : 730 A                                   CREATE   0     0       0   0   0   45      45      0   0   45      0.0           0.0                  0.8     B353   WRITTEN WARNING 8/24/19 20:03 a    8/24/2019    08:03:13 PM   FIELD   -119.216456       40.785962
9                  CHECK                               Area
BMAN190038                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0       0   0   0   84      84      0   0   84      0.0           0.0                  1.4     B364   VERBAL WARNING   8/24/19 20:08 a   8/24/2019    08:08:42 PM   FIELD   -119.257223       40.755891      24   0
0                                                      Response Area
BMAN190038                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0       0   0   0   177     177     0   0   177     0.0           0.0                  3.0     B234   NO ACTION        8/24/19 20:09 a   8/24/2019    08:09:48 PM   FIELD   -119.257223       40.755891      24   0
1                                                      Response Area
BMAN190038                                             Gate Road
             BLM   TRAFFIC STOP   Gate Road MM 1                            CREATE   0     0       0   0   0   377     377     0   0   377     0.0           0.0                  6.3     B367   VERBAL WARNING   8/24/19 20:11 a   8/24/2019    08:11:23 PM   FIELD   -119.258208       40.75352       24   0
2                                                      Response Area
BMAN190038                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 630 L                                   CREATE   0     0       0   0   0   120     120     0   0   120     0.0           0.0                  2.0     B357   VERBAL WARNING   8/24/19 20:16 a   8/24/2019    08:16:30 PM   FIELD   -119.22358        40.778155      24   0
3                                                      Area
BMAN190038                                             Gate Road                                                                                                                                                                                                                                        24   0
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0   0   0   201     201     0   0   201     0.0           0.0                  3.4     B364   VERBAL WARNING   8/24/19 20:19 a   8/24/2019    08:19:23 PM   FIELD   -119.258208       40.75352
4                                                      Response Area
BMAN190038                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0       0   0   0   354     354     0   0   354     0.0           0.0                  5.9     B234   VERBAL WARNING   8/24/19 20:19 a   8/24/2019    08:19:46 PM   FIELD   -119.257223       40.755891      24   0
5                                                      Response Area
BMAN190038                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road:                              CREATE   0     0       0   0   0   749     749     0   0   749     0.0           0.0                  12.5    B367   WRITTEN WARNING 8/24/19 20:25 a    8/24/2019    08:25:47 PM   FIELD   -119.257223       40.755891      24   0
6                                                      Response Area
BMAN190038                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : Point 5                                 CREATE   0     0       0   0   0   354     354     0   0   354     0.0           0.0                  5.9     B233   VERBAL WARNING   8/24/19 20:27 a   8/24/2019    08:27:58 PM   FIELD   -119.210501       40.76373       24   0
7                                                      Area
BMAN190038                                             Gate Road
             BLM   TRAFFIC STOP   Gate Road MM .5                           CREATE   0     0       0   0   0   291     291     0   0   291     0.0           0.0                  4.9     B234   VERBAL WARNING   8/24/19 20:33 a   8/24/2019    08:33:22 PM   FIELD   -119.264679       40.748394      24   0
8                                                      Response Area
BMAN190038                                             3 O'Clock Response                                                                                                                                                                                                                               24   0
             BLM   TRAFFIC STOP   : 600 K                                   CREATE   0     0       0   0   0   233     233     0   0   233     0.0           0.0                  3.9     B357   NO ACTION        8/24/19 20:33 a   8/24/2019    08:33:56 PM   FIELD   -119.219827       40.775302
9                                                      Area
BMAN190039                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 900 A                                   CREATE   0     0       0   0   0   296     296     0   0   296     0.0           0.0                  4.9     B247   VERBAL WARNING   8/24/19 20:36 a   8/24/2019    08:36:30 PM   FIELD   -119.213364       40.791673      24   0
0                                                      Area
BMAN190039                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0       0   0   0   199     199     0   0   199     0.0           0.0                  3.3     B364   VERBAL WARNING   8/24/19 20:39 a   8/24/2019    08:39:21 PM   FIELD   -119.257223       40.755891      24   0
1                                                      Response Area
BMAN190039                                             9 O'Clock Response
             BLM   TRAFFIC STOP   700 L                                     CREATE   0     0       0   0   0   1564    1564    0   0   1564    0.0           0.0                  26.1    B359   CITATION         8/24/19 20:40 a   8/24/2019    08:40:34 PM   FIELD   -119.225641       40.781911      24   0
2                                                      Area
BMAN190039                                             Gate Road
             BLM   TRAFFIC STOP   Gate Road MM .5                           CREATE   0     0       0   0   0   6415    6415    0   0   6415    0.0           0.0                  106.9   B233   TRANSFER         8/24/19 20:42 a   8/24/2019    08:42:59 PM   FIELD   -119.264679       40.748394      24   0
3                                                      Response Area
BMAN190039                                             Gate Road                                                                                                                                                                                                                                        24   0
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   165     165     0   0   165     0.0           0.0                  2.8     B364   VERBAL WARNING   8/24/19 20:48 a   8/24/2019    08:48:17 PM   FIELD   -119.264679       40.748394
4                                                      Response Area
BMAN190039                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   221     221     0   0   221     0.0           0.0                  3.7     B234   VERBAL WARNING   8/24/19 20:48 a   8/24/2019    08:48:33 PM   FIELD   -119.264679       40.748394      24   0
5                                                      Response Area
BMAN190039                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   462     462     0   0   462     0.0           0.0                  7.7     B351   WRITTEN WARNING 8/24/19 20:48 a    8/24/2019    08:48:54 PM   FIELD   -119.264679       40.748394      24   0
6                                                      Response Area
BMAN190039                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 715 B                                   CREATE   0     0       0   0   0   1226    1226    0   0   1226    0.0           0.0                  20.4    B244   CITATION         8/24/19 20:54 a   8/24/2019    08:54:34 PM   FIELD   -119.217401       40.784804      24   0
7                                                      Area
BMAN190039                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0   0   0   875     875     0   0   875     0.0           0.0                  14.6    B245   VERBAL WARNING   8/24/19 20:56 a   8/24/2019    08:56:11 PM   FIELD   -119.258208       40.75352       24   0
8                                                      Response Area
BMAN190039                                             Gate Road                                                                                                                                                                                                                                        24   0
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0       0   0   0   712     712     0   0   712     0.0           0.0                  11.9    B367   WRITTEN WARNING 8/24/19 20:58 a    8/24/2019    08:58:38 PM   FIELD   -119.257223       40.755891
9                                                      Response Area
BMAN190040                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0       0   0   0   981     981     0   0   981     0.0           0.0                  16.4    B234   CITATION         8/24/19 21:00 a   8/24/2019    09:00:05 PM   FIELD   -119.257223       40.755891      24   0
0                                                      Response Area
BMAN190040                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 630 L                                   CREATE   0     0       0   0   0   599     599     0   0   599     0.0           0.0                  10.0    B357   PUBLIC ASSIST    8/24/19 21:03 a   8/24/2019    09:03:19 PM   FIELD   -119.22358        40.778155      24   0
1                                                      Area
BMAN190040         COMPLIANCE                          9 O'Clock Response
             BLM                  : 700 E: Camp                             COPY     0     0           0       40608   40608           40608   0.0           0.0                  676.8          NO ACTION        8/24/19 21:06 a   8/24/2019    09:06:46 PM   FIELD   -119.222233       40.784312      24   0
2                  CHECK                               Area
BMAN190040         PUBLIC                              9 O'Clock Response
             BLM                  : 630 G                                   CREATE   0     0       0   0   0   841     841     0   0   841     0.0           0.0                  14.0    B355   PUBLIC ASSIST    8/24/19 21:17 a   8/24/2019    09:17:07 PM   FIELD   -119.220144       40.779671      24   0
3                  CONTACT                             Area
BMAN190040                                             Gate Road                                                                                                                                                                                                                                        24   0
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0       0   0   0   754     754     0   0   754     0.0           0.0                  12.6    B351   VERBAL WARNING   8/24/19 21:18 a   8/24/2019    09:18:13 PM   FIELD   -119.257223       40.755891
4                                                      Response Area
BMAN190040                                             9 O'Clock Response
             BLM   TRAFFIC STOP   700 G                                     CREATE   0     0       0   0   0   746     746     0   0   746     0.0           0.0                  12.4    B246   WRITTEN WARNING 8/24/19 21:22 a    8/24/2019    09:22:53 PM   FIELD   -119.221805       40.7827        24   0
5                                                      Area
BMAN190040                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   207     207     0   0   207     0.0           0.0                  3.5     B364   VERBAL WARNING   8/24/19 21:23 a   8/24/2019    09:23:30 PM   FIELD   -119.264679       40.748394      24   0
6                                                      Response Area
BMAN190040         PUBLIC                              3 O'Clock Response
             BLM                  : 300 K                                   CREATE   0     0       0   0   0   1069    1069    0   0   1069    0.0           0.0                  17.8    B239   PUBLIC ASSIST    8/24/19 21:29 a   8/24/2019    09:29:17 PM   FIELD   -119.191795       40.775347      24   0
7                  CONTACT                             Area
BMAN190040                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   2120    2120    0   0   2120    0.0           0.0                  35.3    B364   CITATION         8/24/19 21:30 a   8/24/2019    09:30:07 PM   FIELD   -119.264679       40.748394      24   0
8                                                      Response Area
BMAN190040                                             Gate Road                                                                                                                                                                                                                                        24   0
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   597     597     0   0   597     0.0           0.0                  10.0    B351   VERBAL WARNING   8/24/19 21:32 a   8/24/2019    09:32:34 PM   FIELD   -119.264679       40.748394
9                                                      Response Area
BMAN190041                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0       0   0   0   485     485     0   0   485     0.0           0.0                  8.1     B367   VERBAL WARNING   8/24/19 21:33 a   8/24/2019    09:33:17 PM   FIELD   -119.257223       40.755891      24   0
0                                                      Response Area
BMAN190041                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   488     488     0   0   488     0.0           0.0                  8.1     B360   VERBAL WARNING   8/24/19 21:40 a   8/24/2019    09:40:40 PM   FIELD   -119.264679       40.748394      24   0
1                                                      Response Area
BMAN190041                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 3                          CREATE   0     0       0   0   0   468     468     0   0   468     0.0           0.0                  7.8     B237   VERBAL WARNING   8/24/19 21:43 a   8/24/2019    09:43:02 PM   FIELD   -119.231633       40.766147      24   0
2                                                      Response Area
BMAN190041                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 700 I                                   CREATE   0     0       0   0   0   338     338     0   0   338     0.0           0.0                  5.6     B246   VERBAL WARNING   8/24/19 21:46 a   8/24/2019    09:46:36 PM   FIELD   -119.223479       40.782356      24   0
3                                                      Area
BMAN190041                                             Gate Road                                                                                                                                                                                                                                        24   0
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0   0   0   4314    4314    0   0   4314    0.0           0.0                  71.9    B367   CITATION         8/24/19 21:49 a   8/24/2019    09:49:43 PM   FIELD   -119.253323       40.760061
4                                                      Response Area
BMAN190041         PUBLIC                              Outside Event
             BLM                  @HWY 34 MM 8                              CREATE   0     0       0   0   0   203     203     0   0   203     0.0           0.0                  3.4     C105   PUBLIC ASSIST    8/24/19 21:51 a   8/24/2019    09:51:15 PM   FIELD   -119.28996444     40.742753753   24   0
5                  CONTACT                             Response Area
BMAN190041         PUBLIC                              9 O'Clock Response
             BLM                  : 700 Esp                                 CREATE   0     0       0   0   0   561     561     0   0   561     0.0           0.0                  9.4     B243   PUBLIC ASSIST    8/24/19 22:04 a   8/24/2019    10:04:50 PM   FIELD   -119.214555       40.78419       24   0
6                  CONTACT                             Area
BMAN190041                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   2599    2599    0   0   2599    0.0           0.0                  43.3    B352   CITATION         8/24/19 22:14 a   8/24/2019    10:14:41 PM   FIELD   -119.264679       40.748394      24   0
7                                                      Response Area
BMAN190041         PUBLIC                              3 O'Clock Response
             BLM                  : 600 Esp                                 CREATE   0     0       0   0   0   1621    1621    0   0   1621    0.0           0.0                  27.0    B243   PUBLIC ASSIST    8/24/19 22:18 a   8/24/2019    10:18:09 PM   FIELD   -119.211557       40.781617      24   0
8                  CONTACT                             Area
BMAN190041                                             Gate Road                                                                                                                                                                                                                                        24   0
             BLM   TRAFFIC STOP   Gate Road MM .5                           CREATE   0     0       0   0   0   3383    3383    0   0   3383    0.0           0.0                  56.4    B200   WRITTEN WARNING 8/24/19 22:18 a    8/24/2019    10:18:59 PM   FIELD   -119.264679       40.748394
9                                                      Response Area
BMAN190042                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   686     686     0   0   686     0.0           0.0                  11.4    B246   WRITTEN WARNING 8/24/19 22:28 a    8/24/2019    10:28:39 PM   FIELD   -119.264679       40.748394      24   0
0                                                      Response Area
BMAN190042         PUBLIC                              Gate Road
1
             BLM
                   CONTACT
                                  : Gate Road
                                                       Response
                                                                            CREATE   0     0       0   0   0   1093    1093    0   0   1093    0.0           0.0                  18.2    B238   PUBLIC ASSIST    8/24/19 22:33 a   8/24/2019    10:33:56 PM   FIELD   -119.257223       40.755891      24   0
                                                       Area                                0           0       0                               0.0           0.0                  0.0                                               12/30/1899   12:00:00 AM                                            30   6
BMAN190042                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   4000    4000    0   0   4000    0.0           0.0                  66.7    B236   CITATION         8/24/19 22:49 a   8/24/2019    10:49:55 PM   FIELD   -119.264679       40.748394      24   0
2                                                      Response Area
BMAN190042         PUBLIC                              9 O'Clock Response                                                                                                                                                                                                                               24   0
             BLM                  : 700 H                                   CREATE   0     0       0   0   0   1201    1201    0   0   1201    0.0           0.0                  20.0    B355   NO ACTION        8/24/19 22:55 a   8/24/2019    10:55:35 PM   FIELD   -119.222643       40.782528
3                  CONTACT                             Area
BMAN190042                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0   0   0   336     336     0   0   336     0.0           0.0                  5.6     B246   VERBAL WARNING   8/24/19 22:57 a   8/24/2019    10:57:47 PM   FIELD   -119.258208       40.75352       24   0
4                                                      Response Area
BMAN190042                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0   0   0   109     109     0   0   109     0.0           0.0                  1.8     B246   NO ACTION        8/24/19 23:04 a   8/24/2019    11:04:00 PM   FIELD   -119.258208       40.75352       24   0
5                                                      Response Area
BMAN190042                                             9 O'Clock Response
             BLM   TRAFFIC STOP   Greeters                                  CREATE   0     0       0   0   0   1496    1496    0   0   1496    0.0           0.0                  24.9    I400   VERBAL WARNING   8/24/19 23:06 a   8/24/2019    11:06:23 PM   FIELD   -119.222929       40.773108      24   0
6                                                      Area
BMAN190042                                             Gate Road
             BLM   TRAFFIC STOP   @Gate Road MM 1                           CREATE   0     0       0   0   0   464     464     0   0   464     0.0           0.0                  7.7     B247   VERBAL WARNING   8/24/19 23:07 a   8/24/2019    11:07:20 PM   FIELD   -119.258208       40.75352       24   0
7                                                      Response Area
BMAN190042                                             Gate Road                                                                                                                                                                                                                                        24   0
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0       0   0   0   561     561     0   0   561     0.0           0.0                  9.4     C105   VERBAL WARNING   8/24/19 23:08 a   8/24/2019    11:08:33 PM   FIELD   -119.257223       40.755891
8                                                      Response Area
BMAN190043                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0   0   0   369     369     0   0   369     0.0           0.0                  6.2     B246   VERBAL WARNING   8/24/19 23:22 a   8/24/2019    11:22:40 PM   FIELD   -119.258208       40.75352       24   0
0                                                      Response Area
BMAN190043         PUBLIC                              9 O'Clock Response
             BLM                  : 900 J                                   CREATE   0     0       0   0   0   3408    3408    0   0   3408    0.0           0.0                  56.8    B355   PUBLIC ASSIST    8/24/19 23:29 a   8/24/2019    11:29:21 PM   FIELD   -119.219405       40.796243      24   0
1                  CONTACT                             Area
BMAN190043                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0   0   0   252     252     0   0   252     0.0           0.0                  4.2     B247   NO ACTION        8/24/19 23:32 a   8/24/2019    11:32:26 PM   FIELD   -119.253323       40.760061      24   0
2                                                      Response Area
BMAN190043                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0       0   0   0   172     172     0   0   172     0.0           0.0                  2.9     C105   VERBAL WARNING   8/24/19 23:32 a   8/24/2019    11:32:57 PM   FIELD   -119.257223       40.755891      24   0
3                                                      Response Area
BMAN190043                                             Gate Road                                                                                                                                                                                                                                        24   0
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   555     555     0   0   555     0.0           0.0                  9.3     B351   VERBAL WARNING   8/24/19 23:40 a   8/24/2019    11:40:08 PM   FIELD   -119.264679       40.748394
4                                                      Response Area
BMAN190043                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 700 L                                   CREATE   0     0       0   0   0   802     802     0   0   802     0.0           0.0                  13.4    B359   VERBAL WARNING   8/24/19 23:40 a   8/24/2019    11:40:41 PM   FIELD   -119.225641       40.781911      24   0
5                                                      Area
BMAN190043                                             Gate Road
             BLM   TRAFFIC STOP   Gate Road MM .5                           CREATE   0     0       0   0   0   545     545     0   0   545     0.0           0.0                  9.1     B247   VERBAL WARNING   8/24/19 23:45 a   8/24/2019    11:45:49 PM   FIELD   -119.264679       40.748394      24   0
6                                                      Response Area
BMAN190043                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0   0   0   482     482     0   0   482     0.0           0.0                  8.0     B246   WRITTEN WARNING 8/24/19 23:49 a    8/24/2019    11:49:28 PM   FIELD   -119.258208       40.75352       24   0
7                                                      Response Area
BMAN190043                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   402     402     0   0   402     0.0           0.0                  6.7     B351   VERBAL WARNING   8/24/19 23:56 a   8/24/2019    11:56:50 PM   FIELD   -119.264679       40.748394      24   0
8                                                      Response Area
BMAN190043                                             Gate Road                                                                                                                                                                                                                                        24   0
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   282     282     0   0   282     0.0           0.0                  4.7     B235   VERBAL WARNING   8/24/19 23:58 a   8/24/2019    11:58:11 PM   FIELD   -119.264679       40.748394
9                                                      Response Area
BMAN190044         PUBLIC                              3 O'Clock Response
             BLM                  : Center Camp                             CREATE   0     0       0   0   0   4464    4464    0   0   4464    0.0           0.0                  74.4    B234   NO ACTION        8/25/19 0:04 a    8/25/2019    12:04:02 AM   FIELD   -119.213507       40.780137      25   1
0                  CONTACT                             Area
BMAN190044         PUBLIC                              3 O'Clock Response
             BLM                  @Center Camp                              CREATE   0     0       0   0   0   4952    4952    0   0   4952    0.0           0.0                  82.5    B243   NO ACTION        8/25/19 0:04 a    8/25/2019    12:04:08 AM   FIELD   -119.213507       40.780137      25   1
1                  CONTACT                             Area
BMAN190044                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   7384    7384    0   0   7384    0.0           0.0                  123.1   B230   CITATION         8/25/19 0:05 a    8/25/2019    12:05:59 AM   FIELD   -119.264679       40.748394      25   1
2                                                      Response Area
BMAN190044                                             9 O'Clock Response                                                                                                                        VERBAL WARNING
             BLM   TRAFFIC STOP   : 630 K                                   CREATE   0     0       0   0   0   2384    2384    0   0   2384    0.0           0.0                  39.7    B359                    8/25/19 0:07 a    8/25/2019    12:07:44 AM   FIELD   -119.222987       40.778417      25   1
3                                                      Area                                                                                                                                      RPT
BMAN190044                                             Gate Road                                                                                                                                                                                                                                        25   1
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   557     557     0   0   557     0.0           0.0                  9.3     B351   VERBAL WARNING   8/25/19 0:08 a    8/25/2019    12:08:35 AM   FIELD   -119.264679       40.748394
4                                                      Response Area
BMAN190044                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : 3 Oclock off the                        CREATE   0     0       0   0   0   491     491     0   0   491     0.0           0.0                  8.2     B239   VERBAL WARNING   8/25/19 0:13 a    8/25/2019    12:13:31 AM   FIELD   -119.204821       40.785203      25   1
5                                                      Area
BMAN190044                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   1016    1016    0   0   1016    0.0           0.0                  16.9    B235   VERBAL WARNING   8/25/19 0:16 a    8/25/2019    12:16:04 AM   FIELD   -119.264679       40.748394      25   1
6                                                      Response Area
BMAN190044                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   469     469     0   0   469     0.0           0.0                  7.8     B351   VERBAL WARNING   8/25/19 0:19 a    8/25/2019    12:19:29 AM   FIELD   -119.264679       40.748394      25   1
7                                                      Response Area
BMAN190044                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0   0   0   335     335     0   0   335     0.0           0.0                  5.6     B246   NO ACTION        8/25/19 0:19 a    8/25/2019    12:19:45 AM   FIELD   -119.258208       40.75352       25   1
8                                                      Response Area
BMAN190044                                             Gate Road                                                                                                                                                                                                                                        25   1
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   84      84      0   0   84      0.0           0.0                  1.4     B365   VERBAL WARNING   8/25/19 0:22 a    8/25/2019    12:22:11 AM   FIELD   -119.264679       40.748394
9                                                      Response Area
BMAN190045                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0       0   0   0   203     203     0   0   203     0.0           0.0                  3.4     B365   CANCEL           8/25/19 0:25 a    8/25/2019    12:25:33 AM   FIELD   -119.248468       40.766504      25   1
0                                                      Response Area
BMAN190045                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0       0   0   0   663     663     0   0   663     0.0           0.0                  11.1    B365   VERBAL WARNING   8/25/19 0:25 a    8/25/2019    12:25:53 AM   FIELD   -119.248468       40.766504      25   1
1                                                      Response Area
BMAN190045                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   1026    1026    0   0   1026    0.0           0.0                  17.1    B351   VERBAL WARNING   8/25/19 0:30 a    8/25/2019    12:30:54 AM   FIELD   -119.264679       40.748394      25   1
2                                                      Response Area
BMAN190045                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : 500 L                                   CREATE   0     0       0   0   0   375     375     0   0   375     0.0           0.0                  6.3     B238   VERBAL WARNING   8/25/19 0:37 a    8/25/2019    12:37:57 AM   FIELD   -119.211107       40.770912      25   1
3                                                      Area
BMAN190045                                             Gate Road                                                                                                                                                                                                                                        25   1
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0   0   0   985     985     0   0   985     0.0           0.0                  16.4    B351   VERBAL WARNING   8/25/19 0:46 a    8/25/2019    12:46:10 AM   FIELD   -119.258208       40.75352
4                                                      Response Area
BMAN190045                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0   0   0   365     365     0   0   365     0.0           0.0                  6.1     B246   VERBAL WARNING   8/25/19 0:48 a    8/25/2019    12:48:14 AM   FIELD   -119.253323       40.760061      25   1
5                                                      Response Area
BMAN190045                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : 515 L                                   CREATE   0     0       0   0   0   530     530     0   0   530     0.0           0.0                  8.8     B238   VERBAL WARNING   8/25/19 0:50 a    8/25/2019    12:50:58 AM   FIELD   -119.213649       40.771563      25   1
6                                                      Area
BMAN190045                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 715 L                                   CREATE   0     0       0   0   0   3929    3929    0   0   3929    0.0           0.0                  65.5    B237   CITATION         8/25/19 0:58 a    8/25/2019    12:58:01 AM   FIELD   -119.226171       40.78391       25   1
7                                                      Area
BMAN190045                                             3 O'Clock Response
             BLM   REQUEST BRC    @The Man                                  CREATE   292   -292        0       11706   11706           11414   -4.9          0.0     -4.9         190.2                           8/25/19 1:12 a    8/25/2019    01:12:24 AM   OTHER   -119.205841       40.78598       25   1
8                                                      Area
BMAN190045                                             Gate Road                                                                                                                                                                                                                                        25   1
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0   0   0   6771    6771    0   0   6771    0.0           0.0                  112.9   B366   CITATION         8/25/19 1:22 a    8/25/2019    01:22:49 AM   FIELD   -119.264679       40.748394
9                                                      Response Area
BMAN190046                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : 600 L                                   CREATE   0     0       0   0   0   334     334     0   0   334     0.0           0.0                  5.6     B359   NO ACTION        8/25/19 1:30 a    8/25/2019    01:30:15 AM   FIELD   -119.220311       40.774932      25   1
0                                                      Area
BMAN190046                                             3 O'Clock Response
             BLM   TRAFFIC STOP   600 Esp                                   CREATE   0     0       0   0   0   599     599     0   0   599     0.0           0.0                  10.0    B241   NO ACTION        8/25/19 1:31 a    8/25/2019    01:31:42 AM   FIELD   -119.211557       40.781617      25   1
1                                                      Area

                                                                                                                                                                                                                                                                                        ER00141
                                                                                                   Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 325 of 499
                                                                                                                                                                       eventSummary

BMAN190046                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0       0      0       0      864     864     0      0      864     0.0           0.0                                   14.4    B247   VERBAL WARNING   8/25/19 1:34 a    8/25/2019    01:34:42 AM   FIELD      -119.253323    40.760061   25   1
2                                                       Response Area
BMAN190046                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0       0      0       0      402     402     0      0      402     0.0           0.0                                   6.7     B246   VERBAL WARNING   8/25/19 1:35 a    8/25/2019    01:35:56 AM   FIELD      -119.253323    40.760061   25   1
3                                                       Response Area
BMAN190046                                              Gate Road                                                                                                                                                                                                                                                                      25   1
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0       0      0       0      480     480     0      0      480     0.0           0.0                                   8.0     B235   VERBAL WARNING   8/25/19 1:38 a    8/25/2019    01:38:12 AM   FIELD      -119.253323    40.760061
4                                                       Response Area
BMAN190046                                              Gate Road                                                                                                                                                                                                                                                                      25   1
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0      0       0      296     296     0      0      296     0.0           0.0                                   4.9     B356   VERBAL WARNING   8/25/19 1:51 a    8/25/2019    01:51:10 AM   FIELD      -119.258208    40.75352
5                                                       Response Area
BMAN190046                                              Gate Road
             BLM   REQUEST BRC    @Gate Road                                 CREATE   116   -116           0              4098    4098                  3982    -1.9          0.0     -1.9                          66.4           NO ACTION        8/25/19 2:15 a    8/25/2019    02:15:40 AM   FIELD      -119.257223    40.755891   25   1
6                                                       Response Area
BMAN190046                                              9 O'Clock Response
             BLM   TRAFFIC STOP   @Greeters                                  CREATE   0     0       0      0       0      337     337     0      0      337     0.0           0.0                                   5.6     B357   VERBAL WARNING   8/25/19 2:28 a    8/25/2019    02:28:06 AM   FIELD      -119.222929    40.773108   25   1
7                                                       Area
BMAN190046         PUBLIC                               Outside Event
             BLM                  : JOC                                      CREATE   0     0       0      0       0      1552    1552    0      0      1552    0.0           0.0                                   25.9    B361   PUBLIC ASSIST    8/25/19 2:38 a    8/25/2019    02:38:37 AM   FIELD      -119.251315    40.770424   25   1
8                  CONTACT                              Response Area
BMAN190046                                              3 O'Clock Response                                                                                                                                                                                                                                                             25   1
             BLM   TRAFFIC STOP   : 545 L                                    CREATE   0     0       0      0       0      226     226     0      0      226     0.0           0.0                                   3.8     B356   VERBAL WARNING   8/25/19 2:39 a    8/25/2019    02:39:20 AM   FIELD      -119.218291    40.773591
9                                                       Area
BMAN190047         PUBLIC                               9 O'Clock Response                                                                                                                                                                                                                                                             25   1
             BLM                  Point 1                                    CREATE   0     0       0      0       0      6460    6460    0      0      6460    0.0           0.0                                   107.7   P368   PUBLIC ASSIST    8/25/19 2:39 a    8/25/2019    02:39:22 AM   FIELD      -119.233974    40.78214
0                  CONTACT                              Area
BMAN190047                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road                                CREATE   0     0       0      0       0      38      38      0      0      38      0.0           0.0                                   0.6     B364   NO ACTION        8/25/19 2:48 a    8/25/2019    02:48:46 AM   FIELD      -119.257223    40.755891   25   1
1                                                       Response Area
BMAN190047                                              3 O'Clock Response
             BLM   TRAFFIC STOP   3Y (Wye)                                   CREATE   0     0       0      0       0      673     673     0      0      673     0.0           0.0                                   11.2    B355   VERBAL WARNING   8/25/19 2:49 a    8/25/2019    02:49:39 AM   FIELD      -119.219931    40.773334   25   1
2                                                       Area
BMAN190047                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0      0       0      396     396     0      0      396     0.0           0.0                                   6.6     B351   VERBAL WARNING   8/25/19 2:52 a    8/25/2019    02:52:33 AM   FIELD      -119.264679    40.748394   25   1
3                                                       Response Area
BMAN190047                                              Gate Road                                                                                                                                                                                                                                                                      25   1
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0      0       0      1316    1316    0      0      1316    0.0           0.0                                   21.9    B353   VERBAL WARNING   8/25/19 2:56 a    8/25/2019    02:56:37 AM   FIELD      -119.264679    40.748394
4                                                       Response Area
BMAN190047                                              3 O'clock Response                                                                                                                                                                                                                                                             25   1
             BLM   ASSIST         @530 L                                     CREATE   58    5       63     5       68     81      149     5      10     91      0.1           0.1     0.1    0.1    0.1     0.1     1.4     B356   PUBLIC ASSIST    8/25/19 3:06 a    8/25/2019    03:06:23 AM   FIELD      -119.216057    40.772461
5                                                       Area
BMAN190047                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0      0       0      1201    1201    0      0      1201    0.0           0.0                                   20.0    B352   VERBAL WARNING   8/25/19 3:07 a    8/25/2019    03:07:52 AM   FIELD      -119.264679    40.748394   25   1
6                                                       Response Area
BMAN190047                                              9 O'Clock Response
             BLM   TRAFFIC STOP   : 645 L                                    CREATE   0     0       0      0       0      7601    7601    0      0      7601    0.0           0.0                                   126.7   B364   CITATION         8/25/19 3:09 a    8/25/2019    03:09:05 AM   FIELD      -119.224772    40.779982   25   1
7                                                       Area
BMAN190047                                              9 O'Clock Response
             BLM   TRAFFIC STOP   : 645 L                                    CREATE   0     0       0      0       0      24      24      0      0      24      0.0           0.0                                   0.4     B364   NO ACTION        8/25/19 3:13 a    8/25/2019    03:13:41 AM   FIELD      -119.224772    40.779982   25   1
8                                                       Area
BMAN190047                                              Gate Road                                                                                                                                                                                                                                                                      25   1
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0      0       0      445     445     0      0      445     0.0           0.0                                   7.4     B357   VERBAL WARNING   8/25/19 3:16 a    8/25/2019    03:16:29 AM   FIELD      -119.264679    40.748394
9                                                       Response Area
BMAN190048                                              3 O'Clock Response                                                                                                                                                                                                                                                             25   1
             BLM   TRAFFIC STOP   : 530 L                                    CREATE   0     0       0      0       0      3035    3035    0      0      3035    0.0           0.0                                   50.6    B356   CITATION         8/25/19 3:19 a    8/25/2019    03:19:51 AM   FIELD      -119.216057    40.772461
0                                                       Area
BMAN190048                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                           CREATE   0     0       0      0       0      204     204     0      0      204     0.0           0.0                                   3.4     B357   NO ACTION        8/25/19 3:36 a    8/25/2019    03:36:12 AM   FIELD      -119.248468    40.766504   25   1
1                                                       Response Area
BMAN190048                                              3 O'Clock Response
             BLM   TRAFFIC STOP   @530 L                                     CREATE   0     0       0      0       0      2569    2569    0      0      2569    0.0           0.0                                   42.8    P368   CITATION         8/25/19 3:40 a    8/25/2019    03:40:46 AM   FIELD      -119.216057    40.772461   25   1
2                                                       Area
BMAN190048                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0      0       0      4925    4925    0      0      4925    0.0           0.0                                   82.1    B351   CITATION         8/25/19 3:43 a    8/25/2019    03:43:32 AM   FIELD      -119.258208    40.75352    25   1
3                                                       Response Area
BMAN190048                                              Gate Road                                                                                                                                                                                                                                                                      25   1
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0      0       0      5366    5366    0      0      5366    0.0           0.0                                   89.4    B366   CITATION         8/25/19 3:49 a    8/25/2019    03:49:30 AM   FIELD      -119.264679    40.748394
4                                                       Response Area
BMAN190048         PUBLIC         12 Mile Access        Outside Event                                                                                                                                                                                                                                                                  25   1
             BLM                                                             CREATE   0     0       0      0       0      3164    3164    0      0      3164    0.0           0.0                                   52.7    P368   CITATION         8/25/19 4:40 a    8/25/2019    04:40:44 AM   FIELD      -119.261983    40.771873
5                  CONTACT        Point                 Response Area
BMAN190048                                              9 O'Clock Response
             BLM   TRAFFIC STOP   : 630 L                                    CREATE   0     0       0      0       0      290     290     0      0      290     0.0           0.0                                   4.8     B363   VERBAL WARNING   8/25/19 4:42 a    8/25/2019    04:42:27 AM   FIELD      -119.22358     40.778155   25   1
6                                                       Area
BMAN190048                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road                                CREATE   0     0       0      0       0      306     306     0      0      306     0.0           0.0                                   5.1     B357   VERBAL WARNING   8/25/19 5:31 a    8/25/2019    05:31:58 AM   FIELD      -119.257223    40.755891   25   1
7                                                       Response Area
BMAN190048                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0       0      0       0      302     302     0      0      302     0.0           0.0                                   5.0     B116   VERBAL WARNING   8/25/19 6:19 a    8/25/2019    06:19:05 AM   FIELD      -119.253323    40.760061   25   1
8                                                       Response Area
BMAN190048                                              Gate Road
9
             BLM   TRAFFIC STOP   : Gate Road MM 1
                                                        Response
                                                                             CREATE   0     0       0      0       0      312     312     0      0      312     0.0           0.0                                   5.2     B123   VERBAL WARNING   8/25/19 6:20 a    8/25/2019    06:20:45 AM   FIELD      -119.258208    40.75352    25   1
                                                        Area                                0              0              0                                     0.0           0.0                                   0.0                                               12/30/1899   12:00:00 AM                                         30   6
BMAN190049                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0      0       0      354     354     0      0      354     0.0           0.0                                   5.9     B124   VERBAL WARNING   8/25/19 6:25 a    8/25/2019    06:25:14 AM   FIELD      -119.264679    40.748394   25   1
0                                                       Response Area
BMAN190049                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0      0       0      622     622     0      0      622     0.0           0.0                                   10.4    B115   VERBAL WARNING   8/25/19 6:29 a    8/25/2019    06:29:53 AM   FIELD      -119.258208    40.75352    25   1
1                                                       Response Area
BMAN190049                                              Gate Road
             BLM   TRAFFIC STOP   Gate Road MM 1                             CREATE   0     0       0      0       0      2095    2095    0      0      2095    0.0           0.0                                   34.9    B122   CITATION         8/25/19 6:31 a    8/25/2019    06:31:41 AM   FIELD      -119.258208    40.75352    25   1
2                                                       Response Area
BMAN190049                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road                                CREATE   0     0       0      0       0      1097    1097    0      0      1097    0.0           0.0                                   18.3    B124   CITATION         8/25/19 6:36 a    8/25/2019    06:36:52 AM   FIELD      -119.257223    40.755891   25   1
3                                                       Response Area
BMAN190049                                              Gate Road                                                                                                                                                                                                                                                                      25   1
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0      0       0      1271    1271    0      0      1271    0.0           0.0                                   21.2    B114   VERBAL WARNING   8/25/19 6:42 a    8/25/2019    06:42:39 AM   FIELD      -119.258208    40.75352
4                                                       Response Area
BMAN190049                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0      0       0      544     544     0      0      544     0.0           0.0                                   9.1     B115   VERBAL WARNING   8/25/19 6:48 a    8/25/2019    06:48:42 AM   FIELD      -119.258208    40.75352    25   1
5                                                       Response Area
BMAN190049                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0      0       0      855     855     0      0      855     0.0           0.0                                   14.3    B117   CITATION         8/25/19 6:50 a    8/25/2019    06:50:30 AM   FIELD      -119.264679    40.748394   25   1
6                                                       Response Area
BMAN190049                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0      0       0      371     371     0      0      371     0.0           0.0                                   6.2     B116   VERBAL WARNING   8/25/19 6:57 a    8/25/2019    06:57:21 AM   FIELD      -119.258208    40.75352    25   1
7                                                       Response Area
BMAN190049                                              3 O'Clock Response
             BLM   TRAFFIC STOP   @The Man                                   CREATE   0     0       0      0       0      810     810     0      0      810     0.0           0.0                                   13.5    I401   VERBAL WARNING   8/25/19 7:01 a    8/25/2019    07:01:05 AM   FIELD      -119.205841    40.78598    25   1
8                                                       Area
BMAN190049                                              Gate Road                                                                                                                                                                                                                                                                      25   1
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0      0       0      499     499     0      0      499     0.0           0.0                                   8.3     B115   VERBAL WARNING   8/25/19 7:05 a    8/25/2019    07:05:35 AM   FIELD      -119.264679    40.748394
9                                                       Response Area
BMAN190050                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0      0       0      309     309     0      0      309     0.0           0.0                                   5.2     B114   VERBAL WARNING   8/25/19 7:09 a    8/25/2019    07:09:08 AM   FIELD      -119.258208    40.75352    25   1
0                                                       Response Area
BMAN190050                                              3 O'Clock Response
             BLM   TRAFFIC STOP   : 545 E                                    CREATE   0     0       0      0       0      2188    2188    0      0      2188    0.0           0.0                                   36.5    B126   CITATION         8/25/19 7:09 a    8/25/2019    07:09:23 AM   FIELD      -119.214827    40.777038   25   1
1                                                       Area
BMAN190050                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 3.5                         CREATE   0     0       0      0       0      783     783     0      0      783     0.0           0.0                                   13.1    B124   CITATION         8/25/19 7:17 a    8/25/2019    07:17:33 AM   FIELD      -119.225684    40.770725   25   1
2                                                       Response Area
BMAN190050                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0       0      0       0      358     358     0      0      358     0.0           0.0                                   6.0     B114   VERBAL WARNING   8/25/19 7:19 a    8/25/2019    07:19:48 AM   FIELD      -119.253323    40.760061   25   1
3                                                       Response Area
BMAN190050                                              Gate Road                                                                                                                                                                                                                                                                      25   1
             BLM   TRAFFIC STOP   Gate Road MM .5                            CREATE   0     0       0      0       0      897     897     0      0      897     0.0           0.0                                   15.0    B115   VERBAL WARNING   8/25/19 7:20 a    8/25/2019    07:20:17 AM   FIELD      -119.264679    40.748394
4                                                       Response Area
BMAN190050                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0       0      0       0      281     281     0      0      281     0.0           0.0                                   4.7     B116   VERBAL WARNING   8/25/19 7:21 a    8/25/2019    07:21:45 AM   FIELD      -119.253323    40.760061   25   1
5                                                       Response Area
BMAN190050         PUBLIC                               3 O'Clock Response
             BLM                  : 200 B                                    CREATE   0     0       0      0       0      236     236     0      0      236     0.0           0.0                                   3.9     B129   PUBLIC ASSIST    8/25/19 7:21 a    8/25/2019    07:21:53 AM   FIELD      -119.194569    40.783703   25   1
6                  CONTACT                              Area
BMAN190050                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                           CREATE   0     0       0      0       0      190     190     0      0      190     0.0           0.0                                   3.2     B123   NO ACTION        8/25/19 7:24 a    8/25/2019    07:24:11 AM   FIELD      -119.248468    40.766504   25   1
7                                                       Response Area
BMAN190050         PUBLIC                               3 O'Clock Response
             BLM                  : Center Camp                              CREATE   0     0       0      0       0      19      19      0      0      19      0.0           0.0                                   0.3     B129   PUBLIC ASSIST    8/25/19 7:27 a    8/25/2019    07:27:07 AM   FIELD      -119.213507    40.780137   25   1
8                  CONTACT                              Area
BMAN190050                                              Gate Road                                                                                                                                                                                                                                                                      25   1
             BLM   TRAFFIC STOP   : Gate Road MM 3.5                         CREATE   0     0       0      0       0      822     822     0      0      822     0.0           0.0                                   13.7    B124   VERBAL WARNING   8/25/19 7:38 a    8/25/2019    07:38:17 AM   FIELD      -119.225684    40.770725
9                                                       Response Area
BMAN190051                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0       0      0       0      354     354     0      0      354     0.0           0.0                                   5.9     B123   VERBAL WARNING   8/25/19 7:40 a    8/25/2019    07:40:32 AM   FIELD      -119.253323    40.760061   25   1
0                                                       Response Area
BMAN190051                                              Gate Road
             BLM   TRAFFIC STOP   Gate Road MM .5                            CREATE   0     0       0      0       0      515     515     0      0      515     0.0           0.0                                   8.6     B115   VERBAL WARNING   8/25/19 7:42 a    8/25/2019    07:42:03 AM   FIELD      -119.264679    40.748394   25   1
1                                                       Response Area
BMAN190051                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0      0       0      588     588     0      0      588     0.0           0.0                                   9.8     B117   VERBAL WARNING   8/25/19 7:46 a    8/25/2019    07:46:41 AM   FIELD      -119.258208    40.75352    25   1
2                                                       Response Area
BMAN190051                                              3 O'Clock Response
             BLM   TRAFFIC STOP   : Station 5                                CREATE   0     0       0      0       0      244     244     0      0      244     0.0           0.0                                   4.1     B116   VERBAL WARNING   8/25/19 7:47 a    8/25/2019    07:47:31 AM   FIELD      -119.211357    40.768114   25   1
3                                                       Area
BMAN190051                                              Gate Road                                                                                                                                                                                                                                                                      25   1
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0      0       0      413     413     0      0      413     0.0           0.0                                   6.9     B115   VERBAL WARNING   8/25/19 7:55 a    8/25/2019    07:55:45 AM   FIELD      -119.258208    40.75352
4                                                       Response Area
BMAN190051                                              Gate Road
             BLM   TRAFFIC STOP   Gate Road MM .5                            CREATE   0     0       0      0       0      1940    1940    0      0      1940    0.0           0.0                                   32.3    B124   CITATION         8/25/19 8:00 a    8/25/2019    08:00:50 AM   FIELD      -119.264679    40.748394   25   1
6                                                       Response Area
BMAN190051                                              Gate Road
             BLM   TRAFFIC STOP   @Gate Road MM .5                           CREATE   0     0       0      0       0      1114    1114    0      0      1114    0.0           0.0                                   18.6    P128   CITATION         8/25/19 8:05 a    8/25/2019    08:05:27 AM   FIELD      -119.264679    40.748394   25   1
7                                                       Response Area
BMAN190051                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0       0      0       0      327     327     0      0      327     0.0           0.0                                   5.5     B123   VERBAL WARNING   8/25/19 8:17 a    8/25/2019    08:17:44 AM   FIELD      -119.253323    40.760061   25   1
8                                                       Response Area
BMAN190051                                              Gate Road
             BLM   TRAFFIC STOP   Gate Road MM .5                            CREATE   0     0       0      0       0      558     558     0      0      558     0.0           0.0                                   9.3     B124   CITATION         8/25/19 8:31 a    8/25/2019    08:31:38 AM   FIELD      -119.264679    40.748394   25   1
9                                                       Response Area
BMAN190052         PUBLIC                               9 O'Clock Response                                                                                                                                                                                                                                                             25   1
             BLM                  : 630 D                                    CREATE   0     0       0      0       0      1360    1360    0      0      1360    0.0           0.0                                   22.7    B120   PUBLIC ASSIST    8/25/19 8:32 a    8/25/2019    08:32:32 AM   FIELD      -119.21774     40.780732
0                  CONTACT                              Area
BMAN190052                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0       0      0       0      623     623     0      0      623     0.0           0.0                                   10.4    B114   VERBAL WARNING   8/25/19 8:32 a    8/25/2019    08:32:39 AM   FIELD      -119.253323    40.760061   25   1
1                                                       Response Area
BMAN190052                                              9 O'Clock Response
             BLM   TRAFFIC STOP   @1000 I                                    CREATE   0     0       0      0       0      3288    3288    0      0      3288    0.0           0.0                                   54.8    B111   NO ACTION        8/25/19 8:35 a    8/25/2019    08:35:41 AM   FIELD      -119.210608    40.799387   25   1
2                                                       Area
BMAN190052                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0      0       0      564     564     0      0      564     0.0           0.0                                   9.4     B115   VERBAL WARNING   8/25/19 8:39 a    8/25/2019    08:39:48 AM   FIELD      -119.258208    40.75352    25   1
3                                                       Response Area
BMAN190052                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0      0       0      738     738     0      0      738     0.0           0.0                                   12.3    B124   CITATION         8/25/19 8:46 a    8/25/2019    08:46:29 AM   FIELD      -119.258208    40.75352    25   1
4                                                       Response Area
BMAN190052                                              Gate Road                                                                                                                                                                                                                                                                      25   1
             BLM   REQUEST BRC    @Apex                                      CREATE   90    -90            0              3503    3503                  3413    -1.5          0.0     -1.5                          56.9           NO ACTION        8/25/19 8:51 a    8/25/2019    08:51:29 AM   911        -119.240188    40.766166
6                                                       Response Area
BMAN190052                                              Gate Road
             BLM   TRAFFIC STOP   Gate Road MM .5                            CREATE   0     0       0      0       0      404     404     0      0      404     0.0           0.0                                   6.7     B116   VERBAL WARNING   8/25/19 8:51 a    8/25/2019    08:51:33 AM   FIELD      -119.264679    40.748394   25   1
5                                                       Response Area
BMAN190052                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 3.5                         CREATE   0     0       0      0       0      1165    1165    0      0      1165    0.0           0.0                                   19.4    B124   CITATION         8/25/19 9:09 a    8/25/2019    09:09:44 AM   FIELD      -119.225684    40.770725   25   1
7                                                       Response Area
BMAN190052                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0      0       0      869     869     0      0      869     0.0           0.0                                   14.5    B115   VERBAL WARNING   8/25/19 9:10 a    8/25/2019    09:10:37 AM   FIELD      -119.258208    40.75352    25   1
8                                                       Response Area
BMAN190053                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0      0       0      22      22      0      0      22      0.0           0.0                                   0.4     B114   VERBAL WARNING   8/25/19 9:26 a    8/25/2019    09:26:22 AM   FIELD      -119.264679    40.748394   25   1
1                                                       Response Area
BMAN190053                                              Gate Road                                                                                                                                                                                                                                                                      25   1
             BLM   TRAFFIC STOP   : Gate Road MM 3.5                         CREATE   0     0       0      0       0      32      32      0      0      32      0.0           0.0                                   0.5     B122   NO ACTION        8/25/19 9:31 a    8/25/2019    09:31:02 AM   FIELD      -119.225684    40.770725
2                                                       Response Area
BMAN190053                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 3.5                         CREATE   0     0       0      0       0      45      45      0      0      45      0.0           0.0                                   0.8     B122   NO ACTION        8/25/19 9:37 a    8/25/2019    09:37:05 AM   FIELD      -119.225684    40.770725   25   1
3                                                       Response Area
BMAN190053                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0      0       0      373     373     0      0      373     0.0           0.0                                   6.2     B123   VERBAL WARNING   8/25/19 9:41 a    8/25/2019    09:41:53 AM   FIELD      -119.258208    40.75352    25   1
4                                                       Response Area
                                                        9 O'clock Response
T-147541     BLM   TEST           :TEST                                                     0              0              45      45                            0.0           0.0                                   0.0                             8/25/19 9:44 a    8/25/2019    09:44:47 AM   DISPATCH   0.0            0.0         25   1
                                                        Area
BMAN190053                                              3 O'Clock Response
             BLM   TRAFFIC STOP   : 545 L                                    CREATE   0     0       0      0       0      337     337     0      0      337     0.0           0.0                                   5.6     B129   NO ACTION        8/25/19 9:45 a    8/25/2019    09:45:04 AM   FIELD      -119.218291    40.773591   25   1
5                                                       Area
BMAN190053                                              Gate Road                                                                                                                                                                                                                                                                      25   1
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0      0       0      118     118     0      0      118     0.0           0.0                                   2.0     B122   NO ACTION        8/25/19 9:45 a    8/25/2019    09:45:26 AM   FIELD      -119.258208    40.75352
6                                                       Response Area
BMAN190053                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0      0       0      343     343     0      0      343     0.0           0.0                                   5.7     B114   VERBAL WARNING   8/25/19 9:49 a    8/25/2019    09:49:02 AM   FIELD      -119.264679    40.748394   25   1
7                                                       Response Area
BMAN190053                                              3 O'clock Response
             BLM   ASSIST         @415 L                                     CREATE   69    67      136    316     452    2345    2797    67     383    2728    1.1           5.3     1.1    1.1    5.3     5.3     39.1    C138   NO ACTION        8/25/19 9:49 a    8/25/2019    09:49:37 AM   911        -119.203121    40.770528   25   1
8                                                       Area
BMAN190053                                              3 O'Clock Response
             BLM   PATROL CHECK BLM Mobile                                   CREATE   0     0       0      0       0      10902   10902   0      0      10902   0.0           0.0                                   181.7   B112   NO ACTION        8/25/19 9:56 a    8/25/2019    09:56:07 AM   FIELD      -119.209047    40.779429   25   1
9                                                       Area
BMAN190054                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0      0       0      233     233     0      0      233     0.0           0.0                                   3.9     B123   VERBAL WARNING   8/25/19 10:18 a   8/25/2019    10:18:22 AM   FIELD      -119.264679    40.748394   25   1
0                                                       Response Area
BMAN190054         PUBLIC                               3 O'Clock Response                                                                                                                                                                                                                                                             25   1
             BLM                  The Temple                                 CREATE   0     0       0      0       0      2422    2422    0      0      2422    0.0           0.0                                   40.4    B113   LE ASSIST        8/25/19 10:32 a   8/25/2019    10:32:35 AM   FIELD      -119.199494    40.79081
1                  CONTACT                              Area
BMAN190054                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 3.5                         CREATE   0     0       0      0       0      531     531     0      0      531     0.0           0.0                                   8.9     B124   VERBAL WARNING   8/25/19 10:35 a   8/25/2019    10:35:04 AM   FIELD      -119.225684    40.770725   25   1
2                                                       Response Area
BMAN190054                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0      0       0      512     512     0      0      512     0.0           0.0                                   8.5     B117   VERBAL WARNING   8/25/19 10:35 a   8/25/2019    10:35:40 AM   FIELD      -119.264679    40.748394   25   1
3                                                       Response Area
BMAN190054         PUBLIC                               3 O'Clock Response
             BLM                  : 330 E                                    CREATE   0     0       0      0       0      11      11      0      0      11      0.0           0.0                                   0.2     B126   PUBLIC ASSIST    8/25/19 10:44 a   8/25/2019    10:44:49 AM   FIELD      -119.198412    40.776246   25   1
4                  CONTACT                              Area
BMAN190054                                              Gate Road                                                                                                                                                                  VERBAL WARNING
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0      0       0      1969    1969    0      0      1969    0.0           0.0                                   32.8    B115                    8/25/19 10:45 a   8/25/2019    10:45:47 AM   FIELD      -119.264679    40.748394   25   1
5                                                       Response Area                                                                                                                                                              RPT
BMAN190054         PUBLIC                               3 O'Clock Response                                                                                                                                                                                                                                                             25   1
             BLM                  : 430 E                                    CREATE   0     0       0      0       0      382     382     0      0      382     0.0           0.0                                   6.4     SD3    NO ACTION        8/25/19 10:50 a   8/25/2019    10:50:07 AM   FIELD      -119.20581     40.774727
6                  CONTACT                              Area
BMAN190054                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0      0       0      367     367     0      0      367     0.0           0.0                                   6.1     B117   VERBAL WARNING   8/25/19 10:53 a   8/25/2019    10:53:19 AM   FIELD      -119.264679    40.748394   25   1
7                                                       Response Area
BMAN190054                                              Gate Road                                                                                                                                                                  VERBAL FUEL
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0      0       0      597     597     0      0      597     0.0           0.0                                   10.0    B116                    8/25/19 11:09 a   8/25/2019    11:09:01 AM   FIELD      -119.258208    40.75352    25   1
8                                                       Response Area                                                                                                                                                              STORAGE
BMAN190054                                              Outside Event
             BLM   REQUEST LE     @Will Call Lot                             CREATE   60    99      159    149     308    632     940     99     248    880     1.7           2.5     1.7    1.7    2.5     2.5     10.5    B116   LE ASSIST        8/25/19 11:17 a   8/25/2019    11:17:42 AM   911        -119.240974    40.764919   25   1
9                                                       Response Area
BMAN190055                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1:                          CREATE   0     0       0      0       0      504     504     0      0      504     0.0           0.0                                   8.4     B117   VERBAL WARNING   8/25/19 11:26 a   8/25/2019    11:26:29 AM   FIELD      -119.258208    40.75352    25   1
0                                                       Response Area
BMAN190055                                              Gate Road                                                                                                                                                                                                                                                                      25   1
             BLM   TRAFFIC STOP   Gate Road MM 1.5                           CREATE   0     0       0      0       0      876     876     0      0      876     0.0           0.0                                   14.6    B124   CITATION         8/25/19 11:39 a   8/25/2019    11:39:48 AM   FIELD      -119.253323    40.760061
1                                                       Response Area
BMAN190055         PUBLIC                               Outside Event
             BLM                  : Trego Hot Springs                        CREATE   0     0       0      0       0      39      39      0      0      39      0.0           0.0                                   0.7     P128   PUBLIC ASSIST    8/25/19 11:56 a   8/25/2019    11:56:24 AM   FIELD      -119.115888    40.771481   25   1
2                  CONTACT                              Response Area
BMAN190055         PUBLIC                               Outside Event
             BLM                  : Trego Hot Springs                        CREATE   0     0       0      0       0      284     284     0      0      284     0.0           0.0                                   4.7     P128   VERBAL WARNING   8/25/19 11:57 a   8/25/2019    11:57:22 AM   FIELD      -119.115888    40.771481   25   1
3                  CONTACT                              Response Area
BMAN190055                        @Highway 447          Outside Event
             BLM   ASSIST                                                    CREATE   190   79      269    1006    1275   11163   12438   79     1085   12248   1.3           16.8    1.3    1.3    16.8    16.8    186.1   C103   PUBLIC ASSIST    8/25/19 12:07 a   8/25/2019    12:07:54 PM   DISPATCH   -119.260834    40.766244   25   1
4                                 (State                Response Area
BMAN190055                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0       0      0       0      423     423     0      0      423     0.0           0.0                                   7.1     B114   VERBAL WARNING   8/25/19 12:18 a   8/25/2019    12:18:35 PM   FIELD      -119.253323    40.760061   25   1
5                                                       Response Area
BMAN190055                                              Gate Road                                                                                                                                                                                                                                                                      25   1
             BLM   TRAFFIC STOP   : Gate Road MM 2.5                         CREATE   0     0       0      0       0      489     489     0      0      489     0.0           0.0                                   8.2     B113   VERBAL WARNING   8/25/19 12:32 a   8/25/2019    12:32:36 PM   FIELD      -119.239918    40.766034
6                                                       Response Area
BMAN190107         PUBLIC                               3 O'Clock Response
             BLM                  @SUBSTATION                                         0     0              0              0       0                     0       0.0           0.0                                   0.0            NO ACTION        8/25/19 12:43 a   8/25/2019    12:43:53 PM   FIELD      -119.20969     40.78015    25   1
9                  CONTACT                              Area
BMAN190108         PUBLIC
0
             BLM
                   CONTACT
                                  @SUBSTATION           3 O'Clock Response            0     0              0              0       0                     0       0.0           0.0                                   0.0            NO ACTION        8/25/19 12:43 a   8/25/2019    12:43:53 PM   FIELD      -119.20969     40.78015    25   1
                                                        Area                                0              0              0                                     0.0           0.0                                   0.0                                               12/30/1899   12:00:00 AM                                         30   6
BMAN190108         PUBLIC                               3 O'Clock Response
             BLM                  @SUBSTATION                                         0     0              0              0       0                     0       0.0           0.0                                   0.0            NO ACTION        8/25/19 12:43 a   8/25/2019    12:43:53 PM   FIELD      -119.20969     40.78015    25   1
1                  CONTACT                              Area
BMAN190108         PUBLIC                               3 O'Clock Response                                                                                                                                                                                                                                                             25   1
             BLM                  @SUBSTATION                                         0     0              0              0       0                     0       0.0           0.0                                   0.0            NO ACTION        8/25/19 12:43 a   8/25/2019    12:43:53 PM   FIELD      -119.20969     40.78015
2                  CONTACT                              Area
BMAN190108         PUBLIC                               3 O'Clock Response
             BLM                  BLM Mobile                                          0     0              0              0       0                     0       0.0           0.0                                   0.0            NO ACTION        8/25/19 12:43 a   8/25/2019    12:43:53 PM   FIELD      -119.209047    40.779429   25   1
3                  CONTACT                              Area
BMAN190055                        @Highway 447          Outside Event
             BLM   ASSIST                                                  CREATE     222   1673    1895   -1895          2658    2658    1673          2436    27.9          -31.6   27.9   27.9   -31.6   -31.6   40.6    C101   NO ACTION        8/25/19 12:58 a   8/25/2019    12:58:31 PM   DISPATCH   -119.260834    40.766244   25   1
7                                 (State                Response Area
BMAN190109         PUBLIC                               3 O'Clock Response
             BLM                  @SUBSTATION                                         0     0              0              0       0                     0       0.0           0.0                                   0.0            NO ACTION        8/25/19 13:05 a   8/25/2019    01:05:05 PM   FIELD      -119.20969     40.78015    25   1
2                  CONTACT                              Area
BMAN190109         PUBLIC                               3 O'Clock Response
             BLM                  @SUBSTATION                                         0     0              0              0       0                     0       0.0           0.0                                   0.0            NO ACTION        8/25/19 13:05 a   8/25/2019    01:05:05 PM   FIELD      -119.20969     40.78015    25   1
3                  CONTACT                              Area
BMAN190109         PUBLIC                               3 O'Clock Response                                                                                                                                                                                                                                                             25   1
             BLM                  @SUBSTATION                                         0     0              0              0       0                     0       0.0           0.0                                   0.0            NO ACTION        8/25/19 13:05 a   8/25/2019    01:05:05 PM   FIELD      -119.20969     40.78015
4                  CONTACT                              Area
BMAN190109         PUBLIC                               3 O'Clock Response
             BLM                  @SUBSTATION                                         0     0              0              0       0                     0       0.0           0.0                                   0.0            NO ACTION        8/25/19 13:05 a   8/25/2019    01:05:05 PM   FIELD      -119.20969     40.78015    25   1
5                  CONTACT                              Area
BMAN190109         PUBLIC                               3 O'Clock Response
             BLM                  @SUBSTATION                                         0     0              0              0       0                     0       0.0           0.0                                   0.0            NO ACTION        8/25/19 13:05 a   8/25/2019    01:05:05 PM   FIELD      -119.20969     40.78015    25   1
6                  CONTACT                              Area
BMAN190109         PUBLIC                               3 O'Clock Response
             BLM                  @SUBSTATION                                         0     0              0              0       0                     0       0.0           0.0                                   0.0            NO ACTION        8/25/19 13:05 a   8/25/2019    01:05:05 PM   FIELD      -119.20969     40.78015    25   1
7                  CONTACT                              Area
BMAN190109         PUBLIC                               3 O'Clock Response
             BLM                  @SUBSTATION                                         0     0              0              0       0                     0       0.0           0.0                                   0.0            NO ACTION        8/25/19 13:05 a   8/25/2019    01:05:05 PM   FIELD      -119.20969     40.78015    25   1
8                  CONTACT                              Area
BMAN190109         PUBLIC                               3 O'Clock Response                                                                                                                                                                                                                                                             25   1
             BLM                  @SUBSTATION                                         0     0              0              0       0                     0       0.0           0.0                                   0.0            NO ACTION        8/25/19 13:05 a   8/25/2019    01:05:05 PM   FIELD      -119.20969     40.78015
9                  CONTACT                              Area
BMAN190110         PUBLIC                               3 O'Clock Response
             BLM                  @SUBSTATION                                         0     0              0              0       0                     0       0.0           0.0                                   0.0            NO ACTION        8/25/19 13:05 a   8/25/2019    01:05:05 PM   FIELD      -119.20969     40.78015    25   1
0                  CONTACT                              Area
BMAN190110         PUBLIC                               3 O'Clock Response
             BLM                  @SUBSTATION                                         0     0              0              0       0                     0       0.0           0.0                                   0.0            NO ACTION        8/25/19 13:05 a   8/25/2019    01:05:05 PM   FIELD      -119.20969     40.78015    25   1
1                  CONTACT                              Area

                                                                                                                                                                                                                                                                                                                          ER00142
                                                                                                   Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 326 of 499
                                                                                                                                                                eventSummary

BMAN190110         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:05 a   8/25/2019    01:05:05 PM   FIELD      -119.20969     40.78015    25   1
2                  CONTACT                             Area
BMAN190110         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:05 a   8/25/2019    01:05:05 PM   FIELD      -119.20969     40.78015    25   1
3                  CONTACT                             Area
BMAN190110         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                                                                 25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:05 a   8/25/2019    01:05:05 PM   FIELD      -119.20969     40.78015
4                  CONTACT                             Area
BMAN190110         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                                                                 25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:05 a   8/25/2019    01:05:05 PM   FIELD      -119.20969     40.78015
5                  CONTACT                             Area
BMAN190110         PUBLIC                              3 O'Clock   Response
             BLM                  BLM Mobile                                           0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:05 a   8/25/2019    01:05:05 PM   FIELD      -119.209047    40.779429   25   1
6                  CONTACT                             Area
BMAN190121         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:11 a   8/25/2019    01:11:45 PM   FIELD      -119.20969     40.78015    25   1
3                  CONTACT                             Area
BMAN190121         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:11 a   8/25/2019    01:11:45 PM   FIELD      -119.20969     40.78015    25   1
4                  CONTACT                             Area
BMAN190121         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                                                                 25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:11 a   8/25/2019    01:11:45 PM   FIELD      -119.20969     40.78015
5                  CONTACT                             Area
BMAN190121         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                                                                 25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:11 a   8/25/2019    01:11:45 PM   FIELD      -119.20969     40.78015
6                  CONTACT                             Area
BMAN190121         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:11 a   8/25/2019    01:11:45 PM   FIELD      -119.20969     40.78015    25   1
7                  CONTACT                             Area
BMAN190121         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:11 a   8/25/2019    01:11:45 PM   FIELD      -119.20969     40.78015    25   1
8                  CONTACT                             Area
BMAN190121         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:11 a   8/25/2019    01:11:45 PM   FIELD      -119.20969     40.78015    25   1
9                  CONTACT                             Area
BMAN190122         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                                                                 25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:11 a   8/25/2019    01:11:45 PM   FIELD      -119.20969     40.78015
0                  CONTACT                             Area
BMAN190122         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                                                                 25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:11 a   8/25/2019    01:11:45 PM   FIELD      -119.20969     40.78015
1                  CONTACT                             Area
BMAN190122         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:11 a   8/25/2019    01:11:45 PM   FIELD      -119.20969     40.78015    25   1
2                  CONTACT                             Area
BMAN190122         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:11 a   8/25/2019    01:11:45 PM   FIELD      -119.20969     40.78015    25   1
3                  CONTACT                             Area
BMAN190122         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:11 a   8/25/2019    01:11:45 PM   FIELD      -119.20969     40.78015    25   1
4                  CONTACT                             Area
BMAN190122         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                                                                 25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:11 a   8/25/2019    01:11:45 PM   FIELD      -119.20969     40.78015
5                  CONTACT                             Area
BMAN190122         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                                                                 25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:11 a   8/25/2019    01:11:45 PM   FIELD      -119.20969     40.78015
6                  CONTACT                             Area
BMAN190122         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:11 a   8/25/2019    01:11:45 PM   FIELD      -119.20969     40.78015    25   1
7                  CONTACT                             Area
BMAN190122         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:11 a   8/25/2019    01:11:45 PM   FIELD      -119.20969     40.78015    25   1
8                  CONTACT                             Area
BMAN190122         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:11 a   8/25/2019    01:11:45 PM   FIELD      -119.20969     40.78015    25   1
9                  CONTACT                             Area
BMAN190123         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                                                                 25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:11 a   8/25/2019    01:11:45 PM   FIELD      -119.20969     40.78015
0                  CONTACT                             Area
BMAN190123         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                                                                 25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:11 a   8/25/2019    01:11:45 PM   FIELD      -119.20969     40.78015
1                  CONTACT                             Area
BMAN190123         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:11 a   8/25/2019    01:11:45 PM   FIELD      -119.20969     40.78015    25   1
2                  CONTACT                             Area
BMAN190123         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:11 a   8/25/2019    01:11:45 PM   FIELD      -119.20969     40.78015    25   1
3                  CONTACT                             Area
BMAN190123         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
4                  CONTACT                             Area
BMAN190123         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                                                                 25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015
5                  CONTACT                             Area
BMAN190123         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                                                                 25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015
6                  CONTACT                             Area
BMAN190123         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
7                  CONTACT                             Area
BMAN190123         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
8                  CONTACT                             Area
BMAN190123         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
9                  CONTACT                             Area
BMAN190124         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                                                                 25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015
0                  CONTACT                             Area
BMAN190124         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                                                                 25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015
1                  CONTACT                             Area
BMAN190124         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
2                  CONTACT                             Area
BMAN190124         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
3                  CONTACT                             Area
BMAN190124         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
4                  CONTACT                             Area
BMAN190124         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                                                                 25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015
5                  CONTACT                             Area
BMAN190124         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                                                                 25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015
6                  CONTACT                             Area
BMAN190124         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
7                  CONTACT                             Area
BMAN190124         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
8                  CONTACT                             Area
BMAN190124         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
9                  CONTACT                             Area
BMAN190125         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                                                                 25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015
0                  CONTACT                             Area
BMAN190125         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                                                                 25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015
1                  CONTACT                             Area
BMAN190125         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
2                  CONTACT                             Area
BMAN190125         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
3                  CONTACT                             Area
BMAN190125         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
4                  CONTACT                             Area
BMAN190125         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                                                                 25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015
5                  CONTACT                             Area
BMAN190125         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                                                                 25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015
6                  CONTACT                             Area
BMAN190125         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
7                  CONTACT                             Area
BMAN190125         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
8                  CONTACT                             Area
BMAN190125         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
9                  CONTACT                             Area
BMAN190126         PUBLIC
0
             BLM
                   CONTACT
                                  @SUBSTATION          3 O'Clock   Response            0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
                                                       Area                                  0            0             0                                 0.0          0.0                               0.0                                               12/30/1899   12:00:00 AM                                         30   6
BMAN190126         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
1                  CONTACT                             Area
BMAN190126         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
2                  CONTACT                             Area
BMAN190126         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
3                  CONTACT                             Area
BMAN190126         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
4                  CONTACT                             Area
BMAN190126         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                   25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015
5                  CONTACT                             Area
BMAN190126         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
6                  CONTACT                             Area
BMAN190126         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
7                  CONTACT                             Area
BMAN190126         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
8                  CONTACT                             Area
BMAN190126         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
9                  CONTACT                             Area
BMAN190127         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                   25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015
0                  CONTACT                             Area
BMAN190127         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
1                  CONTACT                             Area
BMAN190127         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
2                  CONTACT                             Area
BMAN190127         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
3                  CONTACT                             Area
BMAN190127         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015    25   1
4                  CONTACT                             Area
BMAN190127         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                   25   1
             BLM                  @SUBSTATION                                          0     0            0             0      0                   0      0.0          0.0                               0.0            NO ACTION        8/25/19 13:14 a   8/25/2019    01:14:04 PM   FIELD      -119.20969     40.78015
5                  CONTACT                             Area
BMAN190055         PUBLIC                              3 O'Clock Response
             BLM                  @Center Camp:                               CREATE   0     0      0     0      0      3694   3694   0     0      3694   0.0          0.0                               61.6           NO ACTION        8/25/19 13:28 a   8/25/2019    01:28:59 PM   FIELD      -119.213507    40.780137   25   1
8                  CONTACT                             Area
BMAN190055         PUBLIC                              9 O'clock Response
             BLM                  Greeters                                    CREATE   128   4      132   183    315    1254   1569   4     187    1441   0.1          3.1     0.1   0.1   3.1    3.1    20.9    B129   PUBLIC ASSIST    8/25/19 13:41 a   8/25/2019    01:41:30 PM   FIELD      -119.222929    40.773108   25   1
9                  CONTACT                             Area
BMAN190056                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                                 CREATE   0     0      0     0      0      228    228    0     0      228    0.0          0.0                               3.8     B127   NO ACTION        8/25/19 13:49 a   8/25/2019    01:49:46 PM   FIELD      -119.257223    40.755891   25   1
0                                                      Response Area
BMAN190056                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : Greeters                                  CREATE   0     0      0     0      0      38     38     0     0      38     0.0          0.0                               0.6     B129   NO ACTION        8/25/19 14:17 a   8/25/2019    02:17:05 PM   FIELD      -119.222929    40.773108   25   1
1                                                      Area
BMAN190056         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                   25   1
             BLM                  : Rampart                                   CREATE   0     0      0     0      0      822    822    0     0      822    0.0          0.0                               13.7    C145   PUBLIC ASSIST    8/25/19 14:24 a   8/25/2019    02:24:16 PM   FIELD      -119.209666    40.779149
2                  CONTACT                             Area
BMAN190056         PUBLIC                              3 O'Clock Response
             BLM                  : 600 E                                     CREATE   0     0      0     0      0      308    308    0     0      308    0.0          0.0                               5.1     B100   NO ACTION        8/25/19 14:36 a   8/25/2019    02:36:36 PM   FIELD      -119.216286    40.778006   25   1
3                  CONTACT                             Area
BMAN190056                                             9 O'clock Response
             BLM   INVESTIGATION @715 I                                       CREATE   204   170    374   1052   1426   6678   8104   170   1222   7900   2.8          17.5    2.8   2.8   17.5   17.5   111.3   B121   CITATION         8/25/19 14:43 a   8/25/2019    02:43:30 PM   Control1   -119.22395     40.784137   25   1
4                                                      Area
BMAN190056                                             9 O'Clock Response
             BLM   TRAFFIC STOP   @900 D                                      CREATE   0     0      0     0      0      736    736    0     0      736    0.0          0.0                               12.3    C111   VERBAL WARNING   8/25/19 14:48 a   8/25/2019    02:48:18 PM   FIELD      -119.215591    40.793358   25   1
5                                                      Area
BMAN190056         PUBLIC                              Outside Event
             BLM                  : 12 Mile Access                            CREATE   0     0      0     0      0      24     24     0     0      24     0.0          0.0                               0.4     C1     PUBLIC ASSIST    8/25/19 14:48 a   8/25/2019    02:48:52 PM   FIELD      -119.261983    40.771873   25   1
6                  CONTACT                             Response Area
BMAN190056                                             3 O'Clock Response                                                                                                                                                                                                                                                   25   1
             BLM   TRAFFIC STOP   : 230 C                                     CREATE   0     0      0     0      0      443    443    0     0      443    0.0          0.0                               7.4     B115   VERBAL WARNING   8/25/19 14:49 a   8/25/2019    02:49:30 PM   FIELD      -119.194821    40.781167
7                                                      Area
BMAN190056         PUBLIC                              Outside Event
             BLM                  : 12 Mile Access                            CREATE   0     0      0     0      0      14     14     0     0      14     0.0          0.0                               0.2     C1     NO ACTION        8/25/19 14:49 a   8/25/2019    02:49:45 PM   FIELD      -119.261983    40.771873   25   1
8                  CONTACT                             Response Area
BMAN190056         PUBLIC                              Outside Event
             BLM                  : 12 Mile Access                            CREATE   0     0      0     0      0      34     34     0     0      34     0.0          0.0                               0.6     C1     PUBLIC ASSIST    8/25/19 14:50 a   8/25/2019    02:50:04 PM   FIELD      -119.261983    40.771873   25   1
9                  CONTACT                             Response Area
BMAN190057         PUBLIC                              3 O'Clock Response
             BLM                  : 230 C                                     CREATE   0     0      0     0      0      286    286    0     0      286    0.0          0.0                               4.8     B115   NO ACTION        8/25/19 14:57 a   8/25/2019    02:57:18 PM   FIELD      -119.194821    40.781167   25   1
0                  CONTACT                             Area
BMAN190057                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : Greeters                                  CREATE   0     0      0     0      0      232    232    0     0      232    0.0          0.0                               3.9     B112   VERBAL WARNING   8/25/19 15:12 a   8/25/2019    03:12:22 PM   FIELD      -119.222929    40.773108   25   1
1                                                      Area
BMAN190057         PUBLIC                              9 O'Clock Response                                                                                                                                                                                                                                                   25   1
             BLM                  : 800 B                                     CREATE   0     0      0     0      0      9      9      0     0      9      0.0          0.0                               0.2     B126   PUBLIC ASSIST    8/25/19 16:16 a   8/25/2019    04:16:26 PM   FIELD      -119.217114    40.788256
2                  CONTACT                             Area
BMAN190057         PUBLIC                              Outside Event
             BLM                  : D Lot                                     CREATE   0     0      0     0      0      1530   1530   0     0      1530   0.0          0.0                               25.5    B125   PUBLIC ASSIST    8/25/19 16:26 a   8/25/2019    04:26:40 PM   FIELD      -119.239693    40.764182   25   1
3                  CONTACT                             Response Area
BMAN190057         PUBLIC                              3 O'Clock Response
             BLM                  : 530 Esp                                   CREATE   0     0      0     0      0      44     44     0     0      44     0.0          0.0                               0.7     C138   PUBLIC ASSIST    8/25/19 16:35 a   8/25/2019    04:35:15 PM   FIELD      -119.210338    40.780031   25   1
4                  CONTACT                             Area
BMAN190057         PUBLIC                              Outside Event
             BLM                  : D Lot                                     CREATE   0     0      0     0      0      8      8      0     0      8      0.0          0.0                               0.1     P128   PUBLIC ASSIST    8/25/19 16:42 a   8/25/2019    04:42:14 PM   FIELD      -119.239693    40.764182   25   1
5                  CONTACT                             Response Area
BMAN190057         PUBLIC                              9 O'Clock Response
             BLM                  : 930 Esp                                   CREATE   0     0      0     0      0      8      8      0     0      8      0.0          0.0                               0.1     B238   PUBLIC ASSIST    8/25/19 16:52 a   8/25/2019    04:52:44 PM   FIELD      -119.210372    40.791915   25   1
6                  CONTACT                             Area
BMAN190057         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                   25   1
             BLM                  @1 Oclock off the                           CREATE   0     0      0     0      0      41     41     0     0      41     0.0          0.0                               0.7     B239   PUBLIC ASSIST    8/25/19 16:53 a   8/25/2019    04:53:08 PM   FIELD      -119.203398    40.786475
7                  CONTACT                             Area
BMAN190057         PUBLIC                              3 O'Clock Response
             BLM                  : 400 B                                     CREATE   0     0      0     0      0      14     14     0     0      14     0.0          0.0                               0.2     B247   PUBLIC ASSIST    8/25/19 17:04 a   8/25/2019    05:04:38 PM   FIELD      -119.202799    40.777422   25   1
8                  CONTACT                             Area
BMAN190057         PUBLIC                              3 O'Clock Response
             BLM                  : 330 K                                     CREATE   0     0      0     0      0      9      9      0     0      9      0.0          0.0                               0.2     B241   PUBLIC ASSIST    8/25/19 17:29 a   8/25/2019    05:29:21 PM   FIELD      -119.195894    40.772946   25   1
9                  CONTACT                             Area
BMAN190058                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                            CREATE   0     0      0     0      0      360    360    0     0      360    0.0          0.0                               6.0     B243   VERBAL WARNING   8/25/19 17:33 a   8/25/2019    05:33:49 PM   FIELD      -119.258208    40.75352    25   1
0                                                      Response Area
BMAN190058                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 830 G                                     CREATE   0     1      1     0      1      802    803    1     1      803    0.0          0.0     0.0   0.0                 13.4    B233   VERBAL WARNING   8/25/19 17:38 a   8/25/2019    05:38:23 PM   FIELD      -119.220182    40.792241   25   1
1                                                      Area
BMAN190058                                             Gate Road                                                                                                                                                                                                                                                            25   1
             BLM   TRAFFIC STOP   Gate Road                                   CREATE   0     0      0     0      0      452    452    0     0      452    0.0          0.0                               7.5     C105   VERBAL WARNING   8/25/19 17:38 a   8/25/2019    05:38:54 PM   FIELD      -119.257223    40.755891
3                                                      Response Area
BMAN190058                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                          CREATE   0     0      0     0      0      165    165    0     0      165    0.0          0.0                               2.8     B243   NO ACTION        8/25/19 17:42 a   8/25/2019    05:42:19 PM   FIELD      -119.253323    40.760061   25   1
4                                                      Response Area
BMAN190058                                             9 O'clock Response
             BLM   REQUEST LE     @635 A                                      CREATE   61    80     141   729    870    3800   4670   80    809    4609   1.3          12.2    1.3   1.3   12.2   12.2   63.3    C111   PUBLIC ASSIST    8/25/19 17:50 a   8/25/2019    05:50:06 PM   Control1   -119.215246    40.782239   25   1
5                                                      Area
BMAN190058                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                            CREATE   0     0      0     0      0      506    506    0     0      506    0.0          0.0                               8.4     B243   NO ACTION        8/25/19 17:52 a   8/25/2019    05:52:13 PM   FIELD      -119.248468    40.766504   25   1
6                                                      Response Area
BMAN190058         PUBLIC                              9 O'Clock Response
             BLM                  : 900 G                                     CREATE   0     0      0     0      0      10     10     0     0      10     0.0          0.0                               0.2     B238   PUBLIC ASSIST    8/25/19 17:55 a   8/25/2019    05:55:15 PM   FIELD      -119.217561    40.794849   25   1
8                  CONTACT                             Area
BMAN190058                                             Gate Road                                                                                                                                                                                                                                                            25   1
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                          CREATE   0     0      0     0      0      1222   1222   0     0      1222   0.0          0.0                               20.4    B235   CITATION         8/25/19 17:58 a   8/25/2019    05:58:51 PM   FIELD      -119.253323    40.760061
9                                                      Response Area
BMAN190059                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                                 CREATE   0     0      0     0      0      370    370    0     0      370    0.0          0.0                               6.2     C112   NO ACTION        8/25/19 18:01 a   8/25/2019    06:01:02 PM   FIELD      -119.257223    40.755891   25   1
0                                                      Response Area
BMAN190059                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                          CREATE   0     0      0     0      0      355    355    0     0      355    0.0          0.0                               5.9     B244   VERBAL WARNING   8/25/19 18:04 a   8/25/2019    06:04:20 PM   FIELD      -119.253323    40.760061   25   1
1                                                      Response Area
BMAN190059                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                                 CREATE   0     0      0     0      0      867    867    0     0      867    0.0          0.0                               14.5    C112   VERBAL WARNING   8/25/19 18:10 a   8/25/2019    06:10:02 PM   FIELD      -119.257223    40.755891   25   1
2                                                      Response Area
BMAN190059                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : 430 L                                     CREATE   0     0      0     0      0      378    378    0     0      378    0.0          0.0                               6.3     B247   VERBAL WARNING   8/25/19 18:18 a   8/25/2019    06:18:50 PM   FIELD      -119.205798    40.77039    25   1
3                                                      Area
BMAN190059                                             Gate Road                                                                                                                                                                                                                                                            25   1
             BLM   TRAFFIC STOP   : Gate Road MM .5                           CREATE   0     0      0     0      0      247    247    0     0      247    0.0          0.0                               4.1     B236   VERBAL WARNING   8/25/19 18:21 a   8/25/2019    06:21:38 PM   FIELD      -119.264679    40.748394
4                                                      Response Area
BMAN190059                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                            CREATE   0     0      0     0      0      987    987    0     0      987    0.0          0.0                               16.5    B243   CITATION         8/25/19 18:26 a   8/25/2019    06:26:27 PM   FIELD      -119.258208    40.75352    25   1
5                                                      Response Area
BMAN190059                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : 545 L                                     CREATE   0     0      0     0      0      603    603    0     0      603    0.0          0.0                               10.1    B242   VERBAL WARNING   8/25/19 18:30 a   8/25/2019    06:30:04 PM   FIELD      -119.218291    40.773591   25   1
6                                                      Area
BMAN190059                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                          CREATE   0     0      0     0      0      448    448    0     0      448    0.0          0.0                               7.5     B244   VERBAL WARNING   8/25/19 18:35 a   8/25/2019    06:35:03 PM   FIELD      -119.253323    40.760061   25   1
7                                                      Response Area
BMAN190059                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                           CREATE   0     0      0     0      0      313    313    0     0      313    0.0          0.0                               5.2     K231   VERBAL WARNING   8/25/19 18:38 a   8/25/2019    06:38:39 PM   FIELD      -119.264679    40.748394   25   1
8                                                      Response Area
BMAN190059                                             Gate Road                                                                                                                                                                                                                                                            25   1
             BLM   TRAFFIC STOP   : Gate Road                                 CREATE   0     0      0     0      0      2117   2117   0     0      2117   0.0          0.0                               35.3    C105   VERBAL WARNING   8/25/19 18:42 a   8/25/2019    06:42:02 PM   FIELD      -119.257223    40.755891
9                                                      Response Area
BMAN190060                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                            CREATE   0     0      0     0      0      7136   7136   0     0      7136   0.0          0.0                               118.9   B230   CITATION         8/25/19 18:43 a   8/25/2019    06:43:22 PM   FIELD      -119.258208    40.75352    25   1
0                                                      Response Area



                                                                                                                                                                                                                                                                                                               ER00143
                                                                                                 Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 327 of 499
                                                                                                                                                                 eventSummary

BMAN190060                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0      0      43      43      0     0      43      0.0          0.0                               0.7     B243   NO ACTION        8/25/19 18:44 a   8/25/2019    06:44:19 PM   FIELD      -119.253323       40.760061      25   1
1                                                      Response Area
BMAN190060                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0      0     0      0      7389    7389    0     0      7389    0.0          0.0                               123.2   I405   LE ASSIST        8/25/19 18:47 a   8/25/2019    06:47:35 PM   FIELD      -119.257223       40.755891      25   1
2                                                      Response Area
BMAN190060                                             Gate Road                                                                                                                                                                                                                                                                   25   1
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0      0      3504    3504    0     0      3504    0.0          0.0                               58.4    B243   CITATION         8/25/19 18:51 a   8/25/2019    06:51:36 PM   FIELD      -119.258208       40.75352
3                                                      Response Area
BMAN190060                                             3 O'Clock Response                                                                                                                                                                                                                                                          25   1
             BLM   TRAFFIC STOP   : 530 L                                   CREATE   0     0      0     0      0      92      92      0     0      92      0.0          0.0                               1.5     B242   NO ACTION        8/25/19 19:00 a   8/25/2019    07:00:01 PM   FIELD      -119.216057       40.772461
4                                                      Area
BMAN190060                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : 530 K                                   CREATE   0     0      0     0      0      3248    3248    0     0      3248    0.0          0.0                               54.1    B242   CITATION         8/25/19 19:03 a   8/25/2019    07:03:46 PM   FIELD      -119.215715       40.772914      25   1
5                                                      Area
BMAN190060         PUBLIC                              3 O'Clock Response
             BLM                  : 500 L                                   CREATE   0     0      0     0      0      9       9       0     0      9       0.0          0.0                               0.2     B247   PUBLIC ASSIST    8/25/19 19:07 a   8/25/2019    07:07:28 PM   FIELD      -119.211107       40.770912      25   1
6                  CONTACT                             Area
BMAN190060         PUBLIC                              Outside Event
             BLM                  : JOC                                     CREATE   0     0      0     0      0      78      78      0     0      78      0.0          0.0                               1.3     P368   NO ACTION        8/25/19 19:09 a   8/25/2019    07:09:25 PM   FIELD      -119.251315       40.770424      25   1
7                  CONTACT                             Response Area
BMAN190060         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                          25   1
             BLM                  : 400 K                                   CREATE   0     0      0     0      0      616     616     0     0      616     0.0          0.0                               10.3    B239   WRITTEN WARNING 8/25/19 19:14 a    8/25/2019    07:14:47 PM   FIELD      -119.200671       40.771433
8                  CONTACT                             Area
BMAN190060         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                          25   1
             BLM                  : 330 G                                   CREATE   0     0      0     0      0      6       6       0     0      6       0.0          0.0                               0.1     B232   PUBLIC ASSIST    8/25/19 19:34 a   8/25/2019    07:34:31 PM   FIELD      -119.197543       40.775107
9                  CONTACT                             Area
BMAN190061         COMPLIANCE                          3 O'Clock Response
             BLM                  : 400 L                                   CREATE   0     1      1     0      1      32      33      1     1      33      0.0          0.0     0.0   0.0                 0.5     B239   VERBAL WARNING   8/25/19 19:54 a   8/25/2019    07:54:45 PM   FIELD      -119.200492       40.77093       25   1
0                  CHECK                               Area
BMAN190061
1
             BLM   TRAFFIC STOP   : 645 L              9 O'Clock Response   CREATE   0     0      0     0      0      654     654     0     0      654     0.0          0.0                               10.9    B237   VERBAL WARNING   8/25/19 19:58 a   8/25/2019    07:58:48 PM   FIELD      -119.224772       40.779982      25   1
                                                       Area                                0            0             0                                    0.0          0.0                               0.0                                               12/30/1899   12:00:00 AM                                               30   6
BMAN190061                                             Outside Event
             BLM   ASSIST         @HWY 34 MM 10                             CREATE   168   206    374   -374          2075    2075    206          1907    3.4          -6.2    3.4   3.4   -6.2   -6.2   31.8    C105   NO ACTION        8/25/19 20:07 a   8/25/2019    08:07:27 PM   911        -119.26710129     40.757400014   25   1
3                                                      Response Area
BMAN190061                                             Gate Road                                                                                                                                                                                                                                                                   25   1
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0      0      499     499     0     0      499     0.0          0.0                               8.3     B235   VERBAL WARNING   8/25/19 20:10 a   8/25/2019    08:10:02 PM   FIELD      -119.258208       40.75352
2                                                      Response Area
BMAN190061                                             Outside Event
             BLM   REQUEST LE     @D Lot                                    CREATE   66    319    385   409    794    2206    3000    319   728    2934    5.3          6.8     5.3   5.3   6.8    6.8    36.8    B235   CITATION         8/25/19 20:14 a   8/25/2019    08:14:08 PM   911        -119.239693       40.764182      25   1
4                                                      Response Area
BMAN190061                                             9 O'Clock Response                                                                                                                                                VERBAL WARNING
             BLM   TRAFFIC STOP   630 L                                     CREATE   0     0      0     0      0      2408    2408    0     0      2408    0.0          0.0                               40.1    B237                    8/25/19 20:19 a   8/25/2019    08:19:31 PM   FIELD      -119.22358        40.778155      25   1
5                                                      Area                                                                                                                                                              RPT
BMAN190061                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0      0      359     359     0     0      359     0.0          0.0                               6.0     B244   VERBAL WARNING   8/25/19 20:27 a   8/25/2019    08:27:56 PM   FIELD      -119.253323       40.760061      25   1
7                                                      Response Area
BMAN190061                                             3 O'clock Response
             BLM   REQUEST LE     @230 D                                    CREATE   35    125    160   408    568    1253    1821    125   533    1786    2.1          6.8     2.1   2.1   6.8    6.8    20.9    B247   PUBLIC ASSIST    8/25/19 20:35 a   8/25/2019    08:35:00 PM   OTHER      -119.193913       40.78077       25   1
8                                                      Area
BMAN190061                                             Gate Road                                                                                                                                                                                                                                                                   25   1
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0      0      605     605     0     0      605     0.0          0.0                               10.1    B356   VERBAL WARNING   8/25/19 20:42 a   8/25/2019    08:42:51 PM   FIELD      -119.258208       40.75352
9                                                      Response Area
BMAN190062                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0      0      1096    1096    0     0      1096    0.0          0.0                               18.3    B361   WRITTEN WARNING 8/25/19 20:46 a    8/25/2019    08:46:09 PM   FIELD      -119.264679       40.748394      25   1
0                                                      Response Area
BMAN190062                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0      0      666     666     0     0      666     0.0          0.0                               11.1    K231   VERBAL WARNING   8/25/19 20:47 a   8/25/2019    08:47:38 PM   FIELD      -119.258208       40.75352       25   1
1                                                      Response Area
BMAN190062                                             9 O'Clock Response
             BLM   TRAFFIC STOP   @615 L                                    CREATE   0     0      0     0      0      639     639     0     0      639     0.0          0.0                               10.7    B367   WRITTEN WARNING 8/25/19 20:49 a    8/25/2019    08:49:59 PM   FIELD      -119.222085       40.776462      25   1
2                                                      Area
BMAN190062                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0      0      305     305     0     0      305     0.0          0.0                               5.1     K231   VERBAL WARNING   8/25/19 20:50 a   8/25/2019    08:50:36 PM   FIELD      -119.258208       40.75352       25   1
3                                                      Response Area
BMAN190062                                             3 O'Clock Response                                                                                                                                                                                                                                                          25   1
             BLM   TRAFFIC STOP   : 230 E                                   CREATE   0     0      0     0      0      601     601     0     0      601     0.0          0.0                               10.0    B247   VERBAL WARNING   8/25/19 20:54 a   8/25/2019    08:54:05 PM   FIELD      -119.193005       40.780373
4                                                      Area
BMAN190062                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0      0      636     636     0     0      636     0.0          0.0                               10.6    B355   VERBAL WARNING   8/25/19 20:54 a   8/25/2019    08:54:35 PM   FIELD      -119.264679       40.748394      25   1
5                                                      Response Area
BMAN190062                                             3 O'Clock Response                                                                                                                                                VERBAL WARNING
             BLM   TRAFFIC STOP   : 530 L                                   CREATE   0     0      0     0      0      2113    2113    0     0      2113    0.0          0.0                               35.2    B354                    8/25/19 20:56 a   8/25/2019    08:56:33 PM   FIELD      -119.216057       40.772461      25   1
6                                                      Area                                                                                                                                                              RPT
BMAN190062                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0      0      523     523     0     0      523     0.0          0.0                               8.7     K231   VERBAL WARNING   8/25/19 20:59 a   8/25/2019    08:59:24 PM   FIELD      -119.264679       40.748394      25   1
7                                                      Response Area
BMAN190062                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0      0      675     675     0     0      675     0.0          0.0                               11.3    C135   NO ACTION        8/25/19 21:00 a   8/25/2019    09:00:04 PM   FIELD      -119.253323       40.760061      25   1
8                                                      Response Area
BMAN190062                                             Gate Road                                                                                                                                                                                                                                                                   25   1
             BLM   TRAFFIC STOP   : Gate Road MM 3                          CREATE   0     0      0     0      0      171     171     0     0      171     0.0          0.0                               2.9     B357   WRITTEN WARNING 8/25/19 21:00 a    8/25/2019    09:00:53 PM   FIELD      -119.231633       40.766147
9                                                      Response Area
BMAN190063                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0      0      843     843     0     0      843     0.0          0.0                               14.1           VERBAL WARNING   8/25/19 21:08 a   8/25/2019    09:08:45 PM   FIELD      -119.253323       40.760061      25   1
0                                                      Response Area
BMAN190063                                             9 O'Clock Response
             BLM   TRAFFIC STOP   @645 L                                    CREATE   0     0      0     0      0      965     965     0     0      965     0.0          0.0                               16.1    B367   WRITTEN WARNING 8/25/19 21:10 a    8/25/2019    09:10:49 PM   FIELD      -119.224772       40.779982      25   1
1                                                      Area
BMAN190063                                             Gate Road                                                                                                                                                         VERBAL WARNING
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0      0      2641    2641    0     0      2641    0.0          0.0                               44.0    B356                    8/25/19 21:13 a   8/25/2019    09:13:58 PM   FIELD      -119.258208       40.75352       25   1
2                                                      Response Area                                                                                                                                                     RPT
BMAN190063                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0      0     0      0      630     630     0     0      630     0.0          0.0                               10.5    B355   CITATION         8/25/19 21:18 a   8/25/2019    09:18:39 PM   FIELD      -119.257223       40.755891      25   1
3                                                      Response Area
BMAN190063                                             Gate Road                                                                                                                                                                                                                                                                   25   1
             BLM   TRAFFIC STOP   @Gate Road MM 1                           CREATE   0     0      0     0      0      2807    2807    0     0      2807    0.0          0.0                               46.8    B362   CITATION         8/25/19 21:23 a   8/25/2019    09:23:18 PM   FIELD      -119.258208       40.75352
4                                                      Response Area
BMAN190063                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 645 L                                   CREATE   0     0      0     0      0      2326    2326    0     0      2326    0.0          0.0                               38.8    B365   VERBAL WARNING   8/25/19 21:31 a   8/25/2019    09:31:12 PM   FIELD      -119.224772       40.779982      25   1
5                                                      Area
BMAN190063                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : 530 L                                   CREATE   0     0      0     0      0      4604    4604    0     0      4604    0.0          0.0                               76.7    B359   CITATION         8/25/19 21:32 a   8/25/2019    09:32:21 PM   FIELD      -119.216057       40.772461      25   1
6                                                      Area
BMAN190063                                             3 O'Clock Response
             BLM   TRAFFIC STOP   3Y (Wye)                                  CREATE   0     0      0     0      0      25350   25350   0     0      25350   0.0          0.0                               422.5   B352   CITATION         8/25/19 21:40 a   8/25/2019    09:40:12 PM   FIELD      -119.219931       40.773334      25   1
8                                                      Area
BMAN190063                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0      0      3433    3433    0     0      3433    0.0          0.0                               57.2    B364   CITATION         8/25/19 21:40 a   8/25/2019    09:40:35 PM   FIELD      -119.253323       40.760061      25   1
9                                                      Response Area
BMAN190064                                             9 O'Clock Response                                                                                                                                                                                                                                                          25   1
             BLM   TRAFFIC STOP   : 630 L                                   CREATE   0     0      0     0      0      706     706     0     0      706     0.0          0.0                               11.8    B367   VERBAL WARNING   8/25/19 21:52 a   8/25/2019    09:52:14 PM   FIELD      -119.22358        40.778155
0                                                      Area
BMAN190064                                             3 O'Clock Response
             BLM   TRAFFIC STOP   @The Man                                  CREATE   0     0      0     0      0      1174    1174    0     0      1174    0.0          0.0                               19.6    B239   VERBAL WARNING   8/25/19 21:52 a   8/25/2019    09:52:15 PM   FIELD      -119.205841       40.78598       25   1
1                                                      Area
BMAN190064         PUBLIC                              3 O'Clock Response
             BLM                  : The Temple                              CREATE   0     0      0     0      0      668     668     0     0      668     0.0          0.0                               11.1    B234   PUBLIC ASSIST    8/25/19 21:59 a   8/25/2019    09:59:58 PM   FIELD      -119.199494       40.79081       25   1
2                  CONTACT                             Area
BMAN190064                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0      0      409     409     0     0      409     0.0          0.0                               6.8     B355   VERBAL WARNING   8/25/19 22:05 a   8/25/2019    10:05:34 PM   FIELD      -119.264679       40.748394      25   1
3                                                      Response Area
BMAN190064         PUBLIC         1 Oclock off the     3 O'Clock Response
             BLM                                                            CREATE   0     0      0     0      0      544     544     0     0      544     0.0          0.0                               9.1     C141   PUBLIC ASSIST    8/25/19 22:16 a   8/25/2019    10:16:42 PM   FIELD      -119.201304       40.786899      25   1
4                  CONTACT        Man                  Area
BMAN190064                                             Gate Road                                                                                                                                                                                                                                                                   25   1
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0      0      438     438     0     0      438     0.0          0.0                               7.3     B356   VERBAL WARNING   8/25/19 22:17 a   8/25/2019    10:17:16 PM   FIELD      -119.253323       40.760061
5                                                      Response Area
BMAN190064         PUBLIC                              3 O'Clock Response
             BLM                  : The Man                                 CREATE   0     0      0     0      0      489     489     0     0      489     0.0          0.0                               8.2            PUBLIC ASSIST    8/25/19 22:17 a   8/25/2019    10:17:31 PM   FIELD      -119.205841       40.78598       25   1
6                  CONTACT                             Area
BMAN190064                                             9 O'Clock Response
             BLM   TRAFFIC STOP   @645 L                                    CREATE   0     0      0     0      0      367     367     0     0      367     0.0          0.0                               6.1     B365   VERBAL WARNING   8/25/19 22:18 a   8/25/2019    10:18:34 PM   FIELD      -119.224772       40.779982      25   1
7                                                      Area
BMAN190064                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0      0      384     384     0     0      384     0.0          0.0                               6.4     B247   VERBAL WARNING   8/25/19 22:20 a   8/25/2019    10:20:15 PM   FIELD      -119.253323       40.760061      25   1
8                                                      Response Area
BMAN190064         PUBLIC                              3 O'Clock Response
             BLM                  : The Man                                 CREATE   0     0      0     0      0      1806    1806    0     0      1806    0.0          0.0                               30.1    B234   PUBLIC ASSIST    8/25/19 22:20 a   8/25/2019    10:20:55 PM   FIELD      -119.205841       40.78598       25   1
9                  CONTACT                             Area
BMAN190065                                             Gate Road                                                                                                                                                                                                                                                                   25   1
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0      0     0      0      159     159     0     0      159     0.0          0.0                               2.7     B357   VERBAL WARNING   8/25/19 22:25 a   8/25/2019    10:25:31 PM   FIELD      -119.248468       40.766504
0                                                      Response Area
BMAN190065                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 645 L                                   CREATE   0     0      0     0      0      846     846     0     0      846     0.0          0.0                               14.1    B363   VERBAL WARNING   8/25/19 22:27 a   8/25/2019    10:27:33 PM   FIELD      -119.224772       40.779982      25   1
1                                                      Area
BMAN190065                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0      0     0      0      328     328     0     0      328     0.0          0.0                               5.5     B237   NO ACTION        8/25/19 22:27 a   8/25/2019    10:27:55 PM   FIELD      -119.257223       40.755891      25   1
2                                                      Response Area
BMAN190065                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0      0      478     478     0     0      478     0.0          0.0                               8.0     B245   VERBAL WARNING   8/25/19 22:28 a   8/25/2019    10:28:40 PM   FIELD      -119.258208       40.75352       25   1
3                                                      Response Area
BMAN190065                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0      0      578     578     0     0      578     0.0          0.0                               9.6     B362   VERBAL WARNING   8/25/19 22:29 a   8/25/2019    10:29:32 PM   FIELD      -119.264679       40.748394      25   1
4                                                      Response Area
BMAN190065                                             9 O'clock Response                                                                                                                                                                                                                                                          25   1
             BLM   REQUEST LE     @630 A                                    CREATE   82    26     108   1375   1483   226     1709    26    1401   1627    0.4          22.9    0.4   0.4   22.9   22.9   3.8     I403   NO ACTION        8/25/19 22:30 a   8/25/2019    10:30:52 PM   Control1   -119.215023       40.781931
5                                                      Area
BMAN190065                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0      0      106     106     0     0      106     0.0          0.0                               1.8     B355   VERBAL WARNING   8/25/19 22:33 a   8/25/2019    10:33:46 PM   FIELD      -119.258208       40.75352       25   1
6                                                      Response Area
BMAN190065                                             9 O'Clock Response                                                                                                                                                VERBAL WARNING
             BLM   TRAFFIC STOP   : 645 L                                   CREATE   0     0      0     0      0      507     507     0     0      507     0.0          0.0                               8.5     B365                    8/25/19 22:36 a   8/25/2019    10:36:21 PM   FIELD      -119.224772       40.779982      25   1
7                                                      Area                                                                                                                                                              RPT
BMAN190065                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0      0     0      0      537     537     0     0      537     0.0          0.0                               9.0     B357   VERBAL WARNING   8/25/19 22:38 a   8/25/2019    10:38:17 PM   FIELD      -119.248468       40.766504      25   1
8                                                      Response Area
BMAN190065                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : 530 L                                   CREATE   0     0      0     0      0      86      86      0     0      86      0.0          0.0                               1.4     B233   VERBAL WARNING   8/25/19 22:45 a   8/25/2019    10:45:46 PM   FIELD      -119.216057       40.772461      25   1
9                                                      Area
BMAN190066                                             9 O'Clock Response                                                                                                                                                                                                                                                          25   1
             BLM   TRAFFIC STOP   : 645 L                                   CREATE   0     0      0     0      0      134     134     0     0      134     0.0          0.0                               2.2     B242   NO ACTION        8/25/19 22:47 a   8/25/2019    10:47:40 PM   FIELD      -119.224772       40.779982
0                                                      Area
BMAN190066                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : 530 L                                   CREATE   0     0      0     0      0      372     372     0     0      372     0.0          0.0                               6.2     B233   VERBAL WARNING   8/25/19 22:49 a   8/25/2019    10:49:42 PM   FIELD      -119.216057       40.772461      25   1
1                                                      Area
BMAN190066         PUBLIC                              9 O'Clock Response
             BLM                  : 900 G                                   CREATE   0     0      0     0      0      7582    7582    0     0      7582    0.0          0.0                               126.4   B247   PUBLIC ASSIST    8/25/19 22:50 a   8/25/2019    10:50:14 PM   FIELD      -119.217561       40.794849      25   1
2                  CONTACT                             Area
BMAN190066                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0      0      231     231     0     0      231     0.0          0.0                               3.9     B357   VERBAL WARNING   8/25/19 22:53 a   8/25/2019    10:53:03 PM   FIELD      -119.253323       40.760061      25   1
3                                                      Response Area
BMAN190066                                             3 O'Clock Response
             BLM   TRAFFIC STOP   3Y (Wye)                                  CREATE   0     0      0     0      0      333     333     0     0      333     0.0          0.0                               5.6     B236   NO ACTION        8/25/19 22:54 a   8/25/2019    10:54:57 PM   FIELD      -119.219931       40.773334      25   1
4                                                      Area
BMAN190066                                             Gate Road                                                                                                                                                                                                                                                                   25   1
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0      0      523     523     0     0      523     0.0          0.0                               8.7     B357   VERBAL WARNING   8/25/19 22:59 a   8/25/2019    10:59:43 PM   FIELD      -119.253323       40.760061
5                                                      Response Area
BMAN190066                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 630 L                                   CREATE   0     0      0     0      0      631     631     0     0      631     0.0          0.0                               10.5    B239   VERBAL WARNING   8/25/19 23:01 a   8/25/2019    11:01:13 PM   FIELD      -119.22358        40.778155      25   1
6                                                      Area
BMAN190066         PUBLIC                              3 O'Clock Response
             BLM                  : 300 G                                   CREATE   0     0      0     0      0      39      39      0     0      39      0.0          0.0                               0.7     C141   PUBLIC ASSIST    8/25/19 23:02 a   8/25/2019    11:02:40 PM   FIELD      -119.194123       40.77711       25   1
7                  CONTACT                             Area
BMAN190066         PUBLIC                              3 O'Clock Response
             BLM                  : 300 E                                   CREATE   0     0      0     0      0      21      21      0     0      21      0.0          0.0                               0.4     B353   PUBLIC ASSIST    8/25/19 23:03 a   8/25/2019    11:03:04 PM   FIELD      -119.195352       40.77804       25   1
8                  CONTACT                             Area
BMAN190066                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 700 L                                   CREATE   0     0      0     0      0      293     293     0     0      293     0.0          0.0                               4.9     B242   NO ACTION        8/25/19 23:03 a   8/25/2019    11:03:07 PM   FIELD      -119.225641       40.781911      25   1
9                                                      Area
BMAN190067                                             Gate Road                                                                                                                                                                                                                                                                   25   1
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0      0     0      0      1128    1128    0     0      1128    0.0          0.0                               18.8    B246   NO ACTION        8/25/19 23:10 a   8/25/2019    11:10:05 PM   FIELD      -119.248468       40.766504
0                                                      Response Area
BMAN190067                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0      0     0      0      435     435     0     0      435     0.0          0.0                               7.3     B357   VERBAL WARNING   8/25/19 23:11 a   8/25/2019    11:11:54 PM   FIELD      -119.257223       40.755891      25   1
1                                                      Response Area
BMAN190067                                             Gate Road                                                                                                                                                         VERBAL WARNING
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0      0      678     678     0     0      678     0.0          0.0                               11.3    B237                    8/25/19 23:19 a   8/25/2019    11:19:56 PM   FIELD      -119.264679       40.748394      25   1
2                                                      Response Area                                                                                                                                                     RPT
BMAN190067                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0      0      440     440     0     0      440     0.0          0.0                               7.3     B356   VERBAL WARNING   8/25/19 23:20 a   8/25/2019    11:20:28 PM   FIELD      -119.253323       40.760061      25   1
3                                                      Response Area
BMAN190067                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 700 L                                   CREATE   0     0      0     0      0      706     706     0     0      706     0.0          0.0                               11.8    B367   WRITTEN WARNING 8/25/19 23:24 a    8/25/2019    11:24:00 PM   FIELD      -119.225641       40.781911      25   1
4                                                      Area
BMAN190067                                             Gate Road                                                                                                                                                                                                                                                                   25   1
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0      0      209     209     0     0      209     0.0          0.0                               3.5     C2     VERBAL WARNING   8/25/19 23:24 a   8/25/2019    11:24:43 PM   FIELD      -119.258208       40.75352
5                                                      Response Area
BMAN190067         PUBLIC                              3 O'Clock Response
             BLM                  : 400 D                                   CREATE   0     0      0     0      0      418     418     0     0      418     0.0          0.0                               7.0     B353   NO ACTION        8/25/19 23:25 a   8/25/2019    11:25:12 PM   FIELD      -119.202253       40.775885      25   1
6                  CONTACT                             Area
BMAN190067                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 700 L                                   CREATE   0     0      0     0      0      321     321     0     0      321     0.0          0.0                               5.4     B242   NO ACTION        8/25/19 23:25 a   8/25/2019    11:25:15 PM   FIELD      -119.225641       40.781911      25   1
7                                                      Area
BMAN190067                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0      0      101     101     0     0      101     0.0          0.0                               1.7     B357   NO ACTION        8/25/19 23:32 a   8/25/2019    11:32:47 PM   FIELD      -119.264679       40.748394      25   1
8                                                      Response Area
BMAN190067         PUBLIC                              9 O'Clock Response
             BLM                  800 Esp                                   CREATE   0     0      0     0      0      954     954     0     0      954     0.0          0.0                               15.9    B363   WRITTEN WARNING 8/25/19 23:36 a    8/25/2019    11:36:39 PM   FIELD      -119.214566       40.787741      25   1
9                  CONTACT                             Area
BMAN190068
0
             BLM   TRAFFIC STOP   : 645 L              9 O'Clock Response   CREATE   0     0      0     0      0      903     903     0     0      903     0.0          0.0                               15.1    B367   WRITTEN WARNING 8/25/19 23:38 a    8/25/2019    11:38:00 PM   FIELD      -119.224772       40.779982      25   1
                                                     Area                                  0            0             0                                    0.0          0.0                               0.0                                               12/30/1899   12:00:00 AM                                               30   6
BMAN190068                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0      0      8064    8064    0     0      8064    0.0          0.0                               134.4   B237   CITATION         8/25/19 23:42 a   8/25/2019    11:42:14 PM   FIELD      -119.258208       40.75352       25   1
1                                                    Response Area
BMAN190068         PUBLIC                            3 O'Clock Response
             BLM                  : The Temple                              CREATE   0     0      0     0      0      1000    1000    0     0      1000    0.0          0.0                               16.7    B353   NO ACTION        8/25/19 23:43 a   8/25/2019    11:43:36 PM   FIELD      -119.199494       40.79081       25   1
2                  CONTACT                           Area
BMAN190068                                           Outside Event
             BLM   REQUEST LE     :gate                                     CREATE   105   366    471   251    722    5011    5733    366   617    5628    6.1          4.2     6.1   6.1   4.2    4.2    83.5    B246   PUBLIC ASSIST    8/25/19 23:46 a   8/25/2019    11:46:55 PM   OTHER      -119.235143882    40.762692929   25   1
4                                                    Response Area
BMAN190068                                           Gate Road                                                                                                                                                                                                                                                                     25   1
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0      0      263     263     0     0      263     0.0          0.0                               4.4     B245   VERBAL WARNING   8/25/19 23:47 a   8/25/2019    11:47:11 PM   FIELD      -119.258208       40.75352
3                                                    Response Area
BMAN190068                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0      0      5743    5743    0     0      5743    0.0          0.0                               95.7    B356   CITATION         8/25/19 23:49 a   8/25/2019    11:49:24 PM   FIELD      -119.253323       40.760061      25   1
5                                                    Response Area
BMAN190068                                           9 O'Clock Response
             BLM   TRAFFIC STOP   : 645 L                                   CREATE   0     0      0     0      0      670     670     0     0      670     0.0          0.0                               11.2    B239   CITATION         8/25/19 23:49 a   8/25/2019    11:49:33 PM   FIELD      -119.224772       40.779982      25   1
6                                                    Area
BMAN190068                                           3 O'Clock Response
             BLM   TRAFFIC STOP   : 530 L                                   CREATE   0     0      0     0      0      305     305     0     0      305     0.0          0.0                               5.1     C141   VERBAL WARNING   8/26/19 0:01 a    8/26/2019    12:01:49 AM   FIELD      -119.216057       40.772461      26   2
7                                                    Area
BMAN190068                                           3 O'Clock Response
             BLM   TRAFFIC STOP   : 600 L                                   CREATE   0     0      0     0      0      500     500     0     0      500     0.0          0.0                               8.3     B239   VERBAL WARNING   8/26/19 0:06 a    8/26/2019    12:06:04 AM   FIELD      -119.220311       40.774932      26   2
8                                                    Area
BMAN190068         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                                                            26   2
             BLM                  The Temple                                CREATE   0     0      0     0      0      1761    1761    0     0      1761    0.0          0.0                               29.4    B353   NO ACTION        8/26/19 0:10 a    8/26/2019    12:10:47 AM   FIELD      -119.199494       40.79081
9                  CONTACT                           Area
BMAN190069                                           9 O'Clock Response
             BLM   TRAFFIC STOP   : 630 G                                   CREATE   0     0      0     0      0      113     113     0     0      113     0.0          0.0                               1.9     B367   NO ACTION        8/26/19 0:21 a    8/26/2019    12:21:24 AM   FIELD      -119.220144       40.779671      26   2
0                                                    Area
BMAN190069                                           3 O'Clock Response
             BLM   TRAFFIC STOP   : 500 L                                   CREATE   0     0      0     0      0      172     172     0     0      172     0.0          0.0                               2.9     B354   VERBAL WARNING   8/26/19 0:32 a    8/26/2019    12:32:18 AM   FIELD      -119.211107       40.770912      26   2
1                                                    Area
BMAN190069         PUBLIC                            3 O'Clock Response
             BLM                  @245 L                                    CREATE   0     0      0     0      0      759     759     0     0      759     0.0          0.0                               12.7    C141   NO ACTION        8/26/19 0:39 a    8/26/2019    12:39:54 AM   FIELD      -119.189543       40.776514      26   2
2                  CONTACT                           Area
BMAN190069                                           3 O'Clock Response
             BLM   TRAFFIC STOP   500 A                                     CREATE   0     0      0     0      0      1065    1065    0     0      1065    0.0          0.0                               17.8    B354   VERBAL WARNING   8/26/19 0:50 a    8/26/2019    12:50:05 AM   FIELD      -119.208566       40.778182      26   2
3                                                    Area
BMAN190069                                           3 O'Clock Response                                                                                                                                                                                                                                                            26   2
             BLM   TRAFFIC STOP   : 600 L                                   CREATE   0     0      0     0      0      745     745     0     0      745     0.0          0.0                               12.4    B367   WRITTEN WARNING 8/26/19 1:05 a     8/26/2019    01:05:04 AM   FIELD      -119.220311       40.774932
5                                                    Area
BMAN190069                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0      0      433     433     0     0      433     0.0          0.0                               7.2     B357   VERBAL WARNING   8/26/19 1:18 a    8/26/2019    01:18:07 AM   FIELD      -119.253323       40.760061      26   2
6                                                    Response Area
BMAN190069                                           9 O'Clock Response
             BLM   TRAFFIC STOP   : 1000 Esp                                CREATE   0     0      0     0      0      0               0     0              0.0          0.0                               0.0     B200   VERBAL WARNING   8/26/19 1:18 a    8/26/2019    01:18:17 AM   FIELD      -119.208196       40.792604      26   2
7                                                    Area
BMAN190069                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0      0      311     311     0     0      311     0.0          0.0                               5.2     B355   VERBAL WARNING   8/26/19 1:26 a    8/26/2019    01:26:19 AM   FIELD      -119.264679       40.748394      26   2
8                                                    Response Area
BMAN190069                                           9 O'Clock Response
             BLM   TRAFFIC STOP   : 700 L                                   CREATE   0     0      0     0      0      259     259     0     0      259     0.0          0.0                               4.3     B367   VERBAL WARNING   8/26/19 1:27 a    8/26/2019    01:27:52 AM   FIELD      -119.225641       40.781911      26   2
9                                                    Area
BMAN190070                                           Gate Road                                                                                                                                                                                                                                                                     26   2
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0      0      4436    4436    0     0      4436    0.0          0.0                               73.9    B357   CITATION         8/26/19 1:33 a    8/26/2019    01:33:49 AM   FIELD      -119.264679       40.748394
0                                                    Response Area
BMAN190070                                           9 O'Clock Response
             BLM   TRAFFIC STOP   : 1000 C                                  CREATE   0     0      0     0      0      983     983     0     0      983     0.0          0.0                               16.4    B361   CITATION         8/26/19 1:37 a    8/26/2019    01:37:06 AM   FIELD      -119.209157       40.795306      26   2
1                                                    Area
BMAN190070                                           9 O'Clock Response                                                                                                                                                  VERBAL WARNING
             BLM   TRAFFIC STOP   : 930 Esp                                 CREATE   0     0      0     0      0      1595    1595    0     0      1595    0.0          0.0                               26.6    B239                    8/26/19 1:40 a    8/26/2019    01:40:37 AM   FIELD      -119.210372       40.791915      26   2
2                                                    Area                                                                                                                                                                RPT
BMAN190070                                           9 O'Clock Response
             BLM   TRAFFIC STOP   : 800 L                                   CREATE   0     0      0     0      0      355     355     0     0      355     0.0          0.0                               5.9     B244   VERBAL WARNING   8/26/19 1:44 a    8/26/2019    01:44:00 AM   FIELD      -119.225666       40.789981      26   2
3                                                    Area
BMAN190070         PUBLIC                            3 O'Clock Response
             BLM                  : 230 A                                   CREATE   0     0      0     0      0      20      20      0     0      20      0.0          0.0                               0.3     B232   NO ACTION        8/26/19 1:54 a    8/26/2019    01:54:50 AM   FIELD      -119.196637       40.78196       26   2
4                  CONTACT                           Area
BMAN190070                                           Gate Road                                                                                                                                                                                                                                                                     26   2
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0      0      555     555     0     0      555     0.0          0.0                               9.3     B364   VERBAL WARNING   8/26/19 2:14 a    8/26/2019    02:14:16 AM   FIELD      -119.264679       40.748394
5                                                    Response Area
BMAN190070                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0      0     0      0      411     411     0     0      411     0.0          0.0                               6.9     B366   VERBAL WARNING   8/26/19 2:27 a    8/26/2019    02:27:47 AM   FIELD      -119.248468       40.766504      26   2
6                                                    Response Area
BMAN190070                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0      0      3165    3165    0     0      3165    0.0          0.0                               52.8    B364   WRITTEN WARNING 8/26/19 2:28 a     8/26/2019    02:28:18 AM   FIELD      -119.264679       40.748394      26   2
7                                                    Response Area
BMAN190070         PUBLIC                            9 O'Clock Response
             BLM                  : 630 L                                   CREATE   0     0      0     0      0      17      17      0     0      17      0.0          0.0                               0.3     B353   PUBLIC ASSIST    8/26/19 2:28 a    8/26/2019    02:28:38 AM   FIELD      -119.22358        40.778155      26   2
8                  CONTACT                           Area
BMAN190070         PUBLIC                            Gate Road
             BLM                  Gate Road                                 CREATE   0     0      0     0      0      99      99      0     0      99      0.0          0.0                               1.7     B366   PUBLIC ASSIST    8/26/19 2:36 a    8/26/2019    02:36:45 AM   FIELD      -119.257223       40.755891      26   2
9                  CONTACT                           Response Area
BMAN190071                                           Gate Road                                                                                                                                                                                                                                                                     26   2
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0      0      426     426     0     0      426     0.0          0.0                               7.1     B363   VERBAL WARNING   8/26/19 2:41 a    8/26/2019    02:41:05 AM   FIELD      -119.264679       40.748394
0                                                    Response Area
BMAN190071                                           3 O'Clock Response
             BLM   TRAFFIC STOP   : 545 L                                   CREATE   0     0      0     0      0      122     122     0     0      122     0.0          0.0                               2.0     B233   VERBAL WARNING   8/26/19 2:42 a    8/26/2019    02:42:21 AM   FIELD      -119.218291       40.773591      26   2
1                                                    Area
BMAN190071                                           Gate Road                                                                                                                                                           VERBAL WARNING
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0      0      981     981     0     0      981     0.0          0.0                               16.4    B366                    8/26/19 2:49 a    8/26/2019    02:49:14 AM   FIELD      -119.253323       40.760061      26   2
2                                                    Response Area                                                                                                                                                       RPT

                                                                                                                                                                                                                                                                                                                   ER00144
                                                                                                  Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 328 of 499
                                                                                                                                                                    eventSummary

BMAN190071                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0     0      563     563     0      0      563     0.0           0.0                               9.4     B363   VERBAL WARNING   8/26/19 2:52 a    8/26/2019    02:52:31 AM   FIELD      -119.264679    40.748394   26   2
3                                                      Response Area
BMAN190071         PUBLIC                              3 O'Clock Response
             BLM                  : 415 H                                   CREATE   0     0       0      0     0      1958    1958    0      0      1958    0.0           0.0                               32.6    B367   PUBLIC ASSIST    8/26/19 2:56 a    8/26/2019    02:56:53 AM   FIELD      -119.203533    40.772867   26   2
4                  CONTACT                             Area
BMAN190071                                             3 O'Clock Response                                                                                                                                                                                                                                                       26   2
             BLM   TRAFFIC STOP   @3Y (Wye)                                 CREATE   0     0       0      0     0      242     242     0      0      242     0.0           0.0                               4.0     B233   VERBAL WARNING   8/26/19 3:01 a    8/26/2019    03:01:08 AM   FIELD      -119.219931    40.773334
5                                                      Area
BMAN190071                                             Gate Road                                                                                                                                                                                                                                                                26   2
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0       0      0     0      164     164     0      0      164     0.0           0.0                               2.7     B366   VERBAL WARNING   8/26/19 3:09 a    8/26/2019    03:09:35 AM   FIELD      -119.257223    40.755891
6                                                      Response Area
BMAN190071                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0     0      224     224     0      0      224     0.0           0.0                               3.7     B364   VERBAL WARNING   8/26/19 3:25 a    8/26/2019    03:25:32 AM   FIELD      -119.264679    40.748394   26   2
7                                                      Response Area
BMAN190071                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0     0      634     634     0      0      634     0.0           0.0                               10.6    B364   VERBAL WARNING   8/26/19 3:41 a    8/26/2019    03:41:32 AM   FIELD      -119.253323    40.760061   26   2
8                                                      Response Area
BMAN190071                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0     0      1454    1454    0      0      1454    0.0           0.0                               24.2    B366   CITATION         8/26/19 3:54 a    8/26/2019    03:54:43 AM   FIELD      -119.264679    40.748394   26   2
9                                                      Response Area
BMAN190072                                             Gate Road                                                                                                                                                                                                                                                                26   2
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0     0      448     448     0      0      448     0.0           0.0                               7.5     B363   VERBAL WARNING   8/26/19 4:22 a    8/26/2019    04:22:14 AM   FIELD      -119.264679    40.748394
0                                                      Response Area
BMAN190072                                             Gate Road                                                                                                                                                                                                                                                                26   2
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0     0      582     582     0      0      582     0.0           0.0                               9.7     B366   VERBAL WARNING   8/26/19 4:36 a    8/26/2019    04:36:58 AM   FIELD      -119.264679    40.748394
1                                                      Response Area
BMAN190072                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0     0      916     916     0      0      916     0.0           0.0                               15.3    B365   VERBAL WARNING   8/26/19 4:40 a    8/26/2019    04:40:56 AM   FIELD      -119.264679    40.748394   26   2
2                                                      Response Area
BMAN190072                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : 300 L                                   CREATE   0     0       0      0     0      51      51      0      0      51      0.0           0.0                               0.9     B239   CANCEL           8/26/19 4:43 a    8/26/2019    04:43:00 AM   FIELD      -119.191309    40.774978   26   2
3                                                      Area
BMAN190072                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0     0      523     523     0      0      523     0.0           0.0                               8.7     B363   VERBAL WARNING   8/26/19 5:06 a    8/26/2019    05:06:23 AM   FIELD      -119.264679    40.748394   26   2
4                                                      Response Area
BMAN190072         PUBLIC                              9 O'Clock Response                                                                                                                                                                                                                                                       26   2
             BLM                  @1000 L:DEEP                              CREATE   0     0       0      0     0      2972    2972    0      0      2972    0.0           0.0                               49.5    B351   REPORT           8/26/19 5:39 a    8/26/2019    05:39:11 AM   FIELD      -119.211193    40.801031
5                  CONTACT                             Area
BMAN190072         PUBLIC                              9 O'Clock Response                                                                                                                                                   VERBAL WARNING                                                                                      26   2
             BLM                  @1000 L :                                 CREATE   54    53      107    0     107    2202    2309    53     53     2255    0.9           0.0     0.9    0.9                36.7    C155                    8/26/19 5:48 a    8/26/2019    05:48:21 AM   OTHER      -119.211193    40.801031
6                  CONTACT                             Area                                                                                                                                                                 RPT
BMAN190072                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0       0      0     0      2543    2543    0      0      2543    0.0           0.0                               42.4    B126   CITATION         8/26/19 6:01 a    8/26/2019    06:01:09 AM   FIELD      -119.248468    40.766504   26   2
7                                                      Response Area
BMAN190072                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0     0      513     513     0      0      513     0.0           0.0                               8.6     B366   VERBAL WARNING   8/26/19 6:03 a    8/26/2019    06:03:34 AM   FIELD      -119.253323    40.760061   26   2
8                                                      Response Area
BMAN190072         PUBLIC                              3 O'Clock Response
             BLM                  : 530 G                                   CREATE   0     1       1      0     1      4       5       1      1      5       0.0           0.0     0.0    0.0                0.1     B114   NO ACTION        8/26/19 6:04 a    8/26/2019    06:04:02 AM   FIELD      -119.214078    40.77508    26   2
9                  CONTACT                             Area
BMAN190073         PUBLIC         6 Oclock off the     3 O'Clock Response                                                                                                                                                                                                                                                       26   2
             BLM                                                            CREATE   0     0       0      0     0      8283    8283    0      0      8283    0.0           0.0                               138.1   C135   CITATION         8/26/19 6:09 a    8/26/2019    06:09:35 AM   FIELD      -119.208654    40.783848
0                  CONTACT        Man                  Area
BMAN190073                                             Gate Road                                                                                                                                                                                                                                                                26   2
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0       0      0     0      3105    3105    0      0      3105    0.0           0.0                               51.8    B129   CITATION         8/26/19 6:13 a    8/26/2019    06:13:27 AM   FIELD      -119.248468    40.766504
1                                                      Response Area
BMAN190073                                             Outside Event
             BLM   TRAFFIC STOP   Will Call Lot                             CREATE   0     0       0      0     0      53651   53651   0      0      53651   0.0           0.0                               894.2   B127   VERBAL WARNING   8/26/19 6:28 a    8/26/2019    06:28:35 AM   FIELD      -119.240974    40.764919   26   2
2                                                      Response Area
BMAN190073         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                CREATE   0     0       0      0     0      15      15      0      0      15      0.0           0.0                               0.3     B114   VERBAL WARNING   8/26/19 6:44 a    8/26/2019    06:44:56 AM   FIELD      -119.209047    40.779429   26   2
3                  CONTACT                             Area
BMAN190073                                             Outside Event
             BLM   TRAFFIC STOP   : Will Call Lot                           CREATE   0     0       0      0     0      2191    2191    0      0      2191    0.0           0.0                               36.5    B111   PUBLIC ASSIST    8/26/19 6:46 a    8/26/2019    06:46:43 AM   FIELD      -119.240974    40.764919   26   2
4                                                      Response Area
BMAN190073                                             Gate Road                                                                                                                                                                                                                                                                26   2
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0     0      1139    1139    0      0      1139    0.0           0.0                               19.0    B127   VERBAL WARNING   8/26/19 6:50 a    8/26/2019    06:50:53 AM   FIELD      -119.253323    40.760061
5                                                      Response Area
BMAN190073                                             Gate Road                                                                                                                                                                                                                                                                26   2
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0       0      0     0      6575    6575    0      0      6575    0.0           0.0                               109.6   B126   ARREST           8/26/19 6:56 a    8/26/2019    06:56:55 AM   FIELD      -119.248468    40.766504
6                                                      Response Area
BMAN190073                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0     0      425     425     0      0      425     0.0           0.0                               7.1     B127   VERBAL WARNING   8/26/19 7:11 a    8/26/2019    07:11:45 AM   FIELD      -119.253323    40.760061   26   2
7                                                      Response Area
BMAN190073                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0     0      322     322     0      0      322     0.0           0.0                               5.4     B129   VERBAL WARNING   8/26/19 7:13 a    8/26/2019    07:13:01 AM   FIELD      -119.253323    40.760061   26   2
8                                                      Response Area
BMAN190073                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 1000 L                                  CREATE   0     0       0      0     0      94      94      0      0      94      0.0           0.0                               1.6     B110   PUBLIC ASSIST    8/26/19 7:14 a    8/26/2019    07:14:11 AM   FIELD      -119.211193    40.801031   26   2
9                                                      Area
BMAN190074                                             9 O'Clock Response                                                                                                                                                                                                                                                       26   2
             BLM   PATROL CHECK @1000 L:                                    CREATE   0     0       0      0     0      4327    4327    0      0      4327    0.0           0.0                               72.1    C146   ARREST           8/26/19 7:19 a    8/26/2019    07:19:54 AM   FIELD      -119.211193    40.801031
0                                                      Area
BMAN190074         PUBLIC                              9 O'Clock Response                                                                                                                                                                                                                                                       26   2
             BLM                  @900 Esp                                  CREATE   0     0       0      0     0      183     183     0      0      183     0.0           0.0                               3.1     B100   VERBAL WARNING   8/26/19 7:24 a    8/26/2019    07:24:48 AM   FIELD      -119.212238    40.790821
1                  CONTACT                             Area
BMAN190074                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0     0      1062    1062    0      0      1062    0.0           0.0                               17.7    B127   WRITTEN WARNING 8/26/19 7:29 a     8/26/2019    07:29:59 AM   FIELD      -119.253323    40.760061   26   2
2                                                      Response Area
BMAN190074                                             Outside Event
             BLM   TRAFFIC STOP   @Will Call Lot                            CREATE   0     0       0      0     0      1447    1447    0      0      1447    0.0           0.0                               24.1    B111   VERBAL WARNING   8/26/19 7:36 a    8/26/2019    07:36:31 AM   FIELD      -119.240974    40.764919   26   2
3                                                      Response Area
BMAN190074                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0     0      594     594     0      0      594     0.0           0.0                               9.9     B125   VERBAL WARNING   8/26/19 7:37 a    8/26/2019    07:37:13 AM   FIELD      -119.253323    40.760061   26   2
4                                                      Response Area
BMAN190074                                             9 O'clock Response                                                                                                                                                                                                                                                       26   2
             BLM   REQUEST LE     @Tokyo                                    CREATE   107   1628    1735   0     1735   2761    4496    1628   1628   4389    27.1          0.0     27.1   27.1               46.0    C140   PUBLIC ASSIST    8/26/19 7:52 a    8/26/2019    07:52:32 AM   Control1   -119.215111    40.792777
5                                                      Area
BMAN190074                                             9 O'Clock Response                                                                                                                                                                                                                                                       26   2
             BLM   REQUEST LE     @Tokyo                                    COPY     0     0              0            1942    1942                  1942    0.0           0.0                               32.4           NO ACTION        8/26/19 7:55 a    8/26/2019    07:55:51 AM   Control1   -119.215111    40.792777
6                                                      Area
BMAN190074                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0      0     0      340     340     0      0      340     0.0           0.0                               5.7     B129   VERBAL WARNING   8/26/19 8:06 a    8/26/2019    08:06:29 AM   FIELD      -119.258208    40.75352    26   2
7                                                      Response Area
BMAN190074                                             Gate Road
8
             BLM   TRAFFIC STOP   : Gate Road MM 1.5
                                                       Response
                                                                            CREATE   0     0       0      0     0      466     466     0      0      466     0.0           0.0                               7.8     B125   VERBAL WARNING   8/26/19 8:06 a    8/26/2019    08:06:57 AM   FIELD      -119.253323    40.760061   26   2
                                                       Area                                0              0            0                                     0.0           0.0                               0.0                                               12/30/1899   12:00:00 AM                                         30   6
BMAN190074                                             Outside Event
             BLM   TRAFFIC STOP   D Lot                                     CREATE   0     0       0      0     0      45      45      0      0      45      0.0           0.0                               0.8     B111   NO ACTION        8/26/19 8:08 a    8/26/2019    08:08:26 AM   FIELD      -119.239693    40.764182   26   2
9                                                      Response Area
BMAN190075                                             Gate Road                                                                                                                                                                                                                                                                26   2
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0     0      13061   13061   0      0      13061   0.0           0.0                               217.7   C138   WRITTEN WARNING 8/26/19 8:18 a     8/26/2019    08:18:06 AM   FIELD      -119.253323    40.760061
0                                                      Response Area
BMAN190075                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0     0      725     725     0      0      725     0.0           0.0                               12.1    B125   CANCEL           8/26/19 8:21 a    8/26/2019    08:21:05 AM   FIELD      -119.253323    40.760061   26   2
1                                                      Response Area
BMAN190075                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0     0      291     291     0      0      291     0.0           0.0                               4.9     B127   WRITTEN WARNING 8/26/19 8:25 a     8/26/2019    08:25:23 AM   FIELD      -119.253323    40.760061   26   2
2                                                      Response Area
BMAN190075                                             3 O'Clock Response
             BLM   PATROL CHECK : The Man                                   CREATE   0     0       0      0     0      758     758     0      0      758     0.0           0.0                               12.6    B122   NO ACTION        8/26/19 8:26 a    8/26/2019    08:26:54 AM   FIELD      -119.205841    40.78598    26   2
3                                                      Area
BMAN190075                                             Outside Event
             BLM   TRAFFIC STOP   @Jungo Road                               CREATE   0     0       0      0     0      187     187     0      0      187     0.0           0.0                               3.1     P128   NO ACTION        8/26/19 8:30 a    8/26/2019    08:30:06 AM   FIELD      -119.146938    40.754869   26   2
4                                                      Response Area
BMAN190075                                             Gate Road                                                                                                                                                                                                                                                                26   2
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0       0      0     0      1266    1266    0      0      1266    0.0           0.0                               21.1    B127   CITATION         8/26/19 8:44 a    8/26/2019    08:44:41 AM   FIELD      -119.248468    40.766504
5                                                      Response Area
BMAN190075         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      2161    2161    0      0      2161    0.0           0.0                               36.0    B114   NO ACTION        8/26/19 8:48 a    8/26/2019    08:48:08 AM   FIELD      -119.209047    40.779429   26   2
6                  CONTACT                             Area
BMAN190075         PUBLIC         @JOC : BETTY         Outside Event
             BLM                                                            CREATE   62    -62            0            3108    3108                  3046    -1.0          0.0     -1.0                      50.8           CANCEL           8/26/19 8:56 a    8/26/2019    08:56:42 AM   DISPATCH   -119.251315    40.770424   26   2
7                  CONTACT        CREEK                Response Area
BMAN190077         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0            0       0                     0       0.0           0.0                               0.0            NO ACTION        8/26/19 9:06 a    8/26/2019    09:06:17 AM   FIELD      -119.209047    40.779429   26   2
7                  CONTACT                             Area
BMAN190077         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0            0       0                     0       0.0           0.0                               0.0            NO ACTION        8/26/19 9:06 a    8/26/2019    09:06:17 AM   FIELD      -119.209047    40.779429   26   2
8                  CONTACT                             Area
BMAN190077         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                       26   2
             BLM                  BLM Mobile                                         0     0              0            0       0                     0       0.0           0.0                               0.0            NO ACTION        8/26/19 9:06 a    8/26/2019    09:06:17 AM   FIELD      -119.209047    40.779429
9                  CONTACT                             Area
BMAN190078         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0            0       0                     0       0.0           0.0                               0.0            NO ACTION        8/26/19 9:06 a    8/26/2019    09:06:17 AM   FIELD      -119.209047    40.779429   26   2
0                  CONTACT                             Area
BMAN190078         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0            0       0                     0       0.0           0.0                               0.0            NO ACTION        8/26/19 9:06 a    8/26/2019    09:06:17 AM   FIELD      -119.209047    40.779429   26   2
1                  CONTACT                             Area
BMAN190078         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                CREATE   0     0       0      0     0      55      55      0      0      55      0.0           0.0                               0.9     B114   NO ACTION        8/26/19 9:24 a    8/26/2019    09:24:58 AM   FIELD      -119.209047    40.779429   26   2
3                  CONTACT                             Area
BMAN190078         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      7       7       0      0      7       0.0           0.0                               0.1     B114   NO ACTION        8/26/19 9:26 a    8/26/2019    09:26:23 AM   FIELD      -119.209047    40.779429   26   2
4                  CONTACT                             Area
BMAN190078         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                       26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      5       5       0      0      5       0.0           0.0                               0.1     B114   NO ACTION        8/26/19 9:26 a    8/26/2019    09:26:33 AM   FIELD      -119.209047    40.779429
5                  CONTACT                             Area
BMAN190078         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      3       3       0      0      3       0.0           0.0                               0.1     B114   NO ACTION        8/26/19 9:26 a    8/26/2019    09:26:41 AM   FIELD      -119.209047    40.779429   26   2
6                  CONTACT                             Area
BMAN190078         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      4       4       0      0      4       0.0           0.0                               0.1     B114   NO ACTION        8/26/19 9:27 a    8/26/2019    09:27:23 AM   FIELD      -119.209047    40.779429   26   2
7                  CONTACT                             Area
BMAN190078         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      4       4       0      0      4       0.0           0.0                               0.1     B114   NO ACTION        8/26/19 9:27 a    8/26/2019    09:27:30 AM   FIELD      -119.209047    40.779429   26   2
8                  CONTACT                             Area
BMAN190078         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      4       4       0      0      4       0.0           0.0                               0.1     B114   NO ACTION        8/26/19 9:27 a    8/26/2019    09:27:36 AM   FIELD      -119.209047    40.779429   26   2
9                  CONTACT                             Area
BMAN190079         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                       26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      3       3       0      0      3       0.0           0.0                               0.1     B114   NO ACTION        8/26/19 9:27 a    8/26/2019    09:27:43 AM   FIELD      -119.209047    40.779429
0                  CONTACT                             Area
BMAN190079         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      5       5       0      0      5       0.0           0.0                               0.1     B114   NO ACTION        8/26/19 9:27 a    8/26/2019    09:27:48 AM   FIELD      -119.209047    40.779429   26   2
1                  CONTACT                             Area
BMAN190079         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      4       4       0      0      4       0.0           0.0                               0.1     B114   NO ACTION        8/26/19 9:28 a    8/26/2019    09:28:38 AM   FIELD      -119.209047    40.779429   26   2
2                  CONTACT                             Area
BMAN190079         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      3       3       0      0      3       0.0           0.0                               0.1     B114   NO ACTION        8/26/19 9:28 a    8/26/2019    09:28:44 AM   FIELD      -119.209047    40.779429   26   2
3                  CONTACT                             Area
BMAN190079         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      6       6       0      0      6       0.0           0.0                               0.1     B114   NO ACTION        8/26/19 9:29 a    8/26/2019    09:29:15 AM   FIELD      -119.209047    40.779429   26   2
4                  CONTACT                             Area
BMAN190079         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                       26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      4       4       0      0      4       0.0           0.0                               0.1     B114   NO ACTION        8/26/19 9:29 a    8/26/2019    09:29:23 AM   FIELD      -119.209047    40.779429
5                  CONTACT                             Area
BMAN190079         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      4       4       0      0      4       0.0           0.0                               0.1     B114   NO ACTION        8/26/19 9:29 a    8/26/2019    09:29:28 AM   FIELD      -119.209047    40.779429   26   2
6                  CONTACT                             Area
BMAN190079         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      4       4       0      0      4       0.0           0.0                               0.1     B114   NO ACTION        8/26/19 9:29 a    8/26/2019    09:29:33 AM   FIELD      -119.209047    40.779429   26   2
7                  CONTACT                             Area
BMAN190079         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      3       3       0      0      3       0.0           0.0                               0.1     B114   NO ACTION        8/26/19 9:29 a    8/26/2019    09:29:38 AM   FIELD      -119.209047    40.779429   26   2
8                  CONTACT                             Area
BMAN190079         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      3       3       0      0      3       0.0           0.0                               0.1     B114   NO ACTION        8/26/19 9:29 a    8/26/2019    09:29:43 AM   FIELD      -119.209047    40.779429   26   2
9                  CONTACT                             Area
BMAN190080         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                       26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      3       3       0      0      3       0.0           0.0                               0.1     B114   NO ACTION        8/26/19 9:29 a    8/26/2019    09:29:48 AM   FIELD      -119.209047    40.779429
0                  CONTACT                             Area
BMAN190080         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      3       3       0      0      3       0.0           0.0                               0.1     B114   NO ACTION        8/26/19 9:29 a    8/26/2019    09:29:54 AM   FIELD      -119.209047    40.779429   26   2
1                  CONTACT                             Area
BMAN190080         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      3       3       0      0      3       0.0           0.0                               0.1     B114   NO ACTION        8/26/19 9:29 a    8/26/2019    09:29:58 AM   FIELD      -119.209047    40.779429   26   2
2                  CONTACT                             Area
BMAN190080         PUBLIC                              Outside Event
             BLM                  : Will Call Lot                           CREATE   0     0       0      0     0      2976    2976    0      0      2976    0.0           0.0                               49.6    B111   CITATION         8/26/19 9:30 a    8/26/2019    09:30:31 AM   FIELD      -119.240974    40.764919   26   2
3                  CONTACT                             Response Area
BMAN190080         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      5       5       0      0      5       0.0           0.0                               0.1     B114   NO ACTION        8/26/19 9:31 a    8/26/2019    09:31:38 AM   FIELD      -119.209047    40.779429   26   2
4                  CONTACT                             Area
BMAN190080         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                       26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      3       3       0      0      3       0.0           0.0                               0.1     B114   NO ACTION        8/26/19 9:31 a    8/26/2019    09:31:46 AM   FIELD      -119.209047    40.779429
5                  CONTACT                             Area
BMAN190080                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0      0     0      28      28      0      0      28      0.0           0.0                               0.5     B127   NO ACTION        8/26/19 9:38 a    8/26/2019    09:38:33 AM   FIELD      -119.258208    40.75352    26   2
6                                                      Response Area
BMAN190080                                             Outside Event
             BLM   TEST           @JOC                                      CREATE   22    26      48     0     48     106     154     26     26     132     0.4           0.0     0.4    0.4                1.8     B117                    8/26/19 9:50 a    8/26/2019    09:50:52 AM   DISPATCH   -119.251315    40.770424   26   2
7                                                      Response Area
BMAN190080                                             3 O'Clock Response
             BLM   REQUEST LE     400 Esp                                   CREATE   158   82      240    194   434    909     1343    82     276    1185    1.4           3.2     1.4    1.4    3.2   3.2   15.2    B114   VERBAL WARNING   8/26/19 9:51 a    8/26/2019    09:51:44 AM   Control1   -119.203486    40.779356   26   2
9                                                      Area
BMAN190080                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0     0      395     395     0      0      395     0.0           0.0                               6.6     B112   VERBAL WARNING   8/26/19 9:52 a    8/26/2019    09:52:00 AM   FIELD      -119.253323    40.760061   26   2
8                                                      Response Area
BMAN190081         PUBLIC                              9 O'Clock Response                                                                                                                                                                                                                                                       26   2
             BLM                  : 900 C                                   CREATE   0     0       0      0     0      311     311     0      0      311     0.0           0.0                               5.2     I401   NO ACTION        8/26/19 9:57 a    8/26/2019    09:57:08 AM   FIELD      -119.214848    40.792796
0                  CONTACT                             Area
BMAN190081                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0     0      4535    4535    0      0      4535    0.0           0.0                               75.6    B112   CITATION         8/26/19 10:23 a   8/26/2019    10:23:30 AM   FIELD      -119.253323    40.760061   26   2
1                                                      Response Area
BMAN190081         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                CREATE   0     0       0      0     0      8       8       0      0      8       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:26 a   8/26/2019    10:26:31 AM   FIELD      -119.209047    40.779429   26   2
2                  CONTACT                             Area
BMAN190081         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                CREATE   0     0       0      0     0      3       3       0      0      3       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:26 a   8/26/2019    10:26:41 AM   FIELD      -119.209047    40.779429   26   2
3                  CONTACT                             Area
BMAN190081         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                CREATE   0     0       0      0     0      3       3       0      0      3       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:26 a   8/26/2019    10:26:46 AM   FIELD      -119.209047    40.779429   26   2
4                  CONTACT                             Area
BMAN190081         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                       26   2
             BLM                  BLM Mobile                                CREATE   0     0       0      0     0      2       2       0      0      2       0.0           0.0                               0.0     B115   NO ACTION        8/26/19 10:26 a   8/26/2019    10:26:51 AM   FIELD      -119.209047    40.779429
5                  CONTACT                             Area
BMAN190081         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                CREATE   0     0       0      0     0      2       2       0      0      2       0.0           0.0                               0.0     B115   NO ACTION        8/26/19 10:26 a   8/26/2019    10:26:56 AM   FIELD      -119.209047    40.779429   26   2
6                  CONTACT                             Area
BMAN190081         PUBLIC                              3 O'Clock Response
             BLM                  @BLM Mobile                               CREATE   0     0       0      0     0      2       2       0      0      2       0.0           0.0                               0.0     B115   NO ACTION        8/26/19 10:27 a   8/26/2019    10:27:00 AM   FIELD      -119.209047    40.779429   26   2
7                  CONTACT                             Area
BMAN190081         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                CREATE   0     0       0      0     0      8       8       0      0      8       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:27 a   8/26/2019    10:27:04 AM   FIELD      -119.209047    40.779429   26   2
8                  CONTACT                             Area
BMAN190081         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                CREATE   0     0       0      0     0      6       6       0      0      6       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:27 a   8/26/2019    10:27:18 AM   FIELD      -119.209047    40.779429   26   2
9                  CONTACT                             Area
BMAN190082         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                       26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      4       4       0      0      4       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:27 a   8/26/2019    10:27:38 AM   FIELD      -119.209047    40.779429
0                  CONTACT                             Area
BMAN190082         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      6       6       0      0      6       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:27 a   8/26/2019    10:27:44 AM   FIELD      -119.209047    40.779429   26   2
1                  CONTACT                             Area
BMAN190082         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      3       3       0      0      3       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:27 a   8/26/2019    10:27:51 AM   FIELD      -119.209047    40.779429   26   2
2                  CONTACT                             Area
BMAN190082         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      4       4       0      0      4       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:27 a   8/26/2019    10:27:56 AM   FIELD      -119.209047    40.779429   26   2
3                  CONTACT                             Area
BMAN190082         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      3       3       0      0      3       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:28 a   8/26/2019    10:28:01 AM   FIELD      -119.209047    40.779429   26   2
4                  CONTACT                             Area
BMAN190082         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                       26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      3       3       0      0      3       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:28 a   8/26/2019    10:28:06 AM   FIELD      -119.209047    40.779429
5                  CONTACT                             Area
BMAN190082         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      5       5       0      0      5       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:28 a   8/26/2019    10:28:12 AM   FIELD      -119.209047    40.779429   26   2
6                  CONTACT                             Area
BMAN190082         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      4       4       0      0      4       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:28 a   8/26/2019    10:28:19 AM   FIELD      -119.209047    40.779429   26   2
7                  CONTACT                             Area
BMAN190082         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      3       3       0      0      3       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:28 a   8/26/2019    10:28:25 AM   FIELD      -119.209047    40.779429   26   2
8                  CONTACT                             Area
BMAN190082         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      3       3       0      0      3       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:28 a   8/26/2019    10:28:30 AM   FIELD      -119.209047    40.779429   26   2
9                  CONTACT                             Area
BMAN190083         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                       26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      4       4       0      0      4       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:28 a   8/26/2019    10:28:35 AM   FIELD      -119.209047    40.779429
0                  CONTACT                             Area
BMAN190083         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      3       3       0      0      3       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:28 a   8/26/2019    10:28:41 AM   FIELD      -119.209047    40.779429   26   2
1                  CONTACT                             Area
BMAN190083         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      3       3       0      0      3       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:28 a   8/26/2019    10:28:45 AM   FIELD      -119.209047    40.779429   26   2
2                  CONTACT                             Area
BMAN190083         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      3       3       0      0      3       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:28 a   8/26/2019    10:28:51 AM   FIELD      -119.209047    40.779429   26   2
3                  CONTACT                             Area
BMAN190083         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      4       4       0      0      4       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:28 a   8/26/2019    10:28:55 AM   FIELD      -119.209047    40.779429   26   2
4                  CONTACT                             Area
BMAN190083         PUBLIC
5
             BLM
                   CONTACT
                                  : BLM Mobile         3 O'Clock Response   CREATE   0     0       0      0     0      4       4       0      0      4       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:29 a   8/26/2019    10:29:00 AM   FIELD      -119.209047    40.779429   26   2
                                                       Area                                0              0            0                                     0.0           0.0                               0.0                                               12/30/1899   12:00:00 AM                                         30   6
BMAN190083         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      4       4       0      0      4       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:29 a   8/26/2019    10:29:06 AM   FIELD      -119.209047    40.779429   26   2
6                  CONTACT                             Area
BMAN190083         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      4       4       0      0      4       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:29 a   8/26/2019    10:29:11 AM   FIELD      -119.209047    40.779429   26   2
7                  CONTACT                             Area
BMAN190083         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     1       1      0     1      3       4       1      1      4       0.0           0.0     0.0    0.0                0.1     B115   NO ACTION        8/26/19 10:29 a   8/26/2019    10:29:17 AM   FIELD      -119.209047    40.779429   26   2
8                  CONTACT                             Area
BMAN190083         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                       26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      4       4       0      0      4       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:29 a   8/26/2019    10:29:23 AM   FIELD      -119.209047    40.779429
9                  CONTACT                             Area
BMAN190084         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0     0      3       3       0      0      3       0.0           0.0                               0.1     B115   NO ACTION        8/26/19 10:29 a   8/26/2019    10:29:28 AM   FIELD      -119.209047    40.779429   26   2
0                  CONTACT                             Area
BMAN190084                                             9 O'clock Response
             BLM   REQUEST LE     @750 I                                    CREATE   150   55      205    480   685    3758    4443    55     535    4293    0.9           8.0     0.9    0.9    8.0   8.0   62.6    B121   REPORT           8/26/19 10:29 a   8/26/2019    10:29:30 AM   Control1   -119.223843    40.788361   26   2
9                                                      Area

                                                                                                                                                                                                                                                                                                                   ER00145
                                                                                                  Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 329 of 499
                                                                                                                                                          eventSummary

BMAN190084         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   4        4        0   0   4        0.0            0.0             0.1      B115   NO ACTION        8/26/19 10:29 a   8/26/2019    10:29:34 AM   FIELD      -119.209047    40.779429   26   2
1                  CONTACT                             Area
BMAN190084         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   4        4        0   0   4        0.0            0.0             0.1      B115   NO ACTION        8/26/19 10:29 a   8/26/2019    10:29:39 AM   FIELD      -119.209047    40.779429   26   2
2                  CONTACT                             Area
BMAN190084         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                            26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   3        3        0   0   3        0.0            0.0             0.1      B115   NO ACTION        8/26/19 10:29 a   8/26/2019    10:29:44 AM   FIELD      -119.209047    40.779429
3                  CONTACT                             Area
BMAN190084         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                            26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   2        2        0   0   2        0.0            0.0             0.0      B115   NO ACTION        8/26/19 10:29 a   8/26/2019    10:29:50 AM   FIELD      -119.209047    40.779429
4                  CONTACT                             Area
BMAN190084         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   5        5        0   0   5        0.0            0.0             0.1      B115   NO ACTION        8/26/19 10:30 a   8/26/2019    10:30:19 AM   FIELD      -119.209047    40.779429   26   2
5                  CONTACT                             Area
BMAN190084         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   7        7        0   0   7        0.0            0.0             0.1      B115   NO ACTION        8/26/19 10:31 a   8/26/2019    10:31:07 AM   FIELD      -119.209047    40.779429   26   2
6                  CONTACT                             Area
BMAN190084         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   3        3        0   0   3        0.0            0.0             0.1      B115   NO ACTION        8/26/19 10:31 a   8/26/2019    10:31:16 AM   FIELD      -119.209047    40.779429   26   2
7                  CONTACT                             Area
BMAN190084         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                            26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   48       48       0   0   48       0.0            0.0             0.8      B115   ARREST           8/26/19 10:31 a   8/26/2019    10:31:24 AM   FIELD      -119.209047    40.779429
8                  CONTACT                             Area
BMAN190085         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                            26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   9        9        0   0   9        0.0            0.0             0.2      B115   NO ACTION        8/26/19 10:32 a   8/26/2019    10:32:38 AM   FIELD      -119.209047    40.779429
0                  CONTACT                             Area
BMAN190085                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0   0   0   614      614      0   0   614      0.0            0.0             10.2     B127   WRITTEN WARNING 8/26/19 10:34 a    8/26/2019    10:34:04 AM   FIELD      -119.253323    40.760061   26   2
1                                                      Response Area
BMAN190085                                             Outside Event
             BLM   TRAFFIC STOP   @JOC: BTWN GATE                           CREATE   0     0       0   0   0   118      118      0   0   118      0.0            0.0             2.0      P128   PUBLIC ASSIST    8/26/19 10:41 a   8/26/2019    10:41:55 AM   FIELD      -119.251315    40.770424   26   2
2                                                      Response Area
BMAN190085                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0   0   0   493      493      0   0   493      0.0            0.0             8.2      B113   VERBAL WARNING   8/26/19 10:46 a   8/26/2019    10:46:42 AM   FIELD      -119.253323    40.760061   26   2
3                                                      Response Area
BMAN190085                                             Gate Road                                                                                                                                                                                                                                     26   2
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0   0   0   983      983      0   0   983      0.0            0.0             16.4     B127   WRITTEN WARNING 8/26/19 11:00 a    8/26/2019    11:00:43 AM   FIELD      -119.253323    40.760061
4                                                      Response Area
BMAN190085                                             Gate Road                                                                                                                                                                                                                                     26   2
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0   0   0   899      899      0   0   899      0.0            0.0             15.0     B113   VERBAL WARNING   8/26/19 11:01 a   8/26/2019    11:01:29 AM   FIELD      -119.253323    40.760061
5                                                      Response Area
BMAN190087                                             Gate Road
             BLM   INVESTIGATION Gate Road                                  CREATE   641   -641        0       753      753              112      -10.7          0.0     -10.7   1.9             NO ACTION        8/26/19 11:21 a   8/26/2019    11:21:01 AM   DISPATCH   -119.257223    40.755891   26   2
4                                                      Response Area
BMAN190087                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0   0   0   841      841      0   0   841      0.0            0.0             14.0     B127   WRITTEN WARNING 8/26/19 11:29 a    8/26/2019    11:29:06 AM   FIELD      -119.253323    40.760061   26   2
3                                                      Response Area
BMAN190087         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   20       20       0   0   20       0.0            0.0             0.3      B116   NO ACTION        8/26/19 11:52 a   8/26/2019    11:52:03 AM   FIELD      -119.209047    40.779429   26   2
5                  CONTACT                             Area
BMAN190087         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                            26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   4        4        0   0   4        0.0            0.0             0.1      B116   NO ACTION        8/26/19 11:52 a   8/26/2019    11:52:30 AM   FIELD      -119.209047    40.779429
6                  CONTACT                             Area
BMAN190087         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                            26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   2        2        0   0   2        0.0            0.0             0.0      B116   NO ACTION        8/26/19 11:52 a   8/26/2019    11:52:35 AM   FIELD      -119.209047    40.779429
7                  CONTACT                             Area
BMAN190087         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   4        4        0   0   4        0.0            0.0             0.1      B116   NO ACTION        8/26/19 11:52 a   8/26/2019    11:52:40 AM   FIELD      -119.209047    40.779429   26   2
8                  CONTACT                             Area
BMAN190087         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   3        3        0   0   3        0.0            0.0             0.1      B116   NO ACTION        8/26/19 11:52 a   8/26/2019    11:52:45 AM   FIELD      -119.209047    40.779429   26   2
9                  CONTACT                             Area
BMAN190088         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   3        3        0   0   3        0.0            0.0             0.1      B116   NO ACTION        8/26/19 11:52 a   8/26/2019    11:52:50 AM   FIELD      -119.209047    40.779429   26   2
0                  CONTACT                             Area
BMAN190088         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                            26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   2        2        0   0   2        0.0            0.0             0.0      B116   NO ACTION        8/26/19 11:52 a   8/26/2019    11:52:55 AM   FIELD      -119.209047    40.779429
1                  CONTACT                             Area
BMAN190088         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                            26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   3        3        0   0   3        0.0            0.0             0.1      B116   NO ACTION        8/26/19 11:52 a   8/26/2019    11:52:59 AM   FIELD      -119.209047    40.779429
2                  CONTACT                             Area
BMAN190088         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   4        4        0   0   4        0.0            0.0             0.1      B116   NO ACTION        8/26/19 11:53 a   8/26/2019    11:53:04 AM   FIELD      -119.209047    40.779429   26   2
3                  CONTACT                             Area
BMAN190088         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   2        2        0   0   2        0.0            0.0             0.0      B116   NO ACTION        8/26/19 11:53 a   8/26/2019    11:53:08 AM   FIELD      -119.209047    40.779429   26   2
4                  CONTACT                             Area
BMAN190088         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   3        3        0   0   3        0.0            0.0             0.1      B116   NO ACTION        8/26/19 11:53 a   8/26/2019    11:53:13 AM   FIELD      -119.209047    40.779429   26   2
5                  CONTACT                             Area
BMAN190088         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                            26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   4        4        0   0   4        0.0            0.0             0.1      B116   NO ACTION        8/26/19 11:53 a   8/26/2019    11:53:17 AM   FIELD      -119.209047    40.779429
6                  CONTACT                             Area
BMAN190088         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                            26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   3        3        0   0   3        0.0            0.0             0.1      B116   NO ACTION        8/26/19 11:53 a   8/26/2019    11:53:22 AM   FIELD      -119.209047    40.779429
7                  CONTACT                             Area
BMAN190088         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   3        3        0   0   3        0.0            0.0             0.1      B116   NO ACTION        8/26/19 11:53 a   8/26/2019    11:53:27 AM   FIELD      -119.209047    40.779429   26   2
8                  CONTACT                             Area
BMAN190088         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                CREATE   0     0       0   0   0   111145   111145   0   0   111145   0.0            0.0             1852.4   B116   NO ACTION        8/26/19 11:53 a   8/26/2019    11:53:31 AM   FIELD      -119.209047    40.779429   26   2
9                  CONTACT                             Area
BMAN190089         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   4        4        0   0   4        0.0            0.0             0.1      B116   NO ACTION        8/26/19 11:53 a   8/26/2019    11:53:36 AM   FIELD      -119.209047    40.779429   26   2
0                  CONTACT                             Area
BMAN190089                                             Outside Event                                                                                                                                                                                                                                 26   2
             BLM   TRAFFIC STOP   : Jungo Road                              CREATE   0     0       0   0   0   452      452      0   0   452      0.0            0.0             7.5      P128   PUBLIC ASSIST    8/26/19 12:04 a   8/26/2019    12:04:26 PM   FIELD      -119.146938    40.754869
1                                                      Response Area
BMAN190089         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                            26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   18       18       0   0   18       0.0            0.0             0.3      B116   NO ACTION        8/26/19 12:09 a   8/26/2019    12:09:18 PM   FIELD      -119.209047    40.779429
2                  CONTACT                             Area
BMAN190089         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   4        4        0   0   4        0.0            0.0             0.1      B116   NO ACTION        8/26/19 12:09 a   8/26/2019    12:09:38 PM   FIELD      -119.209047    40.779429   26   2
3                  CONTACT                             Area
BMAN190089         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   3        3        0   0   3        0.0            0.0             0.1      B116   NO ACTION        8/26/19 12:09 a   8/26/2019    12:09:44 PM   FIELD      -119.209047    40.779429   26   2
4                  CONTACT                             Area
BMAN190089         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   3        3        0   0   3        0.0            0.0             0.1      B116   NO ACTION        8/26/19 12:09 a   8/26/2019    12:09:49 PM   FIELD      -119.209047    40.779429   26   2
5                  CONTACT                             Area
BMAN190089         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                            26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   4        4        0   0   4        0.0            0.0             0.1      B116   NO ACTION        8/26/19 12:09 a   8/26/2019    12:09:55 PM   FIELD      -119.209047    40.779429
6                  CONTACT                             Area
BMAN190089         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                            26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   3        3        0   0   3        0.0            0.0             0.1      B116   NO ACTION        8/26/19 12:10 a   8/26/2019    12:10:00 PM   FIELD      -119.209047    40.779429
7                  CONTACT                             Area
BMAN190089         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   3        3        0   0   3        0.0            0.0             0.1      B116   NO ACTION        8/26/19 12:10 a   8/26/2019    12:10:04 PM   FIELD      -119.209047    40.779429   26   2
8                  CONTACT                             Area
BMAN190089         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   3        3        0   0   3        0.0            0.0             0.1      B116   NO ACTION        8/26/19 12:10 a   8/26/2019    12:10:08 PM   FIELD      -119.209047    40.779429   26   2
9                  CONTACT                             Area
BMAN190090         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   3        3        0   0   3        0.0            0.0             0.1      B116   NO ACTION        8/26/19 12:10 a   8/26/2019    12:10:13 PM   FIELD      -119.209047    40.779429   26   2
0                  CONTACT                             Area
BMAN190090         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                            26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   3        3        0   0   3        0.0            0.0             0.1      B116   NO ACTION        8/26/19 12:10 a   8/26/2019    12:10:17 PM   FIELD      -119.209047    40.779429
1                  CONTACT                             Area
BMAN190090         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                            26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   3        3        0   0   3        0.0            0.0             0.1      B116   NO ACTION        8/26/19 12:10 a   8/26/2019    12:10:22 PM   FIELD      -119.209047    40.779429
2                  CONTACT                             Area
BMAN190090         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   3        3        0   0   3        0.0            0.0             0.1      B116   PUBLIC ASSIST    8/26/19 12:10 a   8/26/2019    12:10:26 PM   FIELD      -119.209047    40.779429   26   2
3                  CONTACT                             Area
BMAN190090         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   4        4        0   0   4        0.0            0.0             0.1      B116   NO ACTION        8/26/19 12:10 a   8/26/2019    12:10:30 PM   FIELD      -119.209047    40.779429   26   2
4                  CONTACT                             Area
BMAN190090         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   2        2        0   0   2        0.0            0.0             0.0      B116   NO ACTION        8/26/19 12:10 a   8/26/2019    12:10:35 PM   FIELD      -119.209047    40.779429   26   2
5                  CONTACT                             Area
BMAN190090         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                            26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   2        2        0   0   2        0.0            0.0             0.0      B116   NO ACTION        8/26/19 12:10 a   8/26/2019    12:10:39 PM   FIELD      -119.209047    40.779429
6                  CONTACT                             Area
BMAN190090         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                            26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   3        3        0   0   3        0.0            0.0             0.1      B116   NO ACTION        8/26/19 12:10 a   8/26/2019    12:10:43 PM   FIELD      -119.209047    40.779429
7                  CONTACT                             Area
BMAN190090         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   3        3        0   0   3        0.0            0.0             0.1      B116   NO ACTION        8/26/19 12:10 a   8/26/2019    12:10:49 PM   FIELD      -119.209047    40.779429   26   2
8                  CONTACT                             Area
BMAN190090         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   3        3        0   0   3        0.0            0.0             0.1      B116   NO ACTION        8/26/19 12:10 a   8/26/2019    12:10:53 PM   FIELD      -119.209047    40.779429   26   2
9                  CONTACT                             Area
BMAN190091                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0   0   0   1851     1851     0   0   1851     0.0            0.0             30.9     B123   CITATION         8/26/19 12:18 a   8/26/2019    12:18:33 PM   FIELD      -119.253323    40.760061   26   2
0                                                      Response Area
BMAN190091         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                            26   2
             BLM                  : BLM Mobile                              CREATE   0     0       0   0   0   2083     2083     0   0   2083     0.0            0.0             34.7     B117   NO ACTION        8/26/19 12:31 a   8/26/2019    12:31:27 PM   FIELD      -119.209047    40.779429
1                  CONTACT                             Area
BMAN190091         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                            26   2
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:39 a   8/26/2019    12:39:35 PM              -119.20969     40.78015
2                  CONTACT                             Area
BMAN190091         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:39 a   8/26/2019    12:39:35 PM              -119.20969     40.78015    26   2
3                  CONTACT                             Area
BMAN190091         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:39 a   8/26/2019    12:39:35 PM              -119.20969     40.78015    26   2
4                  CONTACT                             Area
BMAN190091         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:39 a   8/26/2019    12:39:35 PM              -119.20969     40.78015    26   2
5                  CONTACT                             Area
BMAN190091         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                            26   2
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:39 a   8/26/2019    12:39:35 PM              -119.20969     40.78015
6                  CONTACT                             Area
BMAN190091         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                            26   2
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:39 a   8/26/2019    12:39:35 PM              -119.20969     40.78015
7                  CONTACT                             Area
BMAN190091         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:39 a   8/26/2019    12:39:35 PM              -119.209047    40.779429   26   2
8                  CONTACT                             Area
BMAN190091         PUBLIC
9
             BLM
                   CONTACT
                                  @SUBSTATION          3 O'Clock Response            0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
                                                     Area                                  0           0       0                                  0.0            0.0             0.0                                                12/30/1899   12:00:00 AM                                         30   6
BMAN190092         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
0                  CONTACT                           Area
BMAN190092         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                              26   2
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015
1                  CONTACT                           Area
BMAN190092         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
2                  CONTACT                           Area
BMAN190092         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
3                  CONTACT                           Area
BMAN190092         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
4                  CONTACT                           Area
BMAN190092         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
5                  CONTACT                           Area
BMAN190092         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                              26   2
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015
6                  CONTACT                           Area
BMAN190092         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
7                  CONTACT                           Area
BMAN190092         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             PUBLIC ASSIST    8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
8                  CONTACT                           Area
BMAN190092         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
9                  CONTACT                           Area
BMAN190093         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
0                  CONTACT                           Area
BMAN190093         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                              26   2
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015
1                  CONTACT                           Area
BMAN190093         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
2                  CONTACT                           Area
BMAN190093         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
3                  CONTACT                           Area
BMAN190093         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
4                  CONTACT                           Area
BMAN190093         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
5                  CONTACT                           Area
BMAN190093         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                              26   2
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015
6                  CONTACT                           Area
BMAN190093         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
7                  CONTACT                           Area
BMAN190093         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
8                  CONTACT                           Area
BMAN190093         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
9                  CONTACT                           Area
BMAN190094         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
0                  CONTACT                           Area
BMAN190094         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                              26   2
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015
1                  CONTACT                           Area
BMAN190094         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
2                  CONTACT                           Area
BMAN190094         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
3                  CONTACT                           Area
BMAN190094         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
4                  CONTACT                           Area
BMAN190094         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
5                  CONTACT                           Area
BMAN190094         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                              26   2
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015
6                  CONTACT                           Area
BMAN190094         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.20969     40.78015    26   2
7                  CONTACT                           Area
BMAN190094         PUBLIC                            3 O'Clock Response
             BLM                  BLM Mobile                                         0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:41 a   8/26/2019    12:41:54 PM   FIELD      -119.209047    40.779429   26   2
8                  CONTACT                           Area
BMAN190094                                           Gate Road                                                                                                                                   VERBAL WARNING
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                    CREATE       0     0       0   0   0   147      147      0   0   147      0.0            0.0             2.5      B110                    8/26/19 12:43 a   8/26/2019    12:43:51 PM   FIELD      -119.253323    40.760061   26   2
9                                                    Response Area                                                                                                                               RPT
BMAN190095         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD      -119.20969     40.78015    26   2
1                  CONTACT                           Area
BMAN190095         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                              26   2
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD      -119.20969     40.78015
2                  CONTACT                           Area
BMAN190095         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             PUBLIC ASSIST    8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD      -119.20969     40.78015    26   2
3                  CONTACT                           Area
BMAN190095         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD      -119.20969     40.78015    26   2
4                  CONTACT                           Area
BMAN190095         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD      -119.20969     40.78015    26   2
6                  CONTACT                           Area
BMAN190095         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD      -119.20969     40.78015    26   2
7                  CONTACT                           Area
BMAN190095         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                              26   2
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD      -119.20969     40.78015
8                  CONTACT                           Area
BMAN190095         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD      -119.20969     40.78015    26   2
9                  CONTACT                           Area
BMAN190096         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD      -119.20969     40.78015    26   2
0                  CONTACT                           Area
BMAN190096         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD      -119.20969     40.78015    26   2
1                  CONTACT                           Area
BMAN190096         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD      -119.20969     40.78015    26   2
2                  CONTACT                           Area
BMAN190096         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                              26   2
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD      -119.20969     40.78015
3                  CONTACT                           Area
BMAN190096         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD      -119.20969     40.78015    26   2
4                  CONTACT                           Area
BMAN190096         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD      -119.20969     40.78015    26   2
5                  CONTACT                           Area
BMAN190096         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             PUBLIC ASSIST    8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD      -119.20969     40.78015    26   2
6                  CONTACT                           Area
BMAN190096         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD      -119.20969     40.78015    26   2
7                  CONTACT                           Area
BMAN190096         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                              26   2
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD      -119.20969     40.78015
8                  CONTACT                           Area
BMAN190096         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0       0        0                0        0.0            0.0             0.0             NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD      -119.20969     40.78015    26   2
9                  CONTACT                           Area



                                                                                                                                                                                                                                                                                        ER00146
                                                                                                Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 330 of 499
                                                                                                                                                      eventSummary

BMAN190097         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
0                  CONTACT                           Area
BMAN190097         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
1                  CONTACT                           Area
BMAN190097         PUBLIC                            3 O'Clock   Response                                                                                                                                                                                                                        26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015
2                  CONTACT                           Area
BMAN190097         PUBLIC                            3 O'Clock   Response                                                                                                                                                                                                                        26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015
3                  CONTACT                           Area
BMAN190097         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
4                  CONTACT                           Area
BMAN190097         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
5                  CONTACT                           Area
BMAN190097         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
6                  CONTACT                           Area
BMAN190097         PUBLIC                            3 O'Clock   Response                                                                                                                                                                                                                        26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015
7                  CONTACT                           Area
BMAN190097         PUBLIC                            3 O'Clock   Response                                                                                                                                                                                                                        26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015
8                  CONTACT                           Area
BMAN190097         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
9                  CONTACT                           Area
BMAN190098         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
0                  CONTACT                           Area
BMAN190098         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
1                  CONTACT                           Area
BMAN190098         PUBLIC                            3 O'Clock   Response                                                                                                                                                                                                                        26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015
2                  CONTACT                           Area
BMAN190098         PUBLIC                            3 O'Clock   Response                                                                                                                                                                                                                        26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015
3                  CONTACT                           Area
BMAN190098         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
4                  CONTACT                           Area
BMAN190098         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
5                  CONTACT                           Area
BMAN190098         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
6                  CONTACT                           Area
BMAN190098         PUBLIC                            3 O'Clock   Response                                                                                                                                                                                                                        26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015
7                  CONTACT                           Area
BMAN190098         PUBLIC
8
             BLM
                   CONTACT
                                  @SUBSTATION        3 O'Clock   Response            0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
                                                     Area                                  0           0         0                              0.0          0.0                 0.0                                               12/30/1899   12:00:00 AM                                      30   6
BMAN190098         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
9                  CONTACT                           Area
BMAN190099         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
0                  CONTACT                           Area
BMAN190099         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
1                  CONTACT                           Area
BMAN190099         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                          26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015
2                  CONTACT                           Area
BMAN190099         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
3                  CONTACT                           Area
BMAN190099         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
4                  CONTACT                           Area
BMAN190099         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
5                  CONTACT                           Area
BMAN190099         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
6                  CONTACT                           Area
BMAN190099         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                          26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015
7                  CONTACT                           Area
BMAN190099         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
8                  CONTACT                           Area
BMAN190099         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
9                  CONTACT                           Area
BMAN190100         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
0                  CONTACT                           Area
BMAN190100         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
1                  CONTACT                           Area
BMAN190100         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                          26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015
2                  CONTACT                           Area
BMAN190100         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
3                  CONTACT                           Area
BMAN190100         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
4                  CONTACT                           Area
BMAN190100         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
5                  CONTACT                           Area
BMAN190100         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
6                  CONTACT                           Area
BMAN190100         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                          26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015
7                  CONTACT                           Area
BMAN190100         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
8                  CONTACT                           Area
BMAN190100         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
9                  CONTACT                           Area
BMAN190101         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
0                  CONTACT                           Area
BMAN190101         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
1                  CONTACT                           Area
BMAN190101         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                          26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015
2                  CONTACT                           Area
BMAN190101         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
3                  CONTACT                           Area
BMAN190101         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
4                  CONTACT                           Area
BMAN190101         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
5                  CONTACT                           Area
BMAN190101         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
6                  CONTACT                           Area
BMAN190101         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                          26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015
7                  CONTACT                           Area
BMAN190101         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
8                  CONTACT                           Area
BMAN190102         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
0                  CONTACT                           Area
BMAN190102         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
1                  CONTACT                           Area
BMAN190102         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
2                  CONTACT                           Area
BMAN190102         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                          26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015
3                  CONTACT                           Area
BMAN190102         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
4                  CONTACT                           Area
BMAN190102         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
5                  CONTACT                           Area
BMAN190102         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
6                  CONTACT                           Area
BMAN190102         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
7                  CONTACT                           Area
BMAN190102         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                          26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015
8                  CONTACT                           Area
BMAN190102         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
9                  CONTACT                           Area
BMAN190103         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
0                  CONTACT                           Area
BMAN190103         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
1                  CONTACT                           Area
BMAN190103         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
2                  CONTACT                           Area
BMAN190103         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                          26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015
3                  CONTACT                           Area
BMAN190103         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
4                  CONTACT                           Area
BMAN190103         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
5                  CONTACT                           Area
BMAN190103         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
6                  CONTACT                           Area
BMAN190103         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
7                  CONTACT                           Area
BMAN190103         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                          26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015
8                  CONTACT                           Area
BMAN190103         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
9                  CONTACT                           Area
BMAN190104         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
0                  CONTACT                           Area
BMAN190104         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 12:43 a   8/26/2019    12:43:53 PM   FIELD   -119.20969     40.78015    26   2
1                  CONTACT                           Area
BMAN190095         PUBLIC                            3 O'Clock Response
             BLM                  : 400 C                                   CREATE   0     0     0     0   0     12     12     0    0    12     0.0          0.0                 0.2     B129   CANCEL           8/26/19 12:46 a   8/26/2019    12:46:35 PM   FIELD   -119.202526    40.776653   26   2
5                  CONTACT                           Area
BMAN190108                                           Gate Road                                                                                                                                                                                                                                   26   2
             BLM   TRESPASS       @Gate Road                                CREATE   766   21    787   0   787   241    1028   21   21   262    0.4          0.0     0.4   0.4   4.0     C140                    8/26/19 12:48 a   8/26/2019    12:48:09 PM   FIELD   -119.257223    40.755891
4                                                    Response Area
BMAN190101                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0     0     0   0     370    370    0    0    370    0.0          0.0                 6.2     B116   VERBAL WARNING   8/26/19 12:50 a   8/26/2019    12:50:00 PM   FIELD   -119.258208    40.75352    26   2
9                                                    Response Area
BMAN190105                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0     0     0   0     8061   8061   0    0    8061   0.0          0.0                 134.4   C145   ARREST           8/26/19 12:51 a   8/26/2019    12:51:02 PM   FIELD   -119.248468    40.766504   26   2
3                                                    Response Area
BMAN190108                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0     0     0   0     1419   1419   0    0    1419   0.0          0.0                 23.7    B110   VERBAL WARNING   8/26/19 13:01 a   8/26/2019    01:01:17 PM   FIELD   -119.253323    40.760061   26   2
5                                                    Response Area
BMAN190108         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:05 a   8/26/2019    01:05:05 PM   FIELD   -119.20969     40.78015    26   2
7                  CONTACT                           Area
BMAN190108         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                          26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:05 a   8/26/2019    01:05:05 PM   FIELD   -119.20969     40.78015
8                  CONTACT                           Area
BMAN190108         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:05 a   8/26/2019    01:05:05 PM   FIELD   -119.20969     40.78015    26   2
9                  CONTACT                           Area
BMAN190109         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:05 a   8/26/2019    01:05:05 PM   FIELD   -119.20969     40.78015    26   2
0                  CONTACT                           Area
BMAN190109         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:05 a   8/26/2019    01:05:05 PM   FIELD   -119.20969     40.78015    26   2
1                  CONTACT                           Area
BMAN190108                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0     0     0   0     276    276    0    0    276    0.0          0.0                 4.6     B116   VERBAL WARNING   8/26/19 13:05 a   8/26/2019    01:05:39 PM   FIELD   -119.253323    40.760061   26   2
6                                                    Response Area
BMAN190110         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                          26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:06 a   8/26/2019    01:06:46 PM   FIELD   -119.20969     40.78015
7                  CONTACT                           Area
BMAN190110         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:06 a   8/26/2019    01:06:46 PM   FIELD   -119.20969     40.78015    26   2
8                  CONTACT                           Area
BMAN190110         PUBLIC                            3 O'Clock Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:06 a   8/26/2019    01:06:46 PM   FIELD   -119.20969     40.78015    26   2
9                  CONTACT                           Area
BMAN190111         PUBLIC
0
             BLM
                   CONTACT
                                  @SUBSTATION        3 O'Clock Response              0     0           0         0      0                0      0.0          0.0                 0.0            PUBLIC ASSIST    8/26/19 13:06 a   8/26/2019    01:06:46 PM   FIELD   -119.20969     40.78015    26   2
                                                     Area                                  0           0         0                              0.0          0.0                 0.0                                               12/30/1899   12:00:00 AM                                      30   6
BMAN190111         PUBLIC                            3 O'Clock   Response                                                                                                                                                                                                                        26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:06 a   8/26/2019    01:06:46 PM   FIELD   -119.20969     40.78015
1                  CONTACT                           Area
BMAN190111         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:06 a   8/26/2019    01:06:46 PM   FIELD   -119.20969     40.78015    26   2
2                  CONTACT                           Area
BMAN190111         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:06 a   8/26/2019    01:06:46 PM   FIELD   -119.20969     40.78015    26   2
3                  CONTACT                           Area
BMAN190111         PUBLIC                            3 O'Clock   Response
             BLM                  BLM Mobile                                         0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:06 a   8/26/2019    01:06:46 PM   FIELD   -119.209047    40.779429   26   2
4                  CONTACT                           Area
BMAN190111         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD   -119.20969     40.78015    26   2
5                  CONTACT                           Area
BMAN190111         PUBLIC                            3 O'Clock   Response                                                                                                                                                                                                                        26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD   -119.20969     40.78015
6                  CONTACT                           Area
BMAN190111         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD   -119.20969     40.78015    26   2
7                  CONTACT                           Area
BMAN190111         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD   -119.20969     40.78015    26   2
8                  CONTACT                           Area
BMAN190111         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD   -119.20969     40.78015    26   2
9                  CONTACT                           Area
BMAN190112         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD   -119.20969     40.78015    26   2
0                  CONTACT                           Area
BMAN190112         PUBLIC                            3 O'Clock   Response                                                                                                                                                                                                                        26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD   -119.20969     40.78015
1                  CONTACT                           Area
BMAN190112         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD   -119.20969     40.78015    26   2
2                  CONTACT                           Area
BMAN190112         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD   -119.20969     40.78015    26   2
3                  CONTACT                           Area
BMAN190112         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD   -119.20969     40.78015    26   2
4                  CONTACT                           Area
BMAN190112         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD   -119.20969     40.78015    26   2
5                  CONTACT                           Area
BMAN190112         PUBLIC                            3 O'Clock   Response                                                                                                                                                                                                                        26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD   -119.20969     40.78015
6                  CONTACT                           Area
BMAN190112         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD   -119.20969     40.78015    26   2
7                  CONTACT                           Area
BMAN190112         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD   -119.20969     40.78015    26   2
8                  CONTACT                           Area
BMAN190112         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD   -119.20969     40.78015    26   2
9                  CONTACT                           Area
BMAN190113         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD   -119.20969     40.78015    26   2
0                  CONTACT                           Area
BMAN190113         PUBLIC                            3 O'Clock   Response                                                                                                                                                                                                                        26   2
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD   -119.20969     40.78015
1                  CONTACT                           Area
BMAN190113         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD   -119.20969     40.78015    26   2
2                  CONTACT                           Area
BMAN190113         PUBLIC                            3 O'Clock   Response
             BLM                  @SUBSTATION                                        0     0           0         0      0                0      0.0          0.0                 0.0            NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD   -119.20969     40.78015    26   2
3                  CONTACT                           Area

                                                                                                                                                                                                                                                                                    ER00147
                                                                                               Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 331 of 499
                                                                                                                                                     eventSummary

BMAN190113         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
4                  CONTACT                             Area
BMAN190113         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
5                  CONTACT                             Area
BMAN190113         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                             26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
6                  CONTACT                             Area
BMAN190113         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                             26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
7                  CONTACT                             Area
BMAN190113         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
8                  CONTACT                             Area
BMAN190113         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
9                  CONTACT                             Area
BMAN190114         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
0                  CONTACT                             Area
BMAN190114         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                             26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
1                  CONTACT                             Area
BMAN190114         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                             26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
2                  CONTACT                             Area
BMAN190114         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
3                  CONTACT                             Area
BMAN190114         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
4                  CONTACT                             Area
BMAN190114         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
5                  CONTACT                             Area
BMAN190114         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                             26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
6                  CONTACT                             Area
BMAN190114         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                             26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
7                  CONTACT                             Area
BMAN190114         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
8                  CONTACT                             Area
BMAN190114         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
9                  CONTACT                             Area
BMAN190115         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
0                  CONTACT                             Area
BMAN190115         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                             26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
1                  CONTACT                             Area
BMAN190115         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                             26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
2                  CONTACT                             Area
BMAN190115         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
3                  CONTACT                             Area
BMAN190115         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
4                  CONTACT                             Area
BMAN190115         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
5                  CONTACT                             Area
BMAN190115         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                             26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
6                  CONTACT                             Area
BMAN190115         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                             26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
7                  CONTACT                             Area
BMAN190115         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
8                  CONTACT                             Area
BMAN190115         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
9                  CONTACT                             Area
BMAN190116         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
0                  CONTACT                             Area
BMAN190116         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                             26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
1                  CONTACT                             Area
BMAN190116         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                             26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
2                  CONTACT                             Area
BMAN190116         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
3                  CONTACT                             Area
BMAN190116         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
4                  CONTACT                             Area
BMAN190116         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
5                  CONTACT                             Area
BMAN190116         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                             26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
6                  CONTACT                             Area
BMAN190116         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                             26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
7                  CONTACT                             Area
BMAN190116         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
8                  CONTACT                             Area
BMAN190116         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
9                  CONTACT                             Area
BMAN190117         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
0                  CONTACT                             Area
BMAN190117         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                             26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
1                  CONTACT                             Area
BMAN190117         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                             26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
2                  CONTACT                             Area
BMAN190117         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
3                  CONTACT                             Area
BMAN190117         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
4                  CONTACT                             Area
BMAN190117         PUBLIC                              3 O'Clock   Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
5                  CONTACT                             Area
BMAN190117         PUBLIC                              3 O'Clock   Response                                                                                                                                                                                                             26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
6                  CONTACT                             Area
BMAN190117         PUBLIC
7
             BLM
                   CONTACT
                                  @SUBSTATION          3 O'Clock   Response            0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
                                                       Area                                0        0       0                                  0.0          0.0     0.0                                                12/30/1899   12:00:00 AM                                         30   6
BMAN190117         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
8                  CONTACT                             Area
BMAN190117         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
9                  CONTACT                             Area
BMAN190118         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
0                  CONTACT                             Area
BMAN190118         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                               26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
1                  CONTACT                             Area
BMAN190118         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
2                  CONTACT                             Area
BMAN190118         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
3                  CONTACT                             Area
BMAN190118         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
4                  CONTACT                             Area
BMAN190118         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
5                  CONTACT                             Area
BMAN190118         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                               26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
6                  CONTACT                             Area
BMAN190118         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
7                  CONTACT                             Area
BMAN190118         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
8                  CONTACT                             Area
BMAN190118         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
9                  CONTACT                             Area
BMAN190119         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
0                  CONTACT                             Area
BMAN190119         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                               26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
1                  CONTACT                             Area
BMAN190119         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
2                  CONTACT                             Area
BMAN190119         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
3                  CONTACT                             Area
BMAN190119         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
4                  CONTACT                             Area
BMAN190119         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
5                  CONTACT                             Area
BMAN190119         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                               26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
6                  CONTACT                             Area
BMAN190119         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
7                  CONTACT                             Area
BMAN190119         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
8                  CONTACT                             Area
BMAN190119         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
9                  CONTACT                             Area
BMAN190120         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
0                  CONTACT                             Area
BMAN190120         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                               26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
1                  CONTACT                             Area
BMAN190120         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
2                  CONTACT                             Area
BMAN190120         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
3                  CONTACT                             Area
BMAN190120         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
4                  CONTACT                             Area
BMAN190120         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
5                  CONTACT                             Area
BMAN190120         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                               26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
6                  CONTACT                             Area
BMAN190120         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
7                  CONTACT                             Area
BMAN190120         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
8                  CONTACT                             Area
BMAN190120         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
9                  CONTACT                             Area
BMAN190121         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
0                  CONTACT                             Area
BMAN190121         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                               26   2
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015
1                  CONTACT                             Area
BMAN190121         PUBLIC                              3 O'Clock Response
             BLM                  @SUBSTATION                                          0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 13:07 a   8/26/2019    01:07:41 PM   FIELD      -119.20969     40.78015    26   2
2                  CONTACT                             Area
BMAN190127                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                          CREATE   0   0    0   0   0   487      487      0   0   487      0.0          0.0     8.1      B123   VERBAL WARNING   8/26/19 13:18 a   8/26/2019    01:18:00 PM   FIELD      -119.253323    40.760061   26   2
6                                                      Response Area
BMAN190127                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 3.5                          CREATE   0   0    0   0   0   378      378      0   0   378      0.0          0.0     6.3      B124   VERBAL WARNING   8/26/19 13:20 a   8/26/2019    01:20:14 PM   FIELD      -119.225684    40.770725   26   2
7                                                      Response Area
BMAN190127                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                            CREATE   0   0    0   0   0   938      938      0   0   938      0.0          0.0     15.6     B116   CITATION         8/26/19 13:24 a   8/26/2019    01:24:22 PM   FIELD      -119.258208    40.75352    26   2
8                                                      Response Area
BMAN190127                                             Gate Road                                                                                                                                                                                                                        26   2
             BLM   TRAFFIC STOP   : Gate Road MM 3.5                          CREATE   0   0    0   0   0   1963     1963     0   0   1963     0.0          0.0     32.7     B124   VERBAL WARNING   8/26/19 13:36 a   8/26/2019    01:36:38 PM   FIELD      -119.225684    40.770725
9                                                      Response Area
BMAN190128         MISSING                             3 O'Clock Response
             BLM                  @515 I                                      COPY     0   0        0       172      172              172      0.0          0.0     2.9             NO ACTION        8/26/19 13:44 a   8/26/2019    01:44:30 PM   Control1   -119.212796    40.773138   26   2
0                  PERSON                              Area
BMAN190128                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                            CREATE   0   0    0   0   0   911      911      0   0   911      0.0          0.0     15.2     B124   CITATION         8/26/19 13:50 a   8/26/2019    01:50:25 PM   FIELD      -119.258208    40.75352    26   2
1                                                      Response Area
BMAN190128                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                            CREATE   0   0    0   0   0   761      761      0   0   761      0.0          0.0     12.7     B123   VERBAL WARNING   8/26/19 13:55 a   8/26/2019    01:55:52 PM   FIELD      -119.248468    40.766504   26   2
2                                                      Response Area
BMAN190128                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                            CREATE   0   0    0   0   0   337      337      0   0   337      0.0          0.0     5.6      B116   VERBAL WARNING   8/26/19 14:10 a   8/26/2019    02:10:33 PM   FIELD      -119.258208    40.75352    26   2
3                                                      Response Area
BMAN190128                                             Gate Road                                                                                                                                                                                                                        26   2
             BLM   TRAFFIC STOP   : Gate Road MM 2.5                          CREATE   0   0    0   0   0   272      272      0   0   272      0.0          0.0     4.5      C1     VERBAL WARNING   8/26/19 14:12 a   8/26/2019    02:12:24 PM   FIELD      -119.239918    40.766034
4                                                      Response Area
BMAN190128                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                            CREATE   0   0    0   0   0   497      497      0   0   497      0.0          0.0     8.3      B116   VERBAL WARNING   8/26/19 14:21 a   8/26/2019    02:21:53 PM   FIELD      -119.258208    40.75352    26   2
6                                                      Response Area
BMAN190128                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                            CREATE   0   0    0   0   0   150      150      0   0   150      0.0          0.0     2.5      B124   VERBAL WARNING   8/26/19 14:24 a   8/26/2019    02:24:17 PM   FIELD      -119.258208    40.75352    26   2
7                                                      Response Area
BMAN190128                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                            CREATE   0   0    0   0   0   309      309      0   0   309      0.0          0.0     5.2      B116   VERBAL WARNING   8/26/19 14:43 a   8/26/2019    02:43:33 PM   FIELD      -119.258208    40.75352    26   2
8                                                      Response Area
BMAN190128         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                           0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
9                  CONTACT                             Area
BMAN190129         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                               26   2
             BLM                  BLM Mobile                                           0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429
0                  CONTACT                             Area
BMAN190129         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                           0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
1                  CONTACT                             Area
BMAN190129         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                           0   0        0       0        0                0        0.0          0.0     0.0             NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
2                  CONTACT                             Area
BMAN190129         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                           0   0        0       150068   150068           150068   0.0          0.0     2501.1          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
4                  CONTACT                             Area
BMAN190129         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                           0   0        0       150080   150080           150080   0.0          0.0     2501.3          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
5                  CONTACT                             Area
BMAN190129         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                               26   2
             BLM                  BLM Mobile                                           0   0        0       150094   150094           150094   0.0          0.0     2501.6          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429
6                  CONTACT                             Area
BMAN190129         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                           0   0        0       150018   150018           150018   0.0          0.0     2500.3          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
7                  CONTACT                             Area
BMAN190129         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                           0   0        0       150029   150029           150029   0.0          0.0     2500.5          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
8                  CONTACT                             Area
BMAN190129         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                           0   0        0       150042   150042           150042   0.0          0.0     2500.7          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
9                  CONTACT                             Area
BMAN190130         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                           0   0        0       150107   150107           150107   0.0          0.0     2501.8          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
0                  CONTACT                             Area
BMAN190130         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                               26   2
             BLM                  BLM Mobile                                           0   0        0       150119   150119           150119   0.0          0.0     2502.0          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429
1                  CONTACT                             Area
BMAN190130         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                           0   0        0       150129   150129           150129   0.0          0.0     2502.2          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
2                  CONTACT                             Area
BMAN190130         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                           0   0        0       142410   142410           142410   0.0          0.0     2373.5          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
3                  CONTACT                             Area
BMAN190130         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                           0   0        0       142446   142446           142446   0.0          0.0     2374.1          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
4                  CONTACT                             Area
BMAN190130         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                           0   0        0       142504   142504           142504   0.0          0.0     2375.1          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
5                  CONTACT                             Area
BMAN190130         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                               26   2
             BLM                  BLM Mobile                                           0   0        0       142534   142534           142534   0.0          0.0     2375.6          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429
6                  CONTACT                             Area
BMAN190130         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                           0   0        0       142567   142567           142567   0.0          0.0     2376.1          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
7                  CONTACT                             Area



                                                                                                                                                                                                                                                                           ER00148
                                                                                                 Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 332 of 499
                                                                                                                                                                   eventSummary

BMAN190130         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0            0            142594   142594               142594   0.0           0.0                                2376.6          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
8                  CONTACT                             Area
BMAN190130         PUBLIC
9
             BLM
                   CONTACT
                                  BLM Mobile           3 O'Clock Response            0     0            0            142620   142620               142620   0.0           0.0                                2377.0          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
                                                       Area                                0            0            0                                      0.0           0.0                                0.0                                                12/30/1899   12:00:00 AM                                         30   6
BMAN190131         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                        26   2
             BLM                  BLM Mobile                                         0     0            0            142648   142648               142648   0.0           0.0                                2377.5          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429
0                  CONTACT                             Area
BMAN190131         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0            0            142674   142674               142674   0.0           0.0                                2377.9          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
1                  CONTACT                             Area
BMAN190131         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0            0            142703   142703               142703   0.0           0.0                                2378.4          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
2                  CONTACT                             Area
BMAN190131         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0            0            142731   142731               142731   0.0           0.0                                2378.9          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
3                  CONTACT                             Area
BMAN190131         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0            0            142760   142760               142760   0.0           0.0                                2379.3          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
4                  CONTACT                             Area
BMAN190131         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                        26   2
             BLM                  BLM Mobile                                         0     0            0            142787   142787               142787   0.0           0.0                                2379.8          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429
5                  CONTACT                             Area
BMAN190131         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0            0            142811   142811               142811   0.0           0.0                                2380.2          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
6                  CONTACT                             Area
BMAN190131         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0            0            142841   142841               142841   0.0           0.0                                2380.7          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
7                  CONTACT                             Area
BMAN190131         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0            0            142876   142876               142876   0.0           0.0                                2381.3          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
8                  CONTACT                             Area
BMAN190131         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0            0            142837   142837               142837   0.0           0.0                                2380.6          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
9                  CONTACT                             Area
BMAN190132         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                        26   2
             BLM                  BLM Mobile                                         0     0            0            142812   142812               142812   0.0           0.0                                2380.2          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429
0                  CONTACT                             Area
BMAN190132         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0            0            142791   142791               142791   0.0           0.0                                2379.9          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
1                  CONTACT                             Area
BMAN190132         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0            0            142767   142767               142767   0.0           0.0                                2379.5          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
2                  CONTACT                             Area
BMAN190132         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0            0            142744   142744               142744   0.0           0.0                                2379.1          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
3                  CONTACT                             Area
BMAN190132         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0            0            142715   142715               142715   0.0           0.0                                2378.6          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
4                  CONTACT                             Area
BMAN190132         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                        26   2
             BLM                  BLM Mobile                                         0     0            0            142673   142673               142673   0.0           0.0                                2377.9          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429
5                  CONTACT                             Area
BMAN190132         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0            0            142650   142650               142650   0.0           0.0                                2377.5          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
6                  CONTACT                             Area
BMAN190132         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0            0            142607   142607               142607   0.0           0.0                                2376.8          NO ACTION        8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
7                  CONTACT                             Area
BMAN190132         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0            0            142581   142581               142581   0.0           0.0                                2376.4          PUBLIC ASSIST    8/26/19 14:44 a   8/26/2019    02:44:51 PM   FIELD      -119.209047    40.779429   26   2
8                  CONTACT                             Area
BMAN190129                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 3.5                        CREATE   0     0      0     0     0      803      803      0     0     803      0.0           0.0                                13.4     B124   CITATION         8/26/19 14:46 a   8/26/2019    02:46:56 PM   FIELD      -119.225684    40.770725   26   2
3                                                      Response Area
BMAN190132         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                        26   2
             BLM                  : Center Camp                             CREATE   0     0      0     0     0      149896   149896   0     0     149896   0.0           0.0                                2498.3   B113   NO ACTION        8/26/19 14:49 a   8/26/2019    02:49:17 PM   FIELD      -119.213507    40.780137
9                  CONTACT                             Area
BMAN190133         PUBLIC         : JOC: JUST          Outside Event
             BLM                                                            CREATE   0     0      0     0     0      142197   142197   0     0     142197   0.0           0.0                                2370.0   B232   NO ACTION        8/26/19 14:49 a   8/26/2019    02:49:58 PM   FIELD      -119.251315    40.770424   26   2
0                  CONTACT        OUTSIDE              Response Area
BMAN190133                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0     0      582      582      0     0     582      0.0           0.0                                9.7      B116   VERBAL WARNING   8/26/19 14:55 a   8/26/2019    02:55:00 PM   FIELD      -119.253323    40.760061   26   2
1                                                      Response Area
BMAN190133         COMPLIANCE                          9 O'Clock Response
             BLM                  : 830 G                                   CREATE   0     0      0     0     0      103      103      0     0     103      0.0           0.0                                1.7      B122   NO ACTION        8/26/19 14:55 a   8/26/2019    02:55:46 PM   FIELD      -119.220182    40.792241   26   2
2                  CHECK                               Area
BMAN190133         PUBLIC                              Outside Event
             BLM                  @JOC                                               0     0            0            141239   141239               141239   0.0           0.0                                2354.0          NO ACTION        8/26/19 15:05 a   8/26/2019    03:05:20 PM   DISPATCH   -119.251315    40.770424   26   2
3                  CONTACT                             Response Area
BMAN190133         PUBLIC                              Outside Event                                                                                                                                                                                                                                                             26   2
             BLM                  @JOC                                               0     0            0            141173   141173               141173   0.0           0.0                                2352.9          NO ACTION        8/26/19 15:05 a   8/26/2019    03:05:20 PM              -119.251315    40.770424
4                  CONTACT                             Response Area
BMAN190133                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0     0      429      429      0     0     429      0.0           0.0                                7.2      B117   VERBAL WARNING   8/26/19 15:06 a   8/26/2019    03:06:33 PM   FIELD      -119.258208    40.75352    26   2
5                                                      Response Area
BMAN190133         PUBLIC                              Outside Event
             BLM                  @JOC                                               0     0            0            1        1                    1        0.0           0.0                                0.0             PUBLIC ASSIST    8/26/19 15:07 a   8/26/2019    03:07:04 PM              -119.251315    40.770424   26   2
6                  CONTACT                             Response Area
BMAN190133         PUBLIC                              Outside Event
             BLM                  @JOC                                               0     0            0            1        1                    1        0.0           0.0                                0.0             PUBLIC ASSIST    8/26/19 15:07 a   8/26/2019    03:07:04 PM              -119.251315    40.770424   26   2
8                  CONTACT                             Response Area
BMAN190133         PUBLIC                              Outside Event
             BLM                  @JOC                                               0     0            0            1        1                    1        0.0           0.0                                0.0             PUBLIC ASSIST    8/26/19 15:07 a   8/26/2019    03:07:04 PM              -119.251315    40.770424   26   2
9                  CONTACT                             Response Area
BMAN190134         PUBLIC                              Outside Event                                                                                                                                                                                                                                                             26   2
             BLM                  @JOC                                               0     0            0            1        1                    1        0.0           0.0                                0.0             PUBLIC ASSIST    8/26/19 15:07 a   8/26/2019    03:07:04 PM              -119.251315    40.770424
0                  CONTACT                             Response Area
BMAN190133                                             3 O'Clock Response
             BLM   MEDICAL        : 200 B                                   CREATE   0     0      0     0     0      913      913      0     0     913      0.0           0.0                                15.2     C138   PUBLIC ASSIST    8/26/19 15:08 a   8/26/2019    03:08:11 PM   FIELD      -119.194569    40.783703   26   2
7                                                      Area
BMAN190134                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0      380      380      0     0     380      0.0           0.0                                6.3      B124   VERBAL WARNING   8/26/19 15:17 a   8/26/2019    03:17:08 PM   FIELD      -119.264679    40.748394   26   2
1                                                      Response Area
BMAN190134                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0     0      1539     1539     0     0     1539     0.0           0.0                                25.7     B117   VERBAL WARNING   8/26/19 15:19 a   8/26/2019    03:19:49 PM   FIELD      -119.253323    40.760061   26   2
2                                                      Response Area
BMAN190134                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0      106      106      0     0     106      0.0           0.0                                1.8      B124   VERBAL WARNING   8/26/19 15:30 a   8/26/2019    03:30:09 PM   FIELD      -119.264679    40.748394   26   2
3                                                      Response Area
BMAN190134                                             Gate Road                                                                                                                                                                                                                                                                 26   2
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0     0      400      400      0     0     400      0.0           0.0                                6.7      B116   VERBAL WARNING   8/26/19 15:34 a   8/26/2019    03:34:56 PM   FIELD      -119.253323    40.760061
4                                                      Response Area
BMAN190134         PUBLIC                              9 O'Clock Response
             BLM                  900 E                                     CREATE   0     0      0     0     0      3451     3451     0     0     3451     0.0           0.0                                57.5     C138   CITATION         8/26/19 15:39 a   8/26/2019    03:39:55 PM   FIELD      -119.216333    40.79392    26   2
5                  CONTACT                             Area
BMAN190134                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2.5                        CREATE   0     0      0     0     0      627      627      0     0     627      0.0           0.0                                10.5     B117   VERBAL WARNING   8/26/19 16:05 a   8/26/2019    04:05:32 PM   FIELD      -119.239918    40.766034   26   2
6                                                      Response Area
BMAN190134                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0     0      319      319      0     0     319      0.0           0.0                                5.3      B116   VERBAL WARNING   8/26/19 16:20 a   8/26/2019    04:20:44 PM   FIELD      -119.258208    40.75352    26   2
7                                                      Response Area
BMAN190134         PUBLIC                              9 O'Clock Response
             BLM                  : Greeters                                CREATE   0     0      0     0     0      21       21       0     0     21       0.0           0.0                                0.4      P128   PUBLIC ASSIST    8/26/19 16:22 a   8/26/2019    04:22:46 PM   FIELD      -119.222929    40.773108   26   2
8                  CONTACT                             Area
BMAN190134         PUBLIC                              9 O'Clock Response                                                                                                                                                                                                                                                        26   2
             BLM                  : Greeters                                CREATE   0     0      0     0     0      28       28       0     0     28       0.0           0.0                                0.5      P128   PUBLIC ASSIST    8/26/19 16:23 a   8/26/2019    04:23:16 PM   FIELD      -119.222929    40.773108
9                  CONTACT                             Area
BMAN190135                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0      0     0     0      53       53       0     0     53       0.0           0.0                                0.9      B117   NO ACTION        8/26/19 16:30 a   8/26/2019    04:30:53 PM   FIELD      -119.248468    40.766504   26   2
0                                                      Response Area
BMAN190135                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM1                           CREATE   0     0      0     0     0      5581     5581     0     0     5581     0.0           0.0                                93.0     B117   CITATION         8/26/19 16:34 a   8/26/2019    04:34:17 PM   FIELD      -119.257223    40.755891   26   2
1                                                      Response Area
BMAN190135                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0     0      4795     4795     0     0     4795     0.0           0.0                                79.9     B245   CITATION         8/26/19 16:40 a   8/26/2019    04:40:12 PM   FIELD      -119.253323    40.760061   26   2
2                                                      Response Area
BMAN190135                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : 530 L                                   CREATE   0     0      0     0     0      42       42       0     0     42       0.0           0.0                                0.7      B233   NO ACTION        8/26/19 16:45 a   8/26/2019    04:45:59 PM   FIELD      -119.216057    40.772461   26   2
3                                                      Area
BMAN190135                                             Gate Road                                                                                                                                                                                                                                                                 26   2
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0     0      219      219      0     0     219      0.0           0.0                                3.7      B234   VERBAL WARNING   8/26/19 16:49 a   8/26/2019    04:49:11 PM   FIELD      -119.258208    40.75352
4                                                      Response Area
BMAN190135                                             9 O'Clock Response
             BLM   TRAFFIC STOP   @900 E: DISTRIKT                          CREATE   0     0      0     0     0      123      123      0     0     123      0.0           0.0                                2.1      B126   NO ACTION        8/26/19 16:49 a   8/26/2019    04:49:26 PM   FIELD      -119.216333    40.79392    26   2
5                                                      Area
BMAN190135                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0     0      271      271      0     0     271      0.0           0.0                                4.5      B246   VERBAL WARNING   8/26/19 16:49 a   8/26/2019    04:49:31 PM   FIELD      -119.253323    40.760061   26   2
6                                                      Response Area
BMAN190135                                             3 O'clock Response
             BLM   REQUEST LE     @Ranger HQ                                CREATE   27    152    179   363   542    4445     4987     152   515   4960     2.5           6.1     2.5    2.5   6.1    6.1    74.1     B243   PUBLIC ASSIST    8/26/19 16:55 a   8/26/2019    04:55:11 PM   911        -119.210885    40.780935   26   2
7                                                      Area
BMAN190135                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0     0      570      570      0     0     570      0.0           0.0                                9.5      C105   NO ACTION        8/26/19 17:12 a   8/26/2019    05:12:10 PM   FIELD      -119.264679    40.748394   26   2
8                                                      Response Area
BMAN190135                                             Gate Road                                                                                                                                                             VERBAL WARNING                                                                                      26   2
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0     0      1085     1085     0     0     1085     0.0           0.0                                18.1     B237                    8/26/19 17:17 a   8/26/2019    05:17:52 PM   FIELD      -119.258208    40.75352
9                                                      Response Area                                                                                                                                                         RPT
BMAN190136                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : 600 K                                   CREATE   0     0      0     0     0      470      470      0     0     470      0.0           0.0                                7.8      B233   VERBAL WARNING   8/26/19 17:17 a   8/26/2019    05:17:58 PM   FIELD      -119.219827    40.775302   26   2
0                                                      Area
BMAN190136                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 800 K                                   CREATE   0     0      0     0     0      100      100      0     0     100      0.0           0.0                                1.7      B244   NO ACTION        8/26/19 17:19 a   8/26/2019    05:19:07 PM   FIELD      -119.225002    40.789847   26   2
1                                                      Area
BMAN190136         PUBLIC                              3 O'Clock Response
             BLM                  : 200 G                                   CREATE   0     0      0     0     0      8        8        0     0     8        0.0           0.0                                0.1      B232   PUBLIC ASSIST    8/26/19 17:28 a   8/26/2019    05:28:57 PM   FIELD      -119.189858    40.782751   26   2
2                  CONTACT                             Area
BMAN190136                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0      0     0     0      899      899      0     0     899      0.0           0.0                                15.0     C105   VERBAL WARNING   8/26/19 17:32 a   8/26/2019    05:32:05 PM   FIELD      -119.257223    40.755891   26   2
3                                                      Response Area
BMAN190136         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                        26   2
             BLM                  : 230 C                                   CREATE   0     0      0     0     0      18       18       0     0     18       0.0           0.0                                0.3      B236   PUBLIC ASSIST    8/26/19 17:32 a   8/26/2019    05:32:50 PM   FIELD      -119.194821    40.781167
4                  CONTACT                             Area
BMAN190136                                             9 O'clock Response
             BLM   REQUEST LE     @635 A: one Ring                          CREATE   83    125    208   14    222    7447     7669     125   139   7586     2.1           0.2     2.1    2.1   0.2    0.2    124.1    B247   PUBLIC ASSIST    8/26/19 17:33 a   8/26/2019    05:33:43 PM   Control1   -119.215246    40.782239   26   2
6                                                      Area
BMAN190136                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 645 L                                   CREATE   0     0      0     0     0      184      184      0     0     184      0.0           0.0                                3.1      B233   VERBAL WARNING   8/26/19 17:35 a   8/26/2019    05:35:00 PM   FIELD      -119.224772    40.779982   26   2
5                                                      Area
BMAN190136         PUBLIC                              9 O'Clock Response
             BLM                  : 930 E                                   CREATE   0     0      0     0     0      7        7        0     0     7        0.0           0.0                                0.1      B244   PUBLIC ASSIST    8/26/19 17:35 a   8/26/2019    05:35:54 PM   FIELD      -119.213272    40.795713   26   2
7                  CONTACT                             Area
BMAN190136                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 645 L                                   CREATE   0     0      0     0     0      28       28       0     0     28       0.0           0.0                                0.5      B233   NO ACTION        8/26/19 17:39 a   8/26/2019    05:39:51 PM   FIELD      -119.224772    40.779982   26   2
8                                                      Area
BMAN190136                                             Gate Road                                                                                                                                                                                                                                                                 26   2
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0     0      288      288      0     0     288      0.0           0.0                                4.8      B237   VERBAL WARNING   8/26/19 17:44 a   8/26/2019    05:44:26 PM   FIELD      -119.258208    40.75352
9                                                      Response Area
BMAN190137         PUBLIC                              9 O'Clock Response
             BLM                  : 815 E                                   CREATE   0     0      0     0     0      11       11       0     0     11       0.0           0.0                                0.2      B241   PUBLIC ASSIST    8/26/19 17:46 a   8/26/2019    05:46:00 PM   FIELD      -119.219532    40.790263   26   2
0                  CONTACT                             Area
BMAN190137                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : 430 G                                   CREATE   0     0      0     0     0      25       25       0     0     25       0.0           0.0                                0.4      B239   VERBAL WARNING   8/26/19 17:49 a   8/26/2019    05:49:20 PM   FIELD      -119.205806    40.77341    26   2
1                                                      Area
BMAN190137                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0      0     0     0      552      552      0     0     552      0.0           0.0                                9.2      C105   VERBAL WARNING   8/26/19 17:51 a   8/26/2019    05:51:28 PM   FIELD      -119.257223    40.755891   26   2
2                                                      Response Area
BMAN190137         PUBLIC                              3 O'Clock Response
             BLM                  : 430 G                                   CREATE   0     0      0     0     0      2085     2085     0     0     2085     0.0           0.0                                34.8     B239   CITATION         8/26/19 17:53 a   8/26/2019    05:53:57 PM   FIELD      -119.207965    40.773514   26   2
3                  CONTACT                             Area
BMAN190137         COMPLIANCE                          3 O'clock Response                                                                                                                                                                                                                                                        26   2
             BLM                  @DMV                                      CREATE   33    -33          0            1028     1028                 995      -0.6          0.0     -0.6                       16.6            TRANSFER         8/26/19 17:55 a   8/26/2019    05:55:25 PM   911        -119.210427    40.781698
4                  CHECK                               Area
BMAN190137         PUBLIC
5
             BLM
                   CONTACT
                                  : 610 H              9 O'Clock Response   CREATE   0     0      0     0     0      683      683      0     0     683      0.0           0.0                                11.4     B244   PUBLIC ASSIST    8/26/19 17:56 a   8/26/2019    05:56:26 PM   FIELD      -119.219149    40.777454   26   2
                                                   Area                                    0            0            0                                      0.0           0.0                                0.0                                                12/30/1899   12:00:00 AM                                         30   6
BMAN190137                                         Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0     0      3766     3766     0     0     3766     0.0           0.0                                62.8     B237   CITATION         8/26/19 18:05 a   8/26/2019    06:05:07 PM   FIELD      -119.264679    40.748394   26   2
6                                                  Response Area
BMAN190137                                         Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0     0      294      294      0     0     294      0.0           0.0                                4.9      B234   VERBAL WARNING   8/26/19 18:05 a   8/26/2019    06:05:57 PM   FIELD      -119.258208    40.75352    26   2
7                                                  Response Area
BMAN190137         PUBLIC                          Outside Event                                                                                                                                                                                                                                                                 26   2
             BLM                : Airport                                   CREATE   0     0      0     0     0      23       23       0     0     23       0.0           0.0                                0.4      P248   PUBLIC ASSIST    8/26/19 18:06 a   8/26/2019    06:06:24 PM   FIELD      -119.207813    40.76392
8                  CONTACT                         Response Area
BMAN190138                                         3 O'Clock Response
             BLM   TRAFFIC STOP : 545 L                                     CREATE   0     0      0     0     0      309      309      0     0     309      0.0           0.0                                5.2      B233   VERBAL WARNING   8/26/19 18:08 a   8/26/2019    06:08:44 PM   FIELD      -119.218291    40.773591   26   2
0                                                  Area
BMAN190138                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road                                 CREATE   0     0      0     0     0      359      359      0     0     359      0.0           0.0                                6.0      C105   NO ACTION        8/26/19 18:15 a   8/26/2019    06:15:40 PM   FIELD      -119.257223    40.755891   26   2
1                                                  Response Area
BMAN190138         PUBLIC                          9 O'Clock Response
             BLM                @900 E: DISTRIKT                            CREATE   0     0      0     0     0      2231     2231     0     0     2231     0.0           0.0                                37.2     C120   PUBLIC ASSIST    8/26/19 18:20 a   8/26/2019    06:20:14 PM   FIELD      -119.216333    40.79392    26   2
2                  CONTACT                         Area
BMAN190138                                         Gate Road
             BLM   TRAFFIC STOP Gate Road                                   CREATE   0     0      0     0     0      368      368      0     0     368      0.0           0.0                                6.1      B246   NO ACTION        8/26/19 18:20 a   8/26/2019    06:20:56 PM   FIELD      -119.257223    40.755891   26   2
3                                                  Response Area
BMAN190138                                         Gate Road                                                                                                                                                                                                                                                                     26   2
             BLM   TRAFFIC STOP : Gate Road                                 CREATE   0     0      0     0     0      1174     1174     0     0     1174     0.0           0.0                                19.6     C112   VERBAL WARNING   8/26/19 18:24 a   8/26/2019    06:24:23 PM   FIELD      -119.257223    40.755891
4                                                  Response Area
BMAN190138                                         9 O'Clock Response
             BLM   TRAFFIC STOP : 900 L                                     CREATE   0     0      0     0     0      7725     7725     0     0     7725     0.0           0.0                                128.8    B244   CITATION         8/26/19 18:26 a   8/26/2019    06:26:21 PM   FIELD      -119.220378    40.79698    26   2
5                                                  Area
BMAN190138         PUBLIC                          9 O'Clock Response
             BLM                : 945 J                                     CREATE   0     0      0     0     0      1700     1700     0     0     1700     0.0           0.0                                28.3     B240   NO ACTION        8/26/19 18:34 a   8/26/2019    06:34:35 PM   FIELD      -119.213204    40.799407   26   2
6                  CONTACT                         Area
BMAN190138                                         3 O'clock Response
             BLM   ASSIST       255 F                                       CREATE   260   7      267   781   1048   2516     3564     7     788   3304     0.1           13.0    0.1    0.1   13.0   13.0   41.9     B232   NO ACTION        8/26/19 18:36 a   8/26/2019    06:36:31 PM   911        -119.194266    40.777951   26   2
9                                                  Area
BMAN190138         PUBLIC                          3 O'Clock Response
             BLM                : 400 E                                     CREATE   0     0      0     0     0      1032     1032     0     0     1032     0.0           0.0                                17.2     B239   WRITTEN WARNING 8/26/19 18:37 a    8/26/2019    06:37:19 PM   FIELD      -119.20198     40.775117   26   2
7                  CONTACT                         Area
BMAN190138                                         3 O'Clock Response                                                                                                                                                                                                                                                            26   2
             BLM   PATROL CHECK BLM Mobile                                  CREATE   0     0      0     0     0      3319     3319     0     0     3319     0.0           0.0                                55.3     B242   PUBLIC ASSIST    8/26/19 18:40 a   8/26/2019    06:40:12 PM   FIELD      -119.209047    40.779429
8                                                  Area
BMAN190139         PUBLIC                          3 O'Clock Response
             BLM                : 445 H                                     CREATE   0     0      0     0     0      110      110      0     0     110      0.0           0.0                                1.8      B233   CANCEL           8/26/19 18:41 a   8/26/2019    06:41:49 PM   FIELD      -119.208076    40.77286    26   2
0                  CONTACT                         Area
BMAN190139         PUBLIC       @Highway 447       Outside Event
             BLM                                                            CREATE   0     0      0     0     0      201      201      0     0     201      0.0           0.0                                3.4      B114   NO ACTION        8/26/19 18:45 a   8/26/2019    06:45:15 PM   FIELD      -119.260834    40.766244   26   2
1                  CONTACT      (State             Response Area
BMAN190139                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road                                 CREATE   0     0      0     0     0      675      675      0     0     675      0.0           0.0                                11.3     B246   VERBAL WARNING   8/26/19 18:50 a   8/26/2019    06:50:13 PM   FIELD      -119.257223    40.755891   26   2
2                                                  Response Area
BMAN190139         PUBLIC                          3 O'Clock Response
             BLM                : 500 G                                     CREATE   0     0      0     0     0      2949     2949     0     0     2949     0.0           0.0                                49.2     B236   PUBLIC ASSIST    8/26/19 18:51 a   8/26/2019    06:51:00 PM   FIELD      -119.210087    40.773831   26   2
3                  CONTACT                         Area
BMAN190139                                         Gate Road                                                                                                                                                                                                                                                                     26   2
             BLM   TRAFFIC STOP : Gate Road                                 CREATE   0     0      0     0     0      228      228      0     0     228      0.0           0.0                                3.8      C105   NO ACTION        8/26/19 18:53 a   8/26/2019    06:53:19 PM   FIELD      -119.257223    40.755891
4                                                  Response Area
BMAN190139         PUBLIC                          9 O'Clock Response
             BLM                : 900 D                                     CREATE   0     0      0     0     0      4944     4944     0     0     4944     0.0           0.0                                82.4     B243   PUBLIC ASSIST    8/26/19 19:00 a   8/26/2019    07:00:55 PM   FIELD      -119.215591    40.793358   26   2
5                  CONTACT                         Area
BMAN190139                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road                                 CREATE   0     0      0     0     0      452      452      0     0     452      0.0           0.0                                7.5      C105   NO ACTION        8/26/19 19:03 a   8/26/2019    07:03:56 PM   FIELD      -119.257223    40.755891   26   2
6                                                  Response Area
BMAN190139                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 1                            CREATE   0     0      0     0     0      491      491      0     0     491      0.0           0.0                                8.2      B246   VERBAL WARNING   8/26/19 19:06 a   8/26/2019    07:06:14 PM   FIELD      -119.258208    40.75352    26   2
7                                                  Response Area
BMAN190139         PUBLIC                          3 O'Clock Response
             BLM                : 400 L                                     CREATE   0     0      0     0     0      1122     1122     0     0     1122     0.0           0.0                                18.7     B239   WRITTEN WARNING 8/26/19 19:18 a    8/26/2019    07:18:28 PM   FIELD      -119.200492    40.77093    26   2
8                  CONTACT                         Area
BMAN190139         PUBLIC                          9 O'Clock Response                                                                                                                                                                                                                                                            26   2
             BLM                : 645 I                                     CREATE   0     0      0     0     0      13       13       0     0     13       0.0           0.0                                0.2      B244   PUBLIC ASSIST    8/26/19 19:28 a   8/26/2019    07:28:02 PM   FIELD      -119.222706    40.780637
9                  CONTACT                         Area
BMAN190140                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                           CREATE   0     0      0     0     0      360      360      0     0     360      0.0           0.0                                6.0      B234   VERBAL WARNING   8/26/19 19:29 a   8/26/2019    07:29:35 PM   FIELD      -119.264679    40.748394   26   2
0                                                  Response Area
BMAN190140                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road                                 CREATE   0     0      0     0     0      355      355      0     0     355      0.0           0.0                                5.9      C112   VERBAL WARNING   8/26/19 19:36 a   8/26/2019    07:36:06 PM   FIELD      -119.257223    40.755891   26   2
1                                                  Response Area
BMAN190140                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 1.5                          CREATE   0     0      0     0     0      1282     1282     0     0     1282     0.0           0.0                                21.4     B246   CITATION         8/26/19 19:36 a   8/26/2019    07:36:42 PM   FIELD      -119.253323    40.760061   26   2
2                                                  Response Area
BMAN190141                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 2                            CREATE   0     0      0     0     0      318      318      0     0     318      0.0           0.0                                5.3      B234   VERBAL WARNING   8/26/19 19:45 a   8/26/2019    07:45:44 PM   FIELD      -119.248468    40.766504   26   2
8                                                  Response Area
BMAN190141                                         9 O'Clock Response                                                                                                                                                                                                                                                            26   2
             BLM   TRAFFIC STOP : 645 L                                     CREATE   0     0      0     0     0      2088     2088     0     0     2088     0.0           0.0                                34.8     B247   CITATION         8/26/19 19:51 a   8/26/2019    07:51:15 PM   FIELD      -119.224772    40.779982
9                                                  Area
BMAN190142         PUBLIC                          9 O'Clock Response
             BLM                : 630 Esp                                   CREATE   0     0      0     0     0      14       14       0     0     14       0.0           0.0                                0.2      B241   PUBLIC ASSIST    8/26/19 19:56 a   8/26/2019    07:56:44 PM   FIELD      -119.213648    40.782537   26   2
0                  CONTACT                         Area
BMAN190142                                         Outside Event
             BLM   REQUEST LE   @D Lot                                      CREATE   38    520    558   120   678    580      1258     520   640   1220     8.7           2.0     8.7    8.7   2.0    2.0    9.7      B234   NO ACTION        8/26/19 20:04 a   8/26/2019    08:04:00 PM   911        -119.239693    40.764182   26   2
1                                                  Response Area
BMAN190142                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road                                 CREATE   0     0      0     0     0      362      362      0     0     362      0.0           0.0                                6.0      C105   NO ACTION        8/26/19 20:05 a   8/26/2019    08:05:23 PM   FIELD      -119.257223    40.755891   26   2
2                                                  Response Area
BMAN190142                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                           CREATE   0     0      0     0     0      970      970      0     0     970      0.0           0.0                                16.2     B246   CITATION         8/26/19 20:06 a   8/26/2019    08:06:56 PM   FIELD      -119.264679    40.748394   26   2
3                                                  Response Area
BMAN190142                                         Gate Road                                                                                                                                                                                                                                                                     26   2
             BLM   TRAFFIC STOP Gate Road MM .5                             CREATE   0     0      0     0     0      104      104      0     0     104      0.0           0.0                                1.7      B234   VERBAL WARNING   8/26/19 20:11 a   8/26/2019    08:11:23 PM   FIELD      -119.264679    40.748394
4                                                  Response Area
BMAN190142         PUBLIC                          3 O'Clock Response
             BLM                : The Temple                                CREATE   0     0      0     0     0      622      622      0     0     622      0.0           0.0                                10.4     B238   PUBLIC ASSIST    8/26/19 20:14 a   8/26/2019    08:14:59 PM   FIELD      -119.199494    40.79081    26   2
5                  CONTACT                         Area
BMAN190142         PUBLIC                          3 O'Clock Response
             BLM                : The Temple                                CREATE   0     1      1     0     1      481      482      1     1     482      0.0           0.0     0.0    0.0                 8.0      B235   PUBLIC ASSIST    8/26/19 20:18 a   8/26/2019    08:18:51 PM   FIELD      -119.199494    40.79081    26   2
6                  CONTACT                         Area
BMAN190142                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                           CREATE   0     0      0     0     0      445      445      0     0     445      0.0           0.0                                7.4      B363   VERBAL WARNING   8/26/19 20:21 a   8/26/2019    08:21:10 PM   FIELD      -119.264679    40.748394   26   2
7                                                  Response Area
BMAN190142                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 2                            CREATE   0     0      0     0     0      1475     1475     0     0     1475     0.0           0.0                                24.6     B367   WRITTEN WARNING 8/26/19 20:24 a    8/26/2019    08:24:28 PM   FIELD      -119.248468    40.766504   26   2
8                                                  Response Area
BMAN190142         PUBLIC                          9 O'Clock Response                                                                                                                                                                                                                                                            26   2
             BLM                : 900 F                                     CREATE   0     0      0     0     0      588      588      0     0     588      0.0           0.0                                9.8      B355   PUBLIC ASSIST    8/26/19 20:24 a   8/26/2019    08:24:49 PM   FIELD      -119.216947    40.794384
9                  CONTACT                         Area
BMAN190143                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                           CREATE   0     0      0     0     0      427      427      0     0     427      0.0           0.0                                7.1      B351   VERBAL WARNING   8/26/19 20:25 a   8/26/2019    08:25:39 PM   FIELD      -119.264679    40.748394   26   2
0                                                  Response Area
BMAN190143         PUBLIC                          3 O'Clock Response
             BLM                : The Man                                   CREATE   0     0      0     0     0      525      525      0     0     525      0.0           0.0                                8.8      B238   PUBLIC ASSIST    8/26/19 20:28 a   8/26/2019    08:28:22 PM   FIELD      -119.205841    40.78598    26   2
1                  CONTACT                         Area

                                                                                                                                                                                                                                                                                                                    ER00149
                                                                                              Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 333 of 499
                                                                                                                                                        eventSummary

BMAN190143                                           3 O'Clock Response
             BLM   TRAFFIC STOP   3Y (Wye)                                CREATE   0     0     0     0    0     807     807     0    0    807     0.0          0.0                             13.5    B366   CITATION         8/26/19 20:31 a   8/26/2019    08:31:19 PM   FIELD   -119.219931    40.773334   26   2
2                                                    Area
BMAN190143                                           3 O'Clock Response
             BLM   TRAFFIC STOP   3Y (Wye)                                CREATE   0     0     0     0    0     745     745     0    0    745     0.0          0.0                             12.4    B362   WRITTEN WARNING 8/26/19 20:34 a    8/26/2019    08:34:04 PM   FIELD   -119.219931    40.773334   26   2
3                                                    Area
BMAN190143                                           9 O'Clock Response                                                                                                                                                                                                                                        26   2
             BLM   TRAFFIC STOP   : 630 L                                 CREATE   0     0     0     0    0     417     417     0    0    417     0.0          0.0                             7.0     B354   VERBAL WARNING   8/26/19 20:39 a   8/26/2019    08:39:02 PM   FIELD   -119.22358     40.778155
4                                                    Area
BMAN190143         PUBLIC                            9 O'Clock Response                                                                                                                                                                                                                                        26   2
             BLM                  : 730 Esp                               CREATE   0     0     0     0    0     4240    4240    0    0    4240    0.0          0.0                             70.7    I405   NO ACTION        8/26/19 20:41 a   8/26/2019    08:41:09 PM   FIELD   -119.214868    40.785965
5                  CONTACT                           Area
BMAN190143         PUBLIC                            9 O'Clock Response
             BLM                  @930 K:MAYAN                            CREATE   0     0     0     0    0     1290    1290    0    0    1290    0.0          0.0                             21.5    B355   PUBLIC ASSIST    8/26/19 20:42 a   8/26/2019    08:42:59 PM   FIELD   -119.215792    40.799013   26   2
6                  CONTACT                           Area
BMAN190143                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     735     735     0    0    735     0.0          0.0                             12.3    B363   VERBAL WARNING   8/26/19 20:43 a   8/26/2019    08:43:16 PM   FIELD   -119.264679    40.748394   26   2
7                                                    Response Area
BMAN190143                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                      CREATE   0     0     0     0    0     313     313     0    0    313     0.0          0.0                             5.2     B234   VERBAL WARNING   8/26/19 20:44 a   8/26/2019    08:44:15 PM   FIELD   -119.253323    40.760061   26   2
8                                                    Response Area
BMAN190143                                           Gate Road                                                                                                                                                                                                                                                 26   2
             BLM   TRAFFIC STOP   : Gate Road MM 2                        CREATE   0     0     0     0    0     472     472     0    0    472     0.0          0.0                             7.9     B351   VERBAL WARNING   8/26/19 20:44 a   8/26/2019    08:44:36 PM   FIELD   -119.248468    40.766504
9                                                    Response Area
BMAN190144         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                                        26   2
             BLM                  : 430 Esp                               CREATE   0     0     0     0    0     1711    1711    0    0    1711    0.0          0.0                             28.5    B238   PUBLIC ASSIST    8/26/19 20:47 a   8/26/2019    08:47:10 PM   FIELD   -119.205822    40.779118
0                  CONTACT                           Area
BMAN190144         PUBLIC                            3 O'Clock Response
             BLM                  : 530 L                                 CREATE   0     0     0     0    0     38      38      0    0    38      0.0          0.0                             0.6     B354   PUBLIC ASSIST    8/26/19 20:49 a   8/26/2019    08:49:08 PM   FIELD   -119.216057    40.772461   26   2
1                  CONTACT                           Area
BMAN190144                                           9 O'Clock Response
             BLM   TRAFFIC STOP   : Greeters                              CREATE   0     0     0     0    0     64      64      0    0    64      0.0          0.0                             1.1     B233   NO ACTION        8/26/19 20:53 a   8/26/2019    08:53:06 PM   FIELD   -119.222929    40.773108   26   2
2                                                    Area
BMAN190144                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     380     380     0    0    380     0.0          0.0                             6.3     B364   VERBAL WARNING   8/26/19 20:56 a   8/26/2019    08:56:06 PM   FIELD   -119.264679    40.748394   26   2
3                                                    Response Area
BMAN190144                                           Gate Road                                                                                                                                                                                                                                                 26   2
             BLM   TRAFFIC STOP   : Gate Road MM 2                        CREATE   0     0     0     0    0     3870    3870    0    0    3870    0.0          0.0                             64.5    B367   WRITTEN WARNING 8/26/19 20:56 a    8/26/2019    08:56:53 PM   FIELD   -119.248468    40.766504
4                                                    Response Area
BMAN190144                                           Gate Road                                                                                                                                                                                                                                                 26   2
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     554     554     0    0    554     0.0          0.0                             9.2     B353   VERBAL WARNING   8/26/19 20:57 a   8/26/2019    08:57:32 PM   FIELD   -119.264679    40.748394
5                                                    Response Area
BMAN190144                                           Gate Road                                                                                                                                                VERBAL WARNING
             BLM   TRAFFIC STOP   : Gate Road MM 1                        CREATE   0     0     0     0    0     18019   18019   0    0    18019   0.0          0.0                             300.3   B351                    8/26/19 21:04 a   8/26/2019    09:04:12 PM   FIELD   -119.258208    40.75352    26   2
6                                                    Response Area                                                                                                                                            RPT
BMAN190144                                           3 O'Clock Response
             BLM   TRAFFIC STOP   3Y (Wye)                                CREATE   0     0     0     0    0     355     355     0    0    355     0.0          0.0                             5.9     B233   VERBAL WARNING   8/26/19 21:05 a   8/26/2019    09:05:02 PM   FIELD   -119.219931    40.773334   26   2
7                                                    Area
BMAN190144                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     1043    1043    0    0    1043    0.0          0.0                             17.4    B364   WRITTEN WARNING 8/26/19 21:07 a    8/26/2019    09:07:55 PM   FIELD   -119.264679    40.748394   26   2
8                                                    Response Area
BMAN190144                                           Gate Road                                                                                                                                                                                                                                                 26   2
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     743     743     0    0    743     0.0          0.0                             12.4    B363   VERBAL WARNING   8/26/19 21:08 a   8/26/2019    09:08:13 PM   FIELD   -119.264679    40.748394
9                                                    Response Area
BMAN190145                                           Gate Road                                                                                                                                                                                                                                                 26   2
             BLM   TRAFFIC STOP   : Gate Road                             CREATE   0     0     0     0    0     40      40      0    0    40      0.0          0.0                             0.7     B234   VERBAL WARNING   8/26/19 21:09 a   8/26/2019    09:09:34 PM   FIELD   -119.257223    40.755891
0                                                    Response Area
BMAN190145                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                        CREATE   0     0     0     0    0     112     112     0    0    112     0.0          0.0                             1.9     B234   VERBAL WARNING   8/26/19 21:14 a   8/26/2019    09:14:54 PM   FIELD   -119.248468    40.766504   26   2
1                                                    Response Area
BMAN190145                                           3 O'Clock Response
             BLM   TRAFFIC STOP   : 3Y (Wye)                              CREATE   0     0     0     0    0     1332    1332    0    0    1332    0.0          0.0                             22.2    B365   CITATION         8/26/19 21:16 a   8/26/2019    09:16:03 PM   FIELD   -119.219931    40.773334   26   2
2                                                    Area
BMAN190145                                           9 O'Clock Response
             BLM   TRAFFIC STOP   : 630 C                                 CREATE   0     0     0     0    0     102     102     0    0    102     0.0          0.0                             1.7     B357   CANCEL           8/26/19 21:18 a   8/26/2019    09:18:33 PM   FIELD   -119.216834    40.781131   26   2
3                                                    Area
BMAN190145                                           9 O'Clock Response                                                                                                                                                                                                                                        26   2
             BLM   TRAFFIC STOP   Greeters                                CREATE   0     0     0     0    0     5583    5583    0    0    5583    0.0          0.0                             93.1    B233   CITATION         8/26/19 21:22 a   8/26/2019    09:22:39 PM   FIELD   -119.222929    40.773108
4                                                    Area
BMAN190145                                           Gate Road                                                                                                                                                                                                                                                 26   2
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     731     731     0    0    731     0.0          0.0                             12.2    B351   VERBAL WARNING   8/26/19 21:27 a   8/26/2019    09:27:58 PM   FIELD   -119.264679    40.748394
5                                                    Response Area
BMAN190145         PUBLIC                            3 O'Clock Response
             BLM                  @The Man: MAYAN                         CREATE   0     0     0     0    0     725     725     0    0    725     0.0          0.0                             12.1    B243   PUBLIC ASSIST    8/26/19 21:30 a   8/26/2019    09:30:37 PM   FIELD   -119.205841    40.78598    26   2
6                  CONTACT                           Area
BMAN190145                                           3 O'Clock Response
             BLM   TRAFFIC STOP   3Y (Wye)                                CREATE   0     0     0     0    0     347     347     0    0    347     0.0          0.0                             5.8     B238   VERBAL WARNING   8/26/19 21:37 a   8/26/2019    09:37:17 PM   FIELD   -119.219931    40.773334   26   2
7                                                    Area
BMAN190145
8
             BLM   TRAFFIC STOP   : 645 L            9 O'Clock Response   CREATE   0     0     0     0    0     1663    1663    0    0    1663    0.0          0.0                             27.7    B354   VERBAL WARNING   8/26/19 21:38 a   8/26/2019    09:38:30 PM   FIELD   -119.224772    40.779982   26   2
                                                     Area                                0           0          0                                 0.0          0.0                             0.0            RPT                                12/30/1899   12:00:00 AM                                      30   6
BMAN190145         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                                        26   2
             BLM                  @200 Esp                                CREATE   0     0     0     0    0     1259    1259    0    0    1259    0.0          0.0                             21.0    B355   PUBLIC ASSIST    8/26/19 21:41 a   8/26/2019    09:41:43 PM   FIELD   -119.197117    40.784218
9                  CONTACT                           Area
BMAN190146                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     369     369     0    0    369     0.0          0.0                             6.2     B351   VERBAL WARNING   8/26/19 21:46 a   8/26/2019    09:46:40 PM   FIELD   -119.264679    40.748394   26   2
0                                                    Response Area
BMAN190146         PUBLIC                            3 O'Clock Response
             BLM                  : 3Y (Wye)                              CREATE   0     0     0     0    0     13      13      0    0    13      0.0          0.0                             0.2     B238   PUBLIC ASSIST    8/26/19 21:46 a   8/26/2019    09:46:52 PM   FIELD   -119.219931    40.773334   26   2
1                  CONTACT                           Area
BMAN190146                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     485     485     0    0    485     0.0          0.0                             8.1     B351   VERBAL WARNING   8/26/19 22:00 a   8/26/2019    10:00:27 PM   FIELD   -119.264679    40.748394   26   2
2                                                    Response Area
BMAN190146         PUBLIC                            3 O'Clock Response
             BLM                  : DMV                                   CREATE   0     0     0     0    0     28      28      0    0    28      0.0          0.0                             0.5     C155   PUBLIC ASSIST    8/26/19 22:01 a   8/26/2019    10:01:26 PM   FIELD   -119.210427    40.781698   26   2
3                  CONTACT                           Area
BMAN190146                                           Gate Road                                                                                                                                                                                                                                                 26   2
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     788     788     0    0    788     0.0          0.0                             13.1    B364   WRITTEN WARNING 8/26/19 22:03 a    8/26/2019    10:03:15 PM   FIELD   -119.264679    40.748394
4                                                    Response Area
BMAN190146                                           3 O'Clock Response
             BLM   TRAFFIC STOP   : 3Y (Wye)                              CREATE   0     0     0     0    0     282     282     0    0    282     0.0          0.0                             4.7     B365   VERBAL WARNING   8/26/19 22:12 a   8/26/2019    10:12:01 PM   FIELD   -119.219931    40.773334   26   2
5                                                    Area
BMAN190146                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                        CREATE   0     0     0     0    0     1174    1174    0    0    1174    0.0          0.0                             19.6    B243   CITATION         8/26/19 22:12 a   8/26/2019    10:12:18 PM   FIELD   -119.258208    40.75352    26   2
6                                                    Response Area
BMAN190146                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                        CREATE   0     0     0     0    0     9163    9163    0    0    9163    0.0          0.0                             152.7   B351   CITATION         8/26/19 22:14 a   8/26/2019    10:14:33 PM   FIELD   -119.258208    40.75352    26   2
7                                                    Response Area
BMAN190146         PUBLIC                            9 O'Clock Response
             BLM                  : 800 Esp                               CREATE   0     0     0     0    0     1920    1920    0    0    1920    0.0          0.0                             32.0    B238   PUBLIC ASSIST    8/26/19 22:15 a   8/26/2019    10:15:28 PM   FIELD   -119.214566    40.787741   26   2
8                  CONTACT                           Area
BMAN190146                                           9 O'Clock Response                                                                                                                                                                                                                                        26   2
             BLM   TRAFFIC STOP   : 645 L                                 CREATE   0     0     0     0    0     4337    4337    0    0    4337    0.0          0.0                             72.3    B359   CITATION         8/26/19 22:16 a   8/26/2019    10:16:31 PM   FIELD   -119.224772    40.779982
9                                                    Area
BMAN190147         PUBLIC                            9 O'Clock Response
             BLM                  Thunderdome                             CREATE   0     0     0     0    0     1915    1915    0    0    1915    0.0          0.0                             31.9    B366   PUBLIC ASSIST    8/26/19 22:20 a   8/26/2019    10:20:01 PM   FIELD   -119.214242    40.786937   26   2
0                  CONTACT                           Area
BMAN190147                                           3 O'Clock Response
             BLM   ASSAULT        : 215 G                                 CREATE   0     0     0     0    0     2028    2028    0    0    2028    0.0          0.0                             33.8    I406   REPORT           8/26/19 22:20 a   8/26/2019    10:20:51 PM   FIELD   -119.19055     40.781193   26   2
1                                                    Area
BMAN190147                                           Outside Event
             BLM   TRAFFIC STOP   @Cassidy Mine                           CREATE   0     0     0     0    0     12509   12509   0    0    12509   0.0          0.0                             208.5   B237   CITATION         8/26/19 22:21 a   8/26/2019    10:21:01 PM   FIELD   -119.231436    40.829957   26   2
2                                                    Response Area
BMAN190147         PUBLIC                            9 O'Clock Response
             BLM                  : 815 E                                 CREATE   0     0     0     0    0     754     754     0    0    754     0.0          0.0                             12.6    C124   PUBLIC ASSIST    8/26/19 22:24 a   8/26/2019    10:24:48 PM   FIELD   -119.219532    40.790263   26   2
3                  CONTACT                           Area
BMAN190147                                           Gate Road                                                                                                                                                                                                                                                 26   2
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     310     310     0    0    310     0.0          0.0                             5.2     B363   VERBAL WARNING   8/26/19 22:24 a   8/26/2019    10:24:55 PM   FIELD   -119.264679    40.748394
4                                                    Response Area
BMAN190147                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     553     553     0    0    553     0.0          0.0                             9.2     B364   VERBAL WARNING   8/26/19 22:25 a   8/26/2019    10:25:21 PM   FIELD   -119.264679    40.748394   26   2
5                                                    Response Area
BMAN190147         PUBLIC                            9 O'Clock Response
             BLM                  : 800 Esp                               CREATE   0     0     0     0    0     911     911     0    0    911     0.0          0.0                             15.2    B355   PUBLIC ASSIST    8/26/19 22:28 a   8/26/2019    10:28:21 PM   FIELD   -119.214566    40.787741   26   2
6                  CONTACT                           Area
BMAN190147         PUBLIC                            9 O'Clock Response
             BLM                  : 1000 Esp                              CREATE   0     0     0     0    0     1068    1068    0    0    1068    0.0          0.0                             17.8    B357   PUBLIC ASSIST    8/26/19 22:29 a   8/26/2019    10:29:53 PM   FIELD   -119.208196    40.792604   26   2
7                  CONTACT                           Area
BMAN190147                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     313     313     0    0    313     0.0          0.0                             5.2     B247   VERBAL WARNING   8/26/19 22:35 a   8/26/2019    10:35:38 PM   FIELD   -119.264679    40.748394   26   2
8                                                    Response Area
BMAN190147                                           Gate Road                                                                                                                                                                                                                                                 26   2
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     411     411     0    0    411     0.0          0.0                             6.9     B363   VERBAL WARNING   8/26/19 22:36 a   8/26/2019    10:36:42 PM   FIELD   -119.264679    40.748394
9                                                    Response Area
BMAN190148         PUBLIC                            9 O'Clock Response
             BLM                  : 800 Esp                               CREATE   0     0     0     0    0     5729    5729    0    0    5729    0.0          0.0                             95.5    C124   PUBLIC ASSIST    8/26/19 22:39 a   8/26/2019    10:39:13 PM   FIELD   -119.214566    40.787741   26   2
0                  CONTACT                           Area
BMAN190148         PUBLIC                            9 O'Clock Response
             BLM                  : 730 Esp                               CREATE   0     0     0     0    0     1355    1355    0    0    1355    0.0          0.0                             22.6    B234   PUBLIC ASSIST    8/26/19 22:41 a   8/26/2019    10:41:16 PM   FIELD   -119.214868    40.785965   26   2
1                  CONTACT                           Area
BMAN190148                                           Gate Road
             BLM   TRAFFIC STOP   Gate Road MM 1                          CREATE   0     0     0     0    0     8335    8335    0    0    8335    0.0          0.0                             138.9   B364   TRANSFER         8/26/19 22:41 a   8/26/2019    10:41:55 PM   FIELD   -119.258208    40.75352    26   2
2                                                    Response Area
BMAN190148         PUBLIC         1 Oclock off the   3 O'Clock Response
             BLM                                                          CREATE   0     0     0     0    0     8440    8440    0    0    8440    0.0          0.0                             140.7   B238   CITATION         8/26/19 22:47 a   8/26/2019    10:47:02 PM   FIELD   -119.19956     40.787252   26   2
3                  CONTACT        Man                Area
BMAN190148                                           Gate Road                                                                                                                                                                                                                                                 26   2
             BLM   TRAFFIC STOP   : Gate Road                             CREATE   0     0     0     0    0     1682    1682    0    0    1682    0.0          0.0                             28.0    B353   WRITTEN WARNING 8/26/19 22:48 a    8/26/2019    10:48:46 PM   FIELD   -119.257223    40.755891
4                                                    Response Area
BMAN190148         PUBLIC                            3 O'Clock Response
             BLM                  200 Esp                                 CREATE   0     0     0     0    0     6092    6092    0    0    6092    0.0          0.0                             101.5   B242   CITATION         8/26/19 22:52 a   8/26/2019    10:52:22 PM   FIELD   -119.197117    40.784218   26   2
5                  CONTACT                           Area
BMAN190148         PUBLIC                            3 O'Clock Response
             BLM                  : BLM Mobile                            CREATE   0     0     0     0    0     425     425     0    0    425     0.0          0.0                             7.1     B240   NO ACTION        8/26/19 22:53 a   8/26/2019    10:53:16 PM   FIELD   -119.209047    40.779429   26   2
6                  CONTACT                           Area
BMAN190148                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                        CREATE   0     0     0     0    0     155     155     0    0    155     0.0          0.0                             2.6     B360   VERBAL WARNING   8/26/19 23:11 a   8/26/2019    11:11:14 PM   FIELD   -119.258208    40.75352    26   2
7                                                    Response Area
BMAN190148                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road                             CREATE   0     0     0     0    0     106     106     0    0    106     0.0          0.0                             1.8     B351   NO ACTION        8/26/19 23:19 a   8/26/2019    11:19:22 PM   FIELD   -119.257223    40.755891   26   2
8                                                    Response Area
BMAN190148                                           Gate Road                                                                                                                                                                                                                                                 26   2
             BLM   TRAFFIC STOP   Gate Road                               CREATE   0     0     0     0    0     3494    3494    0    0    3494    0.0          0.0                             58.2    B367   CITATION         8/26/19 23:24 a   8/26/2019    11:24:17 PM   FIELD   -119.257223    40.755891
9                                                    Response Area
BMAN190149                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     276     276     0    0    276     0.0          0.0                             4.6     B363   VERBAL WARNING   8/26/19 23:28 a   8/26/2019    11:28:45 PM   FIELD   -119.264679    40.748394   26   2
0                                                    Response Area
BMAN190149         PUBLIC                            9 O'Clock Response
             BLM                  1000 Rave                               CREATE   0     0     0     0    0     1352    1352    0    0    1352    0.0          0.0                             22.5    B238   CITATION         8/26/19 23:34 a   8/26/2019    11:34:13 PM   FIELD   -119.209721    40.796885   26   2
1                  CONTACT                           Area
BMAN190149                                           9 O'Clock Response
             BLM   TRAFFIC STOP   : 615 L                                 CREATE   0     0     0     0    0     1245    1245    0    0    1245    0.0          0.0                             20.8    B352   VERBAL WARNING   8/26/19 23:34 a   8/26/2019    11:34:55 PM   FIELD   -119.222085    40.776462   26   2
2                                                    Area
BMAN190149                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     784     784     0    0    784     0.0          0.0                             13.1    B351   VERBAL WARNING   8/26/19 23:36 a   8/26/2019    11:36:53 PM   FIELD   -119.264679    40.748394   26   2
3                                                    Response Area
BMAN190149                                           Gate Road                                                                                                                                                                                                                                                 26   2
             BLM   TRAFFIC STOP   : Gate Road MM 1                        CREATE   0     0     0     0    0     869     869     0    0    869     0.0          0.0                             14.5    B353   VERBAL WARNING   8/26/19 23:45 a   8/26/2019    11:45:48 PM   FIELD   -119.258208    40.75352
4                                                    Response Area
BMAN190149                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                        CREATE   0     0     0     0    0     309     309     0    0    309     0.0          0.0                             5.2     B351   VERBAL WARNING   8/26/19 23:50 a   8/26/2019    11:50:15 PM   FIELD   -119.258208    40.75352    26   2
5                                                    Response Area
BMAN190149                                           9 O'Clock Response
             BLM   TRAFFIC STOP   : 630 L                                 CREATE   0     0     0     0    0     148     148     0    0    148     0.0          0.0                             2.5     B352   VERBAL WARNING   8/26/19 23:57 a   8/26/2019    11:57:08 PM   FIELD   -119.22358     40.778155   26   2
6                                                    Area
BMAN190149                                           Gate Road
             BLM   TRAFFIC STOP   Gate Road MM 1                          CREATE   0     0     0     0    0     583     583     0    0    583     0.0          0.0                             9.7     B247   VERBAL WARNING   8/26/19 23:57 a   8/26/2019    11:57:26 PM   FIELD   -119.258208    40.75352    26   2
7                                                    Response Area
BMAN190149                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     783     783     0    0    783     0.0          0.0                             13.1    B363   VERBAL WARNING   8/26/19 23:58 a   8/26/2019    11:58:48 PM   FIELD   -119.264679    40.748394   26   2
8                                                    Response Area
BMAN190149         PUBLIC                            9 O'Clock Response                                                                                                                                                                                                                                        27   3
             BLM                  Greeters                                CREATE   0     0     0     0    0     7       7       0    0    7       0.0          0.0                             0.1     P248   PUBLIC ASSIST    8/27/19 0:03 a    8/27/2019    12:03:13 AM   FIELD   -119.222929    40.773108
9                  CONTACT                           Area
BMAN190150         PUBLIC                            9 O'Clock Response
             BLM                  Greeters                                CREATE   0     0     0     0    0     8       8       0    0    8       0.0          0.0                             0.1     P248   PUBLIC ASSIST    8/27/19 0:03 a    8/27/2019    12:03:30 AM   FIELD   -119.222929    40.773108   27   3
0                  CONTACT                           Area
BMAN190150                                           9 O'Clock Response
             BLM   TRAFFIC STOP   : 645 L                                 CREATE   0     0     0     0    0     482     482     0    0    482     0.0          0.0                             8.0     B352   VERBAL WARNING   8/27/19 0:03 a    8/27/2019    12:03:50 AM   FIELD   -119.224772    40.779982   27   3
1                                                    Area
BMAN190150                                           9 O'Clock Response
             BLM   TRAFFIC STOP   : 645 L                                 CREATE   0     0     0     0    0     1294    1294    0    0    1294    0.0          0.0                             21.6    B352   WRITTEN WARNING 8/27/19 0:09 a     8/27/2019    12:09:47 AM   FIELD   -119.224772    40.779982   27   3
2                                                    Area
BMAN190150                                           Gate Road
             BLM   TRAFFIC STOP   @Gate Road                              CREATE   0     0     0     0    0     607     607     0    0    607     0.0          0.0                             10.1    B367   WRITTEN WARNING 8/27/19 0:11 a     8/27/2019    12:11:19 AM   FIELD   -119.257223    40.755891   27   3
3                                                    Response Area
BMAN190150                                           Gate Road                                                                                                                                                                                                                                                 27   3
             BLM   TRAFFIC STOP   Gate Road MM 1.5                        CREATE   0     0     0     0    0     6184    6184    0    0    6184    0.0          0.0                             103.1   B353   CITATION         8/27/19 0:18 a    8/27/2019    12:18:49 AM   FIELD   -119.253323    40.760061
4                                                    Response Area
BMAN190150                                           9 O'Clock Response
             BLM   TRAFFIC STOP   Greeters                                CREATE   0     0     0     0    0     1340    1340    0    0    1340    0.0          0.0                             22.3    B367   WRITTEN WARNING 8/27/19 0:25 a     8/27/2019    12:25:14 AM   FIELD   -119.222929    40.773108   27   3
5                                                    Area
BMAN190150                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                        CREATE   0     0     0     0    0     622     622     0    0    622     0.0          0.0                             10.4    B247   VERBAL WARNING   8/27/19 0:27 a    8/27/2019    12:27:50 AM   FIELD   -119.258208    40.75352    27   3
6                                                    Response Area
BMAN190150         PUBLIC         : 1200             3 O'Clock Response
             BLM                                                          CREATE   0     0     0     0    0     560     560     0    0    560     0.0          0.0                             9.3     B238   CITATION         8/27/19 0:32 a    8/27/2019    12:32:07 AM   FIELD   -119.202749    40.788356   27   3
7                  CONTACT        Promenade :        Area
BMAN190150                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                      CREATE   0     0     0     0    0     806     806     0    0    806     0.0          0.0                             13.4    B200   VERBAL WARNING   8/27/19 0:36 a    8/27/2019    12:36:17 AM   FIELD   -119.253323    40.760061   27   3
8                                                    Response Area
BMAN190150                                           9 O'Clock Response                                                                                                                                                                                                                                        27   3
             BLM   TRAFFIC STOP   : 645 L                                 CREATE   0     0     0     0    0     43      43      0    0    43      0.0          0.0                             0.7     B352   NO ACTION        8/27/19 0:37 a    8/27/2019    12:37:54 AM   FIELD   -119.224772    40.779982
9                                                    Area
BMAN190151                                           9 O'Clock Response
             BLM   TRAFFIC STOP   : 1000 L                                CREATE   0     0     0     0    0     560     560     0    0    560     0.0          0.0                             9.3     B357   VERBAL WARNING   8/27/19 0:42 a    8/27/2019    12:42:52 AM   FIELD   -119.211193    40.801031   27   3
0                                                    Area
BMAN190151                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                      CREATE   0     0     0     0    0     7916    7916    0    0    7916    0.0          0.0                             131.9   B239   CITATION         8/27/19 0:45 a    8/27/2019    12:45:53 AM   FIELD   -119.253323    40.760061   27   3
1                                                    Response Area
BMAN190151         PUBLIC                            3 O'Clock Response
             BLM                  @200 Esp                                CREATE   0     0     0     0    0     1591    1591    0    0    1591    0.0          0.0                             26.5    B366   TRANSFER         8/27/19 0:49 a    8/27/2019    12:49:20 AM   FIELD   -119.197117    40.784218   27   3
2                  CONTACT                           Area
BMAN190151         PUBLIC                            3 O'Clock Response
             BLM                  : 300 Esp                               CREATE   0     0     0     0    0     1833    1833    0    0    1833    0.0          0.0                             30.6    B241   PUBLIC ASSIST    8/27/19 0:55 a    8/27/2019    12:55:33 AM   FIELD   -119.199444    40.781138   27   3
3                  CONTACT                           Area
BMAN190151                                           9 O'Clock Response                                                                                                                                                                                                                                        27   3
             BLM   TRAFFIC STOP   @Greeters                               CREATE   0     0     0     0    0     795     795     0    0    795     0.0          0.0                             13.3    B367   WRITTEN WARNING 8/27/19 0:57 a     8/27/2019    12:57:08 AM   FIELD   -119.222929    40.773108
4                                                    Area
BMAN190151                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     390     390     0    0    390     0.0          0.0                             6.5     B363   VERBAL WARNING   8/27/19 1:04 a    8/27/2019    01:04:33 AM   FIELD   -119.264679    40.748394   27   3
5                                                    Response Area
BMAN190151                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     365     365     0    0    365     0.0          0.0                             6.1     B247   VERBAL WARNING   8/27/19 1:05 a    8/27/2019    01:05:13 AM   FIELD   -119.264679    40.748394   27   3
6                                                    Response Area
BMAN190151                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     520     520     0    0    520     0.0          0.0                             8.7     B243   VERBAL WARNING   8/27/19 1:14 a    8/27/2019    01:14:54 AM   FIELD   -119.264679    40.748394   27   3
7                                                    Response Area
BMAN190151                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     378     378     0    0    378     0.0          0.0                             6.3     B363   VERBAL WARNING   8/27/19 1:20 a    8/27/2019    01:20:20 AM   FIELD   -119.264679    40.748394   27   3
8                                                    Response Area
BMAN190151         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                                        27   3
             BLM                  : 200 Esp                               CREATE   0     0     0     0    0     2151    2151    0    0    2151    0.0          0.0                             35.9    C134   REPORT           8/27/19 1:29 a    8/27/2019    01:29:03 AM   FIELD   -119.197117    40.784218
9                  CONTACT                           Area
BMAN190152                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                        CREATE   0     0     0     0    0     374     374     0    0    374     0.0          0.0                             6.2     B243   VERBAL WARNING   8/27/19 1:31 a    8/27/2019    01:31:43 AM   FIELD   -119.258208    40.75352    27   3
0                                                    Response Area
BMAN190152                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                      CREATE   0     0     0     0    0     2957    2957    0    0    2957    0.0          0.0                             49.3    B243   CITATION         8/27/19 1:39 a    8/27/2019    01:39:28 AM   FIELD   -119.253323    40.760061   27   3
1                                                    Response Area
BMAN190152                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     394     394     0    0    394     0.0          0.0                             6.6     B363   VERBAL WARNING   8/27/19 1:47 a    8/27/2019    01:47:47 AM   FIELD   -119.264679    40.748394   27   3
2                                                    Response Area
BMAN190152         PUBLIC                            9 O'Clock Response
             BLM                  : 700 D                                 CREATE   0     0     0     0    0     46      46      0    0    46      0.0          0.0                             0.8     B236   NO ACTION        8/27/19 1:49 a    8/27/2019    01:49:39 AM   FIELD   -119.219122    40.783251   27   3
3                  CONTACT                           Area
BMAN190152                                           Gate Road                                                                                                                                                                                                                                                 27   3
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     202     202     0    0    202     0.0          0.0                             3.4     B247   VERBAL WARNING   8/27/19 1:52 a    8/27/2019    01:52:47 AM   FIELD   -119.264679    40.748394
4                                                    Response Area
BMAN190152                                           Gate Road
5
             BLM   TRAFFIC STOP   : Gate Road MM .5
                                                     Response
                                                                          CREATE   0     0     0     0    0     8       8       0    0    8       0.0          0.0                             0.1     B233   VERBAL WARNING   8/27/19 1:53 a    8/27/2019    01:53:52 AM   FIELD   -119.264679    40.748394   27   3
                                                     Area                                0           0          0                                 0.0          0.0                             0.0                                               12/30/1899   12:00:00 AM                                      30   6
BMAN190152                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     2076    2076    0    0    2076    0.0          0.0                             34.6    B233   VERBAL WARNING   8/27/19 1:57 a    8/27/2019    01:57:29 AM   FIELD   -119.264679    40.748394   27   3
6                                                    Response Area
BMAN190152                                           3 O'clock Response
             BLM   REQUEST BRC    @BLM Mobile                             CREATE   168   14    182   27   209   1226    1435    14   41   1267    0.2          0.5     0.2   0.2   0.5   0.5   20.4    B241                    8/27/19 1:59 a    8/27/2019    01:59:19 AM   FIELD   -119.209047    40.779429   27   3
7                                                    Area
BMAN190152         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                                        27   3
             BLM                  : 430 G                                 CREATE   0     0     0     0    0     2566    2566    0    0    2566    0.0          0.0                             42.8    B356   LE ASSIST        8/27/19 2:06 a    8/27/2019    02:06:26 AM   FIELD   -119.205806    40.77341
8                  CONTACT                           Area
BMAN190152                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                        CREATE   0     0     0     0    0     5655    5655    0    0    5655    0.0          0.0                             94.3    B352   CITATION         8/27/19 2:09 a    8/27/2019    02:09:42 AM   FIELD   -119.258208    40.75352    27   3
9                                                    Response Area
BMAN190153         PUBLIC                            9 O'Clock Response
             BLM                  @Point 1 : PT 1.5                       CREATE   0     0     0     0    0     789     789     0    0    789     0.0          0.0                             13.2    P368   VERBAL WARNING   8/27/19 2:11 a    8/27/2019    02:11:22 AM   FIELD   -119.233974    40.78214    27   3
0                  CONTACT                           Area
BMAN190153                                           9 O'Clock Response
             BLM   TRAFFIC STOP   : 645 L                                 CREATE   0     0     0     0    0     789     789     0    0    789     0.0          0.0                             13.2    B367   WRITTEN WARNING 8/27/19 2:16 a     8/27/2019    02:16:03 AM   FIELD   -119.224772    40.779982   27   3
1                                                    Area
BMAN190153                                           3 O'Clock Response
             BLM   TRAFFIC STOP   : 215 L                                 CREATE   0     0     0     0    0     498     498     0    0    498     0.0          0.0                             8.3     B357   LE ASSIST        8/27/19 2:20 a    8/27/2019    02:20:11 AM   FIELD   -119.186876    40.780043   27   3
2                                                    Area
BMAN190153                                           3 O'clock Response                                                                                                                                                                                                                                        27   3
             BLM   ASSIST         @330 H                                  CREATE   27    7     34    12   46    5       51      7    19   24      0.1          0.2     0.1   0.1   0.2   0.2   0.1     B244   PUBLIC ASSIST    8/27/19 2:24 a    8/27/2019    02:24:16 AM   FIELD   -119.197108    40.774537
3                                                    Area
BMAN190153                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                        CREATE   0     0     0     0    0     142     142     0    0    142     0.0          0.0                             2.4     B366   NO ACTION        8/27/19 2:27 a    8/27/2019    02:27:34 AM   FIELD   -119.258208    40.75352    27   3
4                                                    Response Area
BMAN190153                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                       CREATE   0     0     0     0    0     204     204     0    0    204     0.0          0.0                             3.4     B233   VERBAL WARNING   8/27/19 2:30 a    8/27/2019    02:30:21 AM   FIELD   -119.264679    40.748394   27   3
5                                                    Response Area
BMAN190153                                           3 O'clock Response
             BLM   ASSIST         @200 L                                  CREATE   17    4     21    12   33    20      53      4    16   36      0.1          0.2     0.1   0.1   0.2   0.2   0.3     B357   LE ASSIST        8/27/19 2:30 a    8/27/2019    02:30:22 AM   FIELD   -119.186019    40.781975   27   3
6                                                    Area
BMAN190153                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                        CREATE   0     0     0     0    0     169     169     0    0    169     0.0          0.0                             2.8     B233   VERBAL WARNING   8/27/19 2:35 a    8/27/2019    02:35:46 AM   FIELD   -119.248468    40.766504   27   3
7                                                    Response Area
BMAN190153         PUBLIC         @900 L:DEEP        9 O'Clock Response                                                                                                                                                                                                                                        27   3
             BLM                                                          CREATE   0     0     0     0    0     7499    7499    0    0    7499    0.0          0.0                             125.0   B355   PUBLIC ASSIST    8/27/19 2:40 a    8/27/2019    02:40:47 AM   FIELD   -119.220378    40.79698
8                  CONTACT        PLAYA              Area
BMAN190153                                           9 O'Clock Response
             BLM   TRAFFIC STOP   : 830 L                                 CREATE   0     0     0     0    0     739     739     0    0    739     0.0          0.0                             12.3    B367   WRITTEN WARNING 8/27/19 2:45 a     8/27/2019    02:45:54 AM   FIELD   -119.223628    40.793745   27   3
9                                                    Area
BMAN190154         PUBLIC                            Outside Event
             BLM                  @Will Call Lot                          CREATE   0     0     0     0    0     2025    2025    0    0    2025    0.0          0.0                             33.8    B353   WRITTEN WARNING 8/27/19 3:09 a     8/27/2019    03:09:06 AM   FIELD   -119.240974    40.764919   27   3
0                  CONTACT                           Response Area

                                                                                                                                                                                                                                                                                                  ER00150
                                                                                              Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 334 of 499
                                                                                                                                                         eventSummary

BMAN190154         PUBLIC         @900 L:MYAN       9 O'Clock Response
             BLM                                                         CREATE   0      0     0      0     0      306    306    0    0     306    0.0          0.0                             5.1     C112   NO ACTION        8/27/19 3:38 a    8/27/2019    03:38:01 AM   FIELD      -119.220378    40.79698    27   3
1                  CONTACT        RAVE              Area
BMAN190154                                          3 O'Clock Response
             BLM   TRAFFIC STOP   : 200 Esp                              CREATE   0      0     0      0     0      389    389    0    0     389    0.0          0.0                             6.5     B356   VERBAL WARNING   8/27/19 3:49 a    8/27/2019    03:49:31 AM   FIELD      -119.197117    40.784218   27   3
2                                                   Area
BMAN190154         PUBLIC                           9 O'Clock Response                                                                                                                                                                                                                                             27   3
             BLM                 @1000 L:                                CREATE   0      0     0      0     0      3547   3547   0    0     3547   0.0          0.0                             59.1    C112   PUBLIC ASSIST    8/27/19 3:49 a    8/27/2019    03:49:56 AM   FIELD      -119.211193    40.801031
3                  CONTACT                          Area
BMAN190154                                          3 O'Clock Response                                                                                                                                                                                                                                             27   3
             BLM   TRAFFIC STOP : 500 Esp                                CREATE   0      0     0      0     0      193    193    0    0     193    0.0          0.0                             3.2     B357   WRITTEN WARNING 8/27/19 3:57 a     8/27/2019    03:57:49 AM   FIELD      -119.208159    40.779349
4                                                   Area
BMAN190154         PUBLIC                           9 O'Clock Response
             BLM                 : 945 B                                 CREATE   0      0     0      0     0      1082   1082   0    0     1082   0.0          0.0                             18.0    I406   NO ACTION        8/27/19 4:00 a    8/27/2019    04:00:37 AM   FIELD      -119.210328    40.794163   27   3
5                  CONTACT                          Area
BMAN190154         PUBLIC                           3 O'Clock Response
             BLM                 : 230 Esp                               CREATE   0      0     0      0     0      822    822    0    0     822    0.0          0.0                             13.7    B356   PUBLIC ASSIST    8/27/19 4:04 a    8/27/2019    04:04:31 AM   FIELD      -119.198014    40.782562   27   3
6                  CONTACT                          Area
BMAN190154         PUBLIC                           9 O'Clock Response
             BLM                 : 800 Esp                               CREATE   0      0     0      0     0      867    867    0    0     867    0.0          0.0                             14.5    B363   NO ACTION        8/27/19 4:10 a    8/27/2019    04:10:38 AM   FIELD      -119.214566    40.787741   27   3
7                  CONTACT                          Area
BMAN190154                                          3 O'Clock Response                                                                                                                                                                                                                                             27   3
             BLM   TRAFFIC STOP : 3Y (Wye)                               CREATE   0      0     0      0     0      737    737    0    0     737    0.0          0.0                             12.3    B359   VERBAL WARNING   8/27/19 4:16 a    8/27/2019    04:16:37 AM   FIELD      -119.219931    40.773334
8                                                   Area
BMAN190154         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                             27   3
             BLM                 : 230 Esp                               CREATE   0      0     0      0     0      10     10     0    0     10     0.0          0.0                             0.2     B357   PUBLIC ASSIST    8/27/19 4:24 a    8/27/2019    04:24:32 AM   FIELD      -119.198014    40.782562
9                  CONTACT                          Area
BMAN190155         PUBLIC                           9 O'Clock Response
             BLM                 @11 Oclock off the                      CREATE   0      0     0      0     0      5043   5043   0    0     5043   0.0          0.0                             84.1    B364   LE ASSIST        8/27/19 4:28 a    8/27/2019    04:28:45 AM   FIELD      -119.200593    40.800541   27   3
0                  CONTACT                          Area
BMAN190155                                          3 O'Clock Response
             BLM   TRAFFIC STOP : 200 Esp                                CREATE   0      0     0      0     0      263    263    0    0     263    0.0          0.0                             4.4     B354   VERBAL WARNING   8/27/19 4:39 a    8/27/2019    04:39:34 AM   FIELD      -119.197117    40.784218   27   3
1                                                   Area
BMAN190155         PUBLIC                           9 O'Clock Response
             BLM                 1000 Rave                               CREATE   0      0     0      0     0      581    581    0    0     581    0.0          0.0                             9.7     C112   PUBLIC ASSIST    8/27/19 4:49 a    8/27/2019    04:49:26 AM   FIELD      -119.209721    40.796885   27   3
2                  CONTACT                          Area
BMAN190155                       @200 A:DEEP        3 O'clock Response                                                                                                                                                                                                                                             27   3
             BLM   REQUEST BRC                                           CREATE   146    7     153    5     158    36     194    7    12    48     0.1          0.1     0.1   0.1   0.1   0.1   0.6     B356                    8/27/19 5:04 a    8/27/2019    05:04:49 AM   FIELD      -119.195582    40.783908
3                                PLAYA              Area
BMAN190155         PUBLIC                           9 O'Clock Response                                                                                                                                                                                                                                             27   3
             BLM                 : Point 1                               CREATE   0      0     0      0     0      1867   1867   0    0     1867   0.0          0.0                             31.1    B367   NO ACTION        8/27/19 5:19 a    8/27/2019    05:19:14 AM   FIELD      -119.233974    40.78214
4                  CONTACT                          Area
BMAN190155                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                        CREATE   0      0     0      0     0      1613   1613   0    0     1613   0.0          0.0                             26.9    B366   CITATION         8/27/19 5:47 a    8/27/2019    05:47:34 AM   FIELD      -119.264679    40.748394   27   3
5                                                   Response Area
BMAN190155                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                        CREATE   0      0     0      0     0      4688   4688   0    0     4688   0.0          0.0                             78.1    B123   CITATION         8/27/19 6:17 a    8/27/2019    06:17:44 AM   FIELD      -119.264679    40.748394   27   3
6                                                   Response Area
BMAN190155                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                        CREATE   0      0     0      0     0      797    797    0    0     797    0.0          0.0                             13.3    B115   VERBAL WARNING   8/27/19 6:35 a    8/27/2019    06:35:58 AM   FIELD      -119.264679    40.748394   27   3
7                                                   Response Area
BMAN190155                       @The Temple:       3 O'Clock Response                                                                                                                                                                                                                                             27   3
             BLM   PATROL CHECK                                          CREATE   0      0     0      0     0      4166   4166   0    0     4166   0.0          0.0                             69.4    B127   NO ACTION        8/27/19 7:06 a    8/27/2019    07:06:51 AM   FIELD      -119.199494    40.79081
8                                1200               Area
BMAN190155                                          Gate Road                                                                                                                                                                                                                                                      27   3
             BLM   TRAFFIC STOP Gate Road MM .5                          CREATE   0      0     0      0     0      779    779    0    0     779    0.0          0.0                             13.0    B115   VERBAL WARNING   8/27/19 7:09 a    8/27/2019    07:09:13 AM   FIELD      -119.264679    40.748394
9                                                   Response Area
BMAN190156                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 1                         CREATE   0      0     0      0     0      982    982    0    0     982    0.0          0.0                             16.4    B116   CITATION         8/27/19 7:43 a    8/27/2019    07:43:06 AM   FIELD      -119.258208    40.75352    27   3
0                                                   Response Area
BMAN190156                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 1.5                       CREATE   0      0     0      0     0      858    858    0    0     858    0.0          0.0                             14.3    B115   VERBAL WARNING   8/27/19 7:47 a    8/27/2019    07:47:05 AM   FIELD      -119.253323    40.760061   27   3
2                                                   Response Area
BMAN190156                                          9 O'Clock Response
             BLM   TRAFFIC STOP : 715 L                                  CREATE   0      0     0      0     0      786    786    0    0     786    0.0          0.0                             13.1    B111   VERBAL WARNING   8/27/19 7:55 a    8/27/2019    07:55:50 AM   FIELD      -119.226171    40.78391    27   3
3                                                   Area
BMAN190156                                          Gate Road                                                                                                                                                                                                                                                      27   3
             BLM   TRAFFIC STOP : Gate Road MM 3.5                       CREATE   0      0     0      0     0      292    292    0    0     292    0.0          0.0                             4.9     B116   VERBAL WARNING   8/27/19 8:09 a    8/27/2019    08:09:17 AM   FIELD      -119.225684    40.770725
4                                                   Response Area
BMAN190156         PUBLIC
5
             BLM
                   CONTACT
                                 : DEEP PLAYA :1100                      CREATE   0      0     0      0     0      590    590    0    0     590    0.0          0.0                             9.8     B114   CITATION         8/27/19 8:10 a    8/27/2019    08:10:25 AM   FIELD      0.0            0.0         27   3
BMAN190156                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                        CREATE   0      0     0      0     0      705    705    0    0     705    0.0          0.0                             11.8    P128   VERBAL WARNING   8/27/19 8:12 a    8/27/2019    08:12:14 AM   FIELD      -119.264679    40.748394   27   3
6                                                   Response Area
BMAN190156         PUBLIC                           9 O'Clock Response
7
             BLM
                   CONTACT
                                 : 715 L
                                                    Area
                                                                         CREATE   0      0     0      0     0      178    178    0    0     178    0.0          0.0                             3.0     B111   NO ACTION        8/27/19 8:15 a    8/27/2019    08:15:17 AM   FIELD      -119.226171    40.78391    27   3
BMAN190156                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 2                         CREATE   0      0     0      0     0      761    761    0    0     761    0.0          0.0                             12.7    B115   VERBAL WARNING   8/27/19 8:16 a    8/27/2019    08:16:08 AM   FIELD      -119.248468    40.766504   27   3
8                                                   Response Area
BMAN190156         PUBLIC                           3 O'Clock Response
             BLM                 : 400 Esp                               CREATE   0      0     0      0     0      7      7      0    0     7      0.0          0.0                             0.1     B126   PUBLIC ASSIST    8/27/19 8:16 a    8/27/2019    08:16:27 AM   FIELD      -119.203486    40.779356   27   3
9                  CONTACT                          Area
BMAN190157         COMPLIANCE                       3 O'Clock Response
             BLM                 The Temple                              CREATE   0      0     0      0     0      753    753    0    0     753    0.0          0.0                             12.6    B113   TRANSFER         8/27/19 8:25 a    8/27/2019    08:25:08 AM   FIELD      -119.199494    40.79081    27   3
0                  CHECK                            Area
BMAN190157                                          Gate Road
             BLM   TRAFFIC STOP Gate Road MM 1                           CREATE   0      0     0      0     0      684    684    0    0     684    0.0          0.0                             11.4    P128   VERBAL WARNING   8/27/19 8:29 a    8/27/2019    08:29:14 AM   FIELD      -119.258208    40.75352    27   3
1                                                   Response Area
BMAN190157         PUBLIC                           9 O'Clock Response
2
             BLM
                   CONTACT
                                 : 915 J
                                                    Area
                                                                         CREATE   0      0     0      0     0      597    597    0    0     597    0.0          0.0                             10.0    B111   CITATION         8/27/19 8:35 a    8/27/2019    08:35:16 AM   FIELD      -119.217526    40.797501   27   3
BMAN190157                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 1                         CREATE   0      0     0      0     0      499    499    0    0     499    0.0          0.0                             8.3     B120   VERBAL WARNING   8/27/19 8:37 a    8/27/2019    08:37:11 AM   FIELD      -119.258208    40.75352    27   3
3                                                   Response Area
BMAN190157                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 2                         CREATE   0      0     0      0     0      850    850    0    0     850    0.0          0.0                             14.2    B115   VERBAL WARNING   8/27/19 8:48 a    8/27/2019    08:48:26 AM   FIELD      -119.248468    40.766504   27   3
4                                                   Response Area
BMAN190157         PUBLIC                           9 O'Clock Response
             BLM                 : 1000 K                                CREATE   0      0     0      0     0      676    676    0    0     676    0.0          0.0                             11.3    B117   CITATION         8/27/19 8:56 a    8/27/2019    08:56:05 AM   FIELD      -119.211014    40.800526   27   3
5                  CONTACT                          Area
BMAN190157         PUBLIC                           9 O'Clock Response
             BLM                 : 845 K                                 CREATE   0      0     0      0     0      334    334    0    0     334    0.0          0.0                             5.6     B111   NO ACTION        8/27/19 8:56 a    8/27/2019    08:56:33 AM   FIELD      -119.221597    40.795127   27   3
6                  CONTACT                          Area
BMAN190157                                          3 O'Clock Response
7
             BLM   STOLEN        : Center Camp: 200
                                                    Area
                                                                         CREATE   0      0     0      0     0      9076   9076   0    0     9076   0.0          0.0                             151.3   C111   REPORT           8/27/19 8:57 a    8/27/2019    08:57:15 AM   FIELD      -119.213507    40.780137   27   3
BMAN190161                                          9 O'clock Response
             BLM   INVESTIGATION @730 D                                  CREATE   1152   69    1221   298   1519   1301   2820   69   367   1668   1.2          5.0     1.2   1.2   5.0   5.0   21.7    B111   NO ACTION        8/27/19 9:01 a    8/27/2019    09:01:42 AM   Control1   -119.219599    40.785957   27   3
7                                                   Area
BMAN190157         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
9                  CONTACT                          Area
BMAN190158         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
0                  CONTACT                          Area
BMAN190158         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
1                  CONTACT                          Area
BMAN190158         PUBLIC                           3 O'Clock Response
2
             BLM
                   CONTACT
                                 BLM Mobile
                                                    Area
                                                                                  0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
BMAN190158         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
3                  CONTACT                          Area
BMAN190158         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
4                  CONTACT                          Area
BMAN190158         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
5                  CONTACT                          Area
BMAN190158         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
6                  CONTACT                          Area
BMAN190158         PUBLIC                           3 O'Clock Response
7
             BLM
                   CONTACT
                                 BLM Mobile
                                                    Area
                                                                                  0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
BMAN190158         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
8                  CONTACT                          Area
BMAN190159         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
0                  CONTACT                          Area
BMAN190159         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
1                  CONTACT                          Area
BMAN190159         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
2                  CONTACT                          Area
BMAN190159         PUBLIC                           3 O'Clock Response
3
             BLM
                   CONTACT
                                 BLM Mobile
                                                    Area
                                                                                  0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
BMAN190159         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
4                  CONTACT                          Area
BMAN190159         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
5                  CONTACT                          Area
BMAN190159         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
6                  CONTACT                          Area
BMAN190159         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
7                  CONTACT                          Area
BMAN190159         PUBLIC                           3 O'Clock Response
8
             BLM
                   CONTACT
                                 BLM Mobile
                                                    Area
                                                                                  0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
BMAN190159         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
9                  CONTACT                          Area
BMAN190160         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
0                  CONTACT                          Area
BMAN190160         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
1                  CONTACT                          Area
BMAN190160         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
2                  CONTACT                          Area
BMAN190160         PUBLIC                           3 O'Clock Response
3
             BLM
                   CONTACT
                                 BLM Mobile
                                                    Area
                                                                                  0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
BMAN190160         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
4                  CONTACT                          Area
BMAN190160         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
5                  CONTACT                          Area
BMAN190160         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
6                  CONTACT                          Area
BMAN190160         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
7                  CONTACT                          Area
BMAN190160         PUBLIC                           3 O'Clock Response
8
             BLM
                   CONTACT
                                 BLM Mobile
                                                    Area
                                                                                  0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
BMAN190160         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
9                  CONTACT                          Area
BMAN190161         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
0                  CONTACT                          Area
BMAN190161         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
1                  CONTACT                          Area
BMAN190161         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
2                  CONTACT                          Area
BMAN190161         PUBLIC                           3 O'Clock Response
3
             BLM
                   CONTACT
                                 BLM Mobile
                                                    Area
                                                                                  0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
BMAN190161         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
4                  CONTACT                          Area
BMAN190161         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                       0      0            0            1      1                 1      0.0          0.0                             0.0            PUBLIC ASSIST    8/27/19 9:02 a    8/27/2019    09:02:19 AM   FIELD      -119.209047    40.779429   27   3
5                  CONTACT                          Area
BMAN190157                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 3.5                       CREATE   0      0     0      0     0      555    555    0    0     555    0.0          0.0                             9.3     B116   VERBAL WARNING   8/27/19 9:03 a    8/27/2019    09:03:40 AM   FIELD      -119.225684    40.770725   27   3
8                                                   Response Area
BMAN190158         COMPLIANCE                       9 O'Clock Response
             BLM                 : 820 K                                 CREATE   0      0     0      0     0      218    218    0    0     218    0.0          0.0                             3.6     B111   NO ACTION        8/27/19 9:06 a    8/27/2019    09:06:08 AM   FIELD      -119.223828    40.792318   27   3
9                  CHECK                            Area
BMAN190161                                          Gate Road                                                                                                                                                  VERBAL WARNING
6
             BLM   TRAFFIC STOP : Gate Road MM 2
                                                    Response Area
                                                                         CREATE   0      0     0      0     0      1939   1939   0    0     1939   0.0          0.0                             32.3    B115
                                                                                                                                                                                                               RPT
                                                                                                                                                                                                                                8/27/19 9:12 a    8/27/2019    09:12:07 AM   FIELD      -119.248468    40.766504   27   3
BMAN190161         PUBLIC                           9 O'Clock Response
             BLM                 : 915 G                                 CREATE   0      0     0      0     0      187    187    0    0     187    0.0          0.0                             3.1     B117   NO ACTION        8/27/19 9:40 a    8/27/2019    09:40:10 AM   FIELD      -119.215938    40.795936   27   3
8                  CONTACT                          Area
BMAN190161         PUBLIC                           3 O'Clock Response
             BLM                 : 200 A                                 CREATE   0      0     0      0     0      924    924    0    0     924    0.0          0.0                             15.4    B120   PUBLIC ASSIST    8/27/19 9:47 a    8/27/2019    09:47:21 AM   FIELD      -119.195582    40.783908   27   3
9                  CONTACT                          Area
BMAN190162                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 1.5                       CREATE   0      0     0      0     0      733    733    0    0     733    0.0          0.0                             12.2    B116   VERBAL WARNING   8/27/19 9:49 a    8/27/2019    09:49:17 AM   FIELD      -119.253323    40.760061   27   3
0                                                   Response Area
BMAN190162                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 2                         CREATE   0      0     0      0     0      646    646    0    0     646    0.0          0.0                             10.8    B115   VERBAL WARNING   8/27/19 10:16 a   8/27/2019    10:16:07 AM   FIELD      -119.248468    40.766504   27   3
1                                                   Response Area
BMAN190162                                          Gate Road
2
             BLM   TRAFFIC STOP : Gate Road MM 2
                                                    Response Area
                                                                         CREATE   0      0     0      0     0      365    365    0    0     365    0.0          0.0                             6.1     B116   VERBAL WARNING   8/27/19 10:16 a   8/27/2019    10:16:53 AM   FIELD      -119.248468    40.766504   27   3
BMAN190162         PUBLIC                           3 O'Clock Response
             BLM                 : 500 D                                 CREATE   0      0     0      0     0      4329   4329   0    0     4329   0.0          0.0                             72.2    C138   CITATION         8/27/19 10:31 a   8/27/2019    10:31:16 AM   FIELD      -119.209373    40.775874   27   3
3                  CONTACT                          Area
BMAN190162                                          3 O'Clock Response
             BLM   PATROL CHECK : 500 D                                  CREATE   0      0     0      0     0      2726   2726   0    0     2726   0.0          0.0                             45.4    B127   NO ACTION        8/27/19 10:32 a   8/27/2019    10:32:52 AM   FIELD      -119.209373    40.775874   27   3
4                                                   Area
BMAN190162                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 2                         CREATE   0      0     0      0     0      888    888    0    0     888    0.0          0.0                             14.8    B116   VERBAL WARNING   8/27/19 10:38 a   8/27/2019    10:38:35 AM   FIELD      -119.248468    40.766504   27   3
5                                                   Response Area
BMAN190162                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 3.5                       CREATE   0      0     0      0     0      193    193    0    0     193    0.0          0.0                             3.2     B124   VERBAL WARNING   8/27/19 10:48 a   8/27/2019    10:48:04 AM   FIELD      -119.225684    40.770725   27   3
6                                                   Response Area
BMAN190162         PUBLIC
7
             BLM
                   CONTACT
                                 : BLM Mobile       3 O'Clock Response   CREATE   0      0     0      0     0      22     22     0    0     22     0.0          0.0                             0.4     B125   PUBLIC ASSIST    8/27/19 10:55 a   8/27/2019    10:55:04 AM   FIELD      -119.209047    40.779429   27   3
                                                    Area                                 0            0            0                               0.0          0.0                             0.0                                               12/30/1899   12:00:00 AM                                         30   6
BMAN190162         PUBLIC                           3 O'Clock Response
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      3      3      0    0     3      0.0          0.0                             0.1     B125   PUBLIC ASSIST    8/27/19 10:55 a   8/27/2019    10:55:28 AM   FIELD      -119.209047    40.779429   27   3
8                  CONTACT                          Area
BMAN190162         PUBLIC                           3 O'Clock Response
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      2      2      0    0     2      0.0          0.0                             0.0     B125   PUBLIC ASSIST    8/27/19 10:55 a   8/27/2019    10:55:34 AM   FIELD      -119.209047    40.779429   27   3
9                  CONTACT                          Area
BMAN190163         PUBLIC                           3 O'Clock Response
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      3      3      0    0     3      0.0          0.0                             0.1     B125   PUBLIC ASSIST    8/27/19 10:55 a   8/27/2019    10:55:40 AM   FIELD      -119.209047    40.779429   27   3
0                  CONTACT                          Area
BMAN190163         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                             27   3
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      4      4      0    0     4      0.0          0.0                             0.1     B125   PUBLIC ASSIST    8/27/19 10:55 a   8/27/2019    10:55:58 AM   FIELD      -119.209047    40.779429
1                  CONTACT                          Area
BMAN190163         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                             27   3
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      2      2      0    0     2      0.0          0.0                             0.0     B125   PUBLIC ASSIST    8/27/19 10:56 a   8/27/2019    10:56:05 AM   FIELD      -119.209047    40.779429
2                  CONTACT                          Area
BMAN190163         PUBLIC                           3 O'Clock Response
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      4      4      0    0     4      0.0          0.0                             0.1     B125   PUBLIC ASSIST    8/27/19 10:56 a   8/27/2019    10:56:13 AM   FIELD      -119.209047    40.779429   27   3
3                  CONTACT                          Area
BMAN190163         PUBLIC                           3 O'Clock Response
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      3      3      0    0     3      0.0          0.0                             0.1     B125   PUBLIC ASSIST    8/27/19 10:56 a   8/27/2019    10:56:20 AM   FIELD      -119.209047    40.779429   27   3
4                  CONTACT                          Area
BMAN190163         PUBLIC                           3 O'Clock Response
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      3      3      0    0     3      0.0          0.0                             0.1     B125   PUBLIC ASSIST    8/27/19 10:56 a   8/27/2019    10:56:27 AM   FIELD      -119.209047    40.779429   27   3
5                  CONTACT                          Area
BMAN190163         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                             27   3
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      3      3      0    0     3      0.0          0.0                             0.1     B125   PUBLIC ASSIST    8/27/19 10:56 a   8/27/2019    10:56:32 AM   FIELD      -119.209047    40.779429
6                  CONTACT                          Area
BMAN190163         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                             27   3
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      3      3      0    0     3      0.0          0.0                             0.1     B125   PUBLIC ASSIST    8/27/19 10:56 a   8/27/2019    10:56:40 AM   FIELD      -119.209047    40.779429
7                  CONTACT                          Area
BMAN190163         PUBLIC                           3 O'Clock Response
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      3      3      0    0     3      0.0          0.0                             0.1     B125   PUBLIC ASSIST    8/27/19 10:56 a   8/27/2019    10:56:46 AM   FIELD      -119.209047    40.779429   27   3
8                  CONTACT                          Area
BMAN190163         PUBLIC                           3 O'Clock Response
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      3      3      0    0     3      0.0          0.0                             0.1     B125   PUBLIC ASSIST    8/27/19 10:56 a   8/27/2019    10:56:51 AM   FIELD      -119.209047    40.779429   27   3
9                  CONTACT                          Area
BMAN190164         PUBLIC                           3 O'Clock Response
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      3      3      0    0     3      0.0          0.0                             0.1     B125   PUBLIC ASSIST    8/27/19 10:56 a   8/27/2019    10:56:56 AM   FIELD      -119.209047    40.779429   27   3
0                  CONTACT                          Area
BMAN190164         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                             27   3
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      2      2      0    0     2      0.0          0.0                             0.0     B125   PUBLIC ASSIST    8/27/19 10:57 a   8/27/2019    10:57:02 AM   FIELD      -119.209047    40.779429
1                  CONTACT                          Area
BMAN190164                                          Gate Road                                                                                                                                                                                                                                                      27   3
             BLM   TRAFFIC STOP Gate Road MM 1.5                         CREATE   0      0     0      0     0      337    337    0    0     337    0.0          0.0                             5.6     B117   VERBAL WARNING   8/27/19 10:57 a   8/27/2019    10:57:41 AM   FIELD      -119.253323    40.760061
2                                                   Response Area
BMAN190164         PUBLIC                           3 O'Clock Response
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      9      9      0    0     9      0.0          0.0                             0.2     B125   PUBLIC ASSIST    8/27/19 10:58 a   8/27/2019    10:58:49 AM   FIELD      -119.209047    40.779429   27   3
3                  CONTACT                          Area
BMAN190164         PUBLIC                           3 O'Clock Response
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      4      4      0    0     4      0.0          0.0                             0.1     B125   PUBLIC ASSIST    8/27/19 10:59 a   8/27/2019    10:59:16 AM   FIELD      -119.209047    40.779429   27   3
4                  CONTACT                          Area
BMAN190164         PUBLIC                           3 O'Clock Response
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      4      4      0    0     4      0.0          0.0                             0.1     B125   PUBLIC ASSIST    8/27/19 10:59 a   8/27/2019    10:59:23 AM   FIELD      -119.209047    40.779429   27   3
5                  CONTACT                          Area
BMAN190164         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                             27   3
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      4      4      0    0     4      0.0          0.0                             0.1     B125   PUBLIC ASSIST    8/27/19 10:59 a   8/27/2019    10:59:31 AM   FIELD      -119.209047    40.779429
6                  CONTACT                          Area
BMAN190164         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                             27   3
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      3      3      0    0     3      0.0          0.0                             0.1     B125   PUBLIC ASSIST    8/27/19 10:59 a   8/27/2019    10:59:37 AM   FIELD      -119.209047    40.779429
7                  CONTACT                          Area
BMAN190164         PUBLIC                           3 O'Clock Response
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      4      4      0    0     4      0.0          0.0                             0.1     B125   PUBLIC ASSIST    8/27/19 10:59 a   8/27/2019    10:59:42 AM   FIELD      -119.209047    40.779429   27   3
8                  CONTACT                          Area
BMAN190164         PUBLIC                           3 O'Clock Response
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      3      3      0    0     3      0.0          0.0                             0.1     B125   PUBLIC ASSIST    8/27/19 10:59 a   8/27/2019    10:59:48 AM   FIELD      -119.209047    40.779429   27   3
9                  CONTACT                          Area
BMAN190165         PUBLIC                           3 O'Clock Response
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      4      4      0    0     4      0.0          0.0                             0.1     B125   PUBLIC ASSIST    8/27/19 10:59 a   8/27/2019    10:59:55 AM   FIELD      -119.209047    40.779429   27   3
0                  CONTACT                          Area
BMAN190165         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                             27   3
             BLM                 : BLM Mobile                            CREATE   0      0     0      0     0      5      5      0    0     5      0.0          0.0                             0.1     B125   PUBLIC ASSIST    8/27/19 11:00 a   8/27/2019    11:00:02 AM   FIELD      -119.209047    40.779429


                                                                                                                                                                                                                                                                                                      ER00151
1                  CONTACT                          Area
                                                                                                  Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 335 of 499
                                                                                                                                                                     eventSummary

BMAN190165         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0      0      5       5       0      0      5       0.0           0.0                                 0.1     B125   PUBLIC ASSIST    8/27/19 11:00 a   8/27/2019    11:00:09 AM   FIELD      -119.209047    40.779429   27   3
2                  CONTACT                             Area
BMAN190165         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0      0      4       4       0      0      4       0.0           0.0                                 0.1     B125   PUBLIC ASSIST    8/27/19 11:00 a   8/27/2019    11:00:16 AM   FIELD      -119.209047    40.779429   27   3
3                  CONTACT                             Area
BMAN190165         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                          27   3
             BLM                  : BLM Mobile                              CREATE   0     0       0      0      0      4       4       0      0      4       0.0           0.0                                 0.1     B125   PUBLIC ASSIST    8/27/19 11:00 a   8/27/2019    11:00:22 AM   FIELD      -119.209047    40.779429
4                  CONTACT                             Area
BMAN190165         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                          27   3
             BLM                  : BLM Mobile                              CREATE   0     0       0      0      0      3       3       0      0      3       0.0           0.0                                 0.1     B125   PUBLIC ASSIST    8/27/19 11:00 a   8/27/2019    11:00:28 AM   FIELD      -119.209047    40.779429
5                  CONTACT                             Area
BMAN190165         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0      0      4       4       0      0      4       0.0           0.0                                 0.1     B125   PUBLIC ASSIST    8/27/19 11:00 a   8/27/2019    11:00:35 AM   FIELD      -119.209047    40.779429   27   3
6                  CONTACT                             Area
BMAN190165         COMPLIANCE                          3 O'Clock Response                                                                                                                                                      VERBAL WARNING
             BLM                  : 330 I                                   CREATE   0     0       0      0      0      559     559     0      0      559     0.0           0.0                                 9.3     B110                    8/27/19 11:05 a   8/27/2019    11:05:13 AM   FIELD      -119.196673    40.773967   27   3
7                  CHECK                               Area                                                                                                                                                                    RPT
BMAN190165                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 3.5                        CREATE   0     0       0      0      0      236     236     0      0      236     0.0           0.0                                 3.9     B124   VERBAL WARNING   8/27/19 11:07 a   8/27/2019    11:07:54 AM   FIELD      -119.225684    40.770725   27   3
8                                                      Response Area
BMAN190165                                             Gate Road                                                                                                                                                                                                                                                                   27   3
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0      0      423     423     0      0      423     0.0           0.0                                 7.1     B117   VERBAL WARNING   8/27/19 11:08 a   8/27/2019    11:08:12 AM   FIELD      -119.253323    40.760061
9                                                      Response Area
BMAN190166                                             Gate Road                                                                                                                                                                                                                                                                   27   3
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0      0      0      8737    8737    0      0      8737    0.0           0.0                                 145.6   C145   ARREST           8/27/19 11:17 a   8/27/2019    11:17:25 AM   FIELD      -119.258208    40.75352
0                                                      Response Area
BMAN190166         PUBLIC                              3 O'Clock Response
             BLM                  : 335 J                                   CREATE   0     0       0      0      0      131     131     0      0      131     0.0           0.0                                 2.2     B110   NO ACTION        8/27/19 11:25 a   8/27/2019    11:25:25 AM   FIELD      -119.19697     40.773091   27   3
1                  CONTACT                             Area
BMAN190166                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0       0      0      0      297     297     0      0      297     0.0           0.0                                 5.0     B117   VERBAL WARNING   8/27/19 11:25 a   8/27/2019    11:25:49 AM   FIELD      -119.248468    40.766504   27   3
2                                                      Response Area
BMAN190166                                             Gate Road
             BLM   TRAFFIC STOP   Gate Road MM 2                            CREATE   0     0       0      0      0      827     827     0      0      827     0.0           0.0                                 13.8    B117   CITATION         8/27/19 11:36 a   8/27/2019    11:36:02 AM   FIELD      -119.248468    40.766504   27   3
3                                                      Response Area
BMAN190166                                             3 O'clock Response                                                                                                                                                                                                                                                          27   3
             BLM   INVESTIGATION Ranger HQ                                  CREATE   137   83      220    3095   3315   11934   15249   83     3178   15112   1.4           51.6    1.4    1.4    51.6   51.6   198.9   C139   REPORT           8/27/19 12:08 a   8/27/2019    12:08:40 PM   Control1   -119.210885    40.780935
4                                                      Area
BMAN190166                                             Gate Road                                                                                                                                                                                                                                                                   27   3
             BLM   TRAFFIC STOP   : Gate Road MM 2.5                        CREATE   0     0       0      0      0      551     551     0      0      551     0.0           0.0                                 9.2     B113   VERBAL WARNING   8/27/19 12:14 a   8/27/2019    12:14:42 PM   FIELD      -119.239918    40.766034
5                                                      Response Area
BMAN190166         PUBLIC                              9 O'Clock Response
             BLM                  : 700 J                                   CREATE   0     0       0      0      0      9       9       0      0      9       0.0           0.0                                 0.2     B123   PUBLIC ASSIST    8/27/19 12:26 a   8/27/2019    12:26:20 PM   FIELD      -119.224315    40.782184   27   3
7                  CONTACT                             Area
BMAN190166                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0       0      0      0      437     437     0      0      437     0.0           0.0                                 7.3     B113   VERBAL WARNING   8/27/19 12:31 a   8/27/2019    12:31:36 PM   FIELD      -119.248468    40.766504   27   3
8                                                      Response Area
BMAN190166                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0       0      0      0      3857    3857    0      0      3857    0.0           0.0                                 64.3    B113   CITATION         8/27/19 12:44 a   8/27/2019    12:44:01 PM   FIELD      -119.248468    40.766504   27   3
9                                                      Response Area
BMAN190167         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                          27   3
             BLM                  : 500 K                                   CREATE   0     0       0      0      0      198     198     0      0      198     0.0           0.0                                 3.3     P128   NO ACTION        8/27/19 12:58 a   8/27/2019    12:58:00 PM   FIELD      -119.21093     40.771417
0                  CONTACT                             Area
BMAN190167         PUBLIC                              9 O'Clock Response                                                                                                                                                                                                                                                          27   3
             BLM                  : 830 L                                   CREATE   0     0       0      0      0      906     906     0      0      906     0.0           0.0                                 15.1    B123   CITATION         8/27/19 13:05 a   8/27/2019    01:05:49 PM   FIELD      -119.223628    40.793745
1                  CONTACT                             Area
BMAN190167                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0      0      385     385     0      0      385     0.0           0.0                                 6.4     B112   VERBAL WARNING   8/27/19 13:10 a   8/27/2019    01:10:28 PM   FIELD      -119.253323    40.760061   27   3
2                                                      Response Area
BMAN190167                                             3 O'Clock Response
             BLM   INVESTIGATION : BLM Mobile                               CREATE   0     0       0      0      0      3932    3932    0      0      3932    0.0           0.0                                 65.5    I401   NO ACTION        8/27/19 13:14 a   8/27/2019    01:14:52 PM   FIELD      -119.209047    40.779429   27   3
3                                                      Area
BMAN190167                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : Center Camp                             CREATE   0     0       0      0      0      1278    1278    0      0      1278    0.0           0.0                                 21.3    B117   VERBAL WARNING   8/27/19 13:19 a   8/27/2019    01:19:20 PM   FIELD      -119.213507    40.780137   27   3
5                                                      Area
BMAN190167                                             Gate Road                                                                                                                                                                                                                                                                   27   3
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0      0      629     629     0      0      629     0.0           0.0                                 10.5    B125   VERBAL WARNING   8/27/19 13:21 a   8/27/2019    01:21:18 PM   FIELD      -119.253323    40.760061
6                                                      Response Area
BMAN190167                                             Gate Road                                                                                                                                                                                                                                                                   27   3
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0      0      135     135     0      0      135     0.0           0.0                                 2.3     B126   VERBAL WARNING   8/27/19 13:45 a   8/27/2019    01:45:34 PM   FIELD      -119.253323    40.760061
8                                                      Response Area
BMAN190167         PUBLIC                              9 O'Clock Response
             BLM                  : Greeters                                CREATE   0     0       0      0      0      321     321     0      0      321     0.0           0.0                                 5.4     C157   NO ACTION        8/27/19 13:48 a   8/27/2019    01:48:40 PM   FIELD      -119.222929    40.773108   27   3
9                  CONTACT                             Area
BMAN190168                                             Outside Event
             BLM   TRAFFIC STOP   : D Lot                                   CREATE   0     0       0      0      0      2404    2404    0      0      2404    0.0           0.0                                 40.1    B111   VERBAL WARNING   8/27/19 13:51 a   8/27/2019    01:51:06 PM   FIELD      -119.239693    40.764182   27   3
0                                                      Response Area
BMAN190168         PUBLIC                              9 O'Clock Response
             BLM                  : Greeters                                CREATE   0     0       0      0      0      199     199     0      0      199     0.0           0.0                                 3.3     C157   NO ACTION        8/27/19 13:54 a   8/27/2019    01:54:10 PM   FIELD      -119.222929    40.773108   27   3
1                  CONTACT                             Area
BMAN190168                                             Gate Road                                                                                                                                                                                                                                                                   27   3
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     1       1      0      1      186     187     1      1      187     0.0           0.0     0.0    0.0                  3.1     B112   VERBAL WARNING   8/27/19 14:05 a   8/27/2019    02:05:07 PM   FIELD      -119.253323    40.760061
2                                                      Response Area
BMAN190168                                             Gate Road                                                                                                                                                                                                                                                                   27   3
             BLM   TRAFFIC STOP   Gate Road MM 1.5                          CREATE   0     0       0      0      0      1312    1312    0      0      1312    0.0           0.0                                 21.9    B126   CITATION         8/27/19 14:08 a   8/27/2019    02:08:39 PM   FIELD      -119.253323    40.760061
3                                                      Response Area
BMAN190168                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0      0      516     516     0      0      516     0.0           0.0                                 8.6     B112   VERBAL WARNING   8/27/19 14:25 a   8/27/2019    02:25:07 PM   FIELD      -119.253323    40.760061   27   3
4                                                      Response Area
BMAN190168         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
5                  CONTACT                             Area
BMAN190168         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
6                  CONTACT                             Area
BMAN190168         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                          27   3
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429
7                  CONTACT                             Area
BMAN190168         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                          27   3
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429
8                  CONTACT                             Area
BMAN190168         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
9                  CONTACT                             Area
BMAN190169         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
0                  CONTACT                             Area
BMAN190169         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
1                  CONTACT                             Area
BMAN190169         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                          27   3
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429
2                  CONTACT                             Area
BMAN190169         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                          27   3
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429
3                  CONTACT                             Area
BMAN190169         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
4                  CONTACT                             Area
BMAN190169         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
5                  CONTACT                             Area
BMAN190169         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
6                  CONTACT                             Area
BMAN190169         PUBLIC
7
             BLM
                   CONTACT
                                  BLM Mobile           3 O'Clock Response            0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
                                                       Area                                0              0             0                                     0.0           0.0                                 0.0                                               12/30/1899   12:00:00 AM                                         30   6
BMAN190169         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
8                  CONTACT                             Area
BMAN190169         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
9                  CONTACT                             Area
BMAN190170         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
0                  CONTACT                             Area
BMAN190170         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
1                  CONTACT                             Area
BMAN190170         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                          27   3
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429
2                  CONTACT                             Area
BMAN190170         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
3                  CONTACT                             Area
BMAN190170         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
4                  CONTACT                             Area
BMAN190170         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
5                  CONTACT                             Area
BMAN190170         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
6                  CONTACT                             Area
BMAN190170         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                          27   3
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429
7                  CONTACT                             Area
BMAN190170         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
8                  CONTACT                             Area
BMAN190170         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
9                  CONTACT                             Area
BMAN190171         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
0                  CONTACT                             Area
BMAN190171         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
1                  CONTACT                             Area
BMAN190171         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                          27   3
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429
2                  CONTACT                             Area
BMAN190171         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
3                  CONTACT                             Area
BMAN190171         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
4                  CONTACT                             Area
BMAN190171         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
5                  CONTACT                             Area
BMAN190171         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
6                  CONTACT                             Area
BMAN190171         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                          27   3
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429
7                  CONTACT                             Area
BMAN190171         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
8                  CONTACT                             Area
BMAN190171         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
9                  CONTACT                             Area
BMAN190172         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
0                  CONTACT                             Area
BMAN190172         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
1                  CONTACT                             Area
BMAN190172         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                          27   3
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429
2                  CONTACT                             Area
BMAN190172         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
3                  CONTACT                             Area
BMAN190172         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
4                  CONTACT                             Area
BMAN190172         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
5                  CONTACT                             Area
BMAN190172         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
6                  CONTACT                             Area
BMAN190172         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                          27   3
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429
7                  CONTACT                             Area
BMAN190172         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
8                  CONTACT                             Area
BMAN190172         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
9                  CONTACT                             Area
BMAN190173         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
0                  CONTACT                             Area
BMAN190173         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
1                  CONTACT                             Area
BMAN190173         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                          27   3
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429
2                  CONTACT                             Area
BMAN190173         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
3                  CONTACT                             Area
BMAN190173         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
4                  CONTACT                             Area
BMAN190173         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
5                  CONTACT                             Area
BMAN190173         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
6                  CONTACT                             Area
BMAN190173         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                          27   3
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429
7                  CONTACT                             Area
BMAN190173         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
8                  CONTACT                             Area
BMAN190173         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
9                  CONTACT                             Area
BMAN190174         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
0                  CONTACT                             Area
BMAN190174         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
1                  CONTACT                             Area
BMAN190174         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                          27   3
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429
2                  CONTACT                             Area
BMAN190174         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
3                  CONTACT                             Area
BMAN190174         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
4                  CONTACT                             Area
BMAN190174         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
5                  CONTACT                             Area
BMAN190174         PUBLIC                              3 O'Clock Response
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429   27   3
6                  CONTACT                             Area
BMAN190174         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                          27   3
             BLM                  BLM Mobile                                         0     0              0             1       1                     1       0.0           0.0                                 0.0            PUBLIC ASSIST    8/27/19 14:31 a   8/27/2019    02:31:29 PM   FIELD      -119.209047    40.779429
7                  CONTACT                             Area
BMAN190174                                             9 O'clock Response
             BLM   REQUEST BRC    @700 B                                    CREATE   137   -137           0             623     623                   486     -2.3          0.0     -2.3                        8.1            NO ACTION        8/27/19 14:34 a   8/27/2019    02:34:15 PM   DISPATCH   -119.2171      40.783667   27   3
8                                                      Area
BMAN190175                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0       0      0      0      531     531     0      0      531     0.0           0.0                                 8.9     B126   REPORT           8/27/19 14:45 a   8/27/2019    02:45:39 PM   FIELD      -119.248468    40.766504   27   3
0                                                      Response Area
BMAN190175                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2.5                        CREATE   0     0       0      0      0      407     407     0      0      407     0.0           0.0                                 6.8     B114   VERBAL WARNING   8/27/19 14:50 a   8/27/2019    02:50:55 PM   FIELD      -119.239918    40.766034   27   3
1                                                      Response Area
BMAN190175                                             Gate Road
             BLM   TRAFFIC STOP   Gate Road MM 1.5                          CREATE   0     0       0      0      0      354     354     0      0      354     0.0           0.0                                 5.9     B127   VERBAL WARNING   8/27/19 14:55 a   8/27/2019    02:55:23 PM   FIELD      -119.253323    40.760061   27   3
2                                                      Response Area
BMAN190175         COMPLIANCE                          9 O'Clock Response                                                                                                                                                                                                                                                          27   3
             BLM                  : 945 K                                   CREATE   0     0       0      0      0      52      52      0      0      52      0.0           0.0                                 0.9     B123   NO ACTION        8/27/19 14:56 a   8/27/2019    02:56:30 PM   FIELD      -119.213468    40.799889
3                  CHECK                               Area
BMAN190175                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0      0      0      219     219     0      0      219     0.0           0.0                                 3.7     B114   VERBAL WARNING   8/27/19 14:58 a   8/27/2019    02:58:02 PM   FIELD      -119.258208    40.75352    27   3
4                                                      Response Area
BMAN190175                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0      0      550     550     0      0      550     0.0           0.0                                 9.2     B113   VERBAL WARNING   8/27/19 14:59 a   8/27/2019    02:59:47 PM   FIELD      -119.253323    40.760061   27   3
5                                                      Response Area
BMAN190175         PUBLIC                              Outside Event
             BLM                  : D Lot                                   CREATE   0     0       0      0      0      182     182     0      0      182     0.0           0.0                                 3.0     B111   VERBAL WARNING   8/27/19 15:03 a   8/27/2019    03:03:36 PM   FIELD      -119.239693    40.764182   27   3
7                  CONTACT                             Response Area
BMAN190175                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0      0      382     382     0      0      382     0.0           0.0                                 6.4     B127   VERBAL WARNING   8/27/19 15:09 a   8/27/2019    03:09:42 PM   FIELD      -119.253323    40.760061   27   3
8                                                      Response Area
BMAN190176                                             3 O'clock Response                                                                                                                                                                                                                                                          27   3
             BLM   ASSIST         : 600 L                                   COPY     0     31      31     168    199    395     594     31     199    594     0.5           2.8     0.5    0.5    2.8    2.8    6.6     B111   PUBLIC ASSIST    8/27/19 15:17 a   8/27/2019    03:17:20 PM   FIELD      -119.220311    40.774932
0                                                      Area
BMAN190176                                             3 O'clock Response
             BLM   STOLEN         @DMV                                      CREATE   23    3820    3843   0      3843   9       3852    3820   3820   3829    63.7          0.0     63.7   63.7                 0.2     C139   REPORT           8/27/19 15:19 a   8/27/2019    03:19:04 PM   DISPATCH   -119.210427    40.781698   27   3
1                                                      Area
BMAN190176                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0      0      483     483     0      0      483     0.0           0.0                                 8.1     B113   VERBAL WARNING   8/27/19 15:26 a   8/27/2019    03:26:20 PM   FIELD      -119.253323    40.760061   27   3
2                                                      Response Area
BMAN190176         PUBLIC                              9 O'Clock Response
             BLM                  : 615 I                                   CREATE   0     0       0      0      0      28      28      0      0      28      0.0           0.0                                 0.5     B122   PUBLIC ASSIST    8/27/19 15:32 a   8/27/2019    03:32:04 PM   FIELD      -119.220311    40.777502   27   3
3                  CONTACT                             Area
BMAN190176         PUBLIC                              9 O'Clock Response
             BLM                  : 900 F                                   CREATE   0     0       0      0      0      2713    2713    0      0      2713    0.0           0.0                                 45.2    B123   PUBLIC ASSIST    8/27/19 15:37 a   8/27/2019    03:37:37 PM   FIELD      -119.216947    40.794384   27   3
4                  CONTACT                             Area
BMAN190176                                             Gate Road                                                                                                                                                                                                                                                                   27   3
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0      0      443     443     0      0      443     0.0           0.0                                 7.4     B125   VERBAL WARNING   8/27/19 15:42 a   8/27/2019    03:42:06 PM   FIELD      -119.253323    40.760061
5                                                      Response Area
BMAN190176                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0      0      2615    2615    0      0      2615    0.0           0.0                                 43.6    B127   CITATION         8/27/19 15:44 a   8/27/2019    03:44:53 PM   FIELD      -119.253323    40.760061   27   3
6                                                      Response Area
BMAN190176         PUBLIC
             BLM                  : 830 G              9 O'Clock Response   CREATE   0     0       0      0      0      71      71      0      0      71      0.0           0.0                                 1.2     B122   PUBLIC ASSIST    8/27/19 15:46 a   8/27/2019    03:46:45 PM   FIELD      -119.220182    40.792241   27   3

                                                                                                                                                                                                                                                                                                                      ER00152
7                  CONTACT
                                                                                                  Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 336 of 499
                                                                                                                                                                    eventSummary

                                                       Area                                0              0             0                                    0.0           0.0                                  0.0                                               12/30/1899   12:00:00 AM                                               30   6
BMAN190176                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0      0      267     267     0     0      267     0.0           0.0                                  4.5     B114   VERBAL WARNING   8/27/19 16:02 a   8/27/2019    04:02:03 PM   FIELD      -119.264679       40.748394      27   3
8                                                      Response Area
BMAN190176         PUBLIC                              9 O'Clock Response
             BLM                  : 900 F                                   CREATE   0     0       0      0      0      1596    1596    0     0      1596    0.0           0.0                                  26.6    B122   PUBLIC ASSIST    8/27/19 16:02 a   8/27/2019    04:02:55 PM   FIELD      -119.216947       40.794384      27   3
9                  CONTACT                             Area
BMAN190177                                             Outside Event
             BLM   TRAFFIC STOP   : D Lot                                   CREATE   0     0       0      0      0      669     669     0     0      669     0.0           0.0                                  11.2    P128   VERBAL WARNING   8/27/19 16:27 a   8/27/2019    04:27:45 PM   FIELD      -119.239693       40.764182      27   3
0                                                      Response Area
BMAN190177                                             9 O'clock Response
             BLM   HAZMAT         845 H                                     CREATE   116   -116           0             795     795                  679     -1.9          0.0     -1.9                         11.3           CANCEL           8/27/19 16:32 a   8/27/2019    04:32:22 PM   911        -119.219674       40.794011      27   3
1                                                      Area
BMAN190177                                             9 O'Clock Response
2
             BLM   REQUEST LE     @715 A:Snowflake
                                                       Area
                                                                            COPY     0     359     359    -359          525     525     359          525     6.0           -6.0    6.0    6.0   -6.0    -6.0    8.8     B238   NO ACTION        8/27/19 16:35 a   8/27/2019    04:35:31 PM   Ops2       -119.216363       40.784909      27   3
BMAN190177                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0      0      234     234     0     0      234     0.0           0.0                                  3.9     B125   VERBAL WARNING   8/27/19 16:36 a   8/27/2019    04:36:13 PM   FIELD      -119.264679       40.748394      27   3
3                                                      Response Area
BMAN190177         PUBLIC                              9 O'Clock Response
             BLM                  @930 E:DISTRIKT                           CREATE   0     0       0      0      0      3911    3911    0     0      3911    0.0           0.0                                  65.2    C157   PUBLIC ASSIST    8/27/19 16:37 a   8/27/2019    04:37:04 PM   FIELD      -119.213272       40.795713      27   3
4                  CONTACT                             Area
BMAN190177         PUBLIC                              9 O'Clock Response
             BLM                  : 700 I                                   CREATE   0     0       0      0      0      762     762     0     0      762     0.0           0.0                                  12.7    B234   PUBLIC ASSIST    8/27/19 16:43 a   8/27/2019    04:43:01 PM   FIELD      -119.223479       40.782356      27   3
6                  CONTACT                             Area
BMAN190177                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0      0      0      1821    1821    0     0      1821    0.0           0.0                                  30.4    B233   CITATION         8/27/19 16:48 a   8/27/2019    04:48:33 PM   FIELD      -119.258208       40.75352       27   3
7                                                      Response Area
BMAN190177         PUBLIC                              9 O'Clock Response
8
             BLM
                   CONTACT
                                  : 900 F
                                                       Area
                                                                            CREATE   0     0       0      0      0      1263    1263    0     0      1263    0.0           0.0                                  21.1    K231   PUBLIC ASSIST    8/27/19 16:49 a   8/27/2019    04:49:31 PM   FIELD      -119.216947       40.794384      27   3
BMAN190177         PUBLIC                              9 O'Clock Response
             BLM                  : 900 F                                   CREATE   0     0       0      0      0      1240    1240    0     0      1240    0.0           0.0                                  20.7    B232   PUBLIC ASSIST    8/27/19 16:50 a   8/27/2019    04:50:23 PM   FIELD      -119.216947       40.794384      27   3
9                  CONTACT                             Area
BMAN190178         PUBLIC                              3 O'Clock Response
             BLM                  : 500 K                                   CREATE   0     0       0      0      0      15      15      0     0      15      0.0           0.0                                  0.3     B244   PUBLIC ASSIST    8/27/19 16:50 a   8/27/2019    04:50:45 PM   FIELD      -119.21093        40.771417      27   3
0                  CONTACT                             Area
BMAN190178                                             9 O'Clock Response
             BLM   PATROL CHECK : 900 G                                     CREATE   0     0       0      0      0      1025    1025    0     0      1025    0.0           0.0                                  17.1    B238   PUBLIC ASSIST    8/27/19 16:53 a   8/27/2019    04:53:38 PM   FIELD      -119.217561       40.794849      27   3
1                                                      Area
BMAN190178         PUBLIC                              3 O'Clock Response
             BLM                  : 315 L                                   CREATE   0     0       0      0      0      438     438     0     0      438     0.0           0.0                                  7.3     B244   NO ACTION        8/27/19 17:01 a   8/27/2019    05:01:51 PM   FIELD      -119.193322       40.773631      27   3
2                  CONTACT                             Area
BMAN190178         PUBLIC                              9 O'Clock Response
3
             BLM
                   CONTACT
                                  : 830 G
                                                       Area
                                                                            CREATE   0     0       0      0      0      2747    2747    0     0      2747    0.0           0.0                                  45.8    B234   PUBLIC ASSIST    8/27/19 17:10 a   8/27/2019    05:10:14 PM   FIELD      -119.220182       40.792241      27   3
BMAN190178                                             9 O'clock Response
             BLM   REQUEST LE     930 Esp                                   CREATE   234   409     643    366    1009   96      1105    409   775    871     6.8           6.1     6.8    6.8   6.1     6.1     1.6     C146   NO ACTION        8/27/19 17:12 a   8/27/2019    05:12:37 PM   911        -119.210372       40.791915      27   3
6                                                      Area
BMAN190178         PUBLIC                              3 O'Clock Response
             BLM                  : 530 L                                   CREATE   0     0       0      0      0      63      63      0     0      63      0.0           0.0                                  1.1     B247   PUBLIC ASSIST    8/27/19 17:13 a   8/27/2019    05:13:21 PM   FIELD      -119.216057       40.772461      27   3
4                  CONTACT                             Area
BMAN190178         COMPLIANCE                          3 O'clock Response
             BLM                  @515 C                                    CREATE   15    9       24     0      24     138     162     9     9      147     0.2           0.0     0.2    0.2                   2.3     B247   NO ACTION        8/27/19 17:14 a   8/27/2019    05:14:38 PM   DISPATCH   -119.210679       40.777047      27   3
5                  CHECK                               Area
BMAN190178         PUBLIC                              3 O'Clock Response
             BLM                  : 530 D                                   CREATE   0     0       0      0      0      14      14      0     0      14      0.0           0.0                                  0.2     B241   PUBLIC ASSIST    8/27/19 17:24 a   8/27/2019    05:24:15 PM   FIELD      -119.212694       40.776913      27   3
7                  CONTACT                             Area
BMAN190178                                             Gate Road
8
             BLM   TRAFFIC STOP   : Gate Road MM 1.5
                                                       Response Area
                                                                            CREATE   0     0       0      0      0      128     128     0     0      128     0.0           0.0                                  2.1     B233   VERBAL WARNING   8/27/19 17:30 a   8/27/2019    05:30:00 PM   FIELD      -119.253323       40.760061      27   3
BMAN190179                                             9 O'clock Response
             BLM   INVESTIGATION @630 Esp: BRULE                            CREATE   878   149     1027   412    1439   2532    3971    149   561    3093    2.5           6.9     2.5    2.5   6.9     6.9     42.2    B238   CITATION         8/27/19 17:32 a   8/27/2019    05:32:46 PM   DISPATCH   -119.213648       40.782537      27   3
3                                                      Area
BMAN190178         PUBLIC                              3 O'Clock Response
             BLM                  : 300 G                                   CREATE   0     0       0      0      0      16      16      0     0      16      0.0           0.0                                  0.3     B246   PUBLIC ASSIST    8/27/19 17:33 a   8/27/2019    05:33:33 PM   FIELD      -119.194123       40.77711       27   3
9                  CONTACT                             Area
BMAN190179                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0      0      0      27152   27152   0     0      27152   0.0           0.0                                  452.5   B233   CITATION         8/27/19 17:38 a   8/27/2019    05:38:12 PM   FIELD      -119.258208       40.75352       27   3
0                                                      Response Area
BMAN190179         PUBLIC                              3 O'Clock Response
             BLM                  : 245 I                                   CREATE   0     0       0      0      0      11      11      0     0      11      0.0           0.0                                  0.2     B244   PUBLIC ASSIST    8/27/19 17:42 a   8/27/2019    05:42:08 PM   FIELD      -119.191323       40.777548      27   3
1                  CONTACT                             Area
BMAN190179         COMPLIANCE                          3 O'Clock Response
2
             BLM
                   CHECK
                                  : 330 J
                                                       Area
                                                                            CREATE   0     0       0      0      0      168     168     0     0      168     0.0           0.0                                  2.8     B247   VERBAL WARNING   8/27/19 17:46 a   8/27/2019    05:46:59 PM   FIELD      -119.196239       40.773397      27   3
BMAN190179         PUBLIC                              3 O'Clock Response
             BLM                  : 200 E                                   CREATE   0     0       0      0      0      353     353     0     0      353     0.0           0.0                                  5.9     B243   VERBAL WARNING   8/27/19 18:00 a   8/27/2019    06:00:33 PM   FIELD      -119.191533       40.78309       27   3
4                  CONTACT                             Area
BMAN190179         PUBLIC                              9 O'Clock Response
             BLM                  : 900 D                                   CREATE   0     0       0      0      0      740     740     0     0      740     0.0           0.0                                  12.3    B234   PUBLIC ASSIST    8/27/19 18:01 a   8/27/2019    06:01:24 PM   FIELD      -119.215591       40.793358      27   3
5                  CONTACT                             Area
BMAN190179         PUBLIC                              Outside Event
             BLM                  @12 Mile Road: 12                         CREATE   0     0       0      0      0      72      72      0     0      72      0.0           0.0                                  1.2     P248   PUBLIC ASSIST    8/27/19 18:12 a   8/27/2019    06:12:22 PM   FIELD      -119.248447       40.777922      27   3
6                  CONTACT                             Response Area
BMAN190179         PUBLIC                              Outside Event
             BLM                  @12 Mile Road:12                          CREATE   0     0       0      0      0      33      33      0     0      33      0.0           0.0                                  0.6     P248   PUBLIC ASSIST    8/27/19 18:14 a   8/27/2019    06:14:06 PM   FIELD      -119.248447       40.777922      27   3
7                  CONTACT                             Response Area
BMAN190179         COMPLIANCE                          3 O'Clock Response
8
             BLM
                   CHECK
                                  : 215 I
                                                       Area
                                                                            CREATE   0     0       0      0      0      80      80      0     0      80      0.0           0.0                                  1.3     B247   NO ACTION        8/27/19 18:17 a   8/27/2019    06:17:31 PM   FIELD      -119.188947       40.780691      27   3
BMAN190179         PUBLIC                              9 O'Clock Response
             BLM                  : 700 A                                   CREATE   0     0       0      0      0      261     261     0     0      261     0.0           0.0                                  4.4     C146   NO ACTION        8/27/19 18:17 a   8/27/2019    06:17:41 PM   FIELD      -119.216088       40.783875      27   3
9                  CONTACT                             Area
BMAN190180                                             9 O'Clock Response
             BLM   PATROL CHECK : 630 E                                     CREATE   0     0       0      0      0      2519    2519    0     0      2519    0.0           0.0                                  42.0    B232   PUBLIC ASSIST    8/27/19 18:18 a   8/27/2019    06:18:44 PM   FIELD      -119.218646       40.780332      27   3
0                                                      Area
BMAN190180                                             9 O'Clock Response
             BLM   PATROL CHECK : 930 Esp                                   CREATE   0     0       0      0      0      1635    1635    0     0      1635    0.0           0.0                                  27.3    B234   PUBLIC ASSIST    8/27/19 18:29 a   8/27/2019    06:29:10 PM   FIELD      -119.210372       40.791915      27   3
1                                                      Area
BMAN190180                                             3 O'Clock Response                                                                                                                                                      VERBAL WARNING
             BLM   TRAFFIC STOP   : The Man: 1030                           CREATE   0     0       0      0      0      552     552     0     0      552     0.0           0.0                                  9.2     P248                    8/27/19 18:30 a   8/27/2019    06:30:25 PM   FIELD      -119.205841       40.78598       27   3
2                                                      Area                                                                                                                                                                    RPT
BMAN190180                                             9 O'clock Response
3
             BLM   REQUEST LE     @Point 1:1.5
                                                       Area
                                                                            CREATE   82    275     357    -357          717     717     275          635     4.6           -6.0    4.6    4.6   -6.0    -6.0    10.6    P248   NO ACTION        8/27/19 18:33 a   8/27/2019    06:33:57 PM   911        -119.233974       40.78214       27   3
BMAN190180                                             3 O'Clock Response
             BLM   ASSAULT        @530 D                                    CREATE   178   327     505    955    1460   1146    2606    327   1282   2428    5.5           15.9    5.5    5.5   15.9    15.9    19.1    C124   CANCEL           8/27/19 18:49 a   8/27/2019    06:49:42 PM   911        -119.212694       40.776913      27   3
5                                                      Area
BMAN190180         PUBLIC                              3 O'Clock Response
             BLM                  : 600 Esp                                 CREATE   0     0       0      0      0      13679   13679   0     0      13679   0.0           0.0                                  228.0   B239   PUBLIC ASSIST    8/27/19 18:52 a   8/27/2019    06:52:24 PM   FIELD      -119.211557       40.781617      27   3
4                  CONTACT                             Area
BMAN190180         PUBLIC                              3 O'Clock Response
             BLM                  : 40.792030,                              CREATE   0     0       0      0      0      767     767     0     0      767     0.0           0.0                                  12.8    B236   PUBLIC ASSIST    8/27/19 18:54 a   8/27/2019    06:54:23 PM   FIELD      -119.189619       40.79203       27   3
6                  CONTACT                             Area
BMAN190180         PUBLIC                              9 O'Clock Response
             BLM                  : 630 E                                   CREATE   0     0       0      0      0      9       9       0     0      9       0.0           0.0                                  0.2     B232   PUBLIC ASSIST    8/27/19 19:05 a   8/27/2019    07:05:53 PM   FIELD      -119.218646       40.780332      27   3
7                  CONTACT                             Area
BMAN190180         PUBLIC                              9 O'Clock Response
8
             BLM
                   CONTACT
                                  : 630 E
                                                       Area
                                                                            CREATE   0     0       0      0      0      13      13      0     0      13      0.0           0.0                                  0.2     B232   PUBLIC ASSIST    8/27/19 19:06 a   8/27/2019    07:06:10 PM   FIELD      -119.218646       40.780332      27   3
BMAN190180         PUBLIC                              9 O'Clock Response
             BLM                  : 630 E                                   CREATE   0     0       0      0      0      21      21      0     0      21      0.0           0.0                                  0.4     B232   PUBLIC ASSIST    8/27/19 19:06 a   8/27/2019    07:06:48 PM   FIELD      -119.218646       40.780332      27   3
9                  CONTACT                             Area
BMAN190181         PUBLIC                              9 O'Clock Response
             BLM                  : 630 E                                   CREATE   0     0       0      0      0      26      26      0     0      26      0.0           0.0                                  0.4     B232   PUBLIC ASSIST    8/27/19 19:07 a   8/27/2019    07:07:24 PM   FIELD      -119.218646       40.780332      27   3
0                  CONTACT                             Area
BMAN190181         PUBLIC                              9 O'Clock Response
             BLM                  : 630 E                                   CREATE   0     0       0      0      0      12      12      0     0      12      0.0           0.0                                  0.2     B232   PUBLIC ASSIST    8/27/19 19:08 a   8/27/2019    07:08:09 PM   FIELD      -119.218646       40.780332      27   3
1                  CONTACT                             Area
BMAN190181                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 930 H                                   CREATE   0     0       0      0      0      1016    1016    0     0      1016    0.0           0.0                                  16.9    B234   CITATION         8/27/19 19:08 a   8/27/2019    07:08:57 PM   FIELD      -119.214577       40.797423      27   3
2                                                      Area
BMAN190181         PUBLIC                              9 O'Clock Response
3
             BLM
                   CONTACT
                                  @945 G
                                                       Area
                                                                                     0     0              0             0       0                    0       0.0           0.0                                  0.0            PUBLIC ASSIST    8/27/19 19:09 a   8/27/2019    07:09:58 PM   FIELD      -119.212203       40.797583      27   3
BMAN190181         PUBLIC                              9 O'Clock Response
             BLM                  @945 G                                             0     0              0             0       0                    0       0.0           0.0                                  0.0            PUBLIC ASSIST    8/27/19 19:09 a   8/27/2019    07:09:58 PM   FIELD      -119.212203       40.797583      27   3
4                  CONTACT                             Area
BMAN190181         PUBLIC                              9 O'Clock Response
             BLM                  @945 G                                             0     0              0             0       0                    0       0.0           0.0                                  0.0            PUBLIC ASSIST    8/27/19 19:09 a   8/27/2019    07:09:58 PM   FIELD      -119.212203       40.797583      27   3
5                  CONTACT                             Area
BMAN190181         PUBLIC                              9 O'Clock Response
             BLM                  @945 G                                             0     0              0             0       0                    0       0.0           0.0                                  0.0            PUBLIC ASSIST    8/27/19 19:09 a   8/27/2019    07:09:58 PM   FIELD      -119.212203       40.797583      27   3
6                  CONTACT                             Area
BMAN190181         PUBLIC                              9 O'Clock Response
             BLM                  @945 G                                             0     0              0             0       0                    0       0.0           0.0                                  0.0            PUBLIC ASSIST    8/27/19 19:09 a   8/27/2019    07:09:58 PM   FIELD      -119.212203       40.797583      27   3
7                  CONTACT                             Area
BMAN190181         PUBLIC                              9 O'Clock Response
8
             BLM
                   CONTACT
                                  @945 G
                                                       Area
                                                                                     0     0              0             0       0                    0       0.0           0.0                                  0.0            PUBLIC ASSIST    8/27/19 19:09 a   8/27/2019    07:09:58 PM   FIELD      -119.212203       40.797583      27   3
BMAN190181                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0      0      580     580     0     0      580     0.0           0.0                                  9.7     B233   VERBAL WARNING   8/27/19 19:12 a   8/27/2019    07:12:27 PM   FIELD      -119.264679       40.748394      27   3
9                                                      Response Area
BMAN190182                                             Gate Road
             BLM   REQUEST LE     Box Office                                CREATE   79    199     278    654    932    2832    3764    199   853    3685    3.3           10.9    3.3    3.3   10.9    10.9    47.2    B244   PUBLIC ASSIST    8/27/19 19:14 a   8/27/2019    07:14:11 PM   911        -119.23933        40.764917      27   3
0                                                      Response Area
BMAN190182         MISSING                             9 O'clock Response
             BLM                  @620 J                                    CREATE   311   132     443    916    1359   1053    2412    132   1048   2101    2.2           15.3    2.2    2.2   15.3    15.3    17.6    C156   REPORT           8/27/19 19:15 a   8/27/2019    07:15:57 PM   Control1   -119.221493       40.77761       27   3
2                  PERSON                              Area
BMAN190182         PUBLIC                              3 O'Clock Response
             BLM                  : 500 E                                   CREATE   0     0       0      0      0      9       9       0     0      9       0.0           0.0                                  0.2     B241   PUBLIC ASSIST    8/27/19 19:20 a   8/27/2019    07:20:53 PM   FIELD      -119.209642       40.775104      27   3
1                  CONTACT                             Area
BMAN190182         PUBLIC                              3 O'Clock Response
3
             BLM
                   CONTACT
                                  : 500 E
                                                       Area
                                                                            CREATE   0     0       0      0      0      19      19      0     0      19      0.0           0.0                                  0.3     B241   PUBLIC ASSIST    8/27/19 19:21 a   8/27/2019    07:21:19 PM   FIELD      -119.209642       40.775104      27   3
BMAN190182         MISSING                             9 O'clock Response
             BLM                  @620 J: Camp Juicy                        CREATE   235   207     442    -442          1064    1064    207          829     3.5           -7.4    3.5          -7.4    -7.4    13.8           CANCEL           8/27/19 19:23 a   8/27/2019    07:23:16 PM   911        -119.221493       40.77761       27   3
4                  PERSON                              Area
BMAN190182                                             3 O'Clock Response
             BLM   CIT-SA LE      DPW Ghetto                                COPY     0     326     326    304    630    657     1287    326   630    1287    5.4           5.1     5.4    5.4   5.1     5.1     11.0    I403   NO ACTION        8/27/19 19:31 a   8/27/2019    07:31:34 PM   911        -119.213674       40.777515      27   3
5                                                      Area
BMAN190182                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0      0      46      46      0     0      46      0.0           0.0                                  0.8     B233   NO ACTION        8/27/19 19:34 a   8/27/2019    07:34:16 PM   FIELD      -119.264679       40.748394      27   3
6                                                      Response Area
BMAN190182                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0      0      241     241     0     0      241     0.0           0.0                                  4.0     B233   VERBAL WARNING   8/27/19 19:38 a   8/27/2019    07:38:54 PM   FIELD      -119.264679       40.748394      27   3
7                                                      Response Area
BMAN190182                                             9 O'Clock Response
8
             BLM   PATROL CHECK : 945 B
                                                       Area
                                                                            CREATE   0     0       0      0      0      891     891     0     0      891     0.0           0.0                                  14.9    B239   CITATION         8/27/19 19:40 a   8/27/2019    07:40:57 PM   FIELD      -119.210328       40.794163      27   3
BMAN190182                                             Outside Event
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0      0      12730   12730   0     0      12730   0.0           0.0                                  212.2   B233   TRANSFER         8/27/19 19:47 a   8/27/2019    07:47:21 PM   FIELD      -119.242534682    40.749634184   27   3
9                                                      Response Area
BMAN190183         PUBLIC                              Gate Road
             BLM                  : Gate Road MM 1                          CREATE   0     0       0      0      0      134     134     0     0      134     0.0           0.0                                  2.2     C123   NO ACTION        8/27/19 20:12 a   8/27/2019    08:12:05 PM   FIELD      -119.258208       40.75352       27   3
0                  CONTACT                             Response Area
BMAN190183         PUBLIC                              9 O'Clock Response
             BLM                  @620 J:CAMP JUICY                         CREATE   0     0       0      0      0      308     308     0     0      308     0.0           0.0                                  5.1     C156   NO ACTION        8/27/19 20:12 a   8/27/2019    08:12:38 PM   FIELD      -119.221493       40.77761       27   3
1                  CONTACT                             Area
BMAN190183         PUBLIC                              9 O'Clock Response
             BLM                  : 1000 Esp                                CREATE   0     0       0      0      0      30      30      0     0      30      0.0           0.0                                  0.5     C141   PUBLIC ASSIST    8/27/19 20:20 a   8/27/2019    08:20:14 PM   FIELD      -119.208196       40.792604      27   3
2                  CONTACT                             Area
BMAN190183                                             Gate Road
3
             BLM   ASSIST         : Box Office
                                                       Response Area
                                                                            CREATE   0     0       0      0      0      1361    1361    0     0      1361    0.0           0.0                                  22.7    B244   PUBLIC ASSIST    8/27/19 20:26 a   8/27/2019    08:26:14 PM   FIELD      -119.23933        40.764917      27   3
BMAN190183                                             3 O'clock Response
             BLM   REQUEST LE     Rampart                                   CREATE   43    367     410    -410          524     524     367          481     6.1           -6.8    6.1    6.1   -6.8    -6.8    8.0     C124   CANCEL           8/27/19 20:30 a   8/27/2019    08:30:07 PM   DISPATCH   -119.209666       40.779149      27   3
5                                                      Area
BMAN190183                                             Gate Road
4
             BLM   TRAFFIC STOP   : Gate Road MM 1
                                                       Response
                                                                            CREATE   0     0       0      0      0      1110    1110    0     0      1110    0.0           0.0                                  18.5    B352   CITATION         8/27/19 20:30 a   8/27/2019    08:30:41 PM   FIELD      -119.258208       40.75352       27   3
                                                       Area                                0              0             0                                    0.0           0.0                                  0.0                                               12/30/1899   12:00:00 AM                                               30   6
BMAN190183                                             3 O'Clock Response
             BLM   PATROL CHECK : Center Camp                               CREATE   0     0       0      0      0      965     965     0     0      965     0.0           0.0                                  16.1    B232   PUBLIC ASSIST    8/27/19 20:33 a   8/27/2019    08:33:36 PM   FIELD      -119.213507       40.780137      27   3
6                                                      Area
BMAN190183         COMPLIANCE                          9 O'Clock Response                                                                                                                                                                                                                                                                27   3
             BLM                  : 800 B                                   CREATE   0     0       0      0      0      271     271     0     0      271     0.0           0.0                                  4.5     B239   VERBAL WARNING   8/27/19 20:37 a   8/27/2019    08:37:40 PM   FIELD      -119.217114       40.788256
7                  CHECK                               Area
BMAN190183                                             Gate Road                                                                                                                                                                                                                                                                         27   3
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0      0      0      390     390     0     0      390     0.0           0.0                                  6.5     B357   VERBAL WARNING   8/27/19 20:40 a   8/27/2019    08:40:19 PM   FIELD      -119.258208       40.75352
8                                                      Response Area
BMAN190183         PUBLIC                              9 O'Clock Response
             BLM                  : 800 B                                   CREATE   0     0       0      0      0      67      67      0     0      67      0.0           0.0                                  1.1     B239   VERBAL WARNING   8/27/19 20:42 a   8/27/2019    08:42:28 PM   FIELD      -119.217114       40.788256      27   3
9                  CONTACT                             Area
BMAN190184                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0      0      4696    4696    0     0      4696    0.0           0.0                                  78.3    B354   CITATION         8/27/19 20:45 a   8/27/2019    08:45:48 PM   FIELD      -119.253323       40.760061      27   3
0                                                      Response Area
BMAN190184         PUBLIC                              9 O'Clock Response
             BLM                  : 630 L                                   CREATE   0     0       0      0      0      7       7       0     0      7       0.0           0.0                                  0.1     B232   PUBLIC ASSIST    8/27/19 20:50 a   8/27/2019    08:50:31 PM   FIELD      -119.22358        40.778155      27   3
1                  CONTACT                             Area
BMAN190184         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                                27   3
             BLM                  : Center Camp                             CREATE   0     0       0      0      0      455     455     0     0      455     0.0           0.0                                  7.6     B232   PUBLIC ASSIST    8/27/19 20:52 a   8/27/2019    08:52:32 PM   FIELD      -119.213507       40.780137
2                  CONTACT                             Area
BMAN190184                                             3 O'Clock Response                                                                                                                                                                                                                                                                27   3
             BLM   TRAFFIC STOP   3Y (Wye)                                  CREATE   0     0       0      0      0      348     348     0     0      348     0.0           0.0                                  5.8     B351   VERBAL WARNING   8/27/19 20:54 a   8/27/2019    08:54:34 PM   FIELD      -119.219931       40.773334
3                                                      Area
BMAN190184                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0      0      0      483     483     0     0      483     0.0           0.0                                  8.1     B357   VERBAL WARNING   8/27/19 20:55 a   8/27/2019    08:55:00 PM   FIELD      -119.258208       40.75352       27   3
4                                                      Response Area
BMAN190184                                             9 O'Clock Response
             BLM   ASSIST         : 900 E                                   CREATE   0     0       0      0      0      447     447     0     0      447     0.0           0.0                                  7.5     B363   PUBLIC ASSIST    8/27/19 20:57 a   8/27/2019    08:57:05 PM   FIELD      -119.216333       40.79392       27   3
5                                                      Area
BMAN190184                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0      0      0      917     917     0     0      917     0.0           0.0                                  15.3    B352   CITATION         8/27/19 20:58 a   8/27/2019    08:58:52 PM   FIELD      -119.258208       40.75352       27   3
6                                                      Response Area
BMAN190184                                             3 O'Clock Response                                                                                                                                                                                                                                                                27   3
             BLM   PATROL CHECK : 40.792030,                                CREATE   0     0       0      0      0      819     819     0     0      819     0.0           0.0                                  13.7    C134   PUBLIC ASSIST    8/27/19 20:59 a   8/27/2019    08:59:38 PM   FIELD      -119.189619       40.79203
7                                                      Area
BMAN190184         PUBLIC                              Gate Road                                                                                                                                                                                                                                                                         27   3
             BLM                  : Gate Road                               CREATE   0     0       0      0      0      78      78      0     0      78      0.0           0.0                                  1.3     C105   NO ACTION        8/27/19 21:01 a   8/27/2019    09:01:27 PM   FIELD      -119.257223       40.755891
8                  CONTACT                             Response Area
BMAN190184                                             3 O'Clock Response
             BLM   PATROL CHECK : 200 Esp                                   CREATE   0     0       0      0      0      1904    1904    0     0      1904    0.0           0.0                                  31.7    B242   NO ACTION        8/27/19 21:05 a   8/27/2019    09:05:53 PM   FIELD      -119.197117       40.784218      27   3
9                                                      Area
BMAN190185                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0      0      225     225     0     0      225     0.0           0.0                                  3.8     B357   VERBAL WARNING   8/27/19 21:06 a   8/27/2019    09:06:50 PM   FIELD      -119.264679       40.748394      27   3
0                                                      Response Area
BMAN190185                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : 3Y (Wye)                                CREATE   0     0       0      0      0      286     286     0     0      286     0.0           0.0                                  4.8     B366   VERBAL WARNING   8/27/19 21:14 a   8/27/2019    09:14:13 PM   FIELD      -119.219931       40.773334      27   3
1                                                      Area
BMAN190185                                             3 O'Clock Response                                                                                                                                                                                                                                                                27   3
             BLM   PATROL CHECK : 300 Esp                                   CREATE   0     0       0      0      0      3424    3424    0     0      3424    0.0           0.0                                  57.1    B355   PUBLIC ASSIST    8/27/19 21:16 a   8/27/2019    09:16:00 PM   FIELD      -119.199444       40.781138
2                                                      Area
BMAN190185                                             9 O'Clock Response                                                                                                                                                                                                                                                                27   3
             BLM   TRAFFIC STOP   : 815 L                                   CREATE   0     0       0      0      0      767     767     0     0      767     0.0           0.0                                  12.8    B239   VERBAL WARNING   8/27/19 21:17 a   8/27/2019    09:17:10 PM   FIELD      -119.224809       40.791914
3                                                      Area
BMAN190185                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0      0      0      112     112     0     0      112     0.0           0.0                                  1.9     B357   VERBAL WARNING   8/27/19 21:23 a   8/27/2019    09:23:16 PM   FIELD      -119.258208       40.75352       27   3
4                                                      Response Area
BMAN190185                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0      0      0      247     247     0     0      247     0.0           0.0                                  4.1     B357   VERBAL WARNING   8/27/19 21:27 a   8/27/2019    09:27:29 PM   FIELD      -119.258208       40.75352       27   3
5                                                      Response Area
BMAN190185                                             9 O'Clock Response
             BLM   PATROL CHECK : Thunderdome                               CREATE   0     0       0      0      0      4482    4482    0     0      4482    0.0           0.0                                  74.7    B230   NO ACTION        8/27/19 21:31 a   8/27/2019    09:31:20 PM   FIELD      -119.214242       40.786937      27   3
7                                                      Area
BMAN190185         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                                27   3
             BLM                  : 200 Esp                                 CREATE   0     0       0      0      0      1209    1209    0     0      1209    0.0           0.0                                  20.2    B353   PUBLIC ASSIST    8/27/19 21:33 a   8/27/2019    09:33:02 PM   FIELD      -119.197117       40.784218
8                  CONTACT                             Area
BMAN190185                                             9 O'Clock Response                                                                                                                                                                                                                                                                27   3
             BLM   TRAFFIC STOP   : 700 L                                   CREATE   0     0       0      0      0      605     605     0     0      605     0.0           0.0                                  10.1    B363   VERBAL WARNING   8/27/19 21:34 a   8/27/2019    09:34:52 PM   FIELD      -119.225641       40.781911
9                                                      Area
BMAN190186                                             3 O'Clock Response
             BLM   PATROL CHECK : 200 F                                     CREATE   0     0       0      0      0      1707    1707    0     0      1707    0.0           0.0                                  28.5    B242   PUBLIC ASSIST    8/27/19 21:39 a   8/27/2019    09:39:10 PM   FIELD      -119.190695       40.78292       27   3
0                                                      Area
BMAN190186                                             3 O'Clock Response
             BLM   PATROL CHECK : 200 Esp                                   CREATE   0     0       0      0      0      1973    1973    0     0      1973    0.0           0.0                                  32.9    B366   PUBLIC ASSIST    8/27/19 21:40 a   8/27/2019    09:40:37 PM   FIELD      -119.197117       40.784218      27   3
1                                                      Area
BMAN190186         PUBLIC                              3 O'clock Response
             BLM                  @330 D                                    CREATE   111   18      129    10     139    91      230     18    28     119     0.3           0.2     0.3    0.3   0.2     0.2     1.5     B246   PUBLIC ASSIST    8/27/19 21:42 a   8/27/2019    09:42:55 PM   FIELD      -119.198938       40.776935      27   3
4                  CONTACT                             Area
BMAN190186                                             9 O'Clock Response                                                                                                                                                                                                                                                                27   3
             BLM   PATROL CHECK 730 H                                       CREATE   0     0       0      0      0      6124    6124    0     0      6124    0.0           0.0                                  102.1   B239   PUBLIC ASSIST    8/27/19 21:43 a   8/27/2019    09:43:01 PM   FIELD      -119.223246       40.785951
2                                                      Area
BMAN190186                                             9 O'Clock Response                                                                                                                                                                                                                                                                27   3
             BLM   PATROL CHECK : Thunderdome                               CREATE   0     0       0      0      0      3126    3126    0     0      3126    0.0           0.0                                  52.1    B351   CITATION         8/27/19 21:44 a   8/27/2019    09:44:34 PM   FIELD      -119.214242       40.786937
3                                                      Area
BMAN190186                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0       0      0      0      325     325     0     0      325     0.0           0.0                                  5.4     C105   NO ACTION        8/27/19 21:48 a   8/27/2019    09:48:02 PM   FIELD      -119.257223       40.755891      27   3
5                                                      Response Area
BMAN190186         PUBLIC                              3 O'Clock Response
             BLM                  : 200 G                                   CREATE   0     0       0      0      0      25      25      0     0      25      0.0           0.0                                  0.4     C141   PUBLIC ASSIST    8/27/19 21:49 a   8/27/2019    09:49:50 PM   FIELD      -119.189858       40.782751      27   3
6                  CONTACT                             Area
BMAN190186                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0      0      357     357     0     0      357     0.0           0.0                                  6.0     B365   VERBAL WARNING   8/27/19 21:53 a   8/27/2019    09:53:47 PM   FIELD      -119.264679       40.748394      27   3
7                                                      Response Area
BMAN190186         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                                27   3
             BLM                  : 200 G                                   CREATE   0     0       0      0      0      12      12      0     0      12      0.0           0.0                                  0.2     C141   PUBLIC ASSIST    8/27/19 21:55 a   8/27/2019    09:55:35 PM   FIELD      -119.189858       40.782751
8                  CONTACT                             Area
BMAN190186                                             9 O'Clock Response                                                                                                                                                                                                                                                                27   3
             BLM   TRAFFIC STOP   : 800 H                                   CREATE   0     0       0      0      0      1743    1743    0     0      1743    0.0           0.0                                  29.1    B362   CITATION         8/27/19 21:57 a   8/27/2019    09:57:17 PM   FIELD      -119.222665       40.789376
9                                                      Area
BMAN190187                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : 500 L                                   CREATE   0     0       0      0      0      526     526     0     0      526     0.0           0.0                                  8.8     B237   VERBAL WARNING   8/27/19 21:58 a   8/27/2019    09:58:25 PM   FIELD      -119.211107       40.770912      27   3
0                                                      Area
BMAN190187                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0      0      65      65      0     0      65      0.0           0.0                                  1.1     B357   NO ACTION        8/27/19 21:59 a   8/27/2019    09:59:12 PM   FIELD      -119.264679       40.748394      27   3
1                                                      Response Area
BMAN190187                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0      0      0      345     345     0     0      345     0.0           0.0                                  5.8     B354   NO ACTION        8/27/19 22:04 a   8/27/2019    10:04:29 PM   FIELD      -119.258208       40.75352       27   3
2                                                      Response Area
BMAN190187                                             9 O'clock Response                                                                                                                                                                                                                                                                27   3
             BLM   HAZMAT         @830 G:Badlands                           CREATE   119   568     687    -687          1194    1194    568          1075    9.5           -11.5   9.5          -11.5   -11.5   17.9           CANCEL           8/27/19 22:07 a   8/27/2019    10:07:02 PM   Control1   -119.220182       40.792241
4                                                      Area
BMAN190187                                             Gate Road                                                                                                                                                                                                                                                                         27   3
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0       0      0      0      347     347     0     0      347     0.0           0.0                                  5.8     C109   VERBAL WARNING   8/27/19 22:08 a   8/27/2019    10:08:17 PM   FIELD      -119.257223       40.755891
3                                                      Response Area
BMAN190187                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0      0      82      82      0     0      82      0.0           0.0                                  1.4     B235   VERBAL WARNING   8/27/19 22:09 a   8/27/2019    10:09:09 PM   FIELD      -119.253323       40.760061      27   3
5                                                      Response Area
BMAN190187         PUBLIC                              9 O'Clock Response
             BLM                  @800 Esp: playa                           CREATE   0     0       0      0      0      120     120     0     0      120     0.0           0.0                                  2.0     B363   NO ACTION        8/27/19 22:11 a   8/27/2019    10:11:18 PM   FIELD      -119.214566       40.787741      27   3
6                  CONTACT                             Area
BMAN190187         PUBLIC                              9 O'Clock Response
             BLM                  : 645 J                                   CREATE   0     0       0      0      0      390     390     0     0      390     0.0           0.0                                  6.5     B367   VERBAL WARNING   8/27/19 22:12 a   8/27/2019    10:12:31 PM   FIELD      -119.223505       40.780383      27   3
7                  CONTACT                             Area
BMAN190187                                             Gate Road                                                                                                                                                                                                                                                                         27   3
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0      0      0      204     204     0     0      204     0.0           0.0                                  3.4     B357   VERBAL WARNING   8/27/19 22:14 a   8/27/2019    10:14:11 PM   FIELD      -119.258208       40.75352


                                                                                                                                                                                                                                                                                                                         ER00153
9                                                      Response Area
                                                                                                   Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 337 of 499
                                                                                                                                                                  eventSummary

BMAN190188                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road                                CREATE   0     0       0     0     0      298     298     0     0     298     0.0           0.0                                5.0     C105   NO ACTION        8/27/19 22:21 a   8/27/2019    10:21:24 PM   FIELD      -119.257223    40.755891   27   3
0                                                       Response Area
BMAN190188         PUBLIC                               9 O'Clock Response
             BLM                  @800 Esp                                   CREATE   0     0       0     0     0      1291    1291    0     0     1291    0.0           0.0                                21.5    C123   PUBLIC ASSIST    8/27/19 22:23 a   8/27/2019    10:23:41 PM   FIELD      -119.214566    40.787741   27   3
1                  CONTACT                              Area
BMAN190188                                              9 O'Clock Response                                                                                                                                                                                                                                                     27   3
             BLM   PATROL CHECK : 800 Esp                                    CREATE   0     0       0     0     0      1229    1229    0     0     1229    0.0           0.0                                20.5    B243   NO ACTION        8/27/19 22:23 a   8/27/2019    10:23:57 PM   FIELD      -119.214566    40.787741
2                                                       Area
BMAN190188                                              Gate Road                                                                                                                                                                                                                                                              27   3
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0     0     0      417     417     0     0     417     0.0           0.0                                7.0     B357   VERBAL WARNING   8/27/19 22:27 a   8/27/2019    10:27:37 PM   FIELD      -119.258208    40.75352
3                                                       Response Area
BMAN190188                                              9 O'Clock Response
             BLM   PATROL CHECK : 800 Esp                                    CREATE   0     0       0     0     0      2597    2597    0     0     2597    0.0           0.0                                43.3    B247   NO ACTION        8/27/19 22:30 a   8/27/2019    10:30:25 PM   FIELD      -119.214566    40.787741   27   3
4                                                       Area
BMAN190188                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road                                CREATE   0     0       0     0     0      316     316     0     0     316     0.0           0.0                                5.3     C105   NO ACTION        8/27/19 22:32 a   8/27/2019    10:32:51 PM   FIELD      -119.257223    40.755891   27   3
5                                                       Response Area
BMAN190188         PUBLIC         : 1000 E: deep        9 O'Clock Response
             BLM                                                             CREATE   0     0       0     0     0      1731    1731    0     0     1731    0.0           0.0                                28.9    B361   NO ACTION        8/27/19 22:32 a   8/27/2019    10:32:57 PM   FIELD      -119.209704    40.796843   27   3
6                  CONTACT        playa                 Area
BMAN190188                                              Gate Road                                                                                                                                                                                                                                                              27   3
             BLM   TRAFFIC STOP   Gate Road MM 1                             CREATE   0     0       0     0     0      1481    1481    0     0     1481    0.0           0.0                                24.7    I403   CITATION         8/27/19 22:36 a   8/27/2019    10:36:19 PM   FIELD      -119.258208    40.75352
7                                                       Response Area
BMAN190188         PUBLIC                               3 O'Clock Response                                                                                                                                                                                                                                                     27   3
             BLM                  : 200 Esp                                  CREATE   0     0       0     0     0      3609    3609    0     0     3609    0.0           0.0                                60.2    C124   PUBLIC ASSIST    8/27/19 22:37 a   8/27/2019    10:37:00 PM   FIELD      -119.197117    40.784218
8                  CONTACT                              Area
BMAN190188                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0     0     0      348     348     0     0     348     0.0           0.0                                5.8     B242   VERBAL WARNING   8/27/19 22:38 a   8/27/2019    10:38:28 PM   FIELD      -119.258208    40.75352    27   3
9                                                       Response Area
BMAN190189                                              9 O'Clock Response
             BLM   PATROL CHECK : Thunderdome                                CREATE   0     0       0     0     0      826     826     0     0     826     0.0           0.0                                13.8    B234   PUBLIC ASSIST    8/27/19 22:39 a   8/27/2019    10:39:02 PM   FIELD      -119.214242    40.786937   27   3
0                                                       Area
BMAN190189                                              3 O'Clock Response
             BLM   PATROL CHECK : 445 Esp                                    CREATE   0     0       0     0     0      1302    1302    0     0     1302    0.0           0.0                                21.7    B352   NO ACTION        8/27/19 22:41 a   8/27/2019    10:41:23 PM   FIELD      -119.207       40.779175   27   3
1                                                       Area
BMAN190189         PUBLIC                               3 O'Clock Response                                                                                                                                                                                                                                                     27   3
             BLM                  : 300 Esp                                  CREATE   0     0       0     0     0      1743    1743    0     0     1743    0.0           0.0                                29.1    C141   PUBLIC ASSIST    8/27/19 22:44 a   8/27/2019    10:44:24 PM   FIELD      -119.199444    40.781138
2                  CONTACT                              Area
BMAN190189                                              Gate Road                                                                                                                                                                                                                                                              27   3
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0       0     0     0      454     454     0     0     454     0.0           0.0                                7.6     B244   VERBAL WARNING   8/27/19 22:45 a   8/27/2019    10:45:12 PM   FIELD      -119.253323    40.760061
3                                                       Response Area
BMAN190189                                              9 O'Clock Response
             BLM   PATROL CHECK : 1000 Esp                                   CREATE   0     0       0     0     0      1320    1320    0     0     1320    0.0           0.0                                22.0    B240   PUBLIC ASSIST    8/27/19 22:48 a   8/27/2019    10:48:21 PM   FIELD      -119.208196    40.792604   27   3
4                                                       Area
BMAN190189         PUBLIC                               3 O'Clock Response
             BLM                  : 600 D                                    CREATE   0     0       0     0     0      763     763     0     0     763     0.0           0.0                                12.7    B355   NO ACTION        8/27/19 22:49 a   8/27/2019    10:49:01 PM   FIELD      -119.215547    40.77857    27   3
5                  CONTACT                              Area
BMAN190189         PUBLIC                               9 O'Clock Response
             BLM                  : 630 H                                    CREATE   0     0       0     0     0      370     370     0     0     370     0.0           0.0                                6.2     B239   NO ACTION        8/27/19 22:50 a   8/27/2019    10:50:25 PM   FIELD      -119.220895    40.77934    27   3
6                  CONTACT                              Area
BMAN190189                                              9 O'Clock Response                                                                                                                                                                                                                                                     27   3
             BLM   PATROL CHECK : 1000 Esp                                   CREATE   0     0       0     0     0      1371    1371    0     0     1371    0.0           0.0                                22.9    B243   PUBLIC ASSIST    8/27/19 22:50 a   8/27/2019    10:50:51 PM   FIELD      -119.208196    40.792604
7                                                       Area
BMAN190189                                              Gate Road                                                                                                                                                                                                                                                              27   3
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0     0     0      431     431     0     0     431     0.0           0.0                                7.2     K231   VERBAL WARNING   8/27/19 22:51 a   8/27/2019    10:51:21 PM   FIELD      -119.258208    40.75352
8                                                       Response Area
BMAN190189         COMPLIANCE                           9 O'Clock Response
             BLM                  : 930 J                                    CREATE   0     0       0     0     0      302     302     0     0     302     0.0           0.0                                5.0     B367   VERBAL WARNING   8/27/19 22:52 a   8/27/2019    10:52:38 PM   FIELD      -119.215447    40.798562   27   3
9                  CHECK                                Area
BMAN190190                                              3 O'clock Response
             BLM   HAZMAT         @415 H:street                              CREATE   93    -93           0            157     157                 64      -1.6          0.0     -1.6                       1.1            CANCEL           8/27/19 22:55 a   8/27/2019    10:55:51 PM   911        -119.203533    40.772867   27   3
0                                                       Area
BMAN190190                                              9 O'clock Response
             BLM   REQUEST LE     @Point 1: 1.2                              CREATE   83    49      132   167   299    2242    2541    49    216   2458    0.8           2.8     0.8    0.8   2.8    2.8    37.4    P368   CITATION         8/27/19 22:57 a   8/27/2019    10:57:32 PM   911        -119.233974    40.78214    27   3
1                                                       Area
BMAN190190                                              3 O'Clock Response                                                                                                                                                                                                                                                     27   3
             BLM   PATROL CHECK : 200 Esp                                    CREATE   0     0       0     0     0      668     668     0     0     668     0.0           0.0                                11.1    B234   NO ACTION        8/27/19 23:00 a   8/27/2019    11:00:15 PM   FIELD      -119.197117    40.784218
2                                                       Area
BMAN190190                                              9 O'Clock Response                                                                                                                                                                                                                                                     27   3
             BLM   PATROL CHECK @Point 1:1.2                                 CREATE   0     1       1     0     1      774     775     1     1     775     0.0           0.0     0.0    0.0                 12.9    B361   NO ACTION        8/27/19 23:08 a   8/27/2019    11:08:12 PM   FIELD      -119.233974    40.78214
3                                                       Area
BMAN190190                                              Gate Road
4
             BLM   TRAFFIC STOP   : Gate Road MM .5
                                                        Response
                                                                             CREATE   0     0       0     0     0      548     548     0     0     548     0.0           0.0                                9.1     B242   VERBAL WARNING   8/27/19 23:08 a   8/27/2019    11:08:32 PM   FIELD      -119.264679    40.748394   27   3
                                                        Area                                0             0            0                                   0.0           0.0                                0.0                                               12/30/1899   12:00:00 AM                                         30   6
BMAN190190                                              3 O'Clock Response
             BLM   PATROL CHECK : 200 Esp                                    CREATE   0     0       0     0     0      2945    2945    0     0     2945    0.0           0.0                                49.1    B366   PUBLIC ASSIST    8/27/19 23:09 a   8/27/2019    11:09:15 PM   FIELD      -119.197117    40.784218   27   3
5                                                       Area
BMAN190190         PUBLIC                               3 O'Clock Response
             BLM                  400 Esp                                    CREATE   0     0       0     0     0      800     800     0     0     800     0.0           0.0                                13.3    C141   PUBLIC ASSIST    8/27/19 23:10 a   8/27/2019    11:10:32 PM   FIELD      -119.203486    40.779356   27   3
6                  CONTACT                              Area
BMAN190190                                              Gate Road                                                                                                                                                                                                                                                              27   3
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0     0     0      639     639     0     0     639     0.0           0.0                                10.7    B354   VERBAL WARNING   8/27/19 23:10 a   8/27/2019    11:10:45 PM   FIELD      -119.264679    40.748394
7                                                       Response Area
BMAN190190                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0       0     0     0      649     649     0     0     649     0.0           0.0                                10.8    B235   VERBAL WARNING   8/27/19 23:12 a   8/27/2019    11:12:20 PM   FIELD      -119.253323    40.760061   27   3
8                                                       Response Area
BMAN190190                                              Gate Road                                                                                                                                                          VERBAL WARNING
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0     0     0      881     881     0     0     881     0.0           0.0                                14.7    B238                    8/27/19 23:13 a   8/27/2019    11:13:01 PM   FIELD      -119.264679    40.748394   27   3
9                                                       Response Area                                                                                                                                                      RPT
BMAN190191                                              3 O'Clock Response
             BLM   PATROL CHECK : 330 Esp                                    CREATE   0     0       0     0     0      3145    3145    0     0     3145    0.0           0.0                                52.4    C123   CITATION         8/27/19 23:13 a   8/27/2019    11:13:39 PM   FIELD      -119.201311    40.780045   27   3
0                                                       Area
BMAN190191                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0     0     0      706     706     0     0     706     0.0           0.0                                11.8    B365   VERBAL WARNING   8/27/19 23:14 a   8/27/2019    11:14:43 PM   FIELD      -119.264679    40.748394   27   3
1                                                       Response Area
BMAN190191                                              3 O'Clock Response                                                                                                                                                                                                                                                     27   3
             BLM   PATROL CHECK : 200 Esp                                    CREATE   0     0       0     0     0      954     954     0     0     954     0.0           0.0                                15.9    B351   PUBLIC ASSIST    8/27/19 23:16 a   8/27/2019    11:16:02 PM   FIELD      -119.197117    40.784218
2                                                       Area
BMAN190191                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0     0     0      354     354     0     0     354     0.0           0.0                                5.9     I403   VERBAL WARNING   8/27/19 23:18 a   8/27/2019    11:18:23 PM   FIELD      -119.264679    40.748394   27   3
3                                                       Response Area
BMAN190191                                              9 O'Clock Response
             BLM   PATROL CHECK : 1000 G : MYAN                              CREATE   0     0       0     0     0      3139    3139    0     0     3139    0.0           0.0                                52.3    B243   NO ACTION        8/27/19 23:27 a   8/27/2019    11:27:19 PM   FIELD      -119.210156    40.798115   27   3
4                                                       Area
BMAN190191                                              9 O'Clock Response
             BLM   TRAFFIC STOP   : 700 L                                    CREATE   0     0       0     0     0      97      97      0     0     97      0.0           0.0                                1.6     B363   NO ACTION        8/27/19 23:27 a   8/27/2019    11:27:51 PM   FIELD      -119.225641    40.781911   27   3
5                                                       Area
BMAN190191                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0     0     0      340     340     0     0     340     0.0           0.0                                5.7     B242   VERBAL WARNING   8/27/19 23:28 a   8/27/2019    11:28:53 PM   FIELD      -119.264679    40.748394   27   3
6                                                       Response Area
BMAN190191                                              Gate Road                                                                                                                                                                                                                                                              27   3
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0       0     0     0      298     298     0     0     298     0.0           0.0                                5.0     B357   VERBAL WARNING   8/27/19 23:30 a   8/27/2019    11:30:27 PM   FIELD      -119.253323    40.760061
7                                                       Response Area
BMAN190191                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0     0     0      1284    1284    0     0     1284    0.0           0.0                                21.4    B238   REPORT           8/27/19 23:32 a   8/27/2019    11:32:49 PM   FIELD      -119.264679    40.748394   27   3
8                                                       Response Area
BMAN190191         PUBLIC                               3 O'Clock Response
             BLM                  : 300 Esp                                  CREATE   0     0       0     0     0      141     141     0     0     141     0.0           0.0                                2.4     C141   PUBLIC ASSIST    8/27/19 23:33 a   8/27/2019    11:33:19 PM   FIELD      -119.199444    40.781138   27   3
9                  CONTACT                              Area
BMAN190192         PUBLIC                               9 O'Clock Response
             BLM                  : Thunderdome                              CREATE   0     0       0     0     0      638     638     0     0     638     0.0           0.0                                10.6    C141   PUBLIC ASSIST    8/27/19 23:35 a   8/27/2019    11:35:49 PM   FIELD      -119.214242    40.786937   27   3
0                  CONTACT                              Area
BMAN190192                                              Gate Road                                                                                                                                                          VERBAL WARNING
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0     0     0      683     683     0     0     683     0.0           0.0                                11.4    B242                    8/27/19 23:39 a   8/27/2019    11:39:53 PM   FIELD      -119.258208    40.75352    27   3
1                                                       Response Area                                                                                                                                                      RPT
BMAN190192         PUBLIC                               9 O'Clock Response                                                                                                                                                                                                                                                     27   3
             BLM                  @1000 E                                    CREATE   0     0       0     0     0      3504    3504    0     0     3504    0.0           0.0                                58.4    C152   PUBLIC ASSIST    8/27/19 23:42 a   8/27/2019    11:42:31 PM   FIELD      -119.209704    40.796843
2                  CONTACT                              Area
BMAN190192                                              3 O'clock Response
             BLM   REQUEST LE     @The Temple                                CREATE   87    297     384   82    466    574     1040    297   379   953     5.0           1.4     5.0    5.0   1.4    1.4    9.6     B364   LE ASSIST        8/27/19 23:46 a   8/27/2019    11:46:42 PM   Ops1       -119.199494    40.79081    27   3
4                                                       Area
BMAN190192                                              3 O'Clock Response
             BLM   ASSIST         : 600 Esp                                  CREATE   0     0       0     0     0      188     188     0     0     188     0.0           0.0                                3.1     B361   PUBLIC ASSIST    8/27/19 23:47 a   8/27/2019    11:47:10 PM   FIELD      -119.211557    40.781617   27   3
3                                                       Area
BMAN190192         PUBLIC                               9 O'Clock Response
             BLM                  @900 A                                     CREATE   0     0       0     0     0      1116    1116    0     0     1116    0.0           0.0                                18.6    C124   PUBLIC ASSIST    8/27/19 23:48 a   8/27/2019    11:48:10 PM   FIELD      -119.213364    40.791673   27   3
5                  CONTACT                              Area
BMAN190192                                              9 O'Clock Response
             BLM   PATROL CHECK : 800 Esp                                    CREATE   0     0       0     0     0      1393    1393    0     0     1393    0.0           0.0                                23.2    B352   PUBLIC ASSIST    8/27/19 23:49 a   8/27/2019    11:49:36 PM   FIELD      -119.214566    40.787741   27   3
6                                                       Area
BMAN190192                                              Gate Road                                                                                                                                                                                                                                                              27   3
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0     0     0      571     571     0     0     571     0.0           0.0                                9.5     B354   VERBAL WARNING   8/27/19 23:52 a   8/27/2019    11:52:36 PM   FIELD      -119.258208    40.75352
7                                                       Response Area
BMAN190192                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0     0     0      154     154     0     0     154     0.0           0.0                                2.6     B357   VERBAL WARNING   8/27/19 23:56 a   8/27/2019    11:56:44 PM   FIELD      -119.258208    40.75352    27   3
8                                                       Response Area
BMAN190192         PUBLIC                               9 O'Clock Response
             BLM                  @900 A                                     CREATE   0     0       0     0     0      332     332     0     0     332     0.0           0.0                                5.5     C141   PUBLIC ASSIST    8/28/19 0:01 a    8/28/2019    12:01:09 AM   FIELD      -119.213364    40.791673   28   4
9                  CONTACT                              Area
BMAN190193                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0     0     0      545     545     0     0     545     0.0           0.0                                9.1     B242   VERBAL WARNING   8/28/19 0:02 a    8/28/2019    12:02:58 AM   FIELD      -119.258208    40.75352    28   4
0                                                       Response Area
BMAN190193                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0       0     0     0      212     212     0     0     212     0.0           0.0                                3.5     B244   VERBAL WARNING   8/28/19 0:07 a    8/28/2019    12:07:12 AM   FIELD      -119.253323    40.760061   28   4
1                                                       Response Area
BMAN190193                                              Gate Road                                                                                                                                                                                                                                                              28   4
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0     0     0      528     528     0     0     528     0.0           0.0                                8.8     B238   VERBAL WARNING   8/28/19 0:09 a    8/28/2019    12:09:34 AM   FIELD      -119.264679    40.748394
2                                                       Response Area
BMAN190193         PUBLIC                               9 O'Clock Response
             BLM                  @1000 Esp:TREE                             CREATE   0     0       0     0     0      4807    4807    0     0     4807    0.0           0.0                                80.1    C124   PUBLIC ASSIST    8/28/19 0:10 a    8/28/2019    12:10:50 AM   FIELD      -119.208196    40.792604   28   4
3                  CONTACT                              Area
BMAN190193                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0     0     0      79      79      0     0     79      0.0           0.0                                1.3     B357   VERBAL WARNING   8/28/19 0:11 a    8/28/2019    12:11:29 AM   FIELD      -119.258208    40.75352    28   4
4                                                       Response Area
BMAN190193                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0       0     0     0      1043    1043    0     0     1043    0.0           0.0                                17.4    B242   VERBAL WARNING   8/28/19 0:13 a    8/28/2019    12:13:09 AM   FIELD      -119.253323    40.760061   28   4
5                                                       Response Area
BMAN190193                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0     0     0      967     967     0     0     967     0.0           0.0                                16.1    B365   VERBAL WARNING   8/28/19 0:15 a    8/28/2019    12:15:03 AM   FIELD      -119.264679    40.748394   28   4
6                                                       Response Area
BMAN190193         PUBLIC                               9 O'Clock Response                                                                                                                                                                                                                                                     28   4
             BLM                  : Point 3                                  CREATE   0     0       0     0     0      781     781     0     0     781     0.0           0.0                                13.0    B237   NO ACTION        8/28/19 0:21 a    8/28/2019    12:21:13 AM   FIELD      -119.185331    40.80163
7                  CONTACT                              Area
BMAN190193         PUBLIC                               9 O'Clock Response
             BLM                  : 1000 E                                   CREATE   0     0       0     0     0      2521    2521    0     0     2521    0.0           0.0                                42.0    C141   REPORT           8/28/19 0:22 a    8/28/2019    12:22:26 AM   FIELD      -119.209704    40.796843   28   4
8                  CONTACT                              Area
BMAN190193                                              9 O'Clock Response
             BLM   PATROL CHECK : 1000 E                                     CREATE   0     0       0     0     0      1055    1055    0     0     1055    0.0           0.0                                17.6    B363   PUBLIC ASSIST    8/28/19 0:24 a    8/28/2019    12:24:49 AM   FIELD      -119.209704    40.796843   28   4
9                                                       Area
BMAN190194         PUBLIC                               9 O'Clock Response
             BLM                  : 1000 E                                   CREATE   0     0       0     0     0      8502    8502    0     0     8502    0.0           0.0                                141.7   B243   CITATION         8/28/19 0:34 a    8/28/2019    12:34:08 AM   FIELD      -119.209704    40.796843   28   4
0                  CONTACT                              Area
BMAN190194                                              9 O'Clock Response
             BLM   PATROL CHECK : 1000 Esp                                   CREATE   0     0       0     0     0      2204    2204    0     0     2204    0.0           0.0                                36.7    B352   PUBLIC ASSIST    8/28/19 0:36 a    8/28/2019    12:36:07 AM   FIELD      -119.208196    40.792604   28   4
1                                                       Area
BMAN190194                                              Gate Road                                                                                                                                                                                                                                                              28   4
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0     0     0      203     203     0     0     203     0.0           0.0                                3.4     B354   VERBAL WARNING   8/28/19 0:37 a    8/28/2019    12:37:32 AM   FIELD      -119.258208    40.75352
2                                                       Response Area
BMAN190194         PUBLIC                               9 O'Clock Response
             BLM                  1000 Rave                                  CREATE   0     0       0     0     0      2146    2146    0     0     2146    0.0           0.0                                35.8    C109   PUBLIC ASSIST    8/28/19 0:37 a    8/28/2019    12:37:59 AM   FIELD      -119.209721    40.796885   28   4
3                  CONTACT                              Area
BMAN190194         PUBLIC                               9 O'Clock Response
             BLM                  : 830 B                                    CREATE   0     0       0     0     0      1468    1468    0     0     1468    0.0           0.0                                24.5    B246   PUBLIC ASSIST    8/28/19 0:38 a    8/28/2019    12:38:31 AM   FIELD      -119.215955    40.790396   28   4
4                  CONTACT                              Area
BMAN190194                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                           CREATE   0     0       0     0     0      2905    2905    0     0     2905    0.0           0.0                                48.4    B242   VERBAL WARNING   8/28/19 0:44 a    8/28/2019    12:44:04 AM   FIELD      -119.248468    40.766504   28   4
5                                                       Response Area
BMAN190194                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0     0     0      314     314     0     0     314     0.0           0.0                                5.2     B366   VERBAL WARNING   8/28/19 0:51 a    8/28/2019    12:51:16 AM   FIELD      -119.264679    40.748394   28   4
6                                                       Response Area
BMAN190194                                              9 O'Clock Response                                                                                                                                                                                                                                                     28   4
             BLM   TRAFFIC STOP   615 Esp                                    CREATE   0     0       0     0     0      250     250     0     0     250     0.0           0.0                                4.2     B367   VERBAL WARNING   8/28/19 0:52 a    8/28/2019    12:52:43 AM   FIELD      -119.212773    40.78216
7                                                       Area
BMAN190194         PUBLIC                               3 O'Clock Response
             BLM                  : BLM Mobile                               CREATE   0     0       0     0     0      51      51      0     0     51      0.0           0.0                                0.9     B355   NO ACTION        8/28/19 0:56 a    8/28/2019    12:56:06 AM   FIELD      -119.209047    40.779429   28   4
8                  CONTACT                              Area
BMAN190194                                              3 O'Clock Response
             BLM   PATROL CHECK : 430 G                                      CREATE   0     0       0     0     0      1221    1221    0     0     1221    0.0           0.0                                20.4    B234   NO ACTION        8/28/19 0:57 a    8/28/2019    12:57:14 AM   FIELD      -119.205806    40.77341    28   4
9                                                       Area
BMAN190195         PUBLIC                               9 O'Clock Response
             BLM                  1000 Rave                                  CREATE   0     0       0     0     0      1974    1974    0     0     1974    0.0           0.0                                32.9    C123   PUBLIC ASSIST    8/28/19 0:58 a    8/28/2019    12:58:55 AM   FIELD      -119.209721    40.796885   28   4
0                  CONTACT                              Area
BMAN190195                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0     0     0      1466    1466    0     0     1466    0.0           0.0                                24.4    B354   VERBAL WARNING   8/28/19 0:59 a    8/28/2019    12:59:15 AM   FIELD      -119.258208    40.75352    28   4
1                                                       Response Area
BMAN190195         PUBLIC                               9 O'Clock Response                                                                                                                                                                                                                                                     28   4
             BLM                  : 1000 I                                   CREATE   0     0       0     0     0      5459    5459    0     0     5459    0.0           0.0                                91.0    B241   PUBLIC ASSIST    8/28/19 0:59 a    8/28/2019    12:59:20 AM   FIELD      -119.210608    40.799387
2                  CONTACT                              Area
BMAN190195         MISSING                              9 O'clock Response
             BLM                  Station 9                                  CREATE   242   181     423   762   1185   613     1798    181   943   1556    3.0           12.7    3.0    3.0   12.7   12.7   10.2    C154   PUBLIC ASSIST    8/28/19 1:05 a    8/28/2019    01:05:57 AM   Control1   -119.214876    40.793024   28   4
5                  PERSON                               Area
BMAN190195                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0     0     0      451     451     0     0     451     0.0           0.0                                7.5     B366   VERBAL WARNING   8/28/19 1:07 a    8/28/2019    01:07:22 AM   FIELD      -119.264679    40.748394   28   4
3                                                       Response Area
BMAN190195                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                           CREATE   0     0       0     0     0      326     326     0     0     326     0.0           0.0                                5.4     B235   VERBAL WARNING   8/28/19 1:08 a    8/28/2019    01:08:34 AM   FIELD      -119.248468    40.766504   28   4
4                                                       Response Area
BMAN190195                                              9 O'Clock Response
             BLM   TRAFFIC STOP   : 715 L                                    CREATE   0     0       0     0     0      320     320     0     0     320     0.0           0.0                                5.3     B367   VERBAL WARNING   8/28/19 1:14 a    8/28/2019    01:14:10 AM   FIELD      -119.226171    40.78391    28   4
6                                                       Area
BMAN190195                                              3 O'clock Response                                                                                                                                                                                                                                                     28   4
             BLM   REQUEST LE     Berlin                                     CREATE   86    179     265   36    301    5556    5857    179   215   5771    3.0           0.6     3.0    3.0   0.6    0.6    92.6    B361   NO ACTION        8/28/19 1:21 a    8/28/2019    01:21:34 AM   Control1   -119.196285    40.779306
7                                                       Area
BMAN190195                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0       0     0     0      769     769     0     0     769     0.0           0.0                                12.8    B357   VERBAL WARNING   8/28/19 1:25 a    8/28/2019    01:25:25 AM   FIELD      -119.253323    40.760061   28   4
8                                                       Response Area
BMAN190195                                              9 O'Clock Response
             BLM   TRAFFIC STOP   : 730 L                                    CREATE   0     0       0     0     0      374     374     0     0     374     0.0           0.0                                6.2     B367   VERBAL WARNING   8/28/19 1:25 a    8/28/2019    01:25:28 AM   FIELD      -119.226353    40.785945   28   4
9                                                       Area
BMAN190196         PUBLIC                               9 O'Clock Response
             BLM                  Thunderdome                                CREATE   0     0       0     0     0      1112    1112    0     0     1112    0.0           0.0                                18.5    C124   PUBLIC ASSIST    8/28/19 1:31 a    8/28/2019    01:31:11 AM   FIELD      -119.214242    40.786937   28   4
0                  CONTACT                              Area
BMAN190196         PUBLIC                               3 O'Clock Response
             BLM                  : 12 Oclock off the                        CREATE   0     0       0     0     0      1601    1601    0     0     1601    0.0           0.0                                26.7    B247   PUBLIC ASSIST    8/28/19 1:31 a    8/28/2019    01:31:28 AM   FIELD      -119.203029    40.788113   28   4
1                  CONTACT                              Area
BMAN190196                                              Gate Road                                                                                                                                                                                                                                                              28   4
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0       0     0     0      1807    1807    0     0     1807    0.0           0.0                                30.1    B235   CITATION         8/28/19 1:34 a    8/28/2019    01:34:02 AM   FIELD      -119.253323    40.760061
2                                                       Response Area
BMAN190196         PUBLIC                               9 O'Clock Response                                                                                                                                                 VERBAL WARNING
             BLM                  : 830 D                                    CREATE   0     0       0     0     0      835     835     0     0     835     0.0           0.0                                13.9    B352                    8/28/19 1:36 a    8/28/2019    01:36:11 AM   FIELD      -119.217771    40.791189   28   4
3                  CONTACT                              Area                                                                                                                                                               RPT
BMAN190196         PUBLIC                               9 O'Clock Response
             BLM                  : 1000 G                                   CREATE   0     0       0     0     0      3094    3094    0     0     3094    0.0           0.0                                51.6    B241   PUBLIC ASSIST    8/28/19 1:37 a    8/28/2019    01:37:32 AM   FIELD      -119.210156    40.798115   28   4
4                  CONTACT                              Area
BMAN190196                                              3 O'clock Response
             BLM   REQUEST LE     200 Esp                                    CREATE   102   103     205   321   526    15053   15579   103   424   15477   1.7           5.4     1.7    1.7   5.4    5.4    250.9   C152   NO ACTION        8/28/19 1:37 a    8/28/2019    01:37:46 AM   Control1   -119.197117    40.784218   28   4
5                                                       Area
BMAN190196                                              Outside Event
             BLM   REQUEST LE     Frog Pond                                  CREATE   175   17      192   208   400    -400            17    225           0.3           3.5     0.3    0.3   3.5    3.5    -3.8    P368   CITATION         8/28/19 1:44 a    8/28/2019    01:44:37 AM   911        -119.170178    40.745802   28   4
6                                                       Response Area
BMAN190196         PUBLIC                               9 O'Clock Response                                                                                                                                                                                                                                                     28   4
             BLM                  : 800 G                                    CREATE   0     0       0     0     0      2048    2048    0     0     2048    0.0           0.0                                34.1    B247   PUBLIC ASSIST    8/28/19 1:58 a    8/28/2019    01:58:28 AM   FIELD      -119.221825    40.789207
7                  CONTACT                              Area
BMAN190196                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0     0     0      585     585     0     0     585     0.0           0.0                                9.8     B242   VERBAL WARNING   8/28/19 2:09 a    8/28/2019    02:09:19 AM   FIELD      -119.264679    40.748394   28   4
8                                                       Response Area
BMAN190196                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0     0     0      668     668     0     0     668     0.0           0.0                                11.1    B366   VERBAL WARNING   8/28/19 2:11 a    8/28/2019    02:11:38 AM   FIELD      -119.264679    40.748394   28   4
9                                                       Response Area
BMAN190197                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0     0     0      361     361     0     0     361     0.0           0.0                                6.0     B363   VERBAL WARNING   8/28/19 2:24 a    8/28/2019    02:24:06 AM   FIELD      -119.264679    40.748394   28   4
0                                                       Response Area
BMAN190197                                              Gate Road
1
             BLM   TRAFFIC STOP   : Gate Road MM 1
                                                        Response
                                                                             CREATE   0     0       0     0     0      323     323     0     0     323     0.0           0.0                                5.4     B232   VERBAL WARNING   8/28/19 2:29 a    8/28/2019    02:29:02 AM   FIELD      -119.258208    40.75352    28   4
                                                        Area                                0             0            0                                   0.0           0.0                                0.0                                               12/30/1899   12:00:00 AM                                         30   6
BMAN190197         PUBLIC                               9 O'Clock Response
             BLM                  900 E                                      CREATE   0     0       0     0     0      1162    1162    0     0     1162    0.0           0.0                                19.4    B361   CITATION         8/28/19 2:29 a    8/28/2019    02:29:42 AM   FIELD      -119.216333    40.79392    28   4
2                  CONTACT                              Area
BMAN190197                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0     0     0      586     586     0     0     586     0.0           0.0                                9.8     B366   WRITTEN WARNING 8/28/19 2:36 a     8/28/2019    02:36:01 AM   FIELD      -119.264679    40.748394   28   4
3                                                       Response Area
BMAN190197                                              3 O'clock Response
             BLM   HAZMAT         @12 Oclock off the                         CREATE   172   -172          0            950     950                 778     -2.9          0.0     -2.9                       13.0           CANCEL           8/28/19 2:44 a    8/28/2019    02:44:34 AM   911        -119.192292    40.796257   28   4
4                                                       Area
BMAN190197         PUBLIC                               9 O'Clock Response
             BLM                  1000 Rave                                  CREATE   0     0       0     0     0      1844    1844    0     0     1844    0.0           0.0                                30.7    C151   PUBLIC ASSIST    8/28/19 2:50 a    8/28/2019    02:50:59 AM   FIELD      -119.209721    40.796885   28   4
5                  CONTACT                              Area
BMAN190197                                              9 O'Clock Response                                                                                                                                                                                                                                                     28   4
             BLM   PATROL CHECK : 1000 Esp                                   CREATE   0     0       0     0     0      13361   13361   0     0     13361   0.0           0.0                                222.7   B354   NO ACTION        8/28/19 3:08 a    8/28/2019    03:08:09 AM   FIELD      -119.208196    40.792604
6                                                       Area
BMAN190197                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0       0     0     0      275     275     0     0     275     0.0           0.0                                4.6     B363   VERBAL WARNING   8/28/19 3:22 a    8/28/2019    03:22:48 AM   FIELD      -119.264679    40.748394   28   4
7                                                       Response Area
BMAN190197         PUBLIC                               9 O'Clock Response
             BLM                  : 1000 B : DEEP                            CREATE   0     0       0     0     0      2001    2001    0     0     2001    0.0           0.0                                33.4    B366   CITATION         8/28/19 3:27 a    8/28/2019    03:27:10 AM   FIELD      -119.208884    40.794539   28   4
8                  CONTACT                              Area
BMAN190197                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0     0     0      726     726     0     0     726     0.0           0.0                                12.1    B363   CITATION         8/28/19 3:29 a    8/28/2019    03:29:31 AM   FIELD      -119.258208    40.75352    28   4
9                                                       Response Area
BMAN190198         PUBLIC                               9 O'Clock Response
             BLM                  : 1000 E : DEEP                            CREATE   0     0       0     0     0      5748    5748    0     0     5748    0.0           0.0                                95.8    B352   CITATION         8/28/19 3:40 a    8/28/2019    03:40:46 AM   FIELD      -119.209704    40.796843   28   4
0                  CONTACT                              Area
BMAN190198         PUBLIC
1
             BLM
                   CONTACT
                                  : pyramid                                  CREATE   0     0       0     0     0      1388    1388    0     0     1388    0.0           0.0                                23.1    C141   PUBLIC ASSIST    8/28/19 3:41 a    8/28/2019    03:41:10 AM   FIELD      0.0            0.0         28   4
BMAN190198         PUBLIC                            3 O'Clock Response
             BLM                  @BLM Mobile                                CREATE   0     0       0     0     0      5941    5941    0     0     5941    0.0           0.0                                99.0    B361   PUBLIC ASSIST    8/28/19 3:51 a    8/28/2019    03:51:11 AM   FIELD      -119.209047    40.779429   28   4
2                  CONTACT                           Area
BMAN190198         PUBLIC                            3 O'Clock Response
             BLM                  : The Man                                  CREATE   0     0       0     0     0      12      12      0     0     12      0.0           0.0                                0.2     B364   PUBLIC ASSIST    8/28/19 3:52 a    8/28/2019    03:52:39 AM   FIELD      -119.205841    40.78598    28   4
3                  CONTACT                           Area
BMAN190198                                           3 O'clock Response
             BLM   REQUEST BRC    600 Esp                                    CREATE   224   -224          0            1661    1661                1437    -3.7          0.0     -3.7                       24.0                            8/28/19 3:57 a    8/28/2019    03:57:43 AM   OTHER      -119.211557    40.781617   28   4
5                                                    Area
BMAN190198                                           Gate Road                                                                                                                                                             VERBAL WARNING
             BLM   TRAFFIC STOP   : Gate Road MM 2.5                         CREATE   0     0       0     0     0      774     774     0     0     774     0.0           0.0                                12.9    B363                    8/28/19 3:59 a    8/28/2019    03:59:32 AM   FIELD      -119.248468    40.766504   28   4
4                                                    Response Area                                                                                                                                                         RPT
BMAN190198                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0       0     0     0      371     371     0     0     371     0.0           0.0                                6.2     B356   VERBAL WARNING   8/28/19 4:07 a    8/28/2019    04:07:19 AM   FIELD      -119.258208    40.75352    28   4
6                                                    Response Area
BMAN190198         PUBLIC                            9 O'Clock Response
             BLM                  : 1000 E                                   CREATE   0     0       0     0     0      1484    1484    0     0     1484    0.0           0.0                                24.7    B366   CITATION         8/28/19 4:16 a    8/28/2019    04:16:50 AM   FIELD      -119.209704    40.796843   28   4
7                  CONTACT                           Area
BMAN190198                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                           CREATE   0     0       0     0     0      482     482     0     0     482     0.0           0.0                                8.0     B363   VERBAL WARNING   8/28/19 4:23 a    8/28/2019    04:23:07 AM   FIELD      -119.248468    40.766504   28   4
8                                                    Response Area


                                                                                                                                                                                                                                                                                                                  ER00154
                                                                                                    Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 338 of 499
                                                                                                                                                                           eventSummary

BMAN190198                                              9 O'Clock Response
             BLM   PATROL CHECK @705 A                                       CREATE   0     0        0       0     0       971     971     0       0       971     0.0            0.0                                   16.2    C141     PUBLIC ASSIST    8/28/19 4:32 a    8/28/2019    04:32:06 AM   FIELD      -119.2162      40.784216   28   4
9                                                       Area
BMAN190199         PUBLIC                               9 O'Clock Response
             BLM                  : 1000 E : MAYAN                           CREATE   0     0        0       0     0       5362    5362    0       0       5362    0.0            0.0                                   89.4    B351     CITATION         8/28/19 4:34 a    8/28/2019    04:34:24 AM   FIELD      -119.209704    40.796843   28   4
0                  CONTACT                              Area
BMAN190199         PUBLIC                               9 O'Clock Response                                                                                                                                                                                                                                                                   28   4
             BLM                  1000 Rave                                  CREATE   0     0        0       0     0       57      57      0       0       57      0.0            0.0                                   1.0     C112     PUBLIC ASSIST    8/28/19 4:52 a    8/28/2019    04:52:09 AM   FIELD      -119.209721    40.796885
1                  CONTACT                              Area
BMAN190199                                              3 O'Clock Response                                                                                                                                                                                                                                                                   28   4
             BLM   PATROL CHECK : 200 B                                      CREATE   0     0        0       0     0       1552    1552    0       0       1552    0.0            0.0                                   25.9    B365     NO ACTION        8/28/19 4:55 a    8/28/2019    04:55:53 AM   FIELD      -119.194569    40.783703
2                                                       Area
BMAN190199         PUBLIC                               3 O'Clock Response
             BLM                  : The Temple                               CREATE   0     0        0       0     0       3359    3359    0       0       3359    0.0            0.0                                   56.0    C141     NO ACTION        8/28/19 4:56 a    8/28/2019    04:56:57 AM   FIELD      -119.199494    40.79081    28   4
3                  CONTACT                              Area
BMAN190199         COMPLIANCE                           9 O'clock Response
             BLM                  @1000 F                                    CREATE   84    5256     5340    4     5344    9       5353    5256    5260    5269    87.6           0.1     87.6    87.6    0.1    0.1    0.2     B367     NO ACTION        8/28/19 5:01 a    8/28/2019    05:01:40 AM   DISPATCH   -119.20993     40.797479   28   4
4                  CHECK                                Area
BMAN190199         PUBLIC                               9 O'Clock Response
             BLM                  845 Esp                                    CREATE   0     0        0       0     0       2797    2797    0       0       2797    0.0            0.0                                   46.6    C109     PUBLIC ASSIST    8/28/19 5:03 a    8/28/2019    05:03:05 AM   FIELD      -119.213015    40.790145   28   4
5                  CONTACT                              Area
BMAN190199                                              9 O'Clock Response                                                                                                                                                                                                                                                                   28   4
             BLM   PATROL CHECK @1000 Esp:MAYAN                              CREATE   0     0        0       0     0       4590    4590    0       0       4590    0.0            0.0                                   76.5    C123     PUBLIC ASSIST    8/28/19 5:06 a    8/28/2019    05:06:58 AM   FIELD      -119.208196    40.792604
6                                                       Area
BMAN190199                                              9 O'Clock Response                                                                                                                                                                                                                                                                   28   4
             BLM   INVESTIGATION : 700 A                                     CREATE   0     0        0       0     0       478     478     0       0       478     0.0            0.0                                   8.0     I405     REPORT           8/28/19 5:36 a    8/28/2019    05:36:51 AM   FIELD      -119.216088    40.783875
7                                                       Area
BMAN190199                                              9 O'clock Response
             BLM   REQUEST LE     @1000 F                                    CREATE   81    40       121     0     121     290     411     40      40      330     0.7            0.0     0.7     0.7                   4.8     B361     PUBLIC ASSIST    8/28/19 5:43 a    8/28/2019    05:43:37 AM   Ops1       -119.20993     40.797479   28   4
8                                                       Area
BMAN190199         PUBLIC                               9 O'Clock Response
             BLM                  : 1000 C : CELTIC                          CREATE   0     0        0       0     0       377     377     0       0       377     0.0            0.0                                   6.3     I405     PUBLIC ASSIST    8/28/19 5:57 a    8/28/2019    05:57:02 AM   FIELD      -119.209157    40.795306   28   4
9                  CONTACT                              Area
BMAN190200                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road                                CREATE   0     0        0       0     0       542     542     0       0       542     0.0            0.0                                   9.0     B123     NO ACTION        8/28/19 6:12 a    8/28/2019    06:12:18 AM   FIELD      -119.257223    40.755891   28   4
0                                                       Response Area
BMAN190200                                              Gate Road                                                                                                                                                                                                                                                                            28   4
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0        0       0     0       359     359     0       0       359     0.0            0.0                                   6.0     B123     VERBAL WARNING   8/28/19 6:25 a    8/28/2019    06:25:12 AM   FIELD      -119.253323    40.760061
1                                                       Response Area
BMAN190200                                              Gate Road                                                                                                                                                                                                                                                                            28   4
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0        0       0     0       1067    1067    0       0       1067    0.0            0.0                                   17.8    B121     VERBAL WARNING   8/28/19 6:39 a    8/28/2019    06:39:21 AM   FIELD      -119.253323    40.760061
3                                                       Response Area
BMAN190200         PUBLIC                               9 O'Clock Response
             BLM                  Point 1                                    CREATE   0     0        0       0     0       212     212     0       0       212     0.0            0.0                                   3.5     B361     PUBLIC ASSIST    8/28/19 6:44 a    8/28/2019    06:44:10 AM   FIELD      -119.233974    40.78214    28   4
4                  CONTACT                              Area
BMAN190200                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0        0       0     0       4946    4946    0       0       4946    0.0            0.0                                   82.4    C139     CITATION         8/28/19 6:44 a    8/28/2019    06:44:22 AM   FIELD      -119.264679    40.748394   28   4
5                                                       Response Area
BMAN190200                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0        0       0     0       293     293     0       0       293     0.0            0.0                                   4.9     B112     VERBAL WARNING   8/28/19 6:59 a    8/28/2019    06:59:17 AM   FIELD      -119.253323    40.760061   28   4
6                                                       Response Area
BMAN190200         PUBLIC                               9 O'Clock Response                                                                                                                                                                                                                                                                   28   4
             BLM                  @1000 J                                    CREATE   0     0        0       0     0       413     413     0       0       413     0.0            0.0                                   6.9     B115     CITATION         8/28/19 7:00 a    8/28/2019    07:00:18 AM   FIELD      -119.210834    40.800022
7                  CONTACT                              Area
BMAN190200         PUBLIC                               3 O'Clock Response                                                                                                                                                                                                                                                                   28   4
             BLM                  : 6 Oclock off the                         CREATE   0     0        0       0     0       1661    1661    0       0       1661    0.0            0.0                                   27.7    B120     NO ACTION        8/28/19 7:01 a    8/28/2019    07:01:50 AM   FIELD      -119.208654    40.783848
8                  CONTACT                              Area
BMAN190200                                              9 O'Clock Response
             BLM   PATROL CHECK : 1000 H: MAYAN                              CREATE   0     0        0       0     0       2972    2972    0       0       2972    0.0            0.0                                   49.5    B110     NO ACTION        8/28/19 7:03 a    8/28/2019    07:03:12 AM   FIELD      -119.210383    40.798752   28   4
9                                                       Area
BMAN190201         PUBLIC                               9 O'Clock Response
             BLM                  @1000 E                                    CREATE   0     0        0       0     0       413     413     0       0       413     0.0            0.0                                   6.9     B127     CITATION         8/28/19 7:16 a    8/28/2019    07:16:09 AM   FIELD      -119.209704    40.796843   28   4
0                  CONTACT                              Area
BMAN190201                                              Gate Road
             BLM   TRAFFIC STOP   Gate Road MM 1.5                           CREATE   0     0        0       0     0       578     578     0       0       578     0.0            0.0                                   9.6     B121     VERBAL WARNING   8/28/19 7:20 a    8/28/2019    07:20:49 AM   FIELD      -119.253323    40.760061   28   4
2                                                       Response Area
BMAN190201                                              Gate Road                                                                                                                                                                                                                                                                            28   4
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0        0       0     0       1081    1081    0       0       1081    0.0            0.0                                   18.0    B112     CITATION         8/28/19 7:27 a    8/28/2019    07:27:51 AM   FIELD      -119.253323    40.760061
3                                                       Response Area
BMAN190201                                              9 O'Clock Response                                                                                                                                                                                                                                                                   28   4
             BLM   PATROL CHECK : 1000 A                                     CREATE   0     0        0       0     0       746     746     0       0       746     0.0            0.0                                   12.4    B127     NO ACTION        8/28/19 7:29 a    8/28/2019    07:29:00 AM   FIELD      -119.20861     40.793769
4                                                       Area
BMAN190201                      @The Temple:            3 O'Clock Response
             BLM   PATROL CHECK                                              CREATE   0     0        0       0     0       780     780     0       0       780     0.0            0.0                                   13.0    B120     NO ACTION        8/28/19 7:35 a    8/28/2019    07:35:45 AM   FIELD      -119.199494    40.79081    28   4
5                               1030                    Area
BMAN190201                                              9 O'Clock Response
             BLM   TRAFFIC STOP   : 1000 Esp                                 CREATE   0     0        0       0     0       1020    1020    0       0       1020    0.0            0.0                                   17.0    B127     VERBAL WARNING   8/28/19 7:42 a    8/28/2019    07:42:09 AM   FIELD      -119.208196    40.792604   28   4
6                                                       Area
BMAN190201                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                           CREATE   0     0        0       0     0       2843    2843    0       0       2843    0.0            0.0                                   47.4    B113     CITATION         8/28/19 7:43 a    8/28/2019    07:43:39 AM   FIELD      -119.248468    40.766504   28   4
7                                                       Response Area
BMAN190201                        @The Temple :         3 O'Clock Response                                                                                                                                                                                                                                                                   28   4
             BLM   PATROL CHECK                                              CREATE   0     0        0       0     0       4589    4589    0       0       4589    0.0            0.0                                   76.5    C138     NO ACTION        8/28/19 7:43 a    8/28/2019    07:43:48 AM   FIELD      -119.199494    40.79081
8                                 DEEP                  Area
BMAN190201         PUBLIC                               9 O'Clock Response                                                                                                                                                                                                                                                                   28   4
             BLM                  @1000 H                                    CREATE   0     0        0       0     0       482     482     0       0       482     0.0            0.0                                   8.0     B123     PUBLIC ASSIST    8/28/19 7:52 a    8/28/2019    07:52:02 AM   FIELD      -119.210383    40.798752
9                  CONTACT                              Area
BMAN190202         PUBLIC                               9 O'Clock Response
             BLM                  : 1000 G                                   CREATE   0     0        0       0     0       2877    2877    0       0       2877    0.0            0.0                                   48.0    C146     CITATION         8/28/19 7:57 a    8/28/2019    07:57:39 AM   FIELD      -119.210156    40.798115   28   4
0                  CONTACT                              Area
BMAN190202                                              9 O'clock Response
             BLM   REQUEST LE     @1000 G                                    COPY     0     136      136     102   238     384     622     136     238     622     2.3            1.7     2.3     2.3     1.7    1.7    6.4     B110     LE ASSIST        8/28/19 8:11 a    8/28/2019    08:11:29 AM   DISPATCH   -119.210156    40.798115   28   4
1                                                       Area
BMAN190202                                              Gate Road
             BLM   TRAFFIC STOP   Gate Road MM 1.5                           CREATE   0     0        0       0     0       262     262     0       0       262     0.0            0.0                                   4.4     B121     VERBAL WARNING   8/28/19 8:24 a    8/28/2019    08:24:15 AM   FIELD      -119.253323    40.760061   28   4
2                                                       Response Area
BMAN190202                                              Gate Road                                                                                                                                                                                                                                                                            28   4
             BLM   TRAFFIC STOP   Gate Road MM 1.5                           CREATE   0     0        0       0     0       979     979     0       0       979     0.0            0.0                                   16.3    B122     CITATION         8/28/19 8:40 a    8/28/2019    08:40:03 AM   FIELD      -119.253323    40.760061
3                                                       Response Area
BMAN190202                                              Gate Road                                                                                                                                                                                                                                                                            28   4
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0        0       0     0       347     347     0       0       347     0.0            0.0                                   5.8     B121     VERBAL WARNING   8/28/19 8:51 a    8/28/2019    08:51:02 AM   FIELD      -119.253323    40.760061
5                                                       Response Area
BMAN190202         PUBLIC                               3 O'Clock Response
             BLM                  : The Temple                               CREATE   0     0        0       0     0       685     685     0       0       685     0.0            0.0                                   11.4    B110     LE ASSIST        8/28/19 9:02 a    8/28/2019    09:02:26 AM   FIELD      -119.199494    40.79081    28   4
6                  CONTACT                              Area
BMAN190202                        @Gate Road MM         Gate Road
             BLM   TRAFFIC STOP                                              CREATE   0     0        0       0     0       788     788     0       0       788     0.0            0.0                                   13.1    P128     CITATION         8/28/19 9:02 a    8/28/2019    09:02:44 AM   FIELD      -119.253323    40.760061   28   4
7                                 1.5                   Response Area
BMAN190202         PUBLIC                               9 O'Clock Response
             BLM                  : 1000 G                                   CREATE   0     0        0       0     0       435     435     0       0       435     0.0            0.0                                   7.3     B120     NO ACTION        8/28/19 9:08 a    8/28/2019    09:08:26 AM   FIELD      -119.210156    40.798115   28   4
9                  CONTACT                              Area
BMAN190203                                              9 O'clock Response                                                                                                                                                                                                                                                                   28   4
             BLM   REQUEST LE     : 900 D                                    COPY     0     169      169     64    233     241     474     169     233     474     2.8            1.1     2.8     2.8     1.1    1.1    4.0     B120     LE ASSIST        8/28/19 9:13 a    8/28/2019    09:13:22 AM   FIELD      -119.215591    40.793358
0                                                       Area
BMAN190203                                              Gate Road                                                                                                                                                                                                                                                                            28   4
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0        0       0     0       448     448     0       0       448     0.0            0.0                                   7.5     B121     VERBAL WARNING   8/28/19 9:18 a    8/28/2019    09:18:57 AM   FIELD      -119.253323    40.760061
1                                                       Response Area
BMAN190203                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0        0       0     0       193     193     0       0       193     0.0            0.0                                   3.2     B122     VERBAL WARNING   8/28/19 9:20 a    8/28/2019    09:20:30 AM   FIELD      -119.253323    40.760061   28   4
2                                                       Response Area
BMAN190203                                              3 O'Clock Response
             BLM   PATROL CHECK : 200 Esp                                    CREATE   0     0        0       0     0       2522    2522    0       0       2522    0.0            0.0                                   42.0    B110     NO ACTION        8/28/19 9:20 a    8/28/2019    09:20:34 AM   FIELD      -119.197117    40.784218   28   4
3                                                       Area
BMAN190203                                              3 O'Clock Response
             BLM   PATROL CHECK : The Temple                                 CREATE   0     0        0       0     0       693     693     0       0       693     0.0            0.0                                   11.6    B117     NO ACTION        8/28/19 9:24 a    8/28/2019    09:24:39 AM   FIELD      -119.199494    40.79081    28   4
4                                                       Area
BMAN190203         COMPLIANCE                           9 O'Clock Response                                                                                                                                                                                                                                                                   28   4
             BLM                  : 915 H                                    CREATE   0     0        0       0     0       1544    1544    0       0       1544    0.0            0.0                                   25.7    B123     CITATION         8/28/19 10:00 a   8/28/2019    10:00:05 AM   FIELD      -119.216468    40.796458
6                  CHECK                                Area
BMAN190203                                              3 O'Clock Response                                                                                                                                                                                                                                                                   28   4
             BLM   ASSIST         : 230 Esp                                  CREATE   0     0        0       0     0       732     732     0       0       732     0.0            0.0                                   12.2    C146     NO ACTION        8/28/19 10:00 a   8/28/2019    10:00:15 AM   FIELD      -119.198014    40.782562
7                                                       Area
BMAN190203                                              3 O'Clock Response
             BLM   MEDICAL        Rampart                                    COPY     0     339      339     341   680     195     875     339     680     875     5.7            5.7     5.7     5.7     5.7    5.7    3.3     B111     LE ASSIST        8/28/19 10:06 a   8/28/2019    10:06:24 AM   Ops1       -119.209666    40.779149   28   4
8                                                       Area
BMAN190203         COMPLIANCE                           9 O'Clock Response
             BLM                  : 800 C                                    CREATE   0     0        0       0     0       1761    1761    0       0       1761    0.0            0.0                                   29.4    B129     NO ACTION        8/28/19 10:06 a   8/28/2019    10:06:55 AM   FIELD      -119.218126    40.78846    28   4
9                  CHECK                                Area
BMAN190204                                              3 O'clock Response
             BLM   REQUEST LE     Ranger HQ                                  CREATE   80    -80              0             875     875                     795     -1.3           0.0     -1.3                          13.3             NO ACTION        8/28/19 10:08 a   8/28/2019    10:08:36 AM   Control1   -119.210885    40.780935   28   4
0                                                       Area
BMAN190204         PUBLIC                               3 O'Clock Response                                                                                                                                                                                                                                                                   28   4
             BLM                  : The Man : 200                            CREATE   0     0        0       0     0       409     409     0       0       409     0.0            0.0                                   6.8     C146     NO ACTION        8/28/19 10:26 a   8/28/2019    10:26:54 AM   FIELD      -119.205841    40.78598
2                  CONTACT                              Area
BMAN190204                                              9 O'Clock Response                                                                                                                                                                                                                                                                   28   4
             BLM   ASSIST-NLE     : 845 A : EAST SIDE                        CREATE   0     0        0       0     0       431     431     0       0       431     0.0            0.0                                   7.2     I400     LE ASSIST        8/28/19 10:30 a   8/28/2019    10:30:31 AM   FIELD      -119.214277    40.790878
3                                                       Area
BMAN190204                                              Gate Road
5
             BLM   TRAFFIC STOP   : Gate Road MM 1.5
                                                        Response
                                                                             CREATE   0     0        0       0     0       370     370     0       0       370     0.0            0.0                                   6.2     B121     VERBAL WARNING   8/28/19 10:45 a   8/28/2019    10:45:15 AM   FIELD      -119.253323    40.760061   28   4
                                                        Area                                0                0             0                                       0.0            0.0                                   0.0                                                 12/30/1899   12:00:00 AM                                         30   6
BMAN190204                                              9 O'Clock Response
             BLM   PATROL CHECK : 1000 F                                     CREATE   0     0        0       0     0       3671    3671    0       0       3671    0.0            0.0                                   61.2    C128     NO ACTION        8/28/19 10:48 a   8/28/2019    10:48:22 AM   FIELD      -119.20993     40.797479   28   4
6                                                       Area
BMAN190204         COMPLIANCE                           9 O'Clock Response
             BLM                  : 930 H                                    CREATE   0     0        0       0     0       845     845     0       0       845     0.0            0.0                                   14.1    B110     LE ASSIST        8/28/19 10:51 a   8/28/2019    10:51:54 AM   FIELD      -119.214577    40.797423   28   4
7                  CHECK                                Area
BMAN190204                                              9 O'Clock Response                                                                                                                                                                                                                                                                   28   4
             BLM   PATROL CHECK : 1000 F                                     CREATE   0     0        0       0     0       1860    1860    0       0       1860    0.0            0.0                                   31.0    C146     NO ACTION        8/28/19 10:52 a   8/28/2019    10:52:13 AM   FIELD      -119.20993     40.797479
8                                                       Area
BMAN190205                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0        0       0     0       298     298     0       0       298     0.0            0.0                                   5.0     B122     NO ACTION        8/28/19 10:58 a   8/28/2019    10:58:27 AM   FIELD      -119.253323    40.760061   28   4
0                                                       Response Area
BMAN190205                                              9 O'Clock Response
             BLM   REQUEST LE     @730 J                                     COPY     0     0                0             598     598                     598     0.0            0.0                                   10.0             LE ASSIST        8/28/19 11:02 a   8/28/2019    11:02:36 AM   OTHER      -119.224979    40.785948   28   4
1                                                       Area
BMAN190205                                              9 O'Clock Response
             BLM   ASSAULT        @730 J                                     CREATE   0     0        0       0     0       30304   30304   0       0       30304   0.0            0.0                                   505.1   I400     NO ACTION        8/28/19 11:02 a   8/28/2019    11:02:57 AM   FIELD      -119.224979    40.785948   28   4
2                                                       Area
BMAN190205                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0        0       0     0       917     917     0       0       917     0.0            0.0                                   15.3    B122     VERBAL WARNING   8/28/19 11:21 a   8/28/2019    11:21:23 AM   FIELD      -119.253323    40.760061   28   4
3                                                       Response Area
BMAN190205                                              9 O'Clock Response                                                                                                                                                                                                                                                                   28   4
             BLM   TRAFFIC STOP   : Greeters                                 CREATE   0     0        0       0     0       1120    1120    0       0       1120    0.0            0.0                                   18.7    B121     CITATION         8/28/19 11:28 a   8/28/2019    11:28:26 AM   FIELD      -119.222929    40.773108
4                                                       Area
BMAN190205                        @Highway 447          Outside Event
             BLM   FIRE                                                      CREATE   0     0        0       0     0       2267    2267    0       0       2267    0.0            0.0                                   37.8    LEOPS    LE ASSIST        8/28/19 11:52 a   8/28/2019    11:52:20 AM   FIELD      -119.260834    40.766244   28   4
5                                 (State                Response Area
BMAN190205                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0        0       0     0       235     235     0       0       235     0.0            0.0                                   3.9     B126     VERBAL WARNING   8/28/19 12:20 a   8/28/2019    12:20:07 PM   FIELD      -119.253323    40.760061   28   4
6                                                       Response Area
BMAN190205         PUBLIC                               3 O'Clock Response
             BLM                  : 200 G                                    CREATE   0     0        0       0     0       215     215     0       0       215     0.0            0.0                                   3.6     B127     LE ASSIST        8/28/19 12:37 a   8/28/2019    12:37:22 PM   FIELD      -119.189858    40.782751   28   4
7                  CONTACT                              Area
BMAN190205                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0        0       0     0       389     389     0       0       389     0.0            0.0                                   6.5     B126     VERBAL WARNING   8/28/19 12:40 a   8/28/2019    12:40:27 PM   FIELD      -119.253323    40.760061   28   4
8                                                       Response Area
BMAN190205                                              3 O'Clock Response                                                                                                                                                                                                                                                                   28   4
             BLM   TRAFFIC STOP   300 H                                      CREATE   0     0        0       0     0       1477    1477    0       0       1477    0.0            0.0                                   24.6    B127     VERBAL WARNING   8/28/19 12:41 a   8/28/2019    12:41:12 PM   FIELD      -119.193509    40.776645
9                                                       Area
BMAN190206                                              3 O'clock Response
             BLM   ASSIST         @200 E : OPULENT                           CREATE   351   6        357     0     357     189     546     6       6       195     0.1            0.0     0.1     0.1                   3.2     C145     PUBLIC ASSIST    8/28/19 12:47 a   8/28/2019    12:47:00 PM   DISPATCH   -119.191533    40.78309    28   4
1                                                       Area
BMAN190206                        @Ranger HQ:530        3 O'clock Response
             BLM   REQUEST LE                                                CREATE   62    800      862     173   1035    5345    6380    800     973     6318    13.3           2.9     13.3    13.3    2.9    2.9    89.1    C145     NO ACTION        8/28/19 12:49 a   8/28/2019    12:49:04 PM   Control1   -119.210885    40.780935   28   4
0                                 ESP                   Area
BMAN190206                        @Gate Road MM         Gate Road
             BLM   TRAFFIC STOP                                              CREATE   0     0        0       0     0       258     258     0       0       258     0.0            0.0                                   4.3     B126     VERBAL WARNING   8/28/19 13:00 a   8/28/2019    01:00:01 PM   FIELD      -119.253323    40.760061   28   4
2                                 1.5                   Response Area
BMAN190206                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0        0       0     0       330     330     0       0       330     0.0            0.0                                   5.5     C1       VERBAL WARNING   8/28/19 13:05 a   8/28/2019    01:05:47 PM   FIELD      -119.253323    40.760061   28   4
3                                                       Response Area
BMAN190206         PUBLIC                               9 O'Clock Response                                                                                                                                                                                                                                                                   28   4
             BLM                  : 720 L                                    CREATE   0     0        0       0     0       266     266     0       0       266     0.0            0.0                                   4.4     B111     NO ACTION        8/28/19 13:08 a   8/28/2019    01:08:18 PM   FIELD      -119.226271    40.784586
4                  CONTACT                              Area
BMAN190206                                              3 O'Clock Response
             BLM   PATROL CHECK : Center Camp                                CREATE   0     0        0       0     0       1706    1706    0       0       1706    0.0            0.0                                   28.4    B120     NO ACTION        8/28/19 13:09 a   8/28/2019    01:09:46 PM   FIELD      -119.213507    40.780137   28   4
5                                                       Area
BMAN190206                                              3 O'Clock Response
             BLM   PATROL CHECK : 40.792030,                                 CREATE   0     0        0       0     0       1060    1060    0       0       1060    0.0            0.0                                   17.7    B121     NO ACTION        8/28/19 13:37 a   8/28/2019    01:37:06 PM   FIELD      -119.189619    40.79203    28   4
6                                                       Area
BMAN190206         COMPLIANCE                           3 O'Clock Response
             BLM                  : 245 G                                    CREATE   0     0        0       0     0       226     226     0       0       226     0.0            0.0                                   3.8     B123     VERBAL WARNING   8/28/19 13:41 a   8/28/2019    01:41:36 PM   FIELD      -119.192701    40.778348   28   4
7                  CHECK                                Area
BMAN190206         PUBLIC         : 600 E: BLACK        3 O'Clock Response
             BLM                                                             CREATE   0     0        0       0     0       1262    1262    0       0       1262    0.0            0.0                                   21.0    B120     NO ACTION        8/28/19 13:46 a   8/28/2019    01:46:56 PM   FIELD      -119.216286    40.778006   28   4
8                  CONTACT        HOLE                  Area
BMAN190206                                              3 O'Clock Response                                                                                                                                                                                                                                                                   28   4
             BLM   PATROL CHECK : 230 G                                      CREATE   0     0        0       0     0       1556    1556    0       0       1556    0.0            0.0                                   25.9    B127     NO ACTION        8/28/19 14:08 a   8/28/2019    02:08:27 PM   FIELD      -119.191502    40.779717
9                                                       Area
BMAN190207         COMPLIANCE                           3 O'Clock Response
             BLM                  : 545 J                                    CREATE   0     0        0       0     0       123     123     0       0       123     0.0            0.0                                   2.1     SRP2     NO ACTION        8/28/19 14:12 a   8/28/2019    02:12:01 PM   FIELD      -119.217457    40.77442    28   4
0                  CHECK                                Area
BMAN190207                                              3 O'Clock Response
             BLM   CIT-SA LE      @Station 6:Survivor                        COPY     0     114      114     271   385     6269    6654    114     385     6654    1.9            4.5     1.9     1.9     4.5    4.5    104.5   C145     REPORT           8/28/19 14:34 a   8/28/2019    02:34:31 PM   Ops2       -119.209427    40.779538   28   4
1                                                       Area
BMAN190207                                              9 O'Clock Response
             BLM   PATROL CHECK @900 E : THE                                 CREATE   0     0        0       0     0       1498    1498    0       0       1498    0.0            0.0                                   25.0    C138     NO ACTION        8/28/19 14:41 a   8/28/2019    02:41:23 PM   FIELD      -119.216333    40.79392    28   4
2                                                       Area
BMAN190207                                              9 O'Clock Response
             BLM   TRAFFIC STOP   GREETERS                                   CREATE   0     0        0       0     0       487     487     0       0       487     0.0            0.0                                   8.1     C105     VERBAL WARNING   8/28/19 14:49 a   8/28/2019    02:49:27 PM   FIELD      -119.222929    40.773108   28   4
3                                                       Area
BMAN190207                                              Gate Road                                                                                                                                                                                                                                                                            28   4
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0        0       0     0       5668    5668    0       0       5668    0.0            0.0                                   94.5    B126     CITATION         8/28/19 14:58 a   8/28/2019    02:58:54 PM   FIELD      -119.253323    40.760061
4                                                       Response Area
BMAN190207                                              9 O'clock Response
             BLM   REQUEST LE     @625 K                                     CREATE   105   602      707     545   1252    1719    2971    602     1147    2866    10.0           9.1     10.0    10.0    9.1    9.1    28.7    B114     NO ACTION        8/28/19 15:01 a   8/28/2019    03:01:19 PM   Control1   -119.222536    40.777856   28   4
5                                                       Area
BMAN190207         PUBLIC                               9 O'Clock Response
             BLM                  : 930 K                                    CREATE   0     0        0       0     0       2477    2477    0       0       2477    0.0            0.0                                   41.3    B120     TRANSFER         8/28/19 15:06 a   8/28/2019    03:06:26 PM   FIELD      -119.215792    40.799013   28   4
6                  CONTACT                              Area
BMAN190207         PUBLIC                               3 O'Clock Response
             BLM                  : 525 L                                    CREATE   0     0        0       0     0       150     150     0       0       150     0.0            0.0                                   2.5     C156     NO ACTION        8/28/19 15:06 a   8/28/2019    03:06:55 PM   FIELD      -119.215272    40.772135   28   4
7                  CONTACT                              Area
BMAN190207                                              Gate Road
             BLM   TRAFFIC STOP   @Gate Road : 34                            CREATE   0     0        0       0     0       54      54      0       0       54      0.0            0.0                                   0.9     C105     VERBAL WARNING   8/28/19 15:11 a   8/28/2019    03:11:44 PM   FIELD      -119.257223    40.755891   28   4
8                                                       Response Area
BMAN190207                                              3 O'clock Response                                                                                                                                                                                                                                                                   28   4
             BLM   REQUEST LE     Ranger HQ                                  CREATE   84    1317     1401    0     1401    1276    2677    1317    1317    2593    22.0           0.0     22.0    22.0                  21.3    C146     REPORT           8/28/19 15:14 a   8/28/2019    03:14:14 PM   911        -119.210885    40.780935
9                                                       Area
BMAN190208                                              Gate Road
             BLM   TRAFFIC STOP   Gate Road MM 1.5                           CREATE   0     0        0       0     0       248     248     0       0       248     0.0            0.0                                   4.1     B116     VERBAL WARNING   8/28/19 15:25 a   8/28/2019    03:25:24 PM   FIELD      -119.253323    40.760061   28   4
0                                                       Response Area
BMAN190208                                              Gate Road
             BLM   TRAFFIC STOP   @Gate Road : 34                            CREATE   0     0        0       0     0       213     213     0       0       213     0.0            0.0                                   3.6     C105     VERBAL WARNING   8/28/19 15:27 a   8/28/2019    03:27:55 PM   FIELD      -119.257223    40.755891   28   4
1                                                       Response Area
BMAN190208                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0        0       0     0       323     323     0       0       323     0.0            0.0                                   5.4     B127     VERBAL WARNING   8/28/19 15:28 a   8/28/2019    03:28:10 PM   FIELD      -119.253323    40.760061   28   4
2                                                       Response Area
BMAN190208                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                         CREATE   0     0        0       0     0       347     347     0       0       347     0.0            0.0                                   5.8     B110     VERBAL WARNING   8/28/19 15:29 a   8/28/2019    03:29:37 PM   FIELD      -119.253323    40.760061   28   4
3                                                       Response Area
BMAN190208                                              Gate Road                                                                                                                                                                                                                                                                            28   4
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0        0       0     0       366     366     0       0       366     0.0            0.0                                   6.1     B129     VERBAL WARNING   8/28/19 15:36 a   8/28/2019    03:36:12 PM   FIELD      -119.258208    40.75352
4                                                       Response Area
BMAN190208                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road                                CREATE   0     0        0       0     0       705     705     0       0       705     0.0            0.0                                   11.8    B113     VERBAL WARNING   8/28/19 15:36 a   8/28/2019    03:36:30 PM   FIELD      -119.257223    40.755891   28   4
5                                                       Response Area
BMAN190208                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0        0       0     0       770     770     0       0       770     0.0            0.0                                   12.8    B127     WRITTEN WARNING 8/28/19 15:40 a    8/28/2019    03:40:07 PM   FIELD      -119.258208    40.75352    28   4
6                                                       Response Area
BMAN190208                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                           CREATE   0     0        0       0     0       321     321     0       0       321     0.0            0.0                                   5.4     P128     VERBAL WARNING   8/28/19 15:40 a   8/28/2019    03:40:43 PM   FIELD      -119.248468    40.766504   28   4
7                                                       Response Area
BMAN190208                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0        0       0     0       533     533     0       0       533     0.0            0.0                                   8.9     B116     VERBAL WARNING   8/28/19 15:42 a   8/28/2019    03:42:04 PM   FIELD      -119.258208    40.75352    28   4
8                                                       Response Area
BMAN190208                                              Gate Road                                                                                                                                                                                                                                                                            28   4
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0        0       0     0       163     163     0       0       163     0.0            0.0                                   2.7     B121     VERBAL WARNING   8/28/19 15:45 a   8/28/2019    03:45:38 PM   FIELD      -119.258208    40.75352
9                                                       Response Area
BMAN190209         COMPLIANCE                           3 O'Clock Response
             BLM                  : 245 L                                    CREATE   0     0        0       0     0       788     788     0       0       788     0.0            0.0                                   13.1    B123     NO ACTION        8/28/19 15:51 a   8/28/2019    03:51:54 PM   FIELD      -119.189543    40.776514   28   4
0                  CHECK                                Area
BMAN190209                                              Outside Event
             BLM   TRAFFIC STOP   @12 Mile Access                            CREATE   0     0        0       0     0       23      23      0       0       23      0.0            0.0                                   0.4     B120     NO ACTION        8/28/19 15:52 a   8/28/2019    03:52:32 PM   FIELD      -119.261983    40.771873   28   4
1                                                       Response Area
BMAN190209                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                           CREATE   0     0        0       0     0       1862    1862    0       0       1862    0.0            0.0                                   31.0    B116     WRITTEN WARNING 8/28/19 15:55 a    8/28/2019    03:55:24 PM   FIELD      -119.258208    40.75352    28   4
2                                                       Response Area
BMAN190209         COMPLIANCE                           3 O'Clock Response
             BLM                  : 245 L                                    COPY     0     56033    56033   0     56033   6       56039   56033   56033   56039   933.9          0.0     933.9   933.9                 0.1     B123     NO ACTION        8/28/19 16:00 a   8/28/2019    04:00:39 PM   FIELD      -119.189543    40.776514   28   4
3                  CHECK                                Area
BMAN190209                                              3 O'clock Response                                                                                                                                                                                                                                                                   28   4
             BLM   REQUEST BRC    230 G                                      CREATE   186   -186             0             343     343                     157     -3.1           0.0     -3.1                          2.6                               8/28/19 16:01 a   8/28/2019    04:01:46 PM   FIELD      -119.191502    40.779717
4                                                       Area
BMAN190209                                              9 O'clock Response
             BLM   REQUEST BRC    @800 Esp                                   CREATE   145   53       198     718   916     390     1306    53      771     1161    0.9            12.0    0.9     0.9     12.0   12.0   6.5     MEDIC1                    8/28/19 16:06 a   8/28/2019    04:06:17 PM   DISPATCH   -119.214566    40.787741   28   4
5                                                       Area
BMAN190209         PUBLIC                               3 O'Clock Response
             BLM                  : 230 G                                    CREATE   0     0        0       0     0       911     911     0       0       911     0.0            0.0                                   15.2    B124     PUBLIC ASSIST    8/28/19 16:09 a   8/28/2019    04:09:41 PM   FIELD      -119.191502    40.779717   28   4
6                  CONTACT                              Area
BMAN190209                                              3 O'clock Response
             BLM   REQUEST LE     Ranger HQ                                  CREATE   187   -187             0             1048    1048                    861     -3.1           0.0     -3.1                          14.4             CANCEL           8/28/19 16:22 a   8/28/2019    04:22:37 PM   Control1   -119.210885    40.780935   28   4
9                                                       Area
BMAN190209                                              Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2.5                         CREATE   0     0        0       0     0       746     746     0       0       746     0.0            0.0                                   12.4    P128     CITATION         8/28/19 16:23 a   8/28/2019    04:23:22 PM   FIELD      -119.239918    40.766034   28   4
8                                                       Response Area
BMAN190210                                              9 O'Clock Response                                                                                                                                                                                                                                                                   28   4
             BLM   PATROL CHECK : 900 E                                      CREATE   0     0        0       0     0       2715    2715    0       0       2715    0.0            0.0                                   45.3    B242     NO ACTION        8/28/19 16:30 a   8/28/2019    04:30:46 PM   FIELD      -119.216333    40.79392
0                                                       Area
BMAN190210         PUBLIC                               3 O'Clock Response
             BLM                  : 330 Esp                                  CREATE   0     0        0       0     0       942     942     0       0       942     0.0            0.0                                   15.7    B234     PUBLIC ASSIST    8/28/19 16:37 a   8/28/2019    04:37:17 PM   FIELD      -119.201311    40.780045   28   4
1                  CONTACT                              Area
BMAN190210                                              3 O'Clock Response
             BLM   PATROL CHECK : 230 G                                      CREATE   0     0        0       0     0       295     295     0       0       295     0.0            0.0                                   4.9     B233     PUBLIC ASSIST    8/28/19 16:41 a   8/28/2019    04:41:21 PM   FIELD      -119.191502    40.779717   28   4
2                                                       Area
BMAN190210                                              3 O'Clock Response
             BLM   PATROL CHECK : 400 A                                      CREATE   0     0        0       0     0       1583    1583    0       0       1583    0.0            0.0                                   26.4    B232     PUBLIC ASSIST    8/28/19 16:44 a   8/28/2019    04:44:37 PM   FIELD      -119.203072    40.778191   28   4
3                                                       Area
BMAN190210         PUBLIC                               3 O'Clock Response
             BLM                  : 330 G                                    CREATE   0     0        0       0     0       13      13      0       0       13      0.0            0.0                                   0.2     B233     PUBLIC ASSIST    8/28/19 16:46 a   8/28/2019    04:46:28 PM   FIELD      -119.197543    40.775107   28   4
4                  CONTACT                              Area
BMAN190210                                              3 O'Clock Response                                                                                                                                                                                                                                                                   28   4
             BLM   PATROL CHECK : 500 J                                      CREATE   0     0        0       0     0       571     571     0       0       571     0.0            0.0                                   9.5     B239     VERBAL WARNING   8/28/19 16:47 a   8/28/2019    04:47:23 PM   FIELD      -119.210754    40.771921
5                                                       Area
BMAN190210                                              3 O'clock Response
             BLM   REQUEST BRC    515 E                                      CREATE   66    117      183     0     183     8       191     117     117     125     2.0            0.0     2.0     2.0                   0.1     B120                      8/28/19 16:48 a   8/28/2019    04:48:09 PM   DISPATCH   -119.211477    40.775574   28   4
7                                                       Area



                                                                                                                                                                                                                                                                                                                                ER00155
                                                                                                  Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 339 of 499
                                                                                                                                                                  eventSummary

BMAN190210                                            3 O'Clock   Response
             BLM   PATROL CHECK : The Man                                    CREATE   0     0      0     0     0     1214     1214     0    0     1214     0.0           0.0                              20.2     B241   NO ACTION        8/28/19 16:48 a   8/28/2019    04:48:24 PM   FIELD      -119.205841       40.78598       28   4
6                                                     Area
BMAN190210         PUBLIC                             9 O'Clock   Response
             BLM                  : 1000 Esp                                 CREATE   0     0      0     0     0     6        6        0    0     6        0.0           0.0                              0.1      B244   PUBLIC ASSIST    8/28/19 16:50 a   8/28/2019    04:50:38 PM   FIELD      -119.208196       40.792604      28   4
8                  CONTACT                            Area
BMAN190210         PUBLIC                             9 O'Clock   Response                                                                                                                                                                                                                                                          28   4
             BLM                  : 745 J                                    CREATE   0     0      0     0     0     9        9        0    0     9        0.0           0.0                              0.2      B243   PUBLIC ASSIST    8/28/19 16:51 a   8/28/2019    04:51:52 PM   FIELD      -119.224821       40.787847
9                  CONTACT                            Area
BMAN190211         PUBLIC                             9 O'Clock   Response                                                                                                                                                                                                                                                          28   4
             BLM                  : 745 J                                    CREATE   0     0      0     0     0     4        4        0    0     4        0.0           0.0                              0.1      B243   PUBLIC ASSIST    8/28/19 16:52 a   8/28/2019    04:52:04 PM   FIELD      -119.224821       40.787847
0                  CONTACT                            Area
BMAN190211                                            3 O'Clock   Response
             BLM   PATROL CHECK : Center Camp                                CREATE   0     0      0     0     0     1036     1036     0    0     1036     0.0           0.0                              17.3     B247   NO ACTION        8/28/19 16:52 a   8/28/2019    04:52:53 PM   FIELD      -119.213507       40.780137      28   4
1                                                     Area
BMAN190211         COMPLIANCE                         3 O'Clock   Response
             BLM                  : 500 K                                    CREATE   0     0      0     0     0     693      693      0    0     693      0.0           0.0                              11.6     B234   PUBLIC ASSIST    8/28/19 16:55 a   8/28/2019    04:55:08 PM   FIELD      -119.21093        40.771417      28   4
2                  CHECK                              Area
BMAN190211         PUBLIC                             9 O'Clock   Response
             BLM                  : 800 I                                    CREATE   0     0      0     0     0     14       14       0    0     14       0.0           0.0                              0.2      B243   PUBLIC ASSIST    8/28/19 16:56 a   8/28/2019    04:56:39 PM   FIELD      -119.223501       40.789545      28   4
3                  CONTACT                            Area
BMAN190211         PUBLIC
4
             BLM
                   CONTACT
                                  : 800 I             9 O'Clock   Response CREATE     0     0      0     0     0     19       19       0    0     19       0.0           0.0                              0.3      B243   PUBLIC ASSIST    8/28/19 16:56 a   8/28/2019    04:56:59 PM   FIELD      -119.223501       40.789545      28   4
                                                      Area                                  0            0           0                                     0.0           0.0                              0.0                                                12/30/1899   12:00:00 AM                                               30   6
BMAN190211         PUBLIC                             3 O'Clock   Response
             BLM                  : The Man                                  CREATE   0     0      0     0     0     490      490      0    0     490      0.0           0.0                              8.2      B238   PUBLIC ASSIST    8/28/19 16:57 a   8/28/2019    04:57:55 PM   FIELD      -119.205841       40.78598       28   4
5                  CONTACT                            Area
BMAN190211                                            3 O'Clock   Response
             BLM   INVESTIGATION @300 Esp                                    CREATE   0     0      0     0     0     1508     1508     0    0     1508     0.0           0.0                              25.1     C120   NO ACTION        8/28/19 17:02 a   8/28/2019    05:02:57 PM   FIELD      -119.199444       40.781138      28   4
6                                                     Area
BMAN190211                                            3 O'Clock   Response
             BLM   PATROL CHECK : 40.792030,                                 CREATE   0     0      0     0     0     1577     1577     0    0     1577     0.0           0.0                              26.3     B241   NO ACTION        8/28/19 17:08 a   8/28/2019    05:08:44 PM   FIELD      -119.189619       40.79203       28   4
7                                                     Area
BMAN190211                                            9 O'Clock   Response
             BLM   PATROL CHECK : 900 H                                      CREATE   0     0      0     0     0     1218     1218     0    0     1218     0.0           0.0                              20.3     B243   PUBLIC ASSIST    8/28/19 17:11 a   8/28/2019    05:11:34 PM   FIELD      -119.218176       40.795314      28   4
8                                                     Area
BMAN190211         PUBLIC
9
             BLM
                   CONTACT
                                : DEEP PLAYA                                 CREATE   0     1      1     0     1     7        8        1    1     8        0.0           0.0     0.0    0.0               0.1      B244   PUBLIC ASSIST    8/28/19 17:13 a   8/28/2019    05:13:50 PM   FIELD      0.0               0.0            28   4
BMAN190212         COMPLIANCE                        3 O'Clock Response
             BLM                : 230 K                                      CREATE   0     0      0     0     0     120      120      0    0     120      0.0           0.0                              2.0      B234   NO ACTION        8/28/19 17:14 a   8/28/2019    05:14:49 PM   FIELD      -119.188653       40.778472      28   4
0                  CHECK                             Area
BMAN190212                                           9 O'Clock Response                                                                                                                                                                                                                                                             28   4
             BLM   PATROL CHECK : 900 H                                      CREATE   0     0      0     0     0     966      966      0    0     966      0.0           0.0                              16.1     K231   PUBLIC ASSIST    8/28/19 17:15 a   8/28/2019    05:15:45 PM   FIELD      -119.218176       40.795314
1                                                    Area
BMAN190212                                           3 O'Clock Response                                                                                                                                                                                                                                                             28   4
             BLM   PATROL CHECK : Center Camp                                CREATE   0     0      0     0     0     458      458      0    0     458      0.0           0.0                              7.6      B235   PUBLIC ASSIST    8/28/19 17:16 a   8/28/2019    05:16:56 PM   FIELD      -119.213507       40.780137
2                                                    Area
BMAN190212         COMPLIANCE                        3 O'Clock Response
             BLM                 : 215 K                                     CREATE   0     0      0     0     0     186      186      0    0     186      0.0           0.0                              3.1      B234   NO ACTION        8/28/19 17:17 a   8/28/2019    05:17:39 PM   FIELD      -119.187511       40.780242      28   4
3                  CHECK                             Area
BMAN190212                                           3 O'Clock Response
             BLM   INVESTIGATION : 230 G                                     CREATE   0     0      0     0     0     93       93       0    0     93       0.0           0.0                              1.6      B127   REPORT           8/28/19 17:22 a   8/28/2019    05:22:15 PM   FIELD      -119.191502       40.779717      28   4
4                                                    Area
BMAN190212         PUBLIC                            3 O'Clock Response
             BLM                 : 330 D                                     CREATE   0     0      0     0     0     953      953      0    0     953      0.0           0.0                              15.9     C145   PUBLIC ASSIST    8/28/19 17:23 a   8/28/2019    05:23:54 PM   FIELD      -119.198938       40.776935      28   4
5                  CONTACT                           Area
BMAN190212         COMPLIANCE                        3 O'clock Response                                                                                                                                                                                                                                                             28   4
             BLM                 : Nearest: 1 Oclock                         CREATE   69    5      74    0     74    49       123      5    5     54       0.1           0.0     0.1    0.1               0.8      B234   PUBLIC ASSIST    8/28/19 17:27 a   8/28/2019    05:27:13 PM   FIELD      -119.182733333    40.78935
6                  CHECK                             Area
BMAN190212                                                                                                                                                                                                                                                                                                                          28   4
             BLM   PATROL CHECK : 40.792030,                                 CREATE   0     0      0     0     0     911      911      0    0     911      0.0           0.0                              15.2     B234   PUBLIC ASSIST    8/28/19 17:29 a   8/28/2019    05:29:36 PM   FIELD      -1.19189619E8     40.79203
7
BMAN190212                                            Gate Road
             BLM   TRAFFIC STOP   Gate Road                                  CREATE   0     0      0     0     0     207      207      0    0     207      0.0           0.0                              3.5      C105   VERBAL WARNING   8/28/19 17:34 a   8/28/2019    05:34:10 PM   FIELD      -119.257223       40.755891      28   4
8                                                     Response Area
BMAN190212         PUBLIC                             3 O'Clock Response
             BLM                  : 415 Esp                                  CREATE   0     0      0     0     0     69       69       0    0     69       0.0           0.0                              1.2      B232   PUBLIC ASSIST    8/28/19 17:40 a   8/28/2019    05:40:06 PM   FIELD      -119.204644       40.779179      28   4
9                  CONTACT                            Area
BMAN190213                                            9 O'clock Response
             BLM   REQUEST LE     @605 Esp                                   CREATE   149   48     197   128   325   2276     2601     48   176   2452     0.8           2.1     0.8    0.8   2.1   2.1   37.9     B230   PUBLIC ASSIST    8/28/19 17:40 a   8/28/2019    05:40:15 PM   911A       -119.21192        40.781849      28   4
1                                                     Area
BMAN190213                                            9 O'clock Response                                                                                                                                                                                                                                                            28   4
             BLM   ASSAULT        @605 Esp                                   CREATE   17    -17          0           259      259                 242      -0.3          0.0     -0.3                     4.0             CANCEL           8/28/19 17:42 a   8/28/2019    05:42:15 PM   DISPATCH   -119.21192        40.781849
0                                                     Area
BMAN190213                                            3 O'Clock Response                                                                                                                                                                                                                                                            28   4
             BLM   PATROL CHECK : The Man                                    CREATE   0     0      0     0     0     1775     1775     0    0     1775     0.0           0.0                              29.6     B234   PUBLIC ASSIST    8/28/19 17:48 a   8/28/2019    05:48:37 PM   FIELD      -119.205841       40.78598
2                                                     Area
BMAN190213                                            3 O'Clock Response
             BLM   ASSIST         : Center Camp                              CREATE   0     0      0     0     0     942      942      0    0     942      0.0           0.0                              15.7     B238   PUBLIC ASSIST    8/28/19 17:55 a   8/28/2019    05:55:07 PM   FIELD      -119.213507       40.780137      28   4
3                                                     Area
BMAN190213                                            3 O'Clock Response
             BLM   PATROL CHECK : 600 E                                      CREATE   0     0      0     0     0     3434     3434     0    0     3434     0.0           0.0                              57.2     B243   PUBLIC ASSIST    8/28/19 17:57 a   8/28/2019    05:57:48 PM   FIELD      -119.216286       40.778006      28   4
4                                                     Area
BMAN190213                                            9 O'Clock Response
             BLM   PATROL CHECK : 1000 Esp                                   CREATE   0     0      0     0     0     2070     2070     0    0     2070     0.0           0.0                              34.5     B247   PUBLIC ASSIST    8/28/19 18:16 a   8/28/2019    06:16:55 PM   FIELD      -119.208196       40.792604      28   4
5                                                     Area
BMAN190213                                            3 O'Clock Response                                                                                                                                                                                                                                                            28   4
             BLM   PATROL CHECK : The Temple                                 CREATE   0     0      0     0     0     1206     1206     0    0     1206     0.0           0.0                              20.1     B234   NO ACTION        8/28/19 18:18 a   8/28/2019    06:18:20 PM   FIELD      -119.199494       40.79081
6                                                     Area
BMAN190213                                            9 O'Clock Response                                                                                                                                                                                                                                                            28   4
             BLM   TRAFFIC STOP   : 715 K                                    CREATE   0     0      0     0     0     48       48       0    0     48       0.0           0.0                              0.8      B244   NO ACTION        8/28/19 18:29 a   8/28/2019    06:29:45 PM   FIELD      -119.22549        40.78398
7                                                     Area
BMAN190213                                            3 O'Clock Response
             BLM   PATROL CHECK Center Camp                                  CREATE   0     0      0     0     0     808      808      0    0     808      0.0           0.0                              13.5     B241   NO ACTION        8/28/19 18:38 a   8/28/2019    06:38:10 PM   FIELD      -119.213507       40.780137      28   4
8                                                     Area
BMAN190213         PUBLIC                             3 O'Clock Response
             BLM                  : 40.796282,                               CREATE   0     0      0     0     0     512      512      0    0     512      0.0           0.0                              8.5      B234   PUBLIC ASSIST    8/28/19 18:41 a   8/28/2019    06:41:27 PM   FIELD      -119.19234        40.796282      28   4
9                  CONTACT                            Area
BMAN190214                                            Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0      0     0     0     1410     1410     0    0     1410     0.0           0.0                              23.5     K231   CITATION         8/28/19 18:48 a   8/28/2019    06:48:23 PM   FIELD      -119.264679       40.748394      28   4
0                                                     Response Area
BMAN190214         PUBLIC                             3 O'Clock Response                                                                                                                                                                                                                                                            28   4
             BLM                  : 600 E                                    CREATE   0     0      0     0     0     7        7        0    0     7        0.0           0.0                              0.1      B243   PUBLIC ASSIST    8/28/19 18:55 a   8/28/2019    06:55:09 PM   FIELD      -119.216286       40.778006
1                  CONTACT                            Area
BMAN190214         PUBLIC                             3 O'Clock Response                                                                                                                                                                                                                                                            28   4
             BLM                  : 600 E                                    CREATE   0     0      0     0     0     5        5        0    0     5        0.0           0.0                              0.1      B243   PUBLIC ASSIST    8/28/19 18:55 a   8/28/2019    06:55:19 PM   FIELD      -119.216286       40.778006
2                  CONTACT                            Area
BMAN190214         PUBLIC                             3 O'Clock Response
             BLM                  : 600 E                                    CREATE   0     0      0     0     0     5        5        0    0     5        0.0           0.0                              0.1      B243   PUBLIC ASSIST    8/28/19 18:55 a   8/28/2019    06:55:41 PM   FIELD      -119.216286       40.778006      28   4
3                  CONTACT                            Area
BMAN190214         PUBLIC                             3 O'Clock Response
             BLM                  : 600 E                                    CREATE   0     0      0     0     0     7        7        0    0     7        0.0           0.0                              0.1      B243   PUBLIC ASSIST    8/28/19 18:55 a   8/28/2019    06:55:59 PM   FIELD      -119.216286       40.778006      28   4
4                  CONTACT                            Area
BMAN190214         PUBLIC                             3 O'Clock Response
             BLM                  : 600 E                                    CREATE   0     0      0     0     0     4        4        0    0     4        0.0           0.0                              0.1      B243   PUBLIC ASSIST    8/28/19 18:56 a   8/28/2019    06:56:08 PM   FIELD      -119.216286       40.778006      28   4
5                  CONTACT                            Area
BMAN190214         PUBLIC                             3 O'Clock Response                                                                                                                                                                                                                                                            28   4
             BLM                  : 600 E                                    CREATE   0     0      0     0     0     4        4        0    0     4        0.0           0.0                              0.1      B243   PUBLIC ASSIST    8/28/19 18:56 a   8/28/2019    06:56:18 PM   FIELD      -119.216286       40.778006
6                  CONTACT                            Area
BMAN190214         PUBLIC                             3 O'Clock Response                                                                                                                                                                                                                                                            28   4
             BLM                  : 600 E                                    CREATE   0     0      0     0     0     5        5        0    0     5        0.0           0.0                              0.1      B243   PUBLIC ASSIST    8/28/19 18:56 a   8/28/2019    06:56:25 PM   FIELD      -119.216286       40.778006
7                  CONTACT                            Area
BMAN190214         PUBLIC                             3 O'Clock Response
             BLM                  : 600 E                                    CREATE   0     0      0     0     0     4        4        0    0     4        0.0           0.0                              0.1      B243   PUBLIC ASSIST    8/28/19 18:56 a   8/28/2019    06:56:32 PM   FIELD      -119.216286       40.778006      28   4
8                  CONTACT                            Area
BMAN190214         PUBLIC                             3 O'Clock Response
             BLM                  : 600 E                                    CREATE   0     0      0     0     0     5        5        0    0     5        0.0           0.0                              0.1      B243   PUBLIC ASSIST    8/28/19 18:56 a   8/28/2019    06:56:40 PM   FIELD      -119.216286       40.778006      28   4
9                  CONTACT                            Area
BMAN190215         PUBLIC                             3 O'Clock Response
             BLM                  : 600 E                                    CREATE   0     0      0     0     0     5        5        0    0     5        0.0           0.0                              0.1      B243   PUBLIC ASSIST    8/28/19 18:56 a   8/28/2019    06:56:48 PM   FIELD      -119.216286       40.778006      28   4
0                  CONTACT                            Area
BMAN190215         PUBLIC                             3 O'Clock Response                                                                                                                                                                                                                                                            28   4
             BLM                  : 600 E                                    CREATE   0     0      0     0     0     3        3        0    0     3        0.0           0.0                              0.1      B243   PUBLIC ASSIST    8/28/19 18:56 a   8/28/2019    06:56:55 PM   FIELD      -119.216286       40.778006
1                  CONTACT                            Area
BMAN190215         PUBLIC                             3 O'Clock Response                                                                                                                                                                                                                                                            28   4
             BLM                  : 600 E                                    CREATE   0     0      0     0     0     4        4        0    0     4        0.0           0.0                              0.1      B243   PUBLIC ASSIST    8/28/19 18:57 a   8/28/2019    06:57:01 PM   FIELD      -119.216286       40.778006
2                  CONTACT                            Area
BMAN190215         PUBLIC                             3 O'Clock Response
             BLM                  : 600 E                                    CREATE   0     0      0     0     0     4        4        0    0     4        0.0           0.0                              0.1      B243   PUBLIC ASSIST    8/28/19 18:57 a   8/28/2019    06:57:09 PM   FIELD      -119.216286       40.778006      28   4
3                  CONTACT                            Area
BMAN190215         PUBLIC                             3 O'Clock Response
             BLM                  : 600 E                                    CREATE   0     0      0     0     0     6        6        0    0     6        0.0           0.0                              0.1      B243   PUBLIC ASSIST    8/28/19 18:57 a   8/28/2019    06:57:15 PM   FIELD      -119.216286       40.778006      28   4
4                  CONTACT                            Area
BMAN190215         PUBLIC                             9 O'Clock Response
             BLM                  : 700 L                                    CREATE   0     0      0     0     0     168      168      0    0     168      0.0           0.0                              2.8      B242   VERBAL WARNING   8/28/19 19:00 a   8/28/2019    07:00:33 PM   FIELD      -119.225641       40.781911      28   4
5                  CONTACT                            Area
BMAN190215         PUBLIC                             3 O'Clock Response                                                                                                                                                                                                                                                            28   4
             BLM                  : 415 L                                    CREATE   0     0      0     0     0     193      193      0    0     193      0.0           0.0                              3.2      B233   VERBAL WARNING   8/28/19 19:09 a   8/28/2019    07:09:16 PM   FIELD      -119.203121       40.770528
6                  CONTACT                            Area
BMAN190215                                            Gate Road                                                                                                                                                                                                                                                                     28   4
             BLM   TRAFFIC STOP   : Gate Road MM .5                          CREATE   0     0      0     0     0     180      180      0    0     180      0.0           0.0                              3.0      B200   VERBAL WARNING   8/28/19 19:15 a   8/28/2019    07:15:07 PM   FIELD      -119.264679       40.748394
7                                                     Response Area
BMAN190215                                            3 O'Clock Response
             BLM   TRAFFIC STOP   : 530 L                                    CREATE   0     0      0     0     0     246      246      0    0     246      0.0           0.0                              4.1      B233   VERBAL WARNING   8/28/19 19:28 a   8/28/2019    07:28:14 PM   FIELD      -119.216057       40.772461      28   4
8                                                     Area
BMAN190215                                            9 O'Clock Response
             BLM   PATROL CHECK : 900 D                                      CREATE   0     0      0     0     0     1892     1892     0    0     1892     0.0           0.0                              31.5     B243   PUBLIC ASSIST    8/28/19 19:29 a   8/28/2019    07:29:59 PM   FIELD      -119.215591       40.793358      28   4
9                                                     Area
BMAN190216         PUBLIC
             BLM                  : 345 PLAYA                                CREATE   0     0      0     0     0     1511     1511     0    0     1511     0.0           0.0                              25.2     B234   PUBLIC ASSIST    8/28/19 19:30 a   8/28/2019    07:30:41 PM   FIELD      0.0               0.0            28   4
0                  CONTACT
BMAN190216         PUBLIC                             3 O'Clock Response                                                                                                                                                                                                                                                            28   4
             BLM                  BLM Mobile                                 CREATE   0     0      0     0     0     3150     3150     0    0     3150     0.0           0.0                              52.5     B239   NO ACTION        8/28/19 19:35 a   8/28/2019    07:35:41 PM   FIELD      -119.209047       40.779429
1                  CONTACT                            Area
BMAN190216                                            9 O'Clock Response                                                                                                                                                                                                                                                            28   4
             BLM   PATROL CHECK : 900 E                                      CREATE   0     0      0     0     0     1363     1363     0    0     1363     0.0           0.0                              22.7     B242   NO ACTION        8/28/19 19:38 a   8/28/2019    07:38:50 PM   FIELD      -119.216333       40.79392
2                                                     Area
BMAN190216                                            Gate Road
             BLM   TRAFFIC STOP   Gate Road                                  CREATE   0     0      0     0     0     299      299      0    0     299      0.0           0.0                              5.0      C112   VERBAL WARNING   8/28/19 19:42 a   8/28/2019    07:42:05 PM   FIELD      -119.257223       40.755891      28   4
3                                                     Response Area
BMAN190216                        @8 Mile Access:     Outside Event
             BLM   TRAFFIC STOP                                              CREATE   0     0      0     0     0     295      295      0    0     295      0.0           0.0                              4.9      C109   NO ACTION        8/28/19 19:55 a   8/28/2019    07:55:48 PM   FIELD      -119.277265       40.753432      28   4
4                                 hwy                 Response Area
BMAN190216                                            9 O'Clock Response
             BLM   PATROL CHECK : 900 F                                      CREATE   0     0      0     0     0     1798     1798     0    0     1798     0.0           0.0                              30.0     B247   PUBLIC ASSIST    8/28/19 19:56 a   8/28/2019    07:56:43 PM   FIELD      -119.216947       40.794384      28   4
5                                                     Area
BMAN190216                                            Outside Event                                                                                                                                                                                                                                                                 28   4
             BLM   TRAFFIC STOP   @HWY 34 MM 10                              CREATE   0     0      0     0     0     87       87       0    0     87       0.0           0.0                              1.5      C112   NO ACTION        8/28/19 19:56 a   8/28/2019    07:56:51 PM   FIELD      -119.26710129     40.757400014
6                                                     Response Area
BMAN190216                                            9 O'Clock Response                                                                                                                                                                                                                                                            28   4
             BLM   PATROL CHECK : 900 F                                      CREATE   0     0      0     0     0     1643     1643     0    0     1643     0.0           0.0                              27.4     B244   PUBLIC ASSIST    8/28/19 19:59 a   8/28/2019    07:59:19 PM   FIELD      -119.216947       40.794384
7                                                     Area
BMAN190216         PUBLIC                             9 O'Clock Response
             BLM                  : 900 D                                    CREATE   0     0      0     0     0     14       14       0    0     14       0.0           0.0                              0.2      B243   PUBLIC ASSIST    8/28/19 20:02 a   8/28/2019    08:02:27 PM   FIELD      -119.215591       40.793358      28   4
8                  CONTACT                            Area
BMAN190216         PUBLIC                             9 O'Clock Response
             BLM                  : 900 D                                    CREATE   0     0      0     0     0     6        6        0    0     6        0.0           0.0                              0.1      B243   PUBLIC ASSIST    8/28/19 20:02 a   8/28/2019    08:02:48 PM   FIELD      -119.215591       40.793358      28   4
9                  CONTACT                            Area
BMAN190217         PUBLIC                             9 O'Clock Response
             BLM                  : 900 D                                    CREATE   0     0      0     0     0     4        4        0    0     4        0.0           0.0                              0.1      B243   PUBLIC ASSIST    8/28/19 20:02 a   8/28/2019    08:02:57 PM   FIELD      -119.215591       40.793358      28   4
0                  CONTACT                            Area
BMAN190217         PUBLIC                             9 O'Clock Response                                                                                                                                                                                                                                                            28   4
             BLM                  : 900 D                                    CREATE   0     0      0     0     0     4        4        0    0     4        0.0           0.0                              0.1      B243   PUBLIC ASSIST    8/28/19 20:03 a   8/28/2019    08:03:04 PM   FIELD      -119.215591       40.793358
1                  CONTACT                            Area
BMAN190217         PUBLIC                             9 O'Clock Response                                                                                                                                                                                                                                                            28   4
             BLM                  : 900 D                                    CREATE   0     0      0     0     0     4        4        0    0     4        0.0           0.0                              0.1      B243   PUBLIC ASSIST    8/28/19 20:03 a   8/28/2019    08:03:13 PM   FIELD      -119.215591       40.793358
2                  CONTACT                            Area
BMAN190217                                            Outside Event
             BLM   TRAFFIC STOP   : 8 Mile Access :                          CREATE   0     0      0     0     0     414      414      0    0     414      0.0           0.0                              6.9      C109   NO ACTION        8/28/19 20:07 a   8/28/2019    08:07:19 PM   FIELD      -119.277265       40.753432      28   4
3                                                     Response Area
BMAN190217                                            Outside Event
             BLM   TRAFFIC STOP   : 8 Mile Access :                          CREATE   0     0      0     0     0     117      117      0    0     117      0.0           0.0                              2.0      C112   NO ACTION        8/28/19 20:11 a   8/28/2019    08:11:00 PM   FIELD      -119.277265       40.753432      28   4
4                                                     Response Area
BMAN190217         PUBLIC                             Outside Event
             BLM                  : 8 Mile Access :                          CREATE   0     0      0     0     0     90       90       0    0     90       0.0           0.0                              1.5      C109   PUBLIC ASSIST    8/28/19 20:25 a   8/28/2019    08:25:06 PM   FIELD      -119.277265       40.753432      28   4
5                  CONTACT                            Response Area
BMAN190217         PUBLIC                             9 O'Clock Response                                                                                                                                                                                                                                                            28   4
             BLM                  : 900 F                                    CREATE   0     0      0     0     0     14       14       0    0     14       0.0           0.0                              0.2      B244   PUBLIC ASSIST    8/28/19 20:27 a   8/28/2019    08:27:23 PM   FIELD      -119.216947       40.794384
6                  CONTACT                            Area
BMAN190217         PUBLIC                             9 O'Clock Response                                                                                                                                                                                                                                                            28   4
             BLM                  : 900 F                                    CREATE   0     0      0     0     0     7        7        0    0     7        0.0           0.0                              0.1      B247   PUBLIC ASSIST    8/28/19 20:27 a   8/28/2019    08:27:30 PM   FIELD      -119.216947       40.794384
7                  CONTACT                            Area
BMAN190217                                            3 O'Clock Response
             BLM   TRAFFIC STOP   3Y (Wye)                                   CREATE   0     0      0     0     0     301      301      0    0     301      0.0           0.0                              5.0      B233   VERBAL WARNING   8/28/19 20:28 a   8/28/2019    08:28:31 PM   FIELD      -119.219931       40.773334      28   4
8                                                     Area
BMAN190217         PUBLIC                             3 O'Clock Response
             BLM                  : BLM Mobile                               CREATE   0     0      0     0     0     28       28       0    0     28       0.0           0.0                              0.5      B239   NO ACTION        8/28/19 20:30 a   8/28/2019    08:30:58 PM   FIELD      -119.209047       40.779429      28   4
9                  CONTACT                            Area
BMAN190218                                            Outside Event
             BLM   TRAFFIC STOP   8 Mile Access                              CREATE   0     0      0     0     0     1107     1107     0    0     1107     0.0           0.0                              18.5     C109   NO ACTION        8/28/19 20:31 a   8/28/2019    08:31:10 PM   FIELD      -119.277265       40.753432      28   4
0                                                     Response Area
BMAN190218
1
             BLM   PATROL CHECK 900 F                 9 O'Clock Response     CREATE   0     0      0     0     0     7480     7480     0    0     7480     0.0           0.0                              124.7    B355   PUBLIC ASSIST    8/28/19 20:36 a   8/28/2019    08:36:32 PM   FIELD      -119.216947       40.794384      28   4
                                                   Area                                     0            0           0                                     0.0           0.0                              0.0                                                12/30/1899   12:00:00 AM                                               30   6
BMAN190218                                         9 O'Clock Response
             BLM   PATROL CHECK 1000 Esp                                     CREATE   0     0      0     0     0     717      717      0    0     717      0.0           0.0                              12.0     C151   NO ACTION        8/28/19 20:40 a   8/28/2019    08:40:09 PM   FIELD      -119.208196       40.792604      28   4
2                                                  Area
BMAN190218                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 2                             CREATE   0     0      0     0     0     958      958      0    0     958      0.0           0.0                              16.0     B367   VERBAL WARNING   8/28/19 20:41 a   8/28/2019    08:41:25 PM   FIELD      -119.248468       40.766504      28   4
3                                                  Response Area
BMAN190218                                         9 O'Clock Response
             BLM   PATROL CHECK : 900 F                                      CREATE   0     0      0     0     0     7012     7012     0    0     7012     0.0           0.0                              116.9    B354   PUBLIC ASSIST    8/28/19 20:44 a   8/28/2019    08:44:20 PM   FIELD      -119.216947       40.794384      28   4
4                                                  Area
BMAN190218                                         3 O'Clock Response
             BLM   PATROL CHECK : Center Camp                                CREATE   0     0      0     0     0     2392     2392     0    0     2392     0.0           0.0                              39.9            PUBLIC ASSIST    8/28/19 20:49 a   8/28/2019    08:49:21 PM   FIELD      -119.213507       40.780137      28   4
5                                                  Area
BMAN190218                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                            CREATE   0     0      0     0     0     483      483      0    0     483      0.0           0.0                              8.1      I405   VERBAL WARNING   8/28/19 20:53 a   8/28/2019    08:53:35 PM   FIELD      -119.264679       40.748394      28   4
6                                                  Response Area
BMAN190218                                         Outside Event
             BLM   TRAFFIC STOP : 8 Mile Access :                            CREATE   0     0      0     0     0     588      588      0    0     588      0.0           0.0                              9.8      C109   NO ACTION        8/28/19 20:55 a   8/28/2019    08:55:05 PM   FIELD      -119.277265       40.753432      28   4
7                                                  Response Area
BMAN190218                                         Outside Event
             BLM   TRAFFIC STOP : 8 Mile Access :                            CREATE   0     0      0     0     0     274      274      0    0     274      0.0           0.0                              4.6      C112   NO ACTION        8/28/19 20:55 a   8/28/2019    08:55:40 PM   FIELD      -119.277265       40.753432      28   4
8                                                  Response Area
BMAN190218                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road                                  CREATE   0     0      0     0     0     251      251      0    0     251      0.0           0.0                              4.2      I403   VERBAL WARNING   8/28/19 20:56 a   8/28/2019    08:56:01 PM   FIELD      -119.257223       40.755891      28   4
9                                                  Response Area
BMAN190219                                         3 O'Clock Response
             BLM   TRAFFIC STOP : 200 B                                      CREATE   0     0      0     0     0     284      284      0    0     284      0.0           0.0                              4.7      C2     NO ACTION        8/28/19 21:00 a   8/28/2019    09:00:26 PM   FIELD      -119.194569       40.783703      28   4
0                                                  Area
BMAN190219         PUBLIC                          3 O'Clock Response
             BLM                : 515 C                                      CREATE   0     0      0     0     0     2368     2368     0    0     2368     0.0           0.0                              39.5     B357   WRITTEN WARNING 8/28/19 21:01 a    8/28/2019    09:01:16 PM   FIELD      -119.210679       40.777047      28   4
1                  CONTACT                         Area
BMAN190219                                         3 O'Clock Response
             BLM   PATROL CHECK : 200 B                                      CREATE   0     0      0     0     0     823      823      0    0     823      0.0           0.0                              13.7     B365   PUBLIC ASSIST    8/28/19 21:07 a   8/28/2019    09:07:42 PM   FIELD      -119.194569       40.783703      28   4
2                                                  Area
BMAN190219                                         Gate Road                                                                                                                                                              VERBAL WARNING
             BLM   TRAFFIC STOP : Gate Road MM .5                            CREATE   0     0      0     0     0     437      437      0    0     437      0.0           0.0                              7.3      I405                    8/28/19 21:07 a   8/28/2019    09:07:55 PM   FIELD      -119.264679       40.748394      28   4
3                                                  Response Area                                                                                                                                                          RPT
BMAN190219         PUBLIC                          3 O'Clock Response
             BLM                : 330 G                                      CREATE   0     0      0     0     0     11       11       0    0     11       0.0           0.0                              0.2      B364   PUBLIC ASSIST    8/28/19 21:09 a   8/28/2019    09:09:35 PM   FIELD      -119.197543       40.775107      28   4
4                  CONTACT                         Area
BMAN190219                                         3 O'Clock Response
             BLM   PATROL CHECK : 200 F                                      CREATE   0     0      0     0     0     782      782      0    0     782      0.0           0.0                              13.0     B233   PUBLIC ASSIST    8/28/19 21:10 a   8/28/2019    09:10:37 PM   FIELD      -119.190695       40.78292       28   4
5                                                  Area
BMAN190219                                         9 O'Clock Response
             BLM   PATROL CHECK : 900 H                                      CREATE   0     0      0     0     0     661      661      0    0     661      0.0           0.0                              11.0     B242   PUBLIC ASSIST    8/28/19 21:13 a   8/28/2019    09:13:24 PM   FIELD      -119.218176       40.795314      28   4
6                                                  Area
BMAN190219                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                            CREATE   0     0      0     0     0     33761    33761    0    0     33761    0.0           0.0                              562.7    B351   CITATION         8/28/19 21:15 a   8/28/2019    09:15:40 PM   FIELD      -119.264679       40.748394      28   4
7                                                  Response Area
BMAN190219                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 1.5                           CREATE   0     0      0     0     0     1101     1101     0    0     1101     0.0           0.0                              18.4     B367   WRITTEN WARNING 8/28/19 21:16 a    8/28/2019    09:16:08 PM   FIELD      -119.253323       40.760061      28   4
8                                                  Response Area
BMAN190219                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                            CREATE   0     0      0     0     0     406817   406817   0    0     406817   0.0           0.0                              6780.3   I405   VERBAL WARNING   8/28/19 21:21 a   8/28/2019    09:21:54 PM   FIELD      -119.264679       40.748394      28   4
9                                                  Response Area
BMAN190220                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                            CREATE   0     0      0     0     0     414      414      0    0     414      0.0           0.0                              6.9      I405   VERBAL WARNING   8/28/19 21:22 a   8/28/2019    09:22:04 PM   FIELD      -119.264679       40.748394      28   4
0                                                  Response Area
BMAN190220                                         9 O'Clock Response
             BLM   PATROL CHECK : Thunderdome                                CREATE   0     0      0     0     0     2249     2249     0    0     2249     0.0           0.0                              37.5     B232   PUBLIC ASSIST    8/28/19 21:23 a   8/28/2019    09:23:04 PM   FIELD      -119.214242       40.786937      28   4
1                                                  Area
BMAN190220         PUBLIC                          9 O'Clock Response
             BLM                : 900 H                                      CREATE   0     0      0     0     0     32       32       0    0     32       0.0           0.0                              0.5      B242   PUBLIC ASSIST    8/28/19 21:26 a   8/28/2019    09:26:24 PM   FIELD      -119.218176       40.795314      28   4
2                  CONTACT                         Area
BMAN190220         PUBLIC                          9 O'Clock Response
             BLM                : 900 H                                      CREATE   0     0      0     0     0     10       10       0    0     10       0.0           0.0                              0.2      B242   PUBLIC ASSIST    8/28/19 21:27 a   8/28/2019    09:27:00 PM   FIELD      -119.218176       40.795314      28   4
3                  CONTACT                         Area
BMAN190220         PUBLIC                          9 O'Clock Response
             BLM                : 900 H                                      CREATE   0     0      0     0     0     11       11       0    0     11       0.0           0.0                              0.2      B242   PUBLIC ASSIST    8/28/19 21:27 a   8/28/2019    09:27:13 PM   FIELD      -119.218176       40.795314      28   4
4                  CONTACT                         Area
BMAN190220                                         Outside Event
             BLM   TRAFFIC STOP : 8 Mile Access :                            CREATE   0     0      0     0     0     148      148      0    0     148      0.0           0.0                              2.5      C112   NO ACTION        8/28/19 21:29 a   8/28/2019    09:29:53 PM   FIELD      -119.277265       40.753432      28   4
5                                                  Response Area
BMAN190220         PUBLIC                          3 O'Clock Response
             BLM                : The Man                                    CREATE   0     0      0     0     0     148      148      0    0     148      0.0           0.0                              2.5      B241   PUBLIC ASSIST    8/28/19 21:31 a   8/28/2019    09:31:37 PM   FIELD      -119.205841       40.78598       28   4
6                  CONTACT                         Area
BMAN190220                                         3 O'Clock Response
             BLM   PATROL CHECK : The Man                                    CREATE   0     0      0     0     0     436      436      0    0     436      0.0           0.0                              7.3      B241   NO ACTION        8/28/19 21:34 a   8/28/2019    09:34:31 PM   FIELD      -119.205841       40.78598       28   4
7                                                  Area
BMAN190220         PUBLIC                          3 O'Clock Response
             BLM                200 C                                        CREATE   0     0      0     0     0     226      226      0    0     226      0.0           0.0                              3.8      B364   PUBLIC ASSIST    8/28/19 21:35 a   8/28/2019    09:35:42 PM   FIELD      -119.193558       40.783499      28   4
8                  CONTACT                         Area
BMAN190220                                         Outside Event
             BLM   TRAFFIC STOP : 8 Mile Access :                            CREATE   0     0      0     0     0     221      221      0    0     221      0.0           0.0                              3.7      C112   NO ACTION        8/28/19 21:37 a   8/28/2019    09:37:20 PM   FIELD      -119.277265       40.753432      28   4
9                                                  Response Area
BMAN190221         PUBLIC                          9 O'Clock Response
             BLM                : 900 Esp                                    CREATE   0     0      0     0     0     811      811      0    0     811      0.0           0.0                              13.5     B242   PUBLIC ASSIST    8/28/19 21:37 a   8/28/2019    09:37:24 PM   FIELD      -119.212238       40.790821      28   4
0                  CONTACT                         Area
BMAN190221                                         Outside Event
             BLM   TRAFFIC STOP : 8 Mile Access :                            CREATE   0     0      0     0     0     972      972      0    0     972      0.0           0.0                              16.2     C109   VERBAL WARNING   8/28/19 21:39 a   8/28/2019    09:39:00 PM   FIELD      -119.277265       40.753432      28   4
1                                                  Response Area
BMAN190221         PUBLIC                          3 O'Clock Response
             BLM                : 200 C                                      CREATE   0     0      0     0     0     252      252      0    0     252      0.0           0.0                              4.2      B364   PUBLIC ASSIST    8/28/19 21:39 a   8/28/2019    09:39:43 PM   FIELD      -119.193558       40.783499      28   4
2                  CONTACT                         Area
BMAN190221                                         9 O'Clock Response
             BLM   PATROL CHECK : Thunderdome                                CREATE   0     0      0     0     0     748      748      0    0     748      0.0           0.0                              12.5     B233   PUBLIC ASSIST    8/28/19 21:45 a   8/28/2019    09:45:37 PM   FIELD      -119.214242       40.786937      28   4
3                                                  Area
BMAN190221         PUBLIC                          3 O'Clock Response
             BLM                The Man                                      CREATE   0     0      0     0     0     663      663      0    0     663      0.0           0.0                              11.1     I406   PUBLIC ASSIST    8/28/19 21:45 a   8/28/2019    09:45:47 PM   FIELD      -119.205841       40.78598       28   4
4                  CONTACT                         Area
BMAN190221                                         3 O'Clock Response
             BLM   TRAFFIC STOP : 3Y (Wye)                                   CREATE   0     0      0     0     0     1384     1384     0    0     1384     0.0           0.0                              23.1     B352   WRITTEN WARNING 8/28/19 21:48 a    8/28/2019    09:48:10 PM   FIELD      -119.219931       40.773334      28   4
5                                                  Area


                                                                                                                                                                                                                                                                                                                    ER00156
                                                                                                Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 340 of 499
                                                                                                                                                                 eventSummary

BMAN190221                                          Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                     CREATE   0       0      0       0     0       1038    1038    0     0     1038    0.0          0.0                             17.3    B367   WRITTEN WARNING 8/28/19 21:49 a    8/28/2019    09:49:14 PM   FIELD      -119.253323       40.760061      28   4
6                                                   Response Area
BMAN190221                                          9 O'Clock Response
             BLM   PATROL CHECK : Thunderdome                            CREATE   0       0      0       0     0       2600    2600    0     0     2600    0.0          0.0                             43.3    B364   PUBLIC ASSIST    8/28/19 21:55 a   8/28/2019    09:55:24 PM   FIELD      -119.214242       40.786937      28   4
7                                                   Area
BMAN190221                                          3 O'Clock Response                                                                                                                                                                                                                                                           28   4
             BLM   PATROL CHECK : Playa Info                             CREATE   0       0      0       0     0       1114    1114    0     0     1114    0.0          0.0                             18.6    B362   PUBLIC ASSIST    8/28/19 21:56 a   8/28/2019    09:56:28 PM   FIELD      -119.212203       40.780706
8                                                   Area
BMAN190221         PUBLIC                           9 O'Clock Response                                                                                                                                                                                                                                                           28   4
             BLM                 1000 Esp                                CREATE   0       0      0       0     0       700     700     0     0     700     0.0          0.0                             11.7    B243   PUBLIC ASSIST    8/28/19 21:57 a   8/28/2019    09:57:04 PM   FIELD      -119.208196       40.792604
9                  CONTACT                          Area
BMAN190222         PUBLIC                           3 O'Clock Response
             BLM                 : Center Camp                           CREATE   0       0      0       0     0       3014    3014    0     0     3014    0.0          0.0                             50.2           PUBLIC ASSIST    8/28/19 22:00 a   8/28/2019    10:00:24 PM   FIELD      -119.213507       40.780137      28   4
0                  CONTACT                          Area
BMAN190222         PUBLIC                           9 O'Clock Response
             BLM                 : 700 B                                 CREATE   0       0      0       0     0       5       5       0     0     5       0.0          0.0                             0.1     B247   PUBLIC ASSIST    8/28/19 22:01 a   8/28/2019    10:01:49 PM   FIELD      -119.2171         40.783667      28   4
1                  CONTACT                          Area
BMAN190222                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                        CREATE   0       0      0       0     0       250     250     0     0     250     0.0          0.0                             4.2     I405   VERBAL WARNING   8/28/19 22:04 a   8/28/2019    10:04:28 PM   FIELD      -119.264679       40.748394      28   4
2                                                   Response Area
BMAN190222                                          9 O'Clock Response                                                                                                                                                 VERBAL WARNING                                                                                            28   4
             BLM   TRAFFIC STOP : 615 L                                  CREATE   0       0      0       0     0       1285    1285    0     0     1285    0.0          0.0                             21.4    B237                    8/28/19 22:05 a   8/28/2019    10:05:26 PM   FIELD      -119.222085       40.776462
3                                                   Area                                                                                                                                                               RPT
BMAN190222                                          3 O'Clock Response                                                                                                                                                                                                                                                           28   4
             BLM   PATROL CHECK : 200 D                                  CREATE   0       0      0       0     0       1489    1489    0     0     1489    0.0          0.0                             24.8    B365   PUBLIC ASSIST    8/28/19 22:10 a   8/28/2019    10:10:32 PM   FIELD      -119.192545       40.783294
4                                                   Area
BMAN190222                                          9 O'Clock Response
             BLM   TRAFFIC STOP 9Y (Wye)                                 CREATE   0       0      0       0     0       524     524     0     0     524     0.0          0.0                             8.7     B352   VERBAL WARNING   8/28/19 22:13 a   8/28/2019    10:13:49 PM   FIELD      -119.22231        40.774991      28   4
5                                                   Area
BMAN190222         PUBLIC                           9 O'Clock Response
             BLM                 : 830 Esp                               CREATE   0       0      0       0     0       772     772     0     0     772     0.0          0.0                             12.9    B233   PUBLIC ASSIST    8/28/19 22:15 a   8/28/2019    10:15:16 PM   FIELD      -119.213669       40.789398      28   4
6                  CONTACT                          Area
BMAN190222                                          3 O'Clock Response
             BLM   PATROL CHECK : 200 A                                  CREATE   0       0      0       0     0       1217    1217    0     0     1217    0.0          0.0                             20.3           PUBLIC ASSIST    8/28/19 22:17 a   8/28/2019    10:17:56 PM   FIELD      -119.195582       40.783908      28   4
7                                                   Area
BMAN190222                                          Gate Road                                                                                                                                                                                                                                                                    28   4
             BLM   TRAFFIC STOP : Gate Road MM 1.5                       CREATE   0       0      0       0     0       5133    5133    0     0     5133    0.0          0.0                             85.6    B367   WRITTEN WARNING 8/28/19 22:19 a    8/28/2019    10:19:34 PM   FIELD      -119.253323       40.760061
8                                                   Response Area
BMAN190222                                          Gate Road                                                                                                                                                                                                                                                                    28   4
             BLM   TRAFFIC STOP : Gate Road MM .5                        CREATE   0       0      0       0     0       1087    1087    0     0     1087    0.0          0.0                             18.1    I405   WRITTEN WARNING 8/28/19 22:20 a    8/28/2019    10:20:39 PM   FIELD      -119.264679       40.748394
9                                                   Response Area
BMAN190223                                          9 O'clock Response
             BLM   REQUEST LE    @615 Esp                                CREATE   155     189    344     6     350     874     1224    189   195   1069    3.2          0.1     3.2   3.2   0.1   0.1   14.6    B360   PUBLIC ASSIST    8/28/19 22:28 a   8/28/2019    10:28:29 PM   911        -119.212773       40.78216       28   4
1                                                   Area
BMAN190223                                          9 O'Clock Response
             BLM   TRAFFIC STOP Greeters                                 CREATE   0       0      0       0     0       1032    1032    0     0     1032    0.0          0.0                             17.2    B352   VERBAL WARNING   8/28/19 22:28 a   8/28/2019    10:28:55 PM   FIELD      -119.222929       40.773108      28   4
0                                                   Area
BMAN190223                                          9 O'Clock Response
             BLM   PATROL CHECK : 1000 E                                 CREATE   0       0      0       0     0       3226    3226    0     0     3226    0.0          0.0                             53.8    B234   NO ACTION        8/28/19 22:33 a   8/28/2019    10:33:10 PM   FIELD      -119.209704       40.796843      28   4
2                                                   Area
BMAN190223                                          3 O'Clock Response                                                                                                                                                                                                                                                           28   4
             BLM   PATROL CHECK 200 C                                    CREATE   0       0      0       0     0       7074    7074    0     0     7074    0.0          0.0                             117.9   B247   CITATION         8/28/19 22:34 a   8/28/2019    10:34:24 PM   FIELD      -119.193558       40.783499
3                                                   Area
BMAN190223                                          3 O'clock Response                                                                                                                                                                                                                                                           28   4
             BLM   REQUEST LE    @Station 6                              CREATE   52      306    358     66    424     67      491     306   372   439     5.1          1.1     5.1   5.1   1.1   1.1   1.1     B362   NO ACTION        8/28/19 22:37 a   8/28/2019    10:37:03 PM   FIELD      -119.209427       40.779538
5                                                   Area
BMAN190223                                          9 O'Clock Response
             BLM   TRAFFIC STOP : 630 L                                  CREATE   0       0      0       0     0       436     436     0     0     436     0.0          0.0                             7.3     B237   NO ACTION        8/28/19 22:37 a   8/28/2019    10:37:36 PM   FIELD      -119.22358        40.778155      28   4
4                                                   Area
BMAN190223         PUBLIC        @1000 E:deep       9 O'Clock Response
             BLM                                                         CREATE   0       0      0       0     0       7692    7692    0     0     7692    0.0          0.0                             128.2   B354   REPORT           8/28/19 22:39 a   8/28/2019    10:39:27 PM   FIELD      -119.209704       40.796843      28   4
6                  CONTACT       playa:             Area
BMAN190223                                          9 O'Clock Response
             BLM   PATROL CHECK : 1000 E                                 CREATE   0       0      0       0     0       2829    2829    0     0     2829    0.0          0.0                             47.2    B233   NO ACTION        8/28/19 22:40 a   8/28/2019    10:40:00 PM   FIELD      -119.209704       40.796843      28   4
7                                                   Area
BMAN190223                                          3 O'Clock Response                                                                                                                                                                                                                                                           28   4
             BLM   PATROL CHECK : 200 B                                  CREATE   0       0      0       0     0       12604   12604   0     0     12604   0.0          0.0                             210.1   B242   REPORT           8/28/19 22:41 a   8/28/2019    10:41:23 PM   FIELD      -119.194569       40.783703
8                                                   Area
BMAN190223                                          Gate Road                                                                                                                                                                                                                                                                    28   4
             BLM   TRAFFIC STOP : Gate Road MM .5                        CREATE   0       0      0       0     0       294     294     0     0     294     0.0          0.0                             4.9     B351   VERBAL WARNING   8/28/19 22:42 a   8/28/2019    10:42:18 PM   FIELD      -119.264679       40.748394
9                                                   Response Area
BMAN190224                                          9 O'Clock Response
             BLM   TRAFFIC STOP : Greeters                               CREATE   0       0      0       0     0       398     398     0     0     398     0.0          0.0                             6.6     B352   VERBAL WARNING   8/28/19 22:46 a   8/28/2019    10:46:15 PM   FIELD      -119.222929       40.773108      28   4
0                                                   Area
BMAN190224                                          9 O'Clock Response
             BLM   PATROL CHECK : 1000 A                                 CREATE   0       0      0       0     0       628     628     0     0     628     0.0          0.0                             10.5    B357   PUBLIC ASSIST    8/28/19 22:50 a   8/28/2019    10:50:08 PM   FIELD      -119.20861        40.793769      28   4
1                                                   Area
BMAN190224                                          3 O'Clock Response
             BLM   TRAFFIC STOP : 3Y (Wye)                               CREATE   0       0      0       0     0       660     660     0     0     660     0.0          0.0                             11.0    B237   VERBAL WARNING   8/28/19 22:51 a   8/28/2019    10:51:16 PM   FIELD      -119.219931       40.773334      28   4
2                                                   Area
BMAN190224                                          Gate Road                                                                                                                                                                                                                                                                    28   4
             BLM   TRAFFIC STOP : Gate Road MM .5                        CREATE   0       0      0       0     0       64      64      0     0     64      0.0          0.0                             1.1     I405   VERBAL WARNING   8/28/19 22:53 a   8/28/2019    10:53:54 PM   FIELD      -119.264679       40.748394
3                                                   Response Area
BMAN190224         PUBLIC                           9 O'Clock Response                                                                                                                                                                                                                                                           28   4
             BLM                 : 830 C                                 CREATE   0       0      0       0     0       816     816     0     0     816     0.0          0.0                             13.6    B239   NO ACTION        8/28/19 22:58 a   8/28/2019    10:58:30 PM   FIELD      -119.216862       40.790792
4                  CONTACT                          Area
BMAN190224         PUBLIC                           9 O'Clock Response
             BLM                 : 1000 A                                CREATE   0       0      0       0     0       1455    1455    0     0     1455    0.0          0.0                             24.3    B357   NO ACTION        8/28/19 23:01 a   8/28/2019    11:01:06 PM   FIELD      -119.20861        40.793769      28   4
5                  CONTACT                          Area
BMAN190224                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                        CREATE   0       0      0       0     0       494     494     0     0     494     0.0          0.0                             8.2     I405   VERBAL WARNING   8/28/19 23:18 a   8/28/2019    11:18:18 PM   FIELD      -119.264679       40.748394      28   4
6                                                   Response Area
BMAN190224                                          9 O'Clock Response
             BLM   TRAFFIC STOP 9Y (Wye)                                 CREATE   0       0      0       0     0       402     402     0     0     402     0.0          0.0                             6.7     B237   VERBAL WARNING   8/28/19 23:23 a   8/28/2019    11:23:19 PM   FIELD      -119.22231        40.774991      28   4
7                                                   Area
BMAN190224         PUBLIC
8
             BLM
                   CONTACT
                                 : 930 F            9 O'Clock Response   CREATE   0       0      0       0     0       2503    2503    0     0     2503    0.0          0.0                             41.7    B234   NO ACTION        8/28/19 23:25 a   8/28/2019    11:25:00 PM   FIELD      -119.213707       40.796283      28   4
                                                    Area                                  0              0             0                                   0.0          0.0                             0.0                                               12/30/1899   12:00:00 AM                                               30   6
BMAN190224                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                        CREATE   0       0      0       0     0       292     292     0     0     292     0.0          0.0                             4.9     B351   VERBAL WARNING   8/28/19 23:33 a   8/28/2019    11:33:12 PM   FIELD      -119.264679       40.748394      28   4
9                                                   Response Area
BMAN190225         PUBLIC                           9 O'Clock Response
             BLM                 1000 Rave                               CREATE   0       0      0       0     0       2175    2175    0     0     2175    0.0          0.0                             36.3    B233   NO ACTION        8/28/19 23:36 a   8/28/2019    11:36:03 PM   FIELD      -119.209721       40.796885      28   4
0                  CONTACT                          Area
BMAN190225                                          3 O'Clock Response
             BLM   TRAFFIC STOP 3Y (Wye)                                 CREATE   0       0      0       0     0       274     274     0     0     274     0.0          0.0                             4.6     B238   NO ACTION        8/28/19 23:38 a   8/28/2019    11:38:26 PM   FIELD      -119.219931       40.773334      28   4
1                                                   Area
BMAN190225         PUBLIC                           9 O'Clock Response
             BLM                 @1000 E:MAYAN                           CREATE   0       0      0       0     0       3830    3830    0     0     3830    0.0          0.0                             63.8    I403   PUBLIC ASSIST    8/28/19 23:42 a   8/28/2019    11:42:27 PM   FIELD      -119.209704       40.796843      28   4
2                  CONTACT                          Area
BMAN190225                                          9 O'Clock Response                                                                                                                                                                                                                                                           28   4
             BLM   TRAFFIC STOP : Greeters                               CREATE   0       0      0       0     0       924     924     0     0     924     0.0          0.0                             15.4    B237   VERBAL WARNING   8/28/19 23:54 a   8/28/2019    11:54:31 PM   FIELD      -119.222929       40.773108
3                                                   Area
BMAN190225                                          Outside Event
             BLM   TRAFFIC STOP @HWY 34 MM 8                             CREATE   0       0      0       0     0       346     346     0     0     346     0.0          0.0                             5.8     C105   NO ACTION        8/29/19 0:00 a    8/29/2019    12:00:49 AM   FIELD      -119.28996444     40.742753753   29   5
4                                                   Response Area
BMAN190225                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                        CREATE   0       0      0       0     0       549     549     0     0     549     0.0          0.0                             9.2     K231   VERBAL WARNING   8/29/19 0:05 a    8/29/2019    12:05:44 AM   FIELD      -119.264679       40.748394      29   5
5                                                   Response Area
BMAN190225         PUBLIC        @1000 E:deep       9 O'Clock Response
             BLM                                                         CREATE   0       0      0       0     0       8377    8377    0     0     8377    0.0          0.0                             139.6   B233   REPORT           8/29/19 0:07 a    8/29/2019    12:07:28 AM   FIELD      -119.209704       40.796843      29   5
6                  CONTACT       playa:             Area
BMAN190225         PUBLIC                           3 O'Clock Response
             BLM                 : 200 D                                 CREATE   0       0      0       0     0       1098    1098    0     0     1098    0.0          0.0                             18.3    B365   PUBLIC ASSIST    8/29/19 0:07 a    8/29/2019    12:07:47 AM   FIELD      -119.192545       40.783294      29   5
7                  CONTACT                          Area
BMAN190225         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                                           29   5
             BLM                 : 200 C                                 CREATE   0       0      0       0     0       4981    4981    0     0     4981    0.0          0.0                             83.0    B364   REPORT           8/29/19 0:09 a    8/29/2019    12:09:12 AM   FIELD      -119.193558       40.783499
8                  CONTACT                          Area
BMAN190225         PUBLIC                           9 O'Clock Response
             BLM                 @1000 E:MAYAN                           CREATE   0       0      0       0     0       2276    2276    0     0     2276    0.0          0.0                             37.9    B352   NO ACTION        8/29/19 0:10 a    8/29/2019    12:10:24 AM   FIELD      -119.209704       40.796843      29   5
9                  CONTACT                          Area
BMAN190226         PUBLIC                           3 O'Clock Response
             BLM                 : BLM Mobile                            CREATE   0       0      0       0     0       5888    5888    0     0     5888    0.0          0.0                             98.1    B361   PUBLIC ASSIST    8/29/19 0:10 a    8/29/2019    12:10:35 AM   FIELD      -119.209047       40.779429      29   5
0                  CONTACT                          Area
BMAN190226         PUBLIC                           9 O'Clock Response
             BLM                 700 K                                   CREATE   0       0      0       0     0       2223    2223    0     0     2223    0.0          0.0                             37.1    B239   PUBLIC ASSIST    8/29/19 0:13 a    8/29/2019    12:13:12 AM   FIELD      -119.224978       40.782048      29   5
1                  CONTACT                          Area
BMAN190226                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 1.5                       CREATE   0       1      1       0     1       8037    8038    1     1     8038    0.0          0.0     0.0   0.0               134.0   B237   CITATION         8/29/19 0:13 a    8/29/2019    12:13:56 AM   FIELD      -119.253323       40.760061      29   5
3                                                   Response Area
BMAN190226         PUBLIC                           9 O'Clock Response                                                                                                                                                                                                                                                           29   5
             BLM                 : 800 D                                 CREATE   0       0      0       0     0       1915    1915    0     0     1915    0.0          0.0                             31.9    B234   NO ACTION        8/29/19 0:15 a    8/29/2019    12:15:35 AM   FIELD      -119.219138       40.788664
4                  CONTACT                          Area
BMAN190226         PUBLIC                           3 O'Clock Response
             BLM                 : 200 C                                 CREATE   0       0      0       0     0       445     445     0     0     445     0.0          0.0                             7.4     B243   VERBAL WARNING   8/29/19 0:17 a    8/29/2019    12:17:11 AM   FIELD      -119.193558       40.783499      29   5
5                  CONTACT                          Area
BMAN190226                       @Gate Road: hwy    Gate Road
             BLM   TRAFFIC STOP                                          CREATE   0       0      0       0     0       1069    1069    0     0     1069    0.0          0.0                             17.8    C105   VERBAL WARNING   8/29/19 0:22 a    8/29/2019    12:22:18 AM   FIELD      -119.257223       40.755891      29   5
6                                34                 Response Area
BMAN190226         PUBLIC                           3 O'Clock Response
             BLM                 : 200 C                                 CREATE   0       0      0       0     0       2279    2279    0     0     2279    0.0          0.0                             38.0    B364   PUBLIC ASSIST    8/29/19 0:22 a    8/29/2019    12:22:37 AM   FIELD      -119.193558       40.783499      29   5
7                  CONTACT                          Area
BMAN190226         PUBLIC                           3 O'Clock Response
             BLM                 : 40.792030,                            CREATE   0       0      0       0     0       2595    2595    0     0     2595    0.0          0.0                             43.3    B245   PUBLIC ASSIST    8/29/19 0:33 a    8/29/2019    12:33:39 AM   FIELD      -119.189619       40.79203       29   5
8                  CONTACT                          Area
BMAN190226                                          Gate Road                                                                                                                                                                                                                                                                    29   5
             BLM   TRAFFIC STOP : Gate Road MM .5                        CREATE   0       0      0       0     0       519     519     0     0     519     0.0          0.0                             8.7     B351   VERBAL WARNING   8/29/19 0:37 a    8/29/2019    12:37:51 AM   FIELD      -119.264679       40.748394
9                                                   Response Area
BMAN190227         PUBLIC                           9 O'Clock Response
             BLM                 @1000 E:DEEP                            CREATE   0       0      0       0     0       4462    4462    0     0     4462    0.0          0.0                             74.4    B244   PUBLIC ASSIST    8/29/19 0:45 a    8/29/2019    12:45:10 AM   FIELD      -119.209704       40.796843      29   5
0                  CONTACT                          Area
BMAN190227         PUBLIC                           3 O'Clock Response
             BLM                 : 200 D                                 CREATE   0       0      0       0     0       658     658     0     0     658     0.0          0.0                             11.0    B365   WRITTEN WARNING 8/29/19 0:50 a     8/29/2019    12:50:53 AM   FIELD      -119.192545       40.783294      29   5
1                  CONTACT                          Area
BMAN190227         PUBLIC                           9 O'Clock Response
             BLM                 : 700 D                                 CREATE   0       0      0       0     0       3700    3700    0     0     3700    0.0          0.0                             61.7    B234   NO ACTION        8/29/19 0:51 a    8/29/2019    12:51:06 AM   FIELD      -119.219122       40.783251      29   5
2                  CONTACT                          Area
BMAN190227         PUBLIC                           9 O'Clock Response
             BLM                 : 700 L                                 CREATE   0       0      0       0     0       1293    1293    0     0     1293    0.0          0.0                             21.6    B239   CITATION         8/29/19 0:52 a    8/29/2019    12:52:06 AM   FIELD      -119.225641       40.781911      29   5
3                  CONTACT                          Area
BMAN190227                                          Gate Road                                                                                                                                                                                                                                                                    29   5
             BLM   TRAFFIC STOP : Gate Road MM .5                        CREATE   0       0      0       0     0       470     470     0     0     470     0.0          0.0                             7.8     B351   VERBAL WARNING   8/29/19 0:54 a    8/29/2019    12:54:21 AM   FIELD      -119.264679       40.748394
4                                                   Response Area
BMAN190233         COMPLIANCE                       9 O'Clock Response
             BLM                 @700 D                                  CREATE   25167   323    25490   362   25852   1540    27392   323   685   2225    5.4          6.0     5.4   5.4   6.0   6.0   25.7    SRP4   NO ACTION        8/29/19 1:00 a    8/29/2019    01:00:47 AM   DISPATCH   -119.219122       40.783251      29   5
3                  CHECK                            Area
BMAN190227         PUBLIC                           3 O'Clock Response
             BLM                 : 215 G                                 CREATE   0       0      0       0     0       953     953     0     0     953     0.0          0.0                             15.9    B246   VERBAL WARNING   8/29/19 1:02 a    8/29/2019    01:02:47 AM   FIELD      -119.19055        40.781193      29   5
5                  CONTACT                          Area
BMAN190227                                          3 O'Clock Response
             BLM   INVESTIGATION @315 Esp:lost                           CREATE   80      117    197     223   420     7296    7716    117   340   7636    2.0          3.7     2.0   2.0   3.7   3.7   121.6   B353   NO ACTION        8/29/19 1:04 a    8/29/2019    01:04:21 AM   FIELD      -119.200331       40.780545      29   5
7                                                   Area
BMAN190227         PUBLIC                           3 O'Clock Response
             BLM                 : 200 D                                 CREATE   0       0      0       0     0       15      15      0     0     15      0.0          0.0                             0.3     B365   PUBLIC ASSIST    8/29/19 1:05 a    8/29/2019    01:05:13 AM   FIELD      -119.192545       40.783294      29   5
6                  CONTACT                          Area
BMAN190227                       @Gate Road:hwy     Gate Road                                                                                                                                                                                                                                                                    29   5
             BLM   TRAFFIC STOP                                          CREATE   0       0      0       0     0       1549    1549    0     0     1549    0.0          0.0                             25.8    C105   NO ACTION        8/29/19 1:08 a    8/29/2019    01:08:22 AM   FIELD      -119.257223       40.755891
8                                34                 Response Area
BMAN190227         PUBLIC                           Outside Event
             BLM                 : East Vortex                           CREATE   0       0      0       0     0       1178    1178    0     0     1178    0.0          0.0                             19.6    P368   NO ACTION        8/29/19 1:26 a    8/29/2019    01:26:05 AM   FIELD      -119.218711       40.766238      29   5
9                  CONTACT                          Response Area
BMAN190228                                          3 O'Clock Response
             BLM   PATROL CHECK : 200 Esp                                CREATE   0       0      0       0     0       434     434     0     0     434     0.0          0.0                             7.2     C124   PUBLIC ASSIST    8/29/19 1:46 a    8/29/2019    01:46:19 AM   FIELD      -119.197117       40.784218      29   5
0                                                   Area
BMAN190228         PUBLIC                           3 O'Clock Response
             BLM                 : 200 F                                 CREATE   0       0      0       0     0       782     782     0     0     782     0.0          0.0                             13.0    B247   PUBLIC ASSIST    8/29/19 1:52 a    8/29/2019    01:52:38 AM   FIELD      -119.190695       40.78292       29   5
1                  CONTACT                          Area
BMAN190228         PUBLIC                           9 O'Clock Response
             BLM                 800 Esp                                 CREATE   0       0      0       0     0       2987    2987    0     0     2987    0.0          0.0                             49.8    B234   NO ACTION        8/29/19 2:02 a    8/29/2019    02:02:04 AM   FIELD      -119.214566       40.787741      29   5
2                  CONTACT                          Area
BMAN190228         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                                           29   5
             BLM                 : 200 Esp : RAVE                        CREATE   0       0      0       0     0       1457    1457    0     0     1457    0.0          0.0                             24.3    I406   PUBLIC ASSIST    8/29/19 2:12 a    8/29/2019    02:12:03 AM   FIELD      -119.197117       40.784218
3                  CONTACT                          Area
BMAN190228         PUBLIC                           3 O'Clock Response
             BLM                 : 200 C                                 CREATE   0       0      0       0     0       1794    1794    0     0     1794    0.0          0.0                             29.9    I405   NO ACTION        8/29/19 2:31 a    8/29/2019    02:31:31 AM   FIELD      -119.193558       40.783499      29   5
4                  CONTACT                          Area
BMAN190228         PUBLIC                           9 O'Clock Response
             BLM                 : 1000 Esp                              CREATE   0       0      0       0     0       7529    7529    0     0     7529    0.0          0.0                             125.5   B367   CITATION         8/29/19 2:46 a    8/29/2019    02:46:52 AM   FIELD      -119.208196       40.792604      29   5
6                  CONTACT                          Area
BMAN190228                                          9 O'Clock Response
             BLM   PATROL CHECK : 800 Esp : RAVE                         CREATE   0       0      0       0     0       3913    3913    0     0     3913    0.0          0.0                             65.2    C141   PUBLIC ASSIST    8/29/19 2:46 a    8/29/2019    02:46:57 AM   FIELD      -119.214566       40.787741      29   5
7                                                   Area
BMAN190228                                          9 O'clock Response
             BLM   REQUEST LE    @945 Esp                                CREATE   99      411    510     502   1012    1083    2095    411   913   1996    6.9          8.4     6.9   6.9   8.4   8.4   18.1    I405   NO ACTION        8/29/19 2:52 a    8/29/2019    02:52:01 AM   Control1   -119.209314       40.792314      29   5
8                                                   Area
BMAN190228         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                                           29   5
             BLM                 : BLM Mobile                            CREATE   0       0      0       0     0       4       4       0     0     4       0.0          0.0                             0.1     B361   PUBLIC ASSIST    8/29/19 2:55 a    8/29/2019    02:55:00 AM   FIELD      -119.209047       40.779429
9                  CONTACT                          Area
BMAN190229                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                        CREATE   0       0      0       0     0       424     424     0     0     424     0.0          0.0                             7.1     B363   VERBAL WARNING   8/29/19 3:02 a    8/29/2019    03:02:26 AM   FIELD      -119.264679       40.748394      29   5
0                                                   Response Area
BMAN190229                                          3 O'clock Response
             BLM   INVESTIGATION @530 E                                  CREATE   80      291    371     386   757     1759    2516    291   677   2436    4.9          6.4     4.9   4.9   6.4   6.4   29.3    B237   NO ACTION        8/29/19 3:03 a    8/29/2019    03:03:25 AM   FIELD      -119.213215       40.776223      29   5
1                                                   Area
BMAN190229         PUBLIC        : 200 Esp :THE     3 O'Clock Response
             BLM                                                         CREATE   0       0      0       0     0       196     196     0     0     196     0.0          0.0                             3.3     B355   PUBLIC ASSIST    8/29/19 3:06 a    8/29/2019    03:06:41 AM   FIELD      -119.197117       40.784218      29   5
2                  CONTACT       RAVE               Area
BMAN190229                                          9 O'Clock Response
             BLM   INVESTIGATION : 930 I                                 CREATE   0       0      0       0     0       911     911     0     0     911     0.0          0.0                             15.2    C109   NO ACTION        8/29/19 3:09 a    8/29/2019    03:09:20 AM   FIELD      -119.215012       40.797992      29   5
3                                                   Area
BMAN190229         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                                           29   5
             BLM                 430 Esp                                 CREATE   0       0      0       0     0       971     971     0     0     971     0.0          0.0                             16.2    B360   NO ACTION        8/29/19 3:13 a    8/29/2019    03:13:29 AM   FIELD      -119.205822       40.779118
4                  CONTACT                          Area
BMAN190229                                          9 O'Clock Response
             BLM   ASSAULT       @650 A:CAMP                             COPY     0       240    240     315   555     5573    6128    240   555   6128    4.0          5.3     4.0   4.0   5.3   5.3   92.9    C121   REPORT           8/29/19 3:18 a    8/29/2019    03:18:46 AM   Control1   -119.215808       40.783204      29   5
5                                                   Area
BMAN190229         PUBLIC                           9 O'Clock Response
             BLM                 : 1000 Esp                              CREATE   0       0      0       0     0       5253    5253    0     0     5253    0.0          0.0                             87.6    I405   TRANSFER         8/29/19 3:29 a    8/29/2019    03:29:15 AM   FIELD      -119.208196       40.792604      29   5
6                  CONTACT                          Area
BMAN190229         PUBLIC                           9 O'Clock Response
             BLM                 1000 Esp                                CREATE   0       0      0       0     0       7099    7099    0     0     7099    0.0          0.0                             118.3   C124   PUBLIC ASSIST    8/29/19 3:32 a    8/29/2019    03:32:08 AM   FIELD      -119.208196       40.792604      29   5
7                  CONTACT                          Area
BMAN190229         PUBLIC                           3 O'Clock Response
             BLM                 : 200 Esp                               CREATE   0       0      0       0     0       3448    3448    0     0     3448    0.0          0.0                             57.5    B353   TRANSFER         8/29/19 3:32 a    8/29/2019    03:32:45 AM   FIELD      -119.197117       40.784218      29   5
8                  CONTACT                          Area
BMAN190229                                          Gate Road                                                                                                                                                                                                                                                                    29   5
             BLM   TRAFFIC STOP : Gate Road MM .5                        CREATE   0       0      0       0     0       264     264     0     0     264     0.0          0.0                             4.4     B365   VERBAL WARNING   8/29/19 3:37 a    8/29/2019    03:37:29 AM   FIELD      -119.264679       40.748394
9                                                   Response Area
BMAN190230         PUBLIC                           9 O'Clock Response
             BLM                 : 1000 Esp                              CREATE   0       0      0       0     0       4522    4522    0     0     4522    0.0          0.0                             75.4    B352   PUBLIC ASSIST    8/29/19 3:48 a    8/29/2019    03:48:45 AM   FIELD      -119.208196       40.792604      29   5
0                  CONTACT                          Area
BMAN190230         PUBLIC                           3 O'Clock Response
             BLM                 : The Man                               CREATE   0       0      0       0     0       3195    3195    0     0     3195    0.0          0.0                             53.3    C141   CITATION         8/29/19 4:02 a    8/29/2019    04:02:00 AM   FIELD      -119.205841       40.78598       29   5
1                  CONTACT                          Area
BMAN190230         PUBLIC                           9 O'Clock Response
             BLM                 : 1000 Esp : DEEP                       CREATE   0       0      0       0     0       721     721     0     0     721     0.0          0.0                             12.0    B361   CITATION         8/29/19 4:07 a    8/29/2019    04:07:38 AM   FIELD      -119.208196       40.792604      29   5
2                  CONTACT                          Area
BMAN190230                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 1                         CREATE   0       0      0       0     0       500     500     0     0     500     0.0          0.0                             8.3     B363   VERBAL WARNING   8/29/19 4:16 a    8/29/2019    04:16:28 AM   FIELD      -119.258208       40.75352       29   5
3                                                   Response Area
BMAN190230                                          Gate Road                                                                                                                                                                                                                                                                    29   5
             BLM   TRAFFIC STOP : Gate Road MM 1                         CREATE   0       0      0       0     0       241     241     0     0     241     0.0          0.0                             4.0     B354   VERBAL WARNING   8/29/19 4:24 a    8/29/2019    04:24:19 AM   FIELD      -119.258208       40.75352
4                                                   Response Area
BMAN190230                                          3 O'Clock Response
             BLM   PATROL CHECK : The Temple                             CREATE   0       0      0       0     0       8278    8278    0     0     8278    0.0          0.0                             138.0   C109   PUBLIC ASSIST    8/29/19 4:28 a    8/29/2019    04:28:51 AM   FIELD      -119.199494       40.79081       29   5
5                                                   Area
BMAN190230         PUBLIC                           9 O'Clock Response
             BLM                 : 1000 Esp                              CREATE   0       0      0       0     0       11431   11431   0     0     11431   0.0          0.0                             190.5   B361   CITATION         8/29/19 4:29 a    8/29/2019    04:29:55 AM   FIELD      -119.208196       40.792604      29   5
6                  CONTACT                          Area
BMAN190230                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                        CREATE   0       0      0       0     0       1371    1371    0     0     1371    0.0          0.0                             22.9    B363   CITATION         8/29/19 4:42 a    8/29/2019    04:42:24 AM   FIELD      -119.264679       40.748394      29   5
7                                                   Response Area
BMAN190230         PUBLIC                           3 O'Clock Response
             BLM                 @200 L                                  CREATE   0       0      0       0     0       1517    1517    0     0     1517    0.0          0.0                             25.3    B351   VERBAL WARNING   8/29/19 4:45 a    8/29/2019    04:45:54 AM   FIELD      -119.186019       40.781975      29   5
8                  CONTACT                          Area
BMAN190230                                          Outside Event                                                                                                                                                                                                                                                                29   5
             BLM   TRAFFIC STOP : @HWY 34 MM 12                          CREATE   0       0      0       0     0       241     241     0     0     241     0.0          0.0                             4.0     B110   VERBAL WARNING   8/29/19 4:50 a    8/29/2019    04:50:10 AM   FIELD      -119.262689596    40.772234936
9                                                   Response Area
BMAN190231         PUBLIC                           Outside Event
             BLM                 : 12 Mile Access                        CREATE   0       0      0       0     0       15      15      0     0     15      0.0          0.0                             0.3     P128   NO ACTION        8/29/19 5:18 a    8/29/2019    05:18:09 AM   FIELD      -119.261983       40.771873      29   5
0                  CONTACT                          Response Area
BMAN190231         PUBLIC                           9 O'Clock Response
             BLM                 @1000 Esp :                             CREATE   0       0      0       0     0       595     595     0     0     595     0.0          0.0                             9.9     B355   NO ACTION        8/29/19 5:21 a    8/29/2019    05:21:16 AM   FIELD      -119.208196       40.792604      29   5
1                  CONTACT                          Area
BMAN190231                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 1                         CREATE   0       0      0       0     0       620     620     0     0     620     0.0          0.0                             10.3    B365   VERBAL WARNING   8/29/19 5:22 a    8/29/2019    05:22:55 AM   FIELD      -119.258208       40.75352       29   5
2                                                   Response Area
BMAN190231         PUBLIC                           9 O'Clock Response
             BLM                 @1000 L:roboheart                       CREATE   0       0      0       0     0       3438    3438    0     0     3438    0.0          0.0                             57.3    C124   NO ACTION        8/29/19 5:30 a    8/29/2019    05:30:54 AM   FIELD      -119.211193       40.801031      29   5
3                  CONTACT                          Area
BMAN190231         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                                           29   5
             BLM                 : 530 H                                 CREATE   0       0      0       0     0       1058    1058    0     0     1058    0.0          0.0                             17.6    B124   PUBLIC ASSIST    8/29/19 6:22 a    8/29/2019    06:22:06 AM   FIELD      -119.21451        40.774509
4                  CONTACT                          Area
BMAN190231                                          9 O'Clock Response
             BLM   TRAFFIC STOP @1000 L                                  CREATE   0       0      0       0     0       376     376     0     0     376     0.0          0.0                             6.3     B120   NO ACTION        8/29/19 6:26 a    8/29/2019    06:26:01 AM   FIELD      -119.211193       40.801031      29   5
5                                                   Area
BMAN190231         PUBLIC
6
             BLM
                   CONTACT
                                 @1 Oclock off the 3 O'Clock Response    CREATE   0       0      0       0     0       262     262     0     0     262     0.0          0.0                             4.4     B120   NO ACTION        8/29/19 6:33 a    8/29/2019    06:33:58 AM   FIELD      -119.185949       40.790006      29   5
                                                    Area                                  0              0             0                                   0.0          0.0                             0.0                                               12/30/1899   12:00:00 AM                                               30   6
BMAN190231         PUBLIC                           3 O'Clock Response
             BLM                 @600 Esp                                CREATE   0       0      0       0     0       4411    4411    0     0     4411    0.0          0.0                             73.5    B124   NO ACTION        8/29/19 6:39 a    8/29/2019    06:39:53 AM   FIELD      -119.211557       40.781617      29   5
7                  CONTACT                          Area
BMAN190231         PUBLIC                           9 O'Clock Response                                                                                                                                                                                                                                                           29   5
             BLM                 @11 Oclock off the                      CREATE   0       0      0       0     0       801     801     0     0     801     0.0          0.0                             13.4    B129   NO ACTION        8/29/19 6:40 a    8/29/2019    06:40:01 AM   FIELD      -119.201547       40.797893
8                  CONTACT                          Area
BMAN190231         PUBLIC        @Point 3:1/4 MILES 9 O'Clock Response
             BLM                                                         CREATE   0       0      0       0     0       2183    2183    0     0     2183    0.0          0.0                             36.4    B123   CITATION         8/29/19 6:42 a    8/29/2019    06:42:08 AM   FIELD      -119.185331       40.80163       29   5
9                  CONTACT       .                  Area
BMAN190232         PUBLIC                           9 O'Clock Response
             BLM                 @11 Oclock off the                      CREATE   0       0      0       0     0       1227    1227    0     0     1227    0.0          0.0                             20.5    B129   NO ACTION        8/29/19 6:53 a    8/29/2019    06:53:34 AM   FIELD      -119.200593       40.800541      29   5
0                  CONTACT                          Area
BMAN190232         PUBLIC                           9 O'Clock Response
             BLM                 Point 2                                 CREATE   0       0      0       0     0       825     825     0     0     825     0.0          0.0                             13.8    B114   CITATION         8/29/19 6:56 a    8/29/2019    06:56:32 AM   FIELD      -119.219651       40.8057        29   5
1                  CONTACT                          Area
BMAN190232                       @Gate Road MM      Gate Road                                                                                                                                                          VERBAL WARNING
             BLM   TRAFFIC STOP                                          CREATE   0       0      0       0     0       1146    1146    0     0     1146    0.0          0.0                             19.1    B126                    8/29/19 7:04 a    8/29/2019    07:04:16 AM   FIELD      -119.253323       40.760061      29   5
2                                1.5                Response Area                                                                                                                                                      RPT
BMAN190232                                          3 O'Clock Response                                                                                                                                                                                                                                                           29   5
             BLM   PATROL CHECK : The Temple                             CREATE   0       0      0       0     0       3222    3222    0     0     3222    0.0          0.0                             53.7    B120   CITATION         8/29/19 7:10 a    8/29/2019    07:10:55 AM   FIELD      -119.199494       40.79081
3                                                   Area
BMAN190232         COMPLIANCE                       3 O'Clock Response
             BLM                 : 200 E                                 CREATE   0       0      0       0     0       1809    1809    0     0     1809    0.0          0.0                             30.2    SRP1   NO ACTION        8/29/19 7:12 a    8/29/2019    07:12:22 AM   FIELD      -119.191533       40.78309       29   5
4                  CHECK                            Area
BMAN190232                                          Gate Road
             BLM   ASSIST        @Gate Actual                            CREATE   0       0      0       0     0       196     196     0     0     196     0.0          0.0                             3.3     B126   CANCEL           8/29/19 7:24 a    8/29/2019    07:24:34 AM   FIELD      -119.238361       40.76522       29   5
6                                                   Response Area

                                                                                                                                                                                                                                                                                                                 ER00157
                                                                                                 Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 341 of 499
                                                                                                                                                                  eventSummary

BMAN190232         PUBLIC                              3 O'Clock Response
             BLM                  : The Temple                              CREATE   0     0      0      0     0      108     108     0     0      108     0.0           0.0                                 1.8     B123   NO ACTION        8/29/19 7:26 a    8/29/2019    07:26:39 AM   FIELD      -119.199494       40.79081       29   5
8                  CONTACT                             Area
BMAN190232                                             3 O'Clock Response
             BLM   PATROL CHECK @The Temple:DEEP                            CREATE   0     0      0      0     0      2180    2180    0     0      2180    0.0           0.0                                 36.3    C138   PUBLIC ASSIST    8/29/19 7:28 a    8/29/2019    07:28:14 AM   FIELD      -119.199494       40.79081       29   5
9                                                      Area
BMAN190233                                             Gate Road                                                                                                                                                                                                                                                                      29   5
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0      0     0      441     441     0     0      441     0.0           0.0                                 7.4     B126   VERBAL WARNING   8/29/19 7:35 a    8/29/2019    07:35:35 AM   FIELD      -119.253323       40.760061
0                                                      Response Area
BMAN190233                                             3 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM   PATROL CHECK @The Temple:                                CREATE   0     0      0      0     0      2406    2406    0     0      2406    0.0           0.0                                 40.1    B113   NO ACTION        8/29/19 7:37 a    8/29/2019    07:37:45 AM   FIELD      -119.199494       40.79081
1                                                      Area
BMAN190233                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0      0     0      1118    1118    0     0      1118    0.0           0.0                                 18.6    B126   CITATION         8/29/19 7:46 a    8/29/2019    07:46:46 AM   FIELD      -119.253323       40.760061      29   5
2                                                      Response Area
BMAN190233                                             3 O'Clock Response
             BLM   PATROL CHECK @200 E                                      CREATE   0     0      0      0     0      1249    1249    0     0      1249    0.0           0.0                                 20.8    B112   NO ACTION        8/29/19 8:04 a    8/29/2019    08:04:51 AM   FIELD      -119.191533       40.78309       29   5
5                                                      Area
BMAN190233                      : The Temple :         3 O'Clock Response
             BLM   PATROL CHECK                                             CREATE   0     0      0      0     0      7078    7078    0     0      7078    0.0           0.0                                 118.0   C138   CITATION         8/29/19 8:05 a    8/29/2019    08:05:12 AM   FIELD      -119.199494       40.79081       29   5
6                               DEEP                   Area
BMAN190233         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM                @The Temple:                                CREATE   0     0      0      0     0      657     657     0     0      657     0.0           0.0                                 11.0    B123   PUBLIC ASSIST    8/29/19 8:06 a    8/29/2019    08:06:37 AM   FIELD      -119.199494       40.79081
7                  CONTACT                             Area
BMAN190233                                             Gate Road                                                                                                                                                                                                                                                                      29   5
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     1      1      0     1      657     658     1     1      658     0.0           0.0     0.0    0.0                  11.0    B126   VERBAL WARNING   8/29/19 8:09 a    8/29/2019    08:09:12 AM   FIELD      -119.253323       40.760061
8                                                      Response Area
BMAN190233         PUBLIC                              3 O'Clock Response
             BLM                  : 200 L                                   CREATE   0     0      0      0     0      460     460     0     0      460     0.0           0.0                                 7.7     B112   CITATION         8/29/19 8:17 a    8/29/2019    08:17:27 AM   FIELD      -119.186019       40.781975      29   5
9                  CONTACT                             Area
BMAN190234                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0      0     0      6113    6113    0     0      6113    0.0           0.0                                 101.9   B125   CITATION         8/29/19 8:17 a    8/29/2019    08:17:53 AM   FIELD      -119.253323       40.760061      29   5
0                                                      Response Area
BMAN190234                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : The Temple                              CREATE   0     0      0      0     0      98      98      0     0      98      0.0           0.0                                 1.6     B123   NO ACTION        8/29/19 8:28 a    8/29/2019    08:28:58 AM   FIELD      -119.199494       40.79081       29   5
1                                                      Area
BMAN190234         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM                  @The Temple:                              CREATE   0     0      0      0     0      372     372     0     0      372     0.0           0.0                                 6.2     B121   CITATION         8/29/19 8:31 a    8/29/2019    08:31:10 AM   FIELD      -119.199494       40.79081
2                  CONTACT                             Area
BMAN190234                                             Gate Road                                                                                                                                                                                                                                                                      29   5
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0      0     0      239     239     0     0      239     0.0           0.0                                 4.0     P128   VERBAL WARNING   8/29/19 8:31 a    8/29/2019    08:31:48 AM   FIELD      -119.253323       40.760061
3                                                      Response Area
BMAN190234                                             3 O'Clock Response
             BLM   REQUEST LE     : Nearest: @210 D                         COPY     0     159    159    169   328    731     1059    159   328    1059    2.7           2.8     2.7    2.7    2.8    2.8    12.2    B123   NO ACTION        8/29/19 9:35 a    8/29/2019    09:35:55 AM   Control1   -119.193522595    40.782476219   29   5
4                                                      Area
BMAN190234         PUBLIC                              9 O'Clock Response
             BLM                  : 845 L                                   CREATE   0     0      0      0     0      1282    1282    0     0      1282    0.0           0.0                                 21.4    B121   PUBLIC ASSIST    8/29/19 9:51 a    8/29/2019    09:51:42 AM   FIELD      -119.222142       40.795443      29   5
5                  CONTACT                             Area
BMAN190234                                             9 O'Clock Response
             BLM   PATROL CHECK : 1000 G                                    CREATE   0     0      0      0     0      3322    3322    0     0      3322    0.0           0.0                                 55.4    C146   NO ACTION        8/29/19 9:54 a    8/29/2019    09:54:56 AM   FIELD      -119.210156       40.798115      29   5
6                                                      Area
BMAN190234         COMPLIANCE                          3 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM                  : 240 D                                   CREATE   0     0      0      0     0      268     268     0     0      268     0.0           0.0                                 4.5     B123   NO ACTION        8/29/19 10:01 a   8/29/2019    10:01:23 AM   FIELD      -119.194556       40.78
7                  CHECK                               Area
BMAN190234         MISSING                             9 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM                  @730 G                                    CREATE   149   586    735    654   1389   3266    4655    586   1240   4506    9.8           10.9    9.8    9.8    10.9   10.9   54.4    C138   NO ACTION        8/29/19 10:02 a   8/29/2019    10:02:00 AM   Control1   -119.222379       40.785952
8                  PERSON                              Area
BMAN190234                                             3 O'Clock Response
             BLM   PATROL CHECK : The Temple                                CREATE   0     0      0      0     0      2918    2918    0     0      2918    0.0           0.0                                 48.6    B113   NO ACTION        8/29/19 10:13 a   8/29/2019    10:13:19 AM   FIELD      -119.199494       40.79081       29   5
9                                                      Area
BMAN190235         PUBLIC                              9 O'Clock Response
             BLM                  : 1000 G                                  CREATE   0     0      0      0     0      3149    3149    0     0      3149    0.0           0.0                                 52.5    C145   VERBAL WARNING   8/29/19 10:19 a   8/29/2019    10:19:43 AM   FIELD      -119.210156       40.798115      29   5
0                  CONTACT                             Area
BMAN190235                        : 1000 Rave : BY     9 O'Clock Response
             BLM   PATROL CHECK                                             CREATE   0     0      0      0     0      815     815     0     0      815     0.0           0.0                                 13.6    C145   VERBAL WARNING   8/29/19 10:31 a   8/29/2019    10:31:37 AM   FIELD      -119.209721       40.796885      29   5
1                                 THE                  Area
BMAN190235         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM                  : 300 D                                   CREATE   0     0      0      0     0      17      17      0     0      17      0.0           0.0                                 0.3     B122   PUBLIC ASSIST    8/29/19 10:32 a   8/29/2019    10:32:36 AM   FIELD      -119.196093       40.778601
2                  CONTACT                             Area
BMAN190235                                             3 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM   PATROL CHECK : 600 G                                     CREATE   0     0      0      0     0      1784    1784    0     0      1784    0.0           0.0                                 29.7    B127   NO ACTION        8/29/19 11:34 a   8/29/2019    11:34:50 AM   FIELD      -119.217509       40.777072
3                                                      Area
BMAN190235                                             3 O'Clock Response
             BLM   PATROL CHECK : The Temple                                CREATE   0     0      0      0     0      267     267     0     0      267     0.0           0.0                                 4.5     B122   NO ACTION        8/29/19 12:24 a   8/29/2019    12:24:35 PM   FIELD      -119.199494       40.79081       29   5
4                                                      Area
BMAN190235         COMPLIANCE                          9 O'Clock Response
             BLM                  : 730 G                                   CREATE   0     0      0      0     0      83      83      0     0      83      0.0           0.0                                 1.4     I410   VERBAL WARNING   8/29/19 12:32 a   8/29/2019    12:32:07 PM   FIELD      -119.222379       40.785952      29   5
5                  CHECK                               Area
BMAN190235         PUBLIC                              3 O'Clock Response
             BLM                  : Center Camp                             CREATE   0     0      0      0     0      543     543     0     0      543     0.0           0.0                                 9.1     B112   NO ACTION        8/29/19 12:44 a   8/29/2019    12:44:24 PM   FIELD      -119.213507       40.780137      29   5
6                  CONTACT                             Area
BMAN190235         PUBLIC                              9 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM                  : 645 G                                   CREATE   0     0      0      0     0      22      22      0     0      22      0.0           0.0                                 0.4     B122   NO ACTION        8/29/19 13:28 a   8/29/2019    01:28:34 PM   FIELD      -119.221106       40.781144
7                  CONTACT                             Area
BMAN190235                                             3 O'clock Response                                                                                                                                                                                                                                                             29   5
             BLM   REQUEST LE     : 215 H                                   COPY     0     83     83     206   289    2988    3277    83    289    3277    1.4           3.4     1.4    1.4    3.4    3.4    49.8    B112   PUBLIC ASSIST    8/29/19 13:39 a   8/29/2019    01:39:33 PM   FIELD      -119.189748       40.780942
9                                                      Area
BMAN190236                                             3 O'Clock Response
             BLM   PATROL CHECK Center Camp                                 CREATE   0     0      0      0     0      1438    1438    0     0      1438    0.0           0.0                                 24.0    C156   NO ACTION        8/29/19 13:41 a   8/29/2019    01:41:53 PM   FIELD      -119.213507       40.780137      29   5
0                                                      Area
BMAN190236         PUBLIC                              3 O'Clock Response
             BLM                  : 300 E                                   CREATE   0     0      0      0     0      582     582     0     0      582     0.0           0.0                                 9.7     C146   NO ACTION        8/29/19 13:58 a   8/29/2019    01:58:55 PM   FIELD      -119.195352       40.77804       29   5
1                  CONTACT                             Area
BMAN190236                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 800 L                                   CREATE   0     0      0      0     0      341     341     0     0      341     0.0           0.0                                 5.7     B100   VERBAL WARNING   8/29/19 14:06 a   8/29/2019    02:06:55 PM   FIELD      -119.225666       40.789981      29   5
3                                                      Area
BMAN190236                                             Gate Road                                                                                                                                                                                                                                                                      29   5
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0      0     0      598     598     0     0      598     0.0           0.0                                 10.0    P128   CITATION         8/29/19 14:07 a   8/29/2019    02:07:36 PM   FIELD      -119.253323       40.760061
4                                                      Response Area
BMAN190236         PUBLIC                              Outside Event                                                                                                                                                                                                                                                                  29   5
             BLM                  : 3 Mile Access                           CREATE   0     0      0      0     0      202     202     0     0      202     0.0           0.0                                 3.4     B200   PUBLIC ASSIST    8/29/19 14:13 a   8/29/2019    02:13:29 PM   FIELD      -119.350184       40.696289
5                  CONTACT                             Response Area
BMAN190236                                             3 O'clock Response
             BLM   REQUEST LE     @550 Esp                                  CREATE   182   906    1088   378   1466   5953    7419    906   1284   7237    15.1          6.3     15.1   15.1   6.3    6.3    99.2    C156   REPORT           8/29/19 14:17 a   8/29/2019    02:17:49 PM   Control1   -119.211161       40.781242      29   5
6                                                      Area
BMAN190236                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0      0     0      296     296     0     0      296     0.0           0.0                                 4.9     P128   VERBAL WARNING   8/29/19 14:21 a   8/29/2019    02:21:10 PM   FIELD      -119.253323       40.760061      29   5
7                                                      Response Area
BMAN190236         PUBLIC                              3 O'Clock Response
             BLM                  : The Man                                 CREATE   0     0      0      0     0      20      20      0     0      20      0.0           0.0                                 0.3     C1     PUBLIC ASSIST    8/29/19 14:23 a   8/29/2019    02:23:12 PM   FIELD      -119.205841       40.78598       29   5
8                  CONTACT                             Area
BMAN190237                                             9 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM   PATROL CHECK @900 F : THE                                CREATE   0     0      0      0     0      4698    4698    0     0      4698    0.0           0.0                                 78.3    C138   PUBLIC ASSIST    8/29/19 14:39 a   8/29/2019    02:39:48 PM   FIELD      -119.216947       40.794384
0                                                      Area
BMAN190237         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM                  : 200 B                                   CREATE   0     0      0      0     0      815     815     0     0      815     0.0           0.0                                 13.6    B116   NO ACTION        8/29/19 14:44 a   8/29/2019    02:44:03 PM   FIELD      -119.194569       40.783703
1                  CONTACT                             Area
BMAN190237                                             9 O'Clock Response
             BLM   ASSIST         : 800 B                                   CREATE   0     0      0      0     0      243     243     0     0      243     0.0           0.0                                 4.1     B127   NO ACTION        8/29/19 14:52 a   8/29/2019    02:52:56 PM   FIELD      -119.217114       40.788256      29   5
2                                                      Area
BMAN190237                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 1000 L                                  CREATE   0     0      0      0     0      242     242     0     0      242     0.0           0.0                                 4.0     B110   VERBAL WARNING   8/29/19 15:37 a   8/29/2019    03:37:44 PM   FIELD      -119.211193       40.801031      29   5
3                                                      Area
BMAN190237                                             3 O'clock Response
             BLM   REQUEST LE     Ranger HQ                                 CREATE   42    95     137    206   343    3054    3397    95    301    3355    1.6           3.4     1.6    1.6    3.4    3.4    50.9    C146   REPORT           8/29/19 15:58 a   8/29/2019    03:58:17 PM   Ops2       -119.210885       40.780935      29   5
4                                                      Area
BMAN190237         COMPLIANCE                          9 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM                  : 1000 G                                  CREATE   0     0      0      0     0      2480    2480    0     0      2480    0.0           0.0                                 41.3    B234   CITATION         8/29/19 16:29 a   8/29/2019    04:29:33 PM   FIELD      -119.210156       40.798115
5                  CHECK                               Area
BMAN190237                                             3 O'Clock Response                                                                                                                                                   VERBAL WARNING                                                                                            29   5
             BLM   TRAFFIC STOP   @545 K                                    CREATE   0     0      0      0     0      870     870     0     0      870     0.0           0.0                                 14.5    B242                    8/29/19 16:32 a   8/29/2019    04:32:52 PM   FIELD      -119.217874       40.774006
6                                                      Area                                                                                                                                                                 RPT
BMAN190237         COMPLIANCE                          9 O'Clock Response
             BLM                  @745 I                                    CREATE   0     0      0      0     0      4617    4617    0     0      4617    0.0           0.0                                 77.0    B239   REPORT           8/29/19 16:47 a   8/29/2019    04:47:20 PM   FIELD      -119.223962       40.787762      29   5
7                  CHECK                               Area
BMAN190237                                             3 O'Clock Response
             BLM   PATROL CHECK : 200 B                                     CREATE   0     0      0      0     0      644     644     0     0      644     0.0           0.0                                 10.7    C116   PUBLIC ASSIST    8/29/19 16:49 a   8/29/2019    04:49:26 PM   FIELD      -119.194569       40.783703      29   5
8                                                      Area
BMAN190237                                             3 O'Clock Response
             BLM   PATROL CHECK : 500 E                                     CREATE   0     0      0      0     0      2849    2849    0     0      2849    0.0           0.0                                 47.5    B243   NO ACTION        8/29/19 16:57 a   8/29/2019    04:57:33 PM   FIELD      -119.209642       40.775104      29   5
9                                                      Area
BMAN190238         PUBLIC                              Outside Event                                                                                                                                                                                                                                                                  29   5
             BLM                  : JOC                                     CREATE   0     0      0      0     0      580     580     0     0      580     0.0           0.0                                 9.7     C149   PUBLIC ASSIST    8/29/19 17:22 a   8/29/2019    05:22:00 PM   FIELD      -119.251315       40.770424
0                  CONTACT                             Response Area
BMAN190238                                             9 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM   INVESTIGATION 900 H                                      CREATE   0     0      0      0     0      7078    7078    0     0      7078    0.0           0.0                                 118.0   I403   NO ACTION        8/29/19 17:24 a   8/29/2019    05:24:00 PM   FIELD      -119.218176       40.795314
1                                                      Area
BMAN190238         PUBLIC                              9 O'Clock Response
             BLM                  : 715 K                                   CREATE   0     1      1      0     1      892     893     1     1      893     0.0           0.0     0.0    0.0                  14.9    B233   CITATION         8/29/19 17:35 a   8/29/2019    05:35:34 PM   FIELD      -119.22549        40.78398       29   5
3                  CONTACT                             Area
BMAN190238                                             9 O'Clock Response
             BLM   PATROL CHECK : 900 F                                     CREATE   0     0      0      0     0      3364    3364    0     0      3364    0.0           0.0                                 56.1    B235   NO ACTION        8/29/19 17:40 a   8/29/2019    05:40:37 PM   FIELD      -119.216947       40.794384      29   5
4                                                      Area
BMAN190238         PUBLIC                              3 O'Clock Response
             BLM                  : 230 B                                   CREATE   0     0      0      0     0      4071    4071    0     0      4071    0.0           0.0                                 67.9    B242   PUBLIC ASSIST    8/29/19 17:45 a   8/29/2019    05:45:10 PM   FIELD      -119.195728       40.781563      29   5
5                  CONTACT                             Area
BMAN190238         COMPLIANCE                          9 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM                  : 930 C                                   CREATE   0     0      0      0     0      550     550     0     0      550     0.0           0.0                                 9.2     B238   NO ACTION        8/29/19 17:56 a   8/29/2019    05:56:42 PM   FIELD      -119.21222        40.794336
6                  CHECK                               Area
BMAN190238         COMPLIANCE                          9 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM                  : 645 K                                   CREATE   0     0      0      0     0      821     821     0     0      821     0.0           0.0                                 13.7    B233   CITATION         8/29/19 17:59 a   8/29/2019    05:59:40 PM   FIELD      -119.224139       40.780183
7                  CHECK                               Area
BMAN190238         PUBLIC                              3 O'Clock Response
             BLM                  : 435 L                                   CREATE   0     0      0      0     0      2344    2344    0     0      2344    0.0           0.0                                 39.1    P248   PUBLIC ASSIST    8/29/19 18:00 a   8/29/2019    06:00:31 PM   FIELD      -119.206692       40.770403      29   5
8                  CONTACT                             Area
BMAN190238         COMPLIANCE                          3 O'Clock Response
             BLM                  : 445 K                                   CREATE   0     0      0      0     0      762     762     0     0      762     0.0           0.0                                 12.7    B247   CITATION         8/29/19 18:06 a   8/29/2019    06:06:05 PM   FIELD      -119.208386       40.771036      29   5
9                  CHECK                               Area
BMAN190239                                             9 O'Clock Response
             BLM   PATROL CHECK : 900 F                                     CREATE   0     0      0      0     0      605     605     0     0      605     0.0           0.0                                 10.1    K231   NO ACTION        8/29/19 18:15 a   8/29/2019    06:15:20 PM   FIELD      -119.216947       40.794384      29   5
0                                                      Area
BMAN190239
1
             BLM   ASSIST         BLM Mobile           3 O'Clock Response   CREATE   0     0      0      0     0      2939    2939    0     0      2939    0.0           0.0                                 49.0    B232   PUBLIC ASSIST    8/29/19 18:24 a   8/29/2019    06:24:39 PM   FIELD      -119.209047       40.779429      29   5
                                                       Area                                0             0            0                                    0.0           0.0                                 0.0                                               12/30/1899   12:00:00 AM                                               30   6
BMAN190239         PUBLIC                              9 O'Clock Response
             BLM                  : 630 G                                   CREATE   0     0      0      0     0      141     141     0     0      141     0.0           0.0                                 2.4     C140   PUBLIC ASSIST    8/29/19 18:25 a   8/29/2019    06:25:51 PM   FIELD      -119.220144       40.779671      29   5
2                  CONTACT                             Area
BMAN190239                                             3 O'Clock Response
             BLM   MEDICAL        : 330 G                                   CREATE   0     0      0      0     0      913     913     0     0      913     0.0           0.0                                 15.2    B246   PUBLIC ASSIST    8/29/19 18:26 a   8/29/2019    06:26:55 PM   FIELD      -119.197543       40.775107      29   5
4                                                      Area
BMAN190239                                             9 O'Clock Response
             BLM   ASSIST         : 930 Esp                                 CREATE   0     0      0      0     0      33761   33761   0     0      33761   0.0           0.0                                 562.7   B239   REPORT           8/29/19 18:29 a   8/29/2019    06:29:39 PM   FIELD      -119.210372       40.791915      29   5
5                                                      Area
BMAN190239                                             9 O'Clock Response
             BLM   ASSIST         : 900 F                                   CREATE   0     0      0      0     0      990     990     0     0      990     0.0           0.0                                 16.5    B238   NO ACTION        8/29/19 18:31 a   8/29/2019    06:31:41 PM   FIELD      -119.216947       40.794384      29   5
6                                                      Area
BMAN190239         PUBLIC                              Outside Event                                                                                                                                                                                                                                                                  29   5
             BLM                  : JOC                                     CREATE   0     0      0      0     0      4207    4207    0     0      4207    0.0           0.0                                 70.1    C105   PUBLIC ASSIST    8/29/19 18:41 a   8/29/2019    06:41:04 PM   FIELD      -119.251315       40.770424
7                  CONTACT                             Response Area
BMAN190239                                             9 O'Clock Response
             BLM   PATROL CHECK @900 F                                      CREATE   0     0      0      0     0      1098    1098    0     0      1098    0.0           0.0                                 18.3    B230   NO ACTION        8/29/19 18:47 a   8/29/2019    06:47:07 PM   FIELD      -119.216947       40.794384      29   5
8                                                      Area
BMAN190239         PUBLIC                              3 O'Clock Response
             BLM                  : 230 B                                   CREATE   0     0      0      0     0      12      12      0     0      12      0.0           0.0                                 0.2     B242   PUBLIC ASSIST    8/29/19 18:53 a   8/29/2019    06:53:35 PM   FIELD      -119.195728       40.781563      29   5
9                  CONTACT                             Area
BMAN190240         PUBLIC                              3 O'Clock Response
             BLM                  : 230 B                                   CREATE   0     0      0      0     0      3       3       0     0      3       0.0           0.0                                 0.1     B242   PUBLIC ASSIST    8/29/19 18:53 a   8/29/2019    06:53:49 PM   FIELD      -119.195728       40.781563      29   5
0                  CONTACT                             Area
BMAN190240         PUBLIC                              3 O'Clock Response
             BLM                  : 230 B                                   CREATE   0     0      0      0     0      3       3       0     0      3       0.0           0.0                                 0.1     B242   PUBLIC ASSIST    8/29/19 18:53 a   8/29/2019    06:53:53 PM   FIELD      -119.195728       40.781563      29   5
1                  CONTACT                             Area
BMAN190240         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM                  : 230 B                                   CREATE   0     0      0      0     0      2       2       0     0      2       0.0           0.0                                 0.0     B242   PUBLIC ASSIST    8/29/19 18:53 a   8/29/2019    06:53:58 PM   FIELD      -119.195728       40.781563
2                  CONTACT                             Area
BMAN190240         PUBLIC                              3 O'Clock Response
             BLM                  : 230 B                                   CREATE   0     0      0      0     0      3       3       0     0      3       0.0           0.0                                 0.1     B242   PUBLIC ASSIST    8/29/19 18:54 a   8/29/2019    06:54:02 PM   FIELD      -119.195728       40.781563      29   5
3                  CONTACT                             Area
BMAN190240         PUBLIC                              3 O'Clock Response
             BLM                  : 230 B                                   CREATE   0     0      0      0     0      2       2       0     0      2       0.0           0.0                                 0.0     B242   PUBLIC ASSIST    8/29/19 18:54 a   8/29/2019    06:54:05 PM   FIELD      -119.195728       40.781563      29   5
4                  CONTACT                             Area
BMAN190240         PUBLIC                              3 O'Clock Response
             BLM                  : 230 B                                   CREATE   0     0      0      0     0      1       1       0     0      1       0.0           0.0                                 0.0     B242   PUBLIC ASSIST    8/29/19 18:54 a   8/29/2019    06:54:10 PM   FIELD      -119.195728       40.781563      29   5
5                  CONTACT                             Area
BMAN190240         PUBLIC                              3 O'Clock Response
             BLM                  : 230 B                                   CREATE   0     0      0      0     0      1       1       0     0      1       0.0           0.0                                 0.0     B242   PUBLIC ASSIST    8/29/19 18:54 a   8/29/2019    06:54:13 PM   FIELD      -119.195728       40.781563      29   5
6                  CONTACT                             Area
BMAN190240         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM                  : 230 B                                   CREATE   0     0      0      0     0      2       2       0     0      2       0.0           0.0                                 0.0     B242   PUBLIC ASSIST    8/29/19 18:54 a   8/29/2019    06:54:17 PM   FIELD      -119.195728       40.781563
7                  CONTACT                             Area
BMAN190240         PUBLIC                              3 O'Clock Response
             BLM                  : 230 B                                   CREATE   0     0      0      0     0      1       1       0     0      1       0.0           0.0                                 0.0     B242   PUBLIC ASSIST    8/29/19 18:54 a   8/29/2019    06:54:20 PM   FIELD      -119.195728       40.781563      29   5
8                  CONTACT                             Area
BMAN190240                                             9 O'Clock Response
             BLM   REQUEST LE     : 930 Esp                                 COPY     0     0             0            143     143                  143     0.0           0.0                                 2.4            CANCEL           8/29/19 19:03 a   8/29/2019    07:03:38 PM   FIELD      -119.210372       40.791915      29   5
9                                                      Area
BMAN190241                                             9 O'Clock Response
             BLM   ASSIST         : 930 J                                   CREATE   0     0      0      0     0      43      43      0     0      43      0.0           0.0                                 0.7     B233   PUBLIC ASSIST    8/29/19 19:05 a   8/29/2019    07:05:16 PM   FIELD      -119.215447       40.798562      29   5
0                                                      Area
BMAN190241                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0      0      0     0      70      70      0     0      70      0.0           0.0                                 1.2     P368   PUBLIC ASSIST    8/29/19 19:10 a   8/29/2019    07:10:56 PM   FIELD      -119.257223       40.755891      29   5
1                                                      Response Area
BMAN190241         PUBLIC         @200 I:DEEPL         3 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM                                                            CREATE   0     0      0      0     0      303     303     0     0      303     0.0           0.0                                 5.1     B242   NO ACTION        8/29/19 19:11 a   8/29/2019    07:11:14 PM   FIELD      -119.188183       40.782413
2                  CONTACT        PLAYA                Area
BMAN190241                                             9 O'Clock Response
             BLM   FIELD EVENT    : 945 G                                   CREATE   0     0      0      0     0      63      63      0     0      63      0.0           0.0                                 1.1     B233   VERBAL WARNING   8/29/19 19:15 a   8/29/2019    07:15:52 PM   FIELD      -119.212203       40.797583      29   5
3                                                      Area
BMAN190241
4
             BLM   PATROL CHECK : 930 DEEP PLAYA                            CREATE   0     0      0      0     0      197     197     0     0      197     0.0           0.0                                 3.3     E1     NO ACTION        8/29/19 19:19 a   8/29/2019    07:19:36 PM   FIELD      0.0               0.0            29   5
BMAN190241         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM                BLM Mobile                                  CREATE   0     0      0      0     0      5335    5335    0     0      5335    0.0           0.0                                 88.9    B241   NO ACTION        8/29/19 19:20 a   8/29/2019    07:20:21 PM   FIELD      -119.209047       40.779429
5                  CONTACT                             Area
BMAN190241                                             3 O'Clock Response
             BLM   ASSIST         : 330 Esp                                 CREATE   0     0      0      0     0      726     726     0     0      726     0.0           0.0                                 12.1    B245   NO ACTION        8/29/19 19:26 a   8/29/2019    07:26:00 PM   FIELD      -119.201311       40.780045      29   5
6                                                      Area
BMAN190241         COMPLIANCE                          9 O'Clock Response
             BLM                  : 945 I                                   CREATE   0     0      0      0     0      500     500     0     0      500     0.0           0.0                                 8.3     B233   CITATION         8/29/19 19:28 a   8/29/2019    07:28:14 PM   FIELD      -119.212871       40.7988        29   5
7                  CHECK                               Area
BMAN190241                                             3 O'Clock Response
             BLM   PATROL CHECK 600 Esp                                     CREATE   0     0      0      0     0      2277    2277    0     0      2277    0.0           0.0                                 38.0    B232   NO ACTION        8/29/19 19:32 a   8/29/2019    07:32:43 PM   FIELD      -119.211557       40.781617      29   5
8                                                      Area
BMAN190241                                             9 O'clock Response                                                                                                                                                                                                                                                             29   5
             BLM   REQUEST LE     @815 K                                    CREATE   85    113    198    426   624    2194    2818    113   539    2733    1.9           7.1     1.9    1.9    7.1    7.1    36.6    C109   NO ACTION        8/29/19 20:22 a   8/29/2019    08:22:53 PM   Control1   -119.224174       40.791715
9                                                      Area
BMAN190242         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM                  @200 Esp                                  CREATE   0     0      0      0     0      773     773     0     0      773     0.0           0.0                                 12.9    B355   PUBLIC ASSIST    8/29/19 20:34 a   8/29/2019    08:34:54 PM   FIELD      -119.197117       40.784218
0                  CONTACT                             Area
BMAN190242                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : Greeters                                CREATE   0     0      0      0     0      377     377     0     0      377     0.0           0.0                                 6.3     C152   VERBAL WARNING   8/29/19 20:43 a   8/29/2019    08:43:46 PM   FIELD      -119.222929       40.773108      29   5
1                                                      Area
BMAN190242                                             3 O'Clock Response
             BLM   PATROL CHECK @500 Esp:THE                                CREATE   0     0      0      0     0      4428    4428    0     0      4428    0.0           0.0                                 73.8    B245   NO ACTION        8/29/19 20:44 a   8/29/2019    08:44:22 PM   FIELD      -119.208159       40.779349      29   5
2                                                      Area
BMAN190242                                             9 O'Clock Response
             BLM   PATROL CHECK : 800 H                                     CREATE   0     0      0      0     0      3086    3086    0     0      3086    0.0           0.0                                 51.4    B234   NO ACTION        8/29/19 20:45 a   8/29/2019    08:45:20 PM   FIELD      -119.222665       40.789376      29   5
3                                                      Area
BMAN190242         PUBLIC                              9 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM                  : 730 Esp                                 CREATE   0     0      0      0     0      642     642     0     0      642     0.0           0.0                                 10.7    I406   PUBLIC ASSIST    8/29/19 20:47 a   8/29/2019    08:47:33 PM   FIELD      -119.214868       40.785965
4                  CONTACT                             Area
BMAN190242                                             3 O'clock Response                                                                                                                                                                                                                                                             29   5
             BLM   REQUEST LE     @600 E                                    CREATE   48    221    269    360   629    768     1397    221   581    1349    3.7           6.0     3.7    3.7    6.0    6.0    12.8    B359   NO ACTION        8/29/19 20:47 a   8/29/2019    08:47:57 PM   Control1   -119.216286       40.778006
5                                                      Area
BMAN190242                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : The Man                                 CREATE   0     0      0      0     0      336     336     0     0      336     0.0           0.0                                 5.6     B352   VERBAL WARNING   8/29/19 20:57 a   8/29/2019    08:57:35 PM   FIELD      -119.205841       40.78598       29   5
6                                                      Area
BMAN190242         PUBLIC                              9 O'Clock Response
             BLM                  : Thunderdome                             CREATE   0     0      0      0     0      2526    2526    0     0      2526    0.0           0.0                                 42.1    B355   NO ACTION        8/29/19 21:09 a   8/29/2019    09:09:36 PM   FIELD      -119.214242       40.786937      29   5
7                  CONTACT                             Area
BMAN190242         PUBLIC                              9 O'Clock Response
             BLM                  : 1000 H                                  CREATE   0     0      0      0     0      194     194     0     0      194     0.0           0.0                                 3.2     B363   PUBLIC ASSIST    8/29/19 21:23 a   8/29/2019    09:23:00 PM   FIELD      -119.210383       40.798752      29   5
9                  CONTACT                             Area
BMAN190243                                             3 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM   PATROL CHECK 200 Esp                                     CREATE   0     0      0      0     0      362     362     0     0      362     0.0           0.0                                 6.0     B243   VERBAL WARNING   8/29/19 21:33 a   8/29/2019    09:33:19 PM   FIELD      -119.197117       40.784218
0                                                      Area
BMAN190243                                             9 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM   TRAFFIC STOP   : 1000 D                                  CREATE   0     0      0      0     0      140     140     0     0      140     0.0           0.0                                 2.3     B363   NO ACTION        8/29/19 21:33 a   8/29/2019    09:33:20 PM   FIELD      -119.20943        40.796075
1                                                      Area
BMAN190243                                             9 O'Clock Response
             BLM   PATROL CHECK : 900 F                                     CREATE   0     0      0      0     0      3644    3644    0     0      3644    0.0           0.0                                 60.7    B365   PUBLIC ASSIST    8/29/19 21:35 a   8/29/2019    09:35:55 PM   FIELD      -119.216947       40.794384      29   5
2                                                      Area
BMAN190243         PUBLIC                              9 O'Clock Response
             BLM                  : 915 I                                   CREATE   0     0      0      0     0      355     355     0     0      355     0.0           0.0                                 5.9     B234   PUBLIC ASSIST    8/29/19 21:36 a   8/29/2019    09:36:53 PM   FIELD      -119.216996       40.796979      29   5
3                  CONTACT                             Area
BMAN190243         PUBLIC                              Outside Event
             BLM                  @HWY 34 MM 6                              CREATE   134   194    328    0     328    4       332     194   194    198     3.2           0.0     3.2    3.2                  0.1     C105   NO ACTION        8/29/19 21:38 a   8/29/2019    09:38:26 PM   OTHER      -119.311958554    40.726543198   29   5
4                  CONTACT                             Response Area
BMAN190243                                             9 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM   PATROL CHECK : Thunderdome                               CREATE   0     0      0      0     0      2063    2063    0     0      2063    0.0           0.0                                 34.4    I406   PUBLIC ASSIST    8/29/19 21:41 a   8/29/2019    09:41:37 PM   FIELD      -119.214242       40.786937
5                                                      Area
BMAN190243                                             9 O'clock Response                                                                                                                                                                                                                                                             29   5
             BLM   REQUEST LE     Point 1                                   CREATE   40    529    569    706   1275   7449    8724    529   1235   8684    8.8           11.8    8.8    8.8    11.8   11.8   124.2   C105   NO ACTION        8/29/19 21:45 a   8/29/2019    09:45:44 PM   911        -119.233974       40.78214
6                                                      Area
BMAN190243                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0      0     0      696     696     0     0      696     0.0           0.0                                 11.6    B237   VERBAL WARNING   8/29/19 21:51 a   8/29/2019    09:51:15 PM   FIELD      -119.264679       40.748394      29   5
7                                                      Response Area
BMAN190243         COMPLIANCE                          3 O'Clock Response
             BLM                  : 230 Esp                                 CREATE   0     0      0      0     0      771     771     0     0      771     0.0           0.0                                 12.9    B352   CITATION         8/29/19 21:53 a   8/29/2019    09:53:03 PM   FIELD      -119.198014       40.782562      29   5
8                  CHECK                               Area
BMAN190243                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0      0     0      347     347     0     0      347     0.0           0.0                                 5.8     B200   VERBAL WARNING   8/29/19 21:56 a   8/29/2019    09:56:06 PM   FIELD      -119.264679       40.748394      29   5
9                                                      Response Area
BMAN190244                                             Outside Event                                                                                                                                                                                                                                                                  29   5
             BLM   REQUEST LE     D Lot                                     CREATE   44    231    275    287   562    37507   38069   231   518    38025   3.9           4.8     3.9    3.9    4.8    4.8    625.1   B247   CITATION         8/29/19 21:56 a   8/29/2019    09:56:44 PM   911        -119.239693       40.764182
0                                                      Response Area
BMAN190244                                             3 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM   INVESTIGATION @200 Esp:camp                              CREATE   0     0      0      0     0      1348    1348    0     0      1348    0.0           0.0                                 22.5    C125   NO ACTION        8/29/19 21:58 a   8/29/2019    09:58:51 PM   FIELD      -119.197117       40.784218
1                                                      Area
BMAN190244         PUBLIC                              9 O'Clock Response
             BLM                  : 1000 Esp                                CREATE   0     0      0      0     0      5070    5070    0     0      5070    0.0           0.0                                 84.5    B366   PUBLIC ASSIST    8/29/19 22:06 a   8/29/2019    10:06:15 PM   FIELD      -119.212238       40.790821      29   5
2                  CONTACT                             Area
BMAN190244         PUBLIC                              9 O'Clock Response
             BLM                  : 900 Esp                                 CREATE   0     0      0      0     0      4407    4407    0     0      4407    0.0           0.0                                 73.5    B364   PUBLIC ASSIST    8/29/19 22:06 a   8/29/2019    10:06:57 PM   FIELD      -119.212238       40.790821      29   5
3                  CONTACT                             Area
BMAN190244                                             3 O'Clock Response
             BLM   INVESTIGATION : 300 Esp                                  CREATE   0     0      0      0     0      784     784     0     0      784     0.0           0.0                                 13.1    C2     PUBLIC ASSIST    8/29/19 22:13 a   8/29/2019    10:13:10 PM   FIELD      -119.199444       40.781138      29   5
4                                                      Area
BMAN190244                                             3 O'Clock Response                                                                                                                                                                                                                                                             29   5
             BLM   ASSAULT        @300 Esp                                  CREATE   0     0      0      0     0      4145    4145    0     0      4145    0.0           0.0                                 69.1    B354   NO ACTION        8/29/19 22:15 a   8/29/2019    10:15:14 PM   FIELD      -119.199444       40.781138


                                                                                                                                                                                                                                                                                                                      ER00158
5                                                      Area
                                                                                                 Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 342 of 499
                                                                                                                                                                   eventSummary

BMAN190244                                          9 O'Clock   Response
             BLM   TRAFFIC STOP   : 1000 L                                 CREATE   0     0       0      0      0      12582   12582   0     0      12582   0.0           0.0                                 209.7   B361   CITATION         8/29/19 22:18 a   8/29/2019   10:18:23 PM   FIELD      -119.211193      40.801031     29   5
6                                                   Area
BMAN190244         PUBLIC                           9 O'Clock   Response
             BLM                  : 915 Esp                                CREATE   0     0       0      0      0      1850    1850    0     0      1850    0.0           0.0                                 30.8    B366   REPORT           8/29/19 22:30 a   8/29/2019   10:30:36 PM   FIELD      -119.211352      40.791415     29   5
7                  CONTACT                          Area
BMAN190244                                          3 O'Clock   Response                                                                                                                                                                                                                                                            29   5
             BLM   PATROL CHECK 230 A                                      CREATE   0     0       0      0      0      4493    4493    0     0      4493    0.0           0.0                                 74.9    B234   NO ACTION        8/29/19 22:34 a   8/29/2019   10:34:56 PM   FIELD      -119.196637      40.78196
8                                                   Area
BMAN190244                                          3 O'Clock   Response                                                                                                                                                                                                                                                            29   5
             BLM   TRAFFIC STOP   : 3Y (Wye)                               CREATE   0     0       0      0      0      757     757     0     0      757     0.0           0.0                                 12.6    B352   WRITTEN WARNING 8/29/19 22:38 a    8/29/2019   10:38:55 PM   FIELD      -119.219931      40.773334
9                                                   Area
BMAN190245                                          3 O'Clock   Response
             BLM   PATROL CHECK : 515 L                                    CREATE   0     0       0      0      0      11721   11721   0     0      11721   0.0           0.0                                 195.4   B350   NO ACTION        8/29/19 22:39 a   8/29/2019   10:39:38 PM   FIELD      -119.213649      40.771563     29   5
0                                                   Area
BMAN190245                                          3 O'Clock   Response
             BLM   PATROL CHECK : 200 Esp                                  CREATE   0     0       0      0      0      2722    2722    0     0      2722    0.0           0.0                                 45.4    B238   NO ACTION        8/29/19 22:40 a   8/29/2019   10:40:11 PM   FIELD      -119.197117      40.784218     29   5
1                                                   Area
BMAN190245
2
             BLM   TRAFFIC STOP   SOLIDER MEADOW                           CREATE   0     0       0      0      0      426     426     0     0      426     0.0           0.0                                 7.1     P368   PUBLIC ASSIST    8/29/19 22:40 a   8/29/2019   10:40:40 PM   FIELD      0.0              0.0           29   5
BMAN190245                                          9 O'Clock Response
             BLM   PATROL CHECK : 800 Esp                                  CREATE   0     0       0      0      0      20      20      0     0      20      0.0           0.0                                 0.3     B243   PUBLIC ASSIST    8/29/19 22:45 a   8/29/2019   10:45:53 PM   FIELD      -119.214566      40.787741     29   5
3                                                   Area
BMAN190245                                          9 O'Clock Response
             BLM   PATROL CHECK @1000 Esp                                  CREATE   0     0       0      0      0      2649    2649    0     0      2649    0.0           0.0                                 44.2    B243   NO ACTION        8/29/19 22:51 a   8/29/2019   10:51:25 PM   FIELD      -119.208196      40.792604     29   5
4                                                   Area
BMAN190245                                          9 O'Clock Response
             BLM   PATROL CHECK 1000 Esp                                   CREATE   0     0       0      0      0      2474    2474    0     0      2474    0.0           0.0                                 41.2    B365   CITATION         8/29/19 22:52 a   8/29/2019   10:52:33 PM   FIELD      -119.208196      40.792604     29   5
5                                                   Area
BMAN190245                                          3 O'clock Response
6
             BLM   REQUEST LE     Ranger HQ
                                                    Area
                                                                           CREATE   32    236     268    405    673    1004    1677    236   641    1645    3.9           6.8     3.9    3.9    6.8    6.8    16.7    C151   VERBAL WARNING   8/29/19 22:52 a   8/29/2019   10:52:35 PM   Control1   -119.210885      40.780935     29   5
BMAN190245         PUBLIC                           9 O'Clock Response
             BLM                  : 1000 Esp                               CREATE   0     0       0      0      0      3576    3576    0     0      3576    0.0           0.0                                 59.6    I406   NO ACTION        8/29/19 22:58 a   8/29/2019   10:58:04 PM   FIELD      -119.208196      40.792604     29   5
7                  CONTACT                          Area
BMAN190245         PUBLIC                           9 O'Clock Response
             BLM                  : 845 G                                  CREATE   0     0       0      0      0      665     665     0     0      665     0.0           0.0                                 11.1    B246   PUBLIC ASSIST    8/29/19 23:08 a   8/29/2019   11:08:29 PM   FIELD      -119.218985      40.793611     29   5
8                  CONTACT                          Area
BMAN190245         PUBLIC                           9 O'Clock Response
             BLM                  : 1000 H                                 CREATE   0     0       0      0      0      1642    1642    0     0      1642    0.0           0.0                                 27.4    B242   PUBLIC ASSIST    8/29/19 23:10 a   8/29/2019   11:10:27 PM   FIELD      -119.210383      40.798752     29   5
9                  CONTACT                          Area
BMAN190246         PUBLIC                           3 O'Clock Response
             BLM                  : 530 G                                  CREATE   0     0       0      0      0      603     603     0     0      603     0.0           0.0                                 10.1    B352   NO ACTION        8/29/19 23:12 a   8/29/2019   11:12:42 PM   FIELD      -119.214078      40.77508      29   5
0                  CONTACT                          Area
BMAN190246                                          Outside Event
2
             BLM   ASSIST         Frog Pond
                                                    Response Area
                                                                           CREATE   196   79      275    487    762    5340    6102    79    566    5906    1.3           8.1     1.3    1.3    8.1    8.1    89.0    P248   PUBLIC ASSIST    8/29/19 23:20 a   8/29/2019   11:20:10 PM   OTHER      -119.170178      40.745802     29   5
BMAN190246                                          3 O'Clock Response
             BLM   PATROL CHECK : 330 Esp                                  CREATE   0     0       0      0      0      7654    7654    0     0      7654    0.0           0.0                                 127.6   B352   NO ACTION        8/29/19 23:22 a   8/29/2019   11:22:55 PM   FIELD      -119.201311      40.780045     29   5
1                                                   Area
BMAN190246
4
             BLM   TRAFFIC STOP   : 1130                               CREATE       0     0       0      0      0      677     677     0     0      677     0.0           0.0                                 11.3    B230   CITATION         8/29/19 23:34 a   8/29/2019   11:34:59 PM   FIELD      0.0              0.0           29   5
BMAN190246         PUBLIC                           9 O'Clock Response                                                                                                                                                                                                                                                              29   5
             BLM                  : 1000 C                             CREATE       0     0       0      0      0      4552    4552    0     0      4552    0.0           0.0                                 75.9    B242   VERBAL WARNING   8/29/19 23:41 a   8/29/2019   11:41:01 PM   FIELD      -119.209157      40.795306
5                  CONTACT                          Area
BMAN190246                                          3 O'clock Response
             BLM   REQUEST BRC    @515 L                               CREATE       332   -332           0             1840    1840                 1508    -5.5          0.0     -5.5                        25.1                            8/29/19 23:45 a   8/29/2019   11:45:20 PM   OTHER      -119.213649      40.771563     29   5
7                                                   Area
BMAN190246         PUBLIC                           3 O'Clock Response
             BLM                  : 200 D                              CREATE       0     0       0      0      0      652     652     0     0      652     0.0           0.0                                 10.9    B234   NO ACTION        8/29/19 23:49 a   8/29/2019   11:49:58 PM   FIELD      -119.192545      40.783294     29   5
6                  CONTACT                          Area
BMAN190246         PUBLIC
             BLM                  : BURN NEAR .3                           CREATE   0     0       0      0      0      3037    3037    0     0      3037    0.0           0.0                                 50.6    B363   PUBLIC ASSIST    8/29/19 23:54 a   8/29/2019   11:54:17 PM   FIELD      0.0              0.0           29   5
8                  CONTACT
BMAN190246                                          Outside Event
             BLM   ASSIST        : Frog Pond                               CREATE   0     0       0      0      0      3344    3344    0     0      3344    0.0           0.0                                 55.7    P368   VERBAL WARNING   8/29/19 23:55 a   8/29/2019   11:55:44 PM   FIELD      -119.170178      40.745802     29   5
9                                                   Response Area
BMAN190247                                          3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM   PATROL CHECK : 200 B                                    CREATE   0     0       0      0      0      3591    3591    0     0      3591    0.0           0.0                                 59.9    B234   NO ACTION        8/30/19 0:00 a    8/30/2019   12:00:56 AM   FIELD      -119.194569      40.783703
0                                                   Area
BMAN190247         PUBLIC                           3 O'Clock Response
             BLM                 : 200 A :AT THE                           CREATE   0     0       0      0      0      1646    1646    0     0      1646    0.0           0.0                                 27.4    I406   PUBLIC ASSIST    8/30/19 0:02 a    8/30/2019   12:02:42 AM   FIELD      -119.195582      40.783908     30   6
1                  CONTACT                          Area
BMAN190247         PUBLIC        @1000 L:1100       9 O'Clock Response
             BLM                                                           CREATE   0     0       0      0      0      2152    2152    0     0      2152    0.0           0.0                                 35.9    B366   PUBLIC ASSIST    8/30/19 0:09 a    8/30/2019   12:09:34 AM   FIELD      -119.211193      40.801031     30   6
2                  CONTACT       DEEP               Area
BMAN190247                                          3 O'Clock Response
             BLM   PATROL CHECK : 200 A                                    CREATE   0     0       0      0      0      5899    5899    0     0      5899    0.0           0.0                                 98.3    B233   REPORT           8/30/19 0:15 a    8/30/2019   12:15:52 AM   FIELD      -119.195582      40.783908     30   6
3                                                   Area
BMAN190247         PUBLIC                           3 O'Clock Response
             BLM                 @200 A                                             0     420     420    0      420    6       426     420   420    426     7.0           0.0     7.0    7.0                  0.1     K358   PUBLIC ASSIST    8/30/19 0:26 a    8/30/2019   12:26:50 AM   FIELD      -119.195582      40.783908     30   6
4                  CONTACT                          Area
BMAN190247         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                 @200 A                                             0     496     496    0      496    5       501     496   496    501     8.3           0.0     8.3    8.3                  0.1     K358   PUBLIC ASSIST    8/30/19 0:26 a    8/30/2019   12:26:50 AM   FIELD      -119.195582      40.783908
5                  CONTACT                          Area
BMAN190247         PUBLIC                           3 O'Clock Response
             BLM                 @200 A                                             0     544     544    0      544    12      556     544   544    556     9.1           0.0     9.1    9.1                  0.2     K358   PUBLIC ASSIST    8/30/19 0:26 a    8/30/2019   12:26:50 AM   FIELD      -119.195582      40.783908     30   6
6                  CONTACT                          Area
BMAN190247         PUBLIC                           3 O'Clock Response
             BLM                 @200 A                                             0     568     568    0      568    5       573     568   568    573     9.5           0.0     9.5    9.5                  0.1     K358   PUBLIC ASSIST    8/30/19 0:26 a    8/30/2019   12:26:50 AM   FIELD      -119.195582      40.783908     30   6
7                  CONTACT                          Area
BMAN190247         PUBLIC                           3 O'Clock Response
             BLM                 @200 A                                             0     587     587    0      587    5       592     587   587    592     9.8           0.0     9.8    9.8                  0.1     K358   PUBLIC ASSIST    8/30/19 0:26 a    8/30/2019   12:26:50 AM   FIELD      -119.195582      40.783908     30   6
8                  CONTACT                          Area
BMAN190247         PUBLIC                           3 O'Clock Response
             BLM                 @200 A                                             0     606     606    0      606    6       612     606   606    612     10.1          0.0     10.1   10.1                 0.1     K358   PUBLIC ASSIST    8/30/19 0:26 a    8/30/2019   12:26:50 AM   FIELD      -119.195582      40.783908     30   6
9                  CONTACT                          Area
BMAN190248         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                 @200 A                                             0     643     643    0      643    12      655     643   643    655     10.7          0.0     10.7   10.7                 0.2     K358   PUBLIC ASSIST    8/30/19 0:26 a    8/30/2019   12:26:50 AM   FIELD      -119.195582      40.783908
0                  CONTACT                          Area
BMAN190248         PUBLIC                           3 O'Clock Response
             BLM                 200 Esp                                   CREATE   0     0       0      0      0      1023    1023    0     0      1023    0.0           0.0                                 17.1    B352   CITATION         8/30/19 0:33 a    8/30/2019   12:33:36 AM   FIELD      -119.197117      40.784218     30   6
1                  CONTACT                          Area
BMAN190248         PUBLIC                           9 O'Clock Response
             BLM                 1000 Esp                                           0     0              0             0       0                    0       0.0           0.0                                 0.0            PUBLIC ASSIST    8/30/19 0:37 a    8/30/2019   12:37:55 AM   FIELD      -119.208196      40.792604     30   6
2                  CONTACT                          Area
BMAN190248         PUBLIC                           9 O'Clock Response
             BLM                 1000 Esp                                           0     0              0             0       0                    0       0.0           0.0                                 0.0            PUBLIC ASSIST    8/30/19 0:37 a    8/30/2019   12:37:55 AM   FIELD      -119.208196      40.792604     30   6
3                  CONTACT                          Area
BMAN190248         PUBLIC                           9 O'Clock Response
             BLM                 1000 Esp                                           0     0              0             0       0                    0       0.0           0.0                                 0.0            PUBLIC ASSIST    8/30/19 0:37 a    8/30/2019   12:37:55 AM   FIELD      -119.208196      40.792604     30   6
4                  CONTACT                          Area
BMAN190248         PUBLIC                           9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                 1000 Esp                                           0     0              0             0       0                    0       0.0           0.0                                 0.0            PUBLIC ASSIST    8/30/19 0:37 a    8/30/2019   12:37:55 AM   FIELD      -119.208196      40.792604
5                  CONTACT                          Area
BMAN190248         PUBLIC                           3 O'Clock Response
             BLM                 : 200 Esp                                 CREATE   0     0       0      0      0      3434    3434    0     0      3434    0.0           0.0                                 57.2    B354   ARREST           8/30/19 0:41 a    8/30/2019   12:41:30 AM   FIELD      -119.197117      40.784218     30   6
6                  CONTACT                          Area
BMAN190248         PUBLIC                           9 O'Clock Response
             BLM                 @1000 Esp:MAYAN                           CREATE   0     0       0      0      0      4142    4142    0     0      4142    0.0           0.0                                 69.0    B357   NO ACTION        8/30/19 0:42 a    8/30/2019   12:42:08 AM   FIELD      -119.208196      40.792604     30   6
7                  CONTACT                          Area
BMAN190248         PUBLIC                           3 O'Clock Response
             BLM                 : 200 A                                   CREATE   0     0       0      0      0      9825    9825    0     0      9825    0.0           0.0                                 163.8   B359   PUBLIC ASSIST    8/30/19 1:00 a    8/30/2019   01:00:55 AM   FIELD      -119.195582      40.783908     30   6
8                  CONTACT                          Area
BMAN190248                                          9 O'clock Response
             BLM   REQUEST LE    @800 Esp:                                 CREATE   51    241     292    287    579    3604    4183    241   528    4132    4.0           4.8     4.0    4.0    4.8    4.8    60.1    B363   PUBLIC ASSIST    8/30/19 1:01 a    8/30/2019   01:01:23 AM   911        -119.214566      40.787741     30   6
9                                                   Area
BMAN190249         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                 : 200 A                                   CREATE   0     0       0      0      0      24035   24035   0     0      24035   0.0           0.0                                 400.6   K231   NO ACTION        8/30/19 1:03 a    8/30/2019   01:03:27 AM   FIELD      -119.195582      40.783908
0                  CONTACT                          Area
BMAN190249         PUBLIC                           3 O'Clock Response
             BLM                 : 200 A                                   CREATE   0     0       0      0      0      1192    1192    0     0      1192    0.0           0.0                                 19.9    B351   NO ACTION        8/30/19 1:06 a    8/30/2019   01:06:00 AM   FIELD      -119.195582      40.783908     30   6
1                  CONTACT                          Area
BMAN190249                                          9 O'Clock Response
             BLM   TRAFFIC STOP : 700 E                                    CREATE   0     0       0      0      0      411     411     0     0      411     0.0           0.0                                 6.9     B246   VERBAL WARNING   8/30/19 1:09 a    8/30/2019   01:09:31 AM   FIELD      -119.220132      40.783044     30   6
2                                                   Area
BMAN190249                       @330 D:bottoms     3 O'Clock Response
             BLM   REQUEST LE                                              COPY     0     428     428    894    1322   620     1942    428   1322   1942    7.1           14.9    7.1    7.1    14.9   14.9   10.3    C141   NO ACTION        8/30/19 1:13 a    8/30/2019   01:13:12 AM   Ops2       -119.198938      40.776935     30   6
3                                up                 Area
BMAN190249         PUBLIC                           9 O'Clock Response
             BLM                 : 900 C                                   CREATE   0     0       0      0      0      108     108     0     0      108     0.0           0.0                                 1.8     B246   PUBLIC ASSIST    8/30/19 1:29 a    8/30/2019   01:29:15 AM   FIELD      -119.214848      40.792796     30   6
4                  CONTACT                          Area
BMAN190249         PUBLIC                           9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                 @1000 L:1100 C                            CREATE   0     0       0      0      0      3187    3187    0     0      3187    0.0           0.0                                 53.1    B242   NO ACTION        8/30/19 1:43 a    8/30/2019   01:43:21 AM   FIELD      -119.211193      40.801031
5                  CONTACT                          Area
BMAN190249         PUBLIC                           3 O'Clock Response
             BLM                 : 200 A                                   CREATE   0     0       0      0      0      4961    4961    0     0      4961    0.0           0.0                                 82.7    B238   REPORT           8/30/19 1:45 a    8/30/2019   01:45:29 AM   FIELD      -119.195582      40.783908     30   6
6                  CONTACT                          Area
BMAN190249         PUBLIC                           3 O'Clock Response
             BLM                 : 200 A                                   CREATE   0     0       0      0      0      1694    1694    0     0      1694    0.0           0.0                                 28.2    B364   NO ACTION        8/30/19 1:45 a    8/30/2019   01:45:50 AM   FIELD      -119.195582      40.783908     30   6
7                  CONTACT                          Area
BMAN190249         PUBLIC                           9 O'Clock Response
             BLM                 Point 3                                   CREATE   0     0       0      0      0      1014    1014    0     0      1014    0.0           0.0                                 16.9    P368   PUBLIC ASSIST    8/30/19 1:49 a    8/30/2019   01:49:05 AM   FIELD      -119.185331      40.80163      30   6
8                  CONTACT                          Area
BMAN190249                                          3 O'Clock Response
             BLM   PATROL CHECK : Center Camp                              CREATE   0     0       0      0      0      864     864     0     0      864     0.0           0.0                                 14.4    C109   PUBLIC ASSIST    8/30/19 2:01 a    8/30/2019   02:01:24 AM   FIELD      -119.213507      40.780137     30   6
9                                                   Area
BMAN190250         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                 : 200 A                                   CREATE   0     0       0      0      0      507     507     0     0      507     0.0           0.0                                 8.5     B364   NO ACTION        8/30/19 2:05 a    8/30/2019   02:05:57 AM   FIELD      -119.195582      40.783908
0                  CONTACT                          Area
BMAN190250                                          Outside Event
             BLM   REQUEST LE    D Lot                                     CREATE   28    979     1007   406    1413   151     1564    979   1385   1536    16.3          6.8     16.3   16.3   6.8    6.8    2.5     B353   VERBAL WARNING   8/30/19 2:06 a    8/30/2019   02:06:22 AM   911        -119.239693      40.764182     30   6
1                                                   Response Area
BMAN190250         PUBLIC                           9 O'Clock Response
             BLM                 @830 Esp :                                CREATE   0     0       0      0      0      1714    1714    0     0      1714    0.0           0.0                                 28.6    C154   PUBLIC ASSIST    8/30/19 2:11 a    8/30/2019   02:11:44 AM   FIELD      -119.213669      40.789398     30   6
2                  CONTACT                          Area
BMAN190250         PUBLIC                           3 O'Clock Response
             BLM                 : 200 B                                   CREATE   0     0       0      0      0      2819    2819    0     0      2819    0.0           0.0                                 47.0    B238   NO ACTION        8/30/19 2:12 a    8/30/2019   02:12:51 AM   FIELD      -119.194569      40.783703     30   6
3                  CONTACT                          Area
BMAN190250                                          Gate Road
             BLM   ASSIST        Gate Actual                               CREATE   55    97      152    652    804    819     1623    97    749    1568    1.6           10.9    1.6    1.6    10.9   10.9   13.7    B365   CITATION         8/30/19 2:13 a    8/30/2019   02:13:24 AM   FIELD      -119.238361      40.76522      30   6
4                                                   Response Area
BMAN190250         PUBLIC                           9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                 @830 Esp:                                 CREATE   0     0       0      0      0      1301    1301    0     0      1301    0.0           0.0                                 21.7    I406   PUBLIC ASSIST    8/30/19 2:16 a    8/30/2019   02:16:06 AM   FIELD      -119.213669      40.789398
5                  CONTACT                          Area
BMAN190250         PUBLIC                           3 O'Clock Response
             BLM                 : 200 B                                   CREATE   0     0       0      0      0      590     590     0     0      590     0.0           0.0                                 9.8     B236   NO ACTION        8/30/19 2:17 a    8/30/2019   02:17:54 AM   FIELD      -119.194569      40.783703     30   6
6                  CONTACT                          Area
BMAN190250         PUBLIC                           9 O'Clock Response
             BLM                 : Point 3                                 CREATE   0     0       0      0      0      827     827     0     0      827     0.0           0.0                                 13.8    P368   PUBLIC ASSIST    8/30/19 2:23 a    8/30/2019   02:23:29 AM   FIELD      -119.185331      40.80163      30   6
7                  CONTACT                          Area
BMAN190250         PUBLIC                           9 O'Clock Response
             BLM                 : Point 2                                 CREATE   0     0       0      0      0      398     398     0     0      398     0.0           0.0                                 6.6     B244   NO ACTION        8/30/19 2:27 a    8/30/2019   02:27:41 AM   FIELD      -119.219651      40.8057       30   6
8                  CONTACT                          Area
BMAN190250         PUBLIC                           9 O'Clock Response
             BLM                 : 900 Esp                                 CREATE   0     0       0      0      0      21      21      0     0      21      0.0           0.0                                 0.4     B241   PUBLIC ASSIST    8/30/19 2:29 a    8/30/2019   02:29:53 AM   FIELD      -119.212238      40.790821     30   6
9                  CONTACT                          Area
BMAN190251         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                 @300 Esp:MYAN                             CREATE   0     0       0      0      0      6392    6392    0     0      6392    0.0           0.0                                 106.5   B356   NO ACTION        8/30/19 2:41 a    8/30/2019   02:41:15 AM   FIELD      -119.199444      40.781138
0                  CONTACT                          Area
BMAN190251                                          3 O'Clock Response
             BLM   REQUEST LE    @200 L:5000 Yards                         CREATE   191   707     898    0      898    4734    5632    707   707    5441    11.8          0.0     11.8   11.8                 78.9    B355   CITATION         8/30/19 2:42 a    8/30/2019   02:42:44 AM   Control1   -119.186019      40.781975     30   6
2                                                   Area
BMAN190251         PUBLIC                           3 O'Clock Response
             BLM                 : 200 A                                   CREATE   0     0       0      0      0      20973   20973   0     0      20973   0.0           0.0                                 349.6   C129   REPORT           8/30/19 2:45 a    8/30/2019   02:45:05 AM   FIELD      -119.195582      40.783908     30   6
1                  CONTACT                          Area
BMAN190251         PUBLIC                           9 O'Clock Response
             BLM                 : 1000 Esp :GIANT                         CREATE   0     0       0      0      0      1791    1791    0     0      1791    0.0           0.0                                 29.9    I406   PUBLIC ASSIST    8/30/19 2:48 a    8/30/2019   02:48:18 AM   FIELD      -119.208196      40.792604     30   6
3                  CONTACT                          Area
BMAN190251         PUBLIC                           9 O'Clock Response
             BLM                 @930 Esp                                  CREATE   0     0       0      0      0      3870    3870    0     0      3870    0.0           0.0                                 64.5    B354   REPORT           8/30/19 2:51 a    8/30/2019   02:51:22 AM   FIELD      -119.210372      40.791915     30   6
4                  CONTACT                          Area
BMAN190251         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                 : 300 L                                   CREATE   0     0       0      0      0      1761    1761    0     0      1761    0.0           0.0                                 29.4    B234   NO ACTION        8/30/19 2:54 a    8/30/2019   02:54:59 AM   FIELD      -119.191309      40.774978
5                  CONTACT                          Area
BMAN190251         PUBLIC                           9 O'Clock Response
             BLM                 : Point 3                                 CREATE   0     0       0      0      0      30      30      0     0      30      0.0           0.0                                 0.5     P368   NO ACTION        8/30/19 3:34 a    8/30/2019   03:34:46 AM   FIELD      -119.185331      40.80163      30   6
6                  CONTACT                          Area
BMAN190251         PUBLIC                           9 O'Clock Response
             BLM                 1000 K                                    CREATE   0     0       0      0      0      568     568     0     0      568     0.0           0.0                                 9.5     B363   CITATION         8/30/19 4:24 a    8/30/2019   04:24:23 AM   FIELD      -119.211014      40.800526     30   6
7                  CONTACT                          Area
BMAN190251         PUBLIC                           3 O'Clock Response
             BLM                 : BLM Mobile                              CREATE   0     0       0      0      0      1160    1160    0     0      1160    0.0           0.0                                 19.3    B367   PUBLIC ASSIST    8/30/19 4:42 a    8/30/2019   04:42:02 AM   FIELD      -119.209047      40.779429     30   6
8                  CONTACT                          Area
BMAN190251                                          3 O'Clock Response
             BLM   INVESTIGATION : Rampart                                 CREATE   0     0       0      0      0      1097    1097    0     0      1097    0.0           0.0                                 18.3    B365   NO ACTION        8/30/19 4:44 a    8/30/2019   04:44:34 AM   FIELD      -119.209666      40.779149     30   6
9                                                   Area
BMAN190252                       @Gate Actual: to   Gate Road                                                                                                                                                                                                                                                                       30   6
             BLM   REQUEST LE                                              CREATE   32    157     189    312    501    2286    2787    157   469    2755    2.6           5.2     2.6    2.6    5.2    5.2    38.1    P368   CITATION         8/30/19 5:33 a    8/30/2019   05:33:41 AM   911        -119.238361      40.76522
0                                the                Response Area
BMAN190252         PUBLIC
1
             BLM
                   CONTACT
                                 : 1000 1/2 OF                             CREATE   0     0       0      0      0      1878    1878    0     0      1878    0.0           0.0                                 31.3    B123   PUBLIC ASSIST    8/30/19 6:27 a    8/30/2019   06:27:35 AM   FIELD      0.0              0.0           30   6
BMAN190252         PUBLIC                           9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                 : 1000 Esp :ROBO                          CREATE   0     0       0      0      0      1653    1653    0     0      1653    0.0           0.0                                 27.6    B122   PUBLIC ASSIST    8/30/19 6:32 a    8/30/2019   06:32:36 AM   FIELD      -119.208196      40.792604
2                  CONTACT                          Area
BMAN190252         PUBLIC                           9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                 @1000 Esp                                 CREATE   0     0       0      0      0      1741    1741    0     0      1741    0.0           0.0                                 29.0    I402   PUBLIC ASSIST    8/30/19 6:32 a    8/30/2019   06:32:37 AM   FIELD      -119.208196      40.792604
3                  CONTACT                          Area
BMAN190252                                          9 O'Clock Response
             BLM   INVESTIGATION : 1000 C                                  CREATE   0     0       0      0      0      24673   24673   0     0      24673   0.0           0.0                                 411.2   C136   LE ASSIST        8/30/19 6:44 a    8/30/2019   06:44:38 AM   FIELD      -119.209157      40.795306     30   6
4                                                   Area
BMAN190252         PUBLIC                           9 O'Clock Response
             BLM                 @Point 3: 2000 YDS                        CREATE   0     0       0      0      0      265     265     0     0      265     0.0           0.0                                 4.4     P128   NO ACTION        8/30/19 7:09 a    8/30/2019   07:09:03 AM   FIELD      -119.185331      40.80163      30   6
5                  CONTACT                          Area
BMAN190252                                          3 O'Clock Response
             BLM   PATROL CHECK : The Temple :                             CREATE   0     0       0      0      0      3250    3250    0     0      3250    0.0           0.0                                 54.2    B114   NO ACTION        8/30/19 7:09 a    8/30/2019   07:09:35 AM   FIELD      -119.199494      40.79081      30   6
6                                                   Area
BMAN190252                                          9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM   PATROL CHECK : 1000 G:                                  CREATE   0     0       0      0      0      4343    4343    0     0      4343    0.0           0.0                                 72.4    B125   NO ACTION        8/30/19 7:09 a    8/30/2019   07:09:50 AM   FIELD      -119.210156      40.798115
7                                                   Area
BMAN190252                                          9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM   PATROL CHECK : 1000 Rave : DEEP                         CREATE   0     0       0      0      0      2993    2993    0     0      2993    0.0           0.0                                 49.9    C138   CITATION         8/30/19 7:24 a    8/30/2019   07:24:47 AM   FIELD      -119.209721      40.796885
8                                                   Area
BMAN190253                                          9 O'Clock Response
             BLM   PATROL CHECK : 1000 Rave : 300                          CREATE   0     0       0      0      0      2266    2266    0     0      2266    0.0           0.0                                 37.8    C146   PUBLIC ASSIST    8/30/19 7:32 a    8/30/2019   07:32:49 AM   FIELD      -119.209721      40.796885     30   6
0                                                   Area
BMAN190253         PUBLIC                           9 O'Clock Response
             BLM                 : 945 J                                   CREATE   0     0       0      0      0      373     373     0     0      373     0.0           0.0                                 6.2     B127   LE ASSIST        8/30/19 7:35 a    8/30/2019   07:35:07 AM   FIELD      -119.213204      40.799407     30   6
1                  CONTACT                          Area
BMAN190253                                          3 O'Clock Response
             BLM   TRAFFIC STOP : The Temple                               CREATE   0     0       0      0      0      145     145     0     0      145     0.0           0.0                                 2.4     B120   NO ACTION        8/30/19 7:36 a    8/30/2019   07:36:52 AM   FIELD      -119.199494      40.79081      30   6
2                                                   Area
BMAN190253         PUBLIC        @700               9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                                                           CREATE   0     0       0      0      0      363     363     0     0      363     0.0           0.0                                 6.1     B100   PUBLIC ASSIST    8/30/19 7:41 a    8/30/2019   07:41:36 AM   FIELD      -119.214555      40.78419
3                  CONTACT       Esp:WELCOME        Area
BMAN190253                                          3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM   PATROL CHECK @The Man: 20000                            CREATE   0     0       0      0      0      7148    7148    0     0      7148    0.0           0.0                                 119.1   B127   NO ACTION        8/30/19 7:42 a    8/30/2019   07:42:37 AM   FIELD      -119.205841      40.78598
4                                                   Area
BMAN190253                                          Outside Event
             BLM   TRAFFIC STOP : Blue Pit                                 CREATE   0     0       0      0      0      1675    1675    0     0      1675    0.0           0.0                                 27.9    P128   VERBAL WARNING   8/30/19 7:47 a    8/30/2019   07:47:26 AM   FIELD      -119.266724      40.783649     30   6
5                                                   Response Area
BMAN190253         PUBLIC                           9 O'Clock Response
             BLM                 @1000 Esp:500 FT                          CREATE   0     0       0      0      0      385     385     0     0      385     0.0           0.0                                 6.4     B127   PUBLIC ASSIST    8/30/19 7:50 a    8/30/2019   07:50:39 AM   FIELD      -119.208196      40.792604     30   6
6                  CONTACT                          Area
BMAN190253                                          Outside Event
             BLM   TRAFFIC STOP @HWY 34 MM 11                              CREATE   97    382     479    -479          488     488     382          391     6.4           -8.0    6.4    6.4    -8.0   -8.0   6.5     C103   VERBAL WARNING   8/30/19 8:04 a    8/30/2019   08:04:27 AM   DISPATCH   -119.26211434    40.76957858   30   6
7                                                   Response Area
BMAN190253         PUBLIC                           9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                 : 900 D                                   CREATE   0     0       0      0      0      1338    1338    0     0      1338    0.0           0.0                                 22.3    B123   NO ACTION        8/30/19 8:07 a    8/30/2019   08:07:42 AM   FIELD      -119.215591      40.793358
8                  CONTACT                          Area
BMAN190253         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                 : 200 L                                   CREATE   0     0       0      0      0      1241    1241    0     0      1241    0.0           0.0                                 20.7    B114   PUBLIC ASSIST    8/30/19 8:08 a    8/30/2019   08:08:38 AM   FIELD      -119.186019      40.781975
9                  CONTACT                          Area
BMAN190254                                          9 O'Clock Response
             BLM   PATROL CHECK @1000 Rave:1100                            CREATE   0     0       0      0      0      8291    8291    0     0      8291    0.0           0.0                                 138.2   C138   ARREST           8/30/19 8:13 a    8/30/2019   08:13:52 AM   FIELD      -119.209721      40.796885     30   6
0                                                   Area
BMAN190254         PUBLIC
1
             BLM
                   CONTACT
                                 : MAYAN RAVE                              CREATE   0     0       0      0      0      267     267     0     0      267     0.0           0.0                                 4.5     B120   NO ACTION        8/30/19 8:17 a    8/30/2019   08:17:38 AM   FIELD      0.0              0.0           30   6
BMAN190254                                          9 O'Clock Response
             BLM   INVESTIGATION @Point 3                                  COPY     0     97      97     247    344    1164    1508    97    344    1508    1.6           4.1     1.6    1.6    4.1    4.1    19.4    B116   NO ACTION        8/30/19 8:24 a    8/30/2019   08:24:20 AM   911        -119.185331      40.80163      30   6
2                                                   Area
BMAN190254                                          Outside Event
             BLM   TRAFFIC STOP @Blue Pit:FOLGER                           CREATE   0     0       0      0      0      180     180     0     0      180     0.0           0.0                                 3.0     P128   NO ACTION        8/30/19 8:25 a    8/30/2019   08:25:03 AM   FIELD      -119.266724      40.783649     30   6
3                                                   Response Area
BMAN190254         PUBLIC                           9 O'Clock Response
             BLM                 @1000 D                                   CREATE   0     0       0      0      0      1043    1043    0     0      1043    0.0           0.0                                 17.4    B121   PUBLIC ASSIST    8/30/19 8:28 a    8/30/2019   08:28:55 AM   FIELD      -119.20943       40.796075     30   6
4                  CONTACT                          Area
BMAN190254         COMPLIANCE                       9 O'Clock Response
             BLM                 : 815 D                                   CREATE   0     0       0      0      0      59      59      0     0      59      0.0           0.0                                 1.0     B123   NO ACTION        8/30/19 8:37 a    8/30/2019   08:37:07 AM   FIELD      -119.218563      40.789961     30   6
5                  CHECK                            Area
BMAN190254                       : 1000 G: THE      9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM   PATROL CHECK                                            CREATE   0     0       0      0      0      1225    1225    0     0      1225    0.0           0.0                                 20.4    B126   NO ACTION        8/30/19 8:38 a    8/30/2019   08:38:54 AM   FIELD      -119.210156      40.798115
6                                SPIRE              Area
BMAN190254                                          9 O'Clock Response
             BLM   TRAFFIC STOP : 745 D                                    CREATE   0     0       0      0      0      507     507     0     0      507     0.0           0.0                                 8.5     B123   VERBAL WARNING   8/30/19 8:44 a    8/30/2019   08:44:20 AM   FIELD      -119.219485      40.787322     30   6
7                                                   Area
BMAN190254         PUBLIC                           3 O'Clock Response
             BLM                 @The Man:                                 CREATE   0     0       0      0      0      788     788     0     0      788     0.0           0.0                                 13.1    B129   PUBLIC ASSIST    8/30/19 8:45 a    8/30/2019   08:45:29 AM   FIELD      -119.205841      40.78598      30   6
8                  CONTACT                          Area
BMAN190254                                          3 O'Clock Response
             BLM   ASSAULT       @Station 6                                COPY     0     461     461    9      470    14154   14624   461   470    14624   7.7           0.2     7.7    7.7    0.2    0.2    235.9   C136   REPORT           8/30/19 8:59 a    8/30/2019   08:59:02 AM   Ops2       -119.209427      40.779538     30   6
9                                                   Area
BMAN190255                                          3 O'Clock Response
             BLM   PATROL CHECK : Center Camp                              CREATE   0     0       0      0      0      1835    1835    0     0      1835    0.0           0.0                                 30.6    B120   NO ACTION        8/30/19 9:20 a    8/30/2019   09:20:29 AM   FIELD      -119.213507      40.780137     30   6
0                                                   Area
BMAN190255         PUBLIC                           9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                 : 1000 C                                  CREATE   0     0       0      0      0      42      42      0     0      42      0.0           0.0                                 0.7     B100   PUBLIC ASSIST    8/30/19 9:30 a    8/30/2019   09:30:06 AM   FIELD      -119.209157      40.795306
1                  CONTACT                          Area
BMAN190255         COMPLIANCE                       3 O'Clock Response
             BLM                 : 245 G                                   CREATE   0     0       0      0      0      169     169     0     0      169     0.0           0.0                                 2.8     B112   VERBAL WARNING   8/30/19 9:34 a    8/30/2019   09:34:46 AM   FIELD      -119.192701      40.778348     30   6
2                  CHECK                            Area
BMAN190255         COMPLIANCE                       3 O'Clock Response
             BLM                 : 530 C                                   CREATE   0     0       0      0      0      35      35      0     0      35      0.0           0.0                                 0.6     B111   VERBAL WARNING   8/30/19 9:40 a    8/30/2019   09:40:46 AM   FIELD      -119.212172      40.777603     30   6
3                  CHECK                            Area
BMAN190255                       : 1000 E:          9 O'Clock Response
             BLM   PATROL CHECK                                            CREATE   0     0       0      0      0      555     555     0     0      555     0.0           0.0                                 9.3     B127   NO ACTION        8/30/19 9:45 a    8/30/2019   09:45:36 AM   FIELD      -119.209704      40.796843     30   6
4                                PYRAMIND           Area
BMAN190255         PUBLIC                           9 O'Clock Response
             BLM                 : 700 F                                   CREATE   0     0       0      0      0      411     411     0     0      411     0.0           0.0                                 6.9     C146   NO ACTION        8/30/19 9:49 a    8/30/2019   09:49:02 AM   FIELD      -119.220969      40.782872     30   6
5                  CONTACT                          Area
BMAN190255         COMPLIANCE                       3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                 : 400 D                                   CREATE   0     0       0      0      0      811     811     0     0      811     0.0           0.0                                 13.5    B111   CITATION         8/30/19 9:55 a    8/30/2019   09:55:07 AM   FIELD      -119.202253      40.775885
6                  CHECK                            Area
BMAN190255         PUBLIC                           9 O'Clock Response
             BLM                 : 700 Esp                                 CREATE   0     0       0      0      0      12      12      0     0      12      0.0           0.0                                 0.2     B126   NO ACTION        8/30/19 9:55 a    8/30/2019   09:55:37 AM   FIELD      -119.214555      40.78419      30   6
7                  CONTACT                          Area
BMAN190255         PUBLIC                           9 O'Clock Response
             BLM                 : 730 Esp                                 CREATE   0     0       0      0      0      18      18      0     0      18      0.0           0.0                                 0.3     B120   PUBLIC ASSIST    8/30/19 9:57 a    8/30/2019   09:57:25 AM   FIELD      -119.214868      40.785965     30   6
8                  CONTACT                          Area

                                                                                                                                                                                                                                                                                                                     ER00159
                                                                                                 Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 343 of 499
                                                                                                                                                                    eventSummary

BMAN190255                                             9 O'Clock Response
             BLM   PATROL CHECK : 900 Esp:RAVE                              CREATE   0     0      0     0      0      13741    13741    0     0      13741    0.0          0.0                               229.0    C146   EVICTION         8/30/19 10:01 a   8/30/2019    10:01:37 AM   FIELD      -119.212238       40.790821      30   6
9                                                      Area
BMAN190256         PUBLIC                              9 O'Clock Response
             BLM                  : 730 B                                   CREATE   0     0      0     0      0      31       31       0     0      31       0.0          0.0                               0.5      B126   PUBLIC ASSIST    8/30/19 10:01 a   8/30/2019    10:01:58 AM   FIELD      -119.217505       40.785961      30   6
0                  CONTACT                             Area
BMAN190256                                             9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM   PATROL CHECK : 910 D                                     CREATE   0     0      0     0      0      4389     4389     0     0      4389     0.0          0.0                               73.2     B127   NO ACTION        8/30/19 10:05 a   8/30/2019    10:05:40 AM   FIELD      -119.214707       40.793976
1                                                      Area
BMAN190256                                             9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM   PATROL CHECK : 900 Esp                                   CREATE   0     0      0     0      0      341      341      0     0      341      0.0          0.0                               5.7      B126   NO ACTION        8/30/19 10:06 a   8/30/2019    10:06:27 AM   FIELD      -119.212238       40.790821
2                                                      Area
BMAN190256         COMPLIANCE                          3 O'Clock Response
             BLM                  : 430 H                                   CREATE   0     0      0     0      0      1553     1553     0     0      1553     0.0          0.0                               25.9     B117   CITATION         8/30/19 10:08 a   8/30/2019    10:08:58 AM   FIELD      -119.205804       40.77275       30   6
3                  CHECK                               Area
BMAN190256         PUBLIC                              3 O'Clock Response
             BLM                  : The Man: 400                            CREATE   0     0      0     0      0      236      236      0     0      236      0.0          0.0                               3.9      B129   PUBLIC ASSIST    8/30/19 10:10 a   8/30/2019    10:10:57 AM   FIELD      -119.205841       40.78598       30   6
4                  CONTACT                             Area
BMAN190256         COMPLIANCE                          3 O'Clock Response
             BLM                  : 430 H                                   CREATE   0     0      0     0      0      1146     1146     0     0      1146     0.0          0.0                               19.1     B115   CITATION         8/30/19 10:15 a   8/30/2019    10:15:12 AM   FIELD      -119.205804       40.77275       30   6
5                  CHECK                               Area
BMAN190256                                             Outside Event                                                                                                                                                                                                                                                                   30   6
             BLM   PATROL CHECK Frog Pond                                   CREATE   20    29     49    0      49     267      316      29    29     296      0.5          0.0     0.5   0.5                 4.5      C156   NO ACTION        8/30/19 10:15 a   8/30/2019    10:15:20 AM   DISPATCH   -119.170178       40.745802
6                                                      Response Area
BMAN190256         COMPLIANCE                          3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                  @215 K                                    CREATE   0     0      0     0      0      1058     1058     0     0      1058     0.0          0.0                               17.6     B112   NO ACTION        8/30/19 10:17 a   8/30/2019    10:17:41 AM   FIELD      -119.187511       40.780242
7                  CHECK                               Area
BMAN190256         PUBLIC                              3 O'Clock Response
             BLM                  : 400 F                                   CREATE   0     0      0     0      0      1752     1752     0     0      1752     0.0          0.0                               29.2     B114   NO ACTION        8/30/19 10:19 a   8/30/2019    10:19:24 AM   FIELD      -119.201754       40.774481      30   6
8                  CONTACT                             Area
BMAN190256         COMPLIANCE                          Outside Event
             BLM                  @HWY 34 MM 12                             CREATE   0     0      0     0      0      5150     5150     0     0      5150     0.0          0.0                               85.8     SRP2   PUBLIC ASSIST    8/30/19 10:20 a   8/30/2019    10:20:22 AM   FIELD      -119.262689596    40.772234936   30   6
9                  CHECK                               Response Area
BMAN190257         PUBLIC                              9 O'Clock Response
             BLM                  : 645 G                                   CREATE   0     0      0     0      0      584      584      0     0      584      0.0          0.0                               9.7      B100   VERBAL WARNING   8/30/19 10:20 a   8/30/2019    10:20:23 AM   FIELD      -119.221106       40.781144      30   6
0                  CONTACT                             Area
BMAN190257         COMPLIANCE                          3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                  215 E                                     CREATE   0     0      0     0      0      2137     2137     0     0      2137     0.0          0.0                               35.6     B111   CITATION         8/30/19 10:21 a   8/30/2019    10:21:54 AM   FIELD      -119.192151       40.781695
1                  CHECK                               Area
BMAN190257         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                  : 200 B                                   CREATE   0     0      0     0      0      1611     1611     0     0      1611     0.0          0.0                               26.9     B113   PUBLIC ASSIST    8/30/19 10:24 a   8/30/2019    10:24:26 AM   FIELD      -119.194569       40.783703
2                  CONTACT                             Area
BMAN190257                                             3 O'clock Response
             BLM   REQUEST LE     @400 F                                    CREATE   158   304    462   1559   2021   2267     4288     304   1863   4130     5.1          26.0    5.1   5.1   26.0   26.0   37.8     C138   NO ACTION        8/30/19 10:24 a   8/30/2019    10:24:31 AM   Control1   -119.201754       40.774481      30   6
4                                                      Area
BMAN190257         COMPLIANCE                          9 O'Clock Response
             BLM                  : 645 G                                   CREATE   0     0      0     0      0      184542   184542   0     0      184542   0.0          0.0                               3075.7   B123   VERBAL WARNING   8/30/19 10:26 a   8/30/2019    10:26:32 AM   FIELD      -119.221106       40.781144      30   6
3                  CHECK                               Area
BMAN190257         PUBLIC                              3 O'Clock Response
             BLM                  : The Temple:                             CREATE   0     0      0     0      0      680      680      0     0      680      0.0          0.0                               11.3     B129   PUBLIC ASSIST    8/30/19 10:49 a   8/30/2019    10:49:47 AM   FIELD      -119.199494       40.79081       30   6
6                  CONTACT                             Area
BMAN190257         COMPLIANCE                          3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                  : 330 L                                   CREATE   0     0      0     0      0      1096     1096     0     0      1096     0.0          0.0                               18.3     B113   NO ACTION        8/30/19 10:52 a   8/30/2019    10:52:40 AM   FIELD      -119.19555        40.772495
7                  CHECK                               Area
BMAN190257         COMPLIANCE                          9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                  : 615 G                                   CREATE   0     0      0     0      0      314      314      0     0      314      0.0          0.0                               5.2      B122   VERBAL WARNING   8/30/19 10:53 a   8/30/2019    10:53:19 AM   FIELD      -119.218939       40.778306
8                  CHECK                               Area
BMAN190257         PUBLIC                              Outside Event
             BLM                  : Airport                                 CREATE   0     0      0     0      0      5908     5908     0     0      5908     0.0          0.0                               98.5     B115   EVICTION         8/30/19 10:56 a   8/30/2019    10:56:08 AM   FIELD      -119.207813       40.76392       30   6
9                  CONTACT                             Response Area
BMAN190258         PUBLIC         : 845                9 O'Clock Response
             BLM                                                            CREATE   0     0      0     0      0      392      392      0     0      392      0.0          0.0                               6.5      B121   PUBLIC ASSIST    8/30/19 11:08 a   8/30/2019    11:08:39 AM   FIELD      -119.221597       40.795127      30   6
2                  CONTACT        K:ROBOHEART          Area
BMAN190258         COMPLIANCE                          3 O'Clock Response
             BLM                  : 245 G                                   CREATE   0     0      0     0      0      986      986      0     0      986      0.0          0.0                               16.4     B111   CITATION         8/30/19 11:12 a   8/30/2019    11:12:41 AM   FIELD      -119.192701       40.778348      30   6
3                  CHECK                               Area
BMAN190258         PUBLIC                              9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                  : 730 I                                   CREATE   0     0      0     0      0      24       24       0     0      24       0.0          0.0                               0.4      B124   PUBLIC ASSIST    8/30/19 11:40 a   8/30/2019    11:40:44 AM   FIELD      -119.224113       40.785949
4                  CONTACT                             Area
BMAN190258                                             9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM   PATROL CHECK @1000 F:CASBAH                              CREATE   0     1      1     0      1      3720     3721     1     1      3721     0.0          0.0     0.0   0.0                 62.0     C138   EVICTION         8/30/19 11:45 a   8/30/2019    11:45:12 AM   FIELD      -119.20993        40.797479
5                                                      Area
BMAN190258         PUBLIC                              9 O'Clock Response
             BLM                  @Point 3                                  CREATE   0     0      0     0      0      395      395      0     0      395      0.0          0.0                               6.6      P128   NO ACTION        8/30/19 11:48 a   8/30/2019    11:48:53 AM   FIELD      -119.185331       40.80163       30   6
6                  CONTACT                             Area
BMAN190258                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0      0      1716     1716     0     0      1716     0.0          0.0                               28.6     B123   CITATION         8/30/19 12:18 a   8/30/2019    12:18:54 PM   FIELD      -119.253323       40.760061      30   6
7                                                      Response Area
BMAN190258                                             3 O'Clock Response
             BLM   ASSAULT        : BLM Mobile                              CREATE   0     0      0     0      0      3016     3016     0     0      3016     0.0          0.0                               50.3     C101   REPORT           8/30/19 12:19 a   8/30/2019    12:19:10 PM   FIELD      -119.209047       40.779429      30   6
8                                                      Area
BMAN190258                                             Gate Road                                                                                                                                                                                                                                                                       30   6
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0      0      77       77       0     0      77       0.0          0.0                               1.3      B113   CANCEL           8/30/19 12:20 a   8/30/2019    12:20:33 PM   FIELD      -119.253323       40.760061
9                                                      Response Area
BMAN190259         COMPLIANCE                          Outside Event                                                                                                                                                                                                                                                                   30   6
             BLM                  @HWY 34 MM 12                             CREATE   0     0      0     0      0      8323     8323     0     0      8323     0.0          0.0                               138.7    SRP4   NO ACTION        8/30/19 12:46 a   8/30/2019    12:46:15 PM   FIELD      -119.262689596    40.772234936
0                  CHECK                               Response Area
BMAN190259         COMPLIANCE                          3 O'Clock Response
             BLM                  : 330 J                                   CREATE   0     0      0     0      0      406      406      0     0      406      0.0          0.0                               6.8      B122   NO ACTION        8/30/19 12:59 a   8/30/2019    12:59:37 PM   FIELD      -119.196239       40.773397      30   6
1                  CHECK                               Area
BMAN190259                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0      0      397      397      0     0      397      0.0          0.0                               6.6      B114   VERBAL WARNING   8/30/19 13:04 a   8/30/2019    01:04:55 PM   FIELD      -119.253323       40.760061      30   6
2                                                      Response Area
BMAN190259                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0      0      2875     2875     0     0      2875     0.0          0.0                               47.9     B113   CITATION         8/30/19 13:15 a   8/30/2019    01:15:07 PM   FIELD      -119.258208       40.75352       30   6
3                                                      Response Area
BMAN190259         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                  : 215 I                                   CREATE   0     0      0     0      0      96       96       0     0      96       0.0          0.0                               1.6      B122   NO ACTION        8/30/19 13:16 a   8/30/2019    01:16:02 PM   FIELD      -119.188947       40.780691
4                  CONTACT                             Area
BMAN190259         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                  : BLM Mobile                              CREATE   0     0      0     0      0      3882     3882     0     0      3882     0.0          0.0                               64.7     B127   NO ACTION        8/30/19 13:26 a   8/30/2019    01:26:41 PM   FIELD      -119.209047       40.779429
5                  CONTACT                             Area
BMAN190259                                             Outside Event
             BLM   REQUEST LE     @HWY 34 MM 7                              CREATE   0     0      0     0      0      2223     2223     0     0      2223     0.0          0.0                               37.1     SRP4   NO ACTION        8/30/19 13:39 a   8/30/2019    01:39:27 PM   FIELD      -119.296798708    40.73507984    30   6
6                                                      Response Area
BMAN190259                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0      0     0      0      390      390      0     0      390      0.0          0.0                               6.5      B123   VERBAL WARNING   8/30/19 13:40 a   8/30/2019    01:40:38 PM   FIELD      -119.253323       40.760061      30   6
7                                                      Response Area
BMAN190259         PUBLIC                              3 O'Clock Response
             BLM                  : 330 Esp : LOVE                          CREATE   0     0      0     0      0      3008     3008     0     0      3008     0.0          0.0                               50.1     B125   VERBAL WARNING   8/30/19 13:41 a   8/30/2019    01:41:45 PM   FIELD      -119.201311       40.780045      30   6
8                  CONTACT                             Area
BMAN190259                                             Outside Event                                                                                                                                                                                                                                                                   30   6
             BLM   REQUEST LE     @HWY 34 MM 7                              COPY     0     193    193   166    359    2936     3295     193   359    3295     3.2          2.8     3.2   3.2   2.8    2.8    48.9     B114   REPORT           8/30/19 13:42 a   8/30/2019    01:42:43 PM   FIELD      -119.296798708    40.73507984
9                                                      Response Area
BMAN190260         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                  : 300 E                                   CREATE   0     0      0     0      0      201      201      0     0      201      0.0          0.0                               3.4      C146   NO ACTION        8/30/19 13:43 a   8/30/2019    01:43:19 PM   FIELD      -119.195352       40.77804
0                  CONTACT                             Area
BMAN190260                                             Gate Road
1
             BLM   TRAFFIC STOP   : Gate Road MM 1
                                                       Response
                                                                            CREATE   0     0      0     0      0      1566     1566     0     0      1566     0.0          0.0                               26.1     P128   CITATION         8/30/19 13:57 a   8/30/2019    01:57:24 PM   FIELD      -119.258208       40.75352       30   6
                                                       Area                                0            0             0                                       0.0          0.0                               0.0                                                12/30/1899   12:00:00 AM                                               30   6
BMAN190260         PUBLIC                              9 O'Clock Response
             BLM                  : 930 I                                   CREATE   0     0      0     0      0      827      827      0     0      827      0.0          0.0                               13.8     B117   NO ACTION        8/30/19 14:07 a   8/30/2019    02:07:06 PM   FIELD      -119.215012       40.797992      30   6
2                  CONTACT                             Area
BMAN190260                                             3 O'clock Response
             BLM   REQUEST LE     Ranger HQ                                 CREATE   107   125    232   3727   3959   3056     7015     125   3852   6908     2.1          62.1    2.1   2.1   62.1   62.1   50.9     C145   NO ACTION        8/30/19 14:07 a   8/30/2019    02:07:07 PM   Ops1       -119.210885       40.780935      30   6
3                                                      Area
BMAN190260                        @Gate Road MM        Gate Road                                                                                                                                                                                                                                                                       30   6
             BLM   TRAFFIC STOP                                             CREATE   0     0      0     0      0      372      372      0     0      372      0.0          0.0                               6.2      B113   VERBAL WARNING   8/30/19 14:34 a   8/30/2019    02:34:47 PM   FIELD      -119.253323       40.760061
4                                 1.5                  Response Area
BMAN190260                        @Gate Road : 8       Gate Road
             BLM   REQUEST LE                                               CREATE   0     0      0     0      0      854      854      0     0      854      0.0          0.0                               14.2     SRP2   NO ACTION        8/30/19 14:35 a   8/30/2019    02:35:39 PM   FIELD      -119.257223       40.755891      30   6
5                                 MILE                 Response Area
BMAN190260         PUBLIC                              Outside Event
             BLM                  : 8 Mile Access                           CREATE   0     0      0     0      0      1266     1266     0     0      1266     0.0          0.0                               21.1     B114   REPORT           8/30/19 14:43 a   8/30/2019    02:43:07 PM   FIELD      -119.277265       40.753432      30   6
6                  CONTACT                             Response Area
BMAN190260         PUBLIC         : Gate Road MM       Gate Road
             BLM                                                            CREATE   0     0      0     0      0      1114     1114     0     0      1114     0.0          0.0                               18.6     B113   PUBLIC ASSIST    8/30/19 14:44 a   8/30/2019    02:44:52 PM   FIELD      -119.253323       40.760061      30   6
7                  CONTACT        1.5:                 Response Area
BMAN190260                                             9 O'Clock Response
             BLM   INVESTIGATION : 910 E                                    CREATE   0     0      0     0      0      3508     3508     0     0      3508     0.0          0.0                               58.5     B127   CITATION         8/30/19 14:51 a   8/30/2019    02:51:20 PM   FIELD      -119.215382       40.794584      30   6
8                                                      Area
BMAN190260         PUBLIC                              9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                  : 630 E                                   CREATE   0     0      0     0      0      390      390      0     0      390      0.0          0.0                               6.5      B120   PUBLIC ASSIST    8/30/19 15:03 a   8/30/2019    03:03:41 PM   FIELD      -119.218646       40.780332
9                  CONTACT                             Area
BMAN190261         PUBLIC                              9 O'Clock Response
             BLM                  @1000 E                                   CREATE   0     0      0     0      0      1363     1363     0     0      1363     0.0          0.0                               22.7     B111   NO ACTION        8/30/19 15:12 a   8/30/2019    03:12:42 PM   FIELD      -119.209704       40.796843      30   6
0                  CONTACT                             Area
BMAN190261         PUBLIC                              9 O'Clock Response
             BLM                  : 1000 E                                  CREATE   0     0      0     0      0      2652     2652     0     0      2652     0.0          0.0                               44.2     C127   PUBLIC ASSIST    8/30/19 15:29 a   8/30/2019    03:29:11 PM   FIELD      -119.209704       40.796843      30   6
1                  CONTACT                             Area
BMAN190261         PUBLIC                              3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0      0     0      0      5328     5328     0     0      5328     0.0          0.0                               88.8     I400   PUBLIC ASSIST    8/30/19 15:34 a   8/30/2019    03:34:35 PM   FIELD      -119.209047       40.779429      30   6
2                  CONTACT                             Area
BMAN190261                                             3 O'Clock Response
             BLM   MEDICAL        : 520 K                                   CREATE   0     0      0     0      0      779      779      0     0      779      0.0          0.0                               13.0     B121   PUBLIC ASSIST    8/30/19 15:54 a   8/30/2019    03:54:40 PM   FIELD      -119.214179       40.77231       30   6
3                                                      Area
BMAN190261         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                  : 230 A                                   CREATE   0     0      0     0      0      154      154      0     0      154      0.0          0.0                               2.6      B124   PUBLIC ASSIST    8/30/19 15:56 a   8/30/2019    03:56:57 PM   FIELD      -119.196637       40.78196
4                  CONTACT                             Area
BMAN190261                                             3 O'Clock Response
             BLM   PATROL CHECK : The Man                                   CREATE   0     0      0     0      0      1385     1385     0     0      1385     0.0          0.0                               23.1     B116   PUBLIC ASSIST    8/30/19 15:58 a   8/30/2019    03:58:54 PM   FIELD      -119.205841       40.78598       30   6
5                                                      Area
BMAN190261         PUBLIC                              3 O'Clock Response
             BLM                  : 200 Esp                                 CREATE   0     0      0     0      0      628      628      0     0      628      0.0          0.0                               10.5     B122   PUBLIC ASSIST    8/30/19 16:02 a   8/30/2019    04:02:02 PM   FIELD      -119.197117       40.784218      30   6
6                  CONTACT                             Area
BMAN190261                                             3 O'Clock Response
             BLM   PATROL CHECK : Center Camp                               CREATE   0     0      0     0      0      920      920      0     0      920      0.0          0.0                               15.3     B111   PUBLIC ASSIST    8/30/19 16:11 a   8/30/2019    04:11:38 PM   FIELD      -119.213507       40.780137      30   6
7                                                      Area
BMAN190261                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0      0     0      0      250      250      0     0      250      0.0          0.0                               4.2      P128   VERBAL WARNING   8/30/19 16:23 a   8/30/2019    04:23:36 PM   FIELD      -119.258208       40.75352       30   6
8                                                      Response Area
BMAN190261         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                  : Ranger HQ                               CREATE   0     0      0     0      0      1591     1591     0     0      1591     0.0          0.0                               26.5     C145   NO ACTION        8/30/19 16:28 a   8/30/2019    04:28:38 PM   FIELD      -119.210885       40.780935
9                  CONTACT                             Area
BMAN190262                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0      0     0      0      882      882      0     0      882      0.0          0.0                               14.7     P128   CITATION         8/30/19 16:30 a   8/30/2019    04:30:10 PM   FIELD      -119.264679       40.748394      30   6
0                                                      Response Area
BMAN190262                                             9 O'Clock Response
             BLM   TRAFFIC STOP   : 700 Esp                                 CREATE   0     0      0     0      0      120      120      0     0      120      0.0          0.0                               2.0      B122   NO ACTION        8/30/19 16:38 a   8/30/2019    04:38:02 PM   FIELD      -119.214555       40.78419       30   6
1                                                      Area
BMAN190262         PUBLIC                              9 O'Clock Response
             BLM                  : 815 J                                   CREATE   0     0      0     0      0      6        6        0     0      6        0.0          0.0                               0.1      B247   PUBLIC ASSIST    8/30/19 16:38 a   8/30/2019    04:38:33 PM   FIELD      -119.223539       40.791517      30   6
2                  CONTACT                             Area
BMAN190262         PUBLIC                              3 O'Clock Response
             BLM                  : 500 H                                   CREATE   0     0      0     0      0      1694     1694     0     0      1694     0.0          0.0                               28.2     C146   NO ACTION        8/30/19 16:41 a   8/30/2019    04:41:57 PM   FIELD      -119.210309       40.773194      30   6
3                  CONTACT                             Area
BMAN190262         PUBLIC                              9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                  @900 E: distrikt                          CREATE   0     0      0     0      0      2619     2619     0     0      2619     0.0          0.0                               43.7     C127   NO ACTION        8/30/19 16:42 a   8/30/2019    04:42:36 PM   FIELD      -119.216333       40.79392
4                  CONTACT                             Area
BMAN190262                                             9 O'Clock Response
             BLM   PATROL CHECK : 900 E                                     CREATE   0     0      0     0      0      2045     2045     0     0      2045     0.0          0.0                               34.1     B241   NO ACTION        8/30/19 16:43 a   8/30/2019    04:43:52 PM   FIELD      -119.216333       40.79392       30   6
5                                                      Area
BMAN190262         PUBLIC                              9 O'Clock Response
             BLM                  : 700 E                                   CREATE   0     0      0     0      0      377      377      0     0      377      0.0          0.0                               6.3      B122   PUBLIC ASSIST    8/30/19 16:48 a   8/30/2019    04:48:12 PM   FIELD      -119.220132       40.783044      30   6
6                  CONTACT                             Area
BMAN190262         PUBLIC                              9 O'Clock Response                                                                                                                                                    VERBAL WARNING
             BLM                  : 9Y (Wye)                                CREATE   0     0      0     0      0      897      897      0     0      897      0.0          0.0                               15.0     B242                    8/30/19 16:54 a   8/30/2019    04:54:38 PM   FIELD      -119.22231        40.774991      30   6
7                  CONTACT                             Area                                                                                                                                                                  RPT
BMAN190263                                             3 O'clock Response
             BLM   ASSAULT        Berlin                                    CREATE   109   52     161   177    338    15653    15991    52    229    15882    0.9          3.0     0.9   0.9   3.0    3.0    260.9    I400   REPORT           8/30/19 17:09 a   8/30/2019    05:09:28 PM   Ops1       -119.196285       40.779306      30   6
0                                                      Area
BMAN190263         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                  @BLM Mobile                               CREATE   0     0      0     0      0      224      224      0     0      224      0.0          0.0                               3.7      B245   NO ACTION        8/30/19 17:11 a   8/30/2019    05:11:39 PM   FIELD      -119.209047       40.779429
1                  CONTACT                             Area
BMAN190263         PUBLIC                              3 O'Clock Response
             BLM                  : 330 D                                   CREATE   0     0      0     0      0      151      151      0     0      151      0.0          0.0                               2.5      B233   NO ACTION        8/30/19 17:11 a   8/30/2019    05:11:57 PM   FIELD      -119.198938       40.776935      30   6
2                  CONTACT                             Area
BMAN190263         PUBLIC                              9 O'Clock Response
             BLM                  : 630 L                                   CREATE   0     0      0     0      0      734      734      0     0      734      0.0          0.0                               12.2     B239   VERBAL WARNING   8/30/19 17:17 a   8/30/2019    05:17:36 PM   FIELD      -119.22358        40.778155      30   6
3                  CONTACT                             Area
BMAN190263         PUBLIC                              3 O'Clock Response
             BLM                  : 300 D                                   CREATE   0     0      0     0      0      68       68       0     0      68       0.0          0.0                               1.1      B233   PUBLIC ASSIST    8/30/19 17:18 a   8/30/2019    05:18:10 PM   FIELD      -119.196093       40.778601      30   6
4                  CONTACT                             Area
BMAN190263                                             9 O'Clock Response
             BLM   PATROL CHECK 900 E                                       CREATE   0     0      0     0      0      2805     2805     0     0      2805     0.0          0.0                               46.8     B242   NO ACTION        8/30/19 17:23 a   8/30/2019    05:23:54 PM   FIELD      -119.216333       40.79392       30   6
5                                                      Area
BMAN190263                                             3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM   REQUEST LE     Ranger HQ                                 COPY     0     0            0             355      355                   355      0.0          0.0                               5.9             CANCEL           8/30/19 17:24 a   8/30/2019    05:24:16 PM   Control1   -119.210885       40.780935
6                                                      Area
BMAN190263         PUBLIC                              3 O'Clock Response
             BLM                  : 200 C                                   CREATE   0     0      0     0      0      2990     2990     0     0      2990     0.0          0.0                               49.8     B233   PUBLIC ASSIST    8/30/19 17:26 a   8/30/2019    05:26:05 PM   FIELD      -119.193558       40.783499      30   6
7                  CONTACT                             Area
BMAN190263         PUBLIC                              3 O'Clock Response
             BLM                  @BLM Mobile                               CREATE   0     0      0     0      0      3715     3715     0     0      3715     0.0          0.0                               61.9     B239   NO ACTION        8/30/19 17:45 a   8/30/2019    05:45:48 PM   FIELD      -119.209047       40.779429      30   6
8                  CONTACT                             Area
BMAN190263         PUBLIC                              3 O'Clock Response
             BLM                  : 230 I                                   CREATE   0     0      0     0      0      2055     2055     0     0      2055     0.0          0.0                               34.3     C140   NO ACTION        8/30/19 17:54 a   8/30/2019    05:54:15 PM   FIELD      -119.19           40.77906       30   6
9                  CONTACT                             Area
BMAN190264                                             3 O'Clock Response
             BLM   PATROL CHECK : The Temple                                CREATE   0     0      0     0      0      1243     1243     0     0      1243     0.0          0.0                               20.7     B247   PUBLIC ASSIST    8/30/19 17:58 a   8/30/2019    05:58:06 PM   FIELD      -119.199494       40.79081       30   6
0                                                      Area
BMAN190264                                             3 O'clock Response                                                                                                                                                                                                                                                              30   6
             BLM   REQUEST LE     @300 A                                    CREATE   112   73     185   105    290    4229     4519     73    178    4407     1.2          1.8     1.2   1.2   1.8    1.8    70.5     B232   NO ACTION        8/30/19 18:11 a   8/30/2019    06:11:38 PM   Control1   -119.19832        40.780287
1                                                      Area
BMAN190264         PUBLIC                              9 O'Clock Response
             BLM                  : 915 I                                   CREATE   0     0      0     0      0      96       96       0     0      96       0.0          0.0                               1.6      B246   VERBAL WARNING   8/30/19 18:13 a   8/30/2019    06:13:59 PM   FIELD      -119.216996       40.796979      30   6
2                  CONTACT                             Area
BMAN190264                                             9 O'Clock Response
             BLM   PATROL CHECK : 1000 G                                    CREATE   0     0      0     0      0      1751     1751     0     0      1751     0.0          0.0                               29.2     B243   PUBLIC ASSIST    8/30/19 18:15 a   8/30/2019    06:15:56 PM   FIELD      -119.210156       40.798115      30   6
3                                                      Area
BMAN190264         PUBLIC                              3 O'Clock Response
             BLM                  : 200 D                                   CREATE   0     0      0     0      0      2901     2901     0     0      2901     0.0          0.0                               48.4     B233   CITATION         8/30/19 18:16 a   8/30/2019    06:16:49 PM   FIELD      -119.192545       40.783294      30   6
4                  CONTACT                             Area
BMAN190264                                             9 O'Clock Response
             BLM   PATROL CHECK : 900 F                                     CREATE   0     0      0     0      0      3151     3151     0     0      3151     0.0          0.0                               52.5     K231   NO ACTION        8/30/19 18:39 a   8/30/2019    06:39:33 PM   FIELD      -119.216947       40.794384      30   6
5                                                      Area
BMAN190264         PUBLIC                              9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                  : 1000 G                                  CREATE   0     0      0     0      0      14       14       0     0      14       0.0          0.0                               0.2      B243   PUBLIC ASSIST    8/30/19 18:45 a   8/30/2019    06:45:03 PM   FIELD      -119.210156       40.798115
6                  CONTACT                             Area
BMAN190265                                             3 O'Clock Response
             BLM   PATROL CHECK : The Temple                                CREATE   0     0      0     0      0      1959     1959     0     0      1959     0.0          0.0                               32.7     B242   NO ACTION        8/30/19 18:54 a   8/30/2019    06:54:19 PM   FIELD      -119.199494       40.79081       30   6
7                                                      Area
BMAN190265                                             3 O'Clock Response
             BLM   PATROL CHECK : Center Camp                               CREATE   0     0      0     0      0      2156     2156     0     0      2156     0.0          0.0                               35.9     C135   NO ACTION        8/30/19 19:03 a   8/30/2019    07:03:13 PM   FIELD      -119.213507       40.780137      30   6
8                                                      Area
BMAN190265         PUBLIC                              9 O'Clock Response
             BLM                  : 900 D                                   CREATE   0     0      0     0      0      174      174      0     0      174      0.0          0.0                               2.9      B241   PUBLIC ASSIST    8/30/19 19:08 a   8/30/2019    07:08:24 PM   FIELD      -119.215591       40.793358      30   6
9                  CONTACT                             Area
BMAN190266                                             9 O'Clock Response
             BLM   PATROL CHECK : 900 E                                     CREATE   0     0      0     0      0      1213     1213     0     0      1213     0.0          0.0                               20.2     B246   PUBLIC ASSIST    8/30/19 19:24 a   8/30/2019    07:24:28 PM   FIELD      -119.216333       40.79392       30   6
0                                                      Area
BMAN190266         PUBLIC                              9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM                  : 700 J                                   CREATE   0     0      0     0      0      16       16       0     0      16       0.0          0.0                               0.3      C135   PUBLIC ASSIST    8/30/19 19:48 a   8/30/2019    07:48:02 PM   FIELD      -119.224315       40.782184
1                  CONTACT                             Area
BMAN190266                                             3 O'Clock Response
             BLM   PATROL CHECK : 600 Esp :MAYAN                            CREATE   0     0      0     0      0      954      954      0     0      954      0.0          0.0                               15.9     B232   PUBLIC ASSIST    8/30/19 19:53 a   8/30/2019    07:53:59 PM   FIELD      -119.211557       40.781617      30   6
2                                                      Area
BMAN190266         PUBLIC                              9 O'Clock Response
             BLM                  : 1000 C                                  CREATE   0     0      0     0      0      478      478      0     0      478      0.0          0.0                               8.0      B246   PUBLIC ASSIST    8/30/19 20:16 a   8/30/2019    08:16:30 PM   FIELD      -119.209157       40.795306      30   6
3                  CONTACT                             Area
BMAN190266                                             9 O'Clock Response
             BLM   PATROL CHECK 1000 Esp                                    CREATE   0     0      0     0      0      1684     1684     0     0      1684     0.0          0.0                               28.1     B352   PUBLIC ASSIST    8/30/19 20:44 a   8/30/2019    08:44:11 PM   FIELD      -119.208196       40.792604      30   6
4                                                      Area
BMAN190266                                             9 O'Clock Response
             BLM   PATROL CHECK : 900 Esp                                   CREATE   0     0      0     0      0      814      814      0     0      814      0.0          0.0                               13.6     B355   PUBLIC ASSIST    8/30/19 20:44 a   8/30/2019    08:44:18 PM   FIELD      -119.212238       40.790821      30   6
5                                                      Area
BMAN190266                                             3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM   PATROL CHECK : The Man                                   CREATE   0     0      0     0      0      2104     2104     0     0      2104     0.0          0.0                               35.1     B234   NO ACTION        8/30/19 20:45 a   8/30/2019    08:45:12 PM   FIELD      -119.205841       40.78598
6                                                      Area
BMAN190266         PUBLIC                              3 O'Clock Response
             BLM                  : 600 Esp                                 CREATE   0     0      0     0      0      25       25       0     0      25       0.0          0.0                               0.4      C135   PUBLIC ASSIST    8/30/19 20:45 a   8/30/2019    08:45:12 PM   FIELD      -119.211557       40.781617      30   6
7                  CONTACT                             Area
BMAN190266         PUBLIC                              3 O'Clock Response
             BLM                  : 530 H                                   CREATE   0     0      0     0      0      275      275      0     0      275      0.0          0.0                               4.6      B232   NO ACTION        8/30/19 20:53 a   8/30/2019    08:53:08 PM   FIELD      -119.21451        40.774509      30   6
8                  CONTACT                             Area
BMAN190266                                             Outside Event
             BLM   REQUEST BRC    Black Rock Hot                            CREATE   71    77     148   537    685    4620     5305     77    614    5234     1.3          9.0     1.3   1.3   9.0    9.0    77.0     SRP2                    8/30/19 20:55 a   8/30/2019    08:55:43 PM   FIELD      -119.007631       40.97333       30   6
9                                                      Response Area
BMAN190267                                             9 O'Clock Response
             BLM   PATROL CHECK : 1000 Esp                                  CREATE   0     0      0     0      0      6663     6663     0     0      6663     0.0          0.0                               111.1    B243   PUBLIC ASSIST    8/30/19 21:03 a   8/30/2019    09:03:03 PM   FIELD      -119.208196       40.792604      30   6
0                                                      Area
BMAN190267                                             9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM   PATROL CHECK : 900 G                                     CREATE   0     0      0     0      0      3159     3159     0     0      3159     0.0          0.0                               52.7     B245   PUBLIC ASSIST    8/30/19 21:04 a   8/30/2019    09:04:26 PM   FIELD      -119.217561       40.794849
1                                                      Area
BMAN190267                                             9 O'Clock Response
             BLM   PATROL CHECK : Thunderdome                               CREATE   0     0      0     0      0      1717     1717     0     0      1717     0.0          0.0                               28.6     B362   NO ACTION        8/30/19 21:07 a   8/30/2019    09:07:02 PM   FIELD      -119.214242       40.786937      30   6
2                                                      Area
BMAN190267         PUBLIC                              Gate Road
             BLM                  : Gate Road                               CREATE   0     0      0     0      0      271      271      0     0      271      0.0          0.0                               4.5      P368   PUBLIC ASSIST    8/30/19 21:07 a   8/30/2019    09:07:14 PM   FIELD      -119.257223       40.755891      30   6
3                  CONTACT                             Response Area
BMAN190267                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road                               CREATE   0     0      0     0      0      204      204      0     0      204      0.0          0.0                               3.4      C105   NO ACTION        8/30/19 21:16 a   8/30/2019    09:16:31 PM   FIELD      -119.257223       40.755891      30   6
4                                                      Response Area
BMAN190267                                             9 O'Clock Response
             BLM   PATROL CHECK : 1000 Esp                                  CREATE   0     0      0     0      0      5783     5783     0     0      5783     0.0          0.0                               96.4     B353   PUBLIC ASSIST    8/30/19 21:16 a   8/30/2019    09:16:35 PM   FIELD      -119.208196       40.792604      30   6
5                                                      Area
BMAN190267                                             9 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM   PATROL CHECK : Thunderdome                               CREATE   0     0      0     0      0      351      351      0     0      351      0.0          0.0                               5.9      B364   NO ACTION        8/30/19 21:17 a   8/30/2019    09:17:07 PM   FIELD      -119.214242       40.786937
6                                                      Area
BMAN190267                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : 230 Esp                                 CREATE   0     0      0     0      0      1111     1111     0     0      1111     0.0          0.0                               18.5     B239   WRITTEN WARNING 8/30/19 21:20 a    8/30/2019    09:20:52 PM   FIELD      -119.198014       40.782562      30   6
7                                                      Area
BMAN190267                                             9 O'Clock Response
             BLM   PATROL CHECK : 1000 G                                    CREATE   0     0      0     0      0      2886     2886     0     0      2886     0.0          0.0                               48.1     B352   PUBLIC ASSIST    8/30/19 21:25 a   8/30/2019    09:25:39 PM   FIELD      -119.210156       40.798115      30   6
8                                                      Area
BMAN190267         PUBLIC                              Gate Road
             BLM                : Gate Road                                 CREATE   0     0      0     0      0      269      269      0     0      269      0.0          0.0                               4.5      C125   NO ACTION        8/30/19 21:34 a   8/30/2019    09:34:26 PM   FIELD      -119.257223       40.755891      30   6
9                  CONTACT                             Response Area
BMAN190268
0
             BLM   PATROL CHECK 1215 l: THE WALL                          CREATE     0     0      0     0      0      1959     1959     0     0      1959     0.0          0.0                               32.7     B365   NO ACTION        8/30/19 21:36 a   8/30/2019    09:36:34 PM   FIELD      0.0               0.0            30   6
BMAN190268                                             3 O'Clock Response
             BLM   TRAFFIC STOP   : 1200 Promenade                        CREATE     0     0      0     0      0      124      124      0     0      124      0.0          0.0                               2.1      B242   NO ACTION        8/30/19 21:38 a   8/30/2019    09:38:44 PM   FIELD      -119.202749       40.788356      30   6
1                                                      Area
BMAN190268                                             3 O'Clock Response
             BLM   PATROL CHECK The Man                                   CREATE     0     0      0     0      0      5119     5119     0     0      5119     0.0          0.0                               85.3     B234   PUBLIC ASSIST    8/30/19 21:40 a   8/30/2019    09:40:46 PM   FIELD      -119.205841       40.78598       30   6
2                                                      Area
BMAN190268                                             3 O'Clock Response                                                                                                                                                                                                                                                              30   6
             BLM   TRAFFIC STOP   : 300 Esp                               CREATE     0     0      0     0      0      206      206      0     0      206      0.0          0.0                               3.4      C135   VERBAL WARNING   8/30/19 21:41 a   8/30/2019    09:41:34 PM   FIELD      -119.199444       40.781138


                                                                                                                                                                                                                                                                                                                       ER00160
3                                                      Area
                                                                                                  Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 344 of 499
                                                                                                                                                               eventSummary

BMAN190268
4
             BLM   PATROL CHECK : 1215L                                      CREATE   0     0      0     0     0     648     648     0     0     648     0.0          0.0                             10.8    B364   NO ACTION        8/30/19 21:44 a   8/30/2019    09:44:37 PM   FIELD      0.0               0.0            30   6
BMAN190268
5
             BLM   PATROL CHECK : 1215L                                      CREATE   0     0      0     0     0     1466    1466    0     0     1466    0.0          0.0                             24.4    B367   NO ACTION        8/30/19 21:45 a   8/30/2019    09:45:06 PM   FIELD      0.0               0.0            30   6
BMAN190268                                            Gate Road
             BLM   TRAFFIC STOP   : Gate Road                                CREATE   0     0      0     0     0     334     334     0     0     334     0.0          0.0                             5.6     C125   NO ACTION        8/30/19 21:46 a   8/30/2019    09:46:49 PM   FIELD      -119.257223       40.755891      30   6
6                                                     Response Area
BMAN190268                                            9 O'Clock Response                                                                                                                                                                                                                                                       30   6
             BLM   PATROL CHECK : 800 Esp                                    CREATE   0     0      0     0     0     3779    3779    0     0     3779    0.0          0.0                             63.0    B242   NO ACTION        8/30/19 21:52 a   8/30/2019    09:52:17 PM   FIELD      -119.214566       40.787741
7                                                     Area
BMAN190268                                            9 O'Clock Response
             BLM   PATROL CHECK : 800 Esp                                    CREATE   0     0      0     0     0     3371    3371    0     0     3371    0.0          0.0                             56.2    B233   PUBLIC ASSIST    8/30/19 21:59 a   8/30/2019    09:59:25 PM   FIELD      -119.214566       40.787741      30   6
8                                                     Area
BMAN190268                                            9 O'Clock Response
             BLM   PATROL CHECK : 830 Esp                                    CREATE   0     0      0     0     0     5664    5664    0     0     5664    0.0          0.0                             94.4    B364   ARREST           8/30/19 22:06 a   8/30/2019    10:06:52 PM   FIELD      -119.213669       40.789398      30   6
9                                                     Area
BMAN190269
0
             BLM   TRAFFIC STOP   : THE FOLLY                                CREATE   0     0      0     0     0     668     668     0     0     668     0.0          0.0                             11.1    B367   CITATION         8/30/19 22:18 a   8/30/2019    10:18:27 PM   FIELD      0.0               0.0            30   6
BMAN190269         PUBLIC                             3 O'Clock Response
             BLM                  : 200 Esp : deep                       CREATE       0     0      0     0     0     14      14      0     0     14      0.0          0.0                             0.2     C135   PUBLIC ASSIST    8/30/19 22:18 a   8/30/2019    10:18:57 PM   FIELD      -119.197117       40.784218      30   6
1                  CONTACT                            Area
BMAN190269         PUBLIC
2
             BLM
                   CONTACT
                                  : FOLLY                                CREATE       0     0      0     0     0     782     782     0     0     782     0.0          0.0                             13.0    B247   CITATION         8/30/19 22:32 a   8/30/2019    10:32:37 PM   FIELD      0.0               0.0            30   6
BMAN190269
3
             BLM   TRAFFIC STOP   : FOLLY                                CREATE       0     0      0     0     0     709     709     0     0     709     0.0          0.0                             11.8    B230   VERBAL WARNING   8/30/19 22:33 a   8/30/2019    10:33:08 PM   FIELD      0.0               0.0            30   6
BMAN190269                                            9 O'Clock Response
             BLM   PATROL CHECK : 1000 Esp                               CREATE       0     0      0     0     0     1832    1832    0     0     1832    0.0          0.0                             30.5    C135   PUBLIC ASSIST    8/30/19 22:34 a   8/30/2019    10:34:02 PM   FIELD      -119.208196       40.792604      30   6
4                                                     Area
BMAN190269         PUBLIC
5
             BLM
                   CONTACT
                                : THE FOLLY                              CREATE       0     0      0     0     0     620     620     0     0     620     0.0          0.0                             10.3    B241   CITATION         8/30/19 22:45 a   8/30/2019    10:45:47 PM   FIELD      0.0               0.0            30   6
BMAN190269                                            9 O'Clock Response
             BLM   PATROL CHECK : 800 Esp                                CREATE       0     0      0     0     0     688     688     0     0     688     0.0          0.0                             11.5    B352   PUBLIC ASSIST    8/30/19 22:48 a   8/30/2019    10:48:52 PM   FIELD      -119.214566       40.787741      30   6
6                                                     Area
BMAN190269                      @1000 J:DEEP          9 O'Clock Response                                                                                                                                                                                                                                                       30   6
             BLM   PATROL CHECK                                          CREATE       0     0      0     0     0     11137   11137   0     0     11137   0.0          0.0                             185.6   B233   TRANSFER         8/30/19 22:52 a   8/30/2019    10:52:27 PM   FIELD      -119.210834       40.800022
7                               PLAYA                 Area
BMAN190269         PUBLIC                             3 O'Clock Response                                                                                                                                                                                                                                                       30   6
             BLM                : 200 A                                  CREATE       0     0      0     0     0     2683    2683    0     0     2683    0.0          0.0                             44.7    B242   NO ACTION        8/30/19 22:55 a   8/30/2019    10:55:25 PM   FIELD      -119.195582       40.783908
8                  CONTACT                            Area
BMAN190269         PUBLIC
9
             BLM
                   CONTACT
                                : THE FOLLY                              CREATE       0     0      0     0     0     937     937     0     0     937     0.0          0.0                             15.6    B367   CITATION         8/30/19 22:58 a   8/30/2019    10:58:56 PM   FIELD      0.0               0.0            30   6
BMAN190270                                            9 O'Clock Response                                                                                                                                                                                                                                                       30   6
             BLM   PATROL CHECK 900 Esp                                  CREATE       0     0      0     0     0     973     973     0     0     973     0.0          0.0                             16.2    C135   PUBLIC ASSIST    8/30/19 23:06 a   8/30/2019    11:06:38 PM   FIELD      -119.212238       40.790821
0                                                     Area
BMAN190270         PUBLIC                             9 O'Clock Response
             BLM                  1000 G                                 CREATE       0     0      0     0     0     434     434     0     0     434     0.0          0.0                             7.2     B363   PUBLIC ASSIST    8/30/19 23:08 a   8/30/2019    11:08:45 PM   FIELD      -119.210156       40.798115      30   6
1                  CONTACT                            Area
BMAN190270
2
             BLM   PATROL CHECK   : mayan rave                           CREATE       0     0      0     0     0     1891    1891    0     0     1891    0.0          0.0                             31.5    C135   PUBLIC ASSIST    8/30/19 23:23 a   8/30/2019    11:23:10 PM   FIELD      0.0               0.0            30   6
BMAN190270         PUBLIC                             9 O'Clock Response                                                                                                                                                                                                                                                       30   6
             BLM                  : Point 2                              CREATE       0     0      0     0     0     43      43      0     0     43      0.0          0.0                             0.7     P368   PUBLIC ASSIST    8/30/19 23:23 a   8/30/2019    11:23:44 PM   FIELD      -119.219651       40.8057
3                  CONTACT                            Area
BMAN190270         PUBLIC         : GUIDING EMS
             BLM                                                             CREATE   0     0      0     0     0     135     135     0     0     135     0.0          0.0                             2.3     B234   NO ACTION        8/30/19 23:27 a   8/30/2019    11:27:58 PM   FIELD      0.0               0.0            30   6
4                  CONTACT        INTO
BMAN190270         PUBLIC                             9 O'Clock Response
             BLM                  @1000 A:DEEP                           CREATE       0     0      0     0     0     8542    8542    0     0     8542    0.0          0.0                             142.4   I405   TRANSFER         8/30/19 23:32 a   8/30/2019    11:32:36 PM   FIELD      -119.20861        40.793769      30   6
5                  CONTACT                            Area
BMAN190270
6
             BLM   PATROL CHECK   : FOLLY BURN                           CREATE       0     0      0     0     0     4995    4995    0     0     4995    0.0          0.0                             83.3    B200   NO ACTION        8/30/19 23:34 a   8/30/2019    11:34:17 PM   FIELD      0.0               0.0            30   6
BMAN190270         PUBLIC                             3 O'Clock Response
             BLM                  @200 J:THE FOLLY                       CREATE       0     0      0     0     0     653     653     0     0     653     0.0          0.0                             10.9    B367   CITATION         8/30/19 23:35 a   8/30/2019    11:35:11 PM   FIELD      -119.187346       40.782243      30   6
7                  CONTACT                            Area
BMAN190270         PUBLIC                             9 O'Clock   Response
             BLM                  : 1000 G                                   CREATE   0     0      0     0     0     1038    1038    0     0     1038    0.0          0.0                             17.3    B234   LE ASSIST        8/30/19 23:36 a   8/30/2019    11:36:21 PM   FIELD      -119.210156       40.798115      30   6
8                  CONTACT                            Area
BMAN190270         PUBLIC                             9 O'Clock   Response
             BLM                  @930 L:FOLLEY                              CREATE   0     0      0     0     0     2904    2904    0     0     2904    0.0          0.0                             48.4    B360   NO ACTION        8/30/19 23:37 a   8/30/2019    11:37:33 PM   FIELD      -119.216136       40.799465      30   6
9                  CONTACT                            Area
BMAN190271         PUBLIC                             9 O'Clock   Response                                                                                                                                                                                                                                                     30   6
             BLM                  @900 E:FOLLEY                              CREATE   0     0      0     0     0     3106    3106    0     0     3106    0.0          0.0                             51.8    B240   NO ACTION        8/30/19 23:37 a   8/30/2019    11:37:53 PM   FIELD      -119.216333       40.79392
0                  CONTACT                            Area
BMAN190271                        @900 E:FOLLY        9 O'Clock   Response                                                                                                                                                                                                                                                     30   6
             BLM   PATROL CHECK                                              CREATE   0     0      0     0     0     3178    3178    0     0     3178    0.0          0.0                             53.0    C2     NO ACTION        8/30/19 23:37 a   8/30/2019    11:37:54 PM   FIELD      -119.216333       40.79392
1                                 BURN                Area
BMAN190271         PUBLIC                             9 O'Clock   Response
             BLM                  @1000 E:FOLLY                              CREATE   0     0      0     0     0     4647    4647    0     0     4647    0.0          0.0                             77.5    B245   PUBLIC ASSIST    8/30/19 23:38 a   8/30/2019    11:38:28 PM   FIELD      -119.209704       40.796843      30   6
2                  CONTACT                            Area
BMAN190271
3
             BLM   PATROL CHECK   : FOLLY BURN                               CREATE   0     0      0     0     0     4544    4544    0     0     4544    0.0          0.0                             75.7    B235   NO ACTION        8/30/19 23:41 a   8/30/2019    11:41:07 PM   FIELD      0.0               0.0            30   6
BMAN190271         PUBLIC                             9 O'Clock   Response
             BLM                  @1000 L:DEEP                                        0     0            0           0       0                   0       0.0          0.0                             0.0            PUBLIC ASSIST    8/30/19 23:42 a   8/30/2019    11:42:13 PM   FIELD      -119.211193       40.801031      30   6
5                  CONTACT                            Area
BMAN190271         PUBLIC                             9 O'Clock   Response
             BLM                  @1000 L:DEEP                                        0     0            0           0       0                   0       0.0          0.0                             0.0            PUBLIC ASSIST    8/30/19 23:42 a   8/30/2019    11:42:13 PM   FIELD      -119.211193       40.801031      30   6
6                  CONTACT                            Area
BMAN190271         PUBLIC                             9 O'Clock   Response
             BLM                  @1000 L:DEEP                                        0     0            0           0       0                   0       0.0          0.0                             0.0            PUBLIC ASSIST    8/30/19 23:42 a   8/30/2019    11:42:13 PM   FIELD      -119.211193       40.801031      30   6
7                  CONTACT                            Area
BMAN190271         PUBLIC                             9 O'Clock   Response
             BLM                  @1000 L:DEEP                                        0     0            0           0       0                   0       0.0          0.0                             0.0            PUBLIC ASSIST    8/30/19 23:42 a   8/30/2019    11:42:13 PM   FIELD      -119.211193       40.801031      30   6
8                  CONTACT                            Area
BMAN190271         PUBLIC                             9 O'Clock   Response                                                                                                                                                                                                                                                     30   6
             BLM                  @1000 L:DEEP                                        0     0            0           0       0                   0       0.0          0.0                             0.0            PUBLIC ASSIST    8/30/19 23:42 a   8/30/2019    11:42:13 PM   FIELD      -119.211193       40.801031
9                  CONTACT                            Area
BMAN190271         PUBLIC                             3 O'Clock   Response
             BLM                  : 200 Esp                                  CREATE   0     0      0     0     0     6261    6261    0     0     6261    0.0          0.0                             104.4   B242   CITATION         8/30/19 23:42 a   8/30/2019    11:42:41 PM   FIELD      -119.197117       40.784218      30   6
4                  CONTACT                            Area
BMAN190272                        @1000 E:0100        9 O'Clock   Response
             BLM   PATROL CHECK                                              CREATE   0     0      0     0     0     2067    2067    0     0     2067    0.0          0.0                             34.5    B365   CITATION         8/30/19 23:44 a   8/30/2019    11:44:09 PM   FIELD      -119.209704       40.796843      30   6
0                                 SIDE                Area
BMAN190272         PUBLIC                             9 O'Clock   Response
             BLM                  @1000 L:500 SIDE                           CREATE   0     0      0     0     0     599     599     0     0     599     0.0          0.0                             10.0    B247   CITATION         8/30/19 23:46 a   8/30/2019    11:46:28 PM   FIELD      -119.211193       40.801031      30   6
1                  CONTACT                            Area
BMAN190272         PUBLIC                             3 O'Clock   Response
             BLM                  : 200 Esp                                  CREATE   0     0      0     0     0     2913    2913    0     0     2913    0.0          0.0                             48.6    B243   CITATION         8/30/19 23:50 a   8/30/2019    11:50:58 PM   FIELD      -119.197117       40.784218      30   6
2                  CONTACT                            Area
BMAN190272                                            9 O'Clock   Response                                                                                                                                                                                                                                                     30   6
             BLM   PATROL CHECK @1000 E:FOLLEY                               CREATE   0     0      0     0     0     3475    3475    0     0     3475    0.0          0.0                             57.9    C151   NO ACTION        8/30/19 23:50 a   8/30/2019    11:50:59 PM   FIELD      -119.209704       40.796843
3                                                     Area
BMAN190272         PUBLIC                             3 O'Clock   Response
             BLM                  : 200 Esp                                  CREATE   0     0      0     0     0     352     352     0     0     352     0.0          0.0                             5.9     C135   PUBLIC ASSIST    8/30/19 23:55 a   8/30/2019    11:55:16 PM   FIELD      -119.197117       40.784218      30   6
4                  CONTACT                            Area
BMAN190272                                            3 O'Clock   Response
             BLM   PATROL CHECK :FOLLY BURN                                  CREATE   0     0      0     0     0     2616    2616    0     0     2616    0.0          0.0                             43.6    B233   NO ACTION        8/31/19 0:00 a    8/31/2019    12:00:14 AM   FIELD      -119.202749       40.788356      31   7
5                                                     Area
BMAN190272
6
             BLM   PATROL CHECK : FOLLY BURN                                 CREATE   0     0      0     0     0     3598    3598    0     0     3598    0.0          0.0                             60.0    B352   PUBLIC ASSIST    8/31/19 0:01 a    8/31/2019    12:01:06 AM   FIELD      0.0               0.0            31   7
BMAN190272                                            9 O'Clock Response
             BLM   PATROL CHECK 1000 G                                   CREATE       0     0      0     0     0     929     929     0     0     929     0.0          0.0                             15.5    B354   NO ACTION        8/31/19 0:02 a    8/31/2019    12:02:28 AM   FIELD      -119.210156       40.798115      31   7
7                                                     Area
BMAN190272         PUBLIC
             BLM                  : FOLLY BURN                               CREATE   0     0      0     0     0     2375    2375    0     0     2375    0.0          0.0                             39.6    B234   NO ACTION        8/31/19 0:03 a    8/31/2019    12:03:57 AM   FIELD      0.0               0.0            31   7
8                  CONTACT
BMAN190272         PUBLIC
9
             BLM
                   CONTACT
                                  : FOLLY BURN                           CREATE       0     0      0     0     0     4516    4516    0     0     4516    0.0          0.0                             75.3    B367   NO ACTION        8/31/19 0:05 a    8/31/2019    12:05:26 AM   FIELD      0.0               0.0            31   7
BMAN190273         PUBLIC                             3 O'Clock Response
             BLM                  @200 Esp                               CREATE       0     0      0     0     0     3688    3688    0     0     3688    0.0          0.0                             61.5    C147   PUBLIC ASSIST    8/31/19 0:05 a    8/31/2019    12:05:30 AM   FIELD      -119.197117       40.784218      31   7
0                  CONTACT                            Area
BMAN190273         PUBLIC
1
             BLM
                   CONTACT
                                  : 1000 FOLLY BURN                      CREATE       0     0      0     0     0     545     545     0     0     545     0.0          0.0                             9.1     K231   NO ACTION        8/31/19 0:13 a    8/31/2019    12:13:23 AM   FIELD      0.0               0.0            31   7
BMAN190273
2
             BLM   PATROL CHECK   : FOLLY BURN                               CREATE   0     0      0     0     0     1324    1324    0     0     1324    0.0          0.0                             22.1    K358   NO ACTION        8/31/19 0:16 a    8/31/2019    12:16:02 AM   FIELD      0.0               0.0            31   7
BMAN190273         PUBLIC         : WEST SIDE OF
3
             BLM
                   CONTACT        THE
                                                                             CREATE   0     0      0     0     0     1553    1553    0     0     1553    0.0          0.0                             25.9    B246   NO ACTION        8/31/19 0:33 a    8/31/2019    12:33:23 AM   FIELD      0.0               0.0            31   7
BMAN190273         PUBLIC                             9 O'Clock   Response
             BLM                  @1000 G:MAYAN                              CREATE   0     0      0     0     0     824     824     0     0     824     0.0          0.0                             13.7    B363   CITATION         8/31/19 0:40 a    8/31/2019    12:40:00 AM   FIELD      -119.210156       40.798115      31   7
4                  CONTACT                            Area
BMAN190273                                            3 O'Clock   Response
5
             BLM   PATROL CHECK : 200 Esp
                                                      Area
                                                                             CREATE   0     0      0     0     0     924     924     0     0     924     0.0          0.0                             15.4    C135   PUBLIC ASSIST    8/31/19 0:42 a    8/31/2019    12:42:58 AM   FIELD      -119.197117       40.784218      31   7
BMAN190273         PUBLIC                             3 O'Clock   Response                                                                                                                                                                                                                                                     31   7
             BLM                  The Temple                                 CREATE   0     0      0     0     0     286     286     0     0     286     0.0          0.0                             4.8     B364   NO ACTION        8/31/19 0:50 a    8/31/2019    12:50:38 AM   FIELD      -119.199494       40.79081
6                  CONTACT                            Area
BMAN190273         PUBLIC                             9 O'Clock   Response                                                                                                                                                                                                                                                     31   7
             BLM                  : Point 3                                  CREATE   0     0      0     0     0     1517    1517    0     0     1517    0.0          0.0                             25.3    P368   NO ACTION        8/31/19 0:52 a    8/31/2019    12:52:51 AM   FIELD      -119.185331       40.80163
7                  CONTACT                            Area
BMAN190273                                            9 O'Clock   Response
             BLM   PATROL CHECK   : 700 G                                    CREATE   0     0      0     0     0     209     209     0     0     209     0.0          0.0                             3.5     B353   PUBLIC ASSIST    8/31/19 1:00 a    8/31/2019    01:00:49 AM   FIELD      -119.221805       40.7827        31   7
8                                                     Area
BMAN190273         PUBLIC
9
             BLM
                   CONTACT
                                  : 200 DEEP PLAY:                           CREATE   0     0      0     0     0     911     911     0     0     911     0.0          0.0                             15.2    B352   CITATION         8/31/19 1:01 a    8/31/2019    01:01:12 AM   FIELD      0.0               0.0            31   7
BMAN190274         PUBLIC                           9 O'Clock Response
             BLM                  815 A                                      CREATE   0     0      0     0     0     2297    2297    0     0     2297    0.0          0.0                             38.3    B234   PUBLIC ASSIST    8/31/19 1:03 a    8/31/2019    01:03:35 AM   FIELD      -119.215657       40.789051      31   7
0                  CONTACT                          Area
BMAN190274         PUBLIC        : 200 Esp :        3 O'Clock Response
             BLM                                                             CREATE   0     0      0     0     0     870     870     0     0     870     0.0          0.0                             14.5    C135   PUBLIC ASSIST    8/31/19 1:04 a    8/31/2019    01:04:16 AM   FIELD      -119.197117       40.784218      31   7
1                  CONTACT       question           Area
BMAN190274         PUBLIC                           9 O'Clock Response
             BLM                 @1000 G:MYAN                                CREATE   0     0      0     0     0     535     535     0     0     535     0.0          0.0                             8.9     B355   CITATION         8/31/19 1:10 a    8/31/2019    01:10:50 AM   FIELD      -119.210156       40.798115      31   7
2                  CONTACT                          Area
BMAN190274         PUBLIC                           9 O'Clock Response
             BLM                 : 1000 Esp :mayan                           CREATE   0     0      0     0     0     6451    6451    0     0     6451    0.0          0.0                             107.5   C124   PUBLIC ASSIST    8/31/19 1:11 a    8/31/2019    01:11:28 AM   FIELD      -119.208196       40.792604      31   7
3                  CONTACT                          Area
BMAN190274                       @Station 6 : 515   3 O'clock Response                                                                                                                                                                                                                                                         31   7
             BLM   INVESTIGATION                                             CREATE   106   202    308   231   539   3504    4043    202   433   3937    3.4          3.9     3.4   3.4   3.9   3.9   58.4    B362   REPORT           8/31/19 1:11 a    8/31/2019    01:11:54 AM   Ops2       -119.209427       40.779538
4                                EPS                Area
BMAN190274         PUBLIC                           3 O'Clock Response
             BLM                 : Point 4 : DEEP                            CREATE   0     0      0     0     0     446     446     0     0     446     0.0          0.0                             7.4     B244   VERBAL WARNING   8/31/19 1:19 a    8/31/2019    01:19:14 AM   FIELD      -119.179711       40.77568       31   7
5                  CONTACT                          Area
BMAN190274         PUBLIC                           9 O'Clock Response
             BLM                 1000 G                                      CREATE   0     0      0     0     0     832     832     0     0     832     0.0          0.0                             13.9    B363   CITATION         8/31/19 1:38 a    8/31/2019    01:38:39 AM   FIELD      -119.210156       40.798115      31   7
6                  CONTACT                          Area
BMAN190274         PUBLIC                           3 O'Clock Response
             BLM                 : Point 4                                   CREATE   0     0      0     0     0     568     568     0     0     568     0.0          0.0                             9.5     P368   NO ACTION        8/31/19 1:40 a    8/31/2019    01:40:43 AM   FIELD      -119.179711       40.77568       31   7
7                  CONTACT                          Area
BMAN190274         PUBLIC                           3 O'Clock Response
             BLM                 : 200 Esp                                   CREATE   0     0      0     0     0     1986    1986    0     0     1986    0.0          0.0                             33.1    B243   TRANSFER         8/31/19 1:40 a    8/31/2019    01:40:47 AM   FIELD      -119.197117       40.784218      31   7
8                  CONTACT                          Area
BMAN190274         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                                         31   7
             BLM                 : BLM Mobile                                CREATE   0     0      0     0     0     3441    3441    0     0     3441    0.0          0.0                             57.4    B353   PUBLIC ASSIST    8/31/19 1:50 a    8/31/2019    01:50:09 AM   FIELD      -119.209047       40.779429
9                  CONTACT                          Area
BMAN190275         PUBLIC
1
             BLM
                   CONTACT
                                 @430 A : CAMP      3 O'clock Response       CREATE   134   196    330   76    406   293     699     196   272   565     3.3          1.3     3.3   3.3   1.3   1.3   4.9     K231   NO ACTION        8/31/19 1:50 a    8/31/2019    01:50:54 AM   OTHER      -119.205819       40.777912      31   7
                                                    Area                                    0            0           0                                   0.0          0.0                             0.0                                               12/30/1899   12:00:00 AM                                               30   6
BMAN190275         PUBLIC                           9 O'Clock Response
             BLM                 : 915 G                                     CREATE   0     0      0     0     0     2107    2107    0     0     2107    0.0          0.0                             35.1    B232   PUBLIC ASSIST    8/31/19 1:52 a    8/31/2019    01:52:44 AM   FIELD      -119.215938       40.795936      31   7
0                  CONTACT                          Area
                   COMPLIANCE                       9 O'clock Response
T-148476     BLM                 : 40 48.03 N, 119                                          0            0           14942   14942                       0.0          0.0                             0.0            CANCEL           8/31/19 1:59 a    8/31/2019    01:59:25 AM   OTHER      -120.983333333    40.666666667   31   7
                   CHECK                            Area
BMAN190275         PUBLIC                           3 O'Clock Response
             BLM                 @1 Oclock off the                           CREATE   0     0      0     0     0     1151    1151    0     0     1151    0.0          0.0                             19.2    B234   NO ACTION        8/31/19 2:02 a    8/31/2019    02:02:38 AM   FIELD      -119.187345       40.789724      31   7
2                  CONTACT                          Area
BMAN190275
3
             BLM   PATROL CHECK : slut gardens                               CREATE   0     0      0     0     0     697     697     0     0     697     0.0          0.0                             11.6    C121   PUBLIC ASSIST    8/31/19 2:25 a    8/31/2019    02:25:22 AM   FIELD      0.0               0.0            31   7
BMAN190275         PUBLIC                           9 O'Clock Response
             BLM                 : 1000 L : 3000 FT                          CREATE   0     0      0     0     0     551     551     0     0     551     0.0          0.0                             9.2     B238   CITATION         8/31/19 2:26 a    8/31/2019    02:26:40 AM   FIELD      -119.211193       40.801031      31   7
4                  CONTACT                          Area
BMAN190275         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                                         31   7
             BLM                 @200 Esp                                    CREATE   0     0      0     0     0     2578    2578    0     0     2578    0.0          0.0                             43.0    B246   CITATION         8/31/19 2:31 a    8/31/2019    02:31:46 AM   FIELD      -119.197117       40.784218
5                  CONTACT                          Area
BMAN190275                                          3 O'clock Response
             BLM   INVESTIGATION @The Man                                    CREATE   60    15     75    23    98    266     364     15    38    304     0.3          0.4     0.3   0.3   0.4   0.4   4.4     C141   REPORT           8/31/19 2:42 a    8/31/2019    02:42:16 AM   FIELD      -119.205841       40.78598       31   7
6                                                   Area
BMAN190275         PUBLIC                           9 O'Clock Response
             BLM                 @1000 L:THE RAVE                            CREATE   0     0      0     0     0     466     466     0     0     466     0.0          0.0                             7.8     B361   NO ACTION        8/31/19 2:47 a    8/31/2019    02:47:30 AM   FIELD      -119.211193       40.801031      31   7
7                  CONTACT                          Area
BMAN190275         PUBLIC                           3 O'Clock Response
             BLM                 : 200 Esp :RAVE                             CREATE   0     0      0     0     0     1969    1969    0     0     1969    0.0          0.0                             32.8    B353   PUBLIC ASSIST    8/31/19 2:47 a    8/31/2019    02:47:37 AM   FIELD      -119.197117       40.784218      31   7
8                  CONTACT                          Area
BMAN190275         PUBLIC                           9 O'Clock Response
             BLM                 : 1000 L : mayan                            CREATE   0     0      0     0     0     14280   14280   0     0     14280   0.0          0.0                             238.0   C124   PUBLIC ASSIST    8/31/19 2:59 a    8/31/2019    02:59:29 AM   FIELD      -119.211193       40.801031      31   7
9                  CONTACT                          Area
BMAN190276         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                                         31   7
             BLM                 : 200 Esp                                   CREATE   0     0      0     0     0     2255    2255    0     0     2255    0.0          0.0                             37.6    K358   NO ACTION        8/31/19 3:01 a    8/31/2019    03:01:11 AM   FIELD      -119.197117       40.784218
0                  CONTACT                          Area
BMAN190276         PUBLIC                           3 O'Clock Response
             BLM                 : 450 G                                     CREATE   0     0      0     0     0     24      24      0     0     24      0.0          0.0                             0.4     B357   PUBLIC ASSIST    8/31/19 3:02 a    8/31/2019    03:02:30 AM   FIELD      -119.208678       40.773595      31   7
1                  CONTACT                          Area
BMAN190276                                          9 O'Clock Response
             BLM   PATROL CHECK : 1000 L                                     CREATE   0     0      0     0     0     7356    7356    0     0     7356    0.0          0.0                             122.6   B366   CITATION         8/31/19 3:05 a    8/31/2019    03:05:50 AM   FIELD      -119.211193       40.801031      31   7
2                                                   Area
BMAN190276         PUBLIC                           3 O'Clock Response
             BLM                 @200 Esp:DEEP                               CREATE   0     0      0     0     0     7418    7418    0     0     7418    0.0          0.0                             123.6   B355   TRANSFER         8/31/19 3:06 a    8/31/2019    03:06:34 AM   FIELD      -119.197117       40.784218      31   7
3                  CONTACT                          Area
BMAN190276         PUBLIC                           9 O'Clock Response
             BLM                 : 1000 L                                    CREATE   0     0      0     0     0     176     176     0     0     176     0.0          0.0                             2.9     B361   VERBAL WARNING   8/31/19 3:10 a    8/31/2019    03:10:10 AM   FIELD      -119.211193       40.801031      31   7
4                  CONTACT                          Area
BMAN190276         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                                         31   7
             BLM                 : 200 J                                     CREATE   0     0      0     0     0     1187    1187    0     0     1187    0.0          0.0                             19.8    B354   CITATION         8/31/19 3:16 a    8/31/2019    03:16:11 AM   FIELD      -119.187346       40.782243
5                  CONTACT                          Area
BMAN190276         PUBLIC                           9 O'Clock Response
             BLM                 : 1000 L                                    CREATE   0     0      0     0     0     137     137     0     0     137     0.0          0.0                             2.3     B361   VERBAL WARNING   8/31/19 3:17 a    8/31/2019    03:17:42 AM   FIELD      -119.211193       40.801031      31   7
6                  CONTACT                          Area
BMAN190276         PUBLIC                           9 O'Clock Response
             BLM                 : 1000 L                                    CREATE   0     0      0     0     0     1388    1388    0     0     1388    0.0          0.0                             23.1    B363   CITATION         8/31/19 3:19 a    8/31/2019    03:19:23 AM   FIELD      -119.211193       40.801031      31   7
7                  CONTACT                          Area
BMAN190276         PUBLIC                           3 O'Clock Response
             BLM                 : 200 Esp                                   CREATE   0     0      0     0     0     1511    1511    0     0     1511    0.0          0.0                             25.2    B359   NO ACTION        8/31/19 3:24 a    8/31/2019    03:24:13 AM   FIELD      -119.197117       40.784218      31   7
8                  CONTACT                          Area
BMAN190276                                          9 O'Clock Response
             BLM   PATROL CHECK : 1000 L                                     CREATE   0     0      0     0     0     3377    3377    0     0     3377    0.0          0.0                             56.3    C154   PUBLIC ASSIST    8/31/19 3:31 a    8/31/2019    03:31:10 AM   FIELD      -119.211193       40.801031      31   7
9                                                   Area
BMAN190277         PUBLIC
0
             BLM
                   CONTACT
                                 : 1000 deep playa                           CREATE   0     0      0     0     0     3894    3894    0     0     3894    0.0          0.0                             64.9    C135   PUBLIC ASSIST    8/31/19 3:35 a    8/31/2019    03:35:00 AM   FIELD      0.0               0.0            31   7
BMAN190277                                          9 O'Clock Response
             BLM   PATROL CHECK : 745 L                                      CREATE   0     0      0     0     0     90      90      0     0     90      0.0          0.0                             1.5     B365   NO ACTION        8/31/19 3:35 a    8/31/2019    03:35:42 AM   FIELD      -119.226184       40.78798       31   7
1                                                   Area
BMAN190277         PUBLIC                           9 O'Clock Response
             BLM                 : 1000 L                                    CREATE   0     0      0     0     0     845     845     0     0     845     0.0          0.0                             14.1    B361   CITATION         8/31/19 3:39 a    8/31/2019    03:39:12 AM   FIELD      -119.211193       40.801031      31   7
2                  CONTACT                          Area
BMAN190277                                          9 O'Clock Response                                                                                                                                                                                                                                                         31   7
             BLM   TRAFFIC STOP : 730 Esp                                    CREATE   0     0      0     0     0     165     165     0     0     165     0.0          0.0                             2.8     K358   NO ACTION        8/31/19 3:48 a    8/31/2019    03:48:46 AM   FIELD      -119.214868       40.785965
3                                                   Area
BMAN190277         PUBLIC                           9 O'Clock Response
4
             BLM
                   CONTACT
                                 : 1000 L
                                                    Area
                                                                             CREATE   0     0      0     0     0     493     493     0     0     493     0.0          0.0                             8.2     B367   CITATION         8/31/19 3:53 a    8/31/2019    03:53:46 AM   FIELD      -119.211193       40.801031      31   7
BMAN190277                                          9 O'Clock Response
             BLM   PATROL CHECK : 1000 L                                     CREATE   0     0      0     0     0     7344    7344    0     0     7344    0.0          0.0                             122.4   B364   NO ACTION        8/31/19 3:55 a    8/31/2019    03:55:36 AM   FIELD      -119.211193       40.801031      31   7
5                                                   Area
BMAN190277                                          9 O'Clock Response
             BLM   PATROL CHECK : 1000 L                                     CREATE   0     0      0     0     0     1223    1223    0     0     1223    0.0          0.0                             20.4    B365   NO ACTION        8/31/19 3:57 a    8/31/2019    03:57:24 AM   FIELD      -119.211193       40.801031      31   7
6                                                   Area
BMAN190277         PUBLIC                           9 O'Clock Response
             BLM                 : 1000 Esp :1200                            CREATE   0     0      0     0     0     2197    2197    0     0     2197    0.0          0.0                             36.6    B357   NO ACTION        8/31/19 3:58 a    8/31/2019    03:58:52 AM   FIELD      -119.208196       40.792604      31   7
7                  CONTACT                          Area
BMAN190277         PUBLIC                           9 O'Clock Response                                                                                                                                                                                                                                                         31   7
             BLM                 : 1000 K                                    CREATE   0     0      0     0     0     3073    3073    0     0     3073    0.0          0.0                             51.2    B361   CITATION         8/31/19 4:03 a    8/31/2019    04:03:30 AM   FIELD      -119.211014       40.800526
8                  CONTACT                          Area
BMAN190277                                          9 O'Clock Response
9
             BLM   PATROL CHECK : 1000 L
                                                    Area
                                                                             CREATE   0     0      0     0     0     5564    5564    0     0     5564    0.0          0.0                             92.7    K358   NO ACTION        8/31/19 4:13 a    8/31/2019    04:13:06 AM   FIELD      -119.211193       40.801031      31   7
BMAN190278         PUBLIC                           3 O'Clock Response
             BLM                 : 200 L :747                                CREATE   0     0      0     0     0     519     519     0     0     519     0.0          0.0                             8.7     B359   PUBLIC ASSIST    8/31/19 4:20 a    8/31/2019    04:20:35 AM   FIELD      -119.186019       40.781975      31   7
0                  CONTACT                          Area
BMAN190278         PUBLIC                           3 O'Clock Response
             BLM                 @200 A : SONIC                              CREATE   0     0      0     0     0     1400    1400    0     0     1400    0.0          0.0                             23.3    C125   PUBLIC ASSIST    8/31/19 4:30 a    8/31/2019    04:30:51 AM   FIELD      -119.195582       40.783908      31   7
1                  CONTACT                          Area
BMAN190278         PUBLIC                           9 O'Clock Response
             BLM                 : 1000 L :ROBO                              CREATE   0     0      0     0     0     3146    3146    0     0     3146    0.0          0.0                             52.4    B354   CITATION         8/31/19 4:40 a    8/31/2019    04:40:13 AM   FIELD      -119.211193       40.801031      31   7
2                  CONTACT                          Area
BMAN190278         PUBLIC        : 1000 Esp :       9 O'Clock Response                                                                                                                                                                                                                                                         31   7
             BLM                                                             CREATE   0     0      0     0     0     597     597     0     0     597     0.0          0.0                             10.0    C135   NO ACTION        8/31/19 4:40 a    8/31/2019    04:40:27 AM   FIELD      -119.208196       40.792604
3                  CONTACT       CLOUD              Area
BMAN190278         PUBLIC                           3 O'Clock Response
4
             BLM
                   CONTACT
                                 : 200 L :SEIZURE
                                                    Area
                                                                             CREATE   0     0      0     0     0     503     503     0     0     503     0.0          0.0                             8.4     B359   PUBLIC ASSIST    8/31/19 5:02 a    8/31/2019    05:02:09 AM   FIELD      -119.186019       40.781975      31   7
BMAN190278         PUBLIC                           9 O'Clock Response
             BLM                 : 1000 L                                    CREATE   0     0      0     0     0     1046    1046    0     0     1046    0.0          0.0                             17.4    B366   CITATION         8/31/19 5:08 a    8/31/2019    05:08:34 AM   FIELD      -119.211193       40.801031      31   7
5                  CONTACT                          Area
BMAN190278         PUBLIC                           9 O'Clock Response
             BLM                 : 1000 L                                    CREATE   0     0      0     0     0     478     478     0     0     478     0.0          0.0                             8.0     B365   CITATION         8/31/19 5:12 a    8/31/2019    05:12:24 AM   FIELD      -119.211193       40.801031      31   7
6                  CONTACT                          Area
BMAN190278         PUBLIC                           9 O'Clock Response
             BLM                 : 1000 L                                    CREATE   0     0      0     0     0     545     545     0     0     545     0.0          0.0                             9.1     B354   CITATION         8/31/19 5:32 a    8/31/2019    05:32:57 AM   FIELD      -119.211193       40.801031      31   7
7                  CONTACT                          Area
BMAN190278         PUBLIC                           9 O'Clock Response                                                                                                                                                                                                                                                         31   7
             BLM                 @1000 L:                                    CREATE   0     0      0     0     0     1292    1292    0     0     1292    0.0          0.0                             21.5    B362   PUBLIC ASSIST    8/31/19 5:42 a    8/31/2019    05:42:20 AM   FIELD      -119.211193       40.801031
8                  CONTACT                          Area
BMAN190278         PUBLIC                           9 O'Clock Response
9
             BLM
                   CONTACT
                                 @1000 L:
                                                    Area
                                                                             CREATE   0     0      0     0     0     2635    2635    0     0     2635    0.0          0.0                             43.9    C135   NO ACTION        8/31/19 5:44 a    8/31/2019    05:44:26 AM   FIELD      -119.211193       40.801031      31   7
BMAN190279                                          3 O'clock Response
             BLM   REQUEST LE    Sanctuary                                   CREATE   47    295    342   199   541   5305    5846    295   494   5799    4.9          3.3     4.9   4.9   3.3   3.3   88.4    C157   REPORT           8/31/19 6:03 a    8/31/2019    06:03:37 AM   Control1   -119.211408       40.780857      31   7
0                                                   Area
BMAN190279                                          3 O'Clock Response
             BLM   REQUEST LE    Sanctuary                                   COPY     0     0            0           103     103                 103     0.0          0.0                             1.7            CANCEL           8/31/19 6:07 a    8/31/2019    06:07:14 AM   Control1   -119.211408       40.780857      31   7
1                                                   Area
BMAN190279                                          9 O'Clock Response
             BLM   PATROL CHECK @1000 L:DEEP                                 CREATE   0     0      0     0     0     5966    5966    0     0     5966    0.0          0.0                             99.4    C138   CITATION         8/31/19 7:51 a    8/31/2019    07:51:34 AM   FIELD      -119.211193       40.801031      31   7
2                                                   Area
BMAN190279                                          9 O'Clock Response                                                                                                                                                                                                                                                         31   7
             BLM   ASSAULT       : 1000 Esp : DEEP                           CREATE   0     0      0     0     0     1872    1872    0     0     1872    0.0          0.0                             31.2    C123   REPORT           8/31/19 7:53 a    8/31/2019    07:53:24 AM   FIELD      -119.208196       40.792604
3                                                   Area
BMAN190279
4
             BLM   PATROL CHECK ROBOHEART : 1100                             CREATE   0     0      0     0     0     4949    4949    0     0     4949    0.0          0.0                             82.5    B117   NO ACTION        8/31/19 8:09 a    8/31/2019    08:09:22 AM   FIELD      0.0               0.0            31   7
BMAN190279                                          3 O'Clock Response                                                                                                                                                                                                                                                         31   7
             BLM   PATROL CHECK : The Temple:                                CREATE   0     0      0     0     0     2371    2371    0     0     2371    0.0          0.0                             39.5    B123   NO ACTION        8/31/19 8:19 a    8/31/2019    08:19:07 AM   FIELD      -119.199494       40.79081


                                                                                                                                                                                                                                                                                                               ER00161
5                                                   Area
                                                                                                 Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 345 of 499
                                                                                                                                                                       eventSummary

BMAN190279         PUBLIC                             9 O'Clock Response
             BLM                   : Point 3                             CREATE     0     0       0      0      0      1746     1746     0      0      1746     0.0           0.0                                 29.1     P128   CITATION         8/31/19 8:30 a    8/31/2019    08:30:54 AM   FIELD      -119.185331    40.80163    31   7
6                  CONTACT                            Area
BMAN190279                                            3 O'Clock Response
             BLM   INVESTIGATION @400 E                                  CREATE     0     0       0      0      0      373      373      0      0      373      0.0           0.0                                 6.2      C116   NO ACTION        8/31/19 8:32 a    8/31/2019    08:32:48 AM   FIELD      -119.20198     40.775117   31   7
7                                                     Area
BMAN190279                                            3 O'Clock Response                                                                                                                                                                                                                                                              31   7
             BLM   FIELD EVENT     : Sanctuary                           CREATE     0     0       0      0      0      2460     2460     0      0      2460     0.0           0.0                                 41.0     I400   NO ACTION        8/31/19 8:33 a    8/31/2019    08:33:23 AM   FIELD      -119.211408    40.780857
8                                                     Area
BMAN190279         PUBLIC
9
             BLM
                   CONTACT
                                   : ROBOHEART                           CREATE     0     0       0      0      0      3171     3171     0      0      3171     0.0           0.0                                 52.9     B117   TRANSFER         8/31/19 8:34 a    8/31/2019    08:34:31 AM   FIELD      0.0            0.0         31   7
BMAN190280         PUBLIC                             3 O'Clock Response
             BLM                   @The Man :DEEP                        CREATE     0     0       0      0      0      4010     4010     0      0      4010     0.0           0.0                                 66.8     C146   ARREST           8/31/19 8:40 a    8/31/2019    08:40:55 AM   FIELD      -119.205841    40.78598    31   7
0                  CONTACT                            Area
BMAN190280         PUBLIC                             9 O'Clock Response
1
             BLM
                   CONTACT
                                   @Point 2:MAYAN
                                                      Area
                                                                           CREATE   0     0       0      0      0      3193     3193     0      0      3193     0.0           0.0                                 53.2     B113   LE ASSIST        8/31/19 8:41 a    8/31/2019    08:41:00 AM   FIELD      -119.219651    40.8057     31   7
BMAN190280                                            3 O'Clock Response
             BLM   PATROL CHECK    @The Temple:                            CREATE   0     0       0      0      0      1857     1857     0      0      1857     0.0           0.0                                 31.0     B122   NO ACTION        8/31/19 8:49 a    8/31/2019    08:49:02 AM   FIELD      -119.199494    40.79081    31   7
2                                                     Area
BMAN190280                                            3 O'Clock Response
             BLM   REQUEST LE      @Berlin : 300 @                         COPY     0     136     136    -136          1164     1164     136           1164     2.3           -2.3    2.3    2.3    -2.3   -2.3   19.4     C156   REPORT           8/31/19 8:53 a    8/31/2019    08:53:50 AM   Control1   -119.196285    40.779306   31   7
3                                                     Area
BMAN190280         PUBLIC                             3 O'Clock Response
             BLM                   : 300 I                                 CREATE   0     0       0      0      0      75       75       0      0      75       0.0           0.0                                 1.3      B124   PUBLIC ASSIST    8/31/19 8:54 a    8/31/2019    08:54:08 AM   FIELD      -119.192896    40.77618    31   7
4                  CONTACT                            Area
BMAN190280                                            3 O'Clock Response
             BLM   TRAFFIC STOP    @The Man: 1200                          CREATE   0     0       0      0      0      434      434      0      0      434      0.0           0.0                                 7.2      B120   VERBAL WARNING   8/31/19 8:57 a    8/31/2019    08:57:18 AM   FIELD      -119.205841    40.78598    31   7
5                                                     Area
BMAN190280                         @930               9 O'Clock Response
7
             BLM   REQUEST LE
                                   Esp:DUSTFISH       Area
                                                                           CREATE   189   145     334    126    460    5494     5954     145    271    5765     2.4           2.1     2.4    2.4    2.1    2.1    91.6     C139   ARREST           8/31/19 9:06 a    8/31/2019    09:06:20 AM   911        -119.210372    40.791915   31   7
BMAN190280                                            3 O'Clock Response
             BLM   PATROL CHECK    : The Temple                            CREATE   0     0       0      0      0      360      360      0      0      360      0.0           0.0                                 6.0      B120   NO ACTION        8/31/19 9:07 a    8/31/2019    09:07:08 AM   FIELD      -119.199494    40.79081    31   7
6                                                     Area
BMAN190280         PUBLIC                             3 O'Clock Response
             BLM                   : The Man                               CREATE   0     0       0      0      0      16       16       0      0      16       0.0           0.0                                 0.3      B110   PUBLIC ASSIST    8/31/19 9:10 a    8/31/2019    09:10:55 AM   FIELD      -119.205841    40.78598    31   7
8                  CONTACT                            Area
BMAN190280         PUBLIC                             Outside Event
             BLM                   : Airport                               CREATE   0     0       0      0      0      858      858      0      0      858      0.0           0.0                                 14.3     P128   VERBAL WARNING   8/31/19 9:18 a    8/31/2019    09:18:21 AM   FIELD      -119.207813    40.76392    31   7
9                  CONTACT                            Response Area
BMAN190281                                            3 O'Clock Response
             BLM   ASSIST          : The Temple: 1200                      CREATE   0     0       0      0      0      124      124      0      0      124      0.0           0.0                                 2.1      B127   REPORT           8/31/19 9:20 a    8/31/2019    09:20:34 AM   FIELD      -119.199494    40.79081    31   7
0                                                     Area
BMAN190281         COMPLIANCE                         9 O'Clock Response
1
             BLM
                   CHECK
                                   : 715 L
                                                      Area
                                                                           CREATE   0     0       0      0      0      744      744      0      0      744      0.0           0.0                                 12.4     B111   CITATION         8/31/19 9:25 a    8/31/2019    09:25:11 AM   FIELD      -119.226171    40.78391    31   7
BMAN190281         COMPLIANCE                         3 O'Clock Response
             BLM                   : 355 H                                 CREATE   0     0       0      0      0      672      672      0      0      672      0.0           0.0                                 11.2     B123   VERBAL WARNING   8/31/19 9:25 a    8/31/2019    09:25:51 AM   FIELD      -119.200573    40.773371   31   7
2                  CHECK                              Area
BMAN190281                         :
3
             BLM   PATROL CHECK
                                   ROBOHEART :DEEP
                                                                           CREATE   0     0       0      0      0      3461     3461     0      0      3461     0.0           0.0                                 57.7     C138   NO ACTION        8/31/19 9:31 a    8/31/2019    09:31:21 AM   FIELD      0.0            0.0         31   7
BMAN190281                                            3 O'Clock Response                                                                                                                                                                                                                                                              31   7
             BLM   STOLEN          : 400 A                                 CREATE   0     0       0      0      0      1381     1381     0      0      1381     0.0           0.0                                 23.0     B124   PUBLIC ASSIST    8/31/19 9:40 a    8/31/2019    09:40:08 AM   FIELD      -119.203072    40.778191
4                                                     Area
BMAN190281         COMPLIANCE                         3 O'Clock Response
             BLM                   : 340 B                                 CREATE   0     0       0      0      0      7200     7200     0      0      7200     0.0           0.0                                 120.0    B127   CITATION         8/31/19 9:50 a    8/31/2019    09:50:42 AM   FIELD      -119.20089     40.777953   31   7
5                  CHECK                              Area
BMAN190281                                            9 O'Clock Response
             BLM   TRAFFIC STOP    @1000 Rave:                             CREATE   0     0       0      0      0      212      212      0      0      212      0.0           0.0                                 3.5      B110   VERBAL WARNING   8/31/19 9:59 a    8/31/2019    09:59:35 AM   FIELD      -119.209721    40.796885   31   7
6                                                     Area
BMAN190281         PUBLIC                             3 O'Clock Response
             BLM                   : 200 C                                 CREATE   0     0       0      0      0      1080     1080     0      0      1080     0.0           0.0                                 18.0     B129   PUBLIC ASSIST    8/31/19 10:03 a   8/31/2019    10:03:47 AM   FIELD      -119.193558    40.783499   31   7
8                  CONTACT                            Area
BMAN190281         PUBLIC                             3 O'Clock Response
             BLM                   : Center Camp                           CREATE   0     0       0      0      0      14       14       0      0      14       0.0           0.0                                 0.2      B126   PUBLIC ASSIST    8/31/19 10:04 a   8/31/2019    10:04:41 AM   FIELD      -119.213507    40.780137   31   7
9                  CONTACT                            Area
BMAN190282                                            3 O'Clock Response                                                                                                                                                                                                                                                              31   7
             BLM   PATROL CHECK    : Center Camp                           CREATE   0     0       0      0      0      160      160      0      0      160      0.0           0.0                                 2.7      B126   NO ACTION        8/31/19 10:05 a   8/31/2019    10:05:00 AM   FIELD      -119.213507    40.780137
0                                                     Area
BMAN190282                                            9 O'Clock Response
             BLM   REQUEST LE      945 G                                   CREATE   44    1983    2027   2233   4260   550      4810     1983   4216   4766     33.1          37.2    33.1   33.1   37.2   37.2   9.2      C156   NO ACTION        8/31/19 10:11 a   8/31/2019    10:11:58 AM   Control1   -119.212203    40.797583   31   7
1                                                     Area
BMAN190282         PUBLIC                             3 O'Clock Response
             BLM                   : 515 K                                 CREATE   0     0       0      0      0      222      222      0      0      222      0.0           0.0                                 3.7      B123   PUBLIC ASSIST    8/31/19 10:19 a   8/31/2019    10:19:55 AM   FIELD      -119.213387    40.772046   31   7
3                  CONTACT                            Area
BMAN190282                                            3 O'Clock Response                                                                                                                                                          VERBAL WARNING
             BLM   TRAFFIC STOP    : The Man                               CREATE   0     0       0      0      0      332      332      0      0      332      0.0           0.0                                 5.5      B110                    8/31/19 10:21 a   8/31/2019    10:21:14 AM   FIELD      -119.205841    40.78598    31   7
4                                                     Area                                                                                                                                                                        RPT
BMAN190282         COMPLIANCE                         3 O'Clock Response
             BLM                   @450 K                                  CREATE   0     0       0      0      0      343      343      0      0      343      0.0           0.0                                 5.7      B123   NO ACTION        8/31/19 10:25 a   8/31/2019    10:25:48 AM   FIELD      -119.209241    40.771135   31   7
6                  CHECK                              Area
BMAN190282         PUBLIC                             9 O'Clock Response                                                                                                                                                                                                                                                              31   7
             BLM                   : Point 3                               CREATE   0     0       0      0      0      138      138      0      0      138      0.0           0.0                                 2.3      P128   NO ACTION        8/31/19 10:30 a   8/31/2019    10:30:15 AM   FIELD      -119.185331    40.80163
7                  CONTACT                            Area
BMAN190282                                            3 O'clock Response
             BLM   REQUEST BRC     @Rampart                                CREATE   66    -66            0             534      534                    468      -1.1          0.0     -1.1                        7.8             CANCEL           8/31/19 10:31 a   8/31/2019    10:31:37 AM   DISPATCH   -119.209666    40.779149   31   7
9                                                     Area
BMAN190282         COMPLIANCE                         3 O'Clock Response
             BLM                   : 250 K                                 CREATE   0     0       0      0      0      202      202      0      0      202      0.0           0.0                                 3.4      B123   VERBAL WARNING   8/31/19 10:31 a   8/31/2019    10:31:38 AM   FIELD      -119.19063     40.776318   31   7
8                  CHECK                              Area
BMAN190283         COMPLIANCE                         3 O'Clock Response
             BLM                   : 345 K                                 CREATE   0     0       0      0      0      125      125      0      0      125      0.0           0.0                                 2.1      B123   NO ACTION        8/31/19 10:46 a   8/31/2019    10:46:42 AM   FIELD      -119.198217    40.772071   31   7
0                  CHECK                              Area
BMAN190283         PUBLIC                             3 O'Clock Response
             BLM                   : 200 B                                 CREATE   0     0       0      0      0      2192     2192     0      0      2192     0.0           0.0                                 36.5     B126   CITATION         8/31/19 10:47 a   8/31/2019    10:47:28 AM   FIELD      -119.194569    40.783703   31   7
1                  CONTACT                            Area
BMAN190283         PUBLIC                             3 O'Clock Response                                                                                                                                                                                                                                                              31   7
             BLM                   : 330 K                                 CREATE   0     0       0      0      0      11       11       0      0      11       0.0           0.0                                 0.2      B123   PUBLIC ASSIST    8/31/19 10:55 a   8/31/2019    10:55:24 AM   FIELD      -119.195894    40.772946
2                  CONTACT                            Area
BMAN190283         PUBLIC                             3 O'Clock Response
             BLM                   @The Temple:1000                        CREATE   0     0       0      0      0      629      629      0      0      629      0.0           0.0                                 10.5     B120   CITATION         8/31/19 10:59 a   8/31/2019    10:59:37 AM   FIELD      -119.199494    40.79081    31   7
3                  CONTACT                            Area
BMAN190283         COMPLIANCE                         3 O'Clock Response
             BLM                   : 430 A                                 CREATE   0     0       0      0      0      25       25       0      0      25       0.0           0.0                                 0.4      B125   NO ACTION        8/31/19 11:16 a   8/31/2019    11:16:01 AM   FIELD      -119.205819    40.777912   31   7
4                  CHECK                              Area
BMAN190283                                            3 O'Clock Response
             BLM   PATROL CHECK    : 415 I                                 CREATE   0     0       0      0      0      688      688      0      0      688      0.0           0.0                                 11.5     C140   NO ACTION        8/31/19 11:17 a   8/31/2019    11:17:37 AM   FIELD      -119.203418    40.772215   31   7
5                                                     Area
BMAN190283         PUBLIC                             3 O'Clock Response
             BLM                   : 445 A                                 CREATE   0     0       0      0      0      1003     1003     0      0      1003     0.0           0.0                                 16.7     B125   CITATION         8/31/19 11:23 a   8/31/2019    11:23:00 AM   FIELD      -119.207204    40.777978   31   7
6                  CONTACT                            Area
BMAN190283         PUBLIC                             3 O'Clock Response                                                                                                                                                                                                                                                              31   7
             BLM                   : 345 L                                 CREATE   0     0       0      0      0      11       11       0      0      11       0.0           0.0                                 0.2      B117   PUBLIC ASSIST    8/31/19 12:22 a   8/31/2019    12:22:32 PM   FIELD      -119.197953    40.771589
7                  CONTACT                            Area
BMAN190283                                            9 O'clock Response
             BLM   HAZMAT          @630 A                                  CREATE   102   -102           0             551      551                    449      -1.7          0.0     -1.7                        7.5             PUBLIC ASSIST    8/31/19 12:29 a   8/31/2019    12:29:23 PM   Ops1       -119.215023    40.781931   31   7
8                                                     Area
BMAN190284                                            3 O'Clock Response
             BLM   TRAFFIC STOP    : 400 J                                 CREATE   0     0       0      0      0      171      171      0      0      171      0.0           0.0                                 2.9      B112   VERBAL WARNING   8/31/19 12:35 a   8/31/2019    12:35:28 PM   FIELD      -119.200849    40.771937   31   7
0                                                     Area
BMAN190284                                            9 O'Clock Response
             BLM   INVESTIGATION   : 800 D                                 CREATE   0     0       0      0      0      2118     2118     0      0      2118     0.0           0.0                                 35.3     I401   NO ACTION        8/31/19 13:07 a   8/31/2019    01:07:31 PM   FIELD      -119.219138    40.788664   31   7
1                                                     Area
BMAN190284                                            3 O'Clock Response
             BLM   REQUEST LE      @600 E                                  COPY     0     51      51     300    351    9693     10044    51     351    10044    0.9           5.0     0.9    0.9    5.0    5.0    161.6    C145   REPORT           8/31/19 13:22 a   8/31/2019    01:22:40 PM   911        -119.216286    40.778006   31   7
2                                                     Area
BMAN190284                                            9 O'clock Response                                                                                                                                                                                                                                                              31   7
             BLM   REQUEST LE      : 1000 I                                COPY     0     249     249    1758   2007   5642     7649     249    2007   7649     4.2           29.3    4.2    4.2    29.3   29.3   94.0     B125   CITATION         8/31/19 13:50 a   8/31/2019    01:50:24 PM   FIELD      -119.210608    40.799387
4                                                     Area
BMAN190284                                            9 O'Clock Response
             BLM   REQUEST BRC     : 935 G                                 CREATE   0     0       0      0      0      644      644      0      0      644      0.0           0.0                                 10.7     B120   NO ACTION        8/31/19 13:52 a   8/31/2019    01:52:12 PM   FIELD      -119.21351     40.797118   31   7
5                                                     Area
BMAN190284                                            3 O'Clock Response
             BLM   TRAFFIC STOP    : 530 I                                 CREATE   0     0       0      0      0      220      220      0      0      220      0.0           0.0                                 3.7      P128   VERBAL WARNING   8/31/19 13:55 a   8/31/2019    01:55:31 PM   FIELD      -119.214942    40.773938   31   7
6                                                     Area
BMAN190284                                            3 O'Clock Response
             BLM   PATROL CHECK    : 200 I                                 CREATE   0     0       0      0      0      4320     4320     0      0      4320     0.0           0.0                                 72.0     C138   NO ACTION        8/31/19 14:10 a   8/31/2019    02:10:59 PM   FIELD      -119.188183    40.782413   31   7
7                                                     Area
BMAN190284                                            3 O'clock Response
             BLM   REQUEST LE      @Ranger HQ                              CREATE   121   321     442    389    831    2213     3044     321    710    2923     5.4           6.5     5.4    5.4    6.5    6.5    36.9     I402   REPORT           8/31/19 14:23 a   8/31/2019    02:23:31 PM   Control1   -119.210885    40.780935   31   7
8                                                     Area
BMAN190284         PUBLIC                             3 O'Clock Response                                                                                                                                                                                                                                                              31   7
             BLM                   : 240 B                                 CREATE   0     0       0      0      0      711      711      0      0      711      0.0           0.0                                 11.9     B116   PUBLIC ASSIST    8/31/19 14:35 a   8/31/2019    02:35:32 PM   FIELD      -119.196273    40.78091
9                  CONTACT                            Area
BMAN190285                                            3 O'Clock Response
             BLM   ASSAULT         : BLM Mobile                            CREATE   0     0       0      0      0      4153     4153     0      0      4153     0.0           0.0                                 69.2     I400   PUBLIC ASSIST    8/31/19 14:37 a   8/31/2019    02:37:38 PM   FIELD      -119.209047    40.779429   31   7
0                                                     Area
BMAN190285                                            3 O'Clock Response
             BLM   TRAFFIC STOP    : 530 Esp                               CREATE   0     0       0      0      0      140      140      0      0      140      0.0           0.0                                 2.3      B120   VERBAL WARNING   8/31/19 14:44 a   8/31/2019    02:44:34 PM   FIELD      -119.210338    40.780031   31   7
2                                                     Area
BMAN190285         PUBLIC                             3 O'Clock Response
             BLM                   : The Man : 200                         CREATE   0     0       0      0      0      10       10       0      0      10       0.0           0.0                                 0.2      P128   PUBLIC ASSIST    8/31/19 15:06 a   8/31/2019    03:06:42 PM   FIELD      -119.205841    40.78598    31   7
3                  CONTACT                            Area
BMAN190285         PUBLIC                             3 O'Clock Response
             BLM                   : The Man : 200                         CREATE   0     0       0      0      0      7        7        0      0      7        0.0           0.0                                 0.1      P128   PUBLIC ASSIST    8/31/19 15:06 a   8/31/2019    03:06:57 PM   FIELD      -119.205841    40.78598    31   7
4                  CONTACT                            Area
BMAN190285         COMPLIANCE                         9 O'Clock Response                                                                                                                                                                                                                                                              31   7
             BLM                   : 940 D                                 CREATE   0     0       0      0      0      660      660      0      0      660      0.0           0.0                                 11.0     B127   NO ACTION        8/31/19 15:08 a   8/31/2019    03:08:47 PM   FIELD      -119.211682    40.795447
5                  CHECK                              Area
BMAN190285         PUBLIC
6
             BLM
                   CONTACT
                                   : Center Camp      3 O'Clock Response   CREATE   0     0       0      0      0      6        6        0      0      6        0.0           0.0                                 0.1      B122   PUBLIC ASSIST    8/31/19 15:18 a   8/31/2019    03:18:50 PM   FIELD      -119.213507    40.780137   31   7
                                                    Area                                  0              0             0                                        0.0           0.0                                 0.0                                                12/30/1899   12:00:00 AM                                         30   6
BMAN190285         PUBLIC                           3 O'Clock Response
             BLM                 : The Man                                 CREATE   0     0       0      0      0      7        7        0      0      7        0.0           0.0                                 0.1      P128   PUBLIC ASSIST    8/31/19 15:20 a   8/31/2019    03:20:18 PM   FIELD      -119.205841    40.78598    31   7
7                  CONTACT                          Area
BMAN190285         PUBLIC                           3 O'Clock Response
             BLM                 : The Man                                 CREATE   0     0       0      0      0      4        4        0      0      4        0.0           0.0                                 0.1      P128   PUBLIC ASSIST    8/31/19 15:20 a   8/31/2019    03:20:28 PM   FIELD      -119.205841    40.78598    31   7
8                  CONTACT                          Area
BMAN190285         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                                                31   7
             BLM                 : The Man                                 CREATE   0     0       0      0      0      5        5        0      0      5        0.0           0.0                                 0.1      P128   PUBLIC ASSIST    8/31/19 15:20 a   8/31/2019    03:20:35 PM   FIELD      -119.205841    40.78598
9                  CONTACT                          Area
BMAN190286         PUBLIC                           3 O'Clock Response
             BLM                 : The Man                                 CREATE   0     0       0      0      0      5        5        0      0      5        0.0           0.0                                 0.1      P128   PUBLIC ASSIST    8/31/19 15:20 a   8/31/2019    03:20:43 PM   FIELD      -119.205841    40.78598    31   7
0                  CONTACT                          Area
BMAN190286                                          3 O'Clock Response
             BLM   PATROL CHECK : Center Camp                              CREATE   0     0       0      0      0      369      369      0      0      369      0.0           0.0                                 6.2      B120   PUBLIC ASSIST    8/31/19 15:21 a   8/31/2019    03:21:50 PM   FIELD      -119.213507    40.780137   31   7
1                                                   Area
BMAN190286                                          3 O'Clock Response
             BLM   TRAFFIC STOP : 200 Esp                                  CREATE   0     0       0      0      0      188      188      0      0      188      0.0           0.0                                 3.1      B120   VERBAL WARNING   8/31/19 15:31 a   8/31/2019    03:31:59 PM   FIELD      -119.197117    40.784218   31   7
2                                                   Area
BMAN190286         PUBLIC                           3 O'Clock Response
             BLM                 : The Temple                              CREATE   0     0       0      0      0      607      607      0      0      607      0.0           0.0                                 10.1     P128   NO ACTION        8/31/19 15:35 a   8/31/2019    03:35:34 PM   FIELD      -119.199494    40.79081    31   7
3                  CONTACT                          Area
BMAN190286                                          9 O'clock Response                                                                                                                                                                                                                                                                31   7
             BLM   INVESTIGATION @1000 G                                   CREATE   137   60      197    11     208    802      1010     60     71     873      1.0           0.2     1.0    1.0    0.2    0.2    13.4     SRP1   REPORT           8/31/19 15:36 a   8/31/2019    03:36:35 PM   DISPATCH   -119.210156    40.798115
5                                                   Area
BMAN190286                                          3 O'Clock Response
             BLM   PATROL CHECK : 200 I                                    CREATE   0     0       0      0      0      1818     1818     0      0      1818     0.0           0.0                                 30.3     B120   VERBAL WARNING   8/31/19 15:38 a   8/31/2019    03:38:06 PM   FIELD      -119.188183    40.782413   31   7
4                                                   Area
BMAN190286         PUBLIC                           3 O'Clock Response
             BLM                 @1200 Promenade                           CREATE   0     0       0      0      0      357      357      0      0      357      0.0           0.0                                 6.0      P128   VERBAL WARNING   8/31/19 15:50 a   8/31/2019    03:50:35 PM   FIELD      -119.202749    40.788356   31   7
6                  CONTACT                          Area
BMAN190286         PUBLIC                           3 O'Clock Response
             BLM                 : BLM Mobile                              CREATE   0     0       0      0      0      2506     2506     0      0      2506     0.0           0.0                                 41.8     B115   PUBLIC ASSIST    8/31/19 15:59 a   8/31/2019    03:59:17 PM   FIELD      -119.209047    40.779429   31   7
7                  CONTACT                          Area
BMAN190286         PUBLIC                           3 O'Clock Response
             BLM                 : 200 I                                   CREATE   0     0       0      0      0      430      430      0      0      430      0.0           0.0                                 7.2      B120   NO ACTION        8/31/19 16:10 a   8/31/2019    04:10:48 PM   FIELD      -119.188183    40.782413   31   7
8                  CONTACT                          Area
BMAN190286         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                                                31   7
             BLM                 : 200 I                                   CREATE   0     0       0      0      0      1787     1787     0      0      1787     0.0           0.0                                 29.8     B111   CITATION         8/31/19 16:15 a   8/31/2019    04:15:07 PM   FIELD      -119.188183    40.782413
9                  CONTACT                          Area
BMAN190287         PUBLIC                           3 O'Clock Response
             BLM                 : 300 L                                   CREATE   0     0       0      0      0      8        8        0      0      8        0.0           0.0                                 0.1      B123   PUBLIC ASSIST    8/31/19 16:15 a   8/31/2019    04:15:48 PM   FIELD      -119.191309    40.774978   31   7
0                  CONTACT                          Area
BMAN190287         PUBLIC                           3 O'Clock Response
             BLM                 : 515 D                                   CREATE   0     0       0      0      0      3364     3364     0      0      3364     0.0           0.0                                 56.1     C156   NO ACTION        8/31/19 16:16 a   8/31/2019    04:16:39 PM   FIELD      -119.211078    40.77631    31   7
1                  CONTACT                          Area
BMAN190287                                          9 O'Clock Response
             BLM   PATROL CHECK @900 E: DISTRIKT                           CREATE   0     0       0      0      0      187      187      0      0      187      0.0           0.0                                 3.1      C138   NO ACTION        8/31/19 16:27 a   8/31/2019    04:27:41 PM   FIELD      -119.216333    40.79392    31   7
2                                                   Area
BMAN190287         PUBLIC                           9 O'Clock Response
             BLM                 : 730 K                                   CREATE   0     0       0      0      0      158      158      0      0      158      0.0           0.0                                 2.6      B122   NO ACTION        8/31/19 16:32 a   8/31/2019    04:32:15 PM   FIELD      -119.225665    40.785946   31   7
3                  CONTACT                          Area
BMAN190287                                          9 O'Clock Response                                                                                                                                                                                                                                                                31   7
             BLM   PATROL CHECK @900 E                                     CREATE   0     0       0      0      0      3671     3671     0      0      3671     0.0           0.0                                 61.2     C138   NO ACTION        8/31/19 16:37 a   8/31/2019    04:37:09 PM   FIELD      -119.216333    40.79392
4                                                   Area
BMAN190287                                          3 O'Clock Response
             BLM   TRAFFIC STOP : 430 B                                    CREATE   0     0       0      0      0      335      335      0      0      335      0.0           0.0                                 5.6      P128   VERBAL WARNING   8/31/19 16:38 a   8/31/2019    04:38:31 PM   FIELD      -119.205816    40.777115   31   7
5                                                   Area
BMAN190287         PUBLIC                           9 O'Clock Response
             BLM                 : 725 L                                   CREATE   0     0       0      0      0      519      519      0      0      519      0.0           0.0                                 8.7      B122   VERBAL WARNING   8/31/19 16:39 a   8/31/2019    04:39:17 PM   FIELD      -119.226331    40.785265   31   7
6                  CONTACT                          Area
BMAN190287                                          3 O'Clock Response
             BLM   TRAFFIC STOP : 430 G                                    CREATE   0     0       0      0      0      69       69       0      0      69       0.0           0.0                                 1.2      P128   VERBAL WARNING   8/31/19 16:47 a   8/31/2019    04:47:31 PM   FIELD      -119.205806    40.77341    31   7
7                                                   Area
BMAN190287         PUBLIC                           3 O'Clock Response
             BLM                 : 430 G                                   CREATE   0     0       0      0      0      7        7        0      0      7        0.0           0.0                                 0.1      P128   PUBLIC ASSIST    8/31/19 16:49 a   8/31/2019    04:49:21 PM   FIELD      -119.205806    40.77341    31   7
8                  CONTACT                          Area
BMAN190287                                          3 O'Clock Response                                                                                                                                                                                                                                                                31   7
             BLM   PATROL CHECK : 200 B                                    CREATE   0     0       0      0      0      4618     4618     0      0      4618     0.0           0.0                                 77.0     B243   REPORT           8/31/19 17:03 a   8/31/2019    05:03:00 PM   FIELD      -119.194569    40.783703
9                                                   Area
BMAN190288         PUBLIC                           9 O'Clock Response
             BLM                 : 845 I                                   CREATE   0     0       0      0      0      3827     3827     0      0      3827     0.0           0.0                                 63.8     B233   REPORT           8/31/19 17:04 a   8/31/2019    05:04:28 PM   FIELD      -119.220363    40.79441    31   7
0                  CONTACT                          Area
BMAN190288                                          3 O'Clock Response
             BLM   PATROL CHECK : 200 B                                    CREATE   0     0       0      0      0      58       58       0      0      58       0.0           0.0                                 1.0      B113   NO ACTION        8/31/19 17:09 a   8/31/2019    05:09:41 PM   FIELD      -119.194569    40.783703   31   7
1                                                   Area
BMAN190288                                          9 O'Clock Response
             BLM   PATROL CHECK : 930 E: distrikt                          CREATE   0     0       0      0      0      3488     3488     0      0      3488     0.0           0.0                                 58.1     B232   NO ACTION        8/31/19 17:12 a   8/31/2019    05:12:17 PM   FIELD      -119.213272    40.795713   31   7
2                                                   Area
BMAN190288         PUBLIC                           9 O'Clock Response
             BLM                 : 830 I                                   CREATE   0     0       0      0      0      521      521      0      0      521      0.0           0.0                                 8.7      B239   VERBAL WARNING   8/31/19 17:17 a   8/31/2019    05:17:29 PM   FIELD      -119.221686    40.792897   31   7
3                  CONTACT                          Area
BMAN190288         COMPLIANCE                       3 O'Clock Response                                                                                                                                                                                                                                                                31   7
             BLM                 : 315 J                                   CREATE   0     0       0      0      0      362      362      0      0      362      0.0           0.0                                 6.0      B247   VERBAL WARNING   8/31/19 17:20 a   8/31/2019    05:20:36 PM   FIELD      -119.19416     40.774458
4                  CHECK                            Area
BMAN190288                                          9 O'Clock Response
             BLM   TRAFFIC STOP : 930 G                                    CREATE   0     0       0      0      0      1386     1386     0      0      1386     0.0           0.0                                 23.1     B230   CITATION         8/31/19 17:32 a   8/31/2019    05:32:13 PM   FIELD      -119.214142    40.796852   31   7
5                                                   Area
BMAN190288         PUBLIC                           3 O'Clock Response
             BLM                 : Center Camp                             CREATE   0     0       0      0      0      3102     3102     0      0      3102     0.0           0.0                                 51.7     B241   PUBLIC ASSIST    8/31/19 17:41 a   8/31/2019    05:41:46 PM   FIELD      -119.213507    40.780137   31   7
6                  CONTACT                          Area
BMAN190288         PUBLIC                           9 O'Clock Response
             BLM                 : 800 I                                   CREATE   0     0       0      0      0      1520     1520     0      0      1520     0.0           0.0                                 25.3     B239   PUBLIC ASSIST    8/31/19 17:58 a   8/31/2019    05:58:11 PM   FIELD      -119.223501    40.789545   31   7
7                  CONTACT                          Area
BMAN190288         PUBLIC                           3 O'Clock Response
             BLM                 BLM Mobile                                CREATE   0     0       0      0      0      89       89       0      0      89       0.0           0.0                                 1.5      B237   CANCEL           8/31/19 18:02 a   8/31/2019    06:02:45 PM   FIELD      -119.209047    40.779429   31   7
8                  CONTACT                          Area
BMAN190288         PUBLIC                           9 O'Clock Response                                                                                                                                                                                                                                                                31   7
             BLM                 : 900 I                                   CREATE   0     0       0      0      0      8        8        0      0      8        0.0           0.0                                 0.1      B123   PUBLIC ASSIST    8/31/19 18:05 a   8/31/2019    06:05:01 PM   FIELD      -119.21879     40.795779
9                  CONTACT                          Area
BMAN190289                                          3 O'Clock Response
             BLM   PATROL CHECK 200 B                                      CREATE   0     0       0      0      0      3756     3756     0      0      3756     0.0           0.0                                 62.6     B247   REPORT           8/31/19 18:12 a   8/31/2019    06:12:53 PM   FIELD      -119.194569    40.783703   31   7
0                                                   Area
BMAN190289                                          9 O'Clock Response
             BLM   PATROL CHECK : 900 F: distrikt                          CREATE   0     0       0      0      0      1612     1612     0      0      1612     0.0           0.0                                 26.9     B129   PUBLIC ASSIST    8/31/19 18:14 a   8/31/2019    06:14:21 PM   FIELD      -119.216947    40.794384   31   7
1                                                   Area
BMAN190289         PUBLIC                           9 O'Clock Response
             BLM                 : 810 L                                   CREATE   0     0       0      0      0      327      327      0      0      327      0.0           0.0                                 5.5      B239   VERBAL WARNING   8/31/19 18:25 a   8/31/2019    06:25:30 PM   FIELD      -119.225132    40.791279   31   7
3                  CONTACT                          Area
BMAN190289                                          9 O'Clock Response
             BLM   TRAFFIC STOP : Point 1                                  CREATE   0     0       0      0      0      153964   153964   0      0      153964   0.0           0.0                                 2566.1   P128   VERBAL WARNING   8/31/19 19:34 a   8/31/2019    07:34:49 PM   FIELD      -119.233974    40.78214    31   7
4                                                   Area
BMAN190289                                          9 O'Clock Response                                                                                                                                                                                                                                                                31   7
             BLM   TRAFFIC STOP : Point 1                                  CREATE   0     0       0      0      0      281      281      0      0      281      0.0           0.0                                 4.7      P128   VERBAL WARNING   8/31/19 19:35 a   8/31/2019    07:35:03 PM   FIELD      -119.233974    40.78214
5                                                   Area
BMAN190289         PUBLIC                           9 O'Clock Response
             BLM                 : 900 Esp                                 CREATE   0     0       0      0      0      792      792      0      0      792      0.0           0.0                                 13.2     B123   NO ACTION        8/31/19 19:36 a   8/31/2019    07:36:30 PM   FIELD      -119.212238    40.790821   31   7
6                  CONTACT                          Area
BMAN190289                                          3 O'Clock Response
             BLM   PATROL CHECK : 300 Esp                                  CREATE   0     0       0      0      0      5982     5982     0      0      5982     0.0           0.0                                 99.7     C155   PUBLIC ASSIST    8/31/19 20:21 a   8/31/2019    08:21:16 PM   FIELD      -119.199444    40.781138   31   7
7                                                   Area
BMAN190289                                          3 O'Clock Response
             BLM   REQUEST LE    @3 Oclock off the                         COPY     0     425     425    140    565    510      1075     425    565    1075     7.1           2.3     7.1    7.1    2.3    2.3    8.5      B232   PUBLIC ASSIST    8/31/19 20:26 a   8/31/2019    08:26:45 PM   Ops1       -119.203801    40.784425   31   7
8                                                   Area
BMAN190289         PUBLIC                           3 O'Clock Response
             BLM                 @300 Promenade:                           CREATE   0     0       0      0      0      1258     1258     0      0      1258     0.0           0.0                                 21.0     B242   CITATION         8/31/19 20:27 a   8/31/2019    08:27:58 PM   FIELD      -119.202668    40.783512   31   7
9                  CONTACT                          Area
BMAN190290                                          3 O'Clock Response                                                                                                                                                                                                                                                                31   7
             BLM   PATROL CHECK : 300 Esp                                  CREATE   0     0       0      0      0      5575     5575     0      0      5575     0.0           0.0                                 92.9     C127   NO ACTION        8/31/19 20:28 a   8/31/2019    08:28:40 PM   FIELD      -119.199444    40.781138
0                                                   Area
BMAN190290                                          9 O'Clock Response
             BLM   INVESTIGATION : 900 Esp                                 CREATE   0     0       0      0      0      6959     6959     0      0      6959     0.0           0.0                                 116.0    C105   NO ACTION        8/31/19 20:36 a   8/31/2019    08:36:31 PM   FIELD      -119.212238    40.790821   31   7
1                                                   Area
BMAN190290                                          3 O'Clock Response
             BLM   PATROL CHECK : 600 Esp                                  CREATE   0     0       0      0      0      4426     4426     0      0      4426     0.0           0.0                                 73.8     C109   NO ACTION        8/31/19 20:47 a   8/31/2019    08:47:38 PM   FIELD      -119.211557    40.781617   31   7
2                                                   Area
BMAN190290         PUBLIC                           3 O'Clock Response
             BLM                 : 6 Oclock off the                        CREATE   0     0       0      0      0      711      711      0      0      711      0.0           0.0                                 11.9     B363   CITATION         8/31/19 20:57 a   8/31/2019    08:57:41 PM   FIELD      -119.207375    40.784817   31   7
3                  CONTACT                          Area
BMAN190290         PUBLIC                           3 O'Clock Response
             BLM                 : 600 Esp                                 CREATE   0     0       0      0      0      39       39       0      0      39       0.0           0.0                                 0.7      C125   NO ACTION        8/31/19 21:27 a   8/31/2019    09:27:29 PM   FIELD      -119.211557    40.781617   31   7
4                  CONTACT                          Area
BMAN190290                                          9 O'Clock Response                                                                                                                                                                                                                                                                31   7
             BLM   TRAFFIC STOP : 1000 Esp                                 CREATE   0     0       0      0      0      297      297      0      0      297      0.0           0.0                                 5.0      C138   VERBAL WARNING   8/31/19 21:29 a   8/31/2019    09:29:27 PM   FIELD      -119.208196    40.792604
5                                                   Area
BMAN190290         PUBLIC                           9 O'Clock Response
             BLM                 : 900 Esp                                 CREATE   0     0       0      0      0      12       12       0      0      12       0.0           0.0                                 0.2      B126   PUBLIC ASSIST    8/31/19 21:30 a   8/31/2019    09:30:54 PM   FIELD      -119.212238    40.790821   31   7
6                  CONTACT                          Area
BMAN190290         PUBLIC                           9 O'Clock Response
             BLM                 : 900 Esp                                 CREATE   0     0       0      0      0      10       10       0      0      10       0.0           0.0                                 0.2      B126   PUBLIC ASSIST    8/31/19 21:31 a   8/31/2019    09:31:08 PM   FIELD      -119.212238    40.790821   31   7
7                  CONTACT                          Area
BMAN190290                                          9 O'clock Response
             BLM   REQUEST LE    @700 L                                    CREATE   17    154     171    142    313    2674     2987     154    296    2970     2.6           2.4     2.6    2.6    2.4    2.4    44.6     P368   CITATION         8/31/19 21:55 a   8/31/2019    09:55:31 PM   FIELD      -119.225641    40.781911   31   7
8                                                   Area
BMAN190290                                          3 O'Clock Response
             BLM   TRAFFIC STOP 300 Promenade                              CREATE   0     0       0      0      0      737      737      0      0      737      0.0           0.0                                 12.3     B241   CITATION         8/31/19 22:04 a   8/31/2019    10:04:46 PM   FIELD      -119.202668    40.783512   31   7
9                                                   Area
BMAN190291         PUBLIC                           3 O'Clock Response                                                                                                                                                                                                                                                                31   7
             BLM                 : 515 I                                   CREATE   0     0       0      0      0      23       23       0      0      23       0.0           0.0                                 0.4      B357   PUBLIC ASSIST    8/31/19 22:05 a   8/31/2019    10:05:53 PM   FIELD      -119.212796    40.773138
0                  CONTACT                          Area
BMAN190291         PUBLIC                           3 O'Clock Response
             BLM                 : 6 Oclock off the                        CREATE   0     0       0      0      0      496      496      0      0      496      0.0           0.0                                 8.3      B352   CITATION         8/31/19 22:06 a   8/31/2019    10:06:42 PM   FIELD      -119.207375    40.784817   31   7
1                  CONTACT                          Area
BMAN190291                                          3 O'Clock Response
             BLM   TRAFFIC STOP : 300 Promenade                            CREATE   0     0       0      0      0      367      367      0      0      367      0.0           0.0                                 6.1      B230   CITATION         8/31/19 22:07 a   8/31/2019    10:07:09 PM   FIELD      -119.202668    40.783512   31   7
2                                                   Area

                                                                                                                                                                                                                                                                                                                         ER00162
                                                                                                  Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 346 of 499
                                                                                                                                                                     eventSummary

BMAN190291         PUBLIC
3
             BLM
                   CONTACT
                                  : 600 PLAYA                               CREATE   0     0       0      0      0      125     125     0      0      125     0.0           0.0                                 2.1     C135   NO ACTION        8/31/19 22:08 a   8/31/2019   10:08:30 PM   FIELD      0.0               0.0            31   7
BMAN190291         PUBLIC
4
             BLM
                   CONTACT
                                  : 600 PLAYA                               CREATE   0     0       0      0      0      10      10      0      0      10      0.0           0.0                                 0.2     C135   NO ACTION        8/31/19 22:10 a   8/31/2019   10:10:52 PM   FIELD      0.0               0.0            31   7
BMAN190291         PUBLIC                           3 O'Clock Response
             BLM                : 600 Esp                                   CREATE   0     0       0      0      0      75      75      0      0      75      0.0           0.0                                 1.3     C139   NO ACTION        8/31/19 22:16 a   8/31/2019   10:16:16 PM   FIELD      -119.211557       40.781617      31   7
5                  CONTACT                          Area
BMAN190291         PUBLIC                           Outside Event                                                                                                                                                                                                                                                                       31   7
             BLM                @HWY 34 MM 8                                CREATE   0     1       1      0      1      160     161     1      1      161     0.0           0.0     0.0    0.0                  2.7     B129   NO ACTION        8/31/19 22:18 a   8/31/2019   10:18:39 PM   FIELD      -119.28996444     40.742753753
6                  CONTACT                          Response Area
BMAN190291         PUBLIC                           3 O'Clock Response
             BLM                : 600 Esp                                   CREATE   0     0       0      0      0      1098    1098    0      0      1098    0.0           0.0                                 18.3    C135   NO ACTION        8/31/19 22:23 a   8/31/2019   10:23:44 PM   FIELD      -119.211557       40.781617      31   7
7                  CONTACT                          Area
BMAN190291                                          3 O'Clock Response
             BLM   PATROL CHECK : 2 Oclock off the                          CREATE   0     0       0      0      0      5407    5407    0      0      5407    0.0           0.0                                 90.1    B242   CITATION         8/31/19 22:25 a   8/31/2019   10:25:42 PM   FIELD      -119.201657       40.785123      31   7
8                                                   Area
BMAN190291                                          Gate Road
             BLM   TRAFFIC STOP Gate Road MM 2                              CREATE   0     0       0      0      0      417     417     0      0      417     0.0           0.0                                 7.0     B367   VERBAL WARNING   8/31/19 22:29 a   8/31/2019   10:29:03 PM   FIELD      -119.248468       40.766504      31   7
9                                                   Response Area
BMAN190292                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 2                            CREATE   0     0       0      0      0      407     407     0      0      407     0.0           0.0                                 6.8     B367   VERBAL WARNING   8/31/19 22:36 a   8/31/2019   10:36:20 PM   FIELD      -119.248468       40.766504      31   7
0                                                   Response Area
BMAN190292                      3 Oclock off the    3 O'Clock Response                                                                                                                                                                                                                                                                  31   7
             BLM   TRAFFIC STOP                                             CREATE   0     0       0      0      0      842     842     0      0      842     0.0           0.0                                 14.0    B239   VERBAL WARNING   8/31/19 22:38 a   8/31/2019   10:38:38 PM   FIELD      -119.205586       40.785786
1                               Man                 Area
BMAN190292         PUBLIC                           3 O'Clock Response
             BLM                : 200 Esp                                   CREATE   0     0       0      0      0      623     623     0      0      623     0.0           0.0                                 10.4    B238   CITATION         8/31/19 22:40 a   8/31/2019   10:40:53 PM   FIELD      -119.197117       40.784218      31   7
2                  CONTACT                          Area
BMAN190292                                          9 O'Clock Response
             BLM   TRAFFIC STOP : 630 J                                     CREATE   0     0       0      0      0      20      20      0      0      20      0.0           0.0                                 0.3     C157   VERBAL WARNING   8/31/19 22:40 a   8/31/2019   10:40:54 PM   FIELD      -119.222393       40.778679      31   7
3                                                   Area
BMAN190292                      6 Oclock off the    3 O'Clock Response
             BLM   PATROL CHECK                                             CREATE   0     0       0      0      0      1770    1770    0      0      1770    0.0           0.0                                 29.5    B365   PUBLIC ASSIST    8/31/19 22:43 a   8/31/2019   10:43:35 PM   FIELD      -119.206097       40.785786      31   7
4                               Man                 Area
BMAN190292         PUBLIC       9 Oclock off the    9 O'Clock Response
             BLM                                                            CREATE   0     0       0      0      0      4968    4968    0      0      4968    0.0           0.0                                 82.8    B241   NO ACTION        8/31/19 22:48 a   8/31/2019   10:48:03 PM   FIELD      -119.206096       40.786174      31   7
5                  CONTACT      Man                 Area
BMAN190292         PUBLIC                           9 O'Clock Response                                                                                                                                                                                                                                                                  31   7
             BLM                10 Oclock off the                           CREATE   0     0       0      0      0      1320    1320    0      0      1320    0.0           0.0                                 22.0    B351   NO ACTION        8/31/19 22:48 a   8/31/2019   10:48:53 PM   FIELD      -119.206771       40.788632
6                  CONTACT                          Area
BMAN190292         PUBLIC       @Highway 447        Outside Event
             BLM                                                            CREATE   77    -77            0             1303    1303                  1226    -1.3          0.0     -1.3                        20.4           CANCEL           8/31/19 22:52 a   8/31/2019   10:52:38 PM   DISPATCH   -119.260834       40.766244      31   7
8                  CONTACT      (State              Response Area
BMAN190292         PUBLIC                           9 O'Clock Response
             BLM                : 10 Oclock off the                         CREATE   0     0       0      0      0      731     731     0      0      731     0.0           0.0                                 12.2    B361   PUBLIC ASSIST    8/31/19 22:53 a   8/31/2019   10:53:01 PM   FIELD      -119.205934       40.786245      31   7
7                  CONTACT                          Area
BMAN190293         PUBLIC                           3 O'Clock Response
             BLM                : 230 H                                     CREATE   0     0       0      0      0      20      20      0      0      20      0.0           0.0                                 0.3     C127   NO ACTION        8/31/19 22:58 a   8/31/2019   10:58:56 PM   FIELD      -119.19075        40.779388      31   7
0                  CONTACT                          Area
BMAN190293                                          Gate Road
             BLM   REQUEST LE   : Gate Road                                 CREATE   0     0       0      0      0      2331    2331    0      0      2331    0.0           0.0                                 38.9    SRP4   PUBLIC ASSIST    8/31/19 23:00 a   8/31/2019   11:00:00 PM   FIELD      -119.257223       40.755891      31   7
1                                                   Response Area
BMAN190293                                          Gate Road                                                                                                                                                                  VERBAL WARNING                                                                                           31   7
             BLM   TRAFFIC STOP : Gate Road MM 2                            CREATE   0     0       0      0      0      580     580     0      0      580     0.0           0.0                                 9.7     B364                    8/31/19 23:00 a   8/31/2019   11:00:03 PM   FIELD      -119.248468       40.766504
2                                                   Response Area                                                                                                                                                              RPT
BMAN190293                                          Gate Road
             BLM   REQUEST LE   : Gate Road                                 COPY     0     125     125    401    526    1427    1953    125    526    1953    2.1           6.7     2.1    2.1    6.7    6.7    23.8    C125   PUBLIC ASSIST    8/31/19 23:00 a   8/31/2019   11:00:53 PM   FIELD      -119.257223       40.755891      31   7
3                                                   Response Area
BMAN190293                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 1.5                          CREATE   0     0       0      0      0      589     589     0      0      589     0.0           0.0                                 9.8     B352   VERBAL WARNING   8/31/19 23:02 a   8/31/2019   11:02:32 PM   FIELD      -119.253323       40.760061      31   7
4                                                   Response Area
BMAN190293
5
             BLM   PATROL CHECK : burn area                                 CREATE   0     0       0      0      0      1382    1382    0      0      1382    0.0           0.0                                 23.0    C135   PUBLIC ASSIST    8/31/19 23:07 a   8/31/2019   11:07:28 PM   FIELD      0.0               0.0            31   7
BMAN190293                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 2                            CREATE   0     0       0      0      0      1372    1372    0      0      1372    0.0           0.0                                 22.9    B367   WRITTEN WARNING 8/31/19 23:11 a    8/31/2019   11:11:34 PM   FIELD      -119.248468       40.766504      31   7
6                                                   Response Area
BMAN190293                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 2                            CREATE   0     0       0      0      0      204     204     0      0      204     0.0           0.0                                 3.4     B364   VERBAL WARNING   8/31/19 23:19 a   8/31/2019   11:19:52 PM   FIELD      -119.248468       40.766504      31   7
7                                                   Response Area
BMAN190293                                          Gate Road
             BLM   TRAFFIC STOP Gate Road MM 1.5                            CREATE   0     0       0      0      0      790     790     0      0      790     0.0           0.0                                 13.2    B366   WRITTEN WARNING 8/31/19 23:24 a    8/31/2019   11:24:08 PM   FIELD      -119.253323       40.760061      31   7
8                                                   Response Area
BMAN190293         PUBLIC                           9 O'Clock Response                                                                                                                                                                                                                                                                  31   7
             BLM                : 930 E                                     CREATE   0     0       0      0      0      10733   10733   0      0      10733   0.0           0.0                                 178.9   C155   PUBLIC ASSIST    8/31/19 23:24 a   8/31/2019   11:24:40 PM   FIELD      -119.213272       40.795713
9                  CONTACT                          Area
BMAN190294                                          Gate Road                                                                                                                                                                                                                                                                           31   7
             BLM   TRAFFIC STOP : Gate Road MM 2                            CREATE   0     0       0      0      0      10988   10988   0      0      10988   0.0           0.0                                 183.1   B364   CITATION         8/31/19 23:27 a   8/31/2019   11:27:55 PM   FIELD      -119.248468       40.766504
0                                                   Response Area
BMAN190294         PUBLIC
             BLM                : BACK SIDE OF                              CREATE   0     0       0      0      0      628     628     0      0      628     0.0           0.0                                 10.5    B362   NO ACTION        8/31/19 23:30 a   8/31/2019   11:30:13 PM   FIELD      0.0               0.0            31   7
1                  CONTACT
BMAN190294                                            9 O'Clock Response
             BLM   TRAFFIC STOP   : 700 L                                   CREATE   0     0       0      0      0      1825    1825    0      0      1825    0.0           0.0                                 30.4    B359   CITATION         8/31/19 23:31 a   8/31/2019   11:31:13 PM   FIELD      -119.225641       40.781911      31   7
2                                                     Area
BMAN190294                                            Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0      0      0      605     605     0      0      605     0.0           0.0                                 10.1    B352   VERBAL WARNING   8/31/19 23:31 a   8/31/2019   11:31:31 PM   FIELD      -119.258208       40.75352       31   7
3                                                     Response Area
BMAN190294                                            Gate Road                                                                                                                                                                                                                                                                         31   7
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0      0      145     145     0      0      145     0.0           0.0                                 2.4     K358   VERBAL WARNING   8/31/19 23:42 a   8/31/2019   11:42:03 PM   FIELD      -119.264679       40.748394
4                                                     Response Area
BMAN190294                                            Gate Road                                                                                                                                                                                                                                                                         31   7
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0      0      694     694     0      0      694     0.0           0.0                                 11.6    B366   WRITTEN WARNING 8/31/19 23:42 a    8/31/2019   11:42:23 PM   FIELD      -119.253323       40.760061
5                                                     Response Area
BMAN190294         PUBLIC                             3 O'Clock Response
             BLM                  : 200 D                                   CREATE   0     0       0      0      0      4136    4136    0      0      4136    0.0           0.0                                 68.9    B233   CITATION         8/31/19 23:43 a   8/31/2019   11:43:38 PM   FIELD      -119.192545       40.783294      31   7
6                  CONTACT                            Area
BMAN190294                                            3 O'Clock Response
             BLM   PATROL CHECK   : 200 A                                   CREATE   0     0       0      0      0      805     805     0      0      805     0.0           0.0                                 13.4    B232   NO ACTION        8/31/19 23:54 a   8/31/2019   11:54:48 PM   FIELD      -119.195582       40.783908      31   7
7                                                     Area
BMAN190294                                            Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0      0      0      127     127     0      0      127     0.0           0.0                                 2.1     B352   NO ACTION        8/31/19 23:57 a   8/31/2019   11:57:00 PM   FIELD      -119.258208       40.75352       31   7
8                                                     Response Area
BMAN190294                                            Gate Road                                                                                                                                                                                                                                                                         31   7
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0      0      0      895     895     0      0      895     0.0           0.0                                 14.9    B367   WRITTEN WARNING 8/31/19 23:57 a    8/31/2019   11:57:51 PM   FIELD      -119.258208       40.75352
9                                                     Response Area
BMAN190295         PUBLIC
0
             BLM
                   CONTACT
                                  : 400 playa                               CREATE   0     0       0      0      0      1285    1285    0      0      1285    0.0           0.0                                 21.4    C125   PUBLIC ASSIST    8/31/19 23:58 a   8/31/2019   11:58:25 PM   FIELD      0.0               0.0            31   7
BMAN190295                                            Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0      0      300     300     0      0      300     0.0           0.0                                 5.0     B366   VERBAL WARNING   8/31/19 23:58 a   8/31/2019   11:58:46 PM   FIELD      -119.253323       40.760061      31   7
1                                                     Response Area
BMAN190295         PUBLIC                             3 O'Clock Response                                                                                                                                                                                                                                                                31   7
             BLM                  : 200 A                                   CREATE   0     0       0      0      0      474     474     0      0      474     0.0           0.0                                 7.9     B238   NO ACTION        8/31/19 23:58 a   8/31/2019   11:58:48 PM   FIELD      -119.195582       40.783908
2                  CONTACT                            Area
BMAN190295         PUBLIC                             3 O'Clock Response
             BLM                  @The Man:1200                             CREATE   0     0       0      0      0      662     662     0      0      662     0.0           0.0                                 11.0    B363   CITATION         8/31/19 23:59 a   8/31/2019   11:59:48 PM   FIELD      -119.205841       40.78598       31   7
3                  CONTACT                            Area
BMAN190295                                            3 O'Clock Response
             BLM   PATROL CHECK   : 200 C                                   CREATE   0     0       0      0      0      3784    3784    0      0      3784    0.0           0.0                                 63.1    B238   NO ACTION        9/1/19 0:06 a     9/1/2019    12:06:48 AM   FIELD      -119.193558       40.783499      1    8
4                                                     Area
BMAN190295         PUBLIC         @The Man:230        3 O'Clock Response
             BLM                                                            CREATE   0     0       0      0      0      2279    2279    0      0      2279    0.0           0.0                                 38.0    B247   PUBLIC ASSIST    9/1/19 0:07 a     9/1/2019    12:07:12 AM   FIELD      -119.205841       40.78598       1    8
5                  CONTACT        SIDE                Area
BMAN190295                                            Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0      0      0      1528    1528    0      0      1528    0.0           0.0                                 25.5    B230   VERBAL WARNING   9/1/19 0:10 a     9/1/2019    12:10:28 AM   FIELD      -119.258208       40.75352       1    8
6                                                     Response Area
BMAN190295         PUBLIC                             3 O'Clock Response                                                                                                                                                                                                                                                                1    8
             BLM                  : 6 Oclock off the                        CREATE   0     0       0      0      0      1249    1249    0      0      1249    0.0           0.0                                 20.8    C157   CITATION         9/1/19 0:10 a     9/1/2019    12:10:58 AM   FIELD      -119.206608       40.785399
7                  CONTACT                            Area
BMAN190295         PUBLIC         Station 12 /        3 O'Clock Response
             BLM                                                            CREATE   0     0       0      0      0      1059    1059    0      0      1059    0.0           0.0                                 17.7    B246   PUBLIC ASSIST    9/1/19 0:15 a     9/1/2019    12:15:21 AM   FIELD      -119.202644       40.788268      1    8
8                  CONTACT        Outpost             Area
BMAN190295         PUBLIC                             3 O'Clock Response
             BLM                  : 3 Oclock off the                        CREATE   0     0       0      0      0      2731    2731    0      0      2731    0.0           0.0                                 45.5    B361   NO ACTION        9/1/19 0:21 a     9/1/2019    12:21:05 AM   FIELD      -119.202784       40.783653      1    8
9                  CONTACT                            Area
BMAN190296         PUBLIC                             3 O'Clock Response
             BLM                  : 200 C                                   CREATE   0     0       0      0      0      179     179     0      0      179     0.0           0.0                                 3.0     B237   CITATION         9/1/19 0:21 a     9/1/2019    12:21:27 AM   FIELD      -119.193558       40.783499      1    8
0                  CONTACT                            Area
BMAN190296         PUBLIC                             9 O'Clock Response
             BLM                  : 800 Esp                                 CREATE   0     0       0      0      0      1552    1552    0      0      1552    0.0           0.0                                 25.9    B241   PUBLIC ASSIST    9/1/19 0:23 a     9/1/2019    12:23:42 AM   FIELD      -119.214566       40.787741      1    8
1                  CONTACT                            Area
BMAN190296         PUBLIC                             3 O'Clock Response                                                                                                                                                                                                                                                                1    8
             BLM                  : 12 Oclock off the                       CREATE   0     0       0      0      0      1655    1655    0      0      1655    0.0           0.0                                 27.6    B240   PUBLIC ASSIST    9/1/19 0:29 a     9/1/2019    12:29:37 AM   FIELD      -119.205585       40.786174
2                  CONTACT                            Area
BMAN190296         PUBLIC                             3 O'Clock Response
             BLM                  : BLM Mobile                              CREATE   0     0       0      0      0      666     666     0      0      666     0.0           0.0                                 11.1    B354   CITATION         9/1/19 0:30 a     9/1/2019    12:30:53 AM   FIELD      -119.209047       40.779429      1    8
3                  CONTACT                            Area
BMAN190296                                            3 O'Clock Response
             BLM   PATROL CHECK   : 6 Oclock off the                        CREATE   0     0       0      0      0      2618    2618    0      0      2618    0.0           0.0                                 43.6    C157   LE ASSIST        9/1/19 0:32 a     9/1/2019    12:32:12 AM   FIELD      -119.206608       40.785399      1    8
4                                                     Area
BMAN190296                                            Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0      0      8705    8705    0      0      8705    0.0           0.0                                 145.1   B366   CITATION         9/1/19 0:39 a     9/1/2019    12:39:57 AM   FIELD      -119.253323       40.760061      1    8
5                                                     Response Area
BMAN190296                                            Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0      0      13037   13037   0      0      13037   0.0           0.0                                 217.3   B352   CITATION         9/1/19 0:42 a     9/1/2019    12:42:00 AM   FIELD      -119.264679       40.748394      1    8
6                                                     Response Area
BMAN190296                                            Gate Road                                                                                                                                                                                                                                                                         1    8
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0      0      829     829     0      0      829     0.0           0.0                                 13.8    B367   VERBAL WARNING   9/1/19 0:42 a     9/1/2019    12:42:39 AM   FIELD      -119.264679       40.748394
7                                                     Response Area
BMAN190296         PUBLIC                             3 O'Clock Response
             BLM                  : 1 Oclock off the                        CREATE   0     0       0      0      0      942     942     0      0      942     0.0           0.0                                 15.7    B363   PUBLIC ASSIST    9/1/19 0:46 a     9/1/2019    12:46:55 AM   FIELD      -119.201653       40.786828      1    8
8                  CONTACT                            Area
BMAN190296                                            3 O'Clock Response
             BLM   PATROL CHECK   : 200 D                                   CREATE   0     0       0      0      0      4190    4190    0      0      4190    0.0           0.0                                 69.8    B233   CITATION         9/1/19 0:52 a     9/1/2019    12:52:03 AM   FIELD      -119.192545       40.783294      1    8
9                                                     Area
BMAN190297         PUBLIC                             3 O'Clock Response
             BLM                  200 D                                     CREATE   0     0       0      0      0      1864    1864    0      0      1864    0.0           0.0                                 31.1    C154   REPORT           9/1/19 0:57 a     9/1/2019    12:57:45 AM   FIELD      -119.192545       40.783294      1    8
0                  CONTACT                            Area
BMAN190297                                            Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0      0      91      91      0      0      91      0.0           0.0                                 1.5     B367   NO ACTION        9/1/19 1:02 a     9/1/2019    01:02:08 AM   FIELD      -119.264679       40.748394      1    8
1                                                     Response Area
BMAN190297         PUBLIC                             3 O'Clock Response                                                                                                                                                                                                                                                                1    8
             BLM                  : The Man                                 CREATE   0     0       0      0      0      1038    1038    0      0      1038    0.0           0.0                                 17.3    B363   PUBLIC ASSIST    9/1/19 1:02 a     9/1/2019    01:02:51 AM   FIELD      -119.205841       40.78598
2                  CONTACT                            Area
BMAN190297         PUBLIC                             3 O'Clock Response
             BLM                  : 200 D                                   CREATE   0     0       0      0      0      773     773     0      0      773     0.0           0.0                                 12.9    B238   CITATION         9/1/19 1:11 a     9/1/2019    01:11:15 AM   FIELD      -119.192545       40.783294      1    8
3                  CONTACT                            Area
BMAN190297         PUBLIC
4
             BLM
                   CONTACT
                                  : MAYAN RAVE @                            CREATE   0     0       0      0      0      999     999     0      0      999     0.0           0.0                                 16.7    B357   CITATION         9/1/19 1:15 a     9/1/2019    01:15:56 AM   FIELD      0.0               0.0            1    8
BMAN190297                                            3 O'clock Response
             BLM   REQUEST LE     Ranger HQ                                 CREATE   185   429     614    763    1377   5232    6609    429    1192   6424    7.2           12.7    7.2    7.2    12.7   12.7   87.2    C135   REPORT           9/1/19 1:39 a     9/1/2019    01:39:23 AM   Control1   -119.210885       40.780935      1    8
6                                                     Area
BMAN190297         PUBLIC                             3 O'Clock Response
             BLM                  : The Man                                 CREATE   0     0       0      0      0      491     491     0      0      491     0.0           0.0                                 8.2     B357   CITATION         9/1/19 1:39 a     9/1/2019    01:39:53 AM   FIELD      -119.205841       40.78598       1    8
5                  CONTACT                            Area
BMAN190297                                            Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1.5                        CREATE   0     0       0      0      0      749     749     0      0      749     0.0           0.0                                 12.5    B367   WRITTEN WARNING 9/1/19 1:45 a      9/1/2019    01:45:33 AM   FIELD      -119.253323       40.760061      1    8
7                                                     Response Area
BMAN190297         PUBLIC                             9 O'Clock Response
             BLM                  @800 Esp                                  CREATE   0     0       0      0      0      1445    1445    0      0      1445    0.0           0.0                                 24.1    B246   CITATION         9/1/19 1:47 a     9/1/2019    01:47:42 AM   FIELD      -119.214566       40.787741      1    8
8                  CONTACT                            Area
BMAN190297                                            3 O'clock Response
             BLM   REQUEST BRC    @The Man                                  CREATE   425   175     600    6      606    10      616     175    181    191     2.9           0.1     2.9    2.9    0.1    0.1    0.2     B357                    9/1/19 1:49 a     9/1/2019    01:49:17 AM              -119.205841       40.78598       1    8
9                                                     Area
BMAN190298                                            Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0      0      753     753     0      0      753     0.0           0.0                                 12.6    B367   CITATION         9/1/19 2:16 a     9/1/2019    02:16:57 AM   FIELD      -119.264679       40.748394      1    8
0                                                     Response Area
BMAN190298         PUBLIC                             3 O'Clock Response
             BLM                  200 L                                     CREATE   0     0       0      0      0      1087    1087    0      0      1087    0.0           0.0                                 18.1    C155   PUBLIC ASSIST    9/1/19 2:23 a     9/1/2019    02:23:48 AM   FIELD      -119.186019       40.781975      1    8
1                  CONTACT                            Area
BMAN190298         PUBLIC                             9 O'Clock Response
             BLM                  : 1000 C                                  CREATE   0     0       0      0      0      39      39      0      0      39      0.0           0.0                                 0.7     B242   PUBLIC ASSIST    9/1/19 2:26 a     9/1/2019    02:26:13 AM   FIELD      -119.209157       40.795306      1    8
2                  CONTACT                            Area
BMAN190298         PUBLIC                             9 O'Clock Response
             BLM                  : 1000 C                                  CREATE   0     0       0      0      0      28      28      0      0      28      0.0           0.0                                 0.5     B242   PUBLIC ASSIST    9/1/19 2:26 a     9/1/2019    02:26:59 AM   FIELD      -119.209157       40.795306      1    8
3                  CONTACT                            Area
BMAN190298         PUBLIC                             9 O'Clock Response
             BLM                  : 1000 C                                  CREATE   0     0       0      0      0      25      25      0      0      25      0.0           0.0                                 0.4     B242   PUBLIC ASSIST    9/1/19 2:27 a     9/1/2019    02:27:38 AM   FIELD      -119.209157       40.795306      1    8
4                  CONTACT                            Area
BMAN190298         PUBLIC                             9 O'Clock Response
             BLM                  : 1000 C                                  CREATE   0     0       0      0      0      21      21      0      0      21      0.0           0.0                                 0.4     B242   PUBLIC ASSIST    9/1/19 2:28 a     9/1/2019    02:28:13 AM   FIELD      -119.209157       40.795306      1    8
5                  CONTACT                            Area
BMAN190298         PUBLIC                             9 O'Clock Response
             BLM                  : 1000 C                                  CREATE   0     0       0      0      0      66      66      0      0      66      0.0           0.0                                 1.1     B242   PUBLIC ASSIST    9/1/19 2:28 a     9/1/2019    02:28:44 AM   FIELD      -119.209157       40.795306      1    8
6                  CONTACT                            Area
BMAN190298         PUBLIC                             9 O'Clock Response
             BLM                  : 1000 C                                  CREATE   0     0       0      0      0      20      20      0      0      20      0.0           0.0                                 0.3     B242   PUBLIC ASSIST    9/1/19 2:30 a     9/1/2019    02:30:01 AM   FIELD      -119.209157       40.795306      1    8
7                  CONTACT                            Area
BMAN190298         PUBLIC                             9 O'Clock Response
             BLM                  : 1000 C                                  CREATE   0     0       0      0      0      17      17      0      0      17      0.0           0.0                                 0.3     B242   PUBLIC ASSIST    9/1/19 2:30 a     9/1/2019    02:30:28 AM   FIELD      -119.209157       40.795306      1    8
8                  CONTACT                            Area
BMAN190298         PUBLIC                             9 O'Clock Response
             BLM                  : 1000 C                                  CREATE   0     0       0      0      0      16      16      0      0      16      0.0           0.0                                 0.3     B242   PUBLIC ASSIST    9/1/19 2:30 a     9/1/2019    02:30:51 AM   FIELD      -119.209157       40.795306      1    8
9                  CONTACT                            Area
BMAN190299         PUBLIC                             9 O'Clock Response
             BLM                  : 1000 C                                  CREATE   0     0       0      0      0      13      13      0      0      13      0.0           0.0                                 0.2     B242   PUBLIC ASSIST    9/1/19 2:31 a     9/1/2019    02:31:12 AM   FIELD      -119.209157       40.795306      1    8
0                  CONTACT                            Area
BMAN190299         PUBLIC                             9 O'Clock Response
             BLM                  : 1000 C                                  CREATE   0     0       0      0      0      20      20      0      0      20      0.0           0.0                                 0.3     B242   PUBLIC ASSIST    9/1/19 2:31 a     9/1/2019    02:31:32 AM   FIELD      -119.209157       40.795306      1    8
1                  CONTACT                            Area
BMAN190299                                            Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0      0      3669    3669    0      0      3669    0.0           0.0                                 61.2    B356   CITATION         9/1/19 2:32 a     9/1/2019    02:32:47 AM   FIELD      -119.264679       40.748394      1    8
2                                                     Response Area
BMAN190299         PUBLIC
             BLM                  : MAYAN WARRIOR                           CREATE   0     0       0      0      0      469     469     0      0      469     0.0           0.0                                 7.8     B234   CITATION         9/1/19 2:47 a     9/1/2019    02:47:09 AM   FIELD      0.0               0.0            1    8
3                  CONTACT
BMAN190299         PUBLIC                              3 O'Clock Response
             BLM                  : 400 Esp                               CREATE     0     0       0      0      0      403     403     0      0      403     0.0           0.0                                 6.7     B365   NO ACTION        9/1/19 2:48 a     9/1/2019    02:48:51 AM   FIELD      -119.203486       40.779356      1    8
4                  CONTACT                             Area
BMAN190299         PUBLIC
5
             BLM
                   CONTACT
                                  : MAYAN RAVE                            CREATE     0     0       0      0      0      629     629     0      0      629     0.0           0.0                                 10.5    B351   CITATION         9/1/19 2:53 a     9/1/2019    02:53:34 AM   FIELD      0.0               0.0            1    8
BMAN190299                                             3 O'clock Response
             BLM   REQUEST LE     Ranger HQ                               CREATE     70    411     481    -481          889     889     411           819     6.9           -8.0    6.9    6.9    -8.0   -8.0   13.7    C151   NO ACTION        9/1/19 3:04 a     9/1/2019    03:04:28 AM   Control1   -119.210885       40.780935      1    8
6                                                      Area
BMAN190299                                             9 O'clock Response                                                                                                                                                                                                                                                               1    8
             BLM   REQUEST LE     @915 K                                    CREATE   235   171     406    320    726    552     1278    171    491    1043    2.9           5.3     2.9    2.9    5.3    5.3    9.2     B245   NO ACTION        9/1/19 3:09 a     9/1/2019    03:09:09 AM   OTHER      -119.217945       40.797914
9                                                      Area
BMAN190299         PUBLIC                              3 O'Clock Response                                                                                                                                                                                                                                                               1    8
             BLM                  BLM Mobile                                CREATE   0     0       0      0      0      3572    3572    0      0      3572    0.0           0.0                                 59.5    B359   NO ACTION        9/1/19 3:10 a     9/1/2019    03:10:23 AM   FIELD      -119.209047       40.779429
7                  CONTACT                             Area
BMAN190299                                             Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 1                          CREATE   0     0       0      0      0      631     631     0      0      631     0.0           0.0                                 10.5    K231   VERBAL WARNING   9/1/19 3:11 a     9/1/2019    03:11:28 AM   FIELD      -119.258208       40.75352       1    8
8                                                      Response Area
BMAN190300         PUBLIC                              3 O'Clock Response
0
             BLM
                   CONTACT
                                  : 500 Esp
                                                       Area
                                                                            CREATE   0     0       0      0      0      1646    1646    0      0      1646    0.0           0.0                                 27.4    B239   NO ACTION        9/1/19 3:17 a     9/1/2019    03:17:50 AM   FIELD      -119.208159       40.779349      1    8
BMAN190300                                             3 O'clock Response
             BLM   INVESTIGATION @530 G:kiddsville                          CREATE   73    119     192    668    860    6248    7108    119    787    7035    2.0           11.1    2.0    2.0    11.1   11.1   104.1   C151   REPORT           9/1/19 3:21 a     9/1/2019    03:21:57 AM   Control1   -119.214078       40.77508       1    8
1                                                      Area
BMAN190300                                             Gate Road                                                                                                                                                                                                                                                                        1    8
             BLM   TRAFFIC STOP   Gate Road MM 1.5                          CREATE   0     0       0      0      0      2894    2894    0      0      2894    0.0           0.0                                 48.2    B367   CITATION         9/1/19 3:26 a     9/1/2019    03:26:04 AM   FIELD      -119.253323       40.760061
2                                                      Response Area
BMAN190300                                             Gate Road                                                                                                                                                                                                                                                                        1    8
             BLM   TRAFFIC STOP   : Gate Road MM .5                         CREATE   0     0       0      0      0      343     343     0      0      343     0.0           0.0                                 5.7     B357   LE ASSIST        9/1/19 3:29 a     9/1/2019    03:29:22 AM   FIELD      -119.264679       40.748394
3                                                      Response Area
BMAN190300         PUBLIC                              3 O'Clock Response
             BLM                  : 4 Oclock off the                        CREATE   0     0       0      0      0      3409    3409    0      0      3409    0.0           0.0                                 56.8    B243   CITATION         9/1/19 3:32 a     9/1/2019    03:32:56 AM   FIELD      -119.204726       40.782797      1    8
4                  CONTACT                             Area
BMAN190300         PUBLIC                              3 O'Clock Response
5
             BLM
                   CONTACT
                                  : The Man
                                                       Area
                                                                            CREATE   0     0       0      0      0      912     912     0      0      912     0.0           0.0                                 15.2    B235   CITATION         9/1/19 3:34 a     9/1/2019    03:34:25 AM   FIELD      -119.205841       40.78598       1    8
BMAN190300         PUBLIC                              9 O'Clock Response
             BLM                  @Point 2:                                 CREATE   0     0       0      0      0      1470    1470    0      0      1470    0.0           0.0                                 24.5    B361   NO ACTION        9/1/19 3:36 a     9/1/2019    03:36:10 AM   FIELD      -119.219651       40.8057        1    8
6                  CONTACT                             Area
BMAN190300         PUBLIC                              9 O'Clock Response                                                                                                                                                                                                                                                               1    8
             BLM                  : 800 Esp                                 CREATE   0     0       0      0      0      1290    1290    0      0      1290    0.0           0.0                                 21.5    B247   PUBLIC ASSIST    9/1/19 3:36 a     9/1/2019    03:36:22 AM   FIELD      -119.214566       40.787741
7                  CONTACT                             Area
BMAN190300                                             3 O'clock Response                                                                                                                                                                                                                                                               1    8
             BLM   ASSAULT        : Nearest: @200 B                         CREATE   48    576     624    800    1424   1849    3273    576    1376   3225    9.6           13.3    9.6    9.6    13.3   13.3   30.8    B363   LE ASSIST        9/1/19 3:47 a     9/1/2019    03:47:07 AM   Control1   -119.194207555    40.785893572
9                                                      Area
BMAN190300         PUBLIC                              9 O'Clock Response
             BLM                  : 1000 E                                  CREATE   0     0       0      0      0      2931    2931    0      0      2931    0.0           0.0                                 48.9    B245   NO ACTION        9/1/19 3:47 a     9/1/2019    03:47:28 AM   FIELD      -119.209704       40.796843      1    8
8                  CONTACT                             Area
BMAN190301         PUBLIC                              9 O'Clock Response
0
             BLM
                   CONTACT
                                  : 1000 D
                                                       Area
                                                                            CREATE   0     0       0      0      0      132     132     0      0      132     0.0           0.0                                 2.2     B353   PUBLIC ASSIST    9/1/19 3:54 a     9/1/2019    03:54:09 AM   FIELD      -119.20943        40.796075      1    8
BMAN190301         PUBLIC                              9 O'Clock Response
             BLM                  10 Oclock off the                         CREATE   0     0       0      0      0      964     964     0      0      964     0.0           0.0                                 16.1    B232   PUBLIC ASSIST    9/1/19 3:55 a     9/1/2019    03:55:11 AM   FIELD      -119.206864       40.788897      1    8
1                  CONTACT                             Area
BMAN190301                                             3 O'clock Response                                                                                                                                                                                                                                                               1    8
             BLM   ASSAULT        Ranger HQ                                 CREATE   67    127     194    146    340    2455    2795    127    273    2728    2.1           2.4     2.1    2.1    2.4    2.4    40.9    I406   REPORT           9/1/19 3:59 a     9/1/2019    03:59:44 AM   Control1   -119.210885       40.780935
2                                                      Area
BMAN190301                                             9 O'Clock Response                                                                                                                                                                                                                                                               1    8
             BLM   ASSAULT        : 900 I                                   CREATE   0     0       0      0      0      1521    1521    0      0      1521    0.0           0.0                                 25.4    B359   NO ACTION        9/1/19 4:06 a     9/1/2019    04:06:13 AM   FIELD      -119.21879        40.795779
3                                                      Area
BMAN190301                                             9 O'clock Response
             BLM   ASSAULT        715 E                                     CREATE   73    59      132    247    379    3520    3899    59     306    3826    1.0           4.1     1.0    1.0    4.1    4.1    58.7    B351   REPORT           9/1/19 4:25 a     9/1/2019    04:25:27 AM   Control1   -119.220515       40.784487      1    8
4                                                      Area
BMAN190301                                             Gate Road
5
             BLM   ACCIDENT       : Nearest: @Gate
                                                       Response Area
                                                                            CREATE   213   352     565    479    1044   11832   12876   352    831    12663   5.9           8.0     5.9           8.0    8.0    197.2          PUBLIC ASSIST    9/1/19 4:29 a     9/1/2019    04:29:08 AM   FIELD      -119.255603333    40.757176737   1    8
BMAN190301         PUBLIC                              9 O'Clock Response
             BLM                  : 930 E                                   CREATE   0     0       0      0      0      82      82      0      0      82      0.0           0.0                                 1.4     B300   NO ACTION        9/1/19 4:46 a     9/1/2019    04:46:27 AM   FIELD      -119.213272       40.795713      1    8
6                  CONTACT                             Area
BMAN190301                                             Gate Road                                                                                                                                                                                                                                                                        1    8
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0     0       0      0      0      582     582     0      0      582     0.0           0.0                                 9.7     B364   VERBAL WARNING   9/1/19 4:50 a     9/1/2019    04:50:43 AM   FIELD      -119.248468       40.766504
7                                                      Response Area
BMAN190301         PUBLIC                              9 O'Clock Response                                                                                                                                                                                                                                                               1    8
             BLM                  : 900 H                                   CREATE   0     0       0      0      0      258     258     0      0      258     0.0           0.0                                 4.3     B357   NO ACTION        9/1/19 4:54 a     9/1/2019    04:54:06 AM   FIELD      -119.218176       40.795314
8                  CONTACT                             Area
BMAN190301                                             9 O'clock Response
             BLM   REQUEST LE     715 K                                     CREATE   63    572     635    50     685    366     1051    572    622    988     9.5           0.8     9.5    9.5    0.8    0.8    6.1     I405   NO ACTION        9/1/19 5:00 a     9/1/2019    05:00:18 AM   Control1   -119.22549        40.78398       1    8
9                                                      Area
BMAN190302                                             9 O'Clock Response
0
             BLM   REQUEST LE     715 K
                                                       Area
                                                                            COPY     0     1210    1210   1027   2237   11097   13334   1210   2237   13334   20.2          17.1    20.2   20.2   17.1   17.1   185.0   C152   CANCEL           9/1/19 5:03 a     9/1/2019    05:03:30 AM   Control1   -119.22549        40.78398       1    8
BMAN190302                                             9 O'clock Response
             BLM   INVESTIGATION 930 E                                      CREATE   49    481     530    446    976    394     1370    481    927    1321    8.0           7.4     8.0    8.0    7.4    7.4    6.6     B362   NO ACTION        9/1/19 5:05 a     9/1/2019    05:05:16 AM   Control1   -119.213272       40.795713      1    8
2                                                      Area
BMAN190302         PUBLIC
1
             BLM
                   CONTACT
                                 : 1000 DEEP PLAYA:                         CREATE   0     0       0      0      0      968     968     0      0      968     0.0           0.0                                 16.1    B355   CITATION         9/1/19 5:05 a     9/1/2019    05:05:46 AM   FIELD      0.0               0.0            1    8
BMAN190302                                          9 O'clock Response
             BLM   REQUEST BRC 700 L                                        CREATE   55    -55            0             1278    1278                  1223    -0.9          0.0     -0.9                        20.4                            9/1/19 5:16 a     9/1/2019    05:16:19 AM   OTHER      -119.225641       40.781911      1    8
3                                                   Area
BMAN190302                                          Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 2                            CREATE   0     0       0      0      0      345     345     0      0      345     0.0           0.0                                 5.8     B364   VERBAL WARNING   9/1/19 5:20 a     9/1/2019    05:20:14 AM   FIELD      -119.248468       40.766504      1    8
4                                                   Response Area



                                                                                                                                                                                                                                                                                                                        ER00163
                                                                                                Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 347 of 499
                                                                                                                                                                   eventSummary

BMAN190302                                             3 O'clock Response
             BLM   ASSAULT        @Station 6                              CREATE   141   289     430    13     443    11553   11996   289    302    11855   4.8           0.2     4.8    4.8    0.2    0.2    192.6   C109   ARREST           9/1/19 5:28 a    9/1/2019     05:28:02 AM   Ops2       -119.209427       40.779538     1    8
6                                                      Area
BMAN190302         PUBLIC
             BLM                  : MAYAN RAVE                            CREATE   0     0       0      0      0      713     713     0      0      713     0.0           0.0                                 11.9    B363   CITATION         9/1/19 5:30 a    9/1/2019     05:30:17 AM   FIELD      0.0               0.0           1    8
5                  CONTACT
BMAN190302         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                                                              1    8
             BLM                  : 3 Oclock off the                      CREATE   0     0       0      0      0      837     837     0      0      837     0.0           0.0                                 14.0    B366   NO ACTION        9/1/19 5:48 a    9/1/2019     05:48:49 AM   FIELD      -119.202784       40.783653
7                  CONTACT                           Area
BMAN190302         PUBLIC                            9 O'Clock Response                                                                                                                                                                                                                                                              1    8
             BLM                  : 1000 L                                CREATE   0     0       0      0      0      908     908     0      0      908     0.0           0.0                                 15.1    B300   NO ACTION        9/1/19 6:11 a    9/1/2019     06:11:40 AM   FIELD      -119.211193       40.801031
8                  CONTACT                           Area
BMAN190302         PUBLIC                            9 O'Clock Response
             BLM                  : Point 3                               CREATE   0     0       0      0      0      216     216     0      0      216     0.0           0.0                                 3.6     B365   NO ACTION        9/1/19 6:44 a    9/1/2019     06:44:58 AM   FIELD      -119.185331       40.80163      1    8
9                  CONTACT                           Area
BMAN190303         PUBLIC                            Outside Event
             BLM                  : 12 Mile Road                          CREATE   0     0       0      0      0      104     104     0      0      104     0.0           0.0                                 1.7     B120   PUBLIC ASSIST    9/1/19 7:11 a    9/1/2019     07:11:04 AM   FIELD      -119.248447       40.777922     1    8
0                  CONTACT                           Response Area
BMAN190303                                           9 O'Clock Response
             BLM   REQUEST LE     @1000 Esp:Root                          COPY     0     198     198    429    627    854     1481    198    627    1481    3.3           7.2     3.3    3.3    7.2    7.2    14.2    B126   PUBLIC ASSIST    9/1/19 7:44 a    9/1/2019     07:44:27 AM   Ops2       -119.208196       40.792604     1    8
1                                                    Area
BMAN190303                        @The Temple:       3 O'Clock Response                                                                                                                                                                                                                                                              1    8
             BLM   PATROL CHECK                                           CREATE   0     0       0      0      0      2430    2430    0      0      2430    0.0           0.0                                 40.5    C138   CITATION         9/1/19 8:16 a    9/1/2019     08:16:15 AM   FIELD      -119.199494       40.79081
2                                 1100               Area
BMAN190303         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                                                              1    8
             BLM                  @The Man:3                              CREATE   0     0       0      0      0      1617    1617    0      0      1617    0.0           0.0                                 27.0    B117   CITATION         9/1/19 8:19 a    9/1/2019     08:19:14 AM   FIELD      -119.205841       40.78598
3                  CONTACT                           Area
BMAN190303         PUBLIC                            9 O'Clock Response
             BLM                  @Point 1:800                            CREATE   0     0       0      0      0      75      75      0      0      75      0.0           0.0                                 1.3     B129   NO ACTION        9/1/19 8:24 a    9/1/2019     08:24:44 AM   FIELD      -119.233974       40.78214      1    8
4                  CONTACT                           Area
BMAN190303                        @1000 Esp: .5 ML   9 O'Clock Response
             BLM   PATROL CHECK                                           CREATE   0     0       0      0      0      8173    8173    0      0      8173    0.0           0.0                                 136.2   B125   NO ACTION        9/1/19 8:32 a    9/1/2019     08:32:35 AM   FIELD      -119.208196       40.792604     1    8
5                                 N                  Area
BMAN190303                        @300 Esp : 300     3 O'Clock Response
             BLM   PATROL CHECK                                           CREATE   0     0       0      0      0      409     409     0      0      409     0.0           0.0                                 6.8     B116   CITATION         9/1/19 8:38 a    9/1/2019     08:38:56 AM   FIELD      -119.199444       40.781138     1    8
6                                 SIDE               Area
BMAN190303         PUBLIC                            Outside Event                                                                                                                                                                                                                                                                   1    8
             BLM                  @HWY 34 MM 5                            CREATE   0     0       0      0      0      485     485     0      0      485     0.0           0.0                                 8.1     P128   NO ACTION        9/1/19 8:50 a    9/1/2019     08:50:36 AM   FIELD      -119.329150753    40.71949028
7                  CONTACT                           Response Area
BMAN190303         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                                                              1    8
             BLM                  : Rampart                               CREATE   0     0       0      0      0      1392    1392    0      0      1392    0.0           0.0                                 23.2    C156   NO ACTION        9/1/19 8:52 a    9/1/2019     08:52:30 AM   FIELD      -119.209666       40.779149
8                  CONTACT                           Area
BMAN190303         PUBLIC                            Outside Event
             BLM                  @HWY 34 MM 7                            CREATE   0     0       0      0      0      596     596     0      0      596     0.0           0.0                                 9.9     P128   NO ACTION        9/1/19 8:58 a    9/1/2019     08:58:57 AM   FIELD      -119.296798708    40.73507984   1    8
9                  CONTACT                           Response Area
BMAN190304                        @8 Mile Access:    Outside Event
             BLM   TRAFFIC STOP                                           CREATE   0     0       0      0      0      706     706     0      0      706     0.0           0.0                                 11.8    P128   CITATION         9/1/19 9:10 a    9/1/2019     09:10:39 AM   FIELD      -119.277265       40.753432     1    8
0                                 JUST               Response Area
BMAN190304         PUBLIC                            9 O'clock Response
             BLM                  @1000 B : CELTIC                        CREATE   267   147     414    73     487    506     993     147    220    726     2.5           1.2     2.5    2.5    1.2    1.2    8.4     B126   PUBLIC ASSIST    9/1/19 9:21 a    9/1/2019     09:21:02 AM   DISPATCH   -119.208884       40.794539     1    8
3                  CONTACT                           Area
BMAN190304         PUBLIC                            9 O'Clock Response                                                                                                                                                                                                                                                              1    8
             BLM                  : 1000 Esp                              CREATE   0     0       0      0      0      20      20      0      0      20      0.0           0.0                                 0.3     B126   PUBLIC ASSIST    9/1/19 9:22 a    9/1/2019     09:22:41 AM   FIELD      -119.208196       40.792604
1                  CONTACT                           Area
BMAN190304         PUBLIC                            Outside Event                                                                                                                                                                                                                                                                   1    8
             BLM                  : 8 Mile Access                         CREATE   0     0       0      0      0      1375    1375    0      0      1375    0.0           0.0                                 22.9    P128   NO ACTION        9/1/19 9:23 a    9/1/2019     09:23:08 AM   FIELD      -119.277265       40.753432
2                  CONTACT                           Response Area
BMAN190304         PUBLIC                            3 O'Clock Response
             BLM                  : The Temple : 500                      CREATE   0     0       0      0      0      931     931     0      0      931     0.0           0.0                                 15.5    B127   CITATION         9/1/19 9:44 a    9/1/2019     09:44:05 AM   FIELD      -119.199494       40.79081      1    8
4                  CONTACT                           Area
BMAN190304                                           9 O'Clock Response
             BLM   PATROL CHECK   : 1000 E                                CREATE   0     0       0      0      0      3243    3243    0      0      3243    0.0           0.0                                 54.1    C138   NO ACTION        9/1/19 9:56 a    9/1/2019     09:56:38 AM   FIELD      -119.209704       40.796843     1    8
5                                                    Area
BMAN190304         PUBLIC                            3 O'Clock Response
             BLM                  : BLM Mobile                            CREATE   0     0       0      0      0      3337    3337    0      0      3337    0.0           0.0                                 55.6    C139   REPORT           9/1/19 10:01 a   9/1/2019     10:01:45 AM   FIELD      -119.209047       40.779429     1    8
6                  CONTACT                           Area
BMAN190304         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                                                              1    8
             BLM                  : The : 1200 SIDE                       CREATE   0     0       0      0      0      45      45      0      0      45      0.0           0.0                                 0.8     B124   PUBLIC ASSIST    9/1/19 10:06 a   9/1/2019     10:06:51 AM   FIELD      -119.205841       40.78598
7                  CONTACT                           Area
BMAN190304         PUBLIC                            Gate Road                                                                                                                                                                                                                                                                       1    8
             BLM                  Gate Road MM .5                         CREATE   0     0       0      0      0      715     715     0      0      715     0.0           0.0                                 11.9    C156   CANCEL           9/1/19 10:10 a   9/1/2019     10:10:53 AM   FIELD      -119.264679       40.748394
8                  CONTACT                           Response Area
BMAN190304                        @515 Esp : LE      3 O'clock Response
             BLM   REQUEST LE                                             CREATE   129   -129           0             2366    2366                  2237    -2.2          0.0     -2.2                        37.3           REPORT           9/1/19 10:19 a   9/1/2019     10:19:27 AM   Control1   -119.209277       40.779635     1    8
9                                 kiosk              Area
BMAN190305                                           3 O'Clock Response
             BLM   TRAFFIC STOP   : 500 Esp                               CREATE   0     0       0      0      0      443     443     0      0      443     0.0           0.0                                 7.4     B126   CITATION         9/1/19 10:23 a   9/1/2019     10:23:49 AM   FIELD      -119.208159       40.779349     1    8
0                                                    Area
BMAN190305         PUBLIC                            9 O'Clock Response
             BLM                  : 630 G                                 CREATE   0     0       0      0      0      32      32      0      0      32      0.0           0.0                                 0.5     B123   PUBLIC ASSIST    9/1/19 10:42 a   9/1/2019     10:42:27 AM   FIELD      -119.220144       40.779671     1    8
1                  CONTACT                           Area
BMAN190305         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                                                              1    8
             BLM                  : 530 Esp                               CREATE   0     0       0      0      0      8       8       0      0      8       0.0           0.0                                 0.1     B124   PUBLIC ASSIST    9/1/19 10:51 a   9/1/2019     10:51:00 AM   FIELD      -119.210338       40.780031
2                  CONTACT                           Area
BMAN190305         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                                                              1    8
             BLM                  : 600 Esp: PLAYA                        CREATE   0     0       0      0      0      46      46      0      0      46      0.0           0.0                                 0.8     B124   PUBLIC ASSIST    9/1/19 10:56 a   9/1/2019     10:56:42 AM   FIELD      -119.211557       40.781617
3                  CONTACT                           Area
BMAN190305         PUBLIC                            3 O'Clock Response
             BLM                  : Center Camp:                          CREATE   0     0       0      0      0      107     107     0      0      107     0.0           0.0                                 1.8     B129   PUBLIC ASSIST    9/1/19 11:15 a   9/1/2019     11:15:07 AM   FIELD      -119.213507       40.780137     1    8
4                  CONTACT                           Area
BMAN190305         PUBLIC                            3 O'Clock Response
             BLM                  : The Temple : 100                      CREATE   0     0       0      0      0      1695    1695    0      0      1695    0.0           0.0                                 28.3    B111   VERBAL WARNING   9/1/19 11:27 a   9/1/2019     11:27:51 AM   FIELD      -119.199494       40.79081      1    8
5                  CONTACT                           Area
BMAN190305         PUBLIC                            9 O'Clock Response
             BLM                  @Greeters                               CREATE   0     0       0      0      0      49      49      0      0      49      0.0           0.0                                 0.8     P128   PUBLIC ASSIST    9/1/19 11:48 a   9/1/2019     11:48:40 AM   FIELD      -119.222929       40.773108     1    8
6                  CONTACT                           Area
BMAN190305         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                                                              1    8
             BLM                  : 515 J                                 CREATE   0     0       0      0      0      1837    1837    0      0      1837    0.0           0.0                                 30.6    B113   PUBLIC ASSIST    9/1/19 11:55 a   9/1/2019     11:55:10 AM   FIELD      -119.213126       40.772529
7                  CONTACT                           Area
BMAN190305                                           3 O'Clock Response                                                                                                                                                                                                                                                              1    8
             BLM   TRAFFIC STOP   : 600 L                                 CREATE   0     0       0      0      0      611     611     0      0      611     0.0           0.0                                 10.2    I410   CITATION         9/1/19 12:02 a   9/1/2019     12:02:44 PM   FIELD      -119.220311       40.774932
9                                                    Area
BMAN190306         COMPLIANCE                        3 O'Clock Response
             BLM                  @400 K                                  CREATE   0     0       0      0      0      44      44      0      0      44      0.0           0.0                                 0.7     I410   VERBAL WARNING   9/1/19 12:34 a   9/1/2019     12:34:31 PM   FIELD      -119.200671       40.771433     1    8
0                  CHECK                             Area
BMAN190306         PUBLIC                            3 O'Clock Response
             BLM                  : Rampart                               CREATE   0     0       0      0      0      751     751     0      0      751     0.0           0.0                                 12.5    C145   REPORT           9/1/19 12:43 a   9/1/2019     12:43:10 PM   FIELD      -119.209666       40.779149     1    8
1                  CONTACT                           Area
BMAN190306
2
             BLM   REQUEST LE     @400 D:Spankys     3 O'Clock Response   COPY     0     247     247    158    405    20361   20766   247    405    20766   4.1           2.6     4.1    4.1    2.6    2.6    339.4   C145   LE ASSIST        9/1/19 12:53 a   9/1/2019     12:53:14 PM   Control1   -119.202253       40.775885     1    8
                                                   Area                                  0              0             0                                     0.0           0.0                                 0.0                                              12/30/1899   12:00:00 AM                                              30   37
BMAN190306                                         9 O'clock Response                                                                                                                                                                                                                                                                 1    8
             BLM   REQUEST LE   @745 I                                    CREATE   47    1602    1649   1535   3184   1680    4864    1602   3137   4817    26.7          25.6    26.7          25.6   25.6   28.0           REPORT           9/1/19 13:10 a   9/1/2019     01:10:42 PM   Control1   -119.223962       40.787762
3                                                  Area
BMAN190306                                         3 O'Clock Response
             BLM   PATROL CHECK : Center Camp                             CREATE   0     0       0      0      0      2184    2184    0      0      2184    0.0           0.0                                 36.4    B120   NO ACTION        9/1/19 13:15 a   9/1/2019     01:15:51 PM   FIELD      -119.213507       40.780137     1    8
4                                                  Area
BMAN190306                                         3 O'Clock Response                                                                                                                                                        VERBAL WARNING
             BLM   TRAFFIC STOP @500 Esp                                  CREATE   0     0       0      0      0      497     497     0      0      497     0.0           0.0                                 8.3     B126                    9/1/19 13:52 a   9/1/2019     01:52:33 PM   FIELD      -119.208159       40.779349     1    8
5                                                  Area                                                                                                                                                                      RPT
BMAN190306         PUBLIC                          9 O'Clock Response
             BLM                : 700 A                                   CREATE   0     0       0      0      0      746     746     0      0      746     0.0           0.0                                 12.4    B123   NO ACTION        9/1/19 14:09 a   9/1/2019     02:09:13 PM   FIELD      -119.216088       40.783875     1    8
6                  CONTACT                         Area
BMAN190306                                         3 O'Clock Response
             BLM   TRAFFIC STOP : 500 Esp                                 CREATE   0     0       0      0      0      772     772     0      0      772     0.0           0.0                                 12.9    B126   CITATION         9/1/19 14:15 a   9/1/2019     02:15:09 PM   FIELD      -119.208159       40.779349     1    8
7                                                  Area
BMAN190306                                         9 O'Clock Response                                                                                                                                                                                                                                                                1    8
             BLM   TRAFFIC STOP : 1000 E                                  CREATE   0     0       0      0      0      17441   17441   0      0      17441   0.0           0.0                                 290.7   C139   REPORT           9/1/19 14:16 a   9/1/2019     02:16:10 PM   FIELD      -119.209704       40.796843
8                                                  Area
BMAN190306         PUBLIC                          9 O'Clock Response
             BLM                900 L                                     CREATE   0     0       0      0      0      1072    1072    0      0      1072    0.0           0.0                                 17.9    C140   PUBLIC ASSIST    9/1/19 14:36 a   9/1/2019     02:36:03 PM   FIELD      -119.220378       40.79698      1    8
9                  CONTACT                         Area
BMAN190307         PUBLIC                          3 O'Clock Response
             BLM                : 500 Esp                                 CREATE   0     0       0      0      0      623     623     0      0      623     0.0           0.0                                 10.4    B126   CITATION         9/1/19 14:40 a   9/1/2019     02:40:38 PM   FIELD      -119.208159       40.779349     1    8
0                  CONTACT                         Area
BMAN190307                                         3 O'Clock Response
             BLM   TRAFFIC STOP : Center Camp                             CREATE   0     0       0      0      0      1138    1138    0      0      1138    0.0           0.0                                 19.0    B126   CITATION         9/1/19 14:58 a   9/1/2019     02:58:28 PM   FIELD      -119.213507       40.780137     1    8
1                                                  Area
BMAN190307         PUBLIC                          Outside Event
             BLM                : JOC                                     CREATE   0     0       0      0      0      1769    1769    0      0      1769    0.0           0.0                                 29.5    B113   PUBLIC ASSIST    9/1/19 15:42 a   9/1/2019     03:42:18 PM   FIELD      -119.251315       40.770424     1    8
2                  CONTACT                         Response Area
BMAN190307         PUBLIC                          3 O'Clock Response                                                                                                                                                                                                                                                                1    8
             BLM                : The Man                                 CREATE   0     0       0      0      0      2077    2077    0      0      2077    0.0           0.0                                 34.6    B124   NO ACTION        9/1/19 15:42 a   9/1/2019     03:42:46 PM   FIELD      -119.205841       40.78598
3                  CONTACT                         Area
BMAN190307         PUBLIC                          3 O'Clock Response
             BLM                : Point 4                                 CREATE   0     0       0      0      0      813     813     0      0      813     0.0           0.0                                 13.6    P128   VERBAL WARNING   9/1/19 16:06 a   9/1/2019     04:06:11 PM   FIELD      -119.179711       40.77568      1    8
4                  CONTACT                         Area
BMAN190307         PUBLIC       2 Oclock off the   3 O'Clock Response
             BLM                                                          CREATE   0     0       0      0      0      413     413     0      0      413     0.0           0.0                                 6.9     B122   VERBAL WARNING   9/1/19 16:31 a   9/1/2019     04:31:34 PM   FIELD      -119.202354       40.785266     1    8
5                  CONTACT      Man                Area
BMAN190307         PUBLIC                          3 O'Clock Response
             BLM                : Rampart                                 CREATE   0     0       0      0      0      8343    8343    0      0      8343    0.0           0.0                                 139.1   C156   PUBLIC ASSIST    9/1/19 16:38 a   9/1/2019     04:38:14 PM   FIELD      -119.209666       40.779149     1    8
6                  CONTACT                         Area
BMAN190307                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 1.5                        CREATE   0     0       0      0      0      1893    1893    0      0      1893    0.0           0.0                                 31.6    B232   CITATION         9/1/19 16:38 a   9/1/2019     04:38:56 PM   FIELD      -119.253323       40.760061     1    8
7                                                  Response Area
BMAN190307         COMPLIANCE                      3 O'Clock Response                                                                                                                                                                                                                                                                1    8
             BLM                : 245 K                                   CREATE   0     0       0      0      0      457     457     0      0      457     0.0           0.0                                 7.6     B234   NO ACTION        9/1/19 16:49 a   9/1/2019     04:49:35 PM   FIELD      -119.19009        40.776831
8                  CHECK                           Area
BMAN190307                                         9 O'Clock Response
             BLM   TRAFFIC STOP : 1000 A                                  CREATE   0     0       0      0      0      301     301     0      0      301     0.0           0.0                                 5.0     B117   VERBAL WARNING   9/1/19 16:54 a   9/1/2019     04:54:26 PM   FIELD      -119.20861        40.793769     1    8
9                                                  Area
BMAN190308         COMPLIANCE                      3 O'Clock Response
             BLM                : 230 K                                   CREATE   0     0       0      0      0      857     857     0      0      857     0.0           0.0                                 14.3    B234   CITATION         9/1/19 16:58 a   9/1/2019     04:58:42 PM   FIELD      -119.188653       40.778472     1    8
0                  CHECK                           Area
BMAN190308         PUBLIC                          3 O'Clock Response
             BLM                : 400 D                                   CREATE   0     0       0      0      0      524     524     0      0      524     0.0           0.0                                 8.7     I403   NO ACTION        9/1/19 16:59 a   9/1/2019     04:59:45 PM   FIELD      -119.202253       40.775885     1    8
1                  CONTACT                         Area
BMAN190308         COMPLIANCE                      9 O'Clock Response
             BLM                : 845 C                                   CREATE   0     0       0      0      0      497     497     0      0      497     0.0           0.0                                 8.3     B247   CITATION         9/1/19 17:03 a   9/1/2019     05:03:54 PM   FIELD      -119.215941       40.791844     1    8
2                  CHECK                           Area
BMAN190308                                         3 O'Clock Response                                                                                                                                                                                                                                                                1    8
             BLM   REQUEST LE   @345 C: Temple                            COPY     0     82      82     427    509    1991    2500    82     509    2500    1.4           7.1     1.4    1.4    7.1    7.1    33.2    C157   REPORT           9/1/19 17:05 a   9/1/2019     05:05:00 PM   Control1   -119.200953       40.777063
3                                                  Area
BMAN190308         PUBLIC                          3 O'Clock Response
             BLM                : 400 D                                   CREATE   0     0       0      0      0      5798    5798    0      0      5798    0.0           0.0                                 96.6    I403   REPORT           9/1/19 17:09 a   9/1/2019     05:09:05 PM   FIELD      -119.202253       40.775885     1    8
4                  CONTACT                         Area
BMAN190308                                         9 O'Clock Response
             BLM   PATROL CHECK : 1000 G                                  CREATE   0     0       0      0      0      1732    1732    0      0      1732    0.0           0.0                                 28.9    B242   CITATION         9/1/19 17:10 a   9/1/2019     05:10:52 PM   FIELD      -119.210156       40.798115     1    8
5                                                  Area
BMAN190308                                         9 O'Clock Response
             BLM   TRAFFIC STOP @615 K                                    CREATE   0     0       0      0      0      632     632     0      0      632     0.0           0.0                                 10.5    B244   CITATION         9/1/19 17:18 a   9/1/2019     05:18:00 PM   FIELD      -119.221541       40.776781     1    8
6                                                  Area
BMAN190308         COMPLIANCE                      3 O'Clock Response
             BLM                : 215 J                                   CREATE   0     0       0      0      0      51      51      0      0      51      0.0           0.0                                 0.9     B234   NO ACTION        9/1/19 17:19 a   9/1/2019     05:19:10 PM   FIELD      -119.188146       40.780441     1    8
7                  CHECK                           Area
BMAN190308         COMPLIANCE                      3 O'Clock Response                                                                                                                                                                                                                                                                1    8
             BLM                : 215 J                                   CREATE   0     0       0      0      0      851     851     0      0      851     0.0           0.0                                 14.2    B234   CITATION         9/1/19 17:20 a   9/1/2019     05:20:16 PM   FIELD      -119.188146       40.780441
8                  CHECK                           Area
BMAN190308         PUBLIC                          9 O'Clock Response
             BLM                : 930 Esp                                 CREATE   0     0       0      0      0      2656    2656    0      0      2656    0.0           0.0                                 44.3    B117   PUBLIC ASSIST    9/1/19 17:29 a   9/1/2019     05:29:39 PM   FIELD      -119.210372       40.791915     1    8
9                  CONTACT                         Area
BMAN190309                                         9 O'Clock Response
             BLM   TRAFFIC STOP : 900 Promenade                           CREATE   0     0       0      0      0      348     348     0      0      348     0.0           0.0                                 5.8     B113   NO ACTION        9/1/19 17:41 a   9/1/2019     05:41:19 PM   FIELD      -119.20903        40.788361     1    8
0                                                  Area
BMAN190309                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 1                          CREATE   0     0       0      0      0      5152    5152    0      0      5152    0.0           0.0                                 85.9    B237   CITATION         9/1/19 17:41 a   9/1/2019     05:41:45 PM   FIELD      -119.258208       40.75352      1    8
1                                                  Response Area
BMAN190309                                         9 O'Clock Response
             BLM   PATROL CHECK : 1000 G                                  CREATE   0     0       0      0      0      2866    2866    0      0      2866    0.0           0.0                                 47.8    B241   NO ACTION        9/1/19 17:44 a   9/1/2019     05:44:36 PM   FIELD      -119.210156       40.798115     1    8
2                                                  Area
BMAN190309                                         Gate Road                                                                                                                                                                                                                                                                         1    8
             BLM   TRAFFIC STOP : Gate Road MM 2                          CREATE   0     0       0      0      0      112     112     0      0      112     0.0           0.0                                 1.9     B126   VERBAL WARNING   9/1/19 17:52 a   9/1/2019     05:52:41 PM   FIELD      -119.248468       40.766504
3                                                  Response Area
BMAN190309         COMPLIANCE                      3 O'Clock Response
             BLM                : 330 I                                   CREATE   0     0       0      0      0      1495    1495    0      0      1495    0.0           0.0                                 24.9    B234   CITATION         9/1/19 18:15 a   9/1/2019     06:15:15 PM   FIELD      -119.196673       40.773967     1    8
4                  CHECK                           Area
BMAN190309         PUBLIC                          9 O'Clock Response
             BLM                : 930 A                                   CREATE   0     0       0      0      0      621     621     0      0      621     0.0           0.0                                 10.4    B117   PUBLIC ASSIST    9/1/19 18:16 a   9/1/2019     06:16:56 PM   FIELD      -119.211169       40.792959     1    8
5                  CONTACT                         Area
BMAN190309         PUBLIC                          3 O'Clock Response
             BLM                : 515 L                                   CREATE   0     0       0      0      0      840     840     0      0      840     0.0           0.0                                 14.0    B246   VERBAL WARNING   9/1/19 18:25 a   9/1/2019     06:25:52 PM   FIELD      -119.213649       40.771563     1    8
6                  CONTACT                         Area
BMAN190309                                         9 O'Clock Response                                                                                                                                                        VERBAL WARNING
             BLM   TRAFFIC STOP : 1000 H                                  CREATE   0     0       0      0      0      268     268     0      0      268     0.0           0.0                                 4.5     B241                    9/1/19 18:32 a   9/1/2019     06:32:53 PM   FIELD      -119.210383       40.798752     1    8
7                                                  Area                                                                                                                                                                      RPT
BMAN190309         COMPLIANCE                      9 O'Clock Response                                                                                                                                                                                                                                                                1    8
             BLM                : 815 K                                   COPY     0     65      65     452    517    542     1059    65     517    1059    1.1           7.5     1.1    1.1    7.5    7.5    9.0     B242   NO ACTION        9/1/19 18:38 a   9/1/2019     06:38:20 PM   FIELD      -119.224174       40.791715
9                  CHECK                           Area
BMAN190310         PUBLIC                          3 O'Clock Response
             BLM                : 400 J                                   CREATE   0     0       0      0      0      319     319     0      0      319     0.0           0.0                                 5.3     B122   NO ACTION        9/1/19 18:42 a   9/1/2019     06:42:57 PM   FIELD      -119.200849       40.771937     1    8
0                  CONTACT                         Area
BMAN190310         COMPLIANCE                      3 O'Clock Response
             BLM                : 230 I                                   CREATE   0     0       0      0      0      96      96      0      0      96      0.0           0.0                                 1.6     B234   NO ACTION        9/1/19 18:45 a   9/1/2019     06:45:49 PM   FIELD      -119.19           40.77906      1    8
1                  CHECK                           Area
BMAN190310         PUBLIC                          3 O'Clock Response
             BLM                : 545 K                                   CREATE   0     0       0      0      0      372     372     0      0      372     0.0           0.0                                 6.2     B246   VERBAL WARNING   9/1/19 18:46 a   9/1/2019     06:46:42 PM   FIELD      -119.217874       40.774006     1    8
2                  CONTACT                         Area
BMAN190310                                         3 O'Clock Response
             BLM   REQUEST LE   @Station 6                                COPY     0     722     722    1130   1852   229     2081    722    1852   2081    12.0          18.8    12.0   12.0   18.8   18.8   3.8     C121   NO ACTION        9/1/19 18:50 a   9/1/2019     06:50:13 PM   Ops2       -119.209427       40.779538     1    8
3                                                  Area
BMAN190310         COMPLIANCE                      3 O'Clock Response                                                                                                                                                                                                                                                                1    8
             BLM                : 200 H                                   CREATE   0     0       0      0      0      267     267     0      0      267     0.0           0.0                                 4.5     B234   VERBAL WARNING   9/1/19 18:50 a   9/1/2019     06:50:36 PM   FIELD      -119.189019       40.782582
4                  CHECK                           Area
BMAN190310         PUBLIC                          3 O'Clock Response
             BLM                : 515 K                                   CREATE   0     0       0      0      0      437     437     0      0      437     0.0           0.0                                 7.3     B246   VERBAL WARNING   9/1/19 18:53 a   9/1/2019     06:53:16 PM   FIELD      -119.213387       40.772046     1    8
5                  CONTACT                         Area
BMAN190310         COMPLIANCE                      3 O'Clock Response
             BLM                : 215 H                                   CREATE   0     0       0      0      0      210     210     0      0      210     0.0           0.0                                 3.5     B234   NO ACTION        9/1/19 18:55 a   9/1/2019     06:55:12 PM   FIELD      -119.189748       40.780942     1    8
6                  CHECK                           Area
BMAN190310         PUBLIC                          9 O'Clock Response
             BLM                : 830 K                                   CREATE   0     0       0      0      0      36      36      0      0      36      0.0           0.0                                 0.6     B243   NO ACTION        9/1/19 18:57 a   9/1/2019     06:57:25 PM   FIELD      -119.223032       40.793485     1    8
7                  CONTACT                         Area
BMAN190310         PUBLIC                          3 O'Clock Response
             BLM                : 400 D                                   CREATE   0     0       0      0      0      15368   15368   0      0      15368   0.0           0.0                                 256.1   I403   NO ACTION        9/1/19 18:57 a   9/1/2019     06:57:58 PM   FIELD      -119.202253       40.775885     1    8
8                  CONTACT                         Area
BMAN190310         PUBLIC                          9 O'Clock Response                                                                                                                                                                                                                                                                1    8
             BLM                : 830 I                                   CREATE   0     0       0      0      0      366     366     0      0      366     0.0           0.0                                 6.1     B242   VERBAL WARNING   9/1/19 18:58 a   9/1/2019     06:58:30 PM   FIELD      -119.221686       40.792897
9                  CONTACT                         Area
BMAN190311                                         3 O'Clock Response
             BLM   PATROL CHECK 1200 Promenade                            CREATE   0     0       0      0      0      2493    2493    0      0      2493    0.0           0.0                                 41.6    B244   NO ACTION        9/1/19 19:00 a   9/1/2019     07:00:03 PM   FIELD      -119.202749       40.788356     1    8
0                                                  Area
BMAN190311         PUBLIC                          9 O'Clock Response
             BLM                : 830 K                                   CREATE   0     0       0      0      0      5       5       0      0      5       0.0           0.0                                 0.1     B243   NO ACTION        9/1/19 19:00 a   9/1/2019     07:00:45 PM   FIELD      -119.223032       40.793485     1    8
1                  CONTACT                         Area
BMAN190311         PUBLIC                          9 O'Clock Response
             BLM                : 830 K                                   CREATE   0     0       0      0      0      6       6       0      0      6       0.0           0.0                                 0.1     B243   NO ACTION        9/1/19 19:00 a   9/1/2019     07:00:59 PM   FIELD      -119.223032       40.793485     1    8
2                  CONTACT                         Area
BMAN190311         PUBLIC                          3 O'Clock Response
             BLM                : 215 G                                   CREATE   0     0       0      0      0      344     344     0      0      344     0.0           0.0                                 5.7     B239   VERBAL WARNING   9/1/19 19:04 a   9/1/2019     07:04:01 PM   FIELD      -119.19055        40.781193     1    8
3                  CONTACT                         Area
BMAN190311                                         3 O'Clock Response                                                                                                                                                                                                                                                                1    8
             BLM   PATROL CHECK : The Temple                              CREATE   0     0       0      0      0      2082    2082    0      0      2082    0.0           0.0                                 34.7    B240   NO ACTION        9/1/19 19:05 a   9/1/2019     07:05:16 PM   FIELD      -119.199494       40.79081
4                                                  Area
BMAN190311                                         9 O'Clock Response
             BLM   TRAFFIC STOP : 900 C                                   CREATE   0     0       0      0      0      286     286     0      0      286     0.0           0.0                                 4.8     B242   VERBAL WARNING   9/1/19 19:16 a   9/1/2019     07:16:26 PM   FIELD      -119.214848       40.792796     1    8
5                                                  Area
BMAN190311                                         Outside Event
             BLM   TRAFFIC STOP : 3 Mile Access                           CREATE   0     0       0      0      0      109     109     0      0      109     0.0           0.0                                 1.8     B122   NO ACTION        9/1/19 19:23 a   9/1/2019     07:23:07 PM   FIELD      -119.350184       40.696289     1    8
6                                                  Response Area
BMAN190311         PUBLIC                          3 O'Clock Response
             BLM                : 500 F                                   CREATE   0     0       0      0      0      802     802     0      0      802     0.0           0.0                                 13.4    C121   REPORT           9/1/19 19:26 a   9/1/2019     07:26:32 PM   FIELD      -119.209864       40.774467     1    8
7                  CONTACT                         Area
BMAN190311         PUBLIC                          9 O'Clock Response
             BLM                : 930 A                                   CREATE   0     0       0      0      0      129     129     0      0      129     0.0           0.0                                 2.2     B242   CANCEL           9/1/19 19:28 a   9/1/2019     07:28:25 PM   FIELD      -119.211169       40.792959     1    8
8                  CONTACT                         Area
BMAN190311                                         3 O'Clock Response                                                                                                                                                                                                                                                                1    8
             BLM   TRAFFIC STOP : The Temple                              CREATE   0     0       0      0      0      218     218     0      0      218     0.0           0.0                                 3.6     B365   VERBAL WARNING   9/1/19 19:28 a   9/1/2019     07:28:50 PM   FIELD      -119.199494       40.79081
9                                                  Area
BMAN190312         PUBLIC
0
             BLM
                   CONTACT
                                : 700 DEEP PLAYA                          CREATE   0     0       0      0      0      902     902     0      0      902     0.0           0.0                                 15.0    C141   PUBLIC ASSIST    9/1/19 19:29 a   9/1/2019     07:29:22 PM   FIELD      0.0               0.0           1    8
BMAN190312         PUBLIC                          3 O'clock Response                                                                                                                                                                                                                                                                1    8
             BLM                The Temple                                CREATE   18    168     186    327    513    220     733     168    495    715     2.8           5.5     2.8    2.8    5.5    5.5    3.7     C124   PUBLIC ASSIST    9/1/19 19:43 a   9/1/2019     07:43:03 PM   FIELD      -119.199494       40.79081
1                  CONTACT                         Area
BMAN190312         PUBLIC       6 Oclock off the   3 O'Clock Response                                                                                                                                                                                                                                                                1    8
             BLM                                                          CREATE   0     0       0      0      0      71      71      0      0      71      0.0           0.0                                 1.2     C141   PUBLIC ASSIST    9/1/19 19:58 a   9/1/2019     07:58:11 PM   FIELD      -119.207375       40.784817
2                  CONTACT      Man                Area
BMAN190312                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 1.5                        CREATE   0     0       0      0      0      2087    2087    0      0      2087    0.0           0.0                                 34.8    B366   CITATION         9/1/19 19:58 a   9/1/2019     07:58:26 PM   FIELD      -119.253323       40.760061     1    8
3                                                  Response Area
BMAN190312                                         3 O'Clock Response
             BLM   TRAFFIC STOP : 530 L                                   CREATE   0     0       0      0      0      185     185     0      0      185     0.0           0.0                                 3.1     B239   VERBAL WARNING   9/1/19 20:01 a   9/1/2019     08:01:43 PM   FIELD      -119.216057       40.772461     1    8
4                                                  Area
BMAN190312                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM 2                          CREATE   0     0       0      0      0      5036    5036    0      0      5036    0.0           0.0                                 83.9    B353   CITATION         9/1/19 20:02 a   9/1/2019     08:02:06 PM   FIELD      -119.248468       40.766504     1    8
5                                                  Response Area
BMAN190312         PUBLIC       9 Oclock off the   9 O'Clock Response                                                                                                                                                                                                                                                                1    8
             BLM                                                          CREATE   0     0       0      0      0      697     697     0      0      697     0.0           0.0                                 11.6    B352   CITATION         9/1/19 20:09 a   9/1/2019     08:09:49 PM   FIELD      -119.208391       40.787924
6                  CONTACT      Man                Area
BMAN190312                                         3 O'Clock Response                                                                                                                                                                                                                                                                1    8
             BLM   TRAFFIC STOP : 600 L                                   CREATE   0     0       0      0      0      215     215     0      0      215     0.0           0.0                                 3.6     B239   VERBAL WARNING   9/1/19 20:12 a   9/1/2019     08:12:35 PM   FIELD      -119.220311       40.774932
8                                                  Area
BMAN190312                                         3 O'clock Response
             BLM   REQUEST LE   @540 Esp: BMIR                            CREATE   61    70      131    812    943    8496    9439    70     882    9378    1.2           13.5    1.2    1.2    13.5   13.5   141.6   B359   CITATION         9/1/19 20:17 a   9/1/2019     08:17:46 PM   Control1   -119.210796       40.780578     1    8
9                                                  Area
BMAN190313                                         9 O'Clock Response
             BLM   TRAFFIC STOP : 1000 Esp                                CREATE   0     0       0      0      0      1169    1169    0      0      1169    0.0           0.0                                 19.5    B351   VERBAL WARNING   9/1/19 20:26 a   9/1/2019     08:26:10 PM   FIELD      -119.208196       40.792604     1    8
0                                                  Area
BMAN190313                                         9 O'Clock Response
             BLM   TRAFFIC STOP : 900 Esp                                 CREATE   0     0       0      0      0      1017    1017    0      0      1017    0.0           0.0                                 17.0    B246   CITATION         9/1/19 20:34 a   9/1/2019     08:34:38 PM   FIELD      -119.212238       40.790821     1    8
1                                                  Area
BMAN190313                                         3 O'Clock Response                                                                                                                                                                                                                                                                1    8
             BLM   TRAFFIC STOP : 600 L                                   CREATE   0     1       1      0      1      6858    6859    1      1      6859    0.0           0.0     0.0    0.0                  114.3   B237   CITATION         9/1/19 20:36 a   9/1/2019     08:36:08 PM   FIELD      -119.220311       40.774932
2                                                  Area
BMAN190313                                         Gate Road                                                                                                                                                                                                                                                                         1    8
             BLM   TRAFFIC STOP : Gate Road MM 1.5                        CREATE   0     0       0      0      0      389     389     0      0      389     0.0           0.0                                 6.5     B356   VERBAL WARNING   9/1/19 20:39 a   9/1/2019     08:39:59 PM   FIELD      -119.253323       40.760061
3                                                  Response Area
BMAN190313                                         Gate Road
             BLM   TRAFFIC STOP Gate Road MM 1.5                          CREATE   0     0       0      0      0      6961    6961    0      0      6961    0.0           0.0                                 116.0   B367   CITATION         9/1/19 20:46 a   9/1/2019     08:46:54 PM   FIELD      -119.253323       40.760061     1    8
4                                                  Response Area
BMAN190313                                         Gate Road
             BLM   TRAFFIC STOP : Gate Road MM .5                         CREATE   0     0       0      0      0      578     578     0      0      578     0.0           0.0                                 9.6     P248   VERBAL WARNING   9/1/19 20:50 a   9/1/2019     08:50:07 PM   FIELD      -119.264679       40.748394     1    8
5                                                  Response Area
BMAN190313                                         Gate Road
             BLM   TRAFFIC STOP Gate Road MM 1.5                          CREATE   0     0       0      0      0      786     786     0      0      786     0.0           0.0                                 13.1    B366   VERBAL WARNING   9/1/19 20:54 a   9/1/2019     08:54:39 PM   FIELD      -119.253323       40.760061     1    8
6                                                  Response Area
BMAN190313                                         9 O'Clock Response                                                                                                                                                                                                                                                                1    8
             BLM   TRAFFIC STOP : 745 L                                   CREATE   0     0       0      0      0      841     841     0      0      841     0.0           0.0                                 14.0    B359   CITATION         9/1/19 20:55 a   9/1/2019     08:55:45 PM   FIELD      -119.226184       40.78798


                                                                                                                                                                                                                                                                                                                      ER00164
7                                                  Area
                                                                                                  Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 348 of 499
                                                                                                                                                                          eventSummary

BMAN190313         PUBLIC                             3 O'Clock Response
             BLM                   BLM Mobile                              CREATE   0     0        0       0      0       138     138     0       0       138     0.0            0.0                                     2.3     B365    PUBLIC ASSIST    9/1/19 21:07 a   9/1/2019     09:07:17 PM   FIELD      -119.209047       40.779429      1    8
8                  CONTACT                            Area
BMAN190313                                            9 O'Clock Response
             BLM   TRAFFIC STOP    : 700 L                                 CREATE   0     0        0       0      0       499     499     0       0       499     0.0            0.0                                     8.3     B352    VERBAL WARNING   9/1/19 21:08 a   9/1/2019     09:08:33 PM   FIELD      -119.225641       40.781911      1    8
9                                                     Area
BMAN190314                                            Gate Road                                                                                                                                                                          VERBAL WARNING                                                                                           1    8
             BLM   TRAFFIC STOP    : Gate Road MM 1.5                      CREATE   0     0        0       0      0       354     354     0       0       354     0.0            0.0                                     5.9     B354                     9/1/19 21:10 a   9/1/2019     09:10:18 PM   FIELD      -119.253323       40.760061
0                                                     Response Area                                                                                                                                                                      RPT
BMAN190314                                            3 O'Clock Response                                                                                                                                                                                                                                                                          1    8
             BLM   TRAFFIC STOP    : 530 L                                 CREATE   0     0        0       0      0       1160    1160    0       0       1160    0.0            0.0                                     19.3    B246    VERBAL WARNING   9/1/19 21:23 a   9/1/2019     09:23:02 PM   FIELD      -119.216057       40.772461
1                                                     Area
BMAN190314                                            9 O'Clock Response
             BLM   TRAFFIC STOP    : 700 L                                 CREATE   0     0        0       0      0       330     330     0       0       330     0.0            0.0                                     5.5     B351    VERBAL WARNING   9/1/19 21:26 a   9/1/2019     09:26:05 PM   FIELD      -119.225641       40.781911      1    8
2                                                     Area
BMAN190314                                            3 O'Clock Response
             BLM   TRAFFIC STOP    : 440 Esp                               CREATE   0     0        0       0      0       160     160     0       0       160     0.0            0.0                                     2.7     B365    VERBAL WARNING   9/1/19 21:27 a   9/1/2019     09:27:43 PM   FIELD      -119.206609       40.779143      1    8
3                                                     Area
BMAN190314                                            Gate Road
             BLM   TRAFFIC STOP    : Gate Road MM 2                        CREATE   0     0        0       0      0       246     246     0       0       246     0.0            0.0                                     4.1     B360    PUBLIC ASSIST    9/1/19 21:28 a   9/1/2019     09:28:30 PM   FIELD      -119.248468       40.766504      1    8
4                                                     Response Area
BMAN190314                                            9 O'Clock Response                                                                                                                                                                                                                                                                          1    8
             BLM   TRAFFIC STOP    @715 L                                  CREATE   0     0        0       0      0       7077    7077    0       0       7077    0.0            0.0                                     118.0   B352    CITATION         9/1/19 21:33 a   9/1/2019     09:33:26 PM   FIELD      -119.226171       40.78391
5                                                     Area
BMAN190314                                            Gate Road                                                                                                                                                                                                                                                                                   1    8
             BLM   TRAFFIC STOP    : Gate Road MM 2                        CREATE   0     0        0       0      0       437     437     0       0       437     0.0            0.0                                     7.3     B364    VERBAL WARNING   9/1/19 21:34 a   9/1/2019     09:34:31 PM   FIELD      -119.248468       40.766504
6                                                     Response Area
BMAN190314                                            9 O'Clock Response
             BLM   PATROL CHECK    : 815 K                                 CREATE   0     0        0       0      0       992     992     0       0       992     0.0            0.0                                     16.5    B242    VERBAL WARNING   9/1/19 21:40 a   9/1/2019     09:40:31 PM   FIELD      -119.224174       40.791715      1    8
7                                                     Area
BMAN190314
8
             BLM   TRAFFIC STOP    : 600 GATE                              CREATE   0     0        0       0      0       48      48      0       0       48      0.0            0.0                                     0.8     B246    VERBAL WARNING   9/1/19 21:42 a   9/1/2019     09:42:45 PM   FIELD      0.0               0.0            1    8
BMAN190314                                            Gate Road
             BLM   TRAFFIC STOP    : Gate Road MM 1.5                      CREATE   0     0        0       0      0       411     411     0       0       411     0.0            0.0                                     6.9     B200    VERBAL WARNING   9/1/19 21:46 a   9/1/2019     09:46:18 PM   FIELD      -119.253323       40.760061      1    8
9                                                     Response Area
BMAN190315         PUBLIC                             3 O'Clock Response
             BLM                   The Temple                              CREATE   0     0        0       0      0       119     119     0       0       119     0.0            0.0                                     2.0     B239    NO ACTION        9/1/19 21:49 a   9/1/2019     09:49:39 PM   FIELD      -119.199494       40.79081       1    8
1                  CONTACT                            Area
BMAN190315                                            3 O'Clock Response
             BLM   TRAFFIC STOP    600 L                                   CREATE   0     0        0       0      0       515     515     0       0       515     0.0            0.0                                     8.6     B246    VERBAL WARNING   9/1/19 21:54 a   9/1/2019     09:54:26 PM   FIELD      -119.220311       40.774932      1    8
2                                                     Area
BMAN190315         PUBLIC                             3 O'Clock Response
             BLM                   : The Man : deep                        CREATE   0     0        0       0      0       787     787     0       0       787     0.0            0.0                                     13.1    B239    PUBLIC ASSIST    9/1/19 21:58 a   9/1/2019     09:58:23 PM   FIELD      -119.205841       40.78598       1    8
3                  CONTACT                            Area
BMAN190315                                            Gate Road                                                                                                                                                                          VERBAL WARNING
4
             BLM   TRAFFIC STOP    : Gate Road MM 2
                                                      Response Area
                                                                           CREATE   0     0        0       0      0       660     660     0       0       660     0.0            0.0                                     11.0    B364
                                                                                                                                                                                                                                         RPT
                                                                                                                                                                                                                                                          9/1/19 22:00 a   9/1/2019     10:00:55 PM   FIELD      -119.248468       40.766504      1    8
BMAN190315         PUBLIC                             9 O'Clock Response
             BLM                   : 1000 J                                CREATE   0     0        0       0      0       1538    1538    0       0       1538    0.0            0.0                                     25.6    B243    VERBAL WARNING   9/1/19 22:10 a   9/1/2019     10:10:11 PM   FIELD      -119.210834       40.800022      1    8
5                  CONTACT                            Area
BMAN190315                         12 Mile Access     Outside Event
             BLM   TRAFFIC STOP                                            CREATE   0     0        0       0      0       1495    1495    0       0       1495    0.0            0.0                                     24.9    P368    PUBLIC ASSIST    9/1/19 22:13 a   9/1/2019     10:13:18 PM   FIELD      -119.261983       40.771873      1    8
6                                  Point              Response Area
BMAN190315                                            9 O'Clock Response
             BLM   PATROL CHECK    : 1000 G                                CREATE   0     0        0       0      0       2523    2523    0       0       2523    0.0            0.0                                     42.1    B238    PUBLIC ASSIST    9/1/19 22:28 a   9/1/2019     10:28:29 PM   FIELD      -119.210156       40.798115      1    8
7                                                     Area
BMAN190315                                            Gate Road
             BLM   TRAFFIC STOP    : Gate Road MM 1.5                      CREATE   0     0        0       0      0       355     355     0       0       355     0.0            0.0                                     5.9     B366    VERBAL WARNING   9/1/19 22:29 a   9/1/2019     10:29:23 PM   FIELD      -119.253323       40.760061      1    8
8                                                     Response Area
BMAN190315         PUBLIC                             3 O'Clock Response
9
             BLM
                   CONTACT
                                   : 1 Oclock off the
                                                      Area
                                                                           CREATE   0     0        0       0      0       2046    2046    0       0       2046    0.0            0.0                                     34.1    B247    PUBLIC ASSIST    9/1/19 22:33 a   9/1/2019     10:33:35 PM   FIELD      -119.197815       40.787605      1    8
BMAN190316                                            Gate Road
             BLM   TRAFFIC STOP    : Gate Road MM 2                        CREATE   0     0        0       0      0       174     174     0       0       174     0.0            0.0                                     2.9     B364    VERBAL WARNING   9/1/19 22:41 a   9/1/2019     10:41:00 PM   FIELD      -119.248468       40.766504      1    8
0                                                     Response Area
BMAN190316                                            3 O'Clock Response
             BLM   PATROL CHECK    : The Temple                            CREATE   0     0        0       0      0       8177    8177    0       0       8177    0.0            0.0                                     136.3   B245    NO ACTION        9/1/19 22:42 a   9/1/2019     10:42:02 PM   FIELD      -119.199494       40.79081       1    8
1                                                     Area
BMAN190316                                            3 O'Clock Response
             BLM   TRAFFIC STOP    3Y (Wye)                                CREATE   0     0        0       0      0       470     470     0       0       470     0.0            0.0                                     7.8     B240    VERBAL WARNING   9/1/19 22:43 a   9/1/2019     10:43:19 PM   FIELD      -119.219931       40.773334      1    8
2                                                     Area
BMAN190316                                            Gate Road
             BLM   TRAFFIC STOP    : Gate Road MM 2                        CREATE   0     0        0       0      0       9781    9781    0       0       9781    0.0            0.0                                     163.0   B357    CITATION         9/1/19 22:44 a   9/1/2019     10:44:26 PM   FIELD      -119.248468       40.766504      1    8
3                                                     Response Area
BMAN190316                                            3 O'Clock Response
4
             BLM   TRAFFIC STOP    : 545 L
                                                      Area
                                                                           CREATE   0     0        0       0      0       4951    4951    0       0       4951    0.0            0.0                                     82.5    B246    CITATION         9/1/19 22:54 a   9/1/2019     10:54:48 PM   FIELD      -119.218291       40.773591      1    8
BMAN190316                                            3 O'Clock Response
             BLM   TRAFFIC STOP    : 3Y (Wye)                              CREATE   0     0        0       0      0       391     391     0       0       391     0.0            0.0                                     6.5     B240    VERBAL WARNING   9/1/19 22:55 a   9/1/2019     10:55:38 PM   FIELD      -119.219931       40.773334      1    8
5                                                     Area
BMAN190316                                            Gate Road
             BLM   TRAFFIC STOP    : Gate Road MM 2.5                      CREATE   0     0        0       0      0       55554   55554   0       0       55554   0.0            0.0                                     925.9   B356    NO ACTION        9/1/19 22:55 a   9/1/2019     10:55:56 PM   FIELD      -119.239918       40.766034      1    8
6                                                     Response Area
BMAN190316                                            Gate Road
             BLM   TRAFFIC STOP    : Gate Road MM 2.5                      CREATE   0     0        0       0      0       1018    1018    0       0       1018    0.0            0.0                                     17.0    B356    CITATION         9/1/19 22:56 a   9/1/2019     10:56:19 PM   FIELD      -119.239918       40.766034      1    8
7                                                     Response Area
BMAN190316         PUBLIC                             9 O'Clock Response
             BLM                   1000 G                                  CREATE   0     0        0       0      0       2013    2013    0       0       2013    0.0            0.0                                     33.6    B243    CITATION         9/1/19 23:00 a   9/1/2019     11:00:56 PM   FIELD      -119.210156       40.798115      1    8
8                  CONTACT                            Area
BMAN190316                                            Gate Road
9
             BLM   TRAFFIC STOP    : Gate Road MM 1.5
                                                      Response Area
                                                                           CREATE   0     0        0       0      0       7310    7310    0       0       7310    0.0            0.0                                     121.8   B354    CITATION         9/1/19 23:32 a   9/1/2019     11:32:37 PM   FIELD      -119.253323       40.760061      1    8
BMAN190317                                            Gate Road
             BLM   TRAFFIC STOP    : Gate Road MM 2                        CREATE   0     0        0       0      0       381     381     0       0       381     0.0            0.0                                     6.4     B238    VERBAL WARNING   9/1/19 23:33 a   9/1/2019     11:33:58 PM   FIELD      -119.248468       40.766504      1    8
0                                                     Response Area
BMAN190317                                            9 O'Clock Response
             BLM   TRAFFIC STOP    700 L                                   CREATE   0     0        0       0      0       3584    3584    0       0       3584    0.0            0.0                                     59.7    B239    CITATION         9/1/19 23:48 a   9/1/2019     11:48:07 PM   FIELD      -119.225641       40.781911      1    8
1                                                     Area
BMAN190317                                            Gate Road
             BLM   TRAFFIC STOP    : Gate Road MM 2                        CREATE   0     0        0       0      0       1030    1030    0       0       1030    0.0            0.0                                     17.2    B351    VERBAL WARNING   9/1/19 23:51 a   9/1/2019     11:51:29 PM   FIELD      -119.248468       40.766504      1    8
2                                                     Response Area
BMAN190317
4
             BLM   TRAFFIC STOP    : 34 MM 3                               CREATE   0     0        0       0      0       23      23      0       0       23      0.0            0.0                                     0.4     P368    NO ACTION        9/1/19 23:57 a   9/1/2019     11:57:52 PM   FIELD      0.0               0.0            1    8
BMAN190317                                            Outside Event
             BLM   TRAFFIC STOP    @HWY 34 MM 4                            CREATE   0     0        0       0      0       33      33      0       0       33      0.0            0.0                                     0.6     P368    NO ACTION        9/2/19 0:07 a    9/2/2019     12:07:51 AM   FIELD      -119.3449132      40.709913115   2    9
5                                                     Response Area
BMAN190317                                            Outside Event
             BLM   TRAFFIC STOP    @HWY 34 MM 4                            CREATE   0     0        0       0      0       31      31      0       0       31      0.0            0.0                                     0.5     P368    NO ACTION        9/2/19 0:10 a    9/2/2019     12:10:29 AM   FIELD      -119.3449132      40.709913115   2    9
6                                                     Response Area
BMAN190317         PUBLIC                             9 O'Clock Response
             BLM                   : 1000 G                                CREATE   0     0        0       0      0       1003    1003    0       0       1003    0.0            0.0                                     16.7    B233    CITATION         9/2/19 0:13 a    9/2/2019     12:13:32 AM   FIELD      -119.210156       40.798115      2    9
7                  CONTACT                            Area
BMAN190317                                            Outside Event                                                                                                                                                                                                                                                                               2    9
             BLM   TRAFFIC STOP    @HWY 34 MM 4                            CREATE   0     0        0       0      0       39      39      0       0       39      0.0            0.0                                     0.7     P368    NO ACTION        9/2/19 0:15 a    9/2/2019     12:15:25 AM   FIELD      -119.3449132      40.709913115
8                                                     Response Area
BMAN190317                                            Outside Event
             BLM   TRAFFIC STOP    @HWY 34 MM 4                            CREATE   0     0        0       0      0       26      26      0       0       26      0.0            0.0                                     0.4     P368    NO ACTION        9/2/19 0:16 a    9/2/2019     12:16:23 AM   FIELD      -119.3449132      40.709913115   2    9
9                                                     Response Area
BMAN190318                                            Outside Event
             BLM   TRAFFIC STOP    @HWY 34 MM 4                            CREATE   0     0        0       0      0       2322    2322    0       0       2322    0.0            0.0                                     38.7    P368    NO ACTION        9/2/19 0:16 a    9/2/2019     12:16:54 AM   FIELD      -119.3449132      40.709913115   2    9
0                                                     Response Area
BMAN190318                                            Gate Road
             BLM   TRAFFIC STOP    : Gate Road MM .5                       CREATE   0     0        0       0      0       168     168     0       0       168     0.0            0.0                                     2.8     B247    VERBAL WARNING   9/2/19 0:18 a    9/2/2019     12:18:36 AM   FIELD      -119.264679       40.748394      2    9
1                                                     Response Area
BMAN190318                                            Gate Road
             BLM   TRAFFIC STOP    : Gate Road MM .5                       CREATE   0     0        0       0      0       151     151     0       0       151     0.0            0.0                                     2.5     B247    NO ACTION        9/2/19 0:21 a    9/2/2019     12:21:57 AM   FIELD      -119.264679       40.748394      2    9
2                                                     Response Area
BMAN190318                                            Gate Road                                                                                                                                                                                                                                                                                   2    9
             BLM   TRAFFIC STOP    : Gate Road MM 2                        CREATE   0     0        0       0      0       2208    2208    0       0       2208    0.0            0.0                                     36.8    B351    WRITTEN WARNING 9/2/19 0:25 a     9/2/2019     12:25:22 AM   FIELD      -119.248468       40.766504
3                                                     Response Area
BMAN190318         PUBLIC                             9 O'Clock Response
             BLM                   : 1000 G                                CREATE   0     0        0       0      0       1241    1241    0       0       1241    0.0            0.0                                     20.7    B233    CITATION         9/2/19 0:30 a    9/2/2019     12:30:05 AM   FIELD      -119.210156       40.798115      2    9
4                  CONTACT                            Area
BMAN190318                                            Gate Road
             BLM   TRAFFIC STOP    : Gate Road MM .5                       CREATE   0     0        0       0      0       365     365     0       0       365     0.0            0.0                                     6.1     B247    VERBAL WARNING   9/2/19 0:47 a    9/2/2019     12:47:31 AM   FIELD      -119.264679       40.748394      2    9
5                                                     Response Area
BMAN190318                                            9 O'Clock Response
             BLM   TRAFFIC STOP    : Greeters                              CREATE   0     0        0       0      0       268     268     0       0       268     0.0            0.0                                     4.5     B247    NO ACTION        9/2/19 1:12 a    9/2/2019     01:12:26 AM   FIELD      -119.222929       40.773108      2    9
6                                                     Area
BMAN190318                                            9 O'Clock Response
             BLM   TRAFFIC STOP    : 830 L                                 CREATE   0     0        0       0      0       389     389     0       0       389     0.0            0.0                                     6.5     B355    VERBAL WARNING   9/2/19 1:19 a    9/2/2019     01:19:13 AM   FIELD      -119.223628       40.793745      2    9
7                                                     Area
BMAN190318         PUBLIC                             Gate Road                                                                                                                                                                                                                                                                                   2    9
             BLM                   @Gate Road                              CREATE   0     0        0       0      0       1904    1904    0       0       1904    0.0            0.0                                     31.7    B247    PUBLIC ASSIST    9/2/19 1:33 a    9/2/2019     01:33:24 AM   FIELD      -119.257223       40.755891
8                  CONTACT                            Response Area
BMAN190318                                            Outside Event
             BLM   TRAFFIC STOP    @JOC: NORTH OF                          CREATE   0     0        0       0      0       5749    5749    0       0       5749    0.0            0.0                                     95.8    B239    CITATION         9/2/19 1:37 a    9/2/2019     01:37:24 AM   FIELD      -119.251315       40.770424      2    9
9                                                     Response Area
BMAN190319                                            3 O'Clock Response
             BLM   ASSAULT         @Rampart                                COPY     0     171      171     979    1150    5202    6352    171     1150    6352    2.9            16.3    2.9     2.9     16.3    16.3    86.7    C121    REPORT           9/2/19 1:43 a    9/2/2019     01:43:06 AM   Ops2       -119.209666       40.779149      2    9
0                                                     Area
BMAN190319         PUBLIC                             9 O'Clock Response
             BLM                   : 900 E :BASE OF                        CREATE   0     0        0       0      0       2939    2939    0       0       2939    0.0            0.0                                     49.0    B245    NO ACTION        9/2/19 1:57 a    9/2/2019     01:57:20 AM   FIELD      -119.216333       40.79392       2    9
1                  CONTACT                            Area
BMAN190319                                            Outside Event
             BLM   TRAFFIC STOP    : JOC : NORTH OF                        CREATE   0     0        0       0      0       6486    6486    0       0       6486    0.0            0.0                                     108.1   B352    CITATION         9/2/19 1:59 a    9/2/2019     01:59:40 AM   FIELD      -119.251315       40.770424      2    9
2                                                     Response Area
BMAN190319                                            3 O'clock Response                                                                                                                                                                                                                                                                          2    9
             BLM   ASSAULT         Ranger HQ                               CREATE   75    159      234     126    360     3116    3476    159     285     3401    2.7            2.1     2.7     2.7     2.1     2.1     51.9    C121    REPORT           9/2/19 2:01 a    9/2/2019     02:01:19 AM   Control1   -119.210885       40.780935
3                                                     Area
BMAN190319         PUBLIC                             Gate Road
             BLM                   : Gate Road MM 1.5                      CREATE   0     0        0       0      0       2502    2502    0       0       2502    0.0            0.0                                     41.7    B351    CITATION         9/2/19 2:42 a    9/2/2019     02:42:03 AM   FIELD      -119.253323       40.760061      2    9
4                  CONTACT                            Response Area
BMAN190319         PUBLIC
5
             BLM
                   CONTACT
                                   : 1200 DEEP PLAYA                       CREATE   0     0        0       0      0       290     290     0       0       290     0.0            0.0                                     4.8     B241    PUBLIC ASSIST    9/2/19 2:56 a    9/2/2019     02:56:38 AM   FIELD      0.0               0.0            2    9
BMAN190319                                            3 O'Clock Response                                                                                                                                                                                                                                                                          2    9
             BLM   TRAFFIC STOP    : 600 L                                 CREATE   0     0        0       0      0       488     488     0       0       488     0.0            0.0                                     8.1     B235    VERBAL WARNING   9/2/19 2:56 a    9/2/2019     02:56:57 AM   FIELD      -119.220311       40.774932
6                                                     Area
BMAN190319                                            Gate Road
             BLM   TRAFFIC STOP    @Gate Road MM 1                         CREATE   0     0        0       0      0       3718    3718    0       0       3718    0.0            0.0                                     62.0    B366    CITATION         9/2/19 3:03 a    9/2/2019     03:03:08 AM   FIELD      -119.258208       40.75352       2    9
7                                                     Response Area
BMAN190319         PUBLIC                             3 O'Clock Response
             BLM                   Center Camp                             CREATE   0     0        0       0      0       13      13      0       0       13      0.0            0.0                                     0.2     B355    PUBLIC ASSIST    9/2/19 3:27 a    9/2/2019     03:27:25 AM   FIELD      -119.213507       40.780137      2    9
8                  CONTACT                            Area
BMAN190319         PUBLIC                             9 O'Clock Response
             BLM                   : 1000 H                                CREATE   0     0        0       0      0       808     808     0       0       808     0.0            0.0                                     13.5    B365    CITATION         9/2/19 3:34 a    9/2/2019     03:34:55 AM   FIELD      -119.210383       40.798752      2    9
9                  CONTACT                            Area
BMAN190320         PUBLIC                             9 O'Clock Response                                                                                                                                                                                                                                                                          2    9
             BLM                   : 900 E                                 CREATE   0     0        0       0      0       2131    2131    0       0       2131    0.0            0.0                                     35.5    B363    NO ACTION        9/2/19 4:02 a    9/2/2019     04:02:16 AM   FIELD      -119.216333       40.79392
0                  CONTACT                            Area
BMAN190320                                            3 O'clock Response                                                                                                                                                                                                                                                                          2    9
             BLM   REQUEST LE      Ranger HQ                               CREATE   48    221      269     543    812     334     1146    221     764     1098    3.7            9.1     3.7     3.7     9.1     9.1     5.6     C109    NO ACTION        9/2/19 5:03 a    9/2/2019     05:03:36 AM   Control1   -119.210885       40.780935
1                                                     Area
BMAN190320         PUBLIC                             Outside Event
             BLM                   @HWY 34 MM 3                            CREATE   145   291      436     -436           469     469     291             324     4.9            -7.3    4.9     4.9     -7.3    -7.3    5.4     C109    NO ACTION        9/2/19 5:21 a    9/2/2019     05:21:28 AM   FIELD      -119.351273613    40.69688082    2    9
2                  CONTACT                            Response Area
BMAN190320                                            3 O'clock Response
             BLM   REQUEST LE      Ranger HQ                               CREATE   15    177      192     333    525     6146    6671    177     510     6656    3.0            5.6     3.0     3.0     5.6     5.6     102.4   C152    REPORT           9/2/19 6:28 a    9/2/2019     06:28:41 AM   911        -119.210885       40.780935      2    9
3                                                     Area
BMAN190320                                            9 O'Clock Response
             BLM   TRAFFIC STOP    : 930 L                                 CREATE   0     0        0       0      0       296     296     0       0       296     0.0            0.0                                     4.9     B122    VERBAL WARNING   9/2/19 6:58 a    9/2/2019     06:58:59 AM   FIELD      -119.216136       40.799465      2    9
4                                                     Area
BMAN190320                                            9 O'Clock Response                                                                                                                                                                                                                                                                          2    9
             BLM   PATROL CHECK    @1000 E: 1000G                          CREATE   0     0        0       0      0       4161    4161    0       0       4161    0.0            0.0                                     69.4    B125    NO ACTION        9/2/19 7:09 a    9/2/2019     07:09:00 AM   FIELD      -119.209704       40.796843
5                                                     Area
BMAN190320                                            9 O'Clock Response                                                                                                                                                                                                                                                                          2    9
             BLM   PATROL CHECK    : 1000 E:                               CREATE   0     0        0       0      0       7059    7059    0       0       7059    0.0            0.0                                     117.7   B129    NO ACTION        9/2/19 7:15 a    9/2/2019     07:15:49 AM   FIELD      -119.209704       40.796843
6                                                     Area
BMAN190320         PUBLIC                             9 O'Clock Response
             BLM                   : 1000 G                                CREATE   0     0        0       0      0       17      17      0       0       17      0.0            0.0                                     0.3     B122    VERBAL WARNING   9/2/19 8:03 a    9/2/2019     08:03:32 AM   FIELD      -119.210156       40.798115      2    9
7                  CONTACT                            Area
BMAN190320         PUBLIC                             9 O'Clock Response
             BLM                   : 1000 G                                CREATE   0     0        0       0      0       17      17      0       0       17      0.0            0.0                                     0.3     B122    VERBAL WARNING   9/2/19 8:03 a    9/2/2019     08:03:59 AM   FIELD      -119.210156       40.798115      2    9
8                  CONTACT                            Area
BMAN190320         PUBLIC                             9 O'Clock Response
             BLM                   : 1000 E                                CREATE   0     0        0       0      0       14      14      0       0       14      0.0            0.0                                     0.2     K118    PUBLIC ASSIST    9/2/19 8:04 a    9/2/2019     08:04:59 AM   FIELD      -119.209704       40.796843      2    9
9                  CONTACT                            Area
BMAN190321         PUBLIC                             9 O'Clock Response                                                                                                                                                                                                                                                                          2    9
             BLM                   : 945 K                                 CREATE   0     0        0       0      0       23      23      0       0       23      0.0            0.0                                     0.4     B125    VERBAL WARNING   9/2/19 8:18 a    9/2/2019     08:18:27 AM   FIELD      -119.213468       40.799889
0                  CONTACT                            Area
BMAN190321                                            3 O'clock Response                                                                                                                                                                                                                                                                          2    9
             BLM   ASSAULT         Station 6                               CREATE   141   84       225     676    901     622     1523    84      760     1382    1.4            11.3    1.4     1.4     11.3    11.3    10.4    C138    NO ACTION        9/2/19 8:30 a    9/2/2019     08:30:58 AM   Ops2       -119.209427       40.779538
1                                                     Area
BMAN190321                                            9 O'Clock Response
             BLM   TRAFFIC STOP    : 1000 E                                CREATE   0     0        0       0      0       18047   18047   0       0       18047   0.0            0.0                                     300.8   C138    ARREST           9/2/19 9:05 a    9/2/2019     09:05:42 AM   FIELD      -119.209704       40.796843      2    9
2                                                     Area
BMAN190321         PUBLIC                             9 O'Clock Response
             BLM                   : 1000 E                                CREATE   0     0        0       0      0       1004    1004    0       0       1004    0.0            0.0                                     16.7    B122    PUBLIC ASSIST    9/2/19 9:18 a    9/2/2019     09:18:49 AM   FIELD      -119.209704       40.796843      2    9
3                  CONTACT                            Area
BMAN190321                                            9 O'Clock Response
             BLM   TRAFFIC STOP    : 800 I                                 CREATE   0     0        0       0      0       137     137     0       0       137     0.0            0.0                                     2.3             CANCEL           9/2/19 9:25 a    9/2/2019     09:25:07 AM   FIELD      -119.223501       40.789545      2    9
4                                                     Area
BMAN190321                                            9 O'Clock Response                                                                                                                                                                                                                                                                          2    9
             BLM   TRAFFIC STOP    @945 I                                  CREATE   0     0        0       0      0       46      46      0       0       46      0.0            0.0                                     0.8     B125    VERBAL WARNING   9/2/19 9:25 a    9/2/2019     09:25:17 AM   FIELD      -119.212871       40.7988
5                                                     Area
BMAN190321                                            Outside Event                                                                                                                                                                                                                                                                               2    9
             BLM   TRANSPORT       @JOC:LOVELOCK                           CREATE   43    14       57      0      57      397     454     14      14      411     0.2            0.0     0.2     0.2                     6.6     C117    CANCEL           9/2/19 9:44 a    9/2/2019     09:44:25 AM   DISPATCH   -119.251315       40.770424
6                                                     Response Area
BMAN190321         COMPLIANCE                         9 O'Clock Response
             BLM                   : 930 G                                 CREATE   0     0        0       0      0       619     619     0       0       619     0.0            0.0                                     10.3    B122    VERBAL WARNING   9/2/19 9:53 a    9/2/2019     09:53:00 AM   FIELD      -119.214142       40.796852      2    9
7                  CHECK                              Area
BMAN190321                                            Outside Event
             BLM   ASSIST          @HWY 34 MM 8                            CREATE   183   482      665     -665           690     690     482             507     8.0            -11.1   8.0     8.0     -11.1   -11.1   8.5     B125    NO ACTION        9/2/19 10:04 a   9/2/2019     10:04:56 AM   DISPATCH   -119.28996444     40.742753753   2    9
9                                                     Response Area
BMAN190321         COMPLIANCE                         9 O'Clock Response
             BLM                   : 920 H                                 CREATE   0     0        0       0      0       425     425     0       0       425     0.0            0.0                                     7.1     B122    VERBAL WARNING   9/2/19 10:07 a   9/2/2019     10:07:44 AM   FIELD      -119.215857       40.796801      2    9
8                  CHECK                              Area
BMAN190322         COMPLIANCE                         9 O'Clock Response                                                                                                                                                                                                                                                                          2    9
             BLM                   : 930 I                                 CREATE   0     0        0       0      0       191     191     0       0       191     0.0            0.0                                     3.2     B122    VERBAL WARNING   9/2/19 10:16 a   9/2/2019     10:16:09 AM   FIELD      -119.215012       40.797992
0                  CHECK                              Area
BMAN190322         PUBLIC                             9 O'Clock Response                                                                                                                                                                                                                                                                          2    9
             BLM                   : 900 Esp                               CREATE   0     0        0       0      0       22      22      0       0       22      0.0            0.0                                     0.4     B125    VERBAL WARNING   9/2/19 10:21 a   9/2/2019     10:21:09 AM   FIELD      -119.212238       40.790821
1                  CONTACT                            Area
BMAN190322                                            Outside Event
             BLM   INVESTIGATION   : D Lot                                 CREATE   0     0        0       0      0       20913   20913   0       0       20913   0.0            0.0                                     348.6   C145    REPORT           9/2/19 10:26 a   9/2/2019     10:26:30 AM   FIELD      -119.239693       40.764182      2    9
3                                                     Response Area
BMAN190322         COMPLIANCE                         3 O'Clock Response
             BLM                   230 Esp                                 COPY     0     163      163     399    562     1720    2282    163     562     2282    2.7            6.7     2.7     2.7     6.7     6.7     28.7    B125    VERBAL WARNING   9/2/19 10:28 a   9/2/2019     10:28:05 AM   FIELD      -119.198014       40.782562      2    9
4                  CHECK                              Area
BMAN190322         PUBLIC                             9 O'Clock Response
             BLM                   : 945 J                                 CREATE   0     0        0       0      0       16      16      0       0       16      0.0            0.0                                     0.3     B122    VERBAL WARNING   9/2/19 10:31 a   9/2/2019     10:31:49 AM   FIELD      -119.213204       40.799407      2    9
5                  CONTACT                            Area
BMAN190322         PUBLIC                             9 O'Clock Response                                                                                                                                                                                                                                                                          2    9
             BLM                   : 945 J                                 CREATE   0     0        0       0      0       19      19      0       0       19      0.0            0.0                                     0.3     B125    VERBAL WARNING   9/2/19 10:32 a   9/2/2019     10:32:38 AM   FIELD      -119.213204       40.799407
6                  CONTACT                            Area
BMAN190322         COMPLIANCE                         9 O'Clock Response                                                                                                                                                                                                                                                                          2    9
             BLM                   : 845 K                                 CREATE   0     0        0       0      0       1184    1184    0       0       1184    0.0            0.0                                     19.7    B122    CITATION         9/2/19 10:33 a   9/2/2019     10:33:06 AM   FIELD      -119.221597       40.795127
7                  CHECK                              Area
BMAN190322         PUBLIC                             Outside Event
             BLM                   @HWY 34 MM 6                            CREATE   246   254      500     879    1379    637     2016    254     1133    1770    4.2            14.7    4.2     4.2     14.7    14.7    10.6    C139    NO ACTION        9/2/19 10:46 a   9/2/2019     10:46:42 AM   Admin      -119.311958554    40.726543198   2    9
8                  CONTACT                            Response Area
BMAN190323         COMPLIANCE                         9 O'Clock Response
             BLM                   : 745 J                                 CREATE   0     0        0       0      0       1362    1362    0       0       1362    0.0            0.0                                     22.7    B122    NO ACTION        9/2/19 11:11 a   9/2/2019     11:11:07 AM   FIELD      -119.224821       40.787847      2    9
0                  CHECK                              Area
BMAN190323                                            3 O'Clock Response
             BLM   ASSAULT         @Berlin :300 C                          CREATE   103   110      213     881    1094    9539    10633   110     991     10530   1.8            14.7    1.8     1.8     14.7    14.7    159.0   C139    ARREST           9/2/19 11:22 a   9/2/2019     11:22:56 AM   Control1   -119.196285       40.779306      2    9
1                                                     Area
BMAN190323         COMPLIANCE                         9 O'Clock Response                                                                                                                                                                                                                                                                          2    9
             BLM                   : 730 G                                 CREATE   0     0        0       0      0       226     226     0       0       226     0.0            0.0                                     3.8     B122    VERBAL WARNING   9/2/19 11:33 a   9/2/2019     11:33:56 AM   FIELD      -119.222379       40.785952
2                  CHECK                              Area
BMAN190323         COMPLIANCE                         9 O'Clock Response                                                                                                                                                                                                                                                                          2    9
             BLM                   : 750 H                                 CREATE   0     0        0       0      0       936     936     0       0       936     0.0            0.0                                     15.6    B122    CITATION         9/2/19 11:47 a   9/2/2019     11:47:44 AM   FIELD      -119.222989       40.788248
3                  CHECK                              Area
BMAN190323                                            9 O'Clock Response
             BLM   PATROL CHECK    @1000 G:                                CREATE   0     0        0       0      0       254     254     0       0       254     0.0            0.0                                     4.2     B234    NO ACTION        9/2/19 11:59 a   9/2/2019     11:59:54 AM   FIELD      -119.210156       40.798115      2    9
4                                                     Area
BMAN190323                                            3 O'clock Response
             BLM   REQUEST LE      @Playa Info                             CREATE   372   11950    12322   86     12408   4115    16523   11950   12036   16151   199.2          1.4     199.2   199.2   1.4     1.4     68.6    C145    PUBLIC ASSIST    9/2/19 12:00 a   9/2/2019     12:00:14 PM   911        -119.212203       40.780706      2    9
6                                                     Area
BMAN190323                                            9 O'Clock Response
             BLM   TRAFFIC STOP    : 745 H                                 CREATE   0     0        0       0      0       432     432     0       0       432     0.0            0.0                                     7.2     B122    VERBAL WARNING   9/2/19 12:05 a   9/2/2019     12:05:04 PM   FIELD      -119.223103       40.787678      2    9
5                                                     Area
BMAN190323         COMPLIANCE
7
             BLM
                   CHECK
                                   : 425 F            3 O'Clock Response   CREATE   0     0        0       0      0       5085    5085    0       0       5085    0.0            0.0                                     84.8    B122    NO ACTION        9/2/19 13:21 a   9/2/2019     01:21:27 PM   FIELD      -119.205124       40.774081      2    9
                                                    Area                                  0                0              0                                       0.0            0.0                                     0.0                                               12/30/1899   12:00:00 AM                                               30   37
BMAN190323                                          3 O'Clock Response
             BLM   TRAFFIC STOP    @Center Camp                            CREATE   0     0        0       0      0       828     828     0       0       828     0.0            0.0                                     13.8    B234    CITATION         9/2/19 14:09 a   9/2/2019     02:09:38 PM   FIELD      -119.213507       40.780137       2    9
9                                                   Area
BMAN190324         PUBLIC                           9 O'Clock Response
             BLM                   : 800 B                                 CREATE   0     0        0       0      0       536     536     0       0       536     0.0            0.0                                     8.9     B234    PUBLIC ASSIST    9/2/19 14:41 a   9/2/2019     02:41:16 PM   FIELD      -119.217114       40.788256      2    9
0                  CONTACT                          Area
BMAN190324         PUBLIC                           3 O'Clock Response
             BLM                   : BLM Mobile                            CREATE   0     0        0       0      0       73      73      0       0       73      0.0            0.0                                     1.2     B126    PUBLIC ASSIST    9/2/19 14:52 a   9/2/2019     02:52:47 PM   FIELD      -119.209047       40.779429      2    9
1                  CONTACT                          Area
BMAN190324         PUBLIC                           3 O'Clock Response
             BLM                   @The Temple: 830                        CREATE   0     0        0       0      0       44      44      0       0       44      0.0            0.0                                     0.7     B125    VERBAL WARNING   9/2/19 14:54 a   9/2/2019     02:54:29 PM   FIELD      -119.199494       40.79081       2    9
2                  CONTACT                          Area
BMAN190324         PUBLIC                           9 O'Clock Response
             BLM                   : 745 I                                 CREATE   0     0        0       0      0       175     175     0       0       175     0.0            0.0                                     2.9     B122    VERBAL WARNING   9/2/19 15:03 a   9/2/2019     03:03:42 PM   FIELD      -119.223962       40.787762      2    9
3                  CONTACT                          Area
BMAN190324                                          3 O'clock Response
             BLM   REQUEST LE      DPW Depot                               CREATE   130   62       192     324    516     190     706     62      386     576     1.0            5.4     1.0     1.0     5.4     5.4     3.2     B125    NO ACTION        9/2/19 15:33 a   9/2/2019     03:33:04 PM   Ops1       -119.217231       40.771018      2    9
5                                                   Area
BMAN190324         PUBLIC                           9 O'Clock Response
             BLM                   : 1000 H                                CREATE   0     0        0       0      0       8       8       0       0       8       0.0            0.0                                     0.1     K118    VERBAL WARNING   9/2/19 16:15 a   9/2/2019     04:15:49 PM   FIELD      -119.210383       40.798752      2    9
6                  CONTACT                          Area
BMAN190324                                          3 O'clock Response
             BLM   REQUEST LE      @445 H                                  CREATE   91    193      284     1094   1378    1260    2638    193     1287    2547    3.2            18.2    3.2     3.2     18.2    18.2    21.0    C138    REPORT           9/2/19 16:25 a   9/2/2019     04:25:56 PM   Ops2       -119.208076       40.77286       2    9
7                                                   Area
BMAN190324                         @Gate Road MM    Gate Road
             BLM   ACCIDENT                                                CREATE   120   73       193     486    679     1378    2057    73      559     1937    1.2            8.1     1.2     1.2     8.1     8.1     23.0    C140    NO ACTION        9/2/19 16:50 a   9/2/2019     04:50:34 PM   911        -119.239918       40.766034      2    9
8                                  2.5              Response Area
BMAN190324         PUBLIC                           9 O'Clock Response
             BLM                   : 945 G                                 CREATE   0     0        0       0      0       40      40      0       0       40      0.0            0.0                                     0.7     B234    VERBAL WARNING   9/2/19 17:28 a   9/2/2019     05:28:44 PM   FIELD      -119.212203       40.797583      2    9
9                  CONTACT                          Area
BMAN190325         COMPLIANCE                       9 O'Clock Response
             BLM                   : 930 B                                 CREATE   0     0        0       0      0       1871    1871    0       0       1871    0.0            0.0                                     31.2    B126    CITATION         9/2/19 17:38 a   9/2/2019     05:38:26 PM   FIELD      -119.211695       40.793648      2    9
0                  CHECK                            Area
BMAN190325         PUBLIC                           9 O'Clock Response
             BLM                   : 915 D                                 CREATE   0     0        0       0      0       1007    1007    0       0       1007    0.0            0.0                                     16.8    B230    CITATION         9/2/19 19:12 a   9/2/2019     07:12:41 PM   FIELD      -119.21424        40.794262      2    9
1                  CONTACT                          Area
BMAN190325                                          3 O'clock Response
             BLM   REQUEST LE      Point 4                                 CREATE   66    108      174     391    565     1736    2301    108     499     2235    1.8            6.5     1.8     1.8     6.5     6.5     28.9    B230    CITATION         9/2/19 19:25 a   9/2/2019     07:25:39 PM   911        -119.179711       40.77568       2    9
2                                                   Area
BMAN190325         PUBLIC                           3 O'Clock Response
             BLM                   : 300 Esp:ish                           CREATE   0     0        0       0      0       1623    1623    0       0       1623    0.0            0.0                                     27.1    LEOPS   CITATION         9/2/19 20:24 a   9/2/2019     08:24:49 PM   FIELD      -119.199444       40.781138      2    9
3                  CONTACT                          Area


                                                                                                                                                                                                                                                                                                                                  ER00165
                                                                                                Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 349 of 499
                                                                                                                                                           eventSummary

BMAN190325         PUBLIC         1 Oclock off the   3 O'Clock   Response
             BLM                                                            CREATE   0    0      0     0     0     406    406    0     0     406    0.0           0.0                                6.8    B234    VERBAL WARNING   9/2/19 20:54 a   9/2/2019     08:54:10 PM   FIELD      -119.19956        40.787252      2    9
4                  CONTACT        Man                Area
BMAN190325
5
             BLM   MEDICAL        Rampart            1                      CREATE   75   86     161   792   953   203    1156   86    878   1081   1.4           13.2    1.4    1.4   13.2   13.2   3.4    C121                     9/2/19 21:12 a   9/2/2019     09:12:34 PM   DISPATCH   -119.209666       40.779149      2    9
BMAN190325                                           9 O'Clock   Response
             BLM   TRAFFIC STOP   : 900 L                                   CREATE   0    0      0     0     0     332    332    0     0     332    0.0           0.0                                5.5    LEOPS   VERBAL WARNING   9/2/19 21:18 a   9/2/2019     09:18:59 PM   FIELD      -119.220378       40.79698       2    9
6                                                    Area
BMAN190325                                           3 O'Clock   Response
             BLM   TRAFFIC STOP   : 500 B                                   CREATE   0    0      0     0     0     541    541    0     0     541    0.0           0.0                                9.0    B230    VERBAL WARNING   9/2/19 21:56 a   9/2/2019     09:56:50 PM   FIELD      -119.208836       40.777412      2    9
7                                                    Area
BMAN190325                                           3 O'Clock   Response
             BLM   INVESTIGATION @Center Camp                               CREATE   68   170    238   606   844   1746   2590   170   776   2522   2.8           10.1    2.8    2.8   10.1   10.1   29.1   C123    PUBLIC ASSIST    9/2/19 22:00 a   9/2/2019     10:00:02 PM   VOIP       -119.212767       40.780762      2    9
8                                                    Area
BMAN190325                                           3 O'Clock   Response
9
             BLM   TRAFFIC STOP   : 520 E
                                                     Area
                                                                            CREATE   0    0      0     0     0     732    732    0     0     732    0.0           0.0                                12.2   B230    VERBAL WARNING   9/2/19 22:09 a   9/2/2019     10:09:23 PM   FIELD      -119.212069       40.775771      2    9
BMAN190326                                           3 O'Clock   Response
             BLM   TRAFFIC STOP   : 600 Esp                                 CREATE   0    0      0     0     0     91     91     0     0     91     0.0           0.0                                1.5    B350    NO ACTION        9/2/19 22:32 a   9/2/2019     10:32:04 PM   FIELD      -119.211557       40.781617      2    9
0                                                    Area
BMAN190326                        3 Oclock off the   3 O'Clock   Response
             BLM   TRAFFIC STOP                                             CREATE   0    0      0     0     0     317    317    0     0     317    0.0           0.0                                5.3    B350    VERBAL WARNING   9/2/19 22:38 a   9/2/2019     10:38:13 PM   FIELD      -119.205076       40.785397      2    9
1                                 Man                Area
BMAN190326                                           3 O'Clock   Response
             BLM   REQUEST LE     @315 Esp:                                 COPY     0    145    145   243   388   1609   1997   145   388   1997   2.4           4.1     2.4    2.4   4.1    4.1    26.8   B367    NO ACTION        9/2/19 23:27 a   9/2/2019     11:27:13 PM   OTHER      -119.200331       40.780545      2    9
3                                                    Area
BMAN190326
4
             BLM   TRAFFIC STOP   : Y ENTRANCE                              CREATE   0    0      0     0     0     236    236    0     0     236    0.0           0.0                                3.9    B366    WRITTEN WARNING 9/2/19 23:27 a    9/2/2019     11:27:54 PM   FIELD      0.0               0.0            2     9
BMAN190326                                           3 O'Clock Response
             BLM   TRAFFIC STOP   : 500 Esp                                 CREATE   0    0      0     0     0     424    424    0     0     424    0.0           0.0                                7.1    B367    VERBAL WARNING   9/3/19 0:03 a    9/3/2019     12:03:05 AM   FIELD      -119.208159       40.779349      3    10
5                                                    Area
BMAN190326                                           3 O'Clock Response
             BLM   TRAFFIC STOP   : 600 Esp                                 CREATE   0    0      0     0     0     1092   1092   0     0     1092   0.0           0.0                                18.2   B367    CITATION         9/3/19 0:14 a    9/3/2019     12:14:56 AM   FIELD      -119.211557       40.781617      3    10
6                                                    Area
BMAN190326                                           3 O'Clock Response
             BLM   TRAFFIC STOP   : The Man                                 CREATE   0    0      0     0     0     74     74     0     0     74     0.0           0.0                                1.2    B366    NO ACTION        9/3/19 0:39 a    9/3/2019     12:39:33 AM   FIELD      -119.205841       40.78598       3    10
7                                                    Area
BMAN190326                                           9 O'Clock Response                                                                                                                                                                                                                                                      3    10
             BLM   PATROL CHECK : 815 A                                     CREATE   0    0      0     0     0     1381   1381   0     0     1381   0.0           0.0                                23.0   B230    NO ACTION        9/3/19 3:20 a    9/3/2019     03:20:23 AM   FIELD      -119.215657       40.789051
8                                                    Area
BMAN190326                                           9 O'Clock Response
             BLM   TRAFFIC STOP   : 940 K                                   CREATE   0    0      0     0     0     947    947    0     0     947    0.0           0.0                                15.8   B230    VERBAL WARNING   9/3/19 4:21 a    9/3/2019     04:21:30 AM   FIELD      -119.214259       40.799623      3    10
9                                                    Area
BMAN190327                                           3 O'Clock Response
             BLM   PATROL CHECK : 415 H                                     CREATE   0    0      0     0     0     14     14     0     0     14     0.0           0.0                                0.2    B367    PUBLIC ASSIST    9/3/19 4:41 a    9/3/2019     04:41:27 AM   FIELD      -119.203533       40.772867      3    10
0                                                    Area
BMAN190327                                           Gate Road
             BLM   TRAFFIC STOP   : Gate Road MM 2                          CREATE   0    0      0     0     0     275    275    0     0     275    0.0           0.0                                4.6    B366    VERBAL WARNING   9/3/19 4:42 a    9/3/2019     04:42:03 AM   FIELD      -119.248468       40.766504      3    10
1                                                    Response Area
BMAN190327                                           9 O'Clock Response
             BLM   INVESTIGATION : 945 K                                    CREATE   0    0      0     0     0     1149   1149   0     0     1149   0.0           0.0                                19.2   B234    CITATION         9/3/19 7:14 a    9/3/2019     07:14:16 AM   FIELD      -119.213468       40.799889      3    10
2                                                    Area
BMAN190327         COMPLIANCE                        3 O'Clock Response                                                                                                                                                                                                                                                      3    10
             BLM                  : 400 F                                   CREATE   0    0      0     0     0     182    182    0     0     182    0.0           0.0                                3.0    B122    NO ACTION        9/3/19 7:39 a    9/3/2019     07:39:26 AM   FIELD      -119.201754       40.774481
3                  CHECK                             Area
BMAN190327         COMPLIANCE                        9 O'Clock Response
             BLM                  : 930 B                                   CREATE   0    0      0     0     0     366    366    0     0     366    0.0           0.0                                6.1    B234    NO ACTION        9/3/19 7:40 a    9/3/2019     07:40:44 AM   FIELD      -119.212746       40.795025      3    10
4                  CHECK                             Area
BMAN190327         COMPLIANCE                        3 O'Clock Response
             BLM                  : 400 E                                   CREATE   0    0      0     0     0     182    182    0     0     182    0.0           0.0                                3.0    B122    VERBAL WARNING   9/3/19 7:43 a    9/3/2019     07:43:19 AM   FIELD      -119.20198        40.775117      3    10
5                  CHECK                             Area
BMAN190327                                                                                                                                                                                                          VERBAL FUEL
             BLM   TRAFFIC STOP   : DEEP PLAYA :                            CREATE   0    0      0     0     0     310    310    0     0     310    0.0           0.0                                5.2    B129                     9/3/19 7:53 a    9/3/2019     07:53:07 AM   FIELD      0.0               0.0            3    10
6                                                                                                                                                                                                                   STORAGE
BMAN190327                                           3 O'Clock Response
             BLM   TRAFFIC STOP   : 330 C                                   CREATE   0    0      0     0     0     86     86     0     0     86     0.0           0.0                                1.4    B122    NO ACTION        9/3/19 7:55 a    9/3/2019     07:55:10 AM   FIELD      -119.199464       40.777624      3    10
7                                                    Area
BMAN190327         PUBLIC                            9 O'Clock Response                                                                                                                                                                                                                                                      3    10
             BLM                  : 730 Esp                                 CREATE   0    0      0     0     0     256    256    0     0     256    0.0           0.0                                4.3    B234    CITATION         9/3/19 7:56 a    9/3/2019     07:56:55 AM   FIELD      -119.214868       40.785965
8                  CONTACT                           Area
BMAN190327         PUBLIC                            3 O'Clock Response
             BLM                  : 300 L                                   CREATE   0    0      0     0     0     30     30     0     0     30     0.0           0.0                                0.5    B125    VERBAL WARNING   9/3/19 8:03 a    9/3/2019     08:03:44 AM   FIELD      -119.191309       40.774978      3    10
9                  CONTACT                           Area
BMAN190328         PUBLIC                            3 O'Clock Response
             BLM                  : 400 Esp                                 CREATE   0    0      0     0     0     109    109    0     0     109    0.0           0.0                                1.8    B234    NO ACTION        9/3/19 8:07 a    9/3/2019     08:07:44 AM   FIELD      -119.203486       40.779356      3    10
0                  CONTACT                           Area
BMAN190328         PUBLIC                            3 O'Clock Response
             BLM                  : 330 I                                   CREATE   0    0      0     0     0     123    123    0     0     123    0.0           0.0                                2.1    B122    VERBAL WARNING   9/3/19 8:10 a    9/3/2019     08:10:18 AM   FIELD      -119.196673       40.773967      3    10
1                  CONTACT                           Area
BMAN190328         PUBLIC                            3 O'Clock Response
             BLM                  : 230 A                                   CREATE   0    0      0     0     0     628    628    0     0     628    0.0           0.0                                10.5   B234    NO ACTION        9/3/19 8:14 a    9/3/2019     08:14:10 AM   FIELD      -119.196637       40.78196       3    10
2                  CONTACT                           Area
BMAN190328         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                                                      3    10
             BLM                  : 320 I                                   CREATE   0    0      0     0     0     198    198    0     0     198    0.0           0.0                                3.3    B122    VERBAL WARNING   9/3/19 8:17 a    9/3/2019     08:17:37 AM   FIELD      -119.195331       40.77462
3                  CONTACT                           Area
BMAN190328         PUBLIC                            3 O'Clock Response
             BLM                  : 400 K                                   CREATE   0    0      0     0     0     22     22     0     0     22     0.0           0.0                                0.4    B122    VERBAL WARNING   9/3/19 8:34 a    9/3/2019     08:34:59 AM   FIELD      -119.200671       40.771433      3    10
5                  CONTACT                           Area
BMAN190328         COMPLIANCE                        3 O'Clock Response
             BLM                  : 330 L                                   CREATE   0    0      0     0     0     44     44     0     0     44     0.0           0.0                                0.7    B122    VERBAL WARNING   9/3/19 8:45 a    9/3/2019     08:45:23 AM   FIELD      -119.19555        40.772495      3    10
6                  CHECK                             Area
BMAN190328                                           9 O'Clock Response
             BLM   INVESTIGATION : Point 1                                  CREATE   0    0      0     0     0     3963   3963   0     0     3963   0.0           0.0                                66.1   B126    CITATION         9/3/19 8:49 a    9/3/2019     08:49:42 AM   FIELD      -119.233974       40.78214       3    10
8                                                    Area
BMAN190329         PUBLIC                            3 O'Clock Response
             BLM                  : 230 A                                   CREATE   0    0      0     0     0     4389   4389   0     0     4389   0.0           0.0                                73.2   B234    TRANSFER         9/3/19 8:56 a    9/3/2019     08:56:55 AM   FIELD      -119.196637       40.78196       3    10
0                  CONTACT                           Area
BMAN190329         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                                                      3    10
             BLM                  : 215 A                                   CREATE   0    0      0     0     0     68     68     0     0     68     0.0           0.0                                1.1    B122    NO ACTION        9/3/19 9:08 a    9/3/2019     09:08:18 AM   FIELD      -119.196025       40.782908
1                  CONTACT                           Area
BMAN190329         PUBLIC                            3 O'Clock Response
             BLM                  : 215 I                                   CREATE   0    0      0     0     0     1127   1127   0     0     1127   0.0           0.0                                18.8   B122    NO ACTION        9/3/19 9:12 a    9/3/2019     09:12:02 AM   FIELD      -119.188947       40.780691      3    10
2                  CONTACT                           Area
BMAN190329         PUBLIC                            3 O'Clock Response
             BLM                  : 200 L                                   CREATE   0    0      0     0     0     26     26     0     0     26     0.0           0.0                                0.4    B125    VERBAL WARNING   9/3/19 9:12 a    9/3/2019     09:12:33 AM   FIELD      -119.186019       40.781975      3    10
3                  CONTACT                           Area
BMAN190329         PUBLIC                            3 O'Clock Response
             BLM                  : 345 L                                   CREATE   0    0      0     0     0     120    120    0     0     120    0.0           0.0                                2.0    B129    NO ACTION        9/3/19 9:57 a    9/3/2019     09:57:55 AM   FIELD      -119.197953       40.771589      3    10
5                  CONTACT                           Area
BMAN190329                                           Outside Event
             BLM   REQUEST LE     D Lot                                     CREATE   69   -69          0           222    222                153    -1.2          0.0     -1.2                       2.6            CANCEL           9/3/19 10:05 a   9/3/2019     10:05:38 AM   DISPATCH   -119.239693       40.764182      3    10
6                                                    Response Area
BMAN190329         PUBLIC                            3 O'Clock Response                                                                                                                                                                                                                                                      3    10
             BLM                  @400 B                                    CREATE   0    0      0     0     0     332    332    0     0     332    0.0           0.0                                5.5    B234    NO ACTION        9/3/19 10:15 a   9/3/2019     10:15:57 AM   FIELD      -119.202799       40.777422
7                  CONTACT                           Area
BMAN190329                                           9 O'Clock Response
             BLM   INVESTIGATION : 845 F                                    CREATE   0    0      0     0     0     293    293    0     0     293    0.0           0.0                                4.9    C140    NO ACTION        9/3/19 10:21 a   9/3/2019     10:21:35 AM   FIELD      -119.218296       40.793211      3    10
8                                                    Area
BMAN190329                                           9 O'Clock Response
             BLM   TRAFFIC STOP   : 700 F                                   CREATE   0    0      0     0     0     94     94     0     0     94     0.0           0.0                                1.6    B122    NO ACTION        9/3/19 10:35 a   9/3/2019     10:35:10 AM   FIELD      -119.220969       40.782872      3    10
9                                                    Area
BMAN190330         PUBLIC                            9 O'Clock Response
             BLM                  : 615 D                                   CREATE   0    0      0     0     0     762    762    0     0     762    0.0           0.0                                12.7   C138    NO ACTION        9/3/19 10:42 a   9/3/2019     10:42:03 AM   FIELD      -119.216737       40.779596      3    10
0                  CONTACT                           Area
BMAN190330                                           9 O'Clock Response
             BLM   PATROL CHECK : 800 L                                     CREATE   0    0      0     0     0     1203   1203   0     0     1203   0.0           0.0                                20.1   B122    NO ACTION        9/3/19 10:54 a   9/3/2019     10:54:11 AM   FIELD      -119.225666       40.789981      3    10
1                                                    Area
BMAN190330                                           9 O'clock Response                                                                                                                                                                                                                                                      3    10
             BLM   REQUEST LE     : 815 K                                   COPY     0    15     15    192   207   1487   1694   15    207   1694   0.3           3.2     0.3    0.3   3.2    3.2    24.8   B122    NO ACTION        9/3/19 11:14 a   9/3/2019     11:14:16 AM   FIELD      -119.224174       40.791715
3                                                    Area
BMAN190330                                           Outside Event
             BLM   TRAFFIC STOP   @HWY 34 MM 4                              CREATE   0    0      0     0     0     102    102    0     0     102    0.0           0.0                                1.7    C139    NO ACTION        9/3/19 11:53 a   9/3/2019     11:53:37 AM   FIELD      -119.3449132      40.709913115   3    10
4                                                    Response Area
BMAN190330                                           Outside Event
             BLM   TRAFFIC STOP   @HWY 34 MM 7                              CREATE   0    0      0     0     0     197    197    0     0     197    0.0           0.0                                3.3    C139    NO ACTION        9/3/19 12:01 a   9/3/2019     12:01:11 PM   FIELD      -119.296798708    40.73507984    3    10
5                                                    Response Area
BMAN190330         PUBLIC                            Outside Event
             BLM                  : @HWY 34: BY                             CREATE   0    0      0     0     0     147    147    0     0     147    0.0           0.0                                2.5    C139    NO ACTION        9/3/19 12:16 a   9/3/2019     12:16:34 PM   FIELD      -119.283977865    40.751452414   3    10
6                  CONTACT                           Response Area
BMAN190330         PUBLIC                            Outside Event
             BLM                  : 12 Mile Access                          CREATE   0    0      0     0     0     645    645    0     0     645    0.0           0.0                                10.8   C139    NO ACTION        9/3/19 12:39 a   9/3/2019     12:39:31 PM   FIELD      -119.261983       40.771873      3    10
7                  CONTACT                           Response Area
BMAN190330         PUBLIC                            9 O'Clock Response                                                                                                                                                                                                                                                      3    10
             BLM                  : 1000 H                                  CREATE   0    0      0     0     0     911    911    0     0     911    0.0           0.0                                15.2   B125    NO ACTION        9/3/19 12:47 a   9/3/2019     12:47:51 PM   FIELD      -119.210383       40.798752
8                  CONTACT                           Area
BMAN190330                                           Outside Event
             BLM   TRAFFIC STOP   @HWY 34 MM 8                              CREATE   0    0      0     0     0     190    190    0     0     190    0.0           0.0                                3.2    C139    NO ACTION        9/3/19 12:54 a   9/3/2019     12:54:27 PM   FIELD      -119.28996444     40.742753753   3    10
9                                                    Response Area
BMAN190331         PUBLIC                            9 O'Clock Response
             BLM                  : 830 C                                   CREATE   0    0      0     0     0     47     47     0     0     47     0.0           0.0                                0.8    K118    VERBAL WARNING   9/3/19 13:10 a   9/3/2019     01:10:35 PM   FIELD      -119.216862       40.790792      3    10
0                  CONTACT                           Area
BMAN190331         PUBLIC                            9 O'Clock Response
             BLM                  : 830 C                                   CREATE   0    0      0     0     0     10     10     0     0     10     0.0           0.0                                0.2    K118    VERBAL WARNING   9/3/19 13:11 a   9/3/2019     01:11:26 PM   FIELD      -119.216862       40.790792      3    10
1                  CONTACT                           Area
BMAN190331         PUBLIC
2
             BLM
                   CONTACT
                                  : 830 C            9 O'Clock Response     CREATE   0    0      0     0     0     11     11     0     0     11     0.0           0.0                                0.2    K118    VERBAL WARNING   9/3/19 13:11 a   9/3/2019     01:11:40 PM   FIELD      -119.216862       40.790792       3   10
                                                     Area                                 0            0           0                                0.0           0.0                                0.0                                              12/30/1899   12:00:00 AM                                               30   37
BMAN190331         PUBLIC                            9 O'Clock Response
             BLM                  : 830 C                               CREATE       0    0      0     0     0     8      8      0     0     8      0.0           0.0                                0.1    K118    VERBAL WARNING   9/3/19 13:11 a   9/3/2019     01:11:55 PM   FIELD      -119.216862       40.790792      3    10
3                  CONTACT                           Area
BMAN190331         PUBLIC                            9 O'Clock Response
             BLM                  : 830 C                               CREATE       0    0      0     0     0     7      7      0     0     7      0.0           0.0                                0.1    K118    VERBAL WARNING   9/3/19 13:12 a   9/3/2019     01:12:05 PM   FIELD      -119.216862       40.790792      3    10
4                  CONTACT                           Area
BMAN190331         PUBLIC                            9 O'Clock Response
             BLM                  : 830 C                               CREATE       0    0      0     0     0     8      8      0     0     8      0.0           0.0                                0.1    K118    VERBAL WARNING   9/3/19 13:12 a   9/3/2019     01:12:18 PM   FIELD      -119.216862       40.790792      3    10
5                  CONTACT                           Area




                                                                                                                                                                                                                                                                                                             ER00166
      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 350 of 499
                                    Internal Working Document


INFORMATION MEMORANDUM FOR THE STATE DIRECTOR

DATE:          May 25, 2018

FROM:          Mark Hall, Phd., Black Rock Field Office Manager

THROUGH: Ester McCullough, Winnemucca District Office Manager

SUBJECT:       Bureau of Land Management (BLM) Nevada Law Enforcement Staffing at the
               Burning Man Event.

I.      INTRODUCTION

This memorandum provides information for BLM law enforcement staffing at the Burning Man
event.

II.     BACKGROUND

BLM law enforcement staffing has fluctuated over recent years from 70 in 2012, 110 in 2013, 83
in 2014, 97 in 2015, 75 in 2016, and 76 in 2017. In 2017, BLM could not fully staff the law
enforcement table of organization and only 74 officers worked the event. Following the 2015
event a team reviewed the administration of the event and made significant reductions in staffing
and costs associated with administering the permit. The BLM planning team for the Burning
Man event feel strongly that absent mitigations by Black Rock City, LLC (BRC) such as
professional private security providing security at the event law enforcement is currently at the
minimum acceptable level. General Order 33 orders BLM law enforcement to take every avenue
to eliminate drug use on public lands.

The International Association of Chiefs of Police recognize appropriate staffing ratios to be
approximately 1.8 officers to 1,000 people in a population. The Burning Man event has seen
paid participants on playa at approximately 70,000 in recent years and BRC staff and volunteers
between 7,500 and 10,000. This equates to 80,000 total population with 76 officers for the last
two event cycles, a ratio of .95 officers to every 1,000 people in population. Unlike average
communities, Burning Man participants are active 24 hours a day. The Electric Daisy Carnival
is the closest comparable event and law enforcement and security is managed and staffed by Las
Vegas Metropolitan Police Department (LVMPD). LVMPD staffs 350 officers per day for an
anticipated 140,000 population augmented by 2,000 professional private security forces who
search participants entering the event. Nevada Highway Patrol (NHP) provides additional
personnel supporting the event in traffic control outside of the event site with approximately 50
people.

The temporary roads constructed by BRC for the event are not covered under the Nevada
Revised Statute (NRS) traffic laws. The only regulations in place for the approximate 40,000
participant vehicles on playa are derived by the annual BLM Closure Order. State and local
jurisdictions cannot enforce the regulations established by the BLM Closure Order, leaving all
traffic enforcement responsibilities to the BLM. In 2017 alone there were three significant
traffic related incidents, two of which involved BRC staff as the parties at fault. One participant
1

                                                                                           AR08587
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 351 of 499
                                     Internal Working Document


was run over by her significant other when she exited the vehicle as it was moving and the trailer
in tow ran over her. One participant was sleeping in his tent when a BRC employee in a BRC
five ton truck ran over the tent and the individual. A deputy working the event was chased down
from 12-mile and onto County Road 34 by a BRC gate and perimeter employee in a BRC pick-
up truck who passed vehicles on the right to park in the path of the deputy because of perceived
speeding, exceeding his scope and without a valid driver’s license.

III.    POSITIONS OF INTERESTED PARTIES

The ebb and flow of law enforcement staffing is reflective of the engagement and staffing of the
Pershing County Sheriff’s Office (PCSO) at the event and the BLM’s overarching responsibility
to provide for public health and safety. PCSO increased staffing and engagement in the Unified
Command structure in 2015 with a new sheriff, however the new sheriff was hamstrung by an
inability to contract enough officers for the event due to availability and financial restraints.
Pershing County entered into a settlement agreement with BRC in 2013 setting the reimbursable
limit for the county in costs associated with the event. Neighboring local law enforcement
agencies declined to allow their staff to work the event due to officer safety concerns arising
from a lack of law enforcement present at the event. PCSO can only afford to bring 20 patrol
officers to the event under the settlement agreement and often cannot fill the 20 positions with
qualified personnel.

The BLM continues to issue between 300 and 400 violation notices and between 350 and 700
warnings over the last five years at the event. This is in addition to the arrests and tickets written
by PCSO. The bulk of BLM violation notices are traffic, depositing human waste on playa, and
drug related offenses. The BLM planning team feels strongly law enforcement is at the minimal
acceptable level and further staffing reductions would negatively impact officer and employee
safety and prevent the BLM from adequately providing for public safety.

BRC has opined in three consecutive years of Internal Board of Appeals (IBLA) appeals that
BLM has too much law enforcement on playa. Prior to the 2017 event, BRC Law Enforcement
Liaison Roger Vind advised the BLM and PCSO BRC was exploring the idea of hiring private
security for their staff due to assaults and batteries on their staff increasing. This did not come to
fruition but exploring this option is reflective of the environment at the event. After the official
end of the 2017 event, Vind called BLM Ranger Andres demanding a male subject be arrested
and lamented the lack of law enforcement available to assist BRC with participants who had not
left when they were supposed to leave. In addition to law enforcement incidents, BRC medically
evacuated 53 participants, primarily by air ambulance, for medical care off-site with one fatality
occurring when a male evaded BRC volunteers and ran into the effigy fire on the Saturday night
of the event.

IV.     NEXT STEPS

The 2018 BLM planning team for the Burning Man event strongly encourages the acting Nevada
State Director to discuss law enforcement staffing levels with Pershing County Sheriff Jerry
Allen and/or Janell Bogue from the Solicitor’s Office as they can provide unique perspectives.

PREPARED BY: Becky Andres, Zone 1 Staff Law Enforcement Ranger, 775-315-3497
2

                                                                                             AR08588
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 352 of 499




                                                                 AR08762
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 353 of 499




                                                                 AR08763
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 354 of 499




                                                                 AR08764
6/19/2017          IMCase
                     2015-1331:19-cv-03729-DLF
                              • Law Enforcement Staffing Requirements
                                                             Document for Fiscal Year 2016Filed
                                                                              35-11        Special07/12/21
                                                                                                  Events and HighPage
                                                                                                                 Use Recreation
                                                                                                                        355 of  Areas;
                                                                                                                                   499 DD: 09/21/2015



                                   UNITED STATES DEPARTMENT OF THE INTERIOR
                                         BUREAU OF LAND MANAGEMENT
                                           WASHINGTON, D.C. 20240-0036
                                                htt_p://www.blm.gov

                                                                        August 25, 2015

  In Reply Refer To:
  9260 (W O 120) I

  EMS TRANSMISSION 08/26/2015
  Instruction Memorandum No. 2015-133
  Expires: 09/30/2018

  To:              All Field Office Officials
                   Attn: State Directors
                         District I Field Managers
                         Special Agents-in-Charge
                         State Chief Rangers

  From:            Director, Office of Law Enforcement and Security

  Subject: Law Enforcement Staffing Requirements for Fiscal Year 2016 SpecialDD: 09/21/2015
           Events and High Use Recreation Areas

  Program Area: Law Enforcement

  Purpose: The purpose of this Instruction Memorandum (IM) is to establish Bureau-wide
  priorities for law enforcement staffing at special events and high use recreation areas for Fiscal
  Year (FY) 2016.

  Policy/Action: The Bureau has identified specific special events and high use recreation areas
  which require a level of law enforcement support that exceeds the staffing capacity of the State
  or office where the event is occurring. In order to ensure these special events and high use
  recreation areas can be operated safely, law enforcement officers (LEOs) from outside the area
  must be temporarily detailed to provide support. The special events and high use recreation
  areas requiring the support of detailed LEOs fall within the following two categories:

       • National Detail - A special event or high use recreation area where the ability to manage
         activities in a reasonably safe manner for both the public and the assigned LEOs exceeds
         the capability of the law enforcement resources of the State where the event is occurring.
         See Attachment 1 for the National Detail List.
       • State/Local Detail - A special event or high use recreation area where the ability to
         manage activities in a reasonably safe manner for both the public and the assigned LEOs
                                                                                                                                   AR04351
http://web.blm.gov/internal/wo-500/di reclives/dir-15'im2015-133.html                                                                                   1/3
6/1S/2017         IM Case
                     201�133- Law Enforcement Staffing Requirements
                           1:19-cv-03729-DLF               Document for Fiscal Year 2016Filed
                                                                            35-11        Special07/12/21
                                                                                                Events and HighPage
                                                                                                               Use RecreaUon
                                                                                                                      356 of Areas;
                                                                                                                                499 DD; 09/21/2015

            exceeds the capability of the law enforcement resources of the office where the event is
            occurring.

  At this time the State Chief Rangers, in concert with their respective State Leadership Teams,
  have not identified any State/Local Detail events in FY 2016 that require the support of detailed
  LEOs. A formal request for resources will be issued, should the need for detailed LEOs arise in
  the future.

  In order to ensure there are sufficient numbers of LEOs to support the designated details, each
  Law Enforcement Ranger can be required, based on need, to provide up to 14 days of National
  or State/Local Detail support annually. To ensure this detail-related workload is distributed
  equitably, each State has a designated annual quota of LEOs it must make available for detail
  deployment. Each State's quota is based on the total number of Law Enforcement Ranger
  positions authorized within the State. State Chief Rangers and Special Agents have not been
  included within the State quotas. However, these personnel may be made available for detail
  assignments with the approval of the Special Agent-in-Charge. If the State Chief Ranger and/or
  Special Agents from a given State are made available, their participation will count toward
  fulfilling the State's assigned quota. Due to travel distances and associated costs, Alaska has not
  been assigned a quota.

  States have the option to choose the method (e.g., volunteers, directed assignment) used to fill
  their National and State/Local Detail quotas. National Detail quotas have priority and must be
  filled before accepting LEO nominations for State/Local Details. In filling quotas for National
  and State/Local Details, it is expected that, to the extent possible, all local LEOs (i.e., LEOs
  assigned to the office in which the detail is occurring) will support the detail. This local level
  support is in addition to the State's assigned detail quota.

  State Chief Rangers will coordinate completion of the State's National and State/Local Detail
  roster. The master roster for National Details will be maintained by the BLM Office of Law
  Enforcement and Security (OLES) National Office. If State Chief Rangers experience difficulty
  obtaining the quota of LEOs necessary to support State/Local Details, they will notify the OLES
  National Office.

  In order to efficiently manage for operational needs and funding limitations, the State Chief
  Ranger or LEO in charge of each detail will review all LEO nominations and make the final
  determination as to which LEOs are assigned to a detail. All nominated LEOs will subsequently
  be notified if they are assigned to the detail or have been placed on a standby list. Assigned
  LEOs will be provided charge codes, radio frequencies, and other detail-related information at
  least thirty days prior to the detail.

  Time Frame: Effective immediately. Each State's roster of LEOs available for National Detail
  assignment must be provided to National Chief Ranger Jason Caffey by September 15, 2015.

  Budget Impact: The LEO's home office is responsible for paying the detailed LEO's base labor
  charges for up to 14 days of National or State/Local Detail support per year. The receiving office
                                                                                                                                AR04352
http//web.blm .g:,vflnternal/wo-500/direclives/dir-15Jim201�133.hlml                                                                                 2/3
   .
6/19/2017          IMCase
                     2015-1331:19-cv-03729-DLF
                              • Law Enforcement Staffing Requirements
                                                             Document ror Fiscal Year 2016Filed
                                                                             35-11         Special07/12/21
                                                                                                  Events and HighPage
                                                                                                                 Use Recreation
                                                                                                                        357 of  Areas;
                                                                                                                                  499DD: 09/21/2015
  will pay premium pay, mileage, and per diem for the detailed LEO. The one exception is the
  Burning Man Event where all labor is paid by the permittee.

  Background: This is a continuation of the policy establishing Bureau-wide priorities for law
  enforcement staffing at special events and high use recreation areas in FY 2015. Based upon an
  evaluation ofNational and State/Local Detail activities in FY 2015, it is anticipated that
  visitation levels at FY 2016 events will again exceed the law enforcement staffing capacity of
  the State or office where these events are occurring. In order to ensure these events can be
  operated safely, mandatory detail requirements and quotas will continue to be employed in FY
  2016.

  Manual/Handbook Sections Affected: None

  Coordination: The IM was formulated in coordination with the Field Committee Liaison to the
  Ranger Leadership Team, and the Special Agents-in-Charge.

  Contact: Any questions regarding this IM should be directed to Jason Caffey, National Chief
  Ranger, at 208-387-5130.

  Signed by:                                                                 Authenticated by:
  Salvatore R. Lauro                                                         Robert M. Williams
  Director, Office of Law Enforcement and                                    Division of IRM Governance,WO-860
  Security

  1 Attachment:

            l -National Detail List (1 p)




                                                                                                                                 AR04353
http'.//web.blm .gov/inlernal/wo-500/direclives/dir-15/i m2015-133.hlml
                        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 358 of 499                                            Attachment I

                                                  National Law Enforcement Details
                                                              FY 2016
Detail Location              CA                CA                   CA                  CA                   AZ                  NV
Hosting Office            El Centro         El Centro           El Centro            El Centro              AZSO            Winnemucca
                           ISDRA             ISDRA               ISDRA                ISDRA                ROAM             Burning Man
Detail Name              Halloween         Thanksgiving        New Year's         Presidents Day       Border Details          Event
                           Oct29-           Nov25-29             Dec31-             Feb12-15                                  Aug 22-
Dates                    Nov1,2015            2015             Jan 3,2016             2016
                                                                                                           Various
                                                                                                                            Seot17,2016
No. of Detailed              30   1
                                                35 1               35 1                 30    1
                                                                                                             962                533
LEOs Needed
                         State Quota       State Quota        State Quota          State Quota          State Quota          State Quota
        AZ                    5                  5                  5                    5                   14                    8
        CA                   10                 12                 12                    10                  31                   18
        co                   2                   2                 2                     2                    6                    3
        ID                   1                   2                 2                     1                    5                    3
        MT                   1                   1                 1                      1                   4                   2
        NM                   2                   2                 2                     2                    5                    3
        NV                    3                  4                 4                     3                   11                   6
        OR                    3                  4                  4                    3                   10                    5
        UT                   2                   2                  2                   2                    6                     3
       WY                    1                   1                  1                    1                    4                    2
       Total                 30                 35                 35                   30                   96                   53

1 ISDRA Special Resource Needs for each event:
    • Four Police Canine Teams
    • Five Supervisory Rangers to serve as shift supervisors
    • One Supervisory LEO or State Chief Ranger to serve as Operations Chief
   NOTE: LEOs requiring multiple travel days to reach the ISDRA may fly or carpool with another LEO and utilize an El Centro Field Office
   patrol vehicle during the event. However. vehicle availability is limited so advance arrangements MUST be made with the El Centro Field
   Office Chief Ranger.
2 Operation ROAM Special Resource Needs for each surge
    • LEOs may be assigned to Phoenix or Gila Districts
   • Two K9 Teams per surge
3
  Burning Man Special Resource Needs:
   • Three female LEOs
   • Six LEOs to serve as Patrol Supervisors
   • Ten K9 Teams
   • Personnel changes may be necessary due to mission objectives
                                                                                                                                     AR04354
IM 2016-146 - Law Enforcement Staffing Requirements for Fiscal Year 2017 Special Eve... Page 1 of 3
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 359 of 499


                 UNITED STATES DEPARTMENT OF THE INTERIOR
                       BUREAU OF LAND MANAGEMENT
                           WASHINGTON, D.C. 20240
                              http://www.blm.gov

                                        August 25, 2016

In Reply Refer To:
9260 (WO120) I

EMS TRANSMISSION 09/07/2016
Instruction Memorandum No. 2016-146
Expires: 09/30/2017

To:        All Field Office Officials
           Attn: State Directors
                 District / Field Managers
                 Special Agents-in-Charge
                 State Chief Rangers

From:      Director, Office of Law Enforcement and Security

Subject: Law Enforcement Staffing Requirements for Fiscal Year 2017 DD: 09/26/2016
         Special Events and High Use Recreation Areas

Program Area: Law Enforcement

Purpose: The purpose of this Instruction Memorandum (IM) is to establish Bureau-wide
priorities for law enforcement staffing at special events and high use recreation areas for
Fiscal Year (FY) 2017.

Policy/Action: The Bureau has identified specific special events and high use recreation
areas which require a level of law enforcement support that exceeds the staffing capacity
of the State or office where the event is occurring. In order to ensure these special events
and high use recreation areas can be operated safely, law enforcement officers (LEOs)
from outside the area must be temporarily detailed to provide support. The special events
and high use recreation areas requiring the support of detailed LEOs fall within the
following two categories:

   z   National Detail – A special event or high use recreation area where the ability to
       manage activities in a reasonably safe manner for both the public and the assigned
       LEOs exceeds the capability of the law enforcement resources of the State where
       the event is occurring. See Attachment 1 for the National Detail List.
   z   State/Local Detail – A special event or high use recreation area where the ability to

                                                                                       AR07700

http://web.blm.gov/internal/wo-500/directives/dir-16/im2016-146.html                      6/4/2018
IM 2016-146 - Law Enforcement Staffing Requirements for Fiscal Year 2017 Special Eve... Page 2 of 3
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 360 of 499


     manage activities in a reasonably safe manner for both the public and the assigned
     LEOs exceeds the capability of the law enforcement resources of the office where
     the event is occurring. At this time the State Chief Rangers, in concert with their
     respective State Leadership Teams, have not identified any State/Local Detail
     events in FY 2017 that require the support of detailed LEOs. A formal request for
     resources will be issued should the need for detailed LEOs arise in the future.

In order to ensure there are sufficient numbers of LEOs to support the designated details,
each Law Enforcement Ranger can be required, based on need, to provide up to 14 days
of National or State/Local Detail support annually. To ensure this detail-related workload
is distributed equitably, each State has a designated annual quota of LEOs it must make
available for detail deployment. Each State's quota is based on the total number of Law
Enforcement Ranger positions authorized within the State. State Chief Rangers and
Special Agents have not been included within the State quotas. However, these personnel
may be made available for detail assignments with the approval of the Special Agent-in-
Charge. If the State Chief Ranger and/or Special Agents from a given State are made
available, their participation will count toward fulfilling the State's assigned quota. Due
to travel distances and associated costs, Alaska has not been assigned a quota.

States have the option to choose the method (e.g., volunteers, directed assignment) used
to fill their National and State/Local Detail quotas. National Detail quotas have priority
and must be filled before accepting LEO nominations for State/Local Details. In filling
quotas for National and State/Local Details, it is expected that, to the extent possible, all
local LEOs (i.e., LEOs assigned to the office in which the detail is occurring) will support
the detail. This local level support is in addition to the State's assigned detail quota.

State Chief Rangers will coordinate completion of the State's National and State/Local
Detail roster. The master roster for National Details will be maintained by the BLM
Office of Law Enforcement and Security (OLES) National Office. If State Chief Rangers
experience difficulty obtaining the quota of LEOs necessary to support State/Local
Details, they will notify the OLES National Office.

In order to efficiently manage for operational needs and funding limitations, the State
Chief Ranger or LEO in charge of each detail will review all LEO nominations and make
the final determination as to which LEOs are assigned to a detail. All nominated LEOs
will subsequently be notified if they are assigned to the detail or have been placed on a
standby list. Assigned LEOs will be provided charge codes, radio frequencies, and other
detail-related information at least thirty days prior to the detail.

Time Frame: Effective immediately. Each State's roster of LEOs available for National
Detail assignment must be provided to Chief, Law Enforcement Programs, Jason Caffey
by September 26, 2016.

Budget Impact: The LEO's home office is responsible for paying the detailed LEO's

                                                                                       AR07701

http://web.blm.gov/internal/wo-500/directives/dir-16/im2016-146.html                      6/4/2018
IM 2016-146 - Law Enforcement Staffing Requirements for Fiscal Year 2017 Special Eve... Page 3 of 3
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 361 of 499


base labor charges for up to 14 days of National or State/Local Detail support per year.
The receiving office will pay premium pay, mileage, and per diem for the detailed LEO.
The one exception is the Burning Man Event where all labor is paid by the permittee.

Background: This is a continuation of the policy establishing Bureau-wide priorities for
law enforcement staffing at special events and high use recreation areas in FY 2016.
Based upon an evaluation of National and State/Local Detail activities in FY 2016, it is
anticipated that visitation levels at FY 2017 events will again exceed the law enforcement
staffing capacity of the State or office where these events are occurring. In order to
ensure these events can be operated safely, mandatory detail requirements and quotas will
continue to be employed in FY 2017.

Manual/Handbook Sections Affected: None

Coordination: The IM was formulated in coordination with the Field Committee Liaison
to the Ranger Leadership Team, and the Special Agents-in-Charge.

Contact: Any questions regarding this IM should be directed to Jason Caffey, Chief,
Law Enforcement Programs, at 208-387-5130.

Signed by:                                        Authenticated by:
Salvatore R. Lauro                                Robert M. Williams
Director, Office of Law Enforcement and           Division of IT Policy and Planning,WO-870
Security

1 Attachment:

     1 – National Detail List (1 p)




                                                                                       AR07702

http://web.blm.gov/internal/wo-500/directives/dir-16/im2016-146.html                      6/4/2018
             Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 362 of 499




                                                     National Law Enforcement Details
                                                                 FY 2017

Detail Location                CA                  CA              CA                  CA              AZ              NV
Hosting Office              El Centro           El Centro       El Centro           El Centro        AZSO          Winnemucca
                             ISDRA               ISDRA           ISDRA               ISDRA           ROAM          Burning Man
Detail Name
                           Halloween           Thanksgiving    New Year's        Presidents Day   Border Details      Event
                           Oct 27- 30,          Nov 22-27     Dec 29, 2016 -       Feb 17-20                         Aug 24-
Dates                                                                                             Various TBD
                              2016                2016         Jan 2, 2017            2017                         Sept 5, 2017
No. of Detailed
                               301                 351             351                301              962             533
LEOs Needed
                           State Quota         State Quota     State Quota        State Quota     State Quota      State Quota
           AZ                   5                   5                5                  5              14               8
           CA                   10                  12              12                 10              31               18
           CO                   2                   2                2                  2               6               3
           ID                   1                   2                2                  1               5               3
           MT                   1                   1                1                  1               4               2
           NM                   2                   2                2                  2               5               3
           NV                   3                   4                4                  3              11               6
           OR                   3                   4                4                  3              10               5
           UT                   2                   2                2                  2               6               3
          WY                    1                   1                1                  1               4               2
          Total                 30                  35              35                 30              96               53


1
    ISDRA Special Resource Needs for each event:
      x Four Police Canine Teams
      x Five Supervisory Rangers to serve as shift supervisors
      x One Supervisory LEO or State Chief Ranger to serve as Operations Chief
      NOTE: LEOs must bring a portable radio
2
    Operation ROAM Special Resource Needs for each surge
      x LEOs may be assigned to Phoenix or Gila Districts
      x Two K9 Teams per surge
3
    Burning Man Special Resource Needs:
      x Three female LEOs
      x Six LEOs to serve as Patrol Supervisors
      x Ten K9 Teams
      x   Personnel changes may be necessary due to mission objectives


                                                                                                                             Attachment 1




                                                                                                                   AR07703
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 363 of 499




             Bureau of Land Management

Winnemucca District – Black Rock Field Office




      2017 Burning Man After Action Review




                                 1

                                                                 AR07154
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 364 of 499



procedures. With this orientation occurring on Friday, main event patrol operations began
Saturday during the early arrival influx.

       1. Uniformed Patrol Division (56 Positions)

              The uniformed patrol division consisted of 2 Patrol Chiefs (day/night), 3 Patrol
              Commanders, 6 Shift Supervisors, and 45 Patrol Officers. Three officers assigned
              to the event were demobilized for a variety of reasons and only one could be
              replaced, leaving the event staffed with 43 patrol officers by Monday, August 28,
              2017. A total of 9 K9 teams were assigned to the event. All K9 teams were
              certified by the District Court Judge for Pershing County prior to the event to
              further Unified Command’s mission. One of the K9 teams was demobilized from
              the event, leaving swing shift with just 2 K9 teams.
              The uniformed patrol division operated during three event phases:
                      Pre-Event (August 22 – August 25, 2017) (11 Officers): 5 officers were
                      assigned to a 13-hour day shift and 6 officers were assigned to a 13-hour
                      night shift. Each shift had a shift supervisor.
                      Main Event (August 26 – September 3, 2017) (53 Officers): 17 officers
                      were assigned to one of three overlapping 13-hour shifts (day, swing, and
                      night). Each shift had a patrol commander and two supervisors. During
                      the main event, there were two patrol operations chiefs assigned to day
                      and night overlapping shifts.
                      Post-Event (September 4 – September 7, 2017) (10 Officers): 5 officers
                      were assigned to one of two 13-hour shifts. Each shift had a shift
                      supervisor. In direct response to the decline of the city population, the
                      total number of officers was reduced accordingly throughout the post-
                      event period.
                      BLM law enforcement staffed a law enforcement substation at “5:15 and
                      Esplanade”. The station was staffed by at least one BLM law enforcement
                      officer 24 hours a day during the main event. The presence of the station
                      allowed BLM to provide LE presence at a predictable location during the
                      event for participants to ask questions, receive information, and report
                      illegal activity directly to law enforcement. Several participants in an
                      altered mental state stayed at the substation for a duration of time until
                      they were comfortable leaving, indicating they only felt at ease around law
                      enforcement at the substation.




                                               10

                                                                                         AR07163
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 365 of 499



        Integrated Investigators assisted with assault cases, weapons cases, a serious
        medical, multiple missing juveniles, and an ongoing drug case referred to another
        federal agency as well as public assists and contacts. The units also supported
        multiple sexual assault investigations.

        OPR Program (1 position)

        The OPR program is the internal affairs function for the BLM. Due to the
        reporting and review requirements of BLM’s Use of Force (UOF) policy, coupled
        with the numerous UOF incidents during the event, this position reviewed UOF
        reports for completeness while ensuring applications of force were being applied
        within policy. In addition, OPR investigated reports of misconduct by BLM law
        enforcement staff.

        Evidence (2 positions)

        The Evidence program consisted of 2 evidence technicians, one sworn and one
        unsworn, to provide nearly 24-hour coverage. In addition to processing evidence,
        the evidence technicians compiled and organized all BLM case documentation for
        prosecutors and case agents.

 3. Medical Division (4 positions)

        The 2017 BLM medical unit was operational during the main event. For the 6th
        year, BLM contracted with the U.S. Department of Health and Human Services
        (DHHS) Center for Tactical Medicine (CTM) to provide medical care for federal
        employees working the event. The unit consisted of a BLM medical unit lead and
        3 tactical medics.

        Two of the tactical medics were from DHHS CTM, and two were from the BLM.
        The program treated 195 humans and 9 K9s, saving an estimated minimum of 136
        work hours in preventative care. Office of Workman’s Compensation paperwork
        was initiated onsite, providing efficiencies in care.

        Medical assistance included sinus infection, gastrointestinal illness, heat
        mitigation for humans and K9s, one case of officer exposure to controlled
        substance, and prescription medication administered.




                                         12

                                                                                  AR07165
        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 366 of 499




                                               U.S. Department of the Interior
                                                Bureau of Land Management




                      2015 BLM Burning Man Event
                        After Action Review (AAR)

Contents
Introduction .................................................................................................................................................. 2
Civilian Operations ........................................................................................................................................ 3
   Unified Command/ICS............................................................................................................................... 3
       Summary ............................................................................................................................................... 3
       Recommendations ................................................................................................................................ 4
   Environmental Compliance ....................................................................................................................... 4
       Summary: .............................................................................................................................................. 4
       Recommendations ................................................................................................................................ 5
   Vending and Commercial Compliance ...................................................................................................... 5
       Summary: ............................................................................................................................................ 10
       Recommendations .............................................................................................................................. 10
   Public Information .................................................................................................................................. 11
       Summary ............................................................................................................................................. 11
       Recommendations .............................................................................................................................. 12
   Safety ...................................................................................................................................................... 13
       Summary ............................................................................................................................................. 13
       Recommendations .............................................................................................................................. 13
   Logistics ................................................................................................................................................... 14
       Summary ............................................................................................................................................. 14
       Recommendations .............................................................................................................................. 15
   Facilities .................................................................................................................................................. 16


                                                                                                                                                                 1

                                                                                                                                                    AR00304
        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 367 of 499



       Summary ............................................................................................................................................. 16
       Recommendations .............................................................................................................................. 16
   Communications, Dispatch and Information Technology ...................................................................... 17
       Summary ............................................................................................................................................. 17
       Recommendations .............................................................................................................................. 17
   Geographic Information Systems (GIS) ................................................................................................... 20
       Summary ............................................................................................................................................. 20
       Recommendations .............................................................................................................................. 20
Law Enforcement ........................................................................................................................................ 22
   Event Planning ........................................................................................................................................ 22
       Summary ............................................................................................................................................. 22
       Recommendations .............................................................................................................................. 23
   Law Enforcement Operations ................................................................................................................. 23
       Integration .......................................................................................................................................... 23
       Community Policing ............................................................................................................................ 25
       Staffing ................................................................................................................................................ 27
       BLM Medical ....................................................................................................................................... 30
       Communications Center ..................................................................................................................... 33
       Incident Reporting .............................................................................................................................. 35
       Evidence .............................................................................................................................................. 36
       Statistics .............................................................................................................................................. 36




Introduction
The Burning Man Event is a Bureau of Land Management (BLM) permitted gathering of participants who
engage in an “experiment in temporary community dedicated to radical self-expression and self-
reliance”. Burning Man is the largest and most complicated special recreation event on BLM
administered lands.

Since 1990, the event has been held annually in the Black Rock Desert – High Rock Canyon – Emigrant
Trails National Conservation Area within the Winnemucca District Office. The Black Rock Desert is a
remote rural area approximately two hours from the nearest city with law enforcement and emergency
medical services. During the week prior to Labor Day, participants convene to create Black Rock City.
During the event, the city becomes the fifth largest city in Nevada. In 2015, the event reached a peak


                                                                                                                                                                 2

                                                                                                                                                    AR00305
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 368 of 499



participant population of 67,564. Event gates opened at 10:00 a.m. on Sunday, August 30, 2015 and
closed at 12:00 p.m. on Tuesday, September 8, 2015.

This document serves as the post event operational assessment of the management of the event and
BLM. During planning for the 2016 Burning Man event operation, a variety of creative and cost-effective
solutions to issues identified in this document, and other issues as they may arise, could be considered
in lieu of specific recommendations identified here.


Civilian Operations

Unified Command/ICS
Summary
The ICS organization for 2015 Burning Man event was a hybrid of a Unified Command System with three
Incident Commanders (IC) (BLM Civilian Operations; Robert Towne, BLM Law Enforcement (LE); Dan
Love, and Pershing County Sheriff; Jerry Allen), as well as a Black Rock City, LLC(BRC) representative,
Charlie Dolman, Event Operations Director for BRC. Unified Command is the right organizational
structure for this event but the personnel filling the roles as IC determines the success of the
organization.

At the start of the 2015 event Mr. Towne was the Civilian Incident Commander and the Authorizing
Official for the Special Recreation Permit (SRP) and the event. It was quickly recognized that there was a
need for a Civilian Incident Commander that was responsible for day to day operations of the civilian
staff that was not focused on all the external communications with the Washington Office, Nevada State
Office, media and BRC. Chris Delaney (Civilian Operations) was identified as the person that would fulfill
the Civilian Incident Commander role, this move was not effectively communicated to all Section Chiefs
or BRC due to extenuating circumstances but did improve how the Civilian side functioned. Mr. Towne’s
leadership was effective as the Agency Administrator. He held people accountable and provided
direction to ensure the success of the event, despite all of the controversy in the weeks leading up to
the event.

During the 2015 event not all Section Chiefs worked directly for the Unified Command, instead working
directly for the Law Enforcement IC or Civilian IC. This presented challenges in making decisions as a
Unified Command that effected the entire organization working the event. In several situations, either
the LE IC or Civilian IC had to go through their counterpart to deliver messages or get permission to have
things brought to the Section Chief’s attention. This delayed or complicated decisions that did not
require IC approval. The organization was not properly structured for efficiency and in some instances
Unit Leaders supervised Section Chief Positions. For instance, the Facilities Unit Leader supervised and
provided direction to the Logistics Section Chief. The Facilities Unit Leader also supervised the
Communications Unit Leader and this created disconnect with the Dispatch Center and the event
communications. The only reason this was as successful as it was is because of the leadership of Mr.
Mark Pirtle and his knowledge of the event.

                                                                                                         3

                                                                                                AR00306
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 369 of 499




During the last few days of the event, between main event and post patrol, the command staff was
unclear regarding the demobilization dates and times. OLES or the LE IC Staff left the event prior to the
majority of the Civilian Staff. This led to issues and confusion regarding timekeeping and documentation
needed to complete payroll.

Recommendations
    The Authorized Officer (AO) should have a separate role than the Incident Commander to
     ensure there are clear, delineated roles and responsibilities to ensure the success of the ICS
     organization for the event.
    All Section Chiefs should work for the Unified Command rather than having certain Section
     Chiefs work for certain ICs.
    BLM Staff that fill critical Section Chief roles should be appropriately qualified.
    All personnel and processes at the event should follow those rules/policies within the Incident
     Business Management Handbook (PMS 902) to ensure that well establish and accepted business
     management practices support event operations.
    The Point of Contact (POC) for the Dispatch Center and the Communication Unit Leader need to
     be the same person. It is extremely difficult for the Communications Unit Leader that is
     responsible for communications at the event to ensure all needs are being met if there is not a
     connection between the two groups.
    One benefit of ICS is the ability to scale up or scale down based on complexity and need, this
     should include the Command Organization as well. In future year’s events, it is recommended
     that all the Command Staff stays at the event and demobilize together for continuity of
     operations.

Environmental Compliance
Summary:
The 2015 Environmental Compliance Team again had a very successful and productive year. As in
previous years, partnering with the BRC’s Earth Guardians was a successful strategy, although some
issues did arise regarding the efficacy of follow-up mitigation. In 2015, 5584 Leave No Trace contacts
were initiated with participants, 446 environmental violations were adjudicated and approximately 128
environmental compliance-related citations were issued, including 12 which were coordinated between
law enforcement and the Environmental Compliance Team. This included about 30 citations for
gray/black water and other environmental issues and approximately 80 citations for
defecation/urination on the playa.

Another notable issue from the 2015 Environmental Compliance Team effort was the apparent large
increase in the number of recreational vehicles with self-contained water and black and greywater
waste systems being used or rented by participants. This appeared to be the genesis for the Team
discovering numerous issues of leaking grey and blackwater from RVs during the pre-, main and post-
event periods.


                                                                                                        4

                                                                                                AR00307
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 370 of 499



As in 2014, “Plug and Play” camps appeared to continue to proliferate and the Team noted that in
several cases, environmental compliance and Leave No Trace ethics appeared to be lacking, leading to a
number of compliance violations. This was also true for some large theme and sound camps.

Two BLM Environmental Compliance teams were paired with BLM Law Enforcement Officers and
completed routine monitoring throughout the city together. This was widely viewed internally as a
successful BLM strategy, but the practice also generated controversy as it was seen by BRC and the
Burning Man community as too invasive.

It was noted that BRC’s messaging and enforcement of stored fuel containers was very successful, but
Team members noted that there were still a number of issues identified.

Recommendations
    4 additional compliance (teamed w/LE Ranger).
    13 total non LE compliance positions. (1 lead, 12 positions).
    Lead and 5 positions staffed for Pre and Post event.
    The closure order should be reviewed and modified so it clearly provides BLM Law Enforcement
     Officers with the ability to sufficiently enforce some of the most common environmental issues
     that are encountered during the event. Environmental Compliance Lead, Project Manager and
     LE lead should work together to ensure these changes are effective.
    In the future the Environmental and Vending Compliance Teams should consider combining into
     a single Compliance Team with two divisions.
    Recommend a renewed emphasis by BRC to educate and enforce environmental compliance
     issues associated with the use of RV self-contained water systems, and the responsibility of
     theme camps to keep a clean camp during the event, not just cleaning up after the event.
    Recommend a renewed emphasis by BRC to educate first time attendees of the LNT ethics
     shared by everyone at the event.
    If Environmental Compliance Teams continue to pair up with BLM LE, consideration should be
     given to finding strategies for reducing the resulting controversy.
    The joint BLM and BRC efforts to educate participants regarding safe fuel storage were highly
     successful during the 2015 event, with over 400 camps contacted. The motor home fire during
     the week emphasized the importance of enabling agency law enforcement to enforce proper
     fuel storage methods during the event.
    If an environmental violation is not solved by the time a third notification has occurred, a
     citation should be issued if possible, and a firm timeline for remediation should be established.
     If the required remediation does not take place, BLM and BRC should work together to evict the
     person or persons responsible.
    To avoid misinformation regarding existing environmental regulations and temporary
     restrictions in place under the Closure Order, a single document should be created that provides
     the event organizers and participants an easy reference outlining the BLM’s environmental
     protection expectations.
    The temporary restrictions in the 2017 Closure Order related to environmental protection
     should be revised as below. While redundant, all applicable Federal and State laws and
     regulations related to environmental protection should also be included in the Closure Order to
     provide event participants with a single reference regarding Leave No Trace expectations. The
     environmental regulations and restrictions should all be placed together in one subsection of

                                                                                                       5

                                                                                              AR00308
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 371 of 499



 the Order to facilitate the ability to more effectively communicate playa-specific environmental
 protection measures to event participants. Existing regulations should be referenced in the
 Closure Order’s temporary restrictions to provide Law Enforcement Officers with increased
 flexibility to issue citations for violations.
 (a) Environmental Protection Measures
 (1) Protection of Public Land Resources within the Black Rock Desert-High Rock Canyon
 Emigrant Trails National Conservation Area:
 In conformance with 43 CFR 8365.1-5(a)(1), no person may deface, disturb, remove, or destroy
 any natural object.
 (2) Campfires:
 Burning fires on the playa surface is prohibited. Campfires may only be burned in containers
 that are stably elevated above the playa surface and in a manner that do not pose a risk of fire
 debris falling onto the playa surface. In conformance with 43 CFR 8365.1-1(b)(1), plastic and
 other nonflammable materials may not be burned in campfires. In conformance with 43 CFR
 9212.1(h), the ignition of fires other than a campfire is prohibited. This restriction does not
 apply to event-sanctioned and regulated art burns during the event.
 (3) Grey and Black Water Discharge:
 The discharge and dumping of grey water onto the playa surface is prohibited. Grey water is
 defined as water that has been used for cooking, washing, dishwashing, or bathing and/or
 contains soap, detergent, food scraps, or food residue, regardless of whether such products are
 biodegradable or have been filtered or disinfected. Black water is defined as waste water
 containing feces, urine, and/or flush water. This restriction does not apply to water trucks
 contracted by the event organizer to provide dust abatement measures.
 (4) Human Waste:
 The depositing of human waste on the playa surface is prohibited.
 (5) Trash:
 In conformance with 43 CFR 8365.1-1(b)(1), the discharge of any and all trash/litter/Matter Out
 Of Place (MOOP) onto the playa surface is prohibited. In conformance 43 CFR 8365.1-1(a), all
 event participants must pack out and properly dispose of all trash at an appropriate facility off
 playa.
 (6) Hazardous Materials
 In conformance with 43 CFR 8365.1-1(b)(3) and (4), the dumping or discharge of vehicle oil,
 petroleum products, or other hazardous household, commercial, or industrial refuse or waste
 onto the playa surface is prohibited.
 (7) Fuel Storage
 If necessary, each camp must establish a designated fuel storage area located at least ten feet
 away from any flammable materials, including vehicles and camping trailers. Fuel storage areas
 must be provided with shade to prevent fuel containers from bloating, leaking, or spilling. The
 storage of more than 110 gallons of fuel in a single camp is prohibited. Storage areas for over 20
 gallons of fuel must include a secondary containment measure capable of holding 110% of the
 fuel being stored to prevent leaks and spills onto the playa surface. Storage areas for less than
 20 gallons of fuel must include a tarp, plywood, or other measure to prevent leaks and spills
 onto the playa surface.
 (8) Camp Placement and Organization
 All recreational vehicles, trailers, motorhomes, port-a-potties, generators, and other camp
 infrastructure must be placed and organized in a manner that facilitates the event participants’
 ability to immediately and adequately resolve any potential issues related to the discharge of
 grey water, black water, vehicle oil, and other hazardous materials onto the playa surface.

                                                                                                 6

                                                                                         AR00309
    Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 372 of 499



     (9) Potable Water Discharge:
     In conformance with 43 CFR 8365.1-4(a)(2), the dumping or discharge of potable water onto the
     playa surface onto city streets and/or other public areas or onto camp electric systems in a
     manner that creates a hazard or nuisance is prohibited. Potable water is defined as water that
     meets applicable water quality standards for safe drinking and food preparation.
    Add a new stipulation to BRC’s Special Recreation Permit, or other effective measure, that
     requires them to provide all ticket purchasers with a list of the Closure Order’s temporary
     restrictions.
    Public Affairs staff should collaborate with BRC, Earth Guardians, Friends of Black Rock, and
     other organizations to jointly promote consistent pre-event environmental outreach and
     education as much as possible via social media and other forums that are likely to reach
     participants.
    The Burning Man 2015 Violation Notice – Quick Reference (08/07/2015) provided to all Law
     Enforcement Officers working at the event should be modified to sufficiently identify all
     environmental compliance issues commonly encountered during the event. The 2016 Quick
     Reference should be updated to correspond to the updated temporary restrictions in the 2016
     Closure Order.
    BLM Special Recreation Permits for commercial activities during the event do not contain
     sufficient stipulations to ensure that the permitted vendors are responsible for remediating all
     identified environmental issues associated with their vehicles, generators, and other rented
     equipment. As appropriate, Special Recreation Permits for vendors providing goods and services
     should include the following stipulations:
              o The permittee shall provide all clients with a copy of the temporary restrictions
                   established under the BLM’s Closure Order for the Burning Man event.
              o The permittee shall be responsible for immediately repairing or replacing any faulty
                   property that is causing environmental degradation to public land resources,
                   including but not limited to, black water, grey water, oil, fuel, and other hazardous
                   materials leaking or spilling onto the playa surface. In situations where violations of
                   the Burning Man Closure Order’s temporary restrictions are clearly the result of
                   client negligence, agency law enforcement officials will issue citations to the client.
                   In situations where violations of the Burning Man Closure Order’s temporary
                   restrictions are the result of the permittee’s faulty property and/or where violations
                   have occurred at abandoned camps, agency law enforcement officials shall issue
                   citations to the permittee.
              o While pumping waste water from participant vehicles, permittees shall place spill
                   pads under the pump connection. In situations where waste water or other
                   hazardous materials leak or spill onto the playa surface while pumping services are
                   being provided, United Site Services shall immediately remedy the situation by
                   removing the contaminated soil, placing it in a heavy duty garbage bag or container,
                   refilling the hole with surrounding playa dust until level, and properly disposing of
                   the contaminated soil in an appropriate off-playa facility.
              o The permitted fuel vendor must work with each client to establish a designated fuel
                   storage area within their Black Rock City camp that is located at least ten feet away
                   from any flammable materials, including vehicles and camping trailers. Fuel storage
                   areas must be provided with shade to prevent fuel containers from bloating,
                   leaking, or spilling. Providing clients with more than 110 gallons of fuel in a single
                   camp is prohibited. Storage areas for over 20 gallons of fuel must include a
                   secondary containment measure capable of holding 110% of the fuel being stored

                                                                                                         7

                                                                                                AR00310
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 373 of 499



             to prevent leaks and spills onto the playa surface. Storage areas for less than 20
             gallons of fuel must include a tarp, plywood, or other measure to prevent leaks and
             spills onto the playa surface.
         o   After the Environmental Compliance Team’s third event, BLM Park Rangers, River
             Rangers, Backcountry Rangers, and Outdoor Recreation Planners have clearly
             demonstrated that they are the best suited to complete the Environmental
             Compliance Team’s dual mission of identifying environmental issues associated with
             recreational vehicles and equipment and public outreach regarding Leave No Trace
             principles. In addition, these positions are typically working at lower grade levels
             and provide BRC with the best return on their investment of cost recovery dollars to
             implement the Environmental Monitoring Protocol.

    The Environmental Compliance Team Lead essentially functions as a Supervisory Park
     Ranger or Outdoor Recreation Planner during the event. The 2016 Environmental
     Compliance Team Lead can be recruited at a grade level below the GS-13 who has served in
     the position during the last three events.
    Having the Investigations team serve as the law enforcement point of contact for the
     Environmental Compliance Team has not been efficient over the last two events. Each of
     these two teams have divergent missions during the event, and coordination between the
     two entities’ competing priorities have resulted in very few law enforcement citations being
     issued in the final phase of the Environmental Monitoring Protocol. Dedicating a team of
     law enforcement officers to assist the Environmental Compliance Team’s mission during the
     second half of the 2015 event was highly effective, resulting in more immediate adjudication
     of environmental violations.
    A team of four law enforcement officers should join the Environmental Compliance Team
     for the entire 2016 event. The officers could assist the team in various capacities
     throughout the week and to better address environmental issues. The BLM should remain
     sensitive to partner and participant concerns that law enforcement involvement in the
     Environmental Monitoring Protocol would be a proxy for addressing non-environmental
     issues during the event. If law enforcement officers are paired with team members
     throughout the entire week, shift assignments should be arranged well in advance of the
     event and/or the size of the Compliance Team should be expanded to ensure that the BLM
     can continue to meet its commitment to partner with eight Earth Guardian volunteers every
     morning.
    The Environmental Compliance Team Lead should develop a Risk Assessment for the team
     that would be reviewed and approved by the appropriate Winnemucca District manager.
    The Environmental Compliance Team’s partners the Earth Guardians and Black Rock Rangers
     have provided the agency and the event with tremendous service over the past three years
     to mitigate environmental impacts taking place during the event and to educate participants
     about playa-specific Leave No Trace practices. To date, these entities and individuals have
     received little BLM recognition of their efforts from the agency other than the thanks of the
     Compliance Team members. The Winnemucca District Manager should consider writing a
     letter of thanks for the partners’ contributions to promoting Leave No Trace. The
     partnership should also be nominated for the annual BLM Making a Difference Volunteer
     Award. Winnemucca District leadership should attend at least one of the volunteer
     trainings held early during the event, and team partners should be invited to some type of
     thank you event at the BLM Interpretive Camp at the end of the event.


                                                                                                8

                                                                                        AR00311
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 374 of 499




    Multiple environmental and vending issues at numerous “Plug and Play” camps drained the
     Environmental Compliance and GIS Team’s time and resources throughout the week, and
     reduced their capacity to address environmental issues throughout the rest city. For
     example, BLM Environmental Compliance Team members, BLM Law Enforcement Officers,
     Earth Guardian volunteers, and Black Rock Rangers visited the White Ocean camp
     approximately 20 times throughout the week, and some of these issues posed serious public
     safety risks. Documenting and compiling all of these issues at each camp in turn required
     the BLM GIS Team’s resources to develop and update monitoring reports and updates. BRC
     also had to mobilize staff and resources to address environmental and vending issues at the
     camp. BLM law enforcement citations for environmental and/or vending violations typically
     range from $100 to $250, and since these theme camp organizers spend tremendous sums
     of money every year, the citations are not an effective tool to increase these camps’
     compliance.
    Given the severity and frequency of environmental and vending issues at the Plug-and-Play
     camps, BLM should continue to scrutinize their conformance with the agency’s long-
     standing laws and regulations regarding the protection of the environment and providing
     commercial services on the public lands. More regular coordination meetings should be
     held pre-event and throughout the event between the BLM Compliance and Vending Team
     Leads and their BRC counterparts to strategize and collectively pool documented issues and
     better enable BLM and BRC decision makers with relevant information regarding the camps.
    Collaborate with BRC to develop a mutually agreeable stipulation in their Special Recreation
     Permit for the event that will ensure that the documented Environmental and Vending
     Compliance issues are considered when considering theme camp applications and
     placements for future events, similar to and/or in conjunction with the annual MOOP Map.
     If necessary, add an additional stipulation to BRC’s Special Recreation Permit requiring BRC
     to provide the BLM with the names of all Leave No Trace Coordinators identified for each
     theme camp.
    The Ricoh GPS cameras and Geo-Jot geodatabase software used by the Environmental
     Compliance Team is time and labor-intensive, confusing and counter-intuitive, and is not an
     efficient tool for the BLM Compliance and GIS Teams, Earth Guardians, and Black Rock
     Rangers to implement the Environmental Monitoring Protocol. The decision to provide the
     Black Rock Ranger partners with GPS units to navigate back to violations documented on the
     previous day was the primary reason that the Environmental Monitoring Protocol
     succeeded during the 2015 event.
    Since the Environmental Monitoring Protocol was originally developed in 2013, there are
     now numerous apps for tablet devices that could potentially replace the outdated GPS
     cameras and geodatabase software and drastically increase the efficiency of all phases of
     the Protocol. There will likely be substantial challenges associated with agency IT and
     purchasing processes to ensure that an app-based Protocol is ready for the 2016 event, as
     well as the need to coordinate with team partners, which is another reason that the 2016
     Environmental Compliance and GIS Team Leads should be selected as soon as possible in
     fiscal year 2016.




                                                                                               9

                                                                                       AR00312
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 375 of 499




Vending and Commercial Compliance
Summary:
The BLM Vendor Compliance Team coordinated with BRC counterparts to ensure that commercial
operations on BLM-administered public lands maintained all necessary BLM and BRC authorizations, and
identified issues and violations in need of adjudication. Violations were documented to monitor
adjudication effort effectiveness. The Team promotes compliance with all permit stipulations, with a
focus on those that are in place to protect the natural and cultural resources in the Black Rock Desert-
High Rock Canyon Emigrant Trails National Conservation Area.

The 2015 Vending Compliance Team again had a successful and productive year, and coordinated with
BRC’s Outside Services (OSS) on a number of Vending and SRP related issues. 70 Vending SRPs were
issued and monitored during the 2015 Burning Man event. The decrease from 2014 is attributable to
some consolidation and subcontracting among permittees both in camp services and air carriers. Several
permitees from 2014 elected not to apply for the 2015 event.

The Vending Team worked directly with OSS and BLM LE to identify and adjudicate a significant case
wherein a participant was found to be charging participants for unpermitted “concierge” services.

In 2014, for the first time, BLM began the successful practice of offering vendors who are found to be in
need of an SRP an opportunity to apply for and receive on on-playa. This practice continued in 2015,
and was again successful. In cases where a well-intentioned participant is found to be in need of an SRP,
they may be granted on at the discretion of the Authorized Official.

In 2015 BLM made a stronger effort to collect the locations of equipment and RVs in use by permitted
vendors, as stipulated. While many vendors did comply, a number did not, or did so late or reluctantly.

There was an apparent large increase in the number of RVs being rented and/or used by participants in
2015. The number of RVs in the city led to an increase in the amount of time the Vending team had to
spend completing compliance duties, ranging from identifying and monitoring vendor SRPs, to collecting
and verifying equipment numbers and locations.

“Plug and Play” camps continued to proliferate in 2015. The BLM Vending Team spent considerable time
discussing the need for SRPs for Plug and Play camps that appeared to be operating for a profit. Another
item of discussion was the possibility that may of the service providers being employed by these camps
are not participants themselves, and as such, may require additional scrutiny to determine if an SRP is
needed.

Recommendations
    Need to develop and implement strategies to react to apparent large increase in RVs in 2015.
    Need to continue to work with BRC to develop and implement strategies to assess Plug and Play
     camps, and possible for-profit Plug and Play camps.
    Recommend 2 additional positions for vending compared to 2015, total 1 lead and 4 positions.
     All staffed for pre-event.


                                                                                                       10

                                                                                                AR00313
        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 376 of 499




        Consider bring SRP trainees (paid w/BLM as career development) for pre-event only.
        In the future the Environmental and Vending Compliance Teams should consider combining into
         a single Compliance Team with two divisions.
        Continue the practice of issuing on-playa SRPs, in appropriate cases.
        Continue and improve the practice of requiring Vendors to provide city addresses and location
         for RVs, campers, generators and other equipment in order to facilitate both environmental and
         commercial compliance.
        Coordinate with BRC to identify those Plug and Play camps in needs of SRPs, as well as identify
         “concierge” services in need of an SRP.
        The stipulations for Air Carriers, Camp Services and RV vendors should be reviewed and updated
         by the BLM Burning Man outdoor recreation planner, in coordination with BRC.

Public Information
Summary
The Bureau of Land Management (BLM) information function was staffed by a single public information
officer (PIO) with NWCG PIO1 qualification beginning Thursday, August 27 (travel and inbrief) and
ending Monday, September 7 (demobilization and travel out.) The Winnemucca district public affairs
specialist was also available to assist remotely.

Overall, this year’s event was quiet and uneventful. There were no fatalities during the event and
approximately 40 to 50 arrests, none of which were controversial. Relations among BLM, Pershing
County Sheriff’s Office (PCSO), Black Rock City (BRC), and other cooperators remained positive,
productive, and cordial.

Media coverage of this year’s event was largely neutral, focusing on BRC’s putative plans to acquire
private property for future events. This was a significant success given the large amount of negative
media coverage leading up to the event. This success was particularly crucial given two other very high-
profile BLM events happening in Nevada this week: a wild horse gather in the Southern Nevada district
and an appearance by the Secretary of the Interior on Wednesday at Red Rock Canyon National
Conservation Area to promote the President’s “Every Kid in a Park” initiative.

The information function consisted of the following tasks:

        Produce a daily written update for the BLM Nevada state directorate by 10 a.m. Inputs for this
         product included CAD reports from BLM law enforcement and verbal reports from PCSO, as well
         as the daily situation/status report (209) from BRC.
              o A total of 11 daily updates were produced, with the first update sent Friday, August 28,
                  and the final one sent on Monday, September 7.
        Meet daily with the BRC public information officer, Jim Graham, to coordinate information
         distribution for emergent situations and responses to media inquiries. These meetings also
         provide daily face-to-face availability for meeting with media covering the event on-site, which
         is crucial given the lack of cell and internet connectivity on the playa.
        Arrange BMIR Burning Man radio interviews for BLM staff.


                                                                                                       11

                                                                                                AR00314
        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 377 of 499



            o    Interp camp and environmental compliance staff were interviewed at 6 p.m. on
                 Wednesday, September 2.
              o Law enforcement leadership was interviewed at 6 p.m. on Friday, September 4.
        Provide BLM responses to incoming media responses. Responses were provided to the
         following reporters:
              o Ed Fletcher, Sacramento Bee, efletcher@sacbee.com, cell 916-524-0775, regarding law
                 enforcement at Burning Man. As of Sept. 7, the paper had not run his story.
              o Kelsey McCutcheon Fitzgerald, Reno News & Review, kelseymccutcheon@gmail.com, tel
                 775-741-0496, regarding Environmental Assessment requirements for dust abatement.
        Advise BLM and PCSO officials on media responses.
              o Developed talking points for BMIR radio interview for Special Agent In Charge Dan Love
                 and Pershing County Sheriff Jerry Allen.
              o Accompanied Sheriff Allen on ride-along with French video documentarian on Saturday,
                 September 5.
        Produce BLM social media updates on the incident, including a Flickr photo album, YouTube
         videos covering various aspects of BLM operations, Facebook posts, and tweets as necessary to
         distribute emergent information. The following YouTube videos were produced and promoted
         on Facebook:
              o Safety Officer Ride-Along: https://youtu.be/TUCR3XXJs2Y
              o Leave No Trace-Earth Guardian Compliance Ride-Along: https://youtu.be/OpVLvXSuL0Q
              o Center Camp Talk With William Mack and Rosalie Barnes:
                 https://youtu.be/7DiB6RdBzso
              o Interp Camp Tour: https://youtu.be/k-8ghz05Gjw
              o Vending Compliance Ride-Along (BRC Airport): https://youtu.be/edUvPogGhqg
              o Earth Guardians Training: https://youtu.be/kKPwmkKKys0

The Flickr photo album with 31 photos from the event is located at:
https://www.flickr.com/photos/blmnevada/albums

Recommendations
    Internet connectivity at the PIO work station was uninterrupted and there were no problems
     with the event-issued laptop. It is impossible to overstate the importance of this factor in the
     success of the function, allowing the PIO to communicate with the state office and external
     parties by email, as well as keeping social media platforms updated.
    The Winnemucca District Office provided a pickup truck for the duration of the assignment. This
     was an excellent asset for field documentation, providing a raised platform for photography and
     video on the playa.
    Locating the information function in the civilian operations trailer made it easy to stay updated
     on daily activities.
    CAD statistics were efficiently processed and delivered each morning by evidence technician
     Matt Gochis, greatly facilitating the production of the morning update. The project manager
     and civ ops leadership were always available for consultation.

                                                                                                    12

                                                                                             AR00315
        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 378 of 499




        The BRC PIO was collaborative, cooperative, and timely in responding to inquiries and issues.
         The working relationship at the individual level was excellent.
        One BLM PIO is probably sufficient staffing on-scene, but a busier or more controversial incident
         would have required much more coordination and support from the backup PIO in the
         Winnemucca district office. In addition to regularly scheduled daily face-to-face meetings with
         the BRC PIO, the on-site BLM PIO should also have regularly scheduled daily phone conferences
         with the off-site Winnemucca district office PIO. Responsibility to schedule and initiate these
         conferences rests with the on-scene PIO. This would provide greater situational awareness for
         the district PIO and a more resilient information function in case of a disaster.
        Although YouTube online video editing was sufficient for this year’s relatively calm event, the
         on-site BLM PIO needs to bring a laptop equipped with video editing software in order to speed
         up the process of producing and editing videos.
        The on-site PIO should also bring a GoPro camera.

Safety
Summary
On March 12, 2015 BLM shared with Black Rock City LLC a letter describing 20 safety, health and security
concerns identified during the 2014 Burning Man event. BRC responded by planning for and
implementing a variety of safety improvements in order to address those identified issues. In order to
evaluate those efforts, and to ensure that BLM’s own SRP administrative operation were operating at a
high standard of safety, a new position was added to the BLM TO for the 2015 event. A BLM safety
officer was detailed to provide safety input and solutions to BLM while evaluating some of BRC’s safety
improvements and making safety observations and recommendations.

The safety officer spent a majority of time within Black Rock City and integrating with BRC safety
personnel and departments including Fire Arts Safety Team, The Department of Mutant Vehicles, the
Emergency Services Department, Department of Public Works, and others. The safety officers also
participated in evaluating the specific on-the-ground changes made by BRC to address BLM 2014 safety
concerns, accomplished in part by attending three “safety tours” organized and presented by BRC.
Finding specifically related to the 20 identified safety issues and concerns are addressed in document
separate from this AAR.

Recommendations
    Due to the size and scale of Black Rock City and the complexity of the event, recommend an
     additional safety officer in order to more thoroughly evaluate and mitigate safety of both the
     BLM operation and Black Rock City. Safety is a paramount consideration when authorizing any
     SRP.
    The BLM Safety Officer was unable to communicate via radio with BRC Safety. Between the
     three combined BRC radios carried between us, there were no common channels or radio
     groups capable of communicating directly. This hindered sharing of safety information between
     the two organizations. While planning the next event’s radio groups, BLM and BRC staff should


                                                                                                       13

                                                                                                AR00316
        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 379 of 499



         work together have the tools needed to property communicate. Optimally staff should be able
         to carry one radio capably of accomplishing this.
        Delorme InReach Devices are a great tool for tracking our employees at this event. If used fully,
         they provide an alternate means of two way text communications. The one constant negative
         seen / heard was that employees did not understand how these devices function. Prior to next
         year’s event, a WebEx or PowerPoint should be developed that instructs employees on features
         and functions of these devices. Highlight the fact these devices are updating location every 30
         seconds, batteries deplete quickly, they must be recharged nightly to stay operational.
        BRC Airport should notify BRC dispatch simultaneously with Unicom in the event of an
         emergency.
        The quantities of fuel being stored at the BLM dispensing station may require a Spill Prevention,
         Control and Countermeasure (SPCC) plan in addition to the already developed Spill Response
         Plan. Recommend addressing in the 2016 SRP. Consult with a Subject Matter Expert to develop
         guidance to this matter. Fuel quantities and EPA definitions and regulations need to be
         researched further.
        Of 5 drones unpermitted drones seen flying, all but one was located and confiscated. Very few
         drones were seen flying overall, showing a high degree of compliance.
        Throughout the event few readily recognizable fire lanes were identified, even fewer were
         signed as such. Fire lanes should be properly signed per BRC Plan of Operations.
        Mutant vehicles and art cars with trailers were observed using everything from bungee straps to
         bed sheets a barricade between the vehicle and trailer. Trailer barricade needs to be better
         defined. The barrier must be sufficiently strong as to stop the forward motion of a person who
         may unintentionally walk into it. BLM staff also witnessed barricades missing during event. This
         was brought to DMV and BRC Safety attention, better compliance was seen thereafter. Ground
         guides for “large” moving art cars were not readily seen, and may need to wear more visible and
         identifiable clothing.

Logistics
Summary
During the 2015 event the logistics team consisted of four civilian BLM employees including a Logistics
Supervisor. The team was supervised by the Facilities Supervisor. The team was divided into a four
person day shift and a one person night shift with the team lead overlapping during the pre, main and
post events for 24 hour coverage. A subset of the team was deployed during the set-up and breakdown
weeks. The BLM event management team considered the logistics team a major success due to their
outstanding attitudes, efficiency, timeliness, and excellent personal communication skills.

Black Rock Station continues to be a valuable resource for BLM during the pre-event, event and post
event. The barracks and trailers continue to serve the purpose and need of those who lodge and use the
barracks or interp center.




                                                                                                       14

                                                                                                AR00317
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 380 of 499



Recommendations

       4 positions (1 night) was adequate other than support for vehicles. 2 positions working the week
        before pre-patrol begins is adequate.
       Fueling schedule was sufficient for the event needs.
       BLM Logistics Team should continue to staff the fueling station.
       Consider adding a night position at the start of pre-event, since all 4 regular positions are
        needed during the day for pre-event .
       Recommend staging a “runner” in Reno to accomplish purchasing, logistics and other for main-
        event only.
       Add 1 additional logistics position for designated ground support (vehicles).
       Possibly have WDO employees available for post tear down.
       Justin (Sweet Ride) and his crew should be available to help coordinate with BRC on logistics
        with set-up, lighting, trailers, and other issues. It was beneficial for the operation to have the
        two additional BRC crew members (new this year) to help. Last year, Justin was clearly stretched
        thin responding to work load.
       We had much better communication with BRC staff by having Motorola radios with BRC
        frequencies.
       The ICP was ready much sooner than the previous year. By having the buildings ready when
        Facilities and Logistics started work, the ICP was functional much sooner. It also allowed us more
        time to make adjustments to smooth operations.
       Selected logistics staff members should continue to have qualifications and skills to perform
        logistical work (e.g., heavy equipment and maintenance staff employees).
       Continue having Logistics and Communications working for Facilities Lead rather than for an
        overall Civilian Operations Chief as Mark already coordinates and helps direct these functions
        prior to and during the SRP. In previous years, some issues arose when direction from
        supervisors and Mark did not comport.
       There were multiple persons ordering supplies for the operation without any communication or
        coordination. In some cases there were insufficient supplies and in other cases and a large
        surplus. A single individual should be put in charge of ordering supplies for the event. Have
        section chiefs submit supply orders to that person. Communicate with the procurement position
        as to what supplies we already have. A plan should be developed for procuring items during the
        event as they arise. This could be a person in Reno or another Logistics person dedicated to that
        task.
       There was insufficient information flow to section chiefs - e.g., meal schedule, ICP layout, patrol
        dates. Planning logistical needs is difficult without this type of information.
       There should be an overall briefing by management to deliver our purpose and strategy for the
        event. This was lacking in 2015.
       A dedicated BLM Station Manager should be hired at Black Rock Station to maintain rooms and
        trailers, order supplies, perform basic maintenance, garbage removal, etc.
       Prepare and provide a schedule/map of BLM operations to section chiefs at a reasonable date
        prior to the event. Have the web briefing before people start working on the playa.
       Have an in-depth briefing to all personnel with at least some basic information – protocols for
        driving/parking, trash disposal/recycling, fueling times, etc. Talk with law enforcement about the
        Black Rock NCA and what an NCA is. Having this information will better allow them to answer
        questions from the public.



                                                                                                        15

                                                                                                 AR00318
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 381 of 499




       Hold people accountable for bad behavior, specifically detailers driving too fast on the playa and
        around the ICP in accordance with our agreement with BRC. All employees are representatives
        of the Bureau and serve the public participating in the event.
       Have a manager on-playa at an earlier date to approve the building and camp layout. We should
        strive to reduce wasted effort.
       Eliminate the Hycroft tent in the center of ICP. The tent is difficult to erect and takes 5-6 hours
        to complete by four people. There is little air flow through the tent. It is hot inside and seldom
        used.
       Purchase a tool kit for the Logistics team that is solely for use at Burning Man.
       The Logistics crew should requisition supplies prior to the event which are commonly used –
        hardware, timber (2x4s, 4x4s, plywood), work gloves, etc.
       Include a fuel spill pallet into the contract for gas and diesel to prevent accidental
        contamination.

Facilities
Summary
The facilities manager was a new position created for the 2015 event to supervise the construction of
the BLM Headquarters compound, the implementation of the BRC contracts for BLM, and to supervise
the Logistics and Communications teams. An important aspect of this position was also to interface with
the logistics crew hired by BRC to oversee the construction and maintenance of the BLM headquarters
compound.

 Mark Pirtle, project manager for the 2014 BLM Burning Man Operation did an outstanding job fulfilling
this role in 2015.

Recommendations
    Increase size of HQ footprint (2015 HQ was 500ft long by 300ft deep) by another 50 to 75ft on
     north end to give more space for contractor lodging area and UTV/Comms/Medical parking.
     This would make 2016 footprint 550 to 575ft long by 300ft deep.
    Retain Mark Pirtle to fulfill Facilities Manager role in 2016.
    Install all steps to modular buildings doors straight out.
    Move modular buildings shade structures (BRC provided 12’x12’) to between doors, not over
     steps.
    Provide shade structures (12’x12’) to more of the modular buildings. In 2015 we had one at
     Dining, EOC and Medical. Add additional to PCSO/INV, Communications, Compliance and
     Report Writing for a total of 7. BLM can add the additional shade structures to the BRC MOU
     SOW for HQ construction or make our own pre-fab ones just like BRC’s (12’x12’).
    Discontinue use of the Hycroft tent at HQ, nobody uses it.
    Add single port-a-pottie behind jail for custodies.
    Add single shower unit behind Medical for Decon of exposed detailers.
    EOC Double Wide: 4 office set-up, two on each side.


                                                                                                        16

                                                                                                 AR00319
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 382 of 499




       PCSO/INV Double Wide: 4 office set-up, two on each side.
       Compliance Double Wide: 4 office set-up, two on each side. Back door which opens to center
        compound.
       Report Writing: Change to double wide, open space-no offices.
       40’ single wide Jail: Plexiglas covers on inside over all windows.
       Communications: 60’ single wide just for communications, with lockable rooms at each end.
       Add a 40’ single wide modular building just for logistics.
       Get 4000 gallon BLM owned water truck to use at event (LV program has one) or request BRC
        provide a 4000 gal truck instead of a 200 gal truck.
       Build four more trailer pads in back lot of Black Rock Station with water, electricity and sewer
        and install 3000 gal septic tank under pads.
       Buy one additional lodging trailer for Black Rock Station. That will give us 8 to use during the
        event.

Communications, Dispatch and Information Technology
Summary

The communications lead was an integral member of the planning team with responsibilities
for developing the communications network, i.e. repeaters, and the procurement and
programming of individual radios.

During the 2015 event the communications team consisted of six civilian BLM employees
including a team lead and an IT specialist. The team was divided into a three person day shift
and a two person night shift with the team lead overlapping during the pre, main and post
events for 24 hour coverage. A subset of the team was deployed during the set-up and break-
down weeks. The communication team worked well in 2015, however several
recommendations for improvement were put forward by the team for the 2016 event.

The 2015 event included an onsite law enforcement and civilian communication center which
for the first time was co-located with BRC’s dispatch center. The BLM communication center
was staffed by contracted dispatchers and managed by a lead contract dispatcher, overseen by
BLM’s lead investigations chief. The communication center was located at BLM Headquarters
and operated out of a double wide 60 foot trailer. The communication center provided 24 hour
dispatch services to approximately 150 law enforcement and civilian employees during the
2015 event.

The pre-planning team consisted of a lead mission support technician, Arizona State Chief
Ranger, two Burning Man project managers, supervisory telecommunications specialist,
Nevada State Office telecommunications specialist, OLES special agent, and the Nevada
Assistant Special Agent in Charge (SAC).

Recommendations
    50 purchased radios should go to PCSO.


                                                                                                           17

                                                                                                 AR00320
    Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 383 of 499




    2 recommended options for rest of radios needed: 1) 200 encrypted from NV permanently
     assigned to Burning Man (Midland). 2) BRC puts BLM on their system with separate encryption
     channels and IP tracking instead of using Delormes (Motorolas).
    Need crossband for vehicles.
    4 Comm techs and 1 IT position was adequate.
    IT setup was slightly delayed due to lack of admin rights for IT position.
    Need Comm Chief as bottleneck between logistical communications (Dalton) and operational
     communications (Dispatch).
    Comm Chief positions should be redefined as the overall POC for all communications with
     technology and operational decision authority, equivalent to Red’s position in BRC. This position
     should also: Recommend a project inspector for dispatch contract; Direct workload year round
     for both logistical and operational communications. Be involved in command/core planning
     team; Make decisions over radio channel usage.
    The Comm Center Manager should be an agency position, rather than a contract position.
    Translate operation direction to comm center.
    Need night comm tech position at the start of pre-patrol .
    Recommend adding 1 position to cover pre-patrol nights.
    Interference generated in the City by generators, metal RVs, and other equipment interfered
     with LE, tactical, and Civ Ops radio frequencies.
    Several times at the 2015 event, the civilian radio channel was not being answered by the
     Dispatch Center (Control) due to competing priorities between law enforcement and civilian
     operations. The dispatch contract did not require all the command frequencies to be monitored
     with a dispatcher. Due to a lack of tac frequencies that worked in the city, the Civilian command
     frequency used for tactical discussions and was prioritized lower so that all the LE command
     frequencies could be monitored. This presented a significant employee safety issue with the
     civilian staff only having one frequency that was designated for their use but not being reliably
     monitored.
    It was determined that the reason for unreliable monitoring was due to radio traffic. The
     Dispatch Center Manager asked that all personnel stop calling in/out of service over the radio
     and start using an analog method of paper checklists. This should be avoided in the future.
    In future years, the Civilian Operations or Incident Commander needs to be present when
     contracts are being developed to ensure that all needs of the organization are going to be met.
    For the 2015 Burning Man event, the placement of repeaters helped coverage of the event. The
     Moducom rental dispatch consoles were solid platforms for the dispatch center but did have
     some issues due to the system adding the sixth position. Nevada’s purchase of the Pepro
     mobile antenna mast and radio cabinet greatly improved the clarity of the base stations.
    The programming at Black Rock with the LE rangers showing up in rotations of 8-10 per hour
     greatly improved the organization and made it easier to get everyone programmed in a timely
     manner and it provided organizational control. With the Nevada Telecommunication Program
     performing preventive maintenance and tuning of the Burning Man repeaters this year there
     was 100% coverage this year to all locations of the playa and Gerlach with zero outages.

                                                                                                   18

                                                                                            AR00321
    Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 384 of 499




    Communications should adhere to a typical ICS structure, and procurement should be handled
     through a central point, as with all other procurement. Regular and overtime hours should be
     considered in next year’s budget to accommodate proper planning of radio communications.
     200 hours of time was spent working on planning prior to arriving out to the playa for 2015.
    A full time Communications Unit Leader position needs to be created to support this event. The
     added workload this puts on the Telecommunications Manager for Nevada takes away from a
     lot of important issues The Nevada Telecommunications program needs to complete.
    The COML should be involved in decisions related to communications as early as possible to
     facilitate solutions to the expectations set forth by the command staff.
    The Communication Unit should be provided a refrigerator in the command trailer in order to
     keep food the week before catering begins. Communications also needs a dedicated shade
     structure suitable for working on vehicle radios. Also, consider moving communication unit to
     the edge of the playa by the 12 mile entrance where there isn’t as much dust or to the Blue Pit
     location, in order to protect sensitive equipment from playa dust.
    Communications Unit should be made aware of all planned power outages, in order to prevent
     damage to sensitive equipment.
    A change of lodging should be considered for the Communication Unit. During the event the
     heavy traffic through the Black Rock Station at all hours affected the ability for Communication
     Unit staff to sleep. The night shift was the most effected with people coming through doing
     laundry and making a lot of noise.
    Prior to arrival, officers and civilian operations should be provided training on the capabilities of
     their radios to better troubleshoot issues. A user guide for the radios should be added to the
     Operations Plan that shows people not familiar with the radio how to call into the Control
     Center.
    Radio Techs need to know how to program Motorola APX 7000 and XTS 5000. There are very
     few Telecommunications Specialists in the BLM that have the training and technical ability to
     program the Motorola APX radios.
    Dispatchers should receive training on the dispatch consoles and the radio system. Arriving
     prior to pre- patrol enabled testing and deployment of radio communications equipment. In
     order to utilize this time efficiently, other staffing (camp crew) for set up is required to allow for
     duties and responsibilities of the COML and staff to be met.
    The purchasing of the Midland radios by Black Rock and the Midland Radios provided by BLM
     Nevada created a good cache of radios that made programming and issuing radios very easy. A
     radio cache needs to continue to be built so Nevada doesn’t have to supply fire radios to the
     event.
    The 50’ trail Communication had this year was adequate space. The issue with is COMSEC
     security. For security reasons, Communication should be put into its own 60’ trailer with the
     additional 10’ being for their storage. This will free up space for Logistics in their storage
     container.
    COML, four techs, and one IT person is sufficient staffing for set up and main event. If the
     staffing for LE or civilians increases then the increase of staffing for Communications will also

                                                                                                         19

                                                                                                 AR00322
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 385 of 499



        need to increase. A ComT should be added to pre- patrol to allow for night shift to function
        during that time and still allow for enough people to program radios. Also a night IT person
        should be considered.
       The Logistics Team this year was a great resource this year for the Communication Unit.
        Logistics Team setting up the trailers instead of the Communication Unit doing it in years past
        freed up the Comm personnel to setup their equipment in a timely manner.
       Increase the cache of radios to 120 P25 VHF AES encrypted radios. Black Rock purchased 60
        radios this year and Nevada will work on adding radios to the Cache for next year’s event.
       Reserve the 50 Midlands BRC purchased for the PCSO.
       Adopt up to 100 excess Midland radios from NV ComL program for BM Ops, have Midland turn
        on the encryption function of the 100 radios, at a reduced cost.
       Nevada is still providing one of the temporary repeaters for the event a new repeater and new
        portable solar needs to be purchased for the event. Having repeaters directly tuned for this
        event provides a better system that will last longer due to not getting changed back and forth
        between Burning Man frequencies and BLM Nevada frequencies.
       Officers who wish to use own radios will need to come pre-programmed. If it is not pre-
        programmed a radio should be checked out from the pool radios.
       When a resource demobs, it is imperative that they check in with communications to ensure all
        equipment has been returned.
       Renting computers is the best option. Buying computers for this environment wouldn’t be cost
        effective due to the dust damaging these computers. It is recommended to continue to rent
        computers and have the IT staff wipe the systems after the event. In future events if the IT staff
        can continue to receive the layout ahead of setup in order to properly install equipment.
       Test VPN hardware boxes in dispatch with rented equipment prior to start up. It is
        recommended replacement ASAs be purchased for this event. The current ASAs or over
        capacity and need to be upgraded.
       If we grow in size more bandwidth will be needed. The addition of the cellular network took
        more people off of the network this year so that sped up the system. Lyman’s network was a lot
        more reliable this year but we should still explore which option for internet providers best meet
        our needs for the event.

Geographic Information Systems (GIS)
Summary
The GIS Team consisted of two GIS Staff, including a GIS Supervisor a GIS Specialist. The GIS Team
successfully provided GIS support to Law Enforcement and Civilian Operations including mapping, staff
tracking, vending and environmental compliance support, hardware and software support and
responded to numerous requests for related information. The GIS Team

Recommendations
    Significant workload during planning, 50 planning hours between 2 positions was not enough.
    Additional workload converting BRC data to BLM useable format.

                                                                                                       20

                                                                                                AR00323
    Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 386 of 499




    Both GIS positions need to be staffed pre/main/post.
    GIS equipment used for the event should be consolidated in one location and used exclusively
     for the event.
    The GIS Team uses a wide variety of software for Burning Man. In addition to ArcGIS and its
     suite of tools there is reporting software, third party software to load GPS devices, and apps that
     were being tested. Compiling the software (some of which had to be done on playa) results in a
     large workload for both GIS and IT staff.
    During the event there is a huge rush when LE reports to load their Vehicle GPS Navigation units.
     It is stressful to have LE standing in the Civ Ops HQ waiting for their units to be loaded and
     impedes the GIS team’s efficiency.
    The 2015 GIS Team needs to create a continuity book to explain the expectations of the GIS
     Team as well as the demands that will be put on the team. This book should include the
     following: An outline of expectations prior to reporting to the event, a description of daily duties
     for the three phases of the event (pre, main, and post), and lessons learned. This continuity
     book should leave very little guesswork for an incoming GIS Specialist/Team for the BM event.
     Also this book should be considered a living document that can be amended as necessary by
     future teams.
    A list of hardware requirements needs to be developed. This checklist needs to be an A-Z,
     itemized, GIS Specific, and all inclusive. It should include not only the hardware that is already
     available from the WMDO specifically for BM, but hardware that needs to be brought from
     home station if the team is travelling from another office. Examples include: Laptop, monitors,
     cables and accessories, mobile phones, tablets etc.
    A comprehensive list of software needed for BM needs to be put into place. During the 2015
     event there were many times that a third party software had to be downloaded and installed
     during the event. This created a workload not only for GIS Staff but also the IT staff that could
     have been avoided. It is also appropriate to note here that with variations in internet speed on
     playa that having to do this during the event resulted in multiple crashes creating even more
     time loss.
    During the main report dates for LE during the 2015 event the GIS Team had shifts drop off their
     GPS units at Black Rock Station during check in. LEOs were instructed to label their device with
     name and cell phone number. The GIS Team then loaded all the units and then sent out a mass
     text message informing LE Personnel that their devices were uploaded and ready for their next
     shift. This was very effective and should be a practice that is not only continued but become the
     standard for the event. It is a major time saver and much more convenient for all parties
     involved.




                                                                                                      21

                                                                                               AR00324
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 387 of 499




Law Enforcement

Event Planning
Summary
While the planning and coordination for law enforcement operations is a year round process, formal
planning for the 2015 event began in March 2015. A BLM law enforcement planning lead was
established early on to provide a singular point of contact for all cooperating agencies with regards to
BLM law enforcement. While this is important to ensure consistency throughout the planning efforts, it
is important to note this role is carried out as a collateral duty. The workload that accompanied the lead
planning position was a full time job for five months in 2015, making it extremely difficult for the
planning chief to conduct the normal requirements of their job. As a result, the BLM law enforcement
planning lead relied heavily on collateral duty support from the BLM law enforcement planning team to
relieve the planning burden. In 2015, this planning team consisted of numerous Office of Law
Enforcement and Security (OLES) LEOs and rangers from Zone 1 (Carson City and Winnemucca District).
These team members attended numerous planning meetings and provided subject matter expertise
throughout the planning process.

Due to the complexities of the event, coupled with the fact most of the law enforcement detailers are
drawn from multiple federal agencies and offices across the country, it is imperative that refresher
training is provided every year to cover objectives, protocols, and expectations for the event.
Historically, this training was provided on-playa the Saturday before the official gate opening; in addition
to providing training, detailed officers were also provided orientation of headquarters (HQ) and Black
Rock City. In 2015, this on-playa training day was not offered to law enforcement officers. In order to
fulfill the some of the training needs for the event, a series of four WebEx presentations were utilized to
provide training. The presentations included Burning Man 101 (designed as a broad overview of the
event for first time detailers), LE Supervisor Brief (overview of expectations and procedures to event
supervisors), Law Enforcement Operations Briefing (designed as an operational overview for all law
enforcement officers), and the All Employee Webinar (designed as an operational overview for all event
staff). Sections of the All Employee Webinar were also covered in LE Operations Briefing. As a result, a
portion of the All Employee Webinar was duplicative for law enforcement staff.

In order to provide orientation and on-site training not covered through the webinars, the first two
hours of each main event shift were utilized to provide detailed officers a HQ orientation. The training
was based on the more technical aspects of the event, such as IMARS, evidence processing,
radio/dispatch protocols, and medical. In addition, command staff and shift supervisors provided clear
expectations to each shift.




                                                                                                         22

                                                                                                  AR00325
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 388 of 499



Recommendations
    A law enforcement planning lead should be designated by January 1, 2016. In absence of
     funding for a full time, permanent planning lead, this will have to continue to be fulfilled as a
     collateral duty and will require broad support from a law enforcement planning team. The
     expectations, roles, timelines, and authorities for the team should be clearly identified once the
     planning lead is determined. As part of the planning process for the 2016 event, shift
     commanders should be identified early on and be more involved in the planning process
    In 2015, none of the law enforcement command staff charged planning hours to the cost
     recovery agreement. BLM should determine whether law enforcement planning time should be
     charged against the cost recovery agreement in 2016.
    The WebEx training sessions should continue to be utilized to decrease the amount of time
     spent briefing and training on-playa, except for the “All Employee WebEx”. This WebEx should
     be replaced with a “Civilian Operations Brief” to provide a presentation better tailored to meet
     the operational needs of civilian staff.
    Two hours should be set aside prior to each main event shift during the 2016 event to cover
     report writing, radio/dispatch communications, IMARS, evidence, and medical. After the
     training is completed, officers new to the event should be paired with a more experienced
     officer for Black Rock City orientation.
    BRC should continue to strengthen their outreach program to inform participants of the
     potential consequences of possessing illegal drugs and drug paraphernalia.


Law Enforcement Operations
Integration

Summary
The Pershing County Sheriff’s Office (PCSO) and BLM law enforcement were fully integrated during the
2015 event. The integrated, collaborative model proved to be the most efficient way to provide for
public safety and the protection of natural resources. Integration allowed each agency access to a
common dispatch center and jointly manage and allocate law enforcement resources throughout the
city. The Pershing County Sheriff’s Office was responsible for enforcing Nevada state laws, statutes, and
county ordinances while the BLM enforced agency regulations and federal statutes.

Under the leadership of the new Pershing County Sheriff and command staff, effective coordination,
communication, and cooperation during the planning and execution phases of the event were markedly
better. The professionalism of the PCSO command staff and deputies was a noticeable change during
the event, largely due to the fact the event was staffed with active Nevada peace officers who had
current training and experience conducting law enforcement activities. The professional, strategic
approach to the managing the event led improved overall efficiency and effectiveness of law
enforcement activities during the event.

Patrol


                                                                                                       23

                                                                                                AR00326
      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 389 of 499



During the 2015 event, each shift (day, swing, night) consisted of multiple integrated patrol units. Each
unit was staffed by a BLM Ranger and a Pershing County Deputy in a marked BLM patrol vehicle,
reporting directly to a Pershing County Shift Supervisor. These two-man units were able to address both
state and federal violations in a collaborative manner. BLM patrol commanders recognized the
exceptional communication and support with their counterpart PCSO supervisors throughout the event
when it came to coordinating patrols and providing adequate law enforcement patrols throughout the
city.

Adoption of Cases

Prior to the 2015 event, the PCSO did not have clear guidelines for adoption of cases initiated by a BLM
officer. Without these guidelines, officers would waste valuable patrol time detaining individuals and
waiting for the integrated units to arrive on scene without any certainty PCSO will adopt the case.
During the 2015 event, PCSO established clear guidelines for adoption of controlled substance cases for
prosecution, which were applied consistently throughout the event. Procedurally, when a federal officer
discovered controlled substances during a contact, a PCSO deputy was called to the scene to determine
if the incident met thresholds for state prosecution. In 2015, PCSO adopted dozens of cases for
prosecution that were initiated by BLM law enforcement officers.

Jail/Correctional Officers

New to the 2015 event, PCSO provided four correctional officers per shift to provide 24/7 coverage at
the jail, which was located at Headquarters. This eliminated the need for patrol resources to be
removed from the city to provide for prisoner care and transport, which was identified as an issue in
2014.

Eviction/Trespass

In 2015, BRC worked collaboratively with the BLM and PCSO to establish a standardized process for
dealing with evictions that occurred during the event, clearly identifying roles and responsibilities when
an eviction occurred in the city. Additionally, BLM law enforcement adhered to standard operating
procedures (SOPs) for evictions that clearly identify the steps and procedures for evictions. The BLM
evicted the same number of people (seven) during the 2015 event as in the 2014 event. Evictions were
based on authority granted within Title 43 of the Code of Federal Regulations. All evicted persons were
issued formal trespass notices and forfeited all privileges to be present within the public closure
area. Some reasons for evictions included smuggling participants into the event, operating without a
Special Recreation Permit (SRP), or disorderly conduct.

Prior to the 2015 event, PCSO agreed to issue trespass notices for individuals found to be within the
closure area without authorization. During the event, PCSO was very responsive to trespass requests
from BLM officers. The integrated units handled most of these requests. This was a positive aspect of
integration and it was a great example of PCSO providing support to the BLM.

K-9


                                                                                                        24

                                                                                                 AR00327
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 390 of 499



Prior to the 2014 event, BLM and Forest Service K-9 teams were certified by the District Court Judge for
Pershing County prior to the event; this was in response to the State of Nevada recognizing the Carroll
Doctrine for the 2014. These certifications were valid for a two-year period of time. As a result, K-9
teams certified in 2014 did not have to re-certify in 2015. Through coordination with PCSO, the three
BLM K-9 units not certified in 2014 conducted a certification in Lovelock for the District Court Judge on
the Monday before pre-event started.

A total of 8 BLM/USFS K-9 teams worked the event (three on day shift, two on swing shift, and four on
night shift); PCSO also staffed the event with a K-9 team. During the event, K-9 teams were used as part
of patrol operations (protection of handler and others, apprehension of suspects, and location of hidden
evidence) as well as narcotic detection. During the 2015 event, both BLM and PCSO utilized K-9 teams
for both patrol support and narcotic detection. Often times, PCSO deputies patrolled with BLM K-9
teams as two-man patrol teams. This increased the ability for PCSO to address criminal acts involving
the possession of controlled substances in a timely manner.

Recommendations
    Continue to utilize integration of patrol, investigations, dispatch, and communications to ensure
     efficiency of law enforcement operations during the event
    Continue to support PCSO’s use of correctional officers for prisoner care and transport during
     the event, keeping patrol assets in the city
    For criminal acts involving the possession of controlled substances, continue to follow guidelines
     established in 2015 for PCSO case adoption
    Continue to request PCSO assistance with issuing trespass notices to participants who are in the
     closure area without authorization, or as part of the formal eviction process
    Continue to use K-9 teams as part of patrol operations and narcotic detection
    For those teams needing certification or re-certification, it would be helpful if the certification
     could be conducted in Gerlach or on-playa, versus Lovelock, prior to the event to eliminate the
     need for extra travel.

Community Policing


Summary
The objective of community policing during the event is to build collaborative relationships between law
enforcement, Burning Man staff, and participants to develop common solutions to problems and
increase trust in law enforcement, which has become a central tenet to ensuring the success of the BLM
mission during the event.

Black Rock Rangers

During the 2015 event, BLM law enforcement took steps to increase communication and collaboration
with the Black Rock Rangers to identify ways in which law enforcement and the BRR could
collaboratively solve problems. New to the 2015 event, BLM Law Enforcement assigned a Liaison Officer
(LO) to the command staff. This position served as the point of contact for BRC’s Black Rock Rangers in

                                                                                                       25

                                                                                                AR00328
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 391 of 499



an effort to enhance the working relationships between both organizations. By providing BRR with a
singular point of contact, issues were easily recognized and resolved in a timely manner. The liaison
officer, along with the day shift patrol commander, attended every 0900 BRR meeting to discuss any
issues or concerns from the previous day’s activities. BLM law enforcement commends the BRR
command staff for continuing to enhance their program and provide a valuable tool to BLM law
enforcement by resolving issues in the city that did not require the attention of BLM law enforcement.
This collaboration illustrates the ability of law enforcement and BRC to collaborate and implement
common solutions.

BMIR

For the third year in a row, law enforcement participated in a live radio show with Burning Man
Information Radio (BMIR). For the 2015 event, the BLM Special Agent-in-Charge and the Pershing
County Sheriff participated in the live show. The intent behind participation in the BMIR show is to
provide facts, dispel rumors, encourage and promote participant interaction with law enforcement, and
educate participants to achieve compliance at the lowest possible level.

Educational Outreach

New to the 2015 event, BLM law enforcement provided a presentation at HQ for the Black Rock Scouts,
a program is for burner kids that “aim to teach them how to sustain life in BRC.” The program
highlighted the mission of BLM law enforcement, provided a tour of the HQ jail and communications
center, as well as a K-9 demonstration. At the conclusion of the presentation, the kids were sworn in as
junior rangers.

Mobile Command Trailer

Headquarters (HQ) is located outside of Black Rock City proper, and as such, participants do not have
direct, easy access to law enforcement services like one would expect in a city. In order to provide
participants with direct access to law enforcement services within the city limits, PCSO and BLM law
enforcement continued to provide a mobile command trailer staged at “5:15 and Esplanade” during the
2015 event. The trailer was staffed by a combination of PCSO and BLM integrated units, as well as non-
integrated BLM units, through assigned, rotating shifts. The location of the trailer along the Esplanade
allows law enforcement to engage with participants in an interactive and positive manner. The mobile
command served also fulfilled the role of a contact station, providing participants a location to report
illegal activity or request information from law enforcement.

Participant Interactions

Public interactions are the most common method through which BLM law enforcement builds trust and
creating an environment of mutual respect amongst the participants. During the 2015 event, BLM law
enforcement recorded 1,595 public contacts (Note: not every contact made by patrol units are
recorded with dispatch). In addition to the thousands of public contacts with participants, a total of
1,474 public assists were documented. Public assists ranged from providing medical aid to providing
directions or escorting lost individuals to their campsites.


                                                                                                      26

                                                                                               AR00329
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 392 of 499



Recommendations
    Continue to build on cooperation and collaboration with Black Rock Rangers by assigning a BLM
     law enforcement liaison officer during the event
    Continue to attend the 0900 BRR daily meeting during the event
    Utilize BMIR to educate, inform, and connect with participants
    Continue to find ways to connect with children at the event through outreach programs (i.e.
     presentations at Kids Camp)
    Staff the Mobile Command trailer on a 24/7 basis during the main event
    Continue to encourage officers to find creative, informal and positive ways to connect with
     members of the community while conducting patrols of assigned sectors

Staffing


Summary
COMMAND STAFF

The law enforcement Command Staff was comprised of the BLM Special Agent in Charge (Region 3), a
Planning Chief, an Operations Chief and an Investigative Chief. The Command Staff provided oversight
for all law enforcement components of the event through coordination with the BLM Winnemucca
District Manager, performed liaison duties with cooperating agencies, and assisted with the emergency
medical function through coordination with the CrowdRx Medical Chief.

During the 2014 event, the Day Operations Chief was integrated with the UC structure. As a result, the
Day Operations Chief attended numerous meetings throughout the day, to include internal meetings,
UC meetings, the Black Rock Ranger meetings, and various other coordination meetings between BRC
and BLM. The position was often times unavailable for meeting the operational needs of the day and
swing shift patrol functions. In an attempt to alleviate the inability for the Day Operations Chief to lead
planning efforts as well as provide support and oversight to the patrol function, a single Law
Enforcement Planning Chief and an Operations Chief were designated for the 2015 event. As a result of
the reorganization, the Night Operations Chief was eliminated. The Planning Chief focused on
operational planning and coordination with BRC and cooperators. The Operations Chief provided direct
supervision and guidance to the three patrol commanders and coordinated patrol activities with PCSO
command staff. Because planning and operations are critically linked, both positions worked a 1000-
0200 shift to ensure proper coordination. This left a gap of 8-hours with no Operations Chief. During
this 8-hour period, the night patrol commander and day patrol commander assumed Operational Chief
duties. Due to the different functions of a patrol commander and an Operational Chief, this task proved
to be burdensome on the two patrol commanders and was an ineffective model.

UNIFORMED PATROL

Pre-event: (August 25-August 30), a total of 16 officers worked two 13-hour shifts (day, night). The extra
hour allowed for a period of overlap during shift change, ensuring adequate law enforcement services
for the city. BRC allowed a high volume of paid participants into the city through their “early arrival

                                                                                                         27

                                                                                                  AR00330
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 393 of 499



program.” As such, the reported population of 14,773 people on Friday and 22,859 on Saturday prior to
the official gate opening. The reported population at the BLM approved “soft opening” at 1000 hours
on Sunday, August 30 was 23,163.

Main event: (August 30-September 7): the uniformed patrol division consisted of 73 total uniformed
officers (57 working as single units and 12 BLM working as integrated units with PCSO). The uniformed
patrol division was divided into 3 overlapping 14-hour shifts to ensure adequate patrol coverage
throughout the main event. Each shift consisted of a shift commander and two patrol supervisors. This
model provided direct oversight and command of field operations and personnel assignments. Patrol
officers were assigned to one of three overlapping 13-hour shifts (day, swing, night). Each shift had up
to four integrated units (BLM and PCSO deputies) that were responsible for staffing the mobile
command post, delivering trespass notices, and investigating crimes in which Pershing County had
jurisdiction. Due to staffing limitations, PCSO was not able to provide four deputies for integration
during all main event shifts. Each shift had one unit specifically assigned to perimeter security. These
units were responsible for coordinating with the Burning Man gate and perimeter shift leads and served
as a liaison between BLM law enforcement and the Burning Man perimeter function.

Post-event (September 7-September 10): a total of 15 patrol officers worked overlapping 13-hr shifts
(day/night). The command staff structure was demobilized on Tuesday, September 8th. In direct
response to the decline of the city population, the total number of officers was reduced accordingly
throughout the post event period.

INVESTIGATIONS

The Investigative Division consisted of 24 total officers including 14 BLM Special Agents, 3 U.S. Park
Police detectives/officers, and 3 U.S. Park Police ID Techs. Investigators provided support to the
uniformed patrol division by supplementing patrol activities and assuming control of complex
investigations. Special Investigation Teams (consisting of a BLM Special Agent, a U.S. Park Police
Detective, a U.S. Park Police ID Tech, and a Pershing County Deputy) were assigned to investigate major
person-on-person crimes such as sexual assaults, battery, rape, etc. The Investigative Division was
divided into 2 overlapping 14-hour shifts.

STAFFING REDUCTIONS/IMPACTS FOR 2015:

Due to budget constraints, the following six positions were eliminated from the proposed 2015 Table of
Organization:

       Office of Professional Responsibility (OPR) Agent (1): By having a designated OPR Agent
        assigned to the event, all formal complaints can be followed up on in a timely manner, allowing
        designated patrol and investigative positions to focus on field operations. During the 2015
        event, a formal complaint was filed, and two investigative units were pulled out of their normal
        operations to conduct interviews as part of the formal complaint process. Additionally, a
        designated OPR Agent ensures all Use of Force (UOF) incidents are reported in a correct and
        timely manner, for ensuring compliance with agency policy. During the 2015 event, the

                                                                                                       28

                                                                                                AR00331
        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 394 of 499



         Investigations Chief fulfilled this role as a collateral duty, taking him away from his primary
         responsibilities of overseeing the investigations units.

        Evidence Technician (1): During the 2015 event, major changes were made to the evidentiary
         process to increase efficiency and accuracy. The changes were successful, but required 24/7
         coverage to meet the demands of the 24-hour patrol operation. The 24/7 coverage was
         fulfilled through a student intern and a Special Agent (neither of these positions were paid for
         by the cost recovery agreement). In addition to processing evidence, the evidence custodians
         compiled and organized all case documentation (reports, video, photographs, etc.) for
         prosecutors and case agents.

        Investigative Positions (4): During previous Burning Man events, BLM law enforcement
         investigated many of the complex, felony level drug and person on person investigations due to
         limited staffing and integration with the Pershing County Sheriff’s Office. As a result, an
         additional four investigators were proposed for the 2015 Table of Organization. During the 2015
         event, PCSO increased staffing and provided investigative support through full integration with
         BLM; as a result, they were responsible for conducting the majority of the person on person or
         felony drug cases.

Recommendations
The draft 2016 Table of Organization should be in place by January 2016 as part of the cost recovery
estimate. The event is staffed through a combination of volunteers as well as the BLM’s national detail
list; as such, the table of organization (TO) constantly changes up until the event due to conflicting
personal and professional issues. As such, a waitlist is maintained to provide additional resources at a
moment’s notice. It is important to note that Officers who do not want to participate in the detail
should not be forced to do so as their attitude can affect the attitude of other detailers assigned to the
event.

UNIFORM:

        Pre-Patrol: In 2016, it is recommended a similar staffing model be utilized to ensure adequate
         levels of law enforcement resources are available during pre-patrol. It is recommended BRC
         disclose the number of early arrival passes issued early on in the planning process to assist LE
         with developing a staffing model.

        Main Event Staffing: In 2016, it is recommended a similar staffing model be utilized to provide
         for adequate law enforcement services throughout the city. It is recommended the cost
         recovery estimate includes law enforcement patrols for the entirety of the main event in 2016
         (gate open to gate close).

        Post Event Staffing: In 2016, it is recommended the sliding scale approach be continued for
         staffing the post patrol, whereby the population of the city and activity levels dictates the level
         of law enforcement staffing.



                                                                                                            29

                                                                                                    AR00332
        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 395 of 499



Recommended Additions (8):

Staffing levels of uniformed patrol and investigations are appropriate. It is important to note the overall
number of law enforcement officers staffing the event should not change in 2016, but the TO can be
reorganized to better meet the needs of the event.

        OPR Agent (1): In order to ensure timely, thorough, and consistent investigation into formal
         complaints, as well as to review Use of Force reporting to ensure compliance with reporting
         requirements and policy, it is recommended this position be added back to the 2016 Table of
         Organization

        Evidence Technician (2): Due to the large amount of evidence collected during the event,
         coupled with the report documentation requirements from the U.S. Attorney’s Office,
         evidentiary and case documentation procedures established in 2015 streamlined and
         standardized evidence collection and case documentation. It is recommended two evidence
         technician positions be added to the 2016 Table of Organization, fully funded out of the cost
         recovery account.

        Environmental Compliance and Enforcement Team (4): These positions would teamed up with
         a civilian compliance team member to conduct patrols throughout the city, identifying and
         addressing environmental compliance issues such as dumping of gray/black water, oil leaks, fuel
         leaks or spills, etc. This concept is being driven by an increased emphasis of environmental
         compliance and enforcement by event management to protect the NCA. The main objective of
         the compliance/law enforcement team is to address the intentional, blatant, and egregious
         compliance violations. During the 2015 event, a single day shift patrol Ranger was utilized in this
         fashion. As a result of the increased focus by law enforcement on these issues, the number of
         environmental compliance citations increased 17-fold (2 in 2014 compared to 34 in 2015). It is
         also recommended all environmental compliance stipulations provided to BRC need to be
         included as closure order regulations (such as oil spills) to provide BLM law enforcement the
         option to issue violation notices for participants who refuse to voluntarily comply. Any
         additional environmental issues not currently addressed through stipulations, but commonly
         observed by the compliance teams as environmental hazards, should be considered for inclusion
         in the closure order for future events (i.e. fuel spills, fuel storage, etc.).

        Operational Chief-Night (1): Based on the organizational needs observed over the last two
         years, the TO should include a LE Branch Chief (part of UC) that serves as a planning lead, as well
         as a Day Operations and Night Operations Chief, both of which will be supported by shift
         commanders and patrol supervisors.

BLM Medical

Summary
For the 4th year in a row, BLM has partnered with the U.S. Department of Health and Human Services
(DHHS) Center for Tactical Medicine (CTM) to provide premier medical care for federal employees

                                                                                                         30

                                                                                                  AR00333
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 396 of 499



working at Burning Man. Often referred to as Tactical Emergency Medical Support (TEMS), the
fundamental goal is to “protect the protectors” by providing a full spectrum of on-site medical care
federal employees so they remain healthy and fully engaged.

Staffing

Four tactical medics (2 BLM, 2 DHHS) were assigned to the 2015 event. New to 2015 event, a
designated medical unit leader led the medical team, reporting directly to the LE Operations Chief. This
ensured the Operations Chief was aware of unit status and available assets at all times; it also provided
an opportunity to address concerns or pass on intel of upcoming events that may redirect medical unit
posture. The medical unit was operational 24-hours/day, but only during the main event. In order to
ensure 24-hour staffing of the medical trailer, two medics would sleep in the medical trailer and remain
on site until shift change. Upon shift change, they would relocate to the Black Rock station to catch
some sleep and use shower facilities. This configuration was effective for coverage and access to
medical care on a 24 hour basis; however, it was sometimes difficult for unit personnel to get adequate
sleep.

Operational Summary

During the main event, the medical unit logged approximately 240 patient visits were 18 law
enforcement K-9 treatments. An overwhelming majority of those patients were seen for routine
medical care such as eye wash, minor wound care, over the counter pain relief, and other over the
counter medicine. Additionally, the medical team provided a “medical minute” during shift briefings,
designed to brief law enforcement officers on specific trends, conditions, or health issues pertinent to
the event. Several times during the 2015 event, law enforcement staff was exposed to bodily fluids,
controlled substances, and chemicals. In order to properly decontaminate them, the officers had to
strip down at HQ and be driven into Gerlach for a shower and change of clothes because there was not a
decontamination unit or extra clothing available at HQ.

Coordination with Cooperating Agencies

PCSO assigned four deputies to patrol who were also certified as paramedics (2 swing, 2 night). The
integration of the PCSO medics with the BLM medical staff served as a major force multiplier by
providing advanced life support capabilities within the city. Additionally, PCSO maintained transport
capabilities and a small medical tent in Gerlach to provide after-hours medical care for personnel. BRC’s
medical provider for the 2015 event, Crowd RX, was also very welcoming to BLM medical personnel and
forthcoming with trends and issues they observed during the event. Coordination between the BLM
medical Unit Leader and Crowd RX management staff occurred twice daily at either Rampart or the HQ
Med unit.




                                                                                                       31

                                                                                                AR00334
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 397 of 499



Recommendations
Staffing:

       Continue using a medical unit leader who will be responsible for managing assets and ensuring
        24-hour medical coverage at HQ

       Continue to use four medics to staff the medic trailer. Consider using pre-identified BLM law
        enforcement EMTs to supplement the medical unit. This would accomplish two goals. 1)
        Provide patrol with a quick medical response in the field and 2) supplementing the medical staff,
        allowing them the opportunity to rotate off playa for showers, rest, etc.

       Consider providing employees access to on site 24-hour medical care while working the event,
        regardless of whether the gates to the event are open. This can be accomplished by using BLM
        medics who are part of the newly established national law enforcement medical program to
        staff the medical unit during pre and post patrol.

       All patrol assets who will be tasked with providing collateral duty medical responsibilities should
        arrive a day early for integrated training and scenarios to ensure operational effectiveness.

Operations:

       The medical unit needs access to a designated quick response vehicle (QRV) that can be used for
        patient access/evacuation from a dynamic scene, as well as staging during high use events

       Purchase scrub tops for unit personnel to decrease uniform contamination with biohazards,
        allowing patrol assets that come in contact with hazardous material the ability to
        decontaminate before retrieving fresh uniforms

       Research the possibility of having a decontamination unit at HQ to immediately decontaminate
        staff who have been exposed to harmful or hazardous materials

       Review past year supply orders and trends to ensure adequate and appropriate supply
        purchasing.

Coordination:

       Recommend that Medical Unit Leader be involved in planning meetings to be able to forecast
        potential staffing needs.

       Continue integration and coordination with PCSO to develop more cohesive medical response
        capabilities

       Recommend that BLM Medical Unit Leader maintain periodic contact with CrowdRx
        management throughout the year and increase coordination leading up to the event to ensure a
        cohesive relationship.



                                                                                                        32

                                                                                                 AR00335
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 398 of 499



Communications Center

Summary
During the 2015 event, BRC dispatch was fully integrated with BLM dispatch operations at Headquarters
(in 2014 BLM and BRC dispatch operations were housed in separate single wide trailers). The BLM and
BRC mutually agreed to consolidate dispatch functions to allow for increased communication, improved
emergency response times, and more timely notification of significant events. As a result, dispatching of
911, medical, fire, and police calls were originated from the same center. This proved to be successful
and allowed for immediate coordination to ensure proper resources were dispatched to emergency
situations in a timely manner.

Operations

In 2015, dispatch services for the BLM were provided by a contract company through a federal contract.
This was in response to the 2014 event in which the BLM was not able to obtain a full complement of
qualified, highly skilled federal law enforcement dispatchers due staffing shortages throughout the
federal government. The contract was awarded to a company who provided a highly skilled and
professional law enforcement dispatch workforce. During the event, a total of 9 Mission Support
Technicians (MSTs), 3 Lead MSTs, and a Center Manager were responsible for providing criminal justice
information to law enforcement officers, communicating and coordinating emergency responses, and
maintaining statistical data for reporting to executive and command leadership. The communication
center provided 24-hour dispatch services to approximately 150 law enforcement and civilian
employees during the 2015 event.

Technical Requirements
All law enforcement communication operations in Nevada are required to be compliant with the Nevada
Criminal Justice Information System (NCJIS) and National Crime Information Center policies and
procedures. The Nevada Criminal Justice Information System (NCJIS) is the primary link for providing
criminal history information. NCJIS is managed by the Nevada Department of Public Safety. In order to
link into NCJIS, the BLM must provide a justice link test server, firewall, internet connection, cisco
connection, and computer aided design (CAD) database server. Each these connection links requires
NCJIS coordination and approval. Due to the law enforcement communication center being operated at
a temporary location, NCJIS must also conduct an audit, which occurred during the 2015 event. Each
Mission Support Technician (MST) requires a favorable background investigation meeting or exceeding
NCJIS screening standards. Once a favorable background investigation was completed, the BLM
Terminal Agency Coordinator (TAC) must request a new operator ID for each MST assigned to the
operation.

Planning

The technical expertise required to plan and execute the requirements of the communication center is a
year-round process performed as a collateral duty of planning team members. Because of the technical
expertise and skillset required for these positions, the loss of any one has the potential to weaken the
effectiveness and functionality of the communication center unless a competent back-up has been
identified.

                                                                                                       33

                                                                                                AR00336
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 399 of 499



Additional Staffing Needs (5)

BLM Communications Chief (1):

Due to the complexities of planning communications at the event, coupled with the technical skillset
required, it is recommended a single point of contact be established to provide oversight and coordinate
planning between logistical communications (radios, consoles) and operational communications
(dispatch). This position would have decision authority over the technological aspects of the event,
would serve as the Project Inspector for dispatch contract, as well as direct the year round workload for
both logistical and operational communications. Additionally, the position would be more involved as a
member of the core law enforcement planning team.

BLM Communications Center Manager(1):

During the 2015 event, BLM recognized the need to have a BLM Communications Center Manager,
replacing the equivalent contractor Communication Center Manager. As an agency representative, the
center manager would coordinate with Black Rock City (BRC) Emergency Services Division (ESD)
Communication and Pershing County Sheriff’s Office (PCSO) by fostering a collaborative, team oriented
work environment. Additionally, they would serve as a conduit between the contractor Lead MSTs and
the provide feedback to law enforcement command staff in an effort to reduce tensions between the
communication center and the field personnel with the goal of improving overall service. The actual
supervision and direction of MSTs would continue to be the responsibility of the Lead MST, who works
directly for the contractor. The Lead MST would supervise, direct and lead MSTs on the shifts,
accounting for stress and workload management and ensuring professional and courteous conduct.

Mission Support Technicians(3):

During the 2015 event, the BLM communications center was staffed through three shifts in each 24-hr
period. Each shift consisted of a Lead MST and three MSTs. The BLM Communications Center was
responsible for providing dispatch services for four primary channels (3 law enforcement, 1 command).
Numerous times throughout the event, radio calls on command staff were unanswered by the
Communications Center because of the amount of traffic on the 3 law enforcement channels. This
posed a safety risk to civilian personnel who are working in the city by eliminating their access to
dispatch. In an effort to remedy the problem, the Lead MST would often times have to monitor a
console, leaving them unable to perform their supervisory functions. By adding one additional MST to
each shift, all four primary communications channels could be monitored, and the Lead MST could
perform their normal supervisory functions.

Recommendations
    Continue to co-locate with the ESD Communication Center to ensure adequate resources can
        be dispatched to emergencies in a timely and effective manner.
       Consider adding a BLM Communications Chief and a Communications Center Manager to
        the 2016 Table of Organization
       Consider adding an additional MST to each shift (total of 3 additional)

                                                                                                      34

                                                                                               AR00337
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 400 of 499




       Explore the possibility of linking the BLM CAD with the PCSO CAD to alleviate the need for MSTs
        to perform duplicate data entry
       Continue to utilize a contractor to provide professional, high quality dispatching services

Incident Reporting

Summary
IMARS

During the 2015 event, a DOI IMARS administrator was on hand before and during pre-patrol to ensure
the CAD to IMARS interface was working properly. Starting the first shift of pre-patrol and continuing
through the main event, a BLM IMARS administrator provided IMARS support and
troubleshooting. This position was critical for ensuring proper network connectivity with the DNS,
ensuring proper automated routing of data from CAD to IMARS, and providing technical support to
officers entering reports in IMARS. New to the 2015 event, an off-site IMARS reviewer was used to
provide a level of oversight to ensure officers were capturing all required information in their individual
IMARS reports. When a report lacked required information, the reports were returned to the primary
officer for rework and corrections. The IMARS reviewer position was not covered using the cost
recovery funds.

PC Statements
The Probable Cause statement review process worked well in 2015. All citations and probable
statements were uploaded in IMARS during the 2015 event. This was effective and will allow easier
access to case files for officers representing cases in court. The patrol supervisors and commanders
reviewed probable cause statement and returned them to the originating officer if incomplete. The
citation log was used again in 2015; this allows all citations issued to be manually tracked should the
CAD system go down.

Recommendations
    It is recommended all three IMARS positions (DOI administrator, BLM administrator, IMARS
     reviewer) be used to support the reporting requirements of Burning Man during the 2016 event.
    Continue to staff the event with 24/7 IMARS support staff and to ensure quality control and
     troubleshooting for technical issues (network, CAD, etc.)
    Prior to the event, ensure the CAD contractor has a complete roster of officer to pre-load into
     the CAD interface. Additionally, ensure all possible violations are included in the CAD disposition
     list to accurately capture dispositions in the field. As an example, during the 2015 event, over
     128 violation notices were reported in CAD as “miscellaneous”. It is estimated 80 of these were
     issued for depositing human waste, a violation of the closure order, but because the CAD system
     did not have a disposition category for depositing human waste, they were not accurately
     captured within CAD.
    Ensure officers from all agencies are provided better training on the protocol for clearing
     incidents with dispatch. This will prevent duplication of entries into IMARS or incorrect case
     assignments.


                                                                                                          35

                                                                                                 AR00338
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 401 of 499



It is recommended the citation log format be changed for the 2016 event to capture all applicable
information for the event (suspect name, officer name, reason for violation, etc.)

Evidence

Summary
Staffing
During the 2015 event, major changes were made to the evidentiary process to increase efficiency and
accuracy; these changes required two evidence technicians to provide 24/7 coverage. The Evidence
Technician(s) were responsible for ensuring the evidence is properly marked and properly documented
within the Incident Management and Reporting System (IMARS) as part of the electronic evidence
tracking system. Additionally, the United States Attorney’s Office requested BLM provide a more
consolidated case documentation system (to include reports, video, photographs, etc.) to streamline the
court process and reducing the burden placed on the officers who represent Burning Man cases in U.S.
District Court. The evidence technicians were responsible for creating a case management system and
ensure all video, photographs, and supporting documents were included for each case.


Evidence Testing
During previous Burning Man event, field testing of evidence requires officers to handle the unknown
substances and place them into field testing kits, causing possible exposure to potentially harmful
substances. During the 2015 event, while an officer was using an NIK Kit for field testing of an unknown
substance, it exploded and the acid damaged his clothing. Following this incident, BLM LE became
aware of specialized equipment possessed by BRC’s HAZMAT division that could be utilized to identify
unknown substances with minimal handling by the officer. One of the staff members of HAZMAT
provided his equipment and expertise to BLM LE to test unknown controlled substances. This proved to
be very beneficial to law enforcement at the event in reducing risks to employees and improving
accuracy of testing.

Recommendations
    Through implementation of the new evidentiary procedures performed by the evidence
     technicians, evidence processing became more efficient, reducing the amount of time officers
     had to spend entering evidence into the system, allowing them to return to patrol. It is
     recommend two evidence custodians be included on the 2016 TO.
    To mitigate the risks of officer exposure to unknown substances, it is highly recommended that
     BRC HAZMAT and BLM continue to work cooperatively to utilize safer equipment for testing
     such substances

Statistics

Breakdown
BLM law enforcement utilized dispatch and the CAD system to record incidents during the 2015 event.
The following is a breakdown of these incidents compared to 2014:



                                                                                                     36

                                                                                              AR00339
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 402 of 499




                 BLM LAW ENFORCEMENT EVENTS BY TYPE*
                                               2014                      2015
  PUBLIC ASSISTS**                              450                      1,474
  PUBLIC CONTACTS**                             166                      1,595
  TRAFFIC STOPS                                 860                       899
  VERBAL WARNINGS                               520                       548
  WRITTEN WARNINGS                              230                       211
  CITATIONS                                     392                       534
  RESOURCE COMPLIANCE CHECKS                    17                        118



*Numbers based on final CAD Report

**In order to capture a more complete picture of what BLM law enforcement officers do during
the event, an emphasis was placed on recording all public assist and visitor contacts during the
2015 event. These contacts have always occurred, but they were not always reported to dispatch
and documented through the CAD.




                                                                                              37

                                                                                       AR00340
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 403 of 499



                            BLM CITATIONS BY TYPE
                                                        2014             2015
    AIRCRAFT LANDING                                      0                 1
    DISORDERLY CONDUCT                                    8                 7
    DRUG PARAPHERNALIA                                   29                35
    DUI ALCOHOL                                           1                 1
    DUI DRUGS                                             2                 1
    FIRE                                                  0                 1
    FIREWORKS                                             2                 2
    ALCOHOL/FURNISH TO MINOR                              1                 0
    CREATING A HAZARD                                    10                26
    IN A CLOSED AREA                                     44                15
    INTERFERENCE                                          4                 3
    MOTOR VEHICLE IN CLOSURE                             11                 5
    MOTOR VEHICLE NO DRIVERS LICENSE                     14                12
    MOTOR VEHICLE NO INSURANCE                            3                 1
     o
    MOTOR   VEHICLE NO PERMIT                             2                 0
     o
    MOTOR   VEHICLE NO PLATE                              1                 1
     o
    MOTOR   VEHICLE NO REGISTRATION                      12                16
     o
    MOTOR   VEHICLE NO BRAKE LIGHTS                       0                 6
    MOTOR VEHICLE NO TAILLIGHTS                           1                10
    MOTOR VEHICLE OBSTRUCTED PLATE                        1                 0
    MOTOR VEHICLE SPEEDING                                3                77
    MOTOR VEHICLE CARELESS DRIVING                        1                 5
    MOTOR VEHICLE WRECKLESS                               1                 0
    MOTOR VEHICLE MISCELLANEOUS                           0                 4
    OPEN CONTAINER                                        5                 7
    POSSESSION OF A CONTROLLED SUBSTANCE                 205               116
    TRAFFICKING                                           0                 2
    PUBLIC USE                                           11                 0
    RESISTING                                             1                 4
    TRESPASS                                              6                 8
    WASTE WATER                                           2                34
    WEAPONS                                               4                 3
    NOT CATEGORIZED                                       0                 3
    DEPOSIT OF HUMAN WASTE                                7               *128
                                     TOTAL               392               534


 *It is estimated 80 citations coded as MISC in CAD were issued for Depositing Human
 Waste on Playa




                                                                                            38

                                                                                       AR00341
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 404 of 499




Summary
According to BRC’s count, the peak population of Black Rock City was 76,412 (participants and
staffs/volunteers). Using this number, only 0.6% of participants at the event received a citation, and
only 1.2% of the city’s population was contacted as the result of a traffic stop; conversely, 4% of the
population was contacted by a BLM officer in a non-law enforcement capacity (many more of which
were not officially documented). Officers continue to exercise a great deal of discretion throughout the
event with the ultimate goal of achieving compliance with federal rules and regulations.

TRENDS

Several trends were observed when viewing citations issued during the 2014 and 2015 events, which are
discussed below:

1. Possession of Controlled Substance: During the 2015 event, the Pershing County Sheriff’s Office
(PCSO) took a more proactive approach to patrolling the event, which led to more self-initiation of drug
possession cases. Additionally, PCSO adopted numerous cases for state prosecution that were
originated by the BLM, decreasing the number of citations issued by the BLM.

2. Environmental Compliance: Due to the increased focus PCSO placed on possession of controlled
substance cases during the 2015 event, BLM command staff shifted more focus to environmental
compliance education and enforcement by BLM law enforcement officers to protect the values of the
National Conservation Area (NCA). As a result, the number of citations issued for waste water dumping
drastically increased, as did the number of citations issued for depositing of human waste.

3. Speeding violations: BLM management emphasized safety violations within the closure order as a
priority for the 2015 event, while de-emphasizing non-safety related violations (i.e. obstructed license
plates, no license plate light). Additionally, BLM law enforcement received several complaints from BRC
Gate staff and management with regards to participants grossly exceeding the speed limit along the
entrance road. As a result, the number of citations issued for speeding increased in 2015.

Recommendations
N/A




                                                                                                      39

                                                                                               AR00342
       7:J.,-· •. ,   .. ·:.. ,.. . e . . . . Case      .
       Ji.GERTIFIED MAIL RECEIPT 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 405 of 499
                                     ®
r=!
       (i;t;fiimesticMail.Only-. ·,    ,'c_,,-·: · •. <•• • .
c:O
cQ     1.:1.....1 ... :-                                                                           -..
       I                                                                                                                  I
                                 ■tltU    • ff        • 1•,11     • ,1_,.• - •                   .....   ,
[T\

[T\
r-­
                       0 FFICIJ.\l USE
cO                             Postage        $
;:r
                           Ceni!ied Fee
rl                                                                                              Postmark
D               Return Receipt Feo                                                                Here
D           (Endorsement Required)
D
             Restrtcted Oeli�ery Fee
            (Endorsement Required)
Cl




        t· . . . .. . . . .
r-­
c:O          Total Postage & Fees                 $
ru
             �!TO
r=!                                Raymond Allen -General Counsel
□           S1w.,1 &Apt No.,            Black Rock City, LLC
r--         or PO Box No.
                                           660 Alabama St
            Cily, sraie, ZiP+4      San Francisco, CA 94110-2008

                                              •
                                         pr                                      1fi;.l
                                                                                      J !r-'.




                                                                •-----
                                                                                                                                                              ...,_ ..            I   #   - -




                                                           ■ Comptete"!tems 1, 2,       ;3rAl§o!oomptete an·a
                                                             item 4 if.Sestiicted Dellveiy:ls-c!ijlred.
                                                           ■ Print your name and address on the.reverse
                                                             so that we can return the       to you.            'oara
                                                           ■ Attach this card to the back of the mailpiece,
                                                             or on the front if space permits.              •
                                                                                                                                                D. Is delivery' �dress different from item 1?
                                                           1. Article Addressed to:
                                                                                                                                                   If YES, enter delivery address below:
                                                            /                                                           ............        �
                                                                Raymond Allen -General Counsel
                                                                     Black Rock City, LLC
                                                                        660 Alabama St
                                                                 San Francisco, CA 94110-2008
                                                                                                                                                3. Service Type
      .
       _,                                                                                                                                          □ Certified Mail®   □ Priority Mail Express'"
                                                                                                                                                   D Registered        □ Return Rec;elpt for Merchandise
                                                                                                                                                   □  Insured Man      □ Collect on Delivery
                                                                                                                                                4. Restricted Delivery? (Extra Fee)         □ Yes
                                                           2. Article Number
                                                              (Transfer from service labelj      7014 2870 0001 4873 3881
                                                        : : PS Farin 3811, July 2013_ \__ ! �1_\ _!_�'. \ Dom s�c Return Recei�-----·  .:




                                                                                                                                                                                                           AR00691
      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 406 of 499




                                United States Department of the Interior

                                BUREAU OF LAND MANAGEMENT
                                      Winnemucca District Office
                                  5100 East Winnemucca Boulevard
                                     Winnemucca, Nevada 89445
                              Phone: (775) 623-1500 Fax: (775) 623-1503
                                       Email: wfoweb@blm.gov                           flLE COPV
                                 www .blm.gov/nv/st/en/fo/wfo.html

CERTIFIED MAIL 7014 2870 0001 4873 3881 -RETURN RECEIPT REQUESTED                              v-- 3 i/3lrs
Raymond Allen
General Counsel                                                            Burning Man 2015 Event
Black Rock City, LLC                                                       Special Recreation Permit
660 Alabama St
San Francisco, CA 94110-2008
                                                                           08/03/15

                                             DECISION

·Dear Mr. A11en:

INTRODUCTION

On December 18, 2014 the Bureau of Land Management (BLM) received a Special Recreation
Permit (SRP) Application and Draft Operating Plan from Black Rock City LLC regarding the 2015
B urning Man Event.

On March 18, 2015, we met in San Francisco, and the BLM shared with BRC a draft of the 2015
Preliminary Cost Recovery (CR) Estimate. It was discussed that the draft preliminary estimate
would be used as a starting point between the BLM and BRC regarding the possible costs associated
with the BLM's administration of the 2015 Burning Man Event.

On July 30, 2015 BLM issued the 2015 CR Estimate Decision and Agreement to BRC for review
and signature. This decision is being issued to finalize the 2015 CR Agreement (CRA).

DECISION

My decision is to move forward with CRA and CR Estimate for the 2015 SRP for the Burning Man
event. This decision replaces the previous decision issued on March 7, 2014. The enclosed
Agreement between BRC and the BLM establishes procedures to reimburse the BLM for its costs
incurred to preplan, plan, process, implement, monitor, and administer the SRP NVW03500-15-01
for the 2015 Burning Man event.
Attached to the Agreement is the CR Estimate, a detailed spreadsheet that outlines the BLM's
estimated costs for the 2015 Burning Man event.


                                                                                        AR00692
          Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 407 of 499



 BLM and BRC shall continue to work together to identify cost savings through efficiency in
 business practices.

 RATIONALE
 My decision is based on a thorough review of the direct and indirect costs associated with the 2015
 SRP for the Burning Man event. The BLM has engaged in extensive planning, review and research
 to arrive at the CR Estimate for the 2015 SRP.

 The attached CR Estimate spreadsheet breaks out the cost categories, including labor, operations,
 materials, and supplies. There could possibly be adjustments to the CR Estimate based on market
 research, MOU's and efficiencies in business practices.

 AUTHORITY

 43 C.F.R. § 2932.31(e) (1) Commercial Use
 In addition to the fees set by the Director, BLM, if BLM needs more than 50 hours of staff time to
 process a Special Recreation Permit for commercial use in any one year, we may charge a fee for
 recovery of the processing costs.

43 C.F.R. § CFR 2932.31 (e) (3)
Cost Recovery charges will be limited to BLM' s costs of issuing the permit, including necessary
environmental documentation, on-site monitoring, and permit enforcement.

APPEAL

This decision may be appealed to the Interior Board of Land Appeals, Office of the Secretary, in
accordance with the regulations contained in 43 C.F.R., Part 4 and the enclosed Form 1842-1. If an
appeal is taken, your notice of appeal must be filed with the BLM, Winnemucca District Manager
within 30 days from receipt of this decision. The appellant has the burden of showing that the
decision appealed from is in error.

In addition, within 30 days of receipt of this decision, the appellant has the right to file a petition for
stay (suspension) of the decision together with the appeal in accordance with the regulations at 43
C.F.R. § 4.21. Copies of the notice of appeal and petition for a stay must also be submitted to each
party named in this decision and to the Interior Board of Land Appeals and to the appropriate Office
of the Solicitor (see 43 C.F.R. § 4.413) at the same time the original documents are filed in this
office. If you request a stay, you have the burden of proof to demonstrate that a stay should be
granted.

A petition for stay of decision pending appeals shall show sufficient justification based on the
following four standards:

          (1)   The relative harm to the parties if the stay is granted or denied,
          (2)   The likelihood of the appellant's success on the merits,
          (3)   The likelihood of immediate and irreparable harm if the stay is not granted, and
          (4)   Whether the public interests favors granting the stay.


Cost Recovery Deci�ion 2015                                                                            Pnge 2

                                                                                               AR00693
          Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 408 of 499



 I have enclosed copies of the CR Estimate Agreement and CR Estimate Spreadsheet for your
 records.

 If you have any questions on this decision please contact me at 775-623-1500




                                            Robert Towne
                                            District Manager
                                            Winnemucca District

 Enclosures
        CR Estimate Agreement
        CR Estimate Spreadsheet




Cost Recovery Decision 2015                                                                 Page 3

                                                                                     AR00694
  Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 409 of 499




                                         COST RECOVERY AGREEMENT

                        BURNING MAN SPECIAL RECREATION PERMIT: NVW03500-15-01
                                     APPLICANT: Black Rock City, LLC.
                         LEAD BLM OFFICE: Winnemucca District. Black Rock Field Office

  I.    AUTHORITY: Section 304(b) and 504(g) of the Federal Land Policy and Management Act
  (FLPMA) [43 U.S.C.1734(b) and 1764(g)], as amended and 43 CFRSubpart 2804.

 II.     PURPOSE: This Agreement between the above referenced Applicant and the Bureau of Land
 Management (BLM) establishes procedures to reimburse BLM for costs incurred to process aSpecial
 Recreation Permit (SRP) NVW03500-15-01. If the BLM decides to authorize aSRP, this Agreement
 shall be utilized to reimburse BLM for costs Incurred to administer the Burning ManSRP.

 III.      PROVISIONS OF AGREEMENT

 A.      In accordance withSection 304(b) of FLPMA and 43 CFR 2804.19, Applicant agrees to
 reimburse BLM for the costs incurred by BLM for processing the Application, and should aSRP be
 issued, costs for issuing aSRP and monitoring theSRP.

 B.      This Agreement is subject to the Reimbursable Cost Provisions and the definitions of Direct and
 Indirect Costs defined In the glossary of BLM Manual 2800...: Rights-of-Way. The Cost Estimate is
 included in Attachment #1, and it will be amended should actual expenses, as defined by 43 CFR
 2804.20, exceed the amounts in the attachment,

 C.      A cost recovery account will be established for theSRP. The BLM requires you to remit 100% of
 the estimated cost recovery costs before the start of the 2015 event. Please refer to the payment
 schedule below. After the permit is complete and all work is finished, the BLM will notify you if
 additional funds are required or If you are entitled to a refund.

The following schedule for payments has been developed to allow for the amount due from the
estimate to be paid In two (2) installments and have 100% of the cost recovery estimate paid prior to
the start of the event:


                               Pavment         Date              Amount Due
                                 #1         (Received)            $500,000
                                 #2       Au2ust 1, 2015         $1222,413
                                 #3       Auwst 10, 2015         $1,222,414


Following the close-out of the event permit, an accounting of the cost recovery funds will be provided
to Black Rock City, LLC by November 15, 2015.


IV, REIMBURSABLE COST PROVISIONS

                      A BLM agrees to process the Application to the extent funding under the
               Agreement pennlts. Processing wtll include, but not be llmlted to, the following:
               coordination, administration and approval -0f any necessary NEPA compliance;
2015 Cost Recovery Agreement                                                                       Pate   1




                                                                                                   AR00695
  Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 410 of 499




                consultation with appropriate Federal, State, Tribal, and local officials; preparation of the
                administrative record and resolving any protests, appeals and litigation that might result
                from the proposal, preparation of all decisions, monitoring the construction, operation and
                termination of any resultant authorization; and other necessary processing actions
                consistent with a final decision.

                        B. BLM agrees to timely notify the Applicant, in writing, of any changes to the
                indirect rate. Refer to the Definition of Direct and Indirect Costs below. Applicant shall
                have the right to conduct, at its own expense, reasonable audits of the books, records, and
                documents of BLM relating to the Items on any particular accounting statement provided
                by BLM.

                       C. Cost Recovery funds, once obligated by BLM, are not refundable and will not be
                made refundable by termination of the Project, withdrawal of the Application, or non­
                issuance of a SRP.

                       D. In accordance with 43 CFR 2804.27(a), lfBLM denies the Application, Applicant
                must reimburse OLM for all costs BLM Incurred fn processing the Application. If the
                Applicant withdraws the application, Applicant will reimburse BLM for processing costs
                incurred by BLM In closing its review of the Application and which cannot reasonably be
                avoided after BLM receives written notice ofwithdrawal of the Application.

                       E. Nothing herein shall be deemed to require BLM to maintain books, records, or
                documents other than those usually maintained by them, provided that such books,
                records, and documents reasonably segregate and identify the costs for which
                reJmbursement is required and comply with generally accepted accounting practices for
                such documentation.

The designated points of contact with whom each party to this Agreement will commi.lnlcate
concerning any aspect of this Agreement are as follows:

Bureau ofLand Manaiieroent                               Black Rock City, LLC

Robert B. Towne                                          Raymond Allen
District Manager                                         General Counsel
Address: 5100 E. Winnemucca Blvd                         660 Alabama St
Winnemucca, NV 89445                                     San Francisco, CA 94 1 1 0-2008
775-623-1500                                             415-865-3800
Email: rltowne@blm.gov                                   Email: ray@bumingman.org

V.       DEFINITION OF DIRECT AND INDIRECT COSTS

Direct costs are those costs which can be specifically identified with the Application and which are
incurred for the benefit of said applicant in that the costs would not have been Incurred but for the
Application and are appropriate in order for BLM to process the Application. Examples of direct costs
Include, but are not limited to, personnel costs ln the form of wages paid to BLM personnel working on
the Application, with allowances provided for fringe benefits and leave surcharge rate and any
overtime associated with processing the Application; travel expe.nses; purchased services, If necessary,
such as printing, automated data processing .s ervices and photographic reproduction; and any
miscellaneous supplies and equipment of a specialized nature, the use of which 1s directly applicable to
201S Cost Recovery Agreement                                                                          Page    2




                                                                                                      AR00696
   Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 411 of 499




 processing the Application.

 Indirect costs are those which cannot be specifically identified with the Application. These indirect
 costs have been calculated at a rate of 22. 9 percent of direct costs. The indirect costs are subject to
 change annually. This percentage figure has been developed In accord_�i:i.ce with Department of the
 Interior procedures and represents those administrative and program costs, excluding management
 overhead, which can be attributed to processing the Application. Indirect costs Include a portion of the
 costs for capitalized and non-capitalized equipment; space rental; telephone seivlces; postage;
 personnel transfer costs; budget and program development; administrative and clerical support;
 training; safety management; public information, inquiries and reports; cartography and basic series
 mapping; aviation management; telecommunications; maintenance of equipment and tools; and
 systems design and implementation.

 (BLM Manual 2800 - Rights-of-Way, Glossary)

 VI.    EFFECTIVE DATE: This Agreement shall be effective, as of the latter date of its execution by
 both parties. Unless �rmlnated earlier, it shall continue until the BLM authorized officer deems the
 agreement provisions have been satisfied.

 Please sign the agreement below, and return to the BLM, Winnemucca District Manager by August 1,
 2015.

 VII.     SIGNATURES OF AGREEMENT

Bureau of Land Management                              Black Rock City, LLC
Robert B. Tow                                          Raymond Allen
BLM, Win                                               G��


Sl atu               /1                                Stgna9-1re/
      �/
                 3             5                          8/ I ti>
Date        /      /                                   Date




2015 Cost Recovery Agrttmant                                                                      Paae   3




                                                                                                  AR00697
   Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 412 of 499




 2015 COST RECOVERY (CR] ESTIMATE
 Summary:

                             Labor Costs $ 1,464,616
                      Operational Costs $ 931,500
                Sub Total of Direct Costs $ 2,396,116
  FY 2015 Indirect Cost Rate of 22.9% $ 548,7 11
               Cost Estimate TOTAL $ 2,944 827


 Labor Detall:

                                                        ESTIMATED   ESTIMATED
                        POSITION
                                                          HOURS      AMOUNT
            A2ency Administrator, District Manager          252       $23,641
           Agency Administrator, Law Enforcement           296        $26,448
                       Public Information Officer          224        $15,928
                                      Finance Lead          328       $16,317
                                Contracting Officer         328       $16,317
                         Civilian Operations Chief          352       $24,545
                                      Safety Officer       272        $19,214
                            Permit/Vending Lead            256        $15,263
                                    Vending Team            176       $10,465
                                    Vending Team           176        $10,465
                                  Compliance Lead          324        $22,679
                                 Compliance Team           212        $12,640
                                 Compliance Team           116         $6,945
                                 Compliance Team           116         $6,945
                                 Compliance Team           116         $6,945
                                 Compliance Team           116         $6,945
                                 Compliance Team           116         $6,945
                                 Compliance Team           116         $6,945
                                 Compliance Team           116         $6,945
                                           GIS Lead        324        $16,129
                                          GIS Team         116         $5,794
                                Facilfties Manager         830        $61,363
                              Playa Logistics Lead         510        $30,218
                                    Playa Logistics        403        $19,970
                                    Playa Logistics        299        $14,715
                                    Playa Logistics        299        $14,715
                     Communications Unit Leader            436       $26,266
                           Communications Tech             356        $17,735
                           Communications Tech             356       $17,735



201S Cmt Recovery Aateement                                                     Page   4




                                                                                       AR00698
 Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 413 of 499




                               POSTION                     ESTIMATED   ESTIMATED
                                                             HOURS      AMOUNT
                                Communications Tech          356        $17,735
                                Communications Tech          356        $17,735
                        Playa lnfonnation Technology         35 6       $17,735
                    Law Enforcement Operations Chief         296        $25,586
                    Law Enforcement Operations Chief         296        $25,586
                      Law Enforcement / BRR Liaison          296        $25,586
                                            Tech Expert      496        $42,310
                                         Medical Team        160        $11,810
                                         Medical Team        160        $11,810
                              Law Enforcement Patrol         244        $19,962
                              Law Enforcement Patrol         244        $19,962
                              Law Erifol'.Cenient Patrol     244        $19,962
                             Law Enforcement Patrol          216        $14,392
                             Law Enforcement Patrol          216       $14,392
                             Law Enforcement Patrol          216       $14,392
                             Law Enforcement Patrol          216       $14,392
                             Law Enforcement Patrol          216       $14,392
                             Law Enforcement Patrol          216       $14,392
                             Law Enforcement Patrol          216       $14,392
                             Law Enforcement Patrol          216       $14,392
                             Law Enforcement Patrol          216       $14,392
                             Law Bnforcement,Patrol          216       $14,392
                             Law Enforcement P-atrol         216       $14,392
                             LawEnfon::einent Patrol         2, 16     $14,392
                             Law Enforcement Patrol          216       $14,392
                             Law Enforcement:Pati-ol         132       $10,730
                             Law Enforcement Patrol          132       $10,730
                             Law Enforcement Patrol          132        $8,794
                             Law Enforcement Patrol          132        $8,794
                             Law Enforcement Patrol          132        $8,794
                            Law Enforcement Patrol           132        $8,794
                            Law Enforcement Patrol           132        $8,794
                            Law Enforcement Patrol           132        $8,794
                            Law Enforcement Patrol           132        $8,794
                            Law Enforcement Patrol           132        $8,794
                            Law Enforcement Patrol           132        $8,794
                            Law Enforcement Patrol           132        $8,794




2015 Cost Recovery Agreement                                                       Page    S




                                                                                          AR00699
  Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 414 of 499




                                                        ESTIMATED   ESTIMATED
                          POSITION
                                                          HOURS      AMOUNT
                              Law Enforcement Patrol       1 32      $8,794
                              Law Enforcement Patrol       132       $8,794
                              Law Enforcement Patrol       132       $8,794
                              Law Enforcement Patrol       1 32      $8,794
                              Law Enforcement Patrol       132       $8,794
                              Law Enforcement Patrol       132       $8 , 794
                              Law Enforcement Patrol       132       $8,794
                              Law Enforcement Patrol       132       $8,794
                              Law Enforcement Patrol      1 32       $8,794
                              Law Enforcement Patrol       132       $8,794
                             Law Enforcement Patrol       132        $8;794
                              Law Enforcement Patrol      132        $8,794
                              Law Enforcement Patrol      1 32       $8,794
                              Law Enforcement Patrol      1 32       $8,794
                              Law Enforcement Patrol      1 32       $8,794
                              Law Enforcement Patrol      1 32       $8,794
                             Law Enforcement Patrol       140        $11,385
                             Law Enforcement Patrol       140        $9,32 7
                             Law Enforcement Patrol       140        $9, 32 7
                             Law Enforcement Patrol       140        $9,32 7
                             Law Enforcement Patrol       140        $9,32 7
                             Law Enforcement Patrol       140        $9,32 7
                             Law Enforcement Patrol       140        $9,327
                             Law Enforcement Patrol       140        $9,327
                             Law Enforcement Patrol       140        $9, 327
                             Law Enforcement Patrol       140        $9,327
                      Law Enforcement Investigations      32 4      $18,88 3
                      Law Enforcement Investigations      324       $18;883
                      Law Enforcement Investigations      32 4      $18,883
                      Law Enforcement Investigations      148       $10,191
                      Law Enforcement Investigations      148       $10,191
                      Law Enforcement Investigations      148       $10,191
                      Law Enforcement Investigations      148       $10,191
                      Law Enforcement Investigations      148       $10,191
                      Law Enforcement Investigations      148       $10,191
                      Law Enforcement Investigations      148       $10,191
                      Law Enforcement Investigations      148       $10,191
                      Law Enforcement Investigations      148       $10,191
                      Law Enforcement I nvestigations     148       $10,191
                      Law Enforcement Investigations      148       $10,191




2015 Coit Recovery Agreement                                                    Paae   6




                                                                                       AR00700
  Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 415 of 499




                                                         ESTIMATED   ESTIMATED
                          POSITION
                                                           HOURS      AMOUNT
                        Law Enforcement Investigations      148       $10,191
                        Law Enforcement Investigations      148       $10,191
                                                           TOTAL     $1,464,616


  Operations Detail:

              DESCRIPTION                   AMOUNT
                                   UTVs $20,000
       Computer Automated Dispatch        $140,000
                       Microwave          $130,000
          Dispatch/Communications         $2S4,000
                            Travel        $80,000
                    HHS Agreement         $30,000
                  Vehicle Utilization     $75,000
              Misc. Supplies/Equip.       $77,500
  United States Park Police Contract      $125,000
                                TOTAL $931,SOO




2015 Cost Recovery A&reement                                                      Page   7




                                                                                     AR00701
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 416 of 499
                                                                         - -- -      . .      . --- - - -                                               �
                                                                                                                                                18742
         Black Rock City LLC                                                Well$ FaflO Bank, N.A.



                                           /9,\
         660 Alabama Street. 4th Floor
         San Francisco� CA 941 10-2008                                            l l -4288- 1210
                                                                                                                                   7/31/201 5
         415-865-3800                                                                                                                                  i&
 PAY TO THE
 ORDER OF
              BUREAU OF LAND MANAGEMENT                                                                                  $ -1 ,222.41 3.00
                                                                                                                                                       I
    One Million Two Hundred Twenty-Two Thousand Four Hundred Thirteen and 00/1 00**'**"*'**"""...................                               DOLLARS f

           BUREAU OF LAND MANAGEMENT                                                                                                                    "'
           WINNEMUCCA DISTRICT OFFICE                                                                                                                  fil
           ATTN: WlLLiAM MACK. JR.
           5100 EAST WINNEMUCCA BLVD.
  MEMO     WINNEMUCCA. NV 89445                                                                        1'lJTiolORIZEO SIGHAT\JRE
          2015BM: COST RECOVERY (PYMT 2of3?)

                       11•0 �a ? a. 2 11• ,: i 2 � □ a. 2 a a 2,: 2 a. 2 a. ao ? Ei a q 11•

 BLACK ROCK CITY LLC                                                                                                                            18742
         BUREAU OF LAND MANAGEMENT                                                                     7/31/201 5
    Date      Type Reference                            Original Amt          Balance Due                Discount                       Payment
    7/31/2015 Bill 201 5 - 2                            1 ,222,41 3.00        1 ,222,41 3.00                                       1 ,222,41 3.00
                                                                                                    Check Amount                   1 ,222,41 3.00




                                                                                                                                       AR00702
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 417 of 499

DOWNEYBRAND                        RE CE\VEre
                                           O BU1     Elizabeth B. Stallard
                                              A ,1 ,stallard@downeybrand.com
                                                                                 Downey Brand LLP

                                  W\NHEMllv · '' �16.5
                                                                                 100 W. Liberty St., Suite 900
                                                         20.5238
                                                              Direct             Reno, NV 89501
                                                 916.520.5638 Fax                775.329.5900 Main
                                                                                 downeybrand.com
                                20\&FEB25 P�� \:ZI




 February 24, 2016


 VIA FEDERAL EXPRESS

 William Mack Jr.
 Field Manager, Black Rock Field Office
 Bureau of Land Management
 5100 East Winnemucca Blvd.
 Winnemucca, NV 89445

 Re:           Notice of Appeal; SRP NVW03500-05-0l

 Dear Mr. Mack:

 I am outside legal counsel for Black Rock City, LLC. Enclosed please find the original and one
 copy of Appellant Black Rock City, LLC's Notice of Appeal to the Interior Board of Land
 Appeals. Please submit the original and return a received stamped copy in the self-addressed,
 stamped envelope provided.

 Also enclosed is correspondence from my client for your review. Thank you for your assistance,
 and if you should have any questions or concerns, please feel free to contact me.

 Very truly yours,




  14:\6J74 I

 Enclosures




                                                                                          AR04745
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 418 of 499




 Burning Man                                                                      www.burningman.com


February 24, 2016
William Mack Jr.
Field Manager, Black Rock Field Office
Bureau of Land Management
5100 East Winnemucca Blvd.
Winnemucca, NV 89445
Via Overnight Express

Re: Notice of Appeal of Final Cost Recovery Decision for SRP NVW03500-15-01


Dear Mr. Mack,

As Rosalie Barnes mentioned to you recently, Black Rock City LLC (BRC) is filing the enclosed
Notice of Appeal of the Final Cost Recovery Decision for the 2015 Burning Man Special
Recreation Permit. Please note that BRC's concerns over escalating and unexplained costs are a
holdover from the prior SRP's administration, and not a criticism of the current administration.

I understand that you and John Rubs have been working cooperatively with BRC staff on how
to streamline the SRP and Cost Recovery process moving forward, and that many good ideas
are coming out of the comprehensive Burning Man SRP review process. I am very pleased
about the progress that has been made thus far, and appreciate the collaborative spirit and
leadership that each of you has brought to the table.

I would be happy to schedule a time to talk with you, Mr. Rubs or BLM's solicitor about any
questions you have related to this Notice of Appeal. Please email me at
@YTI10nd.allen a burnin man.org if you would like to setup a time to talk on the phone.

Sincerely,

  ��dt:f
Raymond Allen
General Counsel


Enclosure: Notice of Appeal


Cc:    John Rubs, Nevada State Director, Bureau of Land Management
       Janell Bogue, Regional Solicitor, Bureau of Land Management


  Black Rock City LLC - 660 Alabama Street, 4· Floor - San Francisco, CA 94110 - 415.865.3800 - fax 415.865.3820



                                                                                                      AR04746
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 419 of 499




 1 DOWNEY BRAND LLP
   ELIZABETH B. STALLARD (Bar No. 10769)
 2 100 West Liberty, Suite 900
   Reno, Nevada 89501
 3 Telephone: (775) 329-5900
   Facsimile: (775) 786-5443

 5 ATTORNEYS FOR APPELLANT BLACK ROCK CITY, LLC
 6
                                 UNITED STATES DEPARTMENT OF INTERIOR
 7
                                       INTERIOR BOARD OF LAND APPEALS
 8
 9
        BLACK ROCK CITY LLC,                                      Case Identification No.:
10                                                                Special Recreation Permit
                                        Appellant,                LLNVW03500-15-01
11                                                                2930 (NV020.00)
                     vs.
12
        BUREAU OF LAND MANAGEMENT,                                NOTICE OF APPEAL TO THE
13                                                                INTERIOR BOARD OF LAND
                                                                  APPEALS
14                                     Appellee.
15
16
17                 Appellant Black Rock City LLC ("BRC") hereby appeals to the Interior Board of Land
18 Appeals from the Bureau of Land Management's Final Cost Recovery Decision on the Burning
19 Man 2015 Event Special Recreation Permit (the "Decision"), executed on January 27, 2016, a copy
20 of which is attached as Exhibit A. BRC is informed and believes that the Decision was served on
21 BRC by certified mail on January 27, 2016.
22                 This Appeal is filed pursuant to 43 C.F.R. § 4.411. A statement of reasons will be
23 separately filed within the timeframe set out in 43 C.F.R. § 4.412. This Appeal is being served by
24 delivery service in accordance with 43 C.F. R. §§ 4.40l(c) and 4.413 concurrently upon:
25
                  1. William Mack
26                   Field Manager, Black Rock Field Office
27                   Bureau of Land Management, Winnemucca District Office
                     5100 East Winnemucca Boulevard
28                   Winnemucca, NV 89445; and
                                                           -I-
                                                     NOTICE OF APPEAL                           AR04747
     14362 72 2
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 420 of 499




1         2. The Office of the Solicitor
             Pacific Southwest Regional Solicitor
 2           U.S. Department of the Interior
             2800 Cottage Way, Room E-1712
3
             Sacramento, CA 95825-1890
4
 5 Proof of service will be filed with the Office of Hearings and Appeals within 15 days after service.
 6
 7 DATED: February 24,2016                       DOWNEY BRAND, LLP

 8
 9
10                                                                                       nt
                                                                                        ,LLC
11
12
13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -2-
                                              NOTICE OF APPEAL                               AR04748
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 421 of 499




 1                                              PROOF OF SERVICE
 2           I am a resident of the State of California, over the age of eighteen years, and not a party to
        the within action. My business address is Downey Brand LLP, 621 Capitol Mall, 18th Floor,
 3      Sacramento, California, 95814-4731. On February 24, 2016, I served the within document(s):
 4                   NOTICE OF APPEAL TO THE INTERIOR BOARD OF LAND APPEALS
 5
                 □      BY FAX: by transmitting via facsimile the document(s) listed above to the fax
                        number(s) set forth below on this date before 5:00 p.m.
 6
 7               □      BY E-MAIL: by transmitting via e-mail or electronic transmission the
                        document(s) listed above to the person(s) at the e-mail address(es) set forth below.
 8
                 □     BY MAIL: by placing the document(s) listed above in a sealed envelope with
                       postage thereon fully prepaid, in the United States mail at Sacramento, California
 9                     addressed as set forth below.
10                      BY OVERNIGHT MAIL: by causing document(s) to be picked up by an
                 �
                        overnight delivery service company for delivery to the addressee(s) on the next
11                      business day.
12
                 □      BY PERSONAL DELIVERY: by causing personal delivery by ___,.......,...,..._..-of
                        the document(s) listed above to the oerson(s) at the address(es) set forth below.
13
14      ORIGINAL NOTICE OF APPEAL TO:                         COPY OF NOTICE OF APPEAL TO:
        William Mack                                          Janell Bogue
15      Field Manager, Black Rock Field Office                The Office of the Solicitor
        Bureau of Land Management, Winnemucca                 Pacific Southwest Regional Solicitor
16
        District Office                                       U.S. Department of the Interior
17      5100 East Winnemucca Boulevard                        2800 Cottage Way, Room E-1712
        Winnemucca, NV 89445                                  Sacramento CA 95825-1890
18
19         I am readily familiar with the firm's practice of collection and processing correspondence for
   mailing. Under that practice it would be deposited with the U.S. Postal Service on that same day
20 with postage thereon fully prepaid in the ordinary course of business. I am aware that on motion of
   the party served, service is presumed invalid if postal cancellation date or postage meter date is
21 more than one day after date of deposit for mailing in affidavit.
22         I declare under penalty of perjury under the laws of the State of California that the above is
   true and correct.
23
             Executed on February 24, 2016, at Sacramento, California.
24
25
26
27
28
                                                        -1-
                                                  PROOF OF SERVICE                             AR04749
     1436272.2
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 422 of 499




                  United States Department of the Interior
                                BUREAU OF LAND MANAGEMENT
                                         Winnemucca District
                                  5100 East Winnemucca Boulevard
                                     Winnemucca, Nevada 89445
                              Phone: (775) 623-1500 Fax: (775) 623-1503
                                       Email: wfoweb@blm.gov
                                 www.blm.gov/nv/st/en/fo/wfo.html

CERTIFIED MAIL 7014 2870 0001 4873 3928 – RETURN RECEIPT REQUESTED

                                         DECISION
                                          August 07, 2015

Raymond Allen
General Counsel
Black Rock City, LLC                              :           Special Recreation Permit
660 Alabama St.                                   :           NVW03500-15-01
San Francisco, CA 94110-2008


INTRODUCTION

The Bureau of Land Management (BLM), Winnemucca District (WD), Black Rock Field Office
has completed the Burning Man 2015 Special Recreation Permit (SRP) Determination of NEPA
Adequacy (DNA), DOI-BLM-NV-W030-2015-0020-DNA. The DNA evaluated BLM proposed
changes to the 2012-2016 stipulations and Black Rock City, LLC’s (BRC) application for a 2015
Burning Man Event SRP and associated population cap of 70,000 for the 2015 event.

The event would be held on public lands managed by the BLM in Pershing County, Nevada on
the Black Rock Desert playa, approximately 10 miles northeast of the community of Gerlach,
Nevada.

In 2012, the Burning Man 2012-2016 Special Recreation Permit Environmental Assessment
(EA), DOI-BLM-NV-W030-2012-0007, was completed for the Burning Man Event. The
Decision Record (DR) and the Finding of No Significant Impact (FONSI) are dated June 12,
2012

The BLM’s regulations for SRP administration allow the BLM to impose stipulations and
conditions to meet management goals and objectives and to protect lands and resources and the
public interest. 43 C.F.R. § 2932.41. The BLM may also amend any special stipulations in
order to protect public health, public safety, or the environment. 43 C.F.R. § 2932.56. Under the
2012 DR, authorization for any event during the 2012-2016 period is subject to a separate SRP
decision. Prior to issuance of any year’s SRP decision, a detailed review and evaluation of the
previous year’s event will be conducted; as necessary, the special stipulations will be modified



                                                                                          AR06532
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 423 of 499
                                                                                           2


(subject to NEPA) to address issues and concerns raised during the previous event or otherwise
identified for the applicable year’s event. See 2012 DR at Page 2. Finally, the 2012 DR requires
that each year’s SRP decision and/or the special stipulations must specify a maximum population
allowed for that year’s event. See 2012 DR at Page 2.

To achieve the above requirements, the BLM reviewed and evaluated all the stipulations set forth
in the 2012 DR and BRC’s 2014 SRP to ensure that a 2015 SRP would adequately address issues
of public safety and environmental protection. Ultimately, the BLM authorized officer
determined that it was necessary to modify the Burning Man 2012-2016 SRP Stipulations.

The proposed changes are included in the DNA. The commencement and ending dates for the
2015 event are proposed to be July 24 through October 07, 2014, and the actual event will occur
on August 30 through September 07, 2015.

DECISION
Based on the Burning Man SRP 2015 DNA, it is my decision to modify the Burning Man 2012-
2016 Special Recreation Permit Stipulations as described in the DNA. The modified stipulations
are referred to as the Burning Man 2015 Special Recreation Permit Stipulations and are attached
herein.

It is my decision to:

   1) authorize Black Rock City, LLC to conduct the Burning Man event on public lands in
      Pershing County, Nevada in 2015;

   2) authorize a population cap of 70,000 paid participants for the 2015 event and;

   3) authorize the 2015 SRP to extend from July 24 through October 07, 2015, with the actual
      event occurring August 30 through September 07, 2015.

My decision is subject to the implementation of the attached Burning Man 2015 Special
Recreation Permit Stipulations and the following conditions carried over from the 2012 DR:
   1) The SRP for any year is subject to cancellation or modification during the permit
      period based upon performance of the permittee, changes in law, regulation or
      policy, changes in resource conditions, or upon newly available information.

   2) Authorization for any events during the 2012-2016 period is subject to a separate
      SRP decision. Prior to issuance of any year’s SRP decision, a detailed review and
      evaluation of the previous year’s event will be conducted; as necessary, the
      special stipulations will be modified (subject to NEPA) to address issues and
      concerns raised during the previous event or otherwise identified for the
      applicable year’s event.

   3) Additionally, each year’s SRP decision and/or the special stipulations attached
      thereto will specify the maximum population allowed for that year’s event. The



                                                                                          AR06533
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 424 of 499
                                                                                          3


       maximum population authorized in any year may not exceed 70,000 participants,
       as that term is defined in the 2012-2016 Environmental Analysis (EA), unless the
       requisite additional NEPA analysis is completed.

RATIONALE
Rationale for this decision is based on factors including, but not limited to:
   1) This decision is in compliance with the Black Rock Desert-High Rock Canyon Emigrant
      Trails National Conservation Area Act of 2000, which was enacted by Congress to create
      special designations for 1.2 million acres of public lands managed by the BLM in
      northwestern Nevada.

   2) This decision is in conformance with the Resource Management Plan (RMP), approved
      July 2004 for the Black Rock-Desert–High Rock Canyon Emigrant Trails National
      Conservation Area and Associated Wilderness and other Contiguous Lands in Nevada.

   3) BLM consulted with Pyramid Lake Paiute Tribe and Nevada Department of
      Transportation, the two governments involved in the development of the Burning Man
      2012-2016 Special Recreation Permit Stipulations.

   4) Based on the consultation, coordination and previous public involvement that has
      occurred, it is determined that this is a well informed decision.

   5) Based on the DNA, it is determined that this decision will not result in any undue or
      unnecessary environmental degradation of the public lands and is consistent with federal,
      state, and local laws, regulations and plans.

   6) On the basis of the information contained in the DNA, implementation of the proposed
      action will not have environmental impacts beyond those already addressed the EA.

   7) The 2012 DR and FONSI support this decision. There would be no change in the
      selected alternative identified in the 2012 DR. There would be no change in the rationale
      identified in the 2012 DR.

   8) Reviewing the maximum population level each year allows BRC, the BLM and other
      cooperators to plan and administer the event in a more predictable and orderly manner,
      assures that available infrastructure in the area of the event is able to support the
      participants, and in turn improves protection of natural and cultural resources.

   9) Implementation of the Burning Man 2015 Special Recreation Permit Stipulations will
      serve to monitor for impacts and reduce or prevent impacts.

   10) Based on the President's National Energy Policy and Executive Order 13212, the
       Proposed Action will not generate any adverse energy impacts or limit energy production
       and distribution. Therefore, no "Statement of Adverse: Energy Impact" is required per
       WO IM No 2002-053 and NV IM 2002-049.



                                                                                       AR06534
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 425 of 499
                                                                                             4




AUTHORITY:

43 C.F.R. § 2930 Permits for Recreation on Public Lands

The statutory authorities underlying the regulations in this part are the Federal Land Policy and
Management Act (FLPMA), 43 U.S.C. § 1701 et seq., and the Federal Land Recreation
Enhancement Act (FLREA), 16 U.S.C. § 6801 et seq. FLPMA contains the Bureau of Land
Management's (BLM's) general land use management authority over the public lands, and
establishes outdoor recreation as one of the principal uses of those lands (43 U.S.C. §
1701(a)(8)). Section 302(b) of FLPMA directs the Secretary of the Interior to regulate through
permits or other instruments the use of the public lands, which includes commercial recreation
use. Section 303 of FLPMA authorizes the BLM to promulgate and enforce regulations, and
establishes the penalties for violations of the regulations. FLREA authorizes the BLM to collect
fees for recreational use in areas meeting certain criteria (16 U.S.C. § 6802(f) and (g)(2)), and to
issue special recreation permits for group activities and recreation events (16 U.S.C. § 6802(h).
18 U.S.C. § 3571 and § 3581 et seq. establish sentences of fines and imprisonment for violation
of regulations.

APPEAL PROVISIONS

A person who wishes to appeal to the Interior Board of Land Appeals must do so under 43
C.F.R. § 4.411 and must file in the office of the officer who made the decision (not the board), in
writing to District Manager, Winnemucca District Office, 5100 East Winnemucca Boulevard,
Winnemucca, Nevada 89445. A person served with the decision being appealed must transmit
the notice of appeal in time to be filed in the office where it is required to be filed within thirty
(30) days after the date of service.

The notice of appeal must give the serial number or other identification of the case and may
include a statement of reasons for the appeal, a statement of standing if required by § 4.412(b),
and any arguments the appellant wishes to make. Attached Form 1842-1 provides additional
information regarding filing an appeal.

No extension of time will be granted for filing a notice of appeal. If a notice of appeal is filed
after the grace period provided in §4.401(a), the notice of appeal will not be considered and the
case will be closed by the officer from whose decision the appeal is taken. If the appeal is filed
during the grace period provided in §4.401(a) and the delay in filing is not waived, as provided
in that section, the notice of appeal will not be considered and the appeal will be dismissed by
the Board.

The appellant shall serve a copy of the notice of appeal and any statements of reason, written
arguments, or briefs under §4.413 on each adverse party named in the decision from which the
appeal is taken and on the Office of the Solicitor, Pacific Southwest Regional Solicitor, U.S.
Department of the Interior, 2800 Cottage Way, Room E-1712, Sacramento, California 95825-
1890.




                                                                                            AR06535
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 426 of 499
                                                                                               5


Service must be accompanied by personally serving a copy to the party or by sending the
document by registered or certified mail, return receipt requested, to the address of record in the
bureau, no later than 15 days after filing the document.

In addition, within thirty (30) days of receipt of this decision you have the right to file a petition
for a stay together with your appeal in accordance with the regulations at 43 C.F.R. § 4.21. The
petition must be served upon the same parties specified above.

Pursuant to 43 C.F.R. § 4.21(b)(1), a petition for stay, if filed, must show sufficient justification
based on the following standards:

       1)   The relative harm to the parties if the stay is granted or denied;
       2)   The likelihood of the appellant's success on the merits;
       3)   The likelihood of immediate and irreparable harm if the stay is not granted; and,
       4)   Whether the public interest favors granting the stay.

43 CFR 4.21(b)(2) provides that the appellant requesting a stay bears the burden of proof to
demonstrate that a stay should be granted.




                                                               Sincerely,

                                                               \s\ Robert B. Towne

                                                               Robert B. Towne
                                                               District Manager
                                                               Winnemucca District


Attachments:
Burning Man 2015 Special Recreation Permit Special Stipulations
Form 1842-1




                                                                                              AR06536
                      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 427 of 499




Burn in
660 Alabama St., 4th Fl
San Francisco. CA 94110


       April 25, 2016

       William Mack
       Black Rock Office Field Manager
       Bureau ofLand Management
       5100 East Winnemucca Boulevard
       Winnemucca, NV 89445

       Re: BRC Appeal of2015 BLM Costs & Implications for 2016 Costs

       Dear Mr. Mack:

       Enclosed please find the Statement ofReasons in support of Black Rock City LLC's ("BRC") Appeal of
       BLM's costs for the 2015 Burning Man event. Atler hearing the reports from BRC staff who attended
       the April 11-13 BLM-BRC planning meetings in Reno, I am deeply concerned that many ofthe items in
       this appeal (summarized below) seem to be potential issues for 2016. Unfortunately the 2015 appeal
       will not be decided soon enough for BLM and BRC to rely upon the IBLA's decision for the planning of
       the 2016 Burning Man event. Therefore, I strongly urge you to confer with BLM's solicitor about the
       issues in BRC's appeal of the 2015 costs before planning for the 2016 event gets too far along.
       Otherwise, BRC will likely appeal the 2016 costs as well. We would prefer to address the issues to the
       satisfaction ofboth BLM and BRC during 2016 planning.

       As you know, most (ifnot all) ofthe BLM costs that went into the 2015 Cost Recovery Agreement were
       decided by Gene Seidlitz, who is no longer responsible for the Burning Man SRP. BRC greatly
       appreciates working with you and the 2016 planning team, but we must also address the problems that
       still exist as a result of past decisions. I want to help you avoid the same mistakes that Mr. Seidlitz
       made with respect to cost recovery requirements. Again, I urge you to discuss the issues in the appeal
       with the BLM's solicitor. I am also providing a very briefsummary ofthe appeal issues in this letter for
       your convenience.

       I.         Cost Recovery Requirements

      BLM's cost recovery guidelines require that all costs must be justified with a rational basis "supported
      by the facts ofrecord demonstrating that [BLM's] action is not arbitrary, capricious, or an abuse of
      discretion." (See Michael Voegele, IBLA 2007-255, 174 IBLA 318 (2008).) Furthermore, when "BLM
      makes use ofcomputer spreadsheets to accumulate data upon which a cost for an SRP is based, it must
      reveal underlying data sufficient for the applicant being charged to a certain the justification for its
      [BLM's] conclusions. (Bookcliff Rattlers Motorcycle Club, IBLA 2004-151, 171 IBLA 6 (2006).)
                                                           www.barnm2maa.or2 ------------�-



                                                                                                    AR04519
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 428 of 499




II.       Appeal of2015 Costs

As you know, BRC has made multiple requests to BLM for underlying data that BLM used to detennine
the costs for the 2015 Burning Man SRP. While BLM has provided some of this info, BRC has still not
received an adequate explanation. Hence, BRC is filing its appeal. Some specific issues enumerated in
the appeal are as follows.

      A. Duplicating Costs Already Charged via the IACR

         In 2015, BLM charged BRC an Indirect Administrative Cost Rate ("IACR"). The IBLA has held
         that when BLM uses the IACR for management overhead, BLM must reduce its cost recovery
         estimates accordingly. (Bookclif.fRattlers, 171 IBLA 26.) There are numerous overhead charges
         in BLM's final cost recovery decision that should have been reduced.

      B. No BLM "Overhead" on the Playa

         BLM applied the IACR to all playa-related costs-even though BRC provided all of the
         infrastructure and overhead in Black Rock City. The IACR is intended to cover costs that BLM
         cannot directly identify. (BLM Instruction Memorandum No. 2014-032.) As you know, BLM
         directly identified all costs that BLM incurred at the event. Moreover, BRC covers all of the
         BLM's overhead in Black Rock City, including building rentals. It was improper for BLM to
         double-charge BRC for these expenses.

      C. Contracts

         BLM has a responsibility to allow BRC to provide services to BLM before BLM enters into
         contracts. (BLM Recreation Pennit and Fee Administration Handbook at 1-29.) In 2015,
         however, BLM entered into several contracts without giving BRC the opportunity to fulfill the
         services. We would like to evaluate the possibility of BRC taking on several contracts for 2016,
         including:

         I. Lyman Communications
         2. Modular Communications Systems
         3. Law Enforcement Temporary Placement Service

         In addition, BLM entered into contracts for services and equipment that were unnecessary and
         unjustified. We expect to review the following contract for 2016 and anticipate a substantial
         reduction in costs and services required by BLM:

         1. U.S. Park Police
         2. U.S. Forest Service
         3. Inet Dispatch
         4. Botach Tactical




                                                     2
                                                                                               AR04520
        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 429 of 499




  D. Labor Costs

      BLM's labor costs have dramatically increased over the last four years without adequate
      explanation. BRC has simply been told by the prior permit administration that "law enforcement
      costs what it costs," and "law enforcement costs are not subject to cost recovery guidelines."
      Again, it is unfortunate that the IBLA will likely not decide this appeal before the 2016 Cost
      Recovery Agreement is negotiated. However, I strongly suggest you run these quotes by the
      solicitor before you prepare the Cost Recovery Estimate for 2016.

      Many of the hours spent by BLM staff, and many of the GS pay grades assigned to certain
      positions, seem to be inflated or unnecessary. Without sufficient underlying data that explains
      what these staff members did or why a certain pay grade is required, it is impossible to assess
      whether the hours were justified or not. The IBLA has held that permittees are entitled to a
      reasoned explanation of the underlying data that goes into each cost. (BookcliffRattlers, 171
      IBLA 21.)

      In addition to the number of staff and hours, I also urge you to take a hard and fresh look at what
      BLM staff members do on the playa. As you know, last year BLM seized numerous packages
      from the U.S. Post Office. BRC footed the bill for BLM's labor in doing this. As far as BRC can
      tell, not a single viable case resulted from the time spent seizing packages. Also, stopping large
      numbers of vehicles for dust on license plates and other minor traffic violations does not seem to
      achieve any measurable public health and safety goal, and we have not been provided evidence to
      the contrary. Charging BRC for costs that are unjustified and unexplained is beyond the
      requirements of cost recovery. Please see the attached Statement of Reasons for specific
      information regarding BRC's questions and concerns. These issues will need to be addressed for
      2016.

      Finally, BRC's thousands of staff, volunteers and contractors provide an inordinate amount of
      public health and safety services at the event. Based on the documentation you provided for the
      2015 costs, it appears that these staff members were not factored into the decision at all. In
      assessing the public health and safety goals and resources required for the 2016 event, and
      detennining the staffing levels, I encourage you to factor in BRC's staff. I would like BRC and
      BLM to agree on BLM staffing requirements for a safe event and to avoid an unnecessary appeal
      of the 2016 costs.

      I understand that you are considering BRC's environmental compliance staff as you put together
      the cost recovery estimate for 2016. Thank you for this. BRC's track record with environmental
      compliance illustrates that BRC can handle this effort adequately. BRC is committed to
      escalating problematic cases to BLM as necessary.

E. Equipment & Supply Costs

BRC understands that certain equipment and supplies are needed to perform core operations and
functions on the playa, and that personnel must be properly supported and cared for. However, BLM's
requirements for equipment and supplies far exceed that which should be required to safely administer



                                                  3
                                                                                            AR04521
         Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 430 of 499




the Burning Man SRP. Examples include the following. Please see the Statement of Reasons for more
details.

      1. GPS cameras
      2. Delorme InReach tracking devices
      3. Delivery fees

Thank you for considering these issues for the 2016 event. It is in the spirit of collaboration, and
wanting to avoid further appeals, that I send you this letter. I am available to talk to you and the
solicitor if you wish to discuss the appeal or the implications for 2016 costs.


Sincerely,


 �ti/le/
Raymond Allen
General Counsel

Enclosure: BRC's Statement of Reasons

Cc:          Janell Bogue, Regional Solicitor




                                                   4
                                                                                               AR04522
                                   Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 431 of 499
Re: [EXTERNAL] Burning Man Cost Recovery 2019 Phase 2
Hall, Mark E <mehall@blm.gov>
Fri 7/5/2019 8:10 AM
To: Marnee Benson <marnee.benson@burningman.org>
Cc: Mckinney, Chelsea M <cmmckinney@blm.gov>; McCullough, Ester M <emccullo@blm.gov>; Emma Weisman <emma.weisman@burningman.org>; Charlie Dolman
<charlie.dolman@burningman.org>; Heather Nuanes <heather.nuanes@burningman.org>

We'll see what we can do. With the holiday falling on Thursday, I know a lot of my team who has answers are off until
Monday.

Best, MEH

Mark E. Hall, PhD
Field Manager
Black Rock Field Office
Winnemucca District Office
775-623-1529.



On Wed, Jul 3, 2019 at 5:56 PM Marnee Benson <marnee.benson@burningman.org> wrote:
 Hi Mark,

  We received BLM's 2019 Phase 2 Cost Recovery Agreement. Before we can sign it, we need to know the following and hope you can provide by
  Monday July 8 midday:

      1. What specific purchases will be included in Misc. Supplies & Equipment?
      2. Please provide the specs for the following:
               GSA Contract Vehicle Modification
               Mod to Network Services and Support
               Mod to Microwave Internet Bandwidth
               Dispatch Console Repairs

  Thank you and have a great 4th,
  Marnee

  Marnee Benson
  Associate Director of Government Affairs
  Burning Man                                                                                                                                AR03468
                                                                                                                                                       /
                         Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 432 of 499
marnee.benson@burningman.org
w. (415) 865-3800
www.burningman.org




                                                                                                AR03469
                                                                                                          /
6/3/2020          Case 1:19-cv-03729-DLF Document    35-11Chelsea
                                             Mail - Mckinney, FiledM 07/12/21
                                                                     - Outlook Page 433 of 499

       Re: [EXTERNAL] Burning Man Cost Recovery 2019 Phase 2
       McCullough, Ester M <emccullo@blm.gov>
       Tue 7/9/2019 1:40 PM
       To: Marnee Benson <marnee.benson@burningman.org>
       Cc: Hall, Mark E <mehall@blm.gov>; Mckinney, Chelsea M <cmmckinney@blm.gov>; Emma Weisman
       <emma.weisman@burningman.org>; Charlie Dolman <charlie.dolman@burningman.org>; Heather Nuanes
       <heather.nuanes@burningman.org>
       Hi Marnee:

       I've turned this over to Chelsea, and she will get back to you shortly.

       Thanks, and let me know if there are any other concerns.
       Ester

       On Tue, Jul 9, 2019 at 1:33 PM Marnee Benson <marnee.benson@burningman.org> wrote:
        Hi Ester,

           The deadline BLM imposed on our cost recovery agreement is Friday, so waiting for Mark to get back to
           us on Thursday or Friday won't work (unless you are extending the deadline, which would be fine and
           would need to be done by letter).

           The agreement Mark has asked us to sign compels Burning Man to pay BLM over $2.2 million, which is
           in addition to the $745,000 we have already paid for BLM to help plan for 2019, which presumably
           includes BLM researching and creating the cost recovery Phase 2 documents and providing the
           information to the permittee. The information I've requested is really the bare minimum we are entitled
           to, and we need time to properly review it once received. What do you think is the best solution?

           Many thanks,

           Marnee Benson
           Associate Director of Government Affairs
           Burning Man
           marnee.benson@burningman.org
           w. (415) 865-3800
           www.burningman.org




           On Tue, Jul 9, 2019 at 12:18 PM McCullough, Ester <emccullo@blm.gov> wrote:
            Hi Marnee:

             Mark is out on Leave until late tomorrow. Hopefully he can get back with you shortly after he returns
             (Thursday or Friday).

             Thanks...
             Ester

             On Tue, Jul 9, 2019 at 8:52 AM Marnee Benson <marnee.benson@burningman.org> wrote:
              Hi Mark,
                                                                                                           AR03472
https://outlook.office365.com/mail/search/id/AAQkADg0NGYyMzk1LWI1ZjQtNGQ0OS1iNDk3LTBlZGNiZDM5OTY3MAAQAMqW3NqjR7VIoJHpXhKp…   1/3
6/3/2020        Case 1:19-cv-03729-DLF Document    35-11Chelsea
                                           Mail - Mckinney, FiledM 07/12/21
                                                                   - Outlook Page 434 of 499

             I'm following up on my request from last week. We want a chance to review the information you
             send before we agree to the cost recovery. Will you provide the details today? Our assumption is
             BLM would not be including these items without fully understanding what they are and why they
             are necessary to our permit, and that BLM would have written specifications and gotten cost
             estimates before adding to our cost recovery:

                 1. What specific purchases will be included in Misc. Supplies & Equipment?
                 2. Please provide the specs for the following:
                          GSA Contract Vehicle Modification
                          Mod to Network Services and Support
                          Mod to Microwave Internet Bandwidth
                          Dispatch Console Repairs


             We would also like this additional term in Section IV:

             F.      By entering into this Agreement, Applicant does not admit that BLM’s Draft Labor Detail
             and Operational Costs Summary included in the 2019 Phase 2 CRA Estimate are reasonable costs
             as defined under 43 U.S.C. 1734(b), and nothing herein shall be deemed to cause Applicant to
             waive its right to appeal BLM’s final Cost Recovery Decision.

             Thank you,

             Marnee Benson
             Associate Director of Government Affairs
             Burning Man
             marnee.benson@burningman.org
             w. (415) 865-3800
             www.burningman.org




             On Fri, Jul 5, 2019 at 8:10 AM Hall, Mark <mehall@blm.gov> wrote:
               We'll see what we can do. With the holiday falling on Thursday, I know a lot of
               my team who has answers are off until Monday.

               Best, MEH

               Mark E. Hall, PhD
               Field Manager
               Black Rock Field Office
               Winnemucca District Office
               775-623-1529.



               On Wed, Jul 3, 2019 at 5:56 PM Marnee Benson <marnee.benson@burningman.org> wrote:
                Hi Mark,



                                                                                                           AR03473
https://outlook.office365.com/mail/search/id/AAQkADg0NGYyMzk1LWI1ZjQtNGQ0OS1iNDk3LTBlZGNiZDM5OTY3MAAQAMqW3NqjR7VIoJHpXhKp…   2/3
6/3/2020         Case 1:19-cv-03729-DLF Document    35-11Chelsea
                                            Mail - Mckinney, FiledM 07/12/21
                                                                    - Outlook Page 435 of 499
                   We received BLM's 2019 Phase 2 Cost Recovery Agreement. Before we can sign it, we need to
                   know the following and hope you can provide by Monday July 8 midday:

                          1. What specific purchases will be included in Misc. Supplies & Equipment?
                          2. Please provide the specs for the following:
                                   GSA Contract Vehicle Modification
                                   Mod to Network Services and Support
                                   Mod to Microwave Internet Bandwidth
                                   Dispatch Console Repairs

                   Thank you and have a great 4th,
                   Marnee

                   Marnee Benson
                   Associate Director of Government Affairs
                   Burning Man
                   marnee.benson@burningman.org
                   w. (415) 865-3800
                   www.burningman.org




            --
            Ester M. McCullough
            Ester M. McCullough
            District Manager
            Winnemucca District
            Bureau of Land Management
            5100 East Winnemucca Blvd
            Winnemucca, NV 89445
            775-623-1501
            775-455-7766 (cell)



       --
       Ester M. McCullough
       Ester M. McCullough
       District Manager
       Winnemucca District
       Bureau of Land Management
       5100 East Winnemucca Blvd
       Winnemucca, NV 89445
       775-623-1501
       775-455-7766 (cell)




                                                                                                           AR03474
https://outlook.office365.com/mail/search/id/AAQkADg0NGYyMzk1LWI1ZjQtNGQ0OS1iNDk3LTBlZGNiZDM5OTY3MAAQAMqW3NqjR7VIoJHpXhKp…   3/3
6/3/2020         Case 1:19-cv-03729-DLF Document    35-11Chelsea
                                            Mail - Mckinney, FiledM 07/12/21
                                                                    - Outlook Page 436 of 499

       Response to Burning Man Cost Recovery 2019 Phase 2 email
       Mckinney, Chelsea M <cmmckinney@blm.gov>
       Tue 7/9/2019 2:48 PM
       To: Marnee Benson <marnee.benson@burningman.org>; Hall, Mark E <mehall@blm.gov>; Emma Weisman
       <emma.weisman@burningman.org>; Charlie Dolman <charlie.dolman@burningman.org>; Heather Nuanes
       <heather.nuanes@burningman.org>; McCullough, Ester M <emccullo@blm.gov>

       Marnee,

       Please see the response below to your request last week regarding the Burning Man Cost Recovery
       2019 Phase 2

       1. Miscellaneous purchases are reasonable necessities that arise throughout the planning/event cycle. A
       full accounting of these purchases will be provided during cost recovery close-out.

       2. As follows (4 Bullet Points):

       GSA Contract Vehicle Modification
       When BLM prepared the Phase 1 CRA Estimate document, BLM had planned to assign WDO vehicles
       for travel and rent UTVs/Golf Carts for work on playa for the Civilian Operations personnel, as in previous
       years. For the UTVs/Golf Carts rentals, it would be a Government contract because BMP had declined it
       as a MOU contract in 2019. The estimated amount $6,500 documented in the Phase 1 document was
       based on market research. After the Phase 1 document was signed, the WDO reported to the 2019
       Event Planning Team that they would not have district vehicles to assign to the Civilian Operations
       personnel this year. Also, after a review of the Air Quality monitoring results from 2018 Civilian
       Operations personnel wearing individual monitors while driving UTVs/Golf Carts during the event in the
       city, it was determined that some mitigation would have to occur due to the high playa dust exposure. The
       Planning team made the decision to rent GSA vehicles for travel and work on playa for the Civilian
       Operations staff. This would keep all Civilian Operations personnel driving on playa in enclosed vehicles.
       BLM contracted GSA for 15 rental vehicles. The contract for the 15 vehicles for the event is $16,083.00,
       not including fuel which will be charged separate on Government gas cards or at the JOC fuel station. In
       the Phase 2 document, BLM estimated another $10,000.00 for a total of $16,500.00 for vehicle rentals
       using the funds in Phase 1 and Phase 2.

       Mod to Network Services and Support
       This adjustment is needed for estimated government contracting costs.

       Mod to Microwave Internet Bandwith
       This adjustment is needed for estimated government contracting costs.

       Dispatch Console Repairs
       During the 2018 Burning Man event the Dispatchers were complaining of humming noises coming across the dispatch
       consoles. A er the event BLM contracted Catalyst to come inspect the Burning Man consoles. During this inspec on
       it was determined that four of the console gateways were damaged by overhea ng from opera ons on playa and the
       six audio interfaces were damaged by the shared power supply. The contractor made recommenda ons for repair
       and maintenance which the Planning Team considered and selected reasonable solu ons. The reasonable solu ons
       selected will allow for the Burning Man consoles to be opera onal for the 2019 Burning Man event and eliminate
       these issues from happening in the future. This item was provided to Burning Man Project as an upcoming technology
       need when out-year needs were discussed in 2018.

       What will be purchased:
                                                                                                            AR03470
https://outlook.office365.com/mail/search/id/AAQkADg0NGYyMzk1LWI1ZjQtNGQ0OS1iNDk3LTBlZGNiZDM5OTY3MAAQAA%2BvtjjRrKFBpyuYvm9c…   1/2
6/3/2020            Case 1:19-cv-03729-DLF Document    35-11Chelsea
                                               Mail - Mckinney, FiledM 07/12/21
                                                                       - Outlook Page 437 of 499
               1.    (6) Console Gateways                              $11,430.00
               2.    (6) Audio Interfaces                                $5,460.00
               3.    Reconﬁgura on of Console Moun ng                   $1,500.00
               4.    Shipping                                              $750.00
       Total                                                            $19,140.00


       BMP's request to add the additional term to Section IV. of the Cost Recovery Agreement
       It is a proponents right to appeal the close out cost recovery. Adding the suggested language is
       redundant. BLM will not edit the Cost Recovery Agreement to include your additional term.

       Mark will not be in the office until Thursday. Should you have any questions or concerns please let me
       know. Thank you.

       --
       Chelsea McKinney
       Burning Man Project Manager
       Black Rock FO - BLM
       5100 E. Winnemucca Blvd
       Winnemucca, NV 89445-2921
       Phone : 775-623-1771
       Work Cell: 775-304-8216
       Fax: 775-623-1741




                                                                                                            AR03471
https://outlook.office365.com/mail/search/id/AAQkADg0NGYyMzk1LWI1ZjQtNGQ0OS1iNDk3LTBlZGNiZDM5OTY3MAAQAA%2BvtjjRrKFBpyuYvm9c…   2/2
      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 438 of 499



Form 1221-2
(June 1969)




                                   UNITED STATES
                              DEPARTMENT OF THE INTERIOR                       Release
                             BUREAU OF LAND MANAGEMENT                               2-300
                                                                               Date
                               MANUAL TRANSMITTAL SHEET                        11/17/2014
 Subject
                H-2930-1 Recreation Permit and Fee Administration Handbook

1. Explanation of Material Transmitted: This release transmits a revised Recreation Permit
   Administration Handbook which replaces Handbook 2930-1, Release 2-295 in its entirety.
   This Handbook revision provides general policy, direction, and guidance for administering
   recreation permits on the public lands and associated waters under the administration of the
   Bureau of Land Management.

    This revised Handbook provides recreation and visitor services policy direction to
    supplement the Permits for Recreation on Public Lands Regulations set forth in 43 CFR Part
    2930.

2. Reports Required: None.

3. Material superseded: The material superseded by this release is listed under “REMOVE”
   below. No other directives are superseded.

4. Filing Information: File as directed below.

    REMOVE                                          INSERT

    All of H-2930-1 (Rel. 2-295)                    All of the Revised H-2930-1
    (Total 302 pages)                               (Total 246 pages)




                                                    Edwin L. Roberson
                                                    Assistant Director, Resources and Planning




                                                                                         AR07352
    Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 439 of 499




BLM HANDBOOK                                                  Rel. 2-300
Supersedes Rel. 2-295                                          11/17/14

                                                                      AR07353
        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 440 of 499

              H-2930-1 BLM Recreation Permit and Fee Administration Handbook (Public)
                                                                                                                                               i


                                                    TABLE OF CONTENTS


 Guidelines for Using This Handbook ................................................................................vii


 CHAPTER 1. SPECIAL RECREATION PERMITS ....................................................1-1

 I.     TYPES OF PERMITS ...............................................................................................1-1
        A. Commercial Use .....................................................................................................1-1
        B. Competitive Use .....................................................................................................1-2
        C. Vending ..................................................................................................................1-2
        D. Special Area Use ....................................................................................................1-4
        E. Organized Group Activity or Event Use ................................................................1-4
        F. Relationship with Other BLM Permits ...................................................................1-5

II.     WAIVING THE REQUIREMENT TO OBTAIN A PERMIT ..............................1-7

III.   RECREATION PERMIT ADMINISTRATION .....................................................1-9
       A. Permit Availability ..................................................................................................1-9
       B. Processing the Application .....................................................................................1-10
       C. Award of Permits ....................................................................................................1-15
       D. Permit Duration .......................................................................................................1-16
       E. Renewal of Permits .................................................................................................1-18
       F. Transfer of Permits .................................................................................................1-18
       G. Fees .........................................................................................................................1-20
       H. Fee Payment and Calculation ..................................................................................1-27
       I. Fee Collections ........................................................................................................1-39
       J. Refunds ...................................................................................................................1-40
       K. Approval To Vary or Waive Fees ...........................................................................1-41
       L. Terms and Stipulations ...........................................................................................1-42
       M. Bonds ......................................................................................................................1-42
       N. Insurance and Liability ...........................................................................................1-49
       O. Permit Monitoring, Performance Evaluation, and Compliance ..............................1-52
       P. Coordination and Joint Permits ...............................................................................1-57
       Q. Special Considerations for Selected Programs and Activities ................................1-58


 CHAPTER 2. RECREATION USE PERMITS .............................................................2-1

 I.     ISSUANCE OF PERMITS .....................................................................................2-1
        A. Purpose ................................................................................................................2-1
        B. Availability .........................................................................................................2-1
        C. Procedures ...........................................................................................................2-1
        D. Duration ..............................................................................................................2-1
 BLM HANDBOOK                                                                                                     Rel. 2-300
 Supersedes Rel. 2-295                                                                                               11/17/14

                                                                                                                                   AR07354
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 441 of 499

           H-2930-1 BLM Recreation Permit and Fee Administration Handbook (Public)

                                                                                                                                             ii

II.      FEES ......................................................................................................................2-2
         A. General Fee Policy and Guiding Parameters ......................................................2-2
         B. Establishment of New Fee Sites and Modification of Existing Fees ..................2-3
         C. Fee Categories .....................................................................................................2-10
         D. Fee Structure (Passes) .........................................................................................2-14
         E. Fee Rates ............................................................................................................2-15
         F. Payment ...............................................................................................................2-17
         G. Refunds ...............................................................................................................2-17
         H. Posting of Sites and Projects ...............................................................................2-17
         I. Fee Suspensions and Fee-Free Days ...................................................................2-18

III.    EXPENDITURES ....................................................................................................2-19
        A. Field Office Expenditures ...................................................................................2-19
        B. Administration, Overhead, and Indirect Costs ....................................................2-20
        C. Limitation on Use of Fees ...................................................................................2-20
        D. State Expenditures ..............................................................................................2-20

IV.      ALLOCATION OF USE ........................................................................................2-21
         A. Fee Site Capacity ................................................................................................2-21
         B. Reservation Systems ...........................................................................................2-21

V.       TERMS AND CONDITIONS OF USE .................................................................2-22

VI.      RENEWAL AND TRANSFER OF PERMITS ....................................................2-22

VII.     PERMIT SUSPENSION AND REVOCATION ..................................................2-22

VIII. RECORDKEEPING AND STORAGE                                          .............................................................2-23

IX.      FINANCIAL CONTROLS ....................................................................................2-23
         A. Collection Personnel ...........................................................................................2-23
         B. Liabilities and Responsibilities ...........................................................................2-25
         C. Collection Sites ...................................................................................................2-27
         D. Collection Activities ...........................................................................................2-30

X.       FEE MANAGEMENT AGREEMENTS AND CONTRACTS FOR FEE
         COLLECTION SERVICES ..................................................................................2-32
         A. Selecting the Type of Instrument ........................................................................2-32
         B. Fee Management Agreements .............................................................................2-32
         C. Fee Collection Contracts .....................................................................................2-33

XI.      NATIONAL CONSISTENCY/LOCAL FLEXIBILITY                                                   ..................................2-35




BLM HANDBOOK                                                                                                      Rel. 2-300
Supersedes Rel. 2-295                                                                                              11/17/14
                                                                                                                                 AR07355
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 442 of 499

            H-2930-1 BLM Recreation Permit and Fee Administration Handbook (Public)

                                                                                                                                            iii

CHAPTER 3.               AMERICA THE BEAUTIFUL – THE NATIONAL PARKS AND
                         FEDERAL RECREATIONAL LANDS PASS PROGRAM .............3-1

I.        USE OF INTERAGENCY PASSES ......................................................................3-1

II.       DESIGN OF INTERAGENCY PASSES .............................................................3-1

III.      INTERAGENCY ANNUAL PASSES ....................................................................3-2
          A. Price and Availability .........................................................................................3-2
          B. Validation of the Pass .........................................................................................3-2
          C. Confirmation Notices ..........................................................................................3-3

IV.       INTERAGENCY SENIOR PASSES ...................................................................3-3
          A. Exchange of Golden Age Passports for the Interagency Senior Pass .................3-3
          B. Price and Availability .........................................................................................3-3
          C. Proof of Residency and Age ...............................................................................3-4
          D. Validation of the Pass .........................................................................................3-4
          E. Senior Passes Issued to Ineligible Persons ..........................................................3-4

V.        INTERAGENCY ACCESS PASSES ....................................................................3-5
          A. Exchange of Golden Access Passports for the Interagency Access Pass ...........3-5
          B. Price and Availability .........................................................................................3-5
          C. Proof of Residency and Permanent Disability ....................................................3-5
          D. Validation of the Pass .........................................................................................3-7

VI.       INTERAGENCY VOLUNTEER PASSES ..........................................................3-7
          A. Price and Availability .........................................................................................3-7
          B. Proof of Eligibility ..............................................................................................3-8
          C. Validation of the Pass .........................................................................................3-8

VII.      SUPPLEMENTAL MATERIALS ........................................................................3-8
          A. Hangtags .............................................................................................................3-8
          B. Decals ..................................................................................................................3-9
          C. Brochures ............................................................................................................3-10
          D. Hole Punches ......................................................................................................3-11

VIII. ORDERING .............................................................................................................3-11

IX.       ACCOUNTING AND REPORTING REQUIREMENTS ..................................3-11

X.        EXPENDITURE OF PASS REVENUES .............................................................3-12

XI.       AGREEMENTS FOR SALE OF THE INTERAGENCY ANNUAL PASS .....3-12
          A. Interagency Agreements with Other Federal Agencies ......................................3-12
          B. Supplemental Cooperating Association Agreements ..........................................3-12

BLM HANDBOOK                                                                                                      Rel. 2-300
Supersedes Rel. 2-295                                                                                              11/17/14
                                                                                                                                AR07356
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 443 of 499

             H-2930-1 BLM Recreation Permit and Fee Administration Handbook (Public)

                                                                                                                                          iv

CHAPTER 4. RECREATION COMMERCIAL SERVICES ...................................4-1
[Reserved – Guidance Forthcoming]


CHAPTER 5.               DECISIONS, ALTERNATIVE DISPUTE RESOLUTION,
                         PROTESTS, AND APPEALS ...............................................................5-1

I.        COLLABORATIVE STAKEHOLDER ENGAGEMENT AND
          ALTERNATIVE DISPUTE RESOLUTION .......................................................5-1

II.       DECISIONS OF THE AUTHORIZED OFFICER .............................................5-1
          A. Protests ............................................................................................................5-2
          B. Appeals ...........................................................................................................5-3


CHAPTER 6.               RECORDKEEPING ..............................................................................6-1

I.        GENERAL POLICY ..............................................................................................6-1

II.       ESTABLISHMENT AND MAINTENANCE OF CASE RECORDS ................6-1
          A. Commercial and Competitive SRPs and Organized Group SRPs ......................6-1
          B. Special Area SRPs ..............................................................................................6-1
          C. RUPs ...............................................................................................................6-1

III.      PUBLIC LAND STATISTICS AND BUDGETARY RECORDS ......................6-3

IV.       PRIVACY ACT CONSIDERATIONS .................................................................6-3
          A. Commercial SRPs ...............................................................................................6-3
          B. RUPs and Noncommercial SRPs ........................................................................6-3

GLOSSARY .........................................................................................................................G-1

REFERENCES AND AUTHORITY ................................................................................R-1

FIGURES
1.   Steps for Issuing Commercial, Competitive, and Organized Group Special Recreation
     Permits ......................................................................................................................1-13
2.   Fees Established under the BLM Director’s Special Recreation Permit Authority ..1-21
3.   State Director’s Special Recreation Permit Fee Authority .......................................1-21
4.   Example of Cost Recovery for a Competitive Event .................................................1-24
5.   Discount for Use of Nonpublic Lands and Related Waters ......................................1-33
6.   Example of Minimum Fee (Using 2014 Minimum Fee) ..........................................1-35
7.   Example of No Deductions or Discounts ..................................................................1-36
8.   Example of Eligible Deductions and Discounts .......................................................1-37
9.   Example of Deductions, Discounts, and Periodic Payments ....................................1-38

BLM HANDBOOK                                                                                                     Rel. 2-300
Supersedes Rel. 2-295                                                                                             11/17/14
                                                                                                                              AR07357
      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 444 of 499

            H-2930-1 BLM Recreation Permit and Fee Administration Handbook (Public)

                                                                                                                                    v

10.      Example of Bonding for a Commercial Activity ......................................................1-45
11.      General Guidelines for Minimum Insurance Requirements .....................................1-51
12.      BLM Recreation Fee Proposals: Step-by-Step Review and Approval Process ........2-5
13.      Standard Amenity Sites .............................................................................................2-12
14.      Examples of Special Recreation Permit File Organization .......................................6-2

APPENDIXES
Appendix A – Fee Structure
A1 Recreation Permit Fee Service Structure ........................................................................A1-1

Appendix B – Special Recreation Permits
B1   Brief History of BLM Special Recreation Permit Fees and Actions ........................B1-1
B2   Decision Tree for Special Recreation Permitting .....................................................B2-1
B3a Using a Letter of Agreement for Organized Groups Where a Special Recreation
      Permit Is Not Required ............................................................................................B3a-1
B3b Sample Letter of Agreement .....................................................................................B3b-1
B4   Special Recreation Permit Application .....................................................................B4-1
B5   Special Recreation Permit .........................................................................................B5-1
B6   Sample Business Plan Requirements ........................................................................B6-1
B7a Sample Operating Plan for a Commercial Special Recreation Permit .....................B7a-1
B7b Sample Operating Plan for an Organized Group or Competitive Event ...................B7b-1
B8   Sample Decision Approving Application .................................................................B8-1
B9   Sample Decision Denying Application .....................................................................B9-1
B10 Sample Decision Terminating a Special Recreation Permit .....................................B10-1
B11a Sample Stipulations for a Commercial Land-based Special Recreation Permit .......B11a-1
B11b Sample Stipulations for a Commercial River Running Special Recreation Permit ...B11b-1
B11c Sample Stipulations for an Organized Group Special Recreation Permit ................B11c-1
B12 Sample Annual Operating Authorization ..................................................................B12-1
B13 National Special Recreation Permit Fee Schedule ....................................................B13-1
B14 Sample Letter with Estimated Cost Recovery ..........................................................B14-1
B15 OMB Circular No. A-25 ...........................................................................................B15-1
B16 Sample Letter Combining Preseason Bill, Outfitter Evaluation, and
     Annual Operating Authorization ...............................................................................B16-1
B17 Sample Bond Determination Letter ..........................................................................B17-1
B18 Sample Certificate of Insurance ................................................................................B18-1
B19 Sample Outfitter Evaluation .....................................................................................B19-1
B20 Sample Post-Use Report ...........................................................................................B20-1
B21 Sample Memorandum of Understanding for a Multijurisdictional Permit ...............B21-1

Appendix C – Recreation Use Permits
C1   Sample Federal Register Notice for Establishing a Fee Area ...................................C1-1
C2   Recreation Fee Collection Affidavit .........................................................................C2-1
C3   Collections Officer Notice of Designation ...............................................................C3-1
C4   Sample Fee Management Agreement .......................................................................C4-1


BLM HANDBOOK                                                                                                Rel. 2-300
Supersedes Rel. 2-295                                                                                        11/17/14
                                                                                                                        AR07358
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 445 of 499
        H-2930-1 BLM Recreation Permit and Fee Administration Handbook (Public)

                                                                                              1-20

               permittee’s business enters bankruptcy under chapter 7 of the bankruptcy laws,
               the SRP must be terminated. No permit transfers may be approved for permittees
               entering chapter 7.

       2. Noncommercial Permits.

Permits issued for noncommercial use of Special Areas where use is allocated are transferred
only with the AO’s approval. The procedures for transfer of commercial use permits (described
in Chapter 1, Section III.F.1., Commercial Permits) are not required for transfer of
noncommercial permits. Field offices anticipating permit transfers should establish a transfer
policy consistent with this section.

       G. Fees

All minimum fees associated with commercial use, competitive use, and organized group use or
events are established by the BLM Director; updated every 3 years in coordination with the U.S.
Forest Service (most recently, effective March 2014) based on the implicit price deflator index;
and announced internally by instruction memorandum and externally by publication in the
Federal Register. (See Figure 2, Fees Established under the BLM Director’s Special Recreation
Permit Authority.) SRP fees established by the BLM Director are also described in the National
Special Recreation Permit Fee Schedule (hereinafter referred to as the national recreation fee
schedule). (See Appendix B13, National Special Recreation Permit Fee Schedule.) Fees
associated with individual use of Special Areas are set by the state director and are published in
the Federal Register 6 months before the fee area is established. In many states ISRP fee
proposals are reviewed by a Recreation Resource Advisory Committee (R/RAC). ISRP fees may
be adjusted to reflect changes in costs and to ensure a fair return for the use of the public lands
and related waters. The BLM publishes announcements in local newspapers and publications
near the site when implementing ISRP fee adjustments. (See Figure 3, State Director’s Special
Recreation Permit Fee Authority.)

       1. Cost Recovery.

The BLM, per 43 CFR 2932.31, “may charge a fee for recovery of costs to the agency of
analysis and permit processing….” The BLM has established a national policy that cost
recovery of direct expenses related to permit administration will be charged consistently when
the conditions for requiring cost recovery, as established in the subject regulations and
handbook, are met. Cost recovery covers all federal activities that convey special benefits to
recipients beyond those accruing to the general public. Cost recovery is intended to ensure that
individuals or groups who clearly benefit from an SRP authorization for an activity or event on
BLM public lands and related waters shoulder the costs associated with providing, administering,
and monitoring that activity or event. (See Glossary definition of Cost Recovery.) (See
Appendix B14, Sample Letter with Estimated Cost Recovery.)




BLM HANDBOOK                                                                    Rel. 2-300
Supersedes Rel. 2-295                                                            11/17/14

                                                                                          AR07380
        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 446 of 499
           H-2930-1 BLM Recreation Permit and Fee Administration Handbook (Public)

                                                                                                 1-21


Figure 2. FEES ESTABLISHED UNDER THE BLM DIRECTOR’S SPECIAL
          RECREATION PERMIT AUTHORITY

Minimum annual fee is the greater of $105 (adjusted every 3 years) or the following:

Commercial (including        3 percent of adjusted gross receipts, plus any applicable assigned site fee
vending)                     and/or exclusive use fee, plus any applicable Special Area fee, plus cost
                             recovery, including application fees.
Competitive                  $5/participant/day, plus any applicable exclusive use fee, plus any
                             applicable Special Area fee, plus any applicable application fees. If cost
                             recovery applies, the BLM charges the greater of the SRP fees or cost
                             recovery.
Commercial and               The greater of the commercial fee or the competitive SRP fee, plus any
competitive                  applicable assigned site fee and/or exclusive use fee, application fees, and
                             Special Area fee. If cost recovery applies, the BLM charges cost recovery
                             plus the SRP fees.
Organized group              $5/person/day, plus any applicable exclusive use fee, plus any applicable
                             Special Area fee, plus any applicable application fees. If cost recovery
                             applies, the BLM charges the greater of the SRP fees or cost recovery.
Assigned site fee            $210/site/year.
(commercial only)
Cost recovery                Full cost recovery is required if the permit involves more than 50 hours of
                             staff time.
Modification authority       Only the BLM Director may modify or vary the method of computation of
                             these fees.



Figure 3. STATE DIRECTOR’S SPECIAL RECREATION PERMIT FEE AUTHORITY

Special Area fee             The state director may establish fees for Special Areas. Such a fee applies
                             to recreation users of the Special Area, including those covered by another
                             type of SRP as well as private, noncommercial users.
Application fee              The state director may establish application fees, as a matter of cost
                             recovery, for any permit type, provided the permit requires 50 hours or less
                             to process and administer. Actual cost recovery applies when the 50-hour
                             threshold is exceeded.
Exclusive use fee            The state director may set an exclusive use fee based on fair market value,
                             as long as the fee is higher than the BLM Director’s assigned site fee.
Late payment, late report,   The state director may set these fees.
and cancellation fee
Waiver authority             The state director may waive any fees previously established by the state
                             director.
   BLM HANDBOOK                                                                     Rel. 2-300
   Supersedes Rel. 2-295                                                             11/17/14

                                                                                             AR07381
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 447 of 499
        H-2930-1 BLM Recreation Permit and Fee Administration Handbook (Public)

                                                                                                  1-22

OMB Circular No. A-25, Revised 7/8/1993 (Appendix B15, OMB Circular No. A-25)
establishes federal policy regarding fees assessed for government services. There is no charge
for services when the identification of a specific beneficiary is obscure and the service can
primarily be considered to benefit the public broadly (section 6.A.1.c. of the circular). Cost
recovery charges may be applied, however, when the government supplies a service that
provides a special benefit to an identifiable recipient and that also provides a benefit to the
general public. If the public obtains benefits as a necessary consequence of an agency's
provision of special benefits to an identifiable recipient, the identifiable recipient is charged for
the service (section 6.A.1.b. of the circular).

            (1) If more than 50 hours of staff time are required for processing,
                administering, and monitoring a permit, the BLM charges cost
                recovery of direct expenses related to the permit. If the 50-hour cost
                recovery threshold is exceeded, recovery of costs begins with the first
                hour. The cost recovery charge is based on the actual personnel,
                vehicle, travel, and materials costs required to issue, administer, and
                monitor the SRP.

           (2) For commercial permits that exceed the 50-hour threshold, the BLM
               charges cost recovery in addition to fees arising from the national
               recreation fee schedule. For noncommercial, competitive or organized
               group permits that exceed the 50-hour threshold, the BLM charges
               cost recovery unless anticipated fees in the national recreation fee
               schedule exceed the cost recovery charge. In that case, the BLM
               charges use fees rather than cost recovery. When cost recovery is
               required, the AO notifies the applicant of potential charges in writing
               within 30 calendar days of receipt of the application. Further work on
               the project, e.g., an environmental assessment, may not begin until the
               BLM receives cost recovery fees.

           (3) Cost recovery charges are often associated with new or substantially
               different activities or events and are levied to compensate the
               government for the costs of authorizing and administering the new use.
               Cost recovery fees are also likely to be applicable to short-term uses
               that require environmental analysis or monitoring. For example, a
               cross-country race may require an environmental analysis team, field
               trips to assess the potential route, law enforcement, and monitoring at
               specific sites along the route. Cost recovery charges are not assessed
               for conducting routine business with permittees or for long-term
               monitoring.

           (4) The BLM may also charge cost recovery, including application fees,
               when necessary to cover the costs of a permit lottery system, site
               reservation systems, or other special services for use of Special Areas.
               When establishing application fees for cost recovery purposes, field
BLM HANDBOOK                                                                        Rel. 2-300
Supersedes Rel. 2-295                                                                11/17/14

                                                                                              AR07382
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 448 of 499
        H-2930-1 BLM Recreation Permit and Fee Administration Handbook (Public)

                                                                                              1-23

               offices should compare the fees charged by similar Special Areas
               and/or land management agencies and the fairness and equity of the
               fee levels among all users. (See Chapter 1, Section III.H., Fee
               Payment and Calculation, for further directions on cost recovery, and
               Figure 4, Example of Cost Recovery for a Competitive Event, for an
               example of cost recovery calculations.)

       2. Recreation Fees.

The BLM charges fees for recreation use of public lands and related waters to commercial users,
competitive event participants, vendors, and participants in organized group use and events that
require a permit. It may also charge recreation fees for individual use of Special Areas,
reservation or assignment of sites, and livestock grazing when associated with recreation use.

       a. Commercial Use Fees.

These are fees that are due in excess of the minimum annual fee and that are based on a
percentage of the adjusted gross receipts derived from the use authorized under the SRP. Fees
for commercial use permits are intended to provide a fair return to the government for the
opportunity to make a profit by using public lands and related waters. Although commercial
permittees normally pass this cost of doing business on to their guests, commercial use fees are
not use fees on guests.

           (1) The minimum annual fee for any commercial SRP is established by
               the BLM Director and is $105 as of March 2014. All commercial
               permittees must pay the minimum annual fee or 3 percent of their
               adjusted gross receipts, whichever is greater.

           (2) For some university, school, and community recreation programs, it
               may be difficult to determine the gross receipts, as enrollees are paying
               for tuition, room and board, lab fees, and activity fees and there is
               revenue from other sources, such as trust funds, endowments, and tax
               revenue. In these cases, the BLM may charge the organized group fee.
               This approach should not be used in situations where there is a clear
               fee for service being charged by the permittee.

           (3) When use takes place in a Special Area where Special Area fees are
               required, the Special Area fee is due in addition to the commercial use
               fee. Commercial fees may also include an assigned site fee and/or an
               exclusive use fee.




BLM HANDBOOK                                                                     Rel. 2-300
Supersedes Rel. 2-295                                                             11/17/14

                                                                                           AR07383
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 449 of 499
        H-2930-1 BLM Recreation Permit and Fee Administration Handbook (Public)

                                                                                              1-27

           (2) Assigned Site Fees. The BLM may charge an assigned site fee for
               exclusive commercial use of a site. Assignment of a site for
               commercial use does not preclude public use. The fee for assigned
               sites is specified in the BLM Director’s national recreation fee
               schedule ($210 as of March 2014) and is revised every 3 years using
               the implicit price deflator index. Assigned site fees are in addition to
               commercial use fees. Use of assigned sites is temporary in nature, and
               any temporary structures or improvements must be removed
               immediately upon the conclusion of the event or activity.

           (3) Exclusive Use Fees. Normally, the BLM issues SRPs for
               nonexclusive use of an area. On occasion, the BLM may determine
               that to protect public health or safety or to eliminate user and resource
               conflicts, permittees require exclusive recreation use of a site to
               conduct their activity. In such a case the BLM charges an annual or
               per occurrence exclusive use fee in addition to other permit fees. The
               exclusive use fee must be equal to or higher than the assigned site fee
               in the BLM Director’s national recreation fee schedule. The state
               director may establish fees based on fair market value for exclusive
               use. Exclusive use fees are in addition to commercial, competitive,
               Special Area, or organized group use fees. Exclusive use of sites
               related to an SRP is temporary in nature, and any temporary structures
               or improvements must be removed immediately upon the conclusion
               of the event or activity. To ensure that exclusive use may be
               enforceable by law enforcement personnel, field offices should
               implement procedures for developing a closure notice and publishing a
               Federal Register notice about the exclusive use.

           (4) Late Fees. States may establish a fee schedule for late payment of
               SRP fees, late use reports, and cancellations.

           (5) Grazing Fees. The BLM calculates fees for livestock grazing or
               trailing associated with an SRP based on the national grazing fee
               formula in effect at the time the SRP is issued. Livestock use
               associated with an SRP does not supersede an existing grazing lease or
               permit; the BLM’s approval of the use is reflected in the SRP.

       H. Fee Payment and Calculation

       1. Cost Recovery Procedures.

When the estimated time for processing, administering, and monitoring a permit exceeds 50
hours, cost recovery procedures must be followed. The recreation program uses the same cost
recovery procedures as the BLM Division of Lands, Realty and Cadastral Survey. The
regulations at 43 CFR 2920.6(b) require the reimbursement of costs for land use authorizations
BLM HANDBOOK                                                                     Rel. 2-300
Supersedes Rel. 2-295                                                             11/17/14

                                                                                           AR07387
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 450 of 499
        H-2930-1 BLM Recreation Permit and Fee Administration Handbook (Public)

                                                                                                1-28

using the provisions contained in the right-of-way regulations. See also 43 CFR 2804.14(c),
2805.16(b), 2884.12(c), and 2885.24(b). For billing and collections procedures and other
instructions, see BLM Manual MS-1323, Cost Recovery for Reimbursable Projects/Activities.
Cost recovery for SRPs falls under the authority of Section 304(b) of the Federal Land Policy
and Management Act and is considered a full, reasonable cost recovery (category 6). It is
important to remember that the correct term is “cost recovery,” not “cost reimbursable.” The
BLM does not process a cost recovery project unless and until sufficient funds are on deposit in
the cost recovery account. If a balance remains upon completion of permit administration, that
amount is returned to the applicant.

Once the BLM determines that a proposal will take more than 50 hours of staff time, a decision
letter with the estimate of direct and indirect costs must be provided to the applicant. The letter
should also include an outline of the cost recovery agreement that both parties would later sign if
the applicant chooses to participate in cost recovery. (See Appendix B14, Sample Letter with
Estimated Cost Recovery.)

       a. Included Costs.

Cost recovery charges are limited to the BLM’s costs of issuing the permit, including necessary
environmental documentation, onsite monitoring, and permit enforcement (43 CFR 2932.31(e)
(3). In determining what to include as costs, field offices are limited to those costs that not only
are directly related to the proposed activity but also do not broadly benefit the general public.
For example:

           (1) If the BLM is unable to process the permit in a timely manner, or to
               expedite the permit process, or to reduce or avoid cost recovery,
               applicants may themselves provide required products, such as
               environmental analyses, clearances, global positioning system (GPS)
               or geographic information system (GIS) maps, or other required
               products. Applicants may also hire qualified, DOI-approved
               contractors to complete necessary clearances when it is clearly in their
               interest to have these efforts completed more quickly than the BLM is
               able to do; however, BLM staff time will still be necessary to review
               contractor-provided work.

           (2) Law enforcement directly related to the activity or event is an
               appropriate cost recovery charge.

           (3) Development of clearances and reasonable mitigation measures
               required in the decision record are legitimate cost recovery charges.

           (4) Monitoring of an event for damage to inventoried resources or permit
               compliance that might occur as a direct result of the permitted event is
               an appropriate charge, but routine monitoring of resources as required by
               law or policy is not an appropriate cost recovery charge.
BLM HANDBOOK                                                                      Rel. 2-300
Supersedes Rel. 2-295                                                              11/17/14

                                                                                            AR07388
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 451 of 499
        H-2930-1 BLM Recreation Permit and Fee Administration Handbook (Public)

                                                                                              1-29

           (5) Inventories required under the Endangered Species Act and Natural
               Historic Preservation Act will generally not be a cost recovery charge;
               however, clearances and reasonable mitigation measures required in
               the decision record are appropriate cost recovery charges.

           (6) Where the BLM has a duty to inventory public land resources,
               inventories generally benefit the public and not just the applicant.
               Baseline inventories for natural and cultural resources are not paid for
               under cost recovery. For example, if existing areas, roads, and trails
               are designated as open for public use, the BLM would not charge the
               applicant for these same roads and trails to be inventoried for cultural
               or heritage resources, or special status species. (See Chapter 1,
               Section III.G.1., Cost Recovery.)

           (7) The pre-application consultation process is not a cost recovery charge;
               cost recovery starts upon receipt of a completed application.

           (8) Programmatic EAs are not charged to cost recovery.

       b. Factors To Consider in Estimating Costs.

The BLM may exercise considerable discretion in allowing an applicant to provide products
rather than doing so itself. For example, on a cost recovery OHV event, the applicant could
choose to provide GPS or GIS products instead of relying on the agency to gather the
information. Instead of relying on BLM archaeologists to perform cultural resources surveys, an
applicant could hire qualified, DOI-approved contractors to do so. BLM Manual MS-1323, Cost
Recovery for Reimbursable Projects/Activities, provides additional guidance on estimating direct
and indirect costs. (See Figure 4 for a spreadsheet used to estimate costs.)

           (1) Direct costs. Direct costs include personnel costs in the form of
               compensation to BLM personnel working on the project, along with
               the BLM’s leave surcharge rate and any overtime associated with
               processing the application. Labor costs are determined by each
               individual’s salary rate. Direct costs include travel expenses (e.g.,
               vehicle rental costs or fleet vehicle mileage costs); any necessary
               purchased services (e.g., printing, automated data product services, or
               copying); and miscellaneous supplies and equipment of a specialized
               nature, the use of which applies directly to processing the application.

           (2) Indirect costs. Indirect costs represent those administrative and
               program costs that may be attributed to processing the application,
               including a portion of the costs of equipment, space rental, telephone
               services, postage, personnel transfer costs, administrative and clerical
               support, training, safety, public information, cartography and basic
               series mapping, aviation management, telecommunications, equipment
BLM HANDBOOK                                                                     Rel. 2-300
Supersedes Rel. 2-295                                                             11/17/14

                                                                                          AR07389
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 452 of 499
        H-2930-1 BLM Recreation Permit and Fee Administration Handbook (Public)

                                                                                                1-30

               maintenance, and systems design and implementation. Excluded from
               indirect costs are management overhead, managerial work, evaluations
               of office activities, program coordination, technical program direction,
               environmental education and interpretation, interagency planning,
               studies and research, preparation of NEPA documents relating to
               general program planning, law enforcement, and firefighting.
               Nominal indirect costs are recovered through the indirect cost rate,
               determined annually by the BLM’s budget office in consultation with
               the Interior Business Center (IBC) (22.9 percent of total direct costs as
               of 2014), as part of the administration of cost recovery accounts.

       c. Establishing the Cost Recovery Account.

Once the applicant agrees to cost recovery, both parties must sign the cost recovery agreement
(CRA). To establish the cost recovery account, these general procedures are followed:

           (1) Both parties sign the CRA.

           (2) The applicant makes cost recovery payment.

           (3) The BLM deposits payment into a suspense account in its Collections
               and Billings System (CBS).

           (4) The field office requests a WBS (project) code from the state budget
               office.

           (5) The field office prepares Form 1310-20, Project/Subproject Number
               Assignment and Information Form.

           (6) The field office requests a 5105 account to be established in the
               Federal Financial System by sending the following to the National
               Operations Center: Form 1310-20, copy of CBS receipt, and copy of
               CRA.

           (7) The National Operations Center notifies the state office when it
               establishes the account in the Federal Financial System.

           (8) The field office transfers funds from the suspense account to the
               project account.

       d. Monitoring Cost Recovery.

The applicant is entitled to a thorough accounting of the use of cost recovery funds. Staff who
charge time to the CRA must document their time and describe their activity on BLM Form


BLM HANDBOOK                                                                       Rel. 2-300
Supersedes Rel. 2-295                                                               11/17/14

                                                                                           AR07390
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 453 of 499
        H-2930-1 BLM Recreation Permit and Fee Administration Handbook (Public)

                                                                                               1-31

1323-1, Reimbursable Project Log. The project manager must maintain time logs, copies of
receipts, vehicle reports, etc., that reflect charges to the project.

       2. Estimated Fees.

For commercial use, base the fee estimates on either the amount of fees paid the previous year or
an annual revenue estimate that is agreed to by the permittee and the AO before any use occurs.
When revenues are uncertain (e.g., for the first year of a new operation), the minimum annual fee
or an estimate agreed to by both parties is appropriate. For competitive use, the BLM bases the
fee estimates on projected adjusted gross receipts or on the number of participants as agreed to
by the permittee and the AO. In any case, the prepaid fee must not be less than the minimum
annual fee.

       3. Fee Payments.

Recreation fees due the government must be paid in advance of any authorized use to ensure that
the government receives payment. For commercial use, when the total estimated fee is $1,000 or
greater, the BLM may allow periodic payments as long as the permittee pays at least 25 percent
of the estimated fee in advance of commencing use. For example, a permittee whose estimated
annual fee is $1,000 must pay at least $250 at the beginning of the season and may schedule the
remainder of the payments over the rest of the season. The BLM establishes specific payment
dates before issuing the permit. For multiyear permits, the BLM may consider scheduling a final
payment after the use season ends, so it may reconcile the estimated payment with the final total
of payments due for the season. This practice reduces the need to carry over payments to the
following season through a yearend settlement process.

       4. Deductions.

For commercial use, deductions from gross receipts are allowed for actual transportation and
lodging costs incurred by the permittee before the client’s arrival at the beginning of a trip, and
after departure at the end of a trip. For example, airplane travel from a gateway airport to the
permittee’s headquarters and lodging in a motel the night before the start of the trip are allowable
deductions. Claims for deductions must be supported by itemized receipts. Transportation and
lodging deductions are not allowed for competitive uses, vendors, or organized groups.

           (1) Transportation cost adjustments. Deductions are allowed to provide
               transportation for clients to and from the local community or the
               permittee’s headquarters. Allowable transportation adjustments apply
               to both single-day and multiple-day trips. The intent is to allow
               adjustments for costs paid or borne by commercial permittees in
               bringing their clients to local communities or the permittee’s
               headquarters before the trip, and returning them from such points after
               the trip (as opposed to transportation costs between the local
               community or permittee’s headquarters and the public lands or related
               waters). Costs incurred between the permittee’s headquarters or local
BLM HANDBOOK                                                                     Rel. 2-300
Supersedes Rel. 2-295                                                             11/17/14

                                                                                           AR07391
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 454 of 499
        H-2930-1 BLM Recreation Permit and Fee Administration Handbook (Public)

                                                                                             1-32

               community and the beginning of the advertised use, or costs incurred
               during the permitted activity or trip, regardless of public or private
               land status, may not be deducted. (Note: Adjustments for the percent
               of time spent off public lands—discussed further under Chapter 1,
               Section III.H.5., Discounts—do not apply to pre-trip and post-trip
               transportation, as doing so would create a double deduction.)

               Permittees should report the actual amount paid to others or the current
               mileage rate allowance that the General Services Administration
               (GSA) allows for advantageous use of a privately owned vehicle (or
               aircraft) for government travel. The GSA privately owned vehicle rate
               is used for consistency purposes.

           (2) Lodging cost adjustments. As noted, pre-trip and post pre-trip requests
               for lodging deductions require substantiation with lodging receipts, as
               specified by the AO. Costs incurred for lodging on nonpublic land
               during the trip may not be deducted; however, time spent on nonpublic
               lands may be applied to the discount for nonpublic land use. (See
               Figure 5, Discount for Use of Nonpublic Lands and Related Waters.)

       5. Discounts.

A discount of SRP fees for time off public lands and related waters may be appropriate for
commercial, competitive, or group events. A discount is allowed for time spent off public lands
and related waters from the time and date of entry to the time and date of exit from public lands
(Figure 5). To determine the time off public lands successfully, the BLM should reach
agreement with the permittee, before issuing the permit, when and where the trip or event starts
and ends. A trip is considered to be the time the client or participant spent with the permittee
that starts either after the first night’s lodging or when the client begins participating in the
advertised use. For example, if the permittee advertises the trip as a 5-day hunt or a 3-day river
trip, the trip is considered one 5-day hunt or one 3-day river trip. A trip ends when the client
returns to the permittee’s headquarters or lodge for the last night’s lodging. For time spent on
nonpublic lands, the AO may require the permittee to submit a signed trip log or operating plan
specifying this nonpublic land use. When equitable, miles or acres may be used as a substitute
for time in determining the discount. When time off public lands occurs on land administered by
another federal agency that uses similar fee and discount schedules, fee calculations should be
coordinated so that duplicate fees or overcharges do not occur.

Example: If a commercial outfitter operates equally on BLM and U.S. Forest Service (USFS)
lands (50 percent each of the total trip time), BLM staff should coordinate with the USFS to split
the 3 percent fee 50/50, ensuring as well that each agency does not apply the 60 percent (40
percent discount) fee calculation that would result in a combined overcharge of 120 percent.
Note: This guidance applies only to other agencies with similar policies.



BLM HANDBOOK                                                                    Rel. 2-300
Supersedes Rel. 2-295                                                            11/17/14

                                                                                          AR07392
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 455 of 499
        H-2930-1 BLM Recreation Permit and Fee Administration Handbook (Public)

                                                                                                 1-33

Commercial permittees who rent equipment, shuttle vehicles, or deliver and pick up customers
on public lands and related waters are not eligible for this nonpublic lands use discount. The
discount fee adjustment is typically based on the percent of total time on public lands, as shown
in Figure 5. (See also Chapter 1, Section III.P., Coordination and Joint Permits.)

Figure 5. DISCOUNT FOR USE OF NONPUBLIC LANDS AND RELATED WATERS

Percent of Total Time on Public          Fee Reduction             Multiplication Factor
Lands or Related Waters
Less than 6%                             80%                       .20
6-60%                                    40%                       .60
61-100%                                  None                      None




       6. Commercial SRP Fee Calculation.




6. Commercial SRP Fee Calculation.

The BLM takes the following actions when calculating fees:

           (1) Determines gross receipts by totaling all payments received, regardless
               of source, by the permittee and its employees or agents for goods or
               services provided in connection with SRP-authorized commercial
               activities on public lands and related waters (including booking fees,
               nonrefunded deposits, and cancellation fees).

           (2) Adjusts the total gross revenue by subtracting allowable deductions for
               transportation and lodging, if any. (See Chapter 1, Section III.H.4.
               Deductions.)

           (3) Multiplies the adjusted total by 0.03 (3 percent of adjusted gross
               receipts is the commercial SRP fee as of March 2014).

           (4) Adjusts the SRP fee derived in Step (3) above by applying any
               appropriate discount for nonpublic land use. (See Chapter 1, Section
BLM HANDBOOK                                                                        Rel. 2-300
Supersedes Rel. 2-295                                                                11/17/14

                                                                                            AR07393
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 456 of 499
        H-2930-1 BLM Recreation Permit and Fee Administration Handbook (Public)

                                                                                            1-34

              III.H.5., Discounts, and Figure 5). The BLM ensures that there is no
              overlap or double deduction with transportation costs described in
              Chapter 1, Section III.H.4., Deductions.

          (5) Subtracts any prepaid fees from the total amount of fees due to arrive
              at the balance due the BLM.

(See Figure 4 and the following figures for examples of fee calculations for commercial fees:
Figure 6, Example of Minimum Fee (Using 2014 Minimum Fee); Figure 7, Example of No
Deductions or Discounts; Figure 8, Example of Eligible Deductions and Discounts; and Figure 9,
Example of Deductions, Discounts, and Periodic Payments.) (See also Appendix B16, Sample
Letter Combining Preseason Bill, Outfitter Evaluation, and Annual Operating Authorization.)




BLM HANDBOOK                                                                   Rel. 2-300
Supersedes Rel. 2-295                                                           11/17/14

                                                                                       AR07394
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 457 of 499

         H-2930-1 BLM Recreation Permit and Fee Administration Handbook (Public)
                                                                                             B14-1

                               Appendix B14
               SAMPLE LETTER WITH ESTIMATED COST RECOVERY

                                           DECISION
                                         January 2, 2014

Iron Men, Vinegaroon Chapter
Fred Marcel
1110 South West Street
Vinegaroon, NM 80192
                               COST RECOVERY CATEGORY
Dear Mr. Marcel:

Upon review of your application for a special recreation permit (SRP) for a rim-to-rim race
across Gravel Gulch Canyon, we have determined that it will take this office [actual estimated
number] work hours to process this application. Gravel Gulch Canyon is an Area of Critical
Environmental Concern with several special resource concerns, including rare plants, an unusual
lizard, and numerous archaeological sites. Since the review and processing of this permit will
require more than 50 hours, it is subject to cost recovery under 43 CFR 2932.31(e). This places
your application in category 6 and requires that BLM recover the full reasonable costs of
processing the application. The method and procedures for the payment of these costs will be
covered in a required cost recovery agreement. An outline of such an agreement is enclosed.

Enclosure 1 is a table representing our best estimate of the costs associated with processing and
issuing you an SRP. Our estimate of the total cost recovery for your event is $7,515.58. Since
your event is both competitive and commercial, the cost recovery would be in addition to your
estimated SRP fees of $3,750.00.

Please contact this office to schedule a meeting to discuss your application in detail, develop
tentative work plans, and review estimated costs and development of the cost recovery
agreement (Enclosure 2). No action to process your application will be undertaken until the cost
recovery agreement is in effect. We may reject your application if you have not contacted this
office within 30 calendar days to provide this additional information.

This decision may be appealed to the Interior Board of Land Appeals, Office of the Secretary, in
accordance with the regulations contained in 43 CFR Part 4 and the enclosed Form 1842-1,
Information on Taking Appeals to the Interior Board of Land Appeals. If an appeal is taken,
your notice of appeal must be filed in this office (at the above address), within 30 days from
receipt of this decision. The appellant has the burden of showing that the decision appealed from
is in error.

Please contact Sue Smith, Outdoor Recreation Planner, at (410) 555-0123, if you have any
questions.                                                 /s/
                                                      Josie Wales
                                                      Field Manager
BLM HANDBOOK                                                                    Rel. 2-300
Supersedes Rel. 2-295                                                            11/17/14

                                                                                          AR07544
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 458 of 499

         H-2930-1 BLM Recreation Permit and Fee Administration Handbook (Public)
                                                                                     B14-2

Enclosures:
Cost Estimate Table
Cost Recovery Agreement
Form 1842-1

Enclosure 1 – Cost Estimate Table

                                     Cost Estimate Table
STAFFING COSTS

Employee         Hourly    Application EA*           Event     Post-event Total     Salary
                 Salary    Review      Development, Monitoring Monitoring Hours      Cost
                 Rate                  Site Specific
                                       Survey,
                                       Baseline
                                       Monitoring

Rec. Planner      $38.93       16          16              16      4       52      $2,024.36
Rec. Tech         $22.36                    8              16     12       36       $804.96
Archaeologist     $37.62       1            8                      8       17       $639.54
Wildlife          $38.93                    8                      8       16       $622.88
Biologist
Botanist          $36.45       1            8                      5       14       $510.30
GIS Specialist    $38.93                   12                              12       $467.16
Subtotal                       18          60              32     37      147      $5,069.20
                                                                                     Totals
OTHER
COSTS
Vehicles                       1           10              4       6                 $756
@$36/trip
Plotter                       $25          $50                    $25                $100
Supplies/Lab                               $30                    $30                 $60
Analysis
Copying                       $15          $85                                       $100
Postage                                    $30                                        $30
Subtotal                                                                            $1,046

Estimated Cost Recovery   $6,115.20 $1,400.38       $7,515.58
                        Direct costs Indirect costs Total cost
                                       (22.9%)      estimate
* EA = environmental assessment




BLM HANDBOOK                                                            Rel. 2-300
Supersedes Rel. 2-295                                                    11/17/14

                                                                                   AR07545
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 459 of 499

          H-2930-1 BLM Recreation Permit and Fee Administration Handbook (Public)
                                                                                                 B14-3



Enclosure 2 – Cost Recovery Agreement


John Doe
Four Wheel Drive Club
P.O. Box 1234
Las Vegas, NV 89999

                                      Cost Recovery Agreement

This agreement is between the Bureau of Land Management (BLM) and the Four Wheel Drive Club. The
Four Wheel Drive Club has agreed to contribute the sum of $6,000 dollars to the BLM, Las Vegas Field
Office, for processing special recreation permit application NV-050-12-001, which includes monitoring
for compliance of the special recreation permit stipulations, and the United States Fish and Wildlife
Service’s Terms and Conditions of the Biological Opinion, 1-5-12-F-011.

Should the cost of processing this special recreation permit exceed the sum contributed, the BLM will
request more funds to cover the costs. The BLM will notify the Four Wheel Drive Club when the balance
of the contributed funds is within 20 percent expended. Work shall not proceed until receipt of the
additional funds.

An itemized account will be available upon request to Lee Kirk, Las Vegas Field Office Outdoor
Recreation Planner, at (602) 515-5227.

The unexpected balance, if any, remaining after completion of work described in the paragraph above
(except administration fees) shall be refundable.



______________________________________________________________________________
Signature of Contributor                               Date


______________________________________________________________________________
Assistant Field Manager                                Date
Division of Recreation and Renewable Resources


______________________________________________________________________________
Las Vegas Field Office Manager                         Date




BLM HANDBOOK                                                                        Rel. 2-300
Supersedes Rel. 2-295                                                                11/17/14

                                                                                              AR07546
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 460 of 499




                  US Department of the Interior
                  Bureau of Land Management
                  Winnemucca District, Nevada
                  Burning Man Event Special Recreation Permit
                  Environmental Impact Statement

                  PUBLIC HEALTH AND SAFETY AT THE
                  BURNING MAN EVENT
                  MARCH 2019




                                                                 AR08141
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 461 of 499




                      This page intentionally left blank.




                                                                 AR08142
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 462 of 499




TABLE OF CONTENTS
Section                                                                                                                                                            Page

PUBLIC HEALTH AND SAFETY AT THE BURNING MAN EVENT .................................................... 1
          1.1          Background.........................................................................................................................................1
          1.2          Public Health and Safety ..................................................................................................................1
                       1.2.1 Aircraft Activity ..................................................................................................................2
                       1.2.2 Civil Disorder .....................................................................................................................2
                       1.2.3 Disease Vectors .................................................................................................................3
                       1.2.4 Medical .................................................................................................................................4
                       1.2.5 Law Enforcement ...............................................................................................................4
                       1.2.6 Evacuation ............................................................................................................................9
                       1.2.7 Explosives ......................................................................................................................... 10
                       1.2.8 Fire Safety ......................................................................................................................... 10
                       1.2.9 Flooding ............................................................................................................................. 11
                       1.2.10 Human Health Concerns .............................................................................................. 11
                       1.2.11 Controlled Substances................................................................................................... 12
                       1.2.12 Sexual Assaults ................................................................................................................ 14
                       1.2.13 Mass Casualty Response ............................................................................................... 15
                       1.2.14 Hygiene and Food Safety ............................................................................................... 15
                       1.2.15 Missing Juveniles .............................................................................................................. 16
                       1.2.16 Respiratory Concerns ................................................................................................... 16
                       1.2.17 Government Employee Health and Safety ................................................................ 17
                       1.2.18 Structure Collapse .......................................................................................................... 17
                       1.2.19 Terrorism ......................................................................................................................... 18
          1.3          Comparable Environments .......................................................................................................... 19
                       1.3.1 Sparks, Nevada ................................................................................................................ 19
                       1.3.2 Electric Daisy Carnival ................................................................................................... 21
          1.4          References ....................................................................................................................................... 22


TABLES                                                                                                                                                             Page

1         Law Enforcement Statistics ...........................................................................................................................8
2         Summary of Medical Incidents ................................................................................................................... 12
3         BLM-Issued Drug Citations ........................................................................................................................ 14
4         Burning Man Event Sexual Assault Statistics .......................................................................................... 14
5         Sparks Crime Statistics ................................................................................................................................ 20
6         Sparks Sexual Assault (Rape) Statistical Analysis .................................................................................. 20
7         2018 3-day Event Experience According to Open Source Statistics ............................................... 21




March 2019                    Burning Man Event Special Recreation Permit Draft Environmental Impact Statement                                                                 i
                                             Public Health and Safety at the Burning Man Event
                                                                                                                                                              AR08143
      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 463 of 499




ACRONYMS AND ABBREVIATIONS                                                                             Full Phrase

BLM                                                                                Bureau of Land Management
BRC                                                                                            Black Rock City

EA                                                                                 environmental assessment
EIS                                                                          Environmental Impact Statement
EPA                                                                         Environmental Protection Agency
ESD                                                                              Emergency Services Division

FAA                                                                                  Federal Aviation Authority

HHS                                            United States Department of Health and Human Services

MCI                                                                                        mass casualty incident

NAC                                                                           Nevada Administrative Code
NAAQS                                                               National Ambient Air Quality Standards
NDPH                                                                      Nevada Division of Public Health
NEPA                                                                     National Environmental Policy Act
NRS                                                                               Nevada Revised Statutes

OSHA                                                        Occupational Safety and Health Administration

PCSO                                                                           Pershing County Sheriff’s Office
PELS                                                                               permissible exposure limits
PLPT                                                                                Pyramid Lake Paiute Tribe

RC                                                                                                 remote control

SR                                                                                                   State Route
SRP                                                                                    special recreation permit




ii              Burning Man Event Special Recreation Permit Draft Environmental Impact Statement          March 2019
                               Public Health and Safety at the Burning Man Event
                                                                                                          AR08144
      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 464 of 499




                 Public Health and Safety at the
                       Burning Man Event
1.1     BACKGROUND
The Burning Man Event has occurred completely on public lands administered by the Bureau of Land
Management (BLM) since 1990, with the exception of 1997 when the event was held primarily on private
lands. The Burning Man Event underwent an environmental assessment (EA) in 2012 as part of the National
Environmental Policy Act (NEPA) to determine the environmental and societal impacts of the event. The
Black Rock City, LLC (BRC) Proposed Action is to renew the special recreation permit (SRP) allowing
the event and to analyze a proposed increase to a total event population of 100,000. The population, also
called bodies on the playa, is all Burning Man Event attendees, including participants and BRC staff and
volunteers. The population does not include government personnel or vendors. This public health and
safety report addresses the existing environment of the Burning Man Event from the 2012 EA to the
present day.

1.2     PUBLIC HEALTH AND SAFETY
Public health and safety are analyzed in the proposed Closure Area, including the surrounding communities
of Gerlach, Fernley, Reno/Sparks, Nixon, Wadsworth, Lovelock, and Winnemucca. The area also includes
traffic routes (with a 0.5-mile buffer) and the air basin (Black Rock Desert Hydrographic Region). The
scope of public health and safety concerns includes the existing environment with factors affecting public
health and safety, and it includes consideration for mitigations in place per planning and operational actions.
The Burning Man Event includes a population of approximately 80,000 with participants, staff, and
volunteers inside the city perimeter, approximately 9,715 acres or 15 square miles, with a density of
approximately 5,270 persons per square mile.

The BLM’s public health and safety management ensures compliance with federal, state, and local laws to
protect public land users and public land resources from undue harm. Federal law mandates the BLM to
provide for environmental safety in all activities on public lands, to promptly respond to any hazard, and
to mitigate or remove hazards. This is in accordance with federal and state laws and regulations, including
the Comprehensive Environmental Response, Compensation, and Liability Act. BLM policy for SRPs and
discretionary actions dictates the BLM must determine if the agency can manage the event while protecting
against health or safety risks to the public and unnecessary or undue degradation of public lands (BLM
Handbook 2930-1).

Parties responsible for hazards and contamination of public lands may be held liable for damages and
restoration. Public health and safety, including law enforcement, also pertains to all items in the permit
regulations, stipulations, and annual Burning Man Event Closure Order published in the Federal Register.
Public health and safety within the defined geographical scope applies to participant and nonparticipant
impacts before, during, and after the proposed Burning Man Event. While BRC implements programs and
event regulations to increase mitigations to public safety, the BLM must determine all reasonable efforts
made from the agency and event organizer to provide for public health and safety, prevent unnecessary
or undue degradation of public lands, and ensure all mitigations to do so are implemented (BLM Handbook
2930-1).


March 2019           Burning Man Event Special Recreation Permit Draft Environmental Impact Statement         1
                                    Public Health and Safety at the Burning Man Event
                                                                                                        AR08145
        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 465 of 499
                                                                     Public Health and Safety at the Burning Man Event


Public health and safety concerns outside of the event site relate to increased transient populations in
surrounding communities for several months after the event. Increased instances of hitchhiking and
residing in vehicles in public areas are observed in communities in the I-80 corridor following the event
(BLM Social Values and Economic Assessment 2018). Abandonment of recreational vehicles, trailers, and
vehicles in suburban communities around the event increases in the month following the event. The event
increases the workload of neighboring communities’ medical resources, tow truck operations, sanitation,
and law enforcement (BLM Social Values and Economic Assessment 2018). Law enforcement officers
brought from other agencies across northern Nevada leave an absence in their home agency, drawing
down available public safety resources in northern Nevada (BLM Social Values and Economic Assessment
2018).

1.2.1    Aircraft Activity
BRC operates a Federal Aviation Administration (FAA)-approved un-towered private airport, 88NV,
during the event. The 2012 EA analyzed the existence of one runway at this airport and through
determinations of NEPA adequacy, the 88NV expanded to three runways with one runway dedicated to
emergency medical evacuations in 2018. Aircraft authorized by BRC to operate at 88NV include
contracted charter planes, private operators, and medical evacuations under contracted services.

A potential for hard landings exists on remote, unpaved landing strips; a minimal number of incidents have
occurred with minor injuries and property damage to aircraft. The airport did not experience an aircraft
crash, per FAA definition, in its history of operation until 2018 when the FAA defined an incident as a
crash. Investigation is pending at the time of this writing by the FAA and National Transportation Safety
Board. An aircraft crash at the event site has a low probability of occurrence, albeit a potential for a high
degree of severity should it occur. This means it is unlikely that a significant crash would occur, but if an
aircraft were to crash into the event site or loaded with passengers, resulting in a mass casualty scenario,
the impacts would be severe. BRC mitigates this risk by providing communications at the airport,
restricting operator access at the airport, and delineating runways.

BRC has developed drone-use protocols for participants due to the rising popularity of remote control
(RC) aircraft or unmanned aerial vehicles, and the need to ensure public safety. BRC regulates all RC
aircraft and requires that they be operated responsibly and subject to restricted fly zones and other rules
of operation based on the FAA regulations and the Academy of Model Aeronautics safety code. The FAA
requires all operators of RC aircraft flying within 5 miles of an airport to notify that airport of their
operations. All operators must register and follow all policies, rules, restrictions, and conditions; failure
to comply can lead to confiscation of the aircraft, removal from the event, and/or criminal penalties.

1.2.2    Civil Disorder
Civil disorder may occur if services within the city are disrupted beyond the expectations of event
participants. In 2007, a male participant, disgruntled with the cultural shift at the Burning Man Event, lit
the man effigy ablaze several days prior to the scheduled burn. A civil unrest built within the community,
and the suspect was removed from the event location immediately because riotous crowds were forming
with an intent to cause harm to the suspect. Quick messaging through BRC messaging outlets informed
the crowd the suspect was no longer at the event location, and Black Rock Rangers were able to dismantle
the crowds. Civil disorder could overwhelm law enforcement resources on-site in the event another
disruption occurs, causing the population within the event to become riotous.



2                    Burning Man Event Special Recreation Permit Draft Environmental Impact Statement      March 2019
                                    Public Health and Safety at the Burning Man Event
                                                                                                           AR08146
        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 466 of 499
                                                                     Public Health and Safety at the Burning Man Event


In 2016, a juvenile was reported missing and was not located for several hours. As per BRC protocol,
BRC closed the gate for approximately 4 hours, preventing the juvenile from leaving the event with an
adult. Unrest ensued from those trying to exit the event site during the gate closure. Supplemental law
enforcement responded to the line of vehicles queued up to leave the event to prevent full-scale civil
disorder. BRC also deployed more staff to the area to calm the crowd trying to exit. The juvenile was
located within the city by BRC staff, and the gate resumed operations, calming the unrest.

A dispute broke out between participants and a theme camp known as White Ocean. The participants
did not appreciate White Ocean’s elitism and exclusivity and took action through vandalism. White Ocean
was the victim of vandalism and theft resulting in thousands of dollars of property damage from civil
disorder. The theme camp was a problem for BRC in that the theme camp did not adhere to BRC’s ten
principals, and it was a problem for the BLM for repeated environmental compliance issues. White Ocean
disbanded the theme camp following the 2017 event without ever naming the vandals who caused the
property damage.

In 2018, BRC contacted the BLM Authorized Officer at the event to lift population control measures of
one vehicle entering the event for every vehicle leaving the event. BRC requested this change due to a
growing unruliness of participants waiting to enter the event despite volunteers working diligently to settle
waiting participants. The BLM agreed to pulse 200 vehicles into the event every two hours to alleviate the
unrest in participants waiting to enter the event. This resulted in a sustained population over 80,000 for
several hours to alleviate unrest and avert full-blown civil disorder.

1.2.3    Disease Vectors
Fly Ranch non-potable water used for dust abatement contains contaminants that could be harmful if
ingested. Dust abatement trucks are labeled non-potable, and participants are discouraged by BRC from
running behind dust abatement trucks, in accordance with the applicant’s annual operations plan (Burning
Man 2017). Participants do not always heed the warnings and occasionally run into dust abatement water
that flows behind the trucks. A detailed water quality analysis is located in the Burning Man Special
Recreation Permit Environmental Impact Statement (EIS) outlining water contaminants and potential
health threats.

Blood-borne pathogen exposure from injured participants or from needles found during a search are a
risk to law enforcement, the applicant’s Emergency Services Division (ESD), and other BRC employees
and volunteers. Law enforcement mitigates this risk by encouraging officers to use puncture-resistant
gloves when searching and barrier gloves when administering first aid or when responding to calls for
service at medical facilities.

Widespread illness is a risk if the flu or norovirus infects attendees and is addressed in the human health
concerns section of this document. Valley Fever is a known risk in conditions presented on the Black Rock
Desert. Valley Fever has not presented itself during the Burning Man Event, but the possibility of this
disease vector is ever present in the austere environment of the Black Rock High Rock National
Conservation Area in Pershing County, Nevada. (More information is available at:
https://www.cdc.gov/fungal/diseases/coccidioidomycosis/causes.html.)

West Nile virus is also prevalent in the area with recorded incidents in Lyon and Washoe Counties in
2018. In 2014, nine mosquito traps in Gerlach, Nevada, tested positive for West Nile virus from mosquitos


March 2019           Burning Man Event Special Recreation Permit Draft Environmental Impact Statement               3
                                    Public Health and Safety at the Burning Man Event
                                                                                                           AR08147
        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 467 of 499
                                                                    Public Health and Safety at the Burning Man Event


in the trap (https://www.kolotv.com/home/headlines/Burners-May-Be-E-273670861.html). Mosquitos are
the vectors for this virus and can spread the virus to humans. Mosquitos are commonly found around
areas with water. (More information can be found at: https://www.cdc.gov/cholera/index.html.)

1.2.4    Medical
Burning Man is located approximately 150 miles from the nearest Trauma II Level hospital in Reno, Nevada.
As such, medical services during the event are provided by BRC. In 2012, BRC began looking for ways to
treat participants on the playa rather than transporting them to area hospitals, decreasing time to
treatment by managing complaints on-site. Medical care is divided into two components: ESD Medical and
Rampart. ESD Medical is a group of approximately 400 Nevada-licensed medical care professionals who
volunteer at six medical stations around Black Rock City. All ESD Medical providers must be licensed in
the state of Nevada in accordance with Nevada Revised Statutes (NRS) 450B.695. They have historically
provided only first aid level care. Medical stations are used to provide faster care and ensure appropriate
triage of patients.

Rampart is a Nevada-licensed independent center for emergency care for the 14 days during the event. It
is staffed by licensed care providers and provides basic emergency care, including cardiac monitoring,
intravenous hydration, medications, radiology services, limited laboratory studies, and transport off the
playa as needed. Rampart subcontracts the air and ground ambulance services on and off the playa.

The BLM also provides a medical unit on-site. This unit is dedicated to government employees’ health and
safety concerns. Definitive patient care is delivered rapidly, which is one of the most critical tenets of
mitigating medical threats to government employees assigned to work the Burning Man Event. The BLM
medical unit has treated officers for exposure to illegal controlled substances, illness related to playa
conditions, and dehydration in addition to other medical needs on the playa.

BRC stages one fixed-wing air ambulance on-site while one is on standby in Reno, Nevada. The fixed-wing
air ambulance is limited in patient volume and has a maximum carrying capacity of two patients. Careflight
can also deploy a rotor wing air ambulance in the event planned medivac resources are exhausted. The
nearest Trauma I Level hospital is the University of California, Davis, hospital in Sacramento, California,
which is accessible by air ambulance in approximately two hours.

Statistical analyses of BRC’s medical data found a linear relationship between the number of ESD cases
and the participant population. There is a positive trend in the number of ESD cases and an increase in
population.

1.2.5    Law Enforcement
Emergency response by law enforcement agencies at the event includes responding to numerous crimes,
such as disorderly conduct, theft, destruction of property, and person-on-person crimes such as assaults,
batteries, and sexual assaults. The law enforcement agencies also respond to vehicle crashes, fire and
medical emergencies, injuries, structural collapse, structure fires, and drug intoxication. The applicant
prepares operational and contingency plans annually to address emergency response by medical, hazmat,
and fire personnel.

Investigating person-on-person crimes at the event is the primary responsibility of the Pershing County
Sheriff’s Office (PCSO); BLM officers augment the PCSO as needed, depending on call volume and available


4                   Burning Man Event Special Recreation Permit Draft Environmental Impact Statement      March 2019
                                   Public Health and Safety at the Burning Man Event
                                                                                                          AR08148
      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 468 of 499
                                                                     Public Health and Safety at the Burning Man Event


staffing, to ensure responsiveness to participants’ public health and safety. Additionally, BLM law
enforcement is responsible for protecting public land resources and public safety concerns through
application of the 43 Code of Federal Regulations and other federal laws, to include a Temporary Closure
and Restriction Order.

Adequate law enforcement staffing levels are based on current and future event populations. Responsible
agencies determine law enforcement staffing, with the exception of Pershing County, which is limited by
a legal agreement between the applicant and Pershing County. Staffing levels may also be supported by
current and future management studies, to address emergency response and ensure adequate public health
and safety.

The number of law enforcement personnel required to support the BLM law enforcement function at the
event is drawn from national resources and represents a significant drawdown of the agency’s available
sworn law enforcement staff. The number of officers required to support the administration of the Burning
Man Event special recreation permit represents approximately a 40 percent drawdown on BLM national
law enforcement resources for 258 million acres of public lands administered by the BLM. This hinders
the agency’s ability to provide for the protection of resources and the safety of the public throughout the
country, in addition to responding to other emergency situations such as wildfires, hurricanes, marijuana
interdiction, and normal protections to public lands. This event creates an obstacle to fulfilling the agency’s
mission bureau-wide.

The BLM determined 75 officers were required for the 2016–2018 Burning Man Events. In 2017, the BLM
was only able to fill 73 officer positions due to staffing shortages nationwide and competing agency
priorities. As such, the BLM must rely on partner agencies to reach the target of 75 officers at the event
at its current population.

In 2017, Hurricanes Harvey, Irma, and Maria activated the Federal Emergency Management Agency’s
Emergency Support Function 13 Public Safety and Security (ESF-13), the largest-scale response in ESF-13
history. This activation provides federal government support to affected regions and relies on federal law
enforcement officers to respond to designated areas to assist. In response to Hurricane Harvey, 1,891
federal law enforcement officers responded; 149 were from the Department of the Interior, including 27
from the BLM (DOI 2018). The BLM’s Hurricane Harvey response initiated during the 2017 Burning Man
Event, and response resources from the BLM nationwide, were limited because officers were assigned to
the Burning Man Event.

In response to Hurricane Irma, 660 federal law enforcement officers responded; 144 were from the
Department of the Interior, including 30 from the BLM (DOI 2018). Hurricane Irma made landfall 4 days
after the majority of officers were released from the Burning Man Event and 2 days after most of those
officers returned home; many officers returning from the Burning Man Event responded to Hurricane
Irma. In response to Hurricane Maria, 445 federal law enforcement officers responded with a contingent
staged in Puerto Rico prior to the hurricane making landfall; 90 officers were from the Department of the
Interior, including 42 from the BLM (DOI 2018).

The BLM deployed resources for ESF-13 hurricane response approximately 7 days after the 2018 Burning
Man Event. The full deployment numbers are not available, as the hurricane season is ongoing at the time
of this writing. BLM officers assigned to the Burning Man Event remain responsible to respond to all hazard


March 2019           Burning Man Event Special Recreation Permit Draft Environmental Impact Statement               5
                                    Public Health and Safety at the Burning Man Event
                                                                                                           AR08149
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 469 of 499
                                                                     Public Health and Safety at the Burning Man Event


events due to agency responsibilities, resulting in organizational burnout from extended assignments
occurring in a tight time frame. Hurricane season often overlaps with the Burning Man Event.

Marijuana interdiction on public lands occurs in late summer and early fall on BLM-administered lands.
Eradication of marijuana cultivation sites on BLM-administered lands is a priority for the agency due to the
millions of dollars in environmental damages and threats to public safety from hazardous materials found
on-site and dangerously aggressive inhabitants. Marijuana interdiction operations cannot be delayed when
known suspects are occupying a marijuana cultivation site. A delay may result in the plants being harvested,
occupants leaving the scene, and only the trash, environmental damage, and hazardous materials left for
investigators. BLM special agents in Nevada have succeeded in apprehensions of multiple suspects and
restoration of public lands in recent years. In 2018, BLM law enforcement sought assistance from special
agents for a Burning Man Event-related investigation, but additional agents were unavailable, working an
active marijuana interdiction case.

PCSO personnel for the event must be contracted from northern Nevada and local agencies to
supplement the county resources and mitigate the drawdown on resources necessary to respond to
normal county emergency response needs. The PCSO attempted to fill 21 positions for 8 days during the
main Burning Man Event in 2016 and 2017 despite only having an allowed full-time, year-round staff of 15
(when fully staffed). In 2017, the PCSO only had 13 positions filled at the time of the event. The draw for
deputies to move on to larger agencies creates perpetual turnover for the PCSO. The Pershing County
Sheriff must balance staffing the Burning Man Event while providing adequate coverage for the rest of the
county and special events over the holiday weekend.

Pershing County hired 22 temporary deputies for the 2011 festival, which was prior to BRC attempting
to increase the population to 70,000 paid participants. The number of 22 deputies included 8 deputies per
day to run the jail. These positions were (and still are) necessary for the increase of criminal activity that
occurred (and continues to occur) in a portion of Pershing County that is absent human population for
the vast majority of the year, only requiring approximately two calls for service a year outside of the
Burning Man Event. This usage of 8 deputies for the jail has meant only 14 patrol positions to provide law
enforcement response to the remainder of the population at the Event.

In the 2012 EA, the PCSO advised it would need to hire 32–34 additional deputies just for the population
to increase to its current permitted level (BLM 2012) and to keep up with the increase in crime and calls
for service at a 70,000-paid participant cap. The PCSO has been unable to obtain the adequate number of
deputies pursuant to the 2012 EA and will continue to have an extremely difficult time attempting to
contract any additional deputies for this festival, continuing to staff the event with just 22 deputies with
the increased population following the 2012 EA (BLM 2012). Obtaining the proper level of law
enforcement to increase the population to 100,000 persons at this point is virtually impossible for the
Pershing County Sheriff under the current confines of the legal agreement between Pershing County and
the proponent.

The BLM and PCSO also experience issues borrowing resources from other agencies due to the event
encompassing the Labor Day holiday. The PCSO has been told by peer agencies that the event lacks the
law enforcement resources to provide for adequate officer safety and as such would not allow their staff
to work the event under contract with the PCSO. The Burning Man Event has, for several years, far
exceeded the resources of not only Pershing County but law enforcement resources of northern Nevada
as a whole. The PCSO has had to contract with several different law enforcement officers within the state

6                    Burning Man Event Special Recreation Permit Draft Environmental Impact Statement      March 2019
                                    Public Health and Safety at the Burning Man Event
                                                                                                           AR08150
     Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 470 of 499
                                                                    Public Health and Safety at the Burning Man Event


to provide some semblance of law enforcement expected by the participants. This endeavor is becoming
increasingly difficult to perform from year to year, as the population of the Burning Man Event continues
to increase, and the payment to Pershing County for this festival remains relatively stagnant (PCSO PMS
2017).

Due to limited BLM law enforcement resources to staff the event, the BLM has been forced to enter into
interagency agreements with the US Forest Service to fill patrol positions. This process has become more
and more difficult due to competing demands on US Forest Service officers in their respective regions.
Staffing the event regularly taxes both the BLM and PCSO to gather the minimal resources necessary to
provide for public safety, and recruitment is a year-round endeavor.

Within the Zone 1 Nevada law enforcement program, which is responsible for providing law enforcement
coverage across 13.2 million acres of public lands in the Carson City and Winnemucca District Offices, to
include the Black Rock Desert, all law enforcement personnel were assigned to work the Burning Man
Event in 2018. As a result, no patrols were provided outside of the Burning Man Event for a 10-day period.
Heavily visited recreation areas within the zone, such as Sand Mountain Recreation Area and the Hungry
Valley Recreation Area, were not patrolled during Labor Day weekend.

Currently, if fully staffed, the PCSO and BLM combine for 96 officers, including command staff, for an
approximate 80,000-person population with a straight line staffing of 1.2 officers per 1,000 population.
This falls below the industry standard of 1.8 per 1,000 population. Burning Man differs from a normal
population analysis because the participants at the event regularly stay active 24-hours a day and do not
report to work and school as in normal policing environments. The 96 officers on-site are split across
three shifts to provide 24-hour coverage with peak staffing targeted at peak participant activity (7:00 p.m.
to 2:00 a.m.).

The Pyramid Lake Paiute Tribe (PLPT) provided comments during government-to-government
consultation relative to Burning Man’s impact on tribal law enforcement resources. PLPT is experiencing
a shortage in law enforcement resources for year-round coverage, which is exasperated during the
Burning Man Event ingress and egress through tribal lands. PLPT has to reassign law enforcement normally
dedicated to protecting cultural and spiritual resources that are prone to vandalism to address law
enforcement incidents within the communities. As a result, cultural and spiritual resources on tribal lands,
already susceptible to vandalism, go unprotected during the highest traffic flow of the year through the
reservation. PLPT enlisted assistance from the Bureau of Indian Affairs in 2018, but that effort was met
with a publicly hostile response from BRC.

PLPT observes increases in trespassing at Pyramid Lake, human waste, drug incidents, and traffic
congestion creating an unsafe environment for pedestrians. PLPT further notes delays due to event traffic
affecting tribal employees reporting to work in medical clinics and schools, reducing critical services to
the tribal community. PLPT experiences reductions in emergency medical services in the community as
participants need care and transport due to illness or injury in route to the event, leaving the tribal
community without resources. PLPT has observed impacts in the form of increased drug activity on and
through the reservation associated with the Burning Man Event participants.

The Washoe County Sheriff’s Office and Nevada Highway Patrol staff supplemental officers to the area
during the event due to an increase in call volume during the event. This draws law enforcement resources


March 2019          Burning Man Event Special Recreation Permit Draft Environmental Impact Statement               7
                                   Public Health and Safety at the Burning Man Event
                                                                                                          AR08151
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 471 of 499
                                                                           Public Health and Safety at the Burning Man Event


away from the Reno, Nevada, area during an active end of summer season with large community events
and a holiday weekend.

Law enforcement statistics listed represent the violations of regulations encountered by law enforcement;
this should not be conflated with convictions, as the prosecutors establish priorities for prosecutions in
their respective jurisdictions (Table 1, Law Enforcement Statistics). Violations of BLM regulations are tied
to public health and safety and/or protection of natural resources; as such, the statistics provide a metric
for measuring impacts on public health and safety and protection of natural resources. An increase in BLM
law enforcement actions represents an increase in threats to public health and safety and natural
resources. Factors relevant to these threats include traffic violations, illicit drug activity, and damages to
resources (e.g., improper fuel storage, improper discharge of grey water, and depositing of human waste
on the playa) affecting the National Conservation Area (NCA) and environmental justice populations (BLM
Social Values and Economic Assessment 2018).

                                                       Table 1
                                              Law Enforcement Statistics
                      Burning Man Event BLM Law Enforcement Activity Summary
                                            (2001–2017)
              Burning Man                             BLM Law
                              BLM Operation
                 Event                          Enforcement Actions       BLM Officer to
    Year
                                Number of                                Participant Ratio
               Population                         Citations / Arrests
                                 Officers
    2001         26,700             34              98 (55 drug) / 6          1 per 785
    2002         30,100             31             237 (149 drug) / 2         1 per 970
    2003         30,381             33             177 (102 drug) / 5         1 per 920
    2004         35,511             45             208 (108 drug) / 4         1 per 789
    2005         35,289             45             229 (156 drug) / 8         1 per 784
    2006         39,100             45             155 (81 drug) / 1          1 per 868
    2007         48,011             45             331 (176 drug) / 2        1 per 1,066
    2008         49,599             45            193 (123 drug) / 11        1 per 1,102
    2009         43,558             45             287 (187 drug) / 9         1 per 967
    2010         51,515             51             293 (158 drug) / 9        1 per 1,010
    2011         53,735             51             376 (218 drug) / 8        1 per 1,053
    2012         52,385             70            365 (253 drug) / 14         1 per 748
    2013         69,613             70             433 (285 drug) / 6         1 per 994
    2014         65,922             72             392 (205 drug) / 0         1 per 916
    2015         76,412             97             534 (154 drug) / 0         1 per 788
    2016         75,711             75             326 (85 drug) / 0         1 per 1,009
    2017         79,432             75             413 (196 drug) / 0        1 per 1,059
* Note: The average BLM law enforcement officer ratio to participant over 16 years has been 1 BLM officer per 931
participants. This participant/officer ratio is for general information only and does not reflect actual operations within the event.
This distribution shows a Poisson Distribution with one change point in 2004 and no statistically significant staffing changes after
the 2004 change point.
Bayesian and frequentist Poisson regression analysis indicates that there is a strong relationship between the total number of
citations and the population (Poisson indicates 6 citations for every 1,000 population, Bayesian indicates 4-9 citations for every
1,000).
Bayesian and frequentist Poisson Statistical Analysis performed by Dr. Mark Hall, BLM Black Rock Field Manager. All other
statistics performed by Staff Law Enforcement Ranger Becky Andres.
Note: The PCSO assumed more drug cases beginning in 2015; the reduction of BLM drug charges does not reflect a reduction
in drug possession at the event.




8                        Burning Man Event Special Recreation Permit Draft Environmental Impact Statement               March 2019
                                        Public Health and Safety at the Burning Man Event
                                                                                                                         AR08152
        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 472 of 499
                                                                           Public Health and Safety at the Burning Man Event


                Burning Man Event Pershing County Law Enforcement Activity Summary
                                              (2015–2017)
              Burning Man                        PCSO Law Enforcement
                            PCSO Operation
                 Event                                   Actions            PCSO Officer to
   Year
                               Number of                                    Participant Ratio
               Population                           Citations/Arrests
                             Officer Positions
   2015          76,412             24                    147/43               1 per 3,183
   2016          75,711             22                    152/46               1 per 3,441
   2017          79,432             22                    125/64               1 per 3,611
* Note: The average PCSO law enforcement officer ratio to participant over 3 years has been 1 PCSO deputy per 3,412
participants. This participant/officer ratio is for general information only and does not reflect actual operations within the event.
Additionally, in 2015 a rotation of 74 deputies was utilized to fill the 24 positions; in 2016 a rotation of 39 deputies was utilized
to cover the 22 positions, and in 2017 a rotation of 38 deputies was necessary to cover the 22 positions.

Law enforcement arrests include but are not limited to instances of assault, assault on officers, battery,
battery on officers, interstate drug trafficking, distribution of narcotics, and possession of controlled
substances.

Table 1 summarizes BLM law enforcement actions, excluding warnings, during the 2001 through 2017
Burning Man Events.

1.2.6     Evacuation
Burning Man Event evacuation may be necessary in the case of natural or human-made disasters during
event operations. Wildfire, rain, sustained high winds, mass casualties, and large-scale structure fires may
create conditions necessary to evacuate the event site location.

The applicant uses radio, social media, and traditional media outlets to broadcast emergency information
to participants, in accordance with the applicant’s annual event operations plan. The primary evacuation
route is Pershing County Road 34, to State Route (SR) 447, south toward Nixon. If the primary route is
unavailable, the secondary routes are Jungo Road to Interstate 80 or SR 447, north toward Cedarville,
California. SR 447 is a paved road but is limited by degradation or possible road failure if vehicle traffic
exiting the event were to exceed 700 vehicles per hour (Burning Man 2017). Jungo Road is unpaved and
is known to cause mechanical failure, such as multiple flat tires, due to rough road conditions; it is not
recommended for passenger cars. In addition, tow service along Jungo Road is very limited.

Natural disasters include wildfires, rain, and high winds. Rain exceeding approximately one-quarter inch in
a single event can render the playa inaccessible by motor vehicles; this would result in sanitation and
emergency response concerns. Portable toilet vaults need daily maintenance for proper sanitation, and a
significant rain event would impede these services. This can have a negative impact on the health and safety
of the public. Wildfires can close major ingress/egress routes to the event, preventing the free flow of
traffic and cutting off vital services to the city such as fuel, ice, and sanitation.

Human-made disasters include conditions causing mass casualties, such as structure fire, airplane crashes,
and structure collapse. The applicant proposes annual fire response and rescue plans in its emergency
services operational plan. Fire response may require a law enforcement response for scene security,
firefighter safety, and evacuations. Law enforcement also augments the applicant’s resources in response
to structure collapse by providing site security and emergency response.




March 2019               Burning Man Event Special Recreation Permit Draft Environmental Impact Statement                           9
                                        Public Health and Safety at the Burning Man Event
                                                                                                                         AR08153
        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 473 of 499
                                                                      Public Health and Safety at the Burning Man Event


1.2.7    Explosives
Unexploded ordnance is a public health and safety risk on public lands. The BLM coordinates mitigation,
neutralization, and removal of all known explosives. The playa was once utilized as a military ammunition
range, but no known unexploded ordnances remain in the affected environment. There are no known
hazards in the affected environment from existing activities. Burning Man produces a large fireworks
display at the burning of the effigy on the Saturday night before Labor Day. BRC provides security for
these explosives prior to the deployment on-site.

Explosives not included in Burning Man Event operational plans are prohibited during the event. Although
possession and use of unauthorized fireworks are prohibited by the event closure order, they are
encountered annually by law enforcement within the event. BRC staff and volunteers were located in 2016
and 2018 discharging fireworks in violation of the closure order in the days following the main event. Law
enforcement destroys confiscated fireworks.

1.2.8    Fire Safety
The applicant provides fire safety response resources and operational plans for all fire events within the
proposed Closure Area, including fire art (Burning Man 2017). BRC identifies three fire response
categories: single occupancy, multiple occupancy, and airport/aircraft. Through a separate plan, BRC
provides for major burn and small-scale burn (art) logistics, to include fire response. Despite the applicant’s
planning, a determined participant ran into the Man Burn in 2017 and died from his injuries. The BLM
requires BRC to provide firefighters certified in wildland firefighting per the 2012 EA.

The growing number of camp trailers at the event, in addition to fuel storage within camps, create a
concern for a rapidly spreading structural fire, not necessarily contained in one structure. In 2015, the
BLM expressed concerns with shortcomings in equipment and management of fire, rescue, and hazmat
programs. BRC responded by adding two new tactical tenders to increase fire response and suppression
capability. In addition, an airport crash tender with foam fire suppression capabilities was added for quick
response to incidents at the airport. BRC also acquired new rescue and extrication resources to augment
and expand existing BRC rescue capabilities.

A requirement that BRC provides structural, qualified firefighters within the fire response group needs to
be considered in future permitting requirements. One trailer did catch fire, and quick-thinking responders
towed the trailer away from other dwellings and prevented fire spread; this mitigation is not possible to
accomplish with all trailer locations at the event site. The BLM and interagency partners provide wildland
fire suppression response and fire prevention messaging on travel routes to the event.

In 2018, a rental box truck ignited at its camp while the camp was breaking down and loading equipment.
Fire and law enforcement responded, secured the scene, and extinguished the fire. The box truck and its
contents were a total loss and created environmental compliance issues as petroleum products leaked
onto the playa. BRC and the camp occupants remediated the compliance issues by removing contaminated
playa soils.

In 2018, an RV leaving the event caught fire approximately 30 miles south of the event on SR 447. The
vehicle fire spread when it was parked on the shoulder of SR 447, becoming a wildland fire. The wildland
fire closed SR 447 for approximately an hour while fire crews controlled the fire and insured safe passage.
The road closure created traffic congestion for miles as participants trying to exit the area were stopped.


10                    Burning Man Event Special Recreation Permit Draft Environmental Impact Statement      March 2019
                                     Public Health and Safety at the Burning Man Event
                                                                                                            AR08154
        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 474 of 499
                                                                     Public Health and Safety at the Burning Man Event


1.2.9    Flooding
The playa surface becomes impassible in the event of even a small amount of rain. In 2014, the playa
received enough rain to paralyze vehicular travel on the playa for approximately 12 hours. The inability to
traverse the event site by vehicle eliminated public services, including portable toilet servicing, rapid
emergency response for medical and law enforcement incidents, and servicing of camp equipment.
Flooding on the playa is a rare occurrence but threatens a significant risk to event operations and public
health and safety.

BRC mitigates this risk by messaging to participants to bring a 5-gallon bucket in the event sanitation
services are disrupted and the bucket is needed to deposit human waste. Absent sanitation services, public
health and safety diminishes due to the increased risk of exposure to disease vectors during a flood event
if resources are unable to provide sanitation services to the existing 1,700 portable toilets used by
participants. In addition, flooding can cut off vital services to the city such as fuel and ice delivery. Without
adequate ice, food spoilage could occur. Without fuel deliveries, emergency services would be unable to
provide required services within the city.

1.2.10 Human Health Concerns
The playa is a rugged, austere environment with risks from heat, dehydration, sun exposure, and chemical
burns to skin from exposure to playa surface soils. Heat-related injuries for participants and BRC staff are
reportedly treated at BRC’s on-site medical facility and by the BLM medical unit for government employees
assigned to the event. The austere environment creates respiratory distress and discomfort in the eyes
for some individuals. It is recognized some employees working the event develop “Playa Cough”
sometimes for weeks following their assignment after the event.

On-site medical care provided by the BLM and the United States Department of Health and Human
Services (HHS) mitigates the lasting effects of the austere environment by providing primary and
preventative medical care at the event site. HHS is also equipped with capabilities to assist employees with
Office of Workman’s Compensation Program paperwork as applicable. HHS providers are also trained in
critical incident stress management, and this service was offered to all staff following the traumatic event
of witnessing a man burn alive in 2017. BRC offered critical incident care to participants and staff through
their volunteer response team.

The Burning Man Event is located approximately 150 miles from the nearest Trauma Level II hospital in
Reno, Nevada. BRC stages one fixed-wing air ambulance on-site while one is on standby in Reno, Nevada.
The nearest Trauma I Level hospital is the University of California, Davis, hospital in Sacramento,
California.

Traffic-related injuries occur in the Closure Area on the playa; two participants were run over by vehicles
during the 2017 event. Additionally, motor vehicle crashes occur within the Closure Area and on travel
routes to the event. In 2014, a participant was killed in a crash involving an art car when the individual fell
from the art car and was run over by a trailer being towed behind the art car. The PCSO took a total of
six reports in 2014 involving art car accidents (one fatal and three injuries [PCSO AAR 2014]). Participants
largely do not drive while present at the event except to reach their campsite and upon exodus. BRC
implements and manages a Department of Mutant Vehicles to register any vehicle the organization permits
to operate on the playa through vehicle inspections and education to restrict vehicle use during the event.



March 2019           Burning Man Event Special Recreation Permit Draft Environmental Impact Statement              11
                                    Public Health and Safety at the Burning Man Event
                                                                                                           AR08155
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 475 of 499
                                                                         Public Health and Safety at the Burning Man Event


BRC approves large art cars to operate on crowded streets within the city and on the open playa. Some
of these art cars store a fuel supply and operate pyrotechnics.

Within the event Closure Area, Leave No Trace® principles are communicated to participants; however,
unauthorized dumping of unsanitary debris, such as trailers and trash, next to the Closure Area and along
travel routes have an impact on surrounding communities. Large amounts of waste are deposited along
the roadside, spreading into neighboring lands by the wind. Businesses in Fernley rent extra trash
receptacles at their own expense to accommodate trash left behind from Burning Man Event participants
(see Section 3.7.1 of the Burning Man Special Recreation Permit EIS). Trash and abandoned vehicles and
trailers can be found along the travel routes and in Reno suburbs. Within the event Closure Area,
participants often cannot reach a portable toilet in time, and depositing human waste on the playa is an
issue creating sanitation concerns. BRC has appointed part of the restoration team to clean up solid human
waste found on the playa during the event.

Participants fall from structures and art pieces at the event, which is a human health concern before,
during, and after the Burning Man Event. Injuries from falls at the event range from minor injury and
discomfort to serious injury, such as paralyzing spinal injuries and potentially death.

Local area first responder resources, including fire, emergency medical services, and law enforcement, are
drawn down during the event, as personnel from across northern Nevada support the event. Communities
across northern Nevada are left with reduced emergency services staff, particularly in Pershing County.
Additionally, BLM personnel at the event are brought from across the nation over Labor Day weekend,
one of the busiest weekends on public lands across the nation. This results in millions of acres of public
lands without BLM law enforcement coverage during the Burning Man Event, reducing public safety on
public lands falling outside the event.

Table 2 summarizes medical incidents during the 2012 through 2017 events.

                                                    Table 2
                                           Summary of Medical Incidents
 Incident Type                         2012             2013             2014            2015           2016          2017
 Patients                              4,821            6,196            5,443           5,313          4,899         5,039
 Off-site transports                     29               34               22             26              31            53
 Altered state, influence of             76              240              127             79             126           325
 drugs/alcohol
 Combative patients                    Not              Not              Not               1               6          Not
                                     Reported         Reported         Reported                                     Reported
Source: BRC provided statistical information
Note: Single fatalities occurred at the event in 2014, 2017, and 2018
Bayesian and frequentist Poisson regression analysis indicates that there is a strong relationship between the total number of
medical incidents and the population (Poisson indicates 8 medical incidents for every 1,000 population increase over 2,400,
Bayesian indicates 7-17 medical incidents for every 1,000 population increase over 2,400). Both studies found a negligible
number of medical incidents for a population of 2,400 or less.
Bayesian and frequentist Poisson Statistical Analysis performed by Dr. Mark Hall, BLM Black Rock Field Manager.

1.2.11 Controlled Substances
Illegal possession, use, and distribution of a controlled substance at the Burning Man Event are a public
health and safety concern, and are potential impacts from the rise of the national opioid epidemic. The
“gifting culture” of the Burning Man Event results in people accepting items from strangers and ingesting

12                      Burning Man Event Special Recreation Permit Draft Environmental Impact Statement             March 2019
                                       Public Health and Safety at the Burning Man Event
                                                                                                                     AR08156
        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 476 of 499
                                                                     Public Health and Safety at the Burning Man Event


substances unknown to them. Participants who believe they are ingesting one substance only to find out
they have ingested something completely different may overdose. After the 2014 event, the event medical
provider, Humboldt General Hospital, reported an increase in the use of synthetic illicit drugs and Gamma-
Hydroxybutyrate (GHB, commonly known as liquid ecstasy). The report stated illicit drugs can cause life-
threatening complaints and require immediate clinical intervention (HGH AAR 2014).

In addition to being a public health concern, illegal drug use at the event increases safety concerns of staff
and law enforcement. Ingestion of certain illegal substances leads to violent participant behavior. These
encounters often lead to use of force situations in which law enforcement must go “hands on” to bring
participants under control to prevent risk of harm or injury to the public and employees working the
event. On an annual basis, the public, BRC staff, and law enforcement officers have been assaulted or
battered as a result of illegal drug use and/or alcohol consumption. Response to these calls consumes
patrol resources, which can be tied up for over an hour dealing with a combative subject. This leaves large
parts of the city without patrols or units to respond to other calls for service.

Law enforcement responds to assaultive or combative subject calls during the event, from illegal controlled
substance abuse and/or alcohol consumption. This use jeopardizes the safety of the public, first
responders, and BRC staff and volunteers. Law enforcement agencies at the event enforce state and federal
law to combat illicit drug use. BRC has an illegal substance policy that clearly states the use and possession
of illicit drugs and drug paraphernalia are violations of law. Despite this, BRC does not search vehicles for
illegal substances upon entry. Previous BRC entrance policies have informed participants their cars would
be searched for prohibited items, some of which include explosives, fireworks, firearms, loose feathers,
and tubs of confetti. Illegal controlled substances have not been listed, nor has BRC ever contacted law
enforcement to report discovery of illegal controlled substances. The BLM does not have a record of BRC
gate operations ever referring an incident to law enforcement for illegal substances found upon entry at
the event.

Absent discovery of illegal controlled substances during BRC searches upon entry, detection of illegal
substances falls on law enforcement. Within the confines of Pershing County, the Burning Man Event
contains the largest concentration of narcotics violations in the county for the entire year (PCSO PMS
2017). During the 2017 Burning Man Event, the PCSO seized the following types and amounts of
controlled substances:

    •    Over 639 grams of marijuana
    •    Over 818 grams of psilocybin mushrooms
    •    Over 120 grams of ketamine
    •    13.5 grams of methamphetamine
    •    Over 231 grams of cocaine
    •    Over 334 grams of 3-4 methylenedioxymethamphetamine (MDMA)
    •    Over 217 doses of LSD

From 2012 through 2017, BLM law enforcement issued an average of 196 citations per event for
possession of controlled substances, far exceeding the average of six citations per year issued throughout
the Winnemucca District Office, outside of the Burning Man Event.



March 2019           Burning Man Event Special Recreation Permit Draft Environmental Impact Statement              13
                                    Public Health and Safety at the Burning Man Event
                                                                                                           AR08157
       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 477 of 499
                                                                       Public Health and Safety at the Burning Man Event


The proponent attempted in 2017 and 2018 to hire and deploy a private security force, in what the
proponent referred to as intermediate protection for their staff. The applicant advised the primary role
of the security force would be to attempt to calm those who use violence against their staff due to
psychosis brought on by the consumption of illicit narcotics and/or alcohol. The security force has advised
they will be able to go “hands on” and attempt to diffuse the situation prior to law enforcement response.
It is imperative to note the root of violent behavior against others at the event, to include law enforcement,
is illegal drug use. Attempting to stem violent participant behavior without addressing illegal drug use will
not have a significant impact on participant or law enforcement safety.

                                                   Table 3
                                           BLM-Issued Drug Citations
                       Drug Citations Issued During                 Drug Citations Issued in Winnemucca
            Year
                           Burning Man Event                          District (outside of Burning Man)
            2012                   253                                                 7
            2013                   285                                                 2
            2014                   205                                                 0
            2015                   154                                                22
            2016                    85                                                 0
            2017                   196                                                 7
       Source: (BLM data)

1.2.12 Sexual Assaults
The occurrence of sexual assaults at the event is a major concern for the BLM since it poses a serious
threat to public health and safety. The PCSO has the jurisdiction and authority to investigate sexual assaults
that occur during the event. In 2014, the PCSO noticed a marked increase in sexual assaults. Many of the
victims reported blacking out, which is characteristic of GHB or date rape drugs. Since 2014, an average
of 12 sexual assaults are investigated by law enforcement over the course of the 8-day event.

Not all sexual assault victims report incidents to law enforcement at the event. According to the
Department of Justice, three out of ten sexual assaults are not reported to law enforcement (Department
of Justice, Office of Justice Programs, Bureau of Justice Statistics, and National Crime Victimization Survey
2018). Sexual assault response teams are multidisciplinary teams who partner together to provide
interagency, coordinated responses that make victims' needs a priority, hold offenders accountable, and
promote public safety. Despite the number of sexual assaults occurring at the event, sexual assault response
teams are not available for victims within 100 miles of the event site. If a sexual assault occurs at the event,
the victim must be transported off-site for forensic medical exams without a support network in place.

                                                Table 4
                                Burning Man Event Sexual Assault Statistics
              # of Sexual Assaults Reported to                      Rate of Sexual Assault
     Year           Law Enforcement at                               (Occurrences/Day)                           Median
                     Burning Man Event                     Bayesian 95% Highest Posterior Density1
     2014                     6                                            0.35–1.64                               0.81
     2015                    15                                             1.1–2.95                               1.83
     2016                    11                                            0.73–2.36                               1.4
     2017                    21                                            1.61–3.83                               2.49
1The number of sexual assaults is assumed to be represented by a Poisson distribution whose mean is represented by the rate
of sexual assault multiplied by the time period.


14                     Burning Man Event Special Recreation Permit Draft Environmental Impact Statement         March 2019
                                      Public Health and Safety at the Burning Man Event
                                                                                                                AR08158
      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 478 of 499
                                                                     Public Health and Safety at the Burning Man Event


1.2.13 Mass Casualty Response
A mass casualty incident (MCI) is any incident in which emergency medical resources, such as personnel
and equipment, are overwhelmed by the number and severity of casualties. Due to the uniqueness and
austere environment of Black Rock City, there are any number of events that could precipitate an MCI,
including but not limited to foodborne illness, natural disasters, illicit substance use, building collapses,
plane crashes, or vehicle accidents. BRC has a Multiple Casualty Incident Plan in place that addresses the
roles of each responding entity in Black Rock City to effectively triage, treat, transport, and track patients,
and manage the overall incident. During an MCI response, the BRC ESD is the lead agency for providing
a medical response and developing a strategy with the event medical provider, law enforcement, and other
resources, in the case of a medical emergency.

Law enforcement is primary in responding to a mass casualty event, such as an active shooter, a plane
crash, or terrorism. Depending on the scale of the event, law enforcement may draw from other resources
in the region. Due to the event’s remote location, there are only minimal resources in the area next to
the event; as such, response from other agencies and resources would be delayed. Immediate relief may
come from the few officers Washoe County deploys to Gerlach, Nevada, during the event and the Nevada
Highway Patrol officers assigned to SR 447 during the event. The Washoe County special response team
is capable of an approximate two-hour response time to the event site, as is a quick deployment
contingency from the National Guard in Reno, both with members who can fit on rotor wing aircraft for
transport to the event.

Members who must arrive by ground transport would have an extended response time of up to five hours.
Pershing County is in partnership with a three-county emergency response team (Pershing, Humboldt,
and Lander) with a response time of approximately two hours for those members who fit in a medical
helicopter. Response would be greater for members arriving by ground transport and may exceed five
hours. The Federal Bureau of Investigations would be the lead investigating agency should a mass casualty
incident occur on BLM-administered lands.

1.2.14 Hygiene and Food Safety
The Nevada Division of Public and Behavioral Health (NDPH) provides resources for large-scale food and
water services at the Burning Man Event on the agency website (http://dpbh.nv.gov/Reg/Temp-
E/Temporary_Events_Home/). The state statutes and regulations used to permit and regulate this mass
gathering event are outlined in NRS and Nevada Administrative Code (NAC) Chapter 446 regarding food
establishments and NRS and NAC Chapter 444 regarding sanitation, which includes sections on temporary
mass gathering events as well as sewage disposal, septic tank pumping contractors, and non-sewered
toilets (NDPH AAR 2014).

According to the NDPH website, a temporary permit is required to serve food or beverages to
participants or to provide food and beverages to theme camps serving 125 or more people. Vendors
offering potable water also require a temporary permit, as designated on the NDPH website. The NDPH
conducts on-site inspections during the event to ensure permit compliance. BRC obtains permits for
relevant services provided at the event and cooperates with inspections.

Under their operation plans, the applicant provides hand sanitizer at all restroom locations and encourages
participants to use the hand sanitizer (Burning Man 2017). It is unknown how many participants heed this
advice and maintain hygienic eating conditions. No running water is available on the playa though some


March 2019           Burning Man Event Special Recreation Permit Draft Environmental Impact Statement              15
                                    Public Health and Safety at the Burning Man Event
                                                                                                           AR08159
      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 479 of 499
                                                                     Public Health and Safety at the Burning Man Event


participants utilize camp trailers and rented shower and restroom facilities to manage hygiene and
refrigeration of perishable items. BRC sells ice on the playa for participants as a preventative food spoilage
measure.

1.2.15 Missing Juveniles
The safety and security of juvenile participants is important to all parties. BRC estimates 500 juveniles
under 12 years old attend the event each year. The applicant produces an annual operational plan
addressing response to missing juveniles at the event. Also, law enforcement response is required for
children in need of supervision, in accordance with the Nevada Revised Statute (Sections 62A.370,
62B.320, 62C.050, 200.508, 202.870, and 202.879). The Nevada Revised Statute defines a juvenile as any
unemancipated person under the age of 18.

The PCSO is the primary response agency for missing persons in Pershing County; when children in need
of supervision are located, they cannot be released into adult custody until the PCSO has approved the
release. Pershing County Code 9.12.100 defines the responsibilities of parents, guardians, or other adult
persons having the care and custody of a minor. The applicant provides a missing minor operation plan
annually, but the PCSO retains sole authority for releasing juveniles. Annually, multiple registered sex
offenders register with the PCSO and attend the event, compounding concerns when a minor is reported
missing. It is uncommon for the PCSO to receive a report of missing juveniles in the county outside of
the Burning Man Event.

During the 2018 event, a juvenile was lured from an art piece the juvenile was working on by an adult
male operating an ice cream truck registered by BRC as an art car. BLM law enforcement located the
truck and discovered the juvenile was provided an intoxicating substance by the adult, who was unknown
to the juvenile prior to this event. The juvenile was removed from the scene and placed in the custody of
the Division of Child and Family Services until the juvenile could be reunited with a parent or legal guardian.
The suspect was found to be in possession of illegal drugs, pornography, and restraint devices and was
arrested by PCSO and evicted from the event site by the BLM.

1.2.16 Respiratory Concerns
The Closure Area is on the Black Rock Desert playa, which contains alkaline gypsum and silica dust that
become airborne in high concentrations with Burning Man Event activities and wind (Adams and Sada
2010). Exposure to alkaline gypsum dust with a silica component is regulated by the Occupational Safety
and Health Administration (OSHA) as a known carcinogen for workers, to include all government and
contracted employees working in the environment at the event site. Detailed air quality analyses, including
threshold limits, are found in Section 3.6.1 of the Burning Man Special Recreation Permit EIS. The Burning
Man Event is a temporary event reoccurring annually with a population that includes environmentally
sensitive groups such as children and the elderly. Children take in more air per unit body weight than
adults, resulting in greater impacts from poor air quality (CARB 2000).

The National Ambient Air Quality Standards (NAAQS) are established by the Environmental Protection
Agency (EPA) and establish acceptable levels for exposure to ambient air particles. The playa surface is
known to contain a naturally occurring carcinogen, silica, which when combined with iron, also present in
the playa surface, can contribute to silicosis of the lung with repeated exposure (Burning Man EA 2012;
EPA 1996). Baseline air quality reporting from the 2017 Burning Man Event indicates the PM10 and PM2.5
particulate density measured exceeded EPA NAAQS thresholds by 8.6–14.6 times allowable exposure


16                   Burning Man Event Special Recreation Permit Draft Environmental Impact Statement      March 2019
                                    Public Health and Safety at the Burning Man Event
                                                                                                           AR08160
      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 480 of 499
                                                                     Public Health and Safety at the Burning Man Event


during the event operation period. In addition, silica and iron were represented as the top two elements
in the chemical analysis of oxides and metals in the sampling filter analysis.

1.2.17 Government Employee Health and Safety
OSHA thresholds vary from the EPA and are based on exposure during an 8-hour shift over the course
of a 40-year career. Data collected in 2017 for comparison with the NAAQS are not directly comparable
with OSHA exposure limits for ambient and respiratory air quality. An air quality study was performed by
government industrial hygienists during the 2018 Burning Man Event. The study found six samples
exceeding the OSHA permissible exposure limits (PELS) for respirable crystalline silica and three exceeded
OSHA PELS for total respirable dust. Crystalline silica is a contributing factor to silicosis of the lung and a
known carcinogen naturally occurring on the playa surface. Additional sampling in future years will improve
data and monitoring. All samples exceeding PELS occurred with winds in excess of 18–20 miles per hour.
It is recommended that all exposed employees use an N95 Respirator when winds are in excess of 18–20
miles per hour and reduce the use of open-air vehicles (BLM 2018). Further precautions include specialized
filters in vehicles and offices, entry vestibules at the Joint Operations Center (JOC) facilities, and relocating
the JOC to a location upwind of Gate Road (BLM 2018).

An alternative to implementing respirator use is to shelter in place in an enclosed space (i.e., a vehicle or
building). Sheltering in place means limiting exposure to windblown fugitive dust by all means necessary
and may mean temporarily discontinuing exterior ventilation. Vehicles with a recycle air function drawing
only air from the interior of the vehicle should be placed in this mode. Visibility is also affected at high
winds, and employees operating motor vehicles should reduce speeds or shelter in place in a stopped
vehicle until visibility is restored.

Industrial hygienists also identified concerns regarding employee noise exposure at the Event. Individual
noise monitors that emit a colored light when decibel levels reach the point of OSHA-required hearing
protection were recommended to ensure employee health protections are in place (BLM 2018).

Due to the extended nature of the Event assignments, and an average of 10 days working 13–16 hour
shifts, government personnel and contractors need access to housing, food, and hygiene resources.
Current government personnel and contractor staffing levels strain available resources in Gerlach.
Planning for future Event growth will require ensuring adequate services to government employees
assigned to the Event.

1.2.18 Structure Collapse
The Burning Man Event includes several temporary structures, such as stages, impromptu hotels, and
other dwellings, that lack extensive safety features or licensed Nevada building inspection. Structure
collapses pose a threat to public safety with a moderate potential for occurrence and a substantial injury
risk to the participants involved. Historically, there is a low occurrence of structure collapse within the
city. In 2016, a structure collapse resulted in three minor injuries and one trauma injury, resulting in off-
playa transport after the weight of participants on the structure caused a second-story floor collapse. The
event growth and further development of theme camps increase this risk due to a greater number of
structures erected on the playa. This remains a low-risk impact on public health and safety with minor to
traumatic injuries depending on the severity of the incident.




March 2019           Burning Man Event Special Recreation Permit Draft Environmental Impact Statement              17
                                    Public Health and Safety at the Burning Man Event
                                                                                                           AR08161
      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 481 of 499
                                                                     Public Health and Safety at the Burning Man Event


BRC inspects structures and stages as part of the event’s safety program; it is unknown what qualifications
the BRC inspectors possess. Pershing County does not deploy building inspectors to the event site due
to staffing limitations; the county only has one building inspector. BRC has a Structural Collapse Plan for
an emergency response to a structure collapse during the event.

1.2.19 Terrorism
Terrorism has never occurred at the Burning Man Event; however, several vulnerabilities exist. The
presence of large numbers of people, the iconic status of Burning Man, and widespread media coverage of
the event could make the festival an attractive target for an individual or team of attackers. Since the event
is a soft target with the potential to draw the ire of international and domestic terrorists, tactics from
active shooter, vehicular assault, and improvised explosive devices are real threats with a low to moderate
risk of occurrence. The impacts of a terrorist act at the event could prove fatal and result in a mass
casualty scenario that exceeds the capacity of law enforcement and medical resources on-site. A novel
depicting the Burning Man Event as a terrorist target was published in 2017 and depicts weaknesses in the
event security and actions to overcome existing security mitigations. The changing global culture around
acts of terrorism makes this risk difficult to adequately assess, as events such as the October 1, 2017,
shooting at a country music festival in Las Vegas, Nevada, are undetected prior to occurrence.

Event Vulnerabilities
The Burning Man Event is classified as a large, outdoor, public gathering. Unlike limited-duration events at
fixed facilities, large, outdoor, public gatherings are not confined to a physical structure and do not rely on
a permanent allocation of dedicated security resources. Rather, they usually rely on local law enforcement
to provide security during the event. Nearly all aspects of security must be uniquely planned and formulated
for each individual gathering. Large, outdoor, public gatherings are typically open-access events and have
been successfully targeted by terrorists on numerous occasions in the past (DHS 2011).

The Burning Man Event lacks a defined “See Something, Say Something” program to educate participants
as to what qualifies as suspicious behavior and how to report concerns. Event organizers and public
agencies lack transparent communication regarding threats and intelligence of criminal activities within the
event site. Because of the layout of the city, there are multiple locations to place explosives or hazardous
agents. Public involvement in identifying and reporting suspicious items is necessary to prevent this type
of activity.

Burning Man organizers resist physical barriers to prevent vehicular attacks against its population, citing
vehicle operation restrictions during the event without regard for malicious intent. The event does not
use barriers to mitigate high-speed avenues of approach, deny vehicle entry, and provide perimeter
protection. The perimeter fence at the event is an orange plastic trash fence; the event lacks effective
physical barricades for protection of unauthorized entry. In 2018, a vehicle drove through the plastic trash
fence and through the walk-in camping section of the city, entering the event without authorization and
at great public safety risk. The vehicle was never located by BRC or law enforcement after it gained entry
to the event. Barriers would reduce vehicle speeds and prevent vehicle penetration to help mitigate
concerns. Options for barriers include, but are not limited to, fixed and retractable bollards, heavy objects
walls and ha-ha barriers, water obstacles, and Jersey barriers.

Limited access controls and lack of professional security resources at entrance points into the city, coupled
with limited law enforcement staffing, are two critical event vulnerabilities. BRC operates the gate and


18                   Burning Man Event Special Recreation Permit Draft Environmental Impact Statement      March 2019
                                    Public Health and Safety at the Burning Man Event
                                                                                                           AR08162
        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 482 of 499
                                                                    Public Health and Safety at the Burning Man Event


searches for stowaways at peak traffic flow areas to prevent ingress and prevent traffic backlog onto paved
routes in the area. There is not enough law enforcement assigned to the event to provide a high-visibility
presence at gate operations at the three portals into the city: the Main Gate, Airport, and Point 1.

Possession of weapons, including firearms, is prohibited during the event. Due to the lack of available
resources to search all vehicles entering the event for weapons or explosives, especially during the peak
of ingress, prohibited items such as firearms do enter into the city. There are numerous examples of
firearms being discovered by law enforcement inside of the Burning Man Event that were not screened
upon entry to the event. In 2015, a death investigation led to the discovery of a Burning Man employee
who possessed a firearm in the employee’s personal vehicle, as well as a firearm in the vehicle leased to
BRC and assigned to the employee (PCSO Post Festival Report 2017). In 2017, a traffic stop within the
Burning Man Event led to the discovery of a large quantity of cocaine in a recreational vehicle. A loaded
AR-15 rifle was also found within the vehicle with a round in the chamber. This vehicle was allowed into
the event as an “early entry” participant and was not discovered during screening by BRC at the entrance
gate. These incidents create concern regarding the quality/validity of searches by BRC at entry points.
Since BRC controls access through the gates, processes must be in place to ensure proper searches for
contraband are being conducted.

The presence of firearms exposes another vulnerability for the event: the lack of exercises for emergency
plans involving an active shooting response. The October 1, 2017, shooting at a country music festival in
Las Vegas, Nevada, resulted in hundreds of casualties and fatalities and overwhelmed local law
enforcement and emergency medical services, despite being in the middle of the thirtieth-largest city in
the United States. In an austere environment such as Burning Man, with limited law enforcement and
medical resources to draw from in the surrounding areas, an active shooting response plan is critical to
ensure additional resources are available. The BLM received recommendations for enhanced physical site
security from the Department of Homeland Security in 2016 to include establishing a reporting system
for participants, increased transparency in risk analysis and intelligence sharing between all event
management entities, proactive gate searches to mitigate active shooter incidents, physical barriers in
crowded areas within the city, and a hardened perimeter security measure.

1.3      COMPARABLE ENVIRONMENTS
1.3.1    Sparks, Nevada
Sparks, Nevada, is similar in population size to the total Burning Man Event population of approximately
80,000 people. The Sparks Police Department employs 159 employees, 126 of whom are sworn law
enforcement officers, to keep the community safe (http://sparkspolice.com/). Sparks contains a large
working population, including commuters to Reno and USA Parkway. Residents in Sparks are not active
24 hours a day in their routine lives. Sparks reported an unemployment rate of 3.8 percent in August
2017, indicating the majority of the population is working and sleeping according to social norms.

The Sparks Police Department published a Personnel Utilization Study identifying an optimal rate of 34
percent of an officer’s shift responding to calls for service, with the rest of the time being consumed by
community policing, outreach, and proactive measures (Sparks 2013). The 2010 Census revealed Sparks
had a population of 2,524 persons per square mile, which is much lower than the average for comparable
communities of 4,706 persons per square mile (Sparks 2013). The Sparks Personnel Utilization Study
shows violent crime increases in cities with a greater population density in comparison with Sparks. The
study indicates that in December 2012, the sworn law enforcement staff was adequately staffed with 107

March 2019          Burning Man Event Special Recreation Permit Draft Environmental Impact Statement              19
                                   Public Health and Safety at the Burning Man Event
                                                                                                          AR08163
          Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 483 of 499
                                                                          Public Health and Safety at the Burning Man Event


 personnel but understaffed in civilian operations at 41 personnel (Sparks 2013). The Burning Man Event’s
 population is approximately 16,000 persons per square mile.

 Sparks is located adjacent to Reno, Nevada, with a Trauma II Level hospital and ample ambulance response.
 The nearest Trauma I Level hospital is the University of California, Davis, hospital in Sacramento,
 California, which is accessible by air ambulance. The Washoe County Sheriff’s Office, Nevada Highway
 Patrol, Reno Police Department, and several federal law enforcement agencies can support the Sparks
 Police Department in the event of a major or mass casualty incident, with response times for a critical
 incident of less than 15 minutes.
                                                        Table 5
                                                 Sparks Crime Statistics
                                              Category                 2014         2015
                                      Cases Taken                      12,170       12,297
                                      Calls for Service                77,223       81,189
                                      Non-Injury Accidents              764          817
                                      Injury Accidents                  348          411
                                      Fatal Accidents                    5            2
                                      Total Accidents                  1,117        1,230
                                            Unified Crime Reporting – Violent
     Category             2006      2007       2008       2009       2010       2011       2012       2013     2014      2015
 Homicide                   3         4          0          4          8          8          2          3        2         2
 Rape                      40        36         51         40         40         46         32         44       68        54
 Robbery                   124       134        128        112        103        75         68         70       56        99
 Aggravated Assault        214       179        237        242        211        157        133        156      181       204
 Human Trafficking          -         -          -          -          -          -          -          -        -         -
 Total                     381       353        416        398        362        286        235        273      307       359
                                          Unified Crime Reporting – Property
     Category             2006      2007       2008       2009       2010       2011       2012       2013     2014      2015
 Burglary                  893       832        904        850        699        655        609        559      545       672
 Larceny                  2,104     2,422      2,282      2,007      1,829      1,600      1,710      1,706    1,701     1,759
 Grand Theft Auto          455       349        304        248        233        191        240        253      248       272
 Total                    3,452     3,603      3,490      3,105      2,761      2,446      2,559      2,518    2,494     2,703
                                            Unified Crime Reporting – Total
     Category             2006      2007       2008       2009       2010       2011       2012       2013     2014      2015
 Cases                    3,833     3,956      3,906      3,503      3,123      2,732      2,794      2,791    2,801     3,062
Source: Sparks Crime Statistics from http://sparkspolice.com/wp-content/uploads/2016/10/SparksPolice-Historical-Stats-2016.pdf

                                                  Table 6
                               Sparks Sexual Assault (Rape) Statistical Analysis
                    # of Sexual Assaults Reported to              95% Highest Posterior Density
          Year                                                                                                Median
                           Law Enforcement                            (Occurrences/Day)1
          2014                     68                                       0.15–0.23                           0.19
          2015                     54                                       0.11–0.19                           0.14
      1 The number of sexual assaults is assumed to be represented by a Poisson distribution whose mean is represented by
      the rate of sexual assault multiplied by the time period.




 20                       Burning Man Event Special Recreation Permit Draft Environmental Impact Statement          March 2019
                                         Public Health and Safety at the Burning Man Event
                                                                                                                    AR08164
        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 484 of 499
                                                                           Public Health and Safety at the Burning Man Event


1.3.2    Electric Daisy Carnival
The Electric Daisy Carnival is a multiday music festival held annually in Las Vegas, Nevada, on private
leased property at the Las Vegas Speedway under the law enforcement jurisdiction of the Las Vegas
Metropolitan Police Department. The Las Vegas Metropolitan Police Department staffs approximately 350
officers per day at the event while event producers hire approximately 1,500 to 2,000 private security
staff per day for a peak population of 140,000 participants per day. The event location, Las Vegas Speedway,
is less than 15 miles from Las Vegas, Nevada, with three trauma centers operating at Level I and Level II
response. Air and ground ambulances are available to transport victims, and private vehicles are available
to transport noncritical patients the short distance to care. Supplemental law enforcement resources are
also available from Henderson, Nevada.

Clark County Ordinance 6.65.120 mandates one law enforcement officer per 500 attendees at every
special event permitted or two law enforcement officers per 1,000 participants. The Clark County Sheriff
is authorized to staff events at a higher ratio and determine the type of officers if the agency deems it
necessary, with all enforcement costs paid by the event organizers. Electric Daisy Carnival also employs
on-site medical care with approximately 60 intake beds and six trauma beds for immediate care of
participants.

                                             Table 7
                 2018 3-day Event Experience According to Open Source Statistics
     2018            Population            Total Arrests             Felony Narcotics Arrests                Ejections
     Day 1            137,582                   33                             29                               32
     Day 2            138,593                   35                             33                               65
     Day 3            135,225                   30                             28                               166
                      TOTAL                     98                             90                               263
***Average population 137,133. Six traffic tickets were issued on Day 3.




March 2019              Burning Man Event Special Recreation Permit Draft Environmental Impact Statement                 21
                                       Public Health and Safety at the Burning Man Event
                                                                                                                 AR08165
      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 485 of 499
                                                                    Public Health and Safety at the Burning Man Event


1.4     REFERENCES
Adams, Kenneth D., and Donald W. Sada. 2010. Black Rock Playa, Northwestern Nevada: Physical
       Processes and Aquatic Life. Desert Research Institute. May 24.

Bureau of Land Management (BLM). 2018. Burning Man Data Discussion. BLM Washington Office,
       Washington, DC.

Burning Man. 2017. Burning Man Event Special Recreation Permit Operations Plan. BLM Winnemucca
       District Office, Winnemucca, Nevada.

CARB (California Air Resources Board). 2000. The Health Effects of Air Pollution on Children. Fall.
      Internet website: http://www.aqmd.gov/docs/default-source/students/health-effects.pdf.

DHS (Department of Homeland Security). 2011. Protective Measures Guide for the U.S. Outdoor Venues
      Industry. June 2011.

Department of Interior (DOI). 2018. An Unprecedented Response: DOI Support to ESF-13 During the 2017
       Hurricane Season, After Action Review. March 2018.

Department of Justice, Office of Justice Programs, Bureau of Justice Statistics, National Crime
       Victimization Survey. 1973–2016. Internet website: https://www.bjs.gov/index.cfm?ty=
       dcdetail&iid=245.

EPA (Environmental Protection Agency). 1996. Review of the National Ambient Air Quality Standards for
       Particulate Matter: Policy Assessment of Scientific and Technical Information. Washington DC.
       July     1996.      Internet    website:     https://www3.epa.gov/ttn/naaqs/standards/pm/data/
       1996pmstaffpaper.pdf.

HGH AAR (Humboldt General Hospital). 2014. Humboldt General Hospital Burning Man Event After
     Action Report.

NDPH AAR (Nevada Department of Public Health). 2014. Burning Man After Action Report. Reno,
     Nevada.

PCSO AAR (Pershing County Sheriff’s Office). 2014. Pershing County Sheriff’s Office After Action Report.
      Pershing County, Lovelock, Nevada.

PCSO Post Festival Report (Pershing County Sheriff’s Office). 2017. Post Festival Report. Pershing County,
      Nevada. 2017.

PCSO PMS (Pershing County Sheriff’s Office). 2017. Pershing County Sheriff’s Office – Post Mission
      Statement. Pershing County, Nevada. 2017.




22                  Burning Man Event Special Recreation Permit Draft Environmental Impact Statement      March 2019
                                   Public Health and Safety at the Burning Man Event
                                                                                                          AR08166
          Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 486 of 499


                                  United States Department of the Interior

                                BUREAU OF LAND MANAGEMENT
                                      Winnemucca District Office
                                   5100 East Winnemucca Boulevard
                                      Winnemucca, Nevada 89445
                               Phone: (775) 623-1500Fax: (775) 623-1503
                                        Email: wfoweb@blm.gov
                                  www.blm.gov/nv/st/en/fo/wfo.hnnl

In Reply Refer To:
LLNVW03500-14-01                              MAR 2 6 2015
2930(NV020.00)

CERTIFIED MAIL 7014 2870 0001 4873 0439
RETIJRN RECEIPTREQUESTED

Charlie Dolman
Event Operations Director                                                      Burning Man 2014 Event
Black Rock City, LLC                                                           Special Recreation Permit
660 Alabama St.
SanFrancisco, CA 94 10-2008

                                               DECISION

Dear Mr. Dolman:

On March 03, 2014, theBureau of LandManagement(BLM) and Black Rock City, LLC (BRC) entered into
a Cost Recovery Agreement(CRA) fortheBurning Man 2014 event. That CRA included an estimate for the
BLM's cost to process and administer the Special Recreation Permit (SRP) fortheBurning Man 2014 event.
The original CRA was in the amount of$3,790,297 for the 2014 event.

Adjusttnents were made to the 2014 CRA estimate based on market research and efficiencies in business
practices such that BLM issuedBRC a letter in August 2014 that amended the CRA in the amount of
$2,962,610 versus the estimate of$3,790,297.

TheBLM makes every attempt to develop a CRA cost estimate that foreshadows all direct and indirect costs,
as accurately as possible, projected expenses for planning, issuing and administeringtheBurning Man SRP.

DECISION

TheBLM's actual direct and indirect costs for the Burning Man 2014 event total $2,765,935.61. The
attached documents provide a detailed breakdown of all actual direct and indirect costs. To date the BLMhas
received all payments forthe CRA, for atotal of$2,962,610.

Based on those actual costs and the estimate already paid by BRC, the BLM has identifiedBRC is owed a
refund of$196,674.39.




2014 BM Close Out Decision




                                                                                              AR00266
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 487 of 499

 RATIONALE

 The Federal Land Policy and Management Act (FLPMA) section 304(b) provides that the Secretary of the
 Interior is authorized to require a deposit of payments intended to reimburse theUnited States for costs
 incurred in processing and administering applicat ions for use ofthe public lands. 43 U.S. C. 1734(b) .

 The BLM's SRP regulations state that the BLM may refund any cost recovery overpay ments. 43 C. F. R.
 §2932.33(a) . Further, theBLM's Recreation Permit Administration Handbook (H-2930-1) directs theBLM
 to refund to the applicant the remaining balance in a cost recovery account atthe end ofthe project.

 The 2014 CRA and the 2014 actuals totals justify the refund amount BRC will receive.

 AUTHORITY:
 The statutory authorities underly ing the regulations inthis part are the Federal Land Policy and Management
 Act(FLPMA) , 43U.S.C. 1701 et seq. , and the Federal Land Recreation Enhancement Act (REA) , 16U. S. C.
 6801 et seq.

 (a)      FLPMA containsthe BLM's general land usemanagement authority over the public lands,
          and establishes outdoor recreation as one of the principal uses of those lands (43U.S.C.
          1701(a) (8) ) . Section 302(b) of FLPMA directs the Secretary ofthe Interior to regulat e
          through permits or other instruments the use ofthe public lands, which includes commercial
          recreation use. Section 303 of FLPMA authorizestheBLM to promulgate and enforce
          regulations, and establishes the penalties for violations ofthe regulations.
 (b)      REA authorizes the BLM to collect fees for recreational use inareas meeting certain criteria
          (16 U.S.C. 6802(t) and (g) (2) ) , and to issue special recreation permits for group activities
          and recreation events(16U.S. C. 6802(h) ) .

 43 C.F.R.§2932.33(a) , (a) Overpayments. For multi-y ear commercial permits, if y our actual fees due are less
 than the estimated fees y ou paid in advance, BLMwill credit overpay ments tothe following y ear or season.
 Forother permits, BLM will give y ou the option whether to receive refunds or credit overpayments tofuture
 permits, less processing costs.

 APPEAL PROVISIONS

. A person whowishes toappealto theInterior Board of Land Appeals must do so under 43 C.F.R §4.411 and
  must file in the office of the officer whomadethe decision (notthe board) , inwritingtoWilliam Mack, Jr. ,
  Field Manager-Black Rock Field Office, Winnemucca District Office, 5100 EastWinnemuccaBoulevard,
  Winnemucca, Nevada 89445. A person served withthe decision being appealedmusttransmitthe notice of
  appeal in time to be filed in the office where it is required to be filed withinthirty (30) day s after the date of
  service.

 The notice of appeal must givethe serial number or other identification ofthe case and may include a
 statement of reasons forthe appeal, a statement of standing if required by § 4.412(b) , and any arguments the
 appellant wishes to make. Attached Form 1842-1 provides additional information regarding filing an appeal.

 No extension of time will be granted forfiling a notice of appeal. If a notice of appeal is filed afterthe grace
 period provided in§4.401(a) , the notice of appealwill not be considered andthe case will be closed by the
 officer from whose decisionthe appeal is taken. Ifthe appeal is filed duringthe grace period provided in
 §4.401(a) andthe delay in filing is not waived, as provided inthat section, the notice of appeal will not be
 considered and the appeal will be dismissed by theBoard.

 2014 BM Close Out Decision                                                                                     Page2




                                                                                                       AR00267
          Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 488 of 499

The appellant shall serve a copy of the notice of appeal and any statements of reason, written arguments, or
briefs under §4.413 on each adverse party named in the decision from which the appeal is taken and on the
Office of the Solicitor, Pacific Southwest Regional Solicitor, U.S. Department of the Interior, 2800 Cottage
Way, Room E-1712, Sacramento, California 95825-1890.

Service must be accompanied by personally serving a copy to the party or by sending the document by
registered or certified mail, return receipt requested, to the address of record in the bureau, no later than 15
days after filing the document.

In addition, within thirty (30) days ofreceipt ofthis decision you have the right to file a petition for a stay
together with your appeal in accordance with the regulations at 43 C.F.R. §4.21. The petition must be served
upon the same parties specified above.

Pursuant to 43 C.F.R. §4.21(b), a petition for stay, if filed, must show sufficient justification based on the
following standards:

         1)   The relative harm to the parties if the stay is granted or denied;
         2)   The likelihood of the appellant's success on the merits;
         3)   The likelihood of immediate and irreparable harm if the stay is not granted; and,
         4)   Whether the public interest favors granting the stay.

43 C.F.R. §4.21(b) (2) provides that the appellant requesting a stay bears the burden of proof to demonstrate
that a stay should be granted.

If you have any questions on this decision please contact me at 775-623-1500.




                                                   William Mack Jr.
                                                   Field Manager
                                                   Black Rock Field Office


Enclosures
Attachment 1 - Cost Recovery Close Out




2014 BM Close Out Decision                                                                                    Page3



                                                                                                     AR00268
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 489 of 499




                                                                 AR00269
                                        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 490 of 499




                                                                                                                                                                              2-

                                                                                                Originally estimated in BLM Labor
   Park Police                                                                                   dditional NPS Dispatchers originally estimated in BLM Labor
                                                                                                 ontract for PCSO Dispatchers


COMMUNICATIONS
                                                                            $
                                                                            $
                                                                                                         ere a·                                        e
                              ispatch   $    b!>,UUU.U0   $    61,950.00    $       3,050.(
                   Satellite Tracking   $    50,000.00    $    54,247.08    $      (4,247.08
                 Internet Capability    $   200,000.00    $    75,365.00    $     124,635.00    Originally estimated for Mircowave Internet
         Additional Comm Purchases      $          .      $    16,098.43     $    (16,098.43)   Equipment purchased via Charge Card             IChanie Card Purchases 1-19    7
TRAVEL                                  $    70,000.00    $    80,316.06     $    (10,316.06)                                                   lTravel Expenses               6
HEALTH & HUMAN SERVICES                 $    10,000.00                       $     10,000.00    HHS did not bill BLM for services
VEHICLES                                $    70,000.00    $    72,079.18     $     (2,079.18)   Included a rental car contract for $11,011.10
OTHER PURCHASES                         $    50,000.00    $    75,711.59     $    (25,711.59)                                                   ICharge Card Purchases        7-10
   QUIPMENT ADJUSTMENT                  $          .      $      (909.00)                       Adjustment for IT equipment lost on playa
INDIRECT RATE 22.9%                     $   522,960.00    $   515,377.
             TOTAL                      $ 2,962,610.00    $ 2,16s,93s.61    I$   196,674.39




                                                                                                                                                                    AR00270
                       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 491 of 499



                                         UNITED STATES                                                      Functional Area / WBS
                                    DEPARTMENT OF INTERIOR                                                      LSl0S0000 /
                                  BUREAU OF LAND MANAGEMENT                                                    LVRCF1402960

                                    2014 BURNING MAN EVENT COST RECOVERY PROJECT LOG
                                                 PROJECT                                                   TOTAL
     DATE        PAY PERIOD     LASfNAME                                   DESCRIPTION OF WORK                           TOTAL AMT
                                               COMPONENT                                                   HOURS

Aug-Sept 2014    2014-18-19   ALBRIGHT       Law Enforcement      Ranger - Patrol                            164    $       10,848.61
Auirust 2014     2014-18-19   ALLEN          Law Enforcement      TAC/Special Agent - Patrol               173.5    $       13,717.43
Jul-Sept 2014    2014-15-19   BARANGAN       Public Information   On Playa Public Information Officer        196    $        9,402.36
Aug-Sept 2014    2014-18-19   BARNES         Law Enforcement      Special Agent - Investigations             131    $       11,037.18
Aug-Sept 2014    2014-18-19   BARTLE1T        Communications      Commuications Tech - Radio Specialist      123    $        5,991.66
Aug-Sept 2014    2014-18-19   BAXTER              Logistics       Facilities on playa                      230.75   $       11,347.63
Aug-Sept 2014    2014-18-19   BEAUPRE           Compliance        Compliance Team                            116    $        5,104.60
Aug-Sept 2014    2014-18-19   BIEDERMAN         Compliance        Compliance Team                           128.5   $        4,634.12
Aug-Sept 2014    2014-18-19   BISHOP            Compliance        Compliance Team                            115    $        5,886.48
June-Sept 2014   2014-14-19   BLACK           Communications      Communications Unit Leader                 381    $       21,658.51
Aug-Sept 2014    2014-18-19   BLEVINS         Law Enforcement     Ranger Patrol                             133.5   $        7,967.51
Aug-Sept 2014    2014-18-20   BOIK              Operations        Law Enforcement Operations Chief          306.5   $       34,136.57
Aug-Sept 2014    2014-18-19   BRADFORD        Law Enforcement     Ranger - Patrol                            211    $       13,352.61
Julv 2014        2014-16      BRANDT                 GIS          Pre Event GIS Coordination                  36    $        1,594.59
Aug-Sept 2014    2014-18-19   BRASINGTON     Law Enforcement      Ranger Patrol                              155    $       13,484.34
Aug-Sept 2014    2014-18-19   BRISCOE         Law Enforcement     Ranger - Patrol                          256.75   $       20,708.93
Aug-Sept 2014    2014-18-19   BRYANT              Vending         Vending Team                               164    $        6,286.65
Aug-Sept 2014    2014-18-19   BULKLEY         Law Enforcement     Special Agent - Investigations             133    $        9,063.61
Aug-Sept 2014    2014-18-19   BUNKALL                GIS          GIS coordination with Compliance Team      150    $        7,655.52
Aug-Sept 2014    2014-18-19   BURKE          Law Enforcement      Ranger - Investigations                    134    $        8,025.80
Aug-Sept 2014    2014-18-19   BUTLER          Law Enforcement     Ranger Patrol                             155.5   $       10,029.99
Aug-Sept 2014    2014-18-19   CAFFEY          Law Enforcement     Ranger - Patrol                            130    $       13,258.99
Aug-Sept 2014    2014-18-19   CANAAN          Law Enforcement     Ranger - Patrol                            190    $       13,973.34
September 2014   2014-19      CARMOSINO         Compliance        Post Event Compliance                        2     $          69.58
Aug-Sept 2014    2014-18-19   CAROTHERS       Law Enforcement     Ranger - Patrol                            149     $      11,128.13
Aug-Sept 2014    2014-18-19   CARPENTER       Law Enforcement     Ranger - Patrol                            271     $      16,557.25
Aug-Sept 2014    2014-18-19   CARTER          Communications      Communications Tech - Radio Specialist     340     $      21,322.16
Aug-Sept 2014    2014-18-19   CHAIDEZ         Law Enforcement     Ranger - Patrol                            133     $       8,395.29




                                                                                                                             AR00271
                        Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 492 of 499



                                               PROJECT                                                     TOTAL
     DATE        PAY PERIOD     LASfNAME                                DESCRIPTION OF WORK                             TOTALAMT
                                             COMPONENT                                                     HOURS

Aug-Sept 2014    2014-18-19   <;HASE           Compliance      Compliance Team                              174     $      7,713.91
Aug-Sept 2014    2014-18-19   CHESLEY          Compliance      Compliance Team                              147     $      8,578.87
Aug-Sept 2014    2014-18-19   CHODOROWSKI   Law Enforcement    Ranger - Patrol                             115.5    $      8,674.34
Aug-Sept 2014    2014-18-19   COOK          Law Enforcement    Ranger - Patrol                              144     $     11,339.68
Aug-Sept 2014    2014-18-19   cox           Law Enforcement    Ranger - Patrol                               120    $      8,209.89
Aug-Sept 2014    2014-18-19   CUNNINGHAM         Medical       Medical Team on Playa                         231    $     15,382.40
Aug-Sept 2014    2014-18-19   CURRY         Law Enforcement    Special Agent - Investigations                130    $     10,571.04
Apr-Sept 2014    2014-09-19   CURTIS           Compliance      Compliance Team Lead                          226    $     14,640.11
Aug-Sept 2014    2014-18-19   DAVIS         Law Enforcement    Ranger - Patrol                               147    $      9,510.89
Aug-Sept 2014    2014-18-19   ENTRICAN      Law Enforcement    Ranger - Patrol                               161    $     11,508.65
Aug-Sept 2014    2014-18-19   ETCHEVERRY         Logistics     Post Event Assistance                          54    $      2,659.68
Aug-Sept 2014    2014-18-19   FINCH         Law Enforcement    Ranger - Patrol                               118    $      7,195.01
Aug-Sept 2014    2014-18-19   FONKEN        Law Enforcement    Ranger - Patrol                             135.75   $      9,856.99
Mar-Sept 2014    2014-07-19   FREIBERG       Project Manager   Rec Planner/PM duties prior to PM account    1016    $     56,656.33
Aug-Sept 2014    2014-18-19   FUNK          Law Enforcement    Ranger - Patrol                               144    $     11,947.49
Aug-Sept 2014    2014-18-19   GANDIAGA      Law Enforcement    Ranger - Patrol                               129    $      9,992.39
Aug-Sept 2014    2014-18-19   GARCIA        Law Enforcement    Ranger - Patrol                               179    $     11,722.34
Aug-Sept 2014    2014-18-19   GERMAN            Vending        Vending Team Lead                             188    $     12,262.97
Aug-Sept 2014    2014-18-19   GIBBINS       Law Enforcement    Ranger - Patrol                               164    $     11,215.63
Aug-Sept 2014    2014-18-19   GJORAAS       Law Enforcement    Evidentiary Services                         150.5   $      6,080.13
May-Sept 2014    2014-10-19   GLUECKERT          Vending       Outdoor Rec Planner                          304.5   $     13,262.24
Aug-Sept 2014    2014-18-19   GOOD          Law Enforcement    Special Agent• Investigations Team Lead       127    $     12,348.26
Aug-Sept 2014    2014-18-19   GRIMES        Communications     Information Technology on playa               132    $      5,854.03
Aug-Sept 2014    2014-18-19   GURTLER          Compliance      Compliance Team                               136    $      4,259.95
Aug-Sept 2014    2014-18-19   HAUCK         Law Enforcement    Special Agent - Investigations                127    $      9,616.64
September 2014   2014-19      HUEGERICH     Law Enforcement    Office of Professional Responsibility         103    $     11.320.86
Aug-Sept 2014    2014-18-19   HYRONS        Law Enforcement    Special Agent - Investigations              145.75   $      9,854.72
Aug-Sept 2014    2014-18-19   IAGULLI        Communications    Communications Tech - Radio Specialist       307.5   $     19,762.60
Aug-Sept 2014    2014-18-19   JENSEN        Law Enforcement    Ranger - Patrol                             148.25   $     10,531.12
Aug-Sept 2014    2014-18-19   JOHNSON       Law Enforcement    Ranger - Patrol                               156    $      9,256.48
Aug-Sept 2014    2014-18-19   JOHNSON       Law Enforcement    Ranger - Patrol                               171    $      8,600.83
Aug-Sept 2014    2014-18-19   JOHNSON       Law Enforcement    Special Agent - Investigations Team Lead      212    $     16,973.66
Aug-Sept 2014    2014-18-19   JONES              Vending       Vending Team                                  138    $      6,626.40




                                                                                                                           AR00272
                       Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 493 of 499



                                               PROJECT                                                 TOTAL
     DATE        PAY PERIOD     LAST NAME                              DESCRIPTION OF WORK                          TOTAL AMT
                                             COMPONENT                                                 HOURS

Aug-Sept 2014    2014-18-19   JONES         Law Enforcement    Special Agent - Investigations            148    $      10,797.93
Aug-Sept 2014    2014-18-19   KLOSTERMAN       Compliance      Compliance Team                         132.5    $       3,417.94
Aug-Sept 2014    2014-18-19   KNISLEY       Law Enforcement    Ranger - Patrol                           118    $       8,798.52
Jun-Sept 2014    2014-13-19   KURKOWSKI         Operations     Civilian Operations Chief               408.5    $      33,363.70
Aug-Sept 2014    2014-18-19   LAZZARO       Law Enforcement    Special Agent - Investigations            133    $      12,883.34
Aug-Sept 2014    2014-18-19   LLOYD         Law Enforcement    Ranger - Patrol                         194.75   $      13,664.45
Aug-Sept 2014    2014-18-19   LLOYD         Law Enforcement    Ranger - Patrol                           133    $       8,860.77
Aug-Sept 2014    2014-18-20   LOVE            Command Staff    LE Unified Command                        294    $      22,324.26
Aug-Sept 2014    2014-18-19   MACK            Command Staff    Black Rock Field Office Manager          38.5    $       1,611.45
Aug-Sept 2014    2014-18-19   MANISCALCO    Law Enforcement    Special Agent - Investigations            143    $      12,477.53
Aug-Sept 2014    2014-18-19   MARSOOBIAN    Law Enforcement    Ranger - Patrol                           150    $      10,017.06
Aug-Sept 2014    2014-18-19   MAURER        Law Enforcement    Ranger - Patrol                          191.5   $      11,555.61
Aug-Sept 2014    2014-18-19   MAYER         Law Enforcement    Ranger - Patrol                           188    $      12,894.21
September 2014   2014-19      MCCANN           Compliance      Post Event Compliance                    36.5    $       2,333.81
Aug-Sept 2014    2014-18-19   MCGRATH       Law Enforcement    Ranger - Patrol                           174    $      16,271.95
Aug-Sept 2014    2014-18-19   MESCH                Gate        Gate Team                                144.5   $       3,525.44
Aug-Sept 2014    2014-18-19   MEUTH         Law Enforcement    Ranger - Patrol                           234    $      15,289.63
Aug-Sept 2014    2014-18-19   MILLION            Logistics     Facilities on playa                       343    $      12,367.76
Aug-Sept 2014    2014-18-19   MITSUYASU     Law Enforcement    Ranger - Patrol                           159    $      12,799.60
Aug-Sept 2014    2014-18-19   MONTOYA       Law Enforcement    Special Agent - Investigations            156    $      11,650.00
Jun-Sept 2014    2014-14-19   MOORE         Law Enforcement    Ranger - Patrol                          371.5   $      31,467.11
Aug-Sept 2014    2014-18-19   MUELLER            Logistics     Facilities on playa                     172.25   $       6,413.58
Aug-Sept 2014    2014-18-19   NICHOLS        Communications    Information Technology on playa           205    $      13,299.74
Aug-Sept 2014    2014-18-19   OPER          Law Enforcement    Special Agent - Investigations           209.5   $      18,209.94
Aug-Sept 2014    2014-18-19   PARR          Law Enforcement    Ranger - Patrol                         144.25   $       9,819.50
Aug-Sept 2014    2014-18-19   PEREZ                 Gate       Gate Team                                144.5   $       4,832.54
Jun-Sept 2014    2014-13-19   PETERSEN          Operations     Civilian Operations Chief                 343    $      27,080.07
Mar-Sept 2014    2014-07-19   PIRTLE         Project Manager   Event Project Manager                    1014    $      56,112.94
Aug-Sept 2014    2014-19      PURYEAR               Gate       Gate Team Lead                           157.5   $       5,809.07
Aug-Sept 2014    2014-18-19   RAMOS               Finance      Contracting Officer                       327    $      13,825.57
Aueust 2014      2014-18      ROMERO        Law Enforcement    Ranger - Patrol                            53    $       2,377.59
Aug-Sept 2014    2014-18-19   ROOP          Law Enforcement    Ranger - Patrol                         209.75   $      19,161.91
Aug-Sept 2014    2014-18-19   ROREX                  GIS       GIS coordination with Compliance Team     149    $       7,411.72




                                                                                                                        AR00273
                      Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 494 of 499



                                              PROJECT                                                         TOTAL
     DATE       PAY PERIOD     LAST NAME                                 DESCRIPTION OF WORK                                 TOTAL AMT
                                            COMPONENT                                                         HOURS

Aug-Sept 2014   2014-18-19   ROSOFF               Gate          Gate Team                                      155.5     $      4,413.29
Aug-Sept 2014   2014-18-19   RUSSELL       Law Enforcement      Ranger - Investigations                         189      $      9,519.05
Aug-Sept 2014   2014-18-19   SANDBERG           Finance         Finance Lead                                   347.5     $    16,662.06
Aug-Sept 2014   2014-18-19   SCHWIRIAN      Communications      Communications Tech - Radio Specialist          263      $    12,585.70
May-Sept 2014   2014-12-19   SEIDLITZ        Command Staff      BLM Unified Command                             423      $    35,280.26
Aug-Sept 2014   2014-18-19   SHILAIKIS     Law Enforcement      Special Agent - Investigations                  165      $    13,453.30
Aug-Sept 2014   2014-18-19   SMITH         Law Enforcement      Ranger - Patrol                                 188      $    11,615.98
Aug-Sept 2014   2014-18-19   SONES         Law Enforcement      Ranger - Patrol                                 116      $      8,564.66
Aug-Sept 2014   2014-18-19   SPAIN         Law Enforcement      Ranger - Patrol                                 133      $      9,174.68
Aug-Sept 2014   2014-18-19   STEPLETON     Law Enforcement      Ranger - Patrol                                 147      $      7,773.49
Aug-Sept 2014   2014-18-19   STOFFEL          Compliance        Compliance Team                                 113      $      5,529.61
Aug-Sept 2014   2014-18-19   STOLTS        Law Enforcement      Ranger - Patrol                               186.75     $    11,178.33
Aug-Sept 2014   2014-18-19   STORLA               Gate          Gate Team                                       147      $      5,829.50
Aug-Sept 2014   2014-18-19   STOVER        Law Enforcement      Investigative Branch Chief                      309      $     26,118.24
Aug-Sept 2014   2014-18-19   SULLIVAN      Law Enforcement      Ranger - Patrol                                 326      $    27,396.56
Aug-Sept 2014   2014-18-19   SULLY         Law Enforcement      Special Agent - Investigations                  140      $     10,532.31
Aug-Sept 2014   2014-16-19   SUMINSKI       Communications      Dispatch Lead                                   362      $    14,817.40
Aug-Sept 2014   2014-18-19   SZAJKO             Logistics       Facilities on playa                             220      $      6,959.83
Aug-Sept 2014   2014-18-19   TEA              Compliance        Compliance Team                                 159      $      6,603.23
Aug-Sept 2014   2014-18-19   TEMPLETON          Medical         Medical Team on Playa                           120      $      9,878.39
Aug-Sept 2014   2014-18-19   TITUS         Law Enforcement      Ranger - Patrol                                 154      $     10,719.59
Aug-Sept 2014   2014-10      WEISEND       Law Enforcement      Ranger - Patrol                                 122      $      9,133.12
May 2014        2014-18-19   WEISER             Logistics       Facilities on playa                             10.4     $        255.05
Aug-Sept 2014   2014-18-19   WHITEHEAD          Logistics       Facilities on playa                             196      $      6,418.59
Aug-Sept 2014   2014-18-19   WHITWORTH     Law Enforcement      Ranger - Patrol                                 117      $      7,344.44
Aug-Sept 2014   2014-18-19   WILKE          Communications      Dispatch                                       111.5     $      5,143.02
Aug-Sept 2014   2014-18-19   WILLIAMS           Logistics       Facilities on playa                             328      $     16,091.80
Aug-Sept 2014   2014-18-19   WILSON        Public Information   Event Statistics                               113.5     $      7,946.67
Aug-Sept 2014   2014-18-19   WISEMORE       Communications      Communications Tech - Radio Specialist          174      $      8,541.45
Aug-Sept 2014   2014-18-19   WOYCHOWSKI    Law Enforcement      Ranger - Patrol                                177.5     $     12,475.90
Jun-Sept 2014   2014-13-19   YOUNG         Law Enforcement      BLM Technology Expert                           472      $     40,424.76
                                                                                              LABOR TOTAL:   24,096.40   $ 1,531,732.47




                                                                                                                                 AR00274
           Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 495 of 499




                           2014 BURNING MAN EVENT TRAVEL EXPENSES
                   TOTAL                             TOTAL                        TOTAL
      Last Name                       Last Name                     Last Name
                  Amount                            Amount                       Amount
ALBRIGHT             156.25        GERMAN              151.25   PARR                 334.97
ALLEN                151.50        GIBBINS             749.75   PEREZ                 74.75
BARANGAN             232.50        GOOD                644.77   PETERSEN           1,478.48
BARNES               214.22        GRIMES              231.00   PIRTLE             2,033.51
BARTLETT             353.50        GURTLER             275.21   PURYEAR               74.75
BAXTER               359.63        HAUCK               247.72   RAMOS              2,527.30
BEAUPRE              136.25        HOWARD-GJORAAS      490.59   ROMERO               448.33
BIEDERMAN            141.25        HUEGERICH           126.50   ROOP               1,233.03
BISHOP               110.25        IAGULLI             365.50   ROREX                 79.75
BLACK              1,564.71        IAGULLI JR           14.75   ROSOFF                74.75
BLEVINS              241.88        JANISKO             778.75   RUSSELL              485.46
BOIK               7,340.00        JENSEN              431.72   SANDBERG           1,971.00
BRADFORD             195.90        JOHNSON, G          191.50   SCHWIRIAN            426.75
BRASINGTON           399.68        JOHNSON, M        1,239.74   SEIDLITZ           1,768.08
BRISCOE              176.25        JOHNSON, T          136.50   SHILAIKIS            600.25
BRYANT               151.25        JONES, J            210.00   SMITH                683.57
BULKLEY              265.22        JONES,T             490.23   SONES                133.75
BUNKALL              142.75        KIZOREK              39.75   SPAIN                193.50
BURKE                346.25        KLOSTERMAN          207.59   STEPLETON            541.45
BUTLER               328.46        KNISLEY             136.25   STOFFEL              110.25
CAFFEY               168.00        KURKOWSKI         2,924.15   STOLTS               202.25
CANAAN               432.54        LAZZARO           2,050.57   STORLA               108.00
CAROTHERS            118.00        LLOYD,KEN           152.39   STOVER             2,121.72
CARPENTER            364.50        LLOYD, RICH         146.50   SULLIVAN           1,919.55
CARTER JR            596.35        LOVE              6,389.95   SULLY                141.25
CHAIDEZ               92.70        MANISCALCO          476.25   SUMINSKI           1,068.45
CHASE                192.75        MARSOOBIAN          797.49   SZAJKO               312.75
CHESLEY              650.00        MAURER              156.25   TEA                  141.50
CHODOROWSKI          751.72        MAYER               170.75   TEMPLETON            452.70
COOK                 572.37        MCCANN               63.75   TITUS                324.25
cox                  126.50        MCGRATH             156.25   TUMA                 850.50
CUNNINGHAM           587.25        MCMAHON              77.00   WEISEND              175.00
CURRY                141.25        MESCH               108.00   WHITEHEAD            463.98
CURTIS               139.50        MEUTH               646.80   WHITWORTH            319.50
DAVIS                683.57        MILLION           1,273.43   WILKE              2,013.74
ENTRICAN             802.23        MITSUYASO            14.75   WILLIAMS             459.00
FINCH                121.50        MITSUYASU           118.25   WILSON               111.50
FONKEN               318.25        MONTOYA             563.73   WISEMORE             146.25
FREIBERG           3,161.89        MOORE             2,015.23   WOYCHOWSKI           280.55
FUNK                 384.20        MUELLER             104.50   YOUNG              1,325.54
GANDIAGA             184.06        NICHOLS             246.20   TOTAL             80,316.06
GARCIA               645.47        OPER              2,050.84




                                                                                AR00275
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 496 of 499



                                2014 CHARGE CARD PURCHASES
                                 (Supplies & Other Equipment)
     LINE             CATEGORY                            VENDOR                      AMOUNT
       1                                        VALLEY ENT                              2,637.03
       2                                        PIONEER ENERGY PRODUCT                  2,459.00
       3                                        TESSCO INCORPORATED                     2,286.49
       4                                        B & H PHOTO-VIDEO.COM                   2,263.60
       5                                        TESSCO INCORPORATED                     1,439.78
       6                                        CDW GOVERNMENT                          1,153.98
       7                                        TESSCO INCORPORATED                       879.51
       8                                        TESSCO INCORPORATED                       642.57
       9                                        POWERWERX/BULK WIRE                       523.87
      10         Radio / Communications MIDLAND RADIO CORP                                458.90
      11                                        U-HAUL MOVING & STORAG                    317.64
      12                                        WISCOMM COM                               2 19.32
      13                                        TARGET                                    182.58
      14                                        TESSCO INCORPORATED                       146.42
      15                                        WORLD WIDE TECHNOLOGY                     127.60
      16                                        BEST BUY                                  119.99
      17                                        LOVE S COUNTRY (UHAUL FUEL)               102.64
     18                                         MAVERIK (UHAUL FUEL)                        82.71
     19                                         PAYPAL *2WAYRP LLC                          54.80
                                              -
                                       ,J

                       · ,1
                                  IJ
                            '1_... � : lli!'I        Radio / Communications TOTAL     16,098.43
     20                                         SOURCE ONE DISTRIBUTORS                 5,253.00
     21                                         THREAT4 LTD                             2,984.00
     22                                         SUREFIRE LLC                            2,905.00
     23                                         COPQUEST INC                            2,793.80
     24                                         US IMPRINTS LLC                         2,790.00
     25                                         SPORTS DEN-CORPORATE                    2,766.00
     26                                         SKAGGS COMPANIES, INC.                  2,700.00
     27                                         N AMERICA RESCUE PRO DU                 2,236.00
     28              Medical / Safety           SILVER STATE BARRICADE                  1,855.00
     29                                         GLOWSOURCE                              1,774.29
     30                                         OPTICS PLANET INC                       1,3 13.10
     31                                         SILVER STATE BARRICADE                  1,155.00
     32                                         TUFF TIE I NCORPORATED                  1,103.39
     33                                         OAKLEY, I NC.                           1,072.29
     34                                         LHASA OMS                                 708.60
     35                                         VF I MAGEWEAR INC                           66.90
     36                                         THE HOME DEPOT #4420                        45.37
I�                                                           Medical & Safety TOTAL   33,521.74
     37                                         MILNE TOWING SERVICES                     499.50
     38                                         17TH STREET PHOTO SUPP                    3 14.99
                  Damaged Equipment
     39                                         L A POLICE GEAR INC                       108.50
     40                                         D & B SUPPLY CO. #11                        56.96
            - � � -- - -- - -                           Damaged Equipment TOTAL          979.95



                                                                                               AR00276
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 497 of 499




 LINE        CATEGORY                    VENDOR            AMOUNT
  41                          IMPRINT COM                   2,932.63
  42                          KAZ USA,INC                   2,923.20
  43                          CC 1087 RALPH MINNITTE        2,229.84
  44                          BRANDED SCREEN PRINTIN        2,102.50
  45                          GOVERNMENT PRINTING OFFICE    1,590.00
  46                          CASE CLUB                     1,549.44
  47                          OFFICE DEPOT #972             1,530.93
  48                          UNITED SITE SERVICE           1,500.00
  49                          FEDEXOFFICE 00024059          1,370.98
  so                          GMS TACTICAL                  1,246.22
  51                          OFFICE DEPOT #3252            1,243.06
  52                          CASE CLUB                     1,069.92
  53                          LOWES #02661*                   995.70
  54                          SPORTS DEN-CORPORATE            912.98
  55                          LOWES #03034*                   890.1 1
  56                          REI 19 SALT LAKE CITY           870.00
  57                          OFFICE DEPOT #3252              820.73
  58                          CC 1083 COSTCO                  778.72
  59                          BUREAU OF LAND MGMT             752.02
  60                          JIM DANDY PRODUCTIONS           704.32
  61                          QI *SOAP.COM                    601.54
  62                          CC 1084 COSTCO                  572.00
           Other Supplies &
  63                          ACTION RADIO & COM MS I         556.85
              Purchases
  64                          MIN I MUS.BIZ                   545.00
  65                          MINIMUS.BIZ                     535.00
  66                          EVIDENT INC                     509.00
  67                          DICK'S CLOTHING&SPORTI          477.99
  68                          AMERICAN STITCH                 473.76
  69                          SVCI                            470.71
  70                          IPEVO INC                       445.00
  71                          IN *ROCKART INC. SIGN          418.65
  72                          SALT LAKE CITY BICYCLE         407.98
  73                          OFFICE DEPOT 1 135              398.55
  74                          OFFICE MAX                      2 15.22
  75                          IN *BURNER BIKES LLC            325.00
  76                          LOWES #00321*                   324.85
  77                          LOWES #00248*                  320.69
  78                          CC 1085 COSTCO                 304.41
  79                          FURNITURE DISCOUNTERS          300.00
  80                          SCHEELS-RENO SPARKS            249.99
  81                          LOWES #02661*                  243.43
  82                          LOWES #0032 1*                 2 29.44
  83                          WAL-MART #4370                 2 14.48
  84                          C B BROWN CO-TRUE YALU         208.29
  85                          LOWES #00248*                  199.04



                                                                    AR00277
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 498 of 499




  LINE       CATEGORY                    VENDOR           AMOUNT
   86                         GSA/FAS                        188.70
   87                         FRED-MEYER #0 195              182.75
   88                         WAL-MART #4370                 182.35
   89                         FEDEXOFFlCE 00024059           171.56
   90                         BANNERSONTHECHEA�COM           160.39
   91                         ZORO TOOLS INC                 149.70
   92                         MAIN BUILDING SUPPLY,          144.82
   93                         OREILLY AUTO 00035998          135.95
   94                         OREILLY AUTO 00025403          133.75
   95                         SHERMS FOOD4 LESS              1 28.36
   96                         CC 1088 HIEDI HOGAN            125.00
   97                         C B BROWN CO-TRUE YALU         107.96
   98                         THE HOME DEPOT 3313            106.82
   99                         AUTOZONE #3738                 104.99
  100                         OFFICE DEPOT #3252             102.61
  101                         WM SUPERCENTER #2617           101.25
  102                         GEM STATE COMMUNICATIO           89.38
  103                         OFFICE DEPOT #2628              85.06
  104                         OFFICE DEPOT 1135               79.90
  105                         MAVERIK CNTRY STRE 2            76.44
  106                         WAL-MART #2617                  70.22
  107                         GEM STATE COMMUNICATIO           68.75
           Other Supplies &
  108                         OFFICE DEPOT #3252              67.90
              Purchases
  109                         PACIFIC COAST SUNGLASS          67.70
  1 10                        OFFICE DEPOT 1 135              59.90
  111                         WAL-MART #3277                  59.76
  1 12                        VF I MAGEWEAR INC               56.26
  113                         AMAZON MKTPLACE PMTS            52.20
  1 14                        TARGET     00013631             52.12
  115                         CONVENIENCE CHECK FEE           42.37
  116                         CHEVRON 0201572                 39.00
  117                         W M SUPERCENTER #2617           37.88
  118                         THE HOME DEPOT 3310             32.74
  1 19                        OFFICE DEPOT #5101              3 1.98
  120                         TARGET     00013631             31.96
  121                         MAVERIK CNTRY STRE 2            3 1.53
  122                         WM SUPERCENTER #4370            31.16
  123                         WM SUPERCENTER #2617            29.44
  124                         LOWES #00321*                   27.18
  125                         TARGET     00013631             26.70
  126                         MAVERIK CNTRY STRE 2            26.64
  127                         FEDEX 14529343                  20.54
  128                         WAL-MART #4370                  19.94
  129                         CONVENIENCE CHECK FEE           14.80
  130                         QUIK STOP #0168 Q80             13.50



                                                                  AR00278
Case 1:19-cv-03729-DLF Document 35-11 Filed 07/12/21 Page 499 of 499




  LINE         CATEGORY                    VENDOR        AMOUNT
   131                           OFFICE DEPOT #2628           12.07
   132                           LOWES #02661*                 11.74
   133                           QUIK STOP #0169 Q80          10.54
   134                          SHELL OIL 646112200QPS        10.00
   135        Other Supplies &   QUIK STOP #0168 Q80            9.05
   136           Purchases       ROYS 66                        7.58
   137                           CONVENIENCE CHECK FEE          5.78
   138                           CHEVRON 020 1572 Q61           5.52
   139                          ACE HARDWARE 2                  5.16
   140                           CONVENIENCE CHECK FEE          2.38
Other Supplies & Purchases TOTAL                          41,209.90




                                                                  AR00279
